                                               Case 17-11375-BLS          Doc 4434-3                   Filed 04/27/21                  Page 1 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
TURNER, KEVIN P
1525 HILLS CHAPEL RD APT 19
MANCHESTER, TN 37355‐8476                          P‐0026732 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, MICHAEL
PO BOX 2496
BAY SAINT LOUIS, MS 39521                          P‐0026733 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL, JOHN L
4 BRISTON COURT
BEDFORD, NH 03110‐6529                             P‐0026734 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, DAVIAH M
PO BOX 228
CAIRO, IL 62914                                    P‐0026735 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KART, BARRY H
300 FOX CHAPEL RD
APT 602
PITTSBURGH, PA 15238‐2327                          P‐0026736 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, KEVIN P
1525 HILLS CHAPEL RD APT 19
MANCHESTER, TN 37355‐8476                          P‐0026737 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCUSO, ANTHONY J
47014 61 ASTONBURY DR
CANTON, MI 48188                                   P‐0026738 11/10/2017   TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BALACHANDRAN, LAKSHMI
27 BARRINGTON DRIVE
WEST WINDSOR, NJ 08550                             P‐0026739 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALACHANDRAN, BALAKRISH
27 BARRINGTON DRIVE
WEST WINDSOR, NJ 08550                             P‐0026740 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MAURICE L
324 FEATHERSTONE DR
CHARLOTTE, NC 28213                                P‐0026741 11/7/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTINI, PAULA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026742 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, MICHAEL D
3280 CHESTNUT AVE
LONG BEACH, CA 90806‐1224                          P‐0026743 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUONASSISI, MARY
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026744 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLISON, JUDITH E
1840 FERNWOOD DR.
KNOX, IN 46534‐7405                                P‐0026745 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARBY, SHEA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026746 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAILLIER, SUE
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026747 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECERRA, ADRIANA
109 TWIN LAKES RD
TRUSSVILLE, AL 35173                               P‐0026748 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 1836 of 3671
                                               Case 17-11375-BLS          Doc 4434-3                   Filed 04/27/21                  Page 2 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LEE, DICKEY H
1420 KEEAUMOKU ST B4
HONOLULU, HI 96822                                 P‐0026749 11/7/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORDEIRO, IRNA G
95‐982 WIKAO STREET L202
MILILANI, HI 96789‐5059                            P‐0026750 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUL, AMY B
4635 GRIFFIN DR
WILMINGTON, DE 19808                               P‐0026751 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERSTLER, DEBRA S
3209 WYOMING COURT
TALLAHASSEE, FL 32312                              P‐0026752 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEMING, ROBERT F
ROBERT FLEMING
280 S 18TH STREET
ST HELENS, OR 97051                                P‐0026753 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENG, KIMBERLY A
222 E OLIVE AVE. UNIT 2
MONROVIA, CA 91016                                 P‐0026754 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, SHERI
1 LAUREL LN
EUREKA, MO 63025                                   P‐0026755 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOU, ANDY
2557 OLMSTEAD COURT
SSF, CA 94080                                      P‐0026756 11/16/2017   TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
CROFOOT, WENDEE
1232 CASTLEMONT AVENUE
SAN JOSE, CA 95128                                 P‐0026757 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, SHERI R
1 LAUREL LN
EUREKA, MO 63025                                   P‐0026758 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMBOURG, CHRISTINA M
211 N. ORANGE AVENUE
LODI, CA 95240                                     P‐0026759 11/16/2017   TK Holdings Inc., et al.                     $1,497.52                                                                                    $1,497.52
SERINE, JORI N
2619 DORADO COURT
FORT COLLINS, CO 80525                             P‐0026760 11/16/2017   TK Holdings Inc., et al.                     $5,994.92                                                                                    $5,994.92
CLEVELAND, SUSAN A
110 N 6TH AVE
WAUSAU, WI 54401                                   P‐0026761 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTELL, JACK
9870 N. OAK MEADOW LANE
PRESCOTT, AZ 86305                                 P‐0026762 11/16/2017   TK Holdings Inc., et al.                        $35.00                                                                                       $35.00
HALL, GARY L
117 CANNON CIRCLE
WINCHESTER, VA 22602                               P‐0026763 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, DANIEL
4298 HAZELWOOD AVE.
KINGSPORT, TN 37664                                P‐0026764 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACKI, JOANNA
2832 CRESTVIEW AVE
KALAMAZOO, MI 49006                                P‐0026765 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACKI, JOANNA
2832 CRESTVIEW AVE
KALAMAZOO, MI 49006                                P‐0026766 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 1837 of 3671
                                               Case 17-11375-BLS          Doc 4434-3                   Filed 04/27/21                  Page 3 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
SINGH, JESSICA R
1038 ADANA TERRACE
UNION CITY, CA 94587                               P‐0026767 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ICANBERRY‐YOUNG, DOREEN P
2201 BUENA VISTA AVE
ALAMEDA, CA 94501                                  P‐0026768 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGEBRESTON, MICHELLE
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026769 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTH, LOLA M
5 CR 438
IUKA, MS 38852‐7338                                P‐0026770 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUONASSISI, MARY
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026771 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, DANIEL
4298 HAZELWOOD AVE.
KINGSPORT, TN 37664                                P‐0026772 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOPER, PETER W
PO BOX 358801
GAINESVILLE, FL 32635                              P‐0026773 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                              P‐0026774 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, JUDITH J
96 WOODARD ROAD
NEWFIELD, NY 14867                                 P‐0026775 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, LYDIA M
433 SW 64TH TER.
MARGATE, FL 33068                                  P‐0026776 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, ERIC E
6641 TWINRIDGE LN
CINCINNATI, OH 45224                               P‐0026777 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEP, RICHARD
68 VALLEY CREST ROAD
SIMI VALLEY, CA 93065                              P‐0026778 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLA
SANCHEZ, EUGENIA
5715 QUAIL TRL
GAINESVILLE, GA 30506                              P‐0026779 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                              P‐0026780 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, TIMOTHY L
984 MAYS LANE
ATLANTA, GA 30336                                  P‐0026781 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANCHARD, ROBIN C
108 SWEET HAVEN DRIVE
DONALDSONVILLE, LA 70346                           P‐0026782 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                       Page 1838 of 3671
                                              Case 17-11375-BLS          Doc 4434-3                   Filed 04/27/21                  Page 4 of 1836
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
THOMAS, JIMMY R
48104 JIMMY THOMAS ROAD
FRANKLINTON
, LA 70438                                        P‐0026783 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEP, RICHARD
68 VALLEY CREST ROAD
SIMI VALLEY, CA 93065                             P‐0026784 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENDA, ALLEN R
NO ADDRESS PROVIDED
                                                  P‐0026785 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENG, MAY
165 SHELLEY AVE
CAMPBELL, CA 95008                                P‐0026786 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD, ANGELA
3001 LAKE EAST DRIVE
APT 2013
LAS VEGAS, NV 89117                               P‐0026787 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                             P‐0026788 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKLIN, ANDREW W
101 ECHO RIDGE ROAD
SWANSBORO, NC 28584                               P‐0026789 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, PAMELA S
263 BELMONT AVE
LONG BEACH, CA 90803‐1523                         P‐0026790 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEP, RICHARD
68 VALLEY CREST ROAD
SIMI VALLEY, CA 93065                             P‐0026791 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAKE, EMILY A
263 BELMONT AVE
LONG BEACH, CA 90803‐1523                         P‐0026792 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                             P‐0026793 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONG, CALVIN
1379 46TH AVE
SAN FRANCISCO, CA 94122                           P‐0026794 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON‐COONEY, TERRI S
327 N 3RD ST
ST PETER, MN 56082                                P‐0026795 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENENDEZ GOMEZ, MARINA
513 VERNON AVE
MADISON, WI 53714                                 P‐0026796 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURT, TONY L
27369 E 131ST ST S
COWETA, OK 74429                                  P‐0026797 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, JAMIE J
32971 CATHEDRAL CANYON #3
CATHEDRAL CITY, CA 92234                          P‐0026798 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROCHELLE
1155 D ARGYLL CIRCLE
LAKEWOOD, NJ 08701                                P‐0026799 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                      Page 1839 of 3671
                                               Case 17-11375-BLS          Doc 4434-3                   Filed 04/27/21                  Page 5 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
SMITH III, FRANK J
2719 BITTERROOT DR.
GREAT FALLS, MT 59404‐3656                         P‐0026800 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, GERALDINE M
6391 LAKEVIEW DRIVE
RAVENNA, OH 44266‐1525                             P‐0026801 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGLER, OWEN M
650 JEWELL AVE #102
PACIFIC GROVE, CA 93950                            P‐0026802 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JOHN R
3219 TWIN WASH SQ
FORT COLLINS, CO 80528‐9452                        P‐0026803 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, DONALD E
DONALD EDWARDS
1130 LARKIN VALLEY ROAD
WATSONVILLE, CA 95076                              P‐0026804 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOEPPEL, RICHARD B
3542 CHESTNUT GROVE LANE
FULSHEAR, TX 77441                                 P‐0026805 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRONE, ROBERTO
1150 NORTH LAKE SHORE DRIVE
UNIT 8E
CHICAGO, IL 60611                                  P‐0026806 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, ROBERT E
9301 S. CR. 600 E.
SELMA, IN 47383                                    P‐0026807 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIACOBBE, PETER J
949 PULPIT ROCK CIR NO
COLORADO SPRINGS, CO 80918‐7023                    P‐0026808 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELDIN, RICHARD
9104 DRUMALDRY DRIVE
BETHESDA, MD 20817                                 P‐0026809 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMSTRONG, CATHRYN R
6161 SOMERSBY CT NW
ROCHESTER, MN 55901                                P‐0026810 10/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKER, PATRICIA C
5543 SUMMER LANE DR
MARYSVILLE, CA 95901                               P‐0026811 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KABBARA, SOUHEIL
6336 PASEO CERRO
CARLSBAD, CA 92009                                 P‐0026812 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERSTLER, HOWARD W
3209 WYOMING COURT
TALLAHASSEE, FL 32312                              P‐0026813 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, CYNTHIA V
4333 CREEK TRACE
BESSEMER, AL 35022                                 P‐0026814 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELINKO, DAVID
PO BOX 80730
SAN MARINO, CA 91118‐8730                          P‐0026815 11/13/2017   TK Holdings Inc., et al.                    $12,600.00                                                                                   $12,600.00
SWAN, TRISTRAM R
2031 LA COLINA DRIVE
NORTH TUSTIN, CA 92705                             P‐0026816 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JAYNE B
304 MONROE
IRVINE, CA 92620                                   P‐0026817 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 1840 of 3671
                                               Case 17-11375-BLS          Doc 4434-3                   Filed 04/27/21                  Page 6 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
WOODS, GREG W
4261 W OAK AVE
FULLERTON, CA 92833                                P‐0026818 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISS, JUDY C
522 SHORE ROAD APT 6AA
LONG BEACH, NY 11561                               P‐0026819 11/14/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLST, JENNIFER
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026820 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, SHARON G
4347 MCPHERSON AVE
SAINT LOUIS, MO 63108‐2705                         P‐0026821 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORDARO, CHARLES B
30 CROSBY LANE
ROCHESTER, NY 14612‐3326                           P‐0026822 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLEN, CATHY A
719 WEST VINE STREET
TAYLORVILLE, IL 62568                              P‐0026823 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORKUS, VIVIAN M
NO ADDRESS PROVIDED
                                                   P‐0026824 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, GREGORY
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026825 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, JULIE A
6011 E. FAIRBROOK STREET
LONG BEACH, CA 90815                               P‐0026826 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINNENBURGER, BRUCE E
23751 DEER CHASE LANE
NAPERVILLE, IL 60564                               P‐0026827 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASSELBERRY, ROBERTA S
1254 KENDARI TERRACE
NAPLES, FL 34113‐8411                              P‐0026828 11/10/2017   TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
COKER, JOHN P
6522 OLD TUSCALOOSA HWY
MCCALLA, AL 35111‐3610                             P‐0026829 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRANO, BLANCA N
11816 FRANCIS SCOBEE DR.
EL PASO, TX 79936                                  P‐0026830 11/13/2017   TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SERRANO, BLANCA N
11816 FRANCIS SCOBEE DR
EL PASO, TX 79936                                  P‐0026831 11/13/2017   TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RHETT, FREDA J
Q15 QUINCY CIRCLE
DAYTON, NJ 08810                                   P‐0026832 11/13/2017   TK Holdings Inc., et al.                     $3,300.33                                                                                    $3,300.33
HOSETH , TAMARA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                 P‐0026833 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBERT, STACY
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026834 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 1841 of 3671
                                               Case 17-11375-BLS          Doc 4434-3                   Filed 04/27/21                  Page 7 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
JASSO, ANGELITA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026835 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ANDRES
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026836 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, TAMMY
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026837 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, SHARON
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                 P‐0026838 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, SHARON
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026839 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ JR., JORGE
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026840 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ‐FLORES, MAURILIO
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026841 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTANAT, MARIE
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026842 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JASPER, THOMASINA J
5527 SHALLOW RIVER ROAD
CLINTON, MD 20735                                  P‐0026843 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KRISTIN W
2387 W VIA DI SILVIO
TUCSON, AZ 85741                                   P‐0026844 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, BRIANA L
5401 W SLAUSON AVE
LOS ANGELES, CA 90056                              P‐0026845 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STODDARD, ERIN C
202 LORADALE ROAD
OSWEGO, IL 60543                                   P‐0026846 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OMBURA, ELPHAS
43804 CENTRAL STATION DR
APT 430
ASHBURN, VA 20147                                  P‐0026847 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CHRIS
12 RIDGE RD
RAVENA, NY 12143                                   P‐0026848 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DREW
4972 HUBER CIRCLE
SARASOTA, FL 34241                                 P‐0026849 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 1842 of 3671
                                               Case 17-11375-BLS          Doc 4434-3                   Filed 04/27/21                  Page 8 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
FRY, DENNIS W
6682 VIOLET WAY
ARVADA, CO 80007                                   P‐0026850 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANSAL, SANDEEP
5700 NW 92ND TER
KANSAS CITY, MO 64154                              P‐0026851 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANSAL, SANDEEP
5700 NW 92ND TER
KANSAS CITY, MO 64154                              P‐0026852 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOW, JAMES
1055 MILLER DR
LAFAYETTE, CA 94549                                P‐0026853 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS, KIMBERLY
2157 CEDRUS DRIVE
TRACY, CA 95376                                    P‐0026854 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, STEPHANIE R
1345 LANEDALE ST NW
MASSILLON, OH 44647                                P‐0026855 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCK, SHARON D
8529 INDIAN SUMMER TRL
HARRISBURG, NC                                     P‐0026856 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTANAT, THOMAS
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026857 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCKELROY , WILLIAM L
413 MANGO DRIVE
EAGLE, ID 83616                                    P‐0026858 11/14/2017   TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
REEVES, KENNETH
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                 P‐0026859 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPLEY, GLENN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026860 11/10/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSS, JONATHON E
212 E. FIEDLER ROAD
AMBLER, PA 19002                                   P‐0026861 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAXTON, ROBYN L
75 BENSON STREET
JAMESTOWN, NY 14701                                P‐0026862 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANUEL, ROBERT M
1189 SUN CIRCLE E.
MELBOURNE, FL 32935                                P‐0026863 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, PAUL D
25181 NORTHRUP DR
LAGUNA HILLS, CA 92653                             P‐0026864 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATT, JENNIFER
1007 S. 3RD STREET
FAIRFIELD, IA 52556                                P‐0026865 11/16/2017   TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HARRIS, JONAS R
613 WHITE TAIL TERRACE
MARVIN, NC 28173                                   P‐0026866 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 1843 of 3671
                                               Case 17-11375-BLS          Doc 4434-3                   Filed 04/27/21                  Page 9 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
HONDA
FRANKLIN, ANTHONY R
3558 VIRGINIA DR
HUEYTOWN ALABAMA 35020
HUEYTOWN, AL                                       P‐0026867 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS, ASHLEY D
7913 DONET TERRACE DR
CHARLOTTE, NC 28215                                P‐0026868 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSS, JONATHON E
212 E. FIEDLER ROAD
AMBLER, PA 19002                                   P‐0026869 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GA, LEIF
4110 CROSSLEN LANE
COLORADO SPRINGS, CO 80908                         P‐0026870 11/16/2017   TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TRAN, SANDY
250 CLARA ST. #2
SAN FRANCISCO, CA 94107                            P‐0026871 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KALINA, ROGER J
11484 VISTA DE BONITA CANADA
LA MESA, CA 91941                                  P‐0026872 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENNARO, JOANN
1003 HARVEST DR
ALIQUIPPA, PA 15001                                P‐0026873 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALSTON‐SPICER, YVETTE
2139 AMESBURY CIRCLE
WELLINGTON, FL 33414                               P‐0026874 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENDERLICH, DANIEL K
17551 LATHERS
LIVONIA, MI 48152                                  P‐0026875 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAYLOR, SAMARA
PO BOX961245
FORT WORTH, TX 76161‐1245                          P‐0026876 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, SHERI R
1 LAUREL LN
EUREKA, MO 63025                                   P‐0026877 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITESIDES, KENNETH R
PO BOX 2084
WEAVERVILLE, NC 28787                              P‐0026878 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PESHKOPIA, DEAN M
P.O. BOX 77
ALLAMUCHY Q, NJ 07820                              P‐0026879 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, RONALD E
P.O. BOX 547
MEADOW VISTA, CA 95722                             P‐0026880 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENNARO, JOANN
1003 HARVEST DR.
ALIQUIPPA, PA 15001                                P‐0026881 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
B, DONNA M
PO BOX 736
OSSIPEE, NH 03864                                  P‐0026882 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERMAN, DEIDRE
PO BOX 644
PORT JERVIS, NY 12771                              P‐0026883 11/16/2017   TK Holdings Inc., et al.                    $37,237.00                                                                                   $37,237.00
ZIEGLER, SANDRA
1900 W 27TH ST
PUEBLO, CO 81003                                   P‐0026884 11/16/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 1844 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 10 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
STANTON, JOYCE I
901 BRENTWOOD DRIVE
TARRYTOWN, NY 10591                                 P‐0026885 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MORGAN, ERIC E
6641 TWINRIDGE LN
CINCINNATI, OH 45224                                P‐0026886 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUROFF, RICHARD J
1141 TERRACINA DRIVE
EL DORADO HILLS, CA 95762                           P‐0026887 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LADD, JULIE A
6641 TWINRIDGE LN
CINCINNATI, OH 45224                                P‐0026888 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LABRADOR, THERESA E
18645 JHATTERAS ST
UNIT 201
TARZANA, CA 91356                                   P‐0026889 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIVERA, MARIA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026890 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAVER‐LUGO, JAHAIRA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026891 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, RHONDA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026892 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STALLINGS, DAVID L
206 MAPLE DRIVE
BLAINE, TN 37709                                    P‐0026893 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEDINA, LETICIA N
549 E. ORANGE GROVE BLVD
PASADENA, CA 91104                                  P‐0026894 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YARNELL, FRANK L
704 MAUCH CHUNK ST
EASTON, PA 18042                                    P‐0026895 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CREED, MICHAEL F
7641 W HORTENSE
CHICAGO, IL 60631‐1809                              P‐0026896 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYNAR, ANTOINETTE
28025 CASCADE RD
HOT SPRINGS, SD 57747                               P‐0026897 11/13/2017    TK Holdings Inc., et al.                       $280.00                                                                                       $280.00
LEGGETT, JACQUELINE M
18602 MEADOWS WAY DR
HOUSTON, TX 77084‐3812                              P‐0026898 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CURTIS, VICKI Y
2100 W LUNT AVE
CHICAGO, IL 60645‐4816                              P‐0026899 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOZEMAN, JAMES M
226 MENTOR AVE.
PAINESVILLE, OH 44077                               P‐0026900 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWRENCE, RITA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026901 11/10/2017    TK Holdings Inc., et al.                  $1,200,000.00                                                                                $1,200,000.00
                                                                                         Page 1845 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 11 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BACKUS , KELLY L
4138 CRYSTAL ST
OCEANSIDE, CA 92056                                 P‐0026902 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MARIA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026903 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEER, JAMES H
6200 NW 104TH WAY
PARKLAND, FL 33076                                  P‐0026904 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTERA, ALEXANDER
6 REDWOOD TERRACE
FLEMINGTON, NJ 08822                                P‐0026905 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHEFFER, DIANE M
4 GAIL DRIVE
NORTH MASSAPEQUA, NY 11758                          P‐0026906 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COAKLEY, JOHN A
1737 WILLOW POINT CT
LODI, CA 95242                                      P‐0026907 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDENRING, JANE
4431 BEN AVE.
VALLEY VILLAGE, CA 91607                            P‐0026908 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINE, SUSAN E
491 FRENCHVILLE ROAD
FRENCHVILLE, PA 16836                               P‐0026909 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COAKLEY , JOHN A
1737 WILLOW POINT CT
LODI, CA 95242                                      P‐0026910 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRICKE, ANTHONY J
38919 JOHNNYCAKE RIDGE RD.
WILLOUGHBY, OH 44094                                P‐0026911 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDINGER, WILLIAM T
98 HANUPAOA PL
HONOLULU, HI 96822                                  P‐0026912 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVIN , BRUCE A
204 HAZEL DR
CORONA DEL MAR, CA 92625                            P‐0026913 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEETZ, GREGORY D
1717 SUNSET STREET
BARSTOW, CA 92311                                   P‐0026914 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILKINGTON, WILL M
12160 EAST IOWA DRIVE
AURORA, CO 80012                                    P‐0026915 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DECOUDRES, MICHAEL
27968 GLADE CT.
CASTAIC, CA 91384                                   P‐0026916 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGAULEY, RICHARD B
120 BARLEY NECK RD
ORLEANS, MA 02653‐4111                              P‐0026917 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON'S AUTO
FRANKLIN, TYREE E
111 4TH AVE SE
BELMOND, IA 50421                                   P‐0026918 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKHTAR, NAVID
3280 GODFREY AVE.
GILROY, CA 95020                                    P‐0026919 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1846 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 12 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAWLIK, JEREMY R
PO BOX 3924
COOKEVILLE, TN 38502                                P‐0026920 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONAGHY, RICHARD E
9 YORKTOWN
IRVINE, CA 92620                                    P‐0026921 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, ALICE
PO BOX 18371
SAN JOSE, CA 95158                                  P‐0026922 11/13/2017    TK Holdings Inc., et al.                     $9,999.00                                                                                    $9,999.00
CARTER, JOHNNY
4612 COBBLESTONE CIR.
KNOXVILLE, TN 37938                                 P‐0026923 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, MANDISA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026924 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, CASSANDRA
PO BOX 423
MARINA, CA 93933‐0423                               P‐0026925 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, EDWIN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026926 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, RUTHIE O
5525 WOOD POND CT
RALEIGH, NC 27610                                   P‐0026927 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DHANAGAR, JAYA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026928 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANNACE, CAROL A
11440 STONE MILL CT
OAKTON, VA 22124‐2031                               P‐0026929 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENNERSTROM, GORDON P
7811 WEST 111TH STREET
BLOOMINGTON, MN 55438                               P‐0026930 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DHANAGAR, ANITA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026931 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUE, CORMAC
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026932 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTSON, PAULETTE M
16021 NE 15TH STREET
VANCOUVER, WA 98684‐8793                            P‐0026933 11/14/2017    TK Holdings Inc., et al.                      $105.00                                                                                       $105.00
COLLINS, CHARLES M
1607 DEL ORO DRIVE
LA CANADA, CA 91011                                 P‐0026934 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEICHTFUSS, RICHARD A
7469 CARTER CIRCLE HORTH
FRANKLIN, WI 53132                                  P‐0026935 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, PATRICIA R
76 FASSELL ROAD
HINSDALE, MA 01235                                  P‐0026936 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1847 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 13 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BURKE, WILLIAM
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026937 11/10/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MATSUKAWA, SHIZU
4121 43RD AVE
SACRAMENTO, CA 95824                                P‐0026938 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GATLEY, ATHENE D
1548 NEWPORT AVE
C
GROVER BEACH, CA 93433                              P‐0026939 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RILLORAZA, PATRICIA J
7947 STANSBURY AVE
PANORAMA CITY, CA 91402                             P‐0026940 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHEPHERD, TRISHA N
PO BOX 480
ORINDA, CA 94563                                    P‐0026941 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KASHYAP, ABHINAV
5318 159TH PL NE
REDMOND, WA 98052                                   P‐0026942 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERTSON, DEBORA A
15815 NE 49TH ST
REDMOND, WA 98052                                   P‐0026943 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GREEN, CHANEL
605 JEWELL DR
SAN DIEGO, CA 92113                                 P‐0026944 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MELLO, DIANA E
2018 SONETT ST
EL CAJON, CA 92019                                  P‐0026945 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALLON, JONATHAN M
1006 LOVES POINT DR
LEESBURG, FL 34748                                  P‐0026946 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTANO, KAREN P
PO BOX 795
WINCHESTER, CA 92596                                P‐0026947 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BACIC, HARIS
4081 PAULE AVE
SAINT LOUIS, MO 63125                               P‐0026948 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LORING, VICTORIA R
5 NORTH ROAD
NORTH HAMPTON, NH 03862                             P‐0026949 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NAPOLITAN, DEBORA A
15815 NE 49TH ST
REDMOND, QA 98052                                   P‐0026950 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SOLANKI, MAHMAD S
25574 MINDFUL CT
ALDIE, VA 20105                                     P‐0026951 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUEZ, CHRISTINA N
7317 W CAMERON DR
PEORIA, AZ 85345                                    P‐0026952 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATSUKAWA, SHIZU
4121 43RD AVE
SACRAMENTO, CA 95824                                P‐0026953 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHESSEN, TADD H
1905 SCOTT AVE
WINNETKA, IL 60093                                  P‐0026954 11/14/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
                                                                                         Page 1848 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 14 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHESSEN, TADD H
1405 SCOTT AVE
WINNETKA, IL 60093                                  P‐0026955 11/14/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
MULLINAX, PHILLIP M
965 OAK GROVE RD
DAHLONEGA, GA 30533                                 P‐0026956 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, PAMELA W
1131 VILLAGE CREEK LN
UNIT 4
MOUNT PLEASANT, SC 29464‐6173                       P‐0026957 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, INGRID Y
PO BOX 20366
ALBUQUERQUE, NM                                     P‐0026958 11/16/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
MILLER, ROBERT H
342 RUMFORD ROAD
LITITZ, PA 17543                                    P‐0026959 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUILLIN, MAIRA D
11259 MATTHEWS COVE LANE
KNOXVILLE, TN 37934                                 P‐0026960 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGRETE, QUETA K
3809 NEWCOMBE AVE
BAKERSFIELD                                         P‐0026961 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACIFIC CABINETS INC.
PO BOX 81
FERDINAND, ID 83526                                 P‐0026962 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACY, CHERLYN V
PO BOX 2125
COPPELL, TX 75019                                   P‐0026963 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, CHERYL
1550 RORY LN #256
SIMI VALLEY, CA 930633                              P‐0026964 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOOD, BUSTER S
31084 GEARY ST
MENIFEE, CA 92584                                   P‐0026965 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOSAL, SUSAN J
3654 BRYANT AVE S #2
MINNEAPOLIS, MN 55409                               P‐0026966 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KATHLEEN A
5635 AUTUMN PARK DRIVE
MEDFORD, OR 97504                                   P‐0026967 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMBERT, BROOKE L
5350 DUNLAY DR. , UNIT 3014
SACRAMENTO, CA 95835                                P‐0026968 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREWAL, RAVNEET
1927 SE WASHINGTON ST
UNIT B
PORTLAND, OR 97214                                  P‐0026969 11/16/2017    TK Holdings Inc., et al.                     $3,800.00                                                                                    $3,800.00
THOMSON, TRUSTEE, KAREN E
1547 ELIZABETH LANE
EL CAJON, CA 92019                                  P‐0026970 11/16/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
HOPKINS, JANICE L
107 MOON DR
LANGHORNE, PA 19047                                 P‐0026971 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOOD, TIFFANY N
31084 GEARY ST
MENIFEE, CA 92584                                   P‐0026972 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1849 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 15 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WATSON, LONNIE C
4137 GEORGIA ST>
SPRINGDALE, AR 72762‐7976                           P‐0026973 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILMER, ROBIN L
389 SILBERHORN DRIVE
FOLSOM, CA 95630‐6848                               P‐0026974 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, KIRA B
2965 MOUNTAIN VIEW
LAGUNA BEACH, CA                                    P‐0026975 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTOVI, BIJAN
PO BOX 1158
SOUTH PASADENA, CA 91031                            P‐0026976 11/16/2017    TK Holdings Inc., et al.                     $4,750.00                                                                                    $4,750.00
HENSON, KYLE
1206 BURGUNDY ST
#4
NEW ORLEANS, LA 70116                               P‐0026977 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANSAL, SANDEEP
5700 NW 92ND TER
KANSAS CITY, MO 64154                               P‐0026978 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, TODD A
2965 MOUNTAIN VIEW DRIVE
LAGUNA BEACH, CA 92651                              P‐0026979 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNAH, RAY E
95 VALLEYBROOK DR
FAIRBURN, GA 30213                                  P‐0026980 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERGELAND, KARI A
PO BOX 1013
YACHATS, OR 97498                                   P‐0026981 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, TODD A
2965 MOUNTAIN VIEW DRIVE
LAGUNA BEACH, CA 92651                              P‐0026982 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, SCOTT
100 SPRINGDALE CT
THOUSAND OAKS, CA 91360                             P‐0026983 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GRAHAM
4972 HUBNER CIRCLE
SARASOTA, FL 34241                                  P‐0026984 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINKSON, BRADFORD H
41707 NIBLICK RD
TEMECULA, CA 92591                                  P‐0026985 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEASLEY, JOAN E
113 DUCK COVE
ELMORE, AL 36025                                    P‐0026986 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, WILLIAM M
205 BRITTANY PARK
ANDERSON, SC 29621                                  P‐0026987 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLE, DAVID W
13495 BANNER RD SE
OLALLA, WA 98359                                    P‐0026988 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, GABRIELLE D
12505 E. 58TH TERR
KANSAS CITY, MO 64133                               P‐0026989 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, AUSTIN
4972 HUBNER CIRCLE
SARASOTA, FL 34241                                  P‐0026990 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1850 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 16 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WISE, DONALD M
6549 OLD MEADOW CT
SAN JOSE, CA 95135                                  P‐0026991 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JOHN L
56 CALLE DEL SUR
RANCHO SANTA MAR, CA 92688                          P‐0026992 11/13/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HUANG, SUSAN S
20 CORNELIA DRIVE
GREENWICH, CT 06830                                 P‐0026993 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, LUIS R
1617 JEFFERSON AVE
302
MIAMI BEACH, FL 33139                               P‐0026994 11/13/2017    TK Holdings Inc., et al.                     $1,289.00                                                                                    $1,289.00
GIERKE, GERALD T
4225 N. KILDARE AVE.
CHICAGO, IL 60641‐2035                              P‐0026995 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FONTENOT , HERBERT H
22491 DE BERRY ST Q197
GRAND TERRACE, CA 92313‐2215                        P‐0026996 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREER, DAVID W
2206 DABBS AVE
OLD HICKORY, TN 37138                               P‐0026997 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGAULEY, RICHARD B
120 BARLEY NECK RD
ORLEANS, MA 02653‐4111                              P‐0026998 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALAGGI, MARGARET S
152 BERTRAM DRIVE
UNIT L
YORKVILLE, IL 60560                                 P‐0026999 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE , BRENDA S
5110 E HORTON RD
BLISSFIELD, MI 49228                                P‐0027000 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAVLATOS, CATHERINE A
1218 W SUNSET RD
MT PROSPECT, IL 60056                               P‐0027001 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, JOHN A
224 PARK AVE
APT 2
SWARTHMORE, PA 19081                                P‐0027002 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, CHRISTOPHER B
960 BLUEBELL CIRCLE
JOLIET, IL 60431                                    P‐0027003 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREEDMAN , JERRY C
10437 FLINT STREET
OVERLAND PARK, KS 66214                             P‐0027004 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AXLEY, VINCENT R
4605 145TH PL SE
SNOHOMISH, WA 98296                                 P‐0027005 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERSHICKMAN, CATHERINE
2312 SPRINGLAKE DRIVE
TIMONIUM, MD 21093                                  P‐0027006 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUDETTE, EILEEN A
3727 NASSAU DRIVE
SAN DIEGO, CA 92115                                 P‐0027007 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1851 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 17 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ALPINIERI, STEVEN L
5823 SOLEDAD ROAD
LA JOLLA, CA 92037                                 P‐0027008 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINER, GERRY A
19574 RIDGESIDE RD
BLUEMONT, VA 20135                                 P‐0027009 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARMEAN, VANESSA
1809 KEENE
HOUSTON, TX 77009                                  P‐0027010 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IP, KENNY C
9206 50TH AVE
APT 1A
ELMHURST, NY 11373‐4084                            P‐0027011 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKAY, RICHARD R
58 BROOKLAWN DRIVE
EAST WINDSOR, NJ 08520                             P‐0027012 11/16/2017    TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
MCCRAW, ROBERT C
1360 CAMINO REAL
FAIRVIEW, TX 75069                                 P‐0027013 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALETUTTI, VINCENT J
PO BOX 899
KERHONKSON, NY 12446                               P‐0027014 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIZCARRA, ROBERT R
817 EAST PALM DRIVE
GLENDORA, CA 91741                                 P‐0027015 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIBEL FINANCIAL
BERNABE, SOPHIA M
241 W. HOLLY STREET
RIALTO, CA 92376                                   P‐0027016 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAEL HANSEN
HANSEN, MICHAEL F
5183 F. RD
BARK RIVER, MI 49807                               P‐0027017 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROLAND L
8288 S. ALBION ST
CENTENNIAL, CO 80122                               P‐0027018 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELMORE, JESSE J
400 ELENBURG ROAD
PERRIN, TX 76486                                   P‐0027019 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUNSCH, LYNN M
9400 E. ILIFF AVE
UNIT 243
DENVER, CO 80231                                   P‐0027020 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOCHENHAUER, THOMAS J
812 INSPIRATION LN
ESCONDIDO, CA 92025                                P‐0027021 11/16/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
FOSTER, CHARLENE G
262 N. 11TH STREET
APT B
GROVER BEACH, CA 93433                             P‐0027022 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEBROCK, MARK K
33 SPRUCE RIDGE RD
BAY CITY, MI 48706                                 P‐0027023 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKS, ALISA A
6751VE S CONSTANCE A
CHICAGO, IL 60649‐1015                             P‐0027024 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1852 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 18 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ELKINS, ERIKA L
DEAN / ERIKA ELKINS
1492 ALBILLO LOOP
PERRIS, CA 92571                                    P‐0027025 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOCHENHAUER, THOMAS J
812 INSPIRATION LN
ESCONDIDO, CA 92025                                 P‐0027026 11/16/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
VALETUTTI, VINCENT J
PO BOX 899
KERHONKSON, NY 12446                                P‐0027027 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERALTA, MARVIN F
42211 STONEWOOD RD. UNIT 72
TEMECULA, CA 92591                                  P‐0027028 11/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HARRIS, LADONNA
8317 S. ST. LAWRENCE AVE
APT 2N
CHICAGO, IL 60619                                   P‐0027029 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROLAND L
8288 S. ALBION ST
CENTENNIAL, CO 80122                                P‐0027030 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, JOHN W
3101 SMOKY CT
SACRAMENTO, CA 95826                                P‐0027031 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEROMCHA, KAREN L
57 ALMA ROAD
MASHPEE, MA 02649                                   P‐0027032 11/16/2017    TK Holdings Inc., et al.                     $4,523.00                                                                                    $4,523.00
JACOBSON JR, DONALD E
264 S DORAN ST. #1
MESA, AZ 85204                                      P‐0027033 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRD, CHARLES H
3736 GRANADA AVENUE
SAN DIEGO, CA 92104                                 P‐0027034 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIZCARRA, ROBERT R
817 EAST PALM DRIVE
GLENDORA, CA 91741                                  P‐0027035 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITELEY, LISA F
9706 GLENHOPE ROAD
PHILADELPHIA, PA 19115                              P‐0027036 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRD, CHARLES H
3736 GRANADA AVENUE
SAN DIEGO, CA 92104                                 P‐0027037 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EALY, KAREN L
P.O. BOX 161
FAIRFIELD, ID 83327                                 P‐0027038 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EUDY, BRANDT E
PO BOX 365
KILMARNOCK, VA 22482                                P‐0027039 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALSTON, JOHNNIE L
4307 NICHOLAS AVENUE
BALTIMORE, MD 21206                                 P‐0027040 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTZ, SELIN
7256 THOMAS DRIVE
CINCINNATI, OH 45243                                P‐0027041 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERALTA, MARVIN F
42211 STONEWOOD RD. UNIT 72
TEMECULA, CA 92591                                  P‐0027042 11/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
                                                                                         Page 1853 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 19 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, TODD
3812 N DOUGLAS HWY
JUNEAU, AK 99801                                    P‐0027043 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IVIE, BRANDON R
9902 COPA CABANA CT
BAKERSFIELD, CA 93312                               P‐0027044 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HADLEY, STEVEN C
5256 MINTO ROAD
BOYNTON BEACH, FL 33472                             P‐0027045 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, LINH M
14362 BUSHARD ST
#143
WESTMINSTER, CA 92683                               P‐0027046 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, JOHNNY
4612 COBBLE STONE CIR.
KNOXVILLE, TN 37938                                 P‐0027047 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKERT, ROBERT S
675 BASEHOAR SCHOOL RD
LITTLESTOWN, PA 17340                               P‐0027048 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCKS, DIANTE
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027049 11/13/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
SOWELL, DAVID M
871 N. AUBURNDAALE
MEMPHIS, TN 38107                                   P‐0027050 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNETT, JACQUELINE A
7851 MEADOWLARK LANE SOUTH
REYNOLDSBURG, OH 43068‐8199                         P‐0027051 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAFFREY, LORRAINE M
14 WALNUT PLACE
HUNTINGTON, NY 11743                                P‐0027052 11/13/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BOLEK, ROBERT
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027053 11/13/2017    TK Holdings Inc., et al.                   $600,000.00                                                                                  $600,000.00
SERAITA, DEBORAH A
70 PARKWAY DRIVE
SYOSSET, NY 11791                                   P‐0027054 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULUMA, OLIVE J
252 EAST FRONT STREET APT 203
BOISE, ID 83702                                     P‐0027055 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERVEISS, GREGORY J
1343 TIERRA BERIENDA
PUEBLO, CO 81008                                    P‐0027056 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAVLISH, KELDON J
109 W. 14TH AVE.
SPOKANE, WA 99204                                   P‐0027057 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, CHARLES M
1607 DEL ORO DRIVE
LA CANADA, CA 91011                                 P‐0027058 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STYRON , CARLEEN J
455 LEISURE LN
PARADISE, CA 95969                                  P‐0027059 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1854 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 20 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GOYCO, JOSE R
VILLA GRILLASCA
2116 BOULEVARD LUIS A FERRE
PONCE, PR 00717‐0722                                 P‐0027060 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER , JOHNNY
4612 COBBLESTONE CIR.
KNOXVILLE, TN 37938                                  P‐0027061 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GURNEY, NORMAN J
754 WOODSIDE TRAILS DR
APT 201
BALLWIN, MO 63021‐4427                               P‐0027062 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, SHARON R
9840 S.E. 362 AVE.
BORING, OR 97009                                     P‐0027063 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKETT, HENRY C
46 FOREST AVE
MACON, MS 39341                                      P‐0027064 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREEDMAN, JERRY C
10437 FLINT STREET
OVERLAND PARK, KS 66214                              P‐0027065 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTOL, LUZ M
2519 NE 41 TERRACE
HOMESTEAD, FL 33033                                  P‐0027066 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, CHRISTINA V
5527 BRAESVALLEY DR
HOUSTON, TX 77096                                    P‐0027067 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, NICIA
319 W 1410 S
OREM, UT 84058                                       P‐0027068 11/16/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MESTROV, VINCE
1087 TILTON RD
SEBASTOPOL, CA 95472                                 P‐0027069 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CLAY
2323 CLARA AVE SW
DECATUR, AL 35601                                    P‐0027070 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINGS, ROGER
5883 SHELFORD LN
ROCKFORD, IL 61107                                   P‐0027071 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARR, DAWNETTE R
2612 CRESTWOOD STREET
ANCHORAGE, AK 99508                                  P‐0027072 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIGNOTTI, KENNETH B
344 PEARSON
FERNDALE, MI 48220                                   P‐0027073 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINGS, ROGER J
5883 SHELFORD LN
ROCKFORD, IL 61107                                   P‐0027074 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, CHARLES N
13903 YELLOW BELL BEND
BEE CAVE, TX 78738                                   P‐0027075 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRUBAS, RICHARD A
305 STEEPLECHASE RD
AIKEN, SC 29803‐1609                                 P‐0027076 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURD, DOUGLAS E
2505 LIMESTONE ROAD
FORT SCOTT, KS 66701                                 P‐0027077 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1855 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 21 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BAUER, SUSAN
1111 MIDLAND AVE 4D
BRONXSVILLE, NY 10708                                P‐0027078 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBLETT, JOE R
P.O. BOX 169
FT. DAVIS, TX 79734                                  P‐0027079 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULAY, JILL C
2249 OAK HAVEN AVENUE
SIMI VALLEY, CA 93063                                P‐0027080 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, LAURIE
63 TACONIC ROAD
MILLWOOD, NY 10546                                   P‐0027081 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KNETSCH, JAMES A
4426 WOODLAND AVE
DULUTH, MN 55803                                     P‐0027082 11/16/2017    TK Holdings Inc., et al.                    $34,480.00                                                                                   $34,480.00
AHRENS, LINDA J
105 ORIOLE DRIVE
ARLINGTON, TX 76010‐1332                             P‐0027083 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLHAMMER, SHERRI L
120 HILL AVE
KITTANNING, PA 16201                                 P‐0027084 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, MICHAEL P
124 FAY ST APT 1
WINCHESTER, VA 22602                                 P‐0027085 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDSTEIN, MICHAEL W
1725 YORK AVE.
APT. 28H
NEW YORK, NY 10128                                   P‐0027086 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEC, SEAN C
3218 N. DAMEN AVENUE
UNIT 1 NORTH
CHICAGO, IL 60618                                    P‐0027087 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOGET, JENNIFER A
525 CALLIE CT
WEST NEWTON, PA 15089                                P‐0027088 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMINIO, LILIANA A
125 MARKET STREET, APT. 406
MANASSAS PARK, VA 20111                              P‐0027089 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, BRANDI J
BRANDI WEBB
17666 PINTO ST
BRIGHTON, CO 80603                                   P‐0027090 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLENN, ERIC
5371 KINGSFIELD DR
WEST BLOOMFIELD, MI 48322                            P‐0027091 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JENNIFER M
14909 HEALTH CENTER DR. #336
BOWIE, MD 20716                                      P‐0027092 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWERS, ROGER K
1400 OLIVE SPRINGS RD
SOQUEL, CA 95073                                     P‐0027093 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABRIZIO, CAROL A
2206 NO. BELVEDERE AVENUE
TUCSON, AZ 85712                                     P‐0027094 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1856 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 22 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BAKHADER, ABDELAZIZ
500 W 30 ST
APT# 12 K
NEW YORK, NY 10001                                    P‐0027095 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONROY, THERESA A
464 AURANIA ST.
PHILADELPHIA, PA 19128                                P‐0027096 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICE, ALDO M
926 N.BROADWAY
BALTIMORE, MD 21205                                   P‐0027097 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORTA, RUBEN
HC 4 BOX 49001
HATILLO, PR 00659                                     P‐0027098 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIZCARRA, ROBERT R
817 EAST PALM DRIVE
GLENDORA, CA 91741                                    P‐0027099 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CONAN R
CONAN R. MARTIN
611 ELLSWORTH STREET
ALTAMONTE SPRING, FL 32701                            P‐0027100 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, FERNANDO R
VILLA DE CASTRO G‐3B CALLE 3
CAGUAS, PR 00725‐4698                                 P‐0027101 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOSWORTH, ROBERT D
28 CHATHAM CT.
OCEAN PINES, MD 21811                                 P‐0027102 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSAY, CHARLES P
9148 CANDLESTICK LANE
SHREVEPORT, LA 71118‐2303                             P‐0027103 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATTAN , JULIE L
57 TOP OF THE RIDGE
MAMARONECK, NY 10543                                  P‐0027104 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAO, PRIYA
43276 BARNSTEAD DRIVE
ASHBURN, VA 20148                                     P‐0027105 11/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
VERBECK, GROGORY L
10556 IRIS RD.
TRUCKEE, CA 96161                                     P‐0027106 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHN, JEREMY M
2136 SOUTH PEORIA STREET
CHICAGO, IL 60608                                     P‐0027107 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFMANN, LINDA
469 NE 93 STREET
MIAMI SHORES, FL 33138                                P‐0027108 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, MEEGAN R
144 SYLVAN AVE
SAN MATEO, CA 94403‐3328                              P‐0027109 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDAVERDE, JOSE A
3504 WARWICK GLEN DR
BROWNSVILLE, TX 78526                                 P‐0027110 11/16/2017    TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
JORGENS, ANNE M
584 E. PLEASANT STREET
COALINGA, CA 93210                                    P‐0027111 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUMOND, ROBERT W
61 WEST SHORE ROAD
BRISTOL, NH 03222                                     P‐0027112 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 1857 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 23 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
17EAST
QUINN, JOSEPH E
16 LAKESIDE CRESCENT
LANCASTER, NY 14086                                  P‐0027113 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDAVERDE, JOSE A
3504 WARWICK GLEN DR
HOUSTON, TX 77042                                    P‐0027114 11/16/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
ORUSKA, JOANNA E
9961 SANDY ROAD
PHILADELPHIA, PA 19115                               P‐0027115 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUMOND, ROBERT W
61 WEST SHORE ROAD
BRISTOL, NH 03222                                    P‐0027116 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNELLY, MARC F
6821 ST PATRICKS LANE
EDINA, MN 55439                                      P‐0027117 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, MAUREEN F
723 S. 64TH AVE. WEST
DULUTH, MN 55807                                     P‐0027118 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDARERA, THOMAS M
6619 SW SANTA FE LAKE RD.
AUGUSTA, KS 67010                                    P‐0027119 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, WILLIAM J
11549 S KILBOURN AVE
ALSIP, IL 60803                                      P‐0027120 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANKFORD, JANNA L
1822 PITTS ROAD
RICHMOND, TX 77406                                   P‐0027121 11/16/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
GALILEI, DAVID A
127 CEDARWOOD DRIVE
MONONGAHELA, PA 15063                                P‐0027122 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPHREN, PAUL H
2244 E. LAMBOURNE AVE
SALT LAKE CITY, UT 84109                             P‐0027123 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONTI, VINCENT M
121 FAYETTE CITY ROAD
PERRYOPOLIS, PA 15473                                P‐0027124 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLER, PATRICIA A
2323 VIVIAN ROAD
MODESTO, CA 95358‐6233                               P‐0027125 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, CHARLES N
13903 YELLOW BELL BEND
BEE CAVE, TX 78738                                   P‐0027126 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, KIMBERLY A
5925 E. BLUEBONNET CT
ORANGE, CA 92869                                     P‐0027127 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHN, CATHERINE
27 HARDING PLACE
1ST FLOOR
NEW HAVEN, CT                                        P‐0027128 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNES, MARIA L
14 WARE STREET
DORCHESTER, MA 02125                                 P‐0027129 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADKINS, AMY M
12603 SE MADISON ST
PORTLAND, OR 97233                                   P‐0027130 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1858 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 24 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MANALAD, ELIZABETH
890 KITTY HAWK DR
UNIT 1923
MESQUITE, NV 89027                                   P‐0027131 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARBAJAL, KEVIN B
PO BOX 20
MOFFETT FIELD, CA 94035‐0020                         P‐0027132 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSON, CAROL H
1409 BOWIE CIRCLE
CORSICANA, TX 75110                                  P‐0027133 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, PARKER R
9770 MONROE AVE
APTOS, CA 95003                                      P‐0027134 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSELAND, THOMAS
1840 JACKSONS CREEK POINT
MARIETTA, GA 30068‐1510                              P‐0027135 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALBERT, STEVE
342 SWEET GRASS WAY
RICHMOND, KY 40475                                   P‐0027136 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMIALEK, ROB
2222 MEMORY LANE
WESTLAKE VILLAGE, CA 91361                           P‐0027137 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAPPE, JANET A
9609 SULLIVAN DRIVE
MURRELLS INLET, SC 29576                             P‐0027138 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIRCHILD, ROGER C
37906 DEERBROOK LANE
PURCELLVILLE, VA 20132                               P‐0027139 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLAR, PATRICIA M
5225 MARCELLA COURT
DURHAM, NC 27707                                     P‐0027140 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, VONETTA T
12902 PACA DRIVE
BELTSVILLE, MD 20705                                 P‐0027141 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETT, TAFRICA
9436 S HARVARD BL
LOS ANGELES, CA 900047                               P‐0027142 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORGEES, MICHAEL M
1333 WENDELL CUTTING CT
EL CAJON, CA 92021                                   P‐0027143 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORGEES, SALVADOR S
1333 WENDELL CUTTING CT
EL CAJON, CA 92021                                   P‐0027144 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSKIN, DEBRA
728 PINE VALLEY DRIVE
PITTSBURGH, PA 15239                                 P‐0027145 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, KESHA
9614 LITTLE HARBOR CT
ELK GROVE, CA 95624                                  P‐0027146 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, APRIL C
1320 COBBLESTONE ROAD
LA HABRA, CA 90631                                   P‐0027147 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSEN, ROY W
66‐46 GRAY STREET
MIDDLE VILLAGE, NY 11379                             P‐0027148 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1859 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 25 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GORGEES, LINDA H
1333 WENDELL CUTTING CT
EL CAJON, CA 92021                                  P‐0027149 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRDSONG, ANTHONY E
10414 QUEENSMEAD CIRCLE
CHARLOTTE, NC 28273                                 P‐0027150 11/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FIGUEROA, ANGEL
461 STRANDVIEW DRIVE
PENSACOLA, FL 32534                                 P‐0027151 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELBER, ARTHUR
454 SIMON DRIVE
HARTFORD, WI 53027                                  P‐0027152 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABENDIR, DONALD
9306 LAVERGNE
SKOKIE, IL 60077                                    P‐0027153 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORGEES, THAMER H
1333 WENDELL CUTTING CT
EL CAJON, CA 92021                                  P‐0027154 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, JAY L
102 RAYMOND BUCKNER #5
RUIDOSO, NM 88345                                   P‐0027155 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QAYOM, OMAR
733 FOUNTAINHEAD
IRVINE, CA 92618                                    P‐0027156 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSH, LISA D
1742 DEERHILL TRAIL
TOPANGA, CA 90290                                   P‐0027157 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, JENNY
9916 SCRIPPS WESTVIEW WAY
UNIT 163
SAN DIEGO, CA 92131                                 P‐0027158 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MONTE W
461 STRANDVIEW DRIVE
PENSACOLA, FL 32534                                 P‐0027159 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIPES, SCOTT B
1419 KEYS CROSSING DR NE
ATLANTA, GA 30319                                   P‐0027160 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACHUTARAMAIAH, PRAKASH
849 DRACUT LANE
SCHAUMBURG, IL 60173                                P‐0027161 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, VICTORYA A
1927 E 12TH STREET
STOCKTON, CA 95206‐3534                             P‐0027162 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, DAVID D
13772 ATRIUM AVE
ROSEMOUNT, MN 55068                                 P‐0027163 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUQUICCHIO, JOHN F
40 GREAT ELM RD
SHARON, CT 06069‐2248                               P‐0027164 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREIFER, RICHARD J
513 SARGENT CT.
BENICIA, CA 94510                                   P‐0027165 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIENTZ, KRAIG K
6322 N TARRYTOWN ST
PARK CITY, KS 67219‐1716                            P‐0027166 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1860 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 26 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FELDMAN, JAY
901 CASCADE DR
SUNNYVALE, CA 94087                                P‐0027167 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHESKIS, AARON E
6405 OLD ROMANCE ROW
COLUMBIA, MD 21044                                 P‐0027168 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATSON, BRUCE
6721 GOLDCREEK DR. SW
TUMWATER, WA 98512                                 P‐0027169 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLE, JUDITH
3259 WALNUT RIDGE
ATLANTA, GA 30349                                  P‐0027170 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKS, REGINA M
1229 BLUEGRASS DRIVE
SAINT LOUIS, MO 63137                              P‐0027171 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTON, WALTER V
22751 BURLWOOD
MISSION VIEJO, CA 92692                            P‐0027172 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARROLL, ANDRENA
1115 W COMMERCIAL ST
P O BOX 313
HASKELL, OK 74436                                  P‐0027173 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSE JR, THOMAS P
13706 POOL ST.
VACHERIE, LA 70090                                 P‐0027174 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLLEY, JAMIE
521 FAWN BRANCH TR.
BOILING SPRINGS, SC 29316                          P‐0027175 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBERT, SHALITA D
P O BOX 734
TUNICA, MS 38676                                   P‐0027176 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOSTADO, PATRICIA E
10075 SILVER MEADOWS COURT
SACRAMENTO, CA 95829                               P‐0027177 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, DAVID
PO BOX 40
DANA POINT, CA 92629                               P‐0027178 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVES, LISA A
LISA A. STEVES
2513 WOODHURST DR.
HUNTSVILLE, AL 35803                               P‐0027179 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, MARK A
1200 N VEITCH ST
APT 841
ARLINGTON, VA 22201‐5829                           P‐0027180 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINER, DAVID R
123 LOWRYS LANE
BRYN MAWR, PA 19010                                P‐0027181 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENZIES, MICHAEL J
22212 SHADE TREE LANE
LAKE FOREST, CA 92630                              P‐0027182 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOOM, BARBARA A
P O BOX 474
SHELTER ISLAND, NY 11964                           P‐0027183 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1861 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 27 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
STEVES, MICHAEL R
MICHAEL R. STEVES
2513 WOODHURST DR.
HUNTSVILLE, AL 35803                                 P‐0027184 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARBAJAL, KEVIN B
PO BOX 20
MOFFETT FIELD, CA 94035‐0020                         P‐0027185 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLUEMEL, CORY LYNN
1988 N MAIN ST.
CENTERVILLE, UT 84014                                P‐0027186 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, ANN W
741 N. LIBERTY ST
SPARTANBURG, SC 29303                                P‐0027187 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIR, STEPHEN D
1949 E. CEDAR TREE COURT
PARK CITY, KS 67219                                  P‐0027188 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALIMAN, SYBIL A
PO BOX 104
EULESS, TX 76039                                     P‐0027189 11/16/2017    TK Holdings Inc., et al.                     $9,444.43                                                                                    $9,444.43
ALLISON, CARLA
102 EAST MAPLE STREET
DALLASTOWN, PA 17313                                 P‐0027190 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARBAJAL, KEVIN B
PO BOX 20
MOFFETT FIELD, CA 94035‐0020                         P‐0027191 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVES, MICHAEL R
2513 WOODHURST DR.
HUNTSVILLE, AL 35803                                 P‐0027192 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSELAND, THOMAS
1840 JACKSONS CREEK POINT
MARIETTA, GA 30068‐1510                              P‐0027193 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JEFFREY
12925 SUNDERLAND ST.
POWAY, CA 92064                                      P‐0027194 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPLAN, KRISTIN M
12780 W WAKEFIELD DR
BEACH PARK, IL 60083                                 P‐0027195 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURRIS, CRAIG M
22303 ZACHARY TAYLOR HWY
CULPEPER, VA 22701                                   P‐0027196 11/16/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SULLIVAN, MICHAEL L
22115 JOSHUA KENDALL LN
KATY, TX 77449                                       P‐0027197 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENNETT, ERIC C
P. O. BOX 1216
FORESTVILLE, CA 95436                                P‐0027198 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOYNSHOR, AARON
303 W OHIO APT 3109
CHICAGO, IL 60654                                    P‐0027199 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, MAXINE F
1205 NORTH BENGAL RD.
METAIRIE, LA 70003                                   P‐0027200 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUSS, TANYA C
2328 SHADY HILL AVE.
LAS VEGAS, NV 89106                                  P‐0027201 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1862 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 28 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
KANVICK, GARY E
1151 CENTENNIAL STREET
BILLINGS, MT 59105‐2259                             P‐0027202 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUNTREE, TAWNY L
703 E. RED HOUSE BRANCH ROAD
ST. AUGUSTINE, FL 32084                             P‐0027203 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHAPMAN, BINTA A
3413 WILLOW MEADOW LANE
DOUGLASVILLE, GA 30135                              P‐0027204 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VEAL, GIGET
4347 GRANT FOREST CIR
ELLENWOOD, GA 30294                                 P‐0027205 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANDERS, SUSAN L
611 DEL‐SOL CIRCLE SE
BOLIVIA, NC 28422                                   P‐0027206 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STRANNARD, DAVID
3448 RANCHO RIO WAY
SACRAMENTO, CA 95834                                P‐0027207 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HELMSTADTER, JAMES A
327 E LEMON AVENUE
MONROVIA, CA 91016                                  P‐0027208 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STRANNARD, DAVID L
3448 RANCHO RIO WAY
SACRAMENTO, CA 95834                                P‐0027209 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MINKO, GENE R
100 SOUTH SERANADO ST. APT 60
ORANGE, CA 92869                                    P‐0027210 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOKOKIAN, JOHN H
1724 E. CASTLEBROOK DR.
FRESNO, CA 93730                                    P‐0027211 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOMMER, LATRICE M
3551 DAY AVENUE
MIAMI, FL 33133                                     P‐0027212 11/16/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
SUTTON, CHRISTIAN D
18665 MIDWAY ROAD
APT 816
DALLAS, TX 75287                                    P‐0027213 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CREDIT ACCEPTANCE
BARNES, ALVITA R
508 LUMPKIN AVE. APT 56
TUPELO, MS 38801                                    P‐0027214 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHEN, RICARDO W
7045 FOXBORO CIRCLE
HUNTINGTON BEACH, CA 92648‐7024                     P‐0027215 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NA
MOSBY, LORI A
P.O. BOX 7224
DELRAY BEACH, FL 33482                              P‐0027216 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELIGI, NAVEEN
9445 WAYNE BROWN DR
POWELL, OH 43065                                    P‐0027217 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                              P‐0027218 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 1863 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 29 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CONFORTI, KENNETH J
2040 CARDAMON DRIVE
TRINITY, FL 34655                                    P‐0027219 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENABLE, SACHE
5209 THATCHER WAY
VIRGINIA BEACH, VA 23456                             P‐0027220 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLMER, ALISA C
1957 S 2650 W
WEST HAVEN, UT 84401                                 P‐0027221 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPLAN, KRISTIN M
12780 W WAKEFIELD DR
BEACH PARK, IL 60083                                 P‐0027222 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARCINESE, ASHLEY
1213 BATTLEFIELD DRIVE
NASHVILLE, TN 37215                                  P‐0027223 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINS, DANA L
1323 WALNUT ST
CONNELLSVILLE, PA 15425                              P‐0027224 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERIDETH, LYNN R
290 HEIDELBERG AVE.
VENTURA, CA 93003                                    P‐0027225 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONFORTI, KENNETH J
2040 CARDAMON DRIVE
TRINITY, FL 34655                                    P‐0027226 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILLMAN, JEANELLE O
2729 REGAL WAY
TUCKER, GA 30084                                     P‐0027227 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUGST, MARY
NO ADDRESS PROVIDED
                                                     P‐0027228 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, LANE W
24 CARR DR.
MORAGA, CA 94556                                     P‐0027229 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHOLODYUK, VIKTOR
13016 104TH ST.
VANCOUVER, WA 98682                                  P‐0027230 11/16/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PHARES, STEVEN
10818 SE 240TH PLACE
APT #B‐203
KENT, WA 98030                                       P‐0027231 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVACK, CHRISTOPHER M
22895 BROADLEAF
LAKE FOREST, CA 92630‐5430                           P‐0027232 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS, PATRICIA
7820 BAYSINGER STREET
DOWNEY, CA 90241                                     P‐0027233 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, JOSE R
307 RETAMA DR
ROBSTOWN, TX 78380                                   P‐0027234 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRYMAN, LOIS
1560 THIRD STREET
LIVERMORE, CA 94550                                  P‐0027235 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUCY, KEVYN J
2320 NE 77TH AVE
VANCOUVER, WA 98664                                  P‐0027236 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1864 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 30 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NEUPANE, SUJIT
456 N 130TH ST
SEATTLE, WA 98133                                   P‐0027237 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINNEY, MONICA M
10124 WOODBURY DR APT 1105
MANASSAS                                            P‐0027238 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWEN, CASEY J
1234 N GRANT AVE
POCATELLO, ID 83204                                 P‐0027239 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, CHRISTOPHER A
10287 QUAIL WAY
WESTMINSTER, CO 80021                               P‐0027240 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASH, TINA
PO BOX 2893
WEST MEMPHIS, AR 72303                              P‐0027241 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, ALICIA N
2058 SHRYER COURT E
SAINT PAUL, MN 55109                                P‐0027242 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASH, TINA
PO BOX 2893
WEST MEMPHIS, AR 72303                              P‐0027243 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, ROBERT G
4007 QUARTERGATE DRIVE
HIGH POINT, NC 27265                                P‐0027244 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIONG, SHEEHANG
3545 41ST #11
SACRAMENTO, CA 95824                                P‐0027245 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JASON J
302 MUSTANG LANE
IMPERIAL, CA 92251                                  P‐0027246 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HE, JUN
5 SHASTA
IRVINE, CA 92612                                    P‐0027247 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR, JOSHUA W
5031 NORTH LINDA LOU AVE
COVINA, CA 91724                                    P‐0027248 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLD, PATRICIA
PO BOX 23447
FEDERAL WAY, WA 98093                               P‐0027249 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILROY, JEAN M
5647 LOS PALOS CR
BUENA PARK, CA 90620                                P‐0027250 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, PERCY P
3553 BRIGHTON PLACE
ROWLAND HEIGHTS, CA 91748                           P‐0027251 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, PERCY P
3553 BRIGHTON PLACE
ROWLAND HEIGHTS, CA 91748                           P‐0027252 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, DELILAH
7257 S AVENIDA DE LA PALMAR
TUCSON, AZ 85746                                    P‐0027253 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRETSON, DONALD R
1040 RT. 166
APT. 2306
TOMS RIVER, NJ 08753                                P‐0027254 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1865 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 31 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GARRETSON, DONALD R
1040 RT. 166
APT. 2306
TOMS RIVER, NJ 08753                                 P‐0027255 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVE, MARRIAM M
1105 18TH AVE
SEATTLE, WA 98122                                    P‐0027256 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISEMER, STEVEN L
1641 ONYX ST NW
SALEM, OR 97304                                      P‐0027257 11/17/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
DRECKMAN, BONNIE S
2148 E. WAVING ASPEN COURT
POST FALLS, ID 83854                                 P‐0027258 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHUGE, RONG
347 SIERRA VISTA AVE, UNIT 1
MOUNTAIN VIEW, CA 94043                              P‐0027259 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICAZO, RENE R
228 MERIDIAN AVE
SAN JOSE, CA 95126                                   P‐0027260 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICAZO, RENE R
228 MERIDIAN AVE
SAN JOSE, CA 95126                                   P‐0027261 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, ANDREA J
14063 E. TEMPLE DR.
APT. 1524
AURORA, CO 80015                                     P‐0027262 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIXSON, AMANDA L
11106 LAKEVIEW CIRCLE
SODDY DAISY, TN 37379                                P‐0027263 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARANZANA, JOHN
19 MILDRED ROAD
FORESTBURGH, NY 12777                                P‐0027264 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE PALMA, DONNA M
7410 FOREST TRAIL
APT. 204
VICTOR, NY 14564                                     P‐0027265 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMSTEAD, ELISABETH L
1431 GREENWOOD DR
PISCATAWAY, NJ 08854                                 P‐0027266 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPONHAUER , MARK C
3730 SW SUMMIT AVE
REDMOND
REDMOND, OR 97756                                    P‐0027267 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDALL, ANA M
963 SPANISH WELLS DRIVE
MELBOURNE, FL                                        P‐0027268 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWLEY, SAMUEL H
2526 BENT OAK TRAIL
SNELLVILLE, GA 30078                                 P‐0027269 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOULD, NICHOLE C
49 LOVEWELL POND ROAD
FRYEBURG, ME 04037                                   P‐0027270 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, FRANCESCA
104 LYONS CT
MADISON, AL 35758                                    P‐0027271 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1866 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 32 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SPARGUR SR., STEVEN F
8995 MEADOWVIEW DRIVE
MANASSAS, VA 20110                                  P‐0027272 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, LEANNA B
90 WAVERLY STREET
HARTFORD, CT 06112                                  P‐0027273 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGGE, ANTOINETTE
18 FAIRVIEW DRIVE
TOMKINS COVE, NY 10986                              P‐0027274 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALFARLIE, ASHLEY F
312 CONGRESSIONAL DR
MORGANVILLE, NJ 07751                               P‐0027275 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWLEY, SAMUEL H
2526 BENT OAK TRAIL
SNELLVILLE, GA 30078                                P‐0027276 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORZEP, CHARLES M
PO BOX1131
FROSTPROOF, FL 33843‐1131                           P‐0027277 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, JESSE B
396 OLD TOWN CREEK RD NE
LELAND, NC 28451‐7302                               P‐0027278 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVISON, WILLIAM R
657 TERRA CALIFORNIA DR
WALNUT CREEK, CA 94595                              P‐0027279 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, DJUANIQUE
15507 S. NORMANDIE AVE
402
GARDENA, CA 90247                                   P‐0027280 11/13/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CORPUZ JR, FRANCISCO F
4900 TERRET CT APT G
VIRGINA BEACH, VA 23464                             P‐0027281 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUDDER, JOYCE M
5731 W FLOWING LK RD
SNOHOMISH, WA 98290                                 P‐0027282 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DAUN E
13913 HAYWARD PLACE
TAMPA, FL 33618                                     P‐0027283 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, WILLIAM M
205 BRITTANY PARK
ANDERSON, SC 29621                                  P‐0027284 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOEBEL, CLARK G
7100 ULMERTON RD LOT #540
LARGO, FL 33771                                     P‐0027285 11/13/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CARTER, JOHNNY
4612 COBBLESTONE CIR.
KNOXVILLE, TN 37938                                 P‐0027286 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, OLEVIA N
1619 SOUTH 9TH STREET
MONROE, LA 71202                                    P‐0027287 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMMONDS , AARON P
121 JESSICA LANE
BROOKLAND, AR 72417                                 P‐0027288 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANTERNIER, DEAN L
314 STONEWOOD DR
HIXSON, TN 37343‐2741                               P‐0027289 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1867 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 33 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MCBRIDE , BELL L
18204 EDNA RD.
JONESTOWN, TX 78645‐3407                           P‐0027290 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TISDALE, DAVID
4200 STONEWORKS PLACE
NEW ALBANY, OH 43054                               P‐0027291 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JAMES C
1562 SECRETARYS RD
CHARLOTTESVILLE, VA 22902                          P‐0027292 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAKE, IRENE
4504 ANTELOPE LANE
CHARLOTTE, NC 28269                                P‐0027293 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIAS, ELIZABETH T
565 SE 34 TER
HOMESTEAD, FL 33033                                P‐0027294 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, GREGORY K
12 HUMMINGBIRD PATH
LIVERPOOL, NY 13090                                P‐0027295 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUPE, NORMAN C
932 SW HIGH
TOPEKA, KS 66606                                   P‐0027296 11/17/2017    TK Holdings Inc., et al.                     $1,900.00                                                                                    $1,900.00
CHANDRAKUMAR, CHANDERDEO
105‐53 87TH STREET
OZONE PARK, NY 11417                               P‐0027297 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL COOK, TRACY L
NO ADDRESS PROVIDED
                                                   P‐0027298 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MBITYANA, NOLUVUYO
11330 N. MOUNTAIN MEADOW PL.
ORO VALLEY, AZ 85737                               P‐0027299 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, DAICHELLE
2012 ALABO ST
NEW ORLEANS, LA 70117                              P‐0027300 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALISKOVITZ, ALAN M
PO BOX 383
BUTLER, PA 16003‐0383                              P‐0027301 11/17/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
STOLARZ, ALICE M
154 GLENMOOR CIR N
EASTON, PA 18045                                   P‐0027302 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABAR, VIRGINIA M
6533 WEST 33RD STREET
BERWYN, IL 60402                                   P‐0027303 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, SCOTTIE D
812 FROG MORTAR RD
BALTIMORE, MD 21220                                P‐0027304 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INGRAM, MICHAEL N
2817 SW 36TH TERRACE
CAPE CORAL                                         P‐0027305 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOREY, RICARDO
23831 S. KURT LANE
CRETE, IL 60417                                    P‐0027306 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREEDMAN, JERRY C
10437 FLINT STREET
OVERLAND PARK, KS 66214                            P‐0027307 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1868 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 34 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ARMSTRONG, JAMES R
6161 SOMERSBY CT NW
ROCHESTER, MN 55901                                 P‐0027308 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENNERSTROM, PAUL G
7811 WEST 111TH STREET
BLOOMINGTON, MN 55438                               P‐0027309 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, PAULINE C
90 ROBIN RD
JACKSONVILLE, AR 72076                              P‐0027310 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERVIN, RODELLA L
2186 SW DEVON AVE
PORT SAINT LUCIE, FL 34953                          P‐0027311 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, YOLANDA
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0027312 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCKS, ERNEST
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027313 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILLER, RAYMOND W
9591 LAKE MARION CREEK RD
HAINES CITY, FL 33844                               P‐0027314 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GETHERS, KIM
66 BIDWELL AVE. 1ST FLOOR
JERSEY CITY, NJ 07305                               P‐0027315 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLUMMER, ROBERT
1225 E JOHNSON ST
PHILADELPHIA, PA 19138                              P‐0027316 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEHORATIIS, GUIDO
12634 THUNDER CHASE DR
RESTON, VA 20191                                    P‐0027317 11/17/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
STOREY, RICARDO T
23831 S. KURT LANE
CRETE, IL 60417                                     P‐0027318 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEHORATIIS, GUIDO
12634 THUNDER CHASE DR
RESTON, VA 20191                                    P‐0027319 11/17/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
DEHORATIIS, GUIDO
12634 THUNDER CHASE DR
RESTON, VA 20191                                    P‐0027320 11/17/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
BATEMAN, MICHAEL J
20913 E. GIRARD DR
AURORA, CO 80013                                    P‐0027321 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEHORATIIS, GUIDO
12634 THUNDER CHASE DR
RESTON, VA 20191                                    P‐0027322 11/17/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
GANDOLFO, MIKE
3035 LEEDS GARDEN LANE
JOHNS CREEK, GA 30022                               P‐0027323 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDLE, JOHN
105 TAUNTON DRIVE
SULLIVAN, ME 04664                                  P‐0027324 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, HOLLY M
38678 MORRISONVILLE RD
LOVETTSVILLE, VA 20180                              P‐0027325 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1869 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 35 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARTIN, CHARLES R
8011 LAKEVIEW BLVD.
BYRAM, MS 39272                                     P‐0027326 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, KATHY
WELLER GREEN TOUPS &TERRELL
P O BOX 350
BEAUNMONT, TX 77704                                 P‐0027327 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, LINDA D
1054 PHILLIPS RD
MIDWAY, GA 31320                                    P‐0027328 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, RUTHIE O
5525 WOOD POND CT
RALEIGH, NC 27610                                   P‐0027329 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPLANTE, ROGER L
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027330 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LINDA E
401 OCEAN HEIGHTS AVENUE
SOMERS POINT, NJ 08244                              P‐0027331 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVENSTONE, LOIS C
408 KNOTTINGHAM CIR
LIVERMORE, CA 94551                                 P‐0027332 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUTROSS, ALBERT
2191 PARKER LANE
YORKTOWN HEIGHTS, NY 10598                          P‐0027333 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROME, CHRIS
1074 PEACHTREE WALK NE
UNIT B202
ATLANTA, GA 30309                                   P‐0027334 11/14/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TORO, LAURA
13807 BRADLEY AVE
SYLMAR, CA 91342                                    P‐0027335 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALLARD, JANINE M
3441 DATA DRIVE
APT 487
RANCHO CORDOVA, CA 95670                            P‐0027336 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITT, ELIZABETH
86 GREAT HILL RD
NEWTOWN, CT 06470                                   P‐0027337 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPLANTE, ROGER G
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                  P‐0027338 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITT, ELIZABETH
86 GREAT HILL RD
NEWTOWN, CT 06470                                   P‐0027339 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERSHNER, KATHRYN
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                  P‐0027340 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEWIRTZ, EDWARD D
945 MAYFIELD ROAD
WOODMERE, NY 11598                                  P‐0027341 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1870 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 36 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
JENKINS, JAMAL
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0027342 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KLEER , JOHN
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                  P‐0027343 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CULHANE, CAROLYN L
2620 CARIBBEAN DRIVE
LAKE HAVASU CITY, AZ 86406                          P‐0027344 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
IGLEHART, ANTHONY
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027345 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLABOUGH, CINDY R
1713 HENSLEY DR
KNOXVILLE, TN 37909‐1404                            P‐0027346 11/14/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
JOHNSON, MOLLY
2033 N MAE CARDEN CT
VISALIA, CA 93291                                   P‐0027347 11/14/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                     $8,000.00
BOSTON , DEBORAH I
6807 MARIANNE DRIVE
MORNINGSIDE, MD 20746                               P‐0027348 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MALLE, WILLIAM R
476 HARTFORD DRIVE
NUTLEY, NJ 07110‐3944                               P‐0027349 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DOMINGUEZ, ALBERTO
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027350 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HODO, KENNETH
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMOMT, TX 77704                                  P‐0027351 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NGUYEN, NGON T
521 N LAWNDALE AVE
KANSAS CITY, MO 64123                               P‐0027352 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEST, GARY R
104 OAK VALLEY DRIVE
COLLEYVILLE, TX 76034‐3229                          P‐0027353 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, KENNETH W
3130 MACKEY LN
SHREVEPORT, LA 71118                                P‐0027354 11/14/2017    TK Holdings Inc., et al.                  $1,225,641.00                                                                                $1,225,641.00
BALLARD, JANINE M
3441 DATA DRIVE
APT 487
RANCHO CORDOVA, CA 95670                            P‐0027355 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVIS, LISA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027356 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FOLEY, JOEL K
100 PLANTATION DR
RICHMOND, KY 40475‐7966                             P‐0027357 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 1871 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 37 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BLAKELY, NANCY R
120 GRUBB DR
PELZER, SC 29669                                    P‐0027358 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, HA NHI
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                  P‐0027359 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERALTA, GERDA
6020 CALLE PARAISO
LAS CRUCES, NM 88012‐7513                           P‐0027360 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLORY, RENEE
68285 BEEBE ROAD
NILES, MI 49120                                     P‐0027361 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAKE, EDWARD L
3804 PALMETTO CT
ELLICOTT CITY, MD 21042                             P‐0027362 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, DONALD M
6549 OLD MEADOW CT
SAN JOSE, CA 95135                                  P‐0027363 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUHAS, THOMAS A
1499 MEADOWLAWN ST.
SLIDELL, LA 70460‐2553                              P‐0027364 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODMAN, ALAN S
3737 SW STEPHENSON ST
PORTLAND, OR 97219                                  P‐0027365 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNETZ, MARK R
18711 SOUTH WOODLAND ROAD
SHAKER HEIGHTS, OH 44122‐2253                       P‐0027366 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, MICHAEL D
1413 CROSS LAKE CIRCLE
SHREVEPORT, LA 71109                                P‐0027367 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDMAN, JANET
9 GATSBY LANE
BERLIN, NJ 08009‐1526                               P‐0027368 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, ANGEL
11801 SW 31 ST
MIAMI, FL 33175                                     P‐0027369 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT G
4924 HARRISON RD.
FREDERICKSBURG, VA 22408                            P‐0027370 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, ROGER L
370 OLD MILL ROAD
LINCOLNSHIRE, IL 60069                              P‐0027371 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KRISTIN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027372 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLAND, ARTHUR
48 ROGER DRIVE
PORT WASHINGTON, NY 11050‐2528                      P‐0027373 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BELLAMIE
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027374 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1872 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 38 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
RICHARDSON, STEVEN R
611 N 6TH ST PLACE
INDIANOLA, IA 50125                                 P‐0027375 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0027376 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MORRISON, SUSAN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027377 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUTH, STEVEN D
6700 CURTIS RD
PLYMOUTH, MI 48170                                  P‐0027378 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSER, DALTON
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027379 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, CARRIGAN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027380 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILEY, MICHELLE M
10111 PRESTWICK TRAIL
LONE TREE, CO 80124                                 P‐0027381 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHENG, PHILIP T
3192 MADDUX DR.
PALO ALTO, CA 94303                                 P‐0027382 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOTLEY, DEXIE
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027383 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AHMED, FEISEL
6114 N PAJARO LN
LITCHFIELD PARK, AZ 85340                           P‐0027384 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVI, DAWN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027385 11/13/2017    TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
OAKLEY, SANDRA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027386 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUKO, MELODI S
4830 STATE RD 78
BLACK EARTH, WI 53515                               P‐0027387 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEDROZA ESPARZA, ALBA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027388 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OAKLEY, SANDRA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027389 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COSTA, MARGIE
181 GAILMORE DRIVE
YONKERS, NY 10710                                   P‐0027390 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 1873 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 39 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DULORIER, BELANGE
46 LAWRENCE RD
KINGS PARK, NY 11754                                P‐0027391 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRECHICK, MARK
17 ALBERT AVE
MILLTOWN, NJ 08850                                  P‐0027392 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMAN, STUART B
17 HENRY STREET
FREEHOLD, NJ 07728                                  P‐0027393 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISHEL, GERRI R
17763 KEYSTONE AVENUE
LAKEVILLE, MN 55044                                 P‐0027394 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, CHRISTOPHER
908 MOCKINGBIRD LANE
GLENN HEIGHTS, TX 75154                             P‐0027395 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOOTEE, GREGORY L
305 SUN OAKS CT
LAKE MARY, FL 32746                                 P‐0027396 11/17/2017    TK Holdings Inc., et al.                     $5,800.00                                                                                    $5,800.00
PENA, JOSE
6834 LAKESIDE CIR S
DAVIE, FL 33314                                     P‐0027397 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRSCHEN, KAREN C
12 JO ANN DRIVE
OLD BETHPAGE, NY 11804                              P‐0027398 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ, MABEL
4724 JACOBS AVE
JACKSONVILLE, FL 32205                              P‐0027399 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, MICHAEL T
107 HORSESHOE BEND S
MADISON, AL 35758                                   P‐0027400 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, MICHELLE
19400 FRAZIER DR
ROCKY RIVER, OH 44116                               P‐0027401 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, JOSE
6834 LAKESIDE CIR S
DAVIE, FL                                           P‐0027402 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEELEY, LISA
140 FOREST STREET
PEMBROKE, MA 02359                                  P‐0027403 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APOLLONIO, JAMES
1820 FAIRMOUNT AVE. S
SALEM, OR 97302                                     P‐0027404 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWOOD, RANDALL
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027405 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODOM, KATHERINE
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                  P‐0027406 11/13/2017    TK Holdings Inc., et al.                   $800,000.00                                                                                  $800,000.00
SCHREIBER, ANGELA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027407 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1874 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 40 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SOLIS, MICHAEL
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027408 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, RICHARD C
705 N NORTHERN VISTA PL
TUCSON, AZ 85748                                    P‐0027409 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, RHONDA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027410 11/13/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
TRENT, TRACI
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027411 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0027412 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCIS, GREGORY K
1027 MAIN ST
SUITE 401
JOPLIN, MO 64801                                    P‐0027413 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL‐LARSEN, LETA J
8934 S. FIELD CT.
LITTLETON, CO 80128                                 P‐0027414 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINER, LESLIE J
46937 OAK HILL DR.
LACRESCENT, MN 55947                                P‐0027415 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINS, NANCY
1430 KENWOOD ROAD
SANTA BARBARA, CA 93109                             P‐0027416 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINS, DENNIS A
4724 JACOBS AVE
JACKSONVILLE, FL 32205                              P‐0027417 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLD‐OLIVIA, SABRINA G
1507 SCOTTSDALE DRIVE
LEANDER, TX 78641                                   P‐0027418 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, JESSICA R
2710 GRANTS LAKE BLVD
S2
SUGAR LAND, TX 77479                                P‐0027419 11/17/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
BROWN, CRAIG
5421 SW 147 PL
MIAMI, FL 33185                                     P‐0027420 11/17/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
CHAUVIN, RONNIE F
16027 PAINT AVE
GREENWELL SPGS, LA 70739                            P‐0027421 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, DOUGLAS G
307 HURLBURT RD
SYRACUSE, NY 13224                                  P‐0027422 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEPHEN E
4101 EVA BAY DRIVE
MURRELLS INLET, SC 29576                            P‐0027423 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINDLE, MICHELLE N
187 RIVERS RD LOT 211
FAYETTEVILLE, GA 30214                              P‐0027424 11/17/2017    TK Holdings Inc., et al.                     $4,300.00                                                                                    $4,300.00
                                                                                         Page 1875 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 41 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WOMACK, ROGER L
2502 SYLVAN DRIVE
GARLAND, TX 75040                                   P‐0027425 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, STEPHANIE S
214 COBBLESTONE LANDING
MOUNT JULIET, TN 37122                              P‐0027426 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINCAID, CHRISTOPHER J
7 RIVERBEND PLACE
WASHINGTON, MO 63090                                P‐0027427 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS, TRACY D
PO BOX 23
BOYD, TX 76023                                      P‐0027428 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUNK, WESLEY N
9203 SAUER RD
EDEN, NY 14057                                      P‐0027429 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHU, CHRIS
113 MAIN ST
CHERRYFIELD, ME 04622                               P‐0027430 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, GREGORY K
12 HUMMINGBIRD PATH
LIVERPOOL, NY 13090                                 P‐0027431 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUNK, WESLEY N
9203 SAUER RD
EDEN, NY 14057                                      P‐0027432 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, GREGORY K
12 HUMMINGBIRD PATH
LIVERPOOL, NY 13090                                 P‐0027433 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, RHONDA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027434 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, TIMOTHY J
93 FAIRVIEW AVENUE
AUGUSTA, ME 04330‐5830                              P‐0027435 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, PATRICK
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027436 11/13/2017    TK Holdings Inc., et al.                   $900,000.00                                                                                  $900,000.00
WHITE, MARIAKEBA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027437 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, MOLLY
2033 N MAE CARDEN CT
VISALIA, CA 93291                                   P‐0027438 11/14/2017    TK Holdings Inc., et al.                    $26,000.00                                                                                   $26,000.00
ZIMMERLINE, BECKY
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027439 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINER, HENRY A
9130 OLD BUSTLETON AVE
APT B203
PHILADELPHIA, PA 19115                              P‐0027440 11/9/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MERGES, TRACY J
105 WILLIAMS STREET
OLONTO FALLS, WI 54154                              P‐0027441 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1876 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 42 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CONSELMAN‐KEITH , SHARON L
1762 OLD GROVE ROAD
PASDENA, CA 91107                                   P‐0027442 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLIDAY , KERRIE J
47510 HARRY STREET
SHELBY TOWNSHIP, MI 48317                           P‐0027443 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHELLE
MICHELLE
730 GREENVIEW PLACE
LOS ALTOS, CA 94024                                 P‐0027444 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSELL, DAVID L
538 MIDVALE WAY
MILL VALLEY, CA 94941                               P‐0027445 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DARIA T
2022 MARYE BRANT LOOP 5
NEPTUNE BEACH, FL 32266                             P‐0027446 11/15/2017    TK Holdings Inc., et al.                     $2,250.00                                                                                    $2,250.00
FERGUSON, LUWANA L
1371 VILLAGE WAY #D
GARDNERVILLE, NV 89410                              P‐0027447 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLER, SARAH
45 COTTON LANE
ALEXANDER CITY, AL 35010                            P‐0027448 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, CANDACE D
6374 CHINOOK DR
CLINTON, WA 98236                                   P‐0027449 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, NATHANIEL H
14701 DAYTON AVE APT 407
SHORELINE, WA 98133                                 P‐0027450 11/13/2017    TK Holdings Inc., et al.                        $58.90                                                                                       $58.90
BOND, DAVID R
225 WINTERBURY DRIVE
CANTON, GA 30114 1234                               P‐0027451 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHONEY, ELOISA S
2190 HIDDEN POND RD
LAFAYETTE, CA 94549                                 P‐0027452 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, STEVE C
7644 TEEBIRD LANE
SAN DIEGO, CA 92123                                 P‐0027453 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITCOMB BOYER , GLORIA
600 HINSDALE DRIVE
ARLINGTON, TX 76006                                 P‐0027454 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRY, PATRICIA O
1425 BREMERTON LANE
KESWICK, VA 22947                                   P‐0027455 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CACHAT, JOSEPH B
114 ALBANY CIRCLE
DANVILLE, KY 40422                                  P‐0027456 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, JOHN B
2305 S 101ST EAST PLACE
TULSA, OK 74129                                     P‐0027457 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKWELL, VIRGINIA L
P.O. BOX 592
SELMA, AL 36702                                     P‐0027458 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUFF, LORILEE
315 S. WATER ST.
LOCUST GROVE, OK 74352                              P‐0027459 11/13/2017    TK Holdings Inc., et al.                    $21,394.00                                                                                   $21,394.00

                                                                                         Page 1877 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 43 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KLEINMAN, GARY D
2549 N. 80TH STREET
MESA, AZ 85207                                       P‐0027460 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0027461 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, JOHN B
2305 S 101ST EAST PLACE
TULSA, OK 74129                                      P‐0027462 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANSANT, THOMAS E
362 E HOLDERNESS RD
HOLDERNESS, NH 03245                                 P‐0027463 11/13/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
DILLE, CHARLES
1601 OAKDALE STREET
TOMS RIVER, NJ 08757                                 P‐0027464 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THUMMEL, GLENN C
2927 KENROSS ST
HOUSTON, TX 77043                                    P‐0027465 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG , JACQUELINE
66 NORTH ST
TRUMBULL, CT 06611                                   P‐0027466 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANUKITES, STELLA L
409 DIVISION STREET
JEANNETTE, PA 15644                                  P‐0027467 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUNGSON, THOMAS B
2629 DATE ST, APT 6
HONOLULU, HI 96826                                   P‐0027468 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENZI , KRISTEN L
2791 ORCHARD PARK DR
CINCINNATI, OH 45239                                 P‐0027469 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, CORINA L
76200 VIA MONTELENA
INDIAN WELLS, CA 92210                               P‐0027470 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, PHILLIP J
76200 VIA MONTELENA
INDIAN WELLS, CA 92210                               P‐0027471 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, DWIGHT A
7416 MEDRICK PL
PHILADELPHIA, PA 19153‐2319                          P‐0027472 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, LOUIS A
11 TERESA STREET
LATHAM, NY 12110                                     P‐0027473 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, CHERYL L
184 MCKAY RD
SAXONBURG, PA 16056                                  P‐0027474 11/15/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
OLDHAM, ARTHUR E
5669 SOM CENTER ROAD
WILLOUGHBY, OH 44094                                 P‐0027475 11/13/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KISSEL, TIA B
10013 NORMIE LANE
LOUISVILLE, KY 40229                                 P‐0027476 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELEO, PAULINE P
3017 INGLESIDE DR
APT L
HIGH POINT, NC 27265‐1984                            P‐0027477 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1878 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 44 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RUBIN, GENE M
3975 PALOMA DRIVE
VENTURA, CA 93003                                   P‐0027478 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, LESSIE J
6282 LAUSANNE DRIVE NORTH
MOBILE, AL 36608                                    P‐0027479 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, DOUGLAS L
2012 N. 10TH STREET
BOISE, ID 83702                                     P‐0027480 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, DOUGLAS L
2012 N. 10TH STREET
BOISE, ID 83702                                     P‐0027481 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON , SHARON L
965 HAMILTON LANE
KINGSTON, TN 37763                                  P‐0027482 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, JULIE R
3201 IVORY TRL SW
MARIETTA, GA 30060‐6368                             P‐0027483 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERELL, JAMES A
3600 HOLLY HILL LANE
LOOMIS, CA 95650                                    P‐0027484 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DR. JESSICA MURPHY, PLLC
MOORE, JEFFREY A
178 RIVERSIDE DRIVE
RICHWOOD
RICHWOOD, WV 26261                                  P‐0027485 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERAINO, PAUL V
2975 SUNNYWOOD CIRCLE
SANTA ROSA, CA 95407                                P‐0027486 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIPPA, CHRISTOPHER P
3239 LYNWOOD DRIVE
BROOKHAVEN, GA 30319                                P‐0027487 11/14/2017    TK Holdings Inc., et al.                     $4,242.00                                                                                    $4,242.00
MILLIGAN, GLENN W
110 THUNDERMIST ROAD
BAR HARBOR, ME 04609                                P‐0027488 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUDDING, LEANNA M
2950 FAIRFIELD DR
ALLENTOWN, PA 18103                                 P‐0027489 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHU, JUNIA
2823 WHIPPLE ROAD
UNION CITY, CA 94587                                P‐0027490 11/14/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
DONOVAN, CAROL C
2100 PICNIC LAWN #72
LAWRENCEBURG, IN 47025‐7778                         P‐0027491 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEJESUS, MALINDA
2956 N 73RD AVENUE
ELMWOOD PARK, IL 60707‐1214                         P‐0027492 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLISON, CALVIN K
6613 RUNKLES ROAD
MOUNT AIRY, MD 21771‐7323                           P‐0027493 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNAIDE, LORI A
1840 N. BEAVER TRAIL DR.
GREEN BAY, WI 54303                                 P‐0027494 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS‐GALYEN, VICKI J
8303 CANTEEN CIRCLE
FREDERICKSBURG, VA 22407                            P‐0027495 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1879 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 45 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RODGERS, JULIE R
3201 IVORY TRL SW
MARIETTA, GA 30060‐6368                              P‐0027496 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFLEUR, SHIRLEY
1427 WEST BROOME ST
LANTANA, FL 33462                                    P‐0027497 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, CARMEL
PO BOX 3402
YUBA CITY, CA 95992                                  P‐0027498 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEE, ERIN M
702 ASH ST
#600
SAN DIEGO, CA 92101‐3279                             P‐0027499 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGS , ANN R
90 MONROE STREET
APT. 612
ROCKVILLE, MD 20850                                  P‐0027500 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENZ, JANICE E
7220 EASTWOOD ST
PHILADELPHIA, PA 19149‐1207                          P‐0027501 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURKAN, JOHN J
35217 OVERFALLS DR N
LEWES, DE 19958                                      P‐0027502 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALLORAN, JAMES H
708 OAK STREET
SILVERTON, OR 97381‐1844                             P‐0027503 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, THOMAS
4005 E. LA VETA AVE
ORANGE, CA 92869                                     P‐0027504 11/15/2017    TK Holdings Inc., et al.                    $15,455.00                                                                                   $15,455.00
ALEXANDER, SHEILA D
4060 ALEXANDER CROSSING
LOGANNVILLE, GA 30052                                P‐0027505 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELOSO , DON B
4‐ 08 ALYSON ST
FAIR LAWN, NJ 07410                                  P‐0027506 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLEY, JOEL K
100 PLANTATION DR
RICHMOND, KY 40425‐7966                              P‐0027507 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENSAH‐COKER, DESMOND
1152 ROWANSHYRE CIRCLE
MCDONOUGH, GA 30253‐2916                             P‐0027508 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, RICHARD S
881 PRINCETON DRIVE
SONOMA, LA 95476                                     P‐0027509 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOALS, JAMES K
1464 BAYWICKE DR. SE
LOWELL, MI 49331                                     P‐0027510 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EUSTACE, JOHN W
117 ORCHARD KNOLL DR
HORSEHEADS, NY 14845                                 P‐0027511 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNY, JAMES M
NO ADDRESS PROVIDED
                                                     P‐0027512 11/15/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00




                                                                                          Page 1880 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 46 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GORDON, HAL R
3272 WESTHEIMER
SUITE 16
HOUSTON, TX 77098                                    P‐0027513 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AXELSON, LAWRENCE J
263 SHETLAND DR.
WILLIAMSVILLE, NY 14221                              P‐0027514 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, GARY R
104 OAK VALLEY DRIVE
COLLEYVILLE, TX 76034‐3229                           P‐0027515 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ANDRE, GEOLINE
1407 17TH AVE SOUTH APT 201
BIRMINGHAM, AL 35205                                 P‐0027516 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKODAK, CLIFFORD A
18687 ANCHOR DRIVE
BOCA RATON, FL 33498‐6303                            P‐0027517 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARFALO, MICHAEL J
685 DONNA AVE
AURORA, IL 60505‐1050                                P‐0027518 11/13/2017    TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
WELLS, SHARON L
110 WILDFLOWER RD
PITTSBURGH, KS 66762                                 P‐0027519 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRONER, ROBERT A
13 MACQUARRIE LANE
WESTFORD, MA 01886                                   P‐0027520 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUST, FREDERICK M
502 WINDSOR DRIVE
FRAMINGHAM, MA 01701                                 P‐0027521 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRONER, ROBERT A
13 MACQUARRIE LANE
WESTFORD, MA 01886                                   P‐0027522 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, ANGELICA
PO BOX 230904
ENCINITAS, CA 92023                                  P‐0027523 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, STEVE C
7644 TEEBIRD LANE
SAN DIEGO, CA 92123                                  P‐0027524 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTTA, ROBERT D
9655 SANTA CRUZ RD
ATASCADERO, CA 93422                                 P‐0027525 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELIABLE RENT‐A‐CAR
5700 REISTERSTOWN RD
BALTIMORE, MD 21215                                  P‐0027526 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNNEMAN, DAVID P
PO BOX 822
BALDWIN, MI 49304                                    P‐0027527 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELIABLE RENT‐A‐CAR
5700 REISTERSTOWN RD
BALTIMORE, MD 21215                                  P‐0027528 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOESCHEN, KAREN K
205 ALBERS STREET
GOLDEN, IL 62339                                     P‐0027529 11/17/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DILLAWAY, WALTER F
109 MASSIMO CIRCLE
SANTA ROSA, CA 95404                                 P‐0027530 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1881 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 47 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COSTA, JOHN
181 GAILMORE DRIVE
YONKERS, NY 10710                                    P‐0027531 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, JESSICA Y
21 ALLOWAY RD APT 405
WOODSTOWN, NJ 08098                                  P‐0027532 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENDRESEN, ERIC
80 RIVERVALE ROAD
RIVER VALE, NJ 07675                                 P‐0027533 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, EVERETT J
1457 79TH AVENUE
OAKLAND, CA 94621                                    P‐0027534 11/17/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
JONES, STEVE J
1517 E. GLACIER PL
CHANDLER, AZ 85249                                   P‐0027535 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALAKGIE, CHRISTIANE
8598 CORAL GABLES LN
VIENNA, VA 22182                                     P‐0027536 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMISON, CLARENCE A
6905 W. CALAHAN AVE.
LAKEWOOD, CO 80232‐2116                              P‐0027537 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARTURI, DANIEL
933 W. VAN BUREN ST. #622
CHICAGO, IL 60607                                    P‐0027538 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RARDAIN, KATHERINE M
P.O. BOX 132488
COLUMBUS, OH 43213                                   P‐0027539 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESIKAR, WOODY
P. O. BOX 941789
HOUSTON, TX 77094‐8789                               P‐0027540 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, CHRISTOPHER M
1066 SPRINGFIELD DR
WALNUT CREEK, CA 94598                               P‐0027541 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHASHOUA, YVONNE V
828 VIOLET PLACE
SILVER SPRING, MD 20910                              P‐0027542 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELIABLE RENT‐A‐CAR
5700 REISTERSTOWN RD
BALTIMORE, MD 21215                                  P‐0027543 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINSELL, LIZ J
4639 HURON AVENUE
SAN DIEGO, CA 92117‐6208                             P‐0027544 11/15/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MATTSON, DAVID S
16021 NE 15TH STREET
VANCOUER, WA 98684‐8793                              P‐0027545 11/14/2017    TK Holdings Inc., et al.                      $185.00                                                                                       $185.00
BLAKE, DEBORAH A
3804 PALMETTO CT
ELLICOTT CITY, MD 21042                              P‐0027546 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINBUSH, KINA D
3800 SELFRIDGE COVE
MEMPHIS, TN 38125                                    P‐0027547 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELIABLE RENT‐A‐CAR
5700 REISTERSTOWN RD
BALTIMORE, MD 21215                                  P‐0027548 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1882 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 48 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEEDOM, ROBERT A
21501 OCEAN VISTA DR
LAGUNA BEACH, CA 92651                              P‐0027549 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE ARCOS, ROGER
1316 HEWITT ST
SAN FERNANDO, CA 91340                              P‐0027550 11/17/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
RARDAIN, KATHERINE M
NO ADDRESS PROVIDED
                                                    P‐0027551 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, JEFFREY
363 OLD PRESTON HWY NORTH
SHEPHERDSVILLE, KY 40165                            P‐0027552 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITNER, ERIK M
1905 ESPINO COVE
AUSTIN, TX 78744                                    P‐0027553 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTA, EDDIE
181 GAILMORE DRIVE
YONKERS, NY 10710                                   P‐0027554 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWERSOX, JAMES W
2131 PECAN HAVEN
NEW BRAUNFELS, TX 78130                             P‐0027555 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHAEL
161 CANE MILL ROAD
LENA, MS 39094‐9392                                 P‐0027556 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAINOR, ERIN L
2 CYPRESS COURT
WALDWICK, NJ 07463                                  P‐0027557 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, HOWARD J
PO BOX 1173
BRIDGEHAMPTON, NY 11932                             P‐0027558 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTAGUE, DEBORAH J
339 SAN ROMAN DRIVE
CHESAPEAKE, VA 23322                                P‐0027559 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEHN, CASSY
16530 GLENSHIRE DR
TRUCKEE, CA 96161                                   P‐0027560 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARIGNAN, ETIENNE A
1131 E CASTLE ROCK RD
SANDY, UT 84094                                     P‐0027561 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIAS, ROBERT A
60 RYAN AVE
MILL VALLEY, CA 94941                               P‐0027562 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZ, DAVE J
6705 S HUGHES AVENUE
SIOUX FALLS, SD 57108                               P‐0027563 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURPIN, JENNIFER E
60 RYAN AVE
MILL VALLEY, CA 94941                               P‐0027564 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAKE, DEBORAH A
3804 PALMETTO COURT
ELLICOTT CITY, MD 21042                             P‐0027565 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMER, DAVID J
PO BOX 54
KEMPNER, TX 76539                                   P‐0027566 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1883 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 49 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DALEY, MICHELE A
110 THUNDERMIST ROAD
BAR HARBOR, ME 04609                                P‐0027567 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, PAUL I
330 MORTON RD
OREGON CITY, OR 97045                               P‐0027568 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANKINS, BARBARA L
10705 MARY LANE
MANVEL, TX 77578                                    P‐0027569 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATKA, EARL G
3105 VICHY AVE
NAPA, CA 94558                                      P‐0027570 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUHAS, THOMAS A
1499 MEADOWLAWN ST.
SLIDELL, LA 70460‐2553                              P‐0027571 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWSEND JR, DOLL
4767 BLACKISON COVE
MEMPHIS, TN 38109                                   P‐0027572 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, XUAN T
3369 TREBOL LANE
SAN JOSE, CA 95148                                  P‐0027573 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANE, OLIVER T
20 CORNELIA DRIVE
GREENWICH, CT 06830                                 P‐0027574 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODRUFF CORP
1540 HUNTSVILLE ROAD
SHAVERTOWN, PA 18708‐9335                           P‐0027575 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTRIA, EILEEN R
5410 W BERENICE AVE
CHICAGO, IL 60641                                   P‐0027576 11/14/2017    TK Holdings Inc., et al.                     $1,295.32                                                                                    $1,295.32
WEINBERG, JOEL G
4335 GLOBE AVENUE
CULVER CITY, CA 90230                               P‐0027577 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTTA, ROBERT D
9655 SANTA CRUZ RD
ATASCADERO, CA 93422                                P‐0027578 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELMORE, JESSE J
400 ELENBURG ROAH
PERRIN, TX 76486                                    P‐0027579 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMARCO, ALBERT J
12 PROUT AVENUE
TROY, NY 12180                                      P‐0027580 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, ANTHONY H
1356 SE 64TH COURT
HILLSBORO, OR 97123                                 P‐0027581 11/14/2017    TK Holdings Inc., et al.                    $22,200.95                                                                                   $22,200.95
MASON, TIMOTHY J
2620 CARIBBEAN DRIVE
LAKE HAUASU CITY, AZ 86406                          P‐0027582 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
2374 CYPRESS AVENUE
EUREKA, CA 95503‐6210                               P‐0027583 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYE, JEFFREY A
897 NODDING SHADE DR
BROOKSVILLE, FL 34604                               P‐0027584 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1884 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 50 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ARMSTRONG , CATHRYN R
6161 SOMERSBY CT NW
ROCHESTER, MN 55901                                 P‐0027585 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
2374 CYPRESS AVENUE
EUREKA, CA 95503‐6210                               P‐0027586 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
2374 CYPRESS AVENUE
EUREKA, CA 95503‐6210                               P‐0027587 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLISH, SAM G
1104 VALLEY PINES DRIVE
ETNA, CA 96027                                      P‐0027588 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNSEY SR, RICHARD B
233 GREENFIELD PLACE
BRANDON, MS 39047                                   P‐0027589 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUYN, DAVID L
12527 26TH AVE SE
EVERETT, WA 98208                                   P‐0027590 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYALS, CYNTHIA
7100 SE LAFAYETTE ST
PORTLAND, OR 97206                                  P‐0027591 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA CORPORATION
SEILER, RAYMOND J
NOTTINGHAM CIRCLE
CROSSVILLE, TN 38555                                P‐0027592 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KWEDOR, MARK S
1203 SOUTH RIVER STREET
MARSHFIELD, MA 02050                                P‐0027593 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEASLEY, JOAN E
113 DUCK COVE
ELMORE, AL 36025                                    P‐0027594 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAZEL, TAMMIE S
2403 EAST HILL DRIVE
FITCHBURG, WI 53711                                 P‐0027595 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLADE, JULIE K
3812B EVANSTON AVE N
SEATTLE, WA 98103                                   P‐0027596 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUENTHAL, MARTIN D
19217 ABDALE ST.
NEWHALL, CA 91321                                   P‐0027597 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, JAMES K
6019 RIVER BIRCH CT
HANOVER, MD 21076                                   P‐0027598 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOESER, DONNA
9735 CHILLICOTHE RD #14
KIRTLAND, OH 44094                                  P‐0027599 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, ARICA
102 WILSON ROAD
WEST PALM BEACH, FL 33406                           P‐0027600 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANCATO, PAUL
PO BOX 302
NEWTOWN, PA 18940                                   P‐0027601 11/17/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
VIDAL‐ROQUE, YIMIAN R
13821 SW 109TH STREET
MIAMI, FL 33186                                     P‐0027602 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1885 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 51 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WHEELING, JAMES R
3205 NORTHSHIRE CT
ROANOKE, VA 24014                                   P‐0027603 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, MEYER P
3 CAMERON LANE
SAVANNAH, GA 31411                                  P‐0027604 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, PETER D
6029 PEAR ORCHARD RD
JACKSON, MS 39211                                   P‐0027605 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASPER, ROBERT J
12 SCOTT WAY
PLATTSBURGH, NY 12903                               P‐0027606 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLE, SUZIE L
3223 FOOTHILLS TRAIL
ROUND ROCK, TX 78681                                P‐0027607 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, CHRISTOPHER
46 WESTCOTT RD
HOPEDALE, MA 01747                                  P‐0027608 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, DEMETRA M
308 SWAN LAKE DRIVE
JACKSON, MS 39212                                   P‐0027609 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUGHLIN, RALPH T
262 E. ABBOTT ST.
LANSFORD, PA 18232                                  P‐0027610 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRENNAN, TERENCE
45
WISTERIA LANE
LEVITTOWN, PA 19054                                 P‐0027611 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORIG, DENNIS J
4495 CATHER AVE.
SAN DIEGO, CA 92122                                 P‐0027612 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSTON, EMILY
16154 OLD WATERFORD RD
PAEONIAN SPRINGS, VA 20129                          P‐0027613 11/17/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HILPERT, LISA A
9744 OLD LINCOLN TRAIL
FAIRVIEW HEIGHTS, IL 62208                          P‐0027614 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MIKE S
PO BOX 3516
CRESTLINE, CA 92325‐3516                            P‐0027615 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVENPORT, CYNTHIA A
1745 HARVEST LANE
GALIEN, MI 49113                                    P‐0027616 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLACHTA, CATHLEEN M
435 E 53RD AVE.
EUGENE, OR 97405                                    P‐0027617 11/17/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
POWELL, BRYAN D
35339 23‐MILE ROAD
UNIT 302
NEW BALTIMORE, MI 48047                             P‐0027618 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARASCA, DENNIS J
11 FERNBANKS ROAD
WILMINGTON, MA 01887                                P‐0027619 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARASCA, DENNIS J
11 FERNBANKS ROAD
WILMINGTON, MA 01887                                P‐0027620 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1886 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 52 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARASCA JR, DENNIS J
11 FERNBANKS ROAD
WILMINGTON, MA 01887                                P‐0027621 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARASCA JR, DENNIS J
11 FERNBANKS ROAD
WILMINGTON, MA 01887                                P‐0027622 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASS, SHARDEY
1631 EARL STREET
UNION, NJ 07083                                     P‐0027623 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMB, WILLIAM
6904 ELMWOOD AVENUE
INDEPENDENCE, OH 44131‐4720                         P‐0027624 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMB, WILLIAM
6904 ELMWOOD AVENUE
INDEPENDENCE, OH 44131‐4720                         P‐0027625 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATE, CLAUDIA D
728 HALL STREET
AUGUSTA, GA 30901                                   P‐0027626 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EUSTACE, JOHN W
117 ORCHARD KNOLL DR
HORSEHEADS, NY 14845                                P‐0027627 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATISTE, LIONEL
231 EAST 22ND STREET
RESERVE, LA 70084                                   P‐0027628 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNELLY, CHRISTOPHER L
299 ALPINE FALLS DRIVE
FOLSOM, CA 95630                                    P‐0027629 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLA, GLEN R
634 BONHAM STREET
COLUMBUS, TX 78934                                  P‐0027630 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, JOHN F
8 LONGWOOD LANE
WALPOLE, MA 02081                                   P‐0027631 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUHAS, THOMAS A
1499 MEADOWLAWN ST.
SLIDELL, LA 70460‐2553                              P‐0027632 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANGAAN, ALLAN B
1530 NAVAJO STREET
DAVIS, CA 95616                                     P‐0027633 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, ROBERT D
1744 BOULDERVIEW DRIVE SE
ATLANTA, GA 30316‐4202                              P‐0027634 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, SHERRI A
209 WEST FERNER STREET
MARSHALLTOWN, IA 50158                              P‐0027635 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANCRO, TIMOTHY P
8336 HANOVER GROVE BLVD
MECHANICSVILLE, VA 23111                            P‐0027636 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBERRY, MICHAEL L
6053 FLEUR DE LIS E
OLIVE BRANCH, MS 38654                              P‐0027637 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANCRO, TIMOTHY P
8336 HANOVER GROVE BLVD
MECHANICSVILLE, VA 23111                            P‐0027638 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1887 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 53 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MAHMOUD, RAMY
18 MOORES GROVE CT
SKILLMAN, NJ 08558                                   P‐0027639 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, RANDY
171 MCLAURIN AVE
ROLLING FORK, MS 39159                               P‐0027640 11/14/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HOUTSMA, ADRIANUS J
6325 OAK VIEW DRIVE
CUMMING, GA 30041‐4727                               P‐0027641 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAYLOR, CLYDIA J
191 QUEENS CROSSING
DAYTON, OH 45458                                     P‐0027642 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWLAND, CAROL R
4028 WEST 22ND PLACE
LOS ANGELES, CA 90018‐1028                           P‐0027643 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANTIKIAN, KOSROF
20 MILLARD ROAD
LARKSPUR, CA 94939‐1918                              P‐0027644 11/13/2017    TK Holdings Inc., et al.                        $75.00                                                                                       $75.00
RIGAS, CARMILINA M
1412 HILL STREET
SANTA MONICA, CA 90405                               P‐0027645 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, PHILIP T
3192 MADDUX DR.
PALO ALTO, CA 94303                                  P‐0027646 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTAWAY, LEWIS J
556 S ANN STREET
MOBILE, AL 36604                                     P‐0027647 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0027648 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, PHILIP T
3192 MADDUX DR.
PALO ALTO, CA 94303                                  P‐0027649 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANGANEH ARFA, SHAHRIAR
12111 W SUNSET BLVD
LOS ANGELES, CA 90049                                P‐0027650 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARIFIS, VETA M
21256 SAN MIGUEL
MISSON VIEJO, CA 92692                               P‐0027651 11/13/2017    TK Holdings Inc., et al.                      $898.12                                                                                       $898.12
BALLARD , JANINE M
3441 DATA DRIVE
APT 487
RANCHO CORDOVA, CA 95670                             P‐0027652 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARDENAS, LILLI
4748 LA MESA CT
FREMONT, CA 94536                                    P‐0027653 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICARD, DONALD R
2730 BANYAN RD
APT 2
BOCA RATON, FL 33432                                 P‐0027654 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, DELANEY M
2101 MARTINA DRIVE
MCKINNEY, TX 75070                                   P‐0027655 11/14/2017    TK Holdings Inc., et al.                     $5,600.00                                                                                    $5,600.00
ROWLAND, ANGIE E
4028 WEST 22ND PLACE
LOS ANGELES, CA 90018‐1028                           P‐0027656 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1888 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 54 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DOHERTY, JOHN J
1414 SUMMER HILL ROAD
WAYNE, NJ 07470                                      P‐0027657 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURD, DORIS M
12382 MUSTANG CIRCLE
FORNEY, TX 75126                                     P‐0027658 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FESSLER, JOHN
2443 MADRUGADA DRIVE
CHINO HILLS, CA 91709‐1374                           P‐0027659 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURD, DORIS M
12382 MUSTANG CIRCLE
FORNEY, TX 75126                                     P‐0027660 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOETTCHER, CINDY
N3130 REILAND ROAD
APPLETON, WI 54913                                   P‐0027661 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YONEMOTO, NANCY F
3712 LOULU STREET
HONOLULU, HI 96822‐1160                              P‐0027662 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORONA, JR., NICHOLAS
16831 HARPERS FERRY AVE.
BATON ROUGE, LA 70817‐2524                           P‐0027663 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN & BENNIS, P.A.
319 S. E. 14TH STREET
FORT LAUDERDALE, FL 33316‐1929                       P‐0027664 11/17/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TANAKA, MARK A
754 CANOAS CREEK CIRCLE
SAN JOSE, CA 95136                                   P‐0027665 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKEY, WALTER K
15401 NE 3RD PLACE
BELLEVUE, WA 98007                                   P‐0027666 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ ROQUE, NATALIA
URBANIZACION SAN SOUCI
CALLE 35 P‐6
BAYAMON, PR 00957                                    P‐0027667 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, ROXANNA L
ROXANNA PRICE
4917 S TERRACE RD
TEMPE, AZ 85282                                      P‐0027668 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALISE, BERNARD J
13640 INDEPENDENCE RIDGE PL
NOKESVILLE, VA 20181                                 P‐0027669 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, BRIAN R
NO ADDRESS PROVIDED
                                                     P‐0027670 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLEIFER, BILLIE L
42937 NOKES CORNER TERRACE
ASHBURN, VA 20148                                    P‐0027671 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, NIKUNJ
1618 MONROE WAY
ROCKIN, CA 95765                                     P‐0027672 11/17/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GRIFFITH, BALIE J
1206 W3ST 6TH ST
AUSTIN, TX 78703                                     P‐0027673 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMINGS, SIENNA L
1813 EVERGREEN ST SE
GRAND RAPIDS, MI 49506                               P‐0027674 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1889 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 55 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DE GROOT, QRAIG R
100 MANHATTAN AVE.
#714
UNION CITY, NJ 07087                                P‐0027675 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, KELLY L
4040 26TH AVE. SW APT. 121
SEATTLE, WA 98106                                   P‐0027676 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLETTI, MARY A
10129 JEFFERSON HWY
BATON ROUGE, LA 70809                               P‐0027677 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTHELEMY, RICHARD D
4910 BRIARLEIGH CHASE SW
MABLETON, GA 30126                                  P‐0027678 11/17/2017    TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
FOLEY, CHRISTAL L
439 FRONT AVE SE APT 1
NEW PHILADELPHIA, OH 44663‐4055                     P‐0027679 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPTOE. SR, RICHARD A
3734 W EL SEGUNDO BLVD
APT 101
HAWTHRONE, CA 90250                                 P‐0027680 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAI, FUYU L
1372 SAGE HEN WAY
SUNNYVALE, CA 94087‐3725                            P‐0027681 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONCKELS, MARGARET J
550 FERMOORE ST
SAN FERNANDO, CA 91340                              P‐0027682 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, ANGELA V
110 PINE STREET APT 202
ATLANTA, GA 30313                                   P‐0027683 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EHSANFAR, SHIRIN
16208 RICHMOND PLACE
APT D
FORT POLK, LA 71459                                 P‐0027684 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, CYNTHIA M
2120 ROAD 76
PASCO, WA 99301                                     P‐0027685 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, JOSEPH J
9 ALHAJA LANE
HOT SPRINGS VILL, AR 71909                          P‐0027686 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, KATHRYN G
6190 LOCKWOOD DRIVE
WINDSOR, CA 95492                                   P‐0027687 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, BETTY L
3169 ASTOR AVENUE
VERO BEACH, FL 32966                                P‐0027688 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATALAL, RAYMOND S
PO BOX 875
LEANDER, TX 78646                                   P‐0027689 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSIER SR, MARK P
2560 SLEEPY HOLLOW DR
SHINGLE SPRINGS, CA 95682                           P‐0027690 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAROLDSEN‐CUBBERLEY FAM TRST
HAROLDSEN, GENE
14448 HIGHLAND DRIVE
GRASS VALLEY, CA 95945                              P‐0027691 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1890 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 56 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WONG, KENNETH Y
12715 NE 200TH PL
BOTHELL, WA 98011                                     P‐0027692 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, WALTER S
1921 W 18TH STREET
COMPTON, CA 90222                                     P‐0027693 11/17/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KOURCHENKO, RICARDO I
676 108TH AVE N
NAPLES, FL 34108                                      P‐0027694 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMYTH, SEAN
2300 W. BYRON ST.
CHICAGO, IL 60618                                     P‐0027695 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, JEANETTE B
6029 PEAR ORCHARD RD
JACKSON, MS 39211                                     P‐0027696 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEAL, AARON T
NO ADDRESS PROVIDED
                                                      P‐0027697 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEASLEY, JOHNNY M
113 DUCK COVE
ELMORE, AL 36025                                      P‐0027698 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILER GRUENTHAL, TERRI L
19217 ABDALE ST.
NEWHALL, CA 91321                                     P‐0027699 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAQQ, WALI
61270 RICHARD AVE
SLIDELL, LA 70460                                     P‐0027700 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, SAMUEL C
3935 DUSTON PLC
BOISE, ID 83706                                       P‐0027701 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASSETT, BARBAR H
657 GRANITE RIDGE DR
SANDPOINT, ID 83864                                   P‐0027702 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, JODY E
6190 LOCKWOOD DRIVE
WINDSOR, CA 95492                                     P‐0027703 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRCHANDANI, INDU
3 PEACH HILL CT
RAMSEY, NJ 07446                                      P‐0027704 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLE, ANNE M
2708 COFFEE POT CT
LAS VEGAS, NV 89106                                   P‐0027705 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JANINE L
29 HURON STREET
PORT JEFF STA, NY 11776/4312                          P‐0027706 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, ANTOINE
374 MUNICIPAL DR.
SACRAMENTO, CA 95838                                  P‐0027707 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LA ROSA, RUBEN
129 E. LINDA VISTA AVE
ALHAMBRA, CA 91801                                    P‐0027708 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRCHANDANI, AVINASH
3 PEACH HILL CT
RAMSEY, NJ 07446                                      P‐0027709 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 1891 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 57 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUTH, STEVEN D
6700 CURTIS RD
PLYMOUTH, MI 48170                                  P‐0027710 11/15/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
STANSBURY, ANITA J
3319 POLARIS DR
SACRAMENTO, CA 95827                                P‐0027711 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLER, JOHN W
8105 EVERGREEN DR NE
OLYMPIA, WA 98506                                   P‐0027712 11/16/2017    TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
BRODY, CLAIRE
92 NOTTINGHAM WAY
JACKSON, NJ 08527                                   P‐0027713 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINS, MICHAEL T
286 NEWBURY ST #150
PEABODY, MA 01960                                   P‐0027714 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIGGINS, BRIAN
PO BOX 770
ELLENWOOD, GA 30294                                 P‐0027715 11/15/2017    TK Holdings Inc., et al.                     $7,302.33                                                                                    $7,302.33
GERHART, SHANNON M
29250 BIG SPRINGS RD
CALHAN, CO 80808                                    P‐0027716 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0027717 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMICK, GREGARY S
4860 LUKE DR
CUMMING, GA 30040                                   P‐0027718 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0027719 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPORUSCIO, COURTNEY J
PO BOX 756
TWIN PEAKS, CA 92391                                P‐0027720 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, RICHARD H
4547 MOSSBROOK CIRCLE
SAN JOSE, CA 95031                                  P‐0027721 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABIN, SANFORD
6 TIGER MAPLE LN
SAVGERTIES, NY 12477                                P‐0027722 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICHTENWALTER, DONNA
2007 HOLLY VILLA CIRCLE
INDIAN TRAIL, NC 28079                              P‐0027723 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOZUSZKO, WILLIAM
1 ASHLEY COURT
WHITTING, NJ 08759                                  P‐0027724 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, DAVID P
201 MAIN ST
AUBURN, ME 04210                                    P‐0027725 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JANE
4908 COTTONWOOD ROAD
WIMBERLEY, TX 78676                                 P‐0027726 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKE, PATRICIA D
848 N 25TH STREET
PHILADELPHIA, PA 19130                              P‐0027727 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1892 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 58 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
APUZZIO, DINA
205 EDISON GLEN TERRACE
EDISON, NJ 08837                                     P‐0027728 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINZELMAN, NICOLE L
748 N BROADWAY ST.
MEDINA, OH 44256                                     P‐0027729 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON , SUSAN E
1200 S CATALINA AVE
APT 107
REDONDO BEACH, CA 90277                              P‐0027730 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRERICH, RANDALL B
3407 PINTO PONY LANE
SAN ANTONIO, TX 78247                                P‐0027731 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGO , DAVID A
16051 CANYON RIDGE RD
RIVERSIDE, CA 92503                                  P‐0027732 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYLE, ROBERT T
13009 WELCOME DRIVE
SAN ANTONIO, TX 78233‐2554                           P‐0027733 11/16/2017    TK Holdings Inc., et al.                      $771.97                                                                                       $771.97
STORIE, ROBERT W
3708 ALCANTARA LN
NORTH LAS VEGAS, NV 89084                            P‐0027734 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEHAN, MARY
1410 SE 49TH AVE
OCALA, FL 34471                                      P‐0027735 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEDEL, REGIS A
6420 LIBRARY ROAD
SOUTH PARK, PA 15129                                 P‐0027736 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINGSLEY, DANIEL L
33390 ROUTE 6
PITTSFIELD, PA 16340 4746                            P‐0027737 11/16/2017    TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
GREENEBAUM, JOHN M
102 LINCOLN DR
NORTH WALES, PA 19454                                P‐0027738 11/16/2017    TK Holdings Inc., et al.                     $3,010.00                                                                                    $3,010.00
STORIE, ROBERT W
3708 ALCANTARA LN
NORTH LAS VEGAS, NV 89084                            P‐0027739 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, KATHRYN S
2307 3RD AVENUE
OPELIRA, AL 36801                                    P‐0027740 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABON, DEVAUGHN
4251 SCIOVERDAIE AVENUE
BALDWIN HILLS, CA 90008                              P‐0027741 11/15/2017    TK Holdings Inc., et al.                   $160,000.00                                                                                  $160,000.00
STEPHENS, DEAN
268 SWANSDOWNE DR
SEAFORD, NY 11783                                    P‐0027742 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATE, ERICA D
4315 DAVRON LANE
KNOXVILLE, TN 37918                                  P‐0027743 11/16/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PECK, DOUGLAS E
6908 MARIPOSA COVE CT.
CITRUS HEIGHTS, CA 95610‐3975                        P‐0027744 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, MATT C
1280 SLAYDEN CIRCLE
CLARKSVILLE, TN 37040                                P‐0027745 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1893 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 59 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CASTLEBERRY, KAREN
7021 RAYHAN ROAD
PINE BLUFF, AR 71603                               P‐0027746 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERNBERG, JOHN W
8384 ANTWERP CIR
PORT CHARLOTTE, FL 33981                           P‐0027747 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERKAS, YVONNE M
1025 SOUTH 23RD STREET
MANITWOC, WI 54220                                 P‐0027748 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRESSLER, ALICE S
1131 REDWOOD STREET
HOLLYWOOD, FL 33019‐4807                           P‐0027749 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GREGORY D
P.O. BOX 111
ANTON CHICO, NM 87711                              P‐0027750 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEEK, STEVE S
112 DEER TRAIL ROAD
WEIMAR, TX 78962                                   P‐0027751 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGO, DAVID A
317 N OHIO ST
AURORA, IL 60505                                   P‐0027752 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMPPA , RYAN R
350 CHAPALA ST
UNIT 201
SANTA BARBARA, CA 93101‐8036                       P‐0027753 11/16/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
CANNELLA, JANE B
315 DRIFTWOOD CIRCLE
SLIDELL, LA 70458                                  P‐0027754 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECLERC, ERNEST R
9 GENEST AVENUE
PROSPECT, CT 06712                                 P‐0027755 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERBECK , PAMELA M
THE PAMELA M SODERBECK TRUST
PO BOX 905
CAYUCOS, CA 93430                                  P‐0027756 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DABYDEEN, JEANETTE I
393 LIBERTY AVENUE APT 1
JERSEY CITY, NJ 07307                              P‐0027757 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONOFF, CRAIG I
12 OLD WOODS ROAD
BROOKFIELD, CT 06804                               P‐0027758 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIRSCHHORN , PATSY R
37 CENTRAL ST
HUNTINGTON, NY 11743‐2623                          P‐0027759 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALEE, YVONNE L
74 RIDGEWAY DRIVE
IRVINGTON, NY 10533                                P‐0027760 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DITTMER, JEREMY J
5055 HWY S‐74 SOUTH
NEWTON, IA 50208                                   P‐0027761 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIRSCHHORN, PATSY R
37 CENTRAL ST
HUNTINGTON, NY 11746‐2623                          P‐0027762 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIRSCHHORN, PATSY R
37 CENTRAL ST
HUNTINGTON, NY 11743‐2623                          P‐0027763 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1894 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 60 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KAINEN, JAMES L
170 WEST END AVE APT12D
NEW YORK, NY 10023‐5403                             P‐0027764 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, GERALDINE R
1741 HIGHWAY 119
ANTON CHICO, NM 87711                               P‐0027765 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, MIGDALIA
NO ADDRESS PROVIDED
                                                    P‐0027766 11/16/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
HIRSCHHORN, PATSY R
37 CENTRAL ST
HUNGTINGTON, NY 11743‐2623                          P‐0027767 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANNON, FRANK L
7722 84TH AVE CT NW
BIG HARBOR, WA 98335‐5209                           P‐0027768 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIES, KENT A
19011 LAKE ST
ELKHORN, NE 68022                                   P‐0027769 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARREZZIO, RICHARD J
6 RENO CT
OFALLON, MO 63368                                   P‐0027770 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, EDWARD J
5254 116TH AVE. SE
BELLEVUE, WA 98006                                  P‐0027771 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNSTERMAN, CHAD J
108 SOUTH COTTAGE AVENUE
NORMAL, IL 61761                                    P‐0027772 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULVEHILL, DAVID J
6824 DOMINGO DRIVE
RANCHO MURIETA, CA 95683                            P‐0027773 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULLMAN, JEFFREY S
315 E. 52ND STREET
APT. 2
NEW YORK, NY 10022                                  P‐0027774 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRONDSON, CURTIS W
99 SAILAWAY BAY DR.
SUNRISEBEACH, MO 65079                              P‐0027775 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, DAVID B
1133 H STREET
RAMONA, CA 92065                                    P‐0027776 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNSTERMAN, REBECCA K
108 SOUTH COTTAGE AVENUE
NORMAL, IL 61761                                    P‐0027777 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTON, GERI L
619 TRAVISO CIRCLE
LIVERMORE, CA 94550                                 P‐0027778 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRANDA, JUAN
7950 ETIWANDA AVE APT 10103
RANCHO CUCAMONGA, CA 91739                          P‐0027779 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, BREENA R
51 ASHBURTON AVE
WOBURN, MA 01801                                    P‐0027780 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRANDA, JUAN
7950 ETIWANDA AVE APT 101013
RANCHO CUCAMONGA, CA 91739                          P‐0027781 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1895 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 61 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROPER, MATTHEW A
51 ASHBURTON AVE
WOBURN, MA 01801                                     P‐0027782 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNETT, MARSHA J
PO BOX 231
HOQUIAM, WA 98550                                    P‐0027783 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DWYER, ELIZABETH R
67 BUTTONWOOD LANE
DARIEN, CT 06820                                     P‐0027784 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENSON, JENNIFER
P.O.BOX901313
MEMPHIS, TN 38190                                    P‐0027785 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLIER, MICHELLE C
PO BOX 8055
HONOLULU, HI 96830                                   P‐0027786 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESKWITT, DONNA L
73061 JOSHUA TREE ST
PALM DESERT, CA 92260                                P‐0027787 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDRIX, SHARON L
609 DUBOIS STREET
ELMIRA, NY 14904‐2227                                P‐0027788 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BHATT, AKHILKUMAR
7214 ANNANDALE DRIVE
KALAMAZOO, MI 49009                                  P‐0027789 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVA, CHRISTOPHER J
17 WALLACE ST
BOISE, ID 83705                                      P‐0027790 11/17/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LIPKA, LEON T
32560 COUNTY ROAD 17‐21
PO BOX 235
ELIZABETH, CO 80107                                  P‐0027791 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESKWITT, DONNA L
73061 JOSHUA TREE ST
PALM DESERT, CA 92260                                P‐0027792 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONSALVE, MICHELLE
342 QUAKER CHURCH RD
APT 29
RANDOLPH, NJ 07869                                   P‐0027793 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSAKI, LAUREN A
95‐672 HOLANI ST
MILILANI, HI 96789                                   P‐0027794 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ANGEL
11511 OAK ST. APT. 101
KANSAS CITY, MO 64114                                P‐0027795 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESKWITT, DONNA L
73061 JOSHUA TREE ST
PALM DESERT, CA 92260                                P‐0027796 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN & BENNIS, P.A,
319 S. E. 14TH STREET
FORT LAUDERDALE, FL 33316‐1929                       P‐0027797 11/17/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
FOX, THIA S
2799 TYBURN OAKS COURT
WALDORF, MD 20601                                    P‐0027798 11/17/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
IANNONE, ELIZABETH K
518 MAJORCA AVE
ALTAMONTE SPRING, FL 32714                           P‐0027799 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1896 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 62 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TATANGELO, BARBARA K
7545 SOUTH 2540 WEST
WEST JORDAN, UT 84084                                P‐0027800 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINYAN, JAMES A
24836 MULHOLLAND HIGHWAY
CALABASAS, CA 91302                                  P‐0027801 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, MARGARET P
745 COTTONWOOD AVE
S. SAN FRAN, CA 94080                                P‐0027802 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITT, KIMBERLY J
8115 NW HILLSIDE DRIVE
WEATHERBY LAKE, MO 64152                             P‐0027803 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, THIA S
2799 TYBURN OAKS COURT
WALDORF, MD 20601                                    P‐0027804 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISCO, DANIELLE M
1512 S. E. 16TH PLACE
OAK GROVE, MO 64075                                  P‐0027805 11/17/2017    TK Holdings Inc., et al.                     $8,670.00                                                                                    $8,670.00
DAVIS, SHERI S
1331 BRICKELL BAY DRIVE
APARTMENT # 3811
MIAMI, FL 33131                                      P‐0027806 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE CORO, MIGUEL A
8321 NW 166 TERR
MIAMI LAKES, FL 33016                                P‐0027807 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, KEISHA
2652 A ST
APARTMENT L
SAN DIEGO, CA 92102                                  P‐0027808 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, KATE
175 HIGH ST
ACTON, MA 01720                                      P‐0027809 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, INNIS C
30 BAYSHORE BLVD
GOOSE CREEK, SC 29445                                P‐0027810 11/17/2017    TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
ROMANS, CLAUDE N
767 DARTMOUTH AVE.
SAN CARLOS
SAN MATEO, CA 94070‐1708                             P‐0027811 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, RENE
PO BOX 11663
PORTLAND, OR 97211                                   P‐0027812 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FROST, IRWIN M
10400 SW 122ND ST
MIAMI, FL 33176                                      P‐0027813 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, WENDELL H
26711 223RD PL SE
MAPLE VALLEY, WA 98038                               P‐0027814 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, SHAWN E
SHAWN FOSTER
114 N. EUCALYPTUS AVENUE, #6
INGLEWOOD, CA 90301                                  P‐0027815 11/17/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
BORTKO, BRENDA G
22201 118TH ST
BRISTOL, WI 53104                                    P‐0027816 11/17/2017    TK Holdings Inc., et al.                    $27,000.00                                                                                   $27,000.00

                                                                                          Page 1897 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 63 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
WICKS, LORI J
P. O. BOX 439
VINEBURG, CA 95487‐0439                              P‐0027817 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLMO, JOSELITO
10520 SOARING PALM ST.
LAS VEGAS, NV 89179                                  P‐0027818 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAWLA, MARUT
177 WILLIAMS CT
FREMONT, CA 94536                                    P‐0027819 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, PETER C
9321 EMILY STREET
ELK GROVE, CA 95624                                  P‐0027820 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEMPEL, JAY D
4838 W. CORSICAN PINE DRIVE
APPLETON, WI 54913                                   P‐0027821 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIUBINSKAS, GILE M
6253 W. 63RD ST
1E
CHICAGO, IL                                          P‐0027822 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, WILLIAM J
1612 MONUMENT AVENUE
PORT ST. JOE, FL 32456                               P‐0027823 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGHAVAN, SAMPATH K
26066 NIMBLETON SQ
CHANTILLY, VA 20152                                  P‐0027824 11/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STITES, JONATHAN
1601 FARO DRIVE 702
AUSTIN, TX 78741                                     P‐0027825 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGHAVAN, LAKSHMI K
26066 NIMBLETON SQ
CHANTILLY, VA 20152                                  P‐0027826 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALACIOS, JOSEPH
3036 PARKWAY BLVD
#108
KISSIMMEE, FL 34747                                  P‐0027827 11/17/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
NORTHFIELD, SANDRA S
836 HISBISCUS LANE
VERO BEACH, FL 32963                                 P‐0027828 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, WILLIAM J
1612 MONUMENT AVENUE
PORT ST. JOE, FL 32456                               P‐0027829 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALLA, BARBARA J
3791 PINE VIEW DRIVE
PULASKI, WI 54162                                    P‐0027830 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMMERICH, DALE G
323 MAGNOLIA VALLEY DRIVE
OFALON, MO 63366                                     P‐0027831 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, DIANA R
1301 SHERIDAN 139
CHICO, CA 95926                                      P‐0027832 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAING, MARY LYNN
2130 SUNSET DR.
SPC. 141
VISTA, CA 92081                                      P‐0027833 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1898 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 64 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAHN, KIM
14306 JACKSON ROAD
MISHAWAKA, IN 46544                                 P‐0027834 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, GLENN W
17 DOWNSTREAM DR
FLANDERS, NJ                                        P‐0027835 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAND, BERNITA D
2623 HORNET AVENUE
CLVIS, CA 93611                                     P‐0027836 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAEBEL, MINDY
204 SHELTER HAVEN DR
APEX
APEX, NC 27502                                      P‐0027837 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENICK, MEAGAN K
906 TANBARK ST SE
OLYMPIA, WA 98513                                   P‐0027838 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CAITLIN
NO ADDRESS PROVIDED
                                                    P‐0027839 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COWAN, SHIRLEY A
808 CYNTHIANNA AVE
CHATLOTTESVILLE, VA 22903                           P‐0027840 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGUEIRA, REINALDO
9772 SW 138 AVE
MIAMI, FL 33186                                     P‐0027841 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANNON , FRANK L
7722 84TH AVE CT NW
GIG HARBOR, WA 98335‐5209                           P‐0027842 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DITTMER, JEREMY J
5055 HWY 5‐74 SOUTH
NEWTON, IA 50208                                    P‐0027843 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA, JESUS C
7418 LINKVIEW ST
SAN ANTONIO, TX 78240                               P‐0027844 11/15/2017    TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
MYERS, DALE K
741 HARDWICK PL
YORK, PA 17404                                      P‐0027845 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, STEVEN R
554 PAMELA CIRCLE
HINSDALE, IL 60521                                  P‐0027846 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVISON, KENT P
43 UPLAND ROAD
BURLINGTON, MA 01803                                P‐0027847 11/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BRAY, MIKE G
280185 NABOR RD
MARLOW, OK 73055‐5307                               P‐0027848 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0027849 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAY, MIKE G
280185 NABOR RD
MARLOW, OK 73055‐5307                               P‐0027850 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIDMAN, ROBERT J
3175 TREMONT ROAD
UNIT 502
COLUMBUS, OH 43221                                  P‐0027851 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1899 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 65 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FIRST CITY CREDIT UNION
JACKSON, LINDA J
16 COUNTRY RIDGE RD
POMONA, CA 91766                                    P‐0027852 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASSER, LOIS N
30 SOUTH ADELAIDE AVENUE #5D
HIGHLAND PARK, NJ 08904‐1660                        P‐0027853 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUDDHY, RIANA
7220 OSO AVE, APT. #120
WINNETKA, CA 91306                                  P‐0027854 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMICK, GREGARY S
4860 LUKE DR
CUMMING, GA 30040                                   P‐0027855 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHMOUD, RAMY
18 MOORES GROVE CT
SKILLMAN, NJ 08558                                  P‐0027856 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONOFF, BRANDON M
12 OLD WOODS ROAD
BROOKFIELD, CT 06804                                P‐0027857 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTLEBERRY, KAREN
7021 RAYHAN ROAD
PINE BLUFF, AR 71603                                P‐0027858 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0027859 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH , JOE T
100 OAK MAIN
COMANCHE, OK 73529                                  P‐0027860 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEEK, STEVE S
1128 DEER TRAIL ROAD
WEIMAR, TX 78962                                    P‐0027861 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITENOUR , JEFFREY A
11239 HIGHLAND SCHOOL ROAD
MYERSVILLE, MD 21773                                P‐0027862 11/17/2017    TK Holdings Inc., et al.                      $906.00                                                                                       $906.00
GUNN, DARLA M
2053 BAYMEADOWS DR
PLACENTIA, CA 92870                                 P‐0027863 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNETT, MARSHA J
PO BOX 231
HOQUIAM, WA 98550                                   P‐0027864 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKSEY , DAVID
507 MEADOW CREEK
ST LOUIS, MO 63122                                  P‐0027865 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLOME, MICHAEL J
1513 MAIN BLVD
SOUTH PARK, PA 15129                                P‐0027866 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDANO, STEVE R
13 ALBERT AVENUE
FAIR LAWN, NJ 07410                                 P‐0027867 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRYTZER, CHRIS A
654 MAGNUS LANE
CORAOPOLIS, PA 15108                                P‐0027868 11/16/2017    TK Holdings Inc., et al.                      $872.03                                                                                       $872.03
KAINEN , JAMES L
170 WEST END AVE APT 12D
NEW YORK, NY 10023‐5403                             P‐0027869 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1900 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 66 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SLONE, WILLIAM L
229 ANDERSON AVENUE
CROSWELL, MI 48422‐1029                             P‐0027870 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, HAYLEY L
99 HIGH MEADOWS CIRCLE
PETAL, MS 39465                                     P‐0027871 11/17/2017    TK Holdings Inc., et al.                      $159.64                                                                                       $159.64
PARKER, WILLIAM M
3321 COUNTRY CLUB RD
SAN ANGELO, TX 76904                                P‐0027872 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, FOREST M
120 DAVID DRIVE
BRACEVILLE, IL 60407                                P‐0027873 11/17/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HICKS‐GILL, CHANDARA R
4242 WEST AVENUE L
APT 101
LANCASTER, CA 93536                                 P‐0027874 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGANATHAN, NANDHA K
8005 OVERHILL ROAD
BETHESDA, MD 20814                                  P‐0027875 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ALBERT A
1015 S TOWNE AVE
POMONA, CA 91766                                    P‐0027876 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, WILLIAM M
P.O. BOX 1271
SAN ANGELO, TX 76902                                P‐0027877 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLISON, THOMAS H
1955 NW BELLA VISTA DR
PULLMAN, WA 99163                                   P‐0027878 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIANG, MINGKANG
4539 RANGER RUN
SUGAR LAND, TX 77479                                P‐0027879 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DAVID M
PO BOX 1468
LIVINGSTON, AL 35470                                P‐0027880 11/17/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SHELTON, MATTHEW
30 ROSEMONT PL
APT 1
SAN FRANCISCO, CA 94103                             P‐0027881 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIGER, NORMAN L
7691 BELGRAVE AVE
GARDENGROVE, CA 92841                               P‐0027882 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARIFI, MOHAMMAD
560 KEYS WAY
TRACY, CA 95377                                     P‐0027883 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAO, DAT V
2312 STONERIDGE RD
WINCHESTER, VA 22601                                P‐0027884 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, LAURA J
537 8TH ST
WATERVLIET, NY 12189                                P‐0027885 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDANO, SHYLAH M
13 ALBERT AVENUE
FAIR LAWN, NJ 07410                                 P‐0027886 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 1901 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 67 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCANN, ROBERT A
8206B
HILLCREST ROAD
ANNANDALE, VA 22003‐2312                            P‐0027887 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, HEATHER R
103 SOUTH STREET
UNION, MS 39365                                     P‐0027888 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANCHETTE, LEONARD
64 UPPER NARROWS LANE
WINTHROP, ME 04364                                  P‐0027889 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARL, CHAD J
33 E RACINE ST
JANESVILLE, WI 53545                                P‐0027890 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONITATA, LORI
12450 DAIRY LANE
AUBURN, CA 95603                                    P‐0027891 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, LORENZO A
1828 LOS LUCEROS RD NW
ALBUQUERQUE, NM 87104                               P‐0027892 11/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ORTIZ, ABRAHAM J
7257 S AVENIDA DE LA PALMAR
TUCSON, AZ 85746                                    P‐0027893 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, TOM S
20 TENTH STREET NW
UNIT 1503
ATLANTA, GA 30309                                   P‐0027894 11/17/2017    TK Holdings Inc., et al.                     $5,450.90                                                                                    $5,450.90
LAI, WILLIAM J
2060 BAY RIDGE AVE
BROOKLYN, NY 11204‐4629                             P‐0027895 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHUMADA, MARIA
6505 N DAMEN AVE., APT. 302
CHICAGO, IL 60645                                   P‐0027896 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULVERSON, DANIEL E
PO BOX 1225
LINCOLN, CA 95648                                   P‐0027897 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSELL, KERRY
2130 PLAZA DEL AMO #153
TORRANCE, CA 90501                                  P‐0027898 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAER, ESTHER C
1150 LA MIRADA STREET
LAGUNA BEACH, CA 92651                              P‐0027899 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEIFNER, RICHARD C
1412 BLAKELY LANE
MODESTO, CA 95356                                   P‐0027900 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, MARLENE A
5508 REDSTART COURT
WAKE FOREST, NC 27587                               P‐0027901 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, TOM S
20 TENTH STREET NW
UNIT 1503
ATLANTA, GA 30309                                   P‐0027902 11/17/2017    TK Holdings Inc., et al.                     $4,000.75                                                                                    $4,000.75
STILES, JR., MILLARD H
11715 RED HILL COURT
GOLD RIVER, CA 95670‐8313                           P‐0027903 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1902 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 68 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CALUYA BALITAAN, CELENE
2414 TALL SHIPS DRIVE
FRIENDSWOOD, TX 77546                              P‐0027904 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICKSON, KASEY
15666 E PRINCETON AVE
AURORA, CO 80013                                   P‐0027905 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ ACEVEDO, CHARLY
HC 59 BOX 5890
AGUADA, PR 00602                                   P‐0027906 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KATHERINE
456 2ND AVE
CHULA VISTA, CA 91910                              P‐0027907 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON‐HORSLE, LINDA Y
3289 GEORGIAN WOODS CIR
DECATUR, GA 30034                                  P‐0027908 11/17/2017    TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
STERNBERG, PHYLLIS G
8384 ANTWERP CIR
PORT CHARLOTTE, FL 33981                           P‐0027909 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONOFF, CRAIG I
12 OLD WOODS ROAD
BROOKFIELD, CT 06804                               P‐0027910 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANSOM‐HARVEY, LATOYNIA L
4009 N ANDOVER LAME
FREDERICKSBURG, VA 22408                           P‐0027911 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAWDER , JIMMY L
3150 SALINEVILLE RD NE
POBOX 434
CARROLLTON, OH 44615                               P‐0027912 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIANG, KING K
114 SHERMAN DR
SCOTTS VALLEY, CA 95066                            P‐0027913 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIAS , ANGELINA
21 LAWNVIEW CT
PITTSBURG, CA 94565‐7025                           P‐0027914 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUBINSKI, STACIE L
76 HIGHLAND AVE
WHIPPANY, NJ 07981                                 P‐0027915 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALE, DAVID E
905 HOPKINS AVENUE
MOUNT PLEASANT, MI 48858                           P‐0027916 11/16/2017    TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
KELLY, MICHAEL P
1816 OLD MILL ROAD
MERRICK, NY 11566‐1508                             P‐0027917 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, RHONDA K
7300 BRIDGES AVENUE
RICHALAND, TX 76118                                P‐0027918 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, DEE A
811 E SPRING VALLEY ROAD
RICHADSON, TX 75081                                P‐0027919 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAREY , KEVIN J
817 WINNERS CUP CT
GENEVA, IL 60134                                   P‐0027920 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLO, KAREN L
4255 WINTERGREEN CIRCLE
#272
BELLINGHAM, WA 98226                               P‐0027921 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1903 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 69 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOFF, DAVID E
6559 MARSH ROAD
FAYATTEVILLE, NC 28306                              P‐0027922 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HULL, JONATHAN D
291 FIR STREET
PO BOX 61
WHEELER, OR 97147                                   P‐0027923 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEARNS, PATRICE M
5651 ACACIA AVE
SAN BERNARDINO, CA 92407                            P‐0027924 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, SARA L
PO BOX 48262
SPOKANE, WA 99228                                   P‐0027925 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRO, STEVEN A
17 HUTCHINSON COURT
GREAT NECK, NEW YORK ,11023
USA, NY 11023                                       P‐0027926 11/17/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PERRY, CHRISTOPHER F
4903 SHELBURNE COURT
JEFFERSON, MD 21755                                 P‐0027927 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVARADO, MARIO
20200 E 47TH PLACE
DENVER, CO 80249                                    P‐0027928 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, CHRISTOPHER F
4903 SHELBURNE COURT
JEFFERSON, MD 21755                                 P‐0027929 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DAVIS, ANDRE C
139 PROPERZI WAY SW
HUNTSVILLE, AL 35824                                P‐0027930 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COREY, CAROLYN P
1823 W. AMBERWOOD DRIVE
PHOENIX, AZ 85045                                   P‐0027931 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOW, SONIA S
4556 APPIAN WAY #28
EL SOBRANTE, CA 94803                               P‐0027932 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLYVEIS, FAYE
136 DESERT FALLS DRIVE EAST
PALM DESERT 92211                                   P‐0027933 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUES, EDWARD A
8298 ANDALUSIAN DR
SACRAMENTO, CA 95829                                P‐0027934 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JEANIE C
3739 VALMORA ROAD
SANTA FE, NM 87505                                  P‐0027935 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOWELL, MARSHA L
12338 S. SHOSHONI
PHOENIX, AZ 85044                                   P‐0027936 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HACKETT, ROBERT J
1063 OTT LANE
MERRICK, NY 11566                                   P‐0027937 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARVER, SHARUNDA N
24722 HAVERFORD RD
SPRING, TX 77389                                    P‐0027938 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1904 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 70 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LIU, JONATHAN J
5318 NORTON STREET
TORRANCE, CA 90503‐1250                              P‐0027939 11/17/2017    TK Holdings Inc., et al.                      $425.00                                                                                       $425.00
LOW, EDUARDO Y
4556 APPIAN WAY #28
EL SOBRANTE, CA 948032                               P‐0027940 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANGELOSI, DAVID
15696 RIVER SIDE DRIVE
SPRING LAKE, MI 49456                                P‐0027941 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEANE, BRENDA S
401 INDEPENDENCE DR
MANDEVILLE, LA 70471                                 P‐0027942 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, MAX
P.O. BOX 1271
SAN ANGELO, TX 76902                                 P‐0027943 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEJEDA JIMENEZ, CARMEN
PO BOX 997
NATIONAL CITY, CA 91951                              P‐0027944 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINKLER, DOUGLAS V
14059 120TH AVE, NE
KIRKLAND, WA 98034                                   P‐0027945 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOORAS, THOMAS G
6005 ZANG WAY
ARVADA, CO 80004‐3975                                P‐0027946 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, MAX
P.O. BOX 1271
SAN ANGELO, TX 76902                                 P‐0027947 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADTKE, FARRAL J
231 SUCCESS RD.
MILAN, NH 03588                                      P‐0027948 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLONE, LYNN A
229 ANDERSON AVENUE
CROSWELL, MI 48422‐1029                              P‐0027949 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGAN, MELANIE M
PO BOX 196714
WINTER SPRINGS, FL 32719‐6714                        P‐0027950 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, WILLIAM M
P.O. BOX 1271
SAN ANGELO, TX 76902                                 P‐0027951 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDY, JOSEPH T
206 LESLIE LANE
HARVEST, AL 35749‐8873                               P‐0027952 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, FOREST M
120 DAVID DRIVE
BRACEVILLE, IL 60407                                 P‐0027953 11/17/2017    TK Holdings Inc., et al.                     $9,200.00                                                                                    $9,200.00
SLONE, LYNN A
229 ANDERSON AVENUE
CROSWELL, MI 48422‐1029                              P‐0027954 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASTO, DAN M
505 N. 15TH ST.
ADEL, IA 50003                                       P‐0027955 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE‐ROBINSON, SIA
2717 WASHINGTON AVENUE
CHEVY CHASE, MD 20815                                P‐0027956 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1905 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 71 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HENSARLING, CHARLES R
101 INDEPENDENCE DR
MANDEVILLE, LA 70471                                 P‐0027957 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, WILLIAM M
P.O. BOX 1271
SAN ANGELO, TX 76903                                 P‐0027958 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLONE, WILLIAM L
229 ANDERSON AVENUE
CROSWELL, MI 48422‐1029                              P‐0027959 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULZE, CHRISTIAN C
2416 COUNTY ROUTE 9
EAST CHATHAM, NY 12060                               P‐0027960 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, FOREST M
120 DAVID DRIVE
BRACEVILLE, IL 60407                                 P‐0027961 11/17/2017    TK Holdings Inc., et al.                     $6,525.00                                                                                    $6,525.00
TIEDER, JOEL
6900 56TH AVE NE
SEATTLE, WA 98115                                    P‐0027962 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0027963 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREAVER, ANTHONY M
16 RIDGECLIFF COURT
KINGSVILLE, MD 21087                                 P‐0027964 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINE, ELMER T
ELMER T HINE
24786 SAUCO
MISSION VIEJO, CA 92692                              P‐0027965 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YI, Q
3604 MERCEDES WAY
FAIRFAX, VA 22030                                    P‐0027966 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, WALTER R
11718 GLEN ABBEY COURT
WALDORF, MD 20602‐3138                               P‐0027967 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISP, DEANNA
44901 15TH ST W
LANCASTER, CA 93534                                  P‐0027968 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNHILL, MARY D
1262 EAGLEWOOD DR
VIRGINIA BEACH, VA 23454                             P‐0027969 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YI, Q
3604 MERCEDES WAY
FAIRFAX, VA 22030                                    P‐0027970 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAI, HERN
138C THE ORCHARD
CRANBURY, NJ 08512                                   P‐0027971 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVID, PATRICIA
2480 IRVINE BLVD
APARTMENT 320
TUSTIN, CA 92782                                     P‐0027972 11/17/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
WILLIAMS, AMANDA R
1 WAY ST
WOOD RIDGE, NJ 07075                                 P‐0027973 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRANO, NORMA
9358 PALM LANE
FONTANA, CA 92335                                    P‐0027974 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1906 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 72 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NIEBUHR, JUSTIN O
12 SUFFOLK DR
ST CHARLES, MO 63301                                 P‐0027975 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, CLARE B
4501 WOODLAND DRIVE
LAKE ST. LOUIS, MO 63367                             P‐0027976 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHMAD, HANADI M
20804 ARLINE AVENUE
LAKEWOOD, CA 90715                                   P‐0027977 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKSHIRE, PEGGY A
9920 MCGREGOR
PINCKNEY, MI 48169                                   P‐0027978 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOKAIE, MONELY
12485 SAN BRUNO CV
SAN DIEGO, CA 92130                                  P‐0027979 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, THOMAS M
4501 WOODLAND DRIVE
LAKE ST. LOUIS, MO 63367                             P‐0027980 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAERSTEIN, DYLAN
261 ACOMA STREET
DENVER, CO 80223                                     P‐0027981 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOGG, JESSICA R
6006 48TH ST. NE
MARYSVILLE, WA 98270                                 P‐0027982 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENTZINGER, VINCENT G
915 W MARGATE TER APT 1
CHICAGO, IL 60640                                    P‐0027983 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, LARRY
6928 ORION AVE.
VAN NUYS, CA 91406                                   P‐0027984 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAGNON, SHANIA L
21466 CYPRESSWOOD
LAKE FOREST, CA 92630                                P‐0027985 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, HOWARD T
NO ADDRESS PROVIDED
                                                     P‐0027986 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, SCOTT W
POB 1278
MERCER ISLAND, WA 98040                              P‐0027987 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, WILLIAM P
1236 N 56TH ST
PHILADELPHIA, PA 19131‐4122                          P‐0027988 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0027989 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASILE, ROBERT
61 TIMBER RIDGE DR
COMMACK, NY 11725                                    P‐0027990 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIER, SHERI R
306 SOUTH EL MOLINO AVE 404
PASADENA, CA 91101                                   P‐0027991 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADEGBEMINIYI, ADERONKE
5122 LAMPPOST HILL CT
KATY, TX 77449                                       P‐0027992 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1907 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 73 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BASILE, LAURIE
61 TIMBER RIDGE DR
COMMACK, NY 11725                                  P‐0027993 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, LINDA L
1103 SILVERLEAF CANYON RD
BEAUMONT, CA 92223                                 P‐0027994 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE WEES‐CONDREY, LINDA L
3541 VAL VERDE ROAD
LOOMIS, CA 95650                                   P‐0027995 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIER, SHERI R
306 SOUTH EL MOLINO AVE 404
PASADENA, CA 91101                                 P‐0027996 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDREWS, KIMBERLY K
1410 E 60TH ST
LONG BEACH, CA 90805                               P‐0027997 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLIARD, SCOTT R
533 BELLWOOD ROAD APT.#27
NEWPORT NEWS, VA 23601‐4151                        P‐0027998 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPE, KATHY M
42367 W CHAMBERS DR
MARICOPA, AZ 85138                                 P‐0027999 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, QIAORONG
2705 PIEDMONT OAK DR
MARIETTA, GA 30066                                 P‐0028000 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATHER, JOHN D
9469 183RD CT
LAKEVILLE, MN 55044                                P‐0028001 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTIERREZ, CARLOS
12056 MIGUEL VARELA LN.
EL PASO, TX 79936                                  P‐0028002 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER DEVELOPMENT COMPANY
PARKER, WILLIAM R
4525 SERRANO PARKWAY
EL DORADO HILLS, CA 95762                          P‐0028003 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG‐JONES, FLORA M
4825 SAN FELICIANO DR.
WOODLAND HILLS, CA 91364                           P‐0028004 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATHER, JOHN D
9469 183RD CT
LAKEVILLE, MN 55044                                P‐0028005 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOCSIS, JOHN
MELANIE KOCSIS
20 HICKORY DR
ATHENS, PA 18810                                   P‐0028006 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JEFFREY L
8303 W. 4TH PLACE
KENNEWICK, WA 99336                                P‐0028007 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER DEVELOPMENT COMPANY
PARKER, WILLIAM R
4525 SERRANO PARKWAY
EL DORADO HILLS, CA 95762                          P‐0028008 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, MATTHEW D
1875 ALDER ST APT 12
EUGENE, OR 97401                                   P‐0028009 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1908 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 74 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ENGHUSEN, SCOTT A
1510 9TH AVE. APT‐3
LONGVIEW, WA 98632                                 P‐0028010 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER DEVELOPMENT COMPANY
PARKER, WILLIAM R
4525 SERRANO PARKWAY
EL DORADO HILLS, CA 95762                          P‐0028011 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERREROS, KAREN
9672 VIA EXCELENCIA
STE. 204
SAN DIEGO, CA 92126                                P‐0028012 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROLICK, CHRIS R
313 TIMBERLAKE DR
EWING, NJ 08618                                    P‐0028013 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEBUHR, JENNA L
12 SUFFOLK DR
ST CHARLES, MO 63301                               P‐0028014 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, CARYN S
1669 FOSTER AVENUE
SCHENECTADY, NY 12308                              P‐0028015 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS, LUZ S
BOX 1104
AIBONITO, PR 00705                                 P‐0028016 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, JIM
2710 SPYGLASS DRIVE,
#L
SHELL BEACH, CA 93449                              P‐0028017 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETHO, LARRY C
LARRY C. LETHO
19647 105TH. AVE. S.E.
RENTON, WA 98055                                   P‐0028018 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINSHAW, JOSHUA P
2 PERRY CIRCLE
APT E
ANNAPOLIS, MD 21402                                P‐0028019 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEBUHR, JUSTIN O
12 SUFFOLK DR
ST CHARLES, MO 63301                               P‐0028020 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAINSCOTT, SHEILA T
7855 JADE COAST ROAD
SAN DIEGO, CA 92126                                P‐0028021 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, KEN L
105 HOLLADAY AVE
SAN FRANCISCO, CA 94110                            P‐0028022 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, KEVIN A
88 GREENWICH STREET APT 816
NEW YORK, NY 10006                                 P‐0028023 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENFIELD, DEANNA
44901 15TH ST W
LANCASTER, CA 93534                                P‐0028024 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTOYA, WILLIAM
10811 RICHMOND AVE
APT 31
HOUSTON, TX 77042‐4765                             P‐0028025 11/17/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00



                                                                                        Page 1909 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 75 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BAUER, SUSAN M
1398 TOLSTOY WAY
RIVERSIDE, CA 92506‐5380                              P‐0028026 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASSETT, CABOT S
8615 JACK RABBIT RD
CHEYENNE, WY 82009                                    P‐0028027 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIGBIE, MARCUS
118 SARA CIRCLE
LEBANON, TN 37090                                     P‐0028028 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MARGARET M
13513 N MAYFAIR LN
SPOKANE, WA 99208‐6013                                P‐0028029 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABOK, OLGA
5533 WALNUT AVE.
SACRAMENTO, CA 95841                                  P‐0028030 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, SHELLEY E
8093 ANCHOR DR.
LONGMONT, CO 80504                                    P‐0028031 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOCAZIO, ROBYN L
1852 RED ROCK DRIVE
ROUND ROCK, TX 78665                                  P‐0028032 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECHDEL, LYNN
117 BRICKLEY DRIVE
BOX 564
BLANCHARD, PA 16826                                   P‐0028033 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECHDEL, LYNN
117 BRICKLEY DRIVE
BOX 564
BLANCHARD, PA 16826                                   P‐0028034 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLY, ALISON R
116 31ST AVE S
SEATTLE, WA 98144                                     P‐0028035 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAXO, CARA
24 N. JEFFERSON ST.
EUGENE, OR 97402                                      P‐0028036 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMEY, LYNETTE
23823 VILLAGE HOUSE DR S
APT 8A
SOUTHFIELD, MI 48033‐2611                             P‐0028037 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, CATHERINE
180 HILLSIDE AVENUE, APT K2
LEONIA, NJ 07605                                      P‐0028038 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, WINNIE
509 CROOKED ARROW DR
DIAMOND BAR, CA 91765                                 P‐0028039 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAHROKHI, HOOMAN
181 ADA AVE, APT 25
MOUNTAIN VIEW, CA 94043                               P‐0028040 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARD, BRYANT E
123 PERRAUD DR
FOLSOM, CA 95630                                      P‐0028041 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, SARA N
181 ADA AVE, APT 25
MOUNTAIN VIEW, CA 94043                               P‐0028042 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 1910 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 76 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROBLES, RAFAEL R
2703 CALIFORNIA ST
EVERETT, WA 98201                                   P‐0028043 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, CAROLYN R
1269 WHIPPOORWILL DR
KINGSTON SPRINGS, TN 37082                          P‐0028044 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARMAN, ANGELA Z
121 BLAZE CT
WEXFORD, PA 15090                                   P‐0028045 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBBARD, STEVE H
STEVE H. HUBBARD
P.O. BOX 400
FORTUNA, CA 95540‐0400                              P‐0028046 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESMEISTER, NANCY A
P O BOX 18638
LOUISVILLE, KY 40261‐0638                           P‐0028047 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERSPOON, TIERRA N
21717 INVERNESS FOREST BLVD
APT 2008
HOUSTON, TX 77073                                   P‐0028048 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JETER, AUDIE E
18641 BLACKMOOR STREET
DETROIT, MI 48234                                   P‐0028049 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARMAN, BRIAN P
121 BLAZE CT
WEXFORD, PA 15090                                   P‐0028050 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUJII, HELEN
91‐1117 HANALOA STREET
EWA BEACH, HI 96706                                 P‐0028051 11/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PLESO, JOSEPH
238 POPLAR ST
MONROEVILLE, PA 15146                               P‐0028052 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELIGMAN, RUSS
4207 HIGHVIEW DR
SAN MATEO, CA 94403                                 P‐0028053 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTON, MARILYN S
309 MAROSE DRIVE
PITTSBURGH, PA 15235                                P‐0028054 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELIGMAN, RUSS
4207 HIGHVIEW DR
SAN MATEO, CA 94403                                 P‐0028055 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAPLE, KENDALYN J
16438 MISTY PALOMA DRIVE
HOUSTON, TX 77049                                   P‐0028056 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALES, GORDON
2039 IVY RIDGE ROAD SE
SMYRNA, GA 30080                                    P‐0028057 11/17/2017    TK Holdings Inc., et al.                      $901.38                                                                                       $901.38
THOMASON, PENNY
522 HEN VALLEY ROAD
OLIVER SPRINGS, TN 37840                            P‐0028058 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYO, JESSE S
6622 NARROW VALLEY WAY
APT 1118
RALEIGH, NC 27615                                   P‐0028059 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1911 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 77 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBINSON, ADDRICK J
513 BROCKINGTON ROAD
DARLINGTON, SC 29532‐4301                            P‐0028060 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGESSER, ALBERT C
PO BOX 438
FLORISSANT, CO 80816‐0438                            P‐0028061 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKEZINIS, JOHN J
8118 172ND STREET NE
ARLINGTON, WA 98223                                  P‐0028062 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZABICKI, RONALD S
1053 GAMELAND ROAD
CHICORA, PA 16025                                    P‐0028063 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAZNIN, DALE
220 HATLEN
MOUNT PROSPECT, IL 60056                             P‐0028064 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, RAYMOND R
45345 RAYSACK AVE
LANCASTER, CA 93535                                  P‐0028065 11/17/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
KONICKI, KATHLEEN P
13325 WEST 167TH STREET
HOMER GLEN, IL 60491‐6193                            P‐0028066 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIEDLER, BRADLEY W
2714 SW 343 PL
FEDERAL WAY, WA                                      P‐0028067 11/17/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
CARAAN, ELIZA G
7702 BLUE PT AVE
BELTSVILLE, MD 20705                                 P‐0028068 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAEL, CRAIG
4412 SNOWY OWL CIRCLE
NORMAN, OK 73072                                     P‐0028069 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, DEBRA
2205 167TH AVE.
SAN LEANDRO                                          P‐0028070 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, NICOLE M
232 ELMGROVE RD
ROCHESTER, NY 14626                                  P‐0028071 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUN, DUANE C
98‐1060 KOMO MAI DRIVE
APT B
AIEA, HI 96701                                       P‐0028072 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRADE, ADAM R
15686 NEW PARK TERRACE
SAN DIEGO, CA 92127                                  P‐0028073 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAATSCH, SHARON S
137 PASEO DE LA CONCHA, APT C
REDONDO BEACH, CA 90277                              P‐0028074 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAVIA, PETER C
709 50TH AVENUE WEST
BRADENTON, FL 34207                                  P‐0028075 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, T L
PO BOX 347
WEBSTER, FL 33597                                    P‐0028076 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, JOHN
9 PEMBROOK DR
TURNERSVILLE, NJ 08012                               P‐0028077 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1912 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 78 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TARVER, SHARUNDA N
24722 HAVERFORD RD
SPRING, TX 77389                                    P‐0028078 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITTAY, ERIC
201 INDEPENDENCE LANE
PE
PEACHTREE CITY, GA 30269                            P‐0028079 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, DENISE L
2078 FOUNTAIN CITY STREET
HENDERSON, NV 89052                                 P‐0028080 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, JOHN
15938 VALERIO ST
VAN NUYS, CA 91406                                  P‐0028081 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, RYAN D
203 ESPOSTI MEADOWS WAY
SANTA ROSA, CA 95403                                P‐0028082 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, CHRISTINE
18755 SW 90TH AVE
APT 628
TUALATIN, OR 97062                                  P‐0028083 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTION, KATHLEEN N
2012 MANDEVILLE CANYON RD.
LOS ANGELES, CA 90049                               P‐0028084 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMERSON, STEPHEN M
32316 PAMILLA STREET
WINCHESTER, CA 92596                                P‐0028085 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTION, DAVID S
2012 MANDEVILLE CANYON RD.
LOS ANGELES, CA 90049                               P‐0028086 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, JOHN E
9 PEMBROOK RD
TURNERSVILLE, NJ 08012                              P‐0028087 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, LYNETTE M
8436 S. MARYLAND
CHICAGO, IL 60619                                   P‐0028088 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TELEKE, SERCAN
1129 OHIO WAY
DUARTE, CA 91010                                    P‐0028089 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPINA, ULYSSES M
226 BOLERORIDGE PL
ESCONDIDO, CA 92026                                 P‐0028090 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEU, TU M
1754 GELBKE LANE
CONCORD, CA 94520                                   P‐0028091 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, KELLI J
1915 RICH SMITH LN
APT 113
CONWAY, AR 72032                                    P‐0028092 11/18/2017    TK Holdings Inc., et al.                     $1,328.50                                                                                    $1,328.50
BAXTER, KELLI J
1915 RICH SMITH LN
APT 113
CONWAY, AR 72032                                    P‐0028093 11/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CROWLEY, MICHAEL J
1 CORMORANT WAY
CAPE MAY, NJ 08204                                  P‐0028094 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1913 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 79 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DETWEILER, GEOFFREY
10210 FOUNTAIN CIR
MANASSAS, VA 20110                                  P‐0028095 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENT, PERRY L
807 EDGELL RD
FRAMINGHAM, MA 01701‐3973                           P‐0028096 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAEZA, ALEJANDRO R
30262 LINDEN GATE LANE
MENIFEE, CA 92584                                   P‐0028097 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, SHAWNTYL C
4818 NE 9TH AVE
PORTLAND, OR 97211                                  P‐0028098 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREERY, MARIE T
4772 FRANKLIN DR
BOULDER, CO 80301                                   P‐0028099 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, SUSAN
3212 WESTCHESTER DRIVE
COCOA, FL 32926                                     P‐0028100 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROVES‐WATSON, RUTH
818 CYPRESSWOOD MILL
SPRING, TX 77373                                    P‐0028101 11/18/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
DELACRUZ, CHRISTINE
8290 NW 185 TERR
HIALEAH
, FL 33015                                          P‐0028102 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYALA, JULIA M
CALLE FF BOQUE JJ‐4 ALTURAS
VEGA BAJA, PR 00694                                 P‐0028103 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAVALUZZI, CHRISTOPHER M
1515 AIDEN DRIVE
WOODBRIDGE, VA 22191                                P‐0028104 11/18/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
ROGHANI, PAULETTE
PO BOX 29583
BELLINGHAM, WA 98228                                P‐0028105 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDON, ANN B
1238 CAMLET LN
LITTLE RIVER, SC 29566                              P‐0028106 11/18/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LANDIS, KORI J
151 OAKEN WAY
MYERSTOWN, PA 17067                                 P‐0028107 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDIS, MATTHEW D
151 OAKEN WAY
MYERSTOWN, PA 17067                                 P‐0028108 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AKHERE, BRIGHT
556 BEACH 67TH STREET
ARVERNE, NY 11692                                   P‐0028109 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, JEFFREY B
22357 MAYLE RIDGE RD
STEWART, OH 45778                                   P‐0028110 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, STEPHEN D
636 TED RISER RD
HEFLIN, LA 71039                                    P‐0028111 11/18/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
LEANARDI, SUZANNE G
1331 S. WASHINGTON AVE.
PARK RIDGE, IL 60068                                P‐0028112 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1914 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 80 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LLOYD, KENNEDY
811 PULLEN LAKE ROAD
ABERDEEN, MS 39730                                 P‐0028113 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, BRENT D
3054 SOUTH RACE ST
DENVER, CO 80210                                   P‐0028114 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINNE, LIANA M
8795 N VALLEY OAK DR
PRESCOTT, AZ 86305‐7719                            P‐0028115 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEARS CARHART, MELISSA
POBOX 815
KEYPORT, NJ 07735                                  P‐0028116 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARHART, RUSSELL
POBOX 815
KEYPORT, NJ 07735                                  P‐0028117 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONRAD, PIPER K
1007 WESTBRIAR DRIVE NE
VIENNA, VA 22180                                   P‐0028118 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARHART, CHRISTOPHER
POBOX 815
KEYPORT, NJ 07735                                  P‐0028119 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARHART, RUSSELL
POBOX 815
KEYPORT, NJ 07735                                  P‐0028120 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, LAURA R
6840 CHESTNUT OAK LN
WARRENTON, VA 20187                                P‐0028121 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORRECA, MARYBETH J
112 DENNISTON DRIVE
NEW WINDSOR, NY 12553                              P‐0028122 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARHART, RUSSELL
POBOX 815
KEYPORT, NJ 07735                                  P‐0028123 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPSTEIN, BART
738 22ND STREET SOUTH
ARLINGTON, VA 22202                                P‐0028124 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, ALFRED V
4825 SPRINGTREE DRIVE
ARLINGTON, TN 38002                                P‐0028125 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGLO S.E.
11 MAR MEDITERRANEO
CAROLINA, PR 00979‐6314                            P‐0028126 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASTON, CAROLYN
1841 N MAYFIELD AVE
CHICAGO, IL 60639                                  P‐0028127 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, ELLIOTT
3212 WESTCHESTER DRIVE
COCOA, FL 32926                                    P‐0028128 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTENSEN, LISA A
455 WESTERN STATES ROAD
FELTON, CA 95018                                   P‐0028129 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GABRUNAS, VINCENT E
779 SOMMERSET DRIVE
TROY, MO 63379‐1603                                P‐0028130 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1915 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 81 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILLIAMS, TYNISHA N
903 CHESTNUT HILL AVE
BALTIMORE, MD 21218                                  P‐0028131 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALM, LINDA G
LINDA G. MALM
5455 KIRKWOOD DRIVE, NO. C‐7
CONCORD, CA 94521                                    P‐0028132 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EBERLE, DAWN
520 SKUNK HOLLOW ROAD
CHALFONT, PA 18914                                   P‐0028133 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCO, JACQUELINE
PO BOX 4772
FORT LAUDERDALE, FL 33338‐4772                       P‐0028134 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLERS, JUDY L
6815 GINGER LANE
FONTANA, CA 92336                                    P‐0028135 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, KAREN D
779 BLUE RIDGE
ALPINE, UT 84004                                     P‐0028136 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, TODD D
2509 HALTERBREAK COURT
HERNDON, VA 20171                                    P‐0028137 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIECZOREK, SAMUEL G
1929 WASHINGTON AVE
WILMETTE, IL 60091                                   P‐0028138 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JOSEPH I
PO BOX98 GUILFORD,IN 47022
                                                     P‐0028139 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERRHOLTZ, CHARLES M
340 CROSSCREEK TRAIL
JASPER, GA 30143                                     P‐0028140 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFF, LORI A
20 N BROADWAY
K350
WHITE PLAINS, NY 10601                               P‐0028141 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ALLEN W
32 CR 727
CORINTH, MS 38834                                    P‐0028142 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VON ROSK, LAURA
128 BURGEY ROAD
SCHROON LAKE, NY 12870                               P‐0028143 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARWACKI, ROBERT D
5860 BOYLAN DR
FORT WORTH, TX 76126                                 P‐0028144 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSINSKI, LEANN R
315 AMANDA CT
MARIETTA, PA 17547                                   P‐0028145 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNARD, LARRY
407 E LUIN ST
OXFORD, IN 47971                                     P‐0028146 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERLIND, MARIA V
201 ROCKY SLOPE ROAD APT 1204
GREENVILLE, SC 29607                                 P‐0028147 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHADY, DOROTHY M
28 THOMPSON LN
MILLERSTOWN, PA 17062                                P‐0028148 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1916 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 82 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TOBIN, STEPHEN W
116 CANEEL CT.
GRETNA, LA 70056                                    P‐0028149 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, IRENE C
P.0. BOX 8807
EMERYVILLE, CA 94662                                P‐0028150 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLAS, PERRY
265 21ST ST. SE
SALEM, OR 97301                                     P‐0028151 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOURNE, FRANK J
1975 HEDGE BROOKE TRAIL
ACWORTH, GA 30101                                   P‐0028152 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLARD, MARVIN
NO ADDRESS PROVIDED
                                                    P‐0028153 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCERO, JOANN Y
P.O. BOX 531
SANTA CRUZ, NM 8                                    P‐0028154 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLTING, JOAN E
9701 N. LYDIA AVENUE
KANSAS CITY, MO 64155                               P‐0028155 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD, ELIZABETH B
2687 BANCROFT DRIVE
ASTON, PA 19014                                     P‐0028156 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUGGINS, VICKI
3589 HWY 389 #D
CARROLLTON, KY 41008                                P‐0028157 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AIR ACADEMY FEDERAL CREDIT UN
PO BOX 62910
COLORADO SPRINGS, CO 80962‐2910                     P‐0028158 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, DEAN
20282 ORDINARY PL
ASHBURN, VA 20147                                   P‐0028159 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YITIZ, AHMED A
21724 38TH DR SE
BOTHELL, WA 98021                                   P‐0028160 11/18/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
FLOWERS, KIMBERLEY A
160 HUDSON CT
ROSELLE, IL 60172                                   P‐0028161 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INGRAM, GARY D
410 MEADE DRIVE SW
LEESBURG, VA 20175                                  P‐0028162 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOURNE, FRANK J
1975 HEDGE BROOKE TRAIL
ACWORTH, GA 30101                                   P‐0028163 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNDT, SUSAN E
8813 W 118TH STREET
OVERLAND PARK, KS 66210                             P‐0028164 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANTHNER, STEVEN J
3444 CORSHAM DRIVE
APEX, NC 27539‐8336                                 P‐0028165 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, OLIVIA W
18 DOGWOOD TERRACE
LIVINGSTON, NJ 07039                                P‐0028166 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1917 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 83 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SAHM, JOHN F
7222 TULIPTREE TRAIL
INDIANAPOLIS, IN 46256                              P‐0028167 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDEN, KENNETH D
6423 POTOMAC AVE
ALEXANDRIA, VA 22307                                P‐0028168 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLLACK, KEITH M
1465 ESTHER AVE
WOOD RIVER, IL 62095                                P‐0028169 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARVIN, CARRIE R
361 ARMAS AVE
ST AUGUSTINE, FL 32084                              P‐0028170 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CYNTHIA J
7245 COMPTON CIRCLE
CUMMING, GA 30040                                   P‐0028171 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, MICHELLE L
1011 N 9TH ST #20
COTTAGE GROVE, OR 97424                             P‐0028172 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHM, JOHN F
7222 TULIPTREE TRAIL
INDIANAPOLIS, IN 46256                              P‐0028173 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGAN, THOMAS J
17473 FAIRLIE RD
SAN DIEGO, CA 92128                                 P‐0028174 11/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KHAN, ATIF A
6019 S INGLESIDE AVE
APT 804
CHICAGO, IL 60637                                   P‐0028175 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIFORD, RITA
PO BOX 1541
MORRIISTOWN, NJ 07962                               P‐0028176 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEY, ALMA KAY
12 POLARIS TERRACE NW
ROME, GA 30165                                      P‐0028177 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCK, REBECCA R
41939 MAGGIE JONES ROAD
PAISLEY, FL 32767                                   P‐0028178 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREAUX, FRANCK J
12987 W SANCTUARY CT
LAKE BLUFF, IL 60044                                P‐0028179 11/18/2017    TK Holdings Inc., et al.                      $470.00                                                                                       $470.00
RICHARDS, DAVID L
PO BOX 2687
100 MARTIN RD
WEAVERVILLE, CA 96093‐2687                          P‐0028180 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOCHGRAF, LAURIE A
P.O. BOX 11811
BLACKSBURG, VA 24062                                P‐0028181 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, BRIAN M
701 QUAIL CIRCLE
HATFIELD, PA 19440                                  P‐0028182 11/18/2017    TK Holdings Inc., et al.                      $975.00                                                                                       $975.00
BLUE MOON L & D ,LLC
SMITH, DAVID A
PO BOX 2012
SANTA FE, NM 87504                                  P‐0028183 11/18/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00



                                                                                         Page 1918 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 84 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HARRINGTON, THOMAS D
3291 BIRCH WOOD CT
PALM HARBOR, FL 34683                              P‐0028184 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOENE, LORI L
5618 BLUFF PL
CHEYENNE, WY 82009                                 P‐0028185 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAZIANO, DANIEL R
1819 BURNETT ST
BROOKLYN, NY 11229                                 P‐0028186 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONCUR, BRYAN
912 BELVEDERE COURT
FORT COLLINS, CO 80525                             P‐0028187 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBSEN, KASSANDRA M
29 ARDMORE RD
NEWARK, DE 19713                                   P‐0028188 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLAHAN, JULIA A
PO BOX 80
24 MAPLE LANE APT. 108
NORTHEAST HARBOR, ME 04662                         P‐0028189 11/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TOMASCHESKI, JOSEPH D
1005 NW 83RD ST
SEATTLE, WA 98117                                  P‐0028190 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPLAN, STANLEY P
17100 BOCA CLUB BLVD.
UNIT #3
BOCA RATON, FL 33487                               P‐0028191 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATKE, CHRISTINA M
1348 127TH LANE NE
BLAINE, MN 55434                                   P‐0028192 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTH, KELSEY D
4309 ELEANORS WAY
WILLIAMSBURG, VA 23188                             P‐0028193 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, MICHAEL J
651 W. FRANK ST.
BIRMINGHAM, MI 48009                               P‐0028194 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLTING, JOAN E
9701 N. LYDIA AVENUE
KANSAS CITY, MO 64155                              P‐0028195 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATKE, CHRISTINA M
1348 127TH LANE NE
BLAINE, MN 55434                                   P‐0028196 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DABACH, MITCHIL
1401 NE 191 STREET
#401D
MIAMI, FL 33179                                    P‐0028197 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRARA, TINA M
24 OPTIMA
SAN CLEMENTE, CA 92672                             P‐0028198 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERZOLI, DEBBIE JO
2019 ZINFANDEL DRIVE
RANCHO CORDOVA, CA 95670                           P‐0028199 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAPE, MICHAEL T
503 SE MILLER
LEE'S SUMMIT, MO 64063                             P‐0028200 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1919 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 85 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
PITRE, REBECCA W
12415 SCHLAYER AVENUE
BATON ROUGE, LA 70816                              P‐0028201 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VANDENAKKER, LYNNE M
9936 ELK LAKE TRAIL
WILLIAMSBURG, MI 49690                             P‐0028202 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YARBOROUGH, JAMES C
201 QUEENS LANE
FRANKLIN, VA 23851                                 P‐0028203 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMOS ‐ CUADRADO, ANTONIO
URBANIZACIÓN PALACIOS REALES
257, CALLE BALBY, J‐29
TOA ALTA, PR 00953                                 P‐0028204 11/18/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                   $100,000.00
LUSSNIG, ERICH
7000 THRUSHGILL LANE
7106
FRANKLIN, TN 37067                                 P‐0028205 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HITTNER, HARVEY M
4215 665TH TERRACE EAST
SARASOTA, FL 34243                                 P‐0028206 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE, KAREN A
55 MAIN STREET APT15
MEDWAY, MA 02053                                   P‐0028207 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, PERRY I
2371 NW 87TH AVENUE
SUNRISE, FL 33322                                  P‐0028208 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OTTARSON, JOHN
4963 MANCHESTER COURT
ROCHESTER, MI 48306                                P‐0028209 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BELTRAN, JAMIE
15934 MAUNA LOA ST
HESPERIA, CA 92345                                 P‐0028210 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROCCO, CATHERINE M
2309 LEXINGTON CT.
LANSDALE, PA 19446                                 P‐0028211 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHITFIELD, MASHARI
4420‐FRIDAY GROOMBRIDGE WAY
ALEXANDRIA, VA 22309                               P‐0028212 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOMMER, LATRICE M
3551 DAY AVENUE
MIAMI, FL 33133                                    P‐0028213 11/18/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
PULS, KEITH E
1272 PEREGRINE WAY
WESTON, FL 33327                                   P‐0028214 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UDESHI, MALAY
9216 TOPAZ ST
FAIRFAX, VA 22031                                  P‐0028215 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEISBERG, MICHAEL J
651 W. FRANK ST.
BIRMINGHAM, MI 48009                               P‐0028216 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODBURN, PATRICIA C
1402 BIRCHWOOD AVENUE
ABINGTON, PA 19001‐2306                            P‐0028217 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBLES‐SIERRA, SANDRA
12247 NW11TH STREET
PEMBROKE PINES, FL 33026                           P‐0028218 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 1920 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 86 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BOYLE, ELLSWORTH D
26 ASCOT DR
SHREWSBURY, PA 17361                                 P‐0028219 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AXE, KENNETH B
2190 COLLADAY POINT DRIVE
STOUGHTON, WI 53589                                  P‐0028220 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, HUNTER A
3396 ATLANTIC CIRCLE
NAPLES, FL 34119                                     P‐0028221 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLER, ADRIAN K
505 HWY 52 NORTH, SUITE 330D
MONCKS CORNER, SC 29461                              P‐0028222 11/18/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
AXE, KENNETH B
2190 COLLADAY POINT DRIVE
STOUGHTON, WI 53589                                  P‐0028223 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUCKERMAN, WENDY
1485 VALECROFT AVENUE
WESTLAKE VLG, CA 91361                               P‐0028224 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRENSHAW, KELINDA
2189 ROSEDALE AVE
OAKLAND, CA 94601                                    P‐0028225 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOLLY, PETER J
18734 CREEKVIEW LANE
MOKENA, IL 60448                                     P‐0028226 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, HUNTER A
3396 ATLANTIC CIRCLE
NAPLES, FL 34119                                     P‐0028227 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOLLY, PETER J
18734 CREEKVIEW LANE
MOKENA, IL 60448                                     P‐0028228 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPPO, JOSEPH J
918 1/2 PENDLETON STREET
ALEXANDRIA, VA 22314                                 P‐0028229 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANFER, ETHAN I
38528 LIME KILN ROAD
MIDDLEBURG, VA 20117                                 P‐0028230 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AXE, KENNETH B
2190 COLLADAY POINT DRIVE
STOUGHTON, WI 53589                                  P‐0028231 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOLLY, PETER J
18734 CREEKVIEW LANE
MOKENA, IL 60448                                     P‐0028232 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLER, ADRIAN K
505 HWY 52 NORTH, SUITE 330D
MONCKS CORNER, SC 29461                              P‐0028233 11/18/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
OKADA, SANAE
17141 CLOUDCROFT DRIVE
POWAY, CA 92064                                      P‐0028234 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOLLY, PETER J
18734 CREEKVIEW LANE
MOKENA, IL 60448                                     P‐0028235 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCUAL, DIONICIO
94‐241 MAHAPILI STREET
MILILANI, HI 96789                                   P‐0028236 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1921 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 87 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PAYNE, HUNTER A
3396 ATLANTIC CIRCLE
NAPLES, FL 34119                                      P‐0028237 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINWATER, LYNDAL N
3075 BEECHWOOD DR.
LITHIA SPRINGS, GA 30122‐2804                         P‐0028238 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUBBEI, RONALD S
528 JACKSON RD
ATCO, NJ 08004‐1109                                   P‐0028239 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, MARK
2318 VANDERBILT LN UNIT B
REDONDO BEACH, CA 90278                               P‐0028240 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOLLY, PETER J
18734 CREEKVIEW LANE
MOKENA, IL 60448                                      P‐0028241 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, MANOJ
334 WELLESLEY STREET
WESTON, MA 02493                                      P‐0028242 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABNEY, DAVID L
6074 CAMINITO DEL OESTE
SAN DIEGO, IL 92111                                   P‐0028243 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, PHILLIP E
5016 ALPINE MEADOWS
MCKINNEY, TX 75071                                    P‐0028244 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, BLANCA E
2626 E SEEGER AVE
VISALIA, CA 93292                                     P‐0028245 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, THOMAS C
17145 SW WATERCREST CT
BEAVERTON, OR 97006                                   P‐0028246 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, MICHAEL J
651 W. FRANK ST.
BIRMINGHAM, MI 48009                                  P‐0028247 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, PHILLIP E
5016 ALPINE MEADOWS
MCKINNEY, TX 75071                                    P‐0028248 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WECHSLER, LAURENCE S
708 ELM STREET
EDMONDS, WA 98020                                     P‐0028249 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUENO, NORMA E
17145 SW WATERCREST CT
BEAVERTON, OR                                         P‐0028250 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEMPERLE, MICHAEL J
146 FENWICK DR.
PITTSBURGH, PA 15235                                  P‐0028251 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, LORENE D
1257 FURNIE HAMMOND ROAD
CLARENDON, NC 28432                                   P‐0028252 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNAVINO, DEBORAH D
4 EDGEWATER DR
WILTON, CT 06897                                      P‐0028253 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUKAL, JEFFREY L
7901 LAUREL CT.
LAVISTA, NE 68128                                     P‐0028254 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 1922 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 88 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KRISTINAT, DIANA T
PO BOX 14047
IRVINE, CA 92623‐4047                                 P‐0028255 11/18/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DERNETZ, ROBERT A
N87W14951 MAIN ST
MENOMONEE FALLS, WI 53051                             P‐0028256 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMANN, JOLENE M
207 WHITE COLUMNS DRIVE
KATHLEEN, GA 31047                                    P‐0028257 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YALLER, STEPHEN
2326 EAGLE DR
LA VERNE, CA 91750                                    P‐0028258 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNNINGHAM, GARY M
2020 WESLEY DR
HENDERSON, KY 42420                                   P‐0028259 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, COLLEEN M
146 JUNIPER ST.
ROSWELL, GA 30075                                     P‐0028260 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULANEY, MICHAEL K
15 MARTINIQUE LN
MACKINAW, IL 61755                                    P‐0028261 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, DANIEL L
PO BOX 402
IONE, WA 99139                                        P‐0028262 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNNINGHAM, GARY M
2020 WESLEY DR
HENDERSON, KY 42420                                   P‐0028263 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMENSE, APRIL H
21061 GREENBORO LANE
HUNTINGTON BEACH, CA 92646                            P‐0028264 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARLING, JANA
PO BOX 13718
MESA, AZ 85216                                        P‐0028265 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULER, SCOTT
770 S GRANBY CIR
AURORA, CO 80012                                      P‐0028266 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNNINGHAM, GARY M
2020 WESLEY DR
HENDERSON, KY 42420                                   P‐0028267 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMSTRONG, TODD F
4359 SEVEN HILLS RD
CASTRO VALLEY, CA 94546                               P‐0028268 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERYL A. GASTEIER REV. TRUST
SHERYL A. GASTEIER
39W141 LONG MEADOW LANE
ST. CHARLES, IL 60175                                 P‐0028269 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENACO, PARKER
48 AUGUSTA WAY
DOVER, NH 03820                                       P‐0028270 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNAWAY, MICHELLE S
11388 CHISOLM WAY
BOCA RATON, FL 33428                                  P‐0028271 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLGOOD, LESLIE A
886 N. COFCO CENTER COURT
UNIT 1018
PHOENIX, AZ 85008                                     P‐0028272 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 1923 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 89 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SAHARDID, ISMAHAN Y
5856 HIGHWAY 41A
JOELTON                                             P‐0028273 11/18/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NAVE, STEVEN H
8656 SHERWOOD BLUFF
EDEN PRAIRIE, MN 55347                              P‐0028274 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHBY, FINLAY M
1325 BRANCHLANDS DRIVE APT J
CHARLOTTESVILLE, VA 22901                           P‐0028275 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIETROPAOLO, ANDREW
4 AYRSHIRE DRIVE
NEW MILFORD, CT 06776                               P‐0028276 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPPELL, ELLEN B
21578 OMAHA AVE
PARKER, CO 80138                                    P‐0028277 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, TIM J
17927 SENCILLO CT
SAN DIEGO, CA 92128                                 P‐0028278 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENACO, GAYLE
48 AUGUSTA WAY
DOVER, NH 03820                                     P‐0028279 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERNS, THOMAS L
754 BUNNER RIDGE RD
FAIRMONT, WV 26554                                  P‐0028280 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULS, KEITH E
1272 PEREGRINE WAY
WESTON, FL 33327                                    P‐0028281 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, MATTHEW R
4046 COUNTRY VIEW DRIVE
BATON ROUGE, LA 70816                               P‐0028282 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMDEN, MICHAEL P
1910 WARWOOD AVE.
WHEELING, WV 26003                                  P‐0028283 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, LIZANNE
625 ESPLANADE
UNIT 18
REDONDO BEACH, CA 90277                             P‐0028284 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TELEPAK, ROBERT J
875 CALLE DE BOSQUE
BOSQUE FARMS, NM 87068‐9788                         P‐0028285 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPA VALLEY DISTRIBUTORS
DAVID KUETTEL
7 PIXLEY AVE. #126
CORTE MADERA, CA 94925                              P‐0028286 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUZZATTO, SCOTT E
340 S LEMON AVE #5320
WALNUT, CA 91789                                    P‐0028287 11/18/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
LOPEZ, ADAM
21 MILL STREET #5D
BROOKLYN, NY 11231                                  P‐0028288 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COURCHANE, MELISSA F
PO BOX 422
MALOTT, WA 98829                                    P‐0028289 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 1924 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 90 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ARRINGTON, GB B
1510 SE 34TH AVE
#210
PORTLAND, OR 97214                                 P‐0028290 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALOMERA, ROMMEL
4227 CENTRAL AVE
SAN DIEGO, CA 92105                                P‐0028291 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASEY, MARTIN E
9005 DAMASCUS HILLS LANE
DAMASCUS, MD 20872                                 P‐0028292 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARDER IV, GEORGE F
5437 MOONLIGHT LN
FRISCO, TX 75034                                   P‐0028293 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, KEVIN C
28834
CAPANO BAY CT
MENIFEE, CA 92584                                  P‐0028294 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORELLI, KATHLEENIRI K
P. O. BOX 3232
KAILUA‐KONA, HI 96745                              P‐0028295 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOUGH, STEWART M
204 WILSHIRE RD.
SYRACUSE, NY 13209                                 P‐0028296 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, DAVID L
6330 MCGEE ST.
KANSAS CITY, MO 64113                              P‐0028297 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, JILL L
22011 SILVERADO DR
ELKHORN, NE 68022                                  P‐0028298 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGANS, JOYCE P
3936 WINTON DRIVE
JACKSONVILLE, FL 32208                             P‐0028299 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KENNETH J
215 W ANDRUS RD
NORTHWOOD, OH 43619 1205                           P‐0028300 11/18/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BISHOP, CATHERINE E
367 W. CORRAL STREET
SOLDOTNA, AK 99669                                 P‐0028301 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOSTEL, KELLY
9515 FOX RUN DRIVE
MASON, OH 45040                                    P‐0028302 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYERS, JOSHUA H
7 MARCH ST
NASHUA, NH 03060                                   P‐0028303 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA FINANCIAL
VALENZUELA HERNA, JOSE L
3627 ATTIKA STREET
CERES, CA 95307                                    P‐0028304 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, DONYA A
398 CHAPARRALS RUN
AZLE, TX 76020                                     P‐0028305 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, DANIEL M
1344 FLOYD SPRINGS RD. NE
ARMUCHEE
, GA 30105                                         P‐0028306 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 1925 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 91 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MAURER, KYLE A
66 PASEO VERDE
SAN CLEMENTE, CA 92673                               P‐0028307 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTENSEN, SHARON L
3620 46TH AV S
MINNEAPOLIS, MN 55406                                P‐0028308 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLODNEY, ROBERT
31 RIDGE DRIVE
PORT WASHINGTON, NY 11050                            P‐0028309 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPE, CHERYL L
1278 EDGEWOOD DRIVE
WEST HOMESTEAD, PA 15120                             P‐0028310 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPPELL, ELLEN B
21578 OMAHA AVE
PARKER, CO 80138‐7238                                P‐0028311 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEDIDA, AVIV A
4273 LAS VIRGENES ROAD UNIT 6
CALABASAS, CA 91302                                  P‐0028312 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIPSON, INES L
PO BOX 720492
ORLANDO, FL 32872                                    P‐0028313 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALOMON, JOEL
320 NORTH DEERFIELD AVE
DEERFIELD BEACH, FL 33441                            P‐0028314 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNAVINO, JOHN W
4 EDGEWATER DR
WILTO, CT 06897                                      P‐0028315 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACK, BERNARD K
22975 BLAND CIRCLE
WEST LINN, OR 97068                                  P‐0028316 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JAMES E
27 SILVERWOOD LN
POMONA, CA 91766                                     P‐0028317 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEINECKE, LUIS M
298 ROBERT J PORTER DR
EL CENTRO, CA 92243                                  P‐0028318 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTERO, JULIO A
4017 MAPLE AVE
BROOKFIELD, IL 60513                                 P‐0028319 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ANITA L
3921 CALLE MAYO
SAN CLEMENTE, CA 92673                               P‐0028320 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDREAS, KAREN L
5300 VISTA REAL TRL 6
LAS CRUCES, NM 88007                                 P‐0028321 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BODNAR, LISA A
22819 MCCOURTNEY RD
GRASS VALLEY, CA 95949                               P‐0028322 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRITO, BRUNO A
1323 SE LEXINGTON AVENUE
LEES SUMMIT, MO 64081                                P‐0028323 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUMANN, SHIRLEY
2321 TIFFANY WAY
CHICO, CA 95926                                      P‐0028324 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1926 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 92 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRITO, CAROLINA R
1323 SE LEXINGTON AVENUE
LEE'S SUMMIT, MO 64081                               P‐0028325 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAIDEL, HOPE A
5016 GREENLEAT ST.
SKOKIE, IL 60077 2168                                P‐0028326 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYCHOFF, KALERIA S
2324 SANTIAGO STREET
SAN FRANCISCO, CA 94116                              P‐0028327 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLK, GERALD
PO BOX 470698
SAN FRANCISCO, CA 94147‐0698                         P‐0028328 11/18/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ROSARIO, IVETTE
NO ADDRESS PROVIDED
                                                     P‐0028329 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUA, RENU
6494 RIVER RUN
COLUMBIA, MD 21044                                   P‐0028330 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AXELROD, HARRISON A
1001 WESTERLY DRIVE
MARLTON, NJ 08053‐1073                               P‐0028331 11/18/2017    TK Holdings Inc., et al.                     $1,309.00                                                                                    $1,309.00
ROGERS, BRETT D
1810 MAPLE GROVE RD.
JACKSON, MI 49201                                    P‐0028332 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUA, SHYAM S
6494 RIVER RUN
COLUMBIA, MD 21044                                   P‐0028333 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECKERT, LAURA
19921 WESTERLY AVENUE
POOLESVILLE, MD 20837                                P‐0028334 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLYNN, SEAN P
4784 PRESTWICK CROSSING
WESTLAKE, OH                                         P‐0028335 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONE, RENAY
905 MISSION HILL RD.
BOYNTON BEACH, FL 33435                              P‐0028336 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABOUVE, BENJAMIN
3630 S. MONROE ST.
TACOMA, WA 98409                                     P‐0028337 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGOSTINO, MICHAEL N
18923 KOSICH DR
SARATOGA, CA 95070                                   P‐0028338 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOK, SUSAN B
39533 N CAMBRIDGE BLVD
BEACH PARK, IL 60083                                 P‐0028339 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOIGMAN, HAROLD
21137 VALLEY FORGE CIRCLE
KING OF PRUSSIA, PA 19406‐1198                       P‐0028340 11/18/2017    TK Holdings Inc., et al.                     $1,309.00                                                                                    $1,309.00
LEE, A M
22855 N 91 PLACE
SCOTTSDALE, AZ 85255                                 P‐0028341 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATCH, KAREN L
4309 CHARITY NECK RD.
VIRGINIA BEACH, VA 23457                             P‐0028342 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1927 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 93 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WHITE, BIRGIT
210 N 3RD ST
HAMBURG, PA 19526                                  P‐0028343 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWELL, CLINTON
315 SHAMROCK AVE
YORKTOWN, VA 23693                                 P‐0028344 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, ARRON H
700 SOUTH MAGNOLIA AVE #101
ANAHEIM, CA 92804                                  P‐0028345 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTIERREZ, DORA
53145 AVENIDA ALVARADO
LA QUINTA, CA 92253                                P‐0028346 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIPACE, JOHN
1515 FRANK STREET
SCOTCH PLAINS, NJ 07076                            P‐0028347 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERLICCA, MAXINE D
35 GREYLOCK RDG
PITTSFORD, NY 14534                                P‐0028348 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSA, HERBERT C
40 LIONS CT
FREEHOLD, NJ 07728                                 P‐0028349 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALK, ROBYN H
4501 TWANA DR
DES MOINES, IA 50310                               P‐0028350 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERLICCA, MAXINE D
35 GREYLOCK RDG
PITTSFORD, NY 14534                                P‐0028351 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIRCHILD, DEBRA J
2223 HUCKLEBERRY LANE
PASADENA, TX 77502                                 P‐0028352 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTCHICK, RONALD J
82 BROMFIELD ST.
NEWBURYPORT, MA 01950                              P‐0028353 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, JUAN
439 S ST ANDREWS PL 20
LOS ANGELES, CA 90020                              P‐0028354 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREWSTER, JAMES M
80 ARMITAGE DRIVE
BRIDGEPORT, CT 06605                               P‐0028355 11/18/2017    TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
SPARKS, SABRINA R
PO BOX 16703
NORTH HOLLYWOD, CA 91615                           P‐0028356 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREDIT ACCEPTANCE CORP
BYERS, ADRIAN N
41 EAST WOODBINE DRIVE
FREEPORT, NY 11520                                 P‐0028357 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAILMAN, DEBRA G
14207 SE 45TH PLACE
BELLEVUE, WA 98006                                 P‐0028358 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURDETT, CHRISTOPHER
11010 N DEER DRIVE
WOODWAY, WA 98020                                  P‐0028359 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURDETT, CHRISTOPHER
11010 N DEER DRIVE
WOODWAY, WA 98020                                  P‐0028360 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 1928 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 94 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
OVERLAND, ROGER W
3825 LITTLE ROCK DRIVE
APT 87
ANTELOPE, CA 95843                                 P‐0028361 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURDETT, CHRISTOPHER
11010 N DEER DRIVE
WOODWAY, WA 98020                                  P‐0028362 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERUTH, LINDA
444 UNION STREET
ENCINITAS, CA 92024                                P‐0028363 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRADE, JULIO A
3631 BROCK ST
HOUSTON, TX 77023                                  P‐0028364 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURKIN, PAUL
15314 VERMONTVILLE RD SW
VASHON, WA 98070                                   P‐0028365 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAUER, KEVIN W
9565 HENNINGER DR.
BELVIDERE, IL 61008                                P‐0028366 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERIO, DAVID V
9255 KATHLEEN DRIVE
MENTOR, OH 44060                                   P‐0028367 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEWELL, ROBERT B
1034 CRYSTAL COURT
WALNUT CREEK, CA 94598                             P‐0028368 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERT, CAROLINA R
1323 SE LEXINGTON AVENUE
LEES SUMMIT, MO 64081                              P‐0028369 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGGINS, JOHN P
1120 E. LAWRENCE ROAD
PHOENIX, AZ 85014                                  P‐0028370 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRASCA, CLAUDIO M
688 ALVARADO RD
BERKELEY, CA 94705                                 P‐0028371 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, KENYUNA C
5235 TUSSAHAW XING
MCDONOUGH, GA 30252                                P‐0028372 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OQUENDO, MILAGROS
5229 OLD STRASBURG ROAD
KINZERS, PA 17535                                  P‐0028373 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYERSON, ALVIN
1601 SHENANDOAH ST.
LOS ANGELES, CA 90035                              P‐0028374 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, JONI
301 SLATE LANE
WINDWARD LONG POINT #10108
MOUNT PLEASANT, SC 29464                           P‐0028375 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRMANI, AALOK
110 ARTHUR AVE
CLARENDON HILLS, IL 60514                          P‐0028376 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRMANI, AALOK
110 ARTHUR AVE
CLARENDON HILLS, IL 60514                          P‐0028377 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, GWENDOLYN T
2409 AUDUBON TRACE
NEW ORLEANS, LA 70122                              P‐0028378 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1929 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 95 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
REINKE, LAWRENCE A
W7268 BONNIE DR
SHIOCTON, WI 54170                                P‐0028379 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEMS, REGINA
1524 JASMINE PKWY
ALPHARETTA, GA 30022                              P‐0028380 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBUKE, WARREN S
303 DRAKE DRIVE
NORTH TONAWANDA, NY 14120                         P‐0028381 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINKE, SUSAN R
W7268 BONNIE DR
SHIOCTON, WI 54170                                P‐0028382 11/18/2017    TK Holdings Inc., et al.                     $4,681.00                                                                                    $4,681.00
HINOJOSA, NANCY
1029 LORD STREET
LOS ANGELES, CA 90033                             P‐0028383 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, YOLANDA
1938 BRILLAND CT
GLEN ALLEN, VA 23060                              P‐0028384 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARLY, IRENE
2054 TUNDRA CIR
ERIE, CO 80516                                    P‐0028385 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANNER, JOYCE
4174 DUNWOODY TERRACE
ATLANTA, GA 30341                                 P‐0028386 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, WESLEE D
1960 TERRACE COURT
FLORENCE, KY 41042                                P‐0028387 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, ELLEN J
203 N KENILWORTH AVE
UNIT 4G
OAK PARK, IL 60302                                P‐0028388 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARPENTER, DAVID L
PO BOX 503
JAFFREY, NH 03452                                 P‐0028389 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENISEK, STEVEN C
835 WILD HORSE CREEK ROAD
WILDWOOD, MO 63005                                P‐0028390 11/18/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MEREDITH, TERENCE G
9650 MILLIKEN AVE #8309
RANCHO CUCAMONGA, CA 91730                        P‐0028391 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYE, DANIEL T
25233 PLEASANT CR DR.
FLAT ROCK, MI 48134                               P‐0028392 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOY, AMBER
792 W SANDSTONE CT
HANFORD, CA 93230                                 P‐0028393 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONYS TAXI LIMO
RAYNOR, TONY A
30 LEHMANN DR
RHINEBECK, NY 12572                               P‐0028394 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAYZAD, NAVID
840 NORTH SPAULDING AVENUE
LOS ANGELES, CA 90046                             P‐0028395 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALLIE, THOMAS G
41 VALLEY VIEW DRIVE
FLINTSTONE, GA 30725                              P‐0028396 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 1930 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 96 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RODRIGUEZ, JOHN A
219 TIMBERWAR DR
NASHVILLE, TN 37214                                P‐0028397 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, BRUCE A
6004 ONONDAGA ROAD
BGETHESDA, MD 20816                                P‐0028398 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUTON, MISTY K
2688 KITE DRIVE
LENOIR, NC 28645                                   P‐0028399 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, BRUCE A
6004 ONONDAGA ROAD
BETHESDA, MD 20816                                 P‐0028400 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWLEY, JOHN F
2041 MIDVALE ST
YPSILANTI, MI 48197                                P‐0028401 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURST, WILLIAM L
PO BOX 545
1006 NE 4TH AVE
CARBON HILL, AL 35549                              P‐0028402 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAYSON‐WHITAKER, JACQUELINE
878 WOODCREST LOOP
CULPEPER, VA 22701                                 P‐0028403 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, JONATHAN J
319 WOODCREEK TER
FREMONT, CA 94539                                  P‐0028404 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LVOVSKY, ILYA
2900 MANOR ROAD #3373
AUSTIN, TX 78722                                   P‐0028405 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAYSON, OMAR
878 WOODCREST LOOP
CULPEPER, VA 22701                                 P‐0028406 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, SHERYL A
23465 ELK TRAIL EAST
REDDING, CA 96003                                  P‐0028407 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURST, WILLIAM L
PO BOX 545
1006 NE 4TH AVE
CARBON HILL, AL 35549                              P‐0028408 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ADRIENNE N
4150 ROGERS CREEK COURT
DULUTH, GA 30096                                   P‐0028409 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIEBERT, CURTIS E
312 CASTAWAY DRIVE
KINGSPORT, TN 37663                                P‐0028410 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURST, WILLIAM L
PO BOX 545
1006 NE 4TH AVE
CARBON HILL, AL 35549                              P‐0028411 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, LARRY
18609 94TH AVE CT E
PUYALLUP, WA 98375                                 P‐0028412 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABRENTZ, VALARIE
29528 MADERA AVE
SHAFTER, CA 93263                                  P‐0028413 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1931 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 97 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
EALEY, WILLIAM A
9839 MEADOW RD SW
LAKEWOOD, WA 98499                                 P‐0028414 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, JAMAL
4750 E CORNELL QVE
DENVER                                             P‐0028415 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABRENTZ, ANTON
29528 MADERA AVE
SHAFTER, CA 93263                                  P‐0028416 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILEY, EDNA M
8047 HIGHWAY 43 NORTH
POPLARVILLE, MS 39470                              P‐0028417 11/18/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
BEASLEY, ANGELA M
838 CASTLE HILL
NEW BRAUNFELS, TX 78130                            P‐0028418 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIGRO, ROBERT F
P.O. BOX 5197
NAVAL STATION NEWPORT
NEWPORT, RI                                        P‐0028419 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABRENTZ, ANTON
29528 MADERA AVE
SHAFTER, CA 93263                                  P‐0028420 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EALEY, WILLIAM A
9839 MEADOW RD SW
LAKEWOOD, WA 98499                                 P‐0028421 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JIANWEI
39 HOLLYWOOD CT
SAN FRANCISCO, CA 94112                            P‐0028422 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, SHAMITTA D
24661 BYRNE MEADOW SQ
ALDIE, VA 20105                                    P‐0028423 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, DANIEL E
5670 SOUTH BRADLEY ROAD
ORCUTT, CA 93455                                   P‐0028424 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, LYNN D
230 SPECTRUM AVE.
326
GAITHERSBURG, MD 20879                             P‐0028425 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, BOBBIE L
861 DALLAS STREET
GARY, IN 46406                                     P‐0028426 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRITT, LAWRENCE A
3318 HIGHWAY 78
ABSAROKEE, MT 59001                                P‐0028427 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BODNAR, GERALD W
515 ADAMS LN
SOUTHAMPTON, NJ 08088‐9107                         P‐0028428 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILEY, CARY B
8047 HIGHWAY 43 NORTH
POPLARVILLE, MS 39470                              P‐0028429 11/18/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LOZA, JORGE
3616 OKLAHOMA CT
STOCKTON, CA 95206                                 P‐0028430 11/18/2017    TK Holdings Inc., et al.                    $24,000.00                                                                                   $24,000.00
SHAH, NILESH
15546 BONSAI WAY
TUSTIN, CA 92782                                   P‐0028431 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1932 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 98 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BEEG, GARY L
5251 S INDEPENDENCE ST
LITTLETON, CO 80123                                 P‐0028432 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROVICHEVA, NINA
4147 ROSS ROAD
SEBASTOPOL, CA                                      P‐0028433 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, KAREN K
98‐640 PUAILIMA ST
AIEA, HI 96701‐2231                                 P‐0028434 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEISHMAN, ROBERT W
849 NEWTON LANE
PLACENTIA, CA 92870                                 P‐0028435 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMENT, CHRISTINA
1430 GALVESTON ST
SAN DIEGO, CA 92110                                 P‐0028436 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALANISWAMY, SHANMUGA
4005 KENWOOD DR
FLOWER MOUND, TX 75022                              P‐0028437 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHATAMI, PEDDY
1954 ALVINA DR
PLEASANT HILL, CA 94523                             P‐0028438 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOURI, ELLIOT
401 RIVAGE CIR
FOLSOM, CA 95630                                    P‐0028439 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALTON, STEVE P
1350 W ONYX WAY
MUSTANG, OK 73064                                   P‐0028440 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHATAMI, PEDDY
1954 ALVINA DR
PLEASANT HILL, CA 94523                             P‐0028441 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, DEBORAH L
12404 FOUNTAIN HILL LN NE
ALBUQUERQUE, NM 87111                               P‐0028442 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, BIN
4853 CATALINA DRIVE
LAKE ORION, MI 48359                                P‐0028443 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, MICHAEL
105 CONGRESSIONAL DRIVE
APT C
GREENVILLE, DE 19807                                P‐0028444 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, BIN
4853 CATALINA DRIVE
LAKE ORION, MI 48359                                P‐0028445 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHE, REBECCA S
PO BOX 1197
EVERGREEN, CO 80437                                 P‐0028446 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, IMAN C
1415 S WASHINGTON AVENUE
COMPTON, CA 90221                                   P‐0028447 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRICK, BETTE A
16224 W SIERRA ST
SURPRISE, AZ 85379                                  P‐0028448 11/18/2017    TK Holdings Inc., et al.                    $13,000.00                                                                                   $13,000.00
SKRZAT, JOSEPH J
1729 BLUE RIDGE DR.
POMONA, CA 91766                                    P‐0028449 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1933 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 99 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
VOSICKA, ALEX D
425 ROYAL COURT
TRACY, CA 95376                                     P‐0028450 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, JAMIE
22462 SR ‐ 253
HACKLEBURG, AL 35564                                P‐0028451 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARTELL, MICHELE
1464 MCDANIELS
HIGHLAND PARK, IL 60035                             P‐0028452 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, DENNIS R
629 D AV
NATIONAL CITY, CA 91950                             P‐0028453 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, DENNIS R
629 D AVE
NATIONAL CITY, CA 91950                             P‐0028454 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLIN, PRISCILLA D
820 BAY STREET
SUISUN CITY, CA 94585                               P‐0028455 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWNS, THOMAS E
22276 FIELDS DR
FIELDS, OR 97710                                    P‐0028456 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, REGINA
4418 W. 127TH PL
ALSIP, IL 60803                                     P‐0028457 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINGA, DOROTHY L
12405 57 DR NE
MARYSVILLE, WA 98271                                P‐0028458 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAI, ESTELLA M
5440 LEARY AVE NW 526
SEATTLE, WA 98107                                   P‐0028459 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOAG, DAVID
4727 KESTER AVE.
#107
SHERMAN OAKS, CA 91403                              P‐0028460 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JOANNE
PO BOX 219
KILAUEA, HI 96754                                   P‐0028461 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JOANNE
PO BOX 219
KILAUEA, HI 96754                                   P‐0028462 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, JAMES C
13236 FRANCESKA ROAD
APPLE VALLEY, CA 92308                              P‐0028463 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTEZ, DOUGLAS H
789 BAYVIEW PLACE
LAGUNA BEACH, CA 92651                              P‐0028464 11/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ZENG, YONGJI
3724 JACKSON ST APT 201
OMAHA, NE 68105                                     P‐0028465 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENIA, TIMOTHY E
16099FINLAND AVE W
ROSEMOUNT, MN 55068                                 P‐0028466 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHENS, ROBERT T
910 LONE TREE COURT
LOUISVILLE, KY 40223                                P‐0028467 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1934 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 100 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUTCHENS, MARIA J
910 LONE TREE COURT
LOUISVILLE, KY 40223                                 P‐0028468 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERLIC, AIDAN R
3345 MANDEVILLE CANYON RD
LOS ANGELES, CA 90049                                P‐0028469 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENIA, TIMOTHY E
16099 FINLAND AVE W
ROSEMOUNT, MN 55068                                  P‐0028470 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENG, YONGJI
3724 JACKSON ST. APT 201
OMAHA, NE 68105                                      P‐0028471 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABCOCK, KENNETH A
1505 CRYSTAL DR. APT. 615
ARLINGTON, VA 22202‐4118                             P‐0028472 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHARLES G
P. O. BOX 93148
PASADENA, CA 91109                                   P‐0028473 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, CHARLES E
3778 PAUL WHITE ROAD
LAKE CHARLES, LA 70611                               P‐0028474 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TONY A
7928 FARINA COURT
SARASOTA, FL 34238                                   P‐0028475 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, CYNTHIA A
178 PIERCE HILL RD
VESTAL, NY 13850                                     P‐0028476 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBROTTA, PAUL
320 PARSONS DRIVE
CHARLOTTESVILLE, VA 22901‐3228                       P‐0028477 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEATING‐SCHROOT, SHAUNA L
4747 SANIBEL LANE
LIBERTY TOWNSHIP, OH 45011                           P‐0028478 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECZEK, DALE
640 CENTRAL ST
BOYLSTON, MA 01505                                   P‐0028479 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAST, AUDRA L
36 SEAN MEADOW DRIVE
MORRIS, CT 06763                                     P‐0028480 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRICKATES, PAULA C
13517 WISTERIA WAY DRIVE
FAIRFAX, VA 22033                                    P‐0028481 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINOV, PAVEL
9826 WOODRIDGE DRIVE
EDEN PRAIRIE, MN 55347                               P‐0028482 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAYABYAB, ROJIENOUYE
75 JOEL SCOTT DRIVE
HOLDEN, MA 01520                                     P‐0028483 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEHRM, RYAN FEHRM R
312 ARIZONA ST.
PORTSMOUTH, VA 23701                                 P‐0028484 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRICKATES, ANNE P
13517 WISTERIA WAY DRIVE
FAIRFAX, VA 22033                                    P‐0028485 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1935 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 101 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CIASTON, PETER M
261 GREENSPRING DR
STAFFORD, VA 22554                                  P‐0028486 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENEY, OWEN
4423 BALBOA DR
SUGAR LAND, TX 77479                                P‐0028487 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, ADRIENNE J
165 VILLA PLACE CT
TUCKER, GA 30084                                    P‐0028488 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORCZ, MATTHEW L
3120 HUMPHREY RD
VARYSBURG, NY 14167                                 P‐0028489 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, PALLAS D
3704 EMILY DRIVE
PORT ALLEN, LA 70767                                P‐0028490 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRASSER, CHERYL L
40188 JEFFERSON SPRINGS COURT
ALDIE, VA 20105                                     P‐0028491 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, BARBARA J
1213 10TH AVENUE NORTH
SAINT CLOUD, MN 56303                               P‐0028492 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON, TINQUILA S
NO ADDRESS PROVIDED
                                                    P‐0028493 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, CHRISTINA
104 E WHITE PINE DRIVE
MOYOCK, NC 27958                                    P‐0028494 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOVAN, BROOK E
809 KINGSBRIDGE TERRACE
MOUNT AIRY, MD 21771                                P‐0028495 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERSON, SHANNON L
35 FENWAY DRIVE
FRAMINGHAM, MA 01701                                P‐0028496 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, FRED C
501 21ST ST NW
EAST GRAND FORKS 56721                              P‐0028497 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPORE, ERNEST D
400 RELIANCE WOODS DRIVE
MIDDLETOWN, VA 22645                                P‐0028498 11/19/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LEMAY, DEBRA A
6 EASTERLY DRIVE
EAST SANDWICH, MA 02537                             P‐0028499 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, FRED C
501 21ST ST NW
EAST GRAND FORKS, MN                                P‐0028500 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, BRIAN W
4571 LANGDON DR
#302
MORRISVILLE, NC 27560                               P‐0028501 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPOCIUS, DAVID A
7260 W COLLEEN CT.
MONEE, IL 60449                                     P‐0028502 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLMON, KIMBERLY J
4031 HOLLAND AVENUE
UNIT E
DALLAS, TX 75219                                    P‐0028503 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1936 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 102 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ONEAL, SARA C
10843 HILLROSE AVENUE
BATON ROUGE, LA 70810                               P‐0028504 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLLINA, JENNIFER A
18 CHESTNUT CT
NORTH ANDOVER, MA 01845                             P‐0028505 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOVAN, BROOK E
809 KINGSBRIDGE TERRACE
MOUNT AIRY, MD 21771                                P‐0028506 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPOCIUS, DAVID A
7260 W COLLEEN CT
MONEE, IL 60449                                     P‐0028507 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTA, MARGIE
181 GAILMORE DRIVE
YONKERS, NY 10710                                   P‐0028508 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORKLE, JULIE A
1542 RIDENOUR PKWY NW
KENNESAW, GA 30152                                  P‐0028509 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, MARK E
11 NW 53RD TERRACE
GLADSTONE, MO 64118                                 P‐0028510 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDMER, BARBARA A
136 JOHNSON AVE
MAHWAH, NJ 07430                                    P‐0028511 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLTRALIK, FABIAN
112 FILE DRIVE
BECKLEY, WV 25801‐7112                              P‐0028512 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPEL, DARRYL R
6116 LILLYPOND WAY
ONTARIO, NY 14519                                   P‐0028513 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, ROBERT S
1901 CONNECTICUT AVE, NW
WASHINGTON, DC 20009                                P‐0028514 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, MICHAEL J
31 N. LINDEN AVE.
HATBORO, PA 19040                                   P‐0028515 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOTHE, JOHN G
3192 SPERRYS RUN ROAD
RIO, WV 26755                                       P‐0028516 11/19/2017    TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
RETTYMAN, HENRY S
2622 NW 27TH AVENUE
BOCA RATON, FL 33434                                P‐0028517 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARNER, ROBERT J
SM39 LAKE CHEROKEE
HENDERSON, TX 75652                                 P‐0028518 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLDAN, SARA S
1312 REALOAKS DR
FORT WORTH, TX 76131                                P‐0028519 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGDANOFF, STEVEN F
2204 KING ARTHUR COURT
NAPLEW, FL 34112                                    P‐0028520 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINS, CASEY A
5880 DUTCHER ROAD
HOWELL, MI 48843                                    P‐0028521 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1937 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 103 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREEN, DAVID S
1126 NE 69TH AVE.
PORTLAND, OR 97213                                  P‐0028522 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, SHEMEKA S
141 PEXTILE PLANT RD
STONEVILLE, NC 27048                                P‐0028523 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, MARY K
NO ADDRESS PROVIDED
                                                    P‐0028524 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGDANOFF, STEVEN F
2204 KING ARTHUR COURT
NAPLES, FL 34112                                    P‐0028525 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGHEE, VIVIAN
20507 MARK TWAIN
DETROIT, MI 48235                                   P‐0028526 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, JAMIE R
1411 PARK GARDEN LANE
RESTON, VA 20194                                    P‐0028527 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGHTY, NARDIANN K
5710 KEYS WAY
LITHONIA, GA 30058                                  P‐0028528 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTNAM, DUANE W
174 VIA MONTE DORO
REDONDO BEACH, CA 90277                             P‐0028529 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMERANTZ, BRUCE C
PO BOX 633
STONY BROOK, NY 11790‐0633                          P‐0028530 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHARLES T
2472 N 49TH STREET
MILWAUKEE, WI 53210                                 P‐0028531 11/19/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
JANOWSKI, MICHAEL J
233 A SOUTH BARRETT AVENUE
AUDUBON, NJ 08106                                   P‐0028532 11/19/2017    TK Holdings Inc., et al.                      $193.50                                                                                       $193.50
POMERANTZ, BRUCE C
PO BOX 633
STONY BROOK, NY 11790‐0633                          P‐0028533 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENEY, CATHERINE S
PO BOX 1094
VAIL, CO 81658                                      P‐0028534 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOY, NORMAN F
4300 LAKESIDE DRIVE UNIT 14
JAQQCKSONVILLE, FL 32210                            P‐0028535 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, MARK A
38155 CLEAR CREEK STREET
MURRIETA, CA 92562                                  P‐0028536 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, JOEL
141‐05 PERSHING CRESCENT
APT. # 512
BRIARWOOD, NY 11435                                 P‐0028537 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBENTHAL, JACQUELYN L
530 MORNING MIST CT
ALPHARETTA, GA 30022                                P‐0028538 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRICIUS, BYRON
3351 S PLACITA DES ESCONCES
GREEN VALLEY, AZ 85622                              P‐0028539 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1938 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 104 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUCHMAN, ARLENE
8220 CRESTWOOD HEIGHTS DR
APT. 1116
MCLEAN, VA 22102                                   P‐0028540 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, LESLEY F
7382 STATE ROUTE 20
MADISON, NY 13402                                  P‐0028541 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, HANNAH J
44 REDFIELD ST
RYE, NY 10580                                      P‐0028542 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, DAVID
4425 46TH AVE N
ST PETERSBURG, FL 33714                            P‐0028543 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, LESLEY F
7382 STATE ROUTE 20
MADISON, NY 13402                                  P‐0028544 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IONATA, JAMES A
10 WOODMIST CIRCLE
COVENTRY, RI 02816                                 P‐0028545 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUHRO, CURT S
1208 COLBY LANE
CEDAR PARK, TX 78613                               P‐0028546 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, DAVID
4425 46TH AVE N
ST PETERSBURG, FL 33714                            P‐0028547 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWTON, BRIGID M
5349 VIA RAMON RD
YORBA LINDA, CA 92887                              P‐0028548 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER JR, MARK E
1231 CEDAR RD.
AMBLER, PA 19002                                   P‐0028549 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLORY, EMMANUEL
168 OLD STAGE ROAD
ALBRIGHTSVILLE, PA 18210                           P‐0028550 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DETELICH, SANDRA L
9401 HEATHFIELD COURT
SACRAMENTO, CA 95829                               P‐0028551 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASSELL, TIMOTHY E
3950 OHIO STREET APT 323
SAN DIEGO, CA 92104                                P‐0028552 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WURZER, LLOYD J
404 SANDRA TERRACE
WEST UNION, IA 52175                               P‐0028553 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, ELIDA M
7667 BUCHANAN DRIVE
BOARDMAN, OH 44512‐5704                            P‐0028554 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DECOCK, SHELLIE L
2000 E 19TH ST LOT 1
LAWRENCE, KS 66046                                 P‐0028555 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTONELLI, ANGELITA
2331 STONE CREST WAY
ST GEORGE, UT 84790                                P‐0028556 11/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WURZER, LLOYD J
404 SANDRA TERRACE
WEST UNION, IA 52175                               P‐0028557 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 1939 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 105 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SQUIRES, JERRY A
916 DEER PARK ROAD
NEBO, NC 28761                                       P‐0028558 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORROR, KAY E
333 CEDAR RIDGE RD
OZARK, MO 65721                                      P‐0028559 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNSCH, BOYD B
2431 YARMOUTH LN
CROFTON, MD 21114‐1134                               P‐0028560 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTEIN, EVELYN S
38 WALLENBERG CIRCLE
MONSEY, NY 10952                                     P‐0028561 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, KERRI J
2 CRUMITIE ROAD
ALBANY, NY 12211                                     P‐0028562 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN, JEREMIAH T
347 MAY FARM RD
PITTSBORO, NC 27312                                  P‐0028563 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODELL, BRIAN K
111 HITE AVENUE
BECKLEY, WV 25801                                    P‐0028564 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOSKOTA, CHAD J
6022 WEST AVE J4
LANCASTER, CA 93536                                  P‐0028565 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENLEY, TONYA Y
104 INGLESIDE DRIVE
JONESBORO, GA 30236                                  P‐0028566 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLMORE, MANDELL
3609 WOODVALLEY DR
PIKESVILLE, MD 21208                                 P‐0028567 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGSON, DAVID J
16 XIVRAY ST
AUBURN, ME                                           P‐0028568 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINSLOW, VICTORIA S
8602 PARK RIDGE LN
MACEDONIA, OH 44056                                  P‐0028569 11/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RICE, DAVID T
5743 CAMELLIA AVE
TEMPLE CITY, CA 91780‐2502                           P‐0028570 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKEY, GARY L
10822 BAR X TRAIL
HELOTES, TX 78023                                    P‐0028571 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOHN, GEORGE E
16679 REDWOOD ST
FOUNTAIN VALLEY, CA 92708‐2321                       P‐0028572 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, VICKY J
1101 E NORTHSIDE DR
POLK CITY, IA 50226                                  P‐0028573 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, WALTER D
903 KELLUM STREET
FAIRBANKS, AK 99701                                  P‐0028574 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOCKADAY, JOSEPH
9702 ENMORE
FRISCO, TX 75035                                     P‐0028575 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1940 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 106 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JEAN‐GILLES, ANDRE
137‐12 FRANKTON STREET
ROEDALE, NY 11422                                   P‐0028576 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROVENOR, MICHAEL K
1304 KIRK DR SE
GRAND RAPIDS, MI 49546                              P‐0028577 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINSLOW, PATRICK R
8602 PARK RIDGE LN
MACEDONIA, OH 44056                                 P‐0028578 11/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RICE, DAVID T
NO ADDRESS PROVIDED
                                                    P‐0028579 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, SCOTT B
10612 WARLAND ROAD
MARSHALL, VA 20115                                  P‐0028580 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, VANESSA B
1509 SEACLIFFE DRIVE
GAUTIER, MS 39553                                   P‐0028581 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOCKADAY, JOSEPH
9702 ENMORE
FRISCO, TX 75035                                    P‐0028582 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, NORWARREN
907 LINDEN AVENUE
FAIRFIELD, CA 94533                                 P‐0028583 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOCKADAY, JOSEPH
9702 ENMORE
FRISCO, TX 75035                                    P‐0028584 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAMOND, CASEY
4637 NE 40TH AVE
PORTLAND, OR 97211                                  P‐0028585 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLIMMER, SARAH B
46749 HOBBLEBUSH TERRACE
STERLING, VA 20164                                  P‐0028586 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERGER, BRANDEN P
870 MICA CITY RD
FRANKLIN, NC 28734                                  P‐0028587 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOISOFF, GEORGE R
201 SPECTACLE DRIVE
VALPARAISO, IN 46383                                P‐0028588 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIAMPALO, ROBERT N
N7282 TROPHY DR
NEW LISBON, WI 53950                                P‐0028589 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, TIFFANI
7468 W. CHENANGO PL
LITTLETON, CO 80123                                 P‐0028590 11/19/2017    TK Holdings Inc., et al.                    $97,483.00                                                                                   $97,483.00
KANTAR, MICHAEL D
50675 TUMBLEWEED TRAIL
GRANGER, IN 46530                                   P‐0028591 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOSS, TIMOTHY R
11 S DORADO CIR
APT 2D
HAUPPAUGE, NY 11788                                 P‐0028592 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, VIRGINIA
6404 RIDGEWOOD DRIVE
AMARILLO, TX 79109                                  P‐0028593 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1941 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 107 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SCHRIMPF, CATHERINE
5204 SHANNON DRIVE
GODFREY, IL 62035                                   P‐0028594 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMMER, CHRISTOPHER
PO BOX 758
CARSON, WA 98610                                    P‐0028595 11/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GLIDEWELL, ADAM S
404 EAST JARMAN DRIVE
MIDWEST CITY, OK 73110                              P‐0028596 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, BENJAMIN J
25 SOARING BIRD CT.
LAS VEGAS, NV 89135                                 P‐0028597 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWTON, JOHN O
11225 N. 11TH PLACE
PHOENIX, AZ 85020                                   P‐0028598 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACK, LEONARD K
147 S. ROSELLE RD.
ROSELLE, IL 60172                                   P‐0028599 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALINDOGAN, DINO
22448 GLENBOW WAY
CLARKSBURG, MD 20871                                P‐0028600 11/19/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
BURNSRICE, DEBORAH A
5743 CAMELLIA AVE
TEMPLE CITY, CA 91780‐2502                          P‐0028601 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, DEBRA M
6185 ACORN PLACE
INDIAN HEAD, MD 20640                               P‐0028602 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAVICH, ROBERT T
5466 RIDGE RD
LOCKPORT, NY 14094                                  P‐0028603 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLUMENFELD, ROBERT P
18 CABOT WAY
FRANKLIN PARK, NJ 08823                             P‐0028604 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODMAN, DONNA P
5 LEDGEWOOD WAY
UNIT. 9
PEABODY, MA 01960                                   P‐0028605 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANKAR, GOWRI
8828 BURKE AVE N
SEATTLE, WA 98103                                   P‐0028606 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAVRILOS, TERRAH K
832 ROSEMARY TER
DEERFIELD, IL 60015                                 P‐0028607 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARENTEWICZ, MONIKA A
3449 E. TONTO LN
PHOENIX, AZ 85050                                   P‐0028608 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAULKE, JOHN E
4 SPENCER COURT
HUNTINGTON STATI, NY 11746                          P‐0028609 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBERS, STANLEY J
410 FOURTH STREET
BECKEMEYER, IL 62219                                P‐0028610 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, BRADY W
912 SONOMA WAY
SACRAMENTO, CA 95819                                P‐0028611 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1942 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 108 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MARSHALL, PEGGY E
CRAIGM912@GMAIL.COM
912 SONOMA WAY
SACRAMENTO, CA 95819                                P‐0028612 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURPHY, COREY J
6909 HENLEY RD
KLAMATH FALLS, OR 97603                             P‐0028613 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EVANS, RODERICK L
2720 6TH AVE
TUSCALOOSA, AL 35401                                P‐0028614 11/19/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
PERKINS, DEBRA R
3630 N HARVARD AVE
TULSA, OK 74115                                     P‐0028615 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARSHALL, CRAIG S
912 SONOMA WAY
SACRAMENTO, CA 95819                                P‐0028616 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SINK, JOEL I
4187 BRIAR CREEK RD
CLEMMONS, NC 27012                                  P‐0028617 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JACOB
2743 AYLESBURY WAY
JOHNSTOWN, CO 80534                                 P‐0028618 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCDONALD, JUDITH M
JUDITH MCDONALD
2790 EVERGREEN CIRCLE
EMMAUS, PA 18049                                    P‐0028619 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODS, CHANDNI P
2097 EAGLE RIDGE DR
BIRMINGHAM, AL 35242                                P‐0028620 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SINK, JOEL I
4187 BRIAR CREEK RD
CLEMMONS, NC 27012                                  P‐0028621 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALBERS, STANLEY J
410 FOURTH STREET
BECKEMEYER, IL 62219                                P‐0028622 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRUNO, KILLILEY T
2720 6TH AVE
TUSCALOOSA, AL 35401                                P‐0028623 11/19/2017    TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
HOLMES, NICOLE E
4750 SANTA ROSITA CT.
SANTA ROSA, CA 95405                                P‐0028624 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AHERN, HEATHER L
190 MERWIN AVE.
ROCHESTER, NY 14609                                 P‐0028625 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARSHALL, CRAIG S
912 SONOMA WAY
SACRAMENTO, CA 95819                                P‐0028626 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZHAO, XIAO
687 28TH STREET
OAKLAND, CA 94609                                   P‐0028627 11/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
SANTMYER, DIANA L
17 BASILICA
LADERA RANCH, CA 92694                              P‐0028628 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOVELSON, ROBERT S
5806 S THUNDER LK DR NE
REMER, MN 56672                                     P‐0028629 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 1943 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 109 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ST. HILL, JEANINE A
2940 S. PINE VALLEY AVE.
ONTARIO, CA 91761                                   P‐0028630 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOWINSKI, ROBERT
7801 BUCKBOARD COURT
POTOMAC, MD 20854                                   P‐0028631 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARNIGO, PAMELA
570 N MANHATTAN CT
HAZLETON, PA 18201                                  P‐0028632 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFER, CHARLES A
7400 OLD FORT BAYOU ROAD
OCEAN SPRINGS, MS 39564                             P‐0028633 11/19/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PHILLIPS, KEITH
4455 MONT EAGLE PLACE
LOS ANGELES, CA 90041                               P‐0028634 11/19/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
CHARNIGO, PAMELA
570 N MANHATTAN CT
HAZLETON, PA 18201                                  P‐0028635 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTONIOLO, DEA M
22 MILL RD
APT # 2
NORRISTOWN, PA 19401‐1815                           P‐0028636 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOWINSKI, ROBERT
7801 BUCKBOARD COURT
POTOMAC, MD 20854                                   P‐0028637 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELMAN, CONNIE C
4325 PR 1151
GILMER, TX 75645                                    P‐0028638 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLTAN, KELLY S
9000B SANDALWOOD DRIVE
MANASSAS, VA 20110                                  P‐0028639 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODELL, BRIAN K
111 WHITE AVENUE
BECKLEY, WV 25801                                   P‐0028640 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOWINSKI, ROBERT
7801 BUCKBOARD COURT
POTOMAC, MD 20854                                   P‐0028641 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFRANCE, ROXY L
16 WALDOBORO RD
JEFFERSON, ME 04348                                 P‐0028642 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGSON, ANDREA M
16 XIVRAY ST
AUBURN, ME                                          P‐0028643 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE JONG, THEUNIS A
4 WATERSIDE ROAD
APT 2
MARBLEHEAD, MA 01945                                P‐0028644 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, GORDON
1935 REVOLUTIONARY CT
PHOENIXVILLE, PA 19460                              P‐0028645 11/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
AMBROGIO, FRANK
277 BOULEVARD DR.
WAYNE, NJ 07470                                     P‐0028646 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 1944 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 110 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RONCAL, ELENA M
260 WAVERLY AVENUE
APT. # 22
PATCHOGUE, NY 11772                                P‐0028647 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU‐SUN, HELEN H
7621 SPRUCE RUN CT
LAS VEGAS, NV 89128                                P‐0028648 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFFMAN, ELIZABETH D
31 BLUEBELL ST
AMERICAN CANYON, CA 94611                          P‐0028649 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONG, SENH C
6519 SUNNYFIELD WAY
SACRAMENTO, CA 95823                               P‐0028650 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, RONALD
40 OAKWOOD DRIVE
PALOS PARK, IL 60464                               P‐0028651 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, PATRICIA O
1725 COUNTRY CLUB ROAD
WILMINGTON, NC 28403                               P‐0028652 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT P
7136 BAKER CT
WARRENTON, VA 20187                                P‐0028653 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAKAL, JEANNINE
JEANNINE SAKAL
9910 ROYAL LANE #904
DALLAS, TX 75231                                   P‐0028654 11/19/2017    TK Holdings Inc., et al.                      $575.00                                                                                       $575.00
WAYNE, DAVID L
50495 BURR STREET
CANTON, MI 48188                                   P‐0028655 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALESSANDRO, ANTHONY J
22 HORSESHOE DRIVE
VOORHEES, NJ 08043                                 P‐0028656 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT P
7136 BAKER CT
WARRENTON, VA 20187                                P‐0028657 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUGHLIN, COLLEEN
2538 THOMAS AVE
BERKLEY, MI 48072                                  P‐0028658 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEPSUND, ERIC J
4551 15TH AVE SE
ST CLOUD, MN 56304                                 P‐0028659 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOREST, JAKE
300 JOHNSON DR
GRANTS PASS, OR 97527                              P‐0028660 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAYNE, BEVERLY J
50495 BURR STREET
CANTON, MI 48188                                   P‐0028661 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUER, TONY L
994 VERNON AVE
GLENCOE, IL 60022                                  P‐0028662 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWLEY‐BANKS, HARLAND A
P.O. BOX 265
BERWICK, ME 03901                                  P‐0028663 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONDELL, JACLYN A
726 HAYES ST
HAZLETON, PA 18201                                 P‐0028664 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1945 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 111 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
O’ HEARON, CHERYL M
31 5TH AVE
LANDFALL, MN 55128‐7110                             P‐0028665 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHLER, MELVYN J
PO BOX 12043
FORT PIERCE, FL 34979‐2043                          P‐0028666 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, DEANNA T
6046 SHADOW LANE
CITRUS HEIGHTS, CA 95621                            P‐0028667 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDON, PAUL R
10544 STRATHMORE DR
LOS ANGELES, CA 90024                               P‐0028668 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, DANIEL G
1710 W 360N
ST GEORGE, UT 84770                                 P‐0028669 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, MICHAEL L
1113 STONEBRIDGE PATH
JORDAN, MN 55352                                    P‐0028670 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVERETT, VALERIE L
1111 DOTSON WAY
APEX, NC 27523                                      P‐0028671 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOKOLOFF, STEVEN M
4160 LAFAYETTE PLACE
CULVER CITY, CA 90232                               P‐0028672 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPOTE, ELAINE
1622 11TH STREET
OAKLAND, CA 94607                                   P‐0028673 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLMAN, ELFRIEDE
18 CABOT WAY
FRANKLIN PARK, NJ 08823                             P‐0028674 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DREIBERG, TWILA L
1172 KIRKFORD WAY
WESTLAKE VILLAGE, CA 91361                          P‐0028675 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIGNALL, ERIC A
137 RIDGEVIEW DR
VALPRAISO, IN 46385                                 P‐0028676 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUDDHA, PUROGAMI
418 W VILLAGE LN
CHADDS FORD, PA 19317                               P‐0028677 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDINGTON, GWENDOLYN F
5407 DENNIS COURT
CHARLOTTE, NC 28213                                 P‐0028678 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLL, KIRSTEN M
3209 OAK KNOLL DR APT 1
EAU CLAIRE, WI 54701                                P‐0028679 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, ELIZARDO R
O‐4 LINCOLN
PARKVILLE
GUAYNABO, PR 00969                                  P‐0028680 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUDD, KENNETH E
41 BIMINI COVE DR
OCEAN RIDGE, FL 33435                               P‐0028681 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YETTE, MAYA P
5809 LUSTINE STREET
HYATTSVILLE, MD 20781                               P‐0028682 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1946 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 112 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEE, SAU P
1385 FIRESTONE LOOP
SAN JOSE, CA 95116                                   P‐0028683 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YETTE, JOYCE P
5809 LUSTINE STREET
HYATTSVILLE, MD 20781                                P‐0028684 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAUGHARTHY, JON C
5146 BUENA VISTA ST.
ROELAND PARK, KS 66205                               P‐0028685 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHAEL
2100 ASH LANE
LAFAYETTE HILL, PA 19444                             P‐0028686 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISZNIEWSKI, DARIUSZ
933 W CLEARWATER STREET
ROSELLE, IL 60172                                    P‐0028687 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, LEE F
450 JUNCTION TRACK
ROSWELL, GA 30075                                    P‐0028688 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LO, LIT F
1385 FIRESTONE LOOP
SAN JOSE, CA 95116                                   P‐0028689 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKES, JERRY K
381 MEADDOCK LANE
CHATHAM, VA 24531                                    P‐0028690 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILBERT, JOHN M
PO BOX 2372
SAN JOSE, CA 95109                                   P‐0028691 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, GAIL M
450 JUNCTION TRACK
ROSWELL, GA 30075                                    P‐0028692 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DINE, LINDA
1893 COVE LANE
GLENDALE HEIGHTS, IL 60139                           P‐0028693 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECORENA, SALLY Y
57 CRICKHOLLOW COURT
HILLSBOROUGH, NJ 08844                               P‐0028694 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTER‐HALL, KAREN J
309 PECAN BAYOU DRIVE
MONROE, LA 71203                                     P‐0028695 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, MELANIE J
9601 BAY HILL DR
LOUISVILLE, KY 40223                                 P‐0028696 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOEHRINGER, GEORGE B
1020 TIMBERIDGE TRAIL
KINGSPORT, TN 37660‐1082                             P‐0028697 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOBERMAN, ROBERT
11268 SW 112TH PL
MIAMI, FL 33176                                      P‐0028698 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANSON, MICHAEL R
106 VARSITY COURT
CRESTVIEW HILLS, KY 41017                            P‐0028699 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, CHRISTINE Y
220 BONNER AVENUE
LOUISVILLE, KY 40207                                 P‐0028700 11/19/2017    TK Holdings Inc., et al.                     $1,250.00                                                                                    $1,250.00



                                                                                          Page 1947 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 113 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
VAN DINE, BRIAN S
1893 COVE LANE
GLENDALE HEIGHTS, IL 60139                         P‐0028701 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOEHRINGER, GEORGE B
1020 TIMBERIDGE TRAIL
KINGSPORT, TN 37660‐1082                           P‐0028702 11/19/2017    TK Holdings Inc., et al.                        $10.00                                                                                       $10.00
COLLINS, PATRICK P
20905 NE 102ND ST
VANCOUVER, WA 98682                                P‐0028703 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STYPE, CLARITA P
PO BOX 2752
EWA BEACH, HI 96706                                P‐0028704 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEFFER, JEFFREY P
2020 PLYMOUTH LANE
NORTHBROOK, IL 60062                               P‐0028705 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERVILLE, DANIEL S
130 INDIAN CLIFFS DRIVE
CHICO, CA 95973‐8868                               P‐0028706 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEFFR, JEFFREY P
2020 PLYMOUTH LANE
NORTHBROOK, IL 60062                               P‐0028707 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JENNY
3001 MARIE GARDEN APARTMENT
B 208
CABO ROJO, PR 00623                                P‐0028708 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, RICARDO
212 OXBOW DRIVE
WILLIMANTIC, CT 06226                              P‐0028709 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEFFER, JEFFREY P
2020 PLYMOUTH LANE
NORTHBROOK, IL 60062                               P‐0028710 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMBACHER, JOSEPH
5820 W BROOKDALE DRIVE
RENO, NV 89523                                     P‐0028711 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STYPE, RANDY G
PO BOX 2752
EWA BEACH, HI 96706                                P‐0028712 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, BELLA
540 FRONT LANE
MOUNTAIN VIEW, CA 94041                            P‐0028713 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLING, JAMES T
4025 HILLSIDE DR
LEXINGTON, KY 40514                                P‐0028714 11/19/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROBERTS, JESSICA R
7885 RIMBLEY RD
WOODBURY, MN 55125                                 P‐0028715 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, ANASTASIA G
9031 OLIVE STREET
NEW ORLEANS, LA 70118                              P‐0028716 11/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ANTHONHY, ABRAM C
213 ASHWOOD LN
EASLEY, SC 29640                                   P‐0028717 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANSOU, NANAVI M
PO BOX 1821
POWDER SPRINGS, GA 30127                           P‐0028718 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 1948 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 114 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WU, INGRID J
830 MONTGOMERY AVE APT 502
BRYN MAWR, PA 19010                                P‐0028719 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, ANASTASIA G
9031 OLIVE STREET
NEW ORLEANS, LA 70118                              P‐0028720 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, MICHELLE F
P.O. 181
9000 SIERRA LANE
MOKELUMNE HILL, CA 95245                           P‐0028721 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOLIN, AARON J
18723 VIA PRINCESSA #336
SANTA CLARITA, CA 91387                            P‐0028722 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG‐MILLER, TERRI S
23046 WEYBRIDGE SQUARE
BROADLANDS, VA 20148                               P‐0028723 11/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GHALI, NAGI
1901 EDGEHILL DR
ALLEN, TX 75013                                    P‐0028724 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECHNER, GREG S
44050 COLONY CT
LANCASTER, CA 93536                                P‐0028725 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDRY, VIRGINIA S
5418 STORMY HILLS
SAN ANTONIO, TX 78247                              P‐0028726 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITZENBERGER, DIANE L
4110 HARRISON STREET
WHITEHALL, PA 18052                                P‐0028727 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, LONG
43111 CANDLEWICK SQ
LEESBURG, VA 20176                                 P‐0028728 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BONNIE D
255 CLIFF RUN RD
BAINBRIDGE, OH 45612                               P‐0028729 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, LONG
43111 CANDLEWICK SQ
LEESBURG, VA 20176                                 P‐0028730 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORDITCH, MATTHEW P
401 CRESTWOOD DR
EBENSBURG, PA 15931                                P‐0028731 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLL, CURTIS R
N3807 HALL DRIVE
MEDFORD, WI 54451                                  P‐0028732 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANITOR, CARLA M
268 COOL SPRINGS RD
SUTERSVILLE, PA 15083                              P‐0028733 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKAN, JOEL T
3632 8TH AVE
SAN DIEGO, CA 92103                                P‐0028734 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIN, ALECIA A
PO BOX 373
NORMAN, OK 73070                                   P‐0028735 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANIER, PATREECE Q
2504 SNOW CREEK LANE
CHARLOTTE, NC 28273                                P‐0028736 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 1949 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 115 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LORENCE, JAMES C
3304 SW COURT AVE.
ANKENY, IA 50023                                   P‐0028737 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYNENI, SATYANARAYA
4532 CHEENEY ST
SANTA CLARA, CA 95054                              P‐0028738 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKA, SHANTHVEER
130 DESCANSO DR
UNIT 290
SAN JOSE, CA 95134                                 P‐0028739 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIKE, STUART
52900 E 88TH AVE
STRASBURG, CO 80136                                P‐0028740 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBANICK, BRON D
28 EQUESTRIAN WAY
LEMONT, IL 60439                                   P‐0028741 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONETTI, KATHRYN
2411 HASSONITE STREET
KISSIMMEE, FL 34744                                P‐0028742 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIVAK, PAULA J
636 SOUTH 12TH STREET
NEW HYDE PARK, NY 11040                            P‐0028743 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBATO, STEPHEN R
230 ROPER MOUNTAIN ROAD EXT
APT 431D
GREENVILLE, SC 29615                               P‐0028744 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, LUISA
2585 S LIND
FRESNO, CA 93725                                   P‐0028745 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLIAM, WAYNE
1515 104TH ST. E.
TACOMA, WA 98445                                   P‐0028746 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, BRITTANY N
20210 CORTINA VALLEY DR
CYPRESS, TX 77433                                  P‐0028747 11/19/2017    TK Holdings Inc., et al.                    $11,000.00                                                                                   $11,000.00
LORENCE, LYNNE S
3304 SW COURT AVE.
ANKENY, IA 50023                                   P‐0028748 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBLE, JUANITA H
2313 THIRD LOOP ROAD
FLORENCE, SC 29501                                 P‐0028749 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIGHTON, JOHN O
180 BROOKLINE LN.
COSTA MESA, CA 92626                               P‐0028750 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMSTRONG, JAMES J
5765 SW 88TH AVE
PORTLAND, OR 97225                                 P‐0028751 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRUEGER, KATHY T
1616 W MONTROSE
2N
CHICAGO, IL 60613                                  P‐0028752 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARG, ANIRUDH
23022 NE 13TH ST
SAMMAMISH, WA 98074                                P‐0028753 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1950 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 116 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LORENCE, JAMES C
3304 SW COURT AVE.
ANKENY, IA 50023                                     P‐0028754 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINERTON, DONALD J
PO BOX 872
WOLFEBORO FALLS, NH 03896                            P‐0028755 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARANDOLA, HELEN M
86 FREEMAN AVE
ISLIP, NY 11751                                      P‐0028756 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNON, ANNE
63 BEECH HILL CRES
PITTSFORD, NY 14534                                  P‐0028757 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, THERESA L
1003 TOWN SQUARE COURT
LAWRENCEVILLE, GA 30046                              P‐0028758 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAJEVIC, PETER J
5090 LEXINGTON AVENUE NO
SHOREVIEW, MN 55126                                  P‐0028759 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, THERESA L
1003 TOWN SQUARE COURT
LAWRENCEVILLE, GA 30046                              P‐0028760 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALADKA, VIOLETA
7906 W CORTLAND PKWY
ELMWOOD PARK, IL 60707                               P‐0028761 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATKINSON‐HORAN, SUE A
13507 62ND AVE E
PUYALLUP, WA 98373                                   P‐0028762 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, ZI
ZI WANG
4302 PICKWICK CIR APT 303
HUNTINGTON BEACH, CA 92649                           P‐0028763 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARIAS, DAYNNIE
1441 LORELLA AVE
LA HABRA, CA 90631                                   P‐0028764 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACREE, CAROLYN
NO ADDRESS PROVIDED
                                                     P‐0028765 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABBATE, DEBRA M
1868 LINCOLN AVENUE
EAST MEADOW, NY 11554                                P‐0028766 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEFFER, JEFFREY P
2020 PLYMOUTH LANE
NORTHBROOK, IL 60062                                 P‐0028767 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLGUIN, ABELARDO
511 N PALOS VERDES ST
SAN PEDRO, CA 90731                                  P‐0028768 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, JOHN R
4952 SENTINEL DRIVE #302
BETHESDA, MD 20816                                   P‐0028769 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUMMER, DAVID P
164 ROSEMONT DRIVE
AMHERST, NY 14226                                    P‐0028770 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEMREITE, BERNAL
NO ADDRESS PROVIDED
                                                     P‐0028771 11/19/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                          Page 1951 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 117 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PERRY, TROY L
PO BOX 427
BRADFORD, VT 05033                                  P‐0028772 11/19/2017    TK Holdings Inc., et al.                     $1,835.65                                                                                    $1,835.65
HARTZOG, MARVIN R
12324 FERNWOOD DRIVE WEST
FOLEY, AL 36535                                     P‐0028773 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BITNER, TODD
377 CYGNET DR
ATGLEN, PA 19310                                    P‐0028774 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANZ, MICHAEL A
2056 NW CABOT LAKE CT
BEND, OR 97703                                      P‐0028775 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEHR, SCOTT A
3435 143RD AVE NE
HAM LAKE, MN 55304                                  P‐0028776 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEHR, LAURA J
3435 143RD AVE NE
HAM LAKE, MN 55304                                  P‐0028777 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAJIWARA, YUICHI
18332 LAHEY ST.
NORTHRIDGE, CA 91326                                P‐0028778 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELANGER, MARC G
24 VAN WINKLE ST
APT. 2L
DORCHESTER, MA 02124                                P‐0028779 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIUZZI, FRANCIS M
9592 CHAPMAN ROAD
NEW HARTFORD, NY 13413                              P‐0028780 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKILLERN, KEVIN P
624 BANISTER LANE
ALAMO, CA 94507                                     P‐0028781 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, DEANEE Y
5014 KENTON RAPIDS
SAN ANTONIO, TX 78240                               P‐0028782 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREDRICKSON, JON A
9155 LRKSPUR LANE
EDEN PRAIRIE, MN 55347                              P‐0028783 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIUZZI, FRANCIS M
9592 CHAPMAN ROAD
NEW HARTFORD, NY 13413                              P‐0028784 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SASENARINE, DAVANIE
98 LYNBROOK DRIVE
MASTIC BEACH, NY 11951                              P‐0028785 11/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
KAJIWARA, YUICHI
18332 LAHEY ST.
NORTHRIDGE, CA 91326                                P‐0028786 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON III, ALBERT H
150 LINCOLN BLVD
UNIT 4403
MIDDLESEX, NJ 08846                                 P‐0028787 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COURCHESNE, MARC A
46 MAIN ST
LISBON FALLS, ME 04252                              P‐0028788 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, STEVEN R
21300 ALBION AVENUE
FARMINGTON HILLS, MI 48336                          P‐0028789 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1952 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 118 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FREDRICKSON, JON A
9155 LARKSPUR LANE
EDEN PRAIRIE, MN 55347                               P‐0028790 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, MICHAEL
813 ORCHARD TREE RD
ODENTON, MD 21113                                    P‐0028791 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, DHIRENKUMAR
24 DORSET CT
PRINCETON, NJ 08540                                  P‐0028792 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDAPTIV HEALTH INC
COCKBURN, SHELIA C
601 WEST 26TH STREET #325‐277
NEW YORK, NY 10001                                   P‐0028793 11/19/2017    TK Holdings Inc., et al.                    $36,000.00                                                                                   $36,000.00
PIKE, STUART
52900 E 88TH AVE
STRASBURG, CO 80136                                  P‐0028794 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURTON, JAVIEN
3615 PERTLAND TRAIL
GREENSBORO, NC 27405                                 P‐0028795 11/19/2017    TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
HUTCHINGS, SIDNEE
472 W. SADDLEWOOD CIRCLE
CENTERVILLE, UT 84010                                P‐0028796 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, DOUG J
3 PATROON POINTE DRIVE
RENSSELAER, NY 12144                                 P‐0028797 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIA, MICHAEL
3801 SHARP ST
PHILADELPHIA, PA 19127                               P‐0028798 11/19/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
KELLEY, JESSICA L
10113 W 34TH ST #102
MINNETONKA, MN 55305                                 P‐0028799 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, BOBBI J
2400 N HUNTER PLACE LN
ARLINGTON, TX 76006                                  P‐0028800 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, PATRICIA A
2272 BURGUNDY WAY
FAIRFIELD, CA 94533                                  P‐0028801 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHELLE A
3738 HOWARD AVE APT 206
KENSINGTON, MD 20895                                 P‐0028802 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, BOBBI J
2400 N HUNTER PLACE LN
ARLINGTON, TX 76006‐4606                             P‐0028803 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, WILLIAM T
3444 BRIAR CREEK LN
CARMEL, IN 46033                                     P‐0028804 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, GREGORY A
PO BOX 608
SEAL BEACH 90740                                     P‐0028805 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMARTSEVA, KATERYNA S
1306 E BEAVER LAKE DR SE
SAMMAMISH, WA 98075                                  P‐0028806 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCCHIUTO, MICHAEL J
110 CORNSTALK TRAIL
WINCHESTER, VA 22602                                 P‐0028807 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1953 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 119 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HENDERSON, ANGELA L
2969 SW FORD LN.
MADRAS, OR 97741                                    P‐0028808 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERGERON, KATHLEEN
7420 SW 15TH ST
PLANTATION, FL 33317                                P‐0028809 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ELAINE C
1255 PARK CASTLE COVE
MEMPHIS                                             P‐0028810 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TADROUS, GIRGIS M
2621 BOWWATER LANE
ANTIOCH, TN 37013                                   P‐0028811 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, RHONDA S
104 EAST BRYANT STREET
SAINT MARYS, GA 31558                               P‐0028812 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISBEY, WILLIAM A
1518 COCHRAN ST
HUTCHINSON, KS 67501                                P‐0028813 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOU, CONGDE
20911 ROSEBAY PL
GERMANTOWN, MD 20874                                P‐0028814 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLS, ROGER
11905 DACCA CT
ALEDO, TX 76008                                     P‐0028815 11/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MCCLAIN, STEVEN G
11598 CORONADO TRAIL
FRISCO, TX 75033                                    P‐0028816 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLOENHAMER, JANET S
3381 MANDY LN
SPRING VALLEY, CA 91977                             P‐0028817 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELDS, ORA L
4467 HOLLY AVE
ST. LOUIS, MO 63115                                 P‐0028818 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, WENDY L
954 W. MACARTHUR BLVD
#2
OAKLAND, CA 94608                                   P‐0028819 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZIER, REGINALD J
13621 TEAKWOOD LANE
GERMANTOWN, MD 20874                                P‐0028820 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEMREITE, BERNAL
3089 RIVERBEND DRIVE
RICHLAND, WA 99354                                  P‐0028821 11/19/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BENEFIEL, GLORIA
2115 MILLCREEK WAY
PALMDALE, CA 93551                                  P‐0028822 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, AMY J
7765 CHERRY HILL
LEXINGTON, MI 48450                                 P‐0028823 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCERO, BRITTANY M
1098 S. LOS ROBLES AVE
PASADENA, CA 91106                                  P‐0028824 11/19/2017    TK Holdings Inc., et al.                    $55,000.00                                                                                   $55,000.00
CALDWELL, CHRISTOPHER B
3725 ENSIGN RD NE
APT 7‐202
OLYMPIA, WA 98506                                   P‐0028825 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1954 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 120 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
YAO, QINGSONG
9263 228TH WAY NE
REDMOND, WA 98053                                   P‐0028826 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMBHARD, KAREN M
6 SADDLETOP COURT APT D
COCKEYSVILLE, MD 21030                              P‐0028827 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHAFFARI, SARA
308 S. PROSPECT STREET
BOWLING GREEN, OH 43402                             P‐0028828 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCERO, MICHAEL J
1098 S. LOS ROBLES AVE
PASADENA, CA 91106                                  P‐0028829 11/19/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
MORRISON, AMY W
161 CARMODY CIRCLE
FOLSOM, CA 95630                                    P‐0028830 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALICEAS‐JIMENEZ, BARBARA A
519 KESTREL DRIVE
GROVELAND, FL 34736                                 P‐0028831 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, CARLOS E
9 JOHNSONBURG RD
HACKETTSTOWN, NJ 07840                              P‐0028832 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, MORRINETTE A
266 PELHAM ROAD
4C
NEW ROCHELLE, NT 10805                              P‐0028833 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, JEREMY J
7752 N. INDIAN LAKE DR.
SCOTTS, MI 49088                                    P‐0028834 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, JEREMY N
161 LANTANA DRIVE
MOUNT HOLLY, NC 28120                               P‐0028835 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, ANNE R
7752 N. INDIAN LAKE DR.
SCOTTS, MI 49088                                    P‐0028836 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSSOME, CHIYUMBA
5648 COLFAX AVE
NORTH HOLLYWOOD, CA 91601                           P‐0028837 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAN, JAMES J
26341 SILVER SPUR RD.
RANCHO PALOS VER, CA 90275                          P‐0028838 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IGLEHEART, KIM
736 GARDEN MEADOW DRIVE
UNIVERSAL CITY, TX 78148                            P‐0028839 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUAZON, RUSSELL
6572 FORRESTAL AVE
CLOVIS, CA 93619                                    P‐0028840 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, DAVID
6572 FORRESTAL AVE
CLOVIS, CA 93619                                    P‐0028841 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, DOUGLAS J
3 PATROON POINTE DRIVE
RENSSELAER, NY 12144                                P‐0028842 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKE, TERRY J
4109 WINDRIDGE CIR
MINNETONKA, MN 55305                                P‐0028843 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1955 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 121 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GALLEGOS, RYAN L
25109 HOWARD DR.
HEMET, CA 92544                                      P‐0028844 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, JASON L
951 CABRILLO DRIVE
GLENDALE, CA 91207                                   P‐0028845 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD, JACLYN M
558 N 3RD STREET
SAN JOSE, CA 95112                                   P‐0028846 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEID, EMILY
5101 FRANCESCO LN
BLOOMINGTON, IL 61705                                P‐0028847 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
FONTE ‐ BLACK, LAURA K
1815 LUDLOW AVE
RED BLUFF, CA 96080                                  P‐0028848 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORREY, RICKY S
687 N DE SOTO ST.
SALT LAKE CITY, UT 84103                             P‐0028849 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNROE, CHRISTINE L
212 FAMOSO PLAZA
UNION CITY, CA 94587                                 P‐0028850 11/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SHERIDAN, MARY B
9 CRAIG TER
LAKE ZURICH, IL 60047                                P‐0028851 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, DALE F
8706 PRUDENCE DRIVE
ANNANDALE, VA 22003                                  P‐0028852 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTHONY, AMANDA J
1169 LAKE VISTA CT SW APT 2B
BYRON CENTER, MI 49315                               P‐0028853 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCERO, BRITTANY J
1098 S. LOS ROBLES AVE
PASADENA, CA 91106                                   P‐0028854 11/19/2017    TK Holdings Inc., et al.                    $55,000.00                                                                                   $55,000.00
DAMIANO, ALEXANDRA
NO ADDRESS PROVIDED
                                                     P‐0028855 11/19/2017    TK Holdings Inc., et al.                      $312.00                                                                                       $312.00
IRWIN, JAMES
24 PEABODY TERRACE
#1702
CAMBRIDGE, MA 02138                                  P‐0028856 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, RAYMOND R
45345 RAYSACK AVE
LANCASTER, CA 93535                                  P‐0028857 11/19/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
RODRIGUEZ, RENATA M
8 JENCKS ROAD
MILFORD, MA 01757                                    P‐0028858 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHU, JINLONG
212 CLARENCE WAY
FREMONT, CA 94539                                    P‐0028859 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HUEYCHYI V
4405 31ST AVE SE
EVERETT, WA 98203                                    P‐0028860 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLSUP, ILJE E
13785 SW OTTER LANE
BEAVERTON, OR 97008                                  P‐0028861 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1956 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 122 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OWEN, VICKI
159 BISHOP RD
CROCKETT, CA 94525                                   P‐0028862 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, SAMUEL
26125 S. ROYAL CREST COURT
CRETE, IL 60417                                      P‐0028863 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, VICKI
159 BISHOP RD
CROCKETT, CA 94525                                   P‐0028864 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, REGINALD T
301 KINGSROW DRIVE
LITTLE ROCK, AR 72207                                P‐0028865 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARAKAKI, NORMAN T
305 W OAKMONT DR
MONTEBELLO, CA 90640                                 P‐0028866 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRERA, EDWIN
1955 W. CULLERTON
APT 1
CHICAGO, IL 60608                                    P‐0028867 11/19/2017    TK Holdings Inc., et al.                    $20,942.40                                                                                   $20,942.40
FORD, GRAYSON M
558 N 3RD STREET
SAN JOSE, CA 95112                                   P‐0028868 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLTMANS, TERESA A
13060 2ND ST SPC 58
YUCAIPA, CA 92399                                    P‐0028869 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLF‐BURKE, MELANIE
611 W 47TH PL
SAND SPRINGS, OK 74063                               P‐0028870 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOHN, ROBERT M
1717 MOTT SMITH DRIVE
APT. 1604
HONOLULU, HI 96822                                   P‐0028871 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATTAN, ERIK T
856 BRIDGE ROAD
SAN LEANDRO, CA 94577                                P‐0028872 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTER, CHRISTIAN A
235 BROADWAY
APT #380
TACOMA, WA 98402                                     P‐0028873 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IWINSKI, KENNETH A
5631 PATRICK HENRY COURT
WISCONSIN RAPIDS, WI 54494                           P‐0028874 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSTOS, JULIE M
1780 GOODRICH AVE
SAINT PAUL, MN 55105                                 P‐0028875 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBUS, STEVE O
7489 ROLLINGDELL DRIVE
CUPERTINO, CA 95014                                  P‐0028876 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUFMAN, LISA P
6124 NE CLEVELAND AVE
PORTLAND, OR 97211                                   P‐0028877 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TONI E
1426 CENTRAL AVE
BETTENDORF
, IA 52722                                           P‐0028878 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1957 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 123 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CASTELLANOS, CLAUDIA
1311 LESLEY COURT
SANTA MARIA, CA 93454                              P‐0028879 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, JAMES J
1711 106TH PLACE NE
BELLEVUE, WA 98004                                 P‐0028880 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DREW C
839 POST STREET
105
SAN FRANCISCO, CA 94109                            P‐0028881 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURG, DAVID
286 212TH PL NE
SAMMAMISH, WA 98074                                P‐0028882 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANDELL, LARRY W
11700 SPOTTED HORSE DR.
AUSTIN, TX 78759‐4247                              P‐0028883 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, GAYLE
7325 WINTHROP ROAD
ALPHARETTA, GA 30005                               P‐0028884 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DARREN M
13552 JEMEL WAY
IRVINE, CA 92620                                   P‐0028885 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLAMMER, RAYMOND H
2756 N. 94TH STREET
MILWAUKEE, WI 53222                                P‐0028886 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLANZBAUM, ERIC L
4435 NOBEL DRIVE, UNIT 32
SAN DIEGO, CA 92122‐1559                           P‐0028887 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, MATTHEW
130 KAHAKO ST APT B
KAILUA, HI 96734                                   P‐0028888 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, MING‐SHUAN
2847 KAISER DR
SANTA CLARA, CA 95051                              P‐0028889 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, WEN‐CHUN
13751 OAK CREST DRIVE
CERRITOS, CA 90703                                 P‐0028890 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURBIN, CHERYL
1546 W COMMONWEALTH AVE
FULLERTON, CA 92833                                P‐0028891 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAE, TODD A
5106 BUTTERMILK ROAD
PYLESVILLE, MD 21132                               P‐0028892 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, RICHARD L
PO BOX 1232
CLAREMONT
, CA 91711                                         P‐0028893 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDING
PATTEN, CHRISTY
P.O. BOX 883
3912 27TH ST SW
LANETT, AL 36863                                   P‐0028894 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, PAMELA J
1312 CEDAR RIVER ROAD
INDIAN LAKE, NY 12842                              P‐0028895 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 1958 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 124 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOWARD, PAMELA J
1312 CEDAR RIVER ROAD
INDIAN LAKE, NY 12842                               P‐0028896 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARDOZZI, FRANK M
40 CHARDONNAY DRIVE
FAIRPORT, NY 14450                                  P‐0028897 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARDOZZI, FRANK M
40 CHARDONNAY DRIVE
FAIRPORT, NY 144450                                 P‐0028898 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ULTRA SMOOTH SKIN
WILLIAMS, LISA A
14317 E. LOWDEN COURT
SCOTTSDALE, AZ 85262                                P‐0028899 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, JAMES H
11 EASTWOODS CIRCLE
DOYLESTOWN, PA 18901                                P‐0028900 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTZLER III, JOHN E
1 LEE COURT
CARLISLE, PA 17013                                  P‐0028901 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTZLER, NANCY D
1 LEE COURT
CARLISLE, PA 17013                                  P‐0028902 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNIZ, FERNANDO
3842 GULF SHORE CIRCLE
KISSIMMEE, FL 34746                                 P‐0028903 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, LINDA D
1 TRIMONT LANE
APT. 1800A
PITTSBURGH, PA 15211                                P‐0028904 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSANA, BARBARA I
7005 CROWN GATE PLACE
MIAMI LAKES, FL 33014                               P‐0028905 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GRETCHEN E
311 CHICOPEE ST
GRANBY, MA 01033‐9576                               P‐0028906 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CPA SOUTH FLORIDA PA
RUDOLPH, PETER
2670 N FEDERAL HWY
POMPANO BEACH, FL 33064                             P‐0028907 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARKIN, KATHLEEN A
8640 COBB ROAD
MANASSAS, VA 20112                                  P‐0028908 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE, DOROTHY
8 SHAMROCK STREET
PEPPERELL, MA 01463                                 P‐0028909 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCCO, LORRAINE
144 HEIGHTS RD
GILBOA, NY 12076                                    P‐0028910 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGER, FRED A
8245 BUCKINGHAM CIR NW
MASSILLON, OH 44646                                 P‐0028911 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALZI, LAURA P
P.O. BOX 1310
CRYSTAL BEACH, FL                                   P‐0028912 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1959 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 125 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BROWN, ALICE L
825 LAKE ST EAST
APT 414
WAYZATA, MN 55391                                 P‐0028913 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSLEE, WILLARD O
5414 WYOMING CT
GRANBURY, TX 76048                                P‐0028914 11/16/2017    TK Holdings Inc., et al.                    $42,000.00                                                                                   $42,000.00
SCOTT, JOANNA K
3115 RANDOLPH COURT DRIVE
ANN ARBOR, MI 48108                               P‐0028915 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRINKLEY, JAYNE K
120 NORTH TWENTIETH STREET
CAMP HILL, PA 17011                               P‐0028916 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIMANN , REBECCA C
803 FLORIDA CT
BAY CITY, MI 48706                                P‐0028917 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRILL, NANCY P
1382 NEWTOWN‐LANE HORNE RD.
APT. N206
NEWTOWN, PA 18940‐2418                            P‐0028918 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGH, CHARLES H
17 GATEHOUSE LANE
GREENSBORO, NC 27407                              P‐0028919 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, STEPHEN C
125 MARQUAND DR
OSTERVILLE, MA 02655                              P‐0028920 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, LISA N
9241 GLENLEIGH WAY
JONESBORO, GA 30236                               P‐0028921 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSANA, JOSE P
7005 CROWN GATE PLACE
MIAMI LAKES, FL 33014                             P‐0028922 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, CARLTON A
2820 ANDERSON WAY
SACRAMENTO, CA 95825                              P‐0028923 11/20/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
BURRESS, DOUGLAS W
5829 CEDAR LAKE DR.
INDIANAPOLIS, IN 46254                            P‐0028924 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, THEODORE M
1401 ARLINGTON DR
GREENVILLE, PA 16125                              P‐0028925 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, MATTHEW C
420 GRANT DR
YORK, PA 17406                                    P‐0028926 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, BRANDON A
5194 WINONA CT
OCEANSIDE, CA 92057                               P‐0028927 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KULNIS, JOHN
1091 MASSANUTTEN MOUNTAIN DR
FRONT ROYAL, VA 22630                             P‐0028928 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHABOT, LOUIS G
517 N MAPLE ST
EPHRATA, PA 17522                                 P‐0028929 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAJAN, JOHN
21209 39TH PLACE WEST
BRIER, WA 98036                                   P‐0028930 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 1960 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 126 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
REESE, GORDON R
1147 STONECREST DR
TALLMADGE, OH 44278                                P‐0028931 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCHERT, JAMES M
1 RACEBROOK LANE
AVON, CT 06001                                     P‐0028932 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ CORREA, CARMEN Y
1780 MORRISON ST
POMONA, CA 91766                                   P‐0028933 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HO, YIN
4662 MONTMARTRE PARK CT.
FREMONT, CA 94538                                  P‐0028934 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUNICH, PAUL W
7498 OLD SAUK
MADISON, WI 53717                                  P‐0028935 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DERKAS, BUDDY M
2461 E. DEERSKIN ST
PAHRUMP, NV 89048‐8134                             P‐0028936 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                          P‐0028937 11/17/2017    TK Holdings Inc., et al.                     $3,380.64                                                                                    $3,380.64
THUMANN, DENNIS W
7086 LIONSHEAD PARKWAY
LITTLETON, CO 80124                                P‐0028938 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEST, LINDA H
115 MILLBROOK TRCE
MARIETTA, GA 30068                                 P‐0028939 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, PSYLANE T
NO ADDRESS PROVIDED
                                                   P‐0028940 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBERRY, ELIZABETH A
440 WEST END AVE
APT 2A
NEW YORK, NY 10024                                 P‐0028941 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTELLO, JOSEPH W
1605 MINUTEMEN CAUSEWAY
UNIT 112
COCOA BEACH, FL 32931                              P‐0028942 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, BELINDA B
431 SCOTT RD.
TONEY, AL 35773                                    P‐0028943 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMAN, DANIEL W
24229 NE 96TH PL
REDMOND, WA 98053‐6311                             P‐0028944 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, JENNIFER S
2677 LOCUST STREET
SAN DIEGO, CA 92106                                P‐0028945 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLY, ERVIN R
74 OLD JENKINS RD
MILFORD, DE 19963                                  P‐0028946 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, THOMAS W
17649 WILDWOOD CT
MONMOUTH, IA 52309                                 P‐0028947 11/17/2017    TK Holdings Inc., et al.                    $11,000.00                                                                                   $11,000.00
HAYNES, KURT W
820 5TH STREET
PETALUMA, CA 94952                                 P‐0028948 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1961 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 127 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin     Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                     Amount                                                   Amount
SMITH, LEIGH A
1405 BUTLER RD
NEWBERN, TN 38059                                  P‐0028949 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
KEEFE, JUDITH G
9 EAST MAIN STREET
HOPKINTON, MA 01748                                P‐0028950 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SCHIFFMAN, DAVID C
11029 S VAIL CREEK PL
VAIL, AZ 85641‐6074                                P‐0028951 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MITCHELL, WILLIAM W
11 APPLE TREE COURT
BRIDGETON, NJ 08302                                P‐0028952 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ZANUDO, ANGEL D
11417 S. CARDINAL DR
YUMA, AZ 85365                                     P‐0028953 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
KOCSIS, JOHN
20 HICKORY DR
ATHENS, PA 18810                                   P‐0028954 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
CALIGER, CRAIG A
2107 GRANADA AVENUE
NEWPORT BEACH, CA 92661                            P‐0028955 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ANDERSON, ROBERT B
4020 CLEARWATER RD 324
ST CLOUD, MN 56301                                 P‐0028956 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MINGE, SADIE
225 CO RD 656
ATHEUS, TN 37303                                   P‐0028957 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
BOSSERT, CAROLINE M
5225 39TH ROAD
APT 1A
WOODSIDE, NY 11377                                 P‐0028958 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MITCHELL, WILLIAM W
11 APPLE TREE COURT
BRIDGETON, NJ 08302                                P‐0028959 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
AHMAD , SHAFIQ
22 ALBERT CT
STATEN ISLAND, NY 10303                            P‐0028960 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
LATKA, RICHARD D
8662 LAKE ASHMERE DR.
APT 181
SAN DIEGO, CA 92119                                P‐0028961 11/17/2017    TK Holdings Inc., et al.              $5,000,000,000.00                                                                              $5,000,000,000.00
GRIFFITH , SUSAN S
P.O. BOX 7014
HUNTINGTON BEACH, CA 92615                         P‐0028962 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MEISTERLING, WILLIAM R
1432 CALLE ARTIGAS
THOUSAND OAKS, CA 91360                            P‐0028963 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
BUDNY, MAUREEN A
8018 BURNING BUSH ROAD
GROSSE ILE, MI 48138‐1304                          P‐0028964 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
BRAGG, LINA H
8119 WARREN ROAD
HOUSTON, TX 77040                                  P‐0028965 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00

                                                                                        Page 1962 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 128 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FERNANDEZ, DONALD J
1718 HONESTIDAD RD
SAN DIEGO, CA 92154                                  P‐0028966 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIRNIGLIARO, DANIELLE B
36 SERENDIPITY DRIVE
JACKSON, NJ 08527                                    P‐0028967 11/17/2017    TK Holdings Inc., et al.                     $2,930.00                                                                                    $2,930.00
HAYWARD, KATIE V
4000 COUNTRY LN
SUIMTER, SC 29154                                    P‐0028968 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNON, HENRY P
5709 CANNON MILLS RD
MARSHVILLE, NC 28103‐7686                            P‐0028969 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPOVICH , LAURIE A
1264 VAILWOOD DRIVE
DANVILLE, CA 94526                                   P‐0028970 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUBES JR., FRANK
2498 COUNTY ROAD 203
EAST BERNARD, TX 77435‐8707                          P‐0028971 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, WILLIAM J
3643 LACHENNE PL
MOSS POINT, MS 39563                                 P‐0028972 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHINUDOMSUB, SHAWN
4686 BEACON WAY
RIVERSIDE, CA 92501                                  P‐0028973 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDLESKY, HELEN
4303 STATE ROUTE 2014
CLIFFORD TWNSHIP, PA 18421                           P‐0028974 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIDALGO , TAISHA L
NO ADDRESS PROVIDED
                                                     P‐0028975 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, KRISTIN N
5556 LANIER AVE
SUITLAND, MD 20746                                   P‐0028976 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLER , JONATHAN D
1252 BERRY CREEK DR UNIT 403
MOUNT PLEASANT, SC 29466‐7542                        P‐0028977 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINE, GREGORY R
GREGORY R HINE
24786 SAUCO
MISSION VIEJO, CA 92692                              P‐0028978 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALY, THERESA
52 CHURCH ST
CAIRO, NY 12413                                      P‐0028979 11/13/2017    TK Holdings Inc., et al.                        $53.46                                                                                       $53.46
TAYLOR, TANYA R
644 SCHOOL STREET
CLARKSDALE, MS 38614                                 P‐0028980 11/20/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LACY, SARI I
22 ULLMAN CT
PALM COAST, FL 32164                                 P‐0028981 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROGER L
1920 TEAKWOOD DR
ONTARIO, OH 44906                                    P‐0028982 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORNELL, JODI
13075 W MICHIGAN AVE
PARMA, MI 49269                                      P‐0028983 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1963 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 129 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROUGHTON, RALPH E
19 YOSEMITE CIR
BOHEMIA, NY 11716                                    P‐0028984 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWANDOWSKI, ALLAN E
2495 SAGAMORE COURT
AURORA, IL 60503                                     P‐0028985 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORNELL, JODI R
13075 W MICHIGAN AVE
PARMA, MI 49269                                      P‐0028986 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE TITUS, TAYLOR
5621 HARBORAGE DR
FT MYERS, FL 33908                                   P‐0028987 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERS, CHRIS
PO BOX 21
DEAL, NJ 07723                                       P‐0028988 11/20/2017    TK Holdings Inc., et al.                     $2,208.45                                                                                    $2,208.45
TAYLOR, ARTHUR R
609 DOWNING LANE
WILLIAMSVILLE, NY 14221                              P‐0028989 11/20/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
PALMER, BERNARDO D
199 AVONDALE LANE
WARRENVILLE, SC 29851                                P‐0028990 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEDA, JOHN P
JOHN SCHWEDA
644 N OLD RAND ROAD
LAKE ZURICH, IL 60047                                P‐0028991 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, JERRY J
NO ADDRESS PROVIDED
                                                     P‐0028992 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSCHETTO, JUDITH A
24108 SE 46TH PLACE
ISSAQUAH, WA                                         P‐0028993 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEDEL, REGIS A
6420 LIBRARY ROAD
SOUTH PARK, PA 15129                                 P‐0028994 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOCSIS, MELANIE A
20 HICKORY DR
ATHENS, PA 18810                                     P‐0028995 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLAND, ROBERT E
84 FERIN RD
ASHBURNHAM, MA 01430                                 P‐0028996 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, ROXANNE
12000 M.L.K. BLVD
#2001
HOUSTON, TX 77048                                    P‐0028997 11/13/2017    TK Holdings Inc., et al.                     $3,100.00                                                                                    $3,100.00
WILLAMS , ADELL
681 TURNEY RD APT 109
BEDFORD, OH 44146                                    P‐0028998 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THEN, RICHARD
29 PRETORIA STREET
PASSAIC, NJ 07055‐2206                               P‐0028999 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLINT, KAREN
841 STREET ROAD
NEW HOPE, PA 18938                                   P‐0029000 11/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00




                                                                                          Page 1964 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 130 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PETREL, JERRY L
JERRY L PETREL
1403 SW PIN OAK PKWY
TOPEKA, KS 66615‐1161                               P‐0029001 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, CYNTHIA A
P.O. BOX 283
COAL CITY, IL 60416                                 P‐0029002 11/20/2017    TK Holdings Inc., et al.                      $178.00                                                                                       $178.00
THOMAS, SCOTT E
271 CONOVER LANE
STATE COLLEGE, PA 16801                             P‐0029003 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLY, LAURA L
P O BOX 13638
CHARLESTON, WV 25360                                P‐0029004 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERLINO, ALICE G
POB 601
NORWICH, NY 13815                                   P‐0029005 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, REBECA A
587 INDEPENDENCIA STREET
URB BALDRICH
SAN JUAN, PR 00918                                  P‐0029006 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, COLLIN W
902 KENSINGTON DRIVE
MOBILE, AL 36608                                    P‐0029007 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLER, ARNOLD
12607 FITZWATER DRIVE
NOKESVILLE, VA 20181                                P‐0029008 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALGOUT, DONALD A
CHARLES C. BOURQUE, JR.
315 BARROW ST.
HOUMA, LA 70360                                     P‐0029009 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, MARK C
3155 JUNIPER LANE
FALLS CHURCH, VA 22044                              P‐0029010 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDSTEIN, JENNIFER
6556 JEFFERSON CT
BENSALEM, PA 19020                                  P‐0029011 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, MARISSA A
5491 SHORT RD
RACINE, WI 53402                                    P‐0029012 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TIMOTHY B
PO BOX 291
PINEOLA, NC 28662                                   P‐0029013 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, PAULA M
3124 LINCOLN HIGHWAY E
UNIT 1
PARADISE, PA 17562                                  P‐0029014 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSBY, DARREL
2219 PARKDALE DRIVE
RICHMOND, IN 47374                                  P‐0029015 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUST, SUSAN
21 DANTE STREET
LARCHMONT, NY 10538                                 P‐0029016 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURDYK, PEGGY A
1124 GREENTREE DR
DAYTON, OH 45429                                    P‐0029017 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1965 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 131 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DURKAN, JOHN J
35217 OVERFALLS DR N
LEWES, DE 19958                                     P‐0029018 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRYE, GERTRUDE
5026 MORNINGSIDE BLVD
DAYTON, OH 45432‐3637                               P‐0029019 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHRER, MARA R
1334 SIERRA ALTA WAY
LOS ANGELES, CA 90069                               P‐0029020 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAREY, KEVIN J
817 WINNERS CUP CT
GENEVA, IL 60134                                    P‐0029021 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDELLA, KAREN M
130 NEWBURY ST.
FRAMINGHAM, MA 01701                                P‐0029022 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMANN, KATHARINE
20 MILLARD ROAD
LARKSPUR, CA 94939‐1918                             P‐0029023 11/13/2017    TK Holdings Inc., et al.                        $65.00                                                                                       $65.00
GRAMLICH, CHARLES J
1991 WARSON RD
SPRINGFIELD, IL 62704                               P‐0029024 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOUGHERTY, RENEE J
2881 NE 13 AVENUE
POMPANO BEACH, FL 33064                             P‐0029025 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELKER, RICK R
3212 SANTA ANA AVENUE
CLOUIS, CA 93619                                    P‐0029026 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAMLICH, CHARLES J
1991 WARSON RD
SPRINGFIELD, IL 62704                               P‐0029027 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORZAK, KIMBERLY S
6705 ELVEDON DR
DALLAS, TX 75248‐1325                               P‐0029028 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIDMAN, ROBERT J
3175 TREMONT ROAD
UNIT 502
COLUMBUS, OH 43221                                  P‐0029029 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAMLICH, CHARLES J
1991 WARSON RD
SPRINGFIELD, IL 62704                               P‐0029030 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRYMAN, JENICA L
9287 HORIZON VISTA LN
LAS VEGAS, NV 89117                                 P‐0029031 11/17/2017    TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
PESAVENTO, GARY D
682 RUE AVALLON
CHULA VISTA, CA 91913‐1212                          P‐0029032 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAREY, STEPHEN P
1108 HILLSIDE DR
EAST STROUDSBURG, PA 18301‐7871                     P‐0029033 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELUSANT , CHRISTINA D
45 3RD ST
FANWOOD, NJ 07023                                   P‐0029034 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES ARRIAGADA, CARLOS
8114 LAKECREST DR
GREENBELT, MD 20770                                 P‐0029035 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1966 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 132 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOWARD, MICHAEL B
560 WALKER ST. NE
CLEVELAND, TN 37311                                 P‐0029036 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISHIDA, ALAN T
6344 S. QUEENSBURG CT.
AURORA, CO 80016                                    P‐0029037 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAREY, STEPHEN P
1108 HILLSIDE DR
EAST STROUDSBURG, PA 18301‐7871                     P‐0029038 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOXVILLE, JASON D
275 EVINS MILL RD
SMITHVILLE, TN 37166                                P‐0029039 11/17/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PADILLA, BOBBIE J
6605 GROVER ST
OMAHA, NE 68106                                     P‐0029040 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLAND, ROBERT E
84 FERIN RD
ASHBURNHAM, MA 01430                                P‐0029041 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISHIDA, ALAN T
6344 S. QUEENSBURG CT
AURORA, CO 80016                                    P‐0029042 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZER, EDWARD H
119 GREENWOOD DRIVE
MILLBURN, NJ 07041‐1406                             P‐0029043 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTEIN, MARCIE L
24 ADMIRAL AVE
SAN FRANCISCO, CA 94112‐1512                        P‐0029044 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEN HYATT CORP
HYATT, SHARON M
17835 VENTURA BLVD SUITE 310
ENLINO, CA 91316                                    P‐0029045 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHINUDOMSUB, AVES
4686 BEACON WAY
RIVERSIDE, CA 92501                                 P‐0029046 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISHIDA, ALAN T
6344 S. QUEENSBURG CT
AURORA, CO 80016                                    P‐0029047 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PESAVENTO, GARY D
682 RUE AVALLON
CHULA VISTA, CA 91913‐1212                          P‐0029048 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, DAVID R
317 163RD PLACE SE
BOTHELL, WA 98012                                   P‐0029049 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINSELL, LIZ J
4639 HURON AVENUE
SAN DIEGO, CA 92117‐6208                            P‐0029050 11/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WHITAKER, DAVID F
3103 HANNA LN
BENTONVILLE, AR 72712                               P‐0029051 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROVES, COURTEY R
7740 TAMWORTH COURT
LAS VEGAS, NV 89131                                 P‐0029052 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZER, EDWARD H
119 GREENWOOD DRIVE
MILLBURN, NJ 07041‐1406                             P‐0029053 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1967 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 133 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
LOVE, DENISE J
5252 BALBOA ARMS DR
BLDG 1 UNIT 106
SAN DIEGO, CA 92117                                  P‐0029054 11/16/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
RUBIN, MARILYN H
8 GREENWOOD LANE
WESTPORT, CT 06880‐2805                              P‐0029055 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JUHL JR, KENNETH N
2216 N 128TH CIRCLE
OMAHA, NE 28164‐3420                                 P‐0029056 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JUNCTN, NJ 08550                           P‐0029057 11/17/2017    TK Holdings Inc., et al.                     $3,925.10                                                                                     $3,925.10
HENSLEE, WILLARD O
5415 WYOMING CT
GRANBURY, TX 76048                                   P‐0029058 11/16/2017    TK Holdings Inc., et al.                    $42,000.00                                                                                    $42,000.00
LEONG, SIEW K
3836 MAINSAIL CIRCLE
WESTLAKE VILLAGE, CA 91361                           P‐0029059 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ANDERSON, JOHN R
1900 E HIGHVIEW DR
SAUK RAPIDS, MN 56379                                P‐0029060 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CIRONE, WILLIAM J
218 VALHALLA DRIVE
SOLVANG, CA 93463                                    P‐0029061 11/16/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
WOODS, KRISTIN N
5556 LANIER AVE
SUITLAND, MD 20746                                   P‐0029062 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODS, KRISTIN N
5556 LANIER AVE
SUITLAND, MD 20746                                   P‐0029063 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CROSBY, JOHN
3 RANDOLPH COURT
CHARLOTTESVILLE, VA 22911‐8542                       P‐0029064 11/16/2017    TK Holdings Inc., et al.                     $1,267.50                                                                                     $1,267.50
KESSLER , ADRIENNE
PO BOX 2270
CAPE MAY, NJ 08204                                   P‐0029065 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KNIGHT, JOANNA E
645 CLEMSON LANE
LAWRENCEVILLE, GA 30043                              P‐0029066 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HEISE, CHRISTOPHER
350 EVERGREEN RD
JENKINTOWN, PA 19046                                 P‐0029067 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BROWENDER, NEAL K
46348 CAPE TRAIL
CLEVELAND, MN 56017                                  P‐0029068 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENARD, RAY M
RAY M. MENARD
522 SAINT THOMAS ST.
LAFAYETTE, LA 70506                                  P‐0029069 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LI, BO C
234 BRENRICH CV N
MEMPHIS, TN 38117‐2834                               P‐0029070 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PILTZ, GUY H
PO BOX 1973
KAMUELA, HI 96743‐1973                               P‐0029071 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 1968 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 134 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HEISE, CHRISTOPHER
350 EVERGREEN RD
JENKINTOWN, PA 19046                               P‐0029072 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REICHNER, JESSICA
108 9TH ST
NORTHUMBERLAND, PA 17857                           P‐0029073 11/20/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SALEM, JON L
12869 PILGRIM LN
CHAMPLIN, MN 55316                                 P‐0029074 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTELLA, LENA
182 LEE VALLEY ROAD
DERRY, PA 15627                                    P‐0029075 11/20/2017    TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
HEISE, CHRISTOPHER
350 EVERGREEN RD
JENKINTOWN, PA                                     P‐0029076 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERMAN, BRIAN
501 KENTON CT
PASO ROBLES, CA 93446                              P‐0029077 11/20/2017    TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
KODRAS, MARMY M
4802 W AVENIDA DEL REY
PHOENIX, AZ 85083                                  P‐0029078 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMEDLEY, JESSE H
3950 SOMERLED TRAIL
COLLEGE PARK, GA 30349                             P‐0029079 11/20/2017    TK Holdings Inc., et al.                     $4,200.00                                                                                    $4,200.00
SILICON SPARK
SCHNEIDER, STACEY E
1388 CAROLYN DRIVE
ATLANTA, GA 30329                                  P‐0029080 11/20/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
KAISER, DANNETTE D
1414 E. GROVERS AVENUE
UNIT 6
PHOENIC, AZ 85022                                  P‐0029081 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARR, ROY
12954 NICOLLET AVE
APT 302
BURNSVILLE, MN 55337                               P‐0029082 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOEHLE SILVA, PAMELA L
4410 PIEDRA CT
ROCKLIN, CA 95677                                  P‐0029083 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, BRUCE E
23 GLEN WASHINGTON ROAD
BRONXVILLE, NY 10708                               P‐0029084 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWER, FRED
77 HALLWOOD DR
SURRY, NH 03431                                    P‐0029085 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGIOVI, LEO T
29 LONGVIEW DRIVE
WHIPPANY, NJ 07981                                 P‐0029086 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATCHISON, INEZ E
1146 AUGUST DR
ANNAPOLIS, MD 21403                                P‐0029087 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWER, FRED
77 HALLWOOD DR
SURRY, NH 03431                                    P‐0029088 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1969 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 135 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HINES, CHRISTOPHER
1840 HELLAMS CIR
GRAY COURT, SC 29645                                P‐0029089 11/20/2017    TK Holdings Inc., et al.                    $24,600.00                                                                                   $24,600.00
ROTTUNDA, CURTIS D
16691 231ST AVE
SPIRIT LAKE, IA 51360                               P‐0029090 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBER, ERICKA M
172‐42 133 AVENUE APT 9B
JAMAICA, NY 11434                                   P‐0029091 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERMAN, DINAH
P. O. BOX 1323
RAYMOND, MS 39154                                   P‐0029092 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWARTZ, DONNA M
261 PEAT MOSS RD
WHITE HAVEN, PA 18661                               P‐0029093 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, SHALANDRA
7067 TULIP TRAIL
MEMPHIS, TN 38133                                   P‐0029094 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETREL, JERRY L
1403 SW PIN OAK PKWY
TOPEKA, KS 66615‐1161                               P‐0029095 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTEP, VICKIE L
67325 THARP LAKE RD
CASSOPOLIS, MI 49031‐9516                           P‐0029096 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEDA, KATHRYN C
644 N OLD RAND ROAD
LAKE ZURICH, IL 60047                               P‐0029097 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINKEY, DANIEL E
1200 N FLORES STREET
UNIT 312
WEST HOLLYWOOD, CA 90069                            P‐0029098 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONESTY, TAMARA L
131 BYRON ROAD
GERRARDSTOWN, WV 25420                              P‐0029099 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHLALA, LAURIE E
1205 CURTIS STREET
BERKELEY, CA 94706                                  P‐0029100 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, STEPHANIE M
105 MORNING VIEW COURT
DURHAM, NC 27703                                    P‐0029101 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWNING, DAN
67 CRESTVIEW DR
MIFFLIN, PA 17058                                   P‐0029102 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, PATRICIA
3612 CHARLESTON HWY
VARNVILLE, SC 29944                                 P‐0029103 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DROHAN, VIVIAN
325 SHOOLHOUSE ROAD
GHENT
NEW YORK, NY 120754                                 P‐0029104 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLT, LINDA L
5861 LOS SANTOS DR
PALM SPRINGS, CA 92264                              P‐0029105 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGNETTI, NICOLE L
1636 N RIVERSIDE DRIVE
MCHENRY, IL 60050                                   P‐0029106 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1970 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 136 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PROCTOR, SANDRA D
1263 CORONADO STREET
LAKEWOOD, NJ 08701                                  P‐0029107 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMPO, III, BERNARD
4916 AVRON BLVD.
METAIRIE, LA 70006                                  P‐0029108 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNERY, MARK F
1832 3RD AVE
TOMS RIVER, NJ 08757                                P‐0029109 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUTTEN, KIMBERLEY B
3696 LIGHT HORSE LOOP
VIRGINIA BEACH, VA 23453                            P‐0029110 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, RONALD W
504 CARSON DR
PENSACOLA, FL 32507                                 P‐0029111 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHALIK, ANDY P
9912 PACK SADDLE TRAIL
FORT WORTH, TX 76108                                P‐0029112 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULZ, LEE D
7534 GLENWOOD RD
CONNEAUT, OH 44030                                  P‐0029113 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADFORD, DENNIS D
1822 EAST 97TH STREET
KANSAS CITY, MO 64131                               P‐0029114 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUTTEN, KIMBERLEY B
3696 LIGHT HORSE LOOP
VIRGINIA BEACH, VA 23453                            P‐0029115 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, THOMAS H
7590 NEZ PERCE DRIVE
BOZEMAN, MT 59715                                   P‐0029116 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTMAN, SUSAN M
29350 CR 36
WAKARUSA, IN 46573                                  P‐0029117 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEFER, GARY W
320 BOWMAN DRIVE
WEST DEPTFORD, NJ 08096                             P‐0029118 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROELL, PATTI A
N6648 STATE HIGHWAY M95
IRON MOUNTAIN, MI 49801                             P‐0029119 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, GEORGE
75 NUTT ROAD
PHOENIXVILLE, PA 1940                               P‐0029120 11/20/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
GRIFFIN, MICHAEL G
P O BOX 1283
DEQUINCY, LA 70633                                  P‐0029121 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LAURA K
19384 E. STANFORD AVE
AURORA, CO 80015                                    P‐0029122 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHINSON, RHONDA K
42695 WEST HILLMAN DRIVE
MARICOPA, AZ 85138                                  P‐0029123 11/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KRALL, RONALD L
PO BOX 775727
STEAMBOAT SPRING, CO 80477                          P‐0029124 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1971 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 137 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MIRELES, ANGELINA
1812 N BAKER ST
STOCKTON, CA 95204                                  P‐0029125 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRINGTON, AMY F
200 S. WEST ST. APT 8
FAIRMOUNT, IL 61841                                 P‐0029126 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, MONICA H
1247 LILLIAN STREET
FORT ATKINSON, WI 53538                             P‐0029127 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS, NORMAN B
3314 RIDGE POINTE DRIVE
FOREST GROVE, OR 97116                              P‐0029128 11/20/2017    TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
GUERRA, DENNIS
5057 KEITHWOOD DR.
ROANOKE, VA 24018                                   P‐0029129 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLSON, SHIRLEY E
PO BOX 152
KENNEDY, MN                                         P‐0029130 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REICHART, MARK A
3534 IOWA COURT
SAINT CHARLES, MO 63303                             P‐0029131 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LISA M
10130 WASHAM POTTS RD.
CORNELIUS, NC 28031                                 P‐0029132 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIDERS, JESSICA R
3230 ARMSTRONG CREEK ROAD
PO BOX 304
POWELLTON, WV 25161                                 P‐0029133 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPSTEIN, JOEL D
6 HILLSIDE AVENUE
GREAT NECK, NY 11021                                P‐0029134 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COGAN, JEFFREY N
7337 E. SADDLEHORN WAY
ORANGE, CA 92869                                    P‐0029135 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTALES, MARCO D
224 LA QUINTA DRIVE
GLENDORA, CA 91741                                  P‐0029136 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, BO C
234 BRENRICH CV N
MEMPHIS, TN 38117                                   P‐0029137 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, STEVEN
4513 PLANTATION OAKS BLVD
ORANGE PARK, FL 32065                               P‐0029138 11/20/2017    TK Holdings Inc., et al.                     $5,504.00                                                                                    $5,504.00
HASSELL, GARY L
5014 WESTWAY TRAIL
AMARILLO, TX 79109                                  P‐0029139 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERRA, DENNIS
5057 KEITHWOOD DR.
ROANOKE, VA 24018‐1624                              P‐0029140 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, MELISSA
P O 32732
PALM BEACH GARDE, FL 33420                          P‐0029141 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENESES, ALFREDO M
8685 BAYMEADOWS RD E. APT 216
JACKSONVILLE, FL 32256                              P‐0029142 11/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                         Page 1972 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 138 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GROVER, MARIE
756 S 200 E
APT 316
SALT LAKE CITY, UT 84111                             P‐0029143 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIULIANI, WILLIAM J
303 ROCKY RIDGE ROAD
BETHEL PARK, PA 15102                                P‐0029144 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, TRAVIS K
1346 STATE ROUTE 339 W
MAYFIELD, KY 42066                                   P‐0029145 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, DENISE M
39 PENGROVE STREET
CRANSTON, RI 02920                                   P‐0029146 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERSON, MELVIN
135 HEMLOCK STREET
PARK FOREST, IL 60466                                P‐0029147 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRIS GARDNER, PAULA S
PO BOX 632
SAN MATEO, MD 32187                                  P‐0029148 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, SUSAN E
137 READ ST
PORTLAND, ME 04103‐3437                              P‐0029149 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTMAN, TERRY J
29350 CR 36
WAKARUSA, IN 46573                                   P‐0029150 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, ALLEN D
P.O.BOX 994681
REDDING, CA 96099                                    P‐0029151 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONTRERAS, PRISCILLA
1198 WOODCREST AVE
BREA, CA 92821                                       P‐0029152 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NADIG, CYNTHIA A
2950 LAKE PLACID LANE
NORTHBROOK, IL 60062                                 P‐0029153 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROCTOR, SANDRA D
1263 CORONADO STREET
LAKEWOOD, NJ 08701                                   P‐0029154 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, MARK
303 RAVENWOOD PL
ASHLAND, OR 97520                                    P‐0029155 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOVER, RONALD L
80 ALBRIGHT DRIVE
HANOVER, PA 17331                                    P‐0029156 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, PETER
424 N CROFT AVE
LOS ANGELES, CA 90048                                P‐0029157 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIRIT WALKER, PEACHES
PEACHES SPIRIT WALKER
727 CR 432
BERRYVILLE, AR 72616                                 P‐0029158 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, JOHN P
PO BOX 632
SAN MATEO, FL 32187                                  P‐0029159 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOTO, JULIE L
10970 DEL NORTE ST #22
VENTURA, CA 93004                                    P‐0029160 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1973 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 139 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARTMAN, TERRY J
29350 CR 36
WAKARUSA, IN 46573                                   P‐0029161 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARE, JONATHAN
POB 8644
POB 8644
METAIRIE, LA 70011‐8644                              P‐0029162 11/20/2017    TK Holdings Inc., et al.                     $1,827.00                                                                                    $1,827.00
N/A
SEARS, JASON
4497 STEEPLECHASE DR
EASTON, PA 18040                                     P‐0029163 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORASKI, MICHAEL J
112 RIDGEBURY RD
NEW HAMPTON, NY 10958                                P‐0029164 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIESTAD, JOHN T
141 ECUM SECUM PLACE
CONWAY, SC                                           P‐0029165 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIRLING, DENNIS M
5871 TREVOR LANE
TAYLORSVILLE, UT 84129‐2084                          P‐0029166 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORASKI, JODY K
112 RIDGEBURY RD
NEW HAMPTON, NY 10958                                P‐0029167 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICOLA, SUSAN
450 S MAPLE, APT #501
BEVERLY HILLS, CA 90212                              P‐0029168 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIELOWSKI, STEPHEN M
150 DEVONSHIRE ROAD
BUFFALO, NY 14223                                    P‐0029169 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLORY, JUSTIN R
4204 GLEN RD
LAKELAND, FL 33810                                   P‐0029170 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEY, REGINA G
600 SOUTH RANGELINE
TECUMSEH, OK 74873                                   P‐0029171 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, JOSEPH
14930 LAMBERT RD
WHITTIER, CA 90604                                   P‐0029172 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, LEROY A
423 NANCY PLACE
FERGUSON, MO 63135                                   P‐0029173 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TECCA, MARIA
3830 AMBASSADOR DR
PALM HARBOR, FL 34685                                P‐0029174 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TAMISHA R
5025 FAIRFAX AVENUE
APT. B
OAKLAND, CA 94601                                    P‐0029175 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCUSO, THOMAS J
90 GRAEMONT LANE
EARLYSVILLE, VA 22936                                P‐0029176 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DITTO, MICHELE L
87‐895 KULAKOA STREET
WAIANAE, HI 96792                                    P‐0029177 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1974 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 140 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
THOMPSON, LEROY A
423 NANCY PLACE
FERGUSON, MO 63135                                   P‐0029178 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURIC, MICHAEL A
3830 AMBASSADOR DR
PALM HARBOR, FL 34685                                P‐0029179 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, MARGARET E
21 FLYNN TRAIL
TAFT, TN 38488                                       P‐0029180 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURIC, MICHAEL A
3830 AMBASSADOR DR
PALM HARBOR, FL 34685                                P‐0029181 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALLMEYER, DEBORAH L
700 8TH AVENUE
MANCHESTER, NJ 08757                                 P‐0029182 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRIEGER, ROY W
2604 E SANTA FE AVE
FULLERTON, CA 92831                                  P‐0029183 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEANE, MARTHA W
121 TERRACE AVE.
ALBANY, NY 12203                                     P‐0029184 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMPO, HEATHER L
4916 AVRON BVLD.
METAIRIE, LA 70006                                   P‐0029185 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENNARD, KENNETH
13 ASH COURT NE
CARTERSVILLE, GA 30121                               P‐0029186 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, JOLANTA
25941 N ARROWHEAD DR
LONG GROVE, IL 60060                                 P‐0029187 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARENS, SASHA
104 PEARSALL DR, APT 1E
MT VERNON, NY 10552                                  P‐0029188 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMPO, HEATHER L
4916 AVRON BLVD.
METAIRIE, LA 70006                                   P‐0029189 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, DANIEL
14 MILL BROOK RD
PISCATAWAY, NJ 08823                                 P‐0029190 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULDAN, JOYCE I
3530 E. SQUIRE AVE. APT 204
CUDAHY, WI 53110                                     P‐0029191 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, WILLIAM C
830 S COUNTRY CLUB DR.
GALLUP, NM 87301                                     P‐0029192 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHONEY, ROGER E
2009 BOWLING GREEN STREET
DENTON, TX 76201‐1709                                P‐0029193 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULS, BRET A
90 INTERLACHEN LN
TONKA BAY, MN 55331                                  P‐0029194 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULLOCK, PATRICIA A
1800 FRANCON COURT, SW
CONYERS, GA 30094                                    P‐0029195 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1975 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 141 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
O'BRIEN, SYLVIA K
11 LAUREL HILL COURT UNIT N
GREENBELT, MD 20770                                  P‐0029196 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, THOMAS T
3894 HOLLAND DRIVE
SANTA ROSA, CA 95404                                 P‐0029197 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEGEE, ROBERT
524 LAKE LOUISE CIR
UNIT 503
NAPLES, FL 34110                                     P‐0029198 11/20/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WALL, BARBARA J
20674 HAMPSHIRE WAY
LAKEVILLE, MN 55044                                  P‐0029199 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROFF, JANET L
6403 BANDEL HILLS LANE NW
ROCHESTER, MN 55901                                  P‐0029200 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULSON, DAVID G
6851 185TH AVENUE SE
BECKER, MN 55308                                     P‐0029201 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YBARRA, PONCIANO R
1026 S. SPRUCE AVE
BLOOMINGTON, CA 92316                                P‐0029202 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEAT, WACEY C
2762 EAST CENTER CREEK RD
HEBER CITY, UT 84032                                 P‐0029203 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, TIEAS S
109 FIELD LN.
BURBANK, WA 99323                                    P‐0029204 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORREA, VALERIE
9540 HUNGARY WOODS DRIVE
GLEN ALLEN, VA 23060                                 P‐0029205 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, THOMAS A
207A COAL PIT HILL RD
GRISWOLD, CT 06351                                   P‐0029206 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARIMI, KATHY
100 CIFF DRIVE APT2
LAGUNA BEACH, CA 92651                               P‐0029207 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORBIN, AMANDA
4123 CAMBRIDGE DRIVE
IRWIN, PA 15642                                      P‐0029208 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAUNSCHWEIG, GLORIA J
121 NE 14TH STREET
BATTLE GROUND, WA 98604                              P‐0029209 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, TAMECKA T
701PARKWAY AVE
APT A15
EWING, NJ 08618                                      P‐0029210 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, DANIEL R
12206 HUNTERSVIEW ST
WICHITA, KS 67235                                    P‐0029211 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BENJAMIN R
421 OAK ALLEY DRIVE
HOUMA, LA 70360                                      P‐0029212 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN‐WILLIAMS, SHERRI M
233 N HOWARD STREET
ALLENTOWN, PA 18102                                  P‐0029213 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1976 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 142 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SCHWAB, PAUL L
2700 SERENA AVE.
CLOVIS, CA 93611                                    P‐0029214 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL‐HERNANDEZ, MARION L
12206 HUNTERSVIEW ST
WICHITA, KS 67235                                   P‐0029215 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT‐EDWARDS, KIMBERLY
5042 WILSHIRE BLVD., STE 105
LOS ANGELES, CA 980036                              P‐0029216 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGORMAN, KELSEY M
36 SYCAMORE COURT
LAWRENCE TOWNSHP, NJ 08648                          P‐0029217 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANG, CHUONG H
3942 MANZANITA DR
SAN DIEGO, CA 92105                                 P‐0029218 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFNER, SABINA
325 16TH ST
BOULDER, CO 80302                                   P‐0029219 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN‐WILLIAMS, SHERRI M
233 N HOWARD STREET
ALLENTOWN, PA 18102                                 P‐0029220 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, JOVANI
1225 S 49TH AVE
CICERO, IL 60804                                    P‐0029221 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUNGL, JADE
12205 MORRISON STREET
MORENO VALLEY, CA 92555                             P‐0029222 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWIRZINA, JULIE M
408 HIGHLAND AVE
DOWNINGTOWN, PA 19335                               P‐0029223 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLASHNER, GARY
6152 WARNER AVE APT A
HUNTINGTON BEACH, CA 92647                          P‐0029224 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, JASON A
1822
SAN MARCOS, CA 92078                                P‐0029225 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGORMAN, KATHERINE R
36 SYCAMORE COURT
LAWRENCE TOWNSHP, NJ 008648                         P‐0029226 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULEN, ROCKY S
2365 VERAMONTE AVE
MANTECA, CA 95337                                   P‐0029227 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER MEARS, LISA J
1139 WILSON AVE
GLEN MILLS, PA 19342                                P‐0029228 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERVANTES, LURDES
779 S LASSEN CT
ANAHEIM, CA 82804                                   P‐0029229 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYLES, KIERA D
6287 SEAL BEACH PLACE
SAN DIEGO, CA 92139                                 P‐0029230 11/20/2017    TK Holdings Inc., et al.                    $28,726.56                                                                                   $28,726.56
CAMOZZI, ROSEMARY H
405 W. 23RD AVE
EUGENE, OR 97405                                    P‐0029231 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1977 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 143 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ARMITAGE, AMANDA L
AMANDA ARMITAGE
4192 DIVISION AVENUE W
BREMERTON, WA 98312                                 P‐0029232 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, TODD M
2785 S. DARD HILLS CT.
SALT LAKE CITY, UT 84109                            P‐0029233 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NADIG, DAVID G
2950 LAKE PLACID LANE
NORTHBROOK, IL 60062                                P‐0029234 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIRLING, LORAE P
5871 TREVOR LANE
TAYLORSVILLE, UT 84129‐2084                         P‐0029235 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMOS, ABNER N
271 BRIGHTON ST
HERCULES, CA 94547                                  P‐0029236 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, GREGORY N
300 YELLOW WOOD LN
TRUSSVILLE, AL 35173                                P‐0029237 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANES, KEVIN R
11721 ALLENDALE DRIVE
FALCON, CO 80831                                    P‐0029238 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISKE, JAMES E
4424 N. MARSHALL HEIGHTS AVE
APPLETON, WI 54913‐7175                             P‐0029239 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, MARGIE F
2189 LADY CLARE WALK
MANTECA, CA 95336                                   P‐0029240 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLIN, WENDY
5701 W SLAUGHTER LN
A130‐313
AUSTIN, TX 78749                                    P‐0029241 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUSHIN, GEORGE
11315 WOODBROOK LN
RESTON, VA 20194                                    P‐0029242 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUPENE III, JAMES C
1905 E. 1ST ST. APT. G
LONG BEACH, CA 90802                                P‐0029243 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERGUSON, ANDREW
1188 CHERRY CIRCLE
LAKE OSWEGO, OR 97034                               P‐0029244 11/20/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
PEVAHOUSE, WANDA
60 DOGWOOD CIR
JACKSON, TN                                         P‐0029245 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES JR, TERRY W
4458 AMBERLEAF WALK
LILBURN, GA 30047                                   P‐0029246 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES JR./, ROBERT S
4001 SW PASADENA ST
PORTLAND, OR 97219                                  P‐0029247 11/20/2017    TK Holdings Inc., et al.                     $5,290.00                                                                                    $5,290.00
ESI & ASSOCIATES, INC.
PERRIL, MIKE
5 WOODSYDE PLACE
OWINGS MILLS, MD 21117                              P‐0029248 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1978 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 144 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RITCHIE (BOWEN), KAREN D
282 RICARDO ST
BAXLEY, GA 31513                                   P‐0029249 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARON, DAVID L
12766 MONTEREY CYPRESS WAY
SAN DIEGO, CA 92130‐2425                           P‐0029250 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, ISABELLA
90002 W 119 PR NW
PROSSER, WA 99350                                  P‐0029251 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CATHERINE
15309 MENDOCINO ST
SAN LEANDRO, CA 94579                              P‐0029252 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEDLACEK, DIANE K
PO BOX 617
HELENA, MT 59624                                   P‐0029253 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOETTSCH, SUSAN M
1430 W CENTER ST
ROCHESTER, MN 55902                                P‐0029254 11/20/2017    TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
FREEMAN, KATHRYN A
2215 HEATHER LANE
GILBERTSVILLE, PA 19525                            P‐0029255 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, RAYMOND C
32929 VINES CREEK ROAD
DAGSBORO, DE 19939                                 P‐0029256 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANTE, MAURICE R
19 WHITE FISH RD
WINSLOW, ME 04901                                  P‐0029257 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDALL, WILLIAM B
11601 MONTANA AVE.
APT. 5
LOS ANGELES, CA 90049‐4687                         P‐0029258 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONTY, TERRY L
3628 EFFINGHAM LANE
MODESTO, CA 95357                                  P‐0029259 11/20/2017    TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                            P‐0029260 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CHRISTOPHER
15309 MENDOCINO ST
SAN LEANDRO, CA 94579                              P‐0029261 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSAKI, BRANDON
4 DROVER CT
TRABUCO CYN, CA 92679                              P‐0029262 11/20/2017    TK Holdings Inc., et al.                        $26.22                                                                                       $26.22
SKRZYNSKI, KRZYSZTOF
PO BOX 2371
POMPANO BEACH, FL 33061                            P‐0029263 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, RUTH L
P.O. BOX 1112
BRANDYWINE, MD 20613                               P‐0029264 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAZUETA, ANA C
226 STERLING CT APT B
CALEXICO, CA 92231                                 P‐0029265 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROGER‐DIAMOND, CATHARINE E
7030 LEEWARD ST.
CARLSBAD, CA 92011                                 P‐0029266 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 1979 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 145 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BOBO, ORION S
410 PARADE CT
RENO, NV 89521                                      P‐0029267 11/20/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
SHEMESH, YANIV
2214 275TH CT SE
SAMMAMISH, WA 98075                                 P‐0029268 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEWEY, HOBY L
10750 NW 801 ROAD
APPLETON CITY, MO 64724                             P‐0029269 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARHAR, JOHN H
4487 SPANISH OAKS DRIVE
SAN LUIS OBISPO, CA 93401                           P‐0029270 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JACINTO N
1722 ROCK RIDGE DR
HOUSTON, TX 77049                                   P‐0029271 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAIELLO, BRIAN A
906 PRIMROSE LANE
HINESVILLE, GA 31310                                P‐0029272 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, ANKUR
1831 ROBERT LN.
NAPERVILLE, IL 60564                                P‐0029273 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIFF, CATHY R
300 SPECTRUM CENTER DRIVE
SUITE 400
IRVINE, CA 92618                                    P‐0029274 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINKEL, JEREMY
208 N BLISS AVE
MUNCIE, IN 47304                                    P‐0029275 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, CHARLES
1091 GATES AVE APT 1Q
BROOKLYN, NY 11221                                  P‐0029276 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, BRIAN R
117 CROW PLACE
CLAYTON, CA 94517                                   P‐0029277 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, SHELLEY R
1315 FUENTE DRIVE
OXNARD, CA 93030                                    P‐0029278 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRULUCK, MONA
4913 ABELIA DR
BATON ROUGE, LA 70808                               P‐0029279 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER MURPHY, MICHELLE A
3894 HOLLAND DRIVE
SANTA ROSA, CA 95404                                P‐0029280 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVA, NATALIE D
2000 AVENIDA CESAR CHAVEZ
MONTEREY PARK, CA 91754                             P‐0029281 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENCH, SCOTT
508 165TH ST E
BRADENTON, FL 34212                                 P‐0029282 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMAGATA, JUDY
595 S SPAULDING AVE
LOS ANGELES, CA 90036                               P‐0029283 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMEAUX, RONALD J
P. O. BOX 2683
1174 N REDFISH
CRYSTAL BEACH, TX 77650                             P‐0029284 11/20/2017    TK Holdings Inc., et al.                      $723.70                                                                                       $723.70
                                                                                         Page 1980 of 3671
                                                    Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 146 of 1836
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                        Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
KASHANIAN, MAJID
P O BOX 187
SAN CARLOS, CA 94070                                     P‐0029285 11/20/2017    TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
SPENCER, CAROL R
3306 SCHOOL AVE
STRAWBERRY PLAIN, TN 37871                               P‐0029286 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, JOYCE J
6505 GREEN VALLEY CIR.
UNIT 103
CULVER CITY, CA 90230                                    P‐0029287 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORDOVEZ, JAMES P
2737 VIA PASEO UNIT 5
MONTEBELLO, CA 90640                                     P‐0029288 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNIS, RICKY
13625 SHERMAN BLVD
MARINA, CA 93933                                         P‐0029289 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INDIVIDUAL
WONG, EUGENE V
12499 CULVER BLVD.
LOS ANGELES
LOS ANGELES, CA 90066‐6612                               P‐0029290 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, BRIAN
NO ADDRESS PROVIDED
                                                         P‐0029291 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSZKOWSKI, EDWARD A
5207 KENT WAY
PITTSBURGH, PA 15201‐2535                                P‐0029292 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHORIATIS, JOHN
1636 DEVONWOOD DR
ROCHESTER HILLS, MI 48306                                P‐0029293 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNIS, RICKY
13625 SHERMAN BLVD
MARINA, CA 93933                                         P‐0029294 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHORIATIS, JOHN
1636 DEVONWOOD DR
ROCHESTER HILLS, MI 48306                                P‐0029295 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, BILLY G
301 EAST 12TH STREET
LITTLEFIELD, TX 79339                                    P‐0029296 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYAL, MARK A
525 UNIVERSITY DRIVE
EAST LANSING, MI 48823                                   P‐0029297 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAMESEK, LINDA M
14180 N WARBONNET LN
PRESCOTT, AZ 86305                                       P‐0029298 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, BRIAN R
NO ADDRESS PROVIDED
                                                         P‐0029299 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, BILLY G
301 EAST 12TH STREET
LITTLEFIELD, TX 79339                                    P‐0029300 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROURKE, JERRY E
1796 E. SEASIDE CT.
BOISE, ID 83706                                          P‐0029301 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 1981 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 147 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUNTER, JEFFREY S
2616 EVELYN CT
ALAMEDA, CA 94501                                    P‐0029302 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, STORMY D
PO BOX 124
RUSHVILLE, IN 46173                                  P‐0029303 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, BRIAN
NO ADDRESS PROVIDED
                                                     P‐0029304 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIALINI, TERRI
5231 SWADLING RD
ONTARIO, NY 14519                                    P‐0029305 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INDIVIDUAL
WONG, EUGENE V
12499 CULVER BLVD.
LOS ANGELES
LOS ANGELES, CA 90066‐6612                           P‐0029306 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIEN, ROBERT G
63 GLENEICE CV
JACKSON, TN                                          P‐0029307 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETUNIS, JESSICA M
1888 ICEBERG LANE
ROSEVILLE, CA 94574                                  P‐0029308 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VON LANGEN, PETER J
724 HIGHLAND DRIVE
LOS OSOS, CA 93402‐3804                              P‐0029309 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETUNIS, JESSICA M
1888 ICEBERG LANE
ROSEVILLE, CA 9574                                   P‐0029310 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWENS, ANGELA
NO ADDRESS PROVIDED
                                                     P‐0029311 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLF, MICHAEL A
593 HILTONS LANDING DR
GREENSBORO, NC 27455                                 P‐0029312 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JACQUELINE D
1310 N 37TH STREET
RICHMOND, VA 23223                                   P‐0029313 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, GREGORY N
300 YELLOW WOOD LN
TRUSSVILLE, AL 35173                                 P‐0029314 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENG, XU
15600 58TH PLACE N
PLYMOUTH, MN 55446                                   P‐0029315 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISE, ANGELO S
17952 HIGHLANDS RANCH PLACE
POWAY, CA 92064                                      P‐0029316 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES JR., ROBERT S
4001 SW PASADENA ST
PORTLAND, OR 97219                                   P‐0029317 11/20/2017    TK Holdings Inc., et al.                     $5,290.00                                                                                    $5,290.00
CHEATHAM, GERALD I
6216 OLD MILL ROAD
LYNCHBURG, VA 24502                                  P‐0029318 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALOMPO, MARIA P
148 PIONEER CT
VALLEJO, CA 94589                                    P‐0029319 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1982 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 148 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BEAL, ALAN K
188 SOUTH 300 EAST
BOUNTIFUL, UT 84010                                 P‐0029320 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, MAKESHA
4635 W GORE BLVD
APT 124
LAWTON, OK 73505                                    P‐0029321 11/20/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
COLUMBIA PACIFIC TELESYSTEMS
HERREROS, KAREN
9672 VIA EXCELENCIA STE. 204
SAN DIEGO, CA 92126                                 P‐0029322 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEJOOH, HOMAYOON
399 FREMONT STREET
UNIT 2403
SAN FRANCISCO, CA 94105                             P‐0029323 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, MARVIS
14301 S. CAIRN AVE
COMPTON, CA 90220                                   P‐0029324 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASCIMENTO, COURTNEY M
4150 N. 9TH ST
APT 318
PHOENIX, AZ 85014                                   P‐0029325 11/20/2017    TK Holdings Inc., et al.                    $10,057.00                                                                                   $10,057.00
WISER, SCOTT R
2331 CHERRY TREE LANE
GRAND BLANC, MI 48439                               P‐0029326 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIBLE, DARYLA J
8365 MEMORIAL HWY
OTTAWA LAKE, MI 49267                               P‐0029327 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARNES, ALDEN L
9900 QUAIL RD
OLIVE BRANCH, MS 38654                              P‐0029328 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JURIST, LYNNE S
2864 MANDALAY BEACH RD
WANTAGH, NY 11793‐4630                              P‐0029329 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, JAMES
200 CONCORD CT.
MORTON GROVE, IL 60053                              P‐0029330 11/20/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CHARNES, ANN MARIE M
9900 QUAIL RD
OLIVE BRANCH, MS 38654                              P‐0029331 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEAKLEY, CLARK
5461 SHERMAN OAKS COURT
HAYMARKET, VA 20169                                 P‐0029332 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KATHY D
4117 PALISADES RD
SAN DIEGO, CA 92116                                 P‐0029333 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNECHT, ROBERT J
330 GRANDVILLE COURT
VONORE, TN 37885                                    P‐0029334 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NMS ENTERPRISES, LLC
210 ENID LANE
NORTHFIELD, IL 60093                                P‐0029335 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAFFORD, VALERIE A
3365 SHEILA CIRCLE
WHITE PINE, TN 37890                                P‐0029336 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1983 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 149 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUCHANAN, DAVID
21 R STANWOOD AVE
GLOUCESTER
GLOUCESTER, MA 01930                               P‐0029337 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, GWENDOLYN L
1750 LEE RD 235
SMITHS, AL 36877                                   P‐0029338 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, JAMMIE J
369 LEE RD 219
PHENIX CITY, AL 36870                              P‐0029339 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ARCH, AARON E
23143 TREEMONT PARK
SAN ANTONIO, TX 78261‐2824                         P‐0029340 11/20/2017    TK Holdings Inc., et al.                     $4,700.00                                                                                    $4,700.00
LLANAS, ADOLFO
7212 ABILENE
HOUSTON, TX 77020                                  P‐0029341 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAUTEUX, SUSAN E
95 APPLE TREE LANE
NEW BEDFORD, MA 02740 1817                         P‐0029342 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESENDEZ, ALFREDO
1626 FRIEDRICH ST.
GLENDALE HEIGHTS, IL 6039                          P‐0029343 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRUSIO, GAETANO
47 BURNHAM ROAD
MORRIS PLAINS, NJ 07950                            P‐0029344 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEMEYER, JOHN A
6516 FOREST PARK DR
SIGNAL MOUNTAIN, TN 37377                          P‐0029345 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES BENZ
23901 CALABASAS RD #2002
CALABASAS, CA 91302                                P‐0029346 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENCH, KIMBERLEY
508 165TH ST E
BRADENTON, FL 34212                                P‐0029347 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, GABRIEL O
2020 BROOKS DRIVE #506
DISTRICT HEIGHTS, MD 20747                         P‐0029348 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, DIANN C
39317 TOLLHOUSE RD
LOVETTSVILLE, VA 20180                             P‐0029349 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, REITA H
730 E 660 N
OREM, UT 84097                                     P‐0029350 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSEN, DENNIS R
3153 BALBOA PLACE
MELBOURNE, FL 32940                                P‐0029351 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, SANTOS
1430 WHITEHALL DRIVE
UNIT B
LONGMONT, CO 80504                                 P‐0029352 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, YOGESH K
2958 MOTHER WELL COURT
HERNDON, VA 20171                                  P‐0029353 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1984 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 150 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALEXANDER, JOHN P
139
TERRACE ROAD
BAYPORT, NY 11705                                   P‐0029354 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, CAROLINE J
2600 CRYSTAL DRIVE APT #211
ARLINGTON, VA 22202                                 P‐0029355 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, MICHELLE L
907 SEYMOUR DRIVE
NORTH AUGUSTA, SC 29841                             P‐0029356 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIEN, LYNDA
1385 SAN GABRIEL BLVD
SAN MARINO, CA 91108                                P‐0029357 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, RICHARD J
7300 GEORGETOWN AVE NW
ALBUQUERQUE, NM 87120‐4932                          P‐0029358 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUSTMAN, DORA JEAN
2699 ORANGE
EL CENTRO, CA 92243                                 P‐0029359 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYLE, KRISTINE A
3732 W 66TH ST
CHICAGO, IL 60629                                   P‐0029360 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAHRA, DIANNE M
1315 EDWARDS AVENUE
LAKEWOOD, OH 44107                                  P‐0029361 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, ESTHER R
3386 NORTHMOOR AVE
MEMPHIS, TN 38128                                   P‐0029362 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTELHO, ANGELO L
73‐1380 KAINANI PL
KAILUA‐KONA, HI 96740‐8541                          P‐0029363 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURIS, MARK S
450 S GARDEN AVE
ROSELLE, IL 60172                                   P‐0029364 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUNG, ANDREA W
1511 COBRE CT.
LA PUENTE, CA 91744                                 P‐0029365 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, CARLOS
20200 SW 127 AV
MIAMI, FL 33177                                     P‐0029366 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNETT, NICOLE D
3807 HAYNESVILLE HWY
EL DORADO, AR 71730                                 P‐0029367 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIDD, THERESA M
18096 NW SYLVANIA LN.
PORTLAND, OR 97229                                  P‐0029368 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINS, ALYSSA L
296 SOLAMERE LANE
AUBURN, AL 36832                                    P‐0029369 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DOUGLAS W
74 BERKEELY AVE
VENTURA, CA 93004                                   P‐0029370 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGHAM, CLAUDE J
24545 PEAVY LANE
ROBERTSDALE, AL 36567                               P‐0029371 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1985 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 151 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SCHAFFNER, SABINE
325 16TH STREET
BOULDER, CO 80302                                   P‐0029372 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARROLL, HEATHER
925 WILSON BLVD.
NASHVILLE, TN 37215                                 P‐0029373 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JURI, PEDRO N
1680 JACKS CR.
LANSDALE, PA 19446‐4909                             P‐0029374 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWISLOW, JAWANN J
418 MCAULEY STREET
OAKLAND, CA 94609                                   P‐0029375 11/20/2017    TK Holdings Inc., et al.                      $456.00                                                                                       $456.00
TSUI, WING SZE E
2450 HIDEAWAY LANE
DUARTE, CA 91010                                    P‐0029376 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, TRAMAYNE R
2410 S PALM GROVE AVE.
LOS ANGELES, CA 90016                               P‐0029377 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWISLOW, JAWANN J
418 MCAULEY STREET
OAKLAND, CA 94609                                   P‐0029378 11/20/2017    TK Holdings Inc., et al.                      $456.00                                                                                       $456.00
AVERY, V
13325 TWIN CIRCLE COURT
POWAY, CA 92064‐2996                                P‐0029379 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, ROGER
26 CALAVERA
IRVINE, CA 92606                                    P‐0029380 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSS, CHRISTOPHER L
228 CASTLEBERRY RD
GREENBRIER, AR 72058                                P‐0029381 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, SPECNER A
PO BOX 3351
VAIL, CO 81658                                      P‐0029382 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKENSMEYER, CATHERINE H
6068 N NEVA AVE
CHICAGO, IL 60631                                   P‐0029383 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEACON, CLARENCE J
1471 LODGE VIEW DRIVE
MEADOW VISTA, CA 95722                              P‐0029384 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORMANO, ANTHONY S
9418 MILLS AVE
WHITTIER, CA 90603                                  P‐0029385 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASSAN, YASMEEN
717 E. FAIRVIEW BLVD.
INGLEWOOD, CA 90302                                 P‐0029386 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLICKMAN, DONALD H
3717 R AVENUE
ANACORTES, WA 98221‐3499                            P‐0029387 11/20/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LUKENSMEYER, CATHERINE H
6068 N NEVA AVE
CHICAGO, IL 60631                                   P‐0029388 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFACRE, MATTHEW E
12090 PHEASANT CT
CHARDON, OH 44024                                   P‐0029389 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1986 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 152 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VASA, LISA R
2451 COUNTY ROAD G
WESTON, NE 68070                                     P‐0029390 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALIC, SELMA
4713 KIMBALL AVE SE KENTWOOD
                                                     P‐0029391 11/20/2017    TK Holdings Inc., et al.                     $4,725.71                                                                                    $4,725.71
PAIGE, RALPH F
16763 PINATA DRIVE
SAN DIEGO, CA 92128                                  P‐0029392 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAY, GUILLERMO
740 CECIL AVENUE NORTH
MILLERSVILLE, MD 21108                               P‐0029393 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLD _MOSBY, SHANNA
8420 ASH GROVE DR.
CAMBY, IN 46113                                      P‐0029394 11/20/2017    TK Holdings Inc., et al.                     $3,875.00                                                                                    $3,875.00
STARR, PAUL J
7577 THORN CREEK LN
TEGA CAY, SC 29708                                   P‐0029395 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERTZ, GARY S
63 DUNIPACE DR
BELLA VISTA, AR 72715                                P‐0029396 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAW, MICHAEL
1895 SHERINGTON PL
UNIT TS‐304
NEWPORT BEACH, CA 92663                              P‐0029397 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGO, MARIO
20175 SW 132 AVE
MIAMI, FL 33177                                      P‐0029398 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMONPATH LLC
HUCKESTEIN, WILLIAM
5963 OLIVAS PARK DRIVE
SUITE F
VENTURA, CA 93003                                    P‐0029399 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBERG, LEE M
6 HUCKLEBERRY LN
DANBURY, CT 06810                                    P‐0029400 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZA, TERESA G
3815 MAIN
LAREDO, TX 78041                                     P‐0029401 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWGENT, ANDREW C
PO BOX 294
BROOMES ISLAND, MD 20615                             P‐0029402 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMONPATH LLC
HUCKESTEIN, WILLIAM
5963 OLIVAS PARK DRIVE
SUITE F, CA 93003                                    P‐0029403 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, HOWARD J
2233 ORCHID STREET
LAKE CHARLES, LA 70601                               P‐0029404 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUCKESTEIN, WILLIAM
NO ADDRESS PROVIDED
                                                     P‐0029405 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
R, GUILLERMO
740 CECIL AVE. NORTH
MILLERSVILLE, MD 21108                               P‐0029406 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1987 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 153 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIGGINS, DEREK D
2003 JEFFERSON ST
BALTIMORE, MD 21205                                 P‐0029407 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPERA, EMILY J
2020 E MORTIMER CT
BOISE, ID 83712                                     P‐0029408 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGO, CRISTINA M
20175 SW 132 AVE
MIAMI, FL 33177                                     P‐0029409 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUSTMAN, DORA JEAN
2699 ORANGE
EL CENTRO, CA 92243                                 P‐0029410 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIGLER, DAVID W
POB 2272
PANAMA CITY, FL 32402                               P‐0029411 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAY, GUILLERMO
740 CECIL AVENUE NORTH
MILLERSVILLE, MD 21108                              P‐0029412 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUSTMAN, MARK
2699 ORANGE
EL CENTRO, CA 92243                                 P‐0029413 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, ROBERT
7B REVERE LANE
STATEN ISLAND, NY 10306                             P‐0029414 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVER, JEANNE
2 GALAN STREET
LADERA RANCH, CA 92694                              P‐0029415 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGO, CARLOS
20175 SW 132 AVE
MIAMI, FL 33177                                     P‐0029416 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAW, ELAINE S
501 COTA LANE
VISTA, CA 92083                                     P‐0029417 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, XIAOFENG
1385 SAN GABRIEL BLVD
SAN MARINO, CA 91108                                P‐0029418 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANHORN, CLAYTON B
4710 NW 6TH DR
DES MOINES, IA 50313                                P‐0029419 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALOF, DAVID L
10564 5TH AVE NE
SUITE 405
SEATTLE, WA 98125                                   P‐0029420 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, CAROL
1035 COZY ACRES ROAD
MOUNTAIN PINE, AR 71956                             P‐0029421 11/20/2017    TK Holdings Inc., et al.                      $322.38                                                                                       $322.38
HOGAN, JAMES R
790 SPRINGBLOOM DRIVE
MILLERSVILLE, MD 21108                              P‐0029422 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRA‐GUTIERREZ, DELFINO
331 KENLOCH AVE
LIBERTYVILLE, IL 60048                              P‐0029423 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, MARJORIE
4 OTTERBURN CT.
FLORISSANT, MO 63033                                P‐0029424 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1988 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 154 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NAVA, ROSELIA
13811 MILAN ST
WESTMINSTER, CA 92683                               P‐0029425 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRZUSKI, NEIL
431 STALLION HILL CT
CHESTERFIELD, MO 63005                              P‐0029426 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, LEE A
2311 4TH AVE N
ST. PETERSBURG, FL 33713                            P‐0029427 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CATHERINE T
4021 FOREST GROVE PASS NW
ACWORTH, GA 30101                                   P‐0029428 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAGODNEY, JOHN
120 LONGENBACH AVE
NAZARETH, PA 18064                                  P‐0029429 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, MARJORIE
4 OTTERBURN CT
FLORISSANT, MO 63033                                P‐0029430 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FILIAGGI, SUZANNE M
1504 KING CHARLES DRIVE
PITTSBURGH, PA 15237                                P‐0029431 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIOLETTI, JOHN L
920 SANDSTONE RIDGE RD
BONNIEVILLE, KY 42713                               P‐0029432 11/20/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WALLACE, PATRICIA H
171 W MAIN ST
MARQUETTE, MI 49855                                 P‐0029433 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEG JR, ROLAND B
W51 N655 CREEK VIEW CT
CEDARBURG, WI 53012                                 P‐0029434 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUTHIER, ROBERT J
P.O. BOX 1232
MARIPOSA, CA 95338                                  P‐0029435 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESGRO, ROBERT
46 ALDWYN LANE
VILLANOVA, PA 19085                                 P‐0029436 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLER, BRANDON C
137 YAMACRAW PLACE
LEXINGTON, KY 40511                                 P‐0029437 11/20/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
BLENCOE, GREGORY A
NO ADDRESS PROVIDED
                                                    P‐0029438 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIOLETTI, JOHN L
920 SANDSTONE RIDGE RD
BONNIEVILLE, KY 42713                               P‐0029439 11/20/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
YANCI, JOSEPH T
12446 ANNAGREEN COURT
MANASSAS, VA 20112                                  P‐0029440 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORAN, PAUL J
34 BARNUM RD
DANBURY, CT 06811                                   P‐0029441 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, DARRELL R
12312 VERA CIRCLE
GARDEN GROVE, CA 92845                              P‐0029442 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1989 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 155 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RUBAKHA, ALEKSEY
277 AVENUE C APT 10B
NEW YORK, NY 10009                                  P‐0029443 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDEVILLE, KYLE B
2949 E. 950 N.
ATTICA, IN 47918                                    P‐0029444 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUDD, GARRETT R
12145 IRWIN MANOR DRIVE
JACKSONVILLE, FL 32246                              P‐0029445 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABASS, MOHAMAD
3851 MADISON
DEARBORN, MI 48124                                  P‐0029446 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, RUSSELL
4344 MANCHESTER COURT
SANTA MARIA, CA 93455                               P‐0029447 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, QUANIASIA
1530 TRAVELERS PALM DR
EDGEWATER, FL 32132                                 P‐0029448 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOIVIN, ANDREW T
449 LONG HILL ROAD
GUILFORD, CT 06437                                  P‐0029449 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMONT, CHERYL A
117 WAIHILI PLACE
HONOLULU, HI 96825                                  P‐0029450 11/20/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
SYKES, AUDREY
1279 DILLON RD
AUSTELL, GA 30168                                   P‐0029451 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN, STEVEN K
STEVEN K. BALDWIN
P.O. BOX 5044
RIVER FOREST, IL 60305                              P‐0029452 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIEST, LINDEN R
1204 S. JEFFERSON PL
KENNEWICK, WA 99338                                 P‐0029453 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HADJIKOW, ANNA
P.O. BOX 67
WHITE LAKE, NY 12786                                P‐0029454 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, RAHUL
1415 ELDRIDGE PKWY APT 1311
HOUSTON, TX 77077                                   P‐0029455 11/20/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MUELLER, KERSTIN
479 SIMAS DRIVE
MILPITAS, CA 95035                                  P‐0029456 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFER, SALLY A
14434 S.W. RANCHER LANE
BEAVERTON, OR 97008                                 P‐0029457 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, LAQUINTA M
815 E. BETHANY HOME RD
B208
PHOENIX, AZ 85014                                   P‐0029458 11/20/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SINGH, RAHUL
1415 ELDRIDGE PARKWAY APT 131
HOUSTON, TX 77077                                   P‐0029459 11/20/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0029460 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1990 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 156 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CANTOR, SYBIL
8524 ATWELL ROAD
POTOMAC, MD 20854                                  P‐0029461 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HADJIKOW, ANNA
P.O. BOX 67
WHITE LAKE, NY 12786                               P‐0029462 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIBOWITZ, ROBERT B
210 BELMONT ST, APT 4
WATERTOWN, MA 02472                                P‐0029463 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILA, ROCIO
14362 UPAS CT
FONTANA, CA 92335                                  P‐0029464 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMB, JENNIFER P
3906 CURLYTAIL CT
MURRYSVILLE, PA 15668‐9564                         P‐0029465 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARYENBRUCH, KELLEY A
N223 RANDYS LN
APPLETON, WI 54915                                 P‐0029466 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, TAMMIE L
730 ARBOR VISTA BLVD
JACKSON, MS 39209                                  P‐0029467 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BETHARD, JAMES G
1933 KENNEDY DR
APT 102
MCLEAN, VA 22102                                   P‐0029468 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINFREE, BRENDA W
9729 CEDARDALE DRIVE
HOUSTON, TX 77055                                  P‐0029469 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKHIM, DORON
10841 SANDPIPER DR.
HOUSTON, TX 77096                                  P‐0029470 11/20/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MEINHART, KEVIN J
89 ARDMORE
IRVINE, CA 92602                                   P‐0029471 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINFREE, BRENDA W
9729 CEDARDALE DRIVE
HOUSTON, TX 77055                                  P‐0029472 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARON, SHERYL B
12766 MONTEREY CYPRESS WAY
SAN DIEGO, CA 92130‐2425                           P‐0029473 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, WENDY S
208 CARRIAGE HILL COURT
LEXINGTON, SC 29072                                P‐0029474 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONFER, DENNIS M
316 BEN TITUS ROAD
TAMAQUA, PA 18252                                  P‐0029475 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, KERRY L
3781 COUNTY ROAD 71
KILLEN, AL 35645                                   P‐0029476 11/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KLEMISH, JEREMY A
17004 ACACIA WAY
CLEARLAKE OAKS, CA 95423                           P‐0029477 11/20/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
SCHOENE, DIETER H
2351 NW WESTOVER ROAD
#311
PORTLAND, OR 97210                                 P‐0029478 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1991 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 157 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LE, NAM Q
6634 WESTBURY OAKS CT
SPRINGFIELD, VA 22152                               P‐0029479 11/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BHATTCCS, LLC
BHATT, HITESH K
535 HIGH MOUNTAIN ROAD
SUITE # 205
NORTH HALEDON, NJ 07508                             P‐0029480 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUBER, GREGORY J
8 ANGELIQUE CT
MORGANVILLE, NJ 07751                               P‐0029481 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, NANCI N
22361 SUNBROOK
MISSION VIEJO, CA 92692                             P‐0029482 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BHATT, HITESH K
535
HIGH MOUNTAIN ROAD, SUITE # 2
NORTH HALEDON, NJ 07508                             P‐0029483 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, RICHARD
1310 FOX AVE
BEAVER FALLS, PA 15010                              P‐0029484 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN, STEVEN K
P.O. BOX 5044
RIVER FOREST, IL 60305                              P‐0029485 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUBER, GREGORY J
8 ANGELIQUE CT
MORGANVILLE, NJ 07751                               P‐0029486 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKHIM, DORON
10841 SANDPIPER DR.
HOUSTON, TX 77096                                   P‐0029487 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASHID, JOSEPH P
57 MOCKINGBIRD LN
NORTH FOND DU LA, WI 54937                          P‐0029488 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUBER, GREGORY J
8 ANGELIQUE CT
MORGANVILLE, NJ 07751                               P‐0029489 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVAUDAIS, CANDACE A
224 OAK AVENUE
WESTWEGO, LA 70094                                  P‐0029490 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAFFORD , DORIS A
57 SHAWNEE TRL
RINGGOLD, GA 30736                                  P‐0029491 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                             P‐0029492 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                             P‐0029493 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLER, ROGER J
5291 E STATE RD 352
OXFORD, IN 47971                                    P‐0029494 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                             P‐0029495 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1992 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 158 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
POLVERARI, VERONICA R
6510 GREEN VALLEY CIRCLE
APT. 307
CULVER CITY, CA 90230‐8026                           P‐0029496 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                              P‐0029497 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TWOREK, KAREN M
320 WINDERMERE WAY
LAKE IN THE HILL, IL 60156                           P‐0029498 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLER, NANCY S
5291 E STATE RD 352
OXFORD, IN 47971                                     P‐0029499 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTERA, ANTHONY
231 AGOR LANE
MAHOPAC, NY 10541                                    P‐0029500 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERSPOON, KEITH D
62 LEE ROAD 2138
PHENIX CITY, AL 36870                                P‐0029501 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSSEGE, RYAN J
9892 MEADOW HILLS DR
CINCINNATI, OH 45241                                 P‐0029502 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERGNIAULT, CATHERINE
5078 EDGEWORTH ROAD
SAN DIEGO, CA 92109                                  P‐0029503 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONG, KAKIONG
421 EAST MISSION RD #30
ALHAMBRA, CA 91801                                   P‐0029504 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORREGO, ELVIS
901 SW 62 AVE
MIAMI, FL 33144                                      P‐0029505 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLF, JOHN B
143 DIAMOND SPRING DRIVE
MONROE, NJ 08831                                     P‐0029506 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITZEN, ARNO
12509 TABOR OAKS DR
AUSTIN, TX 78739                                     P‐0029507 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORREGO, MARY L
901 SW 62 AVE
MIAMI, FL 33144                                      P‐0029508 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPINSKY, RICHARD J
P.O. BOX 3
EAST SMITHFIELD, PA 18817                            P‐0029509 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLE, KELLIDEE S
782 WOODSIDE LANE EAST
UNIT 8
SACRAMENTO, CA 95825                                 P‐0029510 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUTCHEON, RICHARD K
3659 COUNTY ROAD 67
SCOTTSBORO, AL 35769                                 P‐0029511 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, CARLTON S
21300 VIA DEL PARQUE
YORBA LINDA, CA 92887                                P‐0029512 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1993 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 159 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHAVEZ, DEBORAH L
4125 W NOBLE AVE #114
VISALIA, CA 93277                                    P‐0029513 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOGUERA, ROSA M
4392 DALLAS PL
PERRIS, CA 92571                                     P‐0029514 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORANDER, SUSAN T
202 RIDGEWOOD
EASLEY, SC 29642                                     P‐0029515 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, CARLTON S
21300 VIA DEL PARQUE
YORBA LINDA, CA 92887                                P‐0029516 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, MICHAEL A
3474 DELTA QUEEN AVE.
SACRAMENTO, CA 95833                                 P‐0029517 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUEMI, JACQUELINE L
816 MCINDOE ST
WAUSAU, WI 54403                                     P‐0029518 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINA, PHILLIP
225 JACQUELYN LANE
PETALUMA, CA 94952                                   P‐0029519 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUZZELLI, SONIA
1501 GULF STREAM CIRCLE 203
BRANDON, FL 33511                                    P‐0029520 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, NEIL R
23215 NE SUNNYCREST RD
NEWBERG, OR 97132                                    P‐0029521 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTALEONI, VICTOR S
7529 FERNIE CT
GILROY, CA 95020                                     P‐0029522 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWNING, ERLINDA D
PO BOX 770888
EAGLE RIVER, AK 99577                                P‐0029523 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IH, IRENE
3564 STARLINE DRIVE
RANCHO PALOS VER, CA 90275                           P‐0029524 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEUSER, ANDREW E
14904 CHOCTAW TRAIL
CHOCTAW, OK 73020                                    P‐0029525 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICKSON, PAUL C
2641 COUNTY ROAD 120 NE
ALEXANDRIA, MN 56308                                 P‐0029526 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICKSON, PAUL C
2641 COUNTY ROAD 120 NE
ALEXANDRIA, MN 56308                                 P‐0029527 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, SUSAN M
436 AVONDALE ROAD
MARTINSBURG, WV 25404                                P‐0029528 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLDY, MATTHEW T
339 WOODCREST RD
WEST GROVE, PA 19390                                 P‐0029529 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDYKE, CHASITY V
415 MCCLELLAN STREET
HUDSON, MI 49247                                     P‐0029530 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1994 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 160 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FUTCH, VIDA J
1474 CAMPGROUND ROAD
                                                     P‐0029531 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENEFIELD, CHRISTOPHER L
916 BIGHORN DRIVE
BARSTOW, CA 92311                                    P‐0029532 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIOR, PAULA M
13680 101ST STREET
FELLSMERE, FL 32948                                  P‐0029533 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
FORTUNA, PABLO V
2171 OAKDALE CIRCLE
HANOVER PARK, IL 60133                               P‐0029534 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINLEY, MARY
1736 ROGUE ISLE COURT
CARLSBAD, CA 92008                                   P‐0029535 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, JAMES N
403 OAK BOULEVARD SOUTH DRIVE
GREENFIELD, IN 46140                                 P‐0029536 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, CANDACE P
P O BOX 66881
BATON ROUGE, LA 70896                                P‐0029537 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOUGLAS, ANNE‐MARIE C
439 PIERCE CHAPEL RD
NEWNAN, GA 30263                                     P‐0029538 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNON, JENNIFER L
110 WINDSOR LANE
WINCHESTER, VA 22602                                 P‐0029539 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, JAMES N
403 OAK BOULEVARD SOUTH DRIVE
GREENFIELD, IN 46140                                 P‐0029540 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, JAMES N
403 OAK BOULEVARD SOUTH DRIVE
GREENFIELD, IN 46140                                 P‐0029541 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKSON, ANGELA L
35 PATTERSON ROAD
UNIT 466694
LAWRENCEVILLE, GA 30042‐3778                         P‐0029542 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNK, ERIC A
819 N 148TH ST
OMAHA, NE 68154                                      P‐0029543 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ELAINE
322 CHESTER ST
OAKLAND, CA 94607‐1220                               P‐0029544 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, WILLIE D
NO ADDRESS PROVIDED
                                                     P‐0029545 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLDY, MATTHEW T
339 WOODCREST RD
WEST GROVE, PA 19390                                 P‐0029546 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ , ANNA M
201 ALTA COURT
CHAPEL HILL, NC 27514                                P‐0029547 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, ADAM M
818 BELLAIRE DRIVE
TIPP CITY, OH 45371                                  P‐0029548 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1995 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 161 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0029549 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAL, ALAN K
188 SOUTH 300 EAST
BOUNTIFUL, UT 84010                                   P‐0029550 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KEVIN J
1242 WILD TURKEY CT
SAINT JOHNS, FL 32259                                 P‐0029551 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDMAN, ALLISON L
ALLISON FRIEDMAN
20533 BISCAYNE BLVD., 4‐435
AVENTURA, FL 33180                                    P‐0029552 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEUERMAN, PATTI M
9310 TOWER PINES COVE
OOLTEWAH, TN 37363                                    P‐0029553 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIBICH, HEATHER E
151 LILY DR.
MAUMELLE, AR 72113                                    P‐0029554 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THINNES, THERESE C
15880 BIG SPRINGS WAY
SAN DIEGO, CA 92127                                   P‐0029555 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEALY, EMMA M
14053 HENCH LANE
ORLANDO, FL 32827                                     P‐0029556 11/21/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
RIBICH, RICHARD L
151 LILY DR.
MAUMELLE, AR 72113                                    P‐0029557 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, EDMUND P
5B SORRENTO WAY
GRAY, ME 04210                                        P‐0029558 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUWARDHANA, HENDRA
11002 111 STREET
LARGO, FL 33778                                       P‐0029559 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, STEPHANIE L
777 SAN REMO
IRVINE, CA 92606                                      P‐0029560 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD, CHRISTI
206 HITT ST
WAXAHACHIE, TX 75165                                  P‐0029561 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUWARDHANA, AMIE L
11002 111 STREET
LARGO, FL 33778                                       P‐0029562 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHR, HILLARY K
7 HEMLOCK ST
PITTSBURGH, PA 15228                                  P‐0029563 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIESNER, LINDA
93 MINUTEMAN CIRCLE
ALLENTOWN, NJ 08501                                   P‐0029564 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSS, ADAM J
303 CLOISTERBANE DRIVE
SAINT JOHNS, FL 32259                                 P‐0029565 11/21/2017    TK Holdings Inc., et al.                    $32,000.00                                                                                   $32,000.00
GIUS, JULIUS C
7306 MICHIGAN ISLE RD
LAKE WORTH, FL 33467                                  P‐0029566 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 1996 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 162 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GIUS, JULIUS C
7306 MICHIGAN ISLE RD
LAKE WORTH, FL 33467                                P‐0029567 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DANIELSON, DEAN A
5014 WOODLAWN ST
DULUTH, MN 55804                                    P‐0029568 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KAHN, ALEXANDER L
3310 MILL CROSS CT
OAKTON, VA 22124                                    P‐0029569 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, JAMES N
403 OAK BOULEVARD SOUTH DRIVE
GREENFIELD, IN 46140                                P‐0029570 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELTY, ANDREW M
826 CORTE BAYA VISTA
OXNARD, CA 93030                                    P‐0029571 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MACK, WILLIE D
3090 SHARON AVE.
ANDERSON, CA 96007                                  P‐0029572 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSE, CHERYL J
307 CRICKETT CT
PETALUMA, CA 94954                                  P‐0029573 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CURRY, KATHRYN J
3108 MCGEE LN
MONROE, NC 28110                                    P‐0029574 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRANGMAN, ROSE M
4670 SW 158TH STREET ROAD
OCALA, FL 34473‐3160                                P‐0029575 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOLZHAUER, MARVIN D
11602 STATE ROUTE 143
HIGHLAND, IL 62249‐3608                             P‐0029576 11/20/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                   $100,000.00
CRUZ, JANET
2373 I M GRAHAM RD
LAKE CITY, SC 29560                                 P‐0029577 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRYAN, JAMES T
P.O. BOX 205
COLWICH, KS 67030‐0205                              P‐0029578 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHARRIS, INGRID
5524 CARMELITA DRIVE
ALBUQUERQUE, NM 87111                               P‐0029579 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALLAIRE, CHARLES S
1594 SOLDIER CREEK ROAD
GRANTS PASS, OR 97526                               P‐0029580 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALLAIRE, CHARLES S
1594 SOLDIER CREEK ROAD
GRANTS PASS, OR 97526                               P‐0029581 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PREGALDIN , HENRI A
17421 EQUESTRIAN TRAIL
KEYSTONE, FL 33556                                  P‐0029582 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, DANIELLE B
4304
POTO MAC HIGHLANDS CIRCLE
TRIANGLE, VA 22172                                  P‐0029583 11/20/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
HILL, DAVID C
4151 S.W. ROSE STREET
SEATTLE, WA 98136‐2339                              P‐0029584 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 1997 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 163 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MITCHUSSON, KAREN
1212 AARON
WYNNE, AR 72396                                     P‐0029585 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOFET, ABRAHAM
17020 BURBANK BLVD #202
ENCINO, CA 91316                                    P‐0029586 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, NANCY M
8221 WILDWOOD DRIVE
HUNTINGTON BEACH, CA 92646‐6753                     P‐0029587 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0029588 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, RUSSELL G
17415 FIRESIDE LANE
FARMINGTON, MN 55024                                P‐0029589 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, LINDA D
930 AVENIDA CAMPANA
FALLBROOK, CA 92028                                 P‐0029590 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORMAN, NANCY A
151 DIVERSTON WAY
DELAWARE, OH 43015                                  P‐0029591 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, TODD M
19123 PEACEFUL STREAM DR
LEESBURG, VA 20176                                  P‐0029592 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSTON, AMY L
5383 AINSLEY DR.
WESTERVILLE, OH 43082                               P‐0029593 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLER, JILL
19807 ROSEWOOD CT
PARKER, CO 80138                                    P‐0029594 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAISMAN, BORIS
17620 GARRETT DR.
GAITHERSBURG                                        P‐0029595 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTON, SANDRA F
21372 SAMUELS RD
ZACHARY, LA 70791                                   P‐0029596 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, DIANE E
22325 WEST STATE HIGHWAY 8
POTOSI, MO 63664                                    P‐0029597 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRK, JEFFREY P
JEFFREY KIRK
1290 CROW HAVEN CT
COLFAX, CA 95713                                    P‐0029598 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, BARBARA
4720 DAYTON LIBERTY RD
DAYTON, OH 45417                                    P‐0029599 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, BRYAN
4639 STOLZ TRL
KATY, TX 77493                                      P‐0029600 11/21/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HARDISON, DAVID W
210 COUNTY ROAD 219A
TOW, TX 78672                                       P‐0029601 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWDER, MICHAEL A
116 LEGEND COURT
FAIRVIEW HEIGHTS, IL 62208                          P‐0029602 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1998 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 164 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LAWDER, MICHAEL A
116 LEGEND COURT
FAIRVIEW HEIGHTS, IL 62208                           P‐0029603 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, CAROLE L
404 FORT SMITH BLVD.
DELTONA, FL 32738                                    P‐0029604 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATRAS, THOMAS J
3643 BLAIR COURT
BLASDELL, NY 14219                                   P‐0029605 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARNELL, TERRY D
210 STONEY POINTE DRIVE
HOLLISTER, MO 65672                                  P‐0029606 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, SEAN R
7633 BLANCHARD BLVD
LINCOLN, NE 68516                                    P‐0029607 11/21/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SHELTON, WILLIAM C
6078 JOHN JACKSON DR
WILLIAMSBURG, VA 23188                               P‐0029608 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICKSON, ROBERT L
13 E WILSON CIRCLE
RED BANK, NJ 07701                                   P‐0029609 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEFORD, JOSEPH J
15 LEWIS CIRCLE
SALINA, CA 93906                                     P‐0029610 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN
JANOWIEC, AMANDA
106 1ST AVE
GLEN BURNIE, MD 21060                                P‐0029611 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICHARD, SARAH A
537 E. CHESTNUT STREET
WASHINGTON, PA 15301                                 P‐0029612 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONAHUE IV, JOHN J
4 ROYAL CREST DRIVE
SUGARLOAF, PA 18249                                  P‐0029613 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, ROBERT
7B REVERE LANE
STATEN ISLAND, NY 10306                              P‐0029614 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPPERT, PETER A
3102 COCONUT GROVE DR.
CORAL GABLES, FL 33134                               P‐0029615 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDJELKOVICH, MIODRAG M
4876 DARBYSHIRE CT.
CANFIELD, OH 44406                                   P‐0029616 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, JOHN W
260 ORCHARD LANE
WHEELING, WV 26003‐4981                              P‐0029617 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN JR, WILLIAM E
347 BROADWAY AVE
ORLANDO, FL 32803                                    P‐0029618 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRONITZ, ANDREW G
3685‐9 PEACHTREE RD NE
ATLANTA, GA 30319                                    P‐0029619 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, LOUISE S
1419 MOULTON ST. E
DECATUS, AL 35601                                    P‐0029620 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1999 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 165 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PADILLA, MAX
708 EDUARDO ST
ANTHONY, TX 79821‐7175                              P‐0029621 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAL, ALAN K
188 SOUTH 300 EAST
BOUNTIFUL, UT 84010                                 P‐0029622 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNOR, PATRICIA K
P.O BOX 120
370 TURNPIKE RD
SOMERS, CT 06071                                    P‐0029623 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNOR, KEN B
PO BOX 120
370 TURNPIKE RD
SOMERS, CT 06071                                    P‐0029624 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTON, KARL W
P O BOX 201924
AUSTIN, TX 78720‐1924                               P‐0029625 11/20/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
GRUSKOWSKI, DARVI J
13364 VICARAGE DR.
PLAINFIELD, IL 60585                                P‐0029626 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUSKOWSKI, JAY S
13364 VICARAGE DR.
PLAINFIELD, IL 60585                                P‐0029627 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIFFIN, SHAUNA L
7733 MCCONNEL DRIVE
CITRUS HEIGHTS, CA 95610                            P‐0029628 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOXER, LISA K
P O BOX 521
BROCKTON, MT 59213                                  P‐0029629 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JEANNINE R
10700 ACADEMY RD NE #923
ALBUQUERQUE, NM 87111                               P‐0029630 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANS‐MCLAUGHIN, VIRGINIA
61 JANE ST
7J
NY, NY 10014                                        P‐0029631 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, JANICE
4232 DRUMMOND STREET
EAST CHICAGO, IN 46312                              P‐0029632 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIES, JEANNE E
3709 E. 46TH SZTREET
TULSA, OK 74135                                     P‐0029633 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIVEY, THOMAS W
123 NORTHVIEW CIRCLE
CIBOLO, TX 78108                                    P‐0029634 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAITRA, SANCHITA
43 GREENVIEW TERRACE
MIDDLETOWN, CT 06457                                P‐0029635 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ROSETTA M
1222 MONROE AVENUE
ASBURY PARK, NJ 07712                               P‐0029636 11/20/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
ERIKSON, MARK A
110 W 13 ST
VANCOUVER, WA 98660                                 P‐0029637 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2000 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 166 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
AVILA, MARY E
35 HERITAGE AVE
CLOVIS, CA 93619                                     P‐0029638 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASSAN, RHINA A
538 WEST AVENUE J5
LANCASTER, CA 93534                                  P‐0029639 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, MICHELLE
693 URBAN CT
#706
LAKEWOOD, CO 80401                                   P‐0029640 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILA, MARY E
35 HERITAGE AVE
CLOVIS, CA 93619                                     P‐0029641 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUKES, EFFIE J
9600 MONMOUTH CIRCLE
9600 MONMOUTH CIRCLE
AUSTIN, TX 78753                                     P‐0029642 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEACH, LYNN H
912 TURKEY OAK RD
CROSSVILLE, TN 38555                                 P‐0029643 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, DANIELLA D
11 ANDERSON COURT
SAYREVILLE, NJ 08872                                 P‐0029644 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEE, MARCELLA
4515 TUJUNGA AVE
STUDIO CITY, CA 91602                                P‐0029645 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKS, CODY A
1624 W RIALTO AVE
APT 242
FONTANA, CA 92335                                    P‐0029646 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, MARVIN J
1916 EAST MADISON STREET
APT. 601
SEATTLE, WA                                          P‐0029647 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITHERSPOON, ANGELA R
1017 EARL STREET
SHELBY 281502                                        P‐0029648 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH ROBINSON, JESSICA A
6315 PENNACOOK DRIVE
CHARLOTTE, NC 28214                                  P‐0029649 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKS, LORRAINE
1624 W RIALTO AVE
APT 242`
FONTANA, CA 92335                                    P‐0029650 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGER, EDWARD W
8515 KENNETH CREEK LANE
FAIR OAKS, CA 95628                                  P‐0029651 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYSINGER, DEARDRA
2173 W 115TH STREET
HAWTHORNE, CA 90250                                  P‐0029652 11/21/2017    TK Holdings Inc., et al.                   $125,000.00                                                                                  $125,000.00
N/A
ALDRIDGE, SHAMORI J
3800 NW 183RD STREET
APT 211
MIAMI GARDENS, FL 33055                              P‐0029653 11/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                          Page 2001 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 167 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
WILLIAMS, MALIKH A
8883 N. ISLES CIRCLE
TAMARAC, FL 33321                                  P‐0029654 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOVE, DENISE J
5252 BALBOA ARMS DR
SAN DIEGO, CA 92117                                P‐0029655 11/20/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
LOPEZ, KAREN
4011 WATERFALL CANYON DRIVE
BAKERSFIELD, CA 93313                              P‐0029656 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANCHEZ, HENRY E
80100 OAK DR
FOLSOM, LA 70437                                   P‐0029657 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KIMBERLIN, KAYLA J
79 D STREET
SALT LAKE CITY, UT 84103                           P‐0029658 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KAY, AMANDA E
12677 DRAKE ST NW
COON RAPIDS, MN 55448                              P‐0029659 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AFERIAT, JEANJACQUES
7126 ARAGLIN COURT
DALLAS, TX 75230                                   P‐0029660 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BERNARD, PATRICIA D
BERNARD, PATRICIA
2960 MEMORIAL DRIVE SE
ATLANTA, GA 30317                                  P‐0029661 11/21/2017    TK Holdings Inc., et al.                   $150,000.00                                                                                   $150,000.00
DUNCAN, ANTIGONE
1603 CORTEZ DRIVE
MOBILE, AL 36609                                   P‐0029662 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GILLESPIE, PAUL J
15217 ARROYO DR
OAK FOREST, IL 60452                               P‐0029663 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KULOW, KATHERINE A
96 LAKEVIEW DRIVE NE
ATLANTA, GA 30317                                  P‐0029664 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSAI, WILLIAM
P. O. BOX 7094
ELLICOTT CITY, MD 21042                            P‐0029665 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HEIM, MILDRED A
810 HIGHVIEW COURT
LANSING, KS 66043                                  P‐0029666 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FAULKNER, STEVEN W
4500 SHILOH ROAD
CUMMING, GA 30040                                  P‐0029667 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HORN, CRAIG A
740 MICHAELS ROAD
TIPP CITY, OH 45371                                P‐0029668 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BLANDINO, DOMINIC
14780 PALMETTO COURT
SHELBY TOWNSHIP, MI 48315                          P‐0029669 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ERDY, LINDA G
6246 STONEWALK LANE
NEW ALDANY, OH 43054                               P‐0029670 11/20/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                     $8,000.00
STEVENSON, CAROLINE E
21 SHAMROCK CIRCLE
SANTA ROSA, CA 95403                               P‐0029671 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                        Page 2002 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 168 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DEESE, ROBY C
506 NORTH BRIDGE STREET
LINDEN, MI 48451                                    P‐0029672 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHAN, DONALD J
38 VILLAGER RD
CHESTER, NH 03036                                   P‐0029673 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHAN, DONALD J
38 VILLAGER
CHESTER, NH 03036                                   P‐0029674 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, GARY S
10660 MONACO WAY
TRAVERSE CITY, MI 49684                             P‐0029675 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTOR, SYBIL
8524 ATWELL ROAD
POTOMAC, MD 20854‐6234                              P‐0029676 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, DAVID L
726 OLDE ENGLISH CIRCLE
HOWELL, MI 48855                                    P‐0029677 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, PAULETTE A
7480 SANTA YSABEL #12
ATASCADERO, CA 93422                                P‐0029678 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTIN, MICHAEL J
17 MORGAN WAY
GILFORD, NH 03249‐6562                              P‐0029679 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOMEL, THEODORE
1512 PATHFINDER
WESTLAKE, CA 91362‐5296                             P‐0029680 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTIN, MICHAEL J
17 MORGAN WAY
GILFORD, NH 03249‐8562                              P‐0029681 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EFFRON, CARMEN F
82 LYONS PLAIN RD
WESTON, CT 06883                                    P‐0029682 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODFREY, ROBERT R
16012 TREBBIO WAY
NAPLES, FL 34110‐2702                               P‐0029683 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, SAMANTHA A
2368 DAVIDSON ROAD
OCEAN SPRINGS, MS 39564                             P‐0029684 11/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WRIGHT, CATHERINE A
425 WEST JACKSON STREET
RIALTO, CA 92376                                    P‐0029685 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBHAUSER, JOHN J
190 HOFFMAN AVE
APT 56
AUBURN, CA 95603                                    P‐0029686 11/20/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PUTMAN, NANCY L
9851 DERBY COURT
MOKENA, IL 60448                                    P‐0029687 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNN, EUGENE M
715 PIMLICO PKWY
SLEEPY HOLLOW, IL 60118                             P‐0029688 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIKIDA, DESIREE L
1464 AUNAUNA STREET
KAILUA, HI 96734                                    P‐0029689 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2003 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 169 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOSEY, VALERIE G
3441 CHILDRESS ST.
FORT WORTH, TX 76119                                P‐0029690 11/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TK HOLDINGS
P.O. BOX 3004
MONROE, WI 53566‐3004                               P‐0029691 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FICKLE, STEVEN M
10282 EAGLE CREEK COVE
COLLIERVILLE, TN 38017                              P‐0029692 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDRICH, RICHARD R
39 CACHE CAY DR
VERO BEACH, FL 32963                                P‐0029693 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLNER, SAMUEL
4923 TORTUGA DRIVE
WEST PALM BEACH, FL 33407                           P‐0029694 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, ALLEN H
701 HARRISON AVE. #2567
BLAINE, WA 98231                                    P‐0029695 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNETT, GERALD G
2052 CHAGALL CIRCLE
WEST PALM BEACH, FL 33409                           P‐0029696 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ERIN E
40 CUTTER COVE COURT
MIDDLE RIVER, MD 21220                              P‐0029697 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FICKLE, STEVEN M
10282 EAGLE CREEK COVE
COLLIERVILLE, TN 38017                              P‐0029698 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRYOR, CAROLYN V
4812 WALNUT ST
OAKLAND, CA 94619                                   P‐0029699 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLNER, LETHARA
4923 TORTUGA DRIVE
WEST PALM BEACH, FL 33407                           P‐0029700 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAEL, EDWARD L
223 BARBERRY RD
HIGHLAND PARK, IL 60035                             P‐0029701 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRANA, SONIA E
54 KENWOOD DRIVE SOUTH
LEVITTOWN, PA 19055                                 P‐0029702 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLONE, ALBERT C
2485 W WIGWAM AVE # 34
LAS VEGAS, NV 89124                                 P‐0029703 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINO COOPER, CYNTHIA J
8435 E HOLLY STREET
SCOTTSDALE, AZ 85257                                P‐0029704 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAN, ADRIAN D
2810 WARNER AVE.
APT 366
IRVINE, CA 92606                                    P‐0029705 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEKAMP, LAURA R
468 W DEMING PL #1W
CHICAGO, IL 60614                                   P‐0029706 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, WILLIAM E
29906 SW EGGER RD
HILLSBORO, OR 97123                                 P‐0029707 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2004 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 170 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KEPLEY‐MCNUTT, ELIZABETH J
404 CABIN HOLLOW RD
APT A
DILLSBURG, PA 11019                                  P‐0029708 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, GWENDOLYN K
1745 WILBER ST
SOUTH BEND, IN 46628                                 P‐0029709 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURCELL, BRENDA A
1137 AMBERTON LANE
POWDER SPRINGS, GA 30127                             P‐0029710 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, MARCIA
1717 MERMAID DR.
SAN PEDRO, CA 90732                                  P‐0029711 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINNER, MICHAEL
4102 HOWARD AVE
WESTERN SPRINGS, IL 60558                            P‐0029712 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATUSZEWICZ, SHANNON G
910 LENOSA LANE
ATASCADERO, CA 93422                                 P‐0029713 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLONE, ALBERT C
2485 W. WIGWAM # 34
LAS VEGAS, NV 89123                                  P‐0029714 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, PRISILIANO
PO..BOX 1217
2206 SPARKLING LAGOON
BLYTHE, CA 92226                                     P‐0029715 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATUSZEWICZ, STEVE
910 LENOSA LANE
ATASCADERO, CA 93422                                 P‐0029716 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBBEN, QUINCY J
94 SOUTH ELM
RUSSELL, KS 67665                                    P‐0029717 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, THEODIS
3180 N. JOG RD, APT #4202
WEST PALM BEACH, FL 33411                            P‐0029718 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADLEY, DAVID W
5136 N IDLEWILD AVE
WHITEFISH BAY, WI 53217                              P‐0029719 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARELLANO, MARCOS
10642 TIBBS CIR
APT # 2
GARDEN GROVE, CA 92840                               P‐0029720 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, CHANDRAKANT N
1203 CHENNAULT DRIVE
DUBLIN, GA 31021                                     P‐0029721 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSSMAN, FELICE R
11292 WALLINGSFORD RD
LOS ALAMITOS, CA 90720                               P‐0029722 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTRELL, PATRICK A
104 CREEK SIDE MANOR
HATTIESBURG, MS 39402                                P‐0029723 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTS, STEVEN W
1111 COBBLESTONE DR
BOGART, GA 30622                                     P‐0029724 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2005 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 171 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALDRICH, RICHARD R
39 CACHE CAY DR
VERO BEACH, FL 32963                                P‐0029725 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBBEN INSURANCE INC.
ROBBEN, JOE A
801 GRANT ST
VICTORIA, KS 67671                                  P‐0029726 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GJERSDAL, HENRY W
13125 DANUBE COURT
ROSEMOUNT, MN 55068                                 P‐0029727 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACOSTA, LUZDIVINA L
1808 MONTEREY PINE AVENUE
CERES, CA 95307                                     P‐0029728 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURUSAWA, TOMOHIRO
38940 PLUMBROOK DR
FARMINGTON HILLS, MI 48331                          P‐0029729 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, SAM
KAREN HUNT
10880 HODGE LN
GRAVETTE, AR 72736                                  P‐0029730 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCUM, CECILIA B
3990 MORAN SUMMIT RD
PAINT LICK, KY 40461                                P‐0029731 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARANDA, AMBROSIA
1221 CLOVIS AVE
GRANTS, NM 87020                                    P‐0029732 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AIKENS, BEVERLY A
113 LONGWOOD DRIVE
SAVANNAH, GA 31405                                  P‐0029733 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILA, MARY E
35 HERITAGE AVE
CLOVIS, CA 93619                                    P‐0029734 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, STEPHANNIE L
2978 FREDERICKSBURG ROAD
HANOVER, MD 21076                                   P‐0029735 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABID, SARAH
345 PACIFIC AVE. N
APT U‐1
PACIFIC, WA 98047                                   P‐0029736 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, ROBERT V
51279 ALLEN DRIVE
LORANGER, LA 70446                                  P‐0029737 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ORALIA G
9206 FOREST CREEK DRIVE
TOMBALL, TX 77375                                   P‐0029738 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICKSON, ROBERT L
13 E WILSON CIRCLE
RED BANK, NJ 07701                                  P‐0029739 11/20/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WELLS, LARS M
11208 OVERLOOK DR. NE
ALBUQUERQUE, NM 87111                               P‐0029740 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDHAM, ARTHUR E
5669 SOM CENTER ROAD
WILLOUGHBY, OH 44094                                P‐0029741 11/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                         Page 2006 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 172 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COOK, SUSAN A
1403 NE 94TH CT
KANSAS CITY, MO 64155                               P‐0029742 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHTON, ELLIOT
1221 CLOVIS AVE
GRANTS, NM 87020                                    P‐0029743 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, MARK
143 VISTA DR
EASTON, PA 18042                                    P‐0029744 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANTZ, JEFFREY C
109 ROBERT JOSEPH RD
POTTSTOWN, PA 19465                                 P‐0029745 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINGQUIST, DAVID R
1905 N CLEVELAND STREET
LITTLE ROCK, AR 72207                               P‐0029746 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEEN, RICK
7410 147TH AVE SE
SNOHOMISH, WA 98290                                 P‐0029747 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, ELISSA M
PO BOX 585
MADERA, CA 93639                                    P‐0029748 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DI MAURO, GEOFFREY B
3836 INVERNESS RD
FAIRFAX, VA 22033                                   P‐0029749 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, MARY L
1245 WELLER WAY
WESTMINISTER, MD 21158‐4300                         P‐0029750 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JAMES D
NO ADDRESS PROVIDED
                                                    P‐0029751 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNETT, DORA J
P.O BOX 342
THEODOSIA, MO 65761                                 P‐0029752 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEHL, MARY A
2200 PATRIOT BLVD.
UNIT 337
GLENVIEW, IL 60026                                  P‐0029753 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARTH, JOHN A
15820 S EDEN DR
EDEN PRAIRIE, MN 55346                              P‐0029754 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUCCOLERI, ILENE F
700 E BOYNTON BEACH BLVD
APT 1101
BOYNTON BEACH, FL 33435                             P‐0029755 11/20/2017    TK Holdings Inc., et al.                    $16,635.29                                                                                   $16,635.29
RAMIREZ, RAUL F
PO BOX 585
MADERA, CA 93639                                    P‐0029756 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                           P‐0029757 11/20/2017    TK Holdings Inc., et al.                     $4,849.30                                                                                    $4,849.30
MELVILLE, LEA G
2901 BAMMEL LANE #40
HOUSTON, TX 77098                                   P‐0029758 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRASS, LLOYD A
610 E. 39TH AVE.
EUGENE, OR 97405                                    P‐0029759 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2007 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 173 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WILLIAMS, JAMES K
5316 HIGHLAND AVE
KANSAS CITY, MO 64110‐2640                          P‐0029760 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODFREY, ROBERT R
16012 TREBBIO WAY
NAPLES, FL 34110‐2702                               P‐0029761 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                           P‐0029762 11/20/2017    TK Holdings Inc., et al.                     $4,115.55                                                                                    $4,115.55
BASCONE, MARY M
331 RIDGE ROAD
JUPITER, FL 33477‐9646                              P‐0029763 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISH, JAMES D
177 E RAINBOW WAY
ELIZABETH TOWN, KY 42701‐8374                       P‐0029764 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, LOUIS P
201 ALTA COURT
CHAPEL HILL, NC 27514                               P‐0029765 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOULLARD, RAIMONDA
5207 BRIDGEWOOD DRIVE
KILLEEN, TX 76549                                   P‐0029766 11/20/2017    TK Holdings Inc., et al.                    $14,730.62                                                                                   $14,730.62
STONEHENGE CARE LLC
36 S 400 STE 101
OERM, UT 84058                                      P‐0029767 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                      P‐0029768 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W SUIT 101
OREM, UT 84058                                      P‐0029769 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SUSAN E
8640 HEATHER LANE
ONSTED, MI 49265                                    P‐0029770 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAUREGUI, BRENDA M
8235 BRUNS WAY
SACRAMENTO, CA 95828                                P‐0029771 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                      P‐0029772 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                      P‐0029773 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                      P‐0029774 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREAVES, MELANIE A
94 STATION RD
LITTLETON, ME 04730                                 P‐0029775 11/20/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
LI, DONGJIANG
21 PEBBLE BEACH DRIVE
LIVINGSTON, NJ 07039                                P‐0029776 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                      P‐0029777 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2008 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 174 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BACON, DAVID C
26337 SKY DRIVE
ESCONDIDO, CA 92026                                 P‐0029778 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULK, STEPHEN
1786 HILLABEE RD
RAMER, AL 36069                                     P‐0029779 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                      P‐0029780 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WILLIAM B
6935 W WINDAMERE
LUDINGTON, MI 49431‐9580                            P‐0029781 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORN, CRAIG A
740 MICHAELS ROAD
TIPP CITY, OH 45371                                 P‐0029782 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, PAMELA D
PO BOX 1174
WAYNESBORO, GA 30830                                P‐0029783 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, BRENDA L
2017 EAST RIDGE CIRCLE
MADISON, MS 39110                                   P‐0029784 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ROSEYOLONDA
4204 TOLAND WAY
LOS ANGELES, CA 90065                               P‐0029785 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORN, TERESA A
740 MICHAELS ROAD
TIPP CITY, OH 45371                                 P‐0029786 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, JAMES C
1129 COCHISE TRAIL
CROSSVILLE, TN 38572                                P‐0029787 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYGOOD, JERRY W
14069 GARFIELD STREET
THORTON, CO 80602                                   P‐0029788 11/20/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
JUNKER , NANCY J
714 SHADY LANE
PITTSBURGH, PA 15228                                P‐0029789 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                      P‐0029790 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ , JOSE E
3305 CERRITO WAY
SAN JOSE, CA 95148                                  P‐0029791 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN AALSBURG , BRUCE A
105 MEADOW LN
HARDY, AR 72542                                     P‐0029792 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMANASHI , EDWIN L
7555 EL CHACO DRIVE
BUENA PARK, CA 90620‐1805                           P‐0029793 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIETER, LILLIAN W
6746 SW 45TH AVENUE
GAINESVILLE, FL 32608                               P‐0029794 11/20/2017    TK Holdings Inc., et al.                      $726.63                                                                                       $726.63
MAJID, MICHAEL N
28326 LOMO DRIVE
RANCHO PALOS VER, CA 90275                          P‐0029795 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2009 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 175 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
HILL, JETHRO F
3080 COUNTRY FARMS DRIVE
SNELLVILLE, GA 30039                                P‐0029796 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILAZZO, VIRGINIA C
53 WOOLFORD AVENUE
FRANKLINVILLE, NJ 08322                             P‐0029797 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NEWBY, JENNIFER L
3431 STROLLAWAY DRIVE
HOOVER, AL 35226‐2630                               P‐0029798 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BORNHOFT, JESSICA R
10030 LITCHFIELD STREET
PEYTON, CO 80831                                    P‐0029799 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BRATT, ANDREW T
204 IVYSHAW RD
CARY, NC 27519                                      P‐0029800 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRADO, RAPHAEL
16949 S. WESTERN AVE. #40
GARDENA, CA 90247                                   P‐0029801 11/21/2017    TK Holdings Inc., et al.                        $700.00                                                                                       $700.00
ENGLEMAN, MONIQUE
JESSE S. TURNER
PO BOX 1251
SOQUEL, CA 95073                                    P‐0029802 11/21/2017    TK Holdings Inc., et al.                  $15,000,000.00                                                                               $15,000,000.00
BORNHOFT, KEVIN A
10030 LITCHFIELD STREET
PEYTON, CO 80831                                    P‐0029803 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DURA, STAN M
2669 AUGUSTA STREET
EUGENE, OR 97403                                    P‐0029804 11/21/2017    TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
CLEMENT, ALLEN
12443 SARAH ST.
STUDIO CITY, CA 91604                               P‐0029805 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BROWN, BRIDGETTE L
39869 FREMONT BLVD #1302
, CA 94538                                          P‐0029806 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
RICK'S ELECTRIC, INC.
BLINE, RICHARD W
215 MUNROE FALLS AVENUE
CUYAHOGA FALLS, OH 44221                            P‐0029807 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
OTTE, JEFFREY D
805 W MADISON
O'FALLON, IL 62269                                  P‐0029808 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BORNHOFT, KEVIN A
10030 LITCHFIELD STREET
PEYTON, CO 80831                                    P‐0029809 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
OCONNELL, KEVIN A
8833 COUNTRY VISTA WAY APT 10
LAS VEGAS, NV 89117                                 P‐0029810 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KEMP, WILLIAM R
8031 N HIGHLAND AVE
KANSAS CITY, MO 64118                               P‐0029811 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KUSTAS, GRETCHEN G
6548 MUIRFIELD DRIVE
RAPID CITY, SD 57702                                P‐0029812 11/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KINCER, JONATHAN S
8011 AMBASSADOR DRIVE
WESTBOROUGH, MA 01581                               P‐0029813 11/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                         Page 2010 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 176 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SMITH, JESSICA L
207 E MAIN STREET
LAKEMILLS, IA 50450                                   P‐0029814 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, ARLEEN M
727 REICHEL CIR NE
STEWARTVILLE, MN 55976                                P‐0029815 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029816 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMAN, MICHAEL G
PO BOX 808
GREENCASTLE, IN 46135                                 P‐0029817 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIVANT BIZ LLC
GIVANT, KRIS A
9457 S. UNIVERSITY BLVD #259
HIGHLANDS RANCH, CO 80126                             P‐0029818 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, SUSAN L
6719 WALKER CT
NIWOT, CO 80503                                       P‐0029819 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, ELDON R
5516 SOUTH 124TH ST
OMAHA, NE 68137                                       P‐0029820 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEMP, WILLIAM R
8031 N HIGHLAND AVE
KANSAS CITY, MO 64118                                 P‐0029821 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICK'S ELECTRIC, INC.
BLINE, RICHARD W
215 MUNROE FALLS AVENUE
CUYAHOGA FALLS, OH 44221                              P‐0029822 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENLEE, SHALONDRA R
203 GANYARD FARM WAY
DURHAM, NC 27703                                      P‐0029823 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, ROY F
6719 WALKER CT
NIWOT, CO 80503                                       P‐0029824 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSEY, STANLEY K
3441 CHILDRESS ST.
FORT WORTH, TX 76119                                  P‐0029825 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISSMAN, WAYNE
772 CALLE DE SOTO
SAN MARCOS, CA 92078                                  P‐0029826 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, ROY F
6719 WALKER CT
NIWOT, CO 80503                                       P‐0029827 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATLIN, ELDA
81154 RED BLUFF RD
INDIO, CA 92201                                       P‐0029828 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLELAND, JUDY L
7738 CONDALIA AV
YUCCA VALLEY, CA 92384                                P‐0029829 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RUSSELL L
1355 DAPHNE ST.
BROOMFIELD, CO 80020                                  P‐0029830 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, ELDON R
5516 SOUTH 124TH ST
OMAHA, NE 68137                                       P‐0029831 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2011 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 177 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROADY, ANDREW
80 TURTLE ROCK ROAD
PO BOX 402
WINDHAM, NH 03087                                   P‐0029832 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIVANT, CRAIG A
9457 S. UNIVERSITY BLVD #259
HIGHLANDS RANCH, CO 80126                           P‐0029833 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNA, ERIC A
219 WALKBRIDGE WAY
CHAPIN, SC 29036                                    P‐0029834 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKROVANEK, DANIEL J
331 FREY DR.
WEXFORD, PA 15090                                   P‐0029835 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UMMEL, STEPHEN L
6640 THRASHER PL.
CARLSBAD, CA 92011                                  P‐0029836 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZGERALD, GERARD
2080 PETRUCHIO WAY
ROSEVILLE, CA 95661                                 P‐0029837 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RUSSELL L
1355 DAPHNE ST.
BROOMFIELD, CO 80020                                P‐0029838 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUCEY, ANN O
12407 FARNAM ST
OMAHA, NE 68154                                     P‐0029839 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELDS‐BERGHOLZ, KATHLEEN D
45 PRINCETON AVE
WOODBURY, NJ 08096                                  P‐0029840 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUMGARDNER, BRIAN W
13627 GILBRIDE LANE
CLARKSVILLE, MD 21029                               P‐0029841 11/21/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
KING‐ANDERS, HENRIETTA
12824 HIGH CREST
BLACK JACK, MO 63033                                P‐0029842 11/21/2017    TK Holdings Inc., et al.                     $7,011.00                                                                                    $7,011.00
FAJARDO, MARY T
13465 RARITAN STREET
WESTMINSTER, CO 80234                               P‐0029843 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUDY, JOSEPH
37051 DUNSTABLE CT.
FARMINGTON HILLS, MI 48335                          P‐0029844 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DIANE L
111 RACE TRACK DRIVE
CAPE MAY, NJ 08204‐2939                             P‐0029845 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, DANA C
41 LENOX STREET
NEWTON, MA 02465                                    P‐0029846 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTZELL, THOMAS C
62 LANDSDOWNE LANE
ROCHESTER, NY 14618                                 P‐0029847 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, NANCY M
8221 WILDWOOD DRIVE
HUNTINGTON BEACH, CA 92646‐6753                     P‐0029848 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SHARON A
1204 BIRDSONG RD
LAFAYETTE, LA 70507                                 P‐0029849 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2012 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 178 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TALLEY, TINA J
9028 E CANYON OVERLOOK PLACE
TUCSON, AZ 85749‐8636                               P‐0029850 11/20/2017    TK Holdings Inc., et al.                      $583.24                                                                                       $583.24
BAXTER , DONALD W
6756 LUNAR DRIVE
ANCHORAGE, AK 99504                                 P‐0029851 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRVINE , KENNETH F
145 HECK RD
SARVER, PA 16055                                    P‐0029852 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHINKO, LUCINDA
2103 W 245 ST
#15
LOMITA, CA 90717                                    P‐0029853 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMMOND, JULIUS
3547 CHALFONT DRIVE
PHILADELPHIA, PA 19154                              P‐0029854 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORDERO, ERIC
12725 WELSH WALK
FORT WORTH, TX 76244‐9435                           P‐0029855 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFFMAN, KENNETH D
2525 RIDGEWOOD RD
ALAMO, CA 94507‐1053                                P‐0029856 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUM, RONALD G
1211 INDIAN AUTUMN TRACE
HOUSTON, TX 77062                                   P‐0029857 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMBART, GEORGE
207 BUSHBUCK PATH
SAN ANTONIO, TX 78258                               P‐0029858 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEPLOW, ANNE E
2085 ALLENTOWN RD, POB 210
MILFORD SQUARE, PA 18935                            P‐0029859 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCOX, JOHN ANGELO A
6 CASTLE HILL RD
SAVANNAH, GA 31419‐6603                             P‐0029860 11/21/2017    TK Holdings Inc., et al.                     $5,116.28                                                                                    $5,116.28
FARAWELL, WILLIAM R
41950 BRIARBERRY PLACE
LEESBURG, VA 20176                                  P‐0029861 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMBART, GEORGE
207 BUSHBUCK PATH
SAN ANTONIO, TX 78258                               P‐0029862 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORAM, MARK K
520 SUN CREEK DRIVE
WINSTON‐SALEM, NC 27104                             P‐0029863 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, VALERIE A
98 PHYLLIS DRIVE
WEST SENECA
UNITED STATES, NY 14224                             P‐0029864 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMBART, GEORGE
207 BUSHBUCK PATH
SAN ANTONIO, TX 78258                               P‐0029865 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLER, ROGER E
257 MAIN ST
NEW SHARON, ME 04955                                P‐0029866 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, ANDREW
1200 OREGANUM CT.
BELCAMP, MD 21017                                   P‐0029867 11/21/2017    TK Holdings Inc., et al.                    $22,000.00                                                                                   $22,000.00
                                                                                         Page 2013 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 179 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WILLIAMS, GLORIA J
P O BOX 270
SUN CITY, CA 92586                                  P‐0029868 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GESKE, JAMES A
690 APACHE LANE
MENDOTA HEIGHTS, MN 55120                           P‐0029869 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARAWELL, WILLIAM R
41950 BRIARBERRY PLACE
LEESBURG, VA 20176                                  P‐0029870 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, MICHAEL A
4864 WESTMONT ST
RIVERSIDE, CA 92507                                 P‐0029871 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, MICHAEL A
123 OAK STREET
SALINAS, CA 93901                                   P‐0029872 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMBART, GEORGE
207 BUSHBUCK PATH
SAN ANTONIO, TX 78258                               P‐0029873 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGERS, KELLY A
16152 HI LAND CIR
BRIGHTON, CO 80602                                  P‐0029874 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, TIMOTHY P
5034 HILLCREST
GROSSE POINTE, MI 48236                             P‐0029875 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, MICHAEL A
4864 WESTMONT ST
RIVERSIDE, CA 92507                                 P‐0029876 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINS, RHONDA J
18 VERDANT VALLEY PLACE
SPRING, TX 77382                                    P‐0029877 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELBY, SUSAN L
321 12TH ST
SEAL BEACH, CA 90740                                P‐0029878 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, TONI T
PO BOX 2713
BATTLE GROUND, WA 98604                             P‐0029879 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, CHARLES E
404 LINDBERG AVE
P O BOX 489
NATCHEZ, MS 39120                                   P‐0029880 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AQUATECH INTERNATIONAL, LLC
1 FOUR COINS DRIVE
CANONSBURG, PA 15317                                P‐0029881 11/21/2017    TK Holdings Inc., et al.                     $1,713.46                                                                                    $1,713.46
QUISENBERRY, LORNA J
PO BOX 133
YERINGTON, NV 89447                                 P‐0029882 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUAM, DENNIS
621 FISHER AVE
SUPERIOR, WI 54880                                  P‐0029883 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARDONA, SAUL Q
35 DOUGLAS ST
ROCK HILL, NY 12775                                 P‐0029884 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIMER, LORI A
1160 TWIN TREES LN.
SANFORD, FL 32771                                   P‐0029885 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2014 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 180 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KEMP, SHERENE A
108 CARLSON STREET
PILOT MOUND, IA 50223                               P‐0029886 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLEY, JOSH
407 LOWER WOODVILLE ROAD
407 LOWER WOODVILLE ROAD
NATCHEZ, MS 39120                                   P‐0029887 11/21/2017    TK Holdings Inc., et al.                    $26,000.00                                                                                   $26,000.00
CROOKS, JESSICA A
1023 WEST 6TH ST
OTTAWA, KS 66067                                    P‐0029888 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, HENRY
2755 CHOKECHERRY AVE.
HENDERSON, NV 89074                                 P‐0029889 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GJERSDAL, HENRY W
13125 DANUBE COURT
ROSEMOUNT, MN 55068                                 P‐0029890 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, HENRY
2755 CHOKECHERRY AVE.
HENDERSON, NV 89074                                 P‐0029891 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRITCHARD, DARLENE A
824 N THOMPSON ST
PRATT, KS 67124                                     P‐0029892 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TA, KHANG
NO ADDRESS PROVIDED
                                                    P‐0029893 11/21/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
VONLUDWICK, SUSAN R
604 BRENTWOOD RD
LINTHICUM, MD 21090                                 P‐0029894 11/21/2017    TK Holdings Inc., et al.                      $500.96                                                                                       $500.96
WERLY, TRINA M
8359 ELK GROVE FLORIN ROAD
#103‐137
SACRAMENTO, CA 95829                                P‐0029895 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURIFOY, SHANESSA L
1111 GERMAIN ST
PENSACOLA, FL 32534                                 P‐0029896 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIANCIO, CARMELO
3240 SABER ROAD
HUNTINGTOWN, MD 20639                               P‐0029897 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, MARTHA A
1129 COCHISE TRAIL
CROSSVILLE, TN 38572                                P‐0029898 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARCHER, RANDY L
PO BOX 1014
PLAIN FIELD, IN 46168                               P‐0029899 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUPLE, LARRY D
3681 SOUTH 3650 WEST
WEST HAVEN, UT 84401                                P‐0029900 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLEY, TINA J
9028 E CANYON OVERLOOK PLACE
TUCSON, AZ 85749‐8636                               P‐0029901 11/20/2017    TK Holdings Inc., et al.                      $203.92                                                                                       $203.92
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                      P‐0029902 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GELSTON, CAROLE B
2413 FERGUSON RD
RALEIGH, NC 27612                                   P‐0029903 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2015 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 181 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BONNELL, MARGARET
941 NOWAK RD
CANTONMENT, FL 32533                                 P‐0029904 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, MARCI F
108 B SAXONY DR
MOUNT LAUREL, NJ 08054                               P‐0029905 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENKER, BARRY J
24 MONTEGO CT
CORONADO, CA 92118                                   P‐0029906 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANCH, RENAE
28316 PUEBLO DR
TRABUCO CANYON, CA                                   P‐0029907 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAIG, CHRISTOPHER L
PO BOX 1145
LIVINGSTON, AL 35470                                 P‐0029908 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEBORAH L
141 W FRANCIS ST
IRONWOOD, MI 49938                                   P‐0029909 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, DAN R
107 SCHEELE RD.
BOERNE, TX 78015                                     P‐0029910 11/21/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CROUCH, PAOLINA
2005 W. RESERVE DRIVE
PHILADELPHIA, PA 19145                               P‐0029911 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASMUNDT, C
1151 EAST 130TH PLACE
THORNTON, CO 80241                                   P‐0029912 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, ROBERT L
2500 TRADITIONS DRIVE
KILLEEN, TX 76549                                    P‐0029913 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTOJA, MIGUEL
12135 163RD STREET
NORWALK, CA 90650                                    P‐0029914 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVE, SHANNAN L
5616 STROHM AVE #10
NORTH HOLLYWOOD, CA 91601                            P‐0029915 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTE, DAVID A
7520 POTRANCO ROAD #1911
SAN ANTONIO, TX 78251                                P‐0029916 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORER, JAMES C
1233 KNOTTS HAVEN LOOP
LEXINGTON, SC 29073                                  P‐0029917 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALEY, BETTY E
71 HEMINGWAY DRIVE
SUMRALL
, MS 39482                                           P‐0029918 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, JAMES S
45 LAFFIN LANE
POUGHKEEPSIE, NY 12603                               P‐0029919 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEGGAN, RANDY
NO ADDRESS PROVIDED
                                                     P‐0029920 11/21/2017    TK Holdings Inc., et al.                    $10,600.00                                                                                   $10,600.00
LEVITT, DONALD R
2487 W SAMPLE AVE
FRESNO, CA 93711                                     P‐0029921 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2016 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 182 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOSEPH, DAVID J
438 WEST GRAND AVENUE
#514
OAKLAND, CA 94612                                   P‐0029922 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLBY, ALVIN R
2 SUTTON FARM DRIVE
CHAPPAQUA, NY 10514                                 P‐0029923 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLELLAN, DEBORAH A
140 2ND STREET
NAZARETH, PA 18064                                  P‐0029924 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, KENG T
111 GRIMES AVE
CRESTVIEW, FL 32536                                 P‐0029925 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROVENCIO, ANNETTE
16874 VIA LUNADO
MORENO VALLEY, CA 92551                             P‐0029926 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, JESSIE
15160 CAVALIERI ROAD
SONORA, CA 95370                                    P‐0029927 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILIP, EDWIN A
PO BOX 284
WEST HEMPSTEAD, NY 11552                            P‐0029928 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIRCHILD, GEORGE R
62 E EVERETTE ST
PO BOX 73.
SCOOBA, MS 39358                                    P‐0029929 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONAHUE, JOHN
614 CENTRAL AVE
WILMETTE, IL 60091                                  P‐0029930 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROVES, RUTH
818 CYPRESSWOOD MILL
SPRING, TX 77373                                    P‐0029931 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLINE, JAMES P
1164 CHEYENNE ST
LOS ALAMOS, NM 87544                                P‐0029932 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEWARD, ANGELA D
9302 CARLWAY COURT
HENICO, VA 23228                                    P‐0029933 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRATT, ANDREW T
204 IVYSHAW RD
CARY, NC 27519                                      P‐0029934 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AQUATECH INTERNATIONAL, LLC
1 FOUR COINS DRIVE
CANONSBURG, PA 15317                                P‐0029935 11/21/2017    TK Holdings Inc., et al.                     $1,713.46                                                                                    $1,713.46
VELDKAMP, CHRIS K
1523 43RD ST SW
WYOMING, MI 49509                                   P‐0029936 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YENTES JR, CLIFFORD L
3110 ESTAMPIDA
SAN CLEMENTE, CA 92673                              P‐0029937 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                      P‐0029938 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOE, JERRY L
549 URBAN FARMS RD
MANCHESTER, TN 37355                                P‐0029939 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2017 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 183 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OLSON, MAYNARD G
17 UPU PLACE
KULA, HI 96790‐8070                                  P‐0029940 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIETZE, SHIRLEY A
417 PARKER AVENUE SOUTH
MERIDEN, CT 06450                                    P‐0029941 11/20/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SHOWN, JO A
2007 THEODORE DR
APT B
SPRINGDALE, AR 72762‐3942                            P‐0029942 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, JOANN J
P.O. BOX 243
TWIN FALLS, ID 83303                                 P‐0029943 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JI, HONGMEI
16197 ORION AVE
CHINO, CA 91708                                      P‐0029944 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, KEITH B
6650 RUTLEDGE DRIVE
FAIRFAX STATION, VA 22039‐1700                       P‐0029945 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IMADA, FRANCIS U
1073 MAUNAWILI ROAD
KAILUA, HI 96734‐4626                                P‐0029946 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, RONALD P
PO BOX 1367
CASPER, WY 82602‐1367                                P‐0029947 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSE, SHARON J
950 THUNDER ROAD
ROUGEMONT, NC 27572                                  P‐0029948 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CODY, KENNETH P
33 S ELM ST
WINCHESTER, IL 62694                                 P‐0029949 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINCKNEY, MARTHA
POST OFFICE BOX 90313
LOS ANGELES, CA 90009                                P‐0029950 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DISPENZA, JOEL L
2007 MISSION HILLS DR.
OXNARD, CA 93036                                     P‐0029951 11/21/2017    TK Holdings Inc., et al.                      $358.00                                                                                       $358.00
WIESE, MICHAEL J
685 SKYLINE DRIVE
DALY CITY, CA 94015                                  P‐0029952 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DISPENZA, JOEL L
2007 MISSION HILLS DR.
OXNARD, CA 93036                                     P‐0029953 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRIVER, RACHEL D
1011 FLORIDA ST
HAMPTON, VA 23669                                    P‐0029954 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POKORNEY, BLANCHE E
240 LEGEND DR APT. 103
VALPARAISO, IN 46383                                 P‐0029955 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER‐HAYES, CHERVEKA A
2522 NORRIS RD UNIT 4
COLUMBUS, GA 31907                                   P‐0029956 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, GEORGE A
6509 ROBIN AVE
MILTON, FL 32570                                     P‐0029957 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2018 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 184 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SABIN, STANLEY D
2201 121TH ST SW
AUSTIN
, MN 55912‐2826                                     P‐0029958 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARANAUSKAS, DIANA M
2020 BLUEBELL AVE.
BOULDER, CO 80302                                   P‐0029959 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMOVITCH, JOSEPH M
428 HAWTHORNE ST.
APT 310
GLENDALE, CA 91204                                  P‐0029960 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICEK, PATRICIA G
48 BON AIR AVE
NEW ROCHELLE, NY 10804                              P‐0029961 11/21/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MILLER, CARL W
126 VENETIAN WAY
NEW ALBANY, IN 47150                                P‐0029962 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSON, ERIC W
190 SUMTER SQUARE
BLUFFTON, SC 29910                                  P‐0029963 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEGRETTI, MARY BETH
1798 ROBSON DRIVE
PITTSBURGH, PA 15241                                P‐0029964 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICEK, PATRICIA G
48 BON AIR AVE
NEW ROCHELLE, NY 10804                              P‐0029965 11/21/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
BRAMLETTE, JENNIFER P
462 OCEAN DRIVE WEST
STAMFORD, CT 06902                                  P‐0029966 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODINA, JOHN J
4495 RAMONA DR
FALLBROOK, CA 92028                                 P‐0029967 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRIVER, RACHEL D
1011 FLORIDA ST
HAMPTON, VA 23669                                   P‐0029968 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, CAROLL
2228 NO. ARROWHEAD AVE
RIALTO, CA 92377                                    P‐0029969 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGAGOMEZ, GRACIELA
4109 LYCEUM AVE.
LOS ANGELES, CA 90066                               P‐0029970 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATTERTHWAITE, LARRY E
8824 TRENTMAN ROAD
FORT WAYNE, IN 46816‐2863                           P‐0029971 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEGRETTI, JON A
1798 ROBSON DRIVE
PITTSBURGH, PA 15241                                P‐0029972 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, ELI
38 SPRING HOLLOW
ROSLYN, NY 11576‐2841                               P‐0029973 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, WAYNE A
41573 AVENIDA DE LA REINA
TEMECULA, CA 92592                                  P‐0029974 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, LAUREN N
208 DAKOTA HILL DRIVE
SEFFNER, FL 33582                                   P‐0029975 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2019 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 185 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HATCHER, LINDA E
4828 SW 33RD TERRACE
TOPEKA, KS 66614                                    P‐0029976 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODINA, JOHN J
4495 RAMONA DR
FALLBROOK, CA 92028                                 P‐0029977 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRIVER, RACHEL D
1011 FLORIDA ST
HAMPTON, VA 23669                                   P‐0029978 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, WAYNE A
41573 AVENIDA DE LA REINA
TEMECULA, CA 92592                                  P‐0029979 11/21/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MAKI, ANTHONY C
1800 WASHINGTON AVE S APT 216
MINNEAPOLIS, MN 55454‐2017                          P‐0029980 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARIN, NANCY
32 HYDE CT
BEDMINSTER, NJ 07921                                P‐0029981 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODINA, JOHN J
4495 RAMONA DR
FALLBROOK, CA 92028                                 P‐0029982 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIELKOPOLAN, AMY R
5200 HWY 17 BYPASS 100‐A
MURRELLS INLET, SC 29576                            P‐0029983 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGEE, ASHLEY
200 EMERALD AVE
LAKE WALES, FL 33853                                P‐0029984 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, MIKI C
1758 LEMONTREE COURT
MOUNTAIN VIEW, CA 94040                             P‐0029985 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, MONTAVIUS J
208 DAKOTA HILL DRIVE
SEFFNER, FL 33584                                   P‐0029986 11/21/2017    TK Holdings Inc., et al.                        $10.00                                                                                       $10.00
ASFOUR, SAMEH
18501 MILLENNIUM DR
TINLEY PARK, IL 60477                               P‐0029987 11/21/2017    TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
DESAI, MALCOLM R
53 SUN CIRCLE CT
SIMI VALLEY, CA 93065                               P‐0029988 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, DANIEL S
3151 MILES RD.
RICE, WA 99167                                      P‐0029989 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTAPAOLA, SAMUEL L
57 SALAMANDER CT
STATEN ISLAND, NY 10309                             P‐0029990 11/21/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
FRENCH, SHANNON L
110 SWOR RD
SPRINGVILLE, TN 38256                               P‐0029991 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAIT, PAULA
85 LASALLE AVE
FRAMINGHAM, MA 01701                                P‐0029992 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLBY, MICHELE E
2 SUTTON FARM DRIVE
CHAPPAQUA, NY 10514                                 P‐0029993 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2020 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 186 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GUTH, JAMES F
696 JUPITER HILLS COURT
ARNOLD, MD 21012                                    P‐0029994 11/20/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RIGGS, FRANCIS D
711 N LUCIA AVE
REDONDO BEACH, CA 90277                             P‐0029995 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, SANTOS
1430 WHITEHALL DRIVE
UNIT B
LONGMONT, CO 80504                                  P‐0029996 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRAZAS, ALFREDO
106 BISCAY BAY
ALAMEDA, CA 94502‐7925                              P‐0029997 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COZART, SHERRY V
4525 STONEGATE DRIVE
OWENSBOROR, KY 42303                                P‐0029998 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAWAMAMI, MARTHA M
4202 HEPPNER LANE
SAN JOSE, CA 95136                                  P‐0029999 11/20/2017    TK Holdings Inc., et al.                      $809.29                                                                                       $809.29
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0030000 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNES, FRANK C
4924 WEST PEDRO LANE
LAVEEN, AZ 85339                                    P‐0030001 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTHERFORD, RHEA
1104 OLD SPANISH TRAIL
WAVELAND, MS 39576                                  P‐0030002 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CD BROOKS INC.
WARREN W STEVENS
365‐B NEW ALBANY ROAD
MOORESTOWN, NJ 08057‐1105                           P‐0030003 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CD BROOKS INC
WARREN W STEVENS
MOORESTOWN, NJ 08057‐1105                           P‐0030004 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CD BROOKS INC
WARREN W STEVENS
365‐B NEW ALBANY ROAD
MOORESTOWN, NJ 08057‐1105                           P‐0030005 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COGNARD, ROGER A
7530 NEMAHA ST
LINCOLN, NE 68506                                   P‐0030006 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, LINDA K
952 BLOSSOM WAY
HAYWARD, CA 94541                                   P‐0030007 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEAN, ROBENSON
240 DAVIS RD
DELRAY BEACH, FL 33445                              P‐0030008 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, RUTH ANN
8701 N HUCKELBERRY WAY
TUCSON, AZ 85742                                    P‐0030009 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHARLES A
236 JUBILEE ST.
NEW BRITAIN, CT 06051                               P‐0030010 11/21/2017    TK Holdings Inc., et al.                      $840.41                                                                                       $840.41



                                                                                         Page 2021 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 187 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LOVING, SABINA R
8311 S GREEN ST
CHICAGO, IL 60620                                    P‐0030011 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEVE, VICTOR
PO BOX 47
CAMBRIDGE, VT 05444                                  P‐0030012 11/21/2017    TK Holdings Inc., et al.                    $11,777.00                                                                                   $11,777.00
FARRINGTON, BRIAN T
3733 WHARTON DRIVE
FORT WORTH, TX 76133                                 P‐0030013 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANTIEM, AMANDA
656 BEARDON
LAKE ORION, MI 48362                                 P‐0030014 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRILLO‐CHOPE, LUISA E
7805 CONNECTICUT AVENUE
CHEVY CHASE, MD 20815                                P‐0030015 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRY III, JOHN S
1307 REEVE DRIVE
PAPILLION, NE 68046                                  P‐0030016 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCONYERS, BROOKE S
4201 E 104TH ST
TULSA, OK 74137                                      P‐0030017 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, PETER N
3211 1ST RD. N
ARLINGTON, VA 22201                                  P‐0030018 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTRAND, DOMINIQUE
406 AUTUMN TRL
GEORGETOWN, TX 78626                                 P‐0030019 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACKLEY, JOHN L
12924 NE 136TH PLACE
KIRKLAND, WA 98034                                   P‐0030020 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGER, NIDA
PO BOX 1644
KAUNAKAKAI, HI 96748                                 P‐0030021 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, CHRISTINA L
7 WEST ST UNIT B
STAFFORD SPRINGS, CT 06076                           P‐0030022 11/21/2017    TK Holdings Inc., et al.                     $2,265.94                                                                                    $2,265.94
NELMS, JAMES M
301 J T ELROD RD
ATHENS, GA 30607                                     P‐0030023 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYDEN, DANIELLE
1568 W. HAMPTON CIRCLE
HANFORD, CA 93230                                    P‐0030024 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEALLY, PHILIP J
15 FREEDOM WAY
MERRIMAC, MA 01860                                   P‐0030025 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JASON C
4001 DELLMAN DRIVE
ROANOKE, TX 76262                                    P‐0030026 11/21/2017    TK Holdings Inc., et al.                      $450.00                                                                                       $450.00
WILKS, BRUCE W
11401 LAGO VISTA
HELOTES, TX 78023                                    P‐0030027 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYDEN, IRWIN E
1568 W. HAMPTON CIRCLE
HANFORD, CA 93230                                    P‐0030028 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2022 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 188 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
AUSTIN, DAVID E
2328 NE 20TH AVE
PORTLAND, OR 97212                                  P‐0030029 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROVES, CYNTHIA C
8280 TURNBURY DR
SACRAMENTO, CA 95828                                P‐0030030 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, WAYNE A
41573 AVENIDA DE LA REINA
TEMECULA, CA 92592                                  P‐0030031 11/21/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
DONALDSON, GRAEME R
79115 CAMINO ROSADA
LA QUINTA, CA                                       P‐0030032 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARK, TRAVIS J
302 MORRISON AVE
PUEVLO, CO 81005                                    P‐0030033 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, KELLEY
890 WEST VIEW DRIVE
KLAMATH FALLS, OR 97603                             P‐0030034 11/21/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
LEX, WILLIAM J
47 GLENROSE AVENUE
DALY CITY, CA 94015                                 P‐0030035 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASHAW, JEFF
15855 HEATHER HILL DRIVE
BROOKFIELD, WI 53005                                P‐0030036 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KEVIN
19855 SOUTHFIELD DRIVE
ROBERTSDALE, AL 36567                               P‐0030037 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEX, WILLIAM J
47 GLENROSE AVENUE
DALY CITY, CA 94015                                 P‐0030038 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, STEPHANIE L
6509 ROBIN AVE
MILTON, FL 32570                                    P‐0030039 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALCALA, VICTORIA R
1228 WHITMORE ST.
HANFORD, CA 93230                                   P‐0030040 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTIGAN, GRAHAM
4618 ALDRICH AVE. N.
MINNEAPOLIS, MN 55412                               P‐0030041 11/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HOLMES, EMILY C
6015 CAMELLIA AVENUE
APT C
SACRAMENTO, CA 95819                                P‐0030042 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTOLOTTO, STEVEN
31 HURTIN BLVD.
SMITHTOWN, NY 11787                                 P‐0030043 11/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GARCIA, KERIAH
40112 SAN FRANCISQUITO CYN RD
GREEN VALLEY, CA 91390                              P‐0030044 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, DAWN J
253 CASTANEA STREET
BAKERSVILLE, NC 28705                               P‐0030045 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS JR., LIONEL
P. O. BOX 615
PAHOA, HI 96778                                     P‐0030046 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2023 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 189 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MALINOSKI, STEPHEN A
4505 LITTLE RIDGE DRIVE
BIRMINGHAM, AL 35242                                  P‐0030047 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUPENDA, ANGELA M
P.O. BOX 24506
JACKSON, MS 39225                                     P‐0030048 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, BOONE
4635 HOLLY LAKE DR
LAKE WORTH, FL 33463                                  P‐0030049 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALINOSKI, STEPHEN A
4505 LITTLE RIDGE DRIVE
BIRMINGHAM, AL 35242                                  P‐0030050 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALINOSKI, STEPHEN A
4505 LITTLE RIDGE DRIVE
BIRMINGHAM, AL 35242                                  P‐0030051 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELL, KENNETH E
NO ADDRESS PROVIDED
                                                      P‐0030052 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANA, STEVAN B
PO BOX 94796
LAS VEGAS, NV 89193                                   P‐0030053 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHERER, WILLIAM
516 N FILLMORE ST
EDWARDSVILLE, IL 62025                                P‐0030054 11/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
GERIAK, THOMAS A
600 MARISOL DR
NEW SMYRNA BEACH, FL 32168                            P‐0030055 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVIER ANZALDUA, KAREN A
57737 SENATOR GAY BLVD
PLAQUEMINE, LA 70764                                  P‐0030056 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JANELLE L
114 3RD AVENUE SE
ST. STEPHEN, MN 56375                                 P‐0030057 11/21/2017    TK Holdings Inc., et al.                     $7,200.10                                                                                    $7,200.10
GLEICHER, G D
9412 ADMIRAL LOWELL AVE NE
ALBUQUERQUE, NM 87111                                 P‐0030058 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLLARD, COREY B
PO BOX 4840
KAILUA KONA, HI 96745‐4840                            P‐0030059 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, KAREN J
3869 HEARTWOOD LN
MASON, OH 45040                                       P‐0030060 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, JON C
320 PROSPECT AVE
HOQUIAM, WA 98550                                     P‐0030061 11/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CELESTAND, LARRY
5706 LOUIS PRIMA DR W
NEW ORLEANS, LA 70128                                 P‐0030062 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREMONT BANK
FREMONT BANK
25151 CLAWITER RD
HAYWARD, CA 94545                                     P‐0030063 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, EDWARD
3 PEBBLE CREEK DR. SOUTH
LONGVIEW, TX 75605                                    P‐0030064 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2024 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 190 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BAI, HONGYUN
101 SEAPORT BLVD., STE 500
BOSTON, MA 02210                                     P‐0030065 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAVIN, ZENA N
2642 HARRIS PIKE
INDEPENDENCE, KY 41051                               P‐0030066 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, DIANA
405 EL CAJON DR
SAN JOSE, CA 95111                                   P‐0030067 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HO, JOSEPHINE
18245 CARLSBAD CT
FOUNTAIN VALLEY, CA 92708                            P‐0030068 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EASTHAM, NICHOLAS T
13 BENJAMIN LANE
PETALUMA, CA 94952                                   P‐0030069 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDRICKSON, DANIELLE M
PO BOX 194
4757 MAIN ST
HEMLOCK, NY 14466                                    P‐0030070 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOREFIELD, MICHAEL L
2217 NE 179TH ST UNIT 56
RIDGEFIELD, WA 98642                                 P‐0030071 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODWARD, DEREK L
335 HEATHER RD APT 307
EVERETT, WA 98203                                    P‐0030072 11/21/2017    TK Holdings Inc., et al.                     $4,071.00                                                                                    $4,071.00
FREMONT BANK
FREMONT BANK
25151 CLAWITER RD
HAYWARD, CA 94545                                    P‐0030073 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVIS, MATTHEW J
210 OAK LANE
APT A
LITTLE ROCK, AR 72205                                P‐0030074 11/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BERNDT, JULIE R
5717 COUNTRY CLUB RD
OSHKOSH, WI 54902                                    P‐0030075 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, WENDY A
4851 WINIFRED ST.
WAYNE, MI 48184                                      P‐0030076 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZO, BECKY S
7163 WREN COURT
VENTURA, CA 93003                                    P‐0030077 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREMONT BANK
FREMONT BANK
25151 CLAWITER RD
HAYWARD, CA 94545                                    P‐0030078 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINSON, KATHLEEN B
1929 CRISANTO AVE
APT 431
MOUNTAIN VIEW, CA 94040                              P‐0030079 11/21/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
BENKE, DANIEL
89859 W. ANDERSON ROAD
WARRENTON, OR 97146                                  P‐0030080 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2025 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 191 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHAROEN, DIT
1100 S KENNEY FORT BLVD
APT 734
ROUND ROCK, TX 78665                                 P‐0030081 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWDEN, LAURA C
916 HEAVER CLOSE
CHADDS FORD, PA 19317                                P‐0030082 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, TESSA K H
4444 N. PROSPECT AVE.
MILWAUKEE, WI 53211                                  P‐0030083 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLINGER, CYNTHIA V
10519 PENELOPE PLACE
APT. 301
NEW PORT, FL 34654                                   P‐0030084 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINA, HÉCTOR
68720 OCOTILLO RD
APT 4
CATHEDRAL CITY, CA 92234                             P‐0030085 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS GAUSE, DARNELL L
3101 PARHAM DR
224
GRAND PRAIRIE, TX 75052                              P‐0030086 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELWORM, BRETT W
32 ALEXANDRA WAY
CLINTON, NJ 08809                                    P‐0030087 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTOSH, DAMIEN
520‐52ND AVE
BELLWOOD, IL 60104                                   P‐0030088 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELWORM, SAMANTHA L
32 ALEXANDRA WAY
CLINTON, NJ 08809                                    P‐0030089 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, MICHAEL
10913 UPLAND PARK
HOUSTON, TX 77043                                    P‐0030090 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, CHRISTOPHER A
1555 W COSTILLA ST.
COLORADO SPRINGS, CO 80905                           P‐0030091 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLAND, LYNDA L
11380 SOUTH VIRGINIA STREET
APT 1923
RENO, NV 89511                                       P‐0030092 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARDSLEY, GARY
5453 PUEBLO PLACE
BOULDER, CO 80303                                    P‐0030093 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANSFIELD, DIANE L
8023 ROCKY RUN ROAD
GAINESVILLE, VA 20155                                P‐0030094 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHERING, GREGORY T
762 LEONARD ST. NE
GRAND RAPIDS, MI 49503                               P‐0030095 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CELESTAND, LARRY G
5706 LOUIS PRIMA DR W
NEW ORLEANS, LA 70128/                               P‐0030096 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, ALEXANDER C
3434 PINETREE TERRACE
FALLS CHURCH, VA 22041                               P‐0030097 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2026 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 192 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MUHAMMAD, MACAWI
2164 N. QUINCE AVENUE
RIALTO, CA 92377                                     P‐0030098 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKAY, ALISHA N
1008 E GRAND RIVER RD
OWOSSO, MI 48867                                     P‐0030099 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNG, ALAN J
7961 WOODLARK WAY
CUPERTINO, CA 95014                                  P‐0030100 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENKLAU, ARTHUR D
21652 W TAMARACK CT
PLAINFIELD, IL 60544‐6353                            P‐0030101 11/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BRUTCHIN, TONYA G
2049 MINNESOTA RD
IOLA, KS 66749                                       P‐0030102 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, CHRISTOPHER G
6 TWIN PONDS COURT
NEW FAIRFIELD, CT 06812                              P‐0030103 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUGAS, CASEY R
1059 DALFREY RD
BREAUX BRIDGE, LA 70517                              P‐0030104 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTÍNEZ, ROSALIO
P.O. BOX 1152
PLYMOUTH, FL 32768                                   P‐0030105 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTRO, SCOTT
2730 FULTON ST
SAN FRANCISCO, CA 94118                              P‐0030106 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARATHE, MADHAV V
18477 EDMINTON DR
CUPERTINO, CA 95014                                  P‐0030107 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARATHE, MADHAV
18477 EDMINTON DR
CUPERTINO, CA 95014                                  P‐0030108 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANCINO, CARLOS
9419 IVY BROOK RUN APT 1210
FORT MYERS, FL 33913                                 P‐0030109 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, BONNIE P
38020 MAPLE RIDGE DR
PRAIRIEVILLE, LA 70769                               P‐0030110 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ, BRENDA J
4214 GIRD AVE
CHINO HILLS, CA 91709                                P‐0030111 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARATHE, MADHAV
18477 EDMINTON DR
CUPERTINO, CA 95014                                  P‐0030112 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
DIETZ, DARRYL G
20640 CALLE BELLA ST
NA
YORBA LINDA, CA 92887                                P‐0030113 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARATHE, MADHAV
18477 EDMINTON DR
CUPERTINO, CA 95014                                  P‐0030114 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOOSMANN, KIMBERLY A
5533 DUNLAY DRIVE
SACRAMENTO, CA 95835                                 P‐0030115 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2027 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 193 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ANDERSON, ROBERT A
990 N. TOWNE AVE
POMONA, CA 91767                                    P‐0030116 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                P‐0030117 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, MICHELLE
3006 CLAIRIDGE OAK CT.
SACRAMENTO, CA 95821                                P‐0030118 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                P‐0030119 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, TAO
2235 CAMERON CIR
PLEASANTON, CA 94588                                P‐0030120 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                P‐0030121 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APGAR, KEVIN H
2735 KOBUK COURT
ANCHORAGE, AK 99508                                 P‐0030122 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRESNIN, MICHAEL E
37 DERWEN RD.
BALA CYNWYD, PA 19004                               P‐0030123 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                P‐0030124 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                P‐0030125 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHONEY, RICHARD D
4708 LONDONBERRY DR
SANTA ROSA, CA 95403                                P‐0030126 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOUNT, DEANDRIA
6213 NORTH HILLS DR
APT B
RALEIGH, NC 27609                                   P‐0030127 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUAN, YANSHAO
PO BOX 4843
LA PUENTE, CA 91747                                 P‐0030128 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGARD, KIRSTEN
9909 N LEONARD ST
PORTLAND, OR 97203                                  P‐0030129 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, DUSTIN
124 WOODED CREST
WOODWAY, TX 76712                                   P‐0030130 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWD, BONNIE L
4402 N 32ND STREET
TACOMA, WA 98407‐4721                               P‐0030131 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, DUSTIN
124 WOODED CREST
WOODWAY, TX 76712                                   P‐0030132 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINK, GREGORY
8908 NW 24TH PLACE
VANCOUVER, WA 98665                                 P‐0030133 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2028 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 194 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SELLAN JR, ANGELO D
380 WOODWARD CRESCENT
WEST SENECA, NY 14224                               P‐0030134 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATCHELL, JOSHUA C
3750 CLAUSSEN ROAD
FLORENCE, SC 29505                                  P‐0030135 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CURTIS
3912 W. 76TH PLACE
CHICAGO, IL 60652                                   P‐0030136 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, LORI F
3223 SHADY MAPLE CT
KINGWOOD, TX 77339                                  P‐0030137 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, LEWIS
1614 NORTHRIDGE LANE
NORTH MANKATO, MN 56003                             P‐0030138 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONN, JOHN P
3420 N ADRIANNE WAY
FLAGSTAFF, AZ 86004                                 P‐0030139 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, ALEX
1007 W GEM
MOSES LAKE, WA 98837                                P‐0030140 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURT, DONALD A
731 INVERNESS DRIVE
LA CANADA, CA 91011                                 P‐0030141 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOUB, LIBBY
888 HARVARD AVENUE
MENLO PARK, CA 94025                                P‐0030142 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKEY, LAWRENCE M
4835 NARROT STREET
TORRANCE, CA 90503                                  P‐0030143 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE JR., HOWARD J
2233 ORCHID STREET
LAKE CHARLES, LA 70601                              P‐0030144 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMIAK, JUSTIN V
2614 SW 33RD AVE
OCALA, FL 34474                                     P‐0030145 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APGAR, KEVIN H
2735 KOBUK COURT
ANCHORAGE, AK 99508                                 P‐0030146 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FA‐KAJI, NAOMI
1336 MARTIN LUTHER KING JR WA
BERKELEY, CA 94709                                  P‐0030147 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APGAR, KEVIN H
2735 KOBUK COURT
ANCHORAGE, AK 99508                                 P‐0030148 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKWELL, STACEY
100 NEAR LAKES #35
SENECA, SC 29678                                    P‐0030149 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, ABRAHAM S
1580 W. KEARNEY BOULEVARD
FRESNO, CA 93706‐2704                               P‐0030150 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADON, ALAN F
6740 METCALF WY
HUGHSON, CA 95326                                   P‐0030151 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2029 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 195 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TURNER, CHARMAINE O
7833 KARLA STREET
WESTWEGO, LA 70094                                  P‐0030152 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VESURAI, SAMERPARK
192 DARYA CT
MOUNTAIN VIEW, CA 94043                             P‐0030153 11/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
EVA, ADRIANO M
13811 E 24TH AVE
SPOKANE VALLEY, WA 99216                            P‐0030154 11/22/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MASTROPIETRO, MEVIA M
1088 BISHOP ST.
APT. 1606
HONOLULU, HI 96813                                  P‐0030155 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, SHUK KI JAM
3638 ASPEN VILLAGE WAY
APT C
SANTA ANA, CA 92704                                 P‐0030156 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, QIAN
424 102ND AVE SE
APT 108
BELLEVUE, WA 98004                                  P‐0030157 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO,III, ANTONIO
8 SHORT STREET
2ND FLOOR
LODI, NJ 07644                                      P‐0030158 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, LEONARD
249 FOREST GROVE AVENUE
UNIT 1
WRENTHAM, MA 02093                                  P‐0030159 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, EMILY V
176 MAIN STREET
APT. 4
OWEGO, NY 13827                                     P‐0030160 11/22/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
LI, QIAN
424 102ND AVE SE
APT108
BELLEVUE, WA 98004                                  P‐0030161 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASH, EMIKO
9024 CAMINITO VERA
SAN DIEGO, CA 92126                                 P‐0030162 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, MICHELLE M
811 NOLBEY ST
CARDIFF, CA 92007                                   P‐0030163 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAONO, F PAULENE
624 W 475 N
CLEARFIELD, UT 84015                                P‐0030164 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, JAIMEE N
761 W STUART AVE
FRESNO, CA 93704                                    P‐0030165 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASH, EMIKO
9024 CAMINITO VERA
SAN DIEGO, CA 92126                                 P‐0030166 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HO, DORIS
2216 FLOWER CREEK LANE
HACIENDA HTS., CA 91745                             P‐0030167 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2030 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 196 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KOH, SANGWEON
3000 S RANDOLPH ST APT 179
ARLINGTON, VA 22206                                 P‐0030168 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVA, ADRIANO M
13811 E 24TH AVE
SPOKANE VALLEY, WA 99216                            P‐0030169 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, DEBRA J
2354 FOUNTAIN CREST LANE #24
THOUSAND OAKS, CA 91362                             P‐0030170 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEMENWAY, TIMOTHY J
4 MERRIAM DISTRICT
NORTH OXFORD, MA 01537                              P‐0030171 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHE, RICHARD A
6532 PRADERA AVENUE
SAN BERNARDINO, CA 92404                            P‐0030172 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNN, MIREILLE
3003 GRANADA AVE.
SAN DIEGO, CA 92104                                 P‐0030173 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAY, JAMES
576 SOLANO AVENUE
HAYWARD, CA 94541                                   P‐0030174 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, KRISTY L
2300 DENNYWOOD DRIVE
NASHVILLE, TN 37214                                 P‐0030175 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, CHARLOTTE A
113 ROLLING HILLS ROAD
JUDSONIA, AR 72081                                  P‐0030176 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALFARO‐TORRES, JUAN C
13745 56TH AVE. S #B207
TUKWILA, WA 98168                                   P‐0030177 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUML, MICHAEL S
44A LANDFILL RD
RICHTON, MS 39476                                   P‐0030178 11/22/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
PATS WINE MAKING AND PURSES
MCCANN, PATRICIA A
3730 STATE ROUTE 147
VIENNA, IL 62995                                    P‐0030179 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIROMA, RANDY E
5070 LIKINI ST, PH110
HONOLULU, HI 96818                                  P‐0030180 11/22/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LOZANO, EVELYN
1063 W ALAMEDA ST
MANTECA, CA 95336                                   P‐0030181 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYDON, CHRISTINE R
11977 HWY 62E
HENDERSON, AR                                       P‐0030182 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, JOSE J
1063 W ALAMEDA ST
MANTECA, CA 95336                                   P‐0030183 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARDSLEY, HOWARD M
2105 MOORLAND DRIVE
BEL AIR, MD 21015                                   P‐0030184 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHADO, JOSE A
17015 SW 18TH AVENUE ROAD
OCALA, FL 34473                                     P‐0030185 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2031 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 197 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
WAY, JAMES H
1770 STAGECOACH TRAIL SOUTH
AFTON, MN 55001                                     P‐0030186 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHITE, JAMES T
9003 WOODDALE DRIVE
LOUISVILLE, KY 40272                                P‐0030187 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MORGAN, BONITA L
PO BOX 7843
LAKELAND, FL 33807                                  P‐0030188 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TEMPLE, GREGORY S
44853 ORPINGTON AVE
HEMET, CA 92544                                     P‐0030189 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BAILEY, CYNTHIA
2621 KEZIAH RD
MATTHEWS, NC 28105                                  P‐0030190 11/22/2017    TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
REICHARD, RAYMOND B
902 18TH AVE N
JACKSONVILLE BEA, FL 32250                          P‐0030191 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIFFLETT, JAMES S
124 APPALACHIAN LANE
GORDONSVILLE, VA 22942                              P‐0030192 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BECK, GERRI L
215 LOCUST ST
DANVILLE, VA 24540                                  P‐0030193 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STRATE , JOSHUA M
1850 TAMARIND LANE
COCONUT CREEK, FL 33063                             P‐0030194 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CD BROOKS INC
WARREN W STEVENS
365‐B NEW ALBANY ROAD
MOORESTOWN, NJ 08057‐1105                           P‐0030195 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CD BROOKS INC
WARREN W. STEVENS
365‐B NEW ALBANY ROAD
MOORESTOWN, NJ 08057‐1105                           P‐0030196 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARVEY, ROBERT G
6121 CALLE MARISELDA #302
SAN DIEGO, CA 92124                                 P‐0030197 11/21/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
COUTORE, DANIEL K
521 STARR STREET
CORPUS CHRISTI, TX 78401                            P‐0030198 11/21/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MURPHY, SHIRLEY A
2651 ARNOTT ST
SAN DIEGO, CA 92110                                 P‐0030199 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARVEY, APRIL C
1320 COBBLESTONE ROAD
LA HABRA, CA 90631                                  P‐0030200 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARRIS, LADONNA
8317 S. ST. LAWRENCE AVE
APT 2N
CHICAGO, IL 60619                                   P‐0030201 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELLBERG, LEE P
PO BOX 2947
CEDAR PARK, TX 78630                                P‐0030202 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2032 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 198 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BOLDEN, MARY V
1272 WEST 6TH STREET
LAUREL, DE 19956                                    P‐0030203 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEO, ALFRED
24 COBRA DRIVE
HENRIETTA, NY 14467‐9512                            P‐0030204 11/21/2017    TK Holdings Inc., et al.                     $1,513.00                                                                                    $1,513.00
HAMILTON, DAVID T
10930 CLARKE RD
COLUMBIA STATION, OH 44028                          P‐0030205 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUNTZOURIS, PETER A
12409 SPLIT RAIL PKWY
AUSTIN, TX 78750‐1146                               P‐0030206 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENENDEZ, ANA M
4900 BILTMORE DRIVE
CORAL GABLES, FL 33146                              P‐0030207 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAM, DARREN
15203 KENSINGTON PARK DR
TUSTIN, CA 92782                                    P‐0030208 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LADD, PEGGY A
27 DOGWOOD DRIVE
RICHMOND, IN 47374                                  P‐0030209 11/21/2017    TK Holdings Inc., et al.                      $173.35                                                                                       $173.35
MCGILL, LISA A
198 NORTH GRAND AVENUE
POUGHKEEPSIE, NY 12603                              P‐0030210 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLARQUIST JR, KENNETH S
14932 NW GILLIHAN ROAD
PORTLAND, OR 97231                                  P‐0030211 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, LOUISE S
1419 MOULTON ST. E
DECATUR, AL 35601                                   P‐0030212 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0030213 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
1101 BROADWAY
ATTN HAL BURGAN
MT VERNON, IL 62864                                 P‐0030214 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKOWSKI, JOHN J
14714 OLD TOWN COURT
RIVERVIEW, MI 48193                                 P‐0030215 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, RYAN K
4989 COVENTRY DRIVE
COLUMBUS, OH 43232                                  P‐0030216 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, GENINE Z
25 JARVIS PLACE
ALORTON, IL 62207                                   P‐0030217 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
1101 BROADWAY
ATTN HAL BURGAN
MT VERNON, IL 62864                                 P‐0030218 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALESSANDRO, MARC A
637 LOR ANN DR
SOUTH ELGIN, IL 60177                               P‐0030219 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMEL, EDWARD E
126 MISTY MEADOW LANE
WINCHESTER, VA 22603                                P‐0030220 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2033 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 199 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MANALO, CARLOS J
4908 W WINNEMAC AVE.
CHICAGO, IL 60630                                   P‐0030221 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUDA, PAUL J
32 EMMY LANE
FAIRFIELD, CT 06824                                 P‐0030222 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN, CAROL J
60 WRIGHT LANE
JAMESTOWN, RI 02835                                 P‐0030223 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DASSOW, THOMAS J
W332N4495 EMLEY DRIVE
NASHOTAH, WI 53058                                  P‐0030224 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENICK, LYNETTE
411 KENT DRIVE
MECHANICSBURG, PA 17055                             P‐0030225 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRISTOW, TERESA S
PO BOX 922
NORTH MYRTLE BEA, SC 29597                          P‐0030226 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFROE, STEPHANIE M
P.O. BOX 8354
PANAMA CITY, FL 32409                               P‐0030227 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, YOONJI
125 HANSCOM AVE
READING, MA 01867                                   P‐0030228 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, SABRINA
4856 YARMOUTH PLACE
APT 3
CINCINNATI, OH                                      P‐0030229 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKLE, KIMBERLY T
2607 SUMMER CREEK DR
PEARLAND, TX 77584                                  P‐0030230 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ FERNAN, FERNANDO L
VILLA CAROLINA 28‐15, CALLE 6
CAROLINA, PR 00985                                  P‐0030231 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ALICIA L
2306 ANGUS ROAD APT. B
CHARLOTTESVILLE, VA 22901                           P‐0030232 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWANTISH, RICHARD J
8711 BLIND PASS RD APT 301A
ST PETE BEACH, FL 33706                             P‐0030233 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEYENBERG, MARK E
N1846 MEDINA DRIVE
GREENVILLE, WI 54942                                P‐0030234 11/22/2017    TK Holdings Inc., et al.                      $315.93                                                                                       $315.93
ALSTON, SANDRA D
3200 MEADOW GLEN LANE
N CHESTERFIELD, VA 232342T1BR                       P‐0030235 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKHAI, LEYLA
2559 HARTWELL COURT
LANCASTER, PA 17601                                 P‐0030236 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, MELISSA H
1709 CLAIRIDGE AVE
KILLEEN, TX 76549                                   P‐0030237 11/22/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
TRAVERSO, ELEANOR M
27 CORBETT RD
LAWRENCE, MA 01843‐3314                             P‐0030238 11/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                         Page 2034 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 200 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WILDER, JESSICA L
422 SOUTH MCKEE ST
GREENEVILLE, TN 37745                               P‐0030239 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERNS, ROGER N
687 W. SECOND ST
XENIA, OH 45385                                     P‐0030240 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALSTON, SANDRA D
3200 MEADOW GLEN LANE
N CHESTERFIELD, VA 23234                            P‐0030241 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUER, GAYLE J
308 W. BAGLEY RD.
BEREA, OH 44017‐1343                                P‐0030242 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKHAI, BEHNAM
2559 HARTWELL COURT
LANCASTER, PA 17601                                 P‐0030243 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABICK, STEPHEN D
291 CHESERFIELD AVE
BIRMINGHAM, MI 48009‐1284                           P‐0030244 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMERS, DOROTHY M
7557 ALPINE LN
SEDRO WOOLLEY, WA 98284‐9031                        P‐0030245 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0030246 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, CYNTHIA M
2120 ROAD 76
PASCO, WA 99301                                     P‐0030247 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JAMES R
107 KNOLL LANE
MARYVILLE, TN 37804                                 P‐0030248 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, SHEILA D
4060 ALEXANDER CROSSING
LOGANVILLE, GA 30052                                P‐0030249 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, EDWARD
146 GREENHILL AVE
FRANKFORT, KY 40601                                 P‐0030250 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, BENJAMIN A
PO BOX 2551
ORANGE, CA 92859                                    P‐0030251 11/21/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SINGH, JESSEY A
2734 VAL MAR CIRCLE
HIGHLAND, CA 92346                                  P‐0030252 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIR JR, WILLIAM H
113 W CLOVER DRIVE
INDIANOLA, MS 38751                                 P‐0030253 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0030254 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNON, JENNIE M
7111 LAKE DRIVE
CENTREVILLE, IL 62203                               P‐0030255 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0030256 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2035 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 201 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIKE, LANCE D
1112 S NOTA DR
BLOOMINGTON, IN 47401                               P‐0030257 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMERS, DOROTHY M
7557 ALPINE LN
SEDRO WOOLLEY, WA 98284‐9031                        P‐0030258 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, CAROL M
1402 WHITCOMB AVE
ROYAL OAK, MI 48073‐2012                            P‐0030259 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0030260 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, DIANA L
19 HATTON AVE
WATSONVILLE, CA 95076‐0609                          P‐0030261 11/21/2017    TK Holdings Inc., et al.                     $1,074.92                                                                                    $1,074.92
MACKAY, BARBARA A
210 W WARD AVE
UNIT 49
RIDGECREST, CA 93555‐2636                           P‐0030262 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLICK, MARGERY L
N8693 1250 STREET
RIVER FALLS, WI 54022                               P‐0030263 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTERS, TODD R
13660 FINDLAY AVE
APPLE VALLEY, MN 55124                              P‐0030264 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES JR., OSCAR
412 MORGAN STREET
ELGIN, IL 60123                                     P‐0030265 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0030266 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, JODY E
6190 LOCKWOOD DRIVE
WINDSOR, CA 95492                                   P‐0030267 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORPUZ, MICHAEL G
435 LEWIS STREET
LOS ANGELES, CA 90042                               P‐0030268 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, EDWARD
23 SHERYL COURT
SPOTSWOOD, NJ 08884                                 P‐0030269 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0030270 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, GEORGE H
1647 LARKFIELD AVE
WESTLAKE VILLAGE, CA 91362                          P‐0030271 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, YVETTE
11420 WELLSHIRECOMMONS CIRCLE
APT 1902
CHARLOTTE, NC 28277                                 P‐0030272 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEINEMANN, JERALD L
8522 HAXTON CIRCLE
HUNGTINGTON BEAC, CA 92646                          P‐0030273 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0030274 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2036 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 202 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEARY, PATRICK J
43 SWAN POINT RD
RINDGE, NH 03461                                   P‐0030275 11/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
HEINEMANN, JERALD L
8522 HAXTON CIRCLE
HUNTINGTON BEACH, CA 92646                         P‐0030276 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIVAS, PHILIP C
PO BOX 15
MIDDLETOWN, NJ 07748                               P‐0030277 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRACLE, BRIAN L
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                              P‐0030278 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKLE, DENNIS
7005 NORMANDY WAY
INDIANAPOLIS, IN 46278                             P‐0030279 11/22/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
MIRACLE, BRIAN L
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                              P‐0030280 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICCO, KAYE M
233 OAKMONT ROAD
BIRMINGHAM, AL 35244                               P‐0030281 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASKAS, TRACY
123 WASHINGTON AVE
RUTHERFORD, NJ 07070                               P‐0030282 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOVER, CHRISTOPHER D
2351 OSPREY WOODS CIRCLE
ORLANDO, FL 32820                                  P‐0030283 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOOD, BHANU
112 LAZY HOLLOW DR
GAITHERSBURG, MD 20878                             P‐0030284 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTH, MARTA
5048 N. KEDVALE AVE.
CHICAGO, IL 60630                                  P‐0030285 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NALLEY, JEFF G
7001 HUNTER GLEN DRIVE
OOLTEWAH, TN 37363                                 P‐0030286 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNOR, PATRICK F
209 YALE AVE
SYRACUSE, NY 13219                                 P‐0030287 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBER, JAMES R
5804 OLD RUTLEDGE PIKE
KNOXVILLE, TN 37924                                P‐0030288 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALESSANDRO, DOMINIC A
637 LOR ANN DR
SOUTH ELGIN, IL 60177                              P‐0030289 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOEDERT, CAMILLE
545 LEWISVILLE RD
LINCOLN UNIVERSI, PA 19352                         P‐0030290 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONN, PAMELA J
13204 E. 38TH ST
TULSA, OK 74134                                    P‐0030291 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, JOLENE M
17729 FONTINA PATH
FARMINGTON, MN 55024                               P‐0030292 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2037 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 203 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CALLAHAN, THERESA L
6164 LOCHMOOR DRIVE
FORT WORTH, TX 76179                                 P‐0030293 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKOWSKI, JOYCE A
805 BONNIE BRAE
ERIE, PA 16511                                       P‐0030294 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZGERALD, JOSEPH P
4269 CONNECTICUT ST
SAINT LOUIS, MO 63116                                P‐0030295 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOIGT, RICHARD P
762 MCLAUGHLIN ST
RICHMOND, CA 94805‐1455                              P‐0030296 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERGEMANN, LISA
BOX 1012
CONCORD, MA 01742‐1012                               P‐0030297 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, DEBORAH L
94‐872C LELEPUA ST
WAIPAHU, HI 96797                                    P‐0030298 11/21/2017    TK Holdings Inc., et al.                     $1,296.59                                                                                    $1,296.59
BLANCERO, ROXANNE
111 EVERGREEN AVENUE
STATEN ISLAND, NY 10305                              P‐0030299 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0030300 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANTZ, ANDREW P
3065 19TH AVENUE
MARION, IA 52302‐1412                                P‐0030301 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GERALD F
45 WINDING HILL DRIVE
ETTERS, PA 17319                                     P‐0030302 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, JONATHAN L
7435 LASCALA DRIVE
HUDSON, OH 44236‐1888                                P‐0030303 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHO, LOUISE D
2552 BOBOLINK PLACE
GREENVILLE, MS 38701                                 P‐0030304 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIRANO, BRYAN E
1442 LUSITANA STREET #201
HONOLULU, HI 96813                                   P‐0030305 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, STEPHEN B
2125 S. FRANKLIN STREET
SEASIDE, OR 97138                                    P‐0030306 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNAN, PATRICK H
1162 COUNTY LINE ROAD
RIDGECREST, CA 93555‐9072                            P‐0030307 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIRLIN‐WHITE, DANYELLE Y
1021 LOCKHAVEN DRIVE
BREA, CA 92821                                       P‐0030308 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIRLIN‐WHITE, DANYELLE Y
1021 LOCKHAVEN DRIVE
BREA, CA 92821                                       P‐0030309 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSTON, W H
5406 68TH STREET
LUBBOCK, TX 79424‐1514                               P‐0030310 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2038 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 204 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SPIRLIN‐WHITE , DANYELLE Y
1021 LOCKHAVEN DRIVE
BREA, CA 92821                                      P‐0030311 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUK, SUSAN J
1184 BRAE COURT
FOLSOM, CA 95630‐6110                               P‐0030312 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LA BELLE, VICTOR R
401 SOUTH VERMONT AVE
GREEN COVE, FL 32043‐3720                           P‐0030313 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINIX, WILLIAM D
7 PARSON RD
PINEHURST, NC 28374                                 P‐0030314 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASCONE, MARY M
331 RIDGE ROAD
JUPITER, FL 33477‐9646                              P‐0030315 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, MICHAEL D
P O BOX 116
NORDLAND, WA 98358‐0116                             P‐0030316 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYER, PETER C
PO BOX 414575
KANSAS CITY, MO 64141                               P‐0030317 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECK, VERA L
180 BECK LN
SPRINGTOWN, TX 76082                                P‐0030318 11/21/2017    TK Holdings Inc., et al.                     $2,377.00                                                                                    $2,377.00
O'CONNOR, JOHN T
328 SONATINA TERRACE
ALPHARETTA, GA 30009                                P‐0030319 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAUFER, GREGORY J
20754 COOPER
LEBANON, MO 65536                                   P‐0030320 11/20/2017    TK Holdings Inc., et al.                        $91.97                                                                                       $91.97
MILLER, EDUARDO
228 AMELIA STREET
GRETNA, LA 70053                                    P‐0030321 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANEY, JACK H
21 CHELSEA DR
HORSEHEADS, NY 14845                                P‐0030322 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NANCY L
89 ELM ST.
APT. 9
MONTPELIER, VT 05602                                P‐0030323 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JAMES R
107 KNOLL LANE
MARYVILLE, TN 37804                                 P‐0030324 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMEEN, ALAN L
52 OLD JACOBS ROAD
GEORGETOWN, MA 01833                                P‐0030325 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                           P‐0030326 11/21/2017    TK Holdings Inc., et al.                     $3,658.70                                                                                    $3,658.70
CUNE, WILLIAM P
3501 MOUNTAIN COVE DRIVE
CHARLOTTE, NC 28216                                 P‐0030327 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFUNDT, NIEL F
3915 WILKIN ST
BELLINGHAM, WA 98229‐3914                           P‐0030328 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2039 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 205 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CULVER , MARY A
PO BOX 371
FORT GAINES, GA 39851                                P‐0030329 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, RANDY L
7405‐130TH ST CT E
PUYALLUP, WA 98373                                   P‐0030330 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, EVELYN L
133 CHINESE FIR COURT
POOLER, GA 31322‐4038                                P‐0030331 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUKES, ALBERTINE A
1105 ALDEN LANE
BUFFALO GROVE, IL 60089                              P‐0030332 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, FREDERICK C
4200 RIDGE ROAD
DALLAS, TX 75229‐6332                                P‐0030333 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, JESUS R
2734 VALMAR CIRCLE
HIGHLAND, CA 92346                                   P‐0030334 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICKSON, JUANITA P
1601 WILLMAR AVE SW
WILLMAR, MN 56201‐2878                               P‐0030335 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTER, PHILIP E
13756 EGGBORNSVILLE RD
CULPEPPER, VA 22701                                  P‐0030336 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACK, REGINA K
3734 WEST 128TH STREET
CLEVELAND, OH 44111                                  P‐0030337 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZADNER, MICHAEL G
7830 SOUTH 68TH EAST AVE
TULSA, OK 74133                                      P‐0030338 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAYNAS, SANDRA H
809 TETE LOURS DR
MANDEVILLE, LA 70471                                 P‐0030339 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, VALERIE A
11699 SW KING GEORGE DR.
KING CITY, OR 97224                                  P‐0030340 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREER, SHARLENE
P.O BOX 201468
ARLINGTON, TX 76006                                  P‐0030341 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASSETT‐SALLEY, TIMOTHY J
60 LITTLE HERRING POND RD.
PLYMOUTH, MA 02360                                   P‐0030342 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULHOLLAM, CHAD T
19 SERENITY CT
RIVER FALLS, WI 54022                                P‐0030343 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELOY, TODD R
1407 CHOPIN CT. N.
MURFREESBORO, TN 37128                               P‐0030344 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAINTER, RON
4446 W SAGE CREEK DR
GARDEN CITY, ID 83714                                P‐0030345 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COGGINS, LARRY
5923 BECKETTE CT NW
CONCORD, NC 28027‐6422                               P‐0030346 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2040 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 206 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
MEYERS, ROBIN B
4572 MCCULLAH DRIVE
PITTSBORO, IN 46167                                 P‐0030347 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VILT, LAURA L
12723 SAMUEL DR.
MANTUA, OH 44255                                    P‐0030348 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GONZALEZ, RAFAEL J
703 S HALE STREET
PLANO, IL 60545                                     P‐0030349 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LOGAN, GERALD B
P.O. BOX 302
BONITA, CA 91908                                    P‐0030350 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VILT, LAURA L
12723 SAMUEL DR.
MANTUA, OH 44255                                    P‐0030351 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MONROE, JEFFREY S
700 SPLIT RAIL DRIVE
JOPLIN, MO 64801                                    P‐0030352 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCDUFF, CAROL S
1031 SEDEEVA STREET
CLEARWATER, FL 33755                                P‐0030353 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TARAZ, MEHRDAD
925 CHEYENNE CT
HUBERTUS, WI 53033                                  P‐0030354 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PACELLI, ANTHONY J
PO BOX 1053
ORANGE, CT 06477                                    P‐0030355 11/22/2017    TK Holdings Inc., et al.                     $50,000.00                                                                                    $50,000.00
MITCHELL, JOHN
1771 CHARTLEY ROAD
GATES MILLS, OH 44040                               P‐0030356 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HENGGELER, JENNIFER A
5011 GLADSTONE BLVD
KANSAS CITY, MO 64123                               P‐0030357 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KESSLER, MICHAEL D
9394 GREENTHREAD LN
ZIONSVILLE, IN 46077                                P‐0030358 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHEARS, LATASHA
4651 MORRIS STREET
PHILADELPHIA, PA 19144                              P‐0030359 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WILEY, LANCE P
250 LEE LANE SW
CLEVELAND, TN 37311                                 P‐0030360 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
QUIROA DE GARCIA, ANA A
8873 SW 227 TER
CUTLER BAY, FL 33190                                P‐0030361 11/21/2017    TK Holdings Inc., et al.                     $15,000.00                                                                                    $15,000.00
SANGSTER, LADASHA C
5097 LILLIBRIDGE
DETROIT, MI 48213                                   P‐0030362 11/21/2017    TK Holdings Inc., et al.                  $89,000,000.99                                                                               $89,000,000.99
LITOWINSKY, LAUNIE R
3010 NE SUMNER ST
PORTLAND, OR 97211                                  P‐0030363 11/21/2017    TK Holdings Inc., et al.                        $500.00                                                                                       $500.00
BRUDNER, RUSS M
4412 MANDELL ST
HOUSTON, TX 77006                                   P‐0030364 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                         Page 2041 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 207 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MIRACLE, BRIANNA R
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                              P‐0030365 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNETT, CYNTHIA
4014E1553RD
EARLVILLE, IL 60518                                P‐0030366 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPILLER, DARWIN P
5710 WILLOWBROOK DR
ROWLETT, TX 75088                                  P‐0030367 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRACLE, BRIANNA R
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                              P‐0030368 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRACLE, BRIAN L
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                              P‐0030369 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGINBOTHAM, CRYSTAL A
320 PINEY POINT ROAD
PASADENA, MD 21122                                 P‐0030370 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADKINS, KATHRIN S
EAST GATE VILLAS
375 BASKINS RD., APT 16
ROCK HILL, SC 29730                                P‐0030371 11/22/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
OSBORN, ANGIE M
6634 MCMULLEN RD
LYNCHBURG, OH 45142                                P‐0030372 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOVEY, KALYN A
9762 NICKEL RIDGE CIRCLE
NAPLES, FL 34120                                   P‐0030373 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSLEY, KEITH M
4880‐1 LAKE WATERFORD WAY WES
MELBOURNE, FL 32901                                P‐0030374 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRACLE, BRIAN L
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                              P‐0030375 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURZYNSKI, SARAH
3209 S IH 35 APT 2049
AUSTIN, TX 78741                                   P‐0030376 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATALINA, CHARLES J
145 S. 22ND ST.
PITTSBURGH, PA 15203                               P‐0030377 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDLER, STERLING L
2416 SAINT DENIS AVE
NORFOLK, VA 23509                                  P‐0030378 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, KATHRYN G
6190 LOCKWOOD DRIVE
WINDSOR, CA 95492                                  P‐0030379 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARGO, PATRICIA A
19815 TURTLE CREEK LANE
MAGNOLIA, TX 77355                                 P‐0030380 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLSBURY, KATHLEEN E
109 NE 59TH ST
SEATTLE, WA 98105                                  P‐0030381 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYER, PETER C
PO BOX 414575
KANSAS CITY, MO 64141                              P‐0030382 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2042 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 208 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BLACK JR, MATTHEW
2439 KAPIOLANI BLVD
#1404
HONOLULU, HI 96826                                  P‐0030383 11/20/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
TK HOLDINGS INC.
HOOD, TONYA
P.O. BOX 942
STONE MOUNTAIN, GA 30086                            P‐0030384 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULY, CARL A
6322 SAWGRASS COURT
FAYETTEVILLE, PA 17222‐9429                         P‐0030385 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILTNER III, GEORGE J
4304 SAGEMORE DRIVE
MARLTON, NJ 08053‐3936                              P‐0030386 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, JEAN E
607 ROTONDA CIRCLE
ROTOND WEST, FL 33947                               P‐0030387 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, GEORGE H
1647 LARKFIELD AVE
WESTLAKE VILLAGE, CA 91362                          P‐0030388 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLD, GRETA J
69 SOUTH MAIN STREET
LISBON, NH 03585                                    P‐0030389 11/20/2017    TK Holdings Inc., et al.                    $16,107.50                                                                                   $16,107.50
DOWNING, DAVID D
500 FACTORY RD
SUNNYSIDE, WA 98944                                 P‐0030390 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERNER, POLLY J
38654 AURORA TER
FREMONT, CA 94536                                   P‐0030391 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLENBACK, GAIL L
2145 PERIWINKLE DRIVE
VERO BEACH, FL 32963                                P‐0030392 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYER, PETER C
PO BOX 414575
KANSAS CITY, MO 64141                               P‐0030393 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANGOTT, MICHAEL O
8532 MILNE DRIVE
HUNTINGTON BEACH, CA 92646                          P‐0030394 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEAVIN, BILLIEJO
106 WENDY HILL WAY
PIEDMONT, SC 29673                                  P‐0030395 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLUE, CRAIG A
2025 CLARIDON‐WESTFIELD RD
MARION, OH 43302‐8929                               P‐0030396 11/20/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
COOPER, DIANA R
1013 RAMBLER DR
WACO, TX 76710                                      P‐0030397 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAER, JEAN H
2817 HAMILTON AVENUE
BALTIMORE, MD 21214                                 P‐0030398 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMSON, ALAN F
132 LAMPLIGHTER DRIVE
MANCHESTER, CT 06040                                P‐0030399 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, MARTHA C
4200 RIDGE ROAD
DALLAS, TX 75229‐6332                               P‐0030400 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2043 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 209 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BLOODSAW, BRANDON E
3060 GOOD SHEPARD LN
PLACERVILLE, CA 95667‐3129                         P‐0030401 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, AMY T
651 25TH AVENUE NW
HICKORY, NC 28601                                  P‐0030402 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAAS, JEFFREY B
22696 CANYON VIEW DR
CORONA, CA 92883                                   P‐0030403 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030404 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, HARDY C
211 CHESTER ST.
ALEXANDRIA, LA 71301                               P‐0030405 11/21/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030406 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAAS, JEFFREY B
22696 CANYON VIEW DR
CORONA, CA 92883                                   P‐0030407 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030408 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETIRED
WILLIS, NANCY E
132 ARNOLD DRIVE
CAMDEN, TN 38320                                   P‐0030409 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030410 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
(FAINA) BECKER , ANNALISA J
16577 GAS POINT ROAD
COTTONWOOD, CA 96022                               P‐0030411 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADY, DANIEL L
1055 HOPE ROAD
TINTON FALLS, NJ 07712‐3123                        P‐0030412 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, BRIDGET N
657 N LATROBE
CHICAGO, IL 60644                                  P‐0030413 11/21/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
CUNE, WILLIAM P
3501 MOUNTAIN COVE DRIVE
CHARLOTTE, NC 28216                                P‐0030414 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VECCHIONE, STEVEN L
35 WHITFIELD ST
CALDWELL, NJ 07006                                 P‐0030415 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030416 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2044 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 210 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WEDDLE, BRIAN A
7341 WINDRIDGE WAY
BROWNSBURG, IN 46112                               P‐0030417 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030418 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, JOHN T
1173 DIAMOND BLACK LN
HASLET, TX 76052                                   P‐0030419 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APEL, DORA
49 FAIRWOOD BLVD
PLEASANT RIDGE, MI 48069‐1216                      P‐0030420 11/21/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030421 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUPONT JR, WILLIAM B
100 MONTCHANIN ROAD
WILMINGTON, DE 19807‐2148                          P‐0030422 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIARTY, COLLEEN M
8507 WESTCHESTER LANE
CANTON, MI 48187‐1935                              P‐0030423 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, KERRY B
7715 CODY LANE
KNOXVILLE, TN 37938                                P‐0030424 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASS, GARY L
945
ESTES STREET #40
EL CAJON, CA 92020                                 P‐0030425 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLOUTIER, ROBERT E
77 STONY LN
WESTFIELD, MA 01085                                P‐0030426 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, JOSEPH F
45 MANOR AVE
CLLAYMONT, DE 19703                                P‐0030427 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOT ENGINEERING INC
BLOT, EDWARD
5420 MARTINDALE RD
SHAWNEE, KS 66218                                  P‐0030428 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, TERRY A
16567 HUGHES RD
VICTORVILLE, CA 92395‐4533                         P‐0030429 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKS, ROBIN E
43353 BROOKS DRIVE
CLINTON TOWNSHIP, MI 48038                         P‐0030430 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSTOTT, CHARLLES K
8122 W FLAMINGO RD #96
#06
LAS VEGAS, NV 89147‐4206                           P‐0030431 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUER, DOROTHY J
9501 PORT DRIVE
SAINT LOUIS, MO 63123‐6529                         P‐0030432 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, PATRICIA A
PO BOX 86562
LOS ANGELES, CA 90086                              P‐0030433 11/21/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
                                                                                        Page 2045 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 211 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
VRAKAS, JOHN F
132 TERRY ROAD
HARTFORD, CT 06105                                  P‐0030434 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENINGER, ANNA K
PO BOX 242
ODESSA, WA 99159                                    P‐0030435 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLIS, MONA L
506 ROSELAWN AVE
HOUMA, LA 70363                                     P‐0030436 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRANE, MICHAEL J
868 CEDAR PARK AVE
SANTA TERESA, NM 88008                              P‐0030437 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEL, EDWARD A
PO BOX 276
YERINGTON, NV 89447                                 P‐0030438 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAO, AMY R
205 HICKORY GROVE RD
LEESBURG, GA 31763                                  P‐0030439 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLISON, DEAN B
1645 EARLMONT AVENUE
LA CANADA, CA 91011                                 P‐0030440 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARDEN, DAWN M
13594 E. RIALTO AVE
SANGER, CA 93657                                    P‐0030441 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ALEJANDRO D
PO BOX 747
VEGA, TX 79092                                      P‐0030442 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ALEJANDRO D
PO BOX 747
VEGA, TX 79092                                      P‐0030443 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABADI, NICOLE N
2451 CHARLEMAGNE AVE
LONG BEACH, CA 90815                                P‐0030444 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MARLENA E
505 E. ORANGE ST.
APT. A
SANTA MARIA, CA 93454                               P‐0030445 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GWINN, JASON S
76 CAPITOL STREET
AUBURN, NY 13021                                    P‐0030446 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWLEY, JUSTIN
BONVILLE & HOWARD
154 PRICHARD STREET
FITCHBURG, MA 01420                                 P‐0030447 11/22/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
PUMA, ROBERT B
28 DEERWOOD DRIVE
HOMOSASSA, FL 34446                                 P‐0030448 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THURBER, STEPHEN P
36 WIGWAM HILL DR
WORCESTER, MA 01605                                 P‐0030449 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUPREY, DAVID P
11 PEACH TREE LANE
COVENTRY, RI 02816                                  P‐0030450 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEITH, RASHIDA
PO BOX 44331
BATON ROUGE, LA 70804                               P‐0030451 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2046 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 212 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KIVRAK, BURHAN
2420 BURGOS COURT
CARLSBAD, CA 92009                                   P‐0030452 11/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
GEDDES, WILLIAM G
5449 S. IRIS ST.
LITTLETON, CO 80123                                  P‐0030453 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, TERRY O
17890 FM 1954
WICHITA FALLS, TX 76310                              P‐0030454 11/22/2017    TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
WAXER, TERESA J
914 N. OGDEN DRIVE, APT. 6
WEST HOLLYWOOD, CA 90046                             P‐0030455 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKMAN, JANE S
PO BOX 4392
EAGLE, CO 81631                                      P‐0030456 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANG, TIN S
2497 W 122ND AVE
WESTMINSTER, CO 80234                                P‐0030457 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, SHEILA M
17890 FM 1954
WICHITA FALLS, TX 76310                              P‐0030458 11/22/2017    TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
THURBER, STEPHEN P
36 WIGWAM HILL DR
WORCESTER, MA 01605                                  P‐0030459 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORLEONE, CANDICE R
PO BOX 160
LLANO, CA 93544                                      P‐0030460 11/22/2017    TK Holdings Inc., et al.                      $996.25                                                                                       $996.25
WIGGINS LIVING TRUST
WIGGINS, BILLY JR,
111 CANTERING HILLS LANE
SUMMERVILLE, SC 29483                                P‐0030461 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITTKOPP, GREGORY M
49 FAIRWOOD BULEVARD
PLEASENT RIDGE, MI 48069‐1216                        P‐0030462 11/21/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
HANSON, MARK T
3408 SMOKE TREE LANE
MCKINNEY, TX 75070                                   P‐0030463 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARLING, WILLIAM B
WILLIAM B STARLING
880 NORTHWEST AVE
BURGAW, NC 28425                                     P‐0030464 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGE, BONNIE E
609 VIEWCREST DR.
LONGVIEW, TX 75604                                   P‐0030465 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUTIENUS, ROBERT M
20335 MONTGOMERY ROAD
CLERMONT, FL 34715‐9283                              P‐0030466 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TZAMARAS, ANDREW P
11563 SUMMER OAK DR
GERMANTOWN, MD 20874                                 P‐0030467 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, BEVERLY L
136 LAKE HAMPTON DR
HAMPTON, GA 30228                                    P‐0030468 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZOR, MICHAEL P
16515 CLUB DRIVE
SOUTHGATE, MI 48195                                  P‐0030469 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2047 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 213 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MILLHEIM, GERALD K
1136 OAKWOOD LANE
WESTERVILLE, OH 43081                              P‐0030470 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABOWD, ANTHONY
29298 W 12 MILE RD
FARMINGTON HILLS, MI                               P‐0030471 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOSARGE, CHARLES A
8645 EAST WARNER ST.
BAYOU LA BATRE, AL 36509                           P‐0030472 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDUZCO, ARTURO
197 TIMBERWOOD DR OAKDALE CA
OAKDALE                                            P‐0030473 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, JANNIE R
JANNIE R POWELL
1334 ADKINS BLVD
JACKSON, MS 39211                                  P‐0030474 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOTTLE, PATRICIA E
11126 STATE HWY 176
WALNUT SHADE, MO 65771                             P‐0030475 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLHEIM, LINDA L
1136 OAKWOOD LANE
WESTERVILLE, OH 43081                              P‐0030476 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOVER, DEBORAH F
4855 IVY RIDGE DRIVE SE
UNIT 304
ATLANTA, GA 30339                                  P‐0030477 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLOUTIER, ROBERT E
77 STONY LN
WESTFIELD, MA 01085                                P‐0030478 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, INGRID Y
PO BOX 20366
ALBUQUERQUE, NM 87154                              P‐0030479 11/21/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
QUILLIN, MAIRA D
11259 MATTHEWS COVE LANE
KNOXVILLE, TN 37934                                P‐0030480 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GERALD F
45 WINDING HILL DRIVE
ETTERS, PA 17319                                   P‐0030481 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNE , SALLIE A
3501 MOUNTAIN COVE DRIVE
CHARLOTTE, NC 28216                                P‐0030482 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, LOIS L
4905 RENO DRIVE
SARASOTA, FL 34233‐3926                            P‐0030483 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVEY, ROBIN L
3916 SEMINARY AVENUE
RICHMOND, VA 23227                                 P‐0030484 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBLOOD, YVONNE L
862 SEWANEE PL SHREVEPORT LA
SHREVEPORT, LA 71105                               P‐0030485 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRETSCHER, CAROL A
PO BOX 201
VALLEY STREAM, NY 11582                            P‐0030486 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2048 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 214 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHARLES RIVER REALTY, LLC
GERALD ENTINE
100 BELVIDERE STREET STE‐10B
BOSTON, MA 02199                                     P‐0030487 11/21/2017    TK Holdings Inc., et al.                     $2,115.00                                                                                    $2,115.00
BELSER, JOHN H
352 GARDENIA DRIVE
EVANS, GA 30809                                      P‐0030488 11/21/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
BELSER, JOHN H
352 GARDENIA DRIVE
EVANS, GA 30809                                      P‐0030489 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, MARILLA B
1223 FILBERT ROAD
LYNNWOOD, WA 98036                                   P‐0030490 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKHADER, ABDELAZIZ
500 W 30 ST
APT# 12K
NEW YORK, NY 10001                                   P‐0030491 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, JOHN F
46 RYECROFT LANE
PALM COAST, FL 32164                                 P‐0030492 11/21/2017    TK Holdings Inc., et al.                        $81.80                                                                                       $81.80
BAUER, LILLIAN D
30240 BLOSSOM LANE
WARREN, MI 48088                                     P‐0030493 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENZETTI, JOSEPH L
9111 RIDGE LANE
VIENNA, VA 22182                                     P‐0030494 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, WILLIAM R
7715 CODY LANE
KNOXVILLE, TN 37938                                  P‐0030495 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, CHERYL
1550 RORY LN #256
SIMI VALLEY, CA 930633                               P‐0030496 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MALISSA C
18102 LIMETREE WAY
SANTA ANA, CA 92705                                  P‐0030497 11/21/2017    TK Holdings Inc., et al.                     $8,227.92                                                                                    $8,227.92
HANSEN, EDITH D
240 NW 97TH AVENUE
PLANTATION, FL 33324                                 P‐0030498 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLCOTT, DONALD T
7204 DOGWOOD LANE
BRIMFIELD, IL 61517                                  P‐0030499 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIDAL, MARY E
136 S. VAN DIEN AVE.
RIDGEWOOD, NJ 07450                                  P‐0030500 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFFIS, BLAKE
1420 LAWRENCE RD
CARMEL, IN 46033                                     P‐0030501 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCE, SANDRA L
1412 STORY STREET
HOUSTON, TX 77055                                    P‐0030502 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSSEINI, NIKA K
1004 HAMPSTEAD LANE
ORMOND BEACH, FL 32174                               P‐0030503 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICK, CHERYL J
4 WOODARD PLACE
ZIONSVILLE, IN 46077                                 P‐0030504 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2049 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 215 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WOLFFIS, KAREN L
1420 LAWRENCE RD
CARMEL, IN 46033                                     P‐0030505 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DEBORAHA A
3225 TURTLE CREEK BLVD.
SUITE 1220
DALLAS, TX 75219                                     P‐0030506 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, TONI
770 DUNAGAN FOREST DRIVE
LAWRENCEVILLE, GA 30045                              P‐0030507 11/22/2017    TK Holdings Inc., et al.                     $2,673.00                                                                                    $2,673.00
FLECKER FAMILY TRUST 11/28/05
FLECKER, JEFFREY M
15426 WYEPORT RD.
RAMONA, CA 92065                                     P‐0030508 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENWALDT, DERON J
3501 THERESE STREET
WAYZATA, MN 55391                                    P‐0030509 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIDAL, MARY E
136 S. VAN DIEN AVE
RIDGEWOOD, NJ 07450                                  P‐0030510 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRO, MARTHA A
2335 YERBA ST
SELMA, CA 93662                                      P‐0030511 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOSENSKY, SANDY E
187 VISTA HTS
BLAIRSVILLE, GA 30512                                P‐0030512 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICK, CHERYL J
4 WOODARD PLACE
ZIONSVILLE, IN 46077                                 P‐0030513 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNAL, MOSELLE L
174 MILLSTREAM TERRACE
COLORADO SPRINGS, CO 80905                           P‐0030514 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEULS, RICHARD E
5617 SE AVALON DRIVE
STUART, FL 34997                                     P‐0030515 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
C.S.D. FARMS, INC.
DEES, CHARLES S
2598 KREMLIN RD SO
KREMLIN, MT 59532‐0077                               P‐0030516 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, CLAIRE D
12 DUXBURY COVE
SAN RAFAEL, CA 94901                                 P‐0030517 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKMAN, JOHN L
15140 STEINBECK LANE
COLORADO SPRINGS, CO 80921                           P‐0030518 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMER, JOAN C
4109 ROTUNDA RD.
CHARLOTTE, NC 28226                                  P‐0030519 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNER, KIMBERLY J
16520 82ND PL NE
KENMORE, WA 98028                                    P‐0030520 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, BRETT D
415 TRIMBLE BRANCH
PRESTONSBURG, KY 41653‐1265                          P‐0030521 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2050 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 216 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ROSSI, JAMES B
167 HERITAGE DRIVE
NAUGATUCK, CT 06770                                P‐0030522 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRITT, TAMARA J
36 MCPHERSON CIRCLE
STERLING, VA 20165                                 P‐0030523 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDI, MARY ELLEN
170 GENESEE AVENUE
STATEN ISLAND, NY 10308                            P‐0030524 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODRUFF, TAMARA J
36 MCPHERSON CIRCLE
STERLING, VA 20165                                 P‐0030525 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEES, MARY L
2598 KREMLIN RD SO
KREMLIN, MT 59532‐0077                             P‐0030526 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTGARD, KERRI S
1002 6TH AVE NE
DILWORTH, MN 56529                                 P‐0030527 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN DE SANCHEZ, MORGAN L
22 PINE STREET
PRINCETON, NJ 08542                                P‐0030528 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMER, STEPHEN C
17527 MEADOW BOTTOMN RD.
CHARLOTTE, NC 282776639                            P‐0030529 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCK, MOLLY M
185 BELVOIR RD
BUFFALO, NY 14221                                  P‐0030530 11/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROSSI, JAMES B
167 HERITAGE DRIVE
NAUGATUCK, CT 06770                                P‐0030531 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANG, TIN S
2497 W 122ND AVE
WESTMINSTER, CO 80234                              P‐0030532 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICEK, PATRICIA G
48 BON AIR AVE
NEW ROCHELLE, NY 10804                             P‐0030533 11/22/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
ESRIG, JOEL S
2790 PEACEFUL GROVE ST
LAS VEGAS, NV 89135                                P‐0030534 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KALNAY, GEORGE C
119 BREWER ROAD
SUMERVILLE, GA 30747                               P‐0030535 11/22/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MELENDEZ, JAIME
RG2 PLAZA 9 RIO CRISTAL
TRUJILLO ALTO, PR 00976                            P‐0030536 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, BETH L
5410 CLAYTON DRIVE
MAPLE PLAIN, MN 55359                              P‐0030537 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, CAROLYN K
271 MAYO ROAD
VIRGINIA BEACH, VA 23462                           P‐0030538 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTURA, MITCHELL J
13209 W. AMELIA AVE.
LITCHFIELD PARK, AZ 85340                          P‐0030539 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2051 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 217 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROLLINGS, CHRISTOPHER E
418 BLACK MOUNTAIN RD
JACKSON, NH 03846                                    P‐0030540 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDREWS, CYNTHIA A
32925 MILLS RD
NORTH RIDGEVILLE, OH 44039                           P‐0030541 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUBB, JAMES R
12100 FOOD LN
GRANDVIEW, MO 64030                                  P‐0030542 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, KERRY M
210 DIVISION STREET
PO BOX 384
FULLERTON, NE 68638                                  P‐0030543 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOWAN, CANDICE I
PO BOX 211
TRENTON, ND 58853                                    P‐0030544 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNIS, VIRGIL A
2318 GERALD ST.
NAPA, CA 94559                                       P‐0030545 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, JENNIFER
319 SYDNOR ST
HOUSTON, TX 77020                                    P‐0030546 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELSON, ALVIN G
15601 NE 95TH WAY
REDMOND, WA 98052                                    P‐0030547 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARL, DARWYN L
PO BOX 175
CHILOQUIN, OR 97624                                  P‐0030548 11/22/2017    TK Holdings Inc., et al.                     $1,400.00                                                                                    $1,400.00
KEATING, LAURA
8 W 70TH TER
KANSAS CITY, MO 64113                                P‐0030549 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, JAIME
4414 JULI CT SE
OLYMPIA, WA 98501                                    P‐0030550 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOWAN, CANDICE I
PO BOX 211
TRENTON, ND 58853                                    P‐0030551 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELOR, ELANA
18 GARRON COURT
WALNUT CREEK, CA 94596                               P‐0030552 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, CYNTHIA P
14667 RACE ST
THORNTON, CO 80602                                   P‐0030553 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARIZPURU, CYNNAMON C
1212 N AVENIDA CASCADA
TUCSON, AZ 86715                                     P‐0030554 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELOR, ELANA
18 GARRON COURT
WALNUT CREEK, CA 94596                               P‐0030555 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR WHITEHURS, CHERYL
7526 SIERRA RIDGE LANE
LAKE WORTH, FL 33463                                 P‐0030556 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVINE, STEVEN D
15930 STATE HWY 22
EDEN VALLEY, MN 55329                                P‐0030557 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2052 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 218 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LAMB, KEVIN J
KEVIN LAMB
2208 N. 140TH ST.
SEATTLE, WA 98133                                 P‐0030558 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARL, DARWYN L
PO BOX 175
CHILOQUIN, OR 97624                               P‐0030559 11/22/2017    TK Holdings Inc., et al.                     $1,400.00                                                                                    $1,400.00
COLLINS, VALERIE D
JOHN AND DENISE COLLINS
43613 W. ARIZONA AVE
MARICOPA, AZ 85138                                P‐0030560 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DAWN
502 NE 67TH PLACE
GLADSTONE, MO 64118                               P‐0030561 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON, TIMOTHY G
19619 NE 105TH AVENUE
BATTLE GROUND, WA 98604                           P‐0030562 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR‐RING, DAWN
502 NE 67TH PLACE
GLADSTONE, MO 64118                               P‐0030563 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREIER, SANDRA M
2115 WENTWORTH AVENUE
SOUTH ST. PAUL, MN 55075                          P‐0030564 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERKOWITZ, SARA
17 HENDERSON ST
ARLINGTON, MA 02474                               P‐0030565 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTILLANO, MARK P
3106 HARBISON WAY
NATIONAL CITY, CA 91950                           P‐0030566 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMBRIC, VERONICA A
330 JAMESTOWN MANOR DRIVE
GARDENDALE, AL 35071                              P‐0030567 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAO, JIAN
12509 MT ANDREW DR
HOUSTON, TX 77089‐6832                            P‐0030568 11/22/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TAYLOR, DAWN
502 NE 67TH PLACE
GLADSTONE, MO 64118                               P‐0030569 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRYM, ALEKSANDER B
1400 AVE S
#4B
BROOKLYN, NY 11229                                P‐0030570 11/22/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCHREIER, SANDRA M
2111 WENTWORTH AVENUE
SOUTH ST. PAUL, MN 55075                          P‐0030571 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLER, JEFFREY
857 WHITNEY DR.
NISKAYUNA, NY 12309                               P‐0030572 11/22/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
ALBRO, WILLIAM P
2708 LONDON PLANE CT
WALDORF, MD 20603                                 P‐0030573 11/22/2017    TK Holdings Inc., et al.                      $228.47                                                                                       $228.47
BENDER, MARK R
7591 ELMWOOD ST.
LITTLETON, CO 80125                               P‐0030574 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 2053 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 219 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WREYFORD, SINEA A
3225 TURTLE CREEK BLVD.
SUITE 1220
DALLAS, TX 75219                                    P‐0030575 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AIANI, ELIZABETH M
RONALD J. AIANI
5541 RAIDER DR.
WARRENTON, VA 20187                                 P‐0030576 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOZDOY, KSENIA
526 HAPPFIELD DRIVE
ARLINGTON HEIGHT, IL 60004                          P‐0030577 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRERA, MARIA I
2330 FUJITA WAY
LAS VEGAS, NV 89115                                 P‐0030578 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFFIS, BLAKE
1420 LAWRENCE RD
CARMEL, IN 46033                                    P‐0030579 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOWINSKI, RAYMOND J
512 SCHROEDER AVE
APT 4W
PEOTONE, IL 60468                                   P‐0030580 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEE, MELISSA A
1411 N. CATALINA ST.
BURBANK, CA 91505                                   P‐0030581 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
LATIKER, TRONI L
P O BOX 28
2757 CALHOUN RD 40
HARRELL, AR 71745                                   P‐0030582 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DWHYTIE, JEFF K
12797 N.SORREL STALLION PL.
MARANA, AZ 85658                                    P‐0030583 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNNING, GEORGE E
SOLOFF & ZERVANOS, P.C.
1525 LOCUST STREET, 8TH FLOOR
PHILADELPHIA, PA 19102                              P‐0030584 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYLE, SHARON Y
3293 PRINCETON PLACE
BROOMFIELD, CO 80023                                P‐0030585 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, BARBARA J
31082 SENECA LANE
NOVI, MI 48377                                      P‐0030586 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, MELISSA
1819 SW 18TH AVE
APT 8
PORTLAND, OR 97201                                  P‐0030587 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH HEATING & AIR CONDITION
SMITH, MATTHEW W
P. O. BOX 8306
STOCKTON, CA 95208                                  P‐0030588 11/22/2017    TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
MYERS, PETER
22691 MERIDIANA DRIVE
BOCA RATON, FL 33433                                P‐0030589 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2054 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 220 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARSHALL, JESSICA L
24000 PORTOFINO CIRCLE
APT 109
PALM BEACH GARDE, FL 33418                          P‐0030590 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, PETER
22691 MERIDIANA DRIVE
BOCA RATON, FL 33433                                P‐0030591 11/22/2017    TK Holdings Inc., et al.                     $2,500.26                                                                                    $2,500.26
ROSSI, JOSEPH A
14 ROCKYWOOD DRIVE
SANDY HOOK, CT 06482                                P‐0030592 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CILINGIR, OZLEM
4923 SEASCAPE DR
OCEANSIDE, CA 92057                                 P‐0030593 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD, CASHMERE A
255 TEMPLE AVE #1
LONG BEACH, CA 90803                                P‐0030594 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDAZZO, DENISE
2790 PEACEFUL GROVE ST
LAS VEGAS, NV 89135                                 P‐0030595 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, PETER
22691 MERIDIANA DRIVE
BOCA RATON, FL 33433                                P‐0030596 11/22/2017    TK Holdings Inc., et al.                     $4,250.25                                                                                    $4,250.25
GOLDSTEIN, MICHAEL F
7306 MINTWOOD AVE
DAYTON, OH 45415                                    P‐0030597 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDAZZO, DENISE
2790 PEACEFUL GROVE ST
LAS VEGAS, NV 89135                                 P‐0030598 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANO, ADAM T
14942 DORIA DRIVE
AUSTIN, TX 78728                                    P‐0030599 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MARY FRAN
310 WILDFLOWER DR
WILKES BARRE, PA 18702                              P‐0030600 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRZEZINSKI, MICHELE R
9262 N BARNARD RD
GREENFIELD, IN 46140                                P‐0030601 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GURLEY, GLENDA F
7960 HWY 51 S
HERNANDO, MS 38632                                  P‐0030602 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HADAR, YANIV
9209 LEVELLE DR.
CHEVY CHASE, MD 20815                               P‐0030603 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, BOONMEE
2755 RICE STREET
506
ROSEVILLE, MN 55113                                 P‐0030604 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORDANO, FRANK A
14 KOWALL PL
LYNBROOK, NY 11563‐1427                             P‐0030605 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPARD, JEFFREY R
11158 VISTA DEL SOL
11158 VISTA DEL SOL
AUBURN, CA 95603                                    P‐0030606 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2055 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 221 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MELENDEZ, JAIME
RG2 PLAZA 9 RIO CRISTAL
TRUJILLO ALTO, PR 00976                             P‐0030607 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKEE, PAUL R
903 MCGREGOR DRIVE
EAU CLAIRE, WI 54703                                P‐0030608 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICEK, PATRICIA G
48 BON AIR AVE
NEW ROCHELLE, NY 10804                              P‐0030609 11/22/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
CASTRO, TONI M
1749 LONG DR.
BEAMONT, CA 92223                                   P‐0030610 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTU, ROSA
209 FRIENDSHIP RD
CHICKAMAUGA, GA 30707                               P‐0030611 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMART, JANE J
38601 10TH STREET EAST
APT# 126
PALMDALE, CA 93550                                  P‐0030612 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, TIMOTHY
169 MAIN STREET
HEISLERVILLE, NJ 08324                              P‐0030613 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPSEY, ROBERT S
1645 CLOVERLY AVE
JENKINTOWN, PA 19046                                P‐0030614 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAHL, DEBRA
242 DEWBERRY ROAD
JONESBORO, LA 71251                                 P‐0030615 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIFFO, GERALD
7320 PINE CONE RD
COLORADO SPRINGS, CO 80908                          P‐0030616 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUDMAN, LAUREN
26458 BLACK OAK DR
VALENCIA, CA 91381                                  P‐0030617 11/22/2017    TK Holdings Inc., et al.                      $450.00                                                                                       $450.00
AMOS, TODD L
19501 WILSON DR.
SAUCIER, MS 39574                                   P‐0030618 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS, LUKE A
4912 CATAMARAN CT
WILMINGTON
DE, DE 19808                                        P‐0030619 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSCH, JONATHAN P
2715 ST CLAIR PL.
BELLINGHAM, WA 98226                                P‐0030620 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, BRIAN M
3S180 CYPRESS DRIVE
GLEN ELLYN, IL 60137                                P‐0030621 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLDESI, STEVE
9422 144TH ST E
PUYALLUP, WA 98375                                  P‐0030622 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHU, HELEN
6250 N CAMPBELL AVE
CHICAGO, IL 60659                                   P‐0030623 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2056 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 222 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HESS, ERICH
2155 NORTH GRACE BLVD
UNIT 214
CHANDLER, AZ 85225                                   P‐0030624 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HESS, ERICH
2155 NORTH GRACE BLVD
UNIT 214
CHANDLER, AZ 85225                                   P‐0030625 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SO, SUN S
619 S ANDOVER DR
ANAHEIM, CA 92807                                    P‐0030626 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, BARBARA
187 MALTESE ROAD
EFFORT, PA 18330                                     P‐0030627 11/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROMERO, FRANCISCO A
2101B CAMINO POLVOSO
SANTA FE, NM 87507                                   P‐0030628 11/22/2017    TK Holdings Inc., et al.                    $13,137.00                                                                                   $13,137.00
GORE, SHERRY A
1822 CUMMINGS LANE
P.O. BOX 753
DURHAM, CA 95938                                     P‐0030629 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, GREGORY
16746 EVANS AVE
SOUTHHOLLAND, IL 60473                               P‐0030630 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACHARY, ROY R
19607 N DANVERS RD
LYNWOOD, WA 98036                                    P‐0030631 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, SHEILA D
4060 ALEXANDER CROSSING
LOGANVILLE, GA 30052                                 P‐0030632 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALVAY, LINDA T
8826 BIRCH LANE
PRAIRIE VILLAGE, KS 66207                            P‐0030633 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACHARY, ROY R
19607 N DANVERS RD
LYNNWOOD, WA 98036                                   P‐0030634 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOBSON, BARBARA R
8748 INDEPENDENCE WAY
ARVADA, CO 80005                                     P‐0030635 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOBSON, BARBARA R
8748 INDEPENDENCE WAY
ARVADA, CO 80005                                     P‐0030636 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZIER, EILEEN T
1012 SAMANTHA LANE
APT 301
ODENTON, MD 21113‐3957                               P‐0030637 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JOHN C
17714 BRIARPATCH
LINDALE, TX 75771                                    P‐0030638 11/21/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
RUTER, PHILIP E
13756 EGGBORNSVILLE RD
CULPEPER, VA 22701                                   P‐0030639 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVIRI, JEAN M
33 EVERGREEN AVE
STATEN ISLAND, NY 10304                              P‐0030640 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2057 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 223 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JARAMILLO, CHRISTOPHER
PO BOX 738
NORRISTOWN, PA 19401                                 P‐0030641 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, BENJAMIN C
4380 KESTREL LN
BURTON, MI 48519                                     P‐0030642 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIAS ORTIZ, GRISSEL
NO ADDRESS PROVIDED
                                                     P‐0030643 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGANI, CINDY A
132 POUNDER AVE
GALION, OH 44833                                     P‐0030644 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORIEN, VALENTIN
PO BOX 21761
FORT LAUDERDALE, FL 33335                            P‐0030645 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, CRAIG A
1011 N MAPLELEAF RD
LAPEER, MI 48446                                     P‐0030646 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, GARY W
16710 GENTLE STONE DR
HOUSTON, TX 77095                                    P‐0030647 11/22/2017    TK Holdings Inc., et al.                     $2,100.00                                                                                    $2,100.00
PAGANI, CINDY A
132 POUNDER AVE
GALION, OH 44833                                     P‐0030648 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, RENEE
2608 WAGNER PL.
EL DORADOHILLS, CA 95762                             P‐0030649 11/22/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
DAVISON, STEVEN E
PO BOX 49602
COOKEVILLE, TN 38506                                 P‐0030650 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, JENNIFER D
11303 PASEO LA CUMBRE
PORTER RANCH, CA 91326                               P‐0030651 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAKE, JANET R
3198 SPILLWAY COURT
BELLBROOK, OH 45305                                  P‐0030652 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOLLY, ROBERT J
4507 TULIP AVE.
OAKLAND, CA 94619                                    P‐0030653 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMP, AARON G
10800 TOLLESBORO COVE
AUSTIN, TX 78739                                     P‐0030654 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, JOAN K
10676 SW BARBER STREET
WILSONVILLE, OR 97070                                P‐0030655 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELDS, KELLY
PO BOX 252
DYERSBURG, TN 38024                                  P‐0030656 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVISON, STEVEN E
PO BOX 49602
COOKEVILLE, TN 38506                                 P‐0030657 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHAM, KEVIN B
P.O. BOX 161
14855 PESCADERO RD.
LA HONDA, CA 94020‐0161                              P‐0030658 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2058 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 224 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOLLERN, MARK
324 EAST FRONT ST
FLORENCE, NJ 08518                                 P‐0030659 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSEN, VIC E
414 N. THIRD AVE.
BOZEMAN, MT 59715                                  P‐0030660 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, JESUS
8153 LAKE ST.
WILLOW SPRINGS, IL 60480                           P‐0030661 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, DANIEL C
3628 MICHELSON ST.
LAKEWOOD, CA 90712‐1413                            P‐0030662 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOU, TAMMY
46 272 PUNAWAI ST
KANEOHE, HI 96744                                  P‐0030663 11/22/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
CHUN, CLIFFORD T
723 HOOMALIMALI STREET
AIEA, HI 96782                                     P‐0030664 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, EDWARD J
325 GALLERY WAY
POOLER, GA 31322                                   P‐0030665 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWENTHAL, ARLINE M
4495 MOUNT HERBERT AVENUE
SAN DIEGO, CA 92117                                P‐0030666 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FENSTERT, JEFFREY
12612 STEEPLE CHASE WAY
POTOMAC, MD 20854                                  P‐0030667 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, GLENNA C
POB 343
1771 225TH ROAD
STRONG CITY, KS 66869                              P‐0030668 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELENDEZ, JOEL I
61 DUBOIS AVE
BRIDGETON, NJ 08302                                P‐0030669 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYDRO, CAROLE E
8042 ALBION ST
PHILADELPHIA
, PA 19135                                         P‐0030670 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALEEM, ABDUL RAHMA
1118 EAST THIRD STREET
PLAINFIELD, NJ 07062                               P‐0030671 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADFORD, WILLIAM B
7367 HALLMARK RD
CLARKSVILLE, MD 21029                              P‐0030672 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TROYA A
11015 COURSEY BLVD
BATON ROUGE, LA 70816                              P‐0030673 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TROY A
11051 COURSEY BLVD
BATON ROUGE, LA 70816                              P‐0030674 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, STEVEN
106 SHADY ARBOR
IRVINE, CA 92618                                   P‐0030675 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKSY, DAVID D
8120 EL EXTENSO CT
SAN DIEGO, CA 92119                                P‐0030676 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2059 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 225 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COBAIN, AARON V
896 LAKEHURST AVE
JACKSON, NJ 08527                                   P‐0030677 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOCKMAN JR., EDWIN L
4303 LARK ROAD
DIAMOND, MO 64840                                   P‐0030678 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, GILBERT
4575 COACHMAN WAY
SANTA MARIA, CA 93455                               P‐0030679 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAUS, JAMES R
P.O. BOX 267
EDWARDS, CO 81632                                   P‐0030680 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPELAND, DAVID M
61 PIIMAUNA ST
MAKAWAO, HI 96768                                   P‐0030681 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHASE, VANESSA N
9152 PATO LANE
ATASCADERO, CA 93422                                P‐0030682 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS JR, STEPHEN J
264 CENTAURIAN DRIVE
WEST BERLIN, NJ 08091                               P‐0030683 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHASE, VANESSA N
9152 PATO LANE
ATASCADERO, CA 93422                                P‐0030684 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHASE, VANESSA N
NO ADDRESS PROVIDED
                                                    P‐0030685 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, LYNETTE
16914 MELISSA ANN DRIVE
LUTZ, FL 33558                                      P‐0030686 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERZIAN, NICOLE
28933 LOTUSGARDEN DRIVE
CANYON COUNTRY, CA 91387                            P‐0030687 11/22/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
CHEW, BOK F
1179 CRESPI DR
SUNNYVALE, CA 94086‐7040                            P‐0030688 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLSON, DONALD A
15610 W. CALIFORNIA AVE.
KERMAN, CA 93630                                    P‐0030689 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARUWATARI, CHRISTINE S
PO BOX 2618
PASADENA, CA 91102‐2618                             P‐0030690 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, MICHAEL W
3517 ASTORIA CIR
FAIRFIELD, CA 94534                                 P‐0030691 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARVIN, JANET S
10338 SETTLE RD
SANTEE, CA 92071                                    P‐0030692 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOTTS, PARKER A
5115 SAVANNAH ST
SAN DIEGO, CA 92110                                 P‐0030693 11/22/2017    TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
WALFISH, FRED
18 ALGONQUIN CIRCLE
MONSEY, NY 10952                                    P‐0030694 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2060 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 226 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
PASCO, FLORINIO
NO ADDRESS PROVIDED
                                                     P‐0030695 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHELPS, TERESA A
1531 N. GLENHURST ST.
WICHITA, KS 67212                                    P‐0030696 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HICKS, LINDA J
1112 HERITAGE PLACE APT A
WALDORF, MD 20602                                    P‐0030697 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ERBACKER, MARK A
P O BOX 672
SEAL BEACH, CA 90740                                 P‐0030698 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TELFORD, JOHN D
NO ADDRESS PROVIDED
                                                     P‐0030699 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SO, RACHEL K
619 S ANDOVER DR
ANAHEIM, CA 92807                                    P‐0030700 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NAKASHIGE, JAN Y
98‐842 KAAHELE ST
AIEA, HI 96701                                       P‐0030701 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NAKASHIGE, JAN Y
98‐842 KAAHELE ST
AIEA, HI 96701                                       P‐0030702 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SCHWEPPENHEISER, JAMES
121 BARNEY HOLLOW RD
NICHOLSON, PA 18446                                  P‐0030703 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEHLEY, CURTIS
14061 CAPEWOOD LANE
SAN DIEGO, CA 92128                                  P‐0030704 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CHEN, LYNN D
6359 PEACH WAY
SAN DIEGO, CA 92130                                  P‐0030705 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEHLEY, CURTIS
14061 CAPEWOOD LN
SAN DIEGO, CA 92128                                  P‐0030706 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEHLEY, CURTIS
14061 CAPEWOOD LN
SAN DIEGO, CA 92128                                  P‐0030707 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ONEIL, AMY M
6 LOS PICOS
RNCHO STA MARG, CA 92688                             P‐0030708 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MAIER, TINA R
2301 ROBE MENZEL RD.
GRANITE FALLS, WA 98252                              P‐0030709 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JEROME K
12 DONNA DR
ROCKAWAY, NJ 07866                                   P‐0030710 11/22/2017    TK Holdings Inc., et al.                  $68,262,257.00                                                                               $68,262,257.00
DUTCHER, PAULA M
PO BOX 169
WEST HURLEY, NY 12491                                P‐0030711 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
OBENG, FLORENCE
4910 HIGHGROVE DR
APT F
SHERMAN, TX 79090                                    P‐0030712 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                          Page 2061 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 227 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PORTER, JOSH
33 PAULETTA CT
DANVILLE, CA 94526                                 P‐0030713 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS‐RAYMOND, CHRYSTAL R
1304 ENGLISH COLONY DRIVE
LAPLACE, LA 70068                                  P‐0030714 11/22/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HARVEY, NAKIA
209 CALHOUN DR
MADISON, MS 39110                                  P‐0030715 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, MELINDA
209 CALHOUN DR
MADISON, MS 39110                                  P‐0030716 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSLER, KAYLA M
KAYLA HOSLER
22137 WALKER SOUTH ROAD LOT64
DENHAM SPRINGS, LA 70726                           P‐0030717 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDORSE, DONNA
1545 CRABAPPLE LANE
PLAINFIELD, NJ 07060                               P‐0030718 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUSUFBEKOV, RUSTAM S
2806 VERONIA DR
APT 202
PALM BEACH GARDE, FL 33410                         P‐0030719 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, LEVI J
70 ASPEN RIDGE DR.
HAWLEY, PA 18428                                   P‐0030720 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILITO, ALICIA
10220 SW 121 ST
MIAMI, FL 33176                                    P‐0030721 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALFISH, FRED
18 ALGONQUIN CIRCLE
MONSEY, NY 10952                                   P‐0030722 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUGHTER, HENRY W
11610 OXFORD AVE. #7
HAWTHORNE, CA 90250                                P‐0030723 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILITO, HERNANDO
10220 SW 121 ST
MIAMI, FL 33176                                    P‐0030724 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKASHIGE, EDNA M
2033 NUUANU AV
7C
HONOLULU, HI 96817                                 P‐0030725 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHLEY, DENNIS L
2026 RIVER FALLS DRIVE
KINGWOOD, TX 77339‐3114                            P‐0030726 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, LISA C
3525 KIDD LANE
CHARLOTTE, NC 28216                                P‐0030727 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIRRA, JOHN A
22611 NE 142ND PL
WOODINVILLE, WA 98077                              P‐0030728 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEYER, KERILYN
25W040 ARMBRUST AVENUE
WHEATON, IL 60187                                  P‐0030729 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2062 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 228 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MEDINA, ELSA
360 SALLY LAKE ROAD
ANGLETON, TX                                       P‐0030730 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHAM, JUDY J
26181 VIA DEL SAN FRANCESCO
DAPHNE, AL 36526                                   P‐0030731 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHETH, UMESHBHAI J
14100 SILENT WOOD WAY
NORTH POTOMAC, MD 20878‐4830                       P‐0030732 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARNER, MARJORIE P
9310 BUTTE AVE
VANCOUVER, WA 98664                                P‐0030733 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, PAUL H
1905 CALLE BARCELONA
SUITE 208
CARLSBAD, CA 92009                                 P‐0030734 11/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MERTENS, RONALD G
619 N LOOMIS PO BOX 155
GARDEN PLAIN, KS 67050                             P‐0030735 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLS, KATHERINE E
10248 LAMAR AVENUE
OVERLAND PARK, KS 66207                            P‐0030736 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, G L
5284 FLOYD RD, #2
MABLETON, GA 30126                                 P‐0030737 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, TIMOTHY M
27206 SYCAMORE MEADOW DR.
VALENCIA, CA 91381                                 P‐0030738 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHU, STELLA S
29163 DELGADO RD
HAYWARD, CA 94544                                  P‐0030739 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANO, THAO T
14942 DORIA DR
AUSTIN, TX 78728                                   P‐0030740 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERRA, OSMAR
360 E 1ST ST #952
TUSTIN, CA 92780‐3211                              P‐0030741 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, THOMAS E
5748 ENGLISH TURN DRIVE
PACE, FL 32571                                     P‐0030742 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAKDWEKK, RICK A
150 SE CRESCENT DR
SHELTON, WA 98584                                  P‐0030743 11/22/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
MOCK, THOMAS E
5748 ENGLISH TURN DRIVE
PACE, FL 32571                                     P‐0030744 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INGALLS, CATHERINE A
1916 CHAPEL HILL DR
PETOSKEY, MI 49770                                 P‐0030745 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, THOMAS E
5748 ENGLISH TURN DRIVE
PACE, FL 32571                                     P‐0030746 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2063 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 229 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
N/A
BRANDT, GENICE C
C/O KRISTINE ESCARDA
1660 DANBROOK DRIVE
SACRAMENTO, CA 95835                                P‐0030747 11/22/2017    TK Holdings Inc., et al.                     $5,900.00                                                                                    $5,900.00
NELSON, SUSAN E
1021 SCOTT STREET
APT 243
SAN DIEGO, CA 92106                                 P‐0030748 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DENNIS A
2101 WHITETAIL RIDGE
WHITE BEAR LAKE, MN 55110                           P‐0030749 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEESE, BROOKE J
234 S. 20TH ST.
APT 3
PHILADELPHIA, PA 19103                              P‐0030750 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHLEY, DENNIS L
2026 RIVER FALLS DRIVE
KINGWOOD, TX 77339‐3114                             P‐0030751 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEASLEY, LENETTE
1310 WHEELER ST.
COVINGTON, KY 41011                                 P‐0030752 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASADNIA, MAHDI
8268 LINBLAKE CT.
MANASSAS, VA 20111‐5266                             P‐0030753 11/23/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
TAO, CHERYL
PO BOX 6191
ALHAMBRA, CA 91802                                  P‐0030754 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTON, LAURIE B
8591 RUCKER RD
GROSSE ILE, MI 48138                                P‐0030755 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEUNG, JACKSON
243 SAINT JAMES DR
PIEDMONT, CA 94611                                  P‐0030756 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOHUE, JOANN D
13614 56TH AVENUE NE
MARYSVILLE, WA 98271‐7733                           P‐0030757 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURIEL, VANESSA P
3130 GALE AVE # A
LONG BEACH, CA 90810                                P‐0030758 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURGUIA, CORTNEY A
1889 BENSON AVE
CAMBRIA, CA 93428                                   P‐0030759 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAPOLITO, STEVEN R
129 OLD MILFORD RD
BROOKLINE, NH 03033                                 P‐0030760 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAY, WILLIAM C
20 DOGWOOD KNLS
HIGHLAND, NY 12528                                  P‐0030761 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARIGNAN, RAYMOND J
66 CENTRAL ST
CLAREMONT, NH 03743                                 P‐0030762 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEVEER, DAVID
5674 HATHAWAY CT.
DUBLIN, OH 43016                                    P‐0030763 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2064 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 230 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PULLAR, KRISTIN
8538 E WESLEY DRIVE
DENVER, CO 80231                                     P‐0030764 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTOMARE, DOMINIC
925 INDIGO RUN DR.
BULVERDE, TX 78163                                   P‐0030765 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREJEANT, WAYNE
168 CUMBERLAND DRIVE
GEORGETOWN, KY 40324                                 P‐0030766 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABUSAIF, KHALID
1051 NW 187TH AVE
PEMBROKE PINES, FL 33029                             P‐0030767 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, KENDRA Y
5867 BELLINGRATH WAY
LITHONIA, GA 30058                                   P‐0030768 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SUN
328 MONTROSS AVE.
RUTHERFORD, NJ 07070                                 P‐0030769 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREED, DANIEL E
NO ADDRESS PROVIDED
                                                     P‐0030770 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANDFORD, RYAN M
3431 TELFORD STREET
APT. 2
CINCINNATI, OH 45220                                 P‐0030771 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JAMES
25 ROCKAWAY STREET
MARBLEHEAD, MA 01945                                 P‐0030772 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, ANTHONY L
W268N6630 LAKEVIEW CT.
SUSSEX, WI 53089                                     P‐0030773 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, CHRISTOPHER J
1923 ASCOT TERR NW
ACWORTH, GA 30102                                    P‐0030774 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARLOTTE EMILY VANDEVEER FAM
VANDEVEER, CHARLOTTE
5674 HATHAWAY CT.
DUBLIN, OH 43016                                     P‐0030775 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, ANTHONY L
W268N6630 LAKEVIEW CT.
SUSSEX, WI 53089                                     P‐0030776 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, JOSHUA L
1726 EAST. KIRK
MUNCIE, IN 47303                                     P‐0030777 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARLOTTE EMILY VANDEVEER FAM
VANDEVEER, CHARLOTTE
5674 HATHAWAY CT.
DUBLIN, OH 43016                                     P‐0030778 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, PAULA M
2566 WOODMONT DR W
CANTON, MI 48188                                     P‐0030779 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, JAMES D
2566 WOODMONT DR W
CANTON, MI 48188                                     P‐0030780 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2065 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 231 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                   Amount
THE DAVID KYLE VANDEVEER FAMI
VANDEVEER, DAVID
5674 HATHAWAY CT.
DUBLIN, OH 43016                                    P‐0030781 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROACH, JAMES D
2566 WOODMONT DR W
CANTON, MI 48188                                    P‐0030782 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROACH, JAMES D
2566 WOODMONT DR W
CANTON, MI 48188                                    P‐0030783 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROACH, JAMES D
2566 WOODMONT DR W
CANTON, MI 48188                                    P‐0030784 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MITTELMAN, RONALD L
129 GLENMORE LANE
KESWICK, VA 22947                                   P‐0030785 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
LINDEN, NICHOLAS J
2662 PIPER HILLS DR
BELLEVILLE, IL 62221‐3455                           P‐0030786 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MITTELMAN, RONALD L
129 GLENMORE LANE
KESWICK, VA 22947                                   P‐0030787 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
STEIN, JESSIE J
4730 WEST POINT LOMA BLVD
SAN DIEGO, CA 92107                                 P‐0030788 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SWIHART, WILLIAM R
402 SANTA MARINA COURT
ESCONDIDO, CA 92029                                 P‐0030789 11/23/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                      $2,000.00
GRETHER, ANYA K
1901 NW 38TH ST
OKLAHOMA CITY, OK 73118                             P‐0030790 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TRAVIS, DONALD
21634 ROMANS DR
ASHBURN, VA 20147                                   P‐0030791 11/23/2017    TK Holdings Inc., et al.                    $40,000.00                                                                                     $40,000.00
SWIHART, WILLIAM R
402 SANTA MARINA COURT
ESCONDIDO, CA 92029                                 P‐0030792 11/23/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                      $2,000.00
BAKER, ERIC
532 S ZEYN ST
ANAHEIM, CA 92805                                   P‐0030793 11/23/2017    TK Holdings Inc., et al.              $1,000,000,000.00                                                                              $1,000,000,000.00
ALLEN, CRYSTAL R
22386 FIRESIDE DRIVE
GOSHEN, IN 46528                                    P‐0030794 11/23/2017    TK Holdings Inc., et al.                     $5,627.00                                                                                      $5,627.00
FIELD, HENRY M
8361 CARNEGIE AVENUE
WESTMINSTER, CA 92683
WESTMINSTER, CA                                     P‐0030795 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
HAYNES, RICHARD L
1775 HARTSVILLE PIKE
GALLATIN, TN 37066                                  P‐0030796 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
COLLINS, AMY L
3810 KENNA CT
SPRING, TX 77386                                    P‐0030797 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
GIBSON, JAMES R
22 CUMBERLAND CIRCLE
IUKA, MS 38852                                      P‐0030798 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
                                                                                         Page 2066 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 232 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RUNYON, LEIGHANN
1460 BADEN AVENUE
GROVER BEACH, CA 93433                              P‐0030799 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEE, DERIEN A
3122 LAUREN HILL CT
WINSTON‐SALEM, NC 27127                             P‐0030800 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIERY, DOUGLAS W
1930 DEPOT DR UNIT 108
LIVERMORE, CA 94550‐2120                            P‐0030801 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIERY, CYNTHIA A
1930 DEPOT DR UNIT 108
LIVERMORE, CA 94550‐2120                            P‐0030802 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, GARON H
4501 MANATEE AVE W
# 135
BRADENTON, FL 34209                                 P‐0030803 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGEN, ADAM R
17634 SW WAPATO ST
SHERWOOD, OR 97140                                  P‐0030804 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMBERG‐SHANAHAN, MARA E
2519 NORTH 75TH AVENUE
ELMWOOD PARK, IL 60707‐1928                         P‐0030805 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOWLES, CHARLES R
1212 CROWS FOOT RD
MARRIOTTSVILLE, MD 21104                            P‐0030806 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOWLES, CHARLES R
1212 CROWS FOOT RD
MARRIOTTSVILLE, MD 21104                            P‐0030807 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELMORE, RANDI
349 HOLLY DRIVE
TEHACHAPI, CA 93561                                 P‐0030808 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCRIPTURE, CHRISTY L
105 AUSTIN PL
FORT BRAGG, NC 28307                                P‐0030809 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAAL, TIMOTHY
1407 REVERE ST
SANTA MARIA, CA 93455                               P‐0030810 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELTZ, DAVID H
112 WEST 18TH STREET
APT. 5A
NEW YORK, NY 10011                                  P‐0030811 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, CRAIG S
2929 B LONG LOOP
FT GEORGE MEADE, MD 20755                           P‐0030812 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MARYA R
4241 MESA VISTA WAY
UNIT 4
OCEANSIDE, CA 92057                                 P‐0030813 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTILLA, MICHAEL P
9906 25 DR SE
EVERETT, WA 98208                                   P‐0030814 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABDILLA, JAIME L
2800 TIBURON WAY
BURLINGAME, CA 94010                                P‐0030815 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2067 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 233 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WINTCH, JAMES W
4787 MT. HAY DR.
SAN DIEGO, CA 92117                                P‐0030816 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWENNUMSON, GREGORY J
47507 SHARPSKIN ISLAND SQUARE
STERLING, VA 20165                                 P‐0030817 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISHIKAWA, LESLIE D
PO BOX 384095
WAIKOLOA, HI 96738‐4095                            P‐0030818 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRANGER, SUZANNE L
23301 WESTBURY
ST. CLAIR SHORES, MI 48080                         P‐0030819 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, JEFFREY S
1609 GREGORY ST
NORMAL, IL 61761                                   P‐0030820 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYCANS, JUSTIN B
35 HAMBRICK ROAD
NITRO, WV 25143                                    P‐0030821 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TICHY, JAMES B
0N616 WINFIELD SCOTT DRIVE
WINFIELD, IL 60190                                 P‐0030822 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, MARIA E
2800 MONTEREY HIGHWAY SPC 49A
SAN JOSE, CA 95111                                 P‐0030823 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, SHUANGYUE
29822 SUNWILLOW CREEK DR
SPRING, TX 77386                                   P‐0030824 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADEWUMI, JOSEPH
1886 E. 82ND ST
CLEVELAND, OH 44103                                P‐0030825 11/23/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CORBIERE, SHANI
PO BOX 40430
HOUSTON, TX 77240‐0430                             P‐0030826 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTHONY, MERVIN L
111 PALOMINO LN
WARNER ROBINS, GA 31088‐5521                       P‐0030827 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURTIS, JOYCE A
125 ROBODA BLVD
ROYERSFORD, PA 19468                               P‐0030828 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARJANYAN, HASMIK
2704 PANAY COURT
CARMICHAEL, CA 95608                               P‐0030829 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELAYA, LUIS A
10059 NW 43 TERRACE
DORAL, FL 33178                                    P‐0030830 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, SUSAN S
2937 LAKE PINELOCH BLVD
ORLANDO, FL 32806                                  P‐0030831 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASUPULETI, SANTHOSH V
8472 LANIER OVERLOOK COURT
BRISTOW, VA 20136                                  P‐0030832 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTH, DEANNA L
460 WALKER ROAD
MACUNGIE, PA 18062                                 P‐0030833 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2068 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 234 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MEHTA, ANURADHA
12021 HERMON DRIVE
TUSTIN, CA 92782                                    P‐0030834 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JEFREY M
9245 TWIN TRAILS RD
SAN DIEGO, CA 92129                                 P‐0030835 11/23/2017    TK Holdings Inc., et al.                    $49,000.00                                                                                   $49,000.00
CLARK, ALONZA
1914 164TH ST SOUTH
SPANAWAY, WA 98387                                  P‐0030836 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, TROY L
1358 SHADE OAK LN
CONCORD, CA 94521                                   P‐0030837 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFAKER, DORIS L
11096 WELD COUNTY ROAD 17
LONGMONT, CO 80504                                  P‐0030838 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURTIS, EDWARD B
125 ROBODA BLVD
ROYERSFORD, PA 19468                                P‐0030839 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, PAULA
1429 S UNIVERSITY BLVD
DENVER, CO 80210                                    P‐0030840 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABASCAL, RENEE A
2527 MONROE STREET
HOLLYWOOD, FL 33020                                 P‐0030841 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, ROGER J
2937 LAKE PINELOCH BLVD.
ORLANDO, FL 32806                                   P‐0030842 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTULA, PRASANTHI
2 BURGESS DRIVE WEST
PISCATAWAY, NJ 08854                                P‐0030843 11/23/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
TRUONG, KEVIN V
2125 87TH TRAIL
BROOKLYN PARK, MN 55443                             P‐0030844 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELAYA, LUIS A
10059 NW 43 TERRACE
DORAL, FL 33178                                     P‐0030845 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABASCAL, LOUIS J
2527 MONROE STREET
HOLLYWOOD, FL 33020                                 P‐0030846 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, REED
26 STONEWOLD WAY
GREENVILLE, DE 19807                                P‐0030847 11/23/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GILLIES, DAVID
4684 HIGHLAND DR
BELLEVUE, WA 98006                                  P‐0030848 11/23/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
WHITE, MAURICE
8784 SALVESTRIN POINT AVENUE
LAS VEGAS, NV 89148                                 P‐0030849 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VACCARO, KAREN D
62 CENTER AVENUE
MIDDLETOWN, RI 02842                                P‐0030850 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, MANUEL Y
11806 ANDRETTI AVE
BAKERSFIELD, CA 93312                               P‐0030851 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2069 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 235 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CONSIDINE, TIFFANY
PO BOX 438
ALMA, CO 80420                                       P‐0030852 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFITH, JOHNNY
PO BOX 474
COAL HILL, AR 72832                                  P‐0030853 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CAROLINE G
334 DEPOT STREET
ANDOVER, NH 03216                                    P‐0030854 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, FRANCIA A
108 PINEGATE CIRCLE APT. 5
CHAPEL HILL, NC 27514                                P‐0030855 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELIANS, ANDROUSH
635 BENOWE SCOTIA ROAD
GLENDALE, CA 91207                                   P‐0030856 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, DAVID E
DAVID PETERS
359 SMALL MOUNTAIN ROAD
WAPWALLOPEN, PA 18660                                P‐0030857 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHOADES, RICHARD G
6279 ROLLAWAY DRIVE
LOVELAND, OH 45140                                   P‐0030858 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERR, REBECCA L
14605 E 111TH PL N
OWASSO, OK 74055                                     P‐0030859 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLIES, DAVID M
4684 HIGHLAND DR
BELLEVUE, WA 98006                                   P‐0030860 11/23/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
OSTRANSKY, EDWARD
EDWARD OSTRANSKY
P. O. BOX 199
DRAKE, CO 80515‐0199                                 P‐0030861 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, CARMEN‐JOY J
P.O. BOX 90411
PHOENIX, AZ 85066                                    P‐0030862 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAI, WEIJUN
496 GIANNINI DR
SANTA CLARA, CA 95051                                P‐0030863 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUMAR, ANITA R
201 HEIGHTS DR
HALEDON, NJ 07508                                    P‐0030864 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESSEM, YASMIN E
2945 FINCH ST.
LOS ANGELES, CA 90039                                P‐0030865 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POURREZA, PARVIZ
2800 PACIFIC VIEW DR. #122
CORONA DEL MAR, CA 92625‐1123                        P‐0030866 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABRADOR, XERXES A
7500 RIVERHILL RD.
OXON HILL, MD 20745                                  P‐0030867 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POUCHE, FREDRICK R
10015 NW MIRROR LAKE DRIVE
KANSAS CITY, MO 64152                                P‐0030868 11/23/2017    TK Holdings Inc., et al.                     $3,044.32                                                                                    $3,044.32
BOROUMAND, ABDOLRASHID
P.O. BOX 1719
SAN JUAN CAPISTR, CA 92693‐1719                      P‐0030869 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2070 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 236 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BEQUETTE, JASON C
529 NORTHBOROUGH LANE
LINCOLN, NE 68505                                    P‐0030870 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, JR., WILLIAM N
13668 PADDOCK COURT
GAINESVILLE, VA 20155                                P‐0030871 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBRAMANIAM, BASKARAN
1182 STAFFORD DRIVE
CUPERTINO, CA 95014                                  P‐0030872 11/23/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ANDERSON, JEFF
1537 NW 40TH AVE
CAMAS, WA 98607                                      P‐0030873 11/23/2017    TK Holdings Inc., et al.                      $374.96                                                                                       $374.96
BOROUMAND, HAMID
P.O. BOX 1719
SAN JUAN CAPISTR, CA 92693‐1719                      P‐0030874 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLIES, DAVID M
4684 HIGHLAND DR
BELLEVUE, WA 98006                                   P‐0030875 11/23/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
VAUGHN, KIMBERLY M
1759 E. 73RD PLACE
APT. 2
CHICAGO, IL 60649                                    P‐0030876 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVIAN, SUSAN
1334 ALAMEDA AVENUE
GLENDALE, CA 91201                                   P‐0030877 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OROZCO, APOLONIO
245 CARMELITA CT. APT. 104
OXNARD, CA 93030                                     P‐0030878 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEOWN, RICHARD J
3433 CAMINO CORTE
CARLSBAD, CA 92009                                   P‐0030879 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASTUDILLO, EDWIN
5451 FOXTAIL LOOP
CARLSBAD, CA 92010                                   P‐0030880 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUREIKAT, YAZEED
5320 N SHERIDAN RD, APT 1405
CHICAGO, IL 60640                                    P‐0030881 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, PETER K
11408 HERB ST APT 3
SOUTH EL MONTE, CA 91733                             P‐0030882 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKES, CHARENE M
120 SQUIRES AVE APT4
ENDICOTT, NY 13760                                   P‐0030883 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, PETER K
11408 HERB ST APT 3
SOUTH EL MONTE, CA 91733‐4155                        P‐0030884 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMAR, ZACHARY J
3645 VANTAGE LANE
GLENVIEW, IL 60026                                   P‐0030885 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POFCHER, ERIC R
379 GUILFORD ST
BRATTLEBORO, VT 05301                                P‐0030886 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, DAVID C
11011 LEGACY LANE APT 206
PALM BEACH GARDE, FL 33410                           P‐0030887 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2071 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 237 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TATE, BRADLEY E
2307 SAINT ANDREWS AVE.
ZACHARY, LA 70791                                   P‐0030888 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLOW, LAYLA L
6232 BATTALION ST
CENTREVILLE, VA 20121                               P‐0030889 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEACE, MARY BETH
6505 GARDEN RD
MAUMEE, OH 43537                                    P‐0030890 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTA, RODOLFO D
491 FAIRVIEW AVE
BRIDGEPORT, CT 06606                                P‐0030891 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLLIS, TOM L
1212 UNION AVE
BELVIDERE, IL 61008                                 P‐0030892 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATEL, FRANK A
1387 CO. RD. NN
MARATHON, WI 54448                                  P‐0030893 11/23/2017    TK Holdings Inc., et al.                      $395.68                                                                                       $395.68
SMITH, WESLEY A
2166 S FIELDCREST CT
WICHITA, KS 67209                                   P‐0030894 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADY, EVELYN M
1095 PARKER AVENUE
LINDENWOLD, NJ 08021                                P‐0030895 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHELEAU, ANNETTE I
15161 FORD ROAD
APARTMENT 214
DEARBORN, MI 48126                                  P‐0030896 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IMPERIAL, FELIPE C
728 CAPRA DR
AMERICAN CANYON, CA 94503‐1319                      P‐0030897 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROL, BRANDON
5409 HOLLOW CORNERS
DRYDEN, MI 48428                                    P‐0030898 11/23/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
CHOI, MOONHO
4851 N CHRISTIANA AVE
APT 1N
CHICAGO, IL 60625                                   P‐0030899 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, HIEU
13112 ESTES CIRCLE
WESTMINSTER, CA 92683                               P‐0030900 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBREGON, RICHARD
9012 YELLOW CEDAR TRAIL
FORT WORTH, TX 76244                                P‐0030901 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HECHT, WALDO E
2760 S. VASSAR RD.
VASSAR, MI 48768                                    P‐0030902 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIBURG III, WILLIAM E
9168 E. DAVENPORT DRIVE
SCOTTSDALE, AZ 85260                                P‐0030903 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYLES, CHERYL T
7430 NW 179TH STREET
HIALEAH, FL 33015                                   P‐0030904 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYLES, CHERYL T
7430 NW 179TH STREET
HIALEAH, FL 33015                                   P‐0030905 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2072 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 238 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MADRONA, JOY L
517 CHEYENNE AVE. #3
MILES CITY, MT 59301‐3927                            P‐0030906 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, LYNN C
501 VILLAGE DR.
LANSING, MI 48911                                    P‐0030907 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEPPLE, ALEXANDER
2778 S DELAWARE AVE
MILWAUKEE, WI 53207                                  P‐0030908 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, PAULINE M
28632 S CEDAR RD
MANHATTAN, IL 60442                                  P‐0030909 11/23/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
DHANANJAYA, PRADEEP
2 HIGH POINT PL
NORTH CALDWELL, NJ 07006                             P‐0030910 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ANNA
2016 RICHMOND RD
EASTON, PA 18040                                     P‐0030911 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, SARAH E
1408 ANACAPA
IRVINE, CA 92602                                     P‐0030912 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KARLA M
1979 E. LOS ARBOLES DR.
TEMPE, AZ 85284                                      P‐0030913 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUPP, TIMOTHY
NO ADDRESS PROVIDED
                                                     P‐0030914 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMERENKE, RICK M
107 BERNICE AVE
LAFAYETTE, LA 70503                                  P‐0030915 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, MELVIN N
311 TRAILSIDE DRIVE
DALLAS, GA 30157                                     P‐0030916 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYATT, TJ
3 TORRES PLACE
HOT SPRINGS, AR 71909                                P‐0030917 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMINGUEZ, JANICE L
299 W ATWOOD AVE
TULARE, CA 93274                                     P‐0030918 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, ALEX
NO ADDRESS PROVIDED
                                                     P‐0030919 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KRYSTAL L
3204 CHAD AVE
BELLEVUE, NE 68123                                   P‐0030920 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JUAN M
2204 W. MIMOSA DR.
WESLACO, TX 78596                                    P‐0030921 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLEET, TRACIE
426 CRESCENT DRIVE
DANVILLE, KY 40422                                   P‐0030922 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDO, REUBON D
12278 SW, GALA COURT
TIGARD, OR 97224                                     P‐0030923 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2073 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 239 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SALINAS, ANGELA M
9952 BENEVENTO WAY
ELK GROVE, CA 95757                                 P‐0030924 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUBERT, PAMELA D
PSC 559 BOX 6906
FPO, AP 96377                                       P‐0030925 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, MAN PIO
1451 YUKON DR
SUNNYVALE, CA 94087                                 P‐0030926 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, MAN PIO
1451 YUKON DR
SUNNYVALE, CA 94087                                 P‐0030927 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAMBA, SCOTT M
51077 NORTHVIEW
PLYMOUTH, MI 48170                                  P‐0030928 11/24/2017    TK Holdings Inc., et al.                     $3,177.33                                                                                    $3,177.33
SWAMBA, SCOTT M
51077 NORTHVIEW
PLYMOUTH, MI 48170                                  P‐0030929 11/24/2017    TK Holdings Inc., et al.                     $3,177.33                                                                                    $3,177.33
HIGHWAY, LINDA B
9757 SAYLES ROAD
LOWELL                                              P‐0030930 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARBALLO, ADDER
15040 VANOWEN ST APT 210
VAN NUYS, CA 91405                                  P‐0030931 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASZLO, PETER
14 SADDLEBROOK ROAD
MILLSTONE TWP., NJ 08535                            P‐0030932 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOON, YOUNG JUN
605 WEST 42ND ST. APT 47B
NEW YORK, NY 10036                                  P‐0030933 11/24/2017    TK Holdings Inc., et al.                     $9,600.00                                                                                    $9,600.00
GATLIN, JACK D
8345 POPPY LN
LIBERTY TWP., OH 45044                              P‐0030934 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENLEY, JOHN
BOX 852
AVON, NC 27915                                      P‐0030935 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVETTI, MIA ROSE
205 SWINICK DRIVE
DUNMORE, PA 18512                                   P‐0030936 11/24/2017    TK Holdings Inc., et al.                     $3,900.00                                                                                    $3,900.00
SINCLAIR, DUNCAN
14911 RIALTO AVENUE
BROOKSVILLE, FL 34613                               P‐0030937 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPPOLA, DEBRA J
7654 NOTTINGHILL SKY DR
APOLLO BEACH, FL 33572                              P‐0030938 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNON, MICAEL D
56 EAST WATER STREET
LANSFORD, PA 18232                                  P‐0030939 11/22/2017    TK Holdings Inc., et al.                      $549.00                                                                                       $549.00
MUNSTER, JOHN A
601 HOLY TRINITY DRIVE
APT 2436
COVINGTON, LA 70433‐6264                            P‐0030940 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARANTONELLO, ANTHONY L
8007 E 88TH PL
KANSAS CITY, MO 64138                               P‐0030941 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2074 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 240 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GREGO, PATRICIA
2420 DOUGLAS AVE
IRVING, TX 75062                                     P‐0030942 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEATTLES, MARTHA
4521 MOORE RD
EFFINGHAIM, SC 29541                                 P‐0030943 11/13/2017    TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
VAETH, VIRGINIA
1011 GLENWOOD DR
MURFREESBORO 37129                                   P‐0030944 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACCALLUM, CAROLYN K
7915 SHOREWOOD DR.
CHARLOTTE, NC 28277                                  P‐0030945 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNAN, MAUREEN
85 CHAPEL ROAD
MANHASSET, NY 11030                                  P‐0030946 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNAN, STEPHEN
85 CHAPEL ROAD
MANHASSET, NY 11030                                  P‐0030947 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNAN, MAUREEN
85 CHAPLE ROAD
MANHASSET, NY 11030                                  P‐0030948 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNAN, STEPHEN
85 CHAPEL ROAD
MANHASSET, NY 11030                                  P‐0030949 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, RYAN K
4989 COVENTRY DRIVE
COLUMBUS, OH 43232                                   P‐0030950 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOZIER, EDWARD J
2453 ASHLAND PL N
GRETNA, LA 70056                                     P‐0030951 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTINGHAM, JENNIFER G
12 CATHEDRAL DRIVE
ATTLEBORO, MA 02703                                  P‐0030952 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOONMAKER, SHEILA F
164 MOSSY BROOK ROAD
HIGH FALLS, NY 12440‐5304                            P‐0030953 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTS, ROBERT
9 HARTMAN RD
GREER, SC 29651                                      P‐0030954 11/24/2017    TK Holdings Inc., et al.                     $6,320.00                                                                                    $6,320.00
MOSES, CURTIS
11216 HERON PLACE
WALDORF, MD 20603                                    P‐0030955 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUICK, ROBERT E
652 BRIGHT ORCHID AVENUE
CONCORD, NC 28025                                    P‐0030956 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABAD, ROBERT
PO BOX 14‐4433
CORAL GABLES, FL 33114                               P‐0030957 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABAD, ROBERT
PO BOX 14‐4433
CORAL GABLES, FL 33114                               P‐0030958 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREGORY, JOAN S
45 ST. JOHNS ROAD
RIDGEFIELD, CT 06877                                 P‐0030959 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2075 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 241 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MELVILLE, LEA G
2901 BAMMEL LANE #40
HOUSTON, TX 77098                                   P‐0030960 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAGAN, HARVEY M
316 MEADOW LANE #8
CARMEL, IN 46032                                    P‐0030961 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOBBINS, CHARLES J
8852 BLUFF LANE
FAIR OAKS, CA 95628                                 P‐0030962 11/22/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
SANZOTTI, BRYAN J
0N092 WOODLAND COURT
WINFIELD, IL 60190                                  P‐0030963 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, WILMA D
7739 BULLARD AVE
NEW ORLEAANS, LA                                    P‐0030964 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOHER, RAYMOND K
4829 ESTONIA CT
PORT ORCHARD, WA 98367                              P‐0030965 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERRE, PHELDER
2565 TANNER TERCAS
KISSIMMEE, FL 34743                                 P‐0030966 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPRIO, GERALD T
105S. PROSPECT ST
VERONA, NJ 07044                                    P‐0030967 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEATH, SHAVON
4520 NW 36TH APT 203
LAUD LAKES, FL 33319                                P‐0030968 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOENFELD, WILLIAM P
10025 N. IRONWOOD OASIS PLACE
TUCSON, AZ 85742                                    P‐0030969 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HULL, THOMAS A
13 ALPINE RD
BINGHAMTON, NY 13903                                P‐0030970 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINE, DANA Q
4531/2 NOCCIDENTAL BLVD
LOS ANGELES, CA 90026                               P‐0030971 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOR, SUSAN
62 SUMMIT WAY RD SW
ROANOKE, VA 24014                                   P‐0030972 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNARD, KWAKU
6717 HOMETOWN WAY
SACRAMENTO, CA 95828                                P‐0030973 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLCOTT, MARY L
P O BOX 564
HOLT, MI 48842‐0564                                 P‐0030974 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, EDYTHE A
6501 WOODLAKE DR APT 522
MINNEAPOLIS, MN 55423                               P‐0030975 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MO AZIZ ESQ
TORRES, ANA M
800 COMMERCE
HOUSTON, TX 77002                                   P‐0030976 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVEJAS, NADIA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                   P‐0030977 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2076 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 242 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NADIA NAVEJAS , M.M A MINOR
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 7702                                    P‐0030978 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MO AZIZ ESQ
NAVEJAS, NADIA
800 COMMERCE
HOUSTON, TX 77002                                   P‐0030979 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, OLGA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                   P‐0030980 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTTER, PEDRO
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                   P‐0030981 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON‐ROQUE, LINDA
508 ELEANOR AVE.
TOLEDO, OH 43612                                    P‐0030982 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, THERESA M
101 N. WOOD AVE.
DENISON, TX 75020                                   P‐0030983 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DION, JUDITH A
52 GRANGER AVE
SARATOGA SPRINGS, NY 12866                          P‐0030984 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, ERIKA T
5703 BAY HARBOR DRIVE
VILLAGE OF WILDWOOD
LOUISVILLE, KY 40228‐1175                           P‐0030985 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADIS, CHRISTINA
85 RIVERSIDE ROAD
SANDY HOOK, CT 06482                                P‐0030986 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, WILLIAM G
304 AMHERST STREET
FORT OGLETHORPE, GA 30742                           P‐0030987 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHTIG, TARALYNN R
122 WINDSOR AVE
LOWELL, AR 72745                                    P‐0030988 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, RONALD
3732 MANDALAY DR.
MEMPHIS, TN 38111                                   P‐0030989 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATCHISON, JAN E
12105 STRETFORD FOREST CT
BRISTOW, VA 20136                                   P‐0030990 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARROTT, GREGORY S
3412 S SAINT LUCIE DR
CASSELBERRY, FL 32707                               P‐0030991 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, SHIKY R
243 MARYLAND AVE. APT E
PORTSMOUTH, VA 23707                                P‐0030992 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPKINS, CYNTHIA H
1304 BURTON AVE
MACON, GA 31204‐4439                                P‐0030993 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDWELL, SHARETA T
630 S CASWELL AVENUE
COMPTON, CA 90220‐3306                              P‐0030994 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2077 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 243 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, DONALD F
163 CONTINENTAL DR
DOVER, DE 19904                                     P‐0030995 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, DENNIS L
8902 DUTCHMANS CIR.
#13
ROGERS, AR 72756                                    P‐0030996 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAN, SUNG E
115 SHEFFIELD LANE
YORKTOWN, VA 23693                                  P‐0030997 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMPHREY, RAYMOND D
NO ADDRESS PROVIDED
                                                    P‐0030998 11/24/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LOPEZ, PHILLIP
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                   P‐0030999 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LOS SANTOS, RENE
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                   P‐0031000 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTT, RICHARD W
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                   P‐0031001 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALINDO, ROLANDO
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                   P‐0031002 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTT, ROXANA H
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                   P‐0031003 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SAN JUANITA M
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                   P‐0031004 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, SANDRA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                   P‐0031005 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, SERENA
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                   P‐0031006 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALINDO, ARGELIA A
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                   P‐0031007 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, HAROLD D
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                   P‐0031008 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2078 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 244 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GALINDO JR, HOMERO H
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031009 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, BOBBY J
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031010 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALINDO, HOMERO H
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031011 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JESUS J
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031012 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, JESUS
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031013 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOSE A
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031014 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JUAN
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031015 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAJALES, JULIO
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031016 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, MARIA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031017 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTT, MERLE J
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031018 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, ELVIRA V
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031019 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALMAGUER, MIGUEL A
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031020 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENNISE MARQUEZ, M.U A MINOR
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031021 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, GENNISE
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031022 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2079 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 245 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
TORRES, GREGORY D
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031023 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTTER , HAISA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031024 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, DAVID
409 WYANDANCH AVE. UNIT64
WEST BABYLON, NY 11704                             P‐0031025 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREESE, RICHARD W
1158 WHITEHALL POINTE
ATLANTA, GA 30338                                  P‐0031026 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, ROHIT
5527 JESSIP STREET
MORRISVILLE, NC 27560                              P‐0031027 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LAURENCE M
29 BEECHWOOD PLACE
HILLSIDE, NJ 07205‐2809                            P‐0031028 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGGS, LUNA I
PO BOX 133
MODESTO, IL 62667                                  P‐0031029 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DHILLON, ANA
235 DELPHINIUM ST
ENCINITAS, CA 92024                                P‐0031030 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREESE, RICHARD W
1158 WHITEHALL POINTE
ATLANTA, GA 30338                                  P‐0031031 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGGS, DEBBY J
PO BOX 133
MODESTO
ILLINOIS, IL 62667                                 P‐0031032 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERNST, RUSSELL A
RUSSELL ERNST
1381 W STARLING AVE.
HAYDEN, ID 83835                                   P‐0031033 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNER, JOHN P
3521 ROUTE 40
WASHINGTON, PA 15301                               P‐0031034 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLEN, DAVID M
55 EDNA AVE
PONTIAC, MI 48341                                  P‐0031035 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEREDITH, JAMES A
406 COMPASS POINT
MCCORMICK, SC 29835‐3312                           P‐0031036 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON‐MAXSON, ANNIE M
237 IRIS CT #D
STOCKTON, CA 95210                                 P‐0031037 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, ERIKA T
5073 BAY HARBOR DRIVE
VILLAGE OF WILDWOOD
LOUISVILLE, KY 40228‐1175                          P‐0031038 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELTZER, STEPHEN M
1709 GLASTONBERRY RD.
POTOMAC, MD 20854‐2642                             P‐0031039 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2080 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 246 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BLACK, PHYLLIS A
260 YOAKUM PKWAY
APT 2410
ALEXANDRIA, VA 22304                                 P‐0031040 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNGUIA, LINDA R
190 CANYON DRIVE
DALY CITY, CA 94014                                  P‐0031041 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, WALLACE T
18 OLD POST RD
EAST SETAUKET, NY 11733                              P‐0031042 11/24/2017    TK Holdings Inc., et al.                     $1,180.63                                                                                    $1,180.63
STEERE, NICOLE
62 GUERTIN STREET
WOONSOCKET, RI 02895                                 P‐0031043 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYER, GLEN
1016 LENNON CT.
SLIDELL, LA 70461                                    P‐0031044 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EISINGER, MURRAY R
378 LAKEFRONT BLVD
BUFFALO, NY !4202                                    P‐0031045 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGESS, JAMES S
3822 DR MLK JR ST N
ST PETERSBURG, FL 33703                              P‐0031046 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, CHERI M
24104 EAST KENNEDY RD. NE
BENTON CITY, WA 99320                                P‐0031047 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOX, CATHERINE Y
14711 AEGEAN WAY
SELMA, TX 78154                                      P‐0031048 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULPEPPER, JEFF
8114 N CIRCLE
HOUSTON, TX 77071                                    P‐0031049 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRETARA, DIANE E
6270 LUNDY SHORTCUT RD
CONWAY, SC 29527                                     P‐0031050 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORDNER, KELLY I
536 35TH AVE NE
SAINT PETERSBURG, FL 33704                           P‐0031051 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAO, LINDA S
711 HOLMES STREET
STATE COLLEGE, PA 16803                              P‐0031052 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGESS, JAMES S
3822 DR MLK JR ST N
ST PETERSBURG, FL 33703                              P‐0031053 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, PAMELA M
15264 ELLERY STREET
ADELANTO, CA 92301                                   P‐0031054 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGESS, JAMES S
3822 DR MLK JR ST N
ST PETERSBURG, FL 33703                              P‐0031055 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACOSTA, LYNN E
2606 CALLE ONICE
SAN CLEMENTE, CA 92673                               P‐0031056 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAO, LINDA S
711 HOLMES STREET
STATE COLLEGE
STATE COLLEGE, PA 16803                              P‐0031057 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2081 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 247 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SHARP, DOUGLAS M
5352 FIELDCREST DR
CAMARILLO, CA 96012                                 P‐0031058 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREESE, RICHARD W
1158 WHITEHALL POINTE
ATLANTA, GA 30338                                   P‐0031059 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINK, LINDA
416 BRYAN DRIVE
CORAOPOLIS, PA 15108                                P‐0031060 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, KATHY J
22819 17TH AVE S
DES MOINES, WA 98198‐7602                           P‐0031061 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEELAM, SREENIVASA
27915 HUNT TRACE LN
FULSHEAR, TX 77441                                  P‐0031062 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, DARLA R
933 FRAZIER ST
VALLEY FALLS, KS 66088                              P‐0031063 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENZINI, ERIN E
3150 SE DIVISION STREET
#406
PORTLAND, OR 97202‐1176                             P‐0031064 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADBERRY, BELINDA R
15934 CUTTEN ROAD
HOUSTON, TX 77070                                   P‐0031065 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REICHARD, RAYMOND B
902 18TH AVE N
JACKSONVILLE BEA, FL 32250                          P‐0031066 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KISELEWICH, RUTH C
2018 GREENBERRY RD
BALTIMORE, MD 21209                                 P‐0031067 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, EDDIE
626 DEKALB AVE
APT 1401
ATLANTA, GA 30312                                   P‐0031068 11/24/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MAC MILLEN, JOHN H
14 RIDGECROFT LANE
SAFETY HARBOR, FL 34695                             P‐0031069 11/24/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HWANG, ROGER
1421 VIOLETA DRIVE
ALHAMBRA, CA 91801                                  P‐0031070 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MELABEE M
29 BEECHWOOD PLACE
HILLSIDE, NJ 07205‐2809                             P‐0031071 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOEHM, DARLENE M
17321 MONROVIA RD
ORANGE, VA 22960‐3032                               P‐0031072 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAKUB, ELLEN C
334 SHENANDOAH DR
PITTSBURGH, PA 15235                                P‐0031073 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASTON, LISA F
2608 SALINGER LANE
STEVENSON RANCH, CA 91381                           P‐0031074 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORSCUTT, KAREN
1005 BITTER ROOT CT
MONROE, NC 28079                                    P‐0031075 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2082 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 248 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
STEWART, BRADLEY J
207 CARMEL ST
SAN PABLO, CA 94806‐5007                             P‐0031076 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
123 ABC LINNEL DRIVER TRAININ
NELSON, LINWOOD R
1811 BRIGHTSEAT ROAD
LANDOVER, MD 20785                                   P‐0031077 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MELABEE M
29 BEECHWOOD PLACE
HILLSIDE, NJ 07205‐2809                              P‐0031078 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABRAL, DAVID L
10129 HUDSON CT
THORNTON, CO 80229                                   P‐0031079 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, CHERI A
P.O. BOX 217
SWEET HOME, TX 77987                                 P‐0031080 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLOWAY , CADERIUS L
6000 HACIENDA DR
N. LITTLE ROCK, AR 72118                             P‐0031081 11/24/2017    TK Holdings Inc., et al.                   $777,500.00                                                                                  $777,500.00
LANGE, ROBERT H
225 LEXINGTON ROAD
GLASTOWBURY, CT 06033                                P‐0031082 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINE, RONALD W
740 VIA JOSEFA
CORONA, CA 92882                                     P‐0031083 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JULIO
6120 HUDSON AVE
WEST NEW YORK, NJ 07093                              P‐0031084 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELTZER , FRANCINE L
1709 GLASTONBERRY RD.
POTOMAC, MD 20854‐2642                               P‐0031085 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYWARD, DORIS E
280 BRIDGEWATER ROAD
APT A15
BROOKHAVEN, PA 19015                                 P‐0031086 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
A 2 LIVING TRUST
WEISSFISCH, GEORGE
3701 URAGUAY
PASADENA, TX 77504                                   P‐0031087 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, CHARLENA E
1276 SELLS AVE SW
ATLANTA, GA 30310                                    P‐0031088 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, FELICE
28 MAPLE RD.
KLAMATH, CA 95548                                    P‐0031089 11/24/2017    TK Holdings Inc., et al.                      $912.23                                                                                       $912.23
SANDOVAL, GREGORY G
1720 AVENIDA CRISTO REY NW
ALBUQUERQUE, NM 87107                                P‐0031090 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMESON, KIRK W
1231 MAGNOLIA DR.
WALLA WALLA, WA 99362                                P‐0031091 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRURY, RICHARD W
1N634 TURNBERRY LANE
WINFIELD, IL 60190                                   P‐0031092 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2083 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 249 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GORMAN, ROBERT J
PO BOX 3673
FORT PIERCE, FL 34948                               P‐0031093 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
W, GEORGE
3701 URAGUAY
PASADENA, TX 77504                                  P‐0031094 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYWARD, DORIS E
280 BRIDGEWATER ROAD
APT A15
BROOKHAVEN, PA 19015                                P‐0031095 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, GRAHAM J
1866 E. WATSON DR.
TEMPE, AZ 85283                                     P‐0031096 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OXENDINE, ANDREA
NO ADDRESS PROVIDED
                                                    P‐0031097 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLER, JOHN T
661 WARD AVENUE
WESTWOOD, NJ 07675‐3416                             P‐0031098 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, LINDA R
186 FEDERAL ROAD
MONROE TOWNSHIP, NJ 08831                           P‐0031099 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FANG, NOAH
34582 CALCUTTA DRIVE
FREMONT, CA 94555                                   P‐0031100 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANASTASIA, ALEXIS K
850 SIERRA ROAD WEST
HELENA, MT 59602                                    P‐0031101 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, BETTY D
7512 NIEST POINT LANE
UNIT 315
CHARLOTTE, NC 28278                                 P‐0031102 11/24/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
ANASTASIA, ALEXIS K
850 SIERRA ROAD WEST
HELENA, MT 59602                                    P‐0031103 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YI, RAE
689 HUMBOLDT ST.
RICHMOND, CA 94805                                  P‐0031104 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, TRACY L
4591 DARROWBY DRIVE
POWDER SPRINGS, GA 30127                            P‐0031105 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BESECKER, RONALD L
4266 KILBOURN RD
ARCANUM, OH 45304                                   P‐0031106 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALERIO FILHO, MOACIR
18841 TOPHAM ST UNIT 1
TARZANA, CA 91335‐0818                              P‐0031107 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZ, MARK
PO BOX 3226
RANCHO SANTA FE, CA 92067                           P‐0031108 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERBERIAN, HRAIR
7112 HARROW STREET
FOREST HILLS, NY 11375                              P‐0031109 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, MARTEA D
259 KING DAVID DR
LINDEN, VA 22642                                    P‐0031110 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2084 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 250 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MILLER, CHRISTINA
1414 KINNEY STREET
PORTSMOUTH, OH 45662                                P‐0031111 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ISKANDARYAN, ARMEN
311 N KENWOOD ST
APT 7
GLENDALE, CA 91206                                  P‐0031112 11/24/2017    TK Holdings Inc., et al.                       $560.00                                                                                       $560.00
CHEN, PING
1421 VIOLETA DRIVE
ALHAMBRA, CA 91801                                  P‐0031113 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FRANK, EDWARD
19630 KINNOW LANE
RIVERSIDE, CA 92508                                 P‐0031114 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HANLEY, SARAH
2634 MCKINLEY DR
BEAVERCREEK, OH 45431                               P‐0031115 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZULA, JOHN A
JOHN MAZULA/KIESEL LAW LLP
8648 WILSHIRE BLVD.
BEVERLY HILLS, CA 90211                             P‐0031116 11/24/2017    TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
VITELA, MARIE R
10331 ZELZAH AVE APT 48
PORTER RANCH, CA 91326                              P‐0031117 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINLEY, JOSEPH H
1523 KENT PL.
OWENSBORO, KY 42301                                 P‐0031118 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYNA, ARTHUR C
P.O. BOX 681435
SAN ANTONIO, TX 78268‐1435                          P‐0031119 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANDERS, HAROLD U
904 N.FOUNTAIN ST. APT‐NORTH
CAPE GIRARDEAU                                      P‐0031120 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAVITT, MARSHALL
21 LINK STREET
ALBANY, NY 12208                                    P‐0031121 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MORREALE, ROBIN V
3890 STANTONSBURG ROAD
GREENVILLE, NC 27834                                P‐0031122 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HAYWARD, DORIS E
280 BRIDGEWATER ROAD
APT A15
BROOKHAVEN, PA 19015                                P‐0031123 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RINALDI, WILLIAM T
13 BARNHILL RD
DENVER, PA 17517                                    P‐0031124 11/24/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
COSTELLOE, KELLY A
1975 WEST BROAD STREET
SCOTCH PLAINS, NJ 07076                             P‐0031125 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, MICHEAL R
1888 WINROW RD
EL CAJON, CA                                        P‐0031126 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COSTELLOE, GREGORY M
1975 WEST BROAD STREET
SCOTCH PLAINS, NJ                                   P‐0031127 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2085 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 251 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEWELLE N, DENNIS G
907 W. SHARP, STE. 1
SPOKANE, WA 99201                                    P‐0031128 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, JORDAN K
1338 NORTH HILLS DR.
UPLAND, CA 91784                                     P‐0031129 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURE, WALTER
136 WINDSONG WAY
HOUMA, LA 70360                                      P‐0031130 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUBAKER, VALERIE S
2790 HARRINGTON ROAD
ROCHESTER HILLS, MI 48307                            P‐0031131 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASEY, BERNARD N
2251 K STREET
SAN DIEGO, CA 92102                                  P‐0031132 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURE, WALTER
136 WINDSONG WAY
HOUMA, LA 70360                                      P‐0031133 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, MONTEZ A
3723 WINFIELD CT. SW
ATLANTA, GA 30331                                    P‐0031134 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAWOROWICZ, SARA E
92 DUNSTER DRIVE
STOW, MA 01775                                       P‐0031135 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYKES, NICOLE M
PO BOX 1285
DOVER, DE 19903                                      P‐0031136 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAKE, THOMAS M
14907 SE 143RD PLACE
RENTON, WA 98059                                     P‐0031137 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIEN, JEFF M
2607 W. JILLIAN
SPOKANE, WA 99208                                    P‐0031138 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, TANJA
NO ADDRESS PROVIDED
                                                     P‐0031139 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTRO, MARIBEL R
4515 S. ROCKWELL STREET
APT. 1
CHICAGO, IL 60632                                    P‐0031140 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIDEN, MARY
5150 SW LANDING DRIVE
#311
PORTLAND, OR 97239                                   P‐0031141 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGALTI, LINDA J
PO BOX 541
LITCHFIELD, CT 06759                                 P‐0031142 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANKENSHIP, TERRY C
4503 PENICK RD
HENRICO/RICHMOND, VA 23228                           P‐0031143 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, OPHELIA
7859 DOGUE INDIAN CIRCLE
LORTON, VA 22079                                     P‐0031144 11/24/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BI, JIAYING
4912 CATAMARAN CT
WILMINGTON, DE 19808                                 P‐0031145 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2086 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 252 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRUMMETT, ROD L
2919 N CENTER ST
NEWBERG 97132                                       P‐0031146 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINOV, PAVEL
9826 WOODRIDGE DRIVE
EDEN PRAIRIE, MN 55347                              P‐0031147 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLET, ROBERT A
1700 W DUST DEVIL TRAIL
CHINO VALLEY, AZ 86323                              P‐0031148 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANE, VICTORIA P
7224 S MARSHFIELD AVE
CHICAGO, IL 60636                                   P‐0031149 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOOMIS, RITA M
N3655 STEBBINS RD
POYNETTE, WI 53955‐9688                             P‐0031150 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROOKS, MELINDA J
431 ELMRIDGE AVE
IOWA CITY, IA 52245                                 P‐0031151 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLECHNER, DOREEN S
4038 S 43RD ST
GREENFIELD, WI 53220                                P‐0031152 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, JODI A
1926 E. JUNE CIRCLE
MESA, AZ 85203                                      P‐0031153 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGALTI, LINDA J
PO BOX 541
LITCHFIELD, CT 06759                                P‐0031154 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOSKY, PATRICIA L
1710 MARKET STREET
MADISON, IL 62060                                   P‐0031155 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, RICKY R
3333 ALLEN PARKWAY
UNIT 2507
HOUSTON, TX 77019                                   P‐0031156 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, DARRYL
5422 KATHERINE AVE
SHERMAN OAKS, CA 91401                              P‐0031157 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVLEY, DAWN N
W3215 HAGEDORN RD
JEFFERSON, WI 53549                                 P‐0031158 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUEF, MICHAEL B
465 MAR VISTA DRIVE
LOS OSOS, CA 93402                                  P‐0031159 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWELL, DAVID O
1523 E. RIO VERDE DR.
WEST COVINA
, CA 91791                                          P‐0031160 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, HOLLY A
4926 STATE ROUTE 973 E
WILLIAMSPORT, PA 17701‐8363                         P‐0031161 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER, TAYLOR J
930 WESTBOURNE DRIVE
#308
WEST HOLLYWOOD, CA 90069                            P‐0031162 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2087 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 253 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SAVITT, MICHAEL A
8162 MANITOBA ST.
UNIT 109
PLAYA DEL REY, CA 90293                             P‐0031163 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTAL, DEBRA L
PO BOX 1043
5465 HIGHWAY 42
ELLENWOOD, GA 30294‐3805                            P‐0031164 11/24/2017    TK Holdings Inc., et al.                     $3,575.00                                                                                    $3,575.00
BASCOY, ELIZARDO
1935 NW 2 STREET
MIAMI, FL 33125                                     P‐0031165 11/24/2017    TK Holdings Inc., et al.                     $4,100.00                                                                                    $4,100.00
KEITH, JAMES E
2621 RED BUD WAY
NEW BRAUNFELS, TX 78132                             P‐0031166 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESOUZA, RIGOBERTO F
8 MCGUIRE DRIVE
WEST ORANGE, NJ 07052                               P‐0031167 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, CATHERINE
2093 STEEPLE PLACE
WOODBRIDGE, VA 22192‐2242                           P‐0031168 11/24/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
VAZQUEZ, JESUS J
1970 NORTH BERENDO STREET
LOS ANGELES, CA 90027                               P‐0031169 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTOLOTTO, STEVEN
31 HURTIN BLVD.
SMITHTOWN, NY 11787                                 P‐0031170 11/24/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ELLIS, PATRICIA A
1660 N FERNBROOK AVENUE
UPLAND, CA 91784‐2069                               P‐0031171 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDER, JOHN E
10920 RODOPHIL ROAD
AMELIA, VA 23002                                    P‐0031172 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, DANIEL J
PO BOX 324
EAU CLAIRE, WI 54702                                P‐0031173 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES‐BENZ
BROWN, MERRINDA E
3473 NW 33RD STREET
LAUDERDALE LAKES, FL 33309                          P‐0031174 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEINE, KIMBERLEE A
NO ADDRESS PROVIDED
                                                    P‐0031175 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDON, HOWARD J
150 SOUTHWOOD LN
ROCHESTER, NY 14618‐4022                            P‐0031176 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KATHLEEN A
2950 AVERY DRIVE
HAMBURG, NY 14075                                   P‐0031177 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATEER, JONI L
1316 EDGEMONT PLACE
NORWALK, IA 50211                                   P‐0031178 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENMHEND, DRISS
1655 STRINE DR.
MCLEAN, VA 22101                                    P‐0031179 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2088 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 254 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GORDON, HOWARD J
150 SOUTHWOOD LN
ROCHESTER, NY 14618‐4022                            P‐0031180 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, THOMAS P
212 MILL ST.
MANSFIELD, MA 02048                                 P‐0031181 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLENFIELD, NANCY
2614D JONES RD.
WALNUT CREEK, CA 94597                              P‐0031182 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEERE, DUANE J
5140 CRAFTSMAN DRIVE
PARKER, CO 80134                                    P‐0031183 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLCHIN, RACHEL
430 S MAPLE DRIVE APT #4
BEVERLY HILLS, CA 90212                             P‐0031184 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUMPTON, LINDA F
PO BOX 2011
PINE BLUFF, AR 71613                                P‐0031185 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEERE, TYLER J
5140 CRAFTSMAN DRIVE
PARKER, CO 80134                                    P‐0031186 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PABIAN, BRAD J
12001 OLD COLUMBIA PIKE
#104
SILVER SPRING, MD 20904                             P‐0031187 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, ZHE
2520 CARLMONT DR
APT 19
BELMONT, CA 94002                                   P‐0031188 11/24/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
WILSON, CRAIG M
1820 E MORTEN
114
PHOENIX, AZ 85020                                   P‐0031189 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEERE, MICHELE A
5140 CRAFTSMAN DRIVE
PARKER, CO 80134                                    P‐0031190 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEERE, DUANE J
5140 CRAFTSMAN DRIVE
PARKER, CO 80134                                    P‐0031191 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                             P‐0031192 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, DANA J
9021 EAST EASTMAN AVENUE
DENVER, CO 80231‐4615                               P‐0031193 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEMPHLL, KAMIKA F
5300 PEACHTREE RD UNIT 2605
CHAMBLEE, GA 30341                                  P‐0031194 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIPSON, LESLIE
994 COUNTY ROAD 4029
NEWTON, TE 75966                                    P‐0031195 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMODEO, VINCENT C
72 TRAVER RD
PLEASANT VALLEY, NY 12569                           P‐0031196 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2089 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 255 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DWORKIN, ADEENA
1202 EAST STATE STREET
ITHACA, NY 14850                                     P‐0031197 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, ANGELA P
1931 VINE ST
BERKELEY, CA 94709                                   P‐0031198 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031199 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031200 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEN, LISA B
19275 COYLE SPRINGS RD.
HIDDEN VALLEY LK, CA 95467                           P‐0031201 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANDI, MITCHELL M
425 BUENA TIERRA CT
WINDSOR, CA 95492                                    P‐0031202 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRGIL, VIRGINIA L
7902 GERBER ROAD PMB 312
SACRAMENTO, CA 95828                                 P‐0031203 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031204 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENT, ELIZABETH
1746 AKAAKOA ST.
KAILUA, HI 96734                                     P‐0031205 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORSON, THOMAS K
909 SUNNYDALE LN
LITTLE CHUTE, WI 54140                               P‐0031206 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANDI, MITCHELL M
425 BUENA TIERRA CT
WINDSOR, CA 95492                                    P‐0031207 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTARSIERO, AGNES A
C/O VERONICA R.S. BAUER
308 ARABIAN ROAD
PALM BEACH, FL 33480                                 P‐0031208 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIWANI, HASNAIN
892 BENEDETTI DR
103
NAPERVILLE, IL 60563                                 P‐0031209 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031210 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031211 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAMS, DANIEL M
317 MAPLE AVE
WILMETTE, IL 60091                                   P‐0031212 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTARELLI, BRYAN A
1501 172ND PL NE
BELLEVUE, WA 98008                                   P‐0031213 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHAB, WILLIAM R
3132 LYNNHAVEN DRIVE
VIRGINIA BEACH, VA 23451                             P‐0031214 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2090 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 256 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
EVELAND, DENNIS M
PO BOX 416
SURFSIDE, CA 90743                                   P‐0031215 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANDT, STEVEN N
3380 BREI KESSEL ROAD
INDEPENDENCE, MN 55359                               P‐0031216 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANDT, STEVEN N
3380 BREI KESSEL ROAD
INDEPENDENCE, MN 55359                               P‐0031217 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEITT, MICHAEL
8507 WESTFORD ROAD
LUTHERVILLE, MD 21093                                P‐0031218 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVELAND, SHARI H
PO BOX 416
SURFSIDE, CA 90743                                   P‐0031219 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARPENTER, CORTRELL L
229 PEAR BLOSSOM ROAD
STAFFORD, VA 22554                                   P‐0031220 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEITT, MICHAEL
8507 WESTFORD ROAD
LUTHERVILLE, MD 21093                                P‐0031221 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANDT, STEVEN N
3380 BREI KESSEL ROAD
INDEPENDENCE, MN 55359                               P‐0031222 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEITT, MICHAEL
8507 WESTFORD ROAD
LUTHERVILLE, MD 21093                                P‐0031223 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEITT, MICHAEL
8507 WESTFORD ROAD
LUTHERVILLE, MD 21093                                P‐0031224 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN, HEATHER J
2901 MIDWAY LANE
GRAND RAPIDS, MN 55744                               P‐0031225 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVELAND, SHARI H
PO BOX 416
SURFSIDE, CA 90743                                   P‐0031226 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KO, POWEN
4412 LAGUNA GARDEN AVE
LAS VEGAS, NV 89115                                  P‐0031227 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAKAI, STEPHEN P
1510 EDWARDS ST.
BELLINGHAM, WA 98229                                 P‐0031228 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, JAMES E
6100 LEVEL RUN ROAD
LONG ISLAND, VA 24569‐6306                           P‐0031229 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, EMILY S
210 W. FIAT ST
CARSON, CA 90745                                     P‐0031230 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, THURMAN
937 PARK AVE WILLIAMSPORT
WILLAMSPORT, PA 17701                                P‐0031231 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031232 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2091 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 257 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEW, CRAIG
2354 42ND AVE
SAN FRANCISCO, CA 94116                             P‐0031233 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEZELLA, KAYE L
E548 KRINES ROAD
DENMARK, WI 54208                                   P‐0031234 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, ROBERTA A
134 COULSON AVENUE
SANTA CRUZ, CA 95060                                P‐0031235 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                             P‐0031236 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, EMILY S
210 W. FIAT ST
CARSON, CA 90745                                    P‐0031237 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOW, LAURA
881 COACHMAN PLACE
CLAYTON, CA 94517                                   P‐0031238 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYN, GEORGE E
PO BOX 142
CANDLER, FL 32111‐0142                              P‐0031239 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, MELISSA L
86 TOPSTONE DR
DANBURY, CT 06810                                   P‐0031240 11/24/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FIGIEL, ROBERT R
2149 N CLAREMONT AVE
CHICAGO, IL 60647‐3212                              P‐0031241 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEDERSPIELOTELEA, ANDREEA D
1370 DUSTIN DR. #18
YUBA CITY, CA 95993                                 P‐0031242 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEDERSPIELOTELEA, ANDREEA D
ANDREEA FEDERSPIEL‐OTELEA
1370 DUSTIN DR. #18
YUBA CITY, CA 95993                                 P‐0031243 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORSEY, ANN
18042 SCHOENBORN STRET #5
NORTHRIDGE, CA 91325                                P‐0031244 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, ADELAIDE
502 AUZERAIS AVE
SAN JOSE, CA 95126                                  P‐0031245 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, DANIEL
2441 DUNCAN STREET
PHILADELPHIA, PA 19124                              P‐0031246 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS, ILDA I
14633 STUDEBAKER RD
NORWALK, CA 90650                                   P‐0031247 11/24/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NELSON, DANIEL P
318 W KATMAI AVE
SOLDOTNA, AK 99669                                  P‐0031248 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUEF, MICHAEL B
465 MAR VISTA DRIVE
LOS OSOS, CA 93402                                  P‐0031249 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVELAND, DENNIS M
PO BOX 416
SURFSIDE, CA 90743                                  P‐0031250 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2092 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 258 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
TARIO, GUADALUPE E
16339 MOUNTAIN LANE
CANYON COUNTRY, CA 91387                           P‐0031251 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KIMBERLY S
301 MILLINGTON COURT
KINGSPORT, TN 37663                                P‐0031252 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPIFANO, DONALD J
157 PRINCES HILL AVENUE
APT. C
BARRINGTON, RI 02806                               P‐0031253 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIGGS, CHELSEA E
526 CRASSULA DR
LEXINGTON, SC 29073                                P‐0031254 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINH, MAI T
2456 W 229TH PL
TORRANCE, CA 90501                                 P‐0031255 11/24/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PATEL, KINJAL M
1605 SCHWAB ROAD
HATFIELD, PA 19440                                 P‐0031256 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVELAND, SHARI H
PO BOX 416
SURFSIDE, CA 90743                                 P‐0031257 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, THOMAS M
25490 NW PUMPKIN RIDGE RD
NORTH PLAINS, OR 97133                             P‐0031258 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMBROSE, JEFFREY
330 PRESIDIO AVENUE #2
SAN FRANCISCO, CA 94115                            P‐0031259 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANA & SONS INC,
BASIT, RANA
12512 BROOKCHASE LANE
JACKSONVILLE, FL 32225                             P‐0031260 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOUST, FREDERICK M
9872 COUNTY ROAD 44
EAST LIBERTY, OH 43319                             P‐0031261 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOUST, FREDERICK M
9872 COUNTY ROAD 44
EAST LIBERTY, OH 43319                             P‐0031262 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSKOVICH, EREZ
685 LIBERTY SHIP
#103
ALBANY, CA 94706                                   P‐0031263 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, RAMONA
26044 CHARING CROSS RD.
VALENCIA, CA 91355                                 P‐0031264 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBLIN, OWEN
1118 E OXFORD STREET
PHILADELPHIA, PA 19125                             P‐0031265 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AREOSTATICO, MARYANN
3 HOPEWELL DRIVE
STONY BROOK, NY 11790                              P‐0031266 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, GLENN E
104 BONITA RD.
DEBARY, FL 32713                                   P‐0031267 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2093 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 259 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDINO, SUKESHINI R
5025 WESTPATH TERRACE
BETHESDA, MD 20816                                  P‐0031268 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, ELENA L
5393 GETTYSBURG AVE
CHINO, CA 91710                                     P‐0031269 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, B STEPHEN
1725 BRADNER PL S
SEATTLE, WA 98144                                   P‐0031270 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRE, ANNEMARIE
10 LEGION PL
WHIPPANY, NJ 07981                                  P‐0031271 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDY, S
43575 MISSION BLVD
SUITE 701
FREMONT, CA 94539                                   P‐0031272 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, JOHN
7840 PINE PKWY
DARIEN, IL 60561                                    P‐0031273 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EISELE, HERMANN
5810 KINGWOOD DR
SAINT LOUIS, MO 63123                               P‐0031274 11/25/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
SHARMA, MUNISH
15619 LUNA RIDGE
HELOTES, TX 78023                                   P‐0031275 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, JOHN P
1386 260TH ST #12
HARBOR CITY, CA 90710                               P‐0031276 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDARD, JON A
143 BURRILL STREET
UNIT # 201
SWAMPSCOTT, MA 01907                                P‐0031277 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EISELE, HERMANN H
5810 KINGWOOD DR
SAINT LOUIS, MO 63123                               P‐0031278 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, CYNTHIA
12238 DOWNEY AVE.
DOWNEY, CA 90242                                    P‐0031279 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, ZHENGMING
2439 CORN CRIB CT.
HERNDON, VA 20171                                   P‐0031280 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, DONNA J
5832 LINDEN RIDGE LN
CHARLOTTE, NC 28216                                 P‐0031281 11/24/2017    TK Holdings Inc., et al.                      $721.30                                                                                       $721.30
SALONGA, ANGELIQUE M
1187 SCHEIDEGGER CIRCLE
FOLSOM, CA 95630                                    P‐0031282 11/25/2017    TK Holdings Inc., et al.                     $2,400.00                                                                                    $2,400.00
LERMAN, JEREMY
4436 FRANKLIN AVE
#205
LOS ANGELES, CA 90027                               P‐0031283 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, JOHNNY
103 ESTONS RUN
YORKTOWN, VA 23693                                  P‐0031284 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2094 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 260 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEUNG, JOHNNY
103 ESTONS RUN
YORKTOWN, VA 23693                                   P‐0031285 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, JOHNNY
103 ESTONS RUN
YORKTOWN, VA 23693                                   P‐0031286 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EISELE, HERMANN
5810 KINGWOOD DR
SAINT LOUIS, MO 63123                                P‐0031287 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTIN, NATALIE C
1411 W EUCLID AVE
ARLINGTON HEIGHT, IL 60005                           P‐0031288 11/25/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEE, B STEPHEN
1725 BRADNER PL S
SEATTLE, WA 98144                                    P‐0031289 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, SHEVON
4818 W CONCORD PL
CHICAGO, IL 60639                                    P‐0031290 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, TENIKKA D
935 S. 4TH ST.
MEMPHIS, TN 38126                                    P‐0031291 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, DAMOND C
2316 ROLLINGWOOD DRIVE
SAN BRUNO, CA 94066                                  P‐0031292 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABRADA, ALBERTO
14823 SW 110TH TERRACE
MIAMI, FL 33196                                      P‐0031293 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURLEY, WILLIAM J
2001 120TH PL SE #3‐304
EVERETT, WA 98208                                    P‐0031294 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, GINA
2062 STONEBROOK LN
UPLAND, CA 91784                                     P‐0031295 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, LACHELL
4511 GLENWAY AVE#2
CINCINNATI, OH 45205                                 P‐0031296 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUONG, KATHY
PO BOX 9747
FOUNTAIN VALLEY, CA 92728                            P‐0031297 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLAS, PHILLIP J
1232 E LAKESIDE DRIVE
EDGERTON, WI 53534                                   P‐0031298 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMER, KRIS‐ANN
228 PHILIP AVENUE
ELMWOOD PARK, NJ 07407                               P‐0031299 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CYRIL
24819 BOULDER LAKE COURT
KATY, TX 77494                                       P‐0031300 11/25/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MEACHAM, CHARLENE K
103 HART CT
PERKASIE, PA 18944                                   P‐0031301 11/25/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MACDONALD COLLAS, VICKI D
1232 E LAKESIDE DRIVE
EDGERTON, WI 53534                                   P‐0031302 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2095 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 261 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RUDMANN, DARRELL S
7128 N SR 139
LUCASVILLE, OH 45648                                P‐0031303 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILMER, RONALD A
104 BROOKMILL RD
STUARTS DRAFT
, VA 24477                                          P‐0031304 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, RICHARD A
1808 CEDAR CHASE DR
AKRON, OH 44312                                     P‐0031305 11/25/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
BOLDING, FRED S
4419 ARBOR TRAIL
4419 ARBOR TRAIL
COHUTTA, GA 30710                                   P‐0031306 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, RICHARD A
1808 CEDAR CHASE DR
AKRON, OH 44312                                     P‐0031307 11/25/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SCHULTZ, MARK A
14927 S. ARBORETUM DRIVE
HOMER GLEN, IL                                      P‐0031308 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, ROY A
5359 VIA MORENA
YORBA LINDA, CA 92886                               P‐0031309 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAIRER, BART L
1651 ELWOOD ROAD
HAMMONTON, NJ 08037‐4419                            P‐0031310 11/25/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
SOTO, JOSE L
12341 SW 253RD STREET
HOMESTEAD, FL 33032‐5851                            P‐0031311 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAOUETTE, DANIEL P
25515 AUTUMNWIND CT
KATY, TX 77494                                      P‐0031312 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE BUXTON FAMILY REV TRUST
BUXTON, CHARLES C
405 W UNION ST
BROKEN ARROW, OK 74011                              P‐0031313 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUTTGART CONNECTION, LLC
RICHARDSON, WILLIAM
4730 HAYDEN RUN RD.
COLUMBUS, OH 43221                                  P‐0031314 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILL, JAMES A
844 MEADOWVIEW RD
KENNETT SQUARE, PA 19348                            P‐0031315 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTANZO, THERESA A
9448 POTOMAC DR
NORTH ROYALTON, OH 44133                            P‐0031316 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOTO, JOSE L
12341 SW 253RD. STREET
HOMESTEAD, FL 33032‐5851                            P‐0031317 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTANZO, PAUL
9448 POTOMAC DR
NORTH ROYALTON, OH 44133                            P‐0031318 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE BUXTON FAMILY REV TRUST
BUXTON, CHARLES C
405 W UNION ST
BROKEN ARROW, OK 74011                              P‐0031319 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2096 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 262 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SWEENEY, ROGER B
1936 HAYWARDSHEATH
VIRGINIA BEACH, VA 23456                           P‐0031320 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASEY, RICK E
5953 DUNBARTON WAY
RALEIGH, NC 27613                                  P‐0031321 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOWALEWSKI, JOHN
2602 WHITETAIL DR.
SPRING GROVE, IL 60081                             P‐0031322 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLER, DAVID M
10895 JUSTABOUT FARMS LANE
NOKESVILLE, VA 20181                               P‐0031323 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASS, BRADLEY D
7334 CASE PL.
ANNANDALE, VA 22003                                P‐0031324 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLDING, FRED S
4419 ARBOR TRAIL
COHUTTA, GA 30710                                  P‐0031325 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, WILLIAM T
1050 OAK LN
PLAINFIELD, NJ 07060                               P‐0031326 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINEMILLER, GLEN M
624 MEADE DR SW
LEESBURG, VA 20175‐5012                            P‐0031327 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERAINO, SHARON A
29 HOWARD PLACE
NUTLEY, NJ 07110                                   P‐0031328 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNER, MICHAEL P
2916 POTTER RD
WIXOM, MI 48393                                    P‐0031329 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLDING, FRED S
4419 ARBOR TRAIL
COHUTTA, GA 30710                                  P‐0031330 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITTLES, DANDREA V
26 PATRICK HENRY LANE
MILFORD, DE 19963                                  P‐0031331 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMORA, RAFAEL I
25631 OWL LANDING LN
KATY, TX 77494                                     P‐0031332 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKHAM, JOHN E
1416 HURLEY POND LN
VALRICO, FL 33596‐5672                             P‐0031333 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, MAUREEN A
1903 STRAWBRIDGE DRIVE
SOUTH PARK, PA 15129                               P‐0031334 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLOYSTAD, SHERRI L
6543 BALTIMORE AVENUE
BALTIMORE, MD 21222                                P‐0031335 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, MICHAEL A
1010 CHEROKEE COVE
GALLATIN, TN 37066                                 P‐0031336 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARDLE, MICHAEL J
3119 CURTION AVE
TURLOCK, CA 95380                                  P‐0031337 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2097 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 263 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PERA, SAMUEL J
3406 N NORTH STREET
PEORIA, IL 61604                                    P‐0031338 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANK, ZACHARY P
848 WILLOW RD
LANCASTER, PA 17601                                 P‐0031339 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, JESSICA M
E9915 OLD INDIANTOWN RD.
MUNISING, MI 49862                                  P‐0031340 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAVES, SAMANTHA L
1841 129TH LN NE
BLAINE, MN 55449                                    P‐0031341 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, DALIA J
4942 HERITAGE CROSSING DR. SW
POWDER SPRINGS, GA 30127                            P‐0031342 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JOAN S
21460 WALNUT STREET
ELKHORN, NE 68022                                   P‐0031343 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAIN, CARLA
613 N. HARRISON ST.
WEST, TX 76691                                      P‐0031344 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAVES, MARCUS L
1841 129TH LN NE
BLAINE, MN 55449                                    P‐0031345 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, LARRY L
13710 S 177TH AVE
GOODYEAR, AZ 85338‐7667                             P‐0031346 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, WILLIAM H
283 RAINBOW RAPIDS RD
RUTHERFORDTON, NC 28139                             P‐0031347 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ILDEFONSO, PABLO
3365 SANTA FE AVE #86
LONG BEACH, CA 90810                                P‐0031348 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWENAR, MICHAEL R
4885A MCKNIGHT RD #269
PITTSBURGH, PA 15237                                P‐0031349 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEMER, YECHIEL
308 WHITNEY PL. NE
LEESBURG, VA 20176                                  P‐0031350 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, ANQUINETTA M
1858 CORNELL AVENUE
8
WINTER PARK, FL 32789                               P‐0031351 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENTLES, COLEEN E
2440 DEER ISLE COVE SW
LAWRENCEVILLE, GA 30044                             P‐0031352 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNK, BURT D
811 E MACAURTHUR
BLOOMINGTON, IL 61701                               P‐0031353 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNK, BURT D
811 E MACAURTHUR
BLOOMINGTON, IL 61701                               P‐0031354 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTELL, CLAUDIA V
40099 CANNES COURT
TEMECULA, CA 92591                                  P‐0031355 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2098 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 264 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRICKETT, DAVID
PO BOX 1208
PALM SPRINGS, CA 92263                              P‐0031356 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILINKOVICH, SANDRA L
7103 CHAMPIONS LANE
WEST CHESTER, OH 45069‐4635                         P‐0031357 11/25/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DECKER, JULIYA
52163 HEATHERSTONE AVE
MACOMB, MI 48042                                    P‐0031358 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOHRA, SAIRA Z
1403 GARFIELD AVE.
PLEASANTVILLE, NJ 08232                             P‐0031359 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOTCHEYAN, DEBORAH J
PO BOX 271095
TAMPA, FL 33688                                     P‐0031360 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIROZ, PATRICK B
2817 COLE CASTLE DRIVE
LEWISVILLE, TX 75056                                P‐0031361 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGNER, ROBERT F
11716 SE 229TH PL
KENT, WA 98031                                      P‐0031362 11/25/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HERBERT‐PETERSON, SOPHIA L
2554 SHARONDALE DRIVE NE
ATLANTA, GA 30305                                   P‐0031363 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILINKOVICH, DONALD G
7103 CHAMPIONS LANE
WEST CHESTER, OH 45069‐4635                         P‐0031364 11/25/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MARCOCCIA, VALENTINO A
PO BOX 2196
AQUEBOGUE, NY 11931                                 P‐0031365 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TWADDELL, CHRISTINA S
1540 E. CANFIELD LN. APT.6
ANAHIEM, CA 92805                                   P‐0031366 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUDD, ANDREW
192 KINGSBURY POINT
MADISON, OH 44057                                   P‐0031367 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLES, MARIANNA L
782 NORTH 1ST
#6
SAN JOSE, CA 95112                                  P‐0031368 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIS, DAWNN M
6506 S. MARLAND
CHICAGO, IL 60637                                   P‐0031369 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOTCHEYAN, DEBORAH
PO BOX 271095
TAMPA, FL 33688                                     P‐0031370 11/25/2017    TK Holdings Inc., et al.                     $2,115.40                                                                                    $2,115.40
KEARNES, DIANA
1180 E WESTERFIELD PLACE
OLATHE, KS 66061                                    P‐0031371 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTMANN, PETER D
270 HAVILAND RD
STAMFORD, CT 06903                                  P‐0031372 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, RHONDA J
127 NORMAN DRIVE
MOON TOWNSHIP, PA 15108                             P‐0031373 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2099 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 265 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GUY, MICHELLE A
8463 W. FOREST GROVE AVE.
TOLLESON, AZ 85353                                  P‐0031374 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, GABRIEL
4500 NORTHAMPTON DR.
NEW PORT RICHEY, FL 34653                           P‐0031375 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRONSKI, ERIN
104 SUMAC COURT
MOUNT LAUREL, NJ 08054                              P‐0031376 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALCAZAR, CHRIS T
79 BANYAN DRIVE
BEAUFORT, SC 29906                                  P‐0031377 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRONSKI, SEBASTIAN
104 SUMAC COURT
MOUNT LAUREL, NJ 08054                              P‐0031378 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKE, ROBERT
2112 139A STREET
SURREY, BC V4A9V4                                   P‐0031379 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRADDY, EUGENE S
2625 VIA VERDE
WALNUT CREEK, CA 94598                              P‐0031380 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRY, DAVID A
2118 OAK RANCH
SAN ANTONIO, TX 78259                               P‐0031381 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALLUM, MATTHEW
1753 W OLIVE AVE
CHICAGO, IL 60660                                   P‐0031382 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACETI, MICHAEL R
3 CREST DRIVE
DOVER, MA 02030                                     P‐0031383 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTENSEN, JUDY E
3503 COWLEY WAY
SAN DIEGO, CA 92117                                 P‐0031384 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURCHELL, CYNTHIA M
13678 SW WHITMORE RD.
HILLSBORO, OR 97123                                 P‐0031385 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEMER, DIANE M
308 WHITNEY PL. NE
LEESBURG, VA 20176                                  P‐0031386 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLUCCI, RAY A
21042 VIA EDEN
BOCA RATON, FL 33433                                P‐0031387 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZ, ELIZABETH D
629 BURTS PIT ROAD
FLORENCE, MA 01062                                  P‐0031388 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEMER, DIANE M
308 WHITNEY PL. NE
LEESBURG, VA 20176                                  P‐0031389 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTENSEN, JAMES A
3503 COWLEY WAY
SAN DIEGO, CA 92117                                 P‐0031390 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, KEITH E
8527 HALLET
LENEXA, KS 66215                                    P‐0031391 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2100 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 266 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GAGO, ELIZABETH A
P. O. BOX 55479
RIVERSIDE, CA 92517                                 P‐0031392 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIR, EMILY L
197 SPRINGFIELD DRIVE
NEW OXFORD, PA 17350                                P‐0031393 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARSKI, BARBARA J
54 DAYTON ST
AUBURN, NY 13021                                    P‐0031394 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JOHN C
15520 OLIVE BRANCH DRIVE
LA MIRADA                                           P‐0031395 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUCHOMEL, JAMA
311 S SWALL DR
APT 302
LOS ANGELES, CA 90048                               P‐0031396 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SROKA, STEVEN A
108 LAVENDER DR
MAGNOLIA, DE 19962                                  P‐0031397 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZ, ELIZABETH D
629 BURTS PIT ROAD
FLORENCE, MA 01062                                  P‐0031398 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, ELLEN
PO BOX 662
STAFFORD, VA 22555                                  P‐0031399 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRASSER, JEANNE
26 MICHIGAN ST.
LONG BEACH, NY 11561                                P‐0031400 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, ALAN D
3967 WEST MEADOW LANE
ORANGE VILLAGE, OH 44122‐4720                       P‐0031401 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALO‐SOWLE, IRIS E
39 STEVENS COURT
SARATOGA SPRINGS, NY 12866                          P‐0031402 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBLISS, HAROLD L
621 MILL CREEK PKWY
CHESAPEAKE 23323                                    P‐0031403 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKSON, KATE E
5513 MUIR DRIVE
SAN JOSE, CA 95124                                  P‐0031404 11/25/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MCCORD, NANCY J
2099 JEFFERSON AVE S.E.
C‐1
PORT ORCHARD, WA 98366                              P‐0031405 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOWLE, GUY L
39 STEVENS COURT
SARATOGA SPRINGS, NY 12866                          P‐0031406 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, PARRISH L
3249 LAGRANGE DRIVE
MARYVILLE, TN 37804                                 P‐0031407 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, BRYAN A
847 GENARO DRIVE
PERRIS, CA 92571                                    P‐0031408 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2101 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 267 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SOLOMON JR., CLIFTON H
1005 COLERIDGE CT.
APT. B
BALTIMORE, MD 21229‐1028                            P‐0031409 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, PAUL A
15 ALONDRA
RANCHO SANTA MAR, CA 92688                          P‐0031410 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, FRANK
7000 SW VERMONT ST APT 203
PORTLAND, OR 97223                                  P‐0031411 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUARBE‐DIAZ, SORAYA V
18972 DUQUESNE DR.
TAMPA, FL 33647                                     P‐0031412 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, LAQUANN S
3919 STERLING POINT DRIVE#NN1
WINTERVILLE, NC 28590                               P‐0031413 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUARBE‐DIAZ, SORAYA V
18972 DUQUESNE DR.
TAMPA, FL 33647                                     P‐0031414 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBBARD, WINFORD L
5536 POLE BRIDGE RD
WISE, VA 24293                                      P‐0031415 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, VALENCIA
4549 SARATOGA RD
RICHTON PARK, IL 60471‐1122                         P‐0031416 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASMUSSEN, DALE M
50 E 1700 S
ROOSEVELT, UT 84066                                 P‐0031417 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURAN, JEREMY J
7100 E MISSISSIPPI AVE
APT 20‐105
DENVER, CO 80224                                    P‐0031418 11/25/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
ESCOBAR, SHANNON
2130 FIRWOOD AVENUE
SANTA ROSA, CA 95403                                P‐0031419 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBAR, OLIVIA
2130 FIRWOOD AVENUE
SANTA ROSA, CA 95403                                P‐0031420 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, WENDY L
154 GOLF VIEW LANE
SUMMERVILLE, SC 29485                               P‐0031421 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICARI, BASILIA
112 WALNUT AVE
VACAVILLE, CA 956                                   P‐0031422 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BETHANY D
27443 HEMLOCK DRIVE
WESTLAKE, OH 44145                                  P‐0031423 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRESSEL, CARRIE A
2930 23RD ST NW APT 4
CANTON, OH 44708                                    P‐0031424 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JOSE B
1578 NW BALTIMORE AVE.
BEND, OR 97703                                      P‐0031425 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZ, IRVING
42 WILLETS POND PATH
ROSLYN, NY 11576                                    P‐0031426 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2102 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 268 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARTH, TIMOTHY J
9210 UTAH DR
FAFB, WA 99011                                      P‐0031427 11/25/2017    TK Holdings Inc., et al.                    $32,000.00                                                                                   $32,000.00
HOLK, ERIN M
39607 AYNESLEY
CLINTON TOWNSHIP, MI 48038‐2727                     P‐0031428 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GALVAN, ELIZABETH A
PO BOX 17873
TUCSON, AZ 85731                                    P‐0031429 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLK, ERIN M
39607 AYNESLEY
CLINTON TOWNSHIP, MI 48038‐2727                     P‐0031430 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTONIELLO, LISA
687 HUDSON AVE
SECAUCUS, NJ 07094                                  P‐0031431 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEGUZMAN, LENI S
441 MADELINE AVENUE
GARFIELD, NJ 07026                                  P‐0031432 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIER, DAVE J
7662 COATBRIDGE DR.
RIVERSIDE, CA 92508                                 P‐0031433 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SICILIANO, FRANK T
710 E OLIVIABROOK DR
OAKBROOK TERRACE, IL 60181                          P‐0031434 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURTIS, MICHAEL
30 PARIS DRIVE
LAWRENCEVILLE, GA 30043‐6124                        P‐0031435 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, MAURA J
32 EMERSON ROAD
PLYMOUTH, MA 02360                                  P‐0031436 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JOSE B
1578 NW BALTIMORE AVE.
BEND, OR 97703                                      P‐0031437 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SICILIANO, TAMMY L
710 E OLIVIABROOK DR
OAKBROOK TERRACE, IL 60181                          P‐0031438 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHALL, SIMON G
311 PIMLICO DRIVE
WALNUT CREEK, CA 94597                              P‐0031439 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, HIN FUNG
103 W CRYSTAL COVE TER
SAN FRANCISCO, CA 94134                             P‐0031440 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN SR, DAMIEN
821 S FALCON ST
SOUTH BEND, IN 46619                                P‐0031441 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONG, CARRIE K
103 W CRYSTAL COVE TER
SAN FRANCISCO, CA 94134                             P‐0031442 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AFFAN, CHANELLE
767 EASTERN PKWY 2D
BROOKLYN, NY 11213                                  P‐0031443 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, CYNTHIA J
1073 LYNNWOOD BLVD.
NASHVILLE, TN 37215                                 P‐0031444 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2103 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 269 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DILL, JAMES
225 LOWELL CT
OFALLON, IL 62269                                   P‐0031445 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, STEVE
3748 VIA HALCON
CALABASAS, CA 91302‐3069                            P‐0031446 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELEON, JOSE A
825M PENNCROSS DRIVE
RALEIGH, NC 27610                                   P‐0031447 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINS, NADIA
5038C GUNTER STREET
VIRGINIA BEACH, VA 23455                            P‐0031448 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRILL, DONNA
12929 EGYPT SHORES DRIVE
CREAL SPRINGS, IL 62922                             P‐0031449 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ELIZABETH A
9028 W. SHITTON AVE
PHOENIX, AZ 85037                                   P‐0031450 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, STEPHANIE V
590 FARRINGTON HWY #524‐142
KAPOLEI, HI 96707                                   P‐0031451 11/25/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
LEDBETTER, CLINT D
119 GEORGETOWN LN
FORT SMITH, AR 72908                                P‐0031452 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUR, JASPAL
8516 ARROWROOT CIR
ANTELOPE, CA 95843                                  P‐0031453 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDBETTER, CLINT
119 GEORGETOWN LN
FORT SMITH, AR 72908                                P‐0031454 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANDRIGE, JR, JOHN W
NO ADDRESS PROVIDED
                                                    P‐0031455 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUSAR, DANIEL L
DANIEL LEE COUSAR
2589 W. 32ND ST
BALDWIN, MI 49304                                   P‐0031456 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACCEL EQUINE DENTAL & ANIM WE
18972 DUQUESNE DR./SORAYA V J
TAMPA, FL 33647                                     P‐0031457 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUN, DAVID
11135 CATARINA LN UNIT 80
SAN DIEGO, CA 92128                                 P‐0031458 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KEVIN Z
NO ADDRESS PROVIDED
                                                    P‐0031459 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SMITH, CRISTINA S
7000 SW VERMONT ST APT 203
PORTLAND, OR 97223                                  P‐0031460 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOERR, KENNETH M
3311 COLONY DR.
MESQUITE, TX 75150                                  P‐0031461 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVETT, GLENN
POB 207
KRIKWOOD, CA 95646                                  P‐0031462 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2104 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 270 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WHETSTONE, MIRANDA R
8200 N 1150 W
LOT 84
SHIPSHEWANA, IN 46565                                P‐0031463 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, MARIA E
73420 HILLTOP ROAD
D.H.S., CA 92241‐7822                                P‐0031464 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMON, DANIEL A
7476 GREENHAVEN DRIVE
SACRAMENTO, CA 95831                                 P‐0031465 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBERS, DENISE M
905 ROSS ST ‐ C14
RAHWAY, NJ 07065                                     P‐0031466 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KENNETH T
7207 LYNE BAY DR
ROSEVILLE, CA 95747                                  P‐0031467 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARBY, JEFFREY P
1515 N. 26TH ST.
NEDERLAND, TX 77627‐5718                             P‐0031468 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, MELONISE D
2514 SPARROW CT.
COLUMBUS, GA 31909                                   P‐0031469 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODI, SANJAY T
8144 SIMPSON CREEK WAY
MASON, OH 45040                                      P‐0031470 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLLAPUDI, RAMESH K
1156 MORSE AVE., APT. 104
SUNNYVALE, CA 94089                                  P‐0031471 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMPER, TONI J
817 CARRICK BEND CIRCLE, #203
NAPLES, FL 34110                                     P‐0031472 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, ERIC M
137 WILLOW SPRINGS LANE
ALEDO, TX 76008                                      P‐0031473 11/25/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RIZZI, LISA
520 E. 90TH ST
APT. 2J
NEW YORK, NY 10128                                   P‐0031474 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELOTTI, RALPH
6967 ADAMS AVE
LA MESA, CA 91942                                    P‐0031475 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOONE, DENISE Y
837 WEST 109TH PLACE
LOS ANGELES, CA 90044                                P‐0031476 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAULKNER, CHRISTI D
3064 HALLMAN CIRCLE SW
MARIETTA, GA 30064                                   P‐0031477 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OATES, STEPHEN J
42‐747 EDESSA ST
PALM DESERT, CA 92211                                P‐0031478 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANUEL, IRVIN C
6561 SANCHEZ PLACE
GILROY, CA 95020                                     P‐0031479 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2105 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 271 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AYERS, MICHAEL C
130 PROSPECT ST
APT 312
EAST ORANGE, NJ 07017                              P‐0031480 11/25/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LIANG, GENEVIEVE
1115 W SUNSET BLVD
APT 509
LOS ANGELES, CA 90012                              P‐0031481 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, PAMELA J
1 CURLEY STREET
ROSLINDALE, MA 02131                               P‐0031482 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, NANCY M
2241 GONDAR AVE
LONG BEACH, CA 90815                               P‐0031483 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BLACKWELL, LISA S
3006 W OXFORD STREET
N/A
PHILADELPHIA, PA 19121                             P‐0031484 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, JEFFREY W
314 BASSWOOD CT
BELLEVUE, NE 68005                                 P‐0031485 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, LYDIA
PO BOX 846
BIRMINGHAM, MI 48012                               P‐0031486 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUSO, TERRY D
21320 SE 277TH STREET
MAPLE VALLEY, WA 98038                             P‐0031487 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, RAASHIDAH K
106 JUNCTION ST
PO BOX 93
METCALFE, MS 38760‐0093                            P‐0031488 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSIYENKO, NATALIYA
163 FAWN HILL RD
TUXEDO PARK, NY 10987                              P‐0031489 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUSO, TERRY D
21320 SE 277TH STREET
MAPLE VALLEY, WA 98038                             P‐0031490 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, TONY L
9205 WESTBURY WOODS DR APT A
CHARLOTTE, NC 28277                                P‐0031491 11/25/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MUSIYENKO, DIANA
163 FAWN HILL RD
TUXEDO PARK, NY 10987                              P‐0031492 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTKUS, PAT
14309 N 149TH DR
SURPRISE, AZ 85379                                 P‐0031493 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, BRETT J
3000 MAGELLAN WAY
ROUND ROCK, TX 78665                               P‐0031494 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSBY JR., ROBERT T
6101 48TH ST. NE
MARYSVILLE, WA 98270                               P‐0031495 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELFINER, ARNOLD
PO BOX 4242
ANTIOCH, IL 60002‐4242                             P‐0031496 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2106 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 272 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHEVALIER‐JORDAN, EVAN
320 CALDECOTT LN #32Q
OAKLAND, CA 94618                                  P‐0031497 11/25/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DABNEY, ATOSA
683 WESTOVER WOODS CIRCLE
RICHMOND, VA 23225                                 P‐0031498 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, BRETT J
3000 MAGELLAN WAY
ROUND ROCK, TX 78665                               P‐0031499 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELFINER, MELANIE
MELANIE DELFINER
PO BOX 4242
ANTIOCH, IL 60002‐4242                             P‐0031500 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOLLEY, VENOLA
8919 CAYMUS CREEK CT
MISSOURI CITY, TX 77459                            P‐0031501 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEFFLER, LAURIE A
163 HIGHLAND AVENUE
SAN CARLOS, CA 94070                               P‐0031502 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, JALIA M
P.O. BOX 372
RIXEYVILLE, VA 22737                               P‐0031503 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, JANICE A
4 PLAINE TERRACE
NEWBURGH, NY 12550                                 P‐0031504 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, SHANNON C
1324 W. PALMETTO ST
FLORENCE, SC 29501                                 P‐0031505 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUX, RONALD J
28 ELM CT
BRACEY, VA 23919                                   P‐0031506 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANFILIPPO, JENNINE E
11335 RITTENWOOD CT
RIVERSIDE, CA 92503                                P‐0031507 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASRA, HARJIT S
5798 PORTO ALEGRE DRIVE
SAN JOSE, CA 95120                                 P‐0031508 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAULKNER, CHRISTI D
3064 HALLMAN CIRCLE SW
MARIETTA, GA 30064                                 P‐0031509 11/25/2017    TK Holdings Inc., et al.                     $7,539.50                                                                                    $7,539.50
BASRA, JAGMOHAN S
5798 PORTO ALEGRE DRIVE
SAN JOSE, CA 95120                                 P‐0031510 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCRACKEN, JAMES
405 WASHINGTON ROAD
SAYREVILLE, NJ 08872                               P‐0031511 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAEGER, FRANCIS C
W195S7816 ANCIENT OAKS DR
MUSKEGO, WI 53150‐8734                             P‐0031512 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINGENSMITH, MARK W
10830 179TH CT NE
REDMOND, WA 98052                                  P‐0031513 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTANEDA, CECILE
20109 TRUMBO ROAD
SAN ANTONIO, TX 78264                              P‐0031514 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2107 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 273 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JACOBSEN, MARK A
4644 OTTER LAKE RD.
WHITE BEAR LAKE, MN 55110                           P‐0031515 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPPALARDO, MATTHEW
3465 7TH AVE N
ST PETERSBURG, FL 33713                             P‐0031516 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURLEY, ELIZABETH
30 PENN AIR RD
WOLFEBORO, NH 03894                                 P‐0031517 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, JEROME
6959 PARK MESA WAY, UNIT 93
SAN DIEGO, CA 92111                                 P‐0031518 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULTZ, LENETTE M
6347 GALLEON DRIVE
MECHANICSBURG, PA 17050                             P‐0031519 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURE, WALTER
136 WINDSONG WAY
HOUMA, LA 70360                                     P‐0031520 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIKONCHUK, NIKOLAY
7214 S SHELBY RIDGE RD
SPOKANE, WA 99224                                   P‐0031521 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEL GIORNO, MICHAEL F
5144 EAST PALO BREA LANE
CAVE CREEK, AZ 85331                                P‐0031522 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHONG, EUGENE I
9 DUNBAR WAY
CONCORD, MA 01742                                   P‐0031523 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, KRISTEN Y
12915 SAND HOLLY
SAN ANTONIO, TX 78253                               P‐0031524 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, NICHOLAS J
809 E CHURCH AVE
MASONTOWN, PA 15461‐1805                            P‐0031525 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIKONCHUK, NIKOLAY
7214 S SHELBY RIDGE RD
SPOKANE, WA 99224                                   P‐0031526 11/25/2017    TK Holdings Inc., et al.                      $380.00                                                                                       $380.00
BURCH, GARY L
1770 S. WASATCH DRIVE
MOUNTAIN HOME, ID 83647                             P‐0031527 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, HENRY G
POST OFFICE BOX 1834
COLUMBIA, MO 65205‐1834                             P‐0031528 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, WALTER
9605 CEDARHOLLOW LANE,
UPPER MARLBORO, MD 20774                            P‐0031529 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLANNERY, RYAN P
610 N DOUGLAS ST
ROANOKE, IL 61561                                   P‐0031530 11/25/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
QUINLAN, ANTONIO
100 78 STREET
NORTH BERGEN, NJ 07047                              P‐0031531 11/25/2017    TK Holdings Inc., et al.                      $480.00                                                                                       $480.00
WILLIAMS, DOUGLAS C
11535 50TH AVE N
PLYMOUTH, MN 55442                                  P‐0031532 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2108 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 274 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PACKA, DOUGLAS P
PO BOX 1623
PALMER, AK 99645                                    P‐0031533 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DOUGLAS C
11535 50TH AVE N
PLYMOUTH, MN 55442                                  P‐0031534 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINLAN, ANTONIO
100 78 STREET
NORTH BERGEN, NJ 07047                              P‐0031535 11/25/2017    TK Holdings Inc., et al.                      $720.00                                                                                       $720.00
WILLIAMS, DOUGLAS C
11535 50TH AVE N
PLYMOUTH, MN 55442                                  P‐0031536 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, JOEL M
15926 W GIBSON LN
GOODYEAR, AZ 85338                                  P‐0031537 11/25/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SANCHEZ ORTEGA, JACQUELINE
NO ADDRESS PROVIDED
                                                    P‐0031538 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESE, TIFFANY M
233 JACKSON ROAD
SHAVERTOWN, PA 18708                                P‐0031539 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESE, SUSAN F
233 JACKSON ROAD
SHAVERTOWN, PA 18708                                P‐0031540 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYMAN, CHARLEEN D
10127 WAYWARD WIND LN
HOUSTON, TX 77064‐5448                              P‐0031541 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCRAE, KELVIN
21 OLD HEMLOCK DR.
NEW WINDSOR, NY 12553                               P‐0031542 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLICKMAN, HERBERT K
32 ORCHARD HILL DRIVE
SHARON, MA 02067                                    P‐0031543 11/25/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LAURSEN, SANDRA L
670 TANTRA DR
BOULDER, CO 80305                                   P‐0031544 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JOSEPH A
10833 NEWBRIDGE DR
RIVERVIEW, FL 33579                                 P‐0031545 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEE, ZHENWEI K
250 E WYNNEWOOD RD, APT C‐09
WYNNEWOOD, PA 19096                                 P‐0031546 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, BRADLEY P
NO ADDRESS PROVIDED
                                                    P‐0031547 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROCTOR, AMANDA L
72 LEONARD ST
APT 1
LACKAWANNA, NY 14218                                P‐0031548 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDEN 1 CREDIT UNION
GIET, AMANDA M
4139 CUNY AVE
SACRAMENTO, CA 95823                                P‐0031549 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCONI, SANDRA D
17123 HIGHLAND CANYON DR
HOUSTON, TX 77075                                   P‐0031550 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2109 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 275 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RAMIREZ, TONY
1092 BURKHART AVE
SAN LEANDRO, CA 94579                               P‐0031551 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, MARILYN M
1515 SARAN CT
OCEANSIDE, CA 92056                                 P‐0031552 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCONI, DOMINIC J
17123 HIGHLAND CANYON DR
HOUSTON, TX 77095                                   P‐0031553 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEHLMEIER, JEFFREY T
PO BOX 891161
OKLAHOMA CITY, OK 73189                             P‐0031554 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTUNG, JAMES E
444 15TH STREET
SANTA MONICA                                        P‐0031555 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELY, DALE D
3925 BLUE SKY RD
CARPENTER, WY 82054                                 P‐0031556 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCONI, SANDRA D
17123 HIGHLAND CANYON DR
HOUSTON, TX 77075                                   P‐0031557 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERG, PATRICIA J
PO BOX 236067
ENCINITAS, CA 92023                                 P‐0031558 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABSHER, DONALD R
13811 THUNDERBIRD DRIVE
APT. 55L
SEAL BEACH, CA 90740‐5327                           P‐0031559 11/25/2017    TK Holdings Inc., et al.                      $820.72                                                                                       $820.72
BRISSETT‐MCRAE, ANNMARIE
21 OLD HEMLOCK DR.
NEW WINDSOR, NY 12553                               P‐0031560 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOONOVER, SETH
6796 CULTUS BAY RD.
CLINTON, WA 98236                                   P‐0031561 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, MELINDA J
704 ADMIRALTY WAY
WEBSTER, NY 14580                                   P‐0031562 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEAN, DUNCAN S
8 SOUTHFIELD ROAD
LEBANON, PA 17042                                   P‐0031563 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGARWAL, VIVEK
11200 CEDARCLIFFE DR.
AUSTIN, TX 78750                                    P‐0031564 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAGAMI, WESLEY J
36507 DOVER
LIVONIA, MI 48150                                   P‐0031565 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LYN M
450 NE 11TH STREET
GRANTS PASS, OR 97526                               P‐0031566 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORTRY, ALLEN L
519 S RESH ST
ANAHEIM, CA 92805                                   P‐0031567 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BEDFORD M
450 NE 11TH STREET
GRANTS PASS, OR 97526                               P‐0031568 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2110 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 276 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BURGER, JEFFREY S
W234N6790 SALEM DR
SUSSEX, WI 53089                                     P‐0031569 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAVITZ, JOSEPH I
1855 S. 165 ST.
OMAHA, NE 68130                                      P‐0031570 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATTER, MANDY L
1802 LANSDOWNE WAY
SILVER SPRING, MD 20910                              P‐0031571 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOONG, CAMPION
7 OAK KNOLL ROAD
NATICK, MA 01760                                     P‐0031572 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOONG, CAMPION
7 OAK KNOLL ROAD
NATICK, MA 01760                                     P‐0031573 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, SHARON
417 ROCKHURST RD
BOLINGBROOK, IL                                      P‐0031574 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, NICKI D
1800 PLATEAU VISTA BLVD
APT 23203
ROUND ROCK, TX 78664                                 P‐0031575 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRIVCHER, RICHARD R
5915 TWIN CREEKS CT
CITRUS HEIGHTS, CA 95621                             P‐0031576 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABER, MARGARET H
3103 NW 95TH PLACE
VANCOUVER, WA 98665                                  P‐0031577 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSAREFF, DEBBIE L
1855 STRATFORD ST
LANCASTER, CA 93534                                  P‐0031578 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REECE, TERESA K
7793 ALICIA COURT
SAINT LOUIS, MO 63143                                P‐0031579 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEECE, DUANE
1710 NW 118TH AVENUE
PEMBROKE PINES, FL 33026                             P‐0031580 11/25/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
HYDINGER, LYNNE A
3760 W. 84TH AVE.
APT.#35
WESTMINSTER, CO 80031                                P‐0031581 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNORS, NICOLE B
113 LONGFELLOW ROAD
WALTHAM, MA 02453                                    P‐0031582 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEECE, DUANE
1710 NW 118TH AVENUE
PEMBROKE PINES, FL 33026                             P‐0031583 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOEDEKER, RUSSELL R
5801 NW LANDING DR
PORTLAND, OR 97229‐1080                              P‐0031584 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEAN, DUNCAN S
8 SOUTHFIELD ROAD
LEBANON, PA 17042                                    P‐0031585 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEAN, DUNCAN S
8 SOUTHFIELD ROAD
LEBANON, PA 17042                                    P‐0031586 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2111 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 277 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
N/A
GELETKA, ELIZABETH L
7193 CATALINA ISLE DRIVE
LAKE WORTH, FL 33467‐7739                           P‐0031587 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URRUTIA, KETHERINE
14900 SE 70 PLACE
DAVIE, FL 33331                                     P‐0031588 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARASIMHA, SUNDARARAJA
3890 PIMLICO DR
PLEASANTON, CA 94588                                P‐0031589 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECHTSCHAFFER, NICHOLAS A
2311 IVY HILL WAY
#423
SAN RAMON, CA 94582                                 P‐0031590 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENTICE, SCOTT A
1762 ABERDEEN CIRCLE
CROFTON, MD 21114                                   P‐0031591 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWUSU ANSAH, KWAKU
6023 PEAR ORCHARD RD
JACKSON, MS 39211                                   P‐0031592 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNDARARAJAN, CHOODAMANI
3890 PIMLICO DR
PLEASANTON, CA 94588                                P‐0031593 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYSON, LAURA A
17 JOHNSON DRIVE
CHATHAM, NJ 07928                                   P‐0031594 11/25/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SPRAGUE, ROBERT H
6 NORTH MAIN AVE.
APT. 5
ORONO, ME 04473                                     P‐0031595 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOFGREN, COLETTE C
8272 S WILLIAMSBURG PARK CIR
SANDY, UT 84070                                     P‐0031596 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, NELSON S
8 ELMWOOD CIRCLE
PEEKSKILL, NY 10566                                 P‐0031597 11/25/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STENGEL, TROY
21701 FOOTHILL BLVD, #156
HAYWARD, CA 94541                                   P‐0031598 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENGEL, TROY
21701 FOOTHILL BLVD
#156
HAYWARD, CA 94541                                   P‐0031599 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, TIRYN
7725 LUXOR STREET
DOWNEY, CA 90241                                    P‐0031600 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIAMBRUNO, MARCO G
4724 VISTA DRIVE
LOOMIS, CA 95650                                    P‐0031601 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, MIGNON M
P.O. BOX 313
ANTIOCH, TN 37011                                   P‐0031602 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLLINEDO, ERIC S
24344 LA MONTURA DRIVE
VALENCIA, CA 91354                                  P‐0031603 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2112 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 278 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GIAMBRUNO, PAUL S
4724 VISTA DRIVE
LOOMIS, CA 95650                                     P‐0031604 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOTSON, MARIO M
5348 CROCKETTS CV.
MEMPHIS, TN 38141                                    P‐0031605 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANIPE, ROBERT J
1543 MERION WAY 45D
SEAL BEACH, CA 90740                                 P‐0031606 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, RICHARD
3630 NISSING WAY SE
OLYMPIA, WA 98501                                    P‐0031607 11/26/2017    TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
DASE, JEFFERY
1413 WEST 112TH PLACE
CHICAGO, IL 60643                                    P‐0031608 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, RICHARD
3630 NISSING WAY SE
OLYMPIA, WA 98501                                    P‐0031609 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, BENJAMIN S
1509 CHARLOTTE DR.
TYLER, TX 75702                                      P‐0031610 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHALIL, RICHARD
P.O. BOX 2453
BARSTOW, CA 92312                                    P‐0031611 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHALIL, SAWSAN
P.O. BOX 2453
BARSTOW, CA 92312                                    P‐0031612 11/26/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
BOTSCH, LINDSAY M
1102 BROOKSIDE DR APT. 105
GRAFTON, WI 53024                                    P‐0031613 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHURCH, TIFFANIE R
5212 SILVER CROSSING STREET
BAKERSFIELD, CA 93313                                P‐0031614 11/26/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
SHARMA, HARI K
12000 MARION LN W
APT 1108
MINNETONKA, MN 55305                                 P‐0031615 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, MARILYN W
7725 LUXOR STREET
DOWNEY, CA 90241                                     P‐0031616 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JIN
15970 NE 117TH ST
REDMOND, WA 98052                                    P‐0031617 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZARETNIK, GENNADY
400 S BURNSIDE AVE
APT 9D
LOS ANGELES, CA 90036‐5449                           P‐0031618 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, ALLAN B
15 WYNDMOOR DRIVE
GLENSIDE, PA 19038                                   P‐0031619 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORSE, MICHAEL C
P.O.BOX 4401
PETALUMA, CA 94954                                   P‐0031620 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, ALLAN B
15 WYNDMOOR DRIVE
GLENSIDE, PA 19038                                   P‐0031621 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2113 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 279 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DARLING, PAUL S
1107 COTTAGE ST SW
VIENNA, VA 22180                                   P‐0031622 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARLING, PAUL S
1107 COTTAGE ST SW
VIENNA, VA 22180                                   P‐0031623 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, MARTA S
1751 MISSISSIPPI AVE NE
ST. PETERSBURG, FL 33703                           P‐0031624 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGMAN, LISA A
9009 SKOKIE BLVD 2B
SKOKIE, IL 60077                                   P‐0031625 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLEMAN, CYNTHIA L
13332 COURT PL
BURNSVILLE, MN 55337                               P‐0031626 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANHAM, JANE L
522 N7TH ST.
OBION, TN 38240                                    P‐0031627 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMMELGARD, RYAN D
1211 LONGFORD LN
BLOOMINGTON, IL 61704                              P‐0031628 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLGOOD, ZACHARY W
2146 S 75TH E AVE
TULSA, OK 74129                                    P‐0031629 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONRARDY, PAUL
7621 ALDRICH AVE S
RICHFIELD, MN 55423                                P‐0031630 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERSHMAN, ROBERT C
25 S. LINE RD.APT # 2
P.O. BOX 22
STEVENS, PA 17578                                  P‐0031631 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARLEY, ALTHEA H
P O BOX 9923
BIRMINGHAM, AL 35220                               P‐0031632 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARGOFF, SARAH C
2246 LINDEN PLACE
ERIE, CO 80516                                     P‐0031633 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, JAMES M
827 UNION PACIFIC BLVD
#71‐5007
LAREDO, TX 78045                                   P‐0031634 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, MARK A
3870 HIGHWAY 5
, AR 72019                                         P‐0031635 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMUDE, JEFFREY E
84 FOREST ROAD
MOUNTAIN TOP, PA 18707                             P‐0031636 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATER, ANJANETTE M
903 DEERBERRY COURT
ODENTON, MD 21113                                  P‐0031637 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, LATOYIA T
1743 NORTH LOTUS AVE
CHICAGO, IL 60639                                  P‐0031638 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE‐SCHMUDE, MICHELLE L
84 FOREST ROAD
MOUNTAIN TOP, PA 18707                             P‐0031639 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2114 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 280 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GARY R & CATHY L POULIOT REVO
POULIOT, CATHY L
412 ROCKBURN COURT
PURCELLVILLE, VA 20132                               P‐0031640 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT JR, PAUL
635 OLD CANDIA RD
CANDIA, NH 03034                                     P‐0031641 11/26/2017    TK Holdings Inc., et al.                    $54,544.00                                                                                   $54,544.00
HOWE, BRAD A
7524 BRIDGE ST
ALEXANDRIA, PA 16611                                 P‐0031642 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONKLIN, THOMAS E
2472 ROUTE 64
BLOOMFIELD, NY 14469                                 P‐0031643 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANGAT, ARIF‐IQBAL Y
70 COVES RUN
SYOSSET, NY 11791                                    P‐0031644 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, DIANE M
NO ADDRESS PROVIDED
                                                     P‐0031645 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSK, BOBBI L
173 CEDAR RIDGE DRIVE
CANON CITY, CO 81212                                 P‐0031646 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SER, GEOK WAH
783 VILLAGE CLUB DR
WEXFORD, PA 15090                                    P‐0031647 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANGAT, ARIF‐IQBAL Y
70 COVES RUN
SYOSSET, NY 11791                                    P‐0031648 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANGAT, ARIF‐IQBAL Y
70 COVES RUN
SYOSSET, NY 11791                                    P‐0031649 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCO, LIONEL
PO BOX 302
ROSWELL, NM 88202‐0302                               P‐0031650 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APPLEWHITE, JOANN
1824 OWENS RD
LEESBURG, FL 34748                                   P‐0031651 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRABANT, JOHN E
522 N.ST. MARYS ST.
ST. MARYS                                            P‐0031652 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOKS, JOHN
2855 W. FITCH
CHICAGO, IL 60645                                    P‐0031653 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, SANDRA L
7911 DEBAR CIRCLE
OKLAHOMA CITY, OK 73132                              P‐0031654 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, NAN
2725 GENTRY WALK COURT
CUMMING, GA 30041                                    P‐0031655 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZÁLEZ, EDWIN
P O BOX 390
GARROCHALES, PR 00652                                P‐0031656 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVAT, MARIE J
353 E BONNEVILLE AVE #1102
LAS VEGAS, NV 89101                                  P‐0031657 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2115 of 3671
                                                  Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 281 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DI DIO, GARY M
18002 JUDICIAL WAY N
LAKEVILLE, MN 55044                                    P‐0031658 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, GARY A
44709 SAINT ANDREWS CHURCH RD
CALIFORNIA, MD 20619                                   P‐0031659 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMENTS, JUDITH A
2303 TREMONT AVE
ATCO, NJ 08004                                         P‐0031660 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLOWO, MARY T
1623 ROCKCRESS DRIVE,
JAMISON, PA 18929                                      P‐0031661 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARAN, ANDRES F
6119 SAVANNAH WAY
LAKE WORTH, FL 33463                                   P‐0031662 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS NIETO, KEYLA
P O BOX 390
GARROCHALES, PR 00652                                  P‐0031663 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FETZER, GRACE P
13819 PINEROCK LANE
HOUSTON, TX 77079‐3316                                 P‐0031664 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPUTO, KATHLEEN M
6400 CENTER STREET
UNIT 32
MENTOR, OH 44060                                       P‐0031665 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCH, PAUL
10 BOW STREET #4
EXETER, NH 03833                                       P‐0031666 11/26/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
BARRITTA, ANTIONIO
114 MAC ARTHUR DR
EDISON, NJ 08837                                       P‐0031667 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENZEL, BRIAN L
23970 NE GREENS CROSSING ROAD
REDMOND, WA 98053                                      P‐0031668 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFREITER, ASHLEY N
514 EAST RIDGELY AVENUE
SPRINGFIELD, IL 62702                                  P‐0031669 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAUSE, DONALD W
21363 LAKEWOOD TRAIL
KIRKSVILLE, MO 63501                                   P‐0031670 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, C
PO BOX 6124
LARGO, MD 20792                                        P‐0031671 11/26/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
BECKWITH, JR., LYNN L
4109 FORTITUDE COURT
FLORISSANT, MO 63034                                   P‐0031672 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFEVER, SUSAN D
9 62ND STREET
#4‐O
WEST NEW YORK, NJ 07093                                P‐0031673 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIRCHILD, JIHN T
NO ADDRESS PROVIDED
                                                       P‐0031674 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAFNER, ROBERT A
9484 FAWN LANE
CEDARBURG, WI 53012                                    P‐0031675 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2116 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 282 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DIXON, C
PO BOX 6124
LARGO, MD 20792                                     P‐0031676 11/26/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
WIRTH, CHARLOTTE A
131 WILDWOOD COVE DRIVE
MOORESVILLE, NC 28117                               P‐0031677 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, CINDY H
161 FELTON WOOD RD
BYRON, GA 31008‐6143                                P‐0031678 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EADENS, CHARLES A
8726 N LYNN AVE
TAMPA, FL 33604                                     P‐0031679 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANLEY, PETER D
15611 LAKEBEND DR.
FINDLAY, OH 45840                                   P‐0031680 11/26/2017    TK Holdings Inc., et al.                      $220.81                                                                                       $220.81
WILLIAMS, STEPHEN W
161 FELTON WOOD RD
BYRON, GA 31008‐6143                                P‐0031681 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALAKRISHNAN, MURUGESAN
10452 MARIGOLD CT
HIGHLANDS RANCH, CO 80126                           P‐0031682 11/26/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
ELMASSRY, MINA
8003 OAHU CT
HOUSTON, TX 77040‐1467                              P‐0031683 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILEWSKI, HOLLY
4655 CARDINAL DRIVE
CINCINNATI, OH 452444F2CZ                           P‐0031684 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALAKRISHNAN, MURUGESAN
10452 MARIGOLD CT
HIGHLANDS RANCH, CO 80126                           P‐0031685 11/26/2017    TK Holdings Inc., et al.                    $38,000.00                                                                                   $38,000.00
HANSEN, EILEEN
266 E 4TH AVE. #404
SALT LAKE CITY, UT 84103                            P‐0031686 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLHAMMER, LINDA J
1890 SHADY PLAIN ROAD
APOLLO, PA 15613                                    P‐0031687 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARESCO, JOSEPH A
2311 HILLSIDE ST
CUYAHOGA FALLS, OH 44221                            P‐0031688 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTON, TIMOTHY
14546 BROOK HOLLOW #279
SAN ANTONIO, TX 78232                               P‐0031689 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, SERGIO
515 VERLO DR.
LORENA, TX 76655                                    P‐0031690 11/26/2017    TK Holdings Inc., et al.                     $2,850.00                                                                                    $2,850.00
DESAI, MANISHA
453 HAYDEN DR
LEWISVILLE, TX 75067                                P‐0031691 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIEL, ELLEN V
1019 CLINTON ST
CARROLLTON, TX 75007                                P‐0031692 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, YARALISE V
170 POINTE CIRCLE NORTH
CORAM, NY 11727                                     P‐0031693 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2117 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 283 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WANG, YU MING
PO BOX 814
ROSEMEAD, CA 91770                                  P‐0031694 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALMAN, JR., S. FERRELL
28 MARTIN AVENUE
ASHEVILLE, NC 28806                                 P‐0031695 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIES, MATTHEW P
1448 WOODHAVEN DRIVE
HUMMELSTOWN, PA 17036                               P‐0031696 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALMAN, KORAL F
28 MARTIN AVENUE
ASHEVILLE, NC 28806                                 P‐0031697 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRTH, CHARLOTTE A
131 WILDWOOD COVE DRIVE
MOORESVILLE, NC 28117                               P‐0031698 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANDHI, PRADIP M
2190 SOARING LANE
LAWRENCEVILLE, GA 30044                             P‐0031699 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRTH, CHARLOTTE A
131 WILDWOOD COVE DRIVE
MOORESVILLE, NC 28117                               P‐0031700 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DREINER, BERNHARD A
122 ROUND HILL ROAD
WALDEN, NY 12586                                    P‐0031701 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARMER, PRECIOUS
2049 BARNSBORO RD. APT G1
BLACKWOOD, NJ 08012                                 P‐0031702 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONALDSON, CLIFFORD J
60 N PEMBROKE AVE APT C
ZANESVILLE, OH 43701                                P‐0031703 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSORIO, TIM
1046 SAN RAFAEL
SOLDEDAD, CA 93960                                  P‐0031704 11/26/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
DREINER, BERNHARD
122 ROUND HILL ROAD
WALDEN, NY 12586                                    P‐0031705 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEELER, ELIZABETH B
PO BOX 1084
SHEPHERDSTOWN, WV 25443                             P‐0031706 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSORIO, TIM
1046 SAN RAFAEL
SOLEDAD, CA 93960                                   P‐0031707 11/26/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
DIXON, C
PO BOX 6124
LARGO, MD 20792                                     P‐0031708 11/26/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
FAGAN, IRIS M
2015 FRANKLIN DR.
GLENVIEW, IL 60026                                  P‐0031709 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANDHI, ANJANA P
2190 SOARING LANE
LAWRENCEVILLE, GA 30044                             P‐0031710 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSORIO, TIMOTHY
1046 SAN RAFAEL
SOLEDAD, CA 93960                                   P‐0031711 11/26/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00



                                                                                         Page 2118 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 284 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FAGAN, ABRAHAM S
2015 FRANKLIN DR.
GLENVIEW, IL 60026                                  P‐0031712 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINITSKY, THOMAS J
12 BLOSSOM LN
BREWSTER, NY 10509                                  P‐0031713 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACLO, ALLAN P
2365 MILAN STREET
EASTON, PA 18045                                    P‐0031714 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, C
PO BOX 6124
LARGO, MD 20792                                     P‐0031715 11/26/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
KASHATUS, JEREMY D
106 BLUEBELL DR
EAST STROUDSBURG, PA 18301                          P‐0031716 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIRCHILD, JOHN R
7747 MARIAH CT
ORLANDO, FL 32810                                   P‐0031717 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANDHI, PRADIP M
2190 SOARING LANE
LAWRENCEVILLE, GA 30044                             P‐0031718 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, STEPHANIE R
NO ADDRESS PROVIDED
                                                    P‐0031719 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEHRING, WILLIAM R
3171 ASHER RD
ANN ARBOR, MI 48104‐4170                            P‐0031720 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOLLY, JANET
46 W. NOTRE DAME STREET
GLENS FALLS, NY 12801                               P‐0031721 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIDAN, LAWRENCE E
820 KIMBERLY LANE
OTTAWA, IL 61350                                    P‐0031722 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEGETAIRE, ERIN
206 EDIE ANN DR
LAFAYETTE, LA 70508                                 P‐0031723 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIARD, ANTOINETTE L
12318 W GEORGIA AVE
LITCHFIELD PARK, AZ 85340                           P‐0031724 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOYT, PEGGY A
144 MADISON DRIVE
BRISTOL, CT 06010                                   P‐0031725 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CORNELL, BEATRIZ Q
415 D STREET
APARTMENT 14
CHULA VISTA, CA 91910‐1626                          P‐0031726 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, ELISE R
3011 CABRILLO MESA DRIVE
SAN DIEGO, CA 92123                                 P‐0031727 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CATHLEEN T
8067 9TH STREET WAY NORTH
OAKDALE, MN 55128                                   P‐0031728 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWELL, SHARON P
10 TIFFANY COURT
LAKE GROVE, NY 11755                                P‐0031729 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2119 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 285 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GRIMA, NATHAN D
4337 FELTON STREET
SAN DIEGO, CA 92104                                P‐0031730 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, RAPHAEL
201 WARREN STREET #4A
JERSEY CITY, NJ 07302                              P‐0031731 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGARET
KUNGU, LEE
403 OLYMPUS 5
HERCULES, CA 94547                                 P‐0031732 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGTIN, PATRICK J
31 S. HIGHLAND
MOUNT CLEMENS, MI 48043‐2139                       P‐0031733 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERSTREET, ELIZABETH
4437 JEFFERSON DRIVE
RICHTON PARK, IL 60471                             P‐0031734 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAUCHAMP, DAWN
PO BOX 198
WISHRAM, WA 98673                                  P‐0031735 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLENN, EARL
2020 S. COBBLESTONE COVE
BRANDON, MS 39042                                  P‐0031736 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, TIMOTHY
4661 WOODVIEW CR
OLD HICKORY, TN 37138                              P‐0031737 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOJICA, VINCENT S
8937 BERGAMO CIRCLE
STOCKTON, CA 95212                                 P‐0031738 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, CHAD A
10770 BEARDSLEE
PERRY, MI                                          P‐0031739 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, TERRY
2325 MANDARIN ROAD
DELAND, FL 32720                                   P‐0031740 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENG, JOYCE
515 GREGORY AVE
APT. 6
WEEHAWKEN, NJ 07086                                P‐0031741 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KWARTIN, ROBERT M
9908 CHASE HILL CT.
VIENNA, VA 22182                                   P‐0031742 11/26/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TURNER, MARK A
PO BOX 1854
WHITE PLAINS, NY 10602                             P‐0031743 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KWARTIN, ROBERT M
9908 CHASE HILL CT.
VIENNA, VA 22182                                   P‐0031744 11/26/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ZENG, ZHENG
35 MOSEL AVE
STATEN ISLAND, NY 10304                            P‐0031745 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, CHARLES M
5590 ASHMOORE COURT
FLOWERY BRANCH, GA 30542                           P‐0031746 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KWARTIN, ROBERT M
9908 CHASE HILL CT.
VIENNA, VA 22182                                   P‐0031747 11/26/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
                                                                                        Page 2120 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 286 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SHEPARD, ROBERT S
PO BOX 276
CLAREMORE, OK 74018                                  P‐0031748 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUDON, JOHN
14604 S. CHENEY SPOKANE RD.
CHENEY, WA 99004                                     P‐0031749 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIES, MATTHEW P
1448 WOODHAVEN DRIVE
HUMMELSTOWN, PA 17036                                P‐0031750 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUDON, JULIE
14604 S CHENEY SPOKANE RD.
CHENEY, WA 99004                                     P‐0031751 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENGEL, DENIS
108 HILLTOP RD
OAKWOOD HILLS, IL 60013                              P‐0031752 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, TELISA L
6601 AUTUMN TRACE DRIVE
NORCROSS, GA 30092                                   P‐0031753 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRITTEN, KENNETH E
375 WEYMOUTH WAY
CHICO, CA 95973                                      P‐0031754 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RHONDA
2 JOURDAIN
ALISO VIEJO, CA 92656                                P‐0031755 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENDER, JOHN R
681 VISTA DRIVE
EMERALD HILLS, CA 94062                              P‐0031756 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, SZE
2 OAK HILL FARMS RD
ELLINGTON, CT 06029                                  P‐0031757 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAMELL, DARREN
NO ADDRESS PROVIDED
                                                     P‐0031758 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOEL, RAJEEV
PO BOX 7321
MENLO PARK, CA 94026                                 P‐0031759 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, SARAH
42 BROOKS ST
MAYNARD, MA 01754                                    P‐0031760 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEATH, KRISTI L
1524 WARRIOR RD APT. 4
ANNISTON, AL 36207                                   P‐0031761 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYUN, DANNY K
399 11TH STREET, APT 201
PALISADES PARK, NJ 07650                             P‐0031762 11/26/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
CHAN, RONALD L
992 CASTLE HILL ROAD
REDWOOD CITY, CA 94061                               P‐0031763 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEW, SHEEN
2 OAK HILL FARMS RD
ELLINGTON, CT 06029                                  P‐0031764 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULZE, MARK H
10403 N FISK AVENUE
KANSAS CITY, MO 64153‐1701                           P‐0031765 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2121 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 287 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RUSHING, STACY R
503 TERN CT.
HAVRE DE GRACE, MD 20178                            P‐0031766 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUEVARA, CHRISTIAN A
10342 TIGER HUNT
SAN ANTONIO, TX 78251                               P‐0031767 11/26/2017    TK Holdings Inc., et al.                     $1,400.00                                                                                    $1,400.00
SAVAGE, ELISE R
3011 CABRILLO MESA DR
SAN DIEGO, CA 92123                                 P‐0031768 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, MARIO R
4117 SW 192 TER
MIRAMAR, FL 33029                                   P‐0031769 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                 P‐0031770 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ILICH, DESIREE L
8227 BANYAN ST.
ALTA LOMA, CA 91701                                 P‐0031771 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL STREET HOME, INC.
DAGGETT, MARGARET
PO BOX 270553
FORT COLLINS, CO 80527                              P‐0031772 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISSEN, ROB M
1427 LOWELL CIRCLE
BOONE, IA 50036                                     P‐0031773 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLENN, EARL
2020 S. COBBLESTONE COVE
BRANDON, MS 39042                                   P‐0031774 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURY, ERICA A
905 MISSION HILL RD
BOYNTON BEACH, FL 33435                             P‐0031775 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVIOR, MELYSHEACO A
1594 HULL RD
LOUSVILLE, MS 39339                                 P‐0031776 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEAREN, SARAH C
1521 MILVIA STREET
BERKELEY, CA 94709                                  P‐0031777 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, ELISE
3011 CABRILLO MESA DR
SAN DIEGO, CA 92123                                 P‐0031778 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARDELL, VERN E
66918 COUNTY RD 27
FAIRFAX, MN 55332                                   P‐0031779 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, NATAN
17256 NE 7TH PL
BELLEVUE, WA 98008                                  P‐0031780 11/26/2017    TK Holdings Inc., et al.                        $98.00                                                                                       $98.00
WARD, FRANK A
P. O. BOX 149
SYRACUSE, NY 13201                                  P‐0031781 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRVIN, CARLA C
27 GRAYS CROSS RD
PETAL, MS 39465                                     P‐0031782 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, PABLO A
4117 SW 192 TER
MIRAMAR, FL 33029                                   P‐0031783 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2122 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 288 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAMPBELL, CRAIG R
2548 AQUASANTA
TUSTIN, CA 92782                                    P‐0031784 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUMAN, ROY G
PO BOX 605
LA CANADA, CA 91012‐0605                            P‐0031785 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKEY, THOMAS E
NO ADDRESS PROVIDED
                                                    P‐0031786 11/26/2017    TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
SANCHEZ, ELIZABETH J
P.O. BOX13
KEAAU, HI 96749                                     P‐0031787 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUBIN, KAREN R
139 SMITH ROAD
BASTROP, TX 78602                                   P‐0031788 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABAKA, ROBERT R
3464 E WESTERN RESERVE RD
POLAND, OH 44514‐2847                               P‐0031789 11/26/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SMITH, CRAIG J
4011 SE WOODWARD ST.
PORTLAND, OR 97202                                  P‐0031790 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ, JACQUELINE M
26297 BASELINE ST SPACE 35
HIGHLAND, CA 92346                                  P‐0031791 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VUKOVIC, DEBORAH M
5387 TONAWANDA CREEK ROAD
NORTH TONAWANDA, NY 14120                           P‐0031792 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJE, CHITA
4205 DON TOMASO DR. #5
LOS ANGELES, CA 90008                               P‐0031793 11/26/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
AXLUND, DONALD G
14638 CORAL BERRY DRIVE
TAMPA, FL 33626                                     P‐0031794 11/26/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
MENDIOLA, RAQUEL
4728 SIR GARETH DR #B
EL PASO, TX 79902‐1206                              P‐0031795 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AXLUND, DONALD G
14638 CORAL BERRY DRIVE
TAMPA, FL 33626                                     P‐0031796 11/26/2017    TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
KOERNER, KATHRYN D
289 THOMAS STREET
HURLEY, NY 12443                                    P‐0031797 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLD, SANDRA J
12496 MOUNT OLIVET ROAD
FELTON, PA 17322                                    P‐0031798 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRARA, GIOVANNI
11 E ATHENS AVENUE
APT. 402
ARDMORE, PA 19003                                   P‐0031799 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, SUSAN
7712 39TH AVE SW
SEATTLE, WA 98136                                   P‐0031800 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICK, JULIE K
2335 SE LEWELLYN AVE
TROUTDALE, OR 97060                                 P‐0031801 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2123 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 289 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NORD, DAVID A
785 LILLIAN ST
JORDAN, MN 55352                                     P‐0031802 11/26/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
STRICKLAND, PAMELA
1212 RIVER OAKS DRIVE
FLOWER MOUND, TX 75028                               P‐0031803 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMADAN, MATTHEW L
115 2ND AVENUE SOUTH, #1004
MINNEAPOLIS, MN 55401‐2017                           P‐0031804 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, PAMELA
1212 RIVER OAKS DRIVE
FLOWER MOUND, TX 75028                               P‐0031805 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, TELISA L
6601 AUTUMN TRACE DRIVE
NORCROSS, GA 30092                                   P‐0031806 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWICKING, CARSTEN A
9 KIMBALL CT APT 802
BURLINGTON, MA 01803                                 P‐0031807 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRITTEN, KENNETH E
375 WEYMOUTH WAY
CHICO, CA 95973                                      P‐0031808 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, MICHELLE
1558 PINE VALLEY BLVD. #3
ANN ARBOR, MA 48104                                  P‐0031809 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHAN, SUZETTE E
10620 WHIPPLE STREET UNIT 305
TOLUCA LAKE, CA 91602                                P‐0031810 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, LISA J
NO ADDRESS PROVIDED
                                                     P‐0031811 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAPP, JENNA
8970 S MINERS DR
HIGHLANDS RANCH, CO 80126                            P‐0031812 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZGERALD II, BRIAN K
1733 119TH AVE NE
BLAINE, MN 55449                                     P‐0031813 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, TOMMY D
1424 PINE FOREST DR
PEARLAND, TX 77581                                   P‐0031814 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREDO, ROMAN S
8106 RETRIEVER AVENUE
LAS VEGAS, NV 89147                                  P‐0031815 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOERGER, DOUG
817 ILLINOIS AVENUE
BATAVIA, IL 60510                                    P‐0031816 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLF, ROSS A
1225 SIOUX COURT
GENEVA, FL 32732                                     P‐0031817 11/26/2017    TK Holdings Inc., et al.                    $19,284.83                                                                                   $19,284.83
ROSS, RANDALL S
353 EMMONS BLVD
WYANDOTTE, MI 48192                                  P‐0031818 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAWN(FISK), MAUREEN B
4218 MOJAVE DRIVE
GRANBURY, TX 76049                                   P‐0031819 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2124 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 290 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
IWIULA, GABRIELLE K
907 N 95TH ST
SEATTLE, WA 98103                                   P‐0031820 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZGERALD II, BRIAN K
1733 119TH AVE NE
BLAINE, MN 55449                                    P‐0031821 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, SHEPHERD L
3421 CEDAR OAKS DRIVE
TEXAS CITY, TX 77591                                P‐0031822 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLIN, DOROTHEA L
820 BAY STREET
SUISUN CITY, CA 94585                               P‐0031823 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUJAN, MIGUEL A
4206 VEGAS DE SUENOS
SANTA FE, NM 87507                                  P‐0031824 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNCEY, RYAN L
106 NORTHWOODS CT.
WHITE HOUSE, TN 37188                               P‐0031825 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIRING, ROGER
3511 S 79TH ST
LINCOLN, NE 68506                                   P‐0031826 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, DANIEL M
23 HARDING DRIVE
CATHEDRAL CITY, CA 92234                            P‐0031827 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEKSIW, EUNICE
137 SHOREHAM VILLAGE DR
FAIRFIELD, CT 06824                                 P‐0031828 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIRING, JANE
3511 S 79TH ST
LINCOLN, NE 68506                                   P‐0031829 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, ELIZABETH A
3421 CEDAR OAKS DRIVE
TEXAS CITY, TX 77591                                P‐0031830 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, XIANCHU
216 SANTA FE TRL
APT 2070
IRVING, TX 75063                                    P‐0031831 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNEL, KELLY D
7309 WATERWOOD DR.
ROWLETT, TX 75089                                   P‐0031832 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORECKI, DAVID P
398 SHADOWBROOK DR
WINDSOR, CO 80550                                   P‐0031833 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, ROBYNE L
3703 E GROVE ST
TAMPA, FL 33610                                     P‐0031834 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCZYNSKI, CYNTHIA R
4355 S AUSTIN STREET
MILWAUKEE, WI 53207                                 P‐0031835 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYHNER, MARC D
2527 ROYAL CT E
SEATTLE, WA 98112                                   P‐0031836 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCZYNSKI, CYNTHIA R
4255 S AUSTINS STREET
MILWAUKEE, WI 53207                                 P‐0031837 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2125 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 291 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROSTAMI, SHAHIN
2548 AQUASANTA
TUSTIN, CA 92782                                    P‐0031838 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S, ROY G
PO BOX 605
LA CANADA, CA 91012‐0605                            P‐0031839 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER, IDRISA P
2103 FIELDBROOK PLACE
SUFFOLK, VA 23434                                   P‐0031840 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, SPENCER J
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0031841 11/26/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
DART, BRIAN S
99 NEW WICKHAM DRIVE
PENFIELD, NY 14526                                  P‐0031842 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, ROBERTO S
54 SEQUOIA GROVE WAY
AMERICAN CANYON, CA 94503                           P‐0031843 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIZIEFF, GORDON M
21 BROADVIEW TERRACE
ORINDA, CA 94563                                    P‐0031844 11/26/2017    TK Holdings Inc., et al.                     $2,883.00                                                                                    $2,883.00
KOWAL, MARIA S
20 COVE SIDE LANE
STONINGTON, CT 06378                                P‐0031845 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENHONSEL, LYNDSEY M
1614 VICKERS DR
COLORADO SPRINGS, CO 80918                          P‐0031846 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUANN, CHARLES D
7109 STUART RD
KING GEORGE, VA 22485                               P‐0031847 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMPION, CHAUNCEY R
4306 8TH AVENUE
LOS ANGELES, CA 90008                               P‐0031848 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESSEMANN, ERIC G
1501 EAST MINNESOTA STREET
SAINT JOSEPH, MN 56374                              P‐0031849 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHING, CHRISTOPHER J
9709 W OLYMPIC BLVD APT 2
BEVERLY HILLS, CA 90212                             P‐0031850 11/26/2017    TK Holdings Inc., et al.                    $23,347.88                                                                                   $23,347.88
FOLDY, STEVEN A
2714 JOHNSON STREET
LAS CRUCES, NM 88005                                P‐0031851 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGWORTH, SOON U
6242 WILMETTE DRIVE
BURKE, VA 22015                                     P‐0031852 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASH, DANNY A
454 BORDEN CIRCLE
SAN MARCOS, CA 92069‐1841                           P‐0031853 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIVERSON, STEVEN E
16763 LAKELAND BEACH RD.
KENDALL, NY 14476                                   P‐0031854 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLINDER, DYLLAN M
15720 120TH AVENUE SE
RENTON, WA 98058                                    P‐0031855 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2126 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 292 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GARCIA, MICHAEL O
8 PROSPECT STREET
EAST WILLISTON, NY 11596                            P‐0031856 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORNAK, MARK R
2368 MILL GROVE RD
PITTSBURGH, PA 15241                                P‐0031857 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOOSE, PAUL E
72 CAMELOT DR
WORCESTER, MA 01602                                 P‐0031858 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUTZKE, KRISTINE N
7221 S STAPLES ST APT #224
CORPUS CHRISTI, TX 78413                            P‐0031859 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORNAK, MARK R
2368 MILL GROVE RD
PITTSBURGH, PA 15241                                P‐0031860 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT‐ MILLAGE, LUWANNA
465 SOUTH ROSARIO AVENUE
SAN JACINTO, CA 92583                               P‐0031861 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASH, DANNY A
454 BORDEN CIRCLE
SAN MARCOS, CA 92069‐1841                           P‐0031862 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, NOEL P
P.O. BOX 3
HESSEL, MI                                          P‐0031863 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARZANO, MARYANN
8 DAVE LANE
CENTEREACH, NY 11720                                P‐0031864 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSEUH, HSIAO
12585 W. 8TH PLACE
GOLDEN, CO 80401‐4259                               P‐0031865 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASELBERGER, CHRISTINA E
PO BOX 12411
COLUMBUS, OH 43212                                  P‐0031866 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, SPENCER J
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0031867 11/26/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
HSEUH, HSIAO
12585 W. 8TH PLACE
GOLDEN, CO 80401‐4259                               P‐0031868 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARZANO, JOHN C
8 DAVE LANE
CENTEREACH, NY 11720                                P‐0031869 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREIFFER, CATHERINE H
234 DORRINGTON BLVD
METAIRIE, LA 70005                                  P‐0031870 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLHJOO, LITCY
156 ORCHARD AVE
WOODBURY, CT 06798                                  P‐0031871 11/26/2017    TK Holdings Inc., et al.                    $51,693.00                                                                                   $51,693.00
OHTA, RUSSELL
6440 LUNITA ROAD
MALIBU, CA 90265                                    P‐0031872 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT‐ MILLAGE, LUWANNA
465 S. ROSARIO AVENUE
SAN JACINTO, CA 92583                               P‐0031873 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2127 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 293 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CRAIG, SHARON A
2439 EAST OAK ST
STOCKTON, CA 95205                                  P‐0031874 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWERS, STEPHEN E
145 HEYER RD
NAZARETH, PA 18064                                  P‐0031875 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNSBURG, CASSANDRA R
11229 SAMPSON AVE
LYNWOOD, CA 90262                                   P‐0031876 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, TOMMY D
1424 PINE FOREST DR
PEARLAND, TX 77581                                  P‐0031877 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, MAX D
722 HEATHER CT
WATSONVILLE, CA 95076                               P‐0031878 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZGERALD II, BRIAN K
1733 119TH AVE NE
BLAINE, MN 55449                                    P‐0031879 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ERIN R
204 ARIZONA ST.
LAWRENCE, KS 66049                                  P‐0031880 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ERIKA
222 CRESCENT COURT
BRISBANE, CA 94005                                  P‐0031881 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, BEVERLY V
109 STONEBRIDGE LANE
CLINTON, MS 39056                                   P‐0031882 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIALS, CANDI A
20072 PITTS RD
WELLINGTON, OH 44090                                P‐0031883 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORSIN, NARDO
11351 NW 30TH PL
SUNRISE, FL 33323                                   P‐0031884 11/26/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MATNEY, DWAYNE M
4414 CEDAR SPRINGS RD
UNIT 105
DALLAS, TX 75219                                    P‐0031885 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANTEA, EMIL I
498 CHIMNEY SWEEP HILL ROAD
GLASTONBURY, CT 06033                               P‐0031886 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAFFERTY, SEAN P
20 CITYVIEW WAY
SAN FRANCISCO, CA 94131                             P‐0031887 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPLAN, RICHARD P
1446 SOUTH OAKHURST DRIVE
LOS ANGELES, CA 90035                               P‐0031888 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBERT, VINCENT L
832 E. DAMION LOOP
CHINO VALLEY, AZ 86323                              P‐0031889 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, SPENCER J
14100 MOHAW
LEAWOOD, KS 66224                                   P‐0031890 11/26/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
SALEM, TRACI A
708 S PACKWOOD AVE
TAMPA, FL 33606                                     P‐0031891 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2128 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 294 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CANTRIL‐MCKENNA, MARIE
7460 NE 122ND ST
KIRKLAND, WA 98034                                  P‐0031892 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENSEN, CATHERINE L
357 DIAMOND SPRING ROAD
DENVILLE, NJ 07834                                  P‐0031893 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOKOVNA, ARAN H
27235 TRENTON PLACE
VALENCIA, CA 91354                                  P‐0031894 11/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LIDSTONE, JAMES P
9750 BURBERRY WAY
HIGHLANDS RANCH, CO 80129                           P‐0031895 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOKOVNA, ARAN H
27235 TRENTON PLACE
VALENCIA, CA 91354‐2135                             P‐0031896 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, ANTHONY
11 CLIFTON TERRACE
WEEHAWKEN                                           P‐0031897 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENKEL, EDWARD S
1003 BENTLEY LN
BARTLETT, IL 60103                                  P‐0031898 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRAGE, CATHY
1135 BRANDY STATION
RICHARDSON, TX 75080                                P‐0031899 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNMORE JR., WILLIE
719 E. 125TH STREET
KANSAS CITY, MO 64146                               P‐0031900 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHICK, LYNNE A
800 CIMARRON DR
CARY, IL 60013                                      P‐0031901 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IGNACIO, CATHERINE
91‐1038 WAIILIKAHI ST.
EWA BEACH, HI 96706                                 P‐0031902 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, SPENCER J
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0031903 11/26/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
CAMP, LEONARD C
868 REED CREEK TRAIL
HARTWELL, GA 30643                                  P‐0031904 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAKE, JASON P
127 2ND STREET
WEST DES MOINES, IA 50265                           P‐0031905 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDNICK, PETER
496 PARKER DR
FOLSOM, CA 95630                                    P‐0031906 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT E
181 EASTMAN SCHOOL ROAD
ENFIELD, NC 27823                                   P‐0031907 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISCIONE, LEONARD J
67 BIRCHWOOD DR.
ELMWOOD PARK, NJ 07407                              P‐0031908 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AULENSI, ANGELO
2116 CLEARWOOD CT
SHELBY TWP, MI 48316‐1042                           P‐0031909 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2129 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 295 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SANDLER, ERIC L
1200 GOUGH ST.
UNIT 2A
SAN FRANCISCO, CA 94109                            P‐0031910 11/26/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HEIN, ANN L
4025 PARKER AVE
ST LOUIS, MO 63116                                 P‐0031911 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOW, MARY E
3642 SHORE SHADOWS DRIVE
CROSBY, TX 77532                                   P‐0031912 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REICH, RICHARD E
844 SERGEANTSVILLE ROAD
STOCKTON, NJ 08559‐1526                            P‐0031913 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVELK, TAMARA L
PO BOX 224
LIGHTFOOT, VA 23090                                P‐0031914 11/26/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
KUMAR, CHANDA
11 ASHFORD LANE
HUNTINGTON, NY 11743                               P‐0031915 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIZIEFF, GORDON M
21 BROADVIEW TERRACE
ORINDA, CA 94563                                   P‐0031916 11/26/2017    TK Holdings Inc., et al.                     $2,883.00                                                                                    $2,883.00
WEST, KAWANDA L
405 COMMUNITY DRIVE
WAYCROSS, GA 31501                                 P‐0031917 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIGER, DONALD L
2598 DORCHESTER DR.
RIVERSIDE, CA 92506                                P‐0031918 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DREINER, HELGA M
122 ROUND HILL ROAD
WALDEN, NY 12586                                   P‐0031919 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIZIEFF, GORDON M
21 BROADVIEW TERRACE
ORINDA, CA 94563                                   P‐0031920 11/26/2017    TK Holdings Inc., et al.                     $2,020.00                                                                                    $2,020.00
KOBES, STEFFANY J
4800 COUNTRY HILL RD
LINCOLN, NE 68516                                  P‐0031921 11/26/2017    TK Holdings Inc., et al.                      $375.56                                                                                       $375.56
BURTON, FREDRICK
PO BOX 7624
ASHEVILLE, NC 28802                                P‐0031922 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCINO, GENETTE B
3815 AIDEN PLACE
APOPKA, FL 32703                                   P‐0031923 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BILLIOT, JACKIE M
315 ST. FRANCIS STREET
HOUMA, LA 70364                                    P‐0031924 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEN, RICKY C
365 WEST ALLEN STREET
BRAWLEY, CA 92227                                  P‐0031925 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DAVID L
4724 53RD ST E
TACOMA, WA 98443                                   P‐0031926 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DEBBIE
6355 S DURANGO DRIVE
UNIT 1156
LAS VEGAS, NV 89113                                P‐0031927 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2130 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 296 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOON, CHO
2443 AZEVEDO PKWY
SAN JOSE, CA 95125                                  P‐0031928 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, JACQUELINE B
3924 PALL MALL CT.
NAPA, CA 94558                                      P‐0031929 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARL, MICHAEL W
552 W. 111 PL
LOS ANGELES, CA 90044                               P‐0031930 11/26/2017    TK Holdings Inc., et al.                     $8,840.00                                                                                    $8,840.00
NIKOLOUZOS, HELEN R
5 VINEGAR HILL DRIVE
SAUGUS, MA 01906                                    P‐0031931 11/26/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BUSH, H M
2150 W ADDISON ST #1
CHICAGO, IL 60618                                   P‐0031932 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPINOZA, EILEEN C
74296 TWO MILE RD
, CA 92277                                          P‐0031933 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, STEVEN G
400 CHAD COURT
VISTA, CA 92083                                     P‐0031934 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ELSIE M
619 WYNCROFT LN. APT.3
LANCASETER, PA 17603                                P‐0031935 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIBBS, BEULAH E
6546 SPEIGHTS DRIVE
INDIANAPOLIS, IN 46278                              P‐0031936 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, WILLIAM J
PO BOX 326
BRACKETTVILLE, TX 78832                             P‐0031937 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLIARD‐WARNER, KIA
889 DAWSON ST
2C
BRONX, NY 10459                                     P‐0031938 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMBERMAN, EDWARD S
9955 E. GRAY HAWK DRIVE
TUCSON, AZ 85730‐6106                               P‐0031939 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, PHYLLIS L
1357 HARRINGTON STREET
FREMONT, CA 94539                                   P‐0031940 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, SPENCER J
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0031941 11/26/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
MERRILL, FAWN
225 KINLOCH CT
ROSEVILLE, CA 95678                                 P‐0031942 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMBERMAN, EDWARD S
9955 E. GRAY HAWK DRIVE
TUCSON, AZ 85730‐6106                               P‐0031943 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, JILL M
1274 S FERNSIDE DR
TACOMA, WA 98465                                    P‐0031944 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IZAGUIRRE, EDGAR
651 E TRAVIS BLVD #12
FAIRFIELD, CA 94533                                 P‐0031945 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2131 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 297 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ESCALANTE, LOUISIANA
211 W.21ST STREET
APT B
LONG BEACH, CA 90806                               P‐0031946 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNUCKEL, BRIAN C
1600 NELSON AVENUE
MANHATTAN BEACH, CA 90266                          P‐0031947 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINE‐REIHER, BRENDA D
11754 NW BROOKVIEW LANE
GRIMES, IA 50111                                   P‐0031948 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRESSER, KYLE M
2659 N ASHLAND AVE
APT 1
CHICAGO, IL 60614                                  P‐0031949 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNARD, THERESA L
3327 WOOD LANE
CAMERON PARK, CA 95682                             P‐0031950 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJO, KIERA M
7903 133RD AVE NE
REDMOND, WA 98052                                  P‐0031951 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMANTO, RONALD T
9757 KINGSTHORPE TERRACE
CLARENCE, NY 14031                                 P‐0031952 11/26/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
PRZENIOSLO, JAIMIE
4810 HALLS MILL XING
ELLENTON, FL 34222                                 P‐0031953 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEARD, TIKETA L
1330 EAST HELICON ROAD
GRADY, AL 36036                                    P‐0031954 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNUCKEL, BRIAN C
1600 NELSON AVENUE
MANHATTAN BEACH, CA 90266                          P‐0031955 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVINE, MEGAN
8179 WESTFIELD CIRCLE
VERO BEACH, FL 32966                               P‐0031956 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESGRANGE, TIFFANY H
4290 TROTTERS WAY
BATAVIA, OH 45103                                  P‐0031957 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, JANICE A
4 PLAINE TERRACE
NEWBURGH, NY 12550                                 P‐0031958 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIA, WEI
1800 E. OLD RANCH RD.
APT. 142
COLTON, CA 92324                                   P‐0031959 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COCHRAN, MAR H
1500 CHESTNUT ST.
UNIT 11‐I
PHILADELPHIA, PA 19102                             P‐0031960 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN SMITH, ANDREA
922 KENTUCKY AVENUE
SIGNAL MOUNTAIN, TN 37377                          P‐0031961 11/26/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
GALLO‐BARRIOS, DAVID
219 67TH STREET
WEST NEW YORK, NJ 07093                            P‐0031962 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2132 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 298 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CLARK, DONNA J
1407 LEWIS STREET
CHARLESTON, WV 25301                               P‐0031963 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, MARILYN
126 MARGARET AVE
SAN FRANCISCO, CA 94112                            P‐0031964 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLF, JAMES R
2560 MARTY WAY
SACRAMENTO, CA 95818                               P‐0031965 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES, DANIELLE
2070 TELEGRAPH RD
2070 TELEGRAPH RD
HONEY BROOK, PA 19344                              P‐0031966 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXFIELD, BARBARA L
2121 HOOVER CT
PLEASANT HILL, CA 94523                            P‐0031967 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRISON, DAWN H
1504 9TH ST
ARGYLE, TX 7622                                    P‐0031968 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRISON, DAWN H
1504 9TH ST
ARGYLE, TX 76226                                   P‐0031969 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIGGINS, WILLIAM E
32 TOMAHAWK DR SW
CARTERSVILLE, GA 30120                             P‐0031970 11/26/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
AUSTIN, LAQUITA
608 CARRINGTON PLACE
ARDEN, NC 28704                                    P‐0031971 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORN, DAWN S
5008 MAKO DRIVE
WILMINGTON, NC 28409                               P‐0031972 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, GARY R
737 SOUTH CUMBERLAND COURT
ALPINE, UT 84004                                   P‐0031973 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETTIERI, DANIEL D
3720 CHARLEMAINE DRIVE
AUROA, IL 60504                                    P‐0031974 11/26/2017    TK Holdings Inc., et al.                      $277.06                                                                                       $277.06
ENRIGHT, ROBERT
140 NASSAU ROAD
MASSAPEQUA, NY 11758                               P‐0031975 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HECHT, LISA F
5725 SW WESTPORT CIRCLE
TOPEKA, KS 66614                                   P‐0031976 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOWALTER, ELIZABETH S
47‐449 HUI KELU ST
KANEOHE, HI 96744                                  P‐0031977 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, VINCENT L
5725 SW WESTPORT CIRCLE
TOPEKA, KS 66614                                   P‐0031978 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, GREGORY M
833 ALTAMONT RD
GREENVILLE, SC 29609                               P‐0031979 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUFFER, CHAD A
143 CLEVELAND ST. SE
ATLANTA, GA 30316                                  P‐0031980 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2133 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 299 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TAKAHASHI, SCOTT I
410 MAGELLAN AVENUE #307
HONOLULU, HI 96813                                    P‐0031981 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, GREGORY M
833 ALTAMONT RD
GREENVILLE, SC 29609                                  P‐0031982 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTOR, VERONICA
4592 OREGON ST.
SAN DIEGO, CA 92116                                   P‐0031983 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, SHAWN M
1355 HULL LN
MARTINEZ, CA 94553                                    P‐0031984 11/26/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
RUTKOWSKI, MARK G
600 HARVEST DRIVE
STROUDSBURG, PA 18360                                 P‐0031985 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEGLEY, DARIA
319 EAST 24TH STREET, APT 15E
NEW YORK, NY 10010                                    P‐0031986 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRE, ANNEMARIE
10 LEGION PLACE
WHIPPANY, NJ 07981                                    P‐0031987 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGES, RALPH L
152 BEAVER ST
CORNELIA, GA 30531                                    P‐0031988 11/26/2017    TK Holdings Inc., et al.                    $11,510.43                                                                                   $11,510.43
LOMANTO, LYNN M
9757 KINGSTHORPE TERRACE
CLARENCE, NY 14031                                    P‐0031989 11/26/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
HODGES, RALPH L
152 BEAVER ST
CORNELIA, GA 30531                                    P‐0031990 11/26/2017    TK Holdings Inc., et al.                    $11,510.43                                                                                   $11,510.43
HEARD, TIKETA L
1330 EAST HELICON ROAD
GRADY, AL 36036                                       P‐0031991 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GINGRAS, RICHARD M
15 CHARLES STREET
PLANTSVILLE, CT 06479‐1905                            P‐0031992 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMEER, ADNAN
419 CANYON DRIVE
GLENDALE, CA 91206                                    P‐0031993 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEUMANN, STEVEN M
1718 S. HOLT AVENUE
LOS ANGELES, CA 90035                                 P‐0031994 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MARK
7453 N. SEQUOIA
FRESNO, CA 93711                                      P‐0031995 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRESS, GRACE N
4115 CHICAGO AVE
MINNEAPOLIS, MN 55407                                 P‐0031996 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, PAYTON E
2154 CALIFORNIA STREET
APT. D
CONCORD, CA 94520                                     P‐0031997 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUONG, PHAT V
7911 BELLAIRE BLVD.
HOUSTON, TX 77036                                     P‐0031998 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2134 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 300 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COOK, TIFFANY N
8738 ADDISON CV
OLIVE BRANCH, MS 38654                              P‐0031999 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, ANDREA P
78 SAWGRASS DRIVE
LA PLACE, LA 70068                                  P‐0032000 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIBERMAN, TAL
2690 CAROLINE AVENUE
WAYZATA, MN 55391‐9794                              P‐0032001 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KICKER, JAMES R
1539 IVY DRIVE
HERNANDO, MS 38632                                  P‐0032002 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORRELLI, MELISSA
1315 NEWTON DRIVE
WOODLAND, CA 95776                                  P‐0032003 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADLEY, DEBRA
3480 CRANDON STREET
HILLIARD, OH 43026                                  P‐0032004 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORRELLI, JOHN S
1315 NEWTON DRIVE
WOODLAND, CA 95776                                  P‐0032005 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIKRAMA, ARMAND
5821 GREEN BLVD
NAPLES, FL 34116                                    P‐0032006 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTEZ, MARIA
10686 WEATHERHILL COURT
SAN DIEGO, CA 92131                                 P‐0032007 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, MAKANA A
78 SYLVAN AVENUE
NEW HAVEN, CT 06519                                 P‐0032008 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGRULKAR, SANDEEP
25013 WHITE SANDS DR
CHANTILLY, VA 20152                                 P‐0032009 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, ULANDUS
5385 FINCHWOOD AVENUE
MEMPHIS, TN 38115‐3619                              P‐0032010 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENAVIDEZ, ENRIQUE
212 S KRAEMER BLVD#403
PLACENTIA, CA 92870                                 P‐0032011 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAE, BOK J
27811 PERALES
MISSION VIEJO, CA 92692                             P‐0032012 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEELY, RICHARD B
293 CHIMNEY ROCK
BEAUMONT, CA 92223                                  P‐0032013 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N.A.
RAM, AKHIL
4002 NW 8TH CIR
CAMAS, WA 98607‐7909                                P‐0032014 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCKHAM, MEGHAN R
6127 METROWEST BLVD. #108
ORLANDO, FL 32835                                   P‐0032015 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL JR, CHARLES T
1935 EAST GATE DRIVE
STONE MOUNTAIN, GA 30087                            P‐0032016 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2135 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 301 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALARCON, ESTHER
1046 BUNBURY DR
WHITTIER, CA 90601                                  P‐0032017 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, MIREYA
14 BENTLEY PARK CT
HOUSTON, TX 77070                                   P‐0032018 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHINCHWADKAR, GAJANAN
34703 TEAL CMN
FREMONT, CA 94555                                   P‐0032019 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHINCHWADKAR, GAJANAN
34703 TEAL CMN
FREMONT, CA 94555                                   P‐0032020 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOCKEN, CRAIG V
PO 164 325 WALNUT ST.
HALLAM, NE 68368                                    P‐0032021 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGGINS, LARRY D
6630 NE ROSELAWN
PORTLAND, OR 97218                                  P‐0032022 11/26/2017    TK Holdings Inc., et al.                    $28,000.00                                                                                   $28,000.00
BINGHAM, MICHAEL C
PO BOX 1008
SPRINGVILLE, UT 84663                               P‐0032023 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, YEN MING
421 W BROADWAY
APT 3111
LONG BEACH, CA 90802                                P‐0032024 11/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BIGGS, MICHAEL C
212 ORANGE BLOSSOM CIRCLE
FOLSOM, CA 95630                                    P‐0032025 11/27/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
HSIUNG, SUSAN
1408 PASEO MARLENA
SAN DIMAS, CA 91773                                 P‐0032026 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENG, CHENG
1740 PUENTE AVE
BALDWIN PARK, CA 91706                              P‐0032027 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSIUNG, SUSAN
1408 PASEO MARLENA
SAN DIMAS, CA 91773                                 P‐0032028 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOOHA, JOSHUA A
NO ADDRESS PROVIDED
                                                    P‐0032029 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N.A.
RAM, VIJI
4002 NW 8TH CIR
CAMAS, WA 98607‐7909                                P‐0032030 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, RYAN M
280 N 8TH STREET
APT 303
BOISE, ID 83702                                     P‐0032031 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIFFETT, CRAIG S
1004 S WESTERN ST
LAKE MILLS, IA 50450                                P‐0032032 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIN, GUANG
109 ARBOR RIDGE DRIVE
WARRINGTON, PA 18976                                P‐0032033 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2136 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 302 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DAS, UNDURTI N
2221 NW 5TH STREET
BATTLE GROUND, WA 98604                              P‐0032034 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIN, GUANG
109 ARBOR RIDGE DRIVE
WARRINGTON, PA 18976                                 P‐0032035 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, BERYL
PO BOX 6542
KATY, TX 77491                                       P‐0032036 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, JOHN B
102 WEST COURT AVE
WINTERSET, IA 50273                                  P‐0032037 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, BERYL
PO BOX 6542
KATY, TX                                             P‐0032038 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOVOA‐MICHEL, GRECIA
7241 ADOBE CASA CT.
CITRUS HEIGHTS, CA 95621                             P‐0032039 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CADENA, CHRISTOPHER
37733 RUSHING WIND CT
MURRIETA, CA 92563                                   P‐0032040 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRINO, ARBILUMILDA
37733 RUSHING WIND CT
MURRIETA, CA 92563                                   P‐0032041 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKEY BESSOLO, LISA A
9253 24TH AVE NW
SEATTLE, WA 98117                                    P‐0032042 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, DAZHONG
20201 CHATEAU DR
SARATOGA, CA 95070                                   P‐0032043 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREVOST, KAREN D
4366 ALLENDALE AVENUE
OAKLAND, CA 94619                                    P‐0032044 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DHILLON, BALJIT
PO BOX 78373
SAN FRANCISCO, CA 94107                              P‐0032045 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GINGRAS, RICHARD M
15 CHARLES STREET
PLANTSVILLE, CT 06479‐1905                           P‐0032046 11/27/2017    TK Holdings Inc., et al.                    $12,973.00                                                                                   $12,973.00
SAMS, KAMARA
PO BOX 31
WOODLAND HILLS, CA 91365                             P‐0032047 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, VERONICA D
NO ADDRESS PROVIDED
                                                     P‐0032048 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSMADELIS, IRENE
116 PIERMONT AVENUE
2C
SOUTH NYACK                                          P‐0032049 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSANO, DONNA M
73 ABNGTON ROAD
DANVERS, MA 01923                                    P‐0032050 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSTON, RASHARD
2350 DWIGHT RD #7
MEMPHIS, TN 38114                                    P‐0032051 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2137 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 303 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OAKLEY, GREGG V
PO BOX 193
BUCHTEL, OH 45716‐0193                               P‐0032052 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENTINI, JOSEPH T
2157 CLINTON VIEW CIRCLE
ROCHESTER HILLS
, MI 48309                                           P‐0032053 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINUCANE, BRENDA
136 STERLING DRIVE
LEWISBURG, PA 17837                                  P‐0032054 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLOYD, ERIN
305 SONDRA COVE TRAIL E
JACKSONVILLE, FL 32225                               P‐0032055 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYNARD, AILEEN M
114 MCCARTHY ROAD
LINDLEY, NY 14858                                    P‐0032056 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIEDERICH, CAROLE L
175 MCCARTHY ROAD
LINDLEY, NY 14858                                    P‐0032057 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIEDERICH, CAROLE L
175 MCCARTHY ROAD
LINDLEY, NY 14858                                    P‐0032058 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AARON, ROBERT C
2821 NE 40TH COURT
LIGHTHOUSE POINT, FL 33064                           P‐0032059 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOMJIAN, CLAIRE D
123 RINGNECK COURT
GEORGETOWN, SC 29440                                 P‐0032060 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GABRIELE, JOSEPH A
114 PARK AVENUE
NUTLEY, NJ 07110                                     P‐0032061 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAENNI, SCOTT A
2133 GREENWAY AVE
CHARLOTTE, NC 28204                                  P‐0032062 11/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
JONES, DARLEN C
632 CHAMPION ST EAST
APT 4B
WARREN, OH 44483                                     P‐0032063 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODONNELL, CATHERINE B
128 CLARENCE ROAD
SCARSDALE, NY 10583                                  P‐0032064 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARLOCK, JEFFREY E
605 GRACE DRIVE
LAKE IN THE HILL, IL 60156                           P‐0032065 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVAREZ, JOHN J
2293 KENNEDY BLVD
JERSEY CITY, NJ 07304                                P‐0032066 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOVACK, MARK E
2911 OLD ORCHARD ROAD NE
CEDAR RAPIDS, IA 52402                               P‐0032067 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUCHACZ, JOHN F
3775 FIRESIDE
FREELAND, MI 48623                                   P‐0032068 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUICKLE, ROBIN D
127 ST. ANN WAY
WEIRTON, WV 26062                                    P‐0032069 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2138 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 304 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WHITE, KATHRYN
701 AQUI ESTA DRIVE LOT 208
PUNTA GORDA, FL 33950                                P‐0032070 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMANN, ANDREW W
1639 MACKWOOD RD
ROCHESTER HILLS, MI 48307                            P‐0032071 11/27/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
SCHENA, CHRIS M
57 OAKDALE ROAD
NORTH READING, MA 01864                              P‐0032072 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOUTSOGIANNIS, NICK
423 STOCKTON LOOP
WILLIAMSTOWN, NJ                                     P‐0032073 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPINE, AMBER L
566 ELM ST
BROADWAY, VA 22815                                   P‐0032074 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLYNN, WILLIAM P
PO BOX 474
NEWCASTLE, ME 04553                                  P‐0032075 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERLINER, EDWARD J
523 HOWLAND ROAD
HUBBARDTON, VT 05735                                 P‐0032076 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLYNN, WILLIAM P
PO BOX 474
NEWCASTLE, ME 04553                                  P‐0032077 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHILI FAH, BENEDICTE R
21220 SENECA CROSSING DR
GERMANTOWN, MD 20876                                 P‐0032078 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALONSO, ANGELA L
13794 W WADDELL RD STE 203
PMB 232
SURPRISE, AZ 85379                                   P‐0032079 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, BRIAN
401 N GRAND AVE
BOZEMAN, MT 59715                                    P‐0032080 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUTSIS SAVAS, GEORGIA
205 TAMARIX COURT
N. TOPSAIL BEACH, NC 28460                           P‐0032081 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NDE FAH, JOSEPH MITT
21220 SENECA CROSSING DR
GERMANTOWN, MD 20876                                 P‐0032082 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATALLO, RACHEL
6045 51ST PL S
SEATTLE, WA 98118                                    P‐0032083 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, ROBERT M
8400 HARFORD RD, SIDE
PARKVILLE, MD 21234‐4654                             P‐0032084 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULTAN, GREGORY B
2107 SHERMAN AVE
#B
EVANSTON, IL 60201                                   P‐0032085 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOYNER, AMBER
5300 WOODRUFF FARM RD
APT 86
COLUMBUS, GA 31907                                   P‐0032086 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2139 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 305 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROSE, CARROL S
309 ONRADO DR
WARNER ROBINS, GA 31088                             P‐0032087 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORIS, ALAN C
22 WIMBLEDON DR
RANCHO MIRAGE, CA 92270                             P‐0032088 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZULYA, ROBERT J
NO ADDRESS PROVIDED
                                                    P‐0032089 11/27/2017    TK Holdings Inc., et al.                    $36,300.00                                                                                   $36,300.00
N/A
MOREAN, MELISSA D
901 MEADE STREET
WILLIAMSPORT, PA 17701                              P‐0032090 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMPSEY, MELISSA R
45 MARCHMAN DR
ATLANTA, GA 30342                                   P‐0032091 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTER, AMELIA S
300 GRAMATAN AVE.,
APT. C36
MT. VERNON, NY 10552                                P‐0032092 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOHLER, AMY M
702 PARK AVE.
ELYRIA, OH 44035                                    P‐0032093 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUBLASKI, NATHANIEL J
12017 BRENLYN LN
MINNETONKA, MN 55343                                P‐0032094 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MOREAN, MELISSA D
901 MEADE STREET
WILLIAMSPORT, PA 17701                              P‐0032095 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULLINAN, SCOTT A
219 6TH AVE N
#6
CLEAR LAKE, IA 50428                                P‐0032096 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS, WAYNE D
884 QUILLIAMS ROAD
CLEVELAND HEIGHT, OH 44121                          P‐0032097 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADLEY, PATRICIA A
8893 FENTON
REDFORD, MI 48239                                   P‐0032098 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREMDER, HOWARD
2905 MANDALAY BEACH RD.
WANTAGH, NY 11793                                   P‐0032099 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
HAINES, FREDDA M
3502 FREDERICK PL
KENSINGTON, MD 20895                                P‐0032100 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANG, CONSTANCE L
1904 PEACEFUL HILLS RD
WALNUT, CA 91789                                    P‐0032101 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIGHAM, RITA
887 SOUTHHILL ROAD
STEWERTSTOWN, NH 03576                              P‐0032102 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARRANT, MARILYN
947 E MCNAIR DRIVE
TEMPE, AZ 85283                                     P‐0032103 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2140 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 306 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DAVIS, SHIRLEY
230 NORTHEAST OUTLOOK AVENUE
GRANTS PASS, OR 97526                               P‐0032104 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER , THOMAS E
1068 SIBBIE ROAD
ABBEVILLE, GA 31001                                 P‐0032105 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHWATY, CHARLES C
636 NAVAHO TRAIL DR
FRANKLIN LAKES, NJ 07417                            P‐0032106 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBY, CLIFFORD A
59 WILLOW LA
SPRING LAKE HTS, NJ 07762‐2187                      P‐0032107 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKOWSKI, WILLIAM M
5 MEADOWVIEW DRIVE
SELINSGROVE, PA 17870                               P‐0032108 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWELLEN, LIANNE L
6548 CAMPANILE STREET
RIO LINDA, CA 95673                                 P‐0032109 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWELLEN, LIANNE L
6548 CAMPANILE STREET
RIO LINDA, CA 95673                                 P‐0032110 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYLAND, JEFFREY W
265 PEEPER LANE
WINCHESTER, VA 22603                                P‐0032111 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GELTMAN, ERIC R
73 REYNOLDS DRIVE
LIDO BEACH, NY 11561                                P‐0032112 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, LESLINE M
21320 BRINSON AVE #115
PT CHARLOTTE, FL 33952                              P‐0032113 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATHANS, PHILIP G
2006 251ST PL SE
SAMMAMISH, WA 98075                                 P‐0032114 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENDL, EDMUND M
13592 WHEMBLY DRIVE
SANTA ANA, CA 92705                                 P‐0032115 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUGHENBAUGH, MICHAEL W
8525 NE 15TH ST
VANCOUVER, WA 98664                                 P‐0032116 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNHART, THOMAS W
PO BOX 666
MANCOS, CO 81328                                    P‐0032117 11/27/2017    TK Holdings Inc., et al.                      $190.00                                                                                       $190.00
SHAW, FREDERICK V
8535 DINA LANE
ELLICOTT CITY, MD 21043                             P‐0032118 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, MARY S
1750 HOWE ROAD
KERNERSVILLE, NC 27284                              P‐0032119 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, YESENIA
48 AUGUSTUS AVE
ROSLINDALE, MA 02131                                P‐0032120 11/27/2017    TK Holdings Inc., et al.                    $13,316.42                                                                                   $13,316.42
GORDON, ROBIN M
15 RED TAIL HAWK COURT
ANNANDALE, NJ 08801                                 P‐0032121 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2141 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 307 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARP, MEGAN R
4127 DUFF RD
LEITCHFIELD, KY 42754                               P‐0032122 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADDISON, FREDDIE
10111 S. PAXTON
CHICAGO
, IL 60617‐5634                                     P‐0032123 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTTRELL, LAURIE S
13892 ALLTHORN DR.
SANTA ANA, CA 92705                                 P‐0032124 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANDREW J
4750 S DUDLEY STREET NUMBER 3
LITTLETON, CO 80123                                 P‐0032125 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTE, WILLIAM D
280 ROBERTS ROAD
SUWANEE, GA 30024                                   P‐0032126 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINTO, MAURICIO M
11762 DE PALMA RD., SUITE 1‐C
CORONA, CA 92883                                    P‐0032127 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLY, BRANDON D
6596 CHESAPEAKE DR
MEMPHIS, TN 38141                                   P‐0032128 11/27/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SPAGNOLO, JOAN M
2643 YORK DRIVE
AUGUSTA, GA 30909‐2003                              P‐0032129 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, MICHAEL A
3323 NE RODNEY AVE
PORTLAND, OR 97212                                  P‐0032130 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, TERRENCE A
48 JAMES STREET
UNIT B
NEWARK, NJ 07102                                    P‐0032131 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINGAFELT, CHRISTINE M
375 BRADDOCK STREET
JOHNSTOWN, PA 15905                                 P‐0032132 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLA, DELCI
9350 OHARA AVE
DELHI, CA 95315                                     P‐0032133 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, TIM
3837 CALLAN BLVD
SSF, CA 94080                                       P‐0032134 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHERIAN, SUNNY
4124 N. MC VICKER AVBE
CHICAGO, IL 60634                                   P‐0032135 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISER, SHERRY D
3030 BLUERIDGE LN
GARLAND, TX 75042                                   P‐0032136 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORONEC, JOHN
2811 SANIBEL LANE
LAMBERTVILLE, MI 48144                              P‐0032137 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSE, DIANA K
1280 W. 108TH ST.
CLEVELAND, OH 44102                                 P‐0032138 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTA, KYLE A
6026 LARCH CT
DOVER, DE 19901                                     P‐0032139 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2142 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 308 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JONES, CHARLES
NO ADDRESS PROVIDED
                                                     P‐0032140 11/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MCHUGH, GARET O
1205 E COOPER RD
MUNCIE, IN 47303                                     P‐0032141 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLA, SUKHVINDER
9350 OHARA AVE
DELHI, CA 95315                                      P‐0032142 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, BARBARA A
PO BOX 13723
SAINT PETERSBURG, FL 33733                           P‐0032143 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIZON, JERILENE V
7922 LOUISE AVE
NORTHRIDGE, CA 91325                                 P‐0032144 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTMAN, PATRICIA M
9191 SPRING HILL DRIVE
SPRING HILL, FL 34608                                P‐0032145 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVOIE, SPENCER M
423 OAK ST
EAST HARTFORD, CT 06118                              P‐0032146 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTALEO, ANTONETTE
8 AVENUE B
PORT MONMOUTH, NJ 07758                              P‐0032147 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, APRIL D
1204 LITTLE CREEK RD.
CHESTER, MD 21619                                    P‐0032148 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNCY, RONALD E
RONALD MUNCY
PO BOX 104
KERMIT, WV 25674                                     P‐0032149 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOP, ANDRE N
3219 BAMMEL LN
HOUSTON, TX 77098                                    P‐0032150 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAO, GANEN
6752 150TH STREET APT.421A
FLUSHING, NY 11367                                   P‐0032151 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, AMY D
5666 GARDEN VALLEY RD
NEWBURGH, IN 47630                                   P‐0032152 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSEPH, MATTHEW
12 BRADL LANE
NANUET, NY 10954                                     P‐0032153 11/27/2017    TK Holdings Inc., et al.                     $5,653.00                                                                                    $5,653.00
JONES, GRISELDA A
153 EXETER ROAD
WILLIAMSVILLE, NY 14221                              P‐0032154 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOP, ANDRE N
3219 BAMMEL LN
HOUSTON, TX 77098                                    P‐0032155 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDRICK, ELLEN S
ELLEN S KENDRICK
300 HORSEBACK HOLLOW
AUSTIN, TX                                           P‐0032156 11/27/2017    TK Holdings Inc., et al.                     $4,880.00                                                                                    $4,880.00
SAWYER, DARLENE
190 MEADOW LANE CIRCL
ROCHESTER HILLS, MI 48307                            P‐0032157 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2143 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 309 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KNAPP, DIANA G
5216 FLEMING RD
ATWATER, CA 95301                                    P‐0032158 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROADWAY, ROBERT T
P.O. BOX 452
ALTAMONT, KS 67330                                   P‐0032159 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BILLEWICZ, JULIA
18 NW 15TH PLACE
CAPE CORAL, FL 33993                                 P‐0032160 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, PATRICIA E
1012 MAIN STREET
VEAZIE, ME 04401                                     P‐0032161 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHOUILLIER, CYNTHIA S
22170 EMPRESS STREET
MORENO VALLEY, CA 92553                              P‐0032162 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNALLY, LUCAS N
1808 HODGES ST
LAKE CHARLES, LA 70601                               P‐0032163 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAMOVIC, THOMAS P
THOMAS ABRAMOVIC
950 BEL AIR DRIVE EAST
VISTA, CA 92084                                      P‐0032164 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DERZIC, KAREN L
1229 BENTON AVE
PITTSBURGH, PA 15212                                 P‐0032165 11/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KORDICH, LYNNE
2209 E. HUDSON
ROYAL OAK, MI 48067                                  P‐0032166 11/27/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
GALINDO, ARGELIA
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                    P‐0032167 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEDDY, MYRTIE
34021 J ST
BARSTOW, CA 92311‐6422                               P‐0032168 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANDLE, LORREN B
1370 DOUGLAS DRIVE N
APT 212
GOLDEN VALLEY, MN 55422                              P‐0032169 11/24/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SANCHEZ GRIFFITH, MARICELA G
2914 SOUTH 31ST LANE
MCALLEN, TX 78503                                    P‐0032170 11/24/2017    TK Holdings Inc., et al.                     $1,194.00                                                                                    $1,194.00
HUNT , STEPHEN
114 COUPLES CT
MURFREESBORO, TN 37128                               P‐0032171 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATOLI, DIANE
PO BOX 414
CARLE PLACE, NY 11514                                P‐0032172 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, GAIL M
80 PICCADILLY DR
1
HAMILTON, OH 45013                                   P‐0032173 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROWBRIDGE, BRADLEY S
PO BOX 45
PLYMOUTH, FL 32786‐0045                              P‐0032174 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2144 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 310 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GOODWIN, ROBERT E
3144 OVERHILL ROAD
MOUNTAIN BROOK, AL 35223                             P‐0032175 11/24/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CORDONE , ANDREA M
152 BOOTH HILL RD
TRUMBULL, CT 06611                                   P‐0032176 11/24/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CORDONE, ANDREA M
152 BOOTH HILL RD
TRUMBULL, CT 06611                                   P‐0032177 11/24/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MICHAELS , DIANA J
196 LONG VUE ACRES RD
WHEELING, WV 26003                                   P‐0032178 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAPP, LELAND R
3844 AHERITQGE COURT
COLUMBUS, AA 47203/8113                              P‐0032179 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CECALA, GIOVANNI
66 THORNWOOD LANE
SEWELL, NJ 08080                                     P‐0032180 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUADE, KIMBERLEY A
10022 DEWEY DRIVE
GARDEN GROVE, CA 92840                               P‐0032181 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JURIN, DAVID M
3141 64TH ST.
SACRAMENTO, CA 95820                                 P‐0032182 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAMPS, DAVID W
605 NW 37 ST
OKLAHOMA CITY, OK 73118                              P‐0032183 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROON, CAROLINE M
417 RIALTO COURT
MOUNTAIN VIEW, CA 94043                              P‐0032184 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JENNIFER
3014 T ST.
VANCOUVER, WA 98663                                  P‐0032185 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHING, JENNIFER
1347 35TH AVENUE
SAN FRANCISCO, CA 94122                              P‐0032186 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCHUGH, GARET O
NO ADDRESS PROVIDED
                                                     P‐0032187 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARR, VINCENT J
14723 HARTAWAY LANE
CYPRESS, TX 77429‐2399                               P‐0032188 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUITY, ALI E
233 BELLA VISTA TERRACE
MCDONOUGH, GA 30253                                  P‐0032189 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEEL, JOHN
P O BOX 1715
DELRAN, NJ 08075                                     P‐0032190 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORLEY, ADAM M
91 DELAFIELD PLACE
STATEN ISLAND, NY 10310                              P‐0032191 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHING, LAURA
1647 23RD AVENUE
SAN FRANCISCO, CA 94122                              P‐0032192 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2145 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 311 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WILSON, ROBERT E
2211 MARGARET DRIVE
NEWPORT BEACH, CA 92663                             P‐0032193 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHINERY, BRUCE
113 THOREAU WAY #4210
LAWRENCE, MA 01843                                  P‐0032194 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, JOEL R
35W320 COUNTRY SCHOOL RD
DUNDEE, IL 60118                                    P‐0032195 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIDGEN, CARRIE J
6932 NORCHESTER COURT
CHARLOTTE, NC 28227                                 P‐0032196 11/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BERNSTEIN, CARRIE S
1632 S MONROE ST
DENVER, CO 80210                                    P‐0032197 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, LANCE P
250 LEE LANE SW
CLEVELAND, TN 37311                                 P‐0032198 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOTT, WILLIAM P
110 WEHRLI ROAD
LONG VALLEY, NJ 07853                               P‐0032199 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERRATT, MARY A
5442 PARK AVENUE
GARDEN GROVE, CA 92845                              P‐0032200 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS , DIANA J
196 LONG VUE ACRES RD
WHEELING, WV 26003                                  P‐0032201 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDRICH , RICHARD R
39 CACHE CAY DR
VERO BEACH, FL 32963                                P‐0032202 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABOK, OLGA
5533 WALNUT AVE.
SACRAMENTO, CA 95841                                P‐0032203 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPPOLA WEEKS, CAROL
4704 W CALDWELL AVE
APT. H
VISALIA, CA 93277                                   P‐0032204 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURROUGHS, RYAN D
529 SAINT ANDREWS BLVD
NAPLES, FL 34113                                    P‐0032205 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, YEE Y
2239 GATES ST.
APT. #2
LOS ANGELES, CA 90031                               P‐0032206 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREGORCY, GLENN M
649 W GALENA GROVE WAY
DRAPER, UT 84020                                    P‐0032207 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, LINDSEY R
405 PINECREST ROAD NE
ATLANTA, GA 30342                                   P‐0032208 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARIANI, GOPE D
10212 LAWNMARKET CT
ELLICOTT CITY, MD 21042                             P‐0032209 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EADER, LAURA
4951 GULFSHORE BLVD NORTH APT
NAPLES, FL 34103                                    P‐0032210 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2146 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 312 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DORLEY, ADAM M
91 DELAFIELD PLACE
STATEN ISLAND, NY 10310                            P‐0032211 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARY
464 NASSAU
BOLINGBROOK, IL 60440                              P‐0032212 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, AMY E
5850 BENNER ST
APT 204
LOS ANGELES, CA 90042                              P‐0032213 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGOOD, MICHELE
PO BOX 521
LIVINGSTON, AL 35470                               P‐0032214 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILROY, KEVIN P
4 TIMBERWOOD DRIVE
UNIT 101
LEBANON, NH 03766                                  P‐0032215 11/27/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
HARIANI, GOPE D
10212 LAWNMARKET CT
ELLICOTT CITY, MD 21042                            P‐0032216 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHURCHILL, DAVID K
2642 COLLEEN LN
DACULA, GA 30019‐6568                              P‐0032217 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, TERRI L
1130 SW 170TH AVE. #201
BEAVERTON, OR 97003                                P‐0032218 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, PENNY J
129 CORNWALL AVE
TONAWANDA, NY 14150                                P‐0032219 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BARBARA M
1374 TURNBERRY DRIVE
CASTLE ROCK, CO 80104                              P‐0032220 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIBEL, RONALD G
237 BELL STREET
AMERICUS, GA 31709                                 P‐0032221 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLMAN, THOMAS N
721 WOLVERINE RD
MASON, MI 48854                                    P‐0032222 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, BRIAN P
PO BOX 2491
OAK BLUFFS, MA 02557                               P‐0032223 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, JAIME N
3 ARDSLEY CIRCLE
DOVER, DE 19904                                    P‐0032224 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ‐TORRES, DOMINGO
386 EVERGREEN CIRCLE
GLIBERTS, IL 60136                                 P‐0032225 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, CLAUDIA
1155 E CENTRAL AVE
HOLTVILLE, CA 92408                                P‐0032226 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHOWJA, HEENA
207 S. CALLE SEVILLE #1
SAN CLEMENTE, CA 92672                             P‐0032227 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRARD, BEVERLY R
571 KINGS RD SE
MILLEDGEVILLE, GA 31061                            P‐0032228 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2147 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 313 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KUNEFF, JESSE M
1223 GROVE AVE
IMPERIAL BEACH, CA 91932‐3666                      P‐0032229 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AXTMAN, STEVEN C
10780 ARMADA AVENUE NORTHWEST
SILVERDALE, WA 98383                               P‐0032230 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOROW II, STUART A
13244 ROY HARRIS LOOP
CONROE, TX 77306                                   P‐0032231 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUERCIA, PATRICIA
1442 MARLINE AVENUE
EL CAJON, CA 92021                                 P‐0032232 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDRICH, RICHARD R
39 CACHE CAY DRIVE
VERO BEACH, FL 32963                               P‐0032233 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, VIVIAN L
8130 SUNFLOWER AVENUE
RANCHO COCAMONGA, CA 91701‐2548                    P‐0032234 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, TAMEKA L
18551 LAKE STREAM DRIVE
GREENWELL SPRING, CA 70739                         P‐0032235 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIROTA , MARCI B
9217 KOLMAR AVE
SKOKIE, IL 60076                                   P‐0032236 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON , EDWARD C
18551 LAKE STREAM DR
GREENWELLSPRINGS, LA 70739                         P‐0032237 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTER, CAROLYN E
560 WESTLEY RD
GLENCOE, IL 60022                                  P‐0032238 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEREWSKY , SHOSHANA D
2230 W. 27TH AVE
EUGENE, OR 97405                                   P‐0032239 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE , DELOIS E
PO BOX 1461
TAPPAHANNOCK, VA 22560                             P‐0032240 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLOWAY , CADERIUS L
NO ADDRESS PROVIDED
N. LITTLE ROCK, AR 72118                           P‐0032241 11/24/2017    TK Holdings Inc., et al.                     $7,775.00                                                                                    $7,775.00
BOOGREN, TERRY L
458 HIGHTVIEW AVE
ELMHURST, IL 60126‐2226                            P‐0032242 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENMARK, JACQUELINE
4409 BARBARA ROAD
FORT WORTH, TX 76114                               P‐0032243 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE, STANLEY S
PO BOX 1461
TAPPAHANNOCK, VA 22560                             P‐0032244 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, JEANETTE B
6029 PEAR ORCHARD RD
JACKSON, MS 39211                                  P‐0032245 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, PETER D
6029 PEAR ORCHARD R4
JACKSON, MS 39211                                  P‐0032246 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2148 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 314 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
AHUMADA, MARIA
6505 N DAMEN AVENUE
APT 302
CHICAGO, IL 60645                                    P‐0032247 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HACKER, GWENDOLYN D
6522 KOREMATSU COURT
SAN JOSE, CA 95120‐4570                              P‐0032248 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINBOTT , KIMBERLY J
105 N 2ND ST.
STE. GENEVIEVE, MO 63670                             P‐0032249 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MARTHA E
110 25TH AVENUE EAST
APT C
SEATTLE, WA 98112                                    P‐0032250 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULICK, SYLVIA K
175 CEDAR POINT RD.
JOHNSON CITY, TN 37601                               P‐0032251 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISDOM, JEFFERY M
19813 SPURRIER AVENUE
POOLESVILLE, MD 20837‐2016                           P‐0032252 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, JOHN M
1949 KINDER HILL CT
LAWRENCEVILLE, GA 30044                              P‐0032253 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIRI , LORI L
45‐727 WAIAWI STREET
KANEOHE, HI 96744                                    P‐0032254 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOKAYA, WARREN N
536 HEMLOCK LANE
BRADLEY, IL 60915                                    P‐0032255 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHU, CHARLENE R
162 DANDYVIEW DRIVE
LOWER BURRELL, PA 15068                              P‐0032256 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0032257 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALPH, PATRICIA A
38453 MORAVIAN DRIVE
CLINTON TOWNSHIP, MI 48036                           P‐0032258 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0032259 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, THEIA L
334 ALLIE LN
LULING, LA 70070                                     P‐0032260 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ, RAFAEL A
NO ADDRESS PROVIDED
                                                     P‐0032261 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLICK, BARBARA L
1381 INDIAN MOUND TRAIL
VERO BEACH, FL 32963                                 P‐0032262 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, MICHELLE A
8729 OAKLEIGH RD
PARKVILLE, MD 21234                                  P‐0032263 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENORE, KAREN A
11239 SKYTOP DRIVE
HUNTERSVILLE, NC 28078                               P‐0032264 11/27/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
                                                                                          Page 2149 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 315 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NOWAK, GILLEN
2737 THORNWOOD LANE
JACKSONVILLE, FL 32207                               P‐0032265 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, CYNTHIA M
8001 E 57TH ST
KANSAS CITY, MO 64129‐2705                           P‐0032266 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, RICHARD D
208 WINDSOR DRIVE
HURLEY, NY 12443                                     P‐0032267 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINA, RAYMOND C
607 CASTLEBAY DRIVE
SPICEWOOD, TX 78669                                  P‐0032268 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUDIOSO, DANIEL F
1116 ARBROID DR
ENGLEWOOD, FL 34223                                  P‐0032269 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ‐PACHECO, CARLOS A
C1 CALLE CRISANTEMO
ESTANCIAS DE BAIROA
CAGUAS, PR 00727                                     P‐0032270 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFF, CARL J
6770 GINSENG LN
KING GEORGE, VA 22485                                P‐0032271 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
FRUTIGER, ROBERT C
1517 E PRINCE RD.
TUCSON, AZ 85719                                     P‐0032272 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALK, BRUCE
1637 RUSSELL ROAD
PSOLI, PA 19301                                      P‐0032273 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, RICHARD D
208 WINDSOR DRIVE
HURLEY, NY 12443                                     P‐0032274 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINA, RAYMOND C
607 CASTLEBAY DRIVE
SPICEWOOD, TX 78669                                  P‐0032275 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERKEL, HARRIET B
203 HARDEE AVE
SUMMERVILLE, SC 29485                                P‐0032276 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUDIOSO, DANIEL F
1116 ABROID DR
ENGLEWOOD, FL 34223                                  P‐0032277 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ANGEL
9342 CARMALEE STREET
HOUSTON, TX 77075                                    P‐0032278 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIBAUER, WILLIAM D
1414 BRETT PLACE
UNIT 246
SAN PEDRO, CA 90732                                  P‐0032279 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOLLUM, NICHOLE L
610 S JENISON AVE
LANSING, MI 48915                                    P‐0032280 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALK, BRUCE
1637 RUSSELL ROAD
PAOLI, PA 19301                                      P‐0032281 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2150 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 316 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VANDERWEIT TRUST
VANDERWEIT, JOHN W
2508 HILLVIEW PL.
LAKE HAVASU CITY, AZ 86403                           P‐0032282 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES W
NO ADDRESS PROVIDED
                                                     P‐0032283 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAK, BLAIR K
300 E. MISSION ST.
CROWLEY, TX 76036                                    P‐0032284 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAVATA, ALESSANDRO
13 HALO AVE
SEWELL, NJ 08080                                     P‐0032285 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DORIS M
105 ALICE STREET
WINSTON SALEM, NC 27105                              P‐0032286 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAVATA, ALESSANDRO
13 HALO AVE
SEWELL, NJ 08080                                     P‐0032287 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COONS, PAUL C
4698 MIRAMAR AVE.
NEWAYGO, MI 49337                                    P‐0032288 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALY, MICHAEL C
4716 ALTADENA AVE
SAN DIEGO, CA 92115                                  P‐0032289 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, KELLY
3308 N. OAKLEY AVE
2
CHICAGO, IL 60618                                    P‐0032290 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAK, SHARON A
300 E. MISSION ST
CROWLEY, TX 76036                                    P‐0032291 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CECALA, MARY A
66 THORNWOOD LANE
SEWELL, NJ 08080                                     P‐0032292 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLER, SIGAL E
139 WESTWIND MALL
MARINA DEL REY, CA 90292                             P‐0032293 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDER, ADRIANNA L
32604 W. 171ST CT.
GARDNER, KS 66030                                    P‐0032294 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, MICHAEL W
402 27TH STREET
SAN FRANCISCO, CA 94131                              P‐0032295 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CECALA, MARY A
66 THORNWOOD LANE
SEWELL, NJ 08080                                     P‐0032296 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAVES, HANNELORE G
P.O.BOX 442
JACKSONVILLE, AR 72078                               P‐0032297 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YILMAZ, COREY S
PO BOX 35876
PHOENIX, AZ 85069                                    P‐0032298 11/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PAGE, ELAINE C
90 SUMMER STREET
ANDOVER, MA 01810                                    P‐0032299 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2151 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 317 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KLINGER, ROBERT C
12967 MAHOGANY CT
FRISCO, TX 75033                                   P‐0032300 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNEY, JOHN L
2512 ST. FRANCIS STREET
SULPHUR, LA 70663                                  P‐0032301 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALTON, TAMMY L
6401 OVERLAND TRAIL
MAPLE FALLS                                        P‐0032302 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOBRON, JOHN D
7109 FINE LANE
HARRISON, TN 37341                                 P‐0032303 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, DEBRA P
2459 OLIVE BRANCH WAY
ORLANDO, FL 32817                                  P‐0032304 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, CLIFFORD
P.O. BOX 75
SILVER SPRINGS, NY 14550                           P‐0032305 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TECH KNOWLEDGE PARTNERS, LLC
FEIFERIS, WILLAIM
504 S. EDSON
LOMBARD, IL 60148                                  P‐0032306 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, DEBRA P
2549 OLIVE BRANCH WAY
ORLANDO, FL 32817                                  P‐0032307 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURIVAGE, STEVE P
214 SUNSET DR
BENNINGTON, VT 05201                               P‐0032308 11/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HOUDER, DANIEL S
1026 ROUTE 63
WESTMORELAND, NH 03467                             P‐0032309 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEOU, NARO
213 PARKWAY CIRCLE
CHATTANOOGA, TN 37411                              P‐0032310 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPPOLA WEEKS, CAROL A
4704 W CALDWELL AVE
APT. H
VISALIA, CA 93277                                  P‐0032311 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, DEBRA
2459 OLIVE BRANCH WAY
ORLANDO, FL 32817                                  P‐0032312 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLIKEN, KELLY
835 JOHN HORTON RD
APEX, NC 27523                                     P‐0032313 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, DESIREE E
P.O. BOX 310432
TAMPA, FL 33680                                    P‐0032314 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARS‐LOVE, JACQUELYN
912 CHURCH ST
DEPTFORD, NJ 08096                                 P‐0032315 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHITE, AMY C
177 CHELSEA STATION DRIVE
CHELSEA, AL 35043                                  P‐0032316 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURIVAGE, STEVE P
214 SUNSET DRIVE
BENNINGTON, VT 05201                               P‐0032317 11/27/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
                                                                                        Page 2152 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 318 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SETO, RYAN
7436 MUIRWOOD COURT
PLEASANTON, CA 94588                                 P‐0032318 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAILEY, CARLA D
30869 YOUNG DOVE
MENIFEE, CA 92584                                    P‐0032319 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, KERRY L
5215 KRISTEN CT
SPRING, TX 77373                                     P‐0032320 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRETT, AUSTIN T
4785 PROPES DRIVE
OAKWOOD, GA 30566                                    P‐0032321 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MITCHELL, GEORGE W
                                                     P‐0032322 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, AARON L
23315 S. HARPER ROAD
PECULIAR, MO 64078                                   P‐0032323 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHAN, DONALD W
14512 FM 250 N
MARIETTA, TX 75566                                   P‐0032324 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIER, MICHELLE S
2203 HILDAROSE DRIVE
SILVER SPRING, MD 20902                              P‐0032325 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANAS, ANN E
2757 MAPLE RD
JACKSON, WI 53037                                    P‐0032326 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUIZ, THOMAS
10946 GADSTEN WAT
RANCHO CORDOVA, CA 95670                             P‐0032327 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILL, ROXANNE T
1606 WHITEWATER FALLS DRIVE
ORLANDO, FL 32824                                    P‐0032328 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMAN, AMY L
1259 SW CROSSWAY CT
PORT ORCHARD, WA 98367                               P‐0032329 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORAGON, FRANK B
108 WEST MYRTLEWOOD DRIVE
NEWBERG, OR 97132                                    P‐0032330 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERKENRATH, JOHN
30502 PORTSIDE PLACE
AGOURA HILLS, CA 91301                               P‐0032331 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, KRISTIN
18 2ND STREET
ANNAPOLIS, MD 21401                                  P‐0032332 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEMMLER, HAL
1253 LUCIO LANE
SACRAMENTO, CA 95822                                 P‐0032333 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANTHAM, CANDACE R
NO ADDRESS PROVIDED
                                                     P‐0032334 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, GILLEN
2737 THORNWOOD LANE
JACKSONVILLE, FL 32207                               P‐0032335 11/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                          Page 2153 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 319 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CADE, CARLA K
2710 ROCK ISLAND RD. APT 120
IRVING, TX 75060                                     P‐0032336 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, RHYS J
2706 W FRANCIS PL
CHICAGO, IL 60647                                    P‐0032337 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIBAUER, WILLIAM D
1414 BRETT PLACE
UNIT 246
SAN PEDRO, CA 90732                                  P‐0032338 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, GILLEN
2737 THORNWOOD LANE
JACKSONVILLE, FL 32207                               P‐0032339 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DODSON, THOMAS A
1828 IBACHE ST
SOUTH LAKE TAHOE, CA 96150                           P‐0032340 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISHOP, PHILLIP R
15405 N.W. BAKER CREEK RD.
MCMINNVILLLE, OR 97128‐8007                          P‐0032341 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORAGON, FRANK B
NO ADDRESS PROVIDED
                                                     P‐0032342 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH , DAVID G
206 LORETTA AVENUE
FOLLANSBEE, WV 26037                                 P‐0032343 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKERSON, MICHAEL P
27497 MIDDLETON RD
MIDDLETON, ID 83644                                  P‐0032344 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, QUYNH T
23761 VIA STORNI
MISSION VIEJO, CA 92692                              P‐0032345 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANALES JR, LEONEL
1531 ENFIELD ST
SPRING VALLEY, CA 91977                              P‐0032346 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER , STEPHEN L
28451 PANAMA
WARREN, MI 48092                                     P‐0032347 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYBEE, SAM A
1153 28TH ST
HONDO, TX 78861‐3238                                 P‐0032348 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINANE, ANN M
1725 WOODGLEN RD
SANDY, UT 84092                                      P‐0032349 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZCANO, RAFAEL
14114 DURNESS ST
BALDWIN PARK, CA 91706                               P‐0032350 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, MORTON
7811 CICADA DR
MISSOURI CITY, TX 77459                              P‐0032351 11/27/2017    TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
MELSTROM, MARY
11605 61ST AVENUE NORTH
PLYMOUTH, MN 55442                                   P‐0032352 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, MORTON
7811 CICADA DR
MISSOURI CITY, TX 77459                              P‐0032353 11/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                          Page 2154 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 320 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HANKS, SUZAN J
PO BOX 17
ODIN, IL 62870                                      P‐0032354 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADDISON, CAROL A
1958 CEDAR DRIVE
NEW BRIGHTON, MN 55112                              P‐0032355 11/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HOFFMAN, PAUL J
2730 DALE ST N
#D201
ROSEVILLE, MN 55113‐2387                            P‐0032356 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAY CHEVROLET, INC
2900 GOVERNMENT BLVD
MOBILE, AL 36606                                    P‐0032357 11/27/2017    TK Holdings Inc., et al.                     $2,687.00                                                                                    $2,687.00
RICHARD, SHEILA M
3809 S. VIRGINIA LANE
SPOKANE VALLEY, WA 99206                            P‐0032358 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDLEWALA, RAJKUMAR
803 SECAUCUS ROAD
JERSEY CITY, NJ 07307                               P‐0032359 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, KEITH K
19403 SANCTUARY ROSE BUD LN
SPRING, TX 77388                                    P‐0032360 11/27/2017    TK Holdings Inc., et al.                     $5,950.00                                                                                    $5,950.00
WELLS, BRITTANY R
4607 GEORGIA ST
SANTA FE, TX 77517                                  P‐0032361 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, GLAADYS
3702 BOLDEN FIELDS
CONVERSE, TX 78109                                  P‐0032362 11/27/2017    TK Holdings Inc., et al.                   $483,155.00                                                                                  $483,155.00
PANGILINAN, DENCY E
1367 BENT TREE LANE
CONCORD, CA 94521                                   P‐0032363 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARETSKIY, DMITRIY
PO BOX 1219
LAKE STEVENS, WA 98258                              P‐0032364 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHANIAN, JEANETTE L
726 37TH AVE NE
ST.PETERSBURG                                       P‐0032365 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, JOEL C
203 S WINOOSKI AVE APT 3
BURLINGTON, VT 05401                                P‐0032366 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAY CHEVROLET, INC
2900 GOVERNMENT BLVD
MOBILE, AL 36606                                    P‐0032367 11/27/2017    TK Holdings Inc., et al.                     $5,200.00                                                                                    $5,200.00
WEST, MORTON
7811 CICADA DR
MISSOURI CITY, TX 77459                             P‐0032368 11/27/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MOROZOFF, IAN N
1809 GARYS PARK
SAN ANTONIO, TX 78247                               P‐0032369 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAY CHEVROLET, INC
2900 GOVERNMENT BLVD
MOBILE, AL 36606                                    P‐0032370 11/27/2017    TK Holdings Inc., et al.                     $4,386.00                                                                                    $4,386.00
MAYSE, SAMANTHA R
9657 HESSLER CROSSING NE
ROCKFORD, MI 49341                                  P‐0032371 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2155 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 321 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BENEDETTI, BARBARA E
10 N DOUGLAS ST
LEXINGTON, IL 61753                                 P‐0032372 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLINGTON, SHERRI F
51 HAMPTON OAKS DR
HAMPTON, GA 30228                                   P‐0032373 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDZ, CHRISTOPHER R
10811 GRANTVIEW FOREST CT.
ST. LOUIS, MO 63123                                 P‐0032374 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERWIN, ALLAN
2002 29TH ST
CODY, WY 82414                                      P‐0032375 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAO, JI
1926 ROADRUNNER AVE
NEWBURY PARK, CA 91320                              P‐0032376 11/27/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
ZOOLU
GILLAN, KIMBERLY A
KIMBERLY GILLAN
3556 WEST 62ND AVENUE
DENVER, CO 80221                                    P‐0032377 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAY CHEVROLET, INC
2900 GOVERNMENT BLVD
MOBILE, AL 36606                                    P‐0032378 11/27/2017    TK Holdings Inc., et al.                     $6,900.00                                                                                    $6,900.00
MECHANICS BANK
BARELA, LARI L
CRB AUTO
P.O.BOX 98541
LAS VEGAS, NV 89193                                 P‐0032379 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDZ, CHRISTOPHER R
10811 GRANTVIEW FOREST CT.
ST. LOUIS, MO 63123                                 P‐0032380 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
BADY, LAWANA R
3881 LIGHT ARMS PLACE
WALDORF, MD 20602                                   P‐0032381 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVILLA MIRANDA, AMARILIS
URB. ROSE VALLEY
77 CALLE VALLE
MOROVIS, PR 00687                                   P‐0032382 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROOMS, TYLER J
2308 OLD BARNWELL ROAD
LEXINGTON, SC 29073                                 P‐0032383 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULLEY, ALAN D
7741 BOLTON ROAD
INDIAN LAND, SC 29707                               P‐0032384 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, KEITH K
19403 SANCTUARY ROSE BUD LN
SPRING, TX 77388                                    P‐0032385 11/27/2017    TK Holdings Inc., et al.                     $3,950.00                                                                                    $3,950.00
CLARK, NORMELITA M
75‐217 NANI KAILUA DR.
APT. 191
KAILUA KONA, HI 96740                               P‐0032386 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDZ, CHRISTOPHER R
10811 GRANTVIEW FOREST CT.
ST. LOUIS, MO 6323                                  P‐0032387 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2156 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 322 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WEST, DAVID R
4112 101 ST W
BRADENTON, FL 34210                                  P‐0032388 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, LUIS
2490 MAVERICK CIRCLE
CORONA, CA 92881                                     P‐0032389 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVENPORT, LEWISE J
440 ALPINE ST.
#67
UPLAND, CA 91786                                     P‐0032390 11/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
N/A
MILLS‐DASH, AUDREY L
P.O. BOX # 1422
ROSWELL, GA 30077                                    P‐0032391 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEEN, FRANK E
19801 EYOTA RD
APPLE VALLEY, CA 92308‐4560                          P‐0032392 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMPERINI, MAR JEAN
8229 EAST VAN BUREN DR
PITTSBURGH, PA 15237                                 P‐0032393 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIESER, EDWARD L
1008 VILLA GRAN WAY
FENTON, MO 63026                                     P‐0032394 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, PAULINE S
4114 40TH AVE S
MINNEAPOLIS, MN 55406                                P‐0032395 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUENO, FRANSISCA
440 14TH STREET
BUFFALO, NY 14213                                    P‐0032396 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON JR, JOHN A
8891 E DESERT LILY PL
TUSCON, AZ 85715‐5914                                P‐0032397 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARSCHMIDT, VICKI
N5875 HILLSIDE DR
GREEN LAKE, WI 54941                                 P‐0032398 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BONNIE D
255 CLIFF RUN RD
BAINBRIDGE, OH 45612                                 P‐0032399 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRESSLER, LOIS A
110 BARCELONA COURT
CARY, NC 27513                                       P‐0032400 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOBICK, WILLIAM E
3045 OLD RT. 422 EAST
FENELTON, PA 16034                                   P‐0032401 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILEWSKI, MICHAEL D
PO BOX 44
DUNHAM, NY 12422                                     P‐0032402 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACMURRAY, PATRICIA J
214 SHADYSIDE AVE
CONCORD, MA 01742                                    P‐0032403 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                            P‐0032404 11/27/2017    TK Holdings Inc., et al.                     $2,903.05                                                                                    $2,903.05
GAYLER, AMY M
309 LONG CANYON DR
MESQUITE, TX 75150                                   P‐0032405 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2157 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 323 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TUTAK , JOAN M
3936 GIBSONIA ROAD
GIBSONIA, PA 15044‐9704                              P‐0032406 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, TINESHA J
5497 CYPRESS RD UNIT 203
OXNARD, CA 93033                                     P‐0032407 11/27/2017    TK Holdings Inc., et al.                     $8,500.00                                                                                    $8,500.00
KENNEALLY , PHILIP J
15 FREEDOM WAY
MERRIMAC, MA 01860                                   P‐0032408 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASUPANG, SUZANNE L
NA
                                                     P‐0032409 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOWELL, PATRICIA A
2302 WETSTEIN AVENUE
LOUISVILLE, KY 40205                                 P‐0032410 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIGGS‐LAWS, VARNZELL M
PO BOX 764045
DALLAS, TX 75376                                     P‐0032411 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTARSKI, STEPHANIE Y
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                  P‐0032412 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MABRY, MICHAEL D
6710 MEADOWLAWN
HOUSTON, TX 77023                                    P‐0032413 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEDRICK, JERRY A
221 HOSPITAL DRIVE
VIRGINIA BEACH, VA 23452                             P‐0032414 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, MICHELLE
11910 CHETMAN DRIVE
UNIT A
HOUSTON, TX 77065                                    P‐0032415 11/27/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
HANCOCK, LARS J
393 W. 1430 S.
PAYSON, UT 84651                                     P‐0032416 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGO, TINA
8 COLONY DRIVE EAST
WEST ORANGE, NJ 07052                                P‐0032417 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLESSNER, RICHARD J
62 WOODLAND AVENUE
VERONA, NJ 07044                                     P‐0032418 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTIDA, ARMANDO L
P.O. BOX 9518
BAKERSFIELD, CA 93389‐9518                           P‐0032419 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPINOZA, EILEEN C
74296 TWO MILE RD.
, CA 92277                                           P‐0032420 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSHOTT, KAREN A
120 STERRY DR
GREENE, NY 13778                                     P‐0032421 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANE, LAVERNE
610 DEHAVEN COURT
GLENSHAW, PA 15116                                   P‐0032422 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANKOVITZ, ROBERT G
52 MAIN ST #934
ISLETON, CA 95641                                    P‐0032423 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2158 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 324 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
KELLY, JOSEPH
329 N MELROSE DR UNIT H
VISTA, CA 92083                                   P‐0032424 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST PIERRE, MICHELLE A
309 QUEBEC COURT
LITTLE CANADA, MN 55117                           P‐0032425 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATMAN, ROBERT A
37050 S RIDGEVIEW BLVD
TUCSON, AZ 85739                                  P‐0032426 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBNICK, BARBARA J
6404 STONEBROOK CIRCLE
PLANO, TX 75093                                   P‐0032427 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, BRYAN R
21319 52ND WAY S
KENT, WA 98032                                    P‐0032428 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROSSER, ROBERT L
PO BOX 4425
CARLSBAD, CA 92018                                P‐0032429 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, THOMAS A
6617 SW 83RD TERRACE
GAINESVILLE, FL 32608                             P‐0032430 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAO, SHURONG
175 QUINTARD ST.
STATEN ISLAND, NY 10305                           P‐0032431 11/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ZHU, JIAN
2711 ALISTER AVE
TUSTIN, CA 92782                                  P‐0032432 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSHOTT, SCOTT H
120 STERRY DR
GREENE, NY 13778                                  P‐0032433 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSHOTT, SCOTT H
120 STERRY DR
GREENE, NY 13778                                  P‐0032434 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAUGHTRY, LEAH B
614 BRICKDUST COURT
FORT MILL, SC 29708                               P‐0032435 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBIN, ANTHONY J
38184 MORGAN GALLOWAY RD
PEARL RIVER, LA 70452                             P‐0032436 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, PATRICIA S
240 CEDARHURST PLACE
DETROIT, MI 48203‐5206                            P‐0032437 11/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
STELL, DONNA D
1844 STELL RD
BELLEVUE, TX 76228                                P‐0032438 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HRUSKA, VICKI L
2650 STARDUST TRAIL
VERONA, WI 53593                                  P‐0032439 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, DENA C
8967 AUDITORIUM ST
LAKEVIEW, OH 43331                                P‐0032440 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPMAN, JEANNE E
2010 46TH AVENUE #18
GREELEY, CO 80634                                 P‐0032441 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 2159 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 325 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
THIS CAR IS PAID IN FULL
ADAMS, OWNER DEBRA K
240 JAKE DRIVE
SYLACAUGA, AL 35151                                 P‐0032442 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, DENA C
8967 AUDITORIUM ST
LAKEVIEW, OH 43331                                  P‐0032443 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, ELIZABETH A
1415 VICTORIA ST
411
HONOLULU, HI 96822                                  P‐0032444 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HRUSKA, MARTIN J
2650 STARDUST TRAIL
VERONA, WI 53593                                    P‐0032445 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKLIN, FRANK
29612 VALLEY STREAM RD
VALLEY CENTER, CA 92082                             P‐0032446 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JADOS, ALY M
2823 N KEDZIE AVE
CHICAGO, IL 60618                                   P‐0032447 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLELLAN, ANNE M
1330 E. FOOTHILL BLVD. #52
GLENDORA, CA 91741                                  P‐0032448 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASCARIO, DOMENIC M
24178 CANYON LAKE DRIVE NORTH
CANYON LAKE, CA 92587                               P‐0032449 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERWIN, ALLAN
2002 29TH ST
CODY, WY 82414                                      P‐0032450 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZCANO, MARIA J
14114 DURNESS ST
BALDWIN PARK, CA 91706                              P‐0032451 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASSENS, PAUL E
644 NALANUI ST. UNIT C
HONOLULU, HI 96817                                  P‐0032452 11/27/2017    TK Holdings Inc., et al.                      $429.17                                                                                       $429.17
PLUNKETT, RON
13400 N. SANDRA ROAD
MARANA, AZ 85658                                    P‐0032453 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRITZ, JOSEF D
1312 SWANSTON DR.
SACRAMENTO, CA 95818                                P‐0032454 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHEN, JAMES R
2736 GINGERVIEW LANE
ANNAPOLIS, MD 21401                                 P‐0032455 11/27/2017    TK Holdings Inc., et al.                     $1,850.00                                                                                    $1,850.00
SCHAAR, BARBARA A
19030 RIDGEVIEW TRAIL
CHAGRIN FALLS, OH 44023                             P‐0032456 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, DELIA
9934 CORELLA AVENUE
WHITTIER, CA 90603                                  P‐0032457 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPITAL, SAMUEL E
5955 ST DENIS TERRACE
SAN DIEGO, CA 92120‐3038                            P‐0032458 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINER, CHARLES P
5850 PLYMOUTH PLACE
AVE MARIA, FL 34142                                 P‐0032459 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2160 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 326 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEVY, BLANCHE R
1100 39TH STREET
#216
SACRAMENTO, CA 95816                                 P‐0032460 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, DELIA
9934 CORELLA AVE
WHITTIER, CA 90603                                   P‐0032461 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINBERG, ANDREW J
6301 RED CEDAR PL
BALTIMORE, MD                                        P‐0032462 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVYAN, CHRIS
1334 ALAMEDA AVENUE
GLENDALE, CA 91201                                   P‐0032463 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYSTROM, TANYA D
3305 HARTRIDGE DRIVE
ALPHARETTA, GA 30022                                 P‐0032464 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'REGAN, PATRICIA A
1833 HALSTEAD BLVD
APT 1204
TALLAHASSEE, FL 32309                                P‐0032465 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, DELIA
9934 CORELLA AVENUE
WHITTIER, CA 90603                                   P‐0032466 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AAMES, LILI
10417 LOUISIANA AVE., PH4
LOS ANGELES, CA 90025                                P‐0032467 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, MICHAEL J
15950 THOMPSON ROAD
ALPHARETTA, GA 30004                                 P‐0032468 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEKANICH, THOMAS G
2704 MAIN AVENUE
SHEBOYGAN, WI 53083                                  P‐0032469 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, DELIA
9934 CORELLA AVENUE
WHITTIER, CA 90603                                   P‐0032470 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWTON, BEVERLY J
PO BOX 196
COMPTCHE, CA 95427                                   P‐0032471 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, DELIA
9934 CORELLA AVE
WHITTIER, CA 90603                                   P‐0032472 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, NIKEYA N
5282 N. REESE AVE
FRESNO, CA 93722                                     P‐0032473 11/27/2017    TK Holdings Inc., et al.                    $28,700.00                                                                                   $28,700.00
BADINI, ALDO A
120 WEST 70TH STREET
APT 7D/8D
NEW YORK, NY 10023                                   P‐0032474 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEKANICH, THOMAS G
2704 MAIN AVENUE
SHEOYGAN, WI 53083                                   P‐0032475 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIMARD, HAROLD G
27 WATERHOUSE ST.
PLATTSBURGH, NY 12901                                P‐0032476 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2161 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 327 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DIGIFIER, INC.
INC., DIGIFIER
1812 VICTORY BLVD
GLENDALE, CA 91201                                 P‐0032477 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITING, LAUREN
33 SLEEPY HOLLOW LN.
LADERA RANCHZ, CA 92694                            P‐0032478 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, OWNER DEBRA K
240 JAKE DRIVE
SYLACAUGA, AL 35151                                P‐0032479 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHIDINELLI, BRIAN
15 ARCANGEL WAY
SAN RAFAEL, CA 94903                               P‐0032480 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, ALYSSA M
333 WILLOW ST APT 130
ALAMEDA, CA 94501                                  P‐0032481 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREGORY, KEVIN M
608 19TH ST NE
EAST WENATCHEE, WA 98802                           P‐0032482 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN ALLEN, ASHLEY N
21319 52ND WAY S
KENT, WA 98032                                     P‐0032483 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USHER, BERNARD L
10416 SCOTCH ELM AVE
LAS VEGAS, NV 89166                                P‐0032484 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOMSTRAND, SANDRA K
9855 HOOVER RD.
ROCK FALLS, IL 61071                               P‐0032485 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREEDEN, CHRISTOPHER D
6915 67TH ST. APT 314
KENOSHA, WI 53142                                  P‐0032486 11/27/2017    TK Holdings Inc., et al.                    $15,097.73                                                                                   $15,097.73
BOUGERE, CAMILLE C
15921 DOWNEY AVE
APT. B
PARAMOUNT, CA 90723                                P‐0032487 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                   P‐0032488 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIETSCHE, THOMAS E
6454 ZINNIA ST
ARVADA, CO 80004                                   P‐0032489 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLON, RANDY
514 JACKSON ST
APT 1A
HOBOKEN, NJ 07030                                  P‐0032490 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALSTON, DAVITA T
6142 MAJORS LANE
COLUMBIA, MD 21045                                 P‐0032491 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGGS, SARAH C
P O BOX 1
738 PLUM STREET
RAYM, WA 98577                                     P‐0032492 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, SAMUEL A
3300 PARAMOUNT WAY
WILMINGTON, NC 28405                               P‐0032493 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2162 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 328 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
INGINO, WILIAM
1258 N GARDNER ST
WEST HOLLYWOOD, CA 90046                            P‐0032494 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHASE BANK
CHAIDEZ, ALMA R
4201 LEGACY CT
SALIDA, CA 95368                                    P‐0032495 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANDSTETTER, CHRISTOPHER J
6424 RANCHO SANTA FE DR
LAS VEAS, NV 89130                                  P‐0032496 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ROSA
NO ADDRESS PROVIDED
                                                    P‐0032497 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIN, MAATENRE
10566 CROSS FOX LANE
COLUMBIA, MD 21044                                  P‐0032498 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, DORREA L
32 ROBIN DR
HAUPPAUGE, NY 11788                                 P‐0032499 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, LINDA
PO BOX 4315
LISLE, IL 60532                                     P‐0032500 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALIC, ZEMIR
191 SHATTO DRIVE
CARLISLE, PA 17013                                  P‐0032501 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHEN, JAMES R
2736 GINGERVIEW LANE
ANNAPOLIS, MD 21401                                 P‐0032502 11/27/2017    TK Holdings Inc., et al.                     $1,350.00                                                                                    $1,350.00
WHITMOYER, KIMBERLY R
1331 LONG STREET
LAKELAND, FL 33801                                  P‐0032503 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KAREN L
3108 DOLORES CT.
SANTA MARIA, CA 93455                               P‐0032504 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUPPIE, JOSEPH J
20171 FERNGLEN DR
YORBA LINDA, CA 92886                               P‐0032505 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPITAL, PHYLLIS M
5955 ST. DENIS TERRACE
SAN DIEGO, CA 92120‐3038                            P‐0032506 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHRADER, MATTHEW C
3583 FIRST AVENUE
SAN DIEGO, CA 92103                                 P‐0032507 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMUEL, DWAN
12310 CURRIN FOREST DRIVE
HOUSTON, TX 77044                                   P‐0032508 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, ADRIENNE
3083 TILTON ST.
PHILADELPHIA, PA 19134                              P‐0032509 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSEN, MARSHA D
71210 STATE HIGHWAY 13
ASHLAND, WI 54806                                   P‐0032510 11/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CHANDLER, THERESA W
509 MAYHEW STREET
WEST POINT, MS 39773                                P‐0032511 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2163 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 329 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LIFE SCIENCE PLANNING LLC
HUGHEN, JAMES R
2736 GINGERVIEW LANE
ANNAPOLIS, MD 21401                                  P‐0032512 11/27/2017    TK Holdings Inc., et al.                     $1,850.00                                                                                    $1,850.00
FLEURENCE, OLIVIER J
5511 MCKINLEY STREET
BETHESDA, MD 20817                                   P‐0032513 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, STEPHANIE
708 OGLETHORPE CT.
POOLER, GA 31322                                     P‐0032514 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAVIN, TIMOTHY J
2688 LINDGREN TRL
                                                     P‐0032515 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MLYNAREK, MICHAEL J
71210 STATE HIGHWAY 13
ASHLAND, WI 54806                                    P‐0032516 11/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
AKASH, MURAD
8015 41ST AVE, APT 314
ELMHURST, NY 11373                                   P‐0032517 11/27/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
ROSALES, KARLA L
9739 1/2 ROSE ST
BELLFLOWER, CA 90706                                 P‐0032518 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPPELLINO, GIUSEPPE
13571 CHOCO RD
APPLE VALLEY, CA 92308                               P‐0032519 11/27/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0032520 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREDLUND, MARK E
12183 BAYHILL DR
BURLINGTON, WA 98233                                 P‐0032521 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0032522 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFNER , SABINE
325 16TH STREET
BOULDER, CO 80302                                    P‐0032523 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTARSKI, STEPHANIE Y
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK                                        P‐0032524 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTHERFORD, THOMAS
1209 BROWNWOOD
MALVERN, AR 72104‐2200                               P‐0032525 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZ, ROYA C
335 AUBURN AVE
SIERRA MADRE, CA 91024                               P‐0032526 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE, NIKOLAS B
2559 W. AUGUSTA BLVD.
#2R
CHICAGO, IL 60622                                    P‐0032527 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRBY, BRIAN P
3111 EAGLE CREEK DR
BLOOMINGTON, IL 61704                                P‐0032528 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, LEO L
8781 MONTROSE AVE
WESTMINSTER, CA 92683                                P‐0032529 11/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
                                                                                          Page 2164 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 330 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GILMORE, ROBERT
PO BOX 216
PIERCEFIELD, NY 12973                               P‐0032530 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, NATHANIEL L
883 DECATUR ST
MEMPHIS, TN 38107                                   P‐0032531 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, ALICIA A
300 CADDO LANE
MARSHFIELD, MO 65706                                P‐0032532 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALI, SHUMAILA
9239 SOUTHERN BREEZE DR
ORLANDO, FL 32836                                   P‐0032533 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UMAR, AHMED A
17 WIESNER RD
LACKAWANNA, NY 14218                                P‐0032534 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, SHANA L
588 TAGGART RD
WAITSBURG, WA 99361                                 P‐0032535 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTEN STRAHN, YVONNE
2410 OCEAN PARK BLVD, #6
SANTA MONICA, CA 90405                              P‐0032536 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, KELLIE L
7115 ANGEL FALLS
MISOURI CITY, TX 77459                              P‐0032537 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGGS, SARAH C
P O BOX 1
738 PLUM STREET
RAYMOND, WA 98577                                   P‐0032538 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KABIRI, NESHAT
3615 GREENLEE DRIVE APT 8
SAN JOSE, CA 95117                                  P‐0032539 11/27/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
THOMPSON, COURTNEY S
3570 EAGLE ROCK BLVD
LOS ANGELES, CA 90065                               P‐0032540 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFF LONG, ALLYSON J
ALLYSON RUFF LONG
1323 GREEN TEE ROAD
TUPELO, MS 38801                                    P‐0032541 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALCH, CARL A
113 MICHAEL DR.
HUNTSVILLE, AL                                      P‐0032542 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANTZLER, TASHUNA Y
206 HARTFIELD ROAD APT 16
HATTIESBURG, MS 39402                               P‐0032543 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPUTO, JOSHUA M
6414 ADELPHIA STREET
PITTSBURGH, PA 15206‐1048                           P‐0032544 11/27/2017    TK Holdings Inc., et al.                      $346.00                                                                                       $346.00
SHORT, GINA E
12325 H HWY
EXCELSIOR SPRING, MO 640248313                      P‐0032545 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, DONALD D
3708 SOUTH LELAND ROAD
LAINGSBURG, MI 48848                                P‐0032546 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLISON, TIM J
801 MICHEAL ST
KINGSFORD, MI 49802                                 P‐0032547 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2165 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 331 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCBRIDE, MARC S
300 CADDO LANE
MARSHFIELD, MO 65706                                P‐0032548 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0032549 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, CATHY M
20544 SHADYSIDE WAY
GERMANTOWN, MD 20874‐2832                           P‐0032550 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, ERIC S
7115 ANGEL FALLS
MISSOURI CITY, TX 77459                             P‐0032551 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, DONALD D
3708 SOUTH LELAND ROAD
LAINGSBURG, MI 48848                                P‐0032552 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYOBI‐TTI
PHILLIPS, JANICE A
952‐ALLGOOD BRIDGE RD.
PICKENS, SC 29671                                   P‐0032553 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALSTON, MICHAEL A
6142 MAJORS LANE
COLUMBIA, MD 21045                                  P‐0032554 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASARJIAN, DAVID A
1235 WEST BASELINE ROAD #116
TEMPE, AZ 85283                                     P‐0032555 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ILUNGA, NATACHA K
624 MOOSE DR NW
CEDAR RAPIDS, IA 52405                              P‐0032556 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASELLA, JANICE D
1604 HACKBERRY AVENUE
METAIRIE, LA 70001                                  P‐0032557 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASKIN, DAVID E
108 WOODTHRUSH ROAD
SUMMERVILLE, SC 29485                               P‐0032558 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0032559 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTARSKI, JOSEPH B
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                 P‐0032560 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLINGSHEAD, KATHY A
8285 BUENA VISTA AVE
LOS MOLINOS, CA 96055                               P‐0032561 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0032562 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMPION, MELINDA L
100 N HINCHMAN AVE
HADDONFIELD, NJ 08033                               P‐0032563 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NETZER, MOLLY G
12565 PORCUPINE CT
EDEN PAIRIE, MN 55344                               P‐0032564 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBAN & BLATTENBERGER PC
JOHN P. URBAN
513 ALLEGHENY STREET
HOLLIDAYSBURG, PA 16648                             P‐0032565 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2166 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 332 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BURT, JOHN S
870 SAGEBRUSH LANE
COLLEGEVILLE, PA 19426                             P‐0032566 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, NATHANIEL
883 DECATUR ST
MEMPHIS, TN 38107                                  P‐0032567 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEIRO, IVETTE C
36 REVERE STREET
BROCKTON, MA 02301                                 P‐0032568 11/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PERCY, DENNIS L
2044 LEACH LAKE LN
HASTINGS, MI 49058                                 P‐0032569 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, WAI
20 NEWPORT PARKWAY APT 2708
JERSEY CITY, NJ 07310                              P‐0032570 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANISOVETS, VALERIY V
9625 BRADHUGH CT
SACRAMENTO, CA 95827                               P‐0032571 11/27/2017    TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
URBAN & BLATTENBERGER PC
JOHN P. URBAN
513 ALLEGHENY STREET
HOLLIDAYSBURG, PA 16648                            P‐0032572 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDEN, ANDREW H
7073 WHITBY AVE
CLEMMONS, NC 27012                                 P‐0032573 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAHN, YVONNE
2410 OCEAN PARK BLVD, #6
SANTA MONICA, CA 90405                             P‐0032574 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAIN III, JACOB
6326 REMINGTON CT.
FREDERICK, MD 21701                                P‐0032575 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON‐RICH, SUSAN A
74 STRATFORD VILLAGE WAY
BLUFFTON, SC 29909‐5053                            P‐0032576 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATTISTONI, BRIDGET B
17315 SE 185TH STREET
RENTON, WA 98058                                   P‐0032577 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, NATASHA E
8300 MOUNTAIN PASS
RIVERDALE                                          P‐0032578 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOUGHERTY, KATHRYN C
3201 DUVENECK DR
RALEIGH, NC 27616                                  P‐0032579 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENDER, LAURIE A
900 N STUART ST
#512
ARLINGTON, VA 22203                                P‐0032580 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMOND, MARIA
181 NOR5 CORONA AVENUE
VALLEY STREAM, NY 11580                            P‐0032581 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATCHER, CHERYL L
4800 S WEST SHORE BLVD
APT 534
TAMPA, FL 33611                                    P‐0032582 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2167 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 333 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LOMBARDO, LAURIE
91 BLUE RIDGE ST
WARRENTON, VA 20186                                  P‐0032583 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILLEEN, KEVIN
14224 SE 45TH PL
BELLEVUE, WA 98006                                   P‐0032584 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHELEN, RICHARD J
1103 BANDANNA DRIVE
CINCINNATI, OH 45238‐4227                            P‐0032585 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATCHER, CHERYL L
4800 S WEST SHORE BLVD
APT 534
TAMPA, FL 33611                                      P‐0032586 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNIEL, BETTY G
14224 SE 45TH PL
BELLEVUE, WA 98006                                   P‐0032587 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTHERFORD, LAVEDA
1209 BROWNWOOD
MALVERN, AR 72104‐2201                               P‐0032588 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAYER MITCHELL, BRIANNE
560 PITTSBURGH RD.
BROWNSVILLE, PA 15417                                P‐0032589 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON‐RICH, BRYAN C
74 STRATFORD VILLAGE WAY
BLUFFTON, SC 29909‐5053                              P‐0032590 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZ, ROYA
335 AUBURN AVE
SIERRA MADRE, CA 91024                               P‐0032591 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAL, DASHI S
630 GARDEN HWY, UNIT 301
SACRAMENTO, CA 95833                                 P‐0032592 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, LEON
9534 VELVET LEAF CIR.
SAN RAMON, CA 94582                                  P‐0032593 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELAN, THOMAS M
203 CHAPARRAL ST
BORGER, TX 79007                                     P‐0032594 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, RICHARD
PO BOX 566601
MIAMI, FL 33256                                      P‐0032595 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNER, BONITA S
2366 AMBER COURT
LOVELAND, CO 80537                                   P‐0032596 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM FAMILY TRUST
LAM, STEVE T
5402 N. DELTA STREET
SAN GABRIEL, CA 91776                                P‐0032597 11/27/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
HEALY, SHAWN
HC 02
BOX 3571
MAUNABO, PR 00707‐                                   P‐0032598 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAESSIG III, WILLIAM F
16 CHURCH DR
PICKENSVILLE, AL 35447                               P‐0032599 11/27/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                          Page 2168 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 334 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CAMPORA, THOMAS
196 SCHARER AVE.
NORTHVALE, NJ 07647                                   P‐0032600 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASER, LAURIE A
2114 MOHAWK AVENUE
SAINT PAUL, MN 55119                                  P‐0032601 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARTEAGA, SHELLEY N
12601 EDGEMONT LN
UNIT 36
GARDEN GROVE, CA 92845                                P‐0032602 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, R GLEN
1108 PINTO HORSE AVE.
HENDERSON, NV 89052                                   P‐0032603 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMRINK, ROBERT
626 E LOST PINE WAY RD
GALLOWAY, NJ 08205                                    P‐0032604 11/27/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
PERCY, KARLA K
2044 LEACH LAKE LN
HASTINGS, MI 49058                                    P‐0032605 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIM, ROBERT E
3031 MAPLE BRANCH DR
HIGH POINT, NC 27265                                  P‐0032606 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAITE, JASON
55 COLEBOURNE ROAD
ROCHESTER, NY 14609                                   P‐0032607 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, WILFRED T
PO BOX 11602
HOUSTON, TX 77293                                     P‐0032608 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, LILY
132 S. HIDALGO AVE.
ALHAMBRA, CA 91801                                    P‐0032609 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, REGAN N
24654 BROADMORE AVE
HAYWARD, CA 94544                                     P‐0032610 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLATT, KATARIINA
7512 DR. PHILLIPS BLVD. #5065
ORLANDO, FL 32819                                     P‐0032611 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SARA
1336 EAST 43RD ST
TACOMA, WA 98404                                      P‐0032612 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, CELESTE A
3113 GREEN VALLEY DRIVE
EAST POINT, GA 30344                                  P‐0032613 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSTOS, VANESSA
468 90TH ST APT 205
DALY CITY, CA 94015                                   P‐0032614 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGH, JOLIE A
5835 HOOT OWL LANE
MILTON, FL 32570                                      P‐0032615 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINS, RODNEY N
1027 SE 2ND ST.
WALNUT RIDGE, AR 72476                                P‐0032616 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLADDIE, AFRICA N
710 PEACHTREE ST. NE
#1631
ATLANTA, GA 30308                                     P‐0032617 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2169 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 335 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LYNCH, BLAKE T
1N 270 BLUE JAY COURT
CAROL STREAM, IL 60188                              P‐0032618 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, KRYSTAL R
3907 COLORADO RIVER RD
ONTARIO, CA 91761                                   P‐0032619 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, BRITTANY L
3709 EDGEWOOD CT.
AVONDALE, LA 70094                                  P‐0032620 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALOS, LISA
3450 PALMER DR
4114
CAMERON PARK, CA 95682                              P‐0032621 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURENZANA, MERARI A
7100 DONA ADELINA AVE SW
ALBUQUERQUE, NM 87121                               P‐0032622 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, KIMBERLY
176 TRUMBULL ST.
SAN FRANCISCO, CA 94112                             P‐0032623 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENCHOS, JESSICA C
8000 GREENLY DRIVE
OAKLAND, CA 94605                                   P‐0032624 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZA, STEVE
9190 HIGHLAND AVE
ALTA LOMA, CA 91701                                 P‐0032625 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES W
7816 PARADISE DR
DONALSONVILLE, GA 39845                             P‐0032626 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, ROBERT A
9700 W. GILMORE
LAS VEGAS, NV 89129                                 P‐0032627 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CESSNA, GABRIEL A
87 PARDEE AVENUE
JAMESTOWN, NY 14701                                 P‐0032628 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIANI, SCOT
7720 ELMDALE WAY G
STANTON, CA 90680                                   P‐0032629 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, JOHN
18340 NE 19TH PL
BELLEVUE, WA 98008                                  P‐0032630 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINIKOFF, SHAWN
1893 MELVIN ROAD
OAKLAND, CA 94602                                   P‐0032631 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MORDHORST, LIESL
411 N 90TH ST #109
SEATTLE, WA 98103                                   P‐0032632 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMOFF, DEENA V
1108 E. 11TH AVE.
SPOKANE, WA 99202                                   P‐0032633 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMBROSIO, PAUL E
717 KEY ROUTE BLVD
ALBANY, CA 94706                                    P‐0032634 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVERS, BRIAN L
PO BOX 82026
PHOENIX, AZ 85071                                   P‐0032635 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2170 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 336 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EVERS, BRIAN L
PO BOX 82026
PHOENIX, AZ 85071                                   P‐0032636 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, MICHAEL P
219 ROBINSON DRIVE
NEWPORT NEWS, VA 23601                              P‐0032637 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, YADWIGA J
4240 VILLAGE PKYW CIR EAST
#8
INDIANAPOLIS, IN 46254                              P‐0032638 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, KAREN L
505 MAHOPAC DR
RED LION, PA 17356                                  P‐0032639 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMBERT, BEN M
7258 VENTURA DR SE
GRAND RAPIDS, MI 49546                              P‐0032640 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL‐MUELLER, PATRICIA A
1717 15TH AVE
MENOMINEE, MI 49858                                 P‐0032641 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLA, DONNA
205 GLENVIEW CIRCLE
WARRINGTON, PA 18976                                P‐0032642 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTY, CHERYL J
101 1ST AVE NW
APARTMENT #404
MANDAN, ND 58554                                    P‐0032643 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSEL, LAURA A
12 BARBARA AVE
GREENVILLE, SC 29615                                P‐0032644 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BETROS, MICHAEL C
5 HUBBARD LANE
POUGHKEEPSIE, NY 12603                              P‐0032645 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAFF, GREGREY M
38364 200TH STREET
SPRINGFIELD, MN 56087                               P‐0032646 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, SUSAN L
706 COLONEL BURCH ROAD
VALLEY FALLS, NY 12185                              P‐0032647 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTOPHER, CARMEN I
11269 SW WYNDHAM WAY
PORT SAINT LUCIE, FL 34987                          P‐0032648 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDINO, YAMILEX C
2504 WOODGATE BLVD
APT 206
ORLANDO, FL 32822                                   P‐0032649 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, AMANDA L
20135 AQUASCO ROAD
AQUASCO, MD 20608                                   P‐0032650 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDINO, ANNETTE
3524 MON MARTRE DR
APT 2112
ORLANDO, FL 32822                                   P‐0032651 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, VIVIAN C
P.O. BOX 442133
FT WASHINGTON, MD 20749                             P‐0032652 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2171 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 337 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SCOT, MICHELLE B
411 W DIAMOND ST
BUTLER, PA 16001                                    P‐0032653 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENELL, REBECKA A
7501 E THOMPSON PEAK PKWY #63
SCOTTSDALE, AZ 85255                                P‐0032654 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, CHRISTOPHER I
12603 CHESAPEAKE BAY DR
LOUISVILLE, KY 40245                                P‐0032655 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, JAMES W
1587 BRENTWOOD DR
MARIETTA, GA 30062                                  P‐0032656 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOLCH, JASON
NO ADDRESS PROVIDED
                                                    P‐0032657 11/28/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TAYLOR, SHELBY J
7291 LITTLE HURRICANE
CREEK ROAD
MCEWEN, TN 37101                                    P‐0032658 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENSAUER, MARIE
218 LAUREL RD
GREENE, NY 13778                                    P‐0032659 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, PAULINE C
30 COLLINS AVE
PENN YAN, NY 14527                                  P‐0032660 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVERS, KRISTEN L
104 BROOKSTONE DR SW
CALHOUN, GA 30701                                   P‐0032661 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, SHERYL
5417 GLAMIS CT.
VIRGINIA BEACH, VA 23464                            P‐0032662 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVERS, BRANDON A
104 BROOKSTONE DR SW
CALHOUN, GA 30701                                   P‐0032663 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, TYRUS B
14606 MARSH VIEW DRIVE
JACKSONVILLE, FL 32250                              P‐0032664 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, AMANDA A
12603 CHESAPEAKE BAY DR
LOUISVILLE, KY 40246                                P‐0032665 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NISARG
4983 KOKOMO DR
SACRAMENTO, CA 95835                                P‐0032666 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NISARG
4983 KOKOMO DR
SACRAMENTO, CA 95835                                P‐0032667 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNELLY, PATRICK M
245 GROVE STREET
JERSEY CITY, NJ 07302                               P‐0032668 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, LESLIE A
291 E LEGEND COURT
HIGHLAND HEIGHTS, OH 44143                          P‐0032669 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILIPPE, SAMUEL E
7234 TALLOWTREE LANE
ORLANDO, FL 32835                                   P‐0032670 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2172 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 338 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BROOKINS, IRYNA
417 MAIN ST APT 7D
HACKENSACK, NJ 07601                                 P‐0032671 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECHOLS, JACQUELINE M
1935 WOODLAND HILLS AVE NW
ATLANTA, GA 30318                                    P‐0032672 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGLEY, ROGER T
16509 N MOCKINGBIRD LANE
NINE MILE FALLS, WA 99026‐9392                       P‐0032673 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEENAN, MICHAEL C
84 CONCORD STREET
NASHUA, NH 03064                                     P‐0032674 11/27/2017    TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
BALDING, WALTER L
61 COWPER AVENUE
KENSINGTON, CA 94707                                 P‐0032675 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASTASI, ANCELA R
7 RIPLEY LANE
LAKE COMO, NJ 07719                                  P‐0032676 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTARSKI, JOSEPH B
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                  P‐0032677 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTARSKI, STEPHANIE Y
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                  P‐0032678 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTARSKI, STEPHANIE Y
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                  P‐0032679 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMENTIER , THOMAS J
PO BOX 992
PINELLAS PARK, FL 33780                              P‐0032680 11/27/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
HANDLOVICS, ROBERT
5715 LUELDA AVE
PARMA, OH 44129                                      P‐0032681 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTRANDER, CINDY
PO BOX 863
WOODVILLE, TX 75979                                  P‐0032682 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOVEY, KALYN A
9762 NICKEL RIDGE CIRLCE
NAPLES, FL 34120                                     P‐0032683 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAF, DEBBIE R
P.O. BOX 8204
COLUMBUS, MS 39705                                   P‐0032684 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILES, PAMELA A
216 OAKHURST DRIVE
MUNRDE FALLS, OH 44262                               P‐0032685 11/27/2017    TK Holdings Inc., et al.                    $29,112.20                                                                                   $29,112.20
GILES, PAMELA A
216 OAKHURST DRIVE
MUNROE FALLS, OH 44262                               P‐0032686 11/27/2017    TK Holdings Inc., et al.                    $17,244.00                                                                                   $17,244.00
SCHULTZ, JOHN W
P.O. BOX 1003
PRINEVILLE, OR 97754                                 P‐0032687 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILBERT , MICHAEL D
2443 MERCHANT ST,
FRENDERICK, MD 21701                                 P‐0032688 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2173 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 339 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCKINLEY, PRINCESS S
427 SOUTH GRAND VIEW STREET
APARTMENT 106
LOS ANGELES, CA 90057                               P‐0032689 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERGUSON, JIMMY E
14029 MENDOTA RD
ABINGDON, VA 24210                                  P‐0032690 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, DWAUNNA L
1845 SO. MILLARD AVE
CHICAGO, IL 60623                                   P‐0032691 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVERY, RONALD
15 SAFFRON DR
LUMBERTON, NJ 08048‐4221                            P‐0032692 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, HEIDI C
4555 SOUTH PEACH STREET
SALT LAKE CITY, UT 84117                            P‐0032693 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIFF, SANDRA
1521 W TEDMAR AVE
ANAHEIM, CA 92802                                   P‐0032694 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNER‐YANG, EN‐SHEUAN
8278 WOLD DEN CT
SPRINGFIELD, VA 22153‐3809                          P‐0032695 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIVIL, WILCO
18598 MILTON KEYNES CT
LAND O LAKES, FL 34638                              P‐0032696 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, JAMILLAH O
125 MARKET STREET
APT. 442
MANASSAS PARK, VA 20111                             P‐0032697 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROTZ, RONALD M
15 MISTY PINE ROAD
FAIRPORT, NY 14450                                  P‐0032698 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, JAMILLAH O
125 MARKET STREET
APT. #442
MANASSAS PARK, VA 20111                             P‐0032699 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDLER, MATT
47 PODURGIEL LANE
UNCASVILLE, CT 06382                                P‐0032700 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELIZAIRE, MARGALIE
3 COUNTRY SQUIRE DRIVE
UNIT E
CROMWELL, CT 06416                                  P‐0032701 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, VICTORIA A
12409 EQUINE LANE
WELLINGTON, FL 33414                                P‐0032702 11/28/2017    TK Holdings Inc., et al.                     $5,633.00                                                                                    $5,633.00
KUZMA, JONATHON M
1897 ROCKVALE ROAD
LANCASTER, PA 17602                                 P‐0032703 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORSE, DONALD C
8212 WRENFIELD DRIVE
WILLIAMSBURG, VA 23188                              P‐0032704 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNCHEL, CAITLIN M
1000 CENTRAL AVE
#424
CHARLOTTE, NC 28204                                 P‐0032705 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2174 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 340 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WILLIAMS, MICHAEL C
15815 80TH ST E
PUYALLUP, WA 98372                                 P‐0032706 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAIL, RICHARD D
5510SANDY RUN DRIVE
MILTON, FL 32570                                   P‐0032707 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DANIEL J
1305 N 11TH AVE
WEST BEND, WI 53090                                P‐0032708 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAYTON, LIZZIE
3930 168 ST.
C.C. HILLS, IL 60678                               P‐0032709 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVEY, JAMES T
5489 BRIGHT HAWK CT
COLUMBIA, MD 21045                                 P‐0032710 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNER, JEFFREY T
420 WOODHAVEN CT
MONTGOMERY, AL 36117                               P‐0032711 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIRONI, MARIA
4907 TUDOR DRIVE
POMPTON, NJ 07444                                  P‐0032712 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATES, NELL M
615 S. 12TH ST.
CENTERVILLE, IA 52544                              P‐0032713 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMAHON, PAUL J
2840 SW THIRD AVE.
MIAMI, FL 33129                                    P‐0032714 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAURICIO, BERNADETTE C
P.O BOX 1855
KAILUA, HI 96734                                   P‐0032715 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, CATHERINE L
12267 RAMBLING ROSE WAY
FARSMINGTON, AR 72730                              P‐0032716 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACHEN, JOSEPH R
139 N. SURREY AVE
VENTNOR, NJ 08406                                  P‐0032717 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURNUTTE, KAREN L
1164 MILLER STREET
RACELAND, KY 41169                                 P‐0032718 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, JAMES A
500 AVE A WEST
WAHNETA, FL 33880                                  P‐0032719 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST DEVILLE, JENNIFER L
42 PETE PAUL ROAD
DEVILLE, LA 71328                                  P‐0032720 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, JONATHAN A
690 VICTOR WAY APT. 2
MOUNTAINVIEW, CA 94040                             P‐0032721 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMBROWSKI, VALERIE A
11560 SOMERSET DRIVE
APT 308A
NORTH ROYALTON, OH 44133                           P‐0032722 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, DOROTHY
6900 SAN VICENTE NE
UNIT 319
ALBUQUERQUE, NM 87109                              P‐0032723 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2175 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 341 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TARVER, SHARUNDA N
24722 HAVERFORD RD
SPRING, TX 77389                                    P‐0032724 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVENTIS, GEORGE A
5316 GLENBRIER DRIVE
CHARSLOTTE, NC 28212                                P‐0032725 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAYINDIRLI, JEM H
413 HICKORYHILL DRIVE
ENCINITAS, CA 92024                                 P‐0032726 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, ANASTASIA G
9031
OLIVE STREET
NEW ORLEANS, LA 70118                               P‐0032727 11/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LEONE, JEANNE D
286 OLDBAY ROAD
BOLTON, MA 01740‐1225                               P‐0032728 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARASEK, BLANKA
21620 196TH AVE SE
RENTON, WA 98058                                    P‐0032729 11/27/2017    TK Holdings Inc., et al.                    $25,330.00                                                                                   $25,330.00
REDFIELD, SADIE J
684 JOSEPH AVE
ROCHESTER, NY 14621                                 P‐0032730 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLISON, JANA L
93 SUSAN DRIVE
ST. CHARLES, MO 63301                               P‐0032731 11/27/2017    TK Holdings Inc., et al.                      $187.12                                                                                       $187.12
JOHNSON, GALE M
1180 EAST CARNEGIE ST.
WINNSBORO, TX 75494                                 P‐0032732 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENASHE, ALBERT A
9449 NW WELLS COURT
PORTLAND, OR 97229                                  P‐0032733 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLTRALIK, FABIAN
112 FILE DRIVE
BECKLEY, WV 25801‐7112                              P‐0032734 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0032735 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLSON, JOAN Y
7400 EAST. EASTER LANE
CENTENNIAL, CO 80112‐1754                           P‐0032736 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, MARK E
2820 N ARCADIA CT
UNIT B214
PALM SPRINGS, CA 92262                              P‐0032737 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, JAMES S
106 DEER RUN DRIVE
LEWISBURG, PA 17837                                 P‐0032738 11/24/2017    TK Holdings Inc., et al.                      $341.56                                                                                       $341.56
GAUTIER, MARLENE
247 BROUGHTON AVENUE
BLOOMFIELD, NJ 07003                                P‐0032739 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DANIEL W
N5295 DHONDT ROAD
SKANDIA, MI 49885                                   P‐0032740 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DREIER, PAUL J
7105 TREERIDGE DRIVE
CINCINNATI, OH 45244‐3551                           P‐0032741 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2176 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 342 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BOLNSTEIN, ANDREA C
941 NEWELL RD
PALO ALTO, CA 94303                                  P‐0032742 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLONSTEIN, ANDREA C
941 NEWELL RD
PALO ALTO, CA 94303                                  P‐0032743 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODCOCK, SEAN
11603 ROYAL PALM BLVD
CORAL SPRINGS, FL 33065                              P‐0032744 11/27/2017    TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
STITCHER, ELIZABETH G
106 WARE ST
HOGANSVILLE, GA 30230                                P‐0032745 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARROWS, AMY L
19 CUTTING LANE
BURLINGTON, MA 01803                                 P‐0032746 11/28/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
POWELL, CARRIE A
4121 ALSTON LANE
VESTAVIA HILLS, AL 35242                             P‐0032747 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAUDOIN, PAULA C
179 VARNUM AVE
#2
LOWELL, MA 01854                                     P‐0032748 11/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PAIGE, ALLIE
PO BOX 23
EDGECOMB, ME 04556                                   P‐0032749 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MELISSA M
1716 ALPINE MEADOWS LN.
#1206
PRESCOTT, AZ 86303                                   P‐0032750 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MARK M
1716 ALPINE MEADOWS LN
#1206
PRESCOTT, AZ 86303                                   P‐0032751 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, ANGELA R
1296 MOSSWOOD CHASE
TALLAHASSEE, FL 32312                                P‐0032752 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURPIN, NANCY
2846 SWEET CLOVER WAY
WAUCONDA, IL 60084                                   P‐0032753 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARROWS, AMY L
19 CUTTING LANE
BURLINGTON, MA 01803                                 P‐0032754 11/28/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
LINCOURT, PATRICIA K
8329 GRENOBLE ST
#43
SUNLAND, CA 91040                                    P‐0032755 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORT, CHANEL L
1255 HICKORY VALLEY ROAD
TRUSSVILLE, AL 35173                                 P‐0032756 11/28/2017    TK Holdings Inc., et al.                    $27,044.46                                                                                   $27,044.46
ENGLEHART, THOMAS A
13518 LAKESIDE TERRACE DRIVE
HOUSTON, TX 77044                                    P‐0032757 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KELLY E
9104 IRON GATE BLVD
MILTON, FL 32570                                     P‐0032758 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2177 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 343 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WEATHERHOLTZ, CHRISTINE L
13000 PORTOFINO CIRCLE
117
PALM BEACH GARDE, FL 33418                          P‐0032759 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILEY, ANTHONY D
35425 WILL ALLEN ROAD
DENHAM SORINGS, LA 70706                            P‐0032760 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S NATIONAL AVE
SPRINGFIELD, MO 65897                               P‐0032761 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, ROBERT L
9236 STANFORD DR.
BRIDGEVIEW, IL 60455                                P‐0032762 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUHART, NANCY F
175 FEATHERWOOD HOLLOW
ATHENS, GA 30601                                    P‐0032763 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFFERTY, CHANDRA D
13 CACTI PL
CASPER, WY 82604                                    P‐0032764 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYO, ROBERT
139 GUANA ROAD
SOUTHPORT, FL                                       P‐0032765 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOSHOLD, DEREK J
5115 NE 23RD AVE. UNIT 2302
PLEASANT HILL, IA 50327                             P‐0032766 11/28/2017    TK Holdings Inc., et al.                      $566.64                                                                                       $566.64
BERGEMANN, LISA
BOX 1012
CONCORD, MA 01742‐1012                              P‐0032767 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANDEE, LEWIS A
331 NORTHRIDGE DRIVE
HURRICANE, WV 25526‐9094                            P‐0032768 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORDEAU, ANNE M
W7046 COUNTY RD JJ
HORTONVILLE, WI 54944                               P‐0032769 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLINTON, RACHEL C
4505 MAINFIELD AVE
BALTIMORE, MD 21214                                 P‐0032770 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, JESSICA M
4329 SE CANTER DR
LEES SUMMIT, MO 64082‐8224                          P‐0032771 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, KARINE M
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                   P‐0032772 11/28/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MILLER, ANTHONY B
PO BOX 765
FORT MYERS, FL 33902                                P‐0032773 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITRELL, WILLIAM D
5775 GARDEN PARK DR
GARDEN VALLEY, CA 95633                             P‐0032774 11/27/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
HOLBROOK, KIM C
5 PUTNAM HILL APT. 3B
GREENWICH, CT 06830                                 P‐0032775 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEPAOLA, VICTOR P
9034 WESTERHOLME WAY
VIENNA, VA 22182                                    P‐0032776 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2178 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 344 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOWELL, JAMES E
1425 57TH STREET
SACRAMENTO, CA 95819                               P‐0032777 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALTERMAN, LORENZA B
15 SOUTH SPRING STREET
BOX 261
ROWLESBURG, WV 26425‐0261                          P‐0032778 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMREK, MICHAEL D
2390 LAKE AVENUE
ALLISON PARK, PA 15101                             P‐0032779 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CARL W
18655 W BERNARDO DR
APT 558
SAN DIEGO, CA 92127                                P‐0032780 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, TERRI L
10017 US HWY 167
ABBEVILLE, LA 70510                                P‐0032781 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILMORE MARTIN, BRENDA J
1459 22ND ST NORTH
BIRMINGHAM, AL 35234                               P‐0032782 11/24/2017    TK Holdings Inc., et al.                    $21,037.02                                                                                   $21,037.02
FINK, RUSSELL A
1713 HUNGERS PARISH CT.
VIRGINIA BEACH, VA 23455                           P‐0032783 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINK, RUSSELL A
1713 HUNGERS PARISH CT.
VIRGINIA BEACH, VA 23455                           P‐0032784 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINK, RUSELL A
1713 HUNGERS PARISH CT.
VIRGINIA BEACH, VA 23455                           P‐0032785 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRINBERG, HANNA
1141 S CARMELINA AVE
LOS ANGELES, CA 90049                              P‐0032786 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANK, PETER C
P O BOX 52
HUDSON, NY 12534                                   P‐0032787 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'ALBA, MICHAEL G
4867 STRATFORD RD
LOS ANGELES, CA 90042                              P‐0032788 11/24/2017    TK Holdings Inc., et al.                      $735.00                                                                                       $735.00
SMITH, KAREN D
2424 W 14TH AVE SPACE 10
SPOKANE, WA 99224                                  P‐0032789 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIENNETTE , DANIEL P
50678 TRAILS NORTH DRIVE
GRANGER, IN 46530‐6934                             P‐0032790 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAVTIER, MARLENE
247 BROUGHTON AVENUE
BLOOMFIELD AVE, NJ 07003                           P‐0032791 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSITY CREDIT UNION
15 MAIN ST
ORONO, ME 04473                                    P‐0032792 11/27/2017    TK Holdings Inc., et al.                    $16,156.92                                                                                   $16,156.92
HARIKIAN, KRISTINE L
5297 DARK HOLLOW ROAD
MEDFORD, OR 97501                                  P‐0032793 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEARNE, PAUL W
419 BOX ELDER WAY
HENDERSON                                          P‐0032794 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2179 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 345 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PARHAM, MARY
PO BOX 8356
MORENO VALLEY, CA 92552                              P‐0032795 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSON, ALLEN C
PO BOX 24836
SILVERTHORNE, CO 80497                               P‐0032796 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, BROOKE D
170 SUNSET DR.
CHARLESTON, WV 25301                                 P‐0032797 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUTHER, JACKEE
6 DEBORAH CT
ROBBINSVILLE, NJ 08691‐1333                          P‐0032798 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDLES, II, BENJAMIN T
615 BAYSHORE DRIVE
#1106
PENSACOLA, FL 32507                                  P‐0032799 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREY, WILLISM
39 MCDERMOTT RD.
MECHANICVILLE, NY 12118                              P‐0032800 11/28/2017    TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
LOUIE, SHIRLEY
759 LIQUIDAMBER PL
DANVILLE, CA 94506                                   P‐0032801 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIFSUD, THOMAS J
4632 SWENSON RD
CLAYTON, WA 99110                                    P‐0032802 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARLIN, KENNETH B
7 MANOR DR
BOX 122
POCONO MANOR, PA 18349                               P‐0032803 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAVEN, SCOTT E
24 LEDYARD COURT
STUARTS DRAFT, VA 24477                              P‐0032804 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, SUSAN M
2029 COVE PLACE
GADSDEN, AL 35903                                    P‐0032805 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, SUSAN M
2029 COVE PLACE
GADSDEN, AL 35903                                    P‐0032806 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, BETSEY L
3229 HERO DRIVE
GRETNA, LA 70053                                     P‐0032807 11/28/2017    TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
HIMMELFARB, JCOEL C
2510 CONGRESSIONAL WAY
DEERFIELD BEACH, FL 33442                            P‐0032808 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIIS, DANIEL E
620 B N. HOUGH STREET
BARRINGTON, IL 60010                                 P‐0032809 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENHAM, SCHUYLER R
NO ADDRESS PROVIDED
                                                     P‐0032810 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLEN, JAMES
1700 NW 82ND AVE
CORAL SPRINGS, FL 33071                              P‐0032811 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEEK, KELLY D
3172 E. IDLEWOOD WAY
FAYETTEVILLE, AR 72703                               P‐0032812 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2180 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 346 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARRAMEDA, ANNA C
3165 HERITAGE VALLEY DRIVE
SAN JOSE, CA 95148                                  P‐0032813 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, EMMA L
PO BOX 3315
FAIRFIELD, CA 94533                                 P‐0032814 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIZAK, CYNTHIA A
284 STEEPLE ROAD
NORTHAMPTON, PA 18067                               P‐0032815 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEGMAN, JAMES W
17 LONGSTREET
IRVINE, CA 92620                                    P‐0032816 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRISON, MYRTLE B
2001 HOLCOMBE BLVD UNIT 302
HOUSTON 1
HOUSTON, TX 77030                                   P‐0032817 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, HAROLD D
17 LONGSTREET
IRVINE, CA 92620                                    P‐0032818 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRENNER, JUNE I
1551 WEATHERSTONE CIRCLE
MONROE, OH 45050                                    P‐0032819 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN , GILDA A
9543 LOS ANGELES ST UNIT C
BELLFLOWER, CA 90706                                P‐0032820 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MICHEAL A
5 VINE DR. UNIT 7
FRUITHURST, AL 36262                                P‐0032821 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACOSTA, PABLO N
8650 WATSON ST.
APT. E
CYPRESS, CA 90630                                   P‐0032822 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTTLE, JESSICA R
2980 MLK DR.
SHREVEPORT, LA 71107                                P‐0032823 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAM, DIANA L
6150 CANOGA AVENUE
#442
WOODLAND HILLS, CA 91367                            P‐0032824 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLISH, ASHLEY
1740 W 120 THE ST APT A
LOS ANGELES, CA 90047                               P‐0032825 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, EMMA L
PO BOX 3315
FAIFIELD, CA 94533                                  P‐0032826 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPSESSIONS INC.
LEVIN, GAIL R
1558 COUNTRY LANE
DEERFIELD, IL 60015                                 P‐0032827 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINING, GARY O
545 SANFORD CREEK LANE
LAWRENCEVILLE, GA 30045                             P‐0032828 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS, BRANDON E
58 OLD WHIPPLE STREET
CUMBERLAND, RH 02864                                P‐0032829 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2181 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 347 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GUGAR, CATHERINE T
1402 S. EMERALD STREET
CHICAGO, IL 60607                                  P‐0032830 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTIKES, MELISSA L
1030 PRAIRIE AVE
DEERFIELD, IL 60015                                P‐0032831 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUETTNER, THOMAS
8330 WEBSTER HILLS ROAD
DEXTER, MI 48130                                   P‐0032832 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGTOE, MARK
PO BOX 144
MALDEN‐ON‐HUDSON, NY 12453                         P‐0032833 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTIKES, MELISSA L
1030 PRAIRIE AVE
DEERFIELD, IL 60015                                P‐0032834 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELVIN, JOHN J
15 LAUREL IRCLE
NEWTOWN, PA 18940                                  P‐0032835 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHANNSEN, PAULA S
2903 W. STOVALL STREET
TAMPA, FL 33629                                    P‐0032836 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMPHREYS, NEAL B
NEAL B HUMPHREYS
3777 MULBERRY ROAD
SULLIGENT, AL 35586                                P‐0032837 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGGARD, PATRICIA L
45501 DOGWOOD COURT
SHELBY TOWNSHIP, MI 48317                          P‐0032838 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DI MARCO, FABRIZIO F
1975 N CRYSTAL DR
PRESCOTT, AZ 86301                                 P‐0032839 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENSON, MICHAEL
1152 GOLDEN POND COURT
VOORHEES, NJ 08043                                 P‐0032840 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CHRISTOPHER J
1524 CASTLE CT
MORGANTOWN, WV 26508                               P‐0032841 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR CHILD, NRMP A
4121 ALSTON LANE
VESTAVIA HILLS, AL 35242                           P‐0032842 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CADENHEAD, PAMELS
1544 DAVENPORT RD
GREENVILLE, AL 36037                               P‐0032843 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, EDWIN E
PO BOX 24
BLAKESLEE, PA 18610                                P‐0032844 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLAHAN, JAMES
2015 NW 21ST AVENUE
PORTLAND, OR 97209                                 P‐0032845 11/28/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
BOONE, CAROL L
1021 EUCLID AVE
LEHIGH ACRES, FL 33972                             P‐0032846 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INGRAHAM, DAVID W
5170 JACK'S TRAIL
TRAVERSE CITY, MI 49684                            P‐0032847 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2182 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 348 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUNTER, CAROLYN D
109 DEERWALK CIRCLE
MARIETTA, OH 45750                                  P‐0032848 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRO, OLIVIA A
388 EAST MOUNTAIN ROAD
HILLSBOROUGH, NJ 08844                              P‐0032849 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASTAS III, GEORGE
5943 SUMMERFIELD CT
HASLETT, MI 48840                                   P‐0032850 11/24/2017    TK Holdings Inc., et al.                   $390,681.34                                                                                  $390,681.34
MALLOTT, LINDA M
904 POWHATAN COURT NE
LEESBURG, VA 20176                                  P‐0032851 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER , TIMOTHY A
5036 SHADY ROAD
CANNELTON, IN 47520                                 P‐0032852 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, MATTHEW S
3003 APPLEWOOD DRIVE
MONTICELLO, IL 61856                                P‐0032853 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILFERT, AMY J
1025 POLO CLUB RD
INDENDENCE, MN 55359                                P‐0032854 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRYHOROCKI, ROXANNE M
1351 FRANKLIN ST NW
SALEM, OR 97304‐3903                                P‐0032855 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, JASON M
310 RAILROAD AVE
SSF, CA 94080                                       P‐0032856 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, MICK B
3736 WENIG RD NE
CEDAR RAPIDS, IA 52402                              P‐0032857 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, NEIL N
212 TURLOCK DR
BIG BEAR CITY, CA 92314                             P‐0032858 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER , NEIL N
212 TURLOCK DR
BIG BEAR CITY, CA 92314                             P‐0032859 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEWOX, GLENN L
PO BOX 10903
BROOKSVILLE, FL 34603                               P‐0032860 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURCH, REX E
18423 AVALON PL
NAMPA, ID 83687                                     P‐0032861 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER , ROBERT H
572 MILLCROSS ROAD
LANCASTER, PA 17601                                 P‐0032862 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, DORIS G
1009 FOSTER SQUARE LANE
UNIT 401
FOSTER CITY, CA 944404                              P‐0032863 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERBONE , JOSEPH L
3012 VINCENT RD
WEST PALM BEACH, FL 33405                           P‐0032864 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, VIRGINIA H
5312 CONNER TERRACE
PORT CHARLOTTE, FL 33981                            P‐0032865 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2183 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 349 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BYERS, ROBERT A
1115 MULBERRY PL
BRENTWOOD, CA 94513                                  P‐0032866 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATO, JORGE L
15684 CROCUS CT W
ROSEMOUNT, MN 55068                                  P‐0032867 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMPION, MELINDA L
100 N HINCHMAN AVE
HADDONFIELD, NJ 08033                                P‐0032868 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, JAMES E
1425 57TH STREET
SACRAMENTO, CA 95819                                 P‐0032869 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUDLEY, DELORES M
10447 CHARDONNIERE DR
ST. LOUIS, MO 63135                                  P‐0032870 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEFFER, NATHAN A
2600 UNIVERSITY AVE SE #400
MINNEAPOLIS, MN 55414                                P‐0032871 11/24/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PATRIARCA, RICHARD
1254 E MARCONI AVE
PHOENIX, AZ 85022                                    P‐0032872 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, LOWELL S
1120 COBBLESTONE CT
MCPHERSON, KS 67460‐2747                             P‐0032873 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASKIN, DAVID E
108 WOODTHRUSH ROAD
SUMMERVILLE, SC 29485                                P‐0032874 11/24/2017    TK Holdings Inc., et al.                      $850.00                                                                                       $850.00
CASELLA, PETER D
1604 HACKBERRY AVENUE
METAIRIE, LA 70001                                   P‐0032875 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROTHERS, MACK P
623 SUMMER ST
MARSHFIELD, MA 02050                                 P‐0032876 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, JAMES S
832 W 21ST
HOUSTON, TX 77008                                    P‐0032877 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOAGLAND, LESLIE P
121 PINE VALLEY DRIVE
SUMMERVILLE, SC 29483                                P‐0032878 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, AIMEE T
832 W 21ST
HOUSTON, TX 77008                                    P‐0032879 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, AIMEE T
832 W 21ST
HOUSTON, TX 77008                                    P‐0032880 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSER, MARY G
435 DODGE ROAD
POB 994
GETZVILLE, NY 14068                                  P‐0032881 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLSON, DAYL A
2955 AVERY AV
SARASOTA, FL 34232                                   P‐0032882 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERKE , JUDITH
7809 SPRING AVENUE
ELKINS PARK, PA 19027‐2619                           P‐0032883 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2184 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 350 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KING, KRISTAL
37 BAYSIDE DR
FREDERICKSBURG, VA 22405                            P‐0032884 11/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROHN, PATTI M
5546 LAKECRESS DR S
SAGINAW, MI 48603                                   P‐0032885 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JAMES W
11 CYNTHIA COURT
LYNCHBURG, VA 24501‐4755                            P‐0032886 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                   P‐0032887 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAGLIOTTI, MARIA C
P.O. BOX 694
BIG BEAR LAKE, CA 94294                             P‐0032888 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMEZ, MILAGROS G
1601 HOOD ROAD APT 21
SACRAMENTO, CA 95825                                P‐0032889 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHURCHARD, KAREN S
6531 N 3RD AVE
UNIT 5
PHOENIX, AZ 85013                                   P‐0032890 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWOOD, REBECA
1416 YARROW LANE
BEAUMONT, CA 92223                                  P‐0032891 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRETT, SARAH L
PO BOX 1243
MADISONVILLE, TX 77864                              P‐0032892 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDIE, JAMES G
1024 MACON AVE
PITTSBURGH, PA 15218‐1030                           P‐0032893 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                   P‐0032894 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, MICHAEL C
614 GARY PLACE
NEWPORT BEACH, CA 92663                             P‐0032895 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                    P‐0032896 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEERS, KAREN J
19113 890TH AVE
ALBERT LEA, MN 56007                                P‐0032897 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULL, KATHY L
1128 PEGGY DRIVE
HUMMELSTOWN                                         P‐0032898 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER USA
LEWIS, YVETTE J
SANTANDER CONSUMER USA
PO BOX 105255
ATLANTA, GA 30348‐5255                              P‐0032899 11/28/2017    TK Holdings Inc., et al.                    $11,968.00                                                                                   $11,968.00
KAJI, TROY T
1336 MARTIN LUTHER KING JR.
WAY
BERKELEY, CA 94709‐1913                             P‐0032900 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2185 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 351 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ELLSWORTH, RICHARD W
RICHARD W ELLSWORTH
7621 E. CAMINO MONTARAZ
TUCSON, AZ 85715                                    P‐0032901 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                    P‐0032902 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, MICHAEL C
614 GARY PLACE
NEWPORT BEACH, CA 92663                             P‐0032903 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELARGY, JAMES D
38058 EL DORADO CT
PALMDALE, CA 93551                                  P‐0032904 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DI MARZO, LOUIS P
20 HUDSON VIEW DRIVE APT.D
BEACON, NY 12508                                    P‐0032905 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, MARTIN M
2623 FARGO ROAD
HILLSBOROUGH, NC 27278                              P‐0032906 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                    P‐0032907 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPECIALTY FOOD MARKETING, INC
SCHMIDT, JUDITH D
4221 WOODSIDE CIR.
LAKE OSWEGO, OR 97035‐7203                          P‐0032908 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                    P‐0032909 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONEY, BRIAN A
316 5TH AVE.
BELMAR, NJ 07719                                    P‐0032910 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METCALFE, THOMAS A
115 CAPTAINS CIRCLE
TIVERTON, RI 02878                                  P‐0032911 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, ROBERT E
99732 MISERY PT RD NW
SEABECK, WA 98380                                   P‐0032912 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                   P‐0032913 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                    P‐0032914 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTINGTON, ELIZABETH T
2737 NAUTICAL WAY
VILLA RICA, GA 30180                                P‐0032915 11/28/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KAISER, YVONNE
9732 MISERY PT RD NW
SEABECK, WA 98380                                   P‐0032916 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, KENNYA B
1450 MEEKER AVE
LA PUENTE, CA 91746                                 P‐0032917 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAGLIOTTI, MARIA C
30795 SAN DIEGO DR
CATHEDRAL CITY, CA 92234                            P‐0032918 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2186 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 352 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOLTS, NATHANIEL
2735 HWY 36 E
JACKSON, GA 30233                                  P‐0032919 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARMER, THOMAS T
2002 PERRY AVENUE
REDONDO BEACH, CA 90278                            P‐0032920 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BARBARA A
2109 COUNTRY BROOK LANE
KNOXVILLE, TN 37921                                P‐0032921 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYREE, MONICA A
4630 RIDGEWAY AVE
KANSAS CITY, MO 64133                              P‐0032922 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSON, ALLEN C
PO BOX 24836
SILVERTHORNE, CO 80497                             P‐0032923 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLAHERTY, TIMOTHY J
13798 EAST GAIL ROAD
SCOTTSDALE, AZ 85259                               P‐0032924 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, MAURICE O
3812 HATHAWAY AVE APT 904
LONG BEACH, CA 90815                               P‐0032925 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGLISI, MIKE
2018 BEAR CREEK DRIVE
ONTARIO, NY 14519                                  P‐0032926 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPLANTE, MARY JANE
20 JEWELL LANE
WILBRAHAM, MA 01095                                P‐0032927 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLUMB, JESSICA
2346 HARRISON DR
DUNEDIN, FL 34698                                  P‐0032928 11/28/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
FLAHERTY, TIMOTHY J
13798 EAST GAIL ROAD
SCOTTSDALE, AZ 85259                               P‐0032929 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LINDSEY
23209 HOTLINE RD
SPIRO, OK 74959                                    P‐0032930 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, MORGAN L
9059 WOODHURST DR
DALLAS, TX 75243                                   P‐0032931 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GITZINGER, PHILIP J
15969 W. MERRELL ST.
GOODYEAR, AZ 85395                                 P‐0032932 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONOUGH, GAIL
65 EAST INDIA ROW #9D
BOSTON, MA 02110                                   P‐0032933 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRNBAUM, JONATHAN D
4632 SWENSON RD
CLAYTON, WA 99110                                  P‐0032934 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGLISI, MIKE
2018 BEAR CREEK DRIVE
ONTARIO, NY 14519                                  P‐0032935 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                  P‐0032936 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2187 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 353 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
YEN, RAYMOND
4745 17TH STREET
SAN FRANCISCO, CA 94117                              P‐0032937 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLASS, MARC A
12917 BUCKEYE DR
DARNESTOWN, MD 20878                                 P‐0032938 11/28/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ZUNISA, JUDITH R
17 A LOMAS DE LA CRUZ
ESPANOLA, NM 87532                                   P‐0032939 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, CAMILLE K
BOX 3923
KETCHUM, ID 83340                                    P‐0032940 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEH, JIMMY J
SAME AS ABOVE
                                                     P‐0032941 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZABO, JANE A
4337 RISINGHILL ROAD
ALTADENA, CA 91101‐3741                              P‐0032942 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, FREDRIC A
131 HAVEN RIDGE
PEACHTREE CITY, GA 30269‐3402                        P‐0032943 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, ANNA C
3510 BATEAU ROAD W
JACKSONVILLE, FL 32216                               P‐0032944 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINSON, JOHN R
226 10TH ST
APT A
HERMOSA BEACH, CA 90254                              P‐0032945 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENSON, WOLLETTA
P.O. BOX 30054
CHARLESTON, SC 29417                                 P‐0032946 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, YU‐PIN
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                     P‐0032947 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURLBERT, GERALD R
PO BOX 907
WEAVERVILLE, CA 96093‐0907                           P‐0032948 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EREMIA, MARIANA
3020 SHOW JUMPER LN
RENO, NV 89521                                       P‐0032949 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMO, SAL
8944 ADMIRALS BAY DR
INDIANAPOLIS, IN 46236                               P‐0032950 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, LAUREN K
327 CHESTNUT HILL RD
FOREST HILL, MD 21050                                P‐0032951 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, CYNTHIA W
1887 INDEPENDENCE ST
LAKEWOOD, CO 80215                                   P‐0032952 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALTIMORE LAWN LLC
SCHMIDT, WALTER E
327 CHESTNUT HILL RD
FOREST HILL, MD 21050                                P‐0032953 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, YU‐PIN
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                     P‐0032954 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2188 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 354 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JUNG, KOOCK
4007 LEEWARD AVE
LOS ANGELES, CA 90005                               P‐0032955 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABORDE, VANA R
2851 WALLINGFORD DRIVE #707
HOUSTON, TX 77042                                   P‐0032956 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIERRO, NANCY
592 STARSTONE PLACE
SAN MARCOS, CA 92078                                P‐0032957 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, YU‐PIN
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                    P‐0032958 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, APURVA N
7703 BRIARDENN DRIVE
SUMMERFIELD, NC 27358                               P‐0032959 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATAOKA, BEEBE R
306 EAST LEMON AVENUE
ARCADIA, CA 91006                                   P‐0032960 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRERIO, RENEE M
355 QUEENS COVE WAY
WHISPERING PINES, NC 28327                          P‐0032961 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORAN, LORA L
980 MCGREGOR ROAD
DELAND, FL 32720‐4404                               P‐0032962 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUPTILL, KRISTI A
1123 SE MARION STREET
PORTLAND, OR 97202                                  P‐0032963 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEEFE, MARK L
1720 SANDPIPER STREET
MERRITT ISLAND, FL 32952                            P‐0032964 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYLVA, SANDRA S
1267 ULUPII STREET
KAILUA, HI 96734‐4304                               P‐0032965 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, YU‐PINT
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                    P‐0032966 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNER, ROBERT C
1207 SAGEMORE DRIVE
MARLTON, NJ 08053                                   P‐0032967 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE TILE GUY, INC
JONES, GARY A
2033 STERLING OAKS DRIVE
SELLERSBURG, IN 47172                               P‐0032968 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLANDER, DIANNA K
16623 ENDSLEY RD
KEARNEY, MO 64060                                   P‐0032969 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHURCHMAN, JOSEPH E
4811 WATERBECK ST.
FULSHEAR, TX 77441                                  P‐0032970 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
OLESON, BRUCE E
123 W HIDDEN TRAIL
APT 103
ELKHORN, WI 53121                                   P‐0032971 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2189 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 355 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FERGUSON, JANET
10463 CHOKE CHERRY CT
LITTLETON, CO 80125                                P‐0032972 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLURG, PATRICIA A
PATRICIA MCCLURG
11268 FLORINDO ROAD
SAN DIEGO, CA 92127‐1302                           P‐0032973 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSS, NATHAN W
3616 STEAMBOAT ST
REDDING, CA 96003                                  P‐0032974 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BARRY T
505 LAKE ST. NE
PINE CITY, MN 55063                                P‐0032975 11/28/2017    TK Holdings Inc., et al.                     $8,300.00                                                                                    $8,300.00
PENCA, JACK
234 BRENFORD STATION ROAD
SMYRNA, DE 19977                                   P‐0032976 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEMISON, NAPOLEON C
10603 4TH AVEENU
INGLEWOOD, CA 90303                                P‐0032977 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWNEY, CAREN J
P.O. BOX 757
GRAND BAY, AL 36541                                P‐0032978 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOVERN, THOMAS D
40 BALLENGER LANE
PALM COAST, FL                                     P‐0032979 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, CALLIE
30 JACKMAN RIDGE ROAD
WINDHAM, NH 03087                                  P‐0032980 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, NANCY L
PO BOX 621
LINN CREEK, MO 65052                               P‐0032981 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                  P‐0032982 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS ACEVES, DANIEL I
23006 VIA PIMIENTO
MISSION VIEJO, CA 92691                            P‐0032983 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSSELMAN, LANCE R
481 S. HIGH ST.
DENVER, CO 80209                                   P‐0032984 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, SHAUNA
1076 ROYALTY DR NE
SALEM, OR 97301                                    P‐0032985 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAM, CHRISTINE S
7881 GLORIA LAKE AVE
SAN DIEGO, CA 92119                                P‐0032986 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNT, TANIA R
2746 CHEROKEE AVE.
JACKSONVILLE, FL 32210                             P‐0032987 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HO, LINH
9851 BOLSA AVE #125
WESTMINSTER, CA 92686                              P‐0032988 11/28/2017    TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
MCCALLY, SHARON
PO BOX 7518
MONROE, LA 71211                                   P‐0032989 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2190 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 356 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ALTER, CAROLYN J
3104 NE 49TH AVENUE
PORTLAND, OR 97213‐1847                               P‐0032990 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTER, BRUCE S
3104 NE 49TH AVENUE
PORTLAND, OR 97213‐1847                               P‐0032991 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDLER, STERLING L
2416 SAINT DENIS AVE
NORFOLK, VA 23509                                     P‐0032992 11/28/2017    TK Holdings Inc., et al.                      $532.28                                                                                       $532.28
BRODY, JOEL W
3089 LEXINGTON LANE
GLENVIEW, IL 60026                                    P‐0032993 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMPSON, LAWRENCE W
161 KLINGER DR
SUGARLOAF, PA 18249                                   P‐0032994 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MARIA D
415 W SEMINOLE AVE
PHARR, TX 78577                                       P‐0032995 11/28/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
MORRISON, KAY E
407 PINEHURST
PORTLAND, TX 78374                                    P‐0032996 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIBEL, PAUL K
2924 PARKWALK DRIVE
CINCINNATI, OH 45239                                  P‐0032997 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARTNER, MICHAEL J
326 S PIERSON AVE
NEW RICHMOND, WI 54017                                P‐0032998 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEALS, SHAURICE
843 SHENANDOAH VALLEY LANE
JACKSON, MS 39212                                     P‐0032999 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGDEN, VALERIE
40171 WILSON STREET
CALIENTE, CA                                          P‐0033000 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNETH, BARBARA A
19699 SW MOUNTAINEER WAY #232
BEND, OR 97702                                        P‐0033001 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIDHU, CHANPREET S
766 EL GRANADA BLVD
HALF MOON BAY, CA 94019                               P‐0033002 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNETT, TIMOTHY
132 OLD KINGS HWY
WILTON, CT 06897                                      P‐0033003 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAWACKI, DANIEL J
NO ADDRESS PROVIDED
                                                      P‐0033004 11/28/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
FRANKLIN, KELLY J
130 E AYCLIFFE DR
SHELTON, WA 98584                                     P‐0033005 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, VELTA S
301 DURANZO AISLE
IRVINE, CA 92606                                      P‐0033006 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, YVONNE M
14514 FOXFORD WAY
HOUSTON, TX 77015                                     P‐0033007 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2191 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 357 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OGDEN, VALERIE
40171 WILSON STREET
CALIENTE, CA                                         P‐0033008 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, CARL W
4809 LEO DR
MADISON, WI 53716                                    P‐0033009 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARGHAUSEN, GAI D
6758 BIRCHTON POINT DRIVE
APPARTMENT 300
DUBLIN, OH 430117                                    P‐0033010 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
THEIS, GARY A
73 RED BUD LANE
MADISON, MS 39110                                    P‐0033011 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIELHAGEN, ALEXANDRA Y
801 N JERRIE AVE
TUCSON, AZ 85711                                     P‐0033012 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, MARTHA E
1530 ASTORIA PLACE
OXNARD, CA 93030                                     P‐0033013 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORNACKI, NANCY M
1658 URBANA AVE
DELTONA, FL 32725                                    P‐0033014 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAZOSEK, JASON
2009 SPRING GARDEN ST. APT. 3
PHILADELPHIA, PA 19130                               P‐0033015 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNETT, TIMOTHY
132 OLD KINGS HWY
WILTON, CT 06897                                     P‐0033016 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, MELISSA A
3 NEBRASKA STREET
SAN FRANCISCO, CA 94110                              P‐0033017 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, MARTHA H
2809 ALCOTT LANE
AUSTIN, TX 78748                                     P‐0033018 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THEISINGER, JOHN E
7 VENTNOR VIEW
CARROLLTON, VA 23314                                 P‐0033019 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOTSON, HENRY D
219 17TH STREET PH
BROOKLYN, NY 11215                                   P‐0033020 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CEBALLOS, AMANDA
4016 RAWLINS DR
COUNCIL BLUFFS, IA 51501                             P‐0033021 11/28/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MILKOVICH, DORIS A
28046 SHERWOOD DRIVE
WESTLAKE, OH 44145                                   P‐0033022 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, STEVEN D
131 HAVEN RIDGE
PEACHTREE CITY, GA 30269‐3402                        P‐0033023 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORAZZA, LEONARD
20 CAROUSEL COURT
EAST ISLIP, NY 11730                                 P‐0033024 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, MARTHA E
1530 ASTORIA PLACE
OXNARD, CA 93030                                     P‐0033025 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2192 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 358 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BLAZOSEK, JASON
2009 SPRING GARDEN ST. APT. 3
PHILADELPHIA, PA 19130                               P‐0033026 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, TROY P
7009 HIGHWAY 90
DELAPLAINE, AR 72425                                 P‐0033027 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRELLE, LISA L
1089 BOGTOWN ROAD
SALEM, NY 12865                                      P‐0033028 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPP, JEANETTE M
1135 W. 16TH STREET
SAN PEDRO, CA 90731                                  P‐0033029 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANGLES, MICHAEL W
10044 EMERALD DR
BROOKLYN, MI 49230                                   P‐0033030 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOTT, PATRICIA A
8130 KINCAID CT.
CHARLOTTE, NC 28277                                  P‐0033031 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, VERNON D
114BAYVIEW DRIVE
HENDERSONVILLE, TN 37075                             P‐0033032 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, CASSANDRA L
3001 GILLHAM ROAD
#104
KANSAS CITY, MO 64108                                P‐0033033 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORNETT, MARK ADRIAN
5340 BANNERMAN DR. NW
CALGARY, AB T2L1W2                                   P‐0033034 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DASPIT, JOHN M
11300 DALE ST
GARDEN GROVE, CA 92841                               P‐0033035 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TELWAR, HAZIQA S
107 ASHLAWN CT
NASHVILLE, TN 37215                                  P‐0033036 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDREWS, DAVID W
225 MELROSE TERRACE
GREENWOOD, SC 29649                                  P‐0033037 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDRETTE, DENISE A
5000 SAINT BONAVENTURE CT
CONCORD, CA 94521                                    P‐0033038 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEST, LORNA M
2570 TERRACED HILL COURT
POTTSTOWN, PA 19464                                  P‐0033039 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANGLES, MICHAEL W
10044 EMERALD DR
BROOKLYN, MI 49230                                   P‐0033040 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASKER, RHONDA
15843 N 26TH AVE
PHOENIX, AZ 85023                                    P‐0033041 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECHNER, DIANA L
11431 ‐ 302ND AVE. N.E.
CARNATION, WA 98014                                  P‐0033042 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIDRINE, KEVIN P
20339 GRAND CRUS AVE
BATON ROUGE, LA 70817                                P‐0033043 11/28/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00

                                                                                          Page 2193 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 359 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCARSON, JAMES E
7310 LITTLE HURRICANE
CREEK ROAD
MCEWEN, TN 37101                                    P‐0033044 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAN MIGUEL, ZOE Y
1536 NE 8 ST APT. 101
HOMESTEAD, FL 33033                                 P‐0033045 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, YU‐PIN
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                    P‐0033046 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLEY, BRYAN M
7622 N WAUKEGAN RD
NILES, IL 60714                                     P‐0033047 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORROK, RONNY
2118 PINECREST MANOR LANE
SAINT LOUIS, MO 63122‐2100                          P‐0033048 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, JR., JOHN W
3510 BATEAU RD W
JACKSONVILLE, FL 32216                              P‐0033049 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, CHARLES
3665 OREGON TRAIL
DECATUR, GA 30032                                   P‐0033050 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARRIEM, TALI H
4850 LONGFELLOW DRIVE
NEW ORLEANS, LA 70127                               P‐0033051 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUART , MARY E
299 ELIOT STREET
NATICK, MA 01760                                    P‐0033052 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, ANNA C
3510 BATEAU RD W
JACKSONVILLE, FL 32216                              P‐0033053 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNHAM, DAVID S
2470 PIEDMONT DRIVE
MERCED, CA 95340                                    P‐0033054 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLATT, BILLY C
2112 BLANKENSHIP RD
JAMESTOWN, KY 42629                                 P‐0033055 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRODY, JUEL W
3089 LEXINGTON LANE
GLENVIEW, IL 60026                                  P‐0033056 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENZ, SHARON G
200 NORTH BIG OAK DRIVE
MILLS RIVER, NC 28759                               P‐0033057 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASWELL, ALAN D
6909 37TH AVE SW
SEATTLE, WA 98126                                   P‐0033058 11/28/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CIANCARELLI, ROBERT
182 N BARFIELD DR
MARCO ISLAND, FL 34145                              P‐0033059 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, BARBARA K
65 BUNKER HILL DR
LISBON, IA 52253‐8545                               P‐0033060 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLLOCK, DEBORAH J
4705 HICKORY HOLLOW
AUSTIN, TX 78731                                    P‐0033061 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2194 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 360 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SOTO, ISABEL C
11339 LINARD ST
S EL MONTE, CA 91733‐4517                            P‐0033062 11/28/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
MATHENY, SHEILA L
1165 TIMBERCREEK TRAIL
HARDY, AR 72542                                      P‐0033063 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALL, FRANCIS M
510 NORTHEAST 3RD STREET
WILLAMINA, OR 973962703                              P‐0033064 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOATS, JENNIFER M
721 HAWTHORNE DRIVE
LIBERTY, MO 64068                                    P‐0033065 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTO, MICHAEL M
409 NE 1522ND AVE
VANCOUVER, WA 98684                                  P‐0033066 11/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
REXWINKEL, GEOGORY J
10015 S 173RD CIR
OMAHA, NE 68136                                      P‐0033067 11/28/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KIM, EUGENE H
4600 FAIRBANKS DR APT 1818
EL PASO, TX 79924                                    P‐0033068 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUSE, STEPHEN N
7720 DUNFIELD PL APT A4
NORFOLK, VA 23505                                    P‐0033069 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KACVINSKI, DANIEL
3847 BENTLEY AVE.
APT. 3
CULVER CITY, CA 90232                                P‐0033070 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOCHUM, KRISTINA A
1100 ROSE LANE
NORFOLK, NE 68701                                    P‐0033071 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERRERA, KANIKA
41144 MORRIS ST
INDIO, CA 92203                                      P‐0033072 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THINH Q
15911 LAUSANNE DR
HOUSTON, TX 77070                                    P‐0033073 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CASAUNDRA
18 DALE DRIVE
INDIAN HEAD, MD 20640                                P‐0033074 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBERG, KIRSTEN L
10827 SIERRA MESA RD
JUNIPER HILLS, CA 93543                              P‐0033075 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, F HARDY
60 RUNNING RIVER ROAD
BRIDGEWATER, MA 02324                                P‐0033076 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAPPAS, FILIA L
4608 CRAIG AVE.
METAIRIE, LA 70003                                   P‐0033077 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, PAUL O
165 N CANAL ST
APT 1422
CHICAGO, IL 60606                                    P‐0033078 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEHLIK, THOMAS R
1130 SHOAL RIDGE RD
OCONOMOWOC, WI 53066                                 P‐0033079 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2195 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 361 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
THOMPSON, VERNON D
114 BAYVIEW DRIVE
HENDERSONVELLE, TN 37075                            P‐0033080 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KELLY, PATRICIA A
107 SPRUCETREE DR.
MCLEANSVILLE, NC 27301                              P‐0033081 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PADILLA, TINA P
4232 S BOLLINGER CT
VISALIA, CA 93277                                   P‐0033082 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALTON, MARTHA
1301 7TH STREET SOUTH
104
NAPLES, FL 34102                                    P‐0033083 11/28/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
SHULER, DWYANE A
8125 SHADOW OAK DRIVE
NORTHCHARLESTON, SC 29406                           P‐0033084 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GHOLSTON, LACY K
2800 LAYTON DRIVE
BAKERSFIELD, CA 93309‐5756                          P‐0033085 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, DEANNA
7322 QUILL DRIVE #147
DOWNEY, CA 90242                                    P‐0033086 11/28/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                     $7,000.00
SLOVAK JR, BENJAMIN B
1109 BROADWAY BLVD.
TOMS RIVER, NJ 08757                                P‐0033087 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OSKOUIE, POOYA A
1205 CHATEAUGAY DRIVE
MODESTO, CA 95356                                   P‐0033088 11/28/2017    TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
ASMUSSEN, BROOKE L
500 LAUREL DR
COLUMBIA, MO 65203                                  P‐0033089 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MALARZ, RICHARD C
3281 BELMONT GLEN DR
MARIETTA, GA 30067                                  P‐0033090 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANDOVAL, MICHAEL A
3838 VINTON AVE #103
CULVER CITY, CA 90232                               P‐0033091 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, SUSAN
8117 CRANBERRY ST
ANCHORAGE, AK 99502                                 P‐0033092 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TYSON, TERRI
132 OLD KINGS HWY
WILTON, CT 06897                                    P‐0033093 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MALARZ, RICHARD C
3281 BELMONT GLEN DR
MARIETTA, GA 30067                                  P‐0033094 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARLTON, MARA
6512 6TH AVE NW
SEATTLE, WA 98117                                   P‐0033095 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUNKLE, BECKY L
33413 BERVELY DR.
HEMET, CA 92545‐9563                                P‐0033096 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DUONG, ANDY P
1750 LIBERTY ST APT 3
EL CERRITO, CA 94530‐1961                           P‐0033097 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2196 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 362 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BAUMGARTNER, ADAM
415 WYOMING AVE
BILLINGS, MT 59101                                 P‐0033098 11/28/2017    TK Holdings Inc., et al.                       $259.23                                                                                       $259.23
PALMER, MARIE G
3665 OREGON TRAIL
DECATUR, GA 30032                                  P‐0033099 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DORAN, PATRICIA M
12346 SHERMAN LAKE DR
AUGUSTA, MI 49012‐9281                             P‐0033100 11/28/2017    TK Holdings Inc., et al.                       $359.00                                                                                       $359.00
SAMPSON, MARY ANN
161 KLINGER DRIVE
SUGARLOAF, PA 18249                                P‐0033101 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOODY, WAYNE L
1210 BLUEFIELD RD
RICHMOND, VA 23236                                 P‐0033102 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DUNHAM, DAVID S
2470 PIEDMONT DRIVE
MERCED, CA 95340                                   P‐0033103 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRICE, CARL R
128 VIBURNUM TERRACE
RED BANK, NJ 07701‐6786                            P‐0033104 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAGENAAR, DANIEL A
5323 PALM DRIVE
LA CANADA FLT, CA 91011                            P‐0033105 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KURTZ, PAUL J
692 MAPLE AVE
BRICK, NJ 08724                                    P‐0033106 11/28/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
EHRHARDT, ERIC C
3089 DESMOND PLACE
IJAMSVILLE, MD 21754                               P‐0033107 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALLER, BRYAN K
325 E MAPLE ST
SKIATOOK, OK 74070                                 P‐0033108 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSE, PERRY
203 DEL REY DR
WEST MONROE, LA 71291                              P‐0033109 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARMELITA L. UY,MD,INC.
UY, CARMELITA L
CARMELITA L. UY
2340 EAST 8TH STREET STE‐E
NATIONAL CITY CA, CA 91950                         P‐0033110 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PICCIRILLI, TERRE S
110 CANYON DR
EAST STROUDSBURG, PA 18301                         P‐0033111 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HANNER, BONITA S
2366 AMBER COURT
LOVELAND, CO 80537                                 P‐0033112 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
O'NEILL, ROBERT F
5736 SOLEDAD MOUNTAIN ROAD
LA JOLLA, CA 92037‐7257                            P‐0033113 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, JOE D
1909 ROCKRIDGE TER
FORT WORTH, TX 76110                               P‐0033114 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                        Page 2197 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 363 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HIGGINS, JEFFREY
1074 PEACHTREE WALK NE
UNIT B203
ATLANTA, GA 30309                                    P‐0033115 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISYANOV, ERIKA
19861 GREENBRIAR DRIVE
TARZANA, CA 91356                                    P‐0033116 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGODO, DAMIAN S
12519 MAGNOLIA CANYON
HOUSTON, TX 77099                                    P‐0033117 11/28/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
GORT, LUCIA
7490 W 35TH AVE
HIALEAH, FL 33018                                    P‐0033118 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREEVY, STEVEN D
8197 ANGELA NICOLE LN
MECHANICSVILLE, VA 23111                             P‐0033119 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLIBAS, SULEYMAN E
8 JENNIFER DR
EAST HANOVER, NJ 07936                               P‐0033120 11/28/2017    TK Holdings Inc., et al.                    $12,191.00                                                                                   $12,191.00
WATTS, GARY R
2550 PACIFIC COAST HWY SPC204
TORRANCE, CA 90505                                   P‐0033121 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREEVY, STEVEN D
8197 ANGELA NICOLE LN
MECHANICSVILLE, VA 23111                             P‐0033122 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, RASHONDA D
8237 MAUDIE LANE
COLUMBUS, GA 31904                                   P‐0033123 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHENMAN, MARTHA M
1480 EDINBURGH DR.
TUCKER, GA 30084                                     P‐0033124 11/28/2017    TK Holdings Inc., et al.                     $2,625.00                                                                                    $2,625.00
DEFAZIO, MARYKATE
80 ARCHWOOD AVENUE
STATEN ISLAND, NY 10312                              P‐0033125 11/28/2017    TK Holdings Inc., et al.                    $17,439.36                                                                                   $17,439.36
IGLEHART, RICHARD C
1667 WESTREIDGE CIRCLE
CASPER, WY 82604                                     P‐0033126 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKLEY‐DAVIS, STACEY
563 PALISADE AVE
TEANECK, NJ 07666                                    P‐0033127 11/28/2017    TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
WATTS, GARY R
2550 PACIFIC COAST HWY SPC204
TORANCE, CA 90505                                    P‐0033128 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, TERRY R
180 AMBER LANE
HUNTINGTOWN, MD 20639                                P‐0033129 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DODD, MILDRED M
82 RIVER DR
KING CITY, CA 93930                                  P‐0033130 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONTRERAS, JOSE R
1735 HOME AVE
SAN BERNARDINO, CA 92411                             P‐0033131 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHENMAN, MARTHA M
1480 EDINBURGH DR.
TUCKER, GA 30084                                     P‐0033132 11/28/2017    TK Holdings Inc., et al.                     $2,625.00                                                                                    $2,625.00

                                                                                          Page 2198 of 3671
                                                    Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 364 of 1836
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                        Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
DEFAZIO, MARYKATE
80 ARCHWOOD AVE
STATEN ISLAND, NY 10312                                  P‐0033133 11/28/2017    TK Holdings Inc., et al.                    $17,439.36                                                                                   $17,439.36
ISYANOV, ERIKA
19861 GREENBRIAR DRIVE
TARZANA, CA 91356                                        P‐0033134 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARON, GREGORY E
2810 LUMBERJACK DR
COLORADO SPRINGS, CO 80920                               P‐0033135 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KULA, ELIZABETH J
1215 CARPENTER ST
APT 1
PHILADELPHIA, PA 19147                                   P‐0033136 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KABIR, WARDA
5551 HARMONY DRIVE
MIRA LOMA, CA 91752                                      P‐0033137 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHA, CHRISTIAN
POB 82
GUTHRIE, TX 79236                                        P‐0033138 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, MICHAEL J
481 JACOBS WAY
FORSYTH, IL 62535                                        P‐0033139 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, TERRY R
180 AMBER LANE
HUNTINGTOWN, MD 20639                                    P‐0033140 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, PATRICK J
3331 S ALPINE AVE
SIOUX FALLS, SD 57110                                    P‐0033141 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHADMAN, JOHN D
151 ELM RD
BLACKSBURG, SC 29702                                     P‐0033142 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHA, ANNE L
POB 82
GUTHRIE, TX 79236                                        P‐0033143 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVRIES, TERESA M
125 WILLOW STREET
JACKSON'S GAP, AL 36861                                  P‐0033144 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVRIES, TERESA M
125 WILLOW STREET
JACKSONS GAP, AL 36861                                   P‐0033145 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONG, MELVIN
859 WASHINGTON STREET
RED BLUFF, CA 96080                                      P‐0033146 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANCASTER , DEBORAH S
P.O BOX 993361
REDDING, CA 96099‐3361                                   P‐0033147 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALPER , MARVIN
750 LI00 BLVD
APT 53A
LIDO BEACH, NY 11561                                     P‐0033148 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                         P‐0033149 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, YUNHANG
23 WOODSIDE RD
SPRINGFIELD, NJ 07081                                    P‐0033150 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 2199 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 365 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FRIEDRICH, DALE R
11707 ADVANCE DR
HOUSTON, TX 77065                                  P‐0033151 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YASSAN, REBECCA M
6231 N. KEDVALE
CHICAGO, IL 60646                                  P‐0033152 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD MOTOR CREDIT COMPANY
SCHNEIDER, JESSAMYN
8254 ATLANTA AVE
APT. I
HUNTINGTON BEACH, CA 92646                         P‐0033153 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIANG, HE
23 WOODSIDE RD
SPRINGFIELD, NJ 07081                              P‐0033154 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, PRIYA
785 LOS POSITOS DRIVE
MILPITAS, CA 95035                                 P‐0033155 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, DEBRA K
7952 PEARL STREET
VENTURA, CA 93004                                  P‐0033156 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JOHN H
6367 S WOLFF CT
LITTLETON, CO 80123                                P‐0033157 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOBAL NETWORK SYSTEMS CORP.
P.O. BOX 59224
SAN JOSE, CA 95159‐0224                            P‐0033158 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, JON
40051 CAFFIN CT
FREMONT, CA 94538                                  P‐0033159 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTS, CHARLES R
38180 DEL WEBB BLVD. #176
PALM DESERT, CA 92211                              P‐0033160 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, LILY A
1830 43RD AVENUE
SAN FRANCISCO, CA 94122                            P‐0033161 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIGHT, CINDY G
3508 W MUNGALL DR #1
ANAHEIM, CA 92804/2967                             P‐0033162 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFETT, TERI G
4700 WYNDFIELD LANE
CHARLOTTE, NC 28270‐0459                           P‐0033163 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCASLIN, BRYAN M
9235 KEMPER RD
MOJAVE, CA 93501                                   P‐0033164 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLY, THEODORA
209 WEST DRIVE
ALBEMARLE, NC 28001                                P‐0033165 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLELLAN, MICHELLE M
MICHELLE MCCLELLAN
1743C OLD HWY 97
OKANOGAN, WA 98840                                 P‐0033166 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DISHALRYAN, SARGIS
8435 BURNET AVE UNIT 104
NORTH HILLS, CA 91343                              P‐0033167 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2200 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 366 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SMITH, CYDNEYE R
3923 PACIFIC GROVE CT
TURLOCK, CA 95382                                   P‐0033168 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLOWAY, LAURIE E
PO BOX 537
OCCOQUAN, VA 22125                                  P‐0033169 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REN, GUANSHEN
5002 PEABODY ST
DULUTH, MN 55804                                    P‐0033170 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONRATH, KAREN
5804 S. AUSTIN AVE
CHICAGO, IL 60638                                   P‐0033171 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDMAN, BARRY I
400 10TH ST
MANHATTAN BEACH, CA 90266                           P‐0033172 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGGINS, JEFFREY
1074 PEACHTREE WALK
UNIT B203
ATLANTA, GA 30309                                   P‐0033173 11/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SERVIN, SUSIE
4337 CAMELIA CT.
CHINO, CA 91710                                     P‐0033174 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUCH, BILLY J
29908 RIVIERA DRIVE
ELKHART, IN 46514                                   P‐0033175 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, KANITHA Y
1421 JACKSON ST
NASVILLE                                            P‐0033176 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDENBERGH, HELEN M
1424 E LAMBDA PL
ANAHEIM, CA 92805                                   P‐0033177 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLEY, CHRIS S
850 OAK LN.
NEW BRAUNFELS, TX 78130                             P‐0033178 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAJTAREVIC, ANEL
1806 W. DIVERSEY PKWY.
APT. H
CHICAGO, IL 60614                                   P‐0033179 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, KIMBERLY S
2630 LEDGEDALE CT
CUMMING, GA 30040                                   P‐0033180 11/28/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CARTER, TIFFANY
724 WHITE OAK DRIVE
RIDGECREST, CA 93555                                P‐0033181 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IAGNEMMA, MICHAEL A
200 SYGAN RD
MCDONALD, PA 15057                                  P‐0033182 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISEN, VICTOR E
3835 GREENRIDGE DRIVE
MONROVIA, MD 21770                                  P‐0033183 11/28/2017    TK Holdings Inc., et al.                     $2,466.21                                                                                    $2,466.21
PIERSON, VELMA
OAKWOOD AVE
COUNTRY CLUB HIL, IL 60467                          P‐0033184 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYE, TAMMY
PO BOX 1325
SARASOTA, FL 34230                                  P‐0033185 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2201 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 367 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DANIELS, DARAN L
10212 CRESTLAND CT
CINCINNATI, OH 45251                              P‐0033186 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVID, ANDY
872 GRAND TERRACE AVE
BALDWIN, NY 11510                                 P‐0033187 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADRID, CHRISTINA
1908 S. TUXEDO AVE
STOCKTON, CA 95204                                P‐0033188 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKIRGAUDAS, JOHN
1735 ALTA LA JOLLA DRIVE
LA JOLLA, CA 92037                                P‐0033189 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUONO, THOMAS D
16905 TOWER DRIVE
MACOMB                                            P‐0033190 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLOWENSKI, RON G
2901A EDINGER AVE
HUNTINGTON BEACH, CA 92649                        P‐0033191 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMERS, ZACH
350 E LOCUST ST
APT 303
DES MOINES, IA 50309                              P‐0033192 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN JONES, MARY K
966 GALSWORTHY CT
CINCINNATI, OH 45240                              P‐0033193 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JUNKUN
4474 BUENA VISTA DR
LAS VEGAS, NV 89102                               P‐0033194 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKATA, ALICIA H
2014 BROADWAY NORTH
WENATCHEE, WA 98801                               P‐0033195 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURTZ, JUDY L
1433 CASS RD.
MAUMEE, OH 43537                                  P‐0033196 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSSE, NORMA V
11707 CAPROCK ST.
SAN ANTONIO, TX 78230                             P‐0033197 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINNER, EUGENE J
307 SARATOGA STREET
CHILTON, WI 53014                                 P‐0033198 11/28/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CASAMASSA, ROSE MARIE
8167 VINEYARD AVENUE #43
RANCHO CUCAMONGA, CA 91730                        P‐0033199 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, PREMILA I
5953 GLEN COVE DRIVE
BATON ROUGE, LA 70809                             P‐0033200 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARCENEAUX, BERNICE D
8 RUE DE VERGER
NEW IBERIA, LA 70563                              P‐0033201 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEAR, LINDA S
360 E. 1ST STREET #337
TSUTIN, CA 92780                                  P‐0033202 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOMEY, CAROL V
5065 FAIRINGTON DRIVE
EVANS, GA 30809                                   P‐0033203 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2202 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 368 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FOX, BARBARA E
8913 GODDARD STREET
OVERLAND PARK, KS 66214                             P‐0033204 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS‐STEVENS, TUECIANA Y
203 FRIENDSHIP VILLAGE DR.
HARRINGTON, DE 19952                                P‐0033205 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARONSON, REMY J
758 KING STREET
RYE BROOK, NY 10573                                 P‐0033206 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, DANIEL E
2641 AUBREY DR
ORION, MI 48360                                     P‐0033207 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROBERT C
378 MCCOMBS ROAD
VENETIA, PA 15367                                   P‐0033208 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARONSON, JESSICA
758 KING STREET
RYE BROOK, NY 10573                                 P‐0033209 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAL, JESUS
1700 QUARTZ ST
PENITAS, TX 78576                                   P‐0033210 11/28/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
FUENTES, ANDREA L
7814 INCEPTION WAY
SAN DIEGO, CA 92108                                 P‐0033211 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFFER, LEE
10831 BAL HARBOR DRIVE
BOCA RATON, FL 33498                                P‐0033212 11/28/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
THORNTON, DANIEL E
2641 AUBREY DR
ORION, MI 48360                                     P‐0033213 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUOS, PAMELA R
2201 CHESTNUT AVE
GLENVIEW, IL 60026                                  P‐0033214 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONDER, KATHY J
1209 NW 85TH ST
APT 206
SEATTLE, WA 98117                                   P‐0033215 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNDT, BRANDON J
2030 SHADOW CANYON ROAD
ACTON, CA 93510                                     P‐0033216 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBILICHETTI, BABU R
36 WATCHUNG DRIVE
BASKING RIDGE, NJ 07920                             P‐0033217 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARONSON, HOWARD
758 KING STREET
RYE BROOK, NY 10573                                 P‐0033218 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSNERE, GIDEON
6131 LINDEN LANE
DALLAS, TX 75230‐1308                               P‐0033219 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOCH, KATHLEEN
1591 NORWICH AVE.
THOUSAND OAKS, CA 91360                             P‐0033220 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRITZER, DONNA S
322 VALLIE LANE
WILMINGTON, NC 28412                                P‐0033221 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2203 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 369 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARLING, DARRELL G
111 BRIARCOFT DR
OXFORD, PA 19363                                    P‐0033222 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONDER, KATHY J
1209 NW 85TH ST.
APT 206
SEATTLE, WA 98117                                   P‐0033223 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREER, SABINE
610 STONEBRIAR COURT
EL DORADO HILLS, CA 95762                           P‐0033224 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, BRONSON F
205 LANCELOT LANE
DUBLIN, GA 31021                                    P‐0033225 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORRERO, ALFONSO A
3609 BEECH TREE DRIVE
ORLANDO, FL 32835                                   P‐0033226 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UWANAWICH, STEVEN S
1304 SOUTH LELAND AVENUE
WEST COVINA, CA 91790                               P‐0033227 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUTHER, WILLIAM D
P.O. BOX 6797
AUBURN, CA 95604                                    P‐0033228 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNDT, BRYAN K
2030 SHADOW CANYON ROAD
ACTON, CA 93510                                     P‐0033229 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDRICKS, RHEA
2506 STAPLEFORD DR
CEDAR PARK, TX 78613                                P‐0033230 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNIS, ROBERT E
P.O.BOX 351
BERTRAM, TX 78605‐0351                              P‐0033231 11/28/2017    TK Holdings Inc., et al.                    $65,000.00                                                                                   $65,000.00
GREER, SABINE
610 STONEBRIAR COURT
EL DORADO HILLS, CA 95762                           P‐0033232 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAWN, TAMARA
1518 MARENGO AVENUE
SOUTH PASADENA, CA 91030                            P‐0033233 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TAMMY J
145 MASCOT DRIVE
UNIT 5349
ELLIJAY, GA 30540                                   P‐0033234 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEVALLOS, PATRICE
6809 BLUEFIELD CT.
SPRINGFIELD, VA 22152                               P‐0033235 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISEN, VICTOR E
3835 GREENRIDGE DRIVE
MONROVIA, MD 21770                                  P‐0033236 11/28/2017    TK Holdings Inc., et al.                     $2,466.21                                                                                    $2,466.21
PINCHETTI, KATHLEEN M
P.O. BOX 178852
SAN DIEGO, CA 92177                                 P‐0033237 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD, RYAN D
102 NORTH OAK STREET
PALATINE, IL 60067                                  P‐0033238 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNIS, ROBERT E
P.O.BOX 351
BERTRAM, TX 78605‐0351                              P‐0033239 11/28/2017    TK Holdings Inc., et al.                    $65,000.00                                                                                   $65,000.00
                                                                                         Page 2204 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 370 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DUFEK, MATTHEW C
1632 CHADWICK WAY
TALLAHASSEE, FL 32312                                P‐0033240 11/28/2017    TK Holdings Inc., et al.                    $22,000.00                                                                                   $22,000.00
KEEGAN, JAMES B
98 SABLE RIDGE LN
ROCHESTER, NY 14612‐1491                             P‐0033241 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ILABOR, HARRISON Z
4525 164TH ST SW, APT J304
LYNNWOOD, WA 98087                                   P‐0033242 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANHAM, STEVEN E
522 N.7TH ST.
OBION, TN 38240                                      P‐0033243 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, REGINA G
1509 VIA LAZO
PALOS VERDES EST, CA 90274                           P‐0033244 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGOS, LAURIE B
2465 SUMMERHILL LANE
FALLBROOK, CA 92028                                  P‐0033245 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOBK, RAFAL G
610 SHERIDAN RD
MCHENRY, IL 60050                                    P‐0033246 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, DAVID L
8661 COUNTRY CREEK BLVD.
JACKSONVILLE, FL 32221‐6524                          P‐0033247 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAU, DAVID F
9640 LOBLOLLOY LANE
ROSWELL, GA 30075                                    P‐0033248 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAD, TANYA
1227 W 1200 N
MAPLETON, UT 84664                                   P‐0033249 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANLEY, ADRIANE L
10717 E. 21ST AVE.
SPOKANE VALLEY, WA 99206                             P‐0033250 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, CYD
34 S MENTOR AVE #400
PASADENA, CA 91106                                   P‐0033251 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, WALTER RAY R
6249 YORKSHIRE DRIVE
COLUMBIA, SC 29209                                   P‐0033252 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOTTMAN, MORIAH S
1428 E MILES ST
TUCSON, AZ 85719                                     P‐0033253 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AN, JAKE S
8462 EASTCHASE PKWY #7106
MONTGOMERY, AL 36117                                 P‐0033254 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOUGHBY, VALERIE J
117 APPLEHIL COURT
COLUMBIA, SC 29229=9210                              P‐0033255 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, LANCE A
338 SHAW ROAD
PRIEST RIVER, ID 83856                               P‐0033256 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONEY FOX, LISA M
2823 PROVIDENCE RD
UNIT 256
CHARLOTTE, NC 28211                                  P‐0033257 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2205 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 371 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DEVALL, MELISSA A
1129 BLOUNT RD
BELTON                                             P‐0033258 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANHAM, MAGDALENA S
522 N.7TH ST.
OBION, TN 38240                                    P‐0033259 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSON, KATHARINE
955 PROMONTORY DR. WEST
NEWPORT BEACH, CA 92660                            P‐0033260 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, WENDELINE D
2030 W 108TH STREET
LOS ANGELES, CA 90047‐4311                         P‐0033261 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELOPEZ, JOSEPH A
6578 N. OLIPHANT AVE.
CHICAGO, IL 60631                                  P‐0033262 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, ANTHONY J
1049 N CITADEL AVE
CLOVIS, CA 03611                                   P‐0033263 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, NELIDA S
7218 PHARAOH DR.
CORPUS CHRISTI, TX 78412                           P‐0033264 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANEWAY, PATRICK
2273 FM 534
SANDIA, TX 78383                                   P‐0033265 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, GRANT T
P.O. BOX 634
BIG BAR, CA 96010                                  P‐0033266 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEED, REGINALD
PO BOX 2665
ORLAND PARK, IL 60462                              P‐0033267 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, JIMMY C
2744 MARION STREET
BELLMORE, NY 11710                                 P‐0033268 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGOS, LAURIE B
2465 SUMMERHILL LANE
FALLBROOK, CA 92028                                P‐0033269 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELOZ, CECILIA
10507 WILEY BURKE AVE
DOWNEY, CA 90241                                   P‐0033270 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAHL, NANCY C
611 MAR VISTA DRIVE
LOS OSOS, CA 93402                                 P‐0033271 11/28/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SIMMONS, RA J
1338 N NORTH HILLS DRIVE
UPLAND, CA 91784                                   P‐0033272 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANAVATI, RAJIV A
1825 W MAGNOLIA LN
MOUNT PROSPECT, IL 60056                           P‐0033273 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHMED, MAMDOUH F
11818 CAPROCK CANYONS LANE
SUGAR LAND, TX 77498                               P‐0033274 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDERMAN, JASON M
141 ENGLEWOOD AVENUE
UNIT 3
BRIGHTON, MA 02135                                 P‐0033275 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2206 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 372 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CARTER, YVONNE
9320 RICHMOND
KANSAS CITY, MO 64138                                 P‐0033276 11/28/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DUFEK, JOSEPHINE D
1632 CHADWICK WAY
TALLAHASSEE, FL 32312                                 P‐0033277 11/28/2017    TK Holdings Inc., et al.                    $28,000.00                                                                                   $28,000.00
CHANEY, R L
2580 SW CAPITAL DR
OAK HARBOR, WA 98277                                  P‐0033278 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, VANESSA R
73747 RAYMOND WAY #8
TWENTY‐NINE PALM, CA 92277                            P‐0033279 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, DOMINIQUE Q
8401 MEMORIAL LANE #1103
PLANO, TX 75024                                       P‐0033280 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITROFSKY, JOSEPH V
531 BONAIR PLACE
LA JOLLA, CA 92037                                    P‐0033281 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIXON, STEVEN M
2717 CHERRY ST
BAKERSFIELD, CA 93304                                 P‐0033282 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ CARRION, LILLIANA
2024 SCRANTON AVE.
ORLANDO, FL 32826                                     P‐0033283 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINMON, RENEE L
12410 INDEPENDENCE CT
PRINCESS ANNE, MD 21853                               P‐0033284 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPATA, EDISON L
P.O. BOX 422
NORTH SAN JUAN, CA 95960                              P‐0033285 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLQUIST, PAUL F
79 E PLEASANT LAKE RD
SAINT PAUL, MN 55127                                  P‐0033286 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUSKY, LYNN
3720 BELMONT BLVD
SARASOTA, FL 34232                                    P‐0033287 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, LAQUANDA
241 CHINA GROVE RD
RUSTON, LA 71270                                      P‐0033288 11/28/2017    TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
DULA, JAMALE D
6820 MESA DR.
N.RICHLAND HILLS, TX 76182                            P‐0033289 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, BRYANT A
NO ADDRESS PROVIDED
                                                      P‐0033290 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNINGS, COURTNEY A
2151 ROUTE 38 APT309
CHERRY HILL, NJ 08002‐4224                            P‐0033291 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIGGS, MELANIE A
1300 R ST UNIT 14
BAKERSFIELD, CA 93301                                 P‐0033292 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOSACK, KAREN A
120 MANOR VIEW DR
MANOE, PA 15665                                       P‐0033293 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2207 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 373 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREENE, STEVE D
1911 WEST EVERGREEN AVENUE
CHICAGO, IL 60622                                   P‐0033294 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOBAYASHI, THOMAS J
1023 SPRUCE COURT
DENVER, CO 80230                                    P‐0033295 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEY, MARILYN B
3076 GOLDEN ACE
LONG BEACH, CA 90806                                P‐0033296 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANNISTER, FELICIA
10707 SHAENVIEW
SAN ANTONIO, TX 78254                               P‐0033297 11/29/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ELLISON, SIBYL
3415 WALDROP TRL
DECATUR, GA 30034                                   P‐0033298 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELGENDY, ASHRAF
P BOX 68
PORT CHESTER, NY 10573                              P‐0033299 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA CASTILLO, LILIANA
15824 CLARKGROVE ST
HACIENDA HEIGHTS, CA 91745                          P‐0033300 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TASSON, MICHAEL A
1635 BRANCH VALLEY DRIVE
ROSWELL, GA 30076                                   P‐0033301 11/29/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
OWEN, DAVIS S
2811 CORTE ESMERALDA
SAN CLEMENTE, CA 92673                              P‐0033302 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, AMANDA D
10168 HOLBURN DRIVE
HUNTINGTON BEACH, CA 92646                          P‐0033303 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVASSEUR, MELISSA A
2133 DIAMOND HILL RD
C
WOONSOCKET, RI 02895                                P‐0033304 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, DONNA M
22 TOWER AVE.
EAST PROVIDENCE, RI 02914                           P‐0033305 11/29/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
BURSCH, ERIK
7054 BURNING HILLS PL
SAN JOSE, CA 95139                                  P‐0033306 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFRADEZ‐SUMBRY, SHANNON
7350 W CENTENNIAL PKWY 1071
LAS VEGAS, NV 89131                                 P‐0033307 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERLEY, MARISA L
6213 CORDOBA CT.
LONG BEACH, CA 90803                                P‐0033308 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DVIR (MOSCOVITCH, HADAR
29420 PROMONTORY PL
AGOURA HILLS, CA 91301                              P‐0033309 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARDINALE, AMY S
14621 SE 91ST AVE
SUMMERFIELD, FL 34491                               P‐0033310 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, YAOHUA
574 SANTA TUSCANA TER
SUNNYVALE, CA 94085                                 P‐0033311 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2208 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 374 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHEN, LIFENG
4564 TILBURY DR.
SAN JOSE, CA 95130                                 P‐0033312 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZARTO, PAMELA C
4022 STOW WAY
NAPLES, FL 34116                                   P‐0033313 11/29/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
LIM, KEN K
250 STAYSAIL CT
FOSTER CITY, CA 94404                              P‐0033314 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, KEN K
250 STAYSAIL CT
FOSTER CITY, CA 94404                              P‐0033315 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEA SR, DARREL
6831 CHERRY HILLS RD
HOUSTON, TX 77069                                  P‐0033316 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORSAKOV, VLADIMIR
6250 W FLAMINGO RD APT 133
LAS VEGAS, NV 89103                                P‐0033317 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUENZ, NANCY J
988 N. WHEELING ROAD
MOUNT PROSPECT, IL 60056                           P‐0033318 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON‐DUNHA, JOCLYN D
3409 BRISTOL BANKS COURT
PEARLAND, TX 77584                                 P‐0033319 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, THOMAS J
18923 BELLGROVE CIRCLE
SARATOGA, CA 95070                                 P‐0033320 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JENNY Q
18923 BELLGROVE CIRCLE
SARATOGA, CA 95070                                 P‐0033321 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIOTT, REBECCA L
201 PRUITT RD
APT 520
SPRING, TX 77380                                   P‐0033322 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAIRD, DAVID M
882 NORVILLE RD.
PENDLETON, KY 40055                                P‐0033323 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAVY, NORRIS W
52 PAMRAPO AVE
JERSEY CITY, NJ 07305                              P‐0033324 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOEHRKE, MELISSA M
6653 COWLES MTN BLVD
SAN DIEGO, CA 92119                                P‐0033325 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMETH, MARK H
48 FENWICK RD
HASTINGS ON HUD, NY 10706                          P‐0033326 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARTEL, DORIS A
3695 HUTCHINS HILL DRIVE
WEST BLOOMFIELD, MI 98323                          P‐0033327 11/28/2017    TK Holdings Inc., et al.                     $1,020.00                                                                                    $1,020.00
UNRUH, LOREN
32569 SE NEW RD
EAGLE CREEK, OR 97022                              P‐0033328 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIRARD, FAITH
56 ALCOTT ST
ACTON, MA 01720                                    P‐0033329 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2209 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 375 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HEPP, CAROLE J
235 EVERGREEN DR
SPRINGBORO, OH 45066                                 P‐0033330 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIR, DAVID M
126
KATY CIRCLE
BIRMINGHAM, AL 35242                                 P‐0033331 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBBELL, JINI L
934 PARKSIDE AVE
MORRISTOWN, TN 37814                                 P‐0033332 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENWRIGHT, PATRICIA D
5918 SYCAMORE HILL LANE
APT 1033
CHARLOTTE, NC 28277                                  P‐0033333 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FASANO, MARY
117 W. CHURCH STREET
MILLTOWN, NJ 08850                                   P‐0033334 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILFORT, MARIE
148 OLD WILL HUNTER RD
APT B1
ATHENS, GA 30606                                     P‐0033335 11/29/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ODONNELL, CATHERINE B
128 CLARENCE ROAD
SCARSDALE, NY 10583                                  P‐0033336 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILFORT, MARIE
148 OLD WILL HUNTER RD B1
ATHENS, GA 30606                                     P‐0033337 11/29/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MOFFETT, MARK D
4700 WYNDFIELD LANE
CHARLOTTE, NC 28270‐0459                             P‐0033338 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, LOUIS Y
5342 FOXHOUND WAY
SAN DIEGO, CA 92130                                  P‐0033339 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFETT, TERI G
4700 WYNDFIELD LANE
CHARLOTTE, NC 28270                                  P‐0033340 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEITS, DAVID M
1119 MURRAY AVE
AKRON, OH 44310                                      P‐0033341 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, MARY
248 ROCKEFELLER RD
RICHFORD, NY 13835                                   P‐0033342 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, MARY
248 ROCKEFELLER RD
RICHFORD, NY 13835                                   P‐0033343 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONDS CLAYTON, TARSHE L
5249 MILLERS GLEN LN
MEMPHIS, TN 38125                                    P‐0033344 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROYLES, JUDY C
1405 MERCER RD.
HAYMARKET, VA 20169                                  P‐0033345 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
FIGGINS‐PRUITT, MICHELLE L
560 E. CHESTERFIELD
FERNDALE, MI 48220                                   P‐0033346 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2210 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 376 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PORTIS, TERRY A
4517 ARMORHILL AVE
HOMESTEAD, PA 15120                                  P‐0033347 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DALESHA D
5517 JUDGE BROWN RD
VALLEY, AL 36854                                     P‐0033348 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLURY, MICHAEL B
P.O. BOX 112
CHESTER, GA 31012                                    P‐0033349 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHCOM, ROBERT S
14310 CREEK CLUB DRIVE
MILTON, GA 30004                                     P‐0033350 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHERRY, EDWIN
4921 JEAN GRIMES DR
APT 412
CHARLOTTE, NC 28269                                  P‐0033351 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERWINE, ANNETTE
47 HARVEY DRIVE
PINE GROVE, PA 17963                                 P‐0033352 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMER, WILLIAM B
92 GOODALE DRIVE
NEWINGTON, CT 06111                                  P‐0033353 11/29/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
MOORE, MARCIA L
510 DRACO DRIVE
FREEBURG, IL 62243                                   P‐0033354 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGO, JAMES
4503 WOODSTREAM DR
COLUMBUS, OH 43230                                   P‐0033355 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINGLEY, DEANNA M
6951 AEROVIEW STREET
WEST BLOOMFIELD, MI 48324                            P‐0033356 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, SYLVIA M
5673 SILVER SPURS LANE
GALLOWAY, OH 43119                                   P‐0033357 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COFONE, CHRIS
24 RIVER ROAD
#24
CLIFTON, NJ 07014                                    P‐0033358 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGHT, ELIZABETH A
28 ALEXANDER ST
ALEXANDRIA, VA 22314                                 P‐0033359 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRERA, JOSHUA A
4485 OCEAN VIEW AVENUE
VIRGINIA BEACH, VA 23455                             P‐0033360 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEGENFELDER, DIANA
PO BOX 254
85 HIGH ROCKS ROAD
GLENFORD, NY 12433                                   P‐0033361 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNTER, WILLIE
PO BOX 2873
HARKER HEIGHTS, TX 76548‐0873                        P‐0033362 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEGENFELDER, DIANA
PO BOX 254
85 HIGH ROCKS ROAD
GLENFORD, NY 12433                                   P‐0033363 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2211 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 377 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GARRETT, WINONA D
300 PRINCE AVE
NASHVILLE, TN 37207                                  P‐0033364 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALL, LISA B
P O BOX 2356
GLENVIEW, IL 60025                                   P‐0033365 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKESKA, PATRICIA S
622 KIRKHAM LN
LEAGUE CITY, TX 77573                                P‐0033366 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VATER, THOMAS
1100 SOUTH BLVD
APT 543
CHARLOTTE, NC 28203                                  P‐0033367 11/29/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
HIRSCH, KELLI F
PO BOX 740
SUMMERFIELD, FL 34492                                P‐0033368 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VATER, THOMAS
6 CHRISTO DRIVE
HILTON HEAD, SC 29926                                P‐0033369 11/29/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SHAIBI, FINUNE
194 ADMIRAL ROAD
BUFFALO, NY 14216                                    P‐0033370 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, WENDY
417 HICKOK RD
LYNCHBURG, VA 24502                                  P‐0033371 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROUT, THOMAS A
330 VILLA VISTA STREET
STERLING, CO 80751                                   P‐0033372 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEEL, BRIAN A
43466 SQUIRREL RIDGE PL.
LEESBURG, VA 20176                                   P‐0033373 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOSS, ANNETTE
2345 VAN DYKE RD
PARIS, TN 38242                                      P‐0033374 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWNS, EVELYN F
1739 PARKWOOD DR.
GRAPEVINE, TX 76051                                  P‐0033375 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, WILLIAM
44903 ASPEN RIDGE DRIVE
NORTHVILLE, MI 48168                                 P‐0033376 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEISE, ROBERT J
0S608 AUTUMN WOODS LN
ELBURN, IL 60119                                     P‐0033377 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, JOHANNA I
810 BROADWAY
VINELAND, NJ 08360                                   P‐0033378 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURTSCHY, EUGENIA L
55 KING STREET
CHARLESTON, SC 29401                                 P‐0033379 11/29/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WILSON, ALEXANDRIA D
1202 MUIRFIELD PT.
CHAMPAIGN, IL 61822                                  P‐0033380 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIOTT, DOMINIQUE A
165 AMBERWOOD DR
FORT STEWART, GA 31315                               P‐0033381 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2212 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 378 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BAKER, LARRY H
29W281 ANDERMAN DRIVE
NAPERVILLE, IL 60564                                P‐0033382 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTAS, DIANA R
P.O. BOX 7304
DAYTONA BEACH, FL 32116                             P‐0033383 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, JOANN
131 OWENS COURT
UNION SPRINGS, AL 36089                             P‐0033384 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DONNA B
86338 FORTUNE DR
YULEE, FL 32097                                     P‐0033385 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLIN, GARY R
9831 SOUTH QUINTAIL LANE
SOUTH JORDAN, UT 84095‐3384                         P‐0033386 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JONATHAN A
5 OAK TERRACE
PALMYRA, VA 22963‐2524                              P‐0033387 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEAZY, MICHAEL E
86338 FORTUNE DR
YULEE, FL 32097                                     P‐0033388 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATALE, STEPHEN V
189 UNION AVENUE
NEW PROVIDENCE, NJ 07974                            P‐0033389 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, CHRISTOPHER S
4448 COUNTY ROUTE 21
CAMERON, NY 14819                                   P‐0033390 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DONNA B
86338 FORTUNE DR
YULEE, FL 32097                                     P‐0033391 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, ULRIKE A
15023 KIMBERLEY CT.
HOUSTON, TX 77079                                   P‐0033392 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISK, LARRY D
P O BOX 201
DYER, AR 72935                                      P‐0033393 11/29/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SMITH, JANIE L
403 E. CHELSEA CIRCLE
APT. 3
FORT MITCHELL, KY 41017                             P‐0033394 11/29/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
JUDGE, JOAN V
4 BERKSHIRE DRIVE
BROOKFIELD, CT 06804                                P‐0033395 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPPONEN, TARJA M
232 CANTERBURY DRIVE
WALLINGFORD, PA 19086                               P‐0033396 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY‐FEAGIN, KIMBERLY A
3404 IROQUOIS STREET
DETROIT, MI 48214                                   P‐0033397 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACQUES, TRACY S
1180 FRANKLIN RD
LEWISBURG, TN 37091‐2126                            P‐0033398 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISK, REBECCA J
P O BOX 201
DYER, AR 72935                                      P‐0033399 11/29/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00

                                                                                         Page 2213 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 379 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BAUER, AMY
30475 MIDDLE CREEK CIRCLE
DAPHNE, AL 36527                                    P‐0033400 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEATRAN, DANIEL P
1625 BERKSHIRE DR
ELM GROVE, WI 53122                                 P‐0033401 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUDGE, GEORGE A
4 BERKSHIRE DRIVE
BROOKFIELD, CT 06804                                P‐0033402 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, CHARLES J
104 SOUTH FILLMORE STREET
BEVERLY HILLS, FL 34465                             P‐0033403 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, MICHAEL D
824 FOREST STREET
MARSHALL, MI 49068                                  P‐0033404 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, JULIA A
104 SOUTH FILLMORE STREET
BEVERLY HILLS, FL 34465                             P‐0033405 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, LINDSEY C
P.O. BOX 1386
FORT ASHBY, WV 26719                                P‐0033406 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033407 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENOIT, MATTHEW J
5441 E FM 1177
BURLESON, TX 76028                                  P‐0033408 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANTHONY
3712 214TH PL
MATTESON, IL 60443                                  P‐0033409 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLINGSWORTH, STEPHANIE L
4 WILSON ST
UNIT B
LEOMINSTER, MA 01453                                P‐0033410 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033411 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABANBAN, EDMUNDO B
15602 WAGNER ST
SAN LORENZO, CA 94580                               P‐0033412 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KISH, SHERRY R
6146 BRAYMOORE DRIVE
GALENA, OH 43021                                    P‐0033413 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, NOLAN P
3411 KEARNY VILLA LN
SAN DIEGO, CA 92123                                 P‐0033414 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, ZHIKUN
405 LUCERNE DR.
UNIT 204
VERONA, WI 53593                                    P‐0033415 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARSEMENT, JARED N
104 LIVE OAK DRIVE
LAFAYETTE, LA 70503                                 P‐0033416 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033417 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2214 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 380 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TSG CORPORTATON
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033418 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORE, JOHN J
101 SWATARA CIRCLE
DOUGLASSVILLE, PA 19518                              P‐0033419 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENANA, ANTHONY N
NO ADDRESS PROVIDED
                                                     P‐0033420 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, HOWARD J
435 OVERVIEW DRIVE
ATLANTA, GA 30327‐4254                               P‐0033421 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, JOANN
131 OWENS COURT
UNION SPRINGS, AL 36089                              P‐0033422 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033423 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKWELL, VALERIE A
5941 COUNTY ROAD 309
LEXINGTON, TX 78947                                  P‐0033424 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, NILDA L
2653 KINGSBRIDGE TERRACE
BRONX, NY 10463                                      P‐0033425 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACK, RACHELLE A
18 DIX AVE APT. B
GLENS FALLS, NY 12801                                P‐0033426 11/29/2017    TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
KRUMMEN SCHRAVEN, GINGER B
7367 NICOLE LN
SOBIESKI, WI 54171                                   P‐0033427 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCCIO, NEIL V
28 SPAR DRIVE
MASTIC BEACH, NY 11951‐2006                          P‐0033428 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN, MICHAEL
1052 OCEAN AVE
BAY SHORE, NY 11706                                  P‐0033429 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSSEY, JONATHAN D
525 121ST PL NE
APT B1
BELLEVUE, WA 98005                                   P‐0033430 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDRICKS, GARY L
2003 WILDWOOD DR
SUAMICO, WI 54173                                    P‐0033431 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHRE, KATHY J
10100 S HORRALL ROAD
VINCENNES, IN 47591                                  P‐0033432 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, WILLIAM J
62 ASPEN POINT
ST PAUL, MN 55128                                    P‐0033433 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, LOUIS A
2476 BOWENTON PL SW
WYOMING, MI 49519                                    P‐0033434 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINTON, TIA L
738 PORTLAND AVENUE
COLUMBUS, GA 31906                                   P‐0033435 11/29/2017    TK Holdings Inc., et al.                     $9,202.50                                                                                    $9,202.50

                                                                                          Page 2215 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 381 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ASH, RONALD M
2352 PALM HARBOR DR
PALM BEACH GDNS., FL 33410                          P‐0033436 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY ALAN WALZ TRUST
WALZ, LARRY A
2380 E. BROOK LN.
SANDY, UT 84092‐6800                                P‐0033437 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, SHELLEY
1421 NE 14TH AVE
HILLSBORO, OR 97124                                 P‐0033438 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEDGE, LINDA C
16702 COBBLESTONE DR
LYNNWOOD, WA 98037                                  P‐0033439 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, SHELLEY
1421 NE 14TH AVE
HILLSBORO, OR 97124                                 P‐0033440 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEFEE, WILLIAM K
4536 GLENVILLE DR.
PLANO, TX 75093                                     P‐0033441 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWNES, JOSEPH B
1610 BERKELEY AVE
SAINT PAUL, MN 55105                                P‐0033442 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUAYO, NORMA A
4124 EGYPTIAN ST.
LAS CRUCES, NM 88005                                P‐0033443 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VACCARELLA, FRANK J
1500 BURGE REYER ROAD
LUMBERTON, MS 39455                                 P‐0033444 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VACCARINO, GWEN R
1365 CUMBERLAND CIRCLE EAST
ELK GROVE VILLAG, IL 60007                          P‐0033445 11/29/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
GREEN, SHANNON
POST OFFICE BOX 731521
ORMOND BEACH, FL 32173                              P‐0033446 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033447 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAULE, BRYAN
535 BEECHER AVE
CHELTENHAM, PA 19012                                P‐0033448 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHENG, XUELI
517 COLUMBIA AVE.
HINSDALE, IL 60521                                  P‐0033449 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                 P‐0033450 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAULE, BRYAN
BRYAN
LAULE
CHELTENHAM, PA 19012                                P‐0033451 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033452 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033453 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2216 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 382 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0033454 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARBACK, KAY O
188 LAKEWOOD ESTATES LN
HARRIMAN, TN 37748                                 P‐0033455 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, PAULA R
2206 SALEM WAY
ROCKLIN, CA 95765                                  P‐0033456 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0033457 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0033458 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROMEN, NANCY L
906 14TH ST
LA GRANDE, OR 97850                                P‐0033459 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, CYNTHIA G
1121 HAMLIN ROAD
WALDORF, MD 20602                                  P‐0033460 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0033461 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0033462 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLEMAN, ASHLEIGH
1428 MIDWAY RD
MORTON, MS 39117                                   P‐0033463 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0033464 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLEPAGE, BREANNA M
33‐219 LAURA DRIVE
THOUSAND PALMS, CA 92276                           P‐0033465 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKARD, ANGELA K
12907 W GLACIER DRIVE
EVANSVILLE, WI 53536                               P‐0033466 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CHARMAINE O
7833 KARLA STREET
WESTWEGO, LA 70094                                 P‐0033467 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYCE, CHARLES H
1916 N. DOUGLAS ST.
APPLETON, WI 54914                                 P‐0033468 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORTON, ELLA M
10110 CR 2422
UNION, MS 39365                                    P‐0033469 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, WILLAM
9516 NW 86TH STREET
KANSAS CITY, MO 64153                              P‐0033470 11/29/2017    TK Holdings Inc., et al.                     $1,010.00                                                                                    $1,010.00
COLEE III, LOUIS A
5900 CAPO ISLAND RD.
ST AUGUSTINE, FL 32095                             P‐0033471 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2217 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 383 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AUSTIN, ILONA
32337 GRAND PARKE BLVD
FERNANDINA BEACH, FL 32034                         P‐0033472 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JANE A
5127 BROPHY DRIVE
FREMONT, CA 94536                                  P‐0033473 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANGELA
3943 SAVANNAH DR.
COLUMBUS, GA 31907                                 P‐0033474 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, WILLIAM
9516 NW 86TH STREET
KANSAS CITY, MO 64153                              P‐0033475 11/29/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DOTY, JOAN T
16 FREEDOM DR. SOUTH
BRIDGE, PA 15017                                   P‐0033476 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWELL, DANIEL
15330 EAST 200 SOUTH
COLUMBUS, IN 47203                                 P‐0033477 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, AMIT
880 PHILLIPS RD
WARMINSTER, PA 18974                               P‐0033478 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROM, MARIANNE
116 DAVIDFORD DRIVE
WEXFORD, PA 15090                                  P‐0033479 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVINA, KATHRINE M
1302 SUNDANCE
STEPHENVILLE, TX 76401                             P‐0033480 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORE, SUSAN R
101 SWATARA CIRCLE
DOUGLASSVILLE, PA 19518                            P‐0033481 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELOCK, MICHAEL D
12 MAYNARD STREET
CORNING, NY 14830                                  P‐0033482 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, RONALD E
1116 CASHEW DRIVE
VENUS, TX 76084                                    P‐0033483 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDEN, JOANNE M
3839 SMITH MOUNTAIN LAKE PKWY
HUDDLESTON, VA 24104                               P‐0033484 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JENNIFER L
1726 SOUTHBRIDGE COURT
SCHAUMBURG, IL 60194                               P‐0033485 11/29/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
IPPOLITO, KENNETH T
9 PINTAIL PLACE
WATERFORD, NY 12188                                P‐0033486 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILFONG, TAMIYA
3701 CONCORD RD, APT E11
ASTON, PA 19014                                    P‐0033487 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, AMITKUMAR R
880 PHILLIPS RD
WARMINSTER, PA 18974                               P‐0033488 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLONDER, SUSAN A
39 BARNSTABLE STREET
SWAMPSCOTT, MA 01907                               P‐0033489 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2218 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 384 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HANNAH, KIRKWOOD L
32337 GRAND PARKE BLVD
FERNANDINA BEACH
, FL 32034                                          P‐0033490 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, MARK C
811 LAFAYETTE BLVD.
BOWLING GREEN, OH 43402                             P‐0033491 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, SERGIO
6206 LANGHAM DR
HOUSTON                                             P‐0033492 11/29/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
GOMEZ, ANA
PO BOX 65734
LOS ANGELES, CA 90065                               P‐0033493 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARELLANO, MARCOS
10642 TIBBS CIR
APT # 2
GARDEN GROVE, CA 92840                              P‐0033494 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEUER, ALFRED Q
43138 STILLWATER TERRACE
#303
BROADLANDS, VA 20148‐6030                           P‐0033495 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, MICHAEL A
3323 NE RODNEY AVE
PORTLAND, OR 97212                                  P‐0033496 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKHARDT, KALAN
6926 E 6TH ST.
TULSA, OK 74112                                     P‐0033497 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, RONNIE
1116 CASHEW DRIVE
VENUS, TX 76084                                     P‐0033498 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILPIN, WAYNE S
22632 MARGARITA DRIVE
WOODLAND HILLS, CA 91364                            P‐0033499 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALLEY, HEATHER N
367 FIRST ST.
NEWBURGH, NY 12550                                  P‐0033500 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISHERWOOD, CHRISTINE M
PO BOX 2663
122 DUKES COUNTY AVE
OAK BLUFFS, MA 02557                                P‐0033501 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLMES, CLYDE
9510 ETHAN RIDGE DR
FREDERICK, MD 21704                                 P‐0033502 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARSON, SCOTT L
18422 ARAPAHOE CIRCLE
PORT CHARLOTTE, FL 33948                            P‐0033503 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, JANELLE J
3038 W SHERWOOD AVE
ROSEBURG, OR 97471                                  P‐0033504 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERAN, NELSON R
34880 BENTON ROAD
HEMET, CA 92544                                     P‐0033505 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUZZI, CYNTHIA
108 IRON GATE ROAD
STAMFORD, CT 06903                                  P‐0033506 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2219 of 3671
                                                   Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 385 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
PRICE, LISA D
NO ADDRESS PROVIDED
                                                        P‐0033507 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWTON, BIBI Z
1230 LAUREL HAVEN COURT
CLERMONT, FL 34711                                      P‐0033508 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWLES, PATRICIA E
15421 VERDUN CIRCLE
IRVINE, CA 92604‐3153                                   P‐0033509 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POST, ROBERT A
3119 ASHEBURY PT
GREENWOOD, AR 72936                                     P‐0033510 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DEBRA
45448 12TH STREET WEST
LANCASTER, CA 93534                                     P‐0033511 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, DIANA A
6399 FENHAM ST., APT. 25
OAKLAND, CA 94621                                       P‐0033512 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIN, GARY
29402 CROWN RIDGE
LAGUNA NIGUEL, CA 92677                                 P‐0033513 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENG, MARK W
3725 SE OGDEN STREET
PORTLAND, OR 97202                                      P‐0033514 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CHARLES B
159 ANDERSEN SCOUT CAMP RD
HOULTON, WI 54082                                       P‐0033515 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITUS, MARCIA R
12316 NAPLES ST NE
BLAINE, MN 55449                                        P‐0033516 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONRAD, JAMIA S
742 22ND AVE
SAN FRANCISCO, CA 94121                                 P‐0033517 11/29/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
WARD, JAY G
2011 RED MILE ROAD
MURFREESBORO, TN 37127                                  P‐0033518 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRLEY, CHRISTOPHER
4004 PINEDALE DRIVE
NOTTINGHAM, MD 21236                                    P‐0033519 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSBACK, CARY E
NO ADDRESS PROVIDED
                                                        P‐0033520 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, AMY A
17325 NW 78TH AVE
HIALEAH, FL 33015                                       P‐0033521 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRENDA K
180 BIG SUR STREET
CORONA, CA 92881                                        P‐0033522 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGH, JOLIE A
5835 HOOT OWL LANE
MILTON, FL 32570                                        P‐0033523 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATT, WILLIAM J
320 LEICESTER RD.
KENILWORTH, IL 60043                                    P‐0033524 11/29/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                             Page 2220 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 386 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, BRENDA K
180 BIG SUR STREET
CORONA, CA 92881                                    P‐0033525 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DEBRA
45448 12TH STREET WEST
LANCASTER, CA 93534                                 P‐0033526 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEREGER, GARY S
808 W. BARTON AVE.
LOMPOC, CA 93436‐3236                               P‐0033527 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POST, LYNDA J
3119 ASHEBURY PT
GREENWOOD, AR 72936                                 P‐0033528 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONKLIN, RONALD J
3598 HWY 319 E
CONWAY, SC 29526                                    P‐0033529 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, MARY A
POST OFFICE BOX 53
GROVELAND, FL 34736‐0053                            P‐0033530 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSS, ELLEN M
6 PINEHURST AVE.
MATTAPOISETT, MA 02739                              P‐0033531 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, WILLIAM
9516 NW 86TH STREET
KANSAS CITY, MO 64153                               P‐0033532 11/29/2017    TK Holdings Inc., et al.                     $1,020.00                                                                                    $1,020.00
ATYEO, JANELLE L
818 N. DULUTH AVE.
SIOUX FALLS, SD 57104                               P‐0033533 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITUS, JR, JACK L
12316 NAPLES ST NE
BLAINE, MN 55449                                    P‐0033534 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, DELFINA N
NO ADDRESS PROVIDED
                                                    P‐0033535 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, PETER
806 S DATE AVE
ALHAMBRA, CA 91803                                  P‐0033536 11/29/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RIVERA, ROBERT P
4808 ZINFANDEL LANE
BAKERSFIELD, CA 93306                               P‐0033537 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, ROBERTA C
11140 EAST TOWNSHIP ROAD 124
REPUBLIC, OH 44867                                  P‐0033538 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AFFRUNTI, ADAM J
22644 THRUSH ST
GRAND TERRACE, CA 92313                             P‐0033539 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESAI, ANUJ
1597 PRINCESS CIR NE
ATLANTA, GA 30345                                   P‐0033540 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORN, DWIGHT T
1419 WEST WIND DRIVE
EVANSVILLE, IN 47712                                P‐0033541 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJIDUS, SILVIA
SILVIA OJISUA
1107 S ELMWOOD
OAK PARK, IL 600304                                 P‐0033542 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2221 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 387 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CLOSE, JENNIFER M
8828 SAWTELLE WAY
UNIT C
SACRAMENTO, CA 95826                                 P‐0033543 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUTTS, JAMES W
108 WHISPERING HILLS DRIVE
BEREA, KY 40403                                      P‐0033544 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IGNERI, JOHN E
55 BLUFF AVE
NORWALK, CT 06853                                    P‐0033545 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANISAWA, ROSS E
5127 BROPHY DRIVE
FREMONT, CA 94536                                    P‐0033546 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANT, BERTHA M
5314C PULASKI AVENUE
APARTMENT C
PHILADELPHIA, PA 19144‐3939                          P‐0033547 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATHWELL, JOHN H
921 1811‐4TH STREET S.W
CALGARY, AL T2S1W2                                   P‐0033548 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, JANICE K
1711 BRANDYWINE WAY
DALTON, GA 30720                                     P‐0033549 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, ROBERT
130 BARDEN COURT
BLOOMFIELD HILLS, MI 48304                           P‐0033550 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAIR, DAVID J
3929 FARR RD
FRUITPORT, MI 49415                                  P‐0033551 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYLES, RICHARD J
152 N CARNEGIE AVE
PORT TOWNSEND, WA 98368                              P‐0033552 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLASS, MARC A
12917 BUCKEYE DR
DARNESTOWN, MD 20878                                 P‐0033553 11/27/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MALEK, MAGED K
3682 CASITAS DRIVE
JACKSONVILLE, FL 32224                               P‐0033554 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNSTEIN, STEVEN J
3904 BLUE MONSTER COVE
ROUND ROCK, TX 78664                                 P‐0033555 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMM, WILLIAM H
2 N WATERVIEW DR
PALM COAST, FL 321371FAHP                            P‐0033556 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, RAFAEL E
8550 RAFFINATO COURT
ELK GROVE, CA 95624                                  P‐0033557 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEARY, JILL C
340 GRANADA DR
SPARKS, NV 89431                                     P‐0033558 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, DONALD C
DONALD NELSON
6472 SANTA CATALINA
GARDEN GROVE, CA 92845                               P‐0033559 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2222 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 388 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SCHUPBACH, MATTHEW P
3750 WINTERGREEN TERRACE
ALGONQUIN, IL 60102                                 P‐0033560 11/29/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
FOSTER, MARSHA A
19618 FAWNS CROSSING DR
TOMBALL, TX 77375                                   P‐0033561 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEORGE, DARREN S
6560 E CALLE DEL NORTE
ANAHEIM, CA 92807                                   P‐0033562 11/29/2017    TK Holdings Inc., et al.                     $2,660.75                                                                                    $2,660.75
MACCHIA, FRANK
9831 OLIVE ST
TEMPLE CITY, CA 91780                               P‐0033563 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
MILORD, YOLETTE
164 EAST 92ND STREET
BROOKLYN, NY 11212                                  P‐0033564 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, PAT
2454 BLUE HERON DRIVE
FLORISSANT, MO 63031                                P‐0033565 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERLE, JENNA L
JENNA HERLE
29 LEONADO
RCHO STA MARG, CA 92688                             P‐0033566 11/29/2017    TK Holdings Inc., et al.                    $26,382.96                                                                                   $26,382.96
BROWN, JEFFREY G
18534 CRESTWOOD ROAD
NEW BUFFALO, MI 49117                               P‐0033567 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, MARSHA A
19618 FAWNS CROSSING DR
TOMBALL, TX 77375                                   P‐0033568 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIRSCH, DIANE M
127 THE HILL
FRONT ROYAL, VA 22630‐3801                          P‐0033569 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAIME, JASON M
494 KENOAK DR
POMONA, CA 91768                                    P‐0033570 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEORGE, DARREN S
6560 E CALLE DEL NORTE
ANAHEIM                                             P‐0033571 11/29/2017    TK Holdings Inc., et al.                     $2,250.00                                                                                    $2,250.00
MONROE, RICK S
6279 CITRACADO CIRCLE
CARLSBAD, CA 92009                                  P‐0033572 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CVE, LTD
P.O. BOX 155
N 19476 DAULTON ROAD
GALESVILLE, WI 54630                                P‐0033573 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMM, WILLIAM H
2 N WATERVIEW DR
PALM COAST, FL 32137                                P‐0033574 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEEDLER, SUSAN
14569 CLEARVIEW DRIVE
LOS GATOS, CA 95032                                 P‐0033575 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, HAROLD
1610 E. 1050 N.
HEBER CITY, UT 84032                                P‐0033576 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2223 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 389 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SHAH, SID
27W130 REDBUD LN
WINFIELD, IL 60190                                 P‐0033577 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, RAYMOND L
1801 CHARLOTTE AVE
MISSOULA, MT 59801                                 P‐0033578 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOLL, WILLIAM E
2725 BAYBERRY WAY
FULLERTON, CA 92833                                P‐0033579 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLATT, ROLAND K
3823 RETREAT DR
MEDINA, OH 44256‐8161                              P‐0033580 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEORGE, DARREN S
6560 E CALLE DEL NORTE
ANAHEIM, CA 92807                                  P‐0033581 11/29/2017    TK Holdings Inc., et al.                     $1,551.00                                                                                    $1,551.00
PEREZ, MICHAEL
3364 OAK GROVE COVE
LAKELAND, FL 33812                                 P‐0033582 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAUCHENE, BARBARA S
33 WELLS DRIVE
FARMINGTON, CT 06032‐3143                          P‐0033583 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, MARSHA A
19618 FAWNS CROSSING DR
TOMBALL, TX 77375                                  P‐0033584 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, MARIA D
13764 E BULAH AVE
PARLIER, CA 93648                                  P‐0033585 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, SHERRY L
13 STRATFORD RD.
CHARLESTON, SC 29407                               P‐0033586 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASS, ALFRED H
9886 BLOSSOM SPRINGS ROAD
ELCAJON, CA 92021                                  P‐0033587 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MICHAEL
3364 OAK GROVE COVE
LAKELAND, FL 33812                                 P‐0033588 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEORGE, DARREN S
6560 E CALLE DEL NORTE
ANAHEIM, CA 92807                                  P‐0033589 11/29/2017    TK Holdings Inc., et al.                     $1,349.90                                                                                    $1,349.90
BROWN, DENISE
22152 KAY CT
SONORA, CA 95370                                   P‐0033590 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSADO, LILLIAN
1307 PENN LINE ROAD
PAULSBORO, NJ 08066                                P‐0033591 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DEBRA D
45448 12TH STREET WEST
LANCASTER, CA 93534                                P‐0033592 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, ANGELINE S
3935 CHERRY RIDGE WALK
SUWANEE, GA 30025                                  P‐0033593 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
NELSON, ELAINE
99 NELSON ST
STARKVILLE, MS 39759                               P‐0033594 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2224 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 390 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KING, ERIC
P.O. BOX 9278
BERKELEY, CA 94709‐0278                             P‐0033595 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAER, ROBERT H
54 GRAY STREET
BOSTON, MA 02116                                    P‐0033596 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, BRIDGETTE L
39869 FREMONT BLVD APT 1302
FREMONT, CA 94538                                   P‐0033597 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAZ, VALENTINO D
845 17TH AVENUE SOUTH
ST. CLOUD, MN 56301                                 P‐0033598 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAMOND, ILANA S
1270 MOREHEAD COURT
ANN ARBOR, MI 48103                                 P‐0033599 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEROTA, FLORENCE
1909 CLUBHOUSE DRIVE
ANN ARBOR, MI 48108                                 P‐0033600 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIFUENTES, DELIA
2103 SAINT CLAIRE DRIVE
ARLINGTON, TX 76012                                 P‐0033601 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORNSTEIN, ANDREW L
1258 E DRIGGS AVE
SALT LAKE CITY, UT 84106                            P‐0033602 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHAGUN, NATHALIE Y
5019 FOOTHILLS RD
APT F
LAKE OSWEGO, OR 97034                               P‐0033603 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASDEN, CHIQUITA A
P O BOX 91834
LOUISVILLE, KY 40291                                P‐0033604 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INITIALIZED CAPITAL MANAGEMEN
AN, CHI
4425 CORTO MONTEREY
UNION CITY, CA 94587                                P‐0033605 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANDELARIA, HAROLD
PO BOX 4132
SAN FELIPE, NM 87001                                P‐0033606 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, IDA
4588 ROCK HILL RD
STARKVILLE, MS 39759                                P‐0033607 11/29/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
GART, VALERIE A
P.O. 2024
NEWPORT BEACH, CA 92659                             P‐0033608 11/29/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
BANTA, BLAINE R
4566 WHISPERING LAKE DRIVE
FRISCO, TX 75034                                    P‐0033609 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GART, MARK
P.O., BOX 2024
NEWPORT BEACH, CA 92659                             P‐0033610 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKREL, CELESTE
28603 VIA ARBOLEDA
MURRIETA, CA 92563                                  P‐0033611 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMMOND, ROBERT T
145 WILLOWBROOK DRIVE
PORTOLA VALLEY, CA 94028                            P‐0033612 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2225 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 391 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WOLFE, STEVEN C
6 N BROADWAY
DENVER, CO 80203                                   P‐0033613 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBERGER, BARRY S
10037 CIRCLEVIEW DR.
AUSTIN, TX 78733                                   P‐0033614 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAGDASARIAN, LEVICK
31 HALLCREST DR.
LADERA RANCH, CA 92694                             P‐0033615 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRAN, SUKHJIT S
PO BOX 628
KERMAN, CA 93630                                   P‐0033616 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAGDASARIAN, LEVICK
31 HALLCREST DR
LADERA RANCH, CA 92694                             P‐0033617 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUVER, ALAN K
1520 COURT ST
SCOTT CITY, KS 67871                               P‐0033618 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GURNEY, LOU A
HC 1 BOX 5244
KEAAU, HI 96749                                    P‐0033619 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLEY, CAROL A
12078 GANTRY LANE
APPLE VALLEY, MN 55124                             P‐0033620 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELANGER, KATHLEEN M
12302 DAVIDSON DRIVE
LOUISVILLE, KY 40243                               P‐0033621 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, DOREEN R
41897 GRISWOLD ROAD
ELYRIA, OH 44035                                   P‐0033622 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, JUAN M
6036 W NELSON ST.
CHICAGO, IL 60634                                  P‐0033623 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMOROSO, ANTHONY J
34 HILL CREEK RD.
ROCHESTER, NY                                      P‐0033624 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, DANIEL W
12004 KLING ST
APT 7
VALLEY VILLAGE, CA 91607                           P‐0033625 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, JUAN M
6036 W NELSON ST.
CHICAGO, IL 60634                                  P‐0033626 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON‐HERBURGER, TERESA M
6709 S REDBUD AVE
BROKEN ARROW, OK 74011                             P‐0033627 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLER, BARBARA E
309 PARKERVIEW ST.
SPRINGFIELD, MA 01129                              P‐0033628 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROO, HEATHER M
PO BOX 969
NEWBERG, OR 97132                                  P‐0033629 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMENTS, PAUL
5601 NW 72ND STREET
SUITE 278
OKLAHOMA CITY, OK 73132                            P‐0033630 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2226 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 392 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MENDENHALL, DALE W
12605 BLACK CT
RED BLUFF, CA 96080                                P‐0033631 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUTRY ROBINSON, BEVERLY R
8662 US HIGHWAY 701 N
ELIZABETHTOWN, NC 28337                            P‐0033632 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO‐MITCHEL, ROSA E
984 CALLE G DE LA VEGA
EL COMANDANTE
SAN JUAN, PR 00924                                 P‐0033633 11/29/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
MERCADO, RAFAEL E
8550 RAFFINATO COURT
ELK GROVE, CA 95624                                P‐0033634 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAHAMSEN, PAUL J
PAUL J ABRAHAMSEN
PO BOX 2671
RAMONA, CA 92065                                   P‐0033635 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONALDSON, JEFFREY M
7250 SANDCASTLE LN
LINDEN, NC 28356                                   P‐0033636 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, REBEKAH S
3320 EZIE AVE
CLOVIS, CA 93611                                   P‐0033637 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, JOHNNY
1818 18TH AVE #201
SEATTLE, WA 98122                                  P‐0033638 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKERTON, KIP A
19327 E AVENIDA DELL VALLE
QUEEN CREEK, AZ 85142                              P‐0033639 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANKFORD, MARY A
MARY ANN LANKFORD
12204 SE 47 AVE.
BELLEVIEW, FL 34420                                P‐0033640 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, TYRELL
7401 BLACKMON ROAD APT 4107
COLUMBUS, GA 31909                                 P‐0033641 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATHEL, STEPHANIE A
7996 HURLEYS NECK ROAD
MARDELA SPRINGS, MD 21837                          P‐0033642 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LARA D
5614 154TH AVE NE
REDMOND, WA 98052                                  P‐0033643 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, YVETTE
900 WOODBURN DRIVE
COLUMBUS, GA 31907                                 P‐0033644 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMIL, AISHA
6303 CHIMNEY WOOD CT
ALEXANDRIA, VA 22306                               P‐0033645 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCONNELL, JOSHUA C
174 FEDERAL ST 1R
BELCHERTOWN, MA 01007                              P‐0033646 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JICHA, PHYLLIS M
5 FOREST ROCK CT.
CATONSVILLE, MD 21228                              P‐0033647 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2227 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 393 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
STANULIS, CHARLOTTE A
315 EDGEWATER DRIVE
ALGONAC, MI 48001                                   P‐0033648 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, KYLE A
1536 ATLANTIC AVE
LEMOORE, CA 93245                                   P‐0033649 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, YVETTE
900 WOODBURN DRIVE
COLUMBUS, GA 31907                                  P‐0033650 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANULIS, CHARLOTTE A
315 EDGEWATER DRIVE
ALGONAC, MI 48001                                   P‐0033651 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEPPEL, JEROME P
5718 S LAURELCREST CT
SPOKANE, WA 99224                                   P‐0033652 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNER, MARCIA D
1130 E. MONROE ST. APT 305
PHOENIX, AZ 85034                                   P‐0033653 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAINT FRANCIS CREDIT UNION
KENNEDY, LAURA L
2532 E. NEWTON PL
TULSA, OK 74110                                     P‐0033654 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEPPEL, JEROME P
5718 S LAURELCREST CT
SPOKANE, WA 99224                                   P‐0033655 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CENDAN, ELGA
6051 SW 110 AVENUE
MIAMI, FL 33173                                     P‐0033656 11/29/2017    TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
FOSTER, ANGELA D
1953 PINEY GROVE ROAD
LOGANVILLE, GA 30052                                P‐0033657 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASI, CELESTE A
33 WELLS DRIVE
FARMINGTON, CT 06032‐3143                           P‐0033658 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORE, MILES
4609 W LOWER MEADOW DR
HERRIMAN, UT 84096                                  P‐0033659 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, TINA T
13643 FOSTER AVE UNIT 4
BALDWIN PARK, CA 91706                              P‐0033660 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEPPEL, JEROME P
5718 S LAURELCREST CT
SPOKANE, WA 99224                                   P‐0033661 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARBY, CHRISTOPHER M
64 E. MEADOW
CORTLAND, IL 60112                                  P‐0033662 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRELING, CAROLINE
PO BOX 550064
SOUTH LAKE TAHOE, CA 96155                          P‐0033663 11/29/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
TOYOTAL FINANCIAL SERVICES
JENNINGS, MARCIA D
4338 CRESCENT PARK DRIVE
MEMPHIS, TN 38141                                   P‐0033664 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2228 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 394 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VARGAS‐NUNEZ, AIDELISA
CALLE 14 L‐!7
URB. EL CONQUISTADOR
TRUJILLO ALTO, PR 00976                              P‐0033665 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAMURA, LEROY C
8945 READING AVENUE
LOS ANGELES, CA 90045                                P‐0033666 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFTON, JAY A
1840 RIDDLESWORTH DRIVE
VIRGINIA BEACH, VA 23456                             P‐0033667 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE, SIBEL
PO BOX 793
HOBOKEN, NJ 07030                                    P‐0033668 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, VELETA N
332 SIMS AVENUE
AUGUSTA, GA 30906                                    P‐0033669 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATMIROFF, LILLIAN
1308 FINLEY DRIVE
PLANO, TX 75025                                      P‐0033670 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUTHER, WILLIAM D
P.O. BOX 6797
AUBURN, CA 95604‐6797                                P‐0033671 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYRLAND, SUSAN L
8788 ALPINE AVENUE
LA MESA, CA 91941                                    P‐0033672 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REITAN, RONALD C
6379 151ST ST N
HUGO, MN 55038‐8450                                  P‐0033673 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAUSCH, ERIC S
2529 E WEBSTER PL
#09
MILWAUKEE, WI 53211                                  P‐0033674 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRAGHAN, DONALD A
606 MAPLEWOOD DRIVE
DOUGLASSVILLE, PA 19518‐1213                         P‐0033675 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATMIROFF, LILLIAN
1308 FINLEY DRIVE
PLANO, TX 75025                                      P‐0033676 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAGREN, CHAD J
1456 BARRY AVE. APT 4.
LOS ANGELES, CA 90025                                P‐0033677 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, URIAH J
656 HERITAGE DRIVE
ERIE, PA 16509                                       P‐0033678 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, URIAH J
656 HERITAGE DRIVE
ERIE, PA 16509                                       P‐0033679 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COKE, ALYSON A
79 WILLIAM STREET
APT. H
COTATI, CA 94931                                     P‐0033680 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEED, GARY
NO ADDRESS PROVIDED
                                                     P‐0033681 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2229 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 395 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALLOCCO, ANDREW
PO BOX 402602
MIAMI BEACH, FL 33140                               P‐0033682 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINER, ANDREW M
375 E. 9TH AVE.
SALT LAKE CITY, UT 84103                            P‐0033683 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDLEWALA, RAJKUMAR
803 SECAUCUS ROAD
JERSEY CITY, NJ 07307                               P‐0033684 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, KAREN Y
17985 HUNTLEIGH CT
APT 202
COUNTRY CLUB HIL                                    P‐0033685 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLUG, KEVIN L
5765 TOMAH DR.
COLORADO SPRINGS, CO 80918                          P‐0033686 11/29/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
NGUYEN, KIMHUONG T
16465 KING AVE
RIVERSIDE, CA 92504                                 P‐0033687 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDMAN, JAN E
7808 SW RUBY TERRACE
PORTLAND, OR 97219                                  P‐0033688 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOFFRION, ROBERT L
5903 WEST AUSTIN DRIVE
ALEXANDRIA
ALEXANDRIA, LA 71303                                P‐0033689 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOUVIA, SUE L
P.O.BOX 2466
ORCUTT, CA 93457                                    P‐0033690 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONALDSON, JEFFREY M
7250 SANDCASTLE LN
LINDEN, NC 28356                                    P‐0033691 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALDO, CARLO A
1 ELCO DR
CORAOPOLIS, PA 15108                                P‐0033692 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALDO, CARLO A
1 ELCO DR
CORAOPOLIS, PA 15108                                P‐0033693 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, MICHAEL S
80 BEAVER RIDGE DRIVE
YOUNGSVILLE, NC 27596                               P‐0033694 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VHORA, ABDUL‐AZIZ N
2 EAST 150TH ST.
HARVEY, IL 60426                                    P‐0033695 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLY, HARRIETTE P
105 SEVEN PINES RD
SEDONA, AZ 86336                                    P‐0033696 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNCASTER, CONSTANCE
17 WOODSIDE DR
CLIFTON PARK, NY 12065                              P‐0033697 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EADIE, SCOTT A
7132 PRESTONBURG DR SW
GRAND RAPIDS, MI 49548                              P‐0033698 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICO FLORES, MARCO A
8773 TIGERSHARK AVENUE
NORTH CHARLESTON, SC 29406                          P‐0033699 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2230 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 396 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SMITH, RUNETTE
62 PERSONS ROAD
CEDARTOWN, GA 30125                                 P‐0033700 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIGHT, LENDER
2704 DURBY CIRCLE
MEMPHIS, TN 38114                                   P‐0033701 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSBY, PAMELA K
1039 MARTY LEE LANE
CARLISLE, OH 45005‐3837                             P‐0033702 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEPPEL, JEROME P
5718 S LAURELCREST CT
SPOKANE, WA 99224                                   P‐0033703 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEILER, BARBARA A
961 STRASBURG PIKE
STRASBURG, PA 17579                                 P‐0033704 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOVERN, DOROTHY A
6 GLEN HOLLOW DR.
APT. A20
HOLTSVILLE, NY 11742‐2427                           P‐0033705 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANTONY D
10070 CARDINAL DRIVE
ORRSTOWN, PA 17244                                  P‐0033706 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, BRANDY D
1262 SE 48TH AVE
PORTLAND, OR 97215                                  P‐0033707 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTSCH, KIMBERLY A
8009 S GRASS CREEK DR
SIOUX FALLS, SD 57108                               P‐0033708 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYMOUSHAKIAN, NESHAN
6258 SERENA PLACE
RANCHO CUCAMONGA, CA 91737                          P‐0033709 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDLEY, ROBERT J
237 LYNN ANN DRIVE
NEW KENSINGTON, PA 15068                            P‐0033710 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILORIA, EDWARD
21893 BAHAMAS
MISSION VIEJO, CA 92692                             P‐0033711 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLETON, KAREN L
3134 COLLEGE AVE APT D
MERCED, CA 95340                                    P‐0033712 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANDLER, STEPHEN J
7250 S. CHAMPLAIN AVE
CHICAGO, IL 60619                                   P‐0033713 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, AMY
NO ADDRESS PROVIDED
                                                    P‐0033714 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFF, KATHRYN J
831 TARROGANA DR.
TRACY, CA 95376                                     P‐0033715 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS, RON
1160 PACIFIC AVE #10
LONG BEACH, CA 90813                                P‐0033716 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, MELVIN A
217 WINTER SET DRIVE
SPRINGFIELD, MA 01129                               P‐0033717 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2231 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 397 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TUCKER, KIMBERLY B
378 MCCOMBS ROAD
VENETIA, PA 15367                                   P‐0033718 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, BRETT
PO BOX 526346
SALT LAKE, UT 84152                                 P‐0033719 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVARO, JOHN
697 EVERGREEN AVENUE
HAMDEN, CT 06518                                    P‐0033720 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVIGNI, KARL
1078 SAVOY DRIVE
MELVILLE, NY 11747                                  P‐0033721 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, MELVIN A
217 WINTER SET DRIVE
SPRINGFIT, MA 01129                                 P‐0033722 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROBERT C
378 MCCOMBS ROAD
VENETIA, PA 15367                                   P‐0033723 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEY, CAROLINA
837 CEDAR ST.
SANTA MONICA, CA 90405                              P‐0033724 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVGERIS, MANDY R
1200 IRONWOOD DR
EAGLE POINT, OR 97524                               P‐0033725 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEATH, KRISTI L
1524 WARRIOR RD APT. 4
ANNISTON, AL 36207                                  P‐0033726 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORONA, ANA C
2623 INDEPENDENCE AVE APT B
HUNTINGTON PARL, CA 90255                           P‐0033727 11/29/2017    TK Holdings Inc., et al.                    $17,000.00                                                                                   $17,000.00
SPAHN, TIMOTHY
3225 NE 89TH AVE.
PORTLAND, OR 97220                                  P‐0033728 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEATH, KRISTI L
1524 WARRIOR RD APT 4
ANNISTON, AL 36207                                  P‐0033729 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOARD, JACKIE S
308 E JEFFERSON ST
BUCKNER, MO 64016                                   P‐0033730 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JAMES A
10727 FULLER AVE
KANSAS CITY, MO 64134                               P‐0033731 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBY, ASHLEY
1201 LIBRA DR
CEDARHILL, TX 75104                                 P‐0033732 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEPBURN, KENNETH
7005 ARNOLD AVE UNIT B
JBER, AK 99506                                      P‐0033733 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLINS, DARRETT
670 N MAIN #301
ROCHESTER, MI                                       P‐0033734 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUEBSCHER, ROBERT K
52 SOLOMON PIERCE RD
LEXINGTON, MA 02420                                 P‐0033735 11/29/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                         Page 2232 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 398 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BOWSA, MAURICIO A
857 SWISS TRAILS RD
DUARTE, CA 91010                                  P‐0033736 11/29/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BURKE, JOANN M
440 N MAPLE
MANTENO, IL 60950                                 P‐0033737 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOULD, TRACEY K
28286 VIA ALFONSE
LAGUNA NIGUEL, CA 92677                           P‐0033738 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOZNEK, TAMAS
1031 RUDDER LANE
FOSTER CITY, CA 94404                             P‐0033739 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THREADGILL, BILLY R
9196 FOGGY MEADOW RD.
CHARLOTTE, NC 28269                               P‐0033740 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORSTER, KRISTIE
231 E. IRWIN ST.
BAD AXE, MI 48413                                 P‐0033741 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONES, JENNIFER E
331 E MOHAWK DRIVE
FLAGSTAFF, AZ 86005                               P‐0033742 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORSTER, STEVEN
231 E IRWIN ST.
BAD AXE, MI 48413                                 P‐0033743 11/29/2017    TK Holdings Inc., et al.                     $1,288.97                                                                                    $1,288.97
STROUP, MICHAEL L
10200 GILES ST APT 1037
LAS VEGAS, NV 89183                               P‐0033744 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYMOUSHAKIAN, NESHAN
6258 SERENA PLACE
RANCHO CUCAMONGA, CA 91737                        P‐0033745 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, TERRY J
9196 FOGGY MEADOW RD
CHARLOTTE, NC 28269                               P‐0033746 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROE, GARY C
1976 NICOSIA CT.
PLEASANTON, CA 94566                              P‐0033747 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERGREN, THEODORE L
141 CEDARCREST LANE
DOUBLE OAK, TX 75077‐8438                         P‐0033748 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIESS, BONNIE M
11358 W 85TH PL UNIT B
ARVADA, CO 80005‐4782                             P‐0033749 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGKILDE, LORALEE
4228 E. HOPE STREET
MESA, AZ 85205                                    P‐0033750 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
ADAMS, DAVID P
252 COUNTRYSIDE DRIVE SE
LENOIR, NC 28645                                  P‐0033751 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGKILDE, LORALEE
4228 E. HOPE STREET
MESA, AZ 85205                                    P‐0033752 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNECHT, JAMIE
1900 S FERNCREEK AVE
ORLANDO, FL 32806                                 P‐0033753 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2233 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 399 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FREEMAN, CANDACE
9710 S. TORRENCE AVE
CHICAGO, IL 60617                                   P‐0033754 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATES, DAVID C
8320 JIM WOLFE RD
CORRYTON, TN 37721                                  P‐0033755 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLAWAY, JESSICA
307 LAUREL LN
FATE, TX 75087                                      P‐0033756 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLI, ROSARIA M
1117 WEST 16TH STREET
SAN PEDRO, CA 90731                                 P‐0033757 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLI, MARISA G
1117 WEST 16TH STREET
SAN PEDRO, CA 90731                                 P‐0033758 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEALY, JOHN
1515 E VICTOR HUGO AVE
PHOENIX, AZ 85022                                   P‐0033759 11/29/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
REMINGTON, BARBARA A
303 CASTELLANO WAY
UNIT 6
PORT TOWNSEND, WA 98368                             P‐0033760 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLI, MARISA
1117 WEST 16TH STREET
SAN PEDRO, CA                                       P‐0033761 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITMAN, JOHN P
5711 RIVER RUN CIRCLE
ROCKLIN, CA 95765                                   P‐0033762 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILL, PAUL J
5497 NW ELDORADO BLVD
BREMERTON, WA 98312                                 P‐0033763 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADULA, STEVEN A
PO BOX 1222
GUALALA, CA 95445                                   P‐0033764 11/29/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SMITH, KAREN L
2556 SPRING LANE
SAYLORSBURG, PA 18353                               P‐0033765 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINO, ASHLEY J
210 WARING ROAD
ELKINS PARK, PA 19027                               P‐0033766 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREWAL, AMRITPAL S
14604 MEADOWBROOK LANE
EASTVALE, CA 92880                                  P‐0033767 11/29/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ROE, LINDA J
1976 NICOSIA CT.
PLEASANTON, CA 94566                                P‐0033768 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOWAN, JACK W
513 1ST STREET
COLONA, IL 61241                                    P‐0033769 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSKINS, MARISA
5121 FRANCIS ST.
OCEANSIDE, CA 92057                                 P‐0033770 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARIMI, HATIM
14017 SOUTH LAKERIDGE DRIVE
PLAINFIELD, IL 60544                                P‐0033771 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2234 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 400 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DAVIS, JEFFRIE T
1140 FREDERICK BLVD
AKRON, OH 44320                                     P‐0033772 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTA, JOHANNA
10 HILLDALE CT
ORINDA, CA 94563                                    P‐0033773 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HO, TSZTAK
2165 NEWELL ROAD
PALO ALTO, CA 94303                                 P‐0033774 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DANIELLE S
176 SIMMONS ROAD
GOODMAN, MS 39079                                   P‐0033775 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSKINS, MARISA G
5121 FRANCIS STREET
OCEANSIDE, CA 92057                                 P‐0033776 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, MARITZA
134 CLIPPER CT
ATWATER, CA 95301                                   P‐0033777 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADDOCK, JONEE L
25383 ALESSANDRO BLVD APT 717
MORENO VALLEY, CA 92553                             P‐0033778 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINSON, STACEY
7100 PLAYA VISTA DR.
UNIT #313
PLAYA VISTA, CA 90094                               P‐0033779 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, DANIEL L
217 BROOKE HILL DRIVE
CHARLESTON, WV 25311                                P‐0033780 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINIS, JORGE
PO BOX 578872
MODESTO, CA 95357                                   P‐0033781 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMBLE, SHAMEKA
3953 DRAGON FLY LANE
LOGANVILLE, GA 30052                                P‐0033782 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELDERMAN, JASON
175 WEST VALENCIA ROAD
APT#479
TUCSON, AZ 85706                                    P‐0033783 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JEAN8959, VINCIA M
P. O. BOX 502741
ST THOMAS, VI                                       P‐0033784 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, JEAN W
337 ALDEN AVENUE, APT. 15
NEW HAVEN, CT                                       P‐0033785 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSTON, SHAWN M
304 RIDGE PINE DR
CANTON, GA 30114                                    P‐0033786 11/30/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
ERICKSON, ROBERTA
4333 N BELL
CHICAGO, IL 60618                                   P‐0033787 11/30/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MAHER, JOHN H
408 PLEASANTVILLE COURT
LANOKA HARBOR, NJ 08734                             P‐0033788 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BODDIE, ANDREW
2130 BLANKENSHIP DR
DERIDDER, LA 70634                                  P‐0033789 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2235 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 401 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CARDOZA, DENNIS J
899 STONE POST ROAD
FALLBROOK, CA 92028                                P‐0033790 11/30/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SHAVER, MARY E
3041 PATRICK HENRY DRIVE #101
FALLS CHURCH, VA 22044                             P‐0033791 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICHARDO, ANGEL M
15 WALLER AVE
OSSINING, NY 10562                                 P‐0033792 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, RONNIE J
1000 WESLEY TRCE
BIRMINGHAM, AL 35242                               P‐0033793 11/30/2017    TK Holdings Inc., et al.                    $10,800.59                                                                                   $10,800.59
RUVELSON, ALAN K
102 W KRAFT ROAD
WEST ST PAUL, MN 55118                             P‐0033794 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGO, LORI A
25306 COTTAGE RD.
WILMINGTON, IL 60481                               P‐0033795 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAYMICK, DEBORAH E
1358 BRIARSHORE WAY
LEWIS CENTER, OH 43035                             P‐0033796 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLASIO, JOSEPH A
132 CLOVERSIDE CT
WEST SENECA, NY 14224                              P‐0033797 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBBELL, JINI L
934 PARKSIDE AVE
MORRISTOWN, TN 37814                               P‐0033798 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ANDY
25455 CARBERRY DR
CHANTILLY, VA 20152                                P‐0033799 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHARLES
212 S COTTAGE GROVE AVE
URBANA, IL 61802                                   P‐0033800 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033801 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033802 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTHRIE, TERRI S
415 SYLVIA DRIVE
APT I‐2
FOREST PARK, GA 30297                              P‐0033803 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, CHARLES L
5903 187TH LN S.W.
ROCHESTER, WA 98579                                P‐0033804 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, BRAD L
11709 PRICE DR.
OKLAHOMA CITY, OK 73170                            P‐0033805 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUVALL, ANITA L
20537 LOWFIELD DRIVE
GERMANTOWN, MD 20874                               P‐0033806 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2236 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 402 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033807 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY, JOHN
138 MOORELAND RD
MOORESVILLE, NC 28117                              P‐0033808 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMAN, JOAN M
11429 N 68TH ST
SCOTTSDALE, AZ 85254                               P‐0033809 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, KENNETH K
21587 HOWE DR
ASHBURN, VA 20147                                  P‐0033810 11/30/2017    TK Holdings Inc., et al.                    $38,000.00                                                                                   $38,000.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S ‐ B‐06
SAVANNAH, GA 31407                                 P‐0033811 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKMON, MONIQUE L
11727 N.MARIANNE CIR
HOUSTON, TX 77071                                  P‐0033812 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALY, DAVID W
91 STRAWBERRY HILL AV APT 927
STAMFORD, CT 06902‐2739                            P‐0033813 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S ‐ B‐06
SAVANNAH, GA 31407                                 P‐0033814 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISH, PAUL R
11830 NEOWASH RD
PO BOX 2835
WHITEHOUSE, OH 43571                               P‐0033815 11/29/2017    TK Holdings Inc., et al.                     $5,600.00                                                                                    $5,600.00
WOLFORD, DONALD B
PO BOX 39
CAPON BRIDGE, WV 26711                             P‐0033816 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, MICHAEL K
15 ANNA CT.
CARMEL, NY 10512                                   P‐0033817 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, DENNIS G
2207 EAST 2540 SOUTH
ST GEORGE, UT 84790‐6540                           P‐0033818 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEFFENHAGEN, DEAN R
12810 DERMAINE AVE APT 304
APPLE VALLEY, MN 55124                             P‐0033819 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, BRENDA J
6200 NORTH WAYNE ROAD #406
NO LONGER IN CONTACT
WESTLAND, MI 48185                                 P‐0033820 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERLACH , BILL E
3027 WALNUT GROVE
ERIE, CO 80516                                     P‐0033821 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, MICHAEL K
15 ANNA CT
CARMEL, NY 10512                                   P‐0033822 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBB, BERNARD S
434 OLIVER ROAD
SEWICKLEY, PA 15143                                P‐0033823 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2237 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 403 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
VAUGHN, DOUGLAS R
14706 RABBIT RUN CT
CENTREVILLE, VA 20120‐1364                         P‐0033824 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, THOMAS M
72 BAY BLVD
NEWARK, DE 19702                                   P‐0033825 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTTE, MICHAEL G
3640 SHADY LANE
NORTH BEND, OH 45052                               P‐0033826 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INDIVIDUAL
BRANNON, ALAIJHA D
139 CR 3060
MOUNT PLEASANT, TX 75455                           P‐0033827 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELDON, NATTLIE A
6383 HERONWALK DRIVE
GULF BREEZE, FL 32563                              P‐0033828 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBB, KAREN L
434 OLIVER ROAD
SEWICKLEY, PA 15143                                P‐0033829 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALASTRIERI, MICHAEL
1933 FRANKFORT ST
SAN DIEGO, CA 92110                                P‐0033830 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAN, JUDITH M
1600 DUTCH RIDGE RD SE
NEW LEXINGTON, OH 43764‐9076                       P‐0033831 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTELLANOS, HUGO
1111 ALPINE DR
RICHARDSON, TX 75080                               P‐0033832 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLOWAY, LURETHA
POST OFFICE BOX 7
QUINCY, FL 32353                                   P‐0033833 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033834 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSLEY, DIANE
109 COTTONWOOD RD
HERON, MT 59844                                    P‐0033835 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULTON, SHARON J
3007 SUGAR MAPLE CT
FRIENDSWOOD, TX 77546                              P‐0033836 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEISLER, CHRISTINA K
505 WINDY RD
GILBERT, SC 29054                                  P‐0033837 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, TRANG
3082 PANORAMA RD APT B
RIVERSIDE, CA 92506                                P‐0033838 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033839 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SHANNON P
7716 BUCKINGHAM NURSERY DR
SEVERN, MD 21144                                   P‐0033840 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2238 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 404 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ROGERS, GALE
6010 DEEP LAKE WAY
BURKE, VA 22015                                    P‐0033841 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIDEWELL, HUNTER T
2460 FOUNTAIN PL UNIT E
ATTN: TK
LAKESIDE PARK, KY 41017                            P‐0033842 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, GALE
6010 DEEP LAKE WAY
BURKE, VA 22015                                    P‐0033843 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHELLE R
21222 1ST AVE S
DES MOINES, WA 98198                               P‐0033844 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACANNA, DIANE M
4 FAWN LANE
WESTFORD, MA 01886                                 P‐0033845 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033846 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES‐RIVERA, JENNY E
A‐COND. JARDINES SAN IGNACIO
APT 313A
SAN JUAN, PR 00927                                 P‐0033847 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAQUIN, DARLENE M
6229 WEST PARK AVE
HOUMA, LA 70364                                    P‐0033848 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, MICHAEL K
15 ANNA CT
CARMEL, NY 10512                                   P‐0033849 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, MICHAEL K
15 ANNA CT
CARMEL, NY 10512                                   P‐0033850 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACANNA, ANGELO
4 FAWN LANE
WESTFORD, MA 01886                                 P‐0033851 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALLARD, SHANNON C
PO BOX 161793
LOUISVILLE, KY 40256                               P‐0033852 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, MICHAEL K
15 ANNA CT
CARMEL, NY 10512                                   P‐0033853 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIERRA, RAFAEL
55 CALLE SANTIAGO IGLESIAS
SAN JUAN, PR 00917‐1125                            P‐0033854 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMENT, DARWIN
4960 TYLER STREET
OCEANSIDE, CA 92057                                P‐0033855 11/27/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
PAZ, VALENTINO D
845 17TH AVENUE SOUTH
ST CLOUD, MN 56301                                 P‐0033856 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZMAN, RONALD R
8358 N. 65TH ST.
BROWN DEER, WI 53223‐3413                          P‐0033857 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2239 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 405 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SCOTT, DEBORAH M
1780 PAKMALEE DRIVE
MURRELLS INLET, SC 29576                           P‐0033858 11/27/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
JONES, WANDA B
23335 E. MCCAIN RD.
FRANKLINTON, LA 70438                              P‐0033859 11/29/2017    TK Holdings Inc., et al.                    $17,053.75                                                                                   $17,053.75
WILLIAMS, TERESA H
1810 TENNYSON COURT
GREENSBORO, NC 27410                               P‐0033860 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONN, LOUELLA F
2646 SETTLERS WAY
GULF BREEZE, FL 32563                              P‐0033861 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, TYAWANDA
125 CEDARSTONE DRIVE
TERRY, MS 39170                                    P‐0033862 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOOR, TERRY A
1076 SHADY VALLEY PLACE NE
ATLANTA, GA 30324                                  P‐0033863 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, WILLIAM R
2804 W 125TH ST
LEAWOOD, KS 66209                                  P‐0033864 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNGER, BURTON
17 OPERA LANE
ALISO VIEJO, CA 92656                              P‐0033865 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TWIN CITIES DISABILITY LAW FI
HOPKINS, LINDA K
449 SOUTH OWASSO BLVD W
ST PAUL, MN 55113                                  P‐0033866 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS SERV ASSOCIATES, INC.
P O BOX 328
WOODSTOCK, VA 22664                                P‐0033867 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, PAULA L
PO BOX 1990
INEZ, KY 41224                                     P‐0033868 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033869 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TY R
21222 1ST AVE S
DES MOINES, WA 98198                               P‐0033870 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNSLOW, MARIANNE
P.O. BOX 10841
ROCHESTER, NY 14610                                P‐0033871 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUHN, MICHELLE M
12126 STATE HIGHWAY 55
KIMBALL, MN 55353                                  P‐0033872 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRADY, KATIE
PO BOX 572
AMADOR CITY, CA 95601                              P‐0033873 11/30/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BLACK, JASON C
7520 COLBERT DRIVE
RANCHO MURIETA, CA 95683                           P‐0033874 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, SCOTT A
10901 SOUTHBURY LN
FRISCO, TX 75033                                   P‐0033875 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2240 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 406 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SANTAMARIA, RAMIL
P O BOX 2237
WALNUT, CA 91788‐2237                              P‐0033876 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORD, HEATHER M
7590 COTTONWOOD AVE
HESPERIA, CA 92345                                 P‐0033877 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIPPIN, MELANIE M
6931 EBY AVENUE
MERRIAM, KS 66204                                  P‐0033878 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033879 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLUP, MELISSA L
438 CR 11 #37
ONEONTA, NY 13820                                  P‐0033880 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, SCOTT A
10901 SOUTHBURY LN
FRISCO, TX 75033                                   P‐0033881 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOFARD, JENNIFER
954 NE 79TH AVE
PORTLAND, OR 97213                                 P‐0033882 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, TOREY
NO ADDRESS PROVIDED
                                                   P‐0033883 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAX, ROGER S
8448 173RD AVE. S.W.
ROCHESTER, WA 98579                                P‐0033884 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HULME, JOHN A
20229 CYPRESS SHADOWS BLVD
ESTERO, FL 33928                                   P‐0033885 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, REBECCA S
187 SOUTH 700 WEST
WINAMAC, IN 46996                                  P‐0033886 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JUSTIN K
21222 1ST AVE S
DES MOINES, WA 98198                               P‐0033887 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, LINDA
3826 AFTON RD
MARBLE HILL, GA 30148                              P‐0033888 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUGAN, PAULA A
168 BRYANT ST
BERKLEY, MA 02779                                  P‐0033889 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHT, NICOLE E
1010 W 300 S
ANGOLA, IN 46703                                   P‐0033890 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033891 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANZHAF, GARY A
614 THUNDERBIRD DRIVE
MARSHSHALLTOWN, IA 50158                           P‐0033892 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTTE, CATHERINE
3640 SHADY LANE
NORTH BEND, OH 45052                               P‐0033893 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2241 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 407 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HARVEY, EDGAR C
10791 PAPERBARK PLACE
BOYNTON BEACH, FL 33437                            P‐0033894 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RAMONA W
45 EAST HARTSDALE AVENUE
APT. 6P
HARTSDALE, NY 10530                                P‐0033895 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEMPLE, KEVIN D
2803 MAPLE SPRING HIGHWAY
EGLON, WV 26716                                    P‐0033896 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCKETT, TRISH A
109 THORN HILL CT.
SIMPSONVILLE, SC 29681                             P‐0033897 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONADIO, BLAISE T
5 TWISTING DRIVE
LAKE GROVE, NY 11755                               P‐0033898 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILBURG, STEVEN E
614 WEST SLIFER STREET
APT 10
PORTAGE, WI 53901                                  P‐0033899 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, STEPHANIE F
1635 ENZOR ROAD
TROY, AL 36079                                     P‐0033900 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LILLIAN R
11333 SAVANNAH DRIVE
FREDERICKSBURG, VA 22407                           P‐0033901 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, CYNTHIA M
740 E. MILL VALLEY ROAD
PALATINE, IL 60074                                 P‐0033902 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
T2T
BAKER, LESLIE W
5133 RAPPOLLA COURT
PLEASANTON, CA 94588                               P‐0033903 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, VANESSA B
829 TYSON AVE
PHILADELPHIA, PA 19111                             P‐0033904 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, ALANA
524 WEST 7TH AVENUE
607
SPOKANE, WA 99204                                  P‐0033905 11/30/2017    TK Holdings Inc., et al.                    $17,488.01                                                                                   $17,488.01
MALLI, SWATI K
9708 MCKENNA DR
ELK GROVE, CA 95757                                P‐0033906 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLOGG, KRISTINA M
1007 N WILLOW ST
ELLENSBURG, WA 98926                               P‐0033907 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIMENTAL, ROBERT
115 CAPTAINS CIRCLE
TIVERTON, RI 02878                                 P‐0033908 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLI, KAUSHIK J
9708 MCKENNA DR
ELK GROVE, CA 95757                                P‐0033909 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMORSKY, RICHARD L
8161 KIOWA TRAIL
PINCKNEY, MI 48269                                 P‐0033910 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2242 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 408 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HUNTERSOUTHERN, CHERISSE Y
10142 VICTORIA ST
ALTA LOMA, CA 91701                                P‐0033911 11/30/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
WILLIAMS, OK‐KWI C
10112 MAUMEE WESTERN ROAD
MONCLOVA, OH 43542                                 P‐0033912 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREETS, CRYSTAL O
4067 HARDWICK ST
396
LAKEWOOD, CA 90712                                 P‐0033913 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, ZHIYUAN
1845 OAKLAND DRIVE
MOUNT PLEASANT, MI 48858                           P‐0033914 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033915 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, WEIWEI
14124 RED RIVER DR
CENTREVILLE, VA 20121                              P‐0033916 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, LINDA
339 THIRD STREET
NORTHFIELD, IL 60093                               P‐0033917 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, LAURIE
29442 HART OAKS DRIVE
KEENE, CA 93531                                    P‐0033918 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEIL SUMPTER, THERESA
9015 GRAPHITE CIR
NAPLES, FL 34120                                   P‐0033919 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLYNN, KATHLEEN M
6701 TONAWANDA CREEK RD
LOCKPORT, NY 14094                                 P‐0033920 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, DAVID J
W7550 COUNTY ROAD F
ANTIGO, WI 54409                                   P‐0033921 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORMAN, PHILIP S
PO BOX 894
EARLYSVILLE, VA 22936                              P‐0033922 11/30/2017    TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
MICHEL, DAVID J
W7550 COUNTY ROAD F
ANTIGO, WI 54409                                   P‐0033923 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, DAVID J
W7550 COUNTY ROAD F
ANTIGO, WI 54409                                   P‐0033924 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBRECHT, CHRIS M
1040 VINTAGE CLUB DR
JOHNS CREEK, GA 30097                              P‐0033925 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, CLARA
54B BEACON HILL RD
WEST MILFORD, NJ 07480                             P‐0033926 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROME, JACK A
2621 CALDERON DRIVE
SANTA MARIA, CA 93455‐7411                         P‐0033927 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2243 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 409 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                   P‐0033928 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEOGBURN, KATHRYN
1027 TRAVERS DRIVE
CHARLESTON, SC 29412                                 P‐0033929 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCIMECA, VICTOR J
1571 DANESFIELD DR.
BELVIDERE, IL 61008                                  P‐0033930 11/30/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                    $35,000.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033931 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVIS, ALICE R
184 WESTWOOD DR
OREM, UT 84097                                       P‐0033932 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0033933 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATIN
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033934 11/30/2017    TK Holdings Inc., et al.                  $1,728,404.00                                                                                $1,728,404.00
BUTTRAM, DONNA C
724 CLOYDEN ROAD
PALOS VERDES EST, CA 90274                           P‐0033935 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VONHADEDN, ROBIN T
9029 E. MISSISSIPPI AVE.
APT B‐301
DENVER, CO 80247                                     P‐0033936 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAUSA, DAVID J
1081 CAMINO DEL RIO SOUTH
STE. 108
SAN DIEGO, CA 92108                                  P‐0033937 11/30/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
NEWMAN, KIMBERLEY R
5039 W. NEW WORLD DRIVE
GLENDALE, AZ 85302                                   P‐0033938 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
IRELAND, KATIE M
975 ENOLA ROAD
GRAND ISLAND, NY 14072                               P‐0033939 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAMON, JAMES J
23 REVERE PLACE
RIDGEFIELD, CT 06877                                 P‐0033940 11/30/2017    TK Holdings Inc., et al.                     $2,205.00                                                                                     $2,205.00
HARDY, JOHN
5326 KIRTLAND AVENUE
LAKEWOOD, CA 90713                                   P‐0033941 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FEDERHEN, DEBORAH A
303 CHESTER KNOLL DRIVE
BENNINGTON, VT 05201                                 P‐0033942 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033943 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRYANT, STEPHEN L
2905 SUGARBERRY LANE
MIDLOTHIAN, VA 23113                                 P‐0033944 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 2244 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 410 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033945 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALUIE, HUSSEIN
18 CLEBOURNE DR.
ROCHESTER, NY 14625                                 P‐0033946 11/30/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
NGUYEN, TONY L
22217 ARLINE AVE
HAWAIIAN GARDENS, CA 90716                          P‐0033947 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033948 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNISON, JOSEPH L
1224 NW 114 AVENUE
CORAL SPRINGS, FL 33071‐6379                        P‐0033949 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONASSEN, MILES A
1732 AUBURN AVE NE
GRAND RAPIDS, MI 49505                              P‐0033950 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033951 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNADY, GEORGE B
267 GOLD KING DRIVE
VALLEY SPRINGS, CA 95252                            P‐0033952 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033953 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DODD, HILLARY A
116 SMITH DRIBE
NAUVOO, AL 35578                                    P‐0033954 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033955 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033956 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARIAS, LUIS R
3369 SHADETREE WAY
CAMARILLO, CA 93012                                 P‐0033957 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, KUO L<IANG
4937 OLIVE OAK WAY
CARMICHAEL, CA 95608‐5659                           P‐0033958 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLAN, ROB
2118 WILSHIRE BLVD. #250
SANTA MONICA, CA 90403                              P‐0033959 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARFORD, EDWIN J
9200 MILLIKEN AVE
APT 6310
RANCHO CUCAMONGA, CA 91730                          P‐0033960 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOKER, QUINDLE
7258 S HARVARD AVE
CHICAGO, IL 60621                                   P‐0033961 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUCE, SUEZANNE P
45 EAST NEWTON STREET #209
BOSTON, MA 02118‐4804                               P‐0033962 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2245 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 411 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WEAVER, SHUNDREAKER L
605 WILBURN AVE. APT I
LAGRANGE, GA 30240                                  P‐0033963 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, HEMANG
325 SWEET GUM CIR
MILTON, GA 30004                                    P‐0033964 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, TOSHA Y
NO ADDRESS PROVIDED
                                                    P‐0033965 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, STEVEN
3785 W. SUGARBERRY ST.
EAGLE, ID 83616                                     P‐0033966 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEY, JAMES M
1324 PLESANT STREET
ATHOL, MA 01331                                     P‐0033967 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUNG, HANH H
412 WINDWARD DR
HOUMA, LA 70360                                     P‐0033968 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHUM, ADAM E
POBOX 802
SANGER, CA 93657                                    P‐0033969 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUNG, HANH H
412 WINDWARD DR
HOUMA, LA 70360                                     P‐0033970 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMOTT, JEFFREY E
4722 18TH AVE NE
SEATTLE, WA 98105                                   P‐0033971 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0033972 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREMEEN, ALFRED L
1859 YOLANDA CIRCLE
CLAYTON, CA 94517                                   P‐0033973 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0033974 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELAZQUEZ, MANUEL R
PO BOX 580987
KISSIMMEE, FL 34758                                 P‐0033975 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARVEL, KIMBERLY A
205 WEST MAIN ST.
EWING, IL 62836                                     P‐0033976 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWNLIE, CAREN C
22926 KENT AVE
TORRANCE, CA 90505                                  P‐0033977 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACCARI, LORI
NO ADDRESS PROVIDED
                                                    P‐0033978 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                  P‐0033979 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACCARI, JOHN
10 LEDGEMONT DR.
GREENVILLE, RI 02828                                P‐0033980 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2246 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 412 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WINNETT, SARAH B
137 HIGH ST
O‐125
FLORENCE, MA 01062                                 P‐0033981 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARFE, NICO
11349 SW HILLCREST CIR
PORT ST LUCIE, FL 34987                            P‐0033982 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLAGE, LAUREN M
6 CLAFLIN ROAD
APT. 1
BROOKLINE, MA 02445                                P‐0033983 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COYLE, TRUDY D
69 WALKER AVE.
GETTYSBURG, PA 17325                               P‐0033984 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISK, RITAGAY
5759 YOUNGVILLE RD
SPRINGFIELD, TN 37172                              P‐0033985 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, DIANE L
17816 E. SILVER SAGE LN.
RIO VERDE, AZ 85263                                P‐0033986 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033987 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSON, NANCY E
215 VIA MARFINO
SAN CLEMENTE
SAN CLEMENETE, CA 92673                            P‐0033988 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                P‐0033989 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCOX, SARA B
16 WRIGHT ROAD
AYER, MA 01432                                     P‐0033990 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIGLEY, RANDOLPH J
4975 COCHRAN MILL RD
FAIRBURN, GA 30213                                 P‐0033991 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, FRANCIS S
17816 E. SILVER SAGE LN.
RIO VERDE, AZ 85263                                P‐0033992 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, TIMOTHY J
1127 E DEL MAR BLVD
#324
PASADENA, CA 91106                                 P‐0033993 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, JEFFREY W
1116 WEST 34TH WAY
VANCOUVER, WA 98660                                P‐0033994 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033995 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0033996 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2247 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 413 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
STASTNY, D B
1008 POPLAR GRV
WOODSTOCK, GA 30189                                  P‐0033997 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MARCUS L
P.O.BOX 2294
GOOSE CREEK, SC 29445                                P‐0033998 11/30/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                   P‐0033999 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUTTRELL, JASON
1647 SE WASHINGTON ST
PORTLAND, OR 97214                                   P‐0034000 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, SARAH E
160 LEVERICH ST
HEMPSTEAD, NY 11550                                  P‐0034001 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, MICHAEL K
62 BELLEFIELD LN
CLAYTON, NC 27527                                    P‐0034002 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0034003 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLTZ, JOHANNA L
1820 SPRING ST
VANDALIA, IL 62471                                   P‐0034004 11/30/2017    TK Holdings Inc., et al.                     $1,572.32                                                                                    $1,572.32
STANLEY, DEBI
21893 BAHAMAS
MISSION VIEJO, CA 92692                              P‐0034005 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0034006 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKER, SHEILA R
461 POPLAR LANE
EAST MEADOW, NY 11554                                P‐0034007 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0034008 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERIVITZ, DANIEL M
825 BRAESIDE ROAD
BALTIMORE, MD 21229                                  P‐0034009 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISH, JOY T
1250 GREENWOOD AVE
APT 813
JENKINTOWN, PA 19046‐2959                            P‐0034010 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0034011 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANNER, JOEL V
26 SHANNON LANE
GROTON, CT 06340                                     P‐0034012 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, MILLLIE C
25 BIRCHWOOD COURT
PRINCETON JCT, NJ 08550‐5110                         P‐0034013 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUPPA, DANIEL S
125 FITCH BLVD #249
YOUNGSTOWN, OH 44515                                 P‐0034014 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2248 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 414 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NAJERA, FRANKIE R
3711 ARBOLEDA ST
PASADENA, CA 91107                                  P‐0034015 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, PAMELA J
407 W. 7TH STREET
APT 328A
SAN PEDRO, CA 90731                                 P‐0034016 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, CHO
2443 AZEVEDO PKWY
SAN JOSE, CA 95125                                  P‐0034017 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROUTMAN, LOUISE B
720 CENTER STREET
MILLERSBURG, PA 17061‐1410                          P‐0034018 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLHJOO, LITCY
156 ORCHARD AVE
WOODBURY, CT 06798                                  P‐0034019 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATRENTA, NICHOLAS D
646 ORANGEBURGH ROAD
RIVERVALE, NJ 07675                                 P‐0034020 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILGHMAN, CARL W
316 RADNOR ROAD
BALTIMORE, MD 21212                                 P‐0034021 11/30/2017    TK Holdings Inc., et al.                   $125,834.00                                                                                  $125,834.00
PASTER, JOSEPH P
48 PHILLIPS ROAD
SUDBURY, MA 01776                                   P‐0034022 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKOY III, WILLIAM G
811 BARRY LANE
JOPPA, MD 21085                                     P‐0034023 11/30/2017    TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
SPROLES, GLENEDA F
13029 WINFIELD RD
ABINGDON, VA 24210                                  P‐0034024 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZMAN, RONALD R
8358 N. 65TH ST.
BROWN DEER, WI 53223‐3413                           P‐0034025 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANEY, JOHN F
354 WARRENVILLE ROAD
MANSFIELD CENTER, CT 06250                          P‐0034026 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, DAVID A
806 BIG PINE RD.
NORTH AUGUSTA, SC 29841                             P‐0034027 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, DANNY R
116 CHICORA WOOD CT.
ORANGEBURG, SC 29118                                P‐0034028 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACK, KENNETH A
100 JENNINGS WAY
MORRISVILLE, NC 27560                               P‐0034029 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, DANNY R
116 CHICORA WOOD CT.
ORANGEBURG, SC 29118                                P‐0034030 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLITSTIEN, AL
BERYL BLITSTIEN
7033 N. KEDZIE #1101
CHICAGO, IL 6064                                    P‐0034031 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LADENSACK, DEBRA
26600 BURG RD. APT #223
WARREN, MI 48089                                    P‐0034032 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2249 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 415 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NAKAGAWA, MASAHIDE
26039 CYPRESS STREET UNIT 110
LOMITA, CA 90717                                     P‐0034033 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAGAWA, MASAHIDE
26039 CYPRESS STREET, UNIT 11
LOMITA, CA 90717                                     P‐0034034 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLITSTIEN, LORI S
7709 TWINING WAT
CANOGA PARK, CA 91304                                P‐0034035 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, FERNANDO A
107 CATHERWOOD PLACE
CARY, NC 27518‐6812                                  P‐0034036 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOANG, KIM
3643 DEBRA WAY
SAN JOSE, CA 95117                                   P‐0034037 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KABIR, NASSER S
717 YOEST CIRCLE
ANTIOCH, TN 37013‐4169                               P‐0034038 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEINZERLING, TERRI L
7361 SANSOL DRIVE
SPARKS, NV 89436‐6252                                P‐0034039 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRATO, KARAN L
1159 BRYCE WAY
VENTURA, CA 93003                                    P‐0034040 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, PATRICIA D
18942 DAVIDSON ST.
ROSEVILLE, MI 48066                                  P‐0034041 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINGER, WILLIAM A
1202 MADISON ST.
KEITHSBURG, IL 61442                                 P‐0034042 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, ANTHONY S
43707 MALLARD LN
CLINTON TOWNSHIP, MI 48038                           P‐0034043 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOVEE, DYLAN J
PO BOX 8354
PANAMA CITY, FL 32409                                P‐0034044 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPPY, DANA T
2484 BELLAVISTA ST
CASTLE ROCK, CO 80109                                P‐0034045 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SP, TIFFANY F
1341 5TH ST
LA VERNE, CA 91750                                   P‐0034046 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUICH, JAMES
6946 W ALASKA DR
LAKEWOOD, CO 80226                                   P‐0034047 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES SR, OHARA
512 BEAMAN ST S/E
KNOXVILLE, TN 37914                                  P‐0034048 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, STEVEN H
3305 EATON ROAD
BIRMINGHAM, AL 35223                                 P‐0034049 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUGS, DAVID J
1537 LENOX RD SE
GRAND RAPIDS, MI 49506                               P‐0034050 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2250 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 416 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ARWARDY, JOSEPH W
4 WARD DRIVE
PO BOX 229
BROOKSIDE, NJ 07926                                  P‐0034051 11/30/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FAULKNER, JIMMY E
34 SAGE ST
PHENIX CITY, AL 36870‐6504                           P‐0034052 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                            P‐0034053 11/30/2017    TK Holdings Inc., et al.                     $3,471.18                                                                                    $3,471.18
KAHN, STEPHEN D
5636 BENT BRANCH ROAD
BETHESDA, MD 20816                                   P‐0034054 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESELLIER, CLAUDE
1585 COUNCIL BLUFF DR NE
ATLANTA, GA 30345                                    P‐0034055 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, MARILYN A
139 BLUFF VIEW DR
109
BELLEAIR BLUFFS, FL 33770                            P‐0034056 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANASTASIA, DONALD
49 VOSE HILL ROAD
MILTON, MA 02186‐1326                                P‐0034057 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, MOISES
10343 S AVE J
CHICAGO, IL 60617                                    P‐0034058 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN, JAMES S
131 SKYLINE DRIVE
MURPHY, TX 75094‐3228                                P‐0034059 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAWN(FISK), MAUREEN B
4218 MOJAVE DRIVE
GRANBURY, TX 76049                                   P‐0034060 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, LORI M
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                            P‐0034061 11/30/2017    TK Holdings Inc., et al.                     $5,673.38                                                                                    $5,673.38
PENA, RAUL G
19712 EAST STANFORD DRIVE
CENTENNIAL, CO 80015                                 P‐0034062 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, JOANNE Y
6943 LONGFELLOW CT
SAN JOSE, CA 95129                                   P‐0034063 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, CAROLINE
PO BOX 96
NIVERVILLE, NY 12130                                 P‐0034064 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CHOR WAH
8903 DARCY HOPKINS DR
CHARLOTTE, NC 28277                                  P‐0034065 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, PATRICIA M
PO BOX 50571
ARLINGTON, VA 22205‐5571                             P‐0034066 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSS, ROBERT S
6 RISING MOON TRAIL
ORMOND BEACH, FL 32174                               P‐0034067 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTIN, H MATTSON
40 MARIE ST
SAUSALITO, CA 94965                                  P‐0034068 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2251 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 417 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCKITTERICK, JOHN B
10018 MAPLE AVE
COLUMBIA, MD 21046‐1032                             P‐0034069 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKITTERICK, JOHN B
10018 MAPLE AVE
COLUMBIA, MD 21046‐1032                             P‐0034070 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCABE, MICHAEL E
2706 W GREENS DR
LITTLETON, CO 80123                                 P‐0034071 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, SHAVONDA
315 IVY BROOK DRIVE
DALLAS, GA 30157                                    P‐0034072 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCK, SHIELA M
74460 PAROSELLA STREET
PALM DESERT, CA 92260                               P‐0034073 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMAS, LYNETTE
NO ADDRESS PROVIDED
                                                    P‐0034074 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLYDELL, TOIRIAH
1698 ESSEX LANE
RIVIERA BEACH, FL 33404                             P‐0034075 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMER, KAYLA A
2487 CHAMONIX LANE
F4
VAIL, CO 81657                                      P‐0034076 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEGG, ROBIN L
2956 DOUGLAS DR
BURLINGTO, KY 41005                                 P‐0034077 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENZEL, ROMANA
7901 MELCOMBE WAY
WAKE FOREST, NC 27587                               P‐0034078 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURR, ANDREW
23045 COUNTY ROAD 12 SOUTH
FOLEY, AL 36535                                     P‐0034079 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, MARY G
17017 N 12TH ST 2045
PHOENIX, AZ 85022                                   P‐0034080 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGHAVI, ANTOINETTE H
9 CANTATA DR
MISSION VIEJO, CA 92692                             P‐0034081 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORAN, GLORIA
89 GASKO ROAD
MAYS LANDING, NJ 08330/2242                         P‐0034082 11/30/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
JOYA, OSCAR A
410 SW 62ND AVE
MIAMI, FL 33144                                     P‐0034083 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAY, VESTER
P.O. BOX 625
ELLINGTON, MO 63638                                 P‐0034084 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTRO, MICHELLE
1232 RT 27
NORTH BRUNSWICK, NJ 08902                           P‐0034085 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMACK, MICHAEL A
200 RECTOR PLACE
APT 9K
NEW YORK, NY 10280                                  P‐0034086 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2252 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 418 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHATENAY, ROBERT B
3 FORREST DR
SYLACAUGA, AL 35150                                 P‐0034087 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, RICHARD M
8282 KINGSDALE DRIVE
HUNTINGTON BEACH, CA 92646                          P‐0034088 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, KAREN J
1824 GOLF VIEW COURT
RESTON, VA 20190                                    P‐0034089 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESMAEILPOUR, HOUMAN
129 VIA SOVANA
SANTEE, CA 92071                                    P‐0034090 11/30/2017    TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
ADAY, VESTER
P.O. BOX 625
ELLINGTON, MO 63638                                 P‐0034091 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLY CAR FINANCE
BOOTH, BRENDA L
                                                    P‐0034092 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHALHOUT SR, HASSAN F
5500 AUTOCLUD DR
P.O BOX 3005
MONROE, WI 53566‐8305                               P‐0034093 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHN, STEPHEN D
5636 BENT BRANCH ROAD
BETHESDA, MD 20816                                  P‐0034094 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEFILIPPIS, EDWARD C
P.O. BOX 991472
REDDING, CA 96099‐1472                              P‐0034095 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEUNG, JACKSON H
2805 WHITE ACRES DRIVE
SAN JOSE, CA 95148                                  P‐0034096 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLSON, ANTHONY G
29181 ARNOLD DR
SONOMA, CA 95476                                    P‐0034097 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, PATRICIA E
62 RAILWAY DRIVE
KIRKWOOD, PA 17536                                  P‐0034098 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, WILLIAM V
38 WARNER AVE
JERSEY CITY, NJ 07305                               P‐0034099 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES M
4069 27 RD N
ARLINGTON, VA 22207                                 P‐0034100 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEUNG, JACKSON H
2805 WHITE ACRES DRIVE
SAN JOSE, CA 95148                                  P‐0034101 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, CLYDE R
POB 1983
PAHOA, HI 96778                                     P‐0034102 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, WILLIAM V
38 WARNER AVE
JERSEY CITY, NJ 07305                               P‐0034103 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEUNG, JACKSON
2805 WHITE ACRES DRIVE
SAN JOSE, CA 95148                                  P‐0034104 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2253 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 419 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MADCHE, TERRY L
3000 NW ALEXANDRIA CT
SILVERDALE, WA 98383                                P‐0034105 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAIN, ZACHARY M
751 MILLER AVENUE
MILL VALLEY, CA 94941                               P‐0034106 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGEL, JOEL A
P.O. BOX 77
BURLINGTON JCT., MO 64428‐0077                      P‐0034107 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUCKS, LESTER W
119 E ROOSEVELT
DU QUOIN, IL 62832                                  P‐0034108 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCHER, ROSE MARIE L
227 N. WESTERN AVE.
MACOMB, IL 61455                                    P‐0034109 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POON, WING W
62 CONTINENTAL ROAD
MORRIS PLAINS, NJ 07950                             P‐0034110 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINK, JAMES M
11650 27TH AVE N
PLYMOUTH, MN 55441‐3018                             P‐0034111 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBROOK, MELISSA
12054 HIRAM PLACE NE
SEATTLE, WA 98115                                   P‐0034112 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINK, JAMES M
11650 27TH AVE N
PLYMOUTH, MN 55441‐3018                             P‐0034113 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DART, BETTY L
15820 PASSAGE AVENUE #1
PARAMOUNT, CA 90723                                 P‐0034114 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LATOSHA L
13716 WILDER AVE
NORWALK, CA 90650                                   P‐0034115 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHABINAK, SARAH E
8618 SOUTH COUNTRY CLUB ROAD
PERKINS, OK 74059                                   P‐0034116 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAQUE, MARIA A
13861 JASPERSON WAY
WESTMINSTER, CA 92683                               P‐0034117 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILDERS, WESTLEY W
83 SUNSHINE LANE
ENTIAT, WA 98822                                    P‐0034118 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCBE, MICHAEL E
2706 W GREENS AVE
LITTLETON, CO 80123                                 P‐0034119 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COVEY, KENNETH E
3533 TRIWAY LANE
WOOSTER, OH 44691                                   P‐0034120 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECERRA, ERIK
1404 NE 170TH
RIDGEFIELD, WA 98642                                P‐0034121 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLAWAY, WILMA J
242 ASPEN LAKE DRIVE WEST
NEWNAN, GA 30263                                    P‐0034122 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2254 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 420 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CANO, MELINA
6901 W 95TH PLACE
OAK LAWN, IL 60453                                  P‐0034123 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOCKOVER, JAMES C
1420 S MAYFAIR AVE
DALY CITY, CA 94015‐3866                            P‐0034124 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITENIS, JAMES
2828 N. ATLANTIC AVE
SUITE 806
DAYTONA BEACH, FL 32118                             P‐0034125 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KRISTEN A
13147 DESTINO PL
CERRITOS, CA 90703                                  P‐0034126 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, RICHARD L
2147 W. EUCLID AVE.
STOCKTON, CA 95204                                  P‐0034127 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, DANIEL W
12004 KLING ST APT 7
VALLEY VILLAGE, CA 91607                            P‐0034128 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUSCHUK, ALICIA
12 SANDALWOOD DRIVE
LIVINGSTON, NJ 07039                                P‐0034129 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCIOTTI, TRISTAN D
2022 NE 152ND ST.
VANCOUVER, WA 98686                                 P‐0034130 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLA, ASEEM
16508 BARRISTER LN
CHESTERFIELD, MO 63005                              P‐0034131 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, MARGARET
218 LAKESHORE DRIVE
BERKELEY LAKE, GA 30096                             P‐0034132 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDER JACKSON, TABITHA D
P.O.BOX8171
FT.LAUDERDALE, FL 33310                             P‐0034133 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, HYRUM G
433 LAMBS CHURCH ROAD
ALTAVISTA, VA 24517                                 P‐0034134 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLAWON, JEFF S
P.O. BOX 6133
PINE MOUNTAIN CL, CA 93222                          P‐0034135 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, DORETHA
1632 E 30TH ST
BALTIMORE, MD 21218                                 P‐0034136 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLIMKOWSKI, ANDREW
28842 VIA BUENA VISTA
SAN JUAN CAPISTR, CA 92675                          P‐0034137 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HONG
19 SAGE DR
WARREN, NJ 07059                                    P‐0034138 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, WILLIAM V
38 WARNER AVE
JERSEY CITY, NJ 07305                               P‐0034139 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCIANO, JULIE
206 JAMES CT
FELRAN, NJ 08075                                    P‐0034140 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2255 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 421 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GAETA‐SYMONDS, BRIAN S
9420 NOBLE AVE. #110
NORTH HILLS, CA 91343                               P‐0034141 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLLNER‐FIGLER, SUZANNE
214 SIDNEY ROAD
PITTSTOWN, NJ 08867‐4145                            P‐0034142 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, LYNNE K
1002 NW 10TH COURT
BOYNTON BEACH, FL 33426                             P‐0034143 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JEFFREY
5 CLINTON LANE
HARRISON, NY 10528                                  P‐0034144 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURINA, GERALD A
5528 JACKSON ST
PITTSBURGH, PA 15206                                P‐0034145 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, JESUS
20779 GERONIMO ROAD
APPLE VALLEY, CA 92308                              P‐0034146 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JEFFREY
5 CLINTON LANE
HARRISON, NY 10528                                  P‐0034147 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COVEY, KENNETH E
3533 TRIWAY LANE
WOOSTER, OH 44691                                   P‐0034148 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEMELLI, CHRISTINE L
211 NORTHERN AVENUE
KITTANNING, PA 16201                                P‐0034149 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADIX, ELIZABETH A
1080 WILDWOOD AVE.
DALY CITY, CA 94015                                 P‐0034150 11/30/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
GODOY‐MONZON, GIL I
27422 LAUREL GLEN CIR
VALENCIA, CA 91354                                  P‐0034151 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROOG, ROBERT L
1125 MAXWELL LANE
UNIT 447
HOBOKEN, NJ 07030                                   P‐0034152 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, JUNG
735 NW ADWICK DR
BEAVERTON, OR 97006                                 P‐0034153 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAHLKE, TRAVIS J
12013 CHESHOLM LANE
EDEN PRAIRIE, MN 55347                              P‐0034154 11/30/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VINDAS QUESADA, ALBERTO J
427 E ERIE DR
TEMPE, AZ 85282                                     P‐0034155 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANE, EDMUND B
18 LAKERIDGE DRIVE
GEORGETOWN, MA 01833                                P‐0034156 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, JUNG H
735 NW ADWICK DR
BEAVERTON, OR 97006                                 P‐0034157 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, YVETTE L
182 E BOOKER AVE
WYANDANCH
, NY 11798                                          P‐0034158 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2256 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 422 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PATEL, KIRITKUMAR
200 WEST 2ND STREET
THE DALLES, OR 97058                                P‐0034159 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORBY, MATTHEW R
330 WILLOW GROVE ROAD
STEWARTSVILLE, NJ 08886                             P‐0034160 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, FELICIA C
18620 BLUE ISLAND
ROSEVILLE, MI 48066                                 P‐0034161 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNETT, ANITA K
2615 PINEBROOK DRIVE
GAINESVILLE, GA 30506                               P‐0034162 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, RENEE B
65 BRANTLEY AVE
RIDGEWAY, SC 29130                                  P‐0034163 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVITO, DAVID M
21 BROMLEY ROAD
PITTSFORD, NY 14534                                 P‐0034164 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, LYNNE K
1002 NW 10TH COURT
BOYNTON BEACH, FL 33426                             P‐0034165 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DANIELLE N
10002 NW 10TH COURT
BOYNTON BEACH, FL 33426                             P‐0034166 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, KARESE S
1171 ATAGAHI TRL
MACON, GA 31220                                     P‐0034167 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVITO, DAVID M
21 BROMLEY ROAD
PITTSFORD, NY 14534                                 P‐0034168 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LA FUENTE, LAUREN
2110 PEARL STREET
SANTA MONICA, CA 90405                              P‐0034169 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISTER, DAVID G
3472 10TH DRIVE
WISCONSIN DELLS, WI 53695                           P‐0034170 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, AMELIA M
1914 DUBLIN STREET
NEW ORLEANS, LA 70118                               P‐0034171 11/30/2017    TK Holdings Inc., et al.                     $8,959.00                                                                                    $8,959.00
TAYLOR, SANDRA J
2111 MCDANIEL AVE
EVANSTON, IL 60201                                  P‐0034172 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRANDY M
4420 ABBEY WAY
POWDER SPRINGS, GA 30127                            P‐0034173 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUCHMAN, KELLY J
PO BOX 80142
ALBUQUERQUE, NM 87198                               P‐0034174 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PYHTILA, KIRSTEN
2555 DELIVERANCE DR
COLORADO SPRINGS, CO 80918                          P‐0034175 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, EUGENE Y
1841 WATFORD GLEN
LAWRENCEVILLE, GA 30043                             P‐0034176 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2257 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 423 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHUCHMAN, KELLY J
NO ADDRESS PROVIDED
                                                     P‐0034177 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, QUANSHENG
10629 WOODBRIDGE ST 210
210
NORTH HOLLYWOOD, CA 91602                            P‐0034178 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EKHATOR, GERALDINE A
1021 1ST ST. N.E.
DEVILS LAKE, ND 58301                                P‐0034179 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNHART, ERIC N
2646 GLENEAGLES DRIVE
TUCKER, GA 30084                                     P‐0034180 11/30/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
PETTY, SIERRA A
220 STEWARTS LANDING CIRCLE
SMYRNA, TN 37167                                     P‐0034181 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALVIN JR, GREGORY D
N62W13460 SUNBURST DRIVE
MENOMONEE FALLS, WI 53051                            P‐0034182 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYNAL, MANUEL
311 EAST ERIE STREET UNIT 428
MILWAUKEE, WI 53202                                  P‐0034183 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPILLER, LORENA M
2215 CLAREMONT RD
CARMICHAEL, CA 95608                                 P‐0034184 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTOINE, GERARD N
793 BARTH DRIVE
BALDWIN, NY 11510                                    P‐0034185 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISTER, DAVID G
3472 10TH DRIVE
WISCONSIN DELLS, WI 53965                            P‐0034186 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONG, ZHENZHEN
4446 BRISBANE WAY
UNIT 3
OCEANSIDE, CA 92058                                  P‐0034187 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, STEVE L
2161 COTTONWOOD STREET
MISSOURI VALLEY, IA 51555                            P‐0034188 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARAJAS, JUAN
1750 N SIERRA WAY
SAN BERNARDINO, CA 92405                             P‐0034189 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMORA, RICARDO B
104 MARK AVE
LAKE CITY, TX 78368                                  P‐0034190 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLDAN, ELAINE
1102 COURTLAND AVENUE
MILPITAS, CA 95035                                   P‐0034191 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, STEVE L
2161 COTTONWOOD STREET
MISSOURI VALLEY, IA 51555                            P‐0034192 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, ANDREA
1600 ROARING RAPIDS ROAD
RALEIGH, NC 27610                                    P‐0034193 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, CYNTHIA A
9022 ARNEWAY DRIVE
TOMBALL, TX 77375                                    P‐0034194 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2258 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 424 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TESCHEMAKER, VELMA
399 NORTH BROADWAY
APT 3D
YONKERS, NY 10701                                   P‐0034195 11/30/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SCHUPBACH, MATTHEW P
3750 WINTERGREEN TERRACE
ALGONQUIN, IL 60102                                 P‐0034196 11/30/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ERICSON, JAMES B
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034197 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VATH, CATHY L
2708 SE EAGLE DR
PORT ST LUCIE, FL 34984                             P‐0034198 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICSON, JAMES B
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034199 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, RODRICK
439 RANDALL LN
LAVERGNE, TN 37086                                  P‐0034200 11/30/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
GUY, RACHEL
31378 VAN EYCK COURT
WINCHESTER, CA 92596                                P‐0034201 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICSON, JAMES B
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034202 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, SANDRA
40 ASPEN COVE
APT 301
BIRMINGHAM, AL 35209                                P‐0034203 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
BILGIN, IRFAN
31173 SKYLINE DRIVE
TEMECULA, CA 92591                                  P‐0034204 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICSON, JAMES B
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034205 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY‐NYAWOSE, ASHAUNTI L
151 GREENHAVEN LANE APT 3D2
GURNEE                                              P‐0034206 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICSON, JAMES B
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034207 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNAY, DONALD E
105 TURTLE BAY CRT
SUMMERVILLE, SC 29483                               P‐0034208 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNUM, DAVID A
3470 GARNET ST
APT 150
TORRANCE, CA 90503                                  P‐0034209 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAST, ELDON S
1528 ELMHURST DRIVE
LONGMONT, CO 80503                                  P‐0034210 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARJOON, RENUKHA
3520 JACKSON ST.
APT 204
HOLLYWOOD, FL 33021                                 P‐0034211 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2259 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 425 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MOORE, CINDY
85 HILL'S SHOP RD
AUBURN, GA 30011‐2837                                P‐0034212 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ VEGA, NICOLAS
15100 S.W. 112 TERRACE
MIAMI, FL 33196                                      P‐0034213 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUPPSTADT, EILEEN L
9912 ROBIN STREET
LA PORTE, TX 77571‐2568                              P‐0034214 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMPDEN, KEITH A
316 TAMARACK COURT
KETTERING, MD 20774                                  P‐0034215 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, MUZHEN
3205 LAKE TOWN DR
COLUMBIA, MO 65203                                   P‐0034216 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, OPAL J
NO ADDRESS PROVIDED
                                                     P‐0034217 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, CELESTE M
21851 RODAX STREET
CANOGA PARK, CA 91304                                P‐0034218 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WREDE, LARRY D
1125 WESTBROOKE TER
NORMAN, OK 73072‐6308                                P‐0034219 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ON, DAVID M
PO BOX 210646
SAN FRANCISCO, CA 94121                              P‐0034220 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABO, STEPHANIE B
3118 GEYER AVE.
APT B
ST. LOUIS, MO 63104                                  P‐0034221 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, SELENA S
825 FOREST PATH
STONE MOUNTAIN, GA 30088                             P‐0034222 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSIAN, NANCY E
4955 MARIN DR
OCEANSIDE, CA 92056                                  P‐0034223 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, ROBERT J
676 SOUTH EASTRIDGE DR
SPRINGVILLE, UT 84663                                P‐0034224 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFOUNTAIN‐SHERE, LEO
2203 WEST FORK ROAD
LAPEER, MI 48446‐8039                                P‐0034225 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDMAN, EMERALD
4406 SE TAYLOR STREET
PORTLAND, OR 97215                                   P‐0034226 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, MICHAEL
409 SAFARI DR
SAN JUAN, TX 78589                                   P‐0034227 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIA, MARTHA
1201 MEDICAL CENTER DR
APT 123
CHULA VISTA, CA 91911                                P‐0034228 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEDERMAN, WILLIAM H
2201 BRAEMAR ROAD
OAKLAND, CA 94602                                    P‐0034229 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2260 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 426 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SIU, JOSEPHINE C
P.O. BOX 423
MONTEREY PARK, CA 91754                             P‐0034230 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEDERMAN, WILLIAM H
2201 BRAEMAR ROAD
OAKLAND, CA 94602                                   P‐0034231 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARMONA, KLARYSA L
51423 LA PONDEROSA DR
COACHELLA, CA 92236                                 P‐0034232 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOOFAR, PEDRAM
2462 NALIN DR.
LOS ANGELES, CA 90077                               P‐0034233 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOO, CHRIS
13220 VALLEYHEART DR #106
STUDIO CITY, CA 91604                               P‐0034234 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOODS, REGINA E
400 CHANEY RD
#1024
SMYRNA, TN 37167                                    P‐0034235 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, ALEX P
112 LABREA WAY
SAN RAFAEL, CA 94903                                P‐0034236 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINE, LOUIS L
12 LARSON ROAD
MILFORD, MA 01757                                   P‐0034237 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERNENBERGER, ALISHA
99 BAILEY ROAD
SOMERVILLE, MA 02145                                P‐0034238 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, RECHI
2921
E. 33RD AVE
TAMPA, FL 33610                                     P‐0034239 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, DAVID R
8008 LIFFORD
BENBROOK, TX 76116                                  P‐0034240 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIME FINANCE
ADAME, IRMA M
797 W WINCHESTER DR
RIALTO, CA 92376                                    P‐0034241 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACCARDO, LESLIE A
2232 OAKWOOD DR
TROY, MI 48085                                      P‐0034242 12/1/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
WILSON, JANET M
2241 CLOVERDALE DR, SE
ATLANTA, GA 30316                                   P‐0034243 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, JANET M
2241 CLOVERDALE DR, SE
ATLANTA, GA 30316                                   P‐0034244 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGINS, CAROLE D
PO BOX 273
CHARDON, OH 44024                                   P‐0034245 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRITCH‐GILFILLAN, TERESE
36 WOODCUTTERS DR
BETHANY, CT 06524                                   P‐0034246 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2261 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 427 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
AGINS, CAROLE D
PO BOX 273
CHARDON, OH 44024                                    P‐0034247 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHAPMAN, DAVID J
3134 29TH ST
COLUMBUS, IN 47203                                   P‐0034248 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, KIMBERLY A
615 E. VINE ST.
STOWE, PA 19464                                      P‐0034249 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWELL, MICHAEL W
1506 WALKER ROAD
SULPHUR, LA 70665                                    P‐0034250 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COSTANZO, DAVID J
386 HILL TOP CT
FRONT ROYAL, VA 22630                                P‐0034251 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHAPMAN, JAMES D
NO ADDRESS PROVIDED
                                                     P‐0034252 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCIASCIA, ANGELO
95 OPOSSUM ROAD
SKILLMAN, NJ 08558                                   P‐0034253 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CASHMERE, BRIAN C
2745 ROCHESTER ROAD
CRANBERRY TWP, PA 16066                              P‐0034254 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELTER, DONNA S
3291 JACKSON ROAD
GIBSONIA, PA 15044                                   P‐0034255 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FALK, DAVID W
118 CONSTITUTION DRIVE
LAFAYETTE, LA 70503                                  P‐0034256 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEISTER, KATHLEEN M
3472 10TH DRIVE
WISCONSIN DELLS, WI 53965                            P‐0034257 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELTER, DONNA S
3291 JACKSON ROAD
GIBSONIA, PA 15044                                   P‐0034258 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FALK, LISHA C
118 CONSTITUTION DRIVE
LAFAYETTE, LA 70503                                  P‐0034259 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VAZQUEZ, ANDRE
URB QUINTAS DEL RÍO CASA C‐18
BAYAMON, PR 00961                                    P‐0034260 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AGAR, CHRISTINE L
5080 OAKHILL RD
CLARKSTON, MI 48348                                  P‐0034261 12/1/2017     TK Holdings Inc., et al.                       $511.98                                                                                       $511.98
VAZQUEZ, ANDRE
URB QUINTAS DEL RIO CASA C‐18
BAYAMON, PR 00961                                    P‐0034262 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEICHT, SCOTT
1300 PARKTOWN DR
OCEAN SPRINGS, MS 39564                              P‐0034263 12/1/2017     TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
HOSAMANE, KANTARAJ P
2816 LAURELGATE DR
DECATUR, GA 30033                                    P‐0034264 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 2262 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 428 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
VELLO, KATHLEEN G
327 PRESTON AVENUE
PITTSBURGH, PA 15214                               P‐0034265 12/1/2017     TK Holdings Inc., et al.                        $25.68                                                                                       $25.68
TARCY, ROXANE E
351 EASTERN AVENUE
CAMPBELL, OH 44405                                 P‐0034266 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLECK, RICHARD A
100 SYCAMORE PLACE
CROSS JUNCTION, VA 22625                           P‐0034267 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, DENNIS
20500 DEERWATCH PL
ASHBURN, VA 20147                                  P‐0034268 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSQUEA, MAURY Y
107 VALLEY VIEW RD
MEDIA, PA 19063                                    P‐0034269 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIDAN, SEAN P
65 N NEW ARDMORE AVE
BROOMALL, PA 19008                                 P‐0034270 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAYSON, LARRY L
1308 BURNETT DR
LANTANA                                            P‐0034271 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSCA, VINCENT P
335 ROOSEVELT AVE
MASSAPEQUA PARK, NY 11762                          P‐0034272 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUEVAS, ENIDIA
PO BOX 319
LAS MARÍAS, PR 00670                               P‐0034273 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ROBERTA L
1920 DEAN RD.
APT 70
JACKSONVILLE, FL 32216                             P‐0034274 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOVER, JEANNE E
4124 CHURTON ROAD
VERNON, NY 13476                                   P‐0034275 12/1/2017     TK Holdings Inc., et al.                      $231.00                                                                                       $231.00
CASHEMRE, DAWN A
2745 ROCHESTER ROAD
CRANBERRY TWP, PA 16066                            P‐0034276 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LARRY A
813 LULLWATER DRIVE
OVIEDO, FL 32765                                   P‐0034277 12/1/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
MACGILVRAY, ALLAN P
199 AIKEN AVE #26
LOWELL, MA 01850                                   P‐0034278 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, JEFFERY L
122 MOSSIDE LOOP
SEVEN FIELDS                                       P‐0034279 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, KENNETH L
5637 EAST COUNTY ROAD J
CLINTON, WI 53525                                  P‐0034280 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAUSE, BRITTANY C
710 EAST PEARL STREET
SEYMOUR, WI 54165                                  P‐0034281 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRUS, MARTHA L
391 SCHOOL STREET
TILTON, NH 03276                                   P‐0034282 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2263 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 429 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PEINE, WARREN R
3634 JAMES CT.
HASTINGS, MN 55033                                  P‐0034283 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GARY D
PO BOX 833
OLD LYME, CT 06371                                  P‐0034284 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERGO, SUSAN J
162 REYNOLDS STREET
PLYMOUTH, PA 18651                                  P‐0034285 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, JUDY S
103 MAPLE WIND LANE
SIMPSONVILLE, SC 29681                              P‐0034286 12/1/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DETWEILER, SHARON B
6841 ARECA BLVD.
SARASOTA, FL 34241                                  P‐0034287 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, DANIEL G
1100 CLEARWATER
WHITE LAKE, MI 48386                                P‐0034288 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, DANIEL G
1100 CLEARWATER
WHITE LAKE, MI 48386                                P‐0034289 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISOR, CRAIG B
408 EMERALD DRIVE
NORFOLK
NORFOLK, NE 68701                                   P‐0034290 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLECK, RICHARD A
100 SYCAMORE PLACE
CROSS JUNCTION, VA 22625                            P‐0034291 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALIM‐LEONG, JANNA A
4105 TAUNTON DR
BELTSVILLE, MD 20705                                P‐0034292 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, CONNIE F
502 FRANKLIN CT
ASHLAND, KY 41101                                   P‐0034293 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRENT, STEPHANIE G
NO ADDRESS PROVIDED
                                                    P‐0034294 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, JOCELYN
P O BOX 380654
MIAMI, FL 33238                                     P‐0034295 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIL, MELISSA K
4000 ASHENTREE COURT
FORT MYERS, FL 33916                                P‐0034296 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARELOCK, MAXINE
1960 HOLLYWOOD DR.
LAWRENCEVILLE, GA 30044                             P‐0034297 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSAMANE, KANTARAJ P
2816 LAURELGATE DR
DECATUR, GA 30033                                   P‐0034298 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRAG, MARTHA E
125 SUNSET DR
LIBERTYVILLE, IL 60048                              P‐0034299 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA MAYOL, FRANCISCO M
HC 1 BOX 11052
PEÑUELAS, PR 00624‐9200                             P‐0034300 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2264 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 430 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KAAPU, KRISTI E
3913 N. I10 SERVICE RD. W
APT 326
METAIRIE, LA 70002                                   P‐0034301 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEEN, CATHY E
259 OLD MINE RD
SWEETWATER, TN 37874                                 P‐0034302 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYREE, CALLOWAY R
PO BOX 963
NEAH BAY, WA 98357                                   P‐0034303 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLISON, JAMES R
4346 PILGRIM MILL RD.
CUMMING, GA 30041                                    P‐0034304 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHAMMAD, NANDI A
625 N VAN BUREN AVE APT 306
TUCSON, AZ 85711                                     P‐0034305 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLZMAN, EDWARD R
5333 BALBOA BLVD.
#271
ENCINO, CA 91316                                     P‐0034306 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, CHESLEY E
207 DEER CREEK DRIVE
ALVORD, TX 76225                                     P‐0034307 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, JACQUAE M
7485 TREASURE TRAIL CIR
COLORADO SPRINGS, CO 80911                           P‐0034308 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVES, MICHAEL F
750 60TH AVE SE
NORMAN, OK 73026                                     P‐0034309 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KALIS, ANTHONY T
1714 BEARS DEN RD.
YOUNGSTOWN, OH 44511                                 P‐0034310 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALEY, TIMOTHY O
28 MONTVIEW ROAD
CHELMSFORD, MA 01824                                 P‐0034311 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUBSCHER, SAMUEL R
10739 BELL RD
JOHNS CREEK, GA 30097                                P‐0034312 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, ALICE E
1222 FREEMAN LANE APT 15
POCATELLO, ID 83201                                  P‐0034313 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, JASON J
1 JORDAN RILEY LN
GREENSBORO, NC 27407                                 P‐0034314 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATHLA, PAVAN
NO ADDRESS PROVIDED
                                                     P‐0034315 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRASOON, PRASOON
717 STRASSLE WAY
SOUTH PLAINFIELD, NJ 07080                           P‐0034316 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TIM J
162HEMPSTEAD1315
OZAN, AR 71855                                       P‐0034317 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURR, CLINTON B
446 ROSCOE JONES RD.
COOPERSTOWN, NY 13326                                P‐0034318 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2265 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 431 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TARWATER, STACEY
4016 E. DIAMOND CIRCLE
MESA, AZ 85206                                      P‐0034319 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINGO, DWAYNE
7404 LINDEN AVE
BALTIMORE, MD 21206                                 P‐0034320 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTERA, JEFFREY R
4000 ASHENTREE COURT
FORT MYERS, FL 33916                                P‐0034321 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDEN, ROBERT D
11040 SNOWSHOE LANE
ROCKVILLE, MD 20852‐3251                            P‐0034322 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0034323 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICKERS, CYNTHIA J
100 ROCK CREEK TRAIL
FAYETTEVILLE, GA 30214                              P‐0034324 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDEN, LINDA P
11040 SNOWSHOE LANE
ROCKVILLE, MD 20852‐3251                            P‐0034325 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUREK, ELLEN K
7453 NEWCASTLE GOLF CLUB RD
H205
NEWCASTLE, WA 98059                                 P‐0034326 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLITOR, LINDA F
3671 PERSIMMON DR
ALGONQUIN, IL 60102                                 P‐0034327 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREECE, ALAN S
542 PALMER FARM DR
YARDLEY, PA 19067                                   P‐0034328 11/30/2017    TK Holdings Inc., et al.                    $55,000.00                                                                                   $55,000.00
HENDERSON, GLADYS
3702 BOLDEN FIELDS
CONVERSE, TX 78109                                  P‐0034329 12/1/2017     TK Holdings Inc., et al.                     $4,831.55                                                                                    $4,831.55
MACK, DAVID A
43868 PARAMOUNT PLACE
CHANTILLY, VA 20152                                 P‐0034330 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY, EDWIN M
970 ROCKAWAY LANE
CAMANO ISLAND, WA 98282                             P‐0034331 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASSMAN, STEVEN S
22007 45TH AVE E
SPANAWAY, WA 98387                                  P‐0034332 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, LEANNE M
19737 LOWELL ST. NW
ELK RIVER, MN 55330                                 P‐0034333 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, JAMES J
PO BOX 7034
LOS OSOS, CA 93412                                  P‐0034334 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILA, KARLA S
12221 CARROLL CREEK RUN
FORT WAYNE, IN 46818                                P‐0034335 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCARELLA, OWEN
5908 CURTIS ROAD
PACE, FL 32571                                      P‐0034336 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2266 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 432 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARNA, PAUL R
5205 TALLANTWORTH CROSSING
CUMMING, GA 30040                                   P‐0034337 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILBERT, WILLIAM V
623 COUNTRY LANE
DELANO, MN 55328                                    P‐0034338 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STYLES, KIMBERLY A
633 HEMLOCK DR
EUCLID, OH 44132                                    P‐0034339 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, TERRY K
5673 OREBANK RD
KINGSPORT, TN 37664                                 P‐0034340 12/1/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WARD, CANNIE H
1257 FURNIE HAMMOND RD
CLARENDON, NC 28432                                 P‐0034341 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLFS, JENNIFER M
31 KEENS WAY
PEMBROKE, MA 02359                                  P‐0034342 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAKE, ROBERT M
814 DUKE STREET
ROCKVILLE, MD 20850                                 P‐0034343 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIURA, KATHERINE
PO BOX 7225
SANTA ROSA, CA 95407‐0225                           P‐0034344 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, LOUIS Y
21440 MILLARD LANE
CUPERTINO, CA 95014                                 P‐0034345 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAKE, ROBERT M
814 DUKE STREET
ROCKVILLE, MD 20850                                 P‐0034346 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINNON, KERRY L
10 WESTROCK LN
PALM COAST, FL 32164                                P‐0034347 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBY, PAUL A
1274 CAMPGROUND RD
TROY, TN 38260                                      P‐0034348 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, JAMES T
4 ELM DRIVE
SAINT PETERS, MO 63376                              P‐0034349 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PEACHER, PAMELA W
814 11TH AVENUE
ALBANY, GA 31701                                    P‐0034350 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYMCZYK, JAMES
12 PRINCETON DRIVE
JACKSON, NJ 08527                                   P‐0034351 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL, MICHAEL T
6672 CARRIAGE CIRCLE
HUNTINGTON BEACH, CA 92648                          P‐0034352 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSH, JAMES B
NO ADDRESS PROVIDED
                                                    P‐0034353 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOULTRIE, SLOVORKIA L
295 BIG ESTATE IECLE
YEMASEE, SC 29945                                   P‐0034354 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2267 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 433 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SHELLEY, KYLE D
1930 GRUBB ST
TAZEWELL, TN 37879                                  P‐0034355 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHEY, PAT D
2336 STONE BRIDGE DRIVE
MONTROSE, CO 81401                                  P‐0034356 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, CULLEN D
PORN BOX 240
MATTHEWS, MO 63867                                  P‐0034357 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THACKER, TRAVIS C
8859 KY HWY 1232
CORBIN, KY 40701                                    P‐0034358 12/1/2017     TK Holdings Inc., et al.                     $8,600.00                                                                                    $8,600.00
FULLER, ANDRE A
669 EAST 87TH STREET
BROOKLYN, NY 11236                                  P‐0034359 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, JOSEPH P
5156 E. BRANCHWOOD DR.
BOISE, ID 83716                                     P‐0034360 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CHARLES E
1517 SUNE DRIVE
ROANOKE, VA 24019                                   P‐0034361 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHELAN, SUSAN K
3818 UPTON AVE N
MINNEAPOLIS, MN 55412                               P‐0034362 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUENEWALD II, CARL W
324 N CHURCH AVE
BROWNSVILLE, TN 38012‐2188                          P‐0034363 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ILLIES, RUTH S
23637 CANTERBURY SANDS TRAIL
BATTLE LAKE, MN 56515‐9100                          P‐0034364 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DERUSSEAU, SABRINA N
POB 273
ISLAND PARK, ID 83429                               P‐0034365 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGNEKAR, SHASHI K
267 WHALEPOND ROAD
OAKHURST, NJ 07755                                  P‐0034366 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRILL, KAREN M
10154 WHITE WATER LILY WAY
BOYNTON BEACH, FL 33437                             P‐0034367 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALSAMO, DEBRA J
4425 38TH ST.
SAN DIEGO, CA 92116                                 P‐0034368 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, JUNIO T
349 N EUCALYPTUS AVE
#30
RIALTO, CA 92376                                    P‐0034369 12/1/2017     TK Holdings Inc., et al.                     $8,538.00                                                                                    $8,538.00
ZIMMERMAN, CRYSTAL R
616 GREENLEE ROAD
PITTSBURGH, PA 15227                                P‐0034370 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEAH, SAMUEL K
8840 N. MERIDIAN AVE
FRESNO, CA 93720‐1961                               P‐0034371 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0034372 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2268 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 434 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAPONE, FRANCIS
1834 SOUTH ROSEWOOD STREET
PHILADELPHIA, PA 19145‐2314                         P‐0034373 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DAMIEN E
1136 HALSTEAD RD
PARKVILLE, MD 21234                                 P‐0034374 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEINZ, JORDYN A
202 W. 109TH ST. NORTH
VALLEY CENTER, KS 67147                             P‐0034375 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, BRITTANY A
3547 CRESTWOOD
LAPEER, MI 48446                                    P‐0034376 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, LATOYA R
1136 HALSTEAD RD
PARKVILLE, MD 21234                                 P‐0034377 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RMG CONSULTING LLC
WATSON, ROBERT W
205 SILVER CREEK CIRCLE
LAFAYETTE, LA 70508                                 P‐0034378 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGGS, JONATHAN D
NO ADDRESS PROVIDED
                                                    P‐0034379 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
HARMS, ANTOINETTE M
1430 LUPINE RD.
HEALDSBURG, CA 95448                                P‐0034380 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, LATOYA R
1136 HALSTEAD RD
PARKVILLE, MD 21234                                 P‐0034381 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKS, COREY L
3515 COEUR D ALENE DR
WEST LINN, OR 97068                                 P‐0034382 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DAMIEN E
1136 HALSTEAD RD
PARKVILLE, MD 21234                                 P‐0034383 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, LATOYA R
1136 HALSTEAD RD
PARKVILLE, MD 21234                                 P‐0034384 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMSTRONG, MARIANNE
322 MIDLAND AVENUE
POMPTON LAKES, NJ 07442                             P‐0034385 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHEA, LINDA M
23 SUMNER ST
AUBURN, MA 01501                                    P‐0034386 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPITERI, JEFFREY S
54 HORNOT CIRC
ASHEVILLE, NC 28806                                 P‐0034387 12/1/2017     TK Holdings Inc., et al.                     $1,438.27                                                                                    $1,438.27
NEUNERT, DIANE
60 LEHIGH AVENUE
PISCATAWAY, NJ 08854                                P‐0034388 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, DIANE G
212 BARRINGTON DRIVE
HAINES CITY, FL 33844                               P‐0034389 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NSIAH, KWABENA
2408 E. 103RD ST
CHICAGO, IL 60617                                   P‐0034390 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2269 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 435 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SPEARS, MICHELLE M
31 TWILLINGATE ROAD
TEMPLE, NH 03084                                   P‐0034391 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DAMIEN E
1136 HALSTEAD RD
PARKVILLE, MD 21234                                P‐0034392 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DAMIEN E
1136 HALSTEAD RD
PARKVILLE, MD 21234                                P‐0034393 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOREMAN, NICOLE J
26602 PASEO CALLADO
SAN JUAN CAPISTR, CA 92675                         P‐0034394 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUVE, JANE W
648 SPINNR CIRCLE
MOUNT PLEASANT, SC 29464                           P‐0034395 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RANDALL D
12989 MANTUA CENTER RD
MANTUA, OH 44255                                   P‐0034396 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANNENBERG, JACK H
4500 BAXTER CT. NW
ALBUQUERQUE, NM 87114‐4792                         P‐0034397 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREAMER, NICOLE
10351 KENTSDALE DRIVE
WALDORF, MD 20603                                  P‐0034398 12/1/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BALLARD, S JEAN
1956 ELHARDT STREET
CAMANO ISLAND, WA 98282                            P‐0034399 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIASIEWICZ, RYSZARD S
500 BEDFORD ST # 210
STAMFORD, CT 06901                                 P‐0034400 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLUBAUGH, DORIS J
735 CLAY HILL RD
CHAMBERSBURG, PA 17202                             P‐0034401 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIGMAN, FREDERIC N
11 KNOLL VIEW
OSSINING, NY 10562                                 P‐0034402 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JANE A
1962 ELHARDT STREET
CAMANO ISLAND, WA 98282                            P‐0034403 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIASIEWICZ, RYSZARD S
500 BEDFORD ST # 210
STAMFORD, CT 06901                                 P‐0034404 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, JAMES J
PO BOX 7034
LOS OSOS, CA 93412                                 P‐0034405 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, CHRISTOPHER D
808 PIERSON DRIVE
CHARLOTTE, NC 28432                                P‐0034406 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERBIG, JEFFREY B
9947 CROSSCUT LANE SW
OLYMPIA, WA 98512                                  P‐0034407 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRODE, MITCHELL
37875 BIRCH LANE
AVON, OH 44011                                     P‐0034408 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2270 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 436 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TOBIASIEWICZ, RYSZARD S
500 BEDFORD ST # 210
STAMFORD, CT 06901                                  P‐0034409 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELDON, JANE C
9218 ALTA OAKS DR
DALLAS, TX 75243                                    P‐0034410 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, KEISHA
POST OFFICE BOX 975
STATESBORO, GA 30459                                P‐0034411 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTTON, ANGELA
283 GIRARD AVE
SOMERSET, NJ 08873                                  P‐0034412 12/1/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LUND, LARRY D
107 BACHTELL CIR
SMITHSBURG, MD 21783                                P‐0034413 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLLMER, CATHY J
246 RASPBERRY ROAD
KILLEEN, TX 76542                                   P‐0034414 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTKE, DARRELL D
5843 WATERMAN BLVD
SAINT LOUIS, MO 63112                               P‐0034415 12/1/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MACK, DAVID A
43868 PARAMOUNT PLACE
CHANTILLY, VA 20152                                 P‐0034416 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONWAY, ANN M
140 HOLLY ROAD
MARSHFIELD, MA 02050                                P‐0034417 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALINGAM, R
415 NE 92ND STREET
SEATTLE, WA 98115                                   P‐0034418 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, RICHARD M
499 HANSEN LANE
SEBASTOPOL, CA 95472                                P‐0034419 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REECE, GEORGE A
161 CENTER OAK CIRCLE
SPRING HILL, FL 34609‐0244                          P‐0034420 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DENISE M
261 NW 10TH STREET
BOCA RATON, FL 33432                                P‐0034421 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAVIK, ROBERT R
733 LANCASTER AVENUE
NORTHERN CAMBRIA, PA 15714‐1815                     P‐0034422 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDOW, ANDREW J
763 PLAZA MIRODA
CHULA VISTA, CA 91910                               P‐0034423 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATIMORE, KERRI R
5388 BLACKBERRY WAY
OCEANSIDE, CA 92057                                 P‐0034424 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROCTOR, AMANDA L
72 LEONARD ST
APT 1
LACKAWANNA, NY 14218                                P‐0034425 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODIN, BARRY J
1819 E HSTRC COL RVR HWY
TROUTDALE, OR 97060                                 P‐0034426 12/1/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00

                                                                                         Page 2271 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 437 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CRAIG, CHRISTOPHER L
PO BOX 1145
LIVINGSTON, AL 35470                               P‐0034427 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTE, WILLIAM D
280 ROBERTS ROAD
SUWANEE, GA 30024                                  P‐0034428 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, IRIS J
1440 SULPHUR AVE
ST. LOUIS, MO 63110                                P‐0034429 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPETT, MICHAEL D
4115 GEORGES WAY
BOCA RATON, FL 33434                               P‐0034430 12/1/2017     TK Holdings Inc., et al.                     $1,100.00                                                                                    $1,100.00
LAMBERT, JUNE C
111 DUCK CREEK LANE
GREENWOOD, DE 19950                                P‐0034431 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREANOR, KENNETH H
2061 N JERICHO WAY
MERIDIAN, ID 836461                                P‐0034432 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWLAND TRUSTEE, MORRIS A
15910 SE 42ND PLACE
BELLEVUE, WA 98006‐1816                            P‐0034433 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, WILLIAM M
950 PALOMINO DR
VILLA HILLS, KY 41017                              P‐0034434 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOYANOFF JR, MIKE L
5566 ADDERSTONE
CLARKSTON, MI 48346                                P‐0034435 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICONA, ZACHARY M
4580 BRIGHTON VIEW TRAIL
CUMMING, GA 30040                                  P‐0034436 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUNZE, ANGELA L
201 GROVE ST.
PO BOX 22
OLSBURG, KS 66520                                  P‐0034437 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAZMI, FARAZ
3864 JAMIE CT
COLLEGEVILLE, PA 19426                             P‐0034438 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUNZE, ANGELA L
201 GROVE ST.
PO BOX 22
OLSBURG, KS 66520                                  P‐0034439 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, AMANDA C
1130 MINNESOTA RD
IOLA, KS 66749                                     P‐0034440 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANG, CHRISTOPHER S
3030 LAKIMAU ST
HONOLULU, HI 96815                                 P‐0034441 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATT, ROBERT C
5215 OVERLAND DR.
BILOXI, MS 39532                                   P‐0034442 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUNZE, ANGELA L
201 GROVE ST.
PO BOX 22
OLSBURG, KS 66520                                  P‐0034443 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2272 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 438 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WYCOFF, ROBERT E
104 MARINA DR
NEW BERN, NC 28560                                   P‐0034444 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURTIS, DEEDGRA T
BOX 277
WILCOE, WV 24895                                     P‐0034445 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, MARIA M
205 SILVER CREEK CIRCLE
LAFAYETTE, LA 70508                                  P‐0034446 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALFAMA, ANN M
1815 WESTINGHOUSE STREET
SAN DIEGO, CA 92111                                  P‐0034447 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, AMBER M
C/O FEYISSA 1001 4TH AVENUE
SUITE 3200
SEATTLE, WA 98154                                    P‐0034448 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEUNG, KAHEIKOLEN
2666 VIRGINIA ST APT B
BERKELEY, CA 94709‐1031                              P‐0034449 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASARO, PHYLLIS K
161 VIA MONTISI
SANTEE, CA 92037                                     P‐0034450 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMAIO, VINCENT M
716 GOODE STREET
BALLSTON SPA, NY 12020                               P‐0034451 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CLAUDIA M
5207 HOLLYTREE DR APT 105
TYLER, TX 75703‐3422                                 P‐0034452 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, EDWARD M
8717 WHITEHEAD ST
MCKINNEY, TX 75070‐2133                              P‐0034453 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPETT, MICHAEL D
4115 GEORGES WAY
BOCA RATON, FL 33434                                 P‐0034454 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, EDWARD M
8717 WHITEHEAD ST
MCKINNEY, TX 75070‐2133                              P‐0034455 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MING, MACALASTAIR M
4 BRISTON COURT
BEDFORD, NH 03110‐6529                               P‐0034456 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, JAMES F
60‐30 MADISON ST APT C8
QUEENS, NY 11385                                     P‐0034457 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPETT, MICHAEL D
4115 GEORGES WAY
BOCA RATON, FL 33434                                 P‐0034458 12/1/2017     TK Holdings Inc., et al.                     $1,165.00                                                                                    $1,165.00
WALL III, HERBERT A
5618 FLORIDA AVENUE
BETHEL PARK, PA 15102‐2646                           P‐0034459 12/1/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STADNIK, KRYSTYNA
14094 BARRINGTON CT
LAKE OSWEGO, OR 97035                                P‐0034460 12/1/2017     TK Holdings Inc., et al.                     $1,172.00                                                                                    $1,172.00
SHOLES, CAROLE E
2543 CHAPEL HILL ROAD
SPRINGFIELD, IL 62702                                P‐0034461 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2273 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 439 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
STADNIK, PAUL J
14094 BARRINGTON CT
LAKE OSWEGO, OR 97035                               P‐0034462 12/1/2017     TK Holdings Inc., et al.                     $1,041.00                                                                                    $1,041.00
DIAMOND HILLS CHEVY BUICK GMC
LOPICCOLO JR, VINCENT P
27311 ALMADEN LN
SUN CITY, CA 92585                                  P‐0034463 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLA, JAMES W
1628 DAVIDSON ROAD
MCLEAN, VA 22101                                    P‐0034464 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATSERAS, ANGELA M
319 CASTLE CIRCLE
LAGRANGE PARK, IL 60526                             P‐0034465 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, STEPHEN R
101 HALFWAY RD
JAMESTOWN, PA 16134                                 P‐0034466 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, JR., OLIVER L
BURNETTE & PAYNE, PA
414 E. MAIN STREET
ROCK HILL, SC 29730                                 P‐0034467 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKBURN, MICHAEL A
16 WHITNEY GATE
SMITHTOWN, NY 11787                                 P‐0034468 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANT, BERNARDETTE M
181 PENNSYLVANIA AVENUE
LAKE HOPATCONG, NJ 07849‐1631                       P‐0034469 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINES, GEORGE E
1075 SOUTH JEFFERSON STREET
APT. 421
ARLINGTON, VA                                       P‐0034470 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAMOND HILLS CHEVY BUICK GMC
LOPICCOLO JR., VINCENT P
27311 ALMADEN LN
SUN CITY, CA 92585                                  P‐0034471 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDROP, PAULA G
3901 SPRINGDALE DR.
ODESSA, TX 79762                                    P‐0034472 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, HEATHER R
1072 MERIDEN RD
WATERBURY, CT 06705                                 P‐0034473 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAIDYA, ATUL
11401 S COLLEGE AVE
TULSA, OK 74137                                     P‐0034474 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEELY, LESLIAN
LESLIAN MCNEELY
607 FOOTHILL BLVD., #491
LACANADA‐FLINTRI, CA 91012                          P‐0034475 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAIN, RAVI
37896 ABRAHAM ST
FREMONT, CA 94536                                   P‐0034476 12/1/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
COMBS, SUSAN
406 EAST ABERDEEN PLACE
TRENTON, OH 45067                                   P‐0034477 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2274 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 440 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARDIN, JAMES M
16 ADDISON PARK DRIVE
APT 205
HUNTSVILLE, AL 35806                                P‐0034478 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAFFIN, KRISTIN L
24W660 OHIO STREET
NAPERVILLE, IL 60540                                P‐0034479 12/1/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
CHAPEL, MICHAEL
3402 BRABERRY LANE
CRYSTAL LAKE, IL 60012                              P‐0034480 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABEL, STEVEN C
P. O. BOX 152
CLEARLAKE OAKS, CA 95423                            P‐0034481 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPEL, LARRY
3402 BRABERRY LANE
CRYSTAL LAKE, IL 60012                              P‐0034482 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, JERMAINE
151 DENHAM WINCHESTER RD.
WAYNESBORO, MS 39367                                P‐0034483 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIBBS, WILLIAM R
14218 SAN FELIPE DRIVE
CORPUS CHRISTI, TX 78418                            P‐0034484 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABER, YOLANDA
4444 PENNIMAN AVE.
OAKLAND, CA 94619                                   P‐0034485 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPEL, SHIREEN
3402 BRABERRY LANE
CRYSTAL LAKE, IL 60012                              P‐0034486 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREANOR, KENNETH H
2061 N JERICHO WAY
MERIDIAN, ID 83646                                  P‐0034487 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUSKOWIAK, CASIMIR V
62 HILLSIDE VILLAGE DR.
WEST BOYLSTON, MA 01583                             P‐0034488 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLOYD, LORENE
1787 NAUGHTON WAY
SWANSEA, IL 62226                                   P‐0034489 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VESTER, JOHN W
2 REBEL ROAD
WESTPORT, CT 06880                                  P‐0034490 12/1/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
RICH, LENITA S
PO BOX 281
23558 HENRY RD
RIDGELY, MD 21660                                   P‐0034491 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEDMAN, DONALD
201 S MASON
BENSENVILLE, IL 60106                               P‐0034492 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ JR., REYNALDO
12911 PAUL REVERE
SAN ANTONIO, TX 78233                               P‐0034493 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELL, JOSHUA L
976 NEWTON ST.
BELLINGHAM, WA 98229                                P‐0034494 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOREY, MATTHEW J
16040 WEST PORT AU PRINCE LAN
SURPRISE, AZ 85379                                  P‐0034495 12/1/2017     TK Holdings Inc., et al.                      $930.80                                                                                       $930.80
                                                                                         Page 2275 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 441 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GURASICH, JOAN C
53 LINARIA WAY
PORTOLA VALLEY, CA 94028                            P‐0034496 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIEGEL, JENNIFER R
512 W ROMA AVE
PHOENIX, AZ 85013                                   P‐0034497 12/1/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SHERRATT, PATRICK S
45775 GEOSTAR DR
GRAND COULEE, WA 99133                              P‐0034498 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORGGREEN, MARY D
609 GETTYSBURG LANE
FREDERICKSBURG, VA 22407`                           P‐0034499 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIACCIO, NICHOLAS
NO ADDRESS PROVIDED
                                                    P‐0034500 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELL, JOSHUA L
976 NEWTON ST.
BELLINGHAM, WA 98229                                P‐0034501 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORGGREEN SR., TIMOTHY J
609 GETTYSBURG LANE
FREDERICKSBURG, VA 22407                            P‐0034502 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARKON, ADAM N
9 FACULTY DRIVE
ASHEVILLE, NC 28806                                 P‐0034503 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFFMAN, WILLIAM N
1906 PECAN GROVE DRIVE
ANNA, TX 75409                                      P‐0034504 12/1/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
WRONIAK, TERRLYN J
6158 BENZING DRIVE
FAIRFIELD, OH 45014‐5303                            P‐0034505 12/1/2017     TK Holdings Inc., et al.                    $22,000.00                                                                                   $22,000.00
DI PIETRO, MICHAEL R
534 SWEET PEA PLACE
ENCINITAS, CA 92024‐7711                            P‐0034506 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELDS, CHAD E
2837 KELLER AVE
NORFOLK, VA 23509                                   P‐0034507 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, JENNA M
7424 WOODSIDE DRIVE
STOCKTON, CA 95207                                  P‐0034508 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEANE, SAM H
7414 SAN RAMON DR.
HOUSTON, TX 77083‐4524                              P‐0034509 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADER, RONALD A
10408 HEALY ST
SANTEE, CA 92071                                    P‐0034510 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, DARIAN G
717 SANTA MARIA DR
QUINCY, IL 62305                                    P‐0034511 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, LIA
9717 SHOSHONE AVENUE
NORTHRIDGE, CA 91325                                P‐0034512 12/1/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ENGLE, BRENDA J
596 MONOCACY CREEK ROAD
BIRDSBORO, PA 19508                                 P‐0034513 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2276 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 442 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PETERSON, JENNIFER L
20240 REED LN APT 203
BEND, OR 97701                                     P‐0034514 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINERT, JULIE A
300 NE 94TH AVE
PORTLAND, OR 97220‐4550                            P‐0034515 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINALDI, STEPHANIE A
37 GOLDEN EYE LANE
PORT MONMOUTH, NJ 07758                            P‐0034516 12/1/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
JOHNSON, EVELYN
6590 BOSWORTH SQ. W.
COLUMBUS, OH 43229                                 P‐0034517 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIN, ANTHONY M
2504 NW 151ST WAY
VANCOUVER, WA 98685‐1203                           P‐0034518 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, MARK S
23730 NE SHAMROCK CT
WOOD VILLAGE, OR 97060                             P‐0034519 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, CYNTHIA
326 W CENTER ST
SPOKANE, WA 99208                                  P‐0034520 12/1/2017     TK Holdings Inc., et al.                      $356.71                                                                                       $356.71
CAMPOS, EVELYN
215 PAINT WAY
PATTERSON, CA 95363                                P‐0034521 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLAKE, DENNIS W
19265 E WALNUT RD
QUEEN CREEK, AZ 85142                              P‐0034522 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGFER JR., RICHARD B
6748 LANDERWOOD LANE
SAN JOSE, CA 95120‐5526                            P‐0034523 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, THOMAS G
664 FAIRVIEW LANE
FORKED RIVER, NJ 08731                             P‐0034524 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, BAO J
2205 CEDAR VILLAGE BLVD
EAST BRUNSWICK, NJ 08816                           P‐0034525 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOLLY, MONIQUE
254 ADAIR DR.
RICHLAND, WA 99352                                 P‐0034526 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOOSIER, KATRINA A
2059 COUNTY ROAD 150
MOULTON, AL 35650                                  P‐0034527 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, MICHAEL G
977 CLEARFIELDS LANE
CRDOZET, VA 22932                                  P‐0034528 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIDDELL, CHAR
NO ADDRESS PROVIDED
                                                   P‐0034529 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIDDELL, CHAR
3514LAWRENCE ST
MOSS POINT, MS 39563                               P‐0034530 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HITZ, RICHAD F
17012 ORCHARD AVENUE
OMAHA, NE 68135                                    P‐0034531 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2277 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 443 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAIN, GAY N
20861 RECHER AVE
EUCLID, OH 44119                                    P‐0034532 12/1/2017     TK Holdings Inc., et al.                     $3,800.00                                                                                    $3,800.00
LOPEZ, KATHLEEN
PO BOX 815
AVALON                                              P‐0034533 12/1/2017     TK Holdings Inc., et al.                      $524.00                                                                                       $524.00
RILEY, CHERYL
351 CINDY DRIVE SE
CONYERS, GA 30094                                   P‐0034534 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, GABRIELA
1571 ORANGE AVE UNIT A
COSTA MESA, CA 92627                                P‐0034535 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MARTIN
205 FLOYD AVENUE #7
MODESTO, CA 95350                                   P‐0034536 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULPEPPER, BERNARD G
495 NAPA AVE. #10
MORRO BAY, CA 93442                                 P‐0034537 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMATI, BEHNAM
1830 PARK MANOR DRIVE
ORLANDO, FL 32817                                   P‐0034538 12/1/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GIN, AMY K
2504 NW 151ST WAY
VANCOUVER, WA 98685‐1203                            P‐0034539 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIN, ANTHONY M
2504 NW 151ST WAY
VANCOUVER, WA 98685‐1203                            P‐0034540 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTONE, FRANCESCA
93 CRESTWOOD DRIVE
SAN RAFAEL, CA 94901                                P‐0034541 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDMONDS, GREG B
5905 VERSAGE DR
MINT HILL, NC 28227                                 P‐0034542 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, KEITH D
37 PIKE ROAD
PIEDMONT, AL 36272                                  P‐0034543 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKINS, MACKENZIE D
1301 LOMAX AVE
CHARLOTTE, NC 28211                                 P‐0034544 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, TERRY A
7373 KAHANA DR
BOYNTON BEACH, FL 33437‐7199                        P‐0034545 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENORIO, JOHN
4435 TOUCHTON RD EAST, APT 60
JACKSONVILLE, FL 32246                              P‐0034546 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHREUNG, THEA
703 BEECH ST
ROCKLAND, MA 02370                                  P‐0034547 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLETCHER, JOANNE L
2883 LOWER MOUNTAIN ROAD
RANSOMVILLE, NY 14131                               P‐0034548 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIDINGER, MICHAEL F
2260 W. GOOD HOPE RD.
UNIT 325
GLENDALE, WI 53209                                  P‐0034549 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2278 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 444 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CULPEPPER, KAREN
495 NAPA AVE. #10
MORRO BAY, CA 93442                                  P‐0034550 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHREUNG, JESSE
703BEECH ST
ROCKLAND, MA 02370                                   P‐0034551 12/1/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
BEALER, NOEMI B
1422 TOBERMAN
LOS ANGELES, CA 90015                                P‐0034552 12/1/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MARTIN, DAVID D
322 ANN MARIE DRIVE
MILAN, MI 48160‐1637                                 P‐0034553 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUJAN KONOPKA, CHEREE T
5516 SUNDALE DRIVE
FLOWER MOUND, TX 75028                               P‐0034554 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARGUILO, STEVEN V
25 REESE PLACE
FARMINGDALE, NY 11735                                P‐0034555 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARBONE, JOHN G
226 AUBURN WOODS CIRCLE
VENICE, FL 34292                                     P‐0034556 12/1/2017     TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
WHAPLES, MICHAEL S
164 PHEASANT RUN
BATTLE CREEK, MI 49015                               P‐0034557 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILBERT, ASHELEY
18326 MANORCLIFF LANE
KATY, TX 77449                                       P‐0034558 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DARREL R
231 MOSSY BANK DR
MARTINEZ, GA 30907                                   P‐0034559 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NWUDE, EJIKE C
10641 GRAMERCY PL
UNIT 246
COLUMBIA, MD 21044                                   P‐0034560 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENAZILE, JEAN F
13385 SW 28TH STREET
MIRAMAR, FL 33027                                    P‐0034561 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, SHARON
7160 EVAN AVENUE
SEBASTOPOL, CA 95472                                 P‐0034562 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, CHRISTINA
7144 BENARES STREET
DOWNEY, CA 90241                                     P‐0034563 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKRZYPEK, MONICA M
410 FARMINGTON AVENUE
Q8
NEW BRITAIN, CT 06053                                P‐0034564 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLAR, BETTY M
322 ANN MARIE DRIVE
MILAN, MI 48160‐1637                                 P‐0034565 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEXEIRA, BRENDA L
1500 LIMAHANA CIRCLE UNIT E40
LAHAINA, HI 96761                                    P‐0034566 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEGANOVIC, SONIA L
12034 BARRETT BRAE DR.
HOUSTON, TX 77072                                    P‐0034567 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2279 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 445 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MOORE, CARY T
609 GLEN ROSE DRIVE
ALLEN, TX 75013                                    P‐0034568 12/1/2017     TK Holdings Inc., et al.                    $31,418.00                                                                                   $31,418.00
BORGHEIAN, SHIVA
NO ADDRESS PROVIDED
                                                   P‐0034569 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPPLE, TRAVIS
11927 S RENE ST
OLATHE, KS 66062                                   P‐0034570 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, KUO LIANG
4937 OLIVE OAK WAY
CARMICHAEL, CA 95608‐5659                          P‐0034571 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUSCH, LILIA J
4142 BAVERTON DR.
SUWANEE, GA 30024                                  P‐0034572 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHAPLES, MICHAEL S
164 PHEASANT RUN
BATTLE CREEK, MI 49015                             P‐0034573 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
J&J AUTO FABRICS, INC.
FLORES, JOE F
247 S. RIVERSIDE AVE.
RIALTO, CA 92376                                   P‐0034574 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, CAROL A
6200 FM 586
BANGS, TX 76823                                    P‐0034575 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JOSEPH R
5549 WESTWOOD NORTHERN BOULEVARD
UNIT 8
CINCINNATI, OH 45248                               P‐0034576 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEELER, ELIZABETH A
3305 FEDERAL AVENUE
EVERETT, WA 98201                                  P‐0034577 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BESHEER, NICHOLAS M
1242 CORNERSTONE WAY
CORONA, CA 92880                                   P‐0034578 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRACRAMONTE, CONCHITA L
785 GREGORY ST
SAN JOSE, CA 95125                                 P‐0034579 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, SHARON
7160 EVAN AVENUE
SEBASTOPOL, CA 95472                               P‐0034580 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, DEVAUGHN T
5430 BELLE VISTA AVE
BALTIMORE, MD 21206                                P‐0034581 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, PERIAN F
8481 W UNION AVE
11‐203
LITTLETON, CO 80123                                P‐0034582 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIEDE, TAMMY
228 LAURELHURST DR SE
TUMWATER, WA 98501                                 P‐0034583 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTEHOUSE, JUNE M
W8170 STATE HIGHWAY M69
IRON MOUNTAIN, MI 49801                            P‐0034584 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2280 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 446 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PORTILLO, JAIRO E
3941 TOPPING ST
HOUSTON, TX 77093                                  P‐0034585 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ULINCY, STEPHANIE
1711 NASHVILLE PIKE
GALLATIN, TN 37066                                 P‐0034586 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, KARL E
215 FERN RIDGE
LANDENBERG, PA 19350                               P‐0034587 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, PHILIP
27862 PERALES
MISSION VIEJO, CA 92692                            P‐0034588 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, SILVIA S
7122 JORDAN AVE #5
CANOGA PARK, CA 91303                              P‐0034589 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, PHILIP
27862 PERALES
MISSION VIEJO, CA 92692                            P‐0034590 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTENHOUSE, JUNE M
W8170 STATE HIGHWAY M69
IRON MOUNTAIN, MI 49801                            P‐0034591 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHA, BRIANNA D
10211 URA LN APT 7‐308
DENVER, CO 80260                                   P‐0034592 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARCE, ELIZABETH L
400 E 67TH WAY
LONG BEACH, CA 90805                               P‐0034593 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, NESTOR J
857 MORADO PLACE
OXNARD, CA 93030                                   P‐0034594 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, WALTER
732 RODMAN CIRCLE
MONTEREY PARK, CA 91754                            P‐0034595 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, BOBBY
2027 INDIANA ST
WEST COVINA, CA 91792                              P‐0034596 12/2/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
KHACHATUROV, NATASHA L
26355 CLIFF GIBSON RD
MARSTON
MARSTON, NC 28363                                  P‐0034597 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTIN, DAVID T
36 RIVERSIDE DRIVE
ROTTERDAM JCT., NY 12150                           P‐0034598 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOGAN, CELESTE M
952 CAMPBELL AVE
LAKE WALES, FL 33853                               P‐0034599 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRARA, JR, EDWARD V
126 SPRING DRIVE
DILLSBURG, PA 17019                                P‐0034600 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE NEFF, ROBERT C
2482 TOWNSHIP ROAD 136
BELLEFONTAINE, OH 43311                            P‐0034601 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRISCOLL, JOHN H
178 FARMCLIFF DRIVE
GLASTONBURY, CT 06033                              P‐0034602 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2281 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 447 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SPARROCK, ANDREA G
6050 NW 46 AVENUE
TAMARAC, FL 33319                                  P‐0034603 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, MARIA I
5128 ORCHARD AVE
LORAIN, OH 44055                                   P‐0034604 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORRELLI, DARRYL
339 MEADOWVIEW DRIVE
TRAPPE, PA 19426                                   P‐0034605 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, MARIA I
5128 ORCHARD AVE
LORAIN, OH 44055                                   P‐0034606 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, TODD P
1651 ALTAMONT LANE
ODESSA, FL 33556                                   P‐0034607 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRINGTON, KEITH A
1718 DORCHESTER RD
CLEARWATER, FL 33764                               P‐0034608 12/2/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MOSLEY, WAYNE D
2032 BRADDISH AVE
BALTIMORE, MD 21216                                P‐0034609 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, TODD P
1651 ALTAMONT LANE
ODESSA, FL 33556                                   P‐0034610 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLAHAN, JEFFREY W
623`BROAD`RUN`ROAD
WEST`CHESTER, PA 19382                             P‐0034611 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, JAMES A
7102 WEXFORD WOODS TRL
RALEIGH, NC 27613                                  P‐0034612 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, JAMES A
7102 WEXFORD WOODS TRL
RALEIGH, NC 27613                                  P‐0034613 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SITES, LINDA M
46B WELLWOOD LN
PALM COAST 32164                                   P‐0034614 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTIGLIONE, MICHELE
1127 E. KALER DR.
PHOENIX, AZ 85020                                  P‐0034615 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKITRICK, WILLIAM C
79 CHRISTOPHER CT
CHARLES TOWN, WV 25414                             P‐0034616 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, THOMAS W
13112 HADLEY ST
UNIT 202
WHITTIER, CA 90601                                 P‐0034617 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOO, KENNETH
1148 FAIRBANKS DRIVE
LUTHERVILLE, MD 21093                              P‐0034618 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOO, KENNETH
1148 FAIRBANKS DRIVE
LUTHERVILLE, MD                                    P‐0034619 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, GARY
24 SIGNAL HILL DRIVE
HOCKESSIN, DE 19707                                P‐0034620 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2282 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 448 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GREINER, MELISSA E
3223 NOBB HILL DRIVE
MT. PLEASANT, WI 53406                               P‐0034621 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, GARY C
3720 GREEN STREET
CLAYMONT, DE 19703                                   P‐0034622 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSSON FLAHER, MONIKA
95 GROVE STREET
READING, MA 01867                                    P‐0034623 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORRELLI, DARRYL
339 MEADOWVIEW DRIVE
TRAPPE, PA 19426                                     P‐0034624 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURRY, LINDA L
1832 RUSH SCOTTSVILLE ROAD
RUSH, NY 14543                                       P‐0034625 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE MONTORO ARCHITECTURAL GRP
MONTORO, JOHN M
150 WEST SADDLE RIVER ROAD
SADDLE RIVER                                         P‐0034626 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDEL, BRYAN K
1125 E. INMAN RD
INKOM, ID 83245                                      P‐0034627 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FENTON, BENJAMIN C
882 MAIN ST
PO BOX 9
FLEISCHMANNS, NY 12430                               P‐0034628 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUILLORY, JOSHUA J
1845 TUSCANY DRIVE
YUBA CITY, CA 95993                                  P‐0034629 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAN, JERRY W
56 BRADLEY LN
BRIDGEWATER, NJ 08807                                P‐0034630 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERWIN, KELLY J
1634 PRAIRIE ST.
VINCENNES, IN 47591                                  P‐0034631 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBER, EVELYN L
NO ADDRESS PROVIDED
                                                     P‐0034632 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGARI, CHRISTINE W
11200 PICKFAIR DR
AUSTIN, TX 78750                                     P‐0034633 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORRENTINO, KATHLEEN
701 SOMERSET PARK DRIVE APT 1
LEESBURG, VA 20175                                   P‐0034634 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANG, DEBORAH B
10 MAYNARD COURT
GRAND ISLE, VT 05458                                 P‐0034635 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, GILBERT W
NO ADDRESS PROVIDED
LOGANVILLE, GA 30052                                 P‐0034636 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FATHEREE, SHARON
9322 FALLING WATER DR
BRISTOW, VA 20136                                    P‐0034637 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARRINGTON, KAWENA D
402 TIPTON LANE
CHURCH HILL, TN 37642                                P‐0034638 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2283 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 449 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CONLON, THOMAS
17 BERG AVE
LONG BRANCH, NJ 07740                               P‐0034639 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, ALBERT J
4730 ASTERIA ST.
TORRANCE, CA 90503                                  P‐0034640 12/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DAVIDSON, PAUL A
7902 N. KICKAPOO AVE
SHAWNEE, OK 74804                                   P‐0034641 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOKLEINER, MARK C
207 KEY GARDEN DRIVE
CORAOPOLIS, PA 15108                                P‐0034642 12/2/2017     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
DUCKWORTH, JUSTIN C
1502 AUDUBON DRIVE
COLUMBIA, MO 65201                                  P‐0034643 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRGICH, VISCO M
4205 BELVEDERE COURT
MODESTO, CA 95357                                   P‐0034644 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUCKWORTH, JUSTIN C
1502 AUDUBON DRIVE
COLUMBIA, MO 65201                                  P‐0034645 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONSON, NANCY
76 KATHERINE COURT
SHELTON, CT 06484                                   P‐0034646 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINGLEY, JAMES A
4742 POMEGRANATE CT
ALEXANDRIA, VA 22309                                P‐0034647 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUCKWORTH, JUSTIN C
1502 AUDUBON DRIVE
COLUMBIA, MO 65201                                  P‐0034648 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, LUTHER L
44762 SHADOWCREST DR
LANCASTER, CA 93536                                 P‐0034649 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTLE MARTIN, CYNTHIA A
110 ROCK HOUSE CIR N
SACRAMENTO, CA 95835                                P‐0034650 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENDICKSON, GARY E
616 LORETTA CIRCLE
SPICER, MN 56288                                    P‐0034651 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDLE, MATTHEW S
2326 N WOOSTER AVE
DOVER, OH 44622                                     P‐0034652 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, DWIGHT D
4305 VANCE RD
NORTH RICHLAND H, TX 76180                          P‐0034653 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASMUSSEN, KENNETH L
30484 JOCKO CANYON ROAD
ARLEE, MT 59821                                     P‐0034654 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JACK C
110 ROCK HOUSE CIR N
SACRAMENTO, CA 95835                                P‐0034655 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORD, PENNY J
30484 JOCKO CANYON ROAD
ARLEE, MT 59821                                     P‐0034656 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2284 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 450 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BOX, ANNA M
4520 AMBROSE ALDAY LOOP SE
RIO RANCHO, NM 87124                                P‐0034657 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOROSKY, MICHAEL S
1921 WILSON LANE APT.103
MCLEAN, VA 22102‐4718                               P‐0034658 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENDICKSON, LORY
44 VERONICA DR
WINDSOR, CO 80550                                   P‐0034659 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARROQUIN, IVAN D
6214 ST ROSALIA DR
SPRING, TX 77379                                    P‐0034660 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREY, MICHAEL S
273 S MAIN STREET
AMBLER, PA 19002                                    P‐0034661 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASTINGS, ROSEMARY
P.O.BOX 342
3265 REYNOLDSBURG R'S.
CAMDEN, TN 38320                                    P‐0034662 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURSEL, ROSEMARIE B
707 RIDGEVIEW DRIVE
WASHINGTON, MO 63090‐4223                           P‐0034663 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURRY, DAVID R
1832 RUSH SCOTTSVILLE ROAD
RUSH, NY 14543                                      P‐0034664 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, FELICIA D
1911 GRAYSON HWY STE107
GRAYSON, GA 30017                                   P‐0034665 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, FRANKLIN V
7818 SHALLOWBROOK COURT
SEVERN, MD 21144                                    P‐0034666 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELIVEAU, DONNA L
362 EAST HILL ROAD
CANTON, CT 06019                                    P‐0034667 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREY, MICHAEL S
273 S MAIN STREET
AMBLER, PA 19002                                    P‐0034668 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, PATRICIA H
862 WEST CENTRAL ROAD
WETUMPKA, AL 36092‐6140                             P‐0034669 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ERICA
2904 TARRAGON LANE
BOWIE, MD 20715                                     P‐0034670 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPPEL, MARIE T
8998 SW 99TH COURT ROAD
OCALA, FL 344813FADP                                P‐0034671 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GWENDOLYN P
151 GLYNN ADDY DRIVE
STOCKBRIDGE, GA 30281                               P‐0034672 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINHARDT, DAWN M
7903 HALE WAY
WHITE CITY, OR 97503                                P‐0034673 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, SCOTT A
3566 NE HARRISON DR
ISSAQUAH, WA 98029                                  P‐0034674 12/2/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00

                                                                                         Page 2285 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 451 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
VAUGHN, TERRY R
112 BRUNSWICK LN
MESQUITE, TX 75149                                  P‐0034675 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSS, ROBERT F
5061 HASKELL AVE
ENCINO, CA 91436                                    P‐0034676 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKOWSKI, FRANK
20 SALEM RIDGE ROAD
CARMEL, NY 10512                                    P‐0034677 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOXMAN, THOMAS R
5047 WHISPERING PINES LANE
MURRYSVILLE, PA 15668                               P‐0034678 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZULKOWSKI, GLORIA J
1218 SNEE DRIVE
PITTSBURGH, PA 15236                                P‐0034679 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBOUSKAYA, KATERINA
1334 COLLINS AVE
APT. 304
MIAMI BEACH, FL 33139                               P‐0034680 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORISH, LYNNE B
211 CLEAR CREEK RD
LANGHORNE, PA 19047                                 P‐0034681 12/2/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DUBOUSKAYA, KATERINA
1334 COLLINS AVE
APT. 304
MIAMI BEACH, FL 33139                               P‐0034682 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, PAUL A
7902 N. KICKAPOO AVE
SHAWNEE, OK 74804                                   P‐0034683 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, PAUL A
7902 N. KICKAPOO AVE
SHAWNEE, OK 748047                                  P‐0034684 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, STEVE
22257 COLLINGTON DRIVE
BOCA RATON, FL 33428                                P‐0034685 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, ALBERT J
4730 ASTERIA ST.
TORRANCE, CA 90503                                  P‐0034686 12/2/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
DAVIDSON, PAUL A
7902 N. KICKAPOO AVE
SHAWNEE, OK 74804                                   P‐0034687 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARGUS, JANET L
50 RED FOX LN
SEDONA, AZ 86351                                    P‐0034688 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMM, CHARLES A
104 BELMONT DRIVE
SAINT JOHNS, FL 32259                               P‐0034689 12/2/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
BEACH, ZACHARY J
987 KUNZE ROAD
EAST TAWAS, MI 48730                                P‐0034690 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEUTSCH, MICHELE M
39 KIWANIS DRIVE
WAYNE, NJ 07470                                     P‐0034691 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILDRESS, TEDDY J
608 SAMUEL HARRIS LANE
CHATHAM, VA 24531                                   P‐0034692 12/2/2017     TK Holdings Inc., et al.                      $338.00                                                                                       $338.00
                                                                                         Page 2286 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 452 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HENRIKSON, WENDY A
13851 SW SHELTERED PLACE
REDMOND, OR 97760                                   P‐0034693 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHERN, JOHN R
101 S STANWORTH DRIVE
PRINCETON, NJ 08540                                 P‐0034694 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILDRESS, TEDDY J
608 SAMUEL HARRIS LANE
CHATHAM, VA 24531                                   P‐0034695 12/2/2017     TK Holdings Inc., et al.                      $676.00                                                                                       $676.00
MIONE, STEFANO A
12381 DARKWOOD ROAD
SAN DIEGO, CA 92129‐3754                            P‐0034696 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEL, SHARON R
4114 TAMBOR ROAD
SAN DIEGO, CA 92124                                 P‐0034697 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMASTER, TERRY B
PO BOX 466
125 GAVILAN RD
ALTO, NM 88312                                      P‐0034698 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MARIO A
743 NIANTIC AVE
DALY CITY, CA 94014                                 P‐0034699 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTOR, STEPHEN
5005 GAVIOTA AVE.
ENCINO, CA 91436                                    P‐0034700 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARINO, CARL J
468 A LIBERTY ST UNIT 101
LITTLE FERRY, NJ 07643                              P‐0034701 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KACZKOWSKI, STEVE J
4950 DAWSON COURT
CUMMING, GA 30040                                   P‐0034702 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANAGIOTAKIS, LOUIS
366 MARCELLUS ROAD
MINEOLA, NY 11501                                   P‐0034703 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, SUSAN P
18 OAKLAND AVE
MILFORD, CT 06460                                   P‐0034704 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDREW, REGINA
17521 FALLS ROAD
UPPERCO, MD 21155                                   P‐0034705 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CLAUDIA L
4846 VIEWCREST RD
SAN ANTONIO, TX 78217                               P‐0034706 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGGARWAL, TRILOK R
7512 GREEN MOUNTAIN WAY
WINTER GARDEN, FL 34787                             P‐0034707 12/2/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
KUMAR, ARVIND
931 HILLSIDE LAKE TERRACE
APT 106
GAITHERSBURG, MD 20878                              P‐0034708 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAVER JR, ROBERT L
14KINGS WHARF PALCE
WALDORF, MD 20602‐2233                              P‐0034709 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAEHLE, HAL S
5426 GOLDFINCH WAY
BLAINE, WA 98230                                    P‐0034710 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2287 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 453 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HODAKOWSKI, KIMBERLEY
412 COLUMBIA DR
RALEIGH, NC 27604                                    P‐0034711 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, TIMOTHY J
665 HICKORY DRIVE
WAYNESVILLE, NC 28786                                P‐0034712 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANITZ, CHRISOTPHER B
1397 BRAMPTON CV
WELLINGTON, FL 33414                                 P‐0034713 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIOCHON, YVONNE M
1248 WIND CHIME DR
WATERFORD, MI 48327                                  P‐0034714 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAHMAN, MUHAMMAD O
17449 SMOKE TREE LANE
CANYON COUNTRY, CA 91387                             P‐0034715 12/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KUMAR, ARVIND
931 HILLSIDE LAKE TERRACE
APT 106
GAITHERSBURG, MD 20878                               P‐0034716 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNKELBERGER, JAMES
1179 ROUTE 9 SOUTH
CAPE MAY CT HSE, NJ 08210‐2731                       P‐0034717 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLISINI, JACK M
5446 VALKEITH DRIVE
HOUSTON, TX 77096                                    P‐0034718 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLUTH, PAMELA S
17311 SE 288TH ST
KENT, WA 98042                                       P‐0034719 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, NOREEN S
500 WILLARD STREET
QUINCY, MA 02169                                     P‐0034720 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMUEL, CORTNEY N
68 E TAUNTON AVE
BERLIN, NJ 08009                                     P‐0034721 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKOFF, JED S
148 CHATFIELD RD.
BRONXVILLE, NY 10708                                 P‐0034722 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONEYWILL, LINDA J
399 SHARON GRANGE ROAD
ALIQUIPPA, PA 15001                                  P‐0034723 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, RONALD W
408 HAVERHILL RD
JOPPA, MD 21085                                      P‐0034724 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKOFF, JED S
148 CHATFIELD RD.
BRONXVILLE, NY 10708                                 P‐0034725 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILIBAND, WESLEY A
9348 CROCKER ROAD
GRANITE BAY, CA 95746                                P‐0034726 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRATZER, LINDSAY
7187 NEW ROUTE 31
BALDWINSVILLE, NY 13027                              P‐0034727 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEACH, ZACHARY J
987 KUNZE ROAD
EAST TAWAS, MI 48730                                 P‐0034728 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2288 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 454 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAZZO, NICHOLAS J
1202 WOODSIDE RD
SCOTCH PLAINS, NJ 07076                            P‐0034729 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, BARBARA J
408 HAVERHILL RD
JOPPA, MD 21085                                    P‐0034730 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIMMER, JEANNA R
PO BOX 434
KURTISTOWN, HI 96760                               P‐0034731 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKEN, JAMES A
9819 WHITE HILL COURT
FORT WAYNE, IN 46804                               P‐0034732 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIENER, ALAN P
PO BOX 6648
ANNAPOLIS, MD 21401                                P‐0034733 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
(NABOA)MOTOSHIGE, NAOMI K
98‐1727 KUPUKUPU ST
AIEA, HI 96701                                     P‐0034734 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES, MICHAEL
4800 AUBURN AVE APT 1004
BETHESDA, MD 20814                                 P‐0034735 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, BRYAN P
320 COUNTRY LANE
ALGONQUIN, IL 60102                                P‐0034736 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIONE, STEFANO A
12381 DARKWOOD ROAD
SAN DIEGO, CA 92129‐3784                           P‐0034737 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENBLAT, LEAH
3052 WHEELER ST.
BERKELEY, CA 94705                                 P‐0034738 12/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ESPINAL, LANI
10 JUNIOR DR
RONKONKOMA, NY 11779                               P‐0034739 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONEYWILL, NOEL P
399 SHARON GRANGE ROAD
ALIQUIPPA, PA 15001                                P‐0034740 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ZOE S
11501 TURLEYTOWN RD
LINVILLE, VA 22834                                 P‐0034741 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, EIAN J
437 EAST 157TH ST.
CLEVELAND, OH 44110                                P‐0034742 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIONE, STEFANO A
12381 DARKWOOD ROAD
SAN DIEGO, CA 92129‐3754                           P‐0034743 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, MICHAEL R
209 5TH AVE
HELENA, MT 59601                                   P‐0034744 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAZZO, SUSAN B
1202 WOODSIDE RD
SCOTCH PLAINS, NJ 07076                            P‐0034745 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, NATALIE
5951 LONDON LANE
TAMARAC, FL 33321                                  P‐0034746 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2289 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 455 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KARIMI, SHAWHIN
1751 W WALKER ST
APT 2108
LEAGUE CITY, TX 77573                              P‐0034747 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, KRISH
1533 LODI AVENUE
SAN MATEO, CA 94401                                P‐0034748 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIOSHANSI, RAMTEEN M
60 E SPRING ST APT 121
COLUMBUS, OH 43215                                 P‐0034749 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, ASHTYN
PO BOX 3521
RUNNING SPRINGS, CA 92382                          P‐0034750 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIONE, STEFANO A
12381 DARKWOOD
SAN DIEGO, CA 92129‐3754                           P‐0034751 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, JOHN L
P.O. BOX 1998
MARTINSBURG, WV 25402‐1998                         P‐0034752 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVE, ROBERT
407 CAPITAL LANE
GURNEE, IL 60031                                   P‐0034753 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELACH, SARAH M
145 VALLEYCREST DRIVE
CECIL, PA 15321                                    P‐0034754 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENDREAU, SAM J
6004 GLENWAY LN
GREENDALE, WI 53129                                P‐0034755 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLBROOK, VICKIE L
3935 SPRING CREEK RD
TRION, GA 30753                                    P‐0034756 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, ANDREW H
259 OAK ROAD
SANTA BARBARA, CA 93108                            P‐0034757 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALOZIE, JOHN
12410 MADELEY LANE
BOWIE, MD 20715                                    P‐0034758 12/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MORRIS, PETER J
11773 NW 12TH STREET
PEMBROKE PINES, FL 33026                           P‐0034759 12/2/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
GURROLA, HILDA
4909 BRAYTON AVE
LONG BEACH, CA 90807                               P‐0034760 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELACH, STEPHEN L
145 VALLEYCREST DRIVE
CECIL, PA 15321                                    P‐0034761 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHACKO, SANDRA
26458 ALDERTREE COURT
MORENO VALLEY, CA 92555                            P‐0034762 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRURY, ELIZABETH A
39565 DETROIT ST
HARRISON TWP, MI 48045                             P‐0034763 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNAZ, MATTHEW W
957 KAUKU PL.
HONOLULU, HI 96825                                 P‐0034764 12/2/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00

                                                                                        Page 2290 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 456 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KRUEGER, ANDREW K
3006 PERRY LANE
AUSTIN, TX 78731                                   P‐0034765 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLEN, JOANN
211 N. WATERFIELD DR.
CLINTON, KY 42031                                  P‐0034766 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, SIMON A
917 JUNIPERO DRIVE
COSTA MESA, CA 92626‐5824                          P‐0034767 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELACH, SARAH M
145 VALLEYCREST DRIVE
CECIL, PA 15321                                    P‐0034768 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, RICHARD
7418 SPRING VILLAGE DR.
APT. 313
SPRINGFIELD, VA 22150                              P‐0034769 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, CARL J
2272 DUNSTER LANE
POTOMAC, MD 20854‐6112                             P‐0034770 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KEITH
1524 RHOMBERG AVE.
DUBUQUE, IA 52001                                  P‐0034771 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELACH, STEPHEN L
145 VALLEYCREST DRIVE
CECIL, PA 15321                                    P‐0034772 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, WINFIELD W
7211 LANE PARK DRIVE
DALLAS, TX 75225‐2455                              P‐0034773 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARATSU, JANE E
1535 5TH STREET
MANHATTAN BEACH, CA 90266                          P‐0034774 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUCKERMAN, NATHAN M
1426 GREYSTONE TER
WINCHESTER, VA 22601                               P‐0034775 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCTAVE, REGINA
8154 PIERRE LANE
ST.JAMES, LA 70086                                 P‐0034776 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEGRANDIS, MATTHEW L
2354 HIGHGATE ST #10
MEDFORD, OR 97504                                  P‐0034777 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRATZER, LINDSAY
7187 NEW ROUTE 31
BALDWINSVILLE, NY 13027                            P‐0034778 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
GAUVIN, ANNE MARIE R
1204 SOMERSET AVE
TAUNTON, MA 02780‐5033                             P‐0034779 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPSHAW, IJEWRIA L
901 W SLOAN AVE
118
TALLADEGA, AL 35160                                P‐0034780 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, LAURIE S
3018 SYLVAN DRIVE
FALLS CHURCH, VA 22042                             P‐0034781 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2291 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 457 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
QUERE, ERIC S
15711 SE 143RD STREET
RENTON, WA 98059                                    P‐0034782 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDWELL, HORACE T
397 PEACHTREE RD
THOMASVILLE, AL 36784                               P‐0034783 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, BENJAMIN
385A ALCATRAZ AVE
OAKLAND, CA 94618                                   P‐0034784 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, JEREMY M
3700 LOS FELIZ BLVD.
APT 9
LOS ANGELES, CA 90027                               P‐0034785 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAUHAR, ANTHONY P
408 EDDY COURT
PORT TOWNSEND, WA 98368                             P‐0034786 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, EMILY S
10305 WHITEHAVEN RD.
OKLAHOMA CITY, OK 73120                             P‐0034787 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALCO, FRANK
11 RIDGE DRIVE
PORT WASHINGTON, NY 11050                           P‐0034788 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPSHAW, IJEWRIA L
901 W SLOAN AVE
118
TALLADEGA, AL 35160                                 P‐0034789 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALCO, FRANK
11 RIDGE DRIVE
PORT WASHINGTON, NY 11050                           P‐0034790 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, MICHAEL S
12500 SW POWELL BUTTE HWY
POWELL BUTTE, OR 97753                              P‐0034791 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAUTION, DEBORAH A
122 EUPHRATES CIRCLE
PALM BEACH GARDE, FL 33410                          P‐0034792 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLISON, BRIAN L
2953 KILTIE DR
SUN PRAIRIE, WI 53590                               P‐0034793 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY‐PRUENTE, CHRISTINE A
9600 HADLEY
OVERLAND PARK, KS 66212                             P‐0034794 12/2/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
ROBINSON, DIANE
129 MEADOWOOD ST
APT A
GREENSBORO, NC 27409                                P‐0034795 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDHOFF, PATRICIA
696 CR 64
GARRETT, IN 46738                                   P‐0034796 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALCO, FRANK
11 RIDGE DRIVE
PORT WASHINGTON, NY 11050                           P‐0034797 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDER, SEAN
5053 WEST STRONG STREET
CHICAGO, IL 60630                                   P‐0034798 12/2/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                         Page 2292 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 458 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PARK, SANG GEUN
2563 POINTE COUPEE
CHINO HILLS, CA 91709                              P‐0034799 12/2/2017     TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
RIDDICK, TOM L
10074 GRANDVIEW DRIVE
LS MESA, CA 91941                                  P‐0034800 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANTER, MELANIE
12120 TEXAS AVE.
APT #302
LOS ANGELES, CA 90025                              P‐0034801 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CHARLES A
21 OAK HILL ROAD
NEEDHAM, MA 02492                                  P‐0034802 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, ANNEE
1915 BRILL DR.
LUTZ, FL 33549                                     P‐0034803 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLLO, KRISTINA J
2508 CHERRY AVE
STEUBENVILLE, OH 43952                             P‐0034804 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAISON, CORLISS
25 WASHINGTON LANE APT 625
WYNCOTE, PA 19095                                  P‐0034805 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUHN, KRIS J
15500 TAMARAC CIRCLE
WICHITA, KS 67230                                  P‐0034806 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, HILDA
51 VETERANS PKWY
PEARL RIVER, NY                                    P‐0034807 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, JOANNE R
1717 WHITNEY DRIVE
RICHARDSON, TX 75082                               P‐0034808 12/2/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
JACKSON, VINCENT
20648 JIMMY LUNCEFORD ROAD
NORTHPORT, AL 35475                                P‐0034809 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DITTMAN, REBECCA
10170 TRUCKEE WAY
COMMERCE CITY, CO 80022                            P‐0034810 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURTON, JOHN B
23 GREENFIELD DRIVE
ANSONIA, CT                                        P‐0034811 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAHILL, TRACI L
553 W 650 S
RICHFIELD, UT 84701                                P‐0034812 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTTONE, MARY C
9351 STOTTLEMEYER RD
BOONSBORO, MD                                      P‐0034813 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENCE, DEAN E
9195 MATTHEW DR.
MANASSAS PARK, VA 20111                            P‐0034814 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, VINCENT
210 HAMLIN LOOP
WALNUT CREEK, CA 94598                             P‐0034815 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2293 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 459 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HIGHLANDER RV CAMPGROUND
CAMPBELL, DONALD W
POB 880
1245 COUNTY RD 30
LAKE CITY, CO 81235                                 P‐0034816 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONN, PATRICIA E
1100 CONNEMARA LANE
PFLUGERVILLE, TX 78660                              P‐0034817 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFERT, PETRA F
2026 CALAIS ROAD
FORT WAYNE, IN 46814                                P‐0034818 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOINER, MELISSA D
2579 OLEANDER DRIVE
NAVARRE, FL 32566                                   P‐0034819 12/2/2017     TK Holdings Inc., et al.                    $27,400.00                                                                                   $27,400.00
MCDADE, ROBERTA C
1811 SUMMERNIGHT TERRACE
COLORADO SPRINGS, CO 80909‐2725                     P‐0034820 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKS, SHIRLEY A
1327 OLSEN WAY
SUISUN CITY, CA 94585                               P‐0034821 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALTON, LESLIE K
11552 IVY BUSH COURT
RESTON, VA 20191                                    P‐0034822 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KALANQUIN, DIANA L
2400 NE MOUNTAIN WILLOW DR.
BEND, OR 97701                                      P‐0034823 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOINER, MELISSA D
2579 OLEANDER DRIVE
NAVARRE, FL 32566                                   P‐0034824 12/2/2017     TK Holdings Inc., et al.                    $27,400.00                                                                                   $27,400.00
HIGHLANDER RV CAMPGROUND
CAMPBELL, DONALD W
1245 COUNTY RD. 30
POB 880
LAKE CITY, CO 81235                                 P‐0034825 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEMPERMAN, HUBERT J
15 BOWNE ST
EAST BRUNSWICK, NJ 08816                            P‐0034826 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRABELLI, MARCELLO
10 MAGNOLIA CT
OCEAN VIEW, NJ 08230                                P‐0034827 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HADLEY, DAVID D
9351 STOTTLEMEYER RD
BOONSBORO, MD 21713                                 P‐0034828 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRABELLI, MARCELLO
10 MAGNOLIA CT
OCEAN VIEW, NJ 08230                                P‐0034829 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEMPERMAN, DEBBIE I
15 BOWNE ST
EAST BRUNSWICK, NJ 08816                            P‐0034830 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUMMEL, STEPHANIE L
4872 LAKE ROCKWELL RD.
RAVENNA, OH 44266                                   P‐0034831 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LMT ENTERPRISES, LLC
8808 MINNEHAHA LN
KANSAS CITY, MO 64114                               P‐0034832 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2294 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 460 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PRASHKER, COREY J
1316 N PARADISE LANE
DAYTONA BEACH, FL 32119                            P‐0034833 12/2/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NUKAGA, CHIYO
505 43RD ST
OAKLAND, CA 94609                                  P‐0034834 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYBERG, JOAN M
1 BRIARSTONE LANE
GAITHERSBURG, MD 20877                             P‐0034835 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REVELES, LISA M
1017 11TH STREET
IMPERIAL BEACH, CA 91932                           P‐0034836 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAREY, TAMARA T
832 PAYETTE DRIVE
CORONA, CA 92881                                   P‐0034837 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGHLANDER RV CAMPGROUND
CAMPBELL, DONALD W
POB 880
LAKE CITY, CO 81235                                P‐0034838 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWFORD, JEROME
30844 GOLDEN RDG
NOVI, MI 48377                                     P‐0034839 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, ALESSANDRA
4805 BIRKDALE CIR
FAIRFIELD, CA 94534                                P‐0034840 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNG, CHARLIE
45760 MOUNTAIN PINE SQ
STERLING, VA 20166                                 P‐0034841 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHAN, BRETT M
1991 WILLESDON DR. E
JACKSONVILLE, FL 32246                             P‐0034842 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVOY, MELINDA K
6513 LAKEWOOD DR
HAMILTON, OH 45011                                 P‐0034843 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANKIN, GORDON D
16 DEERWOOD
ALISO VIEJO, CA 92656                              P‐0034844 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIRSCHENSOHN, HARRY N
4128 VENTURA CANYON AVE
SHERMAN OAKS, CA 91423                             P‐0034845 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, WYKEISHA
2705 10TH STREET
SAN PABLO, CA 94806                                P‐0034846 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINGER, CAROLYN M
1113 S WHITEMARSH AVE
COMPTON, CA 90220                                  P‐0034847 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELDVENIERIS, GAYLE J
1775 CRESCENT KNOLLS GLEN
ESCONDIDO, CA 92029                                P‐0034848 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEDMAN, THOMAS T
995 PUTNAM AVENUE
MERRICK, NY 11566                                  P‐0034849 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS, MIA P
116 BASALT COVE
SHERWOOD, AR 72120                                 P‐0034850 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2295 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 461 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HIGHLANDER RV CAMPGROUND
CAMPBELL, DONALD W
POB 880
LAKE CITY, CO 81235                                 P‐0034851 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, ROBERT E
7 OLD QUARRY RD
VASSALBORO, ME 04989                                P‐0034852 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGHLANDER RV CAMPGROUND
CAMPBELL, DONALD W
POB 880
LAKE CITY, CO 81235                                 P‐0034853 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAY, MICHAEL S
7010 HIGHLANDS DRIVE NE
OLYMPIA, WA 98516                                   P‐0034854 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAVINS, VICTOR G
P.O. BOX 14085
ST PETERSBURG, FL 33733                             P‐0034855 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERCHINSKE, VICKI L
1820 DEVONSHIRE DR NW
CANTON, OH 44708                                    P‐0034856 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, DANH L
1929 MAPLEVIEW CT
SWANSEA, IL 62226                                   P‐0034857 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BETTRAY, NICOLE M
6007 RED CEDAR DRIVE
BELLVUE, CO 80512                                   P‐0034858 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEURY, ANDREA
54 WAIAPO STREET
KIHEI                                               P‐0034859 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRITSCHGI, JEREMY C
9264 FOSDYKE COURT
SACRAMENTO, CA 95829                                P‐0034860 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, SHAOZHONG
10712 BRYCE LN
HIGHLANDS RANCH, CO 80126                           P‐0034861 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRITSCHGI, STEPHANIE M
9264 FOSDYKE COURT
SACRAMENTO, CA 95829                                P‐0034862 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTERVIK, JENNIFER
272 W. LANGHORNE AVENUE
BETHLEHEM, PA                                       P‐0034863 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDENBERG, JOHN J
2260 CRANFORD RD
DURHAM, NC 27705                                    P‐0034864 12/2/2017     TK Holdings Inc., et al.                      $465.00                                                                                       $465.00
MOWREY, DARYLL A
359 WILSON DR
ORCUTT, CA 93455                                    P‐0034865 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, LORETTA Y
6133 FIDLER AVE.
LAKEWOOD, CA 90712                                  P‐0034866 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDADE, ROBERTA C
1811 SUMMERNIGHT TERRACE
COLORADO SPRINGS, CO 80909‐2725                     P‐0034867 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIRALDO, MARISOL
630 S WIND CIRCLE
SUNRISE, FL 33326                                   P‐0034868 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2296 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 462 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VOJTIK, ERICA P
3407 KENTSHIRE CIRCLE
AURORA, IL 60504                                     P‐0034869 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARMET, CONNIE K
PO BOX 305
DAYTON, MT 59914                                     P‐0034870 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUKAGA, CHIYO
505 43RD ST
OAKLAND, CA 94609                                    P‐0034871 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOBICK, ROBERT F
100 DIANE LANE
MT PLEASANT, TX 75455                                P‐0034872 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYBERG, RICHARD J
1 BRIARSTONE LANE
GAITHERSBURG, MD 20877                               P‐0034873 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REALINO, ANALITA F
4449 W. HILL AVE
WAUKEGAN, IL 60085                                   P‐0034874 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITTSTRUCK, HEATHER M
15305 KAYLA ST SE
YELM, WA 98597                                       P‐0034875 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEST, GERALD W
16131 ROSENRIDGE DR
HOUSTON, TX 77053                                    P‐0034876 12/2/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SMITH, BOBBIE J
161 COURTENAY SMITH DR
SENECA, SC 29672                                     P‐0034877 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, JONAH C
4634 14TH ST.
BOULDER, CO 80304                                    P‐0034878 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITT, STEVE C
16520 SCEPTER CT
LOXLEY, AL 36551                                     P‐0034879 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWDER, STANFORD B
4027 WATERS EDGE LANE
LANCASTER, SC 29720                                  P‐0034880 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRISH, DAMIAN A
293 LEE ROAD 2212
SMITHS STATION, AL 36877                             P‐0034881 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARPE, BARBARA C
270 BOUNDARY TREE DR
ELLENWOOD, GA 30294                                  P‐0034882 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAY, BRENDA
7010 HIGHLANDS DRIVE NE
OLYMPIA, WA 98516                                    P‐0034883 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, TOLEDA M
5346 STEWART MILL ROAD
DOUGLASVILLE, GA 30135                               P‐0034884 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER CONSUMER
NORWOOD, TABITHA V
506 OAK RIDGE WAY
PEARL, MS 39208                                      P‐0034885 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHEBJAME, MARAL
6447 BIXBY TERRACE DR
LONG BEACH, CA 90815                                 P‐0034886 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2297 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 463 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TYLER, LORA A
40 BLUEFORDTOWN RD
NESMITH, SC 29580                                    P‐0034887 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, SARAH B
270 UNION AVE APT B6
RUTHERFORD, NJ 07070                                 P‐0034888 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLA, MICHAEL A
918 SAGE RD
WEST CHESTER, PA 19382                               P‐0034889 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLA, MICHAEL A
918 SAGE RD
WEST CHESTER, PA 19382                               P‐0034890 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUONGKHOT, KAYASONE
9721 CURTIS DR. W
IRVINGTON, AL 36544                                  P‐0034891 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANINGTON, ROXANNE M
21420 BELKNAP DRIVE
BEND, OR 97701                                       P‐0034892 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFERIES, NICHOLAS G
PO BOX 1558
KINGSTON, WA 98346                                   P‐0034893 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARGEMAN, CORNELIA V
40011 TILBURY DRIVE
PALMDALE, CA 93551                                   P‐0034894 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, TYSHAWN T
444 LOCUST CT
ROCKVILLE CENTRE, NY 11570                           P‐0034895 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALLS, MINDY F
9204 BRIETTE PLACE
EL CAJON, CA 92021                                   P‐0034896 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDY, NATHANIEL D
9015 E NASSAU AVE
DENVER, CO 80237                                     P‐0034897 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRANO, ELIZABETH
86 FULTON ST. #2
WEEHAWKEN, NJ 07086                                  P‐0034898 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEENOR FAMILY TRUST
7362 DERBY DRIVE
HAMILTON, OH 45011                                   P‐0034899 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTHONY, ROBERT W
1218 SMOKEY RD
AYLETT, VA 23009                                     P‐0034900 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, YOLANDA D
8520 COVE MEADOW LANE
FORT WORTH, TX 76123                                 P‐0034901 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVASTOPOULOS, BREANNE
90 ANALISA LN
WALNUT CREEK, CA 94596                               P‐0034902 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, LISA C
5431 DOGGETT RD
BROWNS SUMMIT, NC 27214                              P‐0034903 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVASTOPOULOS, BREANNE
90 ANALISA LN
WALNUT CREEK, CA 94596                               P‐0034904 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2298 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 464 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SOLA, BRITTAINY J
8401 CRISP RD
WILLIAMSBURG, MI 49690                               P‐0034905 12/2/2017     TK Holdings Inc., et al.                    $23,541.00                                                                                   $23,541.00
SAHEBJAME, JAMILEH
6447 BIXBY TERRACE DR
LONG BEACH, CA 90815                                 P‐0034906 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, AMANDA C
1300 SOUTHAMPTON RD
#20
BENICIA, CA 94510                                    P‐0034907 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLITT, ALICIA
2175 S TROY
ANAHEIM, CA 92802                                    P‐0034908 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, ARTHUR H
9208 NAN ST.
PICO RIVERA, CA 90660                                P‐0034909 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAPANI, ROXANNE M
191 WHEAT ROAD
BUENA, NJ 08310                                      P‐0034910 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLATCHEY, JOHN C
144 N SHORE TRAIL
STOYSTOWN, PA 15563                                  P‐0034911 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOONCE, RICHARD F
4325 RICHLANDS HWY
JACKSONVILLE, NC 28540‐8890                          P‐0034912 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FU, XIANG
1354 BLACKHAWK DRIVE
COLUMBUS, IN 47201                                   P‐0034913 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, KATHLEEN S
300 CALDECOTT LANE
UNIT 315
OAKLAND, CA 94618‐2421                               P‐0034914 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA, CARMEN C
NO ADDRESS PROVIDED
                                                     P‐0034915 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARROLLL, MARY A
6935 OVERLOOK HILL LANE
SUGAR LAND, TX 77479                                 P‐0034916 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVAULT, RICK W
5309 NE RAINBOW CIRCLE
LEE'S SUMMIT, MO 64064                               P‐0034917 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENTHAL, MARGARET A
19650 ANADALE DR.
TARZANA, CA 91356                                    P‐0034918 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGMON, MATTHEW S
6935 OVERLOOK HILL LANE
SUGAR LAND, TX 77479                                 P‐0034919 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, EUGENE
58 HARRISON AVE.
CARTERET, NJ 07008                                   P‐0034920 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUREBAYASHI, KAORI
1211 SOUTH 36TH PLACE
RENTON, WA 98055                                     P‐0034921 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2299 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 465 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCNIFF, PHILIP T
1626 ROCKWOOD STREET
APT. B
LOS ANGELES, CA 90026                                P‐0034922 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DAVID F
13224 TWILIGHT TR PL, NE
ALBUQUERQUE, NM 87111                                P‐0034923 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DAVID F
13224 TWILIGHT TR PL, NE
ALBUQUERQUE, NM 87111                                P‐0034924 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPP, ANDREW S
2317 DATE ST., APT. B
HONOLULU, HI 96826                                   P‐0034925 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEI, NAN
2510 SECRETARIAT DR
PLEASANTON, CA 94566                                 P‐0034926 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONG, QICHAO
4666 WILLOW BEND CT
CHINO HILLS, CA 91709                                P‐0034927 12/3/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KNOX, ALAN A
P. O. BOX 8678
NEWPORT BEACH, CA 92658                              P‐0034928 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOU, ZOE
64 MT BETHEL DRIVE
SCOTT TOWNSHIP, PA 18411‐7764                        P‐0034929 12/3/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LAI, CHARLES
756 6TH AVE NW
ISSAQUAH, WA 98027                                   P‐0034930 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILTON, SHIRLEY
NO ADDRESS PROVIDED
                                                     P‐0034931 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANTA, KAILI T
1614 LENNOX FLATS DR
COLUMBUS, OH 43212                                   P‐0034932 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONTIVEROS, NICOLE A
2936 W. SADY AVE
VISALIA
CALIFORNIA, CA 93291                                 P‐0034933 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, SHAWN C
1614 LENNOX FLATS DR
COLUMBUS, OH 43212                                   P‐0034934 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOITA, PAMELA J
NO ADDRESS PROVIDED
                                                     P‐0034935 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINA‐MARTINEZ, DIEGO
25556 JUBAN RD
DENHAM SPRINGS, LA 70726                             P‐0034936 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGESS‐MILLER, CHRISTINE
630 LENOX AVE. APT 3E
NEW YORK, NY 10037                                   P‐0034937 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVI, TEISHA Y
P.O. BOX 99556
EMERYVILLE, CA 94662                                 P‐0034938 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRKHAM, MICHAEL A
214 ARCHER DR
SANTA CRUZ, CA 95060                                 P‐0034939 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2300 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                     Page 466 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                            Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                     Amount
KUBIK, JAMES M
1930 S. VALLEY RD.
LOMBARD, IL 60148                                   P‐0034940 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
GANDHI, PRADIP M
2190 SOARING LANE
LAWRENCEVILLE, GA 30044                             P‐0034941 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
GEORGE, JAMIE E
501 N EAST D ST
ALTURAS, CA 96101                                   P‐0034942 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CAPIZZI, LINDA
416 SUTTON AVE
HACKENSACK, NJ 07601                                P‐0034943 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
PINA‐MARTINEZ, DIEGO
2555 JUBAN RD
DENHAM SPRINGS, LA 70726                            P‐0034944 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CORNELLIER, KEVIN S
4649 GLENBROOKE TER.
SARASOTA, FL 34243                                  P‐0034945 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
BASHORE, VALERIE A
110 GRAVEL PIT ROAD
BETHEL, PA 19507                                    P‐0034946 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
TILMANN, KAREN
3640 N OCEAN DRIVE
APT#1229
SINGER ISLAND, FL 33404                             P‐0034947 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
PURE PROFIT
STEPHENS, ADAM N
10300 E 39TH ST
KANSAS CITY, MO 64133                               P‐0034948 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CLARKE, JESSICA S
9234 FAIR HILL CT
MECHANICSVILLE, VA 23116                            P‐0034949 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
REINHART, CHARLENE A
PO BOX 1707
BUTLER, PA 16003                                    P‐0034950 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SNYDER, BRYAN R
1891 PRINCETON DRIVE
CLEARWATER, FL 33765                                P‐0034951 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
DEEGAN, DOLORES P
8 MCKINLEY AVE.
LYNBROOK, NY 11563                                  P‐0034952 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
ARMENDARIZ, JOSE J
19143 E. WHITAKER PLACE
AURORA, CO 80015                                    P‐0034953 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
TOLL, REGINA
1110 SW 125TH AVE
M412
PEMBROKE PINES, FL 33027                            P‐0034954 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
ON BEHALF OF THE CLASS GROUP.
AKSELROD, ELI
16 HATIDHAR ST.
BEIT ETGARIM
RA'ANANA 4366518
ISRAEL                                              P‐0034955 12/3/2017     TK Holdings Inc., et al.                  $300,000,000.00                                                                              $300,000,000.00



                                                                                         Page 2301 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 467 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
TOLL, REGINA
1110 SW 125TH AVE
M 412
PEMBROKE PINES, FL 33027                           P‐0034956 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOHLHOFF, DONALD W
4449 SHASTA DR.
SAGINAW, MI 48603                                  P‐0034957 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, GIANA F
29 MAGNOLIA AVE
SHALIMAR, FL 32579                                 P‐0034958 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOTTSTEIN, BRYAN H
48 HOMETOWN AVE.
TAMAQUA, PA 18252                                  P‐0034959 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACIERA, PAUL A
314 NOTTINGLEY DRIVE
HOPE MILLS, NC 28348                               P‐0034960 12/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KORT, KATHLEEN M
7603 SUMMERFIELD ST
WESTON, WI 54476                                   P‐0034961 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORNEMAN, BRENT
101 ASHLEY CIRCLE
LANSDALE, PA 19446                                 P‐0034962 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SEAN F
2221 RICHLAND AVE
APT 277
METAIRIE, LA 70001                                 P‐0034963 12/3/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
WAY, GREGORY
270 SHADELAND AVE
DREXEL HILL, PA 19026                              P‐0034964 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
FARRETTA, VICKI S
18930 51ST PL W
LYNNWOOD, WA 98036                                 P‐0034965 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALLS, MYLECHIA
9201 BIRCH CLIFF DRIVE
FREDERICKSBURG, VA 22407                           P‐0034966 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KULACZ, ROBERT F
93 CROWN STREET
TRUMBULL, CT 06611‐3101                            P‐0034967 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURK, CYNTHIA N
8224 229TH ST
APT 2
QUEENS VILLAGE, NY 11427                           P‐0034968 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECKHART, JAMES E
5703 GLEN PINES DRIVE
HOUSTON, TX 77069                                  P‐0034969 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEARMOND, RICHARD L
8414 GREENWOOD CIRCLE
LENEXA, KS 66215                                   P‐0034970 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUCCINO, CAROLE A
415 N AKERS ST SPC 129
VISALIA, CA 93291‐8205                             P‐0034971 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNDERBURG, BRASHAWNA L
202 FORREST WAY
PALMETTO, GA 30268                                 P‐0034972 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2302 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 468 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
STACHLER, ASHLEY R
452 SPRUCE STREET
ST.HENRY, OH 45883                                  P‐0034973 12/3/2017     TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
NESBITT, EVELYN
737 NE 41ST AVE
OCALA, FL 34470                                     P‐0034974 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DISMUTE, BRANT T
66 BENTLEY CIR
LITTLE ROCK, AR 72210                               P‐0034975 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEETER, MATTHEW T
4827 N PINEHILL DR
OZARK, MO 65721                                     P‐0034976 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANT, DEVON C
531 WOODFIELD ROAD
WEST HEMPSTEAD, NY 11552‐3247                       P‐0034977 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEETER, MATTHEW T
4827 N PINEHILL DR
OZARK, MO 65721                                     P‐0034978 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOLKSWAGEN CREDIT
COOPER, CHERYL A
712 GARDEN TERRACE LANE
LEWISVILLE, NC 27023                                P‐0034979 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERNA, DEBORAH D
2705 W. HUMPHREY ST.
TAMPA, FL 33614                                     P‐0034980 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, LYNN M
708 ALABAMA ST
APT 410
KATY, TX 77494                                      P‐0034981 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGINBOTHAM, CRYSTAL A
320 PINEY POINT ROAD
PASADENA, MD 21122                                  P‐0034982 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOO, CALVIN
19‐B WESTON AVE
SOMERVILLE, MA 02144                                P‐0034983 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCABE, RONALD
419 POLO CLUB DR
CORAOPOLIS, PA                                      P‐0034984 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GADSBY, LORI
890 RAVENSBURY STREET
LAKE SHERWOOD, CA 91361                             P‐0034985 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALINGH, MARY J
4‐1D WINDING BROOK DR
GUILDERLAND, NY 12084                               P‐0034986 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBROOK, TRACY D
135 BOGGY LANE
MENA, AR 71953                                      P‐0034987 12/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GRANT, SANDY G
8116 PAGODA DRIVE
SPRING HILL, FL 34606                               P‐0034988 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOHMAN, KEVIN J
11165 KEELER RD
BROOKVILLE, IN 47012‐8909                           P‐0034989 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE, MICHAEL
34675 VALLEY FORGE
FARMINGTON HILLS, MI 48331                          P‐0034990 12/3/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
                                                                                         Page 2303 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 469 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PILAFIAN, NERISA G
2621 W. LUTZ LAKE FERN ROAD
LUTZ, FL 33558                                       P‐0034991 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUICK, MICHAEL D
9519 DAUFUSKIE DRIVE
CHARLOTTE, NC 28278                                  P‐0034992 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATIL, PRAKASH
162B MILL ROAD
CHELMSFORD, MA 01824                                 P‐0034993 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, TERRENCE B
4914 S. MULLEN ST.
TACOMA, WA 98409                                     P‐0034994 12/3/2017     TK Holdings Inc., et al.                    $52,000.00                                                                                   $52,000.00
HODROJ, SIHAM
8541 ROCKLAND ST
DEARBORN HEIGHTS, MI 48127                           P‐0034995 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, KELSEY R
11 E BELLEFONTE AVE
APT 101
ALEXANDRIA, VA 22301                                 P‐0034996 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGDEN, JAMES B
480 MIDDLE GROVE RD
MIDDLE GROVE, NY 12850                               P‐0034997 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, GEORGE A
2736 QUENBY AVE
HOUSTON, TX 77005‐2430                               P‐0034998 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, GEORGE J
424 MENDENHALL DRIVE
WINSTON SALEM, NC 27127                              P‐0034999 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN, CYNTHIA S
42 WATERVIEW HEIGHTS
ITHACA, NY 14850‐9582                                P‐0035000 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, DENNIS L
182 FLORA VISTA AVE
CAMARILLO, CA 93012‐5170                             P‐0035001 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN, THOMAS J
42 WATERVIEW HEIGHTS
ITHACA, NY 14850‐9582                                P‐0035002 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNDELL, LOUISE A
121 NELLIGAN TERR.
P.O. BOX 657
WARREN, MA 01083‐0657                                P‐0035003 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDLE, JIMMY
4848 ROCKLAND WAY
FAIR OAKS, CA 95628                                  P‐0035004 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CHANG LUNG
632 MILLSPRING DR
DURHAM, NC 27705                                     P‐0035005 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BHANSE, TUSHAR T
3867 BURTON CMN
FREMONT, CA 94536                                    P‐0035006 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, PATRICIA M
P.O. BOX 777
SAFETY HARBOR, FL 34695                              P‐0035007 12/3/2017     TK Holdings Inc., et al.                    $24,432.27                                                                                   $24,432.27
THOMSON, SCOTT J
W7107 COUNTY ROAD U
PLYMOUTH, WI 53073                                   P‐0035008 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2304 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 470 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FALTER WEALTH MGMT SERVICES
FALTER, BARRY M
8911 WHISPERING WIND ROAD
LINCOLN, NE 68512                                  P‐0035009 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANELLE, THERESA C
W325 HWY 10
BRILLION, WI 54110                                 P‐0035010 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, PATRICIA M
P.O. BOX 777
SAFETY HARBOR, FL 34695                            P‐0035011 12/3/2017     TK Holdings Inc., et al.                    $17,882.01                                                                                   $17,882.01
BICO, AGOSTINHO V
100 ASPETUCK RIDGE ROAD
NEW MILFORD, CT 06776                              P‐0035012 12/3/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
WIGGINS, DAVID
4777 BYRON ROAD
PIKESVILLE, MD 21208                               P‐0035013 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALHASSAN, ABDULMAJEED
809 N THOMPSON DR
APT 202
MADISON, WI 53704                                  P‐0035014 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AWE, SUSAN E
5113 S RIVER PARK PLACE
SIOUX FALLS, SD 57108                              P‐0035015 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRO, AMY
123 LEROY ST.
BINGHAMTON, NY 13905                               P‐0035016 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DISMUTE, BRANT T
66 BENTLEY CIR
LITTLE ROCK, AR 72210                              P‐0035017 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, HAROLD E
8216 OLD CISTERN CT
LAS VEGAS, NV 89131                                P‐0035018 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIPILATO, DAVID M
800 KUMUKAHI PLACE
HONOLULU, HI 96825                                 P‐0035019 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, MICHAEL A
4008 FERNCROFT LN
BETHLEHEM, PA 18020                                P‐0035020 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0035021 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLAN, LOIS E
501 WILDWOOD TERRACE SW
MARIETTA, GA 30060‐6238                            P‐0035022 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0035023 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0035024 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0035025 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUTNER, ABE
1434 CY AVENUE
CASPER, WY 82604‐3512                              P‐0035026 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2305 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 471 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0035027 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASTINGS, LINDA M
204 BRANCH CIRCLE
EAST BERLIN, PA 17316                               P‐0035028 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                 P‐0035029 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0035030 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, GEORGE J
424 MENDENHALL DRIVE
WINSTON SALEM, NC 27127                             P‐0035031 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0035032 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, JOY
1947 SOUTH 150 EAST
CLEARFIELD, UT 84015                                P‐0035033 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARONSON, REMY J
758 KING STREET
RYE BROOK, NY 10573                                 P‐0035034 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0035035 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, ALEX
498 NW 35TH AVE
MIAMI, FL 33125                                     P‐0035036 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0035037 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVAS, JENNY
600 ROXHAM AVE
LA PUENTE, CA 91744                                 P‐0035038 12/3/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
SCALES, CLIFFORD
1648 RIVER BIRCH AVE
OVIEDO, FL 32765                                    P‐0035039 12/3/2017     TK Holdings Inc., et al.                      $125.00                                                                                       $125.00
KENNEY, REYNOLDS
3908 CORAL PT
COLORADO SPRINGS, CO 80917                          P‐0035040 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHOWAJA, AMEER
6942 ARCHER TRAIL
INVER GROVE HGHT, MN 55077                          P‐0035041 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, GEORGE J
424 MENDENHALL DRIVE
WINSTON SALEM, NC 27127                             P‐0035042 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, BEVERLY M
6038 RICHMOND HIGHWAY
APARTMENT 413
ALEXANDRIA, VA 22303                                P‐0035043 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALES, SARAH
1648 RIVER BIRCH AVE
OVIEDO, FL 32765                                    P‐0035044 12/3/2017     TK Holdings Inc., et al.                      $125.00                                                                                       $125.00

                                                                                         Page 2306 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 472 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
TREXLER, EDWARD C
283 HUNTERSRIDGE RD
WINCHESTER, VA 22602                               P‐0035045 12/3/2017     TK Holdings Inc., et al.                    $19,131.27                                                                                   $19,131.27
SAGGIOMO, JOSEPH
334 NEW CASTLE LANE
LOGAN TWP, NJ 08085                                P‐0035046 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGGIOMO, JOSEPH
334 NEW CASTLE LANE
LOGAN TWP, NJ 08085                                P‐0035047 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, DALE S
22411 137TH ST. NE
GRANITE FALLS, WA 98252                            P‐0035048 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALVIN, JANETTE M
7559 PASSALIS LANE
SACRAMENTO, CA 95829                               P‐0035049 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FROEHLICH, DANN J
19368 MESA DRIVE
VILLA PARK, CA 92861                               P‐0035050 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRESHAM, TROIRICA L
3908 ELM TRACE DRIVE
LOGANVILLE, GA 30052                               P‐0035051 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, MIKE G
25101 CAROUSEL RD
PAYNESVILLE, MN 56362                              P‐0035052 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IKEDA, SCOTT T
511 100TH AVE NE
UNIT 201
BELLEVUE, WA 98004                                 P‐0035053 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOMAN, LINDA B
104 GREMAR DR.
HOLLY SPRINGS, NC 27540                            P‐0035054 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JOSEPH V
3400 N DERBIGNY ST
NEW ORLEANS, LA 70117                              P‐0035055 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLARZ, ALAN H
51 ROCK RIDGE DRIVE
RYE BROOK, NY 10573                                P‐0035056 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLARZ, ALAN H
51 ROCK RIDGE DRIVE
RYE BROOK, NY 10573                                P‐0035057 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, CLASSIE N
314 STARBOARD DR
BEAR, DE 19701                                     P‐0035058 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIANCI, DEBORAH L
2481 SILVER MEADOW LANE
WESTMINSTER, MD 21158                              P‐0035059 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLARZ, ALAN H
51 ROCK RIDGE DRIVE
RYE BROOK, NY 10573                                P‐0035060 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                P‐0035061 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATKINS, EARNEST
9010 GARDEN WALK LANE
APT 204
CHARLOTTE, NC 28216                                P‐0035062 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2307 of 3671
                                                   Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 473 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STANALAND, HENRY
15520 ECORIO DRIVE
AUSTIN, TX 78728                                        P‐0035063 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035064 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUTNER, ABE
1434 CY AVENUE
CASPER, WY 82604‐3512                                   P‐0035065 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035066 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOVACH, ELAINE M
2526 NE 20TH PL
CAPE CORAL, FL 33909                                    P‐0035067 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIRNS, LISA A
17232 NW STOLLER DR
PORTLAND, OR 97229                                      P‐0035068 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOUGLAS, KATHRYN
2442 RIDGEWIND WAY
WINDERMERE, FL 34786                                    P‐0035069 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, STAN D
7580 OAK LEAF DRIVE
SANTA ROSA, CA 95409                                    P‐0035070 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARD, KEVIN W
902 BEDFORD CT
WALDORF, MD 20602                                       P‐0035071 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, SIMONE M
2606 SPRING CREEK DR.
SANTA ROSA, CA 95405                                    P‐0035072 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, ADELE D
147 CHATHAM WEST DRIVE
BROCKTON, MA 02301                                      P‐0035073 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSSY, PHILLIP L
4449 MONACO ST.
SAN DIEGO, CA 92107                                     P‐0035074 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTESVILLANUEVA, ANGELICA M
PO BOX 2110
AGUADA, PR 00602                                        P‐0035075 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALE, LUCINDA G
8505 ROLLING OAKS DR
MONTGOMERY, TX 77356                                    P‐0035076 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATTY, KATHLEEN A
9108 MINNEHAHA COURT
ST. LOUIS PARK, MN 55426                                P‐0035077 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARUE III, THOMAS L
NO ADDRESS PROVIDED
                                                        P‐0035078 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCESCHI, JOSEPH D
813 REDHEART DRIVE
HAMPTON, VA 23666                                       P‐0035079 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSSY, PHILLIP L
4449 MONACO ST.
SAN DIEGO, CA 92107                                     P‐0035080 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2308 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 474 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COOPER, VERNA
835 FRANCIS ST.
LONGMONT, CO 80501                                  P‐0035081 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATTY, KATHLEEN A
9108 MINNEHAHA COURT
ST. LOUIS PARK, MN 55426                            P‐0035082 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINGER, STEVEN D
21 BROOKHEDGE ROAD
TRUMBULL, CT 06611                                  P‐0035083 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS‐ROBBINS, MICHELLE D
2731 LEGEND HOLLOW COURT
HENDERSON, NV 89074                                 P‐0035084 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CINOTTO, DOMINICK J
735 LYNWOOD DR.
ENCINITAS, CA 92024                                 P‐0035085 12/3/2017     TK Holdings Inc., et al.                     $1,078.13                                                                                    $1,078.13
PENDO, SUZETTE
8749 PHOENIX AVENUE
FAIR OAKS, CA 95628                                 P‐0035086 12/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KOSSY, PHILLIP L
4449 MONACO ST.
SAN DIEGO, CA 92107                                 P‐0035087 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, THOMAS N
1587 SCOTTEN ST
PORT CHARLOTTE
, FL 33952                                          P‐0035088 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREHEAD, SUSAN M
1860 BRIDLE PATH
INDEPENDENCE, KY 41051                              P‐0035089 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBER, RAYMOND R
279 FORGE RD.
WEST CREEK, NJ 08092                                P‐0035090 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, MARLENE
13701 SW 12 STREET APT A110
PMBROKE PINES, FL 33027                             P‐0035091 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCESCHI, JOSEPH D
813 REDHEART DRIVE
HAMPTON, VA 23666                                   P‐0035092 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LINDA K
254 SOUTH HEALY AVENUE
SCARSDALE, NY                                       P‐0035093 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINDRED, SUSAN
10443 W. 83RD AVENUE
ARVADA, CO 80005                                    P‐0035094 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BEATRICE K
5973 PASEO ENCANTADA
CAMARILLO, CA 93012                                 P‐0035095 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PD & DD HOLDINGS LLC
242 DEWBERRY ROAD
JONESBORO, LA 71251                                 P‐0035096 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESCH, FRANCISCO C
3017 NE 201ST PLACE
LAKE FOREST PARK, WA 98155                          P‐0035097 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTODOULIDIS, NILES C
1625 SE N ST APT 105C
GRANTS PASS, OR 97526                               P‐0035098 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2309 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 475 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WAY, CHRISTINE D
10720 36TH PL N
PLYMOUTH, MN 55441‐1403                            P‐0035099 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, JEFFREY
6543 175TH STREET
FRESH MEADOWS, NY 11365                            P‐0035100 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAPKER, MELODY P
5919 CATALINA STREET
FAIRWAY, KS 66205                                  P‐0035101 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGARICK, JOSHUA F
750 PORT ST.
APT. 1531
ALEXANDRIA, VA 22314                               P‐0035102 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAYTON, JOHN F
4203 SAN ANSELINE AVE
LAKEWOOD, CA 90713                                 P‐0035103 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, WAYLAND
809 ABBEYGLEN CASTLE DRIVE
PFLUGERVILLE, TX 78660                             P‐0035104 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUMBIE, PAUL M
15417 E GOLDEN EAGLE BLVD
FOUNTAIN HILLS, AZ 85268                           P‐0035105 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANOVE FAMILY REVOCABLE TRUST
15417 E GOLDEN EAGLE BLVD
FOUNTAIN HILLS, AZ 85268‐1421                      P‐0035106 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, MALCOLM D
1710 NATALIE PL
OXNARD, CA 93030                                   P‐0035107 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOMEY COOPER, CYNTHIA L
245 PALOMINO AVE
ROSEBURG, OR 97471                                 P‐0035108 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CINOTTO, JEAN M
735 LYNWOOD DR.
ENCINITAS, CA 92024                                P‐0035109 12/3/2017     TK Holdings Inc., et al.                     $1,078.13                                                                                    $1,078.13
HERNANDEZ, CRYSTAL M
1724 KARL ST
SAN JOSE, CA 95122                                 P‐0035110 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, STEPHEN
15457 JACKSON ROAD
DELRAY BEACH, FL 33484                             P‐0035111 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAMS, NORMAN J
35 PROSPECT PARK WEST
APT. 10‐D
BROOKLYN, NY 11215                                 P‐0035112 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOOMRO, ESSAM A
1920 W SUNSET DR
NOGALES, AZ 85621                                  P‐0035113 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNIS, AVERY M
25055 235TH CT SE
MAPLE VALLEY, WA 98038                             P‐0035114 12/3/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
RICHARDSON, CARMEN R
9307 INNSBROOK WAY
BALTIMORE, MD 21236                                P‐0035115 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ, JOHANY M
2960 SIESTA VIEW DR
KISSIMMEE, FL 34744                                P‐0035116 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2310 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 476 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BRUNNER, GERALD O
516 S FOURTH ST
DENVER, PA 17517                                  P‐0035117 12/3/2017     TK Holdings Inc., et al.                      $125.00                                                                                       $125.00
MULLINS, CHRISTOPHER J
7580 OAK LEAF DRIVE
SANTA ROSA, CA 95409                              P‐0035118 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEL, CHRISTOPHER B
4114 TAMBOR ROAD
SAN DIEGO, CA 92124                               P‐0035119 12/3/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
BARRETT, REBECCA L
415 NW 44TH STREET
SEATTLE, WA 98107                                 P‐0035120 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THROOP, SANDRA R
912 WALNUT DRIVE
PASO ROBLES, CA 93446                             P‐0035121 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANT, JERRY E
4848 SHERIDAN STREET
HOLLYWOOD, FL 33021‐3417                          P‐0035122 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HA, TAM M
PECH RD APT #2
HOUSTON, TX 77055                                 P‐0035123 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHETPHOMMASOUK, ESTHER M
902 BEDFORD CT
WALDORF, MD 20602                                 P‐0035124 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRACY, PATRICIA A
PATRICIA GRACY
22217 CYMAN
WARREN, MI 48091                                  P‐0035125 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CALLAGHAN, PEGGY
207 NE 6TH STREET
NEWPORT, OR 97365                                 P‐0035126 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, MARSHA S
4200 MCKINNON ROAD
WINDERMERE, FL 34786                              P‐0035127 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, BRENT M
2442 RIDGEWIND WAY
WINDERMERE, FL 34786                              P‐0035128 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMES, GERALDO
216 VANDERMARK DRIVE
MILFORD, PA 18337                                 P‐0035129 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOSSER, CLAIRE G
225 ROYCROFT AVE, UNIT B
LONG BEACH, CA 90803                              P‐0035130 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, MARSHA S
4200 MCKINNON ROAD
WINDERMERE, FL 34786                              P‐0035131 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, SIMONE M
2606 SPRING CREEK DR.
SANTA ROSA, CA 95405                              P‐0035132 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARABAJAL, EDUARDO A
29 DEBRA COURT
MONTICELLO, NY 12701                              P‐0035133 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, RONALD W
1500 EAST TALL TREE ROAD
APT 16104
DERBY, KS 67037                                   P‐0035134 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 2311 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 477 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DEESE, TWANNA
115 KEM LANE
MOUNT HOLLY, NC 28120                               P‐0035135 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPP, JIMMIE L
740 SELDON DR
WINCHESTER, VA 22601‐3235                           P‐0035136 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEIA, MASSIMILIAN
ARHMF LLP C/O MAX TEIA
2525 PONCE DE LEON BLVD #1225
CORAL GABLES, FL 33134                              P‐0035137 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOAKS, KEYANDA D
2864 BANKS MILL RD APT.A
AIKEN, SC 29803                                     P‐0035138 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, MATTHEW D
405 STONEWOOD DRIVE
PEACHTREE CITY, GA 30269                            P‐0035139 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINE, MOLLY P
13 CARDINAL RD.
COLCHESTER, CT                                      P‐0035140 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN HORN, MARC F
1076 DORSET CT
LONDON, OH 43140                                    P‐0035141 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, BOBBI L
6910 N COLUMBIA WAY
PORTLAND, OR 97203                                  P‐0035142 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTELS, RAYMOND
68 CEDAR ROAD
WILTON, CT 06897                                    P‐0035143 12/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BOLLAN, JOHN
11248 TANGELO TER
BONITA SPRINGS, FL 34135                            P‐0035144 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUCHA, NINWAY
7844 N HARLEM AVE
NILES, IL 60714                                     P‐0035145 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUO, KENNETH
60 E BEECH DRIVE
SCHAUMBURG, IL 60193                                P‐0035146 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERPOINT CAPITAL PARTNERS
PO BOX 7900
ST CLOUD, MN 56302                                  P‐0035147 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLOY, B. J.
2207 ADDISON
HOUSTON, TX 77030‐1141                              P‐0035148 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENTECOST, DEVIN J
7291 SE VILLA ST
HILLSBORO, OR 97123                                 P‐0035149 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, MIRILYN R
203 4TH STREET
PALESTINE, TX 75803                                 P‐0035150 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINONES, JUAN R
7131 GLENWOOD DR.
EAST STROUDSBURG, PA 18301                          P‐0035151 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, PETER R
127 MIRAMAR DR.
COLORADO SPRINGS, CO 80906                          P‐0035152 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2312 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 478 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HANEY, GARY D
8245 ROLLING ACRES TRAIL
FAIR OAKS RANCH, TX 78015                           P‐0035153 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, PETER R
127 MIRAMAR DRIVE
COLORADO SPRINGS, CO 80906                          P‐0035154 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELSEN, LOUIS A
118 ST. PAULS PLACE DRIVE
GILBERT, SC 29054                                   P‐0035155 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, TONIA L
6835 SOUTH CORNELL AVE.
GN
CHICAGO, IL 60649                                   P‐0035156 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OMAR, HALIMA H
1030 N PELHAM STR
ALEXANDRIA, VA 22304                                P‐0035157 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSSEL, STACEY J
615 S 7TH ST #315
TACOMA, WA 98405                                    P‐0035158 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, BEVERLY
119 PARK ST
SAFETY HARBOR, FL 34695                             P‐0035159 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EQUITY NORTHWEST, INC.
5855 PLEASURE POINT LN SE
BELLEVUE, WA 98006                                  P‐0035160 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ALAN
1059 S FORGE RD
PALMYRA, PA 17078                                   P‐0035161 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, HOWARD
119 PARKST
SAFETY HARBOR, FL 34695                             P‐0035162 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALLEO, CYNTHIA M
102 CANTERBURY DRIVE
SAUGERTIES, NY 12477                                P‐0035163 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BESTE, ROBERT L
1345 BRAMPTON ROAD
LOS ANGELES, CA 90041                               P‐0035164 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DONGEN, HANS P
1014 S PEPPER TREE LN
SPOKANE, WA 99224                                   P‐0035165 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHEE, RONALD
75 HAWKINS STREET
STRATFORD, CT 06614                                 P‐0035166 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARAKADAS, IOANNIS
PO BOX 1019
RIVERSIDE, CT 06878                                 P‐0035167 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IBSEN, KURT W
3963 W 127TH AVE
BROOMFIELD, CO 80020‐5339                           P‐0035168 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWOOD, KAREN M
406 CATO CIRCLE
PEARL, MS 39208                                     P‐0035169 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CODD, COURTNEY
2318 CLEMENTINE LANE
RENO, NV 89521                                      P‐0035170 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2313 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 479 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SCHAEFER, PAMELA A
9929 HEMET DRIVE
LAS VEGAS, NV 89134                                P‐0035171 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WARING, ELENA L
12575 SHOLANDER AVE
CHINO, CA 91710                                    P‐0035172 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, SAMANTHA E
4101 E 20TH ST
JOPLIN, MO 64804                                   P‐0035173 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIN, BRIAN A
2784 N BELL HOLLOW PL
TUCSON, AZ 85745                                   P‐0035174 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JACOB
27 PROSPECT RD.
PLYMPTON, MA 02367                                 P‐0035175 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIROTA, ANNE G
19409 PLUMMER STREET
NORTHRIDGE, CA 91324                               P‐0035176 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIODY, PATRICIA A
6219 W. KRISTAL WAY
GLENDALE, AZ 85308                                 P‐0035177 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIROTA, ANNE G
19409 PLUMMER STREET
NORTHRIDGE, CA 91324                               P‐0035178 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, EUNICE
905 LARRY COURT
PHENIX CITY, AL 36869                              P‐0035179 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIROTA, ANNE G
19409 PLUMMER STREET
NORTHRIDGE, CA 91324                               P‐0035180 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BESTER, ADAM J
1505 GRAY ROCK ROAD
CHESAPEAKE, VA 23322                               P‐0035181 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEESE, TWANNA
115 KEM LANE
MOUNT HOLLY, NC 28120                              P‐0035182 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATLIFF, MONYA K
310 FAIRWAY DRIVE
WILLOW PARK, TX 76087                              P‐0035183 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CZUJAK, MARY E
599 ROOSEVELT HWY
WAYMART, PA 18472                                  P‐0035184 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEESE, TWANNA
115 KEM LANE
MOUNT HOLLY, NC 28120                              P‐0035185 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, GREGORY C
3201 BLOSSOM LANE
ODESSA, TX 79762                                   P‐0035186 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA, GEORGE M
7800 MULBERRY BOTTOM LANE
SPRINGFIELD, VA 22153                              P‐0035187 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, DONNA L
3716 CAMBRIDGE AVE
LORAIN, OH 44053                                   P‐0035188 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2314 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 480 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RIVERS, DON F
7916 PAPER BIRCH DRIVE
CHARLOTTE, NC 28215                                P‐0035189 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, JAMES A
29 SHAWNEE LANE
DOVER, NH 03820                                    P‐0035190 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DAVID B
1900 WEBSTER STREET
SAN FRANCISCO, CA 94115                            P‐0035191 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA, GEORGE M
7800 MULBERRY BOTTOM LANE
SPRINGFIELD, VA 22153                              P‐0035192 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZO, ARLENE J
4222 WEST EL CAMPO GRANDE AVE
N LAS VEGAS, NV 89031                              P‐0035193 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, MARCIA A
29 SHAWNEE LANE
DOVER, NH 03820                                    P‐0035194 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERS, BONNIE G
7916 PAPER BIRCH DRIVE
CHARLOTTE, NC 28215                                P‐0035195 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, THOMAS
200 GIBSON POINT
SOLANA BEACH, CA 92075                             P‐0035196 12/3/2017     TK Holdings Inc., et al.                      $675.00                                                                                       $675.00
HUANG, TONGBO
46 W VIEW AVE
SAN FRANCISCO, CA 94134                            P‐0035197 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, FRANCIS
PO BOX 1264
BLOOMFIELD, NM 87413                               P‐0035198 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KATHERINE
PO BOX 1074
BODEGA BAY, CA 94923                               P‐0035199 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMER, JEROME
ATRIA PARK AT ST. JOSEPH
350 BUSH RD
JUPITER, FL 33458                                  P‐0035200 12/3/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
GREENE, DEDRA N
7916 PAPER BIRCH DRIVE
CHARLOTTE, NC 28215                                P‐0035201 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANZETTI, PAUL J
2016 MAIN ST, UNIT 1502
HOUSTON, TX 77002                                  P‐0035202 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DIEMTHUY T
7456 GLIMMERING SUN AVE.
LAS VEGAS, NV 89178                                P‐0035203 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DAVID B
1900 WEBSTER STREET
SAN FRANCISCO, CA 94115                            P‐0035204 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOCKEY JONES, LAUREN B
5451 REED LN SE
SALEM, OR 97306                                    P‐0035205 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEIRNE, ESTHER C
102 DAVID LAMOREE WAY
RIO VISTA, CA 94571‐1666                           P‐0035206 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2315 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 481 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CUNNINGHAM, SYLVIA
110 BUFFINGTON ROAD
STEELE, AL 35987                                  P‐0035207 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAPP, DOUGLAS J
267 WOODROW KAY ROAD
ROCKMART, GA 30153                                P‐0035208 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARDA, JOHN M
7217 N WILLOW BEND POINTE
PEORIA, IL 61614                                  P‐0035209 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNER, ALAN L
3908 JEFFRY STREET
SILVER SPRING, MD 20906                           P‐0035210 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, HOWARD
119 PARKST
SAFETYHARBOR, FL 34695                            P‐0035211 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DAVID B
1900 WEBSTER STREET
SAN FRANCISCO, CA 94115                           P‐0035212 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ALAN
1059 S FORGE RD
PALMYRA, PA 17078                                 P‐0035213 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHRHARDT, KRISTEN L
300 LOCUST RD.
WINNETKA, IL 60093                                P‐0035214 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, BEVERLY
119 PARK ST
SAFETYHARBOR, FL 34695                            P‐0035215 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, JENNIFER A
3478 KATIE LN.
CERES, CA 95307                                   P‐0035216 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERDA, DAVID
281 WRIGHT DRIVE
LAKE IN THE HILL, IL 60156                        P‐0035217 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, JENNIFER L
7532 GRANBY AVENUE
RANCHO CUCAMONGA, CA 91730                        P‐0035218 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMONT, DAVID E
952 CHISHOLM RIDGE DRIVE
ROCKWALL, TX 75032‐2656                           P‐0035219 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, JOANN
2238 BELLCHASE DRIVE
MANTECA, CA 95336                                 P‐0035220 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, STANLEY E
STANLEY E GREEN
941 LARKER AVE
LOS ANGELES, CA 90042                             P‐0035221 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERDA, DAVID
281 WRIGHT DRIVE
LAKE IN THE HILL, IL 60156                        P‐0035222 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREEL, LARRY L
646 27TH ST.
RICHMOND, CA 94804‐1506                           P‐0035223 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, CYNTHIA R
3495 GRAND AVE
#318
GURNEE, IL 60031                                  P‐0035224 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 2316 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 482 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ERJAVAC, KEITH W
12 BROOK LANE
BROOKVILLE, PA 15825                                P‐0035225 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARTIN, MELISSA A
2104 NE COUCH ST
PORTLAND, OR 97232                                  P‐0035226 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, ANGELA L
BOX 340981
SACRAMENTO, CA 95834                                P‐0035227 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHAM, DOUGLAS A
1063 KNOLLWOOD RD
DEERFIELD, IL 60015                                 P‐0035228 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DIEMTHUY T
7456 GLIMMERING SUN AVE.
LAS VEGAS, NV 89178                                 P‐0035229 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNELLY, FIONA
7241 VIA MARIPOSA SUR
BONSALL, CA                                         P‐0035230 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGRAWAL, HEMANT
20320 VIA SANLUCAR
YORBA LINDA, CA 92887                               P‐0035231 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGRAWAL, HEMANT
20320 VIA SANLUCAR
YORBA LINDA, CA 92887                               P‐0035232 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, CYNTHIA
14201 SE DUNLIN DRIVE
HAPPY VALLEY, OR 97086                              P‐0035233 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGRAWAL, HEMANT
20320 VIA SANLUCAR
YORBA LINDA, CA 92887                               P‐0035234 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOMEY CLYDE INTERIORS, INC
7485 WATER FALL TRAIL
CHAGRIN FALLS, OH 44022                             P‐0035235 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHILLINGBURG, WILLIAM C
1639 MELANIE DRIVE
UNIONTOWN, OH 44685                                 P‐0035236 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD III, ROBERT T
1315 WRIGHT CT
FREDERICKSBURG, VA 22401                            P‐0035237 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA, JILL
7800 MULBERRY BOTTOM LANE
SPRINGFIELD, VA 22153                               P‐0035238 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, LAWANIA J
2170 DOVEFIELD DRIVE
PENSACOLA, FL 32534‐9771                            P‐0035239 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, DONNA L
3716 CAMBRIDGE AVE
LORAIN, OH 44053                                    P‐0035240 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, GREGORY C
3201 BLOSSOM LANE
ODESSA, TX 79762                                    P‐0035241 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, DEDRA N
7916 PAPER BIRCH DRIVE
CHARLOTTE, NC 28215                                 P‐0035242 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2317 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 483 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SINCLAIR, JAMES A
29 SHAWNEE LANE
DOVER, NH 03820                                    P‐0035243 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAJERA, LIZBETH L
314 TERRY CT
WOODSTOCK, IL 60098                                P‐0035244 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADNANI, SURAJ
175 MANNING AVE
RIVER EDGE, NJ 07661                               P‐0035245 12/3/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BETANCUR LEZCANO, HERNAN G
4014 HIGHVIEW DR
SILVERSPRING, MD 20906                             P‐0035246 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, YOLANDA
3610 MEMORIAL PARKWAY NW
HUNTSVILLE, AL 35810                               P‐0035247 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATKINS, WARREN
2168 MOUNT SHASTA DRIVE
SAN PEDRO, CA 90732‐1327                           P‐0035248 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADNANI, SURAJ
175 MANNING AVE
RIVER EDGE, NJ 07661                               P‐0035249 12/3/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
QUINTANA, EVANGELINE M
19095 RIDGECREST CIRCLE
WALNUT, CA 91789                                   P‐0035250 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, LATOYA C
1350 DR MEADE LANE
CLARKSVILLE, TN 37042                              P‐0035251 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRVIN, GLENN W
15802 N 16TH STREET
PHOENIX, AZ 85022                                  P‐0035252 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, LAFUNDRA
4276 SW 124TH TERRACE
MIRAMAR, FL 33027                                  P‐0035253 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANKAR, JAY
49 ROCKY HILL ROAD
PRINCETON, NJ 08540                                P‐0035254 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA JE, FERDINAND
8862 HONEY ASH RD
LEWIS CENTER, OH 43035                             P‐0035255 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CICHERSKI, STEPHEN J
3509 SUMTER GLADE
SCHERTZ, TX 78154                                  P‐0035256 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CALEB
3509 BLUEBELL LANE
APT. 21
JACKSON, MI 49201                                  P‐0035257 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, LISA Y
46 WINDING STAIR WAY
OFALLON, MO 63368                                  P‐0035258 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA JR, FERDINAND
8862 HONEY ASH RD
LEWIS CENTER, OH 43035                             P‐0035259 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHELENA, JUAN A
13820 DOUBLETREE TRAIL
WELLINGTON, FL 33414                               P‐0035260 12/3/2017     TK Holdings Inc., et al.                      $900.00                                                                                       $900.00

                                                                                        Page 2318 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 484 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HARRISON, KRISTEN C
176 VILLAGE DRIVE
CRANBERRY TOWNSH, PA 16066                         P‐0035261 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, LISA Y
NO ADDRESS PROVIDED
                                                   P‐0035262 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CALEB
3509 BLUEBELL LANE
APT. 21
JACKSON, MI 49201                                  P‐0035263 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMONT, DAVID E
952 CHISHOLM RIDGE DRIVE
ROCKWALL, TX 75032‐2656                            P‐0035264 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CALEB LEE
3509 BLUEBELL LANE
APT. 21
JACKSON, MI 49201                                  P‐0035265 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, KEITH J
PO BOX 45
TALLEVAST, FL 34270‐0045                           P‐0035266 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMONT, DAVID E
952 CHISHOLM RIDGE DRIVE
ROCKWALL, TX 75032‐2656                            P‐0035267 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIPPETT, THOMAS
414 APPLEGATE CT
LINTHICUM, MD 21090                                P‐0035268 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, YOLANDA
3610 MEMORIAL PARKWAY NW
HUNTSVILLE, AL 35810                               P‐0035269 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, LYDIA D
810 S 22ND STREET
BANNING, CA 92220                                  P‐0035270 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN/ MAX CREDIT UNION
MADDOX, SHERYL
1801 COUNTY ROAD 9
LOUISVILLE, AL 36048                               P‐0035271 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATLIN, JILL L
3336 E WARBLER RD
GILBERT, AZ 85297                                  P‐0035272 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESE, TERRI R
25379 PINE CREEK LANE
WILMINGTON, CA 90744                               P‐0035273 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CECILY E
116 VALLEY VIEW WAY #222
SUTTER CREEK, CA 95685                             P‐0035274 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOERING, ANDREW J
245 ASHLAND TRAIL
TYRONE, GA 30290                                   P‐0035275 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADLEY, CALEB X
11009 HAINES AVE NE
ALBUQUERQUE, NM 87112                              P‐0035276 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSADO, WING M
26825 227TH PL SE
MAPLE VALLEY, WA 98038                             P‐0035277 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2319 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 485 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ARANDA, ANTONIO S
608 SKYLARK LN
JANESVILLE, WI 53546                                P‐0035278 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIGNATELLO, ANNE M
P.O. BOX 72
COLOMA, CA 95613                                    P‐0035279 12/3/2017     TK Holdings Inc., et al.                    $11,505.36                                                                                   $11,505.36
WILLIAMS, LORRAINE E
982 BROWNING PLACE
WARMINSTER, PA 18974                                P‐0035280 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, THERESA M
35 WEYBURNE ROAD
HAMILTON SQUARE, NJ 08690                           P‐0035281 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VON EDEN, ELRIC
NO ADDRESS PROVIDED
                                                    P‐0035282 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELAMED, ABRAHAM Z
126 WALRAVEN DRIVE #2‐A
TEANECK, NJ 07666                                   P‐0035283 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KERRY G
4252 MIDDLEBROOK RD
ORLANDO, FL 32811                                   P‐0035284 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOKELMAN, RAYMOND N
2156 DARTMOUTH GATE CT
WILDWOOD, MO 63011                                  P‐0035285 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGHOONANAN, RESHMA R
6456 MOORE STREET
ORLANDO, FL 32818                                   P‐0035286 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTARI, VICTOR
1405 FIR STREET
EVERETT, WA 98201                                   P‐0035287 12/3/2017     TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
SIMPSON, JAMES
1104 PARKMONT LANE
ROCK HILL
ROCK HILL, SC 29730                                 P‐0035288 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVIN, ROBERT A
9524 FOX HOLLOW DRIVE
POTOMAC, MD 20854                                   P‐0035289 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARLTON, CRAIG D
3290 GATEWAY DRIVE
HELENA, MT 59602                                    P‐0035290 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRYHILL, BRIAN S
115 TANGLEWOOD DR
ALEDO, TX 76008                                     P‐0035291 12/3/2017     TK Holdings Inc., et al.                      $274.00                                                                                       $274.00
ZHANG, YIPING
6226 CLYMER CIR.
FORT COLLINS, CO 80528                              P‐0035292 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BESLYK, OLESYA
7405 GREENBACK LANE
#216
CITRUS HEIGHTS, CA 95610                            P‐0035293 12/3/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ABREU, YANELYS
2835 WEST 73 STREET
HIALEAH, FL 33018                                   P‐0035294 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, SERGIO
404 GRAPE VINE TRAIL
OSWEGO, IL 60543                                    P‐0035295 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2320 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 486 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DOYLE, JOHN
NO ADDRESS PROVIDED
                                                    P‐0035296 12/3/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
JUN, DANIEL
855 W PEACHTREE ST NE
UNIT 1119
ATLANTA, GA 30308                                   P‐0035297 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ERIN C
124 S MORGAN ST.
UNIT 5415
TAMPA, FL 33602                                     P‐0035298 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEIRNE, ESTHER C
102 DAVID LAMOREE WAY
RIO VISTA, CA 94571‐1666                            P‐0035299 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KLINE C
770 LAKELAND DR
APT 115
JACKSON, MS 39216                                   P‐0035300 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUHLER, KEN R
8654 ORANGE AVENUE
#3
ORANGE, CA 92865                                    P‐0035301 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKSTON, VERNON L
250 TALL PINES ROAD
LADSON, SC 29456                                    P‐0035302 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORMICAQ, MICHAEL A
13622 NAVAJO
TUSTIN, CA 92782                                    P‐0035303 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMYAN, GERALDINE L
6582 MOONCREST DRIVE
SPARKS, NV 89436‐8232                               P‐0035304 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, JO ANN A
10510 APPALOOSA BAY
SAN ANTONIO, TX 78254                               P‐0035305 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ROBERT J
10510 APPALOOSA BAY
SAN ANTONIO, TX 78254                               P‐0035306 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAREDES AGNELLI, LUIS F
8402 SW 208 TERRACE
CUTLER BAY, FL 33189                                P‐0035307 12/4/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LIN, YUAN
4490 BRISBANE WAY UNIT 3
OCEANSIDE, CA 92058                                 P‐0035308 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LU, EMILY
423 W GLENDON WAY APT B
SAN GABRIEL, CA 91776                               P‐0035309 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENG, CHAO HSI
1155 WEYBURN LN. APT 30
SAN JOSE, CA 95129                                  P‐0035310 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENESES, YESENIA M
1 JENNINGS CT
SAN FRANCISCO, CA 94124                             P‐0035311 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URQUHART, LONNIE T
413 BIZZELL BRASWELL RD.
PRINCETION, NC 27569                                P‐0035312 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2321 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 487 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
POONAWALA, FAYYAZ D
24919 SE 20TH CT
SAMMAMISH, WA 98075                               P‐0035313 12/4/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FORMICA, MICHAEL A
13622 NAVAJO
TUSTIN, CA 92782                                  P‐0035314 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHTO, JASON A
17736 2ND AVE NW
SHORELINE, WA 98177                               P‐0035315 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, CHARDONEE
25031 BLUE IRIS CT SOUTH
PLAINFIELD, IL 60585                              P‐0035316 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIH, HONG‐YEE
1940 PAINTER ST.
KLAMATH FALLS, OR 97601                           P‐0035317 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMASHIKI, TOMOYA
2003 BRIDGEWAY
SAUSALITO, CA 94965                               P‐0035318 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, REUBEN G
13505 FITZHUGH LANE
WOODBRIDGE, VA 22191                              P‐0035319 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, MARY G
9 7TH AVE S
APT 507
HOPKINS, MN 55343‐7693                            P‐0035320 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, MATTHEW W
6054 SR 93 NW
DUNDEE, OH 44624                                  P‐0035321 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREPS, ROBERT P
2856 ASHTON TERRACE
OVIEDO, FL 32765                                  P‐0035322 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMOTHE, DANIEL L
38 ALISON RD.
ROSELLE, NJ 07203                                 P‐0035323 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LYNNE I
6054 SR 93 NW
DUNDEE, OH 44624                                  P‐0035324 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LYNNE I
6054 SR 93 NW
DUNDEE, OH 44624                                  P‐0035325 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, PYONG Y
4785 MARTINAL ROAD
BROWNSVILLE, TX 78526                             P‐0035326 12/4/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CANTONO, CLAIRE
149 WOODGATE LANE
PAOLI, PA 19301                                   P‐0035327 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUNATH, KAREN M
3202 PECAN ST
ROCKFORD, IL 61114                                P‐0035328 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACHRY, ASHLEY L
4022 SUNNY MEADOW BROOK COURT
COLLEGE STATION, TX 77845                         P‐0035329 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACHRY, ASHLEY L
4022 SUNNY MEADOW BROOK COURT
COLLEGE STATION, TX 77845                         P‐0035330 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2322 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 488 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PERINI, EMILY L
230 NORLEN PARK
BRIDGEWATER, MA 02324                              P‐0035331 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLYNN, WILLIAM F
9007 N. LONG LAKE RD.
TRAVERSE CIY, MI 49685                             P‐0035332 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABY, CODY G
4835 BARNETT RD APT 249
WICHITA FALLS, TX 76310                            P‐0035333 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBBS, MYLENE E
3230 NW 111 AVE
CORAL SPRINGS, FL 33065‐3535                       P‐0035334 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIANEZ, DOMINGO
13383 E. 2260S RD.
PEMBROKE TWP., IL 60958‐3701                       P‐0035335 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATON, JONATHAN S
4812 LOURES LANE
LEAGUE CITY, TX 77573                              P‐0035336 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADLEY, LANETRA J
1507 NE 16TH AVE APT A
GAINESVILLE, FL 32601                              P‐0035337 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINCE, CHRISTIAN A
7427 HIDDEN FOREST DR.
HUDSONVILLE, MI 49426                              P‐0035338 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULER, JEROME R
3209 WOODSIDE DRIVE SOUTHEAST
MINOT, ND 58701                                    P‐0035339 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAADALLA, AHMED
PO BOX 2912
DES PLAINES, IL 60017                              P‐0035340 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVO, WILLIAM B
7534 LEDGEWOOD DRIVE
FENTON
FENTON, MI                                         P‐0035341 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGAN, AARON P
6702 BROOKVIEW LANE
DAVENPORT, IA 52806                                P‐0035342 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIXNER, BLAINE G
5011 PIONEER CT.
MURRYSVILLE, PA 15668                              P‐0035343 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA BRAVO, HECTOR
6680 W 2 COURT #304
HIALEAH, FL 33012                                  P‐0035344 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINCE, RICHARD A
7427 HIDDEN FOREST DR.
HUDSONVILLE, MI 49426                              P‐0035345 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KULINOWSKI, KRISTEN M
4520 ROSEDALE AVE
BETHESDA, MD 20814                                 P‐0035346 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAADALLA, AHMED
PO BOX 2912
DES PLAINES, IL 60017                              P‐0035347 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, JUSTIN J
11 STATION AVE.
SCHWENKSVILLE, PA 19473                            P‐0035348 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2323 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 489 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COLANGELO, DEBORAH
541 ST. LAWRENCE AVE
BUFFALO, NY 14216                                   P‐0035349 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLPH, CHARLES
35 OAKS DRIVE
SPRINGBORO, OH 45066                                P‐0035350 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBOSA, GEORGE D
10864 NW 72ND PLACE
PARKLAND, FL 33076                                  P‐0035351 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATHAWAY, NADINE M
10450 LOTTSFORD ROAD
MITCHELLVILLE, MD 20721                             P‐0035352 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAIN, KATHLEEN M
7893 KIRKBY CT
WORTHINGTON, OH 43085                               P‐0035353 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAUGG, DEREK L
10374 ROWLOCK WAY
PARKER, CO 80134                                    P‐0035354 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISLOGEL, WILLARD E
4104 WATERPERRY COURT
MOUNT LAUREL, NJ 08054                              P‐0035355 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0035356 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLLMER, WALTER J
246 RASPBERRY ROAD
KILLEEN, TX 76542                                   P‐0035357 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENT, GEORGE
1642 SCOTT ROAD
CANTON, GA 30115                                    P‐0035358 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, MELVYN A
874 FISHER CIRCLE
ASHEBORO, NC 27205                                  P‐0035359 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALPIN, DAVID C
20 S. MAIN STREET
UNIT 508
MOUNT PROSPECT, IL 60056                            P‐0035360 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTTON, THOMAS C
2707 DARWIN DRIVE
WICHITA FALLS, TX 76308                             P‐0035361 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUDELLE, CAROL L
52 KAPPER DR
WINCHESTER, NH 03470                                P‐0035362 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHALEFF, DANIEL R
6997 SALE AVE
WEST HILLS, CA 91307                                P‐0035363 12/1/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CHEN, XIAOMING S
10‐11 BERDAN AVE.
FAIR LAWN, NJ 07410                                 P‐0035364 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSANO, ADAM J
7232 BASKING RIDGE AVENUE
SAN JOSE, CA 95138                                  P‐0035365 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, ROBERT
6084 ARLINGTON BLVD
RICHMOND, CA 94805                                  P‐0035366 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2324 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 490 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GARRETT, NEIL E
6315 OAK GROVE CHURCH ROAD
MEBANE, NC 27302‐8079                                P‐0035367 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVID LEROY MIER LIVING TRUST
DAVID L MIER
368 S 22ND ST
TERRE HAUTE, IN 47803‐2112                           P‐0035368 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FANG, STEPHEN E
75 MONROE ST APT 2
HOBOKEN, NJ 07030                                    P‐0035369 12/4/2017     TK Holdings Inc., et al.                     $1,400.00                                                                                    $1,400.00
FLOYD, TIFFANY E
1419 S. MAIN STREET
WAKE FOREST, NC 27587                                P‐0035370 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKITRICK, DANIEL C
1399 CELTIC DRIVE
PATASKALA, OH 43062                                  P‐0035371 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, PAMELA T
234 N WESTERN AVE
LAKE FOREST, IL 60045                                P‐0035372 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARMER, BRANDON
49 COVE RD
TOMS RIVER, NJ 08753                                 P‐0035373 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREIBER, NICHOLAS J
122 SHADOW LAKE DRIVE
ARNOLDSVILLE 30619                                   P‐0035374 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUTZ, LARRY M
3891 BEECHWOOD PLACE
SEAFORD, NY 11783                                    P‐0035375 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRETT, NEIL E
6315 OAK GROVE CHURCH ROAD
MEBANE, NC 27302‐8079                                P‐0035376 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROGAN, TAMMIE T
8538 DAIRY VIEW LANE
HOUSTON, TX 77072                                    P‐0035377 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, SUSAN L
4 GREENHILL DRIVE APT. 14F
FISHKILL, NY 12524                                   P‐0035378 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISK WALTER, JOY O
7466 BRANCY ST
KANNAPOLIS, NC 28081                                 P‐0035379 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAADALLA, AHMED
PO BOX 2912
DES PLAINES, IL 60017                                P‐0035380 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULER, JEROME R
3209 WOODSIDE DR. SE.
MINOT, ND 58701                                      P‐0035381 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, NICHOLAS S
10273 FAWNBROOK CT
HIGHLANDS RANCH, CO 80130                            P‐0035382 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULER, JEROME R
3209 WOODSIDE DR. SE.
MINOT, ND 58701                                      P‐0035383 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0035384 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2325 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 491 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KENT, GEORGE
1642 SCOTT ROAD
CANTON, GA 30115                                      P‐0035385 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANEZ, ALBERT M
15019 MINNEHAHA STREET
MISSION HILLS, CA 91345‐2520                          P‐0035386 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOCKERY, LINDA
7108 SILVER DALE DR
AUSTIN, TX 78736                                      P‐0035387 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANFILIPPO, NICHOLAS
1903 GLENRIDGE RD
ESCONDIDO, CA 92027                                   P‐0035388 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, JEAN M
384 ROSS RD
COLUMBUS, OH 43213                                    P‐0035389 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMENICI, NELLIS B
2787 W 880 N
PROVO, UT 84601                                       P‐0035390 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUPAL, MIKE C
24843 HWY 22
MAUREPAS, LA 70449                                    P‐0035391 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVESQUE, ADRIAN P
105 NASSAU AVE
KENMORE, NY 14217                                     P‐0035392 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, JUDY E
133 WEST NICKAJACK ROAD
RINGGOLD, GA 30736                                    P‐0035393 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, DORI S
11892 SIDD FINCH STREET
WALDORF, MD 20602                                     P‐0035394 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, JACQUELINE M
34 QUINTON ALLOWAY ROAD
SALEM, NJ 08079                                       P‐0035395 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, RUSSELL R
1904 N.W. 140TH CIRCLE
VANCOUVER, WA 98685                                   P‐0035396 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARIS, STEVEN
400 WEMBLEY CIRCLE
ATLANTA, GA 30328                                     P‐0035397 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, HEATHER R
1072 MERIDEN RD
WATERBURY, CT 06705                                   P‐0035398 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOVOSELSKY, BORIS
46 BOYCE AVENUE
STATEN ISLAND, NY 10306                               P‐0035399 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAGLE, BOB E
702 N. BUTTERFIELD RD.
WEST COVINA, CA 91791                                 P‐0035400 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, RUSSELL R
1904 N.W. 140TH CIRCLE
VANCOUVER, WA 98685                                   P‐0035401 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDY, BARBARA A
3252 GATEWAY CIRCLE
CHARLOTTESVILLE, VA 22911                             P‐0035402 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2326 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 492 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MUECK, R P
18412 DUTCHESS DRIVE
OLNEY, MD 20832                                     P‐0035403 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, HEATHER R
1072 MERIDEN RD
WATERBURY, CT 06705                                 P‐0035404 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AKERS, JASON B
15404 NW WHITE FOX DR.
BEAVERTON, OR 97006                                 P‐0035405 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLA, JOSE
61A CHESTNUT STREET
                                                    P‐0035406 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRUICHUK, BRIAN M
16650 FOWLES ROAD
MIDDLEBURG HTS., OH 44130                           P‐0035407 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINKEL, DONALD L
15187 MADISON STREET
BRIGHTON, CO 80602                                  P‐0035408 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STELIGA, JOSEPH W
P.O. BOX 325
SAINT ALBANS, MO 63073                              P‐0035409 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLOYD, ROGER K
1536 SOUTH STATE ROAD 60
SALEM, IN 47167                                     P‐0035410 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSKY, BOBBIE W
3720 COLLEGE PARK DR
APT 8107
CONROE, TX 77384‐4847                               P‐0035411 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, DAVID A
43868 PARAMOUNT PLACE
CHANTILLY, VA 20152                                 P‐0035412 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMPSON, ANDREE A
19541 CRANBROOK DRIVE APT 104
DETROIT, MI 48221                                   P‐0035413 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENT, GEORGE
1642 SCOTT ROAD
CANTON, GA 30115                                    P‐0035414 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENT, GEORGE
1642 SCOTT ROAD
CANTON, GA 30115                                    P‐0035415 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAU, MARTHA A
27110 JONES LOOP RD
UNIT 294
PUNTA GORDA, FL 33982                               P‐0035416 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENKE, RONALD E
4116 SW JAMES YOUNGER DRIVE
LEE'S SUMMIT, MO 64082‐8213                         P‐0035417 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURYK, DAVID N
11200 FIVE SPRINGS ROAD
LUTHERVILLE, MD 21093                               P‐0035418 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRALES, BRIAN
820 FOXWORTH BLVD
APT 304
LOMBARD, IL 80148                                   P‐0035419 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2327 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 493 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOPKINS, VIRGINIA L
873 E BALTIMORE PIKE
STE 351
KENNETT SQUARE, PA 19348                            P‐0035420 12/1/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HARDIN, TIMOTHY L
15 LIMESTONE DRIVE
FRANKLINTON, NC 27525                               P‐0035421 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURR, TROY E
4034 HWY 101 NORTH
ROCKMART, GA 30153                                  P‐0035422 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMANDS, MICHAEL C
1554 MISSISSIPPI AVE
ST LOUIS, MO 63104                                  P‐0035423 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMANDS, MICHAEL C
1554 MISSISSIPPI AVE
ST LOUIS, MO 63104                                  P‐0035424 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, BEVERLEY J
250 W PATTERSON ST.
DUNKIRK, OH 45836                                   P‐0035425 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, MONICA P
71 RYAN LOOP
PHENIX CITY, AL 36869                               P‐0035426 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, KATHLEEN M
7868 MILLIKEN AVE, APT. 432
RANCHO CUCAMONGA, CA 91730                          P‐0035427 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, GLENN M
1745 CUPRITE CT
CASTLE ROCK, CO 80108                               P‐0035428 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRIOS, NINA N
60 LINCOLN AVE
CRANSTON, RI 02920                                  P‐0035429 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLMAN, HARLAN J
P.O. BOX 2755
BRECKENRIDGE, CO 80424                              P‐0035430 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, LARRY W
2419 PAGE RD
LONGVIEW, TX 75601                                  P‐0035431 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE GRAZIA, CLAUDIA E
62151 W 8 MILE RD
SOUTH LYON, MI 48178                                P‐0035432 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLMAN, HARLAN J
NO ADDRESS PROVIDED
                                                    P‐0035433 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOR, STACY M
1110 MCDONOUGH CIRCLE
THOMPSONS STATIO, TN 37179                          P‐0035434 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSKINS, SHARON
3699 BIG WALNUT DR
GROVEPORT, OH 43125                                 P‐0035435 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRIOS, EDWIN R
60 LINCOLN AVE
CRANSTON, RI 02920                                  P‐0035436 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EGAN, WILLIAM S
2823 PROVIDENCE RD
UNIT 361
CHARLOTTE, NC 28211                                 P‐0035437 12/4/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                         Page 2328 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 494 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAMPOS, GUILLERMO
646 E 36TH ST
LOS ANGELES                                         P‐0035438 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOYAMA‐BREEN, KAREN B
PO BOX 534
DAYTON, WY 82836                                    P‐0035439 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, JACQUELINE M
JACQUELINE M WILSON
STOCKTON, CA 95201                                  P‐0035440 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLIMPTON, SAMUEL S
100 PIER FOUR BLVD.
UNIT 606
BOSTON, MA 02210                                    P‐0035441 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, FRED
12757 SW 54 CT
MIRAMAR, FL 33027                                   P‐0035442 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSSEAU, MICHAEL G
4859 S KITTREDGE ST
AURORA, CO 80015‐1717                               P‐0035443 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, FRED
12757 SW 54 CT
MIRAMAR, FL 33027                                   P‐0035444 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, ANDREA
90 GERRISH AVE APT #80
EAST HAVEN, CT 06512                                P‐0035445 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EQUITY NORTHWEST, INC.
5855 PLEASURE POINT LN SE
BELLEVUE, WA 98006                                  P‐0035446 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERREL, JILL S
465 NAVAJO LN W
LAKE QUIVIRA, KS 66217                              P‐0035447 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, BRIAN L
408 N. CAVENDISH ST.
QUEEN VALLEY, AZ 85118                              P‐0035448 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, EILEEN L
305 FARRAGUT AVE
ROCKVILLE, MD 20851                                 P‐0035449 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINGS, RONALD L
13 GALLINULE CT.
FRUITLAND PARK, FL 34731                            P‐0035450 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROUD, ANN
821 DOLPHIN DR
DANVILLE, CA 94526                                  P‐0035451 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEORGE, ERICA H
1180 BARBERRY CT
DOWNERS GROVE, IL 60515                             P‐0035452 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, JUDY E
133 WEST NICKAJACK ROAD
RINGGOLD, GA 30736                                  P‐0035453 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
LEGREE, KIMBERLY N
1006 SHALLOWFORD ST
ALTAMONTE SPRING, FL 32701                          P‐0035454 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISWELL, MICHAEL W
13718 PRINCESS ANNE WAY
PHOENIX, MD 21131                                   P‐0035455 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2329 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 495 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ARNDT, BRANDON J
2030 SHADOW CANYON ROAD
ACTON, CA 93510                                     P‐0035456 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMOFF, DEENA V
1108 E 11TH AVE
SPOKANE, WA 99202                                   P‐0035457 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0035458 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOSHI, RUPESH
1826 MARINE AVE
MANHATTAN BEACH, CA 90266                           P‐0035459 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, NAKISHA N
1516 BAY AREA BLVD
APT E11
HOUSTON, TX 77058                                   P‐0035460 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRIZIN, DONNA
1178 VIA VERA CRUZ
SAN MARCOS, CA                                      P‐0035461 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, DANIELLE E
1830 GROVE VALLEY AVE.
PALM HARBOR, FL 34683                               P‐0035462 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JASWAL, SADHU S
2401 BRITT WAY
SAN JOSE, CA 95148                                  P‐0035463 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0035464 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKIPPER, SCOTT
24917 DRACAEA AVE
MORENO VALLEY, CA 92553                             P‐0035465 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFER, JOHN J
6603 MID PLACE
TAMPA, FL 33617                                     P‐0035466 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLEN, DEANNA
30W071 KENSINGTON DR
WARRENVILLE, IL 60555‐1225                          P‐0035467 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERRERA, JULIANA M
1172 W CALLE DE LAS ESTRELLAS
#2
AZUSA, CA 91702                                     P‐0035468 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWEN, KENNETH W
14670 CHRISTEN DR.
JACKSONVILLE, FL                                    P‐0035469 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGE, RANDY
412 ALEXANDER BLVD.
SPRING HILL, TN 37174                               P‐0035470 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA FINANCIAL
ALEGRIA, JONDA
2912 FRONTIER LANE
MCKINNEY, TX 75071                                  P‐0035471 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERR, WILLIAM B
6406 SILVER MESA DR., UNIT F
HIGHLANDS RANCH, CO 80130‐5879                      P‐0035472 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2330 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 496 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MOBLEY, JAMES A
217 RANCHERO DR
COLUMBIA, SC 29223                                   P‐0035473 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARK`, FRED W
2785 EARLS TR
BEEVILLE, TX 78102                                   P‐0035474 12/4/2017     TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
TOPPER, ANDREW J
232 LIVE OAK LN
FORT WALTON BEAC, FL 32548                           P‐0035475 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, MICHELLE
7743 CAMDEN HARBOUR DRIVE
BRADENTON, FL 34212                                  P‐0035476 12/4/2017     TK Holdings Inc., et al.                    $10,360.00                                                                                   $10,360.00
FRANCIS, CRAY M
3215 PERIWINKLE CT.
CHARLOTTE, NC 28269                                  P‐0035477 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, MITZI J
11495 RIVERSIDE DR
#106
NORTH HOLLYWOOD, CA 91602 1138                       P‐0035478 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPPERSON, LAUREN A
10620 BAYPORT RD
LOUISVILLE, KY 40299‐5815                            P‐0035479 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BURKE‐LEON, ANA E
780 NE 69TH STREET
UNIT 1005
MIAMI, FL 33138                                      P‐0035480 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPPERSON, BRADLEY D
10620 BAYPORT RD
LOUISVILLE, KY 40299‐5815                            P‐0035481 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKNEY, RICHARD M
23846 HILLTOP CR.
TWAIN HARTE, CA 95383                                P‐0035482 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAPTISTE, LEON
1221 MALL DRIVE
RICHMOND, VA 23235                                   P‐0035483 12/4/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
FRANKLIN, RICHARD M
1161 OAKLEY AVE
WINNETKA, IL 60093                                   P‐0035484 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEBORA Y
3037 VINEYARD WAY SE
SMYRNA, GA 30082‐1851                                P‐0035485 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDMAN, BARRY I
400 10TH ST
MANHATTAN BEACH, CA 90266                            P‐0035486 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0035487 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMAHON, KEVIN B
4645 NOB HILL DR
LOS ANGELES, CA 90065‐4120                           P‐0035488 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURSA, TIMOTHY A
645 E LAFAYETTE ST
SPRINGFIELD, MO 65810                                P‐0035489 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2331 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 497 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MONICO, MARLENE K
8905 S 143RD CIRCLE
OMAHA, NE 68138                                    P‐0035490 12/4/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
WEINER, LEE M
7103 FAIRFAX ROAD
BETHESDA, MD 20814                                 P‐0035491 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTON, CHERYL E
9350 OAK GROVE CIRCLE
DAVIE, FL 33328                                    P‐0035492 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCACIO, KRISTIE L
655 4TH ST. NE APT E201
EAST WENATCHEE, WA 98802                           P‐0035493 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, TERESA B
1130 WEST 15TH STREET
ANNISTON, AL 36201                                 P‐0035494 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, LONG M
8042 TRASK AVE
APT D
WESTMINSTER, CA 92683                              P‐0035495 12/4/2017     TK Holdings Inc., et al.                     $6,696.87                                                                                    $6,696.87
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                   P‐0035496 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, MICHAEL M
10243 THANKSGIVING LANE
SAN DIEGO, CA 92126‐3733                           P‐0035497 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICKERY, CRYSTAL C
PO BOX 564
MOUNTAINAIR, NM 87036                              P‐0035498 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, FOULLA A
9612 E. WATSON DRIVE
TUCSON, AZ 85730                                   P‐0035499 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHT, LORI A
145 W SUWANNEE LANE
COCOA BEACH, FL 32931                              P‐0035500 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENNING, WILLIAM R
13125 W WILBUR DRIVE
NEW BERLIN, WI 53151                               P‐0035501 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, LATASHA
776 AMROTH COURT
STONE MOUNTAIN, GA 30087                           P‐0035502 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, EMILY T
760 VISTA COTO VERDE
CAMARILLOA, CA 93010                               P‐0035503 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MAXWELL, LORRAINE A
46 CRESTWOOD DRIVE
WELLESLEY
, MA 02481‐1634                                    P‐0035504 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, LATASHA L
776 AMROTH COURT
STONE MOUNTAIN, GA 30087                           P‐0035505 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMA, DELATORRE
192 E. SAN PEDRO ST.
MERCED, CA 95341                                   P‐0035506 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2332 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 498 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CAULDER, GAI A
17413 LEBANON ROAD
FORT MYERS, FL 33967                                 P‐0035507 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAVELLO, MICHAEL L
6202 E. MCKELLIPS RD. #174
MESA, AZ 85215                                       P‐0035508 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, GEORGE F
53 WHITE OAK DR
PLYMOUTH, MA 02360‐3162                              P‐0035509 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREHOUSE, RICHARD J
9 LEE CT S
E WENATCHEE, WA 98802                                P‐0035510 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONN, CAROL A
2801 LAFAYETTE DR
ROWLETT                                              P‐0035511 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STITNIZKY, JASON R
9401 MAGNOLIA AVE
MOKENA, IL 60442                                     P‐0035512 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POARCH, JAMES P
648 CABIN CREEK DRIVE
HOPEWELL, VA 23860                                   P‐0035513 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLIMOWICZ, GARY J
1218 OKLAHOMA AVENUE
PITTSBURGH, PA 15216                                 P‐0035514 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTNEY, MICHAEL E
126 MOON MIST
LIVINGSTON, TX 77351                                 P‐0035515 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIZEMORE, DIANE
70 CORNELIUS DR
P.O. BOX 52 ESSIE KY 40827
ESSIE, KY 40827                                      P‐0035516 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OEETTER, ELIZABETH A
41 LITTLE BEAR LANE
BAYFIELD, CO 81122                                   P‐0035517 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JESSIE
902 WEST 25TH AVENUE
PINE BLUFF, AR 71601                                 P‐0035518 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACUNA, MICHAEL A
28503 WOODLARK DR.
KATY, TX 77494                                       P‐0035519 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAMS, ERIC G
1033 FAIRWAY ESTATES
ATLANTA, GA 30319                                    P‐0035520 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANELLO, DOMINIC J
224 HIGH MEADOW TERRACE
ABINGDON, MD 21009                                   P‐0035521 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRADY, LAKEYA
1780 BERTRAM LANE SW
MARIETTA, GA 30008                                   P‐0035522 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURNUTTE, KAREN L
1164 MILLER STREET
RACELAND, KY 41169                                   P‐0035523 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZPATRICK, BONNIE P
10 COLONY DR WEST
WEST ORANGE, NJ 07052                                P‐0035524 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2333 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 499 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOHMAN, KEVIN M
14288 SUNLIGHT RD
BELGRADE, MO 63622                                  P‐0035525 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVID, JOAN F
440 N BOWERY AVE
GLADWIN, MI 48624                                   P‐0035526 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, SHIRLEY H
2004 BIRCHWOOD AVENUE
WILMETTE, IL 60091‐2304                             P‐0035527 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBANSKY, AARON S
6700 KIRKLEY AVENUE
MCLEAN, VA 22101                                    P‐0035528 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARMER, THOMAS T
2002 PERRY AVENUE
REDONDO BEACH, CA 90278                             P‐0035529 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, CHERYL F
1823 H STREET
APT. A
SACRAMENTO, CA 95811                                P‐0035530 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, JOANNE M
50 GLENBROOK ROAD
APT 5A
STAMFORD, CT 06902‐2950                             P‐0035531 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0035532 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALIOTO, MARIO N
1290 LA CUMBRE RD
HILLSBOROUGH, CA 94010                              P‐0035533 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, WILLIAM A
4042 BELLE MEADE CIR
BELMONT, NC 28012                                   P‐0035534 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIETZE, EMILY L
2013 MORCAMBE BAY DRIVE
NEW LENOX, IL 60451                                 P‐0035535 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERWINE, ANNETTE
47 HARVEY DRIVE
PINE GROVE, PA 17963                                P‐0035536 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, KRISTIN N
4900 RIDGLEA AVE
BUENA PARK, CA 90621                                P‐0035537 12/4/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
PETRICCIANI, ROBERT J
7403 SE JENNINGS AVE
MILWAUKIE, OR 97267                                 P‐0035538 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, FELICIA
1113 JAMIE DRIVE
GRAND PRAIRIE, TX 75052                             P‐0035539 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, MARY C
PO BOX 65
193 PUMPKIN HOLLOW RD
WELLS, NY 12190                                     P‐0035540 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVERETT, CHRISTOPHER G
11266 SOUTH ADAMS AVE
YUMA, AZ 85365                                      P‐0035541 12/4/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                         Page 2334 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 500 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
THOMAS, RONALD G
729 E. MORNINGSIDE DR.
FORT WORTH, TX 76104                               P‐0035542 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORRAL, AGAPITA C
1042 PINTAIL CIRCLE
FOLSOM, CA 95630                                   P‐0035543 12/4/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RUSSELL, BARVARA C
5418 SOMER MILL RD
DOUGLASVILLE, GA 30134                             P‐0035544 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, AVERY B
2111 SOUTH GREEN ROAD
SOUTH EUCLID, OH 44121‐3350                        P‐0035545 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABIN, ALAN J
19 CHOCTAW TRAIL
ORMOND BEACH, FL 32174                             P‐0035546 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONAHUE, TIMOTHY J
17121 MILL RUN CT
TINLEY PARK, IL 60487                              P‐0035547 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLUH, BRIAN
610 ENGLEWOOD LN.
HNNELL HILL, GA 30755                              P‐0035548 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMAR, PARAG V
62 WOODWARD LANE
BASKING RIDGE, NJ 07920                            P‐0035549 12/4/2017     TK Holdings Inc., et al.                    $12,727.00                                                                                   $12,727.00
SHEARER, SHAWN
5672 COLE RD
ORCHARD PARK, NY 14127                             P‐0035550 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINAS, LUPE
PO. BOX 1769
LYTLE, TX 78052                                    P‐0035551 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLEVINS, KYLE A
1107 CALLEN STREET
VACAVILLE, CA 95688                                P‐0035552 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOERICKE, GALE E
14140 COUNTY ROAD 136
GORDON, TX 76453                                   P‐0035553 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, CLIFTON W
82 LORD'S HILL LN
ETNA, NH 03750‐4106                                P‐0035554 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNINGTON, TONYA
794 BRAHMA ST
PASO ROBLES, CA 93446                              P‐0035555 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, LONG M
8042 TRASK AVE
APT D
WESTMINSTER, CA 92683                              P‐0035556 12/4/2017     TK Holdings Inc., et al.                     $6,696.87                                                                                    $6,696.87
SMITH, JAYLENE R
375 VISTA ROMA WAY #130
SAN JOSE, CA 95136                                 P‐0035557 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STANLEY G
293 SUNDOWN DRIVE
FARMINGTON, AR 72730                               P‐0035558 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, CHARLES S
CHARLES AND GRACE WAKEFIELD
P.O. BOX 332
CHINCOTEAGUE, VA 23336                             P‐0035559 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2335 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 501 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WU, YOUYUAN
2508 COLTSGATE ROAD
WAXHAW, NC 28173                                     P‐0035560 12/4/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HOOKS, COLIN L
P O BOX 60095
SEATTLE, WA 98160‐0095                               P‐0035561 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, TERESA B
1130 WEST 15TH STREET
ANNISTON, AL 36201                                   P‐0035562 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENSON‐LOW, WANDA K
131 VOYAGE MALL
MARINA DEL REY, CA 90292                             P‐0035563 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORTON, DAVID M
1045 COUNTY ROAD 3210
MOUNT PLEASANT, TX 75455                             P‐0035564 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZPATRICK, ROBERT K
10 COLONY DR WEST
WEST ORANGE, NJ 07052                                P‐0035565 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARLTON, DERICK C
PO BOX 1373
LOGANVILLE, GA 30052                                 P‐0035566 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUCH, STACEY A
1675 38TH AVENUE
SAN FRANCISCO, CA 94122                              P‐0035567 12/4/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
WALBECK, MORRISSA O
704 BOUNTY DRIVE, APT 407
FOSTER CITY, CA 94404                                P‐0035568 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CODD, MARTIN R
7049 DEVEREUX CIRCLE DRIVE
ALEXANDRIA, VA 22315                                 P‐0035569 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHAUGHNESSY, JAMES E
3477 ORILLIA DR
CINCINNATI, OH 45239                                 P‐0035570 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREWS, JAMES J
4515 W BROOKWOOD DR
TAMPA, FL 33629                                      P‐0035571 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASUGUI, RAEMICON R
2066 CAMEL DRIVE
STERLING HEIGHTS, MI 48310                           P‐0035572 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASUGUI, RAEMICON R
2066 CAMEL DRIVE
STERLING HEIGHTS, MI 48310                           P‐0035573 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0035574 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMEY, JAMES D
18300 DIVISION DRIVE
MARSHALL, MI 49068                                   P‐0035575 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHONG, MICHAEL M
110 BARUCH DRIVE
APT # 11B
NEW YORK, NY 10002                                   P‐0035576 12/4/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SANETRIK, ADRIENNE J
1016 W BALTIMORE PIKE D15
MEDIA, PA 19063                                      P‐0035577 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2336 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 502 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOWARD, JOSEPH F
2126 CHIANTI DRIVE
SANTA ROSA, CA 95403                                P‐0035578 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEAN E LEMONS, ESTATE OF
ERIC RASMUSSON
PO BOX 8202
MISSOULA, MT 59807‐8202                             P‐0035579 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, LIN
16915 SIERRA VISTA WAY
CERRITOS, CA 90703                                  P‐0035580 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAKUMOTO, BLAINE T
2164 HOOHAI ST
PEARL CITY, HI 96782                                P‐0035581 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREL, JOYCE A
803 N MERCHANT ST.
BELLE PLAINE, KS 67013                              P‐0035582 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKWOOD, REBEKAH M
7335 SIR WALTER WAY
APT. 104
KNOXVILLE, TN 37919                                 P‐0035583 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRIDER, PATRICIA G
15574 HIGHWAY 412
HUNTSVILLE, AR 72740                                P‐0035584 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURAK, EUGENE D
173 MEADBROOK ROAD
GARDEN CITY, NY 11530                               P‐0035585 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATALANO, JOHN
4 SANDBURG DRIVE
MORGANVILLE, NJ 07751                               P‐0035586 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEITH, DAWN
PO BOX 301496
ESCONDIDO, CA 92030                                 P‐0035587 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DOUGLAS J
7436 SANTA SUSANA WAY
FAIR OAKS, CA 95628                                 P‐0035588 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATALANO, JOHN
4 SANDBURG DRIVE
MORGANVILLE, NJ 07751                               P‐0035589 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, ROBERT F
P. O. BOX 185
BEAUMONT, CA 92223                                  P‐0035590 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILGHMAN, RAHEEN J
50 PARK HILL AVENUE
APARTMENT R
STATEN ISLAND, NY 10304                             P‐0035591 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JAMES A
11687 WOODLAND DR
MC CALLA, AL 35111                                  P‐0035592 12/4/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CHAMBERLAIN, BENJAMIN A
2834 DEERHAVEN DR
CINCINNATI, OH 45244                                P‐0035593 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSON, MARY A
5652 FM2579
FLORESVILLE, TX 78114                               P‐0035594 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2337 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 503 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARRISON, DAWN M
2317 JOHN ST
EAU CLAIRE, WI 54701                                 P‐0035595 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEW, MAURICE Y
3733 STEFANO STREET
METAIRIE, LA 70002                                   P‐0035596 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOSCANO, JEANI
27662 ALISO CREEK RD. #1308
ALISO VIEJO, CA 92656                                P‐0035597 12/4/2017     TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
ABDULLAH, GEORGE P
5821 POINT BAYOU ST
JACKSONVILLE, FL 32211                               P‐0035598 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHEL, JOEL S
6 CHELSEA COURT
RAMSEY, NJ 07446                                     P‐0035599 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDER, NANCY J
5314 WHITE PINE WAY
BAKERSFIELD, CA 93313                                P‐0035600 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, MARVA
6100 OAK TREE BLVD
SUITE 200
INDEPENDENCE, OH 44131                               P‐0035601 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIBELIUS, CLIFFORD C
2954 WAUBESA AVE.
MADISON, WI 53711                                    P‐0035602 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBIAN, JOSE C
721 ROADRUNNER WAY
PERRIS, CA 92570                                     P‐0035603 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REN, JINHONG
2310 S TRUMBULL AVE
CHICAGO, IL 60623                                    P‐0035604 12/4/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
DUFF, ALEXANDER W
3668 HAPPY VALLEY ROAD
LAFAYETTE, CA 94549                                  P‐0035605 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINE, JOHN D
4405 EVERETT RD.
EIGHTMILE, AL 36613                                  P‐0035606 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, HEATHER
3751 APPIAN WAY APT. 150
LEXINGTON, KY 40517                                  P‐0035607 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOBBY GREGORY, SUZANNE
1622 N SUNSET DRIVE
TEMPE, AZ 85281                                      P‐0035608 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDEN, RONALD
3202 N MASON RD
KATY, TX 77449‐3851                                  P‐0035609 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, KRISTIN N
4900 RIDGLEA AVE
BUENA PARK, CA 90621                                 P‐0035610 12/4/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
KING, FELICIA
1113 JAMIE DRIVE
GRAND PRAIRIE, TX 75052                              P‐0035611 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUCH, STACEY A
1675 38TH AVENUE
SAN FRANCISCO, CA 94122                              P‐0035612 12/4/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00

                                                                                          Page 2338 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 504 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MONICO, MARLENE K
8905 S. 143RD CIRCLE
OMAHA, NE 68138                                     P‐0035613 12/4/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0035614 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOXTON, SHERINE N
43A MOLA BOULEVARD
ELMWOOD PARK, NJ 07407                              P‐0035615 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMHIT, KALOUTEE D
493 WEST ELM STREET
BROCKTON, MA 02301                                  P‐0035616 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, MARY H
1902 N. NELSON
AMARILLO, TX 79107                                  P‐0035617 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ELWOOD R
4001 NASA PARKWAY
236
ELLAGO, TX 77586                                    P‐0035618 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERIWETHER, BILL C
BENTLY APTS. 6760 RASBERRY
LANE APT. 1503
SHREVEPORT, LA 71129                                P‐0035619 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, PATRICIA D
200 HERON COURT
VONORE, TN 37885                                    P‐0035620 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACKAWANNA RIVER BASIN SEWER
MICHAEL MATECHAK
PO BOX 280
OLYPHANT, PA 18447‐0280                             P‐0035621 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE, COURTNEY C
20 SCOTT DR
MELVILLE, NY 11747                                  P‐0035622 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AELUGURI, MALLIK
13855 CLUSTERBERRY DR
FRISCO, TX 75035                                    P‐0035623 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDLEY, BENJAMIN W
3965 VILDO RD
BOLIVAR, TN 38008                                   P‐0035624 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMMIT, SUSAN S
3624 WICKERSHAM LANE
WINSTON‐SALEM, NC 27106                             P‐0035625 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINEY, RICHARD E
2100 N LARCH ST
BOISE, ID 83706                                     P‐0035626 12/4/2017     TK Holdings Inc., et al.                         $8.64                                                                                        $8.64
BARKER, STEVEN A
25541 VIA INEZ RD.
SAN JUAN CAPISTR, CA 92675                          P‐0035627 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CEMI
SPENCER, FRANK A
15500 BUSHY TAIL RUN
WOODBINE, MD                                        P‐0035628 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELEO, RANDY
14 GUENTER STREET
BUTLER, NJ 07405‐1908                               P‐0035629 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2339 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 505 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, KASTYTIS J
5440 GLADEWRIGHT DR
CENTREVILLE, VA 20120                               P‐0035630 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOHN, HOWARD B
82 COUNTRY CLUB DRIVE
MONROE TWP, NJ 08831                                P‐0035631 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, MELISSA A
5523 JASON STREET
HOUSTON, TX 77096                                   P‐0035632 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVQ, GUILLERMO
MIRAMONTE ST. C‐2
URB. GARDEN COURT
GUAYNABO, PR 00966                                  P‐0035633 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COCKREL, KASSANDRA D
7217 WILLOW OAK LANE
MONTGOMERY, AL 36117                                P‐0035634 12/4/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
KANG, MIN S
10900 TOPEKA DR.
PORTER RANCH, CA 91326                              P‐0035635 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, ROBERT J
2474 SANTA CLARA AVE
FULLERTON, CA 92831                                 P‐0035636 12/4/2017     TK Holdings Inc., et al.                   $102,000.00                                                                                  $102,000.00
CLEMENT, KEITH
46144 HUNTER TRAIL
TEMECULA, CA 92592                                  P‐0035637 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANG, MIN S
10900 TOPEKA DR.
PORTER RANCH, CA 91326                              P‐0035638 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERSHOVA, VIKTORIA A
VIKTORIA ERSHOVA
11124 VENICE BLVD., #6
CULVER CITY, CA 90232                               P‐0035639 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINGLE, ALISON
18020 VERANO DR.
SAN DIEGO, CA 92128                                 P‐0035640 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ‐PORTER, KENNETH A
1922 GRAYDON AVE
MONROVIA, CA 91016‐4735                             P‐0035641 12/4/2017     TK Holdings Inc., et al.                      $808.00                                                                                       $808.00
STONEBRAKER, MARY J
4820 JACKSON STREET
NORTH HIGHLANDS, CA 95660                           P‐0035642 12/4/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BURAK, EUGENE D
173 MEADBROOK ROAD
GARDEN CITY, NY 11530                               P‐0035643 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESSEL, LOGAN P
1722 FLAD ST.
CAPE GIRARDEAU, MO 63701                            P‐0035644 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANG, MIN S
10900 TOPEKA DR.
PORTER RANCH, CA 91326                              P‐0035645 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATALANO, JOHN
4 SANDBURG DRIVE
MORGANVILLE, NJ 07751                               P‐0035646 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUNT, ROGER P
6024 BRIGHT AVE.
WHITTIER, CA 90601                                  P‐0035647 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2340 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 506 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BEASLEY, TODD
132 STANWICK DRIVE
FRANKLIN, TN 37067                                   P‐0035648 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEN, JIACHENG
9747 104 ST NW APT 606
EDMONTON, AB T5K0Y6                                  P‐0035649 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATALANO, JOHN
4 SANDBURG DRIVE
MORGANVILLE, NJ 07751                                P‐0035650 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, SPENCER J
14100 MOHAW
LEAWOOD, KS 66224                                    P‐0035651 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, KELLY N
531 CARRINGTON LANE
DOUGLASVILLE, GA 30135                               P‐0035652 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LAWRENCE T
405 N CANYONWOOD DR
DRIPPING SPRINGS, TX 78620‐3983                      P‐0035653 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIESEN, CHRIS
507 WILLOW RD
MARENGO, IL 60152                                    P‐0035654 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIUCHIARELLI, CHERYL A
5369 PERRY RD.
GRAND BLANC, MI 48439                                P‐0035655 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKHART, ROBERT H
7717 SPINDLETREE CT
JACKSONVILLE, FL 32256                               P‐0035656 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCACCIO JR, JOSEPH T
P O BOX 814
ST JAMES CITY, FL 33956‐0814                         P‐0035657 12/4/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
KIM, CHANGDUK
1387 NESTWOOD WAY
MILPITAS, CA 95035                                   P‐0035658 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, JANE B
405 N CANYONWOOD DR
DRIPPING SPRINGS, TX 78620‐3983                      P‐0035659 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNN, LONNY D
9121 229TH ST E
GRAHAM, WA 98338                                     P‐0035660 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIUCHIARELLI, CHERYL A
5369 PERRY RD.
GRAND BLANC, MI 48439                                P‐0035661 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, GINA M
221 PEBBLESTONE LANE
ROLLA, MO 65401                                      P‐0035662 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, GUILLERMO
MIRAMONTE ST. C‐2
URB. GARDEN COURT
GUAYNABO, PR 00966                                   P‐0035663 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSLEY, RICHARD K
200 CHAPLIN RD
SWANSEA, SC 29160‐9748                               P‐0035664 12/4/2017     TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00
PETRIE, TODD D
NO ADDRESS PROVIDED
                                                     P‐0035665 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2341 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 507 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WHITE, DAVID A
5400 EVERGREEN FOREST WAY
APT. 104
RALEIGH, NC 27616                                   P‐0035666 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTTERFIELD, KATHRYN
3036 PALM VISTA COURT
EL CAJON, CA 92019                                  P‐0035667 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, STEPHEN M
729 WOLFE RD
COLUMBUS, MS 39705                                  P‐0035668 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAXTON‐COX, DAEJAH S
24 N CLINTON ST
BALTIMORE, MD 21224                                 P‐0035669 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTMANN, BRIAN
161 CLIFF ST
HALEDON, NJ 07508                                   P‐0035670 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENG, YIN
329 LAUREL
LAKE FOREST, CA 92630                               P‐0035671 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROEKER, EDWIN J
4 HICKORY LANE
HUDSON, MA 01749                                    P‐0035672 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSEN, MARSHALL R
11 MADRID WAY
HOT SPRINGS VILL, AR 71909                          P‐0035673 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRIERO, JOHN
18 CODDINGTON DR
NEW PROVIDENCE, NJ 07974                            P‐0035674 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, EBONY T
7093 WEST HAMILTON PLACE
#514
LIBERTY TOWNSHIP, OH 45069                          P‐0035675 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKEY, MELODEE J
2400 NE 27TH DR.
APT 108
GRESHAM, OR 97030                                   P‐0035676 12/4/2017     TK Holdings Inc., et al.                      $758.40                                                                                       $758.40
VRACHAN, DANNY P
24940
MATHEWS CT
PLAINFIELD, IL 60585                                P‐0035677 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARY, LAURA M
5703 WYNTREE CT
MAINEVILLE, OH                                      P‐0035678 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DENTON G
39094 BAYOU VIEW AVE
GONZALES, LA 70737                                  P‐0035679 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, JUAN C
9210 CHIMNEY CORNER
DALLAS, TX 75243                                    P‐0035680 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNEDEKER, SHARON A
44‐26 CRAWFORD DR. EAST
UNION, CT 06076                                     P‐0035681 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYCOCK, ERIN S
2403 SOUTH THIRD AVE
WALLA WALLA, WA 99362                               P‐0035682 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2342 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 508 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
VRACHAN, DANNY
24940
MATHEWS CT
PLAINFIELD, IL 60585                                P‐0035683 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYLE, LAURIE A
10502 RILE ROAD
LOUISVILLE, KY 40223                                P‐0035684 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLEEG, MICHAEL
5311 SE 19TH AVE
PORTLAND, OR 97202                                  P‐0035685 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATIL, ABHIJIT D
14206 TOBIASSON RD
POWAY, CA 92064                                     P‐0035686 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NACAMULI, NICHOLAS
900 E FORT AVE
APT 450
BALTIMORE, MD 21230                                 P‐0035687 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEID, LISA M
810 RAMONA COURT
RADCLIFF, KY 40160                                  P‐0035688 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMER, LOUIS J
285 WEST I STREET
BRAWLEY, CA 92227                                   P‐0035689 12/4/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
LEGGETT, JANICE E
2218 CANTON RD NW
CARROLLTON, OH 44615                                P‐0035690 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTER, ELVET A
3913 STILLWELL AVE.
LANSING, MI 48911‐2160                              P‐0035691 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, CHANCE T
105 E LEE ST
PONTIAC, IL 61764                                   P‐0035692 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDRICK, JACQUELINE A
3341 W 95TH AVE
WESTMINSTER, CO 80031                               P‐0035693 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTES, MARK F
915 NW LANAI LOOP
SEAL ROCK, OR 97376                                 P‐0035694 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, JULIA A
5362 BLINN LN
IRVINE, CA 92603                                    P‐0035695 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPPELLO, VINCENT J
275 LAMOKA PLACE
WEST ISLIP, NY 11795                                P‐0035696 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, MARIA D
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035697 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYED, LILIANA
5 WESTMONT CT
MERCEX, CA 95348                                    P‐0035698 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, MARIA D
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035699 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINKERT, DAN
1413 SANDPIPER ST
GRAPEVINE, TX 76051                                 P‐0035700 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2343 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 509 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BARBER, LANCE E
1933 PLAIN GROVE RD
VOLANT, PA 16156‐6025                                P‐0035701 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KENDALL A
22 PLAID PLACE
CLIFTON PARK, NY 12065‐3622                          P‐0035702 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIERMAN, LOUIS F
1420 HOWARD ST.
DELTA, CO 81416                                      P‐0035703 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAIRD, KATHLEEN
1017 TULANE DRIVE
MOUNTAIN VIEW, CA 94040                              P‐0035704 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, LILIANA
5 WESTMONT CT
MERCED                                               P‐0035705 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, MARIA D
2814 S. NELSON
AMARILLO, TX 79103                                   P‐0035706 12/4/2017     TK Holdings Inc., et al.                     $1,799.51                                                                                    $1,799.51
ROUDMAN, LEONARD D
9813 DAVONA DR
SAN RAMON, CA 94583‐2909                             P‐0035707 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, SHELLY
3935 CASTLEMAN AVE
SAINT LOUIS, MO 63110                                P‐0035708 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYMOND, KATHERINE E
1525 N HAYWORTH AVE
APT. 207
LOS ANGELES, CA 90046                                P‐0035709 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHUNG, JULIE
208 WINDSOR DR
HURLEY, NY 12443                                     P‐0035710 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNEYCUTT, CASSANDRA B
448 LOBLOLLY LN
CHOUDRANT, LA 71227                                  P‐0035711 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, MICHAEL P
3935 CASTLEMAN AVE
SAINT LOUIS, MO 63110                                P‐0035712 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKOWSKI, RONALD B
206 PUEBLO TRAIL
EDENTON, NC 27932                                    P‐0035713 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, MICHAEL P
3935 CASTLEMAN AVE
SAINT LOUIS, MO 63110                                P‐0035714 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, NATALIE L
6110 RANCH PARK DRIVE
MAGNOLIA, TX 77354                                   P‐0035715 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOVAKOSKI, JEREMY D
735 EVELYN
GRAND RAPIDS, MI 49505                               P‐0035716 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOSSOU, CHRISTIAN
162 HERZL STREET
SUITE 2
BROOKLYN, NY 11212                                   P‐0035717 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, MARIA D
2814 S. NELSON
AMARILLO, TX 79103                                   P‐0035718 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2344 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 510 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DRIZIN, DONNA L
1178 VIA VERA CRUZ
SAN MARCOS, CA 92078                                P‐0035719 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINCH III, JOHN L
PO BOX 564
CLARKSTON, WA 99403                                 P‐0035720 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, MARIA D
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035721 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARDEN, JOHN
MORRISON COHEN LLP
909 3RD AVE, 27TH FLOOR
NEW YORK, NY 10022                                  P‐0035722 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTEVEZ, GUILLERMO R
2606 HIGHWORTH LANE
CHARLOTTE, NC 28214                                 P‐0035723 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEARN, PAMELA K
175 SAN MIGUEL RD
PASADENA, CA 91105                                  P‐0035724 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIDD, TANESHIA P
2298 ODONNELL BLVD
GULFPORT, MS 39507                                  P‐0035725 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS, EDDIE J
8106 TURQUOISE ST
EL PASO, TX 79904                                   P‐0035726 12/4/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
TANG, JOHNNY C
7851 STANSBURY AVE
PANORAMA CITY, CA 91402                             P‐0035727 12/4/2017     TK Holdings Inc., et al.                     $1,042.06                                                                                    $1,042.06
SMITH, J
19322 S 4080 RD
CLAREMORE, OK 74019                                 P‐0035728 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUIDRY, RODERICK P
9931 US HIGHWAY 167
ABBEVILLE, LA 70510                                 P‐0035729 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, RANDALL E
109 SHANNON DRIVE
ALLEN, TX 75002                                     P‐0035730 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, CHRISTOPHER
3803 BUTTON GATE CT
LITHONIA, GA 30038                                  P‐0035731 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, MAX
POBOX 1359
CRAB ORCHARD, WV 25827                              P‐0035732 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENMAN, STEPHEN W
73 WADDELL ST. NE
ATLANTA, GA 30307                                   P‐0035733 12/4/2017     TK Holdings Inc., et al.                      $440.00                                                                                       $440.00
GRU, SUSAN A
6422 SCOTT LANE
CRYSTAL LAKE, IL 60014                              P‐0035734 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLOS, TERRY
249 EAGLE NEST DR.
DIAMOND BAR, CA 91765                               P‐0035735 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWMAN, PHILIP D
1277 TREVINO DR
TROY, MI 48085                                      P‐0035736 12/4/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                         Page 2345 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 511 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ENGLAND, MARIA D
2814 S. NELSON
AMARILLO, TX 79103                                   P‐0035737 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGAR, CAROLE S
44 BENNETT AVENUE
APT 2A
NEW YOYK, NY 10033                                   P‐0035738 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JOSEPH E
PO BOX 188
CULLODEN, WV 25510                                   P‐0035739 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILLWELL, LISA M
55092 POPLAR AVE
BRIDGEPORT, OH 43912                                 P‐0035740 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRU, WAYNE J
6422 SCOTT LANE
CRYSTAL LAKE, IL 60014                               P‐0035741 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, MARIA D
2814 S. NELSON
AMARILLO, TX 79103                                   P‐0035742 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILLWELL, LISA M
55092 POPLAR AVE
BRIDGEPORT, OH 43912                                 P‐0035743 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, NICHOLAS D
2306 WALKE STREET
VIRGINIA BEACH, VA 23451                             P‐0035744 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, GEORGE A
13002 HUNTERCREEK ROAD
DES PERES, MO 63131                                  P‐0035745 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRD, LEO
25909 COOLEY ROAD
LUCEDALE, MS 39452                                   P‐0035746 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTANI, AKASH J
4069 OAK VILLAGE LDG
FAIRFAX, VA 22033                                    P‐0035747 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILLWELL, LISA M
55092 POPLAR AVE
BRIDGEPORT, OH 43912                                 P‐0035748 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASAS, ANN Y
2231 E. VIRGINIA RD.
FULLERTON, CA 92831                                  P‐0035749 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, CECILIA F
PO BOX 811
BONSALL, CA 92003                                    P‐0035750 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, MARIA D
2814 S. NELSON
AMARILLO, TX 79103                                   P‐0035751 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALYARD, ROBERT R
900 BOURN DRIVE
WOODLAND, CA 95776                                   P‐0035752 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEANTY, JESSICA
4505 OAKVIEW LANE
BOWIE, MD 20715                                      P‐0035753 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITRAKOS, STEVEN P
45 WHITEWOOD DRIVE
MORRIS PLAINS, NJ 07950                              P‐0035754 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2346 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 512 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
SCHULTZ, HEATHER N
3709 BELFORD STREET
SAN DIEGO, CA 92111‐4217                          P‐0035755 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARNHART, MARIA M
655 GLENROSE TRL
ALPHARETTA, GA 30005                              P‐0035756 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABREJOS, LUIS F
6731 NW 8TH ST
MARGATE, FL 33063                                 P‐0035757 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARNHART, NICHOLAS E
655 GLENROSE TRL
ALPHARETTA, GA 30005                              P‐0035758 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREITAS, CASANDRA J
14421 69TH AVENUE CT E
PUYALLUP, WA 98375                                P‐0035759 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, RAMONIA J
P. O. BOX 5826
OAKLAND, CA (94605                                P‐0035760 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, SHAWN D
3385 WIMBLEDON DRIVE
REDDING, CA                                       P‐0035761 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREDIT ACCEPTANCE CORP
25505 TWELVE MILE ROAD
SOUTHFIELD, MI 48034                              P‐0035762 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, CAROLYN D
903 TERRY ROAD
TUPELO, MS 38801                                  P‐0035763 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINLEY, KIMBERLY Y
9118 METTETAL ST
DETROIT, MI 48228                                 P‐0035764 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUMATIA, SHAZZELMA K
246 PANEPOʻO PLACE
WAHIAWA, HI 96786                                 P‐0035765 12/4/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WIEBE, BARBARA J
27 COTTONWOOD LN.
HILTON HEAD ISL., SC 29926                        P‐0035766 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REASONOVER, TRACY
3117 WEST STREET
SPRINGFIELD, IL 62707                             P‐0035767 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEARN, PAMELA K
175 SAN MIGUEL RD
PASADENA, CA 91105                                P‐0035768 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEARN, PAMELA K
175 SAN MIGUEL RD
PASADENA, CA 91105                                P‐0035769 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOCANEGRA, ANTHONY R
6140 RIVER BIRCH PL
RANCHO CUCAMONGA, CA 91739                        P‐0035770 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, VICTOR
106 S MOCKINGBIRD CIR
CEDAR CREEK, TX 78612                             P‐0035771 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THACKER, DONALD
2107 MANLYN ROAD
HENRICO, VA 23229                                 P‐0035772 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 2347 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 513 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GELMAN‐GANS, NINA
3463 STATE ST
#168
SANTA BARBARA, CA 93105                              P‐0035773 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOCANEGRA, ANTHONY R
6140 RIVER BIRCH PL
RANCHO CUCAMONGA, CA 91739                           P‐0035774 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THACKER, DONALD
2107 MANLYN ROAD
HENRICO, VA 23229                                    P‐0035775 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNARD, VIVIAN M
468 HAMBURG TURNPIKE
WEST MILFORD, NJ 07480                               P‐0035776 12/4/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
HOFF, HEATHER A
106 S MOCKINGBIRD CIR
CEDAR CREEK, TX 78612                                P‐0035777 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, EMELINA
1505 CATALPA ST
WAUKEGAN, IL 60085                                   P‐0035778 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADLEY, ANGELA D
5529 SE RAYMOND ST
PORTLAND, OR 97206                                   P‐0035779 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMERON, WILLIE
11568 ECHO LAKE CIR UNIT 108
BRADENTON, FL 34211                                  P‐0035780 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, BERTHA A
398 S CLAY ST
DENVER, CO 80219                                     P‐0035781 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JANAE B
328 THOMAS BLVD
MCLOUD, OK 74851                                     P‐0035782 12/4/2017     TK Holdings Inc., et al.                        $75.00                                                                                       $75.00
BOURNE, KRISHNA L
12147 235TH STTREET
ROSEDALE, NY 11422                                   P‐0035783 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, GEORGE A
11 LAWRENCE ST
APT. 2
TAUNTON, MA 02780‐1765                               P‐0035784 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCKTON CHILSON, KAREN E
PO BOX 3416
LAKE CITY, CA 96115                                  P‐0035785 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ELIUD O
10505 S INTERSTATE 35 APT 121
AUSTIN, TX 78747                                     P‐0035786 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, JAMES
4742 42ND AVE SW #132
SEATTLE, WA 98116                                    P‐0035787 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUXLEY HELM PROPERTIES
REESE, VINCENT S
W12373 848TH AVE
RIVERFALLS, WI 54022                                 P‐0035788 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUNG, ALAN H
P.O. BOX 591731
SAN FRANCISCO, CA 94159                              P‐0035789 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2348 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 514 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MURPHY, EMILY E
13562 STARBUCK ST.
WHITTIER, CA 90605                                   P‐0035790 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLENKERS, C SUZANNE
4940 RICHARDSON ROAD
MOLINO, FL 32577                                     P‐0035791 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUSTISS, JACQUELINE
P.O. BOX 941390
SIMI VALLEY, CA 93094                                P‐0035792 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENG, GEN
1275 MARYWOOD COURT
AURORA, IL 60505                                     P‐0035793 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROQUE, RUDY
950 N DUESENBERG DR APT 14213
ONTARIO, CA 91764                                    P‐0035794 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, RUSSELL
2488 VINTAGE DR
COLORADO SPRINGS, CO 80920                           P‐0035795 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, BREE A
2488 VINTAGE DR
COLORADO SPRINGS, CO 80920                           P‐0035796 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, RUSSELL D
2488 VINTAGE DR
COLORADO SPRINGS, CO 80920                           P‐0035797 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUA, LEILANI L
585 STAMBAUGH STREET
APT C
REDWOOD CITY, CA 94063                               P‐0035798 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, KIMBERLY D
1835 VANCOUVER DR
HONOLULU, HI 96822                                   P‐0035799 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARIS, BRIANA E
29890 SW CAMELOT ST
WILSONVILLE, OR 97070                                P‐0035800 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, MY X
2041 LUNDER COURT
SAN JOSE, CA 95131                                   P‐0035801 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST COAST CONCRETE CONTR INC
707 13TH STREET
HUNTINGTON BEACH, CA 92648                           P‐0035802 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DINAH S
NO ADDRESS PROVIDED
                                                     P‐0035803 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, LEEANN
3821 FREDS FOLLY DRIVE
CORPUS CHRISTI, TX 78414                             P‐0035804 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORBOL, JOHN J
1555 SCOTT RD.
APT. 238
BURBANK, CA 91504                                    P‐0035805 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNHARD, WILLIAM
6520 BROXBURN DRIVE
BETHESDA, MD 20817                                   P‐0035806 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, BERNADETTE L
1670 NW 7TH STREET
BOCA RATON, FL 33486                                 P‐0035807 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2349 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 515 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LOMBARDO, BERNADETTE L
1670 NW 7TH STREET
BOCA RATON, FL 33486                               P‐0035808 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, JENNIFER A
4204 GENE HEMP ROAD
JEFFERSON, MD 21755                                P‐0035809 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, STEVEN J
73 WINDING WOOD RS SOUTH
RYE BROOK, NY 10573                                P‐0035810 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNHARD, WILLIAM
6520 BROXBURN DRIVE
BETHESDA, MD 20817                                 P‐0035811 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, HOLLY J
4011 WASHINGTON ST
LINCOLN, NE 68506                                  P‐0035812 12/5/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CLINCH, LANITRA
1980 NW 104TH STREET
MIAMI, FL 33147                                    P‐0035813 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARBER, KAREN R
74 PHEASANT HILL DRIVE
FEEDING HILLS, MA 01030                            P‐0035814 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, KIMBERLY L
PO BOX 281
CONCORD, GA 30206                                  P‐0035815 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARVER, CALVIN
4 OLD ORCHARD RD.
MORRISTOWN, NJ 07960                               P‐0035816 12/5/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DELANEY, ANNE
4 OLD ORCHARD RD.
MORRISTOWN, NJ 07960                               P‐0035817 12/5/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SNYDER, DENNIS L
PO BOX 21
FREE UNION, VA 22940                               P‐0035818 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE, SHERWANNA F
5306 MACDONALD RD
WOODBRIDGE, VA 22193                               P‐0035819 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIFT, RICHARD A
9026 FLAMINGO CIRCLE
NORTH FORT MYER, FL 33903                          P‐0035820 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOUDS, SAMUEL H
106 E MADISON ST
PORT ISABEL, TX                                    P‐0035821 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REITZ, EARL J
6322 MOUNT HOLLY PLACE
LA PLATA, MD 20646                                 P‐0035822 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEEN, CHRISTOPHER C
4216 ARCHIBALD WAY
RALEIGH, NC 27616                                  P‐0035823 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSERMAN, MICHAEL
51 LAFAYETTE ST
RUMSON, NJ 07760                                   P‐0035824 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEDRASIAK, NINA
1881 MORNINGVIEW DRIVE
YORKTOWN HEIGHTS, NY 10598                         P‐0035825 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2350 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 516 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GELBMAN, CARLA
1881 MRONINGVIEW DRIVE
YORKTOWN HEIGHTS, NY 10598                          P‐0035826 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GELBMAN, CARLA
1881 MORNINGVIEW DRIVE
YORKTOWN HEIGHTS, NY 10598                          P‐0035827 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GELBMAN, CARLA
1881 MORNINGVIEW DRIVE
YORKTOWN HEIGHTS, NY 10598                          P‐0035828 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYE, RICHARD R
822 FRONT STREET
FORT MILL, SC 29708                                 P‐0035829 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAUSRATH, JEFFREY A
1237 WASHINGTON AVE
UNIT 1202
CLEVELAND, OH 44113                                 P‐0035830 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATCHER, CHRISTOPHER L
412 BLACKBIRD WAY
HAMPTON, GA 30228                                   P‐0035831 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUSHMAN, ROBERT A
307 COLUMBIA AVE
WARWICK, RI 02888‐3658                              P‐0035832 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, SCOTT
21725 E. ESCALANTE RD
QUEEN CREEK, AZ 85142                               P‐0035833 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURZ, ROBERT R
23256 ARELO COURT
LAGUNA NIGUEL, CA 92677                             P‐0035834 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAKELMAN, ROBERT
29 GLEN COVE RD
BYRAM TOWNSHIP, NJ 07821‐3338                       P‐0035835 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHN, STEPHEN A
13701 SW 79TH COURT
PALMETTO BAY, FL 33158                              P‐0035836 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORIS, ZACHARY P
1515 N. REDHAWK DR
PERRYSBURG, OH 43551                                P‐0035837 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, DENNIS L
PO BOX 21
FREE UNION, VA 22940                                P‐0035838 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERSON, KATHY M
9803 OCHILTREE DRIVE
AUSTIN, TX 78753                                    P‐0035839 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURT, MICHAEL
29 HOLLY ROAD
ATLANTA, GA 30314                                   P‐0035840 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, JAMES
1546 OAKWOOD
CLEVELAND, OH 44121                                 P‐0035841 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORLEY, DONALD
3442 WILLOW STREET
CHINCOTEAGUE, VA 23336                              P‐0035842 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, MARGARET C
7759 ACORN TRAIL
MAINEVILLE, OH 45039                                P‐0035843 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2351 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 517 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MOLINET, JOAQUIN S
1641 TIFFANY LANE
MANDEVILLE, LA 70448                                 P‐0035844 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEST, WILLIAM C
P.O. BOX 3148
SOUTH PADRE ISLA, TX 78597                           P‐0035845 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOBES, RICHARD
530 WESLEY AVE
OAK PARK, IL 60304                                   P‐0035846 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, RONNIE L
6198 NEW PARIS ELD RD
NEW PARIS, OH 45347                                  P‐0035847 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERSON, KATHY M
9803 OCHILTREE DRIVE
AUSTIN, TX 78753                                     P‐0035848 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHANT, GORDON L
2529 E 39TH CT
DES MOINES, IA 50317                                 P‐0035849 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE, IAN C
5306 MACDONALD RD
WOODBRIDGE, VA 22193                                 P‐0035850 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, RUSSELL S
137 VENTNOR AVE
MONETA, VA 24121                                     P‐0035851 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCK, JANA
8507 HUCKLEBERRY LN
LANSING, MI 48917                                    P‐0035852 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, ELIZABETH R
5155 EAGLES NEST
AUBURN, CA 95603                                     P‐0035853 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENG, YONGJI
3724 JACKSON ST. APT 201
OMAHA, NE 68105                                      P‐0035854 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, SPENCER J
14100 MOHAWK
LEAWOOD, KS 66224                                    P‐0035855 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTRELL, MARY L
3404 S. TAMARACK AVE.
BROKEN ARROW, OK 74012                               P‐0035856 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSENTINO, ANNA M
303 E LEMOYNE AVE
NORTHLAKE, IL 60164                                  P‐0035857 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, TERRY L
PO BOX 246
KAMPSVILLE, IL 62053                                 P‐0035858 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRUSE, KARLA A
23770 DUFFIELD RD.
SHAKER HEIGHTS, OH 44122                             P‐0035859 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGLAND, ANDREIA L
2816 SCHLEY AVE
APT 6E
BRONX, NY 10465‐2726                                 P‐0035860 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, LU
3517 77TH AVENUE NORTH
BROOKLYN PARK, MN 55443                              P‐0035861 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2352 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 518 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GERBER, SPENCER J
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0035862 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATTY, ANN D
8001 VAUGHAN DRIVE
MECHANICSVILLE, VA 23111                            P‐0035863 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEHAR, SATVINDER K
17055 HORSESHOE DR
NORTHVILLE, MI 48168                                P‐0035864 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, AARON J
3324 MILO RD
DE PERE, WI 54115                                   P‐0035865 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH JR, JOHN K
P. O. BOX 192
DELL CITY, TX 79837                                 P‐0035866 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OZUNA, RUDOLFO
2727 GLOUCESTER ST
BOISE, ID 83706                                     P‐0035867 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIGG, MATTHEW S
5 COOLEY FARRIOR ROAD
WAYESBORO, MS 39367                                 P‐0035868 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, ROGER D
718 HARRELL ROAD
WEST MONROE, LA 71291                               P‐0035869 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DERRICK
714 TWIN OAKS DRIVE APT 3
DECATUR, GA 30030                                   P‐0035870 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURLEY, RITA J
186 DUDALA WAY
LOUDON, TN 37774                                    P‐0035871 12/5/2017     TK Holdings Inc., et al.                      $340.40                                                                                       $340.40
WALKER, CLARA O
714 TWIN OAKS DRIVE APT 3
DECATUR, GA 30030                                   P‐0035872 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIPERNA, ROSEMARIE
4751 SLEEPY HOLLOW ROAD
MEDINA, OH 44256                                    P‐0035873 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, CLAUDE D
8001 VAUGHAN DRIVE
MECHANICSVILLE, VA 23111                            P‐0035874 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, ROGER D
718 HARRELL ROAD
WEST MONROE, LA 71291                               P‐0035875 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, ROBERT E
155 EDGEMERE WAY S
NAPLES, FL 34105                                    P‐0035876 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OEBSER, DIANE L
5942 HOBE LANE
WHITE BEAR TWP., MN 55110                           P‐0035877 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUGANDZIC, JAMES M
29 MARGET ANN LANE
SUFFERN, NY 10901                                   P‐0035878 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIMA, JOHN
1777 ESTATE DRIVE
FARMINGTON, NY 14425                                P‐0035879 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2353 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 519 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DEMAIO, CARL S
9008 SHADOW WOOD BLVD
CORAL SPRINGS, FL 33071                              P‐0035880 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAWADA, AIKO
12343 CONCORD CT
CHINO, CA 91710                                      P‐0035881 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEOUBAY, BRETT
16002 MAGNOLIA TRACE PKWY.
BATON ROUGE, LA 70817                                P‐0035882 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEOUBAY, BRETT
16002 MAGNOLIA TRACE PKWY.
BATON ROUGE, LA 70817                                P‐0035883 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONGONUGA, OLUWOLE O
5907 S KINGS HWY
#159
MYRTLE BEACH, SC 29575                               P‐0035884 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANNIS, SUSAN R
335 WESTFIELD DR
NASHVILLE, TN 37221‐1409                             P‐0035885 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLMAN, ROBYN R
3378 FORK RD
GAINESVILLE, GA                                      P‐0035886 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, ANNE M
503 HANNICK COURT
EAST STROUDSBURG, PA 18302                           P‐0035887 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTRELL, MARY L
3404 S. TAMARACK AVE
BROKEN ARROW, OK 74012                               P‐0035888 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, JOSE F
18 PRINCETON RD
BURLINGTON, MA 01803                                 P‐0035889 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMON, BRIAN
39 HAMILTON AVENUE
YONKERS, NY 10705                                    P‐0035890 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNER, DARRON C
7013 NW 90TH ST.
OKLAHOMA CITY, OK 73132                              P‐0035891 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVENPORT, CHARLES D
6206 JOHN CHISUM LANE
AUSTIN, TX 78749                                     P‐0035892 12/5/2017     TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
PEREZ, ANDRE
2515 FENTON AVE
BRONX, NY 10469                                      P‐0035893 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, LULA S
117 WATERBURY DRIVE
HARVEST, AL 35749                                    P‐0035894 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUITT, TIFFANY
65 GEORGE WALKER RD
WEST POINT, MS 39773                                 P‐0035895 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0035896 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, MONICA L
3013 RALPH DR
FORISTELL, MO 63348‐1231                             P‐0035897 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2354 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 520 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SNIDERMAN, ANDREA
4326 PARK FORTUNA
CALABASAS, CA 91302                                  P‐0035898 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACHOWSKI, CELESTE J
385 W COLUMBUS PL
LONG BRANCH, NJ 07740                                P‐0035899 12/5/2017     TK Holdings Inc., et al.                     $1,600.00                                                                                    $1,600.00
KIMPLE, MELANIE L
19845 PORCUPINE DRIVE
BEND, OR 97702                                       P‐0035900 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZADKOWSKI, WILLIAM Z
229 SOUTHGATE DRIVE
NORTHBROOK, IL 60062                                 P‐0035901 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASH, GEORGE W
PO BOX 485
WALLOON LAKE, MI 49796                               P‐0035902 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDERMAN, BRAD
4326 PARK FORTUNA
CALABASAS, CA 91302                                  P‐0035903 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLAGHER, MICHAEL B
12 MEETING HOUSE LN.
SOUTH EASTON, MA 02375                               P‐0035904 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, KATHLEEN A
112 CREAMERY BROOK RD
BROOKLYN, CT 06234                                   P‐0035905 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARLE, SHARON K
3455 UNIVERSITY GREEN DR.
RENO, NV 89512                                       P‐0035906 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASH, GEORGE W
PO BOX 485
WALLOON LAKE, MI 49796                               P‐0035907 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, CANDACE A
3124 MAPLE AVE
WACO, TX 76707                                       P‐0035908 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINOCO, MARCO A
7340 COLONY COVE LN
JACKSONVILLE, FL 32277                               P‐0035909 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DECOU, RICHARD
466 AVENIDA SEVILLA UNIT N
LAGUNA WOODS, CA 92637                               P‐0035910 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANNON, PATRICIA E
NO ADDRESS PROVIDED
                                                     P‐0035911 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, JOVEIDA L
20 CEDAR COURT
ELLAVILLE, GA 31806                                  P‐0035912 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINOCO, MARCO A
7340 COLONY COVE LN
JACKSONVILLE, FL 32277                               P‐0035913 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASH, GEORGE W
PO BOX 485
WALLOON LAKE, MI 49796                               P‐0035914 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KEVIN L
3124 MAPLE AVE
WACO, TX 76707                                       P‐0035915 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2355 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 521 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CRABB, RITA E
13509 WOOD STREET
WOODBRIDGE, VA 22191                                P‐0035916 12/5/2017     TK Holdings Inc., et al.                      $160.00                                                                                       $160.00
WOODS, VICTORIA G
13816 COACHELLA RD
APPLE VALLEY, CA 92307                              P‐0035917 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT F
592 DELPHINIUM BLVD
ACWORTH, GA 30102                                   P‐0035918 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, PATRICIA A
38 BROOKFIELD DRIVE
BROCKTON, MA 02302                                  P‐0035919 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, JOYCE
508 44TH AVE E K‐2
BRADENTON, FL 34203                                 P‐0035920 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, STACEY P
1136 SAFFELL RD
REISTERSTOWN, MD 21136                              P‐0035921 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLIER, DANIEL R
2936 ALLISTER STREET
DALLAS, TX 75229                                    P‐0035922 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTMAN, LEV
9427 JAYCI HILLS LANE
CYPRESS, TX 77433                                   P‐0035923 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, CONSTANCE
11735 BROOKEVILLE LANDING CT.
BOWIE, MD 20721                                     P‐0035924 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, ANASTASIA J
1136 SAFFELL RD
REISTERSTOWN, MD 21136                              P‐0035925 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACYNA CURLEY, RITA J
186 DUDALA WAY
LOUDON, TN 37774                                    P‐0035926 12/5/2017     TK Holdings Inc., et al.                      $340.40                                                                                       $340.40
GERBER, SPENCER J
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0035927 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINES, PAUL V
17 EVERGREEN DR
LINCOLN, ME 04457                                   P‐0035928 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWELL, DARYL J
790 PLATINUM DR
FORT MILL, SC 29708                                 P‐0035929 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, YI YING
22511 PARKVINE LN
KATY, TX 77450                                      P‐0035930 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGELKEMIR, LARRY F
5444 W 150TH TERRACE
LEAWOOD, KS 66224                                   P‐0035931 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, KALIN L
1136 SAFFELL RD
REISTERSTOWN, MD 21136                              P‐0035932 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERLOWITZ, AUDREY M
2504 B SPRING GARDEN ST.
GREENSBORO, NC 27403                                P‐0035933 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2356 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 522 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BOLA, DELCI
9350 OHARA AVE
DELHI, CA 95315                                      P‐0035934 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM LTD
LINDSTROM, JONATHAN A
3834 E WELDON AVE
PHOENIX, AZ 85018                                    P‐0035935 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSLEY, SONNY C
210 PATTON STREET
MORGANTON, NC 28655                                  P‐0035936 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDRIDGE, DEANNE
4615 GILLIS ST
AUSTIN, TX 78745                                     P‐0035937 12/4/2017     TK Holdings Inc., et al.                        $60.00                                                                                       $60.00
HASKIN, ROMILDA D
2103 OLD SPRING HILL RD
DEMOPOLIS, AL 36732                                  P‐0035938 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, GEORGIA L
1413 HOLT DRIVE
PORTSMOUTH, VA 23701‐3626                            P‐0035939 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, RANDALL L
PO BOX 744
KEARNEY, NE 68848                                    P‐0035940 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURLEY, ALAN F
2004 BIRCHWOOD AVENUE
WILMETTE, IL 60091‐2304                              P‐0035941 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLA, SUKHVINDER
9350 OHARA AVE
DELHI, CA 95315                                      P‐0035942 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTRELL, MARY L
3404 S. TAMARACK AVE.
BROKEN ARROW, OK 74012                               P‐0035943 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRIVCHER, RICHARD R
5915 TWIN CREEKS CT
CITRUS HEIGHTS, CA 95621                             P‐0035944 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, ANNE M
394 SEDILLO RD
TIJERAS, NM 87059                                    P‐0035945 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSENTINO, ANNA M
303 E LEMOYNE AVE
NORTHLAKE, IL 60164                                  P‐0035946 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, PATRICIA A
8001 STRAUFF ROAD
TOWSON, MD 21204                                     P‐0035947 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSENTINO, ANNA M
303 E LEMOYNE AVE
NORTH LAKE, IL 60164                                 P‐0035948 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULLAS, TERRI M
3705 WOODREST LANE
VIRGINIA BEACH, VA 23452‐7926                        P‐0035949 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, YESENIA
48 AUGUSTUS AVE
ROSLINDALE, MA 02131                                 P‐0035950 12/4/2017     TK Holdings Inc., et al.                    $13,316.42                                                                                   $13,316.42
MAAS, ELIZABETH L
PO BOX 477
GLENNVILLE, CA 93226‐0477                            P‐0035951 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2357 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 523 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
IRVINE, HEATHER M
6 KAROLYN CIR.
NAHANT, MA 01908                                     P‐0035952 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DANIEL P
47 OLIVIA WAY
JACKSON, NJ 08527                                    P‐0035953 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, LISA A
3130 39TH AVENUE
TUSCALOOSA, AL 35401                                 P‐0035954 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPKO, II, STEPHEN
3636 BANCROFT BLVD
ORLANDO, FL 32833                                    P‐0035955 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                            P‐0035956 12/4/2017     TK Holdings Inc., et al.                     $4,232.10                                                                                    $4,232.10
TRUITT, JAIMIYA
65 GEORGE WALKER RD
WEST POINT, MS 39773                                 P‐0035957 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, JOE L
P.O. BOX 175
324 CHARLES ST
AVONDALE, CO 81022                                   P‐0035958 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, KATHLEEN A
112 CREAMERY BROOK RD
BROOKLYN, CT 06234                                   P‐0035959 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, RONALD L
905 EL ORO DRIVE
AUBURN 95603                                         P‐0035960 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOUEST, LARRY P
417 PINECREST DRIVE
HAMMOND, LA 70401                                    P‐0035961 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANICK, JENNY C
15 BUTLER PLACE
NORTHAMPTON, MA 01060                                P‐0035962 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINO, MELONY S
11 ISLAND AVE APT 1202
MIAMI BEACH, FL 33139                                P‐0035963 12/4/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HAPOS BANK
GONZALES, EUSTOLIA
4112 W MARGARET ST
PASCO, WA 99301                                      P‐0035964 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVILA, HECTOR H
HECTOR DAVILA
2719 W 24TH ST TRLR 15
KEARNEY, NE 68845‐1906                               P‐0035965 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEPAA, LAURIE A
P.O. BOX 363
KEALAKEKUA, HI 96750                                 P‐0035966 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMER, IRMA L
THE WISCONSIN, APT 916
5809 NICHOLSON LANE
ROCKVILLE, MD 20852                                  P‐0035967 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIERS, KEITH
NO ADDRESS PROVIDED
                                                     P‐0035968 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2358 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 524 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NEITZEL, JOSEPH G
809 SADDLEWOOD ST.
HOLMEN, WI 54636                                     P‐0035969 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUBBINS, PETER
P.O. BOX 851
505 BIRCH ROAD
BOLINAS, CA 94924                                    P‐0035970 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEVEALLIER, TASHIA L
NO ADDRESS PROVIDED
                                                     P‐0035971 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGISTER, SCOTT W
2909 SPARKLING BROOK LN
AUSTIN, TX 78746                                     P‐0035972 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, TAMARA R
PO BOX 82021
BAKERSFIELD, CA 93380                                P‐0035973 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICELI, RENEE C
3219 POTTERTON DRIVE
FALLS CHURCH, VA 22044                               P‐0035974 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIDGMAN, DENNIS R
3121 LOS PRADOS STREET #3
SAN MATEO, CA 94403                                  P‐0035975 12/5/2017     TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
KETTERING, JUDITH A
601 SEMPLE DRIVE
NORTH HUNTINGDON, PA 15642                           P‐0035976 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S NATIONAL AVE
SPRINGFIELD, MO 65897                                P‐0035977 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ASIA
800 GREENHAVEN DR
APT. 2R
GREENSBORO, NC 27406                                 P‐0035978 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S NATIONAL AVE
SPRINGFIELD, MO 65897                                P‐0035979 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JAMES W
NO ADDRESS PROVIDED
                                                     P‐0035980 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURWITZ, PETER A
40 HALF MOON LANE
IRVINGTON, NY 10533                                  P‐0035981 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, CHERI M
10950 INDIAN VILLAGE DRIVE
ALPHARETTA, GA 30022                                 P‐0035982 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EROL, ANA
C/O JON A. ZEPNICK PA
1138 LINCOLN STREET
HOLLYWOOD, FL 33019                                  P‐0035983 12/5/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
HARRY, DEBORAH E
PO BOX 249
47 CHURCHILL DRIVE
ELVERSON, PA 19520‐0249                              P‐0035984 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIBIT, HENRY J
2500 NW HIGH HEAVEN RD.
MCMINNVILLE, OR 97128                                P‐0035985 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2359 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 525 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROSE, JAMES W
NO ADDRESS PROVIDED
                                                      P‐0035986 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, SHAMIKA S
1 SOUTHAVEN CT
LITTLE ROCK, AR 72209‐5165                            P‐0035987 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JAMES W
NO ADDRESS PROVIDED
                                                      P‐0035988 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, SUZANNE M
14903 SANDSTONE DRIVE
FORT WAYNE, IN 46814                                  P‐0035989 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORITZ, ELKE I
180 LA CASA VIA APT.105
WALNUT CREEK, CA 94598                                P‐0035990 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGENRIEF, ETHAN
558 S LINDEN AVE
ELMHURST, IL 60126                                    P‐0035991 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDERMAN, BRAD
4326 PARK FORTUNA
CALABASAS, CA 91302                                   P‐0035992 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, ADAM
1413 HOLT DRIVE
PORTSMOUTH, VA 23701‐3626                             P‐0035993 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLIA, CORINNE R
184 CASTLEWOOD CIRCLE‐D2
HYANNIS, MA 02601                                     P‐0035994 12/4/2017     TK Holdings Inc., et al.                     $1,545.00                                                                                    $1,545.00
GRIGSBY, PEGGY A
2404 ALICIA COURT
LITTLE ROCK, AR 72204                                 P‐0035995 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, CAROLYN
689 EAST 243 STREET
BRONX, NY 10470                                       P‐0035996 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, LISA A
3130 39TH AVENUE
TUSCALOUSA, AL 35401                                  P‐0035997 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0035998 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                P‐0035999 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEELER, JAMES A
1012 SETHCREEK DRIVE
FUQUAY VARINA, NC 27526                               P‐0036000 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSINA, LENA P
PO BOX 10399
NEW ORLEANS, LA 70181‐0399                            P‐0036001 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAFF, DONALD D
PO BOX 10399
NEW ORLEANS, LA 70181‐0399                            P‐0036002 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, KIMBERLY A
4702 MILLER RD
HOUSE SPRINGS, MO 63051                               P‐0036003 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2360 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 526 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FRANCIS, MEREDITH M
1422 GLENWOOD AVE SE
ATLANTA, GA 30316                                  P‐0036004 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLANDER‐WATERS, CHRISTOPHER D
12001 CLACKMANNAN DR
AUSTIN, TX 78754                                   P‐0036005 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLUSAREV, BORIS
80 GLENWOOD ROAD
TENAFLY, NJ 07670                                  P‐0036006 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, LINDA A
23835 HEARTHSIDE DRIVE
DEER PARK, IL 60010                                P‐0036007 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLD, GRETA J
69 SOUTH MAIN STREET
LISBON, NH 03585                                   P‐0036008 12/4/2017     TK Holdings Inc., et al.                    $20,331.86                                                                                   $20,331.86
ABLIN, DEBORAH S
2 GUM TREE COURT
NOVATO, CA 94947                                   P‐0036009 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POITEVINT, TWILA M
1926 STAGECOACH ROAD
PELHAM, GA                                         P‐0036010 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, BRENT J
76 PACKENHAM AVENUE
CHALMETTE, LA 70043                                P‐0036011 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUFRESNE, JEAN B
2415 CHEMIN BEDFORD
MONTREAL, QC H3S 1E8                               P‐0036012 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLY, GREGORY R
P O BOX 58
MOCCASIN, CA 95347                                 P‐0036013 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILLEN, NOAH G
P.O. BOX 6538
BOISE, ID 83707                                    P‐0036014 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, ALVIN C
866 VISTA VIEW PL
CLEVELAND, GA 30528                                P‐0036015 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREMONINI, JOHN L
28 RIDGEFIELD DRIVE
MILFORD, NH 03055                                  P‐0036016 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POITEVINT, TWILA M
1926 STAGECOACH ROAD
PELHAM, GA                                         P‐0036017 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOTH CORPORATION
P O BOX 178
MCMINNVILLE, OR 97128                              P‐0036018 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALVEY, LAURA
272 POTTERS AVE
WARWICK, RI 02886                                  P‐0036019 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, WILLIAM E
2820 FERDINAND CT
FERNANDINA BEACH, FL 32034                         P‐0036020 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAT CONSTRUCTION, INC.
P O BOX 178
MCMINNVILLE, OR 97128                              P‐0036021 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2361 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 527 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAVALIER, JENNIFER
2647 EMERALD LN
YORKVILLE, IL 60560                                 P‐0036022 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSU, JEFFREY S
6380 SHERI LANE
LONG BEACH, CA 90815                                P‐0036023 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSON, JENNIFER L
421 S LAKESIDE DR
APT 6
LAKE WORTH, FL 33460                                P‐0036024 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABER, DANIEL A
13463 78TH PL N
WEST PALM BEACH, FL 33412                           P‐0036025 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERS, ARDEN
NO ADDRESS PROVIDED
                                                    P‐0036026 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THALHAMMER, JESSICA R
3411 RIDGE ROAD
ISLAND LAKE, IL 60042                               P‐0036027 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABER, DANIEL A
13463 78TH PL N
WEST PALM BEACH, FL 33412                           P‐0036028 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRICK, AARON D
3018 TWIN PINES PT
ELKHART, IN 46514                                   P‐0036029 12/5/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VIGO, BRENDA
3625 E LA JARA STREET
LONG BEACH, CA 90805                                P‐0036030 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
KRAUSE, FLOYD E
641
PALMARITO, COURT
CORAL GABLES, FL 33134                              P‐0036031 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKENS, MICHAEL J
268 W VENTURA STREET
ALTADENA, CA 91001 5022                             P‐0036032 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANCHETTE, JESSICA
357 S. WORCESTER STREET
NORTON, MA 02766                                    P‐0036033 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASIS, ELBERT
127 PARKWAY DRIVE NORTH
COMMACK, NY 11725                                   P‐0036034 12/5/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
BABCHUCK, DONNA L
4707 STONEY TRACE
TALLAHASSEE, FL                                     P‐0036035 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATY, HUNTER W
2513 LINCOYA CT
NASHVILLE, TN 37214                                 P‐0036036 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABER, DANIEL A
13463 78TH PL N
WEST PALM BEACH, FL 33412                           P‐0036037 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, MICHAEL A
506 DENISE DRIVE
PHILADELPHIA, PA 19116                              P‐0036038 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2362 of 3671
                                            Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 528 of 1836
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
NABER, DANIEL A
13463 78TH PL N
WEST PALM BEACH, FL 33412                        P‐0036039 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDBERG, JERRY D
406 WEST WEA
PAOLA, KS 66071                                  P‐0036040 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLAN, WILLIAM C
104 NICHOLS STREET
WILMINGTON, MA 01887                             P‐0036041 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBREMSKI, SHERRY
2432 NEZ PERCE TRAIL
EDMOND, OK 73003                                 P‐0036042 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATY, GARY D
2513 LINCOYA CT
NASHVILLE, TN 37214                              P‐0036043 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, EDIE M
28080 PEBBLE BEACH DRIVE
SUN CITY, CA 92586                               P‐0036044 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDRIX, JAMES C
P.O. BOX 142
ORANGEVALE, CA 95662                             P‐0036045 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSITS, NICOLE J
23 HASTINGS COURT
DOWNINGTOWN, PA 19335                            P‐0036046 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLUE, LAURIEN R
12719 E RANCHO ESTATES PL
RANCHO CUCAMONGA, CA 91739                       P‐0036047 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIPHANT, COLLEEN O
5412 S ZUNIS AVE
TULSA, OK 74105                                  P‐0036048 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, MARCEL D
342 POST OAK CR
WEST CHICAGO, IL 60185                           P‐0036049 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, HAROLD
1610 E. 1050 N.
HEBER CITY, UT 84032                             P‐0036050 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDING, JANE R
18609 THORNBERRY LANE
OLNEY, MD 20832‐1818                             P‐0036051 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICKSON, ROBERT L
13 E WILSON CIRCLE
RED BANK, NJ 07701                               P‐0036052 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMP, MELVIN B
307 BROOKWOOD DR.
GAFFNEY, SC 29341                                P‐0036053 12/4/2017     TK Holdings Inc., et al.                    $17,000.00                                                                                   $17,000.00
NIEMEYER, JOHN G
1516 SE 125TH AVE
VANCOUVER, WA 98683‐6426                         P‐0036054 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEATHER MANAGEMENT COMPANY
130 BASSWOOD LANE
MORELAND HILLS, OH 44022                         P‐0036055 12/4/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PERNELL, TONY
415 WESTGLEN DR
NAPERVILLE, IL 60565                             P‐0036056 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                      Page 2363 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 529 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
HSU, CORNELIA M
2406 RAVENVIEW ROAD
TIMONIUM, MD 21093                                  P‐0036057 12/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HILL, LISA A
3130 39TH AVENUE
TUSCALOOSA, AL 35401                                P‐0036058 12/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THOMAS, ALAN H
8001 STRAUFF ROAD
TOWSON, MD 21204                                    P‐0036059 12/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVERMERJOHNSON, MARY J
1390 ELEANOR AVENUE
SAINT PAUL, MN 55116                                P‐0036060 12/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MADER, RICHARD P
1012 HILTONWOOD BLVD.
CASTALIAN SPRING, TN 37031                          P‐0036061 12/4/2017     TK Holdings Inc., et al.                        $410.60                                                                                       $410.60
ARNDT, BRYAN K
2030 SHADOW CANYON ROAD
ACTON, CA 93510                                     P‐0036062 12/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOOTTON, CHARLES B
1932 S VICTORIA AVE
LOS ANGELES, CA 90016                               P‐0036063 12/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, DAVID
32046 N. 127TH DRIVE
PEORIA, AZ 85383                                    P‐0036064 12/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GEORGE, LARRY T
9 JOHNSTON ST 1ST FLR
NEWBURGH, NY 12550                                  P‐0036065 12/5/2017     TK Holdings Inc., et al.                  $98,000,000.00                                                                               $98,000,000.00
RETTER, TIMOTHY R
3876 E HARVARD AVENUE
GILBERT, AZ 85234                                   P‐0036066 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GALINDO, YVONNE
17202 INYO ST
LAPUENTE, CA 91744                                  P‐0036067 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GURLEY, BARRY
376 BLACKSMITH RD
DOUGLASSVILLE, PA 19518                             P‐0036068 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JENKINS JR., CLARENCE B
945 WIRE RD.
NEESES, SC 29107                                    P‐0036069 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BROWN, DENISHA M
732 LAVENDER LANE
UNION CITY, GA 30291                                P‐0036070 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VORTICE, CAROLYN F
2961 GENA DRIVE
DECATUR, GA 30032                                   P‐0036071 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WRIGHT, LISA A
194 QUEENS COURT
SATELLITE BEACH, FL 32937                           P‐0036072 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHITE, DAVID P
541 ALTON DRIVE
GREENWOOD, IN 46143                                 P‐0036073 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KLEIN, GARY A
580 WALNUT STREET
APT 1111
CINCINNATI, OH 45202                                P‐0036074 12/5/2017     TK Holdings Inc., et al.                     $42,000.00                                                                                    $42,000.00

                                                                                         Page 2364 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 530 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BARNES, JAMES
1830 46TH ST
ROCK ISLAND, IL 61201                                P‐0036075 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERGUSON, SHARON D
1227 E. 27TH AVENUE
ANCHORAGE, AK 99508                                  P‐0036076 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRICKNER, NEDA S
6518 BRECKENRIDGE COVE
COLUMBIA, TN 38401                                   P‐0036077 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY, DARLENE
11304 FOREST DRIVE
THORNTON, CO 80233                                   P‐0036078 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIDDLE, FLORENCE E
14481 PURCELLVILLE ROAD
PURCELLVILLE, VA 20132                               P‐0036079 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FONG‐TOM, ROBERT
59 GREEN HERON LANE
NASHUA, NH 03062                                     P‐0036080 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTSTEIN, HARRY
4891 CORKWOOD
IRVINE, CA 92612                                     P‐0036081 12/5/2017     TK Holdings Inc., et al.                     $3,133.66                                                                                    $3,133.66
PISANO, WAYNE F
2 CORNISH PLACE
ASBURY, NJ 08802                                     P‐0036082 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLOWAY, JAMES M
POBOX24589
SAN FRANCISCO, CA 94124                              P‐0036083 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIRS, ADRIAN B
2605 VIA DEL REY
FERNANDINA BEACH, FL 32034                           P‐0036084 12/5/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
RAYBURN, HARRY N
633 CR 97
WATER VALLEY, MS 38965                               P‐0036085 12/5/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MARTIN, JOHN W
320 DOMINIC COURT
WINDSOR, CA 95492                                    P‐0036086 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINEROS, RICHARD
26621 SHANE DR
LAKE FOREST, CA 92630                                P‐0036087 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, PETER W
300 GEORGIA CIRCLE
PLACENTIA, CA 92870                                  P‐0036088 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, DANIELLE
214 HARRISON AVE
GLENSIDE, PA 19038                                   P‐0036089 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLUSAREV, BORIS
80 GLENWOOD ROAD
TENAFLY, NJ 07670                                    P‐0036090 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ SUAREZ, MARTHA S
2623 WEST ST.
FALLS CHURCH, VA 22046‐2708                          P‐0036091 12/5/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
BAGLEY, ANNIE E
2431 MANTON STREET
PHILADELPHIA, PA 19146                               P‐0036092 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2365 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 531 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PICKETT, PETER E
10555 HUNTINGTON WAY DRIVE
HOUSTON, TX 77099                                    P‐0036093 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUN, FAY ANN
P.O. BOX 12025
HONOLULU, HI 96828                                   P‐0036094 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSTETLER, KARIN R
39 7TH ST
UNIONTOWN, PA 15401                                  P‐0036095 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONCEPCION, KYLA B
2945 HIDDEN HILLS RD
#1704
WEST PALM BEACH, FL 33411                            P‐0036096 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURCOMB, RENEE J
27014 KOERBER ST
ST CLAIR SHORES, MI 48081‐2422                       P‐0036097 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUNG, CHAN
10242 BONSER AVE
GARDEN GROVE, CA 92840                               P‐0036098 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAFF, TIFFANY L
PO BOX 10399
NEW ORLEANS, LA 70181‐0399                           P‐0036099 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, TAHEERA A
6 NETCONG HEIGHTS
APT 7
NETCONG, NJ 07857                                    P‐0036100 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, ANGELA M
845 TARA TRACE CIRCLE SW
LIVE OAK, FL 32064                                   P‐0036101 12/5/2017     TK Holdings Inc., et al.                    $80,000.00                                                                                   $80,000.00
ANDERSON, TANEISHA N
2311 E ACACIA
FRESNO, CA 93726                                     P‐0036102 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JANICE H
JANICE H TAYLOR
90 ADOBE TRAIL
SEDONA, AZ 86351                                     P‐0036103 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, RONTRELL
1728 GATY AVE
EAST ST. LOUIS, IL 62205                             P‐0036104 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRODERSEN, PATRICIA
5929 N. LOUISE AVE.
CHICAGO, IL 60646                                    P‐0036105 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURICA, JASON A
19118 E BUCKEYE AVE
SPOKANE VALLEY, WA 99027                             P‐0036106 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALLY E WOOD TRUST
WOOD TRUSTEE, SALLY E
3135 MULBERRY DR S
SALEM
, OR 97302                                           P‐0036107 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSTON, CAROLYN J
5976 WILLOWROSS WAY
PLANO, TX 75093‐4776                                 P‐0036108 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, STARL
POBOX 18711
SAN JOSE, CA 95158                                   P‐0036109 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2366 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 532 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHOW, AVA Y
1324 W. LA PALMA AVENUE
ANAHEIM, CA 92801                                    P‐0036110 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMER, JOHN N
4610 NE 55TH CIRCLE
VANCOUVER, WA 98661                                  P‐0036111 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIEUVEUIL, REYNOLD
3461 SW 52 AVE
HOLLYWOOD, FL 33023                                  P‐0036112 12/5/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SANTHAKUMARAN, BINU
2841 TALL OAKS CT, APT 23
AUBURN HILLS, MI 48326                               P‐0036113 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRIZIN, DONNA L
1178 VIA VERA CRUZ
SAN MARCOS, CA 92078                                 P‐0036114 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPALEVIC, JAVORKA
310 W CHICAGO AVE
WESTMONT, IL 60559                                   P‐0036115 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIEUVEUIL, REYNOLD
3461 SW 52 AVE
HOLLYWOOD, FL 33023                                  P‐0036116 12/5/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
KATTE, VIDYASAGAR D
737 W BODE CIR
APT 211
HOFFMAN ESTATES, IL 60169                            P‐0036117 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLEASON, THOMAS A
226 DEER MEADOW DR.
GAHANNA, OH 43230                                    P‐0036118 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLEY, MARK
242 SOUTH STREET
PLYMOUTH, CT 06782                                   P‐0036119 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOUT, CRAIG
2675 N POMELO AVE
AVON PARK, FL 33825                                  P‐0036120 12/5/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SWEENEY, PATRICIA
1231 EARLHAM STREET
PITTSBURGH, PA                                       P‐0036121 12/5/2017     TK Holdings Inc., et al.                      $930.00                                                                                       $930.00
MALLEY, MARK
242 SOUTH STREET
PLYMOUTH, CT 06782                                   P‐0036122 12/5/2017     TK Holdings Inc., et al.                     $4,400.00                                                                                    $4,400.00
DIEUVEILLE, REYNOLD
NO ADDRESS PROVIDED
                                                     P‐0036123 12/5/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
POOL, PEGGY J
626 S MADISON AVE
MADISONVILLE, KY 42431                               P‐0036124 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, ANDRINA L
1013 WITCH POINT TRAIL
VIRGINIA BEACH, VA 23455‐5645                        P‐0036125 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEBUR, PLATT
9233 DAVENPORT ST
OMAHA, NE 68114                                      P‐0036126 12/5/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MCINTYRE, BARBARA S
2094 OAKVALLEY RD
MEMPHIS, TN 38116                                    P‐0036127 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2367 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 533 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ERICKSON, ROBERT L
13 E WILSON CIRCLE
RED BANK, NJ 07701                                   P‐0036128 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JEFFREY
5 CLINTON LANE
HARRISON, NY 10528                                   P‐0036129 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRISTOPHER J
1910 ARDMORE AVE.
HERMOSA BEACH, CA 90254                              P‐0036130 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRISTOPHER J
1910 ARDMORE AVE.
HERMOSA BEACH, CA 90254                              P‐0036131 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRISTOPHER J
1910 ARDMORE AVE.
HERMOSA BEACH, CA 90254                              P‐0036132 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTER, LALETTA M
1957 NEPTUNE DRIVE
AUGUSTA, GA 30906                                    P‐0036133 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIMBY, MELINDA R
2118 RIVINGTON ROAD
LOVES PARK, IL 61111                                 P‐0036134 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CZUCZEJKO, KYLE W
1717 NE STONEWOOD DRIVE
LEE'S SUMMIT, MO 64086                               P‐0036135 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, VANESSA C
2239 BLACK CANYON ROAD
SPACE 175
RAMONA, CA 92065                                     P‐0036136 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLSON (BULL), JESSICA R
236 ASH ST E
SOUTH SAINT PAUL, MN 55075                           P‐0036137 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN, MICHAEL
5323‐B IROQUOIS AVENUE
EWA BEACH, HI 96706                                  P‐0036138 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIECICKI, KAREN
9 WILSON AVENUE
SELDEN, NY 11784                                     P‐0036139 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEN, THOMAS J
45 JAMES NCK
SAINT JAMES, NY 11780                                P‐0036140 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKAHASHI, DENNIS I
520 KUNEHI STREET, UNIT 701
KAPOLEI, HI 96707                                    P‐0036141 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, NICHOLE
4335 W 182ND ST
CLEVELAND, OH 44135                                  P‐0036142 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, FEI
300 HARRISON AVE 806
BOSTON, MA 02118                                     P‐0036143 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, JAMES S
2230 RIVER ROAD
JOHNS ISLAND, SC 29455                               P‐0036144 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KEVIN T
213 AUSTIN VIEW BLVD
WAKE FOREST, NC 27587                                P‐0036145 12/5/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                          Page 2368 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 534 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LYTLE, DAVID J
1040 FAIRWAY VALLEY DR
WOODSTOCK, GA 30189‐6899                          P‐0036146 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILMAN, LORENE G
412 GRAVEL BEND ROAD
EGG HARBOR TOWNS, NJ 08234                        P‐0036147 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, PHILLIP
907 W. MOUNT VERNON AVENUE
HADDONFIELD                                       P‐0036148 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, JANET
1 DAWN COURT
FLORHAM PARK, NJ 07932                            P‐0036149 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEUDTNER, MAUREEN
24365 MIRA VERDE
LAGUNA NIGUEL, CA 92677                           P‐0036150 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KEVIN T
213 AUSTIN VIEW BLVD
WAKE FOREST, NC 27587                             P‐0036151 12/5/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                    P‐0036152 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLARD, RICHARD W
576RIVERST
CHATTANOOGA, TN 37405                             P‐0036153 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, JR, CLAY E
PO BOX 26
BOTHELL, WA 98041                                 P‐0036154 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSAY, BERNARDITA M
1140 PINES LAKE DR. W
WAYNE, NJ 07470                                   P‐0036155 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINSON, ERIC J
5 TWELVE PINES COURT
THE WOODLANDS, TX 77381                           P‐0036156 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, STEPHEN R
101 HALFWAY RD
JAMESTOWN, PA 16134                               P‐0036157 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JULIE G
1200 PENCARRO BLVD
FOLEY, AL 36535                                   P‐0036158 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINSON, ERIC J
5 TWELVE PINES COURT
THE WOODLANDS, TX 77381                           P‐0036159 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DWIVEDI, CHANDRA
2054 PEBBLE DRIVE
ALAMO, CA 94507                                   P‐0036160 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELO, JOHN M
P.O. BOX 687
284 FAIRVIEW LANE
PORTSMOUTH, RI 02871                              P‐0036161 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC
P.O. BOX 388
IOLA, KS 66749                                    P‐0036162 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEEDLE, HENRY L
3784 BROWN OWL CT
MARIETTA, GA 30062                                P‐0036163 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2369 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 535 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ROGERS, DANA T
6570 SCAUP STREET
CARLSBAD, CA 92011                                 P‐0036164 12/5/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
DILLARD, RICHARD W
576RIVERST
CHATTANOOGA, TN 37405                              P‐0036165 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINSON, ERIC J
5 TWELVE PINES COURT
THE WOODLANDS, TX 77381                            P‐0036166 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANMUGAM, GIRIJA
9020 SUN SHOWER BEND
AUSTIN, TX 78724                                   P‐0036167 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLONE, SUSAN V
6125 MISTY BROOK CT
LAS VEGAS, NV 89149                                P‐0036168 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EZEKIEL, SAUL J
107 HOOT OWL LANE N
LEANDER, TX 78641‐1727                             P‐0036169 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAFF, TIFFANY L
PO BOX 10399
NEW ORLEANS, LA 70181‐0399                         P‐0036170 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERNELL, TONY
415 WESTGLEN DR
NAPERVILLE, IL 60565                               P‐0036171 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITRE‐FONVILLE, SUSAN
2440 PA WILL TRAIL
BURLINGTON, NC 27217                               P‐0036172 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARO, PHYLLIS M
329 WILLIAMSBURG CT.
NEWPORT NEWS, VA 23606                             P‐0036173 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BODACK, WALTER R
29584 CHARLES DRIVE
EASTON, MD 21601                                   P‐0036174 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, CHERYL A
22 TAVISTOCK DR
BELLA VISTA, AR 72714                              P‐0036175 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IKEDA, LINDA M
295A SANFORD LANE
MONROE TOWNSHIP, NJ 08831‐1741                     P‐0036176 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIS, SYLVIA L
5823 EAST BONIWOOD TURN
CLINTON, MD 20735                                  P‐0036177 12/4/2017     TK Holdings Inc., et al.                    $15,594.00                                                                                   $15,594.00
SIEGEL, DOROTHY E
151 MORGAN RD
SCOTTSVILLE, NY 14546‐9653                         P‐0036178 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLANDEN, CRYSTAL L
6042 LAUREL GROVE ROAD
DENTON, MD 21629                                   P‐0036179 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLANDEN, MICHAEL L
6042 LAUREL GROVE ROAD
DENTON, MD 21624                                   P‐0036180 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLANDEN, MICHAEL L
6042 LAUREL GROVE ROAD
DENTON, MD 21629                                   P‐0036181 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2370 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                     Page 536 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                            Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                     Amount
BERNT, JOHN P
315 ARBOR DRIVE
COLUMBIA, MO 65201                                  P‐0036182 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
WOOTEN, SHERI H
1411 HAVENS DRIVE
NORTH MYRTLE BEA, SC 29582                          P‐0036183 12/5/2017     TK Holdings Inc., et al.                        $1,800.00                                                                                    $1,800.00
TILLMAN, WENDY G
PO BOX 697
LOS OLIVOS, CA 93441                                P‐0036184 12/4/2017     TK Holdings Inc., et al.                      $25,000.00                                                                                    $25,000.00
NIEMEYER, JOHN G
1516 SE 125TH AVE
VANCOUVER, WA 98683‐6426                            P‐0036185 12/4/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CARDONA, KRISTINA V
61 PONY EXPRESS DR
PALM COAST, FL 32164                                P‐0036186 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAWAL, ABDUL QUDOO A
8701 WOODSTAIR DR
N. RICHLAND HILL, TX 76182                          P‐0036187 12/5/2017     TK Holdings Inc., et al.                  $605,000,000.00                                                                              $605,000,000.00
BRODECKI, ERIC
1021 JUSTIN CIRCLE
BENSALEM, PA 19020                                  P‐0036188 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
O'NEILL, BARBARA
3150 SW DOLPH CT.
PORTLAND, OR 97219                                  P‐0036189 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
GREEN, JORDAN L
4937 E. CALLE DEL MEDIO
PHOENIX, AZ 85018                                   P‐0036190 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CERDA, OSKAR A
7724 S. LEAMINGTON AVENUE
BURBANK, IL 60459                                   P‐0036191 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
TSATRYAN, FELIX
25919 PALOMITA DR
VALENCIA, CA 91355                                  P‐0036192 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
FRANCIS, STEVEN T
PO BOX 129
ATTICA, MI 48412                                    P‐0036193 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
ROMESBURG, RAYMOND E
201 ARTHUR DR
MCDONOUGH, GA 30252                                 P‐0036194 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MANSHIP, FLORA
1001 CLIFTON RD NE
ATLANTA, GA 30307                                   P‐0036195 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
JONES, DANIEL W
7383 SAHALEE DRIVE
DENVER, NC 28037                                    P‐0036196 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
IRVINE, SARAH K
731 S. EAST AVE.
OAK PARK, IL 60304                                  P‐0036197 12/5/2017     TK Holdings Inc., et al.                        $3,500.00                                                                                    $3,500.00
GONZALEZ, MANUEL N
2835 DEWEY STREET
HOLLYWOOD, FL 33020                                 P‐0036198 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MUSTAIN, ROSE M
6442 SANDSTONE AVENUE
BATON ROUGE, LA 70808                               P‐0036199 12/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00



                                                                                         Page 2371 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 537 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WOOD, LINDA S
3626 AZALEA CIRCLE
COLUMBUS, MS 39705                                   P‐0036200 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNELLY, ERIN
3337 SIBLEY LN
LAFAYETTE, IN 47909                                  P‐0036201 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUAYO, PATRICIA
2224 CHEYENNE WAY
MODESTO, CA 95356                                    P‐0036202 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARKON, ADAM N
9 FACULTY DR
ASHEVILLE, NC 28806                                  P‐0036203 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULINO, ANA S
354 LAKEVILLE CIRCLE
PETALUMA, CA 94954                                   P‐0036204 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONARD, ANTHONY J
1553 COOLSPRING WAY
VIRGINIA BEACH, VA 23464                             P‐0036205 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMERICANO, ENEDINA
60 VIA VENETO
CHULA VISTA, CA 91910                                P‐0036206 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, STEVEN A
3 HILLTOP LANE
ORLEANS, MA 02653                                    P‐0036207 12/5/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
MOUTON, CELEKA
1422 51ST ST NE
AUBURN, WA 98002                                     P‐0036208 12/5/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
RAZMEK, JOSEPH A
1680 MINNESOTA AVE
BRENTWOOD, CA 94513                                  P‐0036209 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTOCCHINI, LUCIANO
1540 WINDING WAY
BELMONT, CA 94002                                    P‐0036210 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLYNN, THOMAS H
N9360 BEULAH PARK RD
EAST TROY, WI 53120                                  P‐0036211 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONARD, ANTHONY J
1553 COOLSPRING WAY
VIRGINIA BEACH, VA 23464                             P‐0036212 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, CRYSTAL R
NO ADDRESS PROVIDED
                                                     P‐0036213 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOANG, ALEXANDER S
22123 113TH CT SE
KENT, WA 98031                                       P‐0036214 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUMABAS, MARICAR
45720 ELM PLACE
TEMECULA, CA 92592                                   P‐0036215 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCADAMS, JAMIE L
733 DUMAS CITY RD
EL DORADO, AR 71730                                  P‐0036216 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZENRO, LORI
1725 SUNDERLAND LANE
HOOD RIVER, OR 97031                                 P‐0036217 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2372 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 538 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
QUALLS, PATRICIA M
PO BOX 1972
MAMMOTH LAKES, CA 93546                              P‐0036218 12/4/2017     TK Holdings Inc., et al.                     $2,302.22                                                                                    $2,302.22
SKEETERS, CHERIE
5410 AUTUMN LANE
DICKINSON, TX 77539                                  P‐0036219 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUB, AUBREY C
2847 SAN LUIS COURT
SACRAMENTO, CA 95818                                 P‐0036220 12/5/2017     TK Holdings Inc., et al.                     $3,921.00                                                                                    $3,921.00
ANSELMINO‐DECKER, NICOLE
33 FRONT STREET
MONONGAHELA, PA 15063                                P‐0036221 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, DELANO M
2 NORTH CENTRAL AVENUE
SUITE #1130
PHOENIX, AZ 85004                                    P‐0036222 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD EDGE
BOYD, JOHN W
5929 LANDIS RD
WINNSBORO, SC 29180                                  P‐0036223 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENCZEWSKI, JOHN S
2554 NATTA BLVD
BELLMORE, NY 11710                                   P‐0036224 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBO, EDDIE S
1051 JASPER ST
AURORA, CO 80011                                     P‐0036225 12/5/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
TAMEZ, LYDIA
223 DANVILLE AVE
SAN ANTONIO, TX 78201                                P‐0036226 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADEN, CHARLES M
CHARLES M PADEN
114 HITCHING POST ROAD
BOZEMAN, MT 59715                                    P‐0036227 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036228 12/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STERN, GEOFFREY C
34 MOORE RD.
NOVATO, CA 94949                                     P‐0036229 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036230 12/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MELE, SUSAN L
239 GARFIELD STREET
BERKELEY HEIGHTS, NJ 07922                           P‐0036231 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, ELIZABETH A
715 LIONEL CT.
ABITA SPRINGS, LA 70420                              P‐0036232 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELE, SUSAN L
239 GARFIELD STREET
BERKELEY HEIGHTS, NJ 07922                           P‐0036233 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036234 12/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                          Page 2373 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 539 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BEDDOW, EDWARD G
P.O. BOX 1702
JACKSON, WY 83001                                    P‐0036235 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSH, JUDY D
9382 TRADEWINDS AVE.
SEMINOLE, FL 33776                                   P‐0036236 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMENT, JESSICA E
7424 MONONA TERRACE
DERWOOD, MD 20855                                    P‐0036237 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNSAKER, JOHN S
18990 ORIENTE DRIVE
YORBA LINDA, CA 92886‐2636                           P‐0036238 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036239 12/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ALVAREZ, CHRISTINE A
3329 RED LODGE DR
LAS VEGAS, NV 89129                                  P‐0036240 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036241 12/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
COMPTON, CURTIS R
6508 MAJESTIC RIDGE
EL PASO, TX 79912                                    P‐0036242 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWFORD, MICHAEL A
806 SHACKLEFORD PLACE
EVANS, GA 30809                                      P‐0036243 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSLICK, KAREN J
1218 W 7 STREET
DAVENPORT, IA 52802                                  P‐0036244 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSLICI, KAREN J
NO ADDRESS PROVIDED
                                                     P‐0036245 12/5/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HARMON, ANGEL E
PO BOX 11677
MILWAUKEE, WI 53211                                  P‐0036246 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, SON V
16522 69TH PL NE
KENMORE, WA 98028                                    P‐0036247 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREEL, AMANDA
4 AUST CIRCLE
BELLA VISTA, AR 72714                                P‐0036248 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAP, KIERAN A
1422 DOMINIS STREET
HONOLULU, HI                                         P‐0036249 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIRA, ALCIBIADES E
PO BOX 757
WHARTON, NJ 07885                                    P‐0036250 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, JEFFREY B
21656 VINTAGE WAY
LAKE FOREST, CA 92630                                P‐0036251 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, SON V
16522 69TH PL NE
KENMORE, WA 98028                                    P‐0036252 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2374 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 540 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DIAZ, EDGARDO
14027 SENECA RIDGE DRIVE
HAGERSTOWN, MD 21740                                 P‐0036253 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGWELL, THOMAS F
22639 N 49TH PL
PHOENIX, AZ 85054                                    P‐0036254 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MELVA L
200 EAST 30TH STREET #33
SAN BERNARDINO, CA 92404                             P‐0036255 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, JIAN Z
40650 LAS PALMAS AVE
FREMONT, CA 94539                                    P‐0036256 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIOS, NITSA
3494 OAK GLEN DR
LOS ANGELES, CA 90068                                P‐0036257 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, PHILIP G
9 GRANDVIEW DRIVE
PLEASANTVILLE, NY 10570                              P‐0036258 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IERARDI, MICHAEL D
133 IPSWICH ROAD
TOPSFIELD, MA 01983‐1552                             P‐0036259 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROCKER, SALLY
2513 BROWN DRIVE
FLOWER MOUND
FLOWER MOUND, TX 75022                               P‐0036260 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, ROLF P
1009 ICE CRYSTAL CT.
ODENTON, MD 21113‐2231                               P‐0036261 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, DELANO M
2 N. CENTRAL AVE.
SUITE #1130
PHOENIX, AZ 85004                                    P‐0036262 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, ROBERT F
P. O. BOX 185
BEAUMONT, CA 92223                                   P‐0036263 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUB, MURRAY
4423 GREAT MEADOW RD.
DEDHAM, MA 02026                                     P‐0036264 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEFER, KELLIE L
23921 AULT ROAD
PERRYSBURG, OH 43551                                 P‐0036265 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLOKOS, ANGELO R
NO ADDRESS PROVIDED
                                                     P‐0036266 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELTON, OCTAVIUS D
4069 WEDGEFIELD CT
DOUGLASVILLE, GA 30135                               P‐0036267 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, JUSTIN P
P.O. BOX 18518
CORPUS CHRISTI, TX 78480                             P‐0036268 12/5/2017     TK Holdings Inc., et al.                    $16,976.48                                                                                   $16,976.48
ANDERSON, JULIA L
919 185TH ST. SW
LYNNWOOD, WA 98037                                   P‐0036269 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNSER, JENNIFER L
14078 DELTA AVENUE
ROSEMOUNT, MN 55068                                  P‐0036270 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2375 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 541 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DYAR, DIANNE L
P O BOX 1304
MADISON, MS 39130‐1304                              P‐0036271 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYALS, WILLIE
7317 S. CLYDE STREET
CHICAGO, IL 60649‐3108                              P‐0036272 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, SON V
16522 69TH PL NE
KENMORE, WA 98028                                   P‐0036273 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TELLES, BARBARA J
149 BELL DRIVE
MAYHILL, NM 88339‐9203                              P‐0036274 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAFFE, DIANA G
608 RIDGEWOOD ROAD
MAPLEWOOD, NJ 07040                                 P‐0036275 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLIER, JESSICA A
2701 WATERMARK BLVD
APT 1215
OKLAHOMA CITY, OK 73134                             P‐0036276 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKES, DUANE W
6401 FAIRFIELD ROAD
WICHITA, KS 67204                                   P‐0036277 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHERRY, CIARA R
2701 WATERMARK BLVD
APT 1215
OKLAHOMA CITY, OK 73134                             P‐0036278 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELFRICH, BRETT C
3632 GREEN HILL CIRCLE
SCHNECKSVILLE, PA 18078                             P‐0036279 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURAMOTO, KAREN K
7220 KUAHONO ST.
HONOLULU, HI 96825                                  P‐0036280 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, VICTORIA A
106 N. MAIN ST
BRIDGEVILLE, DE 19933                               P‐0036281 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, PATRICK
14909 BANBRIDGE TRAIL
AUSTIN, TX 78717                                    P‐0036282 12/5/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
DIAZ, EDGARDO
14027 SENECA RIDGE DR
HAGERSTOWN, MD 21740                                P‐0036283 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, DONNA J
3130 SENTINEL PKWY
LAWRENCEVILLE, GA 30043‐2195                        P‐0036284 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUYNH, JENNIFER N
9415 E ELMWOOD ST
WICHITA, KS 67207                                   P‐0036285 12/5/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
COVINGTON, LOVEY M
106 HAWK RIDGE DR
ANDERSON, SC 29621                                  P‐0036286 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICULAE, CRYSTAL V
2034 E LINCOLN AVE 150
ANAHEIM, CA 92806                                   P‐0036287 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, CHAK
794 MANLEY DRIVE
SAN GABRIEL, CA 91776                               P‐0036288 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2376 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 542 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KINGERY, DEREK
5080 MARSHALL DR.
OMAHA, NE 68137                                     P‐0036289 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JURCZYSZYN, ROBERT
16099 RIVERSIDE ST.
LIVONIA, MI 48154                                   P‐0036290 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, MICHAEL P
5009 LOBAUGH DRIVE
VIRGINIA BEACH, VA 23464                            P‐0036291 12/5/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PASACHIDIS, TIMOTHEOS
2034 E LINCOLN AVE 150
ANAHEIM, CA 92806                                   P‐0036292 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOTTINGHAM, CHRISTLE A
39 WOODLODGE DRIVE
HUNTSVILLE, TX 77320                                P‐0036293 12/5/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BROWN, SIERRA C
8491 HOSPITAL DR. #117
DOUGLASVILLE, GA 30134                              P‐0036294 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA AIRBAG INFLATORS
AKINS, MINNIE
PO BOX 394
POMONA, CA 91769                                    P‐0036295 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, RACHEL M
5901 W BEHREND DR APT 2063
GLENDALE, AZ 85308‐6949                             P‐0036296 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, LEZA
8491 HOSPITAL DR #117
DOUGLASVILLE, GA 30134                              P‐0036297 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, MELODY F
2500 DAVID RICHMOND CT
GREENSBORO, NC 27405                                P‐0036298 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCZAK, MARY A
510 ABBEYWOOD CT
OAK BROOK, IL 60523                                 P‐0036299 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, KATRINA M
1444 PACIFIC AVENUE
RIO OSO, CA 95674                                   P‐0036300 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, TANISHA
5546 BAYRIDGE DR
HILLIARD, OH 43026                                  P‐0036301 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JARED J
P.O. BOX 7214
ATLANTA, GA 30357                                   P‐0036302 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEON, CARLA A
209 DWIGHT RD
BURLINGAME                                          P‐0036303 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKMON, SHARON
3461 COLUMBIA PKWY
DECATUR, GA 30034                                   P‐0036304 12/5/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
ZHU, YI
NO ADDRESS PROVIDED
                                                    P‐0036305 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRENEK, GARY J
307 LAKEVIEW CIR
FRIENDSWOOD, TX 77546                               P‐0036306 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2377 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 543 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RATLIFF, JACK R
2535 FOREST VIEW DR.
CONWAY, AR 72034                                    P‐0036307 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNICK, LACEY R
3920 RIDGE WAY
MOUNT VERNON, WA 98273                              P‐0036308 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTRO, HECTOR
547 ORION RD
SARATOGA SPRINGS, UT 84045                          P‐0036309 12/5/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WEISS, RHETT L
2015 TERRY AVENUE #311
SEATTLE, WA 98121                                   P‐0036310 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATAMOROS, JUANA
8402 botany ln
HOUSTON, TX 77075                                   P‐0036311 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THABAR, ALICE M
3828 153RD PL SE
BOTHELL, WA 98012                                   P‐0036312 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWDEN FAY, COLLEEN P
1746 KOFFORD ROAD
GRIDLEY, CA 95948                                   P‐0036313 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUGH, SHANNON M
7758 HURON RIVER DR
DEXTER, MI 48130                                    P‐0036314 12/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BAUMGARTNER, ANNETTE
512 HOBBS AVE
OSHKOSH, WI 54901                                   P‐0036315 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, FRED W
309 SHELDON AVE
MOUNT SHASTA, CA 96067                              P‐0036316 12/5/2017     TK Holdings Inc., et al.                        $70.00                                                                                       $70.00
BEATTY, LUCILLE A
23441 ROANOKE
OAK PARK, MI 48237                                  P‐0036317 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRINGER, TOMOKO
PO BOX 55304
PORTLAND, OR 97238‐5304                             P‐0036318 12/5/2017     TK Holdings Inc., et al.                     $2,448.25                                                                                    $2,448.25
HOUGH, TREVOR D
7758 HURON RIVER DR
DEXTER, MI 48130                                    P‐0036319 12/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ASCHER, MARK
607 PAULEY DRIVE
WEST HEMPSTEAD, NY 11552‐2222                       P‐0036320 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIPPEL, MOOREA L
33 LAURELCREST LN
TRAVELERS REST, SC 29690                            P‐0036321 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BITTAR, SOUHEIL M
P.O.BOX 1686
DEARBORN, MI 48121‐1686                             P‐0036322 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOTY, ROBERT F
P.O.BOX 942
62 EAST JACKSON STREET
OSWEGO, IL 60543                                    P‐0036323 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, JULIO
17 LANDSCAPE AVENUE
#3
YONKERS, NY 10705                                   P‐0036324 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2378 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 544 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WILLIAMS, KENNETH F
7227 ROYAL OAK DRIVE
HARRISBURG, PA 17112                                P‐0036325 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPERANZA, ALZY D
920 HILLSIDE BLVD
DALY CITY, CA 94014                                 P‐0036326 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMMONS, MARILYN K
109 GRANAY RIDGE DRIVE
KALISPELL, MT 59901                                 P‐0036327 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BONNIE L
2550 N VASSAULT ST #4
TACOMA, WA 98406                                    P‐0036328 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRYE, ADAM W
106 W MARSHALL
P.O.BOX 436
NICKERSON, KS 67561                                 P‐0036329 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLESHMAN, ROBERT O
12153 S LAFLIN ST
CHICAGO, IL 60643                                   P‐0036330 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BONNIE L
2550 N. VASSAULT ST #4
TACOMA, WA 98406                                    P‐0036331 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUGBA, VICTOR S
14000 CASTLE BOULEVARD
508
SILVER SPRING, MD 20904                             P‐0036332 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURCH, BENNO F
P.O. BOX 868
MERRIFIELD, VA 22116                                P‐0036333 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAVENE M
738 REVERE ROAD, APT#136
YADON, PA 19050                                     P‐0036334 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, JERRY R
19312 MEADOW LAKE ROAD
CLEVELAND, TX 77328                                 P‐0036335 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMES, CHAD A
15556 DYNASTY WAY
APPLE VALLEY, MN 55124                              P‐0036336 12/6/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
JORDAN, SHAUNA R
712 YOUNG ST
NEW CASTE                                           P‐0036337 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, JERRY R
19312 MEADOW LAKE ROAD
CLEVELAND, TX 77328                                 P‐0036338 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUHANI PROPERTIES & DEVELOP.
DUHANI, TOMA
5 BRIDLE PATH
SHREWSBURY, MA 01545                                P‐0036339 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, MIKE
9615 STATE ROAD
PHILADELPHIA                                        P‐0036340 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIN, BILL
6591 NW CONNERY TERRACE
PORTLAND, OR 97229                                  P‐0036341 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2379 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 545 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KATONA, ZSUZSA K
517 2ND AVE
SAN MATEO, CA 94401                                P‐0036342 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, FILOMENA
13570 EAST VALLEY TRAIL
REDDING, CA 96003                                  P‐0036343 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALCARESE, LAUREN
1875BPIERCE RD
HOFFMAN ESTATES, IL 60169                          P‐0036344 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, WILLIAM K
2535 BRINKHAUS ST
CHASKA, MN 55318                                   P‐0036345 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, TAMMY J
15175 VIA CORFINIO
MORGAN HILL, CA 95037‐5847                         P‐0036346 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALCARESE, LAUREN
1875 PIERCE RD
HOFFMAN ESTATES, IL 60169                          P‐0036347 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELDMAN, RADA
4776 LAMONT STREET
APT. #8
SAN DIEGO, CA 92109                                P‐0036348 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, CARRIE L
POB 7967
ALBUQUERQUE, NM                                    P‐0036349 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, MICHAEL M
1714 RIOS CT
SANTA MARIA, CA 93454                              P‐0036350 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUNYAMIN, FRANS
506 OAK ST
PASO ROBLES, CA 93446                              P‐0036351 12/6/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LAW, LINDA
1600 FILBERT ST., #35
SAN FRANCISCO, CA 94123                            P‐0036352 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEALY, WALTER
135 WILLOW ST
APT 309
BROOKLYN, NY 11201‐2218                            P‐0036353 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, ERNEST
261 CANDELA CIRCLE
SACRAMENTO, CA 95835                               P‐0036354 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIVINCENZO, RONALD F
8292 HITCHCOCK ROAD
YOUNGSTOWN, OH 44512                               P‐0036355 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLTENS, MATTHEW A
681 MARBURY DR SE
ADA, MI 49301                                      P‐0036356 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEE, AMY
5375 N. 4TH STREET
FRESNO, CA 93710                                   P‐0036357 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIVINCENZO, RONALD F
8292 HITCHCOCK ROAD
Y, OH 44512                                        P‐0036358 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIVINCENZO, RONALD F
8292 HITCHCOCK ROAD
YOUNGSTOWN, OH 44512‐5854                          P‐0036359 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2380 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 546 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SANDERS, AMORY C
3003 W VINA DEL MAR BLVD
ST PETE BEACH, FL 33706                            P‐0036360 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOTTENSTEIN, NOAH M
5508 REMINGTON PARK DRIVE
FLOWER MOUND, TX 75028                             P‐0036361 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTY, CAROLYN J
58 ALEXANDER ST,
PROVIDENCE
, RI 02907‐3533                                    P‐0036362 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, LESLIE
91 6TH ST
WHITEHALL, PA 18052                                P‐0036363 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, ADAM
2390 PENATIQUIT AVE
SEAFORD, NY 11783                                  P‐0036364 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MATTHEW R
4751 NE 3 TERRACE
FORT LAUDERDALE, FL 33334                          P‐0036365 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENTER, KRISTEN E
203 COMMONS WAY
GOOSE CREEK, SC 29445                              P‐0036366 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRENNAN, HANNAH G
315 E WISCONSIN, APT #1
MOUNT PLEASANT, MI 48858                           P‐0036367 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLY, JESSICA M
1300 MANCHESTER CT
MURRELLS INLET, SC 29576                           P‐0036368 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, LUZ S
14250 SW 171 TERR.
MIAMI, FL 33177                                    P‐0036369 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVENELL, CANDYCE
185 BASKETGRASS LANE
SUMMERVILLE, SC 29486                              P‐0036370 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, NELLI
1546 OAKWOOD DR
CLEVELAND, OH 44121‐1708                           P‐0036371 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, MARK A
29781 WOODBROOK DR
AGOURA HILLS, CA 91301                             P‐0036372 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARRECHEA, MAX
503 GETTYSBURG PLACE
ATLANTA, GA 30350                                  P‐0036373 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ, ALICIA
4642 S. CALICO RD
GILBERT, AZ 85297                                  P‐0036374 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUCILLO, DANIEL
45 PROCTOR CIRCLE
PEABODY, MA 01960‐2821                             P‐0036375 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMONS, KAREN
12011 NW 15 STREET
PEMBROKE PINES, FL 33026                           P‐0036376 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN WINKLE, DOUGLAS A
22 SEAVIEW DRIVE
PLYMOUTH, MA 02360                                 P‐0036377 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2381 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 547 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARMON, JOE D
797 MORGAN FORD RD.
STATESVILLE, NC 28625                               P‐0036378 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHISS, MELISSA H
8011 SILVER MAPLE LANE
MINT HILL, NC 28227                                 P‐0036379 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, NORA Y
131 ARTMAN LANE
MURRYSVILLE, PA 15668                               P‐0036380 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILDERS, ROBERT G
1705 E 12TH ST
PUEBLO, CO 81001                                    P‐0036381 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORNO, JEAN‐ROBERT
8886 WINDSOR POINTE DR
ORLANDO, FL 32829                                   P‐0036382 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENCL, PAMELA S
7603 SILVER BEECH LANE
MENTOR, OH 44060                                    P‐0036383 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAJA, SHAMASUNDAR
18795 MISTY LAKE DRIVE
JUPITER, FL 33458                                   P‐0036384 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERINO, PAMELA
15900 SW 82 AVE
PALMETTO BAY, FL 33157                              P‐0036385 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUGATE, KARIE A
2417 NE 23RD STREET
RENTON, WA 98056                                    P‐0036386 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, PATRICIA A
4215 KEEWHDIN ROAD
FORT GRATIOT, MI 48059                              P‐0036387 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZALESKI, MELISSA L
928 CLINTON STREET APT 2
PHILADELPHIA, PA 19107                              P‐0036388 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, LESLIE
91 6TH ST
WHITEHALL, PA 18052                                 P‐0036389 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, TERRENCE P
4215 KEEWAHDIN ROAD
FORT GRATIOT, MI 48059                              P‐0036390 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFILL, KENNETH R
10126 CARLOW LANE
LA PORTE, TX 77571                                  P‐0036391 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGORZALEK, ELAINE B
13953 S LECLAIRE AVE
UNIT 205
CRESTWOOD, IL 60418                                 P‐0036392 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATOUR, JOHN A
1616 DAVID DR.
METAIRIE, LA 70003                                  P‐0036393 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWMAN, RICK C
1165 BLAKEWAY ST
DANIEL ISLAND, SC 29492                             P‐0036394 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKINS, FRANK R
1710 MAGNOLIA BLVD #516
NASHVILLE, TN 37212                                 P‐0036395 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2382 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 548 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TABER, NORMA J
PO BOX 408
CABIN JOHN, MD 20818                                P‐0036396 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTON, VERONICA
9834 LAURENCE AVE
ALLEN PARK, MI 48101                                P‐0036397 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0036398 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSKY, ROSLYN
370 EAST 76 STREET
APT A503
NEW YORK, NY 10021‐0247                             P‐0036399 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLANDEN, CRYSTAL L
6042 LAUREL GROVE RD
DENTON, MD 21629                                    P‐0036400 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAP, VICTORIA L
77 HALSEYVILLE ROAD
ITHACA, NY 14850                                    P‐0036401 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, PAUL A
374 LONNIE RD.
HOMER, LA 71040                                     P‐0036402 12/6/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DECICCO, ALFRED
4509 HIGHLAND OAKS ST
FALLBROOK, CA 92028                                 P‐0036403 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESSLEY, DAVID
6572 PRESSLEY CREEK
WHITMORE LAKE, MI 48189                             P‐0036404 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMENGET, DAVID C
4009 SHADOWS CT.
DEFOREST, WI 53532                                  P‐0036405 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARAMBULA, KAREN S
2636 BAY ST.
BAKERSFIELD, CA 93301                               P‐0036406 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTON JR, JAY L
56 DUCK COVE CIR
BERLIN, MD 21811                                    P‐0036407 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESSLEY, KRISTINE
6572 PRESSLEY CREEK
WHITMORE LAKE, MI 48189                             P‐0036408 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUDIOSO, ANTHONY
695 BUCK ROAD
STONE RIDGE, NY 12484                               P‐0036409 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, BOBBY H
13072 RT 31
ALBION, NY 14411                                    P‐0036410 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, HOLLY L
513 ALEXANDER ST
GREENSBURG, PA 15601                                P‐0036411 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAYASURYAN, SRINIDHI
958 MAE CHRISTINE DRIVE
SUITE # 205
WORTHINGTON, OH 43085                               P‐0036412 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2383 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 549 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SMITH, LATRICE R
1530 W 145TH ST
UNIT#105
GARDENA, CA 90247                                  P‐0036413 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIMASSINO, DAVID
505S CENTER STREET
EUSTIS, FL 32726                                   P‐0036414 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSZAK, TINA M
P.O. BOX 74
41 NORTH STREET
ONEIDA, PA 18242                                   P‐0036415 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIDDLE, TIMOTHY M
14481 PURCELLVILLE ROAD
PURCELLVILLE, VA 20132                             P‐0036416 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAVIDIA, RAFAEL E
22 ELLA ST
BLOOMIFELD, NJ 07003                               P‐0036417 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLAGGMAN, LAWRENCE S
5276 SHREWSBURY DRIVE
TROY, MI 48085                                     P‐0036418 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNNINGHAM, BRIAN
3220 LADERA DR.
BEDFORD, TX 76021                                  P‐0036419 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUGH, JAMES G
8203 SW 26 PLACE
DAVIE, FL 33328                                    P‐0036420 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CANDICE M
608 CAMBRIA AVE
AVONMORE, PA 15618                                 P‐0036421 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, WILLIAM A
849 HUNTLEY WOODS DR
CRETE, IL 60417                                    P‐0036422 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZILLES, JASON E
1839 OSPREY CT
PERRYSBURG, OH 43551                               P‐0036423 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILBERT, STEPHANIE D
3472 WILDEWOOD DRIVE
PELHAM, AL 35124                                   P‐0036424 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBAN, NEIL A
95 ENO HILL RD.
COLEBROOK, CT 06021                                P‐0036425 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONG, NA R
10242 BONSER AVE
GARDEN GROVE, CA 92840                             P‐0036426 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLAGHER, LAUREN D
1755 FRANKLIN ST.
406
SAN FRANCISCO, CA 94109                            P‐0036427 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBAN, NEIL A
95 ENO HILL RD.
COLEBROOK, CT 06021                                P‐0036428 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERMAN, BENJAMIN M
5086 TOWNE CENTRE DRIVE
SAINT LOUIS, MO 63128                              P‐0036429 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2384 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 550 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BOATWRIGHT, NANCY H
PO BOX 604
CHESTERFIELD, SC 29709                              P‐0036430 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, MARY A
2875 LAUREATE CT
MARIETTA, GA 30062                                  P‐0036431 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, RICHARD S
412 W 230TH ST
CARSON, CA 90745‐4634                               P‐0036432 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, ROSEMARIE S
116 MARION DRIVE
WEST ORANGE, NJ 07052‐3305                          P‐0036433 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTILLO, CARMEN I
589 DOLORES STREET
SAN FRANCISCO, CA 94110                             P‐0036434 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB MEDICAL SYSTEMS
11 JEFFERSON PLACE
BERNVILLE, PA 19506                                 P‐0036435 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, RICHARD S
412 W 230TH ST
CARSON, CA 90745‐4634                               P‐0036436 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, KRYSTAL R
3907 COLORADO RIVER RD
ONTARIO, CA 91761                                   P‐0036437 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, ARIEL
7511 STRAND AVE
MAYS LANDING, NJ 08330                              P‐0036438 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRENFELL, BRIAN
1617 N GARDNER STREET
LOS ANGELES, CA 90046                               P‐0036439 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEMAYOR, HUMBERTO
2005 HARDING STREET
PASADENA, TX 77502                                  P‐0036440 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMEJKAL, SANDRA R
3080 HILLTOP DR
PARMA, OH 44134                                     P‐0036441 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACK, DARLENE M
1809 SPRUCE COURT
WHITE BEAR LAKE, MN 55110                           P‐0036442 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERSON, KATHY M
9803 OCHILTREE DRIVE
AUSTIN, TX 78753                                    P‐0036443 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINBRECHER, MICHAEL J
60 TORINO COURT
DANVILLE, CA 94526‐1930                             P‐0036444 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLO, LUIGI
144 FALMOUTH STREET
BROOKLYN, NY 11235‐3006                             P‐0036445 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEBELL, JANICE N
2400 BOLTON BOONE
APT. 4210
DESOTO, TX 75115                                    P‐0036446 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, BRYAN M
26746 CIGAR LN.
WESLEY CHAPEL, FL 33544                             P‐0036447 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2385 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 551 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DICKES, DAVID D
983 CO RD 18
HOOPER, NE 68031                                     P‐0036448 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, IVONNE B
1739 NW 20TH ST
HOMESTEAD, FL 33030                                  P‐0036449 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAP, VICTORIA L
77 HALSEYVILLE ROAD
ITHACA, NY 14850                                     P‐0036450 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, BLANCA E
2005 HARDING STREET
PASADENA, TX 77502                                   P‐0036451 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOD, SHEILA A
4112 NORTHGATE LN
CARSON CITY, NV 89706                                P‐0036452 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOVERN, TIMOTHY M
3167 TILTON STREET
PHILADELPHIA, PA 19134                               P‐0036453 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, ANDRE L
12368 APPALOOSA COURT
GRASS VALLEY, CA 95949                               P‐0036454 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, MICHA
1410 SIEGEL ST
CHESTER, PA 19013                                    P‐0036455 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, HOWARD C
22853 SOUTHSHORE DRIVE
LAND O LAKES, FL 34639                               P‐0036456 12/6/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BRANT, BARBARA A
1192 HAMPTON LN
CALIFORNIA, MO 65018                                 P‐0036457 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISINGER, JEFFREY C
1766 FORDEM AVENUE
UNIT 309
MADISON, WI 53704                                    P‐0036458 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JANET E
5456 S DUNKIRK WAY
CENTENNIAL, CO 80015                                 P‐0036459 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLEMMONS, KENNETH D
1174 HOLLY TERRACE ROAD
FRANKLIN, NC 28734                                   P‐0036460 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMENGET, DAVID C
4009 SHADOWS CT.
DEFOREST, WI 53532                                   P‐0036461 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EBERHARDT, CHRISTOPHER J
4989 GENESEE ST APT 713
CHEEKTOWAGA, NY 14225                                P‐0036462 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOLUNTEER PAWN & LOAN
1100 MADISON STREET
SHELBYVILLE, TN 37160‐3624                           P‐0036463 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0036464 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARAJAS, ALEJANDRINA
250 GRILLO CT
RIO RICO, AZ 85648                                   P‐0036465 12/4/2017     TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00

                                                                                          Page 2386 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 552 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TARASOVICH, MELISSA K
406 LOBLOLLY DR
GIBSONIA, PA 15044                                  P‐0036466 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEGNER, DAVID
317 AIRLINE ROAD
SOUTH DENNIS, MA 02660                              P‐0036467 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYS, TIMOTHY D
10524 NOGARD AVE
KANSAS CITY, KS 66109                               P‐0036468 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGLEY, DEBRA A
4712 N CASCABEL ROAD
BENSON, AZ 85602                                    P‐0036469 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0036470 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOSLAU, JUDY
7301 FIREOAK DRIVE
AUSTIN, TX 78759                                    P‐0036471 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLINGSON, STEVEN E
256 CENTRAL AVE
UNIT 72191
ROSELLE, IL 60172                                   P‐0036472 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEGNER, KATHERINE
317 AIRLINE ROAD
SOUTH DENNIS, MA 02660                              P‐0036473 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EWING, SUE A
510 S PENNSYLVANIA AVE
FREMONT, OH 43420                                   P‐0036474 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IACOVELLI, MARYJO
20 LAKESHORE DR
RENSSELAER, NY 12144                                P‐0036475 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELDE, JACOB M
10532 180TH ST
WADENA, MN 56482                                    P‐0036476 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRILLIMAN, SUSAN Z
211 W 4TH STREET
WHITEFISH, MT 59937‐3206                            P‐0036477 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EWING, SUE A
510 S PENNSYLVANIA AVE
FREMONT, OH 43420                                   P‐0036478 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHIK, DOUGLAS J
11640 FLORIDA AVE N
CHAMPLIN, MN 55316                                  P‐0036479 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, ROBIN L
4633 ASPEN HILL CT
ANNANDALE, VA 22003                                 P‐0036480 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASCH, DONALD L
36 MAPLE STREET
NEEDHAM, MA 02492‐2342                              P‐0036481 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLISON, BRIAN E
12924 CHORLEYWOOD CIR
FISHERS, IN 46037‐7299                              P‐0036482 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036483 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2387 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 553 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HEDDERLY, ELLIS H
107 VISTA DRIVE
SEAFORD, VA 23696                                   P‐0036484 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOSNELL, DEBRA C
4442 WOODSON AVENUE
SACRAMENTO, CA 95821                                P‐0036485 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKEETERS, SANDY
5410 AUTUMN LANE
DICKINSON, TX 77539                                 P‐0036486 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYDINGER, LYNNE A
3760 W 84TH AVENUE
#35
WEST MINSTER, CO 80031                              P‐0036487 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFILL, EMMA
10126 CARLOW LANE
LA PORTE, TX 77571                                  P‐0036488 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FA‐KAJI, NAOMI
1336 MARTIN LUTHER KING JR WA
BERKELEY, CA 94709                                  P‐0036489 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, GEORGE S
32 PROSPECT AVE
MONTCLAIR, NJ 07042                                 P‐0036490 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FONDREN, REGINALD T
5009 WARRINGTON RD
MEMPHIS, TN 38118                                   P‐0036491 12/5/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036492 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, WILLIAM B
850 EAST OCEAN BLVD
UNIT 1209
LONG BEACH, CA 90802                                P‐0036493 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036494 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERG, BEVERLY
2200 CLOUDS PEAK
MARYLAND HGTS, MO 63043                             P‐0036495 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTA, MANUEL P
30 SWEET MEADOW DRIVE
WARWICK, RI 02889                                   P‐0036496 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036497 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLEM, JOYCE V
12 PINEY COURT
GARDNERS, PA 17324                                  P‐0036498 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASMUSSEN, JENNIFER M
18 EDGEMAR ST
APT.A
DALY CITY, CA 94014                                 P‐0036499 12/5/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036500 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2388 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 554 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0036501 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L+G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036502 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036503 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANI, NICHOLAS R
2727 REVERE ST
APT 1048
HOUSTON, TX 77098                                   P‐0036504 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0036505 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036506 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, SERGIO
515 VERLO DR.
LORENA, TX 76655                                    P‐0036507 12/5/2017     TK Holdings Inc., et al.                     $2,850.00                                                                                    $2,850.00
BOATWRIGHT, DORALYNN
4219 BONNER ROAD
BALTIMORE, MD 21216                                 P‐0036508 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRISCH, ARNOLD
15205 NW TROON WAY
PORTLAND, OR 97229‐0917                             P‐0036509 12/5/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
BALL, ANTHONY H
1356 SE 64TH COURT
HILLSBORO, OR 97123                                 P‐0036510 12/5/2017     TK Holdings Inc., et al.                    $10,100.95                                                                                   $10,100.95
BASCH, DEE D
36 MAPLE STREET
NEEDHAM, MA 02492‐2342                              P‐0036511 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036512 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONNEVILLE, GAYLE A
3231 PIERCE ST. NE
MINNEAPOLIS, MN 55418                               P‐0036513 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANACCI, THOMAS C
512 LARAMIE WAY
VACAVILLE, CA 95688                                 P‐0036514 12/6/2017     TK Holdings Inc., et al.                     $4,375.00                                                                                    $4,375.00
JERVEY, REUBEN
6705 PLEASANT COURT
WILMINGTON, DE 19802                                P‐0036515 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, DANIEL R
3667 33RD AVE SW
SEATTLE, WA 98126                                   P‐0036516 12/6/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BERRY, KEVIN M
13115 CRUTCHFIELD AVVE
BOWIE, MD 20720‐3212                                P‐0036517 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                 P‐0036518 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2389 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 555 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JICHA, PHYLLIS M
5 FOREST ROCK CT
CATONSVILLE, MD 21228                               P‐0036519 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, SUSAN L
10 OAK ST
MATAWAN, NJ 07747                                   P‐0036520 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARIA, WILLIE L
5529 PENINSULA PARK LANDING
HERMITAGE, TN 37076                                 P‐0036521 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNA SERVICE COMPANY
901 E. ORCHARD STREET
UNIT J
MUNDELEIN, IL 60060                                 P‐0036522 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, SHERLYN
1224 CRESTED VIEW DR.
ST. LOUIS, MO 63146                                 P‐0036523 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ABY
811 TOWER AVE
HARTFORD, CT 06112                                  P‐0036524 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, SOPHIA A
1161 DEVONSHIRE
GROSSE POINTE PA, MI 48230                          P‐0036525 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, SHERLYN
1224 CRESTED VIEW DR.
ST. LOUIS, MO 63146                                 P‐0036526 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, SARAH
2876 SHASTA DRIVE
FAIRFIELD, CA 94533                                 P‐0036527 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, GARLAND D
2904 NW APPLE HARVEST
BENTONVILLLE, AR 72712‐3572                         P‐0036528 12/6/2017     TK Holdings Inc., et al.                         $8.00                                                                                        $8.00
LONG, DANIEL R
3667 33RD AVE SW
SEATTLE, WA 98126                                   P‐0036529 12/6/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MARQUEZ, CONNI M
P.O. BOX 3242
FAIRVIEW, NM 87532+3242                             P‐0036530 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURTIS, CAROL A
21 ZAPATA DR
PAHRUMP, NV 89048                                   P‐0036531 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAGAN, CHARLES E
81 MORAN ROAD
GROSSE POINTE FA, MI 48236                          P‐0036532 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, JASON R
1161 DEVONSHIRE
GROSSE POINTE PA, MI 48230                          P‐0036533 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEHLMEIER, BRENDA L
2919 SHANNON RD.
ERIE, PA 16510                                      P‐0036534 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAST, JILL L
DESHAZO & NESBITT LLP
809 WEST AVENUE
AUSTIN, TX 78701                                    P‐0036535 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOGG, EDWARD F
PO BOX 1972
CENTREVILLE, VA 20122                               P‐0036536 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2390 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 556 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GORDON, MELANIE
4601 SNOWMASS RD
GLEN ALLEN, VA 23060                                P‐0036537 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, JIANPING
11 WOODSTOCK AVENUE
CLARENDON HILLS, IL 60514                           P‐0036538 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAVRANIAK, LUBA L
2270 SUNDERLAND ROAD A‐17
WINSTON SALEM,
WINSTON SALEM, NC 27103                             P‐0036539 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAN, HONGYOU
9908 SAND VERBENA TRL NE
ALBUQUERQUE, NM 87122                               P‐0036540 12/6/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NORRIS, WILLIAM H
1325 SASSAFRASS CIRCLE
MT PLEASANT, SC 29466                               P‐0036541 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, GANG
1317 ESSEX DR
HOFFMAN ESTATES, IL 60192                           P‐0036542 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY FAMILY TRUST, DATED FE
MURPHY, TRUSTEE, GARLAND
2904 NW APPLE HARVEST
BENTONVILLE, AR 72712‐3572                          P‐0036543 12/6/2017     TK Holdings Inc., et al.                        $30.00                                                                                       $30.00
RIOS, ADELIA C
35 BLACK STALLION CT.
MIDDLETOWN, NY 10940                                P‐0036544 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, ARIANNE R
2213 SAN ANTONIO AVE APT B
ALAMEDA, CA 94501                                   P‐0036545 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, JOSEPHINE C
2920 NE CONNERS AVE STE 131
BEND, OR 97701‐7926                                 P‐0036546 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, CARA A
2533 TINNIN ROAD
GOODLETTSVILLE, TN 37072                            P‐0036547 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANAY, GAIL G
916 CR 702
CLEBURNE, TX 76031                                  P‐0036548 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORY, MARVIN D
5830 LELAND ANDERSON PLACE
LENOIR, NC 28645                                    P‐0036549 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLSTON, GREGORY W
7440 BYRON
CLAYTON, MO 63105‐2917                              P‐0036550 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, CAROL L
747 VALLEY CIRCLE DRIVE
#102
SALINE, MI 48176                                    P‐0036551 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, MEGAN A
1437 GOYER RD
PALM BAY, FL 32909                                  P‐0036552 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLANZER, MARGARET L
1320 SW DYER POINT RD
PALM CITY, FL 34990                                 P‐0036553 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2391 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 557 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SPARKS, DIANE
975 NORTH PERSHING STREET
MT ANGEL, OR 97362                                  P‐0036554 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATZA, JESS J
11366 SW LYNNVALE DRIVE
PORTLAND, OR 97225                                  P‐0036555 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, JERI A
2579 AIRLINE DR
APT 3P
BOSSIER CITY, LA 71111                              P‐0036556 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONETTA, RALPH J
3299 EAST KINGBIRD DR
GILBERT, AZ 85297                                   P‐0036557 12/5/2017     TK Holdings Inc., et al.                    $11,427.00                                                                                   $11,427.00
HINMAN, DAVID J
408 E NORTH WATER ST
UNIT B
CHICAGO, IL 60611                                   P‐0036558 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCREYNOLDS, MIKE
4532 HARVARD RD
LAWRENCE, KS 66049                                  P‐0036559 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AZEVEDO, CAROL S
P. O. BOX 1412
MARIPOSA, CA 95338                                  P‐0036560 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHESON, ASHLEY D
149 FLAT ROCK CHURCH RD
LIBERTY, SC 29657                                   P‐0036561 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRASCO, MARTHA S
114 TRAVIS LN S
PAIGE, TX 78659                                     P‐0036562 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAIRN, BRITTINI D
300 S. MONROE ST.
VERSAILLES, MO 65084                                P‐0036563 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHEE, MOON Y
14500 MCNAB AVE
APT 808
BELLFLOWER, CA 90706                                P‐0036564 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIRNS PSYCHOLOGICAL SERVICES
DEPREKEL, MOLLY
4568 WEST ARM ROAD
SPRING PARK, MN 55384‐9705                          P‐0036565 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANGELISTA, LUXANNA
1307 SHERIDAN PLACE UNIT G
BEL AIR, MD 21015                                   P‐0036566 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INFUSINO, LISA
4529 ROSECLIFF CIRCLE
MATHRE, CA 95655                                    P‐0036567 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INFUSINO, LISA
4529 ROSECLIFF CIRCLE
MATHER, CA 95655                                    P‐0036568 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANTER, LAURA W
3800 PIKE ROAD 14‐105
LONGMONT, CO 80503                                  P‐0036569 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, JOSE L
3850 E. RIVERSIDE DR,
ONTARIO, CA 91761                                   P‐0036570 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2392 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 558 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALLEN, TOM
P O BOX 94
HARRISONVILLE, MO 64701‐0094                        P‐0036571 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNETT, JOYCE M
4020 N 210TH ST
ELKHORN, NE 68022                                   P‐0036572 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMAN, MARSHALL D
245 BLESS US DRIVE EAST
WENTZVILLE, MO 63385                                P‐0036573 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, ROBERT M
101 HIGH CIR
UNDERWOOD, IA 51576                                 P‐0036574 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORRIS, JILL W
5578 S. HILLSIDE STREET
GREENWOOD VILLAG, CO 80111                          P‐0036575 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONG, JIM X
6522 CHESTERFIELD AVE.
MCLEAN, VA 22101                                    P‐0036576 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLE, KIMBERLY J
11080 W ADONIS RD
MARANA, AZ 85658                                    P‐0036577 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, WAI‐YEUNG
5007 BELL BLVD
BAYSIDE, NY 11364                                   P‐0036578 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLOSKY, LEWIS M
27 AMBASSADOR WAY
JACKSON, NJ 08527‐2882                              P‐0036579 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOFORTH, SEAN H
74 SHERROW ESTATE ST. SW
SUPPLY, NC 28462                                    P‐0036580 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LYNN G
2259 JULIA DR
ASBURY, IA 52002                                    P‐0036581 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMAN, MARSHALL D
245 BLESS US DRIVE EAST
WENTZVILLE, MO 63385                                P‐0036582 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONG, MICHELLE
7 MISTY WOOD CIRCLE
ERLANGER, KY 41018                                  P‐0036583 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARLER, MICHAEL J
728 N. MURRAY
WICHITA, KS 67212                                   P‐0036584 12/6/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
BARBER, JR., GEORGE A
1312 MACON DR
ORANGEBURG, SC 29118                                P‐0036585 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOT, SUE
16518 252ND AVE SE
ISSAQUAH, WA 98027                                  P‐0036586 12/6/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
RIESE, PAUL E
P.O BOX 453
FRISCO, CO 80443‐0453                               P‐0036587 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, SCOTT B
16042 NORTHWOOD RD NW
PRIOR LAKE, MN 55372                                P‐0036588 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2393 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 559 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CLEGG, CHRISTEN
5910 LEANING ROCK PLACE
CUMMING, GA 30041                                    P‐0036589 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, DELANO R
3045 EUDORA ST
DENVER, CO 80207                                     P‐0036590 12/6/2017     TK Holdings Inc., et al.                    $22,010.85                                                                                   $22,010.85
SEGUN‐TAIWO, OLADAPO J
8150 LAKECREST DR APT 319
GREENBELT, MD 20770                                  P‐0036591 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMUNALE, ROBERT J
13328 COUNTRY OAK DR
WILLIS, TX 77318                                     P‐0036592 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZOR, MICHAEL P
16515 CLUB DRIVE
SOUTHGATE, MI 48195                                  P‐0036593 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERMAN, BENJAMIN M
5086 TOWNE CENTRE DRIVE
SAINT LOUIS, MO 63128                                P‐0036594 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIU, ANITA
204 PATRIOT HILL DR
BASKING RIDGE, NJ 07920                              P‐0036595 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVEY, SUE E
305 NEWPORT LANE
AURORA, IL 60504‐7291                                P‐0036596 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, RENEE T
6215 W. AVE J‐12
LANCASTER, CA 93536                                  P‐0036597 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0036598 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, ELLEN B
1031 YALE AVENUE
BILLINGS, MT 59102‐1847                              P‐0036599 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRISCH, ARNOLD
15205 NW TROON WAY
PORTLAND, OR 97229‐0917                              P‐0036600 12/5/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
GALKO, ERIC A
323 SKYLINE DRIVE N
SOUTH ABINGTON, PA 18411‐9143                        P‐0036601 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOHMAN, ANGELINE C
234 22ND AVE N
ST CLOUD, MN 56303‐4332                              P‐0036602 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                  P‐0036603 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIBB, VERNON E
3003H SEABURY RD
BROOKLYN, MD 21225                                   P‐0036604 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, CHANDAN
2423 FOOT‐HILL BLVD. #102A
LA CRESCENTA, CA 91214                               P‐0036605 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILDS, MARY A
2520 HARDWOOD DRIVE
BRYAN, TX 77803                                      P‐0036606 12/5/2017     TK Holdings Inc., et al.                    $34,225.62                                                                                   $34,225.62



                                                                                          Page 2394 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 560 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NOLAN, ROBERT D
9034 PIKE PLACE SE
PORT ORCHARD, WA 98367                             P‐0036607 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARUSO, JOSEPH L
305 ANGELICA WAY
ALPHARETTA, GA 30022                               P‐0036608 12/6/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CYCHOSZ, JOHN B
126 N PEARL ST
STOCKTON, IL 61085‐1326                            P‐0036609 12/5/2017     TK Holdings Inc., et al.                     $8,783.00                                                                                    $8,783.00
CHOW, WILFRED K
16 HAYESTOWN ROAD UNIT 2204
DANBURY, CT 06811‐5002                             P‐0036610 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                 P‐0036611 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS LINDLER, NIKI
249 SHADY ACRES DR
CHAPIN, SC 29036                                   P‐0036612 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELTON, HENRY D
1417 CREEK ROAD
ESPERANCE, NY 12066                                P‐0036613 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, MARA L
4015 EARL DRIVE
ALEXANDRIA, LA 71303‐3408                          P‐0036614 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, FREDDIE F
173 STOTT AVENUE
HARTSVILLE, TN 37073                               P‐0036615 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUTSCHI, JENNIFER M
82431 LEMON GROVE AVE
INDIO, CA 92201                                    P‐0036616 12/6/2017     TK Holdings Inc., et al.                    $21,000.00                                                                                   $21,000.00
TK HOLDINGS, INC.
1417 CREEK ROAD
ESPERANCE, NY 12066                                P‐0036617 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILA, MARIELENA
21326 LASSO DRIVE
DIAMOND BAR, CA 91765                              P‐0036618 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRENNER, TIMOTHY J
1340 WEST BELL STREET
HOUSTON, TX 77019                                  P‐0036619 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CALVIN O
2525 WOOLKNER AVENUE
FAIRFIELD, CA 94533                                P‐0036620 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, BRENDA M
6 CALDERWOOD DR
CHEEKTOWAGA, NY 14215                              P‐0036621 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, MICHAEL D
513 CLEARWATER DR.
NASHVILLE, TN 37217                                P‐0036622 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENSON, SIDNEY B
5 GENOA CT
HILTON HEAD ISL., SC 29928                         P‐0036623 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILLING, CHRISTOPHER J
899 GREEN ST APT 505
SAN FRANCISCO, CA 94133                            P‐0036624 12/6/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                        Page 2395 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 561 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RICHMOND, WILLIAM F
90 NAPLES LN
GREENEVILLE, TN 37745                                P‐0036625 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, JENNELLE M
608 ANGENETTE AVE
ST. LOUIS, MO 63122                                  P‐0036626 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONSHAK, JEFFREY D
9380 EL BLANCO AVE
FOUNTAIN VALLEY, CA 92708                            P‐0036627 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONSTANT, DOROTHY
3091 EDWIN AVE APT 2G
FORT LEE, NJ 07024                                   P‐0036628 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIFT, RALPH J
2451 SILVER OAK PLACE
PITTSBURGH, PA 15220                                 P‐0036629 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERHARD, DAVID G
60 RIZZI SQUARE
PALM, PA 18070                                       P‐0036630 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, SANDRA
35027 AVE C
YUCAIPA, CA 92399                                    P‐0036631 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TU, CLAIRE L
15209 ARCTURUS AVE
GARDENA, CA 90249‐4111                               P‐0036632 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULBERTSON, CAROL C
1910 LAKEVIEW DR
ROCK HILL, SC                                        P‐0036633 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURRY, ELAINE
25711 MEADOWLAND CIRCLE
PLAINFIELD, IL 60585                                 P‐0036634 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEHOYOS, ANTONIO
1914 BEAVER ST
VERNON, TX 76384                                     P‐0036635 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON, MICHELE M
76 CEDARBROOK LANE
KILLEN, AL 35645                                     P‐0036636 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLTZCLAW, CAROL C
1910 LAKEVIEW DR
ROCK HILL, SC 329732                                 P‐0036637 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDALNIK, MICHAEL J
7810 E. LAMONT RD.
ARGYLE, WI 53504                                     P‐0036638 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAN, MELODY L
110 W BELL RD APT 160
PHOENIX, AZ 85023                                    P‐0036639 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGLAEV, ALEXANDRE Y
801 CHELSEA COURT
OXFORD, MI 48371                                     P‐0036640 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPS, SHERRI
26 NORTHAM AVENUE
SAN CARLOS, CA 94070                                 P‐0036641 12/6/2017     TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
O'SHEA, MICHAEL J
3600 E CAMINO ROJOS
PALM SPRINGS, CA 92262‐5421                          P‐0036642 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2396 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 562 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
O'SHEA, MICHAEL J
3600 E CAMINO ROJOS
PALM SPRINGS, CA 92262‐5421                          P‐0036643 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, DOROTHY M
820 SOUTH HOMAN AVE
CHICAGO, IL 60624                                    P‐0036644 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, HENRY A
515 LAFAYETTE STREET
LONG BRANCH, NJ 07740                                P‐0036645 12/5/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PIPER, WILLIAM R
6309 WYDOWN BLVD
CLAYTON, MO 63105                                    P‐0036646 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACOURSE, FAITH A
4197 WELDON AVE
SPRING HILL, FL 34609                                P‐0036647 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANACH, TODD A
9260 RUTH AVENUE
ALLEN PARK, MI 48101‐1553                            P‐0036648 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUDZISZEWSKI, JOHN M
289 WEST 8TH ST
OSWEGO, NY 13126‐4300                                P‐0036649 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTEEL, KATHY B
810 OTTWAY ROAD
GREENEVILLE, TN 37745                                P‐0036650 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLEMMER, ROBERT W
5968 ORCHARD DRIVE
CINCINNATI, OH 45230                                 P‐0036651 12/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DRAKE, EDWARD A
3691 LEGENDS DRIVE
SIMI VALLEY, CA 93065                                P‐0036652 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                   P‐0036653 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, JING
2636 SW 35TH PL
UNIT 5
GAINESVILLE, FL 32608                                P‐0036654 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLT, JANE
224 TROPHY PASS
AUSTIN, TX 78748                                     P‐0036655 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPAPORT, DAVID A
435 WATERGATE WAY
ROSWELL, GA 30076‐3251                               P‐0036656 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, JING
2636 SW 35TH PL
UNIT 5
GAINESVILLE, FL 32608                                P‐0036657 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHANEN, KAREN L
6576 SILVER BCH N
CEDAR GROVE, WI 53013                                P‐0036658 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRENDLINGER, ELIZABETH H
124 AUTUMN LANE
GREENSBURG, PA 15601                                 P‐0036659 12/6/2017     TK Holdings Inc., et al.                     $3,823.46                                                                                    $3,823.46



                                                                                          Page 2397 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 563 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RODRIGUEZ, SERGIO
P O BOX 425
MESILLA PARK, NM 880047                             P‐0036660 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHANEN, KAREN L
6576 SILVER BCH N
CEDAR GROVE, WI 53013                               P‐0036661 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERNAN, JOSEPH
114300 BLACK BASS LN
CHECOTAH, OK 74426                                  P‐0036662 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOLLY, DUSTY
1613 WOODGREEN DR
ROUND ROCK, TX 78681                                P‐0036663 12/6/2017     TK Holdings Inc., et al.                    $12,500.00                                                                                   $12,500.00
BRENDLINGER, ELIZABETH
124 AUTUMN LANE
GREENSBURG, PA 15601                                P‐0036664 12/6/2017     TK Holdings Inc., et al.                     $3,823.46                                                                                    $3,823.46
SAGASTUME, OSCAR A
146 CABOTA AVE
COPIAGUE, NY 11726                                  P‐0036665 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAVEY, MANDI M
620 BECK RD
EASTABOGA, AL 36260                                 P‐0036666 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERNAN, JOSEPH
114300 BLACK BASS LN
CHECOTAH, OK 74426                                  P‐0036667 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAVEY, MANDI M
620 BECK RD
EASTABOGA, AL 36260                                 P‐0036668 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALIE, HENRY F
9509 SHIPWRIGHT DRIVE
BURKE, VA 22015                                     P‐0036669 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAVEY, MANDI M
620 BECK ROAD
EASTABOGA, AL 36260                                 P‐0036670 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANIACI, CHRISTOPHER A
409A PEVETTY DR
PLANT CITY, FL 33563                                P‐0036671 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUNT, RICHARD
P.O. BOX 1656
POINT CLEAR, AL                                     P‐0036672 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEMINH, LATANA
1895 CHAPMAN AVENUE
EAST CLEVELAND, OH 44112                            P‐0036673 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNEED, JOHN W
909 NIGHT HERON DRIVE
MOUNT PLEASANT, SC 29464‐4105                       P‐0036674 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, CHARMAINE M
262 OLD SUNSHINE ROAD
BOSTIC, NC 28018                                    P‐0036675 12/6/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BOLTON JR., KEITH E
25216 LATHRUP ST
SOUTHFIELD, MI 48075                                P‐0036676 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELTON, HENRY D
1417 CREEK ROAD
ESPERANCE, NY 12066                                 P‐0036677 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2398 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 564 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOLLIS, PAULA R
1354 CLUBVIEW CT
VENICE, FL 34292‐4314                               P‐0036678 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELTON, ANNABEL V
1417 CREEK ROAD
ESPERANCE, NY 12066                                 P‐0036679 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESSELMAN, MELVIN M
1107 COTTONWOOD CT
WEST BEND, WI 53095                                 P‐0036680 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANIZALES, ROBERTO O
6420 KNOLL RIDGE DR
DALLAS, TX 75249                                    P‐0036681 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELTON, HENRY D
1417 CREEK ROAD
ESPERANCE, NY 12066                                 P‐0036682 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILA, MARIELENA
21326 LASSO DRIVE
DIAMOND BAR, CA 91765                               P‐0036683 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EASTMAN, FRANK H
508 HEAVITREE GARTH
SEVERNA PARK, MD 21146                              P‐0036684 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANIZALES, ERICA M
6420 KNOLL RIDGE DR.
DALLAS, TX 75249                                    P‐0036685 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HESTAD, ERVAN J
ERVAN J HESTAD 11627‐ 2ND NW
SEATTLE, WA 98177‐4712                              P‐0036686 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, TAMEKA L
18551 LAKE STREAM DR
GREENWELLSPRINGS, LA 70739                          P‐0036687 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNSLOW, MARIANNE
P.O. BOX 10841
ROCHESTER, NY 14610                                 P‐0036688 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTUCCELLI, SANDRA L
8995 N CLARKVIEW PLACE
HAYDEN LAKE, ID 83835‐6978                          P‐0036689 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0036690 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COYLE, BRIAN G
133 LIBRARY AVE APT. #2
RUTLAND, VT 05701                                   P‐0036691 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, ROBIN
4633 ASPEN HILL CT
ANNANDALE, VA 22003                                 P‐0036692 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAN MIGUEL, ZOE Y
1536 NE 8 ST
APT. 101
HOMESTEAD, FL 33033                                 P‐0036693 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, FRED S
200 BLUE RIDGE TRAIL
AUSTIN, TX 78746                                    P‐0036694 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLISON, BRIAN E
12924 CHORLEYWOOD CIR
FISHERS, IN 46037‐7299                              P‐0036695 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2399 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 565 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALLISON, BRIAN E
12924 CHORLEYWOOD CIR
FISHERS, IN 46037‐7299                              P‐0036696 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISON, MYRNA C
4955 WIOTA STREET
LOS ANGELES, CA 90041                               P‐0036697 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DADAN, SASHA G
1771 W ROYAL TERN LN
FORT PIERCE, FL 34982                               P‐0036698 12/5/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
JOHNSON, TAMEKA L
18551 LAKE STREAM DR.
GREENWELLSPRINGS, LA 70739                          P‐0036699 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JOHN W
348 TURKEY CREEK ROAD
TULLAHOMA, TN 37388                                 P‐0036700 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARKEY, LEROY W
1302 25TH ST SE
ROCHESTER, MN 55904                                 P‐0036701 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURT, SHARI L
164 DELOS STREET WEST
SAINT PAUL, MN 55107                                P‐0036702 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, HEVAUGHNLEI D
PO BOX 992
POWDER SPRINGS, GA 30127                            P‐0036703 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINDEL, CATHERINE C
7 CARRIAGE HILL DRIVE
LONG VALLEY, NJ 07853                               P‐0036704 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILMORE, GLEN S
GLEN S. AND CAROLYN B GILMORE
109 N. APPLESOUTH DRIVE
CARRIERE, MS 39426                                  P‐0036705 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, MONIQUE R
17127 EVERGREEN HILLS
GREENWELL SPRINGS, LA                               P‐0036706 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINERO, MARIA R
610 ROOKS RD
SEFFNER, FL 33584                                   P‐0036707 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0036708 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, JULIE
909 MONROE BLVD
KING OF PRUSSIA, PA 19406                           P‐0036709 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMADO, EVELIA P
1206 BROOKDALE DR.
MERCED, CA 95340                                    P‐0036710 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, AVERY
62 SPANIEL ROAD
MARTINSBURG, WV 25404                               P‐0036711 12/6/2017     TK Holdings Inc., et al.                    $17,485.86                                                                                   $17,485.86
STEINMAN, PAUL J
4711 ALLEN COVE RD,
LUNA PIER, MI 48157                                 P‐0036712 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2400 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 566 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
POSPISIL, HEATHER
555 W KINZIE ST
#2607
CHICAGO, IL 60654                                    P‐0036713 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WING, DAVID A
10119 CHERRY HILLS AVENUE CIR
BRADENTON, FL 34202                                  P‐0036714 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, KATRINA E
62 SPANIEL ROAD
MARTINSBURG, WV 25404                                P‐0036715 12/6/2017     TK Holdings Inc., et al.                    $27,301.13                                                                                   $27,301.13
DALSANIA, AMIT M
151 SILO HILL RD
MADISON, AL 35758‐6116                               P‐0036716 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, MEGAN E
987 PROSPECT ROAD
MOUNTAIN TOP, PA 18707                               P‐0036717 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
GATTO, JOHN A
PO BOX 1208
COLORADO SPRINGS, CO 80901                           P‐0036718 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVA, SUSANNA M
PO BOX 425
MESILLA PARK, NM 88047                               P‐0036719 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LORA L
6710 SHADY ACRES BLVD
NEW PORT RICHEY, FL 34653                            P‐0036720 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKOWSKI, JUSTIN C
24601 PENN ST.
DEARBORN, MI 48124                                   P‐0036721 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARQUHARSON, SOFIA
P.O. BOX 1213
NEW YORK, NY 10008                                   P‐0036722 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETTIERI, JOSEPH F
4824 SW 78TH PLACE
LAKE BUTLER, FL 32054                                P‐0036723 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAVERS, JUDY M
5875 FRIARS ROAD #4101
SAN DIEGO, CA 92110                                  P‐0036724 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                   P‐0036725 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLER, SONIA
420 PLEASANT HILL ROAD
BRUNSWICK, ME 04011                                  P‐0036726 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, MITCHELL B
3 BECKETT COURT
PRINCETON JNCTN, NJ 08550                            P‐0036727 12/5/2017     TK Holdings Inc., et al.                     $7,064.03                                                                                    $7,064.03
POTTS, KELLIE L
7115 ANGEL FALLS
MISOURI CITY, TX 77459                               P‐0036728 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARPE, NANCI P
79 DEVONSHIRE WAY
SAN FRANCISCO, CA 94131‐1020                         P‐0036729 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2401 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 567 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
POTTS, ERIC S
7115 ANGEL FALLS
MISSOURI CITY, TX 77459                             P‐0036730 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0036731 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, THELMA J
THELMA J MONTGOMERY
25 MAX LANE DR APT 234
JACKSON, TN 38305‐2864                              P‐0036732 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0036733 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAFETZ, ERIC S
120 ELIZABETH AVENUE
WESTFIELD, NJ 07090                                 P‐0036734 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDERMAN, FRED A
1596 BECKHAM RIDGE COURT
SAINT LOUIS, MO 63146                               P‐0036735 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0036736 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETTIERI, JOSEPH F
4824 SW 78TH PLACE
LAKE BUTLER, FL 32054                               P‐0036737 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0036738 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT JR, ROBERT K
1325 S GOLIARD ST.
APT 1202
ROCKWALL, TX 75087                                  P‐0036739 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0036740 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APOSTALO, SARA N
PO BOX 86
PORT O'CONNOR, TX 77982                             P‐0036741 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBERS, CECIL J
10620 TRADE ROAD
N CHESTERFIELD, VA 23236                            P‐0036742 12/5/2017     TK Holdings Inc., et al.                   $210,000.00                                                                                  $210,000.00
MICHAEL, JAMI A
PO BOX 221
OTTAWA, KS 66067                                    P‐0036743 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, KEVIN M
13115 CRUTCHFIELD AVE
BOWIE, MD 20720‐3212                                P‐0036744 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONCE, GERARDO
8810 MEMORY PARK AVE #204
NORTH HILLS, CA 91343                               P‐0036745 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENIGHT, ROBERT
3232 GAUL STREET
PHILADELPHIA, PA 19134                              P‐0036746 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2402 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 568 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BURKE, WILLIAM R
955 LEISHA LANE
REDDING, CA 96001                                    P‐0036747 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, WESLEY D
PO BOX 9904
BOISE, ID 83707                                      P‐0036748 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENIGHT, ROBERT
3232 GAUL STREET
PHILADELPHIA, PA 19134                               P‐0036749 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVAS, TINA
5340 HESPER WAY
CARMICHAEL, CA 95608                                 P‐0036750 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORA, MANUEL
259 SOUTH AVENUE 50 APT C
LOS ANGELES, CA 90042                                P‐0036751 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILMAN, GLORIA M
1033 CHRISTIAN STREET
PHILADELPHIA, PA 19147                               P‐0036752 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, RAUL
37254 LA LUNE AVE
MURRIETA, CA 92563                                   P‐0036753 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDY, MICHELLE E
1815 FAIRWAY DRIVE
KENNER, LA 70062                                     P‐0036754 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBARU
MENDENHALL, VIVIAN
P.O.BOX 72
CATHERINE ALABAM 36728                               P‐0036755 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, HELEN B
1627 LEISURE WORLD
MESA, AZ 85206                                       P‐0036756 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARISON, SANDRA L
3101 KENSINGTON AVE., APT. 40
RICHMOND, VA 23221                                   P‐0036757 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELICZYNSKA, ANNA
2905 NORTH KILBOURN AVE
CHICAGO, IL 60641                                    P‐0036758 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, ANITA L
512 B PARKSIDE DRIVE
THIBODAUX, LA 70301                                  P‐0036759 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, CAROLYN
21 LEGENDS DR
LITTLE ROCK, AR 72210                                P‐0036760 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATTER, JOHN V
124 SE 11TH STREET
DEERFIELD BEACH, FL 33441                            P‐0036761 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEILBACHER, ROBERT P
1924 126TH AV CT E
EDGEWOOD, WA 98372                                   P‐0036762 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUNG, ARTHUR C
502 LARCHWOOD AVENUE
UPPER DARBY, PA 19082                                P‐0036763 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBORELLA, HOWARD P
1105 RICHLAND AVE.
METAIRIE, LA 70001                                   P‐0036764 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2403 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 569 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LONG, MAUREEN M
10900 RAVEN ROCK DRIVE
RALEIGH, NC 276124                                 P‐0036765 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, WILLIAM F
112 N BIRCH ROAD
UNIT 303
FORT LAUDERDALE, FL 33304                          P‐0036766 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOOT, MELISSA M
105 27TH STREET DRIVE SE
CEDAR RAPIDS, IA 52403                             P‐0036767 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARANDA, KRISTINE
9213 NW 86TH TERR
KANSAS CITY, MO 64153                              P‐0036768 12/6/2017     TK Holdings Inc., et al.                      $981.62                                                                                       $981.62
PUELL ORTIZ, JORGE
5751 NORTH KOLB RD UNIT 42204
TUCSON, AZ 85750                                   P‐0036769 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELVIN, ALISHA
1314 W MCDERMOTT DR. #106‐513
ALLEN, TX 75013                                    P‐0036770 12/6/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
KNOOT, MELISSA M
105 27TH STREET DRIVE SE
CEDAR RAPIDS, IA 52403                             P‐0036771 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONTRERAS, JULIA A
P. O. BOX 2237
VOLCANO, HI 96785                                  P‐0036772 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELAN‐MORRELL, DARCY
1107 AUSTIN MANOR COURT
SPRING, TX 77379‐3995                              P‐0036773 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIANS, ANTHONY D
PO BOX 891
HOPEWELL, VA 23860                                 P‐0036774 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BURKE, STEVE T
95‐1095 WIKAO ST.
MILILANI, HI 96789                                 P‐0036775 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, CHRISTINA
336 WEST SAXON AVE
SAN GABRIEL, CA 91776                              P‐0036776 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, MAPLE
3500 W. MANCHESTER BLVD.
UNIT 388
INGLEWOOD, CA 90305                                P‐0036777 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODICH, JEREMY D
10 MT RAINIER DRIVE
SAN RAFAEL, CA 94903                               P‐0036778 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUSS, JOAN T
79 FOX CREEK COURT
DALLAS, GA 30157‐7380                              P‐0036779 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOBER, RICHARD
6547 EAST EUGIE TERRACE
SCOTTSDALE, AZ 85254‐3923                          P‐0036780 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANES, ROBERT J
5500 BIG BEND CIRCLE
NEWALLA, OK 74857                                  P‐0036781 12/6/2017     TK Holdings Inc., et al.                    $19,500.00                                                                                   $19,500.00



                                                                                        Page 2404 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 570 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FONG, ERIC
9754 TAPESTRY DRIVE
GILROY, CA 95020                                   P‐0036782 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIANCI, FRANK J
2481 SILVER MEADOW LANE
WESTMINSTER, MD 21158                              P‐0036783 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARIKH, JYOTI K
13733 VALLEY DRIVE
ROCKVILLE, MD 20850                                P‐0036784 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLIFFORD, MARIA B
769 CASA SOLANA DRIVE
WHEATON, IL 60189                                  P‐0036785 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAS, JOHN R
1 PICCADILLY COURT
ALISO VIEJO, CA 92656                              P‐0036786 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEGRAM, LAWRENCE R
NO ADDRESS PROVIDED
                                                   P‐0036787 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMARCO, JEAN E
RR 2 BOX 143C
DALTON, PA 18414                                   P‐0036788 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUTROS, SANDRA
PO BOX 16401
WEST PALM BEACH, FL 33416                          P‐0036789 12/6/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
BICKFORD, GORDON C
9553 CHIPPING DRIVE
NORTH CHESTERFIE, VA 23237                         P‐0036790 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, TRACY
556 HARRIS ESTATE DRIVE
COLLIERVILLE, TN 38017                             P‐0036791 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINE, PATRICIA E
3484 S CAMANO DRIVE
CAMANO ISLAND, WA 98282                            P‐0036792 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, JACK S
44 FOXTROT PATH
FLETCHER, NC 28732                                 P‐0036793 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROANE, COYE
9830 WESTMINSTER DRIVE
HUMBLE, TX 77338                                   P‐0036794 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DARWIN
2758 S 775 W
PERRY, UT 84302                                    P‐0036795 12/6/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BERRY, KEVIN M
13115 CRUTCHFIELD AVE
BOWIE, MD 20720‐3212                               P‐0036796 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, SEBASTIAN L
18258 NW WALKER RD
13F
BEAVERTON, OR 97006                                P‐0036797 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASPAR, MARIA
3020 W. 54TH PLACE
CHICAGO, IL 60632                                  P‐0036798 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JOSEPH B
464 LAKES OF DOGWOOD BLVD.
SHEPHERDSVILLE, KY 40165                           P‐0036799 12/6/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                        Page 2405 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 571 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FRIED, AMY
242 PIN OAK RD
FREEHOLD, NJ 07728                                  P‐0036800 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERSCHLER, BERNARD Z
42 PASTURE LANE
CHATHAM, MA 02633                                   P‐0036801 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOSSETT, PAULA R
107 MAGNOLIA LN
CONROE, TX 77304                                    P‐0036802 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAHUM, ROSITA C
3111 N OCEAN DR #1407
1407
HOLLYWOOD, FL 33019‐3748                            P‐0036803 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENBRAHIM, SUSAN L
1221 SE ELLSWORTH RD APT #297
VANCOUVER, WA 98664                                 P‐0036804 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNYAN, JENNIFER A
24 DEER PARK
LYNN, MA 01905                                      P‐0036805 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMURRAY, EDWARD F
2130 PLAZA DEL AMO #140
TORRANCE, CA 90501                                  P‐0036806 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTLEY, PENELOPE
6201 GATESGREEN DR
CHESTERFIELD, VA 23832                              P‐0036807 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVAREZ, DAX F
350 S. GRAND AVENUE
SNELL & WILMER, STE 3100
LOS ANGELES, CA 90071                               P‐0036808 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, LING‐CHIEH
1521 GLENWICK DRIVE
PLANO, TX 75075                                     P‐0036809 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALTER, JENNIFER
1004 BUTTERNUT COURT
WILMINGTON, NC 28409                                P‐0036810 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'ANGELIS, ANTHONY M
214 HOPKINS RD
MICKLETON, NJ 08056                                 P‐0036811 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, WILMA
209 ROCKINGHAM STREET
ROCHESTER, NY 14620                                 P‐0036812 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, FREYDA
1412 WARNER AVENUE
LOS ANGELES, CA 90024‐6028                          P‐0036813 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, KIRK
43 BRIGHAM RD.
SAINT ALBANS, VT 05478                              P‐0036814 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOENEMAN, KATHERINE A
10210 SW TERWILLIGER PLACE
PORTLAND, OR 97219                                  P‐0036815 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMPTON, NOVA M
P O BOX 476
TOWNSEND, DE 19734                                  P‐0036816 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSIGNOL, CHARLES F
2886 S HIGHLAND MESA RD
FLAGSTAFF, AZ 86001                                 P‐0036817 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2406 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 572 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FLACK, RANDY A
103 VALLEY ROAD
GREENWOOD, SC 29646                                 P‐0036818 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, SIUWANG
7138 BRIGHTON VILLAGE STREET
LAS VEGAS, NV 89166                                 P‐0036819 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, ROEL C
3030 SUNCREST DRIVE
UNIT 113
SAN DIEGO, CA 92116                                 P‐0036820 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MATT
1870 COMMONWEALTH AVE
BRIGHTON, MA 02135                                  P‐0036821 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JEANETTE D
71 WOODBINE DRIVE
GREENSBORO, AL                                      P‐0036822 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SANDRA I
9505 110TH ST NW
ANNANDALE, MN 55302                                 P‐0036823 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINKELSPIEIL, PETER M
29 TARRY LANE
ORINDA, CA 94563                                    P‐0036824 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORSEY, HELEN W
3872 PRIEST LAKE DRIVE
NASHVILLE, TN 37217‐4635                            P‐0036825 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAREDES, CARLOS R
2951 TAFFRAIL LANE
OXNARD, CA 93035                                    P‐0036826 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONG, ANDREW
37 MONTROSE ST
EVERETT, MA 02149                                   P‐0036827 12/6/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SABEAN, LEA
725 SOUTH BARNSTEAD ROAD
CENTER BARNSTEAD, NH 03225                          P‐0036828 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDERMAN, A. MICHAEL
9 ALTON STREET
ARLINGTON, MA 02474                                 P‐0036829 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMAR, DOROTHY H
2549 BEDFORD PLACE
MACON, GA 31211                                     P‐0036830 12/6/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LIN, DEBBIE C
38 COPPLESTONE ROAD
AVON, CT 06001                                      P‐0036831 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KELSIE J
19504 OLYMPIA
REDFORD, MI 48240                                   P‐0036832 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNNING, DAVID M
3401 OXFORD CT
CAMERON PARK, CA 95682                              P‐0036833 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, JAMIE G
200 WEST HILL DRIVE
CARY, NC 27519                                      P‐0036834 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JAMES E
16625 TAYLORSVILLE RD
FISHERVILLE, KY 40023                               P‐0036835 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2407 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 573 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
QIU, YANHUI
29 MAGNOLIA DR
WHIPPANY, NJ 07981                                    P‐0036836 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, MARVIN M
608 HEDGEROW COURT
FREDERICK, MD 21703                                   P‐0036837 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIBER, KIMBERLY
1714 NW BROADWAY ST
ALBANY, OR 97321                                      P‐0036838 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, BRIANNA P
1341 FLORIDA STREET
MEMPHIS, TN 38106                                     P‐0036839 12/6/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
HASTINGS, LINDA A
LINDA HASTINGS
938 SOUTH KIHEI RD, APT 631
KIHEI, HI 96753                                       P‐0036840 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOIMER, ARNE R
239 MARTIN NETHERY RD
WADDY, KY 40076                                       P‐0036841 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFSTETTER, CODY
NO ADDRESS PROVIDED
                                                      P‐0036842 12/6/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HENSON, CRYSTAL O
1763 NEWPORT AVE
PASADENA, CA 91103                                    P‐0036843 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, MELINDA L
3920 BROWNTOWN RD
SAWYER, MI 49125                                      P‐0036844 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, LEONARD A
4706 NORTH W ST
PENSACOLA, FL 32505                                   P‐0036845 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, CYNTHIA L
1100 LAVERNE CIRCLE
ARAB, AL 35016                                        P‐0036846 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, BRIAN
4319 HARBOR RIDGE ROAD NE
TACOMA, WA                                            P‐0036847 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, FALLON S
2033 MARIA CT
FOREST HILL, MD 21050                                 P‐0036848 12/6/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
KALBACH, JOSEPH J
NO ADDRESS PROVIDED
                                                      P‐0036849 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, FALLON S
2033 MARIA COURT
FOREST HILL, MD 21050                                 P‐0036850 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARX, COREY R
906 CHEYENNE RD. NW
CEDAR RAPIDS, IA 52405                                P‐0036851 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUL, OUN
91 FALMOUTH ST
                                                      P‐0036852 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, SIEW KIN
4484 DOANE ST
FREMONT, CA 94538                                     P‐0036853 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2408 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 574 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KALISH, BONNIE
9882 CENTER RD
TRAVERSE CITY, MI 49686                              P‐0036854 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHFUSS, KELSI S
10201 ROSEDALE MC RD
IRWIN, OH 43029                                      P‐0036855 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, BESSIE F
1203 WINDING WAY
TAYLORS, SC 29687                                    P‐0036856 12/6/2017     TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
DUNCAN, VANESSA B
NO ADDRESS PROVIDED
                                                     P‐0036857 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TU, CHI D
16522 69TH PL NE
KENMORE, WA 98028                                    P‐0036858 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALLE, RUBEN R
24110 VIENTO OAKS
SAN ANTONIO, TX 78260                                P‐0036859 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEARNS, KENNETH P
49 MACK RD
MIDDLEFIELD, CT 06455                                P‐0036860 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISHII, KATHRYN A
19876 BEATRIZ AVE
POOLESVILLE, MD 20837                                P‐0036861 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNDERBURK, DEBORAH Y
76 EAST PARK STREET
APT 3
EAST ORANGE, NJ 07017                                P‐0036862 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELGADO, BLENDA E
349 NORTH ROCK RIVER DRIVE
DIAMOND BAT, CA 91765                                P‐0036863 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, WILLIAM P
238 EAST AVE
BATTLE CREEK, MI 49017                               P‐0036864 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, JUN
2601 GREAT ARBOR WAY
UNION CITY, CA 94587                                 P‐0036865 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEREY CREDIT UNION
LATU, ETIVISE E
23 N MADEIRA AVE #B
SALINAS, CA 93905                                    P‐0036866 12/7/2017     TK Holdings Inc., et al.                    $21,811.89                                                                                   $21,811.89
TARMOHAMED, AMIRALI
PO BOX 923
PINE BLUFF, AR 71613                                 P‐0036867 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MONIQUE M
P O BOX 302
PROSPERITY, WV 25909                                 P‐0036868 12/7/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
JONES, SHAITERRIA T
12012 MIDDLEGROUND RD
APT L203
SAVNNAH, GA 31419                                    P‐0036869 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAPER, FREDERICK S
23 W OXFORD
ROGERS, AR 72758                                     P‐0036870 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2409 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 575 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUJABRE, BUCK
7288 APACHE MISSION COURT
LAS VEGAS, NV 89179                                  P‐0036871 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, B
NO ADDRESS PROVIDED
                                                     P‐0036872 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, AIMEE C
10 ATHERTON ROAD
EAST GREENWICH, RI 02818                             P‐0036873 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, ROBIN
P.O. BOX 1059
LAKE OSWEGO, OR 97034                                P‐0036874 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRARA, MARY F
3107 COLONIAL WAY
APARTMENT A
ATLANTA, GA 30341                                    P‐0036875 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAM, FABIAN
13516 ORANGE BLOSSOM LN
POWAY, CA 92064                                      P‐0036876 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAURICIO, AMANDA E
19 W POPLAR ST #B
STOCKTON, CA 95202                                   P‐0036877 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELSCHMIDT, MERLE M
288 DEVON DR
SAN RAFAEL, CA 94903/3762                            P‐0036878 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENSON, BRUCE R
801 E. MESA DRIVE
RIALTO                                               P‐0036879 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JACK L
6014 57TH AVE. S.E.
LACEY, WA 98513                                      P‐0036880 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAEL, JOE R
1733 A 39TH ST.
LOS ALAMOS, NM 87544                                 P‐0036881 12/7/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
TAYLOR, CHARLES W
4631 123RD TRL N
ROYAL PALM BEACH, FL 33411                           P‐0036882 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLT, KATHRYN M
307 SENECA RIVER DRIVE
SUMMERVILLE, SC 29485                                P‐0036883 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRVINE, JANICE
3234 MCCOLLUM CT
ACWORTH, GA 30102                                    P‐0036884 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEETER, GLENN
58 STONE SPRINGS CIR
THE WOODLANDS, TX 77381                              P‐0036885 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMMOND, PATRICIA J
431 COLLAR PRICE RD
BROOKFIELD, OH 44403                                 P‐0036886 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEETER, TAMMY R
58 STONE SPRINGS CIR
THE WOODLANDS, TX 77381                              P‐0036887 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHANK, ELIZABETH A
9530 E. TWP. RD. 124
REPUBLIC, OH 44867                                   P‐0036888 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2410 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 576 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BILLINGS, JAMES G
1783 EL TRINIDAD DR E
CLEARWATER, FL 33759                                P‐0036889 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036890 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, LESLIE
91 6TH ST
WHITEHALL, PA 18052                                 P‐0036891 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036892 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036893 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, MARY T
1316 CONOWINGO RD
BEL AIR, MD 21014                                   P‐0036894 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036895 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036896 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVELL II, DONALD W
11509 CABOT ST
PENSACOLA, FL 32534                                 P‐0036897 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KIM
8445 BEAR TRAIL DRIVE
TOBYHANNA, PA 18466                                 P‐0036898 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, CLARECE E
121 EDGEWOOD STREET
2ND FLOOR
HARTFORD, CT 06112                                  P‐0036899 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLON, MATTHEW P
13010 S. WINNEBAGO RD
PALOS HEIGHTS, IL 60463                             P‐0036900 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, KENNETH P
2295 CAMDEN DRIVE SW
MARIETTA, GA 30064                                  P‐0036901 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARLOWE, CONNIE D
4374 RITZ CIRCLE
SHALLOTTE, NC 28470                                 P‐0036902 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, DIANE V
1609 WEST SPARKS STREET
PHILADELPHIA, PA 19141                              P‐0036903 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, FLOSSIE M
1407 WHITE ROCKS WAY
CONYERS, GA 30012                                   P‐0036904 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUDREAU, MARILYN B
58 ELGIN STREET
NASHUA, NH 03060                                    P‐0036905 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHROP, ALAN F
100 FIELDCREST DR
NORTH SYRACUSE, NY 13212                            P‐0036906 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2411 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 577 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MORRIS, BILLY W
1019 BUZZARD GLORY RD.
WASHBURN, MO 65772                                   P‐0036907 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGUNFEMI, OLASUPO
440 DICKSON SPRINGS RD
FAYETTEVILLE, GA 30215                               P‐0036908 12/7/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
BRAMLETT, RHONDA G
676 LUCAS RIDGE LN
WAVERLY, TN 37185                                    P‐0036909 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELBOURN, MARILYN G
114 HEDGE NETTLE COURT
SUNSET, SC 29685                                     P‐0036910 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELBOURN III, WILLIAM A
114 HEDGE NETTLE COURT
SUNSET, SC 29685                                     P‐0036911 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, JAMES N
11783 GRAND HARBOR BLVD
MONTGOMERY, TX 77356                                 P‐0036912 12/7/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PERRY, FLOSSIE M
1407 WHITE ROCKS WAY
CONYERS, GA 30012                                    P‐0036913 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELANGIS, TERRI L
2110 ELDERBERRY LANE
SAN RAFAEL, CA 94903                                 P‐0036914 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, DAVID A
37110 KINGCUP TERRACE
PALMDALE, CA 93551‐6228                              P‐0036915 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAJEWSKI, ALAN
6863 CRESTWAY DRIVE
BLOOMFIELD HILLS, MI 48301                           P‐0036916 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMLER, LYNN
41 LAKE ROAD
RIDGEFIELD, CT 06877                                 P‐0036917 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, FLOSSIE
1407 WHITE ROCKS WAY
CONYERS, GA 30012                                    P‐0036918 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMLER, LYNN
41 LAKE ROAD
RIDGEFIELD, CT 06877                                 P‐0036919 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                       P‐0036920 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEAGE, MARVIN B
14 VILLAGE PLACE
BIRMINGHAM, AL 35213                                 P‐0036921 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRUG, MARIA R
1501 N 37 AVENUE
HOLLYWOOD, FL 33021                                  P‐0036922 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROSTOFF, MARTIN R
482 MORRIS AVENUE
ROCKVILLE CENTRE, NY 11570                           P‐0036923 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWLES, MARGARET P
PO BOX 264
BLAND, VA 24315‐0264                                 P‐0036924 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2412 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 578 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOUSHMANDZADEH, NASIM
375 CENTRAL AVE. #166
RIVERSIDE, CA 92507                                 P‐0036925 12/5/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
EZEKIEL, SAUL J
107 HOOT OWL LANE N
LEANDER, TX 78641‐1727                              P‐0036926 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, ROY
PO BOX 11956
FORT LAUDERDALE, FL 33339                           P‐0036927 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELEON, SARA
309 RAYBURN DRIVE
SAN ANTONIO, TX 78221                               P‐0036928 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUREL, JEANIE C
374 WAUFORD WAY
NEW BRAUNFELS, TX 78132                             P‐0036929 12/5/2017     TK Holdings Inc., et al.                    $14,607.00                                                                                   $14,607.00
AUSTIN, JULI D
612 HAYES DR
TWIN FALLS, ID 83301                                P‐0036930 12/5/2017     TK Holdings Inc., et al.                    $10,401.00                                                                                   $10,401.00
FELD, GRETCHEN M
500 LAKETOWER DRIVE #88
LEXINGTON, KY 40502                                 P‐0036931 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLESS, DENISE A
14188 LORRAINE LANE
PO BOX 17
HARBORTON, VA 23389                                 P‐0036932 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARVID, DONNA M
516 DURHAM DRIVE
FRANKFORT, IL 60423                                 P‐0036933 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITACRE, GREGORY C
POB 36
SEWARD, AK 99664                                    P‐0036934 12/7/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
JOHNSON, CHRISTINE E
240 WHITTIER AVE
SYRACUSE, NY 13204                                  P‐0036935 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, LIN
5728 WHISTLING WINDS WALK
CLARKSVILLE, MD 21029                               P‐0036936 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD, CATHY M
423 EAST CHURCH ST APT.6
KILMARNOCK, VA 22482                                P‐0036937 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SHERRY A
7826 U.S. HIGHWAY 72
WOODVILLE, AL 35776                                 P‐0036938 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, ROY
PO BOX 11956
FORT LAUDERDALE, FL 33339                           P‐0036939 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATTIE, RICHARD J
5 MULBERRY LANE
MONTVALE, NJ 07645                                  P‐0036940 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, BILLY W
1019 BUZZARD GLORY RD
WASHBURN, MO 65772                                  P‐0036941 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHN, SHELDON F
276 BERENGER WALK
ROYAL PALM BEACH, FL 33414                          P‐0036942 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2413 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 579 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KRAMER, JAMES P
677 G STREET #145
CHULA VISTA, CA 91910                                P‐0036943 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLON, JENNIFER L
4966 BONSAI CIRCLE
APT 202
PALM BEACH GDNS, FL 33418                            P‐0036944 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHN, SHELDON F
276 BERENGER WALK
ROYAL PALM BEACH, FL 33414                           P‐0036945 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUST, STEVEN J
14 OLD MOUNT TOM ROAD
BANTAM, CT 03750                                     P‐0036946 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHN, SHELDON F
276 BERNEGER WALK
ROYAL PALM BEACH, FL 33414                           P‐0036947 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEEGOLD, JACQUELINE A
635 FISHER ROAD
WEST SENECA, NY 14224                                P‐0036948 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHN, SHELDON F
276 BERENGER WALK
ROYAL PALM BEACH, FL 33414                           P‐0036949 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLAGGMAN, KAREN J
5276 SHREWSBURY DRIVE
TROY, MI 48085                                       P‐0036950 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTRICH, CAROLYN Y
NO ADDRESS PROVIDED
                                                     P‐0036951 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATO, TIMOTHY A
94‐242 ANIANI PL.
APT. 8
WAIPAHU, HI 96797                                    P‐0036952 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCRUGGS, SUSAN M
956 FLATHILL ROAD
LUNENBURG, MA 01462                                  P‐0036953 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEKANICH, THOMAS G
2704 MAIN AVENUE
SHEBOYGAN, WI 53083                                  P‐0036954 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRITZEL, DEBORAH A
7190 SALMON CREEK ROAD
WILLIAMSON, NY 14589                                 P‐0036955 12/5/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CUNNINGHAM, SCOTT W
52756 FAWN DR.
MACOMB, MI 48042                                     P‐0036956 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOSTERT, STEPHEN J
9148 WEST SOUTH RIVER DR
GRANT, MI 49327                                      P‐0036957 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERNST, GARY L
7089 E GREENLEAF LN
CLAREMONT, IL 62421                                  P‐0036958 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ANDREW S
575 DRIGGS AVENUE
APT 2
BROOKLYN, NY 11211‐2911                              P‐0036959 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2414 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 580 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FULKERSON, DAVID B
8408 MARY COURT
CRESTWOOD, KY 40014                                 P‐0036960 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUTOS, JUANITA
1256 FOREBRIDGE LANE
LINCOLN, CA 95648                                   P‐0036961 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEN, JEROME
7 BREWSTER TERRACE
METHUEN, MA 01844                                   P‐0036962 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANKES, CAROLYN
388 MESSENGER CIRCLE
NORTH AURORA, IL 60542                              P‐0036963 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAZARD, AARON D
6928 S RUSTIC RD
SEATTLE, WA 98178                                   P‐0036964 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTIN, JULI D
612 HAYES DR
TWIN FALLS, ID 83301                                P‐0036965 12/5/2017     TK Holdings Inc., et al.                     $8,035.00                                                                                    $8,035.00
DRENDEL, VALERIE
1018 NORTHFORK RD
DAWSON, IL 62520                                    P‐0036966 12/5/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ZIEGEWEID, JULIE A
2950 WELLINGTON DR EAST
EAU CLAIRE, WI 54703‐0748                           P‐0036967 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARUSO, ELIZABETH J
305 ANGELICA WAY
ALPHARETTA, GA 30022                                P‐0036968 12/6/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SFERRAZZA, MARY E
2550 E AVE I
SP68
LANCASTER, CA 93535                                 P‐0036969 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, BRIANNA
2919 S RIDGELEY DR
LOS ANGELES, CA 90016‐3717                          P‐0036970 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, BRAWNDON C
2919 S RIDGELEY DR
LOS ANGELES, CA 90016‐3717                          P‐0036971 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALOG, DENNIS
39 BAYBERRY RD
SCITUATE, MA 02066                                  P‐0036972 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENRIGHT, SHARON D
1582 N. PINE AVE
RIALTO, CA 92376                                    P‐0036973 12/6/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ALBRIGHT, NANCY J
PO BOX 275
1459 CORDELE HWY.
HAWKINSVILLE, GA 31036‐0275                         P‐0036974 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPACCARELLI, DANIEL
77 FLINTLOCK LANE
BELL CANYON, CA 91307                               P‐0036975 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEL DUCA, FRANCES U
P.O. BOX 114
SUTERSVILLE, PA 15083‐0114                          P‐0036976 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, SPENCER J
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0036977 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2415 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 581 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
STUMPE & ASSOCIATES
STUMPE, MICHELE
1600 PARKWOOD CIRCLE
SUITE 200
ATLANTA, GA 30339                                    P‐0036978 12/6/2017     TK Holdings Inc., et al.                       $2,500.00                                                                                    $2,500.00
KHAN, BAHADER
12334 VIA DE PALMAS DR.
MORENO VALLEY, CA 92555                              P‐0036979 12/4/2017     TK Holdings Inc., et al.                   $2,170,000.00                                                                                $2,170,000.00
GLANZER, JAMES B
1320 SW DYER POINT RD.
PALM CITY, FL 34990                                  P‐0036980 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BECKER, KENNETH H
220 N WESTMORE AVE
LOMBARD, IL 60148                                    P‐0036981 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DEL DUCA, ANNA M
PO BOX 114
SUTERSVILLE, PA 15083‐0114                           P‐0036982 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NIBBS, CHARLES E
P.O. BOX 33
FREDERIKSTED, VI 00841‐0033                          P‐0036983 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARLIN, KENNETH B
7 MANOR DR
BOX 122
POCONO MANOR, PA 18349                               P‐0036984 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KLECK, THERESA L
220 N WESTMORE AVE
LOMBARD, IL 60148                                    P‐0036985 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DEROSAS, ANTHONY
BISNAR CHASE
1301 DOVE STREET
NEWPORT BEACH, CA 92660                              P‐0036986 12/6/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                   P‐0036987 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHITE, JOHN W
348 TURKEY CREEK ROAD
TULLAHOMA, TN 37388                                  P‐0036988 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BURNES, EDWARD M
525 W GRANT PLACE
CHICAGO, IL 60614                                    P‐0036989 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHITE, JOHN W
348 TURKEY CREEK ROAD
TULLAHOMA, TN 37388                                  P‐0036990 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                   P‐0036991 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SAIA, WESLEY S
1420 ESCALONA DRIVE
SANTA CRUZ, CA 95060‐3310                            P‐0036992 12/6/2017     TK Holdings Inc., et al.                       $4,000.00                                                                                    $4,000.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                   P‐0036993 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                          Page 2416 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 582 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF BEAUMONT
PO BOX 3827
BEAUMONT, TX 77704                                 P‐0036994 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURENZANA, MERARI A
7100 DONA ADELINA AVE SW
ALBUQUERQUE, NM 87121                              P‐0036995 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDERMAN, KAREN S
1596 BECKHAM RIDGE COURT
SAINT LOUIS, MO 63146                              P‐0036996 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                 P‐0036997 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                 P‐0036998 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANSEN, JAMES J
1252 WILDCAT RD
LAWRENCEBURG, KY 40342                             P‐0036999 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMBECK, DONALD G
20 MIDWAY ROAD
NEWNAN, GA 30263‐4315                              P‐0037000 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                 P‐0037001 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                 P‐0037002 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                 P‐0037003 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKSTEL, CAROL H
2620 RUIDOSA AVE APT 127
DALLAS, TX 75228‐8402                              P‐0037004 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                 P‐0037005 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNLEVY, MICHAEL C
3207 SHERIDAN ST
SPRINGFIELD, IL 62703                              P‐0037006 12/6/2017     TK Holdings Inc., et al.                   $131,325.09                                                                                  $131,325.09
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                 P‐0037007 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                 P‐0037008 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2417 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 583 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037009 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, DONNA J
1407 LEWIS STREET
CHARLESTON, WV 25301                                P‐0037010 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CWYNAR, DEBRA
3683 FIRST ST
DESTIN, FL 32541                                    P‐0037011 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARUSO, SANTO J
9747 OAKWOOD HILLS COURT
NEW PORT RICHEY, FL 34655                           P‐0037012 12/6/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
FOYE, RICHARD P
27 WORTHINGTON ROAD
NEW LONDON, CT 06320                                P‐0037013 12/6/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
DORAN, GLORIA
89 GASKO ROAD
MAYS LANDING, NJ 08330‐2242                         P‐0037014 12/6/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
ZENG, YONGJI
3724 JACKSON ST APT 201
OMAHA, NE 68105                                     P‐0037015 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIESEL, HENRY
299 WHEATON AVE
BAYVILLE, NJ 08721                                  P‐0037016 12/6/2017     TK Holdings Inc., et al.                    $18,006.00                                                                                   $18,006.00
RIVAS, MELBA L
680 GLASTONBURY CT
SPRING HILL, FL 34609                               P‐0037017 12/6/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
ROBINSON, LUCIOUS
325 PARK MDWS
EUFAULA, AL 36027                                   P‐0037018 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARUSO, JOSEPH L
305 ANGELICA WAY
ALPHARETTA, GA 30022                                P‐0037019 12/6/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
TAYLOR, HEATHER C
807 EAST CEDAR STREET
FRANKLIN, KY 42134                                  P‐0037020 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, JUANITA
5709 E ROCKHILL ST
WICHITA, KS 67208                                   P‐0037021 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRANDELL, JOHN W
P.O. BOX 278891
SACRAMENTO, CA 95827‐8891                           P‐0037022 12/6/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PHILLIPS, GRETCHEN A
2929 W RAINMAKER
PRESCOTT, AZ 86305                                  P‐0037023 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, DAVID E
1535 ROUTE 908
NATRONA HEIGHTS, PA 15065                           P‐0037024 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLINGHAM, PAUL L
633 SPARROW
FORT WORTH, TX 76131                                P‐0037025 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, ALEX M
2162 VAN SINGEL LAKE DR SW
BYRON CENTER, MI 49315                              P‐0037026 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2418 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 584 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HAKIM, ROBERT E
10099 BIRD RD
VIENNA, VA 22181                                     P‐0037027 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACALUSO, JOSHUA J
5420 FOOTHILL BLV
OAKLAND, CA 94601                                    P‐0037028 12/6/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WHITE, JONATHAN C
3500 CASA VERDE STREET
NO. 1202
SAN JOSE, CA 95134                                   P‐0037029 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAMLETT, RHONDA G
676 LUCAS RIDGE LN
WAVERLY, TN 37185                                    P‐0037030 12/7/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SANDERS, ROSA A
2811 ELIJAH GRAHAM ROAD
NOXAPATER, MS 39346                                  P‐0037031 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAKE, TIMOTHY H
894 CINNAMON TEAL CT
MANTECA, CA 95337                                    P‐0037032 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, MELISSA L
221 CABIN CREEK AVE
LAMAR, AR 72846                                      P‐0037033 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, ELAINE E
20 NIEOLE AVE.
NEW CASTLE, DE 19720                                 P‐0037034 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ASHLEY G
13610 JOHN WAYNE
PERRY, OK 73077                                      P‐0037035 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSOWSKI, GREGORY M
1718 BIESTERFIELD ROAD
ELK GROVE VLG, IL 60007                              P‐0037036 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDINER, MATTHEW C
234 SOUTH 100 WEST
ST GEORGE, UT 84770                                  P‐0037037 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, LINDA J
1215 COBBLESTONE COURT
CARTHAGE, TX 75633                                   P‐0037038 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, BRUCE R
BRUCE YOUNG
997 FOX HILL ROAD
STATE COLLEGE, PA 16803‐1820                         P‐0037039 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDINER, MATTHEW C
234 SOUTH 100 WEST
ST GEORGE, UT 84770                                  P‐0037040 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD, CATHY M
423 EAST CHURCH ST APT.6
KILMARNOCK, VA 22482                                 P‐0037041 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, KEITH E
1215 COBBLESTONE CT.
CARTHAGE, TX 75633                                   P‐0037042 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDINER, MATTHEW C
234 SOUTH 100 WEST
ST GEORGE, UT 84770                                  P‐0037043 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYSTER, LYNETTE
6957 ALOMA AVE 104
WINTER PARK, FL 32792                                P‐0037044 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2419 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 585 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
YOUNG, BRUCE R
BRUCE YOUNG
997 FOX HILL ROAD
STATE COLLEGE, PA 16803‐1820                        P‐0037045 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, RHONDA G
11507 PRESTIGE DRIVE
FRISCO, TX 75033                                    P‐0037046 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDINER, MATTHEW C
234 SOUTH 100 WEST
ST GEORGE, UT 84770                                 P‐0037047 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, BRENDA M
11749 W PLATTE RIVER DR
WOOD RIVER, NE 68883                                P‐0037048 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMAN, LORI A
70 MYRTLE ST.
HILLSBORO, NH 03244                                 P‐0037049 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DANIEL W
1548 CROOKED CREEK TRL
CROWN POINT, IN 46307                               P‐0037050 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, SHAINA A
1515 N QUEEN ST
APT 413
ARLINGTON, VA 22209                                 P‐0037051 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, KIMBERLEY R
5039 W. NEW WORLD DRIVE
GLENDALE, AZ 85302                                  P‐0037052 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTES RAMIREZ, WILFREDO
AC37 R HERRERA SUR RIO HONDO2
BAYAMON, PR 00961                                   P‐0037053 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MICHAEL A
5 VINE DR. UNIT 7
FRUITHURST, AL 36262                                P‐0037054 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCKER, RAYMOND L
80 ROBIN ROAD
CAMPBELLSVILLE, KY 42718‐8227                       P‐0037055 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, LYNDA M
421 GATLIN DRIVE
GATLINBURG, TN 37738                                P‐0037056 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLTZ, MARGARETA B
4 BROADACRES COURT
MOORESTOWN, NJ 08057                                P‐0037057 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMO, EILEEN M
8529 NEIL CT.
N RICHLAND HILLS, TX 76182                          P‐0037058 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIUSTINA, HOWARD L
8317 AQUA SPRAY AVE
LAS VEGAS, NV 89128‐7434                            P‐0037059 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAGLE III, ROBERT S
801 COBBLESTONE BLVD
APT 409
FREDERICKSBURG, VA 22401                            P‐0037060 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAGLE III, ROBERT S
801 COBBLESTONE BLVD
APT 409
FREDERICKSBURG, VA 22401                            P‐0037061 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2420 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 586 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HOLTZ, DENNIS A
4 BROADACRES COURT
MOORESTOWN, NJ 08057                                  P‐0037062 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DWHYTIE, JEFF K
12797 N. SORREL STALLION PL.
MARANA, AZ 85658                                      P‐0037063 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNES, EDWARD M
525 W GRANT PLACE
CHICAGO, IL 60614                                     P‐0037064 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, EUGENE F
1185 VIA VALLARTA
RIVERSIDE, CA 92506                                   P‐0037065 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST. AMAND, JAMIE L
2437 ROWLAND AVE
ROYAL OAK, MI 48067‐4711                              P‐0037066 12/6/2017     TK Holdings Inc., et al.                     $8,850.00                                                                                    $8,850.00
CARTER, FRANK L
421 GATLIN DRIVE
GATLINBURG, TN 37738                                  P‐0037067 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLTZ, DENNIS A
4 BROADACRES COURT
MOORESTOWN, NJ 08057                                  P‐0037068 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERLUCCI, MICHAEL T
100 MUIRFIELD RD
2016 WESTLAKE
JACKSON, NJ 08527                                     P‐0037069 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENDSLEY, PATRICIA M
1002 WEST SWANN
TAMPA, FL 33606                                       P‐0037070 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDAYA, VALDA M
3575 BALDWIN AVE
MAKAWAO, HI 96768‐9517                                P‐0037071 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, JAMES L
3755 LEDGE COURT
TROY, MI 48084‐1142                                   P‐0037072 12/6/2017     TK Holdings Inc., et al.                     $1,023.78                                                                                    $1,023.78
CARMELITA L. UY, MD, INC.
UY, CARMELITA L
2340 EAST 8TH STREET STE‐E
NATIONAL CITY, CA 91950                               P‐0037073 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037074 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTURA, LETIZIA P
PO BOX 893264
MILILANI, HI 96789                                    P‐0037075 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARUSO, JOSEPH L
305 ANGELICA WAY
ALPHARETTA, GA 30022                                  P‐0037076 12/6/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037077 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037078 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2421 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 587 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037079 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037080 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037081 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037082 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037083 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037084 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, SHARESE M
1430 SAINT FRANCIS LANE
SAINT GABRIEL, LA 70776                             P‐0037085 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAINES, FRED H
3707 CORK CIRCLE
JEFFERSON CITY, MO 65101‐9384                       P‐0037086 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, THERESA A
3809 POLK LANE
DEER PARK, TX 77536                                 P‐0037087 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTER, KATRINA R
4814 SO. DIRECTOR ST. B‐302
SEATTLE, WA 98118                                   P‐0037088 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST, LAURA J
827 LAFITTE ST
MANDEVILLE, LA 70448                                P‐0037089 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINEYRO, LESLIE M
LESLIE PINEYRO
21 8TH STREET NE
ATLANTA, GA 30309                                   P‐0037090 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DEBRA L
657 REMINGTON GREEN DRIVE SE
PALM BAY, FL 32909                                  P‐0037091 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, DARRYL P
4695 GLADE CHAPEL RD.
HILLSBORO, MO 63050                                 P‐0037092 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037093 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2422 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 588 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037094 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0037095 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037096 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037097 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037098 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037099 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037100 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYANT, SARA
1559 N COUNTY RD 550 E
FILLMORE, IN 46128                                  P‐0037101 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANISLAW, ANTHONY E
2743 GRADVIEW BLVD
CANFIELD, OH 44406                                  P‐0037102 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, JARED B
7227 W. CARTER RD.
LAVEEN, AZ 85339                                    P‐0037103 12/7/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
METEIVER, TIMOTHY J
14255 GNATCATCHER TER
LAKEWOOD RANCH, FL 34202                            P‐0037104 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, JEANETTE
2780 WADE TRAIL
TALLAHASSEE, FL 32305                               P‐0037105 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTS, JAMES
2800 ASHLAND AVE
ST JOSEPH, MO 64506                                 P‐0037106 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, BRIAN R
54 DUSTY OAK LN.
LYNDHURST, VA 22952                                 P‐0037107 12/7/2017     TK Holdings Inc., et al.                    $51,493.95                                                                                   $51,493.95
MENDENHALL, STEPHANIE A
15976 DEER LANE
MACKINAW, IL 61755                                  P‐0037108 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOPER, BRUCE A
2527 TURNIPTOWN ROAD
ELLIJAY, GA 30536                                   P‐0037109 12/7/2017     TK Holdings Inc., et al.                      $345.00                                                                                       $345.00



                                                                                         Page 2423 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 589 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WILLINGHAM, MICHELLE
633 SPARROW
FORT WORTH, TX 76131                                P‐0037110 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROCK, DONNA L
11155 742 RD
ELM, NE 68836                                       P‐0037111 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALVEZ, AMARILI
3224 MARIA CT.
CONCORD, CA 94518                                   P‐0037112 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOPER, BRUCE A
2527 TURNIPTOWN ROAD
ELLIJAY, GA 30536                                   P‐0037113 12/7/2017     TK Holdings Inc., et al.                      $345.00                                                                                       $345.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037114 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037115 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037116 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037117 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037118 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037119 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0037120 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037121 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF BEAUMONT
PO BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0037122 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRIANI, MICHAEL
43790 DUNHAM CT
CLINTON TWP, MI 48038                               P‐0037123 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, PETER
806 S DATE AVE
ALHAMBRA, CA 91803                                  P‐0037124 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0037125 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2424 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 590 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VICKERS, MARY S
11202 HUNTING HORN LANE
RESTON, VA 20191                                     P‐0037126 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JOHN W
348 TURKEY CREEK ROAD
TULLAHOMA, TN 37388                                  P‐0037127 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRULES, MARCIA L
82 DEER CT DR
MIDDLETOWN, NY 10940                                 P‐0037128 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARUTA, PAU‐SAN
142 CRUM ELBOW RD
HYDE PARK, NY 12538                                  P‐0037129 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABIG, JOSEPH T
7556 CAMBRIDGE ROAD
DARIEN, IL 60561                                     P‐0037130 12/6/2017     TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
JEFFREY & JANENE LEEPER TRUST
2841 SPRUCE RIDGE RD
DECORAH, IA 52101                                    P‐0037131 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOPE, LISA R
4619 JULIAN DRIVE
COLUMBUS, OH 43227                                   P‐0037132 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, ROY A
3809 POLK LANE
DEER PARK, TX 77536                                  P‐0037133 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURRATT, ANGELA M
13401 NE 28TH STREET
UNIT 304
VANCOUVER, WA 98682                                  P‐0037134 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURD, JERRY T
512 CHADWELL ROAD
KINGSPORT, TN 37660                                  P‐0037135 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDD, RHONDA E
1619 CHARLES ST.
HENRICO, VA 23226                                    P‐0037136 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARK, TRACY L
4213 S LINDEN
SPRINGFIELD, MO 65804                                P‐0037137 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, RYAN C
9363 SHARP ANTLER
COLUMBIA, MD 21045                                   P‐0037138 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, ALEXANDER H
114 MORRIS CIRCLE
TRUSSVILLE, AL 35173                                 P‐0037139 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, RUI
8330 EL MUNDO STREET
APT 805
HOUSTON, TX 77054                                    P‐0037140 12/7/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
ECKARDT, JONATHAN F
333 SHAWMONT AVE
#G
PHILADELPHIA, PA 19128                               P‐0037141 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, PHYLLIS K
4202 WOODLAKE LANE
MISSOURI CITY, TX 77459                              P‐0037142 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2425 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 591 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DE LEON, IMELDA SUSA C
6021 ORLOV TROTTER AVE
LAS VEGAS, NV 89122                                  P‐0037143 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, LANA A
18409 HORSESHOE CIRCLE
RIO VERDE, AZ 85263                                  P‐0037144 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LEON, LEONIDES B
6021 ORLOV TROTTER AVE
LAS VEGAS, NV 89122                                  P‐0037145 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, WILLIAM R
2574 S. 800 E. APT 1
SALT LAKE CITY, UT 84106                             P‐0037146 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURRATT, ANGELA M
13401 NE 28TH STREET
UNIT 304
VANCOUVER, WA 98682                                  P‐0037147 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, WILLIAM R
2574 S. 800 E. APT 1
SALT LAKE CITY, UT 84106                             P‐0037148 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANINK, KELLY
400 LEE STREET
ROTHSCHILD, WI 54474                                 P‐0037149 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAREK, ELIZABETH J
12791 FIFTH AVE
VICTORVILLE, CA 92395                                P‐0037150 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINZIERL, CYNTHIA J
21603 N 153RD DR
SUN CITY WEST, AZ 85375                              P‐0037151 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LEON, LEONIDES B
6021 ORLOV TROTTER AVE
LAS VEGAS, NV 89122                                  P‐0037152 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVERETT, HEATHER
1403 HIGHWAY F
DEFIANCE, MO 63341                                   P‐0037153 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOTZ, MARK J
540 S. CRANBROOK CROSS
BLOOMFIELD HILLS, MI 48301                           P‐0037154 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERARIO, ROSEMARY M
2 WOODHURST COURT
EASTAMPTON, NJ 08060                                 P‐0037155 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, KAREN
167 CEDAR ROCK CIRCLE
SACRAMENTO, CA 95823                                 P‐0037156 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, CINDY L
745 AUBURN RIDGE WAY
RIVERDALE, GA 30296                                  P‐0037157 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANDEE, STEPHEN F
532 GASTON MANOR ROAD
JANE LEW, WV 26378                                   P‐0037158 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUGLIETTI, ALBERT D
PO BOX 589
TAHOE CITY, CA 96145                                 P‐0037159 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASGONIA, ORLANDO E
7368 SEASHELL WAY
BLAINE, WA 98230                                     P‐0037160 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2426 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 592 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DINNEWETH, MARK J
17136 ARTHUR COURT
SPRING LAKE, MI 49456                               P‐0037161 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARATSU, JANE E
1535 5TH STREET
MANHATTAN BEACH, CA 90266                           P‐0037162 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDY, BARBARA A
3252 GATEWAY CIRCLE
CHARLOTTESVILLE, VA 22911                           P‐0037163 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARENT, ALMA L
6721 L ST.
APT 404
LINCOLN, NE 68510                                   P‐0037164 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, GARY M
751 EAST 7TH AVE
SALT LAKE CITY, UT 84103                            P‐0037165 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER, SHANNON C
125 WEST PUGH DRIVE
SPRINGBORO, OH 45066                                P‐0037166 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, CALVIN D
P.O. BOX 6748
WHEELING, WV 26003                                  P‐0037167 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0037168 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEELE, ROBYN M
315 EAST CENTER
ROSE HILL, NC 28458                                 P‐0037169 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, KAREN J
P.O. BOX 6748
WHEELING, WV 26003                                  P‐0037170 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, LISA Y
46 WINDING STAIR WAY
OFALLON, MO 63368                                   P‐0037171 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAMONDSTEIN, NELSON L
2448 EAST 72 STREET
BROOKLYN, NY 11234                                  P‐0037172 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOKSHI, PANKAJKUMAR A
9248 BARBERRY LANE
DES PLAINES, IL 60016                               P‐0037173 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0037174 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOKSHI, PANKAJKUMAR A
9248 BARBERRY LANE
DES PLAINES, IL 60016                               P‐0037175 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATOSH, SONIA R
282 CANDLEWYCK DR
NEWINGTON, CT 06111                                 P‐0037176 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARUS, DENNIS W
336 SAINT ANNES PARKWAY
HUDSON, WI 54016                                    P‐0037177 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBBINS, DEBORAH E
211 DOUGLASS STREET
SAN FRANCISCO, CA 94114                             P‐0037178 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2427 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 593 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FRAZIER, RAMONA W
4500 CRANDALL COURT
LANHAM, MD 20706                                    P‐0037179 12/7/2017     TK Holdings Inc., et al.                     $2,384.24                                                                                    $2,384.24
PATTERSON BOYD, SHAWNTEEHA
259 WINDING HILL DRIVE
HACKETTSTOWN, NJ 07840                              P‐0037180 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNDT, LIANNA M
5 CONGRESS DRIVE
CROMWELL, CT 06416                                  P‐0037181 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, JOY
1947 SOUTH 150 EAST
CLEARFIELD, UT 84015                                P‐0037182 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOND, CHERYL A
8483 WOODSTOCK DRIVE
GREENWOOD, LA 71033                                 P‐0037183 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, ALLISON A
4405 NICHOLAS RD
KNOXVILLE, TN 37912                                 P‐0037184 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHMAN, JACOB
5020 N 36 COURT
HOLLYWOOD, FL 33021                                 P‐0037185 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DWHYTIE, JEFF K
12797 N. SORREL STALLION PL.
MARANA, AZ 85658                                    P‐0037186 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, GARY L
9456 SUNNY CREEK LANE
ST. LOUIS, MO 63127‐1637                            P‐0037187 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, HEATHER A
2671 BELVIEW RD
LEESVILLE, LA 71446                                 P‐0037188 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROK, ANDREW F
4436 VILLAGE DRIVE
ATLANTA, GA 30338                                   P‐0037189 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOYCE, RONALD L
3548 ADAMS LANDING DR
POWDER SPRINGS, GA 30127                            P‐0037190 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANVILLE, EVELYN B
1133 E WEST HWY APT 1219W
SILVER SPRING, MD 20910                             P‐0037191 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLBERT, BRANDON S
20 BEL AIRE CT.
HILLSBOROUGH, CA 94010                              P‐0037192 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONATO, JEWELL A
56 MOUNTAIN ESTATES DRIVE
AVON, CT 06001‐2111                                 P‐0037193 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOYCE, RONALD L
3548 ADAMS LANDING DR
POWDER SPRINGS, GA 30127                            P‐0037194 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, BRIAN K
55 SHADY NOOK DR
TOMS RIVER, NJ 08755‐5126                           P‐0037195 12/7/2017     TK Holdings Inc., et al.                      $613.78                                                                                       $613.78
PARMANTIER, LINDA
17146 MARTINGALE LN
CLINTON TWP, MI 48038                               P‐0037196 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2428 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 594 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEONG, LOTUS
49‐24 WEEKS LANE
FLUSHING, NY 11365                                  P‐0037197 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMANTIER, LINDA
17146 MARTINGALE LANE
CLINTON TWP, MI 48038                               P‐0037198 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUKOWICZ, COLETTE M
31717 AUBURN
BEVERLY HILLS, MI 48025                             P‐0037199 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUELLAR, CARLEY M
73 SAXER AVE
SPRINGFIELD, PA 19064                               P‐0037200 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAHOLLARI, FARIOLA
155 MILK STREET, APT #31
WESTBOROUGH, MA 01581                               P‐0037201 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMKIEWICZ, SUSAN L
319 PINE ROAD
STEPHENSON, VA 22656                                P‐0037202 12/7/2017     TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
WINSLOW, DONALD L
586 LATHERS STREET
GARDEN CITY, MI 48135                               P‐0037203 12/7/2017     TK Holdings Inc., et al.                     $3,268.00                                                                                    $3,268.00
FOUNTAIN, MARIE A
322 VALLEY DRIVE
ALEXANDRIA, VA 22302‐2033                           P‐0037204 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, JOSEPH A
23641 VIA DELOS
VALENCIA, CA 91355                                  P‐0037205 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIETZEL, JAMES F
3060 MADDEN CT.
OAK HILL, VA 20171‐3728                             P‐0037206 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANE, JESSE T
251 AMHURST STREET
IOWA CITY, IA 52245                                 P‐0037207 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORILLO, OMAR
9001 SW 152 CT
MIAMI, FL 33196                                     P‐0037208 12/7/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
FERREIRA, MAURO C
155 MILK STREET, APT #31
WESTBOROUGH, MA 01581                               P‐0037209 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULTE, THOMAS J
1335 S 52ND AVE
OMAHA, NE 68106                                     P‐0037210 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARD, JOANNE M
12012 3RD AVE NW
SSEATTLE, WA 98177                                  P‐0037211 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH SR., ROY A
3809 POLK LANE
DEER PARK, TX 77536                                 P‐0037212 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEDA, HAMED
9713 HANDERSON PLACE UNIT 101
MANASSAS PARK, VA 20111                             P‐0037213 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
URMAN, DAVID R
4955 W MOUNTAIN VIEW
GLENDALE, AZ 85302                                  P‐0037214 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2429 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 595 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRADSHAW, BARBARA
62 SNYDER LANE
SPRINGFIELD, PA 19064                               P‐0037215 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANZOT, JUAN
95‐117 RAVINE AVE
HH 4A
YONKERS, NY 10701                                   P‐0037216 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AULS, REGINA S
5142 UPTON RD N
COLUMBUS, OH 43232‐5242                             P‐0037217 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URMAN, DAVID R
4955 W MOUNTAIN VIEW
GLENDALE, AZ 85302                                  P‐0037218 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, LOGAN
188 WHEELER ST. S.
SAINT PAUL, MN 55105                                P‐0037219 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELLER, SUSANN
35 FLAGLER AVENUE
OLD LYME, CT 06371                                  P‐0037220 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, KATHRYN W
2752 CREST AVE S
ALLENTOWN, PA 18104                                 P‐0037221 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUADO, JOSEPH V
1002 MARTIN STREET SE
D
ATLANTA, GA 30315                                   P‐0037222 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CHARLES P
10 SUNRISE DR
EDISON, NJ 08817                                    P‐0037223 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, GARY S
10000 SW 52 AVE. #R104
GAINESVILLE, FL 32608                               P‐0037224 12/7/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0037225 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEU, SHAN S
47 LONG RIDGE ROAD
RANDOLPH, NJ 07869‐4572                             P‐0037226 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUO, KENNETH
60 E BEECH DRIVE
SCHAUMBURG, IL 60193                                P‐0037227 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUER, KIRK J
12 MANCHESTER COURT
RAMSEY, NJ 07446                                    P‐0037228 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, JOHN L
P.O. BOX 1998
MARTINSBURG, WV 25402‐1998                          P‐0037229 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAMONDSTEIN, NELSON L
2448 EAST 72 STREET
BROOKLYN, NY 11234                                  P‐0037230 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORNIN, JOSEPH E
26 BROOKDALE DRIVE
GREENSBURG, PA 15601                                P‐0037232 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, MICHAEL W
RT 72 BOX 160
URBANA, MO 65767                                    P‐0037233 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2430 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 596 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MERCER, BRADLEY J
125 WEST PUGH DRIVE
SPRINGBORO, OH 45066                                 P‐0037234 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0037235 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, GREGORY K
504 STONE STREET
OSCEOLA MILLS, PA 16666                              P‐0037236 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, CALVIN D
P.O. BOX 6748
WHEELING, WV 26003                                   P‐0037237 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRA, ANGELA M
1006 RIDGEFIELD DR
VALRICO, FL 33594                                    P‐0037238 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHMAN, JACOB
5020 N 36 COURT
HOLLYWOOD, FL 33021                                  P‐0037239 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0037240 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAHY, MARIA A
236 AMHERST DR
NASHVILLE, TN 37214                                  P‐0037241 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, LIBERTY S
900 REDWOOD DRIVE
NORCROSS, GA 30093                                   P‐0037242 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILSON, STEVE
10 MARLOW DRIVE
OAKLAND, CA 94605                                    P‐0037243 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARUTA, EVAN Y
142 CRUM ELBOW RD
HYDE PARK, NY 12538                                  P‐0037244 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, ALBERTA J
C/O DYLAN L. THOMPSON
PO BOX 460
STATEN ISLAND, NY 10314                              P‐0037245 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, BRIAN K
55 SHADY NOOK DR
TOMS RIVER, NJ 08755‐5126                            P‐0037246 12/7/2017     TK Holdings Inc., et al.                      $613.78                                                                                       $613.78
TROY, HELEN C
10228 STRATFORD AVE
FAIRFAX, VA 22030                                    P‐0037247 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0037248 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAROLA, RICHARD J
1700 BROADWAY
41ST FL.
NEW YORK, NY 10019                                   P‐0037249 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONER, SHANE E
4543 MARYLAND ST UNIT 3
SAN DIEGO, CA 92116                                  P‐0037250 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOERN, TIMOTHY P
W3170 HOFA PARK ROAD
PULASKI, WI 54162                                    P‐0037251 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2431 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 597 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BOWLING, TOM
61700 EAST 50 ROAD
QUAPAW, OK 74363                                    P‐0037252 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINNEWETH, MARK J
17136 ARTHUR COURT
SPRING LAKE, MI 49456                               P‐0037253 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAROLA, RICHARD J
1700 BROADWAY
41ST FL.
NEW YORK, NY 10019                                  P‐0037254 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRATZER, LINDSAY
7187 NEW ROUTE 31
BALDWINSVILLE, NY 13027                             P‐0037255 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, CATHERINE C
6169 MIDWAY RD
PHENIX, VA 23959‐2200                               P‐0037256 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MORGAN L
1008 FAIR ST
CHILLICOTHE, MO 64601                               P‐0037257 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEFER, KARIN A
773 CHANTRY CIRCLE
SIMI VALLEY, CA 93065                               P‐0037258 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSOK, BARBARA K
1626 BEAU RIVAGE DR
CONROE, TX 77304                                    P‐0037259 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, ROGER E
5524 AMOROSO DRIVE
FORT MYERS, FL 33919                                P‐0037260 12/7/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
DEWITT, ALISON S
15 BRANDON RD.
NEWPORT NEWS, VA 23601                              P‐0037261 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMILONICH, GREGORY
635 7TH ST NE APT 131
AUBURN, WA 98002‐4309                               P‐0037262 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, DAVID M
15 BRANDON RD.
NEWPORT NEWS, VA 23601                              P‐0037263 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, MARC E
1 COUNTRY LANE
MANALAPAN, NJ 07726                                 P‐0037264 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTER, JACQUELINE R
920 E MISSION RD
APT 71
FALLBROOK, CA 92028‐2228                            P‐0037265 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, LONNIE
130 MAIN AVE S APT 415
RENTON, WA 98057                                    P‐0037266 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, REBECCA K
4175 WABASH AVE.
UNIT 3
SAN DIEGO, CA 92104                                 P‐0037267 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIN, BENJAMIN
P. O. BOX. 7594
NEWPORT BEACH, CA 92658                             P‐0037268 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2432 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 598 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PACKMAN, CLIVE A
7156 MELROSE PLACE
BRADENTON, FL 34203                                P‐0037269 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALL, PARKER N
2013 SAINT MARYS STREET
RALEIGH, NC 27608‐2248                             P‐0037270 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, RICHARD A
248 HAZELRIDGE CT
SIMI VALLEY, CA 93065                              P‐0037271 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIN, BENJAMIN
P.O. BOX 7594
NEWPORT BEACH, CA 92658                            P‐0037272 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLE, LINDA J
230 PAWTUXET AVE
CRANSTON, RI 02905                                 P‐0037273 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSKEY, MITCHELL A
9710 WILLMANS WAY
MANASSAS, VA 20111                                 P‐0037274 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLEASANT VALLEY AUTOMOTIVE
LARA, EMILIO A
PO BOX 25613
LITTLE ROCK, AR 72221                              P‐0037275 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, WILLIAM R
2574 S 800 E APT 1
SALT LAKE CITY, UT 84106                           P‐0037276 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIN, BENJAMIN
P. O. BOX 7594
NEWPORT BEACH, CA 92658                            P‐0037277 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, JEANNE R
101 HALFWAY RD
JAMESTOWN, PA 16134                                P‐0037278 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRYER, JENNIFER L
2010 REIMER RD
WADSWORTH, OH 44281                                P‐0037279 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, DEBORAH O
PO BOX 645
1123 WILSON STREET
MOORE HAVEN, FL 33471                              P‐0037280 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, JASON B
104 N RALIEGH AVE
ATLANTIC BEACH, NC 28512                           P‐0037281 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOEBBEL, CONSTANCE T
2222 SEQUOIA DRIVE
CLEARWATER, FL 33763                               P‐0037282 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSEN, JENNIFER L
2010 REIMER RD
WADSWORTH, OH 44281                                P‐0037283 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLAN, DEBRA L
179 BAY STREAM DR
TOMS RIVER, NJ 08753‐2510                          P‐0037284 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORSKI, ELAINE M
34103 W. GARDENIA DR.
FRASER, MI 48026                                   P‐0037285 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, KIMBERLY
4018 ABERCORN DR
SUFFOLK, VA 23435                                  P‐0037286 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2433 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 599 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BECK, CHARLES W
5698 NEW OAKMAN HIGHWAY
OAKMAN, AL 35579                                    P‐0037287 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPOSVILLASENOR, TERESA D
3316 EAST LOCHLEVEN LANE
UNIT A
ORANGE, CA 92869                                    P‐0037288 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS JR., LONNIE
130 MAIN AVES APT 415
RENTON, WA 98057                                    P‐0037289 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMA, RASHIDA K
4033 RG BUCHANAN DRIVE
LA VERGNE, TN 37086                                 P‐0037290 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOWAN, SANDRA J
4428 IRIS ST N
LAKELAND, FL 33813‐4427                             P‐0037291 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0037292 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESNELL, REEN M
4350 SW 99TH AVE
BEAVERTON, OR 97005                                 P‐0037293 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PRESNELL, REEN M
4350 SW 99TH AVE
BEAVERTON, OR 97005                                 P‐0037294 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ADAMS, CONNIE R
12575 MADISON WAY
THORNTON, CO 80241                                  P‐0037295 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESNELL, REEN M
4350 SW 99TH AVE
BEAVERTON, OR 97005                                 P‐0037296 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PRESNELL, REEN M
4350 SW 99TH AVE
BEAVERTON, OR 97005                                 P‐0037297 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SPRAKE, JEAN E
4210 DAVISON AV APT 218
ERIE, PA 16504                                      P‐0037298 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, GARY L
9456 SUNNY CREEK LANE
ST. LOUIS, MO 63127‐1637                            P‐0037299 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEACH, ZACHARY J
987 KUNZE ROAD
EAST TAWAS, MI 48730                                P‐0037300 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMANTO, RONALD T
9757 KINGSTHORPE TERRACE
CLARENCE, NY 14031                                  P‐0037301 12/7/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
BUSCH, PATRICIA D
1327 A IVY ROAD
BREMERTON, WA 98310                                 P‐0037302 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOND, KERRY S
8483 WOODSTOCK DRIVE
GREENWOOD, LA 71033                                 P‐0037303 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUDHU, BRUCE V
3510 W HILLSBORO BLVD
APT #202
COCONUT CREEK, FL 33073                             P‐0037304 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2434 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 600 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
WURTZ, BEATRICE J
3373 DRY CREEK DRIVE
TALLAHASSEE, FL 32309                               P‐0037305 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HORNIN, JOSEPH E
26 BROOKDALE DRIVE
GREENSBURG, PA 15601                                P‐0037306 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONGO, TINA
8 COLONY DRIVE EAST
WEST ORANGE, NJ 07052                               P‐0037307 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLLEFSON, JAMIE F
3550 PARK BLVD #2
SAN DIEGO, CA 92103                                 P‐0037308 12/7/2017     TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
LOMANTO, LYNN M
9757 KINGSTHORPE TERRACE
CLARENCE, NY 14031                                  P‐0037309 12/7/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                   $250,000.00
MURPHY, JAMES A
2109 NE 64 STREET
FORT LAUDERDALE, FL 33308                           P‐0037310 12/7/2017     TK Holdings Inc., et al.                    $27,513.83                                                                                    $27,513.83
GOODYEAR, ROSE A
202 FORREST CIRCLE
GOLDSBORO, NC 27530                                 P‐0037311 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATVAY, JOSEPH G
3405 WHITE BARK PINE STREET
LAS VEGAS, NV 89129                                 P‐0037312 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KRAMER, NEAL R
2574 NE ROBINSON ST.
BEND, OR 97701                                      P‐0037313 12/7/2017     TK Holdings Inc., et al.                    $11,961.00                                                                                    $11,961.00
BARNER, ALEX R
10591 MENDOZA RD
MORENO VALLEY, CA 92557                             P‐0037314 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PICCOLO, DANIEL D
P.O. BOX 1704#
SALEM, NH 03079                                     P‐0037315 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEASE, TARA M
845 ON THE GREEN
BILOXI, MS 39532                                    P‐0037316 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALLICE, PRINCESS C
1219 KOGER STREET
AUGUSTA, GA 30901                                   P‐0037317 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, WENDY
8139 SUNSET AVENUE #210
FAIR OAKS, CA 95628                                 P‐0037318 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GONZALEZ, THEODORA K
5056 TEAL PETALS ST.
NORTH LAS VEGAS, NV 89081                           P‐0037319 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COHEN, MARC E
1 COUNTRY LANE
MANALAPAN, NJ 07726                                 P‐0037320 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLARKE, PAULA M
109 MT AIRY RD S
CROTON, NY 10520                                    P‐0037321 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRODERICK, DIANE M
24 WEYMOUTH AVENUE
WEST ROXBURY, MA 02132‐4611                         P‐0037322 12/7/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                     $6,000.00



                                                                                         Page 2435 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 601 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
ANDERSON, BOADIE L
P.O. BOX 954
ADA, OK 74821                                        P‐0037323 12/7/2017     TK Holdings Inc., et al.                  $25,000,000.00                                                                               $25,000,000.00
SHOOK, DAVID W
51043 W VILLAGE RD APT 207
NEW BALTIMORE, MI 48047                              P‐0037324 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
IRVING, BARRY C
7364 LIMEKILN‐PIKE
PHILADELPHIA, PA 19138                               P‐0037325 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REDISKE, SHELDON L
6130 S GLENCOE WAY
CENTENNIAL, CO 80121                                 P‐0037326 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MATVAY, JOSEPH G
3405 WHITE BARK PINE STREET
LAS VEGAS, NV 89129                                  P‐0037327 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BRANDON J LIVINGSTON
LIVINGSTON, BRANDON J
2924 EVERGREEN AVE
CAMDEN, AR 71701                                     P‐0037328 12/7/2017     TK Holdings Inc., et al.                    $100,000.00                                                                                   $100,000.00
MATVAY, JOSEPH G
3405 WHITE BARK PINE STREET
LAS VEGAS, NV 89129                                  P‐0037329 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CAMPBELL, ROBERT M
17 PISANO ST
LADERA RANCH, CA 9+2694                              P‐0037330 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MICHEL, MARY S
80390 TORREON WAY
LA QUINTA, CA 92253                                  P‐0037331 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHAFFER, CATHERINE L
32 VALLEY ROAD
COLONIA, NJ 07067                                    P‐0037332 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEWART, EDMUND H
P.O. BOX 496
OAK BLUFFS, MA 02557‐0496                            P‐0037333 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PINKSTON, DONALD L
301 CREEKWOOD DRIVE
BARDSTOWN, KY                                        P‐0037334 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PINKSTON, DONALD L
301 CREEKWOOD DRIVE
BARDSTOWN, KY 40004                                  P‐0037335 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLER, AMOS A
762 TOLMAN CREEK RD
ASHLAND, OR 97520                                    P‐0037336 12/7/2017     TK Holdings Inc., et al.                     $20,000.00                                                                                    $20,000.00
MCCAIN, JACK A
3131 LAKE PARK WAY
LONGMONT, CO 80503                                   P‐0037337 12/7/2017     TK Holdings Inc., et al.                       $3,000.00                                                                                    $3,000.00
SWEENEY, LARRY J
327 FOREST PINES RD
AIKEN, SC 29803                                      P‐0037338 12/7/2017     TK Holdings Inc., et al.                         $38.49                                                                                        $38.49
CHIN, BENJAMIN
PO BOX 7594
NEWPORT BEACH, CA 92658                              P‐0037339 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DER GARABEDIAN, DENISE
20137 JOE BROWN HWY
MURPHY, NC 28906                                     P‐0037340 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                          Page 2436 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 602 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEWIS, MORGAN L
1008 FAIR ST
CHILLICOTHE, MO 64601                               P‐0037341 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IBRAHIM, HAMZA M
27632 ANDERSON PLACE
HAYWARD, CA 94544                                   P‐0037342 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTTON, PATRICK L
120 FLATWOOD RD
HODGES, SC 29653                                    P‐0037343 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JAMES
140 LINDEN AVE
APT 657
LONG BEACH, CA 90802                                P‐0037344 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTLEDGE, LAURA J
POST OFFICE BOX 342
DUVALL., WA 98019                                   P‐0037345 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARST, ANDREA
8748 S 83RD STREET
FRANKLIN, WI 53132                                  P‐0037346 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AJMERA, NAVIN
22012 NE 26TH PLACE
SAMMAMISH, WA 98074                                 P‐0037347 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, MARY S
80390 TORRREON WAY
LA QUINTA, CA 92253                                 P‐0037348 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, DIANA M
PO BOX 7244
ARLINGTON, TX 76005                                 P‐0037349 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, MARY S
80390 TORREON WAY
LA QUINTA, CA 92253                                 P‐0037350 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANDERSON
12391 EL RANCHO PL
GARDEN GROVE, CA 92840                              P‐0037351 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, RUBY P
3311 MCMAHON LANE
MISSOURI CITY, TX 77459                             P‐0037352 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALHOUN, OLIVIA D
494 NE HILLWOOD DR
HILLSBORO, OR 97124‐3443                            P‐0037353 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWANN, PAM SWANN C
324 HOSFORD AVENUE
CONNEAUT, OH 44030                                  P‐0037354 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, STEFFANI M
2813 N JEFFERSON ST
ARLINGTON, VA 22207‐1463                            P‐0037355 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINH, QUYET V
QUYET VAN TRINH
13429 VALLE VISTA AVE .
BALDWIN PARK, CA 91706                              P‐0037356 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, STEVEN
3748 VIA HALCON
CALABASAS, CA 91302                                 P‐0037357 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOU, ROBERT P
PO BOX 33
LOPEZ ISLAND, WA 98261                              P‐0037358 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2437 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 603 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WEISSER, JASON T
112 LITTLE HOLLOW DRIVE
SEWICKLEY, PA 15143                                  P‐0037359 12/7/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PETERSON, JEAN M
709 STRAWBERRY AVE
VINELAND, NJ 08360                                   P‐0037360 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORMAN, LISA
15252 SENECA RD. #20
VICTORVILLE, CA 92392                                P‐0037361 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSON, WENDY M
8139 SUNSET AVENUE #210
FAIR OAKS, CA 95628                                  P‐0037362 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, BERTHAL L
1514 MAYER ST
COLUMBIA, SC 29203                                   P‐0037363 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DHAWAN, DEEPAK
6318 135TH AVE NE
KIRKLAND, WA 98033                                   P‐0037364 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCHANT, MANISHA
5130 E. EL CEDRAL STREET
LONG BEACH, CA 90815                                 P‐0037365 12/7/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WRIGHT, JENNIFER
602 W THORNE ST
WESTBROOK, TX 79565                                  P‐0037366 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLOSS, DANIEL J
2605 CORAL OAK DR
MODESTO, CA 95355                                    P‐0037367 12/7/2017     TK Holdings Inc., et al.                     $1,070.82                                                                                    $1,070.82
HUDSON VALLEY BANK
RUFFFIN, LYNETTE M
1413 CROTONA AVENUE PH
BRONX, NY 10456                                      P‐0037368 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIELLA, LISA A
2013 CARDINAL WAY
FAIRFIELD, CA 94533                                  P‐0037369 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALSMAN, ANNETTE A
1790 CASARIN ST
SIMI VALLEY, CA 93065                                P‐0037370 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHERVENICK, SCOTT
104 HAVEN CT
MORGANTOWN, WV 26508                                 P‐0037371 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAEZ, MICHAEL A
PO BOX 2103
CLOVIS, CA 93613                                     P‐0037372 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLMAN, SHERYL A
2700 GRAYHAWK LOOP
RICHLAND, WA 99354                                   P‐0037373 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAUT, ARTHUR
1108 W 8TH ST
PANAMA CITY, FL 32401                                P‐0037374 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DERRICK D
101 SKYLINE CV
HELENA, AR 72342                                     P‐0037375 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYETTE, CHRISTINE M
34526 PIOCHO CT
TEMECULA, CA 92592                                   P‐0037376 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2438 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 604 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILLMAN, JIMMIE L
2700 GRAYHAWK LOOP
RICHLAND, WA 99354                                   P‐0037377 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDENMAIER, WILLIAM
53 BRAY AVE
MIDDLETOWN, NJ 07748                                 P‐0037378 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, TRUDY A
27 KENILWORTH DRIVE
CLINTON, CT 06413                                    P‐0037379 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERPLAS, CATHY J
566 SIESTA
IVINS, UT 84738                                      P‐0037380 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, TONY E
7947 SOUTH VERNON AVE 1FL
CHICAGO, IL 60628                                    P‐0037381 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS, VIKI L
7229 HEATHER GLEN DRIVE
MADISON, WI 53719                                    P‐0037382 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINH, QUYET V
QUYET VAN TRINH
13429 VALLE VISTA
BALDWIN PARK, CA 91706                               P‐0037383 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, CHRISTOPHER P
7600 DILLEY ROAD
DAVISBURG, MI 48350                                  P‐0037384 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, CHRISTOPHER P
7600 DILLEY ROAD
DAVISBURG, MI 48350                                  P‐0037385 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEIFNER, SHAUNA L
1412 BLAKELY LANE
MODESTO, CA 95356                                    P‐0037386 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURMAN, NIKITTA
508 GREENHILL RD
WILLOW GROVE, PA 19090                               P‐0037387 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONG, SHI
349 PLEASANT ST. APT A1‐18
MALDEN, MA 02148                                     P‐0037388 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BAUGH, SUSAN W
173 SEA CLIFF AVENUE
APT. 2W
SEA CLIFF, NY 11579                                  P‐0037389 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOGAN, JENNY R
211 W. REYNOLDS ST.
COTTAGE GROVE, WI 53527                              P‐0037390 12/7/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
GRAY, SUSAN K
188 NEWPORT DRIVE
PAINESVILLE, OH 44077                                P‐0037391 12/7/2017     TK Holdings Inc., et al.                      $386.71                                                                                       $386.71
JAFFE, SHELDON E
3 OLD FARMSTEAD ROAD
CHESTER, NJ 07930‐2732                               P‐0037392 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURMAN, IGOR
508 GREENHILL RD
WILLOW GROVE, PA 19090                               P‐0037393 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUNG, EMY C
68 OAK STREET
WINCHESTER, MA 01890                                 P‐0037394 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2439 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 605 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COCHRAN, BARBARA
1520 DOVER ST
OXNARD, CA 93030                                   P‐0037395 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURMAN, RITA
508 GREENHILL RD
WILLOW GROVE, PA 19090                             P‐0037396 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAFFE, SHELDON E
3 OLD FARMSTEAD ROAD
CHESTER, NJ 07930‐2732                             P‐0037397 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KIMBEL, WILLIAM J
172 BOUNTY LANE
N/A
VACAVILLE, CA 95687                                P‐0037398 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, PAULINE D
381 BOYNTON AVE
SAN JOSE, CA 95117                                 P‐0037399 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, SABRINA R
7050 BABCOCK AVE
NORTH HOLLYWOOOD, CA 91605‐5337                    P‐0037400 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADLER, JONAS
7320 HAWTHORN AVE
120
LOS ANGELES, CA 90046                              P‐0037401 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, PATRICIA C
1215 OVERLOOK DRIVE
TRUSSVILLE, AL 35173                               P‐0037402 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAEZ, MICHAEL A
PO BOX 2103
CLOVIS, CA 93613                                   P‐0037403 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHWAY, TIFFANY S
1 SAMPSON AVENUE
TROY, NY 12180                                     P‐0037404 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, LATAVIUS
2095 BRANCH CREEK DR
BYRAM, MS 39272                                    P‐0037405 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANASA, MARIO Y
3029 MAUNA LOA CT
SAN JOSE, CA 95132                                 P‐0037406 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLETON, NANCY A
10996 N DELPHINUS ST
ORO VALLEY, AZ 85742                               P‐0037407 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROWELL, JAMES S
478 PLEASANT HILL RD
COLUMBUS, MS 39702                                 P‐0037408 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHWAY, MICHAEL C
1 SAMPSON AVENUE
TROY, NY 12180                                     P‐0037409 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, JENNIFER L
110 WASHINGTON ST
P.O.BOX 273
VICTORIA, IL 61485                                 P‐0037410 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, WILLIE A
1687 E.82ND ST
CLEVELAND, OH 44103                                P‐0037411 12/7/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00

                                                                                        Page 2440 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 606 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LASHWAY, MICHAEL C
1 SAMPSON AVENUE
TROY, NY 12180                                      P‐0037412 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, BENJAMIN I
5219 MOUNTAIN RIDGE PKWY
BIRMINGHAM, AL 35222                                P‐0037413 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANASA, JANET T
3029 MAUNA LOA CT
SAN JOSE, CA 95132                                  P‐0037414 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BADAWI, ELIN
9473 COLONY POINTE EAST DRIVE
INDIANAPOLIS, IN 46250                              P‐0037415 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAAD, MARKO
9473 COLONY POINTE EAST DRIVE
INDIANAPOLIS, IN 46250                              P‐0037416 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, GEORGE A
600 TIMBERGATE DR.
GIBSONVILLE, NC 27249                               P‐0037417 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANISLAW, APRIL M
2743 GRANDVIEW BLVD
CANFIELD, OH 44406                                  P‐0037418 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BADAWI, ELIN
9473 COLONY POINTE EAST DRIVE
INDIANAPOLIS, IN 46250                              P‐0037419 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENG, HAIOU
213 SNOWBERRY WAY
WEST CHESTER, PA 19380                              P‐0037420 12/7/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
CASAL, KATHRYN A
81 FORRESTAL AVE
STATEN ISLAND, NY 10312                             P‐0037421 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILA, ELEANOR J
8621 LAGRANGE STREET
LORTON, VA 22079                                    P‐0037422 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, SHERLINDA M
P.O.BOX 380
6059 OLD HWY 61 NORTH
TUNICA, MS 38676                                    P‐0037423 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, DIANA
12350 DEL AMO BLVD APT 1807
LAKEWOOD, CA 90715                                  P‐0037424 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAUER, THOMAS P
624 N ROHLWING RD
PALATINE, IL 60074                                  P‐0037425 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BETTERSON, SHERYL M
1412 EAST PARK AVENUE
SAVANNAH, GA 31404‐2156                             P‐0037426 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUERMANN, DENNIS J
10650 280TH AVE
DETROIT LAKES, MN 56501                             P‐0037427 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIN, WEI
564 GREGORY AVE A9
WEEHAWKEN, NJ 07086                                 P‐0037428 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, JARED B
7227 W. CARTER RD
LAVEEN, AZ 85339                                    P‐0037429 12/7/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                         Page 2441 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 607 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HULL, MARY
2314 POLK ST APT 8
HOLLYWOOD, FL 33020                                  P‐0037430 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS‐STROZIER, MARSAY L
P.O. BOX 301
GRAND BLANC, MI 48480                                P‐0037431 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLIES, JAMES R
1510 HOMEWOOD DR.
NORFOLK, NE 68701                                    P‐0037432 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALLEY, MEGAN L
1 WASHINGTON AVE
BLDG 6, APT 5B
MORRISTOWN, NJ 07960                                 P‐0037433 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRD, KIMMYE R
1002 BLAZINGWOOD DRIVE
GREENSBORO, NC 27406                                 P‐0037434 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZHERBERT, ALLAN C
PO BOX 2043
AUBURNDALE, FL 33823                                 P‐0037435 12/7/2017     TK Holdings Inc., et al.                    $18,495.70                                                                                   $18,495.70
ODELL, TOM W
65 CHAUCER DR
NEWARK, DE 19713                                     P‐0037436 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, JAMAL A
4937 LAKE PARK LANE
ACWORTH, GA 30101                                    P‐0037437 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARR, ERIC
1611 FOREST LN
MCLEAN, VA 22101                                     P‐0037438 12/7/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
PELKEY, JESSICA M
14040 15TH AVE NE APT 110E
SEATTLE, WA 98125                                    P‐0037439 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUDWIG, PETER M
2161 E FLOYD AVE
ENGLEWOOD, CO 80113‐3119                             P‐0037440 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER CONSUMER USA
SANTANDER CONSUMER USA
PO BOX 105255
ATLANTA, GA 30348‐5255                               P‐0037441 12/7/2017     TK Holdings Inc., et al.                    $19,183.79                                                                                   $19,183.79
ZENOBI, BRIAN
19 WINDING LANE
EAST HARTFORD, CT 06118                              P‐0037442 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORLEY, LLINDA M
10709 PICKFAIR DR
AUSTIN, TX 78750                                     P‐0037443 12/7/2017     TK Holdings Inc., et al.                      $766.00                                                                                       $766.00
ALEXANDER, GIANA A
7241 FORBES AVE
LAKE BALBOA, CA 91406                                P‐0037444 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, MARTIN
37870 CENTURY LANE
AVON, OH 44011                                       P‐0037445 12/7/2017     TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
SPASOV, IVO D
15864 SNOWY PEAK LN
FONTANA, CA 92336                                    P‐0037446 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHI, THANH T
2606 CASHLEA CT
SSF, CA 94080                                        P‐0037447 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2442 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 608 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GARCIA, ALLAN JOHN D
1410 TURRETT DRIVE
SAN JOSE, CA 95131                                   P‐0037448 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUPTA, SAKET
405 RIPLEY CT
PISCATAWAY, NJ 08854                                 P‐0037449 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGQUIST, JOHN R
1942 S. HUMBOLDT STREET
DENVER, CO 80210                                     P‐0037450 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OH, STEPHANIE D
381 17TH AVE
SAN FRANCISCO, CA 94121                              P‐0037451 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHOU, VANESSA A
10 SAMUEL DRIVE
BUFFALO, NY 14225                                    P‐0037452 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUDRYAVTSEV, VADIM
54 SENTINEL PL
ALISO VIEJO, CA 92656                                P‐0037453 12/8/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEONG, SHELDON C
16 FOREST VIEW DRIVE
SAN FRANCISCO, CA 94132                              P‐0037454 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORN, SARSOPHEA
P.O. BOX 692424
STOCKTON, CA 95269                                   P‐0037455 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONG, SARY
9019 STACEY COURT
STOCKTON, CA 95209                                   P‐0037456 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, VICTORIA A
P.O. BOX 417
15055 TUMBLEWEED LANE
WELDON, CA 93283                                     P‐0037457 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORN, SARSOPHEA
NO ADDRESS PROVIDED
                                                     P‐0037458 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COURBOIS, GENEVIEVE
7826 HANOVER PKWY #202
GREENBELT, MD 20770                                  P‐0037459 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, LINDA V
1136 OAKLEIGH RD
OCEAN SPRINGS, MS                                    P‐0037460 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, MARIE
977 ROYAL RD.
ANNVILLE, PA 17003                                   P‐0037461 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JB PAINT, TILE & LANDSCAPING
BUTLER, JAMES J
JB PTL ATTN: JAMES BUTLER
701 BIG BEAR BLVD. STE C
COLUMBIA, MO 65202                                   P‐0037462 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLO, ROXANA
11015 S. BUDLONG AVE. APT. #201
LOS ANGELES, CA 90044                                P‐0037463 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREAUX, DWAYNE R
206 ASPEN DRIVE
HOUMA, LA 70360                                      P‐0037464 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2443 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 609 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SMITH, JUAN C
14561 SW 124TH PL
MIAMI, FL 33186                                    P‐0037465 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, RONALD E
15943 KINGSWAY DRIVE
MACOMB, MI 48044                                   P‐0037466 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACE, IVORIE
278 WINANS AVE
HILLSIDE, NJ 07205                                 P‐0037467 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARECHIAN, BRENDAN A
815 MAIN STREET
READING, MA 01867                                  P‐0037468 12/8/2017     TK Holdings Inc., et al.                      $424.77                                                                                       $424.77
BECK, WALTER W
125 BLISS LN
GLEN BURNIE, MD 21060                              P‐0037469 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALISTER, PAULA J
26 GROUSE DRIVE
AMELIA, OH 45102                                   P‐0037470 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONSTANCE, GEORGE G
23520 DAYTON RD.
ARMADA, MI 48005                                   P‐0037471 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, MICHAEL J
152 FAIRWAYS EDGE DRIVE
SAINT MARYS, GA 31558                              P‐0037472 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONSTANCE, GEORGE G
23520 DAYTON RD.
ARMADA, MI 48005                                   P‐0037473 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONSTANCE, GEORGE G
23520 DAYTON RD.
ARMADA, MI 48005                                   P‐0037474 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKE, THOMAS E
112 WESTERN RIDGE DR.
CLEVES, OH 45002                                   P‐0037475 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARROLL, MICHAEL D
1414 HATCHER CRESCENT
ANN ARBOR, MI 48103                                P‐0037476 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCH, GEORGE M
27 SOUTH REED AVE
MOBILE, AL 36604                                   P‐0037477 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, RAYMOND C
PO BOX 327
CLAREMONT, VA 23899                                P‐0037478 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUDOR III, BYNUM E
5123 VIRGINIA WAY
SUITE B‐23
BRENTWOOD, TN 37027                                P‐0037479 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTEO, STEPHEN C
640 N. EUCLID AVE
#146
PIERRE, SD 57501                                   P‐0037480 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIVINCENZO, RONALD F
8292 HITCHCOCK ROAD
YOUNGSTOWN, OH 44512‐5854                          P‐0037481 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2444 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 610 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
TUDOR III, BYNUM E
5123 VIRGINIA WAY
SUITE B‐23
BRENTWOOD, TN 37027                               P‐0037482 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KYSAR, CHARLES D
3588 WOODLAND STREAMS DR
GREENWOOD, IN 46143                               P‐0037483 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBOIS, SHARON L
140 WINSTON DR
ALTOONA, PA 16601                                 P‐0037484 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                  P‐0037485 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSTON, LARRY R
2516 BERKLEY STREET
TEMPLE HILLS, MD 20748                            P‐0037486 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, FELICIA A
2909 PERSONS STREET
WHISTLER, AL 36612                                P‐0037487 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCERO, ANTOINETTE M
858 S. JOHNSON CT
LAKEWOOD, CO 80226                                P‐0037488 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANNON, MICHAEL L
6082 MANSHIRE COURT
GALLOWAY, OH 43119                                P‐0037489 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLE, TREVOR J
TREVOR J LYLE
278 EMILY LANE
HARLEYSVILLE, PA                                  P‐0037490 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERGERSON, CALANDRA Q
2844 HARCOURT DR
LOCUST GROVE, GA 30248                            P‐0037491 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIPE, SANDRA D
6058 ASTER HAVEN CIRCLE
HAYMARKET, VA 20169                               P‐0037492 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLE, TREVOR J
TREVOR LYLE
HARLEYSVILLE, PA                                  P‐0037493 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, KENNETH R
1824 NEELYS BEND ROAD
MADISON, TN 37115                                 P‐0037494 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MING, SHARON B
1103 COVENTRY PLACE
EDINA, MN 55435                                   P‐0037495 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSON, DAN
5037 WAVELAND
CHICAGO, IL 60641                                 P‐0037496 12/8/2017     TK Holdings Inc., et al.                     $1,900.00                                                                                    $1,900.00
YANG, JEFF
6916 BRADLEY BLVD
BETHESDA, MD 20817                                P‐0037497 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSON, DAN
5037 WAVELAND
CHICAGO, IL 60641                                 P‐0037498 12/8/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00



                                                                                       Page 2445 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 611 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CAMPBELL‐GILL, CAROLYN
511 BENT OAK TRAIL
CONCORD, NC 28027                                    P‐0037499 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SAMUEL J
3730 KIRBY DRIVE
SUITE 1200
HOUSTON, TX 77098                                    P‐0037500 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JEFFREY
5 CLINTON LANE
HARRISON, NY 10528                                   P‐0037501 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOBIANCO, NANCY B
3320 STATE ROUTE 409
WATKINS GLEN, NY 14891                               P‐0037502 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLIER, MINDY
6232 PLUMOSA AVE.
FORT MYERS, FL 33908                                 P‐0037503 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                   P‐0037504 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, MELISSA L
NO ADDRESS PROVIDED
                                                     P‐0037505 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDAK, GARY M
603 SHADY BROOK CT
SOUTHLAKE, TX 76092                                  P‐0037506 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROUT, RICHARD RIC L
192 LOWE ST
TAVERNIER, FL 33070                                  P‐0037507 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCH, KATRINA E
27 SOUTH REED AVE
MOBILE, AL 36604                                     P‐0037508 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMMES, KATHRYN A
603 SHADY BROOK CT
SOUTHLAKE, TX 76092                                  P‐0037509 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPPER, STEVEN G
349 MURRELLROAD
DICKSON, TN 37055                                    P‐0037510 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYAS, DIANE M
78 GUALBERT AVENUE #2
BUFFALO, NY 14211                                    P‐0037511 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KYSAR, CHREE M
3588 WOODLAND STREAMS DR
GREENWOOD, IN 46143                                  P‐0037512 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALVO, STACEY B
737 FOX RUN LN
MOUNT PLEASANT, WI 53406                             P‐0037513 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, RONALD A
3732 MANDALAY DR.
MEMPHIS, TN 38111                                    P‐0037514 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, BARBARA J
690 WATT AVENUE
SACRAMENTO, CA 95864                                 P‐0037515 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, EDWINA A
1645 PRINCESS HELEN DRIVE WES
MOBILE, AL 36618                                     P‐0037516 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2446 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 612 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BURDEN, CURTIS A
1402 CONESTOGA TRAIL
MACON, GA 31220                                     P‐0037517 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                    P‐0037518 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, BETTY
1508 CLEARVIEW STREET
PHILADELPHIA, PA 19141                              P‐0037519 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEW, ROBERT T
714 BURNT RANCH WAY
CHICO, CA 95973                                     P‐0037520 12/8/2017     TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
HUNTLEY, REA C
7206 WHITE BUD COURT
CLINTON, MD 20735                                   P‐0037521 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, JANICE S
10850 E STEVENSON LAKE RD
COLEMAN, MI 48618                                   P‐0037522 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, BRADLEY S
100 MCDERMOTT RIDGE RD
BUCKHANNON, WV 26201                                P‐0037523 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTLEY, SHANA E
7206 white bud court
CLINTON, MD 20735                                   P‐0037524 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ‐GILBERT, RACHEL H
1335 SE 84TH AVE
PORTLAND, OR 97216                                  P‐0037525 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COFFEY, CHRISTINA M
47 1/2 WEST MAIN STREET
, OH 43138                                          P‐0037526 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, CAROLYN L
428 BRAXTON ROAD
FRONT ROYAL, VA 22630                               P‐0037527 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLSON, BARRY A
6565 NEWELL HILL ROAD
LAFAYETTE, NY 13084                                 P‐0037528 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, RICHARD A
3314 W WILLETTA ST
PHOENIX, AZ 85009                                   P‐0037529 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KRISTY K
159 ELLIS FARM RD
HEWITT, TX 76643                                    P‐0037530 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, TRICIA M
401 S. GROVE AVENUE
UNIT 3B
OAK PARK, IL 60302                                  P‐0037531 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYKSTRA, BRUCE J
413 W. LAKE ST.
BOX 166
VENTURA, IA 50482                                   P‐0037532 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                    P‐0037533 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2447 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 613 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FREY, ANDREA K
3759 DUST COMMANDER DR
HAMILTON, OH 45011‐5525                              P‐0037534 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNELLE, KRISTA N
5918 KAYLEY DR
BISMARCK, ND 58504                                   P‐0037535 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTILLO SANTA, JESSIE A
PO BOX 8333
SAN JUAN, PR 00910                                   P‐0037536 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLIER, MINDY
6232 PLUMOSA AVE.
FORT MYERS, FL 33908                                 P‐0037537 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0037538 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEAD, MICHAEL D
PO BOX 51
149 JEFF HEIGHTS RD
JEFFERSONVILLE, VT 05464‐0051                        P‐0037539 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FANSHAW, HOPE K
4803 OLLEY LN
FAIRFAX, VA 22032                                    P‐0037540 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USHAC OF SOUTH FLORIDA, LLC
3721 SW 47 AVENUE
SUITE 305
DAVIE, FL 33314                                      P‐0037541 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, THOMAS
4643 LAKEVIEW CIR
SLINGER, WI 53086                                    P‐0037542 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, JAMES L
1730 VESTWOOD HILLS DR
VESTAVIA, AL 35216‐1366                              P‐0037543 12/8/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
BOURKE, TIMOTHY T
3116 CHICKADEE RD
LOUISVILLE, KY 40213                                 P‐0037544 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEHICLE IS PAID OFF
FELIZ, TERESA A
9680 W NORTHERN AVE
APT 1129
PEORIA, AZ 85345                                     P‐0037545 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, PETER M
605 S. ALMANSOR ST.
ALHAMBRA, CA 91801                                   P‐0037546 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTLEY, REA C
7206 WHITE BUD COURT
CLINTON, MD 20735                                    P‐0037547 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORING, JR., THEODORE W
3102 18TH STREET
EUREKA, CA 95501                                     P‐0037548 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, THOMAS
4643 LAKEVIEW CIR
SLINGER, WI 53086                                    P‐0037549 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, CHRISTY
2200 CHASE LN
NORMAL, IL 61761                                     P‐0037550 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2448 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 614 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARTINEZ, THOMAS
4643 LAKEVIEW CIRCLE
SLINGER, WI 53086                                   P‐0037551 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEDEL, PATRICIA A
1180 S RED COLT RD.
TUCSON, AZ 85648                                    P‐0037552 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALLAGO FINANCIAL RESOURCES
DALLAGO, HENRY
9311 E. SARA ELYSE LANE
TUCSON, AZ 85710                                    P‐0037553 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MLNARIK, JOHN L
THE MLNARIK LAW GROUP, INC.
2930 BOWERS AVE
SANTA CLARA, CA 95051                               P‐0037554 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JILL A
8199 BERTSON PL
COLUMBUS, OH 43235                                  P‐0037555 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, ERICK
3425 CHIMNEY ROCK RD
ABILENE, TX 79606                                   P‐0037556 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLYMALE, LINDSEY
162 PROCTOR LANE
WAYNE, WV                                           P‐0037557 12/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SHANMUGASUNDARAM, MEENAKSHI
3715 CLARESTONE DRIVE
PEARLAND, TX 77584                                  P‐0037558 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDAK, STEPHANIE K
8008 WILDCAT PASS
AUSTIN, TX 78757                                    P‐0037559 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MLNARIK, JOHN L
THE MLNARIK LAW GROUP, INC.
2930 BOWERS AVE
SANTA CLARA, CA 95051                               P‐0037560 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JILL A
8199 BERTSON PL
COLUMBUS, OH 43235                                  P‐0037561 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0037562 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, CLORETTA H
813 WILKINSON CT
MOORE, OK 73160                                     P‐0037563 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEACH, ZACHARY J
987 KUNZE ROAD
EAST TAWAS, MI 48730                                P‐0037564 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELGESON, DONNA R
1420 32ND AVE SW
APT 7
MINOT, ND 58701                                     P‐0037565 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRKBRIDE, JOSHUA D
71134 OAKTREE LN
ROMEO, MI 48065                                     P‐0037566 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRKBRIDE, JOSHUA D
71134 OAKTREE LN
ROMEO, MI 48065                                     P‐0037567 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2449 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 615 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FREEMAN, WILMA F
3109 WAYMON RD
JONESBORO, AR 72404                                 P‐0037568 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRKBRIDE, JOSHUA D
71134 OAKTREE LN
ROMEO, MI 48065                                     P‐0037569 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISLOGEL, WILLARD E
4104 WATERPERRY COURT
MOUNT LAUREL, NJ 08054                              P‐0037570 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALIZNA, DARLENE
205 DEERPATH ROAD
HICKORY CREEK, TX 75005                             P‐0037571 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORT MYLES, DELORES
1613 MEMORIAL DRIVE APT 2W
CALUMET CITY, IL 60409                              P‐0037572 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSU, MATTHEW H
10061 RIVERSIDE DR STE 504
LOS ANGELES, CA 91602                               P‐0037573 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURCIO, JOHN J
1951 HOBART AVENUE
BRONX, NY 10461                                     P‐0037574 12/8/2017     TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
DORAN, PAULINE A
3333 NE 34 ST
APT 717
FORT LAUDERDALE, FL 33308                           P‐0037575 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, TIMOTHY
1200 N KEYSTONE ST
BURBANK, CA 91506                                   P‐0037576 12/8/2017     TK Holdings Inc., et al.                     $9,787.94                                                                                    $9,787.94
COX, LORI A
8501 GRANDHAVEN AVE
UPPER MARLBORO, MD 20772                            P‐0037577 12/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WISEMAN, MELANIE A
2701 OAK LEAF DRIVE
MARRERO, LA 70072                                   P‐0037578 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONAHUE, ROBERT J
845 HIGHLAND DR.
WHITEFISH, MT 59937                                 P‐0037579 12/8/2017     TK Holdings Inc., et al.                      $459.09                                                                                       $459.09
KHORASSANI, SEDIGHEH
90 HILLTOP ACRES
YONKERS, NY 10704‐2849                              P‐0037580 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, RANDOLPH G
79 MERRITT RD
GREENBRIER, AR 72058                                P‐0037581 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, JOYCE
79 MERRITT RD
GREENBRIER, AR 72058                                P‐0037582 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, JODELLE E
4319 HAMPSHIRE AVE N
CRYSTAL, MN 55428                                   P‐0037583 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON, PAUL H
3 SOLANA
IRVINE, CA 92612                                    P‐0037584 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, CHERYL E
156 PRESTON LANE
CLAYTON, DE 19938                                   P‐0037585 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2450 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 616 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARINE POLLUTION CONTROL CORP
8631 W. JEFFERSON AVE.
DETROIT, MI 48209‐2691                              P‐0037586 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, ALBERT
2410 N. WRIGHT STREET
SANTA ANA, CA 92705                                 P‐0037587 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLIMBINGBEAR, ISAAC
P.O. BOX 966
CHEROKEE, NC 28719                                  P‐0037588 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEMON, MARY C
47293 ROCKWOOD DRIVE
MACOMB, MI 48044                                    P‐0037589 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASS, VERNELL
23260 HALSTED SUITE 206
FARMINGTON HILLS, MI 48335‐3766                     P‐0037590 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHASE, LONA B
P.O. BOX 27
2267 CHUNKY DUFFY RD.
CHUNKY, MS 39323                                    P‐0037591 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRYCE, WINSOME O
145 ALBANY DRIVE
KISSIMMEE, FL 34759                                 P‐0037592 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLIAM, CRAIG
3409 CAMDEN ST
ROSAMOND, CA 93560                                  P‐0037593 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRISWOLD, THOMAS
PO BOX 53
105 SMITH DR REED
TILLAR, AR 71670                                    P‐0037594 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLON, MATTHEW P
13010 S. WINNEBAGO RD
PALOS HEIGHTS, IL 60463                             P‐0037595 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, COURTNEY
10 MAPLE AVE
SHALIMAR, FL 32579                                  P‐0037596 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, SUSAN M
216 DEANO RD
BRANSON, MO 65616‐9458                              P‐0037597 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, KAREN L
323 CHASE ST.
SONOMA, CA 95476                                    P‐0037598 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARLING, KENNY B
129 MOUNT WALDO ROAD
FRANKFORT, ME 04438                                 P‐0037599 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRANO, GLORIA
2833 E9TH STREET
OAKLAND, CA 94601                                   P‐0037600 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST SURIN, MONELLE
3711 NW 21 ST
APT 104
LAUDERDALE LAKES, FL 33311                          P‐0037601 12/8/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ESPINOZA, MARGARET E
4750 S. ROSE AVE APT A
OXNARD, CA 93033                                    P‐0037602 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2451 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 617 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TORRES, RICHARD S
9651 MEADOWLAND DRIVE
HOUSTON, TX                                          P‐0037603 12/8/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
TROILO, JOSEPH A
112 N LEXINGTON AVENUE
HAVERTOWN, PA 19083                                  P‐0037604 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATRON, BRIAN L
9612 VERONICA DR
CHARLOTTE, NC 28215                                  P‐0037605 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JULIAN, MARY R
5 BELMONT AVENUE
RYE, NY                                              P‐0037606 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, MELISSA
2070 EXCALIBUR DR
ORLANDO, FL 32822                                    P‐0037607 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAHN, WILLIAM H
2601 MEADOW HALL DR
HERNDON, VA 20171                                    P‐0037608 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, BRENDAN R
24 NE 47TH STREET
MIAMI, FL 33137                                      P‐0037609 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELANDSHEER, ANTHONY G
10110 W 8TH AVE
LAKEWOOD, CO                                         P‐0037610 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERMUDEZ, JASON A
415 E 7TH ST.
GILROY, CA 95020                                     P‐0037611 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAM, DARA C
8200 OCEANVIEW TER
#315
SAN FRANCISCO, CA 94132                              P‐0037612 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, FERNANDO E
575 THAYER AVE. APT 306
SILVER SPRING, MD 20910                              P‐0037613 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPIL, JUSTO
2243 NW 21ST ST
OKLAHOMA CITY, OK 73107                              P‐0037614 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, BRITTA N
100 WOODLAND KNOLLS DR APT 33
MOUNDSVILLE, WV 26041                                P‐0037615 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BADAMI, VINA
15 LAURIE PL
ISELIN, NJ 08830                                     P‐0037616 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONDE, ROSA
8901 RIDGEWELL RD
AUSTIN, TX 78747                                     P‐0037617 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FANSHAW, CHARLES W
4803 OLLEY LN
FAIRFAX, VA 22032                                    P‐0037618 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DECKER, JAMES J
NO ADDRESS PROVIDED
                                                     P‐0037619 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISHOP, WILLIAM B
13 PATROON PLACE
BALLSTON LAKE, NY 12019                              P‐0037620 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2452 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 618 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PATEL, VIVEK
8250 N TRIPP AVE
SKOKIE, IL 60076                                    P‐0037621 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUTEN, WILLIAM F
41782 DAWN DRIVE
PELICAN RAPIDS, MN 56572                            P‐0037622 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUTEN, WILLIAM F
41782 DAWN DRIVE
PELICN RAPIDS, MN 56572                             P‐0037623 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INGVERSEN, HANS S
8814 PETERSHAM DRIVE
HOUSTON, TX 77031‐2717                              P‐0037624 12/8/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
STEVENS, ROBERT L
1319 SOCORRO DR.
PUNTA GORDA, FL 33950                               P‐0037625 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, WILLIAM R
4459 CROWN HILL ROAD
MECHANICSVILLE, VA 23111                            P‐0037626 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWLUN, JEFFREY A
1280 PRESCOTT DR
MORRO BAY, CA 93442                                 P‐0037627 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUANE, MICHAEL H
4519 MCMENAMY STREET
PHILADELPHIA, PA 19136                              P‐0037628 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTIERREZ, ARCELIA
1935 MCINTYRE ST.
ANN ARBOR, MI 48105                                 P‐0037629 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKLIDGE, RAYMOND M
602 FLAMINGO DRIVE
MADEIRA BEACH, FL 33708‐2328                        P‐0037630 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, CAROLYN E
4938 PARK MANOR EAST
APT 3206
SHELBY TOWNSHIP, MI                                 P‐0037631 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREMER, ANATOLY
1245 LEEDOM RD.
HUNTINGDON VALLE, PA 19006                          P‐0037632 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS SR., BRO. LIONEL W.
5606 HELMONT DR.
OXON HILL, MD 20745                                 P‐0037633 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTENZA, SARAH L
1275 48TH AVE
SAN FRANCISCO, CA 94122                             P‐0037634 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTMAN, ERIC L
17 CENTERVILLE RD
COLUMBIA, NJ 07832                                  P‐0037635 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDAR CONSUMER USA
HOBBS, MONIQUE L
3224 MODLER DRIVE
COLUMBUS, GA 31909                                  P‐0037636 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, QIANG
2731 145TH ST SW
LYNNWOOD, WA 98087                                  P‐0037637 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, JIE
2731 145TH ST SW
LYNNWOOD, WA 98087                                  P‐0037638 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2453 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 619 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JONES, JIMMY J
14412 DRURY LANE
FOUNTAIN HILLS, AZ 85268                           P‐0037639 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USHER, CHARLES G
8361 W. JEFFERSON AVE.
DETROIT, MI 48209‐2691                             P‐0037640 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, PEGGY L
1290 FORESTWOOD DR.
APT. #13
YUBA CITY, CA 95991                                P‐0037641 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAHM, PETER F
383 TIFFANY SHORES DR
HOLLAND, MI 49424                                  P‐0037642 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMAKAWA, RIE
13201 LEGENDARY DRIVE
APT 11108
AUSTIN, TX 78727                                   P‐0037643 12/8/2017     TK Holdings Inc., et al.                      $326.00                                                                                       $326.00
HOBSON, LESLEY B
1012 WOLF CREEK ROAD SOUTH
PELL CITY, AL 35128                                P‐0037644 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABAGO, MELISSA M
418 HAMMOND AVE
SAN ANTONIO, TX 78210                              P‐0037645 12/8/2017     TK Holdings Inc., et al.                      $553.00                                                                                       $553.00
WHEELER, THORNTON D
27 ELLIOT TRAIL
GRAFTON, MA 01519                                  P‐0037646 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDORE, SCOTT M
30W255 ALLISTER LANE
NAPERVILLE, IL 60563                               P‐0037647 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, SHERI R
11 WAVERLY PLACE
METAIRIE, LA 70003                                 P‐0037648 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEGAND, JAMES F
5 LINDEN CT
COLLINSVILLE, IL 62234                             P‐0037649 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEELER, THORNTON D
27 ELLIOT TRAIL
GRAFTON, MA 01519                                  P‐0037650 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USHER, CHARLES G
8631 W. JEFFERSON AVE.
DETROIT, MI 48209‐2691                             P‐0037651 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, RAY D
9906 BEVIL BLVD
KOUNTZE, TX 77625                                  P‐0037652 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, KEVIN M
537 EAST 30TH STREET
ERIE, PA 16504                                     P‐0037653 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUMBACK, KEITH A
792 ORIENTA AVE., APT E
ALTAMONTE SPRING, FL 32701                         P‐0037654 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBA, JEREMY A
5 LINDEN CT
COLLINSVILLE, IL 62234                             P‐0037655 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARYANPURE, ABDUL H
5358 LIGHTWOOD DR.
CONCORD, CA 94521                                  P‐0037656 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2454 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 620 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RIFKIN, ARLENE
25110 ALDENSHIRE COURT
KATY, TX 77494                                     P‐0037657 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LA PARO, SUSAN P
103 OUTRIGGER COURT
WILLIAMSBURG, VA 23185                             P‐0037658 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USHER, CHARLES G
8631 W. JEFFERSON AVE.
DETROIT, MI 48209‐2691                             P‐0037659 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, JUSTIN D
8825 TURNSTONE HAVEN PLACE
TAMPA, FL 33619                                    P‐0037660 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, MELISSA
2070 EXCALIBUR DR
ORLANDO, FL 32822                                  P‐0037661 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FROH, BARBARA E
1355 EMILY CT.
AUSTELL, GA 30168                                  P‐0037662 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, CHERYL E
156 PRESTON LANE
CLAYTON, DE 19938                                  P‐0037663 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAY, DEE A
3260 RAMONA LANE
PAHRUMP, NV 89048                                  P‐0037664 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORNER, JANICE
1013 W. WATER ST APT. H
BELLEFONTE, PA 16823                               P‐0037665 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRYDRYK, KARL
9506 LINDNER LANE
DAYTON, OH 45458                                   P‐0037666 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOWKS, GARY T
1530 MERCURY STREET
MERRITT ISLAND, FL 32953                           P‐0037667 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSTER, LAWRENCE P
59 OAKFORD CIRCLE
CLARKS SUMMIT, PA 18411                            P‐0037668 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CHAKEIA N
3400 SAINT PAUL AVE
BELLWOOD, IL 60104                                 P‐0037669 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VESSEY, DENICE S
29686 ‐ 130TH WAY SE
AUBURN, WA 98092‐3225                              P‐0037670 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIN, TIMOTHY J
1 MONARCH TRACE CT, #207
CHESTERFIELD, MO 63017                             P‐0037671 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOFTIN, CHRISTOPHER A
1718 TOMAHWK CT
VINELAND, NJ 0836                                  P‐0037672 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLEY, DIANE S
14291 RIOS CANYON RD. #33
EL CAJON, CA 92021                                 P‐0037673 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, PAUL J
2759 PRAIRIE GARDEN TRL
GREEN BAY, WI 54313                                P‐0037674 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2455 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 621 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LAWTON, MELISSA A
118 BAY STREET
HERCULES, CA 94547                                  P‐0037675 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMMADI, TAHAR
6508 FIRESIDE DR.
CHICAGO RIDGE, IL 60415                             P‐0037676 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALIN, MARINA
3384 SOMERSET AVE
CASTRO VALLEY, CA 94546                             P‐0037677 12/8/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WALSH, RYAN
209 CLINTON AVENUE
1C
BROOKLYN, NY 11205                                  P‐0037678 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APONTE, GEORGINA R
25823 VAN LEUVEN STREET
APT. 159
LOMA LINDA, CA                                      P‐0037679 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTZ, JEFFREY W
905 CHANCELLOR LANE
GREEN BAY, WI 54311                                 P‐0037680 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIOUNIS, MARGARET E
12 GREENBRIER LN
WILLOW STREET, PA 17584                             P‐0037681 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTZ, JEFFREY W
905 CHANCELLOR LANE
GREEN BAY
BROWN, WI 54311                                     P‐0037682 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINE, MARY J
6739 NORTHCREEK LANE
DALLAS, TX 75240                                    P‐0037683 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBERS, EARL E
14 HADASSAH LANE
RIPLEY, WV 25271                                    P‐0037684 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINS, LEKETA
PO BOX 20338
HOUMA
HOUMA, LA 70360                                     P‐0037685 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANS, ALAN L
10 DON BUSH ROAD
NORTH OAKS, MN 55127                                P‐0037686 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENCOMO, ALLEN
74190 VELARDO DR
PALM DESERT, CA 92260                               P‐0037687 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGA, MARZENA
9074 W TERRACE DR
APT 3 I
NILES, IL 60714                                     P‐0037688 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOP, JORGE
2241 NW 21ST ST
OKLAHOMA CITY, OK 73107                             P‐0037689 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYLAN, JEFFREY M B M
1408 ENDINGO AVE.
WILLIAMSTOWN, NJ 08094                              P‐0037690 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, CYNTHIA A
2420 ONEIDA ST
UTICA, NY 13501                                     P‐0037691 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2456 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 622 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEDUC, NORMAN E
110 BETHEL OAKS LN
DELTONA, FL 32738                                  P‐0037692 12/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WILLIAMS WRIGHT, EBONI
4054 DON LUIS DR
LOS ANGELES, CA 90008                              P‐0037693 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIXTAN, DOMINGO
2241 NW 21ST ST
OKLAHOMA CITY, OK 73107                            P‐0037694 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPIL, JUSTO
2243 NW 21ST ST
OKAHOMA CITY, OK 73107                             P‐0037695 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUEVEDO CASTRO, ALEJANDRA P
88 CLIFTON PLACE
#118
JERSEY CITY, NJ 07304                              P‐0037696 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON, CRYSTAL
12852 E. 37TH PLACE
YUMA, AZ 85367                                     P‐0037697 12/8/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
RYNCARZ, THOMAS M
56960 WEST 53RD ST.
SHADYSIDE, OH 4343947                              P‐0037698 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORN, TRACY L
65457 CALVIN CENTER RD
CASSOPOLIS, MI 49031                               P‐0037699 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COWGILL, MARY S
111 STONYCREST DRIVE
PERKASIE, PA 18944                                 P‐0037700 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, AMY
1720 LOMBARDY STREET
LONGMONT, CO 80503                                 P‐0037701 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEITH'S TRAVEL PHOTOS INC.
EBENHOLTZ, KEITH
13203 WEST BERRIDGE LANE
LITCHFIELD PARK, AZ 85340                          P‐0037702 12/8/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
EDMOND, MICHAEL K
3350 CHASTAIN GARDENS DR NW
KENNESAW, GA 30144                                 P‐0037703 12/8/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
AMES, MARGO L
95 HICKORY CT
MUSKEGON, MI 49445                                 P‐0037704 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON II, JOHN W
1213 ROSEMONT DR.
DESOTO, TX 75115                                   P‐0037705 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, A. RUSSELL
1663 KNOB HILL CT. NE
ATLANTA, GA 30329                                  P‐0037706 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUGELL, AMY G
713 SIR BARTON COURT
CRANBERRY TWP., PA 16066                           P‐0037707 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JERRY C
3145 STONEY POINT RD. SW #1
CEDAR RAPIDS, IA 52404                             P‐0037708 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, JAMES H
4 FAIRPOINT PLACE
GULF BREEZE, FL 32561                              P‐0037709 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2457 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 623 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
EDWARDS, MALCOLM
32‐40 91ST STREET
APT 409
EAST ELMHURST, NY 11369                             P‐0037710 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HYATT, RONALD L
11048 DREAMY WAY DRIVE NW
ALBUQUERQUE, NM 87114                               P‐0037711 12/8/2017     TK Holdings Inc., et al.                     $17,500.00                                                                                    $17,500.00
MACCALLUM, CAROLYN K
7915 SHOREWOOD DR.
CHARLOTTE, NC 28277                                 P‐0037712 11/28/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WILLIAMS, LINDA MARIE M
95 GARRISON AVENUE
SAN FRANCISCO, CA 94134                             P‐0037713 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CONCHOLA, TAMMY R
198 LUKE LN
BASTROP, TX 78602                                   P‐0037714 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ABBOT, JUDITH L
15‐11 UTOPIA PARKWAY
WHITESTONE, NY 11357‐2932                           P‐0037715 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FORT, SALLY M
804 FRED STREET APT. 75
LANSING, MI 48911‐3921                              P‐0037716 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CULLEN, BARBARA J
2106 SCARLET MAPLE DR
RALEIGH, NC 27606                                   P‐0037717 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HAMM, SIDNEY W
20 BRISTOL KNOLL ROAD
NEWARK, DE 19711                                    P‐0037718 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REESE, JAMES
4805 E. CHUTE GATE LN.
KINGMAN, AZ 86401‐7483                              P‐0037719 11/28/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYTON, MARIE A
8700 N PORT WASHINGTON RD
APT 109
MILWAUKEE, WI 53217                                 P‐0037720 12/8/2017     TK Holdings Inc., et al.                       $1,500.00                                                                                    $1,500.00
FLORES, LUPE A
1400 S ANIMAS ST
LORDSBURG, NM 88045                                 P‐0037721 12/8/2017     TK Holdings Inc., et al.                  $15,000,000.00                                                                               $15,000,000.00
BERNARD, MELISSA R
C/O IMRE‐ MELISSA BERNARD
2 N LANDMARK LANE STE #4
RIGBY, ID 83442                                     P‐0037722 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SCHMIDT, JOHN W
2924 BELKE ST
STEVENS POINT, WI 54481                             P‐0037723 12/8/2017     TK Holdings Inc., et al.                     $34,947.15                                                                                    $34,947.15
LUNSFORD, LARRY E
6 WINDRIDGE DR.
FAYETTEVILLE, TN 37334                              P‐0037724 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CORDS, DOUGLAS A
2555 WEST BLUFF AVENUE # 163
FRESNO, CA 93711                                    P‐0037725 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HADLEY, JOANNE S
750 WELDON RD
EDGEMONT, AR 72044‐9779                             P‐0037726 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                         Page 2458 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 624 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
BOWMAN, DAVID L
4040 S BELLAIRE ST
ENGLEWOOD, CO 80113                                  P‐0037727 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ARGUETA, MARIA
2241 NW 21ST ST
OKLAHOMA CITY, OK 73107                              P‐0037728 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FORREST, COLLEEN
3002 STONEWAY DRIVE
AUSTIN, TX 78757                                     P‐0037729 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TANKING, DONNA M
22328 GEORGE RD
TONGANOXIE, KS 66086                                 P‐0037730 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LEE, DANIEL
300 GORGE RD
APT 46
CLIFFSIDE PARK, NJ 07010                             P‐0037731 12/8/2017     TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
POZ, ANTONIO
2243 NW 21ST ST
OKLAHOMA CITY, OK 73107                              P‐0037732 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHEPARD, RODERICK
1404 TIPPLER DR
ARLINGTON, TX 76002                                  P‐0037733 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HEILIG, MELISSA F
6236 CHIMNEY FORD RD
CLOVER, SC 29710                                     P‐0037734 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TRUMP, DANIEL T
5233 MONTE VISTA ST.
APT. 306
LOS ANGELES, CA 90042                                P‐0037735 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DEPASQUALE, DAMIAN K
1405 KALANIIKI ST.
HONOLULU, HI 96821‐1215                              P‐0037736 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOREY, STEPHANIE N
14210 DICKENS ST.
UNIT 8
SHERMAN OAKS, CA 91423                               P‐0037737 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COGAR, AUSTIN E
16160 SOUTH 50TH STREET
APT # 142
PHOENIX, AZ 85048                                    P‐0037738 12/8/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
HOPKINS, SHANE
9001 DEER TRAIL
MILTON, GA 30004                                     P‐0037739 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GALLEGOS, MARY T
3160 N. BUCKINGHAM CT.
BROWNSVILLE, TX 78526                                P‐0037740 12/8/2017     TK Holdings Inc., et al.                        $500.00                                                                                       $500.00
ERICKSON, JOHN J
POST OFFICE BOX 112
OLALLA, WA 98359                                     P‐0037741 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
RASMUSSEN, NATHAN D
5739 N. VIRGINIA AVENUE
CHICAGO
IL, IL 60659                                         P‐0037742 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00




                                                                                          Page 2459 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 625 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SELF
STOKES, MARTHA J
2427 E. HANCOCK TRAIL
CASA GRANDE, AZ 85194‐9670                          P‐0037743 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARGUETA, EDGAR
2241 NW 21ST ST
OKLAHOMA CITY, OK 73107                             P‐0037744 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GE, QIONG
4214 MATTHEW DR
RACINE, WI 53402                                    P‐0037745 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONCHOLA, TAMMY R
198 LUKE LN
BASTROP, TX 78602                                   P‐0037746 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONCHOLA, LARRY R
198 LUKE LN
BASTROP, TX 78602                                   P‐0037747 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKER, ANITA
ANITA BARKER
4035 SUNGATE DRIVE
PALMDALE, CA 93551                                  P‐0037748 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, LEONARDO J
NO ADDRESS PROVIDED
                                                    P‐0037749 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, BLANCA I
1526 VIEWRIDGE DR
SAN ANTONIO, TX 78213                               P‐0037750 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, DARREL G
819 HARDY SPRINGS CORP.
APT. D
MCALESTER, OK 74501                                 P‐0037751 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, MORGAN
2130 W 16TH AVE
EUGENE, OR 97402                                    P‐0037752 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAYLEY, LAURA A
146 BEACH ROAD
GLENCOE, IL 60022                                   P‐0037753 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLUSO, LYNN
1206 THOMAS STREET
MONONGAHELA, PA 15063                               P‐0037754 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUQ, BAHIAH
5641 SPRY COMMON
FREMONT, CA 94538                                   P‐0037755 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNUM, WILLIAM D
132 SHARON DRIVE
LAWRENCE, KS 66049‐4065                             P‐0037756 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURY, LINDA J
15797 MCELROY RD.
MEADOW VISTA, CA 95722                              P‐0037757 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUYLER, GREGORY A
PO BOX 1086
ALAMO, CA 94507‐7086                                P‐0037758 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCURIO, MATTHEW J
3411 BROOKTREE LANE
INDIAN TRAIL, NC 28079                              P‐0037759 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2460 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 626 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CENTRO DE SERVICIOS COMUNITAR
SALINAS, BERTHA A
904 N 4TH STREET
YAKIMA, WA 98901                                    P‐0037760 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, MICHELLE L
42929 39TH ST W
LANCASTER, CA 93536                                 P‐0037761 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNIER, PAMELA A
1541 SHERIDAN RD.
GLENDALE
, CA 91206                                          P‐0037762 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, RONALD J
20043 LIVORNO WAY
PORTER RANCH, CA 91326                              P‐0037763 12/8/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
BOSSERT, PATRICIA
736 MILWAUKEE STREET
DENVER, CO 80206                                    P‐0037764 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEPASQUALE, ANGEL B
1405 KALANIIKI ST.
HONOLULU, HI 96821‐1215                             P‐0037765 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAU, AMANDA M
618 S. MAIN STREET
APT. 420
ANN ARBOR, MI 48104                                 P‐0037766 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, CHARLES
3401 W 107TH ST
CHICAGO, IL 606655                                  P‐0037767 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARHAM, ANITA G
7212 SW OXFORD AVE
LAWTON, OK 73505                                    P‐0037768 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLECHMAN, NOAH
14410 SE 87TH ST
NEWCASTLE, WA 98059                                 P‐0037769 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETTLE, SUSAN K
950 LINDEN LN
DAUPHIN, PA 17018                                   P‐0037770 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARHAM, ANITA G
7212 SW OXFORD AVE
LAWTON, OK 73505                                    P‐0037771 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, JOHN W
2924 BELKE ST
STEVENS POINT, WI 54481                             P‐0037772 12/8/2017     TK Holdings Inc., et al.                    $20,848.08                                                                                   $20,848.08
RETON II, ROBERT D
5020 BAYSHORE BLVD
APT 801
TAMPA, FL 33611                                     P‐0037773 12/8/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
RHOME, WALTER A
56339 MOUNT VICTORY RD
POWHATAN POINT, OH 43942                            P‐0037774 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THEODOSIOU, ELICIA J
1469 WARWICK AVENUE
APT 29
WARWICK, RI 02888                                   P‐0037775 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKER, ANITA
4037 SUNGATE DRIVE
PALMDALE, CA 93551                                  P‐0037776 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2461 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 627 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MERCEDES BENZ
LIMA, LEONEL
1148 W 52ND STREET
LOS ANGELES, CA 90037                                 P‐0037777 12/8/2017     TK Holdings Inc., et al.                    $37,350.20                                                                                   $37,350.20
HICKS, KENYATTA T
20346 TAMARA PL.
SANTA CLARITA, CA 91350                               P‐0037778 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JAMES H
2435 MARSH RABBIT BENS
DECATUR, GA 30035                                     P‐0037779 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PHELAN, LOUIS S
6540 HAYVENHURST AVE., #5
LAKE BALBOA, CA 91406                                 P‐0037780 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HULL, MARY E
2314 POLK ST APT 8
HOLLYWOOD, FL 33020                                   P‐0037781 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JAMES H
2435 MARSH RABBIT BEND
DECATUR, GA 30035                                     P‐0037782 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PJOSEK, ALBERT C
707 W 6TH AVE
UNIT #22
SPOKANE, WA 99204                                     P‐0037783 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURVIN, AMANDA B
11973 LAKERIDGE DR
WAYLAND, MI 49348                                     P‐0037784 12/8/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LOPEZ, ROSA S
9 RUSSELL RD
DEFUNIAK SPRINGS, FL 32433                            P‐0037785 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, RICHARD W
13318 PLATTSBURG RD
KEARNEY, MO 64060‐8165                                P‐0037786 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKECHNIE, WILLIAM W
7430 E. TIMBER RIDGE CIRCLE#3
PALMER, AK 99645                                      P‐0037787 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTOLOMEO, ROBERT J
369 MANNS ROAD
HARRODSBURG, KY 40330                                 P‐0037788 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDWELL, ALVINA
6960 SHENANDOAH DRIVE #6
FLORENCE, KY 41042                                    P‐0037789 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOGER, GERSON H
7080 NORFOLK RD
BERKELEY, CA 94705                                    P‐0037790 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ADRIENNE M
2534 HEWLETT COURT
BELLINGHAM, WA 98229                                  P‐0037791 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                    P‐0037792 12/8/2017     TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                    P‐0037793 12/8/2017     TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00



                                                                                           Page 2462 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 628 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
STOJANOVSKI, MISEL
17209 INVITATIONAL DR
MACOMB, MI 48042                                     P‐0037794 12/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                   P‐0037795 12/8/2017     TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
JOHNSON, NORMAN
6898 LAKEFIELD FOREST DRIVE
RIVERDALE, GA 30296                                  P‐0037796 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUGGAN, EILEEN P
7539 ALICIA AVE.
ST. LOUIS, MO 63143                                  P‐0037797 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                   P‐0037798 12/8/2017     TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
JOHNSON, NORMAN
6898 LAKEFIELD FOREST DRIVE
RIVERDALE, GA 30296                                  P‐0037799 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARTICOLO, ALYSSA L
PO BOX 64
WELLS, NY 12190                                      P‐0037800 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARIAS, RUBEN
174 LARK CENTER DRIVE
SANTA ROSA, CA 95403                                 P‐0037801 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNESS, ERIC
8483 SOUTHWESTERN BLVD
APT 5223
DALLAS, TX 75206                                     P‐0037802 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, JOSHUA
27372 VIA SEGUNDO
MISSION VIEJO, CA 92692                              P‐0037803 12/8/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BEVEL, LARRY L
5123 REDSTONE DR
JACKSONVILLE, FL 32210                               P‐0037804 12/8/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MILLER, NOVELLA S
2712 NILE RD
CHATTANOOGA, TN 37421                                P‐0037805 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARK, PETER A
1‐5 CANTERBURY COURT
MIDDLETOWN, CT 06457                                 P‐0037806 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASEY‐LEININGER, CHARLES F
4725 N. EDGEWOOD AVE.
CINCINNATI, OH 45232                                 P‐0037807 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEVEL, LARRY L
5123 REDSTONE DR
JACKSONVILLE, FL 32210                               P‐0037808 12/8/2017     TK Holdings Inc., et al.                     $6,250.00                                                                                    $6,250.00
CHEATHAM JR., HARDIN
4461 NORTH KITLEY AVE.
INDIANAPOLIS, IN 46226                               P‐0037809 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAYDO, MAX A
237 NORTH MILL ST
NEW SALEM, PA 15468                                  P‐0037810 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, MADELINE
814 E 6TH STREET
PANA, IL 62557                                       P‐0037811 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2463 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 629 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LAU, KARLA
19960 RIDGE ESTATE COURT
WALNUT, CA 91789                                   P‐0037812 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULMER, CHRISTOPHER R
2879 COLUMBIA DRIVE
OCEANSIDE, CA 92056                                P‐0037813 12/8/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
DOSSOU, ANNITRA A
9701 SILVERSTONE CT
JONESBORO, GA 30238                                P‐0037814 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIRESTONE, DAVID B
1591 BOWMAN ROAD
SOUTH ROYALTON, VT 05068                           P‐0037815 12/8/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MARION, PRISCILLA A
416 N 5TH ST
LAKE WALES, FL 33853                               P‐0037816 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOSSOU, ANNITRA A
9701 SILVERSTONE CT
JONESBORO, GA 30238                                P‐0037817 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILDS, TAMEEKA L
6508 BLICKLING DRIVE
DUBLIN, OH 43017                                   P‐0037818 12/8/2017     TK Holdings Inc., et al.                     $4,241.00                                                                                    $4,241.00
HARRELL, DUSTIN V
271 W TROXELL RD
OAK HARBOR, WA 98277                               P‐0037819 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELGADO‐LYNN, MARGARET
10993 ELDERWOOD LANE
SAN DIEGO, CA 92131‐1546                           P‐0037820 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULCHER, JAMES H
PO BOX 3441
IDYLLWILD, CA 92549‐3441                           P‐0037821 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULCHER, JAMES H
PO BOX 3441
IDYLLWILD, CA 92549‐3441                           P‐0037822 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULCHER, JAMES H
JAMES FULCHER
PO BOX 3441
IDYLLWILD, CA 92549‐3441                           P‐0037823 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNBERG, BARBARA S
923 20TH STREET
UNIT A
SANTA MONICA, CA 90403                             P‐0037824 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZZAUFO, MADELINE
16725 VIEWPOINT AVENUE
HUNTINGTON BEACH, CA 92647                         P‐0037825 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, PAUL
834 WEST 106TH STREET
LOS ANGELES, CA 90044                              P‐0037826 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOU, CHIH‐SHENG
9513 TREYFORD TER.
GAITHERSBURG, MD 20886                             P‐0037827 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEINO, YOSHIKO
8285 E. LEHIGH AVE.
DENVER, CO 80237                                   P‐0037828 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREZGER, GARY L
41 ARAPAHO DR.
BELLEVILLE, IL 62220                               P‐0037829 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2464 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 630 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KRIEBEL, JAMES B
1647 DOGWOOD TRL.
MONROE, GA 30655                                      P‐0037830 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRWIN‐AKLAND, THERESA
1310 RED APPLE RD
WENATCHEE, WA 98801                                   P‐0037831 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADEWOLE, OLUWAKEMI K
2, GOOSE CREEK DR. #2221
BLOOMINGTON, IL 61701                                 P‐0037832 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, LYNETTE
3816 ARDEN WAY
SACRAMENTO, CA 95864                                  P‐0037833 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLES, JOSEPH P
2516 N 75TH AVE
ELMWOOD PARK, IL 60707                                P‐0037834 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJNAR‐DILLON, ROSANNE M
7567 WINDY RIDGE ROAD
SAN DIEGO, CA 92126‐8003                              P‐0037835 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, ALBINO
3423 ATWATER AVE
LOS ANGELES, CA 90039                                 P‐0037836 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARIANDO, JAEL J
6853 46TH WAY
PINELLAS PARK, FL 33781                               P‐0037837 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YI, JIN K
13024 DAY ST. APT 212
MORENO VALLEY, CA 92553                               P‐0037838 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINO,JR., FRANK V
8345 N.W. 66TH STREET
# C3980
MIAMI, FL 33166                                       P‐0037839 12/9/2017     TK Holdings Inc., et al.                        $65.38                                                                                       $65.38
XIONG, ANAT
18014 96TH AVE N
MAPLE GROVE, MN 55311                                 P‐0037840 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNDT, ARNE N
16 WILMS AVE
SO SAN FRANCISCO, CA 94080                            P‐0037841 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRATLAND‐COVERT, KRISTIN B
9201 SW 40TH AVE.
PORTLAND, OR 97219                                    P‐0037842 12/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
GEORGE, NICOLE
1210 JOHN DOUGLASS DR SW
MARIETTA, GA 30064                                    P‐0037843 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLARD, JONATHON
NO ADDRESS PROVIDED
                                                      P‐0037844 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILMAN, DAPHNE J
4012 S SPINEY LIZARD LANE
TUCSON, AZ 85735                                      P‐0037845 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, SEONMI
2850 MONTROSE AVE.
#18
LA CRESCENTA, CA 91214                                P‐0037846 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIONG, ANAT
18014 96TH AVE N
MAPLE GROVE, MN 55311                                 P‐0037847 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2465 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 631 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RONDEAU, RONALD P
61 CHURCH HILL RD
BUXTON, ME                                          P‐0037848 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, BONNIE R
6483 FARNELL AVE
BARTLETT, TN 38134                                  P‐0037849 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLAN, ANNA M
1065 KAWAIAHAO ST., #1904
HONOLULU, HI 96814‐4125                             P‐0037850 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOEPKE, MICHAEL W
2107 BURLINGTON DR
MIDLAND, MI 48642                                   P‐0037851 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORTCH, CHERYL C
1133 S TRAIL LN
ST JOSEPH, MI 49085                                 P‐0037852 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, WILLIE D
3090 SHARON AVENUE
ANDERSON, CA 96007                                  P‐0037853 12/9/2017     TK Holdings Inc., et al.                     $2,764.00                                                                                    $2,764.00
FILED AS NEXT OF KIN
KAMINSKI, DYLAN O
N7233 AUGUST DRIVE
ELKHORN, WI 53121                                   P‐0037854 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTT, BRADFORD W
1004 SOUTHMOOR CT
APEX, NC 27502                                      P‐0037855 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, LESLIE J
PO BOX 872
BETHPAGE, NY 11714                                  P‐0037856 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULKIN, MICHAEL H
1464 CONCORDE CIRCLE
HIGHLAND PARK, IL 60035                             P‐0037857 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRAY, AIMEE N
14 HARDSCRABBLE ROAD
CHESTER, NY 10918                                   P‐0037858 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANDREW T
14 HARDSCRABBLE ROAD
CHESTER, NY 10918                                   P‐0037859 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, TAMMY S
1434 COURTLAND PLACE
WEST CHESTER, PA 19380                              P‐0037860 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERTON, MICHAEL R
714 BROOKRIDGE DR
BOONE, IA 50036                                     P‐0037861 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALOUGH, MARK B
102 STONE SCHOOLHOUSE ROAD
HUDSON FALLS, NY 12839                              P‐0037862 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, KATHY
PO BOX 607593
ORLANOD, FL 32860                                   P‐0037863 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERMAN, JEFFREY A
NO ADDRESS PROVIDED
                                                    P‐0037864 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, TREVOR D
PO BOX 29
GREENVILLE, ME 04441                                P‐0037865 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2466 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 632 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ORMANDO, JOHN
845 N PEAK VIEW WAY
PRESCOTT, AZ 86303                                  P‐0037866 12/9/2017     TK Holdings Inc., et al.                     $1,080.00                                                                                    $1,080.00
CHIPMAN, DALE E
2591 NW 90TH AVE.
CHIEFLAND, FL 32626                                 P‐0037867 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATKINSON, DONALD M
7 BLOSSOM LANE
FLEMINGTON, NJ 08822                                P‐0037868 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUBB, ALAN D
141 KEISER ROAD
WAVERLY, OH 45690                                   P‐0037869 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPLEY, SANDRA K
120 TURKEY CREEK FARM LANE PO
HAWK POINT, MO 63349                                P‐0037870 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKEL, JEFFREY L
107 SQUIRE DR
ORCHARD PARK, NY 14127                              P‐0037871 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKERSON, JEANNE
1159 MCQUADE AVE
UTICA
, NY 13501                                          P‐0037872 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIFER, NOEL L
59593 414TH LANE
NEW ULM, MN 56073                                   P‐0037873 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCK, MARY L
1721 N. 61ST STREET
OMAHA, NE 68104                                     P‐0037874 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUITT, JAIMIYA R
65 GEORGE WALKER RD
WEST POINT, MS 39773                                P‐0037875 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, LEONARD R
1808 W. CAMARGO COURT
ANTHEM, AZ 85086                                    P‐0037876 12/9/2017     TK Holdings Inc., et al.                     $5,571.00                                                                                    $5,571.00
SEARS, ASHLEY M
8889 NE 20TH TERRACE
ANTHONY, FL 32617                                   P‐0037877 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, VICKIE L
2185 RUSKIN AVENUE
COLUMBUS, OH 43219                                  P‐0037878 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, CHRISTINE W
6375 ST. TIMOTHY'S LANE
CENTREVILLE, VA 20121                               P‐0037879 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANDT, MICHAEL J
2600 6TH AVE NW
AUSTIN, MN 55912                                    P‐0037880 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, JOHN D
3975 E. ISAIAH DRIVE
TUCSON, AZ 85706                                    P‐0037881 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, STEWART A
404 BAYLEAF ROAD
NEW BERN, NC 28560                                  P‐0037882 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSON, RUTH E
102 GLENVIEW PLACE
CHAPEL HILL, NC 27514                               P‐0037883 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2467 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 633 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GALOUGH, MARK B
102 STONE SCHOOLHOUSE ROAD
HUDSON FALLS, NY 12839                              P‐0037884 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, KENNETH C
114 ROSEMOUNT
WILLIAMSBURG, VA 23188                              P‐0037885 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, MARINA G
1803 STAGELINE CIR.
ROCKLIN, CA 95765                                   P‐0037886 12/9/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PITTS, PHILIP L
222 EVANGELINE DR
MANDEVILLE, LA 70471                                P‐0037887 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEBAR, MARCIA A
24420 W. PARK RIVER LN
SHOREWOOD, IL 60404                                 P‐0037888 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESROSINS, JOSEPH
P.O. BOX 016342
MIAMI, FL 33101                                     P‐0037889 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAYDE, RUTH S
1509 RIPARIAN DRIVE
NAPERVILLE, IL 60565                                P‐0037890 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELLOYD, TERRI M
7128 EWING COURT
MIDDLETOWN, MD 21769                                P‐0037891 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCUS, SETH
3 HEARTHSTONE CT
ROCKVILLE, MD 20854                                 P‐0037892 12/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CONNERS, PAUL F
23 ROBIN RD
WESTBOROUGH, MA 01581                               P‐0037893 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, TIANMING
950 BELL LN
AMBLER, PA 19002                                    P‐0037894 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZALENSKI, BETTY L
201 MISTWOOD LANE
NORTH AURORA, IL 60542                              P‐0037895 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENTREKIN, ED
2152 BOONE STREET
JOHNSON CITY, TN 37615‐4212                         P‐0037896 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTAYANA, FERNANDO M
2817 MUIR TRAIL DR
FULLERTON, CA 92833                                 P‐0037897 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENDIG, BONNIE
492 PRATT RD
ALSTEAD, NH 03602                                   P‐0037898 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTAYANA, FERNANDO M
2817 MUIR TRAIL DR
FULLERTON, CA 92833                                 P‐0037899 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, CARLOS O
P.O. BOX 746
RIDGEWAY, SC 29130                                  P‐0037900 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILROY, ROBERT
19961 NW 2 ST
PEMBROKE PINES, FL 33029                            P‐0037901 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2468 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 634 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LLOYD, ROGER
2847 TANSY AVE
MIDDLEBURG, FL 32068                                P‐0037902 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, PAUL C
6772 DIANA DRIVE
OLIVE BRANCH, MS 38654                              P‐0037903 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ROBERT A
3012 BATTERSEA LANE
ALEXANDRIA, VA 22309                                P‐0037904 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, ROGER
2847 TANSY AVE
MIDDLEBURG, FL 32068                                P‐0037905 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAW, PERRY P
48 DORADO TERRACE
SAN FRANCISCO, CA 94112                             P‐0037906 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JOHN R
2444 E. GEORGE WASHINGTON BLV
DAVENPORT, IA 52803‐1244                            P‐0037907 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATES, JAMES D
298 RIDGEWOOD DR
BOONE, NC 28607                                     P‐0037908 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, ESTEL C
NO ADDRESS PROVIDED
                                                    P‐0037909 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNIS, MURRAY
2744 N GROVE
WICHITA, KS 67219                                   P‐0037910 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROST, JENNIFER L
740 HILLCREST AVE.
STATE COLLEGE, PA 16803                             P‐0037911 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, MICHAEL
1216 CYPRESS MILL CIRCLE
CEDAR PARK, TX 78613                                P‐0037912 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCKNER, ANTOINETTE
4200 WESTBROOK DRIVE APT 202
BROOKLYN, OH 44144                                  P‐0037913 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEARMON, DONNA J
520 HIDDEN HILLS WAY
WINCHESTER, KY 40391‐1024                           P‐0037914 12/9/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
PHILLIPS, MARIA B
220 ARABELLA WAY
OCEANSIDE, CA 92057                                 P‐0037915 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANEY, DANIEL Q
6158 PALMA DEL MAR BLVD S
UNIT 215
ST. PETERSBURG, FL 33715                            P‐0037916 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICK, KENNETH J
512 CHURCH ST.
APT. #221
HONESDALE, PA 18431                                 P‐0037917 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JOHN R
2444 E. GEORGE WASHINGTON BLV
DAVENPORT, IA 52803‐1244                            P‐0037918 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, PHILLIP A
1183 MOODY RD
BYRDSTOWN, TN 38549                                 P‐0037919 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2469 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 635 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RIEKER, THOMAS J
31350 SANTA FE WAY
UNION CITY, CA 94587                                P‐0037920 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEARMON, DONNA J
520 HIDDEN HILLS WAY
WINCHESTER, KY 40391‐1024                           P‐0037921 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WALTRIP, CHRISTOPHER A
1316 TIMES AVE.
BREMERTON, WA 98312                                 P‐0037922 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, ELAINE D
8 LONDDONDERRY DR
EASTON, MD 21601                                    P‐0037923 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, JAMES J
6434 TERESE TERRACE
JAMESVILLE, NY 13078‐9430                           P‐0037924 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ, DAVID C
5505 WEST TULARE AVE SPACE 14
VISALIA, CA 93277                                   P‐0037925 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPINS, RANDOLFO R
4674 PARKRIDGE DRIVE
EAGAN, MN 55123                                     P‐0037926 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAMA, CHARLENE
1923 247 STRWEET
LOMITA, CA 90717                                    P‐0037927 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERVELLO, VINCENT F
6 WOODCREST RD
WESTBOROUGH, MA 01581                               P‐0037928 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLENWATER, JR., ELBA
1 CEDARCREST ROAD
WHEELING, WV 26003                                  P‐0037929 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, JUSTIN J
22 LAKESIDE AVENUE
CRANSTON, RI 02910                                  P‐0037930 12/9/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SERVELLO, VINCENT F
6 WOODCREST RD
WESTBOROUGH, MA 01581                               P‐0037931 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATYAC, JOSEPH S
4401 ROSSLER ROAD
PLACERVILLE, CA 95667                               P‐0037932 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARASTI, ALBA G
89‐01 SUTTER AVENUE
OZONE PARK, NY 11417                                P‐0037933 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELLUMS, DEBORAH
10702 LAKE ARBOR WAY
BOWIE, MD 20721                                     P‐0037934 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ‐ORTIZ, NOE
1707 W EL PASO PL
BROKEN ARROW, OK 74012                              P‐0037935 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, ANDREA
102 CONSTANCE WAY
NORTH ATTLEBORO, MA 02760                           P‐0037936 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWFORD, RUKISHA
2387 RUBY LANE
DEKALB, IL 60115                                    P‐0037937 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2470 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 636 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MATYAC, JOSEPH S
4401 ROSSLER ROAD
PLACERVILLE, CA 95667                               P‐0037938 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENFIELD, BENJAMIN K
233 W UNION STREET
EDWARDSVILLE, IL 62025‐1060                         P‐0037939 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROUN, VINCENT A
8465 W GOLSE DR
BOISE, ID 83704                                     P‐0037940 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES RAMIREZ, FRANCISCO A
1503 N. 2100 W.
APT H204
SAINT GEORGE, UT 84770                              P‐0037941 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PETER H
84A FURNACE DOCK RD
CROTON ON HUDSON, NY 10520                          P‐0037942 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUN, MARY
5258 FOREST RUN DR
DUBLIN, OH 43017                                    P‐0037943 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROUN, VINCENT A
8465 W GOLSE DR
BOISE, ID 83704                                     P‐0037944 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PETER H
84A FURNACE DOCK RD
CROTON ON HUDSON, NY 10520                          P‐0037945 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENG, ROCK
10915 WHITERIM DR
POTOMAC, MD 20854                                   P‐0037946 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIFER, BRIDGET B
59593 414TH LANE
NEW ULM, MN 56073                                   P‐0037947 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROUN, VINCENT A
8465 W GOLSE DR
BOISE, ID 83704                                     P‐0037948 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAO, SURESH K
5531 OAK PARK DR
SAN JOSE, CA 95129                                  P‐0037949 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPPS, BRANDI T
1505 WATERTOWN WAY
APT 213
CHESAPEAKE, VA 23320                                P‐0037950 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PETER H
84A FURNACE DOCK RD
CROTON ON HUDSON, NY 10520                          P‐0037951 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARDEN, PAUL T
126 EAST STREET
NORTH ATTLEBORO, MA 02760                           P‐0037952 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, TERENCE
2258 W COLCHESTER DR
APT D
ANAHEIM, CA 92804                                   P‐0037953 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPSCOMB, SHELLEY E
1373 KIMBERLY DRIVE
PHILADELPHIA, PA 19151                              P‐0037954 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2471 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 637 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
THYSSE, SHAE L
2301 SOUTH MOPAC EXPRESSWAY
APT #1037
AUSTIN, TX 78746                                    P‐0037955 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISOLA, JOSEPH C
286 PACIFIC STREET
MASSAPEQUA PARK, NY 11762                           P‐0037956 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEBRE, JESSICA N
15776 YELM TERRA WAY SE
YELM, WA 98597                                      P‐0037957 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTON, FELECIA L
8315 PINEY ORCHARD
BLACKLICK, OH 43004                                 P‐0037958 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGILL, WILLIAM H
85 SAUNDERS LANE
RIDGEFIELD, CT 06877                                P‐0037959 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JOHN R
2444 E. GEORGE WASHINGTON BLV
DAVENPORT, IA 52803‐1244                            P‐0037960 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEBRE, PHILIP G
15776 YELM TERRA WAY SE
YELM, WA 98597                                      P‐0037961 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAJABIPOUR, FARSHAD
1116 JONATHAN ST
LEMONT, PA 16851                                    P‐0037962 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE FRANCO, AARON M
PO BOX 7873
REDLANDS, CA 92375                                  P‐0037963 12/9/2017     TK Holdings Inc., et al.                     $7,266.80                                                                                    $7,266.80
WHITFIELD, LORETTA L
LORETTA WHITFIELD
1005 WEST 10TH STREET
CAMERON, TX 76520/1461                              P‐0037964 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAVALLARO, ROBERT A
PO BOX 81
WARREN, RI 02885                                    P‐0037965 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADLINSKA, ALEKSANDRA
1116 JONATHAN STREET
LEMONT, PA 16851                                    P‐0037966 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADLINSKA, ALEKSANDRA
PO BOX 701
LEMONT, PA 16851                                    P‐0037967 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EGAN, THOMAS J
2256 MARIPOSA AVE
PORT ORANGE, FL 32129                               P‐0037968 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, ANDRES A
18 FRIENDLY RD
SMITHTOWN, NY 11787                                 P‐0037969 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EGAN, DEBRA A
2256 MARIPOSA AVE
PORT ORANGE, FL 32129                               P‐0037970 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEY‐MAXWELL, JOAN L
27 MILL STREET
MAYSLANDING, NJ 08330                               P‐0037971 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZUN, STEPHEN R
909 STONEBRIDGE DRIVE
LANCASTER, PA 17601                                 P‐0037972 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2472 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 638 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BOQUET, OHSIK S
6 BERNARD ROAD
BROCKTON, MA 02302                                  P‐0037973 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRKWOOD, JOCELYN A
14612 ARMIN AVE
LAKEWOOD, OH 44107                                  P‐0037974 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, LUCY G
10637 GLASS TUMBLER PATH
COLUMBIA, MD 21044                                  P‐0037975 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZGARFIAS, CESAR J
599 UNIVERSITY BLVD #126
ROUND ROCK, TX 78665                                P‐0037976 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDNER, LISA A
75 TREVOR LANE
SPRINGBORO, OH 45066                                P‐0037977 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, ROBERT
34 BEECH COURT
FISHKILL, NY 12524                                  P‐0037978 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRD, ANDREW W
2212 WILKINS PL SE
OLYMPIA, WA 98501                                   P‐0037979 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIEL, CIBY
3819 GRACE LN
GLENVIEW, IL 60025                                  P‐0037980 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, MICHAEL
130 COLONADE SQ.
SAN JOSE, CA 95127                                  P‐0037981 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATYAC, JOSEPH S
4401 ROSSLER ROAD
PLACERVILLE, CA 95667                               P‐0037982 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATYAC, JOSEPH S
4401 ROSSLER ROAD
PLACERVILLE, CA 95667                               P‐0037983 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRD, ANDREW W
2212 WILKINS PL SE
OLYMPIA, WA 98501                                   P‐0037984 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOE, LILLIAN
216 MIRAMONTE RD
WALNUT CREEK, CA 94597                              P‐0037985 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, WILLIAM G
105 BLACK BROOK ROAD
HAMPTON, NJ 08827                                   P‐0037986 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBY, JANET C
1506 S 79 ST
KANSAS CITY, KS 66111                               P‐0037987 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, SHERRIE L
P.O.BOX 1086
IRAAN, TX 79744                                     P‐0037988 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOVIL, STEPHEN C
2633 CARRINGTON DRIVE
WEST DUNDEE, IL 60118                               P‐0037989 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, RODERICK K
10637 GLASS TUMBLER PATH
COLUMBIA, MD 21044                                  P‐0037990 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2473 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 639 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARGERON, JUSTIN M
2638 ALEXANDER PLACE
AUGUSTA, GA 30909                                   P‐0037991 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASSING, MICHELE A
142 CONGO NIANTIC ROAD
BARTO, PA 19504                                     P‐0037992 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOVIL, STEPHEN C
2633 CARRINGTON DRIVE
WEST DUNDEE, IL 60118                               P‐0037993 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, KEITH G
3896 LOGAN AVE
SAN DIEGO, CA 92113                                 P‐0037994 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIFER, MATTHEW J
59593 414TH LANE
NEW ULM, MN 56073                                   P‐0037995 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, RANDAL L
P.O. BOX 1086
IRAAN, TX 79744                                     P‐0037996 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOESCHEN, KAREN L
1474 BLUESTEM LANE
MINOOKA, IL 60447                                   P‐0037997 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIAO, ZHONGJI
4377 WILSON AVENUE, UNIT 4
SAN DIEGO, CA 92104                                 P‐0037998 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALAMEDA REAL ESTATE SERVICES
9830 111TH AVE NE
KIRKLAND, WA 98033                                  P‐0037999 12/9/2017     TK Holdings Inc., et al.                     $5,488.70                                                                                    $5,488.70
SIMANELLO, MARY ANN
1378 HARDIN DR.
EL CAJON, CA 92020‐7215                             P‐0038000 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTEZ, AUSTREBERTA
11430 BRYANT RD
EL MONTE, CA 91732                                  P‐0038001 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANGO, FRANCES T
27 PELHAM WALK
PLYMOUTH, MA 02360                                  P‐0038002 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, BHAVIN N
8572 MAYFAIR COURT
BREINIGSVILLE, PA 18031                             P‐0038003 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, ERIC E
1433 71ST STREET
DOWNERS GROVE, IL                                   P‐0038004 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAITELMAN, KENNETH
2315 MARONEAL STREET
HOUSTON, TX 77030                                   P‐0038005 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIRIMELE, JAMES M
4405 BIRNAMWOOD COURT
HOLLY SPRINGS, NC 27540                             P‐0038006 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAITELMAN, KENNETH
2315 MARONEAL STREET
HOUSTON, TX 77030                                   P‐0038007 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGEON, GRAHAM M
5715 HWY 85 N
#1351
CRESTVIEW, FL 32536                                 P‐0038008 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2474 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 640 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
GLOVER, SHERRY A
1209 THE MEADOWS PARKWAY
DESOTO, TX 75115                                  P‐0038009 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMBLE, CAREY C
550 STONERIDGE DR.
G106
LAWRENCE, KS 66049                                P‐0038010 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, HARDIK
13305 WOODSON STREET
APT 2126
OVERLAND PARK, KS 66209                           P‐0038011 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASADOORIAN, RICHARD P
55846 WOOD DUCK DRIVE
BEND, OR 97707                                    P‐0038012 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCHAN, JOHN D
950 N MAIN ST
EAST PEORIA, IL 61611                             P‐0038013 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIM, ROBERT E
3031 MAPLE BRANCH DR
HIGH POINT, NC 27265                              P‐0038014 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, ERIC E
1433 71ST STREET
DOWNERS GROVE, IL 60516                           P‐0038015 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADOMY, ANATOL
19 POLDER DR.
FEASTERVILLE, PA 19053                            P‐0038016 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBURN, ALFRED
1224 MCKINLEY COURT
PRINCETON, NJ 08540                               P‐0038017 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANYAI, JILL F
1401 OVERLOOK RIDGE ROAD
BISHOP, GA 30621                                  P‐0038018 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANG, RYAN W
5 RUNYAN PLACE
CHESTER, NJ 07930                                 P‐0038019 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCCIERO, GIUSEPPE A
517 WAITE ROAD
REXFORD, NY 12148                                 P‐0038020 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIRIA, ENRIQUE A
2805 S. MONROE ST
STOCKTON, CA 95206                                P‐0038021 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATCHMAN, AKESA
130 COLLINWOOD DR
RAEFORD, NC 28376                                 P‐0038022 12/9/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
GODART, THIERRY F
8710 E CLYDESDALE TRAIL
SCOTTSDALE, AZ 85258                              P‐0038023 12/9/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MARINI, MARC A
3696 FM 306
NEW BRAUNFELS, TX 78132                           P‐0038024 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODART, THIERRY F
8710 E CLYDESDALE TR
SCOTTSDALE, AZ 85258                              P‐0038025 12/9/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
COOK, WENDEE K
21647 3RD AVE S
NORMANDY PARK, WA 98198                           P‐0038026 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 2475 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 641 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
YEUNG, NORMAN T
522 KILBURN CT
CONCORD, CA 94520‐1131                              P‐0038027 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRAWAY, TONI
120 E MILL AVE
CAPITOL HEIGHTS, MD 20743                           P‐0038028 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISCHAK, ROBERT E
35 W 400 N
ANGOLA, IN 46703‐9502                               P‐0038029 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, R PAUL
13601 PONDVIEW CIRCLE
NAPLES, FL 34119                                    P‐0038030 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKER, LEIGH R
P O BOX 7115
HILO, HI 96720                                      P‐0038031 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWMAN, PAMELA D
9008 KENTSHIRE LANE
CHARLOTTE, NC 28215                                 P‐0038032 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZO, VINCENT
87 ROSSMORE AVE
YONKERS, NY 10708                                   P‐0038033 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, PAUL
13601 PONDVIEW CIRCLE
NAPLES, FL 34119                                    P‐0038034 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRAWAY, TONI
NO ADDRESS PROVIDED
                                                    P‐0038035 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSELMAN, LORI W
8672 EAST EAGLE CLAW DRIVE
SCOTTSDALE, AZ 85266‐1058                           P‐0038036 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZO, VINCENT
87 ROSSMORE AVE
YONKERS, NY 10708                                   P‐0038037 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, CHRISTOPHER R
P.O. BOX 74
NORTH GRANBY, CT 06060                              P‐0038038 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JOSE R
2120 HAMMOCK MOSS DRIVE
ORLANDO, FL 32820                                   P‐0038039 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOREY, LISA
819 COUNTY ST 75D
TAUNTON, MA 02780                                   P‐0038040 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLION, JUSTIN
1515 WOODMAN AVENUE
SILVER SPRING, MD 20902                             P‐0038041 12/9/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LIAO, CHUNG HSIN
150 SE CRESCENT DR
SHELTON, WA 98584                                   P‐0038042 12/9/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
AYAD, SABRY
29105 KING ARTHUR CT
WESTLAKE, OH 44145                                  P‐0038043 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINGHAM, BENJAMIN I
3145 BAYSWATER COURT
FAIRFAX, VA 22031                                   P‐0038044 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2476 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 642 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
AYAD, MARYAM
29105 KING ARTHUR CT
WESTLAKE, OH 44145                                  P‐0038045 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, RAMON
199 WINDFLOWER WAY
OVIEDO, FL 32765                                    P‐0038046 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISENBERG, SUSAN M
1905 NEW DAWN DRIVE
HARRISBURG, PA 17110                                P‐0038047 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUEHL, ROBERTA J
60 POND ROAD
WOODBURY, NY 11797                                  P‐0038048 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIAO, CHUNG HSIN
150 SE CRESCENT DR
SHELTON, WA 98584                                   P‐0038049 12/9/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
AYAD, SABRY
29105 KING ARTHUR CT
WESTLAKE, OH 44145                                  P‐0038050 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINKLER, MITCHELL
1224 LIBERTY BELL DRIVE
CHERRY HILL, NJ 08003‐2759                          P‐0038051 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORNA, DAELE M
10 MOUNTAIN VIEW DR.
NEW MILFORD, CT 06776                               P‐0038052 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ROBERT A
310 PACIFIC STREET
TUSTIN, CA 92780                                    P‐0038053 12/9/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BREWER, MISTIE D
4723 SANDERSON LN
JONESBORO, AR 72404                                 P‐0038054 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOTSOV, LAUREN N
10304 CLANCEY AVE
DOWNEY, CA 90241                                    P‐0038055 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROMAN, LAWRENCE E
8200 BOULEVARD EAST APT 25H
NORTH BERGEN, NJ 07047                              P‐0038056 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOUMARI, ARMAN
2034 PELHAM AVENUE
LOS ANGELES, CA 90025                               P‐0038057 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORONHA, JOE H
1284 S. SALOME ST.
TULARE, CA 93274                                    P‐0038058 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOSA, GENESIS A
251 KILLINGLY STREET
PROVIDENCE, RI 02909                                P‐0038059 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, SUSANNE
310 PACIFIC STREET
TUSTIN, CA 92780                                    P‐0038060 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GABAY, LUKE T
123 GANT QUARTERS LANE
MARIETTA, GA 30068                                  P‐0038061 12/9/2017     TK Holdings Inc., et al.                      $325.44                                                                                       $325.44
RIGGS, CHARLES E
605 STIRUP CT.
MOUNT JULIET, TN 37122                              P‐0038062 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2477 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 643 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
STOFFEL, PATRICK R
2113 COUNTY RD MM
APT 4
OREGON, WI 53575                                     P‐0038063 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRABAVOY, MARIE
990 N. LAKE SHORE DRIVE #25B
CHICAGO, IL 60611                                    P‐0038064 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YELDELL, ERIC B
4904 PARKGLEN AVE
VIEW PARK, CA 90043                                  P‐0038065 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARTIN, JOSEPH E
16 HUGHES RD
BRIDGEWATER, NJ 08807‐5697                           P‐0038066 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOVAR, JUAN E
9 INGRESO
RANCHO SANTA MAR, CA 92688                           P‐0038067 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PABON, JOSE L
315 NEVADA AVE UNIT 4117
ODENTON, MD 21113                                    P‐0038068 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAFT, LINDA G
220 MOLLIE DRIVE
HAMILTON, OH 45013                                   P‐0038069 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALATISHE, MURTADHA A
8603 CANDLEGREEN LANE
HOUSTON, TX 77071                                    P‐0038070 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRYSTEK, JOHN E
17457 N 60 AVE
GLENDALE, AZ 85308                                   P‐0038071 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLAMAS, BARBARA
5753 REDHAVEN STREET
CORONA, CA 92880                                     P‐0038072 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALATISHE, HALIMAT A
8603 CANDLEGREEN LANE
HOUSTON, TX 77071                                    P‐0038073 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREEMAN, KRISTINA W
4117 E. FANFOL DRIVE
PHOENIX, AZ 85028                                    P‐0038074 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, STEPHEN T
5490 SUNRISE DRIVE
LOWER LAKE, CA 95457                                 P‐0038075 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREWER, MISTIE D
4723 SANDERSON LN
JONESBORO, AR 72404                                  P‐0038076 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLOYD, JENNIFER R
1510 BRIARWOOD DRIVE
CLARKSVILLE, IN 47129                                P‐0038077 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANCER, WILLIAM S
1139 FLANDRAU STREET
SAINT PAUL                                           P‐0038078 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOILEAU, STEVE A
19 MARJAC WAY
MANSFIELD, MA 02048                                  P‐0038079 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUERTZ, TROY
2801 THOMAS AVE
DALLAS, TX 75204                                     P‐0038080 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2478 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 644 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN, JAMES G
10460 SMITH RD.
GRASSVALLEY, CA 95949                               P‐0038081 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, SIMON
5060 FOUNTAIN AVE
LOS ANGELES, CA 90029‐1422                          P‐0038082 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULAEMAN, AUDREY
3307 VALENCIA AVENUE
SAN BERNARDINO, CA 92404                            P‐0038083 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OFFLEY, MARIA L
2223 ERIE ST
BELLINGHAM, WA 98229                                P‐0038084 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULAEMAN, WIJAYA
3307 VALENCIA AVENUE
SAN BERNARDINO, CA 92404                            P‐0038085 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPINOZA, EDWARD F
61 HARRIS RD
AVON, CT 06001                                      P‐0038086 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVEJOY, DAVID A
3221 GREENWALD ROAD
BETHEL PARK, PA 15102                               P‐0038087 12/9/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DE BAETS, PETER
5057 GLORIA AV
ENCINO, CA 91436                                    P‐0038088 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPINOZA, EDWARD F
61 HARRIS RD
AVON, CT                                            P‐0038089 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULAEMAN, WIJAYA
3307 VALENCIA AVENUE
SAN BERNARDINO, CA 92404                            P‐0038090 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIVRE, RICHARD E
10971 CARSTEN CORNER DRIVE
BOX 417
EITZEN, MN 55931                                    P‐0038091 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, RICHARD N
3560 TOAD LAKE RD
BELLINGHAM, WA 98226                                P‐0038092 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELIX‐SHANNON, JENNIFER
6643 SEDAN AVE
WEST HILLS, CA 91307                                P‐0038093 12/9/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WILDE, CHARLES D
5015 N. BALLARD RD.
GRAND CHUTE, WI 54913‐8942                          P‐0038094 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVEJOY, DAVID A
3221 GREENWALD ROAD
BETHEL PARK, PA 15102                               P‐0038095 12/9/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TREVINO, JENNIFER A
432 HUGO ST
KERRVILLE, TX 78028                                 P‐0038096 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, ROBERT W
20300 NE 122ND STREET
BRUSH PRAIRIE, WA 98606                             P‐0038097 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAPLES, DURETA F
1930 VILLAGE CENTER CIR
#3‐343
LAS VEGAS, NV 89134                                 P‐0038098 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2479 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 645 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SKRZYPCZAK, ANN M
3702 KNIGHTSBRIDGE CLOSE
WORCESTER, MA 01609‐1173                             P‐0038099 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GESCHKE, JOANNE
2635 N 76TH COURT
ELMWOOD PARK, IL 60707                               P‐0038100 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADA, ALISHA N
1912 MORNINGSIDE DRIVE NE
ALBUQUEQUE, NM 87110                                 P‐0038101 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PABON, JOSE L
315 NEVADA AVE UNIT 4117
ODENTON, MD 21113                                    P‐0038102 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBERRY, ANGELA M
423 E. STUART ST
DECATUR, IL 62526                                    P‐0038103 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUSTER, JOYCE H
240 BARKHAMSTED RD
WEST GRANBY, CT 06090                                P‐0038104 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYTAR, MELISSA
9909 48TH AVE NORTH
SAINT PETERSBURG, FL 33708                           P‐0038105 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, ELENA M
18308 SCARLET OAK LN
EDMOND, OK 73012                                     P‐0038106 12/9/2017     TK Holdings Inc., et al.                     $8,555.45                                                                                    $8,555.45
BAKER, BRADLEY N
1880 HAYDEN BRIDGE RD
SPRINGFIELD, OR 97477‐1632                           P‐0038107 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWD, JOSLYNN L
1919 WILLOW ST
PORT HURON, MI 48060                                 P‐0038108 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENSEN, DANNY B
3570 W. 8070 S.
WEST JORDAN, UT 84088                                P‐0038109 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROYLES, DANIEL J
2205 PINE KNOTT DRIVE
BEAVERCREEK, OH 45431                                P‐0038110 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROYLES, DANIEL J
2205 PINE KNOTT DRIVE
BEAVERCREEK, OH 45431                                P‐0038111 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAJKUMAR, JANET V
6123 WETHEROLE ST.
REGO PARK, NY 11374                                  P‐0038112 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, DEMARCUS L
345 EAST 7TH STREET
1413
CINCINNATI, OH 45202                                 P‐0038113 12/9/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
BAKER, BRADLEY N
1880 HAYDEN BRIDGE RD
SPRINGFIELD, OR 97477‐1632                           P‐0038114 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTTERFIELD, STEPHEN F
10300‐7 W. WINSTON AVE.
BATON ROUGE, LA 70809                                P‐0038115 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, JANE E
20300 NE 122ND STREET
BRUSH PRAIRIE, WA 98606                              P‐0038116 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2480 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 646 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MILLER, TAMMY J
145 MASCOT DRIVE
UNIT 5349
ELLIJAY, GA 30540                                    P‐0038117 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, ED O
5664 CO. RD. 1223
FALKVILLE, AL 35622                                  P‐0038118 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, CHARLES B
19 SELBY LN
ATHERTON, CA 94027                                   P‐0038119 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVARADO, VIRGINIA I
10932 S SUNUP WAY
SOUTH JORDAN, UT 84009                               P‐0038120 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNHOLTZ, LANE D
14891 OLIVE BOULEVARD
FL 1
CHESTERFIELD, MO 63017                               P‐0038121 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENANZI, RICHARD A
437 ROCHDALE ST
AUBURN, MA 01501                                     P‐0038122 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIVERGER, SHARLENE
183 MONTGOMERY ST
BLOOMFIELD, NJ 07003                                 P‐0038123 12/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PERRELLI, JOYCE
23500 SUNSET DRIVE
LOS GATOS, CA 95033                                  P‐0038124 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HUNG V
4172 COMMANDER LN
COLUMBUS, OH 43224                                   P‐0038125 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEVIN
3414 JEFFCOTT ST
FT MYERS, FL 33916                                   P‐0038126 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDINGTON, MICHAEL R
603 E.BROADWAY ST.
STEPHENVILLE, TX 76401                               P‐0038127 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGE, GREGORY W
2825 SOUTH HARVARD ST
PERRYTON, TX 79070                                   P‐0038128 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, TALISA T
1612 TURNBERRY LN SE
MARIETTA, GA 30067                                   P‐0038129 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOBA, GERALD M
11844 56TH PL S
SEATTLE, WA 98178                                    P‐0038130 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, SUN YOUNG
2534 GADSEN WALK
DULUTH, GA 30097                                     P‐0038131 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, YANCY
PO BOX 1704
WEST COVINA, CA 91793                                P‐0038132 12/9/2017     TK Holdings Inc., et al.                     $4,408.18                                                                                    $4,408.18
GWYNN, JOHN H
310 WENTWORTH TRL
JOHNS CREEK, GA 30022‐1542                           P‐0038133 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEUTEL, KYLE S
5870A LEON DR.
SUN VALLEY, NV 89433                                 P‐0038134 12/9/2017     TK Holdings Inc., et al.                     $6,600.00                                                                                    $6,600.00
                                                                                          Page 2481 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 647 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TYTAR, MELISSA
9909 48 TH AVE NORTH
SAINT PETERSBURG, FL 33708                            P‐0038135 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AZAM, ZIA R
410 VILLAGE ORCHARD ROAD
CARY, NC 27519                                        P‐0038136 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KATHRYN M
254 MOOSE HILL STREET
SHARON, MA 02067‐1729                                 P‐0038137 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA AIRBAG INFLATORS
1862 LINWOOD AVENUE
EAST POINT, GA                                        P‐0038138 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIGELOW, JEFFREY T
3021 KINGSRIDGE DR.
QUINCY, IL 62301                                      P‐0038139 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLCZUN, TODD E
P.O. BOX 453008
GROVE, OK 74345                                       P‐0038140 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, GAYLORD R
9201 LEWIS DR NE
LACEY, WA 98516                                       P‐0038141 12/9/2017     TK Holdings Inc., et al.                    $16,290.00                                                                                   $16,290.00
KUY, CHRISTINE
3977 APPLE BLOSSOM WAY
CARMICHAEL, CA 95607                                  P‐0038142 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, SYLVIA A
1880 HAYDEN BRIDGE RD
SPRINGFIELD, OR 97477‐1632                            P‐0038143 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDRAPATNA, CHANDRIKA
360 S BURNSIDE AVE #1A
LOS ANGELES, CA 90036                                 P‐0038144 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENG, DAVID
7924 CYPRESS GROVE LANE
CABIN JOHN, MD 20818                                  P‐0038145 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONG, MICHAEL
4016 219TH ST SE
BOTHELL, WA 98021                                     P‐0038146 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMAN, KENNETH W
1600 CAROLINA RIDGE WAY
JUSTIN, TX 76247                                      P‐0038147 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, JONATHAN J
555 LA VETA PARK CIR UNIT 231
ORANGE, CA 92868                                      P‐0038148 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, COLLIN
11728 GOSHEN AVE.
APT. 1
LOS ANGELES, CA 90049                                 P‐0038149 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRESH, KAREN P
304 S. 13TH STREET
INDIANA, PA 15701                                     P‐0038150 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETKOVA, DANIELA
NO ADDRESS PROVIDED
                                                      P‐0038151 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELIE, CHRISTOPHER J
17421 THUNDERBIRD HILLS RD
NEWALLA, OK 74857                                     P‐0038152 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2482 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 648 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
YU, CHAO
5218 SOUTH BERKELEY AVE.
UNIT F
CHICAGO, IL 60615                                   P‐0038153 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNE, ELISABETH D
64179 MARKS RD
LA GRANDE, OR 97850                                 P‐0038154 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, HAIHONG
12800 OWLSLEY WAY
HERNDON, VA 20171                                   P‐0038155 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARAIG, JR., RICARDO R
11369 PROVIDENCIA STREET
CYPRESS, CA 90630                                   P‐0038156 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNCHICK, ZACHARY
642 ELEVAR CT
SIMI VALLEY, CA 93065                               P‐0038157 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INMAN, KATHLEEN M
872 MARGO DR.
SIMI VALLEY, CA 93065                               P‐0038158 12/10/2017    TK Holdings Inc., et al.                     $1,100.00                                                                                    $1,100.00
BLEILE, MONIKA L
3850 28TH ST
HIGHLAND, CA 92346                                  P‐0038159 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRONTIERA, MARY V
PO BOX 35722
JUNEAU, AK 99803                                    P‐0038160 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYWOOD, ANN
133 WILD HORSE VALLEY DR
NOVATO, CA 94947‐3615                               P‐0038161 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCHESTER, JONATHAN S
PO BOX 35722
JUNEAU, AK 99803                                    P‐0038162 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINK, LEE K
150 MOUNTAIN VIEW DRIVE
TUSTIN, CA 92780                                    P‐0038163 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORELICK, ROBIN A
4307 PARK CORONA
CALABASAS, CA 91302                                 P‐0038164 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEILANDER, JONATHAN W
26 TRANSIT DRIVE
MCKEESPORT, PA 15135                                P‐0038165 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDON, WILLIAM L
204 JACKSON AVE
WARREN, PA 16365                                    P‐0038166 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEASE, DARLA P
1941 WESTSIDE HIGHWAY
KELSO, WA 98626                                     P‐0038167 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINRAUB, OLGA
2308 SIMPLICITY
IRVINE, CA 92620                                    P‐0038168 12/10/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HANESS, MARCUS
2308 SIMPLICITY
IRVINE, CA 92620                                    P‐0038169 12/10/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
RENIVA, MICHAEL
8085 VILLA AVADA CT
LAS VEGAS, NV 89113                                 P‐0038170 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2483 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 649 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MERTINS, WILLIAM A
160 DIANNE DRIVE
SAINT ROSE, LA 70087                                 P‐0038171 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDON, WILLAIM L
204 JACKSON AVE
WARREN, PA 16365                                     P‐0038172 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRUECO‐RODRIGU, ALBERTO
21044 GOLDEN SPIKE TERRACE
STERLING, VA 20166                                   P‐0038173 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, MAYUR
6134 MORNING MIST END
FORTMILL, SC 29708                                   P‐0038174 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, LOURDES
7305 KINGS RD
LAS CRUCES, NM 88012                                 P‐0038175 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLNAR, DANIEL E
4025 SNAFFLE BIT RD
LEBANON, IN 46052                                    P‐0038176 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLISMDON, REBECCA
204 CHERYL DRIVE
NEW ALBANY, IN 47150                                 P‐0038177 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, MARINA Y
21944 GOLDEN SPIKE TERRACE
STERLING, VA 20166                                   P‐0038178 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, MARVIN A
16206 MANCHESTER AVE
EASTPOINTE, MI 48021                                 P‐0038179 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, AMANDA
NO ADDRESS PROVIDED
                                                     P‐0038180 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRSCH, JOHN C
343B CAROL LYNN DR
WILLOW STREET, PA 17584                              P‐0038181 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIWAK, NICOLE B
1376 WEST SELFRIDGE BLVD.
CLAWSON, MI 48017                                    P‐0038182 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARR, ANDREA
1440 CARROLLTON PKWY
CARROLLTON, TX 75010                                 P‐0038183 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARR, ANDREA
NO ADDRESS PROVIDED
                                                     P‐0038184 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAUGHEY, FRANCIS B
4424 RIDGE ST
CHEVY CHASE, MD 20815                                P‐0038185 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDWICK, ELAINE O
806 GARFIELD AVE
NORTH MANKATO, MN 56003                              P‐0038186 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANE, SANDRA N
25 OVERLOOK DR
ACTON, MA 01720                                      P‐0038187 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOYER, MARK P
115 NORTH FORD
ANAMOSA, IA 52205                                    P‐0038188 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2484 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 650 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CUI, CAIMU
10432 ALMANAC LANE
KNOXVILLE, TN 37932                                 P‐0038189 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, KATANYA S
86 SUNCREST TERRACE NW
CONCORD, NC 28027                                   P‐0038190 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUFMAN, SHELDON M
20 RICKLAND DRIVE
RANDOLPH, NJ                                        P‐0038191 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSU, FANGSHOU
8311 HONEY HILL ROAD
LAUREL, MD 20723                                    P‐0038192 12/10/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
WESTHOVEN, JENNIFER
139 MOUNT VERNON DRIVE
DECATUR, GA 30030                                   P‐0038193 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUFMAN, SHELDON M
20 RICKLAND DRIVE
RANDOLPH, NJ 07869‐4338                             P‐0038194 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, OMAR
1745 OLD ANNAPOLIS RD
WOODBINE, MD 21797                                  P‐0038195 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMATH, RAVINDRA S
3127 CHAPPELWOOD DR
PEARLAND, TX 77584                                  P‐0038196 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, COREY F
206 CHERRY ST SW
VIENNA, VA 22180                                    P‐0038197 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, JASON
649 W. LAS BRISAS DRIVE
MOUNTAIN HOUSE, CA 95391                            P‐0038198 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINNON, ARETINA E
346 ATLANTIC AVENUE APT C
ROCKY MOUNT, NC 27801                               P‐0038199 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAO, YIJUN
1017 LEXINGTON DR.
EXPORT, PA 15632                                    P‐0038200 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, ALMA J
1540 SANDHILLRD
HOPE MILLS, NC 28348                                P‐0038201 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INSULL, SARAH E
62 WALDORF DRIVE
PAINESVILLE, OH 44077                               P‐0038202 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMY, BRENT A
869 E LINCOLN AVE
COLUMBUS, OH 43229‐5025                             P‐0038203 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONKLING, BRYAN
4779 CAMBRIDGE DR
MIMS, FL 32754                                      P‐0038204 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALION, NINA N
47669 CHELTENHAM DRIVE
NOVI, MI 48374                                      P‐0038205 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON, BRANDY
6968 CLARKRIDGE DR
APT 1502
DALLAS, TX 75236                                    P‐0038206 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2485 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 651 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KOTTMAN, SARA S
1848 S. VIRGINIA AVE.
SPRINGFIELD
SPRINGFIELD, MO 65807                               P‐0038207 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAKE, THOMAS J
305 EGAN DRIVE
CRESTVIEW, FL 32536                                 P‐0038208 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, MICHELLE
14657 STOEPEL STREET
DETROIT, MI 48238                                   P‐0038209 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUE, KATHI
1225 HOLLY LEAF LN
MEADOW VISTA, CA 95722                              P‐0038210 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINA, MARY
1130 EAST BITTERS RD
SAN ANTONIO, TX 78216                               P‐0038211 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYNES, KIARA M
2910 NW 19TH ST APT #207
FT. LAUDERDALE, FL 33311                            P‐0038212 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, JEFFREY A
2290 MILLERS LANE
ZANESVILLE, OH 43701                                P‐0038213 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, KASSANDRA L
P.O. BOX 324
STURGIS, SD 57785                                   P‐0038214 12/10/2017    TK Holdings Inc., et al.                    $17,479.65                                                                                   $17,479.65
GREENSPUN, PHILIP M
32 SOUTH DRIVE
EAST BRUNSWICK, NJ 08816‐1133                       P‐0038215 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMPSON, JOVETH P
2822 ALABAMA AVENUE
HALETHORPE, MD 21227                                P‐0038216 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STICKLER, LEE A
3125 OAK STREET
LEBANON, PA 17042                                   P‐0038217 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STICKLER, DEBRA J
3125 OAK STREET
LEBANON, PA 17042                                   P‐0038218 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEGLER, WILLIAM A
905 BRINSMADE AVE
BRONX, NY 10465                                     P‐0038219 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERITO, JEFFREY
2340 MARKINGHAM RD
MAITLAND, FL 32751                                  P‐0038220 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLARDA, PAMELA K
1166 CARRINGTON GREENS DRIVE
FRISCO, TX 75034                                    P‐0038221 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANN, GARY F
1374 BRISTER PL
BILOXI, MS 39530                                    P‐0038222 12/10/2017    TK Holdings Inc., et al.                     $6,800.00                                                                                    $6,800.00
PERITO, JEFFREY
1003 PALMER ST
ORLANDO, FL 32801                                   P‐0038223 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADIELE, JACAUELENE M
3012 SCOTTSDALE DRIVE
KILLEEN, TX 76543                                   P‐0038224 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2486 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 652 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
YATES, TIMOTHY J
1402 W PINE ST
LANTANA, FL 33462                                    P‐0038225 12/10/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
CUI, CAIMU
10432 ALMANAC LANE
KNOXVILLE, TN 37932                                  P‐0038226 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOATMAN, LARRY W
7932 WOODVIEW RD
CLARKSTON, MI 48348‐4051                             P‐0038227 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, LOUISE O
LOUISE JONES
60 BLACKFORD DR
SPRINGBORO, OH 45066                                 P‐0038228 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, ANTHONY
14657 STOEPEL STREET
DETROIT, MI 48238                                    P‐0038229 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULLIS, ELIZABETH A
201 E. STAFFORD AVE.
WORTHINGTON, OH 43085                                P‐0038230 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EGLER, KENNETH
175 GOLDEN CITY ROAD
SAXONBURG, PA 16056                                  P‐0038231 12/10/2017    TK Holdings Inc., et al.                      $525.00                                                                                       $525.00
YALAM, APPA RAO
6905 BADLANDS DR.
MCKINNEY, TX 75070                                   P‐0038232 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEITSCH, LYNN B
1011 DEMPSTER ST
EVANSTON, IL 60201‐4210                              P‐0038233 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLE, DONALD
7380 GRANVILLE DR.
MANSFIELD, TX 76063                                  P‐0038234 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOONEY, KENNETH
5205 DORST DRIVE
HAMBURG, NY 14075                                    P‐0038235 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CAROL A
806 APPLEWOOD CT
PT JEFFERSON STA, NY 11776                           P‐0038236 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRIER, ELI
PO BOX 1498
CEDAR RIDGE, CA 95924                                P‐0038237 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAINES, ISAIAH C
3458 1/2 MORRISON AVENUE
OAKLAND, CA 94602                                    P‐0038238 12/10/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DUNN, MICHAEL J
327 OAKWOOD LN
PERRY, MI 48872                                      P‐0038239 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSOUDI, MEHRAN
12003 BROOKMEADOW LANE
DALLAS, TX 75218                                     P‐0038240 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIGGS, CHARLES H
25 BOULDER ROAD
HANOVER, PA 17331                                    P‐0038241 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNN, VANESSA D
1412 ST. TROPEZ LN
ARLINGTON, TX 76013                                  P‐0038242 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2487 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 653 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COX, TINA
278 MEADOWLARK DRIVE
JEFFERSON, TX 75657                                 P‐0038243 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALCHIK, LARISA Z
216 LADERA PLAZA
UNION CITY, CA 94587                                P‐0038244 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICAFRANCA, MARIA D
7063 OWLS NEST TER
BRADENTON, FL 34203                                 P‐0038245 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES, KENNETH J
218 SERPENTINE ROAD
IRMO, SC 29063                                      P‐0038246 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEDULAPURAM, MADHUKAR
8578 DONAKER ST
SAN DIEGO, CA 92129                                 P‐0038247 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENZ, RENEE
PO BOX 721
SUMMERVILLE, SC 29484                               P‐0038248 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHALL, JOCHEN
5221 141ST STREET CT. NW
GIG HARBOR, WA 98332                                P‐0038249 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAEL RAFFERTY CPC LLC
RAFFERTY, MICHAEL S
2748 EDGEHILL DR
BOUNTIFUL, UT 84010                                 P‐0038250 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSKWAREK, JACEK
1811 E. BOULDER DRIVE
MOUNT PROSPECT, IL 60056                            P‐0038251 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, ASHLEY S
213 FARM ESTATES RD
PERRY, GA 31069                                     P‐0038252 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHURMACHER, JUDITH
5 FINCH RD
NORTH SALEM, NY 10560‐1503                          P‐0038253 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPATES, JOSEPH
913 LAKE WASHINGTON BLUD S
SEATTLE, WA 98144                                   P‐0038254 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, RHONDA E
4980 W 13TH STREET
INDIANAPOLIS, IN 46224                              P‐0038255 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, JAY W
411 WESLEY AVENUE
SAVOY, IL 61874‐9419                                P‐0038256 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMMOND, PATRICIA J
431 COLLAR PRICE RD
BROOKFIELD, OH 44403                                P‐0038257 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGOVSKY, PAUL
1812 HOOD LN
AMBLER, PA 19002                                    P‐0038258 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAMADA, APOSTOL
2133 CHESTNUT AVE APT 7
LONG BEACH, CA 90806                                P‐0038259 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, DAVID
1411 NE 16TH AVE APT 416
PORTLAND, OR 97232                                  P‐0038260 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2488 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 654 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038261 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGH, GRACE
1835 32ND AVE
SAN FRANCISCO, CA 94122                              P‐0038262 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038263 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS S.T
SAN DIEGO, CA 92110                                  P‐0038264 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038265 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038266 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AKI, JAYNE S
1945 WILDCAT PASS
EVANSVILLE, IN 47720                                 P‐0038267 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONSBERG, ROLF
2208 ANTIGUA PLACE APT 923
KISSIMMEE, FL 34741                                  P‐0038268 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESIDERIO, CHRISTOPHER M
4220 E 102ND AVE
CROWN POINT, IN 46307                                P‐0038269 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, BRIDGET F
PO BOX 35906
DES MOINES, IA 50315                                 P‐0038270 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PAPANGELOU, PAUL E
3558 ROLLING TRAIL
PALM HARBOR, FL 34684                                P‐0038271 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URQUHART, LONNIE T
413 BIZZELL BRASWELL RD.
PRINCETON, NC 27569                                  P‐0038272 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URQUHART, BEVERLY D
413 BIZZELL BRASWELL RD.
PRINCETON, NC 27569                                  P‐0038273 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERGER, DIANE M
5538 ABINGTON ROAD
WEST BLOOMFIELD, MI 48322                            P‐0038274 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNEY, MELISSA A
1050 PANICUM DR.
PRESCOTT, AZ 86305                                   P‐0038275 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING‐STANLEY, CAMILLIA
1741 DEKATHALON WAY
HUNTSVILLE, AL 35816                                 P‐0038276 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAWRON, JUDY T
2S456 BARCLAY PLACE
GLEN ELLYN, IL 60137‐6912                            P‐0038277 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, THERESA
6366 SULLIVAN AVENUE
SAN DIEGO, CA 92114                                  P‐0038278 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2489 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 655 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SPRING, DAVID S
P O BOX 474
WESMILFORD, WV 26451                                 P‐0038279 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, STEPHANIE
PO BOX 31868
HOUSTON, TX 77231                                    P‐0038280 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOOKEY, GRETA
301 DANIEL PAUL DRIVE
ARCHDALE, NC 27263                                   P‐0038281 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YALAM, APPA RAO
6905 BADLANDS DR.
MCKINNEY, TX 75070                                   P‐0038282 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANGELEDES, MARK
9940 COUNTY ROAD 915
GODLEY, TX 76044                                     P‐0038283 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038284 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, SHERRY L
10661 N. 155TH E. AVE
OWASSO, OK 74055                                     P‐0038285 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEETING, CARLTON E
3017 BUCKEYE POINT DRIVE
WINTER HAVEN, FL 33881                               P‐0038286 12/10/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
IBARRA, JUSTINA M
24255 BAY AVE
MORENO VALLEY, CA 92553                              P‐0038287 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038288 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEISHMAN, ROBERT
849 NEWTON LANE
PLACENTIA, CA 92870                                  P‐0038289 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIGREW, JOHN H
2380 TITUS ROAD
BATAVIA, OH 45103                                    P‐0038290 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID
9402 NW LEAHY RD
PORTLAND, OR 97229                                   P‐0038291 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038292 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038293 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038294 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038295 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038296 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2490 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 656 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIN, CHIA‐CHIEH
16302 WEDGEWORTH DR
HACIENDA HEIGHTS, CA 91745                          P‐0038297 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038298 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITEK, DONALD C
4456 WAIMEA COURT
SAN JOSE, CA 95118‐1966                             P‐0038299 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038300 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, GLORIA J
11344 S. VINCENNES
CHICAGO, IL 60643                                   P‐0038301 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038302 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TODD A
5590 SMILEY HOLLOW ROAD
GOODLETTSVILLE, TN 37072                            P‐0038303 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038304 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                 P‐0038305 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038306 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSEL, JOHN
1201 WESTERN RUN ROAD
HUNT VALLEY, MD 21030                               P‐0038307 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038308 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIANG, RAY
4396 WINTERGREEN DR
TROY                                                P‐0038309 12/10/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
ROSENAU, MARY C
6100 N ORACLE RD #21
TUCSON, AZ 85704                                    P‐0038310 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSEL, JOHN
1201 WESTERN RUN ROAD
HUNT VALLEY, MD 21030                               P‐0038311 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038312 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, SHAURICA
1950 TRENTON ST.
APT 324
DENVER, CO 80220                                    P‐0038313 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038314 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2491 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 657 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MEREDITH, CURTIS D
8545 WAYSIDE DRIVE
OLMSTED TOWNSHIP, OH 44138                         P‐0038315 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038316 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGH, ELAINE
1835 32ND AVE
SAN FRANCISCO, CA 94122                            P‐0038317 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAYNAK, ERIC J
211 ERVING JACOBS RD.
PORT ANGELES, WA 98362                             P‐0038318 12/10/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HOWARD, CAROL L
8150 BOLD FORBES CT
INDIANAPOLIS, IN 46217                             P‐0038319 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038320 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANDEL JR, RICHARD C
3 WILDWOOD ROAD
PORTLAND, CT 06480                                 P‐0038321 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPSTEIN, CHARLES B
132 SEWALL AVE. #1
BROOKLINE, MA 02446                                P‐0038322 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038323 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOMMAREDDI, MALLIKA
3435 JASMINE AVE
APT 14
LOS ANGELES, CA 90034                              P‐0038324 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, DA W
10716 PRESERVATION WAY
BATON ROUGE, LA 70810                              P‐0038325 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038326 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IZUMI, SUZANNE
2916 DATE ST 23M
HONOLULU, HI 96816                                 P‐0038327 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038328 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, DAVID W
10716 PRESERVATION WAY
BATON ROUGE, LA 70810                              P‐0038329 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTLEDGE, YOLONDA H
805 PALACE CT
NEWPORT NEWS, VA 23608                             P‐0038330 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, PAUL J
11260 37TH AVE SW
SEATTLE, WA 98146                                  P‐0038331 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IZUMI, SUZANN
2916 DATE STREET 23M
HONOLULU, HI 96816                                 P‐0038332 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2492 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 658 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RICE, SANDRA S
10716 PRESERVATION WAY
BATON ROUGE, LA 70810                                P‐0038333 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038334 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODLEY, GLENN L
11219 KEMPSFORD DR
CHARLOTTE, NC 28262                                  P‐0038335 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, KIRSTIN G
10661 N. 155TH EAST AVE
OWASSO, OK 74055                                     P‐0038336 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMBO, PETER K
9015 SW LANCELOT LANE
PORTLAND, OR 97219                                   P‐0038337 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038338 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRYKER, JEFFREY R
2924 LANCELOT LN
CLARKSVILLE, TN 37040                                P‐0038339 12/10/2017    TK Holdings Inc., et al.                    $19,171.50                                                                                   $19,171.50
TRUMBO, PETER K
9015 SW LANCELOT LANE
PORTLAND, OR 97219                                   P‐0038340 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038341 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038342 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMBO, PETER K
9015 SW LANCELOT LANE
PORTLAND, OR 97219                                   P‐0038343 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, WILLIAM S
695 WEDNESBURY RD
ALPHARETTA, GA 30022                                 P‐0038344 12/10/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RISOLIO, NINALOU
12127 LA MAIDA ST
APT 5
VALLEY VILLAGE, CA 91607                             P‐0038345 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, WILLIAM S
695 WEDNESBURY RD
ALPHARETTA, GA 30022                                 P‐0038346 12/10/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NARECHANIA, KHUSHALI G
63 ARLINGTON COURT
KENSINGTON, CA 94707                                 P‐0038347 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, DAVID L
10661 N 155 EAST AVE
OWASSO, OK 74055                                     P‐0038348 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARBIDE, IMTIAZ A
2315 WEST DEVON AVENUE
SECOND FLOOR
CHICAGO, IL 60659                                    P‐0038349 12/10/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
GOLDSTONE, DAVID L
529 ALMANOR ST.
PETALUMA, CA 94954                                   P‐0038350 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2493 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 659 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUR, CLAIR
20 PINE ST APT 1507
NEW YORK, NY 10005                                   P‐0038351 12/10/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEOG, CA 92110                                  P‐0038352 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, HOA T
11407 NE 116TH PL
KIRKLAND, WA 98034                                   P‐0038353 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPOBIANCO, CH
196 SHAW ST
GARFIELD, NJ 07026‐2416                              P‐0038354 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038355 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABINESS, MARVIN
PO BOX 663
BLOOMFIELD, NJ 07003                                 P‐0038356 12/10/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
JAIN, ABHISHEK
27 BURWICK ST
SUGAR LAND, TX 77479                                 P‐0038357 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDSTONE, DAVID L
529 ALMANOR ST.
PETALUMA, CA 94954                                   P‐0038358 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANGELEDES, MARK
9940 COUNTY ROAD 915
GODLEY, TX 76044                                     P‐0038359 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAJAN, RINU
9 WALTER COURT
OLD BETHPAGE, NY 11804                               P‐0038360 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, ANNIE L
13911 E. 103RD STREET NORTH
OWASSO, OK 74055                                     P‐0038361 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEFONG, TON
9016 MARBLE BAY CT.
SACRAMENTO, CA                                       P‐0038362 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHMAN, DARCY
12 BEACON CT.
ANNAPOLIS, MD 21403                                  P‐0038363 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038364 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038365 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEFONG, TON
9016 MARBLE BAY CT.
SACRAMENTO, CA                                       P‐0038366 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABINESS, MARVIN
PO BOX 663
BLOOMFIELD, NJ 07003                                 P‐0038367 12/10/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
JUECKSTOCK, PAUL
1515 LOCHRIDGE RD.
BLOOMFIELD HILLS, MI 48302                           P‐0038368 12/10/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                          Page 2494 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 660 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038369 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038370 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATHAN, NEAL J
6725 N. FRANCISCO
CHICAGO, IL 60645                                   P‐0038371 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESANTIS, LYDIA A
136 1/2 CHESS STREET
MONONGAHELA, PA 15063                               P‐0038372 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPES, DOUGLAS J
W163N10433 RIDGEVIEW LN
GERMANTOWN, WI 53022                                P‐0038373 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOUGALL, AMANDA L
900 NOB HILL AVE N APT 105
SEATTLE, WA 98109                                   P‐0038374 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JANINE
PO BOX 1014
SILVERDALE, WA 98383                                P‐0038375 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGI, CA 92110                                 P‐0038376 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORETTI, JESSICA
11 FENGLER RD
SCARBOROUGH, ME 04074                               P‐0038377 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038378 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038379 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, TIMOTHY P
2497 VICTORIA DRIVE
ALLISON PARK, PA 15101                              P‐0038380 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KADUNC, SUE A
W376S4874 E PRETTY LAKE ROAD
DOUSMAN, WI 53118                                   P‐0038381 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                 P‐0038382 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODE, ERIN A
12094 LANTZ LANE
MORENO VALLEY, CA 92555                             P‐0038383 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038384 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLEY, CYNTHIA L
2377 NE ADLER CT
POULSBO, WA 98370                                   P‐0038385 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARMAN, LESLIE B
606 GANTWOOD LANE
WHITSETT, NC 27377                                  P‐0038386 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2495 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 661 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FRIED, ROSS J
242 PIN OAK RD
FREEHOLD, NJ 07728                                   P‐0038387 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHESTER, JOHN T
16 CREVELING RD
BLOOMSBURY, NJ 08804‐6002                            P‐0038388 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038389 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, EARNESTINE
2011 N 9TH STREET
KANSAS CITY, KS 66101                                P‐0038390 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038391 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, JACK F
92 RIO VISTA LN
RED BLUFF, CA 96080                                  P‐0038392 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038393 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JAMES W
5461 JULIE ANN CT
BETTENDORF, IA 52722                                 P‐0038394 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, DAVID W
10716 PRESEREVATION WAY
BATON ROUGE, LA 70810                                P‐0038395 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038396 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEPHANH, MUANG
8421 TRIMMER WAY
SACRAMENTO, CA 95828                                 P‐0038397 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARY, WAYNE G
2161 SW 176 AVE
MIRAMAR, FL 33029                                    P‐0038398 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEPHANH, MUANG
NO ADDRESS PROVIDED
                                                     P‐0038399 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GABLE, CRAIG W
1324 CHELSEA WALK NE
ISSAQUAH, WA 98029                                   P‐0038400 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARBIDE, SAKINA
2315 WEST DEVON AVENUE
SECOND FLOOR
CHICAGO, IL 60659                                    P‐0038401 12/10/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SALAZAR, KENNETH M
13411 C ST S
TACOMA, WA 98444                                     P‐0038402 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038403 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRISON, LISA
2857 TURNBULL STREET
OCEANSIDE, CA 92054‐3738                             P‐0038404 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2496 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 662 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038405 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALANCA, JOYCE M
550 INDIAN TRAIL
ANAHEIM HILLS, CA 92807                             P‐0038406 12/10/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
COLBERT, SUZANNE L
5613 YARROW STREET
ARVADA, CO 80002                                    P‐0038407 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBRAMANIAN, NIMI
49084 FOUNDERS CT
CANTON, MI 48187                                    P‐0038408 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, JOHN B
104 TREMONT ROAD
SPARTANBURG, SC 29306                               P‐0038409 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KWOK, CHI M
7 ASPEN DR
LIVINGSTON, NJ 07039                                P‐0038410 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLAS, PAMELA E
3024 WOODLAND TRAIL
MIDDLETON, WI 53562                                 P‐0038411 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, JOHN B
104 TREMONT ROAD
SPARTANBURG, SC 29306                               P‐0038412 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIWANDI, AHMAD W
7300 WESTWIND COURT
BOWIE, MD 20715                                     P‐0038413 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWTHORNE, CHRIS D
2547 W 4TH ST
GRAND ISLAND, NE 68803                              P‐0038414 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038415 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, KELLY A
4327 BABCOCK AVE
STUDIO CITY, CA 91604                               P‐0038416 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038417 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, JOHN B
104 TREMONT ROAD
SPARTANBURG, SC 29306                               P‐0038418 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROTTY, JUSTIN P
11 LINDEN ROAD
HAMPTON FALLS, NH 03844                             P‐0038419 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALSAFFAR, HAITHEM
15 ORESHAN CT
COHOES, NY 12047                                    P‐0038420 12/10/2017    TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
JACOB, GEORGE C
4008 BREWER DRIVE
PLANO, TX                                           P‐0038421 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DA, JOHN B
104 TREMONT ROAD
SPARTANBURG, SC 29306                               P‐0038422 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2497 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 663 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHO, HYEON‐JE
41771 HIGGINS WAY
FREMONT, CA 94539                                    P‐0038423 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARFORD, LAURIE D
6756 WINDERMERE CT
ALLENTOWN, PA 18104                                  P‐0038424 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERHELMAN, BETTY L
10650 BRIDGE HAVEN RD.
APPLE VALLEY, CA 92308                               P‐0038425 12/10/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CODIANNE, KELLI M
610 7TH STREET
BOONVILLE, MO 65233                                  P‐0038426 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, JAMES M
8066 SW 81ST LOOP
OCALA, FL 34476                                      P‐0038427 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS, MITCHELL K
610 7TH STREET
BOONVILLE, MO 65233                                  P‐0038428 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTIER, ROBYN A
1 MAPLE RUN
HAINES CITY, FL 33844                                P‐0038429 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERHELMAN, LYNN H
10650 BRIDGE HAVEN RD.
APPLE VALLEY, CA 92308                               P‐0038430 12/10/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MAIWANDI, SPOZHMAI W
7300 WESTWIND COURT
BOWIE, MD 20715                                      P‐0038431 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALSAFFAR, HAITHEM
15 ORESHAN CT
COHOES, NY 12047                                     P‐0038432 12/10/2017    TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
MIKITA, FAITH
660 N BALLANTYNE LN
EAGLE, ID 83616                                      P‐0038433 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMERVILL, EMILY A
7333 S. TAMARAC ST.
CENTENNIAL, CO 80112                                 P‐0038434 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, CLARENCE A
1625 HASTINGS RD
GAUTIER, MS 39553                                    P‐0038435 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038436 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICAFRANCA, RYAN R
7063 OWLS NEST TER
BRADENTON, FL 34203‐8023                             P‐0038437 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIWANDI, AHMAD W
7300 WESTWIND COURT
BOWIE, MD 20715                                      P‐0038438 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUTROWSKY, DAVID
10711 GATEWOOD AVE
SILVER SPRING, MD 20903‐1014                         P‐0038439 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANGELO, MICHAEL A
11 FENGLER RD
SCARBOROUGH, ME 04074                                P‐0038440 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2498 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 664 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038441 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHOURY, KATHRYN L
7558 W THUNDERBIRD RD
STE 1‐416
PEORIA, AZ 85381                                   P‐0038442 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038443 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, JOHN B
104 TREMONT ROAD
SPARTANBURG, SC 29306                              P‐0038444 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038445 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE AZEVEDO, ROSE
2433 CRYSTAL SPRINGS CT
TULARE, CA 93274‐7863                              P‐0038446 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                P‐0038447 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, JOHN B
104 TREMONT ROAD
SPARTANBURG, SC 29306                              P‐0038448 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESALVO, DEBORAH L
2583 TRAVOIS WAY SW
LILBURN, GA 30047                                  P‐0038449 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOT, JOSHUA J
1612 BUENA VISTA STREET
KALAMAZOO, MI 49001                                P‐0038450 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAATS, AIMEE
8761 BLUFF LANE
FAIR OAKS, CA 95628                                P‐0038451 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAYTON, DEIDRA L
30610 CORBIN AVE.
WALKER, LA 70785                                   P‐0038452 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASSAN, SAM
3515 102ND AVE NE
LAKE STEVENS, WA 98258                             P‐0038453 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRLEY, MIKEL P
80 HOMESTEAD RD
WINTHROP, WA 98862‐9771                            P‐0038454 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, JOHN B
104 TREMONT ROAD
SPARTANBURG, SC 29306                              P‐0038455 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRLEY, MILEL P
80 HOMESTEAD RD
WINTHROP, WA 98862‐9771                            P‐0038456 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMMONS, RUSH
2912 FOXHALL CIRCLE
AUGUSTA, GA 30907                                  P‐0038457 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOLPE, DAVID
3002 MILTON CT
LAREDO, TX 78041                                   P‐0038458 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2499 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 665 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WOOTAN, MICHAEL T
2193 SE 60TH AVENUE
HILLSBORO, OR 97123                                P‐0038459 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGNEW, JACQUELINE M
34 RED OAK LANE
BALLSTON SPA, NY 12020                             P‐0038460 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGGINBOTHAM, ROY
19018 E MAUNA LOA AVE
GLENDORA, CA 91740                                 P‐0038461 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRLEY, MIKEL P
MIKEL SHIRLEY
80 HOMESTEAD RD
WINTHROP, WA 98862‐9771                            P‐0038462 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE', LONNIE
110 CUMBERLAND DR
OVILLA, TX 75154                                   P‐0038463 12/10/2017    TK Holdings Inc., et al.                   $102,072.52                                                                                  $102,072.52
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038464 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAMOIAN, DAVID V
2 WINDY HILL LANE
WAYLAND, MA 01778                                  P‐0038465 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, JOHN B
104 TREMONT ROAD
TREMONT ROAD
SPARTANBURG, SC 29306                              P‐0038466 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                P‐0038467 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, BARBARA E
675 BLACK RIDGE LANE
NIPOMO, CA 93444                                   P‐0038468 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIE, BRIAN S
10276 WEXFORD CT.
NEWBURGH, IN 47630                                 P‐0038469 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANEY, DAVID Q
1810 SAN LORENZO AVE
BERKELEY CA. 94707
BERKELEY, CA 94707                                 P‐0038470 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBRAMANIAN, NIMI
49084 FOUNDERS CT
CANTON, MI 48187                                   P‐0038471 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHENKEL, ROBERT
15 GRANITE ROAD
CHAPPAQUA, NY 10514                                P‐0038472 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, JOHN B
104 TREMONT ROAD
SPARTANBURG, SC 29306                              P‐0038473 12/10/2017    TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
NERY, ERNESTO
17600 LOG HILL DRIVE
RIVERSIDE, CA 92504                                P‐0038474 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANCE, GEORGE B
518 WILL NANCE ROAD
CHADBOURN, NC 28431                                P‐0038475 12/10/2017    TK Holdings Inc., et al.                     $6,100.87                                                                                    $6,100.87



                                                                                        Page 2500 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 666 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MAIWANDI, AHMAD W
7300 WESTWIND COURT
BOWIE, MD 20715                                      P‐0038476 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY B & DEBRA M. BURKE RE
BURKE, DEBRA M
JEFFREY B & DEBRA M BURKE REV
6 CATBIRD COURT
STAFFORD, VA 22556                                   P‐0038477 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038478 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIRCHILD, ROGER M
713 LAKESHORE DR
CEDAR FALLS, IA 50613                                P‐0038479 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038480 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBSON, PETER E
200 EAST END AVE.
APT. 12
NEW YORK, NY 10128                                   P‐0038481 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038482 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038483 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRKLAND, OCTAVIA S
196 SUNCREST DR
VERONA, PA 15147                                     P‐0038484 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGELHART, CINTAMANI
1411 NW 5TH AVE
GAINESVILLE, FL 32603                                P‐0038485 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOHLHORST‐JONES, LAURA
216 S RAUTHLAND AVE
WAPAKONETA, OH 45895                                 P‐0038486 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURCIO, JOHN J
PO BOX 46
TAPPAN, NY 10983                                     P‐0038487 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038488 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038489 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0038490 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, HEIDI S
65 DRESDEN AVE
GARDINER, ME 04345                                   P‐0038491 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGEL, HAROLD
30728 LAKEFRONT DRIVE
AGOURA HILLS, CA 91301                               P‐0038492 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2501 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 667 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038493 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINDLEY, ALISA A
NO ADDRESS PROVIDED
                                                    P‐0038494 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038495 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, ANGELA C
PO BOX 703
SILVERTON, OR 97381                                 P‐0038496 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOSO, CESAR E
1302 E THOUSAND OAKS BLVD
THOUSAND OAKS, CA 91362                             P‐0038497 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038498 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, JOAQUIN G
P.O. BOX 462161
ESCONDIDO, CA 92046‐2161                            P‐0038499 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038500 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038501 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANNING, MEAGAN E
15590 CASTLEGATE COURT
COLORADO SPRINGS, CO 80921                          P‐0038502 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038503 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, VALERIE B
7015 BROOKVIEW RD
ROANOKE, VA 24019‐6255                              P‐0038504 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNOWDEN, TAMI J
11957 E STAGECOACH DRIVE
PARKER, CO 80138                                    P‐0038505 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORETTO, VICTORIA K
110 COMPASS POINT DR.
MADISON, AL 35758                                   P‐0038506 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTER, WILLIAM G
5407 FRESNO AVE.
ATASCADERO, CA 93422                                P‐0038507 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSCHEN, MARTIN R
2506 171ST ST. E.
TACOMA, WA 98445                                    P‐0038508 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOLAHER, FRANCIS J
15134 OXFORD HOLLOW ROAD
HUNTERSVILLE, NC 28078                              P‐0038509 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNOWDEN, WILLIAM G
11957 E STAGECOACH DRIVE
PARKER, CO 80138                                    P‐0038510 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2502 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 668 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SMITH, MELANIE K
14 WILLOWBROOK LANE
FREEPORT, NY 11520                                  P‐0038511 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZGERALD, MIKE J
8420 BELLECHASSE DR
DAVISON, MI 48423                                   P‐0038512 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, SCOTT C
875 S 730 W
PAYSON, UT 84651                                    P‐0038513 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, KATHY S
604 HELEN ST.
KANNAPOLIS, NC 28083                                P‐0038514 12/10/2017    TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038515 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, DAVID D
4346 KRESS DRIVE
BELLEFONTAINE, OH 43311                             P‐0038516 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACOSTA, FLOR DE MARIA
161 COLE MANOR DR
ATHENS, GA 30606                                    P‐0038517 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, APRIL M
1306 CAMELOT DRIVE
FAYETTEVILLE, NC 28304                              P‐0038518 12/10/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038519 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038520 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038521 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, KAREN K
2647 COUNTY ROAD 22 NW
ALEXANDRIA, MN 56308                                P‐0038522 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038523 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLERTON, AMANDA L
2620 OAK CREAST DRIVE
LITTLE ELM, TX 77068                                P‐0038524 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038525 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMIN, KINNARI S
1404 CHESWOLD DRIVE
LANSDALE, PA 19446                                  P‐0038526 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038527 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLONE, SUSAN V
6125 MISTY BROOK COURT
LAS VEGAS, NV 89149                                 P‐0038528 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2503 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 669 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
HASSON, LEONARD S
75 PINEHURST CIRCLE
LITTLE ROCK, AR 72212                                P‐0038529 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, JENNY M
684 EDENDERRY DRIVE
VACAVILLE, CA 95688                                  P‐0038530 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GREEN, MATTHEW D
2009 MAPLETREE LANE
CAHOKIA, IL                                          P‐0038531 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BURKE, JEFFREY B
6 CATBIRD COURT
STAFFORD, VA 22556                                   P‐0038532 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLFOND, JEFF M
NO ADDRESS PROVIDED
HOXIE, AR 72433                                      P‐0038533 12/10/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
ROTH, JANICE M
1301 SW 12TH TERRACE
CAPE CORAL, FL 33991                                 P‐0038534 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OLAWOYIN, OLADIPUPO
8400 SUNRISE LAKES BLVD
APT 301
SUNRISE, FL 33322                                    P‐0038535 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHMITH, STEVE G
424 PHEASANT COURT
WORDEN, IL 62097                                     P‐0038536 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOCH, KIM
340 HERBSTER ST.
FREMONT, OH 43420                                    P‐0038537 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTE, JOHN M
4904 LUCE RD.
LAKELAND, FL 33813                                   P‐0038538 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, FURGUS L
POST OFFICE BOX 94
CORTE MADERA, CA 94976                               P‐0038539 12/10/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
LONG, JOY B
760 GARDENSIDE CIR SE
MARIETTA, GA 30067                                   P‐0038540 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CORLEY, DEDRIC D
8824 GRAHAM DRIVE
BATON ROUGE, LA 70814                                P‐0038541 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARRINGTON, CRAIG P
41139 DENIAN CT.
MURRIETA, CA 92562                                   P‐0038542 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTE, JOHN M
4904 LUCE RD.
LAKELAND, FL 33813                                   P‐0038543 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYNOLDS, ELIZABETH A
385 WEST K ST
BENICIA, CA                                          P‐0038544 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BLAKE, TREMAINE
3610 SUFFOLK COURT
FLUSHING, MI 48433                                   P‐0038545 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STORCH, ARNOLD
27896 257 AVE. SE
MAPLE VALLEY, WA 98038                               P‐0038546 12/10/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00

                                                                                          Page 2504 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 670 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WEST, MELANIE M
30220 CHEVIOT HILLS DR
FRANKLIN, MI 48025                                  P‐0038547 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, RANDAL K
760 GARDENSIDE CIR SE
MARIETTA, GA 30067                                  P‐0038548 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, LOUISE D
P.O. BOX 361
FRENCH VILLAGE, MO 63036                            P‐0038549 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PEAK, ROY D
107 N. HAZELWOOD DR.
MOCKSVILLE, NC 27028                                P‐0038550 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIOPRIS‐CUBILLO, WALTER
752 GREELEY AVENUE
APARTMENT 1B
FAIRVIEW, NJ 07022                                  P‐0038551 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADEE, PAULA J
2306 SUMAC CIR
WOODBURY, MN 55125                                  P‐0038552 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBERT, TAYLOR B
22142 PRINCETON CIRCLE
FRANKFORT, IL 60423‐8505                            P‐0038553 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALMORE, POLLY Y
749 WOODRIDGE DRIVE
DESOTO, TX 75115                                    P‐0038554 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALBUENA, MICHAEL
985 MENTE LINDA LOOP
MILPITAS, CA 95035                                  P‐0038555 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COCHRAN, BARBARA
PO BOX 828
HOLLY SPRINGS, GA 30412                             P‐0038556 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUER, PATRICIA A
609 BURNETT AVE. APT. #7
SAN FRANCISCO, CA 94131                             P‐0038557 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, LARRY C
5337 COTTEY ST
FORT WORTH, TX 76105                                P‐0038558 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, JOSHUA
16500 SANCTUARY CIR
EAST LANSING, MI 48823                              P‐0038559 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZGERALD, MIKE J
8420 BELLECHASSE DR
DAVISON, MI 48423                                   P‐0038560 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURLEY, TNESIA J
1749 STONEMAN DRIVE
SUISUN, CA 94585                                    P‐0038561 12/10/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
CHEN, ZHIMING
199 PALM BEACH PLANTATION BLV
ROYAL PALM BEACH, FL 33411                          P‐0038562 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, RYAN
4537 LITTLETON PL
LA CANADA, CA 91011                                 P‐0038563 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEILL, PAUL T
11763 GOOD DAY ROAD
MELBA, ID 83641                                     P‐0038564 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2505 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 671 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BATTEE, WILLIAM L
132 KERRY LYNN CT.
WILLIAMSTOWN, NJ 08094                              P‐0038565 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JESSICA
769 S OAKLAND ST
AURORA, CO 80012                                    P‐0038566 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, CHRISTOPHER J
802 SPRING MEADOW COURT
SIMPSONVILLE, SC 29680                              P‐0038567 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FENNICHE, IDIR
1888 BERKELEY WAY
APT 510
BERKELEY, CA 94703                                  P‐0038568 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNEMA, STACEY M
2804 E HOWELL ST
SEATTLE, WA 98122                                   P‐0038569 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADIKI, FOUAD
9733 BONANZA CREEK AVE
LAS VEGAS, NV 89148                                 P‐0038570 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FENNICHE, IDIR
1888 BERKELEY WAY
APT 510
BERKELEY, CA 94703                                  P‐0038571 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORCH, ARNOLD
27896 257 AVE SE
MAPLE VALLEY, WA 98038                              P‐0038572 12/10/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HENDRIX, MEGANN S
3904 N. MORRIS BLVD.
SHOREWOOD, WI 53211                                 P‐0038573 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUMM, CHESTER A
5460 ALEXANDRIA DRIVE
LAKE IN THE HILL, IL 60156                          P‐0038574 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANGUAY, DAWN M
172 SCOTT LN
WACONIA, MN 55387                                   P‐0038575 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARVER, SAMUEL
754 MOOSE CREEK WAY
GALT, CA 95632                                      P‐0038576 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOUWEZEM, PATRICE T
21340 BUNYAN CIRCLLE
GERMANTOWN, MD 20876                                P‐0038577 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, GAIL C
1535 SOUTH INDIAN CREEK DRIVE
STONE MOUNTAIN, GA 30083                            P‐0038578 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, LATESHIA
345 CLASSON AVENUE
APT 11E
BROOKLYN, NY 11205                                  P‐0038579 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, CURTIS
176 SPEARS XING
MILLBROOK, AL 36054                                 P‐0038580 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOTTESMAN, MICHELLE R
6011 NORTHFIED ROAD
WEST BLOOMFIELD, MI 48322                           P‐0038581 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2506 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 672 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BIRDSEY, JENNIFER A
509 33 ROAD
CLIFTON, CO 81520                                   P‐0038582 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROBEE, BRIAN A
8761 BLUFF LANE
FAIR OAKS, CA 95628                                 P‐0038583 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ROBERT A
929 E. FOOTHILL BLVD #48
UPLAND, CA 91768                                    P‐0038584 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAU, DEBORAH J
17914 REDRIVER SONG
SAN ANTONIO, TX 78259‐3583                          P‐0038585 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAU, DEBORAH J
17914 REDRIVER SONG
SAN ANTONIO, TX 78259‐3583                          P‐0038586 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCO, LAURA
8655 BELFORD AVENUE APT#119
LOS ANGELES, CA 90045                               P‐0038587 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUMM, PATRICIA M
5460 ALEXANDRIA DRIVE
LAKE IN THE HILL, IL 60156                          P‐0038588 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONGAONKAR, PRASAD C
409 FAIRVIEW AVE
APT C
ARCADIA, CA 91007                                   P‐0038589 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, BELINDA
705 SYLVIAN DRIVE
LAFAYETTE, TN 37083                                 P‐0038590 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, MARK J
5426 PANORAMIC LANE
SAN DIEGO, CA 92121                                 P‐0038591 12/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MEIER, GARRETT A
3626 BENNINGTON WAY
SAN ANTONIO, TX 78261                               P‐0038592 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOT APPLICABLE
KINNEY, ISMAEL
2254 MIRA MONTE ST
CORONA, CA 92879                                    P‐0038593 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ JR, RAFAEL
3025 PRAIRIE ST
FRANKLIN PARK, IL 60131                             P‐0038594 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATUM, LATASHA M
3811 LOTO CT
STOCKTON, CA 95206                                  P‐0038595 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, MATTHEW G
746 WESLEY AVE
UNIT 1S
OAK PARK, IL 60304                                  P‐0038596 12/11/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
STEVENS, DONALD E
32118 VILLAGE 32
CAMARILLO, CA 93012                                 P‐0038597 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE LANFRANCO, JUDITH L
P.O. BOX 363
LAKEPORT, CA 95453                                  P‐0038598 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2507 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 673 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FORD, SCOTTY A
NO ADDRESS PROVIDED
                                                   P‐0038599 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLOY, JOSH M
10009 ROYAL COLONY DR
WAXHAW, NC 28173                                   P‐0038600 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MECHELLE N
1256 KILREASE CIRCLE
EL SOBRANTE, CA 94803                              P‐0038601 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, JAE H
924 ESTELLE AVE
APT D
GLENDALE, CA 91202                                 P‐0038602 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULL CHIROPRACTIC
MULL, DAVE R
DAVE R.MULL/MULL CHIROPRACTIC
5137 ITASCA LANE
LAS VEGAS, NV 89122                                P‐0038603 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                               P‐0038604 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBUG, OH 45342                                P‐0038605 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                               P‐0038606 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES‐LEDEE, MANUEL A
PO BOX 1312
COAMO, PR 00769                                    P‐0038607 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPI, MICHAEL
271 WEST MAIN STREET
BERGENFIELD, NJ 07621                              P‐0038608 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                               P‐0038609 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                               P‐0038610 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                               P‐0038611 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                               P‐0038612 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                               P‐0038613 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MARLA M
PO BOX 17005
FERNANDINA BEACH, FL 32035                         P‐0038614 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEMENT, KARL
NO ADDRESS PROVIDED
                                                   P‐0038615 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2508 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 674 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MANGE, SYLVIA
6842 S. SONORAN BLOOM AVE.
TUCSON, AZ 85756                                    P‐0038616 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, WILLIAM
P.O. BOX 212
MARKED TREE, AR 72365                               P‐0038617 12/11/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
ENCARNACION, OSCAR
717 MOORE ST.
LUFKIN, TX 759041                                   P‐0038618 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
ORTEGA URIBE, JENNIER
PO BOX 1601
GONZALES, CA 93926                                  P‐0038619 12/11/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BUZZARD, SHIRLEY
510 N STREET, SW
APT. N527
WASHINGTON, DC 20024                                P‐0038620 12/11/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
ABNEY, ERIC S
502 E DURHAM
STRAFFORD, MO 65757                                 P‐0038621 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSS, JUDY
6727 168TH STREET
FLUSHING, NY 11365                                  P‐0038622 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT JR, GEORGE H
9 GALLO COURT
LAWRENCEVILLE, NJ 08648                             P‐0038623 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTH, CATHERINE K
6337 RED HAVEN RD
COLUMBIA, MD 21045                                  P‐0038624 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEKIN, JENNIFER A
34 N EMPRESS DRIVE
HAWTHORN WOODS, IL 60047                            P‐0038625 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTMAN, HOWARD
28 PEARL ST
MILFORD, CT 06460                                   P‐0038626 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINE, ERIK A
429 GANDY DANCER CT
HAGERSTOWN, MD 21740                                P‐0038627 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUAIBE, MOHAMMED L
7409 HILLMONT DRIVE
OAKLAND 94605                                       P‐0038628 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASPROMONTI, KRISTIN L
134 PINEWOOD DRIVE
HAMILTON, NJ 08690                                  P‐0038629 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEADS, SURONDA L
10203 MAGNOLIA POINTE BLVD
APT 10203
DULUTH, GA 30096                                    P‐0038630 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFULLIN, GAR
PO BOX 1060
480 COPELAND HILL RD
SMITHVILLE, TX 78957                                P‐0038631 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAFT, ALFRED
228 PINERIDGE ROAD
TORRINGTON, CT 06790                                P‐0038632 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2509 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 675 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CLARK, MALCOLM
P.O. BOX 1307
5808 JOHN BOUDREAUX ROAD
ABBEVILLE, LA 70511                                 P‐0038633 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, JESSICA L
8 TORY DRIVE
SHREWSBURY, MA 01545                                P‐0038634 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILIAN, LORNA E
6707 POWERS CT
SHELBY TOWNSHIP, MI 48317‐2235                      P‐0038635 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JANET C
125 RIVER RUN RD.
DURHAM, NC 27712‐3335                               P‐0038636 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY GREEN, BASHAYA D
544 OLD BACK RIVER ROAD
GOOSECREEK, SC 29445                                P‐0038637 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASSI, SARAH E
719 SPRING ST.
BETHLEHEM, PA 18018                                 P‐0038638 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUALLO, INGRID
2151 SW 16TH TERRACE
MIAMI, FL 33145                                     P‐0038639 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLAWAY, ROSEMARY L
1778 BERKSHIRE CIR. SW
VERO BEACH, FL 32968                                P‐0038640 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, DOUGLAS J
93 BRUCE ROAD
RED BANK, NJ 07701                                  P‐0038641 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, DOMINIQUE C
5408 CHANNING RD
BALTIMORE, MD 21229                                 P‐0038642 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENEZIA, REGINA R
93 BRUCE ROAD
RED BANK, NJ 07701                                  P‐0038643 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRONEYES, CARL B
PO BOX 367
FORT YATES, ND 58538                                P‐0038644 12/11/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
FULK, TERRINA L
9337 CHERRY GROVE ROAD
LINVILLE, VA 22834                                  P‐0038645 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE (DAWKINS), SHARI A
31 FRANCES DRIVE
WESTBURY, NY 11590                                  P‐0038646 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, JEFFREY S
2670 BUCKER RD
LAKE ORION, MI 48362‐2008                           P‐0038647 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNIZ, JUDITH M
COMPOSTELA 1771
COLLEGE PARK
SAN JUAN, PR 00921                                  P‐0038648 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC JR, PERCY J
2440 NECHES AVE
PORT ARTHUR, TX 7642                                P‐0038649 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DANIELLE N
5014 LAGUNA RD
COLLEGE PARK, MD 20740                              P‐0038650 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2510 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 676 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ARCHER, ANTHONY W
PO BOX 570801
DALLAS, TX 75357                                    P‐0038651 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES E
1033 WEALDSTONE ROAD
CRANBERRY TWP., PA 16066‐8306                       P‐0038652 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVERSTEIN, MARIAN R
2185 LEMOINE AVENUE, APT 2L
FORT LEE, NJ 07024‐6017                             P‐0038653 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WECHT, MATTHEW I
210 A GARFIELD AVE
COLLINGSWOOD, NJ 08108                              P‐0038654 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPOREALE, NICOLA
117 SALAMANDER COURT
STATEN ISLAND, NY 10309                             P‐0038655 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, JENNY
130 MARKET STREET
APARTMENT 2
BROCKTON, MA 02301                                  P‐0038656 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, SUMAYA
102 COLT PL
TOBYHANNA, PA 18466                                 P‐0038657 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPOREALE, LISA
117 SALAMANDER COURT
STATEN ISLAND, NY 10309                             P‐0038658 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ANDREA A
605 ARMENTA STREET
SANTA FE, NM 87505                                  P‐0038659 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISTER, THOMAS C
423 FOX MEADOW DR.
WEXFORD, PA 15090                                   P‐0038660 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONTRERAS, CHRISTINA M
PO BOX 731
CEDAR CREEK, TX 78612                               P‐0038661 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, LONG
8042 TRASK AVE
APT D
WESTMINSTER, CA 92683                               P‐0038662 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDRICK, MELODY A
19431 WEST LAKE DRIVE
MIAMI, FL 33015                                     P‐0038663 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALTON, DAVID T
5576 SKYLAND DRIVE
FOREST PARK, GA 30297                               P‐0038664 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HUONG T
5743 BUTCH CANYON
SAN ANTONIO, TX 78252                               P‐0038665 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOSATO, LISA
104 OLIVE STREET
HUNTINGTON STATI, NY 11746                          P‐0038666 12/11/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
DOSS III, ARTHUR J
3016 INDIAN POINT RD
SUFFOLK, VA 23434                                   P‐0038667 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2511 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 677 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
TRAN, LONG
8042 TRASK AVE
APT D
WESTMINSTER, CA 92683                              P‐0038668 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTELLO, EMILY
2155 E STEGER RD
CRETE, IL 60417                                    P‐0038669 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLUSKEY, JANE
74 MOUNT VERNON AVE
MELROSE, MA 02176                                  P‐0038670 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HUONG T
5743 BUTCH CANYON
SAN ANTONIO, TX 78252                              P‐0038671 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPER, JESSICA
837 RUNNINGWOOD CIRCLE
MOUNTAIN VIEW, CA 94040                            P‐0038672 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRECO, RAY
2213 ROUTE 32
SAUGERTIES, NY 12477                               P‐0038673 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTY, MICHAEL E
4268 HIGH ST
APT#2
ECORSE, MI 48229                                   P‐0038674 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, JUANITA J
2058 HAMPTON HILL DR.
MEMPHIS                                            P‐0038675 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐0/6
SAVANNAH, GA 31407                                 P‐0038676 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISLER, CAROL S
3712 LEMON ST.
METAIRIE, LA 70006                                 P‐0038677 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHMULIVER, YANA
5742 KENISTON AVE
LOS ANGELES, CA 90043                              P‐0038678 12/11/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
GOLDBERG, CECILEE A
31318 FOUNDERS AVENUE
SELBYVILLE, DE 19975                               P‐0038679 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, TANGELA Y
PO BOX 221613
HOLLLYWOOD, FL 33020                               P‐0038680 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHAEL W
13202 FERGUSON FOREST DRIVE
CHARLOTTE, NC                                      P‐0038681 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK CRICHTON, SHELLAN M
120 MAGNOLIA TREE LN
PARIS, TN 38242                                    P‐0038682 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KIRK E
15 PINE VILLA TRAIL
AURORA, OH 44202                                   P‐0038683 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, ANDREA S
3554 RICHARDS RUN
POWHATAN, VA 23139                                 P‐0038684 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2512 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 678 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BECK, JIMMY A
PO BOX 1102
MORIARTY, NM 87035                                  P‐0038685 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHANIC, JUDY M
17315 PINECREEK HOLLOW LN
HOUSTON, TX 77095                                   P‐0038686 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURST, WETZEL M
60173 E ARROYO GRANDE DR
ORACLE, AZ 85623                                    P‐0038687 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOWDY, COREY W
12203 S. LONGWOOD DRIVE
APT.1
BLUE ISLAND, IL 60406                               P‐0038688 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIM, EUGENE
1336 E. 36TH STREET
OAKLAND, CA 94602                                   P‐0038689 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLACEK, MARK W
614 HAMPTON ST
ALLIANCE, NE 69301                                  P‐0038690 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZARUS, PETER
301 SLEEPY HOLLOW DR
MECHANICSBURG, PA 17055                             P‐0038691 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSON, AUGIE
1607 SPAULDING
BARTLETT, IL 60103                                  P‐0038692 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACGREGOR, JESSIE N
2770 HWY 545
CONWAY, SC 29526                                    P‐0038693 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, DARLENE M
55 WOODLAND ROAD
BRAINTREE, MA 02184                                 P‐0038694 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZARUS, PETER
301 SLEEPY HOLLOW DR
MECHANICSBURG, PA 17055                             P‐0038695 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEMZIK, CLEDA M
NO ADDRESS PROVIDED
                                                    P‐0038696 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABROTT, KARRY A
797 E BROKAW RD
SAN JOSE, CA 95112                                  P‐0038697 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULKIN, MICHAEL H
1464 CONCORDE CIRCLE
HIGHLAND PARK, IL 60035                             P‐0038698 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAUCHAMP, RANDY L
8256 S 151ST ST
OMAHA, NE 68138                                     P‐0038699 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, CHRISTINA A
10637 GLASS TUMBLER PATH
COLUMBIA, MD 21044                                  P‐0038700 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZA, CATHY D
6732 SW 199TH CT.
BEAVERTON, OR 97078                                 P‐0038701 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAEGER, JASON
9144 CAMBRIDGE DR.
SALINE, MI 48176                                    P‐0038702 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2513 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 679 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CUFFIE, IBN A
30 WELLAND AVE
IRVINGTON, NJ 07111                                 P‐0038703 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCKLEY, ROBERT G
126 MADELINE WAY APT. #124
SPRINGFIELD, TN 37188                               P‐0038704 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASS, MINDY H
1702 MILL ST
APT 508
DES PLAINES, IL 60016                               P‐0038705 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL JR, JAMES L
PO BOX 792
BATH, NY 14810                                      P‐0038706 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYGENS, ALEXANDER R
27928 US HWY 331
OPP, AL 36467                                       P‐0038707 12/11/2017    TK Holdings Inc., et al.                      $358.17                                                                                       $358.17
SOTO, REUBEN
3440 CORNELL ROAD
BETHLEHEM, PA 18020                                 P‐0038708 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URETSKY, GERALD A
406 BREES BLVD.
SAN ANTONIO, TX 78209                               P‐0038709 12/11/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
GILL, CHIQUITA C
7009 S. ADA ST
CHICAGO, IL 60636                                   P‐0038710 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEIRICK, EDWARD W
5833 TIMBER LAND CIRCLE
FITCHBURG, WI 53711‐5173                            P‐0038711 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIT, SANDRA
16630 E 2500TH RD
CHRISMAN, IL 61924                                  P‐0038712 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRISCOLL, PATRICIA
18 BLUESTEM CT
STREAMWOOD, IL 60107                                P‐0038713 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SÁNCHEZ, JOSÉ A
HC 1 BOX 3000
YABUCOA, PR 00767                                   P‐0038714 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBURN, JOHNNY L
PO BOX 597
MIMBRES, NM 88049                                   P‐0038715 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, CONNIE D
8241 AINSWORTH STREET
CHARLOTTE, NC 28216                                 P‐0038716 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRISCOLL, PATRICIA A
18 BLUE STEM CT
STREAMWOOD, IL 60107                                P‐0038717 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUMGART, DANIEL A
865 RUSSET DR
BROOKFIELD, WI 53045                                P‐0038718 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, ZHENGYIN
371 W GLENN AVE
APT 22
AUBURN, AL 36830                                    P‐0038719 12/11/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LIBONATI, JOSEPH R
PO BOX 443
MILLBROOK, NY 12545                                 P‐0038720 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2514 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 680 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
D'ALELIO, ANNA
565 S OGDEN DRIVE
LOS ANGELES, CA 90036                                P‐0038721 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOCHICCHIO, PAUL
41 HUNTING LANE
SHERBORN, MA 01780                                   P‐0038722 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, ZHENGYIN
371 W GLENN AVE
APT 22
AUBURN, AL 36830                                     P‐0038723 12/11/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HAMLEY, DAVID K
6160 W IRMA LN
GLENDALE, AZ 85308                                   P‐0038724 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUMGART, ALBERT
865 RUSSET DR
BROOKFIELD, WI 53045                                 P‐0038725 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTIN, ERNEST R
405 DAVIS AVE
FLORENCE, AL 35633                                   P‐0038726 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAIN, THOAMS J
211 KAY AVENUE
SALISBURY, MD 21801‐7120                             P‐0038727 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUMGART, ALBERT
NO ADDRESS PROVIDED
                                                     P‐0038728 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLINGSWORTH, MIKE L
107 MAHAFFEY COVE
RAYMOND, MS 39154                                    P‐0038729 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMICH, DAVID
10390 CULIACAN PASS TRAIL
RENO, NV 89521                                       P‐0038730 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUMGART, ALBERT
865 RUSSET DR
BROOKFIELD, WI 53045                                 P‐0038731 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMICH, DAVID
10390 CULIACAN PASS TRAIL
RENO, NV 89521                                       P‐0038732 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEM, ROBYN D
3 RINGWOOD COURT WEST
ITHACA, NY 14850                                     P‐0038733 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARINAS, CHRISTIAN P
116 ANDREA LANE
MCDONOUGH, GA 30253                                  P‐0038734 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANGELES SCANLIN, SARAH U
5251 BARRON PARK DR
SAN JOSE, CA 95136‐2810                              P‐0038735 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEITER, HENRY P
21 AUDUBON PLACE
HILTON HEAD, SC 29928‐5555                           P‐0038736 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANOS, JESSIE A
5771 RADFORD AVENUE
VALLEY VILLAGE, CA 91607                             P‐0038737 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OZAROWSKI, WALTER
5 EYRE COURT
NOTTINGHAM, MD 21236                                 P‐0038738 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2515 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                     Page 681 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                            Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                     Amount
BAUMGART, ALBERT
865 RUSSET DR
BROOKFIELD, WI 53045                                 P‐0038739 12/11/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
VOTTA, ANGELA R
3085 IVEY OAKS LANE
ROSWELL, GA 30076                                    P‐0038740 12/11/2017    TK Holdings Inc., et al.                      $10,000.00                                                                                    $10,000.00
GOOMBS, CHARLEEN L
4426 VERNON CIRCLE
KERNERSVILLE, NC 27284                               P‐0038741 12/11/2017    TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
CLAUSSEN, SHELLI
1502 EAST BARNES
OZARK, MO 65721                                      P‐0038742 12/11/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
WHITAKER, JOHN N
230 FLORENCE DR.
NEWNAN, GA 30263                                     P‐0038743 12/11/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MILLER, DANIELLE
25 OREGON STREET
2ND FLOOR
MAPLEWOOD, NJ 07040                                  P‐0038744 12/11/2017    TK Holdings Inc., et al.                        $5,000.00                                                                                    $5,000.00
VOTTA, DAVID E
3085 IVEY OAKS LANE
ROSWELL, GA 30076                                    P‐0038745 12/11/2017    TK Holdings Inc., et al.                      $10,000.00                                                                                    $10,000.00
SOTO, FRANKIE
NO ADDRESS PROVIDED
                                                     P‐0038746 12/11/2017    TK Holdings Inc., et al.                  $605,000,000.00                                                                              $605,000,000.00
GOLDBERG, RICKY A
31318 FOUNDERS AVENUE
SELBYVILLE, DE 19975                                 P‐0038747 12/11/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
HANSON, AUGIE
1607 SPAULDING
BARTLETT, IL 60103                                   P‐0038748 12/11/2017    TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0038749 12/11/2017    TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
SHIMKUS, ANTHONY J
1112 COVINGTON DRIVE
LEMONT, IL 60439                                     P‐0038750 12/11/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
PHILIPPUS, ELIZABETH L
1051 STIRRUP PLACE NW
CONCORD, NC 28027                                    P‐0038751 12/11/2017    TK Holdings Inc., et al.                      $17,000.00                                                                                    $17,000.00
SHEINER, PATRICIA
2 WESTVIEW CIRCLE
SLEEPY HOLLOW, NY 10591                              P‐0038752 12/11/2017    TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
LYONS, STACY
450 SMOKE TREE DR
MURPHY, TX 75094                                     P‐0038753 12/11/2017    TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
ROMAN, ANDREW
1747 BAYSHORE ROAD
NOKOMIS, FL 34275                                    P‐0038754 12/11/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
BROWN, JAMES G
10460 SMITH RD.
GRASSVALLEY, CA 95949                                P‐0038755 12/11/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SISON, RUTH A
96 BERGEN AVENUE
BERGENFIELD, NJ 07621                                P‐0038756 12/11/2017    TK Holdings Inc., et al.                           $0.00                                                                                         $0.00

                                                                                          Page 2516 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 682 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BLASCZYNSKI, JASON R
8072 FINCHLEY CT
VACAVILLE, CA 95687                                P‐0038757 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALADIN, RACHEL
2335 SURREY DR
LAWRENCE, KS 66046                                 P‐0038758 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, NICOLE C
201 COGGINS DRIVE
#B103
PLEASANT HILL, CA 94523                            P‐0038759 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINDSON, WILLIA, G
8 LAUREL LANE
FREELAND, PA 18224                                 P‐0038760 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOONEY, DAVID T
4930 S. 33RD STREET
MILWAUKEE, WI 53221                                P‐0038761 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABBIN, JEFFREY R
28 HIGH STREET
GUILFORD, CT                                       P‐0038762 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAVE ROCK ASSOCIATES
BEITO, RICHARD
PO BOX 11368
ZEPHYR COVE, NV 89448                              P‐0038763 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHANNES, KATALINA
2137 CENTRAL AVENUE APT B
ALAMEDA, CA 94501                                  P‐0038764 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, REBECCA N
1708 NANTUCKETT LN APT 108
CHARLOTTE, NC 28270                                P‐0038765 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, NATHAN S
5206 14TH STREET NW
WASHINGTON, DC 20011                               P‐0038766 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIRST NATIONAL BANK
MITCHELL, JUANITA
19 JOHNSON STREET APT 622
DOZIER, AL 36028                                   P‐0038767 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL‐ROBLES, RIGOBERTO
1410 MARIPOSA DR.
SANTA PAULA, CA 93060                              P‐0038768 12/11/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
CLARK, ELAINE M
16 WHISTLING DUCK COURT
DAYTONA BEACH, FL 32119                            P‐0038769 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, GINA
220 GREENBRIAR BLVD. #F3
COVINGTON, LA 70433‐9133                           P‐0038770 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACUIXTLE, JULIO
81286 CALLE HERMOSA
INDIO, CA 92201                                    P‐0038771 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INMAN, MATTHEW M
3813 GEORGE MASON
WILLIAMSBURG, VA 23188                             P‐0038772 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, MANETTE M
32989 LAKE WAWASEE STREET
FREMONT, CA 94555                                  P‐0038773 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2517 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 683 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CADDY, RICHARD G
1471 SHOEMAKER ROAD
ABINGTON, PA 19001‐2711                              P‐0038774 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIMAGRO, GIUSEPPE
18308 MURCOTT BLVD
LAXAHATCHEE, FL 33470                                P‐0038775 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOPP, MARICHELLE M
723 211TH STREET
DYER, IN 46311                                       P‐0038776 12/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RODRIGUEZ, JESSICA
5177 WASHINGTON AVE.
CHINO, CA 91710                                      P‐0038777 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORA, JESSE R
3321 ROBIN NEST CT
LAS VEGAS, NV 89117                                  P‐0038778 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOWMAN, BARBARA A
6112 W. 9TH AVE.
KENNEWICK, WA 99336                                  P‐0038779 12/11/2017    TK Holdings Inc., et al.                     $8,132.00                                                                                    $8,132.00
LEONARD, JAMES J
NO ADDRESS PROVIDED
                                                     P‐0038780 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CRAIG B
9560 PENDIO CT.
HIGHLANDS RANCH, CO 80126                            P‐0038781 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWER, VIRGINIA A
2051 MELROSE STREET
KLAMATH FALLS, OR 97601                              P‐0038782 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONG, AMELITA D
5472 BRENTVIEW COURT
JACKSONVILLE, FL 32210                               P‐0038783 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LISA R
8 KIRKWOOD CIRCLE
SCARBOROUGH, ME 04074‐8682                           P‐0038784 12/11/2017    TK Holdings Inc., et al.                     $3,254.34                                                                                    $3,254.34
ERDMAN, JAMES
NO ADDRESS PROVIDED
                                                     P‐0038785 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKELOPOULOS, RUTH D
4920 LARK ELLEN AVE.
COVINA, CA 91722                                     P‐0038786 12/11/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
GALE, LYNN
8167 NICE WAY
SARASOTA, FL 34238                                   P‐0038787 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEDHARNATH, PADMAPRIYA
4337 SHELBY DRIVE
RIVERSIDE, CA 92504                                  P‐0038788 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, SANDY
8432 PITALO WAY
CITRUS HEIGHTS, CA 95610                             P‐0038789 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENNON, SAMANTHA
3741 CARMEL VIEW ROAD #2
SAN DIEGO, CA 92130                                  P‐0038790 12/11/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
BROWN, YVONNE H
1045 FAIRLAWN AVENUE
VIRGINIA BEACH, VA 23455‐4614                        P‐0038791 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2518 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 684 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CORDERO, JORGE A
8 ISLAND CT
GREER, SC 29650                                      P‐0038792 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, CELINA D
1714 GLACIER BLUE DR
FRESNO, TX 77545                                     P‐0038793 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONEY, ROBERT S
2906 WHITEWAY AVE
LOUISVILLE, KY 40205                                 P‐0038794 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROBOSKY, JOHN A
2510 BELMAR BLVD APT J‐20
WALL, NJ 07719                                       P‐0038795 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASSMAN, MYRON
6038 RIVER ROAD
NORFOLK, VA 23505                                    P‐0038796 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUFMAN‐WHITE, KAREN
199 PADDOCK ROAD
EAST DURHAM, NY 12423                                P‐0038797 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRITZ, SARAH L
152 BELVEDERE DR. NW
CEDAR RAPIDS, IA 52405                               P‐0038798 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, THOMAS J
NO ADDRESS PROVIDED
                                                     P‐0038799 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARBONEAU, DANIEL L
974 4 MILE ROAD NW APT 1A
GRAND RAPIDS, MI 49544                               P‐0038800 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIMINELLI, ANTHONY
434 MANITOBA STREET
PLAYA DEL REY, CA 90293                              P‐0038801 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BERNADINE I
3330 HUNTERS HILL DR
LITHONIA, GA 30038                                   P‐0038802 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, HEATHER C
2006 EAST AUTUMN STREET
EAGLE MOUNTAIN, UT 84005                             P‐0038803 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, EVELYN
44 GRANT CIR
PITTSVIEW, AL 36871                                  P‐0038804 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORKE, SUSAN
4102 38TH STREET NW
WASHINGTON, DC 20016                                 P‐0038805 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, CELINA D
1714 GLACIER DR
FRESNO, TX 77545                                     P‐0038806 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOASE, BRUCE A
3643 N 1000 W
PLEASANT VIEW, UT 84414                              P‐0038807 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, KATHLEEN J
31 BEECH ST.
CRANFORD, NJ 07016                                   P‐0038808 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILAS, ANGELA M
232 SUMMIT AVENUE
LYNDHURST, NJ 07071                                  P‐0038809 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2519 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 685 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAMM, CHRIS
1613 S CAPITAL OF TEXAS HWY
SUITE 201
AUSTIN, TX 78746                                    P‐0038810 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORY, KELLY D
9819 CARSWELL PEAK
SAN ANTONIO, TX 78245                               P‐0038811 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, KATHLEEN J
31 BEECH ST
CRANFORD, NJ 07016                                  P‐0038812 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, MICHAEL F
6123 NORWAY RD
DALLAS, TX 75230                                    P‐0038813 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASSMAN, NANCI A
6038 RIVER RD
NORFOLK, VA 23505                                   P‐0038814 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL‐ROBLES, RIGOBERTO
1410 MARIPOSA DR.
SANTA PAULA, CA 93060                               P‐0038815 12/11/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
DAMIANO, MARK J
2857 GREEN COURT
EASTON, PA 18040                                    P‐0038816 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNIS, ANGELA H
113 HARDIN OAK DRIVE
MADISON, AL 35756                                   P‐0038817 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILIPPUS, ELIZABETH L
1051 STIRRUP PLACE NW
CONCORD, NC 28027                                   P‐0038818 12/11/2017    TK Holdings Inc., et al.                    $11,000.00                                                                                   $11,000.00
PAGAN‐VEGA, EUNICE A
1452 ASHFORD AVE APT. 11D
SAN JUAN
, PR 00907                                          P‐0038819 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERACE, VIRGINIA L
19 FILBERT STREET
VALLEY STREAM, NY 11581                             P‐0038820 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAMONE, ANNA M
51 LAFAYETTE STREET
APT 606
SALEM, MA 01970                                     P‐0038821 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALIGA, LESLIE A
32580 KELLY RD.
ROSEVILLE, MI 48066                                 P‐0038822 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKEY, JOHN M
1851 WICCKERSHAM DRIVE
ANCHORAGE, AK 99507                                 P‐0038823 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, BEVERLY S
421 W MARKET ST
GERMANTOWN, OH 45327‐1224                           P‐0038824 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABALAIS, RAPHAEL J
120 VINCENT AVENUE
METAIRIE, LA 70005‐4122                             P‐0038825 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACHMANN, JUERGEN
105 ANDREW COURT
CARLISLE, PA 17015                                  P‐0038826 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2520 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 686 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BERNARD, MELISSA R
C/O IMRE ‐ MELISSA BERNARD
2 N LANDMARK LANE STE #4
RIGBY, ID 83447                                    P‐0038827 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAO, NGUYEN LINH V
814 SUMMER GLEN DR
WINTER HAVEN, FL 33880                             P‐0038828 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNARD, JAMES J
C/O IMRE ‐ MELISSA BERNARD
2 N LANDMARK LANE STE #4
RIGBY, ID 83442                                    P‐0038829 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, SHARON L
306 NORTH LEVEL STREET
DODGEVILLE, WI 53533                               P‐0038830 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TERESA H
1810 TENNYSON COURT
GREENSBORO, NC 27410                               P‐0038831 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CENATIEMPO, BARBARA A
132 MAPLE DR
DORSEY, IL 62021                                   P‐0038832 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, MICHAEL S
214 8TH AVENUE
GLASSBORO, NJ 08028                                P‐0038833 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKOSKY, GREGORY M
26 THE MEAD
HOUSTON, DE 19954                                  P‐0038834 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                 P‐0038835 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLE, KAREN M
3709 SETON HALL DRIVE
DECATUR, GA 30034                                  P‐0038836 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, PHI
17902 BELL CIR
APT A
HUNTINGTON BEACH, CA 92647                         P‐0038837 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINKEN, BONNIE L
BONNIE FINKEN
1010 ROYAL LANE
GRAHAM, TX 76450                                   P‐0038838 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVID, BRIAN N
7675 CLASSIC WAY
ATLANTA, GA 30350                                  P‐0038839 12/11/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BAGLEY, JOHN T
4349 WOODROSE DRIVE
OROVILLE, CA 95965‐9151                            P‐0038840 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSEY, SHELLIE M
16019 91ST AVE E
PUPALLUP, WA 98375                                 P‐0038841 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDENHALL, BARTON W
BARTON W. MENDENHALL
1018 FRAN DRIVE
LAS CRUCES, NM 88007                               P‐0038842 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORY, DANIEL R
NO ADDRESS PROVIDED
                                                   P‐0038843 12/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
                                                                                        Page 2521 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 687 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COHEN, DEBORAH
255 VILLAGE COURT
KINGSTON, NY 12401                                  P‐0038844 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, BETHANY J
420 FOREST HILLS DR
ATLANTA, GA 30342                                   P‐0038845 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSELLI, TIFFANY A
905 LAKE LILY DR
APT C122
MAITLAND, FL 32751                                  P‐0038846 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAD, TOM D
6789 SE SCENIC DRIVE
PRINEVILLE, OR 97754                                P‐0038847 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINO, IRIS Z
3299 E. SUPERIOR RD
SAN TAN VALLEY, AZ 85143‐4978                       P‐0038848 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUKUP, OLIVIA A
1749 N LINCOLN
RUSSELL, KS 67665                                   P‐0038849 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROUCH, JAMES C
557 PLANK RD
NAPERVILLE, IL 60563                                P‐0038850 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTRELLA, DINAH
16008 N 34TH AVE
PHOENIX, AZ 85053                                   P‐0038851 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHROP, JOHN F
512 E 30TH AVE
N KANSAS CITY, MO 64116                             P‐0038852 12/11/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
GATELY, AMANDA
1515 ROBERTS
LAS CRUCES, NM 88005                                P‐0038853 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLOTT, JOSEPH D
17807 N 57TH DR
GLENDALE, AZ 85308                                  P‐0038854 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPPELL‐ANYAMEL, CYNTHIA D
7149 WHITFIELD DR
RIVERDALE, GA 30296                                 P‐0038855 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSS, MASON A
5110 WOODVIEW AVENUE
AUSTIN, TX 78756                                    P‐0038856 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTRO, MAYRA
33 MADISON AVE
HEMPSTEAD, NY 11550                                 P‐0038857 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOMEY, THOMAS C
111 SANDRA LEE DR
MANDEVILLE, LA 70448                                P‐0038858 12/11/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
YETTO, MARLA J
MARLA YETTO
2238 LOS GATOS ALMADEN ROAD
SAN JOSE, CA 95124                                  P‐0038859 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERLANTI, RICHARD F
5491 MARINA DRIVE
BOKEELIA, FL 33922                                  P‐0038860 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNHARDT, GILBERT C
3902 BERANGER CT
CINCINNATI, OH 45255                                P‐0038861 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2522 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 688 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HEALY, BRIAN D
710 EMIL ST
LEMONT, IL 60439                                   P‐0038862 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DI'ANN R
6130 RED CEDAR DRIVE #1A
HIGH POINT, NC 27265                               P‐0038863 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKSTON, VERNON L
250 TALL PINES ROAD
LADSON, SC 29456                                   P‐0038864 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTHVEN, ELIZABETH M
511 HARVARD ST
HOUSTON, TX 77007                                  P‐0038865 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGIN, EDWARD M
243 HEDGEROW ROAD
BRIDGEWATER, NJ 08807                              P‐0038866 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACUIXTLE, JULIO
81286 CALLE HERMOSA
INDIO, CA 92201                                    P‐0038867 12/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KURTYKA, CHARITY J
1714 69TH AVE. W.
C408
BRADENTON, FL 34207                                P‐0038868 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, RICKELL C
1965 W MISTLETOE CIRCLE
TUCSON, AZ 85713                                   P‐0038869 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARASKEVAS, CONNIE D
6077 MAPLEWOOD ROAD
MENTOR ON THE LA, OH 44060                         P‐0038870 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JENNY R
3650 N. WOODLAWN BLVD
APT # 426
WICHITA, KS 67220                                  P‐0038871 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, NICOLE D
4401 FOXWOOD COVE
JONESBORO, AR 72404                                P‐0038872 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, JEFFREY W
24235 LENOX LANE
MURRIETA, CA 92562                                 P‐0038873 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAGHER, JOHN M
157 DUBLIN COURT
PEATALUMA, CA 94952                                P‐0038874 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DMP ENERGY CONSULTANTS, LLC
PARKER, DAVID M
12437 MILBANK STREET
STUDIO CITY, CA 91604                              P‐0038875 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMAS, SANDRA L
3221 GREENWALD ROAD
BETHEL PARK, PA 15102                              P‐0038876 12/11/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BERTRAND, SUSAN B
11855 WEST 56TH DRIVE
ARVADA, CO 80002                                   P‐0038877 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACUIXTLE, JULIO
81286 CALLE HERMOSA
INDIO, CA 92201                                    P‐0038878 12/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                        Page 2523 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 689 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SNYDER, RICHARD D
8519 BUTTON ROAD
CICERO, NY 13039                                     P‐0038879 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALPERIN, DAVID
1518 CORCORAN STREET NW
WASHINGTON, DC 20009                                 P‐0038880 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULMER, LEGH A
201 COALTOWN ROAD
BOYERS, PA 16020                                     P‐0038881 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLE, CAROLYN P
209 NORTON AVE
ARABI, LA 70032                                      P‐0038882 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALPERIN, DAVID E
1518 CORCORAN STREET NW
WASHINGTON, DC 20009                                 P‐0038883 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, WILLIAM F
10511 JUNIPER LANE
SAINT JOHN, IN 46373                                 P‐0038884 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINTERMAN, MITCHELL W
5235 FEESER ROAD W.
TANEYTOWN, MD 21787                                  P‐0038885 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, ROBERT L
913 PEBBLE BEACH PL
PLACENTIA, CA 92870                                  P‐0038886 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINTERMAN, MITCHELL W
5235 FEESER ROAD W
TANEYTOWN, MD 21787                                  P‐0038887 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINO, IRIS Z
3299 E. SUPERIOR RD
SAN TAN VALLEY, AZ 85143‐4978                        P‐0038888 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRONSON, MARLENE
11500 SAN VICENTE BLVD.
#404
LOS ANGELES, CA 90049                                P‐0038889 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLBERT, CHARRELL C
PO BOX 1277
WILDWOOD, FL 34785                                   P‐0038890 12/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SODERBERG, DOUGLAS M
5248 KNOX AVE S
MINNEAPOLIS, MN 55419‐1042                           P‐0038891 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULLY, TIMOTHY J
17746 CRESTVIEW DRIVE
ORLAND PARK, IL 60467                                P‐0038892 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DO, VIETCA T
2049 COOLIDGE ST.
SAN DIEGO, CA 92111                                  P‐0038893 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVID, BRIAN N
7675 CLASSIC WAY
ATLANTA, GA 30350                                    P‐0038894 12/11/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                   P‐0038895 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDETIC, DAVID J
130V WYNNE ST.
PITTSBURGH, PA 15209‐1627                            P‐0038896 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2524 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 690 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BUNGARD, ALFRED H
1 JEFFERSON GARDENS
APT2A
MONTICELLO, NY 12701                                P‐0038897 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMULLAN, SUSAN W
215 LAMPLIGHTER LN
MOUNT HOLLY, NC 28120                               P‐0038898 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALZ, LARRY A
2380 E. BROOK LN.
SANDY, UT 84092‐6800                                P‐0038899 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDRICK, LESTER M
828 2ND AVE
PINOLE, CA 94564                                    P‐0038900 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, YVONNE R
8056 JORDAN ST
DETROIT, MI 48234                                   P‐0038901 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEFKOWITZ, SEAN M
5595 CHAPEL HILL CT S
WARREN, OH 44483                                    P‐0038902 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY ALAN WALZ TRUST
WALZ, LARRY A
2380 E. BROOK LN.
SANDY, UT 84092‐6800                                P‐0038903 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANKERSON, ALVIN C
5215 BALLESTER STREET
HOPE MILLS, NC 28348                                P‐0038904 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEYOUNG, RYAN A
15636 W 101ST PLACE
DYER, IN 46311                                      P‐0038905 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, LISA T
15214 GERMAIN STREET
MISSION HILLS, CA 91345                             P‐0038906 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUNGWIRTH, BRYAN L
3412 QUEBEC ST NW
WASHINGTON, DC 20016                                P‐0038907 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APFELBACH, JENNIFER L
7230 ALDEN CIRCLE
NAVARRE, FL 325667306                               P‐0038908 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TRACY J
79440 CANTERBURY
LA QUINTA, CA 92253                                 P‐0038909 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUENTES, CAROLINE P
3232 SEABROOK ST
EL PASO, TX 79936                                   P‐0038910 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JORGE D
9307 SPRING HOUSE LN
APT B
LAUREL, MD 20708                                    P‐0038911 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAMELIO, ANTHONY M
3 TERRACE CT NE
WASHINGTON, DC 20002                                P‐0038912 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS, CHRISTOPHER D
71 CIMARRON VALLEY DRIVE
LITTLE ROCK, AR 72212                               P‐0038913 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2525 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 691 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KURTYKA, CHARITY J
1714 69TH AVE. W.
C408
BRADENTON, FL 34207                                 P‐0038914 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THILTGEN, JUSTIN
2425 ASBURY RD
DUBUQUE, IA 52001                                   P‐0038915 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOCH, KIM
340 HERBSTER ST.
FREMONT, OH 43420                                   P‐0038916 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIAN, GEORGE
733 ARVIN RD
VIRGINIA BEACH, VA 23464                            P‐0038917 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, TERESA
9 SUNNY CIRCLE
LITTLE ROCK, AR 72204                               P‐0038918 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANNERETH, JOHN D
1940 FRUITWOOD DR.
GRAND RAPIDS, MI 49504                              P‐0038919 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNNE, JAMES M
11008 N THOUSAND DOLLAR RD
BRIMFIELD, IL 61517                                 P‐0038920 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, HENRY J
611 S. CLOVERDALE AVE
APT 408
LOS ANGELES, CA 90036                               P‐0038921 12/11/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
OLESEN, SHARON K
305 10TH ST
PERRY, IA 50220                                     P‐0038922 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCHALTER, HOWARD M
6152 SOUTH LIMA WAY
ENGLEWOOD, CO 80111                                 P‐0038923 12/11/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
O'CONNOR, HAGAN P
135 9TH AVE.
SANTA CRUZ, CA 95062                                P‐0038924 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, LARETTA L
438 WINSTON LANE
CHICAGO HEIGHTS, IL 60411                           P‐0038925 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAFIR, EVAN
7813 SEA EAGLE CIRCLE
ZIONSVILLE, IN 46077                                P‐0038926 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENT, TONYA
5413 WHEATCROSS PLACE
RALEIGH, NC 27610                                   P‐0038927 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMPHREYS, JULIE D
P. O. BOX 414
WEST TISBURY, MA 02575‐0414                         P‐0038928 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, ALFONSO G
235 MIDDLEBUSH DRIVE
SAN DIEGO, CA 92114                                 P‐0038929 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHORGHE, SWAPNIL
10415 SE 174 ST
APT 5380
RENTON, WA 98055                                    P‐0038930 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2526 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 692 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HILFERTY, MARION G
130 OVERLOOK DR.
CLINTON, NJ 08809                                   P‐0038931 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMPHREYS, JULIE D
P.O. BOX 414
WEST TISBURY, MA 02575‐0414                         P‐0038932 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDETIC, DAVID J
130 WYNNE ST.
PITTSBURGH, PA 15209‐1627                           P‐0038933 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONCIENNE, ROBERT D
150 E MAIN ST
APT 503
COLUMBUS, OH 43215                                  P‐0038934 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAKER, DENNIS J
4983 QUAIL LANE
OGDEN, UT 84403                                     P‐0038935 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENG, VINCENT A
2018 37TH STREET NW
WASHINGTON, DC 20007                                P‐0038936 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUDDARD, BARBARA A
PO BOX 95204
NORTH LITTLE ROC, AR 72190                          P‐0038937 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, MICHELLE Y
2259 NISKEY LAKE ROAD
ATLANTA, GA 30331                                   P‐0038938 12/11/2017    TK Holdings Inc., et al.                      $650.00                                                                                       $650.00
COTTER, JAMES A
W6165 AEROTECH DRIVE
APPLETON, WI 549                                    P‐0038939 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINE, MICHELE L
3901B PENNSYLVANIA AVENUE, SE
WASHINGTON, DC 20020                                P‐0038940 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRYE, JOYCE J
13060 ESSEN LANE
MORENO VALLEY, CA 92555                             P‐0038941 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIGGS, RUSSUAN S
2335 GREEN ST SE
#4
WASHINGTON, DC 20020                                P‐0038942 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEMME, ANDREA M
117 S BUCHANAN CT
LOUISVILLE, CO 80027                                P‐0038943 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEELER, CYNTHIA
7773 CORONA CT
LARKSPUR, CO 80118                                  P‐0038944 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABINOWITZ, NEIL
2017 COURTLAND BLVD
DELTONA, FL 32738                                   P‐0038945 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVENPORT, WILLIAM H
322 14TH ST., NE
WASHINGTON, DC 20002                                P‐0038946 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTTER, JAMES A
W6165 AEROTECH DRIVE
APPLETON, WI 54914                                  P‐0038947 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS, EDVIN O
246 THROPP AVENUE
HAMILTON, NJ 08610                                  P‐0038948 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2527 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 693 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
MUHHAMD, OMAR
14924 BAINS CT.
BAKER, LA 70714                                   P‐0038949 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAKUB, ELLEN C
334 SHENANDOAH DR.
PITTSBURGH, PA 15235                              P‐0038950 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, PHILLIP D
3801 GEORGIA AVE NW
APT 301
WASHINGTON, DC 20011                              P‐0038951 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, GIRALDO A
12815 SW 10 ST
MIAMI, FL 33184                                   P‐0038952 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHAYMAN, SHANI A
211 57TH STREET NE
WASHINGTON, DC 20019                              P‐0038953 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HO, JULIUS
49197 TULIP TER
FREMONT, CA 94539                                 P‐0038954 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALREJA, RAJEEV P
35 TWINLAWNS AVE
HICKSVILLE, NY 11801                              P‐0038955 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIAN, BRANDE
733 ARVIN RD
VIRGINIA BEACH, VA 23464                          P‐0038956 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALREJA, RAJEEV P
35 TWINLAWNS AVE
HICKSVILLE, NY 11801                              P‐0038957 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, CONNIE L
7 MARY LANE CT
GENESEO, IL 61254                                 P‐0038958 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIAN, GEORGE
733 ARVIN RD
VIRGINIA BEACH, VA 23464                          P‐0038959 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, MICHAEL J
45‐450 HOENE PLACE, #A
KANEOHE, HI 96744                                 P‐0038960 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRD, K
PO BOX 491623
LAWRENCEVILLE 30049                               P‐0038961 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORELL, ROSE M
9554 N MERIDIAN AVE
FRESNO, CA 93720                                  P‐0038962 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARTANIAN, EDMOND
27308 BANUELO AV
SAUGUS, CA 91350                                  P‐0038963 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, VICKY
350 SYLVAN AVE
BOULDER CREEK, CA 95006                           P‐0038964 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOEBELENZ, JEAN R
67 POND STREET
ESSEX, MA 01929                                   P‐0038965 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSTON FLAME HARDENING COMPA
43554 RIVERBEND BLVD.
CLINTON TWP., MI 48038                            P‐0038966 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2528 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 694 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WEST, SUZANNE N
3526 RUFFED GROUSE RD
EAGLE MOUNTAIN, UT 84005                             P‐0038967 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, CONNIE L
7 MARY LANE CT
GENESEO, IL 61254                                    P‐0038968 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOLJARIC, DEBRA M
3005 ESTATE DRIVE
WATERLOO, IL 62298                                   P‐0038969 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTZBERG, DANIEL J
19 DAVENPORT ST
CAMBRIDGE, MA 02140                                  P‐0038970 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERCELL, CLIFF
995 IVY BROOKE DR
DOUGLASVILLE, GA 30134                               P‐0038971 12/11/2017    TK Holdings Inc., et al.                   $350,000.00                                                                                  $350,000.00
MAZZA, DOROTHEA C
461 NW CASANOVA CIR
PORT SAINT LUCIE, FL 34986                           P‐0038972 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARBY, JOHN L
16609 120TH AVE
JAMAICA, NY 11434                                    P‐0038973 12/11/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
ROSS‐WATTS, BARBARA
230 HARVARD RD
LINDEN, NJ 07036                                     P‐0038974 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APON, DONATO G
41 PIERCE AVE
PORTLAND, ME 04102                                   P‐0038975 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAHLGREN, ROBERT L
60 COTTAGE STREET
FREDONIA, NY 14063                                   P‐0038976 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, DARYL W
233 RACINE DR #96
WILMINGTON, NC 28403                                 P‐0038977 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, GLORIA J
2133 DESCANSO DR.
CALEXICO, CA 92231                                   P‐0038978 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARBY, JOHN L
16609 120TH AVE
JAMAICA, NY 11434                                    P‐0038979 12/11/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
JOHNSTONE, ALEXANDER B
177 PAVILION AVE
SHARON SPRINGS, NY 13459                             P‐0038980 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APON, DONATO G
41 PIERCE AVE
PORTLAND, ME 04102                                   P‐0038981 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, JACQUELINE D
243 MARYLAND AVE. APT.E
PORTSMOUTH, VA 23707                                 P‐0038982 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEFFORD, RODNEY A
10420 NELSON CT
BROOMFIELD, CO 80021                                 P‐0038983 12/11/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
GILBERTI, KAYLA F
4736 PAGE DRIVE
METAIRIE, LA 70003                                   P‐0038984 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2529 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 695 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DOOLITTLE, CLARENCE A
101 PAISLEY DRIVE
WILLIAMSTON, SC 29697                               P‐0038985 12/11/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
FOSTER, VENETIA
4736 PAGE DRIVE
METAIRIE, LA 70003                                  P‐0038986 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, CLAYTON C
650 SE 2ND AVE.
MELROSE, FL 32666                                   P‐0038987 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, CYNTHIA A
1464 HARVARD ST. NW
APT. 14
WASHINGTON, DC 20009                                P‐0038988 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALANIZ, PRISCILLA
4615 NORTH FREEWAY, SUITE #31
HOUSTON, TX 77022                                   P‐0038989 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, VICTOR
40476 EASTWOOD LANE
PALM DESERT, CA 92211                               P‐0038990 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEGE, WAMBUI
34 CRITTENDEN ST NE
WASHINGTON, DC 20011                                P‐0038991 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHALIC, JEFFREY P
49 CONIFER PARK LANE NE
ATLANTA, GA 30342                                   P‐0038992 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIMOFF, DARRIN T
812 BEECHWWOD DRIVE
TALLMADGE, OH 44278                                 P‐0038993 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KALISH, KELLYN
83 MALLOWHILL RD
SPRINGFIELD, MA 01129                               P‐0038994 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELEHER, SUSAN L
1980 COMMONWEALTH AVE
APT 24
BRIGHTON, MA 02135/5824                             P‐0038995 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRESHAM, SALLY W
3222 DAVENPORT STREET, NW
WASHINGTON, DC 20008                                P‐0038996 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HE
1020 N EAST PARKWAY DR
MUNCIE, IN 47304                                    P‐0038997 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, ASHLEY J
NO ADDRESS PROVIDED
                                                    P‐0038998 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, ROBERT J
551 WAKEROBIN LANE
SAN RAFAEL, CA 94903                                P‐0038999 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLEGOS, MARY T
3160 N. BUCKINGHAM CT.
BROWNSVILLE, TX 78526                               P‐0039000 12/11/2017    TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
CHRISTOFFERSON, TRENT G
1089 BROOK CIRCLE
KAYSVILLE, UT 84037                                 P‐0039001 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPKO, STEPHEN A
35529 HUDSON ST.
ROUNDHILL, VA 20141                                 P‐0039002 12/11/2017    TK Holdings Inc., et al.                     $5,290.00                                                                                    $5,290.00
                                                                                         Page 2530 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 696 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
AUNE, MARVIN F
208 3RD AVE SE, BOX 31
DUTTON, MT 59433                                     P‐0039003 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTOFFERSON, TRENT G
1089 BROOK CIRCLE
KAYSVILLE, UT 84037                                  P‐0039004 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSA, ANTHONY
11527 CORTE PLAYA LAS BRISAS
SAN DIEGO, CA 92124                                  P‐0039005 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROH, KENNETH W
770 N. VERMONT ST.
ARLINGTON, VA 22203                                  P‐0039006 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDO, PAMELA L
2718 LOOMIS STREET
LAKEWOOD, CA 90712                                   P‐0039007 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
GARRIDO, KERLY K
1215 OLYMPIC CIRCLE S. APT 8
WHITEHALL, PA 18052                                  P‐0039008 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, LAN
3865 CUMBERLAND POND RD
RALEIGH, NC 27606                                    P‐0039009 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROUSER, BRITTANY E
2023 CONAN DOYLE WAY
ELDERSBURG, MD 21784                                 P‐0039010 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOLJARIC, STEVE
2805 SCHRADER DRIVE
WATERLOO, IL 62298                                   P‐0039011 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, DEBRA A
4761 WINTHROP DR
COLLEGE PARK, GA 30337                               P‐0039012 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OH, JAMES
4321 CYPRESS BAY CT
ORLANDO, FL 32822                                    P‐0039013 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPKO, DAVID J
8710 BRADDOCK AVE
ALEXANDRIA, VA 22309                                 P‐0039014 12/11/2017    TK Holdings Inc., et al.                     $5,290.00                                                                                    $5,290.00
EPLER, JENNIFER A
57942 TIMER RD
VERNONIA, OR 97064                                   P‐0039015 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUHRMAN, DION
1120 EAST AVENUE F
BISMARCK, ND 58501                                   P‐0039016 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINBOW, PETER R
5 PENLEY COURT
DURHAM, NC 27713                                     P‐0039017 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUTTER, ROBERT D
67 SOUTH AMHERST ST
SCHENECTADY, NY 12304                                P‐0039018 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JUNG‐KUANG R
14006 ROANOKE FALLS DR
CYPRESS, TX 77429                                    P‐0039019 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, DENISE
6805 PARSONS AVENUE
BALTIMORE, MD 21207‐6423                             P‐0039020 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2531 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 697 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GLICKMAN, STEVEN G
4331 BLAGDEN AVENUE NW
WASHINGTON, DC 20011                                 P‐0039021 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOMADE, TIRIMISIYU A
10147 E 32ND ST.
APT. D
TULSA, OK 74146                                      P‐0039022 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, HOMER B
6921 CHURCH PARK DRIVE
FORT WORTH, TX 76133‐6856                            P‐0039023 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYATT, JONATHAN C
3225 PAR DRIVE
LA MESA, CA 91941                                    P‐0039024 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HE, KEREN
1288 E HILLSDALE BLVD B210
FOSTER CITY, CA 94404                                P‐0039025 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEFORD, BRANDY E
31317 HAYES RD
WARREN, MI 48088                                     P‐0039026 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNG, CINDY
106 WOODVIEW DR
KENNETT SQUARE, PA 19348                             P‐0039027 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEOS, RACHEL A
5061 E CREAM CUPS PLACE
TUCSON, AZ 85756                                     P‐0039028 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST. CLAIR, CLARANDINA
362 RINDGE AVE, APT 21‐H
CAMBRIDGE, MA 02140                                  P‐0039029 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREE, LISETTE M
6341 RUBY CREST WAY
JURUPA VALLEY, CA 91752                              P‐0039030 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, ARVINDER
2105 SUMMIT DR
MCKINNEY, TX 75071                                   P‐0039031 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTTJER, MARTIN W
10202 NASSAU AVE
SUNLAND, CA 91040                                    P‐0039032 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST. CLAIR, CLARANDINA
362 RINDGE AVE, APT 21‐H
CAMBRIDGE, MA 02140                                  P‐0039033 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, MARY M
1208 FERNSIDE STREET
REDWOOD CITY, CA 94061                               P‐0039034 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORK, BRIAN O
3513 PINNACLE ROAD
AUSTIN, TX 78746                                     P‐0039035 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MECHELLE N
1256 KILCREASE CIRCLE
EL SOBRANTE, CA 94803                                P‐0039036 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELEON, SANDRA M
3115 N BALLARD RD
APPLETON, WI 54911                                   P‐0039037 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MECHELLE N
1256 KILCREASE CIRCLE
EL SOBRANTE, CA 94803                                P‐0039038 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2532 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 698 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SANTERO, BENJAMIN
31 HOLLINWOOD
IRVINE, CA 92618                                   P‐0039039 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIGGS, ROGER P
1125 SUNAPEE RD
WEST HEMPSTEAD, NY 11552‐3928                      P‐0039040 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, ANGELA L
620 E. OLLIFF ST #7
STATESBORO, GA 30458                               P‐0039041 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANCHOLY, URMIL M
46722 CRAWFORD STREET
APT. # 13,
FREMONT, CA 94539                                  P‐0039042 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERGEN, REBEKAH
7419 MOSS BROOK DRIVE
SAN ANTONIO, TX 78255                              P‐0039043 12/12/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
RANETTE, SYLVIA
286 ENCHANTED LN
MOYIE SPRINGS, ID 83845                            P‐0039044 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARECHIAN, BRENDAN A
815 MAIN STREET
READING, MA 01867                                  P‐0039045 12/12/2017    TK Holdings Inc., et al.                      $424.77                                                                                       $424.77
LEON, LANITA L
932 ALISON CIRCLE
LIVERMORE, CA 94550                                P‐0039046 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENG, YU TING
753 HATHERDEN CT
FOLSOM, CA 95630                                   P‐0039047 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEGUES, JONTIA A
1000 S MAYFIELD AVE
CHICAGO, IL 60644                                  P‐0039048 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVON, OREN B
4080 PARADISE RD #15‐246
LAS VEGAS, NV 89169                                P‐0039049 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, KERRY D
26371 IVES WAY
LAKE FOREST, CA 92630                              P‐0039050 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIAMTHAMACHINDA, NOULHONG
NOULHONG CHIAMTHAMACHINDA
8221 ALLOTT AVE
PANORAMA CITY, CA 91402                            P‐0039051 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
VARGAS, GUSTAVO
12423 W EDGEMONT AVE
AVONDALE, AZ 85392                                 P‐0039052 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HADLEY, DONNA M
1230 FARRAGUT STREET
NEW ORLEANS, LA 70114                              P‐0039053 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHELDON M
400 GREENFIELD DR SP127
EL CAJON, CA 92021                                 P‐0039054 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPOVA, IULIIA
169 3RD AVE.
SAN FRANCISCO, CA 94118                            P‐0039055 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2533 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 699 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
VERVER, WILLIAM
1200 N JUNE STREET APT. 404
LOS ANGELES, CA 90038                              P‐0039056 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERVER, WILLIAM
1200 N JUNE STREET APT. 404
LOS ANGELES, CA 90038                              P‐0039057 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERVER, WILLIAM E
1200 N JUNE STREET APT. 404
LOS ANGELES, CA 90038                              P‐0039058 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREAZEALE, LAVONNE L
10233 SE BRISTOL LN
HAPPY VALLEY, OR 97086                             P‐0039059 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILDERS, MARY D
153 WINDMILL PLANTATION ROAD
MACON, GA 31216‐7433                               P‐0039060 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARMIENTO, PHILIP B
291 EDWIN WAY
HAYWARD, CA 94544                                  P‐0039061 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH‐EDLER, LINDA S
2416 SAINT DENIS AVE
NORFOLK, VA 23509                                  P‐0039062 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FANG, JIN
5154 WALLER AVE.
FREMONT, CA 94536                                  P‐0039063 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADISON, SCOT A
720 ASHFORD PKWY
ATLANTA, GA 30338                                  P‐0039064 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERSON, ELIZABETH F
19412 POMPANO LANE #102
HUNTINGTON BEACH, CA 92648                         P‐0039065 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMAN, ANN
434 SCHOOLHOUSE ROAD
MONROE TWP., NJ 08831                              P‐0039066 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, LAVONNE
5205 SOUTH 79TH STREET
TAMPA, FL 33619                                    P‐0039067 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMAN, ANN
434 SCHOOLHOUSE ROAD
MONROE TWP., NJ 08831                              P‐0039068 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JEFFREY E
3301 WELLHOUSE COURT
HERNDON, VA 20171‐3328                             P‐0039069 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEATING, KENNETH J
3111 SO. 9TH AVE
ARCADIA, CA 91006                                  P‐0039070 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, PHIL
P O BOX 7922
MIDLAND, TX 79708                                  P‐0039071 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESS, JOHN L
2802 RAYMOND DR
RAPID CITY, SD 57702                               P‐0039072 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNN, RICHARD C
216 WEATHERWOOD LANE
LIGONIER, PA 15658                                 P‐0039073 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2534 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 700 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GRAVEDONI, WILLIAM J
1092 SUNCLIFFDR
ISHPEMING, MI 49849                                  P‐0039074 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACON, LYNDA T
2110 CHARTWELL COURT
LAWRENCEVILLE, GA 30043                              P‐0039075 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODELL, KIM D
695 FLINTLOCK DR
DACULA, GA 30019                                     P‐0039076 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMALZ, CARINA L
167 INDIAN TRAIL ROAD #1
KALISPELL, MT 59901                                  P‐0039077 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELM, TIMOTHY J
310 TAYLOR STREET NE
APT M32
WASHINGTON, DC 20017                                 P‐0039078 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHEIFFER, RORY P
6 GUDRUN DRIVE
ANDOVER, MA 01810                                    P‐0039079 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRBY, GREG D
11 VALLEY BROOK DRIVE
ROME, GA 30161                                       P‐0039080 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HUONG T
5743 BUTCH CANYON
SAN ANTONIO, TX 78252                                P‐0039081 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKLEY, CAROL L
444 FRANKLIN ST
BALLSTON SPA, NY 12020                               P‐0039082 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EISENSTADT, ELLEN K
2101 10TH ST.
BAY CITY, MI 48708                                   P‐0039083 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, KEVIN L
1 MONITOR HILL RD
NEWTOWN, CT 06470                                    P‐0039084 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANDARA, ANA M
194 JERICHO TURNPIKE
2ND FLOOR
FLORAL PARK, NY 11001                                P‐0039085 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, KEVIN L
1 MONITOR HILL ROAD
NEWTOWN, CT 06470                                    P‐0039086 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATCH, SHAWLING C
522 N L ST
APT. C
LOMPOC, CA 93436                                     P‐0039087 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARY, MICHAEL W
2499 DYSART ROAD
UNIVERSITY HEIGH, OH 44118                           P‐0039088 12/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
JONES, LANETTE L
PO BOX 25942
RICHMOND, VA 23260                                   P‐0039089 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IBRAHIM, JEREMY
P.O. BOX 1025
CHADDS FORD, PA 19317                                P‐0039090 12/12/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00



                                                                                          Page 2535 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 701 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
K & P MECHANICAL SOLUTIONS
KNEISS, DEBBIE
2050 TIGERTAIL BLVD BAY O
DANIA BEACH, FL 33004                               P‐0039091 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABDALLAH, AFIYFAH A
502 S 30TH ST
APT 4
HARRISBURG, PA 17103                                P‐0039092 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNAL, JON‐MICHAEL
167 FRANKLIN STREET
NORTHVALE, NJ 07647                                 P‐0039093 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMBERT, THOMAS J
11100 WALDENS POND LN
HANOVER, VA 23069‐1718                              P‐0039094 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JOHN D
7674 MUMS STREET
FONTANA, CA 92336                                   P‐0039095 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, MICHAEL J
1438 GALLERY PLACE DRIVE
JACKSON, MI 49201                                   P‐0039096 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
K & P MECHANICAL SOLUTIONS
KNEISS, DEBBIE
2050 TIGERTAIL BLVD BAY O
DANIA BEACH, FL 33004                               P‐0039097 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMERY, SHAWNA
237 E. LELAND WAY
HANFORD, CA 93230                                   P‐0039098 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUSTAFSON, KRISTEN L
106 13TH STREET NE
WASHINGTON, DC 20002‐6402                           P‐0039099 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASPADA, AMY K
406 WESTMINSTER PLACE
FLEMINGTON, NJ 08822                                P‐0039100 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUKOSKI JR, JOHN P
155 W HANOVER AVENUE
RANDOLPH, NJ 07869                                  P‐0039101 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, TAHEERA A
191 RETREAT LANE 1F
BURLINGTON, NC 27215                                P‐0039102 12/12/2017    TK Holdings Inc., et al.                    $65,000.00                                                                                   $65,000.00
MOTSCH, EUGENE
12880 DIAMOND HEAD CTR.
SPRING HILL, FL 34609                               P‐0039103 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, MINNIE
1610 DOVER STREET
MOBILE, AL 36618                                    P‐0039104 12/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CAROPPO, HEIDI B
77 OAKDENE AVENUE
CLIFFSIDE PARK, NJ 07010                            P‐0039105 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, LAWANDA K
16307 BRUSH MEADOWS CT.
SUGAR LAND, TX 77498                                P‐0039106 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, MINNIE
1610 DOVER STREET
MOBILE, AL 36618                                    P‐0039107 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2536 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 702 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MARINER, JENNIFER
3226 BUSY BEE LANE
INDIANAPOLIS, IN 46227                             P‐0039108 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE III, FRANCIS H
60 RUNNING RIVER ROAD
BRIDGEWATER, MA 02324                              P‐0039109 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN ELECTRIC, INC.
MORGAN, DENISE N
1200 DISTRIBUTORS ROW
HARAHAN, LA 70123                                  P‐0039110 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHART, CYNTHIA
PO BOX 820275
VANCOUVER, WA 98682                                P‐0039111 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARANJO, NANCY
7309 CRAVELL AVE
PICO RIVERA, CA 90660                              P‐0039112 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRETARA, DIANE E
6270 LUNDY SHORTCUT RD
CONWAY, SC 29527                                   P‐0039113 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN ELECTRIC, INC.
MORGAN, DENISE N
1200 DISTRIBUTORS ROW
HARAHAN, LA 70123                                  P‐0039114 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELUK II, JOHN H
171 OLD BRIDGE TURNPIKE
EAST BRUNSWICK, NJ 08816                           P‐0039115 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, JOSEPH C
2208 GOOD HOPE RD SE
WASHINGTON, DC 20020                               P‐0039116 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN ELECTRIC, INC.
MORGAN, DENISE N
1200 DISTRIBUTORS ROW
HARAHAN, LA 70123                                  P‐0039117 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERRE, MILA
P.O. BOX 416
CARMICHAEL, CA 95609                               P‐0039118 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, TIMOTHY D
2805 DUFFER RD.,
SEBRING, FL 33872                                  P‐0039119 12/12/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HOXHA, ALTIANA
118 16TH AVENUE
ELMWOOD PARK, NJ 07407                             P‐0039120 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DAMON A
1426 11TH ST NW APT 3
WASHINGTON, DC 20001                               P‐0039121 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARK, GAIL A
1590 AMITY RIDGE RD
WASHINGTON, PA 15301‐6467                          P‐0039122 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERVIZI, ALIM
118 16TH AVENUE
ELMWOOD PARK, NJ 07407                             P‐0039123 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULA‐KING, FALANA L
5328 ARBOR PLACE
WILLIAMSBURG, VA 23188                             P‐0039124 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2537 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 703 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAYDEN, DAVID A
9015 KENNET VALLEY RD
SPRING, TX 77379                                    P‐0039125 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, DANIEL N
PO BOX 19185
COLORADO CITY, CO 81019‐0185                        P‐0039126 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELORME, SCOTT M
444 CLOVER DR
LEBANON, IL 62254                                   P‐0039127 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNTER, BENJAMIN D
6401 WELLER TRL
SUGAR HILL, GA 30518                                P‐0039128 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DERFUS, JASON
NO ADDRESS PROVIDED
                                                    P‐0039129 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIDDLE, CLEOPATRA M
981 MILLBRIDGE RD
CLEMENTON, NJ 08021                                 P‐0039130 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DC COURT OF APPEALS COA
LANE, NINETTE D
5130 12TH ST., NE
WASHINGTON, DC 20011                                P‐0039131 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEL, BILLY
PO BOX 1092
PULASKI, TN                                         P‐0039132 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHERUBIN, LEE M
316 LOCUST KNOLL DR NW
LEESBURG, VA 20176                                  P‐0039133 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, CALA G
PO BOX 19185
COLORADO CITY, CO 81019‐0185                        P‐0039134 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERS, TIM D
212 WATERVILLE DR
CLEVELAND
, TN 37323                                          P‐0039135 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, THOMAS G
16239 OLD SAMUEL DR.
PRAIRIEVILLE, LA 70769                              P‐0039136 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, DONOVAN J
2710 ALPINE BLVD. #O, PMB201
ALPINE, CA 91901                                    P‐0039137 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
K & P MECHANICAL SOLUTIONS
KNEISS, DEBBIE
2050 TIGHERTAIL BLVD
DANIA BEACH, FL 33004                               P‐0039138 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, STEPHANIE S
4717 COUNTY AVENUE
APT 1011
TEXARKANA, AR 71854                                 P‐0039139 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039140 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHER, NANCY Y
3108 ZINNIA CT
PLANO, TX 75075‐2368                                P‐0039141 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2538 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 704 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HEW, MAURICE Y
3733 STEFANO STREET
METAIRIE, LA 70002                                    P‐0039142 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEPSEN, DEBBIE L
13778 CROSSCROFT PLACE
ROSEMOUNT, MN 55068                                   P‐0039143 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANCASTER , DAVID G
106 PORTSMOUTH AVE
VACAVILLE, CA 95687‐4127                              P‐0039144 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTIS FILMS
JOHN CHAMBLEE
500 W. 6TH ST STE 401, 2ND FL
AUSTIN, TX 78701                                      P‐0039145 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, AMY G
324 BRISTOL ST.
APT. 3
CAMBRIA, CA 93428                                     P‐0039146 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SMITH, PAUL E
6 GUYAN OAKS DRIVE
HUNTINGTON, WV 25705‐2414                             P‐0039147 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, SHARLENE M
37535 WESTRIDGE DRIVE
MURRIETA, CA 92563                                    P‐0039148 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MARK A
2408 ABIFF ROAD
BURNS, TN 37029                                       P‐0039149 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSA DIEPPA, HILDA
F1‐ 48 CALLE 8
CIUDAD MASSO, PR 00754                                P‐0039150 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEFAZIO, JOYCE M
250 MAIN STREET
HUDSON, MA 01749                                      P‐0039151 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOTHERMAN JR, IRA J
4263 PALISADE DRIVE
BOZEMAN, MT 59718                                     P‐0039152 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDBALA, JOSEPH S
8 RONALD DR
CROMWELL, CT 06416                                    P‐0039153 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEY, JENNA M
17006 FITZGERALD
LIVONIA, MI 48154                                     P‐0039154 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLUMEL, SUSAN M
1516 NORTH 123 STREET
OMAHA, NE 68154                                       P‐0039155 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, HENISHA
2307 ECHO HARBOR
PEARLAND, TX 77584                                    P‐0039156 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, PETER J
44 EARL AVE
MEDFORD, MA 02155‐2020                                P‐0039157 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEGEN, PATRICIA
2708 VERGILS CT.
CROFTON, MD 21114                                     P‐0039158 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2539 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 705 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FRANK, GREG N
555 NE 34 ST
APT 311
MIAMI, FL 33137                                     P‐0039159 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INDIVIDUAL
MILLER, GEORGE D
                                                    P‐0039160 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARZETHA, FRANCIS A
450 ELKINS LAKE
HUNTSVILLE, TX 77340                                P‐0039161 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABENKO, OLEKSANDR
9303 WATERSTONE PLACE
BUFORD, GA 30518                                    P‐0039162 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, NANCY L
PO BOX 6
OCEAN VIEW, DE 19970                                P‐0039163 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, KIMBERLY
3199 RUSTIC LANE
CROWN POINT, IN 46307                               P‐0039164 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASIMIR, RENWICK F
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                  P‐0039165 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARLES, KEITH
280 SOUTHWOOD DRIVE
GRETNA, LA 70056                                    P‐0039166 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, TIMOTHY M
5371 WATKINS GLEN CIRCLE WEST
#201
ARLINGTON, TN 38002                                 P‐0039167 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, CHRISTINE M
PO BOX 3552
HAYWARD, CA 94540                                   P‐0039168 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKARBEK, RYAN J
12373 SW 1ST ST
CORAL SPRINGS, FL 33071                             P‐0039169 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, KIMBERLY
3199 RUSTIC LANE
CROWN POINT, IN 46307                               P‐0039170 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOOY, PATRICIA A
718 NORTH ROWE STREET
LUDINGTON, MI 49431                                 P‐0039171 12/12/2017    TK Holdings Inc., et al.                        $30.00                                                                                       $30.00
AKINS, ALEXIS
1639 STOKES AVENUE
ATLANTA, GA 30310                                   P‐0039172 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, ROBERT
140 NW 110TH STREET
MIAMI SHORES, FL 33168                              P‐0039173 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, MICHAEL T
24 SAGAMORE ROAD
STANHOPE, NJ 07874                                  P‐0039174 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN ELECTRIC, INC.
MORGAN, DENISE N
1200 DISTRIBUTORS ROW
HARAHAN, LA 70123                                   P‐0039175 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2540 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 706 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROWANN J CANNON LIVING TRUST
CANNON, ROWANN
1461 EXUM RD
NASHVILLE, NC 27856                                 P‐0039176 12/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
COFFMAN, WILMA A
117 NICHOLS ST.
DANVILLE, KY 40422                                  P‐0039177 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, GERALD R
21810 MARLIN AVE
PANAMACITY BEACH, FL 32413‐7928                     P‐0039178 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTSELL, JAN R
1003 S SUN DEVIL COURT
SPOKANE, WA 99224                                   P‐0039179 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, KENNETH W
12613 W LARKSPUR RD
EL MIRAGE, AZ 85335‐5221                            P‐0039180 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKARD, LORI J
103 NIGHTINGALE ROAD
BLAIRSTOWN, NJ 07825                                P‐0039181 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TELLES, BARBARA J
149 BELL DRIVE
MAYHILL, NM 88339‐9203                              P‐0039182 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANT, BARBARA A
1192 HAMPTON LN
CALIFORNIA, MO 65018                                P‐0039183 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUB, EDWARD
1581 PATTON DRIVE
DUNEDIN, FL 34698                                   P‐0039184 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, MARY E
22875 WOODCREEK DRIVE
TAYLOR, MI 48180                                    P‐0039185 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANCASTER, DAVID G
106 PORTSMOUTH AVE
VACAVILLE, CA 95687‐4127                            P‐0039186 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALTER, LORI J
1283 BASSWOOD LN
WHITEHALL, PA 18052                                 P‐0039187 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIDGMAN, DENNIS R
3121 LOS PRADOS STREET #3
SAN MATEO, CA 94403                                 P‐0039188 12/11/2017    TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
MILLER, LISA R
8 KIRKWOOD CIRCLE
SCARBOROUGH, ME 04074‐8682                          P‐0039189 12/11/2017    TK Holdings Inc., et al.                     $2,644.06                                                                                    $2,644.06
FEINSTEIN, MICHAEL J
63 KNOLLWOOD DRIVE
ROCHESTER, NY 14618‐3512                            P‐0039190 12/11/2017    TK Holdings Inc., et al.                     $1,942.95                                                                                    $1,942.95
LOPEZ, THOMAS B
213 HAMPSHIRE CT.
PISCATAWAY, NJ 08854                                P‐0039191 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MARYLEE E
8 KIRKWOOD CIRCLE
SCARBOROUGH, ME 04074‐8682                          P‐0039192 12/11/2017    TK Holdings Inc., et al.                     $2,369.22                                                                                    $2,369.22
MILLER, LISA R
8 KIRKWOOD CIRCLE
SCARBOROUGH, ME 04074‐8682                          P‐0039193 12/11/2017    TK Holdings Inc., et al.                      $788.04                                                                                       $788.04

                                                                                         Page 2541 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 707 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PHILLIPS, JUNE A
6150 COURTSIDE PL
LOVELAND, OH 45140                                 P‐0039194 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADORS, MICHAEL
1506 SOUTH HWY 162
ALMA, AR 72921                                     P‐0039195 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANAZAWA, LYNNE T
255 VISTA DE SIERRA
LOS GATOS, CA 95030‐6320                           P‐0039196 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYLTON, ROBERT C
91 BRICKTON VILLAGE CIRCLE
#201
FLETCHER, NC 28732                                 P‐0039197 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORIZONS MANAGEMENT ASSOC LLC
990 WASHINGTON STREET
SUITE 212
DEDHAM, MA 02026                                   P‐0039198 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORRIS, JILL W
5578 S. HILLSIDE STREET
GREENWOOD VILLAG, CO 80111                         P‐0039199 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERWEIL, WILLIAM L
380 BEACON STREET
FLOOR 3
BOSTON, MA 02116                                   P‐0039200 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERWEIL, LISA A
380 BEACON STREET
FLOOR 3
BOSTON, MA 02116                                   P‐0039201 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, ALAN J
3568 BLUFF CT
CARLSBAD, CA 92010                                 P‐0039202 12/11/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
KRISS, MARK J
100 WILLOW DRIVE
FREEDOM, PA 15042                                  P‐0039203 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLUMEL, JEFFREY J
1516 NORTH 123 STREET
OMAHA, NE 68154                                    P‐0039204 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTED, RICKY A
PO BOX 2473
NEWBURGH, NY 12550                                 P‐0039205 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACPHEE, GARTH R
106 TIMBER LN
EAST PEORIA, IL 61611‐1918                         P‐0039206 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTY, KRISTIN
9249 MAPLEVIEW WAY
ELK GROVE, CA 95758                                P‐0039207 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHEILA A
350 TANGLEWOOD DRIVE
MADISON HEIGHTS, VA 24572                          P‐0039208 12/11/2017    TK Holdings Inc., et al.                      $792.00                                                                                       $792.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                 P‐0039209 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAYMAN, JULIA A
925 KAUPAKALUA RD
HAIKU, HI 96708                                    P‐0039210 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2542 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 708 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
NEWTON, CLEON V
1727 BISHOP RD
SALINE, MI 48176                                   P‐0039211 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PFLUM, EDWARD M
1221 DOTTY DR
LITTLE CHUTE, WI 54140                             P‐0039212 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PFLUM, LISA M
1221 DOTTY DR
LITTLE CHUTE, WI 54140                             P‐0039213 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E. PACE CT.
TUCSON, AZ 85719                                   P‐0039214 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E. PACE CT.
TUCSON, AZ 85719                                   P‐0039215 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E. PACE CT.
TUCSON, AZ 85719                                   P‐0039216 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E. PACE CT.
TUCSON, AZ 85719                                   P‐0039217 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GIBSON, GEORGE W
38 CHARLOTTE AVE
HAMILTON, NJ 08629                                 P‐0039218 12/11/2017    TK Holdings Inc., et al.                     $4,083.78                                                                                     $4,083.78
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E.PACE CT.
TUCSON, AZ 85719                                   P‐0039219 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOWELL, HELEN M
877 THORN ST
RAHWAY, NJ 07065                                   P‐0039220 12/11/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
PFLUM, EDWARD M
1221 DOTTY DR
LITTLE CHUTE, WI 54140                             P‐0039221 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRUMBERG, ELAINE H
1420 WALNUT ST
SUITE 720
PHILADELPHIA, PA 19102                             P‐0039222 12/11/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
LOWE, LISA A
1379 MCGILL ROAD
VASS, NC 28394                                     P‐0039223 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CENTURIONI‐DAWS, AGNES A
1154 ARDEN ROAD
PASADENA, CA 91106                                 P‐0039224 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEINSTOCK, PETER G
5131 TANBARK RD.
DALLAS, TX 75229                                   P‐0039225 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JACOB, MARYANN
109 PINE VALLEY CT
DEBARY, FL 32713‐2302                              P‐0039226 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                        Page 2543 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 709 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WARD, WILLIAM C
PO BOX 300305
AUSTIN, TX 78703‐0006                               P‐0039227 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KISH, JOHN P
10672 OAKTON RIDGE COURT
OAKTON, VA 22124                                    P‐0039228 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTOCK, PETER G
5131 TANBARK RD
DALLAS, TX 75229                                    P‐0039229 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, AGNES H
1504 COLLIER ST
UNIT 8
AUSTIN, TX 78704                                    P‐0039230 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRASSMAN, KENNETH
8212 SW ASHFORD ST
TIGARD, OR 97224                                    P‐0039231 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, TEOFILO
300 WEST 110TH ST
APT. 7A
NEW YORK, NY 10026‐4053                             P‐0039232 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, ANDREW D
80 NORTH PARK AVENUE
BUFFALO, NY 14216                                   P‐0039233 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRITO, EARTHCHILD M
3922 WEST HAMILTON ROAD
DEER PARK, WA 99006                                 P‐0039234 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACIAS, ISABEL M
2621 PRESCOTT RD
SPC 233
MODESTO, CA 95350                                   P‐0039235 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESHOTEL, JESSICA R
2467 PRIDES CROSSING RD
HOUSTON, TX 77067                                   P‐0039236 12/12/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
LOVIO, ROXANNA C
6922 S.12TH AVE.
TUCSON, AZ 85756                                    P‐0039237 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, MEI WEI
414 E NEWMARK AVE, APT F
MONTERERY PARK, CA 91755                            P‐0039238 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DONALD L
PO BOX 1232
SUMMERVILLE, SC 29484‐1232                          P‐0039239 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, ELIZABETH L
5716 N SHORE DR
EAU CLAIRE, WI 54703                                P‐0039240 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTOCK, PETER G
5131 TANBARK RD.
DALLAS, TX 75229                                    P‐0039241 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA‐ALBA, MARIA L
9201 49 AVENUE
COLLEGE PARK, MD 20740‐1831                         P‐0039242 12/11/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
MELCHER, LAWRENCE
7709 BAUGHMAN DRIVE
AMARILLO, TX 79121‐1751                             P‐0039243 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2544 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 710 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WEINSTOCK, PETER G
5131 TANBARK RD
DALLAS, TX 75229                                    P‐0039244 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDINGTON, CYNTHIA M
6211 E SLEEPY LANE
COEUR D'ALENE, ID 83814                             P‐0039245 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DIANA
7196 W. PONTIAC DR.
GLENDALE, AZ 85308                                  P‐0039246 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHYRSLER
TURNER, TAMMIE L
PO BOX 32665
OKLAHOMA CITY, OK 73123                             P‐0039247 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMP, ROBERT B
8133 LAKE AVE
APT B 12
LOUISVILLE, KY 40222                                P‐0039248 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, LAQUITHA
3360ALICE ST APT932
HOUSTON, TX 77021                                   P‐0039249 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULA, JAMALE D
6820 MESA DR
N RICHLAND HILLS, TX 76182                          P‐0039250 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORWART, AMANDA L
3184 RACCOON VALLEY ROAD
MILLERSTOWN, PA 17062                               P‐0039251 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMBS, DEBRA J
2715 NE 119TH ST.
VANCOUVER, WA 98686                                 P‐0039252 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSEL, TINA M
2309 WEKIVA LANE
WEST MELBOURNE, FL 32904                            P‐0039253 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCARIO, JOHN C
445 DELAFIELD PLACE NW
WASHINGTON, DC 20011                                P‐0039254 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESLINGER, KEVIN M
886 LIGHTHOUSE DRIVE
WEST SACRAMENTO, CA 95605                           P‐0039255 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN CHANCE, LEANN G
12954 W. ILIFF AVENUE
LAKEWOOD, CO 80228                                  P‐0039256 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, WEIYANG
25 TAFT COURT
PRINCETON, NJ 08540                                 P‐0039257 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, LAQUITHA
3360ALICE ST.APT932
3360ALICE ST.APT932
HOUSTON, TX 77021                                   P‐0039258 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAVALLI, BRETT D
10365 PLANTATION BRIDGE DR
JOHNS CREEK, GA 30022                               P‐0039259 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEON, CRAIG K
167 POPE ROAD
ACTON, MA 01720‐5733                                P‐0039260 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2545 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 711 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PARSONS, WILLARD E
C/O KOLCUN SUITE 8 BOX 270
13720 OLD ST AUGUSTINE ROAD
JACKSONVILLE, FL 32258                              P‐0039261 12/11/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
PROCTOR, CAREN M
17821 HORSEHEAD RD
BRANDYWINE, MD 20613                                P‐0039262 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHORPP, VIOLA C
7155 CONELLY BLVD
WALTON HILLS, OH 44146‐4323                         P‐0039263 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0039264 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA‐ALBA, MARIA LUISA
9201 49 AVENUE
COLLEGE PARK, MD 20740‐1831                         P‐0039265 12/11/2017    TK Holdings Inc., et al.                    $49,525.00                                                                                   $49,525.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039266 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, JOE R
10401 WAYNE AVENUE
LUBBOCK, TX 79424‐5713                              P‐0039267 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, DAVID A
320 LA CUESTA
SCOTTS VALLEY, CA 95066                             P‐0039268 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039269 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039270 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039271 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039272 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MICHAEL B
NATL FDN FOR ABUSED & NEGLTD
PO BOX 1841
CHICAGO, IL 60690‐1841                              P‐0039273 12/11/2017    TK Holdings Inc., et al.                    $10,120.00                                                                                   $10,120.00
GROSSMAN, GARY S
49 GRACE DRIVE
RICHBORO, PA 18954                                  P‐0039274 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039275 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039276 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039277 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2546 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 712 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SHERWOOD, LAURA A
556
FOSTER SPRINGS ROAD
LAS VEGAS, NV 89148                                 P‐0039278 12/11/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SHER, NANCY Y
3108 ZINNIA CT.
PLANO, TX 75075‐2368                                P‐0039279 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERR, ZACHARY T
6252 27TH AVENUE NE
SEATTLE, WA 98115                                   P‐0039280 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPSHIE, KENNETH L
1816 LAKE FALCON DRIVE
ALLEN, TX 75002‐4838                                P‐0039281 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, LUPE A
1400 S ANIMAS
LORDSBURG, NM 88048                                 P‐0039282 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INGRAHAM, ROBERT M
2512 NORTH 53RD STREET
OMAHA, NE 68104                                     P‐0039283 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FROLICH, GARY C
153 BLAKESLEE WAY
FOLSOM, CA 95630                                    P‐0039284 12/12/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
RUFFIN, GREGORY M
30330 SUMMERSIDE ST
MURRIETA, CA 92563                                  P‐0039285 12/12/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
HEGG, BEVERLY J
4813 PORTALIS WAY
ANACORTES, WA 98221                                 P‐0039286 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATRO, SHIRLEY Y
28070 HOOVER ROAD
APT #2
WARREN, MI 48093                                    P‐0039287 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, BOBBI
670 NEW PALTZ RD
HIGHLAND, NY 12528                                  P‐0039288 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACUIXTLE, JULIO
81286 CALLE HERMOSA
INDIO, CA 92201                                     P‐0039289 12/12/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
TIEMAN, ALEXANDER F
3114 45TH ST NW
WASHINGTON, DC 20016                                P‐0039290 12/12/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SCHNEIDER, MATTHEW
670 NEW PALTZ RD
HIGHLAND, NY 12528                                  P‐0039291 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JONATHAN
14141 EVENING VIEW DR
CHINO HILLS, CA 91709                               P‐0039292 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHAM, RODNEY N
20318 SE 119TH CT
ISSAQUAH, WA 98027                                  P‐0039293 12/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
JUSTICE FRANCE, DENISE
14353 WARWICK ST
DETROIT, MI 48223                                   P‐0039294 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2547 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 713 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HEBRON, NICOLE D
5235 WEST RUNNING BROOK RD
APT 101
COLUMBIA, MD 21044                                 P‐0039295 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOVINSKI, SANDRA M
4180 SAXON DRIVE
NEW SMYRNA BEACH, FL 32169                         P‐0039296 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREBER, GAYLE
7232 MANHATTAN LN
CHEYENNE, WY 82009                                 P‐0039297 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALSTED, LAWRENCE A
2630 SUMMERWALK PL
ROUND ROCK, TX 78665                               P‐0039298 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUGHLIN, JEANNE M
38687 ADKINS RD
WILLOUGHBY, OH 44094                               P‐0039299 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCIS, WILLIAM M
52 WOODOAKS TRAIL
SAINT LOUIS, MO 63124‐1159                         P‐0039300 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, MELISSA A
1312 W SACKETT ST
SPRINGFIELD, MO 65807                              P‐0039301 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAISY R FARMS, LLC
RANKIN, JOHN A
42194 CALLE CORRIENTE
MURRIETA, CA 92562                                 P‐0039302 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALSTED, MARIA A
2630 SUMMERWALK PL
ROUND ROCK, TX 78665                               P‐0039303 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, SHANNON
19622 E 42ND AVE
DENVER, CO 80249                                   P‐0039304 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, NATASHA
5924 BEACON HILL PL
CAPITOL HEIGHTS, MD 20743                          P‐0039305 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ALEXANDER R
1938 OXFORD ST
MYRTLE BEACH, SC 29577                             P‐0039306 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNADO, APRIL GRACE A
818 N QUINCY ST
APT 906
ARLINGTON, VA 22203                                P‐0039307 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCASTLE, PRISCILLA
3840 WEST 75TH PLACE
CHICAGO, IL 60652                                  P‐0039308 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, THOMAS M
PO BOX 806
WHTNEY POINT, NY 13862                             P‐0039309 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY‐WATKINS, ASHLEY M
205 1ST AVE
BOX 356
GLASGOW, WV 25086                                  P‐0039310 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRELL, TTE, GARY A
3512 YELLOW SKY CIRCLE
EDMOND, OK 73013                                   P‐0039311 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2548 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 714 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NAKAMA, ANDREW K
1650 LEILEHUA LN.
HONOLULU, HI 96813                                  P‐0039312 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURMAN, JONATHAN
61 CHISHOLM TRAIL
THOUSAND OAKS, CA 91320                             P‐0039313 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, THEARTIS L
1471 SW 5TH AVENUE
DEERFIELD BEACH, FL 33441                           P‐0039314 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUBELLI, LISA
140 MOOSE MOUNTAIN ROAD
BROOKFIELD, NH 03872                                P‐0039315 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULA, JAMALE D
6820 MESA DR.
N.RICHLAND HILLS, TX 76182                          P‐0039316 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAWASH, TALAL
341 IRONHILL TRACE
WOODSTOCK, GA 30189                                 P‐0039317 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTMAN, JACK
PO BOX 25
LIVE OAK, CA 95953‐0025                             P‐0039318 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCARTHUR, JAMES W
13628 67TH AVE W
EDMONDS, WA 98026                                   P‐0039319 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, RAWAIL
6105 ARCADIA AVENUE
LOOMIS, CA 95650                                    P‐0039320 12/4/2017     TK Holdings Inc., et al.                      $100.01                                                                                       $100.01
WAGGONER, JESSICA
8305 CANOLA BEND
AUSTIN, TX 78729                                    P‐0039321 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHELYAZKOV, STANIMIR S
40830 HWY 12
P.O. BOX 243
AVON, NC 27915                                      P‐0039322 12/12/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
BRZEZINSKI, DANIEL C
15735 VERNON DR
BROOKFIELD, WI 53005                                P‐0039323 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDREWS, JOHN A
127 PONDEROSA LANE
WALNUT CREEK, CA 94595‐1321                         P‐0039324 12/12/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
SEATON, WILLIAM M
762 WAKINA LOOP SE
OCEAN SHORES, WA 98569‐9646                         P‐0039325 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMASZEWSKI, STANLEY A
3013 NORMANDY DRIVE
MCKINNEY, TX 75070                                  P‐0039326 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUBRICK, VICKI L
NO ADDRESS PROVIDED
                                                    P‐0039327 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, PETER Y
7001 31ST ST NW
WASHINGTON, DC 20015                                P‐0039328 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMCIK, URI E
2726 FRANKFORT STREET
SAN DIEGO, CA 92117                                 P‐0039329 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2549 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 715 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WITTENBRADER, JILL C
506 WEST MARINE WAY
KODIAK, AK 99615                                   P‐0039330 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUSZCYK, ALAN J
231 VAN HOUTEN AVE.
PASSAIC, NJ 07055                                  P‐0039331 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARP, CHARLENE
7406 SPRING MEADOW
GARLAND, TX 75044                                  P‐0039332 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMINI, JAFAR
6525 PARK MANOR DR APT62
METAIRIE, LA 70003                                 P‐0039333 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMP, ROBERT B
8133 LAKE AVE
APT B 12
LOUISVILLE, KY 40222                               P‐0039334 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKEY, HENRY
409 39TH STREET
VIENNA, WV 26105                                   P‐0039335 12/12/2017    TK Holdings Inc., et al.                    $19,000.00                                                                                   $19,000.00
COOKE, LAWRENCE C
500 FOREVER GREEN DR
ST MARIES, ID 83861                                P‐0039336 12/12/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
FRANK, ALISON D
7432 ELMO WEEDON RD
BRYAN, TX 77808                                    P‐0039337 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOERA, MARCO G
2674 HUNTWOOD AVENUE
UNION CITY, CA 94587                               P‐0039338 12/12/2017    TK Holdings Inc., et al.                     $1,036.80                                                                                    $1,036.80
REED III, FRANK W
129 MANOR AVE
OAKLYN, NJ 08107                                   P‐0039339 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, QI
1978 KIRBY WAY
SAN JOSE, CA 95124                                 P‐0039340 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, LARRY D
1623 SPORTSMAN CLUB ROAD
SHELOCTA, PA 15774                                 P‐0039341 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSUI, FANG C
20052 ILUSO AVE
WALNUT, CA 91789                                   P‐0039342 12/12/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ANTOLAK, ANDREW J
107 E. WASHINGTON ST.
OSWEGO, IL 60543                                   P‐0039343 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DONALD L
PO BOX 1232
SUMMERVILLE, SC 29484                              P‐0039344 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERR, JASON P
939 SKIP AWAY CT
MORGAN HILL, CA 95037                              P‐0039345 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER
CONEY, LORETTA D
2897 CHULA BROOKFIELD RD
TIFTON, GA 31794                                   P‐0039346 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, CAROLYN J
4045 LAWN
KANSAS CITY, MO 64130                              P‐0039347 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2550 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 716 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SHANKS, SUSAN M
25303 STATE LINE RD
HARVARD, IL 60033                                   P‐0039348 12/12/2017    TK Holdings Inc., et al.                     $6,083.00                                                                                    $6,083.00
WALKER, GLENDA
2677 ASHLEIGH LANE
ALPHARETTA, GA 30004                                P‐0039349 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, LARRY D
1623 SPORTSMAN CLUB ROAD
SHELOCTA, PA 15774                                  P‐0039350 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLTEN, STEVEN
4719 COUGARCREEK TRL
RENO, NV 89519                                      P‐0039351 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUEMO, MELCHOR E
149 S. AVENUE 54, UNIT 4
LOS ANGELES, CA 90042                               P‐0039352 12/12/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SLAUSON, CRAIG R
10466 MATTHEW LANE
GRASS VALLEY, CA 95949                              P‐0039353 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURPIE, WILLAM
4813 PORTALIS WAY
ANACORTES, WA 98221                                 P‐0039354 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, FADIE M
31546 LEATHERWOOD DR.
WINCHESTER, CA 92596‐9655                           P‐0039355 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEHAN, ELIZABETH J
371 VOLLEY CT.
WALL TOWNSHIP, NJ 07719‐9471                        P‐0039356 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRARO, ROBERT
679 WINTERTHUR WAY
EASTON, PA 18040                                    P‐0039357 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, LARRY D
1623 SPORTSMAN CLUB ROAD
SHELOCTA, PA 15774                                  P‐0039358 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYERS, IRVINE J
2104 WEYRICH CT
TULARE, CA 93274                                    P‐0039359 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KELLIE D
7909 CAYENNE WAY
PENSACOLA, FL 32526                                 P‐0039360 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
4EVERALOHA LLC
PARK, SOYOUNG
81‐6670 MAMALAHOA HWY
PO BOX 523
KEALAKEKUA, HI 96750                                P‐0039361 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARDESHNA, HIREN D
5010 TOMAHAWK DR
COLLEGEVILLE, PA 19426                              P‐0039362 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSEY, MELINDA
2479 LAKEWAY BRANCH DRIVE
ORLANDO, FL 32839                                   P‐0039363 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIBOWSKY, YANCIE I
P.O. BOX 531692
HENDERSON, NV 89053                                 P‐0039364 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESBITT, HARRY S
50 ROCKLAND ST.
NATICK, MA 01760                                    P‐0039365 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2551 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 717 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MORROW, SANDRA S
314 MORROW FARM RD
STATESVILLE, NC 28677                               P‐0039366 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORREA, JOSE L
905 137TH PL SW
EVERETT, WA 98204                                   P‐0039367 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, GERALD L
3515 FONTAINE AVE
JACKSON, MS 39213                                   P‐0039368 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUDE, AMBER M
863 BAKER BRANCH
TUTOR KEY, KY 41263                                 P‐0039369 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, CRAIG M
7064 HERON CIR
CARLSBAD, CA 92011                                  P‐0039370 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARDESHNA, ZENIA H
5010 TOMAHAWK DR
COLLEGEVILLE, PA 19426                              P‐0039371 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONE, MEREDETHE
1406 WEST PENNSYLVANIA AV
SAN DIEGO, CA 92103                                 P‐0039372 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, CRAIG M
7064 HERON CIR
CARLSBAD, CA 92011                                  P‐0039373 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARDESHNA, HIREN D
5010 TOMAHAWK DR
COLLEGEVILLE, PA 19426                              P‐0039374 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAND, JAMES H
31 OX RIDGE LANE
DARIEN, CT 06820                                    P‐0039375 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, VERONICA A
16612 N 16TH PL
PHOENIX, AZ 85022                                   P‐0039376 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMMONS, TRACY R
4000 ANDY DRIVE
SELLERSBURG, IN 47172                               P‐0039377 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOOTMAN, CHANTEL R
4093 CHIMNEY RIDGE WAY
ELLENWOOD, GA 30294                                 P‐0039378 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, SYLVESTER
3800 PALOMAS DR NE
ALBUQUERQUE, NM 87110                               P‐0039379 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLOEGEL, MOLLY M
2714 ASHLAND CT
ROCKLIN, CA 95765                                   P‐0039380 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, CHRISHELL Y
11032 MISTIC MOON CT.
HOUSTON, TX 77064                                   P‐0039381 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JAMES M
2809 GREENLEE DRIVE
LEANDER, TX 78641                                   P‐0039382 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHLMAN, JODI L
902 NE LAKE VIEW DRIVE
ANKENY
, IA 50021                                          P‐0039383 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2552 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 718 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ALDRICH, ANGELA P
3800 PALOMAS DR NE
ALBUQUERQUE, NM 87110                              P‐0039384 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, FREDA D
5266 STEWARTS FERRY PIKE
MT. JULIET, TN 37122                               P‐0039385 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSSEAU, SEAN K
25490 FREDA LANE
CHANTILLY, VA 20152                                P‐0039386 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOLKMAN, ERIC B
1648 N OGDEN DR
APT 15
LOS ANGELES, CA 90046                              P‐0039387 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD, BRIDGET M
231 N COLLEGE DR APT I8
SANTA MARIA, CA 93454                              P‐0039388 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, DEANNA
1101 MARIE STREET
BRENHAM, TX 77833                                  P‐0039389 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONECIPHER, DEBORAH M
629 PARKSIDE DRIVE
BAY VILLAGE, OH 44140                              P‐0039390 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARABURDA, MARY ANN
120 FALCON RIDGE DR
N HUNTINGDON, PA 15642                             P‐0039391 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCIS, FEBY
8500 FRANCISCAN WOODS DR APT
730
COLUMBUS, GA 31909                                 P‐0039392 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, FRANK R
2130 FIRST AVE.
NEW YORK, NY 10029                                 P‐0039393 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFF, STEPHEN R
PO BOX 1010
JACKSON, WY 83001                                  P‐0039394 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, KATHLEEN A
12830 BEECHFIELD DR.
BAKERSFIELD, CA 93312                              P‐0039395 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEXLER, SCOTT J
1302 GLOUCESTER CIRCLE
CAROL STREAM, IL 60188                             P‐0039396 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUBRITZKY, DESIDER P
109 MELROSE DRIVE
NEW STANTON, PA 15672                              P‐0039397 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039398 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREINBERG, GREG
3755 S PARNELL
CHICAGO, IL 60609                                  P‐0039399 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039400 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2553 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 719 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARABURDA, STEPHEN J
120 FALCON RIDGE DR
N HUNTINGDON, PA 15642                              P‐0039401 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, REBECCA
486 ROMANCE RD
ROMANCE, AR 72136                                   P‐0039402 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, KIMBERLY A
12830 BEECHFIELD DR.
BAKERSFIELD, CA 93312                               P‐0039403 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORBETT, GARY A
4748 S. OCEAN BLVD
APT 1501
HIGHLAND BEACH, FL 33487                            P‐0039404 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                     P‐0039405 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOZLOWSKI, LINDA M
36 CLEARVIEW DRIVE
MILFORD, DE 19963                                   P‐0039406 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANGER, KRYSTAL
2071 NE 1ST AVENUE
POMPANO BEACH, FL 33060                             P‐0039407 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                     P‐0039408 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLCZINGER, JOSEPH
172 PINE HILL RD
NEW FAIRFIELD, CT 06812                             P‐0039409 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOYS MOTORSPORTS, LLC
MCCOY, LARRY D
1623 SPORTSMAN CLUB ROAD
SHELOCATA, PA 15774                                 P‐0039410 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGER, BRANDON
1251 CASRWELL AVE
ELK GROVE VILLAG, IL 60007                          P‐0039411 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                     P‐0039412 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SMITH, GAIL L
1131 WOODFIELD LANE
N/A
HOUSTON, TX 77073                                   P‐0039413 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARANGO, MIRIAM
250 COLLEGE PARK DR F‐16
UPLAND, CA 91786                                    P‐0039414 12/12/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
SMITH BARNES, DEVON NICOL
22285 ERWIN ST.
WOODLAND HILLS, CA 91367                            P‐0039415 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, DEBRA
4012 FLOWERS STREET
ADAMSVILLE, AL 35005                                P‐0039416 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2554 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 720 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TOPPINS, PAUL
1308 DEARING PLACE
TUSCALOOSA, AL 35401‐3336                           P‐0039417 12/12/2017    TK Holdings Inc., et al.                    $12,440.00                                                                                   $12,440.00
AYERS, FAITH A
2104 WEYRICH CT
TULARE, CA 93274                                    P‐0039418 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JL DIVERSIFIED L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                     P‐0039419 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, GRIFFITH
40 MARIANI COURT
EMERALD HILLS, CA 94062                             P‐0039420 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELIZNAK, CHRISTOPHER
108 JACOBS STREET
MONT CLARE, PA 19453‐5032                           P‐0039421 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOREY, NANCY J
1212 PUNAHOU ST. #902
HONOLULU, HI 96826‐1021                             P‐0039422 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                     P‐0039423 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, MITCH
1484 NEEB RD.
CINCINNATI, OH 45233                                P‐0039424 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORRIGAN, JOSEPH
916 FERNHILL AVE
NEWBURY PARK, CA 91320                              P‐0039425 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROMARTIE, TAMMY
532 13TH ST NE
WASHINGTON, DC 20002                                P‐0039426 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                     P‐0039427 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, BRUCE A
114 W CENTER AVE
LAKEBLUFF, IL 60044                                 P‐0039428 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURTON, DAVID M
2125 DALE RD
CINCINNATI, OH 45212                                P‐0039429 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, CURTIS
1604 LEDET ST
THIBODAUX, LA 70301                                 P‐0039430 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                     P‐0039431 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, THOMAS E
7105 HAYES BLVD.
MENTOR, OH 44060                                    P‐0039432 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOERNER, JOHN A
3786 DAISY DRIVE
CHINO HILLS, CA 91709                               P‐0039433 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2555 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 721 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GENNUSA, JEFFREY S
64 N COURT VILLA DR
MANDEVILLE, LA 70471                                  P‐0039434 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                       P‐0039435 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, THOMAS E
7105 HAYES BLVD.
MENTOR, OH 44060                                      P‐0039436 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLISON, AMERA
118 MENDEL CT
BEAR, DE 19701                                        P‐0039437 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, ANISSA Y
1350 EFLAMINGO ROAD
#192
LAS VEGAS, NV 89108                                   P‐0039438 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN JR, L. L.
82 LONE OAK PARK
WEST POINT, MS 397738060                              P‐0039439 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, MARY K
232 MELVIN DRIVE
PITTSBURGH, PA 15236                                  P‐0039440 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVENYI, ADRIAN M
72 JERMAIN AVE
SAG HARBOR, NY 11963                                  P‐0039441 12/12/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
KAUFMAN, MICHAEL C
22672 CARAVELLE CR
BOCA RATON, FL 33433201                               P‐0039442 12/12/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
ROMAN, ILLIANA
4334 BOCA WOODS DRIVE
ORLANDO, FL 32826                                     P‐0039443 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, PHILIP
1117 C ST. SE
WASHINGTON, DC 20003                                  P‐0039444 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, PETER T
PO BOX 324
DUBLIN, NH 03444                                      P‐0039445 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS, STEPHEN T
835 FIFTH AVENUE, SUITE 303
SAN DIEGO, CA 92101                                   P‐0039446 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, PHILLIP H
1486 FAIRWAYS CIR
OCONOMOWOC, WI 53066                                  P‐0039447 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CALAUNDRA L
PO BOX 901
YAZOO CITY, MS 39194                                  P‐0039448 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWFORD, DAVID E
P.O. BOX 2201
SAPULPA, OK 7406                                      P‐0039449 12/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
YOUNG, JOYCE
19848 VIA KALBAN
SANTA CLARITA, CA 91321                               P‐0039450 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNON, DEVON
3458 GRANDVILLE AVE
GURNEE                                                P‐0039451 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2556 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 722 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GONDER, RUSHELLE C
720 W 4TH ST UNIT 404
LONG BEACH, CA 90802                               P‐0039452 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, LORI A
10436 WINTERVIEW DRIVE
NAPLES, FL 34109                                   P‐0039453 12/12/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
YOUNG, LORI A
10436 WINTERVIEW DRIVE
NAPLES, FL 34109                                   P‐0039454 12/12/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039455 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRIEGER, DANIEL J
1701 PATRIOTS WAY
KENNESAW, GA 30152                                 P‐0039456 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039457 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBERLAIN, CAROL M
96 SCRUTON ROAD
FARMINGTON, NH 03835                               P‐0039458 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, DAWN M
10 CHARLESTOWN ST
MARSHFIELD, MA 02050                               P‐0039459 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADEWUNMI, TOKUNBO P
10401 S 8TH AVE
INGLEWOOD, CA 90303                                P‐0039460 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHMAN, JOHN J
3018 BRIDLE CIRCLE
FLORENCE, SC 29505                                 P‐0039461 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URESTI, VERONICA
23439 VERNGATE DR.
SPRING, TX 77373                                   P‐0039462 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHLEY, JERIMIAH J
45012 PALO VISTA DRIVE
LANCASTER, CA 93535                                P‐0039463 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLASKY, ERIC S
120 HARDING AVE.
HAVERTOWN, PA 19083                                P‐0039464 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIDGES, DAPHNE P
12139 WESTBURY GLEN CT
CHARLOTTE, NC 28262                                P‐0039465 12/12/2017    TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
TROCKI, ZENON
5155 N. EAST RIVER RD
UNIT 221B
CHICAGO, IL 60656                                  P‐0039466 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, SHANEL E
5008 SW 168TH AVE
MIRAMAR, FL 33027                                  P‐0039467 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSHIRO, EMI I
1122 ELM ST APT 804
HONOLULU, HI 96814                                 P‐0039468 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2557 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 723 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MASSEY, TERRI S
121 UTOPIA CT
SPRINGTOWN, TX 76082                                P‐0039469 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUGUST, DAVID S
300 NW 8TH AVE. #707
PORTLAND, OR 97209                                  P‐0039470 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANCEL, FRANCIS
16319 BALLINGER ST.
NORTH HILLS, CA 91343                               P‐0039471 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDSTEIN, RAYMOND R
6242 WESTCHESTER PARKWAY SUIT
LOS ANGELES, CA 90045                               P‐0039472 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEE, RYAN M
8858 N. TREASURE MOUNTAIN DR
TUCSON, AZ 85742                                    P‐0039473 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLINGTON, JOSHUA R
3722 PARFORE CT
CINCINNATI, OH 45245                                P‐0039474 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, NIEN‐CHUNG
4802 SPRUCEWOOD LN
GARLAND, TX 75044                                   P‐0039475 12/12/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
HERMAN, ROBERT
11429 N 68TH ST
SCOTTSDALE, AZ 85254                                P‐0039476 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRIF, SANAA
P O BOX 270961
CORPUS CHRISTI, TX 78427                            P‐0039477 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARRINGTON, CYNTHIA A
5895 CORNER OAKS DRIVE
HOPE MILLS, NC 28348                                P‐0039478 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLER, MICHELE M
1204 W 14TH AVENUE
BELLEVUE, NE 68005                                  P‐0039479 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINTZ, EUGENE E
NO ADDRESS PROVIDED
                                                    P‐0039480 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ROBERT A
3012 BATTERSEA LANE
ALEXANDRIA, VA 22309                                P‐0039481 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, DEBORAH C
11 QUAIL RIDGE ROAD
MERRIMAC, MA 01860                                  P‐0039482 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, BARBARA A
1135 66TH AVENUE APT. B
OAKLAND, CA 94621                                   P‐0039483 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRENNER, DAVID M
25920 WARRINGTON
DEARBORN HEIGHTS, MI 48127                          P‐0039484 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAENICKE, BETHANY G
313 MEETING STREET
UNIT 24
CHARLESTON, SC 29401                                P‐0039485 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                     P‐0039486 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2558 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 724 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VILLARREAL, DAVID R
P O BOX 270961
CORPUS CHRISTI, TX 78427                             P‐0039487 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, MATASHA
7050 SOUTHMOOR STREET
APT 4304
HANOVER, MD 21076                                    P‐0039488 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLER, MICHELE M
1204 W 14 AVENUE
BELLEVUE, NE 68005                                   P‐0039489 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                      P‐0039490 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDMUNDSON, ROUNCHEY M
5736 WILLOWBRANCH DRIVE
N. CHESTERFIELD, VA 23234                            P‐0039491 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONOPKA, HENRY
11 B THISTLE WAY
BROAD BROOK 06016                                    P‐0039492 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                      P‐0039493 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, SCOTT E
4505 ARGYLE TR NW
WASHINGTON, DC 20011                                 P‐0039494 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNHAM, CARO LYNN
1515 N. MILPITAS BLVD.
SPC. 145
MILPITAS, CA 95035                                   P‐0039495 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, LAURA M
1805 16TH AVENUE SE
APT 1
ALBANY, OR 97322                                     P‐0039496 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
MANLY, STACEY L
18031 WAGONWHEEL CT
OLNEY, MD 20832                                      P‐0039497 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, JAMES
843 COMET DRIVE
FOSTER CITY, CA 94404                                P‐0039498 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKS, DONALD R
4905 S. GERMANTOWN ROAD
MEMPHIS, TN 38141                                    P‐0039499 12/12/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MCDONALD, MARY F
40 MEMORIAL DR
NEW CASTLE, DE 19720                                 P‐0039500 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, JAMES
843 COMET DRIVE
FOSTER CITY, CA 94404                                P‐0039501 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKERSON, CLARK E
1230 JABBERS DRIVE APT. 8008
MT. PLEASANT, SC 29464                               P‐0039502 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2559 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 725 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
KIM, JAMES
843 COMET DRIVE
FOSTER CITY, CA 94404                             P‐0039503 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURD, MICHELLE D
6905 DELTA AVE
LONG BEACH, CA 90805                              P‐0039504 12/12/2017    TK Holdings Inc., et al.                     $2,986.08                                                                                    $2,986.08
KIM, JAMES
843 COMET DRIVE
FOSTER CITY, CA 94404                             P‐0039505 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOSLEY, PENNY L
108 WAYPOINT DRIVE
EATONTOWN, NJ 07724                               P‐0039506 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUN, SEOK BAE
31020 FLORALVIEW DR. S
APT 201
FARMINGTON HILLS, MI 48331                        P‐0039507 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                   P‐0039508 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALTER WEALTH MANAGEMENT SERV
FALTER, BARRY
8911 WHISPERING WIND ROAD
LINCOLN, NE 68512                                 P‐0039509 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, ANTHONY J
754 OLD HANOVER RD
SPRING GROVE, PA 17362                            P‐0039510 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, TOWANDA
777 W STATE ST
11B
TRENTON, NJ 08618                                 P‐0039511 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S
MILKOWSKI‐FLYNN, CHRISTINE
11333 LAURA LANE
FRANKFORT, IL 60423                               P‐0039512 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOVAN, MARY
5722 RATERS DRIVE
SANTA ROSA, CA 95409                              P‐0039513 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARVALHO, CRYSTAL L
210 STEVENSON STREET
NEW BEDFORD, MA 02745                             P‐0039514 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOVAN, MARY
5722 RATERS DRIVE
SANTA ROSA, CA 95409                              P‐0039515 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILKOWSKI FLYNN, CHRISTINE
11333 LAURA LANE
FRANKFORT
, IL 60423                                        P‐0039516 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOVAN, MARY
5722 RATERS DRIVE
SANTA ROSA, CA 95409                              P‐0039517 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, NATALIE
1635 W PACIFIC COAST HWY
APT 97
WILMINGTON, CA 90744                              P‐0039518 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2560 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 726 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JONES, THOMAS
9 CHESTNUT ROAD
MEDFORD, NJ 08055‐3465                               P‐0039519 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOSWAMI, MICHAEL
409 BROOKSIDE DRIVE
BRYANT, AR 72022                                     P‐0039520 12/12/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
YI, MIKE
1894 LAKOTA ST
SIMI VALLEY, CA 93065                                P‐0039521 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKS, JENNIFER L
4905 S. GERMANTOWN ROAD
MEMPHIS, TN 38141                                    P‐0039522 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, SUSAN R
1735 NORMANDIE DRIVE
YORK, PA 17408                                       P‐0039523 12/12/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MACDONALD, THOMAS W
302 PERIMETER CTR N
APT 1203
ATLANTA, GA 30346                                    P‐0039524 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, RYAN A
5693 S FAWN AVE
GILBERT, AZ 85298                                    P‐0039525 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEENE, DONNIE
9111 FOX HILL RACE COURT
MECHANICSVILLE, VA 23116                             P‐0039526 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSH, NANCY D
3860 HWY NN
PACIFIC, MO 63069                                    P‐0039527 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAIMSON, OLIVER L
1020 SOUTH ST. APT. 2
PHILADELPHIA, PA 19147                               P‐0039528 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLICKOVA, PATRICIE
1122 STONE PINE LANE UNIT A
CORONA, CA 92879                                     P‐0039529 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGH, ANTHONY
619 WALNUT CROSSING DR
WHITSETT, NC 27377                                   P‐0039530 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLDAN, JACOB
5622 MENEMSHA LANE
ORCUTT, CA 93455                                     P‐0039531 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION, JEFFREY A
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                      P‐0039532 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, JULIAN DAVI T
368 S. GERHART AVE.
LOS ANGELES, CA 90022                                P‐0039533 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAI, KATHLEEN B
11 COUNTY ROAD 560
SANDYSTON, NJ 07826                                  P‐0039534 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMSTRONG, OPAL J
2641 ALBERT ROAD APT B
ANDERSON, CA 96007                                   P‐0039535 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARROYO, AMALIA
1297211TH STREET
CHINO, CA 91710                                      P‐0039536 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2561 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 727 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN, BRIAN D
47 TRACY LYN RD
HOLLISTON, MA 01746                                 P‐0039537 12/12/2017    TK Holdings Inc., et al.                      $875.00                                                                                       $875.00
CATNEY, MATTHEW J
9725 MORAN RD NE
BAINBRIDGE IS, WA 98110                             P‐0039538 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZEGEDI, LASZLO
502 CYPRES RD.
BELLINGHAM, WA 98225                                P‐0039539 12/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SANTOS, MARIE L
6916 SHEPHERD OAKS RD.
LAKELAND, FL 33811                                  P‐0039540 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ELIZABETH
2645 AUGUSTA DR. S
CLEARWATER, FL 33761                                P‐0039541 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOLYNETS, LEONID
535 NEPTUNE AVENUE
APARTMENT 20C
BROOKLYN, NY 11224                                  P‐0039542 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, CARLA L
3410 ALEXANDER ROAD NE #746
ATLANTA, GA 30326                                   P‐0039543 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCHANT, MANISHA K
5130 E. EL CEDRAL STREET
LONG BEACH, CA 90815                                P‐0039544 12/12/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MCGOWNE, CHRISTOPHER J
9141 E. MANSFIELD AVE
DENVER, CO                                          P‐0039545 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEE, SEIKO S
2614 SE 133 AVE
VANCOUVER, WA 98683                                 P‐0039546 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKMAN, MICHAEL A
7463 W. TARTAN RD
FRANKFORT, IL 60423                                 P‐0039547 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLA SALON LLC
DELATTE, BROCK A
961 LIVE OAK CT
PONCHATOULA, LA 70454                               P‐0039548 12/12/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SZEGEDI, LASZLO
502 CYPRESS RD.
BELLINGHAM, WA 98225                                P‐0039549 12/12/2017    TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
MCGOWNE, CHRISTOPHER J
9141 E. MANSFIELD AVE
DENVER, CO 80237                                    P‐0039550 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKA, JAROSLAV
1320 10TH ST NW
WASHINGTON, DC 20001                                P‐0039551 12/12/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PROSNITZ, SANDRA G
2600 NETHERLAND AVE.
APT. 1116
BRONX, NY 10463                                     P‐0039552 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNSON, CHARLES L
2320 S. 32 AVE
OMAHA, NE 68105                                     P‐0039553 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2562 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 728 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CASTILLO, JESSICA L
2928 S. LISBON WAY
AURORA, CO 80013                                     P‐0039554 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLER, TIMOTHY L
39 ASPEN CIRCLE
BRISTOL, VA 24201                                    P‐0039555 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIEN, DEANNA L
528 E. ARCH
APT 5
MARQUETTE, MI 49855                                  P‐0039556 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANCOCK, HENRY H
133 7TH STREET
UNIT #3
MANHATTAN BEACH, CA 90266                            P‐0039557 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREER, VANNESSA K
109 E VICTORIA CIRCLE
NORTH AURORA, IL 60542                               P‐0039558 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAAVEDRA‐ARIZAGA, JACKELINE F
298 41ST STREET
LINDENHURST, NY 11757                                P‐0039559 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, NANCY J
726 LAKESIDE DR
DUNCANVILLE, TX 75116                                P‐0039560 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSE, JEFF L
1215 NORTH OLIVE DRIVE # 308
WEST HOLLYWOOD, CA 90069                             P‐0039561 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BYRNE, FREDERICK I
25588 FAIRMOUNT DR
ATHENS, AL 35613                                     P‐0039562 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, KIMBERLY M
211 SOUTHAVEN AVENUE
MEDFORD, NY 11763                                    P‐0039563 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, JOHN T
13806 FRASER LAKE LN
HOUSTON, TX 77083                                    P‐0039564 12/12/2017    TK Holdings Inc., et al.                     $3,800.00                                                                                    $3,800.00
BERAN, ANNE C
PO BOX 3835
S PADRE ISLAND, TX 78597                             P‐0039565 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH JR, THEOTIS F
1036 REMBRANDT DRIVE SW
CONCORD, NC 28027                                    P‐0039566 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEYLAND, VANESSA L
6010 SW BALD EAGLE DRIVE
PALM CITY, FL 34990                                  P‐0039567 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, RONNELL
516 S AMANTHA AVE
COMPTON                                              P‐0039568 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUB, KAREN A
119 HANCOX AVE
NUTLEY, NJ 07110                                     P‐0039569 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRY, MICHAEL C
18 TRUMBULL CT.
NOVATO, CA 94947                                     P‐0039570 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHERNYAKOV, ALEXEY G
627 WARREN PL
ITHACA, NY 14850                                     P‐0039571 12/12/2017    TK Holdings Inc., et al.                      $490.00                                                                                       $490.00
                                                                                          Page 2563 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 729 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DUKE, PATTI
P.O.BOX 183
HAILEY, ID 83333                                    P‐0039572 12/12/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NOE, CHRISTOPHER J
108 EAGLE POINT LOOP
OXFORD, MS 38655                                    P‐0039573 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TERENCE J
1422 VISTA CREEK DRIVE
ROSEVILLE, CA 95661                                 P‐0039574 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEORGE, SHAWN J
4512 NE 121ST STREET
VANCOUVER, WA 98686                                 P‐0039575 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THONG H
3422 BURTON AVE.
ROSEMEAD, CA 91770‐2712                             P‐0039576 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THHONG H
3422 BURTON AVE.
ROSEMEAD, CA 91770‐2712                             P‐0039577 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEEKMAN, DANNY G
P. O. BOX 827
MERTZON, TX 76941                                   P‐0039578 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELDER, MARTIN P
3S700 SELLERS RD
NAPERVILLE, IL 60563                                P‐0039579 12/12/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
KOHN, DANNY
1354 BIG PINE DRIVE
VALRICO, FL 33596                                   P‐0039580 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICKSON, JAMES L
10355 41ST PLACE NE
SAINT MICHAEL, MN 55376                             P‐0039581 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANO, ROSAELENA
5215 IONE ST.
LINDEN, CA 95236                                    P‐0039582 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, TRAVIS
NO ADDRESS PROVIDED
                                                    P‐0039583 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANO, CRYSTAL
5215 IONE ST.
LINDEN, CA 95236                                    P‐0039584 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNOT, GAVAN K
1965 RODNEY DR APT 311
LOS ANGELES, CA 90027                               P‐0039585 12/12/2017    TK Holdings Inc., et al.                    $15,012.19                                                                                   $15,012.19
COLOGNE, SCOTT E
PO BOX 23478
SAN DIEGO, CA 92193                                 P‐0039586 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAIN, LARRY R
775 PALM AVE
PENNGROVE, CA 94951                                 P‐0039587 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYER, ISHELLE M
4008 KINCAID LN
SALIDA, CA 95368                                    P‐0039588 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROM, RANDALL L
1111 23RD STREET NW
APT 4G
WASHINGTON, DC 20037                                P‐0039589 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2564 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 730 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RUCK‐ROHRBAUGH, KELLY E
351 EAST RIDGE DR.
HAGERSTOWN, MD 21740                                  P‐0039590 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISHINO, GLENN R
16021 2ND PL W
LYNNWOOD, WA 98087                                    P‐0039591 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEE, SEIKO S
2614 SE 133 AVE
VANCOUVER, WA 98683                                   P‐0039592 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FASIH, KAVEH C
16634 ORILLA DRIVE
SAN DIEGO, CA 92128                                   P‐0039593 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSUBOI, RYAN
8450 W CHARLESTON BLVD
#1001
LAS VEGAS, NV 89117                                   P‐0039594 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, WILLIAM
482 PROSPECT AVENUE
DUMONT, NJ 07628                                      P‐0039595 12/13/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SELIG, MARIAN E
P. O. BOX 1043
BENICIA, CA 94510                                     P‐0039596 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISMAN, R SCOTT
7954 GRAND AVE
YUCCA VALLEY, CA 92284                                P‐0039597 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEANTY, HARRY
PSC 817 BOX 143
FPO, AE 09622                                         P‐0039598 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, RAMONA M
4356 N. RIDGE ROAD
WICHITA 67205                                         P‐0039599 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELIN, ALMA E
8501 GLORIA AVE
NORTH HILLS, CA 91343                                 P‐0039600 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, WILLIAM R
11352 OLD RANCH CIRCLE
CHATSWORTH, CA 91311                                  P‐0039601 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RING, JEFFREY D
13875 S. MAIN
BELOIT, OH 44609                                      P‐0039602 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZGER, JILLIAN M
7 LAKEWOOD MANOR
EFFINGHAM, IL 62401                                   P‐0039603 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSLAND, CHARLENE L
155‐15 N. CONDUIT AVE APT. 7L
JAMAICA, NY 11434                                     P‐0039604 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JOSEPH
C/O GERBER
12549 FENHURST WAY
NAPLES, FL 34120‐4682                                 P‐0039605 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABDELHALIM, MAZEN N
290 LASSEN DRIVE
SAN BRUNO, CA 94066                                   P‐0039606 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITNEY, JESSE D
130 CLEVELAND AVENUE
WAYNESBORO, PA 17268                                  P‐0039607 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2565 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 731 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TYRON, BENJAMIN L
9 ‐ 15 MILE RD. N.W.
SPARTA, MI 49345                                     P‐0039608 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JACKIE L
336 WOOD STREET
CORNELIA, GA 30531                                   P‐0039609 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLAGHER, BETHANY L
2903 CRESMONT AVE
BALTIMORE, MD 21211                                  P‐0039610 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDEN, JOANNE M
3437 PHELPS ROAD
BEDFORD, VA 24523                                    P‐0039611 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADARIC, CHARLIE D
3745 OAK TREE LN
LOOMIS, CA 95650                                     P‐0039612 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSCH, JANE L
10538 BILBROOK PLACE
AUSTIN, TX 78748                                     P‐0039613 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, SHARLA L
7931 CLEVELAND AVENUE
KANSAS CITY, KS 66109                                P‐0039614 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONENBERG, MARC I
3209 W. SANTIAGO ST
TAMPA, FL 33629                                      P‐0039615 12/13/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
TARTARO, ANTHONY F
1 BISCAYNE DR NW UNIT 308
ATLANTA, GA 30309                                    P‐0039616 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, JEFFREY J
1 APPLEBY LANE
LANDENBERG, PA 19350                                 P‐0039617 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JOHN M
37 LEWIS MOUNTAIN LANE
DURANGO, CO 81301                                    P‐0039618 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0039619 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, PATRICK J
10401 WAYNE AVENUE
LUBBOCK, TX 79424‐5713                               P‐0039620 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIMEI, PAUL D
P. O. BOX 1202
MARSHALLS CREEK, PA 18335                            P‐0039621 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VECCHIO, GEORGE T
5695 WINDOVER WAY
TITUSVILLE, FL 32780‐7011                            P‐0039622 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN, MARTY A
111 N. CLINTWOOD DR.
PUEBLO WEST, CO 81007                                P‐0039623 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, GARY W
314 TAR HEEL DR
DELAWARE, OH 43015                                   P‐0039624 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAHMBHATT, MONA
10 NORTH STREET
WILLITS, CA 95490                                    P‐0039625 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2566 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 732 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BEAS, JUAN M
1340 TRAFALGAR DR
HIGH POINT, NC 27262                                 P‐0039626 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, GREGORY R
1901 NW 1070TH AVE.
WILBURTON, OK 74578                                  P‐0039627 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLSTER, BRIAN E
50 BOWDOIN AVENUE
OLD TOWN, ME 04468                                   P‐0039628 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARANJO, LOURDES
6270 SW 25TH STREET
MIAMI, FL 33155                                      P‐0039629 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOYES, STEPHENIE
4406 NE 49TH STREET
KANSAS CITY, MO 64119                                P‐0039630 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARPLE, JANICE C
7712 PARKVIEW DR.
FORT SMITH, AR 72916                                 P‐0039631 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS, LEONARD
1155 FIRST TERRACE N.W.
WASHINGTON, DC 20001                                 P‐0039632 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, TAHEERA A
6 NETCONG HEIGHTS
APT 7
UNION, NJ 07857                                      P‐0039633 12/13/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
GOMEZ, MARIO
119 NORTHRIDGE RD
BOONEVILLE, AR 72927                                 P‐0039634 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TESSIER, SHARON M
NO ADDRESS PROVIDED
                                                     P‐0039635 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, DENISE
119 NORTHRIDGE RD
BOONEVILLE, AR 72927                                 P‐0039636 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASTINGS, KATHRYN N
583 WINDSTAR LANE
WILMINGTON, NC 28411                                 P‐0039637 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARRANT, BEVERLY
16402 EURO CT
BOWIE, MD 20716                                      P‐0039638 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASH, JR., JOSEPH T
218 BENDINGWOOD CIRCLE
TAYLORS, SC 29687                                    P‐0039639 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, EDWIN A
5750 STEEP RIDGE
CROZER, VA 22932                                     P‐0039640 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDDY‐WALKER, AREDA A
5050 SOM CENTER ROAD
APT. 117‐2
WILLOUGHBY, OH 44094                                 P‐0039641 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNER, REBECCA L
909 CENTRAL AVE N, APT 121
PARK RAPIDS, MN 56470                                P‐0039642 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, WALTER B
1100 21ST PL NE # 203
WASHINGTON, DC 20002                                 P‐0039643 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2567 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 733 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LAFLEUR, MARGIE
PO BOX 103
HUGO, CO 80821                                      P‐0039644 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOMBERG, FREDERICK
PO BOX 94
MONTICELLO, NY 12701‐0094                           P‐0039645 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORITY, JEAN E
311 PINE FOREST DR
GREENVILLE, SC 29601                                P‐0039646 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSSMAN, LORI E
49 GRACE DRIVE
RICHBORO, PA 18954                                  P‐0039647 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMENTAL, CECILIA E
3907 FRANCONIA RD
ALEXANDRIA, VA 22310                                P‐0039648 12/12/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
JULIAN, HARRIETTE A
2384 TACOMA PL
WALDORF, MD 20603                                   P‐0039649 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMONS, JOHNNY B
1679 CHEYENNE PASS
SALADO, TX 76571                                    P‐0039650 12/13/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HA, LINH M
2814 SE 2ND CT
RENTON, WA 98056                                    P‐0039651 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JULIAN, HARRIETTE A
2384 TACOMA PL
WA, MD 20603                                        P‐0039652 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD, TABIATHA
PO BOX 343125
MEMPHIS, TN 38184                                   P‐0039653 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAYER, GEORGE
2601 CEDARBERRY LN
NORTH PLATTE, NE 69101                              P‐0039654 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUGATE, JEFFREY N
805 CRAMER AVE
LEXINGTON, KY 40502                                 P‐0039655 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEADER, JILLIAN M
259 CENTER STREET
LEHIGHTON, PA 18235                                 P‐0039656 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEINBRODT, PETER A
14 RANCH ROAD
SAN RAFAEL, CA 94903                                P‐0039657 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOGIC, AMANDA J
1623 IRVING STREET NW
WASHINGTON, DC 20010                                P‐0039658 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, JUAN CARLOS
PO BOX 61787
HOUSTON, TX 77208                                   P‐0039659 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, GRIFFITH
40 MARIANI COURT
EMERALD HILLS, CA 94062                             P‐0039660 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRISHNAN, SANTOSH S
1999 JEFFERSON AVENUE
ST. PAUL, MN 55105                                  P‐0039661 12/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                         Page 2568 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 734 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GEFERS, GEOFFREY G
12 MANHATTAN AVE
3RD FLOOR
JERSEY CITY, NJ 07307                               P‐0039662 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTRELLE, KATHLEEN V
2007 ARMENTOR ROAD
LAKE ARTHUR, LA 70549                               P‐0039663 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUFMAN, DAVID
310 WEST WAYNE PLACE
WHEELING, IL 60090                                  P‐0039664 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACIFICI, DANTE R
18445 VALERIO STREET
SUITE 107
RESEDA, CA 91335                                    P‐0039665 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, JUAN CARLOS
PO BOX 61787
HOUSTON, TX 77208                                   P‐0039666 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, RICHARD L
1275 GATOR TRL
WEST PALM BEACH, FL 33409                           P‐0039667 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, C JUDITH
3644 GREEN MEADOW LANE
LAKE ORION, MI 48359‐1492                           P‐0039668 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOGHUE, DENISE M
2 LAKEFIELD DR
MILFORD, OH 45150                                   P‐0039669 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUYSENAARS, NICK H
25130 HAVERFORD RD.
SPRING, TX 77389                                    P‐0039670 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, DANIEL
509 W. PARK ST
MUNDELEIN, IL 60060                                 P‐0039671 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, MILES E
38 ALDERON WOODS PL
THE WOODLANDS, TX 77382                             P‐0039672 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMA, RUBY L
11000 KIMBERLY AVE
MONTCLAIR, CA 91763                                 P‐0039673 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEHRANI, MICHELLE
435 N OAKHURST DR APT 402
BEVERLY HILLS, CA 90210                             P‐0039674 12/13/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
HOLY, MICHAEL
16097 N LAGUARDIA PKWY
STRONGSVILLE, OH 44136                              P‐0039675 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETIT, MICHAEL R
25 WATERVILLE STREET
PORTLAND
, ME 04101                                          P‐0039676 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOWAY DAY CAMP
JONATHON KOENIGSBERG
PO BOX 250933
WEST BLOOMFIELD, MI 48325                           P‐0039677 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, MELISSA L
221 CABIN CREEK AVE.
LAMAR, AR 72846                                     P‐0039678 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2569 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 735 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EDWARDS, MELISSA L
221 CABIN CREEK AVE
LAMAR, AR 72846                                     P‐0039679 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JESSUP, WILLIAM E
35 SUNSET LANE
PATCHOGUE, NY 11772                                 P‐0039680 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, FLORENCE V
223 90TH STREET
BROOKLYN, NY 11209                                  P‐0039681 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILTON, ASHLEY D
1222 E CHELTEN AVE APT F1
PHILA, PA 19138                                     P‐0039682 12/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KELLEY, JOHN H
39 JUBILEE DRIVE
CLARKSBORO, NJ 08020                                P‐0039683 12/12/2017    TK Holdings Inc., et al.                      $726.48                                                                                       $726.48
ROBERTS, SHARON L
850 NE BARNES RD
PRINEVILLE, OR 97754                                P‐0039684 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLICY, VINCENT M
9904 LA DUKE DRIVE
KENSINGTON, MD 20895                                P‐0039685 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRISETT, GLADYS F
120 MORGAN ST.
TALLADEGA, AL 35160                                 P‐0039686 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, TAMI L
45318 GOODPASTURE RD
LOWELL, OR 97488                                    P‐0039687 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGES, HEATHER R
726 CARLTON AVE
STOCKTON, CA 95203                                  P‐0039688 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUNCA, SHARI L
7048 POTEET LN
MECHANICSVILLE, VA 23111                            P‐0039689 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, TAMI L
45318 GOODPASTURE RD
LOWELL, OR 97488                                    P‐0039690 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, BRADFORD S
243 EAST CENTER AVE
LAKE BLUFF, IL 60044                                P‐0039691 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, NICHOLAS J
1078 E ROUND MOUNTAIN DR
ALPINE, UT 84004                                    P‐0039692 12/13/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NILSSON, WILLIAM K
10155 KEITH AVE
SEMINOLE, FL 33776                                  P‐0039693 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHADWICK, CLAIRE S
12415 MORNING CREEK LANE
CHARLOTTE, NC 28214                                 P‐0039694 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUNCA, SHARI L
7048 POTEET LN
MECHANICSVILLE, VA 23111                            P‐0039695 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLIAM, DOROTHY J
2970 REDBIRD LANE
HUNTSVILLE, TX 77320                                P‐0039696 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2570 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 736 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KINF, TAMI L
45318 GOODPASTURE RD
LOWELL, OR 97488                                    P‐0039697 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERGER, CAROL S
285 HILLCREST DRIVE
ARROYO GRANDE, CA 93420‐2251                        P‐0039698 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELDER, BETTE A
2537 LUBBOCK AVENUE
FORT WORTH, TX 76109‐1447                           P‐0039699 12/12/2017    TK Holdings Inc., et al.                      $975.00                                                                                       $975.00
MYERS, ANGELA L
7820 TEEL WAY
INDIANAPOLIS, IN 46256                              P‐0039700 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTRELLE, KATHLEEN V
2007 ARMENTOR ROAD
LAKE ARTHUR, LA 70549                               P‐0039701 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCDOG INC
PARKER, NICHOLAS J
1078 E ROUND MOUNTAIN DR
ALPINE, UT 84004                                    P‐0039702 12/13/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
GILLIAM, ROLAND R
2970 REDBIRD LANE
HUNTSVILLE, TX 77320                                P‐0039703 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANK, DIANE T
172 CROSSINGS WAY
LINDENWOLD, NJ 08021                                P‐0039704 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHOOD, ROBERT W
10 HEATHER LANE
JOHNSTOWN, PA 15904                                 P‐0039705 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRAN, LORE T
3835 VILLAGE DRIVE SW
ATLANTA, GA 30331                                   P‐0039706 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZA, EDWARD J
13532 S WAMBLEE VALLEY RD
CONIFER, CO 80433                                   P‐0039707 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
ST. JOHN, STEVEN D
PO BOX 241152
LITTLE ROCK, AR 72223                               P‐0039708 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, RICHARD W
2109 DONALD AVENUE
HUNTINGTON, WV 25701                                P‐0039709 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, TONYA
169 BEACON STREET
WORCESTER, MA 01610                                 P‐0039710 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCOX, SANDRA
5741 CASTELLANO AVE
JACKSONVILLE, FL 32208                              P‐0039711 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTON, ANDREA B
PO BOX 175
868 MADISON 2595
KINGSTON, AR 72742                                  P‐0039712 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BENNEHOFF, EVAN R
BOX 131
GERMFASK
GERMFASK, MI 49836                                  P‐0039713 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2571 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 737 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HANLON, JENNIFER R
327 BROAD AVENUE
CRESSON, PA 16630                                    P‐0039714 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
LOWENTHAL, BARBARA B
1325 PACIFIC HIGHWAY #606
SAN DIEGO, CA 92101                                  P‐0039715 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMONET, CHARLES M
117 XIMENO AVE
LONG BEACH, CA 90803                                 P‐0039716 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTILIANI, HELEN GAYE
264 EAST STREET
UXBRIDGE, MA 01569                                   P‐0039717 12/13/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
JULIAN, HARRIETTE A
2384 TACOMA PL
WALDORF, MD 20603                                    P‐0039718 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTINGLY, DENISE A
1428 WILBUR AVENUE
SAN DIEGO, CA 92109                                  P‐0039719 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLEVER, DAVID A
1762 LINCOLN ST
LONGMONT, CO 80501                                   P‐0039720 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JULIAN, HARRIETTE A
2384 TACOMA PL
WALDORF, MD 20603                                    P‐0039721 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHADWICK, CLAIRE S
12415 MORNING CREEK LN
CHARLOTTE, NC 28214                                  P‐0039722 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JULIAN, HARRIETTE A
2384 TACOMA PL
WALDORF, MD 20603                                    P‐0039723 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSE, DAVID L
5970 W SACK DRIVE
GLENDALE, AZ 85308                                   P‐0039724 12/13/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
JULIAN, HARRIETTE A
2384 TACOMA PL
WALDORF, MD 20603                                    P‐0039725 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORN, ANTHONY D
1949 E DELTA AVE
MESA, AZ 85204‐3625                                  P‐0039726 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERWIN, DENISE M
7 CRANBERRY RD
WHITMAN, MA 02382‐1614                               P‐0039727 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHANNON E
278 ALBERT CT
CHARLOTTESVILLE, VA 22901‐1623                       P‐0039728 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRON, DEBORAH M
747 N WASHINGTON AVE
FAYETTEVILLE, AR                                     P‐0039729 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ILEGBUSI, OLAKUNBI
483 EASTBRIDGE DRIVE
OVIEDO, FL 32765                                     P‐0039730 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORJI, IFEANYI G
3501 APOLLO DR
APT 329D
METAIRIE, LA 70003                                   P‐0039731 12/13/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
                                                                                          Page 2572 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 738 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COOK, SHERRI A
4108 OBERLIN WAY
ADDISON, TX 75001                                   P‐0039732 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALISE, THOMAS
1084 BLOOMSBURY RUN
LAKE MARY, FL 32746                                 P‐0039733 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, DOREEN
27815 JADE
MISSION VIEJO, CA 92691                             P‐0039734 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTELLO, CHERYL D
33 GREENACRES RD
RIVERSIDE, WA 98849                                 P‐0039735 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMSTRONG‐MCCONI, WANDA
105 RUSHMORE COURT
DEATSVILLE, AL 36022                                P‐0039736 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLAN, ROBERT E
240 CASS CIRCLE
FLINT, TX 75762                                     P‐0039737 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, KYUNG SUN
25749 BARNETT LANE
STEVENSON RANCH, CA 91381                           P‐0039738 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
DAUM, EVIS
3032 OLIVER ST. NW
WASHINGTON, DC 20015                                P‐0039739 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, ELMER J
3515 E BELL RD
APT. 278
PHOENIX, AZ 85032                                   P‐0039740 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIGLEY, CALEB M
96 BRONX AVENUE
PITTSBURGH, PA 15229                                P‐0039741 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, ROBERTO R
1213 STONEY POINT LANE
FRANKLIN, TN 37067                                  P‐0039742 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, LESLIE
4513 W HOPI TRAIL
LAVEEN, AZ 85339                                    P‐0039743 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOLEY, CAROLYN
P. O. BOX 17225
NORTH LITTLE ROC, AR 72117                          P‐0039744 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBBONEY, LAURA L
310 N. FIFTH STREET
NEWPORT, PA 17074                                   P‐0039745 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIMER, ZEBULUN C
160 CHURCH AVE
GREEN ISLE, MN 55338                                P‐0039746 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULA, JAMALE D
6820 MESA DR.
N.RICHLANH HILLS, TX 76182                          P‐0039747 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRIE, ROBERT A
12438 W BOWLES DR
LITTLETON, CO 80127                                 P‐0039748 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARCHBOLD, TYHEIM T
1249 GREEBY STREET
PHILADELPPHIA, PA 19111                             P‐0039749 12/13/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
                                                                                         Page 2573 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 739 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KIM, GRACE K
326 S. MANHATTAN PLACE
APT. 204
LOS ANGELES, CA 90020                                P‐0039750 12/13/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEIMER, ZEBULUN C
160 CHURCH AVE
GREEN ISLE, MN 55338                                 P‐0039751 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULA, JAMALE D
6820 MESA DR.
N.RICHLAND HILLS, TX 76182                           P‐0039752 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTIN, WILLIAM F
7 BELDENWOOD ROAD
SIMSBURY, CT 06070                                   P‐0039753 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOSS, GERTRUDE M
2154 HIGHWAY O
HUNTSVILLE, MO 65259                                 P‐0039754 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, DAVID M
561 PARK WAY
# 15
CHULA VISTA, CA 91910‐3651                           P‐0039755 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, CHLOE
1440 CARROLLTON PKWY
APT 20203
CARROLLTON, TX 75010                                 P‐0039756 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULA, JAMALE D
6820 MESA DR
N.RICHLAND HILLS, TX 76182                           P‐0039757 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, RUBY M
559 THOMAS ROAD
BOLINGBROOK, IL 60440                                P‐0039758 12/12/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
REMALIUS, JANET M
4232 N CONVERSE
PORT CLINTON, OH 43452                               P‐0039759 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWDEN, JAMES R
PO BOX 47
SILVER CITY, NM 88062                                P‐0039760 12/12/2017    TK Holdings Inc., et al.                      $219.70                                                                                       $219.70
GILLIES, LINDA T
8 LAS PALMAS WAY
PALM COAST, FL 32137                                 P‐0039761 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIDGES, DEBBRAH
3943 NORTH H ST. #220
SAN BERNARDINO, CA 92407                             P‐0039762 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEAN M
P.O. BOX 640067
KENNER, LA 70064                                     P‐0039763 12/13/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
FALKNER, DERRICK J
6793 CHESTWOOD LANE
AUSTELL, GA 30168                                    P‐0039764 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALAMAY, ALAN R
P.O. BOX 374
WILSONVILLE, OR 97070                                P‐0039765 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINERT, HARRY F
4007 1ST AVE NW
SEATTLE, WA 98107                                    P‐0039766 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2574 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 740 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CASTAGNA, TINA A
430 NORTHVIEW ROAD
BIRDSBORO, PA 19508                                P‐0039767 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTOINE, KENESHA D
1606 SOUTHLAND COURT
BATON ROUGE, LA 70806                              P‐0039768 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOONEY, SETH A
1926 XERXES AVE N
MINNEAPOLIS, MN 55411                              P‐0039769 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAKE, GARY W
4418 HOLT STREET
UNION CITY, CA 94587‐5607                          P‐0039770 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, WILLIAM L
PO 3052
RUNNING SPRINGS, CA 92382                          P‐0039771 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALAMAY, ALAN R
P.O. BOX 374
WILSONVILLE, OR 97070                              P‐0039772 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, RUTH K
PO BOX 206
PORT TOWNSEND, WA 98368‐0206                       P‐0039773 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENBERG, HELAINE
33 HADDONFIELD DRIVE
PARSIPPANY, NJ 07054                               P‐0039774 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVAREZ, ROBERTA M
4873 JOE PEAY RD
SPRINGHILL, TN 371742G                             P‐0039775 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRISCOE, HELEN R
955 DAINTY AVE
BRENTWOOD, CA 94513                                P‐0039776 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GISCZINSKI, JOHN T
26251 COUNTY ROAD 49
LOXLEY, AL 36551‐6408                              P‐0039777 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, TERRY W
4255 IRON HORSE TRAIL
COLORADO SPRINGS, CO 80917                         P‐0039778 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, NATHAN
3 SOVENTE
IRVINE, CA 92606                                   P‐0039779 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARD, TYLER
14 SHAMROCK ROAD
LUMBERTON, NJ 08048                                P‐0039780 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, COURTNEY B
288 CEDAR GLEN DRIVE UNIT 4B
CAMDENTON, MO 65020                                P‐0039781 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORJI, IFEANYI G
3501 APOLLO DR
APT 329D
METAIRIE, LA 70003                                 P‐0039782 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JESSUP, NANCY A
35 SUNSET LANE
PATCHOGUE, NY 11772                                P‐0039783 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, RANDALL L
PO BOX 744
KEARNEY, NE 68848                                  P‐0039784 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2575 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 741 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ALEXANDER, RANDALL L
PO BOX 744
KEARNEY, NE 68848                                     P‐0039785 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOOT, MELISSA M
105 27TH STREET DRIVE SE
CEDAR RAPIDS, IA 52403                                P‐0039786 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS, ROGER D
9848 KAREN AVE
CALIFORNIA CITY, CA 93505‐1309                        P‐0039787 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS, ROGER D
9848 KAREN AVE
CALIFORNIA CITY, CA 93505‐1309                        P‐0039788 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JOHN M
37 LEWIS MOUNTAIN LANE
DURANGO, CO 81301                                     P‐0039789 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JOHN M
37 LEWIS MOUNTAIN LANE
DURANGO, CO 81301                                     P‐0039790 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, NOEMI L
8020 DE PALMA ST. APT 102
DOWNEY, CA 90241                                      P‐0039791 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, PYONG Y
4785 MARTINAL ROAD
BROWNSVILLE, TX 78526                                 P‐0039792 12/12/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
JARBOE, JOHN S
509 MEADOW MOUNTAIN DR
WACO, TX 76712                                        P‐0039793 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARBOE, JOHN S
509 MEADOW MOUNTAIN DR
WACO, TX 76712                                        P‐0039794 12/12/2017    TK Holdings Inc., et al.                     $2,073.62                                                                                    $2,073.62
DEVRIES, STANLEY R
382 S. PARK ST
LYNDON, WA 98264                                      P‐0039795 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAENZ, TERENCE
6224 SKYLINE LANE
FONTANA, CA 92336‐1017                                P‐0039796 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYNUM, ERNESTINE O
168 MADDUX
SAN FRANCISCO, CA 94124‐2212                          P‐0039797 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALINGAM, R.
415 NE 92ND STREET
SEATTLE, WA 98115                                     P‐0039798 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALINGAM, R.
415 NE 92ND STREET
SEATTLE, WA 98115                                     P‐0039799 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVERETT, MICHAEL H
5 HIGHLAND BLVD
STOCKBRIDGE, GA 30281                                 P‐0039800 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDERON OCHOA, KARLA
1277 YULUPA AVE APT 6
SANTA ROSA, CA 95405                                  P‐0039801 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KAY S
6175 SO. JASMINE ST.
CENTENNIAL, CO 80111‐4230                             P‐0039802 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2576 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 742 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
VALERIANO, NICHOLAS
3175 MAIN STREET
GREEN LANE, PA 18054                                P‐0039803 12/13/2017    TK Holdings Inc., et al.                      $340.00                                                                                       $340.00
KALHOR, MARY
532 19TH AVE APT 3
SEATTLE, WA 98122                                   P‐0039804 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, CARLA
8029 WATTERSON TR
LOUISVILLE, KY 40291                                P‐0039805 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, STEPHAN S
2605 W COOLIDGE ST
PHOENIX, AZ 85017‐3748                              P‐0039806 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAM, STEVEN E
11670 SHADYBROOK DR.
PICKERINGTON, OH 43147‐9122                         P‐0039807 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSSMAN, MYRON
5026 BELMONT AVE.
BETHEL PARK, PA 15102                               P‐0039808 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANDSDORFER, GERTRUDE
143 BRECKENRIDGE DRIVE
SICKLERVILLE, NJ 08081                              P‐0039809 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, SUSIE
6010 RUSTIC HILLS DRIVE
ROCKLIN, CA 95677                                   P‐0039810 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, JERRY
127 SMEE RD.
CROSSVILLE, TN 38572                                P‐0039811 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIBBLE, HOPE A
133 DEL RAY DR
MAYSVILLE, GA 30558                                 P‐0039812 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALINGAM, R
415 NE 92ND STREET
SEATTLE, WA 98115                                   P‐0039813 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABLE, KRISTIN
258 PROSPECT AVE
LONG BEACH, CA 90803                                P‐0039814 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLSON, JENNIFER L
88 NIGHTHAWK
IRVINE, CA 92604                                    P‐0039815 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODMAN, JOEL
8279 SOUTH HIGH COURT
CENTENNIAL, CO 80122‐3672                           P‐0039816 12/13/2017    TK Holdings Inc., et al.                      $145.00                                                                                       $145.00
ROY, CARLA
8029 WATTERSON TR
LOUISVILLE, KY 40291                                P‐0039817 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAMBER, TIMOTHY J
6765 PALMYRA AVE
LAS VEGAS, NV 89146                                 P‐0039818 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDOX, MARISA D
7024 95TH ST
LUBBOCK, TX 79424                                   P‐0039819 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEALEY, JEWEL J
2034 SOUTH DRIVE
JACKSONVILLE, NC 28540                              P‐0039820 12/13/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                         Page 2577 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 743 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CARCHIDI, NICHOLAS
78 GIBSON HILL ROAD
PO BOX 351
STERLING, CT 06377                                  P‐0039821 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBBONEY, JAN C
310 N. FIFTH STREET
NEWPORT, PA 17074                                   P‐0039822 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, VONDA K
13213 BRANDYWINE LANE
BALCH SPRINGS, TX 75180                             P‐0039823 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, KIMBERLY T
7429 FIRESTONE PLACE
UNIT #3
DOWNEY, CA 90241                                    P‐0039824 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DORTHY J
1232 SUNNY GLEN DR
DALLAS, TX 75232                                    P‐0039825 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, CLARA
7429 FIRESTONE PLACE
UNIT #3
DOWNEY, CA 90241                                    P‐0039826 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEORGE, PATRICIA N
1949 T PL SE
WASHINGTON, DC 20020                                P‐0039827 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURBIGE, JOANNE T
3455 SHANGRI LA RD
LAFAYETTE, CA 94549                                 P‐0039828 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, MITCHELLE
797 UNIVERSITY STREET
MEMPHIS, TN 38107                                   P‐0039829 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JULIAN, DELORES
5725 WINGATE DRIVE
NEW ORLEANS, LA                                     P‐0039830 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DELORISE A
485 CHEROKEE ST.
RUSK, TX 75785                                      P‐0039831 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIDGES, DEBBRAH
3943 NORTH H ST. #220
SAN BERNARDINO, CA 92407                            P‐0039832 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURBIGE, JOANNE T
3455 SHANGRI LA RD
LAFAYETTE, CA 94549                                 P‐0039833 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, JOHN P
6713 PEMBERTON STREET
BETHESDA, MD 20817‐6005                             P‐0039834 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONEMAN, PAUL S
P.O. BOX 211644
ANCHORAGE, AK 99521‐1644                            P‐0039835 12/13/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TAKATA
MCKINNEY, LAREE C
11101 GEORGIA AVE
APT 439
SILVER SPRING, MD 20902                             P‐0039836 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDUZCO, DANIEL
14709 PINE GLEN CIR.
LUTZ, FL 33559                                      P‐0039837 12/13/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
                                                                                         Page 2578 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 744 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BRAMLETTE, JENNIFER P
462 OCEAN DRIVE WEST
STAMFORD, CT 06902                                  P‐0039838 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLD, GRETA J
69 SOUTH MAIN STREET
LISBON, NH 03585                                    P‐0039839 12/12/2017    TK Holdings Inc., et al.                  $2,963,560.64                                                                                $2,963,560.64
SMITH, WILLIAM A
2939 W DEL MAR LN
PHOENIX, AZ 85053                                   P‐0039840 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, WILLIAM A
2939 W DEL MAR LN
PHOENIX, AZ 85053                                   P‐0039841 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, WILLIAM A
2939 W DEL MAR LN
PHOENIX, AZ 85053                                   P‐0039842 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, WILLIAM A
2939 W DEL MAR LN
PHOENIX, AZ 85053                                   P‐0039843 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATSON, JAMES K
1974 5W 5TH AVE
PORTLAND, OR 97201                                  P‐0039844 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOCHER, KATHLEEN A
PO BOX 6534
WOODLAND HILLS, CA 91365‐6534                       P‐0039845 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUTZ, JOSEFINA
3222‐232ND ST S.W.
BRIER, WA 98036                                     P‐0039846 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWDEN, ANGELICA
1807 TENEYCK
JACKSON, MI 49203                                   P‐0039847 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEIER, DAVID W
3426 79TH STREET
MOLINE, IL 61265                                    P‐0039848 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DE STRONIE, SUSAN
53 TEAPOT HILL RD
WILTON, CT 06897                                    P‐0039849 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FREY, SARA L
29898 SUGAR CREEK DR.
CHESTERFIELD, MI 48047                              P‐0039850 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NWAFOR, EBERE P
4414 JOHN PENN CIRCLE
UNIT B
CHARLOTTE, NC 28215                                 P‐0039851 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ROBERTO
MANSIONES DE CAROLINA
PINTO ST. HH‐9
CAROLINA, PR 00987‐8114                             P‐0039852 12/13/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
ORTIZ, ENRIQUE
1472 JIM LARABEL
EL PASO, TX 79936                                   P‐0039853 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRISANT, SR, MD, LOUIS M
617 BRAE BURN DRIVE
MARTINEZ, GA 30907‐9130                             P‐0039854 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PETRILLO, MARYANN E
24 BARBADOS DRIVE
CHEEKTOWAGA, NY 14227                               P‐0039855 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2579 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 745 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GLASSMAN, DANIEL G
4732 SHADWELL PLACE
SAN DIEGO, CA 92130                                P‐0039856 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, TED
2808 ACACIA AV
NORTH NEWTON, KS 67117‐8046                        P‐0039857 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINA, LELIA A
311 GAINES RD NE
ROME
FLOYD                                              P‐0039858 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMBS, JOHN B
128 PAT COMBS DR.
HONAKER, VA 24260                                  P‐0039859 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTIS, EDWIN R
PO BOX 705
TONOPAH, NV 89049‐0705                             P‐0039860 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                   P‐0039861 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATLANTIC BOSTON CONSTRUCTION,
ATLANTIC BOSTON CONSTRUCTION,
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                   P‐0039862 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATLANTIC BOSTON CONSTRUCTION,
ATLANTIC BOSTON CONSTRUCTION,
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                   P‐0039863 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATLANTIC BOSTON CONSTRUCTION,
ATLANTIC BOSTON CONSTRUCTION,
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                   P‐0039864 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINI, CONNIE M
4000 PIERCE ST. #31
RIVERSIDE, CA                                      P‐0039865 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, HENRY J
5374 LAFAYETTE STREET
VENTURA, CA 93003                                  P‐0039866 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISSMULLER, JOHN M
3520 HOLLINGSWORTH
WILLIAMSBURG, VA 23188                             P‐0039867 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBAN, SAMANTHA
3050 RUE DORLEANS
UNIT 429
SAN DIEGO, CA 92110                                P‐0039868 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INNES, TIMOTHY I
17284 NW MILLBROOK ST
PORTLAND, OR 97229                                 P‐0039869 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, KAREN
3510 W13TH
TRAINER, PA 19061                                  P‐0039870 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFF‐LONG, ALLYSON J
NO ADDRESS PROVIDED
                                                   P‐0039871 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2580 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 746 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KREIS, SHERY J
836 HILLTOP CIRCLE
MCCAYSVILLE, GA 30555                                P‐0039872 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATRON, KENNETH W
8812 FARM ROAD 2150
CASSVILLE, MO 65625                                  P‐0039873 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKHAM, YESENIA
500 HIGH POINT DRIVE APT 312
HARTSDALE, NY 10530                                  P‐0039874 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATRON, KENNETH W
8812 FARM ROAD 2150
CASSVILLE, MO 65625                                  P‐0039875 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHARLES M
104 JOHN THOMAS
GEORGETOWN, TX 78628                                 P‐0039876 12/13/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
JUSTISS, JACQUELINE
P.O. BOX 941390
SIMI VALLEY, CA 93094                                P‐0039877 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANG, CHUNYI
1233 WILDHORSE MEADOWS DR
CHESTERFIELD, MO 63005                               P‐0039878 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL, WILLIAM M
2618 COVE CAY DR
UNIT 803
CLEARWATER, FL 33760‐1340                            P‐0039879 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, JOSEPH A
NO ADDRESS PROVIDED
                                                     P‐0039880 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, PHILLIP H
1486 FAIRWAYS CIR
OCONOMOWOC, WI 53066                                 P‐0039881 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKHAM, YESENIA
500 HIGH POINT DRIVE APT 312
HARTSDALE, NY 10530                                  P‐0039882 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUIRRE, ELENA
74 CHELSEA STREET APT. 4
EAST BOSTON, MA 02128                                P‐0039883 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, DAVID J
966 W BENBOW ST
COVINA, CA 91722                                     P‐0039884 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, DAVID A
4301 N 21ST ST. UNIT 7
PHOENIX, AZ 85016                                    P‐0039885 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, TAMARRA
966 W BENBOW ST
COVINA, CA 91722                                     P‐0039886 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBER, DAYANI Y
404 7TH ST
FRANKLIN, LA 70538                                   P‐0039887 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIORE, ROBERT A
635 N CHIPPEWA AVE #92
ANAHEIM, CA 92801                                    P‐0039888 12/13/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEVERETT, MERIUM R
5 HIGHLAND BLVD
STOCKBRIDGE, GA 30281                                P‐0039889 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2581 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 747 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LIU, BEI
42 VERDUN STREET
WATERVLIET, NY 12189                                 P‐0039890 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, BEN G
517 BLUE SAGE DR
FATE, TX 75087                                       P‐0039891 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOOT, MELISSA M
105 27TH STREET DRIVE SE
CEDAR RAPIDS, IA 52403                               P‐0039892 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMALIUS, JOSEPH J
4232 N CONVERSE
PORT CLINTON, OH 43452                               P‐0039893 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIGSELL, TRAVIS A
325 SPRUCE ST.
WACONIA, MN 55307                                    P‐0039894 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGOS, HAZEL T
1495 ARGON AVE
FAYETTEVILLE, NC 29311                               P‐0039895 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAFFE, SHELDON E
3 OLD FARMSTEAD ROAD
CHESTER, NJ 07930‐2732                               P‐0039896 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHABLEAU, RAMONA
2312 WEST AUGUSTA BLVD
CHICAGO, IL 60622                                    P‐0039897 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHROUT, CHARLES N
2525 JADE SKY STREET
HENDERSON, NV 89044                                  P‐0039898 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, GWENDOLYN E
1476 QUARTET DR
DALLAS, TX 75241                                     P‐0039899 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMAN, SANDRA M
9487 HILL CHURCH ST SE
EAST CANTON, OH 44730                                P‐0039900 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERR, ZACHARY T
6252 27TH AVENUE NE
SEATTLE, WA 98115                                    P‐0039901 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYRES, INEZ M
111 BORDEN ST APT 503E
FALL RIVER, MA 02721                                 P‐0039902 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AH YEN, WINNIE
6306 N MILBURN AVE
FRESNO, CA 93722                                     P‐0039903 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNER, ALEX R
10591 MENDOZA RD
MORENO VALLEY, CA 92557                              P‐0039904 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLADY, JILL A
15 GROUSE TER
LAKE OSWEGO, OR 97035                                P‐0039905 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MARY
PO BOX 1258
CLINTON, MD 20735                                    P‐0039906 12/13/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
PAK, JIN Y
3523 W DEL MONTE DR
APT 2
ANAHEIM, CA 92804                                    P‐0039907 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2582 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 748 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BURSALYAN, HAROUTUN
6312 BELLAIRE AVE.
NORTH HOLLYWOOD, CA 91606                          P‐0039908 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COWEN, DEBRA J
100 PARK AVE WEST
#1001
DENVER, CO 80205                                   P‐0039909 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFAT, DIANNE R
PO BOX 160
UNION, WA 98592                                    P‐0039910 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCOS, GEORGE
7132 W. CAROL COURT
NILES, IL 60714                                    P‐0039911 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIMON, VICTIR R
5480 JACINTO AVE
SACRAMENTO, CA 95823                               P‐0039912 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MARY
PO BOX 1258
CLINTON, MD 20735                                  P‐0039913 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRISON, MARION S
P.O. BOX 470854
LOS ANGELES, CA 90047                              P‐0039914 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANDON, MELISSA J
18778 NW 78 PL
HIALEAH, FL 33015                                  P‐0039915 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, WILLIAM M
12344 17TH STREET
YUCAIPA, CA 92399                                  P‐0039916 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREMILLION, LAWRENCE J
92‐1364 PALAHIA ST
KAPOLEI, HI 96707‐2304                             P‐0039917 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLENDE, MARGARET J
21410 40TH AVENUE W
MOUNTLAKE TERRAC, WA 98043                         P‐0039918 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINSELLAGH, EMMET B
6600 MOORCROFT AVE
WOODLAND HLS, CA 91303                             P‐0039919 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANDON, JORGE S
18778 NW 78 PL
HIALEAH, FL 33015                                  P‐0039920 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, KRISTIN C
14916 OLD YORK ROAD
PHOENIX, MD 21131                                  P‐0039921 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANTHAVONG, KHAMBAY
8414 GENERAL COLLINS ST
LOT 5
YOUNGSVILLE, LA 70592                              P‐0039922 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYALA, ROBERTO L
750 SENECA ST
FOUNTAIN HILL, PA 18015                            P‐0039923 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORDAH, YVONNE K
8661 WINTERGARDENS BLVD
SPACE 74
LAKESIDE, CA 92040                                 P‐0039924 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2583 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 749 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LENHART, BRUCE K
837 POWDER MILL HOLLOW ROAD
BOYERTOWN, PA 19512                                P‐0039925 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, ANNE H
536 PARK LANE
REIDSVILLE, NC 27320                               P‐0039926 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIAN, RAJESH S
9520 W LAS PALMARITAS DR.
PEORIA, AZ 85345                                   P‐0039927 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONER, MICHELE
1914 SHADES CLIFF TERRACE
UNIT C
BIRMINGHAM, AL 35216                               P‐0039928 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, KARYN R
17 WINDSOR ST
APT 5
WORCESTER, MA 01605                                P‐0039929 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINNEY, RITA L
2845 FLETCHER VIEW DRIVE
CORDOVA, TN 38016                                  P‐0039930 12/13/2017    TK Holdings Inc., et al.                    $19,080.57                                                                                   $19,080.57
HOLLINGSWORTH, RICHARD E
5761 FERGUSON RD
RAMSEUR, NC 27316                                  P‐0039931 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREAR, ALBERT R
PO BOX 612
CAVE CREEK, AZ 85327                               P‐0039932 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLINGSWORTH, RICHARD E
5761 FERGUSON RD
RAMSEUR, NC 27316                                  P‐0039933 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOACH, CELESTE
2701 NW 125TH ST
VANCOUVER, WA 98685                                P‐0039934 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLOUD, ANDRES
5240 WOODSCAPE DR SE
SALEM, OR 97306                                    P‐0039935 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, ELIZABETH A
4411 CONNECTICUT AV NW
APT 311
WASHINGTON, DC 20008                               P‐0039936 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, CARLOS
9209 LOS CABOS TRAIL
FT WORTH, TX 76177                                 P‐0039937 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DROP, DANIEL M
21324 TRASKWOOD CT
STERLING, VA 20165                                 P‐0039938 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNIS, CHRISTOPHER S
1076 HWY 153
ALMYRA, AR 72003                                   P‐0039939 12/13/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
JONES, RAYMOND W
7210 LAKE DRIVE
SANFORD, FL 32771                                  P‐0039940 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DROP, DANIEL M
21324 TRASKWOOD CT
STERLING, VA 20165                                 P‐0039941 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2584 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 750 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KAPADIA, SHAILESH
13010 OLD WINDMILL DR
RICHMOND, TX 77407                                 P‐0039942 12/13/2017    TK Holdings Inc., et al.                     $2,800.00                                                                                    $2,800.00
CLARKE, PHILLIP C
11504 CHERRY GROVE DR
NORTH POTOMAC, MD 20878                            P‐0039943 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOULTON, RAYMOND C
312 SW 2ND TERRACE
HALLANDALE BEACH, FL 33009                         P‐0039944 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, GLORIA P
520 E VEKOL RD.
CASA GRANDE, AZ 85122                              P‐0039945 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, CARL A
206 BECCA LANE
STROUDSBURG, PA 18360‐9448                         P‐0039946 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAVERNITE, MARGARET H
212 ANNIES LANE
SAYLORSBURG, PA 18353                              P‐0039947 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITZ, SHEILA M
PO BOX 1457 CLACKAMASOR 97015
14752 SE PAGE PARK CT.
HAPPY VALLEY, OR 97086                             P‐0039948 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ED
1312 STONEWOOD COURT
SAN PEDRO, CA 90732                                P‐0039949 12/13/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
RICHARDSON, CALVIN D
160 ARCADE BOULEVARD
SACRAMENTO, CA 95815‐1064                          P‐0039950 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATHANASSIADOU, KATERINA
5410 CONNECTICUT AVE NW
APT 219
WASHINGTON, DC 20015                               P‐0039951 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS LAVARD, NATASHA
1688 WILTSHIRE VILLAGE DR
WELLINGTON, FL 33414                               P‐0039952 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARBONNE, MONAFEITHA
17171 OAKWOOD CHASE DR
SPRING, TX 77379                                   P‐0039953 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBSON, JEFFREY L
24172 MENTRY DRIVE
NEWHALL, CA 91321‐3947                             P‐0039954 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, ETHEL
2412 MAPLE RIDGE ROAD
LITTLE ROCK, AR 72211                              P‐0039955 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBSON, JEFFREY L
24172 MENTRY DRIVE
NEWHALL, CA 91321‐3947                             P‐0039956 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORTON, ANDREW W
5608 WILDFLOWER CT
MINT HILL, NC 28227                                P‐0039957 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, RONG
20770 ADAMS MILL PL
ASHBURN, VA 20147                                  P‐0039958 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBSON, JEFFREY L
24172 MENTRY DRIVE
NEWHALL, CA 91321‐3947                             P‐0039959 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2585 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 751 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COULTER, ADDISON A
219 WEST INDIANA STREET
MOMENCE, IL 69954                                    P‐0039960 12/13/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MARCOS, GEORGE
7132 W. CAROL COURT
NILES, IL 60714                                      P‐0039961 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, JUDITH C
633 S GERTRUDA AVE
REDONDO BEACH, CA 90277                              P‐0039962 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARLOTTA, MIKEL A
903 W. CHURCH RD.
NEWARK, DE 19711                                     P‐0039963 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, LUDIVINA A
1002 SANBORN AVENUE
APT. # 111
LOS ANGELES, CA 90029‐3172                           P‐0039964 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHOTON, TYLER S
557 VALLEY CREEK RD
NICKELSVILLE                                         P‐0039965 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES O
3804 HANSBERRY COURT NE
WASHINGTON, DC 20018                                 P‐0039966 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, EDWARD C
14639 N CORAL GABLES DR
PHOENIX, AZ 85023                                    P‐0039967 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, TONI S
156 EAGLE RIDGE WAY
NANUET, NY 10954‐1019                                P‐0039968 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILMANDOLAR, ROBERT W
984 TRELLISES DR
APT 126
FLORENCE, KY 41042                                   P‐0039969 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNIS, CHRISTOPHER S
1076 HWY 153
ALMYRA, AR 72003                                     P‐0039970 12/13/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SHIELDS, JOHN L
803 SANTMYER DRIVE SE
LESSBURG, VA 20175                                   P‐0039971 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MARY E
514 DENTON RD
FEDERALSBURG, MD 21632                               P‐0039972 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALE, RONALD
37 GLEN ECHO
DOVE CANYON, CA 92679                                P‐0039973 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNIS, ASHLEY D
1076 HWY 153
ALMYRA, AR 72003                                     P‐0039974 12/13/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CHEN, ANNA X
3307 CANDLE STICK LN
KATY, TX 77494                                       P‐0039975 12/13/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEFF, JONATHAN B
1317 HILL AVENUE
SIOUX CITY, IA 51104                                 P‐0039976 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2586 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 752 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ELSNER, JOHN A
3140 WISCONSIN AVE. NW
NUMBER 410
WASHINGTON, DC 20016                                 P‐0039977 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHESSEN, ANDREW R
68 GREENSBORO RD
HANOVER, NH 03755                                    P‐0039978 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, ROGER J
2319 EASTRIDGE ROAD
TIMONIUM, MD 21093                                   P‐0039979 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEMP, JANET
230 BURNSIDE DR.
TONAWANDA, NY 14150                                  P‐0039980 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISNIEWSKI, PAUL H
79 HIBBERT ST
ARLINGTON, MA 02476                                  P‐0039981 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS (ENGLAND), MONICA J
90 MCLAND ROAD
MT HOLLY SPRINGS, PA 17065                           P‐0039982 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLINGSWORTH, KELLIE L
5761 FERGUSON RD
RAMSEUR, NC 27316                                    P‐0039983 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARWELL, FARIS T
8945 HIGHFIELD AVENUE
LA MESA, CA 91941                                    P‐0039984 12/13/2017    TK Holdings Inc., et al.                     $1,559.00                                                                                    $1,559.00
ANYANWU, EMEKA C
1717 S PRAIRIE AVE
APT 1303
CHICAGO, IL 60616                                    P‐0039985 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEMP, JANET
230 BURNSIDE DR.
TONAWANDA, NY 14150                                  P‐0039986 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARWELL, JUDITH L
8945 HIGHFIELD AVENUE
LA MESA, CA 91941                                    P‐0039987 12/13/2017    TK Holdings Inc., et al.                     $1,894.00                                                                                    $1,894.00
JETURIAN, RODOLFO
17552 EDGEWOOD LANE
YORBA LINDA, CA 92886                                P‐0039988 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORNWELL, HAROLD K
10217 FOSTER ST
OVERLAND PARK, KS 66212                              P‐0039989 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTISON, PAULA S
60 PARK AVENUE
CASSADAGA, NY 14718                                  P‐0039990 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, ALYSON E
118 AIMWICK CT
SOMERSET, NJ 08873                                   P‐0039991 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, KOLLEEN M
1424 N SANDHILL RD
2
LAS VEGAS, NV 89110                                  P‐0039992 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLDORFF, ZACHARY D
425 10TH STREET NE, APT. 11
ATLANTA, GA 30309                                    P‐0039993 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2587 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 753 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KNOWLES, TRACY L
2788 190TH ST
FT DODGE, IA 50501                                  P‐0039994 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERNEUT, NICOLE
35 ST. MAURICE CT.
DANVILLE, CA 94526                                  P‐0039995 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
WOODS, TEASHIA R
1941 MARIE FOSTER STREET
APT 1208
SELMA, AL 36703                                     P‐0039996 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, AMBER A
520 ARROYO AVE
ARROYO GRANDE, CA 93420‐4002                        P‐0039997 12/13/2017    TK Holdings Inc., et al.                        $51.36                                                                                       $51.36
MCKENNA, JENNIFER
249 FERRY ST. #2
LAWRENCE, MA 01841                                  P‐0039998 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, LAN M
374 E MICHELLE ST
W COVINA, CA 91790                                  P‐0039999 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, JAMES R
520 ARROYO AVE
ARROYO GRANDE, CA 93420‐4002                        P‐0040000 12/13/2017    TK Holdings Inc., et al.                        $55.20                                                                                       $55.20
BAKHSHI, MEHRDAD E
6020 POMEGRANATE LANE
WOODLAND HILLS, CA 91367                            P‐0040001 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNA, JENNIFER
249 FERRY ST. #2
LAWRENCE, MA 01841                                  P‐0040002 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, DIANA S
156 EAGLE RIDGE WAY
NANUET, NY 10954‐1019                               P‐0040003 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAFFE, SHELDON E
3 OLD FARMSTEAD ROAD
CHESTER, NJ 07930‐2732                              P‐0040004 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIYASATO, WILSON S
99‐424 AHEAHE STREET
AIEA, HI 96701                                      P‐0040005 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANLS, KOLLEEN M
1424 N SANDHILL RD
2
LAS VEGAS, NV 89110                                 P‐0040006 12/13/2017    TK Holdings Inc., et al.                    $70,000.00                                                                                   $70,000.00
MORRISON, C P
23 MOUNTAINVIEW DRIVE
THIELLS, NY 10984                                   P‐0040007 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSAUD, TRAVIS
9207 BLUEGRASS ROAD APT 7
PHILADELPHIA, PA 19114                              P‐0040008 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, ANDY C
1237 51ST PL NE
AUBURN, CA 98002                                    P‐0040009 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEPALO, JOSEPHINE
1582 WEST 4TH STREET
BROOKLYN, NY 11204                                  P‐0040010 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2588 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 754 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WALKER, JAMIE
601 ELBA
GOODLETTSVILLE, TN 37072                            P‐0040011 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONG, DANIEL
2450 MARKET STREET APT 105
SAN FRANCISCO, CA 94114                             P‐0040012 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BROWNE, CHARLES A
1724 POMPANO DRIVE
KISSIMMEE, FL 34759                                 P‐0040013 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTINGTON, ASHLEY M
2011 SUN CLIFFS ST
LAS VEGAS, NV 89134                                 P‐0040014 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, III, WILLIAM E
14064 STONE GATE DR
BATON ROUGE, LA 70816                               P‐0040015 12/13/2017    TK Holdings Inc., et al.                      $340.00                                                                                       $340.00
FREY, SARAH A
142 IDYLWOOD DR
SALEM, OR 97302                                     P‐0040016 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESROCHERS, DONNA
3122 ADRIAN PL
FALLS CHURCH, VA 22044                              P‐0040017 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTER, BRIANNA
5720 HERON DR E
COLLEYVILLE, TX 76034                               P‐0040018 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTEPP, EILEEN
6655 ESTATE VIEW DRIVE SOUTH
BLACKLICK, OH 43004                                 P‐0040019 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JAMIE
601 ELBA
GOODLETTSVILLE, TN 37072                            P‐0040020 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEATHAM, CORNELIA A
NO ADDRESS PROVIDED
                                                    P‐0040021 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUERO, JAIME M
2280 SALADO DRIVE
LEWISVILE, TX 75067                                 P‐0040022 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ JR., BENITO W
1324 VALLEJO DR
CORONA, CA 92882                                    P‐0040023 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AASEN, TRINI D
131 N. EVERGREEN STR.
ANAHEIM, CA 92805‐4328                              P‐0040024 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, WILLIAM D
2092 129TH AVE NW
COON RAPIDS, MN 55448                               P‐0040025 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEATON, TIMOTHY L
10875 WEST 77TH AVENUE
ARVADA, CO 80005                                    P‐0040026 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGE, BENJAMIN B
3155 W. ROSECRANS AVE APT#1
HAWTHORNE, CA 90250                                 P‐0040027 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, STEVE
24204 6TH PL W
BOTHELL, WA 98021                                   P‐0040028 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2589 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 755 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WATSON, VAL L
10330 SW 25TH PLACE
GAINESVILLE, FL 32608                                P‐0040029 12/13/2017    TK Holdings Inc., et al.                        $56.00                                                                                       $56.00
FISHER, SUSAN B
110 LAKE VIEW DRIVE
BOERNE, TX 78006                                     P‐0040030 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, KANGYI
3307 CANDLE STICK LN
KATY, TX 77494                                       P‐0040031 12/13/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
AYERS, VERONICA
7937
3316 SHASTA DR
SAN MATEO, CA 94403                                  P‐0040032 12/13/2017    TK Holdings Inc., et al.                    $17,947.94                                                                                   $17,947.94
MERCADANTE, THOMAS
1828 CAMDEN AVE.
108
LOS ANGELES, CA 90025                                P‐0040033 12/13/2017    TK Holdings Inc., et al.                     $1,998.00                                                                                    $1,998.00
MCGRIFF, NATANA S
607 JENNINGS AVE
VALLEJO, CA 94591                                    P‐0040034 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JESSANI, ROMESH M
3419 KISSMAN DR
AUSTIN, TX 78728                                     P‐0040035 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDMAN, GARY E
11909 MOHAWK LANE
LEAWOOD, KS 66209                                    P‐0040036 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSTILA, GORDON M
37 RUOPS RD
TOLLAND, CT 06084                                    P‐0040037 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSTILA, TRISH H
37 RUOPS RD
TOLLAND, CT 06084                                    P‐0040038 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, WILLIAM K
1609 N. GATEWOOD AVE
OKLAHOMA CITY, OK 73106                              P‐0040039 12/13/2017    TK Holdings Inc., et al.                     $3,768.45                                                                                    $3,768.45
MONIZ JR., ARTHUR J
A.MONIZ66@YAHOO.COM
3263 VINEYARD AVE SP‐21
PLEASANTON, CA 94566                                 P‐0040040 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANATRA, SHAILESH
1126 WARWICK CIRCLE SOUTH
HOFFMAN ESTATES, IL 60169                            P‐0040041 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUM, LI P
1020 AVE. ASHFORD LA RADA 306
SAN JUAN, PR 00907                                   P‐0040042 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPERBER, KELLY J
10811 SAVONA ROAD
LOS ANGELES, CA 90077                                P‐0040043 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANATRA, SHAILESH
1126 WARWICK CIRCLE SOUTH
HOFFMAN ESTATES, IL 60169                            P‐0040044 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHERRY, ROBERT N
142 E AGARITA AVE
SAN ANTONIO, TX 78212                                P‐0040045 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2590 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 756 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NESHEV, DIYAN N
143 A WASHINGTON AVE
RUTHERFORD, NJ 07070                                P‐0040046 12/13/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SALLO, JOSEPH P
710 MAIN ST.
PECKVILLE, PA 18452                                 P‐0040047 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, SONNY A
6445 CABANA CIRCLE
COLORADO SPRINGS, CO 80923                          P‐0040048 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, SONNY A
6445 CABANA CIRCLE
COLORADO SPRINGS, CO 80923                          P‐0040049 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGEAU, KEITH
P.O. BOX 1054
WESTERLY, RI 02891                                  P‐0040050 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, CHUNG NI
2810 6 TH ST SE
PUYALLUP, WA 98374                                  P‐0040051 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILLAS, BRENDA I
1123 WATERLOO ST. APT #2
LOS ANGELES, CA 90026                               P‐0040052 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDE, ALBERT
1928 SOCORRO WAY
OXNARD, CA 93030                                    P‐0040053 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMMES, LORENE E
9143 WILD TRAILS
SAN ANTONIO, TX 78250                               P‐0040054 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUVALL, MARILYN K
33 PERUQUE MANOR CIRCLE
WENTZVILLE, MO 63385                                P‐0040055 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, MARILYN
219 FARMERS ROW
MADISON, MS 39110                                   P‐0040056 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOGLIA, FRANCES M
9701 WYDELLA STREET
RIVERVIEW, FL 33569                                 P‐0040057 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUN, CHANG WU
2810 6TH ST SE
PUYALLUP, WA 98374                                  P‐0040058 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAILERS, KELLY N
1911 BELMORE COURT
EL CAJON, CA 92020                                  P‐0040059 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRD, BRITTANY J
784 CLIFFSIDE DRIVE
CHILLICOTHE, OH 45601                               P‐0040060 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOVOA, MARIO J
10457 NAPA RD
ADELANTO, CA 92301                                  P‐0040061 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SANDRA K
2361 CONEJO LANE
FULLERTON, CA 92833                                 P‐0040062 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, RONALD A
3926 LAMONT ST
APT A
SAN DIEGO, CA 92109                                 P‐0040063 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2591 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 757 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ADLER, JEFFREY W
223 NATA
NEWPORT BEACH, CA 92660                             P‐0040064 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLOKUN, TAIWO A
1310 E CHAPMAN AV #124
FULLERTON, CA 92831                                 P‐0040065 12/14/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TOWLE, JOSEPH M
10258 CARRETA DRIVE
SANTEE, CA 92071                                    P‐0040066 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBLEE, BRENT M
79 MELROSE DR
MISSION VIEJO, CA 92692                             P‐0040067 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEVIN, YAKOV D
233 N 160TH
SHORELINE, WA 98133                                 P‐0040068 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILLINGBECK, GLEN L
14911 EL CAMINO REAL
DEL MAR, CA 92014                                   P‐0040069 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLEGAS, JAYNE C
4910 LANDON LN
BAYTOWN, TX 77523                                   P‐0040070 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANATRA, SHAILESH
1126 WARWICK CIRCLE SOUTH
HOFFMAN ESTATES, IL 60169                           P‐0040071 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBLEE, SHERRI L
79 MELROSE DR
MISSION VIEJO, CA 92692                             P‐0040072 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANATRA, SHAILESH
1126 WARWICK CIRCLE SOUTH
HOFFMAN ESTATES, IL 60169                           P‐0040073 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, FRED J
45 BRASERO LANE
WALNUT CREEK, CA 94596                              P‐0040074 12/14/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LIVINGSTON, LAURA A
5726 EVERGREEN KNOLL CT.
ALEXANDRIA, VA 22303                                P‐0040075 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASKIN, DARRYL L
3415 LINDEN AVE #229
LONG BEACH, CA 90807                                P‐0040076 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRK, JASKAREN
8221 FAULKNER WAY
ELK GROVE, CA 95758                                 P‐0040077 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN JR, JAMES A
2232 SQUIRES ST
LONGMONT, CO 80501                                  P‐0040078 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTEL, JOHN M
5626 SE 46TH AVE
PORTLAND, OR 97206                                  P‐0040079 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, HOANG
6005 SILVEROAK CIRCLE
STOCKTON, CA 95219                                  P‐0040080 12/14/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
WANG, HANFENG
2098 PASEO DEL ORO
SAN JOSE, CA 95124                                  P‐0040081 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2592 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 758 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WANG, HANFENG
2098 PASEO DEL ORO
SAN JOSE, CA 95124‐2000                             P‐0040082 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMAGOR, MARY
19407 WOOLONGONG DR.
KATY, TX 77449‐7661                                 P‐0040083 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARCE, MARC C
421 KERFOOT AVENUE
FRONT ROYAL, VA 22630                               P‐0040084 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRGE, WILLIAM E
306 ANITA ST
JACKSON, CA 95642                                   P‐0040085 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, CRAIG E
PO BOX 606
LAHOMA, OK 73754                                    P‐0040086 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GART, STEPHEN M
105 LEGEND DRIVE
FREDERICKSBURG, VA 22406‐8448                       P‐0040087 12/14/2017    TK Holdings Inc., et al.                    $64,222.00                                                                                   $64,222.00
MOYNIHAN, CHARLENE F
21 VALLEY STREET #8
SOUTHPORTLAND, ME 04106                             P‐0040088 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANE, JENNIFER
392 S. CARMELO AVE.
PASADENA, CA 91107                                  P‐0040089 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHALDA, WHITNEY E
5062 FULTON ST NW
WASHINGTON, DC 20016                                P‐0040090 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MARY J
PO BOX 763
GROVELAND, FL 34736                                 P‐0040091 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAUTEROUFF, KATHLEEN
39 SENECA DR
CANANDAIGUA, NY 14424                               P‐0040092 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDERGRASS, CAROL M
1400 WAVERLY ROAD
VILLA 25
GLADWYNE, PA 19035                                  P‐0040093 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR, TINA S
802 CHARLES ST
RULEVILLE, MS 38771                                 P‐0040094 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYNIHAN, CHARLENE F
21 VALLEY STREET #8
SOUTH PORTLAND, ME 04106                            P‐0040095 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANG, KAIWEI
1233 WILDHORSE MEADOWS DR
CHESTERFIELD, MO 63005                              P‐0040096 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGER, GLENN P
29828 KIRSTEN LANE
VISTA, CA 92084‐1140                                P‐0040097 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYNE, MICHAEL
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                            P‐0040098 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48049                                     P‐0040099 12/14/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                         Page 2593 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 759 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SHIVERDECK, DEBRA A
HC 64 BOX760
GRASSY, MO 63751                                    P‐0040100 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MARY J
NO ADDRESS PROVIDED
                                                    P‐0040101 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTILE TUCKER, LORI A
616 E. ELM ST.
PIEDMONT, MO 63957                                  P‐0040102 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALVARESE, LINDA L
104 MITCHELL RD
HOCKESSIN, DE 19707                                 P‐0040103 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRYE, LUBA M
2851 ARTHUR LANE
WANTAGH, NY 11793                                   P‐0040104 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, EDGAR L
1349 WEBSTER STREET NE
WASHINGTON, DC 20017                                P‐0040105 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHI, JANE Y
3880 FOXDALE CT.
NEWBURY PARK, CA 91320                              P‐0040106 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARACCIO, DEBRAH A
4143 YOSEMITE BLVD
SPACE CC2
MODEST, CA 95357                                    P‐0040107 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, RANDY L
465 OMAKA SPRINGS
CAPE GIRARDEAU, MO 63701                            P‐0040108 12/14/2017    TK Holdings Inc., et al.                    $22,500.00                                                                                   $22,500.00
ALONZO, TANYA M
2623 S. 51ST ST.
MILWAUKEE, WI 53219                                 P‐0040109 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINCE, DESIREE
120 RIVER BEND DRIVE #818
GEORGETOWN, TX 78628                                P‐0040110 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZARUS, SAMUEL
661 NICKLAUS STREET
PASO ROBLES, CA 93446                               P‐0040111 12/13/2017    TK Holdings Inc., et al.                     $1,712.00                                                                                    $1,712.00
FEBLES, CARMELO
NO ADDRESS PROVIDED
                                                    P‐0040112 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERGUSON, ANDREA R
1446 PALM BEACH LAKES BLVD
WEST PALM BEACH, FL 33401                           P‐0040113 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ULRICH, JESSICA E
313 TONI DR
MARION, AR 72364‐3016                               P‐0040114 12/13/2017    TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
KAFEL, CORAL S
2231 SE 98TH AVE
PORTLAND, OR 97216                                  P‐0040115 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMAN, JOHN B
2280 E VALLEY PKWY SPC 54
ESCONDIDO, CA 92027                                 P‐0040116 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREDERICKSON, CONSTANCE W
217 SIDE SADDLE LANE
BEREA, OH 44017                                     P‐0040117 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2594 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 760 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KIGHT, CINDY B
5333 W. FEDORA AVE
FRESNO, CA 93722                                      P‐0040118 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, RUSSELL R
1209 MAPLE ST
LK IN THE HILLS, IL 60156                             P‐0040119 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, SUSAN C
816 VERNIS DRIVE
BEAVERCREEK, OH 45434                                 P‐0040120 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, ROGER M
10902 RUSTIC MANOR LANE
AUSTIN, TX 78750‐1134                                 P‐0040121 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, ROGER M
10902 RUSTIC MANOR LANE
AUSTIN, TX 78750‐1134                                 P‐0040122 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALSKE, ANTHONY
18020 S CROOKED CREEK CT
ORLAND PARK, IL 60467                                 P‐0040123 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUHALFEN, JOANN
2780 N ORR ROAD
HEMLOCK, MI 48626                                     P‐0040124 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMUNEK, DIANE
710 7TH ST SE
WASHINGTON, DC 20003                                  P‐0040125 12/14/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
DAVIS, MATTHEW
106 COBBLE HILL DR
WILTON, NY 12831                                      P‐0040126 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, BERTHA L
202 2ND AVE SW
LAFAYETTE, AL 36862                                   P‐0040127 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNA, DEBBIE L
319 CAGE LANE
TRIADELPHIA, WV 26059                                 P‐0040128 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEILMAN, MARIA P
4803 UNDERWOOD AVE
OMAHA, NE 68132                                       P‐0040129 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACCUS, JACOB A
28 CITADEL DRIVE
AMARILLO, TX 79124                                    P‐0040130 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIGANTO, JOSEPH A
16835 94 TH AVE.
ORLAND HILLS, IL 60487                                P‐0040131 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CLIFFORD G
2435 N PERRY PARK RD
SEDALIA, CO 80135                                     P‐0040132 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROEMER, KENT A
33 BEAUFORT PLACE
EAST ROCHESTER, NY 14445                              P‐0040133 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERRERO, VICTOR
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                              P‐0040134 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, MARGARET H
600 RIVER ROAD
NEWPORT NEWS, VA 23601                                P‐0040135 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2595 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 761 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBERTS, TARIUS M
1015 S 6TH ST
CONROE, TX 77301                                     P‐0040136 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCH, NICOLE
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                             P‐0040137 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROEMER, KENT A
33 BEAUFORT PLACE
EAST ROCHESTER, NY 14445                             P‐0040138 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBERLAIN, BRYANT K
6662 DECATUR ST
OMAHA, NE 68104                                      P‐0040139 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48048                                      P‐0040140 12/14/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEE, BERTHA L
202 2ND AVE SW
LAFAYETTE, AL 36862                                  P‐0040141 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERRERO, VICTOR
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                             P‐0040142 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKINS, ANDREW
2443 S UNIVERSITY BLVD #141
DENVER, CO 80210                                     P‐0040143 12/14/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48049                                      P‐0040144 12/14/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
FISCH, NICOLE
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                             P‐0040145 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48049                                      P‐0040146 12/14/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SOLOMON, PAUL D
290 CENTRAL AVENUE
SUITE 104
LAWRENCE, NY 11559                                   P‐0040147 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, CRAIG E
PO BOX 168
TAZEWELL, TN 37879                                   P‐0040148 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, STEVEN M
1803 ARNOLD AVE
ROCKFORD, IL 61108                                   P‐0040149 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOOPS, NANCY E
137 RALSTON ROAD
SARVER, PA 16055                                     P‐0040150 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARROW, ROBERT S
50 GRAYSON LANE
HONEY GROVE, PA 17035                                P‐0040151 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNEYCUTT, LEONARD F
1511 PINE BLUFF COURT
FORT MILL, SC 29708                                  P‐0040152 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2596 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 762 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
STOOPS, ALAN L
137 RALSTON ROAD
SARVER, PA 16055                                  P‐0040153 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZUR, NANCY M
1027 LATERN BAY
HERCULES, CA 94547                                P‐0040154 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABAK, STEVEN
1620 S MICHIGAN AVE
UNIT 722
CHICAGO, IL 60616                                 P‐0040155 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, JARRETT F
158 CHRISTINA LANDING DRIVE
WILMINGTON, DE 19801                              P‐0040156 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, WILLIAM J
10330 W DEANNE DR
SUN CITY, AZ 85351‐4408                           P‐0040157 12/14/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MEDINA RODRIGUEZ, EVELYN S
5230 SOUTHALL LANE
APT B
BELL, CA 90201                                    P‐0040158 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENSON, ALLISON
120 LORINS DRIVE
HUNTINGTOWN, MD 20639                             P‐0040159 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US ARMY
EICHENBERG, NEAL T
1 GARDEN LANE
CAMBRIDGE, MA 02138                               P‐0040160 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENSON, LIBERATORE
120 LORINS DRIVE
HUNTINGTOWN, MD 20639                             P‐0040161 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARROW, ROBERT S
50 GRAYSON LANE
HONEY GROVE, PA 17035                             P‐0040162 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, ANGELA C
518 APOLLO ROAD
RICHARDSON, TX 75081                              P‐0040163 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, MICHAEL L
8735 BUNCH FLOWER CT
WESTERVILLE, OH 43082                             P‐0040164 12/14/2017    TK Holdings Inc., et al.                     $1,281.55                                                                                    $1,281.55
NEVRODIS, GEORGE N
37 ROME AVE
APT 1B
BEDFORD HILLS, NY 10507                           P‐0040165 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHME, BRUCE L
3512 GEEGAN DRIVE SE
BUFFALO, MN 55313                                 P‐0040166 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON, SHALISE E
66 ROGERS
BUFFALO, NY 14211                                 P‐0040167 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLOWAY, ADE B
685 WYNDRISE DR
BLUE BELL, PA 19422                               P‐0040168 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CAROL C
6503 FLOWERDEW HUNDRED COURT
CENTREVILLE, VA 20120                             P‐0040169 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2597 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 763 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JACKSON, TINA D
801 TATEMST.
SAVANNAH, GA 31405                                   P‐0040170 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRIST, CHARLES W
4 HUNTERS GREEN CT
DURHAM, NC 27712                                     P‐0040171 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSSEY, KELLY
13258 MORNING SUN DRIVE
JACKSONVILLE, FL 32225                               P‐0040172 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIANDS, JANET C
20963 TIMBER RIDGE TERR #103
ASHBURN, VA 20147                                    P‐0040173 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, BENNIE
635 W 103 STREET
LOS ANGELES, CA 90044                                P‐0040174 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERSON, GRACIE F
367 JEFFERSON DR
PALMYRA, VA 22963                                    P‐0040175 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FILIK, KATHLEEN
230 1ST STREET
MIDDLESEX, NJ 08846                                  P‐0040176 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, TANJA L
2621 7TH STREET
ROCK ISLAND                                          P‐0040177 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARROW, ROBERT S
50 GRAYSON LANE
HONEY GROVE, PA 17035                                P‐0040178 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, LATOSHA
3167 CHERRY RD. NE
WASHINGTON, DC 20018                                 P‐0040179 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVAREZ, ROBERTA M
4873 JOE PEAY RD
SPRINGHILL, TN 37174                                 P‐0040180 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORPHIS, WILLIAM Z
3413 N PLATINA
MESA, AZ 85215                                       P‐0040181 12/14/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BAGGETT, LARRY K
3500 W. POINT DR
AMARILLO, TX 79121‐1771                              P‐0040182 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRASSLER, FRANK P
6010 GLENDORA AVENUE
DALLAS, TX 75230                                     P‐0040183 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIDLUND, GORDON L
701 B STREET
SUITE 901
SAN DIEGO, CA 92101                                  P‐0040184 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAQUE, CHERYL
625 HAUSER BLVD
APARTMENT 301
LOS ANGELES, CA 90036                                P‐0040185 12/14/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
OCHOA, SERGIO
1229 FAWN LILY DR
PATTERSON, CA 95363                                  P‐0040186 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTICELLI, DENNIS M
44533 PARKMEADOW DRIVE
FREMONT, CA 94539                                    P‐0040187 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2598 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 764 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PADILLA, JOANNE
4105 WISCONSIN AVE. NW
#509
WASHINGTON, DC 20016                                P‐0040188 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES R
1910 23RD STREET SE
APT. 132A
WASHINGTON, DC 20020                                P‐0040189 12/14/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PINNERELLI, LINDA L
33895 ANDY WAY
WINCHESTER, CA 92596                                P‐0040190 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORINELLI, ALBIN J
4508 PINE STREET
OMAHA, NE 68106‐2518                                P‐0040191 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDRACCHIA, ANDREW
19571 BIRCH ST
STILWELL, KS 66085                                  P‐0040192 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, ADAM L
2490 MAVERICK CIRCLE
CORONA, CA 92881                                    P‐0040193 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, ISAAC L
NO ADDRESS PROVIDED
                                                    P‐0040194 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, XIAOMEI
23 FRANKLIN ROAD
WINCHESTER, MA 01890                                P‐0040195 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNN, KATHLEEN H
310 FERNANDO ST. #312
NEWPORT BEACH, CA 92661                             P‐0040196 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEETS, CODY
4259 BELLMAWR DR
LIVERMORE, CA 94551                                 P‐0040197 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSS, TODD A
103 KENT ST
DODGE CITY, KS 67801                                P‐0040198 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESSELS, ERIC J
6140 LERNER LANE
BROAD RUN, VA 20137                                 P‐0040199 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAHAM, JOHANNA
118 CARTER ROAD
HASKELL, NJ 07420                                   P‐0040200 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARPENTER, INEZ L
INEZ LEE CARPENTER
28059 PALM VILLA DR
MENIFEE, CA 92584                                   P‐0040201 12/14/2017    TK Holdings Inc., et al.                    $17,000.00                                                                                   $17,000.00
PIERCE, BRENDA D
6911 DIANNA DR
CINCINNATI, OH 45239                                P‐0040202 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANDLER, KENNETH B
8839 FERNBROOK
SAN ANTONIO, TX 78250‐6031                          P‐0040203 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, JAMES P
10637 S KOLMAR
OAK LAWN, IL 60453                                  P‐0040204 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2599 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 765 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
POSEHN, TRACY G
9399 NEW ORLEANS DR.
WEEKI WACHEE, FL 34613                               P‐0040205 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT CAMPBELL, LAURIE A
34 BAYCREST AVE
WESTHAMPTON, NY                                      P‐0040206 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDGROUND, PHYLLIS F
7273 POMELO DRIVE
WEST HILLS, CA 91307                                 P‐0040207 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                     P‐0040208 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, BRADLEY J
NO ADDRESS PROVIDED
                                                     P‐0040209 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASEY, LORRAINE A
507 TERRACE DRIVE
PITTSBURGH, PA 15238                                 P‐0040210 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, VERNON N
145 TOWN LOOP APT 102
MOORESVILLE, NC 28117                                P‐0040211 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAJEDA, ERIKA
7 REDROCK LANE
POMONA, CA 91766                                     P‐0040212 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANLIBAS, TULIN
6000 NE 22ND WAY, #4F
FORT LAUDERDALE, FL 33308                            P‐0040213 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGES, ANN H
618 HARTNELL PLACE
SACRAMENTO, CA 95825                                 P‐0040214 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, BRUCE H
PO BOX 1744
PINE BUSH, NY 12566                                  P‐0040215 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, SHIKINA M
2344 BEECHER CIRCLE SW
ATLANTA, GA 30311                                    P‐0040216 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, URSULA M
428 OLMSTEAD AVENUE
BRONX, NY 10473                                      P‐0040217 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, KATHLEEN A
9624 SAWYER FAY LANE
AUSTIN, TX 78748                                     P‐0040218 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAANRUD, NANCY L
53845 OAK LEAF TRL
LEONARD, MN 56652                                    P‐0040219 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JOHN E
2930 CROWN POINTE DR.
STOW, OH 44224                                       P‐0040220 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN JR., JOHN E
2930 CROWN POINTE DR.
STOW, OH 44224                                       P‐0040221 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUEL, LARRY D
2 TAHITI ST
OCEAN CITY, WA 98569                                 P‐0040222 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2600 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 766 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MISSAGHIAN, KHOSRO
29869 WESTHAVEN DR
AGOURA HILLS, CA 91301                             P‐0040223 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, CLINTON W
4230 4TH ST NW
WASHINGTON, DC 20011                               P‐0040224 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUGHLIN, SUSAN M
3401 REMINGTON DR
INDIANAPOLIS, IN 46227                             P‐0040225 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, WENDY W
1436 20TH ST UNIT 10
SANTA MONICA, CA 90404                             P‐0040226 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, GARY J
120 KELLY COURT
MONROEVILLE, PA 15146                              P‐0040227 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRIST, CAROLYN R
4 HUNTERS GREEN CT
DURHAM, NC 27712                                   P‐0040228 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, JASON T
7056 N DAMEN AVE APT 2E
CHICAGO, IL 60645‐3555                             P‐0040229 12/14/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
CASTORENA, PATRICIA D
586 NORTH FIRST STREET
SUITE 213
SAN JOSE, CA 95112                                 P‐0040230 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, WENDY W
1436 20TH ST UNIT 10
SANTA MONICA, CA 90404                             P‐0040231 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARREAL, LUIS
3927 RANDOLPH AVENUE
LOS ANGELES, CA 90032                              P‐0040232 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHERYLL L
6418 EAST 56TH STREET
KANSAS CITY, MO 64129                              P‐0040233 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEPAA, LAURIE A
P.O. BOX 363
KEALAKEKUA, HI 96750                               P‐0040234 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AURNHAMMER, DONALD J
2965 KACHINA WAY
RANCHO CORDOVA, CA 95670‐5633                      P‐0040235 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, RICKIE C
5125 N GOLDENROD COURT
PEORIA, IL 61615                                   P‐0040236 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, RONALD J
505 DRUILHET ST.
JEANERETTE, LA 70544                               P‐0040237 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIORIO, JENNIFER B
4007 HENDERSON AVENUE
LOUISVILLE, KY 40213‐1715                          P‐0040238 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREATHOUSE, CAROLYN
P.O. BOX 1826
JACKSONVILLE, TX 75766                             P‐0040239 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040240 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2601 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 767 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BAKER, MARIA K
6002 DORA CT.
LOUISVILLE, KY 40214                                 P‐0040241 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MICHELLE L
4922 TALMADGE ROAD
TOLEDO, OH 43623                                     P‐0040242 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040243 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHERYLL L
6418 EAST 56TH STREET
KANSAS CITY, MO 64129                                P‐0040244 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040245 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, SUSAN J
3 CARMINE CIRCLE
FREDERICKSBURG, VA 22407                             P‐0040246 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTHAM, CAROL L
1097 REDFISH STREET
BAYOU VISTA, TX 77563                                P‐0040247 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHERYLL L
6418 EAST 56TH STREET
KANSAS CITY, MO 64129                                P‐0040248 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENSEND, RICHARD L
2169 370TH ST
OSAGE, IA 50461                                      P‐0040249 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, DANIEL
PO BOX 8578
RED BLUFF, CA 96080                                  P‐0040250 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRIST, CAROLYN R
4 HUNTERS GREEN CT
DURHAM, NC 27712                                     P‐0040251 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLARNEY, KATHRYN C
1022 WEST 20TH SSTREET
SANTA ANA, CA 92706                                  P‐0040252 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040253 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, AUDREY
114‐76 227TH STREET
CAMBRIA HEIGHTS, NY 11411                            P‐0040254 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040255 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARCUS, MICHAEL D
P O BOX 565
41 BUENA VISTA CT
VALLEY SPRINGS, CA 95252                             P‐0040256 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, KENYATTA N
7037 MARLAC DRIVE
HAZELWOOD, MO 63042                                  P‐0040257 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYHURST, RONNIE F
NO ADDRESS PROVIDED
                                                     P‐0040258 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2602 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 768 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILSON, SHERYLL L
6418 EAST 56TH STREET
KANSAS CITY, MO 64129                                 P‐0040259 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRIST, CAROLYN R
4 HUNTERS GREEN CT
DURHAM, NC 27712                                      P‐0040260 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARLING, BRITTNEY A
15152 BLACK GRIFFIN RD
LOXLEY, AL 36551                                      P‐0040261 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
P.O. BOX 8220
LONG ISLAND CITY, NY 11101                            P‐0040262 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASSABIAN, JO‐ANN S
45 AUDUBON AVE
PROVIDENCE, RI 02908‐1001                             P‐0040263 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALI, DANA
P.O. BOX 130013
SACRAMENTO, CA 95853                                  P‐0040264 12/14/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
THORPE, TRISHA L
456 BENTLEYVILLE ROAD
BENTLEYVILLE, PA 15314                                P‐0040265 12/14/2017    TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
MONEL, VLADIMIR
66 CREEKSIDE CIR
SPRING VALLEY, NY 10977                               P‐0040266 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLOY, MARY N
11435 SPERRY RD.
CHESTERLAND, OH 44026                                 P‐0040267 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, CYN
PO BOX 5192
VALLEJO, CA 94591                                     P‐0040268 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASSABIAN, JO‐ANN S
45 AUDUBON AVE
PROVIDENCE, RI 02908‐1001                             P‐0040269 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINRICHS, SCOTT D
1930 HAUCK ST.
ERIE, CO 80516                                        P‐0040270 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONE, EARL J
1958 BUCKINGHAM DRIVE
AVON, OH 44011                                        P‐0040271 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITZEL, ROBERT A
410 N. RAYNOR AVE.
APT. 3W
JOLIET, IL 60435                                      P‐0040272 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, PAMELA A
1521 S. PLEASANT HILL DRIVE
NEW BERLIN, WI 53146                                  P‐0040273 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, SHIKINA M
2344 BEECHER CIRCLE SW
ATLANTA, GA 30311                                     P‐0040274 12/14/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MIELKE, MATTHEW
7055 CHARMANT DR. #50
SAN DIEGO, CA 92122                                   P‐0040275 12/14/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PEARSON, ROSALIND
2038 FLINTSHIRE RD
APT 304
BALTIMORE, MD 21237                                   P‐0040276 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2603 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 769 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CODDINGTON, KAYE L
10035‐ 133RD STREET N
SEMINOLE, FL 33776‐1545                              P‐0040277 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORK, DAVID E
2996 SANTOS LANE
A304
WALNUT CREEK, CA 94597                               P‐0040278 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUIS, BRANDI L
2489 LOOKINGGLASS RD
ROSEBURG, OR 97471                                   P‐0040279 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, TAHL
916 ONSLOW DR
GREENSBORO, NC 27408                                 P‐0040280 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISSER, ELIZABETH M
1744 GILSON STREET
FALLS CHURCH, VA 22043                               P‐0040281 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LARRY J
4531 OTSEGO ST
DULUTH, MN 55804                                     P‐0040282 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, TANYA L
45 FOREST LANE
BRONSON, FL 32621                                    P‐0040283 12/13/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
WHITTAKER SR, JAMES A
3336 MINTONVILLE PT DR
SUFFOLK, VA 23435                                    P‐0040284 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARROLL, MARY M
7304 S 29TH LN.
PHOENIX, AZ 85041                                    P‐0040285 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, JOHN
25294 TABLE MEADOW RD
AUBURN, CA 95602                                     P‐0040286 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURRATT, ANGELA M
13401 NE 28TH STREET
UNIT 304
VANCOUVER, WA 98682                                  P‐0040287 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURRATT, ANGELA M
13401 NE 28TH STREET
UNIT 304
VANCOUVER, WA 98682                                  P‐0040288 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRIZIN, DONNA L
1178 VIA VERA CRUZ
SAN MARCOS, CA 92078                                 P‐0040289 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUINN, FARRIS W
702 CARNATION CT APT B
LA PLACE, LA 70068                                   P‐0040290 12/13/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
DUSTMAN, EDWARD C
5051 N. AIA UNIT 17‐1
FT PIERCE, FL 34949                                  P‐0040291 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ETIENNE, ERNST
2418 ESTRELLA COURT
PALMDALE, CA 93550                                   P‐0040292 12/13/2017    TK Holdings Inc., et al.                    $19,705.52                                                                                   $19,705.52
WHITE, CRYSTAL C
19421 HICKORY PLACE
COUNTRY CLUB HLS, IL 60478                           P‐0040293 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2604 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 770 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HITE, JAMES H
701 RIVER BEND DR
CLARKSVILLE, TN 37043                                P‐0040294 12/13/2017    TK Holdings Inc., et al.                    $15,784.00                                                                                   $15,784.00
GONZALEZ, LESLIE J
PO BOX 872
BETHPAGE, NY 11714                                   P‐0040295 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CINOTTO, DOMINICK J
735 LYNWOOD DR.
ENCINITAS, CA 92024                                  P‐0040296 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, STEVEN M
1803 ARNOLD AVE
ROCKFORD, IL 61108                                   P‐0040297 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN, TAMI M
452 LEE RD 437
PHENIX CITY, AL 36870‐8293                           P‐0040298 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040299 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANOS, ANGELA R
1136 KENNY DR
WESTWEGO, LA 70094                                   P‐0040300 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENABLE, HORATIO
13278 CEDARBROOK WAY
LATHROP, CA 95330                                    P‐0040301 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040302 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, WILLIAM R
1043 BERKELEY AVENUE
MENLO PARK, CA 94025                                 P‐0040303 12/14/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
AMIN, ANAND N
304 WILKINS DRIVE
DESPLAINES, IL 60016                                 P‐0040304 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROBERT
4503 RIDGEMONT
WICHITA FALLS, TX 76309                              P‐0040305 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040306 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIGG, ROGER A
PO BOX 8748
ATLANTA, GA 31106                                    P‐0040307 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, ARLENE
352 BRIDGETON RD
WESTON, FL 33326                                     P‐0040308 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ALICE E
926 JEWELL DR
KNOXVILLE, IA 50138                                  P‐0040309 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040310 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROBERT
4503 RIDGEMONT
WICHITA FALLS, TX 76309                              P‐0040311 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2605 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 771 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NEMETZ , ELLEN T
5257 RADFORD AVE #306
VALLEY VILLAGE, CA 91607                            P‐0040312 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040313 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, THOMAS W
18 IRMA PLACE
OCEANPORT, NJ 07757                                 P‐0040314 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCALLIER, CHARLES P
43 MIRADOR
IRVINE, CA 92612                                    P‐0040315 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROBERT
4503 RIDGEMONT
WICHITA FALLS, TX 76309                             P‐0040316 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURTON, KATRINA M
4946 PRIMROSE PLACE
WAYNE, MI 48184                                     P‐0040317 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040318 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, ROQUE LEO F
1057 S. DUNSMUIR AVENUE
LOS ANGELES, CA 90019                               P‐0040319 12/14/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MOORE, ROBERT
4503 RIDGEMONT
WICHITA FALLS, TX 76309                             P‐0040320 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERA, RITA
2536 HAYMOND AVE
RIVER GROVE, IL 60171                               P‐0040321 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUFFY, JAMES P
2760 68TH ST. SW
NAPLES, FL 34105                                    P‐0040322 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040323 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIYASATO, AUDREY N
99‐424 AHEAHE STREET
AIEA, HI 96701                                      P‐0040324 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040325 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREVOST, JOHN
224 RENON LANE
CALEDONIA, MS 39740                                 P‐0040326 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMPERT, CRAIG P
1726 HOBART ST., NW
WASHINGTON, DC 20009‐2908                           P‐0040327 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DEBRA A
8604 SHADOW TRACE DR
FORT WORTH, TX 76244                                P‐0040328 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TICKNER, LAURA H
3918 W STREET NW
APT 4
WASHINGTON, DC 20007                                P‐0040329 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2606 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 772 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MOORE, ANGELIA M
2233 ORCHID STREET
LAKE CHARLES, LA 70601                               P‐0040330 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040331 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPKA, VINCENT R
245 BROOKFIELD RD
AVON LAKE, OH 44012‐1506                             P‐0040332 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARMIENTO, CARLOS H
352 BRIDGETON RD
WESTON, FL 33326                                     P‐0040333 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040334 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, HAZEL S
175 GUS SMITH ROAD
GASTON, NC 27832                                     P‐0040335 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040336 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, RICHARD G
47 HAMPSTEAD ST.
METHUEN, MA 01844                                    P‐0040337 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MMW INTERNATIONAL INC
ANDERSON, KENNETH E
510 OLD FARM COURT
DANVILLE
DANVILLE, CA 94526                                   P‐0040338 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, MARIA K
6002 DORA CT.
LOUISVILLE, KY 40214                                 P‐0040339 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                           P‐0040340 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, WILLIAM F
3 CARMINE CIRCLE
FREDERICKSBURG, VA 22407                             P‐0040341 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BRENDA
6511 N EL CAPITAN
FRESNO, CA 93722                                     P‐0040342 12/14/2017    TK Holdings Inc., et al.                        $75.26                                                                                       $75.26
CRUZ MOJICA, ADA L
URB. PALACIOS DE MARBELLA
1173 CALLA SAN BERNABE
TOA ALTA, PR 00953‐5227                              P‐0040343 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARD, GERALD W
21754 TYLER ST NE
EAST BETHEL, MN 55011                                P‐0040344 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, ROBERT A
PO BOX 213
GARDINER, NY 12525                                   P‐0040345 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, SUSAN D
PO BOX 377401
92‐1668 KONA DR
OCEAN VIEW, HI 96737                                 P‐0040346 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2607 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 773 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHAO, ENOCH I
10821 69TH AVE
FOREST HILLS, NY 11375                              P‐0040347 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUSSELBACK, RICHARD R
62 HAMPSHIRE HILL RD
UPPER SADDLE RIV, NJ 07458                          P‐0040348 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, ZAKIRHUSSAI K
PO BOX 2601
SOUTHFIELD, MI 48037‐2601                           P‐0040349 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, JEAN M
1717 CARVER STREET
LAKE CHARLES, LA 70615                              P‐0040350 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CASTELLUCCI, DAVID
9616 CHESTNUT RIDGE DRIVE
MYRTLE BEACH, SC 29572                              P‐0040351 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTRO, BENJAMIN M
16201 S. FIGUEROA ST.
APT.208
GARDENA, CA 90248                                   P‐0040352 12/14/2017    TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
CHAO, ENOCH I
10821 69TH AVE
FOREST HILLS, NY 11375                              P‐0040353 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISLAND SILVER & SPICE
SAIGER, GLENN
1752 LINCOLN PARK CIRCLE
SARASOTA, FL 34236                                  P‐0040354 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAIGER, GLENN
1752 LINCOLN PARK CIRCLE
1752
SARASOTA, FL 34236                                  P‐0040355 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, JAMES I
760 HYSLIP AVE
WESTFIELD, NJ 07090                                 P‐0040356 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUDERS, JAMES W
771 KECKLER ROAD
HARRISBURG, PA 17111                                P‐0040357 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISLAND SILVER & SPICE
SAIGER, GLENN
1752 LINCOLN PARK CIRCLE
SARASOTA, FL 34236                                  P‐0040358 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, TODD A
14 PEMBROKE LANE
LAGUNA NIGUEL, CA 92677                             P‐0040359 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIOU, EDWARD Y
1665 204TH AVE NE
SAMMAMISH, WA 98074                                 P‐0040360 12/14/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MONGE, LORENA
3155 W. ROSECRANS AVE APT#1
HAWTHORNE, CA 90250                                 P‐0040361 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ANGELIA M
2233 ORCHID STREET
LAKE CHARLES, LA 70601                              P‐0040362 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAMSON, ELI
15235 LAKES OF DELRAY BLVD.
DELRAY BEQCH, FL 33484                              P‐0040363 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2608 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 774 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PENNY, BEATRICE
307 MARLE PLACE
BELLMORE
, NY 11710                                          P‐0040364 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, KEVIN W
200 ATRIUM WAY
APT 802
COLUMBIA, SC 29223                                  P‐0040365 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASS, JOHN S
1244 SALT LAKE DR
TARPON SPRINGS, FL 34689                            P‐0040366 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0040367 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUARESMA, ANTONIO J
14391 DANES CR.
HUNTINGTON BEACH, CA 92647                          P‐0040368 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLS, DEBORAH G
4037 HIRAM LITHIA SPRINGS ROA
POWDER SPRINGS, GA 30127                            P‐0040369 12/14/2017    TK Holdings Inc., et al.                    $52,306.94                                                                                   $52,306.94
JOSELOFF, MICHAEL H
1148 FIFTH AVENUE
NEW YORK, NY 10128                                  P‐0040370 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLOWAY, ANDREA M
9073 E. 50TH DRIVE
DENVER, CO 80238                                    P‐0040371 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANTINE, ELIZABETH S
PO BOX 8748
ATLANTA, GA 31106                                   P‐0040372 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURCELL, CINDY
1832 45TH STREET
ROCK ISLAND, IL 61201                               P‐0040373 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CZERWINSKI, STEVEN E
331 AVENUE E
KEY WEST, FL 33040‐5516                             P‐0040374 12/14/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MERIDIAN CITY OF IDAHO
CITY OF MERIDIAN
33 E BROADWAY AVE
MERIDIAN, ID 83642                                  P‐0040375 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLAMY, ROBERT H
861 SHARY AVENUE
MOUNTAIN VIEW, CA 94041‐2140                        P‐0040376 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, GREG D
624 S HANEY
ANDOVER, KS 67002                                   P‐0040377 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSE, ERICA N
38 SCHOOL ST
BIGGERS, AR 72413                                   P‐0040378 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERIDIAN CITY OF IDAHO
CITY OF MERIDIAN
33 E BROADWAY AVE
MERIDIAN, ID 83642                                  P‐0040379 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, CHELSEA C
7727 LOBELLA ST
LAS VEGAS, NV 89123                                 P‐0040380 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2609 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 775 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GATZ, CAROL L
4682 PASADENA AVENUE
SACRAMENTO, CA 95821                                 P‐0040381 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASGOW, ANNIE
14 SAINT THOMAS DR
MAUMELLE, AR 72113                                   P‐0040382 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIMELECH, RAPHAEL
594 NE 199TH TERRACE
MIAMI, FL 33179                                      P‐0040383 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULLIGAN, BRIAN A
550 LAMBERT DR.
SLINGER, WI 53086                                    P‐0040384 12/14/2017    TK Holdings Inc., et al.                      $637.33                                                                                       $637.33
VIZIR, NATALIE
33931 CAPE COVE
DANA POINT, CA 92629                                 P‐0040385 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGINA, WILLIAM V
2810 CORAL SHORES DRIVE
FT. LAUDERDALE, FL 33306                             P‐0040386 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, MARILEE
9416 NORTH MANOR DR
ZEBULON, NC 27597                                    P‐0040387 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALITZER, SAMUEL
8 CHAREN CT.
POTOMAC, MD 20854                                    P‐0040388 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORBIN, RICHARD E
3389 BENT TREE DRIVE
SANTA MARIA, CA 93455                                P‐0040389 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONYERS, SYDNEY W
1848 W ALBANUS ST
PHILADELPHIA, PA 19141                               P‐0040390 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CZAJA, CHRISTOPHER A
10105 W PINEAIRE DRIVE
SUN CITY, AZ 85351                                   P‐0040391 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVES, CHERYL
3573 MILANO CT
TURLOCK, CA 95382                                    P‐0040392 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGEL, LILLY J
350 WARREN ST, APT 512
JERSEY CITY, NJ 07302                                P‐0040393 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILIBERTI, SUSAN M
979 S. COLUMBINE STREET
DENVER, CO 80209                                     P‐0040394 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHASE, PETER G
157 BELLE AVE
PLEASANT HILL, CA 94523                              P‐0040395 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWNLEE, ROBERT
289 SNOW BIRD DR
HAMPTON, GA 30228                                    P‐0040396 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMATO, ANNA M
26833 S. RIVER RD.
HARRISON TWP, MI 48045                               P‐0040397 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDISON, KATRINA
429 N STONEBROOK CIR
WYNNE, AR 72396                                      P‐0040398 12/14/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00



                                                                                          Page 2610 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 776 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBINSON, DANTREL V
1708 STEINER AVENUE SW
BIRMINGHAM, AL 35211                                 P‐0040399 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KO, SUNNY
1256 VALLE CT
TORRANCE, CA 90502                                   P‐0040400 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIOTTI, KARAN C
5002 SHADY NOOK CT
HOUSTON, TX 77018                                    P‐0040401 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUM, LI PING
1020 AVE. ASHFORD LA RADA 306
SAN JUAN, PR 00907                                   P‐0040402 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSEPH, GEVANS H
PO BOX 495802
PORT CHARLOTTE, FL 33949                             P‐0040403 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKER, ANITA
ANITA BARKER
4037 SUNGATE DRIVE
PALMDALE, CA 93551                                   P‐0040404 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDISON, DWIGHT
429 N STONEBROOK CIR
WYNNE, AR 72396                                      P‐0040405 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELVIDGE, CARY B
181 LOCKWOOD ST.
CASTLE ROCK, CO 80104                                P‐0040406 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48049                                      P‐0040407 12/14/2017    TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
WEAKLAND, EARL
PO BOX 212321
CHULA VISTA, CA 91921                                P‐0040408 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, MARISOL
1149 KING AVE
WILMINGTON, CA 90744                                 P‐0040409 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPPEE, JOSEPH J
PO BOX 155
SUNBURY, OH 43074                                    P‐0040410 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSTER, DONALD
PO BOX 855
HIGHLAND PARK, IL 60035                              P‐0040411 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WALTER M
5920 CR 231
COILA, MS 38923                                      P‐0040412 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULAK, THOMAS M
2672 E 13 MILE RD
WARREN, MI 48092                                     P‐0040413 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMURIAN FELLOWSHIP
CAROLINE M. FUNK
PO BOX 397
RAMONA, CA 92065                                     P‐0040414 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, MYRA D
7942 91ST AVE
APT 6
PLEASANT PRAIRIE, WI 53158                           P‐0040415 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2611 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 777 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SVANN, SAVEUN
2625 ST PAUL ST
BELLINGHAM, WA 98226                               P‐0040416 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULAK, THOMAS M
2672 E 13 MILE RD
WARREN, MI 48092                                   P‐0040417 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLER, CAROL L
601 RICHWOOD AVE.
MORGANTOWN, WV 26505                               P‐0040418 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, ROBERT F
P. O. BOX 185
BEAUMONT, CA 92223                                 P‐0040419 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RONAN, JAMES T
1350 TIMBER CREEK RD
NEWPORT, WA 99156                                  P‐0040420 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, CLEMENT
449 LAWNVIEW DRIVE
MORGANTOWN, WV 26505                               P‐0040421 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUMANN, PAMELA
4605 SW 89 AVENUE
MIAMI, FL 33165                                    P‐0040422 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, ROBERT F
P. O. BOX 185
BEAUMONT, CA 92223                                 P‐0040423 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, ARTHUR J
4040 DESERT CR
SAN ANTONIO, TX 78244                              P‐0040424 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMEK, WILLIAM
4605 SW 89 AVENUE
MIAMI, FL 33165                                    P‐0040425 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, ROBERT F
P. O. BOX 185
BEAUMONT, CA 92223                                 P‐0040426 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT II, THOMAS D
12533 NIEGO LN
SAN DIEGO, CA 92128                                P‐0040427 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUROVETS, SERGEI
6199 GRAYSTONE LOOP
SPRINGFIELD, OR 97478                              P‐0040428 12/14/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
CARIFI, NICHOLAS J
3901 FIELDCREST CT.
MODESTO, CA 95355                                  P‐0040429 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JOSHUAN J
3230 PEBBLE BEACH RD
CONWAY                                             P‐0040430 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERS, CORRIE M
3035 SANTA PAULA DR
CONCORD, CA 94518                                  P‐0040431 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTER, TERRY
492 MOUNT PLEASANT RD.
AMHERST, VA 24521                                  P‐0040432 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, RUSSELL G
19514 CARDIFF PARK LN
HOUSTON, TX 77094‐3024                             P‐0040433 12/14/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                        Page 2612 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 778 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
SELVIDGE, CARY B
181 LOCKWOOD ST
CASTLE ROCK, CO 80101                               P‐0040434 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EPPS, GREGORY J
1858 BALLINA DRIVE
SAN DIEGO, CA 92114                                 P‐0040435 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ARELLANO, RODERICK Z
2136 STARLIGHT DRIVE
MODESTO, CA 95357                                   P‐0040436 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTE‐ROBY, ELLA S
312 WASHINGTON STREET
BLDG. 3 APT. 5
WELLESLEY, MA 02481                                 P‐0040437 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HEUBLEIN, LARRY L
2107 ASH ST
PLEASANT HILL, MO 64080                             P‐0040438 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHITE, ARLYNN Q
4101 LIDDINGTON DR
DURHAM, NC 27705                                    P‐0040439 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KRASITSKAYA, VALENTINA
6152 N LEADER AVE
CHICAGO, IL 60646                                   P‐0040440 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, JACQUELINE C
106 THORDEN RD
REISTERSTOWN, MD 21136                              P‐0040441 12/14/2017    TK Holdings Inc., et al.                    $10,500.00                                                                                    $10,500.00
ANDERSON, JEFFREY R
507 48TH PLACE, NE
WASHINGTON, DC 20019                                P‐0040442 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERKEL, DIANE K
45 CUMBERLAND AVE
PLATTSBURGH, NY 12901                               P‐0040443 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CANTOR, KATHLEEN J
PO BOX 898
NORWOOD, FL 28128                                   P‐0040444 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCULLOUGH, ALICIA T
647 WITHINGTON ST
FERNDALE, MI 48220                                  P‐0040445 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YENTER, JENNIFER A
600 PLEASANT STREET
ROSEVILLE, CA 95678                                 P‐0040446 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVIS, MICHAEL R
21 HERITAGE DRIVE
SAN RAFAEL, CA 94901                                P‐0040447 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REBER, CARL M
25871 MERCY CT
HEMET, CA 92544                                     P‐0040448 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATHIS, MADELEINE R
172 SPRINGFIELD BEND
ARGYLE, TX 76226                                    P‐0040449 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCA, MICHAEL P
30 MONROE AVE.
WESTBROOK, ME 04092                                 P‐0040450 12/14/2017    TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
REBER, CARL M
25871 MERCY CT
HEMET, CA 92544                                     P‐0040451 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2613 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 779 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REBER, CARL M
25871 MERCY CT
HEMET, CA 62544                                     P‐0040452 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISKINIS, KESTUTIS A
27527 W. 14 MILE ROAD
FARMINGTON HILLS, MI 48334                          P‐0040453 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, PETER
131 OLSON DR.
SOUTHINGTON, CT 06489                               P‐0040454 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEBRIC, KATHRYN S
7116 POND ST
MACKINAW CITY, MI 49701                             P‐0040455 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLIER, WILLIE
813 COLLIER ROAD
STARKVILLE, MS 39759                                P‐0040456 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, MARK P
5708 DORIAN DR
ROHNERT PARK, CA 94928                              P‐0040457 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XAYABANHA, LENA
260 HEMFORD CIRCLE
SACRAMENTO, CA 95832                                P‐0040458 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FENSKE, ROBERT W
607 RIVERDALE DR
MULVANE, KS 67110                                   P‐0040459 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVY, MARVELL D
PO BOX 867
ROSEVILLE, CA 95678                                 P‐0040460 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASEGAWA, KAZUMASA
2500 WOODRUFF WAY
ARCADIA, CA 91007                                   P‐0040461 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, JOAN E
404 CORTEZ PLACE
SANTA FE, NM 87501                                  P‐0040462 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, STEVE A
4515 MARLON CT.
QUINCY, IL 62305                                    P‐0040463 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASEGAWA, KAZUMASA
2500 WOODRUFF WAY
ARCADIA, CA 91007                                   P‐0040464 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAECHAO, JENNIFER
1107 N NOYES CT
VISALIA, CA 93291                                   P‐0040465 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASEGAWA, KAZUMASA
2500 WOODRUFF WAY
ARCADIA, CA 91007                                   P‐0040466 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, ERIC C
345 LITCHFIELD RD
NEW MILFORD, CT 06776                               P‐0040467 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIER, ANTHONY
5426 DOLPHIN LANE
CHARLOTTE, NC 28215                                 P‐0040468 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRANZA, ADOLFO C
34864 MISSION BLVD APT 166
UNION CITY, CA 94587                                P‐0040469 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2614 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 780 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GRIER, ANTHONY
5426 DOLPHIN LANE
CHARLOTTE, NC 28215                                  P‐0040470 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDHU, MANRAAJ K
800 W. HUNTINGTON DR
UNIT C
ARCADIA, CA 91007                                    P‐0040471 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, PAMELLA J
100 ANDALUSIAN WAY
ROSEVILLE, CA 95678                                  P‐0040472 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCASKEY, NICHOLAS R
10924 E 7TH AVE
SPOKANE VALLEY, WA 99206                             P‐0040473 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLD, MARK D
9 DANTA
RANCHO SANTA MAR, CA 92688                           P‐0040474 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLODZIEJCZYK, CASEY A
104 BRENTWOOD TRAIL
ELGIN, IL 60120                                      P‐0040475 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONLEY, ALISON D
765 KINGRIDGE DR
ROSWELL, GA 30075                                    P‐0040476 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIDER, BRIANNA D
179 BRIGHTON AVE , APT 2
PERTH AMBOY, NJ 08861                                P‐0040477 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLD, BRENT T
9 DANTA
RANCHO SANTA MAR, CA 92688                           P‐0040478 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CZECH, MICHAEL W
2191 OAK HILL DR
LISLE, IL 60532‐2053                                 P‐0040479 12/15/2017    TK Holdings Inc., et al.                        $68.64                                                                                       $68.64
DUARTE, MARY
15 ONTARIO AVENUE
DRACUT, MA 01826                                     P‐0040480 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENABLE, CAROL F
2400 6TH AVE UNIT 1103
SAN DIEGO, CA 92101                                  P‐0040481 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EBORALL, CARRIE
12835 SW DOUGLAS STREET
PORTLAND, OR 97225                                   P‐0040482 12/15/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
ROAD SODA LLC
121 WISCONSIN AVENUE
STE 101
WHITEFISH, MT 59937                                  P‐0040483 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SHANE
5715 VINELAND AVE.
33
NORTH HOLLYWOOD, CA 91601                            P‐0040484 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EBORALL, SHAWN
12835 SW DOUGLAS STREET
PORTLAND, OR 97225                                   P‐0040485 12/15/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BRAVO III, JORGE J
106 QUAINT ACRES DR.
SILVER SPRING, MD 20904‐2712                         P‐0040486 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2615 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 781 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ARCENEAUX, AFRICA L
121 D. ARCENEAUX RD.
SCOTT, LA 70583                                    P‐0040487 12/15/2017    TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00
WRIGHT, SUZETTE H
9724 GREEN APPLE TURN
UPPER MARLBORO, MD 20772                           P‐0040488 12/15/2017    TK Holdings Inc., et al.                     $2,604.00                                                                                    $2,604.00
FLANNERY, FREDERICK F
8 CHATFIELD CIRCLE
WESTFORD, MA 018                                   P‐0040489 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, ELIZABETH C
6702 N 53RD ST
MILWAUKEE, WI 53223                                P‐0040490 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, TERRY H
212 NANCY DRIVE
SHELBY, NC 28152                                   P‐0040491 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, WAYNE L
6227 BEACON STREET
ALTOONA, PA 16601                                  P‐0040492 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, TERRY H
212 NANCY DRIVE
SHELBY, NC 28152                                   P‐0040493 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICSKETT, LYNN
134 BEVIS MILL RD
EGG HARBOR TOWNS, NJ 08234                         P‐0040494 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREARY, BARBARA J
1511 OSCEOLA AVENUE
JACKSONVILLE BEACH
U.S.A., FL 32250                                   P‐0040495 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JIMMY R
22905 CIELO VISTA DRIVE
SAN ANTONIO, TX 78255                              P‐0040496 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN, TAMI M
452 LEE RD 437
PHENIX CITY, AL 36870‐8293                         P‐0040497 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, MILAGROS
CALLE B #F 38
REPARTO MONTELLANO
CAYEY, PR 00736                                    P‐0040498 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUE, JINFENG
2725 MARILYN CT
MURFREESBORO, TN 37129                             P‐0040499 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LORI
524 MISSIONARY RIDGE DRIVE
SPRINGFIELD, IL 62711‐8282                         P‐0040500 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEUBLEIN, LARRY L
2107 ASH ST
PLEASANT HILL, MO 64080                            P‐0040501 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDTER, TYLER J
1168 COUNTY ROAD V
FREMONT, NE 68025                                  P‐0040502 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, ELIZABETH P
79 WICKLOW AVENUE
MEDFORD, MA 02155                                  P‐0040503 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORNELAS, SALLY M
611 W LAS LOMITAS RD
TUCSON, AZ 85704                                   P‐0040504 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2616 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 782 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHROEDTER, DANIEL W
1168 COUNTY ROAD V
FREMONT, NE 68025                                    P‐0040505 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUGUST, GARY K
1808 CRAGIN DRIVE
BLOOMFIELD HILLS, MI 48302                           P‐0040506 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, REMEL
1210 HOLBROOK TERR. NE
UNIT 203
WASHINGTON, DC 20002                                 P‐0040507 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUE, JINFENG
2725 MARILYN CT
MURFREESBORO, TN 37129                               P‐0040508 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, REMEL
1210 HOLBROOK TERR. NE
UNIT 203
WASHINGTON, DC 20002                                 P‐0040509 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDTER, DANIEL W
1168 COUNTY ROAD V
FREMONT, NE 68025                                    P‐0040510 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDTER, DANIEL W
1168 COUNTY ROAD V
FREMONT, NE 68025                                    P‐0040511 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDLETON, BRUCE W
7650 PATTON
DETROIT, MI 48228                                    P‐0040512 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, LAURIE M
4040 CORAL REEF DR.
LAKE HAVASU CITY, AZ 86406‐4508                      P‐0040513 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, CHRISTOPHER J
959 DAVIES AVE
AKRON, OH 44306                                      P‐0040514 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKETOS, JAMES L
4722 46TH STREET, N.W.
WASHINGTON, DC 20016                                 P‐0040515 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FENSTER, HYMAN
25 NORTHWOOD CIRCLE
NEW ROCHELLE, NY 10804                               P‐0040516 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, ANTHONY P
350 EMPIRE BLVD,
APT 4C
BROOKLYN, NY 11225                                   P‐0040517 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LORI
524 MISSIONARY RIDGE DRIVE
SPRINGFIELD, IL 62711                                P‐0040518 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, CAROLYN
2715 CARTER DR
ARLINGTON, TX 76014                                  P‐0040519 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSERSCHMIDT, ERIC H
5690 FRENCH AVE
SYKESVILLE, MD 21784                                 P‐0040520 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALPAKA FLORIDA LLC
944 HIDDEN MOSS DR.
COCKEYSVILLE, MD 21030                               P‐0040521 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2617 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 783 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LUO, MING
1187 MEADOWBROOK DR
AURORA, IL 60504                                    P‐0040522 12/15/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DELLERA, PETER A
7207 AVALON COURT
WEST LONG BRANCH, NJ 07764                          P‐0040523 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, ARTHUR J
4040 DESERT CR.
SAN ANTONIO                                         P‐0040524 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADENIJI, ADEWALE W
3466 UNIVERSITY AVENUE
APT. 6
MORGANTOWN, WV 26505                                P‐0040525 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, BARRY S
160 MOHAWK TRAIL
CRANSTON, RI 02921                                  P‐0040526 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHLEY, JOHN
110 MOORE AVE
WEST POINT, MS 39773                                P‐0040527 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOYD, PAMELA K
217 S GIANT CITY RD
LOT 18
CARBONDALE, IL 62902                                P‐0040528 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, LICIA J
303 EVANS RD
JACKSON, GA 30233                                   P‐0040529 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPPAS, CYNTHIA J
1405 OHARE DRIVE
BENICIA, CA 94510                                   P‐0040530 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDON, WILLIAM I
8441 HALLIE ROSE STREET
ALEXANDRIA, VA 22309                                P‐0040531 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLAND, CHRISTOPHER
PO BOX 6662
GREENVILLE, SC 29606                                P‐0040532 12/15/2017    TK Holdings Inc., et al.                    $40,601.78                                                                                   $40,601.78
PETRILLI, DONNA
405 FIRETHORNE COURT
SEWELL, NJ 08080                                    P‐0040533 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, SCOTT M
4727 E DESERT WIND DR
PHOENIX, AZ 85044                                   P‐0040534 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABADJANIAN, MOUSHEGH M
1629 BELLFORD AVE.
PASADENA, CA 91104                                  P‐0040535 12/15/2017    TK Holdings Inc., et al.                      $560.00                                                                                       $560.00
CORRENTE, BIANCA L
1420 COMMANCHERO DR
COLORADO SPRINGS, CO 80915                          P‐0040536 12/15/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
STROHM, TODD E
1226 SW CENTURY AVE.
PORT SAINT LUCIE, FL 34953                          P‐0040537 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAGAOISAN, JOY
7196 HIDDEN VALLEY DR.
LAMBERTVILLE, MI 48144                              P‐0040538 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALCONE, DONALD G
394 FLINTVILLE RD
DELTA, PA 17314                                     P‐0040539 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2618 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 784 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
RUBIN, BRUCE H
PO BOX 1744
PINE BUSH, NY 12566                                 P‐0040540 12/15/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
CARROLL, FREDDY D
3796 S. RAVENNA ROAD
RAVENNA, MI 49451                                   P‐0040541 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MORALES, MARIA D
6202 NW 116 AVE # 450
DORAL, FL 33178                                     P‐0040542 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ARUNAMATA, ANUN
875 N. SAN ANTONIO ROAD
LOS ALTOS, CA 94022‐1304                            P‐0040543 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0040544 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HULIARIS, BARBARA A
89 PLYMOUTH RD
NUTLEY, NJ 07110                                    P‐0040545 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0040546 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ELGHANDOUR, MOHSEN
4527 LOOKOUT LANE
APT 226
FREDERICKSBURG, VA 22408                            P‐0040547 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ABELL, HERBERT E
PO BOX 187
THE SEA RANCH, CA 95497                             P‐0040548 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONIOT, CARRIE A
575 THORNCLIFFE DRIVE
PITTSBURGH, PA 15205                                P‐0040549 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HILMES, GERALDINE L
11125 LITTLE PRAIRIE RD
BREESE, IL 62230‐4403                               P‐0040550 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KOTULA, ALAN M
PO BOX 408
NEOTSU, OR 97364                                    P‐0040551 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVIS‐TUREK, DAMIA
531 CASAS BONITAS DR
NOKOMIS, FL 34275‐3479                              P‐0040552 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOYLAN, ELIZABETH A
PO BOX 477
WHITE MARSH, MD 21162                               P‐0040553 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POTOKER, GERI
1112 BROWER BLVD
OCEAN, NJ 07712                                     P‐0040554 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HICKMAN JR, ELIJAH
2619 SORREL RIDGE ROAD
CRESTVIEW, FL 32536                                 P‐0040555 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FORTE, CHERMAINE
15212 CHOWNING TAVERN LN.
CHARLOTTE, NC 28262                                 P‐0040556 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GODWIN, SAMUEL D
1538 GRANDVIEW DR.
CAPE GIRARDEAU, MO 63701‐2262                       P‐0040557 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2619 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 785 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
STEPHENS, CURTIS J
158 20TH ST.
HUEYTOWN, AL 35023                                  P‐0040558 12/15/2017    TK Holdings Inc., et al.                    $24,000.00                                                                                   $24,000.00
VALLEJO, NOEL A
5460 EDISON AVE.
OAK LAWN, IL 60453                                  P‐0040559 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MARVIN L
104 CROW PLACE
CLAYTON, CA 94517                                   P‐0040560 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMARA, JEFFERY D
PO BOX 916
GIG HARBOR, WA 98335                                P‐0040561 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARED, LINA C
11914 59TH AVE W
MUKILTEO, WA 98275                                  P‐0040562 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
M, MINOR CHILD, E
435 PRIESTFORD RD
CHURCHVILLE, MD 21028                               P‐0040563 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELBER, ADAM
435 PRIESTFORD RD
CHURCHVILLE, MD 21028                               P‐0040564 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOMACKA, GLEN
1340 MONTANA DRIVE
CONCORD, CA 94521                                   P‐0040565 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INNOVATIVE SOLUTIONS F YOUTH
HARRISON, AMY S
12625 FREDERICK ST.
STE. I‐5, #351
MORENO VALLEY, CA 92553                             P‐0040566 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, BEVERLY A
14 RANCH ROAD
SAN RAFAEL, CA 94903                                P‐0040567 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INNOVATIVE SOLUTIONS F YOUTH
HARRISON, AMY S
12625 FREDERICK ST.
STE. I‐5, # 351
MORENO VALLEY, CA 92553                             P‐0040568 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILE, JEFFREY L
618 E 3RD ST
BERWICK, PA 18603                                   P‐0040569 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORGIONE, PERRY A
161 COACHMANS DRIVE
SOUTHBURY, CT 06488‐1290                            P‐0040570 12/13/2017    TK Holdings Inc., et al.                      $247.43                                                                                       $247.43
KORDICH, LYNNE
2209 E. HUDSON
ROYAL OAK, MI 48067                                 P‐0040571 12/13/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SHAW, VIVIAN J
555 NORTH AVE
APT 22F
FORT LEE, NJ 07024‐2420                             P‐0040572 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOEDE, JAMES C
14300 CHUKAR DRIVE
GRASS VALLEY, CA 95949‐8768                         P‐0040573 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, MICHAEL G
977 CLEARFIELDS LANE
CROZET, VA 22932                                    P‐0040574 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2620 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 786 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
IPOCK, JUDITH G
2704 RIVER CHASE DRIVE
GREENVILLE, NC 27858                                P‐0040575 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERHARK, RANDALL M
629 N. DAKOTA ROAD
RIDOTT, IL 61067                                    P‐0040576 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUSSAIN, SYED I
113 ENGLISH OAK LN
STREAMWOOD, IL 60107                                P‐0040577 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INNOVATIVE SOLUTIONS F YOUTH
HARRISON, AMY S
12625 FREDERICK ST.
STE. I‐5, # 351
MORENO VALLEY, CA 92553                             P‐0040578 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARTINIAN, HRATCH K
1529 VIA CASSIA ST
HENDERSON, NV 89052                                 P‐0040579 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IPOCK, JUDITH G
2704 RIVER CHASE DRIVE
GREENVILLE, NC 27858                                P‐0040580 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARR, LARANDA
104 DUDLEY AVENUE
PIEDMONT, CA 94611                                  P‐0040581 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KRISTA A
977 CLEARFIELDS LANE
CROZET, VA 22932                                    P‐0040582 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGLINO, JUDITH L
146‐06 20 AVENUE
WHITESTONE, NY 11357                                P‐0040583 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROCTOR, JR., SAMUEL G
PO BOX 95
WILTON, NH 03086                                    P‐0040584 12/15/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ACHILLE, JOHN G
1 CALDWELL COURT
BROOKVILLE, PA 15825                                P‐0040585 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, DENNIS R
1601 ZUNKER
ROUND ROCK, TX 78665                                P‐0040586 12/15/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
MARR, LARANDA
104 DUDLEY AVENUE
PIEDMONT, CA 94611                                  P‐0040587 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOTHE, LINDA F
P O BOX 56
MIDLOTHIAN, TX 76065                                P‐0040588 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROCTOR, NOAH S
4 BITTERSWEET LN
WILTON, NH 03086                                    P‐0040589 12/15/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
GOOD, STEPHEN D
3632 SHENANDOAH ST
DALLAS, TX 75205‐2119                               P‐0040590 12/15/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
CAMPANA, TIANNA L
9972 SAN JUAN ST
APT #3
SPRING VALLEY, CA 91977                             P‐0040591 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2621 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 787 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BOZZI, DIANE M
19653 KINNEY COURT
CASTRO VALLEY, CA 94546                              P‐0040592 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKMAN JR, ELIJAH
2619 SORREL RIDGE ROAD
CRESTVIEW, FL 32536                                  P‐0040593 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD
PADUCAH, KY 42003                                    P‐0040594 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, DEANNA R
4088 COLT RD
SNOWFLAKE, AZ 85937                                  P‐0040595 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMADOR, EZEQUIEL
223 PRINCE ROYAL DRIVE
CORTE MADERA, CA 94925                               P‐0040596 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORBES, JULIANA
1401 WINDYBUSH RD
WILMINGTON, DE 19810                                 P‐0040597 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINANCIAL SERVICES UNLIMITED
11950 SW 2ND ST ‐ 300
BEAVERTON, OR 97005                                  P‐0040598 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, GERALDINE
12976 PAWNEE RD
APPLE VALLEY, CA 92308                               P‐0040599 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBOUNO JR, JAMES F
26 GLEN DRIVE
VOORHEES, NJ 08043‐1404                              P‐0040600 12/13/2017    TK Holdings Inc., et al.                    $38,350.00                                                                                   $38,350.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                    P‐0040601 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOREL, PAULA J
PO BOX 1224
RANCHO CORDOVA, CA 95741                             P‐0040602 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALSKE, BRIAN
18020 S CROOKED CREEK CT
ORLAND PARK, IL 60467                                P‐0040603 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROAT, KIMBERLY A
768 48 AVE NORTH
ST PETERSBURG, FL 33703                              P‐0040604 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, SARAH P
9 LATIUM DR
PITTSFORD, NY 14534                                  P‐0040605 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUSTMAN, EDWARD C
5051 N A1A UNIT 17‐1
FT PIERCE, FL 34949                                  P‐0040606 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STACEY
PO BOX 48191
CUMBERLAND, NC 28331                                 P‐0040607 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSS, JOYCE C
1229 BRIARCHASE DRIVE
LAKE ST LOUIS, MO 63367                              P‐0040608 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOSZ, RAYMOND J
8434 FOREST AVENUE
MUNSTER, IN 46321                                    P‐0040609 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2622 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 788 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DEARMON, DONNA J
520 HIDDEN HILLS WAY
WINCHESTER, KY 40391‐1024                           P‐0040610 12/13/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
ANDRADA, BENEDICTO V
216 CUNNINGHAM DR
COLORADO SPRINGS, CO 80911                          P‐0040611 12/13/2017    TK Holdings Inc., et al.                   $200,000.00                                                                                  $200,000.00
EVANS, LICIA J
303 EVANS RD
JACKSON, GA 30233                                   P‐0040612 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, LICIA J
303 EVANS RD
JACKSON, GA 30233                                   P‐0040613 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, LICIA J
303 EVANS RD
JACKSON, GA 30233                                   P‐0040614 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUSTAFSON, ROBIN L
5033 BERING ST NW
GIG HARBOR, WA 98332‐9777                           P‐0040615 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINE, PATRICIA E
3484 S CAMANO DRIVE
CAMANO ISLAND, WA 98282                             P‐0040616 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IACONO, THOMAS J
1191 CREEK ROAD
LEOLA, PA 17540                                     P‐0040617 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANVILLE, EVELYN B
1133 E WEST HWY APT 1219W
SILVER SPRING, MD 20910                             P‐0040618 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                   P‐0040619 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                   P‐0040620 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EUBANKS, KEINA
3718 MERRICK RD
PHILADELPHIA, PA 19129                              P‐0040621 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINRICHS, SCOTT D
1930 HAUCK ST.
ERIE, CO 80516                                      P‐0040622 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTIPINO, JAY R
2120 ARGYLE DRIVE
PLANO, TX 75023                                     P‐0040623 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KEVIN G
KEVIN SMITH
272 DIVINITY ST. APT 3
BRISTOL, CT 06010                                   P‐0040624 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOVALL‐HARRIS, JENNIFER A
1878 PINEHURST VIEW COURT
GRAYSON, GA 30017                                   P‐0040625 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBER, ROBERT B
2085 ROCKBOUND CT
COOL, CA 95614                                      P‐0040626 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2623 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 789 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SELVIDGE, CARY B
181 LOCKWOOD ST
CASTLE ROCK, CO 80104                              P‐0040627 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELLER, DANIEL P
429 RIDGEFORD RD
DALLASTOWN, PA 17313                               P‐0040628 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, CONRAD D
12200 PALOMA BLANCA WAY
DEL VALLE, TX 78617                                P‐0040629 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLURE, GORDON M
6119 DRIFTWOOD CT
MAINEVILLE, OH 45039                               P‐0040630 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWN9757, SANDRA K
4000 CIRCLE CREEK RD.
PENHOOK, VA 24137                                  P‐0040631 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEOPLES, ROBERT N
12007 S 207TH DR
BUCKEYE, AZ 85326                                  P‐0040632 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODE, LINDA J
1621 83RD STREET
NEW RICHMOND, WI 54017                             P‐0040633 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040634 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD
PADUCAH, KY 42003                                  P‐0040635 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040636 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040637 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTAGNA, NANCY J
3800 BRADFORD STREET
SPACE 314
LA VERNE, CA 91750                                 P‐0040638 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, MICHELE R
8773 WOODSIDE DR
OAK PARK, MI 48237‐1755                            P‐0040639 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040640 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SHAWNTELL
1983 JEFFERSON ST.
GARY, IN 46407                                     P‐0040641 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBERT, JAMES M
56 RITT AVE
BUFFALO, NY 14216                                  P‐0040642 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2624 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 790 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HIJAR RAMIREZ, JONATHAN E
10676 GEMINI DR
RIVERSIDE, CA 92503                                P‐0040643 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTE, CHERMAINE E
15212 CHOWNING TAVERN LN.
CHARLOTTE, NC 28262                                P‐0040644 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLEJO, NOEL A
5460 EDISON AVE.
OAK LAWN, IL 60453                                 P‐0040645 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, PAULA M
PO BOX 1775
18 MECHANIC ST.
SACO, ME 04072                                     P‐0040646 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040647 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CINOTTO, JEAN M
735 LYNWOOD DR.
ENCINITAS, CA 92024                                P‐0040648 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040649 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, RICHARD S
3251 ELLA LEE LN
HOUSTON, TX 77019                                  P‐0040650 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040651 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, RICHARD S
3251 ELLA LEE LN
HOUSTON, TX 77019                                  P‐0040652 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLI, MICHAEL J
P.O. BOX 209
AMAGANSETT, NY 11930‐0209                          P‐0040653 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040654 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIGGINS, RANELL
2546 GANESHA AVENUE
ALTADENA, CA 91001                                 P‐0040655 12/15/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040656 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERBYSON, ROBERT J
5955 GREELEY AVE NE
ROCKFORD, MI 49341                                 P‐0040657 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, LOIS E
4285 BONLEE BENNETT RD
BEAR CREEK, NC 27207                               P‐0040658 12/15/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                        Page 2625 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 791 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KERBYSON, ROBERT J
5955 GREELEY AVE NE
ROCKFORD, MI 49341                                  P‐0040659 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSBY, MARY L
7137 TATLER RD
CARLSBAD, CA 92011                                  P‐0040660 12/13/2017    TK Holdings Inc., et al.                      $850.00                                                                                       $850.00
BUSBY, TOM
14700 WASHINGTON AVE #201
SAN LEANDRO, CA 94578                               P‐0040661 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARCHER, GLENDA K
5028 LADYSMITH ROAD
RUTHER GLEN, VA 22546                               P‐0040662 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, ROBERT A
PO BOX 213
GARDINER, NY 12525                                  P‐0040663 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURTIS, CHIQUITHA L
1625 MECHANICSVILLE TURNPIKE
RICHMOND, VA 23223                                  P‐0040664 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPA, AMANDO
3001 MARK TWAIN DR.
LAREDO, TX 78041                                    P‐0040665 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIFF, JONATHAN
326 IVY ROCK LANE
HAVERTOWN, PA 19083                                 P‐0040666 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSERSCHMIDT, ERIC H
5690 FRENCH AVE
SYKESVILLE, MD 21784                                P‐0040667 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPA, AMANDO
3001 MARK TWAIN DR.
LAREDO, TX 78041                                    P‐0040668 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGNEY, DEANA W
548 LESTER ROAD
CHATHAM, VA 24531                                   P‐0040669 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEGEMAN, COLLEEN C
PO BOX 1218
CRESTED BUTTE, CO 81224                             P‐0040670 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EASTER, JOSEPH I
5535 S. JAMES AVE
SPRINGFIELD, MO 65810                               P‐0040671 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROSE A
11850 LAKE ALLEN DRIVE
LARGO, FL 33773                                     P‐0040672 12/15/2017    TK Holdings Inc., et al.                     $6,336.43                                                                                    $6,336.43
MANGE, JOSHUA R
3047 N. PARK AVE
TUCSON, AZ 85719                                    P‐0040673 12/15/2017    TK Holdings Inc., et al.                     $6,200.00                                                                                    $6,200.00
YATES, DEBRA
33 KENNEDY DRIVE
COLONIE, NY 12205                                   P‐0040674 12/15/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
MCQUEEN, DANIELLE
2664 HWY 85 SOUTH
SENOIA, GA 30276                                    P‐0040675 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICK, DAVID W
1100 HAYWOOD VALLEY ROAD
ARMUCHEE, GA 30105                                  P‐0040676 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2626 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 792 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRAHAM 3, BELINDA
5627 MADLAR LN
ST. LOUIS, MO 63034                                 P‐0040677 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EASON, JIMMY W
34 CRESTED POINT PLACE
THE WOODLANDS, TX 77382‐3703                        P‐0040678 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICK, DAVID W
1100 HAYWOOD VALLEY ROAD
ARMUCHEE, GA 30105                                  P‐0040679 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDMAN, LOREN M
1281 DALTON DR
EUGENE, OR 97404                                    P‐0040680 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVAREZ, ROBERTA M
4873 JOE PEAY RD
SPRINGHILL, TN 37174                                P‐0040681 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEETLAND, CRAIG
58 CANTON ST. UNIT 412
ALPHARETTA, GA 30009                                P‐0040682 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTOX CONSTRUCTION, INC.
3825 W. HILLSBORO ST
EL DORADO, AR 71730                                 P‐0040683 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GAYLE L
1924 GERALD MILLER ROAD
WEST BRANCH, MI 48661‐9069                          P‐0040684 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUINN, ETHAN A
9079 E. PANORAMA CIRCLE
UNIT 513
CENTENNIAL, CO 80112                                P‐0040685 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANTAU, LISA J
20326 HAPPY VALLEY ROAD
STANWOOD, WA 98292                                  P‐0040686 12/15/2017    TK Holdings Inc., et al.                     $3,662.69                                                                                    $3,662.69
BODKIN, JAMES L
92 WEST VANCOUVER DR
PORT TOWNSEND, WA 98368                             P‐0040687 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKERT, LEVI A
7924 COTTONWOOD DRIVE
APT. B
JENISON, MI 49428                                   P‐0040688 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIEHLS, GREGORY G
1597 KINGSMERE CIRCLE
ROCHESTER HILLS, MI 48309                           P‐0040689 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHAN‐CHIN, BETH L
39 DORCHESTER DRIVE
EAST BRUNSWICK, NJ 08816                            P‐0040690 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GAYLE L
1924 GERALD MILLER ROAD
WEST BRANCH, MI 48661‐9069                          P‐0040691 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA, DONNA D
75332 ANDERSON LANE
CITRUS HEIGHTS, CA 95610                            P‐0040692 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KEVIN G
272 DIVINITY ST.APT 3
BRISTOL, CT 06010                                   P‐0040693 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RZAZEWSKA, PAULA
1248 EDRIS DRIVE
LOS ANGELES, CA 90035                               P‐0040694 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2627 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 793 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BERCUME, SARAH J
PO BOX 90293
PORTLAND, OR 97290                                   P‐0040695 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, FIONA A
2107 I ST. NE APT 6
WASHINGTON, DC 20002                                 P‐0040696 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN, CHRISTOPHER R
304 S 4TH ST
LABELLE, MO 63447                                    P‐0040697 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRONDER, CORNELIUS
2811 FOXHALL ROAD NW
WASHINGTON, DC 20007                                 P‐0040698 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNGER, ANN M
6105 NORTH LOWELL AVENUE
CHICAGO, IL 60646                                    P‐0040699 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, JENNIFER A
1878 PINEHURST VIEW COURT
GRAYSON, GA 30017                                    P‐0040700 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MECCA, DONNA L
11501 HEVERLEY PLACE
GLEN ALLEN, VA 23059                                 P‐0040701 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, STEPHEN G
1405 COTTONWOOD DR
RICHLAND, WA 99354                                   P‐0040702 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHAN‐CHIN, BETH L
39 DORCHESTER DRIVE
EAST BRUNSWICK, NJ 08816                             P‐0040703 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, JORDAN A
5896 WATKINS FORD ROAD
SOUTHSIDE, TN 37171                                  P‐0040704 12/15/2017    TK Holdings Inc., et al.                     $4,601.22                                                                                    $4,601.22
WINKELMAN, SHAWN D
11094 TERRY RD
AVON, MN 56310                                       P‐0040705 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOCK, WILLIAM L
269 E. CLAIBORNE PL.
LONG BEACH, CA 90807                                 P‐0040706 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, JANET D
13265 OWNING LANE
GALT, CA 95632                                       P‐0040707 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, CHARLOTTE B
631
BAKER STREET
SAN FRANCISCO, CA 94117‐1407                         P‐0040708 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES M
4069 27 RD N
ARLINGTON, VA 22207                                  P‐0040709 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AST, STEVE A
21344 SOUTH BB HWY
NEVADA, MO 64772                                     P‐0040710 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES M
4069 27 RD N
ARLINGTON, VA 22207                                  P‐0040711 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AST, STEVE A
21344 SOUTH BB HWY
NEVADA, MO 64772                                     P‐0040712 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2628 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 794 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
AST, STEVE A
21344 SOUTH BB HWY
NEVADA, MO 64772                                    P‐0040713 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMUCCI, CONCETTA A
11 FIELD PLACE
PORT CHESTER, NY 10573                              P‐0040714 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0040715 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARUNAMATA, ANUN
875 N. SAN ANTONIO ROAD
LOS ALTOS, CA 94022‐1304                            P‐0040716 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLINI‐ETIENNE, GUADALUPE
2418 ESTRELLA COURT
PALMDALE, CA 93550                                  P‐0040717 12/13/2017    TK Holdings Inc., et al.                    $19,705.52                                                                                   $19,705.52
SHIELDS, JOHN F
60 OREGON AVENUE ‐ APT. B
BRONXVILLE, NY 10708                                P‐0040718 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, CHERYL L
24 GREAT HILL DRIVE
WEYMOUTH, MA 02191                                  P‐0040719 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONIFACE, LESLEY C
35 TORREMOLINOS DRIVE
RANCHO MIRAGE, CA 92270                             P‐0040720 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNICARS HONDA
ARJONA, VALERIE E
66357 4TH ST #4
DESERT HOT SPRGS, CA 92240                          P‐0040721 12/15/2017    TK Holdings Inc., et al.                    $20,415.00                                                                                   $20,415.00
HORST, BRIAN W
2821 4TH AVE WEST
GLADSTONE, MI 49837                                 P‐0040722 12/15/2017    TK Holdings Inc., et al.                        $60.00                                                                                       $60.00
SURI, MARY L
MARY L SURI
65 WEST 96 STREET, #18H
NEW YORK, NY 10025                                  P‐0040723 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUO, JINGYUAN
1025 ARCH ST
UNIT 607
PHILADELPHIA, PA 19107                              P‐0040724 12/15/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
JOUDA, HAYTHAM
2221 SHADOWOOD DR
ANN ARBOR, MI 48108                                 P‐0040725 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADESSA, PAUL J
151‐33 28TH AVENUE
FLUSHING, NY 11354                                  P‐0040726 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREARY, BARBARA
3114 VILLAGE DR
MOUNT JULIET, TN 37122                              P‐0040727 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, CLEVLYN B
5705 WYLMOOR
NORCROSS, GA 30093                                  P‐0040728 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0040729 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2629 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 795 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                        P‐0040730 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
JIRAU, WANDA D
528 MAULDIN DR
NA
EVANS, GA 30809                                       P‐0040731 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEGRASSE, WILLIAM F
110 HILER RD
SAN ANTONIO, TX 78209                                 P‐0040732 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERBES, MARY L
2 MONTCLAIR COURT
BERLIN, MD 21811                                      P‐0040733 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                        P‐0040734 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                        P‐0040735 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                        P‐0040736 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORMIER, ESTHER
9720 SW 57 STREET
COOPER CITY, FL 33328                                 P‐0040737 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, SHANNON P
515 OYSTER STREET
FREEPORT, TX 77541                                    P‐0040738 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                        P‐0040739 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNEKE, TARA
507 VILLA DR.
BELLEVILLE, IL 62223                                  P‐0040740 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORMIER, JOHN C
9720 SW 57 STREET
COOPER CITY, FL 33328                                 P‐0040741 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOFIELD, PATRICIA J
110 HILER RD
SAN ANTONIO, TX 78209                                 P‐0040742 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REICHEL, DAVID D
501 W. 23RD AVENUE
MITCHELL, SD 57301                                    P‐0040743 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRITY, DEBORAH
1506 GIBSON DRIVE
ELK GROVE VILLAG, IL 60007                            P‐0040744 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRABB, RITA E
13509 WOOD ST
WOODBRIDGE, VA 22191                                  P‐0040745 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBERRY, HENRY J
1921 STUCKEY LANE
STATESBORO, GA 30461                                  P‐0040746 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEHROOZI, S
1918 SPEYER LN #A
REDONDO BEACH, CA 90278                               P‐0040747 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2630 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 796 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JEAN‐GILLES, ANDRE
2207 HOFFMAN AVE
ELMONT, NY 11003                                   P‐0040748 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, STEPHEN G
42 STEELE CREEK CT
MIDLAND, GA                                        P‐0040749 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACHNER, MICAH J
6007 LOST CREEK DRIVE
CORPUS CHRISTI, TX 78413                           P‐0040750 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIGE, ARLYNDIA R
3427 LORI LN N.
LAKELAND, FL 33801‐9341                            P‐0040751 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINRAUB, BENJAMIN J
BENJAMIN WEINRAUB
234 S. 20TH ST. #3
PHILADELPHIA, PA 19103                             P‐0040752 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, NELIA J
27901 BLACK HAWK DRIVE
WESLEY CHAPEL, FL 33544                            P‐0040753 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZGERALD, JEANNE
226 HALLETT COVE CT
BOULDER CITY, NV 89005‐1242                        P‐0040754 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORMALLY, WILLAM H
247 SEAVIEW AVE
SWANSEA, MA 02777                                  P‐0040755 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADICAN, THERESA
107 NW WILLOW GROVE AVENUE
PORT SAINT LUCIE, FL 34986                         P‐0040756 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, VERONICA C
7909 PORCHE
EL PASO, TX 79915                                  P‐0040757 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, NOAH M
735 SOUTH LAGOON DRIVE
GILBERT, AZ 85233                                  P‐0040758 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVA, JADA L
506 WESTTREE LANE
PLANTATION, FL 33324                               P‐0040759 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, NOAH M
735 S LAGOON DRIVE
GILBERT, AZ 85233                                  P‐0040760 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, RAYMOND J
781 LITCHFIELD AVE.
SEBASTOPOL, CA 95472                               P‐0040761 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLALOCK, TANYA C
P.O. BOX 57318
WASHINGTON, DC 20037                               P‐0040762 12/15/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ALALA, DANIELLE L
131 NE MLK JR. BLVD.
APT. 308
PORTLAND, OR 97232                                 P‐0040763 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, SHARON
P.O. BOX 580
BLANCO, TX 78606                                   P‐0040764 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELDS, JOHN F
60 OREGON AVE ‐ APT. B
BRONXVILLE, NY 10708                               P‐0040765 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2631 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 797 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRENNAN, MELISSA A
123 NORTHWOOD DRIVE
WILLIAMSVILLE, NY 14221                             P‐0040766 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROCHE, ROBERT J
18120 29TH DR SE
BOTHELL, WA 98012‐9308                              P‐0040767 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, DENISE G
7917 SNOOK HOOK TRL
AUSTIN, TX 78729                                    P‐0040768 12/15/2017    TK Holdings Inc., et al.                     $9,988.00                                                                                    $9,988.00
GORMAN, CHRISTOPHER P
20424 WEST ASHLEY ROAD
RAYMONDVILLE, MO 65555‐9196                         P‐0040769 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROCHE, ROBERT J
18120 29TH DR. SE
BOTHELL, WA 98012‐9308                              P‐0040770 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HESSLER‐NEFF, SHERI L
PO BOX 510068
PUNTA GORDA, FL 33951‐0068                          P‐0040771 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, BONNIE L
217 ESTHER STREET
LAKELAND, FL 33815                                  P‐0040772 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT C
606 WILLOMETT AVE
RICHMOND, VA 23227                                  P‐0040773 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0040774 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINNALLY, NANCY M
14312 PARADISE TREE DR
ORLANDO, FL 32828‐6422                              P‐0040775 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, AUBREY
UNIT 15546
BOX 232
APO, AP 96205                                       P‐0040776 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, DORETHA W
606 WILLOMETT AVE
RICHMOND, VA 23227                                  P‐0040777 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KIMBERLY
1538 PARK GROVE DRIVE
LAWRENCEVILLE, GA 30046                             P‐0040778 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOSNELL, DEBRA C
4442 WOODSON AVENUE
SACRAMENTO, CA 95821                                P‐0040779 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLOWAY, ROBERT T
2101 HURRICANE HILL ROAD
DYERSBURG, TN 38024                                 P‐0040780 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORROR, LINDA D
158 CABIN LANE
MOUNT JACKSON, VA 22842‐2989                        P‐0040781 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, JUAN JOSE C
PO BOX 7125 SVRB
SAIPAN, MP 96950                                    P‐0040782 12/12/2017    TK Holdings Inc., et al.                    $25,399.00                                                                                   $25,399.00
BALL, LOIS E
4285 BONLEE BENNETT RD
BEAR CREEK, NC 27207                                P‐0040783 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2632 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 798 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KEATING, KENNETH J
3111 SO. 9TH AVE
ARCADIA, CA 91006                                   P‐0040784 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, MARY A
35 SHEFFIELD
LITTLE ROCK, AR 72209                               P‐0040785 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEMING , KIMBERLY R
PO BOX 52
KILA, MT 59920‐0052                                 P‐0040786 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIIS, WILLIAM
25335 TROON AV
MT PLYMOUTH, FL 32776                               P‐0040788 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALUBA, JACQUELINE J
413 OAKLAND AVE
EGG HARBOR TWP, NJ 08234                            P‐0040789 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSLEY, WILLIAM M
1278 NW BLAKELY CT
SEATTLE, WA 98177                                   P‐0040790 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNELLAN, DEBRA M
220 EAST APACHE DRIVE
SPRINGFIELD, MO 65810                               P‐0040791 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSLEY, KEEGAN R
1278 NW BLAKELY CT
SEATTLE, WA 98177                                   P‐0040792 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNELLAN, DEBRA M
220 EAST APACHE DRIVE
SPRINGFIELD, MO 65810                               P‐0040793 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, VERONICA C
7909 PORCHE
EL PASO, TX 79915                                   P‐0040794 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADSHAW, JONATHAN C
9937 N 6350 W
HIGHLAND, UT 84003                                  P‐0040795 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, SOMMIER B
509 N. WESTOVER BLVD
APT 435
ALBANY, GA 31707                                    P‐0040796 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADSHAW, KRISTEN S
9937 N 6350 W
HIGHLAND, UT 84003                                  P‐0040797 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLSKY, DACY M
1108 R STREET 507
SACRAMENTO, CA 95811                                P‐0040798 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISSNER, DARRELL L
BOX 1139
ABILENE, TX 79604                                   P‐0040799 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0040800 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTA ESTEVEZ, IVAN
P.O. BOX 1344
CORNING, CA 96021                                   P‐0040801 12/15/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
TURNER, RICHARD L
10 RIVERLYN TERRACE
FORT SMITH, AR 72903                                P‐0040802 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2633 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 799 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TERRONES, ALEJANDRO
3818 W 59TH PL
CHICAGO, IL 60629                                   P‐0040803 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILE, LAURA R
8 MELODIE CT
HAINESPORT, NJ 08036                                P‐0040804 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISNAGRA, MAHENDRA D
18707 HOLMES AVE
CERRITOS, CA 90703                                  P‐0040805 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLSKY, DACY M
1108 R STREET 507
SACRAMENTO, CA 95811                                P‐0040806 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBERRY, EDITH
433
HAMMONTON, NJ 08037                                 P‐0040807 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, RICHARD L
10 RIVERLYN TERRACE
FORT SMITH, AR 72903                                P‐0040808 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADSHAW, KRISTEN S
9937 N 6350 W
HIGHLAND, UT 84003                                  P‐0040809 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, ROSALIS
5305 SW 126TH TERRACE
MIRAMAR, FL 33027                                   P‐0040810 12/15/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
KOLSKY, DACY M
1108 R STREET #507
SACRAMENTO, CA 95811                                P‐0040811 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUMMER, ILA M
1637 PATRIOT LANE
WACONIA, MN 55387                                   P‐0040812 12/15/2017    TK Holdings Inc., et al.                      $125.00                                                                                       $125.00
NEISES, DARLA G
NO ADDRESS PROVIDED
                                                    P‐0040813 12/15/2017    TK Holdings Inc., et al.                     $1,120.00                                                                                    $1,120.00
CISNEROS, LUANNA N
609 ELM AVE
INGLEWOOD, CA 90301                                 P‐0040814 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARNER, TROY A
15340 GREEN WOODS LANE
WALDORF, MD 20601‐4308                              P‐0040815 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, DIANNE C
10 RIVERLYN TERRACE
FORT SMITH, AR 72903                                P‐0040816 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANG, LINH T
5218 SILVERWOOD CREEK CT
SAN JOSE, CA 95135                                  P‐0040817 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCEUSA, DENISE M
4057 CRESCENT DR., APT 214
N. TONAWANDA, NY 14120                              P‐0040818 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKER, JEFFREY H
18340 SW MONTE VERDI BLVD
BEAVERTON, OR 97007‐5203                            P‐0040819 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, CHARLES A
91 C.R. 440
BROWNWOOD, TX 76801                                 P‐0040821 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2634 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 800 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MEZHINSKY, VICTOR
740 N. DRIFTWOOD AVE
BREA, CA 92821                                     P‐0040822 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLOGG, MELISSA S
901 LINCOLN ROAD APT 28
YUBA CITY, CA 95991                                P‐0040823 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSSLEY, CONNIE D
202 CEDAR CREEK DRIVE
PRINCETON, TX 75407                                P‐0040824 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, JEFFREY S
7556 DAWN CT
LITTLETON, CO 80125                                P‐0040825 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSINA, JERRY
10430 ZELZAH AVE. # D
PORTER RANCH, CA 91326                             P‐0040826 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LINDA K
200 PERSHING ROAD
BROOKLAWN                                          P‐0040827 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, JEREMY
25140 SLATE CREEK DR
MORENO VALLEY, CA 92551                            P‐0040828 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STULPIN, JOSEPH M
99 ANDREW LANE
HANSON, MA 02341                                   P‐0040829 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYNES, CARMELLA NICOLE
108 OAK ST
KINGMAN, AZ 86401                                  P‐0040830 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOND, WILLO D
1720 UMSTEAD ST.
CHARLOTTE, NC 28205                                P‐0040831 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUCEDO, DANIEL L
2068 S SETON AVE
GILBERT, AZ 85295                                  P‐0040832 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER‐WOOD, JULIA A
18745 AUBURN GLEN DRIVE
AUBURN TOWNSHIP, OH 44023                          P‐0040833 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIIS, WILLIAM
25335 TROON AV
MT PLYMOUTH, FL 32776                              P‐0040834 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORI, NOBUTO
18694 SUNSET KNOLL DR
RIVERSIDE, CA 92504‐9447                           P‐0040835 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAVERA‐FLORES, CARMEN L
11005 S AVE. D
CHICAGO, IL 60617                                  P‐0040836 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURTADO, BLADIMIRO
42 ADAMS AVENUE
UNIT B
NORWALK, CT 06851                                  P‐0040837 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKDA, MOHAMMED
14311 CASTLEMAINE CT
SUGAR LAND, TX 77498                               P‐0040838 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, RAMON
700 SAND CREEK CIRCLE
WESTON, FL 33327                                   P‐0040839 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2635 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 801 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JANCZE, JOHN P
16311 NE 95TH ST.
VANCOUVER, WA 98682                                P‐0040840 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLANTON, SAGE R
2562 ROCKY COURT
COLLEGE PARK, GA                                   P‐0040841 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANA, LINDA K
1115 ELWAY STREET
APT.309
ST.PAUL, MN 55116                                  P‐0040842 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, III, HAROLD C
318 MOUNTAIN RIDGE DR
DANVILLE, CA 94506                                 P‐0040843 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, ALAN G
141 S. SEGOE RD.
MADISON, WI 53705‐4936                             P‐0040844 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, ALAN G
141 S. SEGOE RD.
MADISON, WI 53705‐4936                             P‐0040845 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUDE, LEE
4605 S FRANK SMITH RD
CHASE, MI 49623                                    P‐0040846 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, PAUL H
4714 EVERGLADE DR.
AUSTIN, TX 78745                                   P‐0040847 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, ERIK G
4513 GEORGIA STREET
SAN DIEGO, CA 92116                                P‐0040848 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOBLEY, YASHIMA S
33 LOUIS KELLER RD
WEST POINT, MS 39773                               P‐0040849 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANTAS, BRAZ R
88 CEDAR GROVE ROAD
BRANCHBURG, NJ 08876                               P‐0040850 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABEL, MARIA
4240 LOST HILLS ROAD
UNIT 1901
AGOURA HILLS, CA 91301                             P‐0040851 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANTAS, DIANE M
88 CEDAR GROVE ROAD
BRANCHBURG, NJ 08876                               P‐0040852 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORYS, LAWRENCE
121 N. MAPLE DR.
BEVERLY HILLS, CA 90210                            P‐0040853 12/15/2017    TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
YU, GEORGE C
7540 DONEGAL DRIVE
CUPERTINO, CA 95014                                P‐0040854 12/15/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MCCLAIN, RANDI J
112 PHEASANT MEADOW DR
GALLOWAY, NJ 08205                                 P‐0040855 12/15/2017    TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
YU, MIN F
7540 DONEGAL DRIVE
CUPERTINO, CA 95014                                P‐0040856 12/15/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00




                                                                                        Page 2636 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 802 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
MUHAMMAD, ELMA I
1400 FLORIDA AVENUE
APT 311
WASHINGTON, DC 20002                              P‐0040857 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELVEEN, GEOVONNA S
3233 GLENLOCH PLACE
LAWRENCEVILLE, GA 30044                           P‐0040858 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANNAUS, LINDA
1828 SCENIC DRIVE
MARYVILLE, TN 37803                               P‐0040859 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JOYCE M
712 LA VON DR
RICHMOND, VA 23227                                P‐0040860 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSAKI, RODNEY T
95‐672 HOLANI ST
MILILANI, HI 96789                                P‐0040861 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILBERTI, ROBERT S
4736 PAGE DRIVE
METAIRIE, LA 70003                                P‐0040862 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WETZEL, HELEN M
5451 CARLETON ROCKWOOD ROAD
SOUTH ROCKWOOD, MI 48179                          P‐0040863 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AAB, AARON
PO BOX 30093
EDMOND, OK 73003                                  P‐0040864 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH T
366 FM 1488 RD
APT 447
CONROE, TX 77384                                  P‐0040865 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JOHN K
28712 CANAL AVE
WELLTON, AZ 85356                                 P‐0040866 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, RONGXIAN
16385 E 14TH ST
APT#2104
SAN LEANDRO, CA 94578                             P‐0040867 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, JOHN M
759 COY LANE
CHAGRIN FALLS, OH 44022                           P‐0040868 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, CHRISTOPHER I
4101 QUAIL NEST COURT
SAINT CLOUD, FL 34772                             P‐0040869 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIMON, EDEN
20221 GILMORE ST.
WINNETKA, CA 91306                                P‐0040870 12/15/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
HAMMERS, MELISSA J
178 HEISS LANE
DUNCANSVILLE, PA 16635                            P‐0040871 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR‐BUENO, OSCAR
3116 CATALINA RANCH RD
LEANDER, TX 78641                                 P‐0040872 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANT‐PIERCE, FELICIA L
1046 ELIAS STA
THOMSON, GA 30824‐4161                            P‐0040873 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 2637 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 803 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
VALENCIA, MIGUEL A
11912 LONGWORTH AVE
NORWALK, CA 90650                                   P‐0040874 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEI, VINCENT
6011 S KOLIN AVE
CHICAGO, IL 60629                                   P‐0040875 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMAN, PREMA S
8200 STOCKDALE HWY
M10‐173
BAKERSFIELD, CA 93311‐1029                          P‐0040876 12/15/2017    TK Holdings Inc., et al.                     $8,980.00                                                                                    $8,980.00
MUELLER JR, JOHN C
4425 MONITOR ROCK LANE
COLORADO SPRINGS, CO 80904                          P‐0040877 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTURA, GUILLERMO V
2837 N RILEY ROAD
BUCKEYE, AZ 85396                                   P‐0040878 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, MARICELA Z
10529 LA MIRADA BLVD.
WHITTIER, CA 90604                                  P‐0040879 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATA, ELEAZAR G
1107 E ALAN ST
PHARR, TX 78577                                     P‐0040880 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALCALA, WENDY
5063 N GREER AVE
COVINA, CA 91724                                    P‐0040881 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATA, ELEAZAR
1107 E ALAN ST
PHARR, TX 78577                                     P‐0040882 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATA, NOELIA
1107 E ALAN ST
PHARR, TX 78577                                     P‐0040883 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PABST, BRIAN L
1614 HALL STREET
DOWNERS GROVE, IL 60516                             P‐0040884 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILBERTI, ROBERT S
4736 PAGE DRIVE
METAIRIE, LA 70003                                  P‐0040885 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULDINER, ALBERT D
3022 RODMAN STREET NW
WASHINGTON, DC 20008                                P‐0040886 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILBERTI, ROBERT S
4736 PAGE DRIVE
METAIRIE, LA 70003                                  P‐0040887 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUCOSKI, JOHN T
10722 PHEASANT DRIVE
CLARKSBURG, MD 20871                                P‐0040888 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, NINA L
84 CORTINA DR
CHICO, CA 95973                                     P‐0040889 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAN, YUANJIE
715 POTSGROVE PLACE
TRACY, CA 95377                                     P‐0040890 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONWAY, LESLIE C
892 RIPPLEBROOK DRIVE
CULPEPER, VA 22701                                  P‐0040891 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2638 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 804 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RUANO, ESTELA A
4912 ROYAL ISLAND WAY
SAN DIEGO, CA 92154                                  P‐0040892 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, MEGHAN T
81A SANCHEZ ST
SAN FRANCISCO, CA 94114                              P‐0040893 12/15/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
RUANO, ESTELA A
4912 ROYAL ISLAND WAY
SAN DIEGO, CA 92154                                  P‐0040894 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROOKS, ROSA L
3607 AVENUE N
GALVESTON, TX 77550                                  P‐0040895 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, JIQIN J
3416 ELDERBERRY LN
SPRINGFIELD, IL 62711                                P‐0040896 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURDEN, JEAN‐PAUL
3160 CUTHBERT AVE
OAKLAND, CA 94602                                    P‐0040897 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, BRENDA M
1211 BYRD STREET APT. D
ELIZABETH CITY, NC 27909                             P‐0040898 12/16/2017    TK Holdings Inc., et al.                    $19,183.79                                                                                   $19,183.79
CARMAX
SAM, CHUNG HO
4245 S CLARKSON
ENGLEWOOD, CO 80113                                  P‐0040899 12/16/2017    TK Holdings Inc., et al.                    $36,000.00                                                                                   $36,000.00
CORMIER, GERARD A
2 CLIFTON ST.
BARRE, VT 05641                                      P‐0040900 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYATT, SHELBIA D
PO BOX 181
HAZELWOOD, NC 28738                                  P‐0040901 12/16/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
PASTORE, AUBREE R
3478 VERN LANE
CONCORD, CA 94519                                    P‐0040902 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPORRER, BENJAMIN J
2856 MARISA CT
RIVERSIDE, CA 92503                                  P‐0040903 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIV, SODAVY
2455 W SERENE AVE 939
LAS VEGAS, NV 89123                                  P‐0040904 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPORRER, BENJAMIN J
2856 MARISA CT
RIVERSIDE, CA 92503                                  P‐0040905 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITHDRAWN BY CLAIMANT
GANG ZHOU
5940 FOREST PARK RD, APT 2101
DALLAS, TX 75235                                     P‐0040906 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, DORA A
9820 EXPOSITION BLVD #104
LOS ANGELES, CA 90034                                P‐0040907 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, GRANT S
3335 MCIVOR ST
EAU CLAIRE, WI 54701                                 P‐0040908 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2639 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 805 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NA
FAJARDO, PROCESO A
57 PLEASANT HILL ROAD
MOUNTAINVILLE, NY 10953                             P‐0040909 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMOFA, KWAME O
4550 N CLARENDON AVE
APT. # 1802N
CHICAGO, IL 60640                                   P‐0040910 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POND, KARLEY D
17412 CREEKBED RD
CHESTERFIELD, VA 23838                              P‐0040911 12/16/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
MILLS, MELANIE J
1225 PINE LANE N
PRINCETON, MN 55371                                 P‐0040912 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LAURA A
1183STONEYCROSSROAD
CHASECITY, VA 23924                                 P‐0040913 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, TIERNEY
717 SOUTH VEITCH STREET
ARLINGTON, VA 22204                                 P‐0040914 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RONALD
1029 DILLEWOOD
CLEVELAND, OH 44119                                 P‐0040915 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, WADE L
104 MOODY'S RUN
WILLIAMSBURG, VA 23185                              P‐0040916 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, MARC D
711 INTRACOASTAL DRIVE
FORT LAUDERDALE, FL 33304                           P‐0040917 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORRECA, JONATHAN N
951 LOCUST ST
COLUMBIA, PA 17512                                  P‐0040918 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDRON, KAREN E
11 ROCKWOOD AVE
BAR HARBOR, ME 04609                                P‐0040919 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HESSON, RICHARD J
3555 DWYER LANE
AIKEN, SC 29801                                     P‐0040920 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, JASON J
N7570 STATE HIGHWAY 107
TOMAHAWK, WI 54487                                  P‐0040921 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYSTER, NICHOLAS
107 FAIRWAY CIRCLE
NORWALK, OH 44857                                   P‐0040922 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GETZEWICH, ROBERT J
753 CAYUGA LANE
FRANKLIN LAKES, NJ 07417                            P‐0040923 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADDLE, ALISHA G
332 PAINTED PONY DR
AMITY, AR 71921                                     P‐0040924 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GETZEWICH, ROBERT J
753 CAYUGA LANE
FRANKLIN LAKES, NJ 07417                            P‐0040925 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORRY, ROBERT C
31 BELVOIR CIRCLE
LIBERTY TOWNSHIP, OH 45044                          P‐0040926 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2640 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 806 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OTERO, MAHLON T
15103 NE 8TH ST
BELLEVUE, WA 98007                                  P‐0040927 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASTEGAR, SARA
PO BOX 30247
GAHANNA, OH 43230                                   P‐0040928 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARVIS, RONNI L
352 BARMORE ROAD
LAGRANGEVILLE, NY 12540                             P‐0040929 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRIS, JOHN W
36 FRENCH STREET
HINGHAM, MA 02043                                   P‐0040930 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUBB, THOMAS G
502 HARBOR DR
ANNAPOLIS, MD 21403                                 P‐0040931 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GITTER, ANDREW W
1721 RIVER LAKES RD NORTH
OCONOMOWOC, WI 53066                                P‐0040932 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JETER, LIESHA M
PO BOX 336
SNEADS, FL 32460                                    P‐0040933 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOONTZ, JEFFREY K
12838 LAKELAND DRIVE
HESSTON, PA 16647                                   P‐0040934 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, BRYAN P
2108 CAROLYN ST
HERMITAGE, PA 16148                                 P‐0040935 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHALSKI, KATHLEEN M
4102 ROSLYN RD.
DOWNERS GROVE, IL 60515                             P‐0040936 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANNER, ALAN R
3050 MARLIN ROAD
JOHN'S ISLAND, SC 29455                             P‐0040937 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOTTFRIED, CHRISTINA
8335 CANAAN DRIVE
COLUMBUS, GA 31904                                  P‐0040938 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLASHILL, SHARON K
2389 NW SCHMIDT WAY
APT 169
BEAVERTON, OR 97006‐4797                            P‐0040939 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, LEE M
1021 DARTMOUTH AVENUE
CHARLESTON, WV 24302                                P‐0040940 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL, CAROL H
1042 SANTA FLORENCIA
SOLANA BEACH, CA 92075‐1516                         P‐0040941 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCK, BARBARA J
BARBARA J. ROCK
3208 PAR COURT
CLAREMORE, OK 74019                                 P‐0040942 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BICKOFF, MARC L
9104 LYON PARK COURT
BURKE, VA 22015                                     P‐0040943 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANNER, ALAN R
3050 MARLIN ROAD
JOHN'S ISLAND, SC 29455                             P‐0040944 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2641 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 807 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
STALNAKER, STEPHEN W
36 BOUCHER PLACE
ANNAPOLIS, MD 21403                                 P‐0040945 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLOY, MARQUIS L
2029 CENTURY PARK EAST
SUITE 1750
LOS ANGELES, CA 90067                               P‐0040946 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EASON, AARON T
755 S DEXTER ST. APT. 3310
DENVER, CO 80246                                    P‐0040947 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCK, THOMAS R
3208 PAR COURT
CLAREMORE, OK 74019                                 P‐0040948 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, RAYMOND J
38 WHIPPLE ROAD
TEWKSBURY, MA 01876                                 P‐0040949 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORMAN, JEFFREY A
12306 TIMBER GROVE RD
OWINGS MILLS, MD 21117                              P‐0040950 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTENSON, NORMAN
94 CEDAR AVE
WATERBURY, CT 06705‐2701                            P‐0040951 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONSON, CONSTANCE
7 WALKER ST.
REHOBOTH, MA 02769                                  P‐0040952 12/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FORRY, NANCY K
31 BELVOIR CIRCLE
LIBERTY TOWNSHIP, OH 45044                          P‐0040953 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTENSON, NORMAN W
94 CEDAR AVE
WATERBURY, CT 06705‐2701                            P‐0040954 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAL, JEFFREY J
5 LATONIA ROAD
RYE BROOK, NY 10573                                 P‐0040955 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREISSER, PAUL
617 WILLOW STREET
MAMARONECK, NY 10543                                P‐0040956 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SARA C
PO BOX 337
DEXTER, NY 13634                                    P‐0040957 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORMAN, JEFFREY A
12306 TIMBER GROVE ROAD
OWINGS MILLS, MD 21117                              P‐0040958 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOCK, CHERYL A
1605 W 9TH STREET
SEDALIA, MO 65301                                   P‐0040959 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIGEL, MARK D
10221 KERRY COURT NORTH
HUGO, MN 55038                                      P‐0040960 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RON A
1824 CLAYTON WAY
SACRAMENTO, CA 95835                                P‐0040961 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOSO, MIGUEL A
2204 S. ANCHOR ST.
ANAHEIM, CA 92802                                   P‐0040962 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2642 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 808 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SUTHARD, DAWN
11938 JOURNEYS END TRL
HUNTERSVILLE, NC 28078                             P‐0040963 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, LORA L
LORA & JEFF HILL
123 SARASOTA CIR S
MONTGOMERY, TX 77356                               P‐0040964 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENEAU, KENNETH W
42432 WOODBRIDGE DR
CANTON, MI 48188                                   P‐0040965 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTLOW, ESTHER J
52 WEST FISHER STREET
SAGINAW, MI 48604                                  P‐0040966 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN, TAMMY L
360 BRITTANY WAY
ELLETTSVILLE, IN 47429                             P‐0040967 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DECKER, KAREN F
8902 SW CAPRICE CIRCLE
STUART, FL 34997                                   P‐0040968 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, TONI M
152 SE CRESTWOOD CIRCLE
STUART, FL 34997                                   P‐0040969 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORSEY TORCHIA, JEAN K
610 WHITE ASH DRIVE
LANGHORNE, PA 19047                                P‐0040970 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUTH, LINDSAY
5490 CARMODY LAKE DRIVE
PORT ORANGE, FL 32128                              P‐0040971 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, ANDREW W
10 YEARLING COURT
ROCKVILLE, MD 20850                                P‐0040972 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, SHAUN O
7842 S CONSTANCE AVE
CHICAGO, IL 60649                                  P‐0040973 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENLEY, HOWARD L
1025 MADELINE DR.
EL PASO, TX 79902‐2407                             P‐0040974 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, MARIA G
2470 MERCED ST
NAPA, CA 94558                                     P‐0040975 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARANGO, DANIEL F
3835 MONTE CARLO LN
DENTON, TX 76210                                   P‐0040976 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, LAURIE J
1050 BORREGAS
SPC 103
SUNNYVALE, CA 94089                                P‐0040977 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTSMAN, JAYSON K
2020 H ST
UNIT F
SACRAMENTO, CA 95811                               P‐0040978 12/16/2017    TK Holdings Inc., et al.                     $4,162.88                                                                                    $4,162.88
BOWMAN, PAMELA V
1286 CHAPMANS RETREAT DRIVE
SPRING HILL, TN 37174                              P‐0040979 12/16/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00



                                                                                        Page 2643 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 809 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRIGGS, ALLAN
4706 STONEY CLIMB ST
SAN ANTONIO, TX 78217‐1542                          P‐0040980 12/16/2017    TK Holdings Inc., et al.                     $2,265.61                                                                                    $2,265.61
TARANGO, DANIEL F
3835 MONTE CARLO LN
DENTON, TX 76210                                    P‐0040981 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, CARL M
22 GALYN LANE
BETHALTO, IL 62010                                  P‐0040982 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIZALDE, THELMA
835 YALE ST
HOUSTON, TX 77007                                   P‐0040983 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWANBERG, LEONE
5329 MCCORDS AVE. SE
ALTO, MI 49302                                      P‐0040984 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOHO, SHARON K
1140 CASTRO STREET
46
MOUNTAIN VIEW, CA 94040                             P‐0040985 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, RAYMOND R
29 MARION AVENUE
APT. 2B
YONKERS, NY 10710                                   P‐0040986 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BENJAMIN R
9424 JOHNSON DR
SHERWOOD, AR 72120                                  P‐0040987 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READY, SAMANTHA P
1441 SUNSET
MONROE, MI 48162                                    P‐0040988 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWANBERG, CHRIS
5329 MCCORDS AVE. SE
ALTO, MI 49302                                      P‐0040989 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDIS, SCOT L
140 WASHINGTON STREET
SHILLINGTON, PA 19607‐2558                          P‐0040990 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, RAYMOND R
29 MARION AVENUE
APT. 2B
YONKERS, NY 10710                                   P‐0040991 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILES, PETER C
2329 S TOLEDO AVE
TULSA, OK 74114                                     P‐0040992 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DECKER SR, JOSEPH W
8902 SW CAPRICE CIRCLE
STUART, FL 34997                                    P‐0040993 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIELMAKER, BECKY J
430 HOPSON ST NE
GRAND RAPIDS, MI 49503                              P‐0040994 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, TIEN
7451 GATESHEAD
SAN DIEGO, CA 92111                                 P‐0040995 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIGEL, TONYA L
10221 KERRY COURT NORTH
HUGO, MN 55038                                      P‐0040996 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2644 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 810 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MATA, MICHAEL
1107 E ALAN ST
PHARR, TX 78577                                    P‐0040997 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORNELL, JOHN N
100 JUH TRAIL
HILLSBORO, NM 88042                                P‐0040998 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, DENISE
2906 ROLLING GREEN DR
CHURCHVILLE, MD 21028                              P‐0040999 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINNEY, DONNA J
126 E. TIGARLILY LN
DEFUNIAK SPRINGS, FL 32433                         P‐0041000 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, DENISE
2906 ROLLING GREEN DR
CHURCHVILLE, MD 21028                              P‐0041001 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPRIGHT, DIANA J
2603 ATLAS DR
MISSOURI CITY, TX 77459                            P‐0041002 12/16/2017    TK Holdings Inc., et al.                    $34,188.49                                                                                   $34,188.49
FLETCHER, APRIL M
8884 LILLY DR
YPSILANTI, MI 48197                                P‐0041003 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, KENT
2906 ROLLING GREEN DR
CHURCHVILLE, MD 21028                              P‐0041004 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVIN, THOMAS V
52 SHIPPS WAY
DELANCO, NJ 08075                                  P‐0041005 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, ELIZABETH D
955 W ALISAL ST
SALINAS, CA 93901                                  P‐0041006 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LORI S
1908 ELM AVENUE
MANHATTAN BEACH, CA 90266                          P‐0041007 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDSTEIN, STEVEN J
4 WISCOY PL
AVONDALE, PA 19311                                 P‐0041008 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LORI
1908 ELM AVENUE
MANHATTAN BEACHH, CA 90266                         P‐0041009 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JANET T
577 TIPTON AVE NW
ELK RIVER, MN                                      P‐0041010 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALPER, EREK
2680 HARTFORD AVENUE
UNIT 32
WRJ, VT 05001                                      P‐0041011 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, JOSEPH K
1624 W SUMMIT ST LOT 129
WINTERSET, IA 50273                                P‐0041012 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRS, DANIEL P
494 DAKOTA CT
CAROL STREAM, IL 60188                             P‐0041013 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER JR, WILLIAM G
1481 BLACKHAWK CT
SUNNYVALE, CA 94087‐3341                           P‐0041014 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2645 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 811 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LANDERS, DEBRA S
2398 ALTA GARDEN LANE #A
SACRAMENTO, CA 95825                               P‐0041015 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, KENT
2906 ROLLING GREEN DR
CHURCHVILLE, MD 21028                              P‐0041016 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANBERRY, ROBERT G
828 ORANGE ST
YUBA CITY, CA 95991                                P‐0041017 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAND, ALENA F
1611 ALVARADO AVENUE
APARTMENT 2
WALNUT CREEK, CA 94597                             P‐0041018 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREARY, STEPHEN D
3500 MCKINLEY STREET NW
WASHINGTON, DC 20015                               P‐0041019 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, THOMAS G
1823 EMERYWOOD DRIVE
CHARLOTTE, NC 28210                                P‐0041020 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSU, FANGSHOU
8311 HONEY HILL ROAD
LAUREL, MD 20723                                   P‐0041021 12/16/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SANFORD, DAVID P
1523 FOREST VIEW DRIVE
KALAMAZOO, MI 49009                                P‐0041022 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREARY, STEPHEN D
3500 MCKINLEY STREET NW
WASHINGTON, DC 20015                               P‐0041023 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTOCK, VLADIMIR
2901 COACH CT
NORMAN, OK 73071                                   P‐0041024 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVULAPALLI, SRIDEVI
2921 PORTULACA DR
ROUND ROCK, TX 78681                               P‐0041025 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, YOLANDA
2714 GARDEN AVE
CONCORD, CA 94520                                  P‐0041026 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELLMAN, CHARLES H
314 PIN OAK DR
BAYTOWN, TX 77520                                  P‐0041027 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAGER, DOUGLAS
5 EVANS PLACE
PALM COAST, FL 32164                               P‐0041028 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTTERMAN, DEAN
354 ASPEN LANE
HIGHLAND PARK, IL 60035                            P‐0041029 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOREN, PAUL R
6071 W STUDIO CT
LOS ANGELES, CA 90038                              P‐0041030 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBRECHT, WILLIAM D
840 ROSE CREST DRIVE
LAWRENCEVILLE, GA 30044                            P‐0041031 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROSCHWITZ, KEITH
1659 W OGDEN AVENUE APT 2A
CHICAGO, IL 60612                                  P‐0041032 12/16/2017    TK Holdings Inc., et al.                    $29,000.00                                                                                   $29,000.00

                                                                                        Page 2646 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 812 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALBRECHT, WILLIAM D
840 ROSE CREST DRIVE
LAWRENCEVILLE, GA 30044                             P‐0041033 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JASON R
1659 W. OGDEN AVE. APT 2A
CHICAGO, IL 60612                                   P‐0041034 12/16/2017    TK Holdings Inc., et al.                    $24,000.00                                                                                   $24,000.00
FLORES, REYNA P
2980 ALTA VIEW DR
UNIT I105
SAN DIEGO, CA 92139                                 P‐0041035 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSSMAN, STANLEY J
5709 CAROLINE COURT
PLANO, TX 75093                                     P‐0041036 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARENE, CHRISTINE
P.O. BOX 15
CARNATION, WA 98014                                 P‐0041037 12/16/2017    TK Holdings Inc., et al.                     $5,361.00                                                                                    $5,361.00
PUCCINELLI, HARRY J
1164 REGENCY DR
PITTSBURGH, PA 15237‐6204                           P‐0041038 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANJARA, VAL
PO BOX 1713
HANALEI, HI 96714                                   P‐0041039 12/16/2017    TK Holdings Inc., et al.                   $450,000.00                                                                                  $450,000.00
COHAN, SHEILA
64 NORTH DEBAUN AVE UNIT 307C
AIRMONT, NY 10901                                   P‐0041040 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENG, ZUDE
819 S GROVE AVE
OAK PARK, IL 60304                                  P‐0041041 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORDMAN, ROBERT T
31647 NEWBURY BLVD
AVON LAKE, OH 44012                                 P‐0041042 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORFEET, RAY H
662 SUMMERLAKE CIRCLE APT 308
RIDGELAND, SC 29936                                 P‐0041043 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE (AKMAL), SABRA D
8706 S GRAMERCY PLACE
LOS ANGELES, CA 90047                               P‐0041044 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTELLI, FRANCES O
2601 S ARLINGTON AVE
INDEPENDENCE, MO 64052                              P‐0041045 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
NORFLEET, RAY H
662 SUMMERLAKE CIRCLE APT 308
RIDGELAND, SC 29936                                 P‐0041046 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JEFFREY B
1149 GLENGARY PL
COLORADO SPRINGS, CO 80921                          P‐0041047 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, L:EROY
23690 WILDWOOD ST.
OAK PARK, MI 48237                                  P‐0041048 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON, SHARON G
18374 BLACK ROAD
SAEGERTOWN, PA 16433                                P‐0041049 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIN, SUNEETA G
2769 BEACON HILL DRIVE
WEST LINN, OR 97068                                 P‐0041050 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2647 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 813 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAMDEN, JOHN
#224‐B
13123 E. EMERALD COAST PKWY
INLET BEACH, FL 32461                               P‐0041051 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARLEY, GLENNA N
1043 MEADOW GLEN CT
FAIRFIELD, CA 94533                                 P‐0041052 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DASINGER, GERALD C
11572 84TH AVE N
MAPLE GROVE, MN 55369                               P‐0041053 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, LORI L
853 SAN RAFAEL ST
DAVIS, CA 95618                                     P‐0041054 12/16/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
POVENTUD, LYNETT
1704 WILLOUGHBY DR
BUFORD, GA 30519                                    P‐0041055 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHON, ROBERT M
175 SPRUCE LAKE DRIVE
MILFORD, PA 18337                                   P‐0041056 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELEEUW, JOSHUA A
2630 SE 77TH AVE
PORTLAND, OR 97206                                  P‐0041057 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMY, STEPHEN M
3411 SHAMROCK STREET
ANCHORAGE, AK 99504‐4244                            P‐0041058 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, CHRISTOPHER S
1704 WILLOUGHBY DR
BUFORD, GA 30519                                    P‐0041059 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEMMILL, PHILIP S
10129 S. SHADOW CIRCLE
OLATHE, KS 66061                                    P‐0041060 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERMOLEN, KRISTIN
4415 CEDAR ST.
EUREKA, CA 95503                                    P‐0041061 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, DOROTHY R
718 SOUTH CHRISMAN ST.
CLEVELAND, MS 38732                                 P‐0041062 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAGER, DOUGLAS
5 EVANS PLACE
PALM COAST, FL 32164                                P‐0041063 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FROEMKE, MICHAEL D
113 KNOLLWOOD DIVE
MOOSE LAKE, MN 55767                                P‐0041064 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWERS, KAREN S
10129 S. SHADOW CIRCLE
OLATHE, KS 66061                                    P‐0041065 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, MARC M
602 N CAHUENGA BL
LOS ANGELES, CA 90004                               P‐0041066 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, LAURA C
924 S ADELINE ST
GREENVILLE, MI 48838                                P‐0041067 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURTON, ANNETTE
P. O. BOX 9212
HORSESHOE BAY, TX 78657                             P‐0041068 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2648 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 814 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COUGHLIN, ANDREW
1123 NAZARETH ROAD
LEXINGTON, SC 29073                                 P‐0041069 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONKLIN, JAMES R
383 ALPINE AVE
VENTURA, CA 93004                                   P‐0041070 12/16/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KUNAPULI, SARADA
8951 BRAESMONT
APT # 158
HOUSTON, TX 77096                                   P‐0041071 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURMAN, SABRINA A
927 E 17TH ST
CASPER, WY 82601                                    P‐0041072 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DANIEL P
32095 CORTE SOLEDAD
TEMECULA, CA 92592                                  P‐0041073 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KELLY C
1206 S JOLIET CT
APT 308
AURORA, CO 80012                                    P‐0041074 12/16/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ASHER, DENISE
3945 SACRAMENTO DRIVE
LA MESA, CA 91941                                   P‐0041075 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONDI, DIANE M
672 HUNTERS TRAIL
AKRON, OH 44313                                     P‐0041076 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DANIELLE H
4223 MEADOW SPRINGS DR.
KINGWOOD, TX 77339                                  P‐0041077 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, KAREN
PO BOX 54795
OKLAHOMA CITY
OKLAHOMA, OK 73154                                  P‐0041078 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, JOHN R
4876 SACANDAGA RD.
GALWAY, NY 12074                                    P‐0041079 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GLEN M
4223 MEADOW SPRINGS DR.
KINGWOOD, TX 77339                                  P‐0041080 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARK A. NELSON
NELSON, MARK A
7347 WEST BECKWITH ROAD
MORTON GROVE, IL 60053‐1728                         P‐0041081 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANCHOLY, JIGNASA M
5036 HILO ST.
FREMONT, CA 94538                                   P‐0041082 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARKNESS‐WOOD, SUZANNE E
4876 SACANDAGA RD.
GALWAY, NY 12074                                    P‐0041083 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, EDWARD J
2856 HUCKLEBERRY HILL
FORT MILL, SC 29715                                 P‐0041084 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOENNEBRINK, MARK
180 E ENTIAT DR
ORONDO, WA 988439711                                P‐0041085 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2649 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 815 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DASINGER, ZOLA K
11572 84TH AVE N
MAPLE GROVE, MN 55369                                P‐0041086 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIACCO, PETER E
2248 RALEIGH ST
DENVER, CO 80212‐1126                                P‐0041087 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, HARRY
P.O.BOX2162
BRIDGEHAMPTON, NY 11932                              P‐0041088 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, KAREN A
36 MONUMENT ST
APT 2
WINSLOW, ME 04901                                    P‐0041089 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, YANMEI
NO ADDRESS PROVIDED
                                                     P‐0041090 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUCE, LESLIE W
1400 MANOR STREET
MIDLAND, TX 79703                                    P‐0041091 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELSAYED, MAHMOUD A
5375 AVENIDA EL CID
YORBA LINDA, CA 92887                                P‐0041092 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANTHAM NAVARRO, DONNA J
85‐130 F ALA HE A ST
WAIANAE, HI 96792                                    P‐0041093 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEIN, ROBERT F
P. O. BOX 185
BEAUMONT, CA 92223                                   P‐0041094 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, ROBERT
P O BOX 2915
YOUNGSTOWN, OH 44511                                 P‐0041095 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANDIELLO, ROBERT V
160 E CUMBERLAND ROAD
ENOLA, PA 17025                                      P‐0041096 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZORN, DAVID S
4419 E MAPLEWOOD ST
GILBERT, AZ 85297                                    P‐0041097 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON JR, GEORGE E
1408 DWIGHT WAY
BERKELEY, CA 94702                                   P‐0041098 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUERRY, WILLIAM E
391 E 264TH ST
EUCLID, OH 44132                                     P‐0041099 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DORIS
21933 LIGON ROAD
ZACHARY, LA 70791                                    P‐0041100 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAGAN, JACQUELYN R
9351 BALES APT 1108
KANSAS CITY, MO 64132                                P‐0041101 12/16/2017    TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
ARMOR, CHARLES S
P.O. BOX 1008
CORVALLIS, OR 97339                                  P‐0041102 12/16/2017    TK Holdings Inc., et al.                     $1,460.00                                                                                    $1,460.00
SWANSON, RONALD B
101 KAPOK CRESCENT
ROYAL PALM BEACH, FL 33411‐4746                      P‐0041103 12/16/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                          Page 2650 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 816 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PALERMO, MICHELLE A
109 E. FLORIDA AVE.
BEACH HAVEN PARK, NJ                                P‐0041104 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOZLENKO, ARKADI
1040 STEPHANIE CT APT#216
SAN MARCOS, CA 92078                                P‐0041105 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTUNATO, WILLIAM R
1304 MIDLAND AVE B55
YONKERS, NY 10704                                   P‐0041106 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFFMAN, GARY
16965 VINARUZ PL
SAN DIEGO, CA 92128                                 P‐0041107 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVARADO, SAMANTHA D
5441 NOBLE AVENUE
SHERMAN OAKS, CA 91411                              P‐0041108 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASIMIR, RENWICK F
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                  P‐0041109 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVARADO, SAMANTHA D
5441 NOBLE AVENUE
SHERMAN OAKS, CA 91411                              P‐0041110 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASSILIEVA, ELENA
6277 CULMORE CRES
MISSISSAUGA, ON L5V1H9                              P‐0041111 12/16/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
YOHANNES, ZAID B
2480 16TH ST. NW #116
WASHINGTON, DC 20009                                P‐0041112 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERHOEF, JANET
6420 HASTINGS CT.
MORROW, OH 45152                                    P‐0041113 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEGER, MICHAEL B
1317 S. WESTLAKE AVENUE
LOS ANGELES, CA 90006                               P‐0041114 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GINGRAS, BRENDA N
4305 136TH ST SE
MILL CREEK, WA 98012‐8938                           P‐0041115 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASIMIR, RENWICK F
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                  P‐0041116 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NODAL, EDWARD A
133 W. MANOR ST.
ALTADENA, CA 91001                                  P‐0041117 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS FABREGAS, ARIEL
404 AVE CONSTITUCION 1205
SAN JUAN, PR 00901                                  P‐0041118 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, CAROL
100 ELGAR PLACE
APT 5E
BRONX, NY 10475                                     P‐0041119 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYCZAK, ROSELYN A
1915 ENGINEERS ROAD
BELLE CHASSE, LA 70037                              P‐0041120 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEICKWEG, JOSHUA L
30789 COUNTY RD. 65
MELROSE, MN 56352                                   P‐0041121 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2651 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 817 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ELSAYED, MAHMOUD A
5375 AVENIDA EL CID
5375 AVENIDA EL CID
YORBA LINDA, CA 92887                                P‐0041122 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANN, PAMELA
630 NASH JOHNSON POND ROAD
MAGNOLIA, NC 28453                                   P‐0041123 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGHAL, AKSHAY A
38 DEVONSHIRE AVE APT 7
MOUNTAIN VIEW, CA 94043                              P‐0041124 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRIBB, MATTHEW W
2068 RIVER PEARL WAY
CHESAPEAKE, VA 23321                                 P‐0041125 12/16/2017    TK Holdings Inc., et al.                      $650.00                                                                                       $650.00
VANDIVER, JERRY L
13, RED TOP CIRCLE
EMERSON
, GA 30137                                           P‐0041126 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLELLAN, ALAN M
2634 S BREEZE DR
MANVEL, TX 77578                                     P‐0041127 12/16/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SONG, TAO
27 HOMEWARD LANE
NATICK, MA 01760                                     P‐0041128 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONG, TAO
27 HOMEWARD LANE
NATICK, MA 01760                                     P‐0041129 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLELLAN, ALAN M
2634 S BREEZE DR
MANVEL, TX 77578                                     P‐0041130 12/16/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SWANSON, KARIN T
101 KAPOK CRESCENT
ROYAL PALM BEACH, FL 33411‐4746                      P‐0041131 12/16/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CHEN, LIPING
4538 GLENWICK LN.
DALLAS, TX 75205                                     P‐0041132 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINCH, DONALD R
6651 S. VINE ST., #307.
CENTENNIAL, CO 80121                                 P‐0041133 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEPER, BRIAN C
10700 PARKGATE DRIVE
NOKESVILLE, VA 20181                                 P‐0041134 12/16/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CROUCH, SARAH L
3518 WESTVIEW DR
SPEARFISH, SD 57783                                  P‐0041135 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINSKY, CHARLES
2001 COLONY ROAD
METAIRIE, LA 70003‐2133                              P‐0041136 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANDA, JUAN E
2953 CHESHIRE WAY
GRAND PRAIRIE, TX 75052                              P‐0041137 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, MICHELE
41 UXBRIDGE STREET
STATEN ISLAND, NY 10314                              P‐0041138 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APPLEWHITE, GARY T
125 PARTRIDGE RUN
SALISBURY, NC                                        P‐0041139 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2652 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 818 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CUNNINGHAM, TIMOTHY
NO ADDRESS PROVIDED
                                                     P‐0041140 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNNINGHAM, TIMOTHY
NO ADDRESS PROVIDED
                                                     P‐0041141 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, HUGO A
4311 PINE CREEK CIRCLE
FAIRFIELD, CA 94534                                  P‐0041142 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANHAM, PRISCILLA E
17 CLUBHOUSE AVE
VENICE, CA 90291                                     P‐0041143 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOARD, DOROTHEA L
4170 193RD COURT
COUNTRYCLUBHILLS, IL 60478                           P‐0041144 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINDSOR, STEPHENEY R
4815 1/2 DEL MAR AVE
SAN DIEGO, CA 92107                                  P‐0041145 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUGARTEN, JOEL
476 ARIZONA AVE.
ROCKVILLE CENTRE, NY 11570                           P‐0041146 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA, HELENE
330 E SPRUCE ST
ONTARIO, CA 91761                                    P‐0041147 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUMAS, OLYMPIA
2456 Chauncey Lane
MARIETTA, GA 30064                                   P‐0041148 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOWLER, HEATHER
6846 W HUNTER VALLEY DR
WEST VALLEY, UT 84128                                P‐0041149 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIESSE, KEVIN
2916 SKYLAND DRIVE NE
ATLANTA, GA 30341                                    P‐0041150 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCCHESE, JOHN J
48 RICHARD LANE
THORNWOOD, NY 10594                                  P‐0041151 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY, LANCE T
6261 NE 19TH AVE
APT 1111
FORT LAUDERDALE, FL 33308                            P‐0041152 12/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CLARK, MICHAEL S
13717‐11TH AVE NE
TULALIP, WA 98271                                    P‐0041153 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCCHESE, JOHN J
48 RICHARD LANE
THORNWOOD, NY 10594                                  P‐0041154 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELMANOV, MIKHAIL
3030 BRENTWOOD ROAD
WEST BLOOMFIELD, MI 48323                            P‐0041155 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELMANOV, MIKHAIL
3030 BRENTWOOD ROAD
WEST BLOOMFIELD, MI 48323                            P‐0041156 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELNESS, BARBARA J
3512 DEEGAN DRIVE S.E.
BUFFALO, MN 55313                                    P‐0041157 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2653 of 3671
                                                   Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                     Page 819 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                            Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                     Amount
PINSKY, TERESA A
2001 COLONY ROAD
METAIRIE, LA 70003‐2133                                 P‐0041158 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
FRIEDMAN, KIM
4851 W. GANDY BLVD., APT. 22
TAMPA, FL 33611                                         P‐0041159 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CASIMIR, RENWICK F
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                      P‐0041160 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CASIMIR, RENWICK F
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                      P‐0041161 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SAYIJ, RANIA
1013 HIDDEN OAK COURT
CONCORD, CA 94521                                       P‐0041162 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CORNMAN, ALISHA M
770 W WHITEHILL RD
CYPRESS, IL 62923                                       P‐0041163 12/16/2017    TK Holdings Inc., et al.                  $100,000,000.00                                                                              $100,000,000.00
CANTARERO, FLOR
418 E EDGEWARE ROAD, #123
LOS ANGELES, CA 90026                                   P‐0041164 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CASIMIR, RENWICK F
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                      P‐0041165 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
CRAWFORD, LISA A
8316 S. GARLAND CIR.
LITTLETON, CO 80128                                     P‐0041166 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
ELKINS, JOHN K
5105 SE 60TH STREET
LAWTON, OK 73501                                        P‐0041167 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
FEENEY, LINDA M
7 OAK RIDGE DRIVE
PLAINVILLE                                              P‐0041168 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
KWONG, WAN YU
1512 BELLNAP DR
ALLEN, TX 75013                                         P‐0041169 12/16/2017    TK Holdings Inc., et al.                        $1,200.00                                                                                    $1,200.00
ELKINS, JOHN K
5105 SE 60TH STREET
LAWTON, OK 73501                                        P‐0041170 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
RUBINETT, JEFF
1851 MCCLELLAN COURT
FORT WORTH TX, TC 76112                                 P‐0041171 12/16/2017    TK Holdings Inc., et al.                        $1,000.00                                                                                    $1,000.00
LAM, CHOW YIN
1512 BELLNAP DR
ALLEN, TX 75013                                         P‐0041172 12/16/2017    TK Holdings Inc., et al.                        $1,500.00                                                                                    $1,500.00
BRYANT, OLA
2007 ALMA ST
SHREVEPORT, LA 71108                                    P‐0041173 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
DUMAS, OLYMPIA
NO ADDRESS PROVIDED
                                                        P‐0041174 12/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
WONG, DAVID
PO BOX 2558
UNION CITY, CA 94587                                    P‐0041175 12/17/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00



                                                                                             Page 2654 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 820 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MORENO, CHRISTINA E
15773 SAPPHIRE ST.
VICTORVILLE, CA 92394                                P‐0041176 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, DAVID
PO BOX 2558
UNION CITY, CA 94587                                 P‐0041177 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSH, JASON
1990 132ND AVE SE #34
BELLEVUE, WA 98005                                   P‐0041178 12/17/2017    TK Holdings Inc., et al.                    $17,873.00                                                                                   $17,873.00
XU, DONG
2663 TUSCANY WAY
FULLERTON, CA 92835                                  P‐0041179 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONEN, NILUFER N
1314 ANTELOPE AVENUE
DAVIS, CA 95616                                      P‐0041180 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTERO, JR., JOSEPH L
P.O. BOX 159328
HONOLULU, HI 96830                                   P‐0041181 12/17/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
TAM, COLLIN
9741 S 222ND ST
KENT, WA 98031                                       P‐0041182 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHIM, SAMBATH P
1358 BENNETT AVE
LONG BEACH, CA 90804                                 P‐0041183 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHADAO, LALBAHADUR
1943 CORNER SCHOOL DR.
ORLANDO, FL 32820‐1915                               P‐0041184 12/17/2017    TK Holdings Inc., et al.                   $358,000.00                                                                                  $358,000.00
CHUA, M RACHEL P
43221 BALTUSROL TERRACE
ASHBURN, VA 20147                                    P‐0041185 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, SHAM
3861 GLOBE AVE
CULVER CITY, CA                                      P‐0041186 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINE, VALERIE A
328 WAKEFIELD RD
HAGERSTOWN, MD 21740                                 P‐0041187 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOSS, COURTANAE D
1705 AUTUMN RIDGE DR
NASHVILLE, TN 37207                                  P‐0041188 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, COLEEN
414 WINDMILL AVE
WEST BABYLON, NY 11704                               P‐0041189 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, VALENCIA
912 ARKLEY DRIVE
VIRGINIA BEACH, VA 23462                             P‐0041190 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JANICE M
4495 RIVER STONE TRAIL
DOUGLASVILLE, GA 30135                               P‐0041191 12/17/2017    TK Holdings Inc., et al.                    $27,570.50                                                                                   $27,570.50
SCOTT, PATRICIA
1520 W. 25TH ST.
HOUSTON, TX 77008                                    P‐0041192 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, JOEY
1971 LONG MILL ROAD
YOUNGSVILLE, NC 27596                                P‐0041193 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2655 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 821 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HALL, EARL N
30040 FEDERAL LN
EUGENE, OR 97402                                    P‐0041194 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAMMER, ROBERT M
433 2ND ST. S.E.
APT. 1
WASHINGTON, DC 20003                                P‐0041195 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, GILBERT
5205 79TH STREET, SOUTH
TAMPA, FL 33619                                     P‐0041196 12/17/2017    TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
THOMPSON, LACHANA L
474 N STAR RD
MOOERS, NY 12958                                    P‐0041197 12/17/2017    TK Holdings Inc., et al.                    $11,106.80                                                                                   $11,106.80
BRENNER, CHRISTOPHER
712 SOUTH ASHLAND AVE
LA GRANGE, IL 60525                                 P‐0041198 12/17/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MCGREGOR, CINDY A
18925 NW 43 COURT
MIAMI GARDENS, FL 33055                             P‐0041199 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, ROBERT G
474 N STAR RD
MOOERS, NY 12958                                    P‐0041200 12/17/2017    TK Holdings Inc., et al.                    $10,960.00                                                                                   $10,960.00
SMITH, STEPHEN F
1366 TY BLUFF RD
FOREST, VA 24551‐3444                               P‐0041201 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, BELINDA
508 CAMBRIDGE COURT
ROANOKE RAPIDS, NC 27870                            P‐0041202 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLOVODA, JOHAN
20 BYRD RD
WETHERSFIELD, CT 06109                              P‐0041203 12/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SIEGEL, STEVE N
2610 S. PATTERSON BLVD.
DAYTON, OH 45409                                    P‐0041204 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSTON, JOSEPH F
10210 HWY. 243
KAUFMAN, TX 75142                                   P‐0041205 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JURGENS, W. PATRICK
85 NOWELL ROAD
MELROSE, MA 02176                                   P‐0041206 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISICA, IGOR
616 GLACIER TRAIL
ROSELLE, IL 60172                                   P‐0041207 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORALSKI, MONICA J
21013 N. CRESTVIEW DR.
BARRINGTON, IL 60010                                P‐0041208 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDUZZI, MICHAEL
817 HOUSMAN PL
LANCASTER, PA 17601                                 P‐0041209 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSTON, LUJAN
10210 HWY. 243
KAFUMAN, TX 75142                                   P‐0041210 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHLUM, ROBIN D
201 LAKE STREET
HOLMEN, WI 54636                                    P‐0041211 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2656 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 822 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOLD, RUTH A
47 WEEDEN DR
EAST GREENWICH, RI 02818                            P‐0041212 12/17/2017    TK Holdings Inc., et al.                      $684.00                                                                                       $684.00
GARON, HOLLIE L
3235 BLACKBURN DRIVE
CUMMING, GA 30040                                   P‐0041213 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KASI, SAIMIR
51 LEE AVE
HARRINGTON PARK, NJ 07640                           P‐0041214 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, TERRENCE W
918 SE 15 STREET
DEERFIELD BEACH, FL 33441                           P‐0041215 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMART, ROBERT C
136 MELANIE DRIVE
LAKE PLACID, FL 33852‐7858                          P‐0041216 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PAMELA J
8845 SW MAVERICK TERRACE APT
BEAVERTON, OR 97008                                 P‐0041217 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNICK II, THOMAS F
8640 VAN DR
POLAND, OH 44514                                    P‐0041218 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDOCH, JAMES L
5044 COMMUNITY CIR
MILTON, FL 32583                                    P‐0041219 12/17/2017    TK Holdings Inc., et al.                    $11,361.75                                                                                   $11,361.75
WEGGE, JODI L
3605 HOMESTEAD GREEN
STILLWATER, MN 55082                                P‐0041220 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBRUCKER, BRIAN D
1018 E FAIRBROOK CIR
MESA, AZ 85203‐4912                                 P‐0041221 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBIN, ALLA
622 DADE LANE
RICHMOND HEIGHTS, OH 44143‐2627                     P‐0041222 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULLEY, DAVID B
2101 LEDGE ROAD
HINCKLEY, OH 44233                                  P‐0041223 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KADEN, STEVEN
43 ROBERTA LANE
SYOSSET, NY 11791                                   P‐0041224 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KADEN, STEVE
43 ROBERTA LANE
SYOSSET, NY 11791                                   P‐0041225 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARZ, RYAN P
200 ROCKLAND DR
GREENVILLE, NC 27858                                P‐0041226 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, WILLIAM
1299 STANDISH WAY
LEXINGTON, KY 40504                                 P‐0041227 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASPIE, LONNIE R
PO BOX 63
MOUNT UNION, IA 52644                               P‐0041228 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, G
3725 WILD ROSE LOOP
WEST LINN, OR 97068                                 P‐0041229 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2657 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 823 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SMITH, GARY L
2437 RENNER DRIVE NW
DOVER, OH 44622                                      P‐0041230 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSKINSON, KEVIN E
1725 FLUORSHIRE DR
BRANDON, FL 33511                                    P‐0041231 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHKAMP, TODD W
7338 WOODSTONE COURT
ALEXANDRIA, KY 41001‐2502                            P‐0041232 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CEJA, RAFAEL
6451 CRESTVIEW CIR.
STOCKTON, CA 95219                                   P‐0041233 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTZ, LYNN C
1580 WALKER ROAD
CHAMBERSBURG, PA 17201                               P‐0041234 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STATEMA, LOREN C
139 TOWER DR
STATESVILLE, NC 28677                                P‐0041235 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, PAUL
28 JACKSON CIRCLE
FRANKLIN, MA 02038                                   P‐0041236 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINER, JAY
321 BAKER AVE
WESTFIELD, NJ 07090                                  P‐0041237 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOSTENERO, KEVIN A
14648 WOODHUE LANE
POWAY, CA 92064                                      P‐0041238 12/17/2017    TK Holdings Inc., et al.                    $17,166.00                                                                                   $17,166.00
MYERS, MEGHAN L
55 PENNELL STREET
WESTBROOK, ME 04092                                  P‐0041239 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHARAJ, DIPTY
2487 LEGACY DR.,
AURORA, IL 60502                                     P‐0041240 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, LAWRENCE F
1425 RHODE ISLAND AVE NW #41
WASHINGTON, DC 20005                                 P‐0041241 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, KEVIN L
845 PARK AVE APT 7
EL CENTRO, CA 92243                                  P‐0041242 12/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HOBSON, STEVEN L
4147 ROANOKE ROAD
APT 14
KANSAS CITY, MO 64111‐4723                           P‐0041243 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, ADELE R
918 SE 15 STREET
DEERFIELD BEACH, FL 33441                            P‐0041244 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASGADO SANCHEZ, CARLOS A
2002 WEST ESTES AVE. UNIT 1
CHICAGO, IL 60645                                    P‐0041245 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANIER, DEON H
3502 ANGELUCCI STREET APT 318
SAN DIEGO, CA 92111                                  P‐0041246 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARE, CAITLIN E
1200 KENWOOD AVE
BOX 0779
DULUTH, MN 55811                                     P‐0041247 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2658 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 824 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WEINBERG, PETER J
900 EAST FORT AVENUE
APT 802
BALTIMORE, MD 21230                                P‐0041248 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASGADO SANCHEZ, CARLOS A
2002 WEST ESTES AVE. UNIT 1
CHICAGO, IL 60645                                  P‐0041249 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAVIJO, BARBAA
1720 JEFFERSON ST #204
HOLLYWOOD, FL 33020                                P‐0041250 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKS 4, WILLIAM
16 HARVEST
IRVINE, CA 92604                                   P‐0041251 12/17/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
FLORIO, PETER F
2569 WILLARD AVE
BALDWIN, NY 11510                                  P‐0041252 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLON, PENNY M
1607 CLIFFVIEW DRIVE
HOLMEN, WI 54636                                   P‐0041253 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, DENISE M
127 SUMMIT AVNUE APT 404
JERSEY CITY, NJ 07304                              P‐0041254 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIA, THOMAS A
PO BOX 103
PALOS VERDES EST, CA 90274‐0103                    P‐0041255 12/17/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
GLORE, GEORGES
1157 RATZER ROAD
WAYNE, NJ 07470                                    P‐0041256 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, SCOTT A
212 N JEFFERSON
MEDICAL LAKE, WA 99022                             P‐0041257 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARTOUZOS, DONNA M
629 15TH AVENUE
BETHLEHEM, PA 18018                                P‐0041258 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKS 3, WILLIAM
16 HARVEST
IRVINE, CA 92604                                   P‐0041259 12/17/2017    TK Holdings Inc., et al.                    $10,200.00                                                                                   $10,200.00
IRISH, SHANNON A
1754 COUNTY RD 565
SUSSEX, NJ 07461                                   P‐0041260 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, DONG S
9616 SHADOW OAK DRIVE
MONTGOMERY VILLA, MD 20886‐1126                    P‐0041261 12/17/2017    TK Holdings Inc., et al.                      $980.10                                                                                       $980.10
CHAPMAN, CATHERINE E
6991 CLEARY RD
HEMLOCK, NY 14466                                  P‐0041262 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKS 2, WILLIAM
16 HARVEST
IRVINE, CA 92604                                   P‐0041263 12/17/2017    TK Holdings Inc., et al.                    $10,100.00                                                                                   $10,100.00
BASSLER, DAVID L
2189 SUZANNE DRIVE
DUBUQUE, IA 52002                                  P‐0041264 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, TRICIA D
PO BOX 278837
SACRAMENTO, CA 95827                               P‐0041265 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2659 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 825 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FLINN, VALERIE A
6619 GRIST MILL ST
SAN ANTONIO, TX 78238                              P‐0041266 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKS, WILLIAM
16 HARVEST
IRVINE, CA 92604                                   P‐0041267 12/17/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
GARTHE, DAVE
7338 W. ASTER DR.
PEORIA, AZ 85381                                   P‐0041268 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, LEI
6599 PALMETTO DR
MASON, OH 45040                                    P‐0041269 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, GURDEEP
2037 TRAVESIA LN
CERES, CA 95307                                    P‐0041270 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPER‐INKS, MARY A
270 S. 38TH ST
BOULDER, CO 80305                                  P‐0041271 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KENT M
137 SOMERSET DRIVE
KALISPELL, MT 59901                                P‐0041272 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INKS, DAN K
270 S. 38TH ST
BOULDER, CO 80305                                  P‐0041273 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KENT M
137 SOMERSET DRIVE
KALISPELL, MT 59901                                P‐0041274 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWE, RONALD L
18 SOUTH AVE
DANBURY, CT 06810                                  P‐0041275 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JILL P
409 EAST RIDGE STREET
MARQUETTE, MI 49855                                P‐0041276 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPER‐INKS, MARY A
270 S. 38TH ST
BOULDER, CO 80305                                  P‐0041277 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINGI, RONALD
1018 EASTGLEN DRIVE
LA VERNE, CA 91750                                 P‐0041278 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKERSON, JEANNE
1159 MCQUADE AVE
UTICA, NY                                          P‐0041279 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEI, LURA K
730 N. VINEYARD CIRCLE
PORT CLINTON, OH 43452                             P‐0041280 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATIGNANI, MARCIANNE H
3888 W BANCROFT STREET
OTTAWA HILLS, OH 43606                             P‐0041281 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GINGER, CLARE A
65 FERGUSON AVE
BURLINGTON, VT 05401                               P‐0041282 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGIS, JOSE O
11080 7TH AVE.
HESPERIA, CA 92345                                 P‐0041283 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2660 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 826 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SUTTON, LAUREL L
1218 JEFFERSON ST
HOLLYWOOD, FL 33019                                  P‐0041284 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGGARD, MARCIA L
3810 BANGOR ROAD
BAY CITY, MI 48706                                   P‐0041285 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINSON, RICHARD G
12944 CATALINA DRIVE
LEAWOOD, KS 66209                                    P‐0041286 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODRICH, JIM L
918 AMPERE PLACE
LAKE SAINT LOUIS, MO 63367                           P‐0041287 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIKTOROWICZ, JOHN E
1558 TAHOE CT.
LEAGUE CITY, TX 77573                                P‐0041288 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEIME, TERRY J
383 W. PINEHURST TRAIL
DAKOTA DUNES, SD 57049                               P‐0041289 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEIME, TERRY J
383 W. PINEHURST TRAIL
DAKOTA DUNES, SD 57049                               P‐0041290 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTTER‐PARKER, B. T.
PO BOX 1424
GRAYSON, GA 30017                                    P‐0041291 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADJA, ANDREW J
1038 N DAMEN AVE
CHICAGO, IL 60622                                    P‐0041292 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEIME, TERRY J
383 W. PINEHURST TRL.
DAKOTA DUNES, SD 57049                               P‐0041293 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERREIRA 6589, ANTHONY G
734 BICKNELL ROAD
LOS GATOS, CA 95030                                  P‐0041294 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGHORN, CRYSTAL G
920 DUNAWAY LANE
AZLE, TX 76020                                       P‐0041295 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEIME, TERRY J
383 W. PINEHURST TRAIL
DAKOTA DUNES, SD 57049                               P‐0041296 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREDERICK, ED J
7765 ROBERTA LANE
WASHINGTON, MI 48094                                 P‐0041297 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLBROOK, BRIAN J
934 RANDOLPH AVE
SAINT PAUL, MN 55102                                 P‐0041298 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, JOHNNY
NO ADDRESS PROVIDED
                                                     P‐0041299 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GABRIEL JR, GEORGE W
2406 JACQUELYN DR
PEARLAND, TX 77581                                   P‐0041300 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUINN, LYNNE M
1099 HOLLYBERRYLANE
SOUTH CHARLESTON, WV 25309                           P‐0041301 12/17/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00



                                                                                          Page 2661 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 827 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NG, CATHERINE
323 10TH ST SE
WASHINGTON, DC 20003                                P‐0041302 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASCARENAS, CLAUDIA A
12018 W YUMA RD
AVONDALE, AZ 85323                                  P‐0041303 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENSIGN, JAIMIE L
4811 E BERYL AVE
PARADISE VALLEY, AZ 85253                           P‐0041304 12/17/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WILSON, WALTER J
333 W. BROADWAY AVE.
SUITE 200
LONG BEACH, CA 90802                                P‐0041305 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKETT, THERESA
547 OLD HWY 25 N.
TUMBLING SHOALS, AR 72581                           P‐0041306 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOMBES, ROBERT S
10508 BEARD AVE
AUSTIN, TX 78748                                    P‐0041307 12/17/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WUERZ, LAWRENCE J
520 HARMONY LANE
COLLEYVILLE, TX 76034                               P‐0041308 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENBERG, CLIFFORD
22239 MOYERS STREET
CASTRO VALLEY, CA 94546                             P‐0041309 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYSER, DOUGLAS L
1250 S.E. GODSEY ROAD #5
DALLAS, OR                                          P‐0041310 12/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TRAVERS, TODD A
3613 CEDAR LANE
DALLAS, TX 75234                                    P‐0041311 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANEK, VIKTOR
12002 OLYMPUS DR.
HUNTSVILLE, AL 35803                                P‐0041312 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINTINO, JOSEPH F
6 ARBOR ROAD
ASHLAND, MA 01721                                   P‐0041313 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARLY, KIMBERLY C
7080 WOODGATE CIRCLE
FISHERS, IN 46038                                   P‐0041314 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUERZ, LAWRENCE J
520 HARMONY LANE
COLLEYVILLE, TX 76034                               P‐0041315 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINTINO, JOSEPH F
6 ARBOR ROAD
ASHLAND, MA 01721                                   P‐0041316 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIDCOE, ALLEN J
712 OLD COMMONS ROAD
WINDSOR, PA 17366                                   P‐0041317 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLDEN, BRIAN K
3410 ALEXANDER ROAD NE
APT.746
ATLANTA, GA 30326                                   P‐0041318 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2662 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 828 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAMPBELL, MARGIE D
245 MAIN STREET
6A
MILLBURN, NJ 07041                                  P‐0041319 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHOORI, EHSAN
1727 MAPLE RDG APT 13
HASLETT, MI 48840                                   P‐0041320 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, BARNIE W
7915 STONEY LN
GILMER, TX 75645                                    P‐0041321 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARSON, AMANDA L
19 MAIN ST
RIVERSIDE, RI 02915                                 P‐0041322 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSH, MICHAEL
1371 E COCONINO DR
CHANDLER, AZ 85249                                  P‐0041323 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLON, SHAWNTELLE
26 FORREST ST. #3
WINTHROP, MA 021521223                              P‐0041324 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, RACHAEL L
7915 STONEY LN
GILMER, TX 75645                                    P‐0041325 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARGLE, CLYDE W
9107 WOODEN RD.
RALEIGH, NC 27617                                   P‐0041326 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABERNATHY, JOYCE A
609 SHAW AVE
PARIS, IL 61944                                     P‐0041327 12/17/2017    TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
DOVE, DEBORAH A
852 REECE RD
SEVERN, MD 21144                                    P‐0041328 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERRERA, JOSEPH J
7146 LAKE DRIVE
WARRENTON, VA 20187                                 P‐0041329 12/17/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
YOUNG, JUDITH A
9605 RIVER LAKE DR
ROSWELL, GA 30075                                   P‐0041330 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUTCHFIELD, GARY D
2499 S. KNOOP‐JOHNSTON RD.
SIDNEY, OH 45365                                    P‐0041331 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLEN, SHAUN T
580 ROYAL SPRINGS DRIVE
SPRINGBORO, OH 45066                                P‐0041332 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASKEI, JEFFERY D
5867 US HWY 11
SOPHIA, NC 27350                                    P‐0041333 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUOCCO, JOHN
33‐04 215 PLACE
BAYSIDE, NY 11361                                   P‐0041334 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASKIE, JEFFERY D
5867 US HWY 311
SOPHIA, NC 27350                                    P‐0041335 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTSLEY, THOMAS
6 MORNINGSTAR DRIVE
HADLEY, MA 01035                                    P‐0041336 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2663 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 829 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PIERACACOS, NICK
9510 GLENSHEE DR
ROWLETT, TX 75089                                   P‐0041337 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIGAN, BRIAN
1139 KENISTON AVENUE
LOS ANGELES, CA 90019                               P‐0041338 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, LEI
6599 PALMETTO DR
MASON, OH 45040                                     P‐0041339 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERETTE, JAMES P
2055 SEVEN ARROW DR
COLORADO SPRINGS, CO 80915                          P‐0041340 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, JAMES M
11414 E 101ST ST N
OWASSO, OK 74055                                    P‐0041341 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNICK, JOSEPH T
8640 VAN DR
POLAND, OH 44514                                    P‐0041342 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, BRENDA D
7441 WILDERNESS PARK DRIVE
APT. 202
WESTLAND, MI 48185‐6562                             P‐0041343 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNER, LEAH R
2940 NORTHWOOD BLVD
WINTER PARK, FL 32789                               P‐0041344 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIGAN, BRIAN
1139 KENISTON AVENUE
LOS ANGELES, CA 90019                               P‐0041345 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, FREDERICK A
204 BECKER AVENUE
WILMINGTON, DE                                      P‐0041346 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEOD, KALECIE L
153 WILLA ST
OZARK, AL 36360                                     P‐0041347 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMANKO, MICHAL P
324 23RD PL.
MANHATTAN BEACH, CA 90266                           P‐0041348 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'FARRELL, CHARLES
6711 WHITMAN ST NE
TACOMA, WA 98422                                    P‐0041349 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
VICKERS, SUSAN E
29913 WINCHESTER CT
SALISBURY, MD 21804                                 P‐0041350 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, REBECCA L
1170 6TH AVE APT 10C
VERO BEACH, FL 32960                                P‐0041351 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAITE, JESSICA L
135 FLAMINGO DRIVE
SAINTE LOUIS, MO 63123                              P‐0041352 12/17/2017    TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
O'FARRELL, CHARLES
6711 WHITMAN ST NE
TACOMA, WA 98422                                    P‐0041353 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, JEANETTE M
4145 THOREAU DRIVE
COLORADO SPRINGS, CO 80916                          P‐0041354 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2664 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 830 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PETTIT, JADE A
51994 CULTUS LANE
LA PINE, OR 97739                                   P‐0041355 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, LISA J
1050 COURT STREET #509
SAN RAFAEL, CA 94901                                P‐0041356 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEERS, CHARLES E
1670 HAMPTON WALK DR
HOSCHTON, GA 30548                                  P‐0041357 12/17/2017    TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
COOMBES, ROBERT S
10508 BEARD AVE
AUSTIN, TX 78748                                    P‐0041358 12/17/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SAMARDZIC, ELVIRA
12402 CLIFFROSE TRAIL
JACKSONVILLE, FL 32225                              P‐0041359 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTHAM, LOUIS J
1097 REDFISH
BAYOU VISTA, TX 77563                               P‐0041360 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, RICHARD D
4643 LOS FELIZ BLVD. APT#206
LOS ANGELES, CA 90027                               P‐0041361 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBIEFULE, KASANDRI
5885 EDENFIELD ROD
APT P17
JACKSONVILLE, FL 32277                              P‐0041362 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, TINA
741 BROOKLAND CURV
MONTGOMERY, AL 36116                                P‐0041363 12/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SMOLOVIC, JOVANA
18531 MAYALL ST.
UNIT B
NORTHRIDGE, CA 91324                                P‐0041364 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONNELLA, JUNA
8 EDGEBROOK COURT
ALGONQUIN, IL 60102                                 P‐0041365 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIXON, DEBRA K
29565 LONGHORN DR.
CANYON LAKE, CA 92587                               P‐0041366 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SULLIVAN, MARIA
318 CRYSTAL HILLS BLVD.
MANITOU SPRINGS, CO 80829                           P‐0041367 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUSSU, MICHAEL
10825 N. 34TH PL.
PHOENIX, AZ 85028                                   P‐0041368 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIXON, JAY A
29565 LONGHORN DR.
CANYON LAKE, CA 92587                               P‐0041369 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGELSON, WENDY E
3917 MAXIMILIAN CT.
FAIRFAX, VA 22033                                   P‐0041370 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUSSU, KRISTINA
10825 N. 34TH PL.
PHOENIX, AZ 85028                                   P‐0041371 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRAITES, ROBERT J
20512 ANNDYKE WAY
GERMANTOWN, MD 20874‐2824                           P‐0041372 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2665 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 831 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
REYNOLDS, HEATHER
7649 ALLENDALE CIRCLE
HYATTSVILLE, MD 20785                                P‐0041373 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, LAQUISHA
3315 GILMER AVENUE
MONTGOMERY, AL 36105                                 P‐0041374 12/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MIYA, DAVID J
5311 DUKE DR
LA PALMA, CA 90623                                   P‐0041375 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANE, ADAM P
2 MEGHAN LANE
OCEAN VIEW, NJ 08230                                 P‐0041376 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAROTHERS, DEVLIN W
15012 SE GLADSTONE ST
PORTLAND, OR 97236                                   P‐0041377 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIANCHI, JOHN R
611 LEISURE LANE
BLACKSBURG, VA 24060                                 P‐0041378 12/17/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CAROTHERS, DEVLIN W
15012 SE GLADSTONE ST
PORTLAND, OR 97236                                   P‐0041379 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTER, CHAY S
112 COLDSTREAM DR
FRANKFORT, KY 40601                                  P‐0041380 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKMAN, RITA L
4924 PRINCESS ANNE ROAD
APT 351
VIRGINIA BEACH, VA 23462‐7296                        P‐0041381 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTHONY, JOSEPH
3011 NW RIO VISTA TERRACE
PORTLAND, OR 97210                                   P‐0041382 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNELLY, LUZ MIRIAM
9065 GERALDINE PLACE
SAN DIEGO, CA 92123                                  P‐0041383 12/17/2017    TK Holdings Inc., et al.                    $84,000.00                                                                                   $84,000.00
PRESTON, BRIAN L
6600 PLEASANT AVE APT 108
RICHFIELD, MN 55423                                  P‐0041384 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASKEI, JEFFERT D
5867 US HWY 311
SOPHIA, NC 27350                                     P‐0041385 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERACACOS, ROSA W
9510 GLENSHEE DR
ROWLETT, TX 75089                                    P‐0041386 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMERAND, KEVIN T
125 SAINT CLEMENTS WAY
WARWICK, MD 21912                                    P‐0041387 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARINAS, TINA L
116 ANDREA LANE
MCDONOUGH, GA 30253                                  P‐0041388 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, MODESTO
HC‐3, BOX 37114
SAN SEBASTIAN, PR 0068                               P‐0041389 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADDLER, HENRY C
22126 SWOPE LANE
SEDALIA, MO 65301                                    P‐0041390 12/17/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                          Page 2666 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 832 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LI, BAOJU
3217 OLD OAK WALK
GREENVILLE, NC 27858                                 P‐0041391 12/17/2017    TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
ESTIS, IAN S
856 S PETERSON WAY
DENVER, CO 80223                                     P‐0041392 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENOW, AMY
1756 N WOOD ST
CHICAGO, IL 60622                                    P‐0041393 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRENNER, CHRISTOPHER
712 SOUTH ASHLAND AVE
LA GRANGE, IL 60525                                  P‐0041394 12/17/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BONER, MAUREEN M
14203 SAWMILL COURT
PHOENIX, MD 21131                                    P‐0041395 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANJARA, VAL
PO BOX 1713
HANALEI, HI 96714                                    P‐0041396 12/17/2017    TK Holdings Inc., et al.                   $450,000.00                                                                                  $450,000.00
HENRY, JASON L
PO BOX 294
OCEAN SHORES, WA 98569                               P‐0041397 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUNCHALA, SIVA N
7025 CHASE RIDGE TRAIL
APT. 915
FORT WORTH, TX 76137                                 P‐0041398 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, VICKILEE
105 BROOKVIEW DRIVE
ROCHESTER, NY 14617                                  P‐0041399 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, PATRICIA A
PO BOX 294
OCEAN SHORES, WA 98569                               P‐0041400 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWAK, HELENA
P.O. BOX 766
LONG BEACH, CA 90801                                 P‐0041401 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GERRY, JESSICA M
586 ELM ST. APT. 1
LIMERICK, ME 04048                                   P‐0041402 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOSTI, MEHRNOOSH
12535 SW 32ND TERRACE
MIAMI, FL 33175                                      P‐0041403 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, JAMES N
127 OXFORD AVENUE
BOONTON, NJ 07005                                    P‐0041404 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANJARA, VAL
PO BOX 1713
HANALEI, HI 96714                                    P‐0041405 12/17/2017    TK Holdings Inc., et al.                   $450,000.00                                                                                  $450,000.00
PEREZ, MIKE
PO BOX 281
DELHI, CA 95315                                      P‐0041406 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IND. EXECUTOR OF ESTATE
PARKER, TALLY F
1106 N. IRVING HEIGHTS DRIVE
IRVING, TX 75061                                     P‐0041407 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2667 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 833 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WORTHAM, CAROL L
1097 REDFISH
BAYOU VISTA, TX 77563                               P‐0041408 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, PATRICIA M
8600 DAIMLER WAY
SACRAMENTO, CA 95828                                P‐0041409 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KWON, EUGENE
69 SHERWOOD RD
TENAFLY, NJ 07670                                   P‐0041410 12/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BOLAN, JOHN T
8300 BAYVIEW LANE
MAINEVILLE, OH 45039                                P‐0041411 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMTOHRES, MARY L
20707 RIDGEVIEW ROAD
LAGO VISTA, TX 78645                                P‐0041412 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, PASCAL A
5257 KATHERINE VILLAGE DRIVE
ELLENWOOD, GA 30294‐4341                            P‐0041413 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, JOHN Q
4159
8912 MOODY AVE
MORTON GROVE, IL 60053                              P‐0041414 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAUDET, STACY Y
320 DAPHNE DRIVE
GONZALES, LA 70737                                  P‐0041415 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEITHLY, JAMES S
411 BROOK MEADOW CT
TROY, MO                                            P‐0041416 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRUEGER, LINDA C
10224 W FOREST HOME AVENUE
APT 311
HALES CORNERS, WI 53130/2191                        P‐0041417 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINSHULRUFF, LESLIE
1140 FOREST AVENUE
EVANSTON, IL 60202                                  P‐0041418 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATER JR, D FRANK
610 COLCORD DRIVE
OKLAHOMA CITY, OK 73102                             P‐0041419 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SUSAN B
18959 DALLAS PKWY #2121
DALLAS, TX 75287                                    P‐0041420 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERGSAGEL, DANIEL J
2165 FEDERAL ROAD
ROSWELL, GA 30075                                   P‐0041421 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENKEN, ROGER R
2941 SUMNER STREET
LINCOLN, NE 68502                                   P‐0041422 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUCKS, GARY L
5365 E. SUNCREST RD.
ANAHEIM, CA 92807‐3727                              P‐0041423 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MORGAN S
1048 LINDEN AVE
APT. 1
GLENDALE, CA 91201                                  P‐0041424 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2668 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 834 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FRAZIER, JODD
1504 NW 63RD TERRACE
KANSAS CITY, MO 64118                                 P‐0041425 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIDWITZ, RALPH W
1626 MICHAEL LANE
PACIFIC PALISADE, CA 90272‐2031                       P‐0041426 12/17/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SLEPOKURA, LINDA L
26 BEDFORD DR
SKILLMAN, NJ 08445‐2435                               P‐0041427 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RICHARD P
605 BRIAR HILL DR
GARDEN CITY, KS 67846                                 P‐0041428 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAHR, CHARLES R
6118 EDITH BLVD. NE
UNIT # 2
ALBUQUERQUE, NM 87107                                 P‐0041429 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, MATTHEW J
21596 EAST CRESTLINE DRIVE
CENTENNIAL, CO 80015‐3592                             P‐0041430 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLEPOKURA, LINDA L
26 BEDFORD DR
SKILLMAN, NJ 08558                                    P‐0041431 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMINGUEZ, NORMAN
5158 WAGON WHEEL
ABILENE, TX 79606                                     P‐0041432 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERTUCHE, JILL M
3022 NE HEATHER CT
BEND, OR 97701                                        P‐0041433 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
URENECK, MICHAEL P
23 OAK ST
PLYMOUTH, MA 02360                                    P‐0041434 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABDEL, FADY
12555 ROSEWOOD DRIVE
HOMER GLEN, IL 60491                                  P‐0041435 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, JOEY P
6118 EDITH BLVD. NE
UNIT # 2
ALBUQUERQUE, NM 87107                                 P‐0041436 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERTUCHE, JILL M
3022 NE HEATHER CT
BEND, OR 97701                                        P‐0041437 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUNMORE, KENNETH A
641 WEIMAN AVENUE
RIDGECREST, CA 93555                                  P‐0041438 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, LAKSHMI
550 OKEECHOBEE BLVD
1714
WEST PALM BEACH, FL 33401                             P‐0041439 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, MONIQUE
NO ADDRESS PROVIDED
                                                      P‐0041440 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMPSHIRE, KEEFER C
315 SOUTH DUCK STREET
STILLWATER, OK 74074                                  P‐0041441 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2669 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 835 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
REISS, KIMBERLY K
542 EDGAR CT
SAINT LOUIS, MO 63119                                P‐0041442 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, MEI
NO ADDRESS PROVIDED
                                                     P‐0041443 12/17/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
DEMARY, MARY E
934 STONE ROAD
LAUREL SPRINGS, NJ 08021                             P‐0041444 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANSMER, CRAIG A
1844 N WOODSIDE ST
ORANGE, CA 92865‐4467                                P‐0041445 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KATHLEEN
100 HESTON
APT 241
LONGVIEW, TX 75604                                   P‐0041446 12/17/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MESA, ALYSIA E
619 L ST.
BAKERSFIELD, CA 93304                                P‐0041447 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMPSHIRE, KEVIN C
P.O BOX 832
JENKS, OK 74037                                      P‐0041448 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIGLIO, JOHN R
128 RABBIT RUN
WELLS, ME 04090                                      P‐0041449 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANSMER, CRAIG A
1844 N WOODSIDE ST
ORANGE, CA 92865                                     P‐0041450 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAINES, KELVIN
11986 TURQUOISE WAY
MIRA LOMA, CA 91752                                  P‐0041451 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYLE, SHAYLYN
607 BLUE OAK CIRCLE
CEDAR PARK, TX 78613                                 P‐0041452 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANSMER, CRAIG A
1844 N WOODSIDE ST
ORANGE, CA 92865‐4467                                P‐0041453 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, MARY J
W9121 MOONSHINE HILL RD
CRIVITZ, WI 54114                                    P‐0041454 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICK, ROBIN B
ROBIN B WICK
16420 LANGFIELD
CERRITOS, CA 90703                                   P‐0041455 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, ELLOUISE B
6315 COLLINA SPRINGS COURT
HOUSTON, TX 7704L                                    P‐0041456 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, SARA R
5473 COLT TER
SAN DIEGO, CA 92130                                  P‐0041457 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, RAKESH
2701 VICTORIA MNR
SAN CARLOS, CA 94070                                 P‐0041458 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAI, GRACE M
11383 NW ODEON LN
PORTLAND, OR 97229                                   P‐0041459 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2670 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 836 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCMULLEN, MELVIN A
P.O. BOX 2044
LARGO, FL 33779‐2044                                P‐0041460 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, ALICE M
6005 BAILEY ROAD
DELAVAN, WI 53115                                   P‐0041461 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TISDALE, JENELL G
245 TABOR DRIVE
COLUMBIA, SC 29203                                  P‐0041462 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, MICHAEL A
42 CANOE BIRCH PLACE
THE WOODLANDS, TX 77382                             P‐0041463 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOTSLINE, GREGORY J
12209 ROSSWOOD DR.
MONROVIA, MD 21770                                  P‐0041464 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYER, DAVID B
472 DOUGLAS LN
CEDARBURG, WI 53012                                 P‐0041465 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, CLYDE R
1069 COUNTY ROAD 43
CAMP HILL, AL 36850                                 P‐0041466 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROGDEN, ANITA M
12313 S LOGAN ST
OLATHE, KS 66061                                    P‐0041467 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMO, MARTHA
20158 COHASSET ST.
UNIT 7
WINNETKA, CA 91306                                  P‐0041468 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EURKUS, WILLIAM J
P.O. BOX 398
BONDSVILLE, MA 01009                                P‐0041469 12/17/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
BEYER, WILLIAM H
3316 GRAND VILLAS LOOP
GAINESVILLE, GA 30506                               P‐0041470 12/17/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BOYER, DAVID B
472 DOUGLAS LN
CEDARBURG, WI 53012                                 P‐0041471 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YURKEVICH, MICHAEL M
9816 SW 59TH ST
COOPER CITY, FL 33328                               P‐0041472 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEGEDE, ANITA
22211 100TH ROAD
QUEENS VILLAGE, NY 11429                            P‐0041473 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICK, RAYMOND R
RAYMOND R WICK
16420 LANGFIELD
CERRITOS, CA 90703                                  P‐0041474 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREMER, JASON E
634 STEFFEN RD
ALEXANDRIA, KY 41001                                P‐0041475 12/17/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
CRB AUTO
MECHANICS BANK
PO BOX 25085
SANTA ANA, CA 92799                                 P‐0041476 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2671 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 837 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MILLER, GILBERT
41 HEATON ST
WATERBERY, CT 06705                                  P‐0041477 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, DELONEY T
17612 MEDFORD AVENUE
TUSTIN, CA 92780                                     P‐0041478 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, IL JOO
17025 PIRES AVENUE
CERRITOS, CA 90703                                   P‐0041479 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, JONATHAN B
55 THANKFUL STOW RD.
GUILFORD, CT 06437                                   P‐0041480 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSWORTH, CHAD
PO BOX 228
COVINGTON, TX 76636                                  P‐0041481 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHLGREN, JODY K
24235 SE 9TH ST.
SAMMAMISH, WA 98075                                  P‐0041482 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGIONE, KRISTIN L
3827 TYLER DRIVE
CANFIELD, OH 44406                                   P‐0041483 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN, CHAD
8600 STARBOARD DR
2109
LAS VEGAS, NV 89117                                  P‐0041484 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMUEL, GLORIA D
2031 NORTH CAPITOL ST NE
WASHINGTON, D. 20002                                 P‐0041485 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGIONE, KRISTIN L
3827 TYLER DRIVE
CANFIELD, OH 44406                                   P‐0041486 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, SHERYL N
6287 STRATHALLAN
BEDFORD HTS, OH 44146                                P‐0041487 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUS, KIRK C
11891 DEBBIE LANE
GARDEN GROVE, CA 92840                               P‐0041488 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUNAMIA, MANOJ P
NO ADDRESS PROVIDED
                                                     P‐0041489 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEISSERER, RAYMOND G
2724 MONTROSE DR.
BARTLESVILLE, OK 74006‐7431                          P‐0041490 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTON, JOHN A
POB 1085
ARCHER CITY, TX 76351‐1085                           P‐0041491 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MICHAEL L
18959 DALLAS PKWY #2121
DALLAS, TX 75287                                     P‐0041492 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKER, KAYE W
4665 OAKDALE RD.
SMYRNA, GA 30080                                     P‐0041493 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, KATRINA J
15123 SUNWOOD BLVD #G33
TUKWILA, WA 98188                                    P‐0041494 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2672 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 838 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HELLENTHAL, FRANK R
3837 SOUTTER AVENUE CT SE
CEDAR RAPIDS, IA 52403                             P‐0041495 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMU, RAMANARED V
16 ALLERTON WAY
EAST WINDSOR, NJ 08520                             P‐0041496 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNIA/SODERBERG, BERNICE M
935 W KNOWLES CIRCLE
MESA, AZ 85210                                     P‐0041497 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA, SCARLETT M
7050 WEST PALMETTO PARK ROAD
15‐165
BOCA RATON, FL 33433                               P‐0041498 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL, GLORIA J
1542 REALE AVE
ST. LOUIS, MO 63138                                P‐0041499 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHIM, DAVID L
1358 BENNETT AVE
LONG BEACH, CA 90804                               P‐0041500 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMETZ, JOHN M
612 N. FOXDALE AVENUE
WEST COVINA, CA 91790                              P‐0041501 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAZENOVIC, STEVEN
14631 CEDAR CREEK PLACE
DAVIE, FL 33325                                    P‐0041502 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNETTE, BARBARA L
21 WOODWARD AVE
KENMORE, NY 14217                                  P‐0041503 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTWAY, LAKAREN D
LAKAREN PETTWAY
300 MINNIE JONES AVENUE
CAMDEN, AL 36726                                   P‐0041504 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, WARREN
287 LANGLEY ROAD
UNIT 39
NEWTON CENTER, MA 02459                            P‐0041505 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHASE‐DEITRICH, DEBRA S
12116 DREAM ST SW
OLYMPIA, WA 98512                                  P‐0041506 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, ROSEMARY
1814 CONCORD AVE
STOCKTON, CA 95204                                 P‐0041507 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLJAT, BRIAN
3306 FUTURA DR.
ROSWELL, NM 88201                                  P‐0041508 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, JACK W
543 CARDINAL LANE
WARRENTON, VA 20186                                P‐0041509 12/17/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
MESHNA, JENNIFER A
90 NAUGUS AVENUE
MARBLEHEAD, MA 01945                               P‐0041510 12/17/2017    TK Holdings Inc., et al.                    $14,680.00                                                                                   $14,680.00
LYNCH, JACK W
543 CARDINAL LANE
WARRENTON, VA 20186                                P‐0041511 12/17/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00



                                                                                        Page 2673 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 839 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MANKAR, ABHIJEET D
3253 ROMULUS STREET
LOS ANGELES, CA 90065                               P‐0041512 12/17/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
KOLJAT, BRIAN
3306 FUTURA DR.
ROSWELL, NM 88201                                   P‐0041513 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DARRELL A
2132 CADDY DRIVE
MARRERO, LA 70072‐4722                              P‐0041514 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ‐PREWIT, RUFINA A
4154 S. QUINCE ST.
DENVER, CO 80237                                    P‐0041515 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, MARY L
405 HOUND HILL PL
COLLIERVILLE, TN 38017                              P‐0041516 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, JAMES D
156 THISTLEWOOD DRIVE
RINGGOLD, GA 30736                                  P‐0041517 12/17/2017    TK Holdings Inc., et al.                      $360.00                                                                                       $360.00
LOETE, STEPHANIE R
43040 30TH ST W, APT 155
LANCASTER, CA 93536                                 P‐0041518 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEASE, SYLVIA
3317 WENDHURST AVENUE
MINNEAPOLIS, MN 55418                               P‐0041519 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEASE, BRENT
3317 WENDHURST AVENUE
MINNEAPOLIS, MN 55418                               P‐0041520 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEASE, BRENT
3317 WENDHURST AVENUE
MINNEAPOLIS, MN 55418                               P‐0041521 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANADAY, DONNA J
2315 EMMETT DRIVE NW
SALEM, OR 97304                                     P‐0041522 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANADAY, DONNA
2315 EMMETT DRIVE NW
SALEM, OR 97304                                     P‐0041523 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENCKUS, DEREK
6354 GRASSY POINT COVE
BARTLETT, TN 38135                                  P‐0041524 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, ALAN N
4711 AVENUE C
TORRANCE, CA 90505                                  P‐0041525 12/17/2017    TK Holdings Inc., et al.                     $1,540.00                                                                                    $1,540.00
BENNETT, CHARLES D
27132 NW REEDER RD
PORTLAND, OR 97231                                  P‐0041526 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHING, GARY
1406 ASHWOOD DRIVE
SAN MATEO, CA 94402                                 P‐0041527 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLAMAN, DANIELA
765 S. WEST AVENUE
VINELAND, NJ 08360                                  P‐0041528 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JUANIA
12723 SIMMONS RD
HAMPTON, GA 30228                                   P‐0041529 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2674 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 840 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHOY, ANDREW E
4100 LONG BEACH BLVD. UNIT
LONG BEACH, CA 90807‐2696                            P‐0041530 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSEN, DEAN R
40859 ROBIN ST.
FREMONT, CA 94538                                    P‐0041531 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMIRHADJI, HOOMAN
813 POTOMAC RIDGE COURT
STERLING, VA 20164                                   P‐0041532 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANDOC, LILY
6083 RONALD CIRCLE
CYPRESS, CA 90630                                    P‐0041533 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITTLE, BRIAN C
1180 CRYSTAL COVE
SAN DIEGO, CA 92154                                  P‐0041534 12/18/2017    TK Holdings Inc., et al.                    $13,659.84                                                                                   $13,659.84
PAVICIC, STEVE J
9146 BRUTON PARISH COVE
BARTLETT, TN 38133                                   P‐0041535 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODE, ERIN A
12094 LANTZ LANE
MORENO VALLEY, CA 92555                              P‐0041536 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINYARD, KEVIN R
1808 PLEASANT RUN RD
MALVERN, AR 72104                                    P‐0041537 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, ANDREW T
PO BOX 1253
MI WUK VILLAGE, CA 95346‐1253                        P‐0041538 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, THUY
1058 BLUE HILL AVENUE
MILTON, MA 02186                                     P‐0041539 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBERGOTTIE, TERRI
2539 DOVER AVE
FAIRFIELD                                            P‐0041540 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESAUTELS, MICHELE B
8 CYGNET DRIVE
SMITHTOWN, NY 11787                                  P‐0041541 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, LATONYA R
12839 COLONNADE CIRCLE
CLERMONT, FL 34711                                   P‐0041542 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VETRO, GIA
P.O. BOX 1706
99 NEW STREET
PINE BUSH, NY 12566                                  P‐0041543 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JELINEK, PAULINE V
3417 YONGE AVE
SARASOTA, FL 34235                                   P‐0041544 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAXTON, JAMES C
87 CARNATION ROAD
LEVITTOWN, NY 11756                                  P‐0041545 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUSCHEL, WARREN B
457 TABLE ROCK ROAD
BEAVER, WV 25813                                     P‐0041546 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, LAURA D
115 SOMMERS ST
MISSOULA, MT 59802                                   P‐0041547 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2675 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 841 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NESBITT, LINDA L
5205 10TH PLACE SOUTH
ARLINGTON, VA 22204                                 P‐0041548 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKELOW, JUSTIN
NO ADDRESS PROVIDED
                                                    P‐0041549 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHLSTROM, MARTA
11753 SO. MONUMENT CIRCLE
SOUTH JORDAN, UT 84095                              P‐0041550 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUNST, JANICE E
1521 DOWN STREET
MEDIA, PA 19063                                     P‐0041551 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBLES, ISAAC
912 NORTHWEST DRIVE
SILVER SPRING, MD 20901                             P‐0041552 12/18/2017    TK Holdings Inc., et al.                      $553.37                                                                                       $553.37
SCHULZ, JEAN L
15 NOTTINGHAM RD
BLOOMSBURG, PA 17815                                P‐0041553 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, LAURA D
115 SOMMERS ST
MISSOULA, MT 59802                                  P‐0041554 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESBITT, BRUCE I
5205 10TH PLACE SOUTH
ARLINGTON, VA 22204                                 P‐0041555 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUSCHEL, WARREN B
457 TABLE ROCK ROAD
BEAVER, WV 25813                                    P‐0041556 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATUM, TAMMY L
3811 CHERRY AVE
LONG BEACH, CA 90807                                P‐0041557 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBLES, ISAAC
912 NORTHWEST DRIVE
SILVER SPRING, MD 20901                             P‐0041558 12/18/2017    TK Holdings Inc., et al.                      $553.37                                                                                       $553.37
LIN, FENG
6222 JOHNSTON RD
ALBANY, NY 12203                                    P‐0041559 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAM, LATARSHA C
5501 KATHERINE CT
DALLAS, NC 28034                                    P‐0041560 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRZYB, STANLEY E
PO BOX 270
MIDDLEBURY, VT 05753                                P‐0041561 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERGUSON, ANDREA R
1446 PALM BEACH LAKES BLVD
WEST PALM BEACH                                     P‐0041562 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, ROBBERT S
109 CATALINA LANE
YOUNGSVILLE, LA 70592                               P‐0041563 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, DAWN M
2866 INTERLAKEN PASS
MADISON, WI 53719                                   P‐0041564 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABRERA, CECILIA
367 DE SOTO DRIVE
MIAMI SPRINGS, FL 33166                             P‐0041565 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2676 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 842 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MAJOR, LORA P
340 SAMHILL DOGLEG RD
LESLIE, GA 31764                                   P‐0041566 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, FOSTER
1423 BROOKSIDE MANOR COURT
TUCKER, GA 30084                                   P‐0041567 12/18/2017    TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
ROBLES, ISAAC
912 NORTHWEST DRIVE
SILVER SPRING, MD 20901                            P‐0041568 12/18/2017    TK Holdings Inc., et al.                      $553.37                                                                                       $553.37
LIPSITZ, HARRY
1219 MAIN ST
APT. 205
BUFFALO, NY 14209                                  P‐0041569 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER, MICHAEL A
424 TEEL ROAD
SPRINGVILLE, PA 18844                              P‐0041570 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DITOMASSI, MICHAEL A
7 ELLIS DRIVE
ROCHESTER, NY 14624                                P‐0041571 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JOHNSON T
134 OXFORD DRIVE
MORAGA, CA 94556                                   P‐0041572 12/18/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
RIDGEWAY, ANGELA M
2125 WILMINGTON BLVD.
SHELBYVILLE, IN 46176                              P‐0041573 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARABOCCHIA, JOHN
7029 JAMESTOWN MANOR DR
RIVERVIEW, FL 33578                                P‐0041574 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPE, RICK W
740 UNION AVE
MORGANTOWN, WV 26505‐5753                          P‐0041575 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, TERENCE
2685 S DAYTON WAY
UNIT 36
DENVER, CO 80231                                   P‐0041576 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPE, RICK W
740 UNION AVE
MORGANTOWN, WV 26505‐5753                          P‐0041577 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUNTREE, MORGAN C
105 BEACH ROAD
YORKTOWN, VA 23692                                 P‐0041578 12/18/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
KAPLAN, WILLIAM
2651 HILL PARK DRIVE
SAN JOSE, CA 95124                                 P‐0041579 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
JACKSON,
115 FRANKLIN STREET NE
APT. H‐21
WASHINGTON, DC 20002                               P‐0041580 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER, ROBERT F
1005 ROOSTER COURT
HARRISON CITY, PA 15636                            P‐0041581 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUSCHEL, NANCY C
457 TABLE ROCK ROAD
BEAVER, WV 25813                                   P‐0041582 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2677 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 843 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHUMACHER, ROBERT F
1005 ROOSTER COURT
HARRISON CITY, PA 15636                              P‐0041583 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS, KARA
8745 LEWIS C21
TEMPERANCE, MI 48182                                 P‐0041584 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZUCH, LATRICIA J
19169 WOOD
MELVINDALE, MI 48122                                 P‐0041585 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNEY, MELISSA A
1050 PANICUM DR.
PRESCOTT, AZ 86305                                   P‐0041586 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEWITT, KENNETH L
1608 HEATHROW DRIVE
CUMMING, GA 30041                                    P‐0041587 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATHAWAY, LYNN R
201 ALFRED STREET
BIDDEFORD, ME 04005                                  P‐0041588 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEES, MILDRED K
616 KLAPACHE AVE NE
TACOMA, WA 98422                                     P‐0041589 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYDE, JEROME N
1515 EASTLAKE DR
BREMERTON, WA 98312‐2149                             P‐0041590 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS, JAMES L
46 HERITAGE WAY
OXFORD, AL 36203                                     P‐0041591 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLMENARES, CELESTE H
101 CASON AVENUE
TAYLORS, SC 29687                                    P‐0041592 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AY, HASAN B
3644 FORE CIRCLE
FARMERS BRANCH, TX 75234                             P‐0041593 12/18/2017    TK Holdings Inc., et al.                      $146.00                                                                                       $146.00
AIELLO, JONATHAN M
1264 BLACK OAK DRIVE
GREENWOOD, IN 46143                                  P‐0041594 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PETRA M
12641 BROADRIDGE LANE
FLORISSANT, MO 63033                                 P‐0041595 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEWICK, KEN
275 ISHBELL CT
RIVERSIDE, CA 92507                                  P‐0041596 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPITAL ONE
ROSE, TONESHS M
290 GRAFTON ST
BROOKLYN, NY 11212                                   P‐0041597 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IVORY, RICKY H
12803 HARBORWOOD DRIVE
LARGO, FL 33774                                      P‐0041598 12/18/2017    TK Holdings Inc., et al.                    $52,956.67                                                                                   $52,956.67
BUSYGIN, STANISLAV
1600 HAGYS FORD RD APT 10J
PENN VALLEY, PA 19072‐1050                           P‐0041599 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, JENNIFER
2317 NW 41ST AVENUE
CAMAS, WA 98607                                      P‐0041600 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2678 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 844 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PETERSON, DAVID B
117 FOX DEN RD
GLASTONBURY, CT 06033                                P‐0041601 12/18/2017    TK Holdings Inc., et al.                      $420.00                                                                                       $420.00
TRUONG, YEN N
1512 MCCABE WAY
WEST COVINA, CA 91791                                P‐0041602 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, SARA M
3408 W. MEADOW DR.
BOISE, ID 83706                                      P‐0041603 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWINSKY, LAURA M
545 NEW RD
AVON, CT 06001                                       P‐0041604 12/18/2017    TK Holdings Inc., et al.                      $313.97                                                                                       $313.97
WALTERS, STEVE
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0041605 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES , TANYA A
10716 KIELICH NE
ALBUQUERQUE, NM 87111                                P‐0041606 12/15/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MILLER, HENRY P
22 W 115 FOSTER AVE.
MEDINAH, IL 60157‐9787                               P‐0041607 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAY, LAWRENCE F
1810 CAMP COURT
PLANT CITY, FL 33563‐3927                            P‐0041608 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINER, DAVID A
5204 38TH STREET NW
WASHINGTON, DC 20015                                 P‐0041609 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, SONYA
62 CAISSON TRACE
SPANISH FORT, AL 36527                               P‐0041610 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALTON, JOHN J
3825 ROLLING CIRCLE
VALRICO, FL 33594                                    P‐0041611 12/18/2017    TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
ROACH, DAVID D
117 CHANDLERS COVE
VICKSBURG, MS 39183                                  P‐0041612 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEWOLA, STEPHANIE L
201 RUTLAND STREET
CRANSTON, RI 02920                                   P‐0041613 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, ROBERT A
700 EAGLE MOUNTAIN BLVD
BATESVILLE, AR 72501                                 P‐0041614 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAC FOODS, LLC
CASCANTE, MARIO A
64 IONIA SW
SUITE 100
GRAND RAPIDS, MI 49503                               P‐0041615 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, KEVIN
62 CAISSON TRACE
SPANISH FORT, AL 36527                               P‐0041616 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASHORE, SANDRA K
1057 MAXINE LANE
VAN WERT, OH 45891                                   P‐0041617 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2679 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 845 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
THOMAS, REBECCA A
134 OXFORD DRIVE
MORAGA, CA 94556                                    P‐0041618 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKONIEWSKI, TIMOTHY A
5109 E. OAK STREET
PHOENIX, AZ 85008                                   P‐0041619 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLAND, JASON L
3282 OAK RIDGE CIRCLE
HAMILTON, MI 49419                                  P‐0041620 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIGEL, TONYA L
10221 KERRY COURT NORTH
HUGO, MN 55038                                      P‐0041621 12/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MCALLISTER, MICHAEL P
200 W MCKAY ST
SALINE, MI 48176                                    P‐0041622 12/18/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MCBRYDE, MATTHEW D
316 TAMO RIVER ROAD
GRADY, AR 71644                                     P‐0041623 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCO, DAVID
89 RUSCOE ROAD
WILTON, CT 06897‐1425                               P‐0041624 12/15/2017    TK Holdings Inc., et al.                      $190.00                                                                                       $190.00
HUGHES, SAMANTHA
5640 RINKER ROAD
KANSAS CITY, MO 64129                               P‐0041625 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, ALICE M
1744 RICHMOND DR NE
ALBUQUERQUE, NM 87106                               P‐0041626 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEINEMAN, HANNAH C
2824 ARIZONA AVENUE #3
SANTA MONICA, CA 90404‐1578                         P‐0041627 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERICKSON, JOHN J
POST OFFICE BOX 112
OLALLA, WA 98359                                    P‐0041628 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, ANDRE R
696 HIGHLAND AVE APT 26B
PEEKSKILL, NY 10566‐1852                            P‐0041629 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREINER, ROSEMARY
175 LOWER COUNTY RD.
WEST HARWICH, MA 02671                              P‐0041630 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, MATTHEW
7535 INDIAN WELLS WAY
LONE TREE, CO 80124                                 P‐0041631 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFFER, LEE
10831 BAL HARBOR DRIVE
BOCA RATON, FL 33498                                P‐0041632 12/13/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
HOMZY, BONNIE A
14229 PINE LAKES DR
STRONGSVILLE, OH 44136                              P‐0041633 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VULICH, CONSTANCE A
5 HILLCREST DR
CLINTON, IA 52732                                   P‐0041634 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AXELSON SR., LAWRENCE J
263 SHETLAND DR
WILLIAMSVILLE, NY 14221                             P‐0041635 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2680 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 846 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KELLER, JOEL
310 POOL ST
BIDDEFORD, ME 04005                                 P‐0041636 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUKERMAN, HARVEY J
1522 S. BENTLEY AVE
UNIT B
LOS ANGELES, CA 90025‐7358                          P‐0041637 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, AGATHA A
3001 SULLEN PL
NEW ORLEANS, LA 70131                               P‐0041638 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAASSEN, NANCY L
17301 S 75TH ST CT
HICKMAN, NE 68372                                   P‐0041639 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, DOROTHY
629 BLOSSOM HILL ROAD
LOS GATOS, CA 95032                                 P‐0041640 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SARA E
1620 GRAYLOCK ST
LANCASTER, OH 43130                                 P‐0041641 12/18/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
YU, DAVID
20500 TOWN CENTER LN. #271
CUPERTINO, CA 95014                                 P‐0041642 12/18/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TUCKER, RONALD L
18322 PLACER HILLS ROAD
MEADOW VISTA, CA 95722                              P‐0041643 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALIKOWSKI, CHRISTINE
2070 MAPLE AVENUE, #F
COSTA MESA, CA 92627                                P‐0041644 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIES‐CROFT, KRISTIN
418 2ND STREET, ENHAUT
HARRISBURG, PA 17113                                P‐0041645 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, BARBARA J
2009 LAND END LOOP
ROSEVILLE, CA 95747                                 P‐0041646 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERAY, NAJIB J
3919 VERMONT AVENUE
ALEXANDRIA, VA 22304                                P‐0041647 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTOPHER, KEN
24358 WATT RD
RAMONA, CA 92065                                    P‐0041648 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINES,SR, JOHN H
6655 LEEDS MANOR RD
MARSHALL, VA 2015                                   P‐0041649 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETTE, PRISCILLA
9 IKE NOBLE DRIVE
APT. B
CANTON, NY 13617                                    P‐0041650 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, NATHAN
326 N LA JOLLA AVE
LOS ANGELES, CA 90048                               P‐0041651 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLER, JOEL
310 POOL ST
BIDDEFORD, ME 04005                                 P‐0041652 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0041653 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2681 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 847 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FATIMA, SANA
12739 INVERNESS WAY
WOODBRIDGE, VA 22192                                P‐0041654 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINEGARNER, JAMES R
18650 HARLEQUIN PLACE
ANCHORAGE, AK 9516                                  P‐0041655 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, YVETTE M
803 VAUXHALL ROAD
LANDOVER, MD 20785                                  P‐0041656 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATOUR, JOSHUA M
PO BOX 392
ROLLINSFORD, NH 03869                               P‐0041657 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLAND, TYRELL C
2626 STATE PARK RD
GREENVILLE, SC 29609                                P‐0041658 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUDA, DEBORAH I
3255 SCOTCH CREEK, #314
COPPELL, TX 75019                                   P‐0041659 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDSTEIN, DANIEL L
1186 RANCHO COURT
OJAI, CA 93023                                      P‐0041660 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOOTEN, JOHN A
43409 RIVERPOINT DRIVE
LEESBURG
LEESBURG, VA 20176                                  P‐0041661 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRYE, MORRISA R
10004 OLD MARLIN RD.
RIESEL, TX 76682                                    P‐0041662 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHIWANE, SI MOHAMED
42228 CASTLE RIDGE SQUARE
ASHBURN, VA 20148                                   P‐0041663 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AY, HASAN B
3644 FORE CIRCLE
FARMERS BRANCH, TX 75234                            P‐0041664 12/18/2017    TK Holdings Inc., et al.                      $146.00                                                                                       $146.00
DICARA, MICHAEL D
17435 BIG FALLS RD
MONKTON, MD 21111                                   P‐0041665 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGHEB, SHAHAB S
4628 SANCOLA AVE.
TOLUCA LAKE, CA 91602                               P‐0041666 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, JONATHAN M
330 NICHOLSON ROAD
RIDLEY PARK, PA 19078                               P‐0041667 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVRAKIS, TANIA
10373 DEARLOVE ROAD #3D
GLENVIEW, IL 60025                                  P‐0041668 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLISLE, JR., HOMER R
185 BRADY DR.
BILOXI, MS 39531                                    P‐0041669 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGRAWAL, BHUPESH
4305 NW OXBRIDGE DRIVE
PORTLAND, OR 97229                                  P‐0041670 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATOMIROVICH, AMANDA S
1264 BLACK OAK DRIVE
GREENWOOD, IN 46143                                 P‐0041671 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2682 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 848 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GODFREY, WARREN A
1435 DENNY RIDGE RD
#20155
JASPER, GA 30143                                    P‐0041672 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEATHERS, MARGUERITE
6151 FRED RUSSO DR
STOCKTON, CA 95212‐2857                             P‐0041673 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPPERO, JULIE Q
15221 14TH AVE NW
GIG HARBOR, WA 98332                                P‐0041674 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISTER, DEBORAH A
10378 THOMAS RD
LEESBURG, OH 45135                                  P‐0041675 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREADIE, KATHLEEN M
6 WEST SADDLE RIVER ROAD
WALDWICK, NJ 07463                                  P‐0041676 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS, KATHRYN A
46 PEARL DRIVE
VERNON, CT 06066                                    P‐0041677 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0041678 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, EMILY M
172 AZALEA DR
HARTWELL, GA 30643                                  P‐0041679 12/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CHRISTIAN, RICHARD L
1204 LYSILOMA AVE
WINTER HAVEN, FL 33880‐1937                         P‐0041680 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, JOYCE D
407 DISCOVERY RD
MARTINSBURG, WV 25403                               P‐0041681 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS , STEVEN A
822 WEST BAGNALL STREET
GLENDORA, CA 91740‐4110                             P‐0041682 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAIGLE, KATHERINE M
SCOTT E. SCHERMERHORN ESQUIRE
222 WYOMING AVENUE
SCRANTON, PA 18503                                  P‐0041683 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JULIE A
2510 VINTAGE ROSE AVE
HENDERSON, NV 89052                                 P‐0041684 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENBAUM, CALVIN F
180 SOUTH MIDDLE NECK RD
APT 3R
GREAT NECK, NY 11021                                P‐0041685 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIELSKI, SEBASTIAN
9617 PORTOFINO DRIVE
BRENTWOOD, TN 37027                                 P‐0041686 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOKE, II, STEVEN H
8044 WEST GATE PARK
WEST CHESTER, OH 45069                              P‐0041687 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIELSKI, SEBASTIAN
9617 PORTOFINO DRIVE
BRENTWOOD, TN 37027                                 P‐0041688 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2683 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 849 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROSETTI, MARTA L
30 CALLE DEL NORTE
RSM, CA 92688                                        P‐0041689 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JOHN E
6228 RANDOMWOOD DR
SCHENECTADY, NY 12303‐5055                           P‐0041690 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, CHARLES A
2900 TRAILWOOD PINES LANE
UNIT 201
RALEIGH, NC 27603                                    P‐0041691 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGHER, DENISE
PO BOX 660485
BRONX, NY 10466                                      P‐0041692 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUN, HYONG J
725 GRANBURY WAY
JOHNS CREEK, GA 30022                                P‐0041693 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, ROBIN A
116 SPRINKLE AVENUE
MARION, VA 24354                                     P‐0041694 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUN, HYONG J
725 GRANBURY WAY
JOHNS CREEK, GA 30022                                P‐0041695 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMEL, JONATHAN H
1344 VANCE STREET
LAKEWOOD, CO 80214                                   P‐0041696 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARNEGIE, ELAYNE
768 DAVIS AVE
STATEN ISLAND, NY 10310                              P‐0041697 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACOSTA, MARTIN J
10319 COUNTY ROAD 6950
LUBBOCK, TX 79407                                    P‐0041698 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARDASIS, CHRISTOPHER T
2430 WHITE OAK DR.
NORTHBROOK, IL 60062                                 P‐0041699 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASS, BETTY J
P. O. BOX 9295
RENO, NV 89507                                       P‐0041700 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON, PAUL H
3 SOLANA
IRVINE, CA 92612                                     P‐0041701 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLER, JOEL
310 POOL ST.
BIDDEFORD, ME 04005                                  P‐0041702 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIDLER, JILL F
10 BRITTANY ROAD
SOUTH HADLEY, MA 01075                               P‐0041703 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANNON, KENNETH H
PO BOX 2193
SUN VALLEY, ID 83353                                 P‐0041704 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVITA, SCOTT
4 WOOD OAKS DRIVE
SOUTH BARRINGTON, IL 60010                           P‐0041705 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRODERICK, CATHERINE A
9217 WAYCROSS ROAD
ELLICOTT CITY, MD 21042‐5236                         P‐0041706 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2684 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 850 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEMMO, PETER S
5 PICKWICK LANE
MOUNTAIN LAKES, NJ 07046                            P‐0041707 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLER, WALTER C
105 GEORGIA STREET
EMERALD ISLE, NC 28594                              P‐0041708 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVERMAN, RONALD A
3638 CARLSBAD BLVD
CARLSBAD, CA 92008                                  P‐0041709 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DOUGLAS R
341 DREXEL FARM DRIVE
HENDERSONVILLE, NC 28739                            P‐0041710 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, WENDELL S
1607 ALA NAPUNANI STREET
HONOLULU
, HI 96818                                          P‐0041711 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOACHIM, JORDAN J
10867 ROYAL PALM BLVD.
CORAL SPRINGS, FL 33065                             P‐0041712 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, KUSHAN
9841 W VALLEY RANCH PKWY
APT 2026
IRVING, TX 75063                                    P‐0041713 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEXTER, VICTORIA M
825 MORRISON AVENUE
APT 17J
BRONX, NY 10473‐4440                                P‐0041714 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMNUK, WIRIYA
15030 SW 168TH STREET
MIAMI, FL 33187                                     P‐0041715 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVITA, SCOTT
4 WOOD OAKS DRIVE
SOUTH BARRINGTON, IL 60010                          P‐0041716 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOCKENBERY, BARBARA J
2018 MOUNT JOSEPH STREET
PITTSBURGH, PA 15210                                P‐0041717 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEEBLES, KATIE L
3919 VERMONT AVENUE
ALEXANDRIA, VA 22304                                P‐0041718 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURRELL, DEBORAH E
306 3RD STREET
BALTIMORE, MD 21206                                 P‐0041719 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTOPHER, KENNETH J
24358 WATT RD
RAMONA, CA 92065                                    P‐0041720 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GABRIELLE
9484 PORTO ROSA DRIVE
ELK GROVE, CA 95624                                 P‐0041721 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SARA E
1620 GRAYLOCK ST
LANCASTER, OH 43130                                 P‐0041722 12/18/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
DE CARVALHO, RAFAEL C
19717 DAMSON RD
LYNNWOOD, WA 98036                                  P‐0041723 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2685 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 851 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MACALUSO‐DICKERS, CONNIE M
6624 CORCORAN DRIVE
CHESTERFIELD, VA 23832                             P‐0041724 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELACE BLOOM, LLC
BLOOM, SUZANNE C
P.O. BOX 2510
CASHIERS, NC 28717                                 P‐0041725 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONG, TAT P
1503 E LARKWOOD STREET
WEST COVINA, CA 91791                              P‐0041726 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELACE BLOOM
BLOOM, SUZANNE C
P.O. BOX 2510
CASHIERS, NC 28717                                 P‐0041727 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJOR, LORA P
340 SAMHILL DOGLEG RD
LESLIE, GA 31764                                   P‐0041728 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRINDSTAFF, DELBERT D
18500 E ARROWHEAD LN
INDEPENDENCE, MO 64056‐1289                        P‐0041729 12/15/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MYERS, ERIC R
401 N JEFFERSON STREET
ROOM 321
TAMPA, FL 33602                                    P‐0041730 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITREAL, MARYANN R
1465 DUCK RUN ROAD
LUCASVILLE, OH 45648                               P‐0041731 12/15/2017    TK Holdings Inc., et al.                    $39,744.54                                                                                   $39,744.54
LANGRALL, CHARLOTTE H
228 CREEKSIDE DRIVE
SALISBURG, MD 21804                                P‐0041732 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVENPORT, ASHLEY
8211 GOODWOOD BLVD
SUITE A2
BATON ROUGE, LA 70806                              P‐0041733 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOMZY, RICHARD A
14229 PINE LAKES DR
STRONGSVILLE, OH 44136                             P‐0041734 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNARD, BREON
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                            P‐0041735 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYDE, JEROME N
1515 EASTLAKE DR
BREMERTON, WA 98312‐2149                           P‐0041736 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, NANCY L
1112 CROOKED CREEK LN
NEW RICHMOND, OH 45157                             P‐0041737 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARAUJO, KEIREN A
1205 NW HARBOR AVE. UNIT 6
LINCOLN CITY, OR 97367                             P‐0041738 12/18/2017    TK Holdings Inc., et al.                     $2,537.45                                                                                    $2,537.45
MILLER, SCOTT K
3868 SUNSET BCH.
MONTPELIER, IA 52759                               P‐0041739 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, CHARLOTTE
1275 OAK HOLLOW DR.
MILFORD, MI 48380                                  P‐0041740 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2686 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 852 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WANG, JUN
713 W DUARTE RD G332
ARCADIA, CA 91007                                    P‐0041741 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROADBENT, ROBERT K
1880 CROSS POINTE WAY
SAINT AUGUSTINE, FL 32092                            P‐0041742 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, RENEE L
PO BOX 9505
TAVERNIER, FL 33070‐9505                             P‐0041743 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE, DENNIS C
2210 PARKWOOD AVE
ANN ARBOR, MI 48104                                  P‐0041744 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETIT, ERNEST P
33 LOCHMOOR AVE
WINNIPEG, MB R2J1P7                                  P‐0041745 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, LAURA E
7205 SHADOW COURT
DENVER, NC 28037                                     P‐0041746 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORNISH‐SCOTT, SHARON L
1830 BRYANT ST NE
WASHINGTON, DC 20018                                 P‐0041747 12/18/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
LONG, LAURA E
7205 SHADOW COURT
DENVER, NC 28037                                     P‐0041748 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTLEY, DREW N
5110 BELLEMEADE LANE
ALEXANDRIA, VA 22311                                 P‐0041749 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAREMKO, MICHAEL A
1133 COMMERCE DR.
APT.220
DECATUR, GA 30030                                    P‐0041750 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, CAMILLA L
7209 MONDOVI LANE
JACKSONVILLE, FL 32258                               P‐0041751 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOVIS, JACK L
10090 DAYFLOWER DR.
TWINS BURG, OH 44087                                 P‐0041752 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELL, JOHN R
2940 N E 32ND PLACE
PORTLAND, OR 97212                                   P‐0041753 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODIN, SANDRA B
709 MARIETTA DR
AMBLER, PA 19002                                     P‐0041754 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOITT, LINDA A
1104 N OLIVE ST
SANTA ANA, CA 92703                                  P‐0041755 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAREMKO, MICHAEL A
APT 220
1133 COMMERCE DR.
DECATUR, GA 30030                                    P‐0041756 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANCHARD, LINDA S
2817 OVERLOOK DRIVE
FORT WAYNE, IN 46808                                 P‐0041757 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2687 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 853 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MANAGHAN, JENNIFER A
7408 E GREEN LAKE DR N
UNIT C
SEATTLE, WA 98115                                   P‐0041758 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LARONN
3822 RIVERSIDE POINTE DR
FLORISSANT, MO 63034                                P‐0041759 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, KRISTOPHER
3822 RIVERSIDE POINTE DR
FLORISSANT, MO 63034                                P‐0041760 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, THOMAS R
2520 MARIMONT DRIVE
DAYTON, OH 45410                                    P‐0041761 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORR, DONNA M
6515 LIPTAK DRIVE
HARRISBURG, PA 17112                                P‐0041762 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGENBERGER, MARGARET A
1480 BELMONT PARK ROAD
OCEANSIDE, CA 92057                                 P‐0041763 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATES, HENRY
3822 RIVERSIDE POINTE DR
FLORISSANT, MO 63034                                P‐0041764 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOKE, II, STEVEN H
8044 WEST GATE PARK
WEST CHESTER, OH 45069                              P‐0041765 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARR, ROGER W
13838 LAUREL ROCK CT
CLIFTON, VA 20124                                   P‐0041766 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATES, SHAUNTE
3822 RIVERSIDE POINTE DR
FLORISSANT, MO 63034                                P‐0041767 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWES, SAMANTHA J
2208 AILSA ROAD
YUKON, OK 73099                                     P‐0041768 12/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TEMBREULL, ADAM M
14050 JESSICA DR
ROGERS, MN 55374                                    P‐0041769 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JOHN E
6228 RANDOMWOOD DR
SCHENECTADY, NY 12303‐5055                          P‐0041770 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATKINSON, ROBERT
815 E. CUCHARRAS ST.
COLORADO SPRINGS, CO 80903                          P‐0041771 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOKE, II, STEVEN H
8044 WEST GATE PARK
WEST CHESTER, OH 45069                              P‐0041772 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEDESCO, DAVID R
2834 SAKLAN INDIAN DR
WALNUT CREEK, CA 94595                              P‐0041773 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRODEL, BETTY A
6409 HIGHCROFT DRIVE
EVANSVILLE, IN 47715‐3503                           P‐0041774 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINO II, JOSEPH M
2334 PATCHEN WILKES DR
LEXINGTON, KY 40509                                 P‐0041775 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2688 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 854 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WINDSOR, OLIVER D
14 EAST SHAKER LANE
THE WOODLANDS, TX 77380                             P‐0041776 12/18/2017    TK Holdings Inc., et al.                    $40,519.48                                                                                   $40,519.48
MOORE, RONALD G
3782 COVERT RD
WATERFORD TWP, MI 48328‐1325                        P‐0041777 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, ROBERT M
820 STABLE RIDGE LN
KIRKWOOD, MO 63122                                  P‐0041778 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOUGAL, RANDALL D
13451 ALACIA CT
COLLEGE STATION, TX 77845                           P‐0041779 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEACY, KEVIN
PO BOX 784
BOLTON LANDING, NY 12814‐0784                       P‐0041780 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSSGLASS, DONALD L
1760 REDWOOD LANE
MIDDLEBURG, FL 32068                                P‐0041781 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONILLAS, PAULA J
428 WOODHAVEN
INGLESIDE, TX 78362                                 P‐0041782 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVERS, TINA R
5524 BONNIE BROOK ROAD
CAMBRIDGE, MD 21613                                 P‐0041783 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGANWRIGHT, BRENDA S
5208 EPSOM CT
COLUMBUS, OH 43221                                  P‐0041784 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, EVA
3500 DATA DRIVE APT. 213
RANCHO CORDOVA, CA 95670                            P‐0041785 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREMER, RYAN A
10673 LAKE VISTA DR UNIT B
SEMINOLE, FL 33772                                  P‐0041786 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, BERTA L
3925 SIX GUN RD
NORTH LAS VEGAS, NV 89032                           P‐0041787 12/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SIMONEAU, DANIEL O
2374 NW QUINN CREEK LOOP
BEND, OR 97703                                      P‐0041788 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, MICHAEL T
9310 PROSPECT AVENUE
SANTEE, CA 92071                                    P‐0041789 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISH, NURYA L
746 GRAND RIVER DR NE
ADA, MI 49301                                       P‐0041790 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMAN, JOHN R
4200 BROOKSIDE DR
KOKOMO, IN 46902                                    P‐0041791 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSADAS, JORGE N
228 S. KENMORE AVE. APT. 301
LOS ANGELES, CA 90004                               P‐0041792 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAUN, PHILLIP
5425 S ELLIS
CHICAGO, IL 60615                                   P‐0041793 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2689 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 855 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ASLANYAN, ARAX
519 HAWTHORNE ST
GLENDALE, CA 91204                                  P‐0041794 12/18/2017    TK Holdings Inc., et al.                     $8,900.00                                                                                    $8,900.00
WICKFIELD, ERIC N
21 JENKINS RD
GROTON, MA 01450                                    P‐0041795 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAPS, FRANCIS X
43 SOUND BEACH AVE
OLD GREENWICH, CT 06870                             P‐0041796 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRILL, LAURA V
2239 SHANE ST SW
2239 SHANE ST SW
SUPPLY, NC                                          P‐0041797 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POORMON, SCOTT C
5844 SHULL RD
HUBER HEIGHTS, OH 45424                             P‐0041798 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELEK, JOSEPH L
1856 ELK LANE
OKEMOS, MI 48864                                    P‐0041799 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, LEWIS Q
1057 PEA RIDGE RD
PHILIPPI, WV 26416                                  P‐0041800 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLANCY, ROBIN P
2000 CONNECTICUT AVE NW
APT 309
WASHINGTON, DC 20008                                P‐0041801 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, LEWIS Q
1057 PEA RIDGE RD
PHILIPPI, WV 26416                                  P‐0041802 12/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ARAUJO, KEIREN A
1205 NW HARBOR AVE. UNIT 6
LINCOLN CITY, OR 97367                              P‐0041803 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROUP, RICHARD J
28365 GITANO
MISSION VIEJO, CA 92692                             P‐0041804 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALADI, SWAROOP
28 VALLETTA CIR
LITTLEROCK, AR 72223                                P‐0041805 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, JOSHUA
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0041806 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISTOW, PAUL D
1771 PORTER RD
GREENVILLE, NC 27834                                P‐0041807 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOVAR, RICHARD
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0041808 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLVIN, CHRISTINA
MITCHELL A. TOUPS, LTD.
PO BOX 350
BEAUMONT, TX 77704‐0350                             P‐0041809 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESNER, JOSEPH W
25106 S 637 ROAD
GROVE, OK 74344                                     P‐0041810 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2690 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 856 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
LUTT, PATRICIA L
57230 852ND RD
WAYNE, NE 68787                                     P‐0041811 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TABANO, LINDA M
86 DITMARS STREET
BRONX, NY 10464                                     P‐0041812 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BENEVELLI, MARTHA L
10713 FINSBURY DRIVE
AUSTIN, TX 78748                                    P‐0041813 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIDDENDORF, BARBARA
134 CARLYLE EAST
BELLEVILLE, IL 62221                                P‐0041814 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLBORN, VIRGINIA L
6585 MCCALLUM BLVD, #116
DALLAS, TX 75252                                    P‐0041815 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUTT, JACK E
57230 852ND RD
WAYNE, NE 68787                                     P‐0041816 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEDRUD, KELSEY J
8633 FAIR OAKS BLVD
APT 24
CARMICHAEL, CA 95608                                P‐0041817 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GUBBI PRAKASH, PRADEEP
4268 MACEDO PLACE
SANTA CLARA, CA 95054                               P‐0041818 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHANEY, ROBERT A
2036 N. SEDGWICK ST.
UNIT C
CHICAGO, IL 60614                                   P‐0041819 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHMIDT, REBECCA J
2626 SHAKER VILLAGE DRIVE
NORTH BEND, OH 45052                                P‐0041820 12/18/2017    TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
SZALAY, JAMES R
4412 CORINTH AVE
CULVER CITY, CA 90230                               P‐0041821 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HAMILTON, JEFFERY S
PO BOX 11
MOUNTAIN VIEW, HI 96771                             P‐0041822 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0041823 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UPSHUR, JASMINE
MITCHELL A. TOUPS, LTD
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0041824 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CASTRO, BENJAMIN M
16201 S FIGUEROA ST.
APT.208
GARDENA, CA 90248                                   P‐0041825 12/18/2017    TK Holdings Inc., et al.                  $4,000,000.00                                                                                $4,000,000.00
SZALAY, JAMES R
4412 CORINTH AVE
CULVER CITY, CA 90230                               P‐0041826 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RABY, EDWIN A
6829 CANADAY ROAD
SALCHA, AK 99714                                    P‐0041827 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2691 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 857 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HAMILTON, LUCY H
8526 STAR HOLLOW LANE
HOUSTON, TX 77095‐5209                             P‐0041828 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, SWATI
4636 MAN O WAR RD
CARROLLTON, TX 75010                               P‐0041829 12/18/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
TAMBURELLO, FRANK R
201 SADDLE CREEK CT.
GREER, SC 29651                                    P‐0041830 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, CLARENCE H
8526 STAR HOLLOW LANE
HOUSTON, TX 77095‐5209                             P‐0041831 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEGUZMAN, MARIA C
167 FARALLONES STREET
SAN FRANCISCO, CA 94112                            P‐0041832 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRELL, VICKI G
3626 22ND AVE SE
OLYMPIA, WA 98501                                  P‐0041833 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRUEGER, ROBERT A
3504 LILLARD COURT
FAIRFAX, VA 22033                                  P‐0041834 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLEU SKYE, LLC
IVIE, BRENT
1901 RYAN PARK AVE
SANDY, UT 84092                                    P‐0041835 12/18/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
HARRINGTON, KALLIE
1212 WEST 90 SOUTH
BLACKFOOT, ID 83221                                P‐0041836 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, EVELYN
5804 N. 20TH STREET
PHILADELPHIA, PA 19138                             P‐0041837 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERDMAN, AUSTIN
5617 N JACK TONE RD
STOCKTON, CA 95215                                 P‐0041838 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, ROBERT M
820 STABLE RIDGE LANE
KIRKWOOD, MO 63122                                 P‐0041839 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, ELAINE
24213 CATALDO CT
LIBERTY LAKE, WA 99019                             P‐0041840 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAN GABRIEL VALLEY WATER COMP
PO BOX 6010
EL MONTE, CA 91734                                 P‐0041841 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCHANTS PREFERRED INSURANCE
ATTN: PENNIE PHILLIPP
PO BOX 78
BUFFALO, NY 14240                                  P‐0041842 12/15/2017    TK Holdings Inc., et al.                     $5,684.69                                                                                    $5,684.69
JACKSON, TOMMY
AUBURN CORRECTIONAL FACILITY
07B1084; P.O. BOX 618
AUBURN, NY 13024                                   P‐0041843 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE, BRIAN J
150 W. 9TH AVE
CONSHOHOCKEN, PA 19428                             P‐0041844 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2692 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 858 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MARSHALL, RUTH T
11158 CREEK HAVEN DRIVE
RIVERVIEW, FL 33569                                P‐0041845 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0041846 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSCHEIDT, DAVID A
1009 S YELLOWOOD PLACE
BROKEN ARROW, OK 74012‐8980                        P‐0041847 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINCKES, MARIAN
31 MONTICELLO DRIVE
HOWELL, NJ 07731                                   P‐0041848 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAM REAMS
REAMS, WILLIAM B
302 WALNUT RD
LILY, KY 40701                                     P‐0041849 12/18/2017    TK Holdings Inc., et al.                    $32,000.00                                                                                   $32,000.00
PITNER, KAREN A
109 VINCA DRIVE
LAKEWAY, TX 78734‐4240                             P‐0041850 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, VICTORIA
1701 CHIPPEWA RDG.
AMBLER, PA 19002                                   P‐0041851 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINCKES, GERARD W
31 MONTICELLO DRIVE
HOWELL, NJ 07731                                   P‐0041852 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINCKES, GERARD W
31 MONTICELLO DRIVE
HOWELL, NJ 07731                                   P‐0041853 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITNER, JOSEPH A
109 VINCA DRIVE
LAKEWAY, TX 78734‐4240                             P‐0041854 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANGE, WILLIAM A
697 GREYSTONE DR.
BEAVERCREEK, OH 45434                              P‐0041855 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DELACY, JAMES K
15040 SE 124TH AVE.
CLACKAMAS, OR 97015                                P‐0041856 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0041857 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONAHOE, NANCY E
400 CROSS CREEK COURT
FRANKLIN, TN 37067                                 P‐0041858 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINCKES, MARIAN
31 MONTICELLO DRIVE
HOWELL, NJ 07731                                   P‐0041859 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASS, BRIAN M
1253 ISLAND DR.
APT. 201
ANN ARBOR, MI 48105                                P‐0041860 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONAHOE, JOHN W
400 CROSS CREEK COURT
FRANKLIN, TN 37067                                 P‐0041861 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2693 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 859 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
MAURAIS, VICTOR W
366 WHITEHOUSE ROAD
WEST NEWFIELD, ME 04095                            P‐0041862 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KOLANDAYAN, CHINNAPAN D
30 SHADY TREE CT
YORK, PA 17402                                     P‐0041863 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, JOHN F
PO BOX 53
11382 HIGHWAY 78 LOT 2
EDWARDSVILLE, AL 36261                             P‐0041864 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NOTTO, BRANDI N
6030 SHINING LEAF CT
KATY, TX 77449                                     P‐0041865 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YATES, JAMES L
11036 BRAVE COURT
INDIANAPOLIS, IN 46236                             P‐0041866 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0041867 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUSSELL, DANIEL P
5436 39TH AVE W
SEATTLE, WA 98199                                  P‐0041868 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PREPETIT, SERGE
1393 BEVERLY LANE
CASSELBERRY, FL 32707                              P‐0041869 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHEVALIER, REGINE
4622 SOUTH DAKOTA AVENUE NE
WASHINGTON, DC 20017                               P‐0041870 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURAIS, VICTOR W
366 WHITEHOUSE ROAD
WEST NEWFIELD, ME 04095                            P‐0041871 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
IRACE, GREGORY
PO BOX 198
GREAT RIVER, NY 11739                              P‐0041872 12/18/2017    TK Holdings Inc., et al.                     $3,975.00                                                                                     $3,975.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0041873 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CASTRO, BENJAMIN M
16201 S FIGUEROA ST.
APT.208
GARDENA, CA 90248                                  P‐0041874 12/18/2017    TK Holdings Inc., et al.                  $4,000,000.00                                                                                $4,000,000.00
KUNS, BENJAMIN T
11542 RIVERVIEW RD NE
HANOVER, MN 55341                                  P‐0041875 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ECCLES, CHRISTOPHER
1315 TEMPO ST.
HENDERSON, NV 89052                                P‐0041876 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FAIRBROTHER, JAMES E
43 RT 54 EAST LAKE ROAD
PENN YAN, NY 14527                                 P‐0041877 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0041878 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 2694 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 860 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FONG, MONESA
8100 OCEANVIEW TER., #419
SAN FRANCISCO, CA 94132                             P‐0041879 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNAL, JAMIE
3065 N. MARRY AVA #144
FRESNO, CA 93722                                    P‐0041880 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROFF, MARY‐ANNE G
5112 S. OLATHE CIRCLE
CENTENNIAL, CO 80015                                P‐0041881 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, SUSAN A
273 ARDEN RD
MENLO PARK, CA 94025‐3054                           P‐0041882 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRIAN S
136 BROOK DRIVE
LEWISBURG, PA 17837                                 P‐0041883 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUSMAN, PAWEL
22 BARGER ST
PUTNAM VALLEY, NY 10579                             P‐0041884 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNAL, JAMIE
3065 N. MARRY AVA #144
FRESNO, CA 93722                                    P‐0041885 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAO, CAROL D
NO ADDRESS PROVIDED
                                                    P‐0041886 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLOVATYUK, MYKHAYLO I
MYKHAYLO IVANOVYCH HOLOVATYUK
250 WHISPERING WOODS LN,APT.6
SAINT AUGUSTINE, FL 32084                           P‐0041887 12/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TODD, SAMUEL O
8801 BRIGADIER LANE
MINT HILL, NC 28227                                 P‐0041888 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASTIEN, BRADLEY L
6080 WEDGEWOOD VILLAGE CIR.
LAKE WORTH, FL 33463                                P‐0041889 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0041890 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASTIEN, SUZANNE M
6080 WEDGEWOOD VILLAGE CIR.
LAKE WORTH, FL 33463                                P‐0041891 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDENDORF, BARBARA
134 CARLYLE EAST
BELLEVILLE, IL 62221                                P‐0041892 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIKORA, GRACE A
3309 CRESTRIDGE DR
FARMINGTON, NM 87401                                P‐0041893 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNAL, JAMIE
3065 N. MARTY ABE #144
FRESNO, CA 93722                                    P‐0041894 12/18/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MURPHY, EDWARD A
905 HEATHFIELD CLOSE
CHADDS FORD, PA 19317                               P‐0041895 12/18/2017    TK Holdings Inc., et al.                      $999.99                                                                                       $999.99
WHEATON, DIXIE L
2610 BEACH DRIVE
BELPRE, OH 45714                                    P‐0041896 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2695 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 861 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GALLARDO, SIDNEY E
1371 COTTAGE ST NE
SALEM, OR 97301                                       P‐0041897 12/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KAUSHAL, ARADHANA
8493 GREIDER WAY
ORLANDO, FL 32827                                     P‐0041898 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERGERSON‐CASWELL, INC
HENRICH, JOHN W
5115 INDUSTRIAL ST
MAPLE PLAIN, MN 55364                                 P‐0041899 12/18/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
WINTERSCHEIDT, DAVID A
1009 S YELLOWOOD PLACE
BROKEN ARROW, OK 74012‐8980                           P‐0041900 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDENBURG, MATTHEW
15817 OLD ORCHARD ROAD
BLOOMINGTON, IL 61705                                 P‐0041901 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURAN, ADRIANA
8365 FOPPIANO WAY
SAC, CA 95829                                         P‐0041902 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLEN‐PETERS, VIANNA
5242 SOUTHWICK COURT
MATTESON, IL 60443                                    P‐0041903 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, HEATHER R
2709 SPRING GARDEN STREET
GREENSBORO, NC 27403                                  P‐0041904 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, DOUGLAS K
4882 WATSEKA WAY
SACRAMENTO, CA 95835                                  P‐0041905 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
NO ADDRESS PROVIDED
                                                      P‐0041906 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDBERG, HOWARD S
7625 SW 18 ST.
MIAMI, FL 33155                                       P‐0041907 12/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HEALY, KATHRYN A
780 NE 69TH ST APT 803
MIAMI, FL 33138                                       P‐0041908 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DORIS T
21933 LIGON ROAD
ZACHARY, LA 70791                                     P‐0041909 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
NO ADDRESS PROVIDED
                                                      P‐0041910 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
NO ADDRESS PROVIDED
                                                      P‐0041911 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INKS, DOREEN M
3743 HOLLY STREET
GROVE CITY, OH 43123                                  P‐0041912 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLANO, JASMIN
150 MAJESTIC COURT
UNIT 1104
MOORPARK, CA 93021                                    P‐0041913 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOTO‐ORTIZ, FRANCES C
10810 LINDEN GATE DR
HOUSTON, TX 77075                                     P‐0041914 12/18/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                           Page 2696 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 862 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
SOTO‐ORTIZ, FRANCES C
10810 LINDEN GATE DR
HOUSTON, TX 77075                                  P‐0041915 12/18/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                           P‐0041916 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRIAN S
136 BROOK DRIVE
LEWISBURG, PA 17837                                P‐0041917 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIGGS, RHONDA S
5311 PINNACLE PEAK LN
NORCROSS, GA 30071                                 P‐0041918 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBAR, ALVIN
4421 MURIETTA AVE APT # 1
SHERMAN OAKS, CA 91423                             P‐0041919 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JACQUELINE D
4962 MCARTHUR RD
JAY, FL 32565                                      P‐0041920 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNAL, JAMIE
3065 N. MARRY #144
FRESNO, CA 93722                                   P‐0041921 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLANO, JASMIN
150 MAJESTIC COURT
UNIT 1104
MOORPARK, CA 93021                                 P‐0041922 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULGER, THOMAS R
2850 SCHADE HILL RD
NORTH HUNTINGDON, PA 15642                         P‐0041923 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                           P‐0041924 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                           P‐0041925 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, DAVID M
4363 BRIDGEHAVEN DRIVE SE
SMYRNA, GA 30080                                   P‐0041926 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAL, BEATRIZ
NO ADDRESS PROVIDED
                                                   P‐0041927 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBRAMANIAN, HARI
4 KIMBALL CT
APT 202
WOBURN, MA 01801                                   P‐0041928 12/18/2017    TK Holdings Inc., et al.                    $17,000.00                                                                                   $17,000.00
THYAGARAJAN, NITHYANANDA
1309 LOPEZVILLE RD
SOCORRO, NM 87801                                  P‐0041929 12/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KAHL, SHEILA
4235 WATERFORD WAY
GURNEE, IL 60031                                   P‐0041930 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOM, JOHN
4516 WALNUT ST
APT 1
PHILADELPHIA, PA 19139                             P‐0041931 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2697 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 863 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FISHER, WESLEY A
355 SOUTH END AVENUE
APT. 2N
NEW YORK, NY 10280                                 P‐0041932 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                           P‐0041933 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITTREDGE, PATRICIA K
50 PIERCE STREET
UNIT 42
PLAINVILLE, CT 06062                               P‐0041934 12/18/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SOM, JOHN
4516 WALNUT ST
APT 1
PHILADELPHIA, PA 19139                             P‐0041935 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                           P‐0041936 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, JONATHAN G
2034 HILLYER PLACE NW
WASHINGTON, DC 20009                               P‐0041937 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                           P‐0041938 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCROGGINS, STEVEN M
614 HOLMES BLVD
YORKTOWN, VA 23692                                 P‐0041939 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLOYD, MICHAEL L
3225 BAMBURGH COURT
CHARLOTTE, NC 28216                                P‐0041940 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLANN, MARK A
1686 MAPLE CREEK CT.
ROCHESTER, MI 48306                                P‐0041941 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNZ, DONALD H
609 LIVELY ROAD
WACO, GA 30182                                     P‐0041942 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, REBECCA J
8414 CYPRESS BLUFF COURT
ELK GROVE, CA 95624                                P‐0041943 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS, CRYSTAL R
4721 9TH AVE
#3
LOS ANGELES, CA 90043                              P‐0041944 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, CAITLIN E
46858 GRAHAM COVE SQUARE
STERLING, VA 20165                                 P‐0041945 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASKEW, MARY H
429 MEADOWOOD LANE
BURNSVILLE, MN 55337                               P‐0041946 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, BETTY
4041 HERRON TRAIL
ATLANTA, GA 30349                                  P‐0041947 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAINES, BEVERLY A
243 MELBOURNE AVENUE
SYRACUSE, NY 13224‐1636                            P‐0041948 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2698 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 864 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARTLEY, DAVID K
NO ADDRESS PROVIDED
                                                    P‐0041949 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPDEGRAFF, COURTNEY L
574 WHITTIER AVENUE
SYRACUSE, NY 13204                                  P‐0041950 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DORIS T
21933 LIGON ROAD
ZACHARY, LA 70791                                   P‐0041951 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTLEY, DAVID K
NO ADDRESS PROVIDED
                                                    P‐0041952 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, CRAIG R
523 PAPER MILL RD
ORELAND, PA 19075                                   P‐0041953 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTLEY, DAVID K
150 TIMBERLINE LANE
BUTLER, PA 16001                                    P‐0041954 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, SARAH A
1730 BRANDON ST APT 1
OAKLAND, CA 94611                                   P‐0041955 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTLEY, DAVID K
150 TIMBERLINE LANE
BUTLER, PA 16001                                    P‐0041956 12/18/2017    TK Holdings Inc., et al.                     $1,850.00                                                                                    $1,850.00
ABRAMS, JACQUELL
7861 TALLY ANN DRIVE
TALLAHASSEE, FL 32311                               P‐0041957 12/18/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
HENRY, ALISON H
1506 CLARECASTLE LN
BUFORD, GA 30519                                    P‐0041958 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEOH, EILEEN
6334 DONJOY DRIVE
BLUE ASH, OH 45242                                  P‐0041959 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, LISA M
1506 CLARECASTLE LN
BUFORD, GA 30519                                    P‐0041960 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, JACQUELINE M
523 PAPER MILL RD
ORELAND, PA 19075                                   P‐0041961 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICONE, ANIELL
38 MERIDEN AVENUE
SOUTHINGTON, CT 06489                               P‐0041962 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDINGTON, SEAN C
414 WOODLAND ROAD
STORRS, CT 06268                                    P‐0041963 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LAWRENCE R
7423 HWY 2
SAGINAW, MN 55779                                   P‐0041964 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, SUSAN M
640 BEAVER ROAD
MUNFORD, TN 38058                                   P‐0041965 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, TERRENCE
87 GRANDVIEW LANE
SMITHTOWN, NY 11787                                 P‐0041966 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2699 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 865 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KILMER, WILLIAM B
28345 JULEP RD.
BROOKFIELD, MO 64628                                P‐0041967 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODALL, JOHN T
3090 ROAD 331
PERKINSTON, MS 39573                                P‐0041968 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LAWRENCE R
7423 HWY 2
SAGINAW, MN 55779                                   P‐0041969 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, BRUCE
38 SARATOGA DR
WEST WINDSOR, NJ 08550                              P‐0041970 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, DAVID M
4363 BRIDGEHAVEN DRIVE SE
SMYRNA, GA 30080                                    P‐0041971 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON, KEVIN J
555 SW 7TH ST UNIT 25
DES MOINES, IA 50309                                P‐0041972 12/18/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
BAILEY, HAROLD
2512 N WASHINGTON STREET
DENVER, CO 80205                                    P‐0041973 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPE, ALYSSA
38245 MURRIETA HOT SPRINGS RD
APT O208
MURRIETA, CA 92563                                  P‐0041974 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE PAULO MARTELLI REV TRUST
4323 WARREN ST NW
WASHINGTON, DC 20016                                P‐0041975 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE PAULO MARTELLI REV TRUST
4323 WARREN ST NW
WASHINGTON, DC 20016                                P‐0041976 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTE, SHANTIE
76‐12 270TH STREET
NEW HYDE PARK, NY 11040                             P‐0041977 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, KATINA C
23 FIELDALE CT
GREENSBORO, NC 27406                                P‐0041978 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, LANCE W
128 BISON RD
HANOVER, KS 66945                                   P‐0041979 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEBERT, BRIAN E
6712 PASSAGEWAY PL
BURKE, VA 22015                                     P‐0041980 12/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HOUSEMAN, PAUL M
5501 NW CIMARRON DRIVE
PARKVILLE, MO 64152                                 P‐0041981 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, STEPHANIE C
30 N STUYVESANT DR
WILMINGTON, DE 19809                                P‐0041982 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, GURINDERJIT
36971 NEWARK BLVD APT # A
NEWARK, CA 94560                                    P‐0041983 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, STEPHANIE C
NO ADDRESS PROVIDED
                                                    P‐0041984 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2700 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 866 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BALDWIN, ANDRE T
1902 N29TH.STREET
RICHMOND, VA 23223                                   P‐0041985 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, WILLIAM D
NO ADDRESS PROVIDED
                                                     P‐0041986 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHO, SANDRA Y
1111 BRYN MAWR RD
BALTIMORE, MD 21210                                  P‐0041987 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANEZ, DANIEL P
301 HIGH STREET
ROSEVILLE, CA 95678                                  P‐0041988 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JONATHAN B
575 LAUREL LN
NEW BRAUNFELS, TX 78130                              P‐0041989 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTEO, MARYANN E
2263 MOUNTAIN AVENUE
SCOTCH PLAINS, NJ 07076                              P‐0041990 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVALEZA, JOSELITO
1111 BRYN MAWR RD
BALTIMORE, MD 21210                                  P‐0041991 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMAYOA, NELLY L
1370 CAMBELL WAY
TOBYHANNA, PA 18466                                  P‐0041992 12/18/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
LEWIS, JONATHAN B
575 LAUREL LN
NEW BRAUNFELS, TX 78130                              P‐0041993 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREEMAL, MARK R
2880 HASTINGS RD
SILVER LAKE, OH 44224                                P‐0041994 12/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VANNUCCI, JOHN
29 WARCAM WAY
PORTSMOUTH, RI 02871                                 P‐0041995 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, PATRICIA A
3520 WILLOW TREE TRACE
DECATUR, GA 30034                                    P‐0041996 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLES, JASON K
647 20TH ST NE
SALEM, OR 97301                                      P‐0041997 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, DONALD
2436 42ND AVE E. #433
SEATTLE, WA 98112                                    P‐0041998 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLAN, EMILY
435 NE 6TH ST
BEND, OR 97701                                       P‐0041999 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, MARK R
1012 REMINGTON DR.
LEANDER, TX 78641                                    P‐0042000 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAJA, ANJUM A
LAW OFFICES COPHEN E. SEARS
105 MAXESS ROAD ‐SUITE 124
MELVILLE, NY 11747                                   P‐0042001 12/18/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
HONDLIK, SANDRA J
7809 RIMBLEY RD
WOODBURY, MN 55125                                   P‐0042002 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2701 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 867 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
CHENG, DAN
5938 WESTCHESTER PARK DR
COLLEGE PARK, MD 20740                              P‐0042003 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GAGE, DARIUS D
9490 FRIANT STREET
RANCHO CUCAMONGA, CA 91730                          P‐0042004 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIKE, JASON M
395 PEPPER LN
PETALUMA, CA 94952                                  P‐0042005 12/18/2017    TK Holdings Inc., et al.                       $675.00                                                                                       $675.00
ROGERS, MICHAEL
12437 SOMBRA GRANDE DRIVE
EL PASO, TX 79938                                   P‐0042006 12/18/2017    TK Holdings Inc., et al.                       $537.00                                                                                       $537.00
EDMONSON, BARBARA M
1311 MYERS MILL DR.
MISSOURI CITY, TX 77489‐3137                        P‐0042007 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OBERT, EMILY
1903 WOODWARD HEIGHTS
FERNDALE, MI 48220                                  P‐0042008 12/18/2017    TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
WRIGHT, SAMIYA L
351 ARCTIC LANE
SMYRNA, DE 19977                                    P‐0042009 12/19/2017    TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
LARSEN, WILHELM J
3719 FLAT ROCK RUN
MISSOURI CITY, TX 77459                             P‐0042010 12/19/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
ROOSENBOOM, ROLANDUS W
620 DEVLIN CT
SAN JOSE, CA 95133                                  P‐0042011 12/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
GIVENS, MARY
9842 PINEDALE DRIVE
COLORADO SPRINGS, CO 80920                          P‐0042012 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KARASIK, MIKHAIL
13301 MONTECITO
TUSTIN, CA 92782                                    P‐0042013 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, RICK
1112 SW SAMPSON RD
LEES SUMMIT, MO 64081                               P‐0042014 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROOSENBOOM, ROLANDUS W
620 DEVLIN CT
SAN JOSE, CA 95133                                  P‐0042015 12/19/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
COX, WENDY A
5217 HARTSON
KYLE, TX 78640                                      P‐0042016 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NAVARRO, MARIA T
9051 FLOWER ST
BELLFLOWER, CA 90706                                P‐0042017 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COX, WENDY A
5217 HARTSON
KYLE, TX 78640                                      P‐0042018 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AMOAKO, EUGENE K
842 SNOW BIRD LN
LAUREL, MD 20723                                    P‐0042019 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HAYWOOD, PANYIN
9842 SNOW BIRD LN
LAUREL, MD 20723                                    P‐0042020 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2702 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 868 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FOSTER, BURNELL R
1103 GLENWOOD ST
DOTHAN, AL 36301                                   P‐0042021 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VACEK, ROGER F
NO ADDRESS PROVIDED
                                                   P‐0042022 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMOAKO, EUGENE K
EUGENE AMOAKO
9842 SNOW BIRD LN
LAUREL, MD 20723                                   P‐0042023 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, BURNELL R
1103 GLENWOOD ST
DOTHAN, AL 36301                                   P‐0042024 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALABASO, JUDITH M
5432 CASTANA AVE.
LAKEWOOD, CA 90712                                 P‐0042025 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EHRENBERGER, NIKOLAS W
537 SAINT MICHAELS DRIVE
FORT COLLINS, CO 80525                             P‐0042026 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMALHO, MATTHEW N
94‐1045 PAHA PLACE T‐5
PAHA PLACE T‐5
WAIPAHU, HI 96797                                  P‐0042027 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMANSON, GREGORY A
12647 BUTTERWOOD CT
POWAY, CA 92064                                    P‐0042028 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMALHO, MANUEL S
94‐1045 PAHA PLACE T‐5
WAIPAHU, HI 96797                                  P‐0042029 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMALHO, MANUEL S
94‐1045 PAHA PLACE T‐5
WAIPAHU, HI 96797                                  P‐0042030 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BRANDI S
4020 MINNESOTA AVENUE NE #578
WASHINGTON, DC 20019                               P‐0042031 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALES, MARY T
13127 S WILTON PL
GARDENA, CA 90249                                  P‐0042032 12/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
STROME, RICHARD K
701 CATALINA AVE
SEAL BEACH, CA 99740                               P‐0042033 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, IN H
499 ANITA PLACE
WHEELING, IL 60090                                 P‐0042034 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFOYA, BRUCE A
4698 W STUART AVENUE
FRESNO, CA 93722                                   P‐0042035 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOWLER, ROY D
304C WEST MILLBROOK
RALEIGH, NC 27609                                  P‐0042036 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, VINISHA V
22101 ANSEL
IRVINE, CA 92618                                   P‐0042037 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAEL, TIMOTHY M
510 TEAL RD N
MARTINSBURG, WV 25405                              P‐0042038 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2703 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 869 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WHITEHEAD, VALENCIA
912 ARKLEY DRIVE
VIRGINIA BEACH, VA 23462                            P‐0042039 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNNINGHAM, PHIL P
203 MUSE DR
WINCHESTER, VA 22603                                P‐0042040 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENDER, BARNEY L
514 AMERICAS WAY #3656
BOX ELDER, SD 57719‐7600                            P‐0042041 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIER, EDITHA L
21 HERRING ST
HARRINGTON PARK, NJ 07640                           P‐0042042 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIER, KENNETH R
21 HERRING ST
HARRINGTON PARK, NJ 07646                           P‐0042043 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HACKEL, DAVID
1844 W SCHOOL ST APT 2
CHICAGO, IL 60657                                   P‐0042044 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, DEBRA A
33 HARROGATE LN
HAMPTON, VA 23666                                   P‐0042045 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FETTING, JEFFREY S
948 MESA DRIVE
LAKE IN THE HILL, IL 60156                          P‐0042046 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, TIFFANY T
TIFFANY JOHNSON
3820 KIRKWOOD RUN NW
KENNESAW, GA 30144                                  P‐0042047 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, BARRETT D
83 SUMMIT OVERLOOK DRIVE
CLAYTON, NC 27527                                   P‐0042048 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWDER, DONNA E
130 DEVRON CIRCLE
EAST PEORIA, IL 61611                               P‐0042049 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DHALIWAL, MANDEEP K
30 STONE CREST DR
MECHANICVILLE, NY 12118                             P‐0042050 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSARO, ANDREW P
418 30TH ST
SUNSET BEACH, NC 28468‐4175                         P‐0042051 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GYORY, MICHAEL
17 MOUNTAIN RD
IRVINGTON, NY 10533                                 P‐0042052 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0042053 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SANDRA C
4562 W 129 STREET #B
HAWTHORNE, CA 90250                                 P‐0042054 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, DAVID A
9380 NW 43 STREET
SUNRISE, FL 33351                                   P‐0042055 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, CAROLYN L
7860 MELOTTE STREET
SAN DIEGO, CA 92119                                 P‐0042056 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2704 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 870 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0042057 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDERMOTT, JAMES D
501 OLD ENGLEWOOD ROAD
ENGLEWOOD, FL 34223                                 P‐0042058 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOURASSA, GENE A
80HOUSATONIC ST. APT.B
LEE, MA 01238                                       P‐0042059 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, KELSEY
9165 PASEO CRESTA
SANTEE, CA 92071                                    P‐0042060 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEGLAU, RITA
58 FAIRVIEW ST.
MILFORD, CT 06460                                   P‐0042061 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEPELAK, RICHARD W
P.O. BOX 26921
AKRON, OH 44319                                     P‐0042062 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREEMAN, GERRY W
2638 LETCHWORTH PKWY
TOLEDO, OH 43606                                    P‐0042063 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREEMAN, GERRY W
2638 LETCHWORTH PKWY
TOLEDO, OH 43606                                    P‐0042064 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARGER, THOMAS P
334 HILL STREET
BELLE VERNON, PA 15012                              P‐0042065 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAVRON, CHRISTOPHER
364 WHITEWOOD RD.
UNION, NJ 07083                                     P‐0042066 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSSEAU, DANYELLE M
1120 BOXCAR WAY
APEX, NC 27502                                      P‐0042067 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLTZAN, JAMIE L
1233 AVE E
BILLINGS, MT 59102                                  P‐0042068 12/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MOY, YVONNE
55 DRAKE AVENUE
BELLPORT, NY 11713‐1016                             P‐0042069 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DERGO, RONALD W
9529 ROOSEVELT PLACE
CROWN POINT, IN 46307                               P‐0042070 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, YVONNE
55 DRAKE AVENUE
BELLPORT, NY 11713‐1016                             P‐0042071 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DEPRIEST, STEVEN J
1415 CRANE BROOK WAY
PEABODY, MA 01960                                   P‐0042072 12/15/2017    TK Holdings Inc., et al.                        $85.98                                                                                       $85.98
CANARY, WALTER W
1875 E ESSEX CT
MARTINSVILLE, IN 46151                              P‐0042073 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRITELLO, NICOLA
NO ADDRESS PROVIDED
                                                    P‐0042074 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2705 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 871 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHRISTENSEN, HENRY N
PO BOX 5
HIGHLAND MILLS, NY 10930                            P‐0042075 12/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VISNAGRA, MAHENDRAKUM D
18707 HOLMES AVE
CERRITOS, CA 90703                                  P‐0042076 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KISH, JOHN P
10672 OAKTON RIDGE COURT
OAKTON, VA 22124                                    P‐0042077 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARASIMHAN, MAHESH
15030 LANTANA DRIVE
BROOMFIELD, CO 80023                                P‐0042078 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0042079 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, TERRY
PO BOX 246
KAMPSVILLE, IL 62053                                P‐0042080 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLLUM, CARLTON J
PO BOX 2232
COTTWOOD, CA 96022                                  P‐0042081 12/15/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MOY, GINGDET
55 DRAKE AVE
BELLPORT, NY 11713‐1016                             P‐0042082 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, PETER E
6660 SHENANDOAH RIV. COURT NE
RIO RANCHO, NM 87144‐6402                           P‐0042083 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTSON, GILBERT D
16523 W HOLLY ST.
GOODYEAR, AZ 85395‐1893                             P‐0042084 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAUB, BRUCE C
72 BERNICE LANE
RINGGOLD, GA 30736                                  P‐0042085 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, DESTINY
MITCHELL A. TOUPS, LTD.
PO BOX 350
BEAUMONT, TX 77704‐0350                             P‐0042086 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NANCY
8158 GILES ST, #105
LAS VEGAS, NV 89123                                 P‐0042087 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTON HART, NANCY L
2620 FRANKS DRIVE
LIMA, OH 45807‐1628                                 P‐0042088 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, BRIAN M
6617 S TIB ET CT
AURORA, CO 80016                                    P‐0042089 12/19/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MCKEEHAN, LINDA J
23 HARBOR STREET
NEWBURYPORT, MA 01950                               P‐0042090 12/19/2017    TK Holdings Inc., et al.                     $2,240.00                                                                                    $2,240.00
TROLLINGER, MICHAEL A
3108 LEHMAN RD
CINCINNATI, OH 45204                                P‐0042091 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URSULA Y. MONROE PATTERSON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042092 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2706 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 872 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042093 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERS, CASSANDRA C
1958 VALLEY TERRACE SE
WASHINGTON
DC, DC 200324626                                    P‐0042094 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASRAT, BETRE
14404 25TH AVE, SOUTH
SEATAC, WA 98168                                    P‐0042095 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042096 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAMKIN, DARREN N
104 POSSUM WAY
CLARKS GREEN, PA 18411                              P‐0042097 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILTON, DOUGLASS E
158 CANDLEWICK DRIVE
JACKSON, TN 38305                                   P‐0042098 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, HELEN C
219 SUNDIAL RD
MADISON, MS 39110                                   P‐0042099 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHART, JERRY A
523 MULBERRY STREET
CONNEAUTVILLE, PA 16406                             P‐0042100 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, HELEN C
219 SUNDIAL RD
MADISON, MS 39110                                   P‐0042101 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, SYDNEY
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0042102 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AINGER, BARBARA J
2755 DAVIS AVE
EAGLE GROVE, IA 50533                               P‐0042103 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, LINDA M
143 BRAMBLE LANE
SUGAR GROVE, NC 28679                               P‐0042104 12/15/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042105 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, MELISSA R
20 SAWYER LN
MIDDLETON, MA 01949                                 P‐0042106 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMOND, ELLIOTT J
1665 BROOKHOLLOW DR.
BATON ROUGE, LA 70810                               P‐0042107 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ANDRAE D
10938 PINE STREET
TAYLOR, MI 48180                                    P‐0042108 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMIEUX, PHILIP A
22 ASH STREET
PUTNAM, CT 06260                                    P‐0042109 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2707 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 873 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ORVILLE, MADELYN M
45487 STATE RTE. 46
NEW WATERFORD, OH 44445                            P‐0042110 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLANCY, MAUREEN L
3034 NE QUAYSIDE LANE
MIAMI, FL 33138                                    P‐0042111 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, CHRISTOPHER L
20 SAWYER LN
MIDDLETON, MA 01949                                P‐0042112 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, DONNIE E E
11413 WATERFRONT LANE
NORTHPORT, AL 35475                                P‐0042113 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORGAN, KENNETH
868 SCONSET LN
MCLEAN, VA 22102                                   P‐0042114 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAZZO, MICHAEL L
4 MICHELSON CT.
SACRAMENTO, CA 95835                               P‐0042115 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTAGENA, PASCUALS S
NO ADDRESS PROVIDED
                                                   P‐0042116 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTAGUE JR, EUGENE J
18 HARVEY CEDAR WAY
WARETOWN, NJ 08758‐2734                            P‐0042117 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUINESS, OWEN
5309 WHITEHAVEN AVENUE
NORTH OLMSTED, OH 44070                            P‐0042118 12/15/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BROWN, LINDA G
P.O. BOX 87
SCHURZ, NV 89427                                   P‐0042119 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, BARBARA A
602 NW ALEXA LN
LEES SUMMIT, MO 64081                              P‐0042120 12/18/2017    TK Holdings Inc., et al.                      $733.49                                                                                       $733.49
MILLER, LANA C
4263 ELY RD
WOOSTER, OH 44691‐8985                             P‐0042121 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAFAR, JANET M
1224 SILVER LANE
MCKEES ROCK, PA 15136                              P‐0042122 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTAGUE JR, EUGENE J
18 HARVEY CEDAR WAY
WARETOWN, NJ 08758‐2734                            P‐0042123 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, DORIS O
24 GEORGETOWN ROAD
WALKERSVILLE, MD 21793                             P‐0042124 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKS, EDWARD
2646 DUBARD ST
COLUMBIA, SC 29204‐2721                            P‐0042125 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFERSON, SHIRESE A
16149 SO WOLCOTT AVE
MARKHAM, IL 60428‐4943                             P‐0042126 12/18/2017    TK Holdings Inc., et al.                      $866.44                                                                                       $866.44
RUBLE, MICHAEL A
509 WOODLAND DR
BELLEFONTAINE, OH 43311                            P‐0042127 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2708 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 874 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DULAY, SHERYLL B
7433 KARLOV AVE
SKOKIE, IL 60076                                     P‐0042128 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042129 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042130 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDSMITH, LANA
4211 W ELECTRA LN
GLENDALE, AZ 85310                                   P‐0042131 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMEO, BRADFORD J
P O BOX 606
BODEGA BAY, CA 94923                                 P‐0042132 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, LINDA R
PO BOX 11212
PALM DESERT, CA 92255                                P‐0042133 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLA, VIC
10066 SAPPHIRE CIRCLE
TRAVERSE CITY, MI 49684                              P‐0042134 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAHBAZIAN, JOHN N
808 N FRANKLIN ST UNIT 2308
TAMPA, FL 33602                                      P‐0042135 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042136 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042137 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KULICK, FRANCINE B
55 MERRICK WAY
#742
CORAL GABLES, FL 33134                               P‐0042138 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042139 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTKE, JASON V
83‐55 AUSTIN ST APT 1‐F
KEW GARDENS, NY 11415                                P‐0042140 12/19/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CHAPMAN (RICH), SARA E
1543 DUNMORE DR
LANCASTER, PA 17602                                  P‐0042141 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RICHARD T
7207 CHARLTON ST.
PHILADELPHIA, PA 19119                               P‐0042142 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNION, ELIOT A
2210 NELSON AVE
APT C
REDONDO BEACH, CA 90278                              P‐0042143 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2709 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 875 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042144 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, SHARON D
2379 GREGORY DRIVE
TALLAHASSEE, FL 32303                                P‐0042145 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RICHARD T
7207 CHARLTON ST.
PHILADELPHIA, PA 19119                               P‐0042146 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042147 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, VERONICA M
5757 MARTEL AVENUE
APT. B7
DALLAS, TX 75206                                     P‐0042148 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKE, STEVEN M
19 E. COLUMBIA STREET
COLORADO SPRINGS, CO 80907                           P‐0042149 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IFTIKHAR, ASIM
5335 MACQUARIE POINT LN
SUGAR LAND, TX 77479                                 P‐0042150 12/19/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
NICHOLAS, GLADYS J
4412 SHERWOOD RD
PHILADELPHIA, PA 19131‐1526                          P‐0042151 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, MADGE D
2101 BUSHKILL PARK DRIVE
EASTON, PA 18040‐2209                                P‐0042152 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCENTIRE, CARIE A
43 LOYD RD.
MT. VERNON, AR 72111                                 P‐0042153 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYCE, JR., WILLIAM C
1475 12TH STREET E.
PALMETTO, FL 34221                                   P‐0042154 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042155 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAYLOR, LARA A
PO BOX 8938
MAMMOTH LAKES, CA 93546                              P‐0042156 12/19/2017    TK Holdings Inc., et al.                      $183.60                                                                                       $183.60
STOCKWELL, DAVID A
1381 WINBORN CIR NW
KENNESAW, GA 30152                                   P‐0042157 12/19/2017    TK Holdings Inc., et al.                        $16.68                                                                                       $16.68
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042158 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYCE, WILLIAM C
1475 12TH STREET E.
PALMETTO, FL 34221                                   P‐0042159 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKELS, MICHAEL L
2550 NW 31ST ST
NEWCASTLE, OK 73065                                  P‐0042160 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2710 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 876 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RICH III, MAURICE E
P.O. BOX 1927
SPRING HILL, TN 37174                                P‐0042161 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELMAN, THOMAS A
323 MAPLE HEIGHTS RD.
MARSHALL, WI 53559                                   P‐0042162 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYCE, JR., WILLIAM C
1475 12TH ST. E.
PALMETTO, FL 34221                                   P‐0042163 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042164 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAUSTEIN, MICHAEL
1201 N. BELGRADE RD.
SILVER SPRING
SILVER SPRING, MD 20902‐3023                         P‐0042165 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, DEBORAH A
11 BOW ROAD
WAYLAND, MA 01742                                    P‐0042166 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABIN, DOUGLAS F
8236 TOBIANO DRIVE
SACRAMENTO, CA 95829                                 P‐0042167 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, SHIRLEY S
20680 GARDENSIDE CIRCLE
CUPERTINO, CA 95014                                  P‐0042168 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADSHAW, CHARLES W
4901 GRAINARY AVE
TAMPA, FL 33624                                      P‐0042169 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, SHAWN G
1207 MASSELIN AVE
LOS ANGELES, CA 90019                                P‐0042170 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMER, JANELLE L
109 MILLER COURT
PETALUMA, CA 94954                                   P‐0042171 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAUSTEIN, MICHAEL
1201 N. BELGRADE RD.
SILVER SPRING, MD 20902‐3023                         P‐0042172 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042173 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYCE, JR., WILLIAM C
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                              P‐0042174 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, JULIETTE D
2112 KRAMER DRIVE
NEW IBERIA, LA                                       P‐0042175 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KAY S
6175 SO. JASMINE ST.
CENTENNIAL, CO 80111‐4230                            P‐0042176 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANNA L
804 ROLLING HILLS DR
YREKA, CA 96097                                      P‐0042177 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2711 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 877 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BLAUSTEIN, MICHAEL
1201 N. BELGRADE RD.
SILVER SPRING
SILVER SPRING, MD 20902‐3023                         P‐0042178 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREER‐COOK, EUNICE F
6829 SEARCH LIGHT TRAIL
LITHONIA, GA 30038                                   P‐0042179 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042180 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH III, MAURICE E
P.O. BOX 1927
SPRING HILL, TN 37174                                P‐0042181 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIOTT (BEALE), CASSANDRA A
1310 NEW STREET
MURFREESBORO, NC 27855                               P‐0042182 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX                                        P‐0042183 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042184 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, PEDRO
3115 MARIA LUIZA ST
EDINBURG, TX 78539                                   P‐0042185 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, IAN D
819 TIMBER LANE
BOULDER, CO 80304                                    P‐0042186 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATHARE, ATUL
4410 BLACK WALNUT COURT
CONCORD, CA 94521                                    P‐0042187 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042188 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANEY, STEVE J
6127 PARKSIDE DR
ANACORTES, WA 98221                                  P‐0042189 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDSMITH, LANA
4211 W ELECTRA LN
GLENDALE, AZ 85310                                   P‐0042190 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIED & TRUE AUTOMOTIVE
ARMSTRONG, CLIFTON
1770 OLD LOUISVILLE RD
BOWLING GREEN, KY 42101                              P‐0042191 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042192 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JESSE
3507 LEE STREE
BRUNSWICK, GA 31520                                  P‐0042193 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2712 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 878 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLA, VIC
10066 E SAPPHIRE CIRCLE
TRAVERSE CITY, MI 49684                             P‐0042194 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANEY, STEVE
6127 PARKSIDE DR.
ANACORTES, WA 98221                                 P‐0042195 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWE, SHELLY C
SHELLY C. TOWE
1060 SHIVE LANE E5
BOWLING GREEN, KY 42103                             P‐0042196 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIPHART, RIDLON T
7885 WHITE SANDS BLVD
NAVARRE, FL 32566                                   P‐0042197 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042198 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRANO, ALICE
P.O. BOX 691
CLOVIS, NM 88101‐8817                               P‐0042199 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON JR, ARCHIE F
113 S WEST END AVE
DAYTON, OH 45417‐8137                               P‐0042200 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VULICH, MARK S
5 HILLCREST DR
CLINTON, IA 52732                                   P‐0042201 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERR, CHARLES A
178 THURMAN RD
BEAUFORT, NC 28516                                  P‐0042202 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWNING, MICHAEL J
11153 NW 7TH STREET
CORAL SPRINGS, FL 33071                             P‐0042203 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHACON, MARIE A
1105 HAAGLUND DR 23
MISSOULA, MT 59802                                  P‐0042204 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VULICH, MARK S
5 HILLCREST DR
CLINTON, IA 52732                                   P‐0042205 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILLAM, FREDERICK W
12017 MARBLEHEAD DRIVE
TAMPA, FL 33626                                     P‐0042206 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VULICH, MARK S
5 HILLCREST DR
CLINTON, IA 52732                                   P‐0042207 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VULICH, CONSTANCE A
5 HILLCREST DR
CLINTON, IA 52732                                   P‐0042208 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, BLAKE
334 DANIELS BRANCH
PIKEVILLE, KY 41501                                 P‐0042209 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDWEST VENTURE ‐ GROUP INC
NELSON, GREGORY F
2504 BRENTRIDGE CIRCLE
SIOUX FALLS, SD 57108                               P‐0042210 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2713 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 879 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LOTZ, RALPH JR. L
65 VIA MILPITAS
CARMEL VALLEY, CA 93924‐9630                         P‐0042211 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OMALIA, DAVID H
9 TERRACE RD
PLAINS, PA 18705‐1515                                P‐0042212 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEMBICA, PAMELA M
127 SUN STREET
CABERY, IL 60919                                     P‐0042213 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, PAMELA C
116 SOUTH CROFT AVE NO.101
LOS ANGELES, CA 90048‐3448                           P‐0042214 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORBETT, RALPH
12074 STONEGATE LANE
GARDEN GROVE, CA 92845‐1636                          P‐0042215 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHICK, PENELOPE A
24 CHASE LANE
ITHACA, NY 14850                                     P‐0042216 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, MARK F
1217 COOPER AVE
COLORADO SPRINGS, CO 80905                           P‐0042217 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042218 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELIX‐DEJEAN, DEBORAH
1111 THOMAS JEFFERSON WAY
MISSOURI CITY, TX 77459                              P‐0042219 12/19/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
CISNEROS, GONZALO O
2707 E CRAIG RD #E
NORTH LAS VEGAS, NV 89030                            P‐0042220 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPORKIN, SYBIL R
11015 BENNETT PLACE
HOLLAND, PA 18966                                    P‐0042221 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, JOY P
430 167TH LANE NE
HAM LAKE, MN 55304                                   P‐0042222 12/19/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
RETSKY, MARVIN I
17218 RANCHO STREET
ENCINO, CA 91316                                     P‐0042223 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BRUCE
371 LOKCHAPEE DRIVE
MACON, GA 31210                                      P‐0042224 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, DANA
17 BAIRN DR
SILVERLAKE, WA                                       P‐0042225 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAURO, ROBERT M
5 CLARENDON ST
JOHNSTON, RI 02919                                   P‐0042226 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEILER, LOUIS C
551 PARK DRIVE
KENILWORTH, IL 60043                                 P‐0042227 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, LAURA M
15160 HIGHWAY 144 LOT 21
FORT MORGAN, CO 80701                                P‐0042228 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2714 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 880 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042229 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, PATRICIA
19124 CROSSDALE ANE
CERRITOS, CA 90703                                  P‐0042230 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DADE COUNTY FEDERAL CREDIT UN
DA SILVA, BRUNO T
20645 NW 2ND AVE
MIAMI, FL 33169                                     P‐0042231 12/19/2017    TK Holdings Inc., et al.                    $11,568.00                                                                                   $11,568.00
DORFMAN, TED R
106 RAVEN DRIVE
GREENSBURG, PA 15601                                P‐0042232 12/19/2017    TK Holdings Inc., et al.                     $2,800.00                                                                                    $2,800.00
CARPENTER, JANET D
5223 PROVIDENCE RIDGE DR
LIBERTY TWP, OH 45011                               P‐0042233 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETT, TARA C
PO BOX 1204
BISHOP, CA 93515                                    P‐0042234 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, YTWANIKO D
419 FOGGY FIELD RD
MILLEN, GA 30442                                    P‐0042235 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFI, SARAH H
1520 ROCKY BLUFF DRIVE
EL PASO, TX 79902‐2831                              P‐0042236 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETSKY, MARVIN I
17218 RANCHO STREET
ENCINO, CA 91316                                    P‐0042237 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLM, PAMELA J
505 13TH AVENUE
TWO HARBORS, MN 55616‐1225                          P‐0042238 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOUB, JACQUELINE A
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                  P‐0042239 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUENSTERN, CHERYL K
4 FLOWING POND CIRCLE
OSTERVILLE, MA 02655                                P‐0042240 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIOTT, MARIE
920 WOLVES DEN PLACE
MURFREESBORO, TN 37128                              P‐0042241 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042242 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLTON, HAYDEN L
1292 DALMALLY DRIVE
MURFREESBORO, TN 37128                              P‐0042243 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME, ESTSANDRA J
12604 CAROLINA MEADOW LANE
CLINTON, MD 20735                                   P‐0042244 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUENSTERN, CHERYL K
4 FLOWING POND CIRCLE
OSTERVILLE, MA 02655                                P‐0042245 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2715 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 881 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042246 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAROTHERS, GRACIELA
14172 ELYSTAN CIRCLE
WESTMINSER, CA 92683                                 P‐0042247 12/19/2017    TK Holdings Inc., et al.                     $1,241.00                                                                                    $1,241.00
HARVVVEY, SUZANNE G
4275 E. GRAND AVENUE
OJAI, CA 93023                                       P‐0042248 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, MICHAEL
603 BRITTON PL
VOORHEES, NJ 08043                                   P‐0042249 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYCE, JR., WILLIAM C
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                              P‐0042250 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, SUSAN
126 OLD TAVERN ROAD
WESTON, VT 05161                                     P‐0042251 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042252 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIREMAN, LAURA S
7483 SILVER WOODS CT
BOCA RATON, FL 33433                                 P‐0042253 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLIN, REBECCA V
7330 172ND ST SW
EDMONDS, WA 98026                                    P‐0042254 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, MAUREEN
9 PEMBROOK RD
TURNERSVILLE, NJ 08012                               P‐0042255 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIREMAN, LAURA S
7483 SILVER WOODS CT
BOCA RATON, FL 33433                                 P‐0042256 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPLAWSKI, JOEL E
441 SENECA ROAD
NORTH HORNELL, NY 14843‐1037                         P‐0042257 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, TIFFANY
3014 BERNICE AVENUE
LANSING, IL 60438                                    P‐0042258 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, JULIE A
PO BOX 2279
MANTECA, CA 95336                                    P‐0042259 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVIS, SANDRA A
927 CONCORDIA LANE
ST. LOUIS, MO 63105                                  P‐0042260 12/18/2017    TK Holdings Inc., et al.                      $738.64                                                                                       $738.64
ZIMBELMAN, ROSEMARY S
4213 N BRIGHT ANGEL AVE
MERIDIAN, ID 83646                                   P‐0042261 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0042262 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLACK, ELLEN F
8612 SORANO VILLA DRIVE
TAMPA, FL 33647                                      P‐0042263 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2716 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 882 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAMILTON, ANDREA C
17301 VIA MAGDALENA
SAN LORENZO, CA 94580                               P‐0042264 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARPF, JOYCE
119 WATER STREET
NEWBURYPORT, MA 01950                               P‐0042265 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEES TIRE & SERVICE
GAGNE, LEE
PO BOX 386
TOPSHAM, ME 04086                                   P‐0042266 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTMAN, AMY B
2160 RIDGE DR APT 31
MINNEAPOLIS, MN 55416‐5639                          P‐0042267 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAYNE, MARGARET S
1307 JONES DRIVE
ANN ARBOR, MI 48105‐1820                            P‐0042268 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, MARIAN C
9552 MUIRKIRK ROAD
APARTMENT 202
LAUREL, MD 20708                                    P‐0042269 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFERSON, RICO L
2936 HALLMARK LN
APT A
ST LOUIS, MO 63125                                  P‐0042270 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORPE, TRISHA L
456 BENTLEYVILLE RD
BENTLEYVILLE, PA 15314                              P‐0042271 12/18/2017    TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
VASQUEZ, YRIS F
1098 WOODCREEK OAKS BLVD
#4001
ROSEVILLE, CA 95747                                 P‐0042272 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOVAR, EKTA
505 E HENDRYX
ALPINE, TX 79830                                    P‐0042273 12/18/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
LEDUC, NORMAN E
110 BETHEL OAKS LN
DELTONA, FL 32738                                   P‐0042274 12/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEIRICK, EDWARD W
5833 TIMBER LAND CIRCLE
FITCHBURG, WI 53711‐5173                            P‐0042275 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMASON, PATRICIA P
3741 UPLAND DRIVE
MARIETTA, GA 30066‐3060                             P‐0042276 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERBERICH, DONALD C
609 APRIL WAY
MIDDLETOWN, NJ 07748                                P‐0042277 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SANDRA C
4562 W 129 STREET #B
HAWTHORNE, CA 90250                                 P‐0042278 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLUG, VAUGHN R
17 WOOD ROAD
MORRISTOWN, NJ 07960                                P‐0042279 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOETH, WILLIAM G
1482 EAGLE SPRINGS CT
REDMOND, OR 97756                                   P‐0042280 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2717 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 883 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GENESI, BRIAN J
527 THE LANE
EBENSBURG, PA 15931                                 P‐0042281 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOCHSTETLER, JAMES D
136 CONISTON DRIVE
CLARKSVILLE, TN 37040                               P‐0042282 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JERRY D
235 WESTMINSTER DR MACKINAW I
                                                    P‐0042283 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWES, PHILIP C
7804 TURNING CREEK COURT
POTOMAC, MD 20854                                   P‐0042284 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANNACCI, LEELLA R
217 HUTCHINSON ROAD
WEST NEWTON, PA 15089                               P‐0042285 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, JERRY
P. O. BOX 308
HAGER HILL, KY 41222                                P‐0042286 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLONZAC, OLIETTE
15115 MICHELANGELO BLVD 104
DELRAY BEACH, FL 33446                              P‐0042287 12/19/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
PAUL E OSTLIE TRUSTEE
OSTLIE, PAUL E
101 EAST FIFTH STREET
SUITE 1500
ST. PAUL, MN 55101                                  P‐0042288 12/19/2017    TK Holdings Inc., et al.                   $475,000.00                                                                                  $475,000.00
SMITH, DONALD N
10983 ENGLISH ROAD
HAMPTON, GA 30228                                   P‐0042289 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042290 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042291 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMPTON, KEEMYA T
PO BOX 704101
DALLAS, TX 75370                                    P‐0042292 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERS, LONNIE
6639 N SMEDLEY ST
PHILADELPHIA, PA 19126                              P‐0042293 12/19/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CUTINO, MADELINE C
125 LONDON COURT
SAN BRUNO, CA 94066‐3905                            P‐0042294 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GYORY, MICHAEL
17 MOUNTAIN RD
IRVINGTON, NY 10533                                 P‐0042295 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEHREIN, JOHN W
3702 AFSHARI CIRCLE
FLORISSANT, MO 63034                                P‐0042296 12/19/2017    TK Holdings Inc., et al.                    $10,400.00                                                                                   $10,400.00
COLLETT, MATTHEW S
1418 RICE AVE
GAINESVILLE, TX 76240                               P‐0042297 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2718 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 884 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PAYNE, JUDITH
4836 SAPPHO AVE
JACKSONVILLE, FL 32205                             P‐0042298 12/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042299 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, RANA P
11321 PEBBLE GARDEN LANE
AUSTIN, TX 78739                                   P‐0042300 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPLAN, RHONDA
9 FRANKLIN AVENUE
BAYVILLE, NY 11709                                 P‐0042301 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, BARBARA T
44755 SAN CLEMENTE CIRCLE
PALM DESERT, CA 92260‐3516                         P‐0042302 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, DANIEL E
1095 CO RD 105
FORT PAYNE, AL 35967                               P‐0042303 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, YTWANIKO D
419 FOGGY FIELD RD
MILLEN, GA 30442                                   P‐0042304 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JERON
4300 WOODS DRIVE
APARTMENT#1834
SAN JOSE, CA 95136                                 P‐0042305 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042306 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADANANDUS, NEDRA C
PO BOX 3616
VALLEJO, CA 94591                                  P‐0042307 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, EMILY
11321 PEBBLE GARDEN LANE
AUSTIN, TX 78739                                   P‐0042308 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUMGARDNER, STEVEN J
45 RABBIT SLIDE ROAD
ETTERS, PA 17319                                   P‐0042309 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042310 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUMGARDNER, STEVEN J
45 RABBIT SLIDE ROAD
ETTERS, PA 17319                                   P‐0042311 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, ROXANNE R
204 WEATHERSTONE POINTE DR
WOODSTOCK, GA 30188                                P‐0042312 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITA, ROGER L
3206 GEORGIAN LANE
EASTON, PA 18042                                   P‐0042313 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLTZ JR, CARL H
3703 ROSEBRIAR AVE
GLENSHAW, PA 15116                                 P‐0042314 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2719 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 885 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FRANK, GLENDA M
150 HUSSON AVE APT 61
BANGOR, ME 04401                                     P‐0042315 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLTZ JR, CARL H
3703 ROSEBRIAR AVE
GLENSHAW, PA 15116                                   P‐0042316 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALCORN, JEFFREY W
168 SURFSIDE DRIVE APT #8
LEXINGTON, KY 40503                                  P‐0042317 12/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CHURCH JR , HALBERT D
5600 W PASEO DE LAS ESTRELLAS
TUCSON, AZ 85745‐9569                                P‐0042318 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONIGAN, STORMIE
21 SCOTTSDALE PLACE
DEARBORN, MI 48124                                   P‐0042319 12/18/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
WORTH CONSTRUCTION CO. INC.
24 TAYLOR AVENUE
BETHEL, CT 06801                                     P‐0042320 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, TED
1406 S. SCHOOL ST.
CHARLESTON, AR 72933                                 P‐0042321 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEWETT, LINDA M
2790 HC TURNER ROAD
PINK HILL, NC 28572                                  P‐0042322 12/18/2017    TK Holdings Inc., et al.                      $180.00                                                                                       $180.00
STOVER‐ORAMA , KRISTINA A
4305 WASHINGTON
#20
SPRINGFIELD, IL 62711                                P‐0042323 12/18/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MEDINA RODRIGUEZ, RAUL
HC05 BOX 51111
MAYAGUEZ, PR 00680 9475                              P‐0042324 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042325 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIMAJI, MICHAEL R
1651 CAPISTRANO AVE.
GLENDALE, CA 91208                                   P‐0042326 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, TERESA
29391 COUNTY ROAD 358
BUENA VISTA, CO 81211                                P‐0042327 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUSAL, ALBERT G
100 CENTURY DR
APT 7106
ALEXANDRIA, VA 22304                                 P‐0042328 12/19/2017    TK Holdings Inc., et al.                     $6,443.34                                                                                    $6,443.34
OGHAGBON, MABLE L
964 AGUSTA CT
UNION, GA 4091                                       P‐0042329 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, ANGELITA
420 GONZALES ST
TRACY, CA 95376                                      P‐0042330 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGER, TIMOTHY J
11500 E 47TH ST S
DERBY, KS                                            P‐0042331 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2720 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 886 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOVELLY, BEVERLY J
2619 S KIHEI RD #A207
KIHEI, HI 96753                                     P‐0042332 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042333 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFFMAN, AMY
423 E OSTERHOUT AVE
PORTAGE, MI 49002                                   P‐0042334 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, CYNTHIA S
P.O. BOX 25991
ALBUQUERQUE, NM 87125‐0991                          P‐0042335 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E
PALMETTO, FL 34221‐4177                             P‐0042336 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DANIELA E
17215 BENTLER ST
DETROIT, MI 48219                                   P‐0042337 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYER, DENNIS J
4229 CARLTON WAY #1111
IRVING, TX 75038                                    P‐0042338 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, JAMES E
13923 DUSTY OAKS TRAIL
BELLA VISTA, CA 96008                               P‐0042339 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, KIMBERLEY C
1504 ABERDEEN DRIVE
ALCOA, TN 37701                                     P‐0042340 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNSMORE, BARBARA
4 BAHIA LANE
OCEANSIDE, CA 92058                                 P‐0042341 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERR, CHARLES A
178 THURMAN RD
BEAUFORT, NC 28516                                  P‐0042342 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOULDITCH, JENNY
455 ARABIAN DRIVE
LINDEN, AL 36748                                    P‐0042343 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042344 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNUTH, RICHARD L
889 BETHEL SCHOOL RD
CLOVER, SC 29710                                    P‐0042345 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEFEO, PATRICK A
26 EAST PEARL ST. APT. 1
DANBURY, CT 06810‐7737                              P‐0042346 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTELLANO, DAVID
39341 WENTWORTH ST
MURRIETA, CA 92563                                  P‐0042347 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUTTON, JOANNA A
5800 NW 82ND AVENUE
TAMARAC, FL 33321                                   P‐0042348 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, DAVID D
1504 ABERDEEN DRIVE
ALCOA, TN 37701                                     P‐0042349 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2721 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 887 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
GALLO VINEYARDS INC.
600 YOSEMITE BLVD.
MODESTO, CA 95354                                    P‐0042350 12/19/2017    TK Holdings Inc., et al.                     $1,374.33                                                                                     $1,374.33
WILLIAMSON, DEVON J
1200 HAMPTON DR.
RAYMORE, MO 64083                                    P‐0042351 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKIPPER, JENNIFER M
7217 JAFFREY COURT
TALLAHASSEE, FL 32312                                P‐0042352 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VANDEVENTER, JASON R
71 EAST MOUNT AVE.
ATLANTIC HIGHLANDS, NJ 07716                         P‐0042353 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOLLINGER, JEFFREY S
1807 ROLLING BEND DRIVE
KELLER, TX 76248                                     P‐0042354 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAULINO‐GRIMES, ALICIA M
420 LOGSDON COURT
LOUISVILLE, KY 40243                                 P‐0042355 12/19/2017    TK Holdings Inc., et al.                     $1,700.00                                                                                     $1,700.00
PAGE, CHRISTINE
5624 TREESTAND COURT
GARNER, NC 27529                                     P‐0042356 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHUKWUEMEKA, VERONICA O
1702 EICHELBEGER CT,
MARINA, CA 93933                                     P‐0042357 12/19/2017    TK Holdings Inc., et al.                       $972.23                                                                                       $972.23
CARBINE, GENE
2801 MALL ROAD 12‐B
FLORENCE, AL 35630                                   P‐0042358 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMSON, BARBARA A
1200 HAMPTON DR.
RAYMORE, MO 64083                                    P‐0042359 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FIELDMAN, SCOTT J
P.O. BOX 321
LITTLEROCK, WA 98556                                 P‐0042360 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEVINE, ROBERT E
49 KNIGHTLY ROAD
HADLEY, MA 01035                                     P‐0042361 12/18/2017    TK Holdings Inc., et al.                       $357.84                                                                                       $357.84
DERBOGHOSSIAN, MARTY
5100 BABETTE AVE
LOS ANGELES, CA 90066                                P‐0042362 12/18/2017    TK Holdings Inc., et al.                     $6,840.00                                                                                     $6,840.00
BROWN, GLENDA M
402 FERN CT
FREDERICKSBURG, VA 22408                             P‐0042363 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WENDLER, SHIRLEY M
W18028 STATE HWY 153
WITTENBERG, WI 54499                                 P‐0042364 12/18/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
STEVENSON, CARLETTE R
2275 VALLEY VIEW LN #228
DALLAS, TX 75234                                     P‐0042365 12/18/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
BERTRAND, MARINA A
1747 ARROYO SIERRA AVENUE
SANTA ROSA, CA 95405                                 P‐0042366 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENFELD, JOSEPH J
5343 SUFFIELD TERRACE
SKOKIE, IL 60077                                     P‐0042367 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 2722 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 888 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COLVIN, MARY J
4287 SHADY LANE WAY
FOREST PARK, GA 30297                              P‐0042368 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILELLI, THOMAS M
6119 CLUBHURST COURT
GALLOWAY, OH 43119                                 P‐0042369 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAPTISTE, KENNETH
124‐02 103 AVENUE 2ND FL
SOUTH RICHMONDHI, NY 11419                         P‐0042370 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JEREMY M
17119 FALCONRIDGE RD
LITHIA, FL 33547                                   P‐0042371 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRUEH SR., JOHN C
3505 4 MI. ROAD N W
GRAND RAPIDS, MI 49544                             P‐0042372 12/18/2017    TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
GOFF, JOSHUA A
5552 LEMONTREE LANE
GULF SHORES, AL 36542                              P‐0042373 12/18/2017    TK Holdings Inc., et al.                    $14,986.72                                                                                   $14,986.72
BROWN, GLENDA M
402 FERN CT
FREDERICKSBURG, VA 22408                           P‐0042374 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBLE, MICHAEL A
509 WOODLAND DR
BELLEFONTAINE, OH 43311                            P‐0042375 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTENSEN, HENRY N
PO BOX 5
HIGHLAND MILLS, NY 10930                           P‐0042376 12/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
AINGER, ANTHONY A
1425 10TH AVE. NORTH
FORT DODGE, IA 50501                               P‐0042377 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JOHN J
103 E ST. SE
WASHINGTON, DC 20003                               P‐0042378 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPLAN, LEE
2175 PINEWOOD ROAD
DULUTH, MN 55803‐8722                              P‐0042379 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELORME, SCOTT M
444 CLOVER DR
LEBANON, IL 62254                                  P‐0042380 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042381 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042382 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDROP, MARIAN
5100 SANTOS DR E
MOBILE, AL 36619                                   P‐0042383 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042384 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2723 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 889 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RAULSTON, RAYMOND R
5543 ADOBE FALLS RD
UNIT 2
SAN DIEGO, CA 92120                                P‐0042385 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042386 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042387 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, ANGELITA
420 GONZALES ST
TRACY, CA 95376                                    P‐0042388 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPLAN, AVE
2917 MUESERBUSH COURT
LANHAM, MD 20706                                   P‐0042389 12/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
STAVROS, ANTHONY J
20447 N. ILLINOIS ROUTE 83
LINCOLNSHIRE, IL 60069‐9708                        P‐0042390 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSSHANS, THERICA E
2111 TERRACE GATE LANE
HOUSTON, TX 77089                                  P‐0042391 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042392 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SUE E
SUE AND RICK LEE
3801 21ST STREET
LEAVENWORTH, KS 66048                              P‐0042393 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, CLARE E
22 HACIENDA CIRCLE
ORINDA, CA 94563                                   P‐0042394 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAUKE, PAUL R
PO BOX 3041
POINT PLEASANT, NJ 08742                           P‐0042395 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN JR, GLENN D
4130 ARCHCREEK WAY
BUFORD, GA 30519                                   P‐0042396 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042397 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROETKER, KATHERINE R
1522 SAN FRANCISCO AVE NE
OLYMPIA, WA 98506                                  P‐0042398 12/19/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
GARCIA, JOSE L
JOSE LUIS GARCIA
3100 U.S. HWY 83 NORTH
ZAPATA, TX 78076                                   P‐0042399 12/19/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
LEE, RICHARD T
RICK AND SUE LEE
3801 21ST STREET
LEAVENWORTH, KS 66048                              P‐0042400 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2724 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 890 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NRL FEDERAL CREDIT UNION
ANDRADE, ANGELICA M
2104 I STREET NE APT 201
WASHINGTON, DC 20002                                P‐0042401 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMAN, BRUCE G
3374 SW WEST GLOBE STREET
PORT ST LUCIE, FL 34953                             P‐0042402 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LARRY A
813 LULLWATER DRIVE
OVIEDO, FL 32765                                    P‐0042403 12/18/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
SHIMKUS, ANTHONY J
1112 COVINGTON DRIVE
LEMONT, IL 60439                                    P‐0042404 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIETZE, DAVID L
2013 MORCAMBE BAY
NEW LENOX, IL 60451                                 P‐0042405 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUBUCHONT, JOHN B
711 HOUSTON DR
MONROE, NC 28110                                    P‐0042406 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARTHWORK ENTERPRISES, INC
SIRES, SUSAN B
PO BOX 726
MUKILTEO, WA 98275                                  P‐0042407 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042408 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
A.STUCKI COMPANY
DOBIES, STEPHEN
2101 CRESTWOOD DRIVE
MCDONALD, PA 15057                                  P‐0042409 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIGGS, STEPHANIE D
3698 S ESCALON BELLOTA RD
FARMINGTON, CA 95230                                P‐0042410 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, PHILLIP W
1351 MERRIWEATHER CT.
WIXOM, MI 48393                                     P‐0042411 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUBUCHONT, JESSICA L
711 HOUSTON DR
MONROE                                              P‐0042412 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALMANZA, ELIZABETH
159 SARATOGA DR
SAN ANTONIO, TX 78213                               P‐0042413 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVISON, JOHN T
18652 RUNNYMEDE STREET
RESEDA, CA 91335                                    P‐0042414 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E
PALMETTO, FL 34221‐4177                             P‐0042415 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042416 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042417 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2725 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 891 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRIGGS, DAWN C
3698 S ESCALON BELLOTA RD
FARMINGTON, CA 95230                                P‐0042418 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STASI, PAUL
10 S. LAKE AVENUE
ALBANY, NY 12203                                    P‐0042419 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALENDRA, BALAKRISHNA
6930 KINDLER DR
NEW ALBANY, OH 43054                                P‐0042420 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, KATHLEEN M
23 REVERE PLACE
RIDGEFIELD, CT 06877                                P‐0042421 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONOUKOUIN, LIE G
8630 COPPER CANYON WAY
ANTELOPE, CA 95843                                  P‐0042422 12/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BROWN, RYAN S
826 N. FLORENCE ST.
BURBANK, CA 91505                                   P‐0042423 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRONS, TYLER
5345 LA CRESCENTA
YORBA LINDA, CA 92887                               P‐0042424 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, ANGELITA
420 GONZALES ST
TRACY, CA 95376                                     P‐0042425 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANTHONY S
626 JEANETTE LANE
SANTA ANA, CA 92705                                 P‐0042426 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, VALERIE D
8831 LOTTSFORD ROAD
APARTMENT 521
UPPER MARLBORO, MD 20774                            P‐0042427 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHINNI, JOHN F
1501 MERIDETH DR
COLUMBIA, MO 65203                                  P‐0042428 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGHAGBON, MABLE L
NO ADDRESS PROVIDED
                                                    P‐0042429 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANTHONY S
626 JEANETTE LANE
SANTA ANA, CA 92705                                 P‐0042430 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042431 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLO VINEYARDS INC.
600 YOSEMITE BLVD
MODESTO, CA 95354                                   P‐0042432 12/19/2017    TK Holdings Inc., et al.                     $1,374.33                                                                                    $1,374.33
FUNDERBURG, KURT M
4218 BELLTOWN RD
OXROD, NC 27565                                     P‐0042433 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0042434 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ALLISON R
819 CONGRESS ST APT 2
PORTLAND, ME 04102                                  P‐0042435 12/18/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
                                                                                         Page 2726 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 892 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0042436 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUNNEY, BOBBY L
1313 WEST FOURTH STREET
WINSLOW, AZ 86047                                   P‐0042437 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, ERIKA T
2400 DOUGLAS MCARTHUR DRIVE
STARKVILLE, MS 39759                                P‐0042438 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AINGER, BARBARA J
2755 DAVIS AVE
EAGLE GROVE, IA 50533                               P‐0042439 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0042440 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0042441 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTRIP, DONNA C
2966 LAKESIDE VILLA DR.
ORANGE PARK, FL 32073                               P‐0042442 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLVIN, RHONDA L
414 LAMAR ST APT B
FORT VALLEY, GA 31030                               P‐0042443 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042444 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLAM, DAVID W
2639 TAMPA DRIVE
WOLVERINE LAKE, MI 48390                            P‐0042445 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MAIMA
3208 QUIET TREE GROVE
OLD HICKORY, TN 37138                               P‐0042446 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERHELMAN, RHONDA F
3 TIMBER TRL
DEKALB, IL 60115                                    P‐0042447 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042448 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042449 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMEOLA, ZACHARIAH J
8566 W. WOODARD DR.
LAKEWOOD, CO 80227                                  P‐0042450 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHACHIYAN, MARIA
149 HEATH MEADOW PL
SIMI VALLEY, CA 93065                               P‐0042451 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2727 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 893 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGOTN, TX 76004‐3231                            P‐0042452 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIE, KIM L
3345 SWAIM CT.
SACRAMENTO, CA 95838                                P‐0042453 12/19/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042454 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKINNER, GLEN D
6509 KINGSWOOD DR
FT WORTH, TX 76133                                  P‐0042455 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
, NC 12345                                          P‐0042456 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODLUCK, MARION
1812 SUNSHINE TERRACE SE
ALBUQUERQUE, NM 87106
ALBUQUERQUE, NM 87106                               P‐0042457 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, DONNIE R
1515 POYDRAS ST., SUITE 1400
NEW ORLEANS, LA 70112                               P‐0042458 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042459 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURDLE, MICHAEL W
3143 CHRISTINE ROAD
MEMPHIS, TN 38118                                   P‐0042460 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUCK, ARIELLE E
2 WHITETAIL LANE
DUNCANNON, PA 17020                                 P‐0042461 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANES, GERALDINE M
9722 ZUNI LANE
GILROY, CA 95020                                    P‐0042462 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAREY, JAMES
271 GREEN MEADOW TRAIL
HOLLY LAKE RANCH, TX 75765                          P‐0042463 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUR, LAKHVIR
115‐72 LEFFERTS BLVD.
SOUTH OZONE PARK, NY 11420                          P‐0042464 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKEY JR, JOHN M
5508 REDLAND DR
SAN DIEGO, CA 92115‐2215                            P‐0042465 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042466 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DHILLON, HARRY
2271 SARAH CT
SIGNAL HILL, CA 90755                               P‐0042467 12/19/2017    TK Holdings Inc., et al.                    $19,675.00                                                                                   $19,675.00
ROUNDTREE‐BLAKE, MATTIE L
930 WEST MAGNOLIA STREET APT.
VALDOSTA, GA 31601                                  P‐0042468 12/19/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
                                                                                         Page 2728 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 894 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JACOBS, SAMUEL S
1530 N ELK GROVE AVE
UNIT M
CHICAGO, IL 60622                                  P‐0042469 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042470 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042471 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, PATRICK E
688 RIDGEWAY DRIVE
TAYLOR MILL, KY 41015                              P‐0042472 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042473 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAUSTO, JUAN C
7072 MADERA DR
GOLETA, CA 93117                                   P‐0042474 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHARES, MARY
3229 E KRISTAL WAY
PHOENIX, AZ 85050                                  P‐0042475 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, MARY
2408 GSOHEN AVENUE
HENDERSON, NV 89074                                P‐0042476 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042477 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042478 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042479 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS JR., CLARENCE B
945 WIRE RD.
NEESES, SC 29107                                   P‐0042480 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, LAWRENCE F
5155 EAGLES NEST
AUBURN, CA 95603                                   P‐0042481 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042482 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, WILLIAM
482 PROSPECT AVENUE
DUMONT, NJ 07628                                   P‐0042483 12/18/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
MURADYAN, VARUZH
1021 E. ANGELENO AVE.
BURBANK, CA 91501                                  P‐0042484 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2729 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 895 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FROWNER, EBONEE
29970 GRANDVIEW ST
INKSTER, MI 48141                                   P‐0042485 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, MISTY H
20519 US HWY 264
SWANQUARTER, NC 27885                               P‐0042486 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOBKA, SHIRLEY A
7035 W. SUNNYSIDE
NORRIDGE, IL 60706                                  P‐0042487 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, REGINA R
2133 E 17TH STREET
BREMERTON, WA 98310                                 P‐0042488 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHN JULES, SABRINA
NO ADDRESS PROVIDED
                                                    P‐0042489 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHA, PROBIR K
8020 BROADWAY, APT. 6H
ELMHURST, NY 11373                                  P‐0042490 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042491 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAWCZYK, EDWARD T
9223 SW 12TH STREET
LEES SUMMIT, MO 64064                               P‐0042492 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORPUZ, SILVERIO J
658 NEW COMPTON DRIVE
SAN JOSE, CA 95136                                  P‐0042493 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAALOUF, SERGE
8733 E FAIRVIEW AVE
SAN GABRIEL, CA 91775                               P‐0042494 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAWCZYK, EDWARD T
9223 SW 12TH STREET
LEES SUMMIT, MO 64064                               P‐0042495 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSMEISSL, JOHN A
2704 BRACKETT
YAKIMA, WA 98902                                    P‐0042496 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042497 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAWCZYK, JESSICA A
9223 SW 12TH STREET
LEES SUMMIT, MO 64064                               P‐0042498 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, JESSICA A
4940 N 22ND ST
MILWAUKEE, WI 53209                                 P‐0042499 12/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ROSSMEISSL, JOHN A
2704 BRACKETT
YAKIMA, WA 98902                                    P‐0042500 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042501 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2730 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 896 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CLABBY, BARBARA L
2420 N BRIGHTON STREET
UNIT B
BURBANK, CA 91504                                   P‐0042502 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORPUZ, SILVERIO J
658 NEW COMPTON DRIVE
SAN JOSE, CA 95126                                  P‐0042503 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042504 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISWELL, MATTHEW J
1006 TIMBERFIELD DR
BALLWIN, MO 63021                                   P‐0042505 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGIN, CANDACE G
125 COBBLER CIR
PITTSBURGH, PA 15212                                P‐0042506 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEAR, DONNA M
273 PAT LANE
FAIRBORN, OH 45324                                  P‐0042507 12/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042508 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENTNER, SUSAN J
3072 VIA SERENA N
UNIT A
LAGUNA WOODS, CA 92637‐0418                         P‐0042509 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALEA, FLORENCE M
603 RAPPOLLA ST
BALTIMORE, MD 21224                                 P‐0042510 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYKINS, JACKIE A
693 ROBBINS RD
SARDINIA, OH 45171                                  P‐0042511 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042512 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLOWS, MARK
2032 DENTON CT
ROCKLIN, CA 95765                                   P‐0042513 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDEN, GREGG
2723 ORDWAY ST NW APT 6
WASHINGTON, DC 20008‐5046                           P‐0042514 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042515 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYS, ANTOINETTE
15886 LASSELLE STREET UNIT D
MORENO VALLEY, CA 92551                             P‐0042516 12/19/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
RUPPRECHT, ERHARDT O
8507 CAMDEN STREET
ALEXANDRIA, VA 22308                                P‐0042517 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2731 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 897 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HENRY, MADGE D
2101 BUSHKILL PARK DRIVE
EASTON, PA 18040‐2209                              P‐0042518 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042519 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042520 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042521 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042522 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042523 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042524 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042525 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042526 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042527 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042528 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042529 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042530 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042531 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2732 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 898 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042532 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIZONT, CHARLES G
101 PHILLIP ST
NANTICOKE, PA 18634‐4425                           P‐0042533 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHMAN, RORY R
24 CHASE LANE
ITHACA, NY 14850                                   P‐0042534 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDY, JOHN
5326 KIRTLAND AVENUE
LAKEWOOD, CA 90713                                 P‐0042535 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHLM, ANDREA J
1603 2ND AVE SW
BUFFALO, MN 55313                                  P‐0042536 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOERTH, KRISTIN
9939 JULIAN CT
WESTMINSTER, CO 80031                              P‐0042537 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAILOR, JAGDISH S
31 MYRON STREET
CLIFTON, NJ 07014‐1325                             P‐0042538 12/18/2017    TK Holdings Inc., et al.                      $486.00                                                                                       $486.00
PURDY, ROSE E
1960 STOCKTON WALK LANE
SNELLVILLE, GA 30078                               P‐0042539 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARS, MATTHEW A
3272 S. BUMBY AVE
ORLANDO, FL 32806                                  P‐0042540 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS324, STEPHANIE M
1205 S MEADOWS PKWY
# E1034
RENO, NV 89521‐3915                                P‐0042541 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYHAL, DENISE A
6130 ROCKHURST WAY
GRANITE BAY, CA 95746                              P‐0042542 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER‐EMONT, SHERYL R
101 PINES LAKE DRIVE EAST
WAYNE, NJ 07470‐5006                               P‐0042543 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWIE, CRAIG H
2044 DRIFTWOOD LN.
OREGON, OH 43616                                   P‐0042544 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, SUSAN
2420 ISABELLA ST
EVANSTON, IL 60201                                 P‐0042545 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, DORIS V
P.O. BOX 45
WHITE PLAINS, VA 23893                             P‐0042546 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNELLY, JENNIFER L
6512 N CYPRESS AVENUE
KANSAS CITY, MO 64119                              P‐0042547 12/19/2017    TK Holdings Inc., et al.                      $850.00                                                                                       $850.00
RYHAL, DENISE A
6130 ROCKHURST WAY
GRANITE BAY, CA 95746                              P‐0042548 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVELING POOCH PALACE LLC
101 PINES LAKE DRIVE EAST
WAYNE, NJ 07470‐5006                               P‐0042549 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2733 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 899 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SPROWSO, MICHAEL P
8504 NW 114TH STREET
OKLAHOMA CITY, OK 73162‐2237                        P‐0042550 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNELLY, STEPHEN
6512 N CYPRESS AVENUE
KANSAS CITY, MO 64119                               P‐0042551 12/19/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
GOLDMAN, JERRY
2420 ISABELLA ST
EVANSTON, IL 60201                                  P‐0042552 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWIE, CRAIG H
2044 DRIFTWOOD LN.
OREGON, OH 43616                                    P‐0042553 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAIN, STEPHEN S
4776 LEGION RD
HOPE MILLS, NC 283481                               P‐0042554 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, CINDY A
18925 NW 43 COURT
MIAMI GARDENS, FL 33055                             P‐0042555 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROWSO, MICHAEL P
8504 NW114TH STREET
OKLAHOMA CITY, OK 73162‐2237                        P‐0042556 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNION, DANIEL G
2216 28TH AVENUE SOUTH
MINNEAPOLIS, MN 55406                               P‐0042557 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNELLY, STEPHEN M
6512 N CYPRESS AVENUE
KANSAS CITY, MO 64119                               P‐0042558 12/19/2017    TK Holdings Inc., et al.                      $850.00                                                                                       $850.00
ANDERSON, LAWRENCE R
6285 ABLE ST NE
FRIDLEY, MN 55432                                   P‐0042559 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, TIMOTEA S
1215 MARILYN DRIVE
BATON ROUGE, LA 70815                               P‐0042560 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUPREY, PAUL J
4671 WARNER AVE
#237
HUNTINGTON BEACH, CA 92649                          P‐0042561 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUSCH, JILL M
18215 HAYES PLZ
OMAHA, NE 68135                                     P‐0042562 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROWSO, MICHAEL P
8504 NW114TH STREET
OKLAHOMA CITY 73162‐2237                            P‐0042563 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNNINGHAM, LINDA H
NO ADDRESS PROVIDED
                                                    P‐0042564 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, TIMOTEA S
1215 MARILYN DRIVE
BATON ROUGE, LA 70815                               P‐0042565 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, DONNA M
3 BURLWOOD DR
ALBANY, NY 12205‐1802                               P‐0042566 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAHM, NICHOL
1535 N HORNE UNIT 117
MESA, AZ 85203                                      P‐0042567 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2734 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 900 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BREAZEALE, DAN B
4824 NE 23 AVE APT 6
FORT LAUDERDALE, FL 33308                          P‐0042568 12/19/2017    TK Holdings Inc., et al.                      $192.00                                                                                       $192.00
HAN, CHUNWANG
6427 ESCALLONIA DR.
NEWARK, CA 94560                                   P‐0042569 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNOR, PAMELA S
1422 1/2 1ST AVE E.
NEWTON, IA 50208                                   P‐0042570 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, BENJAMIN J
363 SNIPATUIT RD.
ROCHESTER, MA 02770                                P‐0042571 12/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LI, SHAOMENG
770 W MOORHEAD CIR, APT D
BOULDER, CO 80305                                  P‐0042572 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTLEUR, JOHN L
6095 DENISE DRIVE
NORTH RIDGEVILLE, OH 44039                         P‐0042573 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOCH, BROCK C
586 SOUTH ROUTE 183
SCHUYLKILL HAVEN, PA 17972                         P‐0042574 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZINGSHEIM, MICHAEL J
2501 ROCKDALE AVE
LANSING, MI 48917                                  P‐0042575 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUE BROTHERS CONTRUCTION INC
DUE, LANCE
5014 NARRAGANSETT AVE APT 10
SAN DIEGO, CA 92107                                P‐0042576 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENTZ, MARK
1541 MANASCO CIRCLE
FOLSOM, CA 95630‐7348                              P‐0042577 12/19/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
MURADYAN, ARMINE
1021 E. ANGELENO AVE.
BURBANK, CA 91501                                  P‐0042578 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FROWNER, EBONEE
29970 GRANDVIEW ST
INKSTER, MI 48141                                  P‐0042579 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARROW, ROBERT L
27681 BLOSSOM HILL ROAD
LAGUNA NIGUEL, CA 92677                            P‐0042580 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CENTURY CONSTRUCTION WEST
MURADYAN, VARUZH
1021 E. ANGELENO AVE.
BURBANK, CA 91501                                  P‐0042581 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, ARLIN L
19136 SE 47TH PL
ISSAQUAH, WA 98027                                 P‐0042582 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVERINO, JULIAN
773 AVENUE E
BAYONNE, NJ 07002                                  P‐0042583 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAHLE, RHETT C
8442 DOLF CT
RIVERSIDE, CA 92508                                P‐0042584 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVALLEY, MELANIE A
61 HIGHLAND RD.
MERRIMAC, MA 01860                                 P‐0042585 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2735 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 901 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EBERSPACHER, CHRIS
4072 SCRIPPS AVE
PALO ALTO, CA 94306                                 P‐0042586 12/19/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HOLLENSTEIN, SANDRA
2635 PLANTERS POINTE BLVD
MT PLEASANT, SC 29466                               P‐0042587 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBORN, CRAIG H
24644 QUEEN ANNES LACE
ATHENS, AL 35613‐8244                               P‐0042588 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL, CAROL V
1913 POPPY LANE
MODESTO, CA 95307                                   P‐0042589 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBORN, CRAIG H
24644 QUEEN ANNES LACE
ATHENS, AL 35613‐8244                               P‐0042590 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROWSO, .MICHAEL P
8504 NW 114TH STREET
OKLAHOMA CITY, OK 73162‐2237                        P‐0042591 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOCANTINS, WILLIAM H
913 6TH ST APT 2
SANTA MONICA, CA 90403                              P‐0042592 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, KEWANNA K
19806 BRAECOVE CIRCLE
RICHMOND, TX 77407                                  P‐0042593 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, JAMES M
3 BURLWOOD DR
ALBANY, NY 12205‐1802                               P‐0042594 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISTOVSKI, LAURA
22 WARD ST.
ROCHELLE PARK, NJ 07662                             P‐0042595 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, RODRIGO
14165 SARANAC DR
WHITTIER, CA 90604                                  P‐0042596 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWIE, CRAIG H
2044 DRIFTWOOD LN.
OREGON, OH 43616                                    P‐0042597 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROWSO, MICHAEL P
8504 NW114TH STREET
OKLAHOMA CITY, OK 73162‐2237                        P‐0042598 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, DONNA M
3 BURLWOOD DR
ALBANY, NY 12205‐1802                               P‐0042599 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYHAL, DENISE A
6130 ROCKHURST WAY
GRANITE BAY, CA 95746                               P‐0042600 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWIE, CRAIG H
2044 DRIFTWOOD LN.
OREGON, OH 43616                                    P‐0042601 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOT APPLICABLE
KNIGHT, MICHAEL D
205 PEBBLE CREEK DRIVE
JACKSONVILLE, AL 36265‐8929                         P‐0042602 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, EMILY
788 COUNTRY ROAD
MONTEREY PARK, CA 91755                             P‐0042603 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2736 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 902 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KENDALL, TROY W
7933 WINTER VIEW CT.
EL CAJON, CA 92021                                  P‐0042604 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JOANNA E
1109 MINNESOTA COURT E.
SHAKOPEE, MN 55379                                  P‐0042605 12/19/2017    TK Holdings Inc., et al.                     $1,848.00                                                                                    $1,848.00
FEDERICO, ROBERT A
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                P‐0042606 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEDERICO, ROBERT A
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                P‐0042607 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEDERICO, ROBERT A
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                P‐0042608 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JUAN
10639 EVENINGWOOD CT
TRINITY, FL 34609                                   P‐0042609 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADAICH, SUSAN J
5210 E VISTA ST
LONG BEACH, CA 90803                                P‐0042610 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEDERICO, ROBERT A
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                P‐0042611 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWMAN, REBEKAH A
REBEKAH BOWMAN
631 13TH ST #2
SAN DIEGO, CA 92154                                 P‐0042612 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, BELINDA S
645 HUNTINGDON ST
ELON, NC 27244                                      P‐0042613 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEDERICO, ROBERT A
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                P‐0042614 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILBRIDE, MICHAEL R
25 MAMMOTH RD
HOOKSETT, NH 03106                                  P‐0042615 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, STEPHAN
95 EDINBORO LANE
READING, PA 19605                                   P‐0042616 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLOVNEVA, GALINA
1221 DRURY COURT APT.121
MAYFIELD HEIGHTS, OH 44124                          P‐0042617 12/19/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
CHEGNE, PECK
2828 WISCONSIN AVE NW
APT #501
WASHINGTON, DC 20007                                P‐0042618 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPISAK, ANDREW W
8113 CHARS LANDING COURT
SPRINGFIELD, VA 22153                               P‐0042619 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, SUNSHINE M
140 E 29TH ST
DURANGO, CO 81301                                   P‐0042620 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, KA YEE
788 COUNTRY ROAD
MONTEREY PARK, CA 91755                             P‐0042621 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2737 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 903 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LAM, KA YEE
788 COUNTRY ROAD
MONTEREY PARK, CA 91755                              P‐0042622 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, IRMA W
251 CARMEN DRIVE
ARNAUDVILLE, LA 70512                                P‐0042623 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, SARAH A
PO BOX 58
CARLE PLACE, NY 11514                                P‐0042624 12/19/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SPISAK, KATHLEEN M
2871 BELLE FLEUR WAY
SACRAMENTO, CA 95833‐3504                            P‐0042625 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUADIZ, TONYA
2506 APPALACHIA DRIVE
GARLAND, TX 75044                                    P‐0042626 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SCHALLON, CARRIE L
16136 S. OAKMONT STREET
OVERLAND PARK, KS 66221                              P‐0042627 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, KA YEE
788 COUNTRY ROAD
MONTEREY PARK, CA 91755                              P‐0042628 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARES, JOSE C
4050 TROPICAL DR.
SAN ANTONIO, TX 78218                                P‐0042629 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERN, JACOB M
927 ECHO RIDGE DRIVE
DUNCAN, SC 29334                                     P‐0042630 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLE, JOANNA H
6440 FAIRVIEW RD
HOLLISTER, CA 95023                                  P‐0042631 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACLUYSE, DOUGLAS C
3955 N 800 E
KOKOMO, IN 46901                                     P‐0042632 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERN, JACOB M
927 ECHO RIDGE DRIVE
DUNCAN, SC 29334                                     P‐0042633 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKUPIEN, JOHN A
5904 WEST WARWICK
CHICAGO, IL 60634                                    P‐0042634 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ANTHONY E
PO BOX 236
KURTISTOWN, HI 96760                                 P‐0042635 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMBERT, KENNETH L
NO ADDRESS PROVIDED
                                                     P‐0042636 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANG, ERNEST J
1 MAYWOOD AVE
PLEASANT RIDGE, MI 48069                             P‐0042637 12/19/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
VAN HOLSTEIJN, DEVIN A
1241 TWIN LEAF AVENUE
TIFFIN, IA 52340                                     P‐0042638 12/19/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MIMS LAMBERT, NORMA J
NO ADDRESS PROVIDED
                                                     P‐0042639 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2738 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 904 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MOLIVER, MICHELE
2034 SUFFOLK DR
HOUSTON, TX 77027                                  P‐0042640 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, MARGARITA
6806 KNIGHTS HAVEN
LIVE OAK, TX 78233                                 P‐0042641 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEIGLER, MARTHA A
88 PINE FOREST DR
WEAVERVILLE, NC 28787                              P‐0042642 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, MICHAEL A
PO BOX 396
GIRDWOOD, AK 99587‐0396                            P‐0042643 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHASEMI, HASSAN F
1 TRADITION PL
IRVINE, CA 92602                                   P‐0042644 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEKEL, COURTNEY A
1620 NE ROCK STREET
BENTONVILLE, AR 72712                              P‐0042645 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BHARADWAJ, SURESH
12353 CREEKVIEW DR
UNIT 75
SAN DIEGO, CA 92128                                P‐0042646 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKLIN, FREDERICK C
6417 LONDON
DETROIT, MI 48221                                  P‐0042647 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUVOROV, YAKOV
6362 VEGAS DR.
SAN JOSE, CA 95120                                 P‐0042648 12/19/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PETERS, VICKI L
312 N. ORCHARD AVE.
FULLERTON, CA 92833                                P‐0042649 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, MARSHA
PO. BOX 480074
LOS ANGELES, CA 90048                              P‐0042650 12/20/2017    TK Holdings Inc., et al.                      $436.00                                                                                       $436.00
RUZICKA, MATTHEW C
4324 DEL RIDGE DR.
HIGH RIDGE, MO 63049                               P‐0042651 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JANE
94‐570 MULEHU STREET
MILILANI, HI 96789                                 P‐0042652 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELMORE, SEAN M
621 NAVARRE AVE
CORAL GABLES, FL 33134                             P‐0042653 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, HARLY B
3349 ROXANNE AVENUE
LONG BEACH, CA 90808                               P‐0042654 12/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BUCCELLI, PAUL
1050 E RAMON RD UNIT 51
PALM SPRINGS, CA 92264                             P‐0042655 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EWBANK, KEVIN W
4308 CANNOCK DRIVE
MCKINNEY, TX 75070                                 P‐0042656 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOWDER, ADRIENNE L
1905 CALYDON COURT
MURFREESBORO, TN 37128                             P‐0042657 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2739 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 905 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GARRISON, TORRANCE S
7062 FOX ST
DENVER, CO 80221                                    P‐0042658 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTAN, GERALD J
715 E CLARENDON AVE
ARLINGTON HEIGHT, IL 60004                          P‐0042659 12/20/2017    TK Holdings Inc., et al.                      $105.00                                                                                       $105.00
WOODS, KEEYA M
1458 ROBERTS ROAD
MEMPHIS, TN 38106                                   P‐0042660 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HACKER, ARIEL
432 E KIOWA STREET
COLORADO SPRINGS, CO 80903                          P‐0042661 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SASS, CAROL L
24350 GENESEE VILLAGE ROAD
GOLDEN, CO 80401                                    P‐0042662 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORREIA, ELYSSA R
PO BOX 5444
HILO, HI 96720                                      P‐0042663 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORREIA, ERNEST E
PO BOX 5444
HILO, HI 96720                                      P‐0042664 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORREIA, JENA D
PO BOX 5444
HILO, HI 96720                                      P‐0042665 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONNAVALLI, POORNIMA S
1357 S BLANEY AVE
SAN JOSE, CA 95129                                  P‐0042666 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, AUDREY
1361 STARBUCK STREET
FULLERTON, CA 92833                                 P‐0042667 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDT, NANCY S
NANCY S. SANDT
2411 CECELIA AVE
MARYVILLE, TN 37804                                 P‐0042668 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, FRANK W
23985 JACKSON ST.
PLAQUEMINE, LA 70764                                P‐0042669 12/20/2017    TK Holdings Inc., et al.                    $20,175.00                                                                                   $20,175.00
WOODRUFF, KIRSTEN
18627 AVENUE CAPRI
LUTZ, FL 33558                                      P‐0042670 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSTOS, RENATO
468 90TH ST APT 205
DALY CITY, CA 94015                                 P‐0042671 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, MICHAEL A
PO BOX 396
GIRDWOOD, AK 99587‐0396                             P‐0042672 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, JIMMY
2425 SAN SIMON ST
TUSTIN, CA 92782                                    P‐0042673 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHLMAN, MATTHEW B
7139 PIT RD
REDDING, CA 96001                                   P‐0042674 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROOKS, ROSA
3607 AVENUE N
GALVESTON, TX 77550                                 P‐0042675 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2740 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 906 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SUGERMAN, CYNTHIA S
124 N WHISTLER
B‐4
FREEPORT, IL 61032                                   P‐0042676 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAER, BARBARA A
281 DOG RIDGE
ASHLAND, KY 41102                                    P‐0042677 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROENSPIE, BECKY A
PO BOX 1403
LOCKEFORD, CA 95237                                  P‐0042678 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUA, DAMING
3831 S HERMITAGE AVE
CHICAGO, IL 60609                                    P‐0042679 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHACK, TERENCE S
4904 OLYMPIA DRIVE
INDIANAPOLIS, IN 46228                               P‐0042680 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, MILA
95‐668 WIKAO ST #J203
MILILANI, HI 96789                                   P‐0042681 12/20/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
EDGELL, DENISE T
PO. BOX 501
WESTMINSER, CA 92684                                 P‐0042682 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUO, YUFENG
3399 STRADA CIRCOLARE
SAN JOSE, CA 95135                                   P‐0042683 12/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MILLER, DAVAUGHN L
1926 HELTON RD
YADKINVILLE, NC 27055                                P‐0042684 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORONA, AYELET
11940 WEDDINGTON ST
UNIT 16
VALLEY VILLAGE, CA 91607                             P‐0042685 12/20/2017    TK Holdings Inc., et al.                    $13,000.00                                                                                   $13,000.00
CASTANEDA, JOANNE P
3080 BOARDWALK STREET
PLEASANTON, CA 94588                                 P‐0042686 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, VERNA J
3706 S. MAIN ST.
PINE BLUFF, AR 71601                                 P‐0042687 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNNINGHAM, TONYA R
203 MUSE DR
WINCHESTER, VA 22603                                 P‐0042688 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINNACLE POOLS, INC.
JURECKA, JIRI
45002 SONIA DR
LAKE ELSINORE, CA 92532                              P‐0042689 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINNACLE POOLS, INC.
JURECKA, JIRI
45002 SONIA DR
LAKE ELSINORE, CA 92532                              P‐0042690 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JURECKA, JIRI
45002 SONIA DR
LAKE ELSINORE, CA 92532                              P‐0042691 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNELLY, WILBUR W
1650 ARCHSTONE DR.
CUMMING, GA 30041‐2180                               P‐0042692 12/18/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00

                                                                                          Page 2741 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 907 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CARROLL COUNTY COMMISSIONERS
OHLER, JEFFREY L
119 S. LISBON STREET, SUITE 2
CARROLLTON, OH 44615                               P‐0042693 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SADE T
1988 BADER AVENUE SW
ATLANTA, GA 30310                                  P‐0042694 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARPE, SHIRLEY G
1832 SW SEA HOLLY WAY
PALM CITY, FL 34990‐8531                           P‐0042695 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMASON, RHEVA M
7894 LA MIRADA DRIVE
BOCA RATON, FL 33433                               P‐0042696 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARONE, MEREDITH L
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                P‐0042697 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINNACLE POOLS, INC.
JURECKA, JIRI
45002 SONIA DR
LAKE ELSINORE, CA 92532                            P‐0042698 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERLIN, CHRISTOPHE M
49 CONVERSE ST
WAKEFIELD, MA 01880                                P‐0042699 12/20/2017    TK Holdings Inc., et al.                     $2,102.93                                                                                    $2,102.93
JURECKA, JIRI
45002 SONIA DR
LAKE ELSINORE, CA 92532                            P‐0042700 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARIGLIO, PAOLA
1101 TALLAHASSEE DR
DENTON, TX 76208                                   P‐0042701 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON‐BELLIARD, MELISSA C
115 N BROADWAY
HAVERHILL, MA 01832‐2914                           P‐0042702 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON‐BELLIARD, MELISSA C
115 N BROADWAY
HAVERHILL, MA 01832                                P‐0042703 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHARAKA M
9909 KANIS ROAD
LITTLE ROCK, AR 72205                              P‐0042704 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKE JR, NATHANIEL
73 NADEN AVE
IRVINGTON, NJ 07111                                P‐0042705 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAI, REGINA K
2104 OLD SPARTA RD
ROCKY MOUNT, NC 27804                              P‐0042706 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALE, CARLA M
5570 WANDA WAY
HAMILTON, OH 45011                                 P‐0042707 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE SR., ASHON G
3206 ANDERSON DR.
FORT PIERCE, FL 34946                              P‐0042708 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRKHUFF, RONALD J
105 WILSON CIRCLE
CARROLLTON, GA 30117                               P‐0042709 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANFORD, BONNIE M
116 PINEPOINT DR
GAFFNEY, SC 29341                                  P‐0042710 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2742 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 908 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RAGHUNATH, RAJENDRA
101 MERIWOOD DRIVE
KISSIMMEE, FL 34743                                 P‐0042711 12/20/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
RAGHUNATH, RAJENDRA
101 MERIWOOD DRIVE
KISSIMMEE, FL 34743                                 P‐0042712 12/20/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
OLSON, ALFRED M
124 W. PROSPECT ST.
STOUGHTON, WI 53589                                 P‐0042713 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGHUNATH, RAJENDRA
101 MERIWOOD DRIVE
KISSIMMEE, FL 34743                                 P‐0042714 12/20/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
PITRE, JOHN D
12304 FT CAROLINE RD
JACKSONVILLE, FL 32225                              P‐0042715 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, WILLIAM B
2049 BANCROFT LANE
MOUNT PLEASANT, SC 29466                            P‐0042716 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGHUNATH4348, RAJENDRA
101 MERIWOOD DRIVE
KISSIMMEE, FL 34743                                 P‐0042717 12/20/2017    TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
WOOLARD, PHYLLIS B
1457 S WHITE POST ROAD
BATH, NC 27808                                      P‐0042718 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                    P‐0042719 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                P‐0042720 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KENDRA S
327 COUNTY ROAD 4418
BRUNDIDGE, AL 36010                                 P‐0042721 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                P‐0042722 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROMMES, JAMES W
420 TAURUS ST
MISSION, TX 78572‐6516                              P‐0042723 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                P‐0042724 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, MARK M
15612 E112TH ST N
OWASSO, OK 74055                                    P‐0042725 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEFF, ALICE E
1870 TRIBBLE WALK DR.
LAWRENCEVILLE, GA 30045                             P‐0042726 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                  P‐0042727 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFF, THOMAS P
6032 CHARAE ST
SAN DIEGO, CA 92122                                 P‐0042728 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2743 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 909 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
SIMMS, RICHARD G
415 PENNSYLVANIA AVENUE
SALEM, VA 24153                                     P‐0042729 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CROUSE SR., ANTHONY G
29 CLIFTON ST.
WERST HAVEN, CT 06516                               P‐0042730 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SCHNEIDER, MARY M
3511 VIEW POINTE DRIVE
MACEDON, NY 14502                                   P‐0042731 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLMAN, JANET
MICHAEL FOSTER, ESQUIRE
401 ROUTE 73 N., SUITE 130
MARLTON, NJ 08053                                   P‐0042732 12/20/2017    TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042733 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FRAZIER, CHANEL Y
7612 WISTAR VILLAGE DR E
HENRICO, VA 23228                                   P‐0042734 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
RIMMER, ROBERT T
191 MAIN STREET
OLD SAYBROOK, CT 06475                              P‐0042735 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCDONALD, GLOVER S
59 DUTCHMAN RD LOT12
GRIFFIN, GA 30223                                   P‐0042736 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MUSKAT, LARRY P
5311 ELENA DR
ROCKFORD, IL 61108                                  P‐0042737 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DOUB, JACQUELINE A
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                  P‐0042738 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PIANO DISTRIBUTORS OF ILLINOI
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042739 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TORRES, DAVID S
2845 MIDDLETON CIRCLE
KISSIMMEE, FL 34743                                 P‐0042740 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CHAVEZ, CHRISTOPHER G
1221 BEETHOVEN CT
VIRGINIA BEACH, VA 23454                            P‐0042741 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REYNOLDS, HAZEL
PO BOX 102
NORTH EASTHAM, MA 02651                             P‐0042742 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WAYAND, MICHAEL W
1502 CAMBRIDGE MANOR DRIVE
SCOTIA, NY 12302‐2461                               P‐0042743 12/18/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEHNER, DAVID M
8723 TREETOP TRAIL
BROADVIEW HTS, OH 44147                             P‐0042744 12/18/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ELSENER, MONTY J
3604 HANOVER ST
DALLAS, TX 75225                                    P‐0042745 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GARCIA, VERONICA I
2458 NILL RUN BLVD
KISSIMMEE, FL 34744                                 P‐0042746 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                         Page 2744 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 910 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PHILLIPS, STACY A
15 DERRYGALLY CIRCLE
KINNELON, NJ 07405                                  P‐0042747 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDERING, WADE
1773 MESA VERDE DR
SAN BERNARDINO, CA 92404                            P‐0042748 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLTEN, RONALD R
708 ALABAMA ST
APT 410
KATY, TX 77494                                      P‐0042749 12/20/2017    TK Holdings Inc., et al.                     $3,650.00                                                                                    $3,650.00
WILLIAMS, TONY D
809 1/2 S. BRUNDIDGE ST.
TROY, AL 36081                                      P‐0042750 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, DONNA S
105 BEACH ROAD
YORKTOWN, VA 23692                                  P‐0042751 12/20/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
RUDDICK, PETER A
46 PHILLIPS AVE
SHREWSBURY, MA 01545                                P‐0042752 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERER, TOMASITA L
401 HICKS STREET
APT. #B3F
BROOKLYN, NY 11201                                  P‐0042753 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAINE, DIANE C
240 COUNTRY CLUB RD
NEWTON CENTER, MA 02459‐3115                        P‐0042754 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANSI, VALERIE F
PO BOX 442
JEFFERSONVILLE, NY 12748                            P‐0042755 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERSON, BEVERLY M
8000 FORT GILMER DRIVE
VARINA, VA 23231                                    P‐0042756 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, MARINA G
1803 STAGELINE CIR.
ROCKLIN, CA 95765                                   P‐0042757 12/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FLEMING, JANE H
1156 TRAVELERS RIDGE DRIVE
NASHVILLE, TN 37220                                 P‐0042758 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTE, LISA C
42 SYCAMORE ROAD
SOUTH WEYMOUTH, MA 02190                            P‐0042759 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, HWA C
48 HERITAGE COURT
RANDOLPH, NJ 07869                                  P‐0042760 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, TERENCE
PO BOX 2767
MALIBU, CA 90265                                    P‐0042761 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURROUGHS, KELLY C
1410 ESTELLE DRIVE
OXON HILL, MD 20745                                 P‐0042762 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAGRECA, KAREN
21 IVY COURT
EAST HANOVER, NJ 07936‐2909                         P‐0042763 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLEAN, MARLENE
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32701                                   P‐0042764 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2745 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 911 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
RETHY, GEORGE
2705 MARSH GLEN DRIVE
NORTH MYRTLE BEA, SC 29582                           P‐0042765 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GALASKA, JEFFREY M
JEFFREY M GALASKA
217 WALNUT ST #1
MONTCLAIR, NJ 07042                                  P‐0042766 12/20/2017    TK Holdings Inc., et al.                     $8,500.00                                                                                     $8,500.00
MAGARGAL, ARLENE
16 PATTERSON AVE
NORRISTOWN, PA 19401                                 P‐0042767 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIETLING, MARY A
2601 TRUMAN AVE
KNOXVILLE, TN 37921                                  P‐0042768 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEREDITH, ROBIN E
115 FURNACE ST
ELYRIA, OH 44035                                     P‐0042769 12/20/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042770 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JACOBSEN, KIMBERLY L
4700 MAHONIA WAY
ACWORTH, GA 30102                                    P‐0042771 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSBRUCKER, STACEY
8744 E ANGUS DRIVE
SCOTTSDALE, AZ 85251                                 P‐0042772 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EGAN, TAMARA
645 SE5TH TERRACE
FT. LAUDERDALE, FL 33301                             P‐0042773 12/20/2017    TK Holdings Inc., et al.                  $3,500,000.00                                                                                $3,500,000.00
PIERI, DAMON
47 DUNGARRIE ROAD
CATONSVILLE, MD 21228                                P‐0042774 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PARKER, TIMOTHY E
14614 OUTPOST CT CENTREVILLE
CENTREVILLE, VA 20121‐2334                           P‐0042775 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAGRECA, KAREN
21 IVY COURT
EAST HANOVER, NJ 07936‐2909                          P‐0042776 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                    P‐0042777 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONI, RICHARD B
10006 ARROWGRASS DRIVE
HOUSTON, TX 77064                                    P‐0042778 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINSLOW, MARY A
PO BOX 1536
TAYLORS, SC 29687                                    P‐0042779 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSBRUCKER, STACEY
8744 E ANGUS DR
SCOTTSDALE, AZ 85251                                 P‐0042780 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GREEN, TRACEY C
126 LUPINE COURT
LEXINGTON, SC 29072                                  P‐0042781 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 2746 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 912 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLER, KIMBERLY M
19153 FLAMINGO BLVD
LIVONIA, MI 48152                                     P‐0042782 12/20/2017    TK Holdings Inc., et al.                      $797.12                                                                                       $797.12
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                     P‐0042783 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENAPACE, BONNIE H
1125 AIRPLANE RD.
RAYMOND, MS 39154                                     P‐0042784 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                     P‐0042785 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0042786 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOR, JOSHUA P
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                     P‐0042787 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, JOSEPH K
4401 S COULTER
AMARILLO, TX 79109                                    P‐0042788 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0042789 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                     P‐0042790 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORONA LUNA, MARTIN
20122 SHAMON CT SW
CENTRALIA, WA 98531                                   P‐0042791 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                     P‐0042792 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0042793 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBRUCKER, BRIAN
1018 E FAIRBROOK CIR
MESA, AZ 85203                                        P‐0042794 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                     P‐0042795 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTH, BRIAN
8177 S. KOSTNER AVE.
CHICAGO, IL 60652                                     P‐0042796 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, WING Y
299 BAY 10TH STREET
BROOKLYN, NY 11228                                    P‐0042797 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2747 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 913 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
1280 WEST PEACHTREE ST NW
ATLANTA, GA 30309                                     P‐0042798 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBRUCKER, SHANE
8744 E ANGUS DR
SCOTTSDALE, AZ 85251                                  P‐0042799 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                    P‐0042800 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY, SUITE 2000
ATLANTA, GA 30339                                     P‐0042801 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, WING Y
299 BAY 10TH STREET
BROOKLYN, NY 11228                                    P‐0042802 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAL, SCOTT P
NO ADDRESS PROVIDED
                                                      P‐0042803 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
2859 PACES FERRY ROAD
SUITE 2000
ATLANTA, GA 30339                                     P‐0042804 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAFFORD, DARRELL S
2418 BRITTON RIDGE DRIVE
KATY, TX 77494                                        P‐0042805 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAL, SCOTT P
480 HALES CHAPEL ROAD
GRAY, TN 37615‐4246                                   P‐0042806 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
2859 PACES FERRY ROAD
SUITE 2000
ATLANTA, GA 30339                                     P‐0042807 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, JOSEPH P
431 BUCKEYE DR
SHEFFIELD LAKE, OH 44054                              P‐0042808 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                    P‐0042809 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIESNER, STEVEN T
3279 E. MATTATHA DR.
BLOOMINGTON, IN 47401                                 P‐0042810 12/20/2017    TK Holdings Inc., et al.                     $1,350.00                                                                                    $1,350.00
HOLLOARN, PATRICIA
1585 KIMBELL ROAD
TERRY, MS 39170                                       P‐0042811 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, KATHLEEN N
759 COY LANE
CHAGRIN FALLS, OH 44022                               P‐0042812 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAM, TERESA J
125 N STRINGTOWN RD
XENIA, OH 45385‐9422                                  P‐0042813 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDREWS, ELIZABETH A
34430 S FALCON CIRCLE
KIOWA, CO 80117‐9031                                  P‐0042814 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2748 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 914 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SABA, ROBERT A
37 SABA LOOP
HATTIESBURG, MS 39402                                P‐0042815 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDEE, SANDRA M
3668 HIGHGATE DRIVE
HOPE MILLS, NC 28348‐2905                            P‐0042816 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS‐BROWN, SHIRLEY
245 NORTH VINE ST.
#102
SALT LAKE CITY, UT 84103                             P‐0042817 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARNEVALE, MICHAEL R
515 17TH AVENUE NE
SAINT PETERSBURG, FL 33704‐4722                      P‐0042818 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN, CRAIG C
27668 PEPPERGRASS CT
MURRIETA, CA 92562                                   P‐0042819 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, GINA M
13901 DORAL LANE
HOMER GLEN, IL 60491‐5920                            P‐0042820 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042821 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRIEAU, ROBERT G
52 OAKRIDGE RD
WATERBURY, CT 06706                                  P‐0042822 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYKINS, MELISSA R
5731 AVALON COMMONS WAY
CLERMONT, GA 30527                                   P‐0042823 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINKER, JANE L
13211 PATTEN TRACT RD
MONROEVILLE, OH 44847                                P‐0042824 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOYLE, VIRGINIA J
205 CROSSING AVE
BELMONT, NC 28012                                    P‐0042825 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042826 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, KAREN C
903 HERSHBERGER ROAD
ROANOKE, VA 24012                                    P‐0042827 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRIEAU, CARAH L
52 OAKRIDGE RD
WATERBURY, CT 06706                                  P‐0042828 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASSERI, FARHANG G
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                    P‐0042829 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE PATTERSON, URSULA Y
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042830 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, BERTRAM D
3131 HAYES RD1916
HOUSTON, TX 77082                                    P‐0042831 12/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                          Page 2749 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 915 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CAVANAGH, TIMOTHY C
1258 MEADOW LARK DRIVE
TITUSVILLE, FL 32780                               P‐0042832 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLARD, AMANDA M
3219 OVERTON MANOR DR.
VESTAVIA, AL 35243                                 P‐0042833 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTERHUS, STEVEN J
7467 MISSION GORGE RD.
NO.235
SANTEE, CA 92071                                   P‐0042834 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPKA, LUKE J
1787 FIDDLERS RIDGE DR
ORANGE PARK, FL                                    P‐0042835 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042836 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, SHEREE L
247 WEST DEERWOOD DRIVE #A
JACKSON, MO 63755                                  P‐0042837 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VECE, REBECCA
67 CEMETERY RD
MILFORD, NJ 08848                                  P‐0042838 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, DANNY A
301 HUDDLESTON ST
LELAND, MS 38756                                   P‐0042839 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, TRICIA D
202 N CREST DR
RAYMORE, MO 64083                                  P‐0042840 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYTON, MELISSA
720 TOPE RD
SHARPSBURG, GA 30277                               P‐0042841 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPKA, LOUIS J
1787 FIDDLERS RIDGE DR
ORANGE PARK, FL 32003                              P‐0042842 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042843 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUL, ERIC P
4107 MEADOW PARKWAY APT A
HERMANTOWN, MN 55811                               P‐0042844 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, BERTRAM D
3131 HAYES RD #1916
HOUSTON, TX                                        P‐0042845 12/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ZAWOL, NANCY R
5381 MARY SUE
CLARKSTON, MI 48346                                P‐0042846 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, ELEFTHERIA
1254 RIVIERA BLVD
VINELAND, NJ 08361                                 P‐0042847 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, HOWARD E
202 N CREST DR
RAYMORE, MO 64083                                  P‐0042848 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2750 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 916 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042849 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PERRODIN, JULLIAN W
3616 MONROE ST
LAKE CHARLES, LA 70607                              P‐0042850 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHITNEY, FLOYD J
11425 SINATRA CT
NEW PORT RICHEY, FL 34654                           P‐0042851 12/20/2017    TK Holdings Inc., et al.                       $1,230.45                                                                                    $1,230.45
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042852 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KELLEY, TRICIA KELL D
202 N CREST DR
RAYMORE, MO 64083                                   P‐0042853 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042854 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MYERS, HILRY D
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                   P‐0042855 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, MIKEL K
140 RAILROAD AVE
WASHINGTON, NJ 07882                                P‐0042856 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCLEAN, DANIEL B
496 COACH RD.
ARROYO GRANDE, CA 93420                             P‐0042857 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MESHBESHER, CORINNE M
15576 CANYON RIDGE
EDEN PRAIRIE, MN 55347                              P‐0042858 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KELLY, DANIELLE M
743 HILL STREET
LANOKA HARBOR, NJ 08734                             P‐0042859 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JOHNSON, MELISSA J
17702 115TH ST E
BONNEY LAKE, WA 98391                               P‐0042860 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LIRA, AILEEN N
884 N 3RD AVE
UPLAND, CA 91786                                    P‐0042861 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VERSCHURE, THOMAS D
2699 TWIN EAGLES DR.
TRAVERSE CITY, MI 49686                             P‐0042862 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BROWN, CHANTAE B
3851 SAN CASTLE BLVD
LANTANA, FL 33462                                   P‐0042863 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CAMPBELL, BRUCE H
C/O ATTORNEY ROBERT T. RIMMER
191 MAIN STREET
OLD SAYBROOK, CT 06475                              P‐0042864 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BERRY, ALESIA L
3128 N. QUINCE AVE
RIALTO, CA 92377                                    P‐0042865 12/20/2017    TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00

                                                                                         Page 2751 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 917 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DAMICO, STEPHEN G
5832 CAYMUS LOOP
WINDERMERE, FL 34786                                P‐0042866 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERSCHURE, THOMAS D
2699 TWIN EAGLES DR
TRAVERSE CITY, MI 49686                             P‐0042867 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, TERENCE
PO BOX 2767
MALIBU, CA 90265                                    P‐0042868 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREWER, RICK E
57944 BUENA VISTA DR.
YUCCA VALLEY, CA 92284                              P‐0042869 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, VICTORIA
ROMANUCCI & BLANDIN, LLC
321 N. CLARK STREET, SUITE 90
CHICAGO, IL 60654                                   P‐0042870 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEIT, PAUL
25 W 242 GRAND AVE
WHEATON, IL 60187                                   P‐0042871 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DOREATHA B
1466 MURL STREET
NEW ORLEANS, LA 70114‐3112                          P‐0042872 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, RHONDA H
305 TERRY ROAD
FOUNTAIN INN, SC 29644                              P‐0042873 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEBE, SONYA S
13561 CHANDLER STREET
OMAHA, NE 68138‐5401                                P‐0042874 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRANDA, MATIAS R
1542 POINT HUENEME COURT
CHULA VISTA, CA 91911‐6138                          P‐0042875 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEBE, SONYA S
13561 CHANDLER STREET
OMAHA, NE 68138‐5401                                P‐0042876 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOZER, TONYA D
80 GREEN ROCK STREET
SULPHUR ROCK, AR 72579                              P‐0042877 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042878 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042879 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCADOO, JUSTICE H
1127 EAST NORTHFIELD BOULEVAR
MURFREESBORO, TN 37130                              P‐0042880 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042881 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042882 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2752 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 918 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CRIPE, RUTH L
1312 BUTLER AVE
FAIRBANK, IA 50629                                  P‐0042883 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAMERON, CHARLES F
NO ADDRESS PROVIDED
                                                    P‐0042884 12/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TEXANS CREDIT UNION ‐ LOAN
WHITFIELD, TIFFANIE D
1816 RIDGECREST DRIVE
TERRELL, TX 75160                                   P‐0042885 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042886 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                  P‐0042887 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, SHELIA D
6516 CORDREY CT.
MIDFIELD, AL 35228‐1411                             P‐0042888 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFE, SANDRA H
8550 UNITED PLAZA BLVD.
SUITE 702
BATON ROUGE, LA 70809                               P‐0042889 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRACKETT‐CRIPE, RUTH L
1312 BUTLER AVE
FAIRBANK, IA 50629                                  P‐0042890 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, RHONDA H
305 TERRY ROAD
FOUNTAIN INN, SC 29644                              P‐0042891 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTORIERO, JOSEPH M
120 ONEIDA DRIVE
GREENWICH, CT 06830                                 P‐0042892 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, HOWARD B
8291 TUPELO TRAIL
JONESBORO, GA 30236                                 P‐0042893 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONNER, KENNETH L
144 RAVINE AVENUE
WYCKOFF, NJ 07481‐2941                              P‐0042894 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27370                                  P‐0042895 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, CHARLE H
1205 N. APACHE
WINSLOW, AZ 86047                                   P‐0042896 12/20/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NISSIAN
MOORE, PARIS A
3515 TABARD LN
FERDERICK MD 21704
FREDERICK, MD 21704                                 P‐0042897 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASAITIS, CHRISTOPHER J
1628 POTOMAC AVE SE
WASHINGTON, DC 20003                                P‐0042898 12/20/2017    TK Holdings Inc., et al.                        $65.46                                                                                       $65.46
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                  P‐0042899 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2753 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 919 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HERRON, ERIK S
604 GRAND ST.
MORGANTOWN, WV 26501‐6912                          P‐0042900 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNITZKY, THOMAS J
2033 HILLSIDE RD
SEVEN HILLS, OH 44131                              P‐0042901 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                 P‐0042902 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042903 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRIPE, SCOTT
1312 BUTLER AVE
FAIRBANK, IA 50629                                 P‐0042904 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042905 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOTY, MICHELLE R
1016 29TH STREET
SIOUX CITY, IA 51104                               P‐0042906 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, DENISE S
5024 SUMATRA CIRCLE
HARLINGEN, TX 78552                                P‐0042907 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042908 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EL‐RAS, REBECCA L
PO BOX 6451
OMAHA, NE 68106                                    P‐0042909 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUE BROTHERS CONSTRUCTION INC
5014 NARRAGANSETT AVE APT 10
SAN DIEGO, CA 92107                                P‐0042910 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORCIER, STEPHANIE R
5624 N. MYRTLE AVE.
GLADSTONE, MO 64119‐2363                           P‐0042911 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042912 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOTY, MICHELLE R
1016 29TH STREET
SIOUX CITY, IA 51104                               P‐0042913 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINDER, RONALD L
375 HOLLOW HILL RD
WAUCONDA, IL 60084                                 P‐0042914 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042915 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, SUSAN L
763 CRAGMONT AVE
BERKELEY, CA 94708                                 P‐0042916 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2754 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 920 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN, GREGORY A
1127 E. NORTHFIELD BOULEVARD
MURFREESBORO, TN 37130                              P‐0042917 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNETTE, DAVID M
21 WOODWARD AVE.
KENMORE, NY 14217                                   P‐0042918 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GREGORY J
807 25TH ST NW
CANTON, OH 44709                                    P‐0042919 12/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ADAMS, SUSAN J
15426 MEADOW VILLAGE DR.
HOUSTON, TX 770952012                               P‐0042920 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMPION, SCOTT P
8605 HALLWOOD DRIVE
MONTGOMERY, AL 36117                                P‐0042921 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GREGORY J
807 25TH ST NW
CANTON, OH 44709                                    P‐0042922 12/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
GUARIN, WILSON M
PO BOX 486
WEIMAR, CA 95736                                    P‐0042923 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUHLMANN, MADELINE A
1772 MCCRAREN ROAD
HIGHLAND PARK, IL 60035                             P‐0042924 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIOVACCHINI, PAUL A
1045 POST ST
APT 3
SAN FRANCISCO, CA 94109                             P‐0042925 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAGALE, SAMUEL A
5335 BENT TREE FOREST DR
234
DALLAS, TX 75248                                    P‐0042926 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEBERT, LORI
286 MAYNARD DRIVE
AMHERST, NY 14226                                   P‐0042927 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIXON, ANGELA
2511 S. JACKSON ST.
OXNARD, CA 93033                                    P‐0042928 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLAN, MARCUS C
914 ROYSTER OAKS DR.
APT. 308
MADISON, WI 53714                                   P‐0042929 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLSE, TONYA
660 GOVERNMENT STREET
BATON ROUGE, LA 70802                               P‐0042930 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGENS, PATRICIA
PO BOX 1844
LA FERIA, TX 78559                                  P‐0042931 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURST, EMILY R
190 112TH AVE N
APT 1129
ST PETERSBURG, FL 33716                             P‐0042932 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINNEY, SHIRLEY A
17124 HODGES ROAD
HILLIARD, FL 32046                                  P‐0042933 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2755 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 921 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
ADLER, JERRY
C/O CURTIS B. MINER, ESQ.
COLSON HICKS EIDSON
CORAL GABLES, FL 33134                             P‐0042934 12/20/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MANCOSKY, JOHN R
575 QUAIL DRIVE
LENA, IL 61048                                     P‐0042935 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, RUBY
4457 SHADY LANE
INDIANAPOLIS, IN 46226                             P‐0042936 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOYAVE, LINDA L
415 ROSS DRIVE
SYKESVILLE, MD 21784                               P‐0042937 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLS, CHRISTINA M
1243 TURRILL ROAD
LAPEER, MI 48446                                   P‐0042938 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GOODMAN, ELIZABETH
PO BOX 7305
JACKSONVILLE, FL 32238                             P‐0042939 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHIMAN, LAWRENCE N
18 RACK RD
CHELMSFORD, MA 01824‐1946                          P‐0042940 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BLAKE, EMILY A
512 GREENLEAF DR
EVANSVILLE, IN 47710                               P‐0042941 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANSANALEZ, SEBRINA
P. O. BOX 932
PORT LAVACA, TX 77979                              P‐0042942 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RENTZ, KIMBERLY A
1120 HITCHCOCK ROAD
UVALDA, GA 30473                                   P‐0042943 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KUENZI, WERNER F
306 LARKIN ST.
MADISON, WI 53705                                  P‐0042944 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BERRYMAN, MICHAEL D
5185 MARQUETTE RD.
PORTAGE, IN 46368                                  P‐0042945 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KERN, HAVILYN
592 RAILROAD AVE
NEVADA CITY, CA 95959                              P‐0042946 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHIMAN, LAWRENCE N
18 RACK RD
CHELMSFORD, MA 01824‐1946                          P‐0042947 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KEHRER, STACEY D
628 LAWMAN AVENUE
BRIDGEPORT, WV                                     P‐0042948 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FRYE, RICHARD E
2325 N LOOP ROAD
MIDDLEVILLE, MI 49333                              P‐0042949 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JIMENEZ, RICHARD
929 FLETCHER AVE
REDLANDS, CA 92373                                 P‐0042950 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CORNETT, CATRIONA R
77 VAN NESS AVE
APT 403
SAN FRANCISCO, CA 94102                            P‐0042951 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 2756 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 922 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARTIN, DONNA S
4829 S 190TH RD
HALF WAY, MO 65663                                  P‐0042952 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINNEY, CARL D
17124 HODGES ROAD
HILLIARD, FL 32046                                  P‐0042953 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTORIERO, JOSEPH
120 ONEIDA DRIVE
GREENWICH, CT 06830                                 P‐0042954 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIN, MICHAEL G
20 N BAYLES AVE
PORT WASHINGTON, NY 11050‐2921                      P‐0042955 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, LIANA
929 FLETCHER AVE
REDLANDS, CA 92373                                  P‐0042956 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042957 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRYE, RICHARD U
2325 N. LOOP ROAD
MIDDLEVILLE, MI 49333                               P‐0042958 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATSUI, SHIGEKAZU
900 17TH STREET, NW
SUITE 610
WASHINGTON, DC 20006                                P‐0042959 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTORIERO, JOSEPH
120 ONEIDA DRIVE
GREENWICH, CT 06830                                 P‐0042960 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042961 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042962 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETER, BERNARD A
1535 LOCH LOMAND DRIVE
GREENVILLE, SC 29615                                P‐0042963 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042964 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042965 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042966 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTORIERO, JOSEPH
120 ONEIDA DRIVE
GREENWICH, CT 06830                                 P‐0042967 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2757 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 923 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                 P‐0042968 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, MISCHEAUX
234 N. GARNET WAY #D
UPLAND, CA 91786                                   P‐0042969 12/20/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
KUENZI, WERNER F
306 LARKIN ST.
MADISON, WI 53705                                  P‐0042970 12/18/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
EWING, ROBERT M
PO BOX 13465
CHESAPEAKE, VA 23325‐0465                          P‐0042971 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEL, TORRIA L
2400 DOUGLAS MCARTHUR DRIVE
STARKVILLE, MS 39759                               P‐0042972 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EWING, ROBERT M
PO BOX 13465
CHESAPEAKE, VA 23325‐0465                          P‐0042973 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TAMMY G
334 DANIELS BRANCH
PIKEVILLE, KY 41501                                P‐0042974 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYHURST, RONNIE F
3113 W. MEADOW LN
WONDER LAKE, IL 60097                              P‐0042975 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TAMMY G
334 DANIELS BRANCH
PIKEVILLE, KY 41501                                P‐0042976 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUTER, DAVID A
PO BOX 92
REVERE, PA 18953                                   P‐0042977 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TAMMY G
334 DANIELS BRANCH
PIKESVILLE, KY 41501                               P‐0042978 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEDANI, ELLEN I
1022 E. IMPERIAL AVENUE
APT. 6
EL SEGUNDO, CA 90245                               P‐0042979 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, WILLIAM B
334 DANIELS BRANCH
PIKEVILLE, KY 41501                                P‐0042980 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, ANDREA C
17301 VIA MAGDALENA
SAN LORENZO, CA 94580                              P‐0042981 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUTINO, MADELINE C
125 LONDON COURT
SAN BRUNO, CA 94066                                P‐0042982 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TERENCE J
1422 VISTA CREEK DRIVE
ROSEVILLE, CA 95661                                P‐0042983 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUTINO, MADELINE C
125 LONDON COURT
SAN BRUNO, CA 94066‐3905                           P‐0042984 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARTARO, ANTHONY F
1 BISCAYNE DR NW UNIT 308
ATLANTA, GA 30309                                  P‐0042985 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2758 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 924 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KILLAM, FREDERICK W
12017 MARBLEHEAD DRIVE
TAMPA, FL 33626                                      P‐0042986 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARIETTI, GARY
BOX 42
BEDFORD HILLS, NY 105070042                          P‐0042987 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, TERESA
628 W ELM ST
JUNCTION CITY, KS 66441                              P‐0042988 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOKOSZKA, EDWARD M
150 HUSSON AVE APT61
BANGOR, ME 04401                                     P‐0042989 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELAGA, VALLI
5960 CENTER ST
MENTOR, OH 44060                                     P‐0042990 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LAURA
5522 BRUCE AVENUE
LOUISVILLE, KY 40214                                 P‐0042991 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DISTELHURST, THOMAS
343 WEST 1ST STREET
SANDWICH, IL 60548                                   P‐0042992 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, DIANA J
2526 TILDEN AVE.
LOS ANGELES, CA 90064                                P‐0042993 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0042994 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADLEY, JOHN
8214 PILOTS VIEW DR
RALEIGH, NC 27617                                    P‐0042995 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWNE, PAMELA D
163 N MARENGO AVE APT 305
PASADENA, CA 91101                                   P‐0042996 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COATES, JENNIFER L
2325 HOLLINS STREET
BALTIMORE
MD, MD 21223                                         P‐0042997 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITSIS, ELVIRA
6568 MAPLEWOOD DR., #201
CLEVELAND, OH 44124                                  P‐0042998 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THURAIRAJAH, JEYAMOHAN
6068 MEDINAH STREET
FONTANA, CA 92336                                    P‐0042999 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, RALPH
13 WHYTEWOOD LN
GRANBY, CT 06035                                     P‐0043000 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERTZBERG, JOHN D
4190 TELEGRAPH RD STE 3000
BLOOMFIELD HILLS, MI 48302                           P‐0043001 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0043002 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2759 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 925 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ORELLANA, DELVIN
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043003 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEISER, RENEE
33071 CARDINAL TRAIL
BURLINGTON, WI 53105                                  P‐0043004 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043005 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043006 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, THERESA G
9246 BOURBON STREET
NEW PORT RICHEY, FL 34654                             P‐0043007 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAS, THERESA L
340 PARK ALY
UNIT 1
HOLLISTER, CA 95023                                   P‐0043008 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUGSPURGER, SHARON K
2610 E 88TH ST 8
TULSA, OK 74137‐1197                                  P‐0043009 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEISER, RENEE
33071 CARDINAL TRAIL
BURLINGTON, WI 53105                                  P‐0043010 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, STEPHANIE
P.O.BOX 141044
TOLEDO, OH 43614                                      P‐0043011 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043012 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATSUO, KENT
91‐1084 KAIKOHOLA ST
EWA BEACH, HI 96706                                   P‐0043013 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITSIS, ALEKSANDR
6568 MAPLEWOOD DR., #201
CLEVELAND, OH 44124                                   P‐0043014 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, KEITH W
1349 UNION ROAD
HERINGTON, KS 67449                                   P‐0043015 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043016 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENTZ, ANDREW M
7A SCHOOL COURT
BRISTOL, RI 02809                                     P‐0043017 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043018 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2760 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 926 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
RISS, KAREN H
407 VIDUTA PLACE SE
HUNTSVILLE, AL 35801                                P‐0043019 12/20/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043020 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMEISER, RENEE
33071 CARDINAL TRAIL
BURLINGTON, WI 53105                                P‐0043021 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AMAYA, YANSY L
5695 HICKORY KNOLL DR
APT 3
WINSTON SALEM, NC 27106                             P‐0043022 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                    P‐0043023 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DESIMONE, FRANK P
FRANK DESIMONE
59 HIGHFIELD LANE
NUTLEY, NJ 07110                                    P‐0043024 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOWEN, JACK
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043025 12/20/2017    TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
NEDELISKY, JOSHUA
4905 ABSTON ST
EL PASO, TX 79906                                   P‐0043026 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EANES, JASPER R
216 WOODS EDGE COURT
BLACKSBURG, VA 24060‐4001                           P‐0043027 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALEXANDER, DANIEL J
5 FAIRVIEW DRIVE
BRISTOL, RI 02809                                   P‐0043028 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, GEORGE L
52 IRVING ST UNIT 23
BRISTOL, CT 06010                                   P‐0043029 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DESIMONE, FRANK P
FRANK P. DESIMONE
59 HIGHFIELD LANE
NUTLEY, NJ 07110                                    P‐0043030 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOKES, JAMAL
3626 TEMPLAR RD
RANDALLSTOWN, MD 21133                              P‐0043031 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ADLONG, ANDREW
5065 ROSCREA AVE
SAN DIEGO, CA 92117                                 P‐0043032 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ARNOLD, PATRICIA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043033 12/20/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MCCOLLEY, CAROL E
9850 SAN MARCOS RD
ATASCADERO, CA 93422‐3848                           P‐0043034 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2761 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 927 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EANES, ALLYN G
216 WOODS EDGE COURT
BLACKSBURG, VA 24060‐4001                           P‐0043035 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, REBECCA N
1708 NANTUCKETT LN APT 108
CHARLOTTE, NC 28270                                 P‐0043036 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IANNUZZI, JORDAN A
89 PEASE AVENUE
VERONA, NJ 07044                                    P‐0043037 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROMAN, LAWRENCE E
8200 BOULEVARD EAST APT 25H
NORTH BERGEN, NJ 07047                              P‐0043038 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIT, JASON L
183 COUNTY HIGHWAY 101
GLOVERSVILLE, NY 12078                              P‐0043039 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMMONLEY, BERNARD C
12713 S 80TH AVE
PALOS PARK, IL 60464‐2130                           P‐0043040 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELMURRY, BRIAN L
8341 KNOLLWOOD DRIVE
MOUNDS VIEW, MN 55112‐6135                          P‐0043041 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEARER, M CATHERINE
3506 ORCHARD VIEW RD
READING, PA 19606                                   P‐0043042 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECKLAND, WILLIAM S
7404 RADNOR RD
BETHESDA, MD 20817                                  P‐0043043 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWERTON, EDWARD A
2075 53 AVENUE
VERO BEACH, FL 32966                                P‐0043044 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKASHUS, NANCY A
14918 S. HAWTHORN CIR
PLAINFIELD, IL 60544                                P‐0043045 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JEREMY M
17119 FALCONRIDGE RD
LITHIA, FL 33547                                    P‐0043046 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, KRISTINE B
103 E ST SE
WASHINGTON, DC 20003                                P‐0043047 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPONE, KATHLEEN J
79 GLENWOOD ROAD
RUTLAND, MA 01543‐1615                              P‐0043048 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZIER, EILEEN T
1012 SAMANTHA LANE
APT 301
ODENTON, MD 21113‐3957                              P‐0043049 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNQUEST, GRACE E
1434 NW 80TH WAY
PLANTATION, FL 33322‐5772                           P‐0043050 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACZYK, ARTHUR P
11 BOBWHITE CRESCENT
MASHPEE, MA 02649‐3560                              P‐0043051 12/18/2017    TK Holdings Inc., et al.                     $1,397.68                                                                                    $1,397.68
COLVIN, MARY J
4287 SHADY LANE WAY
FOREST PARK, GA 30297                               P‐0043052 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2762 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 928 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIC SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043053 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043054 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043055 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACZYK, ARTHUR P
11 BOBWHITE CRESCENT
MASHPEE, MA 02649‐3560                             P‐0043056 12/18/2017    TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043057 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PEGGY W
1541 JAY ROAD
BREWTON, AL 36426                                  P‐0043058 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043059 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHARLES H
2385 WEST GATE DRIVE
PITTSBURGH, PA 15237‐1623                          P‐0043060 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ALICE(BETH) B
1385 FRANCIE WAY
ALLEN, TX 75013‐6439                               P‐0043061 12/18/2017    TK Holdings Inc., et al.                    $47,000.00                                                                                   $47,000.00
MONJOIE, OLAPEJU F
627A E. BISCAYNE AVENUE
GALLOWAY, NJ 08205                                 P‐0043062 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043063 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, DAVID A
5033 WILLOW VALE WAY
ELK GROVE, CA 95758                                P‐0043064 12/20/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043065 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, ROBERT
200 CASTLETOWN ROAD
LUTHERVILLE, MD 21093                              P‐0043066 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWNE, ERIC W
163 N MARENGO AVE APT 305
PASADENA, CA 91101                                 P‐0043067 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                   P‐0043068 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2763 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 929 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
COLE, KAREN S
505 20TH ST. N.
SUITE 1700
BIRMINGHAM, AL 35203                               P‐0043069 12/20/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
MADRIL, CHRISTY L
18425 93RD STREET SOUTHEAST
SNOHOMISH, WA 98290                                P‐0043070 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FERNANDEZ, FELIX
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                  P‐0043071 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GONZALEZ, CELINDA M
8100 WYOMING BLVD NE
STE M4
ALBUQUERQUE, NM 87113                              P‐0043072 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                   P‐0043073 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                   P‐0043074 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GREEN, KEVIOUS D
1060 HAMPTON RD
DAYTONA BEACH, FL 32114                            P‐0043075 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043076 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SELF
STOKES, MARTHA J
2427 E. HANCOCK TRAIL
CASA GRANDE, AZ 85194‐9670                         P‐0043077 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL, MARGARET K
2641 SAMARKAND DRIVE
SANTA BARBARA, CA 93105                            P‐0043078 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                   P‐0043079 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                   P‐0043080 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OSTWALD, MITCHELL S
3001 I STREET
#300
SACRAMENTO, CA 95816                               P‐0043081 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HERNANDEZ, AURELIO
214 SAN PABLO PL
SAN ANTONIO, TX 78237                              P‐0043082 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                   P‐0043083 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                        Page 2764 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 930 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CABRERA, FREDYS
6243 INTERSTATE 10 WEST
SUITE 1010
SAN ANTONIO, TX 78201                               P‐0043084 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMBERT, IL S
6509 86TH AVE SE
OLYMPIA, WA 98513                                   P‐0043085 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                    P‐0043086 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUDLOW, JEFFREY
2125 MERLYN PL
EL CAJON, CA 92019                                  P‐0043087 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043088 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                    P‐0043089 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043090 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTILLANES, TREVA J
5505 LA COLONIA DR NW
ALBUQUERQUE, NM 87120‐2497                          P‐0043091 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043092 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HWANG, AMY
89 FRANKLIN STREET
VERONA, NJ 07044                                    P‐0043093 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO 4400
DENVER, CO 80202                                    P‐0043094 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, WANNA E
5 FLAGSTONE PATH
SPRING, TX 77381‐6612                               P‐0043095 12/20/2017    TK Holdings Inc., et al.                    $26,112.29                                                                                   $26,112.29
FLOE, JONATHAN E
4619 E OBERLIN WAY
CAVE CREEK, AZ 85331                                P‐0043096 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, SHONDELL
801 NEILL AVENUE, APT#21C
BRONX, NY 10462                                     P‐0043097 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                    P‐0043098 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ROSEMARY
1324 NE JEFFERSON
TOPEKA, KS 66608                                    P‐0043099 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2765 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 931 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RECHTER, DENISE M
11585 GREENWICH POINT ROAD
RESTON, VA 20194‐1200                              P‐0043100 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COWLEY, CHRISTOPHER M
109 N EDISON ST
ARLINGTON, VA 22203                                P‐0043101 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, JERRY T
115 LAKECREST CIRCLE
MADISON, AL 35758/6303                             P‐0043102 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWNE, ERIC W
163 N MARENGO AVE APT 305
PASADENA, CA 91101                                 P‐0043103 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTWIN, DEBRA W
128 WISTERIA AVE.
ORLANDO, FL 32806                                  P‐0043104 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, DEBRA R
7421 TIMBER RUN ST
LAS VEGAS, NV 89149                                P‐0043105 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043106 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOCK, JOHN A
1949 KAKELA DR
HONOLULU, HI 96822                                 P‐0043107 12/20/2017    TK Holdings Inc., et al.                      $195.00                                                                                       $195.00
PENNANT, KATHERINE M
901 HORIZON CT NW
CONCORD, NC 28027                                  P‐0043108 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, BRENDA J
20 OXFORD RD
NEWTON, MA 02459                                   P‐0043109 12/20/2017    TK Holdings Inc., et al.                      $590.00                                                                                       $590.00
SWINT, ROBERT T
1283 MARLKRESS ROAD
CHERRY HILL, NJ 08003                              P‐0043110 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITSIS, ALEKSANDR
6568 MAPLEWOOD DR., #201
CLEVELAND, OH 44124                                P‐0043111 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECHTER, DENISE M
11585 GREENWICH POINT ROAD
RESTON, VA 20194‐1200                              P‐0043112 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, CALEB L
7421 TIMBER RUN ST
LAS VEGAS, NV 89149                                P‐0043113 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, THOMAS K
147 LINDEN LANE
LIBERTY, TX 77575                                  P‐0043114 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTLEDGE, COLLEEN E
10745 WEST HIGHWAY 40
OCALA, FL 34482                                    P‐0043115 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, NORMA
122 HIDDEN FAWN CIRCLE
GOOSE CREEK, SC 29445                              P‐0043116 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIONES, JULIE
994 WILDBIRD LANE
COLLIERVILLE, TN 38017                             P‐0043117 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2766 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 932 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
MILLER, MARTIN
145 BISCAYNE DR.
DAWSONVILLE, GA 30534                              P‐0043118 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COATES, JENNIFER L
2325 HOLLINS STREET
APT. 311
BALTIMORE, MD 21223                                P‐0043119 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043120 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043121 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043122 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEVLIN, SCOTT R
21 WARREN ST
ABINGTON, MA 02351                                 P‐0043123 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043124 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043125 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ODELL, TRAVIS
116 YANKEE FOLLY RD
NEW PALTZ, NY 12561                                P‐0043126 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043127 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, JULIA R
JULIA JOHNSON C/O CHONG,ESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                               P‐0043128 12/20/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
CASANOVA, GENEVIEVE
6214 ARAGON VILLAGE
SAN ANTONIO, TX 78250                              P‐0043129 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043130 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043131 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ASHLEY, MATTHEW
420 EAST CHURCH ST
APT 857
ORLANDO, FL 32801                                  P‐0043132 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 2767 of 3671
                                             Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 933 of 1836
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
BYANDTHROUGH JULIA R. JOHNSON
JOHNSON, A MINOR, IMANI R
JULIA JOHNSON C/O CHONG ESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                              P‐0043133 12/20/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
GARCIA, JOANNE A
13926 FLAGSTAFF DRIVE
SLOUGHHOUSE, CA 95683                             P‐0043134 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CUSACK, JESSICA
8611 N KELLY CT
SPOKANE, WA 99208                                 P‐0043135 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HART, GAIL E
2210 EMBER LEE DRIVE
GARLAND, TX 75040                                 P‐0043136 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CRONE, ROBERT W
19 POHINA STREET
UNIT 1302
WAILUKU, HI 96793                                 P‐0043137 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLIKEN, ALICIA
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                 P‐0043138 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EHRHARDT, MICHAEL S
2399 SWEDEN WALKER ROAD
BROCKPORT, NY 14420                               P‐0043139 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GIVHAN, RASAHD L
1121 BEACHVIEW STREET
APT. 2301
DALLAS, TX 75218                                  P‐0043140 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BYANDTHROUGH LUDMILLA PERMINT
PERMINT DISABLED, CHARLES D
LUDMILLA PERMINT C/O CHONGESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                              P‐0043141 12/20/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                  P‐0043142 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ADAMS, CLAIRE A
3 WOODSIDE COTTAGE WAY
FRAMINGHAM, MA 01701‐4891                         P‐0043143 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                  P‐0043144 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FRANKS, GREGORY D
2802 CRYODON BLVD. W
COLUMBUS, OH 432325324                            P‐0043145 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ESTATE OF CHARLES PERMINT JR.
PERMINT AS ADMIN, LUDMILLA
LUDMILLA PERMINT C/O CHONGESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                              P‐0043146 12/20/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                  P‐0043147 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                       Page 2768 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 934 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
NEFF, RACHEL E
600 1/2 N. BEACHWOOD DRIVE
LOS ANGELES, CA 90004                              P‐0043148 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043149 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                   P‐0043150 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FUNK, ADAM C
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                  P‐0043151 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                   P‐0043152 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JEAN‐BART, STEPHANE L
2500 Q STREET NW
APT 245
WASHINGTON, DC 20007                               P‐0043153 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLNSKI, ALFRED J
2232 ROYAL CREST DRIVE
VESTAVIA HILLS, AL 35216                           P‐0043154 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BROKAMP, THOMAS J
31 NEWTON AVE
WESTERLY, RI 02891                                 P‐0043155 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAIYAKI, GLADWELL A
1907 DEERPARK DR
APT 502
FULLERTON, CA 92831                                P‐0043156 12/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
KUTZKE, JEAN M
304 STEWART DR
FREEPORT, IL 61032                                 P‐0043157 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                   P‐0043158 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERMINT, LUDMILLA
LUDMILLA PERMINT C/O CHONGESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                               P‐0043159 12/20/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
CAVANAUGH, JAMES E
8605 LINDERWOOD DRIVE
LAS VEGAS, NV 89134                                P‐0043160 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                   P‐0043161 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, PATRICK S
1107 DEERBERRY ROAD
HANAHAN, SC 29410                                  P‐0043162 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELLSWELL, STUART H
1541 BRICKELL AVE APT 3202
MIAMI, FL 33129‐1228                               P‐0043163 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 2769 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 935 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
CREIGHTON, ELIZABETH
635 WILLIAMS STREET
MURPHYS, CA 95247                                   P‐0043164 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                    P‐0043165 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOODY (ASHCRAFT), NANCY E
280 BRUSHY RD
B
BATESVILLE, AR                                      P‐0043166 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                    P‐0043167 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GARGIULO, MICHEAL J
3612 LEEDS CT
CORINTH, TX 76210                                   P‐0043168 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                    P‐0043169 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80203                                    P‐0043170 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KNEE, JUDITH
1414 C ST SE
WASHINGTON, DC                                      P‐0043171 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043172 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                    P‐0043173 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BURDEN, SHARON S
692 S HAIRSTON ROAD
STONE MOUNTAIN, GA 30088                            P‐0043174 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043175 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                    P‐0043176 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORMACK, SHANNON A
505 20TH ST. N.
SUITE 1700
BIRMINGHAM, AL 35203                                P‐0043177 12/20/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
WIILIAMS, VINCENT A
201 DANCING LIGHT LANE
RED OAK, TX 75154                                   P‐0043178 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2770 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 936 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
REYES, LEONEL
P O BOX 863
SAN MIGUEL, CA 93451                               P‐0043179 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADRIL, CHRISTOPHER L
18425 93RD STREET SOUTHEAST
SNOHOMISH, WA 98290                                P‐0043180 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY‐POZNASKY, KAI NAHU
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                  P‐0043181 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043182 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043183 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOTH JR, WILLIAM
4041 LONGLINE LANE
MYRTLE BEACH, SC 29579                             P‐0043184 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, BRADLEY H
409 LIBERTY DRIVE
BLANDON, PA 19510                                  P‐0043185 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043186 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043187 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043188 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, CHERYL R
1375 CANTERBURY LANE
FULLERTON, CA 92831‐1042                           P‐0043189 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDGLEY, JOHN A
2608 GRACELAND AVE
SAN CARLOS, CA 94070                               P‐0043190 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHURCH JR, HALBERT D
5600 W PASEO DE LAS ESTRELLAS
TUCSON, AZ 85745‐9569                              P‐0043191 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, WILLIE D
3090 SHARON AVE.
ANDERSON, CA 96007                                 P‐0043192 12/18/2017    TK Holdings Inc., et al.                     $2,445.00                                                                                    $2,445.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043193 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043194 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2771 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 937 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043195 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043196 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043197 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON, MARSHA
1673 HOOKER OAK AVE
CHICO, CA 95926                                    P‐0043198 12/18/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
STUDER, BARBARA J
401 SE DELAWARE AVE #210
ANKENY, IA 50021                                   P‐0043199 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043200 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDESMA, MARIA H
1655 E SEMORAN BLVD
SUITE 1
APOPKA, FL 32703                                   P‐0043201 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, STEVE
540 34TH AVE
EAST MOLINE, IL 61244                              P‐0043202 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043203 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLE, BRIANNA
61454 HWY 438
ANGIE, LA 70426                                    P‐0043204 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, PAUL D
1832 HANNAH FARMS CT
BLACKLICK, OH 43004‐7912                           P‐0043205 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARROW, MICHELLE L
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                  P‐0043206 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNARI, SHERI J
524 SOUTH ZANE HIGHWAY
MARTINS FERRY, OH 43935                            P‐0043207 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043208 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, PAUL D
1832 HANNAH FARMS CT
BLACKLICK, OH 43004‐7912                           P‐0043209 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOKOUROV, DMITRY
207 COBBLE STONE DRIVE
WINCHESTER, VA 22602                               P‐0043210 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2772 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 938 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043211 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, PAUL D
1832 HANNAH FARMS CT
BLACKLICK, OH 43004‐7912                              P‐0043212 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKLEY, MARY C
10314 ARCHWOOD DR.
PORTAGE, MI 49002                                     P‐0043213 12/20/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
KEMKER, NITA R
2105 SLATER DR
MURFREESBORO, TN 37128                                P‐0043214 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, TIMOTHY
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043215 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043216 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043217 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS WOODWORKING INC
MORRIS, GEORGE E
3780 HAWKINS RD
JACKSON, MI 49201                                     P‐0043218 12/18/2017    TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
CROCKETT, LEON W
2876 LEISURE CIRCLE
WEST JORDAN, UT 84084‐2904                            P‐0043219 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, BRADLEY H
409 LIBERTY DRIVE
BLANDON, PA 19510                                     P‐0043220 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, BRADLEY H
409 LIBERTY DRIVE
BLANDON, PA                                           P‐0043221 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASALA, ANNE M
PO BOX 196
RIDGWAY, CO 81432                                     P‐0043222 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBERGER, KAYLEE
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043223 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAVA, GARY F
7351 MESA DRIVE
APTOS, CA 95003                                       P‐0043224 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043225 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN CORPORATION
JP, LISA
415 N. HUNTINGTON AVE. #A
MONTEREY PARK, CA 91754                               P‐0043226 12/20/2017    TK Holdings Inc., et al.                    $28,000.00                                                                                   $28,000.00



                                                                                           Page 2773 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 939 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043227 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, COLIN
PO BOX 626
CENTREVILLE, VA 20122                               P‐0043228 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, TARIK M
3203 CRAVEN RIDGE DRIVE
POWDER SPRINGS, GA 30127                            P‐0043229 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
NO ADDRESS PROVIDED
                                                    P‐0043230 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSAYIUWU, NOSA
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                   P‐0043231 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043232 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JUDY A
PO BOX 7618
BEND, OR 97708                                      P‐0043233 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, RALPH L
1836 MAIDEN LANE
WHITING                                             P‐0043234 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURTIS, DEBORAH
11910 WEDDINGTON ST. UNIT 103
VALLEY VILLAGE, CA 91607                            P‐0043235 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, DEDRICK N
1429 NW 6 AVENUE
FORT LAUDERDALE, FL 33311                           P‐0043236 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MWENYO, DOMINGA
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                   P‐0043237 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDMAN, JUSTIN C
1017 CHANLER DR
HAINES CITY, FL 33844‐8140                          P‐0043238 12/20/2017    TK Holdings Inc., et al.                      $312.54                                                                                       $312.54
PAUL WOOLARD CONSTRUCTION INC
1457 S WHITE POST ROAD
BATH, NC 27808                                      P‐0043239 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, ANNIE L
420 N HAVEN ACRES
HOLLY SPRINGS, MS 38635                             P‐0043240 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL WOOLARD CONSTRUCTION INC
1457 S WHITE POST ROAD
BATH, NC 27808                                      P‐0043241 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0043242 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0043243 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2774 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 940 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DIANA S PEARSON REVOLABLE TR
PEARSON, DIANA S
51 PINE ST
RYE, NH 03870                                      P‐0043244 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043245 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGLEAF FINANCIAL SERVICES
AUSTIN, LARRY J
2017 FLAGLER STREET
PO BOX 1871
QUINCY, FL 32353                                   P‐0043246 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043247 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043248 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043249 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043250 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUSBAND (JONES), SHARLENE
37535 WESTRIDGE DRIVE
MURRIETA, CA 92563                                 P‐0043251 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043252 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043253 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORAN, BRIAN J
1925 E. 47TH PL
DAVENPORT, IA 52807                                P‐0043254 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043255 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043256 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043257 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2775 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 941 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043258 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAUN, EDGAR L
21009 111TH AVE E
GRAHAM, WA 98338‐6424                              P‐0043259 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JENNIFER M
2385 WEST GATE DRIVE
PITTSBURGH, PA 15237‐1623                          P‐0043260 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REECE, HERBERT A
9522 LINCOLNWOOD DR.
EVANSTON, IL 60203‐1116                            P‐0043261 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAYS, ANTHONY D
2103 GRANT COURT
GREENWOOD, MO 64034                                P‐0043262 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLESSMAN, NANETTE J
2451 VAN PATTER DR
SANTA ROSA, CA 95403                               P‐0043263 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, CHAU Y
PO BOX 25
GARDEN GROVE, CA 92842                             P‐0043264 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUNGBEDJI, MARLENE
5101 RIVER RD
BETHESDA, MD 20816                                 P‐0043265 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEARNS, JAMES K
3319 BASIN VIEW CIRCLE
MOUNTAIN GREEN, UT 84050                           P‐0043266 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRYER JR, DAVID W
608 GUNPOWDER CT
COLLEGEVILLE, PA 19426                             P‐0043267 12/20/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HENRY, DELILAH M
49 HURDS BLVD APT 4
FELTON, DE 19943                                   P‐0043268 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043269 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, JASON M
3715 SAN RAFAEL WAY
RIVERSIDE, CA 92504                                P‐0043270 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043271 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLER, NANCY G
125 N. MARY AVE #59
SUNNYVALE, CA 94086                                P‐0043272 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOVAR TRIANO, CESAR D
1330 MARKET ST
APT 250
SAN DIEGO, CA 92101                                P‐0043273 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, CATHERINE
7A SPRING VALLEY LN
MILLBRAE, CA 94030                                 P‐0043274 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2776 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 942 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043275 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYADROH, VAYRAM
6239 S ELLIS AVE APT 3
CHICAGO, IL 60637                                     P‐0043276 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PATEL, DHEERESH
526 LAMONT ST. NW
UNIT #2
WASHINGTON, DC 20010                                  P‐0043277 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAEDER, LINDA C
1059 SANCTUARY COVE DR.
WEST PALM BEACH, FL 33410                             P‐0043278 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, RYAN J
824 BELMONT AVE
LONG BEACH, CA 90804                                  P‐0043279 12/20/2017    TK Holdings Inc., et al.                     $4,797.00                                                                                    $4,797.00
HUSS, WILLIAM W
1739 SORREL COURT
CARLSBAD, CA 92011                                    P‐0043280 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043281 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LEON, CANDELARIO
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043282 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHEA, BIRGITTA
P.O.BOX 11107
LAHAINA, HI 96761                                     P‐0043283 12/20/2017    TK Holdings Inc., et al.                      $975.00                                                                                       $975.00
TEMPLE, BRIANNA
61454 HWY 438
ANGIE, LA 70426                                       P‐0043284 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                              P‐0043285 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID C
2385 WEST GATE DRIVE
PITTSBURGH, PA 15237‐1623                             P‐0043286 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEMING, JOAN M
7261 TURNER FISH ROAD
WILLOW SPRING, NC 27592                               P‐0043287 12/20/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BENNETT, STEVEN W
10537 JUNIPER WAY
STANTON, CA 90680                                     P‐0043288 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERSHNER, JUNE E
PO BOX 1961
GRANTS, NM 87020                                      P‐0043289 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDOVA, HEPHZIBAH
PO BOX 2501
DES PLAINES, IL 60017                                 P‐0043290 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUEBNER, CHADWICK R
1809 2ND AVE N
GRAND FORKS, ND 58203                                 P‐0043291 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2777 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 943 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MYERS, DAYNA M
4510 SPARROW CT
WOODBRIDGE, VA 22193                                P‐0043292 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERSHNER, GRAY
PO BOX 1961
GRANTS, NM 87020                                    P‐0043293 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORDMANN, RENAE D
21195 VAILS LAKE RD
EDEN VALLEY, MN 55329                               P‐0043294 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADEN, JEREMY M
221 BRADLEY CT
HIGHLANDVILLE, MO 65669                             P‐0043295 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALE, MARK
PO BOX 708521
SANDY, UT 84070                                     P‐0043296 12/20/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
KULKA, JEFFREY S
6921 DEEPWATER POINT RD
WILLIAMSBURG, MI 49690                              P‐0043297 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, CLARA C
208 VANCROFT ST.
ASHEBORO, NC 27205                                  P‐0043298 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIELAND, WILLIAM P
NO ADDRESS PROVIDED
                                                    P‐0043299 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, TINA R
715 11TH AVE NW
RIO RANCHO, NM 87144                                P‐0043300 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRESTY, MICHAEL W
3920 MYSTIC VALLEY PARKWAY
APT 1111
MEDFORD, MA 02155                                   P‐0043301 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRABOWSKI, CAROL M
11 LAKEVIEW DRIVE
NEW FAIRFIELD, CT 06812                             P‐0043302 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRENCH, GENE C
130 GEN. J. B. HOOD DR.
FRANKLIN, TN 37069                                  P‐0043303 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRENCH, GENE C
130 GEN. J. B. HOOD DR.
FRANKLIN, TN 37069                                  P‐0043304 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KAREN A
13106 AMBER STREET
GRASS VALLOEY, CA 95949                             P‐0043305 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CACERES, LUIS
2642 BLOOMDALE STREET
DUARTE, CA 91010                                    P‐0043306 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EASTMAN, WILLIAM R
21605 JUSTCO LANE
CASTRO VALLEY, CA 94552                             P‐0043307 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, DIANE E
8919 WESTWOOD DRIVE
ORLAND HILLS, IL 60487                              P‐0043308 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERCASH, DAVID A
53 COUNTY ROAD 303
OXFORD, MS 38655                                    P‐0043309 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2778 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 944 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COMESANA, ANNA B
1690 KENNEWICK DR
SUNNYVALE, CA 94087                                 P‐0043310 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                P‐0043311 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREGOIRE, THERESE S
241 DRAKESIDE ROAD UNIT 1300
HAMPTON, NH 03842                                   P‐0043312 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                P‐0043313 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, REBECCA S
5245 WILLIAMS DR.
FORT MYERS BEACH, FL 33931                          P‐0043314 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, RICHARD T
46 KLEBER AVE
YOUNGSTOWN, OH 44515                                P‐0043315 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JAMES C
683 ASPEN AVE.
RED WING, MN 55066‐1311                             P‐0043316 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEGALL, ALLEN L
3‐H PINE CLUSTER CIRCLE
MANALAPAN, NJ 07726                                 P‐0043317 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILE, KELLY J
524 FRUITVALE RD.
VACAVILLE, CA 95688                                 P‐0043318 12/18/2017    TK Holdings Inc., et al.                        $61.90                                                                                       $61.90
SECURITY FIRST CREDIT UNION
BUTANDA, ESMERALDA
501 EAST JASMINE AVE APT 209
501 EAST JASMINE AVE APT 209
MCALLEN, TX 78501                                   P‐0043319 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX                                       P‐0043320 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, ALEXANDRA
URB LA PLATA
K3 CALLE RUBI
CAYEY, PR 00736                                     P‐0043321 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043322 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNARD, GAYLE M
1503 N HAYDEN ISLAND DR UNIT
PORTLAND, OR 97217                                  P‐0043323 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNELLGROVE, WILLIAM L
P. O. BOX 7
AUTAUGAVILLE, AL 36003                              P‐0043324 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRUM, PATRICIA L
929 S. GREY RD
MIDLAND, MI 48640                                   P‐0043325 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2779 of 3671
                                                  Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 945 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                               P‐0043326 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                               P‐0043327 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIMES, DAVID J
634 S EUCLID AVE
ELMHURST, IL 60126                                     P‐0043328 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                               P‐0043329 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ‐ALVAREZ, ROSA M
ESTANCIAS CHALETS C/TORTOSA
APT 25
SAN JUAN, PR 00926                                     P‐0043330 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, CONNIE J
6017 IVERLEIGH CIRCLE
FAYETTEVILLE, NC 28311                                 P‐0043331 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATERNDAHL, JOHN P
5545 WEST 133RD STREET
HAWTHORNE, CA 90250                                    P‐0043332 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPLAN, GARY M
445 DIAMOND STREET
APT. 3
SAN FRANCISCO, CA 94114                                P‐0043333 12/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
JAYMES, CHRISTOPHER D
3708 FOREST COURT
CINCINNATI, OH 45211                                   P‐0043334 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOWEN, JOHN F
1588 HURON STREET
SAINT PAUL, MN 55108                                   P‐0043335 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                               P‐0043336 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                               P‐0043337 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITMAN, CAROL M
4 APPLE MANOR LANE
EAST BRUNSWICK, NJ 08816                               P‐0043338 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROEFARO, THOMAS J
3 ALLISON RD
BULGER, PA 15019                                       P‐0043339 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIELAND, WILLIAM P
NO ADDRESS PROVIDED
                                                       P‐0043340 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, HERMAN O
3542 KINDLING DRIVE
AUGUSTA, GA 30906                                      P‐0043341 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2780 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 946 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROEFARO, LESIE A
3 ALLISON RD
BULGER, PA 15019                                    P‐0043342 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN STREET AUTO MART LLC
PHILLIPS, JAMES S
PO BOX 271
MANCHESTER, KY 40962                                P‐0043343 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, TIFFANNY F
360 WOODLAND DRIVE
GAINESVILLE, GA 30501                               P‐0043344 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRICKER, MICHAEL C
56 N. OLD STONE HOUSE RD.
CARLISLE, PA 17015‐9785                             P‐0043345 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043346 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043347 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, JITEN
4945 RIVERLAKE DRIVE
PEACHTREE CORNER, GA 30097‐2326                     P‐0043348 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKS, CAROLYN
P.O. BOX 211012
BEDFORD, TX 76095                                   P‐0043349 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043350 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, JITEN
4945 RIVERLAKE DRIVE
PEACHTREE CORNER, GA 30097‐2326                     P‐0043351 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043352 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS, MARITZA
9217 TUDOR DRIVE
APT 209
TAMPA, FL 33615                                     P‐0043353 12/20/2017    TK Holdings Inc., et al.                    $26,000.00                                                                                   $26,000.00
GRAY, DAVID
5033 WILLOW VALE WAY
ELK GROVE, CA 95758                                 P‐0043354 12/20/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043355 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANT, LARRY W
17845 SW WOODBERRY CT.
ALOHA, OR 97007‐6419                                P‐0043356 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, DAVID A
5033 WILLOW VALE WAY
ELK GROVE, CA 95758                                 P‐0043357 12/20/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00

                                                                                         Page 2781 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 947 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WANG, JACK
53 DEVON DRIVE
EAST BRUNSWICK, NJ 08816                           P‐0043358 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043359 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, CHRISTIAN D
812 FAIRWAY CIRCLE
BLACK RIVER FALL, WI 54615                         P‐0043360 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043361 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUNIGA, CHRISTINA M
605 CORONEL PL #C
SANTA BARBARA, CA 93101                            P‐0043362 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLICKMAN, PETER D
2251 WILLOWBROOK DRIVE
CLEARWATER, FL 33764                               P‐0043363 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEA, EUGENE
2027 RANCHO CANADA PLACE
LA CANADA, CA 91011                                P‐0043364 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHONG, AE K
10 SAVANNAH
IRVINE, CA 92620                                   P‐0043365 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043366 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MA, JUN
3786 CHATTAHOOCHEE SUMMIT DR
ATLANTA, GA 30339                                  P‐0043367 12/20/2017    TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
GANT, LARRY W
17845 SW WOODBERRY CT.
ALOHA, OR 97007‐6419                               P‐0043368 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARROEL, SHANNON
P.O. BOX 891671
TEMECULA, CA 92589                                 P‐0043369 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043370 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNESON, CYNTHIA L
45 LAKESIDE BLVD
HILTON, NY 14468                                   P‐0043371 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINDLE, TERESA K
7292 HWY. 145N
QUITMAN, MS 39355                                  P‐0043372 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0043373 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN W
600 RIVER BIRCH CT APT 334
CLERMONT, FL 34711‐5133                            P‐0043374 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2782 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 948 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WINBUSH, MIRANDA G
10910 QUARRY AVE N
STILLWATER, MN 55082                                P‐0043375 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, CHRISTOPHER N
302 BUTLER ROAD
SAXONBURG, PA 16056                                 P‐0043376 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043377 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEMING, JOAN M
7261 TURNER FISH ROAD
WILLOW SPRING, NC 27592                             P‐0043378 12/20/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
WINBUSH, LEE M
10910 QUARRY AVE N
STILLWATER, MN 55082                                P‐0043379 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOCKEL, ERIC E
25653 STATE HWY EE
MARYVILLE, MO 64468                                 P‐0043380 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043381 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043382 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEALE, JOSEPH S
125 CAMP ST
PONCHATOULA, LA 70454                               P‐0043383 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYWOOD, SHARON L
4229 OAKWOOD LANE
MATTESON, IL 60443                                  P‐0043384 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIMBLE, WAYNE A
6673 COVEY CT.
RIVERDALE, GA 30296                                 P‐0043385 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043386 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, KWAI
6 LAMPLIGHTER VILLAGE DR
PINEHURST, NC 28374                                 P‐0043387 12/20/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
PICKETT, DAVID P
6769 NEANOVER RD
SOMERVILLE, OH 45064                                P‐0043388 12/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ERTEL, JAY B
42 N BAYSHORES
EUREKA SPRINGS, AR 72632                            P‐0043389 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043390 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2783 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 949 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043391 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LA GARZA ROJA, ANTONIO
510 EDGEHILL DR
OXFORD, OH 45056                                    P‐0043392 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043393 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, NELLIE
882 33RD AVENUE
SAN FRANCISCO, CA 94121                             P‐0043394 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOYE, SHEILA M
3699 MEADOW VISTA TRL
LITHONIA, GA 30038                                  P‐0043395 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043396 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, LINCOLN J
538 SOUTH F ST
LOMPOC, CA 93436                                    P‐0043397 12/20/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
JACKSON, JALEN T
3291 JESSICA DR
DOUGLASVILLE, GA 30135                              P‐0043398 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043399 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARDANI, AGNESSA V
1326 ROSSMOYNE AVE
GLENDALE, CA 91207                                  P‐0043400 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITUMA‐CALLE, DIEGO F
36 JUNARD BLVD
PORT JEFF STA, NY 11776                             P‐0043401 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043402 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUTROW, DANIEL A
2518 JONATHAN RD
ELLICOTT CITY, MD 21042                             P‐0043403 12/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043404 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUTROW, DANIEL A
2518 JONATHAN RD
ELLICOTT CITY, MD 20142                             P‐0043405 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDLEY, ANDREA L
1806 DARCEY DR
CORPUS CHRISTI, TX 78416                            P‐0043406 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2784 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 950 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043407 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEPKOWSKI, HEATHER L
1701 SOUTH MAIN ST
CHESHIRE, CT 06410                                  P‐0043408 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEIXOTO‐MYERS, MARY J
21095 GARY DRIVE #207
CASTRO VALLEY, CA 94546                             P‐0043409 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONTRERAS, ANNA M
2676 NORTH COLLEGE AVENUE
FRESNO, CA 93704                                    P‐0043410 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORNICK, ROSEMARY K
1500 ORCHARD DRIVE
CEDAR FALLS, IA 50613                               P‐0043411 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043412 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, PRISCILLA N
8920 TIMBER TRAIL COURT
CORDOVA
, TN 38018                                          P‐0043413 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASEY, JOSEPH J
42767 KEILLER TER
ASHBURN, VA 20147                                   P‐0043414 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043415 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, EDGAR B
NO ADDRESS PROVIDED
                                                    P‐0043416 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043417 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043418 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPINOZA, JORGE
3402 REXFORD ST.
VENTURA, CA 93003                                   P‐0043419 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEPPER, JAY C
3401 WALLACE CREEK ROAD
HEALDSBURG, CA 95448                                P‐0043420 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043421 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOW, ALIXANDRA
4505 AMESBURY CIRCLE
GRAPEVINE, TX 76051                                 P‐0043422 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2785 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 951 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEONG, PATRICIA
1610 POPPY CIR
ROCKLIN, CA 95765                                   P‐0043423 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043424 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALIAGA MUJICA, ESLY F
3222 ELMORE STREET
SIMI VALLEY, CA 93065                               P‐0043425 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONG, THOMAS
1610 POPPY CIR
ROCKLIN, CA 95765                                   P‐0043426 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043427 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, LOUIS D
111 W. RIO GRANDE ST
COLORADO SPRINGS, CO 80903                          P‐0043428 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, JAMES
6 LAMPLIGHTER VILLAGE DR
PINEHURST, NC 28374                                 P‐0043429 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AIRINGTON, PAMELA J
755 S. WESTON AVE
ATOKA, OK 74525                                     P‐0043430 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043431 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, KWAI
6 LAMPLIGHTER VILLAGE DR
PINEHURST, NC 28374                                 P‐0043432 12/21/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
BEALE, JOSEPH S
125 CAMP ST
PONCHATOULA                                         P‐0043433 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043434 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043435 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, MOLLY K
538 SOUTH F ST
LOMPOC, CA 93436                                    P‐0043436 12/21/2017    TK Holdings Inc., et al.                   $175,000.00                                                                                  $175,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043437 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORMACK, JOSEPH
NO ADDRESS PROVIDED
                                                    P‐0043438 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2786 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 952 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CORMACK, JOSEPH
6045 SOUTH LAND PARK DRIVE
SACRAMENTO, CA 95822                                P‐0043439 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, PEI‐I
1510 SEQUOIA DR
CHATHAM, IL 62629                                   P‐0043440 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOUGHBY, LETA F
1125 S ADAMS ST APT 103
FREDERICKSBURG, TX 78624                            P‐0043441 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAW, STEVEN E
1512 E. 37TH ST
KANSAS CITY, MO 64109                               P‐0043442 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAWOLLE, HEATHER L
631 13TH ST UNIT 2
SAN DIEGO, CA 92154                                 P‐0043443 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENZ, BENJAMIN A
90 VANTIS DRIVE
#6138
ALISO VIEJO, CA 92656                               P‐0043444 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAO, WILLIAM
1510 SEQUOIA DR
CHATHAM, IL 62629                                   P‐0043445 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, MONICA S
15181 HUNTER LANE
WESTMINSTER, CA 92683                               P‐0043446 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENG, TIM
126 FURMAN ST
SCHENECTADY, NY 12304                               P‐0043447 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWZE, FRANCES C
1 HAMMETT POND CT
GREER, SC 29650                                     P‐0043448 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAL, DANITZA M
2174 G. CLEVELAND AVE.
CALEXICO, CA 92231                                  P‐0043449 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWTHORNE, PAUL M
5123 SW. 326TH PL,
FEDERAL WAY, WA 98023                               P‐0043450 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METCALF, SHERRIE L
108 CONIFER ROAD
INMAN, SC 29349                                     P‐0043451 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULL, JENNIFER H
5340 14TH ST. S
SALEM, OR 97306                                     P‐0043452 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHU, XINYUN
6710 VARIEL AVE APT 218
CANOGA PARK, CA 91303                               P‐0043453 12/21/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
CHOU, SHAWN S
1622 S. SPAULDING AVE.
LOS ANGELES, CA 90019                               P‐0043454 12/21/2017    TK Holdings Inc., et al.                        $50.00                                                                                       $50.00
CLARK, SAMUEL B
201 SAW LEAF CT
HOLLY SPRINGS, NC 27540                             P‐0043455 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, SAMUEL B
201 SAWLEAF CT
HOLLY SPRINGS, NC 27540                             P‐0043456 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2787 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 953 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
O'BRIEN, RICHARD
1565 BURGESS RD
WATERLOO, NY 13165                                    P‐0043457 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKULEC, DONALD A
1114 MAPLEGROVE CT
BRIGHTON, MI 48116‐6771                               P‐0043458 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, GEORGE B
424 NW 39TH STREET
OKLAHOMA CITY, OK 73118                               P‐0043459 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ, CRYSTAL B
237 N BREED ST
LOS ANGELES, CA 90033                                 P‐0043460 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAUMANN, AMANDA
717 ANNIN STREET
PHILADELPHIA, PA 19147                                P‐0043461 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKFORD, DOUGLAS A
9800 FLINTRIDGE COURT
FAIRFAX, VA 22032                                     P‐0043462 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKFORD, DOUGLAS A
9800 FLINTRIDGE COURT
FAIRFAX, VA 22032                                     P‐0043463 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKFORD, DOUGLAS A
9800 FLINTRIDGE COURT
FAIRFAX, VA 22032                                     P‐0043464 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLER, NANCY L
8922 MT. TABOR ROAD
MIDDLETOWN, MD 21769                                  P‐0043465 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBER, ANDREA M
808 KINGSBROOK LANE
SAGINAW, TX 7679                                      P‐0043466 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTERS, CHARMAINE L
1100 S FOSTER DR
APT 63
BATON ROUGE, LA 70806                                 P‐0043467 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLBER, ADAM J
200 W. 79TH ST., #12F
NEW YORK
NEW YORK, NY 10024                                    P‐0043468 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, TRACY Y
589 NEW MARYLAND ROAD
ALPINE, AL 35014                                      P‐0043469 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, CASEY M
402 NEW YORK DRIVE
PENSACOLA, FL 32505                                   P‐0043470 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACOSTA, JOSE R
3303 WYOMING
EL PASO, TX 79903                                     P‐0043471 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, PATRICIA S
51 EMERALD OAKS LANE
ORMOND BEACH, FL 32174                                P‐0043472 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S., A.
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043473 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 2788 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 954 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
ELLIS, MARY HOWARD
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043474 12/21/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
HASTY, DENNIS C
1004 OSAGE AVENUE
WEST COLUMBIA, SC 29169                               P‐0043475 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MORRIS, LEON V
PO 107
EBONY, VA 23845                                       P‐0043476 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FERNANDEZ, TANIUA M
2001 ALDERSGATE
RIVERHEAD, NY 11901                                   P‐0043477 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEMA, JOHNNY H
3603 HIGH RIDGE WAY APT 302
BOYNTON BEACH, FL 33426                               P‐0043478 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NOWAK, LOIS I
5037 NN MERRIMAC
CHICAGO, IL                                           P‐0043479 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FREEMAN, KAREN L
1204 ANDREW AVE. #112
LAPORTE, IN 46350                                     P‐0043480 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOFFITT, CANDEE JEAN
PO BOX 844
HARRIMAN, NY 10926                                    P‐0043481 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIMEON, ALIX
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                     P‐0043482 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DHILLON, GURINDER
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043483 12/21/2017    TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
MANLEY, JEFFREY C
1109 BUTTER LANE
READING, PA 19606                                     P‐0043484 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HERB CHAMBERS HONDA
PHILDOR, ROSE N
709 UNION AVE,
PROVIDENCE, RI 02909                                  P‐0043485 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CORDELL, LEONARD K
9901 HUNTERS TRACE DR.
CONCORD, NC 28027                                     P‐0043486 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BEAUBIEN, FRANCESKA
201 S. ORANGE AVE. SUITE 150
ORLANDO, FL 32801                                     P‐0043487 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DENNY, KELLY R
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043488 12/21/2017    TK Holdings Inc., et al.                   $620,000.00                                                                                   $620,000.00
SALOMON, REESA
18 BERKSHIRE RD
MAPLEWOOD, NJ 07040                                   P‐0043489 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALOMON, ROGER
18 BERKSHIRE RD
MAPLEWOOD, NJ 07040                                   P‐0043490 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2789 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 955 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CABRERA, FREDYS
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043491 12/21/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
CARMICHAEL, THOMAS W
1083 N COLLIER BLVD., #429
MARCO ISLAND, FL 34145                               P‐0043492 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIKE, CARL S
535 STATE ST
LANCASTER, PA 17603                                  P‐0043493 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD, WILLIAM J
104 JOSHUA DRIVE
MAGNOLIA, DE 19962                                   P‐0043494 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIANT, JASMINE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043495 12/21/2017    TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
JEFFERSON, RHONDA
2288 HWY 65
FERRIDAY, LA 71334                                   P‐0043496 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATES, BOBBIE J
P.O. BOX 148
GARRISON, TX 75946                                   P‐0043497 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, CATHERINE D
3 SADDLE RIDGE ROAD
NEW FAIRFIELD, CT 06812‐4906                         P‐0043498 12/18/2017    TK Holdings Inc., et al.                        $34.90                                                                                       $34.90
SIMMONS, JOANN H
925 PALFREY ST
GRETNA, LA 70053                                     P‐0043499 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DAVID L
1013 GREENLAND CIRCLE
SO CHARLESTON, WV 25309                              P‐0043500 12/20/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
ULRICH, JOHN
15 MARTLESHAMHEATH LN
MADISON, CT 06443                                    P‐0043501 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH, RALPH W
216 NORTH ALBANY STREET
ITACA, NY 14850                                      P‐0043502 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PESTANA, JOHN A
16297 SAN REMO DRIVE
SAN LEANDRO, CA 94578‐1141                           P‐0043503 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVID, JACK L
4635 W VILLA RITA DR
GLENDALE, AZ 85308                                   P‐0043504 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, BERYL H
8720 EMBREY DRIVE
JONESBORO, GA 30236                                  P‐0043505 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOGUL, SAMUEL A
11 KAYLOR COURT
COLD SPRING HBR, NY 11724                            P‐0043506 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0043507 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, RICHARD T
46 KLEBER AVE
YOUNGSTOWN, OH 44515                                 P‐0043508 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2790 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 956 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
FOUTS, DANIEL W
14 PLEASANT HILLS DRIVE
RUSSELLVILLE, AR 72802                               P‐0043509 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REID, ANNETTE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043510 12/21/2017    TK Holdings Inc., et al.                    $750,000.00                                                                                   $750,000.00
WEBSTER, STEPHEN G
586 HIGHCREST DR.
NASHVILLE, TN 37211                                  P‐0043511 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTES, MARIANGELLY
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043512 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JAGNIECKI, ARTHUR A
4953 S 65TH. AVE.
NEW ERA, MI 49446                                    P‐0043513 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MAK, DARRELL
387 MAGOTHY RD
SEVERNA PARK, MD 21146                               P‐0043514 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
RAPOSO, DENISE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043515 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FAM, REDA N
3826 THOMPSON LAKE DR.
BUFORD, GA 30519                                     P‐0043516 12/21/2017    TK Holdings Inc., et al.                     $10,000.00                                                                                    $10,000.00
VANBERGEN, DIANE
323 GREEN HOLLOW RD
PETERSBURGH, NY 12138                                P‐0043517 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTIN, PHILLIP L
1011 TREVINO
CLINTON, MO 64735                                    P‐0043518 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAKLY, JENNA L
1000 FOSCUE DRIVE
JACKSONVILLE, NC 28540                               P‐0043519 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WILSON, THOMAS J
4600 MARRIOTT DRIVE
SUITE 400
RALEIGH, NC 27612                                    P‐0043520 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PROWELL, ZAINAB
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043521 12/21/2017    TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
SETLEY, WILLIAM
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043522 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CAMPBELL, VERNON L
4590 RINCON PLACE
DUMFRIES, VA 22025                                   P‐0043523 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HART, BETTY J
P.O.BOX 354
63 JANICE LN
CLINTON, NC 28329                                    P‐0043524 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00




                                                                                          Page 2791 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 957 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
EGAN, LISA
12022 GOLF RIDGE CT.
UNIT 202
FAIRFAX, VA 22033                                   P‐0043525 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOCKHART, LATONYA N
623 PIPKIN DRIVE
MCDONOUGH, GA 30253                                 P‐0043526 12/18/2017    TK Holdings Inc., et al.                   $125,000.00                                                                                   $125,000.00
STAFFIER, ROBERT L
42 EIGHTH ST
SUITE 4207
CHARLESTOWN, MA 02129                               P‐0043527 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GAGE‐NORMAN, UNETHA
5017 FOX TROTTER WAY
ELK GROVE, CA                                       P‐0043528 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ADEKOYA, EDITH C
32123 FOURTH AVENUE SW
FEDERAL WAY, WA 98023                               P‐0043529 12/21/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
GLANTZ, PHYLLIS
121
121‐16 OCEAN PROMENADE APT. 6
ROCKAWAY PARK, NY 11694                             P‐0043530 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACHECO, LUZ
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043531 12/21/2017    TK Holdings Inc., et al.                    $98,605.61                                                                                    $98,605.61
CORBIN, CATHY
1105 N GRAYCROFT AVE
MADISON, TN 37115‐2314                              P‐0043532 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TENNEY, FRANCES E
333 EAST 46TH ST., APT. 7C
NEW YORK, NY 10017                                  P‐0043533 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FIGUEROA, NELSON
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                   P‐0043534 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VINE, MONIKA B
315 SUNRISE DRIVE, APT. 1
GREENEVILLE, TN 37743                               P‐0043535 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURO, HEIDI
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043536 12/21/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
FRIES, JEFFREY W
16020 CAPE CORAL DRIVE
WIMAUMA, FL 33598                                   P‐0043537 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIMMS, DEBORAH L
203 HENDRICKS AVENUE
WATERFORD WORKS, NJ 08089                           P‐0043538 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CAMPBELL, VERNON L
4590 RINCON PLACE
DUMFRIES, VA 22025                                  P‐0043539 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KAMPRATH, ROBERT W
3233 MUEHLEISEN ROAD
DUNDEE, MI 48131                                    P‐0043540 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANTA CRUZ, DEBORAH J
7007 ROSEBROOK CIR
SPRING, TX 77379                                    P‐0043541 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2792 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 958 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
KLEIN, LESLEY
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043542 12/21/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
SIMMS, DEBORAH L
203 HENDRICKS AVENUE
WATERFORD WORKS, NJ 08089                             P‐0043543 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSBRUCKER, HEIDI
8744 E. ANGUS DR
SCOTTSDALE, AZ 85251                                  P‐0043544 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KUFFO, MATILDE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043545 12/21/2017    TK Holdings Inc., et al.                   $450,000.00                                                                                   $450,000.00
WILLIAMS, IAN J
573 LINCOLN AVE
BROOKLYN, NY 11208                                    P‐0043546 12/21/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                    $12,000.00
POWER, MICHELLE C
3 CORWEN TERR. W.
WEST CHESTER, PA 19380                                P‐0043547 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASSEHL, JENNIFER L
125 CHATFIELD ST
WINONA, MN 55987                                      P‐0043548 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOELSCHER, MICHAEL
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043549 12/21/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
CRAIN, MARCUS
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043550 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, NANCY D
5380 DARRAH RD
MARIPOSA, CA 95338                                    P‐0043551 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORST, BRIDGETTE H
1925 WEST FOSSETT ROAD
CONCORD, GA 30206                                     P‐0043552 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CRAIN, MARCUS
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043553 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, MICHAEL C
681 GRAYHAWK AVENUE
PLANTATION, FL 33324                                  P‐0043554 12/21/2017    TK Holdings Inc., et al.                     $1,697.73                                                                                     $1,697.73
FOERSTER, TARA T
41362 RASPBERRY DRIVE
LEESBURG, VA 20176                                    P‐0043555 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CONCEPCION, MISAEL I
7163 NW 49 PL
LAUDERHILL                                            P‐0043556 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FITE, RORY
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043557 12/21/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
HIGHFILL CONSTRUCTION INC
8565 SW 80TH AVE
PORTLAND, OR 97223                                    P‐0043558 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2793 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 959 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HALL, ALAN E
436 BELLE POINTE DR
NASHVILLE, TN 37221                                  P‐0043559 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOPELMAN, DAVID
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043560 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PEDERSEN, CHRISTOPHER
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043561 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BELL, BRETT W
525 3RD STREET NORTH UNIT 402
JACKSONVILLE BCH, FL 32250                           P‐0043562 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICE, JUDY
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043563 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
CODY, GWENDOLYN
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043564 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PHAM, MICHELLE
7740 NE 200TH ST
KENMORE, WA 98028                                    P‐0043565 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTA, ED
51 GLADE CIRCLE EAST
REHOBOTH BEACH, DE 19971                             P‐0043566 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBOSA, MARIA
1026 W BOONE APT J‐50
SANTA MARIA, CA 93458                                P‐0043567 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, CHARLOTTE
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043568 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KAZOS, CONSTANTINE
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043569 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GAINSSBURG, DANIEL A
5547 29TH ST NW
WASHINGTON, DC 20015                                 P‐0043570 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANWANA, ENEFIOK
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043571 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                             P‐0043572 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPERA, ALISON
423 S TURNPIKE RD
DALTON, PA 18414                                     P‐0043573 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2794 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 960 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
TANNER, CATHRYN
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043574 12/21/2017    TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
ENEFIOK, ANWANA
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043575 12/21/2017    TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
RICHARDSON, BILLY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043576 12/21/2017    TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
POWERS, THELMA M
20 FITZPATRICK ROAD
GRAFTON, MA                                          P‐0043577 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, PAULA LYNN
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043578 12/21/2017    TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
SCHMIDCT, TARA
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043579 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REILLY, REGINA M
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043580 12/21/2017    TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
ADELMAN, DAVID
8716 POPLAR BRIDGE RD
BLOOMINGTON, MN 55437                                P‐0043581 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
OTTO, JR., RUDOLPH
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043582 12/21/2017    TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
PARDUE, CRYSTAL
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043583 12/21/2017    TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
SUTTON, DAREE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043584 12/21/2017    TK Holdings Inc., et al.                   $1,000,000.00                                                                                $1,000,000.00
KERNAN, PATRICK J
5889 EUREKA RD.
ROME, NY 13440                                       P‐0043585 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WAGNER, VICKI E
2344 BLUEWATER DRIVE
WAUCONDA, IL 60084                                   P‐0043586 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MURPHY, MARITA
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043587 12/21/2017    TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
RAWOLLE, HEATHER L
HEATHER RAWOLLE
631 13TH ST UNIT 2
SAN DIEGO, CA 92154                                  P‐0043588 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                          Page 2795 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                    Page 961 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
FAM, REDA N
3826 THOMPSON LAKE DR.
BUFORD, GA 30519                                      P‐0043589 12/21/2017    TK Holdings Inc., et al.                     $10,000.00                                                                                    $10,000.00
CARNEVALE, STEPHANIE A
515 17TH AVENUE NORTHEAST
ST. PETERSBURG, FL 33704                              P‐0043590 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
RUIZ, EVELIO
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043591 12/21/2017    TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
RAMNARINE (DEC.), TIFFANY
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043592 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WAGNER, VICKI E
2344 BLUEWATER DRIVE
WAUCONDA, IL 60084                                    P‐0043593 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTIN, ROY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043594 12/21/2017    TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
REEDY, WILLIAM
PETER PRIETO, ESQ.
ONE S.E.THIRD AVENUE
MIAMI, FL 33131                                       P‐0043595 12/21/2017    TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
ROYER, LYNN J
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043596 12/21/2017    TK Holdings Inc., et al.                   $5,000,000.00                                                                                $5,000,000.00
DILL, RENEE C
147 GREENBRIAR RD
HARTLY, DE 19953                                      P‐0043597 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BRUNSON, AUDREY M
P. O. BOX 19436
FORT LAUDERDALE, FL 33318                             P‐0043598 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BAMBARGER, CASSANDRA A
8655 EVES RD
ROSWELL, GA 30076                                     P‐0043599 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BURNETT, CYNTHIA
4014 E 1553RD
EARLVILLE, IL 60518                                   P‐0043600 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETERSON, JAMES G
PO BOX561
GREENCASTLE, PA 17225                                 P‐0043601 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KAMINSKY, RICHARD A
17001 DAWN FLOWER CV
AUSTIN, TX 78738                                      P‐0043602 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HART, JOSHUA D
1043 COUNTY RD 2239
BAGWELL, TX 75412                                     P‐0043603 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KNIGHT‐JOINER, MELANIE A
3526 ROCKY POINT DRIVE
HOPKINSVILLE, KY 42240                                P‐0043604 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANGHALS, PAUL J
11600 ROAD Z
COLUMBUS GROVE, OH 45830                              P‐0043605 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                           Page 2796 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 962 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
ROSENWASSER, SARA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043606 12/21/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
MYERS, LATYRA
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043607 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIGGIO, ANDREW
21 LIEDTKE DR
CRANBURY, NJ 08512                                   P‐0043608 12/21/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
SNOWDEN, BRITTANY N
1314 DEANWOOD RD
BALTIMORE, MD 21234                                  P‐0043609 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, CANDIDO
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043610 12/21/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
ROPER, SUSAN E
1474 BROADVIEW CIRCLE
SEVIERVILLE, TN 37876‐0276                           P‐0043611 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CERVANTES, MARIO
C/O PETER PRIETO, ESQ.,
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043612 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
MAK, MARIE A
387 MAGOTHY RD
SEVERNA PARK, MD 21146                               P‐0043613 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
URIZA, PATRICK L
3634 NE 121ST AVE
PORTLAND, OR 97220‐1578                              P‐0043614 12/18/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
VESER, GERDGENE
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043615 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
REAGAN, SANDRA
6904 BEECH AVE
BALTIMORE, MD 21206                                  P‐0043616 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BARBARIN, VICTORIA
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043617 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
NANNERY, VALERIE M
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043618 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
MCLEOD, MICHAEL
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043619 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
CYRUS, JR., BERNARD
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043620 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00




                                                                                          Page 2797 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 963 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TAYLOR, SHAUN
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043621 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PRZYBYSZEWSKI, JOSEPH
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                       P‐0043622 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRIGGERS, JONATHAN R
2409 MASON WALLACE DR
APT 404
CHARLOTTE, NC 28212                                   P‐0043623 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE VERNON COMPANY
PO BOX 600
NEWTON, IA 50208                                      P‐0043624 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREMPA, MATTHEW
8119 BARKSDALE RD
TOWSON, MD 21286                                      P‐0043625 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEMAN, CARLY
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                     P‐0043626 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSDEN, KEITH
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043627 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
FOX, MADILYN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043628 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SINCLAIR, EUGENNIE
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043629 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BUDDIG, JOY
683 GOLF CLUB LANE
FRANKFORT, IL 60423‐9518                              P‐0043630 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTATE OF CHRISTINA KELLEY
KELLEY, GARY W
16850 DRIVER COLLINS RD.
MOUNT ORAB, OH 45154                                  P‐0043631 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIANCA, LISA A
1400 OAK TREE DRIVE
APT D
NORTH BRUNSWICK, NJ 08902                             P‐0043632 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURT, RICKEY D
POST OFFIC BOX 70245
TUSCALOOSA, AL 35407                                  P‐0043633 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE VERNON COMPANY
PO BOX 600
NEWTON, IA 50208                                      P‐0043634 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINGER, RICHARD
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043635 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00



                                                                                           Page 2798 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 964 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JACOBSEN, ERROL
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043636 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WAGNER, VICKI E
2344 BLUEWATER DRIVE
WAUCONDA, IL 60084                                   P‐0043637 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAI, ELLIE S
4604 DEL RIO ROAD
SACRAMENTO, CA 95822                                 P‐0043638 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUADAGNO, GARY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043639 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MASSENBURG, PHENORIES
7651 SUMMERHILL CT.
LORTON, VA 22079                                     P‐0043640 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANJUNDAPPA, GITA
4787 LOGANA PLAZA
YORBA LINDA, CA 92886                                P‐0043641 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHADER, SHELLEY
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043642 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DEMARIS, RICHARD E
654 WOODLAWN DRIVE
VALPARAISO, IN 46385                                 P‐0043643 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANJUNDAPPA, GITA
4787 LOGANA PLAZA
YORBA LINDA, CA 92886                                P‐0043644 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE VERNON COMPANY
PO BOX 600
NEWTON, IA 50208                                     P‐0043645 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GO, KRISTIN
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043646 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
VU, TIFFANY
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043647 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, STEVEN P
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043648 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
OUBRE, CODY M
2054 TOWNE MILL AVENUE
CANTON, GA 30114                                     P‐0043649 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEN HEUVEL, JOY A
6801 BUTTERNUT RD.
WAUSAU, WI 54401                                     P‐0043650 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, LAIQI
14508 CENTRAL AVE.
CHINO, CA 91710                                      P‐0043651 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROULSTON, KATHERINE H
9593 TRUMPET VINE LOOP
TRINITY, FL 34655                                    P‐0043652 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2799 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 965 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BOONE, ERIK
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043653 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANJUNDAPPA, GITA
4787 LOGANA PLAZA
YORBA LINDA, CA 92886                                P‐0043654 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINS, JOSHUA A
ESTATE OF JOSHUA WILKINS
13039 CHANDLER DRIVE
DALLAS, TX 75243                                     P‐0043655 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HESSELBERG, RAYLENE
4903 WILLET DRIVE
ANNANDALE, VA 22003                                  P‐0043656 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIR, CATHERINE
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043657 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALOFARO, ROBERT
307 TWIN RIVER DR.
COVINGTON, LA 70433                                  P‐0043658 12/21/2017    TK Holdings Inc., et al.                     $5,175.00                                                                                    $5,175.00
KORBOL, MICHAEL T
6147 DELL DRIVE
UNIT 4
MADISON, WI 53718                                    P‐0043659 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTSON, DAVID C
455 ROSE HILL RD
WEST GROVE, PA 19390                                 P‐0043660 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARTEL, JAMES E
CHURCH HARRIS LAW FIRM
PO BOX 1645
GREAT FALLS, MT 59403‐1645                           P‐0043661 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFFIN, ANGELA
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043662 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
EGGLES, DEBRA J
8 RAILROAD AVE UNIT 502
CMCH, NJ 08210                                       P‐0043663 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGO, JUAN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043664 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GAMINO, TERRI
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043665 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ROBEY, TERRI L
260 WOOD LANDING ROAD
FREDERICKSBURG, VA 22405                             P‐0043666 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LISA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043667 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PAIR, DAVID
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043668 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2800 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 966 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FLAHERTY, LESLIE
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043669 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SCHMIDT, MARK
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043670 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DOUGHERTY, WILLIAM
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043671 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RASH, MAUREEN
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043672 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DEAN, MATT
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043673 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MARKOWITZ, GAIL
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043674 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BAE, JINA
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043675 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043676 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKS, VALESCIA
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043677 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SEVERIO, TASHA R
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043678 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HIGHFILL CONSTRUCTION INC
8565 SW 80TH AVE
PORTLAND, OR 97223                                  P‐0043679 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIBERAL, KATHY
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043680 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
CANTU, JR., BOYD
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043681 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HOLLAND, DIELE R
4407 BAKER ST
PHILADELPHIA, PA 19127                              P‐0043682 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2801 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 967 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
TORREGANO, SHIELA
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043683 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
WHITE, FRANK
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                  P‐0043684 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEEPGRASS, GAYLE M
48939 RIVER PARK RD #101
OAKHURST, CA 93644                                 P‐0043685 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ABELYAN, GREG
540 WEST DRYDEN STREET
GLENDALE, CA 91202                                 P‐0043686 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEALEN, CURTIS L
302 N 13TH ST
SUNNYSIDE, WA 98944                                P‐0043687 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEALEN, CURTIS L
302 N 13TH ST
SUNNYSIDE, WA 98944                                P‐0043688 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOTZ, RALPH JR L
65 VIA MILPITAS
CARMEL VALLEY, CA 93924‐9630                       P‐0043689 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043690 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FREED, ARNOLD N
13115 VALLEY VISTA BLVD
STUDIO CITY, CA 91604                              P‐0043691 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOLMES, SHELIA R
313 OAK GROVE CHURCH RD
PEARL, MS 39208                                    P‐0043692 12/19/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
POWERS, CHARLES E
POWERS CHARLES OR ANNIE C
6023 CARMEL DRIVE
HUNTSVILLE, AL 35810                               P‐0043693 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WANG, BARNABY
157 CLOUDBREAK
IRVINE, CA 92618                                   P‐0043694 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KANG, MIN
717 COEUR D ALENE
VENICE, CA 90291                                   P‐0043695 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSEY, PAMELA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                    P‐0043696 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
IMAMOVIC, SUBHIJA
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043697 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
ORDONIO, GERALD
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043698 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00



                                                                                        Page 2802 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 968 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WATSON‐CISNEROS, SANDRA M
6524 WAYNE. RD. NW
ALBUQUERQUE, NM 87120                                 P‐0043699 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0043700 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
HOLMES, KIMBERLY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043701 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BASTIN, JAMES N
12006 EATON COURT
LYLES, TN 37098                                       P‐0043702 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORGENSEN, DAVID M
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043703 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DEMBECK, DOREEN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043704 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HASLEY, MARY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                       P‐0043705 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HERRON, JAMES
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043706 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NAVARRO, ADOLFO
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                   P‐0043707 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, AMANDA H
580 HAAS AVE
SAN LEANDRO, CA 94577                                 P‐0043708 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAU, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0043709 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
TRAN, NINA
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                     P‐0043710 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRESCHNEV, PETER
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043711 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KING, ELIZABETH A
PO BOX 552
SANTA YSABEL, CA 92070‐0552                           P‐0043712 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 2803 of 3671
                                                  Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 969 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ARCHER, TIMOTHY
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043713 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KENNEDY, BETH I
2640 BERKSHIRE DR.
GENEVA, IL 60134                                       P‐0043714 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNTHER, DAVID
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043715 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ZIMMERMAN, JEAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043716 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
CISNEROS, MARTIN A
6524 WAYNE RD. NW
ALBUQUERQUE, NM 87120                                  P‐0043717 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                              P‐0043718 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
ZAMPARO, JOANN M
107 IRON WORKS ROAD
KILLINGWORTH, CT 06419                                 P‐0043719 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUENTES, RYVANIA M
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043720 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
YOUNG, BONNIE W
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043721 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KALABA, SINAN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043722 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WISHKOVSKY, CYNTHIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043723 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WAIBEL, SCOTT M
105 DOUGLAS DR
GLENCOE, MN 55336                                      P‐0043724 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHOURIS, KOSTAN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                        P‐0043725 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DEWAN, SANDEEP
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043726 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PASKIE, JILL
NO ADDRESS PROVIDED
                                                       P‐0043727 12/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
                                                                                            Page 2804 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 970 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FITZGERALD, RACHELE B
590 LOWER LANDING RD
APT 29A
BLACKWOOD, NJ 08012                                  P‐0043728 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROUSE SR., ANTHONY G
29 CLIFTON ST.
WEST HAVEN, CT 06516                                 P‐0043729 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, CAROL A
2913 KENTSHIRE CIRCLE
NAPERVILLE, IL 60564                                 P‐0043730 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CARLA
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043731 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
CISNEROS, MARTIN A
6524 WAYNE RD. NW
ALBUQUERQUE, NM 87120                                P‐0043732 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SANDIE
2774 COBB PKWY NW #109‐313
KENNESAW, GA 30152                                   P‐0043733 12/21/2017    TK Holdings Inc., et al.                    $40,400.00                                                                                   $40,400.00
HIGLEY, RICHARD F
11626 VICOLO LOOP
WINDERMERE, FL 34786                                 P‐0043734 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'AMICO‐SHARP, SUZANNE J
99 MARION DRIVE
PLAINSBORO, NJ 08536                                 P‐0043735 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, CHRISTOPHER
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043736 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MASON, FRANK
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043737 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MOEHLMAN, JASON
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043738 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
STEWART, SANDIE
2774 COBB PKWY NW #109‐313
KENNESAW, GA 30152                                   P‐0043739 12/21/2017    TK Holdings Inc., et al.                    $63,008.00                                                                                   $63,008.00
WRIGHT, RICHARD
POHURST ORSECK, P.A.
ONE S.E.THIRD AVE., STE. 2700
MIAMI, FL 33131                                      P‐0043740 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LONG, MATTHEW
C/O PETER PRIETO
ONE S.E.THIRD AVENUE
MIAMI, FL 33131                                      P‐0043741 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ARREOLA‐QUINTANA, ETELBERTO
4382 E. 94TH DRIVE
THORNTON, CO 80229                                   P‐0043742 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, CONNIE
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043743 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                          Page 2805 of 3671
                                                  Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 971 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HIGLEY, GAIL F
11626 VICOLO LOOP
WINDERMERE, FL 34786                                   P‐0043744 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEHAN, JAMES D
55 WOODBURY CT
CLARKSBORO, NJ 08020                                   P‐0043745 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIELINSKI, JOHN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043746 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LOWERY, HAZEL L
NA
                                                       P‐0043747 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERG, CHARON
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043748 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HIGLEY, GAIL F
11626 VICOLO LOOP
WINDERMERE, FL 34786                                   P‐0043749 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINES, BRANDON
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043750 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HOLLAND, RUSSELL
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                        P‐0043751 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SOTO, CATHY D
12413 TIERRA ENCINO DR
EL PASO, TX 79938                                      P‐0043752 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLETCHER, PATSY F
660 GOVERNMENT STREET
BATON ROUGE, LA 70802                                  P‐0043753 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULROY, BARBARA E
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043754 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BURD, CHARLES
PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043755 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SETTEMBRINO, ELEANOR
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043756 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
COCHRAN, CHARLES
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043757 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WATSON, SANDRA M
6524 WAYNE RD. NW
ALBUQUERQUE, NM 87120                                  P‐0043758 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 2806 of 3671
                                                  Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 972 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                              P‐0043759 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
HODGSON, AMBER
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                        P‐0043760 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TAVITIAN, AGARON
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043761 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
JACKSON, BRENDON
8351 GOLDEN PRAIRIE DRIVE
TAMPA, FL 33647                                        P‐0043762 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESNAR, TAMARA J
908 KOSCIUSKO AVE
GRENVILLE, SD 57239                                    P‐0043763 12/21/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
BANWELL, JESSE P
182 LANG ST.
SAN JUAN BATISTA, CA 95045                             P‐0043764 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLD, RICHARD
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043765 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DIECKMAN, MARK
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043766 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TAKEDA, DAVID
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043767 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HOLZWART, JEAN M
7444 QUEEN CIRCLE
ARVADA, CO 80005                                       P‐0043768 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE JR., MELVIN E
4420 COLE AVENUE
SUFFOLK, VA 23435                                      P‐0043769 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA MOTOR CREDIT CORP
DUHAYLUNGSOD, HANNAH C
19872 HESPERIAN BLVD
HAYWARD, CA 94541                                      P‐0043770 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, ROBERT
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043771 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RAIKEN, MARC
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043772 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TURCO, JENIFER
3408 BRANDON DR
VALDOSTA, GA 31605                                     P‐0043773 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2807 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 973 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WASHINGTON, MERCEDES A
517 FLEMING AVE EAST #7
VALLEJO, CA 94591                                     P‐0043774 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, ROBERT E
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043775 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GUILETTE, GAYLORD
265 TRUWAY RD
LUXEMBURG, WI 54217                                   P‐0043776 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEGEWALD, ARTHUR
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043777 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SAYLER, RICHARD H
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043778 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SPIESS, DARLA
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043779 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RUTH, HOLLY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043780 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KINNEY, NICHOLAS
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043781 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
YATES, TIMOTHY K
1018 N WORTHEY ST
FLORA, IL                                             P‐0043782 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, AMY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043783 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KIRSCH, JAN L
549 GREYSTONE TRAIL
MARIETTA, GA 30068                                    P‐0043784 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, LOREN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043785 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WALKER, MICHAEL
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043786 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SILVER, JEFFREY A
780 S. HUDSON ST.
DENVER, CO 80246                                      P‐0043787 12/21/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
POPER, TRAVIS
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043788 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00

                                                                                           Page 2808 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 974 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WORN, RENEE
123 WHITESBORO ST.
YORKVILLE, NY 13495                                P‐0043789 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASKEW, WALTER
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043790 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
VUKADINOVIC, MICKEY
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043791 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ECKEL, PETER J
3208 ASH GLEN LN
AUSTIN, TX 78681                                   P‐0043792 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, RONALD E
735 E STRATFORD DR. APT 101
FRESNO, CA 93720                                   P‐0043793 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, IVANA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                    P‐0043794 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PHAM, HENRY H
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043795 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NOORI, WHID
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043796 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KINMAN, JAMES W
141 RIVOLI RIDGE DRIVE
MACON, GA 31210                                    P‐0043797 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSU, SHIAO YING
10212 SWEETWOOD AVE
ROCKVILLE, MD 20850                                P‐0043798 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUTZ, LEONARD R
715 AVENUE E
MARRERO, LA 70072‐1927                             P‐0043799 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEASTEDT, CHARLES F
1030 FARM LANE
PO BOX 402
AMBLER, PA 19002                                   P‐0043800 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043801 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, JONATHAN D
1541 SE CROWN STREET
PORT SAINT LUCIE, FL 34983                         P‐0043802 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATTON, DOROTHY R
8033 SW 69TH STREET
AUBURN, KS 66402‐9525                              P‐0043803 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARAVIELLO, HAROLD
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                    P‐0043804 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                        Page 2809 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 975 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PIERCE, DONNA V
DONNA V. PIERCE
1362 MILL CROSSING
GARLAND, TX 75040                                     P‐0043805 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMIERI, ANTHONY
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043806 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ZATKOVETSKY, MICHAEL
711 PAMELA WOOD ST
NEWBURY PARK, CA 91320                                P‐0043807 12/21/2017    TK Holdings Inc., et al.                     $2,224.00                                                                                    $2,224.00
LEGACY AUTO
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0043808 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
GOLDSTEIN, WARREN A
C/O MAX N. TOBIAS, JR., EXEC.
1515 POYDRAS ST., SUITE 1400
NEW ORLEANS, LA 70112                                 P‐0043809 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, MARIA C
13286 S.W. 40TH TERRACE
MIAMI, FL 33175                                       P‐0043810 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEHOE, DOREEN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043811 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RASUL, MATIN M
8408 HIGH MEADOWS DRIVE
PLANO, TX 75025                                       P‐0043812 12/21/2017    TK Holdings Inc., et al.                   $350,000.00                                                                                  $350,000.00
MELIS, DENISE S
250 MIMOSA CIRCLE
SARASOTA, FL 34232‐1629                               P‐0043813 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIANT, JASMINE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043814 12/21/2017    TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
DILLARD, YOLANDA
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043815 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DANNENBERG, MITCHELL A
P.O. BOX: 112307
NAPLES, FL 34108                                      P‐0043816 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DAVID
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                       P‐0043817 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, MARK A
226 CARIBBEAN DR.
CORPUS CHRISTI, TX 78418                              P‐0043818 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELDON, EDWARD T
119 BRUCE RD
WASHINGTON CROSS, PA 18977                            P‐0043819 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2810 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 976 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DORRELL, PATRICIA E
171 TRANQUIL COURT
SMYRNA, DE 19977                                   P‐0043820 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043821 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVENPORT, ASHLEY
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                            P‐0043822 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043823 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CAROBENE, ROBERT
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                    P‐0043824 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
SMITH, ALICE H
657 SOUTH MAIN
LA GRANGE, TX 78945                                P‐0043825 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILETICH, DEREK M
1837 KALAKAUA AAVE
1802
HONOLULU, HI 96815                                 P‐0043826 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COX, DIANE M
3757 NE TROUTBROOK LN
BREMERTON, WA                                      P‐0043827 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALOMAR, ANGIE
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                    P‐0043828 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
HALSEY, MARY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                    P‐0043829 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
COGHILL, CANDACE C
905 ROSE ANGEL CIRCLE
WAKE FOREST, NC 27587                              P‐0043830 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURNER, MARGARET
5713 HEATHERSTONE DR.
RALEIGH, NC 27606                                  P‐0043831 12/21/2017    TK Holdings Inc., et al.                       $913.44                                                                                       $913.44
ORTIZ, NOEL
URB VILLA MADRID CALLE 17 P4
COAMO, PR 00769                                    P‐0043832 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ADLER, JERRY
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                             P‐0043833 12/21/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
GLYNN, JR., ARTHUR
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                    P‐0043834 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00



                                                                                        Page 2811 of 3671
                                                  Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 977 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HAMRICK, HEIDI E
3136 RIVER BRANCH CIRCLE
KISSIMMEE, FL 34741                                    P‐0043835 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'AMICO‐SHARP, SUZANNE J
99 MARION DRIVE
PLAINSBORO, NJ 08536                                   P‐0043836 12/21/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WILSEY, PAMELA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043837 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ELIZABETH JOSE, PARENT
CHILD, EM A MINOR
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                    P‐0043838 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, JEAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043839 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KUSHNER, ROBERT A
30 VERNON DRIVE
PITTSBURGH, PA 15228                                   P‐0043840 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETT, BRIAN L
708 LINDY LANE AVE SW
NORTH CANTON, OH 44720                                 P‐0043841 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWNALL, MARY ANNE
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                        P‐0043842 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                    P‐0043843 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, STEVE O
17220 SW 121 AVE
MIAMI, FL 33177                                        P‐0043844 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, KRISTINE M
1179 POINT O'WOODS DR
TWIN LAKES, WI 53181                                   P‐0043845 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISHKOVSKY, CYNTHIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043846 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ELIZABETH JOSE, PARENT
CHILD, MM A MINOR
NATHAN M. COSTELLO, ESQ.
180 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                    P‐0043847 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, PATRICIA L
4230 ANNA AVE
LYONS, IL 60534                                        P‐0043848 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MARGARET
5713 HEATHERSTONE DR.
RALEIGH, NC 27606                                      P‐0043849 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 2812 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 978 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
WRIGHT, RICHARD
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                    P‐0043850 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RANSOM, LAKEISHA D
1423 WOODDELL DRIVE
JACKSON, MS 39212                                  P‐0043851 12/21/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
MENDEZ, JR., RAY C
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                P‐0043852 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRI, KRISTIN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                    P‐0043853 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ARCHER, ANNETTE M
7118 S. LANGLEY AVE
CHICAGO, IL 60619                                  P‐0043854 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043855 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRECKER, JOSEPH
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                P‐0043856 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATKAR, GAUTAM D
2003 EAST TULIP TREE DRIVE
HUNTSVILLE, AL 35803                               P‐0043857 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JEROME D
1179 POINT O'WOODS DR
TWIN LAKES, WI 53181                               P‐0043858 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTON, ALICIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                    P‐0043859 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DAVIS, MARK A
226 CARIBBEAN DR.
CORPUS CHRISTI, TX 78418                           P‐0043860 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, RICHARD
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                    P‐0043861 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HUI, KIT
114 BIRCHWOOD PARK DRIVE
SYOSSET, NY 11791                                  P‐0043862 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEMER, HELEN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                    P‐0043863 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043864 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00



                                                                                        Page 2813 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 979 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LIM, RHEA F
4417 CAREYBACK AVENUE
ELK GROVE, CA 95758                                P‐0043865 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIZABETH JOSE, PARENT
CHILD, SM A MINOR
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                P‐0043866 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON‐CISNEROS, SANDRA
6524 WAYNE RD. NW
ALBUQUERQUE, NM 87120                              P‐0043867 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAZOS, CONSTANTINE
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043868 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043869 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
HILL, TERESA M
665 CR 612 NE
KALKASKA, MI 49646                                 P‐0043870 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLYMALE, LINDSEY
162 PROCTOR LANE
WAYNE, WV 25570                                    P‐0043871 12/21/2017    TK Holdings Inc., et al.                     $6,400.00                                                                                    $6,400.00
NICHOLAS, GLADYS J
4412 SHERWOOD RD
PHILADELPHIA, PA 19131‐1526                        P‐0043872 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPANDONATOS, GEORGE D
6 DRYDEN AVENUE
PAWTUCKET, RI 02860‐5721                           P‐0043873 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, GLORIA H
1320 W PORTER AVE
FULLERTON, CA 92833                                P‐0043874 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAGALE, ALEX V
5335 BENT TREE FOREST DR
234
DALLAS, TX 75248                                   P‐0043875 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWMAN, ROY A
2229 HAW CREEK BLVD.
EMMETT, ID 83617                                   P‐0043876 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITTA, JENNIFER A
2615 49TH AVENUE
VERO BEACH, FL 32966                               P‐0043877 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043878 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAWLEY, LAWRENCE P
305 CENTER ST
TAYLOR, PA 18517                                   P‐0043879 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043880 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2814 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 980 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043881 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043882 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043883 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUEBNER, JOHN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                    P‐0043884 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
HUFF, JOHN
C/O PETER PRIETO
ONE S.E. THIRD AVE,SUITE 2300
MIAMI, FL 33131                                    P‐0043885 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
EMANUS, JOE
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                    P‐0043886 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
LEPAK, PHILLIP K
2000 RICHEY CIRCLE
LAKE HAVASU CITY, AZ 86403                         P‐0043887 12/21/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
VAUGHN, VINCENT
PO BOX 71324
OAKLAND, CA 94612                                  P‐0043888 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JAMES, WILLIAM
C/O PETER PRIETO
ONE S.E THIRD AVE, STE 2300
MIAMI, FL 33131                                    P‐0043889 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
LEONTIEV, RICARDO
28408 NE 194TH AVENUE
BATTLE GROUND, WA 98604                            P‐0043890 12/21/2017    TK Holdings Inc., et al.                       $850.00                                                                                       $850.00
ETTER, MICHAEL
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                    P‐0043891 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
BARNETT, NANCY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                    P‐0043892 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
CALDERONE, BRIAN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                    P‐0043893 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
ROYER, LYNN
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                             P‐0043894 12/21/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
STRANGSTAD, LYNETTE
327 DOTY
MINERAL POINT, WI 53565                            P‐0043895 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 2815 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 981 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PEOPLES, DAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0043896 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WILLIAMS, ANTHONY C
1881 FERNWOOD DRIVE
MARYSVILLE, CA 95901                                 P‐0043897 12/21/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KHALIFA, AWATIF A
3800 POWELL LANE UNIT 504
FALLS CHURCH, VA 22041                               P‐0043898 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, HAYLEY
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043899 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HUFF, JOHN
C/O PETER PRIETO
MIAMI, FL 33131                                      P‐0043900 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GAMBLE, CAROLYN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0043901 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SIEK, WILLIAM
P.O. BOX 57134
TUCSON, AZ 85732                                     P‐0043902 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEW, REBECCA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0043903 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SHELBY, KRYSTAL
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043904 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DOWDYE, CECELIA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043905 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043906 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, PATRICK T
4737 N ROCKWELL STREET
CHICAGO, IL 60625                                    P‐0043907 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRIST, BRIAN H
527 LAKE ST.
PRESCOTT, WI                                         P‐0043908 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, SONYA A
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                      P‐0043909 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GRIFFETH, CHESTER E
1115 E. WREN ST.
OZARK, MO 65721                                      P‐0043910 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2816 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 982 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043911 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD, ERIN W
5604 WHITNEY CIRCLE
FORT SMITH, AR 72916                                 P‐0043912 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0043913 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
ZIMMERMANN, HAIDI E
2873 FREMONT COURT
SCHAUMBURG, IL 60193                                 P‐0043914 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KEVIN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043915 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GRUNFELD, KENNETH J
65 OVERHILL ROAD
BALA CYNWYD, PA 19004                                P‐0043916 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, TERESA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0043917 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043918 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0043919 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
GONZALEZ, YVONNE R
10742 LIMAS DR.
EL PASO, TX 79935                                    P‐0043920 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIRK, CORENE L
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0043921 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SUTHERLAND, WENDY R
1412 PINECREST STREET
RIVERTON, WY 82501                                   P‐0043922 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043923 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0043924 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00



                                                                                          Page 2817 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 983 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PAYTE, BRANDON M
4328 CARTAGENA DR
FORT WORTH, TX 76133‐5451                            P‐0043925 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN, NANCY J
6288 SKYWAY
PARADISE, CA 95969‐4535                              P‐0043926 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUEBNER, JOHN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043927 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BIALAS, RISA
9917 CONSTITUTION DRIVE
ORLAND PARK, IL 60462                                P‐0043928 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KENISHA E
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043929 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WITT, NANCY J
178 KENTUCKY WAY
FREEHOLD, NJ 07728                                   P‐0043930 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043931 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0043932 12/21/2017    TK Holdings Inc., et al.                    $42,088.00                                                                                   $42,088.00
WASHINGTON, TEKEISHA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                      P‐0043933 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043934 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATTON, DOROTHY R
8033 SW 69TH STREET
AUBURN, KS 66402 9525                                P‐0043935 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM
SUITE 300
SACRAMENTO, CA 95811                                 P‐0043936 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
DILLARD, VALISSA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043937 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAJAN, SANJOY
950 MASSACHUSETTS AVE
APT 613
CAMBRIDGE, MA 02139                                  P‐0043938 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2818 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 984 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCLAUGHLIN, DAVID
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                      P‐0043939 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANKS, JR., MILTON
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043940 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043941 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0043942 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
KING, ANDREW
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                      P‐0043943 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ZATKOVETSKY, MICHAEL
711 PAMELA WOOD ST
NEWBURY PARK, CA 91320                               P‐0043944 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRNE, MICHAEL
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043945 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0043946 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
WALKER, LEWIS O
24100 S.W ROSA RD.
HILLSBORO, OR 97123                                  P‐0043947 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043948 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, KIMBERLY L
2867 ALMESTER DRIVE
CINCINNATI, OH 45211                                 P‐0043949 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIGUEROS, JOSE A
3132 MINNESOTA AVE
METAIRIE, LA 70003                                   P‐0043950 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATT, CHERYL W
20622 HWY.167
DRY PRONG, LA 71423                                  P‐0043951 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOZUBEK, MADELINE C
250 MIMOSA CIRCLE
SARASOTA, FL 34232‐1629                              P‐0043952 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVERY, MARJORIE M
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043953 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                          Page 2819 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 985 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0043954 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
HAYS, BRAD
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                      P‐0043955 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ANDRE, CAROLYN F
30472 JOANN STREET
WALKER, LA 70785                                     P‐0043956 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, BEVERLY A
1541 SE CROWN STREET
PORT SAINT LUCIE, FL 34983                           P‐0043957 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZA, ELSA L
1131 S LOMBARD AVE.
OAK PARK, IL 60304                                   P‐0043958 12/19/2017    TK Holdings Inc., et al.                    $37,500.00                                                                                   $37,500.00
HUSBAND (JONES), SHARLENE
37535 WESTRIDGE DRIVE
MURRIETA, CA 92563                                   P‐0043959 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINGO, MANUELA F
1315 N JEAGA DR.
JUPITER, FL 33458                                    P‐0043960 12/19/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
FELDMAN CORBETT, VICKI L
12074 STONEGATE LANE
GARDEN GROVE, CA 92845‐1636                          P‐0043961 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENTAS, KATHRYN
PO BOX 334
LOS ALAMITOS, CA 90720                               P‐0043962 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, BEVERLY A
1541 SE CROWN STREET
PORT SAINT LUCIE, FL 34983                           P‐0043963 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TZOU, EVELYN
126 VILLAMOURA WAY
DULUTH, GA 30097‐2067                                P‐0043964 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, ELAINE C
129 BEAU RIVAGE DR
ORMOND BEACH, FL 32176                               P‐0043965 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN JR, JULIUS V
1466 MURL STREET
NEW ORLEANS, LA 70114‐3112                           P‐0043966 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, BRADLEY H
409 LIBERTY DRIVE
BLANDON, PA 19510                                    P‐0043967 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANK, LELIA W
7213 HEATHERMOORE LOOP
MONTGOMERY, AL 36117‐7482                            P‐0043968 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANZOW, CHRISTIAN L
407 GEORGINA AVENUE
SANTA MONICA, CA 90402                               P‐0043969 12/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ANDRUSS, EDITH N
501 E LARKSPUR STREET
APT 707
VICTORIA, TX 77904                                   P‐0043970 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2820 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 986 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ALBRIGHT, DIANE
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0043971 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0043972 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
DEERE & COMPANY
DEERE & COMPANY WORLD HQ
ONE JOHN DEERE PLACE
MOLINE, IL 61265                                      P‐0043973 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWARTZ, MICHAEL F
2706 NICHOLSON ST.
HOUSTON, TX 77008                                     P‐0043974 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JULEAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0043975 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RINE, DAVID
6550 N TRUMBULL AVE
LINCOLNWOOD, IL 60712                                 P‐0043976 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBRIGHT, ARLAN
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0043977 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0043978 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
ACUITY BRANDS LIGHTING
TAN, JUDITH S
960 FALLSGROVE WA6
VACAVILLE, CA 95687                                   P‐0043979 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLAUER, JAMES R
7 AUSTINS WAY
ELKTON, MD 21921                                      P‐0043980 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, DEBORAH A
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043981 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIN, STEVEN D
20998 STARSHINE ROAD
DIAMOND BAR, CA 91789                                 P‐0043982 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCUSO, JAMES
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0043983 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0043984 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00

                                                                                           Page 2821 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 987 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
OTA, SATOSHI
7500 ROSWELL RD
UNIT 52
SANDY SPRINGS, GA 30350                               P‐0043985 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINE, TY
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0043986 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KEARSE, BRENDAN P
306 GOLD STREET, 12TH FLOOR
BROOKLYN, NY 11201                                    P‐0043987 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0043988 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
NIPPA, DONALD R
11356 CEDAR LANE
PLYMOUTH, MI 48170                                    P‐0043989 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, ROBERT
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0043990 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
VOGEL, DAVID
47 ASH STREET
WESTWOOD, NJ 07675                                    P‐0043991 12/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RODRIGUEZ, MARIA S
5896 ARENA WAY
LIVINGSTON, CA 95334                                  P‐0043992 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILLGO, LAURA
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0043993 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0043994 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
JON, IRENE
2252 BENNINGTON LN
HAYWARD, CA 94545                                     P‐0043995 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLISCH, KATHRYN A
POHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0043996 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PAYNE, ANDREA T
175 MAIN AVE APT 116
WHEATLEY HEIGHTS, NY 11798                            P‐0043997 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNNE, THOMAS M
27033 BRUCE ROAD
BAY VILLAGE, OH 44140                                 P‐0043998 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, ANNA
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0043999 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2822 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 988 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SAENZ, MARCELA
1255 AMARANTH DR
NAPERVILLE, IL 60564                                  P‐0044000 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTT, MAUREEN
136 OSWEGO PLAINS DRIVE
OSWEGO, IL 60543                                      P‐0044001 12/21/2017    TK Holdings Inc., et al.                    $80,000.00                                                                                   $80,000.00
HART, LARRY R
4928 CALLE CUMBRE
SIERRA VISTA, AZ 85635                                P‐0044002 12/21/2017    TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
MORRIS, HOWARD
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0044003 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SMITH, FRANK
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0044004 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HALL, RANDALL
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0044005 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KESLER, MARTHA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0044006 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERMYER, JOAN
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0044007 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KENNEDY, CARROLL C
15 OAKWOOD LN
GREENWICH, CT 06830                                   P‐0044008 12/21/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
DUMIRE, PATRICIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0044009 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOTTILE, ANTHONY
170 MILLER AVENUE
INDIANA, PA 15701‐1413                                P‐0044010 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATE, REGINA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0044011 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MANFRIN, JENNIFER
C/O PETER PRIETO
ONE SE THIRD AVE, SUITE 2300
MIAMI, FL 33131                                       P‐0044012 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0044013 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
SILVA, DAVID N
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0044014 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                           Page 2823 of 3671
                                                 Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 989 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0044015 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
RUZICKA, ANNETTE M
806 NW 125TH DRIVE
NEWBERRY, FL 32669                                    P‐0044016 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSON, ERIC
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0044017 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM
SUITE 600
SACRAMENTO, CA 95811                                  P‐0044018 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
KEENAN, SHEILA V
782 TANGLEWOOD DR
SHOREVIEW, MN 55126                                   P‐0044019 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, HELENE G
28 JASMINE ROAD
ORANGE, MA 01364                                      P‐0044020 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTER, KELLY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0044021 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WHITTY, WILLIAM J
419 CONNIE AVE
LOS ALAMOS, NM 87547                                  P‐0044022 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADM. OF EST. GURJIT RATHORE
BOYER, MACKAY
4020 W. BROAD STREET
RICHMOND, VA 23230                                    P‐0044023 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JENNIFER E
3406 LANCASTER CT
APT 177
TAMPA, FL 33614                                       P‐0044024 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLINSON, TERRA C
4448 BOSTON DRIVE
PLANO, TX 75093                                       P‐0044025 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAAK, HEATHER L
5706 MARVIN LOVING DR
208
GARLAND, TX 75043                                     P‐0044026 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, MARY
23 LONGMEADOW DRIVE
NEWTOWN, PA 18940                                     P‐0044027 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JOSEPH S
1424 NEWPORT ST
UNIT 8
TRAVERSE CITY, MI 49686‐2320                          P‐0044028 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADOFF, SUE
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0044029 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                           Page 2824 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                   Page 990 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
MALONE PRICHARD, CLARE A
10835 WUNDERLICH DRIVE
CUPERTINO, CA 95014                                P‐0044030 12/21/2017    TK Holdings Inc., et al.                    $10,707.00                                                                                    $10,707.00
FISCH, NICOLE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                             P‐0044031 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PATE, CATHERINE
1681 HEATHERWOOD DRIVE
PITTSBURG, CA 94565                                P‐0044032 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PELAYO, ELIZABETH
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                    P‐0044033 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
KHALIFA, AWATIF A
3800 POWELL LANE UNIT 504
FALLS CHURCH, VA 22041                             P‐0044034 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOONE, ERIK
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                    P‐0044035 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
PACELLA, SUSANN A
4832 LAWN AVENUE
WESTERN SPRINGS
, IL 60558                                         P‐0044036 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JACKSON, LUCY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                    P‐0044037 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
PERMINT, LUDMILLA
LUDMILLA PERMINT C/O CHONGESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                               P‐0044038 12/21/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
WINTERSTEEN, PETER B
981560 W NELSON DR
BROOKINGS, OR 97415                                P‐0044039 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044040 12/21/2017    TK Holdings Inc., et al.                       $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044041 12/21/2017    TK Holdings Inc., et al.                       $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044042 12/21/2017    TK Holdings Inc., et al.                       $600.00                                                                                       $600.00
ROSTOMILY, WAYNE W
1672 NW ELIZA CT
ALBANY, OR 97321‐1290                              P‐0044043 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                        Page 2825 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 991 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
THOMAS, AMANDA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0044044 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044045 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
HALEY, CHARLES
982 GRANITE TRAIL
ADAMS, TN 37010‐9191                                 P‐0044046 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044047 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
ARVIZO, EDWARD
6901 TESORO PL. NE
ALBUQUERQUE, NM 87113‐1969                           P‐0044048 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, RICHARD
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044049 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MATEO, LUIS
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0044050 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KOSHERZENKO, CHRISTOPHER
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044051 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044052 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
THIEM, DEBBIE L
4904 ROSE ST
CRYSTAL LAKE, IL 60014                               P‐0044053 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, CODY
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044054 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HERNANDEZ, POLET J
15718 CITRON AVE
FONTANA, CA 92335                                    P‐0044055 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLLER, DAVID
3231 STOCKDALE RD
BEAVER, OH 45613                                     P‐0044056 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044057 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00

                                                                                          Page 2826 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 992 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LILE, GARY W
199 MARILYN AVE.
VERSAILLES, KY 40383                                 P‐0044058 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, VICTORIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0044059 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
OSBORNE, DENNIS P
19556 OAKDALE LANE
HUNTINGTON BEACH, CA 92648                           P‐0044060 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHAR, KYLE A
515 SOUTH FIGUEROA STREET
SUITE 1515
LOS ANGELES, CA 90071                                P‐0044061 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHROADS, DAVID L
267 S. FLETCHER AVE.
FERNANDINA BEACH, FL 32034                           P‐0044062 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEINL, WALTER
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044063 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
CAPITOL CHEV. CADILLAC INC.
BLACK HELTERLINE LLP
805 SW BROADWAY, SUITE 1900
PORTLAND, OR 97205                                   P‐0044064 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAR, LETHA D
25034 235TH COURT SE
MAPLE VALLEY, WA 98038                               P‐0044065 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
OROS, MARY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0044066 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HARRIS, VANESSA
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044067 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NORTON, CYNTHIA C
2823 HALCYON TIME TRAIL
HOUSTON, TX 77045‐4645                               P‐0044068 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044069 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
JERRY, AATIKA A
2780 SPRING RIDGE CIR
SNELLVILLE, GA 30039                                 P‐0044070 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GINSBERG, SUSAN
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044071 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
FRISBIE, WILLIAM B
9184 S. ZANMAR DR.
FLORAL CITY, FL 34436                                P‐0044072 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2827 of 3671
                                                  Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 993 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RAMOS, TAMMY J
231 ALVARADO STREET #3
CHULA VISTA, CA 91910                                  P‐0044073 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, CHRISTOPHER
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044074 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                   P‐0044075 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
DAVENPORT, CATHERINE
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                        P‐0044076 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLTE, KRYSTLE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                 P‐0044077 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ROY, KERRANESHIA C
1515 BIG HORN
HOUSTON, TX 77090                                      P‐0044078 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELEVORYAS, NANCY F
409 LEISUREWOOODS DR.
BUDA, TX 78610                                         P‐0044079 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                   P‐0044080 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
HELDER, ERIC M
5700 DETROIT AVE.
APT. 203
CLEVELAND, OH 44102                                    P‐0044081 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THACKER JR, DENNIS E
6202 GILBERT AVE
PARMA, OH 44129                                        P‐0044082 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DHARIA, SUMIT S
11 STONE ARCH ROAD
OLD WESTBURY, NY 11568                                 P‐0044083 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM
SUITE 3
SACRAMENTO, CA 95811                                   P‐0044084 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
WILSON, KRISTINA B
529 PINE STREET
MARQUETTE, MI 49855                                    P‐0044085 12/21/2017    TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
HELDER, ERIC M
5700 DETROIT AVE.
APT. 203
CLEVELAND, OH 44102                                    P‐0044086 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2828 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 994 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TK HOLDINGS INC
ALEXANDER, TERRI
1622 MANOR ROAD
DUNDALK, MD 21222                                    P‐0044087 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRDSALL, JUSTIN
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044088 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LAPLANTE, JANICE
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0044089 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044090 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
REED, RICHARD A
206 LONG DR.
OFALLON, IL 62269                                    P‐0044091 12/21/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
AGPOON, CHERIENE M
85 PARKROSE AVENUE
DALY CITY, CA 94015                                  P‐0044092 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADKINS, LISBETH T
631 E DOWNING ST
MIDVALE, UT 84047                                    P‐0044093 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELDER, ERIC M
5700 DETROIT AVE.
APT. 203
CLEVELAND, OH 44102                                  P‐0044094 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTO, ROBERT
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044095 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KNIGHT, JONATHAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0044096 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
AUTRY, KELLY
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0044097 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGETTE, NANCY L
2500 BROWNSVILLE RD. APT. 200
PITTSBURGH, PA 15210                                 P‐0044098 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEATING, KENNETH J
3111 SO 9TH AVE
ARCADIA, CA 91006                                    P‐0044099 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, CECIL
8650 SOUTHWICK DR
DUBLIN, CA 94568                                     P‐0044100 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, GLORIA H
1320 W. PORTER AVE
FULLERTON, CA 92833                                  P‐0044101 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2829 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 995 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RICKERT, JESSICA M
79 SADDLE HILL RD
MANCHESTER, CT 06040                                P‐0044102 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, PAUL
834 WEST 106TH STREET
LOS ANGELES, CA 90044                               P‐0044103 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, CHERI M
12444 E CALLE RIOBAMBA
VAIL, AZ 85641                                      P‐0044104 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSEN, BRITTANI D
2647 W DONNAWOOD CIRCLE
TAYLORSVILLE, UT 84129                              P‐0044105 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHERLAND, SAM E
7 HILTON DR.
CONWAY, AR 72034                                    P‐0044106 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLUG, ISAAC H
9891 CARRINGTON LANE
JOHNS CREEK, GA 30022                               P‐0044107 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOW, ANGELA M
1461 TRAMWAY PLACE
TURLOCK, CA 95380‐3085                              P‐0044108 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, DANIEL K
20906 BLOOMING PEAR CT.
CYPRESS, TX 77433                                   P‐0044109 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPE, RUSSELL G
320 ILLINI DRIVE
YORKVILLE, IL 60560                                 P‐0044110 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, DANIEL K
20906 BLOOMING PEAR CT.
CYPRESS, TX 77433                                   P‐0044111 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTISHAUSER, PETER T
3445 VERDUGO VISTA TERRACE
LOS ANGELES, CA 90065                               P‐0044112 12/21/2017    TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
EL ALAMI, ANAS
960 E PACES FERRY RD NE
APT 435
ATLANTA, GA 30326                                   P‐0044113 12/21/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
RAYMOND, WILLIAM C
2010 ORIOLE AV.
STILLWATER, MN 55082                                P‐0044114 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEDLA, RETA A
70 BELLVALE ST
MALDEN, MA 02148                                    P‐0044115 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARMAX
MURPHY, DUANE T
133 AVENITA MESITA
SAN CLEMENTE, CA                                    P‐0044116 12/21/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WHITNEY, CONSTANCE J
619 N LITTLE CEDAR RD
MADISON, IN 47250                                   P‐0044117 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, DANIEL K
20906 BLOOMING PEAR CT.
CYPRESS, TX 77433                                   P‐0044118 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSALL, TERRINE E
4180 GARDENIA AVENUE
LONG BEACH, CA 90807                                P‐0044119 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2830 of 3671
                                                Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 996 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NICHOLS, LISA M
6444 W. DOVEWOOD LANE
FRESNO, CA 93723                                     P‐0044120 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLER
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044121 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
FURMAN, RONALD H
2015 SE COLUMBIA RIVER DR
UNIT 140
VANCOUVER, WA 98661                                  P‐0044122 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSTEEN, PETER B
98150 W NELSON DR
BROOKINGS, OR 97415                                  P‐0044123 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDER SCHEL, JAY R
200 RICHMOND RD
PUTNAM, CT 06260                                     P‐0044124 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAGLIONE, PHYLLIS T
20 ANN STREET
WEST HAVEN, CT 06516                                 P‐0044125 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044126 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
WINTERSTEEN, PETER B
98150 W NELSON DR
BROOKINGS, OR 97415                                  P‐0044127 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REACH, STEVEN A
478 FIRST ST
LAWRENCEVILLE, GA 30046                              P‐0044128 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLOCH, TERRI L
19837 GALILEO AVE
BEND, OR 97702                                       P‐0044129 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, JOHN L
2625 SW 210TH CT.
BEAVERTON, OR 97003                                  P‐0044130 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRONKIEWICZ, NICK J
2212 WATER LEAF CT UNIT 101
NAPERVILLE, IL 60564                                 P‐0044131 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVD
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044132 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
NICHOLS, EARNESTEEN
P.O. BOX 1481
MARION, SC 29571                                     P‐0044133 12/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NEWFIELD, MARK G
15515 CROCUS LANE
EDEN, MN 55347‐2551                                  P‐0044134 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2831 of 3671
                                              Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 997 of 1836
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044135 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
DADAIAN, CHRISTOPHER
46 S 2ND AVE
MINE HILL, NJ 07803                                P‐0044136 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTYRE, DWAIN W
15081 GLENWOOD RD SW
PORT ORCHARD, WA 98367‐7773                        P‐0044137 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREAMER, JEFFREY B
1828 VILLAGE EAST DRIVE
PETALUMA, CA 94954                                 P‐0044138 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, GUN WOO
15642 SAND CANYON AVENUE
#52530
IRVINE, CA 92619                                   P‐0044139 12/21/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BOWLES, PATRICIA E
15421 VERDUN CIRCLE
IRVINE, CA 92604‐3153                              P‐0044140 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044141 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
SCHACHTE, KAY E
1134 GAMMON LANE #3
MADISON, WI 53719                                  P‐0044142 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSTEEN, PETER B
98150 W NELSON DR
BROOKINGS, OR 97415                                P‐0044143 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLSE, TONYA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                             P‐0044144 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044145 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
PEREZ, LUZ M
11112 PINK CORAL
EL PASO, TX 79936                                  P‐0044146 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUMISH, JONATHAN H
5615 RALEIGH RD
CHARLOTTESVILLE, VA 22903                          P‐0044147 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, ALFONSO G
235 MIDDLEBUSH DRIVE
SAN DIEGO, CA 92114                                P‐0044148 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044149 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00

                                                                                        Page 2832 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 998 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044150 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
REICH, ROBERT
336 EDGEWOOD RD.
REDWOOD CITY, CA 94062                              P‐0044151 12/21/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
STEWART, DWIGHT E
6220 SANDOVAL AVENUE
JURUPA VALLEY, CA 92509                             P‐0044152 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, CLYDE
446 HARRISON LN
PLEASANTVILLE, IA 50225                             P‐0044153 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044154 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
REICH, ROBERT
336 EDGEWOOD RD.
REDWOOD CITY, CA 94062                              P‐0044155 12/21/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044156 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
AGUILAR, MICHELE T
1411 TENNIS MATCH WAY
ENCINITAS, CA 92024                                 P‐0044157 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044158 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
GOZA, JIMMY J
P.O. BOX 7
OSCEOLA, AR 72370                                   P‐0044159 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044160 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
BARONE, MEREDITH L
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                 P‐0044161 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044162 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
AGUILAR, MICHELE T
1411 TENNIS MATCH WAY
ENCINITAS, CA 92024                                 P‐0044163 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2833 of 3671
                                               Case 17-11375-BLS           Doc 4434-3                  Filed 04/27/21                  Page 999 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARONE, MEREDITH L
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                 P‐0044164 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOZA, JIMMY J
P.O. BOX 7
OSCEOLA, AR 72370                                   P‐0044165 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FETTERMAN, PENNY A
2755 CRYSTAL LANE
BRENTWOOD, CA 94513                                 P‐0044166 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, WENDY
446 HARRISON LN
PLEASANTVILLE, IA 50225                             P‐0044167 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY SUATO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044168 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
KAUFMANN, CHERYL A
18 MARTIN STREET
CARTHAGE, NY 13619                                  P‐0044169 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUTT JR., PATRICK A
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                 P‐0044170 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, EDWARD L
106 SILVER BIRCH LANE
LA VERGNE, TN 37086                                 P‐0044171 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUILAR, MICHELE T
1411
ENCINITAS, CA 92024                                 P‐0044172 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 300
SACRAMENTO, CA 95811                                P‐0044173 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
NUTT JR., PATRICK A
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                 P‐0044174 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, GEOVANI M
10401 NW 30 PL
MIAMI, FL 33147                                     P‐0044175 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044176 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
MASTENBROOK, BRIAN G
5525 HAYES TOWER RD
GAYLORD, MI 49735                                   P‐0044177 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044178 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
PRUESS, HEATHER E
4115 N. KERBY AVE.
PORTLAND, OR 97217                                  P‐0044179 12/21/2017    TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
                                                                                         Page 2834 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1000 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLER, KRISTY L
308 EAST GLENDALE AVE #3
ALEXANDRIA, VA 22301                                 P‐0044180 12/21/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LEGACY AUTO DISMANTLERS
AHMDAZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044181 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
MERISCAL, AURELIA
285 S. 3RD ST
COLTON, CA 92324                                     P‐0044182 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHONEY, JOSHUA M
5301 ARTHUR STREET
HOLLYWOOD, FL 33021                                  P‐0044183 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044184 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
SCHENK, TROY A
5413 MILLRIDGE ST
SHAWNEE, KS 66226                                    P‐0044185 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ZANTHIA J
774 RIVER BEND DR
JONESBORO, GA 30238                                  P‐0044186 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSEN, BRITTANI D
2647 W DONNAWOOD CIRCLE
TAYLORSVILLE, UT 84129                               P‐0044187 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, CONNIE G
20706 CUPSHIRE DRIVE
CYPRESS, TX 77433‐7682                               P‐0044188 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUGH, MARJORIE J
1614 VERDA STREET
REDDING, CA 96001‐1119                               P‐0044189 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTISHAUSER, PETER T
3445 VERDUGO VISTA TERRACE
LOS ANGELES, CA 90065                                P‐0044190 12/21/2017     TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
KAUFMANN, SETH T
18 MARTIN STREET
CARTHAGE, NY 13619                                   P‐0044191 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORIMOTO, GARY K
1562 GLENVILLE DRIVE
LOS ANGELES, CA 90035                                P‐0044192 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044193 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044194 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00




                                                                                           Page 2835 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1001 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SEGURA, BEATRICE
THE CJB OFFICE OF LAW
231 WEST 29TH STREET
TUCSON, AZ 85713                                     P‐0044195 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044196 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                    P‐0044197 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044198 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BROCK, ISABEL W
10986 SW DURHAM RD #88
TIGARD, OR 97224                                     P‐0044199 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044200 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044201 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044202 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044203 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
TARANGO, ERNEST
5004 SAN ANTONIO AVE,
MIDLAND, TX 79707                                    P‐0044204 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAFT, SARAH
659 SPOKANE AVE
ALBANY, CA 94706                                     P‐0044205 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, ROBERT H
11042 PALMWOOD CIRCLE
MECHANICSVILLE, VA 23116                             P‐0044206 12/21/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044207 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00



                                                                                           Page 2836 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1002 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044208 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044209 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
MIDDLETON, CHERRY L
1138 NORTH 19TH ST.
SPRINGFIELD, IL 62702                                P‐0044210 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044211 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAN AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044212 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LINCOLN, TODD
899 N. FAIR OAKS AVE.
PASADENA, CA 91103                                   P‐0044213 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044214 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044215 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                    P‐0044216 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, JERRY
2237 CITATION CT
GLENDORA, CA 91741                                   P‐0044217 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044218 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044219 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00




                                                                                           Page 2837 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1003 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044220 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044221 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
FRIERSON, LATORRIA
8106 SHIP ST APT 410
CHARLOTTE, NC 28269                                  P‐0044222 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044223 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044224 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
ROBERTSON, TREVOR S
15533 LITTLE VALLEY ROAD
GRASS VALLEY, CA 95949                               P‐0044225 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044226 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044227 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044228 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044229 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
RIGGS, JOSHUA H
1315 MORREENE RD.
APT 27D
DURHAM, NC 27705                                     P‐0044230 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, SUSAN J
3580 SAGEBRUSH AVE
PAHRUMP, NV 89048                                    P‐0044231 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 2838 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1004 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044232 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044233 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
EFFRESS, RICHARD J
8545 AVENIDA DE LAS ONDAS
LA JOLLA, CA 92037                                   P‐0044234 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044235 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044236 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
RIGGS, LORI A
1315 MORREENE RD.
APT 27D
DURHAM, NC 27705                                     P‐0044237 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044238 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
AGUILAR, MICHELE T
1411 TENNIS MATCH WAY
ENCINITAS, CA 92024                                  P‐0044239 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPKO, PHYLLIS A
10806 ROBERT E LEE DR
SPOTSYLVANIA, VA 22551                               P‐0044240 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENDON, DESIREE V
7339 DINWIDDIE ST.
DOWNEY, CA 90241                                     P‐0044241 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044242 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044243 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
JOHNSON, ARLENE R
165 BIENVILLE DRIVE
FAYETTEVILLE, NC                                     P‐0044244 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2839 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1005 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                             P‐0044245 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0044246 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
KAUFMANN, BRIAN W
18 MARTIN STREET
CARTHAGE, NY 13619                                    P‐0044247 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                             P‐0044248 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0044249 12/21/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
OCAL, ENIS E
1419 S. CRESCENT HEIGHTS BLVD
LOS ANGELES, CA 90035‐3831                            P‐0044250 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, SANDRA L
1122 CUSS AVE.
BAY CITY, MI 48708                                    P‐0044251 12/19/2017     TK Holdings Inc., et al.                      $397.00                                                                                       $397.00
SOMMERVILLE, ROBERT L
6161 RIVER ROAD
UNIT 38
RICHMOND, VA 23226‐3334                               P‐0044252 12/21/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEREZ, MERCEDES
4318 DUNSMORE AVE
GLENDALE, CA                                          P‐0044253 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN, CYNTHIA D
P.O. BOX 9464
COLUMBUS, GA 31908‐9464                               P‐0044254 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0044255 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DRY, MEGAN W
15800 BUDD RD
POOLESVILLE, MD 20837                                 P‐0044256 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATON, MARY E
641 IVANHOE ROAD
BRICK, NJ 08723                                       P‐0044257 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0044258 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                            Page 2840 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1006 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LACEY, RONALD E
P.O. BOX 120097
SAN DIEGO
, CA 92112                                           P‐0044259 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, ROBERT M
PO BOX 11731
SANTA ANA, CA 92711‐1731                             P‐0044260 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACEY, RON E
P.O. BOX 120097
SAN DIEGO
, CA 92112                                           P‐0044261 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, TONYIA J
613 E. VILLAGER LN
MIDVALE, UT 84047                                    P‐0044262 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, STEVEN B
1981 MEWUK DRIVE
SOUTH LAKE TAHOE, CA 96150                           P‐0044263 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKST, NOAH S
577 EAST HUDSON
MADISON HEIGHTS, MI 48071                            P‐0044264 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSERI‐SPARKS, DANA
4317 WEST ANDERSON RD
SOUTH EUCLID, OH 44121                               P‐0044265 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERLIN, CAROLYN
1315 KARENDALE AVE
CHARLOTTE, NC 28208                                  P‐0044266 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044267 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROBINSON, KARISTA J
1306 MONTE VISTA DRIVE
LOCKHART, TX 78644                                   P‐0044268 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYAU, ELIZABETH M
2408 NOTLEY STREET
HONOLULU, HI 96819                                   P‐0044269 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044270 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
KINSTLE, TONI L
2250 AVALON DRIVE
LAS CRUCES, NM 88005                                 P‐0044271 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, DAVID H
9042 ASPEN GROVE LANE
MADISON, WI 53717                                    P‐0044272 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044273 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00




                                                                                           Page 2841 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1007 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044274 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044275 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044276 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044277 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044278 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044279 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044280 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044281 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
COLLINS, CHRISTOPHER R
673 CONSTELLATION SQ SE
UNIT G
LEESBURG, VA 20175                                  P‐0044282 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, ROBERT W
12315 MYTERRA WAY
HERNDON, VA 20171                                   P‐0044283 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                   P‐0044284 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON LAWHEAD, KATHLEEN A
192 S. SMITH ST.
COCHRANTON, PA                                      P‐0044285 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2842 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1008 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044286 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044287 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CONNON, TREVOR S
16049 TEMECULA ST
PACIFIC PALISADE, CA 90272                           P‐0044288 12/21/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEREZ, JOSEPH G
4029 BURKE ROAD
APT 3702
PASADENA, TX 77504                                   P‐0044289 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                    P‐0044290 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044291 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044292 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044293 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044294 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044295 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                    P‐0044296 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                            P‐0044297 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00




                                                                                           Page 2843 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1009 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044298 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
JEWELL, DENNIS W
209 COLEMAN DR.
ANGLETON, TX 77515                                  P‐0044299 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHERLAND, TERESA A
7 HILTON DR.
CONWAY, AR 72034                                    P‐0044300 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, HONG V
245 S. LINHAVEN CIR.
ANAHEIM, CA 92804                                   P‐0044301 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEWELL, DENNIS W
209 COLEMAN DR.
ANGLETON, TX 77515                                  P‐0044302 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORVATE, LORI J
488 MCCARTHY DR S
HARTFORD, WI 53027                                  P‐0044303 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANTT, JOHN E
45206 N 20TH ST
NEW RIVER, AZ 85087                                 P‐0044304 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHERLAND, SAM E
7 HILTON DR.
CONWAY, AR 72034                                    P‐0044305 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATTS, LARRY G
1007 HANOVER DRIVE NW
CONCORD, NC 28027                                   P‐0044306 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHERLAND, TERESA A
7 HILTON DR.
CONWAY, AR 72034                                    P‐0044307 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEFF, JOHN M
4508 OHIO RIVER ROAD
HUNTINGTON, WV 25702                                P‐0044308 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICTOR, WASNARD
50 PRESIDENTIAL PLZ
APT 601
SYRACUSE, NY 13202                                  P‐0044309 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JEREMY
1226 HUNTINGTON RIDGE ROAD
LYNN HAVEN, FL 32444                                P‐0044310 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARLES, DARYL W
717 EAST NORTHAMPTON
WILKES BARRE, PA 18702                              P‐0044311 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANGER, INEZ
10 GARDNER CIRCLE
NATCHEZ, MS 39120                                   P‐0044312 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JEREMY
1226 HUNTINGTON RIDGE ROAD
LYNN HAVEN, FL 32444                                P‐0044313 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINBECK, JASON A
423 EAST WHITENER ROAD
EULESS, TX 76040                                    P‐0044314 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2844 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1010 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BORISOUTH, LISA
1319 BELL STREET
SACRAMENTO, CA 95825                                 P‐0044315 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLLARD, ALICE L
82 VILLAGE CIRCLE
SAN RAFAEL, CA 94903                                 P‐0044316 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYLE, DENNIS P
138 BROOKSIDE LANE
HILLSBOROUGH, NJ 08844                               P‐0044317 12/21/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
POTTER, KEIRA
1168 S. FARMVIEW DRIVE
DOVER, DE 19904                                      P‐0044318 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUHMAN, CRAIG
12510 W.CORNELISON ST.
WICHITA, KS 67235                                    P‐0044319 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANIAGUA, ERNESTO
1316 GIBSON
HALTOM, TX 76117                                     P‐0044320 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044321 12/21/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044322 12/21/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
KING, JOAN P
3923 CARSON STREET
SAN DIEGO, CA 92117                                  P‐0044323 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044324 12/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TALBOT, FARRAH
P O BOX 1521
PALO ALTO, CA 94302                                  P‐0044325 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ JR, RAMON P
5787 S. 249TH DR.
BUCKEYE, AZ 85326                                    P‐0044326 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, MYRA
2611 W. 70TH STREET
MISSION HILLS, KS 66208                              P‐0044327 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATELY WRIGHT, MARILYN M
4777 GROUSE RUN DR APT 266
STOCKTON, CA 95207                                   P‐0044328 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, JANET L
1306 PEABODY DRIVE
HAMPTON, VA 23666                                    P‐0044329 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, WINSTON
2611 W. 70TH STREET
MISSION HILLS, KS 66208                              P‐0044330 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2845 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1011 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARTINE JR., RAMON P
5787 S. 249TH DR.
BUCKEYE 85                                          P‐0044331 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, MARQUITA D
902 FISHER CT
CLARKSVILLE, TN 37042                               P‐0044332 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, JIANLIN
17553 FAIRBREEZE CT
RIVERSIDE, CA 92504                                 P‐0044333 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JOSEPH M
11212 WALKING FERN COVE
SAN DIEGO, CA 92131                                 P‐0044334 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, MARQUITA D
902 FISHER CT
CLARKSVILLE, TN 37042                               P‐0044335 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, JORDAN
31 FIR AVE
FORKS, WA                                           P‐0044336 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAINES, CHRISTOPHER A
6519 155TH AVE SE
BELLEVUE, WA 98006                                  P‐0044337 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VU, HUONG T
1037 FORESTER DR
CORONA, CA 92880                                    P‐0044338 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, MARQUITA D
902 FISHER CT
CLARKSVILLE, TN 37042                               P‐0044339 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IBARRA, ROBERT
P.O. BOX 1405
MORENO VALLEY
, CA 92556                                          P‐0044340 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALARICO, JAMES S
5527 WISTERIA AVE
PENNSAUKEN, NJ 08109                                P‐0044341 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERTZ, JUSTIN D
2130 PINTAIL CT
WICHITA, KS 67235                                   P‐0044342 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GEORGIANNA
109 AMMONITE LN
JARRELL, TX 76537                                   P‐0044343 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, HONG V
245 S. LINHAVEN CIR.
ANAHEIM, CA 92804                                   P‐0044344 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEA, NICOLAE
289 218 PL SE
SAMMAMISH, WA 98074                                 P‐0044345 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLE, ERNEST T
30 ARDEN PARK BLVD
DETROIT, MI 48202                                   P‐0044346 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER‐LITTLE, LADONNA
30 ARDEN PARK BLVD
DETROIT, MI 48202                                   P‐0044347 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLNEY, AUSTIN G
162 CHARLES ST.
MONROE, WA 98272                                    P‐0044348 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2846 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1012 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHRADER, ASHLEY M
61115 ROPP LN. BEND OR. 97702
                                                      P‐0044349 12/22/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LANDIS, RICHARD F
6627 MARTINS CREEK RD
MURPHY, NC 28906‐7098                                 P‐0044350 12/22/2017     TK Holdings Inc., et al.                        $35.00                                                                                       $35.00
SHRADER, KENNETH F
61115 ROPP LN. BEND OR. 97702
                                                      P‐0044351 12/22/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
DAVIS, JANET L
1306 PEABODY DRIVE
HAMPTON, VA 23666                                     P‐0044352 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAVEN, NANETTE
6006 MALLOY AVE
FERNDALE, WA 98248                                    P‐0044353 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEOCAMPO III, LEANDRO B
3109 SEACREST AVE. H‐6
MARINA, CA 93933                                      P‐0044354 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, WINSTON
2611 W. 70TH STREET
MISSION HILLS, KS 66208                               P‐0044355 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, ANUBIS
3351 E CHERRYWOOD PL
CHANDLER, AZ 85249                                    P‐0044356 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONARD, MARY E
191 W BRIAR LANE
GREEN BAY, WI 54301                                   P‐0044357 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, CARMEN A
3351 E CHERRYWOOD PL
CHANDLER, AZ 85249                                    P‐0044358 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, WAYLAND E
128 RIVER VALLEY RD
HELENA, AL 35080                                      P‐0044359 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHRADER, HEATHER M
61115 ROPP LN. BEND, OR.
                                                      P‐0044360 12/22/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
HSU, CHER Y
15454 9TH AVENUE
WHITESSTONE, NY 11357                                 P‐0044361 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSU, JUDITH S
15454 9TH AVENUE
WHITESTONE, NY 11357                                  P‐0044362 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, EVE B
14074 ROBLAR ROAD
SHERMAN OAKS, CA 91423                                P‐0044363 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENEDICT, RORY L
2045 STANFORD CT
LOS BANOS, CA 93635                                   P‐0044364 12/22/2017     TK Holdings Inc., et al.                      $846.99                                                                                       $846.99
GREENBERG, STANLEY J
2314 HOOKER OAK CT.
SANTA ROSA, CA 95401                                  P‐0044365 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERSHON, NATHANIEL
845 NW KENNEDY LANE
WHITE SALMON, WA 98672                                P‐0044366 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2847 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1013 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
POTTS, KARI L
111 ROBINS WAY
BOERNE, TX 78015                                     P‐0044367 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, ROBERT L
1615 SW MORRISON ST APT 106
PORTLAND, OR 97205                                   P‐0044368 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIMECH, JOSEPH A
49335 WEAR RD.
BELLEVILLE, MI 48111                                 P‐0044369 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, RUBEN A
28669 ASHINGTON COURT
MENIFEE, CA 92584                                    P‐0044370 12/22/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
SAUCEDO, ELIU
24976 VINE ST
SAN BERNARDINO, CA 92410                             P‐0044371 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, PHILLIP G
1410 SHERIDAN DR APT 1D
LANCASTER, OH 43130                                  P‐0044372 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIMECH, JOSEPH A
49335 WEAR RD.
BELLEVILLE, MI 48111                                 P‐0044373 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLECK, VINCENT E
227 WALTHAM CT
DAVENPORT, FL 33897                                  P‐0044374 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALTUCH, ERIC R
8 MOHAWK DRIVE
LIVINGSTON, NJ 07039                                 P‐0044375 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALTUCH, ERIC R
8 MOHAWK DRIVE
LIVINGSTON, NJ 07039                                 P‐0044376 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, CAROL D
402 E. FOOTHILL BLVD.
#47
POMONA, CA 91767                                     P‐0044377 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALTUCH, ERIC R
8 MOHAWK DRIVE
LIVINGSTON, NJ 07039                                 P‐0044378 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNDERBURK, VERNA
631 SHEPPARD ROAD
STONE MOUNTAIN, GA 30083                             P‐0044379 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, PAUL J
3 MILLBROOK DRIVE
NASHUA, NH 03062                                     P‐0044380 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAHN, JERRY E
NO ADDRESS PROVIDED
                                                     P‐0044381 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEVERDE, ELLIOT O
PO BOX 1305
MAYAGUEZ, PR 00681                                   P‐0044382 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLAGHER, MARY E
1940 W 38TH ST
1ST
CHICAGO, IL 60609                                    P‐0044383 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURPRIS, SHERLEY
8 LAKE DRIVE
WYANDANCH, NY 11798                                  P‐0044384 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2848 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1014 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SURPRIS, SHERLEY
8 LAKE DRIVE
WYANDANCH, NY 11798                                  P‐0044385 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRODTMAN, MARGARET T
34 GAYNOR AV
NESCONSET, NY 11767                                  P‐0044386 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTTLER, CHRISTOPHER D
469 NORTH STREET
BURLINGTON, VT 05401                                 P‐0044387 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTTLER, CHRISTOPHER D
469 NORTH STREET
BURLINGTON, VT 05401                                 P‐0044388 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEACE, JEFFREY R
6780 DEXTER PINCKNEY RD.
DEXTER, MI 48130‐8541                                P‐0044389 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CETRULLO, ADRIANA
PO BOX 1312
MEDFORD, NJ 08055‐6312                               P‐0044390 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKE, JUDITH A
30007 EAGLE POINT DR.
MILLSBORO, DE 19966                                  P‐0044391 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAK, MARYANN
ATTY. RALPH DUBLIKAR
400 SOUTH MAIN ST.
NORTH CANTON, OH 44720                               P‐0044392 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, SHARON L
306 NORTH LEVEL STREET
DODGEVILLE, WI 53533                                 P‐0044393 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNOR, STEPHEN L
177 BARTLEY STREET
SPINDALE, NC 28160                                   P‐0044394 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSIECKI, LESZEK J
101 WELSH DRIVE
CAMILLUS, NY 13031‐1834                              P‐0044395 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RONALD L
RONALD L. SMITH
228 JUNIATAST
BOSWELL, PA 15531‐1006                               P‐0044396 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WILLIAMS, KIMBERLY
6679 EMILY LANE
AUSTELL, GA 30168                                    P‐0044397 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, KEYNA R
5418 HARVESTFISH PL
WALDORF, MD 20603                                    P‐0044398 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT JR., STANLEY P
93 ONSTOTT DRIVE
DANVILLE, KY                                         P‐0044399 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MC GLYNN, JOHN
24 E. COLLINGS AVE
COLLINGSWOOD, NJ 08108‐3702                          P‐0044400 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEROY, LEVI M
1141 E. 55TH ST. S #14
WICHITA, KS 67216                                    P‐0044401 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLE, GILBERT L
1154 MANOR LANE
MT. PLEASANT, SC 29464                               P‐0044402 12/22/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
                                                                                           Page 2849 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1015 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BRAKEFIELD, BILLY A
PO BOX 293
INGLIS, FL 34443                                     P‐0044403 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLS, CHERYL D
10625 CAHILL RD
RALEIGH, NC 27614                                    P‐0044404 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, TAMISHA M
5814 FIFTH STREET
MERIDIAN, MS 39307                                   P‐0044405 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, DUANE
2304 KINGSTON ST S
SAINT PETERSBURG, FL 33711                           P‐0044406 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, TERRY B
PO BOX 853
ASHLAND, VA 23005                                    P‐0044407 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNN, TANYA
4013 JOY RD
COCOA, FL 32927                                      P‐0044408 12/22/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ELSWICK, SELINA D
830 PINECREST AVE
BEDFORD, VA 24523                                    P‐0044409 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURYEA, GEORGE R
233 ARMINGTON STREET
CRANSTON, RI 02905                                   P‐0044410 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADSHAW, MICKEY
225 COUNTY RD. 4291
DAYTON, TX 77535                                     P‐0044411 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOLLOUGH, MIKE L
1139 NORTH MANTUA ST APT 1
KENT, OH 44240                                       P‐0044412 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNAH, TONY R
2945 ST RT 292
WEST MANSFIELD, OH 43358                             P‐0044413 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, SANDRA L
1122 CASS AVE.
BAY CITY, MI 48708                                   P‐0044414 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONNELLY, STEPHEN F
321 EAST PENN ST
APT D
BEDFORD, PA 15522                                    P‐0044415 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARF, KAREN M
170 E. 83RD STREET, APT. 7G
NEW YORK, NY 10028                                   P‐0044416 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURYEA, JAMES F
233 ARMINGTON STREET
CRANSTON, RI 02905                                   P‐0044417 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUTHIRD‐PARKER, ALISHA
21075 ETHAN CT
STERLING, VA 20164                                   P‐0044418 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOETHER, ANDREA
7 HARMON PLACE
NEW CITY, NY 10956                                   P‐0044419 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, BRIDGETTE L
39869 FREMONT BLVD APT 1302
FREMONT, CA 94538                                    P‐0044420 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2850 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1016 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SCHMIDT, FINN
P.O. BOX 230
COLOMA, CA 95613                                      P‐0044421 12/19/2017     TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
LEE, GLORIA H
1320 W. PORTER AVE
FULLERTON, CA 92833                                   P‐0044422 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSEPH, ARTHUR J
421 RIVER BEND RD
FORT WASHINGTON, MD 20744                             P‐0044423 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLOY, MARY N
11435 SPERRY RD.
CHESTERLAND, OH 44026                                 P‐0044424 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH‐EDLER, LINDA S
2416 SAINT DENIS AVE
NORFOLK, VA 23509                                     P‐0044425 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARGENTO JR., ANTHONY S
1140 SWEETWATER DR.
RENO, NV 89509‐5249                                   P‐0044426 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACY, LYN
1764 WINDSONG CIRCLE
FLAGLER BEACH, FL 32136                               P‐0044427 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, ARLEN M
1022 NEAR OCEAN DRIVE
VERO BEACH, FL 32963                                  P‐0044428 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROCE SR, ROCERT A
11 MURRAY LANE
GUILFORD, CT 06437                                    P‐0044429 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TARA
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                     P‐0044430 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDY, ANTHONY O
3244 E RAGSDALE WAY
ACWORTH, GA 30102                                     P‐0044431 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USA STEEL FENCE COMPANY
1209 44TH AVE E
BRADENTON, FL 34203                                   P‐0044432 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, BRADLEY
2625 MILL SPRINGS PASS
FORT WORTH, TX 76123                                  P‐0044433 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, CHRISTOPHER J
11017 DEEP BROOK DR
AUSTIN, TX 78726                                      P‐0044434 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USA STEEL FENCE COMPANY
1209 44TH AVE E
BRADENTON, FL 34203                                   P‐0044435 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, JOEY D
416 EAST 9TH STREET
SPENCER, IA 51301                                     P‐0044436 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBERTY, ROBERT G
2118 S. 105TH ST
WEST ALLIS, WI 53227                                  P‐0044437 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HALE, MARSHA K
19385 W 183 RD ST
OLATHE, KS 66062                                      P‐0044438 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2851 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1017 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HOUGHTON, CRAIG A
3730 SINCLAIR SHORES RD.
CUMMING, GA 30041                                    P‐0044439 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROCE, ROBERT
11 MURRAY LANE
GUILFORD, CT 06437                                   P‐0044440 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATTAWAY, ADRIENNE I
222 PALERMO DR
BEAR, DE 19701                                       P‐0044441 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBERTY, ROBERT G
2118 S. 125TH ST
WEST ALLIS, WI 53227                                 P‐0044442 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TAYLOR, VANESSA
3 HYDE COURT
PORTSMOUTH, VA 23701                                 P‐0044443 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
JABBOUR, DEBORAH A
7 BELCUL CT
EAST ISLIP, NY 11730                                 P‐0044444 12/22/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
STRAUSBERG, DANIEL C
21680 SAVOIE WAY
NOVI, MI 48375                                       P‐0044445 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, STEPHEN D
PO BOX 853
ASHLAND, VA 2305                                     P‐0044446 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATT, PAUL E
2513 SERENITY WAY
LEBANON, TN 37090‐1561                               P‐0044447 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERSTROM, ERIK A
ERIK SODERSTROM
5 PECK HILL RD.
WOODBRIDGE, CT 06525                                 P‐0044448 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAILY, JOHN D
C/O REBECCA HOCKENBERRY, ESQ.
371 LEXINGTON AVENUE
MANSFIELD, OH 44907                                  P‐0044449 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALTHAZAR, NELSON
5615 TREVOR DR.
SHREVEPORT, LA 71129                                 P‐0044450 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUGUST, GARY K
1808 CRAGIN DRIVE
BLOOMFIELD HILLS, MI 48302                           P‐0044451 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, ALICE F
464 TALL PINES ROAD
CANTONMENT, FL 32533                                 P‐0044452 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, TUNGIA
1732 STONE MILL RD
KALAMAZOO, MI 49006‐1959                             P‐0044453 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTOR, KATHLEEN J
PO BOX 898
NORWOOD, FL 28128                                    P‐0044454 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JEREMY M
17119 FALCONRIDGE RD
LITHIA, FL 33547                                     P‐0044455 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 2852 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1018 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PARKINS, ROBERT
1565 SHIRE DRIVE
PO BOX 673
VICTOR, ID 83455                                     P‐0044456 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, BARBARA G
176 OAKWELL FARMS PARKWAY
SAN ANTONIO, TX 78218                                P‐0044457 12/20/2017     TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
WOODS, IDA J
2 CAREY STREET
PENNINGTON, NJ 08534                                 P‐0044458 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, UTON C
11453 MALLORY SQUARE DRIVE
TAMPA, FL 33635                                      P‐0044459 12/20/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
ESTATE STEVEN KEITH LACOURSE
LORRAINE LACOURSE
PO BOX 677
BUXTON, ME 04093                                     P‐0044460 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GINSBURG, MITCHELL
2550 SOUTH IH 35, SUITE 100
C/O WAYNE WRIGHT LLP
AUSTIN, TX 78704                                     P‐0044461 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HENRY, GEORGE W
2706 PINEVIEW DRIVE
VILLA HILLS, KY 41017                                P‐0044462 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZ, DAVID A
8401 HILLSIDE AVENUE
LOS ANGELES, CA 90069                                P‐0044463 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044464 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
YARNELL, CONNIE J
1985 STATE HWY K
KIRBYVILLE, MO 65679                                 P‐0044465 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVAREZ, VERONICA
4424 PINE STREET
PHILADELPHIA, PA 19104                               P‐0044466 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOST, SUSAN
357 MEADOW LANE
MURFREESBORO, TN 37128                               P‐0044467 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044468 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PEREIRA, MIRAY S
104 SPINDLE LANE
CHADDS FORD, PA 19317                                P‐0044469 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIAN, RAJESH S
9520 W LAS PALMARITAS DR.
PEORIA, AZ 85345                                     P‐0044470 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, NEILL B
1806 AUTREY DR.
DEER PARK, TX 77536                                  P‐0044471 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2853 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1019 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MYSELF
SCHUELLER, GRETEL H.
PO BOX 223
ESSEX, NY 12936                                       P‐0044472 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DHILLON, GURINDER
NO ADDRESS PROVIDED
                                                      P‐0044473 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YASUDA, TOMOHIDE
55 ELMWOOD PARK #24
QUINCY, MA 02170                                      P‐0044474 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, BRUCE E
1505 BROADWAY STREET
PRAIRIE DU SAC, WI 53578                              P‐0044475 12/22/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
PRYOR, CHRISTINA
3107 43RD AVE NE
TACOMA, WA 98422                                      P‐0044476 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPUTO, MICHAEL J
42 OMEGA TERRACE
LATHAM, NY 12110                                      P‐0044477 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRISCOE, SCOTT T
80 ROSEMONT DRIVE
ROCHESTER, NY 14617                                   P‐0044478 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANZEL, JOHN
18805 SILVER QUAY DR.
CORNELIUS, NC 28031                                   P‐0044479 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATTAWAY, ADRIENNE I
222 PALERMO DR
BEAR, DE 19701                                        P‐0044480 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASATO, EVAN M
EVAN M. ASATO
P.O. BOX 880109
PUKALANI, HI 96788                                    P‐0044481 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GEORGIANNA
109 AMMONITE LN
JARRELL, TX 76537                                     P‐0044482 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORNHOP, LORRAINE R
4228 WEATHERTON PL
ST CHARLES, MO 63304                                  P‐0044483 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, TIMOTHY
30807 RALEIGH CREEK DR
TOMBALL, TX 77375                                     P‐0044484 12/22/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
HANZEL, JOHN F
18805 SILVER QUAY DR.
CORNELIUS, NC 28031                                   P‐0044485 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, AMANDA
9940 S TROPICAL TRL
MERRITT ISLAND, FL 32952                              P‐0044486 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, TIMOTHY
30807 RALEIGH CREEK DR
TOMBALL, TX 77375                                     P‐0044487 12/22/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
BURKE, CHRISTOPHER J
11017 DEEP BROOK DR
AUSTIN, TX 78726                                      P‐0044488 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUSSEY, THOMAS E
196 E. LINDA MESA #1
DANVILLE, CA 94526                                    P‐0044489 12/22/2017     TK Holdings Inc., et al.                      $136.16                                                                                       $136.16
                                                                                            Page 2854 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1020 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
COLOMBE, BRENDA K
23873 460TH AVENUE
WENTWORTH, SD 57075‐7374                              P‐0044490 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRZA, WASI
508 PHILIP DR
BARTLETT, IL 60103                                    P‐0044491 12/22/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
CHAPARRO, BENITA M
2630 PUCCINI AVE
SAN JOSE, CA 95122                                    P‐0044492 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER JR, WILLIAM B
27954 WHITE RD
PERRYSBURG, OH 43551                                  P‐0044493 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOTS, JAMES R
530 MACARTHUR AVE
COLONIAL HEIGHTS, VA 23834                            P‐0044494 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BILGIC, PATRICIA A
15806 PASADERO DRIVE
HOUSTON, TX 770832917                                 P‐0044495 12/19/2017     TK Holdings Inc., et al.                      $825.50                                                                                       $825.50
MAGNANI, JOHN P
P.O. BOX 145
CARLE PLACE, NY 11514                                 P‐0044496 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASAN, SABRINA H
1906 LADD ST
SILVER SPRING, MD 20902                               P‐0044497 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOEFT, BRIAN A
N44W22853 BRIDGE ST
PEWAUKEE, WI 53072                                    P‐0044498 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA ZYAS, AXEL L
HC 5 BOX 5607
JUANA DIAZ, PR 00795‐9703                             P‐0044499 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0044500 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WEST, JOHN
1410 SOUTH SHORE DRIVE
SURF CITY, NC 28445                                   P‐0044501 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLEY, CHRISTINA
15591 BORGES DRIVE
MOORPARK, CA 93021                                    P‐0044502 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKA, MARGE A
9187 N VALLEY FARM LN
HAYWARD, WI 54843                                     P‐0044503 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, CATHERINE M
1804 ARBOR GATE DR.
PLAINFIELD, IL 60586                                  P‐0044504 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0044505 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HASAN, SHAIKH S
1906 LADD ST
SILVER SPRING, MD 20902                               P‐0044506 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2855 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1021 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
WEST, JOHN
1410 SOUTH SHORE DRIVE
SURF CITY, NC 28445                                   P‐0044507 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FLUG, PATRICIA
PO BOX 596
MEDINA, WA 98039                                      P‐0044508 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                  P‐0044509 12/22/2017     TK Holdings Inc., et al.                       $1,000.00                                                                                    $1,000.00
LEWIS, BARBARA F
19150 MERCEDES DR
AINGDON, VA 24210                                     P‐0044510 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WELLS, COLLEEN M
PO BOX 1138
ANNA, TX 75409                                        P‐0044511 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBINSON, ANNE C
5410 KANSAS AVENUE NW
WASHINGTON, DC 20011                                  P‐0044512 12/22/2017     TK Holdings Inc., et al.                        $500.00                                                                                       $500.00
MEIER, TYLER J
POWER ROGERS & SMITH, LLP
70 W. MADISON STREET, 55TH FL
CHICAGO, IL 60602                                     P‐0044513 12/22/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
SZAKONYI, ANNAMARIA
5926 WEST PARK AVE
ST. LOUIS, MO 63110                                   P‐0044514 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HALL, JOSEPH B
9937 E SAGEBRUSH DRIVE
PRESCOTT VALLEY, AZ 86314‐7628                        P‐0044515 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
UNDERWOOD, PAUL
4262 MCPHERSON AVE.
ST. LOUIS, MO 63108                                   P‐0044516 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GRAY II, WILLIAM E
1826 VANDERLYN DRIVE
DUNWOODY, GA 30338                                    P‐0044517 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZERWAS (LAMANNA), ERIN E
2251 MAHOGANY WAY
EAGAN, MN 55122                                       P‐0044518 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHITE, DANIEL J
POST OFFICE BOX 1760
LEONARDTOWN, MD 20650                                 P‐0044519 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GINSBURG, MITCHELL
2550 SOUTH IH 35, SUITE 100
C/O WAYNE WRIGHT LLP
AUSTIN, TX 78704                                      P‐0044520 12/22/2017     TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
WEST, JOHN
1410 SOUTH SHORE DRIVE
SURF CITY, NC 28445                                   P‐0044521 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KAERGARD, KENNETH L
39W183 WYNGATE CT
SAINT CHARLES, IL 60175‐7700                          P‐0044522 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BIELA, JEFFREY P
435 VISTA GARDENS DR.
BUDA, TX 78610                                        P‐0044523 12/22/2017     TK Holdings Inc., et al.                     $20,000.00                                                                                    $20,000.00

                                                                                            Page 2856 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1022 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
DASILVA, ROBERT V
36536 FRANKLIN AVE
MADERA, CA 93636                                       P‐0044524 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, HAROLD A
39 MALLARD DR
PORT JERVIS, NY 12771                                  P‐0044525 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, ARACELY
4853 NW 167 STREET
MIAMI GARDENS, FL 33055                                P‐0044526 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, JOHN
1410 SOUTH SHORE DRIVE
SURF CITY, NC 28445                                    P‐0044527 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                   P‐0044528 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STERN, IRV
1827 QUEST DRIVE
ERIE, CO 80516                                         P‐0044529 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISDOM, DANNY M
29417 LAZY PINE DR
HUFFMAN, TX 77336                                      P‐0044530 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GINSBURG, MITCHELL
2550 SOUTH IH 35, SUITE 100
C/O WAYNE WRIGHT LLP
AUSTIN, TX 78704                                       P‐0044531 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LAMANNA, DANIEL
2251 MAHOGANY WAY
EAGAN, MN 55122                                        P‐0044532 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHINGARA, LESLIE
475 PENWOOD DR
EDGEWATER, MD 21037                                    P‐0044533 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIAN, RAJESH S
9520 W LAS PALMARITAS DR.
PEORIA, AZ 85345                                       P‐0044534 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, GEORGE W
2706 PINEVIEW DRIVE
VILLA HILLS, KY 41017                                  P‐0044535 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABTIN, QUMARS
P O BOX 1521
PALO ALTO, CA 94302                                    P‐0044536 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DASILVA, ROBERT V
36536 FRANKLIN AVE
MADERA, CA 93636                                       P‐0044537 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROSKEY, DANIEL J
9628 S. CEDAR RD.
CEDAR, MI 49621                                        P‐0044538 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHALIC, JEFFREY P
49 CONIFER PARK LANE NE
ATLANTA, GA 30342                                      P‐0044539 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, BRENDA M
1211 BYRD STREET APT D
ELIZABETH CITY, NC 27909                               P‐0044540 12/19/2017     TK Holdings Inc., et al.                    $19,183.79                                                                                   $19,183.79



                                                                                             Page 2857 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1023 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DAVIS, LISA
3560 DELAWARE
STE 308
BEAUMONT, TX 77706                                   P‐0044541 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, BRIDGETTE L
39869 FREMONT BLVD APT 1302
FREMONT, CA 94538                                    P‐0044542 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUDTKE, DAVID A
HC 01 BOX 1090
BOQUERON, PR 00622                                   P‐0044543 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROADSTONE, RENEE A
16527 CRAIG DRIVE
OAK FOREST, IL 60452‐4322                            P‐0044544 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMANSKI, FRANCIS G
1731 MILLBRIDGE ROAD
SALEM, VA 24153                                      P‐0044545 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FACIANE, KIM
1203 CLAIBORNE DR #7
JEFFERSON, LA 70121                                  P‐0044546 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGERTY, MICHAEL F
NO ADDRESS PROVIDED
                                                     P‐0044547 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, HEATHER
737 SHEARWATER DRIVE
FORTSON, GA 31808                                    P‐0044548 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMENTS, JAMES J
1838 WAYNE AVENUE
HADDON HEIGHTS, NJ 08035                             P‐0044549 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNBURG, KELLY S
119 HOLLY RIDGE ROAD
DALLAS, NC 28034                                     P‐0044550 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044551 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
KURNICK JR, ROBERT H
670 PLEASANT STREET
BIRMINGHAM, MI 48009                                 P‐0044552 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON AND JOHNSON
666 GARLAND PLACE
DES PLAINES, IL 60016                                P‐0044553 12/22/2017     TK Holdings Inc., et al.                   $395,634.16                                                                                  $395,634.16
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044554 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, REGINALD A
3179 OAK ROAD
CLEVELAND HEIGHT, OH 44118                           P‐0044555 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHISKOWSKI, MATTHEW
69 THORNY APPLE DRIVE
HUNLOCK CREEK, PA 18621                              P‐0044556 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044557 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2858 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1024 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SULLIVAN, LINDA K
805 HADDINGTON RD
EL DORADO HILLS, CA 95762                            P‐0044558 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044559 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURNICK JR, ROBERT H
670 PLEASANT STREET
BIRMINGHAM, MI 48009                                 P‐0044560 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEINHEKSEL, MICHAEL E
2104 MELROSE AVE.
ANN ARBOR, MI 48104                                  P‐0044561 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80212                                     P‐0044562 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLANDER, BRIAN
2875 NORWOOD PLACE
ALHAMBRA, CA 91803                                   P‐0044563 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDE, JOHN W
8638 TOURMALINE BLVD
BOYNTON BEACH, FL 33472                              P‐0044564 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINEC, PETER W
1475 DELGANY ST
UNIT 602
DENVER, CO 80202                                     P‐0044565 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSONHOWARD, ABBIE G
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32209                               P‐0044566 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDS, TARIKA N
5433 TALUS TRACE LN
CHARLOTTE, NC 28215                                  P‐0044567 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044568 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
URIBE, SABRINA L
6531 LAURELTON AVE.
GARDEN GROVE, CA 92845                               P‐0044569 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ‐BOLANDER, FRIDA
2875 NORWOOD PLACE
ALHAMBRA, CA 91803                                   P‐0044570 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR‐CARLS, MARSHA D
103 FLINDELL WAY
FOLSOM, CA 95630                                     P‐0044571 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044572 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BASKIN, KATHY
706 WEST MAIN
OKOLONA, MS 38860                                    P‐0044573 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2859 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1025 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PAUL, DWAYNE R
901 BEECH DRIVE
GREENWOOD, IN 46142                                  P‐0044574 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLISTIC INSTITUTE, INC.
FISHER, MD, MONTE P
1032 IRVING ST.
SUITE #137
SAN FRANCISCO, CA                                    P‐0044575 12/22/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044576 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
THORP, STEVEN C
3902 CULEBRA CIRCLE
AUSTIN, TX 78734                                     P‐0044577 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMIEN, KIRK W
201 NARROW LANE
NORTH KINGSTOWN, RI 02852                            P‐0044578 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANE, EDWARD R
4736 EDISON STREET
SAN DIEGO, CA 92117‐6741                             P‐0044579 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARAMILLO, DEIDRE E
19022 DRYCLIFF STREET
CANYON COUNTRY, CA 91351                             P‐0044580 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HETRICK, JENNIFER H
60 PEARL DRIVE
DOYLESTOWN, PA 18901‐3351                            P‐0044581 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSU, CHING‐YAO
4663 244TH PL SE
ISSAQUAH, WA 98029                                   P‐0044582 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURNICK JR, ROBERT H
670 PLEASANT STREET
BIRMINGHAM, MI 48009                                 P‐0044583 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIN, MARCIA H
215 WESTCHESTER WAY
BIRMINGHAM, MI 48009                                 P‐0044584 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044585 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
JACKSON, RACHEL M
POST OFFICE BOX 174
ROSSVILLE, IL 60963                                  P‐0044586 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLRED, LYNN M
9939 HAINES CYN AVE
TUJUNGA, CA 91042                                    P‐0044587 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, LINDA
1181 WASHINGTON GREEN
NEW WINDSOR, NY 12553                                P‐0044588 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, VALORIA
6910 KNIGHTHOOD LANE
COLUMBIA, MD 21045                                   P‐0044589 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2860 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1026 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KHUU, VICTOR J
7645 BELLE ROSE CIR
ROSEVILLE, CA 95678                                 P‐0044590 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JERNIGAN, AMELIA R
468 CULLEN BLVD
BUDA, TX 78610                                      P‐0044591 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKOWSKI, GERALD J
12 HUERTA COURT
ROSWELL, NM 88201                                   P‐0044592 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044593 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DONLEN TRUST
LECLAIRRYAN C/O DAVE CATUOGNO
1037 RAYMOND BLVD., 16TH FLR.
NEWARK, NJ 07102                                    P‐0044594 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, EMILIA B
106 DEODAR DRIVE
PACHECO, CA 94553                                   P‐0044595 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELANEY, JACQUELINE S
1288 LAUGHREN DR
ST LOUIS, MO 63130‐1537                             P‐0044596 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLEY, CHARO
15591 BORGES DRIVE
MOORPARK, CA 93021                                  P‐0044597 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUFFINGTON, AMY L
1700 24TH STREET
BELLINGHAM, WA 98225                                P‐0044598 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBEAULDSINKEUS, CATHY J
9336 S. 50TH AVENUE
OAK LAWN, IL 60453                                  P‐0044599 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUHF, CYNTHIA A
7209 W. ARNOLD RD.
MANTON, MI 49663                                    P‐0044600 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALMORE, WILLIE
2433 COLLINS ST.
BLUE ISLAND, IL 60406                               P‐0044601 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONLEN CORPORATION
LECLAIRRYAN C/O DAVE CATUOGNO
1037 RAYMOND BLVD., 16TH FLR.
NEWARK, NJ 07102                                    P‐0044602 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044603 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MAGNANI, JOHN P
P.O. BOX 145
CARLE PLACE, NY 11514                               P‐0044604 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOBSON, ANDRE J
141 AYLESBURY RD
GOOSE CREEK, SC 29445                               P‐0044605 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2861 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1027 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TALL, HESMAN W
10721 GRAELOCH RD
LAUREL, MD 20723                                    P‐0044606 12/20/2017     TK Holdings Inc., et al.                    $21,300.00                                                                                   $21,300.00
RASPANTE, LOURDES V
275 WINGHAM STREET
STATEN ISLAND, NY 10305                             P‐0044607 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINE, DAVID B
7835 SW 28TH AVE
PORTLAND, OR 97219                                  P‐0044608 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMANSKI, FRANCIS G
1731 MILLBRIDGE ROAD
SALEM, VA 24153                                     P‐0044609 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKINO, NELSON S
5280 POOLA ST.
HONOLULU, HI 96821                                  P‐0044610 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARBY, ALVIN L
99 RIGGS PLACE
WEST ORANGE, NJ 07052‐5211                          P‐0044611 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLADE, DENYSE T
788 SHEFFIELD LANE
LINCOLN, CA 95648                                   P‐0044612 12/20/2017     TK Holdings Inc., et al.                    $14,164.00                                                                                   $14,164.00
BLYTHERS, ANNIE M
6354 SHANNON PKWY #33B
UNION CITY, GA 30291                                P‐0044613 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, YVETTE
5445 N PARAMOUNT BLVD APT 216
LONG BEACH, CA 90805                                P‐0044614 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWANSON, BARBARA M
140 UWAPO RD UNIT 40‐202
PO BOX 1112
KIHEI, HI 96753                                     P‐0044615 12/20/2017     TK Holdings Inc., et al.                      $480.00                                                                                       $480.00
CARACCIO, DEBRAH A
4143 YOSEMITE BLVD
SPACE CC2
MODEST, CA 95357                                    P‐0044616 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMAVISCA, JAMES
21637 OAK ST
PERRIS, CA 92570                                    P‐0044617 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHHAMD, OMAR
14924 BAINS CT.
BAKER, LA 70714                                     P‐0044618 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLDIN, ROBERT J
2535 SHELLBACK ROAD
ARMAGH, PA 15920                                    P‐0044619 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTON, MARGARITA F
60 EAST END AVENUE
APT 12B
NEW YORK, NY 10028                                  P‐0044620 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNUM, WILLIAM D
132 SHARON DRIVE
LAWRENCE, KS 66049‐4065                             P‐0044621 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHALIC, JEFFREY P
49 CONIFER PARK LANE NE
ATLANTA, GA 30342                                   P‐0044622 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2862 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1028 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SCHNABEL, STEVEN C
1100 S ST MALO ST
WEST COVINA, CA 91790                              P‐0044623 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDOLT, RONALD L
LAURA HUGHES, BRYAN CAVE LLP
211 N. BROADWAY, STE. 3600
ST LOUIS, MO 63102                                 P‐0044624 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044625 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANJWANI, SHERALI S
230 BEL AIRE LOOP
FAYETTEVILLE, GA 30215                             P‐0044626 12/22/2017     TK Holdings Inc., et al.                     $1,295.00                                                                                    $1,295.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044627 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE BROS. AUCTIONEERS INC
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0044628 12/22/2017     TK Holdings Inc., et al.                   $133,563.34                                                                                  $133,563.34
FOLLETT, MARINA J
19425 E.SAN TAN BVLD
QUEEN CREEK, AZ 85142                              P‐0044629 12/22/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
HUNTER, KEITHA E
1140 SYRACUSE LN
DIXON, CA 95620                                    P‐0044630 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94044                             P‐0044631 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDLER, JEFFREY W
4 NORTHWOOD DRIVE
PITTSTOWN, NJ 08867                                P‐0044632 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOREN, ROSEMARIE
306 GREENBRIAR LN
306 GREENBRIAR LN
HAVERTOWN, PA 19083                                P‐0044633 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044634 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044635 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, MICHAEL J
2621 BRADSHAW TERRACE
SILVER SPRING, MD 20905‐6512                       P‐0044636 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044637 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044638 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2863 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1029 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SEGOVIA, ANTONIO F
7451 ALLEMENDE WAY
APT 105
CHATTANOOGA, TN 37421‐4731                           P‐0044639 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ARMSTRONG, CATHERINE
860 N LAKE SHORE DR
UNIT 17 M
CHICAGO, IL 60611                                    P‐0044640 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                                 P‐0044641 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KOREN, KEVIN
306 GREENBRIAR LN
HAVERTOWN, PA 19083                                  P‐0044642 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NGO, NHUNG T
61 SUDAN STREET
APT 3
DORCHESTER, MA 02125                                 P‐0044643 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POWELL, DONALD J
400 ENTRANCE WAY
MELBOURNE, FL 32940                                  P‐0044644 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STAFFORD, DAVID D
2900 ST ANTHONY DRIVE
BOX #214
GREEN BAY, WI 54302                                  P‐0044645 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUR, CLAIR
20 PINE ST APT 1507
NEW YORK, NY 10005                                   P‐0044646 12/20/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044647 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CALIFORNIA WATER SERVICE COMP
666 GARLAND PLACE
DES PLAINES, IL 60016                                P‐0044648 12/22/2017     TK Holdings Inc., et al.                    $86,958.93                                                                                    $86,958.93
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                               P‐0044649 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EGAN, TAMARA
645 SE 5TH TERRACE
FT. LAUDERDALE, FL 33301                             P‐0044650 12/22/2017     TK Holdings Inc., et al.                  $3,500,000.00                                                                                $3,500,000.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                                 P‐0044651 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOLMBERG, TRENE C
12903 CABOT COVE
DRAPER, UT 84020                                     P‐0044652 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BARTLETT, JOHN H
2012 CHAMBERS ROAD
MCDONOUGH, GA 30253                                  P‐0044653 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044654 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 2864 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1030 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MARTINEZ, VICTORIA G
P.O. BOX 3361
EDGEWOOD, NM 87015                                   P‐0044655 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANLEIN, DESIREE D
14002 FALCONCREST ROAD
GERMANTOWN, MD 20874                                 P‐0044656 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                                 P‐0044657 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044658 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                                 P‐0044659 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCCIDENTAL CHEMICAL CORP
666 GARLAND PLACE
DES PLAINES, IL 60016                                P‐0044660 12/22/2017     TK Holdings Inc., et al.                   $110,684.69                                                                                  $110,684.69
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80203                                     P‐0044661 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                                 P‐0044662 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044663 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF WILSONVILLE
CITY OF WILSONVILLE LEGAL DPT
29799 SW TOWN CENTER LOOP E
WILSONVILLE, OR 97070                                P‐0044664 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEQAJ, AGRON H
1655 WEST 7ST 3F
BROOKLYN, NY 112235                                  P‐0044665 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDUFFIE, ATOYA L
1501 CASINO CIRCLE
SILVER SPRING, MD 20906                              P‐0044666 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044667 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044668 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BEASON, JENNIFER L
15225 PHEASANT RUN
SOUTHGATE, MI 48195                                  P‐0044669 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMBERG, TRENT C
12903 CABOT COVE
DRAPER, UT 84020                                     P‐0044670 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2865 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1031 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                               P‐0044671 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLSON, KATHLEEN S
117 RUTHLAND AVE.
COATESVILLE, PA 19320                                P‐0044672 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF WILSONVILLE
CITY OF WILSONVILLE LEGAL DPT
29799 SW TOWN CENTER LOOP E
WILSONVILLE, OR 97070                                P‐0044673 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044674 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, MARIA N
896 GREEN MOSS DRIVE
SACRAMENTO, CA 95831                                 P‐0044675 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044676 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SIEVEN, HOWARD A
514 WEST END AVE
APT 4B
NEW YORK, NY 10024                                   P‐0044677 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, COLEEN
414 WINDMILL AVE
WEST BABYLON, NY 11704                               P‐0044678 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, PAMELA
900 BAYCHESTER AVENUE, #2J
BRONX, NY 10475                                      P‐0044679 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044680 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROP PRODUCTION SERVICES, INC
666 GARLAND PLACE
DES PLAINES, IL 60016                                P‐0044681 12/22/2017     TK Holdings Inc., et al.                   $112,399.17                                                                                  $112,399.17
CITY OF WILSONVILLE
CITY OF WILSONVILLE LEGAL DPT
29799 SW TOWN CENTER LOOP E
WILSONVILLE, OR 97070                                P‐0044682 12/22/2017     TK Holdings Inc., et al.                      $225.00                                                                                       $225.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044683 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ELLIS, CATHY A
27 SECOND STREET
GLOVERSVILLE, NY 12078                               P‐0044684 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORBOL, MATTHEW M
6147 DELL DRIVE
UNIT 4
MADISON, WI 53718                                    P‐0044685 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2866 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1032 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SPANGLER, KALA N
201 LINCOLN STREET
LONGMONT, CO 80501                                  P‐0044686 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044687 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF WILSONVILLE
CITY OF WILSONVILLE
29799 SW TOWN CENTER LOOP EAS
WILSONVILLE, OR 97070                               P‐0044688 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DER BERGH, ANDRE
1410 BELT STREET
BALTIMORE, MD 21230                                 P‐0044689 12/22/2017     TK Holdings Inc., et al.                     $6,109.48                                                                                    $6,109.48
STUBBS, GENEVIEVE G
4147 S FOUR MILE RUN DR
UNIT C
ARLINGTON, VA 22204                                 P‐0044690 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044691 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                    P‐0044692 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                    P‐0044693 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044694 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ZHU, JIN
16 SYCAMORE WAY
WARREN, NJ 07059                                    P‐0044695 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDAG, MICHAEL
2705 GRAND VIEWV PL.
BRANDON, FL                                         P‐0044696 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENLOE, BETHANY
5523 VIOLET PATH LANE
HOUSTON, TX 77085                                   P‐0044697 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUST, ROBERT V
20482 B DR S
MARSHALL, MI 49068                                  P‐0044698 12/22/2017     TK Holdings Inc., et al.                    $12,615.00                                                                                   $12,615.00
GUBLER, CORY
190 N 250 W
LA VERKIN, UT 84745                                 P‐0044699 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF WILSONVILLE
CITY OF WILSONVILLE LEGAL DPT
29799 SW TOWN CENTER LOOP EAS
WILSONVILLE, OR 97070                               P‐0044700 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2867 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1033 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STRICKFADEN, DANIEL G
3420‐C MILTON AVENUE
DALLAS, TX 75205                                     P‐0044701 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044702 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROWE, GARY A
1140 WEST CHIPPEWA SE
GRAND RAPIDS, MI 49506                               P‐0044703 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, ADELE L
1148 LUNDY RD
NEWMAN, CA 95360                                     P‐0044704 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINEC, GENOWEFA
120 BOULDER ROAD
PLYMOUTH MEETING, PA 19462                           P‐0044705 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044706 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSLEY, ATIYA
7374 CIRCLEBANK DRIVE
RALEIGH, NC 27615                                    P‐0044707 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044708 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROLLINS, INC.
666 GARLAND PLACE
DES PLAINES, IL 60016                                P‐0044709 12/22/2017     TK Holdings Inc., et al.                   $144,311.93                                                                                  $144,311.93
BAILIE, GLENN T
NO ADDRESS PROVIDED
                                                     P‐0044710 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZIER, PHYLLIS H
914 FOXMEADOW DR
ROYERSFORD, PA 19468‐1552                            P‐0044711 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, SHARON L
306 NORTH LEVEL STREET
DODGEVILLE, WI 53533                                 P‐0044712 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIVIN, TUULAMAARIT
10612 WILEY BURKE AVE
DOWNEY, CA 90241                                     P‐0044713 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUBLER, THELL
200 N. 235 W.
LAVERKIN, UT 84745                                   P‐0044714 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044715 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044716 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2868 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1034 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PASSANISI, DEAN A
7442 COUNTY ROAD 9
ORLAND, CA 95963                                     P‐0044717 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044718 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044719 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARAGOZA, RICARDO
860 N. STONEWOOD ST. APT. B
LA HABRA, CA 90631                                   P‐0044720 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FASTENAL COMPANY
666 GARLAND PLACE
DES PLAINES, IL 60016                                P‐0044721 12/22/2017     TK Holdings Inc., et al.                   $293,050.27                                                                                  $293,050.27
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044722 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYSAGHT, JOHN J
2447 MARLBORO STREET
APT. 3
EAST MEADOW, NY 11554                                P‐0044723 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLA, MARK H
1618 CAMBRIDGE CT
ROSEVILLE, CA 95661                                  P‐0044724 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044725 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044726 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOGUL, SAMUEL A
11 KAYLOR COURT
COLD SPRING HBR, NY 11724                            P‐0044727 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOGUL, SAMUEL A
11 KAYLOR COURT
COLD SPRING HBR, NY 11724                            P‐0044728 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KRYSTEL R
5911 N LOVERS LN RD
#101
MILWAUKEE, WI 53225                                  P‐0044729 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ANTONIO F
229 WHITE FEATHER TRL
DEL RIO, TX 78840                                    P‐0044730 12/20/2017     TK Holdings Inc., et al.                        $72.00                                                                                       $72.00
RODRIGUEZ, ANTONIO F
229 WHITE FEATHER TRL
DEL RIO, TX 78840                                    P‐0044731 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2869 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1035 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DAVIS, SHARON E
107 SAINT JOHNS WAY
WARNER ROBINS, GA 31093                            P‐0044732 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERNON‐GOLDMAN, NICOLE M
903 PROVIDENCE PL
APT 307
PROVIDENCE, RI 02903                               P‐0044733 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KIMBERLY T
12040 225 STREET
CAMBRIA HEIGHTS, NY 11411                          P‐0044734 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKERSON, MARGUERITE A
347 REEVES AVENUE
HAMILTON, NJ 08610                                 P‐0044735 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYED, ATIQ A
2085 TOLUCA DR
BROWNSVILLE, TX 78526                              P‐0044736 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHNER, STEVEN J
6855 MCGREEGOR ST
WORTHINGTON, OH 43085                              P‐0044737 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAZENBAKER, NINA D
2092 NESTLE QUARRY RD
FALLING WATERS, WV 25419                           P‐0044738 12/21/2017     TK Holdings Inc., et al.                    $14,711.90                                                                                   $14,711.90
JONES, SHARLENE
37535 WESTRIDGE DRIVE
MURRIETA, CA 92563                                 P‐0044739 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN, HILDEGARD J
48 ARBOR CREST DR.
CHARLOTTESVILLE, VA 22901                          P‐0044740 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMISON, SCOTT F
787 WOLF TRAP RD
CHARLOTTESVILLE, VA 22911                          P‐0044741 12/21/2017     TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
WYGLINSKI, TED
60 COTE ST. CATHERINE
MONTREAL, QC H2V2A3                                P‐0044742 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RC TRAILERS, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                             P‐0044743 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044744 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044745 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECORVITS, KRISTINE
3539 BEHLER DRIVE
SAN JOSE, CA 95132                                 P‐0044746 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY, ALABAMA
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044747 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044748 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2870 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1036 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044749 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MARTHA S
2816 GEORGETOWN ST.
HOUSTON, TX 77005                                  P‐0044750 12/22/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ANDERSON, ELIZABETH D
7439 LYNDALE AVE. SO.
APT. 207
RICHFIELD, MN 55423                                P‐0044751 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOSEPH
107 SUMMIT DRIVE
MADISON, AL 35757                                  P‐0044752 12/22/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044753 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, JIM
BOX 241
FOLSOM, CA 95763                                   P‐0044754 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, SANDRA A
709 TESORO AVENUE
RANCHO VIEJO, TX 78575                             P‐0044755 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044756 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN MARIETTA MATERIALS INC
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0044757 12/22/2017     TK Holdings Inc., et al.                    $56,226.94                                                                                   $56,226.94
WITT, RUSELL P
2001 CASTILLO DR SW
LOS LUNAS, NM 87031                                P‐0044758 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMBINO, LEONARD T
159 KINGS HIGHWAY #28
MILFORD, CT 06460                                  P‐0044759 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044760 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRA, JOE H
709 TESORO AVENUE
RANCHO VIEJO, TX 78575                             P‐0044761 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044762 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALBO, HELEN A
7990 DONEGAL CT
FENTON, MI 48430                                   P‐0044763 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, KATRESS S
2715 TEXAS ELM CT
FRESNO, TX 77545                                   P‐0044764 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2871 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1037 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RC TRAILERS, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                             P‐0044765 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOCK, PIA C
2228 KAALA WAY
HONOLULU, HI 96822                                 P‐0044766 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044767 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, SALLY K
150 OLD NANTY GLO RD
NANTY GLO, PA 15943                                P‐0044768 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVID, JACQUELINE I
17 HAVEN CREST COURT
DALLAS, GA 30132                                   P‐0044769 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAYAS, MARIA M
36 MOTT ST
ANSONIA, CT 06401                                  P‐0044770 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIETO, LOUIS J
9238 MYRON ST.
PICO RIVERA, CA 90660                              P‐0044771 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044772 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISK, RICHARD
34 WESTMINSTER RD
PRINCETON, MA 01541                                P‐0044773 12/22/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
GRUNKEMEIER, RACHNA
17325 213TH AVE NE
WOODINVILLE, WA 98077                              P‐0044774 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044775 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, KEVIN W
4101 WILDWOOD ROAD
AUSTIN, TX 78722                                   P‐0044776 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULSEN, MARK S
921 HAYES AV
OAK PARK, IL 60302                                 P‐0044777 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMOND, RON A
78365 HIGHWAY 111 #319
LA QUINTA, CA 92253                                P‐0044778 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SOMMERER, WILLIAM J
103 ORCHARD SPRING ROAD
PITTSBURGH, PA 15220                               P‐0044779 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY, ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044780 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044781 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOWLKES, ROBERT F
311 LAKELAND CRES.
YORKTOWN, VA 23693                                 P‐0044782 12/22/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
                                                                                         Page 2872 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1038 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ADAMS, ASHLEY N
10756 LA BATISTA AVE
FOUNTAIN VALLEY, CA 92708                          P‐0044783 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERLIN, BRETT J
1355 PEACHTREE STREET NE
SUITE 750 ‐ SOUTH TOWER
ATLANTA, GA 30309                                  P‐0044784 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KATHY A
35 OWEGO STREET
SPENCER, NY 14883                                  P‐0044785 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESSER, JAMES L
830 E. MANOR CIRCLE
BAYSIDE, WI 53217                                  P‐0044786 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDHOLM, DONALD W
808 E. DIVISION ST.
MORNING SUN, IA 52640                              P‐0044787 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORSMAN JR, JOHN P
9240 MELBOURNE DR
COLORADO SPRINGS, CO 80920                         P‐0044788 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044789 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY, ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044790 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044791 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARROLL, KENNETH M
230 BERKSHIRE BLVD
ALBANY, NY 12203                                   P‐0044792 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSSEAU, LINDA R
1118 HERITAGE ESTATES TRACE
JACKSONVILLE, FL 32220                             P‐0044793 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUTCHEON, STUART
21110 ROSEWOOD CT
NORTHVILLE, MI 48167                               P‐0044794 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CVS PHARMACY INC.
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0044795 12/22/2017     TK Holdings Inc., et al.                    $25,968.90                                                                                   $25,968.90
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044796 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY, ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 3609                                    P‐0044797 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATTAGIN, JEANNE E
2534 ETNA ST
BERKELEY, CA 94704                                 P‐0044798 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044799 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2873 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1039 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TOLAND, SCOTT M
200 STAGHORN WAY
FRANKTOWN, CO 80116‐8745                           P‐0044800 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, MICHAEL J
2621 BRADSHAW TERRACE
SILVER SPRING, MD 20905‐6512                       P‐0044801 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044802 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDARD CONTROLS, INC.
BEDARD, PAUL
1521 TOLLHOUSE ROAD
SUITE D
CLOVIS, CA 93611                                   P‐0044803 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044804 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUTCHEON, STUART
21110 ROSEWOOD CT
NORTHVILLE, MI 48167                               P‐0044805 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALLS OF NEUSE MANAGEMENT LLC
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0044806 12/22/2017     TK Holdings Inc., et al.                    $39,304.96                                                                                   $39,304.96
MILLER SR., REGINALD A
3179 OAK ROAD
CLEVELAND HEIGHT, OH 44118                         P‐0044807 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARPENTER, PATRICK S
1140 SYRACUSE LANE
DIXON, CA 95620                                    P‐0044808 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESPAIN‐ODLAUG, BARBARA A
1805 175TH PL NE
BELLEVUE, WA 98008                                 P‐0044809 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044810 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044811 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044812 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, RICHARD R
3686 TORONTO RD
CAMERON PARK, CA 95682                             P‐0044813 12/22/2017     TK Holdings Inc., et al.                      $519.16                                                                                       $519.16
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE`
MOBILE, AL 36609                                   P‐0044814 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLOSSER, DEREK J
65 EISENHARD DRIVE
IVYLAND, PA 18974                                  P‐0044815 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIG TEX TRANSPORTATION, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                             P‐0044816 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2874 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1040 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0044817 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLOSSER, DEBRA J
65 EISENHARD DRIVE
IVYLAND, PA 18974                                    P‐0044818 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIG TEX TRAILER WORLD, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                               P‐0044819 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIPPS, JONATHAN D
1634 CHAROULEAU PLACE
TUCSON, AZ 85737‐8566                                P‐0044820 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, CLEVE H
9707 S BEVERLY AVENUE
CHICAGO, IL 60643                                    P‐0044821 12/21/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
PALMER, TIFFANIE L
237 EDNA'S WAY
WALTERBORO, SC 29488                                 P‐0044822 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLINTON, PAUL
140 SANDY SHOAL LOOP
MOBILE, AL 36532                                     P‐0044823 12/22/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                     P‐0044824 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                 P‐0044825 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
YOUNG, CHRISTOPHER A
13690 STONEHENGE CIRCLE
PICKERINGTON, OH 43147                               P‐0044826 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044827 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36606                                     P‐0044828 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORTORICI, DEBORAH C
52 GORDON ST.
MALDEN, MA 02148‐1522                                P‐0044829 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, JAMES H
5203 S BANCROFT ROAD
DURAND, MI 48429                                     P‐0044830 12/22/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                     P‐0044831 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UDOH, ASIAN C
5706 ARROW RIDGE
FAIRVIEW HEIGHTS, IL 62208                           P‐0044832 12/22/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00

                                                                                           Page 2875 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1041 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OLSON, SETHA M
17 BOYCE FARM RD
LINCOLN, MA 01773                                  P‐0044833 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044834 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, DEVAL
4848 N. LYDELL AVE
APT 433
GLENDALE, WI 53217                                 P‐0044835 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36609                                   P‐0044836 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044837 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTON, RONALD JR L
3078 N SAGE LOOP
#C6
LEHI, UT 84043                                     P‐0044838 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLINTON, PAUL
140 SANDY SHOAL LOOP
FAIRHOPE, AL 36532                                 P‐0044839 12/22/2017     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044840 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044841 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044842 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044843 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044844 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044845 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044846 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2876 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1042 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044847 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARR, JOSEPH P
769 CROSSFIELD CIRCLE
NAPLES, FL 34104                                   P‐0044848 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044849 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, BHAVESH
4848 N LYDELL AVE., APT 433
GLENDALE, WI 53217                                 P‐0044850 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044851 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044852 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUEI, JEFFREY
1022 10TH ST
101
SANTA MONICA, CA 90403                             P‐0044853 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES & CLINTON PC
P.O. BOX 991801
MOBILE, AL 36691                                   P‐0044854 12/22/2017     TK Holdings Inc., et al.                     $6,050.00                                                                                    $6,050.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044855 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044856 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044857 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044858 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIRSHFELD, ELLIOTT A
3747 UNIVERSITY BLVD.
HOUSTON, TX 77005                                  P‐0044859 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEPEE, MATTHEW JAC C
43221 BALTUSROL TERRACE
ASHBURN, VA 20147                                  P‐0044860 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044861 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2877 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1043 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044862 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUN, ROBERT
110 LARKSPUR ST.
SPRINGFIELD, MA 01108                              P‐0044863 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044864 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044865 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORVAL, MARK J
21 MORNING GLORY WAY
HUNTINGDON VALLE, PA 19006                         P‐0044866 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIEDERICH, CRAIG W
64 SCOTCH CAP RD UNIT 144
QUAKER HILL, CT 06375                              P‐0044867 12/22/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044868 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044869 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRY‐ON TRAILER, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                             P‐0044870 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044871 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044872 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRITT, JEFFREY S
8401 EAST HILLWOOD LANE
TUCSON, AZ 85750                                   P‐0044873 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORVAL, ELLEN P
21 MORNING GLORY WAY
HUNTINGDON VALLE, PA 19006                         P‐0044874 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044875 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEATON, BRENDA A
313 APPLEWOOD DRIVE
LOCKPORT, NY 14094                                 P‐0044876 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2878 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1044 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044877 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044878 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLINTON, PAUL
140 SANDY SHOAL LOOP
FAIRHOPE, AL 36532                                 P‐0044879 12/22/2017     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044880 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLEECKER, LESLIE
2314 W GAMBIT TRAIL
PHOENIX, AZ 85085                                  P‐0044881 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUFT, REBECCA
5422 SIMPSON CIRCLE
DOYLESTOWN, PA 18902                               P‐0044882 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044883 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLAHAN, BARBARA M
126 PLEASANT ST
WAKEFIELD, MA 01880                                P‐0044884 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEETS, SCOTT O
198 S. BRINKER AVE.
COLUMBUS, OH 43204                                 P‐0044885 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044886 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044887 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044888 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, KURT C
2344 BLUEWATER DRIVE
WAUCONDA, IL 60084                                 P‐0044889 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT 7 THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044890 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWHEAD, DENNIS W
PO BOX 601
ROSEVILE, CA 95661                                 P‐0044891 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISMANTEL, JOHN R
42 CONTESSA COURT
WILLIAMSVILLE, NY 14221                            P‐0044892 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2879 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1045 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044893 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIA, PETER G
6937 DEVON DRIVE
LIBERTY TOWNSHIP, OH 45044                         P‐0044894 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044895 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044896 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, DONALD W
11068 HUDSON
WARREN, MI 48089                                   P‐0044897 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, MYLES S
97 COLONIAL WAY
NORTH ATTLEBORO, MA 02760                          P‐0044898 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAPCAT, ANNE G
P.O BOX 564394
COLLEGE POINT, NY 11356                            P‐0044899 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGOZZINO, KATELYN A
30 LONG LANE
PLANTSVILLE, CT 06479‐1232                         P‐0044900 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSE, JULIA N
2601 OSBORNE DR.
NORMAN, OK 73069                                   P‐0044901 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044902 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, RAYSHAN S
4808 FOOTHILL DRIVE
HOLIDAY, FL 34690                                  P‐0044903 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEIGELMAN, IRWIN
8171 SPRINGLAKE DR
BOCA RATON, FL 33496                               P‐0044904 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044905 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVETTE, LARRY O
1525 GRAYSON HWY APT# 1303
GRAYSON, GA 30017                                  P‐0044906 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044907 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT AND THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36606                                   P‐0044908 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2880 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1046 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ELIA, PETER G
6937 DEVON DRIVE
LIBERTY TOWNSHIP, OH 45044                         P‐0044909 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUHL, DONNA C
DONNA SUHL
2190 S TWIN BRIDGE RD
DECATUR, IL 62521                                  P‐0044910 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044911 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, INGRID
2509 5TH AVENUE
LOS ANGELES, CA 90018‐1855                         P‐0044912 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044913 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044914 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, POLLY A
12066 RIVER HIGHLANDS DR.
SAINT AMANT, LA 70774                              P‐0044915 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044916 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EHRENBERG, LISA R
12439 MAGNOLIA BLVD.
#312
VALLEY VILLAGE, CA 91607                           P‐0044917 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044918 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIA, PETER G
6937 DEVON DRIVE
LIBERTY TOWNSHIP, OH 45044                         P‐0044919 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044920 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36606                                   P‐0044921 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044922 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVETTE, LARRY O
1525 GRAYSON HWY APT # 1303
GRAYSON, GA 30017                                  P‐0044923 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2881 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1047 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ZAGAROS, KATHLEEN K
NO ADDRESS PROVIDED
                                                    P‐0044924 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                    P‐0044925 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                    P‐0044926 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                    P‐0044927 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOBBINS, DARHONDA D
13825 CORDARY AVE #5
HAWTHORNE, CA 90250                                 P‐0044928 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                    P‐0044929 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                    P‐0044930 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWFORD, ANGELA H
172 SAWMILL RD
ALPINE, AL 35014                                    P‐0044931 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANZ, ORRIN D
230 BUTLER ROAD
MONSON, MA 01057                                    P‐0044932 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEATON, BRENDA A
313 APPLEWOOD DRIVE
LOCKPORT, NY 14094                                  P‐0044933 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JAMES J
30 LONG LANE
PLANTSVILLE, CT 06479‐1232                          P‐0044934 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                    P‐0044935 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDARD CONTROLS, INC.
BEDARD, PAUL E
1521 TOLLHOUSE ROAD
SUITE D
CLOVIS, CA 93611                                    P‐0044936 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                    P‐0044937 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, JAMES
BOX 241
CORTLAND, CA 95763                                  P‐0044938 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2882 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1048 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044939 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, LUIS A
3048 WAVERLY AVENUE
OCEANSIDE, NY 11572                                P‐0044940 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36606                                   P‐0044941 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, RAYSHAN S
NO ADDRESS PROVIDED
                                                   P‐0044942 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                   P‐0044943 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044944 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36609                                   P‐0044945 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGHTOWER, VICTORIA
PO BOX 3324
GARDENA, CA 90247                                  P‐0044946 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044947 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044948 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044949 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POHL, COLLEEN R
5698 MARTIN RD
ERIE, PA 16509                                     P‐0044950 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY COMISSION
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0044951 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARCE, KAREN B
3630 WINDOM PLACE NW
WASHINGTON, DC 20008                               P‐0044952 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044953 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2883 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1049 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OKLEASKY, JOHN A
14605 DUCK COVE CT
MIDLOTHIAN
, VA 23112                                         P‐0044954 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044955 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044956 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044957 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMORANTZ, DANNY I
4100 PICARDY DRIVE
NORTHBROOK, IL 60062                               P‐0044958 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044959 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMENDARIZ, DAVID E
2134 LITTLE CEDAR DR.
HUMBLE, TX 77339                                   P‐0044960 12/21/2017     TK Holdings Inc., et al.                    $66,210.00                                                                                   $66,210.00
KONKEL, GAIL M
W175 S7110 LAKE DRIVE
MUSKEGO, WI 53150‐9413                             P‐0044961 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, PATRICIA A
7921 51ST AVENUE NE
MARYSVILLE, WA 98270‐3813                          P‐0044962 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, PATRICIA A
7921 51ST AVENUE NE
MARYSVILLE, WA 98270‐3813                          P‐0044963 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044964 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENSON, SHARON
663 JEFFERSON AVE
BROOKLYN, NY 11221‐2102                            P‐0044965 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044966 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044967 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044968 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044969 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2884 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1050 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MINGE, DENNIS E
BOX 422
HANOVER, KS 66945                                  P‐0044970 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044971 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044972 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044973 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044974 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044975 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENSON, JAMAL
663 JEFFERSON AVE
BROOKLYN, NY 11221‐2102                            P‐0044976 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, STUART D
418 S 37TH AVENUE
YAKIMA, WA 98902                                   P‐0044977 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DAVID
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                    P‐0044978 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044979 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUTTLE, CHARLES L
817 N COOLIDGE AVE
PALATINE, IL                                       P‐0044980 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044981 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMA, VELMA
911 N. LEAVITT ST
APT 3R
CHICAGO, IL 60622                                  P‐0044982 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044983 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'ANGELO, DAVID P
43 ALDOM CIRCLE
WEST CALDWELL, NJ 07006                            P‐0044984 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2885 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1051 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044985 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044986 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, DANIEL N
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                    P‐0044987 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044988 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044989 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, TIEM T
6465 98TH AVE
PINELLAS PARK, FL 33782                            P‐0044990 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044991 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'ANGELO, DAVID P
43 ALDOM CIRCLE
WEST CALDWELL, NJ 07006                            P‐0044992 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044993 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0044994 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044995 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0044996 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044997 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0044998 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2886 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1052 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0044999 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045000 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045001 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAHILL, JOHN J
40 UNIVERSITY DR.,
RONKONKOMA                                         P‐0045002 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045003 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045004 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD, MICHAEL L
2882 SOUTH ARIZONA ROAD
APACHE JUNCTION, AZ 85119                          P‐0045005 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045006 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045007 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045008 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, STEPHANIE L
1850 N CLARK
APT. 608
CHICAGO, IL 60614‐4974                             P‐0045009 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045010 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045011 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045012 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGS, CLARENCE
1420 LEITH AVE.
WINTER PARK, FL 32789                              P‐0045013 12/22/2017     TK Holdings Inc., et al.                     $1,175.44                                                                                    $1,175.44
                                                                                         Page 2887 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1053 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045014 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045015 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMER, TIFFANY C
3508 MAHLON MOORE RD
SPRING HILL, TN 37174                              P‐0045016 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045017 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045018 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MARTINEZ, ERIKA
2345 VIRGINIA AVENUE
UNIT 116
SANTA MONICA, CA 90404                             P‐0045019 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, KENT W
32 FM 3351 N.
BERGHEIM, TX 78004                                 P‐0045020 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045021 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045022 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045023 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045024 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045025 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045026 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045027 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2888 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1054 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045028 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHICK, DAVID N
917 VERSAILLES AVE
ALAMEDA, CA 94501                                  P‐0045029 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045030 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045031 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045032 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045033 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, TIFFANIE L
237 EDNA'S WAY
WALTERBORO, SC 29488                               P‐0045034 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045035 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045036 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045037 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045038 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKETT, JULIE
MINER & KELLY
813 F STREET
SACRAMENTO, CA 95814                               P‐0045039 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045040 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, JOHN
413 ROCK CREEK CIRCLE
BERWYN, PA 19312                                   P‐0045041 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2889 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1055 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TSCHIRHART, CHRIS M
4003 BLUESTONE LN
ROUND ROCK, TX 78665                               P‐0045042 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045043 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANDAU, BENJAMIN M
13611 SANTA LUCIA DR
SANTA NELLA, CA 95322                              P‐0045044 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐1 MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045045 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045046 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045047 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORTORICI, MICHAEL
52 GORDON ST.
MALDEN, MA 02148‐1522                              P‐0045048 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045049 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKHART, CLYDE S
1702 HIGHVIEW STREET
BURLINGTON, NC 27215‐5653                          P‐0045050 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMURREY, ROBERT M
1542 E AVE Q12
PALMDALE, CA 93550                                 P‐0045051 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045052 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOVERNMENT EMPLOYEES INSURANC
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0045053 12/22/2017     TK Holdings Inc., et al.                    $98,439.46                                                                                   $98,439.46
HETTINGER TRANSPORTATION
HETTINGER, NANCY S
215 BEECH RD
MOHNTON, PA 19540                                  P‐0045054 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, SHAWN D
1313 CLENDENEN STREET
RAYMORE, MO 64083                                  P‐0045055 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRISTOPHER A
13690 STONEHENGE CIRCLE
PICKERINGTON, OH 43147                             P‐0045056 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2890 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1056 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045057 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045058 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRO, JAMES D
P.O. BOX 404
DAYTON, WY 82836                                   P‐0045059 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALONIA, CHRISTINE M
31 FRANK APPLEGATE ROAD
JACKSON, NJ 08527                                  P‐0045060 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045061 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLINTON, PAUL
140 SANDY SHOAL LOOP
FAIRHOPE, AL 36532                                 P‐0045062 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045063 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045064 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045065 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045066 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANGSTADT, PETER
433 BELLEWOOD DRIVE
GRANTS PASS, OR 97527                              P‐0045067 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045068 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045069 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                   P‐0045070 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATRA, RAJEEV
2885 RENFREW ST
ANN ARBOR, MI 48105                                P‐0045071 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2891 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1057 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HELM, MARIA R
1240 VALLEY ROAD
BANNOCKBURN, IL 60015                              P‐0045072 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045073 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROTARLO, YVONNE M
307 BENTON WAY
AMERICAN CANYON, CA 94503                          P‐0045074 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045075 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045076 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
NO ADDRESS PROVIDED
                                                   P‐0045077 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045078 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045079 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045080 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, MICHELLE D
21301 NORWALK BLVD. #86
HAWAIIAN GARDENS, CA 90716                         P‐0045081 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045082 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045083 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINS, JOAN
120 NORMANDY HILL DR
ALEXANDRIA, VA 22304                               P‐0045084 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045085 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAFFREY, KEVIN P
5424 HILLDALE COURT
FORT COLLINS, CO                                   P‐0045086 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045087 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045088 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2892 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                    Page 1058 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                            Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                     Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045089 12/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SAN MATEO COUNTY
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045090 12/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MEREDITH, GLENN A
3 BROMLEY TERR.
FLEMINGTON, NJ 08822                               P‐0045091 12/22/2017     TK Holdings Inc., et al.                        $5,000.00                                                                                    $5,000.00
COOK, SUNNY
P.O. BOX 16871
ASHEVILLE, NC 28816                                P‐0045092 12/22/2017     TK Holdings Inc., et al.                  $200,000,000.00                                                                              $200,000,000.00
COOK, SUNNY
P.O. BOX 16871
ASHEVILLE, NC 28816                                P‐0045093 12/22/2017     TK Holdings Inc., et al.                  $200,000,000.00                                                                              $200,000,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045094 12/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045095 12/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045096 12/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
HELM, MARIA R
1240 VALLEY ROAD
BANNOCKBURN, IL 60015                              P‐0045097 12/22/2017     TK Holdings Inc., et al.                        $5,000.00                                                                                    $5,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045098 12/22/2017     TK Holdings Inc., et al.                        $1,000.00                                                                                    $1,000.00
GIANO, HENRY P
1116 KINGFISHER CIRCLE
FOLSOM, CA 95630                                   P‐0045099 12/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045100 12/22/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
HAYES, BRETT E
5113 LONGBRANCH CT
ANTIOCH, CA 94531                                  P‐0045101 12/22/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
YAU, HELEN
828 HEATHERSTONE DR.
SCHAUMBURG, IL 60173                               P‐0045102 12/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045103 12/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
PLOURDE, MATTHEW
1530 201ST PL SE
APT B
BOTHELL, WA 98012                                  P‐0045104 12/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00

                                                                                         Page 2893 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1059 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045105 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADKINS, THOMAS
C/O PETER PRIETO
ONE SE THIRD AVE, SUITE 2300
MIAMI, FL 33131                                    P‐0045106 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
OTTO, NANCY
2220 PINE TERRACE
SARASOTA, FL 34231                                 P‐0045107 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS‐BAKER, LORELEI M
659 WEST 23RD STREET
HOLLAND, MI 49423                                  P‐0045108 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045109 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045110 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, HUGH C
10810 36TH ST NW
GIG HARBOR, WA 98335                               P‐0045111 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIN, KELLY L
2590 CROOKED ANTLER DRIVE
MELBOURNE, FL 32934                                P‐0045112 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWARD, GENA M
357 BEVERLY STREET
LIVERMORE                                          P‐0045113 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBOW, JOSEPH
7 PIERMONT TERRACE
WAYNE, NJ 07470                                    P‐0045114 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOD CITY, CA 94063                              P‐0045115 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROVICH, CYNTHIA L
2515 NW SKYLINE TERRACE
ALBANY, OR 97321                                   P‐0045116 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045117 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HINTON, NORMA C
5845 N 38TH PACE
PARADISE VALLEY, AZ 85253                          P‐0045118 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045119 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045120 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                         Page 2894 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1060 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045121 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045122 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045123 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EBY, GRACE H
14 BERLIN RD S
LINDENWOLD, NJ 08021                               P‐0045124 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, RANDI J
112 PHEASANT MEADOW DR
GALLOWAY, NJ 08205                                 P‐0045125 12/22/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
RINEY, KEVIN M
124 S. FORK DR
HUDSON OAKS, TX 76087                              P‐0045126 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045127 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMARA, ABOU
6690 HAUSER ROAD, D107
MACUNGIE, PA 18062                                 P‐0045128 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, CAROLYN
44553 17TH STREET WEST
LAMCASTER, CA 93534                                P‐0045129 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, TRUDY A
27 KENILWORTH DRIVE
CLINTON, CT 06413                                  P‐0045130 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045131 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045132 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045133 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUTTLE, PATRICIA A
817 N COOLIDGE AVE
PALATINE, IL 60067                                 P‐0045134 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ELIZABETH S
4 CRESTLINE DRIVE
TUSCALOOSA, AL 35405                               P‐0045135 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER,VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                   P‐0045136 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2895 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1061 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MEYER, DAWN A
3304 COURTNEY ROAD
PORTSMOUTH, VA 23703                                 P‐0045137 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEN‐NIELSEN, ELAINE
106 MIDWAY DRIVE
DILLSBURG, PA 17019                                  P‐0045138 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0045139 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, PATRICIA A
7921 51ST AVENUE NE
MARYSVILLE, WA 98270‐3813                            P‐0045140 12/21/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KRIVOY, CRAIG M
1199 BRANDT RD
GENEVA, OH 44041                                     P‐0045141 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, DEEKSHA K
PO BOX 1778
AMHERST, NY 14226                                    P‐0045142 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EASLER‐SILVA, LYNETTE E
22506 SPURBROOK DR
WILDOMAR, CA 92595                                   P‐0045143 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                     P‐0045144 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, BRANDY L
58693 WARE DRIVE
PLAQUEMINE, LA 70764                                 P‐0045145 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCKER, ROCHEEKA N
270 NORTHWOOD DRIVE
COMMERCE, GA 30529                                   P‐0045146 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                     P‐0045147 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOVES, JANE G C
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                  P‐0045148 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORELIUS, ERIC W
17120 SE 35TH ST
BELLEVUE, WA 98008                                   P‐0045149 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                     P‐0045150 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, TYRONE T
1282 WINDY WILLOWS DR
JACKSONVILLE, FL 32225                               P‐0045151 12/22/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
JOVES, JANE G C
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                  P‐0045152 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINAS, NORMA JEAN
515 BOWEN ST
PLEASANTON, TX 78064                                 P‐0045153 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2896 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1062 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045154 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, NIMROD
2451 ST ANDREWS DR
OLYMPIA FIELDS, IL 60461                           P‐0045155 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045156 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOVES, JANE G C
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                P‐0045157 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, CHRISTY K
P.O. BOX 53
ORINDA, CA 94563                                   P‐0045158 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURTIN, MICHAEL D
PO BOX 8969
CATALINA, AZ 85738                                 P‐0045159 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOVES, JANE G C
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                P‐0045160 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045161 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMER, JEFFREY
56‐MARNE RD
BUFFALO, NY 14215                                  P‐0045162 12/22/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
FOWLKES, ANDRE R
7760 MCCALLUM BLVD
#17310
DALLAS, TX 75252                                   P‐0045163 12/22/2017     TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
ROELSE, DEBRA A
4202 STONEY VIEW DR.
PASADENA                                           P‐0045164 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LIVINGSTON, MARY M
2451 ST ANDREWS DRIVE
OLYMPIA FIELDS, IL 60461                           P‐0045165 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, FREDDIE M
2134 SHIRLEY AVENUE
AUGUSTA, GA 30904                                  P‐0045166 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045167 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOVES, JANE G C
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                P‐0045168 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSPETH, REBA L
777 SUNDIAL CT #1
FT WALTON BEACH, FL 32548                          P‐0045169 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045170 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2897 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1063 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROSA, DEBRA A
10 SHERRY CT
WAYNE, NJ 07470                                    P‐0045171 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSPETH, REBA L
777 SUNDIAL CT #1
FT WALTON BEACH, FL 32548                          P‐0045172 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045173 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, CHARLIE R
7229 PLUM TREE PLACE
FONTANA, CA 92336                                  P‐0045174 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045175 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODRUFF, LINDA
11 WHITNEY FARM PLACE
MORRISTOWN, NJ 07960                               P‐0045176 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAULFIELD, JOHN D
10605 ODYSSY WAY
TAFT, CA 93268                                     P‐0045177 12/22/2017     TK Holdings Inc., et al.                     $3,100.00                                                                                    $3,100.00
CARTER, MARY R
8008 CREEKSIDE VILLAGE DR.
MECHANICSVILLE, VA 23111                           P‐0045178 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSRA, AMRITA N
3607 STARBOARD AVE
HOLLYWOOD, FL 33026                                P‐0045179 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, MARNIE N
7229 PLUM TREE PLACE
FONTANA, CA 92336                                  P‐0045180 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045181 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045182 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, DAVID A
10 SHERRY CT
WAYNE, NJ 07470                                    P‐0045183 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATZA, RENEE
20786 COVENTRY
CLINTON TWP., MI 48035                             P‐0045184 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045185 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045186 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, INNA
2445 S BARRINGTON AVE #108
APT# 108
LOS ANGELES, CA 90064                              P‐0045187 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2898 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1064 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LINDSEY, VINCENT A
9518 S AVALON AVE
CHICAGO, IL 60628 1622                             P‐0045188 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045189 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045190 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESS, RICHARD J
2960 THOMAS GRADE
MORGAN HILL, CA 95037                              P‐0045191 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045192 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGPRE, MEREANI S
14637 VIKING LN
FORT WORTH, TX 76052                               P‐0045193 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045194 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSRAJ, ADRIAN R
3607 STARBOARD AVE
HOLLYWOOD, FL 33026                                P‐0045195 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, STEVEN E
14710 TIMBERGREEN DR.
MAGNOLIA, TX 77355                                 P‐0045196 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045197 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEPEE, JESSICA
43221 BALTUSROL TERRACE
ASHBURN, VA 20147                                  P‐0045198 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                   P‐0045199 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATKINSON, RICK M
6610 W RANDOLPH DR
BOISE, ID 83709                                    P‐0045200 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                             P‐0045201 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARIS, DAVID M
3905 VALE CT
GAINESVILLE, GA 30501‐7665                         P‐0045202 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BRYANT, RUFUS A
PO BOX 888
LOCUST GROVE, GA 30248‐0888                        P‐0045203 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, RONALD E
17866 COUNTRY CLUB DR.
KEMP, TX 75143‐4398                                P‐0045204 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2899 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1065 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WHITE, BRENDA
4050 MORGAN ROAD 243
UNION CITY, GA 30291                               P‐0045205 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, CELIA A
36 DEMOTT AVE 3RD FLR
CLIFTON, NJ 07011                                  P‐0045206 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEFERS, ARLENE E
19705 ENGLISH AVENUE
FARMINGTON, MN 55024‐8434                          P‐0045207 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, CYNTHIA M
1433‐27TH AVE
SACRAMENTO, CA 95822                               P‐0045208 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHNER, JOYCE A
6855 MCGREEGOR ST
WORTHINGTON, OH 43085                              P‐0045209 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHNER, JESSICA A
6855 MCGREEGOR ST
WORTHINGTON, OH 43085                              P‐0045210 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSTEEN, PETER B
98150 W NELSON DR
BROOKINGS, OR 97415                                P‐0045211 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045212 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045213 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, IVAN
15416 NEWTON ST
HACIENDA HEIGHTS, CA 91745                         P‐0045214 12/22/2017     TK Holdings Inc., et al.                     $2,300.00                                                                                    $2,300.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045215 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, ASHLEY
867 E NORTHRIDGE DRIVE
DINUBA, CA 93618                                   P‐0045216 12/22/2017     TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
WILTON, RONALD D
16055 VENTURA BOULEVARD
SUITE 811
ENCINO, CA 91436                                   P‐0045217 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045218 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045219 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045220 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2900 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1066 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
STEELE, NORMA L
255 DOUGLAS RD
ONTARIO, OR 97914                                  P‐0045221 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARES, JOSE C
4050 TROPICAL DR.
SAN ANTONIO, TX 78218                              P‐0045222 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, MARY N
7155 HARP STRING
COLUMBIA, MD 21045                                 P‐0045223 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045224 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEIBI, ELNAZ
2000 GARLAND AVE
WAUKESHA, WI 53188                                 P‐0045225 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARGETT, ANGELIA T
300 LAUREL STREET
TUSCUMBIA, AL 35674                                P‐0045226 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAM, KARA L
2619 FERNWOOD AVE.
LANCASTER, OH 43130                                P‐0045227 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045228 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPARRO, MAARIA D
26636 AVENIDA DESEO
MISSION VIEJO, CA 92691                            P‐0045229 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045230 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045231 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLENDER/HALL, INC.
ELIZABETH SOLENDER
5440 DEL ROY DRIVE
DALLAS, TX 75229‐3017                              P‐0045232 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045233 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZALWINSKI, BRYAN D
118 QUINCY PL NE
WASHINGTON, DC 20002                               P‐0045234 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, JASMINE R
3916 SADIE RD
RANDALLSTOWN, MD 21133                             P‐0045235 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045236 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2901 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1067 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARRON, KENNETH G
822 WASHINGTON ROAD
PITTSBURGH, PA 15228                               P‐0045237 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045238 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANDLICH, LISA J
W289N7820 PARK DR
HARTLAND, WI 53029                                 P‐0045239 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANES, RANDALL W
380 DANNILYN CIRCLE
ANCHORAGE, AK 99504                                P‐0045240 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045241 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045242 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, AMY N
1525 MADISON AVE
LA GRANDE, OR 97850                                P‐0045243 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045244 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, JOHN M
7617 ABERDEEN ROAD
PRAIRIE VILLAGE, KS 66208                          P‐0045245 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGUCKAS, ELEANOR T
3265 LOCHMORE COURT
COMMERCE TWP., MI 48382                            P‐0045246 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045247 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUONG, VICKI N
3314 W. HOOD AVE.
SANTA ANA, CA 92704                                P‐0045248 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045249 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045250 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045251 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2902 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1068 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045252 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045253 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045254 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045255 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045256 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045257 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045258 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045259 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045260 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKE, GLENDA M
212 KENDALL OAKS DR
BOERNE, TX                                         P‐0045261 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045262 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045263 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045264 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, LEROY
7621 CR 825
BLUE MOUNTAIN, MS 38610                            P‐0045265 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2903 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1069 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045266 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GABRIEL, CHRISTOPHER M
18630 LANDRUM POINT LANE
SPRING, TX 77388                                   P‐0045267 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLER, STEPHEN D
215 OAKMONT DR
NICHOLASVILLE, KY 40356                            P‐0045268 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, YANG H
15792 ROLLING RIDGE DR.
CHINO HILLS, CA 91709                              P‐0045269 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045270 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSU, RAZVAN C
1590 OAKLAND ROAD, SUITE B202
SAN JOSE, CA 95131                                 P‐0045271 12/22/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
PEDERSEN, CHARLES W
3 SHEFFIELD ROAD
WINCHESTER, MA 01890                               P‐0045272 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORN, SANYEKA L
3512 36TH AVE
MERIDIAN, MS 39307                                 P‐0045273 12/22/2017     TK Holdings Inc., et al.                    $38,041.10                                                                                   $38,041.10
GABRIEL, CHRISTOPHER M
18630 LANDRUM POINT LANE
SPRING, TX 77388                                   P‐0045274 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045275 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGNER, AMANDA M
11000 HIGHWAY 10 NW LOT 117
RICE, MN 56367                                     P‐0045276 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045277 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAN, JINXIA
95 JACKSON PL
PARAMUS, NJ 07652                                  P‐0045278 12/22/2017     TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045279 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045280 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATTON, STAN
2944 PLAYER LANE
TUSTIN, CA 92782                                   P‐0045281 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2904 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1070 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
YESAYAN, SIRANUSH
7138 GREELEY STREET APT #19
TUJUNGA, CA 91042                                  P‐0045282 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAN, JINXIA
95 JACKSON PL
PARAMUS, NJ 07652                                  P‐0045283 12/22/2017     TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045284 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045285 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045286 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045287 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045288 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045289 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045290 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045291 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045292 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROBINSON, SALESTIA R
1721 SANDY RIDGE WAY
HOOVER, AL 35244                                   P‐0045293 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045294 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ANITA G
2110 E ST. SW
MIAMI, OK 74354                                    P‐0045295 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2905 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1071 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045296 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIELTY, SUSAN M
1502 THOMPSON AVE.
LIBERTY, MO 64068                                  P‐0045297 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045298 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ANITA G
2110 E ST. SW
MIAMI, OK 74354                                    P‐0045299 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045300 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPITIA, JOSE A
5662 LAWRENCE AVE.
DINUBA, CA 93618                                   P‐0045301 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045302 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045303 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEINBRODT, PETER A
14 RANCH ROAD
SAN RAFAEL, CA 94903                               P‐0045304 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045305 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045306 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045307 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045308 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUNE, GAVIN P
14565 CEDAR RIDGE COURT
POWAY, CA 92064                                    P‐0045309 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045310 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2906 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1072 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PENCE YELEY, CAROLYN K
388 REXFORD DR
MOORE, SC 29369                                    P‐0045311 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045312 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, LARRY
6106 KIRBY ROAD
BETHESDA, MD 20817                                 P‐0045313 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045314 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045315 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, LISA A
6106 KIRBY RD.
BETHESDA, MD 20817                                 P‐0045316 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045317 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, ROBIN
9699 MANOR VIEW CODE
CORDOVA, TN 38018                                  P‐0045318 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEENER, CONSTANCE R
1011 W. BUTLER ROAD. APT. 207
GREENVILLE, SC 29607                               P‐0045319 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045320 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEPLANSKY, JAMES W
17935 JOHN AVENUE
COUNTRY CLUB HIL, IL 60478                         P‐0045321 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045322 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045323 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045324 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045325 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2907 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1073 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 98511                               P‐0045326 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CAUSEY, WILLIAM
2636 AVENIDA LOOP
IRVING, TX 75062                                   P‐0045327 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045328 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                   P‐0045329 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045330 12/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ESPITIA, MAURA S
40306A RD. 64
DINUBA, CA 93618                                   P‐0045331 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORN, SANYEKA L
3512 36TH AVE
MERIDIAN, MS 39307                                 P‐0045332 12/22/2017     TK Holdings Inc., et al.                    $22,967.40                                                                                   $22,967.40
CAUSEY, EZELLA
2636 AVENIDA LOOP
IRVING, TX 75062                                   P‐0045333 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, LARRY K
400 GREENTREE CT
COPPELL, TX 75019‐5644                             P‐0045334 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBAR, NOEMI
559 LEO ST
HILLSIDE, NJ 07205                                 P‐0045335 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAGGER, THOMAS G
41 WILCOX DR
MOUNTAIN LAKES, NJ 07046‐1128                      P‐0045336 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TIFFANY
438 WOODS OF NORTH BEND DR
APT D
RALEIGH, NC 27609                                  P‐0045337 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, VERNON S
44 NELSON DRIVE
EXETER, RI 02822                                   P‐0045338 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, VERNON S
44 NELSON DRIVE
EXETER, RI 02822                                   P‐0045339 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAGGER, THOMAS G
41 WILCOX DR
MOUNTAIN LAKES, NJ 07046‐1128                      P‐0045340 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS‐PULIS, JOHNNA
4404 NW 32ND PLACE
OKLAHOMA CITY, OK 73112‐3100                       P‐0045341 12/22/2017     TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00

                                                                                         Page 2908 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1074 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                      P‐0045342 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                      P‐0045343 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ANNAMARIE I
505 S MAGNOLIA ST
NEWTON                                                P‐0045344 12/23/2017     TK Holdings Inc., et al.                        $15.00                                                                                       $15.00
BONVICINO, LOIS A
61115 ROPP LN. BEND OR 97702
                                                      P‐0045345 12/23/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BONVICINO, LOIS A
61115 ROPP LN. BEND OR 97702
                                                      P‐0045346 12/23/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
DIMMITT, M L
400 WESTGATE DRIVE
PARK FOREST, IL 60466                                 P‐0045347 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HSIEH, ALEX
226 OUTLOOK HEIGHTS CT
PACIFICA, CA 94044                                    P‐0045348 12/23/2017     TK Holdings Inc., et al.                     $4,290.00                                                                                    $4,290.00
COFFEY, WAYNE
14 WILLARD AVE.
SLEEPY HOLLOW, NY 10591                               P‐0045349 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLINDER, MALCOLM S
67 TEN POINT LANE
WARD, AR 72176                                        P‐0045350 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAW, MAU WA
94 CHESTER STREET
APT 11
ALLSTON, MA 02134                                     P‐0045351 12/23/2017     TK Holdings Inc., et al.                     $3,311.03                                                                                    $3,311.03
ALALUSI, TALAL K
3155 E ESCOBA DR APT 191
PALM SPRINGS, CA 92264‐5548                           P‐0045352 12/23/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SETAYESH, ALI
41838 MONTALLEGRO ST
LANCASTER, CA 93536                                   P‐0045353 12/23/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GUTIERREZ, RAUL
6476 AMBER SKY WAY
EASTVALE, CA 92880                                    P‐0045354 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, JONATHAN
650 BAIR ISLAND RD
UNIT 1303
REDWOOD CITY, CA 94063                                P‐0045355 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACELLA, GINA M
4935 NORTH KILDARE
CHICAGO, IL 60630                                     P‐0045356 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMENTE, JESUS
1400 BROADWAY
UNIT 1203
SAN DIEGO, CA 92101                                   P‐0045357 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETAYESH, ALI
41838 MONTALLEGRO ST
LANCASTER, CA 93536                                   P‐0045358 12/23/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
                                                                                            Page 2909 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1075 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DUNN, JONATHAN
650 BAIR ISLAND RD
UNIT 1303
REDWOOD CITY, CA 94063                               P‐0045359 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, DAVID
5601 CALLE PALOMA CT
GRANITE BAY, CA 95746                                P‐0045360 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, JOHN
417 CALIFORNIA ST
YORK, SC 29745                                       P‐0045361 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, ALBERT S
3931 NW JASMINE STREET
CAMAS, WA 98607                                      P‐0045362 12/23/2017     TK Holdings Inc., et al.                      $220.00                                                                                       $220.00
EISERIKE, BENJAMIN A
469 RIDGE STREET NW
UNIT 4
WASHINGTON, DC 20001                                 P‐0045363 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ANNAMARIE I
505 S MAGNOLIA ST.
NEWTON, KS 67114                                     P‐0045364 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLWOOD, CARL J
1806 GREENCREEK DR
SAN JOSE, CA 95124‐1120                              P‐0045365 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, ELIZABETH
6936 OLEANDER AVE
HIGHLAND, CA 92346                                   P‐0045366 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETAYESH, ALI
41838 MONTALLEGRO ST
LANCASTER, CA 93536                                  P‐0045367 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONKLIN, CYNTHIA
6547 BAYOU GLEN RD
HOUSTON, TX 77057                                    P‐0045368 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIMICK, DONALD J
4959 NEWNAN RD
GRIFFIN, GA 30223                                    P‐0045369 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONKLIN, CYNTHIA
6547 BAYOU GLEN RD
HOUSTON, TX 77057                                    P‐0045370 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYER, DENNIS J
4229 CARLTON WAY #1111
IRVING, TX 75038                                     P‐0045371 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMAN, DANA A
19510 25TH AVE NE #3
SHORELINE, WA 98155                                  P‐0045372 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, YASMIN
14010 VANOWEN ST APT 203
VAN NUYS, CA 91405                                   P‐0045373 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA
CASTRO, ROCIO
3170 VISTA AVENUE
LEMON GROVE, CA 91945                                P‐0045374 12/23/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
RODRIGUEZ, ANTONIO
318 E 59TH PL
LOS ANGELES, CA 90003                                P‐0045375 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2910 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1076 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LIAO, WENHUI
3491 LOMBARDY ROAD
PASADENA, CA 91107                                   P‐0045376 12/23/2017     TK Holdings Inc., et al.                    $36,000.00                                                                                   $36,000.00
LIAO, WENHUI
3491 LOMBARDY ROAD
PASADENA, CA 91107                                   P‐0045377 12/23/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
COOKE, BERNADETTE
73 NADEN AVE
IRVINGTON, NJ 07111                                  P‐0045378 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
NOTTAGE, CHANDRA F
CHANDRA NOTTAGE
26 LOCKWOOD ROAD
SCARSDALE, NY 10583                                  P‐0045379 12/23/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SHOCKEY, ALAN R
214 E. KING ST.
KOKOMO, IN 46901                                     P‐0045380 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUIRE, DINAH
53 GLADSTONE ROAD
ASHEVILLE, NC 28805                                  P‐0045381 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, KEITH
44 COACH LANE
NEWBURGH, NY 12550                                   P‐0045382 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALIAHMAD, F
NO ADDRESS PROVIDED
                                                     P‐0045383 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, ERIC C
47 MEADOWVIEW LN.
GAYLORD, MI 49735                                    P‐0045384 12/23/2017     TK Holdings Inc., et al.                      $480.00                                                                                       $480.00
ARTES, JOHN J
62 ABBEY BRIDGE CT
LUTHERVILLE, MD                                      P‐0045385 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOTCH‐JONES, WINIFRED L
11429 RED JADE CT
UPPER MARLBORO
UPPER MARLBORO, MD 20774                             P‐0045386 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEPPENHEISER, GARY
307 BARNEY HOLLOW RD
NICHOLSON, PA 18446                                  P‐0045387 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGOVERDE, ANTHONY A
4136 KINGSLEY ST
CLERMONT, FL 34711                                   P‐0045388 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEJUELA, SABRINA T
6800 WOODROW WAY
LOUISVILLE, KY 40228                                 P‐0045389 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDBERG, JAY D
N. NEW RIVER CANAL RD #7
PLANTATION, FL 33324                                 P‐0045390 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINGSON, PETER
1550 E CLARK 225
YPSI, MI 48198                                       P‐0045391 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATCHELL, TONYA
3032 S. OAKLAND FOREST DR
APT 2802
OAKLAND PARK, FL 33309                               P‐0045392 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2911 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1077 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BOSKO, JAMES G
9909 SECRETARIAT DRIVE
GOSHEN, KY 40026/9700                                P‐0045393 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUIRE, DINAH L
53 GLADSTONE ROAD
ASHEVILLE, NC 28805                                  P‐0045394 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTFIELD MOTOR SALES
JOHNSON, ALBERT D
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0045395 12/23/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
DEKEUKELAERE, JENNIFER L
11920 ROYAL PORTRUSH DRIVE
CHARLOTTE, NC 28277                                  P‐0045396 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRULL, TIMOTHY R
319 DUNGANNON BLVD
WILMINGTON, NC 28403                                 P‐0045397 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORBETT, MEGAN
215 KIRKLIN AVE
LINWOOD, NJ 08221                                    P‐0045398 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANCIAN, THOMAS E
6224 STAFFORD DR
NORTH OLMSTED, OH 44070                              P‐0045399 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULA, CATHERINE
741 NW 98TH WAY
PLANTATION, FL 33324                                 P‐0045400 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANDREA, MICHAEL F
362 PLEASANT STREET
SOUTHINGTON, CT 06489                                P‐0045401 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, SHARON D
4481 MUNDY LANE
PACE, FL 32571                                       P‐0045402 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLETT, CHRISTOPHER B
46 BANCROFT LN
HAINESPORT, NJ 08036                                 P‐0045403 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'REGAN, TIMOTHY C
6 LINCOLN ST.
CANTON, MA 02021                                     P‐0045404 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, PELTRIE
11429 RED JADE CT
UPPER MARLBORO, MD 20774                             P‐0045405 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARTES, KRISTEN M
62 ABBEY BRIDGE CT
LUTHERVILLE, MD 21093                                P‐0045406 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, THERESA M
134 EAST 7TH AVE R4
ROSELLE, NJ 07203                                    P‐0045407 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEPPENHEISER, GARY
307 BARNEY HOLLOW RD
NICHOLSON, PA 18446                                  P‐0045408 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLETT, CHRISTOPHER B
46 BANCROFT LN
HAINESPORT, NJ 08036                                 P‐0045409 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHSCHILD, JAMIE
424 15TH ST SE
WASHINGTON, DC 20003                                 P‐0045410 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2912 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1078 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
STEWART, SUSAN K
3750 COUNTY ROAD 93
WOODVILLE, OH 43469                                 P‐0045411 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KIZZY C
3206 ANDERSON DRIVE
FORT PIERCE, FL 34946                               P‐0045412 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRETT, CHARLES K
1741 AL HWY 205 N
ALBERTVILLE, AL 35950                               P‐0045413 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANNOYE, MICHAEL
17 E. MICHIGAN AVE
PALATINE, IL 60067                                  P‐0045414 12/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MOORE SR., ASHON G
3206 ANDERSON DR
FORT PIERCE, FL 34946                               P‐0045415 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANNOYE, KLAUDIA
KLAUDIA LANNOYE
17 E. MICHIGAN AVE
PALATINE, IL 60067                                  P‐0045416 12/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
STEWART, JEFFREY C
4137 LATHROP AVENUE
MOUNT PLEASANT, WI 53405                            P‐0045417 12/23/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PATTON, LYNNETTE Y
1240 PROSPECT ROAD
PROSPECT, PA 16052                                  P‐0045418 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JEFFREY C
4137 LATHROP AVENUE
MOUNT PLEASANT, WI 53405                            P‐0045419 12/23/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BADDERS, KEITH C
15514 OAK STREET
PO BOX 251
HUNTERTOWN, IN 46748                                P‐0045420 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORUD, JON D
21172 CLEARY ROAD NW
NOWTHEN, MN 55303                                   P‐0045421 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLAND, NORMAN B
2934 NW FITZGERALD CT
BEND, OR 97703‐5442                                 P‐0045422 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTIER, LAURA
8119 BRAES MEADOW DRIVE
HOUSTON, TX 77071                                   P‐0045423 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JEFFREY C
4137 LATHROP AVENUE
MOUNT PLEASANT, WI 53405                            P‐0045424 12/23/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
HARPER, TERRY L
7364 LIMESTONE COURT
BRYAN, TX 77808                                     P‐0045425 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, GARRY P
2816 GOBLE ST
GASTONIA, NC 28056                                  P‐0045426 12/23/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
HUNTLEY, ALVERGIE
250 CARRIAGE CHASE
FAYETTEVILLE, GA 30214                              P‐0045427 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JEFFREY C
4137 LATHROP AVENUE
MOUNT PLEASANT, WI 53405                            P‐0045428 12/23/2017     TK Holdings Inc., et al.                     $6,300.00                                                                                    $6,300.00
                                                                                          Page 2913 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1079 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ZANDSTRA, MELANIE A
24161 S. VOLBRECHT RD.
CRETE, IL 60417                                     P‐0045429 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKIEWICZ, CATHERINE M
12661 238TH STREET NORTH
SCANDIA, MN 55073                                   P‐0045430 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMACK, VICTORIA L
PO BOX 887
MEDFORD, NY 11763                                   P‐0045431 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, GARY W
379 CLIFFSIDE DR
SHEPHERDSVILLE
, KY 40165                                          P‐0045432 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPOMAGGI‐MEYERS, CAROL M
22 TWINBROOK COURT
RAMSEY, NJ 07446                                    P‐0045433 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKIEWICZ, CATHERINE M
12661 238TH STREET NORTH
SCANDIA, MN 55073                                   P‐0045434 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKIEWICZ, CATHERINE M
12661 238TH STREET NORTH
SCANDIA, MN 55073                                   P‐0045435 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, ELIZABETH E
32880 ROME HILL RD
LAKE ELSINORE, CA 92530                             P‐0045436 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAATKAMP, GARY
4786 MAPLE LEAF CIRCLE
GREENFIELD, WI 53220                                P‐0045437 12/23/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
PRENDERGAST, DEBORAH E
71 COACHLAMP LANE
DARIEN, CT 06820                                    P‐0045438 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOVILLE, AMI
1085 PERSHING RD
WEST FRANKFORT, IL 62896                            P‐0045439 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYERS, EARL W
1668 CONTINENTAL DR,
FORT WORTH, TX 76131                                P‐0045440 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUFF, ELLIOT A
21651 SUPERIOR LN
LAKE FOREST, CA 92630‐1928                          P‐0045441 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILL, CHARLES
609 GLENVIEW DRIVE
HORSHAM, PA 19044                                   P‐0045442 12/23/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
JONES, PAUL A
23565 OAK VALLEY ROAD
CUPERTINO, CA 95014                                 P‐0045443 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, KRISTAL
207 LEXINGTON AVE
EAST LANSDOWNE, PA 19050                            P‐0045444 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, MARIA ERAND A
1034 BAYCREST DR
LAKELAND, FL 33805                                  P‐0045445 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINEMILLER, BRENDA M
5672 FAIR SCHOOL RD
GLEN ROCK, PA 17327                                 P‐0045446 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2914 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1080 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MARGOLIN, RICHARD F
5310 HIDALGO
HOUSTON, TX 77056‐6209                               P‐0045447 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, JAI M
1996 WASHINGTON ST
BRAINTREE, MA 02184                                  P‐0045448 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURDEN, ERNEST C
1884 MERCEDES CT
ATLANTA, GA 30345                                    P‐0045449 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTLEY, ALVERGIE
250 CARRIAGE CHASE
FAYETTEVILLE, GA 30214                               P‐0045450 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JAMES D
3750 COUNTY ROAD 93
WOODVILLE, OH 43469                                  P‐0045451 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATHEN, MARCUS
840 E HARWOOD LN
MURRAY, UT 84107                                     P‐0045452 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DZILNA, ERITA
4 OVERBROOK PLACE
HILLSADLE, NJ 07642                                  P‐0045453 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEFUMO, DEAN R
2608 RUTGERS CT
PLANO, TX 75093                                      P‐0045454 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, NATALIE M
18616 W COMET AVE
WADDELL, AZ 85355                                    P‐0045455 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, RONALD K
81 LIMEWOOD
IRVINE, CA 92614                                     P‐0045456 12/23/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
GADDIS, JANE M
15240 FAIRWAY HEIGHTS RD NW
PRIOR LAKE, MN 55372                                 P‐0045457 12/23/2017     TK Holdings Inc., et al.                     $2,300.00                                                                                    $2,300.00
LAMBERT, DIANE T
28 OAK DRIVE
WOODSTOCK VALLEY, CT 06282                           P‐0045458 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, KRISTINA L
1996 WASHINGTON ST
BRAINTREE, MA 02184                                  P‐0045459 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLAIRE, WILLIAM P
6820 N AMAHL DRIVE
TUCSON, AZ 85704                                     P‐0045460 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAGO, RICHARD V
31 HILLTOP RD
BASKING RIDGE, NJ 07920                              P‐0045461 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, LAURA A
5726 EVERGREEN KNOLL CT.
ALEXANDRIA, VA 22303                                 P‐0045462 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, HEATHER
24933 BRANFIELDS DR
RIDGELY, MD 21660                                    P‐0045463 12/23/2017     TK Holdings Inc., et al.                      $502.07                                                                                       $502.07
N/A
BEFUMO, DEAN R
2608 RUTGERS CT
PLANO, TX 75093                                      P‐0045464 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2915 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1081 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COTTEN, CYNTHIA M
7269 HUNTCLIFF
WEST BLOOMFIELD, MI 48322                           P‐0045465 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUCHER, W. L
P.O. BOX 1032
BRIGHTON, CO 80601‐1032                             P‐0045466 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMPRON, PENELOPE M
23 HATFIELD ROAD
HAYDENVILLE, MA 01039                               P‐0045467 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIRO, HEATHER F
HEATHER SPIRO
P.O. BOX 320455
SAN FRANCISCO, CA 94132                             P‐0045468 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANIAK, CHRISTINA
9 NATHAN CT
SYOSSET, NY 11791                                   P‐0045469 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUCKERMAN, SOPHIA
330 E CORDOVA ST #343
PASADENA, CA 91101                                  P‐0045470 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTYAK, NICHOLAS A
396 LAKESHORE DR ME
ATLANTA, GA 30307                                   P‐0045471 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMACHANDRAN, P G
15817 CADOZ DR
AUSTIN, TX 78728                                    P‐0045472 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, ROBERT C
7177 TREELINE COURT
GRANITE BAY, CA 95746                               P‐0045473 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURKEY, KATHLEEN M
9622 W. CHATFIELD AVE. #E
LITTLETON, CO 80128                                 P‐0045474 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMENTS, RICHARD A
4903 WILD GRAPE WAY
MELBOURNE, FL 32940                                 P‐0045475 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGEN, MICHAEL
1906 S. HIGHWAY 161
JACKSONVILLE, AR 72076                              P‐0045476 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNORS, THOMAS A
201 MYRTLE STREET
HAWORTH, NJ 07641                                   P‐0045477 12/23/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
BRAY, WILLIAM R
5209 POMMEROY DRIVE
FAIRAFX, VA 22032                                   P‐0045478 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAHILL, CAROL A
40 UNIVERSITY DRIVE
RONKONKOMA, NY 11779‐1905                           P‐0045479 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUSHAINE, JOHN P
9 DUNBRIDGE HTS
FAIRPORT, NY 14450                                  P‐0045480 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLT, KATHRYN E
725 SHORE DR
LACONIA, NH 03246                                   P‐0045481 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITZMANN, JOHN C
2119 N SUMMIT AVE #201
MILWAUKEE, WI 53202                                 P‐0045482 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2916 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1082 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HAGEN, MICHAEL
1906 S. HIGHWAY 161
JACKSONVILLE, AR 72076                              P‐0045483 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JANICE A
P.O. BOX 80604
ATHENS, GA 30608                                    P‐0045484 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENDERGAST, DEBORAH E
71 COACHLAMP LANE
DARIEN, CT 06820                                    P‐0045485 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, ROBERT J
105 TIPPERTON DR.
MADISON, AL 35758                                   P‐0045486 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPIQUE, JON A
3060 ALMOND TREE DR.
SAINT PETERS, MO 63376                              P‐0045487 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, RICHARD P
558 SIMSBURY ROAD
BLOOMFIELD, CT 06002                                P‐0045488 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, CATHERINE T
193 HAWLEYS CORNERS RD
HIGHLAND, NY 12528                                  P‐0045489 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEELER, SILAS H
31 BOYNTON STREET
PEPPERELL, MA 01463                                 P‐0045490 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUSET, RICHARD A
2937 216TH ST
LUCK, WI 54853                                      P‐0045491 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, SHANNON M
1629 CHASA ST.
EUGENE, OR 97491                                    P‐0045492 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRONTIERO, PETER
97 CONCORD ST.
GLOUCESTER, MA 01930                                P‐0045493 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANH, DAVID C
1129 WEST SIERRA DRIVE
SANTA ANA, CA 92707                                 P‐0045494 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURRITT, ELIHU J
1470 RABON FARMS LN
COLUMBIA, SC 29223                                  P‐0045495 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, ANTHONY F
15679 W CHEERY LYNN RD
GOODYEAR, AZ 85395                                  P‐0045496 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTANZO, FRANK A
1649 SIR JOHN COURT
CHATTANOOGA, TN 37421                               P‐0045497 12/23/2017     TK Holdings Inc., et al.                     $3,700.00                                                                                    $3,700.00
LUTKE, LAURA L
801 WEST BRYCE AVENUE
KILLEEN, TX 76541‐7649                              P‐0045498 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALOKUSH, BASMIAH T
7848 267 STREET
FLORAL PARK, NY 11004                               P‐0045499 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEELER, SILAS H
31 BOYNTON STREET
PEPPERELL, MA 01463                                 P‐0045500 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2917 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1083 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GENGLER INSURANCE AGENCIES OF
EGERT, REBECCA S
703 VICTORY TERRACE LANE
HOUSTON
FRIENDSWOOD, TX 77546                                P‐0045501 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN JUSTICE, ANGELA R
722 STRUTT ROAD
PIKETON, OH 45661‐9517                               P‐0045502 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHTBOWN, KEVIN
77 VINE STREET
DOUGLAS, MA 01516                                    P‐0045503 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, HARVEY
129 BRAYTON RD
BRIGHTON, MA 02135                                   P‐0045504 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHTBOWN, KEVIN F
77 VINE STREET
DOUGLAS, MA 01516                                    P‐0045505 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEELEY, STEVEN D
507 VAN BUREN ST
WATERLOO, WI 53594                                   P‐0045506 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENTORE, RUTH M
152 JENNINGS ROAD
MANAHAWKIN, NJ 08050                                 P‐0045507 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABUDA, PATRICIA A
1645 9TH. STREET
BETHLEHEM, PA 18020                                  P‐0045508 12/23/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PATEL, PRAKASH D
1209 HIGHWAY 45 NORTH
COLUMBUS, MS 39705‐2138                              P‐0045509 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORREIA, PATRICK A
23682 SW MIDDLETON ROAD
SHERWOOD, OR 97140                                   P‐0045510 12/23/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GINGERICH, DANIEL
7172 LEGACY DRIVE
ANTIOCH, TN 37013                                    P‐0045511 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, GRACE
2525 CITYWEST BLVD. APT 409
HOUSTON, TX 77042                                    P‐0045512 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMACHANDRAN, P G
15817 CADOZ DR.
AUSTIN, TX 78728                                     P‐0045513 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JENNIFER L
1407 BANIFF CT.
SNELLVILLE, GA 30078                                 P‐0045514 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WALPOLE, WILLIAM
149 SHAW RD BOX 85
ROCK TAVERN, NY 12575                                P‐0045515 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALKINS, KATHRYN I
828 SHERIDAN ROAD
WILMETTE, IL 60091                                   P‐0045516 12/23/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
FAUGHT, ANGELA M
403 MARCIA AVE
INDEPENDENCE, MO 64050                               P‐0045517 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2918 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1084 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MATKOWSKI, MICHAEL T
1426 N. NEVADA COURT
KENNEWICK, WA 99336                                  P‐0045518 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANK, JAMES A
N3171 LAZY POINT RD
FALL RIVER, WI 53932                                 P‐0045519 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIN, ANDY J
225 N. RURAL DR. APT. B
MONTEREY PARK, CA 91755                              P‐0045520 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAZEN, IRWIN
5825 GLENMERE AVE
LAS VEGAS, NV 89131                                  P‐0045521 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSBY, LATWANDA S
6105 HANS RD
MOSS POINT, MS 39562                                 P‐0045522 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUCHER, W L
P.O. BOX 1032
BRIGHTON, CO 80601‐1032                              P‐0045523 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLENBACH, RANDALL L
11408 E. KILLARNEY
WICHITA, KS 67206                                    P‐0045524 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, WENDY C
5216 E 33RD PL
YUMA, AZ 85365                                       P‐0045525 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, BRUCE H
3897 NW 1ST DR
DEERFIELD BEACH, FL 33442                            P‐0045526 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBSON, MICHAEL
6715 AUGUSTA PINES PKWY E
SPRING, TX 77389                                     P‐0045527 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, FREDERICK L
12 DUNKIRK LANE
STAFFORD, VA 22554‐7693                              P‐0045528 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARD, MARCUS W
1227 KING ST.
LEBANON, PA 17042                                    P‐0045529 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAMURA, TRACY
567 CALIENTE AVE.
LIVERMORE, CA 94550                                  P‐0045530 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE
MCKEES ROCKS, PA 15136                               P‐0045531 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROELSE, DEBRA A
4202 STONEY VIEW DR.
PASADENA, TX 77505                                   P‐0045532 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGLIARONI, LORI A
35 GUNNING CT
MIDDLETOWN, RI 02842                                 P‐0045533 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, JOEL L
4 GRAYLAWN AVE.
PETALUMA, CA 94952                                   P‐0045534 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUSINEAU, ANNE D
3711 BAIN PLACE
TYLER, TX 75701                                      P‐0045535 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2919 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1085 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEDER, JOHN E
10920 RODOPHIL ROAD
AMELIA, VA 23002                                     P‐0045536 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, JOEL L
4 GRAYLAWN AVE.
PETALUMA, CA 94952                                   P‐0045537 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, FELICIA L
7220 HERBOSO
GRAND PRARIE, TX 75054                               P‐0045538 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUSINEAU, ERIC A
3711 BAIN PLACE
TYLER, TX 75701                                      P‐0045539 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAUCHAMP, REUBEN E
902 LAREDO DR
SAN DIMAS, CA 91773                                  P‐0045540 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGESS, CHARLES E
819 COUNTY ST. APT 75D
TAUNTON, MA 02780                                    P‐0045541 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN, CHERYL J
874 NEBRASKA ST.
P.O. BOX734
OSHKOSH, WI 54903                                    P‐0045542 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJOR, JENNIFER T
1030 CREEKSTONE LANE
BISHOP, GA 30621                                     P‐0045543 12/23/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CLINE, JANET V
P.O. BOX 1456
ATASCADERO, CA 93423                                 P‐0045544 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEG, HOWARD J
16021 JEANNE LANE
ENCINO, CA 91436                                     P‐0045545 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, ANDREW T
4188 LANCASTER GATE DR
MILTON, FL 32571                                     P‐0045546 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUSINEAU, ANNE
3711 BAIN PLACE
TYLER, TX 75701                                      P‐0045547 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURTZHALTS, JAMES G
127 E SOMERSET AVE
TONAWANDA, NY 14150                                  P‐0045548 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLES, FRED E
37647 GRANT CT
PALMDALE, CA 93552                                   P‐0045549 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, FREDERICK L
12 DUNKIRK LANE
STAFFORD, VA 22554‐7693                              P‐0045550 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLAGHER, MURRAY E
205 SCHEURMANN STREET
ESSEXVILLE, MI 48732                                 P‐0045551 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EGERT, DANA F
703 VICTORY TERRACE LANE
FRIENDSWOOD, TX 77546                                P‐0045552 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLAGHER, MURRAY E
205 SCHEURMANN STREET
ESSEXVILLE, MI 48732                                 P‐0045553 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2920 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1086 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCGOWN, MICHAEL D
9 MARVIN ST
NORWALK, CT 06855‐2815                               P‐0045554 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, FREDERICK L
12 DUNKIRK LANE
STAFFORD, VA 22554‐7693                              P‐0045555 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINARDO, HANK
8850 SANTA ROSA ROAD
ATASCADERO, CA 93422                                 P‐0045556 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATIKONDA, APARNA
4939 VOLTERRA CT
DUBLIN, CA 94568                                     P‐0045557 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, CATHERINE T
193HAWLEYS CORNERS RD
HIGHLAND, NY 12528                                   P‐0045558 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNETT, APRIL A
3910 OLD YORK RD
GASTONIA, NC 28056                                   P‐0045559 12/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
JACOBSON, MICHAEL
6715 AUGUSTA PINES PKWY E
SPRING, TX 77389                                     P‐0045560 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROQUET, BRUCE L
3400 NORTH SHORE DRIVE
ANCHORAGE, AK 99502                                  P‐0045561 12/23/2017     TK Holdings Inc., et al.                    $19,550.00                                                                                   $19,550.00
EGERT, REBECCA S
703 VICTORY TERRACE LANE
FRIENDSWOOD, TX 77546                                P‐0045562 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, RANDALL L
34 RYANWYCK PLACE
THE WOODLANDS, TX 77384                              P‐0045563 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, RAFAEL
2053 PROSPECT AVE
EAST MEADOW, NY 11554                                P‐0045564 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, CATHERINE T
193 HAWLEYS CORNERS RD
HIGHLAND, NY 12528                                   P‐0045565 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDNER, RICHARD
259 SAXONY DRIVE
NEWTOWN, PA 18940                                    P‐0045566 12/23/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
TORRES, FELICIA L
7220 HERBOSO
GRAND PRAIRIE, TX 75054                              P‐0045567 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANEY, JOHN P
10338 BILL BURNS RD
EMMETT, ID 83617                                     P‐0045568 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPIQUE, JON A
3060 ALMOND TREE DR.
SAINT PETERS, MO 63376                               P‐0045569 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045570 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, WENDY C
5216 E 33RD PL
YUMA, AZ 85365                                       P‐0045571 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2921 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1087 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045572 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANGERFIELD, WESLEY
6797 NC HWY 49 N
MOUNT PLEASANT, NC 28124                             P‐0045573 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045574 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, JERRI L
PO BOX 40
WALLISVILLE, TX 77597                                P‐0045575 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERKE, SARA L
92 STRANGEWAY AVE
LODI, WI 53555                                       P‐0045576 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLSEY, STEPHEN M
20335 WHITE OAK CT
LAKE ANN, MI 49650                                   P‐0045577 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWNING, DAVE D
1561 LORRAINE DR
ENCINITAS, CA 92024                                  P‐0045578 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, ALEX
5432 JACOB PEACE AVENUE
LAS VEGAS, NV 89139                                  P‐0045579 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, MARY ANN
402 ATLANTIC CITY CT
LANOKA HARBOR, NJ 08734                              P‐0045580 12/23/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
DOWNING, DAVID
1561 LORRAINE DR.
ENCINITAS, CA 92024                                  P‐0045581 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTTON, TRACI L
10808 SPICEWOOD PARKWAY
AUSTIN, TX 78750                                     P‐0045582 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, CARIN R
5128 NEWPORT AVE
BETHESDA, MD 20816                                   P‐0045583 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUMONT, VERONICA E
9122 FOX HILL RACE CT.
MECHANICSVILLE, VA 23116                             P‐0045584 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLSEY, REBECCA S
20335 WHITE OAK CT
LAKE ANN
LAKE ANN, MI 49650                                   P‐0045585 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, RANDEL B
1012 S. INDEPENDENCE ST.
SAPULPA, OK 74066                                    P‐0045586 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELMONTE, ANGELA
190 CHICKERING ROAD UNIT 214
NORTH ANDOVER, MA 01845                              P‐0045587 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, JULIANA
732 TERRACOTTA PL SW
ALBUQUERQUE, NM 87121                                P‐0045588 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2922 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1088 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BALL, DEANNA S
7831 SE DOUBLE TREE DRIVE
HOBE SOUND, FL 33455                                 P‐0045589 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWMAN, CHARLES R
2124 146TH PL SW
LYNNWOOD, WA 98087‐5935                              P‐0045590 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLLEY, ROSE A
839 SAN SIMEON DRIVE
CINCORD, CA 94518                                    P‐0045591 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, MARC C
15014 STARBUCK ST
WHITTIER, CA 90603                                   P‐0045592 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMETRIADES, THOMAS D
233 BRY AVENUE
HOWELL, NJ 07731‐8673                                P‐0045593 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMSTRONG, VALERIE A
3651 S BEAR ST. UNIT H
SANTA ANA, CA 92704                                  P‐0045594 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHANNESSEN5498, KATHERINE C
13621 OAKLAND DR
BURNSVILLE, MN 55337                                 P‐0045595 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, PAUL K
8010 W. 113TH TERR
OVERLAND PARK, KS 66210                              P‐0045596 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, NOEMI
37 WEST STREET
HYDE PARK, MA 02136                                  P‐0045597 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, CANDIDO E
12910 PAWLEY ISLAND CT
JACKSONVILLE, FL 32224                               P‐0045598 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, CAROLINE M
163 SOUTH HILL RD
NEW BOSTON, NH 03070                                 P‐0045599 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUMONT, VERONICA E
9122 FOX HILL RACE CT
MECHANICSVILLE, VA 23116                             P‐0045600 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INSLEE, JEFFREY
670 SHERIDAN AVE
CHICO, CA 95926                                      P‐0045601 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMONS, JUSTIN S
1112 NW 15TH ST APT 308
GRESHAM, OR 97030                                    P‐0045602 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COWLES, EUGENIA A
PO BOX 1383
BURLINGTON, VT 05402                                 P‐0045603 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRDEE, NIRMAL
26874 N 90TH AVE
PEORIA, AZ 85383‐3797                                P‐0045604 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODKEY, CHRISTOPHER D
237 W. MAIN ST.
DALLASTOWN, PA 17313                                 P‐0045605 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN, JEAN W
C/O ATTY MIKE MALINOWSKI
740 ALGER SE
GRAND RAPIDS, MI 49507                               P‐0045606 12/23/2017     TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00

                                                                                           Page 2923 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1089 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HARMS, RICHARD J
35324 ELMIRA STREET
LIVONIA, MI 48150                                    P‐0045607 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMETRIADES, THOMAS D
233 BRY AVENUE
HOWELL, NJ 07731‐8673                                P‐0045608 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABUDA, PATRICIA A
1645 9TH. STREET
BETHLEHEM, PA 18020                                  P‐0045609 12/23/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
COUSINEAU, JIM D
3711 BAIN PLACE
TYLER, TX 75701                                      P‐0045610 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, BERNARD Y
2845 HOLLAND ST
SAN MATEO, CA 94403                                  P‐0045611 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBSON, MICHAEL
6715 AUGUSTA PINES PKWY E
SPRING, TX 77389                                     P‐0045612 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045613 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HECHT, KIRSTIN A
4321 RIALTO ST.
SAN DIEGO, CA 92107                                  P‐0045614 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045615 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMACHO, MARY L
4505 S YOSEMITE ST
UNIT 131
DENVER, CO 80237                                     P‐0045616 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENG, YONG
15421 E PRENTICE LN
CENTENNIAL, CO 80015                                 P‐0045617 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINUCCI, GINA M
126 STARBUCK CIRCLE
SALIDA, CO 81201                                     P‐0045618 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAUNAIS, ROBERT P
4519 70TH AVENUE NE
MARYSVILLE, WA 98270                                 P‐0045619 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045620 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENG, YONG
15421 E PRENTICE LN
CENTENNIAL, CO 80015                                 P‐0045621 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVES, MICHAEL F
750 60TH AVE SE
NORMAN, OK 73026                                     P‐0045622 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRIPE, SCOTT K
1312 BUTLER AVE
FAIRBANK, IA 50629                                   P‐0045623 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2924 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1090 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HILLSKING, TASHA D
10922 SPINNING AVENUE
INGLEWOOD, CA 90303                                  P‐0045624 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERNIUS, MINDAUGAS
NO ADDRESS PROVIDED
, MA 01079                                           P‐0045625 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGER, NINA K
4125 OBERLIN STREET
HOUSTON, TX 77005                                    P‐0045626 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IZMIRIAN, CARNIG
4505 S YOSEMITE ST
UNIT 131
DENVER, CO 80237                                     P‐0045627 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045628 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEIKERT, FAY E
8487 N BUSH RD NW
MCCONNELSVILLE, OH 43756                             P‐0045629 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLY
RAGSDALE, NYRO
1155 14TH AVE NW
APT 8
CLINTON, IA 52732                                    P‐0045630 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOVER, JEAN A
6930 PINETREE AVE NE
CANTON, OH 44721                                     P‐0045631 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, KIMBERLY
6713 WYNCOTE AVE
PHILADELPHIA, PA 19138                               P‐0045632 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DEYANIRA
11152 ACCRA LANE
SAN DIEGO, CA 92131                                  P‐0045633 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, KEVIN P
53 DANTE AVE
JOHNSTON, RI 02919                                   P‐0045634 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVENUE
MCKEES ROCKS, PA 15136                               P‐0045635 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, SHEKHINAH
P.O. BOX 2465, ACP #227
HARRISBURG, PA 17105                                 P‐0045636 12/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KIMMES, ROBERT P
767 HAMMOND PLACE
THE VILLAGES, FL 32162                               P‐0045637 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, NAREE
6327 CYPRESS CRK
WINDCREST, TX 78239                                  P‐0045638 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, KIMBERLY
6713 WYNCOTE AVE
PHILADELPHIA, PA 19138                               P‐0045639 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUER, JOSHUA P
2137 LYSANDER AVENUE
SIMI VALLEY, CA 93065                                P‐0045640 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2925 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1091 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VAUGHAN, BRENDA
4208 ARBOR CREEK DRIVE
CARROLLTON, TX 75010‐4101                             P‐0045641 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                                P‐0045642 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, PAUL S
166 SW LANCELOT LANE
MAYO, FL 32066‐4076                                   P‐0045643 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONWAY, VALERIE M
32872 OUTLAND TRAIL
BINGHAM FARMS, MI 48025                               P‐0045644 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                                P‐0045645 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAMSON, SHARI J
4 ALBERTA DRIVE
MARLBORO, NJ 07746                                    P‐0045646 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIOTT, DAVID E
4285 SW SW AVERIO LN
LEES SUMMIT, MO 64082                                 P‐0045647 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASET, ZOE
38477 BERKELEY COMMON
FREMONT, CA 94536                                     P‐0045648 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLOROS, DANIELLE
7009 PENINSULA CT.
CLARKSTON, MI 48346                                   P‐0045649 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNAHILL, ERIC J
6855 PASEO SANTA CRUZ
PLEASANTON, CA 94566                                  P‐0045650 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABEZAS, RAYMOND E
TKHOLDINGS INC.
PO BOX 3004
MONROE, WI 53566‐3004                                 P‐0045651 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANSBY, SHIRLEY T
3423 FM DRIVE
TEXARKANA, TX 75503                                   P‐0045652 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                                P‐0045653 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRINIVASAN, NARASIMHAN
3007 ARBOL DRIVE
FULLERTON, CA 92835                                   P‐0045654 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, IESHA
NO ADDRESS PROVIDED
                                                      P‐0045655 12/23/2017     TK Holdings Inc., et al.                    $23,335.28                                                                                   $23,335.28
HAAS, ERIC C
7729 N VIA DEL SENDERO
SCOTTSDALE, AZ 85258                                  P‐0045656 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARLITT, JOHN D
2 COUNTRY LANE
COMFORT, TX 78013                                     P‐0045657 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2926 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1092 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PURCELL, JOSEPH
608 BEACH PL SW
MATTAWA, WA 99349                                    P‐0045658 12/23/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GURROLA PENA, ANTONIO
3508 WILLOWWOOD AVE
BELLINGHAM, WA 98225                                 P‐0045659 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045660 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GURROLA PENA, ANTONIO
3508 WILLOWWOOD AVE
BELLINGHAM, WA 98225                                 P‐0045661 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENWASSER, FELIX
10 CHEROKEE RD
EAST BRUNSWICK, NJ 08816                             P‐0045662 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, TRUNG N
16225 40TH DRIVE SE
BOTHELL, WA 98012                                    P‐0045663 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045664 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURAN, DAVID J
3656 BLACK CREEK DRIVE
HUDSONVILLE, MI 49426                                P‐0045665 12/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WRIGHT, CHERYL
PO BOX 1392
GLEN ALLEN, VA 23060                                 P‐0045666 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CELLI, MICHELE A
MICHELE CELLI
5840 W CRAIG RD 120‐239
LAS VEGAS, NV 89130                                  P‐0045667 12/23/2017     TK Holdings Inc., et al.                     $8,757.90                                                                                    $8,757.90
GURROLA PENA, ANTONIO
3508 WILLOWWOOD AVE
BELLINGHAM, WA 98225                                 P‐0045668 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045669 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
NEWBERRY, EDRIE J
1485 HOLDUP PASS ROAD
DEL RIO, TX 78840‐6217                               P‐0045670 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045671 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMACHO, MARY L
4505 S YOSEMITE ST
UNIT 131
DENVER, CO 80237                                     P‐0045672 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045673 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2927 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1093 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DRESSEL, DAVID C
9605 DINAAKA DRIVE
EAGLE RIVER, AK 99577                                 P‐0045674 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINTANZ, WILLIAM A
416 8TH AVE SE
ROCHESTER, MN 55904                                   P‐0045675 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAELEE, TZANFOW
155 LOWELL ST.
SAN FRANCISCO, CA 94112                               P‐0045676 12/23/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
ARMSTRONG, JODI D
9815 112 AVENUE
FORT ST JOHN, BC V1J2W4                               P‐0045677 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, DIANA M
166 SW LANCELOT LANE
MAYO, FL 32066‐4076                                   P‐0045678 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                                P‐0045679 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IZMIRIAN, CARNIG
4505 S YOSEMITE ST
UNIT 131
DENVER, CO 80237                                      P‐0045680 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLOMBANA, KAREN S
103 CRICKET COURT
WINDSOR, CA 95493                                     P‐0045681 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVES, MICHAEL F
750 60TH AVE SE
NORMAN, OK 73026                                      P‐0045682 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, GEORGE H
8115 SAGAMORE WAY
PASADENA, MD 21122                                    P‐0045683 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANNISTER, J ALAN
115 RYE RIDGE ROAD
HARRISON, NY 10528                                    P‐0045684 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, MEGAN L
2315 NE 32ND CT
PORTLAND, OR 97212                                    P‐0045685 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVERHART, ANNE C
1382 PARK GARDEN LANE
RESTON, VA 20194‐2013                                 P‐0045686 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENNEY, SHALEEA F
5772 GARDEN GROVE BLVD
SPC 460
WESTMINSTER, CA 92683                                 P‐0045687 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, WILLENE
P. O. BOX 16912
ST. PETERSBURG, FL 33733                              P‐0045688 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASKI, LAURIE R
P O BOX 274
REMSENBURG, NY 11960                                  P‐0045689 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARONSON, SHIRLEY C
315 HALSEY RD
ANNAPOLIS, MD 21401                                   P‐0045690 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2928 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1094 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KAPFF, RICHARD E
1752 ARBOR HILL DR.
COLUMBUS, OH 43229                                    P‐0045691 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ARCHIE W
105 CHARTER HOUSE LANE
WILLIAMSBURG, VA 23188                                P‐0045692 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, PRANAY V
629 ALBERT STREET
NEW HYDE PARK, NY 11040                               P‐0045693 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BODEGOM, ERIK
2315 NE 32ND CT
PORTLAND, OR 97212                                    P‐0045694 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTOS, RANDY R
5001 STATE ROAD 46
MIMS, FL 32754                                        P‐0045695 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIDWELL, LINDA A
1819 TEXAS AVE
JOPLIN, MO 64804                                      P‐0045696 12/23/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
HALL, IESHA
NO ADDRESS PROVIDED
                                                      P‐0045697 12/23/2017     TK Holdings Inc., et al.                    $23,335.28                                                                                   $23,335.28
OLSEN, LAURA K
9713 HEIRLOOM COURT
LAS VEGAS, NV 89134                                   P‐0045698 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRUS, SUZAN M
13701 COUNTY RD 245
NEW CASTLE, CO 81647                                  P‐0045699 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINDLAN, SHANE J
9039 HARRISBURG ROAD
CHARLOTTE, NC 28215                                   P‐0045700 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, TIANA K
127 FLAGSTONE TRAIL
BUDA, TX 78610                                        P‐0045701 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIES, DAVID C
931 LEXINGTON WAY
WAUNAKEE, WI 53597                                    P‐0045702 12/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
REEVES, TIANA K
127 FLAGSTONE TRAIL
BUDA, TX 78610                                        P‐0045703 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTLEY, LOUISE L
5600 AZLE AVE
APT 367
FORT WORTH, TX 76106                                  P‐0045704 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIES, DAVID C
931 LEXINGTON WAY
WAUNAKEE, WI 53597                                    P‐0045705 12/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
THURMAN, MARK A
15776 S CENTRAL ST
OLATHE, KS 66062                                      P‐0045706 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAK, JOHN P
1923 ARROWHEAD RD
NOLITTLE ROCK, AR 72118                               P‐0045707 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, FIDEL
24265 ROSITA DRIVE
WILDOMAR, CA 92595                                    P‐0045708 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2929 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1095 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LANDRY, MICHAEL E
1856 BURGUNDY ST
NEW ORLEANS, LA 70116                                 P‐0045709 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSOVAC, PREDRAG
4113 CHESTER DR.
GLENVIEW, IL 60026                                    P‐0045710 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACK, NICOLE B
125 CLEVELAND AVENUE
LONG BEACH, NY 11561                                  P‐0045711 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOO, YOUNG KI
1368 EDEN MEADOWS WAY
DAYTON, OH 45440‐4093                                 P‐0045712 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, YVONNE
P. O. BOX 470668
LOS ANGELES, CA 90047                                 P‐0045713 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, MATILDA E
3764 DELMAS TERRACE, APT. 20
LOS ANGELES, CA 90034                                 P‐0045714 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON, JOHN M
2684 SOMERSET BLVD APT 108
TROY, MI 48084                                        P‐0045715 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, TING
5 FARM VIEW DRIVE
NORWICH, CT 06360                                     P‐0045716 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, ELMER
16486 W LAVA DR.
SURPRISE                                              P‐0045717 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRITTON, JOSHUA M
2160 S CORONA
DENVER, CO 80210                                      P‐0045718 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUCE, MARISSA A
1614 CHESTNUT HILL ROAD
PLAINFIELD, IL 60586                                  P‐0045719 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, JIMMY H
5935 SOUTHBROOK COURT
SAN JOSE, CA 95138                                    P‐0045720 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSINK, JULIE K
776 W 26TH ST
HOLLAND, MI 49423                                     P‐0045721 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDQUIST, GARRETT K
6328 59TH AVE
KENOSHA, WI 53142                                     P‐0045722 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, DANA S
663 OLD WAYNESBORO ROAD
FAIRFIELD, PA 17320                                   P‐0045723 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCKERT, ANDREW J
85 ROYAL ST
LOWELL, MA 01851                                      P‐0045724 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, GEORGE H
8115 SAGAMORE WAY
PASADENA, MD 21122                                    P‐0045725 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, REX A
421 E. PECKHAM ST.
NEENAH, WI 54956                                      P‐0045726 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2930 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1096 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DOYLE, RONALD L
945 HILLVIEW DRIVE
ASHLAND, OR 97520                                    P‐0045727 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, PETER A
1403 KAITLYN LN
KELLER, TX 76248                                     P‐0045728 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICITRA, ELENA
25845 NIMES COURT
MISSION VIEJO, CA 92692                              P‐0045729 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, KATHLEEN F
618 GALER PLACE
GLENDALE, CA 91206                                   P‐0045730 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HO, THEODORE A
12835 LAKOTA RD.
APPLE VALLEY, CA 92308                               P‐0045731 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, ROBERT D
4294 DEEP CREEK RD
FREMONT, CA 94555                                    P‐0045732 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, BILLY R
BOX 6401 RD 4275 #68
NAVAJO DAM, NM 87419                                 P‐0045733 12/23/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
CHEN, HONG
956 44TH ST. 2R
BROOKLYN, NY 11219                                   P‐0045734 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANK, EDWARD D
9600 PAGE AVE
BETHESDA, MD 20814                                   P‐0045735 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, LIANG
146 EDGEMERE RD, APT 9
WEST ROXBURY, MA 02132                               P‐0045736 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLORY, DEBRA L
8515 BOULEVARD 26
APT 2112
N RICHLAND HILLS, TX 76180                           P‐0045737 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLVIN, MARLA A
13571 ASHLAND LANE
FONTANA, CA 92336                                    P‐0045738 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, BARBARA J
BARBARA J. ALEXANDER
2709 S. MAGNOLIA DR.
BAKER, LA 70714‐3329                                 P‐0045739 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIRANOTEDESCH, DILETTA
402 9TH STREET
DEL MAR, CA 92014                                    P‐0045740 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNEY, DAVID J
1628 JFK BLVD, SUITE 1000
PHILADELPHIA, PA 19103                               P‐0045741 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKEWELL, JOHN
P O BOX 825
SAYVILLE, NY 11782                                   P‐0045742 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, JIMMY H
5935 SOUTHBROOK COURT
SAN JOSE, CA 95138                                   P‐0045743 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANCH, ANN M
60 BENTRIDGE COURT
LYNCHBURG, VA 24501                                  P‐0045744 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2931 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1097 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LE, JIMMY H
5935 SOUTHBROOK COURT
SAN JOSE, CA 95138                                   P‐0045745 12/23/2017     TK Holdings Inc., et al.                     $1,565.79                                                                                    $1,565.79
LE, JIMMY H
5935 SOUTHBROOK COURT
SAN JOSE, CA 95138                                   P‐0045746 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, JIE
5 FARM VIEW DRIVE
NORWICH, CT 06360                                    P‐0045747 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOCHEV, PAVEL B
40 CALLE VALLECITOS
TIJERAS, NM 87059                                    P‐0045748 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONALD, DEBRA A
2305 MCKINLEY AVE
SAINT ALBANS                                         P‐0045749 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSANSKY, JOANNE
3488 DANIELLA COURT
CALABASAS, CA 01302                                  P‐0045750 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARROQUIN, CHRISTINE
131 DELANCEY STREET
FLOOR 2
NEWARK, NJ 07105                                     P‐0045751 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUITRON, NELLIA
11178 WESTMINSTER AVE APT D
LOS ANGELES, CA 90034‐6515                           P‐0045752 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, JAMES D
7309 ELMER DR.
PLANO, TX 75025                                      P‐0045753 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, DAVID P
P.O. BOX 142
WEINER, AR 72479                                     P‐0045754 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, JAMES E
1458 W. 114TH PLACE
CHICAGO, IL 60643                                    P‐0045755 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALTO, EUGENIA
P.O. BOX 943
SALEM, OR 97308                                      P‐0045756 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRON, EDUVIGES
6913 RUBY DR
DALLAS, TX 75237                                     P‐0045757 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALER, SHMUEL
101 WILLIAMS
LAKEWOOD, NJ 08701                                   P‐0045758 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURT, SHEILA
2747 OAKDALE DR W
ORANGE PARK, FL 32073                                P‐0045759 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAVERNA, PIETRO
2203 AMARYLLIS CIRCLE
SAN RAMON, CA 94582                                  P‐0045760 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, DAVID P
P.O. BOX 142
WEINER, AR 72479                                     P‐0045761 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, BRIGITTE
4564 SW 35 AVE
FORT LAUDERDALE, FL 33312                            P‐0045762 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2932 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1098 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LOMAX, CYNTHIA E
111 STONEY BROOK WAY
MCDONOUGH, GA 30253‐7415                            P‐0045763 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCALONA, ROBERT
49 DORCHESTER RD
SMITHTOWN, NY 11787                                 P‐0045764 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMROWSKI, BRUCE
172 EGGLESTON LN
WESTPORT, NY 12993                                  P‐0045765 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALEBB, MICHELL
5264 MOUNT SHASTA LN
MARRERO, LA 70072                                   P‐0045766 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, KATHLEEN F
618 GALER PLACE
GLENDALE, CA 91206                                  P‐0045767 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELMANOV, MIKHAIL
3030 BRENTWOOD ROAD
WEST BLOOMFIELD, MI 48323                           P‐0045768 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUREVICH, SVETLANA
47 WELLESLEY RD EXT
NATICK, MA 01760                                    P‐0045769 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELMANOV, MIKHAIL
3030 BRENTWOOD ROAD
WEST BLOOMFIELD, MI 48323                           P‐0045770 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAIBI, DANIEL J
5811 MARBUCK WAY
ELKRIDGE, MD 21075‐7052                             P‐0045771 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDANA, ULYSES R
1053 CALLISTO CT
SOCORRO, TX 79927                                   P‐0045772 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, ERNESTO F
1824 JACK NICKLAUS
EL PASO, TX 79935                                   P‐0045773 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHOLLANS, JAMES D
6043 NEEDLE ROCK CT
SYLVANIA, OH 43560                                  P‐0045774 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARKI, AKARAJ
697 SOUTH AVE
ROCHESTER, NY 14620                                 P‐0045775 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAIBI, BINA V
5811 MARBUCK WAY
ELKRIDGE, MD 21075‐7052                             P‐0045776 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMUEL, ROSIE M
3265 FM 2460
BON WIER, TX 75928                                  P‐0045777 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOLAN, SEAN T
2743 S HAZEL CT
DENVER, CO 80236                                    P‐0045778 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLESPIE, BRIAN J
2085 GRAMERCY PLACE
HUMMELSTOWN, PA 17036                               P‐0045779 12/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SCHWARZ, DAVID P
P.O. BOX 142
WEINER, AR 72479                                    P‐0045780 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2933 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1099 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WHEELER, MICHAEL P
10519 STATE ROUTE 149
FORT ANN, NY 12827                                  P‐0045781 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMBROSE, VIVIAN W
2124 GENERAL TAYLOR AVE
BATON ROUGE, LA 70810                               P‐0045782 12/23/2017     TK Holdings Inc., et al.                      $180.00                                                                                       $180.00
AUSTIN, KAREN
10709 US HIGHWAY 431
UTICA, KY 42376                                     P‐0045783 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, DAVID P
P.O. BOX 142
WEINER, AR 72479                                    P‐0045784 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KWOKLEUNG, TINME
1101 E GARVEY AVE #201
MONTEREY PARK, CA 91755                             P‐0045785 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARROQUIN ESCOBA, RUDY
131 DELANCEY STREET
FLOOR 2
NEWARK, NJ 07105                                    P‐0045786 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUCHACZ, MARK
3551 CONDOR ROAD
LEVITTOWN, NY                                       P‐0045787 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATT, ROBERT V
20605 FIREWOOD ST.
PERRIS, CA 92570                                    P‐0045788 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, RICHARD F
10712 POWDERHOUSE RD
CHEYENNE, WY 82009                                  P‐0045789 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, YAXUAN
4820 W 127TH PL
BROOMFIELD, CO 80020                                P‐0045790 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, RICHARD F
10712 POWDERHOUSE RD
CHEYENNE, WY 82009                                  P‐0045791 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELDON, MEREDITH N
8107 HENDERSON RD
GOODRICH, MI 48438                                  P‐0045792 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUENTES, BRENDA D
3614 SAN RAFAEL DR
ARLINGTON, TX 76013                                 P‐0045793 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, YAXUAN
4820 W 127TH PL
BROOMFIELD, CO 80020                                P‐0045794 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTZELL, BARTON
601 ANDREW ROAD
SPRINGFIELD, PA 19064                               P‐0045795 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUONG, YEN N
1512 MCCABE WAY
WEST COVINA, CA 91791                               P‐0045796 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUTZ, CHRISTA M
9316 PEBBLE CREEK WAY
CHARLOTTE, NC 28269                                 P‐0045797 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDZWIEEDZKI, EMILY L
108 AUTUMN GLEN DRIVE
APT 204
HARVARD, IL 60033                                   P‐0045798 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2934 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1100 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HUDDLESON, MICHAEL A
1962 UPSHUR ST NW
WASHINGTON, DC 20011‐5354                             P‐0045799 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUREVICH, MAKSIM A
47 WELLESLEY RD EXT
NATICK, MA 01760                                      P‐0045800 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, LAURA E
144 YALE ST
PORTLAND, ME 04103                                    P‐0045801 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLAMY SR, CARNELL
3846 CONSHOHOCKEN AVE
PHILADELPHIA, PA 19131                                P‐0045802 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLAMY SR, CARNELL
3846 CONSHOHOCKEN AVE
PHILADELPHIA, PA 19131                                P‐0045803 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIER, RENA L
100 EMERALD OAK DR
GALT, CA 95632                                        P‐0045804 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILT, MATTHEW
2249 IROQUOIS DR
FORT COLLINS, CO 80525                                P‐0045805 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, NGOC
517 VIDALIA CT
HASLET, TX 76052                                      P‐0045806 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, TERRELL
517 VIDALIA CT
HASLET, TX 76052                                      P‐0045807 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIEL, PATRICIA C
2024 MILLIE DRIVE
MONTGOMERY, AL 36117                                  P‐0045808 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAILLI, ALI
6106 4TH ST NW
WASHINGTON, DC 20011                                  P‐0045809 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTER, LAURA L
1717 S LAWE STREET
APPLETON, WI 54915                                    P‐0045810 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELDON, ADAM J
8107 HENDERSON RD
GOODRICH, MI 48438                                    P‐0045811 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKELMANN, IRENE R
1813 LAURA LANE
COLLEGE STATION, TX 77840‐4857                        P‐0045812 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUENTES, MARIA
1011 WINNSBORO CT
ARLINGTON, TX 76015                                   P‐0045813 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLGOMEZ, REINA E
5951 MIDDLETON ST
HUNTINGTON PARK, CA 90255                             P‐0045814 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID BOLDS, COLETTE
4610 FIVE OAKS PLACE
POWDER SPRINGS, GA 30127                              P‐0045815 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, MARCO
5951 MIDDLETON ST
HUNTINGTON PARK, CA 90255                             P‐0045816 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2935 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1101 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CACUCCIOLO, MARIA
106 CENTRAL PARK SOUTH
23D
NEW YORK, NY 10019                                   P‐0045817 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, YOLANDA T
413 W ELDORA RD.
SAN JUAN, TX 78589                                   P‐0045818 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWS JR, JOHN K
801 NORTH ST.
BATON ROUGE, LA 70802                                P‐0045819 12/24/2017     TK Holdings Inc., et al.                     $8,017.24                                                                                    $8,017.24
BURROWS, PETER
WALTER HEALY
135 WILLOW ST, APT 310
BROOKLYN, NY 11201‐2218                              P‐0045820 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKINSON, GREGORY H
1260 BIRCH ST.
BROOMFIELD, CO 80020                                 P‐0045821 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AU, EDISON
9 HIGHMOUNT AVE.
WARREN, NJ 07059                                     P‐0045822 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AU, EDISON
9 HIGHMOUNT AVE.
WARREN, NJ 07059                                     P‐0045823 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUQUE, FERNANDO
5274 APENNINES CIRCLE
SAN JOSE                                             P‐0045824 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ 111, DANIEL C
PO BOX 1381
FAIR OAKS, CA 95628                                  P‐0045825 12/24/2017     TK Holdings Inc., et al.                        $27.00                                                                                       $27.00
SMITH, WINSTON A
321 PINECREST RD., NE
ATLANTA, GA 30342                                    P‐0045826 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLISON, KATHERINE L
5444 ALSTON GROVE DR
WESTERVILLE, OH                                      P‐0045827 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, KENNETH J
673 POWDER HORN RD
SAINT MARYS, GA 31558                                P‐0045828 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDAVERDE, LAURA V
6936 138TH STREET
UNIT B
KEW GARDENS HILL, NY 11367                           P‐0045829 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE DUC, RYAN M
1011 JOHNSTON DRIVE
AURORA, IL 6006                                      P‐0045830 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHBECK, ALFRED G
8420 NORWAY ST.
KNOXVILLE, TN 37931                                  P‐0045831 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIBLEY, CHRISTINA A
342 GUY RD
GREENSBURG, LA 70441                                 P‐0045832 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORNER, KIM R
1020 E 4500 S
SALT LAKE CITY, UT 84117                             P‐0045833 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2936 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1102 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SOOHOO, LIEN
160‐51 84TH STREET
HOWARD BEACH, NY 11414                               P‐0045834 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, JOAN R
2255 NORTHROP AVE
APT. # 42
SACRAMENTO, CA 95825                                 P‐0045835 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, DEBORAH A
1190 W SAINT GEORGES AVE
A36
LINDEN, NJ 07036                                     P‐0045836 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, XIAO MING
WHO‐51 84TH STREET
HOWARD BEACH, NY 11414                               P‐0045837 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAIN, CYNTHIA D
P.O. BOX 9464
COLUMBUS, GA 31908‐9464                              P‐0045838 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOOHOO, LIEN
160‐51 84TH STREET
HOWARD BEACH, NY 11414                               P‐0045839 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CARRIE C
24281 STATE ROUTE 1
GUILFORD, IN 47022                                   P‐0045840 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNETT, MICHELLE E
19370 NORTHWEST PKWY
MARYSVILLE, OH 43040                                 P‐0045841 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKFORD, DOUGLAS A
9800 FLINTRIDGE COURT
FAIRFAX, VA 22032                                    P‐0045842 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMEGO, ANNE L
31730 BELMONT STREET
FARMINGTON HILLS, MI 48336                           P‐0045843 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, KENNETH J
673 POWDER HORN RD
SAINT MARYS, GA 31558                                P‐0045844 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEN, SEAN
102 SILK HOPE DR
CARY, NC 27519                                       P‐0045845 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, THOMAS O
NO ADDRESS PROVIDED
                                                     P‐0045846 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, ROBERTO E
2230 SW 9TH ST
APT #3
MIAMI, FL 33135                                      P‐0045847 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUERIO, LAURIY B
5627 W SOUTHGATE AVE
PHOENIX, AZ 85043                                    P‐0045848 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARD, HILARY A
6982 TUSSIC ST
WESTERVILLE, OH 430829098                            P‐0045849 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, KARIN
6402 SWATNER DRIVE
RALEIGH, NC 27612                                    P‐0045850 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2937 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1103 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HSU, THOMAS A
4309 JANE ST
BELLAIRE, TX 77401                                    P‐0045851 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARD, JEFF T
6982 TUSSIC ST
WESTERVILLE, OH 430829098                             P‐0045852 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LUKE T
550 HOLLYWOOD AVE
TOMS RIVER, NJ 08753                                  P‐0045853 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, JOSEPH W
716 ARMSTRONG DRIVE
GEORGETOWN, TX 78633                                  P‐0045854 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLENDON, STEVEN D
5438 SW OHIO STREET ROAD
EL DORADO, KS 67042                                   P‐0045855 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARD, HILARY A
6982 TUSSIC ST
WESTERVILLE, OH 430829098                             P‐0045856 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOOLEY, KARIN E
18 HICKORY DRIVE
MEDFIELD, MA 02052                                    P‐0045857 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRYPANIS, CRISTINA
5410 LICK RIVER LANE
GAINESVILLE, VA 20155‐1385                            P‐0045858 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALLO, JEROME
NO ADDRESS PROVIDED
                                                      P‐0045859 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, GABRIELLE
1437 E 22ND AVE.
COLUMBUS, OH 43211                                    P‐0045860 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATTY, JEFFREY A
66 CAMBRIDGE DR.
HERSHEY, PA 17033‐2183                                P‐0045861 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR, SCOTT
41 HICKORY LN
ELKTON, MD 21921                                      P‐0045862 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, PATRICIA A
24 OAK AVE
MARLTON, NJ 08053                                     P‐0045863 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASSETT, PATRICIA
1579 LINCOLN AVE
#208
SAN RAFAEL, CA 94901                                  P‐0045864 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUEBSCHER, LANCE R
37399 LOON DRIVE
COHASSET, MN 55721                                    P‐0045865 12/24/2017     TK Holdings Inc., et al.                        $80.00                                                                                       $80.00
TREZZA, DANIELE
1 COURTNEY DRIVE
FLANDERS, NJ 07836                                    P‐0045866 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONSERRATE, MARTHA
1 SACKETT LANDING
RYE, NY 10580                                         P‐0045867 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEA, PATRICIA C
117 RUTHLAND AVE.
COATESVILLE, PA 19320                                 P‐0045868 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2938 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1104 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GARCIA, JESUS F
1604
S COURTNEY AVE
FULLERTON, CA 92833                                  P‐0045869 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MROCZENSKI, KEVIN M
1796 STATE HWY 107
MARATHON, WI 54448                                   P‐0045870 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERACKER, JAMES F
11681 REAGAN STREET
LOS ALAMITOS, CA 90720                               P‐0045871 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VESER, GERDGENE K
11106 BRUSSELS BOY LN.
RIVERVIEW, FL 33578                                  P‐0045872 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRACEN, THOMAS F
1667 N. HIGHLAND DRIVE
MOAB, UT 84532                                       P‐0045873 12/24/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
AUBREY, JOAN K
1233 GARDENGATE CIRCLE
GARLAND, TX 75043                                    P‐0045874 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZIER, CLAUDIA D
1360 GILLS RD
POWHATAN, VA 23139                                   P‐0045875 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, BRENDA C
517 CALVERT DR
PADUCAH, KY 42003                                    P‐0045876 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, JR., GEORGE L
3712 IVANHOE LANE
ALEXANDRIA, VA 22310                                 P‐0045877 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTIERREZ, PETER M
N4645 TIMBERCREST DRIVE EAST
ONALASKA, WI 54650                                   P‐0045878 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTIERREZ, PETER M
N4645 TIMBERCREST DRIVE EAST
ONALASKA, WI 54650                                   P‐0045879 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AZURE, ANTHONY H
6210 146TH PL SE
BELLEVUE, WA 98006                                   P‐0045880 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BHATIA, KIRAN
850 N. RANDOLPH STREET
APT. 315
ARLINGTON, VA 22203                                  P‐0045881 12/24/2017     TK Holdings Inc., et al.                   $110,000.00                                                                                  $110,000.00
DURST, TIMOTHY
3516 NW 39TH LANE
GAINESVILLE, FL 32605                                P‐0045882 12/24/2017     TK Holdings Inc., et al.                      $898.02                                                                                       $898.02
LYONS, RHONA S
8 BON PRICE LANE
SAINT LOUIS, MO 63132‐3728                           P‐0045883 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAHAMSEN, ANNE M
54 KELLY RD
SAUGERTIES, NY 12477                                 P‐0045884 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AZURE, ANTHONY H
6210 146TH PL SE
BELLEVUE, WA 98006                                   P‐0045885 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKS, LETHA J
3421 STRATFORD ROAD
TRENT WOODS, NC 28562                                P‐0045886 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2939 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1105 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROGERS, PATRICIA A
6452 RUSHMORE ROAD
AVE MARIA, FL 34142                                  P‐0045887 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORBEELS, ROSA M
252 PINE RIDGE DRIVE
WAPPINGERS FALLS, NY 12590                           P‐0045888 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOMMARITO, JOSEPH H
PO BOX 3643
PENSACOLA
, FL 32516                                           P‐0045889 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLK, CHIANA S
POST OFFICE BOX 278
PICKENS, MS 39146                                    P‐0045890 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRKWOOD, EMILY W
1000 W WASHINGTON BLVD 241
CHICAGO, IL 60607                                    P‐0045891 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, YVONNE M
3001 SOURWOOD TRL
HENDERSONVILLE, NC 28739                             P‐0045892 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDNER, DAVID E
6 SPARROW LANE
RIVER RIDGE, LA 70123                                P‐0045893 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWED, LINDA M
2937 EGRET WALK TERRACE SOUTH
JACKSONVILLE, FL 36662                               P‐0045894 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELROD, JENNIFER D
768 BRYANT RD
SUMMERVILLE
, GA 30747                                           P‐0045895 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZER, WILLIAM J
510 ADAMS LANE
SOUTHAMPTON, NJ 08088‐9106                           P‐0045896 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTNER, MARILYN J
26159 BURG RD
WARREN, MI 48089                                     P‐0045897 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JAMES J
616 W CHURCH RD
EPHRATA, PA 17522                                    P‐0045898 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASIA, GREGORY R
1744 IVER ST
COLORADO SPRINGS, CO 80910                           P‐0045899 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZER, WILLIAM J
510 ADAMS LANE
SOUTHAMPTON, NJ 08088‐9106                           P‐0045900 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTNER, KIRK W
26159 BURG RD
WARREN, MI 48089                                     P‐0045901 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHN, ZACHARY
36 CARLISLE RD
HAWTHORN WOODS, IL 60047                             P‐0045902 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, TERALASHEA
2401 N SHERIDAN
WAUKEGAN, IL 60087                                   P‐0045903 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLEY, LARA K
5228 S ESPANA CIRCLE
CENTENNIAL, CO                                       P‐0045904 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2940 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1106 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CENSOPRANO, MARIA L
1221 HYMAN AVENUE
BAY SHORE, NY 11706‐5340                              P‐0045905 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELROD, JENNIFER D
768 BRYANT RD
SUMMERVILLE
, GA 30747                                            P‐0045906 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLEY, LARA K
5228 S ESPANA CIRCLE
CENTENNIAL, CO 80015                                  P‐0045907 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAXTON, MATTHEW J
18014 SW COSENZA WAY
PORT ST LUCIE, FL 34986                               P‐0045908 12/24/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CENSOPRANO, MARIA L
1211 HYMAN AVENUE
BAY SHORE, NY 11706‐5340                              P‐0045909 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DERO, MARK S
3006 MAPLE SHADE LN
WILMINGTON, DE 19810                                  P‐0045910 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASSETT, PATRICIA
1579 LINCOLN AVE
#208
SAN RAFAEL, CA 94901                                  P‐0045911 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, DANIEL J
2743 SPRINGDALE CIRCLE
NAPERVILLE, IL 60564                                  P‐0045912 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRESGARCIA, IRMA
1604
S COURTNEY AVE
FULLERTON, CA 92833                                   P‐0045913 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MARLYN E
5107 CIRCLE PLACE
HALETHORPE, MD 21227                                  P‐0045914 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CENSOPRANO, MARIA L
1221 HYMAN AVENUE
BAY SHORE, NY 11706‐5340                              P‐0045915 12/24/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MCCORMICK, LINDA L
LINDA MCCORMICK1HGC
34476 DEER CT.
DAGSBORO, DE 19939                                    P‐0045916 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRICK, GABRIEL I
3144 EDEN DRIVE
ABINGDON, MD 21009                                    P‐0045917 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CYNTHIA D
1224 WEST OLIVE STREET
OXNARD, CA 93033                                      P‐0045918 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, KENT D
2875 PINE RIDGE RD
OSHKOSH, WI 54904                                     P‐0045919 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, THOMAS T
PO BOX 595
WESTHAMPTON, NY 11977                                 P‐0045920 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, THOMAS T
PO BOX 595
WESTHAMPTON, NY 11977                                 P‐0045921 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2941 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1107 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KNOWLTON, KIMBERLEY A
P. O. BOX 1464
319 E. RYAN ST.
SUNDANCE, WY 82729                                   P‐0045922 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALAI, JOHN T
710 NORTH 4TH STREET, #313
MINNEAPOLIS, MN 55401                                P‐0045923 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGSON, ROBERT
800, 32ND AVE SOUTH
UNIT 806
ST‐PETERSBURG, FL 33705                              P‐0045924 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREUITT, DUSTIN
10735 SE LONG ST
PORTLAND, OR 97266                                   P‐0045925 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENEDICT, JAMES J
14789 MERMILL RD
BOWLING GREEN, OH 43462‐0385                         P‐0045926 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LAWRENCE Z
108 H STREET
BURWELL, NE 68823                                    P‐0045927 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNELS, PAULA L
535 W GYPSY LANE RD LOT 251
BOWLING GREEN, OH 43402                              P‐0045928 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOAN, TRINTY N
806 N. HOBART BLVD #2
LOS ANGELES, CA 90029                                P‐0045929 12/24/2017     TK Holdings Inc., et al.                    $13,888.81                                                                                   $13,888.81
SPIELMAN, PETER S
18 GARDINER ST
DARIEN, CT 06820‐5109                                P‐0045930 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBERRY, MISTY D
13137 PIPE TOMAHAWK DR
BIG POOL, MD 21711                                   P‐0045931 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIELSKE, ERIC R
4628 W REDFIELD RD
GLENDALE, AZ 85306‐5008                              P‐0045932 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS, MASON A
145 EAST 291ST STREET
WILLOWICK, OH 44095                                  P‐0045933 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBBS, ALNETA K
NO ADDRESS PROVIDED
HOUSTON, TX 77078                                    P‐0045934 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBOONG, LUZVIMINDA F
35 MANZANITA AVENUE
DALY CITY, CA 94025                                  P‐0045935 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLITT, RALPH S
9717 BRASSIE CIRCLE
EDEN PRAIRIE, MN 55347                               P‐0045936 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, DEBORAH L
618 HILLCREST ROAD
CARSON CITY, NV 89703                                P‐0045937 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS, MASON A
145 EAST 291ST STREET
WILLOWICK, OH 44095                                  P‐0045938 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, ROBERT F
1415 SHORE PKWY
BROOKLYN, NY 11214                                   P‐0045939 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2942 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1108 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MAYNARD, SAMUEL G
28 CUMO RD.
JOHNSONVILLE, NY 12094                               P‐0045940 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBOONG, LUZVIMINDA F
35 MANZANITA AVENUE
DALY CITY, CA 94015                                  P‐0045941 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CAROL
1528 EVELYN ROAD
PITTSBURGH, PA 15227                                 P‐0045942 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDEL, MARCIA A
5 RADLEY PLACE
DURHAM, NC 27705                                     P‐0045943 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, ANTHONY
6951 YAWBERG RD
WHITEHOUSE, OH 43571                                 P‐0045944 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, KEVIN J
614 PARSONS RESERVE CT
SEFFNER, FL 33584                                    P‐0045945 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOANNE E
2221 HISTORIC DECATUR RD
UNIT 60
SAN DIEGO, CA 92106                                  P‐0045946 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, ANTHONY
6951 YAWBERG RD
WHITEHOUSE, OH 43571                                 P‐0045947 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, BRUCE J
3001 SOURWOOD TRL
HENDERSONVILLE, NC 28739                             P‐0045948 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREYER, MARTIN F
1698 TURKEY CITY RD
KNOX, PA 16232‐2542                                  P‐0045949 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HETNAL, AGATA
5950 N. ODELL
APT 1A
CHICAGO, IL 60631                                    P‐0045950 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPINOZA, JORGE O
3402 REXFORD ST.
VENTURA, CA 93003                                    P‐0045951 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, CHRISTI L
113 RAPPAHANNOCK DRIVE
AMISSVILLE, VA 20106                                 P‐0045952 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, PATRICIA A
214 W MOSIER ST
NORMAN, OK 73069                                     P‐0045953 12/24/2017     TK Holdings Inc., et al.                     $9,480.00                                                                                    $9,480.00
CEDERBAUM, EUGENE E
57 PARTRICK ROAD
WESTPORT, CT 06880                                   P‐0045954 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEUNG, ALFRED C
535 MATTERHORN DRIVE
WALNUT CREEK, CA 94598                               P‐0045955 12/24/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WAGNER, CHRISTI L
113 RAPPAHANNOCK DRIVE
AMISSVILLE, VA 20106                                 P‐0045956 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUTILIO, JOSEPH R
116 BRIGHTON STREET
BELMONT, MA 02478                                    P‐0045957 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2943 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1109 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCDONALD, JOANNE
15824 SHEADS MOUNTAIN ROAD
RIXEYVILLE, VA 22737                                P‐0045958 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABER, ROSS E
30222 SIERRA MADRE DR
TEMECULA, CA 92581                                  P‐0045959 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKLIN, LILLIAN
4005 MADEIRA DR
CONCORD, NC 28027                                   P‐0045960 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AW‐YANG, CASSIE N
5526 DALHART WAY
SACRAMENTO, CA 95835                                P‐0045961 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLISON, DIANE
TAYLOR ANDERSON LAW FIRM
507‐A SAVANNAH HIGHWAY
CHARLESTON, SC 29407                                P‐0045962 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, LUEVENIA
559 SWITCHBACK ROAD
KENBRIDGE, VA 23944                                 P‐0045963 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHOFRANIAN, BOBBY
4032 PARK VISTA DR.
PASADENA, CA 91107                                  P‐0045964 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, QUIANA
5385 CHILLUM PL NE
WASHINGTON, DC 20011                                P‐0045965 12/24/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
TRICE, CURTIS D
26 POLALE ST.
KIHEI, HI 96753                                     P‐0045966 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAKRAPANI, VINEETHA
2428 WHEAT MEADOW CIRCLE
HERNDON, VA                                         P‐0045967 12/24/2017     TK Holdings Inc., et al.                     $3,100.00                                                                                    $3,100.00
CHEUNG, ALFRED C
535 MATTERHORN DRIVE
WALNUT CREEK, CA 94598                              P‐0045968 12/24/2017     TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
HOWARD, QUIANA
5385 CHILLUM PL NE
WASHINGTON, DC 20011                                P‐0045969 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONASKI, MARK A
P.O. BOX 15
CARNATION, WA 98014                                 P‐0045970 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUN, YI
332 E. 90TH ST APT 2E
NEW YORK, NY 10128                                  P‐0045971 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHELLHORN, TARA J
14 FOREST VIEW DRIVE
CHESTER, NJ 07930                                   P‐0045972 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, WILLIAM D
12740 W. WEATHERSTONE BLVD.
NEW BERLIN, WI 53151                                P‐0045973 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHOFRANIAN, BOBBY
4032 PARK VISTA DR.
PASADENA, CA 91107                                  P‐0045974 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, THOMAS T
PO BOX 595
WESTHAMPTON, NY 11977                               P‐0045975 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2944 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1110 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KURTA, MYKOLA
12333 83 AVE. APT. 2603
KEW GARDENS, NY 11415                                 P‐0045976 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, AAREN T
7900 CROY RD
MORGAN HILL, CA 95037                                 P‐0045977 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIST, PATRICK
437 CARPENTER PLACE APT B
FT RILEY, KS 66442                                    P‐0045978 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLECAMP, DAVID E
1 CIRCLE WEST
EDINA, MN 55436                                       P‐0045979 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RUTH E
800 NW 4TH AVE
CAMAS, WA 98607                                       P‐0045980 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLE, JOHN D
308 SIBYL DRIVE
CENTRAL CITY, AR 72941                                P‐0045981 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMRAT, THEODORE
4376 LOMBARDY LANE
HOFFMAN ESTATES, IL 60192                             P‐0045982 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSON, ASHLEIGH C
11061 VIKING AVE
PORTER RANCH, CA 91326                                P‐0045983 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMINGUEZ, JUAN M
587 VIA ARMADO
CHULA VISTA, CA 91910                                 P‐0045984 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLECAMP, DAVID E
1 CIRCLE WEST
EDINA, MN 55436                                       P‐0045985 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMRAT, THEODORE
4376 LOMBARDY LANE
HOFFMAN ESTATES, IL 60192                             P‐0045986 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERIN, DANIEL W
729 N. 11TH.ST.
MIAMISBURG, OH 45342                                  P‐0045987 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0045988 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, GLORIA J
9351 E POSADA AVE
MESA, AZ 85212                                        P‐0045989 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRACEN, THOMAS F
1667 N. HIGHLAND DRIVE
MOAB, UT 84532                                        P‐0045990 12/24/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
GAMRAT, THEODORE
4376 LOMBARDY LANE
HOFFMAN ESTATES, IL 60192                             P‐0045991 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0045992 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, HUNG
14412 MORAN ST
WESTMINSTER, CA 92683                                 P‐0045993 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2945 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1111 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GAMRAT, THEODORE
4376 LOMBARDY LANE
HOFFMAN ESTATES, IL 60192                            P‐0045994 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, JAY K
13705 C ROAD
WEST FRANKFORT, IL 62896                             P‐0045995 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL JR, KENNETH
2103 NORWOOD LN
ARLINGTON, TX 76013                                  P‐0045996 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREYER, KAREN J
1698 TURKEY CITY RD
KNOX, PA 16232‐2542                                  P‐0045997 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIER, PHYLLIS R
37758 POCAHONTAS DR.
CLINTON TOWNSHIP, MI 48036                           P‐0045998 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAJARA‐EMETERIO, MIGUEL A
VENUS GARDENS
MORELIA ST 1681
SAN JUAN, PR 00926                                   P‐0045999 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, ERIC C
214 W MOSIER ST
NORMAN, OK 73069                                     P‐0046000 12/24/2017     TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
MINTON, TRAVIS D
30 KROUGH RD
GRANDVIEW, WA 98930                                  P‐0046001 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAPPEL, JOSEPH G
1264 CIRCLE DRIVE
BALTIMORE, MD 21227                                  P‐0046002 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUROI, ALLISON
P.O. BOX 63
NORDLAND, WA 98358                                   P‐0046003 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AULTZ, PAULA B
5225 SCENIC DRIVE
LITTLE ROCK, AR 72207                                P‐0046004 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, ERIC C
214 W MOSIER ST
NORMAN, OK 73069                                     P‐0046005 12/24/2017     TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
LAJARA‐RADINSON, YAMIRA
VENUS GARDENS
MORELIA ST 1681
SAN JUAN, PR 00926                                   P‐0046006 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZIER, D. JEFFREY
11204 NORTH ROAD
WEST FRANKFORT, IL 62896                             P‐0046007 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CEDERBAUM, EUGENE E
57 PARTRICK ROAD
WESTPORT, CT 06880                                   P‐0046008 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEUNG, ALFRED C
535 MATTERHORN DRIVE
WALNUT CREEK, CA 94598                               P‐0046009 12/24/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
ARIIZUMI, REN
2605 LONGLEAF PL
LEXINGTON, KY 40503                                  P‐0046010 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 2946 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1112 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CAPITAL ONE
BUCKNER‐ELLIS, PEARL E
1038 WOODBRIDGE ST.
ST. CLAIR SHORES, MI 48080                           P‐0046011 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, COREY
PO BOX 403
BERRYVILLE, AR 72616                                 P‐0046012 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCKLEY, JAMES J
334 ELIZABETH AVENUE
PITTSBURGH, PA 15202                                 P‐0046013 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, VINCENT J
3804 LAFAYETTE AVE
FORT WORTH, TX                                       P‐0046014 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, PETER
6401 CASA DEL RIO TRL NW
ALBUQUERQUE, NM 87120                                P‐0046015 12/24/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
ROBBINS, BEVERLY A
11400 STATE RD C
HILLSBORO, MO 63050                                  P‐0046016 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, PETER
6401 CASA DEL RIO TRL NW
ALBUQUERQUE, NM 87120                                P‐0046017 12/24/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
CASTRO, ANTHONY J
1901 CHANCELLOR RIDGE RD
PRATVILLE, AL 36066                                  P‐0046018 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMAHON, VALERIE V
27658 HARTFORD AVENUE
CASTAIC, CA 91384                                    P‐0046019 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTROWSKI, STEVEN R
6575 PERRY PARK BLVD
LARKSPUR, CO 80118                                   P‐0046020 12/24/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ASAVAKULPANUS, NIPA
2107 W. ORANGETHORPE AVE.
FULLERTON, CA 92833                                  P‐0046021 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROBERT J
1685 LONG HORIZON LANE
HENDERSON, NV 89074‐2904                             P‐0046022 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTRYN, DAVID J
409 NELSON STREET
GODLEY, TX 76044                                     P‐0046023 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHELEAU, KATLEEN M
2962 SANDI DR.
CHICO, CA 95973                                      P‐0046024 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYDEN, GARY R
5039 SHORELINE DRIVE
MOUND, MN 55364                                      P‐0046025 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DEBRA J
9229 VILLAGE GLEN DR
UNIT 135
SAN DIEGO, CA 92123                                  P‐0046026 12/24/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
STARR, MICHAEL P
508 SPANISH BAY CT.
ROSEVILLE, CA 95747                                  P‐0046027 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, PETER M
321 BELLO RIO WAY
SACRAMENTO, CA 95831                                 P‐0046028 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2947 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1113 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BALL, DARREN L
810 S 8TH STREET
PEKIN, IL 61554                                       P‐0046029 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALEM, HILARIE A
3725 TURTLE RUN BLVD APT 312
CORAL SPRINGS, FL 33067‐4246                          P‐0046030 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BETTY J
310 MARLEY DR
COLLEGE PARK, GA 30349                                P‐0046031 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, DARREN L
810 S 8TH STREET
PEKIN, IL 61554                                       P‐0046032 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLIONE, JESSICA
3003 BUCKINGHAM LANE
SANTA CRUZ, CA 95062                                  P‐0046033 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELK, BRUCE W
P.O. BOX 1247 ‐ 39727 HWY 62
CHILOQUIN, OR 97624                                   P‐0046034 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASAVAKULAPANUS, NIPA
2107 W. ORANGETHORPE AVE.
FULLERTON, CA 92833                                   P‐0046035 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELK, BRUCE W
PO BOX 39727 ‐ 39727 HWY 62
CHILOQUIN, OR 97624                                   P‐0046036 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLL, KEITH A
18 GARDEN DRIVE
PLAINS, PA 18705                                      P‐0046037 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBOONG, LUZVIMINDA F
35 MANZANITA AVENUE
DALY CITY, CA 94015                                   P‐0046038 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LY, GE
21098 IXONIA LANE
LAKEVILLE, MN 55044                                   P‐0046039 12/24/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
KEITH, STEPHANIE A
5 HORIZON DRIVE
NORWALK, CT 06854                                     P‐0046040 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHOYTE, KIM A
11610 N. ISLAND COVE LANE
PORTLAND, OR 97217                                    P‐0046041 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TIFFANIE
2790 ANN DR
CLARKSVILLE, TN 37040                                 P‐0046042 12/24/2017     TK Holdings Inc., et al.                    $24,000.00                                                                                   $24,000.00
WASHINGTON, MABLE L
508 PENNSYLVANIA AVENUE
HAMPTON, VA 23661                                     P‐0046043 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHOYTE, DAVID E
11610 N. ISLAND COVE LANE
PORTLAND, OR 97217                                    P‐0046044 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, ROBERT
327 UNION AVENUE
RUTHERFORD, NJ 07070                                  P‐0046045 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOBELSBERGER, JAMES F
2852 KELLY ROAD
LA CRESCENT, MN 55947                                 P‐0046046 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2948 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1114 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SUSSMAN, MICHAEL
7041 CAVIRO LANE
BOYNTON BEACH, FL 33437                              P‐0046047 12/24/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                     $6,500.00
SMITH, STEPHANIE L
2729 BISMARK STREET
WALDORF, MD 20603                                    P‐0046048 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEITHAUSER, JOHN A
350 LAKEVIEW RD
LEVERING, MI 49755                                   P‐0046049 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANDOVAL, MARIA C
P.O. BOX 9542
SCHENECTADY, NY 12309                                P‐0046050 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEITHAUSER, JOHN A
350 LAKEVIEW RD
LEVERING, MI 49755                                   P‐0046051 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POTEMPA, ALEKSANDER
421 SHIRELLE LN
MCDONOUGH, GA 30252                                  P‐0046052 12/24/2017     TK Holdings Inc., et al.                       $625.00                                                                                       $625.00
MONAGHAN, MATTHEW D
1815 SE MORRISON STREET
PORTLAND, OR 97214                                   P‐0046053 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, MONICA D
PO BOX 1051
STANWOOD, WA 98292                                   P‐0046054 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KING‐TAYLOR, MARY A
13933 LEETON CIRCLE
CHANTILLY, VA 20151                                  P‐0046055 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KAHN, ALAN R
49 OVERHILL ROAD
FOREST HILLS, NY 11375                               P‐0046056 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHNEIDER, COREY
PO BOX 403
BERRYVILLE, AR 72616                                 P‐0046057 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR JR, ROBERT A
13933 LEETON CIRCLE
CHANTILLY, VA 20151                                  P‐0046058 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASHINGTON, KATHERINE L
5374 HARBOR COURT DRIVE
ALEXANDRIA, VA 22315                                 P‐0046059 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEE, WEILIN
3950 N. LAKE SHORE DRIVE
APT. 520 D
CHICAGO, IL 60613                                    P‐0046060 12/24/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
MURPHY, DENTON L
6253 DOUGHERTY ROAD
APARTMENT 9206
DUBLIN, CA 94568                                     P‐0046061 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBANES, ALAN E
520 EMPIRE CREEK TRAIL
GEORGETOWN, CA 95634                                 P‐0046062 12/24/2017     TK Holdings Inc., et al.                  $5,012,000.00                                                                                $5,012,000.00
ESQUIVEL, ROBERT
4118 MARIA COURT
CHINO, CA 91710                                      P‐0046063 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JILL R
112 AFTON DRIVE
CORINTH, MS 38834                                    P‐0046064 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 2949 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1115 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DAVIDSON, CARA E
14 MAPLE AVE
PENNSVILLE, NJ 08070                                  P‐0046065 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLUCHER, JONATHAN
23131 SUMMERS DREAM
SAN ANTONIO, TX 78258                                 P‐0046066 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAZEKAS, SANDRA A
117 SOUTH CHESTER PIKE
APT 6
GLENOLDEN, PA 19036                                   P‐0046067 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, HELEN E
592 GREEN SPRING CIRCLE
WINTER SPRINGS, FL 32708                              P‐0046068 12/24/2017     TK Holdings Inc., et al.                     $5,582.49                                                                                    $5,582.49
CAHILL, PATRICK
61303 WOODSTOCK CT
WASHINGTON, MI 48094                                  P‐0046069 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, D'AVIANNA L
502 TYLER AVE
APARTMENT C
RADFORD, VA 24142                                     P‐0046070 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKUDDER, KENNETH P
28 VILLAGE LN
BERLIN, MA 01503                                      P‐0046071 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADSHAW, ROSEANNE M
1290 KUHN ROAD
BOILING SPRINGS, PA 17007                             P‐0046072 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, ENG H
PO BOX 421
MERCER ISLAND, WA 98040                               P‐0046073 12/24/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ESPINOZA, ROBERT
610 G ST. APT 25
CHULA VISTA, CA 91910                                 P‐0046074 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGELAKIS, NICHOLAS
2318 SIRIUS ST
THOUSAND OAKS, CA 91360                               P‐0046075 12/24/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SABOL, JOHN
BOX 1432
LA MESA, CA 91944‐1432                                P‐0046076 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATKINSON, LARRY R
1290 KUHN ROAD
BOILING SPRINGS, PA 17007                             P‐0046077 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJESKIE, MATTHEW R
702 HERNDON DR. APT. 202
MADISON, WI 53718                                     P‐0046078 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLAGHER, CRAIG P
5955 NORTH LIBBY ROAD
PARADISE, CA 95969                                    P‐0046079 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINNEY, VIOLET
BOX 1432
LA MESA, CA 91944‐1432                                P‐0046080 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESS, MELVIN M
MELVIN M. NESS
638 WINTHROP ROAD
TEANECK, NJ 07666                                     P‐0046081 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2950 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1116 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DUKE, DOUGLAS B
43 TUCQUAN GLEN RD
HOLTWOOD, PA 17532                                  P‐0046082 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGELAKIS, JASON
2318 SIRIUS ST
THOUSAND OAKS, CA 91360                             P‐0046083 12/24/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WILSON, LEE R
157 SILVERMILL ROAD
COLUMBIA, SC 29210                                  P‐0046084 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDBERG, KELLEY J
186 W 800 S
LAYTON, UT 84041                                    P‐0046085 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYE, NANCY J
2001 SEAVIEW AVE.
MORRO BAY, CA 93442‐1643                            P‐0046086 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
M
NESS, MELVIN M
MELVIN M. NESS
638 WINTHROP ROAD
TEANECK, NJ 07666                                   P‐0046087 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUKE, JUDITH A
43 TUCQUAN GLEN RD
HOLTWOOD, PA 17532                                  P‐0046088 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, MERLIN
503 HANBURY LANE
FOSTER CITY, CA 94404                               P‐0046089 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGELAKIS, NICHOLAS
2318 SIRIUS ST
THOUSAND OAKS, CA 91360                             P‐0046090 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, MARYANN
11 TEXAS RD
TEWKSBURY, MA 01876                                 P‐0046091 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LA ROSA, DANIEL R
4022 MARION CIRCLE
CORPUS CHRISTI, TX 78411                            P‐0046092 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAWO, JOSEPH B
3044 RUMFORD COURT
COLUMBUS, OH 43068                                  P‐0046093 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDBERG, EDWARD A
186 W 800 S
LAYTON, UT 84041                                    P‐0046094 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HADLEY, JUDITH A
128 SOUTH 6 STREET
MOUNT VERNON, WA 98274‐3905                         P‐0046095 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, ADAM R
9591 E LEHRING RD
DURAND, MI 48429                                    P‐0046096 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVIS, KRISTIN J
8405 12TH AVE S
SEATTLE, WA 98108                                   P‐0046097 12/24/2017     TK Holdings Inc., et al.                     $1,996.02                                                                                    $1,996.02
DUPEE, WILMA F
P.O. BOX 505
2817 SW PUMICE PLACE
REDMOND, OR 97756                                   P‐0046098 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2951 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1117 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MARCHER, STUART
17942 MONTAGUE COURT
GRANADA HILLS, CA 91344‐1944                          P‐0046099 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046100 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, CARA
3415 NELSON RD
OSHKOSH, WI 54904                                     P‐0046101 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046102 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOSHIDA, WESLY J
95‐388 AWIKI STREET
MILILANI, HI 96789                                    P‐0046103 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATON, BRUCE A
67 GEORGIA TER
ROSSVILLE, GA 30741‐1462                              P‐0046104 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, RONALD D
16 MACY STREET
RAYNHAM, MA 02767                                     P‐0046105 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046106 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THIBEAUX, DAVETTA
1722 ‐ 103RD AVENUE
OAKLAND, CA 94603                                     P‐0046107 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046108 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046109 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCUTI, MARIANA
25551 SCHUBERT CIR
APT C
STEVENSON RANCH, CA 91381                             P‐0046110 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046111 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLA, LAINIE L
101 PLATEAU
ALISO VIEJO, CA                                       P‐0046112 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, IRIS
22639 OAKCREST COURT
CUPERTINO, CA 95014                                   P‐0046113 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046114 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, ODESSA D
12 HACKBERRY PLACE
CAMERON, NC 28326                                     P‐0046115 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, KATHERINE A
1000 NORTHSIDE DRIVE NW
APT. 1651
ATLANTA, GA 30318                                     P‐0046116 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2952 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1118 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LIU, LIANQI
9413 COMPASS POINT DR S
SAN DIEGO, CA 92126                                   P‐0046117 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, CYNTHIA D
1652 ATOMA DRIVE
LEXINGTON, KY 40511                                   P‐0046118 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, GUSTAVO A
15414 ELM SQUARE ST
CYPRESS, TX 77429                                     P‐0046119 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046120 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORSKI, ELISE A
10760 ‐ 52ND AVE N.
ST. PETERSBURG, FL 33708                              P‐0046121 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046122 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAHAM‐MILLIN, KASAI
2033 CULLODEN DR
SUMMERVILLE, SC 29483                                 P‐0046123 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZOSTAKOWSKI, CHRISTINE T
18738 MEADOW LANE
STRONGSVILLE, OH 44136                                P‐0046124 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046125 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELDHAUS, LARA L
565 KUMUKAHI PLACE
HONOLULU, HI 96825                                    P‐0046126 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, WAYNE L
1731 GLENCOE DR.
LEMON GROVE, CA 91945                                 P‐0046127 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, CHIA LAN
NO ADDRESS PROVIDED
                                                      P‐0046128 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANCH‐ATKINS, LESLIE D
4411 KING ST
PORTSMOUTH, VA 23707                                  P‐0046129 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALGOBIN, CORRINE
276 FRANKLIN ST.
ELMONT, NY 11003                                      P‐0046130 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, TAMMY A
P.O. BOX 353
SKYFOREST, CA 92385                                   P‐0046131 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0046132 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, DAVID P
145 NASER ROAD
LITCHFIELD, CT 06759‐3020                             P‐0046133 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, ROBERT B
3903 NE 83RD WAY
VANCOUVER, WA 98665                                   P‐0046134 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2953 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1119 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCCLINTON, BEN
231 STANFORD AVENUE
KENSINGTON, CA 94708‐1103                            P‐0046135 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0046136 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, DAVID P
145 NASER ROAD
LITCHFIELD, CT 06759‐3020                            P‐0046137 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0046138 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WHITEHEAD, VICTOR R
18119 NOBLE FOREST DRIVE
HUMBLE, TX 77346                                     P‐0046139 12/24/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
PERRY, SHARON A
1507 DARWOOD DRIVE
MOBILE, AL 36605                                     P‐0046140 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0046141 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERON, GLADSTONE A
NO ADDRESS PROVIDED
                                                     P‐0046142 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECK, TIFFANY
301 E FRANKLIN STREET
COLFAX, IN 46035                                     P‐0046143 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TADAS, KAREN D
4324 S ROGER WAY
CHANDLER, AZ 85249                                   P‐0046144 12/24/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NIGHTINGALE, MARJI C
PO BOX 1484
LA JOLLA, CA 92038                                   P‐0046145 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANCE, MARQUIS A
2917 CEDAR CREEK RD
APT 15
GREENVILLE, NC 27834                                 P‐0046146 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMBERG, HELEN
5 STONYBROOK ROAD
WESTPORT, CT 06880                                   P‐0046147 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADY, LAURA M
2516 LINDLEY TER
ROCKVILLE, MD 20850                                  P‐0046148 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORSKI, JANICE F
10760 ‐ 52ND AVE N
ST PETERSBURG, FL 33708                              P‐0046149 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0046150 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, TAMIKO
8325 OHARA 5
FORT WORTH, TX 76123                                 P‐0046151 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASIS, ROSALYN D
5421 E HARMON AVE D‐7
LAS VEGAS, NV 89122                                  P‐0046152 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2954 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1120 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILLIAMS, SAMIA R
3550 EAST OVERTON RD APT 1082
DALLAS, TX 75216                                     P‐0046153 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NWIMO, ROSE U
7606 HOPEWELL LANE
HOUSTON, TX 77071                                    P‐0046154 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, GENEVIEVE
307 LOOKOUT PASS
HAMPTON, VA 23669                                    P‐0046155 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIROSA, FAITH
2519 MAIN STREET
PERU, IL 61354                                       P‐0046156 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANDRA, AVDHESH
663 WHITE OAK LN
BARTLETT, IL 60103                                   P‐0046157 12/24/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ELLIOTT, NANCY J
6379 MORSE RD.
ATWATER, OH 44201                                    P‐0046158 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, PHILBERT
337 31ST AVE
SAN FRANCISCO, CA 94121                              P‐0046159 12/24/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
N/A
RICHARD, DOMINIC
28209 SLAPOIT ROAD
ROBERTSDALE, AL 36567                                P‐0046160 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, MICHAEL L
6909 CLUB CREEK DRIVE
FORT WORTH, TX 76137                                 P‐0046161 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELMINIAWI, NASSER
2 KEEN GATE
SYOSSET, NY 11791                                    P‐0046162 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISHRA, EKTA
663 WHITE OAK LN
BARTLETT, IL 60103                                   P‐0046163 12/25/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HARRIS, LYNETTE C
6605 DRYLOG STREET
CAPITOL HEIGHTS, MD 20743                            P‐0046164 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IPPOLITO, JAMES
IPPOLITO KAWAMOTO
19114 HALCON CREST CT
GRASS VALLEY, CA 95949                               P‐0046165 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUMA CORPORATION
19114 HALCON CREST CT
GRASS VALLEY, CA 95949                               P‐0046166 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUMA CORPORATION
KUMA CORPORATION
19114 HALCON CREST CT
GRASS VALLEY, CA 95949                               P‐0046167 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ADRIENNE S
1650 PIIKOI STREET APT 201
HONOLULU, HI 96822                                   P‐0046168 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDUFF, THOMAS S
3441 COURT ST.
SIOUX CITY, IA 51104‐1940                            P‐0046169 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2955 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1121 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
RICHARD, DOMINIC
28209 SLAPOUT ROAD
ROBERTSDALE, AL 36567                               P‐0046170 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONROY, MATTHEW G
2647 MONTEVALLO ROAD
MOUNTAIN BROOK, AL 35223                            P‐0046171 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
HARMON, CARMELLA S
P.O. BOX 30121
TUCSON, AZ 85751‐0121                               P‐0046172 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, TRACY A
TRACY46411@YAHOO.COM
                                                    P‐0046173 12/24/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
IPPOLITO KAWAMOTO FAMILY TRUS
CJ KAWAMOTO
19114 HALCON CREST CT
GRASS VALLEY, CA 95949                              P‐0046174 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DONGEN, JUDITH C
1014 S PEPPER TREE LN
SPOKANE, WA 99224                                   P‐0046175 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, BONNIE E
1900 GRACE AVE
APT 2
LOS ANGELES, CA 90068                               P‐0046176 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, CARRIE
P.O BOX 251
DESERT HOT SPGS, CA 92240                           P‐0046177 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRIGAN, CHRISTOPHER M
1628 STREAM VALLEY OVERLOOK
SEVERN, MD 21144                                    P‐0046178 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, TONEY R
34 GENE ROBERTS DR
SHUBUTA, MS 39360                                   P‐0046179 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, MARCUS T
2744 HAMPSHIRE RD APT. 7
CLEVELAND HEIGHT, OH 44106                          P‐0046180 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALIAHMAD, FAROEK
210 NE 44TH ST
POMPANO BEACH, FL 33064‐3431                        P‐0046181 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALIAHMAD, FAROEK
210 NE 44TH ST
POMPANO BEACH, FL 33064‐3431                        P‐0046182 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALIAHMAD, FAROEK
210 NE 44TH ST
POMPANO BEACH, FL 33064‐3431                        P‐0046183 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAPP, KEVIN F
6466 GLENWOOD AVE
BOARDMAN, OH 44512                                  P‐0046184 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, DENISE M
12 GENERAL STEUBEN DR.
MEDIA, PA 19063                                     P‐0046185 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEUNG, MIYOUNG
10780 ELLICOT WAY
ALPHARETTA, GA 30022                                P‐0046186 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2956 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1122 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VOLPE, DORA
57 BLANCHARD STREET
ANDOVER, MA 01810                                    P‐0046187 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSSO, CATHLEEN M
205 FOX MEADOW LN
ORCHARD PARK, NY 14127                               P‐0046188 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLCHLOPEK, KEN R
16 VILLA PLACE
LANCASTER, NY 14086                                  P‐0046189 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, DONALD A
5824 DOWNING ST.
PORTAGE, MI 49024                                    P‐0046190 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC, / TAKATA
TK HOLDINGS INC,
P.O BOX 3004
MONROE, WI 53566                                     P‐0046191 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FICHMAN, VICTOR L
1809 SYCAMORE VALLEY DRIVE
APT 103
RESTON, VA 20190                                     P‐0046192 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKEMAN, JOHN G
5725 E. 109TH PL
TULSA, OK 74137                                      P‐0046193 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLING, ANTWUNA M
7999 POTRANCO 1403
SAN ANTONIO, TX 78251                                P‐0046194 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, DWIGHT D
110 TANGO ST.
RACELAND, KY 41169                                   P‐0046195 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURFARO, JOHN P
2 ROSEMARIES LANE
EAST HAMPTON, NY 11937                               P‐0046196 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROST, FRANCIS L
2220 ARIELLE DRIVE
UNIT 2008
NAPLES, FL 34109                                     P‐0046197 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURGEON, BENJAMIN
603 HERRING AV NE
WILSON, NC 27893                                     P‐0046198 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNSTEIN, ANDREIA
2373 BEACHWOOD BLVD
BEACHWOOD, OH 44122                                  P‐0046199 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                  P‐0046200 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                  P‐0046201 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                  P‐0046202 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORTINO, ROBERT J
144 INFANTRY WAY SW
MARIETTA, GA 30064                                   P‐0046203 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2957 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1123 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                  P‐0046204 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, KATHRYN J
16441 ENDEAVOR COURT
LAKEVILLE, MN 55044                                  P‐0046205 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKLIN, KENDRA S
3010 BROKEN BRIDGE LANE
PEARLAND, TX 77581                                   P‐0046206 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANCOCK, WARREN
1009 NORA LN
DENTON, TX 76210                                     P‐0046207 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKLIN, KENDRA S
3010 BROKEN BRIDGE LANE
PEARLAND, TX 77581                                   P‐0046208 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANKEY, JORDAN P
703 STANTON AVENUE
PITTSBURGH, PA 15209                                 P‐0046209 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JESSICA M
65 ACADEMY DR
ROCHESTER, NY 14623                                  P‐0046210 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TERRY L
1151 HOLLOW ROAD
GORE, VA 22637                                       P‐0046211 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUEHLER, RICK A
314 HILL ST
DWIGHT, ND 58075                                     P‐0046212 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAL, CHERYL T
10 CARDINAL RD.
HAMILTON, NJ 08619                                   P‐0046213 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODE, KIMBERLY J
311 LINCOLN DRIVE
PORT CLINTON, OH 434522061                           P‐0046214 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHASEMI, HASSAN
NO ADDRESS PROVIDED
                                                     P‐0046215 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIDD, ANDREW M
1176 BURDETTE RD.
GRAY COURT, SC 29645                                 P‐0046216 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, DIANE
813 RIVERSIDE AVENUE
RARITAN, NJ 08869                                    P‐0046217 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENARD, ROBERT R
3120 WHIPPOORWILL LANE
DUNCAN, OK 73533                                     P‐0046218 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKEMAN, JOHN G
5725 E. 109TH PL
TULSA, OK 74137                                      P‐0046219 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH, SHARON B
13397 CHATSFORD CT
WOODBRIDGE, VA 22191                                 P‐0046220 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, ERIC
813 RIVERSIDE AVENUE
RARITAN, NJ 08869                                    P‐0046221 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2958 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1124 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LUKEMAN, JOHN G
5725 E. 109TH PL
TULSA, OK 74137                                      P‐0046222 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, ELDEN
7406 W WESTLAWN ST
WICHITA, KS 67212                                    P‐0046223 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAER, DENNIS M
1016 MULFORD ST
EVANSTON, IL 60202                                   P‐0046224 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKEMAN, JOHN G
5725 E. 109TH PL
TULSA, OK 74137                                      P‐0046225 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACHTEN, LEAH
201 EAST 21 ST.
APT. 20F
NEW YORK, NY 10010                                   P‐0046226 12/25/2017     TK Holdings Inc., et al.                      $640.80                                                                                       $640.80
BAER, DENNIS M
1016 MULFORD ST
EVANSTON, IL 60202                                   P‐0046227 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VESCERA, SUSAN
1 PHEASANT RUN ROAD
NEW HOPE, PA 18938                                   P‐0046228 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, ESTHER R
256 JASPER DR
PALMETTO, GA 30268                                   P‐0046229 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, LINGXU
2215 ATWATER AVE.
ST.LOUIS, MO 63121                                   P‐0046230 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARX, MICHAEL A
12347 GAY RIO DRIVE
LAKESIDE, CA 92040‐5535                              P‐0046231 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XIAOHUA
9750 DORSET LN
EDEN PRAIRIE, MN 55347                               P‐0046232 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAIN, PREETI
23219 SAN SALVADOR PL
KATY, TX 77494                                       P‐0046233 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, JEROME
1126 20TH ST S
ARLINGTON, VA 22202                                  P‐0046234 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, AJIT
21 VAIL LANE
FLEMINGTON, NJ 08822                                 P‐0046235 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, KATHRYN A
10108 PARKVIEW LANE
ALPHARETTA, GA 30005                                 P‐0046236 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, ANGELA
4270 NW 3RD AVE
POMPANO BEACH, FL 33064                              P‐0046237 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REECE, CARRIE L
6 YORK DRIVE APT 4A
EDISON
NEW JERSEY, NJ 08817                                 P‐0046238 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAI, JIANZHEN
10427 PASEO DE LINDA
SAN DIEGO, CA 92127                                  P‐0046239 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2959 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1125 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SHALER, DAVID A
13751 WILLOWRIDGE AVE.
BATON ROUGE, LA 70817                               P‐0046240 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONG, PATRICIA M
764 EL MACERO WAY
SACRAMENTO, CA 85831                                P‐0046241 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHITPHAKDITHAI, PINTIP
4860 CHURCHILL ST
SHOREVIEW, MN 55126                                 P‐0046242 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANETT, GABRIEL L
2201 SADDLE RIDGE CT.
RENO, NV 89509                                      P‐0046243 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XIAOHUA
9750 DORSET LN
EDEN PRAIRIE, MN 55347                              P‐0046244 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKLOCK, JASON T
416 AUBURN AVE
SAN MARCOS, CA 92069                                P‐0046245 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, TANISHA C
430 DAISY AVE
LONG BEACH, CA 90802                                P‐0046246 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITERABBIT, FORREST M
633 7TH ST N
HUDSON, WI 54016‐2308                               P‐0046247 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XIAOHUA
9750 DORSET LN
EDEN PRAIRIE, MN 55347                              P‐0046248 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKLOCK, JASON T
416 AUBURN AVE
SAN MARCOS, CA 92069                                P‐0046249 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, JEFFREY S
4049 HUNTSCROFT LANE
WINSTON‐SALEM, NC 27106                             P‐0046250 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMPSTON, THOMAS G
212 MAPLE RIDGE ROAD
GREENSBORO, PA 15338                                P‐0046251 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEDDES, PETER T
673 CANDY ROAD
MOHNTON, PA 19540                                   P‐0046252 12/25/2017     TK Holdings Inc., et al.                      $290.66                                                                                       $290.66
STEIN, STACEY B
11 CAMELOT CT
KENSINGTON, CA 94707                                P‐0046253 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCKY, JIMMY D
118 E. J. LUCKY RD.
MAGEE, MS 39111                                     P‐0046254 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLINGS, NORA R
3078 JUDITH ROAD
HARTLY, DE 19953                                    P‐0046255 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAVIS, FATIMA
305 PROVIDENCE DR
DALLAS, GA 30157                                    P‐0046256 12/25/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HOLLEY, KAREN S
13711 SHIPWATCH DRIVE
JACKSONVILLE, FL 32225                              P‐0046257 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2960 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1126 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JOHNSON, DANIELE
1120 VINE STREET
NOBLESVILLE, IN 46060                               P‐0046258 12/25/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LABREAU, CARLOS R
12336 NW 7TH LN
MIAMI, FL 33182                                     P‐0046259 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, HARESH L
42659 FRONTIER DRIVE
ASHBURN, VA 20148                                   P‐0046260 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AFZALI, ANEELAH
4130 20TH AVE SW
SEATTLE, WA 98106                                   P‐0046261 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, DANIELE
1120
VINE STREET
NOBLESVILLE, IN 46060                               P‐0046262 12/25/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
BUSSELL, KATHRYN L
28 VISTA MONTANA LOOP
PLACITAS, NM 87043                                  P‐0046263 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACE, DONNA M
NO ADDRESS PROVIDED
                                                    P‐0046264 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRADOVILLE, EMILY V
4401 E HUBBELL ST #61
PHOENIX, AZ 85008                                   P‐0046265 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER JR, PHILLIP J
104 CHATSWORTH LANE
CLAYTON, NC 27527                                   P‐0046266 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, HARESH L
42659 FRONTIER DRIVE
ASHBURN, VA 20148                                   P‐0046267 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, DEBRA
105 TIERNEY PLACE
MARTINEZ, CA 94553                                  P‐0046268 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, COY R
2210 CUSTER PKWY
RICHARDSON, TX 75080                                P‐0046269 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, MATTHEW J
1120 VINE STREET
NOBLESVILLE, IN 46060                               P‐0046270 12/25/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
ALTSCHULLER, ISAIAH
310 DWASLINE ROAD
PASSAIC, NJ 07055                                   P‐0046271 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHKOPF, NATASCHA M
1541 BROKEN BELL LANE
HENDERSON, NV 89002                                 P‐0046272 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWCOME, JOSEPH E
815 PITTSBURGH STREET
SPRINGDALE, PA 15144                                P‐0046273 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBEL, KAREN
350 W ASH ST
UNIT 803
SAN DIEGO, CA 92101                                 P‐0046274 12/25/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
BLAS, JOHN L
3237 SAN SALVADOR ST
WEST SACRAMENTO, CA 95691                           P‐0046275 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2961 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1127 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WONG, GARLAND
579 MUNICH ST
SAN FRANCISCO, CA 94112                               P‐0046276 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST.LOUIS, TORGA
144‐19 221 STREET
LAURELTON, NY 11413                                   P‐0046277 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLENDON, RASHOD
6752 LAKOTA POINTE LANE
LIBERTY TOWNSHIP, OH 45044                            P‐0046278 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, MARINA
332 WOODSTOCK DRIVE
STOCKTON, CA 95207                                    P‐0046279 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAEGER, MICHELLE I
284 CENTRAL AVENUE ‐ APT. F3
LAWRENCE, NY 11559                                    P‐0046280 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALE, RANDAL L
815 SE 36TH ST
TOPEKA, KS 66605                                      P‐0046281 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, VERONICA M
2307 GREAT LIGHT DR.
DALLAS, TX 75228                                      P‐0046282 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DREWS, ELENA C
NO ADDRESS PROVIDED
                                                      P‐0046283 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, AJIT
21 VAIL LANE
FLEMIINGTON, NJ 08822                                 P‐0046284 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITING, DELISA R
6310 SUNNYFIELD ROAD
MOUND, MN 55364                                       P‐0046285 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAIDAMAK, ALEXEI L
315 ALEXANDRIA DRIVE
VERNON HILLS, IL 60061                                P‐0046286 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIHARA, JANE S
94‐101 KUAIE PLACE
MILILANI, HI 96789                                    P‐0046287 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLLADAY, DONALD J
NO ADDRESS PROVIDED
                                                      P‐0046288 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, MARY L
1661 PEE ROAD STE 1104
KOLOA, HI 96756‐9568                                  P‐0046289 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IVANOV, EVGHENII
2502 MANCUSO BEND
CEDAR PARK, TX 78613                                  P‐0046290 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IVANOV, EVGHENII
2502 MANCUSO BEND
CEDAR PARK, TX 78613                                  P‐0046291 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEALS, ANNETTE D
10 TECOMA CIRCLE
LITTLETON, CO 80127                                   P‐0046292 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, BRIAN E
292 JACKSONVILLE ROAD
POMPTON PLAINS, NJ 07444                              P‐0046293 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2962 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1128 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TARANGO, ENEDINA F
5004 SAN ANTONIO AVE.
MIDLAND, TX 79707                                    P‐0046294 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHILLER, BRENDAN D
601 S CALIFORNIA
CHICAGO, IL 60612                                    P‐0046295 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTROS, ROODY M
996 ALLEN ST
NORTH DARTMOUTH, MA 02747                            P‐0046296 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSITAS III, JOHNNY
2113 DARBY DAN CT
GRANBURY, TX 76049                                   P‐0046297 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, ADDIE L
22636 DOREMUS
ST. CLAIR SHORES, MI 48080                           P‐0046298 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELKER, ROBERT
6710 CARRIAGE DRIVE SW
MABLETON, GA 30126                                   P‐0046299 12/25/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
DELANEY, LINDA
163 MANET AVENUE
QUINCY, MA 02169                                     P‐0046300 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERVEER, STEVEN M
225 S 118TH CT
SEATTLE, WA 98168‐2083                               P‐0046301 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANDELL, SANDRA V
136 PARK STREET
NORTH READING, MA 01864                              P‐0046302 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERBST, COLEEN
711 DUNMOORE LANE
WEST CHESTER, PA 19380                               P‐0046303 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LEROY
2718 W. JENNIE PLACE
TUCSON, AZ 85713                                     P‐0046304 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENZL, CRAIG W
140 S VAN NESS AVE UNIT 604
SAN FRANCISCO, CA 94103                              P‐0046305 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONDA, SHANKAR
16771 HICKORY CREST DR
BALLWIN, MO 63011                                    P‐0046306 12/25/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CONWAY, MICHAEL G
25952 ROLLING HILLS DRIVE
SOUTH BEND, IN 46628                                 P‐0046307 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, RAYMOND M
326 S PRESIDENT AVE
LANCASTER, PA 17603                                  P‐0046308 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALVANO, BARBARA A
2990 E. 17TH AVENUE
# 1105
DENVER, CO 80206                                     P‐0046309 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONWAY, MICHAEL G
25952 ROLLING HILLS DRIVE
SOUTH BEND, IN 46628                                 P‐0046310 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONWAY, MICHAEL G
25952 ROLLING HILLS DRIVE
SOUTH BEND, IN 46628                                 P‐0046311 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2963 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1129 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
JACKSON, JENNIFER M
4932 BLUE HERON DR
NEW PORT RICHEY, FL 34652                             P‐0046312 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANCING, MARY P
112 MADISON CIRCLE
LOCUST GROVE, VA 22508                                P‐0046313 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, LARRY D
2617 GRANITE COURT N.E.
CEDAR RAPIDS, IA 52402                                P‐0046314 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, BRADLEY S
10261 DORLAC DR
CADET, MO 63630                                       P‐0046315 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, SI
39‐19 205TH STREET
SIDE DOOR
BAYSIDE, NY 11361                                     P‐0046316 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYES, JAMES A
88 LAURIE DRIVE
FT. WALTON BEACH, FL 32548                            P‐0046317 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWER, ISAIAH
1931 ARLINGTON AVE E
SAINT PAUL, MN 55119                                  P‐0046318 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUT, JEFFREY C
300 RIVER RD
ELKTON, MD 21921                                      P‐0046319 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDDINGS, PRISCILLA L
3943 RUSK AVENUE
RICHMOND, VA 23234                                    P‐0046320 12/25/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MOHAMED, SEIFELDIN
12205 MAVERICK BLUFF ST
SAN ANTONIO, TX 78247                                 P‐0046321 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, YI CHUAN
3213 SAMANTHA AVENUE
WEST COVINA, CA 91792                                 P‐0046322 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPSETT, HOLLY A
429 NORTH 33RD ST
LINCOLN, NE 68503                                     P‐0046323 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, JOSHUA M
505 SUSAN CIRCLE
NORTH WALES, PA 19454                                 P‐0046324 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONSIC, MICHAEL J
NO ADDRESS PROVIDED
                                                      P‐0046325 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENNINGS, ANJALI J
4327 SE 45TH AVE.
PORTLAND, OR 97206                                    P‐0046326 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, THOMAS E
806 RIVERSIDE DR
ALVIN, TX 77511                                       P‐0046327 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUZUKI, USHA L
15048 DEWEY ST
SAN LEANDRO, CA 94579                                 P‐0046328 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, BHAVYA R
3401 WESTBERRY SQUARE
JOPLIN, MO 64804                                      P‐0046329 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2964 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1130 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILLIAMS, RUBY
1693 E Constitution Dr
CHANDLER, AZ 85225                                    P‐0046330 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, TAMMY M
PO BOX 71
MC COOL, MS 39108                                     P‐0046331 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, BRADLEY S
14194 ST HWY P
POTOSI, MO 63664                                      P‐0046332 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, BRAD S
14194 ST HWY P
POTOSI, MO 63664                                      P‐0046333 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, VONDA R
5815 VENISOTA ROAD
VENICE, FL 34293                                      P‐0046334 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, GEORGE R
5815 VENISOTA ROAD
VENICE, FL 34293                                      P‐0046335 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, BRIAN L
4636 SE RIVER DRIVE
MILWAUKIE, OR 97267                                   P‐0046336 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABDELMALEK, MAGDY B
996 ALLEN ST
NORTH DARTMOUTH, MA 02747                             P‐0046337 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODWIN, BRUCE G
745 WINTER DRIVE
COTTAGEVILLE, SC 29435                                P‐0046338 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, GEORGE R
5815 VENISOTA ROAD
VENICE, FL 34293                                      P‐0046339 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUKE, JUDITH A
43 TUCQUAN GLEN RD
HOLTWOOD, PA 17532                                    P‐0046340 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAKLEY, EILEEN A
EILEEN KAKLEY
PO BOX 425
ROCKPORT, MA 01966                                    P‐0046341 12/25/2017     TK Holdings Inc., et al.                      $643.93                                                                                       $643.93
GARRIGUS, COLLEEN S
24306 SE 42ND PL
ISSAQUAH, WA 98029                                    P‐0046342 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY‐SANDHOFF, SARA K
1108 HUNTER DRIVE
NORWALK, IA 50211                                     P‐0046343 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VUE, MAI ONG
3688 N. HOWARD AVE.
FRESNO, CA 93726                                      P‐0046344 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RUBY
NO ADDRESS PROVIDED
                                                      P‐0046345 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, VONDA R
581 VENISOTA ROAD
VENICE, FL 34293                                      P‐0046346 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALES, JACOB A
18509 SR 167 N
DUNKIRK, IN 47336                                     P‐0046347 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2965 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1131 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
PATEL, SHANTU
1280 HOOVER STREET
CARLSBAD, CA 92008                                     P‐0046348 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAPP, FREDERICK S
978 POLLOCK STORE RD
VOLANT, PA 16156                                       P‐0046349 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, HUIJUN
71 LESLIE STREET
APT 2
EDISON, NJ                                             P‐0046350 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA, CAROL E
URB. LA RIVIERA CALLE 42SE #1
SAN JUAN, PR 00921‐2630                                P‐0046351 12/25/2017     TK Holdings Inc., et al.                    $14,129.00                                                                                   $14,129.00
HANDELSMAN, DAN G
16 ATTITASH RD
CHAPPAQUA, NY 10514                                    P‐0046352 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, FREDDDIE L
6055 LOBLOLLY LANE
TUSCALOOSA, AL 35405                                   P‐0046353 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHAN, REBECCA
4208 ARBOR CREEK DR
CARROLLTON, TX 75010                                   P‐0046354 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALITSKY, WENDY L
417 GRANGE RD
ALLENTOWN, PA 18106                                    P‐0046355 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDOWSKI, THOMAS M
1012 E. GLENDALE AVE
APPLETON, WI 54911                                     P‐0046356 12/25/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
WILSON, ANWAR K
22553 W YAVAPAI ST
BUCKEYE, AZ 85326                                      P‐0046357 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, STEVEN
22 OLD N STAMFORD RD
STAMFORD, CT 06905                                     P‐0046358 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDOWSKI, THOMAS M
1012 E. GLENDALE AVE
APPLETON, WI 54911                                     P‐0046359 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON, NATHAN L
1921 SHILOH RD
RUSSELLVILLE, AR 72802                                 P‐0046360 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSELAND, STEVEN
127 MARSHLAND ROAD
HILTON HEAD ISL., SC 29926‐2306                        P‐0046361 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTTICELLI, MYRON A
1369 ROXANNE DR.
EL CAJON, CA 92021                                     P‐0046362 12/25/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
WORTHEN, RODNEY
1300 WINBOURNE DRIVE
NORTH LITTLE ROC, AR 72116                             P‐0046363 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNO, SUSAN
2802 LEN DRIVE
BELLMORE, NY 11710                                     P‐0046364 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASCA, JOHN A
3993 S AVON ROAD
AVON, NY 14414                                         P‐0046365 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 2966 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1132 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KHAMUDIS, ALEX
5460 WHITE OAK AVE. #G316
ENCINO, CA 91362                                     P‐0046366 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUT, JEFFREY C
300 RIVER RD
ELKTON, MD 21921                                     P‐0046367 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTHEN, JOAN
1300 WINBOURNE DRIVE
NORTH LITTLE ROC, AR 72116                           P‐0046368 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNO, SUSAN
2802 LEN DRIVE
BELLMORE, NY 11710                                   P‐0046369 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINH, TAM M
4833 OLCOTT AVE
UNIT 315
HARWOOD HEIGHTS, IL 60706                            P‐0046370 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNO, SUSAN
2802 LEN DRIVE
BELLMORE, NY 11710                                   P‐0046371 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARUCH, EDWARD
7739 E. ENTRADA DE VENTANA
TUCSON, AZ 85750                                     P‐0046372 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN SR., DENNIS R
59600 BLACKBERRY RD.
MISHAWAKA, IN 46544                                  P‐0046373 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNO, MICHAEL
2802 LEN DRIVE
BELLMORE, NY 11710                                   P‐0046374 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, DAVID H
28 COTTAGE LANE
SPRINGFIELD, NJ 07081                                P‐0046375 12/25/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
HOLLIS, RHONDA
19200 KILDEER AVENUE
CLEVELAND, OH 44119                                  P‐0046376 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, MARK D
6249 OAKCREEK DRIVE
CINCINNATI, OH 45247                                 P‐0046377 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYES, MARY E
88 LAURIE DRIVE
FT. WALTON BEACH, FL 32548                           P‐0046378 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAMS, JOHN R
1163 W MIDDLE DR
CONNERSVILLE, IN 47331                               P‐0046379 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUT, JEFFREY C
300 RIVER RD
ELKTON, MD 21921                                     P‐0046380 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, MARK D
6249 OAKCREEK DRIVE
CINCINNATI, OH 45247                                 P‐0046381 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLCO CREDIT UNION
WILLIAMS, RUBY
P.O BOX 2062
GLEN BURNIE, MD 21060                                P‐0046382 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHURST, NANCY J
3357 PLACID PLACE
MACON, GA 31206                                      P‐0046383 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2967 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1133 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GIRON, MARVIN G
8318 BARRACUDA RD
JACKSONVILLE, FL 32244                              P‐0046384 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, TERESA L
59600 BLACKBERRY RD
MISHAWAKA, IN 47544                                 P‐0046385 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDLER, JOY D
28 COTTAGE LANE
SPRINGFIELD, NJ 07081                               P‐0046386 12/25/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
COHEN, BURNIE
1473 LAUREL AVE
GREENVILLE, IL 62246                                P‐0046387 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUT, JEFFREY C
300 RIVER RD
ELKTON, MD 21921                                    P‐0046388 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARRAJ, MOHAMAD
1305 CHATEAU ROYALE CT
B5
MORGANTOWN, WV 26505                                P‐0046389 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISAACS, LEONARD B
196 COMBS AVENUE
WOODMERE, NY 11598                                  P‐0046390 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE GUZMAN, SHARON M
1239 EL PARAISO DR
POMONA, CA 91768                                    P‐0046391 12/25/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
JURI, FLORENCE G
4934 SHELLRIDGE RD. NW
OLYMPIA, WA 98502                                   P‐0046392 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON, DEIRDRE A
39 WESTWOOD RD SOUTH
MASSAPEQUA PARK, NY 11762                           P‐0046393 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, SHI'MARI
104 PERRY LEE DR
HATTIESBURG, MS 39402                               P‐0046394 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGGINS, MICHAEL A
12227 BARTKUS CT
HUDSON, FL 34669                                    P‐0046395 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDOWSKI, THOMAS M
1012 E. GLENDALE AVE
APPLETON, WI 54911                                  P‐0046396 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCHANAN SR, DONNY R
16305 SPERRY RD
VERMILION, OH 44089                                 P‐0046397 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, KIMBERLY M
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                P‐0046398 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADKINS, SHARON S
2563 GOBLE ROAD
HIDDENITE, NC 28636                                 P‐0046399 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, ROWENA F
7862 BARNTUCKET AVE.
LAS VEGAS, NV 89147                                 P‐0046400 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISAACS, LEONARD B
196 COMBS AVENUE
WOODMERE, NY 11598                                  P‐0046401 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2968 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1134 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MARTIN, RONALD J
41812 POINCIANA ST,
EUSTIS, FL 32736                                     P‐0046402 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, KIMBERLY M
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                 P‐0046403 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JANICE
931 MASSACHUSETTS AVENUE
APT 404
CAMBRIDGE, MA 02139                                  P‐0046404 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, KIMBERLY M
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                 P‐0046405 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKER, DIPAK V
1742 CARRIAGE WAY
SUGAR LAND, TX 77478                                 P‐0046406 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, JAIME A
126 S 9TH ST
AKRON, PA 17501                                      P‐0046407 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABE, CLARK E
105 ROSE LOOP
FT LEAVENWORTH, KS 66027                             P‐0046408 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, KIMBERLY M
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                 P‐0046409 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDOWSKI, THOMAS M
1012 E. GLENDALE AVE.
APPLETON, WI 54911                                   P‐0046410 12/25/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
HOPKINS, KIMBERLY M
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                 P‐0046411 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJCICKI, MARK
22 PINEBROOK DRIVE
EASTHAMPTON, MA 01027                                P‐0046412 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHASTEK, JULIE A
1300 BUTTERFLY LANE
JORDAN, MN 55352                                     P‐0046413 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOOR, LARRY J
527
GILBERT ROAD
WINTER PARK                                          P‐0046414 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYNES, ALLEGRA M
5609 MOOG ROAD
NEW PORT RICHEY, FL 34652                            P‐0046415 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, FREDDIE L
6055 LOBLOLLY LANE
TUSCALOOSA, AL 35405                                 P‐0046416 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOEHR, THERESA L
1340 STEAD DR
MENASHA, WI 54952                                    P‐0046417 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, FREDDIE L
6055 LOBLOLLY LANE
TUSCALOOSA, AL 35405                                 P‐0046418 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ANWAR K
22553 W YAVAPAI ST
BUCKEYE, AZ 85326                                    P‐0046419 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2969 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                    Page 1135 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                            Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                     Amount
GASSER, BRENDA M
19090 SUMPTER RD
BELLEVILLE, MI 48111                                P‐0046420 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
HURLEY, PATRICK K
251 KINGSTON DRIVE
PITTSBURGH, PA 15235                                P‐0046421 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SZCZESNIAK, JONATHAN D
751 PEPPERBUSH DRIVE
MYRTLE BEACH, SC 29579                              P‐0046422 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
FERGISON, PATTI I
P.O. BOX 504
PORTAGE, MI 49081                                   P‐0046423 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
GVH ENVIRONMENTAL, INC.
GVH ENVIRONMENTAL, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0046424 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
VERGONIS, CHRISTIAN G
5919 WOODLEY RD
MCLEAN, VA 22101                                    P‐0046425 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
JOHNSON, WILLIAM H
10 NEERWINDER CT
GERMANTOWN, MD 20874‐2807                           P‐0046426 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
QUINLAND, VALARIE D
8481 NORTHWEST 28TH STREET
SUNRISE, FL 33322‐2313                              P‐0046427 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
RICO, JESUS
15901 ENADIA WAY, UNIT B
VAN NUYS, CA 91406                                  P‐0046428 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MAGSARILI, ANTONIO J
632 ‐ 151ST PL NE
BELLEVUE, WA 98007‐4842                             P‐0046429 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
FEEBECK, ANDREA
409 AUBURN STREET
COVINGTON, KY 41015                                 P‐0046430 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
GVH ENVIRONMENTAL, INC.
GVH ENVIRONMENTAL, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0046431 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
HAKIMI, CHARLENE
1 IRENE DRIVE
ROSLYN, NY 11576                                    P‐0046432 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
SEGAL, JULIA T
JULIA SEGAL
633 PLUM TERRACE
MAHWAH, NJ 07430                                    P‐0046433 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINLAND, VALARIE D
8481 NORTHWEST 28TH STREET
SUNRISE, FL 33322                                   P‐0046434 12/25/2017     TK Holdings Inc., et al.                  $125,000,000.00                                                                              $125,000,000.00
BALDWIN, SHAWNDA M
409 AUBURN STREET
COVINGTON, KY 41015                                 P‐0046435 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NANCY, WHITE J
NO ADDRESS PROVIDED
                                                    P‐0046436 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00



                                                                                          Page 2970 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                    Page 1136 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                            Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                     Amount
VARGHESE, JAMESON
18050 RAVISLOE TERRACE
C.C.HILLS, IL 60478                                    P‐0046437 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
KRISHER, EFREM R
115 141ST PL NE
BELLEVUE, WA 98007                                     P‐0046438 12/25/2017     TK Holdings Inc., et al.                        $1,000.00                                                                                    $1,000.00
RICHMOND, JAMES J
15450 WESTVIEW DRIVE
OAK FOREST, IL 60452‐1563                              P‐0046439 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
BALDWIN, SHAWNDA M
409 AUBURN ST
COVINGTON, KY 41015                                    P‐0046440 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
KUO, WEN‐LIANG
1424 E 54TH ST
CHICAGO, IL 60615                                      P‐0046441 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
GONZALES, DELFINO
NO ADDRESS PROVIDED
                                                       P‐0046442 12/25/2017     TK Holdings Inc., et al.                          $50.00                                                                                        $50.00
BALDWIN, SHAWNDA M
409 AUBURN STREET
COVINGTON, KY 41015                                    P‐0046443 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
STEINMETZ, JAMES R
51 S. KELLOGG AVENUE
SCHENECTADY, NY 12304                                  P‐0046444 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LANDOWSKI, THOMAS M
1012 E. GLENDALE AVE
APPLETON, WI 54911                                     P‐0046445 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
RICHMOND, JAMES J
15450 WESTVIEW DRIVE
OAK FOREST, IL 60452‐1563                              P‐0046446 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
PATEL, KINJALKUMAR
9661 PINE RD
PHILADELPHIA, PA 19115                                 P‐0046447 12/25/2017     TK Holdings Inc., et al.                         $500.00                                                                                       $500.00
BALDWIN, SHAWNDA
409 AUBURN STREET
COVINGTON, KY 41015                                    P‐0046448 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
FRANKS, MURIEL
6318 MICHIGAN AVE
SAINT LOUIS, MO 63111                                  P‐0046449 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
KATZ, IRA P
IRA PERRY KATZ
22 SPRINGWOOD PLACE
HOLLAND, PA 18966                                      P‐0046450 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
QUINLAND, VALARIE D
8481 NORTHWEST 28TH STREET
SUNRISE, FL 33322‐2313                                 P‐0046451 12/25/2017     TK Holdings Inc., et al.                  $125,000,000.00                                                                              $125,000,000.00
RINEHART, RAYMOND D
4333 MOUNT CARRIAGE LANE
FAIRFAX, VA                                            P‐0046452 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
ISAACS, LEONARD B
196 COMBS AVENUE
WOODMERE, NY 11598                                     P‐0046453 12/25/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
ZHANG, DANIELLE D
4337 WESTERLY CMN
FREMONT, CA 94538                                      P‐0046454 12/25/2017     TK Holdings Inc., et al.                         $200.00                                                                                       $200.00

                                                                                             Page 2971 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1137 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STONE, JOAN C
3841 S VIRGINIA PL
SPRINGFIELD, MO 65807                                P‐0046455 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARD, KAREN A
814 OAK VALLEY ROAD
SEDALIA, CO 80135                                    P‐0046456 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEINBRODT, BEVERLY W
14 RANCH ROAD
SAN RAFAEL, CA 94903                                 P‐0046457 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, LORI A
12410 183 AVE
ORION, IL 61273                                      P‐0046458 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, ENNIS K
660 NORTH THIRD STREET
CHOWCHILLA, CA 93610‐2518                            P‐0046459 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN, SHAWNDA M
409 AUBURN STREET
COVINGTON, KY 41015                                  P‐0046460 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, JR., EDWARD L
3413 KILLIMORE COURT
TALLAHASSEE, FL 32309                                P‐0046461 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, JACQUELINE
23 COLUMBIA STREET
HOULTON, ME 04730                                    P‐0046462 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAF, STEPHEN L
12780 W 108TH TERRACE
OVERLAND PARK, KS 66210                              P‐0046463 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIPOLI, THOMAS R
251 WATKINS RD
FRANKFORT, NY 13340                                  P‐0046464 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, TY T
808 ISETTA LN
HOUSTON, TX 77060                                    P‐0046465 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, LORI A
NO ADDRESS PROVIDED
                                                     P‐0046466 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, JUANITA D
2717 COUNTRY CLUB RD
SAINT CHARLES, MO 63303                              P‐0046467 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIPOLI, JESSICA A
251 WATKINS RD
FRANKFORT, NY 13340                                  P‐0046468 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAY, DARWIN J
5300 W MEMORIAL RD APT. 11C
OKLAHOMA CITY, OK 73142                              P‐0046469 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIZS, ATTILA
122 HARBOR COAST ST
LAS VEGAS, NV 89148                                  P‐0046470 12/25/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PERLOFF, MICHAEL
51 PINE STREET
MEDFIELD, MA 02052                                   P‐0046471 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANIS, DAVID E
2042 W. 159TH ST.
TORRANCE, CA 90504                                   P‐0046472 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2972 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1138 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PERLOFF, MICHAEL
51 PINE STREET
MEDFIELD, MA 02052                                   P‐0046473 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, GERARD T
21725 DEVLIN AVE
HAWAIIAN GARDENS, CA 90716                           P‐0046474 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER, JUDITH
90 CRANDON WAY
ROCHESTER, NY 14618                                  P‐0046475 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIFT, LINDA M
13251 KLINE RD.
EDINBORO, PA 16412                                   P‐0046476 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURDOCK, JANET L
PO BOX 60518
SUNNYVALE, CA 94088‐0518                             P‐0046477 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, LAKETRIA
806 WINDINGWOOD PLACE
HOPE MILLS, NC 28348                                 P‐0046478 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, CARL S
1333 LEE ROAD 281
SALEM, AL 36874                                      P‐0046479 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMM, ELIZABETH
20 OAK FOREST LANE
TEXARKANA, TX 75501                                  P‐0046480 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLOSKEE, MICHAEL D
3939 W.157TH
CLEVELAND, OH 44111                                  P‐0046481 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ETHRIDGE, JEAN B
6514 WILANDER ST
LEESBURG, FL 34748                                   P‐0046482 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANIS, DAVID E
2042 W. 159TH ST.
TORRANCE, CA 90504                                   P‐0046483 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMOND, JAMES J
15450 WESTVIEW DRIVE
OAK FOREST, IL 60452‐1563                            P‐0046484 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTIN, MATT
251 N VENTURA AVE #19
VENTURA, CA 93001                                    P‐0046485 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, SHARON S
2121 W. ROYAL PALM RD
UNIT 1119
PHOENIX, AZ 85021                                    P‐0046486 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GVH ENVIRONMENTAL, INC.
GVH ENVIRONMENTAL, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0046487 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANIS, DAVID E
2042 W. 159TH ST.
TORRANCE, CA 90504                                   P‐0046488 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMOND, JAMES J
15450 WESTVIEW DRIVE
OAK FOREST, IL 60452‐1563                            P‐0046489 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHERT, DUWAYNE J
1368 141ST STREET
NEW RICHMOND, WI 54017                               P‐0046490 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2973 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1139 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
KHOURY, KRISTEN D
2540 WOODBOURNE PLACE
CAPE CORAL, FL 33991                                   P‐0046491 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN‐KLEIN, RICHARD
4808 SW WEST HILLS DR
TOPEKA, KS 66606                                       P‐0046492 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIER, RYAN J
614 CHARLES LANE
MADISON, WI 53711                                      P‐0046493 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, MICHAEL A
9599 MIRA DEL RIO DRIVE
SACRAMENTO, CA 95827                                   P‐0046494 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CENTORE, ANTHONY M
288 STAIRS RD
AMSTERDAM, NY 12010                                    P‐0046495 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, JAMES M
7 EMERALD STREET
QUINCY, MA 02169                                       P‐0046496 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOSKY, LINDA J
16814 NE 125TH STREET
KEARNEY, MO 64060                                      P‐0046497 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDELBAUM, IRVING J
446 CEDAR AVE
HIGHLAND PARK, NJ 08904                                P‐0046498 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, TAMIKO
8325 OHARA LANE
FORT WORTH                                             P‐0046499 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUL, ANSHU
528 CHATHAM PARK DRIVE
APARTMENT 1A
PITTSBURGH, PA 15220                                   P‐0046500 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENZIE, STEPHANIE L
951 BUENA VISTA DR #2
SUN PRAIRIE, WI 53590                                  P‐0046501 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, MARQUIST L
3 TILLER CIRCLE
HAMPTON, VA 23669                                      P‐0046502 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERBECHE, LAHOUARI
4307 ROCKMART DRIVE NW
KENNESAW, GA 30144                                     P‐0046503 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, TANISHA C
430 DAISY AVE
LONG BEACH, CA 90802                                   P‐0046504 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNO, ANNA M
2285 COLES AVENUE
SCOTCH PLAINS, NJ 07076                                P‐0046505 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLON, WILLIAM J
103 CYPRUS LANE
COATESVILLE, PA 19320                                  P‐0046506 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, GARRY L
3144 US HWY 13 N
AHOSKIE, NC 27910                                      P‐0046507 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, FEI C
36 N BOSTON AVE
ATLANTIC CITY, NJ 08401‐3502                           P‐0046508 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 2974 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1140 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CYRIACKS, GILBERT A
2151 PRAIRIE GLEN PLACE
MANHATTAN, KS 66502                                   P‐0046509 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, GAIL
5210 THOMPSON FARM
BEDFORD, MA 01730                                     P‐0046510 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANUHOWSKI, JEROME J
14322 SARA'S WALK
CYPRESS, TX 77429                                     P‐0046511 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOSHUA S
1133 HARBOR COURT
GLENDALE HEIGHTS, IL 60139                            P‐0046512 12/25/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
BOS, DIANA M
330 TELLICO ROAD
CANTON, GA 30115                                      P‐0046513 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRIOS, HERNANDO
3754 GLEN RIDGE DR
CHINO HILLS, CA 91709                                 P‐0046514 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOLPHIN, WILLIAM R
11 LARSEN ROAD
SOMERSET, NJ 08873                                    P‐0046515 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, ALEXANDER C
5210 THOMPSON FARM
BEDFORD, MA 01730                                     P‐0046516 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOCA, MEHMET F
3514 25TH STREET #102
SAN FRANCISCO, CA 94110                               P‐0046517 12/25/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
FLESZEWSKI, SARA E
12517 W MOORLAND DRIVE
HOMER GLEN, IL 60491                                  P‐0046518 12/25/2017     TK Holdings Inc., et al.                     $1,477.00                                                                                    $1,477.00
LIN, CHINGYI
1686 CARRIAGE CIR
VISTA, CA 92081                                       P‐0046519 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAGHAVI, ADAM
190 GLEN RD
PASADENA, MD 21122                                    P‐0046520 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINOCO SR, ANTHONY M
4106 SW SHENANDOAH RD
TOPEKA, KS 66610                                      P‐0046521 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARCZAK, ERNEST J
P.O. BOX 635
TAYLOR, MI 48180                                      P‐0046522 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKES, KEITH
214 GABION LOOP
ELLENWOOD, GA 30294                                   P‐0046523 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROLL PALHARES, RODRIGO
18731 STEWART CIR
APT 3
BOCA RATON, FL 33496                                  P‐0046524 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LU, NAIRU
37 ROZMUS COURT
ALLENDALE, NJ 07401                                   P‐0046525 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, EUN S
472 DORCHESTER ROAD
RIDGEWOOD, NJ 07450                                   P‐0046526 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2975 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1141 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YAN, YONG
37 ROZMUS COURT
ALLENDALE, NJ 07401                                  P‐0046527 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, RICHARD J
PO BOX 180936
CASSELBERRY, FL 32718                                P‐0046528 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVADITIS, FRANCINE B
909 MOOREFIELD HILL GRV SW
VIENNA, VA 22180‐6267                                P‐0046529 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, MICHAEL J
4716 AQUA DEL CABALLETE
SAN CLEMENTE, CA 92673                               P‐0046530 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, SHERRI A
3480 ZARTHAN AVE S #2
SAINT LOUIS PARK, MN 55416                           P‐0046531 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALAM, ARFAN
14639 BALSAM ST
WOODBRIDGE, VA 22191                                 P‐0046532 12/25/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SCHOENFELD, JILL
680 SPRING CREEK DRIVE
ASHLAND, OR 97520                                    P‐0046533 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANT, MATTIE P
P.O. BOX 922
HAYNEVILLE, AL 36040                                 P‐0046534 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENZL, LOREEN M
120 BRUNGARDT DR
CABOT, AR 72023                                      P‐0046535 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARINO, ALBERT W
5315 GOSFORD ST.
NORTH LAS VEGAS, NV 89031                            P‐0046536 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDER, MARTHA H
3641 AVOCADO VILLAGE CT 147
LA MESA, CA 91941                                    P‐0046537 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LU, FENG
70 OAKWOOD LANE
LINCOLNSHIRE, IL 60069                               P‐0046538 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, ROBERT S
9416 N OAK HILL LN
MOORESVILLE, IN 46158‐7033                           P‐0046539 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRYNIEWICZ, STANISLAWA
6511 W. EAGLE TALON TRAIL
PHOENIX, AZ 85083                                    P‐0046540 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, ANTOINETTE T
1345 DAILY CIRCLE
GLENDALE, CA 91208‐1719                              P‐0046541 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOZLOWSKI, DEBRA A
25150 N. WINDY WALK DRIVE
UNIT 22
SCOTTSDALE, AZ 85255                                 P‐0046542 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLSINGER, CALEB J
4431 OLD BATTLEFIELD BLVD S
APT E
CHESAKEAKE, VA 23322                                 P‐0046543 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULSON, BRIAN D
3656 45TH AVE S
MINNEAPOLIS, MN 55406                                P‐0046544 12/25/2017     TK Holdings Inc., et al.                     $2,242.80                                                                                    $2,242.80
                                                                                           Page 2976 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1142 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KIM, HELEN
12436 CASCADE CANYON DR.
GRANADA HILLS, CA 91344                             P‐0046545 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUMBLEY, JERMILLA S
2501 HAYDEN PKWY #1412
ROSEVILLE, CA 95747                                 P‐0046546 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORNON, CAROLYN
605 W. 10TH AVE.
HUNTINGTON, WV 25701                                P‐0046547 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIANZON, JOSEPHINE M
2201 NATALIE PLACE
OXNARD, CA 93030                                    P‐0046548 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARCZAK, ERNEST J
P.O. BOX 635
TAYLOR, MI 48180                                    P‐0046549 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAHILL, COLLEEN M
4708 WESTWIND DR
PLANT CITY, FL 33566                                P‐0046550 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARMSIRI, FARSHAD
7 FOREST DR.
MARYVILLE, IL 62062                                 P‐0046551 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMATRA, SHEILA A
P.O. BOX 1174
GLENDALE, CA 91209                                  P‐0046552 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTOCHEN JR., CHARLES G
654 BROADMOOR ST.
SIOUX CITY, IA 51103                                P‐0046553 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LIZ
8 BRENT LANE
TIJERAS, NM 87059‐7945                              P‐0046554 12/25/2017     TK Holdings Inc., et al.                     $2,865.40                                                                                    $2,865.40
KOZIOL, KENNETH J
4221 HICKORY RIDGE BLVD
GREENWOOD, IN 46143                                 P‐0046555 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGDANOVICH, CLARA
18731 STEWART CIR UNIT 3
BOCA RATON, FL 33496                                P‐0046556 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERGES, MICHAEL G
15 W 52ND ST.
APT 1F
BAYONNE, NJ 07002                                   P‐0046557 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIZZITOLA, REBECCA L
10201 21ST AVE SE
EVERETT, WA 98208                                   P‐0046558 12/26/2017     TK Holdings Inc., et al.                      $182.73                                                                                       $182.73
ALMANZAR‐PARAMIO, RAFAEL A
327 W C AVE APT. 2
SALISBURY, NC 28144                                 P‐0046559 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, ZORAIDA
661 COPPER DRIVE
APT 38
VISTA, CA 92083                                     P‐0046560 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNER, JOSEPH L
JOSEPH KENNER
3765 SHERBROOKE CT
ATLANTA, GA 30349                                   P‐0046561 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2977 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1143 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
AMAM, WILLIAM I
1750 BRIARWOOD ROAD NE
APT GG30
BROOKHAVEN, GA 30329                                 P‐0046562 12/26/2017     TK Holdings Inc., et al.                   $211,981.77                                                                                  $211,981.77
HUGGINS, RENEE C
PO BOX 1608
CARLSBAD, CA 92018                                   P‐0046563 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEROCK, JOSEPH G
751 WEST BUTLER DRIVE
SUGARLOAF, PA 18249                                  P‐0046564 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, IRENE M
412 MAIN ST
P O BOX 133
GRAVITY, IA 50848                                    P‐0046565 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDON, LELAND L
4215 LA PORTALADA DRIVE
CARLSBAD, CA 92010‐2807                              P‐0046566 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINGTON, KAREN
109 AMMONITE LN
JARRELL, TX 76537                                    P‐0046567 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEUTTER, SHAWNA A
1145 CASTELLETTO PL
WINDSOR, CA 95492                                    P‐0046568 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANOWITZ, RHYS M
52 COMMERCE AVE.
SUITE B
PALMDALE, CA 93551                                   P‐0046569 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUYUK, FERYAL
FERYAL BUYUK
1735 PORT PLACE APT#302
RESTON, VA 20194                                     P‐0046570 12/26/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
DENNY‐BROWN, MYLES R
1111 RAYMOND AVENUE
MCLEAN, VA 22101                                     P‐0046571 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SO, HELEN
2940 NEWARK WAY
SAN JOSE, CA 95124                                   P‐0046572 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAHILL, COLLEEN M
4708 WESTWIND DR
PLANT CITY, FL 33566                                 P‐0046573 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, RACHELL
4835 TURNING LEAF WAY
COLORADO SPRINGS, CO 80922                           P‐0046574 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                     P‐0046575 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAYASANKAR, GOPALAKRISH P
2455 EAST OAKMONT AVE
FRESNO, CA 93730‐5953                                P‐0046576 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENFELD, MOSHE Y
6512 BAYTHORNE ROAD
BALTIMORE, MD 21209                                  P‐0046577 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARPF, ERIC
20509 OSAGE AVE
TORRANCE, CA 90503                                   P‐0046578 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2978 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1144 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROSENFELD, MOSHE Y
6512 BAYTHORNE ROAD
BALTIMORE, MD 21209                                  P‐0046579 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                     P‐0046580 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEE, DAVID
41515 FORDHAM CT
FREMONT, CA 94539                                    P‐0046581 12/26/2017     TK Holdings Inc., et al.                      $450.00                                                                                       $450.00
AUGUSTINE, KRISTEN
915 CARR STREET, APT 100
LAKEWOOD, CO 80214                                   P‐0046582 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELEON, IMELDA
6615 CRESTWOOD CT.
SAN ANTONIO, TX 78249                                P‐0046583 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LARRY C
412 MAIN ST
P O BOX 133
GRAVITY, IA 5848                                     P‐0046584 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKETT, MICHAEL
20523 110AAVE
ST. ALBANS, NY 11412                                 P‐0046585 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERGES, MICHAEL G
15 W 52ND ST.
APT 1F
BAYONNE, NJ 07002                                    P‐0046586 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIE, DOMINIQUE M
404 TAYLOR AVENUE NW #B
RENTON, WA 98057                                     P‐0046587 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, WLLIAM T
11511 COSCA PARK PLACE
CLINTON, MD 20735                                    P‐0046588 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNLEY, EDWARD L
P O BOX 430
CHANNELVIEW, TX 77530                                P‐0046589 12/26/2017     TK Holdings Inc., et al.                     $1,130.45                                                                                    $1,130.45
N/A
PIE, DAPHNE A
404 TAYLOR AVENUE NW #B
RENTON, WA 98057                                     P‐0046590 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOFFI, SOKPA C
4315 CLARION DR
CONLEY, GA 30288                                     P‐0046591 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                     P‐0046592 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, PEARL P
91‐251 PUAHIOHIO WAY
KAPOLEI, HI 96707                                    P‐0046593 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIRA, CHRISTINE E
884 N 3RD AVE
UPLAND, CA 91786                                     P‐0046594 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                     P‐0046595 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2979 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1145 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                      P‐0046596 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, JIN
9226 OLIVE STREET
TEMPLE CITY, CA 91780                                 P‐0046597 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                      P‐0046598 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POON, STEPHEN
9226 OLIVE STREET
TEMPLE CITY, CA 91780                                 P‐0046599 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                      P‐0046600 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POON, ALLEN
9226 OLIVE STREET
TEMPLE CITY, CA 91780                                 P‐0046601 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                      P‐0046602 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOON, SYDNEY
44 STONE HILL DRIVE SOUTH
MANHASSET, NY 11030                                   P‐0046603 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUSTER‐TABARES, FREDERICK X
3908 VIA MILANO
CAMPBELL, CA 95008                                    P‐0046604 12/26/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                      P‐0046605 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, TRACI
PO BOX 81984
LAS VEGAS, NV 89180                                   P‐0046606 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POON, ALLEN
9226 OLIVE STREET
TEMPLE CITY, CA 91780                                 P‐0046607 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SHANTEL T
1662 BLOOMFIELD PLACE DR
APT 313A
BLOOMFIELD HILLS, MI 48302                            P‐0046608 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLEGOS, JOSEPH A
2332 W TUCANA ST
TUCSON, AZ 85745                                      P‐0046609 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOFFI, SOKPA C
4315 CLARION DR
CONLEY, GA 30288                                      P‐0046610 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, DAVID
3915 PARK BL.
PALO ALTO, CA 94306                                   P‐0046611 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMMEL‐DAVIS, DONNA P
24475 PASEO DE TORONTO
24475 PASEO DE TORONTO
YORBA LINDA, CA 92887                                 P‐0046612 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 2980 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1146 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MITCHELL, ANGELINA M
7585 DIAMOND RANCH DRIVE
UNIT 122
SACRAMENTO, CA 95829                                 P‐0046613 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAI, MARK
8600 TUSCANY AVE UNIT 305
PLAYA DEL REY, CA 90293                              P‐0046614 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAL, AMBER
1114 SUNBEAM COVE
ROUND ROCK, TX 78664                                 P‐0046615 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAAS, RONALD M
3671 HUDSON MANOR TERR.
BRONX, NY 10463                                      P‐0046616 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HETTINI, ERFAN
811 SPRING ST
#133
PASO ROBLES, CA 93446                                P‐0046617 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEKHAEFER, CHRISTINE S
2255 SAM EVANS PL
ASHLAND, OR 97520                                    P‐0046618 12/26/2017     TK Holdings Inc., et al.                      $275.00                                                                                       $275.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                     P‐0046619 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPPELL, BRENNA R
5053 WEST AVENUE K8
LANCASTER, CA 93536                                  P‐0046620 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, KAREN
25161 JUTLAND DRIVE
HEMET, CA 92544                                      P‐0046621 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONNARD, KAREN A
1911 N 31ST ST
BOISE, ID 83703                                      P‐0046622 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYNES, DWAYNE E
91‐1001 PA STREET
EWA BEACH, HI 96706                                  P‐0046623 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELTON, RICHARD
2716 OCEAN PARK BLVD #3006
SANTA MONICA, CA 90405                               P‐0046624 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MARIA C
2620 BUFFALO RUN
BURLESON, TX 76028                                   P‐0046625 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLAHAN, TODD
2758 FLORENTINE CT.
THOUSAND OAKS, CA 91362                              P‐0046626 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONN, CECILIA
601 N ROSSMORE AVE #506
LOS ANGELES, CA 90004                                P‐0046627 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE KELTON FOUNDATION
KELTON, RICHARD
2716 OCEAN PARK BLVD #3006
SANTA MONICA, CA 90405                               P‐0046628 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUZUKI, YUKIKO T
300 E 56TH ST
APT 20F
NEW YORK, NY 10022                                   P‐0046629 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2981 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1147 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
URCUYO, ZEIDA
150 TERRACE AVE
ELMONT, NY 11003                                   P‐0046630 12/26/2017     TK Holdings Inc., et al.                      $386.71                                                                                       $386.71
ROBERTS, DAVID A
2100 THIRD AVENUE
SNEADS, FL 32460                                   P‐0046631 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPAILLAT, AVELINO A
34‐35 100TH ST. APT 4B
CORONA, NY 11368                                   P‐0046632 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERLIND, MICHAEL L
407 S ORANGE GROVE AVE
LOS ANGELES, CA 90036                              P‐0046633 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CHRISTOPHER P
2420 MERRIT DR
CARSON CITY, NV 89701                              P‐0046634 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, STACIE S
914 W CLEVELAND AVE
ELKHART, IN 46516                                  P‐0046635 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERKIN, VALZIE V
518 SCENIC ROAD
ORANGE, CT 06477                                   P‐0046636 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, DAVID W
311 SOUTH WINGFIELD RD.
GREER, SC 29650                                    P‐0046637 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBEL FINANCIAL
WASHINGTON, BEVERLY Y
P. O. BOX 300P
ANAHEIM, CA 92803‐3000                             P‐0046638 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAHLE, MANCINE G
POB 460
HYDE PARK, UT 84318                                P‐0046639 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAHLE, MANCINE G
POB 460
HYDE PARK, UT 84318                                P‐0046640 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JAMES W
618 CLYDES WAY
JACKSON, GA                                        P‐0046641 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAGA, ATAIDE R
1658 SW 16TH ST
GAINESVILLE, FL 32608‐1161                         P‐0046642 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JASEY, BRIAN K
PO BOX 22912
NEWARK, NJ 07101                                   P‐0046643 12/26/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
BIEGEL, TRACI A
102 SARAH WELLS TRL
CAMPBELL HALL, NY 10916                            P‐0046644 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANASTRE, DAVID E
4490 ELDORADO PKWY #514
MCKINNEY, TX 75070                                 P‐0046645 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, ANDREA
2631 YOUNGSTOWN LOCKPORT ROAD
RANSOMVILLE, NY 14131                              P‐0046646 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODUM, LISA M
112 BREWSTER
ROBINSON, TX 76706                                 P‐0046647 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2982 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1148 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WHISNANT, DAVID L
109 COMMODORE AVE
ELIZABETHTON, TN 37643                               P‐0046648 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINNEY, AALIYAH A
44 BERRY ST APT 207
SOMERSET, NJ 08873                                   P‐0046649 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEET, NATHALIE
18499 AVENUE D
PERRIS, CA 92570                                     P‐0046650 12/26/2017     TK Holdings Inc., et al.                      $957.26                                                                                       $957.26
FACUS, ADEBAYO A
6133 N KENMORE AVE APT 408
CHICAGO, IL 60660‐2763                               P‐0046651 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYAR, MARISA E
1532 MADISON AVENUE
WEST ISLIP, NY 11795                                 P‐0046652 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MOSHER, DAWN M
20 EDGEWOOD CT
TROY, MO 63379                                       P‐0046653 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUNN, ANGELA M
5 CHESWOLD BLVD APT 3B
NEWARK, DE 19713                                     P‐0046654 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGEN, THOMAS I
400 HALLAM AVENUE S.
MAHTOMEDI, MN 55115                                  P‐0046655 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046656 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046657 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEMS, PRESCILLA M
4817 RIDGEWOOD DR
FOREST PARK, GA 30297                                P‐0046658 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAY, DOROTHY K
7 PARK LANE
LUCAS, TX 75002                                      P‐0046659 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING,
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046660 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, JANITZIE
URB CAMINO DEL SOL II # 80
AVE LUNA
MANATI, PR 00674                                     P‐0046661 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, MICHELE N
12406 E 77TH ST N
OWASSO, OK 74055                                     P‐0046662 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED PROPANE GAS, INC.
,L
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046663 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2983 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1149 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PINGLETON‐EVANS, JANE A
101 TURTLE LANE
HEDGESVILLE, WV 25427                               P‐0046664 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIBBLE, HOPE A
133 DEL RAY DR
MAYSVILLE, GA 30558                                 P‐0046665 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED PROPANE GAS, INC.
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                   P‐0046666 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONDS, DALE
199 MENANDS RD
LOUDONVILLE, NY 12211                               P‐0046667 12/26/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CLARK, OLIVIA
2937 CASEYVILLE AVE.
EAST ST. LOUIS I                                    P‐0046668 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENFELD, JACOB
6994 137TH STREET
FLUSHING, NY 11367                                  P‐0046669 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLY, STEPHEN J
34 RADFORD DR
FLORISSANT, MO 63031                                P‐0046670 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDMAN, BRUCE
7 SHERWOOD STREET
WAYNE, NJ 07470                                     P‐0046671 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, ERIC
P.O. BOX 630
CUNNINGHAM, KY 42035                                P‐0046672 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECTOR, CARLA F
4349 SUNSCAPE LANE
RALEIGH, NC 27613                                   P‐0046673 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENTON, MORRY D
1614‐D HOLLOW DALE PLACE
EVERETT, WA 98204                                   P‐0046674 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, DANIEL R
16450 RHINEFIELD ST.
TOMBALL, TX 77377                                   P‐0046675 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, ERIC
P.O. BOX 630
CUNNINGHAM, KY 42035                                P‐0046676 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGO, STEVEN A
3301 LOVING RD
MORGANTON, GA 30560                                 P‐0046677 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLINS, CYNTHIA
4205 GUNAR DRIVE
BYRAM, MS 39272                                     P‐0046678 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ ACEVEDO, CHARLY
HC 59 BOX 5902
AGUADA, PR 00602                                    P‐0046679 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDMAN, MARLENE
7 SHERWOOD STREET
WAYNE, NJ 07470                                     P‐0046680 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVERIO, GARY J
230 BRETTONWOOD
SAN ANTONIO, TX 78218                               P‐0046681 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                          Page 2984 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1150 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALSH‐HAEHLE, RYAN M
29 STETSON RD.
RINGWOOD, NJ 07456                                   P‐0046682 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TAMARA
56 OVAL TURN LN
LEVITTOWN, PA                                        P‐0046683 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, ROBERT L
60 PARTRIDGE LANE
STAFFORD, VA 22556                                   P‐0046684 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMANULLA, SHAMSUDHEEN
11 PATRIOT CROSSING
ROCKAWAY, NJ 07866                                   P‐0046685 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUS, LAWRENCE K
19 PARDEE PLACE
EWING, NJ 08628                                      P‐0046686 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROPST, GARY T
3611 MALDEN AVE.
BALTIMORE, MD 21211                                  P‐0046687 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, MICHAEL
56 OVAL TURN LN
LEVITTOWN, PA 19055                                  P‐0046688 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMENTS, KURT E
6678 GREENSHIRE DR
INDIANAPOLIS, IN 46220                               P‐0046689 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, ROBERT L
60 PARTRIDGE LANE
STAFFORD, VA 22556                                   P‐0046690 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAVER, RICHARD M
2029 NORTH OVERBROOK ROAD
FACTORYVILLE, PA 18419‐1909                          P‐0046691 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINK, DEBORAH
1382 WEST 9TH STREET
SUITE 420
CLEVELAND, OH                                        P‐0046692 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORESHULER, MARY L
16197 H ST
APT 173
MOJAVE, CA 93501                                     P‐0046693 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, LAURA S
3735 GREENLEAF CIRCLE
APT 308
KALAMAZOO, MI 49008                                  P‐0046694 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPP, CHRISTINE J
6625 N. CANAL RD.
LOCKPORT, NY 14094                                   P‐0046695 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIARELLO, BERNICE
7 CRAPE MYRTLE DRIVE
HOLMDEL, NJ 07733                                    P‐0046696 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, DAVID M
8646A BURWELL ST SW
BOLLING AFB, DC 20032‐7730                           P‐0046697 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASP, MARCIA H
5975 LITTLE CLOQUET RD.
CLOQUET, MN 55726                                    P‐0046698 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2985 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1151 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DIXON, ALYSIA L
7006 PORTICO PLACE
NORTH CHESTERFIE, VA 23234                            P‐0046699 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, LINDA A
1202 NEW YORK AVE
MANASQUAN, NJ 08736                                   P‐0046700 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, BEN R
102 MEADOWLAKE DR.
HENDERSONVILLE, TN 37075                              P‐0046701 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
R, S
NO ADDRESS PROVIDED
                                                      P‐0046702 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODENBECK, KIM L
703 TOLLIS PARKWAY
BROADVIEW HTS, OH 44147                               P‐0046703 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, STEVE
35 OLD BELDEN HILL RD.
WILTON, CT 06897                                      P‐0046704 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, MELISSA A
2635 ALLAIRE AVE
CINCINNATI, OH 45239                                  P‐0046705 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0046706 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSNIK, CAROL A
1351 N PLEASANT DR UNIT 1099
CHANDLER, AZ 85225                                    P‐0046707 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANA, JULIA M
641 AIRLIE ROAD
WILMINGTON, NC 28403                                  P‐0046708 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCO, MICHAEL
3106 S. 3RD. STREET
WHITEHALL, PA 18052                                   P‐0046709 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILLMAN‐ANDREWS, CHERYL
3764 JACKSON LANE
ELLENWOOD, GA 30294                                   P‐0046710 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPPOLA, DEBRA J
139 KINGSTON COURT
MADISON, NJ 07940                                     P‐0046711 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAZMIERCZAK, DAVID A
62467 OAK ROAD
SOUTH BEND, IN 46614                                  P‐0046712 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0046713 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBBER, DAVID
11585 162ND PL N
JUPITER, FL 33478                                     P‐0046714 12/26/2017     TK Holdings Inc., et al.                      $140.11                                                                                       $140.11
MEEHAN, AIJA I
1595 LOCUST HILLS CIRLCE
WAYZATA, MN 55391                                     P‐0046715 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, XERKELL A
7235 BLACKWILLOW LN.
DALLAS, TX 75249                                      P‐0046716 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2986 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1152 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VERHOEF, BARBARA
801 MIRAMAR AVE
SAN FRANCISCO, CA 94112                              P‐0046717 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND, ERIC A
14015 E 90TH ST N
OWASSO, OK 74055                                     P‐0046718 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHAM, KERBY W
2101 SAINT BRIDES RD W
CHESAPEAKE, VA 23322                                 P‐0046719 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAHANIAN, OREN
3134 CORNELIA DR.
JACKSONVILLE, FL 32257                               P‐0046720 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, ROSA M
1511 8TH STREET SOUTH
COLUMBUS, MS 39701‐6911                              P‐0046721 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIARELLO, LAWRENCE
7 CRAPE MYRTLE DRIVE
HOLMDEL, NJ 07733                                    P‐0046722 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEJTOVIC, SEJLA
4423 SULPHUR AVE
SAINT LOUIS, MO 63109                                P‐0046723 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAHANIAN, ISHAI A
3134 CORNELIA DR.
JACKSONVILLE, FL 32257                               P‐0046724 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BI, JIE
7314 CHURCHILL ROAD
MCLEAN, VA 22101                                     P‐0046725 12/26/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SCHUSTER, ERIC A
1335 SHARON ST
JANESVILLE, WI 53545                                 P‐0046726 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046727 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDMAN, GARY A
2317 32ND AVE SOUTH
SEATTLE, WA 98144                                    P‐0046728 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, LE'BORIS C
415 NORTH CLIFF ST
415 NORTH CLIFF ST
CARROLLTON, GA 30117                                 P‐0046729 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSS, JENNIFER L
1017 W FRONT ST
PO BOX 112
LEISENRING, PA 15455                                 P‐0046730 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MAYFIELD, MICHELLE D
1902 KENNEDY DRIVE
WICKLIFFE, OH 44092                                  P‐0046731 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDHAUER, SONJA D
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046732 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBION COUNTY PROPANE GAS, INC
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046733 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2987 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1153 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHUSTER, ERIC A
1335 SHARON ST
JANESVILLE, WI 53545                                 P‐0046734 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRACE, WILLARD R
1224 WOOD ROAD
HUMMELSTOWN, PA 17036                                P‐0046735 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046736 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                               P‐0046737 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMATHER, FRED M
143 HARMON RIDGE COURT
KERNERSVILLE, NC 27284                               P‐0046738 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERL, STEPHANIE M
2818 DOS LOMAS
FALLBROOK, CA 92028                                  P‐0046739 12/26/2017     TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046740 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046741 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALEM, CHRISTOPHER E
139 KINGSTON COURT
MADISON, NJ 07940                                    P‐0046742 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISHOP, WILL A
7242 CLEAR OAK CIR
NOBLESVILLE, IN                                      P‐0046743 12/26/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HARPER, FRANCHELLE
5515 KIRBY AVE, #1
CINCINNATI, OH 45239                                 P‐0046744 12/26/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046745 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046746 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, JR., HENRY
235 KEYSERTOWN ROAD
BOSWELL
USA, PA 15531                                        P‐0046747 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, TODD A
87724 WILLOW RIDGE AVE.
LONG PINE, NE 69217                                  P‐0046748 12/26/2017     TK Holdings Inc., et al.                     $9,900.00                                                                                    $9,900.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046749 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046750 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2988 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1154 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
JONES, ANTHONY C
5404 AUTH ROAD
#107
CAMP SPRINGS, MD 20746                                P‐0046751 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARKABUS, CLIFFORD
3548 THYME DRIVE
ROCKFORD, IL 61114                                    P‐0046752 12/26/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
LOMBARDI, JOSEPH
104 LOCUST ST
ERLANGER, KY                                          P‐0046753 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046754 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                     P‐0046755 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, DAVID W
4952 RIDGE OAK RUN
MABLETON, GA 30126                                    P‐0046756 12/26/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MODH, ARUN
6 ROCK ST
FRAMINGHAM 01702                                      P‐0046757 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BI, JIE
7314 CHURCHILL ROAD
MCLEAN, VA 22101                                      P‐0046758 12/26/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046759 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                     P‐0046760 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, BRANDI M
105 OAK HILL CT
CANTON, GA 30115                                      P‐0046761 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046762 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, SHARI L
8374 GARTELMAN FARM DR
MILLERSVILLE, MD 21108                                P‐0046763 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKICKI, JACQLYN D
50 GLENEAGLE CT.
BLUFFTON, SC 29909                                    P‐0046764 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L .GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046765 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, SYLVIE
200 JOSH CT.
GREER, SC 29651                                       P‐0046766 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHESNEY, ROBERT F
12423 N. FLOATING FEATHER LN
MARANA, AZ 85658                                      P‐0046767 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2989 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1155 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MONROE, SHARON E
4952 RIDGE OAK RUN
MABLETON, GA 30126                                    P‐0046768 12/26/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
LEVINSON, LAWRENCE R
31 SULLIVAN LANE
BRISTOL, RI 02809                                     P‐0046769 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046770 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, KENNETH P
163 CARTLEDGE LN
MILLERSVILLE, PA 17551                                P‐0046771 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046772 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAINE, DIANE C
240 COUNTRY CLUB RD.
NEWTON, MA 02459                                      P‐0046773 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHESNEY, CLARICE A
12423 N. FLOATING FEATHER LAN
MARANA, AZ 85658                                      P‐0046774 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWMAN, ROY A
2229 HAW CREEK BLVD.
EMMETT, ID 83617                                      P‐0046775 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUKHANOVA, YULIA
166 HAYES AVE
SOUTH BURLINGTON, VT 05403                            P‐0046776 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAULKINS, LYNN M
116H CLINTWOOD CT.
ROCHESTER, NY 14620                                   P‐0046777 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEMMING, CAROLYN B
108 SOUTHWIND ROAD
EASTOVER, SC 29044                                    P‐0046778 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOTO, JOSE E
4858 FAIR OAK DALE LANE
HUMBLE, TX 77346                                      P‐0046779 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, MARIA L
STREET 2 D60
URB PORTAL DE LOS PINOS
SAN JUAN, PR 00926                                    P‐0046780 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREWAL, AMRITPAL S
14604 MEADOWBROOK LANE
EASTVALE, CA 92880                                    P‐0046781 12/26/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
LEACH, SUSAN M
2664 HEDWIDGE DRIVE
TRAVERSE CITY, MI 49685                               P‐0046782 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREER‐COOK, EUNICE F
6829SEARCH LIGHT TRAIL
LITHONIA, GA 30038                                    P‐0046783 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIOLAT, ANNETTE M
ANNETTE M. BRIOLAT
13504 OAK ROAD
OTISVILLE, MI 48463                                   P‐0046784 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2990 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1156 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RODRIGUEZ, CYNTHIA
1333 BOLERO AVE
SALINAS, CA 93906                                    P‐0046785 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMOSI, DANIELLE M
23 WASHINGTON STREET, APT. 4
AYER, MA 01432                                       P‐0046786 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                               P‐0046787 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, MORRIS
6134 WATCHVIEW CT
CINCINNATI, OH 45230                                 P‐0046788 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATOS, TANIA
9810 BERNWOOD PLACE DR.
APT.# 203
FORT MYERS, FL 33966                                 P‐0046789 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKS, LETHA J
3421 STRATFORD RD.
TRENT WOODS, NC 28562                                P‐0046790 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANELLI, ELIZABETH M
140 MILLER ROAD
PORTERSVILLE, PA 16051                               P‐0046791 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENERAL MOTORS
SIMIONESCU, LESLIE K
1830 SNOWSHOE LANE
TRAVERSE CITY, MI 49685                              P‐0046792 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYER, BRYAN
BRYAN DYER
4405 CUMBERLAND ROAD N
FORT WORTH, TX 76116                                 P‐0046793 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, JOSHUA A
10 TECHNOLOGY DRIVE SUITE 6
HUDSON, MA 01749                                     P‐0046794 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUVER, JOHN P
3400 WEST CHESTER PIKE
APT 504A
NEWTOWN SQUARE, PA 19073                             P‐0046795 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, AMY
211 E TELLIE LAWRENCE RD
MURFREESBORO, NC 27855                               P‐0046796 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREWAL, AMRITPAL S
14604 MEADOWBROOK LANE
EASTVALE, CA 92880                                   P‐0046797 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PORTER‐REMUS, MICHELLE L
1124 PAMELA DRIVE
JEFFERSON CITY, MO 65109                             P‐0046798 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                               P‐0046799 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOPP, HELEN J
4092 GREYSTONE DR
HARRISBURG, PA 17112                                 P‐0046800 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDMAN, BRUCE
7 SHERWOOD STREET
WAYNE, NJ 07470                                      P‐0046801 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2991 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1157 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MARTUCCIO, JOSEPH
201 LAKECREST ST. NW
CANTON, OH 44709‐1507                                 P‐0046802 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNNE, RICHARD A
59 MANGER ROAD
CEDAR KNOLLS, NJ 07927‐1509                           P‐0046803 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
DZAFEROVIC, ERMINA
609 TILLWATER LANE
FORT WAYNE, IN 46825                                  P‐0046804 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, RUMALDO
1333 BOLERO AVE
SALINAS, CA 93906                                     P‐0046805 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOENIG, DANA A
433 LAUREL LEAF DR.
WEST COLUMBIA, SC 29169                               P‐0046806 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, ALLEN S
73 WALNUT AVE
P. O. BOX 165
VILLAS, NJ 08251                                      P‐0046807 12/26/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SHEREMETA, MICHELE C
333 FOX HOLLOW WAY
MANCHESTER, NH 03104                                  P‐0046808 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABDELAZIM, MAY
732 KEMMAN AVE
LA GRANGE PARK, IL 60526                              P‐0046809 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIBBLE, HOPE A
133 DEL RAY DR
MAYSVILLE, GA 30558                                   P‐0046810 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARLOWE, STUART
PO BOX 191
PORT WASHINGTON, NY 11050                             P‐0046811 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, DOLORES
700 OCEAN AVE
UNIT G20
SPRING LAKE, NJ 07762                                 P‐0046812 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, ANDREW
4450 KATHLEEN
SAND POINT, MI 48755                                  P‐0046813 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERS, NATHAN
2687 SW 83RD AVE
MIRAMAR, FL 33025                                     P‐0046814 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENO, WANDA K
4803 BRANDYWINE STREET
BELLMEAD TX.                                          P‐0046815 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0046816 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBERS, TIMOTHY D
2250 NORTH DRUID HILLS RD, NE
SUITE 243
ATLANTA, GA 30329                                     P‐0046817 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SFERLAZZO, GARY P
2152 COTTONWOOD DRIVE
SEA GIRT, NJ                                          P‐0046818 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2992 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1158 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BRANNON, MARY W
261 LONDONBERRY ROAD NW
ATLANTA, GA 30327                                    P‐0046819 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEMMING, CAROLYN B
108 SOUTHWIND
EASTOVER, SC 29044                                   P‐0046820 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOLL, HILDEGARD
139 FOXTAIL DRIVE
SANTA MONICA, CA 90402                               P‐0046821 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, KAREN D
PO BOX 14963
OKLAHOMA CITY, OK 73113                              P‐0046822 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWTON, PAULINE T
7435 LA MANGA DR
DALLAS, TX 75248                                     P‐0046823 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SFERLAZZO, GARY P
2152 COTTONWOOD DRIVE
SEA GIRT, NJ                                         P‐0046824 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTER, ROBERT M
3514 HORSEMAN WAY
DAVIDSONVILLE, MD 21035                              P‐0046825 12/26/2017     TK Holdings Inc., et al.                     $1,294.00                                                                                    $1,294.00
BRUCK JR, FRED W
1206 MIRADA DR NW
ALBANY, OR 97321                                     P‐0046826 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DOUGLAS R
7566 SCHROEDER CT
FAIRFIELD, OH 45011                                  P‐0046827 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWTON, PAULINE T
7435 LA MANGA DR
DALLAS, TX 75248                                     P‐0046828 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGGE, GUY S
524 S. 3RD
MEDFORD, OK 73759                                    P‐0046829 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITING, DAVID A
NO ADDRESS PROVIDED
                                                     P‐0046830 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                               P‐0046831 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINARDO, VICTOR M
106 WASHINGTON WAY
PITTSBURGH, PA 15237                                 P‐0046832 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, MICHAEL
14 TAFT AVE
LATHAM, NY 12110                                     P‐0046833 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALEY, THOMAS M
924 E. MAPLEWOOD ST.
SPRINGFIELD, MO 65807                                P‐0046834 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, MIKE A
408 HEEREN DR.
WINNEBAGO, IL 61088                                  P‐0046835 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENLEY, WILLIAM J
19451 SE 110 TERRACE
INGLIS, FL 34449                                     P‐0046836 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2993 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1159 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
RICKS, ETHRIDGE B
126 NEW BERN STREET
APT. 406
CHARLOTTE, NC 28203                                    P‐0046837 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIATTO, ANTHONY S
97 SCHUMACHER DR.
NEW HYDE PARK
NEW YORK, NY 11040                                     P‐0046838 12/26/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
CATTO, WILLIAM H
733 LOWER RD
SOUDERTON, PA 18964                                    P‐0046839 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, MIKE A
408 HEEREN DR.
WINNEBAGO, IL 61088                                    P‐0046840 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, MICHAEL T
5632 S JOLLY ROGER RD
TEMPE, AZ 85283                                        P‐0046841 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, JACQUELINE D
4517 S VINCENNES AVE
CHICAGO, IL 60653                                      P‐0046842 12/26/2017     TK Holdings Inc., et al.                     $7,792.09                                                                                    $7,792.09
KUCZYNSKI, JAMES H
284 HALSTEAD AVE
SLOAN, NY 14212                                        P‐0046843 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATTO, WILLIAM H
733 LOWER RD
SOUDERTON, PA 18964                                    P‐0046844 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAREHAM, ROSE E
1114 DILLON CIRCLE
LANSING, MI 48917                                      P‐0046845 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNSTEN, JUDY M
PO BOX 1406
MINDEN, NV 89423                                       P‐0046846 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEMS, GEORGE H
1054 CLAY BURGIN ROAD
LAWRENCEBURG, KY 40342                                 P‐0046847 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATTO, WILLIAM H
733 LOWER RD
SOUDERTON, PA 18964                                    P‐0046848 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                                 P‐0046849 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWANDER, MOLLIE
GUNNING & LAFAZIA, INC.
33 COLLEGE HILL ROAD, STE 25B
WARWICK, RI 02886                                      P‐0046850 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94064                                 P‐0046851 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLER, JAMES F
6725 PASSAGEWAY PLACE
BURKE, VA 22015                                        P‐0046852 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
KIM, DENNIS D
10572 E BELLA VISTA DR
SCOTTSDALE, AZ 85258                                   P‐0046853 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2994 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1160 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
BIRD, CHARLES G
3310 221ST AVE SE
SAMMAMISH, WA 98075                                    P‐0046854 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, LINDA A
1202 NEW YORK AVE
MANASQUAN, NJ 08736                                    P‐0046855 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, MARTY C
14 WINDMERE
TEXARKANA, TX 75503                                    P‐0046856 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHELLEY L
701 ROOKS RD
SEFFNER, FL 33584                                      P‐0046857 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEDEEN, STANLEY L
16582 SW MCGWIRE CT
BEAVERTON, OR 97007                                    P‐0046858 12/21/2017     TK Holdings Inc., et al.                    $38,000.00                                                                                   $38,000.00
TWIGG, HARRIET N
6727 GLENMONT ST
FALLS CHURCH, VA 22042                                 P‐0046859 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUPREE, GERALD L
2133 N. MAIN ST.
SUMMERVILLE, SC 29486                                  P‐0046860 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPIC, HILMO
30 TIOGA CIR
ROCHESTER, NY 14616                                    P‐0046861 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, ANDREW R
1640 MISSOURII AVE NW
WASHINGTON, DC 20011                                   P‐0046862 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                 P‐0046863 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALZWEDEL, PATRICIA A
28231 WESTERLEIGH RD
FARMINGTON HILLS, MI 48334                             P‐0046864 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, LINDA A
1202 NEW YORK AVE
MANASQUAN, NJ 08736                                    P‐0046865 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWANDER, MOLLIE
GUNNING & LAFAZIA, INC.
33 COLLEGE HILL ROAD, STE 25B
WARWICK, RI 02886                                      P‐0046866 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHELLEY L
701 ROOKS RD
SEFFNER, FL 33584                                      P‐0046867 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STURROCK, DANIEL
34 SAILLY AVE
PLATTSBURGH, NY 12901                                  P‐0046868 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANADOS, KAREN S
4772 PINEFIELD DR
ACWORTH, GA 30102                                      P‐0046869 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONOVALOV, IGOR
211 BRIGHTON 15‐TH STREET
APT 4A
BROOKLYN, NY 11235                                     P‐0046870 12/26/2017     TK Holdings Inc., et al.                      $960.00                                                                                       $960.00
MILLER, SHELLEY L
701 ROOKS RD
SEFFNER, FL 33584                                      P‐0046871 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 2995 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1161 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                               P‐0046872 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RING, LYNN
PO BOX 28
MOKENA, IL 60448                                     P‐0046873 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0046874 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWLING, JAMES R
18042 65TH AVE
TINLEY PARK, IL 60477                                P‐0046875 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0046876 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0046877 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0046878 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADEBAUGH, ZANETA A
613 NORTH CARBON STREET
GIRARD, KS 66743‐1023                                P‐0046879 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, BRANDON W
1339 12TH STREET
LOS OSOS, CA 93402                                   P‐0046880 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0046881 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BETANCOURT, JEREMY J
NO ADDRESS PROVIDED
                                                     P‐0046882 12/26/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
KUZNIAR, JANUSZ M
183 GREENDALE RD
PHILADELPHIA, PA 19154                               P‐0046883 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                               P‐0046884 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRINTON, DOUG E
5721 MIRKWOOD LANE
TAYLORSVILLE, UT 84129                               P‐0046885 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, RICHARD L
122 MARINERS DRIVE
ORMOND BEACH, FL 32176                               P‐0046886 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLOUD‐JONES, MARY N
102 HERITAGE HILL TRAIL
LOUISVILLE, KY 40223                                 P‐0046887 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                               P‐0046888 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2996 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1162 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BOCHICCHIO, VICTOR A
12 HIGHVIEW DR
HIGH BRIDGE, NJ 08829                               P‐0046889 12/26/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SANDERS, JEFFREY
1406 ENGLEWOOD DR
SLIDELL, LA 70458                                   P‐0046890 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ZACHARY P
316 CALDWELL ST
PIQUA, OH 45356                                     P‐0046891 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, LARRY R
7559 PASITO AVE
RANCHO CUCAMONGA, CA 91730                          P‐0046892 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FU, ALVIN C
711 VIA SANTA YNEZ
PACIFIC PALISADE, CA 90272                          P‐0046893 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INDIVIDUAL
WASHINGTON, DWAYNE
13510 INDIAN DR
TYLER, TX 75709                                     P‐0046894 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046895 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCK, JOAN M
415 10TH AVENUE NORTHWEST
ISANTI, MN 55040‐7445                               P‐0046896 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMER, BENJAMIN D
3508 MAHLON MOORE RD
SPRING HILL, TN 37174                               P‐0046897 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DELWN R
121 CLARA ST
SCHRIEVER, LA 70395                                 P‐0046898 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, RONAK
704 S YALE AVE
ARLINGTON HEIGHT, IL 60005                          P‐0046899 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, WILLIAM H
5807 W 200 N
GREENFIELD, IN 46140                                P‐0046900 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUHL, MARK A
2432 12 AVE
N ST PAUL, MN 55109                                 P‐0046901 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRELL, JOHN B
11576 CHIQUITA STREET
STUDIO CITY, CA 91604                               P‐0046902 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUIE, NATALIE A
4103 HARCOURT ROAD
CLIFTON, NJ 07013                                   P‐0046903 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEHE, EDWIN E
16620 N AGATE KNOLL PL
FOUNTAIN HILLS, AZ 85268‐1518                       P‐0046904 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0046905 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, RONAK
704 S YALE
ARLINGTON HEIGHT, IL 60005                          P‐0046906 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2997 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1163 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
NASR, ISMAIL
8 BURLEIGH DR
HOLBROOK, NY 11741                                    P‐0046907 12/26/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
DUGAN, SEAN P
320 E LOCUST ST
SPRINGFIELD, MO 65803                                 P‐0046908 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALANSAG, VENJIE Y
111‐23 66TH AVENUE, APT 3‐B
FOREST HILLS, NY 11375                                P‐0046909 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, RONAK
704 S YALE AVE
ARLINGTON HEIGHT, IL 60005                            P‐0046910 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUXTON, JAMES W
121 CLARA ST
SCHRIEVER, LA 70395                                   P‐0046911 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                                P‐0046912 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILDRETH, CHRISTOPHER D
1161 WAYZTA BLVD E #226
WAYZATA, MN 55391‐0193                                P‐0046913 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRASWELL, CASEY A
307 W PINE ST
WARREN, AR 71671                                      P‐0046914 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTIER, MORLEY S
22631 STANFORD DRIVE
FRANKFORT, IL 60423                                   P‐0046915 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GARRY L
1119 SOUTH STEELE STREET
DENVER, CO 80210                                      P‐0046916 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRONCOSO, TIMOTHY A
5384 EVERGEM AVENUE
PALMDALE, CA 93552                                    P‐0046917 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, MICHELE A
9420 STATE ROUTE 550
VINCENT, OH 45784                                     P‐0046918 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, LOUIS G
4941 GRAND VIEW LANE
FT. MADISON, IA 52627                                 P‐0046919 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFERSON, SHANTIA N
2957 N 89TH ST
MILWAUKEE, WI 53222                                   P‐0046920 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRELL, JOHN B
11576 CHIQUITA STREET
STUDIO CITY, CA 91604                                 P‐0046921 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JHAVERI, SNEHA
1015 FILLMORE STREET
PMB 10242
SAN FRANCISCO, CA 94115‐4709                          P‐0046922 12/26/2017     TK Holdings Inc., et al.                     $9,750.00                                                                                    $9,750.00
BLANCO, LETICIA
2550 SW 68TH AVENUE
MIAMI, FL 33155                                       P‐0046923 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0046924 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2998 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1164 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ZELLEY, LEE S
1024 SCHOLL RD.
POTTSTOWN                                             P‐0046925 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, NGOC
517 VIDALIA CT
HASLET, TX 76052                                      P‐0046926 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STODDARD, KATHY L
630 COTTAGEVIEW DRIVE
APT 4C
TRAVERSE CITY, MI 49684                               P‐0046927 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, DONALD W
8834 WELLINGTON DR
TAMPA, FL 33635                                       P‐0046928 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTFIELD MOTORS
JOHNSON, ALBERT D
1120 VINE STREET
NOBLESVILLE, IN 46060                                 P‐0046929 12/26/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
CRAWFORD, KARIN A
2607 13TH CT
PALM HARBOR, FL 34684                                 P‐0046930 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEKERS, CARL I
2611 SOUTH 105TH AVENUE
OMAHA, NE 68124                                       P‐0046931 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAY, WILLIAM R
5209 POMMEROY DRIVE
FAIRFAX, VA 22032                                     P‐0046932 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKKAL, KRISTIE M
1968 TRANQUIL COURT
COMMERCE TWP, MI 48390                                P‐0046933 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIJALVA, MYRNA
3227 W. CAMINO DEL SAGUARO
TUCSON, AZ 85745                                      P‐0046934 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLUP, THERESA J
410 E SOUTH RAILROAD ST
BRACEVILLE, IL 60407                                  P‐0046935 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, PRISCILLA A
2885 RENFREW ST
ANN ARBOR, MI 48105                                   P‐0046936 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEIN, WARREN E
18 RICHLEE COURT
APT. 4‐S
MINEOLA, NY 11501                                     P‐0046937 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEDRAL, KATHLEEN H
128 TERBELL PARKWAY
RIVER VALE, NJ 07675                                  P‐0046938 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFER, NORA H
5901 W. BEHREND DRIVE, #1051,
GLENDALE, AZ 85308                                    P‐0046939 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIPP, ROBERT S
341 PRESERVE WAY
COLGATE, WI 53017                                     P‐0046940 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALCOM, ALEXANDRA W
23 RUDDOCK RD
SUDBURY, MA 01776                                     P‐0046941 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2999 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1165 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHERIDAN, BARBARA J
BARBARA SHERIDAN
1550 COUNTY ROAD 150
GEORGETOWN, TX 78626                                 P‐0046942 12/26/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
SCHIPP, ROBERT S
341 PRESERVE WAY
COLGATE, WI 53017                                    P‐0046943 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COARTNEY, L DOUGLAS
404 S MAIN ST
EUREKA, IL 61530‐1314                                P‐0046944 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NETHEN, WILIAM
400 CHESTNUT GROVE
CREANBERRY TWP, PA 16066                             P‐0046945 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEJNIK, RICHARD S
923 OAKHURST AVE. NW
GRAND RAPIDS, MI 49504                               P‐0046946 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTTER, JON R
5627 BRIDLESPUR RIDGE PL
COLORADO SPRINGS, CO 80918                           P‐0046947 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEHRENDT, JOHN M
345 CLARK DR.
APT. 419
CORALVILLE, IA 52241                                 P‐0046948 12/26/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                               P‐0046949 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, CLYDE R
1216 WORMINGTON DRIVE
CHESAPEAKE, VA 23322                                 P‐0046950 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROBERT
7265 AVENTINE WAY
UNIT 9
CHATTANOOGA, TN 37421                                P‐0046951 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, NORMAN F
505 WOODFIELD PL
LA GRANGE, KY 40031                                  P‐0046952 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANASTASIADES, WILLIAM J
233 ARSENAL ST
WATERTOWN, MA 02472                                  P‐0046953 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COARTNEY, L DOUGLAS
404 S MAIN ST
EUREKA, IL 61530‐1314                                P‐0046954 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYE, STEVEN D
2001 SEAVIEW AVENUE
2001 SEAVIEW AVENUE
MORRO BAY, CA 93442                                  P‐0046955 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                               P‐0046956 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREATIVE GRAPHICS, LTD
SCHIPP, ROBERT S
341 PRESERVE WAY
COLGATE, WI 53017                                    P‐0046957 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENFELD, RONALD
2549 LAFAYETTE DRIVE
CLEVELAND, OH 44118                                  P‐0046958 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3000 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1166 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EATON, TAVA L
208 SOUTHWEST AVE
WRIGHT CITY, MO 63390                                P‐0046959 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNORS, THOMAS H
702 CARDINAL WAY
SMITHVILLE, NJ 08205                                 P‐0046960 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NETHEN, JANET E
400 CHESTNUT GROVE
CRANBERRY TWP, PA 16066                              P‐0046961 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, DANA L
3645 E. 142ND ST
CLEVELAND, OH 44120                                  P‐0046962 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EISCHENS, MARK J
1058 SUGARBUSH LANE
WACONIA, MN 55387                                    P‐0046963 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVIN, ANNETTE
7808 SPINDRIFT COVE ST.
LAS VEGAS, NV 89139                                  P‐0046964 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                               P‐0046965 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, DON W
DON W. DAY
8156 HOSTA WAY
FT.WORTH, TX 76123                                   P‐0046966 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOHMANN JR, ALVIN F
15 SWEETWATER CT
SUGARLAND, TX 77479                                  P‐0046967 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINO, JAMES A
302 WAMPUM AVE
ELLWOOD CITY, PA 16117                               P‐0046968 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMBY, GARY R
6806 CEDAR POINT DR.
PASADENA, TX 77505                                   P‐0046969 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRELL, JOHN B
11576 CHIQUITA STREET
STUDIO CITY, CA 9104                                 P‐0046970 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIPP, ROBERT S
341 PRESERVE WAY
COLGATE, WI 53017                                    P‐0046971 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, DOLORES
700 OCEAN AVE
UNIT G20
SPRING LAKE, NJ 07762                                P‐0046972 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMOSI, DANIELLE M
23 WASHINGTON STREET, APT. 4
AYER, MA 01432                                       P‐0046973 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBURN, EDDIE C
3578 MERRYVILLE ST
MEMPHIS, TN 38128                                    P‐0046974 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEBAU, MARK A
117 30TH AVENUE NORTH
#602
NASHVILLE, TN 37203‐1542                             P‐0046975 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3001 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1167 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046976 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GREENFELD, RONALD
2549 LAFAYETTE DRIVE
CLEVELAND, OH 44118                                 P‐0046977 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUVER, JOHN P
3400 WEST CHESTER PIKE
APT 504A
NEWTOWN SQUARE, PA 19073                            P‐0046978 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HILDRETH, CHRISTOPHER D
1161 WAYZATA BLVD E #226
WAYZATA, MN 55391‐1935                              P‐0046979 12/26/2017     TK Holdings Inc., et al.                   $610,000.00                                                                                   $610,000.00
BASSETT, CYNTHIA W
PO BOX 242
FLAGLER BEACH, FL 32136                             P‐0046980 12/26/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
RAINES, THUY V
PO BOX 3420
CHINO VALLEY, AZ 86323                              P‐0046981 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STALLINGS, TOMMY R
667 HILLWOOD COURT
DACULA, GA 30019                                    P‐0046982 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIMIONESCU, EUGENE
1830 SNOWSHOE LANE
TRAVERSE CITY, MI 49685                             P‐0046983 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HAUK, VICTORIA A
10315 LARIAT LANE
LA MESA, CA 91941                                   P‐0046984 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
NGUYEN, THUY M
14174 TIGER LILLY CT.
CORONA, CA 92880                                    P‐0046985 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARWOOD, TONY
NO ADDRESS PROVIDED
                                                    P‐0046986 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THURINGER, LINDSEY R
43 E FARIBAULT STREET
DULUTH, MN 55803                                    P‐0046987 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GONZALES, CAROL L
433 W 4TH STREET
LONG BEACH, CA 90802                                P‐0046988 12/26/2017     TK Holdings Inc., et al.                    $32,000.00                                                                                    $32,000.00
EDGAR, MAYA D
5039 ESTONIAN DR
FAIRBURN, GA 30213                                  P‐0046989 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHLEICHER, STEPHEN B
421 HADDENHAM CT
PERRY, GA 31069                                     P‐0046990 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THACKER, DONNA J
122 TETON RIDGE
LAKE WINNEBAGO, MO 64034                            P‐0046991 12/26/2017     TK Holdings Inc., et al.                     $2,495.00                                                                                     $2,495.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0046992 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NGUYEN, NGOC
517 VIDALIA CT
HASLET, TX 76052                                    P‐0046993 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 3002 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1168 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
EATON, TAVA L
208 SOUTHWEST AVE
WRIGHT CITY, MO 63390                                 P‐0046994 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEFOOR, STEPHEN G
1182 FAWN MEADOW DRIVE
POWDER SPRINGS, GA 30127                              P‐0046995 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPP, CHRISTINE J
6625 N. CANAL RD.
LOCKPORT, NY 14094                                    P‐0046996 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECK JR, RODNEY A
824 HUNTINGTON RD
LOUISVILLE, KY 40207                                  P‐0046997 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEVENTER, WILLIAM R
71 EAST MOUNT AVE
ATLANTIC HIGHLAN, NJ 07716                            P‐0046998 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JAMES W
5461 JULIE ANN CT
BETTENDORF, IA 52722                                  P‐0046999 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UYEMATSU, DENNIS N
333 TWIN LANES
SOQUEL, CA 95073‐9716                                 P‐0047000 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENWALD, REBECCA M
313 SEVERN ROAD
ANNAPOLIS, MD 21401                                   P‐0047001 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABERNATHY, JOYCE A
609 SHAW AVE
PARIS, IL 61944                                       P‐0047002 12/22/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
FRIEDEMANN, JOHN F
433 TEE COURT
HEALDSBURG, CA 95448                                  P‐0047003 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWMAN, ROY A
2229 HAW CREEK BLVD.
EMMETT, ID 83617                                      P‐0047004 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLOSSER, CLAIRE
25611 HIGHWAY 36
CHESHIRE, OR 97419                                    P‐0047005 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, ERIK G
4513 GEORGIA STREET
SAN DIEGO, CA 92116                                   P‐0047006 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUSMAN, PAWEL
22 BARGER ST
PUTNAM VALLEY, NY 10579                               P‐0047007 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHREM, KIRA K
595 WARRINGTON
EUGENE, OR 97404                                      P‐0047008 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADY, KATHLYN F
21123 CYMAN AVE
WARREN, MI 48091                                      P‐0047009 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAWN, DIANE K
7335 SW ARRANMORE WAY
PORTLAND, OR 97223                                    P‐0047010 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKOSZ, JOHN S
9559 ROUTE 18
CRANESVILLE, PA 16410                                 P‐0047011 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3003 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1169 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HOPSON, DEBRA F
PO BOX 1836
HUNTSVILLE, TX 77342‐1836                             P‐0047012 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWFORD, VANESSA
248‐13TH AVE NORTHEAST
BIRMINGHAM, AL 35215                                  P‐0047013 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KISS JR, JOHN S
1960 CAWLEY AVE
BETHLEHEM, PA 18020‐5552                              P‐0047014 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABERNATHY, ROBERT L
222 S HIGH ST
PARIS, IL 61944                                       P‐0047015 12/22/2017     TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
GREEN‐CARNER, BRENDA
2144 LEESBURG ROAD
COLUMBIA, SC 29209                                    P‐0047016 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY, KAREN C
3222 RIFLE GAP LANE
SUGAR LAND, TX 77478                                  P‐0047017 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047018 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047019 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, HILLARY N
7050 SW 25 STREET
MIRAMAR, FL 33023                                     P‐0047020 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNEY, MATTHEW R
3334 EASTWOOD DR
CHARLOTTE, NC 28205                                   P‐0047021 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, TANGANYIKA C
PO BOX
880451
SAN FRANCISCO, CA 94188                               P‐0047022 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYS, DEANNA R
621 GRAND AVE
LINCOLN, IL 62656                                     P‐0047023 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EUBANKS, DANIEL P
6912 GINWOOD COVE
WALLS, MS 38680                                       P‐0047024 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROHMER, PAUL G
4109 GLEN PARK RD
NOTTINGHAM, MD 21236‐1018                             P‐0047025 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7611                           P‐0047026 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0047027 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENSEN, WARREN W
3029 CORSHAM DRIVE
APEX, NC 27539                                        P‐0047028 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3004 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1170 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94566                                  P‐0047029 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WHITE, MARK
8410 MEDITERRANEAN WAY
SACRAMENTO, CA 95826                                  P‐0047030 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUCK, ROBERT C
213 GREENSHIRE DRIVE
LEAGUE CITY, TX 77573                                 P‐0047031 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES‐COX, APRIL R
15710 N WINAN RD
PLATTE CITY, MO 64079                                 P‐0047032 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0047033 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, GLENNA S
3226 PAWDICK CT.
PLACERVILLE, CA 95667                                 P‐0047034 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEN, LAWRENCE
435 ALEXANDER ST.
PRINCETON, NJ 08540                                   P‐0047035 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COCHRAN, WILLIAM J
75 LUFBERY CIRCLE
WILLIAMSON, GA 30292                                  P‐0047036 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCHANAN SR, DON R
16305 SPERRY RD
VERMILION, OH 44089                                   P‐0047037 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE 4300
CHICAGO, IL 60601                                     P‐0047038 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, LAKEISHA C
412 CHAPEL TRACE DR APT 202
ORLANDO, FL 32807                                     P‐0047039 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7600                           P‐0047040 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLETT, TERRI L
C/O ANTONOPLOS & ASSOCIATES
1725 DESALES ST NW #600
WASHINGTON, DC 20036                                  P‐0047041 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULLION, DAVID R
5700 WESTVIEW RD
AUSIN, TX 78749                                       P‐0047042 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARK
8410 MEDITERRANEAN WAY
SACRAMENTO, CA 95826                                  P‐0047043 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANKISON, CARLY L
2738 ROOSEVELT BLVD #329
CLEARWATER, FL 33760                                  P‐0047044 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                                P‐0047045 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3005 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1171 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE 4300
CHICAGO, IL 60601                                     P‐0047046 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLLINGER, KAREN N
840 STATE ROAD 128
GLENWOOD CITY, WI 54013                               P‐0047047 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LHERAULT, MICHELE M
356 N CINCINNATI ST
SPRING GREEN, WI 53588                                P‐0047048 12/26/2017     TK Holdings Inc., et al.                     $1,033.09                                                                                    $1,033.09
PAWLIK, CHRISTINA M
606 15TH PLACE
CAMANCHE, IA 52730                                    P‐0047049 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARK
8410 MEDITERRANEAN WAY
SACRAMENTO, CA 95826                                  P‐0047050 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7611                           P‐0047051 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, KAY
33 BIRDSONG
IRVINE, CA 92604                                      P‐0047052 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0047053 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORINSHEK, CHERYL L
166 SANDY LANE RD.
NEWPORT, NY 13416                                     P‐0047054 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENNING, HOWARD M
11110 COYOTE COVE RD.
NAMPA, ID 83686                                       P‐0047055 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAFMAN, LEWIS A
160 VASSAR ROAD
BALA CYNWYD, PA 19004                                 P‐0047056 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLUBERTANZ, ANDREW M
206 WESTCOTT STREET
PARDEEVILLE, WI 53954                                 P‐0047057 12/26/2017     TK Holdings Inc., et al.                    $25,922.00                                                                                   $25,922.00
MARTINEZ, WALTER
4002 KINROSS STREET
ORLANDO, FL 32809                                     P‐0047058 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIWAK, MARC A
1376 WEST SELFRIDGE BLVD
CLAWSON, MI 48017                                     P‐0047059 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HARPER, JASMINE K
1590 LAYVEN AVE
FLORISSANT, MO 63031                                  P‐0047060 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFE CREDIT UNION
MITCHELL, AVORY L
1665 VOSSPARK WAY
SACRAMENTO, CA 95835                                  P‐0047061 12/26/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
CARLEN, JACKIE B
13000 PRAIRIE KNOLL CT
GERMANTOWN, MD 20874                                  P‐0047062 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0047063 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3006 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1172 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
NOR CAL COMMUNICATIONS INC.
NOR CAL COMMUNICATIONS INC.
7641 GALILEE RD #120
ROSEVILLE, CA 95678                                   P‐0047064 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAYNE E. WILLETT JR. ESTATE
WILLETT, TERRI L
C/O ANTONOPLOS & ASSOCIATES
1725 DESALES ST NW #600
WASHINGTON, DC 20036                                  P‐0047065 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGERT, DAVID B
107 BUSWELL AVE NE
PALM BAY, FL 32907                                    P‐0047066 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDE, EDWARD I
207 TRALEE
MCHENRY, IL 60050                                     P‐0047067 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARK
8410 MEDITERRANEAN WAY
8410 MEDITERRANEAN WAY
SACRAMENTO, CA 95826‐1648                             P‐0047068 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 NORTH CLARK STREET STE. 4
CHICAGO, IL 60601                                     P‐0047069 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACEY, LAUREN
1235 WILD ROSE COURT
MARRIOTTSVILLE, MD 21104                              P‐0047070 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, PHYLLIS H
3759 WEDGEWOOD DRIVE
BLOOMFIELD HILLS, MI 48301                            P‐0047071 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONK, HELENA R
1907 EMERSON AVENUE
ATLANTIC CITY, NJ 08401                               P‐0047072 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, MARI A C
P.O. BOX 9542
SCHENECTADY, NY 12309                                 P‐0047073 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDE, EDWARD I
207 TRALEE LANE
MCHENRY, IL 60050                                     P‐0047074 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0047075 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODHUE, DIANE D
DIANE GOODHUE C/O RHHS
985 MORAGA ROAD, SUITE 210
LAFAYETTE, CA 94549                                   P‐0047076 12/26/2017     TK Holdings Inc., et al.                   $275,000.00                                                                                  $275,000.00
GRAFMAN, LEWIS A
160 VASSAR ROAD
BALA CYNWYD, PA 19004                                 P‐0047077 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWELL, RHEDA J
18183 14TH TRAIL
LIVE OAK, FL 32060                                    P‐0047078 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHISEN, ROBERT N
PO BOX 1261
BROOMFIELD, CO 80038                                  P‐0047079 12/26/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00



                                                                                            Page 3007 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1173 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VENEZIA, RALPH V
37 RUSTIC TRAIL
FLEMINGTON, NJ 08822                                P‐0047080 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7611                         P‐0047081 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHIENKO, CHRISTOPHER
6812 WHITE SHELL CIRCLE
LAS VEGAS, NV 89108                                 P‐0047082 12/26/2017     TK Holdings Inc., et al.                    $52,000.00                                                                                   $52,000.00
WILLETT, TERRI L
C/O ANTONOPLOS & ASSOCIATES
1725 DESALES STREET NW #600
WASHINGTON, DC 20036                                P‐0047083 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0047084 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLD, TAMI G
3494 CHASTIAN GLEN LANE NE
MARIETTA, GA 30066                                  P‐0047085 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, STEVE M
6602 N 26TH ST
OZARK, MO 65721                                     P‐0047086 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT‐TATOM, TRAVIS
3816 STONEWALL TERRACE
ATLANTA, GA 30339                                   P‐0047087 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAJA, DAVID B
1815 W GLEN OAKS LN
MEQUON, WI 53092                                    P‐0047088 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, AARON B
1856 OAK DR.
SALEM, VA 24153                                     P‐0047089 12/26/2017     TK Holdings Inc., et al.                      $350.88                                                                                       $350.88
NOR CAL COMMUNICATIONS INC.
NOR CAL COMMUNICATIONS INC.
7641 GALILEE RD #120
ROSEVILLE, CA 95678                                 P‐0047090 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, DENNIS E
11048 S. RUTHELEN STREET
LOS ANGELES, CA                                     P‐0047091 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0047092 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, LISA L
11352 HANNUM AVENUE
CULVER CITY, CA 90230                               P‐0047093 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, ZACHARY A
1124 PAMELA DRIVE
JEFFERSON CITY, MO 65109                            P‐0047094 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEINERS, EDWARD A
15 RUNE STONE ROAD
SOUTH YARMOUTH, MA 02664                            P‐0047095 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NELSON, CHELSEA C
22421 15TH PL W
BOTHELL, WA 98021                                   P‐0047096 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00




                                                                                          Page 3008 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1174 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TK HOLDING INC
GONZALES, ALISHA P
3711 ARBOLEDA ST
PASADENA, CA 91107                                  P‐0047097 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADONU, GEORGIA B
2409 ANCHOR COURT
HOLT, MI 48842                                      P‐0047098 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, LESLIE M
3759 WEDGEWOOD DRIVE
BLOOMFIELD HILLS, MI 48301                          P‐0047099 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHTOLF, HELEN C
438 S COEUR DALENE ST APT 4
SPOKANE, WA 99201‐5865                              P‐0047100 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047101 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOTT, MARILYN A
910 CONLEY DR
MECHANICSBURG, PA 17055‐5160                        P‐0047102 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, LATICIA
2815 FREDERICK ST.
PITTSBURGH, PA 15212                                P‐0047103 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTFIELD MOTOR SALES
JOHNSON, AL D
1120 VINE STREET
NOBLESVILLE, IN 46060                               P‐0047104 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LEWIS, TAMARA A
1305 TWIG TER
SILVER SPRING, MD 20905‐7039                        P‐0047105 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINES, RITA R
35183 KNOLLWOOD LANE
FARMGINTON HILLS, MI 48335                          P‐0047106 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POKORNEY, BLANCHE E
240 LEGEND DR APT. 103
VALPARAISO, IN 46383                                P‐0047107 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HEALY, TIM
14907 SE 64TH ST.
BELLEVUE, WA 98006                                  P‐0047108 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNOTT, MARILIYN A
910 CONLEY DR
MECHANICSBURG, PA 17055*5160                        P‐0047109 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEL REAL GARCIA, SUSANA
7217 PETROL ST
PARAMOUNT, CA 90723                                 P‐0047110 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAY, WILLIAM R
5209 POMMEROY DRIVE
FAIRFAX, VA 22032                                   P‐0047111 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAKLEY, MARGARET P
954 LEWIS ROAD
WYOMING, PA 18644                                   P‐0047112 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047113 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, NGOC
517 VIDALIA CT
HASLET, TX 76052                                    P‐0047114 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3009 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1175 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GONZALEZ, GRACIELA
406 HOLT ST
ARVIN, CA 93203                                      P‐0047115 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR, ETHAN J
86 POLLOCK AVE
PITTSFIELD, MA 01201                                 P‐0047116 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPEN, JENNA
635 RIVERSIDE DR.
SOUTH ELGIN, IL                                      P‐0047117 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEY, DAVID J
11290 CANDY COURT
PRAIRIE HOME, MO 65068                               P‐0047118 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNORS, THOMAS H
702 CARDINAL WAY
GALLOWAY, NJ 08205                                   P‐0047119 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, AL D
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0047120 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MURDOCK, DEBRALYNN
1154 DUBLIN CT
WILLIAMSTON, NJ 08094                                P‐0047121 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, LAUREN E
909 CLINTON STREET
1D
HOBOKEN, NJ 07030                                    P‐0047122 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LOS SANTOS, RUBEN
1201 CIMA DEL REY
CHULA VISTA, CA 91910                                P‐0047123 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRBOJEVIC, ZIVORAD
3610 SARVIS POINT RD.
SEYMOUR, MO 65746                                    P‐0047124 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, LISA L
11352 HANNUM AVENUE
CULVER CITY, CA 90230                                P‐0047125 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIBERT, KENNY
10153 1/2 RIVERSIDE DR. #439
TOLUCA LAKE, CA 91602                                P‐0047126 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPEN, KEITH
635 RIVERSIDE DR.
SOUTH ELGIN, IL                                      P‐0047127 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOR CAL COMMUNICATIONS INC.
NOR CAL COMMUNICATIONS INC
7641 GALILEE RD #120
ROSEVILLE, CA 95678                                  P‐0047128 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDCASTLE, LIONEL N
626 BERKELEY CT
ONTARIO, CA 91762‐2324                               P‐0047129 12/22/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
CAIN, DINAH S
P.O. BOX 53664
LAFAYETTE, LA 70505                                  P‐0047130 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPITZER, GARY W
207 WALNUT RIDGE ROAD
CHADDS FORD, PA 19317‐9159                           P‐0047131 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3010 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1176 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047132 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGASAWARA, KEI H
1458 HUDSON ST. APT 308
REDWOOD CITY, CA 94061                              P‐0047133 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS , PAUL D
PO BOX 281
GREENVIEW, CA 96037                                 P‐0047134 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATTA, PATRICK J
58 FAIRVIEW ST.
MILFORD, CT 06460                                   P‐0047135 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, JOHN K
5907 DOVER ROAD
LAKE VIEW, NY 14085                                 P‐0047136 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0047137 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVERLY, KIM
909 KNORR STREET
PHILADELPHIA, PA 19111                              P‐0047138 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPER, GREG
1445 303RD AVE
1445 303RD AVE
WEVER, IA 52658                                     P‐0047139 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLOUD‐JONES, MARY N
102 HERITAGE HILL TRAIL
LOUISVILLE, KY 40223                                P‐0047140 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, KATHERINE G
9401 SWINTON AVE.
NORTH HILLS, CA 91343                               P‐0047141 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047142 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047143 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047144 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047145 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047146 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON , GEORGE H
8643 HARPER DRIVE
WAYNESBORO, PA 17268                                P‐0047147 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3011 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1177 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047148 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, CAROL L
12 PINE STREET
BUTLER, NJ 07405‐1317                               P‐0047149 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047150 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047151 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047152 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047153 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047154 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIESON, DEANNA L
107 MAGNOLIA LN
CONROE, TX 77304                                    P‐0047155 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047156 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047157 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047158 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE PALMA, WINIFRED R
628 E 31ST STREET
BALTIMORE, MD 21218‐3530                            P‐0047159 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047160 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047161 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 3012 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1178 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0047162 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0047163 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0047164 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0047165 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, ELLEN M
NO ADDRESS PROVIDED
                                                     P‐0047166 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIC SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0047167 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0047168 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0047169 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
DEANGELIS, LORI
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0047170 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCSWAIN, DONNA H
2417 BOILING SPRINGS RD
BOILING SPRINGS, SC 29316‐5311                       P‐0047171 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREISLER, FREDERIC M
409 QUIGLEY AVE
WILLOW GROVE, PA 19090                               P‐0047172 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTIERREZ, RUBEN
5357 W.123RD PL
HAWTHORNE                                            P‐0047173 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANICK, SUSAN G
6STETSON AVE., #A
KENTFIELD, CA 94904                                  P‐0047174 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRUBACK, BRENDA
128 TICK TOCK WAY
STANFORDVILLE, NY 12581                              P‐0047175 12/26/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
OAKWOOD, MIKE A
401 S GRIFFIN ST
GRAND HAVEN, MI 49417                                P‐0047176 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINKINS, KANDICE E
629 ELL ST
MACON, GA 31206                                      P‐0047177 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3013 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1179 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RANDLE, BILLY W
508 LUMPKIN AVE. APT.92
TUPELO, MS 38801                                      P‐0047178 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVIN, WALTER A
5316 WORTHINGTON DRIVE
BETHESDA, MD 20816                                    P‐0047179 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVENUE
EMERYVILLE, CA 94608                                  P‐0047180 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
COLEMAN, SCOTT E
6933 W. COYOTE RIDGE CIRCLE
HERRIMAN, UT 84096                                    P‐0047181 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECTOR‐POSEY, KELLY M
1993 RIDGETOP WAY
CINCINNATI, OH 45238                                  P‐0047182 12/26/2017     TK Holdings Inc., et al.                    $10,693.00                                                                                   $10,693.00
KORT, JONATHAN A
3800 BEAVERCREST DR.
APT. 11
LORAIN, OH 44053‐1782                                 P‐0047183 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAZMIERCZAK, ANDREW D
8183 HEYWARD DRIVE
INDIANAPOLIS, IN 46250                                P‐0047184 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSARL, DANA G
17114 FREEDOM DR
SAME
ATHENS, AL 35613                                      P‐0047185 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUTTON, ALICE D
P. O. BOX 339
CALVERTON, VA 20138‐0339                              P‐0047186 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, GERARD F
7549 GLENMOOR LANE
WINTER PARK, FL 32792                                 P‐0047187 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, JENNIFER G
121 WEST CORBIN STREET
HILLSBOROUGH, NC 27278                                P‐0047188 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BILSKY, JAMIE
4052 N. KOLMAR AVE
CHICAGO, IL 60641‐1916                                P‐0047189 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERG, GLENN A
1025 SHELDON RD
GRAND HAVEN, MI 49417                                 P‐0047190 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOTSON, HAROLD B
PO BOX 2945
CLARKSBURG, WV 26302                                  P‐0047191 12/22/2017     TK Holdings Inc., et al.                         $5.00                                                                                        $5.00
NORMAN, JONATHAN M
9N811 BOWES BEND DRIVE
ELQIN, IL 60124                                       P‐0047192 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEBERRY, ANTHONY D
208 WILEY OAKS DRIVE
WENDEL, NC 27591                                      P‐0047193 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
RUDOLPH, ERICA
10374 OSPREY TRACE
WEST PALM BEACH, FL 33412                             P‐0047194 12/26/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00



                                                                                            Page 3014 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1180 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
OAKWOOD, MIKE A
401 S GRIFFIN ST
GRAND HAVEN, MI 49417                                  P‐0047195 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                   P‐0047196 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CORCORAN, DEBRA L
1133 PRISTINE PL
LUTZ, FL 33549                                         P‐0047197 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENIOR, BARBARA
P.O. BOX 22083
FORT LAUDERDALE, FL 33335                              P‐0047198 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, TERRY A
269 N MONTEREY FARMS CV
COLLIERVILLE, TN 38017‐4881                            P‐0047199 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, GERRIT W
301 E WEBSTER
LOUISVILLE, KS 66547                                   P‐0047200 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSBY, STEVEN P
10810 N 91ST AVE LOT 13
PEORIA, AZ 85345                                       P‐0047201 12/26/2017     TK Holdings Inc., et al.                    $17,000.00                                                                                   $17,000.00
JOHNSON, BONNIE LEA
2455 S. ARTHUR COURT
KENNEWICK, WA 99338                                    P‐0047202 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOTO, PATRICIA K
1403 TURNER ST
OLD HICKORY, TN 37138                                  P‐0047203 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEOD, ANDREA M
NO ADDRESS PROVIDED
                                                       P‐0047204 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARGER, GREGORY L
388 KINGS ROAD
PINEY FLATS, TN 37686                                  P‐0047205 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, MARGARET C
1102 HIDDEN COVE DRIVE
MOUNT PLEASANT, SC 29464                               P‐0047206 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKHANSA, HIMANSHU
2 LARKSPUR LANE
STREAMWOOD, IL 60107                                   P‐0047207 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSARL, DANA G
17114 FREEDOM DR
SAME
ATHENS, AL 35613                                       P‐0047208 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREISLER, JANE
409 QUIGLEY AVE
WILLOW GROVE, PA 19090                                 P‐0047209 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATSON, TONYA V
16300 W 9 MILE RD
715
SOUTHFIELD, MI 48075                                   P‐0047210 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKUEN, MARY J
609 FILLMORE PLACE
BAY CITY, MI 48708                                     P‐0047211 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3015 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1181 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCCLELLAN, PHYLLIS A
19832 MERRYHILL STREET
SANTA CLARITA, CA 91351                             P‐0047212 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDY, GENE
1440 EAST GUN HILL ROAD
BRONX, NY 10469                                     P‐0047213 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELTZER, DANIEL A
31 MAPLE STREET
WEST ROXBURY, MA 02132                              P‐0047214 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAUER, EDDY G
4218 NORTH RIVERSIDE DRIVE
TAMPA, FL 33603                                     P‐0047215 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDEN, ARTHUR
25 PEBBLE LANE
LEVITTOWN, PA 19054                                 P‐0047216 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSARL, DANA G
17114 FREEDOM DR
SAME
ATHENS, AL 35613                                    P‐0047217 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, MARY
4623 RUSSELL #4
LOS ANGELES, CA 90027                               P‐0047218 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOSVELD, JOHN D
905 IOWA AVE WEST #8
MARSHALLTOWN, IA 50158                              P‐0047219 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MERCADO, CARMEN L
6556 ARLINGTON AVE. #9O
SAME AS ABOVE
RIVERSIDE, CA 92504                                 P‐0047220 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMER, THOMAS R
1449 BALDWIN ROAD
INVERNESS, IL 60067                                 P‐0047221 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, CAROLYNE E
5 KAREN COURT
WESTBURY, NY 11590                                  P‐0047222 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047223 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0047224 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPPINGER, MICHAEL E
7221 ANGEL PLACE LANE
CORRYTON, TN 37721                                  P‐0047225 12/22/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0047226 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94566                                P‐0047227 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                          Page 3016 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1182 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DAVIS, KRISTEN
P.O. BOX 413
9 W MAIN ST.
BROOKSIDE, NJ 07926                                   P‐0047228 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBREUCQ JR, BERNARD F
416 DONRUTH LN
JOHNSTOWN, PA 15909                                   P‐0047229 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN. LESLIE BAYLE
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047230 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVARES, ANTONIO
102382 THIRD AVE
HESPERIA, CA 923452                                   P‐0047231 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTAGNA, JOHN A
430 NORTHVIEW ROAD
BIRDSBORO, PA 19508                                   P‐0047232 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVER, MICHAEL
7501 MYRTLE VISTA AVE
SACRAMENTO, CA 95831                                  P‐0047233 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUO, YAN
14739 YEARLING TER
ROCKVILLE, MD 20850                                   P‐0047234 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, GERARD F
5 KAREN COURT
WESTBURY, NY 11590                                    P‐0047235 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, JR., HENRY
235 KEYSERTOWN ROAD
BOSWELL, PA 15531                                     P‐0047236 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN. LESLIE BAYLE
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047237 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MELISSA J
9463 W RUNION DR...
PEORIA, AZ 85382                                      P‐0047238 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KULA, ROBIN J
4529 FOX AVE
NIAGARA FALLS, NY 14305                               P‐0047239 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINS, LATUNDRA D
1402 S. DETROIT AVE.
LAMESA, TX 79331                                      P‐0047240 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSBY, STEVEN P
10810 N 91ST AVE LOT 13
PEORIA, AZ 85345                                      P‐0047241 12/26/2017     TK Holdings Inc., et al.                    $17,000.00                                                                                   $17,000.00
ROBINSON, GLENDON A
416 TURNER AVE
APT A
HAZARD, KY 41701                                      P‐0047242 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, ROBIN
448 CYPRESS ROAD
NEWINGTON, CT 06111                                   P‐0047243 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047244 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
                                                                                            Page 3017 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1183 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SMITH, CHARLENE C
1228 S. SANDUSKY
TULSA, OK 74112‐5216                                  P‐0047245 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047246 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, ALYSIA P
530 PENNSYLVANIA AVENUE
530 PENNSYLVANIA AVENUE
FORT LAUDERDALE, FL 33312                             P‐0047247 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRANTE, TOM J
6904 N QUINCY AVE
KANSAS CITY, MO 64119                                 P‐0047248 12/26/2017     TK Holdings Inc., et al.                     $6,895.00                                                                                    $6,895.00
BELL, GERARD F
7549 GLENMOOR LANE
WINTER PARK, FL 32792                                 P‐0047249 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MAURICE L
1415 G ST APT 19
SACRAMENTO, CA 95814                                  P‐0047250 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLAHER, SANDRA M
P.O. BOX 89034
TAMPA, FL 33689                                       P‐0047251 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
BAKER, ROBIN
448 CYPRESS ROAD
NEWINGTON, CT 06111                                   P‐0047252 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKSON, MARY A
915 E. SANTA ANITA AVE.
BURBANK, CA 91501                                     P‐0047253 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNDO, NICOLAS D
936 CRESTVIEW DRIVE
ELLWOOD CITY, PA 16117                                P‐0047254 12/26/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
SHERRILL, JAN C
11720 CORONADO AVE NE
ALBUQUERQUE, NM 87122‐2470                            P‐0047255 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, BARBARA J
25 WOODSVIEW LANE
CINCINNATTI, OH 45241                                 P‐0047256 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DOUGLAS R
7566 SCHROEDER CT
FAIRFIELD, OH 45011                                   P‐0047257 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALMAN, LARRY D
P.O.BOX 200
STEINHATCHEE, FL 32359                                P‐0047258 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPO, LOUELLA A
3070 S 145TH ST
NEW BERLIN, WI 53151                                  P‐0047259 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLVIN, BRITTANY A
10959 DEL PRADO DR E
LARGO, FL 33774                                       P‐0047260 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, CHAUNCEY
P.O. BOX 2225
DUMAS, TX 79029                                       P‐0047261 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3018 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1184 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BRIOLAT, ANNETTE M
ANNETTE M. BRIOLAT
13504 OAK ROAD
OTISVILLE, MI 48463                                   P‐0047262 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, MICHELLE
97 GREENWOOD DRIVE
NEW CUMBERLAND, PA 17070                              P‐0047263 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, ALICE B
3904 AUSTIN WOODS DR
AUSTIN, TX 78759‐8106                                 P‐0047264 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAIN, CALVIN L
608 23RD ST.
BUTNER, NC 27509‐2011                                 P‐0047265 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, CHAUNCEY
P.O. BOX 2225
DUMAS, TX 79029                                       P‐0047266 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DODDAMANE, INDUKALA
415 GUNNAR COURT
CHESHIRE, CT 04610                                    P‐0047267 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUSTER, THOMAS R
3173 WHITFIELD COURT
WATERFORD, MI 48329                                   P‐0047268 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, FREDRICK M
11520 CRESTRIDGE DRIVE
LOS ALTOS HILLS, CA 94024                             P‐0047269 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDCASTLE, DOROTHY A
8167 154TH COURT NORTH
PALM BEACH GARDE, FL 33418                            P‐0047270 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNE, PAUL F
341 S PASCACK ROAD
CHESTNUT RIDGE, NY 10977                              P‐0047271 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERMAN, ELAINE T
160 WOODWARD ROAD
GOOSE CREEK, SC 29445                                 P‐0047272 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGOVE, DANIEL E
12 23RD AVENUE
UNIT 5
VENICE, CA 90291                                      P‐0047273 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, FRANCES G
19626 KINGSTON GREEN LANE
HOUSTON, TX 77073‐2858                                P‐0047274 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, RENITA R
8151 S. SAWYER AVE.
CHICAGO, IL 60652                                     P‐0047275 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYNES, JUSTIN
3909 BRADDOCK RD
HIGHPOINT, NC 27265                                   P‐0047276 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047277 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0047278 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3019 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1185 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                         Amount                                                   Amount
ZUVICH, ANTHONY M
2381 SKYLINE DRIVE
BREA, CA 92821                                        P‐0047279 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
WARD, PATRICK D
442 S. REINWAY AVE
WATERFORD, CA 95386                                   P‐0047280 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ALANIZ, MARIE A
2900 GENERAL ANDERSON RD.
K 100
VANCOUVER, WA 98661                                   P‐0047281 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SALCIDO, ELIZA Y
1716 WILLOWBROOK DR.
MERCED, CA 95348                                      P‐0047282 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
BULLION, SUSIE Y
5700 WESTVIEW RD
AUSTIN, TX 78749                                      P‐0047283 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047284 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                      $5,000.00
CARR, CHARLES M
404 SHERMAN DRIVE
CARSON, CA 90746                                      P‐0047285 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0047286 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
RUSH, RENEE D
247 SALLY AVERY RD
DEKALB, MS 39328                                      P‐0047287 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, JOHNNY S
8192 W SCOTCHPINE LN
CRYSTAL RIVER, FL 34428                               P‐0047288 12/22/2017     TK Holdings Inc., et al.              $1,000,000,000.00                                                                              $1,000,000,000.00
BRIOLAT, ANNETTE M
ANNETTE M.BRIOLAT
13504 OAK ROAD
OTISVILLE, MI 48463                                   P‐0047289 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SKENANDORE SR, ROBERT J
1600 W SHAWANO AVE
212
GREEN BAY, WI 54303                                   P‐0047290 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047291 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SINGLER, TIMOTHY J
TIMOTHY J SINGLER
5428 MURDOCH AVE
SAINT LOUIS, MO 63109                                 P‐0047292 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MCDONALD, EMMA P
7045 HANSON RD
HANSON, KY 42413                                      P‐0047293 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
LUO, YAN
14739 YEARLING TER
ROCKVILLE, MD 20                                      P‐0047294 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00



                                                                                            Page 3020 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1186 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MENDOZA, IRMA L
IRMA MENDOZA
1237 CHATTAHOOCHEE DR
SAVANNAH, TX 76227                                    P‐0047295 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047296 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROSENGARTH, REBECCA L
222 CAROL DRIVE
NEW WILMINGTON, PA 16142                              P‐0047297 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHILA, KARIN L
504 TEN MILE CREEK RD
GERMANTOWN HILLS, IL 61548                            P‐0047298 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARP, ROBERT A
1329 TRAVIS DR
RICHMOND, KY 40475                                    P‐0047299 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, TRACY R
300 KENNEDY AVENUE
PITTSBURGH, PA 15214                                  P‐0047300 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, FREDRICK M
11520 CRESTRIDGE DRIVE
LOS ALTOS HILLS, CA 94024                             P‐0047301 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0047302 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAY, GAYLE
60 JEMA CT
IOWA CITY, IA 52246                                   P‐0047303 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, JR., HENRY
235 KEYSERTOWN ROAD
BOSWELL, PA 15531                                     P‐0047304 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYSON, KELLY
742 LINDSAY CIR
NORTH AURORA, IL 60542                                P‐0047305 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMER, TRACY L
1250 HARNEY AVE
OSHKOSH, WI 54901‐5439                                P‐0047306 12/26/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
US FOODS, INC.
BRYAN CAVE ATTN. LESLIE BAYLE
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047307 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABIAN‐ZOMORA, PETER
1339 N MARTEL AVE #4
LOS ANGELES, CA 90046                                 P‐0047308 12/26/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
GREENSPAN KAUFMA, JAN R
5413 TRENT STREET
CHEVY CHASE, MD 20815                                 P‐0047309 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047310 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WADLINGTON, NICHOLAS C
2149 SONORA ST.
POMONA, CA 91767                                      P‐0047311 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3021 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1187 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7611                           P‐0047312 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLER, TIM
5428 MURDOCH
SAINT LOUIS, MO 63109                                 P‐0047313 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047314 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DONNA M
3044 SYLVAN RD
AMBRIDGE, PA 15003                                    P‐0047315 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULLION, DAVID R
5700 WESTVIEW RD
AUSTIN, TX 78749                                      P‐0047316 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                                P‐0047317 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047318 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LONNING, LANCE
15326 GERARD DRIVE
ROLLA, MO 65401                                       P‐0047319 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CAROLYN B
723 KOPPLOW PL
SAN ANTONIO, TX 78221‐3050                            P‐0047320 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, JOEL A
126 RIVERVIEW DRIVE
SHEFFIELD, AL 35660                                   P‐0047321 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARODI, JOHN G
51 ISLAND WAY #902
CLEARWATER, FL 33767‐2250                             P‐0047322 12/22/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
GENERAL MOTORS
JOHNSON, MARVIN
13541 ARNOLD
REDFORD, MI 48239                                     P‐0047323 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALMOND, JAMES T
2229 WARD PKWY
FORT WORTH, TX 76110‐1713                             P‐0047324 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DI DIO, GARY M
18002 JUDICIAL WAY N
LAKEVILLE, MN 55044                                   P‐0047325 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, ROBERT M
820 STABLE RIDGE LANE
KIRKWOOD, MO 63122                                    P‐0047326 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047327 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOINER, BRENDA K
13394 POPE WATER VALLEY RD
WATER VALLEY, MS 38965                                P‐0047328 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3022 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1188 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SOFIA, YDALBERTO
492 EDGEFIELD PLACE
BRENTWOOD, CA 94513                                  P‐0047329 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASTON, ROBERT D
3003 STATE HWY 243
CANTON, TX 75103                                     P‐0047330 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUER, BETH A
411 WALNUT STREET
UNIT 7560
GREENCOVE SPRING, FL 32043‐3443                      P‐0047331 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMER, CAROLYN H
2112 WINTON ST.
MIDDLETOWN, OH 45044                                 P‐0047332 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KADIMI‐SKALLI, MOULAY M
2691 ANDERSON DR
HILLIARD, OH 43026                                   P‐0047333 12/22/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
SHAFFER, JUDITH C
152 BEARGRASS LN
KALISPELL, MT 59901                                  P‐0047334 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JAMES W
5461 JULIE ANN CT
BETTENDORF, IA 52722                                 P‐0047335 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, ARNOLD J
3919 PARK BLVD
SUITLAND, MD 20746                                   P‐0047336 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAISER, ROBERT M
820 STABLE RIDGE LN
KIRKWOOD, MO 63122                                   P‐0047337 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMAN, LYLE W
600 JAMES ST.
CLAYTON, NY 13624                                    P‐0047338 12/22/2017     TK Holdings Inc., et al.                     $8,263.00                                                                                    $8,263.00
PAUL, ANNIE S
110 E MARTIAL AVE APT 5212
LAFAYETTE, LA 70508                                  P‐0047339 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGEE, BRUCE E
11 ORCHID
LAHINA, HI 96761                                     P‐0047340 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047341 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTILLER, LISA R
BOX 54
ORCAS, WA 98280                                      P‐0047342 12/26/2017     TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
ELIZABETH JOSE, PARENT
CHILD, SM, A MINOR
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                  P‐0047343 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, THOMAS J
29219 GARRARD AVE
FRONTENAC, MN 55026                                  P‐0047344 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047345 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3023 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1189 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ROSS, PATTI
3250 NORMANDY WOODS DRIVE
APT. J
ELLICOTT CITY, MD 21043                                P‐0047346 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                      P‐0047347 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, STEVE
107 COBBLESTONE COURT
SAN ANTONIO, TX 78213                                  P‐0047348 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WILCOX, KATHY E
169 ORAM DRIVE
DOVER, NJ 07801                                        P‐0047349 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, DANA M
5526 S. 234TH PL
KENT, WA 98032                                         P‐0047350 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                      P‐0047351 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, LAUREN A
NO ADDRESS PROVIDED
                                                       P‐0047352 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                      P‐0047353 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACACIO, RICHARD
768 ELM AVE
SAN BRUNO, CA 94066‐3403                               P‐0047354 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRO, RICKY A
8647 ROUTE 25
SPRING GLEN, PA 17978                                  P‐0047355 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL, WILLIAM C
142 PINECREST ROAD
DURHAM, NC 27705                                       P‐0047356 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
JONES, KAREN K
P.O BOX 39055
10043 APPLETON ST
REDFORD, MI 48239                                      P‐0047357 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIZABETH JOSE, PARENT
CHILD, MM, A MINOR
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                    P‐0047358 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, JESHANAH
1237 E. 6TH ST. #103
LONG BEACH, CA 90802                                   P‐0047359 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, BRUCE H
4225 SOUTHWYCK DR
JANESVILLE, WI 53546‐2120                              P‐0047360 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIESKOWSKI, PEGGY J
1227 SOUTH COVE LANE
VESTAVIA HILLS, AL 35216                               P‐0047361 12/22/2017     TK Holdings Inc., et al.                   $200,000.00                                                                                  $200,000.00

                                                                                             Page 3024 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1190 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DE FOREST, JOANNE
1112 PROSPECT PL
BROOKLYN, NY 11213                                    P‐0047362 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, JESSICA B
250 W 21ST STREET
APT 8
NEW YORK, NY 10011                                    P‐0047363 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDLE, MARGARET B
5907 ANNAPOLIS STREET
HOUSTON, TX 77005                                     P‐0047364 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047365 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047366 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COCHRAN, WILLIAM J
75 LUFBERY CIRCLE
WILLIAMSON, GA 30292                                  P‐0047367 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEINE, RICHARD W
NO ADDRESS PROVIDED
                                                      P‐0047368 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, TIMOTHY G
16250 ASPEN LN
BILOXI, MS 39532                                      P‐0047369 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKENS, CYNTHIA E
1353 BRENTWOOD TRAIL.
BOLINGBROOK, IL 60490                                 P‐0047370 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, MARIO
34‐07 203RD STREET
BAYSIDE, NY 11361                                     P‐0047371 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACACIO, RICHARD A
768 ELM AVE
SAN BRUNO, CA 94066‐3403                              P‐0047372 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047373 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEFF, ANITA L
PO BOX 1382
LAKEPORT, CA 95453                                    P‐0047374 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACIURA, PAUL J
1424 E. MOUNTAIN ST
GLENDALE, CA 91207                                    P‐0047375 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOTTSTEIN, AMY L
2321 OCEAN PARK BLVD #B
SANTA MONICA, CA 90405                                P‐0047376 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, MIKE I
313 OLD BUCK SHOALS ROAD
MT. AIRY, NC 27030                                    P‐0047377 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047378 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3025 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1191 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KIM, KYONG D
30518 CANNES PLACE
CASTAIC, CA 91384                                     P‐0047379 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUMBLESON, DEBORAH
1203 OLD DUTCH ROAD
MANCHESTER, OH 45144                                  P‐0047380 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAJAMANI, ASHOK
2017 MAYFIELD AVE
SAN JOSE, CA 95130                                    P‐0047381 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCHTA, SANDRA K
1086 CRESTWOOD DRIVE
JASPER, IN 47546                                      P‐0047382 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDLE, STEVEN J
5907 ANNAPOLIS STREET
HOUSTON, TX 77005                                     P‐0047383 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COY, DAVID H
9500 SPRINGFIELD RD.
UNIT 12
POLAND, OH 44514                                      P‐0047384 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, BARBARA L
923 RAMBLING DRIVE
CATONSVILLE, MD 21228                                 P‐0047385 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, RICHARD
7725 GATEWAY
#2444
IRVINE, CA 92618                                      P‐0047386 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, JOSE R
515 N. SIESTA AVENUE
LA PUENTE, CA 91746                                   P‐0047387 12/26/2017     TK Holdings Inc., et al.                    $29,194.40                                                                                   $29,194.40
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047388 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, NAKIA K
2945 FRAZIER LANE
COLORADO SPRINGS, CO 80922                            P‐0047389 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ELIZABETH JOSE, PARENT
CHILD, EM, A MINOR
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                   P‐0047390 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, DIEGO
34‐07 203RD STREET
BAYSIDE, NY 11361                                     P‐0047391 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
STOCKTON, CATHY H
764 DOGWOOD DRIVE
MARTINSVILLE, VA 24112                                P‐0047392 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047393 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, DOROTHY M
PO BOX 888
LOCUST GROVE, GA 30248‐0888                           P‐0047394 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3026 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1192 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BENTLEY SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047395 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOWLER, DURKEE M
3180 LITTLE MOUNTAIN DR.
APT. A
SAN BERNARDINO, CA 92405                             P‐0047396 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, MERCEDES L
4115 W.TYLER RD
ALMA, MI 48801                                       P‐0047397 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGEE, BRUCE
11ORCHID
LAHINA, HI 96761                                     P‐0047398 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047399 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDLE, STEVEN J
5907 ANNAPOLIS STREET
HOUSTON, TX 77005                                    P‐0047400 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLZBERG, TODD M
5502 DUMFRIES DR
HOUSTON, TX 77096                                    P‐0047401 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYANCAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047402 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETAK, JEAN
1838 NW 94TH AVENUE
PLANTATION, FL 33322                                 P‐0047403 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, LUCIE
34‐07 203RD STREET
BAYSIDE, NY 11361                                    P‐0047404 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, MICHELLE T
5126 W. DRUMMOND
CHICAGO, IL 60639                                    P‐0047405 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN, JAMES J
P.O. BOX 274
TANNERSVILLE, NY 12485                               P‐0047406 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLISSIMO, ELIZABETH L
212 PENHURST DRIVE
PITTSBURGH, PA 15235‐5322                            P‐0047407 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRNE, JAMES R
320 GLENBROOK DR
ATLANTIS, FL 33462                                   P‐0047408 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSSER, JIL A
3828 WEISENBERGER RD
LEBANON, OH 45036                                    P‐0047409 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENCIA, AMY
4548 BRIDLE PATH WAY
FORT WORTH, TX 76244                                 P‐0047410 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORCH, CHARLES E
818 52ND STREET NE
WASHINGTON, DC 20019                                 P‐0047411 12/26/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00

                                                                                           Page 3027 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1193 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047412 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMPHREY, KYLIE M
3078 W ABRAHAM LN
PHOENIX, AZ 85027                                    P‐0047413 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MISKA, JASON
P.O. BOX 623
CHEROKEE, NC 28719                                   P‐0047414 12/26/2017     TK Holdings Inc., et al.                     $1,021.76                                                                                    $1,021.76
BRYAN CAVE LLP
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047415 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDBERG, RHONDA B
1210 WELLINGTON ST.
PHILADELPHIA, PA 19111                               P‐0047416 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDRICH, BRADLEY D
230 WOODLAND DR
DRIFTWOOD, TX 78619                                  P‐0047417 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLASPIE, RAYMOND E
502 CRESTWATER TRAIL
HOUSTON, TX 77082                                    P‐0047418 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLACHER, RICHARD
7568 S. SAN SAVINO WAY
MIDVALE, UT 84047                                    P‐0047419 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLMAN, MARIE E
2190 VAL VISTA DRIVE
CHINO VALLEY, AZ 86323                               P‐0047420 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRNE, REBECCA C
320 GLENBROOK DR
ATLANTIS, FL 33462                                   P‐0047421 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, GINA J
3700 E JEWELL AVE #507
DENVER, CO 80210                                     P‐0047422 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047423 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047424 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, KENNETH E
12222 NE 148TH STREET
LIBERTY, MO 64068                                    P‐0047425 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, JOAN M
125 BURNSIDE AVE
CRANFORD, NJ 07016‐2677                              P‐0047426 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALLMER, BARBARA
2825 VOGAY LANE
NORTHBROOK, IL 60062‐6112                            P‐0047427 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMP, DUANE
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047428 12/22/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
                                                                                           Page 3028 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1194 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                       P‐0047429 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALK, MARK F
435 DOUGLASS COURT
IOWA CITY, IA 52246‐5405                               P‐0047430 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANEY, JOSEPH E
1343 WALNUT ROAD
GATLINBURG, TN 37738                                   P‐0047431 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYERS, PAMELA S
PO BOX 1178
TAOS, NM 87571                                         P‐0047432 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTENSEN, SIGURD W
NO ADDRESS PROVIDED
                                                       P‐0047433 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FROSCHAUER, JOHN
2015 SPRINGCRESS DRIVE
MCKINNEY, TX 75070                                     P‐0047434 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, JR., RAY C
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                    P‐0047435 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                      P‐0047436 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTUNEZ, FRANCISCO J
331 N. 7TH ST.
KANSAS CITY, KS 66101                                  P‐0047437 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARYU, DAVID R
PO BOX 548
INDIAN HILLS, CO 80454                                 P‐0047438 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORCH, CHARLES E
818 52ND STREET NE
WASHINGTON, DC 20019                                   P‐0047439 12/26/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
BYRNE, JAMES R
320 GLENBROOK DR
ATLANTIS, FL 33462                                     P‐0047440 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATHER, SUZANNE L
P O BOX 187
JONES, OK 73049                                        P‐0047441 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                      P‐0047442 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBEER, LINDA S
1393 LARKSPUR COURT
WOODBURY, MN 55129                                     P‐0047443 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEEMAN, LU A
PO BOX 799
FRISCO, CO 80443‐0799                                  P‐0047444 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETAK, BERNIE
1838 NW 94TH AVENUE
PLANTATION, FL 33322                                   P‐0047445 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3029 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1195 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LYMAN, BRANDON J
8307 N.W. 58TH. PL.
TAMARAC, FL 33321                                     P‐0047446 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOCH, DONNA A
9 SACRED HEART LANE
REISTERSTOWN, MD 21136                                P‐0047447 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRNE, JAMES R
320 GLENBROOK DR
ATLANTIS, FL 33462                                    P‐0047448 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047449 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURRY, JILL A
1204 58TH STREET
WEST DES MOINES, IA 50266                             P‐0047450 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWED, JIMMY A
2937 EGRET WALK TERRACE SOUTH
JACKSONVILLE, FL 32226                                P‐0047451 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047452 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, LAWRENCE
P O BOX 115
PUTNEY, VT 05346‐0115                                 P‐0047453 12/26/2017     TK Holdings Inc., et al.                      $381.21                                                                                       $381.21
REYNOLDS, DANA C
724 EPSON DOWNS CT
HENRICO, VA 23229                                     P‐0047454 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERES, CICI
NO ADDRESS PROVIDED
                                                      P‐0047455 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARYU, DAVID R
PO BOX 548
INDIAN HILLS, CO 80454                                P‐0047456 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, JR., HENRY
235 KEYSERTOWN ROAD
BOSWELL, PA 15531                                     P‐0047457 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANCO NAVARRO, JORGE A
75 MAPLEWOOD AVE
MAPLEWOOD, NJ 07040                                   P‐0047458 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFITH, PIERRE
1535 N LAS PALMAS AVE
APT 20
LOS ANGELES, CA 90028                                 P‐0047459 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 606601                                    P‐0047460 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOVSEPIAN, VIOLETTE H
P.O. BOX 5846
GLENDALE, CA 91221                                    P‐0047461 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047462 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3030 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1196 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ORTIZ, STEPHEN R
156 CHALBURN RD
VESTAL, NY 13850                                      P‐0047463 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA OF NANUET
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047464 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKULA, LINDA J
23 FOREST ST
WILBRAHAM, MA 01095                                   P‐0047465 12/22/2017     TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
MISHLER, TOMI OLIVIA
3066 N. PIERCE DR.
SOLSBERRY, IN 47459                                   P‐0047466 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRABOWSKI, CATHLEEN
8312 BRENTWOOD DR
OLMSTED FALLS, OH 44138                               P‐0047467 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISHIKAWA, TOSHIYUKI
2410 PLAZA DE VISTA
FULLERTON, CA 92833                                   P‐0047468 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, JAMES P
NO ADDRESS PROVIDED
                                                      P‐0047469 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAINES, WILLIAM C
685 W MENDOCINO AVENUE
STOCKTON, CA 95204                                    P‐0047470 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, EULIS
182 WESTWOOD DR
NANCY, KY 42544                                       P‐0047471 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047472 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047473 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGE, DEREK B
19832 MERRYHILL STREET
SANTA CLARITA, CA 91351                               P‐0047474 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABOL, SUSAN
7665 DAGGETT ROAD
GIRARD, PA 16417‐8818                                 P‐0047475 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JOSEPHINE
750 DECOSTA LN.
ORANGEBURG, SC 29115                                  P‐0047476 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSBY, STEVEN P
10810 N 91ST AVE LOT 13
PEORIA, AZ 85345                                      P‐0047477 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORROEL, RAMIRO R
800 WEST 1ST STREET #401‐12
LOS ANGELES, CA 90012                                 P‐0047478 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTENSEN, SIGURD W
103 W DAMASCUS ROAD
OAK RIDGE, TN 37830                                   P‐0047479 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3031 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1197 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUNTER, LISA M
535 SKYLINE DR
HORTON, MI 49246                                    P‐0047480 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEMING, RICHARD
13830 STEARNS CT
GRAND HAVEN, MI 49417                               P‐0047481 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRINGTON, CHERYL
8311 MILANO DRIVE
HUNTINGTON BEACH, CA 92646                          P‐0047482 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIBERIAN, SOFIA D
1515 SOUTH B STREET
SAN MATEO, CA 94402                                 P‐0047483 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIN, JOHN T
9 SACRED HEART LN
REISTERSTOWN, MD 21136                              P‐0047484 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISHIKAWA, TOSHIYUKI
2410 PLAZA DE VISTA
FULLERTON, CA 92833                                 P‐0047485 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHIAGO, IL 60018                                    P‐0047486 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLMAN, MARIE E
2190 VAL VISTA DRIVE
CHINO VALLEY, AZ                                    P‐0047487 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, JANE E
1920 WESTRIDGE CIRCLE
STILLWATER, MN 55082                                P‐0047488 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABOL, SUSAN
7665 DAGGETT ROAD
GIRARD, PA 16417‐8818                               P‐0047489 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIDAY, MARY M
2322 GRAVES ROAD
MARYVILLE, TN 37803‐4300                            P‐0047490 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSBY, STEVEN P
10810 N 91ST AVE LOT 13
PEORIA, AZ 85345                                    P‐0047491 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, EULIS
182 WESTWOOD DR
NANCY, KY 42544                                     P‐0047492 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOERSTER, MARGARET A
29 GLEN AWR DRIVE
EWING
EWING, NJ 08618                                     P‐0047493 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, MARTHA V
309 M STREET
MT. LAKE PARK, MD 21550                             P‐0047494 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIPSEN, SHANNON L
9700 ABBEYWOOD VILLAGE WAY
LOUISVILLE, KY 40241                                P‐0047495 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIERSTAD, KEITH B
18074 SAGEBRUSH WAY
BRIGHTON, CO 80603‐9418                             P‐0047496 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMMON, DEBORAH J
80 SUMMIT AVE
BUTLER, NJ 07405‐1618                               P‐0047497 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3032 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1198 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEVY, STEVEN M
1900 SW RIVER DR UNIT 1006
PORTLAND, OR 97201                                   P‐0047498 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERRIN‐BLANCHARD, CHERYL
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0047499 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALFA ROMEO FIAT FAYETTEVILE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047500 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYLE, CHRISTINE E
PO BOX 562
WINSTED, CT 06098                                    P‐0047501 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTH, SANDRA
1172 SANTA OLIVIA ROAD
CHULA VISTA, CA 91913                                P‐0047502 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUU, STEVEN
1644 KLIPSPRINGER DRIVE
SAN JOSE, CA 95124                                   P‐0047503 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLEN, SHERIDA M
4427 S.WABASH AVE
CHICAGO, IL 60653                                    P‐0047504 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSARL, DANA G
17114 FREEDOM DR
SAME
ATHENS, AL 35613                                     P‐0047505 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISHLER, TOMI OLIVIA
3066 N. PIERCE DR.
SOLSBERRY, IN 47459                                  P‐0047506 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, TIMOTHY J
33 PEACHTREE LANE
ROSLYN HEIGHTS, NY 11577                             P‐0047507 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOYE, KEN M
5835 SUNSET TRAIL
PEYTON, CO 80831                                     P‐0047508 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, LETITIA B
4701 MANNIX RD
DURHAM, NC 27704                                     P‐0047509 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, NICOLINA A
7615 213TH STREET EAST
BRADENTON, FL 34202                                  P‐0047510 12/26/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
POEPPING, SCOTT A
261 125 ST NW
RICE, MN 56367                                       P‐0047511 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADVANCED TRAINING & REHAB LLC
HOFMAN, DONNA E
17733 HORNBEAN DR
CHESTERFIELD, MO 63005                               P‐0047512 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, EULIS
182 WESTWOOD DR
NANCY, KY 42544                                      P‐0047513 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, TERRY A
269 N MONTEREY FARMS CV
COLLIERVILLE, TN 38017‐4881                          P‐0047514 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3033 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1199 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FULSON, RICHARD A
PO BOX 383
ATOKA, OK 74525                                      P‐0047515 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRINTZENHOFF, STEFANA A
5980 COZZENS STREET
SAN DIEGO, CA 92122‐3736                             P‐0047516 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTORS‐SH, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0047517 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI EATONTOWN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFILED HILLS, MI 48302                           P‐0047518 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLANDELLI, MADELINE L
47 LEFKE LANE
WHIPPANY, NJ 07981                                   P‐0047519 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIRCHALL, PATRICIA A
237 OLD ROUTE 209
PO BOX 243
NAPANOCH, NY 12458                                   P‐0047520 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON NISSAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047521 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADEBAUGH, ZANETA A
613 NORTH CARBON STREET
GIRARD, KS 66743‐1023                                P‐0047522 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI CHANTILLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047523 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDIT BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047524 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VECCHIO, ROBERT J
PEROTTI LAW OFFICE
57 EAST WASHINGTON ST
CHAGRIN FALLS, OH 44022                              P‐0047525 12/22/2017     TK Holdings Inc., et al.                    $85,000.00                                                                                   $85,000.00
MOORE, PASCAL
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047526 12/22/2017     TK Holdings Inc., et al.                   $400,000.00                                                                                  $400,000.00
BMW OF AUSTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047527 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY EDISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047528 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOEHRING, DEAN SR. A
PO BOX 212
NEKOOSA, WI 54457‐0212                               P‐0047529 12/22/2017     TK Holdings Inc., et al.                    $25,721.00                                                                                   $25,721.00

                                                                                           Page 3034 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1200 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0047530 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CASTELO, LEE C
19 S. FRANKLIN CIRCLE
GREENWOOD VILLAG, CO 80121                            P‐0047531 12/22/2017     TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
AUDI CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047532 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UNITED BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047533 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0047534 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AKERS III , VICTOR B
10737 E SCOPA TRL
SCOTTSDALE, AZ 85262                                  P‐0047535 12/22/2017     TK Holdings Inc., et al.                     $7,171.93                                                                                     $7,171.93
COALSON, KAREN D
1221 OLD ECCLES RD.
BECKLEY, WV 25801                                     P‐0047536 12/22/2017     TK Holdings Inc., et al.                    $75,000.00                                                                                    $75,000.00
ACURA TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047537 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BMW NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047538 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLS, DIANNA M
1339 12TH STREET
LOS OSOS, CA 93402                                    P‐0047539 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARDER, BEVERLY R
P. O. BOX 810474
BOCA RATON, FL 33481                                  P‐0047540 12/26/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                    $50,000.00
COOK, DOUGLAS M
19216 E TWIN CREEKS DR
OWASSO, OK 74055                                      P‐0047541 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DENNIS, DEREK W
101 BRAEMAR DR.
HENDERSONVILLE, NC 28791                              P‐0047542 12/26/2017     TK Holdings Inc., et al.                     $4,600.00                                                                                     $4,600.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047543 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
OYLER, GLEN E
2803 WAGNER HEIGHTS RD
STOCKTON, CA 95209                                    P‐0047544 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PANTONI, TRACY
109 RIDGEMONT DRIVE
CRANBERRY TWP, PA 16066                               P‐0047545 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, CHARLES J
P.O. BOX 368
MARCO ISLAND, FL 34146                                P‐0047546 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3035 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1201 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
CLEVELAND, ROBERT E
823 FORREST GLEN DRIVE
OLD HICKORY, TN 37138                                 P‐0047547 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RENNER, BARBARA R
236 HUNTINGTON DRIVE
CHAPEL HILL, NC 27514                                 P‐0047548 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ANSIER, DANIEL S
PO BOX 1906
FOLSOM, CA 95763                                      P‐0047549 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047550 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
PAGE, MITCH
14152 LEDGEWOOD WAY
CARMEL, IN 46032                                      P‐0047551 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAG, IL 60601                                      P‐0047552 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COASTAL BEND RENT A CAR, INC
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                    P‐0047553 12/26/2017     TK Holdings Inc., et al.                  $1,403,246.30                                                                                $1,403,246.30
WEBSTER, MONIQUE
28927 CONCAN CROSSING CT
KATY, TX 77494                                        P‐0047554 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERSTEIN, GINA
NO ADDRESS PROVIDED
                                                      P‐0047555 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BURROUGHS, GRISELDA D
24 LINWOOD DRIVE
BLOOMFIELD, CT 06002‐1706                             P‐0047556 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BANKS, MARK
97 BIXBY HILL ROAD
ESSEX JUNCTION, VT 05452                              P‐0047557 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENBLUM, JOE B
18 HORSESHOE LANE
MIDDLETOWN, CT 06457                                  P‐0047558 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047559 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
BAYAZID, BASSAM
16201 BLUEJACKET STREET
OVERLAND PARK, KS 66221                               P‐0047560 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUMACHER EUROPEAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047561 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JANAIRO, ANTHONY C
2506 N RICHMOND ST
CHICAGO, IL 60647‐2620                                P‐0047562 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0047563 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3036 of 3671
                                                  Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1202 of 1836
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
BROWN, SUSANNA M
2506 N RICHMOND ST.
CHICAGO, IL 60647‐2620                                  P‐0047564 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                              P‐0047565 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISH, REBECCA M
5315 SAINT MAWES CT.
FREDERICK, MD 21703                                     P‐0047566 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047567 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, MIGUEL
NO ADDRESS PROVIDED
                                                        P‐0047568 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047569 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MCCOMAS, SHARON E
4151 WINNINGHAM ROAD
CREWE, VA 23930                                         P‐0047570 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLUM, JOE B
18 HORSESHOE LANE
MIDDLETOWN, CT 06457                                    P‐0047571 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPE, PERRY L
NO ADDRESS PROVIDED
                                                        P‐0047572 12/26/2017     TK Holdings Inc., et al.                        $85.08                                                                                       $85.08
MYERS, MAYRA C
6 DEBORAH COURT
POTOMAC, MD 20854                                       P‐0047573 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNING, RAQUEL V
13528 MARQUAM RD
MOUNT ANGEL, OR 97362                                   P‐0047574 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047575 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MUGRIDGE, PAUL T
2815 CANYON DRIVE
PEARLAND, TX 77584                                      P‐0047576 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047577 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERNIMONT, LEAH R
123 CIMARRON RD
APPLE VALLEY, MN 55124                                  P‐0047578 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ELBERT
6100 LONGRIDGE AVE
VAN NUYS, CA 91401                                      P‐0047579 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                              Page 3037 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1203 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
5 STAR CAR RENTAL INC
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                  P‐0047580 12/26/2017     TK Holdings Inc., et al.                   $575,744.80                                                                                  $575,744.80
BRITT, CHARLES R
85 WYLIE CREEK BLVD
BOZEMAN, MT 59718                                   P‐0047581 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULPEPPER, OLIVIA E
241 LONGSTREET RD APT 16
WILLIS, TX 77378                                    P‐0047582 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0047583 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
COUTURIER, ROBERT S
28033 CONCORD AVE
SANTA CLARITA, CA 91384                             P‐0047584 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK. ST. STE. 4300
CHICAGO, IL 60601                                   P‐0047585 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMEC, RICHARD W
33115 OCEAN RIDGE
DANA POINT, CA 92629                                P‐0047586 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AL HAMAMI, MUQDAD M
2504 SUNFLOWER ST.
COLUMBIA, MO 65202                                  P‐0047587 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHN, ELLEN B
7 GIBBS AVE
NEWPORT, RI 02840                                   P‐0047588 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0047589 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ESCHENFELDER, JOAN R
4915 ALAN AVENUE
SAN JOSE, CA 95124                                  P‐0047590 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0047591 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, CARL
14004 BURNING BUSH LANE
SILVER SPRING, MD 20906                             P‐0047592 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISH, REBECCA M
5315 SAINT MAWES CT.
FREDERICK, MD 21703                                 P‐0047593 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIANT, JASMINE A
MURRAY DARNELL & ASSOCIATES
1540 N. BROAD ST.
NEW ORLEANS, LA 70119                               P‐0047594 12/26/2017     TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
WILLIAMS, MARC A
2360 PASEO DE LAURA #15
OCEANSIDE, CA 92056                                 P‐0047595 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3038 of 3671
                                                  Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1204 of 1836
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                           Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                    Amount
MARTIN, BOBBY J
712 BELLEVUE STREET
CLINTON, MS 39056                                       P‐0047596 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL, SHONDA
3800 COLONNADE PARKWAY
SUITE 330
BIRMINGHAM, AL 35243                                    P‐0047597 12/22/2017     TK Holdings Inc., et al.                  $20,000,000.00                                                                               $20,000,000.00
WILSON, WALTER J
333 W. BROADWAY AVE.
SUITE 200
LONG BEACH, CA 90802                                    P‐0047598 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BURTON, ANNETTE
P.O. BOX 9212
HORSESHOE BAY, TX 78657                                 P‐0047599 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
O'BOYLE, DAVID M
8027 BRITTANY PLACE
PITTSBURGH, PA 15237‐6302                               P‐0047600 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PIERCE, HAROLD W
3000 COURT ST.
SYRACUSE, NY 13208                                      P‐0047601 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KASS, PATTI
25‐B HILLSIDE TERRACE
WHITE PLAINS, NY 10601                                  P‐0047602 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
AUDI STEVENS CREEK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                              P‐0047603 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SCHWEPPE, PAUL H
393 FAIRVIEW RD
WESTBROOK, CT 06498                                     P‐0047604 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BREWER, REX A
342 MAYFIELD DR.
BRISTOL, TN 37620                                       P‐0047605 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GRACKA, BARBARA
401 W FIRST ST # 337
SANTA ANA, CA 92707                                     P‐0047606 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BEACH, JOHNNIE
19522 CANEY AVE
CARSON, CA 90746                                        P‐0047607 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLLIZZE, ROBERT M
1336 TWIN OAK CT
FORT COLLINS, CO 80525                                  P‐0047608 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BROUSSARD, SAUNDRA J
5703 SANDY HOOK LANE
ARLINGTON, TX 76018                                     P‐0047609 12/26/2017     TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
CARSON, ANESIA C
NO ADDRESS PROVIDED
                                                        P‐0047610 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047611 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCOMAS, KELSNEY L
4151 WINNINGHAM ROAD
CREWE, VA 23930                                         P‐0047612 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                              Page 3039 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1205 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HAMMOCK, JANETTA M
2024 SYCAMORE DRIVE
BEDFORD HEIGHTS, OH 44146                             P‐0047613 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, JOSEPH P
2870 SHANNON DRIVE
SOUTH SAN FRANCI, CA 94080                            P‐0047614 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIERNEY, PATRICIA A
23 CEDRIC ROAD
CENTERVILLE, MA 02632                                 P‐0047615 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCHIEL, JOHN H
P. O. BOX 1182
OCEAN SPRINGS, MS 39566                               P‐0047616 12/26/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
LIM, KWANG H
29 ARROYO VIEW CIR.
BELMONT, CA 94002                                     P‐0047617 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
GALEWSKI, CHRISTOPHER R
W20536 MCKEETH DRIVE
GALESVILLE, WI 54630                                  P‐0047618 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAKA, RILLA M
2004 WOODS COVE
ROUND ROCK, TX 78681                                  P‐0047619 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
ROSEMONT, IL 60018                                    P‐0047620 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HESTER, EVELYN L
2520 GRAVES RD # 201
TALLAHASSEE, FL 32303                                 P‐0047621 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, WANDA N
781‐11 MONTCLAIR DRIVE
CLAYMONT, DE 19703                                    P‐0047622 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALDANA, ANDREA
809 N. SANGA RD.
CORDOVA, TN 38018                                     P‐0047623 12/26/2017     TK Holdings Inc., et al.                    $49,740.17                                                                                   $49,740.17
MILLER, GAYE A
1990 RED OAK DRIVE
PLOVER, WI 54467                                      P‐0047624 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, GEORGE W
1113 MCCLELLAN ST
PHILADELPHIA, PA 19148                                P‐0047625 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047626 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARBIR, JEFFREY S
56661 ABERDEEN DR
SHELBY TOWNSHIP, MI 48316‐5807                        P‐0047627 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT E
11501 SMALL DR.
BALCH SPRINGS DR, TX 75180‐2731                       P‐0047628 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047629 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                            Page 3040 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1206 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TEDESCUCCI, ANTHONY M
14 WENTWORTH ROAD
PEABODY, MA 01960                                    P‐0047630 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ALBERT C
6 DEBORAH COURT
POTOMAC, MD 20854                                    P‐0047631 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUKHARINA, LADA
12 TULIP TREE LN
NORWALK, CT 06851                                    P‐0047632 12/26/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
DENISON, LINDA G
214 UTAH ST
SHERMAN, TX 75090                                    P‐0047633 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADEBAUGH, ZANETA A
613 NORTH CARBON STREET
GIRARD, KS 66743‐1023                                P‐0047634 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047635 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EGAN‐PEREZ, CHRISTINA F
6 EAST 2ND STREET
2
HUNTINGTON STATI, NY 11746‐1407                      P‐0047636 12/22/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
SMALL, CRAIG
7140 OLD US HIGHWAY 45
BOAZ, KY 42027‐9611                                  P‐0047637 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047638 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUERTA, CRISTIAN O
4280 E OCOTILLO DESERT TRAIL
TUCSON, AZ 85706                                     P‐0047639 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FINCK, BRANDY L
40 COUNTRY LANE
PITTSTON, ME 04345                                   P‐0047640 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HESTER, KIORA T
608 MARK DR
TALLAHASSEE, FL 32312                                P‐0047641 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047642 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WILLIS, CAROL J
125 NORTH BONNIE BRAE STREET
LOS ANGELES, CA 90026                                P‐0047643 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, KELLY E
2477 SENECA DRIVE
TROY, OH 45373                                       P‐0047644 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUBER, VICKI
189 OAKVIEW AVE
FARMINGDALE, NY 11735                                P‐0047645 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047646 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3041 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1207 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0047647 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KEY ENVIRONMENTAL INC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                             P‐0047648 12/26/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
BARLEY, JENNIFER A
4971 LANCASTER HILLS DR.
APT. #199
CLARKSTON, MI 48346                                 P‐0047649 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWIE, KAREN F
3478 SOUTHWOOD COURT
DAVIE, FL 33328                                     P‐0047650 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, LAURA E
1620 WAKEFIELD WAY
SACRAMENTO, CA 95822                                P‐0047651 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0047652 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0047653 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, CARL
14004 BURNING BUSH LANE
SILVER SPRING, MD 20906                             P‐0047654 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEEKEN, DENNIS A
40897 DR 719
CAMBRIDGE, NE 69022                                 P‐0047655 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0047656 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
N/A
DURANTE, FRANK E
2881 KNOXVILLE CT
HENDERSON, NV 89052‐6976                            P‐0047657 12/26/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
KEIFFER, BEVERLY A
1083 WATERFORD DE
DALLAS, TX 75218                                    P‐0047658 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKHAM, SONJA S
1006 NEW CHESTER CT
APEX, NC 27502                                      P‐0047659 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEEKEN, DENNIS A
40897 DR 719
CAMBRIDGE, NE 69022                                 P‐0047660 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUCASSE, DAVID A
P.O. BOX 491
416 OAK STREET
COATESVILLE, PA 19320                               P‐0047661 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEATON, ERIN E
3276 HAWICK COMMONS DRIVE
CONCORD, NC 28027                                   P‐0047662 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3042 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1208 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047663 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MACHADO, MARK A
707 BELLE POINT DRIVE
MOUNT PLEASANT, SC 29464                             P‐0047664 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIRHART, EMILY A
3670 PIERCE ST. NE
MINNEAPOLIS, MN 55418                                P‐0047665 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIVERS, OSCAR
4769 GLASTONBURY CIRCLE
RICHMOND HEIGHTS, OH 44143                           P‐0047666 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPINSKI, GISELE
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047667 12/22/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
MORALES, JAZMINE
PO BOX 8223
READING, PA 19604                                    P‐0047668 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047669 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SVENNEBY, SHELLEY
109 N BERKELEY AVE
FULLERTON, CA 92831                                  P‐0047670 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUBBS, KERRY L
312 CREST POINTE S
BREMEN, GA 30110                                     P‐0047671 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, MONICA L
2928 HAVEN ST
LOS ANGELES, CA 90032                                P‐0047672 12/26/2017     TK Holdings Inc., et al.                     $9,995.00                                                                                    $9,995.00
BERGERON, JOAN M
4421 MEADOWBROOK DR.
BRYAN, TX 77802                                      P‐0047673 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047674 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HELLAMS, LUVENIA N
9405 KINGS PARADE BOULEVARD
CHARLOTTE, NC 28273                                  P‐0047675 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, CARL
14004 BURNING BUSH LANE
SILVER SPRING, MD 20906                              P‐0047676 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENGO, JOHN W
108 ELM COURT
DOWNINGTOWN, PA 19335                                P‐0047677 12/26/2017     TK Holdings Inc., et al.                     $3,209.00                                                                                    $3,209.00
OYEWO, ANTHONY A
1509 CHARLES AVE APT #B
ST.PAUL, MN 55104                                    P‐0047678 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANETTEN, PAMELA A
5861 SE WINDSONG LN
STUART, FL 34997                                     P‐0047679 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3043 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1209 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
AUSTRIAN MOTORS, LTD
627 14TH STREET NW
ATLANTA, GA 30318                                     P‐0047680 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, CARLOS E
2809 ALCOTT LANE
AUSTIN, TX                                            P‐0047681 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047682 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GRUBER, VICKI
189 OAKVIEW AVE
FARMINGDALE, NY 11735                                 P‐0047683 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047684 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADKINS, DELAINE S
285 PARK MEADOWS DR
YELLOW SPRINGS, OH 45387                              P‐0047685 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORELLI, MILLIE J
8002 QUIRT ST.
SAN ANTONIO, TX 78227                                 P‐0047686 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARLING, LESLIE L
521 N DEXTER DRIVE
LANSING, MI 48910                                     P‐0047687 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047688 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWLEY, IVA C
649 BROOKLINE ST
ATLANTA, GA 30310                                     P‐0047689 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0047690 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
EFIRD, JR., CHARLES M
213 PARALLEL DRIVE
HARRISBURG, NC 28075                                  P‐0047691 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047692 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIVERS, OSCAR
NO ADDRESS PROVIDED
                                                      P‐0047693 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAPLE, TOBY A
29910 48TH PL SOUTH
AUBURN, WA 98001                                      P‐0047694 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, CARL
14004 BURNING BUSH LANE
SILVER SPRING, MD 20906                               P‐0047695 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACACIO, RICHARD
768 ELM AVE
SAN BRUNO, CA 94066‐3403                              P‐0047696 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3044 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1210 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047697 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AUDI TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047698 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TIRSCHWELL, PERRY
31 HUDSON DRIVE
DOBBS FERRY, NY 10522‐1180                           P‐0047699 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
THOESEN, ROBERT J
13404 PINNACLE VIEW PL NE
ALBUQUERQUE, NM 87112                                P‐0047700 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHRISTIAN, DENNIS D
616 MAGNOLIA LN
NASHVILLE, TN 37211                                  P‐0047701 12/26/2017     TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
TEDESCUCCI, ANTHONY M
14 WENTWORTH ROAD
PEABODY, MA 01960                                    P‐0047702 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZEMBOWER, HILARY A
335 MCCLAIN RD
ENON VALLEY, PA 16120                                P‐0047703 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANDERS CHRYSLER JEEP DODGE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047704 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GARCIA, JENNIFER
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047705 12/22/2017     TK Holdings Inc., et al.                  $4,500,000.00                                                                                $4,500,000.00
NAGATANI, JOAN I
12432 RAINIER DR
BURLINGTON, WA 9833‐2792                             P‐0047706 12/22/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
HENDRY, JOHN R
12453 DAMASCO CT
SAN DIEGO, CA 92128‐1308                             P‐0047707 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMASTER, NANCY J
1935 MOON LAKE CT.
BAKERSFIELD, CA 93314‐5234                           P‐0047708 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUDSON CHRYSLER JEEP DODGE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047709 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASZCZAK, CHRISTINE
18 SCHYLER DRIVE
POUGHKEEPSIE, NY 12603                               P‐0047710 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HONDA OF DANBURY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047711 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ORTIZ, JUAN
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047712 12/22/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                   $500,000.00

                                                                                           Page 3045 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1211 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCCREADY, LINDA
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047713 12/22/2017     TK Holdings Inc., et al.                   $350,000.00                                                                                  $350,000.00
AUDI SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047714 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047715 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANDENBURG, JOHN J
PO BOX 151
WEST GROTON, MA 01472                                P‐0047716 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER FAMILY COMPANY, INC. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0047717 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACURA OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047718 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, DOUGLAS M
2984 WEAVERS CHAPEL RD.
LITTLETON, NC 27850                                  P‐0047719 12/22/2017     TK Holdings Inc., et al.                    $41,800.08                                                                                   $41,800.08
HONDA OF MENTOR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047720 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047721 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOZZO, VALERIE A
258 FAIRFIELD AVENUE
TONAWANDA, NY 14223                                  P‐0047722 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, PATRICIA H
P.O. BOX 843
RATON, NM 87740                                      P‐0047723 12/22/2017     TK Holdings Inc., et al.                      $504.80                                                                                       $504.80
HONDA OF SPRING
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047724 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEVROLET OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047725 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLAND, BARBARA A
PO BOX 2772
VIRGINIA BEACH, VA 23450                             P‐0047726 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEVY CARDILLAC OF TURNERVILL
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047727 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3046 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1212 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
JAGUAR LAND ROVER ANNAPOLIS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047728 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HONDA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047729 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VASILAS, ELAINE
15 INDIAN WOODS DR. NE
RYDAL, GA 30171‐1646                                 P‐0047730 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ATLANTA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047731 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUESADA, ANTOINETTE
63 BALDWIN LANE
PORT LUDLOW, WA 98365                                P‐0047732 12/22/2017     TK Holdings Inc., et al.                   $175,000.00                                                                                   $175,000.00
ROBINSON, NANCY L
545 HARVEST DR
HARRISBURG, PA 17111                                 P‐0047733 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, RACHEL
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047734 12/22/2017     TK Holdings Inc., et al.                  $1,500,000.00                                                                                $1,500,000.00
WASHINGTON, DOROTHY
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047735 12/22/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                   $500,000.00
JAGUAR PARAMUS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047736 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CENTRAL FLORIDA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047737 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HONDA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047738 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STARKS, MICHAEL L
22 WEST DRIVE
CHESTERFIELD, MO 63017‐0772                          P‐0047739 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TEMPE HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047740 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MINI OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047741 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BMW OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047742 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3047 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1213 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STITZ, DAVID D
50590 NECTAREO
LA QUINTANA, CA 92253                                P‐0047743 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOB HOWARD NISSAN, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0047744 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGATANI, JOAN I
12432 RAINIER DR
BURLINGTON, WA 98233‐2792                            P‐0047745 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MERCADO, GLORIA J
2133 DESCANSO DR.
CALEXICO, CA 92231                                   P‐0047746 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL PALM TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047747 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, WILLIAM A
1217 SAINT EMILION COURT
SOUTHLAKE, TX 76092‐4617                             P‐0047748 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, CHRISTOPHER
15119 CAVALIER RISE
TRUCKEE, CA 96161                                    P‐0047749 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047750 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYLE, RICHARD J
4335 CROFT CIRCLE
SYRACUSE, NY 13215‐1352                              P‐0047751 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILLIGOSS, EDWARD A
708 BIRDSALL ST
HOUSTON, TX 77007                                    P‐0047752 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUSQUET, GREGORY J
44565 WHITE PINE CIRCLE EAST
NORTHVILLE, MI 48168                                 P‐0047753 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
SALAS, MONICA M
1311 CLAYTON ROAD
SAN JOSE, CA 95127                                   P‐0047754 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRE, JESSE M
1950 BAKER RD
DEXTER, MI 48130                                     P‐0047755 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, AMY E
17830 BALDWIN FARMS PLACE
APT#715
ROBERTSDALE, AL 36567                                P‐0047756 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYMEL, ERIN M
407 S. GATEHOUSE DRIVE
APT. B
METAIRIE, LA 70001                                   P‐0047757 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047758 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3048 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1214 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
BROWN, NICHOLAS R
537 HILLANDALE DRIVE
JACKSON, MS 39212                                    P‐0047759 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PETRE, JESSE M
1950 BAKER RD
DEXTER, MI 48130                                     P‐0047760 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALVAREZ, THYRIA
4517 SANGAMORE RD
APT 201
BETHESDA, MD 20816                                   P‐0047761 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MPRRIS, KEVIN L
1367 WEST CLARK ST.
SPRINGFIELD, OH 45506                                P‐0047762 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FRIES, DAVID L
1902 MAPLE GLEN DR
PLAINFIELD, IL 60586                                 P‐0047763 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047764 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GERBER, RICHARD P
1300 PARK NEWPORT, APT.310
NEWPORT BEACH, CA 92660‐5032                         P‐0047765 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVIS, SEAN M
2312 LAKE CIRCLE DRIVE
ELDERSBURG, MD 21784                                 P‐0047766 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRIANGLE TOYOTA DE SAN JUAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047767 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EL MALIKI, ASMAA
102 LAMARCK DR.
FORT WASHINGTON, MD 20744                            P‐0047768 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KEARNY MESA ACURA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047769 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROAD TESTED PARTS, INC DBA
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0047770 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CASTLEBERRY, AMBER
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047771 12/22/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
HABIB, SOPHIE A
155 CHURCH STREET
APT 26
MANVILLE, RI 02838                                   P‐0047772 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOOSVELDT, THERESA S
PO BOX 2251
SUMNER, WA 98390                                     P‐0047773 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURE SHORE INC
THOMPSON, TAMMIE
15119 CAVALIER RISE
TRUCKEE, CA 96161                                    P‐0047774 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3049 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1215 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PENA, JOE A
JOE PENA
1275 W YVONNE LANE
TEMPE, AZ 85284                                       P‐0047775 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRE, JESSE M
1950 BAKER RD
DEXTER, MI 48130                                      P‐0047776 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047777 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIDALGO, PAUL
PO BOX 706
HOOKER, OK 73945                                      P‐0047778 12/26/2017     TK Holdings Inc., et al.                    $85,000.00                                                                                   $85,000.00
ARROYO, ROSEMARIE Y
4421 LANTANA AVE.
SACRAMENTO, CA 95824                                  P‐0047779 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEIER, JEFFREY
PO BOX 1014
1440 OVERLAND TRAILS DR.
WASHINGTON, UT 84780                                  P‐0047780 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLOWAY, STEVEN R
7621 HERMITAGE PLACE
FORT WAYNE, IN 46815                                  P‐0047781 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARDINGER, ALEXANDRA V
2317 OLD MAPLE COURT
ELLICOTT CITY, MD 21042                               P‐0047782 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMMEL, SUSAN B
2204 PARMENTER ST
MIDDLETON, WI 53562                                   P‐0047783 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTHRAN, ANDREA S
127 IONSBOROUGH STREET
MOUNT PLEASANT, SC 29464                              P‐0047784 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SYMATHIA
3839 BRIARGROVE LN, APT 4216
DALLAS, TX 75287                                      P‐0047785 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHILDS POOLE, LENORA
1763 OLD CANTON ROAD
MARIETTA, GA                                          P‐0047786 12/26/2017     TK Holdings Inc., et al.                    $11,005.44                                                                                   $11,005.44
GREGGS, KAREN L
P O BOX 178
1223 WYSOCKI AVE
NORTH APOLLO, PA 15673                                P‐0047787 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA MENDOZA, JENNIFER R
2023 1/4 E 78TH ST
LOS ANGELES, CA 90001                                 P‐0047788 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047789 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS RUIZ, KARINA
PO BOX 287
AGUADA, PR 00602                                      P‐0047790 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, JESUS H
1310 ZEUS
WEST COVINA, CA 91790                                 P‐0047791 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3050 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1216 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MAY, SUSAN
9681 GIPSON ROAD
COLLINSVILLE, MS 39325                              P‐0047792 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROW, DEBI J
3436 MT ST HELENA DRIVE
SAN JOSE, CA 95127                                  P‐0047793 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSEL, CHARLES O
2801 MESA DR.
OCEANSIDE, CA 92054                                 P‐0047794 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABORATORY CORP OF AMERICA HO
666 GARLAND PLACE
DES PLAINES, IL 60016                               P‐0047795 12/26/2017     TK Holdings Inc., et al.                   $162,517.33                                                                                  $162,517.33
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0047796 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTILLO, ELPIDIA
8645 YORKTOWN AVE
LOS ANGELES, CA 90045                               P‐0047797 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYARIZO, PATRICIA
870 JARMAN DR
JAMESTOWN, NC 27282                                 P‐0047798 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERGER, ZOE N
5451 HIGHLAND PRESERVE DRIVE
MABLETON, GA 30126‐5694                             P‐0047799 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, JAMES D
141 HOLLINGSHEAD RD
TELLICO PLAINS, TN 37385                            P‐0047800 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLUFOWOBI‐AGOSA, DEOLA
41 REON AVENUE
STATEN ISLAND, NY 10314                             P‐0047801 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047802 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERMAN ON 54, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0047803 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL PALM MAZDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047804 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0047805 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAY, SUSAN
9681 GIPSON ROAD
COLLINSVILLE, MS 39325                              P‐0047806 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, MARINA N
11048 S. RUTHELEN ST
LOS ANGELES, CA 90047                               P‐0047807 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WEBER, STACIE J
36 AZALEA CIRCLE
JACKSON, NJ 08527                                   P‐0047808 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3051 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1217 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ANTUNEZ, DOLLY
2323 W PERSHING RD APT 303
CHICAGO, IL 60609                                     P‐0047809 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, ANTONIO S
4801 BLUEBELLE LANE
CORPUS CHRISTI, TX 78416                              P‐0047810 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047811 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABM PARKING SERVICES, INC.
666 GARLAND PLACE
DES PLAINES, IL 60016                                 P‐0047812 12/26/2017     TK Holdings Inc., et al.                    $27,480.52                                                                                   $27,480.52
CASS, RAMONA B
18332 SOLEDAD CANYON ROAD
APT. 6
CANYON COUNTRY, CA 91387                              P‐0047813 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, SUZANNE
13908 LARWIN ROAD
LA MIRADA, CA 90638                                   P‐0047814 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, TRACEY L
418 CLINTON AVE
AKRON, OH 44301                                       P‐0047815 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUZZO, KATHERN K
1134 MAXWELL STREET
CROWN POINT, IN 46307                                 P‐0047816 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JILL M
JILL M. MILLER
4345 WESTOVER PL. NW
WASHINGTON, DC 20016                                  P‐0047817 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUPROVSKY, TATYANA N
1221 NE ELLSWORTH RD, APT 75
VANCOUVER, WA 98664                                   P‐0047818 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMBUS, ROSIE M
316 CENTER ST.
WEST POINT, MS 39773                                  P‐0047819 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOVACS, ROSS R
1495 WATER SHINE WAY
SNELLVILLE, GA 30078                                  P‐0047820 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTES, MORRIS R
3110 FORREST PARK AVE
NASHVILLE, TN 37215                                   P‐0047821 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047822 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARPLE, THOMAS F
1135 KENT LANE
PHILADELPHIA, PA 19115                                P‐0047823 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, SHANNA M
4040 PORTER STREET
HOPEMILLS, NC 28348                                   P‐0047824 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESKE, CHAD S
119 WYLDEWOOD DR
APT 201
OSHKOSH, WI 54904                                     P‐0047825 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3052 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1218 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047826 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUPRAY, LISA ANN
7436 LAUNA STREET
MIDVALE, UT 84047‐2242                               P‐0047827 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KRISTIN
13784 S. 267TH E. AVE
COWETA, OK 74429                                     P‐0047828 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARPLE, THOMAS F
1135 KENT LANE
PHILADELPHIA, PA 19115                               P‐0047829 12/26/2017     TK Holdings Inc., et al.                      $369.00                                                                                       $369.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047830 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TELLERS, LUKE W
9539 OLIVER AVENUE NORTH
BROOKLYN PARK, MN 55444                              P‐0047831 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOOLEY, ELIZABETH
604 BALRA DR
EL CERRITO, CA 94530                                 P‐0047832 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEW YORK STATE ELECTRIC & GAS
666 GARLAND PLACE
DES PLAINES, IL 60016                                P‐0047833 12/26/2017     TK Holdings Inc., et al.                    $15,109.57                                                                                   $15,109.57
MAY, WILLIAM A
9681 GIPSON ROAD
COLLINSVILLE, MS 39325                               P‐0047834 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPITOL HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047835 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF GREENWICH
DEIRDRE THOMAS
BLOOMFIELD HILLS, MI 48302                           P‐0047836 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANK OF AMERICA N.A.
BANK OF AMERICA, N.A. PAY OFF
P.O. BOX 15220
WILMINGTON, DE 19886‐5220                            P‐0047837 12/22/2017     TK Holdings Inc., et al.                    $25,238.19                                                                                   $25,238.19
KEARNY MESA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047838 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047839 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILL JR, STEVENSON C
5229 TRENTON MILL ROAD
UPPERCO, MD 21155                                    P‐0047840 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINCOLN SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047841 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3053 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1219 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PENSKE CHEVROLET
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047842 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047843 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINKE CADILLAC
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047844 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONWINSKI, ANNA M
322 EAST BELL STREET
CAMDEN, MI 49232                                     P‐0047845 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENSKE HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047846 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUSQUET, GREGORY J
44565 WHITE PINE CIR. E.
NORTHVILLE, MI 48168                                 P‐0047847 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERDERITSCH, ANTHONY J
6371 ANN ARBOR SALINE RD
SALINE, MI 48176                                     P‐0047848 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISANI, SHERLYN K
2140 S FLORA CT
LAKEWOOD, CO 80228‐5907                              P‐0047849 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, MERCEDES L
4115 W TYLER RD
ALMA, MI 48801                                       P‐0047850 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JOSHUA
13784 S. 267TH E. AVE
COWETA, OK 74429                                     P‐0047851 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENG, MAO HUI
237 NASSAU STREET APT 11J
BROOKLYN, NY 11201                                   P‐0047852 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACOSTA, BETSY S
7108 LARIMER COURT
TAMPA, FL 33615                                      P‐0047853 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047854 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTER, SHONNA
636 S. CALHOUN STREET
BISHOPVILLE, SC 29010                                P‐0047855 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, STUART
38 PAXTON CT
STERLING, VA 20165                                   P‐0047856 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SANDRA A
7509 WEST 93 STREET
OVERLAND PARK, KS 66212‐2243                         P‐0047857 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTES, MORRIS R
3110 FORREST PARK AVE
NASHVILLE, TN 37215                                  P‐0047858 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3054 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1220 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BOYLE, RICHARD J
4335 CROFT CIRCLE
SYRACUSE, NY 13215‐1352                              P‐0047859 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASER, MICHAEL P
713 56TH ST S
BIRMINGHAM, AL 35212‐3920                            P‐0047860 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VORONIN, NIKOLAY A
3522 SE 72ND AVE
PORTLAND, OR 97206                                   P‐0047861 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAH, NNONYELUM L
15725 GLYNN ROAD
CLEVELAND, OH 44112‐3528                             P‐0047862 12/26/2017     TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
COLEY, WILLIAM B
384 VALLEYBROOK ROAD
ORANGE, CT 06477‐3019                                P‐0047863 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELSON, MATTHEW G
15601 NE 95TH WAY
REDMOND, WA 98052                                    P‐0047864 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, DON W
DWDAY
8156 HOSTA WAY
FT.WORTH, TX 76123                                   P‐0047865 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047866 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEFFORGE, KRISTI N
236 AIKAPA ST
KAILUA, HI 96734                                     P‐0047867 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAIMPALLY, SHIV S
12604 OLYMPIAD DR.
AUSTIN, TX 78729                                     P‐0047868 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA
BRYANT, YOLANDA C
1965 DOBBIN HOLMES ROAD
FAYETTEVILLE, NC 28312                               P‐0047869 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CLARK, CORBY L
8424 ALTA VISTA AVE
ATASCADERO, CA 93422                                 P‐0047870 12/26/2017     TK Holdings Inc., et al.                     $5,652.52                                                                                    $5,652.52
STRONG, RUTH KOLP
4541 SALDANA DRIVE
FORT WORTH, TX 76133                                 P‐0047871 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, SHUN ZHU
22003 BELSHIRE AVE
UNIT #7
HAWAIIAN GARDENS, CA 90716                           P‐0047872 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047873 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAY, SUSAN
9681 GIPSON RD
COLLINSVILLE, MS 393025                              P‐0047874 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3055 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1221 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BRAUN, MATTHEW J
325 S. SWALL DR.
APT 403
LOS ANGELES, CA 90048                                P‐0047875 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUIE, BEN T
12011 ROLLING HILLS DR
WICHITA, KS 67235                                    P‐0047876 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0047877 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARSENSE ‐ PENNSYLVANIA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047878 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFCHASE TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047879 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
A MINOR CHILD, Y.O.
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047880 12/22/2017     TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
TOYOTA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047881 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELSON, MATTHEW G
15601 NE 95TH WAY
REDMOND, WA 98052                                    P‐0047882 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047883 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTES, KELLEY G
3110 FORREST PARK AVE
NASHVILLE, TN 37215                                  P‐0047884 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, RAMON
150 S. ANZA STREET # 70
EL CAJON, CA 92020                                   P‐0047885 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWLES, JOHN P
1901 PATHWAY DRIVE
CHAPEL HILL, NC 2751                                 P‐0047886 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA MENDOZA, JENNIFER R
2023 1/4 E 78TH ST
LOS ANGELES, CA 90001                                P‐0047887 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, HELEN M
8035 WESTCAMP RD.
FAIR OAKS, CA 95628                                  P‐0047888 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHROPSHIRE, VELMA L
2492 W AUTUMN MIST DR
RIALTO, CA 92377                                     P‐0047889 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINZEK, JUNE K
241 N.COURTLAND ST
APT 159
ARROYO GRANDE, CA 93420                              P‐0047890 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3056 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1222 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
COOK, DOUG M
19216 E TWIN CREEKS DR
OWASSO, OK 74055                                    P‐0047891 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VORONIN, NIKOLAY A
3522 SE 72ND AVE
PORTLAND, OR 97206                                  P‐0047892 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BROWN, SHARICE A
2 EAST LANE
APT. C
BLOOMFIELD, CT 06002                                P‐0047893 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DOYLE, TRAVIS D
716 MILGRAY LN
BESSEMER, AL 35022                                  P‐0047894 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOB'S RENTALS, INC.
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                  P‐0047895 12/26/2017     TK Holdings Inc., et al.                  $1,439,991.50                                                                                $1,439,991.50
DAY, DON W
DWDAY
8156 HOSTA WAY
FT.WORTH, TX 76123                                  P‐0047896 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OSBORN, RUSTAN B
653 BLUEROCK RD
GARDNERVILLE, NV 89460                              P‐0047897 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0047898 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ARRAMREDDY, RAGHU S
ARAGHUS@YAHOO.COM
4001 DES PLANES AVE
FAYETTEVILLE, NC 28306                              P‐0047899 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JORALEMON‐STRONG, ALICE MARIE
4541 SALDANA DRIVE
FORT WORTH, TX 76133                                P‐0047900 12/26/2017     TK Holdings Inc., et al.                     $1,507.00                                                                                     $1,507.00
BOYLE, RICHARD J
4335 CROFT CIRCLE
SYRACUSE, NY 13215‐1352                             P‐0047901 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0047902 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
AMADEI, ALBERT E
14 HARRISON ROAD
PARSIPPANY, NJ 07054                                P‐0047903 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BLESSING, MARTIN G
2711 SPRING CREEK DR.
FORT WAYNE, IN 46808                                P‐0047904 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIMONS, ROBERT L
4725 15 MILE RD
KENT CITY, MI 49330                                 P‐0047905 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HEIDERSCHEIT, DEBORAH L
204 PARK PLACE DR
GEORGETOWN, TX 78628                                P‐0047906 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 3057 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1223 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
ARRAMREDDY, RAGHU S
4001 DES PLANES AVE
FAYETTEVILLE, NC 28306                               P‐0047907 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHRISTINE, ALLISON
70 CENTRE CT.
RED LION, PA 17356                                   P‐0047908 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047909 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047910 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
CLARK CAR & TRUCK RENTAL
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0047911 12/26/2017     TK Holdings Inc., et al.                   $115,035.70                                                                                   $115,035.70
MINI OF ONTARIO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047912 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HYUNDAI OF PHARR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047913 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANCHEZ LLORET, ALEJANDRO
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047914 12/22/2017     TK Holdings Inc., et al.                  $1,250,000.00                                                                                $1,250,000.00
TOYOTA OF PHARR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047915 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ARROYO, ROSENDO
3704 S PAULINA
CHICAGO, IL 60609                                    P‐0047916 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VILLA, CESAR
3114 N ALTA ST
MELROSE PARK, IL 60164                               P‐0047917 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ARRAMREDDY, RAGHU S
4001 DES PLANES AVE
4001 DES PLANES AVE
FAYETTEVILLE, NC 28306                               P‐0047918 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BEASLEY, SHARON Y
P O BOX 251373
DAYTONA BEACH, FL 32125                              P‐0047919 12/26/2017     TK Holdings Inc., et al.                     $9,755.00                                                                                     $9,755.00
LUCAS, DAVID A
11027 VISTAZO PL SE
ALBUQUERUQE, NM 87123                                P‐0047920 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047921 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3058 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1224 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
CASTRO, JENNIFER S
200 MANVILLE HILL RD C64
CUMBERLAND, RI 02864                                 P‐0047922 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARSON, ANESIA C
P.O.BOX 12275
SPRING, TX 77378                                     P‐0047923 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GONZALEZ‐RIVERA, ELENA C
P.O. BOX 375348
CAYEY, PR 00737‐5348                                 P‐0047924 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KOSZOWSKI, ANNMARIE
413 OSBORNE LANE
WALLINGFORD, PA 19086                                P‐0047925 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FIELD AND TECHNICAL SERVICES
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                              P‐0047926 12/26/2017     TK Holdings Inc., et al.                       $171.00                                                                                       $171.00
ESTES, JR., MORRIS R
3110 FORREST PARK AVE
NASHVILLE, TN 37215                                  P‐0047927 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047928 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
CISSELL, PAUL K
92 JANIE STREET
SUMITON, AL 35148                                    P‐0047929 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAY, DON W
DWDAY
8156 HOSTA WAY
FT.WORTH, TX 76123                                   P‐0047930 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PATIL, VIJAYSINHA
2468 MILLSTREAM LN
SAN RAMON, CA 94582                                  P‐0047931 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEVENSON, RICHARD N
14 AGOURA COURT
SACRAMENTO, CA 95838                                 P‐0047932 12/22/2017     TK Holdings Inc., et al.                   $349,000.00                                                                                   $349,000.00
LANDERS ALFA ROMEO FIAT
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047933 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORSCHE MONMOUTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047934 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOWERS, ALEXANDER
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047935 12/22/2017     TK Holdings Inc., et al.                  $1,500,000.00                                                                                $1,500,000.00
TOYOTA OF SURPRISE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047936 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANDERS, CALVIN
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047937 12/22/2017     TK Holdings Inc., et al.                   $750,000.00                                                                                   $750,000.00

                                                                                           Page 3059 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1225 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GPI CA‐TII, INC. D/B/A MILLER
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0047938 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF MARIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047939 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES‐BENZ OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047940 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYUNDAI OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047941 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATEWAY TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047942 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, CAMERON
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047943 12/22/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
INFINITI SAN FRANCISCO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047944 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF BEACHWOOD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047945 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOLKSWAGEN SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047946 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACURA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047947 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA MALL OF GEORGIA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047948 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE NISSAN DEL OESTE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047949 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORDONEZ, JUAN
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047950 12/22/2017     TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
INFINITI OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047951 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3060 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1226 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
CONLON, JAMES
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047952 12/22/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
HUDSON TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047953 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOYOTA OF CLOVIS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047954 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HEARD, BERNADETTE
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0047955 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
FERRARI MASERATI OF CEN NJ
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047956 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KRULL, TIMOTHY R
319 DUNGANNON BLVD
WILMINGTON, NC 28403                                 P‐0047957 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERCEDES‐BENZ OF CHANTILLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047958 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HONDA MISSION VALLEY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047959 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOGAN JR, WILLIAM
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047960 12/22/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
HONDA OF BLOOMFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047961 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DENNIS, MICHAEL
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047962 12/22/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                   $500,000.00
TOYOTA OF BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047963 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARSENSE ‐ NEW JERSEY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047964 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MALTAGHATI, LINDA A
159‐10 82ND STREET
HOWARD BEACH, NY 11414                               P‐0047965 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3061 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1227 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
GIANNUNZIO, JOEY T
910 RED FOX DR
GREEN BAY, WI 54313                                    P‐0047966 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HAMMOND, MARK M
911 13TH AVENUE
BLOOMER, WI 54724                                      P‐0047967 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRIGHT, ANNA M
9730 SE LINWOOD AVENUE
MILWAUKIE, OR 97222                                    P‐0047968 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OREE, THELMA A
8456 NANCY LEE LANE
HOLLYWOOD, SC 29449                                    P‐0047969 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ELIOPOULOS, EDWARD T
2755 PADDOCK DRIVE
AKRON, OH 44333                                        P‐0047970 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AMAM, WILLIAM I
1750 BRIARWOOD ROAD NE
APT GG30
BROOKHAVEN, GA 30329                                   P‐0047971 12/26/2017     TK Holdings Inc., et al.                   $211,981.77                                                                                   $211,981.77
GRAZIER, SUSAN L
1615 5TH ST SE
RIO RANCHO, NM 87124                                   P‐0047972 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, KATINA S
P.O. BOX 2185
OKLAHOMA CITY, OK 73101                                P‐0047973 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWE, JAMISON A
602 W THIRD ST
HOMER, IL 61849                                        P‐0047974 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                      P‐0047975 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ARMSTEAD, JOLYNN
238 MANER TER SE
ATLANTA, GA                                            P‐0047976 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CONKLIN, GARY V
383 ALPINE AVE
VENTURA, CA 93004                                      P‐0047977 12/26/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
NIX, MICHELLE L
10230 COUNTY ROAD 813
CULLMAN, AL 35057                                      P‐0047978 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OUDA, BERNICE H
1511 SYCAMORE AVE #151
#151
HERCULES, CA 94547                                     P‐0047979 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POWELL, DEANDRA L
2520 WATERBURY DR.
APT905
WOODRIDGE, IL 60517                                    P‐0047980 12/26/2017     TK Holdings Inc., et al.                    $27,000.00                                                                                    $27,000.00
BROWN, DEMESIA D
537 HILLANDALE DRIVE
JACKSON, MS 39212                                      P‐0047981 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANGHA, JANGBIR
THE LAKE FIRM LLC
817 E. 31ST STREET
KANSAS CITY, MO 64109                                  P‐0047982 12/26/2017     TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
                                                                                             Page 3062 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1228 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GERACI, JEFFREY
138 BASSETT RD.
WILLIAMSVILLE, NY 14221                              P‐0047983 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINWEBER, GARRETT A
946 PEACH BLVD
WILLOUGHBY, OH 44094                                 P‐0047984 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, VICTORIA L
118 NORTH STREET
SUNBURY, OH 43074                                    P‐0047985 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOYT, RICHARD P
5042 PRINCETON AVENUE
WESTMINSTER, CA 92683‐2749                           P‐0047986 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047987 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODEWALD, ANN E
11445 THOMAS CREEK ROAD
RENO, NV 89511‐5465                                  P‐0047988 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIX, MICHAEL D
10230 COUNTY ROAD 813
CULLMAN, AL 35057                                    P‐0047989 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTERSEN, MELVIN L
20185 518TH LANE
LAKE CRYSTAL, MN 56055                               P‐0047990 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEW, WANDA J
103 EVANS ALLEY
GRENADA, MS 38901                                    P‐0047991 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPEILBET, ELIZABETH L
900 S MEADOWS PKWY APT 3324
RENO, NV 89521‐2916                                  P‐0047992 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIOPOULOS, LAUREN M
2755 PADDOCK DRIVE
AKRON, OH 44333                                      P‐0047993 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047994 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, REBECCA S
3018 YARMOUTH GREENWAY #206
FITCHBURG, WI 53711                                  P‐0047995 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBOR, BEN D
6 WINNER CIRCLE
HOUSTON, TX 77024                                    P‐0047996 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KRAFT‐PALEY, SUSAN
212 SHORE DRIVE
TARPON SPRINGS, FL 34689‐2236                        P‐0047997 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENECK, DENNIS J
1 SHEFFIELD CT
OLD BRIDGE, NJ 08857                                 P‐0047998 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAUSNER, NICHOLAS J
POST OFFICE BOX 1607
EATONVILLE, WA 98328‐1607                            P‐0047999 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DREW, CHERYL D
1500 ROLFE PLACE
NEWPORT NEWS, VA 23607                               P‐0048000 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3063 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1229 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
INMAN, PAMELA A
P. O. BOX 324
KEAAU, HI 96749                                      P‐0048001 12/26/2017     TK Holdings Inc., et al.                        $50.00                                                                                       $50.00
HARDEN, DOROTHY J
PO BOX 370441
KEY LARGO, FL 33037                                  P‐0048002 12/26/2017     TK Holdings Inc., et al.                     $2,600.00                                                                                    $2,600.00
KELLEY, JOHN L
1013 TRUMAN RD
EAST NORRITON, PA 19403                              P‐0048003 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0048004 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOYT, RICHARD P
5042 PRINCETON AVENUE
WESTMINSTER, CA 92683‐2749                           P‐0048005 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SGARAGLIO, RANDY A
5529 ECHO SPRINGS DRIVE
HAMILTON, OH 45011                                   P‐0048006 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESIDERIO, SUZANNE
69‐29 76TH STREET
MIDDLE VILLAGE, NY 11379                             P‐0048007 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEATON, PAMELA M
24 ROBINSONROAD
WESTFORD, MA 01886                                   P‐0048008 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASS, WILLIAM J
603 VICTOR DR
KNOXVILLE, TN 37912                                  P‐0048009 12/26/2017     TK Holdings Inc., et al.                     $2,050.00                                                                                    $2,050.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0048010 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0048011 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRISHAM, GARY B
14 HILLCREST DR
WEAVERVILLE, NC 28787                                P‐0048012 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MOORE, ROBERTO C
8815 SAPPHIRE DR
TALLAHASSEE, FL 32309                                P‐0048013 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABB, KELLEY R
331 CARRIAGE DRIVE
NEENAH, WI 54956                                     P‐0048014 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHLINGER, KURT N
7503 GRASSY CREEK WAY
EL DORADO HILLS, CA 95762                            P‐0048015 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RACHEL N
4602 LUERSSEN AVE
BALTIMORE, MD 21206                                  P‐0048016 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLADE, DENYSE T
788 SHEFFIELD LANE
LINCOLN, CA 95648                                    P‐0048017 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3064 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1230 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SOUDERS, PATRICIA L
21848 BLACK ROCK LN
HAGERSTOWN, MD 21740‐1822                           P‐0048018 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0048019 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ELIOPOULOS, EDWARD T
2755 PADDOCK DRIVE
AKRON, OH 44333                                     P‐0048020 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048021 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOVAN, EMILY A
PO BOX 4280
HALFMOON, NY 12065                                  P‐0048022 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURPAUD, KIM M
6679 PIKE CIRCLE
LARKSPUR, CO 80118                                  P‐0048023 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEPAGE, MARCEL R
1226 8TH STREET NORTH
FARGO, ND 58102                                     P‐0048024 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAE‐ZERRUDO, LUDIA F
1325 MEADOW LN
DUARTE, CA 91010                                    P‐0048025 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERRING‐JOHNSON, VICKIE
65 VIA AMITOSA APT J
RANCH SANTA MARG, CA 92688                          P‐0048026 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECKSTEIN, BRIAN K
118 NORTH STREET
SUNBURY, OH 43074                                   P‐0048027 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, MARIA
19 CARRINGTON COURT
MATAWAN, NJ 07747                                   P‐0048028 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, KAREN M
1013 TRUMAN RD
EAST NORRITON, PA 19403                             P‐0048029 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOYT, RICHARD P
5042 PRINCETON AVENUE
WESTMINSTER, CA 92683‐2749                          P‐0048030 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEDEN, ANGELA
18850 PENDERGAST AVE
CUPERTINO, CA 95014                                 P‐0048031 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK
EMERYVILLE, CA 94608                                P‐0048032 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
VIK, SONJA M
1286 BRICKLEY RD
EUGENE, OR 97401                                    P‐0048033 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048034 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3065 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1231 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
HOWARD, DAWAYLLA L
2301 COTTON FLAT ROAD
UNIT A1
MIDLAND, TX 79701                                    P‐0048035 12/26/2017     TK Holdings Inc., et al.                    $16,452.00                                                                                    $16,452.00
TURNER, JOHN
5713 HEATHERSTONE DRIVE
RALEIGH, NC 27606                                    P‐0048036 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKOY, CHANDRA D
408 MADISON ST.
FAIRMONT, NC 28340                                   P‐0048037 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZERRUDO, JAN‐MITCHEL A
1325 MEADOW LN
DUARTE, CA 91010                                     P‐0048038 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ORD, DAVID N
704 ROCKWOOD DR
NORTH SALT LAKE, UT 84010                            P‐0048039 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YUBETA, ARTHUR D
120 HUNTINGTON COURT
FAYETTEVILLE, GA 30214                               P‐0048040 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0048041 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HRABOSKY, DAN
1401 SHRADER STREET
SAN FRANCISCO, CA 94117                              P‐0048042 12/26/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
NINOV, RADOSLAV G
1990 E GRAND AVE
EL SEGUNDO, CA 90245                                 P‐0048043 12/26/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                     $4,000.00
GRUHIN, STEPHEN W
155 PROSPECT AVENUE, SUITE 10
21 CUNNINGHAM DRIVE
WEST ORANGE, NJ 07052                                P‐0048044 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINDEMAKER, LAREINA N
38 MARSHALL STREET
WARD, AR 72176                                       P‐0048045 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNOZ, MARIA
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0048046 12/22/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
TRIANGLE CHRYSLER JD DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048047 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DOWDYE, CECELIA
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0048048 12/22/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
SPRING BRANCH HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048049 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEBB, BILLY R
113 W 12TH AVE
GULF SHORES, AL 36542‐4401                           P‐0048050 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3066 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1232 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SUBARU ORANGE COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048051 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETER PAN BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048052 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILLAS, JULIETA
2225 COMMERCIAL STREET
APT 238
SAN DIEGO, CA 92113                                 P‐0048053 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERRUDO, JAN‐MITCHEL A
1325 MEADOW LN
DUARTE, CA 91010                                    P‐0048054 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STURGON, KATHLEEN J
1512 CHESTNUT
CANON CITY, CO 81212                                P‐0048055 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048056 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNEED, YVONNE F
13219 FOX BOW DRIVE
UPPER MARLBORO, MD 20774‐8677                       P‐0048057 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORRIDGE, GENESSE
1770 HUMBOLDT STREET
SANTA ROSA, CA 95407                                P‐0048058 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, JOHN L
1013 TRUMAN RD
EAST NORRITON, PA 19403                             P‐0048059 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BLASHILL, ERIN K
1821 E GREENWOOD LN
DEER PARK, WA 99006                                 P‐0048060 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEIL, JULIA L
712 VIA SOMONTE
PALOS VERDES EST, CA 90274                          P‐0048061 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVINNA, KATHERINE
1290 GROVE ST. APT. 403
SAN FRANCISCO, CA 94117                             P‐0048062 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSEL, SCOTT C
860 EDGEHILL DRIVE
COLTON, CA 92324                                    P‐0048063 12/26/2017     TK Holdings Inc., et al.                     $2,100.00                                                                                    $2,100.00
MELLO, GARY J
3224 OMEGA CIRCLE
PLEASANTON, CA 94588                                P‐0048064 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISHELL, CHRISTOPHER L
7925 TALL CEDARS LANE
BRIDGEWATER, VA 22812                               P‐0048065 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048066 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3067 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1233 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RICHARDSON, CYNTHIA M
6019 NEW FOREST COURT
APT. 2
WALDORF, MD 20603                                    P‐0048067 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFORD, WILLIAM H
20 UNIVERSITY MANOR EAST
HERSHEY, PA 17033                                    P‐0048068 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAI, XIYU
815 NORTH BROADWAY
SARATOGA SPRINGS, NY 12866                           P‐0048069 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, DAVID A
3225 S MA DILL AVE
SUITE 129‐258
TAMPA, FL 33629                                      P‐0048070 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURRANT, RANDOLPH L
704 ROCKWOOD DRIVE
NORTH SALT LAKE, UT 84054                            P‐0048071 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DEBORAH A
4602 LUERSSEN AVE
BALTIMORE, MD 21206                                  P‐0048072 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITAMURA, PAUL E
23115 MARINE VIEW DR. S.
DES MOINES, WA 98198                                 P‐0048073 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0048074 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUBETA, ARTHUR D
120 HUNTINGTON COURT
FAYETTEVILLE, GA 30214                               P‐0048075 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFORD, WILLIAM H
20 UNIVERSITY MANOR EAST
HERSHEY, PA 17033                                    P‐0048076 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, CAROLYN K
572 GA HIGHWAY 56 N
SWAINSBORO, GA 30401                                 P‐0048077 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULLOCK, ELLEN A
5215 HOPERITA STREET
ORLANDO, FL 32812                                    P‐0048078 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0048079 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, PETER P
8047 SITIO ANDALUCIA
CARLSBAD, CA 92009                                   P‐0048080 12/26/2017     TK Holdings Inc., et al.                     $2,451.00                                                                                    $2,451.00
SOUKHASEUM, SOMLAY
16400 NE 65TH CIR
VANCOUVER, WA 98682                                  P‐0048081 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLACK, YASMIN
202 STONER ROAD
LANSING, MI 48917                                    P‐0048082 12/26/2017     TK Holdings Inc., et al.                      $682.00                                                                                       $682.00
LEXUS OF CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048083 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3068 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1234 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
TRIANGLE HONDA 65TH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048084 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ESTATE OF NICHOL PAHLCK
GODDARD AS PR OF, JULIE M
PAUL KNOPF BIGGER
511 W BAY STREET STE 450
TAMPA, FL 33606                                     P‐0048085 12/22/2017     TK Holdings Inc., et al.                  $25,000,000.00                                                                               $25,000,000.00
THATCHER, SARAH
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0048086 12/22/2017     TK Holdings Inc., et al.                   $1,000,000.00                                                                                $1,000,000.00
NORTH CALIFORNIA MANAGEMENT
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048087 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
EAST MADISON TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048088 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROUND ROCK HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048089 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PALM BEACH TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048090 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SCHIEL, JOHN H
P. O. BOX 1182
OCEAN SPRINGS, MS 39566                             P‐0048091 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBERTS, CHRISTIA L
1887 NW PINE LAKE DRIVE
STUART, FL 34994‐9444                               P‐0048092 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048093 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CRAMER, RICHARD R
4205 DOVER COURT
GRANBURY, TX 76049                                  P‐0048094 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PATEL, RONAK
36004 VALLEE TER
FREMONT, CA 94536                                   P‐0048095 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048096 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ELKABACHI, DORA
10153 HONOLULU DR.
EL PASO, TX 79925                                   P‐0048097 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ANSTETT, SOLANA
1124 LUTHER RD
EAST AURORA, NY 14053                               P‐0048098 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                          Page 3069 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1235 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DURRANT, RANDOLPH L
704 ROCKWOOD DRIVE
NORTH SALT LAKE, UT 84054                           P‐0048099 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUBETA, ARTHUR D
120 HUNTINGTON COURT
FAYETTEVILLE, GA 30214                              P‐0048100 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABOGADO II, ARMANDO E
102 SOUTH KENMORE AVENUE
APT. #1
LOS ANGELES, CA 90004                               P‐0048101 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLACK, YASMIN M
202 STONER ROAD
LANSING, MI 48917                                   P‐0048102 12/26/2017     TK Holdings Inc., et al.                      $682.00                                                                                       $682.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048103 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, SR, REGINALD M
11364 WOODSONG LOOP NORTH
JACKSONVILLE, FL 32225‐1025                         P‐0048104 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEON, WANDA R
5501 EAST AVE. D8
LANCASTER, CA 93535                                 P‐0048105 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INMAN, PAMELA A
P. O. BOX 324
KEAAU, HI 96749                                     P‐0048106 12/26/2017     TK Holdings Inc., et al.                        $50.00                                                                                       $50.00
GEIER, JEFFREY
POBOX 1014
1440 OVERLAND TRAILS DR.
WASHINGTON, UT 84780                                P‐0048107 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, TRACEY L
418 CLINTON AVE
AKRON, OH 44301                                     P‐0048108 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILLIGOSS, ELIZABETH C
708 BIRDSALL ST
HOUSTON, TX 77007                                   P‐0048109 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSON, MICHAEL
27412 COUNTY ROAD 6
WESTBROOK, MN 56183                                 P‐0048110 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048111 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIEL, JOHN H
P. O. BOX 1182
OCEAN SPRINGS, MS 39566                             P‐0048112 12/26/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
N/A
HERNANDEZ, URIEL G
764 DOGWOOD DRIVE
MARTINSVILLE, VA 24112                              P‐0048113 12/26/2017     TK Holdings Inc., et al.                   $200,000.00                                                                                  $200,000.00
SOUKHASEUM, S
715 NW HOYT ST #5091
PORTLAND, OR 97208                                  P‐0048114 12/26/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BERTSCHINGER, DALE B
7670 HIDDEN VALLEY LANE
PARMA, OH 44129                                     P‐0048115 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3070 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1236 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WIIG, SCOTT
13709 DANUBE LANE
ROSEMOUNT, MN 55068                                   P‐0048116 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, WILLIAM A
1217 SAINT EMILION COURT
SOUTHLAKE, TX 76092‐4617                              P‐0048117 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAPPEL, RITA A
1264 CIRCLE DRIVE
BALTIMORE, MD 21227                                   P‐0048118 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0048119 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLATT, WILLIAM
250 E. 87TH STREET
APT 4H
NEW YORK, NY 10128                                    P‐0048120 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NISSAN OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048121 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREVIER BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048122 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS , MARY JANE
1897 SOUTHSIDE DRIVE
ONEONTA, NY 13820                                     P‐0048123 12/26/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
CUDDY, JACK R
15413 N 19TH WAY
PHOENIX, AZ 85022                                     P‐0048124 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDERS CHEVROLET
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048125 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUTON, ERRIN W
1112 SPRUCE
BORGER, TX 79007                                      P‐0048126 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVELY, KEITH
412 W. STATE ROAD 234
JAMESTOWN, IN 46147                                   P‐0048127 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILA, LAURA
16730 ALWOOD ST.
LA PUENTA, CA 91744                                   P‐0048128 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, YVONNE M
11048 S. RUTHELEN STREET
LOS ANGELES, CA 90047                                 P‐0048129 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALE, BARBARA A
P.O. BOX 1411
WEST PLAINS, MO 65775                                 P‐0048130 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, TRACEY L
418 CLINTON AVE.
AKRON, OH                                             P‐0048131 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3071 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1237 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048132 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH‐HILL, JANICE L
2568 MOSER STREET
MOSCOW, ID 83843                                    P‐0048133 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, ROSS F
5584 SOUTH JEBEL WAY
CENTENNIAL, CO 80015                                P‐0048134 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARZABEK, ZENON
12951 S CHOCTAW RD
PALOS HEIGHTS, IL 60463                             P‐0048135 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, BRETT
163 WELDING SHOP DR
JONESVILLE, VA 24263                                P‐0048136 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN WEST WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048137 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048138 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF BRIDGEWATER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048139 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL PALM NISSAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048140 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTTSDALE FERRARI MASERATI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048141 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERMAN SUNSHINE MOTORS, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0048142 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048143 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERMAN MOTOR CAR COMPANY, INC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0048144 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF MAMARONECK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048145 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAGUAR LAND ROVER MONMOUTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048146 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3072 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1238 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ROUND ROCK HYUNDAI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                             P‐0048147 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANZBURG, MORTON R
115 TALL TREES DRIVE
BALA CYNWD, PA 19004                                   P‐0048148 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERMAN OF COUNTRYSIDE, LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                        P‐0048149 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                             P‐0048150 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF MADISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                             P‐0048151 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES‐BENZ OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                             P‐0048152 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRONSON‐TOMPKINS, CHANTAY
3244 SILVERADO CIRCLE
GREEN COVE SPRIN, FL 32043                             P‐0048153 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUCKSWORTH, JOHN S
3177 SW COUNTY ROAD 300
MAYO, FL 32066                                         P‐0048154 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA MOTOR CREDIT COMPANY
MACDONALD, ELOISE
3816 LIASON
SHREVEPORT, LA 71108                                   P‐0048155 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KLUBERTANZ, WILLIAM
6414 TONKINESE TRAIL
MADISON, WI 53719‐1876                                 P‐0048156 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DAVID E
4330 CARR STREET
WHEAT RIDGE, CO 80033‐4425                             P‐0048157 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTHA, MOHAN
15720 NE 6TH STREET
BELLEVUE, WA 98008                                     P‐0048158 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, SIT K
104 BAY 25TH STREET
BROOKLYN, NY 11214                                     P‐0048159 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, CHERI R
5468 MAIN ROAD
SWEET VALLEY, PA 18656                                 P‐0048160 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, DEANDRA L
NO ADDRESS PROVIDED
                                                       P‐0048161 12/26/2017     TK Holdings Inc., et al.                    $27,000.00                                                                                   $27,000.00
HAZEN, DEBORAH A
109 MAPLE AVENUE
PASADENA, MD 21122                                     P‐0048162 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3073 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1239 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
REICH, HELENE
30 EMERSON ROAD
MORRIS PLAINS, NJ 07950                               P‐0048163 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HAVANAS, JAMES A
970 AURORA‐HUDSON RD
AURORA, OH 44202                                      P‐0048164 12/26/2017     TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
YUN, GUSEUL
NO ADDRESS PROVIDED
                                                      P‐0048165 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HOLDAWAY, CHRISTOPHER A
1769 BROOKSIDE LANE
VIENNA, VA 22182                                      P‐0048166 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
AERO CORPORATION
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                    P‐0048167 12/26/2017     TK Holdings Inc., et al.                  $20,929,942.20                                                                               $20,929,942.20
FLOYD, CHRISTOPHER L
204 CAROLYN COURT
HENDERSON, NC 27536                                   P‐0048168 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DILUSTRO, ANNA P
22 SAINT ANDREW AVENUE
EAST HAVEN, CT 06512                                  P‐0048169 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BRAND, MATTHEW C
7846 S. WOOD STREET
CHICAGO, IL 60620                                     P‐0048170 12/26/2017     TK Holdings Inc., et al.                     $21,000.00                                                                                    $21,000.00
RYAN, KARL M
28 CASCADE KEY
BELLEVUE, WA 98006                                    P‐0048171 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DRAKE, JANET H
3801 BRIDLE PATH LN
ARLINGTON, TX 76016‐2617                              P‐0048172 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COX, SHALIEK K
1604 AMELIA CT
HAMPTON, GA 30228                                     P‐0048173 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TSENG, LI H
1318 NAVELLIER ST
EL CERRITO, CA 94530                                  P‐0048174 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BRUNCKHORST, ELIZABETH L
5497A ROUNDTREE DRIVE
CONCORD, CA 94521                                     P‐0048175 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COATES MOTOR RENTAL, LLC
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                    P‐0048176 12/26/2017     TK Holdings Inc., et al.                   $1,406,821.60                                                                                $1,406,821.60
ROMERO, MICHAEL K
8025 TOLKIEN AVE
ELK GROVE, CA 95758                                   P‐0048177 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CHEATHAM, KAY W
2502 CECELIA AVE.
BRENTWOOD, MO 63144                                   P‐0048178 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CONSTANTINE, LEAH C
PO BOX 62388
LAFAYETTE, LA 70596‐2388                              P‐0048179 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CONBOY, DANIEL J
1013 BELVOIR ROAD
PLYMOUTH MEETING, PA 19462‐2805                       P‐0048180 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                            Page 3074 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1240 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
MALVEAUX, INETTE H
115 LAPEROUSE DRIVE
NEW IBERIA, LA 70560                                  P‐0048181 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHECKER LEASING INC.
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                    P‐0048182 12/26/2017     TK Holdings Inc., et al.                  $1,513,274.00                                                                                $1,513,274.00
EDWARDS, SHANETTA D
P.O. BOX 220962
WEST PALM BEACH, FL 33422                             P‐0048183 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FREEMAN, CRAIG S
15250 VIRGINIA LOOP RD NE
POULSBO, WA                                           P‐0048184 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOLDAWAY, JEFFREY A
1769 BROOKSIDE LANE
VIENNA, VA 22182                                      P‐0048185 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HILL, JR, ROY G
152 WESTWOOD BLVD
WESTWOOD, NJ 07675                                    P‐0048186 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOFF, MEGAN L
884 LOVINGSTON DRIVE
PITTSBURGH, PA 15216                                  P‐0048187 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKEITHEN, RITA C
29 FAIRWAY ROAD APT
APT 2D
NEWARK, DE 19711                                      P‐0048188 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PARKS, KEVIN
7807 CHARLESMONT RD
BALTIMORE, MD 21222                                   P‐0048189 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAW, PHYLLIS T
448 LISA DRIVE
WEST MIFFLIN, PA 15122‐3148                           P‐0048190 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLARK, MELISSA
2638 114TH AVE SW
OLYMPIA, WA 98512                                     P‐0048191 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
GRAVES, SHIRLEY T
136 ALEXANDER COURT
RIVERDALE, GA 30274                                   P‐0048192 12/26/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
MARENCO, LAURA J
17647 LAKE FOREST DRIVE
PENN VALLEY, CA 95946                                 P‐0048193 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                   P‐0048194 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POWELL, DEANDRA L
NO ADDRESS PROVIDED
                                                      P‐0048195 12/26/2017     TK Holdings Inc., et al.                    $27,000.00                                                                                    $27,000.00
ALBERT, VICKIE J
2241 N LEONARD RD
PALM SPRINGS, CA 92262‐2721                           P‐0048196 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MORELLA, DR. WAYNE A
60 BIG BRUSHY ROAD
MOREHEAD, KY 40351                                    P‐0048197 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLARK, MELISSA
2638 114TH AVE SW
OLYMPIA, WA 98512                                     P‐0048198 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
                                                                                            Page 3075 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1241 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ORTIZ, CAROLINA P
22 ROBINS SQUARE EAST
NORWALK, CT 06854                                    P‐0048199 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTONIK, TROY M
305 PINE SHADOW LANE
LAKE MARY, FL 32746                                  P‐0048200 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALVIRD, PEGGY J
291 BURNETTS WAY
SUFFOLK, VA 23434                                    P‐0048201 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, FELICIA C
439 S. HARLEM AVE
FOREST PARK, IL 60130                                P‐0048202 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINKEL, LINDA
458 BENEVENTE DRIVE
OCEANSIDE, CA 92057                                  P‐0048203 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIKE, SHIRLEY
990 S SPRING MEADOW DRIVE
WEST COVINA, CA 91791                                P‐0048204 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSTON, IRISH T
300 BENGAL RD
NEW ORLEANS, LA 70123‐5419                           P‐0048205 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, PHILLIP R
313 MURRAY DRIVE
HAYWARD, CA 94544‐4017                               P‐0048206 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, MARK
PO BOX 16704
PENSACOLA, FL 32507                                  P‐0048207 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUGGLES JR, RICHARD L
1804 LOCKS MILL DR
FENTON, MO 63026‐2661                                P‐0048208 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, ROBERT M
28863 OREGON ROAD
APT #C28
PERRYSBURG, OH 43551                                 P‐0048209 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTONIK, TROY M
305 PINE SHADOW LANE
LAKE MARY, FL 32746                                  P‐0048210 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGINS, KENNETH D
3908 GEORGIAN DR
HALTOM CITY, TX 76117                                P‐0048211 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOUNTAIN, FORREST J
850 24TH AVE N
ST PETERSBURG, FL 33704                              P‐0048212 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANFACK, BEAUCLAIR
301 VIOLET ST
CENTERTON, AR 72719                                  P‐0048213 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, RENO L
1013 BIG TORCH STREET
RIVIERA BEACH, FL 33407                              P‐0048214 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAUN, STEVEN N
3191 W CALVIN ST.
CLAREMONT, NC 28610                                  P‐0048215 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREEMAN, GARY J
9394 CHAREST
HAMTRAMCK, MI 48212                                  P‐0048216 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3076 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1242 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ALSTON, KAREN
21 VESTRIAL LANE
DURHAM, NC 27703                                      P‐0048217 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACHS, JAMES
M229 SUGAR BUSH LN
MARSHFIELD, WI 54449                                  P‐0048218 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEIPER, TYLER J
W11991 497TH AVE
PRESCOTT, WI 54021                                    P‐0048219 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIN, WILLIAM J
2222 SHIRLEY STREET SE
LACEY, WA 98503                                       P‐0048220 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAO, SHERI S
P.O.BOX 53562
IRVINE, CA 92619‐3562                                 P‐0048221 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTERSEN, MELVIN L
20185 518TH LANE
LAKE CRYSTAL, MN 56055                                P‐0048222 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, FELICIA C
439 S. HARLEM AVE
FOREST PARK, IL 60130                                 P‐0048223 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DEMESIA D
537 HILLANDALE DRIVE
JACKSON, MS 39212                                     P‐0048224 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONESS, ROBERT L
341 W PRAIRIE ST
COLUMBUS
, WI 53925                                            P‐0048225 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERMANN, JOEL J
626 GREENS LOOP
CHESHIRE, CT 06410                                    P‐0048226 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ALBERT, TIMOTHY G
2241 N LEONARD RD
PALM SPRINGS, CA 92262‐2721                           P‐0048227 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, KYLE D
2015 GREENGRASS CT
HOUSTON, TX 77008                                     P‐0048228 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AIRLINE CAR RENTAL, INC.
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                    P‐0048229 12/26/2017     TK Holdings Inc., et al.                   $384,485.20                                                                                  $384,485.20
VILLANUEVA, RONALD V
2564 RUDDER WAY
OCEANSIDE, CA 92054                                   P‐0048230 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTERSEN, MELVIN L
20185 518TH LANE
LAKE CRYSTAL, MN 56055                                P‐0048231 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, ELIZABETH N
11845 TRAILRIDER CT
ELK GROVE, CA 95624                                   P‐0048232 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACHS, VERONICA
M229 SUGAR BUSH LN
MARSHFIELD, WI 54449                                  P‐0048233 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DOUGLAS O
23366 CAMINITO ANDRETA
LAGUNA HILLS, CA 92653                                P‐0048234 12/26/2017     TK Holdings Inc., et al.                     $4,650.00                                                                                    $4,650.00
                                                                                            Page 3077 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                    Page 1243 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                            Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                     Amount
ELIOPOULOS, CYNTHIA K
2755 PADDOCK DRIVE
AKRON, OH 44333                                      P‐0048235 12/26/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
HILL, ELISABETH K
3915 PARK BLVD.
PALO ALTO, CA 94306                                  P‐0048236 12/26/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
OERTEL, TERENCE R
422 BAYVIEW CIR
SAN FRANCISCO, CA 94124                              P‐0048237 12/26/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
CARDENAS, JULIA V
1166 LEEWARD DR
SAN JOSE, CA 95122                                   P‐0048238 12/26/2017     TK Holdings Inc., et al.                  $605,000,000.00                                                                              $605,000,000.00
SWAIN, SAMANTHA R
2222 SHIRLEY ST SE
LACEY, WA 98503                                      P‐0048239 12/26/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
BRUNCKHORST, ELIZABETH L
5497A ROUNDTREE DRIVE
CONCORD, CA 94521                                    P‐0048240 12/26/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
DREW, LINDA O
143 HOLIDAY LANE
AURBURNDALE, FL 33823‐2025                           P‐0048241 12/26/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
ROBINSON, MATILDA E
5333 BLAINE STREET NORTHEAST
WASHINGTON DC, 20019
WASHINGTON, DC 20019                                 P‐0048242 12/26/2017     TK Holdings Inc., et al.                         $605.60                                                                                       $605.60
DINKEL, DONALD T
458 BENEVENTE DRIVE
OCEANSIDE, CA 92057                                  P‐0048243 12/26/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
ELIOPOULOS, CYNTHIA K
2755 PADDOCK DRIVE
AKRON, OH 44333                                      P‐0048244 12/26/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MACK, ALMA F
909 S.SUNSHINE AVE.APT 5
ELCAJON, CA 92020                                    P‐0048245 12/26/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAN, STEVEN I
17119 DASHWOOD CREEK DR.
PFLUGERVILLE, TX 78660                               P‐0048246 12/26/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
AL OBAIDI, MARWAH
12122 57TH DR SE
SNOHOMISH, WA 98296                                  P‐0048247 12/26/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
EDWARDS, TONY C
3138 GREGORY STREET
COTTONDALE, FL 32431                                 P‐0048248 12/26/2017     TK Holdings Inc., et al.                        $3,500.00                                                                                    $3,500.00
VILLANUEVA, RONALD V
2564 RUDDER WAY
OCEANSIDE, CA 92054                                  P‐0048249 12/26/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
TORUNO RAYO, JADDER
N7457 WEST RIB RD
WESTBORO, WI 54490                                   P‐0048250 12/26/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
LEEDS, REBECCA E
1275 N BROOKFIELD DRIVE
RENO, NV 89503                                       P‐0048251 12/26/2017     TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
RICH, KYLE D
2015 GREENGRASS CT
HOUSTON, TX 77008                                    P‐0048252 12/26/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00

                                                                                           Page 3078 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1244 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
PETTERSEN, MELVIN L
20185 518TH LANE
LAKE CRYSTAL, MN 56055                              P‐0048253 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUSER, MARY R
6814 FRANK LLOYD WRIGHT AVE
MIDDLETON, WI 53562                                 P‐0048254 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, DORRENA J
1321 BARHAM AVE
JANESVILLE, WI 53548                                P‐0048255 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POWELL, KATHRYN
2028 SEABURY AVE
APT 1
MINNEAPOLIS, MN 55406                               P‐0048256 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ELIOPOULOS, EDWARD T
2755 PADDOCK DRIVE
AKRON, OH 44333                                     P‐0048257 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKETCHLER, OWEN
MURRAY DARNELL & ASSOCIATES
1540 N. BROAD ST.
NEW ORLEANS, LA 70119                               P‐0048258 12/26/2017     TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
HENDERSON, TORRI
185 CHATHAM DR
HOLLY SPRINGS, MS 38635                             P‐0048259 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MACIAS, MAYLENE M
6226 REDMAN AVE
WHITTIER, CA 90606                                  P‐0048260 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0048261 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANDERS FORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048262 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CREVIER MINI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048263 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOWERY, MELANIE H
2495 PINEWOOD DRIVE
DRAPER, VA 24324                                    P‐0048264 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CANADA, MARC A
2 EISENHOWER ROAD
CENTEREACH, NY 11720                                P‐0048265 12/26/2017     TK Holdings Inc., et al.                     $1,650.00                                                                                     $1,650.00
ST JUSTE, EVANTZ
7 ALLISON CIRCLE
GARNERVILLE, NY 10923                               P‐0048266 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUEZ, JOSE E
4224 WORTHINGTON PL
MASCOTTE, FL 34753                                  P‐0048267 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YUSPEH, SUZANNE L
624 MICHAEL STREET
MARRERO, LA 70072                                   P‐0048268 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEBOYER, LESLIE H
915 STURDEVANT ROAD
KIMBALL, MI 48074                                   P‐0048269 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 3079 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1245 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROBINS, LINDA
28417 COVECREST DRIVE
RANCHO PALOS VER, CA 90275                           P‐0048270 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PATRICIA A
12984 DURKEE RD
GRAFTON, OH 44044                                    P‐0048271 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, VALORIE F
2341 SCARBOROUGH DRIVE
ANCHORAGE, AK 99504                                  P‐0048272 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, SHELLY A
7625 SYBIL ST
SAGINAW, MI 48609                                    P‐0048273 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLAHERTY, IRMA
P.O. BOX 570566
DALLAS, TX 75357                                     P‐0048274 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURTKIN, BRENDA A
902 1ST AVE. E.
HOLMEN, WI 54636                                     P‐0048275 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINK, JENNIFER L
2455 EAGLE TRACE LANE
WOODBURY, MN 55129                                   P‐0048276 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSON, BRENDA J
1711 COLUMBIA ROAD 61
MAGNOLIA, AR 71753                                   P‐0048277 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELL, BARBARA P
2712 MARINEVIEW DRIVE
SAN LEANDRO, CA 94577                                P‐0048278 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSTILLOS, CARLOS
707 BRIDGE STREET
GEORGETOWN, TX 78626                                 P‐0048279 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG‐MOSES, CHYLON
16271 HEARTLAND LANE
SAINT ROBERT, MO 65584                               P‐0048280 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASON, JACINDA G
1515 FORT STREET #731
LINCOLN PARK, MI 48146                               P‐0048281 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, STEVEN J
253 ANTIGUA PLACE
GUYTON, GA 31312                                     P‐0048282 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, LYNN A
3177 HATTING PLACE
BRONX, NY 10465                                      P‐0048283 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EGERT, DANA F
703 VICTORY TERRACE LANE
FRIENDSWOOD, TX 77546                                P‐0048284 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CASEY B
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                   P‐0048285 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, JOSE E
4224 WORTHINGTON PL
MASCOTTE, FL 34753                                   P‐0048286 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEITZ, ANDREW M
18 MALLARD COVE WAY
BARRINGTON, RI 02806                                 P‐0048287 12/26/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                           Page 3080 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1246 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
NASIR, SHEZA
13802 VANDERBILT WAY
LAUREL, MD 20707                                       P‐0048288 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DECH, DAVID L
963 TEEL RUN ROAD
DANIELSVILLE, PA 18038                                 P‐0048289 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYER, BENJAMIN D
NO ADDRESS PROVIDED
                                                       P‐0048290 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ENNIS, BUD K
705 VIA SANTA YNEZ
PACIFIC PALISADE, CA 90272                             P‐0048291 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BISHOP, DEBI S
3720 E. VERNON DR.
MOORESVILLE, IN 46158                                  P‐0048292 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNGBLOOD, DEMITRI
195 BRANDON BAY ROAD
TYLERTOWN, MS 39667                                    P‐0048293 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CRISWELL, GARY F
1716 RIDGELAKE DRIVE
METAIRIE, LA 70001                                     P‐0048294 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCUNE, MICHAEL G
1424 NORTHWICK CT
LITTLE ROCK, AR 72227                                  P‐0048295 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMICHAEL, LINDA C
5397 HACKBERRY LANE SW
CONCORD, NC 28027                                      P‐0048296 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON ENTERPRISES, INC.
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                     P‐0048297 12/26/2017     TK Holdings Inc., et al.                  $2,382,759.40                                                                                $2,382,759.40
HARTSFIELD, IVAN L
376 COLUMBIA LANE
GILBERTS, IL 60136                                     P‐0048298 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GIBOFSKY, KAREN B
425 EAST 79TH STREET
APT 15D
NEW YORK, NY 10075                                     P‐0048299 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                     P‐0048300 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STACK, ELAINE
6112 EDGEFIELD
LAKEWOOD, CA 90713                                     P‐0048301 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSSI, MARIA
19 CARRINGTON COURT
MATAWAN, NJ 07747                                      P‐0048302 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HANSON, BRENDA J
1711 COLUMBIA ROAD 61
MAGNOLIA, AR 71753                                     P‐0048303 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TANTIKANJANA, TITIMA
127 N. SUNSET DR
ITHACA, NY 14850                                       P‐0048304 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUCKABEE, SAMMY D
PO BOX 998
MADERA, CA 93639                                       P‐0048305 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                             Page 3081 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1247 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JOHNSON, KATHLEEN M
10045 SW 136 STREET
MIAMI, FL 33176                                      P‐0048306 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBOFSKY, KAREN B
425 EAST 79TH STREET
AOT 15D
NEW YORK, NY 10075                                   P‐0048307 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBERS, C
NO ADDRESS PROVIDED
                                                     P‐0048308 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISWELL, LINDA M
1716 RIDGELAKE DRIVE
METAIRIE, LA 70001                                   P‐0048309 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIEST, STEVEN
1000 E JENNY CIR
SIOUX FALLS, SD 57108                                P‐0048310 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HOANG, JOSEPH LOC M
3362 BRYANT DR
STOCKTON, CA 95212                                   P‐0048311 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMICHAEL, LINDA C
5397 HACKBERRY LANE SW
CONCORD, NC 28027                                    P‐0048312 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNOR, ARTHUR
23 MONMOUTH JUNCTION POND LN
MONMOUTH JCT, NJ 08852                               P‐0048313 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEUNG, JENNY Y
31 GREENRIDGE AVE APT 3H
WHITE PLAINS, NY 10605                               P‐0048314 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
KUDO, NOBUKO
590 S. LA LONDE AVENUE
LOMBARD, IL 60148                                    P‐0048315 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIOTTA, MARIO
8020 TREMOLO COURT
ANTELOPE, CA 95843                                   P‐0048316 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & A INVESTMENTS CAR RENTAL
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0048317 12/26/2017     TK Holdings Inc., et al.                   $238,656.50                                                                                  $238,656.50
MANN, HARREE B
5512 CAPSTONE WAY
DOUGLASVILLE, GA 30135‐5487                          P‐0048318 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                  P‐0048319 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREBS III, DAVID H
4274 14TH ST NE
NAPLES, FL 34120                                     P‐0048320 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, THOMAS B
7308 W FRAZIER LN
WICHITA, KS 67212                                    P‐0048321 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER‐REYNOLDS, CANDICE M
3717 STAMPEDE DRIVE
EVANS, CO 80620                                      P‐0048322 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASTER, KATHRYN
32862 WINONA ST
WESTLAND, MI 48185                                   P‐0048323 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                           Page 3082 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1248 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
ZACHERY, ROBERT C
17 SANDYBEACH TERRACE
ROME, GA 30165                                        P‐0048324 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KENNEDY, TRACEY L
418 CLINTON AVE.
AKRON
, OH 44301                                            P‐0048325 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HABACHY, JOSEPH S
1755 MOONSTONE COURT
DECATUR, GA 30033                                     P‐0048326 12/26/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                    $20,000.00
AIKEN, LUCINDA H
47 HAWTHORNE DR
BREVARD, NC 28712                                     P‐0048327 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
N/A
TORRES, LUIS A
1213 WEST PIERCE STREET
N/A
LAKE ALFRED, FL 33850‐2509                            P‐0048328 12/26/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
BAILEY, KYLE W
13612 DAISY CT
CHINO, CA 91710                                       P‐0048329 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIDWESTERN WHEELS, INC.
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                    P‐0048330 12/26/2017     TK Holdings Inc., et al.                  $1,971,066.10                                                                                $1,971,066.10
BORROEL, RAMIRO R
800 W. 1ST STREET, #401‐12
LOS ANGELES, CA 90012                                 P‐0048331 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KELLY, ANGELA M
65 WILLIAM STREET
NORWALK, CT 06851                                     P‐0048332 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHINHOLSER, JANET N
817 CONCORDE CIRCLE
APT 2420
LINTHICUM, MD 21090                                   P‐0048333 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRANNON, JOHN M
641 HIGH BLUFF TRAIL
ROYSE CITY, TX 75189                                  P‐0048334 12/26/2017     TK Holdings Inc., et al.                       $587.78                                                                                       $587.78
VANDERLEE, DOUGLAS A
13751 COTTAGE DR
GRAND HAVEN, MI 49417                                 P‐0048335 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STT FARMS LLC
STANLEY TOMONO
PO BOX 327
HONAUNAU, HI 96726                                    P‐0048336 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PARRA, JORGE H
159 JONES ST
MIDDLETOWN, RI 02842                                  P‐0048337 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BODBYL, PATRICIA D
534 TERRACE LANE
YPSILANTI, MI 48198                                   P‐0048338 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POWELL, WILLIAM J
3531 LONE TREE LN
JACKSONVILLE, FL 32216                                P‐0048339 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 3083 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1249 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SAMUEL, PATRICIA A
4311 WELLBROOK CT.
DOUGLASVILLE, GA 30135                               P‐0048340 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, DAVID E
4330 CARR STREET
WHEAT RIDGE, CO 80033‐4425                           P‐0048341 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BERNSTEIN, ALLEN C
7723 WILLOUGHBY AVE UNIT 102
WEST HOLLYWOOD, CA 90046                             P‐0048342 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RYAN, KARL M
28 CASCADE KEY
BELLEVUE, WA 98006                                   P‐0048343 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOBILE U DRIVE IT NC.
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0048344 12/26/2017     TK Holdings Inc., et al.                   $464,160.80                                                                                   $464,160.80
SILVESTER, DANIEL R
218 COMMERCE ST (36104)
PO BOX 4160
MONTGOMERY, AL 36103‐4160                            P‐0048345 12/22/2017     TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
BARLEY, JENNIFER A
4971 LANCASTER HILLS DR.
APT. #199
CLARKSTON, MI 48346                                  P‐0048346 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOCKWOOD, MICHAEL R
1507 FULTON ST
ALBERTVILLE, AL 35950                                P‐0048347 12/26/2017     TK Holdings Inc., et al.                     $9,000.00                                                                                     $9,000.00
WOZNICHAK, MARK A
STEPHAN JOHNSON, ESQ.
2990 INLAND EMPIRE BLVD #114
ONTARIO, CA 91764                                    P‐0048348 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRANNON, JOHN M
641 HIGH BLUFF TRAIL
ROYSE CITY, TX 75189                                 P‐0048349 12/26/2017     TK Holdings Inc., et al.                     $1,175.56                                                                                     $1,175.56
ALEMAN, CHRISTINE F
140 MITCHELL STREET
COLORADO SPRINGS, CO 80916                           P‐0048350 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BROWNLIE, KAREN L
3329 BELLE RIVER DRIVE
HACIENDA HEIGHTS, CA 91745‐6112                      P‐0048351 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ELIOPOULOS, PHOEBE A
6616 RIVER TRAIL CT.
BETHESDA, MD 20817                                   P‐0048352 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KLUBERTANZ, MARIA
6414 TONKINESE TRAIL
MADISON, WI 53719‐1876                               P‐0048353 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FUNDUKIAN, JOHN E
413 HILLCREST AVE.
GROSSE POINTE FA, MI 48236                           P‐0048354 12/26/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                    $12,000.00
DOBROWOLSKI, ANTHONY R
1674 HICKORY THICKET DRIVE
MILFORD, OH 45150                                    P‐0048355 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYON, MELISSA J
2298 OLD YORK ROAD
BORDENTOWN, NJ 08505                                 P‐0048356 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3084 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1250 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
MERRELL, CATHLEEN L
115 PRIVATE ROAD 3814
SPRINGTOWN, TX 76082                                 P‐0048357 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROVAR LLC
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0048358 12/26/2017     TK Holdings Inc., et al.                  $1,886,206.60                                                                                $1,886,206.60
BRONSON‐TOMPKINS, CHANTAY
3244 SILVERADO CIRCLE
GREEN COVE SPRIN, FL 32043                           P‐0048359 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HEMME, SETH R
1816 RAPANOS
MIDLAND, MI 48642                                    P‐0048360 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERGY, BONNIE E
2235 BUTLER ROAD
FORT WAYNE, IN 46808                                 P‐0048361 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HEMME, SETH R
1816 RAPANOS
MIDLAND, MI 48642                                    P‐0048362 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DONNELLY, MARY E
10 HARBOR HILLS DRIVE
PORT WASHINGTON, NY 11050                            P‐0048363 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CONBOY, DANIEL J
1013 BELVOIR ROAD
PLYMOUTH MEETING, PA 19462‐2805                      P‐0048364 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DOWNES, PATRICIA A
3845 FARQUHAR AVE, UNIT 207
LOS ALAMITOS, CA 90720                               P‐0048365 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARSHBARGER, IAN C
1920 CAPITAL CREEK DR
APT 4405
WAKE FOREST, NC 27587                                P‐0048366 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GROSS, CHERYL L
919 LAKE TAHOE COURT
SAN JOSE, CA 95123                                   P‐0048367 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLARK IV, WALLACE T
14401 NICKEL LN APT 304
MIDLOTHIAN, VA 23114                                 P‐0048368 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DOMENIGHINI, JOHN R
641 COON CREEK RD.
METAMORA, IL 61548                                   P‐0048369 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BUTLER, JESSIE A
85 ELLEN DRIVE
STRASBURG, VA 22657                                  P‐0048370 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRZEKOP, CHRISTOPHER L
42 VISTA DRIVE
NANTICOKE, PA 18634                                  P‐0048371 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GRAY YOUNG, JENIFER L
401 N JOHN AVE
TYLER, TX 75702                                      P‐0048372 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, SAMANTHA
32 KAMAKOI PL
KIHEI, HI 96$53                                      P‐0048373 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, DAVID E
4330 CARR STREET
WHEAT RIDGE, CO 80033‐4425                           P‐0048374 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3085 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1251 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DUGGAN, DARRIN J
PO BOX 341
LEXINGTON, MA 02420                                 P‐0048375 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, CINDY A
1865 KIPLING DR
DAYTON                                              P‐0048376 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FU, GUOZHI
2810 SOUTHSHIRE RD.
HIGHLANS RANCH, CO 80126                            P‐0048377 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTMAN, KATIE Z
8181 PRAIRIE RIDGE RD
YUKON, OK 73099                                     P‐0048378 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALINDO, JOHANN
PO BOX 2021
GLENDORA, CA 91740                                  P‐0048379 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, ANNA C
443 WILDE AVE
SAN FRANCISCO, CA 94134                             P‐0048380 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
TORRES, LUIS A
1213 WEST PIERCE STREET
N/A
LAKE ALFRED, FL 33850‐2509                          P‐0048381 12/26/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HALTER, CHARLENE
1373 KIT CIRCLE
BEAR, DE 19702                                      P‐0048382 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, CHERYL R
5468 MAIN ROAD
5468 MAIN ROAD
SWEET VALLEY, PA 18656                              P‐0048383 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, ANN M
38 SCHOOL ST.
NORTHFIELD, MA 01360                                P‐0048384 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRMAN, MARK
7101 SHADY HILL DR.
ST. LOUIS, MO 63129                                 P‐0048385 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTER, KEVIN B
5748 HUNTER RD.
ENON, OH 45323                                      P‐0048386 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG'S AUTO CENTER & SALVAGE
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                     P‐0048387 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIPLE D. CORPORATION DBA KNO
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                     P‐0048388 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JLR NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048389 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA NORTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048390 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3086 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1252 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MIDWAY AUTO PARTS LLC
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0048391 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAGUAR LAND ROVER DARIEN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048392 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI MENTOR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048393 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048394 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048395 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF GREENWICH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048396 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBOZA, JOSE
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0048397 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PTG CHATTANOOGA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048398 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN SAN FRANCISCO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048399 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE WEST BROWARD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048400 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF ONTARIO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048401 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF TEMPE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048402 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTORWERKS BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048403 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGENSCHUTZ, WENDY M
11524 BAILEY RD
MANCELONA, MI 49659‐8868                             P‐0048404 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3087 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1253 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
APPELL, ROBERT B
2023 WHITEFORD ROAD
WHITEFORD, MD 21160                                  P‐0048405 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHALS, DENNIS A
17248 ARROWHEAD DR.
LOCKPORT, IL 60441                                   P‐0048406 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, STEPHANIE Y
8013 MANDAN ROAD
#302
GREENBELT, MD 20770                                  P‐0048407 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROW, CHAD A
300 BEL AIR DR APT 188
VACAVILLE, CA 95687                                  P‐0048408 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                   P‐0048409 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESSLER, NOLAN W
4616 BOSAL COURT
ELK GROVE, CA 95758                                  P‐0048410 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MICHAEL S
1 WILSON WAY
FALMOUTH, ME 04105                                   P‐0048411 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, III, AUGUSTUS B
3908 SHADELAND AVE
BEAVERCREEK, OH 45432                                P‐0048412 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUONG, THUY M
5534 SE. 62ND AVE
PORTLAND, OR 97206                                   P‐0048413 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGALBO, JOHN R
20095 DAIRY LANE
STERLING, VA 20165                                   P‐0048414 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABIAN, ALBERT
300 EAST NORTH CANAL STREET
CANASTOTA, NY                                        P‐0048415 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, KAREN M
PO BOX 154
POWDER SPRINGS, GA 30127                             P‐0048416 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, AMBER L
AMBER COBB
PO BOX 434
BOONEVILLE, AR 72927                                 P‐0048417 12/26/2017     TK Holdings Inc., et al.                   $180,000.00                                                                                  $180,000.00
WHITE, ABRAHAM A
5204 157TH PLACE SW
EDMONDS, WA 98026                                    P‐0048418 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILES, HEIDI W
55 MAGNOLIA STREET
ST.MARY'S, GA 31558                                  P‐0048419 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISNER, CRAIG B
135 LILBURNE WAY
YORKTOWN, VA 23693                                   P‐0048420 12/26/2017     TK Holdings Inc., et al.                     $1,210.00                                                                                    $1,210.00
FRYER, WILLIAM
213 AUGUST DR
CORAOPOLIS, PA 15108                                 P‐0048421 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, RENEE
PO BOX 73
MARINE CITY, MI 48039                                P‐0048422 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3088 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1254 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PAPPAS, JOHN
8778 TAKILMA RD.
CAVE JUNCTION, OR 97523                             P‐0048423 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LITTLE, JOANN M
1033 SHELFORD CT
VIRGINIA BEACH, VA 23454                            P‐0048424 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048425 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZDA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048426 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURETTE, PAUL E
79 WEDGEWOOD DRIVE
NORTH EASTON, MS 02356‐1379                         P‐0048427 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHENBERG, JEFFREY K
4062 MODLIN AVENUE
FORT WORTH, TX 76107                                P‐0048428 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCKLEY, STEPHANIE
90 WORTHEN AVE
WEYMOUTH, MA 02188                                  P‐0048429 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBURN, GARY L
4201 N SUMMERSET DRIVE
TUCSON, AZ 85750                                    P‐0048430 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIANGELIS, HEATHER N
20253 RIVER RIDGE TER.
APT. 302
ASHBURN, VA 20147                                   P‐0048431 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUGOS, ALAN R
3 JOCELYN LANE
WESTFORD, MA 01886                                  P‐0048432 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGALBO, JOHN R
20095 DAIRY LANE
STERLING, VA 20165                                  P‐0048433 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREY, LORI A
2816 BLACKSTONE AVENUE SOUTH
MINNEAPOLIS, MN 55416                               P‐0048434 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATE, SCOTT A
1416 SCHOOL HOUSE LANE
CHATHAM, IL 62629                                   P‐0048435 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAZE, JODY
4827 MOSAIC CANYON COURT
HUMBLE, TX 77396                                    P‐0048436 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUTTLE, CHARLES L
817 N COOLIDGE AVE
PALATINE, IL 60067                                  P‐0048437 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN ALLEN, STEVE E
2879 ARCADE ST
LITTLE CANADA, MN 55109                             P‐0048438 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEJESUS, CHARLES
12 COPLEY DR
METHUEN, MA 01844                                   P‐0048439 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3089 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1255 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RIGGS, AJA A
PO BOX 33402
SANTA FE, NM 87594                                   P‐0048440 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARS, DANIELLE C
2557 LAKE SHORE DR
LYNWOOD, IL 60411                                    P‐0048441 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORBITZER, THOMAS W
4183 BERKELEY AVE
CANTON, MI 48188                                     P‐0048442 12/26/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WOLFE, ALISSA
124 STONE BRIDGE WAY
SENOIA, GA 30276                                     P‐0048443 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALOY, MARLENE K
5 UNDERCLIFF TERRACE
WEST ORANGE, NJ 07052‐3929                           P‐0048444 12/26/2017     TK Holdings Inc., et al.                     $8,953.49                                                                                    $8,953.49
DONOVAN, COREY A
126‐84TH STREET
NIAGARA FALLS, NY 14304                              P‐0048445 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESCOTT, EDWARD D
6046 HILDA STREET
JACKSONVILLE, FL 32244                               P‐0048446 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, JOHN W
219 PERCHERON CT.
GAMBRILLS, MD 21054                                  P‐0048447 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INBODEN, THELMA M
10210 3 MILE ROAD
FRANKSVILLE, WI 53126                                P‐0048448 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERTZ, SHARON J
3418 MYRTLE AVENUE
LONG BEACH, CA 90807                                 P‐0048449 12/26/2017     TK Holdings Inc., et al.                     $2,523.00                                                                                    $2,523.00
LOPEZ, PETE G
18227 73RD AVE E
PUYALLUP, WA 98375                                   P‐0048450 12/26/2017     TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
PAPPAS, JOHN
8778 TAKILMA RD.
CAVE JUNCTION, OR 97523                              P‐0048451 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROGERS, YEON SU
3449 SPRINDELTREE DR.
GRAPEVINE, TX 76051                                  P‐0048452 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MCKEAN, BOBBIE P
59583 COMPANY ROAD
AMITE, LA 70422                                      P‐0048453 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENTZ, ELIZABETH A
4931 N BONITA RIDGE AVE
TUCSON, AZ 85750                                     P‐0048454 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKOSKY, ROBERT M
21 TAMARA COURT
EAST GREENBUSH, NY 12061                             P‐0048455 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN ALLEN, STEVEN E
2879 ARCADE ST
LITTLE CANADA, MN 55109                              P‐0048456 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOB HOWARD DODGE, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0048457 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3090 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1256 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BMW OF TENAFLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048458 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTORWERKS MINI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048459 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLINGTON, RANDALL L
8304 GREG MARC STREET
LAUREL, MD 20708                                     P‐0048460 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOKHAM, BOBBY
260 W. 1700 S. APT#18
CLEARFIELD, UT 84015                                 P‐0048461 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKOSKY, ROBERT M
21 TAMARA COURT
EAST GREENBUSH, NY                                   P‐0048462 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KRISTIN K
P.O. BOX 1
JEFFERSON, IA 50129                                  P‐0048463 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ABBAI, ASTER
680 SOUTHVIEW CT APT C
CULPEPER, VA 22701                                   P‐0048464 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERTZ, SHARON J
3418 MYRTLE AVENUE
LONG BEACH, CA 90807                                 P‐0048465 12/26/2017     TK Holdings Inc., et al.                     $4,060.00                                                                                    $4,060.00
CHRISTOPHER, JOHN L
14657 PRESERVE LANDING DR E
JACKSONVILLE, FL 32226                               P‐0048466 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, LEONARD
P.O. BOX 57
BRYANT, AR 72089                                     P‐0048467 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENETZ, SARA
8250 SKYLINE DRIVE
LOS ANGELES, CA 90046                                P‐0048468 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARI, JOSEPH M
600 N PANTANO RD APT 1812
TUCSON, AZ 85710                                     P‐0048469 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCOX, DANIEL E
45 BUCKS DRIVE
ELLISVILLE, MS 39437                                 P‐0048470 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, JOHN A
1233 LOUDEN LN
IMPERIAL BEACH, CA 91932                             P‐0048471 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                   P‐0048472 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMDAN, JOYCE G
602 W CALIFORNIA AVE APT C
GLENDALE, CA 91203                                   P‐0048473 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKOSKY, ELIZABETH A
21 TAMARA COURT
EAST GREENBUSH, NY                                   P‐0048474 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3091 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1257 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SIBERIO, SEAN
3534 HARRIET AVE
APT 2
MINNEAPOLIS, MN 55408                                 P‐0048475 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLSTEIN, STUART B
38 HANOVER PLACE
WAYNE, NJ 07470                                       P‐0048476 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTHOLE D., JUNY
1455 NW 91ST AVE APT 13‐22
CORAL SPRINGS, FL 33071                               P‐0048477 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILHOUSE, MELVIN
5375 SAVANNAH HIGHWAY
NORTH, SC 29112                                       P‐0048478 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKSA, MICHAEL
221 PALAMAR DRIVE
FAIRFIELD, CT 06825                                   P‐0048479 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENT, CAROL H
6 TWIN BRIDGE CT.
DALLAS, TX 75243‐6235                                 P‐0048480 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, DAVID P
1233 LOUDEN LN
IMPERIAL BEACH, CA 91932                              P‐0048481 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LA, DAVID
122 CIRCLE AVE
UNIT 102
FOREST PARL, IL 60130                                 P‐0048482 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, JARED D
12239 SPERRYVILLE PIKE
CULPEPER, VA 22701                                    P‐0048483 12/26/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
WILSON, DAVID B
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048484 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANG, DUY C
2264 ENCINAL AVE APT C
ALAMEDA, CA 94501                                     P‐0048485 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLETON, RICHARD
10100 REGENT CIRCLE
NAPLES, FL 34109                                      P‐0048486 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, ZHENGYING
700 SUMMER STREET APT 5L
STAMFORD, CT 06901                                    P‐0048487 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, DENEAL J
645 WATER STREET # 12 A
NEW YORK, NY 10002                                    P‐0048488 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALTON, LARRY B
606 COLLINGSWOOD DRIVE
DOTHAN, AL 36301                                      P‐0048489 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF EDISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048490 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048491 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3092 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1258 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MAIER, WILLIAM J
18380 MILWAUKEE AVE
BROOKFIELD, WI 53045‐3407                             P‐0048492 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHICHI, MICHAEL A
36 COLDEN HILL RD.
                                                      P‐0048493 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLSTEIN, TAMARA A
38 HANOVER PL
WAYNE, NJ 07470                                       P‐0048494 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, JON P
119 PAQUIN DRIVE
SAINT CLOUD, FL 34769                                 P‐0048495 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, JAMES K
101 BEACON CIRCLE
NORMAN, OK 73071                                      P‐0048496 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMENDARIZ, MARY L
19143 E. WHITAKER PLACE
AURORA, CO 80015                                      P‐0048497 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOCK, ANN F
60 RIDGEVIEW AVENUE
TRUMBULL, CT 06611‐1935                               P‐0048498 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBURN, JENNIFER A
2688 MONTECITO COURT
SIERRA VISTA, AZ 85635                                P‐0048499 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTSCHULER, RICHARD M
5 BONIELLO DR
SOMERS, NY 10589                                      P‐0048500 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURDOCK, ANDREA R
500 REDONDO AVENUE APT 101
LONG BEACH, CA 90814‐7419                             P‐0048501 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACOSTA CHACON, GUSTAVO R
PO BOX 226
GUANICA, PR 00653‐0226                                P‐0048502 12/26/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
CANADA, MARC A
2 EISENHOWER ROAD
CENTEREACH, NY 11720                                  P‐0048503 12/26/2017     TK Holdings Inc., et al.                     $1,650.00                                                                                    $1,650.00
FELBER, WALTER T
2795 SUTTON STREET
YORKTOWN HEIGHTS, NY 10598                            P‐0048504 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, J.D.
14994 FAIRHAVEN DRIVE
FOSTERS, AL 35463                                     P‐0048505 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, MARK C
9165 PASEO CRESTA
SANTEE, CA 92071                                      P‐0048506 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTSCHULER, RICHARD M
5 BONIELLO DR
SOMERS, NY 10589                                      P‐0048507 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRUNK, JOHN
1108 MACINTOSH WAY
MATAMORAS, PA 18336                                   P‐0048508 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHAM, MARILYNN L
710 AVANTI PLACE
LANDOVER, MD 20785                                    P‐0048509 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3093 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1259 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048510 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
EDWARDS, BARTINA L
16 OAKWOOD LANE
LAKE WYLIE, SC 29710                                  P‐0048511 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROW, LELIA
6417 PONCE AVENUE
FORT WORTH, TX 76133                                  P‐0048512 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEN, NINA
10550 MAYSTAR LANE
LAS VEGAS, NV 89135                                   P‐0048513 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMENA, DENISE C
DENISE KAMENA
P.O. BOX 101
FAIR OAKS, CA 95628                                   P‐0048514 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MEISNER, CLAUDIA A
135 LILBURNE WAY
YORKTOWN, VA 23693                                    P‐0048515 12/26/2017     TK Holdings Inc., et al.                     $1,210.00                                                                                    $1,210.00
ROSS, ALAN M
21 TANGLEWOOD
ALISO VIEJO, CA 92656                                 P‐0048516 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DECH, DAVID L
963 TEEL RUN ROAD
DANIELSVILLE, PA 18038                                P‐0048517 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
KOHLER, ELIZABETH M
4109 ARBOR CREEK DRIVE
CARROLLTON, TX 75007                                  P‐0048518 12/26/2017     TK Holdings Inc., et al.                        $60.00                                                                                       $60.00
JORDAN‐RUTLEDGE, COREY C
32 CROMWELL STREET
KITTERY, ME 03904                                     P‐0048519 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MENDELSOHN, SONDRA A
2101 CHESTNUT ST
UNIT 1205
PHILADELPHIA, PA 19103                                P‐0048520 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEN, NINA
10550 MAYSTAR LANE
LAS VEGAS, NV 89135                                   P‐0048521 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURPAUD, KIM M
6679 PIKE CIRCLE
LARKSPUR, CO 80118                                    P‐0048522 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MINI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048523 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENSKE WYNN FM
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048524 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐H, INC. D/B/A STERLING
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0048525 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3094 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1260 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
MILLSTEIN, STUART B
38 HANOVER PLACE
WAYNE, NJ 07470                                      P‐0048526 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ONKEN, GWENDOLYN A
32 FERN CRES
DAVENPORT, FL 33837                                  P‐0048527 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KURTZ, GARY M
45894 PATUXENT LANE
CALIFORNIA, MD 20619                                 P‐0048528 12/26/2017     TK Holdings Inc., et al.                     $15,559.00                                                                                    $15,559.00
MAZILAUSKAS, MARY S
21 LOTUS ROAD
NEW ROCHELLE, NY 10804                               P‐0048529 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FLAHERTY, IRMA
P.O. BOC 570566
DALLAS, TX 75357                                     P‐0048530 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WALLACE, CYNTHIA L
5620 CHALYCE LN
CHARLOTTE, NC 28270                                  P‐0048531 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOODS, EMILY G
6616 BEACH DR APT A
PANAMA CITY BEAC, FL 32408                           P‐0048532 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JONES, TRACEY R
1207 13 STREET NORTH
BESSEMER, AL 35020                                   P‐0048533 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROSS, ALAN M
21 TANGLEWOOD
ALISO VIEJO, CA 92656                                P‐0048534 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARQUEZ, JOSE E
4224 WORTHINGTON PL
MASCOTTE, FL 34753                                   P‐0048535 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HENSON, SALENCIA D
3053 STONE FOREST CIRCLE
MCKINNEY, TX 75070                                   P‐0048536 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAPPAS, JOHN
8778 TAKILMA RD.
CAVE JUNCTION, OR 97523                              P‐0048537 12/26/2017     TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
LAWSON, DENEAL J
645 WATER STREET # 12 A
NEW YORK, NY 10002                                   P‐0048538 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEDINA, NORMA R
931 COUGAR COUNTRY
SAN ANTONIO, TX 78251                                P‐0048539 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POISSANT, JEREMY J
806 4TH AVE N
SARTELL, MN 56377                                    P‐0048540 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TAM, PAK L
14621 SE 277TH CT
KENT, WA 98042‐4310                                  P‐0048541 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PACE, LYNN A
3177 HATTING PLACW
BRONX, NY 10465                                      P‐0048542 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CHURCH OF LATTER‐DAY SAINTS
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0048543 12/26/2017     TK Holdings Inc., et al.                  $10,545,607.40                                                                               $10,545,607.40

                                                                                           Page 3095 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1261 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILSON, DAVID B
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                   P‐0048544 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, J.D.
14994 FAIRHAVEN DRIVE
FOSTERS, AL 35463                                    P‐0048545 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREER, NEYSA M
404 S. ANZA ST APT #35
EL CAJON, CA 92020                                   P‐0048546 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, VERONICA G
35 GARDEN SPOT LANE
AUTRYVILLE, NC 28318                                 P‐0048547 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, TAYNA Q
630 COLONIAL AVE APT 5
GAFFNEY, SC 29340                                    P‐0048548 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, GLEN E
356 E BELVIEW AVE
MURRAY, UT 84107                                     P‐0048549 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUNE, GLENDA L
1424 NORTHWICK CT
LITTLE ROCK, AR 72227                                P‐0048550 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADVANTAGECARS.COM, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0048551 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048552 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLANCOURT, JULES
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0048553 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MB OF TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048554 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD‐GM II, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0048555 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUNNELL, JOEY
1925 46TH AVENUE #3
CAPITOLA, CA 95010                                   P‐0048556 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERS, PAMELA L
604 FAIRWOOD AVENUE
CHARLOTTE, NC 28203                                  P‐0048557 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, YESENIA
20 LA SORDINA
RNC STA MARGARIT, CA 92688                           P‐0048558 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCKHOUSE, ROBERT L
5274 COACHMAN ROAD
BETTENDORF, IA 52722                                 P‐0048559 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, HEATHER E
18732 GIBBONS DRIVE
DALLAS, TX 75287                                     P‐0048560 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3096 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1262 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
AREFAYNEA, GENET
I DO NOT KNOW
4447 DUKE ST APT # 101
ALEXNDRIA, VA 22304                                   P‐0048561 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUILD, CHANA L
10072 DEER RIDGE DRIVE
OOLTEWAH, TN 37363                                    P‐0048562 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KEVIN T
1571 N BROAD ST
BEAVER DAM, KY 42320                                  P‐0048563 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, MILFORD B
4430 ELLEN WAY
UNION CITY, CA 94587                                  P‐0048564 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTUS, WILTON M
234 CO RD 48
LEXINGTON, AL 35648                                   P‐0048565 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARRINGTON, NICOLE M
308 INNER CIRCLE DR
BOLINGBROOK, IL 60490                                 P‐0048566 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, KIMBERLY M
1759 E. 73RD PLACE
APT. 2
CHICAGO, IL 60649                                     P‐0048567 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGRANN, MICHAEL P
NO ADDRESS PROVIDED
                                                      P‐0048568 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOHLFORD, DONALD C
355 CENTURY COURT
WYTHEVILLE, VA 24382                                  P‐0048569 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLAND, LISA K
7 MONTANA ESTATES
CROSS LANES, WV 25313                                 P‐0048570 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUTON, JOYCE G
2011 ASPEN RIDGE CT.
OCOEE, FL 34761                                       P‐0048571 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKER, MARGARET A
7156 BASSWOOD DR.
WEST CHESTER, OH 45069                                P‐0048572 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, BOPINDERJIT
334 DUNSMUIR TERRACE
UNIT 2
SUNNYVALE, CA 94085                                   P‐0048573 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ RAMOS, ARTURO
4964 LA RUE ST.
DALLAS, TX 75211                                      P‐0048574 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHBY, PAMELA I
50 ALMIRA DRIVE
UNIT A
GREENWICH, CT 06831                                   P‐0048575 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILES, HEIDI W
55 MAGNOLIA STREET
ST.MARY'S, GA 31558                                   P‐0048576 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWANEY, PATRICIA
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                               P‐0048577 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3097 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1263 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEWIS, DONALD C
138 DIABLO VIEW DRIVE
ORINDA, CA 94563                                     P‐0048578 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ZEPEDA, JUAN J
1209 WEST 51ST PLACE
LOS ANGELES, CA 90037‐3422                           P‐0048579 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEVIN A FUCIARELLI MDPC
BOX 25051
SCOTTSDALE, AZ 85255                                 P‐0048580 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIF, SAMANTHA A
11249 NW 74TH TERRACE
MIAMI, FL 33178                                      P‐0048581 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIDAN, JOSHUA J
3819 52ND STREET
DES MOINES, IA 50310                                 P‐0048582 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DANIEL K
12108 NUTT ROAD
COLLINSVILLE, MS 39325                               P‐0048583 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLEY, JOHN S
3990 NIEMI ST
HARRISON, MI 48625                                   P‐0048584 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAINHOUR JR, RICHARD J
524 LITTLEFIELD RD
WELLS, ME 04090                                      P‐0048585 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RIGENE K
1034 YOUNG WAY
RICHMOND HILL, GA 31324                              P‐0048586 12/26/2017     TK Holdings Inc., et al.                    $15,998.00                                                                                   $15,998.00
FAUCHER, GERALD J
444 MORGAN AVE S
MINNEAPOLIS, MN 55405‐2030                           P‐0048587 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLAHUNT, ASHLEY N
4422 6TH PL. NE
WASHINGTON, DC 20017                                 P‐0048588 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WEATHERS, PAMELA L
604 FAIRWOOD AVENUE
CHARLOTTE, NC 28203                                  P‐0048589 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZ, MARK A
3661 W. SHIELDS AVE, #218
FRESNO, CA 93722                                     P‐0048590 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, FREDERICKA J
3537 BILTMORE PLACE
AUGUSTA, GA 30906‐4503                               P‐0048591 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLSON‐SINGH, IAN RESHAN M
1303 FOOTHILL BOULEVARD
CALISTOGA, CA 94515                                  P‐0048592 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFISTER, LINDA D
7518 WACHTEL WAY
ORANGEVALE, CA 95662                                 P‐0048593 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, TERRI J
3591 OLD HIGHWAY 20
TUSCUMBIA, AL 35674                                  P‐0048594 12/26/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MAY, WILLIAM A
12108 NUTT ROAD
COLLINSVILLE, MS 39325                               P‐0048595 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3098 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1264 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DONLEY, DENISE E
225 EAST LIBERTY STREET
SOUTH LYON
, MI 48178                                          P‐0048596 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERBERG, PENNY S
P.O. BOX 1740
SNOHOMISH, WA 98291‐1740                            P‐0048597 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MARY T
149‐12 18TH AVENUE
WHITESTONE, NY 11357                                P‐0048598 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASSITER, GIULIANA E
710 WHIPPOORWILL LN
DESTIN, FL 32541                                    P‐0048599 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRASSEA, SUSAN L
1440 CLOCK AVENUE
REDLANDS, CA 92374                                  P‐0048600 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDUGO, ERICA P
586 PULLMAN ST.
LOS ANGELES, CA 90042                               P‐0048601 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITT, LINDA
6317 NE NORMANDY DRIVE
GLADSTONE, MO 64118                                 P‐0048602 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRELCZYK, STANLEY
62 CELENTANO DRIVE
NAUGATUCK, CT 06770                                 P‐0048603 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON, NORAH G
20569 MORNINGSIDE TERRACE
STERLING, VA 20165                                  P‐0048604 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINEDA, ORLANDO
11836 ROSEGLEN ST
EL MONTE, CA 91732                                  P‐0048605 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, JENNIFER M
39 DORCHESTER ST.
UNIT 12
BOSTON, MA 02127                                    P‐0048606 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, ADRIAN
3416 ROBB ROY PL
SAN DIEGO, CA 92154                                 P‐0048607 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ALICIA
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0048608 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLIS, SHANNON
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0048609 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CINALLI, SANDRA
3678 CORAL TREE CIRCLE
COCONUT CREEK, FL 33073                             P‐0048610 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEJESUS, LEONARDO
194 KIDD RD
FORT MILL, SC 29708                                 P‐0048611 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUSHMAN, PHILIP
32 FIREFLY LN
NAPA, CA 94558                                      P‐0048612 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3099 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1265 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ELMORE, JULIANNE P
3419 S AVE
ANACORTES, WA 98221                                 P‐0048613 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAKE, TIMOTHY D
7518 WACHTEL WAY
ORANGEVALE, CA 95662                                P‐0048614 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSINGER, RICHARD J
1538 ARLLINEAVE
ABINGTON, PA 19001                                  P‐0048615 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, XIN
602 MONTICELLO LANE
KENNETT SQUARE, PA 19348                            P‐0048616 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, ADRIAN
3416 ROBB ROY PL
SAN DIEGO, CA 92154                                 P‐0048617 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SCOTT M
22882 N. 103RD AVE
22882 N. 103RD AVE
PEORIA, AZ 85383                                    P‐0048618 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAM, MATTHEW G
8710 WESTMORELAND LAKE DRIVE
CORNELIUS, NC 28031                                 P‐0048619 12/26/2017     TK Holdings Inc., et al.                     $3,914.80                                                                                    $3,914.80
MICHAUD, ROBERT A
2001 BELLEVUE RD
HALIFAX, VA 24558                                   P‐0048620 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APPELL, ABIGAIL D
2023 WHITEFORD ROAD
WHITEFORD, MD 21160                                 P‐0048621 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOGAN LOVENTHAL, KAREN A
3854 GIRARD AVE
CULVER CITY, CA 90232                               P‐0048622 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                  P‐0048623 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINEDA, ORLANDO
11836 ROSEGLEN ST
EL MONTE, CA 91732                                  P‐0048624 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DEE G
254 HARTSVILLE PIKE
CARTHAGE, TN 37030‐2112                             P‐0048625 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAR GREWAL, BALJEET K
662 TRUDY WAY
MERCED, CA 95341                                    P‐0048626 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCHLEGEL, ERIK C
4493 OAK ARBOR CIRCLE
ORLANDO, FL 32808                                   P‐0048627 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, BRIAN J
5938 DANVERS LN NW
ROCHESTER, MN 55901                                 P‐0048628 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, RANDELL T
15056 STATE ROUTE 104
MARTVILLE, NY 13111                                 P‐0048629 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAYLEY, TIMOTHY L
32461 DEBORAH DR
UNION CITY, CA 94587                                P‐0048630 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3100 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1266 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOEY, DENNIS M
1527 LEON DRIVE
HATFIELD, PA 19440                                 P‐0048631 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRELL, MELANI
2722 FIELDCROSS LN
HOUSTON, TX 77047                                  P‐0048632 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KARMA
230 COURT ST APT 1
BROCKTON, MA 02302                                 P‐0048633 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKERSON, REGINA
14309 CLIMBING ROSE WAY
UNIT 104
CENTREVILLE, VA 20121                              P‐0048634 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOEY, DENNIS M
1527 LEON DRIVE
HATFIELD, PA 19440                                 P‐0048635 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRABLE, RANDY
12300 AVILLA WEST
ALEXANDER, AR 72002                                P‐0048636 12/26/2017     TK Holdings Inc., et al.                     $1,100.31                                                                                    $1,100.31
AVILA, DANIEL
433 WST 8TH ST
DALLAS, TX 75208                                   P‐0048637 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, BRIAN J
5938 DANVERS LN NW
ROCHESTER, MN 55901                                P‐0048638 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DEE G
254 HARTSVILLE PIKE
CARTHAGE, TN 37030‐2112                            P‐0048639 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUONG, TRUONG M
5534 S.E. 62ND AVE
PORTLAND, OR 97206                                 P‐0048640 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILES, HEIDI W
55 MAGNOLIA STREET
ST.MARY'S, GA 31558                                P‐0048641 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, ADRIAN
3416 ROBB ROY PL
SAN DIEGO, CA 92154                                P‐0048642 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APPELL, SUSAN N
2023 WHITEFORD ROAD
WHITEFORD, MD 21160                                P‐0048643 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUILLER, MARQUES
19801 DRIFTING MEADOWS DR
PFLUGERVILLE                                       P‐0048644 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOEY, DENNIS M
1527 LEON DRIVE
HATFIELD, PA 19440                                 P‐0048645 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, JELANI J
11981 DAWSON PEAK COURT
RANCHO CUCAMONGA, CA 91739                         P‐0048646 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPEDA, JUAN J
1209 WEST 51ST PLACE
LOS ANGELES, CA 90037‐3422                         P‐0048647 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAUD, ROBERT A
2001 BELLEVUE RD
HALIFAX, VA 24558                                  P‐0048648 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3101 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1267 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLER, AMERICA M
2012 MIRES ROAD
MOUNT JULIET, TN 37122                               P‐0048649 12/26/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
LEINOW, ISHA
4110 SE HAWTHORNE BLVD
#223
PORTLAND, OR 97214                                   P‐0048650 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, FREDERICKA J
3537 BILTMORE PLACE
AUGUSTA, GA 30906‐4503                               P‐0048651 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDAWAY, CAMERON S
13 LILAC DRIVE. APT. 1
ROCHESTER, NY 14620                                  P‐0048652 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORDOVA, CAROLYN B
100 SOUTH MEADOW DR.
FERRIS, TX 75125                                     P‐0048653 12/26/2017     TK Holdings Inc., et al.                    $10,356.06                                                                                   $10,356.06
SAMUELS, ROBIN A
5129 E STACEY LEE LANE
ORANGE, CA 92867                                     P‐0048654 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, LEONARD J
P.O. BOX 57
BRYANT, AR 72089                                     P‐0048655 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLAHERTY, IRMA
P.O. BOX 570566
DALLAS, TX 75357                                     P‐0048656 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZEI, NICHOLAS
13673 COOK STREET
THORNTON, CO 80602                                   P‐0048657 12/26/2017     TK Holdings Inc., et al.                   $265,000.00                                                                                  $265,000.00
SMELTZ, WILLIAM C
6375 KIMBERLY DRIVE
HAMILTON, OH 45011‐5022                              P‐0048658 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CASEY B
2593
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                   P‐0048659 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPTON, GEORGE R
715 NORTH JEFFERSON ST.
APT. 11
MOSCOW, ID 83843                                     P‐0048660 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOTARIANNI, SAMANTHA
122 SIENNA LN
GLASSBORO, NJ 08028                                  P‐0048661 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURHAM, III, WEBB
510 FOUNTAIN PLACE
BURLINGTON, NC 27215                                 P‐0048662 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGS, AJA A
PO BOX 33402
SANTA FE, NM 87594                                   P‐0048663 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, DEBORA E
3307 GLACIER DRIVE
LAWRENCE, KS 66047                                   P‐0048664 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IACONO, JOSEPH
1430 NW 85TH WAY
PLANTATION, FL 33322                                 P‐0048665 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3102 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1268 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MESKO, BRICE
1018 CONCORDIA
MEXICO, MO 65265                                   P‐0048666 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARAMANIAN, BRIAN
MITCHELL A. TOUPS, LTD
P.O. BOX 350
BEAUMONT, TX 77704‐0350                            P‐0048667 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARAMANIAN, BRIAN
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAMONT, TX 77704‐0350                             P‐0048668 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CYRUS, JR., BERNARD
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                    P‐0048669 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
CUNNINGHAM BROTHERS AUTO PART
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                    P‐0048670 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENDERGAST, EDWARD S
11015 WEST 117TH AVE.
CEDAR LAKE, IN 46303                               P‐0048671 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAUSS, KELLY J
20805 CIRCULO DEL SOL
YORBA LINDA, CA 92887                              P‐0048672 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WHITE, DELLA B
13118 KARA LN
SILVER SPRING, MD 20904                            P‐0048673 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORRIGAN, JANET C
12 CROSS STREET
YORK BEACH, ME 03910                               P‐0048674 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUFFER, JACQUELINE L
16 S MAIN ST
LEWISTOWN, PA 17044                                P‐0048675 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANBERG, HARRY F
5009 SW ORCHARED LANE
PORTLAND, OR 97219‐3364                            P‐0048676 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNHART, LAURA M
30670 FEATHER COURT
TEMECULA, CA 92591                                 P‐0048677 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEFOREST, DAWN
64 HENRY STREET
NORWICH, NY 13815                                  P‐0048678 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNLEY, BARBARA G
3208 MASSACHUSETTS AVE #D
LEMON GROVE, CA 91945‐2252                         P‐0048679 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRABB, HEATHER J
8647 IRISH MOSS COURT
ELK GROVE, CA 95624                                P‐0048680 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, JESSICA P
1016 LEONARDS WAY
EUGENE, OR 97404                                   P‐0048681 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY
9911 LENORE DRIVE
GARDEN GROVE, CA 92841                             P‐0048682 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3103 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1269 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DUNKLEY, DONAVON A
1048 E 223 STREET
APT. 2
BRONX, NY 10466                                      P‐0048683 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUNNELL, KAREN L
14314 WRANGELL COURT
PENN VALLEY, CA 95946                                P‐0048684 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKE, PATRICE C
11512 HOMESTEAD DRIVE
UPPER MARLBORO, MD 20774                             P‐0048685 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, MARIA I
9650 FONTAINEBLEAU BLVD
APT 5
MIAMI, FL 33172                                      P‐0048686 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROADHEAD, STEVEN
219 WEST 14TH AVENUE
GULF SHORES, AL 36542                                P‐0048687 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASCIMENTO, PEDRO
1046 NECK LANE
ELIZABETH, NJ 07201                                  P‐0048688 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRASAD, KSHITIJ
6080 FALLS LANDING DR
CUMMING, GA 30040                                    P‐0048689 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, VICTOR
15202 MIRA VISTA
HOUSTON, TX 77083                                    P‐0048690 12/26/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
WILSON, PATRICIA
411 NORTH STREET
NEW ALBANY, MS 38652                                 P‐0048691 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNKLEY, MICHELE M
1048 E 223 STREET
APT. 2
BRONX, NY 10466                                      P‐0048692 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHORLE, WINIFRED A
96 BRIAR ST.
GLEN ELLYN, IL 60137‐6022                            P‐0048693 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY
9911 LENORE DRIVE
GARDEN GROVE, CA 92841                               P‐0048694 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, DWAYNE
7506 153RD STREET
FLUSHING, NY 11367                                   P‐0048695 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMIENDO, MIKI N
NO ADDRESS PROVIDED
                                                     P‐0048696 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURST, CARRIE
3340 ST. MARYS
HANNIBAL, MO 63401                                   P‐0048697 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRASAD, KSHITIJ
6080 FALLS LANDING DR
CUMMING, GA 30040                                    P‐0048698 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUE, AMANDA E
1435 CORCORAN STREET, NW
WASHINGTON, DC 20009                                 P‐0048699 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3104 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1270 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VILLARI, JOHNNY E
15 TEAK CT
CHERRY HILL, NJ 08003                                 P‐0048700 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELCHER, DESTINY R
102 MELBEL LANE
PARKTON, NC 28371                                     P‐0048701 12/26/2017     TK Holdings Inc., et al.                     $7,040.00                                                                                    $7,040.00
SHERROD, WAYNE S
14802 DUNLEIGH DR
BOWIE, MD 20721                                       P‐0048702 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSEPH, DON A
286 SCHOOL RD
OPELOUSAS, LA 70570                                   P‐0048703 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALZER‐BREWER, ESTHER G
414 IRVINE DRIVE
ALLEN, TX 75013                                       P‐0048704 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROSE, SUSAN M
8 DEANE ST.
MAYNARD, MA 01754                                     P‐0048705 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ARIANA L
1036 E. VINE CT
VISALIA, CA 93292                                     P‐0048706 12/26/2017     TK Holdings Inc., et al.                     $1,998.69                                                                                    $1,998.69
HENRIQUES, EVERTON H
124 PINE HILL ROAD
COBLESKILL, NY 12043                                  P‐0048707 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, JENNIFER A
17 MENDON LANE
SCHAUMBURG, IL 60193                                  P‐0048708 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, JAMES J
2570 DUNCAN STREET
DIXON, CA 95620                                       P‐0048709 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, ANNE M
3375 N. HEMLOCK RD.
HEMLOCK, MI 48626                                     P‐0048710 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JOHN C
1329 KAINUI DR.
KAILUA, HI 96734                                      P‐0048711 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMBL, MARGARET T
560 CHANDLER MILL ROAD
AVONDALE, PA 19311‐9626                               P‐0048712 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALZER‐BREWER, ESTHER G
414 IRVINE DRIVE
ALLEN, TX 75013                                       P‐0048713 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
A MINOR CHILD, K.M.E.
102 MELBEL LANE
PARKTON, NC 28371                                     P‐0048714 12/26/2017     TK Holdings Inc., et al.                     $7,040.00                                                                                    $7,040.00
SULLIVAN FLORES, STEPHANIE T
5845 E INDIGO COURT
ORANGE, CA 92869                                      P‐0048715 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNTER, ERIC
31674 SCHOENHERR RD.
APT. 15
WARREN, MI 48088                                      P‐0048716 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
HUDDY, JOSEPH J
1414 NORTHWEST LANE SE
LACEY, WA 98503‐6907                                  P‐0048717 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3105 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1271 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SYPULT, MICHAEL D
1676 RAINBOW ROAD
ROGERS, AR 72758                                     P‐0048718 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, ANNE M
3375 N. HEMLOCK RD.
HEMLOCK, MI 48626                                    P‐0048719 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARI, JOHNNY E
15 TEAK CT
CHERRY HILL, NJ 08003                                P‐0048720 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEABROOK, JONATHAN E
26 CHOIR LN
WESTBURY, NY 11590                                   P‐0048721 12/26/2017     TK Holdings Inc., et al.                    $19,725.00                                                                                   $19,725.00
RUPERT, RONALD W
4225 COUNTY ROAD 175
CLYDE, OH 43410                                      P‐0048722 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOKER, TOI D
353 N. DESPLAINES ST.
APT. 902
CHICAGO, IL 60661                                    P‐0048723 12/26/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SNYDER, DAVID M
45 WINSLOW PARK DRIVE
CATONSVILLE, MD 21228                                P‐0048724 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA, BONNY
102 PROSPERITY CT
PITTSBURG, CA 94565                                  P‐0048725 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, HENRY G
1257 MISTY PINE CT
GROVE CITY, OH 43123                                 P‐0048726 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRO JR., EDUARDO C
14837 MORNINGSIDE DRIVE
POWAY, CA 92064                                      P‐0048727 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, CLARENCE H
13300 TOPPLING LANE
LIVE OAK, TX 78233                                   P‐0048728 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR CHILD, A.T.B.
102 MELBEL LANE
PARKTON, NC 28371                                    P‐0048729 12/26/2017     TK Holdings Inc., et al.                     $7,040.00                                                                                    $7,040.00
SMITH, WILLIAM S
812 SWEENEY DR
LITTLE RIVER, SC 29566                               P‐0048730 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, ANNE M
3375 N. HEMLOCK RD.
HEMLOCK, MI 48626                                    P‐0048731 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JOSHUA B
861 GLENDALYN AVE.
SPARTANBURG, SC 29302                                P‐0048732 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ARIANA L
1036 E. VINE CT
VISALIA, CA 93292                                    P‐0048733 12/26/2017     TK Holdings Inc., et al.                     $1,998.69                                                                                    $1,998.69
HUNTER, ERIC
31674 SCHOENHERR RD.
APT.15
WARREN, MI 48088                                     P‐0048734 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WEST, PHEANNAH
1800 HILLANDALE AVE
COLUMBUS, OH 43229                                   P‐0048735 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3106 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1272 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HENRIQUES, EVERTON H
124 PINE HILL ROAD
COBLESKILL, NY 12043                                  P‐0048736 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, LAURIE A
111 PEPPERTREE LANE
MONROVIA, CA 91016                                    P‐0048737 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, DAVID M
45 WINSLOW PARK DRIVE
CATONSVILLE, MD 21228                                 P‐0048738 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALCANTARA, WUAGNY
3845 BAILEY AVENUE
BRONX, NY 10463                                       P‐0048739 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOMER, PAUL M
4756 ROEMER ROAD
COLUMBIA, MO 65202                                    P‐0048740 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEINZ, JULIE
2031 WESTCREEK LN #1401
HOUSTON, TX 77027                                     P‐0048741 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELCHER, TINA M
102 MELBEL LANE
PARKTON, NC 28371                                     P‐0048742 12/26/2017     TK Holdings Inc., et al.                     $7,040.00                                                                                    $7,040.00
MILLER, HENRY G
1257 MISTY PINE CT
GROVE CITY, OH 43123                                  P‐0048743 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOMER, JOANNE P
4756 ROEMER ROAD
COLUMBIA, MO 65202                                    P‐0048744 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOONE, HAROLD D
2025 W. WALL ST
JANESVILLE, WI 53548                                  P‐0048745 12/26/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
HOGAN, JOHN M
1427 1ST AVE
WILLIAMSTOWN, NJ 08094                                P‐0048746 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVIAWE, MARTINS O
6604 GLENBARR CT
PARKVILLE, MD 21234                                   P‐0048747 12/26/2017     TK Holdings Inc., et al.                      $785.00                                                                                       $785.00
DIAZ‐PARGA, KARLA C
3040 118TH AVE SE APT. H304
BELLEVUE, WA                                          P‐0048748 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CHRISTOPHER R
8212 COLUMBIA DR.
TYLER, TX 75703                                       P‐0048749 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLONZI, ROY
552 HILLSIDE AVE
GLEN ELLYN, IL 60137                                  P‐0048750 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGO, HEATHER L
4339 MAGNOLIA LANE
CAMINO, CA 95709                                      P‐0048751 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LY, JANINE
5275 REDWOOD ST
SAN DIEGO, CA 92105                                   P‐0048752 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BARDEN, JR, WILLIAM A
1228 RIO GRANDE DR
ALLEN, TX 75013‐4619                                  P‐0048753 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3107 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1273 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KNOLL, JAN K
1866 GREEN TREE LANE
DUNCANVILLE, TX 75137                                 P‐0048754 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, JAMES D
920 RANLETT AVE
LA PUENTE, CA 91744                                   P‐0048755 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGRANN, MICHAEL P
NO ADDRESS PROVIDED
                                                      P‐0048756 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMS, KENNETH B
7 ANCHOR ROAD
GREENVILLE, SC 29617                                  P‐0048757 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENTRY, DAMON
NO ADDRESS PROVIDED
                                                      P‐0048758 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDREN, GRETCHEN R
26256 LEE HIGHWAY
BUCHANAN, VA 24066                                    P‐0048759 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTEZ‐GREIG, SHANTA P
20 ELM CIRCLE
SOUTH DEERFIELD, MA 01373                             P‐0048760 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MICHAEL S
1 WILSON WAY
FALMOUTH, ME 04105                                    P‐0048761 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, JAMES D
920 RANLETT AVE
LA PUENTE, CA 91744                                   P‐0048762 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERETY, JACKIE
19238 STONEBROOK STREET
WESTON, FL 33332                                      P‐0048763 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAM, ANNIE
334 DUNSMUIR TERRACE
UNIT 2
SUNNYVALE, CA 94085                                   P‐0048764 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLANARY, RENEE L
8647 IRISH MOSS COURT
ELK GROVE, CA 95624                                   P‐0048765 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH KAREN, RANDAL W
RANDAL W. SMITH
617 COUNTY ROAD 610
FARMERSVILLE, TX 75442                                P‐0048766 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, SUSAN
1474 BROADVIEW CIRCLE
SEVIERVILLE, TN 37876‐0276                            P‐0048767 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, KATHLEEN A
25‐A CRESCENT DRIVE #601
PLEASANT HILL, CA 94523                               P‐0048768 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGAN‐FERNANDEZ, AUDREY
1656 AVENUE B
SCHENECTADY, NY 12308                                 P‐0048769 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUPERT, BRENDA A
4225 COUNTY ROAD 175
CLYDE, OH 43410                                       P‐0048770 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, HENRY G
1257 MISTY PINE CT
GROVE CITY, OH 43123                                  P‐0048771 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3108 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1274 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
C SINGLETON, JESSICA L
12003 COUNTY ROAD 1
URIAH, AL 36480                                      P‐0048772 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, XIN
602 MONTICELLO LANE
KENNETT SQUARE, PA 19348                             P‐0048773 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, STEVEN
20 LA SORDINA
RNC STA MARGARIT, CA 92688                           P‐0048774 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEYS, MARY A
5 HAYES AVENUE
BRICK, NJ 08724                                      P‐0048775 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTEZ, EMILIA N
482 S ORANGE AVENUE
YUMA, AZ 85364                                       P‐0048776 12/26/2017     TK Holdings Inc., et al.                    $28,000.00                                                                                   $28,000.00
WALKER, STEVEN D
7701 NW 75TH STREET
KANSAS CITY, MO 64152                                P‐0048777 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                               P‐0048778 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTIN‐AYELE, KATIE B
1314 NE 78TH AVE
PORTLAND, OR 97213                                   P‐0048779 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODFREY, SERENA K
150‐45 VILLAGE RD APT#52D
JAMAICA, NY 11432                                    P‐0048780 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OROZCO TASHIMA, LIDIA
457 WARREN DR
LEMOORE, CA 93245                                    P‐0048781 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALHOUN, SHIRLEY
221 LINGLEWOOD DR.
BYRAM, MS 39272‐6053                                 P‐0048782 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JOHN C
1329 KAINUI DR.
KAILUA, HI 96734                                     P‐0048783 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RORDAM, ALEXANDER B
325 NORTH 3RD STREET APT 2
LIVINGSTON, MT 59047                                 P‐0048784 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSUE, MA LOURDES S
6293 FORMATION CT
LAS VEGAS, NV 89139                                  P‐0048785 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEUCK, TIMOTHY J
P.O. BOX 524
JAMUL                                                P‐0048786 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTANEDA, LUCIANO J
3080 BOARDWALK ST
PLEASANTON, CA 94588                                 P‐0048787 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLADBACH, EDWARD G
27491 HILLCREST PLACE
VALENCIA, CA 91354                                   P‐0048788 12/27/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
SMITH, MAYA
813 LEVICK STREET
PHILADELPHIA, PA 19111                               P‐0048789 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3109 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1275 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DATES, LEONDA R
1500 JOSEPHINE CIR APT 15106
MONTGOMERY, AL 36117                                  P‐0048790 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEYS, BERYL A
3383 MONAGHAN ST
DUBLIN                                                P‐0048791 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, DOROTHY A
1494 S. 33RD DRIVE
YUMA, AZ 85364                                        P‐0048792 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, MARY S
54 VIA CANDELARIA
TRABUCO CANYON, CA 92679                              P‐0048793 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JANET B
7701 NW 75TH STREET
KANSAS CITY, MO 64152                                 P‐0048794 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSEN, TAMI
8737 CASTLE RIDGE AVENUE
LAS VEGAS, NV 89129                                   P‐0048795 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JOHN C
1329 KAINUI DR.
KAILUA, HI 96734                                      P‐0048796 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIN, CYNTHIA S
96 LEANNA STREET
CHULA VISTA, CA 91911                                 P‐0048797 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAME, ALEJANDRO
P.O BOX 2408
MONTEBELLO, CA 90640                                  P‐0048798 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, ELIZABETH E
ELIZABETH E. KENNEDY
705 DE LA TOBA ROAD
CHULA VISTA, CA 91911                                 P‐0048799 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, CHARLES D
622 W 80TH AVE
DENVER, CO 80221                                      P‐0048800 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE LA HOYA, PAULINA
1178 N. O'MALLEY AVENUE
COVINA, CA 91722                                      P‐0048801 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JOHN C
1329 KAINUI DR.
KAILUA, HI 96734                                      P‐0048802 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHAMUDIS, ALEXANDER
5820 LOGWOOD RD
WESTLAKE VILLAGE, CA 91362                            P‐0048803 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, SHANI J
2355 LAPIS LANE
SANTA ROSA, CA 95404                                  P‐0048804 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GARCIA, LUIS
16 LOCUST AVENUE
3N
NEW ROCHELLE, NY 10801                                P‐0048805 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINS, JR., VAN D
1410 ELMHURST
IRVINE, CA 92618                                      P‐0048806 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLMOS, RODNEY
5335 WEST STONY BROOK CIR.
SALT LAKE CITY, UT 84118                              P‐0048807 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3110 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1276 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BACHMAN, FRANK E
3517 VERNADEAN DR SE
ATLANTA, GA 30339                                   P‐0048808 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JEANETTE
3783A NOBLES ST
PENSACOLA, FL 32514/6333                            P‐0048809 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JOHN C
1329 KAINUI DR.
KAILUA, HI 96734                                    P‐0048810 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACHMAN, JESSICA A
1025 N. MILLER
SAGINAW, MI 48609                                   P‐0048811 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERBERG, PENNY S
P.O. BOX 1740
SNOHOMISH, WA 98291‐1740                            P‐0048812 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WON, DANA C
111 SONDGROTH WAY
MOUNTAIN VIEW, CA 94040                             P‐0048813 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAICAS, KELSEY L
15136 KIMBALL STREET
HESPERIA, CA 92345                                  P‐0048814 12/27/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
ANDERSON, JOHN C
1329 KAINUI DR.
KAILUA, HI 96734                                    P‐0048815 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUTON, CHRIS
7944 SNOOK HOOK TRAIL
AUSTIN, TX 78729                                    P‐0048816 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, LUIS
16 LOCUST AVENUE
3N
NEW ROCHELLE, NY 10801                              P‐0048817 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLINGTON, JACQUELINE E
8304 GREG MARC STREET
LAUREL, MD 20708                                    P‐0048818 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNA, WILLIAM V
724 KENSINGTON AVE S
KENT, WA 98030                                      P‐0048819 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JOHN C
1329 KAINUI DR.
KAILUA, HI 96734                                    P‐0048820 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, PATRICIA A
844 CAREW DRIVE
PLACENTIA, CA 92870‐4268                            P‐0048821 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGOPIAN, ROBERT J
23734 HICKORY GROVE LANE
NOVI, MI 48375                                      P‐0048822 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, VICTORIA N
8762 SO LONGWOOD DR
CHICAGO, IL 60643                                   P‐0048823 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IGBINOSUN, OSOMWONKEN J
1550 NORTHBOURNE RD
BALTIMORE, MD 21239                                 P‐0048824 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIN, DANIELLE J
2222 SHIRLEY STREET SE
LACEY, WA 98503                                     P‐0048825 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3111 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1277 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BURMAN, CAROL
201 AUTUMN LANE
BREWSTER, NY 10509                                 P‐0048826 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, CHARLES D
622 W 80TH AVE
DENVER, CO 80221                                   P‐0048827 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ROSCOE
5424 ADDINGTON ROAD
BALTIMORE, MD 21229‐1001                           P‐0048828 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRILLO, GLORIA
5179 DUNCAN WAY
SOUTHGATE, CA 90280                                P‐0048829 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARROLL, JAMUNA S
5244 REDWOOD ST
SAN DIEGO, CA 92105                                P‐0048830 12/27/2017     TK Holdings Inc., et al.                      $410.00                                                                                       $410.00
SONNEMAN, RANDY K
661 E IRELAND CT
HERNANDO, FL 34442                                 P‐0048831 12/27/2017     TK Holdings Inc., et al.                    $22,081.00                                                                                   $22,081.00
EDWARDS, DEBORAH A
3448 MONTE CARLO DR
AUGUSTA, GA 30906                                  P‐0048832 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERR&TAMIMADSENFAMILYTRUST
8737 CASTLE RIDGE AVE
LAS VEGAS, NV 89129                                P‐0048833 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSADA, LAURA A
13531 NW 7 PLACE
PEMBROKE PINES, FL 33028                           P‐0048834 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GAVIN A
5300 MONTAGUE ST. APT. 3
CHARLOTTE, NC 28205                                P‐0048835 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, VICTOR A
12521 EL DORADO CT.
VICTORVILLE, CA 92392                              P‐0048836 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNA, WILLIAM V
724 KENSINGTON AVE S
KENT, WA 98030                                     P‐0048837 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, PHYLLIS D
P.O. BOX 88782
CAROL STREAM, IL 60188                             P‐0048838 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIAS, YVONNE B
BOX 5351
SAN ANTONIO, TX 78201                              P‐0048839 12/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BULLION, CHRISTOPHER J
5700 WESTVIEW RD
AUSTIN, TX 78749                                   P‐0048840 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKE, PATRICE C
11512 HOMESTEAD DRIVE
UPPER MARLBORO, MD 20774                           P‐0048841 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, SCOTT
PO BOX 118
SOULSBYVILLE, CA 95372                             P‐0048842 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, JANA S
203 SANDSTONE CT
KECHI, KS 67067‐8711                               P‐0048843 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3112 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1278 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TURNBULL, CYNTHIA K
CYNTHIA TURNBULL
1285 S. MARMOT DR.
TUCSON, AZ 85713                                    P‐0048844 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSADA, JORGE W
13531 NW 7 PLACE
PEMBROKE PINES, FL 33028                            P‐0048845 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGALA, STEVEN A
733 WINGED ELM
ELGIN, IL 60124                                     P‐0048846 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, ROBERT F
30670 FEATHER COURT
TEMECULA, CA 92591                                  P‐0048847 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, VICTOR Y
11 ELIZABETH ST.,
JERSEY CITY, NJ 073065                              P‐0048848 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, DOROTHY A
1494 S 33RD DRIVE
YUMA, AZ 85364                                      P‐0048849 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUSAVI AGHDAM, SANOUBAR
P.O.BOX 491
PLACENTIA, CA 92871                                 P‐0048850 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS WILLIAMS, HELENE
504 W 34 ST
WILMINGTON, DE 19802                                P‐0048851 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALVAN, JAVIER
42628 LA GABRIELLA DR
LANCASTER, CA 93536                                 P‐0048852 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUZZELLA, BRIAN W
6511 NOVA DR.
111
DAVIE, FL 33317                                     P‐0048853 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BURTON, CRYSTAL D
792 CR 101
ABBEVILLE, MS 38601                                 P‐0048854 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARBEY, JONATHAN J
1046 HOLLAND DR.
TALLAHASSEE, FL 32301                               P‐0048855 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY
9911 LENORE DRIVE
GARDEN GROVE, CA 92841                              P‐0048856 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARONI, JENNIFER M
PO BOX 5730
SUGARLOAF, CA 92386                                 P‐0048857 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, JOO H
3555 WHITTIER BLVD APT 312
LOS ANGELES, CA 90023                               P‐0048858 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HACKFORD, TRESA
4170 QUEST DR
APT 206
EUGENE, OR 97402                                    P‐0048859 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURFORD, BRANDON S
5507 COTTONROSE LN
RALEIGH, NC 27606                                   P‐0048860 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3113 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1279 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STERNER, KATIE R
3804 S LINEDRIVE AVE
SIOUX FALLS, SD 57110                                P‐0048861 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENEY, DOUGLAS J
3002 171ST PL SE
BOTHELL, WA 98012                                    P‐0048862 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROQUE, JOHN R
3037 MURTHA DR.
SAN JOSE, CA 95127                                   P‐0048863 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, BRYCE A
236 IRVING STREET
LOCKPORT, NY 14094                                   P‐0048864 12/27/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MAURER, ANN
105 CARAVAN
IRVINE, CA 92606                                     P‐0048865 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, BARBARA
9205 SCHENCK STREET
BROOKLYN, NY 11236                                   P‐0048866 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, NANETTE
2289 5TH AVENUE
#9E
NEW YORK, NY 10037                                   P‐0048867 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, MICHAEL K
1300 EMPIRE ST
FAIRFIELD, CA 94533                                  P‐0048868 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANAKA, CHIKA
2556 SANTA BARBARA LN #206
COSTA MESA, CA 92626                                 P‐0048869 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITSON, BARRY O
2781RUSSELL PL
ANAHEIM, CA 92801                                    P‐0048870 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERVANTES SOTO, EDUARDO
1600 W MEMORY LN
UNIT 216
SANTA ANA, CA 92706                                  P‐0048871 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEREK J
106 HARRY COURT
HAMILTON, MT 59840                                   P‐0048872 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IYER, SUBRAMANIAM R
2160 LAURENS DR
CONCORD, NC 28027                                    P‐0048873 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, KIMBERLY L
664 BUTCHER BEND ROAD
MINERAL WELLS, WV 26150                              P‐0048874 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELIX, EDWARD
4343 BROOKHEAD TRAIL
HOUSTON, TX 77066                                    P‐0048875 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINEZ, ESTENELIE
1741 CREEKSIDE LN
VISTA, CA 92081                                      P‐0048876 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, BRADFORD K
6139 147TH PLACE, SE
BELLEVUE, WA 98006‐4601                              P‐0048877 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENTERIA, MARIA R
3610 W 104 ST
INGLEWOOD, CA 90303                                  P‐0048878 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3114 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1280 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CHENEY, DOUGLAS J
3002 171ST PL SE
BOTHELL, WA 98012                                    P‐0048879 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARVENU INC
LESSEY, NATALE A
778 MOLINO AVE
LONG BEACH, CA 90804                                 P‐0048880 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANA L. SANCHEZ
2062 NEWTON AVE
SAN DIEGO, CA 92113                                  P‐0048881 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERVANTES, EDUARDO
1600 W MEMORY LN
UNIT 216
SANTA ANA, CA 92706                                  P‐0048882 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREWER, JUDITH
4865 35TH STREET
SAN DIEGO, CA 92116‐1907                             P‐0048883 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MAYA A
813 LEVICK STREET
PHILADELPHIA, PA 19111                               P‐0048884 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENEY, DOUGLAS J
3002 171ST PL SE
BOTHELL, WA 98012                                    P‐0048885 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                               P‐0048886 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, LISA D
14174 TIGER LILY CT
CORONA, CA 92880                                     P‐0048887 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDEN, TYLER R
1505 HIDDEN TERRACE CT
SANTA CRUZ, CA 95062                                 P‐0048888 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, MARSHA B
PO BOX 2723
MILAN, NM 87021                                      P‐0048889 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELGADO, VINCENT G
8808 MOURNING DOVE CT
GAITHERSBURG, MD 20879                               P‐0048890 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTMAN, CORINTHA D
1217 ASPEN TRAIL
EDMOND, OK 73012                                     P‐0048891 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, RUDEAIN
15143 E. WESLEY AVENUE
AURORA, CO 80014                                     P‐0048892 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSUE, MA LOURDES S
6293 FORMATION CT
LAS VEGAS, NV 89139                                  P‐0048893 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTANEDA, LUCIANO J
3080 BOARDWALK ST
PLEASANTON, CA 94588                                 P‐0048894 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARMICHAEL, KELLIE N
5784 OAKWOOD DR
MARYSVILLE, CA 95901                                 P‐0048895 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3115 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1281 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HULTGREN, JOSIAH Z
420 W LOS OLIVOS ST
SANTA BARBARA, CA 93105                               P‐0048896 12/27/2017     TK Holdings Inc., et al.                      $982.00                                                                                       $982.00
JAMES, KYLE T
2375 DELGADO PL
WOODLAND, CA 95776                                    P‐0048897 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDEN, TYLER R
1505 HIDDEN TERRACE CT
SANTA CRUZ, CA 95062                                  P‐0048898 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDLEY, NATASHA
3750 28TH ST #110
SAN DIEGO, CA 92123                                   P‐0048899 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, EDWINA J
8355 STATION VILLAGE LANE,
UNIT 4406
SAN DIEGO, CA 92108                                   P‐0048900 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHROP, GRAYLING T
226 W RIVER ST
PO BOX 263
DEERFIELD, MI 49238                                   P‐0048901 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEATOVIC, DAVID K
2915 ELM ST
RIVER GROVE, IL 60171                                 P‐0048902 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUNDURY, UMA
987 ASH ST
MOOSIC, PA 18507                                      P‐0048903 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARAMBIL, SUBASH
12666 CIJON ST
SAN DIEGO, CA 92129                                   P‐0048904 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANGELIST, CHRIS C
1315 EAST EYRE STREET
PHILADELPHIA, PA                                      P‐0048905 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON                                          P‐0048906 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNYSON, SUZANNE L
1049 BUSH STREET
SANTA ROSA, CA 95404                                  P‐0048907 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LU, YUE‐E
8413 WHITE SANDS DR
PLANO, TX 75025‐4209                                  P‐0048908 12/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WYATT, SIMONE S
22105 JODI PLACE
SAUGUS, CA 91350                                      P‐0048909 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PAULINE A
150‐45 VILLAGE RD APT 52D
JAMAICA, NY 11432                                     P‐0048910 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYELE, MATTHEW E
1314 NE 78TH AVE
PORTLAND, OR 97213                                    P‐0048911 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCONNELL, NED J
115 EDYTHE ST
LIVERMORE, CA 94550                                   P‐0048912 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3116 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1282 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SALAZAR, PAULINA
1178 N. O'MALLEY AVENUE
COVINA, CA 91722                                     P‐0048913 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOONE, ADRIANNE
4742 EAST ADAMS CT.
NEW ORLEANS, LA 70128                                P‐0048914 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, JONATHAN I
7100 GOLDEN EAGLE PL NE
ALBUQUERQUE, NM 87109                                P‐0048915 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEUCK, CARSON E
P.O. BOX 524
JAMUL
, CA 91935                                           P‐0048916 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, DAVID
1974 GRANDVIEW PL.
MONTGOMERY, IL 60538                                 P‐0048917 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAY, PHILLIP B
9 EAST LEXTON ROAD
NEW CASTLE, DE 19720                                 P‐0048918 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNO, ANNA M
2285 COLES AVENUE
SCOTCH PLAINS, NJ 07076                              P‐0048919 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, MARIE G
33‐04 91ST STREET APT #3T
JACKSON HEIGHTS, NY 11372                            P‐0048920 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKIAMS, YVONNE P
16753 HEATHER MOOR DRIVE
FLORISSANT, MO 63034                                 P‐0048921 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMANIEGO SHIELD, FRANCISCA
13162 CROWLEY ST
ARLETA, CA 91331                                     P‐0048922 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPKOWSKI, MARK C
PO BOX 35
RINDGE, NH 03461                                     P‐0048923 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSLEY, TESHA S
13317 WENDOVER UNIT B
EL PASO, TX 79908                                    P‐0048924 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRADE, JESUS
3753 EAST AVE I SPC# 63
LANCASTER, CA 93535                                  P‐0048925 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIERRO, MARIBEL
128 E ORLANDO ST
CHULA VISTA, CA 91911                                P‐0048926 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSLEY, OMAR K
13317 WENDOVER UNIT B
EL PASO, TX 79908                                    P‐0048927 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOERA, LUCIO A
1700 VASCONCELLOS WAY
TURLOCK, CA 95382                                    P‐0048928 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSHIMA, RYAN
45 LOUISE ROAD
CHESTNUT HILL, MA 02467                              P‐0048929 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTILLO, TERESA
15623 N. 29TH WAY
PHOENIX, AZ 85032                                    P‐0048930 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3117 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1283 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
COVINGTON, KIMBERLY Y
1025 SPRINGVIEW STR
BIRMINGHAM, AL                                       P‐0048931 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARD, ROXIE
41 NE TILLAMOOK ST
APT A
PORTAND, OR 97212                                    P‐0048932 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLON, ESPERANZA V
1232 W. GALBRAITH RD. #12
CINCINNATI, OH 45231                                 P‐0048933 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZIER, TINA Y
513 SEVEN OAKS PARK
BIRMINGHAM, AL 35242                                 P‐0048934 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASHAR, DR ATMM A
8654 CONNAUGHT GARDEN DRIVE
HOUSTON, TX 77083                                    P‐0048935 12/27/2017     TK Holdings Inc., et al.                    $99,336.80                                                                                   $99,336.80
MEISNER, CAROL S
2412 N. WESTLAWN AVE.
FRESNO, CA 93723                                     P‐0048936 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGARTO, SAMUEL
1509 LIATRIS LN
RALEIGH, NC 27613                                    P‐0048937 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUCKER, ALLEGRA
1261 J ST
ARCATA, CA 95521                                     P‐0048938 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGARTO, SAMUEL
1509 LIATRIS LN
RALEIGH, NC 27613                                    P‐0048939 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGARTO, SAMUEL
1509 LIATRIS LN
RALEIGH, NC 27613                                    P‐0048940 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYKINS, VICTORIA A
693 ROBBINS RD
SARDINIA, OH 45171                                   P‐0048941 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANSBURY, ALICIA
9810 MARS WAY
SACRAMENTO, CA 95827                                 P‐0048942 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAUDIO, MARV R
3661 TREAT BLVD
CONCORD, CA 94518                                    P‐0048943 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGOIN, MARIA E
NO ADDRESS PROVIDED
                                                     P‐0048944 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUCKER, ALLEGRA
1261 J ST
ARCATA, CA 95521                                     P‐0048945 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ANA L
1800 S BROADWAY ST APT 213
SANTA ANA, CA 92707                                  P‐0048946 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGE, APRIL N
3491 MALLARD RD
MEMPHIS, TN 38109                                    P‐0048947 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGARTO, SAMUEL
1509 LIATRIS LN
RALEIGH, NC 27613                                    P‐0048948 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3118 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1284 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CHOI, JOO H
3555 WHITTIER BLVD APT 312
LOS ANGELES, CA 90023                                P‐0048949 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CHRISTINA E
7838 HUEBNER ROAD
APARTMENT 6302
SAN ANTONIO, TX 78240                                P‐0048950 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, RAYMOND
2859 LOYOLA DRIVE
RICHMOND, CA 94806                                   P‐0048951 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, DIANE D
3542 FALLS COURT
PALMDALE, CA 93551                                   P‐0048952 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, EDWARD R
10012 N.E. 30TH PLACE
BELLEVUE, WA 98004                                   P‐0048953 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHROP, RACHEL A
2600 VIRGINIA AVE APT 1
SANTA MONICA, CA 90404                               P‐0048954 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVALOSMEDRANO, CARLOS E
P.O. BOX 3914
CHICO, CA 95927‐3914                                 P‐0048955 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, DARLEAN P
6820 TRUDY WAY
SACRAMENTO, CA 95831                                 P‐0048956 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORAIZIA, JAMES M
246 HUMPHREY ST APT2
SWAMPSCOTT, MA 01907                                 P‐0048957 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOVER, TYRA M
3195 CROSSING HILL WAY
COLUMBUS, OH 43219                                   P‐0048958 12/27/2017     TK Holdings Inc., et al.                    $65,000.00                                                                                   $65,000.00
SNIPES, LATISHA A
PO BOX 10466
DANVILLE, VA 24543                                   P‐0048959 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALE, RICHARD D
12601 WALNUT HILL DRIVE
APT. 312
NORTH ROYALTON, OH 44133                             P‐0048960 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOULE, KEITH M
10020 WATER FERN CIRCLE
CLERMONT, FL 34711                                   P‐0048961 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOVER, TYRA M
3195 CROSSING HILL WAY
COLUMBUS, OH 43219                                   P‐0048962 12/27/2017     TK Holdings Inc., et al.                    $65,000.00                                                                                   $65,000.00
DEINER, MARLENA M
1515 WARM SPRINGS ROAD #4
GLEN ELLEN, CA 95442                                 P‐0048963 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNA, SOHAIR
30645 RUE DE LA PIERRE
RANCHO PALOS VERDES, CA 90275                        P‐0048964 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHN, SHANNON
5801 WAGON TRAIN ROAD
AUSTIN, TX 78749                                     P‐0048965 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODMAN, DAVID H
28 PENNOCK TERRACE
LANSDOWNE, PA 19050                                  P‐0048966 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3119 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1285 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TEMOCHE, VICTORIA N
316 RIMHURST COURT
OCEANSIDE, CA 92058                                   P‐0048967 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
OHTOMO, MIKA
132 SPANNER STREET
MONROVIA, CA 91016                                    P‐0048968 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, JOHN L
25 PALOS
IRVINE, CA 92612‐2611                                 P‐0048969 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ISAIAH L
9322 ESPLANADE COURT
OWINGS MILLS, MD 21117                                P‐0048970 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTILLER, CHRISTOPHER J
12915 SEDGE CT.
SAN DIEGO, CA 92129                                   P‐0048971 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAYARANI, IDA
6640 MILLSTONE LN SE UNIT 106
LACEY, WA 98513                                       P‐0048972 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHU, ALFRED
450 CUMBERLAND DR
BURLINGAME, CA 94010                                  P‐0048973 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, YING T
1326 OVERLAND DR APT 206
SAN MATEO, CA 94403                                   P‐0048974 12/27/2017     TK Holdings Inc., et al.                      $975.00                                                                                       $975.00
MASCARA, MICHAEL J
PO BOX 212
BATAVIA, OH 45103                                     P‐0048975 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ISAIAH L
9322 ESPLANADE COURT
OWINGS MILLS, MD 21117                                P‐0048976 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUMAUA, ROMMEL G
1536 WHISPER DRIVE
CHULA VISTA, CA 91915                                 P‐0048977 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLETCHER, TIMOTHY W
9708 OAKMORE RD
LOS ANGELES, CA 90035                                 P‐0048978 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0048979 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, MICHEAL T
731 CRICK STREET
LEWISBURG, TN 37091                                   P‐0048980 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELDS, JEFFREY A
11510 SW 177TH COURT
DUNNELLON, FL 34432                                   P‐0048981 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOCKS, PENELOPE O
13476 EDGE ROCK COURT
CHANTILLY, VA 20151                                   P‐0048982 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE NOMIE, MICHAEL W
7310 ELBERTON AVE
                                                      P‐0048983 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, ROBERT G
P.O. BOX 203
UNIONTOWN, OH 44685‐0203                              P‐0048984 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3120 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1286 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCKINNEY, LATIFAH
45 TWIN PINES DR. #2A
BROOKLYN, NY 11239                                   P‐0048985 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREA, TERRI L
1643B SAVANNAH HWY
#113
CHARLESTON, SC 29407                                 P‐0048986 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITCHENS, LINDA C
1118 SMITH CIRCLE
CONYERS, GA 30012                                    P‐0048987 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEONARINE, DRUPATTIE
814 BURLAND CIRCLE
WINTER GARDEN, FL 34787                              P‐0048988 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINCOLN, TODD
899 N. FAIR OAKS AVE.
PASADENA, CA 91103                                   P‐0048989 12/27/2017     TK Holdings Inc., et al.                     $9,999.00                                                                                    $9,999.00
ARELLANO, VICTOR M
4508 E LYNNE LN
PHOENIX, AZ 95042‐5332                               P‐0048990 12/27/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
COULSON, JOHN M
201 BROOKDALE DR. APT F
MERCED, CA 95340                                     P‐0048991 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, GEORGE G
35679 DEE PLACE
FREMONT, CA 94536                                    P‐0048992 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITCHENS, LINDA C
1118 SMITH CIRCLE
CONYERS, GA 30012                                    P‐0048993 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAWLOSKI, EDWARD D
4200 PRINCESS ANNE CT.
LORAIN, OH 44052                                     P‐0048994 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THIBODEAUX, TARRELL N
4731 WOODFORD
BAYTOWN, TX 77521                                    P‐0048995 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0048996 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0048997 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0048998 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0048999 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0049000 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0049001 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0049002 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3121 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1287 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GOODRICH, DENNIS A
318 S 119TH DR
AVONDALE, AZ 85323                                   P‐0049003 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0049004 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0049005 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, KAREN G
35679 DEE PLACE
FREMONT, CA 94536                                    P‐0049006 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIMATOC, MICHAEL W
98‐1671 APALA LOOP
AIEA, HI 96701                                       P‐0049007 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                     P‐0049008 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER'S LTD.
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0049009 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0049010 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER'S AUTO RECYCLING, INC.
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0049011 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUTOMOTIVE DISMANTLERS AND
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0049012 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACURA NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0049013 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACURA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0049014 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUND ROCK TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0049015 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, ANTHONY
554 KINGSWOOD DRIVE
HUEYTOWN, AL 35023                                   P‐0049016 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BILYEU, GWYN M
3580 POLLINA AVENEU
FORT GRATIOT, MI 48059                               P‐0049017 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, MICHELE E
414 W DRY LAKE RD
CAMANO ISLAND, WA 98282‐8338                         P‐0049018 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3122 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1288 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BROWN, KENNETH C
2420 MCCASKEY RD
WILLIAMSTON, NC 27892                                 P‐0049019 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BILYEU, GWYN M
3580 POLLINA AVENUE
FORT GRATIOT, MI 48059                                P‐0049020 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUE, SHARON L
241 STANFORD AVE
KENSINGTON, CA 94708                                  P‐0049021 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNORS, DANIEL P
380 WHITEHALL ST.
LYNBROOK, NY 11563                                    P‐0049022 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUERTA, RUBEN L
575 SCARONI RD
APT 13
CALEXICO, CA 92231                                    P‐0049023 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLSON, KIMBERLIE R
5435 KELLOGG ROAD
TOLEDO, OH 43615‐4673                                 P‐0049024 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFFMAN, THOMAS R
22 OVERPECK AVE
RIDGEFIELD PARK, NJ 07660                             P‐0049025 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF AUSTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0049026 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS DE SAN JUAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0049027 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOS GATOS ACURA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0049028 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEIGELIS, PAULA
260 ROONEY COURT
EAST BRUNSWICK, NJ 08816                              P‐0049029 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANT, KATHLEEN T
98 HUNNEWELL AVENUE
NEWTON, MA 02458                                      P‐0049030 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLSON, SUSAN D
631 JADE COURT
CLINTON, TN 37716                                     P‐0049031 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JON T
1715 FIDELITY RD
LANSING, MI 48910                                     P‐0049032 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNABURY, TRACY B
PO BOX 1234
SARASOTA, FL 34230                                    P‐0049033 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVERY, REGAN E
95 LOUGHLIN AVE
COS COB, CT 06807                                     P‐0049034 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARUE, STEVEN W
635 KEEFER PL NW
WASHINGTON, DC 20010                                  P‐0049035 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3123 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1289 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049036 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERMERS, JENNIFER A
4824 CONTOUR COURT
OCEANSIDE, CA 92057                                  P‐0049037 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
OSSWALT, JOAN M
11 FRIENDLY WAY
ROCKY HILL, CT 06067‐2622                            P‐0049038 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGMIRE, ROBIN L
6250 W. MANOR DR
LA MESA, CA 91942                                    P‐0049039 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYER, JENNIFER F
10002 NEW PARKE RD.
TAMPA, FL 33626                                      P‐0049040 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDJATMIKO, EDWARD
2025 BLOOMFIELD CT
CUMMING, GA 30041                                    P‐0049041 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JENNIFER L
1715 FIDELITY RD
LANSING, MI 48910                                    P‐0049042 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JURUS‐DIFABIO, DONNA
509 MILLARD STREET
GEORGETOWN, TX 78628                                 P‐0049043 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, KENNETH
NO ADDRESS PROVIDED
                                                     P‐0049044 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDJATMIKO, EDWARD
2025 BLOOMFIELD CT
CUMMING, GA 30041                                    P‐0049045 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSSWALT, JOAN M
11 FRIENDLY WAY
ROCKY HILL, CT 06067‐2622                            P‐0049046 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049047 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDJATMIKO, EDWARD
2025 BLOOMFIELD CT
CUMMING, GA 30041                                    P‐0049048 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY‐MACK, ZONDRIAN
2201 LORECO STREET APT. 403
BOSSIER, LA 71112                                    P‐0049049 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLOGG, GEORGE H
5617 S PERCH DR
FLORAL CITY, FL 34436                                P‐0049050 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049051 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3124 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1290 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WU, Y
6 MALIBU C
BALT, MD 21204                                      P‐0049052 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049053 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, PAULA
6768 CENTRAL AVENUE
LEMON GROVE, CA 91945                               P‐0049054 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, RAUL
6768 CENTRAL AVENUE
LEMON GROVE, CA 91945                               P‐0049055 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFITH, GEORGE T
416 VARNUM AVE
LOWELL, MA 01854                                    P‐0049056 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOLKSWAGEN NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0049057 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES‐BENZ OF BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0049058 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF STEVENS CREEK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0049059 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVAS, MARIA D
5677 BAKER ROAD
BRIDGEPORT, MI 48722A                               P‐0049060 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ, ARTURO
4300 10TH STREET SW
LEHIGH, FL 33976                                    P‐0049061 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, ROCHELLE
3024 EAGLERIDGE
SAN ANTONIO, TX 78228                               P‐0049062 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHISM, SONYA L
1646 SORGHUM MILL DR
CORDOV, TN 38016                                    P‐0049063 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LING, VINCENT L
104 TANGLEWOOD DRIVE
EAST HANOVER, NJ 07936                              P‐0049064 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGEL, GARY R
1423 NW SPRUCE RIDGE DR.
STUART, FL 34994                                    P‐0049065 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSGRAVE, BARBARA A
328 ARKANSAS AVENUE
STRATTON, CO                                        P‐0049066 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKWOOD, SCOTT A
602 E. AMELIA ST
ORLANDO, FL 32803                                   P‐0049067 12/27/2017     TK Holdings Inc., et al.                     $4,780.33                                                                                    $4,780.33
HASTINGS, LANCE O
4125 NW 18TH DRIVE
GAINESVILLE, FL 32605                               P‐0049068 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3125 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1291 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
COHEN, JOSEPH S
812 TOWNLEY AVE
UNION, NJ 07083                                      P‐0049069 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, JO ANNE
9608 S KEELER AVE
OAK LAWN, IL 60453                                   P‐0049070 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAMRON, REVA L
8801 SE 88TH PL
OCALA, FL 34472                                      P‐0049071 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFFER, SHANNON A
3388 WREN ROAD
DECATUR, GA 30032                                    P‐0049072 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEMBERTON, CRYSTAL
4224 GAULT PL NE
WASHINGTON, DC                                       P‐0049073 12/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
VALDEZ, IVON
785 JANE DR.
PORT HUENEME, CA 03041                               P‐0049074 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANGLOY, ANTHONY K
8427 JUSTAWEE COURT
ELK GROVE, CA 95624                                  P‐0049075 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CAROL J
1336 YORKTOWNE DRIVE
LA PLACE, LA 70068                                   P‐0049076 12/27/2017     TK Holdings Inc., et al.                     $5,200.00                                                                                    $5,200.00
STEPHENS, BRENDA N
8030 STONEBARN DRIVVE
WEST CHESTER, OH 45069                               P‐0049077 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, ZACHARY D
1618 BRANDON DR.
HEBRON, KY 41048                                     P‐0049078 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYER, JEFFREY S
10002 NEW PARKE RD
TAMPA, FL 33626                                      P‐0049079 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDMAN, LA KEISHA
7115 LARK MEADOW RUN
FORT WAYNE, IN 46835                                 P‐0049080 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKER, LILLIAN M
PO BOX 133
OTIS, MA 01253                                       P‐0049081 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUEHR, OWEN R
529 FESSLER AVE
NAPERVILLE, IL 60565                                 P‐0049082 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARPNESS, ANDREW J
4124 BEVERLY AVE
GOLDEN VALLEY, MN 55422                              P‐0049083 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, MARGARET A
13115 ARBEITER ROAD
MINOOKA, IL 60447                                    P‐0049084 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERMERS, JENNIFER A
4824 CONTOUR COURT
OCEANSIDE, CA 92057                                  P‐0049085 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BARKER, LILLIAN M
PO BOX 133
OTIS, MA 01253                                       P‐0049086 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3126 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1292 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FOUGERE, RONALD G
PO BOX 21118
33 MOUNTBATTEN DRIVE
ST. JOHN'S, NL A1A5B2                                 P‐0049087 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKER, STEPHEN W
PO BOX 133
OTIS, MA 01253                                        P‐0049088 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEANSIMON, GABLE
225 NE 161 STREET
MIAMI, FL 33162                                       P‐0049089 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, CHRISTINA M
81 WAYNE STREET
BLOOMINGBURG, OH 43106                                P‐0049090 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMER, JAMES L
301 WRIGHT STREET
LOCK HAVEN, PA 17745                                  P‐0049091 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TESTA, CLINTON
4824 CONTOUR COURT
OCEANSIDE, CA 92057                                   P‐0049092 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SCHUMACHER, MATTHEW
108 ESTONIA DR
RICHMOND, KY 40475                                    P‐0049093 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049094 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DEARMAN, NICOLE A
213 KELSO DRIVE
CARENCRO, LA 70520                                    P‐0049095 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONFANTI, SAMUEL E
10787 GOODWOOD BLVD
BATON ROUGE, LA 70815                                 P‐0049096 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIRES, GREGORY P
11960 NW 24TH STREET
PLANTATION, FL 33323‐1928                             P‐0049097 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEW, BRENT A
240 5TH ST
LEWISPORT, KY 42351                                   P‐0049098 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMPERMAN, ANTHONY J
378 PACIFIC STREET #4
BROOKLYN, NY 11217                                    P‐0049099 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIERFELDER, JOHN J
14653 HORSESHOE TRACE
WELLINGTON, FL 33414                                  P‐0049100 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049101 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WATSON, SUSANNA D
16518 N SUNRISE DR
NINE MILE FALLS, WA 99026                             P‐0049102 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
AUSTIN, MORRIS R
19 ADAIR TRAIL
DALLAS, GA 30157                                      P‐0049103 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3127 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1293 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KAUR, SHAREEN
2571 COLOMA LANE
TRACY, CA 95376                                      P‐0049104 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POZORSKI, DIANE
3226 BAKER ROAD
ORCHARD PARK, NY 14127                               P‐0049105 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORNING, JAMES J
6 TUFTS LANE
NEWARK, DE 19711                                     P‐0049106 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0049107 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TEETS, KYLE M
12 SEVENTH STREET
APARTMENT 3
CINCINNATI, OH 45202                                 P‐0049108 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDWELL, BEVERLY
110 PHILLIP DR.
SPRINGFIELD, TN 37172                                P‐0049109 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, THELMA M
T K HOLDIGS INC.
                                                     P‐0049110 12/27/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0049111 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ZHENG, YI
30 COBBLESTONE DR
NEWNAN, GA 30265                                     P‐0049112 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKLOCK, KRISTIN M
101 ROOSEVELT AVENUE
APT 414
CARTERET, NJ 07008                                   P‐0049113 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMBLIN, TROY D
341 HIGH CREST DRIVE
WEST MILFORD, NJ 07480                               P‐0049114 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRICE, SANDRA A
207 CEDAR RIVER ROAD
SHELBYVILLE, TN 37160                                P‐0049115 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, CLAIRE D
3407 PORTLAND AVE
AMARILLO, TX 79118                                   P‐0049116 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, LYNDELL
221 EAST 11TH STREET
THIBODAUX, LA 70301                                  P‐0049117 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, ERIC E
818 BELMONT RD.
BARTLESVILLE, OK 74006                               P‐0049118 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLEVINS, PAMELA D
2800 BABE SEARS LANE
GRANITE FALLS, NC 28630                              P‐0049119 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBERT, DOUGLAS C
929 MOUNTAIN DRIVE
FREDERICKSBURG, PA 17026                             P‐0049120 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3128 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1294 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LILLEY, CHRISTINA D
120 STONEBROOK ROAD
WINCHESTER, VA 22602                                 P‐0049121 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0049122 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROTHFEDER, ALLAN
690 N GLENHURST DRIVE
BIRMINGHAM, MI 48009                                 P‐0049123 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, MARSHA L
2040 GRIFFETH RD.
HULL, GA 30646                                       P‐0049124 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BURTON, NATHAN A
602 SPOKANE CT
FRANKLIN, TN 37069                                   P‐0049125 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLEY, PAMELA L
4520 VENUS COURT
POWDER SPRINGS, GA 30127                             P‐0049126 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PHILIP A
821 CHURCHILL TERRACE
HAMPTON, VA 23666                                    P‐0049127 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GDOVIN, THOMAS J
120 PARK PLACE
KINGSTON, PA 18704                                   P‐0049128 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0049129 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MARTIN, JANET B
1570 PARKER RD
FOUR OAKS, NC 27524                                  P‐0049130 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMELL, JASON K
10238 CANAL ST
NEWBURGH, IN 47630                                   P‐0049131 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, DARRELL
24121 DAN ST. APT #130 C
CLINTON TOWNSHIP, MI 48036                           P‐0049132 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, RONALD J
10 TUCKER TERRACE
RANDOLPH, MA 02368‐5033                              P‐0049133 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOWLER, CLARENCE
357 WEST 12TH AVENUE
HOMESTEAD, PA 151203                                 P‐0049134 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANG, SOPHIE S
1110 ANDERSON AVENUE
APT #1
FORT LEE, NJ 07024                                   P‐0049135 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, GARY D
1133 SEMINOLE TRAIL
CARROLLTON, TX 75007                                 P‐0049136 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMEY, ANTNHONY F
26930 MOSSY LEAF LN
CYPRESS, TX 77433                                    P‐0049137 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3129 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1295 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049138 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ALLEN, RALPH
3272 CONVAIR LANE
DECATUR, GA 30032‐2431                                P‐0049139 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, CHRISTYN L
6711 E US HWY 80 LOT 16
LONGVIEW, TX 75605                                    P‐0049140 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEATON, CHARLENE M
3733 AMHERST DR
LAFAYETTE, IN 47905‐4301                              P‐0049141 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049142 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HARPER, WILLIAM C
2040 GRIFFETH ROAD
HULL, GA 30640                                        P‐0049143 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MCCALL‐TL, INC. D/B/A STERLIN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0049144 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOEL A
5523 107TH TER E
PARRISH, FL 34219                                     P‐0049145 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, EARL M
1206 CHESTNUT HILL ROAD
LYNCHBURG, VA 24503                                   P‐0049146 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOTKE, GABRIELLE
700 HIGHSPIRE ROAD
GLENMOORE, PA 19343                                   P‐0049147 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INKHAMFONG, ONCHAN
16C PATTERSON DRIVE
GLENMONT, NY 12077                                    P‐0049148 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEOMANS, KYLE B
301A ARROWHEAD DR.
CENTRAL, SC 29630                                     P‐0049149 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BARNES, WARREN E
818 BELMONT RD.
BARTLESVILLE, OK 74006                                P‐0049150 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERGES, ANDREW E
19 COOPER DRIVE
2ND FLOOR
BOONTON, NJ 07005                                     P‐0049151 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEUSER, JANE L
201 WEYER DRIVE
CHAPEL HILL, NC 27516                                 P‐0049152 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOEL A
5523 107TH TER E
PARRISH, FL 34219                                     P‐0049153 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, KATHARINE
9 GREENHILL ROAD
WEST CHESTER, PA 19380                                P‐0049154 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3130 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1296 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RICHIE, CARROLL S
10203 FORESTGROVE LANE
BOWIE, MD 20721                                       P‐0049155 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARTK AVE
EMERYVILLE, CA 94608                                  P‐0049156 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HARPINE, PATRICIA W
3608 DANEWOOD DRIVE
RICHMOND, VA 23233                                    P‐0049157 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, EDWARD
4937 NW 106TH AVE
CORAL SPRINGS, FL 33076                               P‐0049158 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, ALLEN B
1570 PARKER RD
FOUR OAKS, NC 27524                                   P‐0049159 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049160 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
OU, WEIAN
NO ADDRESS PROVIDED
                                                      P‐0049161 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEMAKER, THOMAS K
182 CROSSWHITE LANE
STATESVILLE, NC 28625                                 P‐0049162 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049163 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HOWARD, WILLIAM T
11119 DEDE DRIVE
GULFPORT, MS 39503                                    P‐0049164 12/27/2017     TK Holdings Inc., et al.                     $1,465.00                                                                                    $1,465.00
BELL‐NICHOLS, SONIA R
653 HOWELL DRIVE
LOCUST GROVE, GA 30248                                P‐0049165 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUETT, WILBUR D
645 WHEDBEE ST
FORT COLLINS, CO 80524                                P‐0049166 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASH, THOMAS M
325 FORESTSTONE DR
WEST UNION, SC 29696                                  P‐0049167 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049168 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SULLIVAN, ROCHELLE
3024 EAGLERIDGE
SAN ANTONIO, TX 78228                                 P‐0049169 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALMSLEY, EDWARD L
6807 WAUCHULA RD
MYAKKA CITY, FL 34251                                 P‐0049170 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, MICHAEL F
446 INLAND WAY
ATLANTIC BEACH, FL 32233                              P‐0049171 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3131 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1297 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NIELSEN, PETER M
4021 48TH ST NW
WASHINGTON, DC 20016                                P‐0049172 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLDEN, RODRIGUS D
5300 PEACHTREE RD
UNIT 2101
CHAMBLEE, GA 30341                                  P‐0049173 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NITZBERG, PRISCILLA
10828 JAPONICA CT
BOCA RAON, FL 33498                                 P‐0049174 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILDEBRAND, SARA N
943 N. STANFORD ST.
PORT WASHINGTON, WI 53074                           P‐0049175 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, DAVID A
98 FOX PATH
CORAOPOLIS, PA 15108                                P‐0049176 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCKLIN, ANDREW
PO BOX 23008
WASHINGTON, DC 20026                                P‐0049177 12/27/2017     TK Holdings Inc., et al.                      $178.49                                                                                       $178.49
CRUMP, ADAM K
6534 SAYLERS CREEK ROAD
TALLAHASSEE, FL 32309                               P‐0049178 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, LEETTA M
913 BRYAN POINT RD
ACCOKEEK, MD 20607                                  P‐0049179 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSMAN, YANTO
1130 PARK OVERLOOK DR NE
ATLANTA, GA 30324                                   P‐0049180 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGER, JOHN A
NO ADDRESS PROVIDED
                                                    P‐0049181 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILDEBRAND, SARA N
943 N. STANFORD ST.
PORT WASHINGTON, WI                                 P‐0049182 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RYAN C
820 UNION BLVD
APT. 102
ENGLEWOOD, OH 45322                                 P‐0049183 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAYSER, MICHAEL J
2865 XANTHUS LN N
PLYMOUTH, MN 55447‐1572                             P‐0049184 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES BENZ OF CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0049185 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF GWINNETT PLACE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0049186 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDEZ‐BENZ OF GEORGETOWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049187 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYNES, SEAN
278 NORTH MENDENHALL ROAD
MEMPHIS, TN 38117                                   P‐0049188 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3132 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1298 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049189 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, BENJAMIN
8540 SE 33RD AVE
MILWAUKIE, OR 97222                                   P‐0049190 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, TROY M
419 FEDERAL HILL RD
ORANGE PARK, FL 32073                                 P‐0049191 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049192 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHELM, RICHARD S
188 EAST FLAG SWAMP ROAD
ROXBURY, CT 06783                                     P‐0049193 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAMPAHAR, NANCY J
304 EAST KING STREET
APT. D
MALVERN, PA                                           P‐0049194 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, CHWI‐WOON
1920 S. 3RD ST. APT 66
WACO, TX 76706                                        P‐0049195 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMPHREYS, SONYA A
17 LAKE ROAD
BASKING RIDGE, NJ 07290                               P‐0049196 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLEVINS, PAMELA D
2800 BABE SEARS LANE
GRANITE FALLS, NC 28630                               P‐0049197 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENT, MICHAEL G
PO BOX 104
KNIFE RIVER, MN 55609                                 P‐0049198 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN. LESLIE BAYLE
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049199 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELM, MELISSA R
1240 VALLEY ROAD
BANNOCKBURN, IL 60015                                 P‐0049200 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FAMOLU, WILLIETTE B
6743 N. 34TH AVE.
PHOENIX, AZ 85017                                     P‐0049201 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCKINGHAM, JANEA
3527 CHARLESTON CT
DECATUR, GA 30034                                     P‐0049202 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIEVER, TIMOTHY A
8 FAWNWOOD DR
LEBANON, PA 17046                                     P‐0049203 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049204 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURVIS, ROBERT B
4420 SUNDANCE CIR
CUMMING, GA 30028                                     P‐0049205 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3133 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1299 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
EPSTEIN, TOBI A
3213 DEBBIE DRIVE
ORLANDO, FL 32806                                     P‐0049206 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS, DAVID
8405 NAULT RD.
NORTH FORT MYERS, FL 33917                            P‐0049207 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEDER, REBECCA S
685 CROWTHERS ROAD
COOPERSBURG, PA 18036                                 P‐0049208 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISCHOFF, BRENT R
5020 IVY NOLE
CUMMING, GA 30040                                     P‐0049209 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA FINANCIAL SERVICES
P.O. BOX 49070
CHARLOTTE, NC 28277                                   P‐0049210 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK. ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049211 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYKES, JEFFREY E
43166 BALTUSROL TERR
ASHBURN, VA 20147                                     P‐0049212 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHELM, RICHARD S
188 EAST FLAG SWAMP ROAD
ROXBURY, CT 06783                                     P‐0049213 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                      P‐0049214 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049215 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONEY, LORETTA
2897 CHULA BROOKFIELD RD
TIFTON, GA 31794                                      P‐0049216 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049217 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTOPHER, MARY E
7920 NW 35TH ST
SILVER LAKE, KS 66539                                 P‐0049218 12/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DICKERSON, THERON
34 STONY HOLLOW RD
CENTERPORT, NY 11721                                  P‐0049219 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, TROY M
419 FEDERLA HILL RD
ORANGE PARK, FL 32073                                 P‐0049220 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, CHWI WOON
1920 S. 3RD ST. APT 66
WACO, TX 76706                                        P‐0049221 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSKINS, DALE F
1030 GREEN VALLEY CIRCLE
LAKE ARIEL, PA 18436                                  P‐0049222 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3134 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1300 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049223 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GABBARD JR, EARL
207 ARNOLD DRIVE
ANDERSON, SC 29621                                    P‐0049224 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BARTON, BERNADINE E
8665 ORCHARD LOOP ROAD
LELAND
, NC 28451                                            P‐0049225 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOLMES, BEVERLY C
124 WYLIE PARK RD.
LANCASTER
LANCASTER, SC 29720                                   P‐0049226 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHAN, TRACY
PO BOX 2623
CUPERTINO, CA 95015                                   P‐0049227 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049228 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUMPHREYS, MATTHEW J
17 LAKE ROAD
BASKING RIDGE, NJ 07920                               P‐0049229 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PETTIT, MARION L
3100 JEREMES LANDING
PLANO, TX 75075                                       P‐0049230 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049231 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KLEINTANK II, RICHARD C
1490 VELMEADE LANE
DAVIDSONVILLE, MD 21035                               P‐0049232 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HIJJAWI, MAMOUN M
100 CHATHAM SQ
WINCHESTER, VA                                        P‐0049233 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURVIS, ROBERT B
4420 SUNDANCE CIR
CUMMING, GA 30028                                     P‐0049234 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEHNER, KATHY S
118 NORTH STREET
SUNBURY, OH 43074                                     P‐0049235 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYEUR, MELANIE S
7700 SUNWOOD DRIVE APT #427
RAMSEY, MN 55303                                      P‐0049236 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FROST, LELAND P
2653 VESCLUB CIRCLE
VESTAVIA HILLS, AL 35216                              P‐0049237 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, AARON D
39052 CHANTILLY DRIVE
STERLING HEIGHTS, MI 48313‐5106                       P‐0049238 12/27/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
CONEY, DANVER A
1416 RIVER ST
VALDOSTA, GA 31601                                    P‐0049239 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3135 of 3671
                                                   Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1301 of 1836
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
CALDWELL, DOUGLAS R
58 KEITH ST
WEST ROXBURY, MA 02132                                   P‐0049240 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, MARIA T
118 S MAIN ST
CENTERVILLE, OH 45458                                    P‐0049241 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOARD, GAVIN
3229 ROBINWOOD DRIVE
MURFREESBORO, TN 37128                                   P‐0049242 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSKINS, DALE F
1030 GREEN VALLEY CIRCLE
LAKE ARIEL, PA 18436                                     P‐0049243 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, RINAL M
9 KNOB CREEK COURT
EASLEY, SC 29642                                         P‐0049244 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                        P‐0049245 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINISH, EVAN R
315 ALMA ST
LYMAN, SC 29365                                          P‐0049246 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRAKIS, BYRON
24 LANTERN LN.
KINGSTON, NH 03848                                       P‐0049247 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
5001STANCLIFF ST
BAKERSFIELD, ST 93307                                    P‐0049248 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELDER, BELINDA
3052 UPPER RIVER RD
MACON, GA 31211                                          P‐0049249 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JESSICA
16 BRIDGE ST
APT B
NEW MILFORD, CT 06776                                    P‐0049250 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, JOHN T
144 RACQUET CLUB VILLAS #93
SAPPHIRE, NC 28774                                       P‐0049251 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                        P‐0049252 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOL, JULIE
8 SKY RIDGE RD
LANDENBERG, PA 19350                                     P‐0049253 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMERY, ALLISON
NO ADDRESS PROVIDED
                                                         P‐0049254 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                     P‐0049255 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SALINAS, YVETTE
4612 N. 6TH STREET
MCALLEN, TX 78504                                        P‐0049256 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                               Page 3136 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1302 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CORTIGIANO, RALPH J
92 SOUTH MAIN ST
TERRYVILLE, CT 06786                                  P‐0049257 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBURN, RENEE
1317 COLUMBIA DR NE
ALBUQUERQUE, NM 87106                                 P‐0049258 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTER, NANCY R
6304 41ST CT E
SARASOTA, FL 34243                                    P‐0049259 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARVILLE, JOHN T
1946 E HEDRICK DRIVE
TUCSON, AZ 85719                                      P‐0049260 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049261 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARVIS, BRET M
BRET JARVIS
159 S. SUMMIT RIDGE DR.
WILLIFORD, AR 72482                                   P‐0049262 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ‐MALDONADO, JOSE A
URB. REINA DE LOS ANGELES
T‐10 8TH ST
GURABO, PR 00778                                      P‐0049263 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHELM, RICHARD S
188 EAST FLAG SWAMP ROAD
ROXBURY, CT 06783                                     P‐0049264 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTILLO, PALOMA L
12102 AZUMA HEIGHTS
PEYTON, CO 80831                                      P‐0049265 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLEVINS, BRIAN P
2800 BABE SEARS LANE
GRANITE FALLS, NC 28630                               P‐0049266 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VADEN SR, KEVIN W
42 OVERLAND AVENUE
AMITYVILLE
, NY 11701                                            P‐0049267 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MOYLAN, JOYCE A
1826 READING CT.
MOUNT AIRY, MD 21771                                  P‐0049268 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFORD, ANDREW W
3229 ROBINWOOD DRIVE
MURFREESBORO, TN 37128                                P‐0049269 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, RINAL M
9 KNOB CREEK COURT
EASLEY, SC 29642                                      P‐0049270 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, ROBERT A
576 MANOR RD.
FRONT ROYAL, VA 22630‐9144                            P‐0049271 12/27/2017     TK Holdings Inc., et al.                    $36,500.00                                                                                   $36,500.00
FIELD AND TECHNICAL SERVICES
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                               P‐0049272 12/27/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
GALLASHAW, GREGORY
520 SAN DRA WAY
MONROE, GA 30656                                      P‐0049273 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3137 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1303 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CALDWELL, DOUGLAS R
58 KEITH ST
WEST ROXBURY, MA 02132                              P‐0049274 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLATZHOFER, THERESE R
9725 SOUTH KARLOV AVENUE
APT. 610
OAK LAWN, IL 60453                                  P‐0049275 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUDACHER, CLARE E
2257 WEST 113TH PLACE
CHICAGO, IL 60643                                   P‐0049276 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0049277 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GREEN, DAVID I
7311 PEACOCK RD
CHADBOURN 28431                                     P‐0049278 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDRY, BRITTANY K
226 WEST HIAWATHA STREET
TAMPA, FL 33604                                     P‐0049279 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDDERS, KRISTIN M
575 BERRY AVE
APT 1E
GRAYSLAKE, IL 60030                                 P‐0049280 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, VALERY J
229 17TH AVENUE NORTH
TEXAS CITY, TX 77590                                P‐0049281 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRILLO, JANINE J
6717 E SADDLEBACK DR
ORANGE, CA 92869                                    P‐0049282 12/27/2017     TK Holdings Inc., et al.                      $698.83                                                                                       $698.83
WILHELM, RICHARD S
188 EAST FLAG SWAMP ROAD
ROXBURY, CT 06783                                   P‐0049283 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMARO, HUGO G
20131 SW 187TH AVE
MIAMI, FL 33187                                     P‐0049284 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, EDGAR A
7406 HOGAN DR
YPSILANTI, MI 48197                                 P‐0049285 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYMON, UTE J
41 AUTUMN LANE
AMHERST, MA 01002                                   P‐0049286 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0049287 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SOUZA, LAURIE L
7518 RAFANELLI LANE
WINDSOR, CA 95492                                   P‐0049288 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS SR, ANTHONY W
PO BOX 5182
NEWPORT, RI 02841                                   P‐0049289 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, KRISTINA A
7406 HOGAN DR
YPSILANTI, MI 48197                                 P‐0049290 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3138 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1304 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CASTING, PALOMA L
12102 AZUMA HEIGHTS
PEYTON, CO 80831                                     P‐0049291 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
5001 STANCLIFF ST
BAKERSFIELD, CA 93307                                P‐0049292 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKELTON, JAMES P
16 THOMPSON COURT
BOONSBORO, MD                                        P‐0049293 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KETTERER, LINCOLN E
6691 MEADOW GLEN DR S
WESTERVILLE, OH 43082                                P‐0049294 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALE, LETICIA
6438 HARDWICK ST
LAKEWOOD, CA 90713                                   P‐0049295 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYBURN, JOEL W
2020 BLUE RIDGE
KANSAS CITY, MO 64126                                P‐0049296 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEICHER, STEVEN
9461 BOCA GARDENS PKWY APT D
BOCA RATON, FL 33496                                 P‐0049297 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0049298 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
JOHNSON, DARRYL D
1307 12TH ST NW
APT 206
WASHINGTON, DC 20005‐4425                            P‐0049299 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, PHYLLIS F
638 AUTUMN CREEK DR.
FAIRBORN, OH 45324                                   P‐0049300 12/27/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
RUSSELL RAINWATE, JO ANN P
4917 THISTLE DR APT 610
TYLER, TX 75703                                      P‐0049301 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049302 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJCIK, JOAN M
39 JACKSON LANE
STREAMWOOD, IL 60107                                 P‐0049303 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR, DONALD W
1020 BOYLAN ROAD
BOZEMAN, MT 59715                                    P‐0049304 12/27/2017     TK Holdings Inc., et al.                      $566.00                                                                                       $566.00
ABOU ZEKI, DALIA
21 SALISBURY STREET
APT. 210
WORCESTER, MA 01609                                  P‐0049305 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYDSTROM, BRENDA R
PO BOX 232
BRYN ATHYN, PA 19009                                 P‐0049306 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, THERESA L
1003 TOWN SQUARE COURT
LAWRENCEVILLE, GA 30046‐8329                         P‐0049307 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3139 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1305 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049308 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PALMER, KEISHA S
65 WOODMONT RD
AVON, CT 06001                                        P‐0049309 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MININGER, LINDSAY E
3411 NE SKYLINE DRIVE
JENSEN BEACH, FL 34957                                P‐0049310 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, YOHANNA
1316 EUCLID STREET NW
APT. BG2
WASHINGTON, DC 20009                                  P‐0049311 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, KENNETH L
2449 ABERDEEN WAY
APT D
RICHMOND, CA 94806                                    P‐0049312 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALVERT, RACHEL
3033 AMELIA CIRCLE
JEFFERSONVILLE, IN 47130                              P‐0049313 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POZORSKI, DIANE
3226 BAKER ROAD
ORCHARD PARK, NY 14127                                P‐0049314 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049315 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LANTIERI, LYNN M
42 HICKORY ROAD
NAUGATUCK, CT 06770                                   P‐0049316 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049317 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, GEORGE V
7994 HOPE CT
FREDERICK, CO 80530                                   P‐0049318 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDSON, MICHAEL
533 GILHAM ST.
PHILADELPHIA, PA 19111                                P‐0049319 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTEL, SUZETTE S
446 NASH LANE
PORT ORANGE, FL 32127                                 P‐0049320 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALVERT, RACHEL
3033 AMELIA CIRCLE
JEFFERSONVILLE, IN 47130                              P‐0049321 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIKO, CHRISTOPHER
7304 WHEATFIELD PL
KNOXVILLE, TN 37919                                   P‐0049322 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHAB, OMAR R
4701 LAKE ROAD
MIAMI, FL 33137‐3373                                  P‐0049323 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, LISA
809 N COLUMBUS ST
WEST LIBERTY, IA 52776                                P‐0049324 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3140 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1306 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ASSOKU, KWAME K
11 CLARK STREET
SAYREVILLE, NJ 08872                                 P‐0049325 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
REGMI, SHARAD R
3311 APPLEGROVE COURT
HERNDON, VA 20171                                    P‐0049326 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALVERT, RACHEL
3033 AMELIA CIRCLE
JEFFERSONVILLE, IN 47130                             P‐0049327 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, JOSEPH T
9305 W 150TH TERRACE
OVERLAND PARK, KS 66221                              P‐0049328 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, DAVID Y
65 WOODMONT RD
AVON, CT 06001                                       P‐0049329 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLEVINS, BRIAN P
2800 BABE SEARS LANE
GRANITE FALLS, NC 28630                              P‐0049330 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, DAVID E
716 KING RANCH ROAD
CANTON, MS 39046                                     P‐0049331 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICELI, WILLIAM
2320 PARK PLACE
EVANSTON, IL 60201                                   P‐0049332 12/27/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
VERDUN, PERRY
11368 COUNTY ROAD 49
HEFLIN, AL 36264                                     P‐0049333 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHAB, GHADA G
4701 LAKE ROAD
MIAMI, FL 33137‐3373                                 P‐0049334 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049335 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, RALPH
3272 CONVAIR LANE
DECATUR, GA 30032‐2431                               P‐0049336 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, LINDSEY N
8033 ANTIOCH ROAD
OVERLAND PARK, KS 66204                              P‐0049337 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAND, ALEXANDER
131 RITCHIE AVE
SILVER SPRING, MD 20910                              P‐0049338 12/27/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
ADAMS, CYNTHIA J
212 THWAITE LANE
WINCHESTER, VA 22603                                 P‐0049339 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSNITZKY, SUZANNE L
1 COLLINS AVENUE
APT# 206
MIAMI BEACH, FL 33139                                P‐0049340 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DAI H
6414 KEELSON DR
MADISON, WI 53705                                    P‐0049341 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3141 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1307 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ZHENG, YI
30 COBBLESTONE DR
NEWNAN, GA 30265                                      P‐0049342 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONDELL CHEMICAL COMPANY
1221 MCKINNEY ST., STE. 300
ATTN: JOHN K. BROUSSARD, JR.
HOUSTON, TX 77010                                     P‐0049343 12/27/2017     TK Holdings Inc., et al.                    $36,899.48                                                                                   $36,899.48
SHELTON, SHANNON M
300 EASTVIEW DR
BILOXI, MS 39531                                      P‐0049344 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYORAL, MICHAEL
11615 SW 100 TERRACE
MIAMI, FL 33176                                       P‐0049345 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAVRICHEK, JULIE M
609 COBBLESTONE COURT
SILVER SPRING, MD 20905                               P‐0049346 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPANEK, STEVE J
P.O. BOX 1385
FRANKFORT, IL 60423                                   P‐0049347 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUCK, KIMBERLY A
12422 N 78TH DRIVE
PEORIA, AZ 85381                                      P‐0049348 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHAB, GHADA G
4701 LAKE ROAD
MIAMI, FL 33137‐3373                                  P‐0049349 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASEY, GERALDINE
14907 E ALABAMA PL
AURORA, CO 80012                                      P‐0049350 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELDS, RYAN J
225 W GLENDALE AVE
MOUNT HOLLY, NC 28120                                 P‐0049351 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALOCCI, ROSANNE
36 KITCHELL AVENUE
WHARTON, NJ 07885                                     P‐0049352 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERKEL, ERIC D
3006 WOODWALK DRIVE SE
ATLANTA, GA 30339                                     P‐0049353 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA, MARY ANN
95 OVERLOOK ROAD
UPPER MONTCLAIR, NJ 07043                             P‐0049354 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVI, ANUR
501 CAMDEN CT
MT JULIET, TN 37122                                   P‐0049355 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMPKOWSKI, ANTHONY
PO BOX 333
LITTLE SILVER, NJ 07739                               P‐0049356 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DAI H
6414 KEELSON DR
MADISON, WI 53705                                     P‐0049357 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINSMEYER, PATRICIA J
N8078 MAASS RD
SEYMOUR, WI 54165                                     P‐0049358 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAWASAKI, KAZUHIKO
1000 GREENFIELD CIRCLE
STATE COLLGE, PA 16801                                P‐0049359 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3142 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1308 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
HOWARD‐DCIII, LLC D/B/A SOUTH
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049360 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, VICKI D
7647 SMILING WOOD LANE
HOUSTON, TX 77086                                    P‐0049361 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DOTSON, SANDRA S
4840 WILLIAMS
WAYNE, MI 48184                                      P‐0049362 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, BARBARA F
19150 MERCEDES DR
ABINGDON, VA 24210                                   P‐0049363 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AUTONATION, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                     P‐0049364 12/26/2017     TK Holdings Inc., et al.                  $1,549,870.00                                                                                $1,549,870.00
GPI OK‐HII, INC. D/B/A SOUTH
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049365 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BERNHARD, LAURIE L
1601 DEL DAYO DR
CARMICHAEL, CA 95608                                 P‐0049366 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEVY, KATHY C
96195 OYSTER BAY DRIVE
FERNANDINA BEACH, FL 32034                           P‐0049367 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049368 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAGRESTA, JONATHAN J
18 RIDGE RD
DEERFIELD, NH 03037                                  P‐0049369 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049370 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUCKER, MARY
18 WOODCLIFF DRIVE
STORMVILLE, NY 12582                                 P‐0049371 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHILLING, JASON D
691 S FRONT ST
F
COLUMBUS, OH 43206                                   P‐0049372 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR JR, BENJAMIN G
37 MORROSS CIRCLE
DEARBORN, MI 48216‐2395                              P‐0049373 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FLYTE, AMANDA M
1102 SILVER MAPLE RD W
EFFORT, PA 18330                                     P‐0049374 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEVIN, KRISTEN A
7973 NOLCREST RD
GLEN BURNIE
MD, MD 21061                                         P‐0049375 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3143 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1309 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KING, CHRISTINA A
PO BOX 244
SUMMERDALE, PA 17093                                 P‐0049376 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DENISE M
5498 EL DIENTE ST
GOLDEN, CO 80403                                     P‐0049377 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049378 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODENBURG, JAMES K
58268 KIDD ROAD
GLENWOOD, IA 51534                                   P‐0049379 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOURGEOIS, THOMAS
3210 COUNTY ROAD 44
STE TAK122717
MOUND, MN 55364                                      P‐0049380 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURDO, BEN E
2230 N OKLAHOMA
GUYMON, OK 73942‐2508                                P‐0049381 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, DAVID W
12922 NW 79TH ST
PARKVILLE, MO 64152                                  P‐0049382 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKERYA, SHAFI
86 PRINCESS DRIVE
NORTH BRUNSWICK, NJ 08902                            P‐0049383 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049384 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, CASSANDRA
PO BOX 229
HILLSBORO, TX 76645                                  P‐0049385 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, MARK A
2838 LA JOYA DRIVE
SALT LAKE CITY, UT 84124                             P‐0049386 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                              P‐0049387 12/27/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
HOWARD‐ GM, INC. D/B/A BOB HO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049388 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUTISTA, JEREMY S
1242 OLYMPUS DR
NAPERVILLE, IL 60540                                 P‐0049389 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DECKER, ROBERT W
3411 TUCKAWAY DRIVE
MOUNT AIRY, MD 21771                                 P‐0049390 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WHITAKER, DANIEL L
5507 JAMES AVE SE
AUBURN, WA 98092                                     P‐0049391 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HOPPER, VICTORIA A
3015 WEST THORNCREST DRIVE
FRANKLIN, WI 531329114                               P‐0049392 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3144 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1310 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SZYJKA, OLYA M
25 KLINE STREET
AMSTERDAM, NY 12010                                   P‐0049393 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, JOANNE
2911 E RIVER RD
CORTLAND, NY 13045                                    P‐0049394 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARNELL, CRAGI B
2900 ALBA CT
BRYAN, TX 77808‐8110                                  P‐0049395 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049396 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSLEY, AMANDA R
527 3RD AVE
IOWA CITY, IA 52245                                   P‐0049397 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049398 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEYS, JEREMY E
30691 HUNT CLUB DRIVE
SAN JUAN CAPO, CA 92675                               P‐0049399 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLYTE, AMANDA M
1102 SILVER MAPLE RD W
EFFORT, PA 18330                                      P‐0049400 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES, TALEDIA
142 YUMA ST
WASHINGTON, DC 20032                                  P‐0049401 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKE, BARRY J
240 SOUTH MADISON STREET
DENVER, CO 80209                                      P‐0049402 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODENBURG, JAMES K
58268 KIDD ROAD
GLENWOOD, IA 51534‐6265                               P‐0049403 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURKIN, RONALD H
363 VALLEYBROOK ROAD
PO BOX 668
CHESTER HEIGHTS, PA 19017                             P‐0049404 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KATHY K
664 SPYGLASS RD
VALLEY SPRINGS, CA 95252                              P‐0049405 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOONE, ARIA B
344 SANTA ROSALIA DR.
SAN DIEGO, CA 92114                                   P‐0049406 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049407 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARAKAPLAN, ISIN
1844 LINCOLN AVE
NORTHBROOK, IL 60062                                  P‐0049408 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HAMILTON, LAURA
634 SIMMONS TR
GREEN COVE SPRIN, FL 32043                            P‐0049409 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3145 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1311 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MOORE, WILLIAM K
6003 KIRBY RD
BETHESDA, MD 20817                                   P‐0049410 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINTORE, SHELLI L
2879 WOODMONT DRIVE WEST
CANTON, MI 48188                                     P‐0049411 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHRENS, CAROLINE A
517 EVERGREEN LANE
ASTON, PA 19014                                      P‐0049412 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049413 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALHOUN, TAMEKA
9727 FAIRCLOUD DR
DALLAS, TX 75217                                     P‐0049414 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
LYTTLE, DEBRA A
120 CUMQUAT RD., NW
LAKE PLACID, FL 33852                                P‐0049415 12/27/2017     TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
GRAMMER, BRENDA B
2213 KILKENNY LN.
DEER PARK, TX 77536                                  P‐0049416 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, CIPRIANO
120 GIL DR. APT 5
SAN BENITO, TX 78586                                 P‐0049417 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARDIN, JOHN B
4709 WINDSTAR WAY
LEXINGTON, KY 40515                                  P‐0049418 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORDT, WILLIAM R
3908 MCGARRY DRIVE
LEXINGTON, KY 40514                                  P‐0049419 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, VALARIE L
NO ADDRESS PROVIDED
                                                     P‐0049420 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODENBURG, JAMES K
58268 KIDD ROAD
GLENWOOD, IA 51534‐6265                              P‐0049421 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049422 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREINER, CARL J
117 LOUIS ST
N MASSAPEQUA, NY 11758‐1402                          P‐0049423 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, GLORIA J
1003 GRANT AVE
COLLLINGSWOOD, NJ 08107‐2010                         P‐0049424 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERNA, JESSICA J
377 UNION STREET
LEOMINSTER, MA 01453                                 P‐0049425 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, DEBORAH
4666 JUDSON WAY
LA MESA, CA 91942                                    P‐0049426 12/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
BROWN, RANDAL K
4226 SW 1ST AVE
CAPE CORAL, FL 33914                                 P‐0049427 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
                                                                                           Page 3146 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1312 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049428 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, DAN C
3206 GRANGE COURT
BELMONT, NC 28012                                    P‐0049429 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEGLE, TIMOTHY J
9674 W EPTON RD
ELSIE, MI 48831                                      P‐0049430 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAJIRA, JABER M
6572 WEATHERFIELD WAY
CANTON, MI 48187                                     P‐0049431 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049432 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METOYER, JANINE
2230 LARK STREET
NEW ORLEANS, LA 70122                                P‐0049433 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEYDE, KENDRA P
635 HARVEY STREET
BALTIMORE, MD 21230                                  P‐0049434 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIMKUS, ALAIN K
610 MESITA DR
EL PASO, TX 79902                                    P‐0049435 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                   P‐0049436 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIRES, PEYTON E
11960 NW 24TH STREET
PLANTATION, FL 33323‐1928                            P‐0049437 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEYS, DEBORAH S
30691 HUNT CLUB DR
SAN JUAN CAPISTRANO, CA 92675                        P‐0049438 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERNA, MARIE J
377 UNION STREET
LEOMINSTER, MA 01453                                 P‐0049439 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNUTSEN, NANCY J
261 SHIRLEY AVENUE
STATEN ISLAND, NY 10312                              P‐0049440 12/27/2017     TK Holdings Inc., et al.                     $2,713.00                                                                                    $2,713.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049441 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELDRED, MARKUS P
PO BOX 7437
PUEBLO WEST, CO 81007                                P‐0049442 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
SOLBERG, VINCENT R
E3825 DENMARK ROAD
WEYAUWEGA, WI 54983                                  P‐0049443 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOVER, DANIEL A
2413 FREETOWN DRIVE
RESTON, VA 20191                                     P‐0049444 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3147 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1313 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
NEVIN, MARK J
7973 NOLCREST RD
GLEN BURNIE, MD 21061                                 P‐0049445 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN‐TEKNOS, KASIANI A
1041 IRVING AVE.
ROYAL OAK, MI 48067                                   P‐0049446 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049447 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENSTEIN, RICHARD
381 SANDHURST CIRCLE
APARTMENT 7
GLEN ELLYN, IL                                        P‐0049448 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARNER, SCOTT R
2301 BLUEBONNET LANE
#4
AUSTIN, TX 78704                                      P‐0049449 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NENOV, NIKOLAY I
8 TOTMAN DR APT.1
WOBURN, MA 01801                                      P‐0049450 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKBURN, DAVID R
92 COLONIAL COURT
OWENSBORO, KY 42303                                   P‐0049451 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARUCH, NANCY L
12 MERCER DR
SIMPSONVILLE, SC 29681                                P‐0049452 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYLE, HALE S
4458 MEADOWBROOK DR.
RICHMOND, CA 94803                                    P‐0049453 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, BRIAN S
10146 BLUFF RD
EDEN PRAIRIE, MN 55437‐5002                           P‐0049454 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARAKAPLAN, MUSTAFA U
1844 LINCOLN AVE
NORTHBROOK, IL 60062                                  P‐0049455 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049456 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERST, DALE GERST R
305 SUNRISE DRIVE
WEIRTON, WV 26062                                     P‐0049457 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049458 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASE, BARBARA J
14450 DOVER FOREST DRIVE
ORLANDO, FL 32828                                     P‐0049459 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELOYE, DAVID R
15101 MARWOOD STREET
HACIENDA HEIGHTS, CA 91745                            P‐0049460 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKERYA, SHAFI
86 PRINCESS DRIVE
NORTH BRUNSWICK, NJ 08902                             P‐0049461 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3148 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1314 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
NICHOLAS, SEAN P
4508 AVENUE G
AUSTIN, TX 78751                                      P‐0049462 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELD & TECHNICAL SVCS LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                               P‐0049463 12/27/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
HENRY, SHAWN A
5436 GREENPLAIN RD APT 301
NORFOLK, VA 23502                                     P‐0049464 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049465 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLETCHER, JEREMY W
15537 NW COUNTY ROAD 12
BRISTOL, FL 32321                                     P‐0049466 12/27/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
GRAMMER, BRENDA B
2213 KILKENNY LN
DEER PARK, TX 77536                                   P‐0049467 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, LARRY R
4928 CALLE CUMBRE
SIERRA VISTA, AZ 85635                                P‐0049468 12/27/2017     TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
STEPP, AMANDA M
4676 N ANGUS ST
FRESNO, CA 93726                                      P‐0049469 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE 4300
CHICAGO, IL 60601                                     P‐0049470 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINGLER, CELESTE
7945 9TH AVE S
ST PETERSBURG, FL 33707                               P‐0049471 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAISSON, JOSEPH P
PO BOX 145
WEST LEYDEN, NY 13489                                 P‐0049472 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049473 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, GREG D
714 E ROSEBRIER ST
SPRINGFIELD, MO 65807                                 P‐0049474 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTON, CALVIN
2123 AVENTURINE WAY
SILVER SPRING, MD 20904                               P‐0049475 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FILIPOWICZ JR, JAMES
29 VERMONT STREET
LAWRENCEVILLE, NJ 08648                               P‐0049476 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGELMAN, LEE H
6 DUTCH LANE
RINGOES, NJ 08551                                     P‐0049477 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERBEIN, KYLE P
1506 6TH ST NW
HICKORY, NC 286012440                                 P‐0049478 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANGELOPOULOS, NANCY R
212 N PATTON AVE
ARLINGTON HGTS, IL 60005                              P‐0049479 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3149 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1315 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049480 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, REBECCA S
1650 SUNRISE DR
LIMA, OH 45805                                       P‐0049481 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMQUIST, THEODORE W K
4608 GEORGIA STREET
APT 3
SAN DIEGO, CA 92116                                  P‐0049482 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFFMAN, JEFFREY T
4565 MANOR DR
MECHANICSBURG, PA 17055                              P‐0049483 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARECI, JOSEPH C
9 GEOFFREY AVENUE
SYOSSET, NY 11791                                    P‐0049484 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATES, DOROTHY M
2210 BACON PARK DRIVE
SAVANNAH, GA 31406‐2310                              P‐0049485 12/27/2017     TK Holdings Inc., et al.                    $26,900.00                                                                                   $26,900.00
KNUTSEN, NANCY J
261 SHIRLEY AVENUE
STATEN ISLAND, NY 10312                              P‐0049486 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAGLIONE, BARBARA S
9 RIGGS PLACE
WEST ORANGE, NJ 07052                                P‐0049487 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                   P‐0049488 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VORBACH, NANCY L
400 N SURF RD
APT 905
HOLLYWOOD, FL 33019                                  P‐0049489 12/27/2017     TK Holdings Inc., et al.                        $97.00                                                                                       $97.00
HOFLER, M. A
110 OLD ENFIELD RD
BELCHERTOWN, MA 01007                                P‐0049490 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOTSON, DIANNA S
P.O. BOX 163
BELPRE, OH 45714                                     P‐0049491 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0049492 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049493 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIH, LING‐LING
2021 KING JAMES PKWY, #112
WESTLAKE, OH 44145                                   P‐0049494 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLIZIA, VINCENT R
1003 GRANT AVE
COLLINGSWOOD, NJ 08107‐2010                          P‐0049495 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERS, APRIL
7319 SANDY CREEK DR
RALEIGH, NC 27615                                    P‐0049496 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3150 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1316 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
ASSAS, RAMDANE
P.O. BOX 524
BEDMINSTER, NJ 07921                                  P‐0049497 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GURDON, CHARLES M
405 GRENFELL AVE
VIRGINIA BEACH, VA 23462                              P‐0049498 12/27/2017     TK Holdings Inc., et al.                     $2,960.00                                                                                     $2,960.00
KITCHEN, LOWELL T
302 ANDOVER PLACE SOUTH
UNIT G145
SUN CITY CENTER, FL 33573                             P‐0049499 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, TYLER C
28 BRIDGESIDE BLVD.
MOUNT PLEASANT, SC 29464                              P‐0049500 12/27/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
OSTROWSKI, DONNA K
13138 W. CHICAGO BLOOMINGTON
HOMER GLEN, IL 60491                                  P‐0049501 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROGERS, LAURA D
NO ADDRESS PROVIDED
                                                      P‐0049502 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NADER, GEORGES
P O BOX 75018
OKLAHOMA CITY, OK 73147                               P‐0049503 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, FELICIA C
439 S. HARLEM AVE.
FOREST PARK, IL 60130                                 P‐0049504 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLOSZYN, EDWARD A
10 MIDDLESEX DR.
FREDONIA, NY 14063                                    P‐0049505 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VORBACH, GREGORY E
400 N SURF RD
APT 905
HOLLYWOOD, FL 33019                                   P‐0049506 12/27/2017     TK Holdings Inc., et al.                        $95.50                                                                                        $95.50
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049507 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HERBEIN, WILLIAM D
1506 6TH ST NW
HICKORY, NC 286012440                                 P‐0049508 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOFFMAN, KELLY M
4565 MANOR DR
MECHANICSBURG, PA 17055                               P‐0049509 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CALHOUN, TAMEKA
9727 FAIRCLOUD DR
DALLAS, TX 75217                                      P‐0049510 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049511 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DRING, LORRI A
328 RADIO AVE
MILLER PLACE, NY 11764                                P‐0049512 12/27/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                     $8,000.00
HO, KA‐CHUN
4379, HERITAGE GLEN COURT
MARIETTA, GA 30068                                    P‐0049513 12/27/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                    $30,000.00



                                                                                            Page 3151 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1317 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MACDONALD, STEPHEN W
1650 SUNRISE DR
LIMA, OH 45805                                       P‐0049514 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0049515 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTROWSKI, DONNA K
DONNA OSTROWSKI
13138 W. CHICAGO BLOOMINGTON
HOMER GLEN, IL 60491                                 P‐0049516 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLEASON, WILLIAM C
4O BASSETT ST.
ANSONIA, CT                                          P‐0049517 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GURDON, CHARLES M
405 GRENFELL AVE
VIRGINA BEACH, VA 23462                              P‐0049518 12/27/2017     TK Holdings Inc., et al.                     $3,600.00                                                                                    $3,600.00
MADER, DAVID R
123 CENTERSTREET
RIDGWAY, PA 15853                                    P‐0049519 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITCHEN, LOWELL T
302 ANDOVER PLACE SOUTH
UNIT G145
SUN CITY CENTER, FL 33573                            P‐0049520 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0049521 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
METOYER, JANINE M
2230 LARK STREET
NEW ORLEANS, LA 70122                                P‐0049522 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049523 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGAN, ROSALIE K
301 WYOMING AVE.
DUPONT, PA 18641‐2031                                P‐0049524 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELWICK, CAROLYN
1458 MAXINE AVE
SAN JOSE, CA 95125                                   P‐0049525 12/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
KIMBALL, SHERRIE A
124 COPPERSTONE CIRCLE
CLARKSVILLE, TN 37043                                P‐0049526 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, PHILLIP
1693 RIDGEWAY RD
LUGOFF, SC 29078                                     P‐0049527 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODRUFF, MELISSA L
311 SOUTH WARD HEIGHTS
NEWFIELD                                             P‐0049528 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLYTE, SHAWN M
1102 SILVER MAPLE RD W
EFFORT, PA 18330                                     P‐0049529 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSSARD, CARLA J
5121 HARPERS FERRY ROAD
SHARPSBURG, MD 21782                                 P‐0049530 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3152 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1318 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
N/A
STOCKTON, KENTREL J
764 DOGWOOD DRIVE
MARTINSVILLE, VA 24112                                P‐0049531 12/27/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
LUTES, JR., EDMUND K
142 BARHAM AVENUE
APT 1
WOLLASTON, MA 02170                                   P‐0049532 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANAYA, JESUS
4429 SOFIA
2611 CORTEZ ST
LAREDO, TX 78046                                      P‐0049533 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049534 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKEY, W. PATRICK
3900 N. LAKE SHORE DRIVE
APT. 23D
CHICAGO, IL 60613                                     P‐0049535 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049536 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HERBEIN, WILLIAM D
1506 6TH ST NW
HICKORY, NC 28601‐2440                                P‐0049537 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049538 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, ROBERT C
307 WINKFIELD LANE
MARIETTA, GA 30064                                    P‐0049539 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWMAN, ROY A
2229 HAW CREEK BLVD.
EMMETT, ID 83617                                      P‐0049540 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0049541 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, DARRELL
1910 MONTCLAIR AVE
FLINT, MI 48503                                       P‐0049542 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI NH‐TL, INC. D/B/A IRA LEX
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0049543 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049544 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, STEPHEN W
1650 SUNRISE DR
LIMA, OH 45805                                        P‐0049545 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3153 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1319 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DOWDY, DALIAH S
560 KC DUNN RD
PO BOX 58
BARLOW, KY 42024                                      P‐0049546 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049547 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGESS, BOBBY L
193 RIDGE ROAD
RIDGEVILLE, SC 29472                                  P‐0049548 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, JAMILA K
4501 NW 41ST PLACE
GAINESVILLE, FL 32606                                 P‐0049549 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVA, JENNIFER A
JENNIFER A. ALVA
4123 HATFIELD PL
LOS ANGELES, CA 90032                                 P‐0049550 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUFFER‐DALY, LAUREL R
PO BOX 374
BLOOMING GROVE, NY 10914                              P‐0049551 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE 7 TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049552 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MAYER, ILERDON S
MAYER & MAYER
POB 59
SOUTH ROYALTON, VT 05068                              P‐0049553 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERITAGE LANDSCAPING
NICOL, JAMES
5 SLOPING HILL
MONTVALE, NJ 07645                                    P‐0049554 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASS TRUCKING & LANDSCAPING
1785 80TH ST
BALSAM LAKE, WI 54810                                 P‐0049555 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049556 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWES, JANET M
11‐J QUEEN TERRACE
SOUTHIGTON, CT 06489                                  P‐0049557 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049558 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049559 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VON OEYEN, SARAH C
889 BRIDGE PARK DRIVE
TROY, MI 48098                                        P‐0049560 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNNE, STEIN
531 N. VIEW ST.
HINCKLEY, IL 60520                                    P‐0049561 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3154 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1320 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ADAMS, KATHY D
307 WINKFIELD LANE
MARIETTA, GA 30064                                    P‐0049562 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIRES, PEYTON E
11960 NW 24TH STREET
PLANTATION, FL 33323‐1928                             P‐0049563 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, SHARON M
W6743 GROGAN ROAD
FORT ATKINSON, WI 53538                               P‐0049564 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049565 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLETCHER, JEREMY W
15537 NW COUNTY ROAD 12
BRISTOL, FL                                           P‐0049566 12/27/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                               P‐0049567 12/27/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049568 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049569 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METOYER, JANINE
2230 Lark Street
NEW ORLEANS, LA 70122‐4318                            P‐0049570 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUAN, LISA
37 REDROCK LN
POMONA, CA 91766                                      P‐0049571 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN JAECKEL, MARLENE
210 BELMONT STREET
APT 8
WATERTOWN, MA 02472‐3557                              P‐0049572 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRYDYNSKI, VINCENT J
10657 W. 154TH STREET
ORLAND PARK, IL 60462‐6036                            P‐0049573 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRELL, BRANDON R
1 SCOTT CIRCLE NW APT 719
WASHINGTON, DC 20036                                  P‐0049574 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORREGO, ROGER J
550 S NELSON STREET
LAKEWOOD, CO 80226                                    P‐0049575 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049576 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWDY, DALIAH S
PO BOX 58
BARLOW, KY 42024                                      P‐0049577 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049578 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3155 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1321 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FREEMAN, LINDA
6400 FLO DRIVE
HUNTSVILLE, AL 35810                                  P‐0049579 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOEPFINGER, PAT
1009 SILVER LANE
MCKEES ROCKS, PA 15136                                P‐0049580 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARRY, KATHERINE T
255 PEACHTREE HOLLOW CT
ATLANTA, GA 30328                                     P‐0049581 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049582 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RANDLE, LATARAH K
2892 GREENVIEW DRIVE
JACKSON, MS 39212                                     P‐0049583 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049584 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, BILL G
37 REDROCK LN
POMONA, CA 91766                                      P‐0049585 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANDLER, KIMBERLY
2520 HILLSIDE AVE
INDIANAPOLIS, IN 46218                                P‐0049586 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, VERLIN G
P.O BOX 88
684 PHILLIPS 542 RD
MELLWOOD, AR 72367                                    P‐0049587 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, TROY M
419 FEDERAL HILL RD
ORANGE PARK, FL 32073                                 P‐0049588 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049589 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRAGAN, MICHELE L
1017 RIDGE ST
CHARLOTTESVILLE, PA 22902                             P‐0049590 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRYDYNSKI, VINCENT J
10657 W. 154TH STREET
ORLAND PARK, IL 60462‐6036                            P‐0049591 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENSON, JOHN T
P.O. BOX 461
SKIPPACK, PA 19474                                    P‐0049592 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049593 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049594 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                            Page 3156 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1322 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
GUCK, GLENN W
10920 BRENTFIELD ROAD
JACKSONVILLE, FL 32225                                P‐0049595 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALTHOFF, WESLEY D
1909 E NORMANDY BLVD
DELTONA, FL 32725                                     P‐0049596 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARRIS, MATTHEW E
2000 E.MAIN ST
EL CAJON, CA 92021                                    P‐0049597 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HABER, STEVEN A
246 CROMBIE STREET
HUNTINGTON STA., NY 11746                             P‐0049598 12/27/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                    $20,000.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049599 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, DEBORAH L
110 PIER LANE
FAIRFIELD, NJ 07004                                   P‐0049600 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049601 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
HAYNES, SEAN
278 NORTH MENDENHALL ROAD
MEMPHIS, TN 38117                                     P‐0049602 12/27/2017     TK Holdings Inc., et al.                     $2,375.46                                                                                     $2,375.46
PORTER, JANET F
5506 JEFFREY CIRCLE
WALDORF, MD 20601‐3220                                P‐0049603 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICHENBACH , GEORGE A
MCCABE, COLLINS, MCGEOUGH,
346 WESTBURY AVENUE
CARLE PLACE, NY 11514                                 P‐0049604 12/22/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MORGAN, LAUREN
8540 SE 33RD AVE
MILWAUKIE, OR 97222                                   P‐0049605 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DENT, MICHAEL G
PO BOX 104
KNIFE RIVER, MN 55609                                 P‐0049606 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BIVENS, JAMES M
455 WOODS RD
ABBOTTSTOWN, PA 17301                                 P‐0049607 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALLACE, JEFFREY L
313 ELM AVE.
FAYETTEVILLE, TN 37334                                P‐0049608 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049609 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERTZ, CYNTHIA
935 RIDGETREE LN
ST LOUIS, MO 63131                                    P‐0049610 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURVIS, ROBERT B
4420 SUNDANCE CIR
CUMMING, GA 30028                                     P‐0049611 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                            Page 3157 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1323 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PAYEUR, MELANIE S
7700 SUNWOOD DRIVE APT #427
RAMSEY, MN 55303                                     P‐0049612 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0049613 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCULLY, MICHAEL J
270 WILLOW STREET
WEST ROXBURY, MA 02132                               P‐0049614 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAWREL, SUSAN E
79 SUNFLOWER AVE
CHICOPEE, MA 01013                                   P‐0049615 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRAKIS, BYRON
24 LANTERN LN.
KINGSTON, NH 03848                                   P‐0049616 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTHOFF, TINA L
1909 E NORMANDY BLVD
DELTONA, FL                                          P‐0049617 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYNES, SEAN
278 NORTH MENDENHALL ROAD
MEMPHIS, TN 38117                                    P‐0049618 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAUHEED, DELMAR
3906 WEST FOREST PARK AVENUE
GWYNN OAK, MD 21207                                  P‐0049619 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049620 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANGELOPOULOS, PETER J
212 N PATTON AVENUE
ARLINGTON HGTS, IL 60005                             P‐0049621 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELD & TECHNICAL SERVICES LL
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                              P‐0049622 12/27/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049623 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARLAN, MICHAEL W
2 DUNNAM LANE
HOUSTON, TX 77024                                    P‐0049624 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, NICOLE L
507 W MISSISSIPPI ST
LIBERTY, MO 64068                                    P‐0049625 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURVIS, ROBERT B
4420 SUNDANCE CIR
CUMMING, GA 30028                                    P‐0049626 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEINTANK II, RICHARD C
1490 VELMEADE LANE
DAVIDSONVILLE, MD 21035                              P‐0049627 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALEN, SARA E
SARA PALEN
5716 W OAKCREST DR.
SIOUX FALLS, SD 57107‐1058                           P‐0049628 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3158 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1324 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TURNER, DIONNE
898 OAK STREET
UNIT 1314
ATLANTA, GA 30310                                    P‐0049629 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROUGH, WILLIAM M
3440 ROBERT BURNS DRIVE
RICHFIELD, OH 44286                                  P‐0049630 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARK A. NELSON
NELSON, MARK A
7347 WEST BECKWITH ROAD
MORTON GROVE, IL 60053‐1728                          P‐0049631 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0049632 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEY FORD, LLC D/B/A WORLD FOR
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049633 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, GUS G
121 COLEMAN HILL DR
SPARTANBURG, SC 29302                                P‐0049634 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐N, INC. D/B/A STERLING
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049635 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0049636 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL‐N, INC. D/B/A TOWN NO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049637 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANTLEY, JEFFREY C
1108 NORTH PORTAGE PATH
AKRON, OH 44313                                      P‐0049638 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBBS, DAVID L
4022 WOODFORD DRIVE
COLUMBUS, GA 31907                                   P‐0049639 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIVA, BERNABE
2437 FORTY NINER WAY
ANTIOCH, CA 94531                                    P‐0049640 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIEL TRUSTEE, JANET C
5782 BIRCH BARK CIRCLE
GROVE CITY, OH                                       P‐0049641 12/27/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
WETTLAUFER, JEFFREY B
58 CONNELLY AVE
BUDD LAKE, NJ 07828                                  P‐0049642 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSS, ROBERT L
509 HALSEY AVENUE
APARTMENT 1
PITTSBURGH, PA 15221‐4313                            P‐0049643 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSENS, BETHANY A
301 W KERR DR.
MIDWEST CITY, OK 73110                               P‐0049644 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3159 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1325 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RAMOS, JOSE R
MONTESORIA I
CALLE LAGUNA # 104
AGUIRRE, PR 00704                                   P‐0049645 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THUMA, WAYNE D
4515 ORSHAL RD
WHITEHALL, MI 49461                                 P‐0049646 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACQUES, DOUGLAS W
8358 PATRILLA LANE
CINCINNATI, OH 45249                                P‐0049647 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0049648 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, ANDY A
4204 LAWRENCE STREET
BRENTWOOD, MD 20722                                 P‐0049649 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMUELS, MARK
975 MOUNTAIN DR.
DEERFIELD, IL 60015                                 P‐0049650 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONG, KEVIN
1783 FOX SPRINGS CIR
NEWBURY PARK, CA 91320                              P‐0049651 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, ANTONIO
1980 65 ST APT 1A
BROOKLYN, NY 11204                                  P‐0049652 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEWEESE, SARAH D
107 BRADFORD PLACE
MOUNT WASHINGTON, KY 40047                          P‐0049653 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFFEY, TIMOTHY B
8147 LARE ST
PHILADELPHIA, PA 19128                              P‐0049654 12/27/2017     TK Holdings Inc., et al.                     $5,409.86                                                                                    $5,409.86
CAREY, TONY
PO BOX 22‐1772
HOLLYWOOD, FL 33022‐1772                            P‐0049655 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSYDAR, THOMAS J
95 MAIN STREET
OLYPHANT, PA 18447‐1331                             P‐0049656 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSE‐SHELTON, TERRI K
25772 MULROY DRIVE
SOUTHFIELD, MI 48033                                P‐0049657 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, RANDALL L
34 RYANWYCK PLACE
THE WOODLANDS, TX 77384                             P‐0049658 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, NASSIE R
PO BOX 111
7217 N. WEST STREET
FALCON, NC 28342                                    P‐0049659 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOATS, THOMAS H
15805 HORTON COURT
OVERLAND PARK, KS 66223                             P‐0049660 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES GIBBS, CAROLYN
2878 WILLOW COVE DR
UNIT A
WINSTON SALEM, NC 27107                             P‐0049661 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3160 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1326 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ROLOWICZ, JOHN F
902 WALNUT DR.
DARIEN, IL 60561                                       P‐0049662 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVERIN, ROBERT P
6041 KERSHAW ST
PHILADELPHIA, PA 19151                                 P‐0049663 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FICKLIN, WYNDEL E
2506 DUNROBIN DRIVE
BOWIE, MD 20721‐2897                                   P‐0049664 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJORS, JEFFREY B
P.O.BOX 50632
JACKSONVILLE BCH, FL 32240                             P‐0049665 12/27/2017     TK Holdings Inc., et al.                     $8,500.00                                                                                    $8,500.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                      P‐0049666 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINA, ROBERT A
NO ADDRESS PROVIDED
                                                       P‐0049667 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRUMMOND, DEANTHONY L
P.O.BOX 6192
SPARTANBURG, SC 29304                                  P‐0049668 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHRISTINE M
145 CLUBHOUSE LN.
NORTHBRIDGE, MA 01534                                  P‐0049669 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, TYLER M
1917 VIA ESTUDILLO
PALOS VERDES EST, CA 90274                             P‐0049670 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, LE'BORIS C
415 NORTH CLIFF ST
CARROLLTON, GA 30117                                   P‐0049671 12/27/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
DAVIS, SHERWANN M
NO ADDRESS PROVIDED
                                                       P‐0049672 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE‐CHUN, SUSAN
888 BISCAYNE BLVD
#105
MIAMI, FL 33132                                        P‐0049673 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIVA, BERNABE
2437 FORTY NINER WAY
ANTIOCH
, CA 94531                                             P‐0049674 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, ANDRE
125 TAMMIE DRIVE
DOVER, DE 19904                                        P‐0049675 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                      P‐0049676 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOHN C
THE FERGUSON LAW FIRM
350 PINE STREET, SUITE 1440
BEAUMONT, TX 77701                                     P‐0049677 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORN, THERESA M
844 SAN SIMEON DRIVE
CONCORD, CA 94518‐2245                                 P‐0049678 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3161 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1327 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WHEILER, JOYCE L
110 MORGAN STREET
JESSUP, PA 18434                                     P‐0049679 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ULRIKE U
4036 QUARTER DOME CIRCLE
RANCHO CORDOVA, CA 95742                             P‐0049680 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNAL, ARMANDO
15644 TALOGA STREET
HACIENDA HEIGHTS, CA 91745                           P‐0049681 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAVES, RICHARD T
1904 CHATSWORTH WAY
TALLAHASSEE, FL 32309‐2960                           P‐0049682 12/27/2017     TK Holdings Inc., et al.                      $477.51                                                                                       $477.51
PERNOL, MELISSA A
212 S 7TH STREET
DENTON, MD 21629                                     P‐0049683 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, BLAINE T
2021 PLACE LIBERTE DR
LIBERTY, MO 64068                                    P‐0049684 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARCZA, KENNETH R
2305 CHOTO ROAD
KNOXVILLE, TN 37922                                  P‐0049685 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLISON, BENJAMIN L
12 SOUTHWICKE DRIVE
ARDEN, NC 28704                                      P‐0049686 12/27/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
HUDSON, ROBYN C
1201 FERN STREET NW
WASHINGTON, DC 20012                                 P‐0049687 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, CHRISTY M
163 BARNEY SMITH ROAD
BRAXTON, MS 39044                                    P‐0049688 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIDDONS, MARK H
W167S11055 LOOMIS DRIVE
MUSKEGO, WI 53150                                    P‐0049689 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049690 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUN, PHILLIP
888 BISCAYNE BLVD
#105
MIAMI, FL 33132                                      P‐0049691 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINA, ROBERT A
NO ADDRESS PROVIDED
                                                     P‐0049692 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JOSEPH E
6853 HUNTERS CROSSING BLVD
LAKELAND, FL 33809                                   P‐0049693 12/27/2017     TK Holdings Inc., et al.                     $1,364.01                                                                                    $1,364.01
ROBERTSON, DANA F
36700 REINNINGER ROAD
DENHAM SPRINGS, LA 70706                             P‐0049694 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DARR, DEANE M
208 NORTH RAILROAD ST.
P.O. BOX 38
MEDORA, IL 62063                                     P‐0049695 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3162 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1328 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TAYLOR, WILLIAM P
2111 3RD AVENUE
FIRST FLOOR SOUTH
RICHMOND, VA 23222                                   P‐0049696 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, MIKAKO U
14062 WOLF DEN LN
CHARLOTTE, NC 28277                                  P‐0049697 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIA, MICHAEL
11388 WALDEN LOOP
PARRISH, FL 34219                                    P‐0049698 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, SONIA R
P.O. BOX 65605
ALBUQUERQUE, NM 87193                                P‐0049699 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049700 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, MICHAEL T
941 CASLON WAY
APT 209
LANDOVER, MD 20785                                   P‐0049701 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLADNEY, DWAYNE E
P.O BOX 574
947 MAPLE HILL CIRCLE
RIPLEY, TN 38063                                     P‐0049702 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYJKA, OLYA M
25 KLINE STREET
AMSTERDAM, NY 12010                                  P‐0049703 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLUS, PATRICIA J
406 WALDEN LANE
PROSPECT HEIGHTS, IL 60070                           P‐0049704 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049705 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMPHREY JACKSON, JAMEKIA L
5202 LEE ROAD 188
AUBURN, AL 36832                                     P‐0049706 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, GARY
15 TANGLEWOOD AVENUE
ENFIELD, CT 06082                                    P‐0049707 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ARCHIE W
105 CHARTER HOUSE LANE
WILLIAMSBURG, VA 23188                               P‐0049708 12/27/2017     TK Holdings Inc., et al.                     $3,503.21                                                                                    $3,503.21
CARVER, CAROLINE A
40 VICTORIA CT
OSHKOSH, WI 54902                                    P‐0049709 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGERTY, LINDA L
1 SKYWAY LANE
OAKLAND
, CA 94619                                           P‐0049710 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, JOHN H
8802 FEATHERBELL BLVD
PROSPECT, KY 40059                                   P‐0049711 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3163 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1329 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MANGRUM, OTIS
499 HIGH ROCK RD
FITCHBURG, MA 01420                                   P‐0049712 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADSHAW, AARON E
21785 TODD AVE.
YORBA LINDA, CA 92887                                 P‐0049713 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049714 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARGILL, CLAIRE P
11507 DYRHAM LANE
GLENN DALE, MD 20769                                  P‐0049715 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILREATH, JASON M
8230 SHEED RD
CINCINNATI, OH 45247                                  P‐0049716 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUTTITTA, CARLO
22 PROSPECT PLACE
MASSAPEQUA, NY 11758                                  P‐0049717 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, CATHY V
420 SAYBROOK DRIVE
N. CHESTERFIELD, VA 23236‐3622                        P‐0049718 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYZIW, SUSAN O
6612 CUTTY SARK LN
NAPLES, FL 34104‐7807                                 P‐0049719 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                            P‐0049720 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASI, SEAN M
PO BOX 48474
TAMPA, FL 33646                                       P‐0049721 12/27/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
LIFE, GEORGE A
31 HODGE AVE
1R
BUFFALO, NY 14222                                     P‐0049722 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALAI, KATHLEEN E
18556 JAMESTOWN CIRCLE
NORTHVILLE, MI 48168                                  P‐0049723 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST. ONGE III, WALTER J
102 PINE HILL ROAD
BEDFORD, MA 01730‐1641                                P‐0049724 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049725 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ CLEM, ANITA
1411 S UNIVERSITY BLVD
DENVER, CO 802101                                     P‐0049726 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, MARIA E
1280 NAPA VALLEY DRIVE
LAWRENCEVILLE, GA 30045                               P‐0049727 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FICKLIN, WYNDEL E
2506 DUNROBIN DRIVE
BOWIE, MD 20721‐2897                                  P‐0049728 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3164 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1330 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ROKERYA, SHAFI
86 PRINCESS DRIVE
NORTH BRUNSWICK, NJ 08902                             P‐0049729 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                               P‐0049730 12/27/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
BANNER, DOLORES S
3003 MANNINGTON DRIVE
CHARLOTTE, NC 28270                                   P‐0049731 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049732 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIO, JOSE A
8509 E. BEVERLY BLVD.
SPACE #6
PICO RIVERA, CA 90660                                 P‐0049733 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEUTENMILLER, JASON J
41988 PARK LN
CLINTON TWP, MI 48038                                 P‐0049734 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLEINKNECHT, PETER J
960 REEF RD
VERO BEACH, FL 32963                                  P‐0049735 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILREATH, JASON M
8230 SHEED RD
CINCINNATI, OH 45247                                  P‐0049736 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHAMEKA
993 SHEP COOK AVENUE
FORKLAND, AL 36740                                    P‐0049737 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049738 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORMOND, JANET G
11801 TURTLE SPRINGS LN.
PORTER RANCH, CA 91326                                P‐0049739 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHMANSCHI, ROBERT C
1722 QUAIL CIRCLE
ROSEVILLE, CA 95661                                   P‐0049740 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AKELI, TAUTALAFUA M
1430 BROKEN HITCH ROAD
OCEANSIDE, CA 92056                                   P‐0049741 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, JOHN M
6362 CANDLEWOOD COURT
MENTOR, OH 44060                                      P‐0049742 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLINGTON, RANDALL L
8304 GREG MARC STREET
LAUREL, MD 20708                                      P‐0049743 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60018                                     P‐0049744 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, TERRY L
8205 FEATHERHILL RD
APT. 204
PERRY HALL, MD 21128                                  P‐0049745 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3165 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1331 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049746 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, BRETT A
28 BRIDGESIDE BLVD.
MOUNT PLEASANT, SC 29464                             P‐0049747 12/27/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
PATEL, PARIMAL M
9 KNOB CREEK COURT
EASLEY, SC 29642                                     P‐0049748 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DELVALLE LOZANO, ANGELICA
308 REBECCA DR
EDINBURG, TX 78542                                   P‐0049749 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MALINOWSKI, MICHAEL M
262 MORRIS AVE SE
GRAND RAPIDS, MI 49503                               P‐0049750 12/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049751 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WENTWORTH, DAVID M
1705 COUNTY RD 22
ASHVILLE, AL 35953                                   P‐0049752 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DE LA PENA, SUSAN A
NO ADDRESS PROVIDED
, CA                                                 P‐0049753 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049754 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, DEVON N
3 CEDAR FARMS DR
NEWARK, DE 19702                                     P‐0049755 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCNAIRY, DAWN K
4602 TAMARON DR.
GREENSBORO, NC 27410                                 P‐0049756 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VARONA, KELYN
1890 SWEETBROOM CIR
APT 102
LUTZ, FL 33559‐8713                                  P‐0049757 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GRUND, JOSEPH M
8577 BRADLEYS LANDING ST.
ORLANDO, FL 32827                                    P‐0049758 12/27/2017     TK Holdings Inc., et al.                    $39,358.33                                                                                    $39,358.33
AKELI, TAUTALAFUA M
1430 BROKEN HITCH ROAD
OCEANSIDE, CA 92056                                  P‐0049759 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBINSON, TERRY A
1513 WILLOW STREET
SUMNER, WA 98390                                     P‐0049760 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
MINNESOTA TECHNICAL ADVISORY
SUTHERLAND, WILLIAM T
18564 KRISTIE LANE
EDEN PRAIRIE, MN 55346                               P‐0049761 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3166 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1332 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CROSS, RICHARD L
POST OFFICE BOX 3873
PHENIX CITY, AL 36868                                P‐0049762 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049763 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFEIFFER, JAMIE L
1920 HUMBOLDT ST.
MANHATTAN, KS 66502                                  P‐0049764 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049765 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIESPOLO, GEORGE A
1 SKYWAY LANE
OAKLAND, CA 94619                                    P‐0049766 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMARCO, JOHN A
10 BARNSLEY CRESCENT
MOUNT SINAI, NY 11766                                P‐0049767 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, BETTY C
27049 EDGEWATER LANE
SANTA CLARITA, CA 91355‐1608                         P‐0049768 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINE, GYORGY G
7592 PLANTATION CIRCLE
BRADENTON, FL 34201                                  P‐0049769 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KULIG, JILL A
3 CROOKED DRIVE
ENOLA, PA 17025                                      P‐0049770 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDIG, JOANNE
1656 SNYDER ROAD
EAST LANSING, MI 48823                               P‐0049771 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049772 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049773 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKERYA, SHAFI
86 PRINCESS DRIVE
NORTH BRUNSWICK                                      P‐0049774 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOREL, AARON
5440 BECKNER ST
NORFOLK, VA 23509                                    P‐0049775 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARGUMEDO, LESLIE
1428 BEACH ST SPC. 22
MONTEBELLO, CA 90640                                 P‐0049776 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTMAN, YAJAIRA N
5301 TRAILWOOD DR.
PASCOUGLA, MS 39581                                  P‐0049777 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOACH, JAIME M
31B GREYLOCK AVENUE
SHREWSBURY, MA 01545                                 P‐0049778 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3167 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1333 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                              P‐0049779 12/27/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
DENOMIE, JULANNE A
7310 ELBERTON AVE
GREENDALE, WI 53129                                  P‐0049780 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CATHERINE M
1505 VICKSBURG DR
BELLEVILLE, IL 62221                                 P‐0049781 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URSPRUNG, JONENE B
184 PLAZA GARDENS CT.
#5F
CAMDENTON, MO 65020                                  P‐0049782 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049783 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, SARABDAYAL
21232 VALLEYVIEW DRIVE
WALNUT, CA 91789                                     P‐0049784 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAUSLY, LANICEE
1275 RICHARDS RD
PERRIS, CA 92571                                     P‐0049785 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLIMORE, KELLI R
2935 EVERETT DRIVE
RENO, NV 89503                                       P‐0049786 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049787 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049788 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIN, ZHI
2443 TUNLAW RD NW
WASHINGTON, DC 20007                                 P‐0049789 12/27/2017     TK Holdings Inc., et al.                     $5,492.00                                                                                    $5,492.00
DEMARCO, JOHN A
10 BARNSLEY CRESCENT
MOUNT SINAI, NY 11766                                P‐0049790 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHMANSCHI, RACHEL M
1722 QUAIL CIRCLE
ROSEVILLE, CA 95661                                  P‐0049791 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOVER, DANIEL A
2413 FREETOWN DRIVE
RESTON, VA 20191                                     P‐0049792 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, CHAD R
8641 COMER DR.
DALLAS, TX 75217                                     P‐0049793 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049794 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3168 of 3671
                                                  Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1334 of 1836
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                           Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                    Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0049795 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GOINES, KIM S
P.O. BOX 7563
NORTH BRUNSWICK, NJ 08901                               P‐0049796 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOMMES, LEON J
102 PALMER RD
MASHPEE, MA 02649                                       P‐0049797 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CARTER, BEVERLY A
587A SOUTH DOVE ROAD
YARDLEY, PA 19067                                       P‐0049798 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NENOV, NIKOLAY I
8 TOTMAN DR, APT.1
WOBURN, MA 01801                                        P‐0049799 12/27/2017     TK Holdings Inc., et al.                     $10,500.00                                                                                    $10,500.00
BICKING, BARBARA
PO BOX 8892
REDLANDS, CA 92375‐2092                                 P‐0049800 12/27/2017     TK Holdings Inc., et al.                        $530.00                                                                                       $530.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                              P‐0049801 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NEGRON, STEVEN J
24 AVENUE E
RONKONKOMA, NY 11779                                    P‐0049802 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0049803 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WILLARD, ALISON M
704 5TH AVENUE NE
HICKORY, NC 28601                                       P‐0049804 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DUCK, JAMES H
P.O. BOX 1447
ASBURY PARK, NJ 07712                                   P‐0049805 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOOD IV, DAVID M
28 BRIDGESIDE BLVD.
MOUNT PLEASANT, SC 29464                                P‐0049806 12/27/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
EARLEY, AMELIA R
1700 SHALLOW WATER DR
KNIGHTDALE, NC 27545                                    P‐0049807 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCULLAH, CLINT B
6311 PEMBERTON DRIVE
DALLAS, TX 75230                                        P‐0049808 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BORDENAVE, TIMOTHY D
NO ADDRESS PROVIDED
                                                        P‐0049809 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STERNE, PHILIP A
820 MCGLINCHEY DR
LIVERMORE, CA 94550                                     P‐0049810 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DETTMANN, DAVID F
122 BLUEGILL CT.
PELLA, IA 50219                                         P‐0049811 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                              Page 3169 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1335 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049812 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
AQUINO, MIRINDA
275 HAZEN ST
MILPITAS, CA 95035                                    P‐0049813 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYTON, LAURA E
611 MCKINWAY
SEVERNA PARK, MD 21146                                P‐0049814 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049815 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUGHTON, DONNA C
156 DOE TRAIL
WINCHESTER, VA 22602                                  P‐0049816 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIGGIANI, MARC D
NO ADDRESS PROVIDED
                                                      P‐0049817 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANG, JOHN M
484 PINEWOODS AVE
TROY, NY 12180                                        P‐0049818 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTNAM, RICHARD F
22868 SW HILLCREST RD
WEST LINN, OR 97068                                   P‐0049819 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, PINGCHEN
2140 MONTEREY AVE
SANTA CLARA, CA 95051                                 P‐0049820 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, STEPHAN J
714 SW 34TH STREET
LEE'S SUMMIT, MO 64082                                P‐0049821 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                            P‐0049822 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049823 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MCLAUGHLIN, CARLA
11330‐4 CAMINO PLAYA CANCUN
SAN DIEGO, CA 92124                                   P‐0049824 12/27/2017     TK Holdings Inc., et al.                     $9,633.00                                                                                    $9,633.00
GOLDSMITH, NICOLE Y
137 LADSON LAKE LANE
SIMPSONVILLE, SC 29680                                P‐0049825 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
VINSON, JAMEIKA
3920 BETHANY WOODS CT
SNELLVILLE, GA 30039                                  P‐0049826 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049827 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3170 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1336 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WASHINGTON, VERONICA
390 TAYLOR STREET NE U32
WASHINGTON, DC 20017                                 P‐0049828 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUSHMAN, MATTHEW S
750 N KINGS RD APT 306
WEST HOLLYWOOD, CA 90069                             P‐0049829 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDSETH, JILL D
1830C TERRACEVIEW LANE
PLYMOUTH, MN 55447                                   P‐0049830 12/27/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
KING, CHRISTINA A
PO BOX 244
SUMMERDALE, PA 17093                                 P‐0049831 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERVAIS, LUCAS M
255 SNAKE MEADOW RD
DANIELSON, CT 06239                                  P‐0049832 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049833 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, PATRICIA A
1527 GROVE STREET
BURLINTON, IA 52601                                  P‐0049834 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKLENICKA, CHRISTOPHER J
124 E MAIN ST
NEW LONDON, OH 44851                                 P‐0049835 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, NORBERTO P
748 EASTSHORE TER UNIT 112
CHULA VISTA, CA 91913‐2471                           P‐0049836 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0049837 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CAUSLY, LANICEE
1275 RICHARDS RD
PERRIS, CA 92571                                     P‐0049838 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049839 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUGHTON, DONNA C
156 DOE TRAIL
WINCHESTER, VA 22602                                 P‐0049840 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDING, LOUISE G
2980 OBANNION ST
DELTONA, FL 32738                                    P‐0049841 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUSHPA, VRUNALI P
16813 NE 19TH PL
BELLEVUE, WA 98008                                   P‐0049842 12/27/2017     TK Holdings Inc., et al.                      $567.51                                                                                       $567.51
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                           P‐0049843 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEETO, BRENDA W
1110 TIMBERCREEK RD
SAN RAMON, CA 94582                                  P‐0049844 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3171 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1337 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TRUELOVE, JANET G
5702 BETHEL RD.
CLERMONT, GA 30527                                    P‐0049845 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DENISE M
5498 EL DIENTE ST.
GOLDEN, CO 80403                                      P‐0049846 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCZEK, RAMONA
443 HELENA CIRCLE
LITTLETON, CO 80124                                   P‐0049847 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049848 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, PAMELA A
32 FM 3351 N.
BERGHEIM, TX 78004                                    P‐0049849 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049850 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049851 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, HONGBO
3730 FAIRFIELD AVE UNIT 140
SHREVEPORT, LA 71104‐4724                             P‐0049852 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUNKLEY, PATRICIA
1235 BAYTHORNE DRIVE
FLOSSMOOR, IL 60422                                   P‐0049853 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                               P‐0049854 12/27/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
DETTMANN, DAVID F
122 BLUEGILL CT.
PELLA, IA 50219                                       P‐0049855 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENAWALD, MARY L
4403 THORNBURY DR W
VALPARAISO, IN 46383                                  P‐0049856 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYJKA, OLYA M
25 KLINE STREET
AMSTERDAM, NY 12010                                   P‐0049857 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANDREW J
2860 S STATE ROAD 47
CRAWFORDSVILLE, IN 47933                              P‐0049858 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049859 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049860 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3172 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1338 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
G & G WORLDWIDE ENTERPRISES,
GRIFFITH, GENA M
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049861 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0049862 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GUARDIAN OF ALFRED NUNNERY JR
RICE, MATTHEW
MOORE LAW, LLC
3285 MAIN STREET
ATLANTA, GA 30337                                   P‐0049863 12/27/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
HAUSMANN, TARA L
305 WESTWOOD AVE
SYRACUSE, NY 13211                                  P‐0049864 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0049865 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DETTMANN, DAVID F
122 BLUEGILL CT.
PELLA, IA 50219                                     P‐0049866 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOONE, ARIA B
344 SANTA ROSALIA DR.
SAN DIEGO, CA 92114                                 P‐0049867 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0049868 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
HOWARD‐HA, INC. D/B/A BOB HOW
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049869 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOHLER, MARK A
114 WINDSOR LANE
NEW BRIGHTON, MN 55112                              P‐0049870 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HORAN, DEBORAH L
6003 KIRBY ROAD
BETHESDA, MD 20817                                  P‐0049871 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANSON, SUZETTE M
570 DORCHESTER AVENUE
PITTSBURGH, PA 15226                                P‐0049872 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORMICK, DAVID W
12922 NW 79TH ST
PARKVILLE, MO 64152                                 P‐0049873 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PETERSEN, MARK A
2838 LA JOYA DRIVE
SALT LAKE CITY, UT 84214                            P‐0049874 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0049875 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 3173 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1339 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049876 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DOURLEY, JOHN
10961 DESERT LAWN DRIVE
SPACE 112
CALIMESA, CA 92320                                    P‐0049877 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FARIAS, CRISTINA G
3369 SHADETREE WAY
CAMARILLO, CA 93012                                   P‐0049878 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0049879 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
CAGLE, ROBIN L
927 KENMORE DRIVE
ASHEBORO, NC 27203                                    P‐0049880 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOGEL, DIANA
12 KINGSTON ROAD
MT SINAI, NY 11766                                    P‐0049881 12/27/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
EVERHART, MISTY K
6909 NW 77TH STREET
KANSAS CITY, MO 64152                                 P‐0049882 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, JEFFREY D
28893 E. COUNTY RD. 1610
ELMORE CITY, OK 73433                                 P‐0049883 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHITAKER, BARBARA L
5507 JAMES AVE SE
AUBURN, WA 98092                                      P‐0049884 12/27/2017     TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
MCCORMICK, DAVID W
12922 NW 79TH ST
PARKVILLE, MO 64152                                   P‐0049885 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHEUNG HO, BING YING
4379, HERITAGE GLEN COURT
MARIETTA, GA 30068                                    P‐0049886 12/27/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                     $8,000.00
BODGE, SARAH A
47 TEMPLE STREET
NEWBURYPORT, MA 01950‐2742                            P‐0049887 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049888 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DOURLELY, JOHN
10961 DESERT LAWN DRIVE
SPACE 112
CALIMESA, CA 92320                                    P‐0049889 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0049890 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOB HOWARD AUTOMOTIVE‐EAST, I
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0049891 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 3174 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1340 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCCALL‐TLL, INC. D/B/A FORT B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049892 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHORES, KIM D
2211 CHAYTON ROAD
CHIPLEY, FL 32428                                    P‐0049893 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MAXWELL ‐ GMII, INC> D/B/A FR
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049894 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI CA‐SV, INC. D/B/A VOLKSWA
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049895 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY FORD, LLC D/B/A DON BO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049896 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049897 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHURCH, NAMI I
4808 DONATELLO CT.
ANTIOCH, CA 94509                                    P‐0049898 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATES, SHARON L
3906 MISSION DRIVE UNIT 1
JACKSONVILLE, FL 32217                               P‐0049899 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARJONA‐CAMACHO, MARICARMEN
805 AILEEN STREET
OAKLAND, CA 94608                                    P‐0049900 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACHECO, YIRA E
1442 E PUJALS
VILLA GRILLASCA
PONCE, PR 00717                                      P‐0049901 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ZAGAROLA, STEPHEN
2853 SW CHAMPLAIN DR
PORTLAND, OR 97205                                   P‐0049902 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KULOVITZ, MARY L
709 CEDAR STREET
TALLADEGA, AL 35160                                  P‐0049903 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, TOWANDA G
4444 JOHNSON HARDIN COURT
WINSTON SALEM, NC 27105                              P‐0049904 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, TYANNE J
300 EAST PERSHING AVE
MUSCLE SHOALS, AL 35661                              P‐0049905 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGAR, BULENT B
5817 W WILSON AVE
CHICAGO, IL 60630                                    P‐0049906 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, DIANE M
4061 TIERRA VISTA DR
LAKE HAVASU CITY, AZ 86406                           P‐0049907 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3175 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1341 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DAVIS, CAMEO
16810 TREE STAR LANE
CYPRESS, TX 77429                                   P‐0049908 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0049909 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEATHER BEST & VACCI CORP
LEE, TIMOTHY
518B LINCOLN ST
PALISADES PARK, NJ 07650                            P‐0049910 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANTZ‐DALE, CHRISTOPHER A
57 CHESTNUT ST APT 1F
FLORENCE, MA 01062                                  P‐0049911 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TZUL, MARCO
7706 CREEKFIELD DR
SPRING, TX 77379                                    P‐0049912 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANT, GEOFFREY A
E7973 BETH RD
REEDSBURG, WI 53959                                 P‐0049913 12/27/2017     TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
SHARP, MICHAEL R
20403 N LAKE PLEASANT RD.
#117‐296
PEORIA, AZ 85382                                    P‐0049914 12/27/2017     TK Holdings Inc., et al.                     $7,800.00                                                                                    $7,800.00
PEARMAN, JULIE A
2019 W LEMON TREE PL, #1127
CHANDLER, AZ 85224                                  P‐0049915 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERRERO, ROSEMARY
228 CROSS MOUNTAIN TRL
GEORGETOWN, TX 78628                                P‐0049916 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, GLENDA V
2752 SADDLE RIDGE LAKE DR.
MARIETTA, GA 30062                                  P‐0049917 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIGREW, PIERRE A
10208 HAMMERSMITH COVE
MEMPHIS, TN 38016                                   P‐0049918 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOB HOWARD MOTORS, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049919 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CYNTHIA A
322 CLEARY ROAD
RICHLAND, MS 39218                                  P‐0049920 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHAM, RUSSELL B
5200 ENTRAR DRIVE
SPACE 10
PALMDALE, CA 93551                                  P‐0049921 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ CHEVERE, NEREIDA
URB. MONTE REY B‐16 CALLE 1
CIALES, PR 00638‐2640                               P‐0049922 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYLE, THOMAS
121 COLUMBUS AVE
SALEM, MA 01970                                     P‐0049923 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGAR, BULENT B
5817 W WILSON AVE
CHICAGO, IL 60630                                   P‐0049924 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3176 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1342 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DANNER, RICHARD S
16 MILES AVE
TIVERTON, RI 02878                                    P‐0049925 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUR, INDERJIT
11344 OLD ROUTE 16
WAYNESBORO, PA 17268                                  P‐0049926 12/27/2017     TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049927 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPLE, SUSAN
W377S5141 W PRETTY LAKE RD
DOUSMAN, WI 53118                                     P‐0049928 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                                P‐0049929 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ALVA M
995 FLAMMANG AVE
BRAWLEY, CA 92227                                     P‐0049930 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOPKE, MARTIN D
103 BROOKSIDE DRIVE
ELGIN, IL 60123                                       P‐0049931 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'ELIA, CLARK A
3401 9TH AVENUE COURT NW
GIG HARBOR, WA 98335                                  P‐0049932 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENDT, KAYLA
16810 TREE STAR LANE
CYPRESS, TX 77429                                     P‐0049933 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURET, PAUL F
2109 E 25TH PL
TULSA, OK 74114                                       P‐0049934 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, MICHAEL J
2621 BRADSHAW TERRACE
SILVER SPRING, MD                                     P‐0049935 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049936 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAMSKI, KIMBERLY E
4433 CALAROGA DRIVE
WEST LINN, OR 97068                                   P‐0049937 12/27/2017     TK Holdings Inc., et al.                    $12,354.00                                                                                   $12,354.00
VAUGHN, WANDA R
14 LEE ROAD 519
PHENIX CITY CITY, AL 36870                            P‐0049938 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAJARDO, ARNOLD L
16426 GELDING WAY
MORENO VALLEY, CA 92555                               P‐0049939 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, SARA
55 OSBORN LN
MONROE, CT 06468                                      P‐0049940 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, DANA G
NO ADDRESS PROVIDED
                                                      P‐0049941 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3177 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1343 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HERRON, VERNITA D
125 GAYOSO AVENUE
APT 506
MEMPHIS, TN 38103                                   P‐0049942 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CSM MECHANICAL
MORTZ, CRAIG S
7400 HICKORY VALLEY DRIVE
FENTON, MI 48430                                    P‐0049943 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                              P‐0049944 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, LYNNE M
2223 ELLICOTT DRIVE
TALLAHASSEE, FL 32308                               P‐0049945 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHADWELL, JAMES C
2504 HIGH POINTE BLVD.
MCKINNEY, TX 75071                                  P‐0049946 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMPTON‐BILAL, LEAH Y
4 SAXONY PLACE
HAMPTON, VA 23669‐2896                              P‐0049947 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASPEROWICH, JOHN S
317 7TH ST. NW
STRASBURG, OH 44680                                 P‐0049948 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALHANY, TONI A
2241 US 6
WATEROO, IN 46793                                   P‐0049949 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOSTIC, DANNY L
4930 SE 122ND AVE
PORTLAND, OR 97236                                  P‐0049950 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, BRENDA T
9985 SMITH
9985
SMITH MORGAN ROA, TN 37379                          P‐0049951 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINEDINST, ROBERT C
107 COPLEY MOUNTAIN DRIVE
DURHAM, NC 27705                                    P‐0049952 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DODD, MELISSA R
617 SOUTH AMERICAN STREET
PHILADELPHIA, PA 19147                              P‐0049953 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60018                                   P‐0049954 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NITZBERG, PRISCILLA
10828 JAPONICA CT
BOCA RATON, FL 33498                                P‐0049955 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYSE, JR., ROBERT D
1213 ETON DRIVE
RICHARDSON, TX 75080                                P‐0049956 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BARRY, TIMOTHY P
9170 CHERRYBLOSSOM LANE
CINCINNATI, OH 45231                                P‐0049957 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENDT, CHAILLIE
16810 TREE STAR LANE
CYPRESS, TX 77429                                   P‐0049958 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3178 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1344 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
KNOLL, MARK A
209 N PRESCOTT
WICHITA, KS 67212                                   P‐0049959 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CURRY, MICHAEL
2212 CECELIA STREET
MOBILE, AL 36617                                    P‐0049960 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHAVEZ, JAVIER
1427 GREEN RIDGE DRIVE
STOCKTON, CA 95209                                  P‐0049961 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLYBOURN SR, LOUIS T
2147 S CECIL ST
PHILADELPHIA, PA 19143                              P‐0049962 12/27/2017     TK Holdings Inc., et al.                  $4,000,000.00                                                                                $4,000,000.00
SILLER, RICHARD L
2400 CHESTNUT ST APT 2710
PHILADELPHIA, PA 19103                              P‐0049963 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BISSON, JAMES K
9560 S BRANDY SPRING LANE
#208
SANDY, UT 84070                                     P‐0049964 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHULTZ, BRADLEY J
7611 PORTICO PLACE
LONGMONT, CO 80503                                  P‐0049965 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEYER, COLLEEN E
14290 BLACKBURN ST
LIVONIA, MI 48154                                   P‐0049966 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FIELDS, KEVIN W
PO BOX 457
507 N19TH STREET
MEMPHIS, TX 79245                                   P‐0049967 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HILL, ALEX D
3539 E SUMMER ESTATES CIR
COTTONWOOD HEIGH, UT 84121                          P‐0049968 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0049969 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARK T
2037 WARREN ROAD
LAKEWOOD, OH 44107                                  P‐0049970 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GUERRERO, JORGE L
206 S SULLIVAN ST
SPAC. 72
SANTA ANA, CA 92704                                 P‐0049971 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE, JUNE
3045 CLYDE AVE #6
LOS ANGELES, CA 90016                               P‐0049972 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSHER, AMANDA L
2939 VAN NESS ST. NW
APT 1243
WASHINGTON, DC 20008                                P‐0049973 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OGLESBY, THOMAS L
3925 W NEW MARKET RD
HILLSBORO, OH 45133                                 P‐0049974 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                          Page 3179 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1345 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0049975 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OWNER
WILLIAMS, RANDY
5132 ANTIQUE CIR
FLORNCE, SC 29506                                    P‐0049976 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MORTZ, CRAIG S
7400 HICKORY VALLEY DRIVE
FENTON, MI 48430                                     P‐0049977 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAFAVE, RICHARD F
2758 GRANADA DR.
APT 3‐B
JACKSON, MI 49202                                    P‐0049978 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CREDITOR IS AN INDIVIDUAL
BURKE, CATHERINE J
20301 GRANDE OAK SHOPPES BLVD
#118‐65
ESTERO, FL                                           P‐0049979 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GPI GA‐FIII, LLC D/B/A RIVERT
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049980 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBBOCK MOTORS‐F, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0049981 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLYBOURN SR, LOUIS T
2147 S CECIL ST
PHILADELPHIA, PA 19143                               P‐0049982 12/27/2017     TK Holdings Inc., et al.                  $4,000,000.00                                                                                $4,000,000.00
AUBUCHONT, JONATHAN F
43 HILLCREEK BLVD
CHARLESTON, SC 29412                                 P‐0049983 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PETTIGREW, JEWELL M
1217 GREENWOOD STREET
MEMPHIS, TN 38106                                    P‐0049984 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEST LAKE FINANCIAL
DECATUR, SAMUEL D
147 NW 43RD ST
OAKLAND PARK, FL 33309                               P‐0049985 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GUTH, BRIAN S
525 S. BRISTOL LN
ARLINGTON HTS, IL 60005                              P‐0049986 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GILARDI, MOLLY A
2 MARINER GREEN DRIVE
CORTE MADERA, CA 94939                               P‐0049987 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CHIN, EMILY
749 NEPTUNE LANE
FOSTER CITY, CA 94404                                P‐0049988 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
D'ELIA, CLARK A
3401 9TH AVENUE COURT NW
GIG HARBOR, WA 98335                                 P‐0049989 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                           Page 3180 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1346 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MADRIGAL, CANDIDA R
PO BOX 474
LEOLA PA 17540
LEOLA, PA 1754                                        P‐0049990 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, TOWANDA G
4444 JOHNSON HARDIN COURT
WINSTON SALEM, NC 27105                               P‐0049991 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACON, JEAN L
PO BOX 7037
FT GORDON, GA                                         P‐0049992 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049993 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JHAGROO, LORNA M
9156 DUPONT PL
WELLINGTON, FL 33414                                  P‐0049994 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, PAUL T
1006 SCOTT ST.
GRANGEVILLE, ID 83530                                 P‐0049995 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMOCILLA, FRANCISCO B
7433 GAYNESWOOD WAY
SAN DIEGO, CA 92139                                   P‐0049996 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF WADSWORTH ‐ POLICE
DIRECTOR OF PUBLIC SAFETY
120 MAPLE STREET
WADSWORTH, OH 44281                                   P‐0049997 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATES, SHARON L
3906 MISSION DR UNIT 1
JACKSONVILLE, FL 32217                                P‐0049998 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, VANCE L
12746 PINEHURST ST.
DETROIT, MI 48238                                     P‐0049999 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, STEVEN J
31928 FOXMOOR COURT
WESTLAKE VILLAGE, CA 91361‐4025                       P‐0050000 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIEL, ROBERT B
78093 CALLE NORTE
LA QUINTA, CA 92253                                   P‐0050001 12/27/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
EARLES, RAYMOND C
P O BOX 48433
WATAUGA, TX 76148                                     P‐0050002 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAULDING, ADAM
P.O. BOX 994
LAS CRUCES, NM 88004                                  P‐0050003 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMINGOS, ROBERT L
1230 RUBICON ST
NAPA, CA 94558                                        P‐0050004 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE JR, HOWARD J
2233 ORCHID STREET
LAKE CHARLES, LA 70601                                P‐0050005 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHLEBUS, EDWARD
2455 W. OHIO ST. UNIT 8W
CHICAGO, IL 60612                                     P‐0050006 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3181 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1347 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050007 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050008 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HAMMERS, DAWN
442 CHIMNEY ROCKS ROAD
HOLLIDAYSBURG, PA 16648                               P‐0050009 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLYBOURN SR, LOUIS T
2147 S CECIL ST
PHILADELPHIA, PA 19143                                P‐0050010 12/27/2017     TK Holdings Inc., et al.                  $4,000,000.00                                                                                $4,000,000.00
TUCKER, MELISSA T
18 WOODCLIFF DRIVE
STORMVILLE, NY 12582                                  P‐0050011 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOWMAN, STEVEN C
12843 ASHTREE RD.
MIDLOTHIAN, VA 23114                                  P‐0050012 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
IANNELLI, SUSAN
329 WESTERVELT PLACE
LODI, NJ 07644                                        P‐0050013 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
IGWE, MARIA L
13429 GREENACRE DRIVE
WOODBRIDGE, VA 22191                                  P‐0050014 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DENT, MICHAEL G
PO BOX 104
KNIFE RIVER, MN 55609                                 P‐0050015 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FELTS, CLAUDE O
2450 MILLBROOK DRIVE
LEXINGTON, KY 40503                                   P‐0050016 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BASHUNGWA, TRACY L
1314 EASTSIDE ST NE
OLYMPIA, WA 98506                                     P‐0050017 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUMARSONO, ROY
6899 PROXIMITY LANE
VICTOR, NY 14564                                      P‐0050018 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAO, HARISH D
503A WISSER ROAD BOX # 4
FORT SHAFTER, HI 96858                                P‐0050019 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GRAY, JESSICA D
1164 OLD RACE POND RD
HOBOKEN, GA 31542                                     P‐0050020 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SERITELLA, MARC A
618 DENHAM ARCH
CHESAPEAKE, VA 23322                                  P‐0050021 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OGLESBY, LISA M
3925 W NEW MARKET RD
HILLSBORO, OH 45133                                   P‐0050022 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCINTYRE, MATTHEW W
2147 BULRUSH LANE
CARDIFF BY THE S, CA 92007                            P‐0050023 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                            Page 3182 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1348 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                                P‐0050024 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050025 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCRAE, HAROLD L
P.O. BOX 485
18 ACORN DR.
HOLDEN, MA 01520                                      P‐0050026 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CHOUPAY, NATHALIE C
12044 CULVER BLVD
2
LOS ANGELES, CA 90066                                 P‐0050027 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050028 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DANLEY, EST BABY
CORBOY & DEMETRIO
33 N. DEARBORN ST. SUITE 2100
CHICAGO, IL 60602                                     P‐0050029 12/27/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
CHAPKO, STEPHEN M
505 OHIO AVE
GLASSPORT, PA 15045                                   P‐0050030 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SCOTT, HEATHER
NO ADDRESS PROVIDED
                                                      P‐0050031 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
YANG, SU
2323 JAMES M. WOOD BLVD.
APT. 12
LOS ANGELES, CA 90006                                 P‐0050032 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BOSTWICK, MARC D
155 GLENBURN DRIVE
CENTERVILLE, OH 45459                                 P‐0050033 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WILLIAMS, SANDRA D
1219 TEA ROSE CIRCLE
SAN JOSE, CA 95131                                    P‐0050034 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCORMICK, WILLIAM J
2695 BRIAR TRL
MCKINNEY, TX 65069                                    P‐0050035 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PEDERSEN, CHRISTOPHER W
406 DUDLEY ROAD
LEXINGTON, KY 40502                                   P‐0050036 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANDERS, MELBA L
13510 OAKLANDS MANOR DR
LAUREL, MD 20708                                      P‐0050037 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAIDYA, PRAJWAL P
1816 MIDNIGHT CIR
SAN JOSE, CA 95133                                    P‐0050038 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050039 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                            Page 3183 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1349 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WILLIAMS, PATRICK A
649 EAST SILVA STREET
LONG BEACH, CA 90807                                  P‐0050040 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEYH, JANICE C
209 N PRESCOTT
WICHITA, KS 67212                                     P‐0050041 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DANVERS‐TII, INC. DBA IRA TOY
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050042 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STAHL, DUANE L
5346 N RATTLER COURT
LITCHFIELD PARK, AZ 85340                             P‐0050043 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAXTON, CLAUDIA B
130 SOUNDVIEW ROAD
ORIENT, NY 11957                                      P‐0050044 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LESLEY, LISA A
NO ADDRESS PROVIDED
                                                      P‐0050045 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STICK, SUMMER D
902 ARLINGTON CTR PMB 281
ADA, OK 74820                                         P‐0050046 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GREENMYER‐BITTNE, MARSHELLE L
816 LINCOLN STREET
LISBON, ND 58054                                      P‐0050047 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVIS, SHANWANDA A
904 W. ATCHISON AVE APT. 508
FRESNO, CA 93706                                      P‐0050048 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOULTON, VICTOR J
STEVEN T. BLACKWELL, ESQ.
133 BROADWAY
BANGOR, ME 04401                                      P‐0050049 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PANKOFF, SHERRI
19777 EAST CASPIAN CIRCLE
AURORA, CO 80013                                      P‐0050050 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RISINGER, PAMELA H
1750 ROSE AVE
SAN MARINO, CA 91108                                  P‐0050051 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULLANGI, SUDARSANA K
11377 S WALDORF CT.
PARKER, CO 80134                                      P‐0050052 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARINESCU, CLAUDIA
1735 WASHINGTON AVE.
SEAFORD, NY 11783                                     P‐0050053 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050054 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PREWITT, DINAH L
3935 Ermon rd
WHITEVILLE, TN 38075                                  P‐0050055 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLYBOURN, LOUIS T
2147 S CECIL ST
PHILADELPHIA, PA 19143                                P‐0050056 12/27/2017     TK Holdings Inc., et al.                  $4,000,000.00                                                                                $4,000,000.00



                                                                                            Page 3184 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1350 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GARRETT‐TUNELL, DEBRA
11333 AQUA VISTA STREET
STUDIO CITY, CA 91602                                 P‐0050057 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050058 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TWIN CITY TIRE COMPANY
MARC LITTMAN
16 E 40 STREET
NEW YORK, NY 10016                                    P‐0050059 12/27/2017     TK Holdings Inc., et al.                   $349,279.10                                                                                  $349,279.10
BROCK, SHERRY A
125 BLUEBIRD LANE
PELL CITY, AL 35125                                   P‐0050060 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRIS, SUSAN R
PO BOX 1001
TARPON SPRINGS, FL 34688‐1001                         P‐0050061 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050062 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENT, MICHAEL G
PO BOX 104
KNIFE RIVER, MN 55609                                 P‐0050063 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENAVENTE, JAVIER E
30725 US HIGHWAY 19 N
STE 320
PALM HARBOR, FL 34684                                 P‐0050064 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAGER, JOHN F
11540 SW 107 COURT
11540 SW 107 COURT
MIAMI, FL 33176                                       P‐0050065 12/27/2017     TK Holdings Inc., et al.                     $9,100.00                                                                                    $9,100.00
DE PRIEST, KYLE
40 EDGEWOOD WAY
SANTA CRUZ, CA 95060                                  P‐0050066 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERITELLA, MARC A
518 DENHAM ARCH
CHESAPEAKE, VA 23322                                  P‐0050067 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERHOFF, VICKIE L
6317 MAUI DR.
BRADENTON, FL 34207                                   P‐0050068 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORSHAM, JONATHAN
1019 S. GERTRUDE CT.
DAYTONA BEACH, FL 32117                               P‐0050069 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSYDAR, THOMAS J
95 MAIN STREET
OLYPHANT, PA 18447‐1331                               P‐0050070 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDS, DEBORAH A
20 AVENUE PORTOLA #1903
EL GRANADA, CA 94018                                  P‐0050071 12/27/2017     TK Holdings Inc., et al.                    $36,000.00                                                                                   $36,000.00
WHITE, PHILIP H
P O BOX 2724
ADDISON, TX 75001                                     P‐0050072 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3185 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1351 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050073 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BARCENAS, NEY
73‐75 AVENUE C.
APT 10
NEW YORK, NY 10009                                    P‐0050074 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GUTH, KATHLEEN M
525 S. BRISTOL LN
ARLINGTON HTS, IL 60005                               P‐0050075 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POWE, THOMAS
1628 DUNDEE DR
WHEATON, IL 60189                                     P‐0050076 12/27/2017     TK Holdings Inc., et al.                        $749.00                                                                                       $749.00
JACKSON, JEANNE M
1717 CARVER STREET
LAKE CHARLES, LA 70615                                P‐0050077 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MAXSON, THOMAS D
200 THOMPSON DR
PITTSBURGH, PA 15229                                  P‐0050078 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GOODEN, AUDREY
2651 W. 72ND ST APT 1
CHICAGO, IL 60629                                     P‐0050079 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BLANCHARD, HERBRT E
8520 SW 184 LANE
CUTLER BAY, FL 33157‐7271                             P‐0050080 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BERES, CAROLYN S
1296 VALLEY SPRINGS RD
SPRING BRANCH, TX 78070                               P‐0050081 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROKERYA, NABEEL
86 PRINCESS DRIVE
NORTH BRUNSWICK, NJ 08902                             P‐0050082 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050083 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DANLEY, EST. ALEXIS
CORBOY & DEMETRIO
33 N. DEARBORN ST., STE 2100
CHICAGO, IL 60602                                     P‐0050084 12/27/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
SCHULTZ, BRADLEY J
7611 PORTICO PLACE
LONGMONT, CO 80503                                    P‐0050085 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KELLY, SUZANNE E
1834 N SIDNEY PL
TUCSON, AZ 85712                                      P‐0050086 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LUNDBERG, DOUGLAS A
2313 GEORGIA VILLAGE WAY
SILVER SPRING, MD 20902                               P‐0050087 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TARCZA, KENNETH R
2305 CHOTO ROAD
KNOXVILLE, TN 37922                                   P‐0050088 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050089 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                            Page 3186 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1352 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
OUTING, ALICIA E
217 PENROSE DRIVE
COLUMBIA, SC 29203                                    P‐0050090 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLYBOURN, LOUIS T
2147 S CECIL ST
PHILADELPHIA, PA 19143                                P‐0050091 12/27/2017     TK Holdings Inc., et al.                  $4,000,000.00                                                                                $4,000,000.00
BENAVENTE, JAVIER E
30725 US HIGHWAY 19 N
STE 320
PALM HARBOR, FL 34684                                 P‐0050092 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTELLARO, JOHN P
106 BROADWAY AVENUE
WILMETTE, IL 60091                                    P‐0050093 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ORTIZ CHEVERE, NEREIDA
URB. MONTE REY B‐16 CALLE 1
CIALES, PR 00638                                      P‐0050094 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NGUYEN, MELISSA
8456 CALLE MORELOS
SAN DIEGO, CA 92126                                   P‐0050095 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGE, JOHN W
4312 BELLAIRE DR., SOUTH
APT. 229
FORT WORTH, TX 76109                                  P‐0050096 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050097 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OGLESBY, LISA M
3925 W NEW MARKET RD
HILLSBORO, OH 45133                                   P‐0050098 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERCADO FONTANEZ, JOSE E
URB PALMAS DEL TURABO
CALLE TEIDE # 15
CAGUAS, PR 00727‐6773                                 P‐0050099 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KLUN, TRAVIS F
209 4TH STREET NW
CROSBY, MN 56441                                      P‐0050100 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
FISHER, RANDY L
2648 E 250 N RD
PANA, IL 62557                                        P‐0050101 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHERMAN, CHRISTINA A
14942 TRAMORE DRIVE
HOUSTON, TX 77083                                     P‐0050102 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050103 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AKOMAH, STEPHEN O
712 HUDSON AVE
APT 5
TAKOMA PARK, MD 20912                                 P‐0050104 12/27/2017     TK Holdings Inc., et al.                     $3,200.00                                                                                     $3,200.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                                P‐0050105 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                            Page 3187 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1353 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GRAY, SHARON M
32 E BLOOMINGDALE ST
VERMILLION, SD 57069                                  P‐0050106 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXSON, DEBORAH K
200 THOMPSON DR
PITTSBURGH, PA 15229                                  P‐0050107 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JERRI M
7418 IDLEDALE LANE
OMAHA, NE 68112                                       P‐0050108 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRIS, SUSAN R
PO BOX 1001
TARPON SPRINGS, FL 34688‐1001                         P‐0050109 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENAVENTE, JAVIER E
30725 US HIGHWAY 19 N
STE 320
PALM HARBOR, FL 34684                                 P‐0050110 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050111 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050112 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERITELLA, MARC A
618 DENHAM ARCH
CHESAPEAKE, VA 23322                                  P‐0050113 12/27/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
DAVIS, SHANWANDA A
904 W. ATCHISON AVE APT 508
FRESNO, CA 93706                                      P‐0050114 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, CARL E
CARL E JOHNSON
7204 MEADOWBROOK DR.
FORT WORTH, TX 76112                                  P‐0050115 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTT, CARMELL A
425 FEEEZELAND LOOP RD.
LINDEN, VA 22642                                      P‐0050116 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, MICHELLE R
1001 ATLANTA AVENUE
HARLINGEN, TX 78550                                   P‐0050117 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, JOYCE E
P.O. BOX 18287
HALETHORPE, MD 21227                                  P‐0050118 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR CHILD, LJCG
8577 BRADLEYS LANDING ST
ORLANDO, FL 32827                                     P‐0050119 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERCHUCK, LINDA J
7209 SUNWOOD WAY
CITRUS HEIGHTS, CA 95621                              P‐0050120 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARDANE, D
4015 HILYARD ST.
EUGENE, OR 97405                                      P‐0050121 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALL, PRISCILLA J
1089 IRON GATE BLVD
JONESBORO, GA 30238                                   P‐0050122 12/27/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00

                                                                                            Page 3188 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1354 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050123 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050124 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, JEREMY J
550 8TH AVE #G116
FORT WORTH, TX 76104                                  P‐0050125 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLLES, RICHARD
1005 HIGHLAND DRIVE
FAYETTEVILLE, TN 37334                                P‐0050126 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISKIO, PETER
3205 OAKMONT MASON CIR
TAMPA, FL 33629‐8181                                  P‐0050127 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RICHARD E
4210 S. 249TH ST.
KENT, WA 98032                                        P‐0050128 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUEENEY, SUSAN
536 N. GRANADOS AVE
SOLANA BEACH, CA 92075                                P‐0050129 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERVOUDIS, MICHAEL
1143 FERNGATE DRIVE
FRANKLIN SQUARE, NY 11010                             P‐0050130 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXSON, DEBORAH K
200 THOMPSON DR
PITTSBURGH PA 15229
PITTSBURGH, PA 15229                                  P‐0050131 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOVACH, JAMES R
226 DORCHESTER CT.
MILFORD, MI 48381                                     P‐0050132 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANKINS, LEANGEL N
2428 EAST UNIVERSITY DR.
UNIT 1010
AUBURN, AL 36830                                      P‐0050133 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHWORAK, NICHOLAS W
1507 22ND ST N
ARLINGTON, VA 22209                                   P‐0050134 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, SABRINA A
9 BEACHWOOD DRIVE
STEVENS, PA 17578                                     P‐0050135 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0050136 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050137 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050138 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3189 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1355 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GRIFFIN, JULIAN R
11330 HIGHWAY 64
ARLINGTON, TN 38002                                   P‐0050139 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, CAROLINA
206 S. SULLIVAN ST SPC 72
SANTA ANA, CA 92704                                   P‐0050140 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMIROVSKAYA, ANNA
7022 JANUARY AVE
SAINT LOUIS, MO 63109                                 P‐0050141 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATSON, RICHARD G
8411 SE EVERGREEN HWY
VANCOUVER, WA 98664‐2335                              P‐0050142 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERITELLA, MARC A
618 DENHAM ARCH
CHESAPEAKE, VA 23322                                  P‐0050143 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAING, TERESA P
1304 WINDSOR AVENUE
WILMINGTON, DE 19804                                  P‐0050144 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050145 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIDDLE, RAY E
13337 SOUTH ST #403
CERRITOS                                              P‐0050146 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050147 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, SCOTT
755 DIVISION STREET
BARRINGTON, IL 60010                                  P‐0050148 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
J. BARRERA LAW
LAREDO, VICTOR J
1225 AGNES ST. SUITE B‐8
CORPUS CHRISTI, TX 78401                              P‐0050149 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN LIEW, DIAMOND A
146 CARSON COURT
SOMERSET, NJ 08873                                    P‐0050150 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLIO, FREDERICK M
24 HEMLOCK DRIVE
FRANKLIN, NJ 07416                                    P‐0050151 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTYRE, MATTHEW W
2147 BULRUSH LANE
CARDIFF BY THE S, CA 92007                            P‐0050152 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYSON, MARGARET BR M
2695 BRIAR TRL
MCKINNEY, TX 75069                                    P‐0050153 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, SHARON M
32 E BLOOMINGDALE ST
VERMILLION, SD 57069                                  P‐0050154 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, PATRICK H
340 S LEMON AVE UNIT 1456
WALNUT, CA 91789‐2706                                 P‐0050155 12/27/2017     TK Holdings Inc., et al.                     $3,913.85                                                                                    $3,913.85



                                                                                            Page 3190 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1356 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
N/A
WILLIAMS, RANDY
5132 ANTIQUE CIR
FLORENCE, SC 29506                                    P‐0050156 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEAHAN, JO A
1613 THOMAS BARKSDALE WAY
MT PLEASANT, SC 29466                                 P‐0050157 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEWELL, PAUL A
600 E STATE STREET
P.O. BOX 590
SALEM, OH 44460‐0590                                  P‐0050158 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERHARD, KIEL J
129 EBBETTS DRIVE
ATCO, NJ 08004                                        P‐0050159 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHIENKO, CHRIS J
6812 WHITE SHELL CIRCLE
LAS VEGAS, NV 89108‐5022                              P‐0050160 12/27/2017     TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                   P‐0050161 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050162 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUEBNER, ELISABETH K
C/O VICTORIA STONER ESQ
3516 PLANK RD STE 104
FREDERICKSBURG, VA 22407                              P‐0050163 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
HERNANDEZ, PATRICIA
5937 VIA LAS NUBES
RIVERSIDE, CA 92506                                   P‐0050164 12/27/2017     TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050165 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, JOYCE E
P.O. BOX 18287
HALETHORPE, MD 21227                                  P‐0050166 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIDICH, GEORGE
4880 VIA SAN TOMASO
VENICE, FL 34293                                      P‐0050167 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADSHAW, AARON E
21785 TODD AVE
YORBA LINDA, CA 92887                                 P‐0050168 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, NELLY
206 BLACK FOREST ROAD
BUDA, TX 78610                                        P‐0050169 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREIFF, RHONDA K
10837 THRUSH ST NW
COON RAPIDS, MN 55433                                 P‐0050170 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOVACH, JAMES R
226 DORCHESTER CT.
MILFORD, MI 48381                                     P‐0050171 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LURRY, JESSIE L
6615 WAY DAWN DR.
ARLINGTON, TN 38002                                   P‐0050172 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3191 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1357 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GAVULIC, GARY J
7907 DEERHILL DRIVVE
CLARKSTON, MI 48346‐1249                             P‐0050173 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, KATHERINE
7308 MORGAN AVE S.
RICHFIELD, MN 55423                                  P‐0050174 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, TERRI B
BOX 85
PLEASANTVILLE, IA 50225                              P‐0050175 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGSBY, CHARLES E
301 W KERR DR.
MIDWEST CITY, OK 73110                               P‐0050176 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDICK, MELINDA R
3227 FORT LINCOLN DRIVE NE
WASHINGTON, DC 20018                                 P‐0050177 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPIA, JESSICA
1307 CAMINITO GABALDON UNIT F
SAN DIEGO, CA 92108                                  P‐0050178 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, SHARON M
32 E BLOOMINGDALE ST
VERMILLION, SD 57069                                 P‐0050179 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050180 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPCHOCK, ANDREW R
2348 MILLBROOK CT
ROCHESTER HILLS, MI 48306                            P‐0050181 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSANDU, MARYROSE N
14306 WICKLOW LANE
LAUREL, MD 20707                                     P‐0050182 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ARCHIE W
105 CHARTER HOUSE LANE
WILLIAMSBURG, AL 23188                               P‐0050183 12/27/2017     TK Holdings Inc., et al.                     $3,503.21                                                                                    $3,503.21
SAMUELS, MARK
975 MOUNTAIN DR.
DEERFIELD, IL 60015                                  P‐0050184 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOATS, THOMAS H
15805 HORTON COURT
OVERLAND PARK, KS 66223                              P‐0050185 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, RANDALL
34 RYANWYCK PLACE
34 RYANWYCK PLACE
THE WOODLANDS, TX 77384                              P‐0050186 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                  P‐0050187 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODMAN, JERII E
280 NO. LEMON STREET
APARTMENT 224
ONTARIO, CA 91764‐4152                               P‐0050188 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLEDGE, KATIE L
5525 SW 41ST STREET #320
HOLLYWOOD, FL 33023                                  P‐0050189 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3192 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1358 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BLANCHARD, HERBERT E
8520 SW 184 LANE
CUTLER BAY, FL 33157‐7271                             P‐0050190 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERITELLA, MARC
NO ADDRESS PROVIDED
                                                      P‐0050191 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE 15106‐2600                                   P‐0050192 12/27/2017     TK Holdings Inc., et al.                      $171.00                                                                                       $171.00
YEAROUT, REBECCA L
1319 GROVE AVENUE
RADFORD, VA 24141                                     P‐0050193 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, PATRICIA A
560 E. SOUTH TEMPLE ST.
UNIT 905
SALT LAKE CITY, UT 84102                              P‐0050194 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, WILLIAM
11455 WILLOW VALLEY RD.
NEVADA CITY, CA 95959                                 P‐0050195 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHAM, MARK C
206 W MAIN
BERESFORD, SD 57004                                   P‐0050196 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOARAU, SAMANTHA M
2301 SUNSET BLVD
APT 1114
ROCKLIN, CA 95765                                     P‐0050197 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐HGMII, INC. D/B/A STER
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050198 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLAIG, DEBRA D
1360 58TH STREET
ALTOONA, PA 16601                                     P‐0050199 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0050200 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐F, INC. D/B/A STERLING
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050201 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0050202 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGARD, PAUL M
6310 S BLUE CT
CRYSTAL LAKE, IL 60014‐4765                           P‐0050203 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, NASSIE R
PO BOX 111
7217 N. WEST STREET
FALCON, NC 28342                                      P‐0050204 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHWORAK, NICHOLAS W
1507 22ND ST N
ARLINGTON, VA 22209                                   P‐0050205 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATSON, RICHARD G
8411 SE EVERGREEN HWY
VANCOUVER, WA 98664‐2335                              P‐0050206 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3193 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1359 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ELSE, PETER T
PO BOX 576
MAMMOTH, AZ 85618                                    P‐0050207 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050208 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, RAYA S
4600 BAINRIDGE CT.
WILMINGTON, NC 28412                                 P‐0050209 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMARCO, JOHN A
10 BARNSLEY CRESCENT
MOUNT SINAI, NY 11766                                P‐0050210 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, DANNY D
706 W COLORADO BLVD
MONROVIA, CA 91016                                   P‐0050211 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLOGRUTO, SUSAN
8606 GEREN ROAD
SILVER SPRING, MD 20901                              P‐0050212 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEW, MARTY L
1145 HWY 865
EUBANK, KY 42567                                     P‐0050213 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAY, SALLY A
3368 SW WESTPORT DRIVE
TOPEKA, KS 66614                                     P‐0050214 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY GM, LLC D/B/A DON BOHN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0050215 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUTZ‐N, INC. D/B/A COURTESY N
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0050216 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOHM, HARRY L
3173 WAYSIDE PLAZA
APT 318
WALNUT CREEK, CA 94597‐7703                          P‐0050217 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD‐SB, INC. D/B/A BMW OF
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0050218 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALANIAPPAN, THEIVANAI
82 BARRINGTON AVE
NASHUA, NH 03062                                     P‐0050219 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050220 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, MARK N
7645 BEEMAN AVE.
NORTH HOLLYWOOD, CA 91605                            P‐0050221 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANNING, MARY P
PO BOX 681332
RIVERSIDE, MO 64168                                  P‐0050222 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3194 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1360 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JIN, HUI
7455 WESTCLIFF DRIVE
WEST HILLS, CA 91307                                 P‐0050223 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MATTHEW R
1080 TUDOR COURT
RENO, NV 89503                                       P‐0050224 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERRITOS, SAMUEL
141 LEES AVENUE
TEANECK, NJ 07666                                    P‐0050225 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, BARBARA I
21 MAGNOLIA DRIVE
MARY ESTHER, FL 32569                                P‐0050226 12/27/2017     TK Holdings Inc., et al.                    $55,000.00                                                                                   $55,000.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050227 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLASE, GRADY L
5252 PATMORE ROAD
LINCOLN, NE 68516                                    P‐0050228 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOWELL, WALTER G
2830 HEMLOCK RD
PALMDALE, CA 93551                                   P‐0050229 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
A MINOR CHILD, MRG
8577 BRADLEYS LANDING ST
ORLANDO, FL 32827                                    P‐0050230 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050231 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME, DALE S
P.O. BOX 1109
PIKEVILLE, KY 41502                                  P‐0050232 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JANICE M
25795 PLAYER DR. /
VALENCIA, CA 91355                                   P‐0050233 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORAL SPRINGS HONDA
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                      P‐0050234 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERDMAN, CAROL L
1433 GRAND OAK LANE
WEST CHESTER, PA 19380                               P‐0050235 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORGMEIER, GEOFFREY A
18698 WHITEHORSE CT
OREGON CITY, OR 97045                                P‐0050236 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BILLUPS, ANGEL Y
9435 MUIRKIRK RD APT 102
LAUREL, MD 20708                                     P‐0050237 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0050238 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, DENITA
49 COLLEGE DR
APT 6
ORANGE PARK, FL 32065                                P‐0050239 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3195 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1361 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ELMENDORF, GREGG R
2660 SUMMERHILL DR
COLORADO SPRINGS, CO 80920                          P‐0050240 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0050241 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONFANT, SAMUEL E
10787 GOODWOOD BLVD
BATON ROUGE, LA 70815                               P‐0050242 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNZEKER, CARLEY D
8013 JOSEPH ST
OMAHA, NE 68124                                     P‐0050243 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOVAR, ROSA
9411 ARIEL RICO CT
EL PASO, TX 79907                                   P‐0050244 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWFIELD, MARK G
15515 CROCUS LANE
EDEN PRAIRIE, MN 55347‐2551                         P‐0050245 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                     P‐0050246 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDDINS, LAWANDA J
700 LAURA STREET
CHESAPEAKE, VA 23320                                P‐0050247 12/26/2017     TK Holdings Inc., et al.                      $862.54                                                                                       $862.54
MCMILLAN, RODRIGUEZ A
5252 MCDANIEL RD
REMBERT, SC 29128                                   P‐0050248 12/27/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
BECKWITH, CYNTHIA D
11147 SETON PLACE
WESTMINSTER, CO 80031                               P‐0050249 12/27/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
JARRETT, OLGA S
1070 ASHBURY DRIVE
DECATUR, GA 30030‐4165                              P‐0050250 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERN'S TOFFEE HOUSE, INC.
O'NEILL, PATRICK D
444 S. LINK LANE
FORT COLLINS, CO 80524                              P‐0050251 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASPEL, DONNA M
P.O. BOX 439
MOHEGAN LAKE, NY 10547                              P‐0050252 12/27/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                               P‐0050253 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUBERT, SARAH
715 WEST BROADWAY
SPARTA, IL 62237                                    P‐0050254 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
A MINOR CHILD, MJCG
8577 BRADLEYS LANDING ST
ORLANDO, FL 32827                                   P‐0050255 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKINS, NATHAN R
51 LUTHER COVE RD.
CANDLER, NC 28715                                   P‐0050256 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3196 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1362 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YANOVIAK, FRANCIS J
244 ENGLISH OAK RD
SIMPSONVILLE                                         P‐0050257 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, JENITSE J
1368 PIERCY COURT
LEBANON, TN 37087                                    P‐0050258 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050259 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISCOPO, STEPHEN J
132 TAYLOR ROAD
PETERBOROUGH, NH 03458‐1114                          P‐0050260 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CYRAN, LEAH T
1345 DAILY CIRCLE
GLENDALE, CA 91208‐1719                              P‐0050261 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050262 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHINDL, KERRY L
N6648 LORRAINE RD.
DELAVAN, WI 53115‐2560                               P‐0050263 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, BRETT M
4435 HENLEY CT.
WESTLAKE VILLAGE, CA 91361                           P‐0050264 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFIELD, LATOSHA Y
1502 E. YOUNG ST.
LONGVIEW, TX 75602                                   P‐0050265 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PATTERSON, YOLANDA
438 CARAWAY DR
KISSIMMEE, FL 34759                                  P‐0050266 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050267 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, DEBORAH
15530 MONTALONE PL
BAKERSFIELD, CA 93314                                P‐0050268 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUDREAUX, MARGARET
5421 RUE ST
HOUSTON, TX 770334219                                P‐0050269 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, PAUL D
3924 LOS ROBLES DR
PLANO, TX 75074‐3831                                 P‐0050270 12/27/2017     TK Holdings Inc., et al.                     $1,035.00                                                                                    $1,035.00
BIGLER, VIKI M
4550 NW BARNES ROAD
PORTLAND, OR 97210‐1008                              P‐0050271 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
A MINOR CHILD, LBG
8577 BRADLEYS LANDING ST
ORLANDO, FL 32827                                    P‐0050272 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050273 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3197 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1363 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                      P‐0050274 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLNICKI, RACHEL A
8101 E. BAILEY WAY
ANAHEIM, CA 92808                                    P‐0050275 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARKINS, LAURENE C
7310 SW HERMOSO WAY
TIGARD, OR 97223                                     P‐0050276 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNING, BOB J
1921 AVENUE ONE
ATWATER, CA 95301                                    P‐0050277 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050278 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EASOW, JEENA M
66 OAKWOOD HILLS DR.
EAST ISLIP, NY 11730                                 P‐0050279 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNIS, RICHARD
11 21ST AVENUE PLACE
KEARNEY, NE 68845                                    P‐0050280 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
IYER, SUBRAMANIAM R
2160 LAURENS DR
CONCORD, NC 28027                                    P‐0050281 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITELEY, CALE W
2501 DREXELWOOD DRIVE
SPRINGDALE, AR 72762                                 P‐0050282 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COON, KYLE L
140 KEELRIDGE DRIVE
GEORGETOWN, KY 40324                                 P‐0050283 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, TANZIL K
3901 CONSHOHOCKEN AVE
APT # 8205
PHILADELPHIA, PA 19131                               P‐0050284 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050285 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAYSON, DORIS L
P O BOX 24796
DETROIT, MI 48224                                    P‐0050286 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, EVE‐MARIE
PO BOX 5389
SANTA CRUZ, CA 95063                                 P‐0050287 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEMPSON, ELIZABETH A
1937 NW CROWN ST
GRANTS PASS, OR 97526                                P‐0050288 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EBERSPECHER, GARY L
4813 S GILLIS WAY CT
SPOKANE VALLEY, WA 99206‐9440                        P‐0050289 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLOTSON, JEFFREY S
50 HAHNEMANN LANE
NAPA, CA 94558‐7208                                  P‐0050290 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3198 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1364 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DAVIS, LANA S
NO ADDRESS PROVIDED
                                                      P‐0050291 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, TERRY
10338 MATAIRE LN
STRONGSVILLE, OH 44136                                P‐0050292 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050293 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAVLOCK, COREY
2323 LOCUST ST.
#512
ST. LOUIS, MO 63103                                   P‐0050294 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, LILLA D
19 ECKERT AVE
NEWARK, NJ 07112                                      P‐0050295 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVERY, DAVID
820 EAST AVE #2
ROCHESTER, NY 14607                                   P‐0050296 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILLIARD, JOCELYN N
5040 ARAGON WAY SOUTH
SAINT PETERSBURG, FL 33705                            P‐0050297 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANNING, JOHN B
PO BOX 681332
RIVERSIDE, MO 64168                                   P‐0050298 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTANTE, MATTHEW
18 CONTINENTAL CT
SOUTH RIVER, NJ 08882                                 P‐0050299 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BUNCE, SHERRY
3209 ORCHESTRA CT
APEX, NC                                              P‐0050300 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INMAN, PAMELA A
P. O. BOX 324
KEAAU, HI 96749                                       P‐0050301 12/27/2017     TK Holdings Inc., et al.                        $50.00                                                                                       $50.00
SHUBERT, SARAH
715 WEST BROADWAY
SPARTA, IL 62237                                      P‐0050302 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                       P‐0050303 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADY, ROBERT F
706 HOPE LANE
GAITHERSBURG, MD 20878                                P‐0050304 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOSEIN, SANDRA D
530 E MELROSE CIRCLE
FORT LAUDERDALE, FL 33312‐1950                        P‐0050305 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, LYNETTE F
1201 AMULET STREET
NATCHITOCHES, LA 71457                                P‐0050306 12/27/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SHEEHAN, MELISSA L
366 CLOSE DRIVE
MARTINSBURG, WV 25404                                 P‐0050307 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3199 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1365 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050308 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MAUREEN A
3913 BROOKFIELD AVENUE
LOUISVILLE, KY 40207                                 P‐0050309 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOEDDEKER, KAYLEN C
95 MALLARD LANE
LORETTO, MN 55357                                    P‐0050310 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOTEN, JENNIFER A
880 SW 51ST WAY
GAINESVILLE, FL 32607                                P‐0050311 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLINGTON, JACQUELINE E
8304 GREG MARC STREET
LAUREL, MD 20708                                     P‐0050312 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANN, TARA L
6459 WELLINGTON CHASE CT
LITHONIA, GA 30058                                   P‐0050313 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050314 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, GARY
12705 KINGSMILL WAY
FORT MYERS, FL 33913                                 P‐0050315 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050316 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, ELLA/BENNIE H
POST OFFICE BOX 489
PLANTERSVILLE, MS                                    P‐0050317 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANSAW, LAJUANA C
825 ABERCORN DRIVE, SW
ATLANTA, GA 30331                                    P‐0050318 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PANTHER, JEAN E
10340 SW PAULINA DRIVE
TUALATIN, OR 97062                                   P‐0050319 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CROOM, JOSHUA M
9112 PLAYA DRIVE
HUNTINGTON BEACH, CA 92646                           P‐0050320 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGGINS, ERIK M
22320 CITY CENTER DRIVE
APT.# 1201
HAYWARD, CA 94541                                    P‐0050321 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050322 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050323 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3200 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1366 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
JACKSON, JR., RUDOLPH
1908 ALCOR ST.
LOMITA, CA 90717‐1809                                 P‐0050324 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWERS, IRENE
5971 PRESTON VALLEY DR
DALLAS, TX 75240                                      P‐0050325 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABER, MICHAEL
6684 32ND PLACE NW
WASHINGTON, DC 20015                                  P‐0050326 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COON, KYLE L
140 KEELRIDGE DRIVE
GEORGETOWN, KY                                        P‐0050327 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATY, LOUIS L
P.O. BOX 1
KNOX CITY, TX 79529                                   P‐0050328 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELMENDORF, GREGG R
2660 SUMMRHILL DR
COLORADO SPRINGS, CO 80920                            P‐0050329 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050330 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CHARLES C
3428 PEGGY COURT
WEST COVINA, CA 91792                                 P‐0050331 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYJKA, XRYSTYA A
43 HOUSEMAN AVENUE
CHATHAM, NY 12037                                     P‐0050332 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, TERRY
10338 MATAIRE LN
STRONGSVILLE, OH 44136                                P‐0050333 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, BEVERLY
408 SOUTH 40TH STREET
LOUISVILE, KY 40212                                   P‐0050334 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, MICHAEL A
789 CAPEGLEN ROAD
COLORADO SPRINGS, CO                                  P‐0050335 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPLE, SUSAN
W377S5141 W PRETTY LAKE RD
DOUSMAN, WI 53118                                     P‐0050336 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WELCH, TERRIE J
513 ACHIEVEMENT DR.
NASHVILLE, TN                                         P‐0050337 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, AMANDA N
4102 BERNARDO CT
CHINO, CA 91710                                       P‐0050338 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050339 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONG, CHERYL L
1975 MANCHESTER BLVD.
GROSSE POINTE WO, MI 48236                            P‐0050340 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3201 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1367 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050341 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNCHESS, ELAINE
35 LAMAR STREET
CARSON                                               P‐0050342 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, TRACI M
142 ABEL ROAD
CLEMSON, SC 29631                                    P‐0050343 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050344 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMIRIAN, ADAM R
920 KIPLING DRIVE
NASHVILLE, TN 37217                                  P‐0050345 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, THOMAS F
818 GREY EAGLE CIR S
COLORADO SPRINGS, CO 80919                           P‐0050346 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOEDDEKER, KARLA C
95 MALLARD LANE
LORETTO, MN 55357                                    P‐0050347 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BEVERLY C
772 E. PROVIDENCE RD. B302
ALDAN, PA 19018                                      P‐0050348 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES HALL, LYNETTE
1201 AMULET STREET
NATCHITOCHES, LA 71547‐3604                          P‐0050349 12/27/2017     TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
COON, KYLE L
140 KEELRIDGE DRIVE
GEORGETOWN, KY                                       P‐0050350 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN OF ST. AUGUSTINE, INC.
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                      P‐0050351 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALKOM, GERALD A
106 JACQUELYN WAY
PENSACOLA, FL 32505‐2848                             P‐0050352 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DET H. JOKS, P.A.
8849 BEACON HILL AVE
MOUNT DORA, FL 32757                                 P‐0050353 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONAHUE, TIMOTHY P
50 WEST FIESTA GREEN
PORT HUENEME, CA 93041‐1820                          P‐0050354 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOLA, PATTI
3008 FOREST AVE
BROOKFIELD, IL 60513                                 P‐0050355 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050356 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050357 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3202 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1368 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LARSON, ERIC K
18698 WHITEHORSE CT
OREGON CITY, OR 97045                                 P‐0050358 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTYER, TRACY N
20940 COMANCHE TRL
LOS GATOS, CA 95033                                   P‐0050359 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050360 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THEISS, KEVIN V
9 ROLLINS TRAIL
HOPATCONG, NJ 07843                                   P‐0050361 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IGWE, MARIA L
13429 GREENACRE DRIVE
WOODBRIDGE, VA 22191                                  P‐0050362 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, ELLA M
POST OFFICE BOX 489
PLANTERSVILE, MS 38862                                P‐0050363 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, CATHLEEN
901 N POLLARD ST.
APT. 1212
ARLINGTON, VA 22203                                   P‐0050364 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADESANYA, VENITTA W
3780 TANGLEWILDE STREET #504
HOUSTON, TX 77063                                     P‐0050365 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CHARLES C
3428 PEGGY COURT
WEST COVINA, CA 91792                                 P‐0050366 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLINGTON, JACQUELINE E
8304 GREG MARC STREET
LAUREL, MD 20708                                      P‐0050367 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIMMETT, JACQUELINE R
1410 STRAUS RD
CEDAR HILL, TX 75104                                  P‐0050368 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERIA, JARED N
631 NW 58TH ST.
GAINESVILLE, FL 32607                                 P‐0050369 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOSMAN, THEODORE F
THEODORE F. GOSMAN
33 GERARD STREET, SUITE 201
HUNTINGTON, NY 11743                                  P‐0050370 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMPOUX, LISA M
19024 N 37TH STREET
PHOENIX, AZ 85050                                     P‐0050371 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUONG, KIM‐HAO
4907 BRESEE AVE
BALDWIN PARK, CA 91706                                P‐0050372 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANBREMEN, LYDIA V
10408 N 22ND ST
TAMPA, FL 33612                                       P‐0050373 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UMBAUGH, WILLIAM J
C/O TONI M. CHERRY
P.O. BOX 505
DUBOIS, PA 15801                                      P‐0050374 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3203 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1369 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TOYOTA
MANIURKA, JANUSZ
5832 W 54 PL 3E
CHICAGO, IL 60638                                    P‐0050375 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, MICHAEL D
1117 SEAFARER LANE
WINTER SPRINGS, FL 32708                             P‐0050376 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNOR, NEAL P
36 HOLLY HILL CIRCLE
WEYMOUTH, MA 02190‐3316                              P‐0050377 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASTASIO, JOSEPH T
1312 NE VALLEY FORGE DRIVE
LEES SUMMIT, MO 64086                                P‐0050378 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORREST, PAMELA
PO BOX 2774
CHARLOTTESVILLE, VA 22902                            P‐0050379 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, WILMA J
410 WALLACE CT
RICHMOND, KY 40475                                   P‐0050380 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, DEBORAH L
8221 DELAWARE DRIVE
WEEKI WACHEE, FL 34607                               P‐0050381 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, THOMAS F
818 GREY EAGLE CIR S
COLORADO SPRINGS, CO 80919                           P‐0050382 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050383 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050384 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHNALLER, COLLEEN M
5204 HICKAM AVENUE
LAS VEGAS, NV 89130                                  P‐0050385 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050386 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, MARK H
952 DEERCREST CIR
EVANS, GA 30809                                      P‐0050387 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANK OF AMERICA
MISSERI‐SPARKS, DANA A
4317 WEST ANDERSON RD
SOUTH EUCLID, OH 44121                               P‐0050388 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLWELL, JULIANNA E
12932 AETNA ST.
VALLEY GLEN, CA 91401                                P‐0050389 12/27/2017     TK Holdings Inc., et al.                      $650.00                                                                                       $650.00
LOUDERMILK, GARY D
5243 DALEWOOD DRIVE # 135
CHARLESTON, WV 25313                                 P‐0050390 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARER, FRANCIS A
14 PARK PLACE
LEWISTOWN, PA 17044‐1873                             P‐0050391 12/26/2017     TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
                                                                                           Page 3204 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1370 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RODRIGUEZ, JUAN D
1131 NANCY ST
BARSTOW, CA 92311                                    P‐0050392 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOEDDEKER, KARLA C
95 MALLARD LANE
LORETTO, MN 55357                                    P‐0050393 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURRELL, SANDRA M
P.O. BOX 971
LIBERTY, TX 77575                                    P‐0050394 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUNTYN, DARRELL K
3525 NEWNAN ROAD
GRIFFIN, GA 30223                                    P‐0050395 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLANAGAN, KENNETH F
PO BOX 3475
LANDERS, CA 92285‐0475                               P‐0050396 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COON, DAWN M
140 KEELRIDGE DRIVE
GEORGETOWN, KY                                       P‐0050397 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUFPAF, CHRISTOPHER M
59 MONTELL ST
OAKLAND, CA 94611                                    P‐0050398 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNAWWAR, ROBERT S
4542 S.W FLORAL ST.
PORT ST. LUCIE, FL 34953                             P‐0050399 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                                P‐0050400 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050401 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOO, YOUNG A
1824 N. TALMAN
CHICAGO, IL 60647‐4218                               P‐0050402 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050403 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEATHER BEST & VACCI CORP
LEE, TIMOTHY
518B LINCOLN ST
PALISADES PARK, NJ 07650                             P‐0050404 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRACE, JAMES
24 WOODCHUCK PKWY
WHITNG, NJ 08759                                     P‐0050405 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, CHRISTOPHER J
9109 MASON DRIVE
DENHAM SPRINGS, LA 70726                             P‐0050406 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOSMAN, THEODORE F
THEODORE GOSMAN
33 GERARD STREET, SUITE 201
HUNTINGTON, NY 11743                                 P‐0050407 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3205 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1371 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
AGUIRRE, JOSE ISSAC
1405 SANTA MARGARITA STREET
UNIT H
LAS VEGAS, NV 89146                                  P‐0050408 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, EUGENE
1715 BERKELEY DRIVE
GLENN HEIGHTS, TX 75154                              P‐0050409 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROHOWALSKI, STEVE
220 ALAQUA DRIVE
SEWICKLEY, PA 15143                                  P‐0050410 12/27/2017     TK Holdings Inc., et al.                      $875.00                                                                                       $875.00
MEKHARIAN, TAKOUHI T
10450 WILSHIRE BLVD. 9F
LOS ANGELES, CA 90024                                P‐0050411 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, RAHUL R
11344 OLD ROUTE 16
WAYNESBORO, PA 17268                                 P‐0050412 12/27/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
ROLNICKI, ROLF J
8101 E. BAILEY WAY
ANAHEIM, CA 92808                                    P‐0050413 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELGESON, STEVEN D
3609 W 55TH STREET
EDINA, MN 55410                                      P‐0050414 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, WILMA J
410 WALLACE CT
RICHMOND, KY 40475                                   P‐0050415 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050416 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECK, ROBERT E
215 OAK STREET
WAVERLY, IA 50677                                    P‐0050417 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050418 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEY, ROSE M
720 E MAIN STREET
P O BOX 267
HEGINS, PA 17938                                     P‐0050419 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLANDERS, SHERRI F
142 KINGFISHER CIRCLE
POOLER, GA 31322                                     P‐0050420 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                                P‐0050421 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUOZZO, PHILIP W
240 PASCACK AVE
EMERSON, NJ 07630                                    P‐0050422 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUI, THANH N
PO BOX 2284
BETHEL ISLAND, CA 94511                              P‐0050423 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CHARLES C
3428 PEGGY COURT
WEST COVINA, CA 91792                                P‐0050424 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3206 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1372 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LIPPOLD, MICHAEL
240 SADDLE CREEK PASS
BANDERA, TX 78003                                     P‐0050425 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARIAS, CINTIHA L
1935 HOWE LN
HANOVER PARK, IL 60133                                P‐0050426 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEXTON JR, JOHN M
3936 HELENS GATE, P.O. BOX 69
METAMORA, MI 48455                                    P‐0050427 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, TARA L
P.O. BOX 81962
LAS VEGAS, NV 89180                                   P‐0050428 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, NATALIE
943 ELKCAM BLVD
COCOA, FL 32927                                       P‐0050429 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEHRENBERG, TAMMI L
PO BOX 9493
SPRINGFIELD, MO 65801                                 P‐0050430 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORDERRE, LYNNE B
949 PORTESUELLO AVE.
SANTA BARBARA, CA 93101                               P‐0050431 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DANIEL P
PO BOX 513
HUMAROCK, MA 02047‐0513                               P‐0050432 12/27/2017     TK Holdings Inc., et al.                      $581.00                                                                                       $581.00
ZAMORA, ROBERTO E
31403 FALLING CEDAR CT
SPRING, TX 77386                                      P‐0050433 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPLE, SUSAN
W377S5141 W PRETTY LAKE RD
DOUSMAN, WI 53118                                     P‐0050434 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, MICHAEL D
1117 SEAFARER LANE
WINTER SPRINGS, FL 32708                              P‐0050435 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, PHILIP E
8003 FOX CUB COURT
GLEN BURNIE, MD 21061                                 P‐0050436 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050437 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOSS‐MORGAN, DOLORES R
1504 ANCHORAGE STREET
WILMINGTON, DE 19805                                  P‐0050438 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELDS, GARY S
203 CAMERON PL. SE
ATLANTA, GA 30339                                     P‐0050439 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050440 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSINGER, PHYLLIS K
353 N.W. 202ND ST.
SHORELINE, WA 98177                                   P‐0050441 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, CYNTHIA W
P. O. BOX 445
GRAY, ME 0403*‐0445                                   P‐0050442 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3207 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1373 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LA, HOANGHAI
4907 BRESEE AVE
BALDWIN PARK, CA 91706                               P‐0050443 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATTEN, JOHN R
10501 W. OCOTILLO DR.
SUN CITY, AZ 85373‐1937                              P‐0050444 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, MICHELLE R
P.O. BOX 6509
TALLADEGA, AL 35161                                  P‐0050445 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIBERATORE, DOMINIC A
13 JUDITH LYNN WAY
MALVERN, PA 19355                                    P‐0050446 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                                P‐0050447 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'ELIA, EILEEN M
3401 9TH AVENUE COURT NW
GIG HARBOR, WA 98335                                 P‐0050448 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLITANO, MEGHAN T
10234 PARADISE BLVD
TREASURE ISLAND, FL 33706                            P‐0050449 12/27/2017     TK Holdings Inc., et al.                      $219.87                                                                                       $219.87
CAUDILL, LEE
1851 CABLE ST
SAN DIEGO, CA 92107                                  P‐0050450 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050451 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOUBERT, WEDRICH A
WEDRICH A. JOUBERT
170 FLOWER HILL ROAD
HUNTINGTON, NY 11743                                 P‐0050452 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEDDAR, ANN M
1227 ANDOVER ROAD
BETHLEHEM, PA 18018                                  P‐0050453 12/26/2017     TK Holdings Inc., et al.                      $491.00                                                                                       $491.00
VENTO, LEE A
1359 LONG POND RD
ROCHESTER, NY 14626                                  P‐0050454 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COON, DAWN M
140 KEELRIDGE DRIVE
GEORGETOWN, KY                                       P‐0050455 12/27/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
WARREN, CYNTHIA A
322 CLEARY ROAD
RICHLAND, MS 39218                                   P‐0050456 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DOROTHY L
617 SAN CARLOS DR.
GARLAND, TX 750R3                                    P‐0050457 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABAN, ANGIE M
440 CAMBRIDGE DRIVE
WESTON, FL 33326                                     P‐0050458 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADLER, NAOMI L
1348 BOBARN DRIVE
PENN VALLEY, PA 19072                                P‐0050459 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3208 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1374 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050460 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEBAT, KHALIL G
3521 CROOKED CREEK DRIVE
DIAMOND BAR, CA 91765                                 P‐0050461 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAPHART II, MARION E
108 RUSTIC CROSSING
LEXINGTON, SC 29073‐7257                              P‐0050462 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOHN, PETER R
PETER R KOHN
22 ADMORE RD
KENSINGTON, CA 94707‐1309                             P‐0050463 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, AMANDA N
4102 BERNARDO CT.
CHINO, CA 91710                                       P‐0050464 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050465 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHEAST TOYOTA FINANCE
VALDIVIESO‐MERCA, CAROLINA L
386 RIVERCHASE BOULEVARD
CRESTVIEW, FL 32536                                   P‐0050466 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPCHURCH, KATHERINE G
C/O MICHAEL S. WASKIEWICZ
50 N. LAURA STREET, SUITE 300
JACKSONVILLE, FL 32202                                P‐0050467 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPLEWELL, AMY M
475 E COTATI AVE
UNIT F
COTATI, CA 94931                                      P‐0050468 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JERRI M
7418 IDLEDALE LANE
OMAHA, NE 68112                                       P‐0050469 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURAND‐SISCO, WILFREDO
P.O. BOX 1357
RINCON, PR 00677                                      P‐0050470 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDFORD, GREGORY J
6313 EAST 102 STREET
KANSAS, MO 64134                                      P‐0050471 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELGESON, TAYLOR
3609 W 55TH STREET
EDINA, MN 55410                                       P‐0050472 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENAVIDES, LARRY B
13475 BORDEN AVE
SYLMAR, CA 91342                                      P‐0050473 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DY AGUILERA, EFREN C
1515 W ARROW HWY
SP. 18
UPLAND, CA 91786                                      P‐0050474 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKEL, ROBERT W
223 HIGHLAND WOODS
BOERNE, TX 78006                                      P‐0050475 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3209 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1375 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EVANS, MICHAEL W
1664 BRIDGECREST DRIVE
ANTIOCH, TN 37013                                    P‐0050476 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNDUKIAN, JOHN E
413 HILLCREST AVE.
GROSSE POINTE FA, MI 48236                           P‐0050477 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIBERATORE, DOMINIC A
13 JUDITH LYNN WAY
MALVERN, PA 19355                                    P‐0050478 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                                P‐0050479 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLNICKI, ROLF J
8101 E. BAILEY WAY
ANAHEIM, CA 92808                                    P‐0050480 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPIK, RICHARD D
4161 CHESWICK LANE
VIRGINIA BEACH, VA 23455‐6560                        P‐0050481 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANK OF AMERICA
MISSERI‐SPARKS, DANA A
4317 WEST ANDERSON RD
SOUTH EUCLID, OH 44121                               P‐0050482 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELY, STACEY L
2531 NOLT ROAD
LANCASTER, PA 17601                                  P‐0050483 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINLEY , SHERRY L
6097 POST ROAD
DOUGLASVILLE, GA 30135‐5533                          P‐0050484 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLDEN, TERRI D
512 COLLEGE AVE EAST
WIGGINS, MS 39577                                    P‐0050485 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTERS, CHARMAINE L
1100 S. FOSTER DR
APT 63
BATON ROUGE, LA 70806                                P‐0050486 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EWING, ANGELA V
ANGELA EWING
6636 N. 53RD STREET
MILWAUKEE, WI 53223‐6048                             P‐0050487 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUEVAS, ARNEL A
20711 BERENDO AVE
TORRANCE, CA 90502                                   P‐0050488 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050489 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INCL
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050490 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST STREET MOTORS, LLC
HILL, WARD HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                      P‐0050491 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3210 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1376 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DE CASTRO, ARIAN M
116 DAWSON PLACE
VALLEJO, CA 94591                                    P‐0050492 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPLE, SUSAN
W377S5141 W PRETTY LAKE RD
DOUSMAN, WI 53118                                    P‐0050493 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, LISA D
MAYER & MAYER
POB 59
SOUTH ROYALTON, VT 05068                             P‐0050494 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOVAN, LAWRENCE J
1825 WASHINGTON BLVD
OGDEN, UT 84401                                      P‐0050495 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAUDILL, LEE
1851 CABLE ST
SAN DIEGO                                            P‐0050496 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050497 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, MARK L
24 HAMNER DRIVE
SALMON, ID 83467                                     P‐0050498 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, GREGORY
408 SHERRY LANE
LIBERTY, MO 64068                                    P‐0050499 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, THOMAS H
1136 MILLHOUSE DRIVE
ROCK HILL, SC 29730                                  P‐0050500 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, JERRY V
PO BOX 3080
CARMICHAEL, CA 95609                                 P‐0050501 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUANDINO, BARBIE M
4033 S. ROYAL LINKS CIRDLE
ANTIOCH, CA 94509                                    P‐0050502 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050503 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUEVAS, ARNEL A
20711 BERENDO AVE.
TORRANCE, CA 90502                                   P‐0050504 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                                P‐0050505 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYMANSKI, GERALD
1134 183RD STREET
HOMEWOOD, IL                                         P‐0050506 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CYNTHIA A
322 CLEARY ROAD
RICHLAND, MS 39218                                   P‐0050507 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, KAY R
4112 GRIM AVE.
WACO, TX 76710                                       P‐0050508 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3211 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1377 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KOHN, PETER R
PETER R KHN
22 ARDMORE RD
KENSINGTON, CA 94707                                  P‐0050509 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLNICKI, ROLF J
NO ADDRESS PROVIDED
                                                      P‐0050510 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EWING, ANGELA V
6636 NORTH 53RD STREET
MILWAUKEE, WI 53223‐6048                              P‐0050511 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050512 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARLES, ERIC
P O BOX 48433
WATAUGA, TX 76148                                     P‐0050513 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, WANDA R
14 LEE ROAD 519
PHENIX CITY, AL 36870                                 P‐0050514 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050515 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPIK, RICHARD D
4161 CHESWICK LANE
VIRGINIA BEACH, VA 2355‐6560                          P‐0050516 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSSMAN, TERRY
3 TULIP PLACE
ALISO VIEJO, CA 92656                                 P‐0050517 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILA, MARIA
5113 PIKES PEAK DRIVE
EL PASO, TX 79904                                     P‐0050518 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STODDARD, DAVID F
PO BOX 875
3 HICKORY LN
BYFIELD, MA 01922                                     P‐0050519 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMADA, SUSAN
1818 W VICTORIA AVE
ANAHEIM, CA 92804                                     P‐0050520 12/26/2017     TK Holdings Inc., et al.                     $2,507.00                                                                                    $2,507.00
SAENZ, JOHN C
1338 N. DAYTONA AVE.
FLAGLER BEACH, FL 32136                               P‐0050521 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELENDEZ CASTRO, VÍCTOR J
URB. MONTE REY B 16 CALLE 1
CIALES, PR 00638‐2640                                 P‐0050522 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, MARK L
24 HAMNER DRIVE
SALMON, ID 83467                                      P‐0050523 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIENDUGA, CYNTHIA M
1306 CORNISH DR
OCEANSIDE, CA 92054                                   P‐0050524 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTON, JANNY M
22759 GLASTONBURY GATE
SOUTHFIELD, MI 48034                                  P‐0050525 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3212 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1378 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
COULIBALY, OUMAR
19319 KEYMAR WAY
MONTGOMERY VLG, MD 20886                              P‐0050526 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, BRIAN
1757 WELLSTEAD ST
MT PLEASANT, SC 29466                                 P‐0050527 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050528 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDLE, ZACHARY S
2660 NORTH HASKELL AVENUE
APT. 2112
DALLAS, TX 75204                                      P‐0050529 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCAULIFFE, MAUREEN J
7 PARK STREET PLACE
ARLINGTON, MA 02474                                   P‐0050530 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANKIN, GLORIA
2990 HICKORY HILL RD, #218
MEMPHIS, TN 38115                                     P‐0050531 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERENTZ, BRADLEY S
24505 COPPER CLIFF COURT
LAKE FOREST, CA 92630                                 P‐0050532 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEEVES, CHRISTINE L
6049 CHERRELYN WAY
CARMICHAEL, CA 95608‐0709                             P‐0050533 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050534 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, ERNESTO
872 TRADEWIND LANE
RODEO, CA 94572                                       P‐0050535 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDNICK, CHARLES
151 S. RIVER ST.
PLAINS TOWNSHIP, PA 18705                             P‐0050536 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENEZIA, ELIZABETH A
10831 BALBOA BLVD.
GRANADA HILLS, CA 91344                               P‐0050537 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, JANIE W
5904 CHESNUT RD., APT B
COLUMBIA, SC 29206                                    P‐0050538 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERRERO, ROSEMARY
228 CROSS MOUNTIAN TRL
GEORGETOWN, TX 78628                                  P‐0050539 12/27/2017     TK Holdings Inc., et al.                     $1,350.00                                                                                    $1,350.00
RODENBURG, JACOB T
58268 KIDD ROAD
GLENWOOD, IA 51534                                    P‐0050540 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050541 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, BARB
9209 SEMINOLE BLVD., UNIT 121
SEMINOLE, FL 33772                                    P‐0050542 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                            Page 3213 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1379 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GOODRICH, BRIAN R
542 S 850 W
LAYTON, UT 84041                                      P‐0050543 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050544 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENITEZ, ANN P
640 SHERIDAN ST
CALEXICO, CA 92231                                    P‐0050545 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOHN, PETER R
PETER R KOHN
22 ARDMORE RD
KENSINGTON, CA 94707‐1309                             P‐0050546 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDMAN, ARTHUR D
P.O. BOX1409
BLUE JAY, CA 92317                                    P‐0050547 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JOHN, LAURA
2040 ILLINOIS RD
NORTHBROOK, IL 60062                                  P‐0050548 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOT, E SCOTT
4575 HALL RD
MORAVIA, NY 13118                                     P‐0050549 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACIE‐BYRD, LARRINE L
1814 DUQUESNE AVENUE
MCKEESPORT, PA 15132                                  P‐0050550 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLNICKI, ROLF J
8101 E. BAILEY WAY
ANAHEIM, CA 92808                                     P‐0050551 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NJ‐HAII, INC. D/B/A BOARDWALK
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050552 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOBAYASHI, LOIS E
PO BOX 1141
OAKDALE, CA 95361                                     P‐0050553 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PETRELLA, DANAE M
3478 W. SILVER SPRINGS PL
MT. PLEASANT, MI 48858                                P‐0050554 12/26/2017     TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
BRADSHAW, LAURENCE E
21785 TODD AVE
YORBA LINDA, CA 92887                                 P‐0050555 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COFFMAN, CHRIS L
11635 DUSTIN DRIVE
MABELVALE, AR 72103                                   P‐0050556 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLAZER, MADRA
27200 CEDAR RD.
APT. 514
BEACHWOOD, OH 44122                                   P‐0050557 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABRERA, HUMBERTO
590 W 174 ST
APT#67
NEW YORK, NY 10033                                    P‐0050558 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, TRISH
8420 NEWBY WAY
ELK GROVE, CA 95624                                   P‐0050559 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3214 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1380 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TERRELL‐GREEN, EARNESTINE
5651 CYPRESS CREEK DR
GRANT, FL 32949                                      P‐0050560 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, ALLISON
PO BOX 6156
JACKSONVILLE, FL 32236                               P‐0050561 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050562 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMOS, JOSEPH D
10525 149TH STREET CT E
PUYALLUP, WA 98374                                   P‐0050563 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABINI, MICHELE R
177 CECIL PL
APT 103
COSTA MESA, CA 92627                                 P‐0050564 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKENS, PAMELA S
34518 COUNTY LINE ROAD
YUCAIPA, CA 92399                                    P‐0050565 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050566 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KALLAS, BETTY M
6037 LEE RD
WINNECONNE, WI 54986                                 P‐0050567 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOPKE, MARTIN D
103 BROOKSIDE DRIVE
ELGIN, IL 60123                                      P‐0050568 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARLES, KAREN C
P O BOX 48433
WATAUGA, TX 76148                                    P‐0050569 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENFELD, SETH
1076 PAGE STREET
SAN FRANCISCO, CA 94117                              P‐0050570 12/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
POPIK, RICHARD D
4161 CHESWICK LANE
VIRGINIA BEACH, VA 23455‐6560                        P‐0050571 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, TASHIA M
8260W GRAND AVE 2F
RIVER GROVE, IL                                      P‐0050572 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                                P‐0050573 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KOHN, PETER R
PETER R KOHN
22 ARDMORE RD
KENSINGTON, CA 94707‐1309                            P‐0050574 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARDAS, CONSTANTINA
3442 PARKVIEW AVENUE
PITTSBURGH, PA 15213                                 P‐0050575 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GULEKE II, JAMES O
5 RANDOLPH PLACE
AUSTIN, TX 78746                                     P‐0050576 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3215 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1381 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MIYAMOTO, MICHELLE
213 N ROWAN AVE
LOS ANGELES                                           P‐0050577 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, MICHAEL J
2621 BRADSHAW TERRACE
SILVER SPRING, MD 20905‐6512                          P‐0050578 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUEVAS, ARNEL A
20711 BERENDO AVE
TORRANCE, CA 90502                                    P‐0050579 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACIE‐BYRD, LARRINE L
1814 DUQUESNE AVENUE
MCKEESPORT, PA 15132                                  P‐0050580 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASTOGI, SHAILENDRA K
1608 PETAL WAY
SAN JOSE, CA 95129                                    P‐0050581 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050582 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAJARDO, GEOVANA
16426 GELDING WAY
MORENO VALLEY, CA 92555                               P‐0050583 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0050584 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANK OF AMERICA
MISSERI‐SPARKS, DANA A
4317 WEST ANDERSON RD
SOUTH EUCLID, OH 44121                                P‐0050585 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, PATRIC
96 PERHAM STREET
WEST ROXBURY, MA 02132                                P‐0050586 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, ROBERT
2732 THOMPSON AVE
DES MOINES, IA 50317                                  P‐0050587 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIO, JOSE L
13285 CHOCTAW LANE
VICTORVILLE, CA 92395                                 P‐0050588 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIPHANT, CLAUDIA A
3542 KINDLING DR
AUGUSTA, GA 30906                                     P‐0050589 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, ANTONIO G
6302 N 37TH AVE
PHOENIX, AZ 85019                                     P‐0050590 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERVIN, LAVERN
1541 CO RD 39
NEWBERN, AL                                           P‐0050591 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLIFTON, DAVID L
1185 PETREA RD
LEXINGTON, NC 27295                                   P‐0050592 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANG, SOPHIE S
1110 ANDERSON AVENUE
APT #1
FORT LEE, NJ 07024                                    P‐0050593 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3216 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1382 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VAN SCHEPEN, KRISTIN J
707 MONROE STREET APT 202
HOBOKEN, NJ 07030                                     P‐0050594 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                   P‐0050595 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTCHYNOK, EUGENE M
3149 E LOVEJOT RD
PERRY, MI 48872                                       P‐0050596 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURST CONSTRUCTION, INC.
DURST, DAVID
3333 MARKET STREET
HANNIBAL, MO 63401                                    P‐0050597 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAUGHTREY, SALLY
1801 TEMPLETON COURT
VIRGINIA BEACH, VA 23454                              P‐0050598 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORCHE, MAIA A
31991 PARTRIDGE LANE, APT. 23
FARMINGTON HILLS, MI 48334                            P‐0050599 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MARK B
303 LOTUS ST
LAKE JACKSON, TX 77566                                P‐0050600 12/27/2017     TK Holdings Inc., et al.                      $645.00                                                                                       $645.00
FORD, NAOMA M
2336 ELITE TERRACE
COLORADO SPRINGS, CO 80920                            P‐0050601 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOVER, TYRA M
3195 CROSSING HILL WAY
COLUMBUS, OH 43219                                    P‐0050602 12/27/2017     TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
CAISON, GREG
3500 PRESTWICK DRIVE
FAYETTEVILLE, NC 28303                                P‐0050603 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KENNETH D
17830 BALDWIN FARMS PLACE
APT#715
ROBERTSDALE, AL 36567                                 P‐0050604 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELLAR, JAMES G
425 DARTER STREET NW
LAKE PLACID, FL 33852                                 P‐0050605 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0050606 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SVIII, INC. D/B/A VOLK
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050607 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, MARY E
205 W. 16TH ST.
SAN JUAN, TX 78589                                    P‐0050608 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBINSTEIN, CARLOS
816 ERIE ST.
OAKLAND, CA 94610                                     P‐0050609 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, FREDRIC D
308E SOMMER OAK DR.
ENTERPRISE, AL 36330                                  P‐0050610 12/27/2017     TK Holdings Inc., et al.                    $38,000.00                                                                                   $38,000.00



                                                                                            Page 3217 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1383 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MCKEE, DEBRA J
7C HARTWELL VILLAS
ANDERSON, SC 29626                                    P‐0050611 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, HEIDI A
505 STEELE DR.
BENTONVILLE, AR 72712                                 P‐0050612 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOKOR, SIERRA Y
145 COMMONWEALTH DRIVE
BOLINGBROOK, IL 60440                                 P‐0050613 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABDALLAH, DAN M
P.O. BOX 1122
STOCKTON, CA 95201                                    P‐0050614 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, JEAN K
296 APACHE PLUME STREET
BRIGHTON, CO 80601                                    P‐0050615 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, EDWARD
12108 TIMBER ARCH LANE
MANOR, TX 78653                                       P‐0050616 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAFEZ, NOREEN
34 WOODLEIGH RD.
WATERTOWN, MA 02471                                   P‐0050617 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPHIER, DIANE M
4608 STEAMBOAT CIRCLE
RAPID CITY, SD 57702                                  P‐0050618 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELFER, MORRIS D
282 OAKWOOD DRIVE
PARAMUS, NJ 07652                                     P‐0050619 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYREE, LORI L
513 HEMINGWAY DR.
COLUMBIA, TN 38401                                    P‐0050620 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYLES, BARRY S
13242 PATH VALLEY RD
WILLOW HILL, PA 17271                                 P‐0050621 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWE, JAMES B
171 HIGHLAND PARK DRIVE
BIRMINGHAM, AL 35242                                  P‐0050622 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLICH‐RIDGEWAY, LAURIE L
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                               P‐0050623 12/27/2017     TK Holdings Inc., et al.                     $5,135.00                                                                                    $5,135.00
TOOKER, MATTHEW W
2469 NATIVE DANCER WAY
SEVIERVILLE, TN 37876                                 P‐0050624 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                   P‐0050625 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORSON, AMANDA J
2317 LITTLE ELM TRAIL
CEDAR PARK, TX 78613                                  P‐0050626 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0050627 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CHU, ERIK
7450 SW 14TH ST
PLANTATION                                            P‐0050628 12/27/2017     TK Holdings Inc., et al.                     $7,705.46                                                                                    $7,705.46

                                                                                            Page 3218 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1384 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                                P‐0050629 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KATHLEEN A
NO ADDRESS PROVIDED
                                                      P‐0050630 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINDUKHOVA, POLINA G
2154 SKYLARK COURT APT 3
UNION CITY, CA 94587                                  P‐0050631 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LITTLE, TIERRA A
158 PAPER MILL RD
APARTMENT 6207
LAWRENCEVILLE, GA 30046                               P‐0050632 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRVING, LAUREEN A
4841 ALPINE DRIVE SW
LILBURN, GA 30047                                     P‐0050633 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMERNOFF, SUSAN L
240 SOUTH MADISON ST
DENVER, CO 80209                                      P‐0050634 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, CHRISTINE E
209 POTOMAC LANE
WINTHROP HARBOR, IL 60096                             P‐0050635 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAILEY SR, CHRISTOPHER A
3101 HIGHWAY 38N
BENNETTSVILLE, SC 29512                               P‐0050636 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLEY, MATTHEW G
3001 BIG OAKS DRIVE
GARLAND, TX 75044                                     P‐0050637 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NJ‐DM‐, INC D/B/A MERCEDEZ
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050638 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SKII, INC. D/B/A KIA
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050639 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA HUND L.L.C. D/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050640 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER‐DM, INC. D/B/A FOLSOM
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050641 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANK OF AMERICA
MISSERI‐SPARKS, DANA A
4317 WEST ANDERSON RD.
SOUTH EUCLID, OH 44121                                P‐0050642 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, YU TING
1561 PENSACOLA ST APT 406
HONOLULU, HI 96822                                    P‐0050643 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILA, VANESSA L
PO BOX 31865
PHOENIX, AZ 85046                                     P‐0050644 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3219 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1385 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KELLEHER, JR, WILLIAM E
C/O COHEN & GRIGSBY, P.C.
625 LIBERTY AVENUE
PITTSBURGH, PA 15222‐3152                             P‐0050645 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWE, ROBERT L
4581 PARKRIDGE ROAD
SACRAMENTO, CA 95822                                  P‐0050646 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTILLANES, JANAE D
948 LAKE PARK AVE
GALT, CA 95632                                        P‐0050647 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULLOCK, JACK W
JACK BULLOCK
PO BOX 293
LAKEHEAD, CA 96051                                    P‐0050648 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORLEY, ROBIN M
P.O. BOX 50
OAKDALE, CA 95361                                     P‐0050649 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASS, SHIRLEY A
22 WEST 126 BUTTERFIELD RD.
GLEN ELLYN, IL 60137                                  P‐0050650 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, TERRENCE
NO ADDRESS PROVIDED
                                                      P‐0050651 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                  P‐0050652 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HILL, LORETTA B
5165 VICKIE DR
MEMPHIS, TN 38109                                     P‐0050653 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALEY, GREGORY J
14501 NADINE DR
ROCKVILLE, MD 20853                                   P‐0050654 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
5UPERICLEE STORE EBAY/AMAZON
NEWTON, ERIC L
4932 ASHLOCK DR,
THE COLONY, TX 75056                                  P‐0050655 12/27/2017     TK Holdings Inc., et al.                    $33,711.07                                                                                   $33,711.07
THOMAS, STEVEN M
3873 S BANANA RIVER BLVD
APT 102
COCOA BEACH, FL 32931‐4149                            P‐0050656 12/27/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
ZEPHIER, DIANE M
4608 STEAMBOAT CIRCLE
RAPID CITY, SD 57702                                  P‐0050657 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRIOS, JESSICA
460 JUDGE SHARPE ROAD
GRAHAM, NC 27253                                      P‐0050658 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZVOLANEK, BUDIMIR
1340 ANDALUCIA WAY
NAPLES, FL 34105                                      P‐0050659 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMBERLAND COUNTY SCHOOL SYST
CARVER, FANNIE J
FANNIE
PARKTON, NC                                           P‐0050660 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3220 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1386 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HELFER, MORRIS D
282 OAKWOOD DRIVE
PARAMUS, NJ 07652‐3315                                P‐0050661 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASAN, ISHMAIL K
3538 MOSLEY RD
ELLENWOOD
, GA 30294                                            P‐0050662 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLAND JONES, RUBY M
2114 PEPPERIDGE DR
AUGUSTA, GA 30906                                     P‐0050663 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALLBAUER, COREY R
300 SOUTH NEW PROSPECT RD
APT 13F
JACKSON, NJ 08527                                     P‐0050664 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNGREN, MARGARET E
328 FOREST ST., APT. A
OAKLAND, CA 94618                                     P‐0050665 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSIDORO, GERMAN E
2000 POMAR WAY
WALNUT CREEK, CA 94598                                P‐0050666 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDGEWAY, KEVIN L
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                               P‐0050667 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENEAU, VANESSA
NO ADDRESS PROVIDED
                                                      P‐0050668 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                   P‐0050669 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, GEARY E
780POINSETTA DR
SATELLITE BEACH, FL 32937                             P‐0050670 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMIEUX, DAVID R
34271 N OLD WALNUT CIRCLE
GURNEE, IL 60031                                      P‐0050671 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI MS‐SK, INC. D/B/A PAT
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050672 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX, INC. D/B/A DAVID TAYL
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0050673 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACREE, MARY P
4192 CHURCHWELL RD.
JACKSONVILLE, FL 32210                                P‐0050674 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MARK B
303 LOTUS ST
LAKE JACKSON, TX 77566                                P‐0050675 12/27/2017     TK Holdings Inc., et al.                      $509.00                                                                                       $509.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                       P‐0050676 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACHECO, VICTOR R
209 CALLE RAFAEL HERNANDEZ
LAS MARGARITAS
PONCE, PR 00728                                       P‐0050677 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
                                                                                            Page 3221 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1387 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SELBY, LOREN B
536 N ALCAZAR AVE
ARLINGTON, WA 98223                                   P‐0050678 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INZHIROVA, VERA V
NO ADDRESS PROVIDED
                                                      P‐0050679 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, KATHY A
NO ADDRESS PROVIDED
                                                      P‐0050680 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRUDEN, PATRICK D
325 NORTH BRUNSWOCK
WICHITA, KS 67212                                     P‐0050681 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRANCE, BARRY A
BARRY ALLEN LOWRANCE
P.O. BOX 9238
AMARILLO, TX 79105‐9238                               P‐0050682 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, JOSEPH R
5025 WILLOW LN
DALLAS, TX 75244                                      P‐0050683 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, WILLIE B
1320 ESSEX DRIVE
DESOTO, TX 75115                                      P‐0050684 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLK, LINDA W
4401 MONNIG LANE
FORT WORTH, TX 76244                                  P‐0050685 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAICES, HECTOR F
117 HANOVER ST
HAMMOND, IN 46327                                     P‐0050686 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, STEVEN C
14 MERLIN DRIVE
WASHINGTON, NJ 07882                                  P‐0050687 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAUST, JULIE A
3780 MIGUELS LANE
LAS VEGAS, NV 89120                                   P‐0050688 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTANO, MARLENY D
4810 PREWITT RANCH RD.
KILLEEN, TX 76549                                     P‐0050689 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PAULINE A
150‐45 VILLAGE RD APT#52D
JAMAICA, NY 11432                                     P‐0050690 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIGLIO, MARIA M
990 N ELEANOR ST
POMONA, CA 91767                                      P‐0050691 12/27/2017     TK Holdings Inc., et al.                      $140.00                                                                                       $140.00
WATKINS, LACI R
PO BOX 48
HARRAH, OK 73045                                      P‐0050692 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALDANA, RODOLFO
1819 RYON
HOUSTON, TX 77009                                     P‐0050693 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALOTA, AMANDA L
1700 10TH AVE
TOMS RIVER, NJ 08757                                  P‐0050694 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, JEFFREY S
4609 WENTZ ROAD
MANCHESTER, MD 21102                                  P‐0050695 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3222 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1388 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BOTTS, SARAH E
609 BROOKEMEDE DRIVE
MOUNT STERLING, KY 40353                             P‐0050696 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, LORAINE S
300 NORTH FOCH STREET APT.3
TRUTH OR CONSEQUENCES
TRUTH OR CONSEQE, NM 87901                           P‐0050697 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUPRYS, ROBERT G
PO BOX 117
OAKLAND, NJ 07436                                    P‐0050698 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS‐WILLIAMS, RENEE Y
1450 PRIMROSE PLACE
BELCAMP, MD 21017                                    P‐0050699 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MONTIERTH, MICHELLE R
3525 SILVERADO DR.
CARSON CITY, NV 89705                                P‐0050700 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NANCY E
3473 PRYOR RD
COLDWATER, MS 38618                                  P‐0050701 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, MONICA V
1470 N. OCCIDENTAL BLVD.
LOS ANGELES, CA 90026                                P‐0050702 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIAN, THERESA H
234 BLAKENEY ROAD
CATONSVILLE, MD 21228                                P‐0050703 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MARK B
303 LOTUS ST
LAKE JACKSON, TX 77566                               P‐0050704 12/27/2017     TK Holdings Inc., et al.                      $475.00                                                                                       $475.00
RANKIN, PAUL R
P.O. BOX 311
PICKWICK DAM, TN 38365                               P‐0050705 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUDREAUX, REA S
3033 GREAT OAKS CIRCLE
TYLER, TX 75703                                      P‐0050706 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADIGAN, JAMES M
13292 KIBBINGS ROAD
SAN DIEGO, CA 92130                                  P‐0050707 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREGORY, DALAND B
152 OAK HILL DRIVE
MARYVILLE, IL 62062                                  P‐0050708 12/27/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
WILLIAMS, LESSIE A
P.O. BOX 4
MAPLETON, KS 66754                                   P‐0050709 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORLEY, ROBIN M
P.O. BOX 50
OAKDALE, CA 95361                                    P‐0050710 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                  P‐0050711 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUMAR, ASHOK
603 ELLINGHAM DR
KATY, TX 77450                                       P‐0050712 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLEA, ANDREA N
10306 LATTA CREEK DR
KATY, TX 77494                                       P‐0050713 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3223 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1389 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MONSON, TERESA A
21301 360TH ST.
FOREST CITY, IA 50436                                 P‐0050714 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANNOCK, DANIEL L
833 N PLANTATION DR.
VIRGINIA BEACH, VA 23454                              P‐0050715 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENAO, ALFONSINA M
3‐05 KENNETH AVE
FAIR LAWN, NJ 07410                                   P‐0050716 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUYNH, KIM CHI T
9812 CAMINITO BOLSA
SAN DIEGO, CA 92129                                   P‐0050717 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, CATHY S
125 WALNUT AVE
ST CLAIRSVILLE, OH 43950                              P‐0050718 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                                P‐0050719 12/27/2017     TK Holdings Inc., et al.                     $1,342.00                                                                                    $1,342.00
SO, FRANCIS M
5621 MAIN STREET
OAKLEY, CA 94561                                      P‐0050720 12/27/2017     TK Holdings Inc., et al.                      $781.54                                                                                       $781.54
RIDGEWAY, KAYLA R
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                               P‐0050721 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, RICHARD L
6776 HONEYCUTT LN
GLOUCESTER, VA 23061                                  P‐0050722 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REVAY, KAREN E
P. O. BOX 577
SAN JACINTO, CA 92581                                 P‐0050723 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, SHAUN T
17478 N.E. FREDDIE LANE
CHOCTAW, OK 73020                                     P‐0050724 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STATON, BEULAH M
4063 AGUA VISTA
OAKLAND, CA 94601                                     P‐0050725 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPIA, HERLINDA N
62 W. 2ND STREET
HEBER, CA 92249                                       P‐0050726 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYNAL, ROBERT S
5848 S. NORDICA
CHICAGO                                               P‐0050727 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, WILLIAM C
1328 ESPLANADE AVENUE
APT A
NEW ORLEANS, LA 70116                                 P‐0050728 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKINGER, COLLEEN S
P.O BOX 83735
FAIRBANKS, AK 99708                                   P‐0050729 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COYNE, ERIC J
113 MACKAY AVE
SYRACUSE, NY                                          P‐0050730 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, JOYCE
245 S.W. 7TH AVE
SOUTH BAY, FL 33493                                   P‐0050731 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3224 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1390 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ROBLES, EMMA V
1323 CONISTON CT.
SAN JOSE, CA 95118‐3014                               P‐0050732 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                                P‐0050733 12/27/2017     TK Holdings Inc., et al.                    $19,432.00                                                                                   $19,432.00
PATTERSON, REGINA A
149 FORSYTHE ST.
NORFOLK, VA 23505                                     P‐0050734 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, IRIT R
9677 POWELL RIVER DR.
LAS VEGAS, NV 89148                                   P‐0050735 12/27/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
DURGIN, AMY J
21B RANGERS DRIVE
HUDSON, NH 03051                                      P‐0050736 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVIN, AUDREY J
3901 SW RICHSMITH ROAD
APT 207
BENTONVILLE, AR 72712                                 P‐0050737 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOZIER, ALONZA E
1435 EAST 219TH STREET
EUCLID, OH 44117                                      P‐0050738 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUL, JANE
320 DE MUN AVENUE
SAINT LOUIS, MO 63105                                 P‐0050739 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, GEARY E
780POINSETTA DR
SATELLITE BEACH, FL 32937                             P‐0050740 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORTON, STEPHANIE M
1584 MUNGO RD
LANCASTER, SC 29720                                   P‐0050741 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROUGHTON, DUSTIN
1563 PINEVIEW TERRACE SW
ATLANTA, GA 30311                                     P‐0050742 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTOSON, PAUL R
2365 LIVORNO WAY
LAND O LAKES, FL 34639                                P‐0050743 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELLAR, WANDA Y
425 DARTER STREET NW
LAKE PLACID, FL 338522                                P‐0050744 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MARTA L
3400 S. W. BELLE AVE.
TOPEKA, KS 66614                                      P‐0050745 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                                P‐0050746 12/27/2017     TK Holdings Inc., et al.                      $478.00                                                                                       $478.00
LEFKOWITZ, RICHARD L
94 AVON CIRCLE
APT D
RYE BROOK, NY 10573                                   P‐0050747 12/27/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
CANIFF, AMANDA M
3830 SE 18TH AVE
GAINESVILLE, FL 32641‐9193                            P‐0050748 12/27/2017     TK Holdings Inc., et al.                     $4,218.79                                                                                    $4,218.79
WELLS, CAROLYN W
14935 COUNTY ROAD 29
JEMISON, AL 35085                                     P‐0050749 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3225 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1391 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHARDA, PAWANKUMAR
1250 GLENWOOD CANYON LN
HOUSTON, TX 77077                                     P‐0050750 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, WILLIAM M
2220 HIGH ST
APT 714
CUYAHOGA FALLS, OH 44221                              P‐0050751 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, KEISHA
591 TORONTO CIRCLE
HAMPTON, GA 30228                                     P‐0050752 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NEWNAN NIS, LLC
HILL, WARD HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                       P‐0050753 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORIAN, SHARON P
3510 PRESTON AVENUE
DURHAM, NC 27705                                      P‐0050754 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERVILLE, GLENN E
14 BRUNSWICK LANE
WILLINGBORO, NJ 08046                                 P‐0050755 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS JR, KENNETH A
53 W JACKSON BLVD, SUITE 1115
CHICAGO, IL 60604                                     P‐0050756 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENTWORTH, GEOFFREY M
1758 F ST
SPARKS, NV 89431                                      P‐0050757 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANVLYMEN, LAUREN
3135 ELLIOTT ST.
SAN DIEGO, CA 92106                                   P‐0050758 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, ANGELA M
1626 N APACHE
AMARILLO, TX 79107                                    P‐0050759 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDERMAN, MARCIA G
4907 TURTLE CREEK TRAIL
OLDSMAR, FL 34677                                     P‐0050760 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                                P‐0050761 12/27/2017     TK Holdings Inc., et al.                     $3,675.00                                                                                    $3,675.00
HAYDEN, THOMAS
2810 LAKE HOWELL LANE
WINTER PARK, FL 32792                                 P‐0050762 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENAULT, MYRA D
209 KINDEL BROOKE CIRCLE
MOUNT STERLING, KY 40353                              P‐0050763 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASINGER, DONNA
3803 HIGHLAND AVE
KANSAS CITY                                           P‐0050764 12/27/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
KELLEHER, JR, WILLIAM E
C/O COHEN & GRIGSBY, P.C.
625 LIBERTY AVENUE
PITTSBURGH, PA 15222‐3152                             P‐0050765 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, TERRENCE
NO ADDRESS PROVIDED
                                                      P‐0050766 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3226 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1392 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MOUL, JANE
320 DE MUN AVENUE
SAINT LOUIS, MO 63105                                 P‐0050767 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST. ROSE, DESMOND
18 TAMPA STREET
WEST HAVEN, CT 06516                                  P‐0050768 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO PALUMBO, TONI
12705 KINGSMILL WAY
FORT MYERS, FL 33913                                  P‐0050769 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROOK, DOUGLAS K
1698 ILER ST. S.
SALEM, OR 97302                                       P‐0050770 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKICKI, ROBERT C
379 WEST BRUCETON RD
PITTSBURGH, PA 15236                                  P‐0050771 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMERS, JOHN I
3 DOWLIN FORGE LN
DOWNINGTOWN, PA 19335                                 P‐0050772 12/27/2017     TK Holdings Inc., et al.                    $45,000.00                                                                                   $45,000.00
SPEARS, DANIELLE C
2557 LAKE SHORE DR
LYNWOOD, IL 60411                                     P‐0050773 12/27/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
WEAVER, JEFFREY S
215 VIEW ST
TOMAH, WI 54660                                       P‐0050774 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUMNEY, CYNTHIA C
112 CYPRESS PT
LIZELLA, GA 31052                                     P‐0050775 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAPHART, JANICE D
108 RUSTIC CROSSING
LEXINGTON, SC 29073‐7257                              P‐0050776 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOZIER, ALONZA E
1435 EAST 219TH STREET
EUCLID, OH 44117                                      P‐0050777 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                                P‐0050778 12/27/2017     TK Holdings Inc., et al.                      $876.00                                                                                       $876.00
KANEHIRA, ERIN M
123 KAIOLOHIA WAY
HONOLULU, HI 96825                                    P‐0050779 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, DENNIS K
P. O. BOX 577
SAN JACINTO, CA 92581                                 P‐0050780 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, HILDA R
527 RIVERHILL LP
LAREDO, TX 78046                                      P‐0050781 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HINTON, JANALYN S
619 E 70TH ST
KANSAS CITY, MO 64131                                 P‐0050782 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR, DANA L
1836 CROSS POINT WAY
ST. AUGUSTINE, FL 32092                               P‐0050783 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS JR, KENNETH A
53 W JACKSON BLVD, SUITE 1115
CHICAGO, IL 60604                                     P‐0050784 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3227 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1393 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RENDALL, JAYNE J
200 HOLDRIDGE AVENUE
WINTHROP HARBOR, IL 60096                             P‐0050785 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, GAIL L
635 DINA DRIVE
D'IBERVILLE, MS 39540                                 P‐0050786 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWE, ROBERT L
4581 PARKRIDGE ROAD
SACRAMENTO, CA 95822                                  P‐0050787 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                                P‐0050788 12/27/2017     TK Holdings Inc., et al.                     $2,645.00                                                                                    $2,645.00
ETHERIDGE, GRACE A
1530 E BAYONNE DRIVE
BIRMINGHAM, AL 35214                                  P‐0050789 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MARK B
303 LOTUS ST
LAKE JACKSON, TX 77566                                P‐0050790 12/27/2017     TK Holdings Inc., et al.                      $509.00                                                                                       $509.00
SEAMAN, CINDI L
11 PAYSON ST
ATTLEBORO, MA 02703                                   P‐0050791 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIERSMA, JANET A
7825 WEST 110TH STREET
BLOOMINGTON, MN 55438                                 P‐0050792 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUDREAUX, REA S
3033 GREAT OAKS CIRCLE
TYLER, TX 75703                                       P‐0050793 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROXFORD, CYNTHIA
411 ABBE ROAD
SOUTH WINDSOR, CT 06074                               P‐0050794 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, THOMAS J
41 HARDING DR
BERKELEY HEIGHTS, NJ 07922                            P‐0050795 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTAGENA, JAIRO C
146‐38 15 TH AVENUE
WHITESTONE, NY 11357                                  P‐0050796 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, KATHRYN M
19 HALIDAY CT.
HANOVER TWP., PA 18706                                P‐0050797 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, REGGIE D
604 ORIOLE PLACE
HOCKESSIN, DE 19707                                   P‐0050798 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAHIN, MICHAEL
20160 MAJESTIC DR
APPLE VALLEY, CA 92308                                P‐0050799 12/27/2017     TK Holdings Inc., et al.                     $9,200.00                                                                                    $9,200.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                                P‐0050800 12/27/2017     TK Holdings Inc., et al.                     $1,956.00                                                                                    $1,956.00
THE RECON STORE
NOAH MELAMED
1254 MANHEIM PIKE
LANCASTER, PA 17601                                   P‐0050801 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUMNEY, CYNTHIA C
112 CYPRESS PT
LIZELLA, GA 31052                                     P‐0050802 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3228 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1394 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BABER, ALICE
ALICE BABER
6507 HITCHCOCK WAY
SACRAMENTO, CA 95823                                P‐0050803 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS‐WILLIAMS, RENEE Y
1450 PRIMROSE PLACE
BELCAMP, MD 21017                                   P‐0050804 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BALL, DESIREE W
905 PATRICK AVE
POMONA, CA 91767                                    P‐0050805 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWN CENTER INVESTMENTS, INC.
HILL, WARD HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                     P‐0050806 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMM, CATHERINE
13320 IVAKOTA FARM RD
CLIFTON, VA                                         P‐0050807 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLION, GEORGE A
5801 LINGLESTOWN ROAD
HARRISBURG, PA 17112                                P‐0050808 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILON, OYIN
455 NEPTUNE GARDENS AVENUE #C
ALAMEDA, CA 94501                                   P‐0050809 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, KAREN M
6N391 ROSELLE RD
ROSELLE, IL 60172                                   P‐0050810 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OOMS, RICHARD
3715 COCONINO COURT
SAN DIEGO, CA 92117                                 P‐0050811 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, JOSEPHJ J
45 ADAMS ST
WESTBOROUGH, MA 01581‐3610                          P‐0050812 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, HILDA R
527 RIVERHILL LP.
LAREDO, TX 78046                                    P‐0050813 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MCCULLOUGH, THOMAS J
308 CEDARDALE AVE
VILLAS, NJ 08251                                    P‐0050814 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURANTE, STEVEN P
11000 SPRING HOUSE CT
POTOMAC, MD 20854                                   P‐0050815 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIVELY, GARY R
PO BOX 53
GLEN ROSE, TX 76043                                 P‐0050816 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VER DUGHT, PATRICIA L
27412 COUNTY ROAD 418
KAHOKA, MO 63445                                    P‐0050817 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEAKER, AMANDA E
3696 MCCLELLAN DRIVE
NORTH HIGHLANDS, CA 95660                           P‐0050818 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                              P‐0050819 12/27/2017     TK Holdings Inc., et al.                     $4,230.00                                                                                    $4,230.00
COLUMNA, ANNE M
3757MARIE COOK DRIVE
MONTGOMERY, AL 36109                                P‐0050820 12/27/2017     TK Holdings Inc., et al.                    $31,400.00                                                                                   $31,400.00
                                                                                          Page 3229 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1395 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CHARLO, BREANN
18640 SW MT HOME RD
SHERWOOD, OR 97140                                   P‐0050821 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESSEX, ROY E
2002 TRAFALGAR DRIVE
FT. WASHINGTON, MD 20744                             P‐0050822 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, II, JOHN E
4226 SUNNY MEADOWS ROAD
BARTLETT, TN 38135                                   P‐0050823 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, RACHEL A
612 E 64TH TERRACE
KANSAS CITY, MO 64131                                P‐0050824 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOBEILLE‐DIEM, BETTE J
954 ARBORDALE
ANN ARBOR, MI 48103                                  P‐0050825 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESPOINTES, VIRGINIE H
2801 NEW MEXICO AVE. NW
APT#315
WASHINGTON, DC 20007                                 P‐0050826 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBER, MYROSLAWA
PO BOX 22
1912 GUPTIL ROAD
WATERBURY CENTER, NY 05677                           P‐0050827 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIANG, BEN
3 EILEEN CIRCLE
JAMAICA PLAIN, MA 02130                              P‐0050828 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAW, RANDALL J
1201 3RD AVE NE APT A110
ABERDEEN, SD 57401                                   P‐0050829 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOLHUYSEN, MELINDA D
12006 WOODSIDE DR
RIVERVIEW, FL 33579                                  P‐0050830 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVR, JEFFREY S
215 VIEW ST
TOMAH, WI 54660                                      P‐0050831 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CERRITOS, SAMUEL
141 LEES AVENUE
TEANECK, NJ 07666                                    P‐0050832 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PAULINE A
150‐45 VILLAGE RD APT#52D
JAMAICA, NY 11432                                    P‐0050833 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARDA, PAWANKUMAR
1250 GLENWOOD CANYON LN
HOUSTON, TX 77077                                    P‐0050834 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARS, DANIELLE C
2557 LAKE SHORE DR
LYNWOOD, IL 60411                                    P‐0050835 12/27/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
RIPPIE, MARK V
79 COUNTS CT
MARLTON, NJ 08053                                    P‐0050836 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MARTA L
3400 S.W. BELLE AVE.
TOPEKA, KS 66614                                     P‐0050837 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3230 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1396 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
CROWN MECHANICAL, LLC
BURLING, RHONDA L
1670 S. ROBERT ST. SUITE 132
W. ST. PAUL, MN 55118                                  P‐0050838 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYERS, MICHELE R
1508 HAYWORTH RD
PORT CHARLOTTE, FL 33952                               P‐0050839 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBIOL, RICHARD C
23 S MAIN ST
SUITE 30
FREEPORT, NY 11520                                     P‐0050840 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBIA, JASON C
2001 E. 21ST STREET, UNIT 229
SIGNAL HILL, CA 90755                                  P‐0050841 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTAGENA, JAIRO C
146‐38 15TH AVENUE
WHITESTONE, NY 11357                                   P‐0050842 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                                 P‐0050843 12/27/2017     TK Holdings Inc., et al.                     $1,632.00                                                                                    $1,632.00
CROOK, DOUGLAS K
1698 ILER ST S
SALEM, OR 97302                                        P‐0050844 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOKS, DIANA L
8849 BEACON HILL AVE
MOUNT DORA, FL 32757                                   P‐0050845 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, CLARA J
5016 VIA CUPERTINO
CAMARILLO, CA 93012                                    P‐0050846 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINHART, ROX ANNE
4126 OAKBROOKE TRAIL
EAGAN, MN 55122                                        P‐0050847 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, KARL W
4009 DEEPWOOD STREET
COLLEYVILLE, TX 76034                                  P‐0050848 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORIAN, SHARON P
3510 PRESTON AVENUE
DURHAM, NC 27705                                       P‐0050849 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, WENDELL
2600 SIR PERCIVAL LANE
LEWISVILLE, TX 75056                                   P‐0050850 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICHMAN, JONATHAN G
PO BOX 512
HANALEI, HI 96714                                      P‐0050851 12/27/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
PIKE JR, GORDON L
P.O.BOX 574
44 LADYSLIPPER DR
NEWMARKET, NH 03857                                    P‐0050852 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONE, CATHERINE P
1860 ANDREA CIRCLE
BEAVERCREEK, OH 45432                                  P‐0050853 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, JESSICA M
111 FERN CREEK
BEAUMONT, CA 92223                                     P‐0050854 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3231 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1397 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RICHARDSON, MARGARET M
158 TANGLEWOOD DR
WEXFORD, PA 15090                                     P‐0050855 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDGEWAY, ASHLEY L
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                               P‐0050856 12/27/2017     TK Holdings Inc., et al.                    $12,999.00                                                                                   $12,999.00
ROLES, CECILIA C
15609 WALDWICK DR
TOMBALL, TX 77377                                     P‐0050857 12/27/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
WOODLEY, ANGELA B
5686 OLD PINEYWOODS ROAD
JASPER, AL 35504                                      P‐0050858 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINTON, JANALYN S
619 E 70TH ST
KANSAS CITY, MO 64131                                 P‐0050859 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEEPAUL, NARENDRA
101‐30, 91 STREET
QUEENS, NY 11416                                      P‐0050860 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050861 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROSE, KENTON W
8930 SILKWOOD TRAIL
VERONA, WI 53593                                      P‐0050862 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FELLOWS, MIKE
500 KUDERNA ACRES
AUBURN, AL 36832                                      P‐0050863 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINEDA, ORLANDO
11836 ROSEGLEN ST
EL MONTE, CA 91732                                    P‐0050864 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDAK, THOMAS J
1413 OAK DRIVE
SHAVERTOWN, PA 18708                                  P‐0050865 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, JENNIE H
5016 VIA CUPERTINO
CAMARILLO, CA 93012                                   P‐0050866 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAVE, MARISOL
62 COTTONWOOD ROAD
NEWINGTON, CT 06111                                   P‐0050867 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN OF SOUTH ATLANTA, LLC
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                       P‐0050868 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                                P‐0050869 12/27/2017     TK Holdings Inc., et al.                     $2,645.00                                                                                    $2,645.00
GARVIN, BRANDYN J
3215 13TH AVE
CHATTANOOGA, TN 37407                                 P‐0050870 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNLOCK, DOUGLAS J
2503 BLACKMORE ST.
SAGINAW, MI 48602                                     P‐0050871 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINT, SANDAR K
3650 SAN REMO DRIVE
GRAND PRAIRIE, TX 75052                               P‐0050872 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3232 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1398 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BALDWIN, VICTORIA
4448 NORTH 38 STREET
MILWAUKEE, WI 53209                                   P‐0050873 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTISEK, LEANN R
P O BOX 115
WALLIS, TX 77485                                      P‐0050874 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THIRY, EDINA
5 SHEFFIELD LANE
LIMA, OH 45805                                        P‐0050875 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, DONALD G
4102 BERNARDO CT
CHINO, CA 91710                                       P‐0050876 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRENNAN, AMANDA J
229 SCIO VILLAGE CT, UNIT 101
ANN ARBOR, MI 48103                                   P‐0050877 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBY, JOHN S
4 OLD AMERICAN BLVD
PENDLETON, SC 29670                                   P‐0050878 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROBINSON, DORIS E
8024 QUILL POINT DRIVE
BOWIE, MD 20720                                       P‐0050879 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANOVIAK, FRANCIS J
244 ENGLISH OAK RD
SIMPSONVILLE, SC 29681                                P‐0050880 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENGAY, PARTICIA J
7 ERIN COURT
ROCKY RIVER, OH 44116                                 P‐0050881 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS‐LYLES, ESSIE
3605 ELMWOOD CIR.
NEWBERRY, SC 29108                                    P‐0050882 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, SHAUN
17478 N.E. FREDDIE LANE
CHOCTAW, OK 73020                                     P‐0050883 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050884 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, BARBARA
21 MAGNOLIA DRIVE
MARY ESTHER, FL 32569                                 P‐0050885 12/27/2017     TK Holdings Inc., et al.                    $55,000.00                                                                                   $55,000.00
LEAVEN, CHRISTINA R
409 TICONDEROGA ROAD
VIRGINIA BEACH, VA 23462                              P‐0050886 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHEA, MATTHEW C
350 HARDING DR.
MOUNT WASHINGTON, KY 40047                            P‐0050887 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
JONES HALL, LYNETTE F
1201 AMULET STREET
NATCHITOCHES, LA 71457‐3604                           P‐0050888 12/27/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SALTZSTEIN, ROBERT S
2510 N. BOSWORTH AVE.
CHICAGO, IL 60614                                     P‐0050889 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, JENNIE H
5016 VIA CUPERTINO
CAMARILLO, CA 93012                                   P‐0050890 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3233 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1399 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALSH, MICHELLE L
1372 WHITEWOOD DR
MENTONE, CA 92359                                    P‐0050891 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT JR, BENITO A
336 WEST LOGAN STREET
PHILADELPHIA, PA 19144                               P‐0050892 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHAM, GERALDINE M
2679 MOON CABIN DRIVE, SW
POWDER SPRINGS, GA 30127‐3790                        P‐0050893 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDINI, KIMBERLY L
PO BOX
NOVI, MI 48376                                       P‐0050894 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARBART, HADLEY J
3120 GUILFORD AVENUE
BALTIMORE, MD 21218                                  P‐0050895 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARNELL, DAN M
865 SWANSON ROAD
SYCAMORE, IL 60178                                   P‐0050896 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
DOZIER, ANITA M
1435 EAST 219TH STREET
EUCLID, OH 44117                                     P‐0050897 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ELISE Y
P.O. BOX 18526
4877 N. 67TH ST.
MILWAUKEE, WI 53218                                  P‐0050898 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, GUADALUPE
1049 SUGARBERRY TR.
OVIEDO, FL 32765                                     P‐0050899 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, DONALD
GERALD SZYMANSKI, ATNY AT LAW
P.O. BOX 2245
CHICAGO, IL 60690‐2245                               P‐0050900 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUCHARIK, DONNA M
511 VILLAGE WAY
ROYERSFORD, PA 19468                                 P‐0050901 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROSO, DENNIS R
10 WOODLAND DRIVE
HUDSON, NH 03051                                     P‐0050902 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050903 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IVEY, LINDA B
2 LAKE RIDGE
CLOVER, SC 29710                                     P‐0050904 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, NANCY M
4009 DEEPWOOD STREET
COLLEYVILLE, TX 76034                                P‐0050905 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIBOWITZ, SUSAN
100 ROBERTS RD
MEDFORD, MA 02155‐1424                               P‐0050906 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MARLIN G
P.O. BOX 460
TAPPAHANNOCK, VA 22560                               P‐0050907 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3234 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1400 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NEVIUS, LINDA A
2159 US HIGHWAY 80E
BROOKLET, GA 30415                                   P‐0050908 12/27/2017     TK Holdings Inc., et al.                    $23,590.00                                                                                   $23,590.00
WERY, FRANCISCA E
4235 NE 92ND ST
SEATTLE, WA 09115                                    P‐0050909 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THIRY, EDINA
5 SHEFFIELD LANE
LIMA, OH 45805                                       P‐0050910 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                               P‐0050911 12/27/2017     TK Holdings Inc., et al.                   $145,786.00                                                                                  $145,786.00
N/A
ROBERGE, MELISSA A
1023 MERRILL STREET
MANCHESTER, NH 03103                                 P‐0050912 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTH, UTA
3411 COLBERT AVE
LOS ANGELES, CA 90066                                P‐0050913 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIKULA, DOROTHY M
7004 BENNINGTON WOODS DRIVE
PITTSBURGH, PA 15237                                 P‐0050914 12/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
DOTY, MISTY A
2863 FRIARS HAVEN DR
DUBLIN, OH 43017                                     P‐0050915 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, GREGORY J
11616 EASY GOER SE
ALBUQUERQUE, NM 87123                                P‐0050916 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOVERN, JANIS
54 LAWRENCE ROAD
LAFAYETTE, NJ 07848                                  P‐0050917 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLICH‐RIDGEWAY, LAURIE L
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                              P‐0050918 12/27/2017     TK Holdings Inc., et al.                     $5,947.00                                                                                    $5,947.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050919 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAYLOCK, JUDITH M
24 HAVERTON CT
STREAMWOOD, IL 60107                                 P‐0050920 12/27/2017     TK Holdings Inc., et al.                      $607.07                                                                                       $607.07
BALDINI, JACOB D
31160 WILDWOOD APT 5110
WIXOM, MI 48393‐2628                                 P‐0050921 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHAGAN, ITA A
145 BLUE SPRUCE COURT
HIGHLANDS RANCH, CO 80126                            P‐0050922 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, DAVID H
2919 SE WOODWARD ST. APT. 5
PORTLAND, OR 97202                                   P‐0050923 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODBOUT, SYLVIE M
305 CHAPLIN WOODS DR
CHAPLIN, CT 06235                                    P‐0050924 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, NICOLE T
3875 N. BALLANTYNE LANE
EAGLE, ID                                            P‐0050925 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3235 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1401 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
MALLETTE, JAMES R
6309 QUEEN JANE ST
CORPUS CHRISTI, TX 78414                             P‐0050926 12/27/2017     TK Holdings Inc., et al.                         $20.00                                                                                        $20.00
SIMMONS, LINDSAY N
410 VZ COUNTY ROAD 3901
WILLS POINT, TX 75169                                P‐0050927 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETRELLI, LIZA R
1723 MIDLAND BEAVER RD
INDUSTRY, PA 15052                                   P‐0050928 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTIN, DEVON S
1008 N OLIVE ST
SANTA ANA, CA 92703                                  P‐0050929 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ACREE, CHARLES M
4192 CHURCHWELL RD.
JACKSONVILLE, FL 32210                               P‐0050930 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FAIGEN, GLENN C
1036 BRICE ROAD
ROCKVILLE, MD 20852                                  P‐0050931 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SIAN, VINA
3470 WILSHIRE BLVD SUIT 400
LOS ANGELES, CA 90010                                P‐0050932 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BETLEY, LISA J
10071 FIELD COURT
MANASSAS, VA 20110                                   P‐0050933 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
RIVERA, JOSEPH
1937 GREGORY DRIVE
TAMPA, FL 33613                                      P‐0050934 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JANUARY, SR (PR), JERALD
DONALD H. DAWSON, JR., ESQ.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                 P‐0050935 12/27/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
ALSTON, KARI
4675 FALCON CHASE DRIVE
CONCORD, NC 28027                                    P‐0050936 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRINZ, MARK
46720 MIDDLE RIDGE ROAD
AMHERST, OH 44001                                    P‐0050937 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLER, RICHARD A
7441 OAKCREST LANE
CLARKSVILLE, MD 21029‐1826                           P‐0050938 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COHEN, HAIM
9677 POWELL RIVER DR.L
LAS VEGAS, NV 89148                                  P‐0050939 12/27/2017     TK Holdings Inc., et al.                    $100,000.00                                                                                   $100,000.00
GRAHAM, GERALDINE M
2679 MOON CABIN DRIVE, SW
POWDER SPRINGS, GA 30127‐3790                        P‐0050940 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SCHANTZ, JANICE J
2215 SW 84TH AVENUE
PORTLAND, OR 97225                                   P‐0050941 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LIGHTFOOT, KAYLOR
14426 LORNE DR.
HOUSTON, TX 77049                                    P‐0050942 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CHAVEZ, MARIELA
50 COLUMBUS AVE
707
TUCKAHOE, NY 10707                                   P‐0050943 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                           Page 3236 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1402 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
MIKE SMITH AUTOMOTIVE‐H, INC.
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0050944 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SOUTH ATLANTA INVESTMENTS INC
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                     P‐0050945 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WADDELL, JIMONE
P. O. BOX 273
HOPKINSVILLE, KY 42241                              P‐0050946 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEDFORD, DAVID C
THE FLOYD FIRM
4255 BRYANT IRVIN ROAD SUITE
FORT WORTH, TX 76109                                P‐0050947 12/27/2017     TK Holdings Inc., et al.                  $20,000,000.00                                                                               $20,000,000.00
SCHNIEDERS, MARK E
32553 W. 107TH ST.
DESOTO, KS 66018                                    P‐0050948 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                   P‐0050949 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GUTTORMSSON, CHRISTOPHER J
10113 MEADE CT.
WESTMINSTER, CO 80031                               P‐0050950 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WILLIAMS, PAULINE A
150‐45 VILLAGE RD APT# 52D
JAMAICA, NY 11432                                   P‐0050951 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
RANSAW, LEE A
825 ABERCORN DRIVE, SW
ATLANTA, GA 30331                                   P‐0050952 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GREENSPAN, SUSAN
2597 KEVIN RD
SEAFORD, NY 11783                                   P‐0050953 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PELTIER, MARLIESE
5430 PINE VIEW DR
YPSILANTI, MI 48197                                 P‐0050954 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LONG, RICHARD E
3225 201ST PLACE SE
BOTHELL, WA 98012                                   P‐0050955 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARPE, DENNIS
PO BOX 803
LITTLETON, NH 03561‐0803                            P‐0050956 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CROSS, KENNETH H
500 RUBY FOREST PKWY
SUWANEE, GA 30024                                   P‐0050957 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOODS, CAIRA
1255 NEW HAMPSHIRE AVE NW 518
WASHINGTON, DC 20036                                P‐0050958 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STRINGFIELD, KARISSIA M
5832 N. MARSH BANK LN.
APT. 102
CLARKSTON, MI 48346                                 P‐0050959 12/27/2017     TK Holdings Inc., et al.                     $20,000.00                                                                                    $20,000.00
RICHARDSON, CURTIS
1952 STILLWATER DRIVE
SAINT LOUIS, MO 63114                               P‐0050960 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                          Page 3237 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1403 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HONE, CATHERINE P
NO ADDRESS PROVIDED
                                                     P‐0050961 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHADRACH, KAREN G
6330 ASTER DR
INDEPENDENCE, OH 44131                               P‐0050962 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWERS‐HINDS, LYNETT A
5971 PRESTON VALLEY DR
DALLAS, TX 75240                                     P‐0050963 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VORDERKUNZ, ROBIN D
205 W. MOONLIGHT DR.
ROBINSON, TX 76706                                   P‐0050964 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0050965 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, BRIAN L
3190 VILLAGE PARK DRIVE
MELBOURNE, FL 32934                                  P‐0050966 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANOVIAK, FRANCIS J
244 ENGLISH OAK RD.
SIMPSONVILLE, SC 29681                               P‐0050967 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRELSON, DAVID V
590 SHADY BROOK LN
CROPWELL, AL 35054                                   P‐0050968 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGHSMITH, DEBORAH
6238 N. MILLBROOK AVE.
FRESNO, CA 93710                                     P‐0050969 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, DENITA
49 COLLEGE DR
APT 6
ORANGE PARK, FL 32065                                P‐0050970 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASMAN, LONNIE H
7 PARK PL
CHESTER, NY 10918                                    P‐0050971 12/27/2017     TK Holdings Inc., et al.                     $3,253.00                                                                                    $3,253.00
FLORES, VANESSA S
300 HIGH RISE DR. STE. 300
LOUISVILLE, KY 40213                                 P‐0050972 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRADE, LUISA
37 CROSS STREET
APT 2
BROCKTON, MA 02301                                   P‐0050973 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARTH ELEMENT DESIGNS
SELLINGER, JACK K
7227 BLACKTON DRIVE
LA MESA, CA 91941                                    P‐0050974 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐SB, INC. D/B/A BMW OF
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0050975 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, DENNIS E
P.O. BOX 136
BLOOMFIELD, NJ 07003‐0136                            P‐0050976 12/27/2017     TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
PRINCE, TIMOTHY W
34 GILBERT RD
MARBLE, NC 28905                                     P‐0050977 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3238 of 3671
                                                   Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1404 of 1836
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
KNIGHT, KRISTINA A
7406 HOGAN DR
YPSILANTI, MI 48197                                      P‐0050978 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELLAR, JAMES G
425 DARTER STREET NW
LAKE PLACID, FL 33852                                    P‐0050979 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELDON, WARREN
9408 N SORENSON CT
SPOKANE, WA 99208                                        P‐0050980 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANEGAS, YUSSETTE
2521 W 71 PL
HIALEAH, FL 33016                                        P‐0050981 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
WILLIAMS, LISA M
1905 DES MOINES AVE
PORTSMOUTH, VA 23704                                     P‐0050982 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMIEUX, CYNTHIA A
34271 N OLD WALNUT CIRCLE
GURNEE, IL 60031                                         P‐0050983 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, MARSHA M
PO BOX 1002
GONZALEZ, FL 32560                                       P‐0050984 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, BARBARA
21 MAGNOLIA DRIVE
MARY ESTHER, FL 32569                                    P‐0050985 12/27/2017     TK Holdings Inc., et al.                    $55,000.00                                                                                   $55,000.00
OLIVER, KATHLEEN A
9264 JAN DRA COURT
ORANGEVALE, CA 95662                                     P‐0050986 12/27/2017     TK Holdings Inc., et al.                      $420.00                                                                                       $420.00
HODGES, STEVEN Z
9330 BILL JONES RD
KIMBERLY, AL 35091                                       P‐0050987 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                          P‐0050988 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPHIER, SKUYA
4608 STEAMBOAT CIRCLE
RAPID CITY, SD 57702                                     P‐0050989 12/27/2017     TK Holdings Inc., et al.                    $13,893.79                                                                                   $13,893.79
WELCH, TERRIE J
513 ACHIEVEMENT DR
NASHVILLE, TN 37209                                      P‐0050990 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, TATIYANA E
18 WOODCLIFF DRIVE
STORMVILLE, NY 12582                                     P‐0050991 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARSTEN, OPAL E
405 N. LEAF CIR.
ANAHEIM, CA 9280                                         P‐0050992 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRINGFIELD, KARISSIA M
5832 N. MARSH BANK LN.
APT. 102
                                                         P‐0050993 12/27/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
HOTCHKISS, GERALD E
1019 DARLINGTON ST
COLUMBIA, SC 29201                                       P‐0050994 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWTON, KENNETH J
544 PEEBLES STREET
PITTSBURGH, PA 15221                                     P‐0050995 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                               Page 3239 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1405 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MORRIS, LONNIE P
3875 N BALLANTYNE LN
EAGLE, ID 83616                                       P‐0050996 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIRAN, JOSH L
4305 WEST,U.S. HIGHWAY
LOT#93
ANGOLA, IN 46703‐7601                                 P‐0050997 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050998 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONANT, JESSICA N
3612 NORTH MONROE AVENUE
KANSAS CITY, MO 64117                                 P‐0050999 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURBIN, JEAN M
529 CHATHAM RD.
COLUMBUS, OH 43214                                    P‐0051000 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHETENY, ELIZABETH A
ELIZABETH CHETENY
121 EAST 82 ST., APT. 2
NEW YORK, NY 10028                                    P‐0051001 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVENPORT, SCOTT M
18 DAVENPORT ESTATES
MECHANICVILLE, NY 12118                               P‐0051002 12/27/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
BASHER, BRETT M
17742 TROLLY CROSSING WAY
CORNELIUS, NC 28031                                   P‐0051003 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, LOUISE
1534 N 61ST ST
PHILADELPHIA, PA 19151                                P‐0051004 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIAN, PAUL
3470 WILSHIRE BLVD SUITE 400
LOS ANGELES, CA 90010                                 P‐0051005 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATISTE, AMY L
5201 GRANDVIEW LANE
EDINA, MN 55436                                       P‐0051006 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNION CITY NISSAN, INC.
HILL, WARD HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                       P‐0051007 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, KEVIN B
845 SERENITY LANE
ALLIANCE, OH 44601                                    P‐0051008 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSI, NANCY M
N10068 JOHNSON ROAD
BESSEMER, MI 49911                                    P‐0051009 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAUER, BILLY W
PO BOX 476
BURLEY, WA 98322                                      P‐0051010 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNINGTON, RICHARD
3116 LAPORTE ST
HOBART, IN 46342                                      P‐0051011 12/27/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
RUDDERMAN, RONALD E
4907 TURTLE CREEK TRAIL
OLDSMAR, FL 34677                                     P‐0051012 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3240 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1406 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CORNIA, KIMBERLY
PO BOX 861
LITTLETON, NH 03561                                   P‐0051013 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMUCCI, RAYMOND C
NO ADDRESS PROVIDED
                                                      P‐0051014 12/27/2017     TK Holdings Inc., et al.                      $925.00                                                                                       $925.00
YANOVIAK, PAMELA W
244 ENGLISH OAK RD
SIMPSONVILLE, SC 29681                                P‐0051015 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYERS, MICHELE R
1508 HAYWORTH RD
PORT CHARLOTTE, FL 33952                              P‐0051016 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANSAW, LAJUANA C
825 ABERCORN DRIVE, SW
ATLANTA, GA 30331                                     P‐0051017 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLUGSTON, CASSY M
700 OAKWOOD AVE NE
HUNTSVILLE, AL 35811                                  P‐0051018 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OFFUTT, CHELSY
3573 GAIETY WAY
COLORADO SPRINGS, CO 80917                            P‐0051019 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, CATHY L
6530 CUTTING BLVD.
EL CERRITO, CA 94530                                  P‐0051020 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROA, PATRICIA N
1164 OCALA AVE
CHULA VISTA, CA 91911                                 P‐0051021 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, RUSSELL D
3204 WYNNFIELD CT
MOBILE, AL 36695                                      P‐0051022 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, BARBARA A
9209 SEMINOLE BLVD. UNIT 121
SEMINOLE, FL 33772                                    P‐0051023 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
FONG, LAURIE A
1992 LONG BRIDGE ROAD
DETROIT LAKES, MN                                     P‐0051024 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, DOMINGO D
PO BOX 240664
SAN ANTONIO, TX 78224                                 P‐0051025 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GILLIARD, IDRIS
17210 30TH AVE S, #H‐6
N/A
SEA TAC, WA 98188                                     P‐0051026 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0051027 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISCHER, MARSHA E
2477 SENECA DRIVE
TROY, OH 45373                                        P‐0051028 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIMES, NINFA C
NO ADDRESS PROVIDED
                                                      P‐0051029 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3241 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1407 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
THOMAS, STEVEN M
3873 S BANANA RIVER BLVD
APT 102
COCOA BEACH, FL 32931                               P‐0051030 12/27/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
CUNNINGHAM, TODD D
5044 IVORY STONE DR
WIMAUMA, FL 33598                                   P‐0051031 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDAL (DECEASED, JOHN D
6063 LILAC RD NW
MINERVA, OH 44657                                   P‐0051032 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBANDO, GABRIELLA A
4725 EMERALD FOREST WAY
APT. 1912
ORLANDO, FL 32811                                   P‐0051033 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIN, WEI
11823 NW 11TH PLACE
GAINESVILLE, FL 32606                               P‐0051034 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSS, KENNETH H
500 RUBY FOREST PKWY
SUWANEE, GA 30024                                   P‐0051035 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKETT, JULIE A
MINER & KELLY LLP
813 F ST
SACRAMENTO, CA 95814                                P‐0051036 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                               P‐0051037 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANG, TINGWEN J
1719 DENISON STREET
POMONA, CA 91766                                    P‐0051038 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARPE, AMY D
PO BOX 803
LITTLETON, NH 03561‐0803                            P‐0051039 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, CASEY T
3856 DEERFIELD DR
JACKSON, MI 49203‐1107                              P‐0051040 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, BRIAN L
3190 VILLAGE PARK DRIVE
MELBOURNE, FL 32934                                 P‐0051041 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHINS, JOHN F
865 COLUMBINE COURT
DANVILLE, CA 94526                                  P‐0051042 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTOSH, MICHELLE M
5048 STEPHENS DRIVE
LILBURN, GA 30047                                   P‐0051043 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                     P‐0051044 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUND, SUNSHINE L
8577 BRADLEYS LANDING ST
ORLANDO, FL 32827                                   P‐0051045 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN, TAASHEANA L
825 SHERRY LANE
WESTWEGO, LA                                        P‐0051046 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3242 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1408 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
COBB COUNTY BD COMMISSIONERS
MARK ADELMAN
100 CHEROKEE STREET, STE 350
MARIETTA, GA 30090                                   P‐0051047 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLOS, CHRISTINE
7922 W FLETCHER ST
ELMWOOD PARK, IL 60707‐1032                          P‐0051048 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, CRAIG G
171 21ST AVE SW
CEDAR RAPIDS, IA 52404                               P‐0051049 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0051050 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JESSUP, MARGARET D
5166 ASHCROFT AVE
NORTH CHARLESTON, SC 29405                           P‐0051051 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATTLE, EBERENNA
45 PRAIRIE PARK DR.
#207
WHEELING, IL 60090                                   P‐0051052 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOKER, BONITA S
252 DEROSA DRIVE
HAMPTON, VA 23666                                    P‐0051053 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOHN C
THE FERGUSON LAW FIRM
350 PINE STREET, SUITE 1440
BEAUMONT, TX 77701                                   P‐0051054 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOMUNDAM, LINDA
NO ADDRESS PROVIDED
                                                     P‐0051055 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051056 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SWARTZ, JOHN R
10 MOSES ROAD
WARREN, NH 03279                                     P‐0051057 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENSPOON, LAUREN R
21 ROSEDALE ROAD
WEST HARTFORD, CT 06107                              P‐0051058 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFER, LINDA C
2636 W. PUEBLO AVE.
NAPA, CA 94558‐4318                                  P‐0051059 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASECKI, SUE E
W10209 CLOVERLEAF RD
HORTONVILLE, WI 54944                                P‐0051060 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                 P‐0051061 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, RICHARD
1254 REED ROAD
DARTMOUTH, MA 02747                                  P‐0051062 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASS, NANCY C
7401 TRAVERTINE DRIVE
UNIT 105
BALTIMORE, MD 21209                                  P‐0051063 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3243 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1409 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BOSQUET, RICHARDSON
80 TOWER ST.
METHUEN, MA 01844                                    P‐0051064 12/27/2017     TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
OWENS, JULIE A
15700 34 MILE RD
ARMADA, MI 48005                                     P‐0051065 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHILLING, MATTHEW E
4775 HEATH TRAILS ROAD
HILLIARD, OH 43026                                   P‐0051066 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KILPATRICK, PATRICIA K
9278 MORRISON RD
LULA, GA 30554                                       P‐0051067 12/26/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
WISEMAN, RONEY
491 MOLINO AVENUE
MILL VALLEY, CA 94941‐3380                           P‐0051068 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, MEREDITH L
187 ACACIA AVENUE
BILOXI, MS 39530                                     P‐0051069 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEO, PHILIP
1211 HAWTHORNE LANE
FORT WASHINGTON, PA 19034‐1723                       P‐0051070 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOVAL, BARI E
68 NORTH WILLOW BROOK DR
ASHEVILLE, NC 28806                                  P‐0051071 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JACQUELINE D
4962 MCARTHUR RD
JAY, FL 32565                                        P‐0051072 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, SCOTT W
5523 RICHMOND CURVE
MINNEAPOLIS, MN 55410                                P‐0051073 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ELAINE
11705 SWEETWATER TRAIL
AUSTIN, TX 78750‐1335                                P‐0051074 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNA, SOHAIR
30645 RUE DE LA PIERRE
RANCHO PLS VRDS, CA 90275                            P‐0051075 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANTA, SIVA
50 RISING SUN
IRVINE, CA 92620                                     P‐0051076 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEVILLE, PETER M
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                                P‐0051077 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LAWRENCE
26 JACKSON
IRVINE, CA 92620                                     P‐0051078 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCZYK, CHRIS
18026 69TH PLACE W
EDMONDS, WA 98026                                    P‐0051079 12/27/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
BEYLERIAN, GEORGE E
56555 HARTLEY DR WEST
SHELBY TOWNSHIP, MI 48316                            P‐0051080 12/27/2017     TK Holdings Inc., et al.                    $22,000.00                                                                                   $22,000.00
DE LA TORRE, SUSANA
3634 BROWN AVE #B
OAKLAND, CA 94619                                    P‐0051081 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3244 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1410 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ORTIZ, BEATRICE M
4655 W 17TH LANE
YUMA, AZ 85364                                       P‐0051082 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, DANA H
371 HAMPSTEAD DRIVE
SUGAR GROVE, IL 60554                                P‐0051083 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACCO, JANET M
26942 GREENBROOKE DRIVE
OLMSTED TOWNSHIP, OH 44138                           P‐0051084 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, LESLIE N
3882 40TH AVENUE W
BRADENTON, FL 34205                                  P‐0051085 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLOWAY, OPAL
PO BOX 3455
CENTERLINE, MI 48015                                 P‐0051086 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
VOLKSWAGEN CREDIT
WARGIN, ALICJA B
1401 FRANKLIN BLVD
LIBERTYVILLE, IL 60048                               P‐0051087 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051088 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TALLENT, LAURA
440 LONGWOOD DR
FRANKLIN, NC 28734                                   P‐0051089 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, JOHN K
1916 PIKE PL #12‐241
SEATTLE, WA 98101‐1056                               P‐0051090 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, EDWIN K
715 CLEVELAND ST.
OAKLAND, CA 94606                                    P‐0051091 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARGOFF, BRUCE F
9440 NEWBRIDGE DRIVE
307
POTOMAC, MD 20854                                    P‐0051092 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODOT, PAUL E
10359 EAGLE CLIFF WAY
SANDY, UT 84092                                      P‐0051093 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, KATHY W
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                              P‐0051094 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSACK, DANIEL D
4 RAMBLE CREEK DRIVE
COTATI, CA 94931                                     P‐0051095 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADINASHENA MOTORS
ANOZIE, ANTHONY
3423 CEDAR CREEK LANE
SACHSE, TX 75048                                     P‐0051096 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAKIN, DEBRA L
13771 PASADENA ST
SANTA ANA, CA 92705‐7925                             P‐0051097 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, RICHARD
1254 REED ROAD
DARTMOUTH, MA 02747                                  P‐0051098 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3245 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1411 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ARKFELD, JAMES T
NO ADDRESS PROVIDED
                                                      P‐0051099 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENCIU, JACOB
104 RED WILLOW RD
STATE COLLEGE, PA 16801                               P‐0051100 12/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BAKADI, EDWARD
210 MANSFIELD DRIVE
SO SAN FRANCISCO, CA 94080                            P‐0051101 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACHTLER, MARGARET
4783 BLOSSOM DRIVE
DELRAY BEACH, FL 33445‐5323                           P‐0051102 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, SAUNDRA J
1129 MILLER ROAD
MINDEN, LA 71055                                      P‐0051103 12/26/2017     TK Holdings Inc., et al.                     $2,856.02                                                                                    $2,856.02
REID, PAMELA P
245 AMAL DR
#2011
ATLANTA, GA 30315                                     P‐0051104 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRET
2307 CORP KENNEDY STREET
#3
BAYSIDE, NY 11360                                     P‐0051105 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POUGE, REBECCA S
100 SOUTH WETUMPKA ST
SYLACAUGA, AL 35150                                   P‐0051106 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAK, JOHN P
1923 ARROWHEAD
NO LITTLE ROCK, AR 72118                              P‐0051107 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                     P‐0051108 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BETRY, MORRIS R
2409 E RAHN RD.
KETTERING, OH 45440                                   P‐0051109 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                  P‐0051110 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUI, TRANG
3623 BRIDAL PLACE CT
SAN JOSE, CA 95121                                    P‐0051111 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLEDA, SUSAN
1450 E 21ST STREET
LOS ANGELES, CA 90011                                 P‐0051112 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOGGINS, HAROLD A
2550 SHELDON DR.
RICHMOND, CA 94803                                    P‐0051113 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGESS, JANE K
303 LOTUS ST
LAKE JACKSON, TX 77566                                P‐0051114 12/27/2017     TK Holdings Inc., et al.                      $795.00                                                                                       $795.00
HELFER, MORRIS D
282 OAKWOOD DRIVE
PARAMUS, NJ 07652                                     P‐0051115 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'ACHILLE, DOMENIC
623 N CHICOT AVE
WEST ISLIP, NY 1795                                   P‐0051116 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3246 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1412 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BIVONA, BETH A
5678 WOODRUFF DR.
CLARENCE CENTER, NY 14032                            P‐0051117 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTZ, BEVERLY K
377 SE WASHINGTON AVE
CHEHALIS, WA 98532                                   P‐0051118 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESMAN, KATHLEEN M
9457 DOUGLAS AVE.
PLAINWELL, MI 49080‐9614                             P‐0051119 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCZYK, CHRIS
18026 69TH PLACE
EDMONDS, WA 98026                                    P‐0051120 12/27/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
UNGER, JACOB L
5847 SW NEVADA CT
PORTLAND, OR 97219                                   P‐0051121 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLOSNER, NANCY J
114 SAGEBRUSH CT.
AZLE, TX 76020                                       P‐0051122 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARJO, SADEER S
34680 HUNTLEY DR.
APT. K34
STERLING HEIGHTS, MI 48312                           P‐0051123 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHEN‐ATARA, DONYALE M
8200 EAST JEFFERSON AVENUE
#1910
DETROIT, MI 48214                                    P‐0051124 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, KAMILA
2050 PARKSIDE DR
APT 2B
PARK RIDGE, IL 60068                                 P‐0051125 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMMED, EBTISAM S
139 FRIENDLY DRIVE APT A
HAMPTON, VA 23605                                    P‐0051126 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHADWICK, JOHN R
JOHN CHADWICK
111 HI LINE DR W
INGRAM, TX 78025                                     P‐0051127 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, CYNTHIA A
2850 AUTEN RD.
ORTONVILLE, MI 48462                                 P‐0051128 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEASSEAR, SAVANDRA
PO BOX 79109
HOUSTON, TX 77279                                    P‐0051129 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, RUBY J
400 VAILVIEW DRIVE
NASHVILLE, TN 372071NXBR                             P‐0051130 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, JENNIFER R
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                                P‐0051131 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUNINK, GREGORY J
1815 EUCLID AVE
LINCOLN, NE 68502‐2620                               P‐0051132 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORREA, ANA M
11820 NW 40TH PLACE
SUNRISE, FL 33323                                    P‐0051133 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3247 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1413 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CARNEY, RONNIE S
5735 CONOVER RD
TANEYTOWN, MD 21787‐1213                             P‐0051134 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARNEY, RONNIE S
5735 CONOVER RD
TANEYTOWN, MD 21787‐1213                             P‐0051135 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEO, HANNAM K
1211 HAWTHORNE LANE
FORT WASHINGTON, PA 19034‐1723                       P‐0051136 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLE, DEBORAH A
970 DUNCAN ST APT 303F
SAN FRANCISCO, CA 94131‐1863                         P‐0051137 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, EDWARD D
4950 11 MILE RD. NE
ROCKFORD, MI 49341                                   P‐0051138 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, EDWIN K
715 CLEVELAND ST.
OAKLAND, CA 94606                                    P‐0051139 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACH, JOHN M
18 WYNSTONE WAY
NORTH BARRINGTON, IL 60010                           P‐0051140 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KNOX, ZELDA M
28514 U.S. HIGHWAY 11
KNOXVILLE, AL 35469                                  P‐0051141 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIKDAL, ROXANE
1340 REYNOLDS AVE
STE 116‐149
IRVINE, CA 92614                                     P‐0051142 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON HUTTON, HEATHER R
3920 N 13TH ST
TACOMA, WA 98406                                     P‐0051143 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, CATHERINE
PO BOX 3414
CUMMING, GA 30028                                    P‐0051144 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY, CHRISTINE L
2872 HYDE PARK DR
DOUGLASVILLE, GA 30135                               P‐0051145 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, ANDREA G
4295 COUNTRY SQUIRE LANE
FAIRFAX, VA 22032                                    P‐0051146 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIER, ROBERT E
6023 EGYPT VALLEY AVE
ROCKFORD, MI 49341                                   P‐0051147 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGULAPALLY, RANJIT S
NO ADDRESS PROVIDED
                                                     P‐0051148 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESBIT, DIANE M
240 EAST 43RD STREET
SAN BERNARDINO, CA 92404                             P‐0051149 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEIBEL, SEAN E
632 DONNA MAE
LEONARD, MI 48367                                    P‐0051150 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARPISEK, GALIN T
18436 POPPLETON CIRCLE
OMAHA, NE 68130                                      P‐0051151 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3248 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1414 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TALLENT, LAURA
440 LONGWOOD DR
FRANKLIN, NC 28734                                    P‐0051152 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEHAN, JOHN
3 POPPY DR.
BROOKFIELD                                            P‐0051153 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEGEDUS, JOSEPH C
200 POSADA DEL SOL
APT 37
NOVATO, CA 94949                                      P‐0051154 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERVILLE, GLENN E
14 BRUNSWICK LANE
WILLINGBORO, NJ 08046                                 P‐0051155 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLA, SERENA G
300 I.O.O.F AVENUE
GILROY, CA 95020                                      P‐0051156 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS GIBSON, RAMONA M
214 COACH LAMP DR
MADISON, AL 35758                                     P‐0051157 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, QUINCY L
301 WINDWARD CIRCLE
MOCKSVILLE, NC 27028                                  P‐0051158 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, STEVE
3965 ASHLEY TRACE CT SW
LILBURN, GA 30047                                     P‐0051159 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STONE, PATRISE
PATRISE STONE
P.O. BOX 107
BLYTHEVILLE, AR 72315                                 P‐0051160 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, JEANNE
41 HARDING DR
BERKELEY HEIGHTS, NJ 07922                            P‐0051161 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DIANA C
14 TAM COURT
HOUSTON, TX 77055                                     P‐0051162 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMQUIST, KAIULANI A
P. O. BOX 1675
SUNSET BEACH, CA 90742                                P‐0051163 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNN, KENNETH R
303 WILDERNESS DR
SANGER, CA 93657                                      P‐0051164 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODOT, PAUL E
10359 EAGLE CLIFF WAY
SANDY, UT 84092                                       P‐0051165 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, TERESA D
2628 KIRK RD
DURHAM, NC 27705                                      P‐0051166 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, TERRELL D
NO ADDRESS PROVIDED
                                                      P‐0051167 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNY JR, KEVIN
539 GREEN ST.
GAINESVILLE, GA 30501                                 P‐0051168 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, DONNA K
5514 CENTRAL CIRCLE
LANSING, MI 48911                                     P‐0051169 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3249 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1415 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HEATH, JAMES W
17201 EAST JARVIS PLACE
AURORA, CO 80013                                      P‐0051170 12/27/2017     TK Holdings Inc., et al.                    $37,745.81                                                                                   $37,745.81
WULKAN, JEFFREY E
5301 DEL MORENO DR
WOODLAND HILLS, CA 91364                              P‐0051171 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARM CREDIT LEASING SERVICES
600 HWY 169 SOUTH
SUITE 300
MINNEAPOLIS, MN 55426                                 P‐0051172 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, SEAN J
3375 NORTON WAY
UNIT 8
PLEASANTON, CA 94566                                  P‐0051173 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KENNETH R
521 E. REDBUD DRIVE
HURST, TX 76053                                       P‐0051174 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, CHRISTIE E
3010 PARK NEWPORT
APT 214
NEWPORT BEACH, CA 92660                               P‐0051175 12/27/2017     TK Holdings Inc., et al.                     $7,784.00                                                                                    $7,784.00
ROBLES, JUAN C
4P32 CALLE 223
TRUJILLO ALTO, PR 00976                               P‐0051176 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, CAROL A
70 HARVEY DRIVE
SHORT HILLS, NJ 07078                                 P‐0051177 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMPE, JEFFERY
97 E SAINT JAMES ST APT 23
SAN JOSE, CA 95112                                    P‐0051178 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DALE A
5240 WHEAT SHEAF TRL
FORT WORTH, TX 76179                                  P‐0051179 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLIGHTAM, JENNIFER J
207 DROWN AVENUE
OJAI, CA 93023                                        P‐0051180 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DABNEY, DENNIS L
9616 HILGERT DR
CLEVELAND, OH 44104                                   P‐0051181 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                  P‐0051182 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIX, GREGORY J
1107 CRYSTAL SPRINGS DRIVE
VACAVILLE, CA 95688                                   P‐0051183 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOME
COOPER, SAMANTHA
88 SADDLE BROOK RD
SALTERS, SC 29590                                     P‐0051184 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR‐HEATH, ALBERTINA B
5597 BAFFIN ROAD
ATLANTA, GA 30349                                     P‐0051185 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEVILLE, MEGAN P
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                                 P‐0051186 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3250 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1416 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BERRY, LEROY
7621 CR 825
BLUE MOUNTAIN, MS 38610                               P‐0051187 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOKER, BONITA S
252 DEROSA DR
HAMPTON, VA 23666                                     P‐0051188 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, FREDERICK A
605 CHARLTON DRIVE
HAMPTON, VA 23666                                     P‐0051189 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINDAS, PATRICIA A
44763 FAIR OAKS DR
CANTON, MI 48187                                      P‐0051190 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JASMINE R
346 CARGILL COURT
MONTGOMERY, AL 36105                                  P‐0051191 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, ANTOINETTE
723 S VAN BUREN ST
WILMINGTON, DE 19805                                  P‐0051192 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENN, TROY
60 BONITA DRIVE
PERRYVILLE, AR 72126                                  P‐0051193 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUPANI, LACIE
P.O. BOX 21441
LITTLE ROCK, AR 72221                                 P‐0051194 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRYMAN, MARY ANN
P.O.BOX 4668
CULVER CITY, CA 90231                                 P‐0051195 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JASON M
7831 MAVIS AVE.
WAXAHACHIE, TX 75167                                  P‐0051196 12/27/2017     TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
WYATT, KODY
1114 CLAUSON ROAD
HENRICO, VA 23227                                     P‐0051197 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, DANIEL C
112 LAFAYETTE ST
OGDENSBURG, NY 13669                                  P‐0051198 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, JOEY A
PO BOX 371
MORRISTOWN, TN 37815                                  P‐0051199 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNCAN, GAIL C
23692 NE TWINBERRY WAY
REDMOND, WA 98053                                     P‐0051200 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, ELIZABETH E
32880 ROME HILL RD
LAKE ELSINORE, CA 92530                               P‐0051201 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDICOCHEA, SUSAN P
21901 TOBARRA
MISSION VIEJO, CA 92692                               P‐0051202 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, KATHY W
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                               P‐0051203 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTICKS, JUDY
4107 KRIEG AVE
MOOSIC, PA 18507                                      P‐0051204 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3251 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1417 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BLAND, LUKE E
1326 N 5TH ST.
CHILLICOTHE, IL 61523                                 P‐0051205 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HWANG, GRACE
107 DONNA DRIVE
SITKA, AK 99835                                       P‐0051206 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KEITH A
2104 FORD LANE
FORT COLLINS, CO 80524                                P‐0051207 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'ACHILLE, DOMENIC
623 N CHICOT AVE
WEST ISLIP, NY 11795                                  P‐0051208 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, MARCELIA R
2311 HICKORY CREEK TERRACE
2A
RICHMOND, VA 23294                                    P‐0051209 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                     P‐0051210 12/27/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
BEAMISH, JOANN T
1004 W BEECHMONT CIR
APEX, NC 27502                                        P‐0051211 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIVONA, BETH A
5678 WOODRUFF DR
CLARENCE CENTER, NY 14032                             P‐0051212 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACH, NANCY E
4700 POLAND PL.
RALEIGH, NC 27609                                     P‐0051213 12/27/2017     TK Holdings Inc., et al.                     $3,360.00                                                                                    $3,360.00
CONN, BRIAN L
31 IRON MOUNTAIN ROAD
WARWICK, NY 10990                                     P‐0051214 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSACK, DEBRA P
4 RAMBLE CREEK DRIVE
COTATI, CA 94931                                      P‐0051215 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWN CENTER INVESTMENTS, INC.
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                       P‐0051216 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAIR, LINDA A
NO ADDRESS PROVIDED
                                                      P‐0051217 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTEY, RICHARD
7423 EUSTON ROAD
ELKINS PARK, PA 19027                                 P‐0051218 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESENS, DEBRA J
N10557 DESENS RD.
CLINTONVILLE, WI 54929                                P‐0051219 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERLE, KENNETH C
1706 DAWN DRIVE
SEWICKLEY, PA 15143                                   P‐0051220 12/27/2017     TK Holdings Inc., et al.                     $2,507.00                                                                                    $2,507.00
WALLACE, DANA H
371 HAMPSTEAD DRIVE
SUGAR GROVE, IL 60554                                 P‐0051221 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, AMY A
7329 13TH AVE. NW
SEATTLE, WA 98117                                     P‐0051222 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
                                                                                            Page 3252 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1418 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DRISCOLL, CHARLES M
PO BOX 277
357 CHALK POND ROAD
NEWBURY, NH 03255                                   P‐0051223 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMENIGHINI, JOHN R
641 COON CREEK RD.
METAMORA, IL 61548                                  P‐0051224 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABELL, WILLIAM P
800 N. OCEAN BLVD.
APT 4
DELRAY BEACH, FL 33483                              P‐0051225 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN, RENEE M
127 LAKE ROAD
BASKING RIDGE, NJ 07920                             P‐0051226 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH‐WITCHER, CAROLYN
1447 W. PRINCETON AVE
FLINT, MI 48505                                     P‐0051227 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWNING, ROBERT M
100 SHANDON PL
MALVERN, PA 19355                                   P‐0051228 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONGORA, MARIA G
DAVID E. KAVANAGH
844 BARONNE STREET
NEW ORLEANS, LA 70113                               P‐0051229 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRITTEN, JULIE P
P O BOX942
HEMPSTEAD, TX 77445                                 P‐0051230 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARENT, AMBER A
1941 26TH AVE
VERO BEACH, FL 32960                                P‐0051231 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORIAN, SHARON P
3510 PRESTON AVENUE
DURHAM, NC 27705                                    P‐0051232 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAUVIN, LISA D
14737 COTTAGE OAK AVE
BATON ROUGE, LA 70810                               P‐0051233 12/26/2017     TK Holdings Inc., et al.                    $10,195.14                                                                                   $10,195.14
SANKEY, JEAH A
1 ALHAMBRA PLACE
GREENVILLE, PA 16125                                P‐0051234 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KISS, LANCE R
3 NAUSET LANE
UNIONVILLE, CT 06085                                P‐0051235 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KISS, LANCE R
3 NAUSET LANE
UNIONVILLE, CT 06085                                P‐0051236 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, MARCUS J
2628 KIRK RD
DURHAM, NC 27705                                    P‐0051237 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNN, KENNETH R
303 WILDERNESS DR
SANGER, CA 93657                                    P‐0051238 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVEY, MICHAEL P
16569 SHOAL CREEK LN
FONTANA, CA 92336                                   P‐0051239 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3253 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1419 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PATTON, CAROLYN
2919 ASPEN MEADOW
SAN ANTONIO, TX 78238                                 P‐0051240 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARELA, MEGAN M
343 CORREYDALE CT
JACKSONVILLE, FL 32225                                P‐0051241 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, BOBBI
6775 BUCLEIGH RD
LK WYLIE, SC 29710                                    P‐0051242 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, MICHAEL J
638 7TH ST W
HASTINGS, MN 55033                                    P‐0051243 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, MARY P
21915 PLANK RD
ZACHARY, LA 70791                                     P‐0051244 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                     P‐0051245 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KIRSCHBAUM, DAVID A
11133 N. LOCUST
KANSAS CITY, MO 64155                                 P‐0051246 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEDDERMAN, JOYCE A
18436 POPPLETON CIRCLE
OMAHA, NE 68130                                       P‐0051247 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DIANA C
14 TAM COURT
HOUSTON, TX 77055                                     P‐0051248 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIVONA, BETH
5678 WOODRUFF DR
CLARENCE CENTER, NY 14032                             P‐0051249 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANSOM, MICHAEL
6204 BYRON DR
OCEAN SPRINGS, MS 39564                               P‐0051250 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULVER, DON R
481 PICKFAIR TERRACE
LAKE MARY, FL 32746                                   P‐0051251 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVANDERO, SUSAN
S. LAVANDERO
P.O. BOX 4254
OROVILLE, CA 95965                                    P‐0051252 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOKER, BONITA S
252 DEROSA DR
HAMPTON, VA 23666                                     P‐0051253 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYATT, KODY
1114 CLAUSON ROAD
HENRICO, VA 23227                                     P‐0051254 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYPRZAK, ADAM
1841 FERNCREEK PL
N CHESTERFIELD, VA 23235                              P‐0051255 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRILLI, MARY JANE
1206 HOLY CROSS DRIVE
MONROEVILLE, PA 15146                                 P‐0051256 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, KATHY W
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                               P‐0051257 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3254 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1420 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCALEER, THOMAS J
30 AUDUBON PLACE
FAIRHOPE, AL 36533                                   P‐0051258 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARP, STACY D
2455 BURGESS SCHOOL ROAD
COOKEVILLE, TN 38506                                 P‐0051259 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORRESTER, JULIA P
P.O. BOX 750116
DALLAS, TX 75275‐0116                                P‐0051260 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, AURORA
124 CAPTAINS COVE
SAN RAFAEL, CA 94903                                 P‐0051261 12/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
BUCZEK, GERARD J
1376 SE 173RD COURT
SILVER SPRINGS, FL 34488                             P‐0051262 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OASE, ALYCE M
5595 DONEGAL DRIVE
SHOREVIEW, MN 55126                                  P‐0051263 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN, MARUTA
1366 CRESTWOOD AVENUE
MANTECA, CA 95336                                    P‐0051264 12/27/2017     TK Holdings Inc., et al.                      $261.00                                                                                       $261.00
FEODORIDI, OLGA V
308 VERNON AVE
GLEN BURNIE, MD 21061                                P‐0051265 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLAMS, MAE H
98 COMMUNITY
GREENVILLE, SC 29605                                 P‐0051266 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDEN, PAUL E
9309 BEAR LAKE WAY NW
ALBUQUERQUE, NM 87120                                P‐0051267 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D'ANGELO, DAVID P
43 ALDOM CIRCLE
WEST CALDWELL, NJ 07006                              P‐0051268 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT5510, BARBARA A
115 LADY SLIPPER TRAIL
SWANNANOA, NC 28778                                  P‐0051269 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGHESE, ALEYAMMA
18050 RAVISLOE TERRACE
C.C.HILLS, IL 60478                                  P‐0051270 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIBOURNE, LAKEITHRA M
201 N PEACH ST
DUMAS, AR 71639                                      P‐0051271 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR SR., JONATHAN E
60 ROYAL RIDGE COURT
GERMANTOWN, OH 45327                                 P‐0051272 12/27/2017     TK Holdings Inc., et al.                     $7,200.00                                                                                    $7,200.00
IZEKOR, ADESUWA Z
2612 JOHNSON STREET
LITTLEROCK, AR 72204                                 P‐0051273 12/27/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
POYNTER, KELLIS A
2618 NORTHERN RD
RADCLIFF, KY 40160                                   P‐0051274 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMER HEALTH SERVICES, PC
SOMMER, SIMONE
SIMONE SOMMER
PO BOX 4562
GREENSBORO, NC 27404                                 P‐0051275 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3255 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1421 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
WALKER, LYNN
16161 VENTURA BLVD
#C789
ENCINO, CA 91436                                      P‐0051276 12/27/2017     TK Holdings Inc., et al.                        $950.00                                                                                       $950.00
BIVONA, BETH
5678 WOODRUFF DR
CLARENCE CENTER, NY 14032                             P‐0051277 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DANCLER‐CONARD, BIRTHA M
6321 S HARRISON ST
FORT WAYNE, IN 46807                                  P‐0051278 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WANG, SIHE
2105 BOTANICA LN
PEPPER PIKE, OH 44124                                 P‐0051279 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CHARETTE, JULIE H
151 EVERETT ST
MIDDLEBORO, MA 02346                                  P‐0051280 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LYNCH, SR, DAVID D
8002 DORADO TERRACE
BRANDYWINE, MD 20613                                  P‐0051281 12/27/2017     TK Holdings Inc., et al.                     $15,013.58                                                                                    $15,013.58
KAHN, JUDITH
37 DEANS POND LANE WEST
MONMOUTH JUNCTIO, NJ 08852                            P‐0051282 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GAMMANS, MICHAEL R
6044 E OLD STATE RD
SCHENECTADY, NY                                       P‐0051283 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, BRET
2307 CORPORAL KENNEDY STREET
#3
BAYSIDE, NY 11360                                     P‐0051284 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROSENGARD, DARRYL J
2121 TUNNEL ROAD
OAKLAND, CA 94611                                     P‐0051285 12/27/2017     TK Holdings Inc., et al.                        $500.00                                                                                       $500.00
ZEMBO, ANDREW J
4538 CABRILLO STREET
SAN FRANCISCO, CA 94121                               P‐0051286 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
QUIAMBAO, JULIET M
NO ADDRESS PROVIDED
                                                      P‐0051287 12/27/2017     TK Holdings Inc., et al.                        $983.70                                                                                       $983.70
POLONAISE, RENATA A
23125 LIBERTY ST
ST CLAIR SHORES, MI 48080                             P‐0051288 12/27/2017     TK Holdings Inc., et al.                  $20,000,000.00                                                                               $20,000,000.00
SHARP, FIONA S
489 MAIN ST
MONMOUTH MAINE                                        P‐0051289 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JOSEPH, TAUNYA C
6133 BIRDCAGE STREET APT 10
CITRUS HEIGHTS, CA 95610                              P‐0051290 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TORRESGIL, ANASTASIA S
455 SIMS ROAD
SANTA CRUZ, CA 95060                                  P‐0051291 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KOVAL, MARK V
68 NORTH WILLOW BROOK DR.
ASHEVILLE, NC 28806                                   P‐0051292 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JEEVANANDAM, KISHORE
49783 ANNANDALE DRIVE
CANTON, MI 48187                                      P‐0051293 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                            Page 3256 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1422 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KEVILLE, PETER M
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                               P‐0051294 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, ASHANTE N
22315 SW 114TH COURT
MIAMI, FL 33170                                     P‐0051295 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWELL, CHARLES A
12 MARIE LANE
WINDSOR LOCKS, CT 06096                             P‐0051296 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, RENEE L
4114 W. 163RD ST
LAWNDALE, CA 90260                                  P‐0051297 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD‐H, INC.D/B/A BOB HOWAR
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051298 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, WEI
15967 STONEBRIDGE DR.
FRISCO, TX 75035                                    P‐0051299 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SADREBAZZAZ, DARIOUSH
15637 VIEWRIDGE LN
GRANADA HILLS, CA 91344                             P‐0051300 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICK, RHONDA C
4389 GREENVIEW ROAD
CHARLESTON, WV 25309                                P‐0051301 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARLESS, GARY W
1025 LIMPKIN DR
COMWAY, SC 29526                                    P‐0051302 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELEON, TYRONE
781 RUTGER
APT1
UTICA, NY 13501                                     P‐0051303 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, JAMES D
18 SIMMONS ROAD
WYNANTSKILL, NY 12198                               P‐0051304 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRERI, MARK R
2491 GOODWYN LAKE COURT
POWHATAN, VA 23139                                  P‐0051305 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBUS, JEWEL
526 RICHMOND HILL RD WEST E1
AUGUSTA, GA 30906                                   P‐0051306 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENGARD, DARRYL J
2121 TUNNEL ROAD
OAKLAND, CA 94611                                   P‐0051307 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NITZBERG, PRISCILLA
10828 JAPONICA CT
BOCA RATON, FL 33498                                P‐0051308 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEARD, CYNTHIA
309 BRIARWOOD DR.
WYLIE, TX 75098                                     P‐0051309 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEIBEL, SEAN E
632 DONNA MAE
LEONARD, MI 48367                                   P‐0051310 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUERMAN, MICHAEL
6400 LAKOTA MEADOWS DRIVE
LIBERTY TOWNSHIP, OH 45044                          P‐0051311 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3257 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1423 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BREEDING, KATHY A
3645 N GLADSTONE AVR
INDIANAPOLIS, IN 46218                                P‐0051312 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, ELLA_& ZCAR M
12489 HWY 57
P O. BOX 62
MCLAIN, MS 39456                                      P‐0051313 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ALLEN, RHONDA T
2505 EDGEMONT ROAD
WENDELL, NC 27591                                     P‐0051314 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, KATHY W
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                               P‐0051315 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                     P‐0051316 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCHWICK, DAVID A
1176 BENNETT RD
HOP BOTTOM, PA 18824                                  P‐0051317 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER FORD LINCOLN
WESLEY, OSSIE
6 LAKEWOOD LANE
PINE BLUFF, AR 71603                                  P‐0051318 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHFORD, DONNA Y
7140 POPLAR CREEK TRACE
NASHVILLE, TN 37221                                   P‐0051319 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTATE OF JOSEPHINE TIEMEYER
TIEMEYER, JOSPEHINE C
1545 LAMBERTS MILL ROAD
WESTFIELD, NJ 07090                                   P‐0051320 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, KENDRA
232‐02 121ST AVE.
CAMBRIA HEIGHTS, NY 11411                             P‐0051321 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVARESE, J TODD B
14 RYAN AVENUE
WARMINSTER, PA 18974                                  P‐0051322 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOARA, EUGEN O
9192 KENWOOD CT
HIGHLANDS RANCH, CO 80126                             P‐0051323 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANEG, DANELIA
2521 W 71 PL
HIALEAH, FL 33016                                     P‐0051324 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
TRAN, SANG
807 CHYNOWETH CT
SAN JOSE, CA 95136                                    P‐0051325 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARMER, AVIS E
353 BABYLON PINE DRIVE
MYRTLE BEACH, SC 29579                                P‐0051326 12/27/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
KARPISEK, GALIN
18436 POPPLETON CIRCLE
OMAHA, NE 68130                                       P‐0051327 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                     P‐0051328 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                            Page 3258 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1424 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GPI TX‐SBIII, INC. D/B/A BMW
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051329 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCRAE, KYLEE M
33129 MEADOW WOOD ST
TANGENT, OR 97389                                     P‐0051330 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENGARD, DARRY. J
2121 TUNNEL ROAD
OAKLAND, CA 94611                                     P‐0051331 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SYPRZAK, STEPHANIE
1841 FERNCREEK PL
N CHESTERFIELD, VA 23235                              P‐0051332 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASIMIR, EUSTACE L
8 INDEPENDENCE WAY #316
FRANKLIN, MA 02038                                    P‐0051333 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIVONA, BETH A
5678 WOODRUFF DR.
CLARENCE CENTER, NY 14032                             P‐0051334 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTEY, RICHARD
7423 EUSTON ROAD
ELKINS PARK, PA 19027                                 P‐0051335 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIT‐NEUERBURG, MARTIN
700 WESTMINSTER DR
WASHINGTON, IL 61571                                  P‐0051336 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, WAYNE O
25 SIOUX TRAIL
ELK RIVER, MN 55330                                   P‐0051337 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, ALLEN L
349 NE THIRD AVE #8
HILLSBORO, OR 97124‐3155                              P‐0051338 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON HOWARD, ABBIE G
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32D209                               P‐0051339 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNS, SUSAN H
NO ADDRESS PROVIDED
                                                      P‐0051340 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVIS, PATRICK M
644 MARION COUNTY 6014
YELLVILLE, AR 72687                                   P‐0051341 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, JUDITH L
1327 CORBETT ROAD #101
DETROIT LAKES, MN 56501                               P‐0051342 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGLE, PHILIP R
9146 SILCHESTER CT
BURKE, VA 22015‐3361                                  P‐0051343 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOVER, TYRA M
3195 CROSSING HILL WAY
COLUMBUS, OH 43219                                    P‐0051344 12/27/2017     TK Holdings Inc., et al.                    $65,000.00                                                                                   $65,000.00
GOLDSTEIN, STEPHEN
19 WOODHULL ROAD
EAST SETAUKET, NY 11733                               P‐0051345 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR JR., JONATHAN E
200 ANGELA DRIVE
GERMANTOWN, OH 45327                                  P‐0051346 12/27/2017     TK Holdings Inc., et al.                    $10,187.34                                                                                   $10,187.34

                                                                                            Page 3259 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1425 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DRISCOLL, CHARLES M
PO BOX 277
357 CHALK POND RD
NEWBURY, NH 03255                                   P‐0051347 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREEDING, KATHY A
3645 N GLADSTONE AVE
INDIANAPOLIS, IN 46226                              P‐0051348 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODOM, MARGARET B
NO ADDRESS PROVIDED
, AL 36518                                          P‐0051349 12/27/2017     TK Holdings Inc., et al.                    $14,766.44                                                                                   $14,766.44
ABELL, WILLIAM P
800 N. OCEAN BLVD.
APT. 4
DELRAY BEACH, FL 33483                              P‐0051350 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERLE, KENNETH C
1706 DAWN DRIVE
SEWICKLEY, PA 15143                                 P‐0051351 12/27/2017     TK Holdings Inc., et al.                     $2,507.00                                                                                    $2,507.00
BROWN, PATRICIA A
198 FAIRVIEW AVENUE
HAMDEN, CT 06514                                    P‐0051352 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, GINA K
3613 BIG BEND RD
ELY, IA                                             P‐0051353 12/27/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WILBURN, KATHLEEN P
2124 LEXINGTON AVE. SO.
MENDOTA HEIGHTS, MN 55120                           P‐0051354 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOREMAN, CLAUDE
P O BOX 267
CARROLLTON, MS 38917                                P‐0051355 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAHN, JUDITH
37 DEANS POND LANE WEST
MONMOUTH JUNCTION, NJ 08852                         P‐0051356 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DEBORAH L
4211 LAKEBEND WEST DRIVE
SAN ANTONIO, TX 78244                               P‐0051357 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, SHERISE
20029 HARLAN AVE
CARSON, CA 90746                                    P‐0051358 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABEDINI, YOUSSEF S
2005 MEIKLE AVE
WOODLAND, CA 95776                                  P‐0051359 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHENETZ, SARA L
8250 SKYLINE DRIVE
LOS ANGELES, CA 90046                               P‐0051360 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, VICKI M
101 TRAILWOOD COVE
BRANDON, MS 39047                                   P‐0051361 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITSIMONES, TINA M
15937 NAPA STREET
NORT HILLS, CA 91343                                P‐0051362 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKETT, BRENDA J
P. O. BOX 758
HOT SPRINGS, AR 71902                               P‐0051363 12/27/2017     TK Holdings Inc., et al.                   $450,000.00                                                                                  $450,000.00
STEWART, NETTIE M
4251 BRUNSWICK DRIVE
EIGHT MILE, AL 36613                                P‐0051364 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3260 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1426 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FAZIO, MICHAEL
716 EDMOND ST
PITTSBURGH, PA 15224                                  P‐0051365 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVARESE, J TODD B
J TODD SAVARESE
14 RYAN AVE
WARMINSTER, PA 18974‐6159                             P‐0051366 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHERIDIAN, ODETTE N
1020‐B GREEN PINE BLVD
UNIT B
WEST PALM BEACH, FL 33409                             P‐0051367 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BROWN, JENNIE C
18 SIMMONS ROAD
WYNANTSKILL, NY 12198                                 P‐0051368 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLUGSTON, CASSY M
700 OAKWOOD AVE NE
HUNTSVILLE, AL 35811                                  P‐0051369 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, TOMMY
426 MAGAZINE STREET
TUPELO, MS 38804                                      P‐0051370 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECKER, JOSEPH A
2301 MORGAN RUN DR
INTERLOCHEN, MI 49643                                 P‐0051371 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWK, JAIME
711
201
SEATTLE, WA 98103                                     P‐0051372 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, MICHAEL L
13579 SIERRA ROAD
13579 SIERRA ROAD
VICTORVILLE, CA 92392                                 P‐0051373 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWTON, MINDY H
21 HITHERBROOK RD.
ST.JAMES, NY 11780                                    P‐0051374 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIRADO, PEDRO
350 W WALNUT TREE DRIVE
BLANDON, PA 19510                                     P‐0051375 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLGRIN, PH.D., STEVEN L
3038 SE 119TH AVE
PORTLAND, OR 97266‐1616                               P‐0051376 12/27/2017     TK Holdings Inc., et al.                      $521.34                                                                                       $521.34
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0051377 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPSTEIN, JORDAN D
23828 RAVENSBURY AVENUE
LOS ALTOS HILLS, CA 94024                             P‐0051378 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S ITH, THOMAS W
PO BOX 703
MCGEHEE, AR 71654                                     P‐0051379 12/27/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
CENTRELLA, HEATHER L
909 TORRINGFORD WEST ST.
TORRINGTON, CT 06790                                  P‐0051380 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISSOYEV, GINA R
5528 DOWNEY AVE.
LAKEWOOD, CA 90712                                    P‐0051381 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3261 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1427 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LIU, WEI
15967 STONEBRDIGE DR.
FRISCO, TX 75035                                     P‐0051382 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GORDON, AARON S
7109 S ESPANA WAY
CENTENNIAL, CO 80016                                 P‐0051383 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATE, ANTHONY B
539 CHERRY DR
ELIZABETHTOWN, KY 42701                              P‐0051384 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMMANS, MICHAEL R
6044 E OLD STATE RD
SCHENECTADY, NY 12303                                P‐0051385 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, JEAN M
3105 ROOSEVELT WAY
COSTA MESA, CA 92626                                 P‐0051386 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON HOWARD, ABBIE G
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32F209                              P‐0051387 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, KATHY W
65 GLENVIEW LANE APP3033
MAGGIE VALLEY, NC 28751                              P‐0051388 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEFORT, ROBERT L
8325 ROYALL OAKS DR
GRANITE BAY, CA 95746                                P‐0051389 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, KEVIN
5001 STAGECOACH ROAD
MORRISTOWN, VT 05661                                 P‐0051390 12/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MOSKWA, MALGORZATA N
581 S BARRE ROAD
BARRE, MA 01105                                      P‐0051391 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIORE, MICHAEL A
316 UNION AVE
CLIFTON, NJ 07011                                    P‐0051392 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0051393 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATT, LANDYN R
206 HANSEN AVE
EVANSTON, WY 82930                                   P‐0051394 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACKS, RICKEY A
44 CROWS LOOP
MORRILTON, AR 72110                                  P‐0051395 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EUGENE, CHARLENE
58 S. BROOKLINE DRIVE
LAUREL SPRINGS, NJ 08021                             P‐0051396 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OASE, KAREN M
5595 DONEGAL DRIVE
SHOREVIEW, MN 55126                                  P‐0051397 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KENNETH R
521 E REDBUD DRIVE
HURST, TX 76053                                      P‐0051398 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNAUSE, MICHAEL P
24A WEST GRANADA AVENUE
HERSHEY, PA 17033                                    P‐0051399 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3262 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1428 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CLIFTON, DAVID L
1185 PETREA RD
LEXINGTON, NC 27295                                  P‐0051400 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POUNCY, DOMINIQUE R
4855 W. FUQUA # 903
HOUSTON, TX 77045                                    P‐0051401 12/27/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
MORGAN, DAVID C
9006 STRATTONDALE CT
BURKE, VA 22015                                      P‐0051402 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CO, CHARISSE
PO BOX 5091
PORTLAND, OR 97208                                   P‐0051403 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDON, AARON S
7109 S ESPANA WAY
CENTENNIAL, CO 80016                                 P‐0051404 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DROPPERS, MADIA K
1519 DICK DRIVE
ABERDEEN, SD 57401                                   P‐0051405 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALI, SARDAR M
16715 SAN JOSE DRIVE
MORGAN HILL, CA 95037                                P‐0051406 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOHUE, SCOTT P
253 W. FALLEN ROCK ROAD
GRAND JUNCTION, CO 81507                             P‐0051407 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINSTLE, TINA M
4560 1/2 S. DIXIE HWY
LIMA, OH 45806                                       P‐0051408 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KATHERINE J
117 MAE STREET
SARDINIA, OH 45171                                   P‐0051409 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCKINE, ANN E
1225 N. WICKHAM RD
APT 122
MELBOURNE, FL 32935                                  P‐0051410 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIELER, BRUCE W
P.O. BOX 471
WHARTON, TX 77488                                    P‐0051411 12/27/2017     TK Holdings Inc., et al.                        $70.20                                                                                       $70.20
EDMUNDS, JESSE E
545 LYNN AVE
WEST DEPTFORD, NE 08096                              P‐0051412 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATHER‐WEBER, ANNA
1504 MONTPELIER COURT
NORFOLK, VA 23509                                    P‐0051413 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCE, GARY
1526 BAIRD BLVD
CAMDEN, NJ 08103                                     P‐0051414 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, DANIEL C
112 LAFAYETTE ST
OGDENSBURG, NY 13669                                 P‐0051415 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDBERG, CAREEN M
2645 E MONMOUTH STREET
PHILADELPHIA, PA 19134                               P‐0051416 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR, MICHAEL C
704 WOODS WAY
MOORE, OK 73160                                      P‐0051417 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3263 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1429 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FAVINGER, ANNE L
8964 AVALON ST
RANCHO CUCAMONGA, CA 91701                            P‐0051418 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, QUOC‐KHANH T
11226 LEGATO WAY
SILVER SPRING, MD 20901‐5049                          P‐0051419 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBIN, ARACELI
P.O. BOX 3265
LOS ALTOS, CA                                         P‐0051420 12/27/2017     TK Holdings Inc., et al.                      $166.78                                                                                       $166.78
NIX, CHAKERA
1307 HARSHAW RD
BROOKHAVEN, PA 19015                                  P‐0051421 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHE, KATHLEEN M
219 TRENTON BLVD
SEA GIRT, NJ 08750                                    P‐0051422 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SONGHAY L
616 MERRITT CT
DISCOVERY BAY, CA 94505                               P‐0051423 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY OPERATIONS‐T, LLC D/B/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051424 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASMASS, JADE A
PO BOX 860
ELEELE, HI 96705                                      P‐0051425 12/27/2017     TK Holdings Inc., et al.                      $180.57                                                                                       $180.57
DEXTER, DANIEL F
NO ADDRESS PROVIDED
                                                      P‐0051426 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐TL, INC. D/B/A IRA LE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051427 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, ELECTRA J
430 GEORGIAN HILLS DRIVE
LAWRENCEVILLE, GA 30045                               P‐0051428 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐FM, INC. D/B/A MUNDAY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051429 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINSON, MARTIN L
6946 BUTLER RD. SW
SOUTH BOARDMAN, MI 49680                              P‐0051430 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWE, SHARON L
4852 CAPRON STREET
NEW PORT RICHEY, FL 34653                             P‐0051431 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEATON, JULIE D
913 SARALAND BLVD S
APT. E
SARALAND, AL 36571                                    P‐0051432 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON HOWARD, ABBIE G
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32209                                P‐0051433 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'HARA, JEFFREY
JEFFREY O'HARA
92 BROOK STREET
CARBONDALE, PA 18407                                  P‐0051434 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3264 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1430 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KUTIK, CAROL
1158 RANSOM RD. SE
PALM BAY, FL 32909‐5342                               P‐0051435 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOREMAN, CLAUDE
P O BOX 267
CARROLLTON, MS 38917                                  P‐0051436 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAYAT, PARIS
21021 ERWIN STREET #419
WOODLANDHILLS, CA 91367                               P‐0051437 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULLO, ALAN J
2602 ROYAL SAINT GEORGES CT.
SAINT CHARLES, IL 60174                               P‐0051438 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDBERG, CAREEN M
2645 E MONMOUTH STREET
PHILADELPHIA, PA 19134                                P‐0051439 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINES, EDWIN C
5292 OROFINO DR.
CASTLE ROCK, CO 80108                                 P‐0051440 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAIR, STEPHANIE
9533 WELLINGTON CIRCLE
WINDSOR, CA 95492                                     P‐0051441 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLISH, RONALD S
1625 LAMTREE LANE
BENNETTSVILLE, SC 29512                               P‐0051442 12/27/2017     TK Holdings Inc., et al.                    $52,000.00                                                                                   $52,000.00
SANFORD, CHERLY
132 W WESTOVER AVE
COLONIAL, VA 23834                                    P‐0051443 12/27/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
MILLER, RICHARD A
7441 OAKCREST LANE
CLARKSVILLE, MD 21029‐1826                            P‐0051444 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APPELHAGEN, JULIE R
730 TUCKERMAN ST. NW
WASHINGTON, DC 20011                                  P‐0051445 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARCUSKO, PATRICIA A
12955 OPALOCKA DR
CHESTERLAND, OH 44026                                 P‐0051446 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHOIT, JULIA A
985 TALQUIN AVE
QUINCY, FL 32351                                      P‐0051447 12/27/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
BROWN, AMY L
403 SOUTH VICTOR
CHRISTOPHER, IL 62822                                 P‐0051448 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVERSA, SUSIE A
5232 SE GRAHAM DR
STUART
, FL 34997                                            P‐0051449 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, JESSICA R
9862 LA CRESTA RD
SPRING VALLEY, CA 91977                               P‐0051450 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOHR, ALEXANDER P
1826 W. RICE
UNIT 3
CHICAGO, IL 60622                                     P‐0051451 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORNSTEIN, ATHENA J
PO BOX 133
CHEHALIS, WA 98532                                    P‐0051452 12/27/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
                                                                                            Page 3265 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1431 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PRICE, TAYLOR‐LEE M
TAYLOR‐LEE PRICE
60414, 4315 INDIANPIPELOOP NW
OLYMPIA, WA 98505                                    P‐0051453 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANKO, VIYAN Z
2825 30TH STREET
SAN DIEGO, CA 92104                                  P‐0051454 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TROY A
1320 ESSEX DRIVE
DESOTO, TX 75115                                     P‐0051455 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEYLO, SUSAN M
328. OUAQUAGA RD
BINGHAMTON, NY 13904                                 P‐0051456 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALI, SARDAR M
16715 SAN JOSE DRIVE
MORGAN HILL, CA 95037                                P‐0051457 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMMANS, SHEILA
6044 E OLD STATE RD
SCHENECTADY, NY                                      P‐0051458 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, SEAN J
3375 NORTON WAY
UNIT 8
PLEASANTON, CA 94566                                 P‐0051459 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, XAVIER D
2882 HILLTOP MALL RD.
RICHMOND, CA 94806                                   P‐0051460 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, ELECTRA J
430 GEORGIAN HILLS DRIVE
LAWRENCEVILLE, GA 30045                              P‐0051461 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI SD‐DC, INC. D/B/A RANCHO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051462 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETTICE, COLIN A
315 OLD WASHOE CIRCLE
CARSON CITY, NV 89704                                P‐0051463 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐FII, LLC D/B/A JIM TID
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051464 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, TERESA E
9922 N MIDWAY AVE
PORTLAND, OR 97203                                   P‐0051465 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURSON, KEITH L
3518 N. RETA AVENUE #2
CHICAGO, IL 60657                                    P‐0051466 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANSANI, GRACE L
1212 N WELLS ST APT 305
CHICAGO, IL 60610                                    P‐0051467 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARR, SUSAN R
41770 MARGARITA RD
APT 1084
TEMECULA, CA 92591                                   P‐0051468 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOBERG, KELLI J
1873 N RUBY COURT
EAGAN, MN 55122                                      P‐0051469 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3266 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1432 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CHAN, ELIZABETH Y
1462 PASEO DE ORO
PACIFIC PALISADE, CA 90272                           P‐0051470 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, JULIO C
PO BOX 29582
LOS ANGELES, CA 90029                                P‐0051471 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIT‐NEUERBURG, MARTIN
700 WESTMINSTER DR
WASHINGTON, IL 61571                                 P‐0051472 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRETT, BARBARA L
7426 OAK BAY
WHITE LAKE, MI 48383                                 P‐0051473 12/27/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
ZENS, RICHARD R
141 LEES AVENUE
TEANECK, NJ 07666                                    P‐0051474 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                               P‐0051475 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JOHN, LAURA
2040 ILLINOIS RD
NORTHBROOK, IL 60062                                 P‐0051476 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GDOVIN, THOMAS J
120 PARK PLACE
KINGSTON, PA 18704                                   P‐0051477 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSKWA, TOMASZ P
581 S BARRE ROAD
BARRE, MA 01005                                      P‐0051478 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, KEVIN D
108 HAMRICK RD
BALD KNOB, AR 72010                                  P‐0051479 12/27/2017     TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
ADAMS, JOYCE T
JOYCE ADAMS
530 SE WOODS EDGE TRAIL
STUART, FL 34997                                     P‐0051480 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, ALICE B
12 MERRY LANE
JERICHO, NY 11753                                    P‐0051481 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, WILLIAM G
312 S CHARLESTON AVE
BREMERTON, WA 98312                                  P‐0051482 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, DANA H
371 HAMPSTEAD DRIVE
SUGAR GROVE, IL 60554                                P‐0051483 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, DAVID C
9006 STRATTONDALE CT
BURKE, VA 22015                                      P‐0051484 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, MARCIA K
200 N. CHURCH STREET
FERRIS, TX 75125                                     P‐0051485 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STURDIVANT, ARTISH E
31 CHESHIRE TERR.
WEST ORANGE, NJ 07052                                P‐0051486 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIPFER, LAURA A
4479 BOEING LANE
NORTH PORT, FL 34287                                 P‐0051487 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3267 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1433 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FIORE, KERRI A
316 UNION AVE
CLIFTON, NJ 07011                                   P‐0051488 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWE, CHAUNTAE R
27427 DETROIT ROAD
WESTLAKE, OH 44145                                  P‐0051489 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOCORRO, DEBRA L
958 NE DAHOON TERRACE
JENSEN BEACH, FL 34957                              P‐0051490 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, SANDRA K
7622 PASEO BLVD
KANSAS CITY, MO 64131                               P‐0051491 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DASH, JENNIFER S
2130 CANTERBURY LANE
JAMISON, PA 18929                                   P‐0051492 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULLO, ALAN J
2602 ROYAL SAINT GEORGES COUR
SAINT CHARLES, IL 60174                             P‐0051493 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONEY, WALTER B
2897 CHULA BROOKFIELD RD
TIFTON, GA 31794                                    P‐0051494 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASSAR, MONICA A
19378 PEASE ROAD
OREGON CITY, OR 97045                               P‐0051495 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOREMAN, CLAUDE
P O BOX 267
CARROLLTON, MS 38917                                P‐0051496 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, OMAR
2932 N SIERRA WAY
SAN BERNARDINO, CA 92405                            P‐0051497 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANVILLE, HENRY B
1905 CAPITOL AVE NE
WASHINGTON, DC 20002‐1701                           P‐0051498 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRITSKY, WILLIAM
4326 HOMESTEAD DUQUESNE RD
MUNHALL, PA 15120                                   P‐0051499 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI MS‐H, INC. D/B/A PAT PECK
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051500 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, VAN N
241 S CURTIS AVENUE #C
ALHAMBRA, CA 91801                                  P‐0051501 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS JR, ROBERT W
FITZGERALD & MCELROY P.C.
3402 EMANCIPATION SUITE 200
HOUSTON, TX 77004                                   P‐0051502 12/27/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
GPI GA‐TII, LLC D/B/A RIVERTO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051503 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOB HOWARD AUTOMOTIVE‐EAST, I
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051504 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3268 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1434 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LAFLEUR, WILLIAM J
2134 TIMBERLANE
HARRISON, MI 48625                                    P‐0051505 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, REBECCA J
301 MAPLE AVENUE
APARTMENT A‐1
ITHACA, NY 14850                                      P‐0051506 12/27/2017     TK Holdings Inc., et al.                    $10,400.00                                                                                   $10,400.00
LIN, THOMAS N
16 W. 69TH TER.
KANSAS CITY, MO 64113                                 P‐0051507 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELL FARGO AUTO FINANCE
RAMOS, ROSARIO
331 E 108TH ST
LOS ANGELES, CA 90061                                 P‐0051508 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
JOHNSON HOWARD, ABBIE G
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32209                                P‐0051509 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA
HARDIN, KATHY W
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                               P‐0051510 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRESPI, SUSAN A
54 WILSHIRE TERRACE
ST LOUIS
MO, MO 63119                                          P‐0051511 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGLE, ANN E
9146 SILCHESTER CT
BURKE, VA 22015‐3361                                  P‐0051512 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, KATRIN M
208 BARTHOLOMEW STREET
PEABODY, MA 01960                                     P‐0051513 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, KATHY W
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                               P‐0051514 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IBARRA, WILLIAM
312 J AVE UNIT 47
NATIONAL CITY, CA 91950                               P‐0051515 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMASSON, ANTOINETTE
9439 TUSCANY CIRCLE
STOCKTON, CA 95210                                    P‐0051516 12/27/2017     TK Holdings Inc., et al.                    $24,000.00                                                                                   $24,000.00
CHANIN, MARGARET B
101 TUNISON LANE
BRIDGEWATER, NJ 08807                                 P‐0051517 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JUSTIN V
35 NATE LN
MILL HALL, PA 17751                                   P‐0051518 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARELLANO, GERMAN
16419 S. ORCHARD AVENUE
GARDENA, CA 90247                                     P‐0051519 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WEAVER, MAXWELL G
340 MIDDLE VALLEY DR
RAPID CITY, SD 57701                                  P‐0051520 12/27/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
TALAMANTES, ERIC
2233 TRINITY SPRINGS DR.
CARROLLTON, TX 75007                                  P‐0051521 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3269 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1435 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GLOVER, TYRA M
3195 CROSSING HILL WAY
COLUMBUS                                              P‐0051522 12/27/2017     TK Holdings Inc., et al.                    $65,000.00                                                                                   $65,000.00
CHENG, SHANNON
4139 CREEKPOINT CT.
DANVILLE, CA 94506                                    P‐0051523 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WALLACE, BRYANT T
137 BROOKDALE AVE.
N/A
SAN FRANCISCO, CA 94134                               P‐0051524 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTEEN, LANA B
10787 FM 2190
JACKSBORO, TX 76458                                   P‐0051525 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, JEANNE
41 HARDING DR
BERKELEY HEIGHTS, NJ 07922                            P‐0051526 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHART, MICHELLE L
5544 SILCHESTER LANE
CHARLOTTE, NC 28215                                   P‐0051527 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRISH, GAIL R
1949 TRAVIS ST
SAINT HELEN, MI 48656                                 P‐0051528 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THRASHER, CHERYL
242 S WULFF ST
CARY, IL 60013                                        P‐0051529 12/27/2017     TK Holdings Inc., et al.                      $318.79                                                                                       $318.79
SMITH, AMY E
17830 BALDWIN FARMS PLACE
APT #715
ROBERTSDALE, AL 36567                                 P‐0051530 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYLES, BARRY S
13242 PATH VALLEY RD
WILLOW HILL, PA 17271                                 P‐0051531 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUSBANDS, BONNIE F
724 EAST 27TH STREET APT 5A
BROOKLYN, NY 11210                                    P‐0051532 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KATHERINE
117 MAE STREET
SARDINIA, OH 45171                                    P‐0051533 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODINA, DANIELLE M
115 IDYLWOOD PLACE
VICTORIA, TX 77901                                    P‐0051534 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, AUDREY M
65 HOOK RD
WESTMINSTER, MD 21157                                 P‐0051535 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POC FOR GPI GA‐CGM, LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051536 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐T, INC. D/B/A STERLING
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051537 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3270 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1436 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GPI TX‐DMII, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051538 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, LELANG T
11321 NEWPORT MILL RD
WHEATON, MD 20902                                     P‐0051539 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOPLEX‐GERMAN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051540 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, DORIS P
7051 SAN SEBASTIAN CIRCLE
BOCA RATON, FL 33433‐1014                             P‐0051541 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐T, INC D/B/A IRA
HILL WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051542 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTA, DOMINIC
5083 SKELTON RD.
COLUMBIAVILLE, MI 48421                               P‐0051543 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, BELINDA
1201 S LAKEVIEW DR
PRESCOTT, AZ 86301                                    P‐0051544 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ALLAN L
9007 WILD ACRE CT.
UPPER MARLBORO
MARYLAND, MD 20772                                    P‐0051545 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
LOCKS, SALAMAH M
217 ORRIS TERRACE
SAN RAFAEL, CA 94903‐2509                             P‐0051546 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHONE, KEJONIA Y
231 SUMMIT AVE
ALBEMARLE, NC 28001                                   P‐0051547 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LESLIE B
163 HIGGINS CROWELL RD
W YARMOUTH, MA 02673                                  P‐0051548 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GDOVIN, THOMAS J
120 PARK PLACE
KINGSTON, PA 18704                                    P‐0051549 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, MARSHA L
2040 GRIFFETH RD.
HULL, GA 30646                                        P‐0051550 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILL, KEITH D
150 DILLARD DRIVE
GREER, SC 29650                                       P‐0051551 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRASFIELD, DANA L
19 ELMWOOD AVENUE
GREENVILLE, SC                                        P‐0051552 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGLE, ANN E
9146 SILCHESTER CT
BURKE, VA 22015‐3361                                  P‐0051553 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ‐HAUCK, MARY Y
691 ROUTE 73
ORWELL, VT 05760                                      P‐0051554 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3271 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1437 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DYE, JULIETTE G
422 JERRY AVE
TALLADEGA, AL 35160                                   P‐0051555 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTI, JOHN
PO BOX 477
DALEVILLE, AL 36322                                   P‐0051556 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, APRIL H
411 BONNAWOOD DRIVE
HERMITAGE, TN 37076                                   P‐0051557 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, HOPE E
108 HAMRICK RD
BALD KNOB, AR 72010                                   P‐0051558 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
REINHART, MICHELLE L
5544 SILCHESTER LANE
CHARLOTTE, NC 28215                                   P‐0051559 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, RANDY R
618 BARONNE STREET
LEBANON, IN 46052                                     P‐0051560 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMAN, THOMAS W
1016 CEDAR CIR
WEST DES MOINES, IA 50266                             P‐0051561 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAVINGER, ANNE L
8964 AVALON ST
RANCHO CUCAMONGA, CA 91701                            P‐0051562 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKUS, RACHELLE F
314 SPRING DRIVE
NEWTON, NJ 07860                                      P‐0051563 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHAMMAD, BAHIYYAH A
3651 RUSSELL BLVD
ST LOUIS, MO 63110                                    P‐0051564 12/27/2017     TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
CARR, PHILLIP T
152 MORTON PULLIAM ROAD
ROXBORO, NC 27574                                     P‐0051565 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBLES, EMMA V
1323 CONISTON CT.
SAN JOSE, CA 95118                                    P‐0051566 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, STEPHEN P
769 CENTER BLVD #84
FAIRFAX, CA 94930                                     P‐0051567 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANDELORE, LAURA
118 NOSS DR
BLAIRSVILLE, PA 15717                                 P‐0051568 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA‐CORTES, YANIRA N
URB. LUCHETTI
3 CALLE JUSTINO CRESPO GRACIA
MANATI, PR 00674‐6024                                 P‐0051569 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, MARCIA K
200 N. CHURCH STREET
FERRIS, TX 75125                                      P‐0051570 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, PATRICIA C
154 SHELTON ROAD
TRUMBULL, CT 06611                                    P‐0051571 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, MARYANN
11 TEXAS RD
TEWKSBURY, MA 01876                                   P‐0051572 12/27/2017     TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00

                                                                                            Page 3272 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1438 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MILLER‐DM, INC. D/B/A MERCEDE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051573 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, JAY Y
2704 SHOAL CREEK CIR
PLANO, TX 75093‐6304                                  P‐0051574 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYDEN, CHRISTINA M
2601 PRINCETON ST
BUTTE, MT 59701                                       P‐0051575 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTA, DIANE
5083 SKELTON RD.
COLUMBIAVILLE, MI 48421                               P‐0051576 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, JULIA M
5044 MAIN ST
SKOKIE, IL 60077                                      P‐0051577 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORLEY, DENVER E
829 CARDINAL DRIVE
ELBERTON, GA 30635                                    P‐0051578 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MCCULLOUGH, MICHAEL S
2529 S. 3RD ST.
STEELTON, PA 17113‐3024                               P‐0051579 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKEL, JOAN L
408 KIRKLAND AVE
WEST CHESTER, PA 19380                                P‐0051580 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JENNIFER R
2717 SMALLHOUSE ROAD
BOWLING GREEN, KY 42104                               P‐0051581 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                                P‐0051582 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENDER, SARAH E
3120 KENSINGTON AVENUE
APT. 5
RICHMOND, VA 23221                                    P‐0051583 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, GREGG L
8004 STONE CREEK RIDGE ROAD
HUNTINGDON, PA 16652                                  P‐0051584 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELFER, MORRIS D
282 OAKWOOD DRIVE
PARAMUS, NJ 07652‐3315                                P‐0051585 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERSTEIN, RICHARD J
595 FAIRWAY CT NE
FT WALTON BEACH, FL 32547‐1809                        P‐0051586 12/27/2017     TK Holdings Inc., et al.                    $13,628.00                                                                                   $13,628.00
GUEYE, YAYE N
302 EAGLES RIDGE WAY
GLEN BURNIE, MD 21061                                 P‐0051587 12/27/2017     TK Holdings Inc., et al.                     $2,767.00                                                                                    $2,767.00
GAROFALO, PHILIP F
3820 N. OSCEOLA AVE.
CHICAGO, IL 60634                                     P‐0051588 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERRICK, TRAVIS L
960 3RD ST.
#206
SANTA MONICA, CA 90403                                P‐0051589 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3273 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1439 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FLEMING, SANDRA A
7301 WEST COUNTY ROAD 48
MIDLAND, TX 79707                                     P‐0051590 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANK OF AMERICA
MISSERI‐SPARKS, DANA A
4317 WEST ANDERSON RD
SOUTH EUCLID, OH 44121                                P‐0051591 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNAH, GAVIN
1504 VIRGINIA DR
ORLANDO, FL 32803                                     P‐0051592 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANDOLA, LISA
7 LINDABURY AVENUE
BERNARDSVILLE, NJ 07924                               P‐0051593 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHU, ERIK
7450 SW 14TH ST
PLANTATION                                            P‐0051594 12/27/2017     TK Holdings Inc., et al.                     $7,705.46                                                                                    $7,705.46
JONES, MARSHA L
3328 N. DIAMOND MILL RD
TROTWOOD, OH 45426                                    P‐0051595 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREWER, LORRAINE L
232 W. MYERS
FRESNO, CA 93706                                      P‐0051596 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMBLE, DONALD
560 CHANDLER MILL ROAD
AVONDALE, PA 19311‐9626                               P‐0051597 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIASON, TROYDELL A
613 WILLOUGHBY AVE
BROOKLYN, NY 11206                                    P‐0051598 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASH, REGINA
2775 OLIVINE DR
DACULA, GA 30019                                      P‐0051599 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DDURST, DAVID
3340 ST. MARYS AVE
HANNIBAL, MO 63401                                    P‐0051600 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANCOCK, GAYE E
PO BOX 835
CAPITOLA, CA 95010‐0835                               P‐0051601 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINS, SCOTT W
47 SW 49TH
LAWTON, OK 73505                                      P‐0051602 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYLES, BARRY S
13242 PATH VALLEY RD
WILLOW HILL, PA 17271                                 P‐0051603 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVRAMENTO, SANDRA L
58 LINES PLACE
STRATFORD, CT 06615                                   P‐0051604 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTMANN, JACOB
8354 MAIN STREET
INTERLAKEN, NY 14847                                  P‐0051605 12/27/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
GPI CA‐DMII, INC. D/B/A MERCE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051606 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYSON, WILLIAM D
246 CLIFFWOOD DRIVE
SIMI VALLEY, CA 93065                                 P‐0051607 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3274 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1440 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
LUBBOCK MOTORS‐S, INC. D/B/A
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051608 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEW, MARTY L
1145 HWY 865
EUBANK, KY 42567                                     P‐0051609 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCALL‐SB INC. D/B/A ADVANTAG
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051610 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVIS, PAULA D
28648 VERDE MOUNTAIN TRAIL
SAN ANTONIO, TX 78261‐2532                           P‐0051611 12/26/2017     TK Holdings Inc., et al.                     $3,133.00                                                                                     $3,133.00
RANDOLPH, ROBERT
2732 THOMPSON AVE
DES MOINES, IA 50317                                 P‐0051612 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EUBANKS, ANITRA L
215 OAK PARK CROSSING
PEARL, MS 39208                                      P‐0051613 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALBORN, PATRICE M
2408 RIVER RD
COWANSVILLE, PA 16218                                P‐0051614 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUBER, KAREN J
430 S. SWALL DR.
BEVERLY HILLS, CA 90211                              P‐0051615 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEIDNER, ROBERT H
65 HEATH TRAIL
WOLFEBORO, NH 03894                                  P‐0051616 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARPER, WILLIAM C
2040 GRIFFETH RD.
HULL, GA 30646                                       P‐0051617 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICKLEFSEN, PATRICIA J
3611 FALLEN PALMS CT
HOUSTON, TX 77042                                    P‐0051618 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARR, PHILLIP T
152 MORTON PULLIAM ROAD
ROXBORO, NC 27574                                    P‐0051619 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BUSH, DARRYL E
11424 BLUE RIDGE BLVD. APT. 4
KANSAS CITY, MO                                      P‐0051620 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                               P‐0051621 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEHI, ROXANA
10500 ROCKVILLE PIKE
APT. 1628
N. BETHESDA, MD 20852                                P‐0051622 12/27/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
POPE, SABRINA A
22020 SW 116TH AVENUE
MIAMI, FL 33170‐4611                                 P‐0051623 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BROPHY, JOHN C
709 SAWGRASS LN
MT. PLEASANT, SC 29464                               P‐0051624 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3275 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1441 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SARAY, CEHAKANAK
4214 E N ST
TACOMA, WA 98404                                    P‐0051625 12/27/2017     TK Holdings Inc., et al.                     $5,195.27                                                                                    $5,195.27
HERMAN, THOMAS W
1016 CEDAR CIR
WEST DES MOINES, IA 50266                           P‐0051626 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, DANA H
371 HAMPSTEAD DRIVE
SUGAR GROVE, IL 60554                               P‐0051627 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                 P‐0051628 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, HEIDI A
505 STEELE DR.
BENTONVILLE, AR 72712                               P‐0051629 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRZEMINSKI, MICHAEL M
751 PARROT CT.
KISSIMMEE, FL 34759‐4536                            P‐0051630 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKS, SALAMAH M
217 ORRIS TERRACE
SAN RAFAEL, CA 94903‐2509                           P‐0051631 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DONNY A
6807 CAPITOL HILL DRIVE
ARLINGTON, TX 76017                                 P‐0051632 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KANE, EDWIN
9596 UNIONVILLE ROAD
EASTON, MD 21601                                    P‐0051633 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOVER, JAY S
6832 W. FAIRFIELD AVE.
BOISE, ID 83709                                     P‐0051634 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, JACK L
4032 LAREDO PLACE
BILLINGS, MT 59106                                  P‐0051635 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAVINGER, BLAKE
8964 AVALON ST
RANCHO CUCAMONGA, CA 91701                          P‐0051636 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLT, ANITA F
904 BENNETT CIR
LIBERTY, MO 64068                                   P‐0051637 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, APRIL M
124 KINGSTON DRIVE
NATCHITOCHES, LA 71457                              P‐0051638 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, MARTIN
11812 PEPPER ST
BLOOMINGTON 92316                                   P‐0051639 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LISA P
8543 CARILLION PLACE
MONTGOMERY, AL 36117                                P‐0051640 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, PEGGY J
3208 HENDRICK RD
ROBBINS, IL 60472                                   P‐0051641 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUEARY , GWENDOLYN A
P.O. BOX 2293
1387 HIGHWAY 190 EAST APT 8
HAMMOND, LA 70404                                   P‐0051642 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3276 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1442 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCCALL‐SB INC. D/B/A ADVANTAG
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051643 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABOH, ROBERT P
7627 PARTRIDGE ST CIRCLE
BRADENTON, FL 34202                                  P‐0051644 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
GPI TX‐SK, INC. D/B/A GENE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051645 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODMAN, BARBARA S
120 EAST 87 STREET
APT. R16L
NEW YORK, NY 10128                                   P‐0051646 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSTON, KELLY S
1731 NW 27TH TERRACE
FT LAUDERDALE, FL 33311                              P‐0051647 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZOPOULOS, DOREEN
501 SLATERS LANE
#714
ALEXANDRIA, VA 22314                                 P‐0051648 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWALL AUTOMOTIVE‐F, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051649 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAELIN, ELLEN M
65 GROVE STREET
UNIT 445
WELLESLEY, MA 02482‐7826                             P‐0051650 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, STEPHANIE E
17571 CARDINAL DR
LAKE OSWEGO, OR 97034                                P‐0051651 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSON, JENNIFER A
1337 WEST 570 NORTH
PROVO, UT 84601                                      P‐0051652 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, VINIKIE
6637 S PAULINA
CHICAGO, IL 60636                                    P‐0051653 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAINES, BRENDA A
10622 CLEARVIEW VILLA PLACE
HOUSTON, TX 77025                                    P‐0051654 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMBROSI, SERGIO
10705 MORTONS CIRCLE
JOHNS CREEK, GA 30022                                P‐0051655 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEASLEY, ANTOINETTE
3701 RUTLEDGE AVE SW
BIRMINGHAM, AL 35221                                 P‐0051656 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRALLS, ISRAEL
832 CHERRY STREET
CLARKSDALE, MS 38614                                 P‐0051657 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUMRA, RAVI
217 LAURELGLEN CT
DANVILLE, CA                                         P‐0051658 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3277 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1443 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCGROARY, JOHN P
580 CENTER ROAD
WOODSTOCK, CT 06281                                  P‐0051659 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, RENEC J
1201 SYCAMORE TERRACE SPC. #1
SUNYVALE, CA 94086                                   P‐0051660 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, SYLVIA
134 FANNIN ST.
CORPUS CHRISTI                                       P‐0051661 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELYSEE, DIEULA
2240 NW 190TH TERRACE
MIAMI GARDENS, FL 33056‐2619                         P‐0051662 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, EDWIN
16382 LARCH ST
HESPERIA, CA 92345                                   P‐0051663 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDEN, PATSY G
1260 PAISANO ROAD
SANTA ROSA, NM 88435                                 P‐0051664 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEORGE, ROSHAN
1675 CROSS WAY
SAN JOSE, CA 95125                                   P‐0051665 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRIOZABAL, ANDREW J
7757 ALTA CUESTA DR
RANCHO CUCAMONGA, CA 91730                           P‐0051666 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHAEL
1600 ROSECRANS AVE
SUITE 400
MANHATTAN BEACH, CA 90266                            P‐0051667 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, ANGELIQUE L
PO BOX 2263
DOUGLAS, GA 31533                                    P‐0051668 12/27/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
RITOOCE, FRED
1811 N VERDUGO RD APT C
GLENDALE, CA 91208                                   P‐0051669 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JACK D
PO BOX 271243
FLOWER MOUND, TX 75027                               P‐0051670 12/27/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
THORNTON, RYAN W
18 ROSEWOOD CIRCLE
SILVER CITY, NM 88061                                P‐0051671 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYNES, RASHAUNDRA B
3921 TRADITIONS
OLYMPIA FIELDS, IL 60461                             P‐0051672 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATES, DONRELL A
5200 20TH AVE
VALLEY, AL 36067                                     P‐0051673 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, MARIE
836 TILDEN STREET
APT 3H
BRONX, NY 10467                                      P‐0051674 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, GEORGIA
12 BLACKHAWK CT.
MEDFORD, NJ 08055                                    P‐0051675 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHAWN L
2804 FOUNTAINGRASS LANE
CHARLOTTE, NC 28269                                  P‐0051676 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3278 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1444 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WESLEY, ANGELIQUE L
PO BOX 2263
DOUGLAS, GA 31533                                    P‐0051677 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
OSORIO, JORGE
956 WASHINGTON ST
FRANKLIN SQUARE, NY 11010                            P‐0051678 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTREAL, ROBERT
P.O.BOX 8381
LONG BEACH, CA 90808                                 P‐0051679 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, MEAGAN E
644 MORTON PL NE
WASHINGTON, DC 20002                                 P‐0051680 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDVOGEL, ALAN K
745 WEST BLUFF DRIVE
ENCINITAS, CA 92024                                  P‐0051681 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, ALLENE R
5708 WARDEN AVE
EDINA, MN 55436‐2245                                 P‐0051682 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEY, WILLIAM C
2654 CASTILLO CIR
THOUSAND OAKS, CA 91360‐1301                         P‐0051683 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI FL‐VWII, LLC D/B/A VOLKSW
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051684 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, CAROLINE A
P.O. BOX 736
PRIEST RIVER, ID 83856                               P‐0051685 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOPLEX DODGE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051686 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI CA‐SH, INC. D/B/A HYUNDAI
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051687 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLORUNWUNMI, ABIODUN
7114 ANNAPOLIS ROAD
HYATTSVILLE, MD 20784                                P‐0051688 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSSON, DELANEY D
3141 CHURN CREEK RD APT. 8
REDDING, CA 96002                                    P‐0051689 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVERETT, LARRY E
6339 E WAVERLY ST
INVERNESS, FL 34452                                  P‐0051690 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, RENEC J
NO ADDRESS PROVIDED
                                                     P‐0051691 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, NOAH P
37211 VILLAGE 37
CAMARILLO, CA 93012                                  P‐0051692 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITOOCE, FRED
1811 N VERDUGO RD APT C
GLENDALE, CA 91208                                   P‐0051693 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3279 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1445 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BALDRY, ROY A
8713 COUNTY HWY AA
NEW AUBURN, WI 54757                                 P‐0051694 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOCKEY, HOMER L
1100 COURY ROAD
FORT WORTH, TX 76140                                 P‐0051695 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMERY, ASHLEE S
P.O. BOX 594
BEGGS, OK 74421                                      P‐0051696 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, CHRIS
1105 FREEDOM COURT
TRACY, CA 95376                                      P‐0051697 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFER, LISA L
2516 BRUSH ROAD
UNIT 106
SCHAUMBURG, IL 60173                                 P‐0051698 12/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SIDD, ROBERT
980 E EVELYN AV
SUNNYVALE, CA 94086‐6772                             P‐0051699 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONLAD, REBECCA S
1650 SUNRISE DR
LIMA, OH 45805                                       P‐0051700 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, NOAH P
37211 VILLAGE 37
CAMARILLO, CA 93012                                  P‐0051701 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROENZA, LISETTE E
226 PLUMOSA RD
DEBARY, FL 32713                                     P‐0051702 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSORIO, JORGE
956 WASHINGTON ST
FRANKLIN SQUARE, NY 11010                            P‐0051703 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVAREZ, JESSICA E
505 PINDAR COURT
ROSEVILLE, CA 95661                                  P‐0051704 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, ANGELIQUE
PO BOX 2263
DOUGLAS, GA 31533                                    P‐0051705 12/27/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
SMITH, REBECCA A
3327 TRUMBULL AVE
COPLEY, OH 44321                                     P‐0051706 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRURY, JENNIFER
132 LAS ONDAS
SANTA BARBARA, CA 93109                              P‐0051707 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, ALICIA N
P. O. BOX 13894
BIRMINGHAM, AL 35202                                 P‐0051708 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBIECH, RUTH E
10 RIVERSIDE DRIVE APT 4
BINGHAMTON, NY 13905                                 P‐0051709 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DEQUINCEY
8639 REGENT STREET
JONESBORO, GA 30238                                  P‐0051710 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANAT, MICHAEL L
54 TREMONT TERR
LIVINGSTON, NJ 07039                                 P‐0051711 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3280 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1446 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                  P‐0051712 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, LOUIS E
1672 ECHO DR
SAN BERNARDINO, CA 92404                              P‐0051713 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, ANGELIQUE L
PO BOX 2263
DOUGLAS, GA 31533                                     P‐0051714 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SPRALLS, ISRAEL
832 CHERRY STREET
CLARKSDALE, MS 38614                                  P‐0051715 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITA SOCIAL SEC#XXX‐XX‐1938
WEINTRAUB, BARRY
32 HAYES ST.
STAFFORD, VA 22556                                    P‐0051716 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, JESSICA L
10761 SMETANA RD #218
HOPKINS, MN 55343                                     P‐0051717 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNY JR, KEVIN
539 GREEN ST.
GAINESVILLE, GA 30501                                 P‐0051718 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NADAS, DENIS
1708 LEXINGTON PKWY
NISKAYUNA, NY 12309                                   P‐0051719 12/26/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
GPI OK‐SH, INC. D/B/A BOB HOW
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051720 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI SC‐SBII, LLC D/B/A HILTON
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051721 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROUSE SR., ANTHONY G
29 CLIFTON ST
WEST HAVEN, CT 06516                                  P‐0051722 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NOELS, LESLIE D
5911 FOX CANYON
SAN ANTONIO, TX 78252                                 P‐0051723 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOPPLER, STEPHEN B
694 SAGE CIRCLE
HIGHLANDS RANCH, CO 80126                             P‐0051724 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELYSEE, JOSETTE
2240 NW 190TH TERRACE
MIAMI GARDENS, FL 33056‐2619                          P‐0051725 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEENDRAH, MOHAMMAD A
1875 MINI DR
VALLEJO, CA 94589                                     P‐0051726 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARLESS, DIANE D
1000 WEST CHAMBERS RD.
MCALESTER, OK 74501                                   P‐0051727 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FONSECA, M. ESTHER
1825 W. 15TH STREET
SANTA ANA                                             P‐0051728 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3281 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1447 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CHABAREK, PAUL
7435 NW 75TH DR
PARKLAND, FL 33067‐3904                               P‐0051729 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVITT, JAY A
2122 STANFORD DRIVE
EUREKA, CA 95503
EUREKA, CA 95503                                      P‐0051730 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, DANIELLE
217 GABLE CT
BEAUMONT, CA 92223                                    P‐0051731 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, DAVID M
715 ATHERTON DRIVE
METAIRIE, LA 70001                                    P‐0051732 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, KARMON L
4208 MOSS ST
NORTH LITTLE ROC, AR 72118                            P‐0051733 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
JENKINS, CHESTER
1024 N AUSTIN APT.3C
OAK PARK, IL 60302                                    P‐0051734 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, GAYLON L
224 N 43RD WEST AVE
TULSA, OK 74127                                       P‐0051735 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, BENJAMIN J
BENJAMIN J PHILLIPS
613 CANTEBURY DR
WARRENSBURG, MO 64093                                 P‐0051736 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGHEE, ERICA K
28514 U.S. HIGHWAY 11
KNOXVILLE, AL 35469                                   P‐0051737 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, FERNANDO
5432 MACLAIN LN
HANOVER PARK, IL 60133                                P‐0051738 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DAVIE, MICHAEL
3367 MILVERTON ROAD
SHAKER HEIGHTS, OH 44120                              P‐0051739 12/27/2017     TK Holdings Inc., et al.                    $74,467.90                                                                                   $74,467.90
PAYTON, RONALD J
2120 S 11TH ST
LOS BANOS, CA                                         P‐0051740 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, PATTY
P.O. BOX 555
BRENT, AL 35034                                       P‐0051741 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMIE, CAROL J
6180 LAURELHURST LN
CENTERVILLE, OH 45459                                 P‐0051742 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, SANG
807 CHYNOWETH CT
SAN JOSE, CA 95136                                    P‐0051743 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMLIER CHYSLER
DULANEY, SYLVIA
38045 10TH ST EAST #2
PALMDALE, CA 93550                                    P‐0051744 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVY FEDERAL CREDIT UNION
PEOPLES, DINAH L
P. O. BOX 3000
MERRIFIELD, VA 22119‐3000                             P‐0051745 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3282 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1448 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HALSTIED, LISA D
PO BOX 156
SPENCER, OK 73084                                     P‐0051746 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANAT, MICHAEL L
NO ADDRESS PROVIDED
                                                      P‐0051747 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIS, JEAN L
4208 MOSS ST
NORTH LITTLE ROC, AR 72118                            P‐0051748 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NAPOLITANO, ANTHONY P
38 HOLLOW OAK ROAD
CHAPPAQUA, NY 10514                                   P‐0051749 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, LATOYA
2309 HOLLOWRIDGE LN 2017
ARLINGTON, TX 76006                                   P‐0051750 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANUSZ, CAROL M
6398 SOUTH GARLAND COURT
LITTLETON, CO 80123                                   P‐0051751 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, JEROME W
12879 N. PALEOZOIC DR.
MARANA, AZ 85658                                      P‐0051752 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUFFY, MELISSA
14567 LEARY ST
NOKESVILLE, VA 20181                                  P‐0051753 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINTRAUB, RITA D
32 HAYES ST.
STAFFORD, VA 22556                                    P‐0051754 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐SU, LLC D/B/A RIVERTO
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051755 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, GLORIA B
17 PALM DRIVE
CALEXICO, CA 92231                                    P‐0051756 12/26/2017     TK Holdings Inc., et al.                      $362.00                                                                                       $362.00
SUMMERLIN, CAROLYN
1315 KARENDALE AVE
CHARLOTTE, NC 28208                                   P‐0051757 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐DMIII, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051758 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI MS‐N, INC. D/B/A PAT PECK
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051759 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐ARGMIII, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051760 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAELIN, ELLEN M
65 GROVE STREET
UNIT 445
WELLESLEY, MA 02482‐8726                              P‐0051761 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYLAN, MARCIA L
3 MILLBROOK RD
BALTIMORE, MD 21218                                   P‐0051762 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3283 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1449 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCCRACKEN, DAVID R
5402 ROXANN DRIVE
WESTON, WI 54476                                     P‐0051763 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DEBRA J
936 N COOLIDGE AVE
WICHITA, KS 67203                                    P‐0051764 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDON, JEANIE
302 UTLEY DR
GOODLETTSVILLE, TN                                   P‐0051765 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, DANIELLE
217 GABLE CT
BEAUMONT, CA 92223                                   P‐0051766 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, JEROME W
12879 N. PALEOZOIC DR.
MARANA, AZ 85658                                     P‐0051767 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORNELAS, ANA B
1648 FONTANELLA WAY
STOCKTON, CA 95205                                   P‐0051768 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USA
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                 P‐0051769 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, DAO
807 CHYNOWETH CT
SAN JOSE, CA 95136                                   P‐0051770 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DAVID R
52 CARLESTON DRIVE
ERIAL, NJ 08081                                      P‐0051771 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AKIN, ISIAH
6847 SOUTH LEWIS AVENUE
APT.# 90
TULSA, OK 74136                                      P‐0051772 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHABAREK, PAUL
7435 NW 75TH DR
PARKLAND, FL 33067‐3904                              P‐0051773 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUSIN, ANGELA B
123 OAKHURST AVENUE
CLARKSDALE, MS 38614                                 P‐0051774 12/27/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
FUGAZZI, KORY L
210 POCO VISTA DR
KERRVILLE, TX 78028                                  P‐0051775 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANNY, LINDA
1 TANBARK ROAD
WINDHAM, NH 03087‐1541                               P‐0051776 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, ERICKA J
3513 WYANDOTTE ST
APT 1N
KANSAS CITY, MO 64111                                P‐0051777 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNDIN, ROBERT W
450 W SCHAUMBURG
UNIT 68571
SCHAUMBURG, IL 60168                                 P‐0051778 12/27/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
BAKER, LESLIE M
4601 CREEKSIDE COVE
ATLANTA, GA 30349                                    P‐0051779 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3284 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1450 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SALOMON, DEXTER G
3001 HANH DRIVE APT 414
4005 HONEY CREEK RD
MODESTO, CA 95350                                     P‐0051780 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWLES, DARRELL L
1525 FARNSWORTH DRIVE
CHARLESTON                                            P‐0051781 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHODAVERDI, ELMIRA
1811 N VERDUGO RD APT C
GLENDALE, CA 91208                                    P‐0051782 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMIE, GARY E
6180 LAURELHURST LN
CENTERVILLE, OH 45459                                 P‐0051783 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOMUNDAM, LINDA
NO ADDRESS PROVIDED
                                                      P‐0051784 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLOIS, GILBERT P
521 S.W. 68TH BLVD
PEMBROKE PINES, FL 33023                              P‐0051785 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, JEROME W
12879 N. PALEOZOIC DR.
MARANA, AZ 85658                                      P‐0051786 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAINTER, ABRAHAM J
3504 CUERVO DR. NE
ALBUQUERQUE, NM 87110                                 P‐0051787 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, RICHARD C
2979 SCOTTS CREEK RD.
LAKEPORT, CA 95453                                    P‐0051788 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HOA
807 CHYNOWETH CT
SAN JOSE, CA 95136                                    P‐0051789 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DERUBERTIS, DAVID
3716 ALOMAR DR.
SHERMAN OAKS, CA 91423                                P‐0051790 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COUSIN, KHRISTIE P
123 OAKHURST AVENUE
CLARKSDALE, MS 38614                                  P‐0051791 12/27/2017     TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
KUO, JENNY
2515 CROW FOOT LANE
DIAMOND BAR, CA 91765                                 P‐0051792 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JANN S
1676 ARECA PALM DR
PORT ORANGE, FL 32128‐6694                            P‐0051793 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BOYLE, MARY ELLEN
8027 BRITTANY PLACE
PITTSBURGH, PA 15237‐6302                             P‐0051794 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI CA‐F, INC. D/B/A FORD OF
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051795 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐S, INC. D/B/A
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051796 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3285 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1451 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0051797 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SVII, INC. D/B/A VOLKS
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051798 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0051799 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐F, INC. D/B/A SHAMALEY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051800 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLIN, DANIEL J
145 NATCHAUG DR
GLASTONBURY, CT 06033‐1915                            P‐0051801 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                  P‐0051802 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIGNERA, ANDREA I
767 ROCKAWAY BEACH AVE
PACIFICA, CA 94044                                    P‐0051803 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDMONSON, JEAN L
6101 S. HAWKINS
CHOCTAW, OK 73020                                     P‐0051804 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DREXLER, LARRY T
307 VISTA DE ORO
HOLLISTER, CA 95023                                   P‐0051805 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, JEROME W
12879 N. PALEOZOIC DR.
MARANA, AZ 85658                                      P‐0051806 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, VALERIE M
7003 COLE CREEK DRIVE
CONVERSE, TX 78109                                    P‐0051807 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMZ, DEANNA H
106 HEMLOCK COURT
SLIDELL, LA 70458                                     P‐0051808 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRIGAN, NADIA J
21680 PANORAMA WAY
PHILO, CA 95466                                       P‐0051809 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURRELL, WENDY
NO ADDRESS PROVIDED
                                                      P‐0051810 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEHART, JENNIFER
266 CROSSFIELD DRIVE
MOUNT WASHINGTON, KY 40047                            P‐0051811 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, MELAINA
206 OAK RIDGE CIRCLE
MOUNT AIRY, NC 27030                                  P‐0051812 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, CATHERINE
1435 S MONTEREY AVE
VILLA PARK, IL 60181                                  P‐0051813 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, JOHN
1435 S MONTEREY AVE
VILLA PARK, IL 60181                                  P‐0051814 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3286 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1452 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FONTANA, JENNIFER A
NO ADDRESS PROVIDED
                                                     P‐0051815 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EISENHAUER, JAYME W
307 LOUIS STREET
LEESBURG, FL 34748                                   P‐0051816 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSURU, NAGARAJU
50 RISING SUN
IRVINE, CA 92620                                     P‐0051817 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASZUBOWSKI, T J
39765 WALDORF
CLINTON TWP, MI 48038                                P‐0051818 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJORS, SAMUEL A
408 CLAYMILLE CT.
NASHVILLE, TN 37207                                  P‐0051819 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, VARIAN D
2425 CAMP JOHN HOPE RD
FT. VALLEY, GA 31030                                 P‐0051820 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAREMZA, MARY K
131 N. BOWER AVE.
TRLR. 31
PALISADE, CO 81526                                   P‐0051821 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAYTON, JOSEPH R
2840 ORCHARD CREEK LN APT 203
WINSTON SALEM, NC 27127                              P‐0051822 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAAS, TERESA H
MOONEYHAM BERRY LLC
PO BOX 8359
GREENVILLE, SC 29604                                 P‐0051823 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                 P‐0051824 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOMUNDAM, LINDA
NO ADDRESS PROVIDED
                                                     P‐0051825 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT JR, WILLIAM J
1407 N 6TH STREET
MARTINS FERRY, OH 43935                              P‐0051826 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAY, JACOB B
1019 62ND ST.
EMERYVILLE, CA 94608                                 P‐0051827 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOOL, KEELY J
78 PINE STREET APT R1
MONTCLAIR, NJ 07042                                  P‐0051828 12/27/2017     TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
CARDOZA, ALEXANDRA
2120 S 11TH ST
LOS BANOS, CA                                        P‐0051829 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUWABARA, KIYOSHI
235 MARSALA
NEWPORT BEACH, CA 92660                              P‐0051830 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTOTRS‐T, INC. D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051831 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3287 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1453 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
NJ‐SV, INC. D/B/A VOLKSWAGEN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051832 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, DIANA R
2816 GARDEN COURT #A
STEILACOOM, WA 98388                                  P‐0051833 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESALIS, ANTHONY V
1427 FELTON ST
SAN DIEGO, CA 92102                                   P‐0051834 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUFER, LORRAINE C
287 STISSING ROAD
STANFORDVILLE, NY 12581                               P‐0051835 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENKE, JOSEPH A
790 GALE DR
CAMPBELL, CA 95008                                    P‐0051836 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRERO, MONIQUE L
48‐467 KAMEHAMEHA HWY
KANEOHE, HI 96744                                     P‐0051837 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HOA
807 CHYNOWETH CT
SAN JOSE, CA 95136                                    P‐0051838 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWARTZ, JOHN R
10 MOSES ROAD
WARREN, NH 03279                                      P‐0051839 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIE, MICHAEL
3367 MILVERTON ROAD
SHAKER HEIGHTS, OH 44120                              P‐0051840 12/27/2017     TK Holdings Inc., et al.                    $74,467.90                                                                                   $74,467.90
HALSTIED, LISA D
PO BOX 156
SPENCER, OK 73084                                     P‐0051841 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALL, DALISHA
18 SCENERIDGE AVE 1ST FL
PGH, PA 15227                                         P‐0051842 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TU‐BIGNEY, MELODY
1722 MITCHELL AVE 171
TUSTIN, CA 92780                                      P‐0051843 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JUNG YONG
20435 ANZA AVE.
APT. 20
TORRANCE, CA 90503                                    P‐0051844 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, DONNA E
375 HARDER RD
HAYWARD, CA 94544                                     P‐0051845 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JOHN B
NO ADDRESS PROVIDED
                                                      P‐0051846 12/27/2017     TK Holdings Inc., et al.                      $115.56                                                                                       $115.56
LEWIS, RORY J
NO ADDRESS PROVIDED
                                                      P‐0051847 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, ALANE
P.O. BOX 16452
PENSACOLA, FL 32507                                   P‐0051848 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, CARLENE
NO ADDRESS PROVIDED
                                                      P‐0051849 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3288 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1454 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUNTER, CHARLIE
4819 TURQUOISE LAKE CT
COLORADO SPRINGS, CO 80924                          P‐0051850 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANACH, JOHN K
4421 LUTZ DR.
WARREN, MI 48092                                    P‐0051851 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                P‐0051852 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFERS, LEROY
357 FORBES DRIVE
VINELAND, NJ 08360                                  P‐0051853 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, RAMONA M
214 COACH LAMP DRIVE
MADISON, AL 35758                                   P‐0051854 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCRAY, JAMMAL
18113 BIRDWATER DR
TAMPA, FL 33647‐2909                                P‐0051855 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATARA, KWAKU B
8200 EAST JEFFERSON AVENUE
1910
DETROIT, MI 48214                                   P‐0051856 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUWABARA, KIYOSHI
235 MARSALA
NEWPORT BEACH, CA 92660                             P‐0051857 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHTER‐VITALE, ROB
500 RACE ST.
STE. 4010
SAN JOSE, CA 95126‐5152                             P‐0051858 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, PHYLLIS
709 HAW RIVER HOPEDALE ROAD
BURLINGTON, NC 27217                                P‐0051859 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTTLR, TARA
33 EDGERLY ROAD
APT. 3
BOSTON, MA 02115                                    P‐0051860 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HOA
807 CHYNOWETH CT
SAN JOSE, CA 95136                                  P‐0051861 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEVILLE, PETER M
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                               P‐0051862 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORVIL, SARA
4689 SABLE PINE CIRCLE
D1
WEST PALM BEACH, FL 33417                           P‐0051863 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGULAPALLY, RANJIT SING
50 RISING SUN
IRVINE, CA 92620                                    P‐0051864 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON‐MINOR, IMANI
P.O. BOX 185
MADISON, MS 39130                                   P‐0051865 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNINGTON, RICHARD
3116 LAPORTE ST
HOBART, IN 46342                                    P‐0051866 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3289 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1455 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
Q AUTOMOTIVE TAMPA FL, LLC D/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051867 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, SHEENA
10022 FOSTER RD
BATON ROUGE, LA 70811                                P‐0051868 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GPI TX‐SBII, INC. D/B/A BMW O
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051869 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DUFF, SHERRI E
2806 NORTH DRIVE
HELENA, AL 35080                                     P‐0051870 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARD, EDDIE W
907 MAY DR
JONESBOROUGH, TN 37659                               P‐0051871 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLARK, BRITTANY
3391 PEACHTREE ROAD NE
SUITE 300
ATLANTA, GA 30326                                    P‐0051872 12/26/2017     TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
GPI KS‐SB, INC. D/B/A BARON B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0051873 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STAHL, DUANE L
5346 N RATTLER COURT
LITCHFIELD PARK, AZ 85340                            P‐0051874 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HURTADO, LEOPOLDO M
515 MISSION RD
EL PASO, TX 79903                                    P‐0051875 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIMENTAL, LILLIAN N
5 TENTH STREET
DARTMOUTH, MA 02748                                  P‐0051876 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051877 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
POEHLMANN, ALEXANDRA
1372 N LYNDONVILLE RD
APT 1
LYNDONVILLE, NY 14098                                P‐0051878 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KIM, EUN J
5155 VAN KLEECK STREET APT 7E
ELMHURST, NY 11373                                   P‐0051879 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARTZ, DAVID H
377 SE WASHINGTON AVE
CHEHALIS, WA 98532                                   P‐0051880 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BARBER, KIMBERLY
9575 HELTON RD
STICKTON, AL 36579                                   P‐0051881 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BIVONA, BETH
5678 WOODRUFF DR.
CLARENCE CENTER, NY 14032                            P‐0051882 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EYTCHESON, YOLANDA A
1725 VERIDIAN DR SE
RIO RANCHO, NM 87124                                 P‐0051883 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3290 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1456 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
HALSTIED, LISA D
PO BOX 156
SPENCER, OK 73084                                    P‐0051884 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LAUREANO, YVETTE
YVETTE LAUREANO
1726 N TALMAN 2
CHICAGO, IL 60647                                    P‐0051885 12/27/2017     TK Holdings Inc., et al.                     $23,000.00                                                                                    $23,000.00
CLARK, KATHLEEN M
20881 STARSHINE ROAD
DIAMOND BAR, CA 91789                                P‐0051886 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TITTERINGTON, DAVID R
1044 ORCHARD LANE
BROADVIEW HEIGHT, OH 44147                           P‐0051887 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JOY, COLIN S
60 POKO WAY
HAIKU, HI 96708                                      P‐0051888 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LACH, JOHN M
18 WYNSTONE WAY
NORTH BARRINGTON, IL 60010                           P‐0051889 12/27/2017     TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
NUGGEHALLI, SWARUP S
2962 COLONY DR
EAST LANSING, MI 48823                               P‐0051890 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THIBODEAUX, STACEY
5429 SAVOY CHASE XING
STONECREST, GA 30038                                 P‐0051891 12/27/2017     TK Holdings Inc., et al.                  $16,850,000.00                                                                               $16,850,000.00
CARSON, LAURA
2525 PRESTON RD APT 2112
PLANO, TX 75093                                      P‐0051892 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ALLAN, MARY
299 TINDER PL
CASSELBERRY, FL 32707                                P‐0051893 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REID, CAROLYN W
1201 AUGUSTA DR
ALBANY, GA 31707                                     P‐0051894 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VROTSOS, JEFFERY J
276 HIGHPOINT DR
WADSWORTH, OH 44281                                  P‐0051895 12/27/2017     TK Holdings Inc., et al.                     $27,537.22                                                                                    $27,537.22
TRAN, HOA
807 CHYNOWETH CT
SAN JOSE, CA 95136                                   P‐0051896 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HELFER, MORRIS D
282 OAKWOOD DRIVE
PARAMUS, NJ 07652‐3315                               P‐0051897 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BACH, PAMELA J
4650 147TH LANE NW
ANDOVER, MN 55304‐2858                               P‐0051898 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
METROPOLITAN SERVICES CREDIT
CODY, JANNA M
14525 MORGAN AVE N
MARINE ON SAINT, MN 55047                            P‐0051899 12/27/2017     TK Holdings Inc., et al.                     $10,639.91                                                                                    $10,639.91
BAILEY, JOHN
566 E 158TH ST
SOUTH HOLLAND, IL 60473                              P‐0051900 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ANGULO, STEPH N
918 SABLE CHASE PL
HENDERSON, NV 89011                                  P‐0051901 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                           Page 3291 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1457 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
TOOMER, ANDRÉ
1113 5TH AVE
APT. 512
ROCK FALLS, IL 61071                                P‐0051902 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, KATRINA H
5441 GANTRY DRIVE
MONTGOMERY, AL 36108                                P‐0051903 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, RICHARD
5 WESTBRITE COURT
WILMINGTON, DE 19810                                P‐0051904 12/27/2017     TK Holdings Inc., et al.                    $75,000.00                                                                                    $75,000.00
HARRIS, JEFFREY
1897 SOUTHSIDE DRIVE
ONEONTA, NY 13820                                   P‐0051905 12/26/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
ESPITIA, JOSE A
5662 LAWRENCE AVE
DINUBA, CA 93618                                    P‐0051906 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BENNETT, SUSAN C
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0051907 12/26/2017     TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
CARRELL, VICKI G
3626 22ND AVE SE
OLYMPIA, WA 98501                                   P‐0051908 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GPI TX‐A, INC. D/B/A AUDI GRA
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051909 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VARGAS, SYLVIA
6732 PARK AVE
GARDEN GROVE, CA 92845                              P‐0051910 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUIZ, JOSE
8562 NEW DOMAIN CT
SACRAMENTO, CA 95828                                P‐0051911 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LE, TRANG T
7326 N HUDSON ST
PORTLAND, OR 97203                                  P‐0051912 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MALEYAH N
3229 CENTRAL AVENUE
INDIANAPOLIS, IN 46205                              P‐0051913 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUMACHER, JILL A
2010 MIDLANE SOUTH
MUTTONTOWN, NY 11791                                P‐0051914 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ANDERSON, PEGGY J
3208 HENDRICK RD
ROBBINS, IL 60472                                   P‐0051915 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICH, CHRISTOPHER L
1333 WINFIELD DRIVE
SWARTZ CREE, MI 48473                               P‐0051916 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAY, LORALYN L
W10263 CAPITAL RD.
THORP, WI 54771                                     P‐0051917 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VANDERSTEEN, JUNE M
NO ADDRESS PROVIDED
                                                    P‐0051918 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 3292 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1458 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
BROWN, BRENDA S
198 GLENWOOD DRIVE
DENISON, TX 75020                                    P‐0051919 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVIS, TERESA J
128 RESERVOIR ROAD
LOCK HAVEN, PA 17745                                 P‐0051920 12/27/2017     TK Holdings Inc., et al.                       $973.69                                                                                       $973.69
NORWOOD, SHARON K
3563 WELLS ROAD
OAKLEY, CA 94561                                     P‐0051921 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MORLEY, CHRISTOPHER D
12428 HORSESHOE BEND CIRCLE
CLARKSBURG, MD 20871                                 P‐0051922 12/27/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
DANNENMILLER, KARLINA O
337 NE THORNTON PL
APT 304
SEATTLE, WA 98125‐8086                               P‐0051923 12/27/2017     TK Holdings Inc., et al.                  $1,544,503.00                                                                                $1,544,503.00
HARDEN, KATHRINA R
1333 WINFIELD DRIVE
SWARTZ CREEK, MI 48473                               P‐0051924 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMALL, DALISHA T
18 SCENERIDGE AVE 1ST FL
PGH, PA 15227                                        P‐0051925 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ESPINO, MONICA
8100 PARK PLAZA #145
STANTON, CA 90680                                    P‐0051926 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KORDA, JUSTIN
5117 NE 11TH ST
RENTON, WA 98059                                     P‐0051927 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELTON, KAREN D
16600 SAN FERNANDO MISSION BL
APT 61
GRANADA HILLS, CA 91344                              P‐0051928 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SONG, NELLY
301 CURTNER AVENUE #7
PALO ALTO, CA 94306                                  P‐0051929 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAYMOND, DEBORAH V
134 ESTES RD
ROCHESTER, NH 03867‐4284                             P‐0051930 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VANDERSTEEN, JUNE M
3535 E LITTLE COTTONWOOD LANE
SANDY, UT 84092                                      P‐0051931 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS HOUSTON, SONYA R
3403 DORSEYBLANE
PEARLAND                                             P‐0051932 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAZAR, EVA M
1365 6TH AVENUE
MONTE VISTA, CO 81144                                P‐0051933 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OZUNA, CARRIE L
3865 MARCILLIA CIRCLE
IRVING, TX 75038                                     P‐0051934 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN JR., WILLIAM H
NO ADDRESS PROVIDED
                                                     P‐0051935 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KORDA, JUSTIN
5117 NE 11TH ST
RENTON, WA 98059                                     P‐0051936 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3293 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1459 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SACHIJ, RITA
1169 LA TORTUGA DR
VISTA                                                 P‐0051937 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORLEY, CHRISTOPHER D
12428 HORSESHOE BEND CIRCLE
CLARKSBURG, MD 20871                                  P‐0051938 12/27/2017     TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
GAMMANS, KRISTA
1215 NE 78TH AVE
PORTLAND, OR 97213                                    P‐0051939 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, SHERESA
1127 CREEK SIDE CIRCLE
HINESVILLE, GA 31313                                  P‐0051940 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARPULEON, JUDITH M
4501 TURNBERRY LANE
LAKE WALES, FL 33859                                  P‐0051941 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISH, LAURA B
2900 CAMBERLY CIRCLE
MELBOURNE, FL 32940                                   P‐0051942 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐TL, INC. D/B/A LEXUS
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051943 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN CHH L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051944 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGARD, SAMUEL P
6310 S BLUE CT
CRYSTAL LAKE, IL 60014‐4765                           P‐0051945 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, THEREASA B
8405 RIDGE RD
FAIRBURN, GA 30213                                    P‐0051946 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIZELY, GEORGE
341 CRESCENT KNOLL
LIBERTYVILLE, IL 60048                                P‐0051947 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFAYETTE HOTELS
155 LITTLEFIELD AVE
BANGOR, ME 04401                                      P‐0051948 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KIMBERLY M
NO ADDRESS PROVIDED
                                                      P‐0051949 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR, STACEY
6940 CAMINO PACHECO
SAN DIEGO, CA 92111                                   P‐0051950 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, JANICE E
1908 LONGHORN TRL
GRAPEVINE, TX 76051                                   P‐0051951 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANA, CURTIS J
P.O. BOX 567
SANDPOINT, ID 83864                                   P‐0051952 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRO, STUART
125 MEYERSON WAY
WHEELING, IL 60090                                    P‐0051953 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, JAMELA S
1324 RIVERMONT DR.
GALLATIN, TN 37066                                    P‐0051954 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3294 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1460 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BRAWNER, TIARA W
2007 MARYLAND AVE NE
102
WASHINGTON, DC 20002                                 P‐0051955 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORLEY, CHRISTOPHER D
12428 HORSESHOE BEND CIRCLE
CLARKSBURG, MD 20871                                 P‐0051956 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RAHMAN, ALI
1007 METTLER CT.
RICHMOND, TX 77469                                   P‐0051957 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEBROWSKI, JOANN G
7304 ARTHURS ROAD
FORT PIERCE, FL 34951                                P‐0051958 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JOSLYN
PO BOX 335384
NORTH LAS VEGAS, NV 89033                            P‐0051959 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAKULEVICIUS, MADELINE
611 MONROE STREET
CARLSTADT, NJ 07072                                  P‐0051960 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGONA, ROBERT
164 W.220TH ST. #8
CARSON, CA 90745                                     P‐0051961 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS LOGAN, DELENA
9103 BENT SPUR
HOUSTON, TX 77064                                    P‐0051962 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYKSINSKI, TERRY S
2837 IRONWOOD AVE
MORRO BAY, CA 93442                                  P‐0051963 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INDIVIDUAL
WINDOM, KAREN
4830 HOLLOW CORNER RD
UNIT 284
CULVER CITY, CA 90230                                P‐0051964 12/27/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
HARRIS, JAMIE L
2115 PLACENTIA AVE #20
COSTA MESA, CA 92627                                 P‐0051965 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, DEBORAH V
134 ESTES RD
ROCHESTER, NH 03867‐4284                             P‐0051966 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTLEDGE, LINDA J
123 BIDDLEFORD CT
SAN JOSE, CA 95139                                   P‐0051967 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRO, STUART
125 MEYERSON WAY
WHEELING, IL 60090                                   P‐0051968 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, SHERON
4116 DRUID LANE
DALLAS, TX 75205                                     P‐0051969 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, JOHN B
2743 FAVOR AVE
HELENA, MT 59601                                     P‐0051970 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, GAIL L
P.O. BOX 452364
SUNRISE, FL 33351                                    P‐0051971 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3295 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1461 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
HART, CHALESE J
11218 E 58TH TERR
RAYTOWN, MO 64133                                    P‐0051972 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MALLETTE, GEORGE E
2410 MAMIE LANE
VANCLEAVE, MS                                        P‐0051973 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCGARRY, JOHN T
113 HEDGEROW LN
READING, PA 19606                                    P‐0051974 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUICK, CATHERINE
387 ANNA CIRCLE
BULLHEAD CITY, AZ 86442                              P‐0051975 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDOZA, AILEEN
1365 TOURNEY DRIVE
SAN JOSE, CA 95131                                   P‐0051976 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JORDHEIM, FAYE
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0051977 12/26/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
GRIFFITH, WILLIAM D
1638 TENNYSON AVE
DAYTON, OH 45406                                     P‐0051978 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMMELSBERG, STACIE L
5411 ELGIN AVENUE
SAN DIEGO, CA 92120                                  P‐0051979 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, MELODY J
81 JOHNSON MESA
SANTA FE, NM 87508                                   P‐0051980 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS LOGAN, DELENA
9103 BENT SPUR
HOUSTON, TX 77064                                    P‐0051981 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ODUM, PATRICIA A
259 BOULDER PARK LN SW
ATLANTA, GA 30331                                    P‐0051982 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARRIS, SHANE T
34 RICHMOND ST
NEW BEDFORD, MA 02740                                P‐0051983 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
MICHELS, ROSEMARY E
313 W CAMERON STREET
HANFORD, CA 93230                                    P‐0051984 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GPS AUTO LLC
NIKKHOO, FARID T
2303 N RIVERSIDE DR
SANTA ANA, CA 92706                                  P‐0051985 12/27/2017     TK Holdings Inc., et al.                  $1,200,000.00                                                                                $1,200,000.00
GOLDBY, JEROME A
PO BOX 861
WEAVERVILLE, NC 28787                                P‐0051986 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JONES, DARLENE A
1425 W HIGHLAND
SPRINGFIELD, MO 65807                                P‐0051987 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HARBOURNE, KIMBERLY
337 W LINCOLN AVE
MADISON HEIGHTS, MI 48071                            P‐0051988 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COX, MARIA D
1941 S W 133 AVE.
MIRAMAR, FL 33027                                    P‐0051989 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3296 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1462 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
YAMADA, MASAAKI
10872 PONDS LANE
CINCINNATI, OH 45242                                  P‐0051990 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEEKER, LEE E
104 STEEPLE CREST SOUTH ROAD
IRMO, SC 29063                                        P‐0051991 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KRANTZ, SARAH K
20235 KESWICK STREET UNIT 315
WINNETKA, CA 91306                                    P‐0051992 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, XAVIER S
1617 KINGFISHER DR
GAUTIER
GAUTIER, MS 39553                                     P‐0051993 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YAMADA, MASAAKI
10872 PONDS LANE
CINCINNATI, OH 45242                                  P‐0051994 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, SHAWN L
2804 FOUNTAINGRASS LANE
CHARLOTTE, NC 28269                                   P‐0051995 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCGROARY, JOHN P
580 CENTER ROAD
WOODSTOCK, CT 06281                                   P‐0051996 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GPS AUTO LLC
ISMAIL, BEE
2303 N RIVERSIDE DR
SANTA ANA, CA 92706                                   P‐0051997 12/27/2017     TK Holdings Inc., et al.                  $1,200,000.00                                                                                $1,200,000.00
BOYLE, JOSEPH D
6530 CLARA LEE AVE.
SAN DIEGO, CA 92120                                   P‐0051998 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HELOTIE, MARK A
8720 HEARTLEAF ROAD
CHARLOTTE, NC 28227                                   P‐0051999 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TISON, DAVID C
1941 S. W. 133 AVE.
MIRAMAR, FL 33027                                     P‐0052000 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBINSON, SHERRY
11152 ROBINSON ROAD
COLLINSVILLE, MS 39325                                P‐0052001 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEATHERS, KAAMILYA N
3772 GREENLEAF LN
NORTHBROOK, IL 60062                                  P‐0052002 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POINTER, KEVIN
3402 DAYTON AVENUE
JONESBORO, AR 72401                                   P‐0052003 12/27/2017     TK Holdings Inc., et al.                    $29,542.38                                                                                    $29,542.38
MOHAMMADI, ZIBA K
36190 EASTERDAY WAY
FREMONT, CA 94536                                     P‐0052004 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BONES, HEAVEN A
16048 SAINT LOUIS
MARKHAM, IL 60428                                     P‐0052005 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KAIN JR., MICHAEL
6395 GREEN VALLEY LN
LOCKPORT, NY 14094‐8839                               P‐0052006 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BUXENGARD, CATHY J
307 11TH AVE
WORTHINGTON, MN 56187‐1559                            P‐0052007 12/26/2017     TK Holdings Inc., et al.                       $841.62                                                                                       $841.62
                                                                                            Page 3297 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1463 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
GPI NH‐T, INC. D/B/A IRA TOYO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052008 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRINDLE, DORIS E
209 E POLK AVE
EAU CLAIRE, WI 54701                                  P‐0052009 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BLOOM, IRITH T
12222 WILSHIRE BLVD UNIT 303
LOS ANGELES, CA 90025‐1189                            P‐0052010 12/26/2017     TK Holdings Inc., et al.                     $50,000.00                                                                                    $50,000.00
CHAPERRAL DODGE, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052011 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DORADO, KARINA
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                   P‐0052012 12/26/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
DANVERS‐S, INC. D/B/A PORSCHE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052013 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0052014 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GPI NJ‐HA, LLC D/B/A ELITE AC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052015 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GPI AL‐SB, LLC D/B/A BMW OF M
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052016 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ELEY, MARY R
2181 GLENDALE DRIVE
DECATUR, GA 30032‐5809                                P‐0052017 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GPI SC‐A, LLC D/B/A AUDI COLU
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052018 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SASINOWSKI, KIRK D
5688 UNION STREET
PO BOX 212
LEXINGTON, MI 48450                                   P‐0052019 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
EDDINS, LAWANDA J
700 LAURA STREET
CHESAPEAKE, VA 23320                                  P‐0052020 12/26/2017     TK Holdings Inc., et al.                        $552.26                                                                                       $552.26
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0052021 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GPI AL‐N, INC. D/B/A NISSAN O
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052022 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                            Page 3298 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1464 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DANVERS‐ TIII, INC. D/B/A IRA
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052023 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCIS, JEAN A
THE FRANCIS ESTATE
POST OFFICE BOX 328
HUNTINGTON STA., NY 11746                           P‐0052024 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI SC‐SB, LLC D/B/A BMW OF C
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052025 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI MD‐SB, INC. D/B/A BMW MIN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052026 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRELLA, DANAE M
3478 W. SILVER SPRINGS PL
MT PLEASANT, MI 48858                               P‐0052027 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI KS‐SK, INC. D/B/A SHAWNEE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052028 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KROPINAK, MARY
2432 RIDGE RD
VIENNA, OH 44473                                    P‐0052029 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL FORD, INC. D/B/A MAXW
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052030 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGARD, PAUL M
6310 S BLUE CT
CRYSTAL LAKE, IL 60014 4765                         P‐0052031 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI FL‐A, LLC D/B/A AUDI
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052032 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0052033 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NJ‐H, INC. D/B/A HONDA OF FRE
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052034 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐NVI, INC. D/B/A CEDAR
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052035 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SHII, INC. D/B/A SOUTH
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052036 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, M A
1569 EAGLETON LANE
VA BEACH, VA 23455                                  P‐0052037 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3299 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1465 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MCCALL‐HA, INC. D/B/A STERLIN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052038 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORAC, LOUISE M
PO BOX 18403
PITTSBURG, PA 15236                                   P‐0052039 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BUCHANAN, FLORENCE
119 TREMONT STREET
MONROE, MI 48162                                      P‐0052040 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, DUSTIN D
5160 SW 180TH AVE. UNIT# 1
ALOHA, OR 97078                                       P‐0052041 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIBELLA, NANCY D
12646 MEMORIAL WAY
1085
MORENO VALLEY, CA 92553                               P‐0052042 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, DEMETRIA R
3014 LOS PRADOS ST. #205
SAN MATEO, CA 94403                                   P‐0052043 12/27/2017     TK Holdings Inc., et al.                        $93.00                                                                                       $93.00
WATSON, JOHN A
215 ASH ST
VACAVILLE, CA 95688                                   P‐0052044 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, TRACY T
13118 KARA LN
SILVER SPRING, MD 20904                               P‐0052045 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOUNT, DEVELYN B
351 NC HWY 45 N
PLYMOUTH, NC 27962                                    P‐0052046 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLONSKY, JOSEPH C
345 SOUTH DOHENY DR. #4A
BEVERLY HILLS, CA 90211                               P‐0052047 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, DERICK L
233 HALAWA VIEW CIRCLE
HONOLULU, HI 96818                                    P‐0052048 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, DAO T
807 CHYNOWETH CT
SAN JOSE, CA 95136                                    P‐0052049 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISHWA, SHARON
1531 YORK AVENUE
SAN MATEO, CA 94401                                   P‐0052050 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFOLLA, JACLYN E
29108 S. HIGHMORE AVE
RANCHO PALOS VER, CA 90275                            P‐0052051 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NKENKE, REGINALD U
185 MORELAND CIRCLE
HIRAM, GA 30141                                       P‐0052052 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, MAYA D
7359 S LOWE AVE APT 3
CHICAGO, IL 60621                                     P‐0052053 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUNTFORD, JEANELLE A
4431 OCEAN VIEW BLVD., APT. 6
MONTROSE, CA 91020                                    P‐0052054 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISHWA, SHARON
1531 YORK AVENUE
SAN MATEO, CA 94401                                   P‐0052055 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3300 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1466 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FAWZI, MOHAMMED
122 NORTHUMBERLAND WAY
MONMOUTH JUNCTIO, NJ 08852                            P‐0052056 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHT, THOMAS R
11256 CEDAR POINTE DR N.
MINNETONKA, MN 55305                                  P‐0052057 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARKKINEN, ROSE L
1316 E. 1ST. AVE.
CAMAS
, WA 98607                                            P‐0052058 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, SHEENA D
1212 TAZEWELL STREET
PORTSMOUTH, VA 23701                                  P‐0052059 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, ANNIE O
143 EAST PLYMOUTH ST. #1
LONG BEACH, CA 90805                                  P‐0052060 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFOLLA, JACLYN E
29108 S. HIGHMORE AVE
RANCHO PALOS VER, CA 90275                            P‐0052061 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐T, LLC D/B/A WORLD TOY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052062 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLIKEN & COMPANY
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052063 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, BRYAN C
240 MULBERRY DR
SENOIA, GA 30276                                      P‐0052064 12/27/2017     TK Holdings Inc., et al.                      $829.04                                                                                       $829.04
WHITE, TRACY T
13118 KARA LN
SILVER SPRING, MD 20904                               P‐0052065 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CULBERSON, ASHLEY G
358 W LINDA LN
GILBERT, AZ 85233                                     P‐0052066 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, MICHELLE C
RICHARD FEUDALE, ESQUIRE
PO BOX 227
MT CARMEL, PA 17851                                   P‐0052067 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARCH, SEYIT F
10 MOSS DR
STAFFORD, VA 22556                                    P‐0052068 12/27/2017     TK Holdings Inc., et al.                    $14,666.00                                                                                   $14,666.00
AUGUSTINE, SELMA A
1852 W. 77TH STREET
LOS ANGELES, CA 90047                                 P‐0052069 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIRCLEWOOD SERVICES, INC
3670 W TEMPLE AVE STE 273
POMONA, CA 91768                                      P‐0052070 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACHMANN, KRISTEN S
804 CEDAR KNOB
NASHVILLE, TN 37221                                   P‐0052071 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, LAUREN B
543 CARDINAL LANE
WARRENTON, VA 20186                                   P‐0052072 12/27/2017     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00

                                                                                            Page 3301 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1467 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MACHT, THOMAS R
11256 CEDAR POINTE DR N.
MINNETONKA, MN 55305                                  P‐0052073 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EUBANKS, JACKQUE8 K
10595 STONERIDGE CT
SHERWOOD, AR 72120                                    P‐0052074 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASPRER MOUNTFORD, JEANELLE
4431 OCEAN VIEW BLVD, APT. 6
MONTROSE, CA 91020                                    P‐0052075 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGORY, SHALISA R
1832 COPPERFIELD LN
CENTERPOINT, AL 35215                                 P‐0052076 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIRCLEWOOD SERVICES, INC
3670 W TEMPLE AVE STE 273
POMONA, CA 91768                                      P‐0052077 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNO, DANIEL
POST OFFICE BOX 2
HARRISON, NY 10528                                    P‐0052078 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALLWOOD III, WILLIAM R
17343 MOUNTAIN VIEW RD SE
MONROE, WA 98272‐1642                                 P‐0052079 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAARLEY, TINA L
302 E 13TH STREET
ANTIOCH, CA 94509                                     P‐0052080 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFOLLA, JACLYN E
29108 S. HIGHMORE
RANCHO PALOS VER, CA 90275                            P‐0052081 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORCIONE, CARLO N
685 CENTRE STREET
NEWTON, MA 02458                                      P‐0052082 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANK, JACK L
1767 MILBURN DR.
PLEASANT HILL, CA 94523                               P‐0052083 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, CHARLOTTE C
16 FAIRWAY DRIVCE
COLUMBUS, MS 39705                                    P‐0052084 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHYTE, SEAN T
6005 NEW TOWN DR.
ST. CHARLES, MO 63301                                 P‐0052085 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANK, JACK L
1767 MILBURN DR.
PLEASANT HILL, CA 94523                               P‐0052086 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, FERNANDO
823 N PARTON ST
APT 5
SANTA ANA, CA 92701                                   P‐0052087 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTMAN, CAROL
3410 TIMBER LANE
HERMITAGE, PA 16148                                   P‐0052088 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAGINSKI, CAREN L
2406 VIA MERO
SAN CLEMENTE, CA 92673                                P‐0052089 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARTHUR, ARIEL A
1550 TRENT BOULEVARD
APARTMENT 610
LEXINGTON, KY 40515                                   P‐0052090 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3302 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1468 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BARNES, BRENDA S
6602 THACKWELL WAY
UNIT L
ALEXANDRIA, VA 22315                                  P‐0052091 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE, ANGELA N
12381 WOODS RD
WILTON, CA 95693                                      P‐0052092 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINDOM, ROBIN
4830 HOLLOW CORNER RD
UNIT 284
CULVER CITY, CA 90230                                 P‐0052093 12/27/2017     TK Holdings Inc., et al.                      $602.00                                                                                       $602.00
WISDOM, DANNY M
29417 LAZY PINE DR
HUFFMAN, TX 77336                                     P‐0052094 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARCONIC INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052095 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI SC‐T, LLC D/B/A TOYOTA OF
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052096 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SV, INC. D/B/A METRO V
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052097 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DING, DONGLING
NO ADDRESS PROVIDED
                                                      P‐0052098 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, XIAO MING
781 14TH AVE
SAN FRANCISCO, CA 94118                               P‐0052099 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READER, MARGARET M
99 MERIWETHER AVENUE
BOZEMAN, MT 59718                                     P‐0052100 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, BRIAN
1015 ESSEX ST SE
311
MINNEAPOLIS, MN 55414                                 P‐0052101 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, TRANG T
7326 N HUDSON ST
PORTLAND, OR 97203                                    P‐0052102 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEGRANDE, PAMELA J
21525 HIGHVIEW STREET
CLINTON TOWNSHIP, MI 48036                            P‐0052103 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER‐HORANSKY, RUSSENE
161 RED DOG ROAD
ACME, PA 15610‐1121                                   P‐0052104 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELONE, REMO
503 SOUTH BANK ROAD
LANDENBERG, PA 19350                                  P‐0052105 12/27/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
ANDRADE, ELIZABETH
P.O BOX 925
MAYWOOD, CA 90270                                     P‐0052106 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3303 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1469 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LIPSCOMB, KELLY D
6618 FLAT ROCK DRIVE
CHARLOTTE, NC 28214                                 P‐0052107 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
AUSMER, SHANNON
306 S FRANKLIN DR
RAYMORE, MO 64083                                   P‐0052108 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLEMING, NADIYAH
4205 NEWARK ROAD
BRENTWOOD, MD 20722‐1945                            P‐0052109 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIRST BANK AND TRUST
COX‐ALRIDGE, NILA D
NILA COX‐ALRIDGE
7636 CRESTWICKE CROSSING DR
JONESBORO, GA 30236‐7262                            P‐0052110 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEBULUN, JAEL H
2950 UNITY DR. #570384
HOUSTON, TX 77257                                   P‐0052111 12/27/2017     TK Holdings Inc., et al.                     $3,762.19                                                                                    $3,762.19
FARNHAM, PAMELA W
24 DESCANSO ROAD
SANTA FE, NM 87508‐9125                             P‐0052112 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI NJ‐SB, LLC D/B/A BMW OF
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052113 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION INFINITI, INC. D/B/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052114 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOMOTIVE‐N INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052115 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMARILLO MOTORS‐F, INC. D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052116 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH IMPORTS, INC. D/B/
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052117 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAGLE, NANCY J
7930 CRAIG STREET
PHILADELPHIA, PA 19136‐3007                         P‐0052118 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐EPGM, INC. D/B/A SHAMA
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052119 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI KS‐SH, INC. D/B/A SHAWNEE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052120 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA INFINITI L.L.C
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052121 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3304 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1470 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
IVEY, BRYAN L
19807 MORGAN JANE WAY
CYPRESS, TX 77433                                   P‐0052122 12/26/2017     TK Holdings Inc., et al.                     $3,800.00                                                                                    $3,800.00
DANVERS‐SU, LLC D/B/A IRA SU
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052123 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN FDO L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052124 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI LA‐FII, LLC D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052125 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐DM, LLC D/B/A MERCEDEZ
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052126 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWALL AUTOMOTIVE‐DCD, LTD.
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052127 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL‐NII, INC. D/B/A ROUND
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052128 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTORS‐GM, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052129 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI FL‐VW, LLC D/B/A VOLKSWAG
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052130 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, MICHELLE S
5203 RIVER WALK CT.
#D
ATLANTA, GA 30349                                   P‐0052131 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOE TAHANS FURNITURE LIQUIDAT
1201 THORN ST
UTICA, NY 13492                                     P‐0052132 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DABBS, EDWARD L
556 BROOKS AVE
VENICE, CA 90291‐3008                               P‐0052133 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAL, RUBYE M
820 NEWPORT WAY
DESOTO, TX 75115                                    P‐0052134 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILGIN, JOHANNA L
8349 264TH STREET
FLORAL PARK, NY 11004                               P‐0052135 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASSALLO, GAYLE A
82 RIVER RD.
AGAWAM, MA 01001                                    P‐0052136 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3305 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1471 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TORRES, EDDIE S
250 MILLICENT AVE
BUFFALO, NY 14215                                    P‐0052137 12/27/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
ROMERO, JORGE E
2455 RIDGE WILL DRIVE
JACKSONVILLE, FL 32246                               P‐0052138 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HACKETT, ALAN R
405 LINCOLN AVE
APT 2
SUNNYVALE, CA 94086                                  P‐0052139 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, KIMBERLY R
12913 MARQUETTE LANE
BOWIE, MD 20715                                      P‐0052140 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERMAUL, MICHELLE
1541 KALDA LANE
EAST MEADOW, NY 11554                                P‐0052141 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, DAVID
124‐20 149TH AVENUE
SOUTH OZONE PARK, NY 11420                           P‐0052142 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, GILBERT
5205 79TH STREET, SOUTH
TAMPA, FL 33619                                      P‐0052143 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JOHNSON, JANICE M
3634 YOSEMITE ST
HOUSTON, TX 77021‐4720                               P‐0052144 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REVILLA, ROBERTO
14416 TEDEMORY DRIVE
WHITTIER, CA 90605                                   P‐0052145 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, CHERYL P
4593 S CREEKVIEW DR
SALT LAKE CITY, UT 84107                             P‐0052146 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEPNER, MEGAN A
2946 MICHELE DRIVE
EAST NORRITON, PA 19403                              P‐0052147 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDRIX, KIM
37 HAWTHORNE DRIVE
417
BEDFORD, NH 03110                                    P‐0052148 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPINELLI, LINDA O
49 WALNUT DR
UPPER SADDLE RIV, NJ 07458                           P‐0052149 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSER, KAREN D
S20W27362 FENWAY DR. N
WAUKESHA, WI 53188                                   P‐0052150 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERR, ROGER D
113 MALVERN DR
NORMAL, IL 61761                                     P‐0052151 12/27/2017     TK Holdings Inc., et al.                      $850.00                                                                                       $850.00
EPPS, DALE
9 TALL OAKS DR
GREENVILLE, SC 29611                                 P‐0052152 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUPRIGHT, JR, JEFFERY H
437 2ND AVE S
NASHVILLE, TN 37201                                  P‐0052153 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3306 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1472 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
EPPS, MICHELLE
9 TALL OAKS DR
GREENVILLE, SC 29611                                P‐0052154 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, SHAUNA
7327 GRANITE WOODS CT
WINDSOR MILL, MD                                    P‐0052155 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BESONG‐ASAH, FLORENCE
3612 RUBIO SUN AVE
NORTH LAS VEGAS, NV 89081                           P‐0052156 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI FL‐H, LLC D/B/A HONDA OF
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052157 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADFORD, JAMES E
5861 S MIAMI RD
VENICE, FL 34293                                    P‐0052158 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, DORIS P
7051 SAN SEBASTIAN CIRCLE
BOCA RATON, FL 33433‐1014                           P‐0052159 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENSING, MONTANA J
13311 NE 173RD ST
APT A316
WOODINVILLE, WA 98072                               P‐0052160 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ JR, ADRIAN
276 MORICHES ROAD
SAINT JAMES, NY 11780                               P‐0052161 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, MINERVA E
1455 BENDER RD N
CHASKA, MN 55318                                    P‐0052162 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORREST, WILLIAM A
8438 BURIES MILL DRIVE
NORTH, VA 23128                                     P‐0052163 12/27/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
WINGO, ORSON H
6125 WATERFRONT DRIVE
WATERFORD, MI 48329                                 P‐0052164 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLEJO, MARIANO A
5638 AFRICAN LILLY CT
LAS VEGAS, NV 89130                                 P‐0052165 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, BRITNI S
1031 W CECIL ST
NEENAH, WI 54956                                    P‐0052166 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, HUI C
563 35TH AVE
SAN FRANCISCO, CA 94121                             P‐0052167 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, VINICIO A
8300 KERN CANYON RD
SPACE #116
BAKERSFIELD, CA 93306                               P‐0052168 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDS, DEREK R
4217 MAINE STREET
ELKTON, FL                                          P‐0052169 12/27/2017     TK Holdings Inc., et al.                   $765,983.14                                                                                  $765,983.14
BRANON, STEPHEN D
671 WOODLAND STREET
CENTERTON, AR 72719                                 P‐0052170 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3307 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1473 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DUCKSWORTH, BRITTANY D
194 SANATORIUM RD
MENDENHALL, MS 39114                                  P‐0052171 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, CASSANDRA M
1144 W LAREDO ST
CHANDLER, AZ 85224                                    P‐0052172 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDER, KIMBERLEE D
6736 APRICOT LANE SW
ROCHESTER, WA 98579                                   P‐0052173 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA‐MOORE, RUBY M
NO ADDRESS PROVIDED
                                                      P‐0052174 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSINK, MICHELLE B
1736 N 207TH ST
ELKHORN, NE 68022                                     P‐0052175 12/27/2017     TK Holdings Inc., et al.                     $7,052.26                                                                                    $7,052.26
MAY, NICHOLAS Y
12646 MEMORIAL WAY
1085
MORENO VALLEY, CA 92553                               P‐0052176 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ HERNANDEZ, CYNTHIA
1440 NE 223RD AVE #68
WOOD VILLAGE, OR 97060                                P‐0052177 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORREST, WILLIAM A
8438 BURKE MILL DRIVE
NORTH, VA 23128                                       P‐0052178 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, KELVIND D
23130 JACOCK RD
SLAUGHTER, LA 70777                                   P‐0052179 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORDAHL, MELINDA D
15663 LINDEN TREE ROAD
GRASSTON, MN 55030                                    P‐0052180 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEIKHZADEH, MAHYA
144 GRANDE VALLEY AVE SW
UNIT 2124
ROCHESTER, MN 55902                                   P‐0052181 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, KYLE R
10045 PEAKS PARKWAY
ALPHARETTA, GA 30004                                  P‐0052182 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCHENRY, AMANDA
504 CORTES ST
KRUGERVILLE, TX 76227                                 P‐0052183 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORSEY, TASHEKA N
NO ADDRESS PROVIDED
                                                      P‐0052184 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, VAN
807 CHYNOWETH CT
SAN JOSE, CA 95136                                    P‐0052185 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGARD, PAUL M
6310 S BLUE CT
CRYSTAL LAKE, IL 60014‐4765                           P‐0052186 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI NJ‐HII, LLC D/B/A BOARD
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052187 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3308 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1474 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WHITAKER, DAVID B
8786 MILPORT DRIVE
BOYNTON BEACH, FL 33472                             P‐0052188 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐HGMIV, INC. D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052189 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METROPOLITAN WATER DISTRICT
700 NORTH ALAMEDA STREET
LOS ANGELES, CA 90012                               P‐0052190 12/26/2017     TK Holdings Inc., et al.                     $3,782.35                                                                                    $3,782.35
MIKULIN, NANCY
7017 STONE INLET DRIVE
FORT BELVOIR, VA 22060                              P‐0052191 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAJARDO, FLORENCE F
98‐1442 HOOHONUA STREET
PEARL CITY, HI 96782                                P‐0052192 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESQUER‐ROBLES, JORGE M
1935 WAGONWHEEL AVE
LAS VEGAS, NV 89119‐2873                            P‐0052193 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BUSTILLOS, JESSICA
14203 RANIER POINT
EL PASO, TX 79938                                   P‐0052194 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0052195 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENTERPRISE HOLDINGS, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052196 12/26/2017     TK Holdings Inc., et al.                   $139,673.00                                                                                  $139,673.00
FORTIVE
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052197 12/26/2017     TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
MARRIOTT INTERNATIONAL, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052198 12/26/2017     TK Holdings Inc., et al.                     $1,900.00                                                                                    $1,900.00
SEARS HOLDINGS CORPORATION
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052199 12/26/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
DAVITA INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052200 12/26/2017     TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
CLEAN HARBORS ENVIRONMENTAL S
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052201 12/26/2017     TK Holdings Inc., et al.                     $2,600.00                                                                                    $2,600.00
AT&T SERVICES INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052202 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3309 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1475 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ZELLER, DIANA S
2456 NEWFOUND HARBOR DRIVE
MERRITT ISLAND, FL 32952                              P‐0052203 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0052204 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BJ'S RESTAURANTS, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052205 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANDEL, MARGARET A
484 MCCARTY RD
FALMOUTH, VA 22405‐3172                               P‐0052206 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGILENT TECHNOLOGIES, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052207 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0052208 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CBS CORPORATION
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052209 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLL BROTHERS, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052210 12/26/2017     TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
MONDELEZ GLOBAL LLC
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052211 12/26/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
THE HERSHEY COMPANY
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052212 12/26/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
MORGAN, SARAH C
451 OXBOW TRAIL
DAKOTA DUNES, SD 57049                                P‐0052213 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, MONICA L
2613 KNIGHTWOOD RD.
FUQUAY‐VARINA, NC 27526                               P‐0052214 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BILLEAUDEAUX, TAMMY N
40327 ABBY JAMES
PRAIRIEVILLE, LA 70769                                P‐0052215 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
PREVOST, BLAKE A
3407 MADERA AVE
OAKLAND, CA 94619                                     P‐0052216 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHLQUIST, KAREN J
613 W LYNN SHORES CIR
VIRGINIA BEACH, VA 23452‐2609                         P‐0052217 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEROM, MICHAEL J
8609 W 145TH STREET
ORLAND PARK, IL 60462                                 P‐0052218 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3310 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1476 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BRODT, WILLIAM G
PO BOX 189010 PMB 189
CORONADO, CA 92178‐9010                              P‐0052219 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REBER, MARTIN
1657 EMBREEVILLE ROAD
COATESVILLE, PA 19320                                P‐0052220 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISLAS, DION E
1120
PEBBLEBROOK DR
LEWISVILLE, TX 75067                                 P‐0052221 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REBER, MARTIN
1657 EMBREEVILLE ROAD
COATESVILLE, PA 19320                                P‐0052222 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, GILBERT
5205 79TH STREET, SOUTH
TAMPA, FL 33619                                      P‐0052223 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SULLINS, GERALD K
26 GRAYLYN DR
FAIRVIEW, NC 28730                                   P‐0052224 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REBER, MARTIN
1657 EMBREEVILLE ROAD
COATESVILLE, PA 19320                                P‐0052225 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMPTON, MEL G
803 E CLINTON ST
CLINTON, MO 64735                                    P‐0052226 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, LINDSEY A
4432 NOROCCO CIR
FREMONT, CA 94555                                    P‐0052227 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISLAS, DION E
1120
PEBBLEBROOK DR
LEWISVILLE, TX 75067                                 P‐0052228 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, JR., RALPH S
5274 COTTAGE LANE
BIRMINGHAM, AL 35226                                 P‐0052229 12/27/2017     TK Holdings Inc., et al.                     $2,750.00                                                                                    $2,750.00
BILLEAUDEAUX, TERRY J
40327 ABBY JAMES RD
PRAIRIEVILLE, LA 70769                               P‐0052230 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, TARA T
618 S. DETROIT ST #304
LOS ANGELES, CA 90036                                P‐0052231 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, DOROTHY L
4513 DUBLIN HILL RD
BRIDGEVILLE, DE 19933                                P‐0052232 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, CARLOS E
2809 ALCOTT LANE
AUSTIN, TX 78748                                     P‐0052233 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNN, CATHY A
16900 ROLLING MEADOWS
NEWALLA, OK 74857                                    P‐0052234 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0052235 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3311 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1477 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLER, STANLEY R
1466 BELLEVUE AVE
APT 16
BURLINGAME, CA 94010                                 P‐0052236 12/27/2017     TK Holdings Inc., et al.                    $11,007.26                                                                                   $11,007.26
TRUDEAU, NORMAN A
1921 MEADOW ROAD
WALNUT CREEK, CA 94595                               P‐0052237 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKERDJIAN, LEVON J
8274 WARLIN DR N
JACKSONVILLE, FL 32216                               P‐0052238 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNUTSON, MARK E
608 HOOPER COURT
JORDAN, MN 55352                                     P‐0052239 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY
9911 LENORE DRIVE
GARDEN GROVE, CA 92841                               P‐0052240 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, NATALIE L
14461 SE HILLGROVE CT
PORTLAND, OR 97267                                   P‐0052241 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGLESBY, KEVIN
330 CRESCENT VILLAGE CIR
UNIT 1219
SAN JOSE, CA 95134                                   P‐0052242 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LINDA J
12942 SPRINGWOOD DRIVE
SANTA ANA, CA 92705                                  P‐0052243 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINNERN, FRANK R
41857 RAWNSLEY DR
ASHBURN, VA 20148                                    P‐0052244 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, BRIAN A
27 EQUESTRIAN WAY
LEMONT, IL 60439                                     P‐0052245 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, MARLEEN
7959 THON DRIVE
VERONA, PA 15147                                     P‐0052246 12/27/2017     TK Holdings Inc., et al.                     $1,453.84                                                                                    $1,453.84
FAGON, SHAQUANNA
42 GILMORE ST
BRIDGEPORT, CT 06608                                 P‐0052247 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, STEVEN L
PO BOX 747
KENNESAW, GA 30156                                   P‐0052248 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAC, CHAU N
PO BOX 612825
SAN JOSE, CA 95161                                   P‐0052249 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDICK, CANDICE S
712 DEVON DR
GREENSBORO, NC 27406                                 P‐0052250 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JENNIFER
25351 ORELLANO WAY
LAGUNA HILLS, CA 92653                               P‐0052251 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, BARBARA M
3408 PLAINFIELD WAY
BELLEVILLE, IL 62221                                 P‐0052252 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYSSOEVA, MARGARITA
1420 NORTH FULLER AVENUE #107
LOS ANGELES, CA 90046                                P‐0052253 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3312 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1478 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BERNING, KRISTI S
901 TRINITY DR.
NEWTON, KS 67114                                    P‐0052254 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARD, CHEYENNE L
240 WINDWARD PASSAGE # 301
CLEARWATER BEACH, FL 33767                          P‐0052255 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, GLORIA R
7415 CASCADE PALMETTO HIGHWAY
PALMETTO, GA 30268                                  P‐0052256 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVELER, SHAGRANDA M
1412 JUDY LANE
MANSFIELD, TX 76063                                 P‐0052257 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NULL, JOHN D
704 STRIBLING CR
AZLE, TX 76020                                      P‐0052258 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAL, SR, JAMES C
820 NEWPORT WAY
DESOTO, TX 75115                                    P‐0052259 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WETZEL, ROBERT L
3061 RICE ROAD
WARFORDSBURG, PA 17267                              P‐0052260 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, JONATHAN
153 BATES AVE
QUINCY, MA 02169                                    P‐0052261 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, XAVIER
115 22ND AVE
#2
MELROSE PARK, IL 60160                              P‐0052262 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRWIN, LAURIE S
3209 BARRY AVENUE
LOS ANGELES, CA 90066                               P‐0052263 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRASHI, NIHAL
2419 SOUTH DRIVE
SANTA CLARA, CA 95051                               P‐0052264 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUCKSWORTH, BRITTANY D
194 SANATORIUM RD
MENDENHALL, MS 39114                                P‐0052265 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONAHUE, MARY C
2455 RIDGE WILL DRIVE
JACKSONVILLE, FL 32246                              P‐0052266 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINGER, RONALD L
2103 PALM CREST DIRVE
APOPKA, FL 32712                                    P‐0052267 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUCK, ROBERT C
213 GREENSHIRE DRIVE
LEAGUE CITY, TX 77573                               P‐0052268 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, WILLIAM H
PO BOX 197
CHATHAM, IL 62629‐0197                              P‐0052269 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THEALL, TRICIA
3506 SW 8TH COURT
CAPE CORAL, FL 33914                                P‐0052270 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORCZAK, NICHOLAS M
3770 PIKE ROAD
BATAVIA, NY 14020                                   P‐0052271 12/27/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00

                                                                                          Page 3313 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1479 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
COTTON, KALEENA
510 NW 73RD ST
MIAMI, FL 33150                                      P‐0052272 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ANDREW, CHRISTOPHER A
2390 W MULBERRY DRIVE
CHANDLER, AZ 85286                                   P‐0052273 12/27/2017     TK Holdings Inc., et al.                     $2,351.00                                                                                     $2,351.00
FLETCHER, NICKOLAS
9449 TRIATHLON LANE
ELK GROVE, CA 95758                                  P‐0052274 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AUJLA, GULSHAN
2107 E AXELSON DR
FRESNO, CA 93730                                     P‐0052275 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ANDREW, CHRISTOPHER A
306 E STEEP MOUNTAIN DR
DRAPER, UT 84020‐5141                                P‐0052276 12/27/2017     TK Holdings Inc., et al.                     $2,351.00                                                                                     $2,351.00
FORD, GRAHAM
3185 WHISPER WIND DRIVE
SAINT CLOUD, FL 34771                                P‐0052277 12/27/2017     TK Holdings Inc., et al.                     $2,700.00                                                                                     $2,700.00
HENDERSON, FATIMA A
2288 GUNBARREL RD STE 154
CHATTANOOGA, TN 37421                                P‐0052278 12/27/2017     TK Holdings Inc., et al.                  $7,000,000.00                                                                                $7,000,000.00
MIRANDA, SHEILA
6010 RAY ELLISON
APT 9107
SAN ANTONIO, TX 78242                                P‐0052279 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, NICOLE N
3831 PURDUE DRIVE
BAKERSFIELD, CA 93306                                P‐0052280 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOOLSEE, AZEEZAN N
280 VIEW STREET
NEW HAVEN, CT 06511                                  P‐0052281 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARBOY, GREGORY W
2643 ROUND TABLE BLVD
LEWISVILLE, TX 75056                                 P‐0052282 12/27/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
SELLERS, SHERYL A
28 LEE AVE
APT 100B
TAKOMA PARK, MD 20912                                P‐0052283 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEACH, ROD S
11040 SW 196TH STREET
UNIT 412
MIAMI, FL 33157                                      P‐0052284 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GOTTHARDT, ELEANOR S
125 QUEENS LANE
EAST HAMPTON, NY 11937                               P‐0052285 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARBOY, COLLEEN M
2643 ROUND TABLE BLVD
LEWISVILLE, TX 75056                                 P‐0052286 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
RAY, MISTY D
1001 VEST DR
WARRENSBURG, MO 64093                                P‐0052287 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DURAN, TINA
1635 RIDGE RD
MUNSTER, IN 46321                                    P‐0052288 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3314 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1480 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CARTER, ASHLEY B
108 VALLEY BROOKE RD
DUNLAP, TN 37327                                    P‐0052289 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODSON, JANE J
106 EMERALD DR
TROY, AL 36079                                      P‐0052290 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRISKEY, JOHN J
14923 NW US HWY 441
ALACHUA, FL 32615                                   P‐0052291 12/27/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
WATSON, THOMAS T
3985 RICHMOND
CLOVIS, CA 93619                                    P‐0052292 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEETEERS, MICHAEL J
48 HAVEMEYER LANE
COMMACK, NY 11725/2032                              P‐0052293 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, THOMAS T
3985 RICHMOND
CLOVIS, CA 93619                                    P‐0052294 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, ELBIRA
23640 LAKE DR
QUAIL VALLEY, CA 92587                              P‐0052295 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGGINS, MICHELE M
3074 MEDINA DROVE
JONESBORO, GA 30236                                 P‐0052296 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACEVEDO, NICOLO
5179 WEAVER DRIVE
COLORADO SPRINGS, CO 80922                          P‐0052297 12/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WATSON, THOMAS T
3985 RICHMOND
CLOVIS, CA 93619                                    P‐0052298 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, CAITLYN G
23561 MATTHEW CT
HAYWARD, CA 94541                                   P‐0052299 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEO, JOSEPH J
9161 EQUUS CIRCLE
BOYNTON BEACH, FL 33472                             P‐0052300 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KIMBLE, EUNIS
EUNIS KIMBLE
3285 FRASER COURT
KISSIMMEE, FL 34746                                 P‐0052301 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENOVESE , KATHERINE H
1436 GRAND ARMY ROAD
LABADIE, MO 63055                                   P‐0052302 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KHALILLAH L
1540 HADDON DRIVE
HOOVER, AL 35226                                    P‐0052303 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENTERPRISE FLEET MANAGEMENT
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052304 12/26/2017     TK Holdings Inc., et al.                    $10,858.00                                                                                   $10,858.00
PIEL, DEANNA K
1509 W LINDBERG
SPRINGFIELD, MO 65807                               P‐0052305 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CZISKE, DENNIS M
P.O. BOX 1488
SNOHOMISH, WA 98291‐1488                            P‐0052306 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3315 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1481 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
BIER, APRIL
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0052307 12/26/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
WILSON, TEQUILLA J
726 REDWING PLACE DRIVE
HOUSTON, TX 77009                                   P‐0052308 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HART, DEBBIE E
280 ROSSMAN DAIRY RD
MOULTRIE, GA 31768                                  P‐0052309 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CROOKS, ADRIAN D
7100 GRAND MONTECITO PKWY
UNIT 3028
LAS VEGAS, NV 89149                                 P‐0052310 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODSON JD, NAKIA
BOX 271688
LAS VEGAS, NV 89127                                 P‐0052311 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHITEHEAD, SHAYLA M
9396 WOOD KNOLL WAY
JONESBORO, GA 30238                                 P‐0052312 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OLSON, KIA L
10755 MCCOOL DRIVE EAST
BURNSVILLE, MN 55337                                P‐0052313 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SONES, RANDY K
PO BO 371
3094 MCPHERSON STREET
HYDE, PA 16843                                      P‐0052314 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUERTA, ALEJANDRA
412 SEVERIN AVE.
MODESTO, CA 95354                                   P‐0052315 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EVANS, RONALD L
758 SAINT MICHAEL STREET
APT 810
MOBILE, AL 36602                                    P‐0052316 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUDSON, TAMA
3510 STEARNS PARK RD
VALRICO, FL 33596                                   P‐0052317 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEEKS, JONATHAN G
1212 WEST WOODS RD
HAMDEN, CT 06518                                    P‐0052318 12/27/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                     $1,200.00
ROBERTS, LARRY T
228 LR & M DRIVE
RED SPRINGS, NC 28377                               P‐0052319 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CASTRO, YAMILE
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                    P‐0052320 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALVAREZ, MILAGROS C
458 WHITEWOOD ROAD
UNION                                               P‐0052321 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILEWSKA, MALGORZATA
827 22ND STREET
SAN DIEGO, CA 92102                                 P‐0052322 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERTS, KAY L
228 LR & M DRIVE
RED SPRINGS, NC 28377                               P‐0052323 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00

                                                                                          Page 3316 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1482 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KOHLER, GREGORY P
16122 MEYRICK CT
SPRING, TX 77379                                     P‐0052324 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
REYNOLDS, CANDACE E
2136 QUAIL RIDGE DR.
NASHVILLE, TN 37207                                  P‐0052325 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRUETT, SHABRAL H
1000 B******** C** UNIT ***
FREMONT, CA 94538‐4649                               P‐0052326 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
KOLODZIEJCZYK, DEBRA A
104 BRENTWOOD TRAIL
ELGIN, IL 60120                                      P‐0052327 12/27/2017     TK Holdings Inc., et al.                     $8,209.96                                                                                    $8,209.96
HLAHLA, BRUCE B
854 VILLAGE GREEN LANE
APT 3102
WATERFORD, MI 48328                                  P‐0052328 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROOME, ELIZABETH E
36 TAYLOR ROAD
PRINCETON, NJ 08540                                  P‐0052329 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAO HSIAO CHING, HUANG
3230 MERCER UNIVERSITY DR 202
CHAMBLEE, GA 30341                                   P‐0052330 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPPUCCINO, MEGANANN
1527 NE 51ST TERRACE
KANSAS CITY, MO 64118                                P‐0052331 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEIGLER, SARA E
508 POLK STREET
CLEARFIELD, PA 16830                                 P‐0052332 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISZKA, MARGO A
25720 S BEAVERCREEK RD
BEAVERCREEK, OR 97004                                P‐0052333 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNELL, KATHY L
10707 CHAMPAGNE RD
ALTA LOMA, CA 91737                                  P‐0052334 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, ALLYN F
12173 IRON STONE DRIVE
RANCHO CCAMONGA, CA 91739                            P‐0052335 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, LARRY T
228 LR & M DRIVE
RED SPRINGS, NC 28377                                P‐0052336 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PAZ, OMAR J
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                     P‐0052337 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGHBIN, NILOOFAR
1451 TAYLOR ST.
APT. 3
SAN FRANCISCO, CA 94133                              P‐0052338 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GICZI, MARY BETH
MARY BETH & GREGORY GICZI
16780 HIDDEN VALLEY DRIVE
GRANGER, IN 46530                                    P‐0052339 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALMANZAR‐PARAMIO, RAFAEL A
327 W C AVE. APT 2
SALISBURY, NC 28144                                  P‐0052340 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3317 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1483 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MCCRIEF, LAWRENCE A
6 MICHELLE COURT
TROPHY CLUB, TX 76262                                 P‐0052341 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, EDUARDO E
10667 W. OTTAWA AVE.
LITTLETON, CO 80127                                   P‐0052342 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
REILLY, BRIAN D
5 COYOTE CIRCLE
RANSOM CANYON, TX 79366                               P‐0052343 12/27/2017     TK Holdings Inc., et al.                      $356.51                                                                                       $356.51
BROCK, MARIA L
100 NORTH TRIPLET LAKE DRIVE
CASSELBERRY, FL 32707                                 P‐0052344 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THAI, LAM D
4805 W. MAURIE AVE.
SANTA ANA, CA 92703                                   P‐0052345 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAZ, OMAR J
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                      P‐0052346 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALI, MUHAMMAD I
173 STONYBROOK ROAD
STRATFORD, CT 06614                                   P‐0052347 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROOME, ELIZABETH E
36 TAYLOR ROAD
PRINCETON, NJ 08540                                   P‐0052348 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, BRENDA A
12 WESTBURY DRIVE NW
ROME, GA 30165‐1972                                   P‐0052349 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEKS, BRIAN R
1212 WEST WOODS RD
HAMDEN, CT 06518                                      P‐0052350 12/27/2017     TK Holdings Inc., et al.                     $1,350.00                                                                                    $1,350.00
FABIAN, CYNTHIA
3050 S. LOOMIS ST.
CHICAGO, IL 60608                                     P‐0052351 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, EDUARDO E
10667 W.OTTAWA AVE.
LITTLETON, CO 80127                                   P‐0052352 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
LEE, SZU Y
2975 LUGANO WAY
SAN JOSE, CA 95132                                    P‐0052353 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLANE, JOSEPH
4155 ROLLINGWOOD CT
JACKSONVILLE, FL 32224                                P‐0052354 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTRO, HECTOR
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                      P‐0052355 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADVENTO, MARK
7864 CHERRYSTONE AVE.
PANORAMA CITY, CA 91402                               P‐0052356 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGOV, SOKHA
38197 PADARO STREET
MURRIETA, CA 92563                                    P‐0052357 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKS, STACIE D
12405 A TURTLE ROCK RD
AUSTIN, TX 78729                                      P‐0052358 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3318 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1484 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CASTRO, YAMILE C
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                     P‐0052359 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, HANS
337 SAN RAFAEL AVE
BELVEDERE, CA 94920                                  P‐0052360 12/27/2017     TK Holdings Inc., et al.                    $20,274.98                                                                                   $20,274.98
MULDOON, MICHAEL A
619 N 204TH ST
SHORELINE, WA 98133                                  P‐0052361 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROOME, KIMBERLY A
36 TAYLOR ROAD
PRINCETON, NJ 08540                                  P‐0052362 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSQUEDA, ANID B
P.O.BOX 587
EDCOUCH, TX 78538                                    P‐0052363 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REICHE, JEREMY
7453 POCKET RD
SACRAMENTO, CA 95831‐4821                            P‐0052364 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, VICTOR
15202 MIRA VISTA
HOUSTON, TX 77083                                    P‐0052365 12/28/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
CRAIG, CINDY K
137 E HONEY CREEK DR
MANCHESTER, IA 52057                                 P‐0052366 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLBURN, CHERYL
CHERYL COLBURN
7453 POCKET RD
SACRAMENTO, CA                                       P‐0052367 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILDER, JOAN L
1205 18TH STREET
TUSCALOOSA, AL 35401                                 P‐0052368 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AFRAND, RICHARD
262 SPECTACULAR
HENDERSON, NV 89052                                  P‐0052369 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAIG, CINDY K
137 E HONEY CREEK DRIVE
MANCHCESTER, IA 52057                                P‐0052370 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VADAKKEL, JOSSY J
8115 159TH ST W
APPLE VALLEY, MN 55124                               P‐0052371 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILDER, ROLAND A
1205 18TH STREET
TUSCALOOSA, AL 35401                                 P‐0052372 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGNEY, REGINA M
254 JIM WEST DR
WAYNESBORO, MS 39367                                 P‐0052373 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAWAR, ANNA N
18244 BARROSO ST
ROWLAND HEIGHTS, CA 91748                            P‐0052374 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGNEY, MARCUS L
254 JIM WEST DR
WAYNESBORO, MS 39367                                 P‐0052375 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRACHAN, JESSICA B
8208 LONGFELLOW LANE
FORT WORTH, TX 76120                                 P‐0052376 12/28/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00

                                                                                           Page 3319 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1485 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CALLAGHAN, PEARL
16W215 94TH STREET
BURR RIDGE, IL 60527                                P‐0052377 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRATCHER, HAROLD S
565 WILK DR
MORRISVILLE, PA 19067                               P‐0052378 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNER, DEELZIER H
228 E. SPRINGETTSBURY AVE
YORK, PA 17403                                      P‐0052379 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMA, SPIWE
1210 KAY TERRACE SE
CONYERS, GA 30013                                   P‐0052380 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCK, KENNETH L
534 S FOURTH AVE
GALLOWAY, NJ 08205                                  P‐0052381 12/28/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
RAHMAN, RIZWANUR
13047 BACARD LANE
HOUSTON, TX 77099                                   P‐0052382 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMA, TAPERA
1210 KAY TERRACE SE
CONYERS, GA 30013                                   P‐0052383 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACIAS, KELSEY L
15136 KIMBALL STREET
HESPERIA, CA 92345                                  P‐0052384 12/28/2017     TK Holdings Inc., et al.                      $493.40                                                                                       $493.40
VALDIVIA, PAUL G
7225 WEST 11 COURT APT333
HIALEAH, FL 33014                                   P‐0052385 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOELLER, DANIELLE M
1713 N MAIN ST APT 201
OSHKOSH, WI 54901                                   P‐0052386 12/28/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
MCLEMORE, JESSICA C
22679 PARK ST
DEARBORN, MI 48124                                  P‐0052387 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, RENEE Z
4013 MONTGOMERY BLVD NE K7
ALBUQUERQUE                                         P‐0052388 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, RACHEL B
1487 CROOKED TREE LANE
STONE MOUNTAIN, GA 30088                            P‐0052389 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREGORY, HONI
4004 WALLISVILLE RD
BAYTOWN, TX 77521                                   P‐0052390 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, BRIAN J
1118 LYONSHALL BLVD
SWANSEA, IL 62226                                   P‐0052391 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD, CHARLOTTE A
CHARLOTTE
105 PALMER RD
OAK RIDGE, TN 37830‐5124                            P‐0052392 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, ANGELA D
1487 CROOKED TREE LANE
STONE MOUNTAIN, GA 30088                            P‐0052393 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NODA, LEIGHTON I
2535 BONITA DR.
HIGHLAND, CA 92346                                  P‐0052394 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3320 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1486 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KEARSE, DAMIKA G
2996 N. ASHFORD AVE
RIALTO, CA 92377                                      P‐0052395 12/28/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MCWILLIAMS, ELBERT C
1487 CROOKED TREE LANE
STONE MOUNTAIN, GA 30088                              P‐0052396 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAIG, CINDY K
137 E HONEY CREEK DRIVE
MANCHESTER, IA 52057                                  P‐0052397 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAICK, KARI
758 54TH STREET
OAKLAND, CA 94609                                     P‐0052398 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRAWY, TOSHIRA N
2201 VANDYKE STREET UNIT 1
MAPLEWOOD, MN 55109                                   P‐0052399 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFEIFFER, REBECCA L
APT 310
2909 W BARCELONA ST
TAMPA, FL 33629                                       P‐0052400 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRAWAY, TOSHIRA N
2201 VANDYKE STREET UNIT 1
MAPLEWOOD, MN 55109                                   P‐0052401 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEETERS, MICHAEL J
48 HAVEMEYER LANE
COMMACK, NY 11725                                     P‐0052402 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDBERG, JOHN
408 MONTESSORI AVENUE
PLACENTIA, CA 92870                                   P‐0052403 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKE, CODY J
511 N AVENUE H
APT 607
BOISE, ID 83712                                       P‐0052404 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZ, MALLORY F
2251 GRENADIER DR
SAN PEDRO, CA 90732`                                  P‐0052405 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAO, ZHIGANG
290 TUSTIN FIELD DR.
TUSTIN, CA 92782                                      P‐0052406 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRINKER, JULIE‐ANNE M
310 NE 147TH AVE
PORTLAND, OR 97230                                    P‐0052407 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDREWS, REGINA
12610 QUOTING POET CT.
BOWIE, MD 20720                                       P‐0052408 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEALI, DANIEL A
6826 29TH PLACE
BERWYN, IL 60402                                      P‐0052409 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKE, CODY J
511 AVENUE H
APT 607
BOISE, ID 83712                                       P‐0052410 12/28/2017     TK Holdings Inc., et al.                     $1,841.20                                                                                    $1,841.20
HILL, DIANDREA
NO ADDRESS PROVIDED
                                                      P‐0052411 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3321 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1487 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SKIDMORE, ANGELA D
157 MONAHAN DRIVE
UNIT D
FORT WALTON BEAC, FL 32547                           P‐0052412 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESTINE, NATHALIE
PO BOX 683461
ORLANDO, FL 32868                                    P‐0052413 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, VIOLET Y
NO ADDRESS PROVIDED
                                                     P‐0052414 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA INF L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052415 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, LEONETTE I
2099 DOWLEN ROAD
APT 11
BEAUMONT, TX 77706                                   P‐0052416 12/28/2017     TK Holdings Inc., et al.                     $4,800.00                                                                                    $4,800.00
N/A
BRADFORD, KARYE A
17206 IMPERIAL VALLEY DR #305
HOUSTON, TX 77060                                    P‐0052417 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESTINE, NATHALIE
PO BOX 683461
ORLANDO, FL 32868                                    P‐0052418 12/28/2017     TK Holdings Inc., et al.                    $11,320.00                                                                                   $11,320.00
BUTTREY, RANDY G
1807 POINTE COURT
LEBANON, TN 37087                                    P‐0052419 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRIE, JOHN H
12561 MEDALIST PARKWAY
CARMEL, IN 46033                                     P‐0052420 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRODIE, MILLICENT
18092 BRIDLEWOOD LANE
RUTHER GLEN, VA 22546                                P‐0052421 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, JACQUELINE G
3923 MELSHIRE LANE
CHARLOTTE, NC 28269                                  P‐0052422 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPILLMAN, DENNIS E
8308 E FM 917
ALVARADO, TX 76009                                   P‐0052423 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, NEILA S
1071 BLACK LANE
FAIRBORN, OH 45324                                   P‐0052424 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINLEY, SHERRY L
6097 POST ROAD
DOUGLASVILLE, GA 30135‐5533                          P‐0052425 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY SC LEX L.L.C. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052426 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CFP MOTORS LLC D/B/A COURTESY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052427 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3322 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1488 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ASBURY MS CHEV LLC D/B/A GRAY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052428 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY MANAGEMENT SERVICES D/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052429 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY MS GRAY‐DANIELS L.L.C.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052430 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEATES, JERRY A
1405 DARLINGTON DRIVE
DERBY, NY 14047                                     P‐0052431 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEATES, JERRY A
1405 DARLINGTON DRIVE
DERBY, NY 14047                                     P‐0052432 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSTURA, KRISTOFOR
4911 14TH ST NW
WASHINGTON, DC 20011                                P‐0052433 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, ERNESTO P
1926 E. CLARENDON AVE.
PHOENIX, AZ 85016‐6405                              P‐0052434 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDEN, MARK S
P.O. BOX 134
GOLDENROD, FL 32733‐0134                            P‐0052435 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOZEMAN, DEBRA A
2401 LIPIZZAN TRAIL
ORMOND BEACH, FL 32174                              P‐0052436 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCUDE NS L.L.C. D/B/A GRAY‐D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052437 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCUDE NN L.L.C. D/B/A GRAY‐D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052438 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEESE, LIBRA G
6208 WINTERBERRY LANE
SPRINGFIELD, IL 62712                               P‐0052439 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ESCUDE T L.L.C. D/B/A GRAY
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052440 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCALE, LAURA
258 BROOKFIELD AVE
STATEN ISLAND, NY 10308                             P‐0052441 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ASHLEY
3333 THREAD NEEDLE RD
AUGUSTA, GA 30907                                   P‐0052442 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANELA, ROXANA
#1337 ANTOINE DR
SAN DIEGO, CA 92139                                 P‐0052443 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3323 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1489 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KENNEDY, LINDA L
1625 DOZIER CIRCLE SE
PALM BAY, FL 32909                                    P‐0052444 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WHITMORE, GALE A
3263 FAIRBANKS ST.
MEMPHIS, TN 38128                                     P‐0052445 12/28/2017     TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
MARKAKIS, CHARLES S
4522 RASPE AVENUE
BALTIMORE, MD 21206                                   P‐0052446 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRISCH, WILLIAM H
1416 JEFFERSON ST NE
ALBUQUERQUE, NM                                       P‐0052447 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, TAMEKO N
1519 STATE ST
SHREVEPORT, LA 71108                                  P‐0052448 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKINNER, CASSANDRA A
36334 S. RIVERVIEW DRIVE
EASTLAKE, OH 44095                                    P‐0052449 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IJIYERA, ABIODUN F
492 LIBERTY WAY
LAKE DALLAS, TX 75065                                 P‐0052450 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODWIN, STEVEN J
201 PICKRELLTOWN RD
WEST LIBERTY, OH 43357                                P‐0052451 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLY, BETHANY A
5322 W. MT. MORRIS ROAD
MOUNT MORRIS, MI 48458                                P‐0052452 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, BRYNA
601 POYDRAS STREET
24TH FLOOR
NEW ORLEANS, LA 70130                                 P‐0052453 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARRELL, CHRISTINA M
4764 MACK
HOWELL, MI 48855                                      P‐0052454 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, ANDREW M
20 PICKWICK DRIVE
COMMACK, NY 11725                                     P‐0052455 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUONGO, LAURA A
5432 CALKINS ROAD
FLINT, MI 48532                                       P‐0052456 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDREWS, THARISICIA A
3883 CHAUCER COURT
TALLAHASSEE, FL 32311                                 P‐0052457 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARES, LEROY
19174 TRUMBO RD
SAN ANTONIO, TX 78264                                 P‐0052458 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSHIRI, BEN
1344 N. DEARBORN ST
APT 16‐F
CHICAGO, IL 60610                                     P‐0052459 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTTLE, TARA
33 EDGERLY ROAD
APT. 3
BOSTON, MA 02115                                      P‐0052460 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3324 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1490 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MOSHIRI, BEN
1344 N. DEARBORN ST
APT 16‐F
CHICAGO, IL 60610                                    P‐0052461 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, ROBERT H
3045 BUENA VIDA CIR APT112
LAS CRUCES, NM 88011                                 P‐0052462 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIZZICHEMI, REMO J
38 CIRCLE DR
MONSON, MA 01057                                     P‐0052463 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MISTY L
3015 ROSALINDA
SAN CLEMENTE, CA 92673                               P‐0052464 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENSIERI, NICK
934 S. HARVARD DRIVE
PALATINE, IL 60067                                   P‐0052465 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, NEFERTARI S
12405 OAK CEDAR PLACE UNIT102
TAMPA, FL 33612                                      P‐0052466 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERMAN, ANDREW K
14431 ASHLEYVILLE LANE
MIDLOTHIAN, VA 23112                                 P‐0052467 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIWACZ, JEFFREY M
63 CREEKWOOD DRIVE
BORDENTOWN, NJ 08505                                 P‐0052468 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANELA, NORMA E
1337 ANTOINE DRIVE
SAN DIEGO, CA 92139                                  P‐0052469 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBIN, JESSICA L
730 HUDSON AVENUE
PEEKSKILL, NY 10566                                  P‐0052470 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, LASHANDA G
2810 PERHAM AVENUE
SELMA, AL 36703                                      P‐0052471 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKELATTI, SHARLENE S
E1157 COUNTY ROAD K
GENOA, WI 54632                                      P‐0052472 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARIBAY, PRISCILLA V
4240 FROST DR
OXNARD, CA 93033                                     P‐0052473 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOBBS, JENNIFER M
10443 STARLIGHT AVE
BATON ROUGE, LA 70815                                P‐0052474 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUGUSTYN, MARTA
11509 BERTRAM ST
WOODBRIDGE, VA 22192                                 P‐0052475 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCROGGS, REBECCA P
5620 PEPPER TREE LANE
OAKWOOD, GA 30566                                    P‐0052476 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, STEVEN L
6762 CIRCLE J DRIVE
TALLAHASSEE, FL 32312                                P‐0052477 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, LINDA L
1625 DOZIER CIRCLE SE
PALM BAY, FL 32909                                   P‐0052478 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3325 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1491 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
AMMON, JEFF A
10640 MERRICK LN
CINCINNATI, OH 45242                                  P‐0052479 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DODD, LUCIUS R
2643 GREEN MEADOW LANE
MARIETTA, GA 30066                                    P‐0052480 12/28/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
HUSKINS, JONATHAN S
P.O. BOX 2641
BOONE, NC 28607‐2641                                  P‐0052481 12/28/2017     TK Holdings Inc., et al.                       $902.94                                                                                       $902.94
GITTO, KATHERINE I
8 FOURTH AVE
HUDSON FALLS, NY 12839                                P‐0052482 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DANIELS‐MARCOUX, SHELLY
18 GIRARD ST.
LACONIA, NH 03246                                     P‐0052483 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, ELTON E
806 APACHE STREET
TALLAHASSEE, FL 32301                                 P‐0052484 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURNER, ASHLEY
3333 THREADNEEDLE RD
AUGUSTA, GA 30907                                     P‐0052485 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DANIELS‐MARCOUX, SHELLY
18 GIRARD ST.
LACONIA, NH 03246                                     P‐0052486 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HENRY, BRITTNEY
P.O. BOX 705
THIBODAUX, LA 70302                                   P‐0052487 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BASILICATO, JEANETTE L
19 WENDT LANE
WAYNE, NJ 07470                                       P‐0052488 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BONILLA, DORIS
1043 HARDING ST APT 2
UNIONDALE, NY 11553                                   P‐0052489 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HANNAH, SHONDA R
2395 TITUS AVE
ROCHESTER, NY 14622                                   P‐0052490 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURNER, ASHLEY
3333 THREADNEEDLE RD
AUGUSTA, GA 30907                                     P‐0052491 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NUTT JR., PATRICK A
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                   P‐0052492 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEDROW, MICHAEL P
14724 W 70TH STREET
SHAWNEE, KS 66216                                     P‐0052493 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0052494 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARYCARLYN
23429 OXNARD STREET
WOODLAND HILLS, CA 91367                              P‐0052495 12/26/2017     TK Holdings Inc., et al.                  $1,016,765.24                                                                                $1,016,765.24
ASBURY ATLANTA LEX L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052496 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                            Page 3326 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1492 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LANCTOT, JUDITH
41340 FOX RUN ROAD APT EW309
NOVI, MI 48377‐4908                                  P‐0052497 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY JPV L.L.C D/B/A PORSC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052498 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BFP MOTORS L.L.C. D/B/A COGGI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052499 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KWON, SOYOUNG
2646 W. JEROME
CHICAGO, IL 60645                                    P‐0052500 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, ALVARO
9831 NW 24 STRRET
SUNRISE, FL 33322                                    P‐0052501 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, XAVIER
4708 SMALLWOOD RD
COLUMBIA, SC 29223                                   P‐0052502 12/28/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TILLERY, RON
110 5TH AVENUE
HOLDREGE, NE 68949                                   P‐0052503 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARBURTON, AMY
44 GREEN LODGE STREET
CANTON, MA 02021                                     P‐0052504 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
COPELAND, DAVID M
P.O. BOX H
LAKE ISABELLA, CA 93240                              P‐0052505 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABC AUTO
HENRY, THOMAS
6264 BARRANCA DRIVE
RIVERSIDE, CA 92506                                  P‐0052506 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARBURTON, AMY
44 GREEN LODGE STREET
CANTON, MA 0201                                      P‐0052507 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEDLAR, J PATRICK
11300 INGRAM ST.
LIVONIA, MI 48150                                    P‐0052508 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, ANGIE
1082 CHISHOLM RIDGE DR
ROCKWALL, TX 75032                                   P‐0052509 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER SR, PATRICK J
2243 EVERGREEN ST
BIRMINGHAM, AL 35217                                 P‐0052510 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABDALLA, ELIZABETH A
216 RENEE AVENUE
LAFAYETTE, LA 70503                                  P‐0052511 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLORE, LISA R
2024 GENTLE SPRINGS DR
JOSHUA, TX 76058                                     P‐0052512 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSBERRY, STEVE
513 FAIR AVENUE WEST
MORA, MN 55051                                       P‐0052513 12/28/2017     TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00

                                                                                           Page 3327 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1493 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ABDALLA, ELIZABETH A
216 RENEE AVENUE
LAFAYETTE, LA 70503                                  P‐0052514 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, CHRISTIAN J
2706 N. DINWIDDIE ST.
ARLINGTON, VA 22207                                  P‐0052515 12/28/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VANDERLAAN, JAN T
4555 41ST STREET
GRANDVILLE, MI 49418                                 P‐0052516 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADISH, ELLEN M
3480 N FRATNEY ST
MILWAUKEE, WI 53212                                  P‐0052517 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAYAL, SWETA
2004 BERKLEY RIDGE DR
MC DONALD, PA 15057                                  P‐0052518 12/28/2017     TK Holdings Inc., et al.                      $550.00                                                                                       $550.00
FLOYD, CHIVONN L
501 S STEPHEN ST
OREGON, OH 43616                                     P‐0052519 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEDLAR, J PATRICK
11300 INGRAM ST.
LIVONIA, MI 48150                                    P‐0052520 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISHOM, ERIKKA J
806 APACHE STREET
TALLAHASSEE, FL 32301                                P‐0052521 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAVINSKY, BARBARA J
PO BOX 351
WILSON, NY 14172                                     P‐0052522 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPINNER, LARRY
38H SOUTHPORT LANE
BOYTON BEACH, FL 33436                               P‐0052523 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESAR, KENDRA A
96 FONTAINEBLEAU DR APT B
NEW ORLEANS, LA 70125                                P‐0052524 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, TODD L
8926 PINE BLUFF CT
EDEN PRAIRIE, MN 55347‐1726                          P‐0052525 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUA MICHAE J GENOVESE
GENOVESE TEE, KATHERINE S
1436 GRAND ARMY ROAD
LABADIE, MO 63055                                    P‐0052526 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, DWAYNE N
DWAYNE WOODS
2 CAREY ST
PENNINGTON, NJ 08534                                 P‐0052527 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WTY MOTORS L.P. D/B/A COURTES
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052528 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA AU L.L.C.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052529 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA TOY L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052530 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3328 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1494 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ORTIZ, CAROLINA P
22 ROBINS SQUARE EAST
NORWALK, CT 06854                                  P‐0052531 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN GBM LLC D/B/A CROWN BMW
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052532 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN FFO L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052533 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COGGIN CHEVROLET L.L.C D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052534 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, EDDIE W
907 MAY DR
JONESBOROUGH, TN 37659                             P‐0052535 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY DELAND HUND, LLC D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052536 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA FORD LLC D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052537 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA NIS II, LLC D/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052538 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA TOY 2 L.L.C. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052539 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY JAX AC LLC D/B/A COGGI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052540 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY JAX FORD, LLC D/B/A CO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052541 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMOV, NIKOLAI
550 FOREST WAY
BOLINGBROOK, IL 60440                              P‐0052542 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUDUMBA, RAJEEV
42667 KITCHEN PRIM CT.
BROADLANDS, VA 20148                               P‐0052543 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARANDA, RUTH
PO BOX 936
TEMECULA, CA 92593                                 P‐0052544 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, KENNETH A
68 LAKESIDE DRIVE
KATONAH, NY 10536                                  P‐0052545 12/28/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00



                                                                                         Page 3329 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1495 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WENGER, AUSTIN M
2944 CHAMBERLAIN ROAD
FAIRLAWN, OH 44333                                    P‐0052546 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052547 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, DAVID T
100 SHORE DRIVE
JARVISBURG, NC 27947                                  P‐0052548 12/28/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SARVARY, CHRISTINA B
63 MARK TWAIN DRIVE
HAMILTON, NJ 08690                                    P‐0052549 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSTON, CHE’ W
1335 E 60TH ST
LONG BEACH, CA 90805                                  P‐0052550 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DEBRA S
2423 STONEHILL AVE
VALRICO, FL 33594                                     P‐0052551 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KO ENTERPRISES
PERRY, AQUILLA
324 GLENN ROAD
WEST COLUMBIA, SC 29172                               P‐0052552 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEZAK, ROBERT A
111 KEPPLE ST.
JEANNETTE, PA 15644                                   P‐0052553 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODITI, DOLORES A
649 GRAPE AVE.
SUNNYVALE, CA 94087                                   P‐0052554 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARP, GRADY L
2836 EASTERN SHORE DR.
HAMPTON COVE, AL 35763                                P‐0052555 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIRSHELL VIERRA, CHRISTY
12814 REXMORE DR
GERMANTOWN, MD 20874                                  P‐0052556 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, RICARDO B
4279 WOODLAND DR
CONCORD, CA 94521                                     P‐0052557 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIRSHELL, ELIZABETH
12814 REXMORE DR
GERMANTOWN, MD 20874                                  P‐0052558 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052559 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052560 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODITI, AVRAM
649 GRAPR AVE.
SUNNYVALE, CA 94087                                   P‐0052561 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, JEANNE
41 HARDING DR
BERKELEY HEIGHTS, NJ 07922                            P‐0052562 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052563 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3330 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1496 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BUSCHUR, KEITH
10635 HONEYSUCKLE WAY
PLAIN CITY, OH 43064                                  P‐0052564 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052565 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA K LLC; NALLEY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052566 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUSCHUR, KEITH
10635 HONEYSUCKLE WAY
PLAIN CITY, OH 43064                                  P‐0052567 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, KENNETH W
6136 EL CAPITAN ST
FORT WORTH, TX 76179                                  P‐0052568 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUER, ALLISON J
PO BOX 391214
MOUNTAIN VIEW, CA 94039                               P‐0052569 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052570 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANEY, ROBERT A
2036 N. SEDGWICK ST.
UNIT C
CHICAGO, IL 60614                                     P‐0052571 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETH, CHARLES
25659 PINE CREEK LANE
WILMINGTON, CA 90744                                  P‐0052572 12/26/2017     TK Holdings Inc., et al.                    $24,786.48                                                                                   $24,786.48
AF MOTORS, L.L.C; COGGIN DEL
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052573 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOPPLER, LATITIA M
694 SAGE CIRCLE
HIGHLANDS RANCH, CO 80126                             P‐0052574 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DABBS, EDWARD L
556 BROOKS AVE
VENICE, CA 90291‐3008                                 P‐0052575 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0052576 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALLINGER, JOAN
19 HAZEN STREET
GREENWOOD LAKE, NY 10925                              P‐0052577 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA VB L.L.C D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052578 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILMOTH, JENNIFER L
146 TUSSEL LANE
SCOTCH PLAINS, NJ 07076                               P‐0052579 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY DELAND‐IMPORTS LLC D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052580 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3331 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1497 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GARMON, PAUL F
135 NW LANGE ST
DALLAS, OR 97338                                      P‐0052581 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDBERG, BARBARA D
2159 EAST 65 STREET
BROOKLYN, NY 11234                                    P‐0052582 12/28/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
KP MOTORS L.L.C. D/B/A COGGIN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052583 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, MILDRED
45‐08 40TH STREET
SUNNYSIDE, NY 11104                                   P‐0052584 12/28/2017     TK Holdings Inc., et al.                     $2,800.00                                                                                    $2,800.00
GORMAN, SUSAN L
1919 HELDERBERG AVE
SCHENECTADY, NY 12306                                 P‐0052585 12/28/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
FAGIO, CHRISTOPHER A
PO BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                   P‐0052586 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, ANDREA T
175 MAIN AVE APT 116
WHEATLEY HEIGHTS, NY 11798                            P‐0052587 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESNICK, KAREN M
2141 HOLLAND AVENUE APT. 3L
BRONX, NY 10462                                       P‐0052588 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID IRVING ‐ HON LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052589 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY AUTOMOTIVE ST. LOUIS,
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052590 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY FT. WORTH FORD, LLC D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052591 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID AUSTIN‐ACRA L.L.C D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052592 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURMAN, JOHN T
1414 DECATUR ST
BALTIMORE, MD 21230                                   P‐0052593 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARDEN, JACKI A
25 ROBIN RD
LONG MEADOW, MA 01106                                 P‐0052594 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOPPLER, STEPHEN B
694 SAGE CIRCLE
HIGHLANDS RANCH, CO 80126                             P‐0052595 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GLENN, GEORGE E
8623 UNION GROVE ROAD
CHAPEL HILL, NC 27516                                 P‐0052596 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3332 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1498 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ASBURY ST. LOUIS LR L.L.C. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052597 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRANO, ALICE L
PO BOX 691
CLOVIS
NEW MEXICO, NM 88101                                  P‐0052598 12/27/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
COLGATE UNIVERSITY
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052599 12/26/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
SCHUBERT, CLIFFORD J
291 MILL ROAD
RHINEBECK, NY 12572                                   P‐0052600 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAL, MANUEL R
145 DANDRIDGE CT. SUITE 100
STAFFORD, VA 22554                                    P‐0052601 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISHOM, ERIKKA J
806 APACHE STREET
TALLAHASSEE, FL 32301                                 P‐0052602 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYCHUCK, CINDY
273 PAVONIA CIRCLE
MARLTON                                               P‐0052603 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SAMJOO
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052604 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSBY, BRANDON
817 IMOGENE COURT
AZLE, TX 76020                                        P‐0052605 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERLMAN, CATHERINE M
249 HAVERHILL STREET
N. READING, MA 01864                                  P‐0052606 12/28/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
CALOCA, NENA E
6175 STEARNS STREET
RIVERSIDE, CA 92504                                   P‐0052607 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNATA, KURT S
1625 79TH STREET CAUSEWAY
APT 1106
NORTH BAY VILLAG, FL 33141‐4177                       P‐0052608 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052609 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052610 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, PATRICIA E
2901 PRAIRIE ROSE CT
OKLAHOMA CITY, OK 73120                               P‐0052611 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
SUTTON, RETHA M
1637 MELVINVILLE CT LOT 12
FAYETTEVILLE, NC 28312                                P‐0052612 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARD, JAMES R
1022 KNOX ST
UTICA, NY 13502                                       P‐0052613 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3333 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1499 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GABRIEL, ROBERT
8005 55TH ST E
PALMETTO, FL 34221                                  P‐0052614 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, SHERRY
5700 SW LAKEFRONT LN S LOT 12
ST JOSEPH, MO 64504                                 P‐0052615 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIUNDAI
SIERRA GONZALES, ARELIS M
8011 NORTH ROME AVE
TAMPA, FL 33604                                     P‐0052616 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGGINS, CHARLES R
10420 RUE RIVIERE VERTE
SAN DIEGO, CA 92131                                 P‐0052617 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRA, CAROLYN A
1712 ADKINSON AVE
LONGMONT, CO 80501                                  P‐0052618 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGGINS, CHARLES R
10420 RUE RIVIERE VERTE
SAN DIEGO, CA 92131                                 P‐0052619 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, JEFFREY H
111 BRADLEY ROAD
JACKSON, GA 30233                                   P‐0052620 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMOV, NIKOLAI
NIKOLAI SIMOV
550 FOREST WAY
BOLINGBROOK, IL 60440                               P‐0052621 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, MICHAEL J
908 SE 14TH STREET
CAPE CORAL, FL 33990                                P‐0052622 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGGINS, CHARLES R
10420 RUE RIVIERE VERTE
SAN DIEGO, CA 92131                                 P‐0052623 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA JAGUAR L.L.C.
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052624 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUDUMBA, RAJEEV
42667 KITCHEN PRIM CT.
BROADLANDS, VA 20148                                P‐0052625 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA HON L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052626 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LABATY, DEBORAH J
7507 ASHER PARK DRIVE
SAN ANTONIO, TX 78249                               P‐0052627 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ASBURY ST. LOUIS LEX L.L.C. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052628 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA VL L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052629 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3334 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1500 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ASBURY AUTOMOTIVE BRANDON L.P
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052630 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION MOTORCARS, INC. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052631 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREMIER PON L.L.C. D/B/A NORT
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052632 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTIGE TOY L.L.C. D/B/A NOR
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052633 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCK , WILLIAM F
7012 GARTNER LANE
EVANSVILLE, IN 47712                                P‐0052634 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWER, DONALD J
4132 JENSEN ST
PLEASANTON, CA 94566                                P‐0052635 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRADY, PATRICK D
8030 STEMEN ROAD
PICKERINGTON, OH 43147‐9426                         P‐0052636 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE BRANDON FL, LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052637 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, AMBER N
P.O. BOX 700
IDYLLWILD, CA 92549                                 P‐0052638 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIE, ALFRED R
304 PYLE LN
HOPKINSVILLE, KY 42240‐5120                         P‐0052639 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHN J DAVIS, PSC
DAVIS, JOHN J
P.O. BOX 1410
PIKEVILLE, KY 41502                                 P‐0052640 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLE, TROY L
2512 ANNETTE STREET
NEW ORLEANS, LA 70119                               P‐0052641 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE FT. MYERS FL, LL
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052642 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUQUA, LEWIS D
PO BOX 9233
3850 JEWETT AVENUE
HIGHLAND, IN 46322                                  P‐0052643 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIBERT, BRIAN D
592 BING CT
BRENTWOOD, CA 94513                                 P‐0052644 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINARES, KERRY
3158 FELLSWOOD
PORT NECHES, TX 77651                               P‐0052645 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3335 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1501 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SMITH, ANTHONY D
395 S HOWARD ST SE
ATLANTA, GA 30317                                     P‐0052646 12/26/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
CROWN GVO L.L.C.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052647 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARMON, RUBY M
135 NW LANGE ST
DALLAS, OR 97338                                      P‐0052648 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELFT, ROSS G
10358 SUGAR RIDGE WAY
INDIANAPOLIS, IN 46239‐9763                           P‐0052649 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ASBURY ATLANTA AC LLC D/B/A N
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052650 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDDINS, LAWANDA J
700 LAURA STREET
CHESAPEAKE, VA 23320                                  P‐0052651 12/26/2017     TK Holdings Inc., et al.                      $114.66                                                                                       $114.66
WARD, GUS G
121 COLMAN HILL DR
SPARTANBURG, SC 29302                                 P‐0052652 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN RIA L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052653 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ELIZABETH W
C. MICHAEL HART
P.O. BOX 2471
BATON ROUGE, LA 70821‐2471                            P‐0052654 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA BM L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052655 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA RODRIGU, FRANCISCA
HC‐2 BOX 5025
COAMO, PR 00769‐9608                                  P‐0052656 12/28/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ZEAS, JAIME T
6748 NORTH ASHLAND
APT 412
CHICAGO, IL 60626                                     P‐0052657 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HFP MOTORS L.L.C. D/B/A COGGI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052658 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JASEY, BRAIN K
PO BOX 22912
NEWARK, NJ 07101                                      P‐0052659 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN GAC L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052660 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCKENFUSS JR, THOMAS W
3154 CACTUS SPRINGS DR
LAUGHLIN, NV 89029‐0820                               P‐0052661 12/26/2017     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
                                                                                            Page 3336 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1502 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ASBURY ATLANTA NIS II LLC
HILL, WARD & HENDERSON P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052662 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CH MOTORS LLC D/B/A COGGIN HO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052663 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROCHELLE, MARIE C
403 CREEKSIDE DRIVE
MAYFIELD HEIGHTS, OH 44143                           P‐0052664 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ROBERT
11192 CHASE WAY
WESTMINSTER, CO                                      P‐0052665 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, RHODA
749 GULLWING LANE
NORTH LAS VEGAS, NV 89081                            P‐0052666 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMARTIN, KENNETH
2110 SURREY LANE
BOSSIER CITY, LA 71111                               P‐0052667 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCHANAN, RACHEL T
136 SIEBERT ROAD
LANCASTER, NY 14086                                  P‐0052668 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMMOND, LINDSEY S
6963 N ASHLAND BLVD #1W
CHICAGO, IL 60626                                    P‐0052669 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWEL, JAMES E
605 SAUNDERS ROAD
GATES, NC 27937                                      P‐0052670 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUKE, KELLEY R
22883 FM 2090 RD
SPLENDORA, TX 77372                                  P‐0052671 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, RICHARD D
4514 MONROE ST
ECORSE, MI 48229                                     P‐0052672 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATHREIN, JOHN R
6361 EMERALD BAY CT.
FORT MYERS, FL 33908                                 P‐0052673 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINTON, JING
769 9TH ST UNIT A
SECAUCUS, NJ 07094                                   P‐0052674 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, HENRY A
1162 MANZANITA DRIVE
PACIFICA, CA 94044                                   P‐0052675 12/28/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
GALLI, CARL M
3970 OAKS CLUBHOUSE DR
APT 305
POMPANO BEACH, FL 33069‐3674                         P‐0052676 12/28/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
CRUTCHFIELD, AMANDA L
2331 NE 35TH ST.
TOPEKA, KS 66617                                     P‐0052677 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FADER, SHEILA R
125 COYOTE RIDGE
DEFIANCE, MO 63341                                   P‐0052678 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3337 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1503 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBINSON, STACEY B
48 FOX HOLLOW DR
MAYS LANDING, NJ 08330                              P‐0052679 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, CATHEY M
133 SIGSBEE AVE
SAINT LOUIS, MO 63125                               P‐0052680 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JACKIE G
149 MORNINGSIDE DR
MARION, AR 72364                                    P‐0052681 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DAPHNE L
12915 29TH AVE SE
EVERETT, WA 98208                                   P‐0052682 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSON, MICHELE M
3840 8TH ST NE
WILLMAR, MN 56201                                   P‐0052683 12/27/2017     TK Holdings Inc., et al.                      $547.29                                                                                       $547.29
THOMPSON, IVAN E
751 AVENIDA TERRAZO
CORONA, CA 92882                                    P‐0052684 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED TECHNOLOGIES CORPORAT
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052685 12/26/2017     TK Holdings Inc., et al.                    $21,500.00                                                                                   $21,500.00
CHO PARTNERSHIP LTD. D/B/A CO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052686 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, HEATHER E
4000 MASSACHUSETTS AVE NW
APT 1322
WASHINGTON, DC 20016                                P‐0052687 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CSA IMPORTS L.L.C. D/B/A COGG
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052688 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN GDO L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052689 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEINGERTS, BRUCE L
3700 ORLEANS AVE
APT 4404
NEW ORLEANS, LA 70119                               P‐0052690 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BAKER‐ANDERLE, LAURA C
241 BUSH DR.
WINCHESTER, VA 22602                                P‐0052691 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, SARAH C
6585 BUTLER ST
LITHIA SPRINGS, GA 30122                            P‐0052692 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN GHO L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052693 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRATTON, MARC L
PO BOX 145
SOUTH ENGLISH, IA 52335                             P‐0052694 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3338 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1504 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
KIEFER, BRIAN L
P.O. BOX 9085
FORT WAYNE, IN 46899‐9085                           P‐0052695 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CROWN GNI L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052696 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WALPOLE, WILLIAM
149 SHAW RD BOX 85
ROCK TAVERN, NY 12575                               P‐0052697 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CROWN PBM L.L.C. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052698 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BROWN, CYNTHIA M
600 OLD COUNTRY RD.
SUITE 412
GARDEN CITY, NY 11530                               P‐0052699 12/26/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
CROWN RIB L.L.C. D/B/A RICHMO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052700 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
RUTH, LARRY L
11500 VAN DORN
WALTON, NE 68461                                    P‐0052701 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
O'LOUGHLIN, JOHANNA G
9 DUNMOYLE PLACE
PITTSBURGH, PA 15217                                P‐0052702 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRESTIGE BAY L.L.C. D/B/A BMW
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052703 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052704 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCDAVID HOUSTON‐HON, L.L.C. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052705 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH JR, GERALD J
1383 SW 90TH STREET
AUGUSTA, KS 67010‐8292                              P‐0052706 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NP FLM L.L.C. D/B/A NORTH POI
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052707 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PREMIER NSN L.L.C. D/B/A NORT
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052708 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CHIBINDA, DORA
5718 LIBERTY PASS DR
LIBERTY TWP, OH 45044                               P‐0052709 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KLITZMAN, LAWRENCE S
1391 SAWGRASS CORP PARKWAY
SUNRISE, FL 33323                                   P‐0052710 12/28/2017     TK Holdings Inc., et al.                        $232.00                                                                                       $232.00
                                                                                          Page 3339 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1505 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCDAVID FRISCO‐HON, LLC D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052711 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NP MZD L.L.C. D/B/A NORTH POI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052712 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELIS, JOHN K
2064 E ESTATE RD
KALKASKA, MI 49646‐8193                             P‐0052713 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARPENTER, STEPHEN P
306 NEWMAN CT
STERLING, VA 20164                                  P‐0052714 12/28/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
SCHNELL, MAUREEN F
108 DON BISHOP RD
UNIT 9‐1
SANTA ROSA BEACH, FL 32459                          P‐0052715 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID HOUSTON ‐ NISS LLC D/
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052716 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION NISSAN, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052717 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COGGIN CARS L.L.C D/B/A COGGI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052718 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, ROBERT V
60 TENNIS RD
MATTAPAN, MA 02126                                  P‐0052719 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY JAX HON LLC D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052720 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVENUES MOTORS LTD. D/B/A COG
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052721 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMPA KIA L.P. D/B/A COURTESY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052722 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD, CHRISTINE B
5095 LAKEVIEW DR
POWELL, OH 43065                                    P‐0052723 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMPA HUND LP D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052724 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CN MOTORS LLC D/B/A COGGIN NI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052725 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3340 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1506 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RODRIGUEZ DIAZ, ANA G
PO BOX 1973
AIBONITO, PR 00705‐1973                              P‐0052726 12/28/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PLANO LINCOLN‐MERCURY, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052727 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONOGHUE, DENNIS
PO BOX 285
SAG HARBOR, NY 11963                                 P‐0052728 12/26/2017     TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
ASBURY AUTOMOTIVE ST. LOUIS
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052729 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY AR NISS LLC D/B/A NORT
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052730 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY SC TOY LLC D/B/A TOYOT
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052731 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREWS, ANNA B
155 CAMELLIA RD
MIDWAY, GA 31320                                     P‐0052732 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORAC, LOUISE M
PO BOX 18403
PITTSBURGH, PA 15236                                 P‐0052733 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE JACKSONVILLE FL,
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052734 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN SNI L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052735 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER‐ADAMS, CHERYL L
1445 STONELAKE COVE AVE
HENDERSON, NV 89074                                  P‐0052736 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE HOLIDAY FL, LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052737 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HELFT, ROSS G
10358 SUGAR RIDGE WAY
INDIANAPOLIS, IN 46239‐9763                          P‐0052738 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HELFT, ROSS G
10358 SUGAR RIDGE WAY
INDIANAPOLIS, IN 46239‐9763                          P‐0052739 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MILLS, RHODA
749 GULLWING LANE
NORTH LAS VEGAS, NV 89081                            P‐0052740 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, KAREN M
7439 LA PALMA AVE #124
BUENA PARK, CA 90620                                 P‐0052741 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3341 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1507 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BURTON, LINDSAY N
1200 ESPLANADE
APT 217
REDONDO BEACH, CA 90277                             P‐0052742 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALAT, MANJULA
5325 EVIAN XING NW
KENNESAW, GA 30152                                  P‐0052743 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAWLEY, JACK L
369 PINE ORCHARD ROAD
CHEPACHET, RI 02814                                 P‐0052744 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, TRACI A
761 VESTAL ST
WOODBRIDGE, VA 22191                                P‐0052745 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARNELL, STEPHANIE
2160 W 70TH ST
LOS ANGELES, CA 90047                               P‐0052746 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANTU, RICK A
2113 WESTRIDGE DR
PLANO, TX 75075                                     P‐0052747 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAIR, MIKE
NO ADDRESS PROVIDED
                                                    P‐0052748 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, ASHLEY A
35 OWE GO STREET
SPENCER, NY 14883                                   P‐0052749 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, DENNIS G
1017 LANAI ST SE
SALEM, OR 97317                                     P‐0052750 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENSHIELDD, DOUG T
11459 E LIPPINCOTT BLVD
DAVISON, MI 48423                                   P‐0052751 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INGLE, ANDREW J
14909 CROOM ROAD
BRANDYWINE, MD 20613                                P‐0052752 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARPENTER, KELLY J
387 S THIRD STREET
LEBANON, OR 97355                                   P‐0052753 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, DWAYNE N
2 CAREY ST
PENNINGTON, NJ 08534                                P‐0052754 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORN, RENEE
123 WHITESBORO ST.
YORKVILLE, NY 13495                                 P‐0052755 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESBITT, ANITA K
247 SHETLAND DRIVE
NEW CASTLE, DE 19720                                P‐0052756 12/26/2017     TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
PORTNOY, BRUCE M
1432 GREGORY COURT
INDIAN CREEK, IL 60061                              P‐0052757 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID PLANO‐ACRA LLC D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052758 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EASTERLING, FRELLIE R
2711 W GALBRAITH ROAD
CINCINATTI, OH 45237‐4216                           P‐0052759 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3342 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1508 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
EASTERLING JR, CLARENCE L
2711 W GALBRAITH RD
CINCINNATI, OH 45239                                 P‐0052760 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOCKS, ALICIA N
600 OLD COUNTRY RD.
SUITE 412
GARDEN CITY, NY 11530                                P‐0052761 12/26/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
GRACEY, MARTHA J
1472 HARPSWELL ISLANDS ROAD
ORR'S ISLAND, ME 04066                               P‐0052762 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BEATTY, GAYNELLE R
4900 NC HWY 55 #160‐114
DURHAM, NC 27713                                     P‐0052763 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BARTKIEWICZ, EDWARD T
5503 RENWOOD DRIVE
PARMA, OH 44129                                      P‐0052764 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JOHNSON, HERMAN E
1611 ROCK POINTE RD
PORTAL, GA 30450                                     P‐0052765 12/26/2017     TK Holdings Inc., et al.                    $100,000.00                                                                                   $100,000.00
FRANCIS, JEAN A
THE FRANCIS ESTATE
POST OFFICE BOX 328
HUNTINGTON STA., NY 11746                            P‐0052766 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
APLAND, FRANCES J
8163 REDLANDS ST.
NO. 23
PLAYA DEL REY, CA 90293                              P‐0052767 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TREVILLION, CHARLES
713 LASALLE DRIVE
LAPLACE, LA 70068                                    P‐0052768 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SONDERLEITER , MARGO J
1200 BURTON DRIVE
APT 34
VACAVILLE, CA 95687‐3513                             P‐0052769 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WATSON, CURTIS J
5605 80TH ST NE
MARYSVILLE, WA 98270                                 P‐0052770 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SALINAS, TINA L
13830 FLORENCE RD
SUGAR LAND, TX 77498                                 P‐0052771 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CORDOVA, FRANK J
5 ROSA LANE
SHELTON, CT 06484                                    P‐0052772 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LABRIOLA, MICHAEL M
1391 CASCADE CIRCLE WEST
CANTON                                               P‐0052773 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KIMBLE, STEPHEN B
4623 BOARDWALK DRIVE
BELLINGHAM, WA 98226                                 P‐0052774 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
YOCUM, BETH
209 DELANCEY ST
PHILADELPHIA, PA 19106                               P‐0052775 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEBSTER, ARLISS A
ARLISS WEBSTER
1265 RACE STREET #504
DENVER, CO 80206                                     P‐0052776 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                           Page 3343 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1509 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
JULIAN, FRIEDA L
P.O.BOX1024
HIGHTSTOWN
MERCER, NJ 08520                                     P‐0052777 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANGHOFF, PETER E
1305 LINWWOOD AVE.
METAIRIE, LA 70003                                   P‐0052778 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHAH, NIRAV M
19 PEBBLE BEACH DR
LIVINGSTON, NJ 07039                                 P‐0052779 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ORTIZ, RALPH
26220 PERCHERON CIR
MORENO VALLEY, CA 92555                              P‐0052780 12/28/2017     TK Holdings Inc., et al.                     $10,000.00                                                                                    $10,000.00
GRUDSKAYA, OKSANA
20865 NUNES AVE.
CASTRO VALLEY, CA 94546                              P‐0052781 12/28/2017     TK Holdings Inc., et al.                        $500.00                                                                                       $500.00
ANDERLE, KEITH J
241 BUSH DR.
WINCHESTER, VA 22602                                 P‐0052782 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HARDAWAY, BETTY J
5500 JACKSON STREET
MERRILLVILLE, IN 46410‐2048                          P‐0052783 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GREEN, GREGORY P
1300 ASPHODEL DRIVE
SAINT GABRIEL, LA 70776                              P‐0052784 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FORD, BRENDA L
330 WESTGATE AVENUE
CHICAGO HEIGHTS, IL 60411                            P‐0052785 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROTH, SHARON L
5030 OVERLOOK DR
ELM CITY, NC 27822                                   P‐0052786 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PASTOR, BERNADINE S
2751 KAPIOLANI BLVD
APT 502
HONOLULU, HI 96826                                   P‐0052787 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COOK, JOY P
430 167TH LANE NE
HAM LAKE, MN 55304                                   P‐0052788 12/26/2017     TK Holdings Inc., et al.                       $6,000.00                                                                                    $6,000.00
GRACEY, IAN M
1472 HARPSWELL ISLANDS ROAD
ORR'S ISLAND, ME 04066                               P‐0052789 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LELAND, BRUCE A
8740 SUGAR SAND LANE NW
ALEXANDRIA, MN 56308‐9716                            P‐0052790 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHELAN‐MORRELL, D'ARCY
1107 AUSTIN MANOR CT.
SPRING, TX 77379‐3995                                P‐0052791 12/26/2017     TK Holdings Inc., et al.                  $14,600,411.40                                                                               $14,600,411.40
FERGUSON, REBECCA
5766 BUCK RUN DRIVE
COLUMBUS, OH 43213                                   P‐0052792 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CLARK, DANA L
23661 CANYON HEIGHTS
MENIFEE, CA 92587                                    P‐0052793 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REILLY, PETER J
9745 W TARO LANE
PEORIA, AZ 85382                                     P‐0052794 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                           Page 3344 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1510 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROEHL, DIANE M
5 HILLOCK COURT
GLENVILLE, NY 12302                                  P‐0052795 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ARDUINO, THOMAS F
618 W CROCKETT AVE
ELMHURST, IL 60126                                   P‐0052796 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOROWITZ, MARC D
305 SECOND AVENUE
MASSAPEQUA PARK, NY 11762                            P‐0052797 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKFORD, MARILYN E
PO BOX 920882
ARVERNE, NY 11692                                    P‐0052798 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCCI, CORNELIA A
8980 SWINGING GATE DR
HUBER HEIGHTS, OH 45424‐1134                         P‐0052799 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON‐07B1084, TOMMY R
AUBURN CORRECTIONAL FACILITY
AUBURN, NY 13024                                     P‐0052800 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, WILLIREE
2506 FAIRHILL DRIVE
SUITLAND, MD 20746                                   P‐0052801 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, SANDRA K
1424 KNOLL DR
SHOREVIEW, MN 55126                                  P‐0052802 12/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WRIGHT, ALTHEA B
963 HUNT ROAD
JONESBORO, GA 30236                                  P‐0052803 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENGEL, THOMAS P
4759 MCHENRY GATE WAY
PLEASANTON, CA 94566                                 P‐0052804 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMALYN, BEVERLY B
305 SECOND AVENUE
MASSAPEQUA PARK, NY 11762                            P‐0052805 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDVOGEL , ALAN K
745 WEST BLUFF DRIVE
ENCINITAS, CA 92024                                  P‐0052806 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKFORD, MARILYN E
PO BOX 920882
ARVERNE, NY 11692                                    P‐0052807 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNBURG, KELLY S
119 HOLLY RIDGE ROAD
DALLAS, NC 28034                                     P‐0052808 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLOZZI, DONNNA A
3000 HUDSON DR
LOVELAND, CO 80538                                   P‐0052809 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIRES, ALITA R
3840 WILMINGTON AVE
APT 2E
ST LOUIS, MO 63116                                   P‐0052810 12/27/2017     TK Holdings Inc., et al.                     $1,074.00                                                                                    $1,074.00
CA+F TRANSPORT
FAGIO, CHRISTOPHER A
PO BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                  P‐0052811 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3345 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1511 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BISSONETTE, GARRETT A
720 MADDEN ST
HEMET, CA 92543                                     P‐0052812 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURMAN, JOHN T
1414 DECATUR ST
BALTIMORE, MD 21230                                 P‐0052813 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAGIO JR, CHRISTOPHER A
PO BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                 P‐0052814 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIMMETT, ANN MARIE
7 BREEZY KNOLL DRIVE
BLOOMFIELD, CT 06002                                P‐0052815 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATEMAN, KLAUDIA K
1416 CHAPEL HILL ROAD
ROSEDALE, MD 21237                                  P‐0052816 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEGER, BRIAN C
309 TOWN SQUARE CIRCLE
COLD SPRINGS, KY 41076                              P‐0052817 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAGIO, CHRISTOPHER A
PO BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                 P‐0052818 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLON, SHAWNTELLE
26 FORREST ST. #3
WINTHROP, MA 02152‐1223                             P‐0052819 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, GENEVA D
40 COUNTY RD
350 N.
EDELSTEIN, IL 61526                                 P‐0052820 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEYERLE, AMANDA K
2134 TIMBERLANE
HARRISON, MI 48625                                  P‐0052821 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLOUGHLIN, JOHANNA G
9 DUNMOYLE PLACE
PITTSBURGH, PA 15217                                P‐0052822 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, JAMES
9 HIGHLAND CIRCLE
ANNANDALE, NJ 08801                                 P‐0052823 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLAND, MARGUERITE J
509 GLENDALE AVE
HADDON TOWNSHIP, NJ 08108‐2233                      P‐0052824 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052825 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHEIMER, CARLA A
208 EAST UNION RD
CHESWICK, PA 15024                                  P‐0052826 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, WILLIREE
2506 FAIRHILL DRIVE
SUITLAND, MD 20746                                  P‐0052827 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CURTIS G
20496 LOOKOUT ROAD
PINE GROVE, CA 95665                                P‐0052828 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3346 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1512 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TAKATA CORPORATION
SCHMIDT, LLOYD E
1111 TURNBERRY COURT
MCPHERSON, KS 67460‐2758                              P‐0052829 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, MARY ANNE
31 TIMBER LANE
THORNTON, PA 19373‐1050                               P‐0052830 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLLETT, MARINA J
19425 E. SAN TAN BVLD
QUEEN CREEK, AZ 85142                                 P‐0052831 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ROBINSON, ANNIE R
248 13TH AVE NE
BIRMINGHAM, AL 35215                                  P‐0052832 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDEZ, FARINA E
9499 NW 55TH STREET
SUNRISE, FL 33351                                     P‐0052833 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, HAROLD W
4114 ELMER AVE
NORTH HOLLYWOOD, CA 91602                             P‐0052834 12/26/2017     TK Holdings Inc., et al.                      $676.00                                                                                       $676.00
LINDSTROM, BONNIE N
1602 N WASHINGTON ST
TACOMA, WA 98406                                      P‐0052835 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLAHERTY, BENJAMIN L
5901 LEAR NAGLE ROAD
NORTH RIDGEVILLE, OH 44039‐2125                       P‐0052836 12/28/2017     TK Holdings Inc., et al.                    $10,414.98                                                                                   $10,414.98
BOURNE, KRISHNA L
12147 235TH STREET
ROSEDALE, NY 11422                                    P‐0052837 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIMBLE X41113, HAROLD K
CFRC E. 7000 RC KELLY ROAD
ORLANDO, FL 32831                                     P‐0052838 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIBBLE, HOPE A
133 DEL RAY DR
MAYSVILLE, GA 30558                                   P‐0052839 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAWLINS, JAKES
16712 JEFFERSON HWY
BATON ROUGE, LA 70817                                 P‐0052840 12/26/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
KURLAND, CHERIE M
3450 JONES MILL ROAD
APARTMENT 306
PEACHTREE CORNER, GA 30092                            P‐0052841 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIMBLE, LARRY D
761 NORTH MCKINLEY AVENUE
CLARKSVILLE, IN 47129                                 P‐0052842 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARATLA, VENKATA U
9815 VIEUX CARRE DR
APT !4
LOUISVILLE, KY 40223                                  P‐0052843 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HE, JINGTAO
1100 W CORRAL AVENU
109 APT.
KINGSVILLE, TX 78363                                  P‐0052844 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, CORY L
7537 E MCKINLEY ST
SCOTTSDALE, AZ 85257                                  P‐0052845 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3347 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1513 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GERAGHTY, THERESA M
1916 ADELINE DRIVE
BURLINGAME, CA 94010                                 P‐0052846 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARATLA, VENKATA U
NO ADDRESS PROVIDED
                                                     P‐0052847 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINAS, TINA L
13830 FLORENCE RD
SUGAR LAND, TX 77498                                 P‐0052848 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILOT, SILFISE SOF
413 NW 100TH TERRACE
MIAMI, FL 33150                                      P‐0052849 12/28/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
FONSECA, M. ESTHER
1825 W. 15TH STREET
SANTA ANA, CA 92706                                  P‐0052850 12/28/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
KAPLAN, HEATHER N
19451 OPAL LN
SANTA CLARITA, CA 91350                              P‐0052851 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STATE FARM FEDERAL CREDIT UNI
BURKE‐STITT, SALLY A
PO BOX 7609
LAFAYETTE, IN 47903‐7609                             P‐0052852 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, WILLIAM C
2010 ORIOLE AVE.
STILLWATER, MN 55082                                 P‐0052853 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYA, CAROL J
7501 ELM FOREST
AUSTIN, TX 78745                                     P‐0052854 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, SANDRA K
2320 WOODBRIDGE WAY 1A
LOMBARD, IL 60148                                    P‐0052855 12/27/2017     TK Holdings Inc., et al.                    $17,000.00                                                                                   $17,000.00
COMAS, JOHN J
9949 PINE KNOLL LN
SAN DIEGO, CA 92124                                  P‐0052856 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANUEL, SHELIA K
828 SOUTH 22ND ST.
MUSKOGEE, OK 74401                                   P‐0052857 12/26/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
NOESEN JR , THOMAS L
983 KENILWORTH CIRCLE
NAPERVILLE, IL 60540                                 P‐0052858 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCO, BRYAN J
1006 RHEA PLACE
VISTA, CA 92084                                      P‐0052859 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDLIN, RANDALL L
2811 OAKWOOD DR.
BARDSTOWN, KY 40004                                  P‐0052860 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA‐HARRIS, SILAS G
17715 BROOK BLVD
BOTHELL, WA 98012‐6497                               P‐0052861 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANAYA, MARIA E
1050 TREAT AVENUE
SAN FRANCISCO, CA 94110                              P‐0052862 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLER III, JOHN P
1204 BRASSIE COURT
CHESAPEAKE, VA 23320                                 P‐0052863 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3348 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1514 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052864 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRYE, LISA
2133 DESERT WOODS DR
HENDERSON, NV 89012                                 P‐0052865 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, TRACY
1804 CRESMONT PLACE
APT 201
CHESAPEAKE, VA 23320                                P‐0052866 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRANTE, TOM J
6904 N QUINCY AVE
KANSAS CITY, MO 64119                               P‐0052867 12/27/2017     TK Holdings Inc., et al.                     $6,895.00                                                                                    $6,895.00
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052868 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEGNER, APRIL
155 SUSSEX ST
APT 3
JERSEY CITY, NJ 07302                               P‐0052869 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERLE , KEITH F
241 BUSH DR.
WINCHESTER, VA 22602                                P‐0052870 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAGIO, CHRISTOPHER A
PO BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                 P‐0052871 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTONE, TRACIE R
1 SUNNYFIELD DRIVE
CORTLAND, NY 13045                                  P‐0052872 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASKINS, GLORIA M
12301 WADSWORTH WAY
WOODBRIDGE, VA 22192                                P‐0052873 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEATON, BERTHA
FITZGERALD & MCELROY P.C.
3402 EMANCIPATION SUITE 200
HOUSTON, TX 77004                                   P‐0052874 12/27/2017     TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
LOVERDE, MARIA S
VICTORIA ALMEIDA ATTORNEY
100 E WALTON ST 19‐H
CHICAGO, IL 60611                                   P‐0052875 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052876 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, LYNN A
281 DRAEGER DR
MORAGA, CA 94556                                    P‐0052877 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, SAMUEL L
208 EAST UNION RD
CHESWICK, PA 15024                                  P‐0052878 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUBERT, GENEVIEVE
291 MILL ROAD
RHINEBECK, NY 12572                                 P‐0052879 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3349 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1515 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
LUCAS, CAROL
29481 CLEAR VIEW LN
HIGHLAND, CA 92346‐5469                             P‐0052880 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052881 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052882 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWRENCE, RICHARD R
1424 KNOLL DR
SHOREVIEW, MN 55126                                 P‐0052883 12/26/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                     $7,000.00
BALLINGER, RICH
19 HAZEN ST
GREENWOOD LAKE, NY 10925                            P‐0052884 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAPIO‐MAYTA, JANET C
1021 ROSE AVENUE
SCHENECTADY, NY 12303                               P‐0052885 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FINKENSTADT, DANNY
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0052886 12/27/2017     TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
KAKLEY, EILEEN A
PO BOX 425
ROCKPORT, MA 01966                                  P‐0052887 12/27/2017     TK Holdings Inc., et al.                       $643.93                                                                                       $643.93
SAMPIER, MERSADIES A
322 SOUTH 3RD STREET
ALBIA, IA 52531                                     P‐0052888 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ORLANDO, VANESSA N
20 ECHO TRAIL
FAIRFIELD, PA 17320                                 P‐0052889 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052890 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEIDENHEIMER, JAMES D
4518 ‐ 186 ST #205
REDONDO BEACH, CA 90278                             P‐0052891 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GREEN, JACQUELINE P
1300 ASPHODEL DRIVE
SAINT GABRIEL, LA 70776                             P‐0052892 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWLER III, JOHN P
1204 BRASSIE COURT
CHESAPEAKE, VA 23320                                P‐0052893 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GREEN, JACQUELINE P
1300 ASPHODEL DRIVE
SAINT GABRIEL, LA 70776                             P‐0052894 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LINDSTROM, BONNIE N
1602 N WASHINGTON
TACOMA, WA 98406                                    P‐0052895 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KARAHALIOS, ANASTASIOS G
630 N FRANKLIN
UNIT 405
CHICAGO, IL 60654                                   P‐0052896 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 3350 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1516 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VENTERS, TONIA M
13625 AMBASSADOR DR
GERMANTOWN, MD 20874                                P‐0052897 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, MELVYN D
616 E MOLINE ST
MALVERN, AR 72104‐2912                              P‐0052898 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASKALERIS, SUE C
9D COVE LANE
NORTH BERGEN, NJ 07047                              P‐0052899 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
BUFFINGTON, RANDALL L
1347 HEATHROW AVE
CASPER, WY 82609                                    P‐0052900 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHBERG, JOEL A
9211 NE 15TH AVENUE
C318
VANCOUVER, WA 98665                                 P‐0052901 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABADIR, BRIAN F
3555 SYCAMORE TRAIL LANE APT
302
WINSTON SALEM, NC 27103                             P‐0052902 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTERS, AGLAIA M
1100 S. FOSTER DR.
APT. 63
BATON ROUGE, LA 70806                               P‐0052903 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052904 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052905 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JOHN S
1930 SUTTERVILLE ROAD
SACRAMENTO, CA 95822                                P‐0052906 12/26/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
ZELENAK, FRANCIS
714 WEST 10TH STREET
HAZLETON, PA 18201                                  P‐0052907 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MANUEL D
PO BOX 8161
LEXINGTON, KY 40533                                 P‐0052908 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOHERTY, DREW R
1043 S PARKSIDE DR
TEMPE, AZ 85281                                     P‐0052909 12/28/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SCHROEDER, GERALD P
2278 NUREMBERG BLVD.
PUNTA GORDA, FL 33983                               P‐0052910 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOHERTY, MICHAEL J
1043 S PARKSIDE DR
TEMPE, AZ 85281                                     P‐0052911 12/28/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WALSH, BRIN M
1520 TRICIA LANE
SANTA CRUZ, CA 95062                                P‐0052912 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, SILVIA K
P.O. BOX 2702
POCATELLO, ID 83206                                 P‐0052913 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3351 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1517 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCEACHIN, SHIRLEY
7224 CLEOPATRA DR
LAND O LAKES, FL 34637                              P‐0052914 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FONSECA, M. ESTHER
1825 W. 15TH STREET
SANTA ANA, CA 92706                                 P‐0052915 12/28/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
JURCZENKO, IZABELA D
3427 SANDBROOK DR.
HOUSTON, TX 77066                                   P‐0052916 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052917 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIBERT, LEANN A
592 BING CT
BRENTWOOD, CA 94513                                 P‐0052918 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUASNY, RONALD N
PO BOX 5353
CARLSBAD, NM 88221‐5353                             P‐0052919 12/26/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PAJARDO, FLORENCE F
98‐1442 HOOHONUA STREET
PEARL CITY, HI 96782                                P‐0052920 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCKENBOROUGH, ROCHELLE S
16647 FLOTILLA WAY
WOODBRIDGE, VA 22191‐6308                           P‐0052921 12/26/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
SMITH, ANTHONY D
395 S HOWARD ST SE
ATLANTA, GA 30317                                   P‐0052922 12/26/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
PRENDERGAST, DEBORAH E
71 COACHLAMP LANE
DARIEN, CT 06820                                    P‐0052923 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLANNAGAN, BRONSON C
907 ANN STREET
BATAVIA, IL 60510                                   P‐0052924 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHLEY, GURNEY I
3231 WALDEN GLEN
ESCONDIDO, CA 92027                                 P‐0052925 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUQUA, LEWIS D
PO BOX 9233
3850 JEWET AVENUE
HIGHLAND, IN 46322                                  P‐0052926 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052927 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOVELLO, ARTHUR J
225 EAST 12TH STREET
NATIONAL CITY, CA 91950                             P‐0052928 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052929 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052930 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3352 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1518 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FAROLINO, DENISE A
9 HAREWOOD RUN
DEPEW, NY 14043                                     P‐0052931 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASS, LORAINE
208 RAVEN CT
MODESTO, CA 95350‐3221                              P‐0052932 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RAWSON, PATRICIA A
15911 ROCHIN COURT
LOS GATOS, CA 95032                                 P‐0052933 12/26/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BENJAMIN, PHILIP
20780 NE 31ST PL
AVENTURA, FL 33180                                  P‐0052934 12/26/2017     TK Holdings Inc., et al.                    $11,391.00                                                                                   $11,391.00
KORSAK, ANDREW J
18456 STEWART AVENUE
HOMEWOOD, IL 60430‐3034                             P‐0052935 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEFEVERS, ANN H
1017 SW SUNFLOWER DR.
LEES SUMMIT, MO 64081‐3757                          P‐0052936 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052937 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052938 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLMO, NICHOLAS P
123 COLUMBIA ST NW
POPLAR GROVE, IL 61065                              P‐0052939 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052940 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'DONNELL, MAUREEN P
307 BELMONT RD
ROCHESTER, NY 14612                                 P‐0052941 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MARIA T
CALLE SAN JORGE 364
COND LAS CARMELITAS APT 8H
SAN JUAN, PR 00912                                  P‐0052942 12/28/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052943 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEARNS, DAVID T
305 SCHWARTZ AVE
PITTSBURGH, PA 15209                                P‐0052944 12/27/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
BOYNE, ANNETTE M
16942 DEER PATH DRIVE
STRONGSVILLE, OH 44136                              P‐0052945 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, STEPHANIE J
P O BOX 313
KARNES CITY, TX 78118                               P‐0052946 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, HERBERT C
2871 HATCH
TUSTIN, CA 92782                                    P‐0052947 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3353 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1519 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
BOYNE, TERRENCE L
16942 DEER PATH DRIVE
STRONGSVILLE, OH 44136                              P‐0052948 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NOEL CHERY, DJENANE E
5004 BENT RIVER TRACE
BIRMINGHAM, AL 35216                                P‐0052949 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEEKES‐GODINEZ, BRIANNE N
4410 EAGLE FLIGHT WAY
JURUPA VALLEY, CA 92509                             P‐0052950 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOODS, MARY
409 7TH AVE.N.W.
DECATUR, AL 35611                                   P‐0052951 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZELENAK, ELAINE
714 WEST 10TH ST
HAZLETON, PA 18201                                  P‐0052952 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BODGE, SARAH A
47 TEMPLE STREET
NEWBURYPORT, MA 01950‐2742                          P‐0052953 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HOLMAN AUTOMOTIVE GROUP INC
PRINCE ALTEE THOMAS ESQUIRE
2000 MARKET ST 20TH FLR
PHILADELPHIA, PA 19103                              P‐0052954 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BALLINGER, JOAN
19 HAZEN ST
GREENWOOD LAKE, NY 10925                            P‐0052955 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZITTRITSCH, BRECK
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0052956 12/27/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052957 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CRISTOFOL, ESTHER
11630 OAK ST
APPLE VALLEY, CA 92308                              P‐0052958 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052959 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052960 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SPINNER, LARRY
NO ADDRESS PROVIDED
                                                    P‐0052961 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BONILLA, DORIS
1043 HARDING ST
APT 2
UNIONDALE, NY 11553                                 P‐0052962 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052963 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                          Page 3354 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1520 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
HERRERO, LEONARD C
6186 MT. OLYMPUS DR.
CASTRO VALLEY, CA 94552‐1959                        P‐0052964 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052965 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052966 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BARONE, MEREDITH L
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                 P‐0052967 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052968 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052969 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052970 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH JR, GERALD J
1383 SW 90TH STREET
AUGUSTA, KS 67010‐8292                              P‐0052971 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052972 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052973 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052974 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052975 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KORINIS, KATHERINE
19 MANNING AVE
APT 3
BUTLER, NJ 07405                                    P‐0052976 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052977 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, DAVID M
10 MOUNTAIN VIEW AVENUE
RIDGEFIELD, CT 06877                                P‐0052978 12/27/2017     TK Holdings Inc., et al.                  $4,000,000.00                                                                                $4,000,000.00
                                                                                          Page 3355 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1521 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
GOEDHART, SHARON L
10382 MATADOR CT
SAN DIEGO, CA 92124‐1317                             P‐0052979 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLWORTH, DENISE A
14N600 TIMBER RIDGE DRIVE
ELGIN, IL 60124                                      P‐0052980 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HIGLEY, SONIA M
102 W CHIPPENS HILL RD
BURLINGTON, CT 06013                                 P‐0052981 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHEHAN, TAMMY E
314 LOWNDES DR
SPARTANBURG, SC 29307                                P‐0052982 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOLYANATZ, MARSHA
263 SO. NINTH ST.
GROVER BEACH, CA 93433                               P‐0052983 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KUSTERER, THOMAS L
5965 AVALON DRIVE
ELKRIDGE, MD 21075                                   P‐0052984 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARNER, KEENYA S
70146 4TH STREET
COVINGTON, LA 70433                                  P‐0052985 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HAYES, QUASHESHE L
5058 BALLANTINE DRIVE
SUMMERVILLE, SC 29485                                P‐0052986 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HAYES, QUASHESHE L
5058 BALLANTINE DRIVE
SUMMERVILLE, SC 29485                                P‐0052987 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAY, PATRICIA
703 RIVER OAKS DRIVE
RICHMOND HILL, GA 31324                              P‐0052988 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FLEISCHMAN, DAVID
P.O. BOX 25973
TAMARAC, FL 33320                                    P‐0052989 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COBB, AMBER L
PO BOX 434
BOONERVILLE, AR 72927                                P‐0052990 12/27/2017     TK Holdings Inc., et al.                    $80,000.00                                                                                    $80,000.00
GOLA, PAMELA
27 W 385 CHARTWELL DR
WINFIELD, IL 60190                                   P‐0052991 12/26/2017     TK Holdings Inc., et al.                       $548.69                                                                                       $548.69
CARMAX, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                     P‐0052992 12/26/2017     TK Holdings Inc., et al.                  $6,698,484.00                                                                                $6,698,484.00
RARDIN, SARAH T
1818 GIGI LANE
DARIEN, IL 60561                                     P‐0052993 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DROBIAK, DIANNE
37 OAK RIDGE ROAD
SALEM, CT 06420                                      P‐0052994 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KENNEDY, MAVERETTE A
108 NW AVENS ST.
PORT ST LUCIE, FL 34983                              P‐0052995 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARGEMOUTH BASS TRUST
KLIEGMAN TRSTEE, HAROLD E
PO BOX 2417
MAMMOTH LAKES, CA 93546                              P‐0052996 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3356 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1522 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ONYEMECHI, PETER A
1642 N WEST ST
WICHITA, KS 67203                                   P‐0052997 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0052998 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMPURIES, ANDREW
37 BLOCK BLVD
MASSAPEQUA PARK, NY 11762                           P‐0052999 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOSS BMW
FRYE, GERTRUDE
5026 MORNINGSIDE BLVD
DAYTON, OH 45432‐3637                               P‐0053000 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSTON, KELLY S
1731 NW 27TH TERRACE
FT LAUDERDALE, FL 33311                             P‐0053001 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIMOTO, MIZUKO
501 WOODWINDS DRIVE
DURHAM, NC 27713                                    P‐0053002 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA RIVERA, LUZ M
RD. 352 KM 5.0 LEGUISAMO WARD
MAYAGUEZ, PR 00680                                  P‐0053003 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINSETH, KAREN S
102 WEST SAINT ANDREWS STREET
DULUTH, MN 55803‐2241                               P‐0053004 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICITRA, ELENA
25845 NIMES COURT
MISSION VIEJO, CA 92692                             P‐0053005 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, STEVEN A
13655 MAIN STREET #202
MOUNT VERNON, WA 98273                              P‐0053006 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, THURMAN N
937 PARK AVENUE
WILLIAMSPORT, PA 17701                              P‐0053007 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNIS, JANIKER S
426 WOOD TERRACE WAY
DORAVILLE, GA 30340                                 P‐0053008 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMAZAL, BRENDA
706 S APPLE AVE
MARSHFIELD, WI 54449                                P‐0053009 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREA, STACEY B
430 CURRY DR NW
FORT PAYNE, AL 35967                                P‐0053010 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAHAM, BOBBY
7111 BARRETT ST
DOWNERS GROVE, IL 60516                             P‐0053011 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAHAM, BOBBY
7111 BARRETT ST
DOWNERS GROVE, IL 60516                             P‐0053012 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUIE, SANDY S
826 SUMMIT DRIVE
SOUTH PASADENA, CA 91030                            P‐0053013 12/29/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WISNIEWSKI, RHONDA L
58 DIAMOND AVENUE
PLAINVILLE, CT 06062                                P‐0053014 12/29/2017     TK Holdings Inc., et al.                     $4,995.00                                                                                    $4,995.00
                                                                                          Page 3357 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1523 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
YANG, AMY
2752 41ST AVE.
SAN FRANCISCO, CA 94116                                P‐0053015 12/29/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GAUDETTE, TELAYA F
4559 S. SUNSHINE RD. APT 138
SALT LAKE CITY, UT 84123                               P‐0053016 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UMEDA, EDEN
8738 FREESIA DRIVE
ELK GROVE, CA 95624                                    P‐0053017 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HELEN
PO BOX 18491
IRVINE, CA 92623                                       P‐0053018 12/29/2017     TK Holdings Inc., et al.                     $9,300.00                                                                                    $9,300.00
KIM, SIMON J
1625 E G ST
APT 4C
ONTARIO, CA 91764                                      P‐0053019 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, SIMON J
1625 E G ST
APT 4C
ONTARIO, CA 91764                                      P‐0053020 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUFMAN, JUSTIN
2356 LISCUM ST
SANTA ROSA, CA 95407                                   P‐0053021 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, TRI
77 QUIET WAY LN
SUGAR LAND, TX 77498                                   P‐0053022 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, VICKIE A
1859 PARK MEADOW CIR
WINSTON SALEM, NC 27127                                P‐0053023 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR, TAMARRA L
PO BOX 1060
MILWAUKEE, WI 53201                                    P‐0053024 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TIMOTHY J
62 HAMPSHIRE STREET
PORTLAND, ME 04101                                     P‐0053025 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGERE, RHODA N
1723 SEA PINE CIRCLE
SEVERN, MD 21144                                       P‐0053026 12/29/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DESALVO, PHYLLIS A
2320 WOODBRIDGE WAY
APT 1A
LOMBARD, IL 60148                                      P‐0053027 12/27/2017     TK Holdings Inc., et al.                     $7,642.21                                                                                    $7,642.21
HENDERSON, GARY L
6585 BUTLER ST
LITHIA SPRINGS, GA 30122                               P‐0053028 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, SARAH C
6585 BUTLER ST
LITHIA SPRINGS, GA 30122                               P‐0053029 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, ANN T
225 E. 63RD STREET
APT. 9F
NEW YORK, NY 10065                                     P‐0053030 12/29/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
WILKINSON, CRYSTAL C
2899 DUNCAN PL
DECATUR, GA 30034                                      P‐0053031 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3358 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1524 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SIMMS, DAWNELL
6115 ABBOTTS BRIDGE ROAD
APT. 2414
JOHNS CREEK, GA 30097                                 P‐0053032 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, DAWNELL
6115 ABBOTTS BRIDGE RD
APT 2414
JOHNS CREEK, GA 30097                                 P‐0053033 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELCHOIR, GWENDOLYN L
3116 GALLOP WAY
FORT WASHINGTON, MD 20744                             P‐0053034 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARVIE, CHERYL L
102 DUBLIN RD.
CHESHIRE, MA 01225                                    P‐0053035 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGIODICE, ALBERT J
PO BOX 4555
CARMEL, IN 46082                                      P‐0053036 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSLEY, SALLY A
873 SPAULDING ST E
LEHIGH ACRES, FL 33974                                P‐0053037 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGIODICE, ALBERT J
PO BOX 4555
CARMEL, IN 46082                                      P‐0053038 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERTZ VEHICLE FINANCING LLC
SEYFARTH SHAW, JORDAN VICK
233 S.WACKER DRIVE, STE 8000
CHICAGO, IL 60606                                     P‐0053039 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALLINGER, RICH L
19 HAZEN ST.
GREENWOOD LAKE, NY 10925                              P‐0053040 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, BONNIE N
1602 N WASHINGTON ST
TACOMA, WA 98406                                      P‐0053041 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERRICK, BRUCE R
7767 OLYMPIC ROAD
JOSHUA TREE, CA 92252                                 P‐0053042 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASMASS, DARLENE M
PO BOX 860
ELEELE, HI 96705                                      P‐0053043 12/27/2017     TK Holdings Inc., et al.                      $549.30                                                                                       $549.30
SPRINGLEAF FINANCIAL SERVICES
AUSTIN, LARRY J
2017 FLAGLER ST.
PO BOX 1871
QUINCY, FL 32351                                      P‐0053044 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRANZA, ISRAEL
1200 GLENWOOD DRIVE
EL CENTRO, CA 92243                                   P‐0053045 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, RANDALL S
3295 SOUTHFIELD DR
BEAVER CREEK, OH 45434‐5725                           P‐0053046 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, RICHARD M
16 CABOT STREET
NEWTON, MA 02458                                      P‐0053047 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALLINGER, JOAN
19 HAZEN ST.
GREENWOOD LAKE, NY 10925                              P‐0053048 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3359 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1525 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
BEAUMONT, KIMBERLY
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0053049 12/27/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
STRAUB, ANNA M
1302 N. FRANKLIN AVE.
RIVER FOREST, IL 60305‐1039                          P‐0053050 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ARI FLEET LT
PRINCE ALTEE THOMAS ESQUIRE
2000 MARKET ST 20TH FLR
PHILADELPHIA, PA 19103                               P‐0053051 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ABITBOL, MARIA
3725 PARKMOOR VILLAGE DRIVE
COLORADO SPRINGS, CO 80917                           P‐0053052 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AUTOMOTIVE RENTALS INC
PRINCE ALTEE THOMAS ESQUIRE
2000 MARKET ST 20TH FLR
PHILADELPHIA, PA 19103                               P‐0053053 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HORTON, JULIE Y
2814 VINEYARD AVENUE
LOS ANGELES, CA 90016                                P‐0053054 12/27/2017     TK Holdings Inc., et al.                    $39,000.00                                                                                    $39,000.00
MANUEL, ALBERTO S
2612 DEAN COURT
PINOLE, CA 94564‐2812                                P‐0053055 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VARTANIAN, VENESSA L
2768 ASH DR
CARLETON, MI 48117                                   P‐0053056 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JACKSON, ROHAN A
3434 LAURENS ROAD
APT 217
GREENVILLE, SC 29607                                 P‐0053057 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, TERESSA T
25 LAUREL PARK DRIVE
ARDEN, NC 28704                                      P‐0053058 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SEO, EUNSOO
20120 137TH AVE NE
WOODINVILLE, WA 98072                                P‐0053059 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUPERGAN, BARBARA A
728 W. JACKSON BLVD
UNIT 710
CHICAGO, IL 60661                                    P‐0053060 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, COLIN T
5598 FOLKESTONE DRIVE
DAYTON, OH 45459                                     P‐0053061 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KOWALSKI, RALPH
13112 LISMORE LN
LEMONT, IL 60439                                     P‐0053062 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KOWALSKI, JANINA M
13112 LISMORE LN
LEMONT, IL 60439                                     P‐0053063 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COLVER ESTATE, BRUCE E
4048 N CRANBERRY ST
WICHITA, KS 67226                                    P‐0053064 12/27/2017     TK Holdings Inc., et al.                   $200,000.00                                                                                   $200,000.00
CLIFTON, LINDA G
344 LEEWARD CIRCLE
AZLE, TX 76020                                       P‐0053065 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3360 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1526 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
BALLINGER, JOAN
19 HAZEN ST
GREENWOOD LAKE, NY 10925                            P‐0053066 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BERESFORD‐MARS, BRENDA F
174 BEACH 98 STREET
ROCKAWAY PARK, NY 11694                             P‐0053067 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, JANET L
612 B DENNIS AVE #B
RALEIGH, NC 27604                                   P‐0053068 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DAVIDSON, DAVID J
7455 NANCY ANN DR
CONCORD, OH 44077                                   P‐0053069 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
NSUBUGA, ALBERT
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0053070 12/27/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053071 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BARONE, MEREDITH L
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                 P‐0053072 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOFFITT, NINA L
47 N SUMNER STREET
YORK, PA 17404                                      P‐0053073 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEE, CLAUDIA M
626 RIVERSIDE DRIVE
UNIT 20N
NEW YORK, NY 10031                                  P‐0053074 12/27/2017     TK Holdings Inc., et al.                   $433,188.96                                                                                   $433,188.96
BRINK, MARC
M. REID LEGAL SOLUTIONS LLC
205 S. MAIN STREET
EDWARDSVILLE, IL 62025                              P‐0053075 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, SANDRA
1878 CARRINGTON
RIVERSIDE, CA 92507                                 P‐0053076 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CASTILLO, LETICIA
55 NORTH FREMONT AVENUE
ALHAMBRA, CA 91801                                  P‐0053077 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUMNER, APRIL S
2092 CAMELOT DRIVE
LEWISVILLE, TX 75067                                P‐0053078 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CAPSUTO, ANDREA R
290 E EL ROBLAR DRIVE
APT 502
OJAI, CA 93023                                      P‐0053079 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BALLINGER, RICH
19 HAZEN ST
GREENWOOD LAKE, NY 10925                            P‐0053080 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMBRONO, ALICE L
PO BOX 691
CLOVIS
NEW MEXICO, NM 88101                                P‐0053081 12/27/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00



                                                                                          Page 3361 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1527 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TE VREDE, PHYLLIS E
905 TINTON AVE
APT 13B
BRONX, NY 10456                                       P‐0053082 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIVESTAD, BRIAN J
461 DEER CREEK COURT
LOVELAND, CO 80538                                    P‐0053083 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, MARTIN
3796 THORNBERRY CT
ROCHESTER HILLS, MI 48309                             P‐0053084 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, MARTIN
3796 THORNBERRY CT
ROCHESTER HILLS, MI 48309                             P‐0053085 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, CLEO L
3796 THORNBERRY CT
ROCHESTER HILLS, MI 48309                             P‐0053086 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHIGHAM, KIMBERLY A
13 WEST ANNAPOLIS DRIVE
SICKLERVILLE, NJ 08081                                P‐0053087 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINNICK, DESMOND
257 SPRUCE DR
COLUMBUS, OH 43230                                    P‐0053088 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE JR, WILLIAM J
33 SCOTCH DR
TURNERSVILLE, NJ 08012                                P‐0053089 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDELSTEIN, JEFFREY
NO ADDRESS PROVIDED
                                                      P‐0053090 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STADLER, ERIC S
1302 ITHACA CIRCLE
SAINT CHARLES, MO 63303                               P‐0053091 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDELSTEIN, JOY M
NO ADDRESS PROVIDED
                                                      P‐0053092 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLEASANT, RICHARD L
3212 STOWERS DRIVE
MONROE, LA 71201                                      P‐0053093 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABOUMRAD JR, MICHAEL J
60 MERCER AVE
EAST HARTFORD, CT 06118                               P‐0053094 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAY CARABASI, KATHLEEN A
358 PAVONIA CIRCLE
MARLTON, NJ 08053                                     P‐0053095 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, LEHANG T
11321 NEWPORT MILL RD
WHEATON, MD 20902                                     P‐0053096 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGLEAF FINANCIAL SERVICES
AUSTIN, LARRY J
2017 FLAGLER ST.
PO BOX 1871
QUINCY, FL 32351                                      P‐0053097 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, LATWANYA E
1108 DIGGS AVENUE
FLORENCE, SC 29506                                    P‐0053098 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3362 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1528 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BANSAL, MRIDUL
1000 WINDSOR SHORES DR
APT 2E
COLUMBIA, SC 29223                                  P‐0053099 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAH, NNONYELUM L
15725 GLYNN ROAD
CLEVELAND, OH 44112‐3528                            P‐0053100 12/27/2017     TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
LALLEMAND, CAROLYN
1111 19 ST NO
#2204
ARLINGTON, VA 22209                                 P‐0053101 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUYUK, FERYAL
1735 PORT PLACE APT#302
RESTON, VA 20194                                    P‐0053102 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
DESANTIS, VIRGINIA
90 8TH AVE APT 2C
BROOKLYN, NY 11215‐1538                             P‐0053103 12/28/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053104 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053105 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053106 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOMANDIS, IRENE
531 SOUTH WOODS ROAD
HILLSBOROUGH, NJ 08844                              P‐0053107 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAY, LANISHA B
183 MEADOW RIDGE LANE
ROGERSVILLE, AL 35652                               P‐0053108 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAY, BRANDON A
183 MEADOW RIDGE LANE
ROGERSVILLE, AL 35652                               P‐0053109 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICARLO, JOHN P
JOHN P DICARLO
10540 WAGON BOX CIRCLE
HIGHLANDS RANCH, CO 80130                           P‐0053110 12/29/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NOWLIN, MINUNIQUE
3395 MCCUTCHEON CROSSING DR
COLUMBUS, OH 43219                                  P‐0053111 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERNANDES, KATHY
756 SIERRA VIEW WAY
CHICO, CA 95926`                                    P‐0053112 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, NATHAN
440 SANTA YNEZ WAY
SACRAMENTO, CA 95816                                P‐0053113 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR, CAROLYN M
5399 SOUTHAMPTON DR
LAPEER, MI 48446                                    P‐0053114 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3363 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1529 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BANKS, TETA V
168 APRIL WATERS DRIVE NORTH
MONTGOMERY, TX 77356                                P‐0053115 12/29/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
NOWLIN, MINUNIQUE
3395 MCCUTCHEON CROSSING DR
COLUMBUS, OH 43219                                  P‐0053116 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, MARY D
4700 CENTRAL CHURCH RD
DOUGLASVILLE, GA 30135                              P‐0053117 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, KEISHA
12941 SW 284TH TER
HOMESTEAD, FL 33033‐1995                            P‐0053118 12/29/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053119 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, SEAN A
PO BOX 1579
MABANK, TX 75147                                    P‐0053120 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROMLEY, RAY
37 BERKSHIRE BLVD
ALBANY, NY 12203                                    P‐0053121 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVERA, ADRIANA
301 E. LIVENGOOD RD
COWICHE, WA 98923                                   P‐0053122 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, TOWANDA G
4444 JOHNSON HARDIN COURT
WINSTON SALEM, NC 27105                             P‐0053123 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIXCO, NAPOLEON
2881 GARVIN AVE
RICHMOND, CA 94804                                  P‐0053124 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWFORD, MURIEL
3395 MCCUTCHEON CROSSING DR
COLUMBUS, OH 43219                                  P‐0053125 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPP, ANN H
5340 BROADWAY TERRACE #601
OAKLAND, CA 94618                                   P‐0053126 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINKLER II, WILLIAM E
11213 DAWSON SPRINGS ROAD
CROFTON, KY 42217                                   P‐0053127 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, MEGHAN K
MEGHAN SUTHERLAND
7144 S. JUNIPER STREET
TEMPE, AZ 85283                                     P‐0053128 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALKER, DAVID C
1940 APPALOOSA LANE
PAHRUMP, NV 89060                                   P‐0053129 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, SHARON A
3230 MYSTIC PORT PLACE
TOMS RIVER, NJ 08753                                P‐0053130 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, LLOYD
3395 MCCUTCHEON CROSSING DR
COLUMBUS, OH 43219                                  P‐0053131 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, STEVEN
739 SPINDLETREE AVE
NAPERVILLE, IL 60565                                P‐0053132 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3364 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1530 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
HARMON, MICHAEL H
38 BROOKVIEW LANE
POTTSTOWN, PA 19464                                  P‐0053133 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GREISLER, JANE
409 QUIGLEY AVE
WILLOW GROVE, PA 19090                               P‐0053134 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REVIS, JERMAINE
214 GILLILAND PL
PITTSBURGH, PA 15202                                 P‐0053135 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SINGLETON, AISHA
2035 GENEVIEVE TRAIL
WILLIAMSBURG, VA 23185                               P‐0053136 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PANTALEO, KRISTEN A
NO ADDRESS PROVIDED
                                                     P‐0053137 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KOS, SUSANNE M
18 GREEN SPRINGS DRIVE
MADISON, CT                                          P‐0053138 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MOON, PHILIP D
1841 LAGUNA STREET
APT 219
CONCORD, CA 94520                                    P‐0053139 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STALLWORTH, LAUREN C
27401A MEADE TRAIL
LOXLEY, AL 36551                                     P‐0053140 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STALLWORTH, BRANDI H
27401A MEADE TRAIL
LOXLEY, AL                                           P‐0053141 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KOVVURI, RAJA S
573 PLAZA PL
AURORA, IL 60504                                     P‐0053142 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CAMPBELL, AKAGA
815 GYPSY LANE
WILLIAMSTOWN, NJ 08094                               P‐0053143 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HAYNES, RC
14055 LESABRE DR.
FLORISSANT, MO 63034‐2543                            P‐0053144 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYNES, STARKISHA
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0053145 12/27/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0053146 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0053147 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                              P‐0053148 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROSE, JASON R
3308 MARINA COVE CIRCLE
ELK GROVE, CA 95758                                  P‐0053149 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                           Page 3365 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1531 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053150 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053151 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053152 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053153 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053154 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053155 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053156 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053157 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053158 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053159 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                             P‐0053160 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEZA, DAVID M
416 ROSEMONT STREET
CALEXICO, CA 92231‐2420                             P‐0053161 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TOLAND, MARGUERITE J
509 GLENDALE AVE
HADDON TOWNSHIP, NJ 08108‐2233                      P‐0053162 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NIXON, DARLENE M
PO BOX 353
COEBURN, VA 24230                                   P‐0053163 12/27/2017     TK Holdings Inc., et al.                     $75,000.00                                                                                    $75,000.00
ERICKSON, BARBARA A
1255 MILDRED AVE
WOODLYN, PA 19094                                   P‐0053164 12/29/2017     TK Holdings Inc., et al.                  $75,000,000.00                                                                               $75,000,000.00
                                                                                          Page 3366 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1532 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CHESLER, DAVID E
10601 BURR OAK WY
BURKE, VA 22015                                       P‐0053165 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, REBECCA C
PO BOX 1423
BAYSHORE, NY 11706                                    P‐0053166 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODROW, VICTORIA J
10200 PARK MEADOWS DR
UNIT 914
LITTLETON, CO 80124                                   P‐0053167 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELIE, GLENDA Y
1655 FLATBUSH AVE
APT A408
BROOKLYN, NY 11210                                    P‐0053168 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENHOUSE, CHRISTINA M
14807 NICKEL PLANK RD
HOUSTON, TX 77049                                     P‐0053169 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIAZZI, LORI A
134 PRIMROSE LANE
BARTLETT, IL 60103                                    P‐0053170 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KATHLEEN M
134 PRIMROSE LANE
BARTLETT, IL 60103                                    P‐0053171 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CAMESISHA L
1112 DUPES STREEY
GRETNA, LA 70053                                      P‐0053172 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMISON, MELISSA
303 EAST 22ND STREET
BALTIMORE, MD 21218                                   P‐0053173 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, YVETTE
2901 WELSH RD
BLDG "C" ‐126
PHILA, PA 19152                                       P‐0053174 12/29/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0053175 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHESNEY, CLARICE A
12423 N. FLOATING FEATHER LAN
MARANA, AZ 85658                                      P‐0053176 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGILL SR, PATRICK J
6358 HWY 166
DOUGLASVILLE, GA 30135                                P‐0053177 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIESIONCZEK, EDWARD F
1109 SIGNATURE DR
SUN CITY CENTER, FL 33573‐4413                        P‐0053178 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, WALTER O
30287 SILVER RIDGE CT
TEMECULA, CA 92591                                    P‐0053179 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, ANNE M
6806 SHERWOOD ROAD
WOODBURY, MN 55125                                    P‐0053180 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESPITIA, MAURA S
40306 RD 64
DINUBA, CA 93618                                      P‐0053181 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3367 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1533 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0053182 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, WALTER O
30287 SILVER RIDGE CT
TEMECULA, CA 92591                                   P‐0053183 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DARLENE F
11807 FRONT BEACH RD
UNIT 708
PANAMA CITY BEAC, FL 32407                           P‐0053184 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, TODD L
8926 PINE BLUFF CT
EDEN PRAIRIE, MN 55347‐1726                          P‐0053185 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, DON W
DON W DAY
8156 HOSTA WAY
FT WORTH, TX 76123                                   P‐0053186 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITHERSPOON, DEBORAH E
260 EAST LIBERTY STREET
CHAMBERSBURG, PA 17201                               P‐0053187 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JEROME F
517 GRAY BARN LANE
ST. LOUIS, MO 63122                                  P‐0053188 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAVROS, ANTHONY J
20447 N. ILLINOIS ROUTE 83
LINCOLNSHIRE, IL 60069‐9708                          P‐0053189 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, ANGELA
2925 LANCER AVE.
POMONA, CA 91768                                     P‐0053190 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONATTO, BETTY P
110 TURNBERRY DR
NEW ORLEANS, CA 70128                                P‐0053191 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORAN, ALICIA Y
PO BOX 373
8058 MIDDLEBRANCH AVE NE #2
MIDDLEBRANCH, OH 44652                               P‐0053192 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COEL , HELEN S
LAWRENCE S KLITZMAN
1391 SAWGRASS CORP PARKWAY
SUNRISE, FL 33323                                    P‐0053193 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMERICAN HONDA FINANCE
RIGGINS, LYNDA A
PO BOX 63
ROSEWELL, GA 30077                                   P‐0053194 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, JIMMIE
8323 JUSTIN RD. SOUTH
JACKSONVILLE, FL 32210                               P‐0053195 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTILLO, NELSON
5880 SW 147 COURT
MIAMI, FL 331933013                                  P‐0053196 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIANG, WEI
4346 SILVA AVE
PALO ALTO, CA 94306                                  P‐0053197 12/29/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00




                                                                                           Page 3368 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1534 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TK HOLDINGS
HOWELL, JASMINE
1150 BROOKSIDE DR. APT 608
SAN PABLO, CA 94806                                 P‐0053198 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LYNETTE
300 WARREN STREET
CALUMET CITY, IL 60409                              P‐0053199 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROUSSARD, JANICE
3850 THOUSAND OAKS DR
SAN JOSE, CA 95136                                  P‐0053200 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIDA, R.
2150 CALLE POCO
EL CAJON, CA 92019                                  P‐0053201 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, TAMICA L
950 OAKDALE ST SE
GRAND RAPIDS, MI 49507                              P‐0053202 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS HINSON, DIANA
25‐39 FAR ROCKAWAY BLVD
FAR ROCKAWAY, NY 11691                              P‐0053203 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, REBECCA A
20375 VIA LAS VILLAS
YORBA LINDA, CA 92887                               P‐0053204 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOEHR, JOHN G
P.O. BOX 86
MONTEZUMA, NM 87731                                 P‐0053205 12/29/2017     TK Holdings Inc., et al.                      $122.00                                                                                       $122.00
ROBINSON, DOROTHY
PO BOX 1295
HUGHES, AR 72348                                    P‐0053206 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, STEPHEN J
2101 OAK AVENUE
MANHATTAN BEACH, CA 90266‐2818                      P‐0053207 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, CANDES L
913 SE HOCKER CIR
LEES SUMMIT, MO 64081                               P‐0053208 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA ORTIZ, GUILLERMO
PO BOX 1973
ALBONITO, PR 00705‐1973                             P‐0053209 12/28/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
DONATTO, BETTY P
110 TURNBERRY DR
NEW ORLEANS, LA 70128                               P‐0053210 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLFLESH, GARY L
765 TOWNSHIP RD 217
BLOOMINGDALE, OH 43910                              P‐0053211 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, MARK N
7645 BEEMAN AVE
NORTH HOLLYWOOD, CA 91605                           P‐0053212 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DONALD H
1947 SPRUCE CREEK LANDING
PORT ORANGE, FL 32128                               P‐0053213 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KATHY Y
3937 12TH AVENUE SOUTH
MINNEAPOLIS, MN 55407                               P‐0053214 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINWEBER, GARRETT A
946 PEACH BLVD
WILLOUGHBY, OH 44094                                P‐0053215 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3369 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1535 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
PAYNE, STARKISHA
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0053216 12/28/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
HYMAN, SAADIA L
P.O. BOX 1074
HAIKU, HI 96708                                      P‐0053217 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DAHLQUIST , PATSY R
7708 FM 390 EAST
BRENHAM, TX 77833                                    P‐0053218 12/28/2017     TK Holdings Inc., et al.                    $430,000.00                                                                                   $430,000.00
GREISLER , FREDERIC M
409 QUIGLEY AVE
WILLOW GROVE, PA 19090                               P‐0053219 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SAMKEY, JEAN A
1 ALHAMBRA PLACE
GREENVILLE, PA 16125                                 P‐0053220 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FOOTE, KENNETH
RANDAL A KAUFFMAN
1990 POST OAK BLVD STE 800
HOUSTON, TX 77056                                    P‐0053221 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HELEN COEL REVOCABLE TRUST
LAWRENCE KLITZMAN
1391 SAWGRASS CORP PARKWAY
SUNRISE, FL 33323                                    P‐0053222 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JONES, CARRIE
P.O BOX 251
DESERT HOT SPGS, CA 92240                            P‐0053223 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ALLY
MITCHELL, MARY W
5998 SHERWOOD TRACE
LITHONIA, GA 30038                                   P‐0053224 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ARNOLD, PATRICIA
RANDAL A KAUFFMAN
1990 POST OAK BLVD SUITE 800
HOUSTON, TX 77056                                    P‐0053225 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BECHTOL, VANESSA A
108 WEST HIGH STREET
NAPOLEON, OH 43545                                   P‐0053226 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JORDAN, MARY A
94 CHANDLER LANE
TROY, AL 36079                                       P‐0053227 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BALLARD, STEPHANIE
14045 BETHANY CHURCH RD
MONTPELIER, VA 23192                                 P‐0053228 12/29/2017     TK Holdings Inc., et al.                       $1,000.00                                                                                    $1,000.00
BANEZ, ELIZABETH T
412 TESS CT
ORLANDO
, FL 32824                                           P‐0053229 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BOMAR, ODISLEN J
1645 FORT PRINCE BLVD
WELLFORD, SC 29385                                   P‐0053230 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WILLIAMS, LYNETTE
300 WARREN STREET
CALUMET CITY, IL 60409                               P‐0053231 12/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                           Page 3370 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1536 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MIRANDA, DEBORA E
1094 W. 320 S.
OREM, UT 84058                                      P‐0053232 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDRADE, HECTOR
3904 VIOLET AVE
MCALLEN, TX 78504                                   P‐0053233 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMANI, MEHRAN
307 CAMELBACK ROAD APT #7
PLEASANT HILL, CA 94523                             P‐0053234 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLO, ALFRED R
9002 SURREY LN SW
MUKILTEO, WA 98275                                  P‐0053235 12/29/2017     TK Holdings Inc., et al.                    $37,000.00                                                                                   $37,000.00
GARCIA, CHARLES J
1286 HOGAN WAY
GILROY, CA 95020                                    P‐0053236 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATAKY, JEFFREY
PO BOX 752872
LAS VEGAS, NV 89136                                 P‐0053237 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, CORWANNA K
2112 55TH AVE N
BROOKLYN CENTER, MN 55430                           P‐0053238 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EGGERT, ALLYSON J
310 MILL RD
MARTINEZ, CA 94553                                  P‐0053239 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATAKY, JEFFREY
PO BOX 752872
LAS VEGAS, NV 89136                                 P‐0053240 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATCLIFFE, PAULINE M
PO BOX 1781
COEBURN, VA 24230                                   P‐0053241 12/27/2017     TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
RODRIGUEZ, ANTONIO F
229 WHITE FEATHER TRL
DEL RIO, TX 78840                                   P‐0053242 12/20/2017     TK Holdings Inc., et al.                        $72.00                                                                                       $72.00
WHITT, DAVID M
9996 MOUNTAIN COVE RD
POUND, VA 24279                                     P‐0053243 12/27/2017     TK Holdings Inc., et al.                   $600,000.00                                                                                  $600,000.00
RIVADENEYRA, CHANTAL E
2602 CIRCLE DRIVE
ST. LOUIS, MO 63143                                 P‐0053244 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RYAN L
852 E 75 N
BOUNTIFUL, UT 84010                                 P‐0053245 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINH, RUSSELL
2239 66TH AVE
SACRAMENTO, CA 95822                                P‐0053246 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARG, JAY
1225 FAIRMONT ST NW
APT 104
WASHINGTON, DC 20009                                P‐0053247 12/29/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HOSCHIET, KATHY
1049 SUMMERWOOD DRIVE
FREMONT, NE 68025                                   P‐0053248 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSCHIET, MATTHEW
1049 SUMMERWOOD DRIVE
FREMONT, NE 68025                                   P‐0053249 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3371 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1537 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILLIAMS, LYNETTE
300 WARREN STREET
CALUMET CITY, IL 60409                               P‐0053250 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLARD, JIMMIE
11629 OLD MILL VILLAGE ROAD
POUND, VA 24279                                      P‐0053251 12/27/2017     TK Holdings Inc., et al.                   $450,000.00                                                                                  $450,000.00
BRADLEY, HERBERT
10249 WESTWARD DRIVE
FORT WORTH, TX 76108                                 P‐0053252 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCROGGINS, MELISSA M
1709 CANOE CREEK FALLS DRIVE
ORLANDO, FL 32824                                    P‐0053253 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, JESSE
8 DUARTE COURT
ALAMEDA, CA 94502                                    P‐0053254 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, RUSSELL D
2004 SAVANNAH ST 204
WASHINGTON, DC 20020                                 P‐0053255 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINTON, LISA D
77 DARTMOUTH STREET
ISLIP, NY 11751                                      P‐0053256 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTWIN, EDWARD C
126 MEADOWLAND DRIVE
COLLEGEVILLE, PA 19426‐2742                          P‐0053257 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWLAND, ANTHONY H
18811 NETTLEWOOD CIR.
HUNTINGTON BEACH, CA 92646                           P‐0053258 12/29/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
VIDRINE, DENNIS M
6582 ESPLANADE AVE.
BATON ROUGE, LA 70806                                P‐0053259 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADER, JOHN T
PINEWOOD LANE
BOULDER JUNCTION, WI 545129600                       P‐0053260 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CARRIE O
1331 RIVER HAVEN LN
HOOVER, AL 35244                                     P‐0053261 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON, MICHAEL H
38 BROOKVIEW LANE
POTTSTOWN, PA 19464                                  P‐0053262 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAHR, ALICE
4120 BEACON LANE
MOBILE, AL 36693                                     P‐0053263 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DONALD F
2910 S DEERFIELD AVE
YORKTOWN HGTS, NY 10598                              P‐0053264 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, STUART P
1178 HOOPER ROAD
FOREST, VA 24551                                     P‐0053265 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAYLE, GINA
118 JULIAN PLACE #117
SYRACUSE, NY 13210                                   P‐0053266 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, INGA L
8513 STONEMAN PLACE
CHARLOTTE, NC 28217                                  P‐0053267 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3372 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1538 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLER, WALLIS‐ANNE
40 JARRY ST
NEW BEDFORD, MA 02745‐2710                           P‐0053268 12/29/2017     TK Holdings Inc., et al.                    $12,977.70                                                                                   $12,977.70
AGBOOLA, BOBBIE A
805 E 8TH CT
PANAMA CITY, FL 32401                                P‐0053269 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POISSON, DORIS A
131 CAPRON FARM DRIVE
WARWICK, RI 02886                                    P‐0053270 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUGIEL, RAYMOND E
43 W 503 THORNAPPLE TREE RD
SUGAR GROVE, IL 60554‐9744                           P‐0053271 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTE, DONALD A
817 APRIL LN
ANNISTON, AL 36207                                   P‐0053272 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GINSBERG, DIANNE
N 7484 1216TH ST.
RIVER FALLS, WI 54022                                P‐0053273 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEVELAND, CHERYL M
170 FIELDS CREEK WAY
COVINGTON, GA 30016‐9119                             P‐0053274 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHESNEY, ROBERT F
12423 N FLOATING FEATHER LN
MARANA, AZ 85658                                     P‐0053275 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, VALARIE L
6700 ROSWELL RD
APT. 30E
ATLANTA, GA 30328                                    P‐0053276 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, SARA E
308 VIRGINIA LANE
NICHOLASVILLE, KY 40356                              P‐0053277 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ETTL, ROBERT E
16 BOATHOUSE RD
HAMPTON BAYS, NY 11946                               P‐0053278 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDANA, FRANCES C
6718 ALVINA ST
, CA 90201                                           P‐0053279 12/29/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
ETTL, ROBERT E
16 BOATHOUSE ROAD
HAMPTON BAYS, NY 11946                               P‐0053280 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDANA, FRANCES C
6718 ALVINA ST
BELL GARDENS, CA 90201                               P‐0053281 12/29/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
NAYAK, SUSHINDRA B
NO ADDRESS PROVIDED
                                                     P‐0053282 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLEGOS, GREGORIO
139 MAPLE AVE
WATSONVILLE, CA 95076                                P‐0053283 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JEROME F
517 GRAY BARN LANE
ST LOUIS, MO 63122                                   P‐0053284 12/29/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MARTIN, JEROME F
517 GRAY BARN LANE
ST LOUIS, MO 63122                                   P‐0053285 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3373 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1539 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ELSE, ELLA M
4029 FORTUNE LN
DALLAS, TX 75216                                      P‐0053286 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLFLESH, GARY
765 TOWNSHIP RD 217
BLOOMINGDALE, OH 43910                                P‐0053287 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, AUGUSTINE J
9 CADENCE COURT
MORRISTOWN, NJ 07960‐6982                             P‐0053288 12/29/2017     TK Holdings Inc., et al.                      $860.00                                                                                       $860.00
HOLT, MARTHA E
8081 QUEEN VICTORIA DRIVE
ANCHORAGE, AK 99518 3070                              P‐0053289 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEANY, MARY T
2949 FOX RUN
APPLETON, WI 54914                                    P‐0053290 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, PATRICIA
4515 HUBBARD FALLS DRIVE
CHARLOTTE, NC 282692357                               P‐0053291 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DINON, MARY L
8015 MULBERRY LANE
CHARLEVDIX, MI 49720                                  P‐0053292 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOT, JARRISS M
4150 HILLSBOROUGH DRIVE
SNELLVILLE, GA 30039                                  P‐0053293 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TIFFANY B
585 E MAIN ST
APT 5
AMERICAN FORK, UT 84003                               P‐0053294 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, ANGELINA G
5102 NOSELER DR
SAN ANTONIO, TX 78228‐2735                            P‐0053295 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINSKY, GEORGETTE
7300 AMBERLY LANE
APT. 206
DELRAY BEACH, FL 33446‐2963                           P‐0053296 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANZELLA, MILDRED
33 PREBLE PLACE
RUTHERFORD, NJ 07070‐2610                             P‐0053297 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKSTON, ALEASHIA
612 E ALEXANDER ST
LAFAYETTE, LA 70501                                   P‐0053298 12/29/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
MICHAELS, GARY D
11922 COLDSTREAM DRIVE
POTOMAC, MD 20854                                     P‐0053299 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LLOYD
89 FARALLONES STREET
SAN FRANCISCO, CA 94112                               P‐0053300 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKSTON, PATRICK
612 E ALEXANDER ST
LAFAYETTE, LA 70501                                   P‐0053301 12/29/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
ROBERTSON, CHRISTOPHER
3 HICKORY TRACRE DR
#307
JUSTICE, IL 60458                                     P‐0053302 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3374 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1540 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PERRY, DALLENE
1504 HARBOURSIDE DR
NEW BERN, NC 28560                                   P‐0053303 12/29/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
DALANGIN, MARIO V
2841 PINNACLE DRIVE
COLORADO SPRINGS, CO 80910                           P‐0053304 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, RUSSELL
6020 130TH AVE
STANWOOD, MI 49346                                   P‐0053305 12/29/2017     TK Holdings Inc., et al.                      $671.00                                                                                       $671.00
JACKSON, JACQUELINE R
3713 MORSE AVE APT 6
SACRAMENTO, CA 95821                                 P‐0053306 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDINER, LYNNE N
3225 29TH AVE NE
NAPLES, FL 34120                                     P‐0053307 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHONEY, STEPHANIE
544 STATE ROAD 559
AUBURNDALE, FL 33823                                 P‐0053308 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATURO, CARRIE L
40 BAYWATER DRIVE
DARIEN, CT 06820                                     P‐0053309 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILLENBURG, MICHAEL E
13003 WEST MONTANA DRIVE
LAKEWOOD, CO 802284246                               P‐0053310 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRADHAN, RUNA
629 QUITMAN ST
DENVER, CO 80204                                     P‐0053311 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, GREGORY D
108 DOGWOOD DRIVE
STARKVILLE, MS 39759                                 P‐0053312 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS, GARY D
11922 COLDSTREAM DRIVE
POTOMAC, MD 20854                                    P‐0053313 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS, GARY D
11922 COLDSTREAM DRIVE
POTOMAC, MD 20854                                    P‐0053314 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, CHING C
700 S. STONEMAN AVE. #A
ALHAMBRA, CA 91801                                   P‐0053315 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRASIK, MICHAEL
1849 N 53RD ST.
SEATTLE, WA 98103                                    P‐0053316 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASK, CHRISTINE M
517 RIVERDALE AVE 4C
YONKERS, NY 10705                                    P‐0053317 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, VALERIE
3222 69TH ST
#222
GALVESTON, TX 77551                                  P‐0053318 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASK, CHRISTINE M
517 RIVERDALE AVE 4C
YONKERS, NY 10705                                    P‐0053319 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODELL, LINDA
8187 MISSION
HESPERIA, CA 92345                                   P‐0053320 12/30/2017     TK Holdings Inc., et al.                      $350.00                                                                                       $350.00

                                                                                           Page 3375 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1541 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SAINT PIERRE, MARTHEANDRE
58 KNOTT ST
ATTLEBORO, MA 02703                                   P‐0053321 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYSTROM‐PISANI, EMILY R
844 PATRICK DRIVE
WEST PALM BEACH, FL 33406                             P‐0053322 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISANI, ANTHONY M
844 PATRICK DRIVE
WEST PALM BEACH, FL 33406                             P‐0053323 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DONNA H
72 N HIGHLAND AVE
GRANITE FALLS, NC 28603                               P‐0053324 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAGAN, KIMBERLEY A
14 SROKA LANE
LUDLOW, MA 01056                                      P‐0053325 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, MARY
1209 JUSTICE LAKE DRIVE
JOLIET, IL 60432                                      P‐0053326 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COE, JOY G
5 COTTINGHAM ROAD
BLUFFTON, SC                                          P‐0053327 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, SEAN A
3143 HAT TRICK LANE
COEUR D ALENE, ID 83815                               P‐0053328 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKWARCAN, LAWRENCE
3145 COPP RD
NILES, MI 49120                                       P‐0053329 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, JOSEPH A
1610 REDWOODCWAY
UPLAND, CA 91784                                      P‐0053330 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, JOSEPH A
1610 REDWOOD WAY
UPLAND, CA 91784                                      P‐0053331 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEPASQUE, DAWN A
1063 PENDLETON COURT
VOORHEES, NJ 08043                                    P‐0053332 12/30/2017     TK Holdings Inc., et al.                      $505.00                                                                                       $505.00
GRAZIOLI, TENLEY E
194 FANNIE CREEK LANE
SNEADS FERRY, NC 28460                                P‐0053333 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMBS, DAMON C
622 N CURLEY ST
BALTIMORE, MD 21205                                   P‐0053334 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFERT, MARKUS
25528 HENLEY AVENUE
HUNTINGTON WOODS, MI 48070                            P‐0053335 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUSHIK, ANKIT
NO ADDRESS PROVIDED
                                                      P‐0053336 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, JAMES
PO BOX 134
ALLAMUCHY, NJ 07820                                   P‐0053337 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
219 EMILY LANE
BELL BUCKLE, TN 37020                                 P‐0053338 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3376 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1542 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WEAVER, STEPHEN
11928 DARLINGTON AVE
#100
LOS ANGELES, CA 90049                                P‐0053339 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANK, KEVIN D
2384 PINE CREST DR
LANCASTER, OH 43130‐7731                             P‐0053340 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDGOOD II, JERRY L
8424 NE 107TH COURT
KANSAS CITY, MO 64157                                P‐0053341 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, LAUREN A
10322 LAUDER COURT
CHARLOTTE, NC 28278                                  P‐0053342 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDGOOD II, JERRY L
8424 NE 107TH COURT
KANSAS CITY, MO 64157                                P‐0053343 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDGOOD II, JERRY L
8424 NE 107TH COURT
KANSAS CITY, MO                                      P‐0053344 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMAN III, ANTHONY J
1009 N. PROVIDENCE ROAD
MEDIA, PA 19063                                      P‐0053345 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERRMANN, ANITA L
7517 BAUGHMAN DRIVE
AMARILLO, TX 79121                                   P‐0053346 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCUS, MITCHELL W
275 RICHARDS ROAD
RIDGEWOOD, NJ 07450                                  P‐0053347 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGE, SHANDRA L
3411 WALNUT BEND LANE
APT 425
HOUSTON, TX 77042                                    P‐0053348 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBOU, JUSTINE
1205 W ST.
VANCOUVER, WA 98661                                  P‐0053349 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, DOROTHY
1209 JUSTICE LAKE DRIVE
JOLIET, IL 60432                                     P‐0053350 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDURI, LORI JO E
POST OFFICE BOX 88
SHREWSBURY, PA 17361                                 P‐0053351 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEENY, MIKE R
MIKE DEENY
644 CARLY ANN LN
LEANDER, TX 78641                                    P‐0053352 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITH, ALBERT L
1209 LAUREN LN
PLEASANT HILL, MO                                    P‐0053353 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, MARY
626 5TH AVE SE
ALBANY, OR 97321                                     P‐0053354 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELHAYEK, MARY A
17915 E. DAYSTAR RD
SPOKANE VALLEY, WA 99016                             P‐0053355 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3377 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1543 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BRITTAIN, BARBARA
12486 WOLFSVILLE ROAD
MYERSVILLE, MD 21773                                  P‐0053356 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIRCOSTA, GARY F
PO BOX 160
1094 BAKER HILL ROAD
GREENSBORO, VT 05841                                  P‐0053357 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAGNON, PAULA L
11630 NW 12TH ST
CORAL SPRINGS, FL 33071                               P‐0053358 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANAS, EDNA
1099 WILLOWBROOK
SPRINGFIELD, IL 62711                                 P‐0053359 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICARI, DONALD C
7326 COLORADO AVE.
HAMMOND, IN 46323                                     P‐0053360 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAIA, ANITA M
17 MARKLEY DR.
GETZVILLE, NY 14068                                   P‐0053361 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUPTA, KUNAL
6902 PARKRIDGE BLVD
APT 108
IRVING, TX 75063                                      P‐0053362 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGES, JERONE D
4686 RAVENWOOD LOOP
UNION CITY, GA 30291                                  P‐0053363 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHRISTOPHER
9680 FAWN RIDGE RD
CANADIAN LAKES, MI 49346                              P‐0053364 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERDMANN, GRETCHEN A
1026 FIRST STREET
SEBASTOPOL, CA 95472                                  P‐0053365 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERBURG, WILLIAM O
42 WEST VINCE STREET
VENTURA, CA 93001                                     P‐0053366 12/30/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
EMMANUEL, JAMAL A
3620 TALONEGA TRAIL
ELLENWOOD, GA 30294                                   P‐0053367 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CIROLI, STEPHEN L
2012 NORTHUMBRIA DRIVE
SANFORD, FL 32771                                     P‐0053368 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMMANUEL, TASHA M
3620 TALONEGA TRAIL
ELLENWOOD, GA 30294                                   P‐0053369 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, MARY K
92661 SIMONSEN RD
ASTORIA, OR 97103‐8150                                P‐0053370 12/30/2017     TK Holdings Inc., et al.                     $2,612.63                                                                                    $2,612.63
GALL, JOSEPH A
1420 DENVER ST.
SCUYLER, NE 68661                                     P‐0053371 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRASER, BRUCE E
7 BRUCE STREET
OLD BRIDGE, NJ 08857‐2540                             P‐0053372 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3378 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1544 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FRASER, BRUCE E
BRUCE FRASER
7 BRUCE STREET
OLD BRIDGE, NJ 08857‐2540                            P‐0053373 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOESCHE, KURT E
904 E. WABASH ST.
OLATHE, KS 66061                                     P‐0053374 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOTH, KAREN E
19322 93RD DR NW
STANWOOD, WA 98292                                   P‐0053375 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, TRACY F
11745 BROADWAY ST., APT #7305
PEARLAND, TX 77584‐4198                              P‐0053376 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOTO, EDWARD
PO BOX 4593
FRESNO, CA 93744                                     P‐0053377 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTELLA, JOSEPH W
1 MAIN STREET ‐ UNIT 16
YOUNGSTOWN, NY 14174                                 P‐0053378 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, STEPHANIE T
17219 RUNYON
DETROIT, MI 48234                                    P‐0053379 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARP, JEANNE L
1138 N NEMA AVE
TUCSON, AZ 85712                                     P‐0053380 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIRADO, RUBEN B
3416 NEELY EVANS CT
MONROE, NC 28110                                     P‐0053381 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, MONICA
6243 BIRKDALE DRIVE
WEST CHESTER, OH 45069                               P‐0053382 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DAPHNE V
2517 GLADIOLUS ST.
NEW ORLEANS, LA 70122                                P‐0053383 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, GREGORY L
2907 TEAGUE RD
HOUSTON, TX 77080                                    P‐0053384 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRICARICO, FRANK
2444 FORTESQUE AVE.
OCEANSIDE, NY 11572                                  P‐0053385 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROSSEAU, WILLIAM D
11505 W 155 TERRACE
OVERLAND PARK, KS 66221                              P‐0053386 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, ELIZABETH D
511 25TH AVE E
BRADENTON, FL 34208                                  P‐0053387 12/30/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BROSSEAU, WILLIAM D
11505 W 155TH TER
OVERLAND PARK, KS 66221                              P‐0053388 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
B, W D
11505 W 155TH TER
O, KS 66221                                          P‐0053389 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BHAGAT, NATASHA L
15500 WILLIAMS ST #N
TUSTIN, CA 92780                                     P‐0053390 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3379 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1545 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SVEC, KARL Z
11765 KERRY STREET, NW
COON RAPIDS, MN 55433                                P‐0053391 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, YOLANDA L
337 MEADOW CIR
GREENFIELD, CA 93927                                 P‐0053392 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOLENZ, BRIAN
1603 TEALWOOD COURT
KELLER, TX 76248‐5409                                P‐0053393 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, BRIAN
1610 IRONWOOD CC DR
NORMAL, IL 61761                                     P‐0053394 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBOWALE, MICHAEL O
NO ADDRESS PROVIDED
                                                     P‐0053395 12/30/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VALLE, DEBORAH A
4904 S. DOSSEY RD
LAKELAND, FL 33811                                   P‐0053396 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAES, CATHERINE
10515 LIGHTHOUSE POINTE
SOUTH LYON, MI 48178                                 P‐0053397 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARUSO, MICHAEL D
3020 SPEYBURN
THE COLONY, TX 75‐56                                 P‐0053398 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, LARRY
NO ADDRESS PROVIDED
                                                     P‐0053399 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, SANDRA R
4688 HUNTINGTON DRIVE SOUTH
APT. 316
LOS ANGELES, CA 90032                                P‐0053400 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAKER, ALAN L
3053 URANUS AVE
EAU CLAIRE, WI 54703                                 P‐0053401 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBOWALE, OLUSEGUN M
203 ARROW POINT
MT. JULIET, TN 37122                                 P‐0053402 12/30/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STEVENSON, IVAN K
P. O. BOX 4740
ROLLING HILLS, CA 90274                              P‐0053403 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, JUDY A
1537 CLEVELAND
BAXTER SPRINGS, KS 66713                             P‐0053404 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDJAYA, FARID
1013 ORCHID WAY
MOUNTVILLE, PA 17554                                 P‐0053405 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDJAYA, FARID
1013 ORCHID WAY
MOUNTVILLE, PA 17554                                 P‐0053406 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOCKETT, LETOYA D
12020 N GESSNER RD
APT 12104
HOUSTON, TX 77064                                    P‐0053407 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODRICH, CHRIS
15316 NE 44TH ST
VANCOUVER, WA 98682                                  P‐0053408 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3380 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1546 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PERRY, JOANNE S
11 HIDDEN LAKE CIRCLE
SACRAMENTO, CA 95831                                P‐0053409 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, JOANNE S
11 HIDDEN LAKE CIRCLE
SACRAMENTO, CA 95831                                P‐0053410 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EALY, SAMUEL J
11503 YORKSHIRE OAKS DRIVE
HOUSTON, TEXAS 77065‐4936
HOUSTON, TX 77065‐4936                              P‐0053411 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASHIROV, DAVID
67 EBERLING DR
NEW CITY, NY 10956                                  P‐0053412 12/31/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KIRK, JENNIFER
11010 SUMMIT AVE
SANTEE, CA 92071                                    P‐0053413 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBARA, PAUL
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                          P‐0053414 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLLEY, MICHAEL S
3822 AMBER WAY CIR. SW
ROANOKE, VA 24018                                   P‐0053415 12/31/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
BARBARA, CHRIS
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                          P‐0053416 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBARA, CHRIS
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                          P‐0053417 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, JOSEPH E
23307 WOODFIELD ROAD
GAITHERSBURG, MD 20882                              P‐0053418 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBARA, KAREN
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                          P‐0053419 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, LYNN B
146 CAROLYN DR
CHICKAMAUGA, GA 30707‐3065                          P‐0053420 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBARA, PAUL
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                          P‐0053421 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REX, CLADE G
PO BOX 856
BERRY CREEK, CA 95916                               P‐0053422 12/31/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MOUSAVI, ZEINAB
2117 BANK ST
BALTIMORE, MD 21231                                 P‐0053423 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDRIA, RANDI
8439 EAST 56TH TERRACE
KANSAS CITY, MO 64129                               P‐0053424 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUVIERE, RENNIE M
709 ROSEDOWN LANE
LAFAYETTE, LA 70503                                 P‐0053425 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATTI, FRANK
2 CONOVER ROAD
WHITEHOUSE STATI, NJ 08889                          P‐0053426 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3381 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1547 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NOWATCKI, GEORGE A
21 OLIVIA DRIVE
EGG HARBOR TWP, NJ 08234‐5788                        P‐0053427 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCRACKEN, ERIC S
41 DANVIR RD
CLEARFIELD, PA 16830                                 P‐0053428 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATTERWHITE, ZARINAHA N
277 BAYWOOD CROSSING
HIRAM, GA 30141                                      P‐0053429 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, VALERIE L
602 SW 4TH AVE.
DELRAY BEACH, FL 33444                               P‐0053430 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, JOHN E
11743 MT VERNON AVENUE
GRAND TERRACE, CA 92313                              P‐0053431 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARCZAK, ANDREW J
5721 EWING AVE S
EDINA, MN 55410                                      P‐0053432 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPIER, CAROLYN E
42025 VILLAGE 42
CAMARILLO, CA 93012                                  P‐0053433 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENTNER, LAURA L
13357 DEER MEADOWS ROAD
OREGON CITY, OR 97045                                P‐0053434 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOUGLAS, EMILY E
1058 TREELINE WAY
DELAWARE, OH 43015                                   P‐0053435 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ, CHRIS M
13950 HILLCREST DR
FONTANA, CA 92337                                    P‐0053436 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRIS PARKS, PC
2880 16TH STREET
BOULDER, CO 80304                                    P‐0053437 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROUSSE, MARC
6622 MARSHALL PLACE DR
BEAUMONT, TX 77706‐3223                              P‐0053438 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUNIGA, TRACY L
211 MYRICK BLVD
SAN ANTONIO, TX 78221                                P‐0053439 12/31/2017     TK Holdings Inc., et al.                    $27,108.61                                                                                   $27,108.61
SATTERWHITE, ZARINAHA N
277 BAYWOOD CROSSING
HIRAM, GA 30141                                      P‐0053440 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, STUART P
1178 HOOPER ROAD
FOREST, VA 24551                                     P‐0053441 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, SCOTT E
137 FULLEN ROAD
UNION, WV 24983                                      P‐0053442 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGMAN, MARK G
9270 WAITS FERRY CROSSING
JOHNS CREEK, GA 30097                                P‐0053443 12/31/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
DELGADO, SEIKO
PO BOX 89328
TUCSON, AZ 85752                                     P‐0053444 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3382 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1548 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RHEA AVERY, SIMONE
3101 SWEET GUM DRIVE
HARVEY, LA 70058                                      P‐0053445 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLPH, LORA L
415 ANGELA DRIVE
FOSTORIA, OH 44830                                    P‐0053446 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLPH, CLAY W
415 ANGELA DRIVE
FOSTORIA, OH 44830                                    P‐0053447 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ROBERT D
NO ADDRESS PROVIDED
                                                      P‐0053448 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLPH, LORA L
415 ANGELA DRIVE
FOSTORIA, OH 44830                                    P‐0053449 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ROBERT
1629 HASLETT RD
216
HASLETT, MI 48840                                     P‐0053450 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERRET, BRAD M
510 BLAKEFIELD DRIVE
SCHRIEVER, LA 70395                                   P‐0053451 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, DONA M
2880 16TH STREET
BOULDER, CO 80304                                     P‐0053452 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, LISA A
9355 113TH ST
#3605
SEMINOLE, FL 33772                                    P‐0053453 12/31/2017     TK Holdings Inc., et al.                        $87.27                                                                                       $87.27
ADEEKO, CRYSTAL O
74 HARDING AVE
JOHNSTON, RI 02919                                    P‐0053454 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUSZEWSKI, CAROL A
NO ADDRESS PROVIDED
                                                      P‐0053455 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUETTNER, DARREN D
918 S VINE ST
GRAND ISLAND, NE 68801                                P‐0053456 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MARY K
4324 LAKE HAVEN BLVD
SEBRING, FL 33875                                     P‐0053457 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIR, JOSHUA M
253 ALBERT TERRACE
WHEELING, IL 60090                                    P‐0053458 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAKARIAS, PETER S
147 EAST VW AVENUE
VICKSBURG, MI 49097                                   P‐0053459 12/31/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BUETTNER, SAFFRON S
918 S VINE ST
GRAND ISLAND, NE 68801                                P‐0053460 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIR, JOSHUA M
253 ALBERT TERRACE
WHEELING, IL 60090                                    P‐0053461 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUNG, KATY
519 NORTH ELECTRIC AVE, APT 4
ALHAMBRA, CA 91801                                    P‐0053462 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3383 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1549 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BLACKWELL, BRIAN
PO BOX 640
BATSON, TX 77519                                     P‐0053463 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKWELL, BRIAN P
PO BOX 640
BATSON, TX 77519                                     P‐0053464 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKWELL, BRIAN P
PO BOX 640
BATSON, TX 77519                                     P‐0053465 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKWELL, BRIAN P
PO BOX 640
BATSON, TX 77519                                     P‐0053466 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKWELL, BRIAN P
PO BOX 640
BATSON, TX 77519                                     P‐0053467 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLACKWELL, BRIAN P
P.O. BOX 640
BATSON, TX 77519                                     P‐0053468 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOERFER, CINDY L
10448 ABRAMS DR.
COLORADO SPRINGS, CO 80925                           P‐0053469 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, MICHAEL E
19436 MOHER COURT
MOKENA, IL 60448                                     P‐0053470 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHINS, WENFE
6000 ELDORADO PKWY #1014
FRISCO, TX 75033                                     P‐0053471 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANZIGER, SHOSHANA
1000 OCEAN PKWY. APT. 1S
BROOKLYN, NY 11230                                   P‐0053472 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASHIN, EDWARD B
14604 GOLD FISH POND AVE
AUSTIN, TX 78728                                     P‐0053473 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, SINCLAIR
460 ARLINGTON STREET
SAN FRANCISCO, CA 94131                              P‐0053474 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, DANA M
PO BOX 5248
SEVIERVILLE, TN 37864                                P‐0053475 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BRDLEY D
8332 SW 44 TERRACE
GAINESVILLE, FL 32608                                P‐0053476 12/31/2017     TK Holdings Inc., et al.                    $17,485.40                                                                                   $17,485.40
HORNSBY‐MONROE, TERESA G
3900 MARY'S CREEK DR
BENBROOK, TX 7                                       P‐0053477 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, JUDITH G
2091 SANDPIPER CT
PONTE VEDRA BEAC, FL 32082                           P‐0053478 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, LINDSAY K
8916 CLANCYS COURT
ELK GROVE, CA 95624                                  P‐0053479 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, MIGUEL K
3836 MOSSCROFT LANE
CHARLOTTE, NC 28215                                  P‐0053480 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3384 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1550 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
UPTON, VAUGHN B
4205 CLUB COURT
WATCHUNG, NJ 07069                                  P‐0053481 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, AARON L
3691 SOUTHLAND ST
MEMPHIS, TN 38109                                   P‐0053482 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, NATALIE J
3691 SOUTHLAND ST
MEMPHIS, TN 38109                                   P‐0053483 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BLACKBURN, MICKEY L
36423 ROTTERDAM STREET
WINCHESTER, CA 92596                                P‐0053484 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GONZALEZ, CARLOS
45909 DESERT SPRINGS DRIVE
LANCASTER, CA 93534                                 P‐0053485   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DE NOBILE, THOMAS M
1 LAUREL LANE
COMMACK, NY 11725‐4110                              P‐0053486   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADKE, ARTHUR F
1209 N GROVE AVE
OAK PARK, IL 60302                                  P‐0053487   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIVERA, LOURDES
P.O. BOX 451
UTUADO, PR 00641                                    P‐0053488   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COTTON, DAVID E
169 WILDROSE LANE
SCOTT DEPOT, WV 25560                               P‐0053489   1/1/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
WALSVICK, TIMOTHY J
4607 MEADOWLARK DR
MORRISONVILLE, WI 53571                             P‐0053490   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JARDINE, TIM J
49 PRINCE STREET
RED HOOK, NY 12571                                  P‐0053491   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KESSLER, RICHARD D
53 FRANKLIN ST
NORTHPORT, NY 11768                                 P‐0053492   1/1/2018     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
JARDINE, TIM J
49 PRINCE STREET
RED HOOK, NY 12571                                  P‐0053493   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERTSON, NEIL P
5991 NE 6 COURT
MIAMI, FL 33137                                     P‐0053494   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FINN, TIMOTHY A
271 STATE AVE
BEAVER, PA 15009                                    P‐0053495   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DE LUCA, MARY L
4001 INDIAN SCHOOL RD. NE
SUITE 305
ALBUQUERQUE, NM 87110‐3853                          P‐0053496   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REED, DENMARK A
150 NORTH FREMONT AVE
APT 2R
PITTSBURGH, PA 15202                                P‐0053497   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COTON, DAVID E
169 WILDROSE LANE
SCOTT DEPOT, WV 25560                               P‐0053498   1/1/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
                                                                                          Page 3385 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1551 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BERNSTEIN, JOSHUA E
9263 NORTHLAKE PARKWAY
ORLANDO, FL 32827‐5708                                P‐0053499   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNSTEIN, JOSHUA E
9263 NORTHLAKE PARKWAY
ORLANDO, FL 32827‐5708                                P‐0053500   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DOUGLAS J
172 NOYA POINT
LO, TN 37774                                          P‐0053501   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARDINE, TIM J
49 PRINCE STREET
RED HOOK, NY 12571                                    P‐0053502   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARDINE, TIM J
49 PRINCE STREET
RED HOOK, NY 12571                                    P‐0053503   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JARDINE, TIM J
49 PRINCE STREET
RED HOOK, NY 12571                                    P‐0053504   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, AUSTIN M
151 CHERRY STREET
DURYEA, PA 18642                                      P‐0053505   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATEMAN, CHERISE D
3195 NORTH 1050 EAST
NORTH OGDEN, UT 84414                                 P‐0053506   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EGBY, DELLA
10010 NOISY WATERS
HOUSTON, TX 77095                                     P‐0053507   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRAZZANO, JOSEPH J
187 MARYLAND AVE
WARWICK, RI 02888                                     P‐0053508   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEN, FANG
2275 HOSP WAY APT G
CARLSBAD, CA 92008                                    P‐0053509   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUFFIN, TYSON R
3909 GRAND CANYON ST
FORT COLLINS, CO 80525                                P‐0053510   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, BOBBY`
606 BURRELL ROAD
DURHAM, NC 27703                                      P‐0053511   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLAND‐PLISIEWI, CATHERINE C
7614 S HIGHWAY 41
MARION, SC 29571                                      P‐0053512   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUDINET, CHARLES A
123 NORTHWEST DRIVE
WATERTOWN, CT 06795                                   P‐0053513   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANDLER, MONICA
102 VILLA WAY
YORKTOWN, VA 23693                                    P‐0053514   1/1/2018     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
OPPENHEIM, NANCY
PO BOX 12256
JACKSON, WY 83002                                     P‐0053515   1/1/2018     TK Holdings Inc., et al.                     $1,350.00                                                                                    $1,350.00
GOUX, JOHN A
4909 W JOSHUA BLVD. #2017
CHANDLER, AZ 85226                                    P‐0053516   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3386 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1552 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MALAFRONTE, MARION Z
204 SKYVIEW DRIVE
CROMWELL, CT 06416                                  P‐0053517   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, LORI B
237 CREEK WALK DRIVE
WALKERSVILLE, MD 21793                              P‐0053518   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELDREDGE, HILLARY
936 MARINUS LN
POCATELLO, ID 83201                                 P‐0053519   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, WILLIAM
334 S. TROPICAL TRL
MERRITT ISLAND, FL 32952                            P‐0053520   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISHIMURA, SATOSHI
12536 ENCHANTED FOREST DR
AUSTIN, TX 78727                                    P‐0053521   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAR, KHAWAJA M
1132 N MARE BARN LN
ADDISON, IL 60101                                   P‐0053522   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWFORD, SHIRLEY
P O BOX 2593
MACON, GA 31203                                     P‐0053523   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOW, SHONNA
6728 PALLAZZO WAY
ELK GROVE, CA 95757                                 P‐0053524   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, YU
3854 EAST GARDEN MANOR DRIVE
APT 203
MEMPHIS, TN 38125                                   P‐0053525   1/1/2018     TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
JOHNSON, ROGER W
292 VICTORIA LANE
SPARTA, TN 38583                                    P‐0053526   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, TRINA L
6925 S. LA CIENEGA BLVD.
LOS ANGELES, CA 90045                               P‐0053527   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, GREGORY
1837 GREENLEAF DR
WEST COVINA, CA 91792                               P‐0053528   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, LINDA Y
2141 BRAWLEY STREET
LOS ANGELES, CA 90032                               P‐0053529   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, SHERITA D
3311 GRENTON AVENUE
BALTIMORE, MD 21214                                 P‐0053530   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINRIEB, DAVID S
13386 JARMAN PLACE
SAN DIEGO, CA 92130                                 P‐0053531   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAR, KHAWAJA M
1132 N MARE BARN LN
ADDISON, IL 60101                                   P‐0053532   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG‐WEINRIEB, ANNA
13386 JARMAN PLACE
SAN DIEGO, CA 92130                                 P‐0053533   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, JUAN R
1837 GREENLEAF DR
WEST COVINA, CA 91792                               P‐0053534   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3387 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1553 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CRUTCHER, CRAIG
123 TYLER WILL ROAD
HARVEST, AL 35749                                    P‐0053535   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAR, KHAWAJA M
1132 N MARE BARN LN
ADDISON, IL 60101                                    P‐0053536   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHESKES, STEVEN
12 GRIFFIN PL
GREENLAWN, NY 11740                                  P‐0053537   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUA, CHONG
534 ANNADALE DRIVE
BERWYN, PA 19312                                     P‐0053538   1/1/2018     TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
FRACEK, MELANIE
1700 N. 1ST. ST. #233
SAN JOSE, CA 95112                                   P‐0053539   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAR, KHAWAJA M
1132 N MARE BARN LN
ADDISON, IL 60101                                    P‐0053540   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALLING ALL DOGS
CHRISTENSEN, RENEE
140 SHERIDAN BLVD
INWOOD, NY 11096                                     P‐0053541   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, STEPHEN P
22 INDIAN HILL ROAD
NEWINGTON, CT 06111                                  P‐0053542   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NITIN
7791 ORION PLACE
CUPERTINO, CA 95014                                  P‐0053543   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NITIN
7791 ORION PLACE
CUPERTINO, CA 95014                                  P‐0053544   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERCY, VLADIMIR
1445 OHIO AVE
BAY SHORE, NY 11706                                  P‐0053545   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNIS, NICOLE C
424 STOKES RD.
SHAMONG, NJ 08088                                    P‐0053546   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMITONO, GALE
96‐218 WAIAWA ROAD, #63
PEARL CITY, HI 96782                                 P‐0053547   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUDINET, C A
123 NORTHWEST DRIVE
WATERTOWN, CT 06795                                  P‐0053548   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAMITONO, GALE
96‐218 WAIAWA ROAD, #63
PEARL CITY, HI 96782                                 P‐0053549   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOOLEY, MATTHEW
5156 MCLAUREN LM
FREDERICK, MD 21703                                  P‐0053550   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACBETH, TOM E
451 NEPTUNE DRIVE
REDWOOD CTITY, CA 94065                              P‐0053551   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADY, JAMES
100 16TH STREET
ASTORIA, OR 97103                                    P‐0053552   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3388 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1554 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RHINEHART, JASON H
146 SUNNYSIDE LANE
BELLMAWR, NJ 08031                                    P‐0053553   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHINEHART, JOANNE L
146 SUNNYSIDE LANE
BELLMAWR, NJ 08031                                    P‐0053554   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, ASHLEY J
6257 LIBERTY ROAD
SOLON, OH 44139                                       P‐0053555   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONE WILLIAMS, MICHELE
45 ARGYLE STREET
LAKE PEEKSKILL, NY 10537                              P‐0053556   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTEROMACAVINTA, MARIA
100 CLEAVELAND RD. APT. 2
PLEASANT HILL, CA 94523                               P‐0053557   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DODSON, RICKY
6945 HAMPTON CREEK DRIVE
CUMMING, GA 30041                                     P‐0053558   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIE, HANIF D
2319 CATALINA CIRCLE APT 310
OCEANSIDE, CA 92056                                   P‐0053559   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DODSON, RICKY
6945 HAMPTON CREEK DRIVE
CUMMING, GA 30041                                     P‐0053560   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, JAMES M
JAMES M VASQUEZ
18620 MINGO RD
APPLE VALLEY, CA 93207                                P‐0053561   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, ROBERT
3302 PORTLAND AVENUE
AMARILLO, TX 79118                                    P‐0053562   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, MARY H
MARY H GONZALES
18620 MINGO RD
APPLE VALLEY, CA 92307                                P‐0053563   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JULIANO, CHRISTOPHER M
28 CAMBRIDGE CT
MIDDLETOWN, CT 06457                                  P‐0053564   1/2/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WONG, HYWEL
450 N MATHILDA AVE APT C205
SUNNYVALE, CA 94085                                   P‐0053565   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, ROBERT F
37 VISTA VU DRIVE
OMAK, WA 98841‐9675                                   P‐0053566   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COHEN, PATRICIA M
4665 KERNAN MILL LANE EAST
JACKSONVILLE, FL 78705                                P‐0053567   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, YANG
2022 CALGARY CRES
VALLEY, AL 36854                                      P‐0053568   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELONSON, TIMOTHY
1792 W HOMESTEAD DR
CHANDLER, AZ 85286                                    P‐0053569   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOO, LENA W
1968 LAS POSAS RD.
CORONA, CA 92882                                      P‐0053570   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3389 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1555 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FRIMPONG, RANSFORD
1259 TAYLOR STREET # 11
SHAKOPEE, MN 55379                                   P‐0053571   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIA, SUZANNE M
4959 ALCAMO LN
CYPRESS, CA 90630                                    P‐0053572   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, MONA N
540 JAY CT.
MONTEBELLO, CA 90640                                 P‐0053573   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRAW, AMBER G
3342 LONG BRANCH DRIVE
NEW CASTLE, PA 16105                                 P‐0053574   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRAW, MICHAEL A
3342 LONG BRANCH DRIVE
NEW CASTLE, PA 16105                                 P‐0053575   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASEY, QUINN B
6704 MANCHACA RD
UNIT 35
AUSTIN, TX 78745                                     P‐0053576   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARUSO, MICHAEL L
379 WEST MARYKNOLL
ROCHESTER HILLS, MI 48309                            P‐0053577   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLS, WILLIAM
95096 BARCLAY PL
UNIT 5B
FERNANDINA BEACH, FL 32034                           P‐0053578   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, ROBERT J
1265 15TH STREET
APT 14D
FORT LEE, NJ 07024                                   P‐0053579   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TWOMEY, STEPHEN P
425 AMES WAY
CENTERVILLE, MA 02632                                P‐0053580   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIRINSKY, ERIC
207 ONWENTSIA RD.
VERNON HILLS, IL 60061                               P‐0053581   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLTORIK, DAVID E
6141 LEE HWY
ARLINGTON, VA 22205                                  P‐0053582   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
, LENORE LAW
P.O. BOX 77306
CORONA, CA 92877                                     P‐0053583   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, COLLEEN N
8319 TAHONA DR
SILVER SPRING, MD 20903                              P‐0053584   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENTON, MICHAEL K
3791 CHURCHILL DRIVE
MARIETTA, GA 30064                                   P‐0053585   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASS‐REID, REGINALD G
4213 ROOSEVELT BOULEVARD
PHILADELPHIA, PA 19124                               P‐0053586   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRIS, LYNNE M
700 SURFSIDE AVENUE
VIRGINIA BEACH, VA 23451                             P‐0053587 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3390 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1556 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DAVIS, NAKISHA Y
312 THORPE AVE
MERIDEN, CT 06450                                    P‐0053588   1/2/2018     TK Holdings Inc., et al.                    $90,000.00                                                                                   $90,000.00
HINES, ALITA C
PO BOX 34994
LOS ANGELES, CA 90034                                P‐0053589   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, VICKIE
133 CARDINAL WAY
HERCULES, CA 94547                                   P‐0053590   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYAM, PAUL
13500 1ST EAST
MADEIRA BEACH, FL 33708                              P‐0053591   1/2/2018     TK Holdings Inc., et al.                    $26,999.00                                                                                   $26,999.00
BYAM, PAUL
13500 1ST EAST
MADEIRA BEACH, FL 33708                              P‐0053592   1/2/2018     TK Holdings Inc., et al.                    $26,000.00                                                                                   $26,000.00
CHORVAT, MICHAEL
1015 SMITH GRADE
SANTA CRUZ, CA 95060                                 P‐0053593   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYAM, PAUL S
13500 1 ST EAST
MADEIRA BEACH, FL 33708                              P‐0053594   1/2/2018     TK Holdings Inc., et al.                    $42,999.00                                                                                   $42,999.00
ZABARY, MICHAEL
NO ADDRESS PROVIDED
                                                     P‐0053595   1/2/2018     TK Holdings Inc., et al.                    $15,263.20                                                                                   $15,263.20
ABSON, WILLIE
8300 RUSSWOOD LN. W.
MABELVALE, AR 72103                                  P‐0053596   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COAKLEY, ERIN E
5637 QUICKSILVER DR
WESTERVILLE, OH 43081                                P‐0053597   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEABROOK, TAMARA
419 CHESTNUT OAK COURT
EUSTIS, FL 32736                                     P‐0053598   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELUCA, THOMAS F
543 STANWOOD DR SE
BOLIVIA, NC 28422                                    P‐0053599   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORTON, GREG
31 PERSEVERANCE ST
MT PLEASANT, SC 29464                                P‐0053600   1/2/2018     TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
FIELDER, BELINDA
860 HIGHTOWER RD APT 1502
MACON, GA 31206                                      P‐0053601   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIETSCHE, NEAL A
7408 WEST 83RD STREET
BLOOMINGTON, MN 55438‐1110                           P‐0053602   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHS, DONNA R
1264 ARKANSAS ST.
VALLEJO, CA 94590                                    P‐0053603   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, CLAUDETTE A
13820 FREDERICK HI
SAN ANTONIO, TX 78254                                P‐0053604   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, NATALIE N
719 INDIANA AVE
APT A
CHARLESTON, WV 25302                                 P‐0053605   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3391 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1557 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
CHAMBERLAIN, CONSTANCE A
517 E 77TH STREET
4E
NEW YORK, NY 10075                                     P‐0053606   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGLISH, LINDA K
110 DATE PALM DR
SPARKS, NV 89441                                       P‐0053607   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODWIN, JASON P
4400 TROUP HWY #1208
TYLER, TX 75703                                        P‐0053608   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAYAS‐OLIVAS, REFUGIO
3202 W CORRINE DR
PHOENIX, AZ 85029                                      P‐0053609   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLENDON, DAVID L
196 BERRY ROAD
BARNESVILLE, GA 30204                                  P‐0053610   1/2/2018     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
KARANTZA, JEFFREY S
44 COURTNEYS LN
FAYETTEVILLE, GA 30215                                 P‐0053611   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, JOYCE
1025 THICKET DRIVE
CARSON, CA 90746                                       P‐0053612   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRISP, JASMINE
348 COLOGNE DR
ATLANTA, GA 30354                                      P‐0053613   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
BLOOD, MICHAEL J
9026 WILDWATER WAY
ROUND ROCK, TX 78681                                   P‐0053614   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARKER, SCOTT E
685 E RUNNION RD
SEQUIM, WA 98382                                       P‐0053615   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, KATHERINE G
9401 SWINTON AVE.
NORTH HILLS, CA 91343                                  P‐0053616   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, CHARLES P
706 PROSPECT AVE
PROSPECT PARK, PA 19076‐2320                           P‐0053617   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVERA FRANKFATH, ALANA M
17279 VIA ESTRELLA
SAN LORENZO, CA 94580                                  P‐0053618   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUARDT, TIMOTHY J
61 WHITEHALL LN
READING, MA 01867                                      P‐0053619   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                       P‐0053620   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAEGER, DORA F
317 WHITMORE LANE
LAKE FOREST, IL 60045‐4707                             P‐0053621   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, CLAIRE D
3407 PORTLAND AVE
AMARILLO, TX 79118                                     P‐0053622   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                             Page 3392 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1558 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
MILLER, THOMAS C
6950 E. CHENANGO AVE
575
DENVER, CO 80237                                      P‐0053623   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAHNE, CHRISTOPHER J
242 VIRGINIA DRIVE
BRICK, NJ 08723                                       P‐0053624   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOUSE, CRYSTAL
9707 LONG MEADOW DR
TAMPA, FL 33615                                       P‐0053625   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GELOSI, VITO
342 MARC DRICE
TOMS RIVER, NJ 08753                                  P‐0053626   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GELOSI, PATRICIA
342 MARC DRIVE
TOMS RIVER, NJ 08753                                  P‐0053627   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JOHNSON, BETTY J
101 E CECIL ST APT D
SPRINGFIELD, OH 45504                                 P‐0053628   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HUTCHINSON, DAVID A
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                   P‐0053629   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, JESUS H
1310 ZEUS
WEST COVINA, CA 91790                                 P‐0053630   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR , VICTORIA
ROMANUCCI & BLANDIN, LLC
321 N. CLARK STREET, SUITE 90
CHICAGO, IL 60654                                     P‐0053631   1/2/2018     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
MORRIS, TERRY A
7 HILLCREST DR
STROUD, OK 74079                                      P‐0053632 12/29/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
MARQUAROT, SUSAN M
61 WHITEHALL LN
READING, MA 01867                                     P‐0053633   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BAXTER, ROBERT K
5740 N PENNSYLVANIA ST
INDIANAPOLIS, IN 46220                                P‐0053634   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEAL, RICHARD J
134 LEAFY GREENE ST.
STROUDSBURG, PA 18360                                 P‐0053635   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROGERS, PATRICIA A
6452 RUSHMORE ROAD
AVE MARIA, FL 34142                                   P‐0053636   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                    P‐0053637   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                    P‐0053638   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                    P‐0053639   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3393 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1559 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
DORGAN, JANICE M
6691 LOVELAND MIAMIVILLE ROAD
LOVELAND, OH 45140‐8794                               P‐0053640   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DONNELLY, MARY E
10 HARBOR HILLS DRIVE
PORT WASHINGTON, NY 11050                             P‐0053641   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWEDIN, MICHAEL W
407 WOODLEY ST WEST
NORTHFIELD, MN 55057                                  P‐0053642   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLS, ROBERT D
827 SENTINEL DR
JANESVILLE, WI 53546‐3711                             P‐0053643   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HINES, ALITA C
PO BOX 34994
LOS ANGELES, CA 90034                                 P‐0053644   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0053645   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GELHAR, MARVIN L
5246 SALEM CHURCH RD
KNOXVILLE, TN 37938                                   P‐0053646   1/2/2018     TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0053647   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEHZATI, ARMAN
39 CREEK VIEW ROAD
COTO DE CAZA, CA 92679‐4939                           P‐0053648   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GAYLES, SERENA
4940 KING PATRICK WAY
UPPER MARLBORO, MD 20772                              P‐0053649   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOROS, DREW P
759 GLENHURST RD.
WILLOWICK, OH 44095                                   P‐0053650   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOROS, MAUREEN D
759 GLENHURST RD.
WILLOWICK, OH 44095                                   P‐0053651   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COX, JAMES C
1905 SUNSET DRIVE
HAMILTON, OH 45013                                    P‐0053652   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ENGEL, ADRIAN F
759 W. MANHATTAN AVE., #4
SANTA FE, NM 87501                                    P‐0053653   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BROMLEY, WANDA
500 MEADOW GREEN LANE
ROUND LAKE BEACH, IL 60073                            P‐0053654   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REID‐MERICIER, ANTOINETTE
1193 MERRITT STREET
ALTAMONTE SPGS, FL 32701                              P‐0053655   1/2/2018     TK Holdings Inc., et al.                       $300.00                                                                                       $300.00
PHAN, CHIEU H
3583 MACINTOSH STREET
SANTA CLARA, CA 95054                                 P‐0053656   1/2/2018     TK Holdings Inc., et al.                     $1,850.00                                                                                     $1,850.00
CONNOLLY, ASHLEY D
10341 HUNTERS MEADOW AVE
LAS VEGAS, NV 89144                                   P‐0053657   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 3394 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1560 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ATIEH, LUTFEE S
1060 N NOYES BLVD
ST. JOSEPH, MO 64506                                  P‐0053658   1/2/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
ATIEH, LUTFEE S
1060 N. NOYES BLVD
ST. JOSEPH, MO 64506                                  P‐0053659   1/2/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
VECCHIONE, ROSEMARIE P
424 CLAREMONT RD
SPRINGFIELD, PA 19064                                 P‐0053660   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN
HERNANDEZ, ALFREDO M
53 DUVAL DR
SOUTH SAN FRANCI, CA 94080                            P‐0053661   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA
HERNANDEZ, SUSANA
53 DUVAL DR
SOUTH SAN FRANCI, CA 94808                            P‐0053662   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONG, ALLISON K
26350 SANTA ANDREA ST
LOMA LINDA, CA 92354                                  P‐0053663   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY T
26350 SANTA ANDREA ST
LOMA LINDA, CA 92354                                  P‐0053664   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENNESSEE, STEVEN D
2205 WOODSONG TRAIL
ARLINGTON, TX 76016                                   P‐0053665   1/2/2018     TK Holdings Inc., et al.                     $2,442.03                                                                                    $2,442.03
QUINN, SONIA R
PO BOX 2477
OAK HARBOR, WA 99277                                  P‐0053666   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATTY, MARK D
2317 JASMINE GARDEN DRIVE
LAS VEGAS, NV 89134                                   P‐0053667   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYLLAIN, KIM M
400 MONMOUTH AVENUE
APT. B
PINE BEACH, NJ 08741                                  P‐0053668   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, SHUTSAN
73 WALDWICK AVE
WALDWICK, NJ 07463                                    P‐0053669   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, PAUL T
2814 NE 95TH AVE
ANKENY, IA                                            P‐0053670   1/2/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HENNESSEE, STEVEN D
2205 WOODSONG TRAIL
ARLINGTON, TX 76016                                   P‐0053671   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KV SOLUTIONS CORPORATION
P O BOX 1354
YUCAIPA, CA 92399                                     P‐0053672   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOENIG, JESSE M
11689 RAVEN STREET NW
APT.105
COON RAPIDS, MN 55433                                 P‐0053673   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JACQULYN C
2849 20TH STREET ENSLEU
BIRMINGHAM, AL 35208                                  P‐0053674   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3395 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1561 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HENNESSEE, STEVEN D
2205 WOODSONG TRAIL
ARLINGTON, TX 76016                                  P‐0053675   1/2/2018     TK Holdings Inc., et al.                     $2,442.03                                                                                    $2,442.03
FORGE MFG SOLUTIONS
FARRELL, PAUL T
PAUL FARRELL
2814 NE 95TH AVE
ANKENY, IA 50021                                     P‐0053676   1/3/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
HARKINS, LISA L
2960 HIGHWAY 41 SOUTH SE
APT. 1
CALHOUN, GA 30701‐3375                               P‐0053677   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, PAUL T
PAUL FARRELL
2814 NE 95TH AVE
ANKENY, IA 50021                                     P‐0053678   1/3/2018     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
FORGE MFG SOLUTIONS
PAUL FARRELL, FORGE
2814 NE 95TH AVE
ANKENY, IA                                           P‐0053679   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTEZ HERRERA, MARLENE Y
MARLENE CORTEZ HERRERA
11163 W CORONADO RD
AVONDALE, AZ 85392                                   P‐0053680   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTA CRUZ, CAROL
1205 PARK ST
FORT WORTH, TX 76164                                 P‐0053681   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRELL, PAUL T
2814 NE 95TH AVE
ANKENY, IA 50021                                     P‐0053682   1/3/2018     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
HAYASHI, ARTHUR K
3716 E. 49TH AVENUE
SPOKANE, WA 99223                                    P‐0053683   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MING, MING
1179 DRESDEN WAY
SAN JOSE, CA 95129                                   P‐0053684   1/3/2018     TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
BRADLEY, DAVID C
6633 GUNN DRIVE
OAKLAND, CA 94611                                    P‐0053685 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMASSA, MOHAMED
68 W 176TH ST APT 2B
BRONX, NY 10453                                      P‐0053686   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMERT, RODNEY
916 CHRIS ROAD
STRAWBERRY PLAIN, TN 37871                           P‐0053687   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTZE, MARGARET A
7877 N ROYAL CT
CANTON, MI 48187                                     P‐0053688   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, LINDA
1136 OAKLEIGH RD
OCEAN SPRINGS, MS 39564                              P‐0053689 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, BRANT T
30061 ROBRT ST
WICKLIFFE, OH 44092                                  P‐0053690   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3396 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1562 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JOHNSON, JACK E
37215 CHURCH AVE
DADE CITY, FL 33525‐3609                             P‐0053691 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSON, GLENN
2032 CROATAN CT
P.O. BOX 861
SAN ANDREAS, CA 95249                                P‐0053692 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BEVERLY C
772 E. PROVIDENCE RD. B302
ALDAN, PA 19018                                      P‐0053693   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOZNICHAK, MARK A
STEPHAN JOHNSON ESQ
2990 INLAND EMPIRE BLVD #114
ONTARIO, CA 91764                                    P‐0053694   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOVAT, LAWRENCE B
1890 SPANISH COVE DRIVE NORTH
LILLIAN, AL 36549                                    P‐0053695   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROVER, JUDITH L
1609 HOPEFIELD ROAD
SILVER SPRING, MD 20905                              P‐0053696   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                   P‐0053697   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                   P‐0053698   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                   P‐0053699   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOOLEY, RICHARD F
209 LAKE STREET
EVANSTON, IL 60201‐4615                              P‐0053700   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRUFO, JOHN A
1641 NE 10TH AVE
OAK HARBOR, WA 98277‐4805                            P‐0053701   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ALEJANDRO
3231 BAKER DRIVE
CONCORD, CA 94519                                    P‐0053702   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JASIENSKI, TODD C
453 W WEBSTER AVE
APT 1
CHICAGO, IL 60614                                    P‐0053703   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUICK, MASAYO K
5074 S. ELKHART WAY
UNIT A
AURORA, CO 80015                                     P‐0053704   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINARES, EDDIE
3158 FELLSWOOD LN
PORT NECHES, TX 77651                                P‐0053705   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, PAMELA R
5740 N PENNSYLVANIA ST
INDIANAPOLIS, IN 46220                               P‐0053706   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3397 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1563 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SUNDBERG, JAMES P
54383 ROYAL TROON
SOUTH LYON, MI 48178                                 P‐0053707   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COATS, RACHEL C
431 WILCLAY
NASHVILLE, TN 37209                                  P‐0053708   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTRO, MELINDA
3926 UNIVERSITY DR.
GARLAND, TX 75043                                    P‐0053709   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, DAVID
915 INNOVATION WAY APT 409
ALTAMONTE SPRING, FL 32714                           P‐0053710   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, DAVID A
915 INNOVATION WAY APT 409
ALTAMONTE SPRING, FL 32714                           P‐0053711   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOCHER, MARVIN A
450 NAVAJO RD.
LOS ALAMOS, NM 87544                                 P‐0053712   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LEE A
17 RICHMEADE CV
JACKSON, TN 38305                                    P‐0053713   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, KEVIN J
158 CALAIS ST
BUFFALO, NY 14210                                    P‐0053714   1/2/2018     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
RODRIGUEZ Q, ALEJANDRO
3231 BAKER DRIVE
CONCORD, CA 94519                                    P‐0053715   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, EVELYN L
3231 BAKER DRIVE
CONCORD, CA 94519                                    P‐0053716   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONKS, JULIA G
2039 MAX GRAY ROAD
PLAINFIELD, VT 05667                                 P‐0053717   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA , DARLENE T
4309 CISCO VALLEY DR
ROUND ROCK, TX 78664                                 P‐0053718   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVIA, SARAH
10033 TUMMEL FALLS DR
ATTN: TAKATA AIRBAG
BRISTOW                                              P‐0053719   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEARY, THOMO
42 SHEPHERD RD
MANCHESTER, NH 03104                                 P‐0053720   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINNEY, PARRISH
1550 CORNELL CIR
HOFFMAN ESTATE, IL 60169                             P‐0053721   1/3/2018     TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
SMILTH, WENDY J
721 WINTHER BLVD
NAMPA, ID 83651                                      P‐0053722   1/3/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LANGTON, LISA R
3110 SUMMERFIELD RIDGE LANE
MATTHEWS, NC 28105                                   P‐0053723   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGTON, LISA R
3110 SUMMERFIELD RIDGE LANE
MATTHEWS, NC 28105                                   P‐0053724   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3398 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1564 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CUDDALORE, BALA C
43639 SKYE RD
FREMONT, CA 94539                                    P‐0053725   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREKEL, ERIC N
18500 MACKIE LANE
HARTSBURG, MO 65039                                  P‐0053726   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, DEBORAH J
244 FRY DR
STATE COLLEGE, PA 16801                              P‐0053727   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, WALTER C
3057 CROMWELL AVE
MEMPHIS, TN 38118                                    P‐0053728   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATTA, PATRICIA B
P.O. BOX 52
NORTH WINDHAM, CT 06256                              P‐0053729   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELCHER, ETHAN J
8164 WEST BERGEN ROAD
LEROY, NY 14482                                      P‐0053730   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, KENYAYTA D
3826 NORTHBROOK DRIVE
JACKSON, MS 39206                                    P‐0053731   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOCHARD, TENA M
1099 POPE ST NW
PALM BAY, FL 32907                                   P‐0053732   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIULIANI, STACEY P
2366 PARK CENTRE DR #7108
WESTMINSTER, CO 80234                                P‐0053733   1/3/2018     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
JOHNSON, ALAN J
1020 SCOTT BLVD A3
DECATUR
, GA 30030                                           P‐0053734   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKAON, KENYATTA D
3826 NORTHBROOK DRIVE
JACKSON, MS 39206                                    P‐0053735   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINSON, ROVECKA A
3018 NW HIDDEN LAKE DR.
WALDPORT, OR 97394                                   P‐0053736   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACTON, ROSLYN
19333 W COUNTRY CLUB DRIVE
APT 201
AVENTURA, FL 33180                                   P‐0053737   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, RACHEL L
1507 W. STILES ST.
APT. A
PHILADELPHIA, PA 19121                               P‐0053738   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOCHAM, BARBARA G
290 HENRY STREET
BRIDGE CITY, TX 77611                                P‐0053739   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, JAEBEOM
1118 SHUMARD DR.
STILLWATER, OK 74074                                 P‐0053740   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLIS, MATTALUE
1112 WEST LINCOLN
BELLEVILLE, IL 62220                                 P‐0053741   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3399 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1565 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
J&L LANDSCAPING, INC
SROKA, JERRY
4904 GRILSE WAY
RALEIGH, NC 27613                                    P‐0053742   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILKINSON, GRANT
16008 NE 26TH STREET
BELLEVUE, WA 98008                                   P‐0053743   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
J&L LANDSCAPING, INC
SROKA, JERRY
4904 GRILSE WAY
RALEIGH, NC 27613                                    P‐0053744   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOSIOROWSKI, PAUL M
211 CEDARWOOD STEET
ISLIP TERRACE, NY 11752                              P‐0053745   1/3/2018     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
MCCUISTON AUTOMOTIVE
HAMILTON, DANIEL R
3066 NORTH EASTMAN RD.
LONGVIEW, TX 75605                                   P‐0053746   1/2/2018     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
PETERSON, DEBORAH L
4211 LAKEBEND WEST DRIVE
SAN ANTONIO, TX 78244                                P‐0053747   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN E
3705 HAWTHORNE DR
TROY, MI 48083                                       P‐0053748   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER FORD 34ST + BELLAN RD
BYRD, TOM R
11756 SAREE CT.
SEMINOLE, FL 33778                                   P‐0053749   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS JR., CLARENCE
2101 OAK MEADOW CIR
GARLAND, TX 75040                                    P‐0053750   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS JR, CLARENCE
2101 OAK MEADOW CIR
GARLAND, TX 75040                                    P‐0053751   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS JR, CLARENCE
2101 OAK MEADOW CIR
GARLAND, TX 75040                                    P‐0053752   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGE, MICHAEL T
PO BOX 374
COLLINGSWOOD, NJ 08108‐0374                          P‐0053753   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, DOMINIC M
645 SHREWSBURY DR
CLARKSTON, MI 48348                                  P‐0053754   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYTTLE, DEBRA A
120 CUMQUAT RD., NW
LAKE PLACID, FL 33852                                P‐0053755   1/2/2018     TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
TRUPE, MARLYSS D
5141 E EDGEWOOD CIRCLE
MESA, AZ 85206                                       P‐0053756   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIAZ SUAREZ, JAHAYRA V
1963 DABBS AVE APT A
NASHVILLE, TN 37217                                  P‐0053757   1/2/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
MARINI, DOMINIC M
645 SHREWSBURY
CLARKSTON, MI 48348                                  P‐0053758   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3400 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1566 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARDY, KATHY A
575 N 18TH
PAYETTE, ID 83661                                  P‐0053759   1/2/2018     TK Holdings Inc., et al.                        $25.00                                                                                       $25.00
N/A
HUTCHINSON, DAVID A
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                P‐0053760   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEIL, ANDREW D
ANDREW BEIL
103 BERKSHIRE RD
RICHMOND, VA 23221                                 P‐0053761   1/2/2018     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
KUTIK, CAROL
1158 RANSOM RD. SE
PALM BAY, FL 32909‐5342                            P‐0053762   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHINSON, DAVID A
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                P‐0053763   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
HUTCHINSON, DAVID A
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                P‐0053764   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHINSON, DAVID A
5504 EAST BROOK WAY
ELK GROVE, CA 85758                                P‐0053765   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARROTT, DAVID W
2012 SABINE DR
WACO, TX 76708                                     P‐0053766   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHINSON, DAVID A
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                P‐0053767   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEAVES, MARY ANN
168 NORTH LAKE AVE
TROY, NY 12180                                     P‐0053768   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, RUBEN
44114 CAMELLIA STREET
LANCASTER, CA 93535                                P‐0053769   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, ROGER W
24409 MADEWOOD AVE
LEESBURG, FL 34748‐7878                            P‐0053770   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEDEL, WARREN R
9280 JENNINGS ROAD
EDEN, NY 14057‐9512                                P‐0053771   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, JOHNSON
134 OXFORD DRIVE
MORAGA, CA 94556                                   P‐0053772   1/2/2018     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
LOEHR, JOHN G
PO BOX 86
MONTEZUMA, NM 87731                                P‐0053773   1/2/2018     TK Holdings Inc., et al.                      $122.00                                                                                       $122.00
JOHNSON, MARCELLA
2209 DOUGLASS WOODS COURT
LOUISVILLE, KY 40205                               P‐0053774   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, EDWINA J
8355 STATION VILLAGE LN.
#4406
SAN DIEGO, CA 92108                                P‐0053775   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3401 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1567 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GUNBY, ROBERT W
1192 VILLAGE CT SE
ATLANTA
GA, GA 30316                                          P‐0053776   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, AMANDA M
P.O. BOX 1835
POULSBO, WA 98370                                     P‐0053777   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREMBLAY, NICHOLE M
38 BUTTONWOOD ROAD
HALIFAX, MA 02338                                     P‐0053778   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JR, STERLING J
11657 LEESBOROUGH CIRCLE
SILVER SPRING, MD 20902‐2890                          P‐0053779   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASTIS, HELEN N
82 NEPTUNE DRIVE
FRANKFORD, DE 19945                                   P‐0053780   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEWITT, KESHA M
3721 B GRANT PLACE NE
WASHINGTON, DC 20019                                  P‐0053781   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASTIS, HELEN N
82 NEPTUNE DRIVE
FRANKFORD, DE 19945                                   P‐0053782   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINKER, JACQUELINE J
1408 COUNTRY CLUB DR
LYNN HAVEN, FL 32444                                  P‐0053783   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNWELL, PAMELA
134 W 129TH STREET 2A
NEW YORK, NY 10027                                    P‐0053784   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, MICHAEL J
3904 N. CALIFORNIA AVE.
CHICAGO, IL 60618                                     P‐0053785   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, WILLIAM
12871 82ND PL N
MAPLE GROVE, MN                                       P‐0053786   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, DAVID J
15 BRITTEN COURT
LAKE OSWEGO, OR 97035                                 P‐0053787   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, DAVID J
15 BRITTEN COURT
LAKE OSWEGO, OR 97035                                 P‐0053788   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, DORIS
NO ADDRESS PROVIDED
                                                      P‐0053789   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, VALERIE D
7401 CRENSHAW BLVD,
UNIT 234
LOS ANGELES, CA 90043                                 P‐0053790   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME, DENISIA A
8FOREST CIR 9G
NEWNAN                                                P‐0053791   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOJNIK, ROSEMARY
15558 LINDA AVE.
LOS GATOS, CA 95032                                   P‐0053792   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3402 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1568 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HILL, DAWN M
7427 S. SOUTH SHORE DR.
APT. 2B
CHICAGO, IL 60649                                    P‐0053793   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, BRITTNEY R
14913 SE MILL PLAIN BLVD
J59
VANCOUVER, WA 98684                                  P‐0053794   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARCIA, ROBERTA Y
29897 EDINA RD
MENIFEE, CA 925848674                                P‐0053795   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, STEPHANIE
5034 E COUNTY ROAD 550 N
PITTSBORO, IN 46167                                  P‐0053796   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORBETT, GARY N
2922 YAMADA LANE
NORTH PORT, FL 34286                                 P‐0053797   1/3/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
CEBREROS, SONIA R
610 SOUTH LARKIN STREET
TULARE, CA 93274                                     P‐0053798   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA‐BUSTOS, FERNANDO
PO BOX 691
HAYWARD, CA 94543‐0691                               P‐0053799   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
LARA‐BUSTOS, FERNANDO
PO BOX 691
HAYWARD, CA 94543‐0691                               P‐0053800   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEI, SHUGUANG
7408 2ND DR SE
EVERETT, WA 98203‐5563                               P‐0053801   1/3/2018     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
BALTIERRA, STEVE L
10519 LINDENVALE RD
WHITTIER, CA 90606                                   P‐0053802   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUAVALE, PRELL A
1090 JENNINGS AVE #207
SANTA ROSA, CA 95401                                 P‐0053803   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAREFIELD, NICK A
716SUNBEAM
MINNEAPOLIS, KS 67467                                P‐0053804   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLOCKENGA, RICHARD K
1112 SW SUMMIT HILL DR.
LEES SUMMIT, MO 64081                                P‐0053805   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRANO, ELIZABETH
10714 JUNIPER STREET
LOS ANGELES, CA 90059                                P‐0053806   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANLUCAR, VANESSA
2003 OAKSHIRE
SAN ANTONIO, TX 78232                                P‐0053807   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAUER, MARITZA
1740 SW 93 PLACE
MIAMI, FL 33165                                      P‐0053808   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYAN, WILLIAM W
2003 OAKSHIRE
SAN ANTONIO, TX 78232                                P‐0053809   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3403 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1569 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KINNEY, PAMELA
2218 MAPLEGATE DRIVE
MISSOURI CITY, TX 77489                              P‐0053810   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATZEN, SONYA W
665 BOXBERRY HILL RD
E FALMOUTH, MA 02536                                 P‐0053811   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANFORTH, QUINTAY D
1815 STORY AVE
3A
BRONX, NY 10473                                      P‐0053812   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSH, GEORGIA A
PO BOX 749
NEW TAZEWELL, TN 37824                               P‐0053813   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, MARY
212 MECHANIC ST
FOXBORO, MA 02035                                    P‐0053814   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES III, JOSE A
7506 AUGUSTA LANE
ROSHARON, TX 77583                                   P‐0053815   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANFIELD, QUTTIS P
6602 BENT CREEK DRIVE
REX, GA 30273                                        P‐0053816   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOHLBECK, MARK
1114 SUNNY HILL COURT
GREEN BAY, WI 54313                                  P‐0053817   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIOLANTE, RONALD G
2620 PICO ST
LAKE MILTON, OH 44429‐9624                           P‐0053818   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADDEN, DANIELLE M
22801 NE132ND CIRCLE
BRUSH PRAIRIE, WA 98606                              P‐0053819   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADDEN, DANIELLE M
22801 NE 132ND CIRCLE
BRUSH PRAIRIE, WA 98606                              P‐0053820   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODRUFF, BRIDGET M
NO ADDRESS PROVIDED
                                                     P‐0053821   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEANGULO, ALAN D
1080 HEATHSHIRE DRIVE
CENTERVILLE, OH 45459                                P‐0053822   1/4/2018     TK Holdings Inc., et al.                    $22,905.00                                                                                   $22,905.00
WOODRUFF, BRIDGET M
105 HOPE HOLLOW ROAD
LOGANVILLE, GA 30052                                 P‐0053823   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODRUFF, BRIDGET M
105 HOPE HOLLOW ROAD
LOGANVILLE, GA 30052                                 P‐0053824   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANDICA Z, GLADYS I
130 SCHOOLHOUSE LN APT B
COLUMBUS, OH 43228                                   P‐0053825   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMBLE, SHARON
3411 WASHINGTON ST APT 12
SAN DIEGO, CA 91945                                  P‐0053826   1/4/2018     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
JONES, ELAINE R
41 BRYANT ST. N.W
WASHINGTON, DC 20001                                 P‐0053827   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3404 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1570 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HEMENWAY, KEITH A
16924 BORDEAUX WALK WAY
WILDWOOD, MO 63040                                    P‐0053828   1/3/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CLAY, ROSE MARIE M
3896 N BEAR CYN RD
TUCSON, AZ 85749                                      P‐0053829   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, ANNE L
ANNE L BAKER
710 SANTA CRUZ ST
SANTA CRUZ, CA 95060                                  P‐0053830   1/3/2018     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
OCASIO, EVELYN
6180 BELLEVUE DRIVE
NORTH OLMSTED, OH 44070                               P‐0053831   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENTICE, WANDA F
POST OFFUCE BOX 254
MONTEVALLO, AL 35115                                  P‐0053832   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSE, TRACIE L
7034 CABLE RD
CABLE, OH 43009                                       P‐0053833   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN MECHANICAL, LLC
BURLING, RHONDA L
1670 S. ROBERT ST. SUITE 132
W. ST. PAUL, MN 55118                                 P‐0053834   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, DAWN Y
20306 TWIN LAKES DR
SAUCIER, MS 39574                                     P‐0053835   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLON, CHRISTINA
709 SNEAD CIRCLE
WEST PALM BEACH, FL 33413                             P‐0053836   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CASS, MICHAEL P
3408 FOSTORIA WAY UNIT 411
DANVILLE, CA 94526                                    P‐0053837   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKSON, KERMIT E
870 MAIN ST
FAWN GROVE, PA 17321                                  P‐0053838 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, DANIEL
3231 BAKER DR.
CONCORD, CA 94519                                     P‐0053839   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, THADISE L
4811 LAKEVIEW ROAD
ELM CITY, NC 27822‐8368                               P‐0053840   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENTZEN, JOHN F
12506 ROYAL ROAD #6
EL CAJON, CA 92021                                    P‐0053841   1/2/2018     TK Holdings Inc., et al.                        $90.00                                                                                       $90.00
STORY, RANDY
5380 MASON DR
FORT BELVOIR, VA 22060                                P‐0053842   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONCANON, PATRICIA M
2824 SPRING COURT ROAD
KINSTON, NC 28504                                     P‐0053843   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, CHARLES P
706 PROSPECT AVE
PROSPECT PARK, PA 19076‐2320                          P‐0053844   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3405 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1571 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HENSLEY, SALLY A
873 SPAULDING ST E
LEHIGH ACRES, FL 33974                              P‐0053845   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTES, GERSON M
3550 KINGSWOOD PL
WATERLOO, IA 50701                                  P‐0053846   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNEDY, LINDA L
1625 DOZIER CIRCLE SE
PALM BAY, FL 32909                                  P‐0053847   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JASON
PO BOX 250
FORT MONTGOMERY, NY 10922                           P‐0053848   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, NIKKI R
402 SOUTH 69TH EAST AVE
TULSA, OK 74112                                     P‐0053849   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN , LORI A
250 PHARR RD
2116
ATLANTA, GA 30305                                   P‐0053850   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, MELINDA M
9746 W. WHEATON CIRCLE
NEW ORLEANS, LA 70127                               P‐0053851 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOHT, TIFFANEE E
PO BOX 148
NEW LONDON, MN 56273                                P‐0053852   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRWIN, BARBARA
8424 HAVEN BROOK CT
LAS VEGAS, NV 89128                                 P‐0053853   1/2/2018     TK Holdings Inc., et al.                    $33,000.00                                                                                   $33,000.00
WOODS, KATHERINE
PO BOX 1238
FORT DAVIS, TX 79734‐1238                           P‐0053854   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOCK, CHERYL A
1605 W 9TH STREET
SEDALIA, MO 65301                                   P‐0053855   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDARD, CLAUDETTE N
PO BOX 96
1735 SO MAIN ST
COOPERSTOWN, PA 16317‐0096                          P‐0053856   1/2/2018     TK Holdings Inc., et al.                      $152.72                                                                                       $152.72
RENNER, LINDA K
3532 ALDRICH CIRCLE
ANOKA, MN 55303                                     P‐0053857   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, SHAMEEKA S
3356 ARMSTRONG DRIVE NORTH
MACON, GA 31211                                     P‐0053858   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, JULIE B
121 NANTASKET AVENUE
APT. 802
HULL, MA 02045                                      P‐0053859   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAGNEV, MARTIN D
1484 STEAMBOAT BLVD
STEAMBOAT, CO 80487                                 P‐0053860   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, JANET J
255 YEARLING DRIVE
SUMMERVILLE, SC 29486                               P‐0053861   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3406 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1572 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PORTERFIELD, AMELIA M
PO BOX 87
MADELINE, CA 96119                                  P‐0053862   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYERS, JASON L
9478 HIGHLAND BEND CT
BRENTWOOD, TN 37027                                 P‐0053863   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISABEL KALAJIAN ESTATE
374 FOREST DRIVE
ENGLEWOOD CLIFFS, NJ 07632                          P‐0053864   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0053865   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOVVURI, RAJA S
573 PLAZA PLACE
AURORA, IL 60504                                    P‐0053866   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEGERT, NICK
914 LOVE STR.
ELK GROVE VLGE, IL 60007                            P‐0053867 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAICK, ELEANOR
38 PARK ST APT 6D
FLORHAM PARK, NJ 07932                              P‐0053868   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLOUNT, JAVONDA A
P.O BOX 2468
CHESAPEAKE, VA 23327                                P‐0053869   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANK OF THE WEST
SMITH, FELICIA C
439 S HARLEM AVENUE
FOREST PARK, IL 60130                               P‐0053870   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBERS, IRENE
10 BLOOMFIELD AVE
SOMERSET, NJ 08873                                  P‐0053871   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, LISA M
506 THOMPSON STREET
CHARLESTON, WV 25311                                P‐0053872   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, LISA M
506 THOMPSON STREET
CHARLESTON, WV 25311                                P‐0053873   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, DONALD K
PO BOX 1444
HARRISON, AR 72602                                  P‐0053874   1/2/2018     TK Holdings Inc., et al.                     $2,224.00                                                                                    $2,224.00
LAWS‐DOUGLAS, CHRISTINE G
855 W. JEFFERSON #70A
GRAND LEDGE, MI 48837                               P‐0053875   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVIS, DONNIE A
741 CARTER ST
APT 7
ATLANTA, GA 30314                                   P‐0053876   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, DOMINIC M
645 SHREWSBURY DR
CLARKSTON, MI 48348                                 P‐0053877   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES‐HIRSCH, GLORIA
9707 BARONS CRK
SAN ANTONIO, TX 78251‐3569                          P‐0053878   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, SHERRY A
125 BLUEBIRD LANE
PELL CITY, AL 35125                                 P‐0053879   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3407 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1573 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
HARDY, KATHY
575 N 18TH ST
PAYETTE, ID 83661                                    P‐0053880   1/2/2018     TK Holdings Inc., et al.                        $25.00                                                                                        $25.00
HARDY, KATHY A
575 N 18TH ST
PAYETTE, ID 83661                                    P‐0053881   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHWARZ, NANCY E
300 MAILANDS ROAD
FAIRFIELD, CT 06824                                  P‐0053882   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, ANGELA K
945 S. OSAGE AVE #308
INGLEWOOD, CA 90301                                  P‐0053883   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FUENTES, JULIO M
20 OLD FARM RD
NORTH CALDWELL, NJ 07006                             P‐0053884   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FAIRCHILD, MICHAEL S
PO BOX 71
FRAZIERS BOTTOM, WV 25082                            P‐0053885   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALSH , GEORGE F
364 NETTLES BLVD
JENSEN BEACH, FL 34957                               P‐0053886   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UPPLING, JOHN W
17997 VALLADARES DRIVE
SAN DIEGO, CA 92127‐1128                             P‐0053887   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BOYLE, JOSEPH D
6530 CLARA LEE AVE
SAN DIEGO, CA 92120                                  P‐0053888   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GERMANY, CHARLES L
200 RIVER VISTA DRIVE
UNIT 417
ATLANTA, GA 30339                                    P‐0053889   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ONYENAUCHEYA, TEDDY E
13603 MOORING POINTE DR
PEARLAND, TX 77584                                   P‐0053890   1/3/2018     TK Holdings Inc., et al.                    $50,000.00                                                                                    $50,000.00
GOODWIN, JUDY M
13107 QUEEN PALM COURT
BAKERSFIELD, CA 93314‐6515                           P‐0053891   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KAYAL, SWETA
2004 BERKLEY RIDGE DR
MCDONALD, PA 15057                                   P‐0053892   1/3/2018     TK Holdings Inc., et al.                     $1,550.00                                                                                     $1,550.00
SHIOBAN, FRANCINE W
5756 COTTON VALLEY DRIVE
FAYETTEVILLE, NC 28314                               P‐0053893   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHOPE, JAMES M
5525 BUD WILSON RD
GASTONIA, NC 28056                                   P‐0053894   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LORD, WILL
713 E CENTRAL AVE
MOULTRIE, GA 31768                                   P‐0053895   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COURTESY CHEVROLT 3640 STEVEN
CONTRERAS AVALO, CARLOS M
CARLOS M CORTRERAS AVALOS
1300 E SAN ANTONIO ST SPC #56
SAN JOSE, CA 95116‐282                               P‐0053896   1/2/2018     TK Holdings Inc., et al.                  $3,000,500.00                                                                                $3,000,500.00



                                                                                           Page 3408 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1574 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HALL, TANJELA S
7701 BATAVIA LN
CHARLOTTE, NC 28213                                  P‐0053897   1/3/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TESCH, KARL F
15309 NE 18TH AVE
VANCOUVER, WA 98686                                  P‐0053898   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLEMAN, THOMAS L
9264 MANTLE COURT
ELK GROVE, CA 95758                                  P‐0053899   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, MARION
3977 S BUDLONG AVE
LOS ANGELES, CA 90037                                P‐0053900   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOPE, JAMIE L
5525 BUD WILSON RD
GASTONIA, NC 28056                                   P‐0053901   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIBEAU, LORRIE L
1840 CENTER ST.
CENTERVILLE, MN 55038                                P‐0053902   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARPENTER, KELLY J
387 S THIRD STREET
LEBANON, OR 97355                                    P‐0053903   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSTEEN, JUNE M
3535 E LITTLE COTTONWOOD LANE
SANDY, UT 84092                                      P‐0053904   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, VICTORIA Y
3447 HIDDEN LAKE DR W
JACKSONVILLE, FL 32216                               P‐0053905   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRARA, MERILYN
21 DEL MESA CARMEL
CARMEL, CA 93923                                     P‐0053906   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD, CYNTHIA D
4212 EDWARD E MAYNOR DR
HOPE MILLS, NC 28348                                 P‐0053907   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDING, CHARLES K
5521 EQUESTRIAN DRIVE
GRANBURY, TX 76049                                   P‐0053908   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOUSE, TRACIE L
7034 CABLE RD
CABLE, OH 43009                                      P‐0053909   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, DAVID M
3139 OLD PORT CIR W
JACKSONVILLE, FL 32216                               P‐0053910   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHU, NHAN B
6835 VARIEL AVENUE
APT 50
CANOGA PARK, CA 91303                                P‐0053911   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, MARY C
12423 GLADYS RETREAT CIRCLE
BOWIE, MD 20720                                      P‐0053912   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, KATHRYN L
35 BALMORAL DR
FAIRPORT, NY 14450                                   P‐0053913   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIMS, JAMEL
2253 JORDAN VALLEY RD
DALLAS, TX 75253                                     P‐0053914   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3409 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1575 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SARRAJ, MOHAMAD
1305 CHATEAU ROYALE CT
B5
MORGANTOWN, WV 26505                                P‐0053915   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOEPPEN, DEBORAH L
1812 OLIVIA CIRCLE
APOPKA, FL 32703                                    P‐0053916   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOTTHARDT, ELEANOR S
125 QUEENS LANE
EAST HAMPTON, NY 11937                              P‐0053917   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, DIANA T
1104 RIVERVIEW PL
JONESBORO, GA 30238                                 P‐0053918 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DI SANZO, JOSEPH L
3 WEXFORD DRIVE
LAWRENCEVILLE, NJ 08648                             P‐0053919   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, NEILA S
1071 BLACK LANE
FAIRBORN, OH 45324                                  P‐0053920   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0053921   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0053922   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0053923   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0053924   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALHOTRA, ASHOK K
317 HEREDIA CT
SAN JOSE, CA 95116                                  P‐0053925   1/4/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CARLSON, CHRISTOPHER J
2143 NW PETTYGROVE STREET
PORTLAND, OR 97210                                  P‐0053926   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASUL, BLAZ
7425 YORK TERRACE
EDINA, MN 55435                                     P‐0053927   1/4/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SMITH, KARA I
1024 SW 138TH ST
OKLAHOMA CITY, OK 73170                             P‐0053928   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCKER, SAMANTHA D
3111 E 38TH STREET
DES MOINES, IA 50317                                P‐0053929   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FUENTES, OLMA D
20 OLD FARM RD
NORTH CALDWELL, NJ 07006                            P‐0053930   1/4/2018     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
OLAGUE, MAYRA
1404 DIAMOND CT
PRINCETON, TX 75407                                 P‐0053931   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0053932   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3410 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1576 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                   P‐0053933   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                   P‐0053934   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                   P‐0053935   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                   P‐0053936   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANNOULATOS, GEORGE E
1501 E AVENUE I SPC. 191
LANCASTER, CA 93535                                  P‐0053937   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRINGER, JAMES
5708 CHOCTAW DR
GRANBURY, TX 76049‐5268                              P‐0053938   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                   P‐0053939   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORTIN, MARY M
2900 SILOAM RD.
CADIZ, KY 42211                                      P‐0053940 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGBUAGU, NELSON
4405 13TH ST
KENOSHA, WI 53144‐1167                               P‐0053941   1/3/2018     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
DEDEA, ROBERT F
124 PENSTOCK LN
LAKE KATHRINE, NY 12449‐5234                         P‐0053942 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                     P‐0053943 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUAREZ, ALFREDO
4623 CRESTRIDGE AVE NW
ALBUQUERQUE, NM 87114                                P‐0053944   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HLAHLA, BRUCE B
854 VILLAGE GREEN LANE
APT 3102
WATERFORD, MI 48328                                  P‐0053945   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUAREZ, ALFREDO
4623 CRESTRIDGE AVE NW
ALBUQUERQUE, NM 87114                                P‐0053946   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRYSLER
HARRIS, EUGENE
157 S MCDONOUGH ST
JONESBORO, GA 30236                                  P‐0053947   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VON SEDERHOLM, LESLIE A
1353 CAMINITO CAPISTRANO
UNIT 3
CHULA VISTA, CA 91913                                P‐0053948   1/4/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ROBINSON, TRACEY A
4024 CORK DRIVE
HOUSTON, TX 77047                                    P‐0053949   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3411 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1577 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SANDIDGE, TROY C
3403 ROBERTS RD
CONWAY, AR 72032                                     P‐0053950   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDIDGE, TROY C
3403 ROBERTS ROAD
CONWAY, AR 72032                                     P‐0053951   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUEVARA, ALEXIS G
1623 E HELMICK ST.
CARSON, CA 90746                                     P‐0053952   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLINS, SUZIANE A
2432 DESERT GLEN DRIVE
LAS VEGAS, NV 89134                                  P‐0053953   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJ, TOMAS
1906 ST‐FRANCIS WAY
SAN CARLOS, CA 94070                                 P‐0053954   1/4/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RUCKER, PATHON A
3111 E 38TH STREET
DES MOINES, IA 50317                                 P‐0053955   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBOWCHIK, LARA L
114 BAYARD STREET
#2
NEW BRUNSWICK, NJ 08901                              P‐0053956   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WENDY J
721 WINTHER BLVD
NAMPA, ID 83651                                      P‐0053957   1/4/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SAKRISON, DANNELLE
1 WATERWAY AVE
1405
THE WOODLANDS, TX 77380                              P‐0053958   1/4/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PARISEAU, SUSAN E
44 COURTNEYS LANE
FAYETTEVILLE, GA 30215                               P‐0053959   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WINSTON
9105 SEVEN LOCKS RD
BETHESDA, MD 20817‐2059                              P‐0053960   1/4/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SMITH, WINSTON I
9105 SEVEN LOCKS RD
BETHESDA, MD 20817                                   P‐0053961   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BRYCE O
7801 S LOOMIS BLVD
CHICAGO, IL 60620                                    P‐0053962   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAYTON‐CLARKE, MONICA E
3801 ASPEN DRIVE
HARVEY, LA 70058                                     P‐0053963   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLARD, AMANDA M
15 DESMARAIS STREET
CUMBERLAND, RI 02864                                 P‐0053964   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOVE, KRISTA
2022 SILVER BIRCH CT
BETHLEHEM, GA 30620                                  P‐0053965   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIKTOREK, EDWARD W
332 N CITADEL AVE
TUCSON, AZ 85748                                     P‐0053966   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, OMEGA S
5743 LEE'S CROSSING
OLIVE BRANCH, MS 38654                               P‐0053967   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3412 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1578 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LEWIS, LOLITA
PO BOX 4842
CARSON, CA 90749                                      P‐0053968   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNS, ASHTON R
3310 E YOUNTVILLE DR
UNIT 1
ONTARIO, CA 91761                                     P‐0053969   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARABILLO, JOSEPH
74 BROADWAY
WEST MILFORD, NJ 07480                                P‐0053970   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEW, GEORGE
9 CROFT LN
WEATOGUE, CT 06089                                    P‐0053971   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARABILLO, JOSEPH
74 BROADWAY
WEST MILFORD, NJ 07480                                P‐0053972   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMASI, KEVIN R
324 LAMP POST LN
ETTERS, PA 17319                                      P‐0053973   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMASI, KEVIN R
324 LAMP POST LN
ETTERS, PA 17319                                      P‐0053974   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWEN WORSLEY, APRIL R
5705 DEER POND LANE
CAMP SPRINGS, MD 20746                                P‐0053975   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUH, RILEY
8818 KELLUM DRIVE
NORTH CHARLESTON, SC 29420                            P‐0053976   1/5/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
KUH, COLLEEN
8818 KELLUM DRIVE
NORTH CHARLESTON, SC 29420                            P‐0053977   1/5/2018     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
HUGHES, TIFFANY L
2206 WATERS RUN
DECATUR, GA 30035                                     P‐0053978   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, GEORGE F
364 NETTLES BLVD
JENSEN BEACH, FL 34957                                P‐0053979   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                      P‐0053980   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARZA, KAYCEE S
1845B RIVER CROSSING CIR
AUSTIN, TX 78741                                      P‐0053981   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASQUEZ, MARGARET L
12002 ASHROCK CT.
SAN ANTONIO, TX 78230                                 P‐0053982   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANKENSHIP, MICHAEL A
1106 E. TEXAR DR.
PENSACOLA, FL 32503                                   P‐0053983   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALEZ, PLUTARCO F
180 N 2ND AVE.
COOKEVILLE, TN 38506                                  P‐0053984   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEBHARDT, BONNIE L
PO BOX 14
1144 JAINE LANE
BIRCHRUNVILLE, PA 19421                               P‐0053985   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3413 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1579 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HART, LYNN M
PO BOX 679
PHILMONT, NY 12565                                  P‐0053986   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DODDER, ERIN E
714 ASHBURN LN
DURHAM, NC 27703                                    P‐0053987   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOEL CHERY, DJENANE E
5004 BENT RIVER TRACE
BIRMINGHAM, AL 35216                                P‐0053988   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
T & S CREDITOR
SANTIAGO, PAIGE J
1315 ANSBOROUGH AVE S
WATERLOO, IA 50701                                  P‐0053989   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUMPETTA, LAUREN
21020‐173RD. AVE SE
YELM, WA 98597                                      P‐0053990   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0053991   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0053992   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, LOGAN W
3298 BIRCHFIELD COURT
DACULA, GA 30019                                    P‐0053993   1/5/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SIBERT, CURTIS
P O BOX 1467
516 BRYANT ST
MCCORMICK, SC 29835                                 P‐0053994   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, GLORIA J
1113 E COUNTY RD 150
MIDLAND, TX 79706                                   P‐0053995   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOWNUM, MANUEL
3200 10TH AVE.
3204 10TH AVE.
SACRAMENTO, CA 95817‐3508                           P‐0053996   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMER, ANNE
2905 SW CANTERBURY LN
PORTLAND, OR 97205                                  P‐0053997   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INTHAVISAK, JENNIFER
1014 WRANGLER CIR
STOCKTON, CA 95210                                  P‐0053998   1/5/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HAYNES, CHRISTOPHER T
5325 DEXTER DR.
SAN JOSE, CA 95123                                  P‐0053999   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATCHLEY, RYAN D
2205 N WILLAMETTE BLVD
PORTLAND, OR 97217                                  P‐0054000   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADLEY‐JACKSON, EVELYN M
200 WASHINGTON AVE
MUSKEGON, MI 49441‐2142                             P‐0054001   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUAREZ, LISA
4623 CRESTRIDGE AVE NW
ALBUQUERQUE, NM 87114                               P‐0054002   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3414 of 3671
                                                  Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1580 of 1836
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SLADE, DENYSE T
788 SHEFFIELD LANE
LINCOLN, CA 95648                                       P‐0054003   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLE, ANDREW J
168 CLOVERLEAF LN.
MURPHY, NC 28906‐5910                                   P‐0054004   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALVA, JENNIFER A
4123 HATFIELD PL
LOS ANGELES, CA 90032                                   P‐0054005   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER CREDIT UNION
LAFAYETTE, SHIRLEY J
634 LOU LANE
GREENVILLE, MS 38701                                    P‐0054006   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUAREZ, LISA
4623 CRESTRIDGE AVE NW
ALBUQUERQUE, NM 87114                                   P‐0054007   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                      P‐0054008   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMMADI, ZIBA K
36190 EASTERDAY WAY
FREMONT, CA 94536                                       P‐0054009   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, WALTER R
11718 GLEN ABBEY COURT
WALDORF, MD 20602‐3138                                  P‐0054010   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, CASEY
2028 E BEN WHITE BLVD
SUITE 425
AUSTIN, TX 78741                                        P‐0054011   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUFORD, NICOLE
9914 CHILMARKWAY
DALLAS, TX 75227                                        P‐0054012   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, BERT A
4035 SHERIDAN AVENUE
COCOA, FL 32926                                         P‐0054013   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, CARLOS L
3686 CASEYS COVE
ELLENWOOD, GA 30294                                     P‐0054014   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIQUEZ, YOLANDA
1053 BORDER AVE
CORONA, CA 92882                                        P‐0054015   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, BRANDEE D
1727 W TOPEKA DR
PHOENIX, AZ 85027                                       P‐0054016   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOGGINS, SHARRON L
PO BOX 21756
EL SOBRANTE, CA 94820                                   P‐0054017   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
NO ADDRESS PROVIDED
                                                        P‐0054018   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENDEJAS, CECILIA
315 PO BOX
OAKLEY, CA 94561                                        P‐0054019   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANNON, DONALD R
1101 BLUEBERRY LN
CHARLOTTE, NC 28226                                     P‐0054020   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3415 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1581 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BIELIA, LESIA
22 EVANS AVE
WYOMISSING, PA 19610                                  P‐0054021   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME, DALE S
P.O. BOX 1109
PIKEVILLE, KY 41502                                   P‐0054022   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASTAGIA, NILESHKUMAR R
1, SPECTRUM POINTE DR
STE#225
LAKE FOREST, CA 92630                                 P‐0054023   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RODGER A
16 SANDRA LANE, APT. 28B
STATEN ISLAND, NY 10304                               P‐0054024   1/5/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MALEKI, GHAZALEH
118 PEACH TREE AVENUE
VACAVILLE, CA 95688                                   P‐0054025   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIELIA, LESIA
22 EVANS AVE
WYOMISSING, PA 19610                                  P‐0054026   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIK, CYNTHIA A
20442 OLD HIGHWAY 6
ADEL, IA 50003                                        P‐0054027   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS LEE, LISA A
627 SOUTH 19TH STREET
RICHMOND, CA 94804                                    P‐0054028   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, RUBY S
5079 MULLER CT
COLUMBIA, SC 29206‐5572                               P‐0054029   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOGGINS, HAROLD A
2550 SHELDON DR.
RICHMOND, CA 94803                                    P‐0054030   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAULK, FREDERICK C
NO ADDRESS PROVIDED
                                                      P‐0054031   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                    P‐0054032   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, SYLVIA
5011 MOSS HOLLOW CT
HOUSTON, TX 77018                                     P‐0054033   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, DARIA J
1342 N 42ND ST
MILWAUKEE, WI 53208                                   P‐0054034   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, HEMANT
1028 MADSEN COURT
PLEASANTON
PLEASANTON, CA 94566                                  P‐0054035   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KISTLER, DALE
10512 BROOK LN SW
LAKEWOOD, WA 98499                                    P‐0054036   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOONKESTER, JAMES G
232 N LINCOLN AVE.
MANTECA, CA 95336                                     P‐0054037   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMAX, VALERIE M
4520 STERLING POINTE DR NW
KENNESAW, GA 30152                                    P‐0054038   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3416 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1582 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KINSLER, LANNE M
703 S GROVE RD
RICHARDSON, TX 75081                                 P‐0054039   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, SHU
23650 JUSTICE ST
WEST HILLS, CA 91304                                 P‐0054040   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRO, NANCY
12570 CARMEL CREEK RD. UNIT77
SAN DIEGO                                            P‐0054041   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIANG, SHENG
2021 CALLE MESA ALTA
MILPITAS, CA 95035                                   P‐0054042   1/6/2018     TK Holdings Inc., et al.                     $2,600.00                                                                                    $2,600.00
2ND CLAIM. 1ST HAD MISTAKES
KINSLER, LANNE M
703 S GROVE RD
RICHARDSON, TX 75081                                 P‐0054043   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, TRACY D
4529 CHARLES E HALL DR
EIGHT MILE, AL 36613                                 P‐0054044   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALSBERRY, ROXANNE L
PO BOX 1241
DICKINSON, TX 77539‐1241                             P‐0054045   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIEGELMANN, RALPH E
10173 N SUNCOAST BLVD
LOT 51
CRYSTAL RIVER, FL 34428                              P‐0054046   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW FINANCIAL
CALCOTE, ANISSA D
3900 BUSINESS CENTER DR
11205
FAIRFIELD, CA 94534                                  P‐0054047   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, RACHELE C
17541 BIRCHWOOD DRIVE
BOCA RATON, FL 33487                                 P‐0054048   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, REGINA E
9032 PALMERSON DRIVE
ANTELOPE, CA 95843                                   P‐0054049   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLLACK, BONITA
19019 MARTIN ROAD
THREE OAKS, MI 49128                                 P‐0054050   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, NANCY A
W9302 CEMETERY ROAD
CLINTON, WI 53525                                    P‐0054051   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUTO CASH
BRANT, STEPHANIE N
1355 BRADLEY BLVD. APT 705
SAVANNAH, GA 31419                                   P‐0054052   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASSITER, DAVID B
4409 MEETING HOUSE DR.
GREENSBORO, NC 27410                                 P‐0054053   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMAN, DANIEL T
1194 STANTON STREET
COLORADO SPRINGS, CO 80907                           P‐0054054   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, KEN
NO ADDRESS PROVIDED
                                                     P‐0054055   1/6/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                           Page 3417 of 3671
                                                   Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1583 of 1836
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
MYERS, RICK L
624 SE KIWANIS DR
COLLEGE PLACE, WA 99324                                  P‐0054056   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, DARREN
30060 NW GENZER RD
BUXTON, OR 97109                                         P‐0054057   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNELLY, ROBERT K
265 RIVERBROOK AVE
LINCROFT, NJ 07738                                       P‐0054058   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
KENNELLY, ROBERT K
265 RIVERBROOK AVE
LINCROFT, NJ 07738                                       P‐0054059   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENNELLY, PATRICIA L
265 RIVERBROOK AVE
LINCROFT, NJ 07738                                       P‐0054060   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORTES, ANAIANTZIN
884 W MAIN STREET, STE B
TURLOCK, CA 95380                                        P‐0054061   1/6/2018     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
LIPTON, BARRY
1327 HARMONY COURT
THOUSAND OAKS, CA 91362                                  P‐0054062   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACHS, KEVIN
8600 BOTELER LN
COLLEGE PARK, MD 20740                                   P‐0054063   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELEY, NICOLE
368 WASHINGTON PARKWAY
STRATFORD, CT 06615                                      P‐0054064   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAURINO, GIUSEPPE
5126 REDEMPTION CIRCLE
HOUSTON, TX 77018                                        P‐0054065   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, IGNATIUS P
56 CONCORD DRIVE
LIVINGSTON, NJ 07039                                     P‐0054066   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOLLITIDES, ERNEST A
164 EAST CLINTON AVENUE
TENAFLY, NJ 07670                                        P‐0054067   1/6/2018     TK Holdings Inc., et al.                   $560,000.00                                                                                  $560,000.00
KILARU, SHREE D
1831 COVINGTON WOODS LANE
LAKE ORION, MI 48360                                     P‐0054068   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFONTANT, CAROL
7204 NW 39TH MANOR
CORAL SPRINGS, FL 33065                                  P‐0054069   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFONTANT, CAROL
7204 NW 39TH MANOR
CORAL SPRINGS, FL 33065                                  P‐0054070   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, JASON E
6731 SPRING ARBOR DRIVE
MASON, OH 45040                                          P‐0054071   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTRADA, MARY R
NO ADDRESS PROVIDED
                                                         P‐0054072   1/6/2018     TK Holdings Inc., et al.                      $321.00                                                                                       $321.00
TAN, JOY L
56 CONCORD DRIVE
LIVINGSTON, NJ 07039                                     P‐0054073   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                               Page 3418 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1584 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VENABLE, LERON
93 HILLSIDE AVE
SOUTH RIVER, NJ 08882                                P‐0054074   1/6/2018     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
ABEL, JOHN F
500 BARNHARDT WAY
WEST READING, PA 19611                               P‐0054075   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, DARREN
30060 NW GENZER RD
BUXTON, OR 97109                                     P‐0054076   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGOBARDI, EUGENE A
11651 HEATHCLIFF DR.
SANTA ANA, CA 92705                                  P‐0054077   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, JANE
13961 SAN SEGUNDO DRIVE
RANCHO CUCAMONGA, CA                                 P‐0054078   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLDER, GALE M
3767 PLEASANT VALLEY RD
PLACERVILLE, CA 95667                                P‐0054079   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, WEI
371 CAMINO ELEVADO
BONITA, CA 91902                                     P‐0054080   1/6/2018     TK Holdings Inc., et al.                      $650.00                                                                                       $650.00
WAYMAN, LUZ H
5301 AUSTRAL LOOP
AUSTIN, TX 78739                                     P‐0054081   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLE, JENELLE
5214 JASON ST
HOUSTON, TX 77096                                    P‐0054082   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTHMAN, AIDA
5924 N GULLEY RD
DEARBORN HEIGHTS, MI 48127                           P‐0054083   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS‐DAVIS, LA'QUARDRA
400 CEDAR COURT
FOLEY, AL 36535                                      P‐0054084   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUDLEY, MONECA
1616 NW 7TH CT
FT. LAUDERDALE, FL 33311                             P‐0054085   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANS, JEFFREY P
139 HUNTER DRIVE
CRANBERRY TWP, PA 16066                              P‐0054086   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
O'TOOLE, KAREN S
5751 N. MULLIGAN AVE.
CHICAGO, IL 60646                                    P‐0054087   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, GEORGE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                                P‐0054088   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIPAOLO, MICHAEL J
128 AZZO ROAD
EIGHTY FOUR, PA 15330                                P‐0054089   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHENG, LI
661 RIDENOUR RD
GAHANNA, OH 43230                                    P‐0054090   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GU, XINYANG
661 RIDENOUR RD
COLUMBUS, OH 43230                                   P‐0054091   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3419 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1585 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MEIERS, DONALD H
3801 14TH STREET NORTH
ARLINGTON, VA 22201                                  P‐0054092   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIERS, DONALD H
3801 14TH STREET NORTH
ARLINGTON, VA 22201                                  P‐0054093   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANICHEN, ABBY L
5751 N. MULLIGAN AVE.
CHICAGO, IL 60646                                    P‐0054094   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNOLD, NICOLE S
5143 ELPINE WAY
PALM BEACH GARDE, FL 33418                           P‐0054095   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRONSTEIN, AMANDA S
326 COBBLESTONE DR
MAYFIELD HEIGHTS, OH 44143                           P‐0054096   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RONDA
12114 LITTLE PATUXENT PARKWAY
APT G
COLUMBIA, MD 21044                                   P‐0054097   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, STEPHANIE F
6425 TAPO COURT
SACRAMENTO, CA 95828                                 P‐0054098   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, STEPHANIE F
6425 TAPO COURT
SACRAMENTO, CA 95828                                 P‐0054099   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, TAMEKA S
1360 C HARBOUR DRIVE
WILMINGTON, NC 28401                                 P‐0054100   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZPATRICK, PATRICK J
NO ADDRESS PROVIDED
                                                     P‐0054101   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUGAS, JASON A
7915 HWY 14
NEW IBERIA, LA 70560                                 P‐0054102   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELD, GERALD
8255 MISTY FIELDS CV
MEMPHIS, TN                                          P‐0054103   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINCH, MARGARET N
3708 MARKET ST
APT A
OAKLAND, CA 94608                                    P‐0054104   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUGAS, TRACIE L
7915 HWY 14
NEW IBERIA, LA 70560                                 P‐0054105   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBSON, SHARON
217‐10 138TH AVENUE
SPRINGFIELD GARD 11413                               P‐0054106   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, REBECCA S
6322 AUGUSTA ST
A
APG, MD 21005                                        P‐0054107   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROUT, KATHRYN J
1936 TRIANGLE LAKE
HOWELL, MI 48843                                     P‐0054108   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3420 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1586 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WEGTER, JAY R
3675 MARLESTA DRIVE
SAN DIEGO, CA 92111                                   P‐0054109   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, KRISTIN L
106 MARLBORO DRIVE
GREENVILLE, SC 29605                                  P‐0054110   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JAY A
15811 W 129TH ST
OLATHE, KS 66062                                      P‐0054111   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, RICHARD E
4224 VALLE VISTA
CHINO HILLS, CA 91709                                 P‐0054112   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALANIZ, REGINA E
P.O. BOX 10683
SALINAS, CA 93912                                     P‐0054113   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLEPAGE, ERIC L
1425 11TH ST NW APT 403
WASHINGTON, DC 20001                                  P‐0054114   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMINELLO, KATHERINE A
446 VALHALLA DR
TIMBERLAKE, NC 27583                                  P‐0054115   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREWER, JAMES H
5465 HEDGEWICK WAY
CUMMING, GA 30040                                     P‐0054116   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOSTER, SAMANTHA E
1523 WAKEMAN MILL ROAD
FRONT ROYAL, VA 22630                                 P‐0054117   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIM, ROGER C
2360 TORREY PINES ROAD
#28
LA JOLLA, CA 92037‐3414                               P‐0054118   1/7/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KHAWAJA, GLORIA L
POBOX 553
TRACY, CA 95378                                       P‐0054119   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEUTSCH, MARK R
9772 PAVAROTTI TER APT 102
BOYNTON BEACH, FL 33437                               P‐0054120   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEUTSCH, MARK R
9772 PAVAROTTI TER APT 102
BOYNTON BEACH, FL 33437                               P‐0054121   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALEES, SANDS E
243 KING STREET WEST
SAINT PAUL, MN 55107                                  P‐0054122   1/7/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
HUTCHINS, JASON R
7041 LAKESIDE STREET SW
OLYMPIA, WA 98512                                     P‐0054123   1/7/2018     TK Holdings Inc., et al.                      $371.22                                                                                       $371.22
HO, HUY X
9901 SHARPCREST ST #A3
HOUSTON, TX 77036                                     P‐0054124   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEDA, JAVIER
133 SAINT JAMES STREET
APT2
KINGSTON, NY 12401                                    P‐0054125   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDROP, CONNIE M
PO BOX 1986
VISTA, CA 92085                                       P‐0054126   1/7/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
                                                                                            Page 3421 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1587 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NOGUERA, JORGE E
12444 LA HONDA RD
WOODSIDE, CA 94062                                  P‐0054127   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, XIAO
2578 W LAKE AVE
GLENVIEW, IL 60026                                  P‐0054128   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOESCHER, LEANNE K
9901 SHARPCREST ST A‐3
HOUSTON, TX 77036                                   P‐0054129   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARAY, RAFAEL
5549 WEST RIVER BOTTOM AVE.
FRESNO, CA 93722‐2326                               P‐0054130   1/8/2018     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
GUERRA, ROSITA D
3700 SEPTEMBER DR
BAYTOWN, TX 77521                                   P‐0054131   1/8/2018     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
GARCIA, JOSE
1615 ELM STREET
UNIT A
LIVERMORE, CA 94551                                 P‐0054132   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUILLIAM, JENNIFER
126 JACKSON STREET
BATAVIA, NY 14020                                   P‐0054133   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, GRAYSON F
6008 HUDSON AVE. #303
WEST NEW YORK, NJ 07093                             P‐0054134   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, DENNIS H
2427 CENTERBROOK LANE
KATY, TX 77450                                      P‐0054135   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA
COBB, CHANDA L
7865 RIVERTOWN ROAD BOX 1211
P.O. BOX 1211
FAIRBURN, GA 30213                                  P‐0054136   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BODENHAMER, JENNIFER L
7152 FLINT HILL RD
SOPHIA, NC 27350                                    P‐0054137   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD, GRAHAM
3185 WHISPER WIND DRIVE
SAINT CLOUD, FL 34771                               P‐0054138   1/4/2018     TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
DENNIS, CHARLES
101 UPFORD BROOK WAY
LAWERENCEVILLE, GA 30046                            P‐0054139   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZPATRICK, VINCENT
18403 GALWAY AVENUE
ST ALBANS, NY 11412                                 P‐0054140   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, JANE R
8206 BEECHWOOD LANE
CLINTON, MD 20735                                   P‐0054141   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID C
1815 CHURCH ROAD
ALLENTOWN, PA 18104‐1600                            P‐0054142   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, PAMELA C
1011 JOHNS AVENUE
BELTON, SC 29627                                    P‐0054143   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3422 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1588 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILEY, AMY M
5401 BAYSIDE DR
DAYTON, OH 45431                                    P‐0054144   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, BETH A
633 CULPEPPER DR
REYNOLDSBURG                                        P‐0054145   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CRYSTAL
2185 ROYAL BLVD
ELGIN, IL 60123                                     P‐0054146   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0054147   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0054148   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL LEASING COMPANY
4234 RICHMOND AVE
HOUSTON, TX 77027                                   P‐0054149   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, CORLISS D
585 AGEE AVE NW
CAMDEN, AR 71701                                    P‐0054150   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMIERI , CONSTANCE A
1182 GALAXY CIRCLE
PITTSBURGH, PA 15241                                P‐0054151   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONAGHAN, MELISSA D
1524 FROMAN STREET
APT. 2
PITTSBURGH, PA 15212                                P‐0054152   1/8/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PALMIERI, CONSTANCE A
1182 GALAXY CIRCLE
PITTSBURGH, PA 15241                                P‐0054153   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLD, BRADLEY M
655 GLENRIDGE CLOSE DR
SANDY SPRINGS, GA 30328‐3453                        P‐0054154   1/8/2018     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
GELOSI, PATRICIA
342 MARC DRIVE
TOMS RIVER, NJ 08753                                P‐0054155   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLK, LINDA W
4401 MONNIG LANE
FORT WORTH, TX 76244                                P‐0054156   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JOANA V
5466 IMPERIAL AVENUE APT. E
SAN DIEGO, CA 92114                                 P‐0054157   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELBIANCO, DONNA M
P .O. BOX 601532
KURTISTOWN, HI 96760                                P‐0054158   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEFFEY, VANESSA D
516 CAUDLE LANE
SAVANNAH, TX 76227‐7961                             P‐0054159   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, MONIQUE L
840 14TH ST
NEWPORT NEWS, VA 23607                              P‐0054160   1/8/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
GOODE, TIA M
507 DARNABY AVENUE
HAMPTON, VA 23661                                   P‐0054161   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3423 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1589 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILLOWAY SUMMER DAY CAMP, INC
PO BOX 250933
WEST BLOOMFIELD, MI 48325                           P‐0054162   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AARON, ADRIENNE R
6250 DALLAS ST
MONROE, MI 48161                                    P‐0054163   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAIM DOCKETED IN ERROR,
24 DAVID RD.
MILLVILLE, NJ 08332                                 P‐0054164   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AARON, ADRIENNE R
6250 DALLAS ST
MONROE, MI 48161                                    P‐0054165   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, AQUILLA
324 GLENN ROAD
WEST COLUMBIA, SC 29172                             P‐0054166   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIFF, ODELL W
325 RYANS CT.
SHARPSBURG, GA 30277                                P‐0054167   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELSNER, SCOTT W
24191 LAHERMOSA AVE.
LAGUNA NIGUEL, CA 92677                             P‐0054168   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILEY, BRIAN A
5563 PRIVATE ROAD 8072
WEST PLAINS, MO 65775                               P‐0054169   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUPTA, ANOOP
1230 5TH AVE N
UNIT #202
SEATTLE, WA 98109                                   P‐0054170   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARAKANI, FRANK
5350 DONNA AVE
TARZANA, CA 91356                                   P‐0054171   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, ZACH
5947 LAMPLIGHTER LANE
KALAMAZOO, MI 49009                                 P‐0054172   1/8/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
ARNOLD, CLIFTON S
5143 ELPINE WAY
PALM BEACH GARDE, FL                                P‐0054173   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, RAYMOND C
195 GREENBRIER RD
EADS, TN 38028                                      P‐0054174   1/8/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ZELAYA, ERICK D
4323 EAGLEROCK BLVD #318
LOS ANGELES, CA 90041                               P‐0054175   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, DOMINIC M
645 SHREWSBURY DR
CLARKSTON, MI 48348                                 P‐0054176   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, DOMINIC M
645 SHREWSBURY DR
CLARKSTON, MI 48348                                 P‐0054177   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAHAM, ANNA M
3511 GRAYSON LANE
AUSTIN, TX 78722                                    P‐0054178   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HADDAD, IMENE
970 MEDINA DE LEON AVE
HENDERSON, NV 89015                                 P‐0054179   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3424 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1590 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHERER, JEFF
2300 MCDERMOTT RD
#200‐195
PLANO, TX 75025                                     P‐0054180   1/8/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
RUSSELL, LATASHI
2527 84TH AVE
OAKLAND, CA 94605                                   P‐0054181   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEDDES, PETER T
673 CANDY ROAD
MOHNTON, PA 19540                                   P‐0054182   1/8/2018     TK Holdings Inc., et al.                      $290.66                                                                                       $290.66
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054183   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, MIHIR N
1613 COYOTE RDG
CARROLLTON, TX 750103227                            P‐0054184   1/8/2018     TK Holdings Inc., et al.                    $27,000.00                                                                                   $27,000.00
CHISM, RONNIE
1118 INGERSON AVE
SAN FRANCISCO, CA 94124                             P‐0054185   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTTON, NANCY S
PO BOX 32005
CHARLOTTE, NC 28232                                 P‐0054186   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAHAM, ANNA M
3511 GRAYSON LANE
AUSTIN, TX 78722                                    P‐0054187   1/8/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SMITH, JOSEPH K
9744 AMARANTH
FORT WORTH, TX 76177                                P‐0054188   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GELOSI, VITO
342 MARC DRICE
TOMS RIVER, NJ 08753                                P‐0054189   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054190   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054191   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, ANDREA H
4105 HAWKINS CROSSING
ATLANTA, GA 30349                                   P‐0054192   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, HOLLIS L
7041 SUNHAMPTON AVE #201
LAS VEGAS, NV 89129                                 P‐0054193   1/8/2018     TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
MAES, CATHERINE
10515 LIGHTHOUSE POINTE
SOUTH LYON, MI 48178                                P‐0054194   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASPEROWICH, JOHN S
317 7TH ST. NW
STRASBURG, OH 44680                                 P‐0054195   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JOHN
3901 81 STREET
URBANDALE, IA 50322‐2423                            P‐0054196 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3425 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1591 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PHILPITT, CHRISTINE
12510 MAYS CANYON RD
GUERNEVILLE, CA 95446‐9405                           P‐0054197   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054198   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PÉREZ FIGUEROA, PEDRO I
URB. VILLA GRACIELA
CALLE MIGUEL MELÉNDEZ CASA D2
JUNCOS, PR 00777                                     P‐0054199   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAS, MICHELLE
3620 LANTANA LN
EL PASO, TX 79936                                    P‐0054200   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRANTZ, RACHEL
2333 BROOKVIEW PLACE
ELKINS PARK, PA 19027                                P‐0054201   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, PATRICIA
1271 CYPRESS AVENUE
LOS ANGELES, CA 90065                                P‐0054202   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, CHADWICK M
5668 MORRIS HUNT DRIVE
FORT MILL, SC 29708                                  P‐0054203   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054204   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054205   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054206   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054207   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054208   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054209   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054210   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054211   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3426 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1592 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054212   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054213   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054214   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054215   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054216   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054217   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054218   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054219   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054220   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054221   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054222   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054223   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054224   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054225   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3427 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1593 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054226   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054227   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054228   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054229   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054230   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054231   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054232   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054233   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054234   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054235   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054236   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054237   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054238   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                              P‐0054239   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3428 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1594 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
THOMPSON, JUSTIN F
2443 GILBERT DRIVE SW
ATLANTA, GA 30331                                    P‐0054240   1/8/2018     TK Holdings Inc., et al.                   $270,000.00                                                                                  $270,000.00
THOMPSON, ANDREA H
4105 HAWKINS CROSSING
ATLANTA, GA 30349                                    P‐0054241   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER , JASON L
265 DAHLIA ST
DENVER, CO 80220                                     P‐0054242   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ, DEBRA A
PO BOX 893986
TEMECULA, CA 92589                                   P‐0054243   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, ERIKA
7571 S. CALLE DEL LAGO
TUCSON, AZ 85746                                     P‐0054244   1/8/2018     TK Holdings Inc., et al.                    $36,061.97                                                                                   $36,061.97
FERGUSON, MATTHEW
471 BRENTWOOD DRIVE
CAMANO ISLAND, WA 98282                              P‐0054245   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARBER, LEE
2049 E YORK ST
PHILADELPHIA, PA 19125                               P‐0054246   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORNEIL, NICOLE
7930 OAKCREEK DRIVE
RENO, NV 89511                                       P‐0054247   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GLORIA D
110 M L K RD
STARR, SC 29684‐9447                                 P‐0054248   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, KELLY M
8960 BRYDON WAY
SACRAMENTO, CA 95826                                 P‐0054249   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAIR, SHAE E
444 PRAIRIE VIEW ROAD
KALISPELL, MT 59901                                  P‐0054250   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, SHELBY
1028 BROAD STREET
PHILLIPSBURG, NJ 08865                               P‐0054251   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUMAKER, DESIREE C
2399 S TOWNSHIP ROAD 159
TIFFIN, OH 44883                                     P‐0054252   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORSLEY, CHARLENE E
207 SUMMER LANE
MONCKS CORNER, SC 29461                              P‐0054253   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORSLEY, CHARLENE E
207 SUMMER LANE
MONCKS CORNER, SC 29461                              P‐0054254   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORSLEY, KRYSTAL R
207 SUMMER LANE
MONCKS CORNER, SC 29461                              P‐0054255   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHAMWILLIAMS, DAISY M
3910 WOODVALE ROAD
HARRISBURG, PA 17109                                 P‐0054256   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALLEW, TABITHA M
1011 MALTESE GARDEN
SAN ANTONIO, TX 78260                                P‐0054257   1/8/2018     TK Holdings Inc., et al.                    $90,000.00                                                                                   $90,000.00



                                                                                           Page 3429 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1595 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FRANKE, WILLIAM C
14 SILVERS LANE NORTH
CRANBURY, NJ 08512                                  P‐0054258   1/8/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FRAILS, TYRA E
824 SCOTT NIXON DR
AUGUSTA, GA 30907                                   P‐0054259   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESHISHIAN, EMMA
212 S JACKSON ST. # 10
GLENDALE, CA 91205                                  P‐0054260   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, MARGARET A
1815 CHESSINGTON CIRCLE
CROWN POINT, IN 46307                               P‐0054261   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORADYAN, ALINA
1572 GRANDVIEW AVE
GLENDALE, CA 91201                                  P‐0054262   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DISHNER, DONNA M
PO BOX 1632
MOUNT CARMEL, TN 37645                              P‐0054263   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTELLO, JENNIFE M
6270 E. WHITETIE RD.
COAL CITY, IL 60416                                 P‐0054264   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDINA, DONALD B
26 NEWMARKET ROAD
SYOSSET, NY 11791                                   P‐0054265   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRARI, VIRGINIA B
308 COLONIAL WAY
RIO VISTA, CA 94571                                 P‐0054266   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRARI, GUY
308 COLONIAL WAY
RIO VISTA, CA 94571                                 P‐0054267   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, PEGGY E
12209 COLUMBIA SPRINGS WAY
BRISTOW, VA 20136                                   P‐0054268   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMANYSHYN, NATALIE M
609 1ST AVE NW
303
DILWORTH, MN 56529                                  P‐0054269   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANZALONE, MARK
2600 WESTMILL CT
RALEIGH, NC 27613                                   P‐0054270   1/8/2018     TK Holdings Inc., et al.                     $1,624.00                                                                                    $1,624.00
CHRISTIE, RAQUEL
2319 CATALINA CIRCLE
APT 310
OCEANSIDE, CA 92056                                 P‐0054271   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, CHAYENNE M
5111 LAKELAND ROAD
COLLEGE PARK, MD 20740                              P‐0054272   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ MUNIZ, MARTIN
1401 SAWGRASS POINTE DR.
ORLANDO, FL 32824                                   P‐0054273   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECOCK, MERCY E
65 FRANK STREET #130
WORCESTER, MA 01604                                 P‐0054274   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAND, JOHN
19640 W BRUCES PL
SANTA CLARITA, CA 91351                             P‐0054275   1/9/2018     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
                                                                                          Page 3430 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1596 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HARRIS, THOMAS M
8944 CAPCANO ROAD
SAN DIEGO, CA 92126                                  P‐0054276   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADELSON, STEVEN
217 CHANDLER CROSSING TRAIL
ROUND ROCK, TX 78665                                 P‐0054277   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, HELEN
1725 N GOWER STREET
#13
LOS ANGELES, CA 90028                                P‐0054278   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADELSON, STEVEN
217 CHANDLER CROSSING TRAIL
ROUND ROCK, TX 78554                                 P‐0054279   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADELSON, STEVEN
217 CHANDLER CROSSING TRAIL
ROUND ROCK, TX 78665                                 P‐0054280   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADELSON, STEVEN
217 CHANDLER CROSSING TRAIL
ROUND ROCK, TX 78665                                 P‐0054281   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAHEY, TRENT
109 W GREENWOOD ST
BRANDON, SD 57005                                    P‐0054282   1/9/2018     TK Holdings Inc., et al.                     $2,255.00                                                                                    $2,255.00
MIHELICH, CARMEN
24 MISTY POND DRIVE
FRISCO, TX 75034                                     P‐0054283   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHELICH, CARMEN
24 MISTY POND DRIVE
FRISCO, TX 75034                                     P‐0054284   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHELICH, CARMEN
24 MISTY POND DRIVE
FRISCO, TX 75034                                     P‐0054285   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVERS, PRINCESS L
1512 NW 119TH STREET APT APT
MIAMI, FL 33167                                      P‐0054286   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHELICH, CARMEN
24 MISTY POND DRIVE
FRISCO, TX 75034                                     P‐0054287   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, KRYSTLE
6922 GARMAN ST
PHILADELPHIA, PA 19142                               P‐0054288   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, VERNESSA S
216 GRACE STREET
CLARKSDALE, MS 38614                                 P‐0054289   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054290   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENEGHAN, KELLY A
KELLY HENEGHAN
1890 TELEGRAPH ROAD
BANNOCKBURN, IL 60015                                P‐0054291   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACROMITE, DANNICA
7207 ILA LANE
BRIGHTON, MI 48116                                   P‐0054292   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3431 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1597 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
THOMAS, CORDELL
1910 MADISON # 102
MEMPHIS, TN 38104                                   P‐0054293   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSLEY, MELISSA L
360 PARKS AVE
ELLIJAY, GA 30540                                   P‐0054294   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOTHERS, ALICIA L
25006 LAKECREST GLEN DRIVE
KATY, TX 77493                                      P‐0054295   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KODE, RAMA
1215 COUNTRY OAK DR
WEXFORD, PA 15090                                   P‐0054296   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONGE, NANCY
11 MYRON ST
CLIFTON, NJ 07014‐1325                              P‐0054297   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KODE, RAMA
1215 COUNTRY OAK DR
WEXFORD, PA 15090                                   P‐0054298   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALANGI, CLAUDEE
4903 BENECIA LANE
DUMFRIES, VA 22025                                  P‐0054299   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ANGELA M
PO BOX 627
BETHEL, ME 04217                                    P‐0054300   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDWELL, ERIC J
8001 TROPHY CT
ROWLETT, TX 75089                                   P‐0054301   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JANETHA D
2105 THISTLE LANE
FORNEY, TX 75126                                    P‐0054302   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOCKLEY, SHEA N
10542 CAMINITO RIMINI
SAN DIEGO, CA                                       P‐0054303   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMACHANDRAN, PREMKUMAR
10116 S FULTON AVE
TULSA, OK 74137                                     P‐0054304   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULMER GILMAN, DAPHNE J
2879 COLUMBIA DRIVE
OCEANSIDE, CA 92056                                 P‐0054305   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANK, JANET R
7373 ST IVES PLACE
WEST CHESTER, OH 45069                              P‐0054306   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JANET L
612 B DENNIS AVE #B
RALEIGH, NC 27604                                   P‐0054307 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IVEY, KEVIN A
2000 S. EADS ST
APT. 1205
ARLINGTON, VA 22202                                 P‐0054308   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIVERS, OSCAR
4769 GLASTONBURY CIRCLE
RICHMOND HEIGHTS, OH 44143                          P‐0054309   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUROVETS, SERGEI
6199 GRAYSTONE LOOP
SPRINGFIELD, OR 97478                               P‐0054310   1/9/2018     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00

                                                                                          Page 3432 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1598 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HAYNES, RASHAUNDRA B
3921 TRADITIONS
OLYMPIA FIELDS, IL 60461                             P‐0054311   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEASE, SANDRA W
545 MILLCROSS ROAD
LANCASTER, PA 17601                                  P‐0054312   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCAFEE, DEBORAH Y
13 MOUNTAIN TERRACE CIRCLE
MAUMELLE, AR 72113                                   P‐0054313   1/9/2018     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
F. PAGE GAMBLE, P.C.
300 VESTAVIA PKWY
SUITE 2300
BIRMINGHAM, AL 35216                                 P‐0054314   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANK, KEVIN D
7373 ST IVES PLACE
WEST CHESTER, OH 45069                               P‐0054315   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GABRICK, DEBORAH L
1491 FALCON CT
SUNNYVALE, CA 94087                                  P‐0054316   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, FLOYD
11502 GUNPOWDER DRIVE
FORT WASHINGTON, MD 20744                            P‐0054317   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESTER, MIKE E
3800 S YELLOW PINE AVE
BROKEN ARROW, OK 74011                               P‐0054318   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, PATRICK F
132 WAX STREET
DENHAM SPRINGS, LA 70726                             P‐0054319   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANK, KEVIN D
7373 ST IVES PLACE
WEST CHESTER, OH 45069                               P‐0054320   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOWALCZYK, STANISLAW
461 BEACON STREET
BOSTON, MA 02115                                     P‐0054321   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, ROSALIE
9739 RESEDA BL #36
NORTHRIDGE, CA 91324                                 P‐0054322   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBERG, ERIK L
1603 N PIN OAK BLVD
COLUMBIA, MO 65202                                   P‐0054323   1/9/2018     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SIMBOB, JANICE L
117 LAKE EMERALD DR APT 109
OAKLAND PARK, FL 33309                               P‐0054324   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HASSELL, RYAN J
6994 ALTA DRIVE
BRIGHTON, MI 48116                                   P‐0054325   1/9/2018     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
VENKAT, POORNIMA
37856 W MEADOWHILL DR
NORTHVILLE, MI 48167                                 P‐0054326   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSARIO TOBIAS, ALICE
2059 MCGRAW AVENUE 6G
BRONX, NY 10462                                      P‐0054327   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMEC, RACHEL A
17 EULA LEE ROAD
BRUNSWICK, GA 31525                                  P‐0054328   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3433 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1599 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PHAM, CHIMINH T
6581 REDGROVE CIR
HUNTINGTON BEACH, CA 92647                           P‐0054329   1/9/2018     TK Holdings Inc., et al.                      $359.00                                                                                       $359.00
REED, LAKETA R
4452 WALKING STICK WAY
COLUMBUS, GA 31907                                   P‐0054330   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, PATRICIA M
1341 SHERIDAN AVE. N
MINNEAPOLIS, MN 55411                                P‐0054331   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUI, TARA
17192 MURPHY AVE
UNIT 17235
IRVINE, CA                                           P‐0054332   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, VINH G
6581 REDGROVE CIR
HUNTINGTON BEACH, CA 92647                           P‐0054333   1/9/2018     TK Holdings Inc., et al.                      $345.00                                                                                       $345.00
MCGRUDER, ANNETTE
6547 HARBOUR ROAD
NORTH LAUDERDALE, FL 33068                           P‐0054334 1/10/2018      TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
WONG, JUDY K
6354 SHELTER CREEK LANE
SAN BRUNO, CA 94066                                  P‐0054335 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLING, JESSICA N
4161 ACACIA AVE
PICO RIVERA, CA 90660                                P‐0054336 1/10/2018      TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
LAW, JAY C
7057 COLONIAL TPK
GLADE HILL, VA 24092                                 P‐0054337 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAN SMITH
SMITH, SEAN T
5298 WARLAMOUNT ROAD
HILLSBORO
, OH 45133                                           P‐0054338 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBSON, JONATHAN B
162 HUNTER DRIVE
LITCHFIELD, CT 06759                                 P‐0054339 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAUFFIEL, KRISTIN
7709 CHATFIELD LN.
ELLICOTT CITY, MD 21043                              P‐0054340 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AHEN, AARON C
NO ADDRESS PROVIDED
                                                     P‐0054341   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANK, JANET R
7373 ST IVES PLACE
WEST CHESTER, OH 45069                               P‐0054342   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPPENHEIM, NANCY
PO BOX 12256
JACKSON, WY 83002                                    P‐0054343   1/9/2018     TK Holdings Inc., et al.                     $1,350.00                                                                                    $1,350.00
WILLIAMS, ALLAN L
800 SOUTH HILL RD
ERIE, PA 16509                                       P‐0054344   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKLIN, MYRTIS M
3734 PARKSHIRE DRIVE
PEARLAND, TX 77584                                   P‐0054345   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3434 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1600 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HARRIS, PATRICK F
132 WAX STREET
DENHAM SPRINGS, LA 70726                              P‐0054346   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, PATRICK F
132 WAX ST
DENHAM SPRINGS, LA 70726                              P‐0054347   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, SUSAN L
PO BOX 214
GARDEN VALLEY, CA 95633                               P‐0054348   1/9/2018     TK Holdings Inc., et al.                     $3,600.00                                                                                    $3,600.00
ONYENAUCHEYA, TEDDY E
13603 MOORING POINTE DR
PEARLAND, TX 77584                                    P‐0054349   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMBS, MELVIN L
101 LIBBEY ST
HUGHES, AR 72348                                      P‐0054350 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON, MATTHEW
3760 1/2 VALLEY VIEW AVE.
NORCO, CA 92860                                       P‐0054351 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, JOHN
344
SUNLIGHT DRIVE
CRESCO, PA 18326                                      P‐0054352 1/10/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEARAS, META L
8296 PORTOFINO DR, UNIT 305
DAVENPORT, FL 33896                                   P‐0054353 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYUNG, JOSEPH C
11239 LINARES ST.
SAN DIEGO, CA 92129                                   P‐0054354 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD, TERRANCE J
1825 HILLTOP ROAD
JENKINTOWN, PA 19046                                  P‐0054355 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHENG KWAN, ANNIE
NO ADDRESS PROVIDED
                                                      P‐0054356 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, EMERSON A
4314 23RD PLACE
TEMPLE HILLS, MD 20748                                P‐0054357 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIKE, DEBRA L
224 MISSION TRAIL
MOORESVILLE, IN 46158                                 P‐0054358 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRIVELLO, SANDRA
1060 CATALINA AVENUE
SEAL BEACH, CA 90740                                  P‐0054359 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEMONS, ALLISON K
1669 DOVER LANE
FLEMING ISLAND, FL 32003                              P‐0054360 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSEY, ZANE
680 NORTHUMBERLAND RD.
TEANECK, NJ 07666                                     P‐0054361 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUDGER, LINDA P
31 TERRACE LANE
WEAVERVILLE, NC 28787                                 P‐0054362 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, KYMBERLY M
500 VERNON STREET, UNIT 404
OAKLAND, CA 94610                                     P‐0054363 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3435 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1601 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PICHES, GEORGE C
PO BOX 51747
ALBUQUERQUE, NM 87181                               P‐0054364 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, RALPH R
5383 PHILLORET DR.
CINCINNATI, OH 45239                                P‐0054365 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TELLIS, NAOMI R
345 POINTVIEW AVENUE
DAYTON, OH 45405                                    P‐0054366 1/10/2018      TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
KELLYMAN (HELTON, KAREN L
1943 MARTINA WAY
CULPEPER, VA 22701                                  P‐0054367 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, REGAN J
6 KRISTIN LYNN DRIVE
ARKADELPHIA, AR 71923                               P‐0054368 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LAURI A
58050 WASHINGTON STREET
PLAQUEMINE, LA 70764                                P‐0054369 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOETJE, LUKAS J
1245 SE EVANS LOOP
TROUTDALE, OR 97060                                 P‐0054370 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOETJE, SHELLY M
1245 SE EVANS LOOP
TROUTDALE, OR 97060                                 P‐0054371 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASTNER, DEBORAH
6199 W MEGAN ST
CHANDLER, AZ 85226                                  P‐0054372 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUTLER, ALISHA J
2980 BUTLER DRIVE
TRACY, CA 95376                                     P‐0054373 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORSEY, ELIJAH F
721 FRIEND STREET
PO BOX 452
COTTONWOOD FALLS, KS 66845                          P‐0054374 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEON, CATHERINE A
1809 DENALI LANE
KELLER, TX 76248                                    P‐0054375 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, DAVID
23624 W. BIG HORN WALK #47
VALENCIA, CA 91354                                  P‐0054376 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY‐BOYINGT, PAUL O
1111 12TH ST APT F
SANTA MONICA, CA 90403                              P‐0054377 1/10/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROBLEDO, JORGE
5847 SW 163 AVE
MIAMI, FL 33193                                     P‐0054378 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, EARNESTINE
800 CAMP STREET
EL DORADO, AR 71730                                 P‐0054379 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPPRIGHT, LEROY D
4925 2ND AVE
LOS ANGELES, CA 90043                               P‐0054380 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIRKSEY, BIANCA A
4925 2ND AVE
LOS ANGELES, CA 90043                               P‐0054381 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3436 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1602 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HAXTON, SHANNON M
2485 OLD PEACHTREE ROAD
LAWRENCEVILLE, GA 30043                              P‐0054382 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYSMIERSKI, DARIA E
706 1/2 BEGONIA AVE
CORONA DEL MAR, CA 92625                             P‐0054383 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCHESTER, RACHAEL M
5129 EVERGREEN WAY STE D #270
EVERETT, WA 98203                                    P‐0054384 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, BERNARDO A
P O BOX 13431
RICHMOND, VA 23225                                   P‐0054385 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, SHANNA
3740 SANTA ROSALIA DRIVE #201
LOS ANGELES, CA 90008                                P‐0054386 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEYENBERG, MARK E
N1846 MEDINA DRIVE
GREENVILLE, WI 54942                                 P‐0054387 1/10/2018      TK Holdings Inc., et al.                      $650.00                                                                                       $650.00
GOMEZ, AMY L
2242 ANGEL FALLS DRIVE
FRISCO 75034                                         P‐0054388 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUY, BARBARA J
5408 NORTH VINE STREET
NORTH LITTLE ROC, AR 72116                           P‐0054389 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALIK, ASMA
217 LAUREL GROVE LANE
SAN JOSE, CA 95126                                   P‐0054390 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                     P‐0054391 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                     P‐0054392 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                     P‐0054393 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTMANN, BARBARA J
947 CROSS CREEK DR N
BB‐2
ROSELLE, IL 60172                                    P‐0054394 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTIAN, ERIC J
4835 ALLISTAIR DRIVE
CUMMING, GA 30040                                    P‐0054395 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRADER, DEGRASSE A
PO BOX 397
NORTH CONWAY, NH 03860                               P‐0054396 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, MICHAEL E.
1811 SHEPHERD STREET NE
WASHINGTON, DC 20018                                 P‐0054397 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, MARCUS A
1053 PRINCE CHARLES CT
ATWATER, CA 95301                                    P‐0054398 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSIMOVIC, RADOVAN
3709 SOUTH 298TH STREET
AUBURN, WA 98001                                     P‐0054399 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3437 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1603 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RUSIMOVIC, RADOVAN
3709 SOUTH 298TH STREET
AUBURN, WA 98001                                      P‐0054400 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOMPER, JEFFREY
17 MAGNUM COURT
BERKELEY HEIGHTS, NJ 07922                            P‐0054401 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOMPER, JEFFREY
17 MAGNUM COURT
BERKELEY HEIGHTS, NJ 07922                            P‐0054402 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOMPER, JEFFREY
17 MAGNUM COURT
BERKELEY HEIGHTS, NJ 07922                            P‐0054403 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHERSON, JESSICA M
PO BOX 415
FRANKFORT, KY 40602                                   P‐0054404 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, KIMBERLY M
500 GUNNTOWN RD APTB7
BELLEFONTAINE, OH 43311                               P‐0054405 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELDS, RAYMOND T
PO BOX 311
FRANKFORT, KY 40602                                   P‐0054406 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAME, HERON
919 NORTH FRONT STREET
READING, PA 19601                                     P‐0054407 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASH, JAMES
313 SHARON ST
MINERAL WELLS, WV 26150                               P‐0054408 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOARD, JAN A
1320 E PIUTE AVE
PHOENIX, AZ 85024                                     P‐0054409 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, HEATHER N
123 GREEN MEADOWS DRIVE
KINGS MOUNTAIN, NC 28086                              P‐0054410 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONNER, PORTIA D
NO ADDRESS PROVIDED
                                                      P‐0054411 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LA PUMA, PETER M
5807 FIELD BREEZE ST
LAS VEGAS, NV 89148                                   P‐0054412 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, ROSALYN
1806 W. 5TH STREET
WILMINGTON, DE 19805                                  P‐0054413 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWLEY, LAWRENCE J
2724 TEMPLE DRIVE
DAVIS, CA 95618                                       P‐0054414 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMILTON, DENISE D
10145 25 1/2 MILE RD
ALBION, MI 49224                                      P‐0054415 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASILLAS, PRISCELLA
2005 S. RESERVOIR ST
POMONA, CA 91766                                      P‐0054416 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, WILLIAM M
1111 S HAMILTON ST
LOCKPORT IL, IL 60441                                 P‐0054417 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3438 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1604 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILLIAMS, TINA
901 CUSTER AVE SE
ATLANTA, GA 30316                                   P‐0054418 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LINDA M
212 LISCOM HILL RD
MCKINLEYVILLE, CA 95519                             P‐0054419 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, PAULA M
1777 GRAVENSTEIN HWY SOUTH
SEBASTOPOO, CA 95472                                P‐0054420 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, KELLI R
6793 CHESTWOOD LANE
AUSTELL, GA 30168                                   P‐0054421 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, LISA
2860 WHITE SALMON CT
WEST LINN, OR 97068                                 P‐0054422 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, MICHAEL J
114 NORTH AVE.
NEWARK, NY 14513                                    P‐0054423 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDY, MARK A
1300 S. COTTA STREET
VISALIA, CA 93292                                   P‐0054424 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                    P‐0054425 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                    P‐0054426 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, BRYAN
521 CANYON ROAD
EDMOND, OK 73034                                    P‐0054427 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMANI, ME
307 CAMELBACK ROAD APT# 7
PLEASANT HILL, CA 94523                             P‐0054428 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUPTA, BHARVI
2835 DRIFTWOOD BEND DRIVE
FRESNO, TX 77545‐6111                               P‐0054429 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUAYO, JOSE D
202 WEST J ST.
OAKDALE, CA 95361                                   P‐0054430 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, KENDON R
1624 W DAVID AVE
CHILLICOTHE, IL 61523                               P‐0054431 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTENI, MICHAEL J
6316 FOX TRCE
SALISBURY, NC 28147‐9724                            P‐0054432 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, JULIE L
27282 W. MOCKINGBIRD DR
FLAT ROCK, MI 48134                                 P‐0054433 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAMMER, JESSICA L
284 ACKERSON LAKE DRIVE
JACKSON, MI 49201                                   P‐0054434 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIGLEY, KEVIN M
10550 W. ALEXANDER RD.
UNIT 2209
LAS VEGAS, NV 89129                                 P‐0054435 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3439 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1605 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YEN, CAROL C
4525 RHODELIA AVE
CLAREMONT, CA 91711                                  P‐0054436 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILES, DEBRA R
7611 LIGHTHOUSE DRIVE #230
STOCKTON, CA 95219                                   P‐0054437 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, TERRY
1046 FRANZ DR.
LAKE FOREST, IL 60045                                P‐0054438 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, BENITO
539 CRANE AVENUE
SAN ANTONIO, TX 78214                                P‐0054439 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CANABOU, GREG A
5526 HIGHWAY 9
FELTON, CA 95018                                     P‐0054440 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, JAMES E
795 85TH ST.
795 85TH ST.
AMERY, WI 54001                                      P‐0054441 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRACKE, AARON J
5006 W VLIET STREET
MILWAUKEE, WI 53208                                  P‐0054442 1/11/2018      TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
AL‐AMINE, AHMAD
660 WATER OAK DR
PLANO, TX 75025                                      P‐0054443 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, LAURA
2940 LANTERN DRIVE
SOUTH DAYTONA, FL 32119‐3240                         P‐0054444 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARLOW, ERIC D
4416 YORKSHIRE DRIVE
MONTGOMERY, AL 36108                                 P‐0054445 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DAVID W
138 CONCORD PL
COLUMBUS, OH 43206                                   P‐0054446 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASPAR, MICHAEL D
551 S ALESSANDRO AVE
SAN JACINTO, CA 92583                                P‐0054447 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEAL, CHLOE A
3736 WEST POTOMAC DRIVE
EAST POINT, GA 30344                                 P‐0054448 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DE MARTINI, LIESL
56 ALCREST AVE
BUDD LAKE, NJ 07828                                  P‐0054449 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, CAROL A
1095 KENDALL DRIVE APT E 201
SAN BERNARDINO, CA 92407                             P‐0054450 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, HENRY
618 OREGON ST
WATSONVILLE, CA 95076                                P‐0054451 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STULTZ, JOSHUA A
13418 PLUMBAGO CT
FT WAYNE, IN 46814                                   P‐0054452 1/12/2018      TK Holdings Inc., et al.                     $1,953.00                                                                                    $1,953.00
SIDHU, SAMARPREET K
669 FISHER CIRCLE
FOLSOM, CA 95630                                     P‐0054453 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3440 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1606 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GREEN, ERIC L
1017 N.E. MILES RD
BLYTHEWOOD, SC 29016                                P‐0054454 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLIN, FAUVETTE
4070 VICTORIA WAY # 47
LEXINGTON, KY 40515                                 P‐0054455 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLIN, FAUVETTE
4070 VICTORIA WAY #47
LEXINGTON, KY 40515                                 P‐0054456 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENWOOD, SUSAN L
5709 HARBOUR CLUB RD
FT MYERS, FL 33919                                  P‐0054457 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZA, HARVEY H
2618 MISSOURI AVENUE
SOUTH GATE, CA 90280                                P‐0054458 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUILERA, ITZEL
25 POPLAR ST
ELMSFORD, NY 10523                                  P‐0054459 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBE, MUNTU
654 STONEHEDGE DRIVE
STONE MOUNTAIN, GA 30087                            P‐0054460 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURDOCH, BRIAN C
2655 IVY BROOK LANE
BUFORD, GA 30519                                    P‐0054461 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZGAR, TREVOR L
217 BUSHKILL STREET
PO BOX 146
STOCKERTOWN, PA                                     P‐0054462 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, WILLIAM A
3140 W 33RD STREET
INDPLS, IN 46222                                    P‐0054463 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, SARAH C
2624 POPLAR VIEW BEND
ELGIN, IL 60120                                     P‐0054464 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEAL, JUSTIN H
8690 E. NEES AVE
CLOVIS, CA 93619                                    P‐0054465 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNNING, BRIAN A
19723 BUCK CANYON RD
BEND, OR 97702                                      P‐0054466 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRATELLI, MARIBEL
711 2ND STREET
DUNELLEN, NJ 08812                                  P‐0054467 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IBARRA, AMBER N
14529 MCGEE DR
WHITTIER, CA 90604                                  P‐0054468 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARICH, KELLERMAN
6396 PHILIPS WAY
ALTA LOMA, CA 91737                                 P‐0054469 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOES, ELIZABETH C
3 ADAMS COURT
NOVATO, CA 94947                                    P‐0054470 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REKOWSKI, MATHIAS J
7352 SOUTH DELAINE DRIVE
OAK CREEK, WI 53154                                 P‐0054471 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3441 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1607 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KAYE, ROCHELLE
7855 STANWAY PLACE WEST
BOCA RATON, FL 33433                                  P‐0054472 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES E
360 DUNCAN LOOP EAST
APT 26‐102
DUNEDIN, FL 34698                                     P‐0054473 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, PETER
323 ASPENRIDGE DRIVE
MILPITAS, CA 95035                                    P‐0054474 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAZARJIAN, ASHOD
146 S. EVERETT ST.
GLENDALE, CA 91205                                    P‐0054475 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABICK, NANCY
PO BOX 923
BELLINGHAM, WA 98227                                  P‐0054476 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABICK, MATHEW
PO BOX 923
BELLINGHAM, WA 98227                                  P‐0054477 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWMAN, JAMES M
51 JAYME DRIVE
YORK, PA 17402                                        P‐0054478 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDS, LATONYA M
4505 SHADY NOOK WAY
SPENCER, OK 73084                                     P‐0054479 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKS, ROCHELLE
28603 VIA ARBOLEDA
MURRIETA, CA 92563                                    P‐0054480 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALADEZ, ADRIAN F
25351 COTTAGE AVE
LOMA LINDA, CA 92354                                  P‐0054481 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, ANA
18305 SHERMAN WAY
11
RESEDA, CA 91335                                      P‐0054482 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTIA, GHASSAN H
3510 HERON RIDGE DRIVE
ROCHESTER HILLS, MI 48309                             P‐0054483 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTIA, GHASSAN H
3510 HERON RIDGE DRIVE
ROCHESTER HILLS, MI 48309                             P‐0054484 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDENSTEIN, RAY
4497 CANEY FORK CIRCLE
BRASELTON, GA 30517                                   P‐0054485 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTIA, GHASSAN H
3510 HERON RIDGE DRIVE
ROCHESTER HILLS, MI 48309                             P‐0054486 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNJES, DAVID W
1590 OLD DEERFIELD ROAD
HIGHLAND PARK, IL 60035                               P‐0054487 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNJES, DAVID W
CRAFTWOOD LUMBER
1590 OLD DEERFIELD ROAD
HIGHLAND PARK, IL 60035                               P‐0054488 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3442 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1608 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
COOK, MITTIE
2265 FERN VALLEY DR. SW
ATLANTA, GA 30331                                    P‐0054489 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, BENJAMIN A
PO BOX 2551
ORANGE, CA 92859                                     P‐0054490 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, RYAN D
321 BRIDGEVIEWDR.
SAN FRANCISCO, CA 94124                              P‐0054491 1/12/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
GABRIELE, JOSEPH
114 PARK AVENUE
NUTLEY 07110                                         P‐0054492 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, HEATHER A
2124 PIONEER AVE
PITTSBURGH, PA 15226                                 P‐0054493 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARTHUR, GEORGE D
3658 MARY INGLES HWY
DOVER, KY 41034                                      P‐0054494 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DAWN M
10407 STATE ROAD 133
CASSVILLE, WI 53806                                  P‐0054495 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARRINGTON, KIYA N
213 WILMORE DRIVE
MIDDLETOWN, DE 19709                                 P‐0054496 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIPP, KEITH
12426 DIPLOMA DRIVE
REISTERSTOWN, MD 21136                               P‐0054497 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLACK, DANIEL L
2050 H ST
FRESNO, CA 93721                                     P‐0054498 1/12/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
STEINSCHRIBER, FRANK
19119 KINGSBURY ST.
PORTER RANCH, CA 91326                               P‐0054499 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRIGAN, CHRISTINE
8251 RANGER TRAIL
BOCA RATON, FL 33487                                 P‐0054500 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEAN, MARJORIE A
2500 DIANA DR
UNIT 105
HALLANDALE, FL 33009                                 P‐0054501 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LAWRENCE
309 HOLLY GREEN LANE
HOLLY SPRINGS, NC 27540                              P‐0054502 1/12/2018      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MOORE, RODERICK A
3810 E HARDING ST
LONG BEACH, CA 90805                                 P‐0054503 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, SHEREE N
24 HILLCREST DRIVE
RIVERDALE, GA 30296                                  P‐0054504 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SHANNON L
206 PARK ST
LITCHFIELD, MI 49252                                 P‐0054505 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LAWRENCE
309 HOLLY GREEN
HOLLY SPRINGS, NC 27540                              P‐0054506 1/12/2018      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00

                                                                                           Page 3443 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1609 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HURTADO, ADELISA
5956 PALM AVE
RIVERSIDE, CS 92506                                  P‐0054507 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINTON, LANAYA J
203 N WINEBIDDLE STREET
PITTSBURGH, PA 15224                                 P‐0054508 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVRCEK, DANIEL C
4208 SAWGRASS DR.
NORTH CHARLESTON, SC 29420                           P‐0054509 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHER, DAVID A
2540 GLEN GREEN ST
LOS ANGELES, CA 90068                                P‐0054510 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, OSCAR
815 E WELLS ST
SAN GABRIEL, CA 91776                                P‐0054511 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMANUS, JAMES W
6824 VALLEY RD.
KANSAS CITY, MO 64113‐1929                           P‐0054512 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, STEPHEN L
137 E. PLAYERS WAY
HAZLETON, PA 18202                                   P‐0054513 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JANET
912 RED CREEK RD.
MILLRY, AL 36558                                     P‐0054514 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, WAYNE D
115 NORTH 2ND AVENUE
CHULA VISTA, CA 91910                                P‐0054515 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, RANDA M
409 BALLENTINE CT
HUTTO, TX 78634                                      P‐0054516 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, VIRGINIA
1707 PRINCE AVENUE
OWENSBORO, KY 42303                                  P‐0054517 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTON, JANET M
714 W SHERIDAN ROAD
LAKEMOOR, IL 60051                                   P‐0054518 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODER, MELINDA A
3601 AVOCADO AVE.
MIAMI, FL 33133                                      P‐0054519 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ALEXIS U
3925 N MT.VIEW AVE
SAN BERNARDINO, CA 92405                             P‐0054520 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREVING, HENDRIK
16 JOY STREET
SAN FRANCISCO, CA 94110                              P‐0054521 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRADO, ERICK
1345 S MONTEREY AVE
ONTARIO, CA 91761                                    P‐0054522 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMSON, LAURIE H
1407 CARLYLE AVE
SANTA MONICA, CA 90403                               P‐0054523 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMBERT, ERIN
330 S PARSONS AVE #6
MERCED, CA 95341                                     P‐0054524 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3444 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1610 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CERDA, LUIS
23115 CHERRY AVENUE
LAKE FOREST, CA 92630                                 P‐0054525 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASQUEZ, ELLIE
620 E 10TH ST
PUEBLO, CO 81001                                      P‐0054526 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALADA, PURISIMA P
5577 ROSWELL STREET
SAN DIEGO, CA 92114                                   P‐0054527 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAIR, ALLAN J
9588 SCEPTER AVE
BROOKSVILLE, FL 34613                                 P‐0054528 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDRICK, RONALD E
4228 PLEASANT ACRES DRIVE
BATAVIA, OH 45103                                     P‐0054529 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABASOLO, ISAAC R
2525 RAE PL
NATIONAL CITY                                         P‐0054530 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, KAY E
1722 N SHAWNEE AVE
OKLAHOMA CITY, OK 73107                               P‐0054531 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, DANIEL C
204‐12 12THE AVENUE
BREEZY POINT, NY 11697                                P‐0054532 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HABBAL, NAWAL
24021 LAPWING LN.
LAGUNA NIGUEL, CA 92677                               P‐0054533 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARO, CARLOS
2038 CARAWAY STREET
ESCONDIDO, CA 92026                                   P‐0054534 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISBETH, ASHBEL J
4271 NW 5TH STREET
APT 262
PLANTATION, FL 33317                                  P‐0054535 1/12/2018      TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
ELDERT, ROBERT C
NO ADDRESS PROVIDED
                                                      P‐0054536 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELDERT, ROBERT C
NO ADDRESS PROVIDED
                                                      P‐0054537 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, GEOVANA P
8609 FATHOM CIR
UNIT B
AUSTIN, TX 78750                                      P‐0054538 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSSMAN, MARGARET
2778 BUTTERMILK LANE
ARCATA, CA 95521                                      P‐0054539 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELDERT, ROBERT C
NO ADDRESS PROVIDED
                                                      P‐0054540 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARMELITA
S, CARMELITA S
1039 S. LYONS AVE
1039 S. LYONS AVE
INDIANAPOLIS, IN 46241                                P‐0054541 1/12/2018      TK Holdings Inc., et al.                    $12,500.00                                                                                   $12,500.00

                                                                                            Page 3445 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1611 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NGUYEN, DEREK
33672 BARDOLPH CIRCLE
FREMONT, CA 94555                                    P‐0054542 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORD, JOHN H
7 KELSO LN
CINNAMINSON, NJ 08077‐4355                           P‐0054543 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANA, CRYSTAL
2732 DUFFY ST
SAN BERNARDINO, CA 92407                             P‐0054544 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CASSANDRA
1463 WEST MAIN ST
PLYMOUTH, PA 18651                                   P‐0054545 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNANGI, SREENIVAS
386 SUMMERWOOD DR
FREMONT, CA 94536                                    P‐0054546 1/12/2018      TK Holdings Inc., et al.                      $450.00                                                                                       $450.00
TURNER, SCOTT
1463 WEST MAIN ST
PLYMOUTH, PA 18651                                   P‐0054547 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMAN, APRIL
4215 MOFFETT RD
MOBILE, AL 36618                                     P‐0054548 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACETTE, THOMAS R
726 79TH STREET
LINO LAKES, MN 55014                                 P‐0054549 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYNES, TRAVIS O
1807 HICKS CIRCLE
ROXBORO, NC 27573                                    P‐0054550 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACETTE, THOMAS R
726 79TH STREET
LINO LAKES, MN 55014                                 P‐0054551 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANAK, SAKSHAM
513 TERRADO DR
MONROVIA, CA 91016                                   P‐0054552 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANITO, ROBERT C
1492 SANTA SUSANA DRIVE
HEMET, CA 92543                                      P‐0054553 1/13/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HOCHREITER, ROGER
1533 GREEN OAK RD
VISTA, CA 92081                                      P‐0054554 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LISA A
1901 GREENFIELD LN SW
ROCHESTER, MN 55902                                  P‐0054555 1/13/2018      TK Holdings Inc., et al.                    $19,000.00                                                                                   $19,000.00
CARRINGER, WENDY W
169 BUNCH MOUNTAIN RD
ADAIRSVILLE                                          P‐0054556 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, JOSE O
2018 GAYLORD DR
DALLAS, TX 75217                                     P‐0054557 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS NORRIS, SUSAN J
77 STAGE ROAD
HAMPSTEAD, NH 03841                                  P‐0054558 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINKA, GARY L
228 MANDELLA COURT
NEENAH, WI 54956                                     P‐0054559 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3446 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1612 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KLINKA, GARY L
228 MANDELLA COURT
NEENAH, WI 54956                                      P‐0054560 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINKA, GARY L
228 MANDELLA COURT
NEENAH, WI 54956                                      P‐0054561 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINKA, GARY L
228 MANDELLA COURT
NEENAH, WI 54956                                      P‐0054562 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTOPHER, CARMEN I
11269 SW WYNDHAM WAY
PORT SAINT LUCIE, FL 34987‐2783                       P‐0054563 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, JACKIE E
291 MANNOR ROAD
FRANKLIN, PA 16323                                    P‐0054564 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIMES, SUSAN
14 W. KNOLL CT.
FAIRFIELD, OH 45014                                   P‐0054565 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ROBERT L
1906 GREEN CREEK RD
CEDAR FALLS, IA 50613                                 P‐0054566 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ROBERT L
1906 GREEN CREEK RD
CEDAR FALLS, IA 50613                                 P‐0054567 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, ROSE M
21 GOLTHWAITE RD
APT 6
WORCESTER, MA 01605                                   P‐0054568 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARMOL, DAVID L
3680 INDIAN RD
OTTAWA HILLS, OH 43606‐2427                           P‐0054569 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINKA, TRISHA M
228 MANDELLA COURT
NEENAH, WI 54956                                      P‐0054570 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINKA, GARY L
228 MANDELLA COURT
NEENAH, WI 54956                                      P‐0054571 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, KHLISHIA L
1334 WINTERGREEN CT
DESOTO, TX 75115                                      P‐0054572 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINKA, GARY L
228 MANDELLA COURT
NEENAH, WI 54956                                      P‐0054573 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLINKA, GARY L
228 MANDELLA COURT
NEENAH, WI 54956                                      P‐0054574 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROUT, MICHAEL M
1936 TRIANGLE LAKE ROAD
HOWELL, MI 48843                                      P‐0054575 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAXTON, NADEGE
625 W LAFAYETTE ST
NORRISTOWN, PA 19401                                  P‐0054576 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAUSER, TAMRA
N63W37976 BURTONWOOD DRIVE
OCONOMOWOC, WI 53066                                  P‐0054577 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3447 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1613 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CHUNG, THOMAS
357 BUCKINGHAM CIR
HARLEYSVILLE                                          P‐0054578 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEY, MICHAEL J
600 E OAK DR
ROUND ROCK, TX 78664                                  P‐0054579 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATTLES, JASON
8241 MIDDLEWICK LANE
NOLENSVILLE, TN 37135                                 P‐0054580 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYES, BARBARA E
849 SAND TRAP CIRCLE
WINTER HAVEN, FL 33881                                P‐0054581 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMARTINO, JOHN A
16 BEECHWOOD TERRACE
MATAWAN, NJ 07747                                     P‐0054582 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSON, MARK S
380 COUNTY ROAD CPA
ISHPEMING, MI 49849                                   P‐0054583 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYARS MCGILL, TRACY
43446 BISCAYNE DRIVE
HAMMOND, LA 70454                                     P‐0054584 1/13/2018      TK Holdings Inc., et al.                     $9,699.00                                                                                    $9,699.00
KEATING, JOANNE P
52 FERNCROFT ROAD
WABAN, MA 02468                                       P‐0054585 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTELLE, STEPHEN G
24511 LOS ALISOS BLVD APT 223
LAGUNA HILLS, CA 92653                                P‐0054586 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, STEVEN H
74106 ZIRCON CIR. W.
PALM DESERT, CA 92260                                 P‐0054587 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOYCE, KIRSTEN
86 WEST PINE STREET
ALTADENA, CA 91001                                    P‐0054588 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGMI, NIRAJ
5550 CENTRAL AVENUE #18
EL CERRITO, CA 94530                                  P‐0054589 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAI, JIA
22312 CITY CENTER DR.
APT. 2204
HAYWARD, CA 94541                                     P‐0054590 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O’DONNELL, BRANDON F
103 ASH SWAMP RD
SCARBOROUGH, ME 04074                                 P‐0054591 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, IN WOO
221 N. KETCH DRIVE
SUNRISE, FL 33326                                     P‐0054592 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYALA, FRANCES
7801 SUGAR BROOK CT
ORLANDO, FL 32819                                     P‐0054593 1/13/2018      TK Holdings Inc., et al.                   $200,000.00                                                                                  $200,000.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                          P‐0054594 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, JOYCELYN
4318 ANNETTE STREET
NEW ORLEANS, LA 70122                                 P‐0054595 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3448 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1614 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                         P‐0054596 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, KIMBERLY D
505 WESTSIDE DRIVE
LEXINGTON, NC 27292                                  P‐0054597 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENFORD, BETH A
4252 SHEPHERD HILL
NORTH ZULCH, TX 77872                                P‐0054598 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, SHONDA
50 WOOLFOLK RD
YAZOO CITY, MS 39194                                 P‐0054599 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTH, MAREESA E
953 S FORESTLANE DR
TRAVERSE CITY, MI 49686                              P‐0054600 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARYS, ANDREW J
6 SWARTHMORE BUILDING
HERSHEY, PA 17033                                    P‐0054601 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABDALLAH, ABIYSHAJ
2703 BUTLER ST
HARRISBURG, PA 17103                                 P‐0054602 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIND, CLAUDIA S
206 MILLBURN AVE
APT 4D
MILLBURN, NJ 07041                                   P‐0054603 1/13/2018      TK Holdings Inc., et al.                     $1,970.00                                                                                    $1,970.00
LARIN LEON, JOSE ORLANDO O
1045 MISSION DR.
COSTA MESA, CA 92626                                 P‐0054604 1/13/2018      TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                         P‐0054605 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                         P‐0054606 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                         P‐0054607 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                         P‐0054608 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COFFMAN, CHASTITY
3220 SPANISH RAVINE RD
PLACERVILLE, CA 95667                                P‐0054609 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                         P‐0054610 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENEDETTI, BRUCE M
265 DELAWARE AVENUE
ROEBLING
, NJ 08554                                           P‐0054611 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KARINE
22702 PACIFIC PARK DR.
APT. A37
ALISO VIEJO, CA 92656                                P‐0054612 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3449 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1615 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SELZER, JANET L
1025 LINCOLN AVE.
PACIFIC GROVE, CA 93950                               P‐0054613 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLE‐GOLDBERG, VIVIAN
1101 SW 71 AVE
PLANTATION, FL 33317                                  P‐0054614 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JI, YUXUAN
300 N. EL MOLINO AVE, #127
PASADENA, CA 91101                                    P‐0054615 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERN, JEFFREY
4090 LAKE HARBOR LANE
WESTLAKE VILLAGE, CA 91361                            P‐0054616 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLE‐GOLDBERG, VIVIAN
1101 SW 71 AVE
PLANTATION, FL 33317                                  P‐0054617 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZINKE, DUDLEY T
7805 DAY DR
GOLETA, CA 93117                                      P‐0054618 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, RUSSELL E
706 MAPLE STREET
MIDLAND, MI 48640                                     P‐0054619 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZINKE, DUDLEY T
7805 DAY DR
GOLETA, CA 93117                                      P‐0054620 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLEGO, DORLYNN E
1946 MONTE VISTA DRIVE
VISTA, CA 92027                                       P‐0054621 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENN‐HODO, LATONYA
216 TERI LANE
PRATTVILLE, AL 36066                                  P‐0054622 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, LATOYA C
34376 WALLIS ST
CLINTON TWP, MI 48035                                 P‐0054623 1/13/2018      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
ONEAL, KEIDRA
NO ADDRESS PROVIDED
                                                      P‐0054624 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, DARIUS L
311 SPURLIN DR
SAYRE, OK 73662                                       P‐0054625 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE, SERENA
21613 BRIARCLIFF ST
ST CLAIR SHORES, MI 48082                             P‐0054626 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HW ADVERTISING LLC
1261 REDWOOD LANE
LAFAYETTE, CA 94549                                   P‐0054627 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITTLESTAEDT, RONALD R
34310 NORTH LAKESIDE DRIVE
GRAYSLAKE, IL 60030                                   P‐0054628 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAKE, RAY J
178 WORTHINGTON CIRCLE
FT VALLEY, GA 31030                                   P‐0054629 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACHIGAR, NISHIT
320 WISCONSIN AVENUE,
APARTMENT 508
OAK PARK, IL 60302                                    P‐0054630 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3450 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1616 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STREICHER, TERRENCE R
260 S HARBOR WATCH DRIVE
STATESVILLE, NC 28677                                 P‐0054631 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ITANI, RAJA M
27 SILVER SADDLE LANE
ROLLING HILLS ES, CA 90274                            P‐0054632 1/13/2018      TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
STREICHER, TERRENCE R
260 S HARBOR WATCH DRIVE
STATESVILLE, NC 28677                                 P‐0054633 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, PAMELA N
6987 ROTHCHILD DRIVE
CHARLOTTE, NC 28270                                   P‐0054634 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS SANCHEZ, VICKI A
4747 WEST RIVER DR LOT # 25
COMSTOCK PARK, MI 49321                               P‐0054635 1/13/2018      TK Holdings Inc., et al.                    $10,233.00                                                                                   $10,233.00
BASKIN, DAMION M
6363 S. RICHMOND
CHICAGO IL                                            P‐0054636 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREICHER, TERRENCE R
260 S HARBOR WATCH DR
STATESVILLE, NC 28677                                 P‐0054637 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUR, AMANDEEP
620 SUNNYHILL DRIVE
TURLOCK, CA 95382                                     P‐0054638 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GELFGAT, DAVID
3 SHIRLEY COURT
PRINCETON, NJ 08542                                   P‐0054639 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENRIQUEZ, SALVADOR
18 STARVIEW WAY
SAN FRANCISCO, CA 94131                               P‐0054640 1/13/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
FULKERSON, BRYAN K
7 GOFF LANE
CROMWELL, KY 42333                                    P‐0054641 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA OCHOA, JOSEDEJESUS
210 W. 120TH ST
LOS ANGELES, CA 90061                                 P‐0054642 1/13/2018      TK Holdings Inc., et al.                     $5,100.00                                                                                    $5,100.00
CALVERT, JONATHAN D
2913 SCENIC DR
GRAPEVINE, TX 76051                                   P‐0054643 1/13/2018      TK Holdings Inc., et al.                    $13,374.42                                                                                   $13,374.42
VITA, DIANA
11003 ROMA ST
FAIRFAX, VA 22030                                     P‐0054644 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIECZOREK, NICHOLAS
39 KITTANSETT LOOP
HENDERSON, NV 89052                                   P‐0054645 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMKIN, YAKOV
227 ESTATE CT
NORTHBROOK
NORTHBROOK, IL 60062                                  P‐0054646 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALVERT, JONATHAN D
2913 SCENIC DR
GRAPEVINE, TX 76051                                   P‐0054647 1/13/2018      TK Holdings Inc., et al.                     $8,477.00                                                                                    $8,477.00
KOENSE, PETER
PO BOX 490
SPANISH FORK, UT 84660                                P‐0054648 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3451 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1617 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BISHOP, DONALD E
2958 MARS HILL STREET
INDIANAPOLIS, IN 46241                               P‐0054649 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREDERICK, CLAYTON D
121 WINHAM ST.
SALINAS, CA 93901                                    P‐0054650 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, JOYCELYN
4318 ANNETTE STREET
NEW ORLEANS, LA 70122                                P‐0054651 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, TIFFANY A
17643 JUNIPER ST
HESPERIA, CA 92345                                   P‐0054652 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTMAN III, DAVID W
131 STONEY HILL DR
FOLSOM, CA 95630                                     P‐0054653 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYROVOI, VITALII
18151 BEACH BLVD. #410
HUNTINGTON BEACH 92648                               P‐0054654 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLING, JESSICA N
4161 ACACIA AVE
PICO RIVERA, CA 90660                                P‐0054655 1/13/2018      TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
GRANDSON, PHILLIP M
4404 HAHN AVE.
BAKERSFIELD, CA 93309                                P‐0054656 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEATING, COURTNEY
3801 MARQUETTE PLACE
3U
SAN DIEGO, CA 92106                                  P‐0054657 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADDINGTON, DAVID G
228 KARA CT.
NORMAN, OK 73071                                     P‐0054658 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, CARRIE A
5673 MORNING FLOWER DRIVE
MEMPHIS, TN 38135                                    P‐0054659 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONASSON, ANDERS
275 BORREGO CT
OCEANSIDE, CA 92057                                  P‐0054660 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, JOSE L
4161 ACACIA AVE
PICO RIVERA, CA 90660                                P‐0054661 1/13/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DARKO, ADJEIBEA
NO ADDRESS PROVIDED
                                                     P‐0054662 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILK, ANGELA
924 HIGHLAND AVE
FT. WRIGHT, KY 41011                                 P‐0054663 1/13/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WILLIAMS, LADEAN
721 RIDGEWAY AVE
HAMPTON, VA 23661                                    P‐0054664 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLING, ROSE M
4161 ACACIA AVE
PICO RIVERA, CA 90660                                P‐0054665 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, ROBIN
6636 SPARROWOOD BLVD
INDIANAPOLIS, IN 46236                               P‐0054666 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3452 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1618 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DARKO, ADJEIBEA
NO ADDRESS PROVIDED
                                                     P‐0054667 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, KEITH E
6721 KNOLLWOOD CIRCLE
DOUGLASVILLE, GA 30135                               P‐0054668 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, YOMEKA A
606 FAIRWAY POINTE DRIVE
RIVERDALE, GA 30274                                  P‐0054669 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CAROL A
1339 WATER STREET
BLUE ISLAND, IL 60406                                P‐0054670 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN‐STAVRAKAS, KENT H
6235 W LONG DR.
LITTLETON, CO 80123                                  P‐0054671 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TYLER D
7182 BLACK OAK CT
APT 203
WATERFORD, MI 48327                                  P‐0054672 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, JERRY A
3755 AVOCADO BLVD. #238
LA MEAS, CA 91941                                    P‐0054673 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, YASMIN
14010 VANOWEN ST APT #203
VAN NUYS, CA 91405                                   P‐0054674 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, RHONDA
2601 E. VICTORIA 241
COMPTON, CA 90220                                    P‐0054675 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINNEY, LEANDREA L
55 MONTICELLO AVE
SPRINGFIELD, MA 01109                                P‐0054676 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JACALEB
2302 14TH STREET
PASCAGOULA, MS 39567                                 P‐0054677 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFERSON, DEMIRACLE
2302 14TH STREET
PASCAGOULA, MS 39567                                 P‐0054678 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, VIRAL V
120 CRISTIANITOS ROAD#13301
SAN CLEMENTE, CA 92673                               P‐0054679 1/14/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SARAY, CEHAKANAK
4214 E N ST
TACOMA, WA 98404                                     P‐0054680 1/14/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SARAY, CEHAKANAK
4214 E N ST
TACOMA, WA 98404                                     P‐0054681 1/14/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GILBERT, RICHARD
140 CHURCH AVE
ENGLEWOOD, FL 34223                                  P‐0054682 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOGE, LESLIE E
12130 CHANCERY STATION CIRCLE
RESTON, VA 20190                                     P‐0054683 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, STEVE C
12732 COREY RD
CARLYLE, IL 62231                                    P‐0054684 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3453 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1619 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MCWHORTER, COLETTA R
702 CHURCH STREET APT 9
EATONTON
, GA 31024                                            P‐0054685 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRISH‐RAHAMATULLA, SIDIKA C
6911 B 188TH ST
APT 2C
FRESH MEADOWS, NY 11365                               P‐0054686 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABAYO, ADELEKE O
811 OAKLAND FALLS COURT
LAWRENVILLE, GA 30044                                 P‐0054687 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABAYO, ADELEKE O
811 OAKLAND FALLS COUT
LAWRENVILLE, GA 30044                                 P‐0054688 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDEN, JOHN M
763 HELENDALE RD
ROCHESTER, NY 14609                                   P‐0054689 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DAVID C
803 CLARA ROAD
WAYNESBORO, ME 39367                                  P‐0054690 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHISON, ANNA B
103 CATSKILL LN
BONAIRE, GA 31005                                     P‐0054691 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOULD, JAMES M
12403 EAGLESWOOD DR. C
HUDSON, FL 34667                                      P‐0054692 1/14/2018      TK Holdings Inc., et al.                    $11,000.00                                                                                   $11,000.00
SYMON, JUDD M
7 BONNY LN
N. ANDOVER, MA 01845                                  P‐0054693 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAND PAYNE, BRANDY M
2112 EAST VISTA WAY #10
VISTA, CA 92084                                       P‐0054694 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LORRAINE V
2108 S. SOLANO APT 15
LAS CRUCES, NW 88001                                  P‐0054695 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENCE, WILLIAM J
2544 S COON CREEK DR NW
ANDOVER, MN 55304                                     P‐0054696 1/14/2018      TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
GETER, SHARON A
2008 LASALLE STREET
CHARLOTTE
CHARLOTTE, NC 28216                                   P‐0054697 1/14/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BALBONI, ANITA
3258 UNIONVILLE PIKE
HATFIELD, PA 19440                                    P‐0054698 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEN, FANG
2275 HOSP WAY APT G
CARLSBAD, CA 92008                                    P‐0054699 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKE, STEVEN
302 BRIDGE STREET
COLLEGEVILLE, PA 19426                                P‐0054700 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODIE, BRIANNA
915 N MACON PARK DR
MACON, GA 31210                                       P‐0054701 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3454 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1620 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRIEF, MICHAEL G
104692 BROWNELL RD.
BEULAH, MI 49617                                    P‐0054702 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HURDLE, ALICIA M
4306 TURIN COURT
CHESAPEAKE, VA 23321                                P‐0054703 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANCH, AMANDA K
4529 WILDWOOD ROAD
MARYVILLE, TN 37804                                 P‐0054704 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIVE, MARC A
225 WILLIAMSBURG DRIVE
LONGMEADOW, MA 01106                                P‐0054705 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ANNA M
720 13TH STREET APT. #5
SACRAMENTO, CA 95418                                P‐0054706 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKE, STEVEN S
302 BRIDGE STREET
COLLEGEVILLE, PA 19426                              P‐0054707 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, JOHNNY H
40 TIFFANY LANE
CARROLLTON, GA 30117                                P‐0054708 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, CURTIS
763 TATE COLEY RD
LENOIR CITY, TN                                     P‐0054709 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, RYAN C
503 WOODED MOUNTAIN TRAIL
CANTON, GA 30114                                    P‐0054710 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOND, JAMI J
452 W. PLAYER DRIVE
PUEBLO WEST, CO 81007                               P‐0054711 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUTUNJIAN, CHRISTOPHER S
7639 MARY ELLEN AVE
NORTH HOLLYWOOD, CA 91605                           P‐0054712 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUCKETT, NANCY L
24 ANNIE LOU DR.
HAMILTON, OH 45013                                  P‐0054713 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, MARY J
44044 ANDALE AVE
LANCASTER, CA 93535                                 P‐0054714 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFERSON, LESLIE T
1713 W ADAMS RD
MACOMB, IL 61455                                    P‐0054715 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURTCH, IAN L
12812 HIGH CREST STREET
BLACK JACK, MO 63033                                P‐0054716 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLD, LINDY L
2355 E SEMINOLE ST
SPRINGFIELD, MO 65804                               P‐0054717 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABIC, ELVIS
1103 E. MITCHELL
WATERLOO, IA 50702                                  P‐0054718 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNELL, ANGELA R
411 BRYANT AVE
WATERLOO, IA 50703                                  P‐0054719 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3455 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1621 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KUSTER, CAROL
3908 VIA MILANO
CAMPBELL, CA 95008                                   P‐0054720 1/14/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
FORD
MORENO, GERALD A
9100 KELLYANN ST
BAKERSFIELD, CA 93313                                P‐0054721 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, ERIC J
2700 LAKE PARK RIDGE EAST
ACWORTH, GA 30101                                    P‐0054722 1/14/2018      TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
JONES, TEQUESTA M
10120 SW 171ST STREET
MIAMI, FL 33157                                      P‐0054723 1/14/2018      TK Holdings Inc., et al.                     $9,998.00                                                                                    $9,998.00
CHANG, LESLEY G
893 ALEGRE PL
SAN JOSE, CA 95126                                   P‐0054724 1/14/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
NORFLEET, JENNIFER
3827 LEGNER ST
PLANO, IL 60545                                      P‐0054725 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORFLEET, JENNIFER
3827 LEGNER ST
PLANO, IL 60545                                      P‐0054726 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLOSKY, EMIL G
7982 ALDER AVE
FONTANA, CA 92336                                    P‐0054727 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARDEN, DAVID
2521 WOODMEADOW DR SE
GRAND RAPIDS, MI 49546                               P‐0054728 1/14/2018      TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
ATKINSON, SHEILA
PO BOX 2454
MISSION VIEJO, CA 92690                              P‐0054729 1/14/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DAVID, KARMEL
7036 FORCES ST
PHILADELPHIA, PA 19111                               P‐0054730 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERDMAN, BERNARDO M
12886 SEABREEZE FARMS DR.
SAN DIEGO, CA 92130                                  P‐0054731 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE, SHEREE
310 GREENTREE CT
COLLEGE PARK, GA 30349                               P‐0054732 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRIDGETT S
9835 WHITE POPLAR DRIVE
OLIVE BRANCH, MS 38654                               P‐0054733 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, STEPHANIE N
4905 BAKER RIDGE PLACE
ACWORTH, GA 30101                                    P‐0054734 1/14/2018      TK Holdings Inc., et al.                    $13,000.00                                                                                   $13,000.00
MARTINEZ, MONICA C
975 ORTEGA CIR
GILROY, CA 95020                                     P‐0054735 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANGELA
1626 HANSEN RD
LIVERMORE, CA 94550                                  P‐0054736 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERA, DEANNA L
1800 CHALK ROCK COVE
AUSTIN, TX 78735                                     P‐0054737 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3456 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1622 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
EVERSON, YUKARI
5685 GATEWAY LN NE
BREMERTON, WA 98311                                 P‐0054738 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGES, CHERYL L
236 17TH AVE
PATERSON, NJ 07504                                  P‐0054739 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPIN, KENNETH M
7117 NE 156TH ST
KENMORE, WA 98028                                   P‐0054740 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, LESL M
12736 RUBENS AVE
LOS ANGELES, CA 90066                               P‐0054741 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENSEN, JOHN
9452 SW MAPLEWOOD DR. F63
TIGARD, OR 97223                                    P‐0054742 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNAGA, SARAH
1933 CHAPARRAL WAY
STOCKTON, CA 95209                                  P‐0054743 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, RICKY K
P.O. BOX 2618
HELENDALE, CA 92342                                 P‐0054744 1/14/2018      TK Holdings Inc., et al.                    $33,303.18                                                                                   $33,303.18
JANOTA, JASON J
659 BOWLES LANE
GARDNERVILLE, NV 89460                              P‐0054745 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, RICKY K
P.O. BOX 2618
HELENDALE, CA 92342                                 P‐0054746 1/14/2018      TK Holdings Inc., et al.                    $33,303.18                                                                                   $33,303.18
EMRICH, ROBERT J
1959 GOLDENRIDGE DR
DOWNINGTOWN, PA 19335                               P‐0054747 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOHLGEZOGEN, WILLIAM P
3641 GREEN AVENUE
LOS ALAMITOS, CA 90720                              P‐0054748 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDERWOOD, MELODI A
259 TIMBER RD
NEWBURY PARK, CA 91320                              P‐0054749 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKES, FRENCH D
17 WAINWRIGHT DR
ANNAPOLIS, MD 214012210                             P‐0054750 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKES, FRENCH D
17 WAINWRIGHT DR
ANNAPOLIS, MD 214012210                             P‐0054751 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAO, ANDERSON
633 GREEN AVE
2
SAN BRUNO, CA 94066                                 P‐0054752 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREGG, EMILY E
1401 34TH ST
ANACORTES, WA 98221                                 P‐0054753 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYP, KIMBERLY A
270 SHORESIDE NORTH DR
GRAND RAPIDS, MI 49548                              P‐0054754 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONCZNIK, ADAM P
12582 MELROSE CIRCLE
FISHERS, IN 46038                                   P‐0054755 1/15/2018      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00

                                                                                          Page 3457 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1623 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CRABTREE, ZACHARY
35 W. CHANNEL ST.
NEWARK, OH 43055                                      P‐0054756 1/15/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
FALTEICH, CAROL E
2462 LANGHORNE DRIVE
BETHLEHEM, PA 18017                                   P‐0054757 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON‐REGOT, LINDA L
1601 N SECOND ST
ST CHARLES, MO 63301                                  P‐0054758 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREANEY, KELLY A
993 S. LINDEN DRIVE
ALCOA, TN 37701                                       P‐0054759 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, SONYA D
P.O. BOX 2618
HELENDALE, CA 92342                                   P‐0054760 1/15/2018      TK Holdings Inc., et al.                    $33,303.18                                                                                   $33,303.18
JORDAN, TIFFANY L
178 MADISON 2615
HUNSTVILLE, AR 72740                                  P‐0054761 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRIFF, NATHANIEL
2005 LIVE OAK DRIVE
PLANT CITY, FL 33566                                  P‐0054762 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACIEL, MURILO S
374 BROADWAY
SOMERVILLE, MA 02145                                  P‐0054763 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA FINANCIAL SERVICES
PO BOX 5855
CAROL STREAM, IL 60197‐5855                           P‐0054764 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLER,SR., JEFFREY J
4317 DRUCK VALLEY RD.
HELLAM, PA 17406‐8738                                 P‐0054765 1/15/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MARTIN, COLLETTE S
8510 HAYDEN WAY
CONCORD, NC 28025                                     P‐0054766 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLIKKEMA, GRANT J
7181 KEYSTONE COURT
JENISON, MI 49428                                     P‐0054767 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENAGHAN, LEO
3483 DOVER HILL COURT
ST. CHARLES, IL 60175                                 P‐0054768 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOURNAGAN, KIMBERLY S
3005 WHITE OAK WAY
LODI, CA 95242                                        P‐0054769 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, MATT H
474 WEST 350 SOUTH
AMERICAN FORK, UT 84003                               P‐0054770 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, MATT H
474 WEST 350 SOUTH
AMERICAN FORK, UT 84003                               P‐0054771 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARKNESS, ALAINA J
5202 SOUTH KIMBARK AVENUE
CHICAGO, IL 60615                                     P‐0054772 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMINGAS, EDWARD A
2500 GRIEGOS PL NW
ALBUQUERQUE, NM 87107                                 P‐0054773 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3458 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1624 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MABRY, CHRISTOPHER L
6395 STONEBRIDGE ST
COLUMBUS, OH 43229                                  P‐0054774 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ASHLEY
3333 THREADNEEDLE RD
AUGUSTA, GA 30907                                   P‐0054775 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, BROOK R
2690 ORANGE AVE UNIT C
COSTA MESA, CA 92627                                P‐0054776 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENAGHAN, DAWN M
3483 DOVER HILL COURT
ST. CHARLES, IL 60175                               P‐0054777 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELMEER, CHARLES A
1745 SW 192ND AVENUE
BEAVERTON, OR 97003                                 P‐0054778 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANDEY, RAJEEV
3920 SAN MIGUEL DRIVE
FULLERTON, CA 92835                                 P‐0054779 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DADOVICH, SALLY A
76 RIDGE DRIVE
NORTH HAVERHILL, NH 03774                           P‐0054780 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, PHILLIP F
3351 E 120TH AVE UNIT 7‐202
THORNTON, CO 80233                                  P‐0054781 1/15/2018      TK Holdings Inc., et al.                    $11,000.00                                                                                   $11,000.00
STODDARD, JOHN D
76 RIDGE DRIVE
NORTH HAVERHILL, NH 03774                           P‐0054782 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTTO, ELAINE M
616 RAVENWOODS DRIVE
CHESAPEAKE, VA 23322                                P‐0054783 1/15/2018      TK Holdings Inc., et al.                      $223.30                                                                                       $223.30
CHARPANJERI, MANOJ K
507 BENSON LN
CHESTER SPRINGS, PA 19425                           P‐0054784 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAIATEA, ANA K
2200 SPANOS ST APT 4
ANTIOCH, CA 94509                                   P‐0054785 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, JANET N
6166 COURTSIDE DRIVE
PEACHTREE CORNER, GA 30092                          P‐0054786 1/15/2018      TK Holdings Inc., et al.                    $45,000.00                                                                                   $45,000.00
JOSHI, ASHISH S
160 LOOKOUT HILL RD
MILFORD, CT 06461                                   P‐0054787 1/15/2018      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
DESTEFANO, DIANE D
11 BAMBOO LANE
JUPITER, FL 33458                                   P‐0054788 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, MAREN M
28007 N LIMESTONE LANE
QUEEN CREEK, AZ 85143                               P‐0054789 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCKMAN, CHERYL A
1815 WILLIAM HOWARD TAFT ROAD
#207
CINCINNATI, OH 45206                                P‐0054790 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIBALET, DOMINIQUE N
1319 1/2 SOUTH SYCAMORE AVE.
LOS ANGELES, CA 90019                               P‐0054791 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3459 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1625 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NA
WILLIAMS, WAYNE D
24‐30 94 STREET
EAST ELMHURST, NY 11369                              P‐0054792 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONESI, PAULETTE A
2085 BAKERSTOWN ROAD
TARENTUM, PA 15084                                   P‐0054793 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIDOTI, MARK D
2300 BERTEAU DRIVE
WAKE FOREST, NC 27587                                P‐0054794 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, E MABRY
2852 CANTERBURY ROAD
BIRMINGHAM, AL 35223                                 P‐0054795 1/15/2018      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
DYKES, BRENDA J
20453 STANTON AVE
CASTRO VALLEY, CA 94546                              P‐0054796 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIRE‐LAWS, HOPE A
85 FELWOOD LANE
PALM COAST, FL 32137                                 P‐0054797 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, TERESA M
NO ADDRESS PROVIDED
                                                     P‐0054798 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, BRIAN K
5433 JESSICA DRIVE
OAK FOREST, IL 60452                                 P‐0054799 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BADERA, ANDREW M
3804 WISCONSIN AVE.
BERWYN, IL 60402                                     P‐0054800 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTH, JAMES N
30 DRAKES BAY DRIVE
CORONA DEL MAR, CA 92625                             P‐0054801 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, JOSEPH C
107 FRANCES AV
MARIETTA, GA 30060                                   P‐0054802 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVAREZ, VIRGINIA G
1561 COATS DRIVE
YUBA CITY, CA 95993                                  P‐0054803 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, DAJUAN L
PO BOX 164
BOSWELL, OK 74727                                    P‐0054804 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTH, KATRINA A
1589 FOARD DRIVE
FRISCO, TX 75034                                     P‐0054805 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORN, PAMELA J
20010 MOUNT ZION STREET
CASSOPOLIS, MI 49031                                 P‐0054806 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GODWIN, BEVERLY A
12575 CAMDEN RD.
JACKSONVILLE, FL 32218                               P‐0054807 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELDIN, JUNE E
12575 CAMDEN RD.
JACKSONVILLE, FL 32218                               P‐0054808 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3460 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1626 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
CALDWELL, JASON A
39731 PRINCETON WAY
UNIT C
MURRIETA, CA 92563                                  P‐0054809 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, THOMAS M
4501 WOODLAND DRIVE
LAKE ST. LOUIS, MO 63367                            P‐0054810 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINS, ALYCHIA M
715 JOE JONES BLVD
WEST PLAINS, MO 65775                               P‐0054811 1/15/2018      TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
PIASECKI, DANIEL R
1080 MORRILL POND ROAD
HARTLAND, ME 04943                                  P‐0054812 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIEP, THUAN H
23433 MANE DR
DIAMOND BAR, CA 91765                               P‐0054813 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA‐COTTO, FLORENCIO
1648 WEST EL CHARRO DR
PUEBLO, CO 81007                                    P‐0054814 1/15/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
JONES‐FLOYD, DERRICK J
725 HAVELOCK LANE
MONTGOMERY, AL                                      P‐0054815 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EATON, MITZI A
2630 S FEDERAL BLVD. APT. F
DENVER, CO 80219                                    P‐0054816 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTING, JAMES J
1896 STATELINE RD
TEMPERANCE, MI 48182                                P‐0054817 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIAS, ROWEL B
2700 MALIBU COURT
COLUMBIA, MO 65203                                  P‐0054818 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIAS, ROWEL B
2700 MALIBU COURT
COLUMBIA, MO 65203                                  P‐0054819 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKS, FELICIA
10 ROCK CREEK TERRACE
APT 4
ENGLEWOOD, NJ 07631                                 P‐0054820 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, TEDDI
1519 JUTEWOOD AVE
LANDOVER, MD 20785                                  P‐0054821 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ISOM, JENNIFER
261 KINGS POND AVE
WINTER HAVEN, FL 33880                              P‐0054822 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, MARCO A
4640 S. KARLOV MARCO GUZMAN
4640 S KARLOV AVE
CHICAGO, IL 60632                                   P‐0054823 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EL, RAVANNA A
101 CYPRESS LANE
EAST BRUNSWICK, NJ 08816                            P‐0054824 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANOV, NILE
NILE HANOV
560 STANFORD CT
IRVINE, CA 92612                                    P‐0054825 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3461 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1627 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RAMOS, CYNTHIA J
610 S CORONADO ST. APT#203
LOS ANGELES, CA 90057                                P‐0054826 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, DAVID
1830 KENNEDY DR
PLACENTIA, CA 92870                                  P‐0054827 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, DAVID
1830 KENNEDY DR
PLACENTIA, CA 92870                                  P‐0054828 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOI, DAVID H
1830 KENNEDY DR
PLACENTIA, CA 92870                                  P‐0054829 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KAALA D
15 DEERWOOD DRIVE
MORRILTON, AR 72110                                  P‐0054830 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, MONICA F
141 WEBSTER RD
GRAHAM, NC 27253                                     P‐0054831 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOGAN, TAMIKA C
2512 CAPTAINS WATCH
KANNAPOLIS, NC 28083                                 P‐0054832 1/16/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BODIFORD, RICKY R
155 CLAXTON COURT
JONESBORO, GA 302381HGCP                             P‐0054833 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, DESIREE S
16 COLLAMORE ST
WINCHESTER, MA 01890                                 P‐0054834 1/16/2018      TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00
MATIS, STANLEY A
3031 S 2ND ST
2ND FL
WHITEHALL, PA 18052                                  P‐0054835 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINSBURROW, JOSHUA L
599 COUNTY LINE ROAD
TURBOTVILLE, PA 17702                                P‐0054836 1/16/2018      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
KIM, SUNHAM
420 SOUTH CHAUNCEY AVENUE
NICHOLS APARTMENTS 2
WEST LAFAYETTE, IN 47906                             P‐0054837 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHATMAN, MARIAH
10656 US HIGHWAY 521
GREELEYVILLE                                         P‐0054838 1/16/2018      TK Holdings Inc., et al.                     $8,500.00                                                                                    $8,500.00
NOLTING, LYNN M
29505 ALLEGRO DR.
WESLEY CHAPEL, FL 33543                              P‐0054839 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLIKUHN, CORY
2 WHEATON CTR APT 608
WHEATON, IL 60187                                    P‐0054840 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMCEWICZ, PAUL
111 MAPLETON ST
HARTFORD, CT 06114                                   P‐0054841 1/16/2018      TK Holdings Inc., et al.                    $18,500.00                                                                                   $18,500.00
NEALY, RICHARD B
PO BOX 950242
OKLAHOMA CITY, OK 73195                              P‐0054842 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALY, KATINA R
PO BOX 7862
MOORE, OK 73153                                      P‐0054843 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3462 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1628 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
THOMAS‐SMILEY, TIA
216 EMROSE DRIVE
PENN HILLS, PA 15235                                 P‐0054844 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SUMATE, VALERIE
6514 LAKOTA POINTE LN
LIBERTY TWP, OH 45044                                P‐0054845 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CLAYTON, NYESHA I
1164 E. 13TH STREET
CLEVELAND, OH 44108                                  P‐0054846 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCKINDLEY, ANDREA D
50 WHIPPOORWILL RD
BURGETTSTOWN, PA 15021                               P‐0054847 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEGBAJE, JACOB O
269 PENN STREET
HIGHSPIRE, PA 17034                                  P‐0054848 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HEARD, BEVERLY T
2122 REDTAIL LANE
AUBURN, AL 36879                                     P‐0054849 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LOCKE, LUCAUS C
604 W JOHN BEERS RD LOT 34H
STEVENSVILLE                                         P‐0054850 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FOX, JAMES E
5692 S. YAMPA ST.
CENTENNIAL, CO 80015                                 P‐0054851 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HOGAN, JAMES C
PO BOX 3064
CHANDLER, AZ 85244                                   P‐0054852 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PEACHEY, JASON M
85 SWAMP BRIDGE RD
DENVER, PA 17517                                     P‐0054853 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PITTMAN, LASHENIA B
4174 SHARON CHURCH ROAD
KINSTON, NC 28501                                    P‐0054854 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GRANGER, MARK J
32141 WEISS RD
WALKER                                               P‐0054855 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PONCE, ALEJANDRO
5680 CALANAS AVENUE
LAS VEGAS, NV 89141                                  P‐0054856 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FREDETTE, JACQUELINE D
2723 SAMOVAR TER.
NORTH PORT, FL 34286                                 P‐0054857 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MINAR, JEFFREY A
1590 AMBOY DRIVE
HUDSON, OH 44236                                     P‐0054858 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DUNN, COLUMBUS
702 PAGE AVE
CLARKSDALE, MS 38614                                 P‐0054859 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KELSEY, JAYCOB R
1003 MOBLEY MILL RD SE
DALTON, GA 30721                                     P‐0054860 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICHER, STEPHANIE
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0054861 1/16/2018      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00

                                                                                           Page 3463 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1629 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TEMONEY, ARCHIE S
3085 LONDON ROAD
SUMTER, SC 29153                                     P‐0054862 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KIERNA, KAREN
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0054863 1/16/2018      TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
GIAMMICHELE, JENNIFER J
1230 PALMER AVE
CAMARILLO, CA 93010                                  P‐0054864 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DECHRISTOFORO, CLAUDIA A
3622 CALUMET STREET
PHILADELPHIA, PA 19129                               P‐0054865 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALUET, BRANDON
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0054866 1/16/2018      TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
GIAMMICHELE, JENNIFER J
1230 PALMER AVE
CAMARILLO, CA 93010                                  P‐0054867 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOGAN, JAMES C
PO BOX 3064
CHANDLER, AZ 85244                                   P‐0054868 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELLIS, NAOMI R
345 POINTVIEW AVENUE
DAYTON, OH 45405                                     P‐0054869 1/16/2018      TK Holdings Inc., et al.                     $4,500.00                                                                                     $4,500.00
COLLARI JR, RICHARD L
412 ANTELOPE RIDGE WAY
DANVILLE, CA 94506                                   P‐0054870 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, MARITZA
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0054871 1/16/2018      TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
KROLL, ALLAN I
P. O. BOX 40036
DENVER, CO 80204‐0036                                P‐0054872 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERKINS, FRANK
7924 PEACHTREE ST
HOUSTON, TX 77016                                    P‐0054873 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TATE, WILLARD S
3877 MORLEY DR.
KENT, OH 44240                                       P‐0054874 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERKINS, RHONDA
7924 PEACHTREE ST
HOUSTON, TX 77016                                    P‐0054875 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
COLEMAN, RODNEY E
14111 WAINWRIGHT COURT
BOWIE, MD 20715                                      P‐0054876 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CONNER, BOBBY N
178 FIESTA DRIVE
BUNKER HILL, WV 25413                                P‐0054877 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, RITA A
309 JORDAN WAY
CARROLLTON                                           P‐0054878 1/16/2018      TK Holdings Inc., et al.                        $50.00                                                                                        $50.00



                                                                                           Page 3464 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1630 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
LAMP, WILLIAM L
NO ADDRESS PROVIDED
                                                      P‐0054879 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TILLOTSON, REBECCA
163 E DELWARE PKWT
VILLAS, NJ 08251                                      P‐0054880 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
EISENHOWER, CYNTHIA A
133 SPRING GROVE AVENUE
SAN RAFAEL, CA 94901                                  P‐0054881 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHECHTER, RONALD
2 EXETER CT
EAST WINDSOR, NJ 08520                                P‐0054882 1/16/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
SALIH, OMAR
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                   P‐0054883 1/16/2018      TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
GONZALEZ, JAIME
5515 WALKER STREET
VENTURA, CA 93003                                     P‐0054884 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALBOTT, AUTUMN B
1135 OAK AVE NW
CANTON, OH 44708                                      P‐0054885 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUIZ, MARCELLA M
11153 MARKLEIN AVE
MISSION HILLS, CA 91345‐1331                          P‐0054886 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOHL, STEPHEN P
7436 MOUNTAIN LAUREL ROAD
BOONSBORO, MD 21713                                   P‐0054887 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BARRINO, JOE L
6211 BLYNN DR APT B
MYRTLE BEACH, SC 29572                                P‐0054888 1/16/2018      TK Holdings Inc., et al.                         $5.00                                                                                         $5.00
BROWN, ROBERT M
16453 RYAN GUINN WAY
CONROE, TX 77303                                      P‐0054889 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIZO, GERARDO M
10305 S.MAIN ST APT 3
LOS ANGELES, CA 90003                                 P‐0054890 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KROLL, ALLAN I
P. O. BOX 40036
DENVER, CO 80204‐0036                                 P‐0054891 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVA, JODY
759 JENNIFER ST
BRENTWOOD, CA 94513                                   P‐0054892 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, CALYN M
2948 WOODRUFF DR
ORLANDO, FL 32837                                     P‐0054893 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RHODES, CARRIE L
4401 N 72ND ST
TAMPA, FL 33610                                       P‐0054894 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICKENS, SONIA M
105 S. MAGNOLIA ST
SUMTER, SC 29150                                      P‐0054895 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICKENS, SONIA M
105 S. MAGNOLIA ST
SUMTER, SC 29150                                      P‐0054896 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                            Page 3465 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1631 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DICKSON, DOUGLAS E
7462 S 3000 W RD.
CHEBANSE, IL 60922                                   P‐0054897 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKENS, SONIA M
105 S. MAGNOLIA ST
SUMTER, SC 29150                                     P‐0054898 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, VONETTA T
12902 PACA DRIVE
BELTSVILLE, MD 20705                                 P‐0054899 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKENS, SONIA M
105 S. MAGNOLIA ST
SUMTER, SC 29150                                     P‐0054900 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAMLIN, BRIAN C
1932 SCENIC AVE
CENTRAL POINT, OR 97502                              P‐0054901 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFF DLUGOSH, CRISTIN C
4209 S TEAKWOOD AVE
SIOUX FALLS, SD 57103                                P‐0054902 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZEVSKI, JONATHAN L
3402 NORTHMEADE PL NW
WILSON, NC 27896                                     P‐0054903 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELDS, JONATHAN R
9744 W TOWER
MILWAUKEE, WI 53224                                  P‐0054904 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GORDON‐LEANDER, NOAH J
1129 EVANSBURG RD
COLLEGEVILLE, PA 19426                               P‐0054905 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, ROGER E
2935 DANBURY DR
NEW ORLEANS, LA 70131                                P‐0054906 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ULAND, JEANETTE M
4757 SNYDER LANE APT 54
ROHNERT PARK, CA 94928                               P‐0054907 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORMAN GROUP
KORMAN, BARRY M
1234 KINGS GLEN
SAINT LOUIS, MO 63131                                P‐0054908 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKENS, SONIA M
105 S. MAGNOLIA
SUMTER, SC 29150                                     P‐0054909 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIDDELL, MARKEISHA R
6069 GLACIER AVE
LAS VEGAS, NV 89156                                  P‐0054910 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, ASHLEY
9200 WHISPINE CT
MONTGOMERY, AL 36117                                 P‐0054911 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINDHAM, JERAME
P.O. BOX 4564
4309 HIGHLAND PARK DR
MERIDIAN, MS 39307                                   P‐0054912 1/16/2018      TK Holdings Inc., et al.                     $3,300.00                                                                                    $3,300.00
SAVALL, CHARLES
313A ENSIGN DRIVE
DILLON, CO 80435                                     P‐0054913 1/16/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PAREDES, YANELY M
4280 NW 198TH STREET
MIAMI GARDENS, FL 33055                              P‐0054914 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3466 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1632 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GUNN, ALVIN J
10954 S STATE ST
CHICAGO, IL 60628                                   P‐0054915 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAUNA, BRENDA
2723 S MESA AVE
YUMA, AZ 85364                                      P‐0054916 1/16/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
GAUNA, BRENDA
2723 S MESA AVE
YUMA, AZ 85364                                      P‐0054917 1/16/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SHIVJI, SUNITA J
1340 HAYES ST
RICHMOND, CA 94806                                  P‐0054918 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLON, MONIQUE
1504 VAL VERDE PL
GLENDALE, CA 91208                                  P‐0054919 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWELL, BETTE K
PO BOX 7043
GARDNERVILLE, NV 89460                              P‐0054920 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANALP, DONALD R
3518 KARNES RD
ST JOSEPH, MO 64506‐1423                            P‐0054921 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CESTERO, EMANUEL
1005 LOUCKS PLACE
YORK, PA 17404                                      P‐0054922 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE SR, ROBERT L
2 GLENSHANNON COURT APT. K
BALTIMORE, MD 21221                                 P‐0054923 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADA, JOSE A
7800 TAYLOE DRIVE TRLR 31
MANASSAS, VA 20112                                  P‐0054924 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DELACIRNA, ALLEN M
7725 CANYON DIABLO ROAD
LAS VEGAS, NV 89179                                 P‐0054925 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DULAY, ALFREDO
3783 HERITAGE AVE
LAS VEGAS, NV 89121                                 P‐0054926 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADA, JOSE A
7800 TAYLOE DRIVE TRLR 31
MANASSAS, VA 20112                                  P‐0054927 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, CRAIG
705 HALL ROAD
ANDERSON, SC 29624                                  P‐0054928 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, JEFFERY S
420 DENNIS HARRIS RD
MACON, NC 27551                                     P‐0054929 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCALANTE, EVA J
3607 PATINA DRIVE
TAMPA, FL 33619                                     P‐0054930 1/17/2018      TK Holdings Inc., et al.                    $80,000.00                                                                                   $80,000.00
BUCKLEY, KENNETH P
408 MONROE STREET
SOUTH BOSTON, VA 24592                              P‐0054931 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAVARRIA, THERESA
207 MAGNOLIA STREET
WENDELL, NC 27591                                   P‐0054932 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3467 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1633 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
COCKBURN, KELSEY S
102 HECKMAN STREET
PHILLIPSBURG, NJ 08865                               P‐0054933 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COCKBURN, KELSEY S
102 HECKMAN STREET
PHILLIPSBURG, NJ 08865                               P‐0054934 1/17/2018      TK Holdings Inc., et al.                       $2,800.00                                                                                    $2,800.00
MORALES, FABIOLA A
5041 GARDENIA AVE
LONG BEACH, CA 90807                                 P‐0054935 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MOSELEY, ROGER
54 WOODARD RD
NEWFIELD, NY 14867                                   P‐0054936 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NOLL, DANIEL P
2760 LIVE OAK LN
MIDLOTHIAN, VA 23113                                 P‐0054937 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, DAVID
BISNAR CHASE
1301 DOVE STREET SUITE 120
NEWPORT BEACH, CA 92660                              P‐0054938 1/16/2018      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
COULTER, LAKEITRA D
3221 SHOREVIEW ROAD
APT 24
RALEIGH, NC 27613                                    P‐0054939 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DURGAD, RAHUL
1000 COUNTRY LANE UNIT 1024
DURHAM, NC 27713                                     P‐0054940 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAN VALKENBURG, PHILIP R
430 FAIRWAY AVE
RIFLE, CO 81650                                      P‐0054941 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANDERS, ARISTEDE
1204 WICHMAN ST
WALTERBORO, SC 29488                                 P‐0054942 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANDERS, MARCEIA
1204 WICHMAN ST
WALTERBORO, SC 29488                                 P‐0054943 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SUMMERS, KARL A
11201 NW 26TH. DR.
CORAL SPRINGS, FL 33065                              P‐0054944 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
AVILES, MARIA
6223 FLORA AVE
BELL, CA 90201                                       P‐0054945 1/16/2018      TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
SHANMUGAM, SAMBASEVAM
9020 SUN SHOWER BEND
AUSTIN, TX 78724                                     P‐0054946 1/15/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TURLEY, CAROLYN
1218 BARTLETT ST. UNIT 6
HOUSTON, TX 77006                                    P‐0054947 1/16/2018      TK Holdings Inc., et al.                     $12,000.00                                                                                    $12,000.00
TRAN, LISA N
12138 S TOWER ARCH LANE
HERRIMAN, UT 84096                                   P‐0054948 1/16/2018      TK Holdings Inc., et al.                     $20,000.00                                                                                    $20,000.00
FARLEY, JAMES N
PO BOX 2436
BENSON, AZ 85602                                     P‐0054949 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZENDEJAS, DANNY
315 P.O. BOX
OAKLEY, CA 94561                                     P‐0054950 1/15/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                           Page 3468 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1634 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SIMON, LEIGH A
15303 GOODRICH DR NW
GIG HARBOR, WA 98329                                  P‐0054951 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BABICK, MATHEW
PO BOX 923
BELLINGHAM, WA 98227                                  P‐0054952 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLYANATZ, MARSHA
263 SO. NINTH ST.
GROVER BEACH, CA 93433                                P‐0054953 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, WILLIAM E
235 LOMA VERDE
COLTON, CA 92324                                      P‐0054954 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, CATRINA L
939 LAKE DRIVE
CHILLICOTHE, OH 45601                                 P‐0054955 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEIL, SHARON A
10337 JULIE LN
LEBANON, IL 62254‐2319                                P‐0054956 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, BENJAMIN J
559 GARFIELD AVE
CARROLLTON, OH 44615                                  P‐0054957 1/17/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HOWERTON, JEREMY D
6504 E LINCOLN ST
WICHITA, KS 67207                                     P‐0054958 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLATZ, CAROLANNE
171 KINGSTON BLVD
ISLAND PARK, NY 11558                                 P‐0054959 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOATE, CHERYL L
6142 SOME WAY
MAGALIA, CA 95954                                     P‐0054960 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLUCOVSKY, SONJA S
6106 OAK CLUSTER CIRCLE
TAMPA, FL 33634                                       P‐0054961 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FITZGERALD, CHARIS M
160 FULTON SHAW ROAD
QUINCY, FL 32352‐0381                                 P‐0054962 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENTER, MARY A
37610 GIAVON STREET
PALMDALE, CA 93552                                    P‐0054963 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANILA, MATEI
30 BELLAIRE DRIVE
PAINESVILLE, OH 44077                                 P‐0054964 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, TONG
2107 S TAN CT
UNIT C
CHICAGO, IL 60616                                     P‐0054965 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERRETT, THOMAS S
12942 NITTANY LION CIRCLE
HAGERSTOWN, MD 21740                                  P‐0054966 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERRETT, KRISTA M
12942 NITTANY LION CIR
HAGERSTOWN, MD 21740                                  P‐0054967 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MELANIE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                                 P‐0054968 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3469 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1635 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                           Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                    Amount
MILLER, MELANIE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                                  P‐0054969 1/12/2018      TK Holdings Inc., et al.                       $3,500.00                                                                                    $3,500.00
FAIRCHILD, BILLY E
5130 ABBONMARSH CIRCLE
BROOKSVILLE, FL 34604                                  P‐0054970 1/12/2018      TK Holdings Inc., et al.                       $1,500.00                                                                                    $1,500.00
PHILIPS, ALEXANDER C
1627 10TH AVE
GRINNELL, IA 50112                                     P‐0054971 1/16/2018      TK Holdings Inc., et al.                       $3,845.00                                                                                    $3,845.00
SHARP, ADAM
BISNAR CHASE
1301 DOVE STREET SUITE 120
NEWPORT BEACH, CA 92660                                P‐0054972 1/16/2018      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
SHARP, SAMANTHA
BISNAR CHASE
1301 DOVE STREET SUITE 120
NEWPORT BEACH, CA 92660                                P‐0054973 1/16/2018      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
JONES, SANDRA L
40117 18TH ST WEST
PALMDALE, CA 93551                                     P‐0054974 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KAHRS JR, RAYMOND P
107 COIN DU LESTIN DR
SLIDELL, LA 70460                                      P‐0054975 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THOMAS, CORDELL
1910 MADISON # 102
MEMPHIS, TN 38104                                      P‐0054976 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PENA, ANDREA E
PO BOX 290632
DAVIE, FL 33329                                        P‐0054977 1/16/2018      TK Holdings Inc., et al.                       $1,009.46                                                                                    $1,009.46
ABELLA, ANGIE L
5590 CONCORD HILL DRIVE
COLUMBUS, OH 43213                                     P‐0054978 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MERRIMAN, RHONDA L
5705 STATE ROUTE 225
RAVENNA, OH 44266                                      P‐0054979 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WALTON, HENRY L
2873 OLD MATTHEWS RD
NASHVILLE, TN 37207                                    P‐0054980 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WILLOWAY SUMMER DAY CAMP, INC
PO BOX 250933
WEST BLOOMFIELD, MI 48325                              P‐0054981 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BURRILL, PATRICK
118 DONNA STREET
GULFPORT, MS 39503                                     P‐0054982 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COWPERTHWAITE, SUSAN M
NO ADDRESS PROVIDED
                                                       P‐0054983 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BURRILL, PATRICK
118 DONNA STREET
GULFPORT, MS 39503                                     P‐0054984 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BURRILL, PATRICK
118 DONNA STREET
GULFPORT, MS 39503                                     P‐0054985 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HUGHES, VIKKI L
632 W 27TH ST
LORAIN, OH 44052                                       P‐0054986 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                             Page 3470 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1636 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
BROWN, MACKENZIE A
1229 N SYCAMORE AVE
APT 315
LOS ANGELES, CA 90038                               P‐0054987 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HALL, PATRICIA I
780 SPRINGDALE AVENUE
APT 9C
EAST ORANGE, NJ 07017                               P‐0054988 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COX, TERRI L
11057 CARLTON WAY
STANTON, CA 90680                                   P‐0054989 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CARTER‐COLE, ANDRIA M
NO ADDRESS PROVIDED
                                                    P‐0054990 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BILLINGS, KENNETH E
10649 TIFFANY LN
PARMA HEIGHTS, OH 44130                             P‐0054991 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GRAVES, RYAN C
134 LAKE ARROWHEAD CIR.
BEAR, DE 19701                                      P‐0054992 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LOKENI, JESSICA
315 E 5TH ST. APT 206
DAVENPORT, IA 52801                                 P‐0054993 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANE, GARY W
402 RODEO AVE
RODEO, CA 94572                                     P‐0054994 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
FOSTER, DALE A
1297 TIMBER RIDGE
PEWAUKEE, WI 53072                                  P‐0054995 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CHAMBERS, THOMAS D
1124 HARVARD RD
WALDORF, MD 20602                                   P‐0054996 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MOORE, LASHAWN A
1014 HULL STREET APT 316
RICHMOND, VA 23224                                  P‐0054997 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WANTZURIS, DEAN
10 135TH ST UNIT 505
OCEAN CITY, MD 21842‐7224                           P‐0054998   1/8/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COREY, JACQUELINE M
5710 SOUTH MARWOOD BLVD
UPPER MARLBORO
UPPER MARLBORO, MD 20772                            P‐0054999 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BOOZER, LESLIE P
141 SANDPIT CT.
LEESVILLE, SC 29070                                 P‐0055000 1/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GONZALEZ, RENE C
5563 E ERIN AVE
FRESNO, CA 93727‐6165                               P‐0055001   1/8/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GATEWAY ONE LENDING COMPANY
WELCH, ARNETTA F
2933 CALLE GRANDE
LAS VEGAS, NV 89120                                 P‐0055002 1/16/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, ROBBIE
BISNAR CHASE
1301 DOVE STREET SUITE 120
NEWPORT BEACH, CA 92660                             P‐0055003 1/16/2018      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
                                                                                          Page 3471 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1637 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EDOUARD, PHILIPPE K
4413 STEARNS HILL ROAD
WALTHAM, MA 02451                                    P‐0055004 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DURAN, DEVONA R
8820 SONOMA AVENUE NW
ALBUQUERQUE, NM 87121                                P‐0055005 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLYNN, THOMAS M
2116 MAPLE CREST BLVD
YORK, PA 17406                                       P‐0055006 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEREIKAS, GEORGE S
112 GLEN ABBEY LANE
DEBARY, FL 32713                                     P‐0055007 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSNER, VIVIAN
680 N LAKE SHORE DRIVE
#1301
CHICAGO, IL 60611                                    P‐0055008 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOSE, MICHAEL M
1870 BARTON STREET
LONGWOOD, FL 32750                                   P‐0055009 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WULBRECHT, THOMAS S
1157 DUTCH HOLLOW TRAIL
RENO, NV 89523                                       P‐0055010 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WULBRECHT, THOMAS S
1157 DUTCH HOLLOW TRAIL
RENO, NV 89523                                       P‐0055011 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUIRRE‐SARACAY, ROXANA E
312 TRIST PL
CHALMETTE, LA 70043                                  P‐0055012 1/17/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
HARMON, CLINTON L
1155 NW 74TH ST
MIAMI, FL 33150                                      P‐0055013 1/17/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
GARTNER, CAREY
27 HINTERWOOD WAY
TOMBALL, TX 77375                                    P‐0055014 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEED, KANI
3777 PEACHTREE RD NE
APT 1422
ATLANTA, GA 30319                                    P‐0055015 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUIRRE, ROXANA E
312 TRIST PL
CHALMETTE, LA 70043                                  P‐0055016 1/17/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BAILEY, JACQUELINE
4486 PIPER CT
ANTIOCH, CA 94531                                    P‐0055017 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, BRITTANY C
230 E VIRGINIA ST.
APT B
BEAUMONT, TX 77705                                   P‐0055018 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURCO, JOSEPH C
29015 SW SAN REMO AVENUE
WILSONVILLE, OR 97070                                P‐0055019 1/17/2018      TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
GUARDADO, JANIE G
3104 WATERFORD CTR
WOODSTOCK, GA 30188                                  P‐0055020 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3472 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1638 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
EDOUARD, PHILIPPE K
4413 STEARNS HILL ROAD
WALTHAM, MA 02451                                   P‐0055021 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERTSCH, GERRI R
1760 SOUTH 43RD STREET
1760 SOUTH 43RD STREET
TACOMA, WA 98418                                    P‐0055022 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYER, STEVAN M
146 WOODSIDE DR
BOYERTOWN, PA 19512                                 P‐0055023 1/17/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ENGLE, GREGORY R
1432 N SIBLEY ST
METAIRIE, LA 70003                                  P‐0055024 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS SOC, SIERRA R
2300 DICKERSON RD APT #43
RENO, NV 89503                                      P‐0055025 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULGER, MARY T
13 CORSON DR
NORTHWOOD, NH 03261                                 P‐0055026 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACKES, APRIL
69 BLACKBERRY RIDGE ROAD
PORTLAND, CT 06480                                  P‐0055027 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, CASEY
2028 E BEN WHITE BLVD
SUITE 425
AUSTIN, TX 78741                                    P‐0055028 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KJER, STEPHANIE
890 HAMILTON DR.
PLEASANT HILL, CA 94523                             P‐0055029 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALABAMA CENTRAL CREDIT UNION
ERVIN, JARBEND
3601 4TH AVE SOUTH
BIRMINGHAM, AL 35222                                P‐0055030 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEPOK, PHILLIP K
10551 PLUMMER DR
DALLAS, TX 75228                                    P‐0055031 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDIVIL JR, EDWARD
10440 N LYNN CIR # N
MIRA LOMA, CA 91752                                 P‐0055032 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANNUZZI, RAPHAEL A
32 FOLGER ST APT.2
BUFFALO, NY 14220                                   P‐0055033 1/17/2018      TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
HUGHES, DAVID T
86 WESTVIEW DRIVE
OAKVILLE, CT 06779                                  P‐0055034 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, DAVID T
86 WESTVIEW DRIVE
OAKVILLE, CT 06779                                  P‐0055035 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, DAVID T
86 WESTVIEW DRIVE
OAKVILLE, CT 06779                                  P‐0055036 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFRUM, GARY L
420 N 43 DR
SHOW LOW, AZ 85901                                  P‐0055037 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3473 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1639 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CAMPBELL, TIYEASHA A
NO ADDRESS PROVIDED
                                                     P‐0055038 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, DIALIZA
P.O. BOX 6233
PLAINFIELD, NJ 07062                                 P‐0055039 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EREVIA, KYMBERLI D
250 MARSHALL LOOP NE
BOARDMAN, OR 97818                                   P‐0055040 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFIEDDINE, ISSAM
8350 AZIZA ST
LAS VEGAS, NV 89123                                  P‐0055041 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUART, REGINALD D
121 FRANKLIN HEIGHTS DRIVE
MURFREESBORO, TN 37128                               P‐0055042 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AKS ENGINEERING & FORESTRYLLC
12965 SW HERMAN ROAD #100
TUALATIN, OR 97062                                   P‐0055043 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORD, PATRICK
101 AUTUMN TRL
ANNISTON, AL 36206                                   P‐0055044 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, JAMES K
91 MAIN ST
PO BOX 257
ROCKFALL, CT 06481‐0257                              P‐0055045 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROUSE, VANESSA R
2548 WALNUT AVE
APT 23
CARMICHAEL, CA 95608                                 P‐0055046 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC.
MENDEZ, RAUL D
PO BOX 4850 NEW YORK 10163
NY                                                   P‐0055047 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, STEVEN R
443 RAMSGATE DR.
GIBSONIA, PA 15044                                   P‐0055048 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JEFFREY W
PO BOX 225
186 WALNUT STREET
GLADSTONE, ND 58630                                  P‐0055049 1/17/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
CLARK, CAROL
3348 PARKER HILL RD
SANTA ROSA, CA 95404                                 P‐0055050 1/17/2018      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
EMMONS, CHRISTOPHER
1 BIRCHALL LANE
SIMPSONVILLE, SC 29681                               P‐0055051 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERSHON, LAURA A
4190 E. AGATE RD
SHELTON, WA 98584                                    P‐0055052 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEAZAS, STEVE J
335 NW 19TH AVE #103
PORTLAND, OR 97209                                   P‐0055053 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONWIDE CAC LLC LOANS
PARKER, NINA Y
343 DEVOE DR
OSWEGO, IL 60543                                     P‐0055054 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3474 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1640 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WALDRON, RYAN J
46 LINDA DR
BELMONT, NH 03220                                     P‐0055055 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOTKIN, CLAYTON W
3060 N RIDGECREST #189
MESA, AZ 85207‐1083                                   P‐0055056 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, LINDA A
6839 JULIE LYNN COURT
CITRUS HEIGHTS, CA 95621                              P‐0055057 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOLDSTEIN, RICHARD P
11 SURRY COURT
ROCKVILLE, MD 20850                                   P‐0055058 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOTKIN, CLAYTON W
3060 N RIDGECREST #189
MESA, AZ 85207‐1083                                   P‐0055059 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, BARBARA J
13433 GLENA DRIVE
SAINT JOSEPH, MO 64505                                P‐0055060 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, ALICIA
12560 HASTER STREET SPC #181
GARDEN GROVE, CA 92840                                P‐0055061 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEMINSKI, JONATHAN J
309 WORINGTON DR
WEST CHESTER, PA 19382                                P‐0055062 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKLIN, LINDA
47 CAMDEN OAKS LANE
MONTGOMERY, TX 77356                                  P‐0055063 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, MICHAEL R
670 E OBSERVATION DR
MERIDIAN, ID 83642                                    P‐0055064 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINA JR, UBLESTER
1506 S JK POWELL BLVD
WHITEVILLE                                            P‐0055065 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, MELISSA L
925 SHILEE DR
ROGERSVILLE, MO 65742                                 P‐0055066 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEATLEY III, RUSSELL E
4887 CASA GRANDE
AMMON, ID 83401                                       P‐0055067 1/17/2018      TK Holdings Inc., et al.                     $5,600.00                                                                                    $5,600.00
GOMEZ, BELLEGRAN J
13818 IBBETSON AVENUE
BELLFLOWER, CA 90706                                  P‐0055068 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, TIYEASHA A
1812 CLIFTON AVE
BALTIMORE, MD 21216                                   P‐0055069 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, DANIEL
3029 N 52ND PKWY
PHOENIX, AZ 85031                                     P‐0055070 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, TIYEASHA A
1812 CLIFTON AVE
BALTIMORE, MD 21216                                   P‐0055071 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULIVAN, JESSE E
P.O. BOX 576
FAIRFIELD, CA 9R533                                   P‐0055072 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3475 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1641 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHAN, JOHN
12115 TREEWELL GLN
SAN ANTONIO, TX 78249                              P‐0055073 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAN, JOHN K
12115 TREEWELL GLN
SAN ANTONIO, TX 78249                              P‐0055074 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUONG, JENNY
93 SILCREEK DR
SAN JOSE, CA 95116                                 P‐0055075 1/18/2018      TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
JEMISEYE, AKINTUNDE T
124 JOMELA DR.
#11
LAFAYETTE, LA 70503                                P‐0055076 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, LOUIS
1797 GREEN RIVER DRIVE
WINDSOR, CO 80550                                  P‐0055077 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZUM, CHRISTOPHER P
227 GARDEN STREET
WETHERSFIELD, CT 06109                             P‐0055078 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, DONNA M
601 PELHAM PARKWAY NORTH
#207
BRONX, NY 10467                                    P‐0055079 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, SARAH
204 S QUEBEC AVE
TULSA, OK 74112                                    P‐0055080 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JASON T
209 BRIGHTON RD
WILMINGTON, NC 28409                               P‐0055081 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JOHNNY T
288 COUNTY ROAD 187
GAINESVILLE, TX 76240                              P‐0055082 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, BARBARA J
13433 GLENA DRIVE
SAINT JOSEPH, MO 64505                             P‐0055083 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STITZ, DAVID D
50‐855 WASHINGTON STREET
SUITE C‐128
LA QUINTA, CA 92253                                P‐0055084 1/17/2018      TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
MOONEY, TIMOTHY B
1922 AIRFIELD AVE
KINGMAN, AZ 86401                                  P‐0055085 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, MISCHA P
1575 CLARKE STREET
SAN LEANDRO, CA 94577                              P‐0055086 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STACEY M
600 SW BENJAMIN PL
LEES SUMMIT, MO 64081                              P‐0055087 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, MICHAEL G
217 GRAVES ST APT1
SYRACUSE, NY 13203                                 P‐0055088 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLENDON, GREGORY L
854 CADEN PL
PERRIS, CA 92571                                   P‐0055089 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3476 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1642 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HARRISON, JAMI K
3820 RIDGE ROAD
NORTH LITTLE ROC, AR 72116                           P‐0055090 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDOSI, ALEXANDER F
800 SE 145TH ST LOT 5
SUMMERFIELD, FL 34491                                P‐0055091 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUGHNANE, JOHN G
C/O NUTTER MCCLENNEN & FISH
SEAPORT WEST 155 SEAPORT BLVD
BOSTON, MA 02210                                     P‐0055092 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, RICHARD E
1 GAY LYNN DR
POQUOSON, VA 23662                                   P‐0055093 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAIR, TODD R
220 COLLEGE AVE
SUITE 618
ATHENS, GA 30601‐2714                                P‐0055094 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN
GROOVER, LAZETTA V
1530 CATHY STREET
1530 CATHY STREET
SAVANNAH, GA 31415                                   P‐0055095 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, ISABEL G
14307 SW 19 TERRACE
MIAMI, FL 33175                                      P‐0055096 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, MARISA
361 CAPITOL STREET
SADDLE BROOK, NJ 07663                               P‐0055097 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, BRUCE E
1923 FRANKLIN DR.
PAPILLION, NE 68133                                  P‐0055098 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEORGE, CHARLEY
3223 MORRICE DUNCA
NEW ORLEANS, LA 70126                                P‐0055099 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUOZZO, DANA M
7235 DECATUR ST
APT B
NEW TRIPOLI, PA 18066                                P‐0055100 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDOX, ALLEN P
21119 BUCODA HWY SE
CENTRAILIA, WA 98531                                 P‐0055101 1/18/2018      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
SHAKIL, MD ABU
4257 MADDOX ST
BEAUMONT, TX 77705                                   P‐0055102 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAKIL, MD ABU
4257 MADDOX ST
BEAUMONT, TX 77705                                   P‐0055103 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, KENDRA W
1156 WEST END ST
EUTAW, AL 35462                                      P‐0055104 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AJRONI, LISIAN
1407 PALM BEACH TRACE DR
ROYAL PALM BEACH, FL 33411                           P‐0055105 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAGOD, ISAIAH
3507 W. ORCHID LANE
PHOENIX, AZ 85051                                    P‐0055106 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3477 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1643 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MOORE, MYRON O
3639 SUNNINGDALE WAY
DURHAM, NC 27707                                     P‐0055107 1/18/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MCCRARY, LESLIE R
2340 NOLL DRIVE
SAINT LOUIS, MO 63136                                P‐0055108 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT‐JUDKINS, DAWN D
1527 EAST UPSAL STREET
PHILADELPHIA, PA 19150                               P‐0055109 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRIARCO, VINCENT M
33 LEVYDALE PK.
CORTLAND, NY 13045                                   P‐0055110 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELPONT, JOHN A
1379 SUGAR MAPLE LANE
LEXINGTON, KY 40511                                  P‐0055111 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, GEORGE M
(904 CLUBHOUSE BLVD
NEW SMYRNA BEACH, FL                                 P‐0055112 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN‐JR, GEORGE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                                P‐0055113 1/17/2018      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
BROWN, RUTHIE L
6188 VALENCIA DRIVE
COLUMBUS, GA 31907                                   P‐0055114 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, GEORGE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                                P‐0055115 1/17/2018      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
WEBER, MARGARET B
7770 N SHERIDAN RD
CHICAGO, IL 60626                                    P‐0055116 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIGGS, SYLVESTER
900 DR MLK JR DR
LIBERTY, TX 77575                                    P‐0055117 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTILLO, KIMBERLY A
4485 KANSAS STREET
UNIT 10
SAN DIEGO, CA 92116                                  P‐0055118 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, LEEANNE
204 SANS SOUCI STREET
UNIT 6 D
CHARLESTON, SC 29403                                 P‐0055119 1/18/2018      TK Holdings Inc., et al.                      $780.67                                                                                       $780.67
BHUIYAN, ASM S
11818 STEWARTS CROSSING DR
CHARLOTTE, NC 28215                                  P‐0055120 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONOVER, LAURIE B
8099 EAST 132ND ST. SOUTH
LYNNVILLE, IA 60611                                  P‐0055121 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, ELIAS
909 E KING ST
TUCSON, AZ 85719                                     P‐0055122 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HACKNER, PAUL J
2552 EAST AVE SOUTH
LA CROSSE, WI 54601‐6712                             P‐0055123 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELTON, REGINALD J
108 EMERALD LANE
MADISON, AL 35758                                    P‐0055124 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3478 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1644 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BELTON, REGINALD J
108 EMERALD LANE
MADISON, AL 35758                                   P‐0055125 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELTON, REGINALD J
108 EMERALD LANE
MADISON, AL 35758                                   P‐0055126 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELTON, REGINALD J
108 EMERALD LANE
MADISON, AL 35758                                   P‐0055127 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELTON, REGINALD J
108 EMERALD LANE
MADISON, AL 35758                                   P‐0055128 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONE, PAMELA A
1075 SUNSET DRIVE
CORAL GABLES, FL 33143                              P‐0055129 1/17/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEONE, PAMELA A
1075 SUNSET DRIVE
CORAL GABLES, FL 33143                              P‐0055130 1/17/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
LEONE, PAMELA A
1075 SUNSET DRIVE
CORAL GABLES, FL 33143                              P‐0055131 1/17/2018      TK Holdings Inc., et al.                    $22,000.00                                                                                   $22,000.00
GARZA, ROBERTO
1823 PARKVIEW LN
MISSOURI CITY, TX 77459                             P‐0055132 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, SCOTT
7770 N SHERIDAN RD
CHICAGO, IL 60626                                   P‐0055133 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUILLORY, JOSHUA J
1845 TUSCANY DRIVE
YUBA CITY, CA 95993                                 P‐0055134 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTROM, SHANTE N
7301 HILL ROAD
PHILADELPHIA, PA 19128                              P‐0055135 1/18/2018      TK Holdings Inc., et al.                     $9,975.00                                                                                    $9,975.00
CAPITOL ONE AUTO
SIMON, TREVON V
3542 FARMINGTON DR
GREENSBORO, NC 27407                                P‐0055136 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTROSE, CHRIS L
2190 E FORT UNION BLVD
#A
COTTONWOOD HEIGH, UT 84121                          P‐0055137 1/18/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
GARCIA, MONICA M
1431 WEST IRIS STREET
OXNARD, CA 93033                                    P‐0055138 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, ABIGAIL G
150 MANOR LANE
FORT THOMAS, KY 41075                               P‐0055139 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEDO (CLAY), JANELLA
3311 HAMPTON RD UNIT A
AUSTIN, TX 78705                                    P‐0055140 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, VALERIE E
3368 LINDEN AVE
APT 2
LONG BEACH, CS 90807                                P‐0055141 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3479 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1645 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARTIN II, WILLIAM P
150 MANOR LANE
FORT THOMAS, KY 41075                               P‐0055142 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILLIAN, SHEILA D
10 W AUSTIN RD
SPOKANE, WA 99208                                   P‐0055143 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFIELD, JAMES P
9351 CREEK RD
FORESTVILLE, NY 14062                               P‐0055144 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KENNETH R
PO BOX 88890
1022 UNION AVE
STEILACOOM, WA 98388                                P‐0055145 1/18/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
GLASER, WILLIAM W
760 OLD JOHNSON RD
WENDELL, NC 27591                                   P‐0055146 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, CONRAD A
1412 57TH STREET EAST
BRADENTON, FL 34208                                 P‐0055147 1/18/2018      TK Holdings Inc., et al.                    $13,761.00                                                                                   $13,761.00
LIND, ROLLIN C
188 BOBBYS DRIVE
NEWPORT, NC 28570                                   P‐0055148 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, JAMES R
2632 DELANO ST
PENSACOLA, FL 32505                                 P‐0055149 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, LIERAN
1812 TRINITY AVE #110
WALNUT CREEK, CA 94596                              P‐0055150 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANDREW J
2216 ARCHER TRAIL
DENTON, TX 76209                                    P‐0055151 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIDGECREST ACCEPTANCE CORP
1310 CORELAND DRIVE
APT. 1118
MADISON, TN 37115                                   P‐0055152 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPITAL ONE AUTO FINANCE
QUITON, JARED A
10707 110TH ST SW
TACOMA, WA 98498                                    P‐0055153 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, VALERIE A
6636 CAPPS AVE
RESEDA, CA 91335                                    P‐0055154 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIZAK, MICHAEL A
511 WOLFE TRAIL EST.
COLUMBUS, MS 39705                                  P‐0055155 1/18/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CLAVO, B. W
2252 ATHIS STREE
NEW ORLEANS, LA 70122                               P‐0055156 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DODD, CLARICE E
3259 CREEKWOOD DRIVE
REX, GA 30273                                       P‐0055157 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNARDE, TRACY L
N120W13645 FREISTADT RD
GERMANTOWN, WI 53022‐2109                           P‐0055158 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3480 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1646 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TORO, ANTHONY D
2210 HOWARD AVE UNIT B
EVERETT, WA 98203                                    P‐0055159 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, WANDA
33 MULBERRY STREET
SPRINGFIELD, MA 01105                                P‐0055160 1/18/2018      TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
VALENTIN, YANAIRA L
33 MULBERRY STREET
SPRINGFIELD, MA 01105                                P‐0055161 1/18/2018      TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
HAYES, ESTHER M
20043 LIVORNO WAY
PORTER RANCH, CA 91326                               P‐0055162 1/18/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
FREEMAN, WILLIAM B
306 SHEILA BLVD
PRATTVILLE, AL 36066                                 P‐0055163 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYDSTON, KIP
2807 PINNACLE DRIVE
BURLESON, TX 76028                                   P‐0055164 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, ROY E
2925 RT 215
PO BOX 804
CORTLAND, NY 13045                                   P‐0055165 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ALAN
POB 311
BURLINGHAM, NY 12722                                 P‐0055166 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNA, ROBERT S
19764 AZURE FIELD DRIVE
NEWHALL, CA 91321                                    P‐0055167 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, JOHN
172 SWEET BRIAR LANE
INDIAN LAND, SC 29707                                P‐0055168 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON‐BROWN, JOY R
9140 SEBRING DR
PENSACOLA, FL 32506                                  P‐0055169 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYES, RONALD J
20043 LIVORNO WAY
PORTER RANCH, CA 91326                               P‐0055170 1/18/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MILLS, ALEXANDRA M
309 CHURCH ST.
BLACK MOUNTAIN, NC 28711                             P‐0055171 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORRESTER, CHERYL D
1702 CALCUTTA DR
OPELIKA, AL 36801                                    P‐0055172 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIEN, SARAJEAN
570 PARK AVE
WHITEFISH, MT 59937                                  P‐0055173 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOH, ABIGAIL X
2012 COOLIDGE ST #91
SAN DIEGO, CA 92111                                  P‐0055174 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFF‐DLUGOSH, CRISTIN C
4209 S TEQKWOOD AVE
SIOUX FALLS, SD 57103                                P‐0055175 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTIJO, CELESTE A
500 MT VERNON AVE APT A
BAKERSFIELD, CA 93307                                P‐0055176 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3481 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1647 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCLEARY, CANDIS R
4007 POMEL LN
COLLEGE STATION, TX 77845                          P‐0055177 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDERRAMA, MARTHA E
3242 DUNBARTON OAK
CORPUS CHRISTI, TX 78414                           P‐0055178 1/18/2018      TK Holdings Inc., et al.                     $8,460.42                                                                                    $8,460.42
OJO, BABAJIDE A
818 N HUSBAND ST
APT 4
STILLWATER, OK 74075                               P‐0055179 1/18/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BRAKEMAN, ELIOT J
27130 CABRERA AVENUE
SAUGUS, CA 91350                                   P‐0055180 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, VICTOR C
16107 WIMBLEDON FOREST DR
SPRING, TX 77379                                   P‐0055181 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANABERGER, ZACHARY S
5936 CONOVER RD
TANEYTOWN, MD 21787                                P‐0055182 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEN, ANDREW B
8501 FREEDOM WAY
NORTH RICHLAND H, TX 76182                         P‐0055183 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KINNA, MICHELLE L
145 WICOMICO COURT
NEW MARKET, MD 21774                               P‐0055184 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, JAMI A
1759 CABINET MAKER CT
GREEN BAY, WI 54303                                P‐0055185 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, REGINALD
11050 ASCOT DRIVE
FRISCO, TX 75033                                   P‐0055186 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, REGINALD
11050 ASCOT DRIVE
FRISCO, TX 75033                                   P‐0055187 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DEBORAH
7 DELANEY DRIVE
LITTLETON, MA 01460                                P‐0055188 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, REGINALD
11050 ASCOT DRIVE
FRISCO, TX 75033                                   P‐0055189 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULQUIN‐SHUMWAY, KIMBERLY A
1167 JONAH DR
NORTH PORT, FL 34289                               P‐0055190 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, RICHARD
1008 COUNTY ROAD W
GLENWOOD CITY, WI 54013                            P‐0055191 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, LOVETTE J
175 MADISON ST
APT 8
ONEIDA, NY 13421                                   P‐0055192 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERN, JENNIFER M
904 BEACONSFIELD AVE.
APT. A
GROSSE POINTE PA, MI 48230                         P‐0055193 1/18/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                         Page 3482 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1648 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
AGDAIAN, ARAM
693 BRADEMAS COURT
SIMI VALLEY, CA 93065                                P‐0055194 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEDL, MICHELE M
646 BOGHT ROAD
COHOES, NY 12047                                     P‐0055195 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUDZYNSKI, PATTIE A
2386 NORTH CREEK RD.
LAKEVIEW, NY 14085                                   P‐0055196 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLATIN, JEFFREY R
409 S. DIVISION
ANN ARBOR, MI 48104                                  P‐0055197 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASLANI, ANNA
LOT #2331 P.O. BOX 17370
SAINT PAUL, MN 55117                                 P‐0055198 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUMBAUGH III, FRANK B
410 SOUTH ATLANTIC AVENUE
BEACH HAVEN, NJ 08008                                P‐0055199 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANT, ABIGAIL C
7331 E GREENSCAPE VIEW
PRESCOTT VALLEY, AZ 86315                            P‐0055200 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NO
WOLFE, JUAN C
2109 TENTH ST
JUA CHAVEZ WOLFE
BERKELEY, CA 94710                                   P‐0055201 1/18/2018      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
TILANI, LATA J
14332 MEDIATRICE LANE
SAN DIEGO, CA 92129                                  P‐0055202 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILANI, LATA J
14332 MEDIATRICE LANE
SAN DIEGO, CA 92129                                  P‐0055203 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILANI, JITENDER T
14332 MEDIATRICE LANE
SAN DIEGO, CA 92129                                  P‐0055204 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARD, JAIME C
7407 FAIRVIEW ROAD SW
APT 14
OLYMPIA, WA 98512                                    P‐0055205 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHERRY, PEYTON S
1205 VALLEY VIEW CT
HURST, TX 76053                                      P‐0055206 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILANI, JITENDER T
14332 MEDIATRICE LANE
SAN DIEGO, CA 92129                                  P‐0055207 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURRIE, SELINA J
2200 CANSLER AVE
UNIT A
GADSDEN, AL 35904                                    P‐0055208 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA, FRANCISCO J
2406 N E STREET
SAN BERNARDINO, CA 92405                             P‐0055209 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, DEIDRA R
4340 ALEX‐JVILLE HWY
JACKSONVILLE                                         P‐0055210 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3483 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1649 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
POMPONIO, MICHAEL A
2171 EAST MAIN STREET APT 4C
WATERBURY, CT 06705                                   P‐0055211 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARKE, JULIEN A
3801 ASPEN DRIVE
HARVEY, LA 70058                                      P‐0055212 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMPETTI, BARBARA J
635 W CHASE AVE
EL CAJON, CA 92020                                    P‐0055213 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTIS, CHAKIRA L
2005 30TH AVE NORTH
E
BIRMINGHAM, AL 35207                                  P‐0055214 1/18/2018      TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
ANDRADE, MEL A
PO BOX 1110
NEW YORK, NY 10029                                    P‐0055215 1/19/2018      TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
OASIS TECHNOLOGIES
CRAIG, ROBERT L
                                                      P‐0055216 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GANT, ROXANNE
18914 REMINGTON PARK DRIVE
HOUSTON, TX 77073                                     P‐0055217 1/19/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
GANT, ROXANNE
18914 REMINGTON PARK DRIVE
HOUSTON, TX 77073                                     P‐0055218 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, VIOLET L
14410 VICTORIA
HOUSTON, TX 77015                                     P‐0055219 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGRAWAL, PRITI
1421 15TH ST
APT A
MANHATTAN BEACH, CA 90266                             P‐0055220 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOSIER, FORREST W
450 SE LACREOLE DR.
UNIT 68
DALLAS, OR 97338                                      P‐0055221 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHIM, BETTY
3929 MESA STREET
TORRANCE, CA 90505                                    P‐0055222 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, AIRICA C
2535 MANDERY AVE
CINCINNATI, OH 45214                                  P‐0055223 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRINGFELLOW, RICKEY A
34 ARIEL DR.
WARD
, AR 72176                                            P‐0055224 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENTRY, TINA M
10709 NORRIS FERRY RD
SHREVEPORT, LA 71106                                  P‐0055225 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINSON, MARSHALL T
3218 SE WEST SNOW RD
PORT ST. LUCIE, FL 34984                              P‐0055226 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUELLE, MARK
3521 EBENEZER ROAD
VERNON, FL 32462                                      P‐0055227 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3484 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1650 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DORSEY, MICHAEL M
306 SOUTH GOLDEN DR
SILT, CO 81652                                        P‐0055228 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVES, JOANNE
429 BEDFORD STREET
LAKEVILLE, MA 02347                                   P‐0055229 1/19/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
FORSTON, BRIAN
9399 S. COBBLESTONE WAY, UNIT H
FRANKLIN, WI 53132                                    P‐0055230 1/19/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
FORSTON, BRIAN R
9399 S. COBBLESTONE WAY
UNIT H
FRANKLIN, WI 53132                                    P‐0055231 1/19/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SMITH, JAMES M
30 AMALIA LANE
RENSSELAER, NY 12144                                  P‐0055232 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENE, EDWARD W
6012 SPRING VALLEY DRIVE
RALEIGH, NC 27616                                     P‐0055233 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIEGARO, JARED
46 LANG ST
FIRST FLOOR
NEWARK, NJ 07105                                      P‐0055234 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKARSKI, RICHARD B
5310 HIGH CREST DRIVE
CRESTWOOD, KY 40014                                   P‐0055235 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, VICTOR C
16107 WIMBLEDON FOREST DR
SPRING, TX 77379                                      P‐0055236 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, GRACE S
709 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                              P‐0055237 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, DAVID R
2205 HIGHLAND AVE.,
MCALLEN, TX 78501                                     P‐0055238 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, GRACE S
709 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                              P‐0055239 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, MICHAEL R
3425 ORANGE AVE. SPACE 7
OROVILLE, CA 95966                                    P‐0055240 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, MARK W
709 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                              P‐0055241 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, MAENECIA L
917 W CHURCH ST
ELIZABETH CTY, NC 27909                               P‐0055242 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUSTON, WILLIAM J
4511 SE 28TH ST.
OKEECHOBEE
OKEECHOBEE, FL 34974                                  P‐0055243 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, MARK W
709 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                              P‐0055244 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3485 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1651 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HANAN, KARI M
25235 SE KLAHANIE BLVD
M203
ISSAQUAH, WA 98029                                   P‐0055245 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, SANDRA L
8724 POST OAK CEMETARY RD
MONTGOMERY, TX 77356                                 P‐0055246 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, JENNIFER
5405 SEALINE BLVD
GREENACRES, FL 33463                                 P‐0055247 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTMAN, JARED R
2594 FT JACKSON RD
ELGIN, SC 29045                                      P‐0055248 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, CAROLYN H
917 CLAREMONT ROAD
CHARLOTTE, NC 28214                                  P‐0055249 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYRD, STEPHEN R
1524 GOLDFINCH CT
NORMAN, OK 73071                                     P‐0055250 1/19/2018      TK Holdings Inc., et al.                      $450.00                                                                                       $450.00
RATHKA, ROCCO J
6005 HURON DRIVE
BURTCHVILLE, MI 48059                                P‐0055251 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATHKA, ROCCO J
6005 HURON DRIVE
BURTCHVILLE, MI 48050                                P‐0055252 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANKING, LAMERSI
705 WINTER ST
WINTER GARDEN, FL 34787                              P‐0055253 1/19/2018      TK Holdings Inc., et al.                     $5,800.00                                                                                    $5,800.00
MENDES‐CRAIG, WESLEY J
64 MUSANTE DR APT E
NORTHAMPTON, MA 01060                                P‐0055254 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOYD‐GORDON, LESHUN
756 OUTLOOK WAY
ATLANTA, GA 30349                                    P‐0055255 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CESPEDES, LUIS M
PO BOX 3365
PALM DESERT, CA 92261                                P‐0055256 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALY, MORGAN T
179 ELLWOOD AVE
SATELLITE BEACH, FL 32937                            P‐0055257 1/19/2018      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
NEALY, MORGAN T
179 ELLWOOD AVE
SATELLITE BEACH, FL 32937                            P‐0055258 1/19/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
NEALY, MORGAN T
179 ELLWOOD AVE
SATELLITE BEACH, FL 32937                            P‐0055259 1/19/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
VANLANDINGHAM, STEVEN D
1925 HOLLYWOOD DRIVE
TALLAHASSEE, FL 32303                                P‐0055260 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOINER, SONYIA R
PO BOX 1537
INGLEWOOD, CA 90308‐1537                             P‐0055261 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KORNEGAY, TAYLOR D
493 GLOUCHESTER DR
LOCUST GROVE, GA 30248                               P‐0055262 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3486 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1652 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HOY, SHELRINE
19284 E WARREN PL
AURORA, CO 80013                                      P‐0055263 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NULL, TONY L
NA
                                                      P‐0055264 1/19/2018      TK Holdings Inc., et al.                     $3,800.00                                                                                    $3,800.00
ONEIDA, RYAN
6033 S HAZELHURST DRIVE
TAYLORSVILLE, UT 84129                                P‐0055265 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, ARLENE L
29B CAROLYN TERRACE
2
ROSELLE, NJ 07203                                     P‐0055266 1/19/2018      TK Holdings Inc., et al.                     $3,200.00                                                                                    $3,200.00
GOSSOM, LAVON
CAPITAL ONE AUTO FINANCE
PO BOX 60511
CITY OF INDUSTRY, CA 91716‐0511                       P‐0055267 1/19/2018      TK Holdings Inc., et al.                     $9,985.77                                                                                    $9,985.77
EPSTEIN, ROBERT A
100 PASCAL LANE
AUSTIN, TX 78746                                      P‐0055268 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANIGAN, SHAUNA L
1412 BLAKELY LANE
MODESTO, CA 95356                                     P‐0055269 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREY, TAKIESHA M
P.O.BOX 22233
P.O.BOX 22233
MEMPHIS, TN 38122                                     P‐0055270 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDITORE, CHRISTOPHER A
203 HOLMSTROM ST
HUTTO, TX 78634                                       P‐0055271 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILKMANN, DIRK H
7048 MEADOW LAKE AVE
DALLAS, TX 75214                                      P‐0055272 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNISON, EMILY E
109 W MAIN ST
DANE, WI 53529                                        P‐0055273 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, DANIELLE L
311 CALSTONE DR
ALLEN, TX 75013                                       P‐0055274 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREY, TAKIESHA
NO ADDRESS PROVIDED
                                                      P‐0055275 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWTHER, WILLIAM E
11450 EMERSON RD
TOMAH, WI 54660                                       P‐0055276 1/19/2018      TK Holdings Inc., et al.                      $475.00                                                                                       $475.00
LILLY, LAKISHA E
44598 HONEYBEE CIRCLE
NEW LONDON, NC 28127                                  P‐0055277 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLY, LAKISHA E
44598 HONEYBEE CIRCLE
NEW LONDON, NC 28127                                  P‐0055278 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, TOSEIKA C
3218 VICTORIAN MANOR LANE
HOUSTON, TX 77047                                     P‐0055279 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3487 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1653 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CLUXTON, LINDA B
5888 PINE GROVE RUN
OVIEDO, FL 32765                                   P‐0055280 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EUCKER, TERRY
179 QUAIL LANE
TIOGA, PA 16946                                    P‐0055281 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FORAKER, BETTY
406 NORTH STREET
NIXA, MO 65714                                     P‐0055282 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, CLINTON
1424 WALNUT MEADOWS DRIVE
OAKLEY, CA 94561                                   P‐0055283 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPE, CHRISTIAN D
320 ILLINI DRIVE
YORKVILLE, IL 60560                                P‐0055284 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAN, HUONG T
1029 KINGS RD
SCHENECTADY, NY 12303                              P‐0055285 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HABERMANN, DAVID A
19269 CHERRY HILLS TER
BOCA RATON, FL 33498                               P‐0055286 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSIATSIOS, LINDA
64 ISLAND POND ROAD
MANCHESTER, NH 03109                               P‐0055287 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLIFFORD, STEVE
14809 OLD TIMBER PASS
FORT WAYNE, IN 46845                               P‐0055288 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARR, AMY M
174 PARK STREET
MONTCLAIR, NJ 07042                                P‐0055289 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DASHER, THOMAS J
219 RIDGE CIRCLE
DUBLIN, GA 31021                                   P‐0055290 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAREFOOT, HAYLEE M
1507 SPINDRIFT CIR W
NEPTUNE BEACH, FL 32266                            P‐0055291 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAPUZZANO, MATTHEW A
18153 CANAL POINTE ST.
TAMOA, FL 33647                                    P‐0055292 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMAYO, NEHEMIAS
619 SOUTH C STREET
PERRIS, CA 92570                                   P‐0055293 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEVES TORRES, LUIS J
1640 N ZARAGOZA
516
EL PASO, TX 79936                                  P‐0055294 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIDA, JOSHUA
JENNIFER GRIDA
12839 IVORY STONE LOOP
FORT MYERS, FL 33913                               P‐0055295 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBINSKI, DAVID J
4341 WILLOW GROVE ROAD
DALLAS, TX 75220                                   P‐0055296 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMBAGE, COREY M
36 SECOND STREET
CORINTH, NY 12822                                  P‐0055297 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 3488 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1654 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NEVAREZ, TAYLOR L
1561 COATS DR
YUBA CITY, CA 95993                                 P‐0055298 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, JIMMIE L
1556 ASHLAND AVE
EVANSTON, IL 60201                                  P‐0055299 1/19/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TRAPUZZANO, MATTHEW A
18153 CANAL POINTE ST.
TAMPA, FL 33647                                     P‐0055300 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAPUZZANO, MATTHEW A
18153 CANAL POINTE ST.
TAMPA, FL 33647                                     P‐0055301 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ZAPATA, ROLAND A
309 S VISTA BONITA AVE
GLENDORA, CA 91741                                  P‐0055302 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, ENXU
2827 QUAIL CREEK CT
ELLICOTT CITY, MD 21042                             P‐0055303 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUBBS, PONAE
42730 MORAGA RD #203
TEMECULA, CA 92591                                  P‐0055304 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, ENXU
2827 QUAIL CREEK CT
ELLICOTT CITY, MD 21042                             P‐0055305 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, ERIC M
305 COVENT GARDENS PLACE
DELTONA, FL 32725                                   P‐0055306 1/19/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
GONZALEZ, HEBER
1806 HILLAND ST.
HOUSTON, TX 77029                                   P‐0055307 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, PAUL
233 N EL MOLINO ST
ALHAMBRA                                            P‐0055308 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, ERIC M
305 COVENT GARDENS PL.
DELTONA, FL 32725                                   P‐0055309 1/19/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
GHEIDA, JAMES
5523 OLYMPIAD DRIVE
HOUSTON, TX 77041                                   P‐0055310 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMBICK, JOHN O
4375 HIGHWAY 15
SILVER CITY, NM 88061                               P‐0055311 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMBICK, JOHN O
4375 HIGHWAY 15
SILVER CITY, NM 88061                               P‐0055312 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROUSE, KELVIN D
3228 RED ROBIN LOOP
BRYAN, TX 77802                                     P‐0055313 1/19/2018      TK Holdings Inc., et al.                     $1,300.00                                                                                    $1,300.00
NG, STANLEY
19925 LA MAR DR
CUPERTINO, CA 95014                                 P‐0055314 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLICANO, SUSAN T
209 E LINE ST
OLYPHANT, PA 18447                                  P‐0055315 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3489 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1655 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PELLICANO, SUSAN T
209 EAST LINE ST
OLYPHANT, PA                                          P‐0055316 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENIOR, ROBERT J
29830 CORTE CRUZADA
MENIFEE, CA 92584                                     P‐0055317 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, STANLEY
19925 LA MAR DR
CUPERTINO, CA 95014                                   P‐0055318 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLBERT, MARCUS
300 CARNAHAN DR.
SPARTANBURG, SC 29306                                 P‐0055319 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVEZ, LILIANA
268 W SANTA PAULA ST
SANTA PAULA, CA 93060                                 P‐0055320 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, DARIAN D
10280 JOYNER TOWN LANE
WINDSOR                                               P‐0055321 1/19/2018      TK Holdings Inc., et al.                     $7,405.50                                                                                    $7,405.50
NI, YUBIN
304 OLD TOWN RD
EAST SETAUKET, NY 11733                               P‐0055322 1/19/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BLONDIN, SOPHIE M
13365 BEACH AVENUE #C
MARINA DEL REY, CA 90292                              P‐0055323 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA JR, DAVID
1219 W 1ST AVE
TOPEKA, KS 66606                                      P‐0055324 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FANG, JIA
91 SIDNEY ST
APT 515
CAMBRIDGE, MA 02139                                   P‐0055325 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUCNIK, JONATHAN
313 VICTORIA STREET
BERTHOUD, CO 80513                                    P‐0055326 1/20/2018      TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
HERNANDEZ, LUCIA
7451 MAGNOLIA ST
HOUSTON, TX 77023                                     P‐0055327 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LINDA L
6113 AVERILL WAY, APT. C
DALLAS, TX 75225                                      P‐0055328 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONTRERAS, ANTONIO
713 W GAGE AVE
FULLERTON, CA 92832                                   P‐0055329 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, JAMES A
557 BRUNSWICK DRIVE
VALLEJO, CA 94591                                     P‐0055330 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROGAN, BRETT M
3103 MEADOW LANE
MARSHALL, TX 75670                                    P‐0055331 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, JEFF A
4166 SAINT LUKES LN
JUPITER, FL 33458                                     P‐0055332 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICOLA, ROBERT A
8326 GOSLING WAY
MENTOR, OH 44060                                      P‐0055333 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3490 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1656 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DICOLA, ROBERT A
8326 GOSLING WAY
MENTOR, OH 44060                                    P‐0055334 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICOLA, ROBERT A
8326 GOSLING WAY
MENTOR, OH 44060                                    P‐0055335 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICOLA, DEANNA R
8326 GOSLING WAY
MENTOR, OH 44060                                    P‐0055336 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEGLER, MAXWELL
30 HILLSIDE ST
NEWINGTON, CT 06111                                 P‐0055337 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTIRE, STEPHEN A
5407 OVERLAND TRAIL
NORTH CHARLESTON, SC 29420                          P‐0055338 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MA, RENYI
81 BELCHERTOWN ROAD 196 APT
196 COLONIAL VILLAGE
AMHERST, MA 01002                                   P‐0055339 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYLAND, TATIANA J
518 W DAVIS ST
APT 11
WEATHERFORD, OK 73096                               P‐0055340 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY, ALBERT
7138 S WOODLAWN AVE
CHICAGI, IL 60619                                   P‐0055341 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIN, JACQUELINE
29 CHERRY STREET
APT. 10B
WARWICK, NY 10990                                   P‐0055342 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDICK, JEFFREY
13529 HAVERHILL DR.
SPRING HILL, FL 34609                               P‐0055343 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MARIA L
1365 NORTH AVENUE
APT. 7C
ELIZABETH, NJ 07208                                 P‐0055344 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, BRIAN E
7960 CAINNO CIRCLE
MIAMI, FL 33143                                     P‐0055345 1/20/2018      TK Holdings Inc., et al.                      $312.00                                                                                       $312.00
NEWPORT NEWS PUBLIC SCHOOLS
PETERSON, KENNETH E
8314 ROARING SPRINGS ROAD
GLOUCESTER, VA 23061‐4249                           P‐0055346 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, DEBORAH L
12505 SW NORTH DAKOTA ST
#1816
TIGARD, OR 97223                                    P‐0055347 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZESATI, EVA A
968 WALNUT DRIVE
OAKLEY, CA 94561                                    P‐0055348 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUMAN, PAMELA L
708 VALLEJO VILLAS
LOS ANGELES, CA 90042                               P‐0055349 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3491 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1657 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROMAN, JOCELYN M
310 EAST MONTEREY ROAD
CORONA, CA 92879                                     P‐0055350 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITALE, JON S
9461 CROFOOT RD
FOWLERVILLE, MI 48836                                P‐0055351 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREAR, SARAH J
209 SOUTH GRANADA AVENUE
ALHAMBRA, CA 91801                                   P‐0055352 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRAN, ROBYN
3022 COLONY DR
JAMESTOWN, NC 27282‐9005                             P‐0055353 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINONES, DENISSE
231 NW 25TH PL
CAPE CORAL, FL 33993                                 P‐0055354 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUTTER, TERRI
1837 LUCAS AVE EXT
COTTEKILL, NY 12419                                  P‐0055355 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
H, S S
9116 BROCK RD
KNOXVILLE, TN 37938                                  P‐0055356 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATCHETT, MARGARET M
403 VICTORIA DRIVE
PORT ORANGE, FL 32129                                P‐0055357 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC.
MARGARET PATCHETT
403 VICTORIA DRIVE
PORT ORANGE, FL 32129                                P‐0055358 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DERKA, ROBERT
210 VIOLA LANE
PROSPECT HEIGHTS, IL 60070                           P‐0055359 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MANUEL
2781 LANDOVER BLVD
APT C
SPRING HILL, FL 34608                                P‐0055360 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALTON, JODI
2659 N 750 E
LEHI, UT 84043                                       P‐0055361 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHAS, TODD
NO ADDRESS PROVIDED
                                                     P‐0055362 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRITCHARD, JOSHUA D
17 SALLY LN
NEW GLOUCESTER, ME 04260                             P‐0055363 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LINDA R
17421 N. 46TH PLACE
PHOENIX, AZ 85032                                    P‐0055364 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, MATTHEW J
24868 AMBERVALLEY AVE 1
MURRIETA, CA                                         P‐0055365 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILDRETH HEGDAL, SHAWN
3883 LINNEY RD
BOZEMAN, MT 59718                                    P‐0055366 1/20/2018      TK Holdings Inc., et al.                    $25,806.00                                                                                   $25,806.00




                                                                                           Page 3492 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1658 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SILER II, FREDERICK N
615 BLACK BEARS WAY
APT. 7
TUSCALOOSA, AL 35401                                P‐0055367 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, LAURA A
1130 POINTE NEWPORT TERRACE
APT. 100
CASSELBERRY, FL 32707                               P‐0055368 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, GREGORY R
600 NE 55TH TERRACE
MIAMI, FL 33137                                     P‐0055369 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, DEANNA M
4516 HAZELWOOD AVENUE
SACRAMENTO, CA 95821                                P‐0055370 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD III, NEIL H
31634 BLACK WIDOW WAY
CONIFER, CO 80433‐9610                              P‐0055371 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, GLEN E
445 4TH ST
ENCINITAS, CA 92024                                 P‐0055372 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD III, NEIL H
31634 BLACK WIDOW WAY
CONIFER, CO 80433‐9610                              P‐0055373 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILTON, IRIS H
2240 MAYFAIR WAY
APT 2
TITUSVILLE, FL 32796                                P‐0055374 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLUIS, ERIC H
3208 ALDERWOOD AVE
BELLINGHAM, WA 98225                                P‐0055375 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUNIGA, ESMERALDA
PO BOX 397
STOWELL, TX 77661                                   P‐0055376 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNS, WESLEY T
3831 BELLEAU WOOD DR
UNIT 41
LEXINGTON, KY 40517                                 P‐0055377 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, CAROL
12510 S W 184 ST
MIAMI, FL 33177                                     P‐0055378 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILER II, FREDERICK N
615 BLACK BEARS WAY
APT. 7
TUSCALOOSA, AL 35401                                P‐0055379 1/20/2018      TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
FINBERG, HAL M
31 MARINO DRIVE
MISSOURI CITY, TX 77459                             P‐0055380 1/20/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CARPER, BETTY A
136 GATEWAY ST.
WILLS POINT, TX 75169                               P‐0055381 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPMAN, ROBERT
27 HICKORY RD
SLOATSBURG, NY 10974                                P‐0055382 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 3493 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1659 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MAY, ASHLEY M
16.1 W. SOUTH ST
APT 9
ALVIN, TX 77511                                      P‐0055383 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, NATASHA S
51 BROCKTON ROAD
HAMILTON, NJ 08619                                   P‐0055384 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XIN
1620 NE NORTHWOOD DRIVE
APT O‐102
PULLMAN, WA 99163                                    P‐0055385 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHA, CHRISTINA C
1001 EAST CAREY AVENUE
APT 103
NORTH LAS VEGAS, NV 89030                            P‐0055386 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMPTER, MARK T
1758 HIDDEN BROOK COURT
MANTECA, CA 95337                                    P‐0055387 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DZHUR, ELENA
11481 SE STEVENS RD
HAPPY VALLEY, OR 97086                               P‐0055388 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUTSUWADA, CHIEKO
805 S MESA ST #306
SAN PEDRO, CA 90731                                  P‐0055389 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
D VALENTINA‐TORZ, LUCA
16619 LARCH WAY L302
LYNNWOOD, WA 98037                                   P‐0055390 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, ANASTASIA
703 WEST 48TH STREET
LOS ANGELES, CA 90037                                P‐0055391 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTON, ANEASE H
4417 STANOLIND AVE
MIDLAND, TX 79707                                    P‐0055392 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAROTOUNI, JREK
2854 CANADA BLVD
GLENDALE, CA 91208                                   P‐0055393 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, KIMBERLY L
1941 CALIFORNIA AVE
UNIT 77561
CORONA, CA 92877                                     P‐0055394 1/20/2018      TK Holdings Inc., et al.                   $200,000.00                                                                                  $200,000.00
IZGUERRA, MICHAEL A
14531 S PINE GROVE DRIVE
HOMER GLEN, IL 60491                                 P‐0055395 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ULKER KARBEYAZ, BASAK
158 MINUTEMAN DRIVE
CONCORD, MA 01742                                    P‐0055396 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMUWAH‐SEGAL, PRISCILLA
406 WINTERTHUR COURT
SILVER SPRING, MD 20904                              P‐0055397 1/20/2018      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
FOSTOR, TYLER A
203 EAST MAIN STREET
BALTIC, OH 43804                                     P‐0055398 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, ZACHARIAH E
3507 WINDY RIDGE CT
SAN ANTONIO, TX 78259                                P‐0055399 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3494 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1660 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
AJUZIA, SANDRA N
3220 PERSIMMON ROAD, APT 2027
DALLAS, TX                                            P‐0055400 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMANSKI III, DONALD
P.O. BOX 405
23825 LEMOYNE RD
LEMOYNE, OH 43441                                     P‐0055401 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, CHENGDONG
1401 MISSION STREET, UNIT 102
SOUTH PASADENA, CA 91030                              P‐0055402 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMORA, EUGENIO
2280 GOLDEN GATE BLVD E
NAPLES, FL 34120                                      P‐0055403 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALOMARES, SERGIO
14500 MARSH LANE 239
ADDISON, TX 75001                                     P‐0055404 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILLER, FRANK
113 NEW ISLAND AVE.
PEAKS ISLAND, ME 04108                                P‐0055405 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, KATHERINE M
532 NC HWY 561 E
AHOSKIE, NC 27910                                     P‐0055406 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DARRYL
315 EMPIRE BLVD
BROOKLYN, NY 11225                                    P‐0055407 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORRELL, CATHERINE
629 MORAY PL
CORPUS CHRISTI, TX 78411                              P‐0055408 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BETHEL, JAMES
400 E 21ST APT 1E
BROOKLYN                                              P‐0055409 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGONIGLE, JARED D
944 W.10TH STREET
WAHOO, NE 68066                                       P‐0055410 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, THOMAS A
9207 WENTWORTH LN
PORT SAINT LUCIE, FL 34986‐3287                       P‐0055411 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENCE, DEAN E
9195 MATTHEW DR.
MANASSAS PARK, VA 20111                               P‐0055412 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALMER, CHRISTOPHER A
5609 RIVER RUN
EL PASO, TX 79932                                     P‐0055413 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELEY, JAMES D
215 DRUMMOND DRIVE
RALEIGH, NC 27609                                     P‐0055414 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALMER INSURANCE GROUP, INC.
BALMER, MICHAEL D
481 N RESLER, SUITE D
EL PASO, TX 79912                                     P‐0055415 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, YANG
322 VAIRO BLVD APT. B
STATE COLLEGE, PA 16803                               P‐0055416 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, MICMHELLE D
165 ABIGAIL CIRCLE
ELLABELL, GA 31308                                    P‐0055417 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3495 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1661 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MASK, BRYAN K
PO BOX 2076
LYTLE, TX 78052                                      P‐0055418 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, ROGER L
5712 VERNA WAY
MILTON, FL 32570‐8743                                P‐0055419 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDERMOTT, MICHAEL
624 CAMINO VERDE
THOUSAND OAKS, CA 91360                              P‐0055420 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JULES, NORMA
1393 AVON LANE
NORTH LAUDERDALE, FL 33068                           P‐0055421 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACCC GENERAL AGENCY INC
MAYFIELD, FREEDOM D
930 NORTH WEATHERFORD STREET
MIDLAND, TX 79701                                    P‐0055422 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNYON, PAUL A
8229 RAPID FORGE RD
GREENFIELD, OH 45123                                 P‐0055423 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, MARGARET
10325 AVELAR RIDGE DR
RIVERVIEW, FL 33578                                  P‐0055424 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACCC INSURANCE COMPANY
MAYFIELD, FREEDOM D
930 NORTH WEATHERFORD STREET
MIDLAND, TX 79701                                    P‐0055425 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARY A
10436 196 ST
APT 5E
SAINT ALBANS, NY 11412‐1155                          P‐0055426 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATLIFFE, LARRY
1505 FESSENDEN AVE
MOUNT PLEASANT, MI 48858                             P‐0055427 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANCOCK, GARY
1025 AE ST
APT 107
KAPOLEI, HI 96707                                    P‐0055428 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZVARA, JOHN A
5000 SAINT STEPHENS CHURCH RO
GOLD HILL, NC 28071                                  P‐0055429 1/21/2018      TK Holdings Inc., et al.                     $4,655.00                                                                                    $4,655.00
HANSON, TRACY
8011 MAVIS AVE
WAXAHACHIE, TX 75167                                 P‐0055430 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIERMAN, WILLIAM L
102 BOYD DRIVE 5A
FLAT ROCK, NC 28731                                  P‐0055431 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, COURTNEY B
308 WASHINGTON AVE APT 2
GOLDEN, CO 80403                                     P‐0055432 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILDEBRANDT, CHARLES M
7012 BELTEAU LANE
DALLAS, TX 75227                                     P‐0055433 1/21/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CALSO, JC DANIEL
1662 WATERLOO ST.
LOS ANGELES, CA 90026                                P‐0055434 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3496 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1662 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ALLEN, JANET R
4856 E 23RD ST
TUCSON, AZ 85711‐4912                                 P‐0055435 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY, ALBERT
7138 S WOODLAWN AVE
CHICAGO, IL 60619                                     P‐0055436 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY, ALBERT
7138 S WOODLAWN AVE
CHICAGO, IL 60619                                     P‐0055437 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBOWITZ, OLEG N
1179 E DURO CIRCLE
PALM SPRINGS, CA 92262                                P‐0055438 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMBROWSKI, WAYNE J
2800 N LAKE SHORE DR APT 904
CHICAGO, IL 60657‐6266                                P‐0055439 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONE, KIRSTEN K
63 BEDSTRAW LOOP
LADERA RANCH, CA 92694                                P‐0055440 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDER, JOSH D
327 SOUTH EASY STREET
MISSOULA, MT 59802                                    P‐0055441 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERIKSSON, ERIK A
2209 DUNSTAN
HOUSTON, TX 77005                                     P‐0055442 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, JERRY L
719 N 1ST ST
RINGLING, OK 73                                       P‐0055443 1/21/2018      TK Holdings Inc., et al.                    $25,930.42                                                                                   $25,930.42
YAZUJIAN, LAUREN
11611 NE ANGELO DR APT # 4
VANCOUVER, WA 98684                                   P‐0055444 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERBERG, ERIK C
15431 ALVARADO STREET
LAKE ELSINORE, CA 92530                               P‐0055445 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASCH, TIMOTHY A
162 COUNTY ROAD 104
EDNA, TX 77957‐4619                                   P‐0055446 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GASCH, TIMOTHY A
162 COUNTY ROAD 104
EDNA, TX 77957‐4619                                   P‐0055447 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMAHON, MARILYN
53258 FINEGOLD CREEK CT.
53258 FINEGOLD CREEK CT.
NORTH FORK, CA 93643                                  P‐0055448 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, RICHARD H
66 MAYFIELD CIRCLE
ORMOND BEACH, FL 32174                                P‐0055449 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADKAR, ATUL
6564 VILLAGEFIELD DR
MASON, OH 45040                                       P‐0055450 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMBRIDGE, VALERIE
680 N FIRWOOD DR
DELTONA, FL 32725                                     P‐0055451 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALASPINA, CHRISTINE M
153 MINE ROAD TRLR 82
HIGHLAND FALLS, NY 10928                              P‐0055452 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3497 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1663 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CONNORS, RYAN
5821 VININGS RETREAT CT
MABLETON, GA 30126                                   P‐0055453 1/21/2018      TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
FRIEDRICH, REBEKHA
1950 SNOW RD N
SEMMES, AL 36575                                     P‐0055454 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDRICH, REBEKHA K
1950 SNOW RD N
SEMMES, AL 36575                                     P‐0055455 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONE, JOHN L
1017 W. KENNEWICK AVE
KENNEWICK, WA 99336                                  P‐0055456 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, EDNA R
3206 WRIGHTS FERRY RD
LOUISVILLE, TN 37777                                 P‐0055457 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORCHERT, SHELBY M
1609 SW SMITH ST
BLUE SPRINGS, MO 64015                               P‐0055458 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIEST, DAVID J
10458 SHIELDS ROAD
OSTRANDER, OH 43061                                  P‐0055459 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JACOBUS E
3727 GRAND VIEW BLVD
LOS ANGELES, CA 90066                                P‐0055460 1/21/2018      TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
BERGESON, TRACIE B
28465 SUTHERLIN LANE
EUGENE, OR 97405                                     P‐0055461 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUMWONG, TOSPRON
8801 WEST GOLF ROAD
5H
NILES, IL 60714                                      P‐0055462 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOGHEAN, DOINA
8801 WEST GOLF ROAD
5H
NILES, IL 60714                                      P‐0055463 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, ANDREW
PO BOX 1895
CAMARILLO, CA 93011‐1895                             P‐0055464 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, FORREST
13033 MCKINLEY AVE
LOS ANGELES, CA 90059                                P‐0055465 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESERVEY, CHRISTOPHER R
3078 LIMEKILN PIKE
GLENSIDE, PA 19038                                   P‐0055466 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUMWONG, TOSPRON
8801 WEST GOLF ROAD
5H
NILES, IL 60714                                      P‐0055467 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODSIDE, MICHAEL B
1067 MAPLE LEAF DR
MCDONOUGH, GA 30253                                  P‐0055468 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEALY, ALIESHA L
DAQUWAN MCNEALY
601 KENSINGTON ST
EUSTIS, FL 32726                                     P‐0055469 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3498 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1664 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LUM, DAVID
22653 WOODRIDGE COURT
CUPERTINO, CA 95014                                 P‐0055470 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, ROBIN R
PO BOX 5893
ALBANY, NY 12205                                    P‐0055471 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAY, WILLIAM F
90 RAYMALEY RD
HARRISON CITY, PA 15636                             P‐0055472 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINDELL, CONSTANCE G
106 QUAIL HOLLOW DRIVE
MARION, NC 28752                                    P‐0055473 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIDD, MARSHA J
1520 CLOUGH RD
RENO, NV 89509                                      P‐0055474 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABRAMS, MICHAEL D
4575 COACH RD.
COLUMBUS, OH 43220                                  P‐0055475 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, GRAHAM H
604 E. 8TH AVE.
TALLAHASSEE, FL 32303                               P‐0055476 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, GRAHAM H
604 E. 8TH AVENUE
TALLAHASSEE, FL 32303                               P‐0055477 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YILDIRIR, GOKBEN
564 MCMANUS WAY
TOWSON, MD 21286                                    P‐0055478 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELISOFON, BEN
17 WEST ELIZABETH STREET
WATERLOO, NY 13165                                  P‐0055479 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GHEBRELUL, GHENET
1627 LAKE TAWAKONI DRIVE
ALLEN, TX 75002                                     P‐0055480 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSEPH, GENEVA N
4701 DIANA DRIVE
GREAT FALLS, MT 59405                               P‐0055481 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKUNDRICH, ABIGAIL A
114 CASSIE DR APT 2
NORWICH, NY 13185                                   P‐0055482 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, THADDEUS L
5350 ROCLMOOR DRIVE
STONE MOUNTAIN, GA 30088                            P‐0055483 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, THADDEUS L
5350 ROCKMOOR DRIVE
STONE MOUNTAIN, GA 30088                            P‐0055484 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORAN JR, ROBERT J
5583 WATERMAN BLVD
UNIT A
ST LOUIS, MO 63112                                  P‐0055485 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, MONICA
1832 RIVERHAVEN LANE
HOOVER, AL 35244                                    P‐0055486 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALDWIN, LAYNE
2825 QUINCY COURT
GRAND JUNCTION, CO 81503                            P‐0055487 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3499 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1665 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MALOY, DANIEL H
112 TRINITY LANE
MANDEVILLE, LA 70471‐1855                             P‐0055488 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, CIARA C
12242 SELMA RD
MIDDLESEX, NC 27557                                   P‐0055489 1/22/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
FURZEY, WILLIAM P
8000 INDIAN PALMS TRAIL
MCKINNEY, TX 75070                                    P‐0055490 1/22/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DIAZ, ALVIN
3501 GRAMERCY ST
HOUSTON, TX 77025                                     P‐0055491 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERRY, MARY M
1703 ANGEL CT.
SEVERN, MD 21144                                      P‐0055492 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABIN, MELISSA A
2101 COLDSTREAM AVE NE
CEDAR RAPIDS, IA 52402                                P‐0055493 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, JEAN P
5 ELIZABETH STREET
SAINT ALBANS, VT 05478                                P‐0055494 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CANETE, RIZZA JANE C
1111 N BAYSHORE BLVD APT D8
CLEARWATER, FL 33759                                  P‐0055495 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, JEAN P
5 ELIZABETH STREET
SAINT ALBANS, VT 05478                                P‐0055496 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLER, ANNE‐BEATRI M
3501 LOWELL ST. NW
WASHINGTON, DC 20016                                  P‐0055497 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDALL, ROBERT D
112 LAKE SHORE DR
WILLIAMSBURG, IA 52361                                P‐0055498 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUTHIRDS, FRANCES M
2326 PARK PLACE DRIVE
GULFPORT, MS 39507                                    P‐0055499 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINE, ROSS P
11729 CENTRAL ST
KANSAS CITY, MO 64114                                 P‐0055500 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, DANIELLE K
17714 83RD STREET COURT KP S
LONGBRANCH, WA 98351                                  P‐0055501 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPON, LAWRENCE J
1 KRISTEN DRIVE
SUCCASUNNA, NJ 07876                                  P‐0055502 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ASHLEY M
433 GALVESTON STREET
LAS VEGAS, NV 89110                                   P‐0055503 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUINNESS, SHAWN K
271 JACKSON PARK DR
HOSCHTON, GA 30548                                    P‐0055504 1/22/2018      TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                                P‐0055505 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3500 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1666 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                              P‐0055506 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNO, DANIEL J
9122 E SUN LAKES BLVD N
SUN LAKES, AZ 85248                                 P‐0055507 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                              P‐0055508 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                              P‐0055509 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEITMAN, MELISA
PO BOX 46
MALINTA, OH 43535                                   P‐0055510 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES GARCIA, AGUSTIN J
314 SE 9TH AVE
CAPE CORAL, FL 33990                                P‐0055511 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, QUENTIN J
1000 AIRPORT ROAD SW
F‐23
HUNTSVILLE, AL 35802                                P‐0055512 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDRUM, TONYA J
391 ROBERTA RD
CONCORD, NC 28027                                   P‐0055513 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMBIE, ANDREW D
3002 PRESCOTT STREET
HOUSTON, TX 77025                                   P‐0055514 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRANGE, LIYAH
1088 AMBERTON LANE
POWDER SPRINGS, GA 30127                            P‐0055515 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, TRACEY J
3708 VINCELLI AVE
NORTH LAS VEGAS, NV 89031                           P‐0055516 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE LEHMAN, MAUREEN T
13744 MOHAWK ROAD, UNIT 903
LEAWOOD, KS 66224                                   P‐0055517 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO‐RUIZ, JAVIER
PO BOX 1627
RINCON, PR 00677                                    P‐0055518 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFIN, JENNIFER A
1758 CALLE CERRO
SANTA BARBARA, CA 93101                             P‐0055519 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JEFFERSON, JAMES B
35 JACKSON RD.
MEDFORD, NJ 08055                                   P‐0055520 1/22/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ETIENNE, WAYNE
53 N SHORE CIRCLE
WACO, TX 76708                                      P‐0055521 1/22/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
FREEMAN, CLIFFORD L
134 ONEAL LANE
PINE GROVE, LA 70453                                P‐0055522 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, STEVE D
292 BUCKLEY ROAD
HARRISVILLE, MS 39082                               P‐0055523 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3501 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1667 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CHANDONNET, GRACE
1831 THIRD STREET
NEW ORLEANS, LA 70113                                 P‐0055524 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH‐NHI T
5338 LORILAWN DR
ORLANDO, FL 32818                                     P‐0055525 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NITTENBERG, PHILIP E
621 WOODBINE DR
SAN RAFAEL, CA 94903                                  P‐0055526 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERHAAR, KYLE R
3960 COURTNEY LANE
DORR, MI 49323                                        P‐0055527 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JOSEPH E
PO BOX 14838
ODESSA, TX 79764                                      P‐0055528 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKIBA, THOR E
75 HYDE HILL RD
GREENVILLE, PA 16125                                  P‐0055529 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, MARGARET M
450 E BRADLEY AVE #114
EL CAJON, CA 92021                                    P‐0055530 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIJOHN, KENNETH G
424 HAGEDORN RD
GRAYVILLE, IL 62844                                   P‐0055531 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, ASHLEY
1590 WINEBERRY LN
WEST CHESTER, PA 19380                                P‐0055532 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DANIELA
1801 UTAH ST
FAIRFIELD, CA 94533                                   P‐0055533 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALEXANDER, MICHAEL P
304 FROST ST.
CANTON, MS 39046                                      P‐0055534 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYMA, MILDRED
24 GREENFIELD DRIVE
ANSONIA, CT 06401                                     P‐0055535 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELZER, JANET L
1025 LINCOLN AVE.
PACIFIC GROVE, CA 93950                               P‐0055536 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAKELY, RENEE E
2227 TURKEY FOOT TRAIL RD
ROCKWOOD, PA 15557                                    P‐0055537 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, RUBY
530 SO 400 E
APT 2306
SALT LAKE CITY, UT 84111                              P‐0055538 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLZEY, JOHN
3617 QUIETTE DRIVE
AUSTIN, TX 78754                                      P‐0055539 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEARDEN, KATHERINE C
225 FARM LAKE ROAD
BOILING SPRINGS, SC 29316                             P‐0055540 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKES, ERIN Y
12600 AVERY RANCH BLVD.
APT. 121
CEDAR PARK, TX 78613                                  P‐0055541 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3502 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1668 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MORRELL, JENNIFER L
312 NW BROADVIEW ST
PORT ST. LUCIE, FL 34983                              P‐0055542 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOURYA, AIR
76 EROBI LANE
IOWA CITY, IA 52240                                   P‐0055543 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, TONIA
2447 WINDRIDGE DRIVE
CONYERS, GA 30013                                     P‐0055544 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOZARTH, RON
6070 SUNSTONE AVE
ALTA LOMA, CA 91701                                   P‐0055545 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOZARTH, RON
6070 SUNSTONE AVE
ALTA LOMA, CA 91701                                   P‐0055546 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUCKER, BRUCE
200 N. HIGH ST
DENVER, CO                                            P‐0055547 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, MICHAEL H
174 WEST 214TH ST
GALLIANO, LA 70354                                    P‐0055548 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, AMY L
34 PROSPECT AVE SE
APT 2
GRAND RAPIDS, MI 49503                                P‐0055549 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGINS, JOSH
2925 GARLAND ST
LEAVENWORTH, KS 66048                                 P‐0055550 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRABARA, MARZENA
316 FAIRWOOD TER
MYRTLE BEACH, SC 29588                                P‐0055551 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENLY, SARAH F
5403 OAKSIDE CIRCLE
NORTH CHESTERFIE, VA 23237                            P‐0055552 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHU, CHARLES
5415 CAMBURY AVE
TEMPLE CITY, CA 91780                                 P‐0055553 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUYNH, LUC B
855 KITTERING RD
SAN DIMAS, CA 91773                                   P‐0055554 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOIREZ, JEAN‐DIDIER
4922 TANYA LEE CIRCLE
APT 8205
DAVIE, FL 33328                                       P‐0055555 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAGEL, JAMES A
627 GRASSY HILL RD
SUMMERVILLE, SC 29483                                 P‐0055556 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, SHUKUANG
4250 EL CAMINO REAL UNIT B317
PALO ALTO, CA 94306                                   P‐0055557 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIGGINS, TINA L
212 RUBY AVENUE
PENSACOLA, FL 32505                                   P‐0055558 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRA, CHRISTOPHER Z
1310 11TH ST
MANHATTAN BEACH, CA 90266                             P‐0055559 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3503 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1669 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FRIEDENFELS, RICHARD C
W8789 SAWYER AVENUE
MEDFORD, WI 54451                                    P‐0055560 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MECHAM, KELLY
2834 W 2400 N
FARR WEST, UT 84404                                  P‐0055561 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COMMODORE, SHENE
1088 AMBERTON LANE
POWDER SPRINGS, GA 30127                             P‐0055562 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATCHISON, RICHARD E
1577 TURK RD
WARRINGTON, PA 18976                                 P‐0055563 1/22/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HUNTER, ROBIN A
PO BOX 2274
DAYTON, NV 89403                                     P‐0055564 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, DUDLEY J
152 CUMBERLAND DRIVE
BYRON, GA 31008                                      P‐0055565 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON JR., EDWARD
2192 SCENIC DR.
BIRMINGHAM, AL 35214                                 P‐0055566 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROLOGO, ANGELA M
1255 WEDNESBURY CIRCLE
4B
AKRON, OH 44313                                      P‐0055567 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ELISHA R
3 GARDEN OAKS DRIVE
MAUMELLE, AR 72113                                   P‐0055568 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, BRITNEY N
6 DAWN RIDGE LOOP
CARLISLE, PA 17013                                   P‐0055569 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUSAR, MALIK F
2425 SAGE RD APT #148
HOUSTON, TX 77056                                    P‐0055570 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRANOFF, ANASTACIA L
414 HACKENSACK AVE APT 2203
HACKENSACK, NJ 07601                                 P‐0055571 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUSAR, MALIK F
2425 SAGE RD APT #148
HOUSTON, TX 77056                                    P‐0055572 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATCHISON, RICHARD E
1577 TURK RD
WARRICGTON, PA 18976                                 P‐0055573 1/22/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
EDINGS, JOSIAH W
9917 HARDESTY AVENUE
KANSAS CITY, MO 64137                                P‐0055574 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW
GARRETT, TINA L
97 LIBERTY COURT
GALLOWAY, NJ 08205                                   P‐0055575 1/22/2018      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
JARAMILLO, PRISCILLA T
4724 MESITA
LAS CRUCES, NM 88012                                 P‐0055576 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOLY, ROBERT C
230 E BROADWAY #1004
SALT LAKE CITY, UT 84111                             P‐0055577 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3504 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1670 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KAUSAR, MALIK F
2425 SAGE RD APT #148
HOUSTON, TX 77056                                    P‐0055578 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADSHAW, JANICE L
1957 WINDMILL CIRCLE
SANTA ROSA, CA 95403                                 P‐0055579 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARRIEM, ALI
2953 82ND AVE CT EAST
EDGEWOOD, WA 98371                                   P‐0055580 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICK, BERIT C
1513 NE 88TH ST
SEATTLE, WA 98115                                    P‐0055581 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUBNER, GINA
155 BEATRICE AVE.
OCEANSIDE, NJ 11572                                  P‐0055582 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRADDOCK, JENNIFER R
6726 CHERRY RD
OCALA, FL 34472                                      P‐0055583 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLMES, LISA C
PO BOX 4672
SALEM, OR 97302                                      P‐0055584 1/23/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ANDERSON, LISA C
PO BOX 4672
SALEM, OR 97302                                      P‐0055585 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, LISA C
PO BOX 4672
SALEM, OR 97302                                      P‐0055586 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFORD, VICTORIA S
266 PITMAN ROAD
SULLIVAN, ME 04664                                   P‐0055587 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFORD, GERALD A
266 PITMAN ROAD
SULLIVAN, ME 04664                                   P‐0055588 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERHARDT, EARL F
394 BECK POND ROAD
NEWARK, VT 05871                                     P‐0055589 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, ROBERTO
1187 PINEAPPLE WAY
KISSIMMEE, FL 34741                                  P‐0055590 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, THOMAS
111 N PARK AVE
BAYSHORE, NY 11706                                   P‐0055591 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFER, JACK C
11525 KERRY RD
BRETHREN, MI 49619                                   P‐0055592 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, SHAWN P
4450 JAKES WAY
MIDLOTHIAN, TX 76065                                 P‐0055593 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRY, AMY
11550 CROSSROADS CIRCLE
APT 264
MIDDLE RIVER, MD 21220                               P‐0055594 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, ASHLEY M
1920 N 1ST AVE APT 116B
TUCSON, AZ 86719                                     P‐0055595 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3505 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1671 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GRAY, VINCENT J
1334 MONIQUE CT.
VISTA, CA 92084‐3412                                  P‐0055596 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
RICHMOND, ALEXIS D
5206 VIA ALIZAR DRIVE
APT 39
ORLANDO, FL 32839                                     P‐0055597 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANK, BRYAN D
2335 BAREFOOT TRACE
ATLANTIC BEACH, FL 32233                              P‐0055598 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPISI, TAMMY L
16411 PAUHASKA PLACE
APPLE VALLEY, CA 92307                                P‐0055599 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTHONY, PAMELA A
2224 SUMMIT DRIVE
HELLERTOWN, PA 18055                                  P‐0055600 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTHONY, PAMELA A
2224 SUMMIT DRIVE
HELLERTOWN, PA 18055                                  P‐0055601 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, RONALD C
2609 MADRID ST
JACKSONVILLE BEACH, FL 32250                          P‐0055602 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, RONALD
2609 MADRID ST
JACKSONVILLE BEACH, FL 32250                          P‐0055603 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, PAUL E
342 SPARROW HAWK LANE
NEWPORT, NC 28570                                     P‐0055604 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER III, VINZENT L
P.O. 7801
SUGAR CREEK, MO 64054                                 P‐0055605 1/23/2018      TK Holdings Inc., et al.                     $3,163.39                                                                                    $3,163.39
HONDA
RODRIGUEZ, MANUEL J
                                                      P‐0055606 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, SHONDA R
5517 BEAUFORT INLET CT
RALEIGH, NC 27610                                     P‐0055607 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, KYRA
4306 WILD ROSE HILL LANE
RICHMOND, TX 77469                                    P‐0055608 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANK, BRYAN D
2335 BAREFOOT TRACE
ATLANTIC BEACH, FL 32233                              P‐0055609 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALL, JALYN D
8704 QUITMAN AVE.
LUBBOCK, TX 79424                                     P‐0055610 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SECREST, ANDREW T
3532 ROSEWOOD AVENUE
LOS ANGELES, CA 90066                                 P‐0055611 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, ANTHONY L
5625 HUB STREET
LOS ANGELES, CA 90042/2523                            P‐0055612 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON, KYLE A
5234 LEXINGTON AVE
LINCOLN, NE 68504                                     P‐0055613 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3506 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1672 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HONDA
RODRIGUEZ, MANUEL J
4105‐1 CHAPELSTONE AVE
4105‐1 CHAPELSTONE AVE
BENTONVILLE, AR 72712                                 P‐0055614 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                                P‐0055615 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY TYE, PHYLLIS A
16588 STRATHMOOR
DETROIT, MI 48235                                     P‐0055616 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, CARMEL
1025 W ENTIAT AVE A1
KENNEWICK, WA 99336                                   P‐0055617 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA
RODRIGUEZ, MANUEL J
4105‐1 CHAPELSTONE AVE
4105‐1 CHAPELSTONE AVE
BENTONVILLE, AR 72712                                 P‐0055618 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUERNER, ANGELA
1426 SPRING CREEK RD
FLORENCE, TX 76527                                    P‐0055619 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROM, CAMERON P
426 WOODMOOR DR
ROUND LAKE BEACH, IL 60073                            P‐0055620 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARAGON, STEVE
11613 CALLE ALBARA
EL CAJON, CA 92019                                    P‐0055621 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRELL, DAWN R
1623 FAWNHOPE DRIVE
HOUSTON, TX 77008                                     P‐0055622 1/23/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
YANG, FORRESTER S
9825 MADELAINE COURT
ELLICOTT CITY, MD 21042                               P‐0055623 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCE, FRITZ
105 LINCOLN AVE
STATE COLLEGE, PA 16801                               P‐0055624 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, TONYA
15906 WILKINSON DR
CLERMONT, FL 34714                                    P‐0055625 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                                P‐0055626 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRIENKE, CHRISTINE M
716 ‐ 10TH AVE
MENOMINEE, MI 49858                                   P‐0055627 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, SCARLETT S
PO BOX 272
SEAGRAVES, TX 79359                                   P‐0055628 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRIENKE, CHRISTINE M
716 ‐ 10TH AVE
MENOMINEE, MI 49858                                   P‐0055629 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, JOSE X
27692 ESTEPONA
MISSION VIEJO, CA 92691                               P‐0055630 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3507 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1673 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BLYSTONE, KENT V
1404 RT 481
CHARLEROI, PA 15022                                 P‐0055631 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, JOANTHAN L
25 DENICO LN
BENTON, ME 04901                                    P‐0055632 1/23/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
GURSU, EMRAH
81 ALDEN STREET
WALLINGTON, NJ 07057                                P‐0055633 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSE, ALICIA
3500 PIEDMONT DRIVE
RALEIGH, NC 27604                                   P‐0055634 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLLARD, LARRY L
4150 S. 105TH RD
BOLIVAR, MO 65613                                   P‐0055635 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLTON‐JACKSON, ROBIN K
4905 MEGAN DRIVE
CLINTON, MD 20735                                   P‐0055636 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAZZARD, MICHAEL J
MICHAEL J HAZZARD
116 BELMONT ST
NEW BRITAIN, CT 06053                               P‐0055637 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIPE, TRACY
118 TIMBER COURT
BASTROP, TX 78602                                   P‐0055638 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALABIA, CARLITO S
6922 KATHERINE AVENUE
VAN NUYS, CA 91405                                  P‐0055639 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, IRMA O
310 S ELM
PECOS, TX 79772                                     P‐0055640 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATEN, DONNA M
17535 REDBUD ST
HESPERIA, CA 92345                                  P‐0055641 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKER, MONINA U
14 DRINKING BROOK ROAD
MONMOUTH JCT, NJ 08852‐2800                         P‐0055642 1/23/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
BECKER, JOHN P
14 DRINKING BROOK ROAD
MONMOUTH JUNCT, NJ 08852                            P‐0055643 1/23/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
DE WOLFE, CHRISTOPHER
2727 CASTLECOVE DRIVE
GRAND PRAIRIE, TX 75052                             P‐0055644 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, QUENTIN J
1000 AIRPORT ROAD SW
F23
HUNTSVILLE, AL 35802                                P‐0055645 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, CRYSTAL
13085 MORRIS RD
UNIT 4201
ALPHARETTA, GA 30004                                P‐0055646 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUDAS, TERES M
1428 SW 18 PLACE
CAPE CORAL, FL 33991                                P‐0055647 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3508 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1674 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SPURLOCK, CLEVELAND
6726 TARA BLVD
APT 25H
JONESBORO, GA 30236                                   P‐0055648 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVINE, DENISE M
304 S SAINT PETER ST.
SCHUYLKILL HAVEN, PA 17972                            P‐0055649 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILLS, KENNETH X
11 LAKEVIEW DR
PUTNAM VALLEY, NY 10579                               P‐0055650 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DESMARAIS, J V
101 LAUREL RD
ERWIN, TN 37650                                       P‐0055651 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CATENA R
122 PARKSIDE DRIVE
BRANDON, MS 39042                                     P‐0055652 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENBERG, VANESSA M
3715 DEMPSTER AVE
ROCKFORD, IL 61208‐3804                               P‐0055653 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOUGH, ROBERT
NO ADDRESS PROVIDED
                                                      P‐0055654 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLE, BRENDA S
138 DALE EARNHARDT LANE
MARTINSBURG, WV 25404                                 P‐0055655 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVES, JAMES B
5909 RESERVOIR HEIGHTS AVENUE
ALEXANDRIA, VA 22311                                  P‐0055656 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANUEL, HOWARD L
1220 N. FILLMORE STREET
UNIT 806
ARLINGTON, VA 22201                                   P‐0055657 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, LOUISE M
3118 MOUNTAIN ROAD
GLEN ALLEN, VA 23060                                  P‐0055658 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EWING, TIM C
907 LOGAN RD.
BETHEL PARK, PA 15102                                 P‐0055659 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, KURT
3026 BLUE MONACO ST.
LAS VEGAS, NV 89117                                   P‐0055660 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOESE, BRADLEY K
553 W 1ST ST
HOISINGTON, KS 67544                                  P‐0055661 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DAVID A
1624 PEACHTREE VALLEY DR
ROUND ROCK, TX 78681                                  P‐0055662 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, LONNIE P
3875 N BALLANTYNE LN
EAGLE, ID 83616                                       P‐0055663 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, DREW A
4513 RUTHERFORD WAY
DAYTON, MD 21036                                      P‐0055664 1/23/2018      TK Holdings Inc., et al.                        $58.00                                                                                       $58.00
ORTIZ, RITA M
13677 MONTE VISTA AVENUE
CHINO, CA 91710                                       P‐0055665 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3509 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1675 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIQUINA, VICTOR E
3280 SW 170TH AVE APT 814
BEAVERTON, OR 97003                                  P‐0055666 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONG, CHRISTY E
25195 BARENTS
LAGUNA HILLS, CA 92653                               P‐0055667 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, JOHN J
212 W 31ST ST
DAVENPORT, IA 52803                                  P‐0055668 1/23/2018      TK Holdings Inc., et al.                     $1,284.00                                                                                    $1,284.00
GILBERT, STEFANIE K
1220 N. FILLMORE STREET
UNIT 806
ARLINGTON, VA 22201                                  P‐0055669 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEARSTINE, LINDA S
40 WINDSOR DRIVE
CHARLES TOWN, WV 25414                               P‐0055670 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIA, CONSTANTINO
1050 E WASHINGTON AVE UNIT 41
ESCONDIDO, CA 92025                                  P‐0055671 1/23/2018      TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
BURRITT, STEVEN R
819 BAILEY DR
SEBASTIAN, FL 32958                                  P‐0055672 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUNDERSON, TRACY L
24072 5TH STREET
TREMPEALEAU, WI 54661                                P‐0055673 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, LYNN D
5740 W. CENTINELA AVE.
#321
LOS ANGELES, CA 90045                                P‐0055674 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, JINGJING
682 N 9TH STREET
SAN JOSE, CA 95112                                   P‐0055675 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XINRONG
682 N 9TH STREET
SAN JOSE, CA 95112                                   P‐0055676 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIETO, LISA M
1020 WINCHESTER AVE
ALHAMBRA, CA 91803                                   P‐0055677 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROADHURST, FELICIA L
20449 NW 28TH COURT
MIAMI GARDENS, FL 33056                              P‐0055678 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, DANIEL J
2838 CALLE DE MALIBU
ESCONDIDO, CA 92029                                  P‐0055679 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIU, TOMMY C
916 16TH AVE
HONOLULU, HI 96816                                   P‐0055680 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URRUTIA, ROSA
819 TREVINO TER
OXNARD, CA 93033                                     P‐0055681 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VU, JACQUELINE
2541 IRVING STREET
SAN FRANCISCO, CA 94122                              P‐0055682 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSBOUGH, CHRISTOPHER
PO BOX 22016
SEATTLE, WA 98122                                    P‐0055683 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3510 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1676 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WINDISCH, DEBORAH J
3060 PORTER ST
SPACE 9
SOQUEL, CA 95073                                     P‐0055684 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUR, BHUPINDER
9234 COTTON CREEK COURT
SACRAMENTO, CA 95829                                 P‐0055685 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUR, RUPINDER
7672 PEKOE WAY
SACRAMENTO, CA 95828                                 P‐0055686 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAINI, DARA
7672 PEKOE WAY
SACRAMENTO, CA 95828                                 P‐0055687 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAUR, BHUPINDER
9234 COTTON CREEK COURT
SACRAMENTO, CA 95829                                 P‐0055688 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, LOGAN C
13050 BARRETT ROAD
YAKIMA, WA 98908                                     P‐0055689 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANDLESS, BRANDY
226 GROVE PL
CIBOLO, TX 78108                                     P‐0055690 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUSTIN, THOMAS W
935 HORNER RD
LAS CRUCES, NM 88007                                 P‐0055691 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA SR, DANIEL P
70 PLUMMER HILL RD
BELMONT, NH 03220                                    P‐0055692 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MICHAEL A
250 3RD STREET WEST
FRUITHURST, AL 36262                                 P‐0055693 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, ERIC R
8056 OLD LONDON
NORTH CHARLESTON, SC 29406 9564                      P‐0055694 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOURNAGAN, KIMBERLEY S
3005 WHITE OAK WAY
LODI, CA 95242                                       P‐0055695 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENNING, NICHOLAS S
429 1ST. ST.
MESERVEY, IA 50457                                   P‐0055696 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, A MINOR, DIEGO
15308 COUNTRY ACRES
LINDALE, TX 75771                                    P‐0055697 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUCKSWORTH, BRITTANY D
194 SANATORIUM RD
MENDENHALL, MS 39114                                 P‐0055698 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKRIDGE, TIMOTHY D
7681 BAYLOR DR APT 12
WESTMINSTER, CA 92683                                P‐0055699 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENSON, ERIN C
714 ANNIE LEE ROAD
TRUSSVILLE, AL 35173                                 P‐0055700 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENCARNACION, AUSTRIA D
PO BOX 421033
MIAMI, FL 33242                                      P‐0055701 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3511 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1677 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEATH, KAREN J
639 SPARROW DRIVE
SURFSIDE BEACH, SC 29575                             P‐0055702 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULKIN, MELANIE R
3221 OSCEOLA ST
UNIT B
DENVER, CO 80212                                     P‐0055703 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULTON JUNIOR, BENNIE L
831 CALE YARBOROUGH
TIMMONSVILLE, SC 29161                               P‐0055704 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINKLE, MICHAEL C
2714 CYGNET ROAD
PINON HILLS, CA 92372                                P‐0055705 1/24/2018      TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
LESTER, COREY T
4 KLAUDER RD APT#3
BUFFALO, NY 14223                                    P‐0055706 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLING, MARLIN K
930 SOUTHPORT LOOP
BISMARCK, ND 58504                                   P‐0055707 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCE, LAKISHA S
32 KINGSBRIDGE RD.
SOMERSET, NJ 08873                                   P‐0055708 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLOVER, DENISE
42 MEADOW COURT
MONMOUTH JCT., NJ 08852                              P‐0055709 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, FELICIA S
PO 47
RAMSEUR, NC 27316                                    P‐0055710 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHWEIL, GABOR
1043 E LOMA VISTA DR
TEMPE, AZ                                            P‐0055711 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLSON, CAROLYN M
2024 SW BIRCHWOOD LN
TOPEKA, KS 66604                                     P‐0055712 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, BEVERLY K
760 CORDOVA COURT
PACIFICA, CA 94044‐3415                              P‐0055713 1/24/2018      TK Holdings Inc., et al.                     $7,200.00                                                                                    $7,200.00
LEEGE, LINDSEY L
735 S WEBSTER ST
OTTUMWA, IA 52501                                    P‐0055714 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, DAHLIA L
1701 EATONIA ST NW
PALM BAY, FL 32907                                   P‐0055715 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLOTSON, ANDREA L
1217 EVERGREEN DR
RICHARDSON, TX 75080                                 P‐0055716 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRECK‐FINKLE, KRISTINA D
2714 CYGNET ROAD
PINON HILLS, CA 92372                                P‐0055717 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FINKLE, MICHAEL C
2714 CYGNET ROAD
PINON HILLS, CA 92372                                P‐0055718 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BULL, JENNIFER J
28215 SW ICELAND AVE
WILSONVILLE, OR 97070                                P‐0055719 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3512 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1678 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KORNMAN, MAGGIE
18 WESTALL AVE
18‐20 WESTALL AVE
OAKLAND, CA 94611                                    P‐0055720 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONTRERAS, MARIE L
8101 SW 72 AV.
APT 407 W
MIAMI, FL 33143                                      P‐0055721 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, RANDOLPH G
6352 SALTSBURG RD
PITTSBURGH, PA 15235                                 P‐0055722 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GIBBONS, PETER F
29016 GARDEN OAKS CT
AGOURA HILLS, CA 91301                               P‐0055723 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, RANDOLPH
6352 SALTSBURG RD
PITTSBURGH, PA 15235                                 P‐0055724 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINE, STEVEN M
1112 MORNINGSIDE AVE
PITTSBURGH, PA 15206                                 P‐0055725 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOH, JIWON
20435 WALNUT AVE
SARATOGA, CA 95070                                   P‐0055726 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, ROBERT C
P.O. BOX 716
LIVINGSTON MANOR, NY 12758                           P‐0055727 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, JASMINE J
115 MATADOR DRIVE
IRVING, TX 75063                                     P‐0055728 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DORSETT, DANA M
2347 MCGILVRA BLVD E
SEATTLE, WA 98112                                    P‐0055729 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURDOCK, MUNRO
92‐1336 PUNAWAINUI ST
KAPOLEI, HI 96707                                    P‐0055730 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESSLEY, MAKESHIA N
1674 AMY DR
CONOVER, NC 28613                                    P‐0055731 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANKLIN, CARLOS
8960 LAKE SPRINGS COVE
CORDOVA, TN 38016                                    P‐0055732 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTSLER, KEARNEY D
15 RICHARD ARRINGTON BLVD. N.
SUITE 320
BIRMINGHAM, AL 35203                                 P‐0055733 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPKIN, WENDY
1601 E HIGHLAND AVE #1108
PHOENIX, AZ 85016                                    P‐0055734 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SAMUEL L
701 BONNIE DELL DR
MARIETTA, GA 30062                                   P‐0055735 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, DENNY
4005 SOUTH DAKOTA AVE NE
WASHINGTON, DC 20018                                 P‐0055736 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3513 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1679 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BACAI, YANESSA S
1441 STOCKTON STREET
SAN FRANCISCO, CA 94133                             P‐0055737 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACANI, YANESSA S
1441 STOCKTON STREET
SAN FRANCISCO, CA 94133                             P‐0055738 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KIMBERLY D
4585 MAGDALENA CT
LAS VEGAS, NV 89121                                 P‐0055739 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORECHA, KIRIT P
2023 CRISFIELD DR
SUGAR LAND, TX 77479                                P‐0055740 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, CHASITY N
4204 RIVER RIDGE DR.
CANTON, GA 30114                                    P‐0055741 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, JENNIFER K
370 LYONS ROAD
BLUFF CITY, TN 37618                                P‐0055742 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLAVO, BRENDA W
2252 ATHIS STREET
NEW ORLEANS, LA 70122                               P‐0055743 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, YOLANDA
1828 SUGARBUSH DRIVE
VISTA, CA 92084                                     P‐0055744 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYESTAS, CARLOS
4101 N WOODLAWN AVE
METAIRIE, LA 70006                                  P‐0055745 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, DOUGLAS
2704 CRIPPLE CREEK CT
NAPERVILLE, IL 60564                                P‐0055746 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONNER, PORTIA D
29131 GERTRUDE COURT
INKSTER, MI 48141                                   P‐0055747 1/24/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NEUNHOFFER, MICHAEL B
25508 SAN LUPE AVE
MORENO VALLEY, CA 92551                             P‐0055748 1/24/2018      TK Holdings Inc., et al.                        $30.00                                                                                       $30.00
WRIGHT, REBECCA
39 CANAL ST
#1
ELLENVILLE, NY 12428                                P‐0055749 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOVINSKI, SANDRA M
4180 SAXON DR
NEW SMYRNA BCH, FL 32169                            P‐0055750 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMANN, JOERG
587 29TH STREET
SAN FRANCISCO, CA 94131                             P‐0055751 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBY, JOSEPH
3915 WOODLAWN AVE N
SEATTLE, WA 98103                                   P‐0055752 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANTONETTE M
24460 LEONA DRIVE
HAYWARD, CA 94542                                   P‐0055753 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ROBERT W
1433 JUNIPER MOUNTAIN ROAD
ALPINE MEADOWS, CA 96146                            P‐0055754 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3514 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1680 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BASALIZA, ESTELTA M
2849 NE CENTER STREET
BREMERTON, WA 98310                                P‐0055755 1/24/2018      TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
MCMILLEN, SHAWN C
2932 DYER STREET
DALLAS, TX 75205                                   P‐0055756 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAREY, LINDA J
2060 FOSTORIA CIRCLE
DANVILLE, CA 94526                                 P‐0055757 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTRO, RAYMOND V
2163 IACOVETTI AVENUE
TULARE, CA 93274                                   P‐0055758 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGHIRANG, PAULINE
4412 S WARSAW ST
SEATTLE, WA 98118                                  P‐0055759 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBORD, ALEXIS A
1277 STRATFORD AVE APT BB
BRONX, NY 10472                                    P‐0055760 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS, PAUL
54 ROSEMARY PLACE
LAWRENCEVILLE, GA 30046                            P‐0055761 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJASYCAZA, ISABEL V
1655 CENTERVIEW DRIVE #1028
DULUTH, GA 30096                                   P‐0055762 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANNON‐MOONSTONE, JADZIAH A
37 THAYER ST
AMHERST, MA 01002                                  P‐0055763 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, TYMESHA
2836 W ADAMS ST
CHICAGO, IL 60612                                  P‐0055764 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENSARI, SEDDIK
1225 W PORTER STREET
PHILADELPHIA, PA 19148                             P‐0055765 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADY, TIANA O
4215 GLENCOE AVE., #310
MARINA DEL REY, CA 90292                           P‐0055766 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREER, MICHAEL K
70 DAYTON ROAD
JAMESBURG, NJ 08831                                P‐0055767 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ALLEN V
1375 PLACE VENDOME
WINTER PARK, FL 32789                              P‐0055768 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ALLEN V
1375 PLACE VENDOME
WINTER PARK, FL 32789                              P‐0055769 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYHOF, SCOTT H
7403 LOCKSLEY N
LAKELAND, FL 33809                                 P‐0055770 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'HALLORAN, JEREMIAH
12258 SCOTTS COVE TRAIL
JACKSONVILLE, FL 32225                             P‐0055771 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYLE, PATRICK H
1727 MCGEE
KANSAS CITY, MO 64108                              P‐0055772 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3515 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1681 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CAGLE, VANESSA M
2408 MAUNA KEA DR.
CERES, CA 95307                                      P‐0055773 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, SHANIQUA I
3225 WESTFIELD AVE
APT 269A
CAMDEN, NJ 08105                                     P‐0055774 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRIGGS, MONICA
8209 HORTONIA POINT DR MILLER
MILLERSVILLE, MD 21108                               P‐0055775 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDERWOOD, CORD D
7739 CALLE ARMONIA
ALBUQUERQUE, NM 87113                                P‐0055776 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINKLE, CAROLETTA L
6689 ORCHARD LAKE ROAD
#292
WEST BLOOMFIELD, MI                                  P‐0055777 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURLIN, MATTHEW D
1227 SCHOLL RD
AMES, IA 50014                                       P‐0055778 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, RYAN P
1351 HANOVER LANE
VENTURA, CA 93001                                    P‐0055779 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINONES, SAMUEL A
3518 JANSE WAY
SAN DIEGO, CA 92173                                  P‐0055780 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, ROBERT C
4000 AYRDALE AVE
BALTIMORE, MD 21215                                  P‐0055781 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, BRYCE L
2024 KNOLL CREST DR
ARLINGTON, TX 76014                                  P‐0055782 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, LEONARD
10 CALLE ONIX
URB. LAMELA
ISABELA, PR 00662‐2357                               P‐0055783 1/25/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
KNOTT, LESLIE F
1997 WEDGEWOOD DRIVE
STONE MOUNTAIN, GA 30088                             P‐0055784 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, MARTIN Z
2116 NUTTAL AVE
EDGEWOOD, MD 21040                                   P‐0055785 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OH, YANI
4902 KING RICHARD DR
ANNANDALE, VA 22003                                  P‐0055786 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, LEONARD
10 CALLE ONIX
URB LAMELA
ISABELA, OR 00662‐2357                               P‐0055787 1/25/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PINEIRO, MARIA L
URB MANUEL CORCHADO 313
CALLE ACASIA
ISABELA, PR 00662‐2760                               P‐0055788 1/25/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
KRAMER, JACQUELINE K
3401 RIVER HILL DR
MARNE, MI 49435                                      P‐0055789 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3516 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1682 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MAHAR, MELISSA M
88 DAVIS AVE
WATERFORD, NY 12188                                 P‐0055790 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMARAL, JOY E
418 51ST ST #1
BROOKLYN, NY 11220                                  P‐0055791 1/25/2018      TK Holdings Inc., et al.                     $6,700.00                                                                                    $6,700.00
YOUNG, LEONARD
CALLE ONIX NUM 10
ISABELA, PR 00662                                   P‐0055792 1/25/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
QUIBANO, JENNIFER
904 FOX CROFT PLACE
CANTON, GA 30114                                    P‐0055793 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLISON, TIMOTHY L
204 POINT RIDGE CT
TEMPLE, GA 30179                                    P‐0055794 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOTTE, CALLIE S
36 MAPLE AVE
BRISTOL, CT 06010                                   P‐0055795 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOTTE, CALLIE S
36 MAPLE AVE
BRISTOL, CT 06010                                   P‐0055796 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMES, BRENDA J
215 CRISTIANI STREET
1ST FLOOR
ROSELLE                                             P‐0055797 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES‐GRAHAM, CHANEQUIA L
2732 OAK RIDGE RD W
TALLAHASSEE, FL 32305                               P‐0055798 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNDORFF, KARL W
531 SE 69TH AVENUE
PORTLAND, OR 97215                                  P‐0055799 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRYANT, STEPHANIE
14321 RIDING HILL AVENUE
CHARLOTTE, NC 28213                                 P‐0055800 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKO, JAYSON K
1257 W 1300 S
WOODS CROSS, UT 84087                               P‐0055801 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELLER, JONATHAN M
1570 MEADOW RD.
EL CAJON, CA 92021                                  P‐0055802 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERRERO, LUCAS
6 N 17TH ST.
APT. 4
ALLENTOWN, PA 18104                                 P‐0055803 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
LEDBETTER, MARQUESS H
3487 DURANT RIVER DR
LAS VEGAS, NV 89122                                 P‐0055804 1/25/2018      TK Holdings Inc., et al.                     $7,958.03                                                                                    $7,958.03
BROWN, SHANA M
123 OTROBANDO AVE
NORWICH
, CT 06360                                          P‐0055805 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICASIO, GINA M
150‐14 9TH AVENUE
WHITESTONE, NY 11357                                P‐0055806 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3517 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1683 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MAHAR, MELISSA M
88 DAVIS AVE
WATERFORD, NY 12188                                   P‐0055807 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYNARD, SHARON L
3753 E AVE I
SPC 167
LANCASTER                                             P‐0055808 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BILDERBACK, SHERI L
8914 LAWN AVE.
BRENTWOOD, MO 63144                                   P‐0055809 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERRERO, LUCAS
6 N 17TH ST.
APT. 4
ALLENTOWN, PA 18104                                   P‐0055810 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COVERT, RAYMOND
111 HERITAGE COURT
SEAGOVILLE, TX 75159                                  P‐0055811 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, KENITH T
4120 S OAK MEADOWS DR
10
TAYLORSVILLE, UT 84123                                P‐0055812 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEBOTAREVA, LYUBOV
8023 KILPATRICK AVE APT 2A
SKOKIE, IL 60076                                      P‐0055813 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BYRNE, THOMAS M
10328 CHEVIOT DRIVE
LOS ANGELES, CA 90064                                 P‐0055814 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGE, DONALD
NO ADDRESS PROVIDED
                                                      P‐0055815 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, SHURON
2935 S PERKINS
MEMPHIS, TN 38118                                     P‐0055816 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER‐COLE, ANDRIA M
5604 ELDERON AVE.
BALTIMORE, MD 21215                                   P‐0055817 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOOT, DEBORAH M
403 KING GEORGE DR
GLEN BURNIE
, MD 21061                                            P‐0055818 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES FIGUERAS, JOSE H
4356 AVENIDA CONSTANCIA
VILLA DEL CARMEN
PONCE, PR 00716                                       P‐0055819 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, KRISTEN R
7145 HIGHWAY 90
DAYTON, TX 77535                                      P‐0055820 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, TABRINA
2808 BRAEBURN CIRCLE
ANN ARBOR, MI 48108                                   P‐0055821 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DANNY N
5001 W FLORIDA AVE SPC 750
HEMET, CA 92545                                       P‐0055822 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3518 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1684 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
EDWARDS, THOMAS
630 W DUARTE RD
218
MONROVIA, CA 91016                                    P‐0055823 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ASHLEY M
433 GALVESTON STREET
LAS VEGAS, NV 89110                                   P‐0055824 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOHN V
570 ELDERBERRY DR.
HOMER, AK
HOMER, AK 99603                                       P‐0055825 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATEY, SANDRA R
20906 ROAD 8
CHOWCHILLA, CA 93610                                  P‐0055826 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATEY, SANDRA R
20906 ROAD 8
CHOWCHILLA, CA 93610                                  P‐0055827 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATEY, SANDRA R
20906 ROAD 8
CHOWCHILLA, CA 93610                                  P‐0055828 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUY, NELSON H
HYDESVILLE
, CA                                                  P‐0055829 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, CAROLYN H
PO BOX 1024
POINT REYES STAT, CA 94956                            P‐0055830 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AGUILAR, ROSA E
815 DECATUR STREET APT.#19
BAKERSFIELD, CA 93308                                 P‐0055831 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEVCHUK, DMITRIY
1333 E PALERMO STREET
MERIDIAN, ID 83642                                    P‐0055832 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAYNOR, CHARMIAN
160 HILLCREST AVE
BEN LOMOND, CA 95005                                  P‐0055833 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAGNON, MICHAEL J
PO BOX 1106
OAK FOREST, IL 60452                                  P‐0055834 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, SEAN M
7117 CASTLE CREEK WAY
RIO LINDA, CA 95637                                   P‐0055835 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIVEY, MARK D
455 3RD AVE
#720
FAIRBANKS, AK 99701                                   P‐0055836 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODSTRCIL, IVANA
PO BOX 1106
OAK FOREST, IL 60452                                  P‐0055837 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALE, TIMOTHY
8753 MONTCLAIR ST
DENHAM SPRINGS, LA 70726                              P‐0055838 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALE, TIMOTHY
8753 MONTCLAIR ST
DENHAM SPRINGS, LA 70726                              P‐0055839 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3519 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1685 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MONTELOGO, SAMANTHA
11240 CAMPBELL AVE
RIVERSIDE, CA 92505                                  P‐0055840 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIMER, JUSTIN K
12 BEECH TREE LANE
EAST DOVER, VT 05341                                 P‐0055841 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMEZ, CHRISTINE T
14235 RIVERSIDE DRIVE
APPLE VALLEY, CA 92307                               P‐0055842 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH V
2021 S RESERVOIR ST
POMONA, CA 91766                                     P‐0055843 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, MAI
2021 S RESERVOIR ST
POMONA, CA 91766                                     P‐0055844 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, KELSEY
2021 S RESERVOIR ST
POMONA, CA 91766                                     P‐0055845 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH V
2021 S RESERVOIR ST
POMONA, CA 91766                                     P‐0055846 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABBE, REMI H
9175 SW EDGEWOOD STREET
TIGARD, OR 97223                                     P‐0055847 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABBE, REMI H
9175 SW EDGEWOOD STREET
TIGARD, OR 97223                                     P‐0055848 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWNE, ROBERT C
54 BLUE SKY DRIVE
WESTFIELD, MA 01085‐1472                             P‐0055849 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGGIO SARVER, DENISE M
8440 HAMDEN RD
JACKSONVILLE, FL 32244                               P‐0055850 1/26/2018      TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00
KILARU, SHREE D
1831 COVINGTON WOODS LANE
LAKE ORION, MI 48360                                 P‐0055851 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIEIRA, JOSEPH R
52 WHITE STREET
TAUNTON, MA                                          P‐0055852 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARICH, CHRISTINE
20 SAMUEL DRIVE
FLEMINGTON, NJ 08822                                 P‐0055853 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, JOSE
90 ASHWOOD AVE
SUMMIT, NJ 07901                                     P‐0055854 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURTON, MARGO M
715 WEST STREET APT 2
CHARLOTTESVILLE, VA 22903                            P‐0055855 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMBA, JUNE
11417 ORCHARD PARK DRIVE #134
GLEN ALLEN, VA 23059                                 P‐0055856 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JAROD T
1143 BELL LANE
FOREST, VA 24551‐4053                                P‐0055857 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3520 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1686 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
SMITH, ANDREW J
2216 ARCHER TRAIL
DENTON, TX 76209                                    P‐0055858 1/24/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TENG, LECENT
17 ARIZONA TER
APT. 3
ARLINGTON, MA 02474                                 P‐0055859 1/26/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
J&T MOTORS
ABBOTT, NIYOBE
1737 SPRINGMONT DR
GREENSBORO, NC 27405                                P‐0055860 1/26/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SCOTT, SAMANTHA J
1048 DAVJO DRIVE
COLD SPRINGS, KY 41076                              P‐0055861 1/26/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BEAVER, JACQULINE C
456 CASON ROAD
WINNSBORO, SC 29180                                 P‐0055862 1/24/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HIGGINS, BRIAN A
2128 159TH CT SE
MILL CREEK, WA 98012                                P‐0055863 1/24/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BALLARD, CARROLL D
31 ADKINS ST
METROPOLIS, IL 62960                                P‐0055864 1/24/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DELONG, MARY
PO BOX 663
HAGER HILL, KY 41222                                P‐0055865 1/24/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CARPENTER, JENNIFER D
345 CR 2753
MICO, TX 78056                                      P‐0055866 1/26/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MENGEL, DEBBI N
262 WEST MAIN STREET
ELIZABETHVILLE, PA 17023                            P‐0055867 1/26/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VARGHESE, ACHYAMMA P
7718 BUCKINGHAM NURSERY DR
SEVERN, MD 21144‐1164                               P‐0055868 1/23/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BARRA, LORY L
1310 11TH ST
MANHATTAN BEACH, CA 90266                           P‐0055869 1/25/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NASTAS III, GEORGE
5943 SUMMERFIELD CT.
HASLETT, MI 48840                                   P‐0055870 1/25/2018      TK Holdings Inc., et al.                  $71,000,000.00                                                                               $71,000,000.00
GARCIA RAMIREZ, DOMINGO
3103 ROSEMOUNT LN
HEARTLAND, TX 75126                                 P‐0055871 1/25/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BROWN, JACQUELINE M
197 FAIRLAND DRIVE
FAIRFIELD, CT 06825                                 P‐0055872 1/25/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LITVIN, ANDREW
1055 GULF OF MEXICO DR
UNIT 402
LONGBOAT KEY, FL 34228                              P‐0055873 1/25/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PIERSON, TIMOTHY P
144 TUTTLE RD.
SPOFFORD, NH 03462                                  P‐0055874 1/25/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                          Page 3521 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1687 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MATHEWS, CATHY M
20544 SHADYSIDE WAY
GERMANTOWN, MD 20874‐2832                          P‐0055875 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLBERT, VINCENT
21248 ROSETTA PLACE
ASHBURN, VA 20143‐4818                             P‐0055876 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAFF, ORAH
30 STONER AVENUE
APT. 1‐D
GREAT NECK, NY 11021‐2103                          P‐0055877 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKOWSKI, JOHN R
1610 WOODLYNNE BLVD
LINWOOD, NJ 08221                                  P‐0055878 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECKMAN, DEBORAH
645 WESTMOUNT DRIVE, #305
WEST HOLLYWOOD, CA 90069                           P‐0055879 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAGIS, ELENI
1339 ECHO CREEK ST
HENDERSON, NV 89052                                P‐0055880 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NILYMIE O. TIBOR
TIBOR, NILYMIE O
293 LONO AVENUE
KAHULUI, HI 96732                                  P‐0055881 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLBERT, VINCENT
21248 ROSETTA PLACE
ASHBURN, VA 20143‐4818                             P‐0055882 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLBERT, VINCENT
21248 ROSETTA PLACE
ASHBURN, VA 20147‐4818                             P‐0055883 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARBOX, RICHARD W
9323 S SHARTEL AVE
OKLAHOMA CITY, OK 73139                            P‐0055884 1/26/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
LASSER, MARTIN L
6764 RIENZO ST
LAKE WORTH, FL 33467                               P‐0055885 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, BRANDON E
6820 SWALLOW LN
NRH, TX 76182                                      P‐0055886 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES, EDWINA J
8355 STATION VILLAGE LN.
UNIT 4406
SAN DIEGO, CA 92108                                P‐0055887 1/26/2018      TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
DUNSTON, LISA A
2814 ANTHONY DRIVE
APT.B
TAMPA, FL 33619                                    P‐0055888 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMANE, ABDERAHMAN
7231 EDGEMOOR DRIVE
HOUSTON, TX 77074                                  P‐0055889 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARDT, CHRISTELI
7231 EDGEMOOR DRIVE
HOUSTON, TX 77074                                  P‐0055890 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILBERT, KARIN R
2 LOUISE DRIVE
FARMINGDALE, NJ 07727                              P‐0055891 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3522 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1688 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
MCKNIGHT, AMANDA R
P.O. BOX 112
VALDEZ, AK 99686                                     P‐0055892 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ESTATE OF STEVEN M. MOLLOHAN
D. AARON RIHN, ESQ.
2500 GULF TOWER, 707 GRANT ST
PITTSBURGH, PA 15219                                 P‐0055893 1/26/2018      TK Holdings Inc., et al.                  $9,300,000.00                                                                                $9,300,000.00
ROBERTS, PATRICIA A
2947 EDGEWATER DRIVE
EDGEWATET, MD 22037                                  P‐0055894 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STAPLETON, TRACEY S
1218 BECK DR
MOUNT PLEASANT, SC 29466                             P‐0055895 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, DORIS A
1127 ASTAIRE AVE
DUNCANVILLE, TX 75137                                P‐0055896 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GRIGG, THOMAS
3724 WOODLAWN CT
BUFORD, GA 30519                                     P‐0055897 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DENGEL, BRIAN
8901 247TH STREET
BELLEROSE, NY 11426                                  P‐0055898 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SEVCIK, RICHARD L
NO ADDRESS PROVIDED
                                                     P‐0055899 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUNDARESAN, MUKUNDAN
2549 GOSLING DR
PLANO, TX 75075                                      P‐0055900 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KLUBOV, SARAH K
800 S NORMANDIE AVE
APT 121
LOS ANGELES, CA 90005                                P‐0055901 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HOOKER, DAWN A
2555 LEIGH AVENUE
LAS VEGAS, NV 89120                                  P‐0055902 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DELISA, RICHARD A
15051 CLINTON STREET
BRIGHTON, CO 80602                                   P‐0055903 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERRY, RODNEY
3147 LEELAND
HOUSTON, TX 77003                                    P‐0055904 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TILLEY, RICK B
1768 TABOR DR.
MARIETTA, GA 30062‐2868                              P‐0055905 1/26/2018      TK Holdings Inc., et al.                     $4,000.00                                                                                     $4,000.00
MERRELL, MATTILYN
3147 LEELAND
HOUSTON, TX 77003                                    P‐0055906 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPINA, TRACIE
5681 VIA DOS CAMINOS
RIVERSIDE, CA 92504                                  P‐0055907 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHITESIDE, MICHELLE
PO BOX 2506
NOVATO, CA 94948                                     P‐0055908 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHITESIDE, DAVID
PO BOX 2506
NOVATO, CA 94948                                     P‐0055909 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3523 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1689 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WHITESIDE, MICHELLE
PO BOX 2506
NOVATO, CA 94948                                    P‐0055910 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KING, JASMINE C
PO BOX 566
HANA, HI 96713                                      P‐0055911 1/26/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
KING, JASMINE C
PO BOX 566
HANA, HI 96713                                      P‐0055912 1/26/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
KING, JASMINE C
PO BOX 566
HANA, HI 96713                                      P‐0055913 1/26/2018      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
WOOD, DANIEL A
8 10 FISHERMAN LN
APT.K
EDGEWOOD, MD 21040                                  P‐0055914 1/26/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
BERGMANN, STEPHEN A
3539 MAIL RD
WESTMINSTER, MD 21157                               P‐0055915 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, DENNIS K
220 SW WOODLAWN AVE.
TOPEKA, KS 66606                                    P‐0055916 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARTMAN, SHELLY R
4270 W. 1ST ST.
LOS ANGELES, CA 90004                               P‐0055917 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAIA, THOMAS A
P.O. BOX 240750
HONOLULU, HI 96824‐0750                             P‐0055918 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAL, KARLA
10222 WATERIDGE CIRCLE
UNIT 176
SAN DIEGO, CA 92121                                 P‐0055919 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, DENNIS K
220 SW WOODLAWN AVE
TOPEKA, KS 66606                                    P‐0055920 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, THADDEUS
6136 OLD WILLIAM PENN HWY
EXPORT, PA 15632                                    P‐0055921 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANZANDT, DAMARIS
877 MAGADAN COURT
FAIRBANKS, AK 99701                                 P‐0055922 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, DENNIS K
220 SW WOODLAWN AVE.
TOPEKA, KS 66606                                    P‐0055923 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O’NEILL III, DENNIS HUGH
945 W BROADWAY RD
UNIT 2046
MESA, AZ 85210                                      P‐0055924 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVEN, KEN
2009 LITTLE WALNUT RD.
SILVER CITY, NM 88061                               P‐0055925 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, ANGELA P
77 SUMMERSTONE
IRVINE, CA 92614                                    P‐0055926 1/26/2018      TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00



                                                                                          Page 3524 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1690 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RASH, SYDNEY L
14600 CR 511
VENUS, TX 76084                                      P‐0055927 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BORENGASSER, VICTORIA
3429 BELLEVUE AVE
APT 409
LOS ANGELES, CA 90026                                P‐0055928 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAPPELL, BRENNA R
5053 WEST AVENUE K8
LANCASTER, CA 93536                                  P‐0055929 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MICHAEL E
3243 EASTWOOD DRIVE
SHREVEPORT, LA 71105                                 P‐0055930 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARDIN, ELIZA J
12948 OULTON CIR
ORLANDO, FL 32832                                    P‐0055931 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARDIN, ELIZA J
12948 OULTON CIR
ORLANDO, FL 32832                                    P‐0055932 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOGAN, SUSAN
NO ADDRESS PROVIDED
                                                     P‐0055933 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOGOLA, CORINNE A
10714 SHETLAND BROOK
SAN ANTONIO, TX 78254                                P‐0055934 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEARNS, CHRISITNE E
48410 PRINCESS COURT
LEXINGTON PARK, MD 20653                             P‐0055935 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIYANENKO CHIET, ELENA V
4674 SIENA CIRCLE
WELLINGTON, FL 33414                                 P‐0055936 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUANDIQUE, DAVID
8217 LAYTON ST
RANCHO CUCAMONGA
RANCHO CUCAMONGA, CA 91730                           P‐0055937 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AZARY, JO
13 EMS C29A LANE
WARSAW, IN 46582                                     P‐0055938 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, SCOTT A
794 DUBLIN ROAD
CLYDE, NY 14433                                      P‐0055939 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JUDGES, SAMSON
12123 WORTHAM LANDING DR.
HOUSTON, TX 77065                                    P‐0055940 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOMES, MELISSA
3919 9TH ST NE
APT 2
WASHINGTON, DC 20017                                 P‐0055941 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, SHERRI
4150 MAYNARD AVE.
OAKLAND, CA 94605                                    P‐0055942 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, SHARON Y
3265 ENON ROAD
ATLANTA, GA 30349                                    P‐0055943 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3525 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1691 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KELSOE, JAMES T
2373 PACER DR
NORCO, CA 92860                                      P‐0055944 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALEY, RICHARD P
PO BOX 2429
SOUTHAMPTON, NY 11969                                P‐0055945 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABER, PAUL S
8109 CANTERBURY WAY
BUENA PARK, CA 90620                                 P‐0055946 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, KATHY L
5103 SALLYBROOK LANE
DENVER, NC 28037                                     P‐0055947 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRUTZ, JIM
4005 EAGLE WING RD
SPRINGFIELD, IL 62711                                P‐0055948 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHESLEY, SYDNEE
420 W CADBURY DR. J103
SOUTH JORDAN, UT 84095                               P‐0055949 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALLOZZI, AIMEE C
20 WHITTED KNOLL
CANDLER, NC 28715                                    P‐0055950 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHRBUTTER, ALEXANDRIA
4233 WASCANA RIDGE
REGINA, SK S4V2T1
CANADA                                               P‐0055951 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, LATOYA D
403 GWENDOLYN AVE
HUNTSVILLE, AL 35812                                 P‐0055952 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTT, KATHERINE E
20150 ERICKSON PATH
FARMINGTON, MN 55024                                 P‐0055953 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTT, PAUL E
20150 ERICKSON PATH
FARMINGTON, MN 55024                                 P‐0055954 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FALER, KEVIN
3738 N. BOUNTIFUL LN
EAGLE MOUNTAIN, UT 84005                             P‐0055955 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, YIWEI
10063 TOULOUSE DR
SHREVEPORT, LA 71106                                 P‐0055956 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAAT, EDWARD J
555 ‐ 92ND ST. SW
BYRON CENTER, MI 49315                               P‐0055957 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, THOMAS S
1204 N. INDIAN HILL BLVD
CLAREMONT, CA 91711                                  P‐0055958 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, MARY H
2201 WOODLAKE DR.
UKIAH, CA 95482                                      P‐0055959 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, WANDA J
408 DELANE DRIVE
ROCKY MOUNT, NC 27804                                P‐0055960 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNETT, DELAINE H
999 SIGSBEE ST
SAN DIEGO, CA 92113                                  P‐0055961 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3526 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1692 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SADRI‐OJEDA, MANIJEH
4273 N. 143RD ST.
OMAHA, NE 68164                                       P‐0055962 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU‐ALLEN, YI‐CHEN
PO BOX 2888
SUNNYVALE, CA 94087                                   P‐0055963 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HROZENCHIK, MARK
4 SURREY DR
NORWALK, CT 06851                                     P‐0055964 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HROZENCHIK, MARK
4 SURREY DR
NORWALK, CT                                           P‐0055965 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROMWELL, KOURTNEY L
3219 WESTHEIMER DR
APT# 7
HUNTSVILLE, AL 35805                                  P‐0055966 1/28/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
GLOSS, ANNETTE
NO ADDRESS PROVIDED
                                                      P‐0055967 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JR., CARL A
2224 RYAN COURT
CHARLOTTE, NC 28214‐2807                              P‐0055968 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, BRANDI L
1580 BUCKSVILLE ROAD
AUBURN, KY 42206                                      P‐0055969 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEATT, CORNIE L
1031 GARDEN ST
LAMAR, SC 29069                                       P‐0055970 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, MARTI T
2712 MAEVE CT
DACULA, GA 30019                                      P‐0055971 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, LAUREAL
6938 N 19TH STREET
PHILADELPHIA, PA 19126                                P‐0055972 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, ANTHONY L
2 LAVISTA DRIVE
NORTH LITTLE ROC, AR 72118                            P‐0055973 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAHUT, GRIGORE V
13 LONGWOOD PLACE APT.10
ELGIN, IL 60123                                       P‐0055974 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACAYO, ARTURO
763 NW 122ND AVE
MIAMI, FL 33182                                       P‐0055975 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACAYO, ARTURO
763 NW 122ND AVE
MIAMI, FL 33182                                       P‐0055976 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACAYO, ARTURO
763 NW 122ND AVE
MIAMI, FL 33182                                       P‐0055977 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HABLE, LARRY A
514 COLONY CREEK
VICTORIA, TX 77904‐3836                               P‐0055978 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARCE, JOHANNA G
131 S. WOODLAWN AVENUE
ALDAN, PA 19018                                       P‐0055979 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3527 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1693 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BREITENBACH, JUSTIN T
7731 STATE ROAD 21
OMRO, WI 54963                                        P‐0055980 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KNIGHT, THOMAS R
21815 ROTHERHAM DRIVE
SPRING, TX 77388                                      P‐0055981 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, KELVIN D
756 WEST MADISON AVE
ASHBURN, GA 31714                                     P‐0055982 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, RANDY E
1194 VENTURA AV.
OAK VIEW, CA 93022                                    P‐0055983 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KETCHAM, EDWARD J
14062 MAZATLAN WAY
POWAY, CA 92064                                       P‐0055984 1/28/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
DZENIS, INTIS M
6 WARDELL PL
OCEAN, NJ 07712                                       P‐0055985 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS III, FRANK T
24 DAVID RD.
MILLVILLE, NJ 08332                                   P‐0055986 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDERNESS, PHIL J
6120 NW 95TH PLACE
KANSAS CITY, MO 64154                                 P‐0055987 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZA, ALEXANDR L
1921 8TH STREET NW
E505
WASHINGTON, DC 20001                                  P‐0055988 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEWETT, ROGER W
30 WILLIAM GAGE ROAD
#B
PLAINFIELD, NH 03781‐5419                             P‐0055989 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINS, BRIANNA S
5237 E BROOKSTOWN DR
BATON ROUGE, LA 70805                                 P‐0055990 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRANCE, RUTH A
RUTH A. LOWRANCE
2623 GIBBS RD.
UNION CITY, TN 38261‐8431                             P‐0055991 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAGLE, TAMMIE L
131 E. WASHINGTON ST
ASHLAND, OH 44805                                     P‐0055992 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, ALFONSO
8701 MESA RD #23
SANTEE, CA 92071                                      P‐0055993 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, AMERICA
8701 MESA RD #23
SANTEE, CA 92071                                      P‐0055994 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDWELL, CELESTE J
9 CURTIS STREET
BRUNSWICK, ME 04011                                   P‐0055995 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELVILLAR, JOSE A
182 LEWIS STREET
PERTH AMBOY, NJ 08861                                 P‐0055996 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3528 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1694 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FAGAN, KRISTA
98 HEMLOCK DRIVE
GLEN MILLS, PA 19342                                 P‐0055997 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUGHAN, KURT
370 E MARKET ST
HALLAM, PA 17406                                     P‐0055998 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEWETT, ROGER W
30 WILLIAM GAGE ROAD
#B
PLAINFIELD, NH 03781‐5419                            P‐0055999 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACCORMACK, JAMES E
5 VINEBROOK RD.
PLYMOUTH, MA 02360                                   P‐0056000 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, HEIKE M
80 ROSEANNA ROAD
PLANTSVILLE, CT 06479                                P‐0056001 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUI, LIEN T
12500 BROOKGLADE CIR UNIT 163
HOUSTON, TX 77099                                    P‐0056002 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATIER, SERGE
8197 JAGUAR PATH
LIVERPOOL, NY 13090                                  P‐0056003 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUDNA, AKEEM M
14640 BOYLE AVE
FONTANA, CA 92337                                    P‐0056004 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, MARKUS L
80 ROSEANNA ROAD
PLANTSVILLE, CT 06479                                P‐0056005 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERARIO, ROSEMARY
2 WOODHURST COURT
EASTAMPTON, NJ 08060                                 P‐0056006 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAROLINE, KIMBERLY
4754 FELLSWOOD DRIVE
STONE MOUNTAIN, GA 30083                             P‐0056007 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATIP, MUHARREM E
306 COLE CANYON CT
CARY, NC 27513                                       P‐0056008 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, JEFFREY D
436 JOHN INGRAM RE SE
SILVER CREEK, GA 30173                               P‐0056009 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODBERRY JR, FRED
20590 E. HAMILTON AVE.
AURORA, CO 80013                                     P‐0056010 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATIP, MUHARREM E
306 COLE CANYON CT
CARY, NC 27513                                       P‐0056011 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATIP, MUHARREM E
306 COLE CANYON CT
CARY, NC 27513                                       P‐0056012 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANALO, NATIVIDAD R
1830 RAVENNA WAY
ROSEVILLE, CA 95747                                  P‐0056013 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATIP, MUHARREM E
306 COLE CANYON CT
CARY, NC 27513                                       P‐0056014 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3529 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1695 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HAMPTON, HOSEA F
85 RING AVE SW
CONCORD, NC 28025                                     P‐0056015 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYER, NATHANAEL D
605 NW FISK ST #6
PULLMAN, WA 99163                                     P‐0056016 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DENISE
22152 KAY CT.
SONORA, CA 95370                                      P‐0056017 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GU, XIAOTING
1400 STONE PINE TERRACE
APT 214
FREMONT, CA 94536                                     P‐0056018 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, CAROL J
1614 EASTON AVE
BETHLEHEM, PA 18017                                   P‐0056019 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAFF, CHRISTOPHER G
PO BOX 82551
PORTLAND, OR 97282                                    P‐0056020 1/28/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
JACKSON, CLIFTON D
423 BROOKHOLLOW
NEW BRAUNFELS, TX 78132                               P‐0056021 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABE, KARI K
478 MARIN DRIVE
BURLINGAME, CA 94010                                  P‐0056022 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABE, KARI K
478 MARIN DRIVE
BURLINGAME, CA 94010                                  P‐0056023 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, PRESTON C
BOX 375
155 OLD FERRY RD
GRIMSTEAD, VA 23064                                   P‐0056024 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATTERTON, MARTIN H
790 STEVENSON RD.
SEVERN, MD 21144                                      P‐0056025 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, PRESTON C
BOX 375
155 OLD FERRY RD
GRIMSTEAD, VA 23064                                   P‐0056026 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, PRESTON C
BOX 375
155 OLD FERRY RD
GRIMSTEAD, VA 23064                                   P‐0056027 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENKINS, PRESTON C
BOX 375
155 OLD FERRY RD
GRIMSTEAD, VA 23064                                   P‐0056028 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADBURY, RICKY
3022 SANDY POINT CT.
LAKE ST. LOUIS, MO 63367                              P‐0056029 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRACKENS, VERONICA T
387 HAWTHORNE DR
APT 2
FOND DU LAC, WI 54935                                 P‐0056030 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3530 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1696 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PATTERSON, TERRI M
9 LARK DRIVE
ALBANY, NY 12210                                    P‐0056031 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIEZIO, KELLEY A
6 BANCROFT PARK
HOPEDALE, MA 01747                                  P‐0056032 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIEZIO, KELLEY
6 BANCROFT PARK
HOPEDALE, MA 01747                                  P‐0056033 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, SHALA
5512 SAN PABLO DAM ROAD
EL SOBRANTE, CA 94803                               P‐0056034 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUILLORY, MIA M
10600 LAKES BLVD #805
BATON ROUGE, LA 70810                               P‐0056035 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODRUFF, JOHN J
3044 2ND ST
WALTERSBURG, PA 15480                               P‐0056036 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLYTHE, RICHARD J
440 QUAILWOOD DRIVE
BLACKSBURG, VA 24060                                P‐0056037 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLYTHE, RICHARD J
440 QUAILWOOD DRIVE
BLACKSBURG, VA 24060                                P‐0056038 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, KRISSHINA
50 CHURCH AVE
IMMAN, SC 29349                                     P‐0056039 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUBEL, KEITH J
946 HOLYOKE DR
SHILOH, IL 62269                                    P‐0056040 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBERTALLI, ROY C
47 SPRING RIDGE DRIVE
BERKELEY HEIGHTS, NJ 07922                          P‐0056041 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOUVE VAZQUEZ, DIANA
7721 FORT HAMILTON PARKWAY
BROOKLYN, NY 11228                                  P‐0056042 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, HARRY D
4917 PARK AVENUE
RICHMOND, VA                                        P‐0056043 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISON, CHARLES E
185 TIMBROOK DRIVE
ROMNEY, WV 26757                                    P‐0056044 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, DAMONG
29 HASSAYAMPA TRAIL
HENDERSON, NV 89052                                 P‐0056045 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULEMON, JEAN
1435 41ST ST
ORLANDO                                             P‐0056046 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODY, GILBERT P
4024 LEGEND DRIVE
ROCKLIN, CA 95765                                   P‐0056047 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLANNIGAN HOOKS, LEAH K
LEAH FLANNIGAN HOOKS
8330 HIGHWAY 6 LOT # 66
HITCHCOCK, TX 77563                                 P‐0056048 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3531 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1697 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
KRAUSE, IAN L
477 N WALL ST APT 3
DENMARK, WI 54208                                    P‐0056049 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEST, RODNEY
3396 SPRINGNITE DR
COLORADO SPRINGS, CO 80916                           P‐0056050 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILKE, ASHLEY N
3531 CENTERVILLE RD
VADNAIS HEIGHTS, MN 55127                            P‐0056051 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CONARD, CYNTHIA L
165 STRADER ROAD
POWELL, TN 37849                                     P‐0056052 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUIZ, ANN E
5205 N. 44TH ST.
TACOMA, WA 98407                                     P‐0056053 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHELPS, RANDOLPH C
PO BOX 255
DANVILLE, VT 05828                                   P‐0056054 1/29/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
PEYTON, DANECKA
5204 FOX CT UNIT A
WILMINGTON, NC 28405                                 P‐0056055 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CROWD, EUNEISHA N
8091 GREENRIDGE DRIVE
OAKLAND, CA 94605                                    P‐0056056 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BACH, ERIC J
13710 TAYLORCREST
HOUSTON, TX                                          P‐0056057 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FRIETSCHE, THOMAS E
NO ADDRESS PROVIDED
                                                     P‐0056058 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, ALISHA
8805 ORION AVE
APT 102
NORTH HILLS, CA 91343                                P‐0056059 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KHULLAR, REVA
364 STARLIGHT CREST DR.
LA CANADA, CA 91011‐2839                             P‐0056060 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BULINSKI, CALEY R
1445 STANFORD ST
APT D1
SANTA MONICA, CA 90404                               P‐0056061 1/29/2018      TK Holdings Inc., et al.                    $27,500.00                                                                                    $27,500.00
ROSENBALM, RACHEL A
212 B POPLAR RIDGE RD
PINEY FLATS, TN 37686                                P‐0056062 1/29/2018      TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
AGUILAR, PEDRO A
17436 MARYGOLD AVE
BLOOMINGTON, CA 92316                                P‐0056063 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GUINN, CARLA S
12321 SW 13TH ST
YUKON, OK 73099                                      P‐0056064 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONIZ JR, ARTHUR J
3263 VINEYARD AVE SP‐21
PLEASANTON, CA 94566                                 P‐0056065 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                           Page 3532 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1698 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RESCHO, RICHARD F
3317 BRITTAN AVENUE
NO. 14
SAN CARLOS, CA 94070                                  P‐0056066 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILDER, ANTHONY
4212 MESA DR
CARROLLTON, TX 75010                                  P‐0056067 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNN, DOLORES J
2821 N.E. HERITAGE LANE
LAWTON, OK 73507                                      P‐0056068 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE, STEPHEN B
8233 CAPONATA BLVD.
SEMINOLE, FL 33777                                    P‐0056069 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE, STEPHEN B
NO ADDRESS PROVIDED
                                                      P‐0056070 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANDLER, CHARLOTTE A
6828 GLENWOOD CT
GLENWOOD, MD 20769                                    P‐0056071 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, CATHERINE
2093 STEEPLE PLACE
WOODBRIDGE, VA 22192‐2242                             P‐0056072 1/29/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ELLIS, BRIAN R
31515 25TH LN S
N103
FEDERALWAY, WA 98003                                  P‐0056073 1/29/2018      TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
CHOATE, KATHLEEN A
100 LAMAR ROAD
PITTSBURGH, PA 15241                                  P‐0056074 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FABICS, PATRICK L
74 BACON STREET
WALTHAM, MA 02451                                     P‐0056075 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, JASMINE
1150 BROOKSIDE DR. APT 608
SAN PABLO                                             P‐0056076 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURLEY, RENEE D
2207 EMPIRE CENTRAL
APARTMENT 233
DALLAS, TX 75235                                      P‐0056077 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, FREDERICK C
1160 SCOTTS LANDING ROAD
LAUREL, MD                                            P‐0056078 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARTUSCH, JOANN M
1930 W APACHE TRAIL #14
APACHE JUNCTION, AZ 85120                             P‐0056079 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, AMY B
11111 E DORADO CIR
ENGLEWOOD, CO 80111                                   P‐0056080 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, DONALD E
216 BRANDON ROAD
BALTIMORE, MD 21212                                   P‐0056081 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUSSEFIA, ROYA P
5061 LINDLEY AVE
TARZANA, CA 91356                                     P‐0056082 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3533 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1699 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HUDSON, BRANDY M
24 APPLETREE DRIVE
SOD, WV 25564                                        P‐0056083 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONTRERAS, NINA L
5303 LAURA LEE LANE
PASADENA, TX 77504                                   P‐0056084 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROQUEMORE, LANETTE K
PO BOX 313
MERIDIAN, ID 83680                                   P‐0056085 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROQUEMORE, LANETTE K
PO BOX 313
MERIDIAN, ID 83680                                   P‐0056086 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPELAND, LANDER
3945 MCGILL DRIVE
DECATUR, GA 30034                                    P‐0056087 1/29/2018      TK Holdings Inc., et al.                    $16,054.54                                                                                   $16,054.54
MYERS, CHRISTOPHER B
1618 C AVE.
NEW CASTLE, IN 47362‐2730                            P‐0056088 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, RANDY L
10716 19TH AVENUE NE
SEATTLE, WA 98125                                    P‐0056089 1/29/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BLANKENSHIP, SHARON
PO BOX 464
ASHLAND, KS 67831                                    P‐0056090 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHARDY, FRANCES E
216 LONGFORD DRIVE
SUMMERVILE, SC 29483                                 P‐0056091 1/29/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SHAH, RAJEN P
3462 LYNNSHIRE DRIVE
BIRMINGHAM, AL 35216                                 P‐0056092 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, RANDY L
10716 19TH AVENUE NE
SEATTLE, WA 98125                                    P‐0056093 1/29/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
BARKER, TIM W
14455 MEADOWBROOK LN
PRAIRIE GROVE, AR 72753                              P‐0056094 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEPCZYNSKI, DARIUSZ J
572 KENTUCKY DR
ROCHESTER HILLS, MI 48307                            P‐0056095 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKOTCHA, CHUKWUEDOZI
5842 WYNDHAM CIRCLE NO 305
COLUMBIA, MD 21044                                   P‐0056096 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USTER, CHRISTINA M
5001 PHANTOM JET AVE #201
LAS VEGAS, NV 89110                                  P‐0056097 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, APRIL S
NO ADDRESS PROVIDED
                                                     P‐0056098 1/30/2018      TK Holdings Inc., et al.                      $212.00                                                                                       $212.00
ORTA, ROBERT J
323 WEST 49TH STREET
SAN BERNARDINO, CA 92407                             P‐0056099 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORTON, DENISE L
6063 WEST FAIRLANE CT
BATON ROUGE, LA 70812                                P‐0056100 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3534 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1700 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ELIZALDE, BENJAMIN C
1109 TAYLOR CT.
LAKE ELSINORE, CA 92530                              P‐0056101 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, APRIL S
PO BOX 1483
MONTEREY PARK, CA 91754                              P‐0056102 1/30/2018      TK Holdings Inc., et al.                      $212.00                                                                                       $212.00
LOUIS, JUDE
PO BOX 92040
ATLANTA, GA 30314                                    P‐0056103 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056104 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRISONI JR, PETER L
12 REDWOOD DRIVE
GLENVILLE, NY 12302                                  P‐0056105 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, TATIANA C
8810 SW 132 PLACE APT 203
MIAMI, FL 33186                                      P‐0056106 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, ANNEMARIE F
1505 JACKSON ST
APT B
CHARLESTON, WV 25311                                 P‐0056107 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWSON, MARY
66A W. MAIN ST.
EAST ISLIP, NY 11730                                 P‐0056108 1/30/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MARKS, JACOB S
7732 SAYBROOK DRIVE
CITRUS HEIGHTS, CA 95621                             P‐0056109 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASQUEZ, MARGARET L
12002 ASH ROCK
SAN ANTONIO, TX 78230                                P‐0056110 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056111 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMINGUEZ, WAYNE R
484 B WASHINGTON ST
MONTEREY, CA 93940                                   P‐0056112 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056113 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056114 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056115 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056116 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056117 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056118 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3535 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1701 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056119 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056120 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056121 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056122 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056123 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056124 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056125 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056126 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056127 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056128 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056129 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056130 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056131 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056132 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056133 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056134 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056135 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056136 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3536 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1702 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056137 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056138 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056139 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056140 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056141 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056142 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056143 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056144 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056145 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056146 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056147 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056148 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056149 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056150 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASQUEZ, MARGARET L
12002 ASHROCK CT.
SAN ANTONIO, TX 78230                                P‐0056151 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056152 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056153 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056154 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3537 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1703 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056155 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESTER, COREY T
4 KLAUDER RD APT 3
BUFFALO, NY 14223                                    P‐0056156 1/29/2018      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056157 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056158 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANDY, ETHEA B
PO BOX 632
ESTILL, SC 29918                                     P‐0056159 1/29/2018      TK Holdings Inc., et al.                    $10,980.00                                                                                   $10,980.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056160 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056161 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056162 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                        P‐0056163 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YERBICH, QUENTIN
5536 NW BROAD ST
MURFREESBORO, TN 37129                               P‐0056164 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, JOSEPH E
14 LONGHILL DRIVE
EAST SANDWICH, MA 02537                              P‐0056165 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUTHBERTSON, NELL P
1747 GOODMAN LAKE ROAD
MORGANTOWN, NC 28655                                 P‐0056166 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROGAN, BRETT M
3103 MEADOW LANE
MARSHALL, TX 75670                                   P‐0056167 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVILES FLORES, JOHANNA
HC01 BOX 9237
PENUELAS, PR 00624                                   P‐0056168 1/29/2018      TK Holdings Inc., et al.                    $24,736.80                                                                                   $24,736.80
CHILDRESS, RHONDA M
3762 EARLS BRIDGE ROAD
EASLEY, SC 29640‐9593                                P‐0056169 1/29/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BENSUSEN, JENNIFER
1337 AVENIDA PANTERA
SAN MARCOS, CA 92069                                 P‐0056170 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANDREA E
7316 72ND AVE SE
SNOHOMISH, WA 98290                                  P‐0056171 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONROY, MELISSA H
837 CLOCKS BLVD
MASSAPEQUA, NY 11758                                 P‐0056172 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3538 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1704 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
LAHEY, DEBRA J
904 ROBINSON AVE
PIQUA, OH 45356                                        P‐0056173 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, JAIME B
1956 STOCKTON STREET
SAN FRANCISCO, CA 94133                                P‐0056174 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JUAN C
58 WOODTICK RD.
WOLCOTT, CT 06716                                      P‐0056175 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTEIN, MONA E
8210 FOREST HILLS DRIVE
ELKINS PARK, PA 19027                                  P‐0056176 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, PAUL E
342 SPARROW HAWK LANE
NEWPORT, NC 28570                                      P‐0056177 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLIFFORD, TONY R
600 MURFREESBORO ROAD
FRANKLIN, TN 37064                                     P‐0056178 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, BRIAN W
15639 W STATE ROAD 48
BIRCHWOOD, WI 54817                                    P‐0056179 1/30/2018      TK Holdings Inc., et al.                      $211.45                                                                                       $211.45
BRISCO, LAMARR A
700 LAUREL AVE
MODESTO, CA 95351                                      P‐0056180 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GEORGE
2608 ROBIN AVENUE
ALTOONA, PA 16602                                      P‐0056181 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LACKEY, KARI A
9218 FAIR HILL CT
MECHANICSVILLE, VA 23116                               P‐0056182 1/30/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CHUK, TIFFANY
1320 ALEXANDER ST
APT. #102
HONOLULU, HI 96826                                     P‐0056183 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCKLIN, KATHLEEN M
324 WHITNEY COURT
HAVRE DE GRACE, MD 21078                               P‐0056184 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, JEREMY W
118 MUSTANG DRIVE
GUYTON, GA 31312                                       P‐0056185 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, GREGORY L
11922 SCOURIE LANE
CHARLOTTE, NC 28277                                    P‐0056186 1/30/2018      TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
COSTER, SHARON
NO ADDRESS PROVIDED
                                                       P‐0056187 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, GREGORY L
11922 SCOURIE LANE
CHARLOTTE, NC 28277                                    P‐0056188 1/30/2018      TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
QUACKENBUSH, DAVID P
23 VILLAGE CT
SAINT SIMONS ISL, GA 31522                             P‐0056189 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARDELL, DAVID M
1629 ADAMS AVE
TOMS RIVER, NJ 08753                                   P‐0056190 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3539 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1705 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JOHNSON, BRIAN W
15639 W STATE ROAD 48
BIRCHWOOD, WI 54817                                 P‐0056191 1/30/2018      TK Holdings Inc., et al.                      $211.45                                                                                       $211.45
WEINSTEIN, MONA E
8210 FOREST HILLS DRIVE
ELKINS PARK, PA 19027                               P‐0056192 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ENGEL, JANINE A
4956 NE 9TH AVENUE
APT 10
PORTLAND, OR 97211                                  P‐0056193 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLABHANENI, SANDHYA
1910 CLEMENT ST.
SAN FRANCISCO, CA 94121                             P‐0056194 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITTS, TYLER B
110 SLUMBER MEADOW TRAIL
PALM COAST, FL 32164                                P‐0056195 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, TERESA N
612 WEST 1325 SOUTH
CEDAR CITY, UT 84720                                P‐0056196 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASTEDE, LESA
177 VILLAGE PLACE
MARTINEZ, CA 94553                                  P‐0056197 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, IRIS J
108 HICKORY GLEN LN
DURHAM, NC 27703                                    P‐0056198 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUEARY, SHERRI R
3119 RODMAN STREET APT A
CHARLOTTE, NC 28205                                 P‐0056199 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CEDERLUND, ANN E
7029 ROBERTS DRIVE
WOODRIDGE, IL 60517‐1908                            P‐0056200 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEENY, CAROL M
731 E. WOODSIDE
SOUTH BEND, IN 46614                                P‐0056201 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARLAND, BRYAN
207 WHITE ST
RAYNHAM, MA 02767                                   P‐0056202 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONETTO, JUSTIN J
175 GOLDEN HIND PASSAGE
CORTE MADERA, CA 94925                              P‐0056203 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, ARACELY
PO BOX 1888
MECCA, CA 92254                                     P‐0056204 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOUGHTY, MARGARET E
10300 JOLLYVILLE RD #324
AUSTIN, TX 78759                                    P‐0056205 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBBINS, KARLA K
216 ANGELITA AVENUE
PACIFICA, CA 94044                                  P‐0056206 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON, WILLIAM A
31 JILL AVE.
MARMORA, NJ 08223                                   P‐0056207 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEASLES, SANDRA D
8282 OLD STATE HWY 111
SPENCER, TN 38585‐4421                              P‐0056208 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3540 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1706 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LIPE, ROBERT A
38184 E LAKEVIEW DR
PRAIRIEVILLE, LA 70769                               P‐0056209 1/30/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TWOEY, NANCY L
282 EAST AVENUE
NORTH TONAWANDA, NY 14120                            P‐0056210 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENTERLEIN, CHRISTINA J
5156 SPRINGLEAF DRIVE
LIBERTY TOWNSHIP, OH 45011                           P‐0056211 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIASILLO, JOSEPH F
55 HILLTOWNE DRIVE
ORCHARD PARK, NY 14127                               P‐0056212 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RE, MARY G
MARY RE
16019 LAUREL RD.
LAUREL, DE 19956                                     P‐0056213 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, MATRICE A
25133 WOODMARK COURT
CLEMENTS, MD 20624                                   P‐0056214 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNNINGHAM, SHAWN E
4372 GREAT OAK DR
NORTH CHARLESTON, SC 29418                           P‐0056215 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLEIDT, ROBERT L
1676 HOPE DRIVE 1920
SANTA CLARA, CA 95054                                P‐0056216 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COVINGTON, JAMES D
5 FOX RUN CT
REISTERSTOWN, MD 21136                               P‐0056217 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARAGON, ANTHONY
221 BIG SKY
LOS LUNAS, NM 87031                                  P‐0056218 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JIMENEZ, MARLENE
1105 S. ALTHEA AVE
RIALTO, CA 92376                                     P‐0056219 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETO, LETICIA S
NO ADDRESS PROVIDED
                                                     P‐0056220 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPER, STEVE S
43450 WENDY WAY
LANCASTER, CA 93536                                  P‐0056221 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REES FAMILY LIVING TRUST
REES, GARY D
3049 N KRISTEN CIRCLE
MESA, AZ 85213                                       P‐0056222 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYON, ROBERT M
711 MOON AVE
LOS ANGELES, CA 90065                                P‐0056223 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRUBBS, ANDREW J
3906 PACES FERRY RD
CHESTER, VA 23831                                    P‐0056224 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARKSDALE, WALTER G
2840 NORMANBERRY DRIVE
UNIT 125
ATLANTA, GA 30344‐3593                               P‐0056225 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3541 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1707 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TRAN, ANTHONY L
5625 HUB STREET
LOS ANGELES, CA 90042‐2523                           P‐0056226 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ACOSTA, JESSICA
WOLF, TIEDEKEN & WOODARD
PO BOX 491
CHEYENNE, WY 82003‐0491                              P‐0056227 1/30/2018      TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
WATKINS, GLENN A
1421 COX NECK ROAD
CHESTER, MD 21619                                    P‐0056228 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, RITA V
6407 KNOLLBROOK DRIVE
HYATTSVILLE, MD 20783‐5015                           P‐0056229 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEGRASSI, ANGELO P
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                                P‐0056230 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEGRASSI, PAOLO D
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                                P‐0056231 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MADYUN SR., MARZUQ
3542 NORTH 2ND STREET
MILWAUKEE, WI 53212                                  P‐0056232 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEGRASSI, PAOLO
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                                P‐0056233 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEGRASSI, THERESA M
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                                P‐0056234 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEGRASSI, THERESA M
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                                P‐0056235 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEACH, GEORGE A
4477 CEPEDA STREET
ORLANDO, FL 32811                                    P‐0056236 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BRANNON, JULIA A
1018 CRANE COURT 40‐10
LAKE GENEVA, WI 53147                                P‐0056237 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
O'DONNELL, JAMES
816 KRISTIN LANE
WILLLIAMSTOWN, NJ 08094                              P‐0056238 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAPIA, VICTOR G
118 OSBORNE ST 1A
DANBURY, CT 06810                                    P‐0056239 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBINSON, MONYEA M
4211 CYNDY JO CIRCLE
MACON, GA 31216                                      P‐0056240 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIVERA, JUAN S
211 BRUCE ST
SYRACUSE, NY 13224                                   P‐0056241 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NICOLETTI, YVONNE
6255 BECK AVE
117
NORTH HOLLYWOOD, CA 91606                            P‐0056242 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CRREAR, AVA C
20007 PECAN HILL DRIVE
ZACHARY, LA 70791                                    P‐0056243 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3542 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1708 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CHESTNUT, SHAVON L
2005 GREENS BLVD APT A207
MYRTLE BEACH, SC                                     P‐0056244 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, AMY K
2244 SILVER SPRING DRIVE
WESTLAKE VILLAGE, CA 91361                           P‐0056245 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREEM, LISA D
2147 IONA RD SW
ALBUQUERQUE, NM 87105                                P‐0056246 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDUFFIE, LAQUITA
6618 HAZEN AVE
NORMANDY, MO                                         P‐0056247 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELBORN, REGAN V
107 MERRICK ST
SHREVEPORT, LA 71104                                 P‐0056248 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAYLES, KEVIN M
625 W MAPLE AVE
MONROVIA, CA 91016                                   P‐0056249 1/31/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
BARKHO, BASAM
116 PASEO DE LA CONCHA
APT. 4
REDONDO BEACH, CA 90277                              P‐0056250 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DONEGAN, ANDREA O
31 AVALON DRIVE
EAST FALMOUTH, MA 02536                              P‐0056251 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BALL, PARIS
11427 S CHURCH ST
CHICAGO, IL 60643                                    P‐0056252 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, VINSON A
11263 MISSISSIPPI AVE.
APT. 205
LOS ANGELES, CA 90025                                P‐0056253 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUESADA, ALMA
7512 E. 29TH STREET
TUCSON, AZ 85710                                     P‐0056254 1/31/2018      TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
SHAFFER, HARRISON D
47 CURRENCY LANE
ELKVIEW, WV 25071                                    P‐0056255 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARTEY, THERESA
6717 HOMETOWN WAY
SACRAMENTO, CA 95828‐1459                            P‐0056256 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHAMMAD, WAHIDA B
6 HAWKINS COURT 3A
NEWARK, NJ 07105                                     P‐0056257 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBIE‐THOMAS, KIMEONTAE S
710 HIGHLANDS GLEN DR
SHALLOTTE, NC 28470                                  P‐0056258 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANG, LEIGH T
3927 PENDERVIEW DR
APT 126
FAIRFAX, VA 22033                                    P‐0056259 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
J+M VENDING
BLACK, JOHN C
6810 PARK ST S
PASADENA, FL 33707                                   P‐0056260 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3543 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1709 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BENNETT, RHONDA M
731 BRANNIGAN VILLAGE DRIVE
WINSTON SALEM, NC 27127                              P‐0056261 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSZCZ, SANDRA F
3076 EASTLAND BLVD # 404
CLEARWATER, FL 33761                                 P‐0056262 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, JANE E
PO BOX 1192
STATESBORO, GA 30459‐1192                            P‐0056263 1/31/2018      TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
PEPE, FREDERICK J
503 HISTORY WAY
ACWORTH, GS 30102                                    P‐0056264 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DYER, TERESA E
318 OYSTER CREEK DR.
SUGAR LAND, TX 77478                                 P‐0056265 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUTEY, ROBERT K
7200 SHERMAN ST
PHILADELPHIA, PA 19119                               P‐0056266 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLETON, JUSTIN A
9802 BLOOMFIELD AVE.
APT. #15
CYPRESS, CA 90630                                    P‐0056267 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARIM, HASAN
381 BROADWAY
APT 2‐C
DOBBS FERRY, NY 10522                                P‐0056268 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FREDERICK, JOYCE D
9158 SO.MANHATTAN PLACE
LOS ANGELES, CA 90047                                P‐0056269 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTEN, LEQUATER D
133 VERONA CIRCLE
SHERWOOD, AR 72120                                   P‐0056270 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRANG, ANN E
2 JULIEN DUBUQUE DRIVE #13
DUBUQUE, IA 52003                                    P‐0056271 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHATZLE, LYNN M
PO BOX 307
HOPKINTON, IA 52237                                  P‐0056272 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARL, RYAN P
1848 17TH ST. APT 1
SANTA MONICA, CA 90404                               P‐0056273 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLACK, ANDREW R
8321 MERIN RD
CHAPEL HILL, NC 27516                                P‐0056274 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, ROBERT W
201 BRIDGEPORT STREET
MOUNT PLEASANT, PA 15666                             P‐0056275 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLEMAN, HARRINGTON K
102 SUTTON HIL DRIVE
APT #5
MIDDLETOWN, NY 10940                                 P‐0056276 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRY, CHRISTINA N
4104 WHITTNER DR
LAND O LAKES, FL 34639                               P‐0056277 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3544 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1710 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DICKENS, STEVEN L
1316 SW 123RD ST
OKC, OK 73170                                       P‐0056278 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICKENS, STEVEN L
1316 SW 123RD ST
OKC, OK 73170                                       P‐0056279 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONDS, DALE R
199 MENAND RD
LOUDONVILLE, NY 12211                               P‐0056280 1/31/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BETANCOURT, JOHANA J
5075 7TH RD S
APARTMENT 101
ARLINGTON, VA 22204                                 P‐0056281 1/31/2018      TK Holdings Inc., et al.                    $45,000.00                                                                                   $45,000.00
PEREZ, BRANDI M
14737 LA FORGE ST
WHITTIER, CA 90603                                  P‐0056282 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FARQUHARSON, PHYLLIP J
1511 MAIN STREET
SUITE CPH5
WORCESTER, MA 01603                                 P‐0056283 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DITTMER, RONNIE K
1600 JOY LANE #120
FORT MOHAVE, AZ 86426                               P‐0056284 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, CLARENCE
247 LINCOLN AVE
ROOSEVELT, NY 11575                                 P‐0056285 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIY, STEPHANIE M
27 ALBANY ST
HOOSICK FALLS, NY 12090                             P‐0056286 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMMADY, GHULAM REZA
475 WESTCLIFF COURT
RALEIGH, NC 27606                                   P‐0056287 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, DAVID A
2416 W. OAK AVE.
FULLERTON, CA 92833                                 P‐0056288 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELLOWS, RITA
334 MARCIA COURT UNITB
BARLETT, IL 60103                                   P‐0056289 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWFORD, ASHLEY M
2680 SE 75TH AVE
HILLSBORO, OR 97123                                 P‐0056290 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYERSON, ALVIN
1601 SHENANDOAH ST.
LOS ANGELES, CA 90035                               P‐0056291 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGIT, FLORDELIZA E
2229 BELLAGIO ST.
DELANO, CA 93215                                    P‐0056292 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGIT, FLORDELIZA
2229 BELLAGIO ST.
DELANO, CA 93215                                    P‐0056293 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORO, JOSEPH A
21442 N. ARROWHEAD LOOP ROAD
GLENDALE, AZ 85308                                  P‐0056294 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINSON, MELISSA
PO BOX 20386
HOUSTON, TX 77225‐0386                              P‐0056295 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3545 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1711 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
AVAGYAN, TINA
1851 WINDSOR PL
PALMDALE, CA 93551                                   P‐0056296 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, EDUARDO S
590 SOUTH FERNWOOD ST
#10
WEST COVINA, CA 91791                                P‐0056297 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, NADINE S
4555 HIGHWAY190
EUNICE, LA 70535                                     P‐0056298 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSEN, JUVANDA
1271 PINEWOOD TRAIL
3
NEW RICHMOND, WI 54017                               P‐0056299 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, KADIE ANN S
5370 NW 88TH AVE
APT A105
SUNRISE, FL 33351                                    P‐0056300 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, TRACI
3455 NORTHGATE LANE
DULUTH, GA 30096                                     P‐0056301 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERRERA ALFARO, JUANA L
1251 NE 206 STREET
MIAMI, FL 33179                                      P‐0056302 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS‐MILLER, NATALIE J
2609 MORAGA DR
PINOLE, CA 94564                                     P‐0056303   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERRE, RICHARD
32469 QUIET TRAIL DR
WINCHESTER, CA 92596                                 P‐0056304   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARELLANO, LUIS C
2732 BANYAN WAY
SANTA MARIA, CA 93455                                P‐0056305   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASH SR, ROBERT C
1255 OXFORD DRIVE
CORONA, CA 92880                                     P‐0056306   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKS, STEVEN T
3909 NARROWS RD
ERLANGER, KY 41018                                   P‐0056307   2/1/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
ADAMS, DONNA
3 MARY STREET
SAYREVILLE, NJ 08872                                 P‐0056308   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOOVER, KELLIE A
171 CANYON GREEN PL
SAN RAMON, CA 94582                                  P‐0056309   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TER, SHANNON L
3415 HAVE E
COUNCIL BLUFFS, IA 51501                             P‐0056310   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PHILLIP
1 PEORIA COURT
SICKLERVILLE, NJ 08081                               P‐0056311   2/1/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
BURKHART, HEATHER R
177 HAYES AVE
SOUTH BURLINGTON, VT 05403                           P‐0056312   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3546 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1712 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SQUEO, DONATO N
224 HACKENSACK STREET
WOOD RIDGE, NJ 07075                                 P‐0056313   2/1/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
KRAMARITSCH, CAROLYN
5 OXFORD ROAD
BUDD LAKE, NJ 07828                                  P‐0056314   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNETT, DOUGLAS J
1501 GLENMERE COURT
EDMOND, OK 73003                                     P‐0056315   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, RHONDA A
1306 TAYLOR WAY
STONE MOUNTAIN, GA 30083                             P‐0056316   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROVOST, DIANE V
5909 PINE TOP DRIVE
MARIPOSA, CA 95338‐9611                              P‐0056317 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INSURANCE CO UNKNOWN
HOFF, TRACY E
24 BARMORE ROAD
LAGRANGEVILLE, NY 12540                              P‐0056318 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INSURANCE CO. UNKNOWN
HOFF, TRACY E
24 BARMORE ROAD
LAGRANGEVILLE, NY 12540‐6602                         P‐0056319 1/31/2018      TK Holdings Inc., et al.                    $20,100.00                                                                                   $20,100.00
BESS, WILLIAM L
1222 TWILL CT.
ST. LOUIS, MO 63137‐1421                             P‐0056320 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON JR, VAUGHN S
22234 YATES AVE
SAUK VILLAGE, IL 60411                               P‐0056321 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASLANIFAR, HASSAN A
3355 WILSHIRE BOULEVARD
APT 302
LOS ANGELES, CA 90010                                P‐0056322   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRETON, MELISSA S
20 BLANCHARD AVE
WARWICK, RI 02888                                    P‐0056323   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGER, EUGENE C
1692 MANGROVE AVE APT. 109
CHICO, CA 95926‐2648                                 P‐0056324 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANSEN, CHRISTOFFER N
1420 NW 23RD ST.
CORVALLIS, OR 97330                                  P‐0056325   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURA, THOMAS A
43 EAST GATE RD
DANBURY, CT 06811                                    P‐0056326   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BIDINGER, TANDY G
5816 MONTEBELLP AVE.
HASLETT, MI 48840                                    P‐0056327   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENSBY, JOANNA M
846 COUNTY HOME ROAD
HAMLET, NC 28345                                     P‐0056328   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, KELVIN
25 ROSEMARY DRIVE
LALOR, VI 3075
AUSTRALIA                                            P‐0056329   2/1/2018     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00

                                                                                           Page 3547 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                    Page 1713 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                            Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                     Amount
DOAN, JUDITH A
705 TINKERS LANE
NORTHFIELD, OH 44067                                   P‐0056330   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SELASSIE, SHERLYN
6865 GLENLAKE PKWY
APT E
ATLANTA, GA 30328                                      P‐0056331   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MITCHELL, JILL P
409 EAST RIDGE STREET
MARQUETTE, MI 49855                                    P‐0056332   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SANDOVAL, JOSHUA E
13318 COLORADO PARKE
SAN ANTONIO, TX 78254                                  P‐0056333   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
KAILES, MARC H
1433 JACKSON AVE.
MERCED, CA 95340                                       P‐0056334   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MEDINA JR, ISMAEL
8100 BAYFIELD RD
APT 7‐B
COLUMBIA, SC 29223                                     P‐0056335   2/1/2018     TK Holdings Inc., et al.                  $125,000,000.00                                                                              $125,000,000.00
WEITZMAN, ELLIOT
7220 DEBBE DRIVE
DALLAS, TX 75252‐6353                                  P‐0056336   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
VAHALIK, LARRY J
601 WEST SIXTH
SALEM
, OH 44460                                             P‐0056337   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
KNOX, PAMELA K
610 VIELE RD
RED CREEK, NY 13143                                    P‐0056338   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
KLEESCHULTE, JEFFREY C
9197 GREENBACK LN
SUITE E
ORANGEVALE, CA 95662                                   P‐0056339   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
GORDEN, MARKESHIA
350 S SAN FERNANDO BLVD
#106
BURBANK, CA 91502                                      P‐0056340   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NORTON, JONATHAN L
25 DENICO LN
BENTON                                                 P‐0056341   2/1/2018     TK Holdings Inc., et al.                       $10,000.00                                                                                   $10,000.00
BARNHILL, KRISTA
5230 HEATHER ST
HOPE MILLS, NC 28348                                   P‐0056342   2/1/2018     TK Holdings Inc., et al.                         $515.29                                                                                       $515.29
KING, GLYNN
7305 SPURGEON CT
N RICHLAND HILLS, TX 76180                             P‐0056343   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SALIKHOVA, AZIZA
167 ACADEMY STREET
SOUTH ORANGE, NJ 07079                                 P‐0056344   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
HART, NIGEL P
17 MILLER RD
POUND RIDGE, NY 10576                                  P‐0056345   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
O'CONN LOUN, TARA J
13637 ASHMONT ST.
VICTORVILLE, CA 92392                                  P‐0056346   2/1/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
                                                                                             Page 3548 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1714 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CRB AUTO
JUAREZ, CRISTOBAL
822 W. G STREET
ONTARIO, CA 91762                                   P‐0056347   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEITHOFF, MARC A
2568 NW 157TH ST
CLIVE, IA 50325                                     P‐0056348   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEITHOFF, MARC A
2568 NW 157TH ST
CLIVE, IA 50325                                     P‐0056349   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TELLES, TISH R
P.O. BOX1023
YERINGTON, NV 89447                                 P‐0056350   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, MEGHAN
2325 BOONE AVE
WINSTON SALEM, NC 27103                             P‐0056351   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HATCH, STEPHEN L
4231 SQUALICUM LK. RD.
BELLINGHAM, WA 98226                                P‐0056352   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BONWITT, MAURA
1054 ANNA KNAPP BLVD.
2A
MOUNT PLEASANT, SC 29464                            P‐0056353   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHALLA, HASSAN
10018 N 30TH AVE
OMAHA, NE 68112                                     P‐0056354   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, DONALD J
3428 W HAMPTON POINTE DR
FLORENCE, SC 29501                                  P‐0056355   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATTON, KATIE B
8916 S COBBLECREST LN
SANDY, UT 84093                                     P‐0056356   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHORE, GARRETT L
942 OLD HAWTHORNE RD
LAFAYETTE, CA 94549                                 P‐0056357   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUGHTER, LATOYA A
25542 FOREST SPRING LAKE
SPRING, TX 77373                                    P‐0056358   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATTON, KATIE B
8916 S COBBLECREST LN
SANDY, UT 84093                                     P‐0056359   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, IF,ES C
6201 NW 59TH TERRACE
KANSAS CITY, MO 64151                               P‐0056360   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESTEPHAN, JOSEPH J
P.O. BOX 105
LAKEWOOD, CA 90714                                  P‐0056361   2/1/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BONIFER, THOMAS
9441 YORK WOODS
SALINE, MI 48176                                    P‐0056362   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, AMANDA
15201 ARLINGTON ST.
TUSTIN, CA 92782                                    P‐0056363   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETT, ZANE M
7294 SADDLETREE CT
REYNOLDSBURG, OH 43068                              P‐0056364   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3549 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1715 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
JAMIL, MOHAMMAD
140‐66 BURDEN CRES
APT 2
BRIARWOOD, NY 11435                                   P‐0056365   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOENAGA, IVAN
7361 NW 174 TERRACE
APT 106
HIALEAH, FL 33015                                     P‐0056366   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEREDIA, RONALD C
826 SHELDON STREET
EL SEGUNDO, CA 90245                                  P‐0056367   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, ADA
4136 DAVID DR
NORTH HIGHLANDS, CA 95660                             P‐0056368   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ LAMA, ANGEL A
17808 CORMORANT LANE
GERMANTOWN, MD 20874                                  P‐0056369   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOSEPH
100 S PINE ISLAND RD. # 116
PLANTATION, FL 33324                                  P‐0056370   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SHALIMAR
1711 WHITEHALL DR.# 101
DAVIE, FL 33324                                       P‐0056371   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOANG, VINH P
1154 PLATINUM STREET
UNION CITY, CA 94587                                  P‐0056372   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEENUM, JOHNNY H
NO ADDRESS PROVIDED
                                                      P‐0056373   2/1/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
KING, GLYNN
7305 SPURGEON CT
N RICHLAND HILLS, TX 76180                            P‐0056374   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, JOSHUA C
8767 SAN PEDRO WAY
ELK GROVE, CA 95624                                   P‐0056375   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS JR., JOSEPH A
902 GREENBAY DRIVE APT.#6
CORPUS CHRISTI, TX 78418                              P‐0056376   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, BARRY R
243 VICEROY STREET
BILLINGS, MT 59101                                    P‐0056377   2/1/2018     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
LLOYD, ADA
4136 DAVID DR
NORTH HIGHLANDS, CA 95660                             P‐0056378   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLK, SUSAN
P.O. BOX 70
SOMIS, CA 93066‐0070                                  P‐0056379   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENNETT, SUSAN R
4521 LONGVIEW DRIVE
ROCKLIN, CA 95677                                     P‐0056380   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLK, SUSAN
P.O. BOX 70
SOMIS, CA 93066‐0070                                  P‐0056381   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEAL, CHRYSTAL
2530 COPPER FIELDS DR
ROSHARON, TX 77583                                    P‐0056382   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3550 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1716 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YATES, BRYON J
1260 COAST OAK TRL
CAMPO, CA 91906                                      P‐0056383   2/2/2018     TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
WESTMORE, REBECCA M
931 PIEDMONT DRIVE
SACRAMENTO, CA 95822                                 P‐0056384   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSEPH, MARVIN
5800 W CHARLESTON BLVD #2030
LAS VEGAS, NV 89146                                  P‐0056385   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATEMAN, ROY D
135 DIVISADERO STREET
SAN FRANCISCO, CA 94117                              P‐0056386   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSEPH, MARVIN
5800 W CHARLESTON BLVD #2030
LAS VEGAS, NV 89146                                  P‐0056387   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUKHANNA, JOEL C
18830 VISTA DEL CANON
UNIT F
NEWHALL, CA 91321                                    P‐0056388   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURA, MARY H
43 EAST GATE RD
DANBURY, CT 06811                                    P‐0056389   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BACHERMAN, RICHARD S
325 CLYDE STREET
MELBOURNE BEACH, FL 32951                            P‐0056390   2/2/2018     TK Holdings Inc., et al.                        $50.00                                                                                       $50.00
FIORE, JEFFREY M
1767 EVENING STAR RD
FRISCO, TX 75033                                     P‐0056391   2/2/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STEWART, PAUL C
1310 TELFORD AVE
CINCINNATI, OH                                       P‐0056392   2/2/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
BENAQUISTA, DEBORAH
395 COOLIDGE AVE
TWP OF WASHINGTO, NJ 07676                           P‐0056393   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRYOR, JACLYN R
150 BAY STREET
APT 903
JERSEY CITY, NJ 07302                                P‐0056394   2/2/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
CORDOBA, HERMAN L
6738 108 STREET
APT A67
FOREST HILLS, NY 11375                               P‐0056395   2/2/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HUFF, TROY S
2900 LYNDALE DRIVE
NASHVILLE, TN 37207                                  P‐0056396   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, JAMES M
PO BOX 355
NEW CITY, NY 10956                                   P‐0056397   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, JAMES M
PO BOX 355
NEW CITY, NY 10956                                   P‐0056398   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLY, JAMES M
PO BOX 355
NEW CITY, NY 10956                                   P‐0056399   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3551 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1717 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KELLY, JAMES M
PO BOX 355
NEW CITY, NY 10956                                   P‐0056400   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUAJARDO, MARIA E
1502 W. MARIPOSA DRIVE
SAN ANTONIO, TX 78201                                P‐0056401   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARNER, LESLIE S
28373 ALAMAR RD
VALLEY CENTER, CA 92082                              P‐0056402   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DISTASI, TAYLOR M
75 1/2 GRAND STREET
HIGHLAND, NY 12528                                   P‐0056403   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNION, CHERYL A
PO BOX 247
COXSACKIE, NY 12051‐0247                             P‐0056404   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEITHOFF, MARC A
2568 NW 157TH ST
CLIVE, IA 50325                                      P‐0056405   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISHRA, EKTA
663 WHITE OAK LN
BARTLETT, IL 60103                                   P‐0056406   2/2/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
DANIEL, RONNEY B
118 GARDEN TER.
EDISON, NJ 08817                                     P‐0056407   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANDRA, AVDHESH
663 WHITE OAK LN
BARTLETT, IL 60103                                   P‐0056408   2/2/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WILLIAMS ANDERSO, CHARLOTTE R
6704 KILT COURT
AUSTIN, TX 78754                                     P‐0056409 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMER, WILLIAM B
92 GOODALE DRIVE
NEWINGTON, CT 06111                                  P‐0056410   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTIN, YANAIRA L
33 MULBERRY STREET
SPRINGFIELD, MA 01105                                P‐0056411   2/1/2018     TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
SANTOS, WANDA
33 MULBERRY STREET
SPRINGFIELD, MA 01105                                P‐0056412   2/1/2018     TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
BASKERVILLE, DARRYL A
10 DURST DR SELDEN, NY 11784
23 CHESTNUT CENTRAL ISLIP
CENTRAL ISLIP, NY 11722                              P‐0056413   2/2/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
HAUDE, KRISTI L
316 WEST CREEK COURT
AVON LAKE, OH 44012                                  P‐0056414   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHAEL A
808 SOUTH 14TH STREET
BURLINGTON, IA 52601‐3938                            P‐0056415   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAMES, DONNA S
1533 COMSTOCK MINE RD
COLVILLE, WA 99114‐8606                              P‐0056416   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, NAOMI A
720 LUCERNE AVE. #324
LAKE WORTH, FL 33460                                 P‐0056417   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3552 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1718 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HULL, ALAN J
306 MARILYN PL.
ARCADIA, CA 91006‐1538                               P‐0056418   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURAITIS, CHRISTOPHER J
3015 ANDORRA WAY
OCEANSIDE, CA 92056                                  P‐0056419   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, NAOMI A
720 LUCERNE AVE. #324
LAKE WORTH, FL 33460                                 P‐0056420   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, GERI LYNE
5433 DRY CREEK RD.
NAPA, CA 94558                                       P‐0056421   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUNG, AEON J
27918 COUNTRY LN
HOCKLEY, TX 77447                                    P‐0056422   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHUNG, MICHELLE R
27918 COUNTRY LN
HOCKLEY, TX 77447                                    P‐0056423   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEVITT, MARY K
1202 WARE RD
RIGGOLD, GA 30736                                    P‐0056424   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA
HOBBS, JAMES M
19488 AMADOR AVE
PIONEER, CA 95666                                    P‐0056425   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAWIRES, CHRISTIE E
1628 W. CRONE AVE.
ANAHEIM, CA 92802                                    P‐0056426   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREEN, NAOMI A
720 LUCERNE AVE. #324
LAKE WORTH, FL 33460                                 P‐0056427   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEEVLER, JANNA L
7042 STOCKTON DRIVE
KNOXVILLE, TN 37909                                  P‐0056428   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSZKO, RICHARD G
205 RIVER WATCH LANE
YOUNGSVILLE, NC 27596                                P‐0056429   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KARP, JASON
4344 FARMDALE AVENUE
STUDIO CITY, CA 91604                                P‐0056430   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FANSLER, DEBORAH
PO BOX 195
HOBART, IN 46342                                     P‐0056431   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CARL L
1117 GIBSON DR NE
CLEVELAND, TN 37312                                  P‐0056432   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURGOON, TY A
1518 CEDAR DR
SEDALIA, MO 65301                                    P‐0056433   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIRIE, AMBER
6267 NE RADFORD DR.,APT #2822
SEATTLE, WA 98115                                    P‐0056434   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, TERRY C
211 WHITEWOOD RD APT 2
CHARLOTTESVILLE, VA 22901                            P‐0056435   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3553 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1719 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MID‐CENTURY INSURANCE COMPANY
P.O. BOX 268994
OKLAHOMA CITY, OK 73126                            P‐0056436   2/2/2018     TK Holdings Inc., et al.                     $4,473.00                                                                                    $4,473.00
MCFARLAND, WILLIAM A
2311 LYNCREST CT
VALRICO, FL 33596                                  P‐0056437   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUANG, WAN
1835 PALM VIEW PL APT 103
SANTA CLARA, CA 95050                              P‐0056438   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, PEARLY
1871 LEXINGTON AVE.
SAN MATEO, CA 94402                                P‐0056439   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERR, CORSHEENA
P.O BOX 622
WELDON, NC 27890                                   P‐0056440   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARORA, TANIYA R
51 CHURCH ST
LEBANON, NH 03766                                  P‐0056441   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKHEAD, ANDREW S
302 S 100 W
TOOELE, UT 84074                                   P‐0056442   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLERY, ERIC
409 S SARAH AVE
REPUBLIC, MO 65738                                 P‐0056443   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRARD, CANDACE
215 HELMWOOD DRIVE
ELIZABETHTOWN, KY 42701                            P‐0056444   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCARAMASTRO, DANA L
8765 AQUARIUS AVE
ELK GROVE, CA 95624                                P‐0056445   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURRELL, TANESHIA
616 W. 119 ST
LOS ANGELES, CA 90044                              P‐0056446   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRESCIA, QUIDO J
431 ELLENDALE AVENUE
PORT CHESTER, NY 10573                             P‐0056447   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, DAVID
3900 E SUNSET RD
2010
LAS VEGAS, NV 89120                                P‐0056448   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREENBERG, GERALD J
PO BOX 3703
MILFORD, CT 06460                                  P‐0056449   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, CHERYL A
2044 FIRST AVE
CINCINATI, OH 45224                                P‐0056450   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSON, TRUSTEE, KAREN E
1547 ELIZABETH LANE
EL CAJON, CA 92019                                 P‐0056451   2/2/2018     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
GUNN, ALAN F
2265 DOCKVALE DRIVE
FAYETTEVILLE, NC 28306‐4510                        P‐0056452   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISPRY, INC.
SAUCEDO, JOSE R
12244 LOS REYES AVE.
LA MIRADA, CA 90638                                P‐0056453   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 3554 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1720 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GERSHANECK, CONNIE
1136 BANYAN WAY
PACIFICA, CA 94044                                  P‐0056454   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COULIBALY, MOUSSA
2695 VIRGINIA COVE
RIVERDALE, GA 30296                                 P‐0056455   2/2/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HAMILTON, MICHAEL
794 OAK MOSS DRIVE
LAWRENCEVILLE, GA 30043                             P‐0056456   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSSETT, TERESA
PO BOX 1627
YUBA CITY, CA 95992‐1627                            P‐0056457   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAGER, LACY D
521 PARKER AVE.
OSAWATOMIE, KS 66064                                P‐0056458   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALFER, JOHN C
1500 JACKSON AVE NE
SAINT MICHAEL, MN 55376                             P‐0056459   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUZMAN, MARCO A
4640 SOUTH KARLOV AVE
CHICAGO, IL 60633                                   P‐0056460   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSSETT, DANNY L
P O BOX 1627
YUBA CITY, CA 95992‐1627                            P‐0056461   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKARD, MATTHEW J
1506 DAVIS AVE
PITTSBURGH, PA 15212                                P‐0056462   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAO, ZHENWEN
2994 BLACKWOOD CT
FULLERTON, CA 92835                                 P‐0056463   2/3/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BERRYMAN, CLARALEE
8601 WESTOWN PKY UNIT 18105
WEST DES MOINES, IA 50266                           P‐0056464   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAAS, KRISTIN M
22696 CANYON VIEW DRIVE
CORONA, CA 92883                                    P‐0056465   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, GARRETT
4727 LORI LANE
PACE, FL 32571                                      P‐0056466   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMONDIE, LORI L
POBOX763
ROME, NY 13442                                      P‐0056467   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEAL, JAMIL K
713 GIBSON ST
CEDAR HILL, TX 75104                                P‐0056468   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOO, KWANGHO
310 WESTVIEW AVENUE, APT 6
FORT LEE, NJ 07024                                  P‐0056469   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRISTENSEN, BRENT
2747 PARADISE ROAD #601
LAS VEGAS, NV 89109                                 P‐0056470   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, RAMESHA A
3072 WONDERLAND LANE
CONOVER, NC 28613                                   P‐0056471   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3555 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1721 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BROWN, SARAH M
4615 PAINTERS ST
NEW ORLEANS, LA 70122                                P‐0056472   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHADE, MARY E
1625 FULMOR DR
DIXON, CA 95620                                      P‐0056473   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POINT‐DUJOUR, PATRICIA
279 HAVILAND ROAD
STAMFORD, CT 06903                                   P‐0056474   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABATO, THOMAS J
93 CRENSHAW DR
FLANDERS, NJ 07836                                   P‐0056475   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUEY, JODY L
JODY L. HUEY
536 COUNTRY CLUB LANE
CANTON, MI 48188                                     P‐0056476   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, GEORGE F
120 CHEROKEE LANE
SAN ANTONIO, TX 78232                                P‐0056477   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUEY, LEE D
536 COUNTRY CLUB LANE
CANTON, MI 48188                                     P‐0056478   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RITA
9118 INDIAN RIVER RUN
BOYNTON BEACH, FL 33472                              P‐0056479   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYDE, SANDRA G
SANDRA G HYDE
P.O. BOX 344
GREAT FALLS, MT 59403                                P‐0056480   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRASCO, MARISSA D
28865 PUJOL ST APT 1611
TEMECULA, CA 92590                                   P‐0056481   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANUSCHEK, MANFRED
1165 MILL CREEK RD
SOUTHAMPTON, PA 18966                                P‐0056482   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANUSCHEK, MANFRED
1165 MIL CREEK RD
SOUTHAMPTON, PA 18966                                P‐0056483   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABORN, ROBERT E
PO BOX 1302
OCRACOKE, NC 27960                                   P‐0056484   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, JOSEPH W
PO BOX 333
MASCOUTAH, IL 62258                                  P‐0056485   2/3/2018     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
HARMON, JEFFREY A
2303 76TH ST
NEW RICHMOND, WI 54017                               P‐0056486   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARMSTRONG, JARED N
P. O. BOX 1683
1400 AVE. G LOT 1
EUNICE, NM 88231                                     P‐0056487   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARMON, JEFFREY A
2303 76TH ST
NEW RICHMOND, WI 54017                               P‐0056488   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3556 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1722 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BLODGETT, LINDSEY M
40 WESTERN AVENUE
#2
MORRISTOWN, NJ 07960                                  P‐0056489   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HABIB, ALFRED
101 ROBERTSVILLE RD.
APT. 325
MANALAPAN, NJ 07726                                   P‐0056490   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HANUSCHEK, MANFRED
1165 MILL CREEK RD
SOUTHAMPTON, PA 18966                                 P‐0056491   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON CONSTRUCTION
LAWSON, JOSEPH W
PO BOX 333
MASCOUTAH, IL 62258                                   P‐0056492   2/3/2018     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
HANUSCHEK, MANFRED
1165 MILL CREEK RD
SOUTHAMPTON, PA 18966                                 P‐0056493   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMAJERY, MARCELLIN
135 CORSON AVBENUE
STAEN ISLAND, NY 10301                                P‐0056494   2/3/2018     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
EVANS, THOMAS A
721 INGRAHAM ST NW
WASHINGTON, DC 20011                                  P‐0056495   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, SHEILA M
PO BOX 1323
LAKE OZARK, MO 65049                                  P‐0056496   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, MEREDITH L
1131 12TH STREET
UNIT 307
SANTA MONICA, CA 90403                                P‐0056497   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINCOLN, JESSICA N
8232 S 122ND ST
SEATTLE, WA 98178                                     P‐0056498   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, JOSEPH W
PO BOX 333
MASCOUTAH, IL 62258                                   P‐0056499   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIDSON, CARA E
14 MAPLE AVE
PENNSVILLE, NJ 08070                                  P‐0056500   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLEY, EVAN S
24 JUNIPER LN
HOLDEN, MA 01520                                      P‐0056501   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, DOUGLAS J
2827 HAUK ST., #2
MADISON, WI 53704                                     P‐0056502   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS JR, FRANK J
345 KNOLLRIDGE CT. APT 204
FAIRFIELD, OH 45014                                   P‐0056503   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAMILY TRUST, EVANS
9197 NADINE RIVER
FOUNTAIN VALLEY, CA 92708                             P‐0056504   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMPION, KASHA
200 CENTENIAL AVE
ENNIS, TX 75119                                       P‐0056505   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3557 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1723 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
KOLLMANN, RANDALL T
223 WESTVIEW DR
SEALY, TX 77474                                      P‐0056506   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARSHALL, GERALDINE
18910 BELVEDERE ROAD
ORLANDO, FL 32820                                    P‐0056507   2/3/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                     $4,500.00
CHAMPION, CHLOE R
200 CENTENIAL AVENUE
ENNIS, TX 75119                                      P‐0056508   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARSHALL, GERALDINE
18910 BELVEDERE ROAD
ORLANDO, FL 32820                                    P‐0056509   2/3/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
DORSEY, DYLAN M
513 PRETA COURT
CREEDMOOR, NC 27522                                  P‐0056510   2/3/2018     TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
FAY, ROBERT W
8003 RESTLESS WIND ST.
SAN ANTONIO, TX 78250                                P‐0056511   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GARCIA, RUSSELL D
3667 VALLEY BLVD #8
POMONA, CA 91768                                     P‐0056512   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWING, STEPHEN B
2941 MILLER RD
POWELL, TN 37849                                     P‐0056513   2/3/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
MORI, RYOKO
1443 W 162ND ST
GARDENA, CA 90247                                    P‐0056514   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CUMBESS, VIVIAN M
3154 BLUE HERON PASS
POWDER SPRINGS, GA 30127                             P‐0056515   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KEYES, MARTHA B
4158 AZALEA COURT
SNELLVILLE, GA 30039                                 P‐0056516   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCARBOROUGH, ELIZABETH A
323 MAGNOLIA BREEZE CT
APEX, NC 27502                                       P‐0056517   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FORESTER, SANDY K
265 WEST HIGHLINE DR
ROYSE CITY, TX 75189                                 P‐0056518   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALCANTAR, JORGE L
5441 CENTURY PLAZA WAY
SAN JOSE, CA 95111                                   P‐0056519   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, VICTOR A
1208 DUNWICH AVE
TORRANCE, CA 90502                                   P‐0056520   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GOODEN III, ESRO
126 WARREN ST
CALUMET CITY, IL 60409                               P‐0056521   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TO, MICHAEL
1000 N EGLIN PKWY # 439
SHALIMAR, FL 32579                                   P‐0056522   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GONZALES, RUDY D
3227 N 70TH TERRACE
KANSAS CITY, KS 66109                                P‐0056523   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3558 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1724 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TORSIELLO, CYNTHIA M
% CRICK HOLLY LANE
E ISLIP, NY 11730                                    P‐0056524   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUYANG, MINGZI
1939 ROCK ST APT 4
MOUNTAIN VIEW, CA 94043                              P‐0056525   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAPOOR, DIVYE
727 BAY RD
MENLO PARK, CA 94025                                 P‐0056526   2/4/2018     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
FERNANDEZ, JUAN G
525 SAINT TERESA CT
MERCED, CA 95341                                     P‐0056527   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYREK, SEAN M
8717 SE MONTEREY AVE UNIT 202
HAPPY VALLEY, OR 97086                               P‐0056528   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ‐REGALADO, JOSHUA H
3689 CAMINO EL JARDIN
SIERRA VISTA, AZ 85650                               P‐0056529   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BREMER, JONATHAN M
4646 DOVE WAY
CRESTVIEW 32539                                      P‐0056530   2/4/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SKIADOS, CHRISTINE E
11767 102ND STREET
LARGO, FL 33773                                      P‐0056531   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, CAROL B
180 WILLOW WAY
STOCKBRIDGE, GA 30281                                P‐0056532   2/4/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
BLODGETT, MICHELLE
19 CLIFFWOOD RD
CHESTER, NJ 07930                                    P‐0056533   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARDNER, BETTY J
1026 FREDERICK STREET
BLUEFIELD, WV 24701                                  P‐0056534   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMARTINO, MARGARET
38 ALBANY ST
SOUTH PORTLAND, ME 04106                             P‐0056535   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INFINI CARE
HAWKINS, PENNIE MARI
28675 FRANKLIN RD APT 517
SOUTHFIELD, MI                                       P‐0056536   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMINOFF, LIS H
305 LINCOLN BLVD
LEHIGH ACRES, FL 33936                               P‐0056537   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARROTT, IDA T
2977 W PEMBROOK LOOP
FRESNO, CA 93711                                     P‐0056538   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN
100‐12 31ST AVE
EAST ELMHURST, NY 11369                              P‐0056539   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDARD, ROSALIN M
143 BURRILL ST
UNIT # 201
SWAMPSCOTT, MA 01907                                 P‐0056540   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONG, BEVERLY B
2304 E WINDSOR DR
DENTON, TX 762091447                                 P‐0056541   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3559 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1725 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LONGO, JR., SANDRO G
POB 365
WILMINGTON, NC 28402                                 P‐0056542   2/4/2018     TK Holdings Inc., et al.                      $425.00                                                                                       $425.00
GONZAKEZ, SALVADOR S
842 N .LASSEN
SAN BERNARDINO, CA 92410                             P‐0056543   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, RONALD
3974 HUTTONS LAKE CT.
HIGH POINT, NC 27265                                 P‐0056544   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINEY, SOPHIA C
299 S OAK KNOLL AVE
PASADENA, CA 91101                                   P‐0056545   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSES, CHRISTOPHER C
101 E MANOA RD
HAVERTOWN, PA 19083                                  P‐0056546   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, TIMOTHY J
7229 PIN OAK CIR
AUGUSTA, MI 49012                                    P‐0056547   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLIE, HUNTER
229 LONGLEAF CT
PONCHATOULA, LA 70454                                P‐0056548   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THAWLEY, PETER F
591 FAIRWAY DRIVE
NOVATO, CA 94949‐5879                                P‐0056549   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLMAN, CASEY E
27453 CALICUT ROAD
MALIBU, CA 90265                                     P‐0056550   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINNOM, PAUL C
22A JASPER PARRISH DRIVE
BUFFALO, NY 14207                                    P‐0056551   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIKEL, MARIA
7752 COUNTY ROAD K
FRANKSVILLE, WI 531261                               P‐0056552   2/4/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
OHARA, LISA Y
99‐508 KAHILINAI PL
AIEA, HI 96701                                       P‐0056553   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENSEN, MILISSA
PO BOX 133
COLUMBUS, ND 58854                                   P‐0056554   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THAWLEY, PETER F
591 FAIRWAY DRIVE
NOVATO, CA 94949‐5879                                P‐0056555   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, JOSE A
26370 N TEAL CT
SANTA CLARITA, CA 91387                              P‐0056556   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOSEPH, GERTRUDE K
1437 SILO ROAD
YARDLEY, PA 19067                                    P‐0056557   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADDIS, ANN Y
6743 QUEENSBERRY DRIVE
CHARLOTTE, NC 28226                                  P‐0056558   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADDIS, ANN Y
6743 QUEENSBERRY DRIVE
CHARLOTTE, NC 28226                                  P‐0056559   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3560 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1726 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ARNESON, JAMES F
1989 NEWHAVEN LOOP
RICHLAND, WA 99352                                    P‐0056560   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, BRYAN M
9364 PHARISEE DR
SHINGLETOWN, CA 96088                                 P‐0056561   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, FINN
2546 OAK HAVEN CIRCLE
SPANISH FORK, UT 84660                                P‐0056562   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, PAMELA R
1255 E COUNTY LINE RD., #K6
JACKSON, MS                                           P‐0056563   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARNES, LISA C
PO BOX 420
KENBRIDGE, VA 23944                                   P‐0056564   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART CRUMP, ALLURA D
7824 BROOK MEADOW LANE
FORT WORTH, TX 76133                                  P‐0056565   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, AUTUMN
480 BROOKFORD COURT
ATLANTA, GA 30331                                     P‐0056566   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDROMEDA, ELIZABETH
3851 HIGHVIEW AVE SW
CANTON, OH 44706                                      P‐0056567   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, KATHY W
65 GLENVIEW LANE, APT. 3033
MAGGIE VALLEY, NC 28751                               P‐0056568   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARDIN, KATHY W
65 GLENVIEW LANE, APT. 3033
MAGGIE VALLEY, NC 28751                               P‐0056569   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELLERBEE, FREDERICK L
2875 JEFF DAVIS ROAD
THOMASTON, GA 30286                                   P‐0056570   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AKANDE, SEGUN E
1907 HUDSON CROSSING #3
TUCKER, GA 30084                                      P‐0056571   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, SEDRICKA
4400 W AIRPORT BLVD
1706
HOUSTON, TX 77045                                     P‐0056572   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYDE, KENYARN A
14742 EMORY RD
NEW ORLEANS, LA 70128                                 P‐0056573   2/4/2018     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
MALTAGHATI, LINDA A
15910 82ND AVE
HOWARD BEACH, NY 11414                                P‐0056574   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTIERREZ, CESAR A
3876 3RD STREET
RIVERSIDE, CA 92501                                   P‐0056575   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEKIN, CENK
5 WEATHERLY DR. APT. 208
MILL VALLEY, CA 94941                                 P‐0056576   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLYERD, AUDRA B
606 LYTLE STREET
CHATTANOOGA, TN 37405                                 P‐0056577   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3561 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1727 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HARDIN, KATHY W
65 GLENVIEW LANE, APT. 3033
MAGGIE VALLEY, NC 28751                              P‐0056578   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, CHRIS
1305 S. MARINE ST.
SANTA ANA, CA 92704                                  P‐0056579   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMBERLAND, SHONE B
130 MILLER CIRCLE
LOUISVILLE, MS 39339                                 P‐0056580   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUO, SHENGWU
49 JACKLIN CIR
MILPITAS, CA 95035                                   P‐0056581   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CHERYL M
591 WOODS DR NW
ATLANTA, GA 30318                                    P‐0056582   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, CONNIE
7500 CALLAGHAN RD,
#306
SAN ANTONIO, TX 78229                                P‐0056583   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, JUSTIN D
JUSTIN D YARBROUGH
4221 AL HWY 273
LEESBURG, AL 35983                                   P‐0056584   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JENNIFER L
13975 WAYNESCOTT ROAD
BROOKFIELD, WI 53005                                 P‐0056585   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, JORDAN M
13975 WAYNESCOTT RD
BROOKFIELD, WI 53005                                 P‐0056586   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAVARRIA, MARIA
6997 NE BIRCH ST
HILLSBORO, OR 97124                                  P‐0056587   2/5/2018     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
GATES, ELMER JR
340 GREENWAY DRIVE
COVINGTON, GA 30016                                  P‐0056588   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, TERESA R
43 KINGSWOOD DRIVE
PITTSBURG, CA 94565                                  P‐0056589   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANDON, SANJAY
23637 BLACK OAK WAY
CUPERTINO, CA 95014                                  P‐0056590   2/5/2018     TK Holdings Inc., et al.                    $19,658.83                                                                                   $19,658.83
ABAYATEYE, PHYLLIS N
18625 NATHANS PL
MONTGOMERY VILLA, MD 20886                           P‐0056591   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYDRA SOLUTIONS, LLC
FUGAH, TITUS
P.O. BOX 42272
PHILADELPHIA, PA 19101                               P‐0056592   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYDRA SOLUTIONS LLC
FUGAH, TITUS
P.O. BOX 42272
PHILADELPHIA, PA 19101                               P‐0056593   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCROGGINS, JOSHUA L
304 E. HANNA AVE
TAMPA, FL 33604                                      P‐0056594   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3562 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1728 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NORDQUIST, REG
4417 S MAGNOLIA AVE
SIOUX FALLS, SD 57103                                P‐0056595   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREER, CANDICE R
466 WESLEY V ST
SATSUMA, AL 36572                                    P‐0056596   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAFIZI, ADEM
947 RICHMOND ROAD
STATEN ISLAND, NY 10304                              P‐0056597   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, BRETT D
55 MONTEGO DR.
KENNER, LA 70065                                     P‐0056598   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEROIN, STEVE W
2175 GRAHAM BLVD
VALE, OR 97918                                       P‐0056599   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH T
426 17TH STREET NW
#1
CHARLOTTESVILLE, VA 22903                            P‐0056600   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILMONT, BETH L
53 WILLARD ROAD
CASWELL, ME 04750                                    P‐0056601   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEROIN, TELL W
2175 GRAHAM BLVD
VALE, OR 97918                                       P‐0056602   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOPKINS, BRETT D
55 MONTEGO DR.
KENNER, LA 70065                                     P‐0056603   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, PATRICIA A
9267 TOWER RD
GOSPORT, IN 47433                                    P‐0056604   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEROIN, STEVE W
2175 GRAHAM BLVD
VALE, OR 97918                                       P‐0056605   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAINES, TIERRA J
355 LAUREL AVE 10
HAYWARD, CA 94541                                    P‐0056606   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSIAN MOTOR ACCEPTANCE
8900 FREEPORT PKWY
IRVING, TX 75063                                     P‐0056607   2/5/2018     TK Holdings Inc., et al.                     $4,945.00                                                                                    $4,945.00
DYWAN, ANDREW A
505 RABBIT RUN ROAD
NINETY SIX, SC 29666                                 P‐0056608   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOFF, TRACY E
24 BARMORE ROAD
LAGRANGEVILLE, NY 12540‐6602                         P‐0056609   2/2/2018     TK Holdings Inc., et al.                    $20,100.00                                                                                   $20,100.00
HOFF, TRACY E
24 BARMORE ROAD
LAGRANGEVILLE, NY 12540                              P‐0056610   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOS, JR, PHILIP J
2 PINE STREET
BERKLEY, MA 02779                                    P‐0056611   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCASKILL, DYMETRA A
20736 E 39TH AVE.
DENVER, CO 90249                                     P‐0056612   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3563 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1729 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BROWNLEE, JENNIFER L
111 POTASH HILL RD APT B
BALTIC, CT 06330                                     P‐0056613   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUMMINGS, NORMAN B
3314 RIDGE POINTE DRIVE
FOREST GROVE, OR 97116                               P‐0056614   2/5/2018     TK Holdings Inc., et al.                    $17,500.00                                                                                   $17,500.00
ANTONIO, MICHELLE
1209 PARK GARDEN ROAD
GREAT FALLS, MT 59404                                P‐0056615   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BYNUM, SIERRA P
100 N CLAIBORNE ST
GOLDSBORO, NC 27530                                  P‐0056616   2/5/2018     TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
BRADLEY, SHIRLEY K
7282 AUTUMN RD SW
CARROLLTON, OH 44615                                 P‐0056617   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNSAKER, DAVE D
333 N. MARK STALL PL. #562
BOISE, ID 83704‐5511                                 P‐0056618   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINR, RHONDA M
596 GALILEE RF
GLADSTONE, VA 24553                                  P‐0056619   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROIANO, STEVE R
160 COBBLESTONE TRAIL
DALLAS, GA 30132                                     P‐0056620   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADLINGTON, NICHOLAS C
2149 SONORA ST
POMONA, CA 91767                                     P‐0056621   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, JUDI N
100 N. BARRANCA ST.
SUITE 700
WEST COVINA, CA 91791                                P‐0056622   2/5/2018     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
MERRILL, ARTHUR L
122 S. ARIZONA AVE
#A
PRESCOTT, AZ 86303                                   P‐0056623   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, DAVID A
32166 PERIGORD RD
WINCHESTER, CA 92596                                 P‐0056624   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TART, JILL L
222 GLENWOOD AVE. APT. #605
RALEIGH, NC 27603                                    P‐0056625   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAYED, ZAYED J
0N795 MORNING DOVE CT
WHEATON, IL 60187                                    P‐0056626   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, GREGORY L
11922 SCOURIE LANE
CHARLOTTE, NC 28277                                  P‐0056627   2/5/2018     TK Holdings Inc., et al.                    $37,000.00                                                                                   $37,000.00
EDWARDS, MADELENE R
250 OAKCLIFF CT. NW
ATLANTA, GA 30331                                    P‐0056628   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, DOUGLAS E
NO ADDRESS PROVIDED
                                                     P‐0056629   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIOLETTI, HOLLY S
920 SANDSTONE RIDGE RD
BONNIEVILLE, KY 42713                                P‐0056630   2/5/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
                                                                                           Page 3564 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1730 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LOWRY, CODY S
8001 RADIGANAVE
LAS VEGAS, NV 89131                                  P‐0056631   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHINGS, CHERYL J
4859 BOYD NE
GRAND RAPIDS, MI 49525                               P‐0056632   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEE, KIMBERLYN L
11251 GOLDEN EAGLE DRIVE
AUBURN, CA 95602                                     P‐0056633   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLING, CHARLENE M
P.O BOX 481
CLINTON, WA 98236                                    P‐0056634   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GADZINSKI, RUSSELL
NO ADDRESS PROVIDED
                                                     P‐0056635   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEE, KIMBERLYN L
11251 GOLDEN EAGLE DRIVE
AUBURN, CA 95602                                     P‐0056636   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANTONELLI, GIORGIO M
P.O.BOX 576
TEMPLE CITY, CA 91780                                P‐0056637   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, JADE LEE N
P. O. BOX 838
WAIMEA, HI 96796                                     P‐0056638   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, PHILIP
736 CENTENNIAL BEND
NEW BRAUNFELS, TX 78130                              P‐0056639   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ANNA
45 BELIZE COURT
TRACY, CA 95377                                      P‐0056640   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLALON, JAMIE R
1187 CAMP RIDGE LN
MIDDLEBURG, FL 32068                                 P‐0056641   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUOLLET, DONALD K
904 BROADVIEW BLVD
EAU CLAIRE, WI 54703                                 P‐0056642   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOX, ROBERT
2713 HILLSIDE CT
IJAMSVILLE, MD 21754                                 P‐0056643   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANKO, RUBEN
5080 80TH STREET
SACRAMENTO, CA 95820                                 P‐0056644   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, MARILYN
734 LAKESIDE CT.
DANVILLE, CA 94526                                   P‐0056645   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRANCE, BETTY L
1542 HIGHWAY 50
DELTA, CO 81425                                      P‐0056646   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, ROYA
6938 MAPLETON COURT
INDIANAPOLIS, IN 46214                               P‐0056647   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, KAYCEE N
92 LAVENDER LN
MAKANDA, IL 62958‐2443                               P‐0056648   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3565 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                    Page 1731 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                            Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                     Amount
BARFIELD, ROBIN M
201 WOODROSE AVENUE
GOLDSBORO, NC 27534                                  P‐0056649   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
RUNNELS, TYLER
488 S 400 W
BRIGHAM CITY, UT 84302                               P‐0056650   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
KAHRE, KAROLINE R
1131 EAST MARYLAND STREET
EVANSVILLE, IN 47711                                 P‐0056651   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
PHILLIPS, BONNIE J
2027 REXFORD DR
SAN DIEGO, CA 92105                                  P‐0056652   2/5/2018     TK Holdings Inc., et al.                        $2,210.00                                                                                    $2,210.00
HEROD, VIRGINIA M
455 HERMOSA ST
HEMET, CA 92543                                      P‐0056653   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVOA, JESUS A
321 N. ORANGE AVE.
WEST COVINA, CA 91790                                P‐0056654   2/5/2018     TK Holdings Inc., et al.                  $605,000,000.00                                                                              $605,000,000.00
BAEK, MISUN
7053 GREELEY STREET
APT 25
TUJUNGA, CA 91042                                    P‐0056655   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
DRIVER, JAMES R
4801 WINESANKER WAY
FORT WORTH, TX 76133                                 P‐0056656   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
RODRIGUEZ, ABRAHAM H
100 BAYO VISTA WAY APT 26
APT 26
SAN RAFAEL, CA 94901                                 P‐0056657   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
DEANE, JACQUELINE M
8140 GREYSTONE EAST CIR
HENRICO, VA 23229                                    P‐0056658   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
PETERSON, ALAYNA R
7025 HARRISON AVE
HAMMOND, IN 46324                                    P‐0056659   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
THOMAS, CINDY L
2787 63RD STREET
SACRAMENTO, CA 95817                                 P‐0056660   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
TAKEMOTO, DARREN E
3531 ROSS COURT
CAMERON PARK, CA 95682                               P‐0056661   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MBA, GOPAL
1720 N.MAIN STREET
APT C
EDWARDSVILLE, IL 62025                               P‐0056662   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MONZON, CARMEN
2712 STOWE DR.
OXNARD, CA 93033                                     P‐0056663   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
TROUTMAN, ALTHEA
13 CHESTNUT AVE
BROWNSMILLS, NJ 08015                                P‐0056664   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
THOMAS, CYNTHIA L
2787 63RD STREET
SACRAMENTO, CA 95817                                 P‐0056665   2/5/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00



                                                                                           Page 3566 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1732 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CROSSON, DUSTIN M
2441 BONAR ST
BERKELEY, CA 94702                                 P‐0056666   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, CARLTON J
230 PERRY CREEK DR
FAYETTEVILLE, GA 30215                             P‐0056667   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, JONATHAN D
38 SOUTH HAMPTON ROAD
AMESBURY, MA 01913                                 P‐0056668   2/5/2018     TK Holdings Inc., et al.                      $405.00                                                                                       $405.00
THOMAS, CYNTHIA L
2787 63RD STREET
SACRAMENTO, CA 95817                               P‐0056669   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KALKSTEIN, JOSEPH H
220 FOREST CT.
ZION CROSSROADS, VA 22942                          P‐0056670   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, JAMIE L
1486 US HIGHWAY 160
CAULFIELD, MO 65626                                P‐0056671   2/5/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ARIAS‐ MONDRAGON, EDUARDO
345 HILLTOP PATH
LAGRANGE, NC 28551                                 P‐0056672   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRETT, MATTHEW E
2714 E 12TH AVENUE
DENVER, CO 80206                                   P‐0056673   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, MELISSA L
3420 1/2 6TH AVE
SACRAMENTO, CA 95817                               P‐0056674   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GARRETT, JAMES A
2714 E 12TH AVENUE
DENVER, CO 80206                                   P‐0056675   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KENDRICK, ADRIANNE M
10920 HUNTERS CHASE RD.
NEEDVILLE, TX 77461                                P‐0056676   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRAGO, JOSEPH S
3201 NORTH 34TH STREET
TAMPA, FL 33605                                    P‐0056677   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBERGER, ROBERT L
3204 DEER TRAIL UNIT A
CORTLAND, OH 44410                                 P‐0056678   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADOV, NICHOLAS O
102 BUNGALOW TER
LOS GATOS, CA 95032                                P‐0056679   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANCH, REGINALD D
5206 FOUR RIVERS CT.
HOUSTON, TX 77091                                  P‐0056680   2/5/2018     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
ROSENBERGER, ROBERT L
3204 DEER TRAIL UNIT A
CORTLAND, OH                                       P‐0056681   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, VERNESHA
321 COLUMNS DR.
UNIT 321
LITHIA SPRINGS, GA 30122                           P‐0056682   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, MARY A
802 E 41ST STREET APT. C
CHICAGO, IL 60653                                  P‐0056683   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3567 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1733 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
THOMPSON, KEITH W
2514 N. GAYMAN AVENUE
DAVENPORT, IA 52804                                 P‐0056684   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANUARY, RENE J
29711 SHENANDOAH LANE
CANYON COUNTRY, CA 91387                            P‐0056685   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRUCE D
507 ELM AVE
TAKOMA PARK, MD 20912                               P‐0056686   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH‐HAEHLE, RYAN M
29 STETSON RD.
RINGWOOD, NJ 07456                                  P‐0056687   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINSTER, KYLE N
29 BRUSSELS VALLEY DR
TROY, MO 63379                                      P‐0056688   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAING, CHOI K
5221 BENNETTS PASTURE ROAD
SUFFOLK, VA 23435                                   P‐0056689   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARESA, JOEY L
527 BELLEVUE WAY SE 110
BELLEVUE, WA 98004                                  P‐0056690   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAING, YOK K
5221 BENNETTS PASTURE ROAD
SUFFOLK, VA 23435                                   P‐0056691   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, KALPIT
677 S RIVER RD
APT 2C
DES PLAINES, IL 60016                               P‐0056692   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KELLEY, ERICK J
15921 2ND PL. W
LYNNWOOD, WA 98087                                  P‐0056693   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MMMM CONSULTING GROUP
PAGUIO, MARIA
29632 PARKGLEN PL
CANYON COUNTRY, CA 91387                            P‐0056694   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, GORDON T
19229 WIGGUM SQ
LEESBURG, VA 20176                                  P‐0056695   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAGUE, LEOPOLDO J
1404 DIAMOND CT
PRINCETON, TX 75407                                 P‐0056696   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, MARY A
802 E 41ST STREET
CHICAGO, IL 60653                                   P‐0056697   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, THOMAS J
1333 GALLATIN STREET NW
WASHINGTON, DC 20011                                P‐0056698   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER CONSUMER USA
FRANK, MALCOLM J
P.O. BOX 650844
DALLAS, TX 75265                                    P‐0056699   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, PHILLIP K
12459 WOODLAND PARK DRIVE NE
BELDING, MI 48809                                   P‐0056700   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3568 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1734 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
OPORTA, NIDIA A
6608 US HIGHWAY 183 S
AUSTIN, TX 78744                                     P‐0056701   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRENCH, ROBERT J
31511 BLUFF DRIVE
LAGUNA BEACH, CA 92651‐8327                          P‐0056702   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
STEWART, JUDITH S
13208 PROVIDENCE CIRCLE
LITHONIA, GA 30038                                   P‐0056703   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOARDMAN, ROBERT L
2634 SCOFIELD ST
MADISON, WI 53704‐4850                               P‐0056704   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLIESEN, BRIAN E
357 GRAND CANYON DRIVE
WHITE ROCK, NM 87547                                 P‐0056705   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASCARA, JOSE D
260 E STREET
REDWOOD CITY, CA 94063                               P‐0056706   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEN, ANDREW
5120 CAMINITO LUISA
CAMARILLO, CA 93012                                  P‐0056707   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIAO, LINGYUN
2843 STERNE PLACE
FREMONT, CA 94555                                    P‐0056708   2/6/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PARKER, DON M
720 WHITE OAK
SOUTHAVEN, MS 38671                                  P‐0056709   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASKIN, BERNARD I
11924 SUSAN DRIVE
GRANADA HILLS, CA 91344                              P‐0056710   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASKIN, BERNARD I
11924 SUSAN DRIVE
GRANADA HILLS, CA 91344                              P‐0056711   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORITO, PHILIP
12371 DEATON LANE
AMELIA COURT HOU, VA 23002                           P‐0056712   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IGWEBUIKE, JANET N
1119 TUMLIN COURT
LAWRENCEVILLE, GA 30045                              P‐0056713   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOSZ, SHEILA A
520 S. HAMPTON STREET
BAY CITY, MI 48708                                   P‐0056714   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KASTEN, JOHN F
31 HIGH STREET
ROCKPORT, MA 01966                                   P‐0056715   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, BETHANY S
201 WOODROSE AVENUE
GOLDSBORO, NC 27534                                  P‐0056716   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY EDISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056717   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3569 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1735 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
AUDI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056718   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056719   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDERS CHRYSLER JEEP DODGE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056720   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORENDORFF, JOHN
5841 SANDBIRCH WAY
LAKE WORTH, FL 34663                                 P‐0056721   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUM, JACQUELINE C
435 S 180 E
PRINCETON, IN 47670                                  P‐0056722   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANBERG, KYLE
813 GREENWOOD AVE
BROOKLYN, NY 11218                                   P‐0056723   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JONATHAN
6730 FRY ST.
BELL GARDENS, CA 90201                               P‐0056724   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056725   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON NISSAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056726   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA MALL OF GEORGIA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056727   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREVIER MINI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056728   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUGATTI SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056729   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, HELEN J
510 CHAPMAN STREET
INDIANOLA, MS 38751                                  P‐0056730   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEW CITY FUNDING
SMITH, QUENTIN E
195 ELK STREET
APT. 2
ALBANY, NY 12210                                     P‐0056731   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DION, TARA L
311 FALLS BLVD
CHITTENANGO, NY 13037                                P‐0056732   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3570 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1736 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FINACIAL SECURITY CREDIT UNIO
ARTEAGA, LORRAINE N
PO BOX 1912
CARLSBAD, NM 88220                                    P‐0056733   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASEY, SARA A
568 E BUTLER AVE
NEW BRITAIN, PA 18901                                 P‐0056734   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALTON, RAYMOND P
3825 ROLLING CIR
VALRICO, FL 33594                                     P‐0056735   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANNETTE D
612 NORTH PARK ROAD
HOLLYWOOD, FL 33021                                   P‐0056736   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENDROW III, CHARLES E
5228 COX RD
WILSONS, VA 23894                                     P‐0056737   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056738   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAWSON, MARY
66A W. MAIN ST.
EAST ISLIP, NY 11730                                  P‐0056739   2/5/2018     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
JAGUAR LAND ROVER ANNAPOLIS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056740   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, LUIS O
8500 SW 125 TERRACE
MIAMI, FL 33156                                       P‐0056741   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA OF MENTOR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056742   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAGUAR PARAMUS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056743   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEARNY MESA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056744   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF PHARR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056745   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INFINITI OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056746   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056747   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3571 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1737 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JLR NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056748   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAND ROVER PARAMUS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056749   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYUNDAI OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056750   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOLKSWAGEN NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056751   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056752   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOYLE, DONALD F
5512 W WALTANN LANE
GLENDALE, AZ 85306                                   P‐0056753   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREIBER, KEVIN J
65 ALPINE DRIVE
WOODRIDGE, NY 12789                                  P‐0056754   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, EDWARD E
10339 PETERSON ROAD
TYLER, TX 75708                                      P‐0056755   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAM, KUSKOOR B
4208 RICKEYS WAY UNIT G
PALO ALTO, CA 94306                                  P‐0056756   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLAND, MARY S
61 SUMMERHILL DRIVE
CENTRAL SQUARE, NY 13036                             P‐0056757   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYUNDAI OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056758   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOSZ, SHEILA A
520 S. HAMPTON STREET
BAY CITY, MI 48708                                   P‐0056759   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE CHRYSLER JD DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056760   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056761   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056762   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3572 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1738 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ACURA TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056763   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAING, ROBERT J
5221 BENNETTS PASTURE ROAD
SUFFOLK, VA 23435                                     P‐0056764   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHMANN, ELROYCE A
110 YUCCA DR
VICTORIA, TX 77904                                    P‐0056765   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLERU, RADU
4304 TODDINGTON LN
COLLEGE STATION, TX 77845                             P‐0056766   2/6/2018     TK Holdings Inc., et al.                      $487.00                                                                                       $487.00
VELEZ, SASHA
2874 ADIRONDACK DRIVE
BLAKESLEE, PA 18610                                   P‐0056767   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIDES, MELISSA G
814 EASY STREET
BURKBURNETT, TX 76354                                 P‐0056768   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, TERRENCE
NO ADDRESS PROVIDED
                                                      P‐0056769   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DALTON, RAYMOND P
3825 ROLLING CIR
VALRICO, FL 33594                                     P‐0056770   2/6/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ATLANTA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056771   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056772   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLAINE, MI 48302                                      P‐0056773   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI MENTOR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056774   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF GWINNETT PLACE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056775   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF GREENWICH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056776   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056777   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3573 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1739 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PENSKE HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056778   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF AUSTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056779   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETER PAN BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056780   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF AUSTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056781   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACURA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056782   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056783   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDERS CHEVROLET
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056784   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056785   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACURA OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056786   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF MARIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056787   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF ONTARIO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056788   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056789   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDERS FORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056790   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY PROVIDENCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056791   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3574 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1740 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MERCEDES‐BENZ OF CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056792   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE MONMOUTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056793   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES‐BENZ OF CHANTILLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056794   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CREVIER BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056795   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES‐BENZ OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056796   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTTSDALE FERRARI MASERATI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056797   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUND ROCK TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056798   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056799   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER EUROPEAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056800   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL PALM NISSAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056801   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056802   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTTSDALE ASTON MARTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056803   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES‐BENZ OF GREENWICH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056804   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMART CENTER SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056805   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3575 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1741 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MAZDA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056806   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056807   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL PALM TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056808   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056809   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL PALM MAZDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056810   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MB OF TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056811   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUND ROCK HYUNDAI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056812   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFCHASE TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056813   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPE HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056814   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRING BRANCH HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056815   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARSENSE ‐ PENNSYLVANIA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056816   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBARU ORANGE COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056817   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARSENSE ‐ NEW JERSEY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056818   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056819   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3576 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1742 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LEXUS SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056820   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056821   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF BRIDGEWATER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056822   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF EDISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056823   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GATEWAY TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056824   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI STEVENS CREEK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056825   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FERRARI MASERATI OF CEN NJ
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056826   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EAST MADISON TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056827   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOS GATOS ACURA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056828   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF BEACHWOOD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056829   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF STEVENS CREEK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056830   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056831   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVISTO, PETER R
610 ELINOR STREET
CHATTANOOGA, TN 37405                                 P‐0056832   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOKER, TYRONE G
5711 W AUER AV.
MILWAUKEE, WI 53216                                   P‐0056833   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3577 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1743 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
AVISTO, PETER
610 ELINOR ST
CHATTANOOGA, TN 37405                                P‐0056834   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLYMER, ANGELA M
4993 BUCKEYE RD
EMMAUS, PA 18049                                     P‐0056835   2/6/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SMITH, NANCY E
3513 WILMOT AVE.
COLUMBIA, SC 29205                                   P‐0056836   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAHMANN, ELROYCE A
110 YUCCA DR
VICTORIA, TX 77904                                   P‐0056837   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSON, MATTHEW K
4328 N EHLERS RD
MIDLAND, MI 48642                                    P‐0056838   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAHOVSKI, FREDERICK J
2204 EASTON AVE.
BETHLEHEM, PA 18017                                  P‐0056839   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDISILL, ROBIN M
9225 PINE TREE CIRCLE
GAINESVILLE, GA 30506                                P‐0056840   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVISTO, PETER R
610 ELINOR STREET
CHATTANOOGA, TN 37405                                P‐0056841   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALONZO, JUSTIN M
1220 WHITE DR
SANTA CLARA, CA 95051                                P‐0056842   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCKNER, PEGGY A
P.O. BOX 3513
CEDAR HILL, TX 75106‐3513                            P‐0056843   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEVROLET OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056844   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RR MOTOR CARS SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056845   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056846   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHEVY CADILLAC OF TURNERSVILL
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056847   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CENTRAL FLORIDA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056848   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056849   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3578 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1744 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CAPITOL HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056850   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF MADISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056851   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPITOL EXPRESSWAY USED CAR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056852   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056853   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056854   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE WEST BROWARD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056855   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056856   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUND ROCK HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056857   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056858   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF TENAFLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056859   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE FIAT DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056860   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056861   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA NORTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056862   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE CJD FIAT DEL OESTE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056863   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3579 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1745 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BMW OF ONTARIO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056864   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW OF MAMARONECK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056865   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056866   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF SURPRISE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056867   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA OF DANBURY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056868   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACURA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056869   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056870   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA OF SPRING
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056871   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF CLOVIS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056872   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON CHRYSLER JEEP DODGE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056873   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ACURA NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056874   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE HONDA 65TH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056875   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE NISSAN DEL OESTE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056876   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HYUNDAI OF PHARR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056877   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3580 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1746 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
AUDI CHANTILLY
DIERDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056878   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE TOYOTA DE SAN JUAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056879   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AUDI EATONTOWN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056880   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAGUAR LAND ROVER DARIEN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056881   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOLKSWAGEN SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056882   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS DE SAN JUAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056883   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056884   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAGUAR LAND ROVER MONMOUTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056885   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056886   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JERNIGAN, WILLIAM
1202 N RIVERSIDE DR
T OR C, NM 87901‐9755                              P‐0056887   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HONDA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056888   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056889   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF TEMPE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056890   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTORWERKS BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056891   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3581 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1747 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PORSCHE NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056892   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056893   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEARNY MESA ACURA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056894   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTORWERKS MINI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056895   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMBORGHINI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056896   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANDERS ALFA ROMEO FIAT
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056897   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENSKE CHEVROLET
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056898   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALM BEACH TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056899   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLMAN, VALERIE R
8246 CHESTNUT DR
JONESBORO, GA 30238                                 P‐0056900   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRIEDKIN, ELLEN A
2277 ALAMO PINTADO RD
UNIT A
SOLUANG, CA 93463                                   P‐0056901   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEATING, KENNETH J
3111 S 9TH AVE
ARCADIA, CA 91006                                   P‐0056902   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAKE, LINDA L
958 NEVADA 131
ROSSTON, AR 71858                                   P‐0056903   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, PHILIP
736 CENTENNIAL BEND
NEW BRAUNFELS, TX 78130                             P‐0056904   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, JOSE L
4115 W 166TH ST
LAWNDALE, CA 90260                                  P‐0056905   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEL SOL, BRENDA
4161 NE 14 ST
HOMESTEAD, FL 33033                                 P‐0056906   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3582 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1748 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DE CAROLIS, ACHILLE
700 HUMBERWOOD BLVD UNIT #626
ETOBICOKE, ON M9W 7J4                               P‐0056907   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EICHHOLZ, CARI L
3410 SW 47 CT
TOPEKA, KS 66610                                    P‐0056908   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDMAN, DANIEL E
157‐18 12TH RD
WHITESTONE, NY 11357                                P‐0056909   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEEBLES, ANDREA
P.O. BOX 3854
CHERRY HILL, NJ 08034                               P‐0056910   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLAND, TINA K
4627 NATHAN DR
KNOXVILLE, TN 37938                                 P‐0056911   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POULIS, JASON M
3335 STOCKER STREET APT#4
LOS ANGELES, CA 90008                               P‐0056912   2/6/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
POUJADE‐GOUSTIAU, JULIEN
625 WASHINGTON AVE
OAKMONT, PA 15139                                   P‐0056913   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERNANDEZ, JENNA S
2702 SOUTH MAGNOLIA DRIVE
BAKER, LA 70714                                     P‐0056914   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINCHE JR, LUIS M
30 WOODLAWN TER
WATERBURY, CT 06710                                 P‐0056915   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLAND, TINA K
4627 NATHAN DR
KNOXVILLE, TN 37938                                 P‐0056916   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE III, HOWARD J
2233 ORCHID STREET
LAKE CHARLES, LA 70601                              P‐0056917   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IVY, STEPHEN L
PO BOX 5153
WINTER PARK, FL 32793                               P‐0056918   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARLOW, SUZANNE D
1108 KICKBUSCH ST.
WAUSAU, WI 54403                                    P‐0056919   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENOITUV, LAKAESHA
404 S MARKET STREET
OPELOUSAS, LA 70570                                 P‐0056920   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, MARTENYA N
765 BACON AVENUE
APT. 7
DOVER, DE 19901                                     P‐0056921   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, BOBBY L
2273 ELECTRA AVE.
SIMI VALLEY, CA 93065                               P‐0056922   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COGSWELL, THOMAS K
207 S. CARLEILA LAKE WAY
SPARTANBURG, SC 29307                               P‐0056923   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRAW, TIMOTHY J
1609 LEAWOOD DR.
EDMOND, OK 73034                                    P‐0056924   2/6/2018     TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00

                                                                                          Page 3583 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1749 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ALMORA, REINALDO A
1204 SUNCAST LANE
SUITE 2
EL DORADO HILLS, CA 95762                            P‐0056925   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, MONIQUE
57 NEWBURY AVE
APT A
QUINCY, MA 02171                                     P‐0056926   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRAMARITSCH, CAROLYN
5 OXFORD ROAD
BUDD LAKE, NJ 07828                                  P‐0056927   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLY SERVICING LLC
MENDIVIL JR., EDWARD
10440 N LYNN CIR #N
MIRA LOMA, CA 91752                                  P‐0056928   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDIVIL JR, EDWARD
10440 N LYNN CIR # N
MIRA LOMA, CA 91752                                  P‐0056929   2/6/2018     TK Holdings Inc., et al.                    $16,404.31                                                                                   $16,404.31
CHRISTIANSEN, LORI A
310 DAKOTA DUNES BLVD
APT 119
DAKOTA DUNES, SD 57049                               P‐0056930   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, ASHLEY M
7326 STOCKTON BLVD APT 257
SACRAMENTO, CA 95823                                 P‐0056931   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OFEI, NANA O
12508 CORAL GROVE PLACE
GERMANTOWN, MD 20874                                 P‐0056932   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA AIRBAGINFLATORS
GREEN, LORANN M
250 CHERRYRIDGE DR APT 1116
JACKSONVILLE, FL 32222                               P‐0056933   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMET, MICHAEL C
PO BOX 2095
LIVINGSTON, NJ 07039                                 P‐0056934   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABNEY, SHANIEKA N
188 WILLIAMS AVE
MONROEVILLE, AL 36460                                P‐0056935   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMET, MICHAEL C
PO BOX 2095
LIVINGSTON, NJ 07039                                 P‐0056936   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, ERICA L
55 MUNJOY SOUTH
PORTLAND, ME 04101                                   P‐0056937   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, HONGNHUNG T
612 34TH STREET
RICHMOND, CA 94805                                   P‐0056938   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, BARRY T
549 BURNT GIN RD
GAFFNEY, SC 29340                                    P‐0056939   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYCOFF, MELANIE B
549 BURNT GIN RD
GAFFNEY, SC 29340                                    P‐0056940   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HULETT, LELA D
14909 KEY AVE.
PATTONSBURG, MO 64670                                P‐0056941   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3584 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1750 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LAM, JOHNSON K
14751 DUBLIN AVE
GARDENA, CA 90249                                   P‐0056942   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                    P‐0056943   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLER, LISA J
2377 TUCKER TRAIL
LEWIS CENTER, OH 43035                              P‐0056944   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                    P‐0056945   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANCESCHINI, MARIA L
411 BARBOUR STREET
BUILDING 4
HARTFORD, CT 06120                                  P‐0056946   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, ERIN R
1321 LIVERPOOL ST
APT A
PITTSBURGH, PA 15233                                P‐0056947   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                    P‐0056948   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, DENIS D
13312 RANCHERO RD.
SUITE 18 PMB 107
OAK HILLS, CA 92344                                 P‐0056949   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POUJADE‐GOUSTIAU, JULIEN
625 WASHINGTON AVE
OAKMONT, PA 15139                                   P‐0056950   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, CHRISTINE
1824 S. I H ‐35
APT. 232
AUSTIN, TX 78704                                    P‐0056951   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOURIS, ABIGAIL‐MAR E
3 FOREST HILL LN
CAPE NEDDICK, ME 03902                              P‐0056952   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTELLI, SCOTT E
30 BROADVIEW AVENUE
WARWICK, RI 02889                                   P‐0056953   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCHELL, JOEL A
6400 BUCHANAN ST
FORT COLLINS, CO 80525                              P‐0056954   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US AUTO SALES
GREER, TIMOTHY D
1018 REGENCY DRIVE
ACWORTH, GA 30102                                   P‐0056955   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAY, DEZARAY L
2422 SOUTH SUMMERLIN AVENUE
SANFORD, FL 32771                                   P‐0056956   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHONG, LAURENCE
171 EASTGATE DRIVE
CHESHIRE, CT 06410                                  P‐0056957   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3585 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1751 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LI, MARGARET
316 W CALIFORNIA BLVD APT D
PASADENA, CA 91105                                   P‐0056958   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHANEY, DORIS A
300 HUNTERSVILLE‐CONCORD RD.
APT. C
HUNTERSVILLE, NC 28078                               P‐0056959   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056960   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EUBANKS, JACKQUELINE K
10595 STONERIDGE CT
SHERWOOD, AR 72120                                   P‐0056961   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GREER, TIMOTHY D
1018 REGENCY DRIVE
ACWORTH, GA 30102                                    P‐0056962   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BISHOP, BRIAN J
132 EAST SPENCER STREET
ITHACA, NY 14850                                     P‐0056963   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGLER, JOSHUA
5809 N. MICHIGAN RD
DIMONDALE, MI 48821                                  P‐0056964   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOMINGUEZ, LAZARITH J
9300 E GIRARD AVE #5
DENVER, CO 80231                                     P‐0056965   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENRY, COREY A
1190 S EUCLID AVE
SAN DIEGO, CA 92214                                  P‐0056966   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECTOR, JAY D
822 FRENCH STREET
PARISH, NY 13131                                     P‐0056967   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COPELAND, DENAE
8201 FAIRVIEW ROAD
ELKINS PARK, PA 19027                                P‐0056968   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUDSON, KELISIA
2338 REAGAN RD
REYNOLDSBURG, OH 43068                               P‐0056969   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KURTZ, MICHAEL J
296 NILES ROAD
NEW HARTFORD, CT 06057                               P‐0056970   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAFLEICHE, COLEEN
91 BRUCK LANE
APPLEGATE, CA 95703‐9673                             P‐0056971   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, WILLIARD K
P.O. BOX 2631
ELK GROVE, CA 95759                                  P‐0056972   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SON, SUL K
ANTIN, EHRLICH & EPSTEIN, LLP
49 WEST 37TH STREET, 7TH FLOO
NEW YORK, NY 10018                                   P‐0056973   2/6/2018     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
KURTZ, DIANE
296 NILES ROAD
NEW HARTFORD, CT 06057                               P‐0056974   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3586 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1752 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILLIAMS, JACQUES E
2601 WEST 9TH ST
OWENSBORO, KY 42301                                  P‐0056975   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, REDEEM B
191 HARDEN PARKWAY UNIT H
SALINAS, CA 93906                                    P‐0056976   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, QIAN
100 E. CHESTNUT HILL RD.
NEWARK, DE 19713‐4058                                P‐0056977   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JORDAN, MARGARET C
C/O MAUREEN R. JORDAN, ESQ.
625 LIBERTY AVENUE
PITTSBURGH, PA 15222‐3152                            P‐0056978   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULDREW, SHANTEL
5020 KENSINGTON AVE
ONTARIO, CA 91762                                    P‐0056979   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KATAYANAGI, KOBI R
7857 NEYLAND WAY
SACRAMENTO, CA 95829                                 P‐0056980   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINNEY, PITRIA
4906 URBAN CREST RD.
DALLAS, TX 75227                                     P‐0056981   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL, JILL S
130 TERRA BELLA BLVD
R
COVINGTON, LA 70433                                  P‐0056982   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KERSTEN, RICHARD C
3004 MAGNOLIA AVE
LONG BEACH, CA 90806‐1366                            P‐0056983   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABRAL, MILES A
10909 E. HARVARD DRIVE
AURORA, CO 80210                                     P‐0056984   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                     P‐0056985   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOUCHARD, ROY
161 NORTH POND RD
ROME, ME 04963                                       P‐0056986   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                     P‐0056987   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                     P‐0056988   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                     P‐0056989   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JOSEPH C
JOSEPH TAYLOR
6617 AARON MEE WAY
ROSEDALE, MD 21237                                   P‐0056990   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3587 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1753 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WORLOW, SHEILA R
111092 NO. 3850 RD.
WELEETKA, OK 74880                                    P‐0056991   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHARTON, PATRICIA A
3 KINGSBURY SQ APT11A
TRENTON, NJ 08611                                     P‐0056992   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLINS, BRENDA J
4505 TRACE FORK RD
SANDYVILLE, WV 25275                                  P‐0056993   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLINS, BRENDA J
4505 TRACE FORK RD
SANDYVILLE, WV 25275                                  P‐0056994   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
W, B M
523 LISMORE LANE
VALPARAISO, IN 46385                                  P‐0056995   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADLEY, JOEL S
159 HIGH RIDGE TRAIL
JACKSON, GA 30233                                     P‐0056996   2/6/2018     TK Holdings Inc., et al.                    $11,000.00                                                                                   $11,000.00
ROLLINS, BRENDA J
4505 TRACE FORK RD
SANDYVILLE, WV 25275                                  P‐0056997   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIOKA, KRISTI
452 LITTLE RIVER WAY
SACRAMENTO, CA 95831                                  P‐0056998   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ANGELIA M
2233 ORCHID STREET
LAKE CHARLES, LA 70601                                P‐0056999   2/6/2018     TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
HOH, KEVIN M
2059 18TH AVE.
SAN FRANCISCO, CA 94116                               P‐0057000   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOPIE‐MYERS, GABRIELLE Y
10540 COLONY GLEN DR
ALPHARETTA, GA 30022                                  P‐0057001   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, QIAN
100 E. CHESTNUT HILL RD.
NEWARK, DE 19713‐4058                                 P‐0057002   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEWELL, KRISTAL D
2831 SETTLES RD
OWENSBORO, KY 42303                                   P‐0057003   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, GREGORY W
199 SHADY GLEN LN
BOONE, NC 28607                                       P‐0057004   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALDANA, FRANCES C
6718 ALVINA ST
BELM GARDENS, CA 90201                                P‐0057005   2/6/2018     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
RAVELLA, STELLA M
915 SOUTH COLLEGE STREET # B
NEWBERG, OR 97132                                     P‐0057006   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, EDWIN
5685 E. CALLE CANADA VIEW
ANAHEIM HILLS, CA 92807                               P‐0057007   2/6/2018     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
FORD, CHARLOTTE
436 SHERMAN ROAD
SPRINGFIELD
SPRINGFIELD, PA 19064                                 P‐0057008   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3588 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1754 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
GONZALEZ, DEBRA
4904 CLEAR CIRCLE
CARMICHAEL, CA 95608                                P‐0057009   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, GREGORY W
199 SHADY GLEN LN
BOONE, NC 28607                                     P‐0057010   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GALARY, MASON J
1049 MARION ST
NEW BEDFORD, MA 02745                               P‐0057011   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KOCH, JUSTIN B
1622 TULIP TREE RD
FORT WAYNE, IN 46825                                P‐0057012   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURY, ROBIN R
1181 E FREMONT STREET
PAHRUMP, NV 89048                                   P‐0057013   2/6/2018     TK Holdings Inc., et al.                     $1,200.00                                                                                     $1,200.00
JORGENSEN, EDWARD M
178 STONEHURST DRIVE
ELGIN, IL 60120‐4663                                P‐0057014   2/6/2018     TK Holdings Inc., et al.                  $1,500,000.00                                                                                $1,500,000.00
MALDONADO, THOMAS P
10307 GOLDEN MEADOW DR APT A
AUSTIN, TX 78758                                    P‐0057015   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DEL CAMPO, ROSE E
2355 VIA ALTA #509
SAN DIEGO, CA 92108                                 P‐0057016   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MALDONADO, THOMAS P
10307 GOLDEN MEADOW DR APT A
AUSTIM, TX 78758                                    P‐0057017   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BREITENFELD, JENNIFER F
BO BOX 885
GOSHEN, NY 10924                                    P‐0057018   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, GREGORY W
199 SHADY GLEN LN
BOONE, NC 28607                                     P‐0057019   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEE, SANG D
1460 ALTRIDGE DRIVE
BEVERLY HILLS, CA 90210                             P‐0057020   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GARCIA, JORGE A
5712 PANORAMA DR.
WHITTIER, CA 90601                                  P‐0057021   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BROWNER, ISIS P
478 WOODALE ST
HULL, GA 30646                                      P‐0057022   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YONKAUSKE‐OSER, ANGELIQUE
14202 CORNERSTONE DRIVE
YARDLEY, PA 19067                                   P‐0057023   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BEARDOGSTUDIO BUISNESS CLOSED
BOLGER, LAURA J
199 SHADY GLEN LN
BOONE, NC 28607                                     P‐0057024   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CONWAY II, JAMES D
7434 N CHAS DR
KANSAS CITY, MO 64158                               P‐0057025   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAINBOLT, KENNETH K
561 HAVENTREE DR
HAZELWOOD, MO 63042                                 P‐0057026   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 3589 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1755 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
URMIE, MICHAEL A
816 SE 36TH ST
MOORE, OK 73160                                      P‐0057027   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBSTER, A F
P O BOX 111912
HOUSTON, TX 77293‐0912                               P‐0057028   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHAM, GREGORY A
3602 BUCHANAN RD
TEXARKANA, TX 75501                                  P‐0057029   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALES BASS, FLORA
1745 MISSION VALLEY RD
APT.#2
NEW BRAUNFELS, TX 78132                              P‐0057030   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, ROMONE D
474 S F STREET
APT 202
PERRIS, CA 92570                                     P‐0057031   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, KAYLA A
3952 PATTERSON ROAD APT. #13
RIVERBANK, CA 95367                                  P‐0057032   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLANKENSHIP, DAWN I
619 NW 199 ST
RIDGEFIELD, WA 98642                                 P‐0057033   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, BRENDA P
1120 ROANOKE LANE
MARSHFIELD, MO 65706                                 P‐0057034   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, KAYLA A
3952 PATTERSON ROAD APT. #13
RIVERBANK, CA 95367                                  P‐0057035   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COTTRELL, BEVERLY
1365 E INDIAN STONE RD
SHEPHERDSVILLE, KY 40165                             P‐0057036   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITTON, MATTHEW L
4426 SUNSET CIRCLE
BOUNTIFUL, UT 84010                                  P‐0057037   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURDEN, TIFFANY D
2250 EAST TROPICANA AVE 19106
LAS VEGAS, NV 89119                                  P‐0057038   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PROCTOR, JESSICA M
105 S. LEMOORE AVE APT B
LEMOORE, CA 93245                                    P‐0057039   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAEGER, NEAL
8555 FOUNDERS GROVE ST
CHINO, CA 91708                                      P‐0057040   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, DANITA G
414 NORTH 27TH STREET
RICHMOND, VA 23223                                   P‐0057041   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERSMAN, JULEE A
125 PARKS MILL DR
BUCKHEAD, GA 30625                                   P‐0057042   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROADT, KYLE T
8608 HART DR
WIND LAKE, WI 53185                                  P‐0057043   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SUSAN
703 SOUTH GRAND AVE
FORT THOMAS, KY 41075                                P‐0057044   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3590 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1756 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
COLLINS, JEAN T
8256 JAYME DR
APT 409
WINTER GARDEN, FL 34787                               P‐0057045   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, EVANGELA D
974 OAKLAWN COURT
FORT WAYNE, IN 46803                                  P‐0057046   2/7/2018     TK Holdings Inc., et al.                     $2,653.00                                                                                    $2,653.00
STEWART, DEWAYNE
703 SOUTH GRAND AVE
FORT THOMAS, KY 41075                                 P‐0057047   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, QUAN V
809 PRIVATE RD DR.
PORT LAVACA, TX 77979                                 P‐0057048   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ GRIFFITH, MARICELA G
2914 S 31ST LANE
MCALLEN, TX 78503                                     P‐0057049   2/6/2018     TK Holdings Inc., et al.                      $693.65                                                                                       $693.65
MISTRY, HARSHADKUMA M
7044 SUMMERHILL DR
WESTCHESTER, OH                                       P‐0057050   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTIERREZ‐HINOJO, RITA A
15349 GERMAIN ST
MISSION HILLS, CA 91345                               P‐0057051   2/6/2018     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
QUINTANA, JASON T
216 N10TH ST. APT #1
LAS VEGAS, NV 89101                                   P‐0057052   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COULIBALY, MOUSSA
2695 VIRGINIA COVE
RIVERDALE, GA 30296                                   P‐0057053   2/6/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CABAN, GISLA
181 VIA AZURE
MANSION DEL MAR
TOA BJA, PR 00949‐3497                                P‐0057054   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EKLUND‐FRANCIS, LINDA J
75‐639 PU HOALOHA PLACE
KAILUA‐KONA, HI 96740                                 P‐0057055   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ANDERSON, KELLEY L
128 SARATOGA CIRCLE
RICHMOND, KY 40475                                    P‐0057056   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEATING, KENNETH J
3111 S. 9TH AVE
ARCADIA, CA 91006                                     P‐0057057   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLAKE MEIKRANTZ, LISA K
512 RAPPOLLA STREET
BALTIMORE, MD 21224                                   P‐0057058   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NULL, TONY L
2812 SHENANDOAH DRIVE
TYLER, TX 75701                                       P‐0057059   2/5/2018     TK Holdings Inc., et al.                     $6,200.00                                                                                    $6,200.00
ANDERSON, BOBBY L
22373 ELECTRA AVE
SIMI VALLEY, CA 93065                                 P‐0057060   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HORAN, REBECCA E
1046 VIKING CT
BATAVIA, IL 60510                                     P‐0057061   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EKLUND‐FRANCIS, LINDA J
75‐639 PU HOALOHA PLACE
KAILUA‐KONA, HI 96740                                 P‐0057062   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3591 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1757 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HORAN, REBECCA E
1046 VIKING CT
BATAVIA, IL 60510                                     P‐0057063   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRINGTON, REBEKAH
PO BOX 1676
SILVERTHORNE, CO 80498                                P‐0057064   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEROTTI, ROBERTO
3642 S PECOS RD
LAS VEVGAS, NV 89121                                  P‐0057065   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, STEVEN A
11817 CAPSTAN DR
UPPER MARLBORO, MD 20772                              P‐0057066   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MONYEA M
4211 CYNDY JO CIRCLE
MACON, GA 31216                                       P‐0057067   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INMAN, CATHY A
5728 COUNTY RD 8
WATERLOO, AL 35677                                    P‐0057068   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, ELIZABETH A
83 CASCADES AVENUE
HOWELL, NJ 07731‐9041                                 P‐0057069   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, ELIZABETH A
83 CASCADES AVENUE
HOWELL, NJ 07731‐9041                                 P‐0057070   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOCH, SPENCER M
17990 CR 144
FLINT, TX 75762                                       P‐0057071   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, ANTHONY E
271 WD STALVEY RD
HAHIRA, GA 31632‐4515                                 P‐0057072   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SCOTT C
NO ADDRESS PROVIDED
                                                      P‐0057073   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, KATHERINE R
83 CASCADES AVENUE
HOWELL, NJ 07731‐9041                                 P‐0057074   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, PAUL D
5604 NW 128TH ST
OKLAHOMA CITY, OK 73142‐4111                          P‐0057075   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERNST, RUSSELL A
1381 W STARLING AVE
HAYDEN, ID 838351                                     P‐0057076   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, LAURA E
559 N. 4TH STREET
SAN JOSE, CA 95112                                    P‐0057077   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUILFOYLE, MARCUS T
14658 NW TWINFLOWER DRIVE
PORTLAND, OR 97229                                    P‐0057078   2/7/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROGERS, NICOLE M
NO ADDRESS PROVIDED
                                                      P‐0057079   2/7/2018     TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
RASON, KAVIC W
POB 1695
POULSBO, WA 98370                                     P‐0057080   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3592 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1758 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YUPONCO, WALTER R
7702 LAURELWOOD LANE
LA PALMA, CA 90623                                   P‐0057081   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERSON, DOROTHY P
3851 DAY TRAIL CT
ELLENWOOD, GA 30294                                  P‐0057082   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CARL
ARNIOTES CALAKOS PLLC
7206 FIFTH AVENUE
BROOKLYN, NY 11209                                   P‐0057083   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIMARY LEARNING, LLC
TAGLIANI, ROBERT C
7119 S ESPANA WAY
CENTENNIAL, CO 80016‐2138                            P‐0057084   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, CHALAUN J
3910 OLD DENTON RD. #2218
CARROLLTON, TX 75007                                 P‐0057085   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBURIN, BREANNA R
101 SHERWOOD DRIVE
SANTA ROSA, CA 95405                                 P‐0057086   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMEDO, KOMI E
7846 AMERICANA CIRCLE APT 202
GLEN BURNIE, MD 21060                                P‐0057087   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALL, CURTIS C
506 MAID MARION LANE
STONE MOUNTAIN, GA 30087                             P‐0057088   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAREY, KAYLA N
524 WATER STREET
GARDINER, ME 04345                                   P‐0057089   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, KEM
PO BOX 661074
SACRAMENTO, CA 95866                                 P‐0057090   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ELIZABETH
4065 SW 152 AVE
MIRAMAR, FL 33027                                    P‐0057091   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DITTMAR, PAUL H
73 SKULL CREEK DR
C313
HILTON HEAD ISLA, SC 29926                           P‐0057092   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENDERSON, MELISSA A
118 DEER RUN CIRCLE
ROCKAWAY BEACH, MO 65740                             P‐0057093   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA‐HARPE, RAUL
PO BOX 118
MAYAGUEZ, PR 00681‐0118                              P‐0057094   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COILE, BRENDA R
225 FAITH DRIVE
HOMER, GA 30547                                      P‐0057095   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COCKRUM, LAZARUS S
887 BARRACADA RD
WALTERBORO, SC 29488                                 P‐0057096   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWNE, PAMELA D
163 N. MARENGO AVE. APT. 305
PASADENA, CA 91101                                   P‐0057097   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3593 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1759 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
BEERS, JUDY K
304 EAST CONGRESS ST
STURGIS, MI 49091                                      P‐0057098   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNECK, SCOTT A
113 BETHPAGE ROAD /SCHNECK
HICKSVILLE, NY 11801                                   P‐0057099   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CONNORS, PATRICK L
228 HOMESTEAD PKWY
LONGMONT, CO 80504                                     P‐0057100   2/8/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PATEL, SUNIK S
50664 BELMONT CT
CANTON, MI 48187                                       P‐0057101   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, DEMETRIA S
154 PLANTAIN DR.
HUTTO, TX 78634                                        P‐0057102   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, ABIGAIL C
17444 ALDERSHOT PLACE
PURCELLVILLE, VA 20132                                 P‐0057103   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, SUNIK S
50664 BELMONT CT
CANTON, MI 48187                                       P‐0057104   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DANIELLE
3891 FILION ST
LOS ANGELES, CA 90065                                  P‐0057105   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRAIG, PEGGY
267 LOL NAES DR
BOLIGEE, AL 35443                                      P‐0057106   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHEN, ELIZABETH H
PO BOX 3405
3 SABAL PALM COURT
BALD HEAD ISLAND, NC 28461                             P‐0057107   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, NASHIRA
3400 RICHMOND PKWY #3424
RICHMOND, CA 94806                                     P‐0057108   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCK, MELISSA B
NO ADDRESS PROVIDED
                                                       P‐0057109   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, MICHAEL E
924 STORMYLANE
JONESBORO, LA 30238                                    P‐0057110   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALMONTE, EDWIN
KERNER & KERNER, P.C.
15 MAIDEN LANE, STE. 1008
NEW YORK, NY 10038                                     P‐0057111   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLASS, MARY E
120 CALLE EL JARDIN, UNIT 102
SAINT AUGUSTINE, FL 32095                              P‐0057112   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNNALLY, AVIONCE T
396 ESTANAULA RD
COLLIERVILLE, TN 38017                                 P‐0057113   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LAKEISHA S
1120 DELTA ST. D1
REDDING, CA 96003                                      P‐0057114   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFROE, TAMMY D
PO BOX 1156
RIO LINDA, CA 95673                                    P‐0057115   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3594 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1760 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MOONAN, BRITTANY
58 STILLSON RD
MCCLEARY, WA 98557                                   P‐0057116   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, LINDA
10885 SE FEDERAL HWY
LOT 84
HOBE SOUND, FL 33455                                 P‐0057117   2/8/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MCLEAN, RICK E
13138 CEDAR ST
MANITO, IL 61546                                     P‐0057118   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILL, KATRINA R
5112 SILVER ST
CINCINNATI, OH 45212                                 P‐0057119   2/8/2018     TK Holdings Inc., et al.                      $390.00                                                                                       $390.00
CARRANZA, ALAZEY Z
NO ADDRESS PROVIDED
                                                     P‐0057120   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAMBLE, SARAH I
38 ELINOR PLACE
YONKERS, NY 10705                                    P‐0057121   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGAR, SUNDER
20414 LONG CYPRESS
SPRING, TX 77388                                     P‐0057122   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAIRSTON ‐ HELMS, BETTIE A
P.O. BOX 1141
COLLINSVILLE, VA 24078                               P‐0057123   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATHAM, SUZANNE M
10226 SW 77 CT
MIAMI, FL 33156                                      P‐0057124   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTEET, PAMELA S
922 CHRISTI CT
TITUSVILLE, FL 32796                                 P‐0057125   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, SHEENA M
22428 MAX JUDE LN
MANDEVILLE, LA 70471                                 P‐0057126   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATHAM, SUZANNE M
10226 SW 77 CT
MIAMI, FL 33156                                      P‐0057127   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, KATHERINE R
83 CASCADES AVENUE
HOWELL, NJ 07731‐9041                                P‐0057128   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIRIE, AMBER
6267 NE RADFORD DR. APT #2822
SEATTLE, WA 98115                                    P‐0057129   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYER, ALBERT G
1020 OAKRIDGE DR
ALPENA, MI 49707                                     P‐0057130   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPA, KEVIN A
419 ROCKY HILL RD
N SCITUATE, RI 02857                                 P‐0057131   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS HELP TODAY FOUNDATION
NUNNALLY, ROXIE A
396 ESTANAULA RD
COLLIERVILLE, TN 38017                               P‐0057132   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DILLARD, SHAWN C
948 E.FOUNTAIN BLVD
COLORADO SPRINGS, CO 80903                           P‐0057133   2/8/2018     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
                                                                                           Page 3595 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1761 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MITCHELL, LISA B
6423 GENSTAR LANE
DALLAS, TX 75252                                     P‐0057134   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOG, RAJEEV
1241 W HEDDING ST
SAN JOSE, CA 95126                                   P‐0057135   2/8/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BHANUSHALI, KETAN
1025 JOHNSON AVE
SAN JOSE, CA 95129                                   P‐0057136   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KRESSE, DEBORAH J
627 ABBOTT DR
MILFORD, DE 19963                                    P‐0057137   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVANS, WESLEY T
921 MAPLEHURST CT
VIRGINIA BEACH, VA 23462                             P‐0057138   2/9/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
BURGESS, ROBERT M
1 NUMBER 6 ROAD
PHILLIPS, ME 04966                                   P‐0057139   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLETTI, BRIAN
2311 NE 21ST AVE
JENSEN BEACH, FL 34957                               P‐0057140   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLETTI, DIONNE M
2311 NE 21ST AVE
JENSEN BEACH, FL 34957                               P‐0057141   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, SHEMIAH M
14419 COBBLESTONE LANE
GARDENA, CA 90247                                    P‐0057142   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JMD ENTERTAINMENT & MEDIA GRP
PO BOX 1194
ABINGDON, MD 21009                                   P‐0057143   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SABRA
NO ADDRESS PROVIDED
                                                     P‐0057144   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COX, GARY S
6215 GOLDENEYE CT
ROCKLIN, CA 95765                                    P‐0057145   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FURR, CARINA L
PO BOX 805
MURRELLS INLET, SC 29576                             P‐0057146   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSENTINO, MARTINA
6 OAK BROOK CLUB DRIVE
OAK BROOK, IL 60523                                  P‐0057147   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CALDERA, JENNIFER
PO BOX 745
LAWNDALE, CA 90260                                   P‐0057148   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORRIS, BRETNEY S
516 LYNCH ST
PENSACOLA, FL 32505                                  P‐0057149   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCCELLATO, JAMES T
11191 ABERDEEN ST NE
UNIT J
BLAINE, MN 55449                                     P‐0057150 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HADLEY, JUDITH A
128 S 6TH ST
MOUNT VERNON, WA 98274                               P‐0057151 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3596 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1762 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CARRANZA, MARIE
460 LACABANA BEACH DR
LAS VEGAS, NV 89138                                   P‐0057152 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARRANZA, MARIE
460 LACABANA BEACH DR
LAS VEGAS, NV 89138                                   P‐0057153 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOK, PHILIP
208 BROWNE DR
HASKINS, OH 43525                                     P‐0057154 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DETERLINE, CARL
524 PLETCHER RD
DUNCANSVILLE, PA 16635                                P‐0057155 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALY, CORNELIUS
11761 SW 180 ST
MIAMI, FL 33177                                       P‐0057156 2/10/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
KUZMINA, OLGA
2332 31ST. AVE
LOWER UNIT
SAN FRANCISCO, CA 94116                               P‐0057157 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUZMINA, ALBINA
240 HOLLIS AVE.
APT.28
CAMPBELL, CA 95008                                    P‐0057158 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEY‐SALL, ELIZABETH T
347 DAWSON DR
SANTA CLARA, CA 95051‐5805                            P‐0057159 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
DAVIS, GENE H
8022 FOZ STREET
BAYTOWN, TX 77523                                     P‐0057160 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, DIANA
321 SUNSET DRIVE
IMPERIAL, CA 92251                                    P‐0057161 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, DIANA L
321 SUNSET DRIVE
IMPERIAL, CA 92251                                    P‐0057162 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARMAX
SIMMONS, SHARLETTE M
4036 SUNSET LAKE LANE
MEMPHIS, TN 38135                                     P‐0057163 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, DAVID
697 LONGWOOD AVE
HAYWARD, CA 94541                                     P‐0057164 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JINKS, RUNAKO S
5411 YAUPON DRIVE
ARLINGTON, TX 76018                                   P‐0057165 2/10/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
VOELKER‐MORRIS, JULIE L
435 E 34TH PLACE
EUGENE, OR 97405                                      P‐0057166 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, THERESA L
402 GLENWAY RD
GLENSIDE, PA 19038                                    P‐0057167 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KESNER, RENEE
65 MAYHEW DRIVE
S. ORANGE, NJ 07079                                   P‐0057168 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3597 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1763 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BLATCHER, LISA L
513 E 36 ST
SAVANNAH, GA 31401                                   P‐0057169 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVANESSIAN, BELLA K
222 E 34TH ST
APT 2322
NEW YORK, NY 10016                                   P‐0057170 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADEN, SANDRA L
30437 APPALOOSA DR
EVERGREEN, CO 80439                                  P‐0057171 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMBRY, CHARIE M
9 COLONY PARK DR
SAVANNAH, GA 31406                                   P‐0057172 2/11/2018      TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
COLAIZZII, VINCENT M
8322 EAST VAN BURDEN DRIVE
PITTSBURGH, PA 15237                                 P‐0057173 2/11/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
ANNAMALAI, SHIVAKUMARA C
3327 WILLOW CREEK DRIVE
APT 132
IRVING, TX 75061                                     P‐0057174 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLDER, EVELYN S
62 BURKE ST SE
MARIETTA, GA 30060‐4345                              P‐0057175 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANISH, SARAH
781 BRIAR HAVEN DRIVE
CASTLE ROCK, CO 80108‐5507                           P‐0057176 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
RHODES, SOLON S
PO BOX 75548
KAPOLEI, HI 96707                                    P‐0057177 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CZYZYK, FRANK
11820 AUTUMN CREEK DR
RIVERVIEW, FL 33569                                  P‐0057178 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAM, CHUN Y
5813 MARRIETTA DR
FRISCO, TX 75035                                     P‐0057179 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUDWIG, ROSE A
11050 W. STATE ROUTE 18
FOSTORIA, OH 44830                                   P‐0057180 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DECKER, BRIAN R
7590 SW ERICA PL
BEAVERTON, OR 97008                                  P‐0057181 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOHFI, CHERYL D
7152 SCENIC HEIGHTS
MANCHESTER, GA 31816                                 P‐0057182 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODBODY, MICHAEL C
51 CARMEL STREET
SAN FRANCISCO, CA 94116                              P‐0057183 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BMW
DALEY, MARLENE A
3860 CREEK HOLLOW WAY
MARIETTA, GA 30062                                   P‐0057184 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, GABRIELLE
23 SIDNEY DRIVE
SAVANNAH, GA 31406                                   P‐0057185 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3598 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1764 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TIME FINANCE
ADAME, IRMA M
797 W WINCHESTER DR
RIALTO, CA 92376                                    P‐0057186 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELRATH SR, JASON M
613 S 14TH ST
GADSDEN
, AL 35901                                          P‐0057187 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BHATT, NIRAJ
235 FORT WASHINGTON AVENUE
APT 6C
NEW YORK, NY 10032                                  P‐0057188 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAZILE, PHINEASTRE
4831 NW 19TH ST
LAUDERHILL, FL 33313                                P‐0057189 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
APPELSTEIN, BARI P
12519 CHASBARB TERRACE
OAK HILL, VA 20171‐2469                             P‐0057190 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, KATHLEEN L
302 PERIMETER ROAD
MOUNT HOREB, WI 53572                               P‐0057191 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTEN, JOSHUA
205 COOPERS CROWN LANE
AUSTIN, TX 78738                                    P‐0057192 2/12/2018      TK Holdings Inc., et al.                      $360.00                                                                                       $360.00
HOFFMAN, STUART A
3412 BERESFORD AVE
BELMONT, CA                                         P‐0057193 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLALOBOS, MAINOR
23 IVY HILL RD.
MAHOPAC, NY 10541                                   P‐0057194 2/12/2018      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
HUB, ADAM
7733 VINCENT AVE N
BROOKLYN PARK, MN 55444                             P‐0057195 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YASHUHIRO
708 BOUNTY DR. #802
FOSTER CITY, CA 94404                               P‐0057196 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALCORN, JEFFREY W
168 SURFSIDE DR.APT#8
LEXINGTON, KY 40503                                 P‐0057197 2/12/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CLEMENS, GAIL S
5701 SUMMERBROOKE CT
LEESBURG, FL                                        P‐0057198 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, GEOFF
100660 OVERSEAS HWY.
KEY LARGO, FL 33037                                 P‐0057199 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ERICA J
17 EVERGREEN STREET
LYNDORA, PA 16045                                   P‐0057200 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMASI, KATHLEEN H
65 MADISON STREET
SARATOGA SPRINGS, NY 12866                          P‐0057201   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEATING, KENNETH J
3111 SO. 9TH AVE
ARCADIA, CA 91006                                   P‐0057202   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3599 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1765 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MAYS, ASHLEY M
7326 STOCKTON BLVD APT 257
SACRAMENTO, CA 95823                                 P‐0057203   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELA, ORASIO
1202 N. IVY AVE
BISHOP, TX 78343                                     P‐0057204   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELA, ORASIO
1202 N. IVY AVE
BISHOP, TX 78343                                     P‐0057205   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS
POUNCY, ERIKA L
1304 CAMILLE STREET
SHREVEPORT, LA 71108                                 P‐0057206   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIWAK, CASIMIR
1115 S AHRENS AVE
LOMBARD, IL 60148                                    P‐0057207 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURTELL, ELLEN M
13335 BROOK AVENUE
ELM GROVE, WI 53122                                  P‐0057208 2/12/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
AGHARANYA, FLORA A
PO BOX 1401
BENICIA, CA 94510                                    P‐0057209 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, LESLIE C
11630 LIONESS ST
CHARLOTTE, NC 28273                                  P‐0057210 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, JOYCELYN Y
5956 GEORGIA ROAD
APT 4
BIRMINGHAM, AL 35212                                 P‐0057211 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, KEVIN
3512 AMHERST ROAD
ERIE, PA 16506                                       P‐0057212 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ, SHEENA
854 GRAND REGENCY POINTE
UNIT 203
ALTAMONTE SPRING, FL 32714                           P‐0057213 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BELL, STACEY D
12608 TRADE WIND STREET
OREGON CITY, OR 97045                                P‐0057214 2/12/2018      TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
BARDEN, ERIC A
495 FOND DU LAC DRIVE
STONE MOUNTAIN, GA 30088                             P‐0057215 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROSKEY, MICHAEL L
675 MORRIS AVE. #6S
BRONX, NY 10451                                      P‐0057216 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, KRISTI
6845 OAKLAND DR
PORTAGE, MI 49024                                    P‐0057217 2/12/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NIGRELLI, LUCAS J
1589 VILLAGE VIEW RD
ENCINITAS, CA 92024                                  P‐0057218 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNOR, PAMELA S
1422 1/2 1ST AVE E
NEWTON, IA 59298                                     P‐0057219 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3600 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1766 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
COLE, CHARLEAN D
P.O BOX 65
FT. DAVIS, AL                                        P‐0057220 2/12/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
SQUARE, RENITA E
333 NEAL STREET
FAYETTEVILLE, NC 28312                               P‐0057221 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALLY, JOHN
JOHN SALLY
839 SAWMILL ROAD
MURRELLS INLET, SC 29576                             P‐0057222 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HIOTT, TERRI M
194 BENTWOOD DR
FORREST CITY, NC 28043                               P‐0057223 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ADEDEJI, RAMSON‐WISE
6711 S UTICA AVE
TULSA, OK 74136                                      P‐0057224 2/12/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
CULPEPPER, KAREN
495 NAPA AVE #10
MORRO BAY, CA 93442                                  P‐0057225 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERRIEST, ERIK I
928 SAINT CHARLES AVE
ATLANTA, GA 30306                                    P‐0057226 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHNEIDER, DAVID
5071 WHITEWOOD WAY
LAKE WORTH, FL 33467                                 P‐0057227 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                     P‐0057228 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODS, PEARLIE M
215 ELLIOTT STREET
AMERICUS, GA 31719                                   P‐0057229 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARDEN, CORY J
616 NORCOVA DR
CHESAPEAKE, VA 23320                                 P‐0057230 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BASSETT, CHARLENE
3566 S. TOLEDO PLACE
TULSA, OK 74135                                      P‐0057231 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOSTRITTO, ASHLEY M
60 LAFAYETTE AVE
COXSACKIE, NY 12051                                  P‐0057232 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCANO‐REIK, AMY J
8133 MAPLEWAY DRIVE
OLMSTED FALLS, OH 44138                              P‐0057233 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KHOURY, CHRISTIANE
4000 KINNAMON RD
APT 101
CLEMMONS, NC 27012                                   P‐0057234 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, ASHLEY M
433 GALVESTON STREET
LAS VEGAS, NV 89110                                  P‐0057235 2/13/2018      TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
MUHAMMAD, AMBER M
6530 ANNIE OAKLEY DR
UNIT 322
HENDERSON, NV 89014                                  P‐0057236 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3601 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1767 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
OBERLE, CARL G
378 TURNBERRY PLACE DRIVE
WILDWOOD, MO 63011‐2083                              P‐0057237 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLTZ, RAYMOND B
24823 PEACH KNOLL LN
KATY, TX 77494                                       P‐0057238 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER CONSUMER USA
SMITH, REGINA
1310 ROAN DR.
LANCASTER, TX 75134                                  P‐0057239 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERLE, CARL G
378 TURNBERRY PLACE DRIVE
WILDWOOD, MO 63011‐2085                              P‐0057240 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, GUSTAVO A
2729 MAITLAND CROSSING WAY
UNIT 1‐308
ORLANDO, FL 32810                                    P‐0057241 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                     P‐0057242 2/13/2018      TK Holdings Inc., et al.                    $19,000.00                                                                                   $19,000.00
SANCHEZ ORTEGA, JACQUELINE
12180 JOSE CISNEROS DR
EL PASO, TX 79936                                    P‐0057243 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERLONGO, LINDA
404 CAMPBELL STREET
UNION BEACH, NJ 07735                                P‐0057244 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOOK, RALPH M
1470 S. QUEBEC WAY STE 184
DENVER, CO 80231‐2661                                P‐0057245 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMITT III, DONALD T
46 WEST 532 SOUTH
BURLEY, ID 83318                                     P‐0057246 2/13/2018      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
HOLME, SAMANTHA K
18 MANOR AVE
POMPTON PLAINS, NJ 07444                             P‐0057247 2/13/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LICHTENFELD, EILEEN M
125 ASHLEIGH TERRACE
MARIETTA, GA 30062                                   P‐0057248 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ROBERTO A
237 BAGWELL CT
EL PASO, TX 79932                                    P‐0057249 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIERS, VICTORIA J
2124 MCKINLEY AVENUE
APT#1
BERKELEY, CA 94703                                   P‐0057250 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, DELIA
3180 E YOUNTVILLE DRIVE
UNIT 7
ONTARIO, CA 91761                                    P‐0057251 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MARGIE
539 CRANE AVENUE
SAN ANTONIO, TX 78214                                P‐0057252 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY GREEN, BASHAYA D
544 OLD BACK RIVER ROAD
GOOSE CREEK, SC 29445                                P‐0057253 2/13/2018      TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00

                                                                                           Page 3602 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1768 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MYHRE, SHAUN J
1310 9TH AVE S
FARGO, ND 58103                                      P‐0057254 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRANNAM, PATRICK A
130 LEGACY CROSSING DR
PONTE VEDRA, FL 32081                                P‐0057255 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADDEN, MAUREEN
945 WARD DRIVE
#128
SANTA BARBARA, CA 9311                               P‐0057256 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKE, PATRICE C
11512 HOMESTEAD DRIVE
UPPER MARLBORO, MD 20774                             P‐0057257 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, CHRIS D
9507 WEST MAIN ST
BELLEVILLE, IL 62223                                 P‐0057258 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASMANN, KENNETH R
4 PENNSYLVANIA DRIVE APT A
MATAWAN, NJ 07747                                    P‐0057259 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOKE, PATRICE C
11512 HOMESTEAD DRIVE
UPPER MARLBORO, MD 20774                             P‐0057260 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIDIKAY, LINWOOD G
1617 BRIARHAVEN WAY
LITTLE ELM, TX 75068                                 P‐0057261 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEN, KATHLEEN K
5813 BURKE WAY
BAKERSFIELD, CA 93309                                P‐0057262 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATASHVILI, DANIIL
1111 ODDSTAD BLVD
PACIFICA, CA 94044                                   P‐0057263 2/14/2018      TK Holdings Inc., et al.                    $20,520.00                                                                                   $20,520.00
PATASHVILI, DANIEL
1111 ODDSTAD BLVD
PACIFICA, CA 94044                                   P‐0057264 2/14/2018      TK Holdings Inc., et al.                    $60,068.20                                                                                   $60,068.20
WILLIAMS, ELNORA V
3800 SQUAW VALLEY DR SW 1B
HUNTSVILLE, AL 35805                                 P‐0057265 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, LEONARD
URB LAMELA CALLE ONIX NUM 10
ISABELA, PR 00662                                    P‐0057266 2/14/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WILLIAMSON, ALICE R
75 ELM STREET
PO BOX 32
ANSONIA, CT 06401                                    P‐0057267 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, ALICE R
75 ELM STREET
PO BOX 32
ANSONIA, CT 06401                                    P‐0057268 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOWCUT, DONALD K
3692 E DERRINGER WAY
GILBERT, AZ 85297                                    P‐0057269 2/13/2018      TK Holdings Inc., et al.                   $304,480.00                                                                                  $304,480.00
BERNARD, MITCHELL S
1701 AVONDALE DRIVE
ALTAVISTA, VA 24517                                  P‐0057270 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3603 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1769 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BERNARD, MITCHELL S
1701 AVONDALE DRIVE
ALTAVISTA, VA 24517‐1009                              P‐0057271 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KIMBERLY M
1 MAYFAIR ROAD
ST. LOUIS, MO 63124                                   P‐0057272 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KIMBERLY M
1 MAYFAIR RD
ST. LOUIS, MO 63124                                   P‐0057273 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELGERT, CORINNE M
4672B 36TH ST S
ARLINGTON, VA 22206                                   P‐0057274 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRENTZEL, MICHELLE M
6320 53RD AVE
KENOSHA, WI 53142                                     P‐0057275 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, REBECCA
231 ALTA ST.
PLACENTIA, CA 92870                                   P‐0057276 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMPSON, ROBERT A
731 N. STADIUM WAY
TACOMA, WA 98403                                      P‐0057277 2/14/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
BATSON, SEAN W
2705 VISTA VIEW DR
FARMINGVILLE, NY 11738                                P‐0057278 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIOTT, TERRI M
194 BENTWOOD DR
FOREST CITY, NC 28043                                 P‐0057279 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS, FRINE M
7 STEWART PLACE 2 FL
ELIZABETH, NJ 07202                                   P‐0057280 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COBB, TERRENCE
NO ADDRESS PROVIDED
                                                      P‐0057281 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGLAND, JOY L
1 CHELSEA COURT
FRANKLIN PARK, NJ 08823                               P‐0057282 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BINNS, KELSIE N
1075 MONTANA DRIVE
CONWAY, AR 72034                                      P‐0057283 2/14/2018      TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
PODESLA, DONALD J
5 MARINA PLAZA
UNIT 1116
NEWPORT, RI 02840                                     P‐0057284 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMYTHE‐ROBINSON, TIFFANY C
3928 SW 47TH COURT
SUITE 301
FORT LAUDERDALE, FL 33312                             P‐0057285 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAUCHER, GERALDINE J
12 NESMITH ROAD
WINDHAM, NH 03087‐1794                                P‐0057286 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUHON, AMANDA C
10785 LA HWY 92
MAURICE, LA 70555                                     P‐0057287 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOS, PETER J
682 AWINI STREET
DIAMONDHEAD, MS 39525                                 P‐0057288 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3604 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1770 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VELEZ, FRANCISCO E
9172 CERROLINDA CIRCLE
ELK GROVE, CA 95758‐5455                            P‐0057289 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIOTT, TERRI M
194 BENTWOOOD DR
FOREST CITY, NC 28043                               P‐0057290 2/14/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NAVY FEDERAL CREDIT UNION
PELLEW, LEON
6303
LAUREL POST DR
LITHONIA, GA 30058                                  P‐0057291 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIGUEROA, YAITZA M
5841 CHERRY LAUREL DR
JACKSONVILLE, FL 32210                              P‐0057292 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ABNER, CARLOUS H
14503 ST ANDREWS DRIVE
GRANDVIEW, MO 64030‐4169                            P‐0057293 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057294 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CETHOUTE, KEYNA
12027 171ST STREET
JAMAICA, NY 11434                                   P‐0057295 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLAND, JEFFREY
411 PAYNTER AVE
LEWES, DE 19958                                     P‐0057296 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057297 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRADDOCK, HAL C
11717 APRILBUD DRIVE
HENRICO, VA 23233                                   P‐0057298 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057299 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057300 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057301 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIKE, DEBRA L
224 MISSION TRAIL
MOORESVILLE, IN 46158                               P‐0057302 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, KESHAUNE
23166 WARNER
WARREN, MI 48091                                    P‐0057303 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ETZLER, KYLE A
16652 TOMS CREEK CHURCH RD
EMMITSBURG, MD 21727                                P‐0057304 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLLOCK, DAVID G
7081 TEXAS BLVD
THOMASVILLE, NC 27360                               P‐0057305 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURNS, DEJA R
204 SOUTH UNION AVENUE
CENTER POINT, IA 52213                              P‐0057306 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3605 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1771 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JONES, GLORIA J
3620 BRIARSTONE RD
RANDALLSTOWN                                         P‐0057307 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHTANI, HIROO M
61‐45 98TH STREET
APT 7 M
REGO PARK, NY 11374                                  P‐0057308 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISKULICH, FRANKO
4055 LA JUNTA DRIVE
CLAREMONT, CA 91711                                  P‐0057309 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDLETON, GEORGE D
2100 EAST WELLINGTON AVE
SANTA ANA, CA 92701‐3183                             P‐0057310 2/14/2018      TK Holdings Inc., et al.                     $1,600.00                                                                                    $1,600.00
BURGESS, ROBERT M
1 NUMBER 6 RD
PHILLIPS, ME 04966                                   P‐0057311 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SABRA
27290 RIVER ROYALE COURT
BONITA SPRINGS, FL 34135                             P‐0057312 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY BARR, TAMMY K
6912 GROVELAND DRIV
SAINT LOUIS, MO 63121                                P‐0057313 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HIOTT, TERRI M
194 BENTWOOD DR
FOREST CITY, NC 28043                                P‐0057314 2/16/2018      TK Holdings Inc., et al.                     $5,340.00                                                                                    $5,340.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                     P‐0057315 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AILLAUD, LEON II
1427 BLAIRWOOD AVE
CHULA VISTA, CA 91913                                P‐0057316 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN LANCKER, CATHERINE
52 DONNA LEE LANE
ASHLAND, MA 01721                                    P‐0057317 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIEU, REGINALD
1836 NORTH JERUSALEM ROAD
NORTH BELLMORE, NY 11710‐1108                        P‐0057318 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROST, FRANCIS L
2220 ARIELLE DRIVE #2008
NAPLES, FL 34109                                     P‐0057319 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATER, GREGORY
1800 SANS SOUCI BLVD
APT 205
NORTH MIAMI, FL 33181                                P‐0057320 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, JOHN R
641 VIA DEL MONTE
PALOS VERDES EST, CA 90274                           P‐0057321 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUFFY, MICHAEL D
MICHAEL D. DUFFY
219 BRADFORD DRIVE
STARKE, FL 32091                                     P‐0057322 2/16/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
TAYLOR, JANA L
7501 N PINEHILL DR
HENRICO, VA 23228                                    P‐0057323 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3606 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1772 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SIERCKS, SANDRA Y
2713 PUDER ST
BAKERSFIELD, CA 93306                               P‐0057324 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAAFAR, CHADI
551 W 181ST STREET
NEW YORK, NY 10033                                  P‐0057325 2/16/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
HAAS, KRISTIN M
22696 CANYON VIEW DRIVE
CORONA, CA 92883                                    P‐0057326 2/16/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ANDERSON, JEANETTE T
7 BINGHAM PLACE
NORMAN, OK 73072                                    P‐0057327 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECHOLS, LACEY P
11169 WESTMINSTER WAY
CARMEL, IN 46033                                    P‐0057328 2/17/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VALENTIN‐CRUZ, JUANITA
AL‐18 CALLE LISA
URB LEVITTOWN LAKES
TOA BAJA, PR 00949‐4637                             P‐0057329 2/17/2018      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
GARTHE, DAVE
7338 W. ASTER DR.
PEORIA, AZ 85381                                    P‐0057330 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLES, ANGELA C
328 SUNNY LANE
BELLEAIR, FL 33756                                  P‐0057331 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GILLES, BRIANB D
328 SUNNY LANE
BELLEAIR, FL 33756                                  P‐0057332 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, KENNETH G
212 NORTH AVALON
WEST MEMPHIS, AR 72301                              P‐0057333 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COLLINS, JANA
92 N. 5TH AVE
BEECH GROVE, IN 46107                               P‐0057334 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINKLE, CAROLANN G
12711 BROOKPARK RD.
OAKLAND, CA 94619                                   P‐0057335 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINKLE, CAROLANN G
12711 BROOKPARK RD.
OAKLAND, CA 94619                                   P‐0057336 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HINKLE, CAROLANN G
12711 BROOKPARK RD.
OAKLAND, CA 94619                                   P‐0057337 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTANZO, PAUL
9448 POTOMAC DR
NORTH ROYALTON, OH 44133                            P‐0057338 2/17/2018      TK Holdings Inc., et al.                    $32,596.00                                                                                   $32,596.00
DAVIS, LINDSAY L
3500 CALLAWAY AVENUE
APARTMENT #1
BALTIMORE, MD 21215                                 P‐0057339 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SUSAN
24917 DRACAEA AVE
MORENO VALLEY, CA 92553                             P‐0057340 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, JOHN F
135 S ITHAN AVE
BRYN MAWR, PA 19010                                 P‐0057341 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3607 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1773 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
MEHTA, MANISH
10021 DIANELLA LN
AUSTIN, TX 78759                                       P‐0057342 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANICK, ANTHONY
2710 PENNINGTON DR
MARION, IA 52302                                       P‐0057343 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANNISTER, PATRICK
4985 BANCROFT
ST LOUIS, MO 63109                                     P‐0057344 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLGOOD, CURTIS W
3160 OLD COX ROAD
CHASE CITY, VA 23924                                   P‐0057345 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANDREA, HARRISON W
1936A WHITE HOLLOW DR
GREENVILLE, NC 27858                                   P‐0057346 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLEVELAND, LILA V
LADYAGENT1@GMAIL.COM
P.O. BOX 41082
MOBILE, AL 36640                                       P‐0057347 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREFT, DAVID
5709 MASON ROAD
MASON, OH 45040                                        P‐0057348 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREFT, DAVID
5709 MASON ROAD
MASON, OH 45040                                        P‐0057349 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBERT, VIRGINIA A
1634 DODSON DRIVE, SW
ATLANTA, GA 30311                                      P‐0057350 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLOTT, JOSEPH D
17807 N 57TH DR
GLENDALE, AZ 85308                                     P‐0057351 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, VERONICA L
3 RHOMBOID PLACE EXT.
NORTH AUGUSTA, SC 29841                                P‐0057352 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRUZ, JEANNIE
100 FULKERSON DRIVE APT.79
WATERBURY, CT 06708                                    P‐0057353 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARD, PETER T
373 GOSHEN AVENUE
HAZLE TOWNSHIP, PA 18202                               P‐0057354 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MARY P
2045 NORTH LAKE DRIVE
GREENVILLE, TX 75402                                   P‐0057355 2/18/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
SOMMERDORF, SCOTT A
5217 MODDISON AVE
SACRAMENTO, CA 95819                                   P‐0057356 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMMEL, LINDA L
P. O. BOX 10
FALL RIVER MILLS, CA 96028‐0010                        P‐0057357 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                       P‐0057358 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATIJKIW, ROMAN
20447 CODMAN DRIVE
ASHBURN, VA 20147                                      P‐0057359 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3608 of 3671
                                                 Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1774 of 1836
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
HUMMEL, LINDA L
P. O. BOX 10
FALL RIVER MILLS, CA 96028‐0010                        P‐0057360 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUMMEL, LINDA L
P. O. BOX 10
FALL RIVER MILLS, CA 96028‐0010                        P‐0057361 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAKER, MICHAEL J
24122 ROYAL FERN DRIVE
LUTZ, FL 33559                                         P‐0057362 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEY, ALMA KAY
12 POLARIS TERR.
ROME, GA 30168                                         P‐0057363 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUNT, GREGORY
420 WARFIELD DR
UNIT 2097
HYATTSVILLE, MD 20785                                  P‐0057364 2/18/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WOLFE, JUAN
2109 TENTH ST
BERKELEY, CA 94710                                     P‐0057365 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODE, SHEILA L
3106 POPLAR VIEW PL
CHESTER, VA 23831                                      P‐0057366 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTON, CHIBUZO N
3668 W. MEDICI LANE
INGLEWOOD, CA 90305                                    P‐0057367 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DUNN, CHRISTOPHER E
838 ARBOR GATE LANE
LAWRENCEVILLE, GA 30044                                P‐0057368 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOTTLE, DANNY L
11126 STATE HWY 176
WALNUT SHADE, MO 65771                                 P‐0057369 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSTADIM, FARSHID
5086 AVENIDA ORIENTE
TARZANA, CA 91356                                      P‐0057370 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, GLORIA
520 E VEKOL RD
CASA GRANDE, AZ 85122                                  P‐0057371 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, GLORIA P
520 E VEKOL RD
CASA GRANDE, AZ 85122                                  P‐0057372 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, EDUARDO
29 LINDA AVENUE
MILLBURY, MA 01527                                     P‐0057373 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JAIN, VAIBHAV
5105 THACKERY CT
FAIRFAX, VA 22032                                      P‐0057374 2/19/2018      TK Holdings Inc., et al.                     $6,090.00                                                                                    $6,090.00
JAIN, VAIBHAV
5105 THACKERY CT
FAIRFAX, VA 22032                                      P‐0057375 2/19/2018      TK Holdings Inc., et al.                     $9,083.00                                                                                    $9,083.00
JAIN, VAIBHAV
5105 THACKERY CT
FAIRFAX, VA 22032                                      P‐0057376 2/19/2018      TK Holdings Inc., et al.                     $3,190.00                                                                                    $3,190.00
JAIN, VAIBHAV
5105 THACKERY CT
FAIRFAX, VA 22032                                      P‐0057377 2/19/2018      TK Holdings Inc., et al.                     $5,200.00                                                                                    $5,200.00

                                                                                             Page 3609 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1775 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
JAIN, VAIBHAV
5105 THACKERY COURT
FAIRFAX, VA 22032                                     P‐0057378 2/19/2018      TK Holdings Inc., et al.                     $8,200.00                                                                                    $8,200.00
LOKENI, JESSICA
315 E. 5TH ST.
APT 206
DAVENPORT, IA 52801                                   P‐0057379 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, HEATHER
950 PULITZER RD
FORT PIERCE, FL 34945                                 P‐0057380 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FILOMENO, IRIE
6016 DENVER DRIVE
CARMICHAEL, CA 95608                                  P‐0057381 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, GARY
402 RODEO AVE
RODEO, CA 94572                                       P‐0057382 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, RACHEL
405 CLAYTON DRIVE
APT D30
JEFFERSON CTIY, MO 65101                              P‐0057383 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACKSON, BRANDI
3510 BRIDGEWATER DRIVE
MONROE, GA 30656                                      P‐0057384 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRINKLEY, KIM S
1719 MICHAEL GLEN
ESCONDIDO, CA 92026                                   P‐0057385 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAHMER, LORETTA
23585 HWY 20
BEND, OR 97701                                        P‐0057386 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAHMER, LORETTA
23585 HWY 20
BEND, OR 97701                                        P‐0057387 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILBRICK, GEORGE K
12352 FAUST COURT
JACKSONVILLE, FL 32258                                P‐0057388 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AZINGE, CHINYE
3668 W. MEDICI LANE
INGLEWOOD, CA 90305                                   P‐0057389 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AZINGE, CHINYE
3668 W. MEDICI LANE
INGLEWOOD, CA 90305                                   P‐0057390 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHARDT, CATHERINE S
650 MCCONNELL AVE
SANTA ROSA, CA 95404                                  P‐0057391 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYLVESTER, ROBERT J
PO BOX 22487
JUNEAU, AK 99802                                      P‐0057392 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISEMAN, MARK A
3209 MONTEVIDEO DR
SAN RAMON, CA 94583                                   P‐0057393 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, AVERY L
1435 MINDEN DR.
SAN DIEGO, CA 92111                                   P‐0057394 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EVETT, LEE
337 JAMES CIRCLE
LAKE ALFRED, FL 33850                                 P‐0057395 2/20/2018      TK Holdings Inc., et al.                     $2,100.00                                                                                    $2,100.00
                                                                                            Page 3610 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1776 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SCHEY JR, ROBERT G
7910 CORINTH DR.
CORPUS CHRISTI, TX 78413                              P‐0057396 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OETTER, BRUCE C
6 BRIGHTON WAY #1A
CLAYTON, MO 63105                                     P‐0057397 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAH, TIMOTHY M
PO BOX 724
GREENSBURG, PA 15601‐0724                             P‐0057398 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAUCHER, GERALDINE J
12 NESMITH ROAD
WINDHAM, NH 03087‐1794                                P‐0057399 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAUCHER, GERALDINE J
12 NESMITH ROAD
WINDHAM, NH 03087‐1794                                P‐0057400 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAH, TIMOTHY M
PO BOX 724
GREENSBURG, PA 15601‐0724                             P‐0057401 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OETTER, REBECCA P
6 BRIGHTON WAY #1A
CLAYTON, MO 63105                                     P‐0057402 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGHES, SIBYL E
8113 WATER STREET ROAD
WALKERSVILLE, MD 21793                                P‐0057403 2/20/2018      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
TOYOTA FINANCIAL
WISEMAN, KENNETH
11370 W LINCOLN ST
AVONDALE, AZ 85323                                    P‐0057404 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENWASSER, DEBRA S
16‐70 BELL BLVD., APT. #603
BAYSIDE, NY 11360                                     P‐0057405 2/20/2018      TK Holdings Inc., et al.                    $17,235.18                                                                                   $17,235.18
HANSEN, MARY M
16009 HIMALAYA RIDGE
EDMOND, OK 73013                                      P‐0057406 2/20/2018      TK Holdings Inc., et al.                    $29,132.18                                                                                   $29,132.18
BANKS, TYLER
13898 SUMMERSET CIRCLE
DRAPER, UT 84020                                      P‐0057407 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURLIN, LESLIE L
1821 MIDDLE RIVER DRIVE
APT 8
FT. LAUDERDALE, FL 33305                              P‐0057408 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
KEFFELEW, KEFFELEW
KEFFELEW KEFFELEW
3115 BAGLEY AVE # 7
LOS ANGELES, CA 90034                                 P‐0057409 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CURP, KYLE T
100 W JEFFERSON ST
TRIMBLE, MO 64492                                     P‐0057410 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLL, SANDRA
2816 W 182ND ST
APT 18
TORRANCE, CA 90504                                    P‐0057411 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, MINH
70 DALE AVE
QUINCY, MA 02169                                      P‐0057412 2/20/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                            Page 3611 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1777 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TAN, MINH
70 DALE AVE
QUINCY, MA 02169                                     P‐0057413 2/20/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
HIOTT, TERRI M
194 BENTWOOD DR
FOREST CITY, NC 28043                                P‐0057414 2/21/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PALANIAPPAN, THEIVANAI
82 BARRINGTON AVE
NASHUA, NH 03062                                     P‐0057415 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAILEY, EMILY M
172 AZALEA DR
HARTWELL, GA 30643                                   P‐0057416 2/20/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SHAVER, RICHARD M
2029 NORTH OVERBROOK ROAD
FACTORYVILLE, PA 18419‐1909                          P‐0057417 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALTIERI, NICHOLAS
4045 MARLTON CIRCLE
LIVERPOOL, NY 13090                                  P‐0057418 2/20/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
HOARD, JACKIE S
308 E JEFFERSON STREET
BUCKNER, MO 640106                                   P‐0057419 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
IRWIN, KEMP
6515 DAYLILLY COURT
NIWOT, CO 805093                                     P‐0057420 2/21/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
FRANZ, JANET
63 SOUTHVIEW DRIVE
BURLINGTON, VT 05482                                 P‐0057421 2/21/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
CARDINALE, JOSEPH W
PO BOX 2476
SAN RAMON, CA 94583                                  P‐0057422 2/21/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MITTLEIDER, ROCHELLE
310 E ROSECREST AVE
LA HABRA, CA 90631                                   P‐0057423 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUELL, NUNTAWUN
4072 ICE HOUSE WAY
ROSEVILLE, CA 95747                                  P‐0057424 2/21/2018      TK Holdings Inc., et al.                     $2,960.00                                                                                    $2,960.00
BUELL, TINA
4072 ICE HOUSE WAY
ROSEVILLE, CA 95747                                  P‐0057425 2/21/2018      TK Holdings Inc., et al.                     $3,938.00                                                                                    $3,938.00
BUELL, TINA
4072 ICE HOUSE WAY
ROSEVILLE, CA 95747                                  P‐0057426 2/21/2018      TK Holdings Inc., et al.                     $4,690.00                                                                                    $4,690.00
WERT, RAGNAR
1224 NE WALNUT
371
ROSEBURG, OR 97470                                   P‐0057427 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATEL, FRANK A
1387 CO. RD. NN
MARATHON, WI 54448                                   P‐0057428 2/21/2018      TK Holdings Inc., et al.                      $507.79                                                                                       $507.79
STEADHAM, CAMERON
12817 HONEY LOCUST CIRCLE
EULESS, TX 76040                                     P‐0057429 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRIDGES, PAMELA C
2007 BIENVILLE STREET
SELMA 36701                                          P‐0057430 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3612 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1778 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLER, THOMAS L
PO BOX 8694
103 ANCHOR POINT
HORSESHOE BAY, TX 78657                              P‐0057431 2/21/2018      TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
ROTH, ADRIENNE
8455 LOFTEN COVE
CORDOVA, TN 38018                                    P‐0057432 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INNIE‐VENEY, ROBIN A
455 UNION ST. APT 302
MANCHESTER, NH 03103                                 P‐0057433 2/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INNIE‐VENEY, ROBIN A
455 UNION ST. APT. 302
MANCHESTER, NH 03103                                 P‐0057434 2/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTER, RICHARD T
10106 CR 290
TYLER, TX 75707                                      P‐0057435 2/22/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
FLORES, JEANNETTE
134 SW 169TH AVENUE
PEMBROKE PINES, FL 33027                             P‐0057436 2/22/2018      TK Holdings Inc., et al.                     $8,400.00                                                                                    $8,400.00
REYNOLDS, JANE H
5139 W 13TH ST
SPEEDWAY, IN 46224                                   P‐0057437 2/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FISHER, MICHELLE D
272 JOHNNY CAKE LN
COXSACKIE, NY 12051                                  P‐0057438 2/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, SHEILA
2701 SUNSET DR.
HATTIESBURG, MS 39402                                P‐0057439 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, PATRICK
1636 1/2 PREUSS ROAD
LOS ANGELES, CA 90035                                P‐0057440 2/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KAY L
228 LR & M DRIVE
RED SPRINGS, NC 28377                                P‐0057441 2/22/2018      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
ROBERTS, KAY L
228 LR & M DRIVE
RED SPRINGS, NC 28377                                P‐0057442 2/22/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LEE, SIDNEY J
439 FOREST AVE
MARIANNA, AR 72360                                   P‐0057443 2/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BASSOLINO, ESTELLA C
2101 BIG PINE DRIVE
MATTHEWS, NC 28105                                   P‐0057444 2/23/2018      TK Holdings Inc., et al.                    $22,500.00                                                                                   $22,500.00
WASEILEWSKI, ANGELA M
2449 SOUTH QUEEN ST
REAR BLDG
YORK, PA 17402                                       P‐0057445 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JEAN C
109 QUAIL RUN COURT
FRANKFORT, KY 40601‐9717                             P‐0057446 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPTIN, CARIN L
24553 N. 75TH WAY
SCOTTDALE, AZ 85255                                  P‐0057447 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIAVONE, LAURA A
36 VINCENT ROAD
HICKSVILLE, NY 11801                                 P‐0057448 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3613 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1779 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SILVER, JEFFREY S
30180 FOX GROVE RD
FARMINGTON HILLS, MI 48334                            P‐0057449 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIAVONE, JOHN A
36 VINCENT ROAD
HICKSVILLE, NY 11801L                                 P‐0057450 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, EVELYN G
2806
MCAUSLAN
BIG SPRING, TX 79721                                  P‐0057451 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAWSON, MICHEAL J
2806
MACAUSLAM
BIG SPRING, TX 79721                                  P‐0057452 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, DAVID
1113 OLSON WAY
ARVIN, CA 93203                                       P‐0057453 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BECERR, MANUEL
1139 HONDA COURT
LOMPOC, CA 93436                                      P‐0057454 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAUER, ALEXANDREA E
1139 HONDA COURT
LOMPOC, CA 93436                                      P‐0057455 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSIAN MOTOR ACCRPTRNCE
RHODES, ANN
1918CURSON
LOS ANGELES, CA 90016                                 P‐0057456 2/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'REGAN, PATRICIA A
1833 HALSTEAD BLVD.
APT. 1204
TALLAHASSEE, FL 32309                                 P‐0057457 2/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AWA, COLIN M
45‐551A ANOI ROAD
KANEOHE, HI 96744                                     P‐0057458 2/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADAMS, FOREST M
120 DAVID DRIVE
BRACEVILLE, IL 60407                                  P‐0057459 2/24/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ADAMS, FOREST M
120 DAVID DRIVE
BRACEVILLE, IL 60407                                  P‐0057460 2/24/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
ADAMS, FOREST M
120 DAVID DRIVE
BRACEVILLE, IL 60407                                  P‐0057461 2/24/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MORIN, GARY M
23 CRESTVIEW DRIVE
MENDON, MA 01756                                      P‐0057462 2/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KARLA J
16071 GREEN HILL DRIVE APT 2
VICTORVILLE, CA 92394                                 P‐0057463 2/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KARLA J
16071 GREEN HILL DRIVE APT 2
VICTORVILLE, CA 92394                                 P‐0057464 2/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THUONG, JENNY
7210 VIA LOMAS
SAN JOSE, CA 95139                                    P‐0057465 2/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3614 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1780 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HUYNH, DE
10127 KUHN RANCH WAY
ELK GROVE, CA 95757                                  P‐0057466 2/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, DAVID R
9330 CLOVERCROFT RD
FRANKLIN, TN 37067                                   P‐0057467 2/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUYNH, DE
10127 KUHN RANCH WAY
ELK GROVE, CA 95757                                  P‐0057468 2/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUYNH, DE
10127 KUHN RANCH WAY
ELK GROVE, CA 95757                                  P‐0057469 2/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, SO YEON
1406 BROOKFIELD DR
ANN ARBOR, MI 48103                                  P‐0057470 2/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KIM, SO YEON
1406 BROOKFIELD DR
ANN ARBOR, MI 48103                                  P‐0057471 2/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITTLE, VERONICA T
355 N WOLFE RD APT 132
SUNNYVALE, CA 94085                                  P‐0057472 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, MICHAEL A
152 KATY TRAIL LANE
SAINT CHARLES, MO 63303                              P‐0057473 2/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMBLE, ELIAS J
5200 N KENMORE AVE
CHICAGO, IL 60640                                    P‐0057474 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, ROBERT D
1691 N SUGAR PT.
CENTERPOINT                                          P‐0057475 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BERNAL, JON‐MICHAEL
167 FRANKLIN STREET
NORTHVALE, NJ 07647                                  P‐0057476 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, GAYLE D
PO BOX 835
5992 HWY 193
FLINTSTONE, GA 30725                                 P‐0057477 2/26/2018      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
JAY FINANCIAL GROUP
WILKS, CHRISTOPHER
2687 44TH ST
KENTWOOD, MI 49512                                   P‐0057478 2/26/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
HUANG, JINGFENG
15 PRAIRIE LANDING CT
NORTH POTOMAC, MD 20878                              P‐0057479 2/26/2018      TK Holdings Inc., et al.                     $7,334.00                                                                                    $7,334.00
CASAS, DANIELLE C
9290 RAMONA AVE
MONTCLAIR, CA 91763                                  P‐0057480 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOINS, AMY H
24 VINEYARD AVE
CUMBERLAND, RI 02864                                 P‐0057481 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNELLY, LUZ M
9065 GERALDINE PLACE
SAN DIEGO, CA 92123                                  P‐0057482 2/26/2018      TK Holdings Inc., et al.                    $84,000.00                                                                                   $84,000.00
MARSHALL, LYNDEN S
3134 WUTHERING HEIGHTS DRIVE
HOUSTON, TX 77045                                    P‐0057483 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3615 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1781 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBERTS, EMILY V
2733 PENNSYLVANIA AVE
APALACHIN, NY 13732                                 P‐0057484 2/26/2018      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
ROBERTS, EMILY V
2733 PENNSYLVANIA AVE
APALACHIN, NY 13732                                 P‐0057485 2/26/2018      TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
SHERMAN, PAMELA A
1521 S. PLEASANT HILL DRIVE
NEW BERLIN, WI 53146                                P‐0057486 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARDINALE, JOSEPH W
PO BOX 2476
SAN RAMON, CA 94583                                 P‐0057487 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COAKLEY, SUSAN
8267 GREEN ICE DRIVE
PASADENA, MD 21122                                  P‐0057488 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COAKLEY, SUSAN
8267 GREEN ICE DRIVE
PASADENA, MD 21122                                  P‐0057489 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAREY, CATHERINE
3030 CHESTERFIELD AV
BALTIMORE, MD 21213                                 P‐0057490 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURKE, SARAH A
1730 BRANDON ST APT 1
OAKLAND, CA 94611                                   P‐0057491 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBER, RICHARD A
5564 DOVER DR
CARMEL, IN 46033‐8557                               P‐0057492 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUBER, BRADLEY R
5564 DOVER DR
CARMEL, IN 46033‐8557                               P‐0057493 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, TIFFANY A
2019 ASHLEY LAKES DR
ODESSA, FL 33556                                    P‐0057494 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHTANI, HIROO M
61‐45 98TH STREET
APT 7 M
REGO PARK, NY 11374                                 P‐0057495 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENTON, STEPHANIE G
520 NORTH META STREET
CORDELL, OK 73632                                   P‐0057496 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, BASHAYA D
BASHAYA MONTGOMERY‐GREEN
544 OLD BACK RIVER RD.
GOOSE CREEK, SC 29445                               P‐0057497 2/21/2018      TK Holdings Inc., et al.                     $8,500.00                                                                                    $8,500.00
MCALEER, SUSAN K
2211 SPRUCE ST
PORT TOWNSEND, WA 98368‐2705                        P‐0057498 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HICKMAN, JERRY D
1703 MOUNTAIN VIEW AVE
ALAMOGORDO, NM 88310                                P‐0057499 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, NICOLE M
PO BOX 3203
MINOT, ND 58702                                     P‐0057500 2/22/2018      TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
DUNN, CHRISTOPHER E
838 ARBOR GATE LANE
LAWRENCEVILLE, GA 30044                             P‐0057501 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3616 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1782 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SEYMOUR, PHILIP J
5920 FAIRBROOK ST
LONG BEACH, CA 90815                                  P‐0057502 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTER, MICKEY A
200 W 2ND ST
APT 1202
RENO, NV 89501                                        P‐0057503 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLOTT, JOSEPH D
17807 N 57TH DR
GLENDALE, AZ 85308                                    P‐0057504 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARCHULETA , ROBERT J
2029 HALSEY AVENUE
NEW ORLEANS, LA 70114‐5037                            P‐0057505 2/26/2018      TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
WERMERS, RAYMOND J
BOX 75
ETHAN, SD 57334‐0075                                  P‐0057506 2/26/2018      TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
CALTON, JODI
2659 N 750 E
LEHI, UT 84043                                        P‐0057507 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INNIE‐VENEY, ROBIN A
455 UNION ST. APT 302
MANCHESTER, NH 03103                                  P‐0057508 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, CONNIE R
153 MAPLEWOOD DRIVE
ERIE, CO 80516                                        P‐0057509 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, SHEMEIKA
3847 BROOKLYN AVENUE
BALTIMORE, MD 21225                                   P‐0057510 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLAGHER, MICHAEL B
12 MEETING HOUSE LANE
SO. EASTON, MA 02375                                  P‐0057511 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CADILLI, PATRICIA L
3319 PALO VERDE BLVD SOUTH
LAKE HAVASU CITY, AZ 86404                            P‐0057512 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALASTRA, JACOB E
6717 SE BROOKLYN ST
PORTLAND, OR 97206                                    P‐0057513 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PYSOLA, ALYSSA
5869 MARLBOROUGH AVE
PITTSBURGH, PA 15217                                  P‐0057514 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, JAMES
9 HAWKINS CIRCLE
WHEATON, IL 60189                                     P‐0057515 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, JAMES
9 HAWKINS CIRCLE
WHEATON, IL 60189                                     P‐0057516 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARPE, NANCI P
79 DEVONSHIRE WAY
SAN FRANCISCO, CA 94131‐1020                          P‐0057517 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DROZD, PETER
P.O. BOX 4402
BURLINGAME, CA 94011                                  P‐0057518 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARSHOCK, GEORGE
P.O. BOX 367
TECATE, CA 91980                                      P‐0057519 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3617 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1783 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
MUNOZ, ALICE M
6005 BAILEY ROAD
DELAVAN, WI 53115                                    P‐0057520 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRUMAN, SARAH
1908 RESTON METRO PLAZA
#805
RESTON, VA 20190                                     P‐0057521 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCWILLIAMS, ELMIRA M
1385 WOOD POND COVE
STONE MOUNTAIN, GA 30083                             P‐0057522 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARTER, STEPHANIE L
8214 BOWERS LANE
RICHMOND, VA 23227                                   P‐0057523 2/28/2018      TK Holdings Inc., et al.                    $20,000.00                                                                                    $20,000.00
SCHWEITZER, LOIS A
2605 CEDARHURST DRIVE
REISTERSTOWN, MD 21136‐4407                          P‐0057524 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHWEITZER, LOIS A
2605 CEDARHURST DRIVE
REISTERSTOWN, MD 21136‐4407                          P‐0057525 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
JAMISON, JENNIFER M
39771 HEARTS DESIRE LN
MECHICSVILLE, MD 20659                               P‐0057526 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARIN, JAMES S
131 SKYLINE DRIVE
MURPHY, TX 75094‐3228                                P‐0057527 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
AHRENS, LINDA J
105 ORIOLE DRIVE
ARLINGTON, TX 76010‐1332                             P‐0057528 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ERRICO, BARBARA E
24 HEMLOCK ROAD
LEVITTOWN, PA 19056                                  P‐0057529 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WANTLING, KATHLEEN G
1227 HUDSON HILLS DRIVE
FERGUSON, MO 63135                                   P‐0057530 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANCUSO, ALLISON C
696 JERSEY AVE APT 1A
GREENWOOD LAKE, NY 10925                             P‐0057531 2/28/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
TURNER, ROMISHIA A
653 O'MEARA ST
SAN DIEGO, CA 92114                                  P‐0057532 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADE, MARTYN T
800 N SYCAMORE ST.
ELIZABETHTON, TN 37643                               P‐0057533 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADE, MARTYN T
800 N. SYCAMORE ST.
ELIZABETHTON, TN 37643                               P‐0057534 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCGRUDER, ANNETTE
6547 HARBOUR ROAD
NORTH LAUDERDALE, FL 33068                           P‐0057535 2/28/2018      TK Holdings Inc., et al.                       $400.00                                                                                       $400.00
TAYLOR, ASHLEY M
433 GALVESTON STREET
LAS VEGAS, NV 89110                                  P‐0057536 2/28/2018      TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
LIVINGSTON, BRANDON J
2924 EVERGREEN AVE
CAMDEN, AR 71701                                     P‐0057537 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3618 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1784 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TKRESTUCTURING
BENEFIELD, CHRISTPHER
916 BIGHORN DRIVE
BARSTOW, CA 92311                                   P‐0057538 2/28/2018      TK Holdings Inc., et al.                        $50.00                                                                                       $50.00
EVETT, LEE R
337 JAMES CIRCLE
LAKE ALFRED, FL 33850                               P‐0057539 2/28/2018      TK Holdings Inc., et al.                      $652.00                                                                                       $652.00
DORSEY, JODY
1617 CLEMENTIAN ST
UTICA, NY 13501                                     P‐0057540 2/28/2018      TK Holdings Inc., et al.                    $15,999.00                                                                                   $15,999.00
ONG, QING YUAN
251 ALTA MESA DR
SOUTH SAN FRAN, CA 94080                            P‐0057541 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONG, QING YUAN
251 ALTA MESA DR
SOUTH SAN FRAN, CA 94080                            P‐0057542 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGHORN, CRYSTAL G
920 DUNAWAY LANE
AZLE, TX 76020                                      P‐0057543 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINDLE, TERESA K
7292 HWY 145N
QUITMAN, MS 39355                                   P‐0057544 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, ANGELA D
1487 CROOKED TREE LANE
STONE MOUNTAIN, GA 30088                            P‐0057545 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALE, SANDRA F
26 VIADUCT ST
GOODWATER, AL 35072                                 P‐0057546 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUGGINS, RENEE C
PO BOX 1608
CARLSBAD, CA 92018                                  P‐0057547   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, JOHN J
4216 ARLINGTON AVE
SACRAMENTO, CA 95820                                P‐0057548   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR JR., DONALD
2138 VILLAGE WOODS CT APT 2
MEMPHIS, TN 38116                                   P‐0057549   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIST, FREDERICK P
225 CROSS FIELD RD
GREENVILLE, SC 29607‐6010                           P‐0057550 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLAS, DONNA L
1511 20TH AVE. WEST
PALMETTO, FL 34221                                  P‐0057551   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, DAVID
1113 OLSON WAY
ARVIN, CA 93203                                     P‐0057552 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAIGLE, KATHERINE M
SCOTT E SCHERMERHORN ESQUIRE
222 WYOMING AVENUE
SCRANTON, PA 18503                                  P‐0057553 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLERK, ALONZA P
1914 164TH ST SOUTH
SPANAWAY, WA 98387                                  P‐0057554 2/26/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LAYTON, LESLIE W
2800 TOWNSHIP RD. 190
FREDERICKTOWN, OH 43019                             P‐0057555 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3619 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1785 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GLENN, GAIL V
617 VASSAR RD
WENONAH
, NJ 08090                                           P‐0057556   3/1/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
FAHY, GARRETT M
941 JUNIPERO DRIVE
COSTA MESA, CA 92626                                 P‐0057557   3/1/2018     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
STADLER, ERIC S
1302 ITHACA CIRCLE
SAINT CHARLES, MO 63303                              P‐0057558   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EISCHENS, MARK J
1058 SUGARBUSH LANE
WACONIA, MN 55387                                    P‐0057559   3/1/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ESCOBEDO, GREGORIO Q
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0057560   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0057561   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0057562   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0057563   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EPPS, CAROL L
12115 W VAN BUREN ST APT 1914
AVONDALE, AZ 85323‐7251                              P‐0057564   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, DIONA C
131 COUNTY ROAD 124
ATHENS, TN 37303                                     P‐0057565   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROOKS, BOBBY J
131 COUNTY ROAD 124
ATHENS, TN 37303                                     P‐0057566   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TESCH, KARL F
3021 NE 72ND DRIVE
VANCOUVER, WA 98661                                  P‐0057567   3/1/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
AHLQUIST, ELIZABETH
2221 ADAMS STREET
NEW ORLEANS, LA 70118                                P‐0057568   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRIOS, STACY Y
3222 HIDDEN MEADOWS COURT
GREEN COVE SPRIN, FL 32043                           P‐0057569   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRADBURY, STANLEY L
3000 E BOULEVARD
PINE VILLAGE, IN 47975                               P‐0057570   3/1/2018     TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
GEIGER, KELLY J
640 6TH ST NE
NAPLES, FL 34120                                     P‐0057571   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GEIGER, KENNETH D
640 6TH ST NE
NAPLES, FL 34120                                     P‐0057572   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUGHLIN, RALPH T
201 WHITE ST.
WEISSPORT, PA 18235                                  P‐0057573   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3620 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1786 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GONZALEZ, PAUL R
498 AMWELL RD
HILLSBOROUGH NJ
HILLSBOROUGH, NJ 08844                                P‐0057574   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q
38259 PIONEER DR
PALMDALE, CA 93552                                    P‐0057575   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q
38259 PIONEER DR
PALMDALE, CA 93552                                    P‐0057576   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q
38259 PIONEER DR
PALMDALE, CA 93552                                    P‐0057577   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q
38259 PIONEER DR
PALMDALE, CA 93552                                    P‐0057578   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN BEUSEKOM, KRISTA M
185 MCCARRONS BLVD N
115
ROSEVILLE, MN 55113                                   P‐0057579   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NICOLE
27282 CANAL RD. APT 309
ORANGE BEACH, AL 36561‐4920                           P‐0057580   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEDENFIELD, KEENAN P
1020 E. 62ND ST
201
CHICAGO, IL 60637                                     P‐0057581   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARLOW, CHRISTI
2533 NW 28TH STREET
OKLAHOMA CITY, OK 73107                               P‐0057582   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JENSEN, JEFFREY G
2340 WESTCLIFFE LANE, APT. A
WALNUT CREEK, CA 94597                                P‐0057583   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JENSEN, JEFFREY G
2340 WESTCLIFFE LANE, APT. A
WALNUT CREEK, CA 94597                                P‐0057584   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DU PONT, TAMMY L
843 WAIOLI STREET
HONOLULU, HI 96825                                    P‐0057585   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUEVEDO, LIILANA M
2580 PO BOX
WILKES BARRE, PA 18703                                P‐0057586   3/3/2018     TK Holdings Inc., et al.                    $12,336.24                                                                                   $12,336.24
GUTIERREZ, DAVID
3243 E 4TH STREET
LOS ANGELES, CA 90063                                 P‐0057587   3/2/2018     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
NICHOLS, MATTHEW
3753 E AVENUE I
SPC 175
LANCASTER, CA 93535                                   P‐0057588   3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRIFFITH, DARIEN
1520 N. BECKLEY AVE #1414
DALLAS, TX 75203                                      P‐0057589   3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3621 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1787 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LONG, BRANDON P
1882 LAKE RD
SHARPSVILLE, PA 16150                                P‐0057590   3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CEGLIC, JACK
43 5TH AVE
NEW YORK, NY 10003                                   P‐0057591   3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, MARTIN C
17872 JUNIPER ST.
ADELANTO, CA 92301                                   P‐0057592   3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, DEANNA B
1132 JIMSON CIRCLE
CONYERS, GA 30013                                    P‐0057593   3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GALLEGOS, MARGOT B
3706 CHARTWELL
SAN ANTONIO, TX 78230                                P‐0057594   3/3/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
GREEN, BRANDON M
NO ADDRESS PROVIDED
                                                     P‐0057595   3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, ROSEANNE L
P.O. BOX 995
PUYALLUP, WA 98371                                   P‐0057596   3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYFORD, RAVEN S
144 WHIPPOORWILL RD
BYHALIA, MS 38611                                    P‐0057597   3/3/2018     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
WEAVER, NOEL P
P.O.BOX 3
HESSEL, MI 49745                                     P‐0057598   3/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VW CREDIT
LINDSAY, VICKIE L
2182 SHADY STONE DR
WINSTON SALEM, NC 27127                              P‐0057599   3/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, ELNORA
5613 CLARESHOLM
GAUTIER                                              P‐0057600   3/4/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
FISHER, ASHLEY M
2504 DURANGO LANE
APT 205
NAPERVILLE, IL 60564                                 P‐0057601   3/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAK, SUNNY W
4946 JANELLE DRIVE
HARRISBURG, PA 17112                                 P‐0057602   3/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TING, BENNETT L
261 CRESTVIEW DRIVE
SAN CARLOS, CA 94070                                 P‐0057603   3/4/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
BANKS CARTER, BARBARA
2045 LAUREL LAKE DRIVE
TUSCALOOSA, AL 35405                                 P‐0057604   3/5/2018     TK Holdings Inc., et al.                     $2,300.00                                                                                    $2,300.00
MOEBIUS, REINHARD
8404 NW REED DRIVE
PORTLAND, OR 97229                                   P‐0057605   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOEBIUS, REINHARD
8404 NW REED DRIVE
PORTLAND, OR 97229                                   P‐0057606   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOEBIUS, REINHARD
8404 NW REED DRIVE
PORTLAND, OR 97229                                   P‐0057607   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3622 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1788 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LABARCA, NURIS M
1551 NW 159 AVENUE
PEMBROKE PINES, FL 33028                              P‐0057608   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCUCCI, JONAH
25 S MAIN STREET
86
YARDLEY, PA 19067                                     P‐0057609   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGAULT, LAURENCE R
7 HERON WAY
WAKEFIELD, RI 02879                                   P‐0057610   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSEL, KARIN R
8557 BELLE DR APT 306
HIGHLANDS RANCH, CO 80129                             P‐0057611   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENSEL, KARIN
8557 BELLE DR APT 306
HIGHLANDS RANCH, CO 80129                             P‐0057612   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEEL, KATHRYN P
1119 SIMA SHABAT CT
LA VERGNE, TN 37086                                   P‐0057613   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAFFREY, PARKER L
33922 WINALOW
WAYNE, MI 48184                                       P‐0057614   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GONZALEZ‐PALACIO, FRANCISCO
24 WELLSMERE ROAD
ROSLINDALE, MA 021231                                 P‐0057615   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAGSON, KRISTA
1510 E. RIO VERDE DRIVE
WEST COVINA, CA 91791                                 P‐0057616   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EDWARDS, JESSICA M
1026 1/2 W 57TH STREET
LOS ANGELES, CA 90019                                 P‐0057617   3/5/2018     TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00
TEEL, KATHRYN P
1119 SIMA SHABAT CT
LA VERGNE, TN 37086                                   P‐0057618   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BETTS, TRACY
14703 GARFIELD RD.
WAKEMAN, OH 44889                                     P‐0057619   3/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHAMBERLAIN, TAMULA D
200 MARLIN CT
MADISON, TN 37115‐7604                                P‐0057620   3/6/2018     TK Holdings Inc., et al.                    $18,844.00                                                                                   $18,844.00
MENEZES, DONNA R
313 CORSON AVE.
MODESTO, CA 95350                                     P‐0057621   3/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOLEN, JUSTIN T
5555 SPRING VALLEY RD APT 211
DALLAS, TX 75254                                      P‐0057622   3/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, HANNAH P
18289 E MAINSTREET, APT 12107
PARKER, CO 80134                                      P‐0057623   3/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KELLOM, DARINA
984 HILDEBRAND CIR
FOLSOM, CA 95630                                      P‐0057624   3/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, KATE
7870 PARK AVE. NE
OTSEGO, MN                                            P‐0057625   3/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3623 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1789 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JENSEN, KRISTINA A
319 N MASON ST
APPLETON, WI 54914                                   P‐0057626   3/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZZETTA, RON J
1201 E. MACARTHUR STREET
SONOMA, CA 95476                                     P‐0057627   3/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAMPBELL, THERESA M
4166 PINE GROVE AVE
FORT GRATIOT, MI 48059                               P‐0057628   3/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, KELSIE D
11380 GATES TERRACE
JOHNS CREEK, GA 30097                                P‐0057629   3/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLITANO, ANGELA M
6013 ADAMS STREET
6013 ADAMS STREET
NEW PORT RICHEY, FL 34652                            P‐0057630   3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CLARK, BRENDA A
654 SUNSET AVE
VENICE, CA 90291                                     P‐0057631   3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRIS, CYNTHIA A
841 KERR DRIVE
AKRON, IA 51001                                      P‐0057632   3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSTON, CONNIE F
837 NE 17 TERRACE
APT 4
FORT LAUDERDALE, FL                                  P‐0057633   3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BENTLEY JR, JOHN D
56446 HOOSIER AVE
MISHAWAKA, IN 46545                                  P‐0057634   3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELIKIAN, DEBORAH V
3995 HORTENSIA STREET
APT G2
SAN DIEGO, CA 92110                                  P‐0057635   3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITESIDE, LAURA L
14836 LAKE MAGDALENE CIR.
TAMPA, FL 33613                                      P‐0057636   3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOTHWELL, RICK
9587 RED OAKES DR
HIGHLANDS RANCH, CO                                  P‐0057637   3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, NICOLE M
PO BOX 3203
MINOT, ND 58702                                      P‐0057638   3/9/2018     TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
NISPEROS, VANESSA A
560 RUGBY RD APT 1
BROOKLYN, NY 11230                                   P‐0057639   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHUM, LAUREN
185 PENNLAND FARM DRIVE
PERKASIE, PA 18944                                   P‐0057640   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QIN, HUA
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                   P‐0057641   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QIN, HUA
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                   P‐0057642   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3624 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1790 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
QIN, HUA
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                   P‐0057643   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QIN, HUA
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                   P‐0057644   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUAN, YUE
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                   P‐0057645   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMELO, GABRIELA
3215 NE 184TH ST #14301
AVENTURA, FL 33160                                   P‐0057646   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, PAUL L
305 RIVER OAK DRIVE
DANVILLE, VA 24541                                   P‐0057647   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, PAUL L
305 RIVER OAK DRIVE
DANVILLE, VA 24541                                   P‐0057648   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ARMANDO
2803 WEST ACADEMY AVENUE
ANAHEIM, CA 92804                                    P‐0057649   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLAN, ROBERT
1230 GREENBRIAR TRAIL
HOLLY LAKE RANCH, TX 75765                           P‐0057650   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDIFORD, JEMEELA
1212 REDWOOD VALLEY LANE
KNIGHTDALE, NC 27545                                 P‐0057651 3/10/2018      TK Holdings Inc., et al.                      $181.00                                                                                       $181.00
PATTERSON, SARAH E
3304 RIVERSIDE DR NE
CEDAR RAPIDS, IA 52411                               P‐0057652 3/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, WAN Y
1566 RIDGECREST WAY
MONTEREY PARK, CA 91754                              P‐0057653 3/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEY, HEATHER
160 KAISER WAY
DEWEY, OK 74029                                      P‐0057654 3/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPALDING, JAMES R
735 WATERFORD ROAD
LOUISVILLE, KY 40207                                 P‐0057655 3/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUICK, DARLENE M
1429 WEST 6TH STREET
ONTARIO, CA 91762‐1003                               P‐0057656 3/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, MAUREEN L
12486 MENTZ HILL ROAD
ST. LOUIS, MO 63128                                  P‐0057657 3/11/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
WILLIAMS, JOSEPH K
415 PRESCOTT AVE
EL CAJON, CA 92020                                   P‐0057658 3/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUSA, ROBERT
2044 W FARWELL
CHICAGO, IL 60645                                    P‐0057659 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUSA, ROBERT
2044 W FARWELL
CHICAGO, IL 60645                                    P‐0057660 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3625 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1791 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FRANTZ, JAMIE A
101 ST. ANN DRIVE APT. 214
MANDEVILLE, LA 70471                                  P‐0057661 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUNICO, STEVEN A
13402 CAFFEL WAY
WHITTIER, CA 90605                                    P‐0057662 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTNER, GRANT
7777 OLD MILL FOREST DRIVE
ROANOKE, VA 24018                                     P‐0057663 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARTNER, GRANT A
7777 OLD MILL FOREST DRIVE
ROANOKE, VA 24018                                     P‐0057664 3/12/2018      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
JACOBSEN, YVONNE
9404 GENTLE CIRCLE
GAITHERSBURG, MD 20886                                P‐0057665 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEBASTIONELLI, MICHAEL A
10202 194TH ST E
A202
GRAHAM, WA 98338                                      P‐0057666 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAY, XAVIER
261 UNION STREET
JERSEY CITY, NJ 07304                                 P‐0057667 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATARKA, SEAN R
206 EDGARTON WAY
BONAIRE, GA 31005                                     P‐0057668 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANET MOTORS CARS INC
BURGOS, ANGIE D
1 SAINT JOHNS ROAD
APT 2 R
RIDGEWOOD, NY 11385                                   P‐0057669 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGASKI, DENISE C
12 ROCKLAND CT.
WILMINGTON, DE 19810                                  P‐0057670 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                                P‐0057671 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                                P‐0057672 3/13/2018      TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                                P‐0057673 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRAUN'S EXPRESS INC.
10 TANDEM WAY
HOPEDALE, MA 01747                                    P‐0057674 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                                P‐0057675 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 00844                                P‐0057676 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, GARLEN
4040 SADIE CT
CAMPBELL, CA 95008                                    P‐0057677 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3626 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1792 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LEUNG, GARLEN
4040 SADIE CT
CAMPBELL, CA 95008                                    P‐0057678 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                                P‐0057679 3/13/2018      TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
KAZALAS, GEORGE
134 W MANILLA AVENUE
PITTSBURGH, PA 15220                                  P‐0057680 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADIN, EVELYN
286 1ST STREET
JERSEY CITY, NJ 07302                                 P‐0057681 3/13/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
OXTON, J'AIMEE L
1220 STATE STREET, 2ND FLOOR
SANTA BARBARA, CA 93101                               P‐0057682 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OXTON, J'AIMEE L
1220 STATE STREET
2ND FLOOR
SANTA BARBARA, CA 93101                               P‐0057683 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EARLE, KELLEY
PO BOX 2379
PALM CITY, FL 34991                                   P‐0057684 3/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEI, ROGER T
1150 POMEGRANATE COURT
SUNNYVALE, CA 94087                                   P‐0057685 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, NANCY E
132 ARNOLD DRIVE
CAMDEN, TN 38320                                      P‐0057686 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KLIESEN, BRIAN E
357 GRAND CANYON DRIVE
WHITE ROCK, NM 87547                                  P‐0057687   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERZIAN, NICOLE
28933 LOTUSGARDEN DRIVE
CANYON COUNTRY, CA 91387                              P‐0057688   3/5/2018     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
BRINKER, RAY E
9400 STERLING PLACE
ST. LOUIS, MO 63123                                   P‐0057689 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRY, JAMES F
8755 TX HWY 8
DOUGLASSVILLE, TX 75560                               P‐0057690 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATION, ROBERT L
1316 N. MANCHESTER CT.
WICHITA, KS 67212                                     P‐0057691 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GERMINO, PAUL W
328 GERMAINA ST. EXTENSION
GALETON, PA 16922                                     P‐0057692 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEARS, JENNETTE C
9240 TAY LANE
JUSTIN, TX 76247                                      P‐0057693 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAVORMINA FREEMA, CARLA E
303 W J ST
BENICIA, CA 94510                                     P‐0057694 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATION, CHERYL K
1316 N. MANCHESTER CT.
WICHITA, KS 67212                                     P‐0057695 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3627 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1793 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NATION, ROBERT L
1316 N MANCHESTER CT.
WICHITA, KS 67212                                    P‐0057696 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURZIN, GARY M
9639 FERDER
MAYBEE, MI 48159                                     P‐0057697 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, LAKESHUA M
107 CLOVER LN
MT AIRY, NC 27030                                    P‐0057698 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, CUONG M
9311 SALEM AVE
WESTMINSTER, CA 92683                                P‐0057699 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KABIRI, ALI
P.O. BOX 1292
STUDIO CITY, CA 91614                                P‐0057700 3/15/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TORRUELLA, RAFAEL
2005 AVE SAGRADO CORAZON
APT. 8F
SAN JUAN, PR 00915                                   P‐0057701 3/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KEVIN
2809 GLADE ASTER COURT
RALEIGH, NC 27604                                    P‐0057702 3/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CUTTINO, LABEASIA
2809 GLADE ASTER COURT
RALEIGH, NC 27604                                    P‐0057703 3/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLOWAY, BARRY J
4927 EAST 11 MILE ROAD
WARREN, MI 48092                                     P‐0057704 3/15/2018      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
ZEARBAUGH, SCOTT R
6001 SCOTCH PINE DRIVE
MILFORD, OH 45150                                    P‐0057705 3/15/2018      TK Holdings Inc., et al.                      $225.00                                                                                       $225.00
EASTMAN III, GLEN W
1665 MEADOWLEAF PLACE
HEMET, CA 92545                                      P‐0057706 3/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARL, RYAN P
1848 17TH ST. APT 1
SANTA MONICA, CA 90404                               P‐0057707 3/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAWKSLEY, LII‐MIIN
21473 GOETHE ST
GROSSE POINTE WO, MI 48236                           P‐0057708 3/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENSEN, OWEN A
10815 WINDMILL DR
ROGERS, MN 55374                                     P‐0057709 3/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINEHART, DUSTIN T
7052 18TH AVE NW
SEATTLE, WA 98117                                    P‐0057710 3/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CABREROS, ANTONIO
552 ANDRESS TERRACE
UNION, NJ 07083                                      P‐0057711 3/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CARSON, VASHTI M
2937 N 16TH DR
PHOENIX, AZ 85015                                    P‐0057712 3/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRANE, ALEXIS R
1104 W FOREST DR
OLATHE, KA 66061                                     P‐0057713 3/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3628 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1794 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NISSEN, BOONE W
7817 WILLOW POINT DRIVE
FALLS CHURCH, VA 22042                               P‐0057714 3/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, SIMON
299 TOPEKA AVE.
SAN FRANCISCO, CA 94124                              P‐0057715 3/17/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
AGRAWAL, KAPIL
1288 E HILLSDALE BLVD
APT C318
FOSTER CITY, CA 94404                                P‐0057716 3/17/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SHILLING, MEGAN E
7730 FLAG TAIL DRIVE
MIDLOTHIAN, VA 23112                                 P‐0057717 3/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, JR., MITCHELL R
111 MOUNT VERNON WAY
WINTERVILLE, GA 30683                                P‐0057718 3/18/2018      TK Holdings Inc., et al.                     $3,234.12                                                                                    $3,234.12
MAYS, JASON K
866 SCOTTSDALE DRIVE
VACAVILLE, CA 95687                                  P‐0057719 3/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOEFFLER, JENNY M
17138 STAMWICH STREET
LIVONIA, MI 48152                                    P‐0057720 3/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, BRIANNA M
11311 ANDY DR
RIVERVIEW, FL 33569                                  P‐0057721 3/18/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MILLER, J. SCOTT
1011 W 32ND AVE
SPOKANE, WA 99203                                    P‐0057722 3/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, J SCOTT
1011 W 32ND AVE
SPOKANE, WA 99203                                    P‐0057723 3/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLT, CHRISTOPHER
766 E MAIN ST
COPPELL, TX 75019                                    P‐0057724 3/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUFF, REBECCA A
1630 W 13TH STREET
HOUSTON, TX 77008                                    P‐0057725 3/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEMETRIOUS, MAGED
2227 US HIGHWAY 1
293
NORTH BRUNSWICK, NJ 08902                            P‐0057726 3/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERNAR, YESHIM Y
PO BOX 3403
LAS VEGAS, NM 87701                                  P‐0057727 3/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMCHANDANI, JYOTI
2923 PEBBLE CREEK ST
MELBOURNE, FL 32935                                  P‐0057728 3/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRACE, THOMAS R
3175 BARRANCAS AVE
PENSACOLA, FL 32507                                  P‐0057729 3/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZWERGOLD, NAVA
1301 GALLATIN ST. NW
WASHINGTON, DC 20011                                 P‐0057730 3/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ARLEY, TERRY L
115 RILEYS CREEK RD
KINGSTON, TN 37763                                   P‐0057731 3/19/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                           Page 3629 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1795 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHIKNO, SARA S
4133 SW 7 PLACE
CAPE CORAL, FL 33914                                P‐0057732 3/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, WILLIAM J
965 CONNELL LANE
LAWRENCEVILLE, GA 30044                             P‐0057733 3/20/2018      TK Holdings Inc., et al.                     $2,521.09                                                                                    $2,521.09
FORD MOTOR CREDIT
MUSCIA, LORI
800 BRANDYWINE DR.
ROSELLE, IL 60172                                   P‐0057734 3/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GENDOES, BRETT M
1411 COACHMAN DR
WAXHAW, NC 28173                                    P‐0057735 3/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HART, TINA M
236 UPLAND AVENUE
GALLOWAY, NJ 08205                                  P‐0057736 3/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BLADEN, BARBARA
2273 MASTERS ROAD
CARLSBAD, CA 92008                                  P‐0057737 3/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOINER, TRACESHELL M
727 BALLARD ST
CEDARHILL, TX 75104                                 P‐0057738 3/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUERRERO, TRICIA M
326 KENSINGTON WAY
AMERICAN CANYON, CA 94503                           P‐0057739 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CRONIZER III, HERBERT H
3227 FOX ST
DURHAMVILLE, NY 13054                               P‐0057740 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HAYMAN, ESTHER J
503 C PLYMALE LN
GALIPOLIS FRY, WV 25515                             P‐0057741   3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COOPER, WILLIAM
2541 HART STREET
DYER, IN 46311                                      P‐0057742 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEANS, DIANNE S
2021 LYNN LANE
GIBSONIA, PA 15044                                  P‐0057743 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BETHEA, MICHELLE
5211 N. HOWARD STREET
PHILADELPHIA, PA 19120                              P‐0057744 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, SANDRA J
PO BOX 111
JAMESTOWN, IN 46147                                 P‐0057745 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JEFFREY D
PO BOX 111
JAMESTOWN, IN 46147                                 P‐0057746 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHURST, ELANA M
15196 MORENO BEACH DR
1114
MORENO VALLEY, CA 92555                             P‐0057747 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, YAMAIRA D
1 MADISON ON.
WHITEHALL, PA 18052                                 P‐0057748 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDISH, CYNEQUA
1502 WEST 1ST STREET
JACKSONVILLE, FL 32209                              P‐0057749 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3630 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1796 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
ARRECHEA, CLAUDIA
1531 HICKORY ST.
WAUKEGAN, IL 60085                                   P‐0057750 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THRUSH, MICHAEL E
434 VIEWMONT STREET
BENICIA, CA 94510                                    P‐0057751 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPIER, MERSADIES A
322 S 3RD ST.
ALBIA, IA 52531                                      P‐0057752 3/22/2018      TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
PENN, QUINCY A
9509 CAUGHMAN ROAD
COLUMBIA, SC 29209                                   P‐0057753 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALEH, ARMANDO
2517 W FLOURNOY ST
CHICAGO, IL 60612                                    P‐0057754 3/22/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
LOUCKS, RITA
415 S MATTHEWS RD
ELLENSBURG, WA 98926                                 P‐0057755 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TENZER, R. SUSAN
23151 MARIANO STREET
WOODLAND HILLS, CA 91367                             P‐0057756 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DUPREY, PHILIP M
231 FOREST COURT
GULFPORT, MS 39507                                   P‐0057757 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HALL, MELISSA K
44 LOCHWOOD CT.
NEW ALBANY, IN 47150                                 P‐0057758 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HALL, MELISSA
44 LOCHWOOD CT.
NEW ALBANY, IN 47150                                 P‐0057759 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CAMPBELL, JOSEPH M
5881 DIXIE HIGHWAY
APARTMENT G251
CLARKSTON, MI 48346                                  P‐0057760 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SURLA, STEVEN
27432 CALAROGA AVENUE
HAYWARD, CA 94545                                    P‐0057761 3/22/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
PHONPRATANWECH, YUI
310 11TH AVE
SAN FRANCISCO, CA 94118                              P‐0057762 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
FORTUNE, DEVIN
5707 E 17TH ST
KANSAS CITY, MO 64127                                P‐0057763 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BURGESS, TIDALUX C
307 HARBOR BLVD
DESTIN, FL 32541                                     P‐0057764 3/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GRIFFIN, ROSA L
923 OLD AIKEN ROAD
NORTH AUGUSTA, SC 29841                              P‐0057765 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRATHER‐WEBER, ANNA M
NO ADDRESS PROVIDED
                                                     P‐0057766 3/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BROWN, NORMAN B
1100 DENIO AVE
GILROY, CA 95020                                     P‐0057767 3/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3631 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1797 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DAVIS, ELLA M
21732 COLONY PARK CIRCLE
APT. 201
SOUTHFIELD, MI 48076‐1659                            P‐0057768 3/22/2018      TK Holdings Inc., et al.                     $1,201.12                                                                                    $1,201.12
BRIDA, FRANCES R
5698 AINSLEY CT
BOYNTON BEACH, FL 33437‐1504                         P‐0057769 3/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, SR, DAVID W
4655 ROBERTS AVENUE
BEAUMONT, TX 77707                                   P‐0057770 3/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, HERMAN E
1611 ROCK POINTE RD.
PORTAL, GA 30450                                     P‐0057771 3/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SCOTT C
PO BOX 734
MINOT, ND 58702                                      P‐0057772 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PODESLA, DONALD J
5 MARINA PLAZA
UNIT 1116
NEWPORT, RI 02840                                    P‐0057773 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATHAM, CONNOR C
44 DELTA PLACE NE
APT 3
ATLANTA, GA 30307                                    P‐0057774 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, RICHARD E
P. O. BOX 70
QUITMAN, TX 75783                                    P‐0057775 3/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, BRANDI S
6418 AQUAPOINT WAY
GADSDEN, AL 35907                                    P‐0057776 3/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GUTTMANN, JEANNE M
1314 FRUIT AVE. NW
ALBUQUERQUE, NM 87104                                P‐0057777 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZADRAN, SAID AMIR
1939 BROOKE FARM CT
WOODBRIDGE, VA 22192                                 P‐0057778 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALLEN, DEBRA K
629 WILDWOOD RD
WATERLOO, IA 50702                                   P‐0057779 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOLLOWAY, LAURA J
10710 ROAD 616
PHILADELPHIA, MS 39350                               P‐0057780 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKIE, CHRISTINE
1833 FILBERT ST. #5
SAN FRANCISCO, CA 94123                              P‐0057781 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCK, ROBIN M
15 ERROL PLACE
NEW ROCHELLE, NY 10804                               P‐0057782 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELLAVECCHIA, DANIEL
13300 WALSINGHAM ROAD
UNIT 29
LARGO 33774                                          P‐0057783 3/25/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
THOMPSON, JANET L
1326 ELMWOOD AVENUE
CHARLESTON, WV 25301                                 P‐0057784 3/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3632 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1798 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEMURIAN FELLOWSHIP
CAROLINE M. FUNK
PO BOX 397
RAMONA, CA 92065                                     P‐0057785 3/24/2018      TK Holdings Inc., et al.                      $317.52                                                                                       $317.52
FERNANDEZ, HORTENSIA A
7060 PRINCEVALLE ST. #D
GILROY, CA 95020                                     P‐0057786 3/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BRIAN
24 BLUE JAY DRIVE
ALISO VIEJO, CA 92656                                P‐0057787 3/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KOR, SANDEEP
1967 SIMPSON ST
ROSEVILLE, MN 55113                                  P‐0057788 3/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KAKEL, PETER
203 GREGORY DRIVE
CARROLLTON, VA 23314‐2516                            P‐0057789 3/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, WILL V
1211 BOIS D ARC ST
COMMERCE, TX 75428                                   P‐0057790 3/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DIXON, JENNIFER E
35 ROCKY BROOK COURT
WINDSOR MILL, MD 21244                               P‐0057791 3/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                     P‐0057792 3/29/2018      TK Holdings Inc., et al.                   $190,000.00                                                                                  $190,000.00
FERNANDEZ, BRYAN
720 RAMAPO VALLEY ROAD
OAKLAND, NJ 07463                                    P‐0057793 3/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEHNKE, NANCY L
1225 TERRACE MILL DR.
MURPHY, TX 75094                                     P‐0057794 3/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKLBA, DAYVYD L
47 TOWER RIDGE RD.
CARTERSVILLE, GA 30121                               P‐0057795 3/30/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
HARRINGTON, SARAH E
18080 E ORCHARD PL
AURORA, CO 80016                                     P‐0057796 3/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BUCHANAN, CHARLES L
2277 SOUTH KIRKWOOD ROAD
#1103
HOUSTON, TX 77977                                    P‐0057797 3/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANOOCHEHRI, REZA
31 CUERVO DR
ALISO VIEJO, CA 92656                                P‐0057798 3/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC.
6139 E. 2ND STREET
TUCSON                                               P‐0057799 3/30/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SNEED, JODY L
JODY SNEED
1269 S. ROME
REPUBLIC, MO 65738                                   P‐0057800 3/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, MICHAEL R
17 GARDEN PLACE
CINCINNATI, OH 45208                                 P‐0057801 3/31/2018      TK Holdings Inc., et al.                      $789.40                                                                                       $789.40



                                                                                           Page 3633 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1799 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PIRMORADI, PEYMAN
PEYMAN PIRMORADI
25851 MAJORCA WAY
MISSION VIEJO, CA 92692                             P‐0057802 3/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JOSE S
1739 E G ST
APT 19
ONTARIO, CA 91764                                   P‐0057803   4/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAGGIONE, MICHAEL J
12747 SARATOGA GLEN CT
SARATOGA, CA 95070                                  P‐0057804   4/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAGGIONE, MICHAEL
12747 SARATOGA GLEN CT
SARATOGA, CA 95070                                  P‐0057805   4/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COSTELLO, MEREDITH
10 ROOSEVELT AVE
CONCORD, NH 03301                                   P‐0057806   4/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, MARTA
1234 PECAN STREET
KISSIMMEE, FL 34744                                 P‐0057807   4/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRAGSON, KRISTA
1510 E. RIO VERDE DRIVE
WEST COVINA, CA 91791                               P‐0057808   4/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMUELS, JAMES
431 W. SEMINOLE AVE.
EUSTIS, FL 32726                                    P‐0057809   4/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, LUCIA Y
4615 E 14TH ST
LONG BEACH, CA 90804                                P‐0057810   4/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAYON, MICHAEL C
1167 PARK BLVD
MASSAPEQUA PARK, NY 11762                           P‐0057811 3/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANIELS, DOROTHY L
PO BOX 362
ROMAYOR, TX 77368‐0362                              P‐0057812 3/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, CHRISTOPHER T
2149 N DOGWOOD LN
PALATINE, IL 600741337                              P‐0057813   4/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, JENNIFER E
841 25TH AVENUE
SAN FRANCISCO, CA 94121                             P‐0057814   4/5/2018     TK Holdings Inc., et al.                      $550.00                                                                                       $550.00
AMERICAN MOTOR COMPANY
BROWN, BRITTANY N
501 WHEELING CIRCLE
DURHAM, NC 27713                                    P‐0057815   4/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOBBS, GARY
15 WOODVALLEY COURT
REISTERSTOWN, MD 21136                              P‐0057816   4/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOBBS, GARY A
15 WOODVALLEY COURT
REISTERSTOWN, MD 21136                              P‐0057817   4/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WECHSLER, MICHAEL H
1 CLOUD VIEW CIRCLE
SAUSALITO, CA 94965                                 P‐0057818   4/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3634 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1800 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LANE‐PATTERSON, BRITTANY
6 SANDY SPRINGS CT APT A
COLUMBIA, SC 29210‐0771                             P‐0057819   4/6/2018     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ROGERS ENVIRONMENTAL & SAFETY
11968 BRADY ROAD
JACKSONVILLE, FL 32223                              P‐0057820   4/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JASMINE E
42378 CEDARSTONE AVE
PRAIRIEVILLE, LA 70769                              P‐0057821   4/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOBSON, REBEKAH E
P. O. BOX 666
OSBURN, ID 83849                                    P‐0057822   4/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BADILLO, VIOLA
5528 N.BURTON AVE
SAN GABRIEL, CA 91776                               P‐0057823   4/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEVERDEN, HEATHER R
801 RIVERSIDE DRIVE
TARPON SPRINGS, FL 34689                            P‐0057824   4/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARPER, EDNA T
P.O. BOX 129
VIENNA, GA 31092                                    P‐0057825   4/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCUSO, BRENDA
21 RAMSEY RD
LEBANON, NJ 08833                                   P‐0057826   4/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JANICEK, KAREN L
6021 S ROBERT AVE
CUDAHY, WI 53110                                    P‐0057827   4/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHRISTAN
20 BROOKDALE DRIVE
YOUNGSVILLE, NC 27596                               P‐0057828   4/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNER, ILSE E
614
5TH ST NE
MINNEAPOLIS, MN 55413                               P‐0057829   4/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEEMS, DAWN M
2475 MORGAN ROSS RD
HAMILTON, OH 45013                                  P‐0057830   4/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARHEFKA, MICHAEL S
6221 NW 58TH WAY
PARKLAND, FL 33067                                  P‐0057831   4/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, FREDERICK G
11 MERYL LANE
GREAT NECK, NY 11024                                P‐0057832   4/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DENNY, SCOTT E
9900 WEST HIGHWAY 66
APARTMENT 605
YUKON, OK 73099                                     P‐0057833   4/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, BARBARA
11 MERYL LANE
GREAT NECK, NY 11024                                P‐0057834   4/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KHALIL, YASMINE F
5909 JELLICO AVENUE
ENCINO, CA 91316                                    P‐0057835   4/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, WILL V
1211 BOIS D ARC ST
COMMERCE, TX 75428                                  P‐0057836   4/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3635 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1801 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PATEL‐HEDRICK, SHILA B
2524 S. MARVIN AVE
LOS ANGELES, CA 90016                               P‐0057837   4/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KYLE C
12901 DALE ST #19
GARDEN GROVE, CA 92841                              P‐0057838 4/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, HEATHER R
12901 DALE ST #19
GARDEN GROVE, CA 92841                              P‐0057839 4/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, COREY
1730 MCCULLOH STREET
BALTIMORE, MD 21217                                 P‐0057840 4/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAINO, MARY I
17 PUTNAM STREET
DANVERS, MA 01923                                   P‐0057841 4/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FAINO, MATHEW E
17 PUTNAM STREET
DANVERS, MA 01923                                   P‐0057842 4/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CAPITAL ONE
VAZQUEZ, ROSA
1346 DEER CREEK DR
DYER, IN 46311                                      P‐0057843 4/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, DAVID W
1183 LOWER CENTREVILLE RD
CENTREVILLE, MS 39631                               P‐0057844 4/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FROST, HAYLEY N
111 29TH AVE. N.
ST. CLOUD, MN 56303                                 P‐0057845 4/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELTSER, ILANA
6231 PRESTONCREST LANE
DALLAS, TX 75230                                    P‐0057846 4/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOSS, RICHARD C
3853 PROSSER STREET
WEST SACRAMENTO, CA 95691                           P‐0057847 4/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROWN, AMY L
113 PARKVIEW DRIVE
JOHNSTON CITY, IL 62951                             P‐0057848 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBLOOD, DARLENE K
212 INVERNESS WAY
EASLEY, SC 29642                                    P‐0057849 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBLOOD, DARLENE K
212 INVERNESS WAY
EASLEY, SC 29642                                    P‐0057850 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBLOOD, DARLENE K
212 INVERNESS WAY
EASLEY, SC 29642                                    P‐0057851 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, CARLA C
7004 SMITH TERRACE APT.37
DOUGLASVILLE, GA 30134                              P‐0057852 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, MATTHEW W
7531 SE BARBARA WELCH RD
PORTLAND, OR 97236                                  P‐0057853 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POHLMAN, RONALD N
1503 BOONES LICK ROAD
SAINT CHARLES, MO 63301                             P‐0057854 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3636 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1802 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BRISENO, ELIZABETH G
2255 MADRESELVA WAY
SAN DIEGO, CA 92154                                   P‐0057855 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JENGELESKI, JAMES L
9 SUMMIT DR
SHIPPENSBURG
SHIPPENSBURG, PA 17257                                P‐0057856 4/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAVER, JENNIFER
2183 SCOTT ROAD
BLOOMVILLE, NY 13739                                  P‐0057857 4/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESSAHEB, KAMAL
2803 63RD PLACE
CHEVERLY, MD 20785                                    P‐0057858 4/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENABLE, LERON
93 HILLSIDE AVE
SOUTH RIVER, NJ 08882                                 P‐0057859 4/15/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
BUKVICH, SUSAN
1739 LAKE HOLIDAY DR
SANDWICH, IL 60548                                    P‐0057860 4/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAXTON, IRISH
2805 EVERWOOD POINTE
MARIETTA, GA 30008                                    P‐0057861 4/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRAZIER, DONNA M
P.O. BOX 447
PINE LAKE, GA 30072                                   P‐0057862 4/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, GENG Y
974 INGERSON AVE
SAN FRANCISCO, CA 94124                               P‐0057863 4/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBA, YLIANA Y
659 ENCINITAS AVENUE
SAN DIEGO, CA 92114                                   P‐0057864 4/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARELA, GILBERT
75 MATTLE RD
KETCHIKAN, AK 99901                                   P‐0057865 4/13/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NEVINGER, AMANDA J
1357 ROSEMARY CT
GREENFIELD, IN 46140                                  P‐0057866 4/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEFANOWITZ, JANEANNE
2431 NW 107 AVE
CORAL SPRINGS, FL 33065                               P‐0057867 4/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRACCA, KELLY
239 DORIC AVENUE
CRANSTON, RI 02910                                    P‐0057868 4/17/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
DENG, ZHONGXING
APT 3005, 1900 E APACHE BLVD
TEMPE, AZ 85281                                       P‐0057869 4/18/2018      TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
OLVERA, LIZZETTE
5817 W. 63RD PLACE
CHICAGO, IL 60638                                     P‐0057870 4/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINGAUR, DALE F
4020 S LAKE SHORE DRIVE
CEDAR, MI 49621                                       P‐0057871 4/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, MARGARET J
6500 TELEPHONE RD #3002
VENTURA, CA 93003                                     P‐0057872 4/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3637 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1803 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NGUYEN, CAMQUYNH
13604 MORADO TRAIL
SAN DIEGO, CA 92130                                  P‐0057873 4/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS LEWIS, FRANCES J
FRANCES WILLIAMS LEWIS
580 SHANNON ROAD
ST AUGUSTINE, FL 32095‐8411                          P‐0057874 4/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATRA, NARINDER
1803 QUEENSBOROUGH DR
ARLINGTON, TX 76015                                  P‐0057875 4/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BATRA, NARINDER
1803 QUEENSBOROUGH DRIVE
ARLINGTON, TX 76015                                  P‐0057876 4/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON, THABITA
PO BOX 668391
POMPANO BEACH, FL 33066                              P‐0057877 4/21/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
BEE, THERESA D
16219 EUCALPYTUS AVE # 9
BELLFLOWER, CA                                       P‐0057878 4/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREET, HELEN
828 PINE ST
GREENSBORO, NC 27401                                 P‐0057879 4/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, JOHN W
4767 WOODVIEW DRIVE
SANTA ROSA, CA 95405                                 P‐0057880 4/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAXTER, JOHN W
4767 WOODVIEW DRIVE
SANTA ROSA, CA 95405                                 P‐0057881 4/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHOW, WYNDHAM
3914 ALTURA AVE
LA CRESCENTA, CA 91214                               P‐0057882 4/24/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WILLIAMS, TEDRA N
5710 4TH STREET, NW
WASHINGTON, DC 20011                                 P‐0057883 4/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DOSHI, DIMPLEKUM C
36 SINCLAIR ROAD
EDISON, NJ 08820                                     P‐0057884 4/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HUTCHINGS, LYNDA J
3506 8TH ST
BEAUMONT, TX 77705                                   P‐0057885 4/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRANKLIN, AMY
PO BOX 58
HEBRON, KY 41048                                     P‐0057886 4/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGMI, BISHNU
1216 HIDDEN RIDGE
APT 3062
IRVING, TX 75038                                     P‐0057887 4/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARRISON, RACHEL D
1860 NORTH SHORE LANE
MOSCOW MILLS, MO 63362                               P‐0057888 4/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, MIGUEL A
448 SOLEDAD ST
SALINAS, CA 93901                                    P‐0057889 4/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRZOYAN, KRISTINA
10210 MOUNTAIR AVE. APT. 301
TUJUNGA, CA 91042                                    P‐0057890 4/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3638 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1804 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GUIDRY, JONATHAN T
449 ZARINA LN
ENCINITAS, CA 92024                                   P‐0057891 4/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWELL, IAN L
3702 BRANDYWINE DRIVE
GREENSBORO, NC 27410                                  P‐0057892 4/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DELIA, ROBERT F
3280 W. 142
CLEVELAND, OH 44111                                   P‐0057893 4/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DAVID L
568 WINDSONG DRIVE
MACON, GA 31217‐2814                                  P‐0057894   5/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DAVID L
568 WINDSONG DRIVE
MACON, GA 31217‐2814                                  P‐0057895   5/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, BRITTANY
6 SANDY SPRINGS CT APT A
COLUMBIA, SC 29210‐0771                               P‐0057896   5/1/2018     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
DE PAZ SICAL, KAREN D
8811 PARK ST. #119
BELLFLOWER, CA 90706                                  P‐0057897   5/2/2018     TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
BOISSELLE, FRANCES G
139 MICHIGAN AVE
LAWRENCE, NJ 08648                                    P‐0057898   5/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FRISHE, JAMES C
6617 BLUE HERON DRIVE SOUTH
ST. PETERSBURG, FL 33707‐3801                         P‐0057899 4/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, MELISSA R
25845 MACKINAC ST
ROSEVILLE, MI 48066‐5752                              P‐0057900 4/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEHLING, MATTHEW C
3120 SE DOWNWINDS ROAD
JUPITER, FL 33478                                     P‐0057901 4/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FEHLING, JACK G
3120 SE DOWNWINDS ROAD
JUPITER, FL 33478                                     P‐0057902 4/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORVILLE, JOYCE J
2101 MALONE COURT
GREENVILLE, NC 27834                                  P‐0057903 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMORA, GARCIA E
4340 W SIMMONS AVE
ORANGE, CA 92868‐1516                                 P‐0057904 4/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CATAPANG, THERESA B
9824 BARANELLO WAY
ELK GROVE, CA 95757                                   P‐0057905 4/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLAGER, ROBERT P
400 WILLOW LN
LAVONIA, GA 30553                                     P‐0057906 4/23/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PORAC, LOUISE M
PO BOX 18403
PITTSBURGH, PA 15236                                  P‐0057907 4/27/2018      TK Holdings Inc., et al.                    $68,180.00                                                                                   $68,180.00
MALENSKI, THOMAS D
6 BAYOU CT
MIDDLE RIVER, MD 21220                                P‐0057908 4/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3639 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1805 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CLARK, ROBERT A
2229 N. GRAND AVE.
CLAREMONT, CA 91711                                  P‐0057909 4/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOUX, LORI A
3 STUART ST. APT. D
WARREN, RI 02885                                     P‐0057910 4/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DING, MAGGIE
400 HARBOUR PLACE DR #1363
TAMPA, FL 33602                                      P‐0057911   5/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, NAVNEET
356 PERRY STREET
MILPITAS, CA 95035                                   P‐0057912   5/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASELLI, TRACY R
20 VINTON AVE
CRANSTON, RI 02920                                   P‐0057913   5/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, NAVNEET
356 PERRY STREET
MILPITAS, CA 95035                                   P‐0057914   5/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HACKENBURG, FREDERICK W
661 N. TOMAHAWK TRAIL
VERO BEACH, FL 32963                                 P‐0057915   5/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLFIELD, CHARLES E
8224 E ALEXANDER ST
TUCSON, AZ 85708                                     P‐0057916   5/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ELDER, ROBYNE L
9528 CRAIGWOOD TERRACE
CRESTWOOD, MO 63126                                  P‐0057917   5/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODMAN, JAMES H
810 2ND STREET
CORONADO, CA 92118‐1306                              P‐0057918   5/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODMAN, JAMES H
810 2ND STREET
CORONADO, CA 92118‐1306                              P‐0057919   5/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HENN, HEIDI L
NO ADDRESS PROVIDED
                                                     P‐0057920   5/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AFLAATUNI, FARSHAAD
6516 PLAINVIEW COURT
SAN JOSE, CA 95120                                   P‐0057921   5/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CASTILLO, XAVIER
621 MT. VERNON DR.
LAPLACE, LA 70068                                    P‐0057922   5/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BRUNER, MONTE C
P.O. BOX 726
SMYRNA, GA 30081                                     P‐0057923   5/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BROCKINTON, PAULETTE K
1260 SUNDOWNER RANCH AVE
PRAIRIE GROVE, AR 72753                              P‐0057924 5/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECCLES‐AMBROSE, DAVID
532 SCRIBNER ST
JOLIET, IL 60432                                     P‐0057925 5/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHO, YONSANG
894 BLAZINGWOOD AVE
CUPERTINO, CA 95014                                  P‐0057926 5/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3640 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1806 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PORAC, LOUISE M
PO BOX 18403
PITTSBURGH, PA 15122                                  P‐0057927   5/2/2018     TK Holdings Inc., et al.                    $13,091.00                                                                                   $13,091.00
HODGES, PEARL B
62 LEGGETT RD
MOUNT OLIVE, MS 39119‐5515                            P‐0057928   5/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GOODNO, LINDA D
629 CENTRAL AVENUE
APT 606
FORT DODGE, IA 50501                                  P‐0057929   5/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, DONNA
7 RIDGE RD APT 1
LINCOLN, MA 01773                                     P‐0057930 3/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HODGES, PEARL B
62 LEGGETT RD
MOUNT OLIVE, MS 39119‐5515                            P‐0057931   5/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TZOLOS, GREGORY
3723 NAUTILUS AVE
BROOKLYN, NY 11224                                    P‐0057932 5/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KONIECZKA‐DIOP, LISA M
4222 MARTIN RD.
WARREN, MI 48092                                      P‐0057933 5/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KULKA, GREGORY J
171 AUTUMNVIEW ROAD
WILLIAMSVILLE, NY 14221‐1530                          P‐0057934 5/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
EMERSON, HARRY A
587 RICHARD RD.
SANTA PAULA, CA 93060                                 P‐0057935 5/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HALBERT, ETUAJIE E
1931 PALMGROVE AVE
POMONA, CA 91767                                      P‐0057936 5/15/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
GOEHRING, LISA R
1670 REGULUS ST.
SAN DIEGO, CA 92111‐7130                              P‐0057937 5/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGORSKI, RHODA M
2304 LACKAWANNA AVE
SUPERIOR, WI 54880                                    P‐0057938 5/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAMARQUE, MARCIA M
24 CAPITOL COURT
DEERFIELD BEACH, FL 33442                             P‐0057939 5/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODWARD, NATALIE S
34 MT. VERNON CIRCLE
ATLANTA, GA 30338                                     P‐0057940 5/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GROSS, PAULA J
40 ORCHARD DR
HAMILTON, OH 45013‐3454                               P‐0057941 5/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULCAHY, FRANCIS J
16 NEEDHAM TERRACE
CROSSVILLE
, TN 38558                                            P‐0057942 5/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABATTIS, CLINT
466 PETER DANA POINT ROAD
INDIAN TOWNSHIP, ME 04668                             P‐0057943 5/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, DARLENE M
1838 HAW VILLAGE DRIVE
GRAHAM, NC 27253                                      P‐0057944 5/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3641 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1807 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CREDIT ACCEPTANCE
EDWARDS, LAKESHA
2000 N 61ST ST APT 2R
PHILADELPHIA, PA 19151                                P‐0057945 5/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, NASHAWNDRE J
216 DOANE STREET
UNIT A
ATLANTA, GA 30315                                     P‐0057946 5/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUELLETTE, ADRIEN
65 CREST STREET
LUDLOW, MA 01056‐3730                                 P‐0057947 5/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BANKHEAD, CHERYLL P
5805 DELAWARE AV
KLAMATH FALLS, OR 97603                               P‐0057948 5/16/2018      TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
KLUS, ZEVAHN A
2943 HOPE ST
KLAMATH FALLS, OR 97603                               P‐0057949 5/16/2018      TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
SHIER, ROBERT E
6023 EGYPT VALLEY AVE
ROCKFORD, MI 49341                                    P‐0057950 5/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHONDA DOCKERY LLC
DOCKERY, RHONDA J
3404 PADDLE CREEK LANE
NORTHPORT, AL 35473                                   P‐0057951 5/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGRETE, SANDRA C
13811 MARSHALL LN
TUSTIN, CA 92780                                      P‐0057952 5/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPADA‐WILLINGHAM, CAPRICE M
5227 NE 24TH AVE
PORTLAND, OR 97211                                    P‐0057953 5/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILLS, PHILIP J
1445 E AVENIDA DE LOS ARBOLES
THOUSAND OAKS, CA 91360                               P‐0057954 5/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, RODERICKA
7131 CRYSTAL CREEK PLACE
DOUGLASVILLE, GA 30134                                P‐0057955 5/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AYALA, CECILIA
15765 PINE BLUFF CT.
ADELANTO, CA 92301                                    P‐0057956 5/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JONES, LISA
P.O.BOX 43691
CLEVELAND, OH 44143                                   P‐0057957 5/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DREYER, GAIL M
184 HI VIEW TERRACE
WEST SENECA, NY 14224                                 P‐0057958 5/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALL, VELMA L
201 MAGNOLIA AVENUE
CROSBY, TX 77532                                      P‐0057959 5/26/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SCHAAKE, CARRIR M
302 N EAST ST
FILLMORE, IL 62032                                    P‐0057960 5/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JACOBS, KELSIE
823 JUNIPER CT
DESTIN, FL 32541                                      P‐0057961 5/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3642 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1808 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GUERRERO, MONICA
963 WEST CULLERTON APT. 103
CHICAGO, IL 60608                                    P‐0057962 5/27/2018      TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
LUNSFORD, DONALD L
5873 MOSS LN
ORANGE, TX 77632                                     P‐0057963 5/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMBLES, AMALIA
1219 SYMPHONY WAY
VALLEJO, CA 94591                                    P‐0057964 5/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEAD, TAMMY L
1697 FM 980
APT. 2
HUNTSVILLE, TX 77320                                 P‐0057965 5/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FIELDS, GELONYA T
5131 SANDUSKY AVE
LAKE WORTH, FL 33463                                 P‐0057966 5/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLORES, MARCOS
1800 TAMARIND LANE
COCONUT CREEK, FL 33063                              P‐0057967   6/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, KAMERON
144 TUMBLE RUN
STOCKBRIDGE, GA 30281                                P‐0057968   6/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARANON DAVIS, YMASUMAC A
391 N. EUCLID AVE UPLAND
UPLAND, CA 91786                                     P‐0057969   6/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPEDA DE LA ROS, JUDITH
146 CLAY AVENUE
SOUTH S. F., CA 94080                                P‐0057970   6/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MARQUIS
19 IVY SQ NE
ATLANTA, GA 30342                                    P‐0057971   6/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, COZELLE
1733 W. GAGE AVENUE
LOS ANGELES, CA 90047                                P‐0057972   6/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DICK, CLAUDIA M
2744 WHEELER STATION ROAD
BLOOMFIELD, NY                                       P‐0057973   6/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FULLER, MICHEAL H
3213 SAN MATEO STREET
RICHMOND, CA 94804                                   P‐0057974   6/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARBUCKS
REYES‐TAKAKI, DAWN
PO BOX 814
AROMAS, CA 95004                                     P‐0057975   6/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINER, MELEA L
141 JUNIPER COURT
PINE GROVE, PA 17963                                 P‐0057976   6/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSER, BRUCE H
6521 NESTALL CT.
APOLLO BEACH, FL 33572                               P‐0057977   6/9/2018     TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
NAHUMYK, JUDITH A
2318 EMBDEN LANE
WHEATON, IL 60189                                    P‐0057978   6/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BAQUIRIN, SANDRA
1403 E. CENTURY
ODESSA, TX 79762                                     P‐0057979 6/10/2018      TK Holdings Inc., et al.                    $10,394.45                                                                                   $10,394.45
                                                                                           Page 3643 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1809 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DEVILLE, JESSICQ
1004 4TH STREET
HERMOSA BEACH, CA 90254                              P‐0057980 6/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATURNI, FABIO M
10217 TYBURN TERRACE
BETHESDA, MD 20814                                   P‐0057981 6/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMAHON, DANIELLE L
657 GRANITE WAY
SUN PRAIRIE, WI 53590                                P‐0057982 6/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CARL E
PO BOX 135
SEATTLE, WA 98111                                    P‐0057983 5/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GABRIELE, RACHEL L
30 GLENVILLE ST. #2
GREENWICH, CT 06831                                  P‐0057984 6/12/2018      TK Holdings Inc., et al.                   $125,000.00                                                                                  $125,000.00
WILSON, TIFFANY S
6931 STAFFORD PARK DRIVE
MOSELEY, VA 23120                                    P‐0057985 6/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, VYAISHA L
3227 NORTHLAKE AVE
BATON ROUGE, LA 70810                                P‐0057986 6/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELL ‐ DECEASED, SCOTT
131 NE 201ST AVE
PORTLAND, OR 97230                                   P‐0057987 6/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIENDO, DESIREE
7912 RIVERTON AVE
SUN VALLEY, CA 91352                                 P‐0057988   6/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, VICKI
159 BISHOP RD
CROCKETT, CA 94525                                   P‐0057989 5/29/2018      TK Holdings Inc., et al.                      $293.01                                                                                       $293.01
GRAFF, LAURA V
965 1 ST. AVE.
VAUGHN, MT 59487                                     P‐0057990 5/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, RICHARD E
4133 DROSERA AVE.
MAYS LANDING, NJ 08330‐3063                          P‐0057991   6/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GAMBLES, AMALIA
1219 SYMPHONY WAY
VALLEJO, CA 94591                                    P‐0057992   6/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIT, TANYA R
3143 STATE HWY KK
ROGERSVILLE, MO 65742                                P‐0057993 5/30/2018      TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
PETTIT, GARY W
3143 STATE HWY KK
ROGERSVILLE, MO 65742                                P‐0057994 5/30/2018      TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
KAR, MANGHA
LAVINA HASSAMAL MELWANI
7121 WEAKLY COURT
CHARLOTTE, NC 28212‐6991                             P‐0057995 5/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAJAVONG, DON
46 STONEMILL WAY
SWEDESBORO, NJ 08085                                 P‐0057996 6/14/2018      TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
DAWSON, BRENNIN K
6400 LAUREN ASHLEIGH
AMARILLO, TX 79119                                   P‐0057997 6/14/2018      TK Holdings Inc., et al.                      $268.00                                                                                       $268.00

                                                                                           Page 3644 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1810 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SNOW, JASON M
6 NICHOLS ST
MERRIMAC, MA 01860                                   P‐0057998 6/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GLMORE, RICHATD D
14549 WALNUT AVENUE
CLEARLAKE, CA 95422                                  P‐0057999 6/16/2018      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
CREED, MARILYNNE M
8412 LOWERY LANE
OKLAHOMA CITY, OK 73132                              P‐0058000 6/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCA, SERGIU
10S681 OAK HILL CT
BURR RIDGE, IL 60527                                 P‐0058001 6/16/2018      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
CHERIAN, BASIL M
1300 EAST LAFAYETTE
#807
DETROIT, MI 48207                                    P‐0058002 6/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HILTON, MATTHEW
6553 SHORT AVE
KENT, OH 44240                                       P‐0058003 6/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHBURN, JAMES P
1335 DE SOLO DRIVE
PACIFICA, CA 94044                                   P‐0058004 6/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHBURN, JAMES P
1335 DE SOLO DRIVE
PACIFICA, CA 94044                                   P‐0058005 6/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FONTAINE, MICHAEL
1505 S ARAGO ST
PEORIA, IL 61605                                     P‐0058006 6/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JENNIFER L
12330 OSBORNE STREET UNIT# 86
PACOIMA, CA 91331                                    P‐0058007 6/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHASTA D
530 S TULIP ST
ESCONDIDO, CA 92025                                  P‐0058008 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBLASI, RICHARD
1906 DUCK WALK WAY
WYLIE, TX 75098                                      P‐0058009 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBLASI, RICHARD
1906 DUCK WALK WAY
WYLIE, TX 75098                                      P‐0058010 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBLASI, RICHARD A
1906 DUCK WALK WAY
WYLIE, TX 75098                                      P‐0058011 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, STEPHANIE M
812 MONTPELIER STREET
BALTIMORE, MD 21218                                  P‐0058012 6/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBLASI, RICHARD A
1906 DUCK WALK WAY
WYLIE, TX 75098                                      P‐0058013 6/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DEBLASI, RICHARD A
1906 DUCK WALK WAY
WYLIE, TX 75098                                      P‐0058014 6/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BEEKMAN, CHRISTOPHER
348 LUKE MEADOW LN
CARY
USA, NC 27519                                        P‐0058015 6/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3645 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1811 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
N/A
KATZMANN, BRENDA S
2653 ‐ 180TH TRAIL
PANORA, IA 50216                                     P‐0058016 6/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                     P‐0058017 6/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CORLISS, CAROLYN D
545 NORTH STATION DRIVE
FAIRHOPE, AL 36532                                   P‐0058018 6/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
JOHNSON OTEY, SAMANTHA
7176 LASTING LIGHT WAY
COLUMBIA, MD 21045                                   P‐0058019 6/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BURTON, JAVIEN
3615 PERTLAND TRAIL
GREENSBORO, NC 27405                                 P‐0058020 6/22/2018      TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
EDWARDS, JIMMY L
304 PINEDALE ROAD
CLANTON, AL 35045                                    P‐0058021 6/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASHO, IVAN L
P.O. BOX 1070
EARP, CA 92242                                       P‐0058022 6/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BARRETO, FELICIA
24 CHURCH STREET
GILMANTON IRON W, NH 03837                           P‐0058023   7/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAENZA, PATRICE A
510 LAKEWOOD BLVD.
PARK FOREST, IL 60466                                P‐0058024   7/2/2018     TK Holdings Inc., et al.                    $13,400.00                                                                                   $13,400.00
TEN PAS, JACOB A
7214 N WALL AVE
PORTLAND, OR 97203                                   P‐0058025   7/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ALBRIGHT, MARY ANN
7214 N WALL AVE
PORTLAND, OR 97203                                   P‐0058026   7/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSSMAYER, RICHARD L
14115 272ND STREET EAST
GRAHAM, WA 98338                                     P‐0058027   7/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DRIZIN, DONNA R
DONNA DRIZIN
1178 VIA VERA CRUZ
SAN MARCOS, CA 92078                                 P‐0058028   7/6/2018     TK Holdings Inc., et al.                    $12,825.00                                                                                   $12,825.00
BARRETT, CAROL E
10237 W. 52ND PL
8‐106
WHEAT RIDGE, CO 80033                                P‐0058029   7/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
INDIVIDUAL
NGUYEN, TONY H
4218 BLUEWATER DR.
MISSOURI CITY, TX 77459                              P‐0058030   7/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTT, JANE R
1023 CARBONDALE WAY
GAMBRILLS, MD 21054                                  P‐0058031   7/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMOND, SAMANTHA E
641 CRANE CREEK LANE
EAGAN, MN 55121                                      P‐0058032   7/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3646 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1812 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REDMOND, VALERIE R
641 CRANE CREEK LANE
EAGAN, MN 55121                                    P‐0058033   7/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, LISA A
1584 OLD HIGHWAY 25 SOUTH
STARKVILLE, MS 39759                               P‐0058034   7/9/2018     TK Holdings Inc., et al.                     $8,739.24                                                                                    $8,739.24
BARKER, JEFFREY H
18340 SW MONTE VERDI BLVD
BEAVERTON, OR 97007                                P‐0058035 7/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SECKEL, LESLIE
523 MIFFLIN STREET
DUQUESNE, PA 15110                                 P‐0058036 7/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILKOWSKI‐FLYNN, CHRISTINE M
11333 LAURA LANE
FRANKFORT, IL 60423                                P‐0058037 7/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MARCUS N
820 TAYLOR ST NE
APT 1
WASHINGTON, DC 20017                               P‐0058038 7/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN GDO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058039 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN CHH L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058040 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN GAC L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058041 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA NIS II, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058042 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTTLE, STEVEN D
4200 TOWER LN
CROWLEY, TX 76036                                  P‐0058043 7/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GRISON, MONTE G
14714 N CAROLINA GREEN DRIVE
CYPRESS, TX 77433                                  P‐0058044 7/10/2018      TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
SWEETLAND, JACK R
211 STONE VALLEY WAY
ALAMO, CA 94507                                    P‐0058045 7/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEETLAND, JENNY A
211 STONE VALLEY WAY
ALAMO, CA 94507                                    P‐0058046 7/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE BRANDON FL, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058047 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTIGE BAY L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058048 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3647 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1813 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PRECISION INFINITI, INC.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058049 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA NIS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058050 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY JAX AC LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058051 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AVENUES MOTORS, LTD.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058052 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BFP MOTORS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058053 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMPA KIA, L.P.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058054 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION NISSAN, INC.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058055 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WTY MOTORS, L.P.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058056 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREMIER NSN L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058057 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN FFO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058058 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREMIER PON L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058059 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTIGE TOY L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058060 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE FT. MYERS FL, LL
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058061 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE HOLIDAY FL, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058062 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 3648 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1814 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
Q AUTOMOTIVE TAMPA FL, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058063 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMPA HUND, L.P.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058064 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE JACKSONVILLE FL,
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058065 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN FDO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058066 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CSA IMPORTS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058067 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN SNI L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058068 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FOLLETT, MARINA J
19425 E SAN TAN BLVD
QUEEN CREEK, AZ 85142                              P‐0058069   7/6/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
CROWN GBM L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058070 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CN MOTORS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058071 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NP MZD L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058072 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA VB L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058073 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN GHO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058074 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COGGIN CHEVROLET L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058075 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION MOTORCARS, INC.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058076 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3649 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1815 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ASBURY ATLANTA LEX L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058077 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID IRVING‐HON, L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058078 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
COGGIN CARS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058079 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NP FLM L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058080 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANO LINCOLN‐MERCURY, INC.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058081 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHO PARTNERSHIP, LTD.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058082 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA TOY L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058083 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID PLANO‐ACRA, L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058084 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY AR NISS LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058085 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA VL L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058086 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY AUTOMOTIVE ST. LOUIS
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058087 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY AUTOMOTIVE ST. LOUIS
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058088 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY DELAND HUND, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058089 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY DELAND‐IMPORTS LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058090 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 3650 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1816 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ASBURY JAX FORD, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058091 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY JAX HON L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058092 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCUDE NN L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058093 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY FT. WORTH FORD, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058094 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCUDE NS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058095 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ESCUDE T L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058096 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA HUND L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058097 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KP MOTORS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058098 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID AUSTIN‐ACRA L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058099 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HFP MOTORS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058100 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID FRISCO‐HON L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058101 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID HOUSTON‐NISS, L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058102 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN GNI L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058103 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN GVO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058104 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 3651 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1817 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCDAVID HOUSTON‐HON LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058105 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN RIA L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058106 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN PBM, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058107 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUKES, MONIQUE J
23 KEYSTONE DRIVE
SAVANNAH, GA 31401                                 P‐0058108 6/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AF MOTORS, L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058109 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA AU L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058110 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEARD, BEVERLY T
2122 REDTAIL LANE
AUBURN, AL 36879                                   P‐0058111 6/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CROWN RIB L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058112 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA AC L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058113 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA BM L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058114 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA FORD, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058115 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY MANAGEMENT SERVICES
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058116 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY MS CHEV L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058117 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY MS GRAY‐DANIELS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058118 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3652 of 3671
                                             Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1818 of 1836
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ASBURY SC JPV L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058119 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY SC LEX L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058120 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY AUTOMOTIVE BRANDON LP
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058121 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY SC TOY LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058122 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ST. LOUIS LEX L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058123 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ST. LOUIS LR L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058124 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ATLANTA ASBURY TOY 2 L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058125 6/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CFP MOTORS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058126 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CH MOTOS LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058127 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA K L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058128 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA JAGUAR L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058129 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA INFINITI LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058130 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA INF L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058131 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ASBURY ATLANTA HON L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058132 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 3653 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1819 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GROSSMAN, TERRY
3 TULIP PLACE
ALISO VIEJO, CA 92656                                 P‐0058133 7/15/2018      TK Holdings Inc., et al.                      $221.80                                                                                       $221.80
SALMON, TRACY L
1855 VICTORY BLVD
STATEN ISLAND, NY 10314                               P‐0058134 7/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, MERYL
1855 VICTORY BLVD
STATEN ISLAND, NY 10314                               P‐0058135 7/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, JON C
1855 VICTORY BLVD
STATEN ISLAND, NY 10314                               P‐0058136 7/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DAVIS, KENNETH
8343 OXBOW RD
WESTERVILLE, OH 43082                                 P‐0058137 7/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARMIENTO, JAYNE
1506 CANARY STREET
LONGWOOD, FL 32750                                    P‐0058138 7/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KITTLER, LONNIE E
218 ANN STREET
MOUNDVILLE, AL 35474                                  P‐0058139 7/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTTON III, WAYNE
11526 AZALEA TRACE
GULFPORT, MS 39503                                    P‐0058140 7/21/2018      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
JOHNSTONE, PAIGE
1521 TREENEEDLE RD
PT PLEASANT                                           P‐0058141 7/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, GREGORY D
5440 S CACTUS THORN AVE.
APT B
LAS VEGAS, NV 89118‐6002                              P‐0058142 7/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HEKALA, WALTER E
2810 ELDRIDGE AVE.
BELLINGHAM, WA 98225                                  P‐0058143 7/23/2018      TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SCOTHERN, ANGELA M
1324 DAVID DRIVE
SYRACUSE, UT 84075                                    P‐0058144 7/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GARY L
451 JACARANDA DRIVE
CHULA VISTA, CA 91910                                 P‐0058145 7/23/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
JIMENEZ, IRMA O
310 S ELM
PECOS, TX 79772                                       P‐0058146 7/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ECKERT, DONALD M
2265 SANDYMOUNT ROAD
FINKSBURG, MD 21048                                   P‐0058147 7/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIPPS, STEVEN C
50 IKE MONHOLLEN ROAD
CORBIN, KY 40701                                      P‐0058148 7/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIPPS, STEVEN C
50 IKE MONHOLLEN ROAD
CORBIN, KY 40701                                      P‐0058149 7/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIPPS, STEVEN C
50 IKE MONHOLLEN ROAD
CORBIN, KY 40701                                      P‐0058150 7/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3654 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1820 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
PHIPPS, STEVEN C
50 IKE MONHOLLEN ROAD
CORBIN, KY 40701                                     P‐0058151 7/24/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COMBS, AYISHA Z
1003 E. WENONAH
WICHITA FALLS, TX 76309                              P‐0058152 7/24/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GILBERT, MONA L
1995 FAIRVIEW RD
MCALISTERVILLE, PA 17049                             P‐0058153 7/17/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COFIELL, MICHAEL A
2701 HUNTING RIDGE CT
BALDWIN, MD 21013                                    P‐0058154 7/25/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CENSOPRANO, MARIA L
1221 HYMAN AVENUE
BAY SHORE, NY 11706‐5340                             P‐0058155 7/25/2018      TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
SHUCK, MICHELLE
3888 WATERVIEW RD
HIGH POINT, NC 27265                                 P‐0058156 7/26/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GABRIELE, RACHEL L
30 GLENVILLE ST. #2
GREENWICH, CT 06831                                  P‐0058157 7/26/2018      TK Holdings Inc., et al.                  $20,125,000.00                                                                               $20,125,000.00
MONTGOMERY, VERNON M
419 LARCHMONT RD
FAYETTEVILLE, NC 28311                               P‐0058158 7/29/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JOHNSON, KAREN D
824 N 74TH ST
EAST ST LOUIS, IL 62203                              P‐0058159 7/31/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HOWARD IV, IRVIN A
824 N 74TH ST
EAST ST LOUIS, IL 62203                              P‐0058160 7/31/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANTERI, DEBORAH
NO ADDRESS PROVIDED
                                                     P‐0058161   8/1/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CORNELIUS, SAUNDRA K
NO ADDRESS PROVIDED
                                                     P‐0058162   8/4/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TIGGS, SYLVESTER
900 DR. MLK JR DR
LIBERTY, TX 77575                                    P‐0058163   8/4/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GUNDER, DESIREE
1403 N CEDAR
NEVADA, MO 64772                                     P‐0058164   8/5/2018     TK Holdings Inc., et al.                  $15,000,000.00                                                                               $15,000,000.00
BUNTING, DARRIN R
304 CONCORD COURT
HURON, OH 44839                                      P‐0058165   8/7/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BUNTING, DARRIN R
304 CONCORD COURT
HURON, OH 44839                                      P‐0058166   8/7/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HALL, RHONDA J
924 N. E. 81ST
OKLAHOMA CITY
, OK 73114                                           P‐0058167   8/7/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THOMSON‐PARKINSO, NIKKI‐ANN
4383 NW 42ND CT
COCONUT CREEK, FL 33073‐4708                         P‐0058168   7/3/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                           Page 3655 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1821 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
COLON‐CARDONA, PEDRO J
PO BOX 621
SALINAS, PR 00751‐0621                               P‐0058169   7/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CAMP, DAVID W
2717 PICKERTON DR.
DEER PARK, TX 77536                                  P‐0058170 7/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEIER, ALLEN L
9355 E BULLARD
CLOVIS, CA 93619                                     P‐0058171 8/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
CARTER, CATHY L
142 AURORA WAY
VACAVILLE, CA 95688                                  P‐0058172 8/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DELATTE, BROCK A
961 LIVE OAK CT
PONCHATOULA, LA 70454                                P‐0058173 8/13/2018      TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
LOKKEN, TODD
15793 HIDDEN VALLEY DRIVE
POWAY, CA 92064                                      P‐0058174 8/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ALLMENDINGER, WENDY
15 AVERY STREET
NORTH ATTLEBORO, MA 02760                            P‐0058175 8/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, ASHLEY M
433 GALVESTON ST
LAS VEGAS, NV 89110                                  P‐0058176 8/14/2018      TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
JONES, TIMOTHY L
984 MAYS LANE
ATLANTA, GA 30336                                    P‐0058177 8/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DOHETY, PAUL F
PO BOX 320687
WEST ROXBURY, MA 02132‐0012                          P‐0058178 8/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HINTON, SEBRENA L
20304 PRAXIS WAY
CARY, NC 27519                                       P‐0058179 8/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DABNEY, DENNIS L
9616 HILGERT DRIVE
CLEVELAND, OH 44104                                  P‐0058180 8/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
KLEINMAN, GARY D
2549 N 80TH STREET
MESA, AZ 85207                                       P‐0058181 8/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DESHPANDE, VEDAVATI
139 PALMER CIRCLE
VERNON HILLS, IL 6001                                P‐0058182 8/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ERWIN, MARK W
667 ERWIN RD
WINFIELD                                             P‐0058183 8/18/2018      TK Holdings Inc., et al.                   $100,000.00                                                                                   $100,000.00
PELLEY, BRANDON
1200 RANDALL ST.
BELIOT, WI 53511                                     P‐0058184 8/20/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
COHEN, MICHAEL E
798 GREAT HWY
SUITE 1
SAN FRANCISCO, CA 94121‐3267                         P‐0058185 8/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
DESTEFANIS, JENNIFER
45291 E. HAMILTON ST.
OBERLIN, OH 44074                                    P‐0058186 8/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3656 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1822 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
GABRIELE, RACHEL L
30 GLENVILLE ST.
APT. #2
GREENWICH, CT 06831                                  P‐0058187 8/23/2018      TK Holdings Inc., et al.                  $40,125,000.00                                                                               $40,125,000.00
GITKIN, MATTHEW T
16038 130 AVE N
JUPITER, FL 33478                                    P‐0058188   8/7/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DAMORE, DEBRA A
PO BOX 77
DOROTHY, NJ 08317                                    P‐0058189   8/6/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HALL, RHONDA J
924 N.E. 81ST
OKLAHOMA CITY, OK 73114                              P‐0058190 8/14/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
HALL, RHONDA J
924 N.E 81ST
OKLAHOMA CITY, OK 73114                              P‐0058191 8/13/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SOLOMON, AIEDA
11923 TILDENWOOD DRIVE
N BETHESDA, MD 20852                                 P‐0058192 8/23/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PROPHETER, PATRICIA M
5354 NE 6TH AVE
D9
OAKLAND PARK, FL 33334                               P‐0058193 8/24/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
JEFFRIES, DEREK A
2355 LEDGEWOOD DR
COLORADO SPRINGS, CO 80921‐7010                      P‐0058194 8/26/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WALLS, BRADLEY W
NO ADDRESS PROVIDED
                                                     P‐0058195 8/29/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MAY, REBECCA
243 REDMOND AVE
FERGUSON, MO 63135                                   P‐0058196   9/1/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LAVERDURE, GENE
1 MARADEAN LANE
CARBONDALE, IL 62903                                 P‐0058197   9/1/2018     TK Holdings Inc., et al.                     $10,000.00                                                                                    $10,000.00
SHALHOUB‐MEJIA, JOANN
1320 SOUTH MANSFIELD AVENUE
LOS ANGELES, CA 90019                                P‐0058198   9/3/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CASTILLO, YESENIA
2315 TEAKWOOD DR APT D
ARLINGTON, TX 76014                                  P‐0058199   9/4/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POWELL, CALVIN L
4920 HALLS FERRY RD A16
VICKSBURG, MS 39180                                  P‐0058200   9/7/2018     TK Holdings Inc., et al.                       $3,000.00                                                                                    $3,000.00
THACKER, RHONDA L
2005 REDSTONE DR
FAIRBORN, OH 45324                                   P‐0058201 9/10/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THACKER, RHONDA L
2005 REDSTONE DR
FAIRBORN, OH                                         P‐0058202 9/10/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ABDULRAHIM, ALFADEL
7066 VIA AGAVE
SAN DIEGO, CA 92130                                  P‐0058203 9/13/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ALLINDER, CHERYL A
9521 FALCON RIDGE DR
LENEXA, KS 66220                                     P‐0058204 9/16/2018      TK Holdings Inc., et al.                       $3,000.00                                                                                    $3,000.00
                                                                                           Page 3657 of 3671
                                                Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1823 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LORISTON, MANDVIL
14718 SPEER LAKE DR
WINTER GARDEN, FL 34787                               P‐0058205 9/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
STOCKMAN, GOLDEN P
3697 FRONDORF AVE
CINCINNATI, OH 45211                                  P‐0058206 9/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THACKER, RHONDA L
2005 REDSTONE DR
FAIRBORN, OH 45324                                    P‐0058207 9/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHARLES, LESTER R
8300 OUTLOOK AVENUE
OAKLAND, CA 94605                                     P‐0058208 9/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH‐CALLOWAY, ANDREA L
393 YOUNG JAMES CIR
STOCKBRIDGE, GA 30281                                 P‐0058209 9/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
FLANIGAN, LYN V.
2477 COLONY ROAD
HANCEVILLE                                            P‐0058210 9/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSCOE, EUGENIE B
21636 PANORAMA DR
GOLDEN, CO 80401                                      P‐0058211 9/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGRO, JENNIFER A
4611 MAGEE AVE
PHILADELPHIA                                          P‐0058212 10/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARES, XAVIER R
3509 WOOD AVE
WACO, TX 76711                                        P‐0058213 10/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARES, XAVIER R
3509 WOOD AVE
WACO, TX 76711                                        P‐0058214 10/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL, CHARLES D
5581 SAINT GEORGE AVENUE
WESTERVILLE, OH 43082‐9275                            P‐0058215 10/10/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PEMBLETON, SHERRI L
2633 STORTER AVE
NAPLES, FL 34112                                      P‐0058216 10/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
CHRYSLER CAPITAL
STRACHAN, DESIREE
4146 PAULDING AVE
BRONX, NY 10466                                       P‐0058217 10/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYGG, HALEY B
1405 9TH ST.
LA GRANDE, OR 97850                                   P‐0058218 10/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, CAROL B
1116 E PLUM CREEK ROAD
SIOUX FALLS, SD 57105                                 P‐0058219 10/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, ERIC A
1840 41ST AVE
#102‐162
CAPITOLA, CA 90272                                    P‐0058220 10/30/2018     TK Holdings Inc., et al.                    $15,518.00                                                                                   $15,518.00
REED, KELLY C
6626 CIELO DR
PALMDALE, CA 93551                                    P‐0058221 11/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3658 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1824 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ERIKSSON, HOLLY A
250 WEST SHOSHONE ST.
VENTURA, CA 93001‐0327                               P‐0058222 11/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERIKSSON, DAVID B
250 WEST SHOSHONE ST.
VENTURA, CA 93002‐0327                               P‐0058223 11/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, BRANDON M
10A ROAD 5316
BLOOMFIELD, NM 87413                                 P‐0058224 11/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERIKSSON, DAVID B
250 WEST SHOSHONE ST.
VENTURA, CA 93001‐0327                               P‐0058225 11/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERIKSSON, DAVID B
250 WEST SHOSHONE ST.
VENTURA, CA 93001‐0327                               P‐0058226 11/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ERIKSSON, DAVID B
250 WEST SHOSHONE ST.
VENTURA, CA 93001‐0327                               P‐0058227 11/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HERMOSO, RAFAEL M
756 ARGYLE RD.
BROOKLYN, NY 11230                                   P‐0058228 11/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐SB, INC. D/B/A ADVANTA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058229 11/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐SB, INC. D/B/A ADVANTA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058230 11/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI SC‐A, LLC D/B/A AUDI COLU
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058231 11/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐S, INC. D/B/A AUDI PE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058232 11/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI KS‐SB, INC. D/B/A BARON B
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058233 11/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SBII, INC. D/B/A BMW M
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058234 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI FL‐A, LLC D/B/A AUDI NORT
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058235 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI AL‐SB, LLC D/B/A BMW OF M
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058236 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3659 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1825 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NJ‐HAII, INC. D/B/A BOARDWALK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058237 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NJ‐HAII, INC. D/B/A BOARDWALK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058238 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐SB, INC. D/B/A ADVANTA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058239 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI MD‐SB, INC. D/B/A BMW MIN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058240 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWALL AUTOMOTIVE‐F, INC. D
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058241 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL‐NII, INC. D/B/A ROUND
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058242 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI KS‐SH, INC. D/B/A SHAWNEE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058243 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐F, INC. D/B/A SHAMALEY
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058244 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐EPGM, INC. D/B/A SHAMA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058245 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI LA‐FII, LLC D/B/A ROUNTRE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058246 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI OK‐HII, INC. D/B/A SOUTH
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058247 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD‐DCIII, LLC D/B/A SOUTH
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058248 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOB HOWARD AUTOMOTIVE‐EAST, I
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058249 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SHII, INC. D/B/A SOUTH
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058250 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3660 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1826 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HOWARD‐GM II, INC. D/B/A SMIC
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058251 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI KS‐SK, INC. D/B/A SHAWNEE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058252 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐TL, INC. D/B/A STERLIN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058253 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ADVANTAGECARS.COM, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058254 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐H, INC. D/B/A STERLING
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058255 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐F, INC. D/B/A STERLING
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058256 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐HGMII, INC. D/B/A STER
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058257 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐HA, INC. D/B/A STERLIN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058258 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NJ‐SV, INC. D/B/A VOLKSWAGEN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058259 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SVII, INC. D/B/A VOLKS
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058260 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SVIII, INC. D/B/A VOLK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058261 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI CA‐SV, INC. D/B/A VOLKSWA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058262 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI SC‐T, LLC D/B/A TOYOTA OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058263 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL‐N, INC. D/B/A TOWN NO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058264 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3661 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1827 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCCALL‐T, INC. D/B/A STERLING
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058265 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐N, INC. D/B/A STERLING
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058266 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SKII, INC. D/B/A KIA O
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058267 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐T, LLC D/B/A WORLD TOY
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058268 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KEY FORD, LLC D/B/A WORLD FOR
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058269 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI FL‐VW, LLC D/B/A VOLKSWAG
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058270 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI FL‐VWII, LLC D/B/A VOLKSW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058271 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐A, INC. D/B/A AUDI GRA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058272 11/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI SC‐SB, LLC D/B/A BMW OF C
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058273 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH IMPORTS, INC. D/B/
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058274 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI NJ‐SB, LLC D/B/A BMW OF A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058275 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SBIII, INC. D/B/A BMW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058276 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐HGM, INC. D/B/A DAVID
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058277 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL FORD, INC. D/B/A MAXW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058278 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3662 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1828 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHAPERRAL DODGE, INC. D/B/A D
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058279 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐TL, INC. D/B/A LEXUS O
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058280 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
KUTZ‐N, INC. D/B/A COURTESY N
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058281 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐NVI, INC. D/B/A CEDAR
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058282 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐DMII, INC. D/B/A MERCE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058283 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐DMIII, INC. D/B/A MERC
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058284 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER‐DM, INC. D/B/A MERCEDE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058285 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOPLEX‐GERMAN IM
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058286 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY GM, LLC D/B/A DON BOHN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058287 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐DM, LLC D/B/A MERCEDES
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐259                            P‐0058288 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER FAMILY COMPANY, INC. D
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058289 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTORS‐GM, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058290 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOMOTIVE‐N, INC.
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058291 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL‐GMII, INC. D/B/A FREE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058292 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3663 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1829 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MIKE SMITH AUTOMOTIVE‐H, INC.
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058293 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOPLEX DODGE, IN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058294 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SV, INC. D/B/A METRO V
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058295 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐TII, INC. D/B/A FORT B
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058296 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐DMIV, INC. D/B/A MERCE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058297 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI CA‐F, INC. D/B/A FORD OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058298 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NJ‐DM, INC. D/B/A MERCEDES‐BE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058299 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER‐DM, INC. D/B/A FOLSOM
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058300 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI NJ‐HA, LLC D/B/A ELITE AC
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058301 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HARVEY FORD, LLC D/B/A DON BO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058302 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI CA‐DMII, INC. D/B/A MERCE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058303 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI MS‐N, INC. D/B/A PAT PECK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058304 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI MS‐SK, INC. D/B/A PAT PEC
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058305 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI MS‐H, INC. D/B/A PAT PECK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058306 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3664 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1830 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GPI AL‐N, INC. D/B/A NISSAN O
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058307 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐FM, INC. D/B/A MUNDAY
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058308 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐HGMIV, INC. D/B/A MUND
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058309 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
AMARILLO MOTORS‐F, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058310 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI CA‐TII, INC. D/B/A MILLER
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058311 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTORS‐T, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058312 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SK, INC. D/B/A GENE ME
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058313 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTORS‐SH, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058314 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐CGM, LLC D/B/A RIVERTO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058315 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI SD‐DC, INC. D/B/A RANCHO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058316 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTORS‐F, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058317 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐SV, INC. D/B/A METRO V
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058318 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐S, INC. D/B/A PORSCHE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058319 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI CA‐SH, INC. D/B/A HYUNDAI
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058320 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3665 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1831 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NJ‐H, INC. D/B/A HONDA OF FRE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058321 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI FL‐H, LLC D/B/A HONDA OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058322 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐SU, LLC D/B/A RIVERTOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058323 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI SC‐SBII, LLC D/B/A HILTON
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058324 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTORS‐S, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058325 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐FIII, LLC D/B/A RIVERT
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058326 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWALL AUTOMOTIVE‐DCD, LTD.
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058327 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐TIII, INC. D/B/A IRA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058328 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐TII, LLC D/B/A RIVERTO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058329 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI NH‐T, INC. D/B/A IRA TOYO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058330 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐T, INC. D/B/A IRA TOY
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058331 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐SU, LLC D/B/A IRA SUB
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058332 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI NH‐TL, INC. D/B/A IRA LEX
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058333 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐TL, INC. D/B/A IRA LE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058334 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3666 of 3671
                                              Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                 Page 1832 of 1836
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MAXWELL FORD, INC. D/B/A MAXW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058335 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐FII, LLC D/B/A JIM TID
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058336 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐TII, INC. D/B/A IRA T
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058337 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI GA‐SU, LLC D/B/A RIVERTOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058338 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI NJ‐HII, LLC D/B/A BOARDWA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058339 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD‐SB, INC. D/B/A BMW OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058340 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
DANVERS‐SB, INC. D/B/A BMW OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058341 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI OK‐SH, INC. D/B/A BOB HOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058342 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD‐H, INC. D/B/A BOB HOWA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058343 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOB HOWARD DODGE, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058344 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
BOB HOWARD AUTOMOTIVE‐EAST, I
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058345 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD‐GM, INC. D/B/A BOB HOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058346 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
HOWARD‐HA, INC. D/B/A BOB HOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058347 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
GPI TX‐ARGMIII, INC. D/B/A CA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058348 11/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3667 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                   Page 1833 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
HARVEY OPERATIONS‐T, LLC D/B/
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058349 11/14/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BOB HOWARD MOTORS, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058350 11/14/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BOB HOWARD NISSAN, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                            P‐0058351 11/14/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BARRILLEAUX, CHERYL O
3304 GROUPER RD.
GAUTIER, MS 39553                                    P‐0058352 11/15/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MORGAN, CAROL B
1116 E PLUM CREEK ROAD
SIOUX FALLS, SD 57105                                P‐0058353 11/5/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
DUTKIEWICZ, LISA R
29359 NORTHSTAR LANE
EVERGREEN, CO 80439                                  P‐0058354 11/25/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WASHINGTON, DENNIS
3027 PRICHARD ROAD
TUNICA, MS 38676                                     P‐0058355 11/25/2018     TK Holdings Inc., et al.                        $500.00                                                                                       $500.00
HOWARD, KEOSHA
NO ADDRESS PROVIDED
                                                     P‐0058356 11/26/2018     TK Holdings Inc., et al.                       $3,400.00                                                                                    $3,400.00
ROLLINS, CHERRY A
P.O. BOX 364
COYLE, OK 73027‐0364                                 P‐0058357 11/26/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GALINDO, SUSANNA
385 W. ETIWANDA AVE
RIALTO, CA 92376                                     P‐0058358 12/4/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CAROTHERS, AARON L
LANGDON & EMISON, LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0058359 12/12/2018     TK Holdings Inc., et al.                  $15,000,000.00                                                                               $15,000,000.00
MUHAMMAD, SAFIYYAH M
2445 LAKE ROYALE DRIVE
RIVERDALE, GA 30296                                  P‐0058360 12/13/2018     TK Holdings Inc., et al.                   $1,000,000.00                                                                                $1,000,000.00
MUHAMMAD, SAFIYYAH M
P.O. BOX 205
RED OAK, GA 30272                                    P‐0058361 12/13/2018     TK Holdings Inc., et al.                   $1,000,000.00                                                                                $1,000,000.00
COOK, RICHARD D
12210 RIVER HIGHLANDS DRIVE
SAINT AMANT, LA 70774                                P‐0058362 12/17/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
COOK, RICHARD D
12210 RIVER HIGHLANDS DRIVE
SAINT AMANT, LA 70774                                P‐0058363 12/17/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MUHAMMAD, STANLEY
2445 LAKE ROYALE DR
RIVERDALE, GA 30296                                  P‐0058364 12/18/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BEATTY, MICHAEL M
6343 E. GIRARD PL. #425
DENVER, CO 80222                                     P‐0058365 12/19/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                           Page 3668 of 3671
                                               Case 17-11375-BLS            Doc 4434-3                   Filed 04/27/21                  Page 1834 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
BRUNO, VERONICA A
9100 RANCHO REAL RD
TEMPLE CITY, CA 91780‐3032                           P‐0058366 12/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WONG, LOK TAI
74 DARTMOUTH DRIVE
HICKSVILLE, NY 11801                                 P‐0058367 12/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LY, TAM P
309 SUTTON DR
SAN ANTONIO, TX 78228                                P‐0058368 12/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
BELL, TERESA A
1648 MT. MORIAH RD.
NEWTON, MS 39345                                     P‐0058369 12/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
GRIFFITH, ALBA N
D9 AVON DRIVE
EAST WINDSOR, NJ 08520                               P‐0058370 12/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTHY, SANDY L
1725 EASTWYCK CIRCLE
BIRMINGHAM, AL 35215                                 P‐0058371   1/1/2019     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
HAYES, KATHYRENE
9038 E 85TH TER
RAYTOWN
, MO                                                 P‐0058372   1/2/2019     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAPAYIK, SHANE L
3008 BIRCH LANE
EDMOND, OK 73034                                     P‐0058373   1/4/2019     TK Holdings Inc., et al.                     $2,337.51                                                                                     $2,337.51
MUHAMMAD, AKHIRAH
4342 LAFAYETTE LN
COLLEGE PARK, GA 30337                               P‐0058374   1/7/2019     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD, MARYAM
4342 LAFAYETTE LN
COLLEGE PARK, GA 30337                               P‐0058375   1/7/2019     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD, SAFIYYAH
P.O. BOX 205
RED OAK, GA 30272                                    P‐0058376   1/8/2019     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
COOKS, TIMEEKA
15601 EAST JAMISON DRIVE
233
ENGLEWOOD, CO 80112                                  P‐0058377   1/8/2019     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROOK, RAY M
227 SUNNYDALE DR
ROANOKE RAPIDS, NC 27870                             P‐0058378 12/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUSEY, JOYCE M
335 SUSIE DRIVE
CANYON LAKE, TX 78133                                P‐0058379 12/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ADENIYI, ADEKUNLE M
693 W SANTA ANA AVE APT 108
CLOVIS, CA 93612                                     P‐0058380 12/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ANDERSON, PETER J
16 SPARROW RIDGE RD
CARMEL, NY 10512                                     P‐0058381 12/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCGILL, LISA A
198 NORTH GRAND AVENUE
POUGHKEEPSIE, NY 12603                               P‐0058382 12/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATHIS, ROCHELLE
4901 W. 132ND. ST.
HAWTHORNE, CA 90250                                  P‐0058383 1/11/2019      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3669 of 3671
                                               Case 17-11375-BLS             Doc 4434-3                   Filed 04/27/21                   Page 1835 of 1836
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
SMITH, AYANNA N
PO BOX 36902
SHREVEPORT, LA 71133‐6902                            P‐0058384 1/14/2019       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
BOWE, PATRICK J
1257 JERSEY AVENUE
MORGANTOWN, WV 26505                                 P‐0058385 1/15/2019       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REN, YONG
475 DARWIN DR
BUFFALO, NY 14225‐1013                               P‐0058386 12/18/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CALOGRIDES, PETER D
2244 ASHLEY CROSSING DR.
#218
CHARLESTON, SC 29414                                 P‐0058387 1/28/2019       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LOBOSCO, SCOTT R
3960 HAY CREEK ROAD
COLORADO SPRINGS, CO 80921                           P‐0058388 2/14/2019       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LOBOSCO, SCOTT R
3960 HAY CREEK ROAD
COLORADO SPRINGS, CO 80921                           P‐0058389 2/14/2019       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TAFOLLA, JACLYN E
1090 WALNUT AVE
APT #5
LONG BEACH, CA 90813                                 P‐0058390 3/21/2019       TK Holdings Inc., et al.                     $53,134.88                                                                                    $53,134.88
TAFOLLA, JACLYN E
1090 WALNUT AVE
APT #5
LONG BEACH, CA 90813                                 P‐0058391 3/21/2019       TK Holdings Inc., et al.                     $23,200.20                                                                                    $23,200.20
DAVIS LEE, LISA A
627 SOUTH 19TH STREET
RICHMOND, CA 94804                                   P‐0058392   4/1/2019      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
KIMSEY, WILLIAM P
11862 POINT ROCK WAY
GOLD RIVER, CA 95670                                 P‐0058393 6/10/2019       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHELAN‐MORRELL, DARCY
1107 AUSTIN MANOR CT
SPRING, TX 77379                                     P‐0058394 6/21/2019       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ARMSTRONG, JILDA A
2065 VERDA ST
REDDING, CA 96001‐1219                               P‐0058400   8/9/2019      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
GRAHAM, JACQUELINE A
732 SUGAR PINE ST
OCEANSIDE, CA 92058                                  P‐0058403 11/4/2019       TK Holdings Inc., et al.                     $50,000.00                                                                                    $50,000.00
CLAIM DOCKETED IN ERROR, PETER
NO ADDRESS PROVIDED
                                                     P‐0058404 12/3/2019       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
CAROTHERS, VERNON L
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0058405 1/15/2020       TK Holdings Inc., et al.                  $15,000,000.00                                                                               $15,000,000.00
LANGE, DONALD A
678 SPLITRAIL PASS                                               1/21/2020     TK Holdings Inc., et al.
BRANSON WEST, MO 65737                               P‐0058406                                                                   $0.00                                                                                         $0.00
LANGE, DONALD A
678 SPLITRAIL PASS                                               1/21/2020     TK Holdings Inc., et al.
BRANSON WEST, MO 65737                               P‐0058407                                                                   $0.00                                                                                         $0.00


                                                                                            Page 3670 of 3671
                                              Case 17-11375-BLS             Doc 4434-3                   Filed 04/27/21                   Page 1836 of 1836
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
KOCCER, FRANK
233 LEFFLER CIRCLE                                              2/27/2020     TK Holdings Inc., et al.
FLORENCE, NJ 08518                                  P‐0058408                                                                   $0.00                                                                                         $0.00
MCNEAL, SONYA Y
4457 NORTHRIDGE TRL                                           3/17/2020       TK Holdings Inc., et al.
ELLENWOOD, GA 30294                                 P‐0058409                                                                    $0.00                                                                                        $0.00
CAROTHERS, VERNON L                                 P‐0058410 5/5/2020        TK Holdings Inc., et al.                  $15,000,000.00                                                                               $15,000,000.00
CAROTHERS, VERNON L                                 P‐0058411 5/26/2020       TK Holdings Inc., et al.                  $15,000,000.00                                                                               $15,000,000.00




                                                                                           Page 3671 of 3671
